


                                                                                                                       EXHIBIT 10.1



                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,
                                                               DEPOSITOR


                                                            CITIBANK, N.A.,
                                                                TRUSTEE


                                                WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                             MASTER SERVICER AND SECURITIES ADMINISTRATOR


                                                 FEDERAL NATIONAL MORTGAGE ASSOCIATION
                                       GUARANTOR (WITH RESPECT TO THE CLASS II-A-1 CERTIFICATES)


                                                                  and


                                                       EMC MORTGAGE CORPORATION
                                                          SPONSOR AND COMPANY

                                               ________________________________________

                                                    POOLING AND SERVICING AGREEMENT

                                                       Dated as of April 1, 2007
                                               ________________________________________

                                            STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,
                                     Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates

                                                             Series 2007-3




--------------------------------------------------------------------------------




                                                               ARTICLE I
                                                              DEFINITIONS



                                                              ARTICLE II
                                    CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES


Section 2.01.         Conveyance of Mortgage Loans to Trustee...................................................57
Section 2.02.         Acceptance of Mortgage Loans by Trustee...................................................59
Section 2.03.         Assignment of Interest in the Mortgage Loan Purchase Agreement and Subsequent Mortgage
                      Loan Purchase Agreements..................................................................62
Section 2.04.         Substitution of Mortgage Loans............................................................63
Section 2.05.         Issuance of Certificates..................................................................65
Section 2.06.         Representations and Warranties Concerning the Depositor...................................66
Section 2.07.         Conveyance of Subsequent Mortgage Loans...................................................67
Section 2.08.         Purposes and Powers of the Trust..........................................................70

                                                              ARTICLE III
                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS



Section 3.01.         Master Servicer...........................................................................71
Section 3.02.         REMIC-Related Covenants...................................................................72
Section 3.03.         Monitoring of Servicers...................................................................72
Section 3.04.         Fidelity Bond.............................................................................74
Section 3.05.         Power to Act; Procedures..................................................................74
Section 3.06.         Due-on-Sale Clauses; Assumption Agreements................................................75
Section 3.07.         Release of Mortgage Files.................................................................75
Section 3.08.         Documents, Records and Funds in Possession of Master Servicer To Be Held for Trustee......76
Section 3.09.         Standard Hazard Insurance and Flood Insurance Policies....................................77
Section 3.10.         Presentment of Claims and Collection of Proceeds..........................................77
Section 3.11.         Maintenance of the Primary Mortgage Insurance Policies....................................78
Section 3.12.         Trustee to Retain Possession of Certain Insurance Policies and Documents..................78
Section 3.13.         Realization Upon Defaulted Mortgage Loans.................................................79
Section 3.14.         Compensation for the Master Servicer......................................................79
Section 3.15.         REO Property..............................................................................79
Section 3.16.         Annual Statement as to Compliance.........................................................80
Section 3.17.         Assessments of Compliance and Attestation Reports.........................................80
Section 3.18.         Reports Filed with Securities and Exchange Commission.....................................82
Section 3.19.         The Company...............................................................................92
Section 3.20.         UCC.......................................................................................92
Section 3.21.         Optional Purchase of Defaulted Mortgage Loans.............................................92
Section 3.22.         Agreement to Appoint a Special Servicer...................................................93
Section 3.23.         Intention of the Parties and Interpretation...............................................94
Section 3.24.         Monitoring of Amendments, Modifications and Waivers of the Mortgage Loans.................95
Section 3.25.         Books and Records of the Master Servicer..................................................95
Section 3.26.         Lender-Paid PMI Policy....................................................................95

                                                              ARTICLE IV
                                                               ACCOUNTS


Section 4.01.         Protected Accounts........................................................................97
Section 4.02.         [Reserved]................................................................................98
Section 4.03.         [Reserved]................................................................................98
Section 4.04.         Distribution Account......................................................................99
Section 4.05.         Permitted Withdrawals and Transfers from the Distribution Account........................101
Section 4.06.         Reserve Fund.............................................................................103
                      (b) The Reserve Fund is an "outside reserve fund within the meaning of Treasury
                      Regulation Section 1.860G-2(h) and shall be an asset of the Trust Fund but not an asset
                      of any 2007-3 REMIC......................................................................103
Section 4.07.         Class XP Reserve Account.................................................................104
Section 4.08.         Posted Collateral Account................................................................104
Section 4.09.         Pre-Funding Account and Pre-Funding Reserve Account......................................104
Section 4.10          Interest Coverage Account................................................................106

                                                               ARTICLE V
                                                             CERTIFICATES


Section 5.01.         Certificates.............................................................................108
Section 5.02.         Registration of Transfer and Exchange of Certificates....................................115
Section 5.03.         Mutilated, Destroyed, Lost or Stolen Certificates........................................118
Section 5.04.         Persons Deemed Owners....................................................................118
Section 5.05.         Transfer Restrictions on Residual Certificates...........................................119
Section 5.06.         Restrictions on Transferability of Certificates..........................................120
Section 5.07.         ERISA Restrictions.......................................................................120
Section 5.08.         Rule 144A Information....................................................................121
Section 5.09.         The Guaranty.............................................................................121

                                                              ARTICLE VI
                                                    PAYMENTS TO CERTIFICATEHOLDERS


Section 6.01.         Distributions on the Certificates........................................................123
Section 6.02.         Allocation of Losses and Subsequent Recoveries on the Certificates.......................128
Section 6.03.         Payments.................................................................................128
Section 6.04.         Statements to Certificateholders.........................................................129
Section 6.05.         Monthly Advances.........................................................................132
Section 6.06.         Compensating Interest Payments...........................................................133
Section 6.07.         Distributions on REMIC Regular Interests.................................................133

                                                              ARTICLE VII
                                                          THE MASTER SERVICER


Section 7.01.         Liabilities of the Master Servicer.......................................................135
Section 7.02.         Merger or Consolidation of the Master Servicer...........................................135
Section 7.03.         Indemnification by the Master Servicer and the Trust Fund................................135
Section 7.04.         Limitations on Liability of the Master Servicer and Others...............................136
Section 7.05.         Master Servicer Not to Resign............................................................137
Section 7.06.         Successor Master Servicer................................................................137
Section 7.07.         Sale and Assignment of Master Servicing..................................................137

                                                             ARTICLE VIII
                                                                DEFAULT


Section 8.01.         Events of Default........................................................................139
Section 8.02.         Successor to Act; Appointment of Successor...............................................141
Section 8.03.         Notification to Certificateholders.......................................................142
Section 8.04.         Waiver of Defaults.......................................................................142
Section 8.05.         List of Certificateholders...............................................................143

                                                              ARTICLE IX
                                        CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR


Section 9.01.         Duties of Trustee and Securities Administrator...........................................144
Section 9.02.         Certain Matters Affecting the Trustee and the Securities Administrator...................146
Section 9.03.         Trustee and Securities Administrator Not Liable for Certificates or Mortgage Loans.......147
Section 9.04.         Trustee and Securities Administrator May Own Certificates................................148
Section 9.05.         Trustee's and Securities Administrator's Fees and Expenses...............................148
Section 9.06.         Eligibility Requirements for Trustee and Securities Administrator........................148
Section 9.07.         Insurance................................................................................149
Section 9.08.         Resignation and Removal of the Trustee and Securities Administrator......................149
Section 9.09.         Successor Trustee and Successor Securities Administrator.................................150
Section 9.10.         Merger or Consolidation of Trustee or Securities Administrator...........................151
Section 9.11.         Appointment of Co-Trustee or Separate Trustee............................................151
Section 9.12.         Federal Information Returns and Reports to Certificateholders; REMIC Administration......152

                                                               ARTICLE X
                                                              TERMINATION


Section 10.01.        Termination Upon Repurchase by EMC or its Designee or Liquidation of the Mortgage Loans..156
Section 10.02.        Additional Termination Requirements......................................................158

                                                              ARTICLE XI
                                                       MISCELLANEOUS PROVISIONS


Section 11.01.        Intent of Parties........................................................................160
Section 11.02.        Amendment................................................................................160
Section 11.03.        Recordation of Agreement.................................................................161
Section 11.04.        Limitation on Rights of Certificateholders...............................................161
Section 11.05.        Acts of Certificateholders...............................................................162
Section 11.06.        Governing Law............................................................................163
Section 11.07.        Notices..................................................................................163
Section 11.08.        Severability of Provisions...............................................................164
Section 11.09.        Successors and Assigns...................................................................164
Section 11.10.        Article and Section Headings.............................................................164
Section 11.11.        Counterparts.............................................................................164
Section 11.12.        Notice to Rating Agencies and the Guarantor..............................................164

                                                               EXHIBITS

Exhibit A-1                -        Form of Class I-A Certificates
Exhibit A-2                -        Form of Class M Certificates
Exhibit A-3                -        Form of Class B-1, I-B-2 and I-B-3 Certificates
Exhibit A-4                -        Form of Class B-4 Certificates
Exhibit A-5-1              -        Form of Class R Certificates
Exhibit A-5-2              -        Form of Class R-X Certificates
Exhibit A-6                -        Form of Class B-IO Certificates
Exhibit A-7                -        Form of Class XP Certificates
Exhibit A-8                -        Form of Class II-A-1 Certificates
Exhibit B                  -        Mortgage Loan Schedule
Exhibit C                  -        [Reserved]
Exhibit D-1                -        Request for Release of Documents (Treasury Bank)
Exhibit D-2                -        Request for Release of Documents (Wells Fargo)
Exhibit E                  -        Form of Affidavit pursuant to Section 860E(e)(4)
Exhibit F-1                -        Form of Investment Letter
Exhibit F-2                -        Form of Rule 144A and Related Matters Certificate
Exhibit F-3                -        Form of Transferor Representation Letter
Exhibit G-1                -        Form of Treasury Bank Custodial Agreement
Exhibit G-2                -        Form of Wells Fargo Bank Custodial Agreement
Exhibit H-1                -        EMC Servicing Agreement
Exhibit H-2                -        HSBC Servicing Agreement
Exhibit I                  -        Assignment Agreements
Exhibit J                  -        Form of Mortgage Loan Purchase Agreement
Exhibit K                  -        Form of Subsequent Mortgage Loan Purchase Agreement
Exhibit L                  -        Form of Securities Administrator Back-Up Certification
Exhibit M                  -        Servicing Criteria to Be Addressed in Assessment of Compliance
Exhibit N                  -        Form of Back-Up Certification
Exhibit O                  -        Form of Trustee Limited Power of Attorney
Exhibit P                  -        Form of Cap Contracts
Exhibit Q                  -        Form 10-D, Form 8-K and Form 10-K Reporting Responsibility
Exhibit R                  -        Additional Disclosure Information
Exhibit S                  -        Form of Subsequent Transfer Instrument




--------------------------------------------------------------------------------




                                                    POOLING AND SERVICING AGREEMENT

         Pooling and Servicing  Agreement dated as of April 1, 2007, among  Structured  Asset Mortgage  Investments II Inc., a Delaware
corporation,  as depositor (the "Depositor"),  Citibank, N.A., a banking association organized under the laws of the United States, not
in its individual  capacity but solely as trustee (the "Trustee"),  Federal National  Mortgage  Association,  as guarantor of the Class
II-A-1  Certificates (the  "Guarantor"),  Wells Fargo Bank,  National  Association,  as master servicer (in such capacity,  the "Master
Servicer") and as securities  administrator  (in such capacity,  the  "Securities  Administrator"),  and EMC Mortgage  Corporation,  as
sponsor (in such capacity, the "Sponsor") and as company (in such capacity, the "Company").

                                                         PRELIMINARY STATEMENT

         On or prior to the Closing Date or a Subsequent  Transfer  Date,  in the case of  Subsequent  Transfer  Loans,  the  Depositor
acquired  the  Mortgage  Loans or the  Subsequent  Mortgage  Loans as the case may be,  from the  Sponsor.  On the  Closing  Date,  the
Depositor  will  sell the  Mortgage  Loans and  certain  other  property  to the  Trust  Fund and  receive  in  consideration  therefor
Certificates evidencing the entire beneficial ownership interest in the Trust Fund.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets  constituting  REMIC I to be
treated for federal  income tax purposes as a REMIC.  On the Startup Day, the REMIC I Regular  Interests  will be  designated  "regular
interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an election  for the assets  constituting  REMIC II to be
treated for federal  income tax purposes as a REMIC.  On the Startup Day, the REMIC II Regular  Interests  will be designated  "regular
interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an election for the assets  constituting  REMIC III to be
treated for federal income tax purposes as a REMIC.  On the Startup Day, the REMIC III Regular  Interests  will be designated  "regular
interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an election  for the assets  constituting  REMIC IV to be
treated  for federal  income tax  purposes as a REMIC.  On the  Startup  Day,  the REMIC IV Regular  Interest  will be  designated  the
"regular interest" in such REMIC.

         The Class R  Certificates will evidence  ownership of the "residual  interest" in each of REMIC I, REMIC II and REMIC III. The
Class R-X Certificates will evidence ownership of the "residual interest" in REMIC IV.

         Loan Group I will have an Outstanding  Principal  Balance as of the Cut-off Date, after deducting all Scheduled  Principal due
on or before the Cut-off Date, of  $504,262,776.66.  Loan Group II will have an Outstanding  Principal  Balance as of the Cut-off Date,
after deducting all Scheduled Principal due on or before the Cut-off Date, of $414,807,444.92.

         In  consideration  of the mutual  agreements  herein  contained,  the  Depositor,  the  Guarantor,  the Master  Servicer,  the
Securities Administrator, the Sponsor, the Company and the Trustee agree as follows:




--------------------------------------------------------------------------------




                                                               ARTICLE I
                                                              Definitions

         Whenever used in this Agreement,  the following words and phrases,  unless otherwise  expressly provided or unless the context
otherwise requires, shall have the meanings specified in this Article.

         Accepted Master  Servicing  Practices:  With respect to any Mortgage Loan,  those customary  mortgage  servicing  practices of
prudent mortgage  servicing  institutions  that master service mortgage loans of the same type and quality as such Mortgage Loan in the
jurisdiction  where the related  Mortgaged  Property is located,  to the extent  applicable to the Trustee in its capacity as successor
Master Servicer or the Master Servicer (except in its capacity as successor to a Servicer).

         Account:  The Distribution  Account,  the Interest Coverage Account, the Pre-funding Account, the Pre-funding Reserve Account,
the Protected Account, the Reserve Fund, the Posted Collateral Account or the Class XP Reserve Account, as the context may require.

         Additional Disclosure:  As defined in Section 3.18(a)(iv).

         Additional Form 10-D Disclosure:  As defined in Section 3.18(a)(i).

         Additional Form 10-K Disclosure:  As defined in Section 3.18(a)(iii).

         Affiliate:  As to any  Person,  any other  Person  controlling,  controlled  by or under  common  control  with  such  Person.
"Control"  means the power to direct the management  and policies of a Person,  directly or indirectly,  whether  through  ownership of
voting securities,  by contract or otherwise.  "Controlled" and "Controlling" have meanings  correlative to the foregoing.  The Trustee
may  conclusively  presume that a Person is not an Affiliate of another  Person unless a Responsible  Officer of the Trustee has actual
knowledge to the contrary.

         Agreement:  This Pooling and Servicing Agreement and all amendments hereof and supplements hereto.

         Applicable  Credit  Rating:  For any  long-term  deposit or security,  a credit rating of AAA in the case of S&P or Aaa in the
case of Moody's (or with respect to  investments  in money market  funds,  a credit rating of "AAAm" or "AAAm-G" in the case of S&P and
the highest  rating  given by Moody's for money  market funds in the case of Moody's).  For any  short-term  deposit or security,  or a
rating of A-l+ in the case of S&P or Prime-1 in the case of Moody's.

         Applicable  State Law:  For purposes of  Section 9.12(e),  the  Applicable  State Law shall be (a) the law of the State of New
York and (b) such other state law whose  applicability  shall have been brought to the attention of the  Securities  Administrator  and
the Trustee by either (i) an Opinion of Counsel reasonably  acceptable to the Securities  Administrator and the Trustee delivered to it
by the Master Servicer or the Depositor,  or (ii) written  notice from the appropriate taxing authority as to the applicability of such
state law.

         Applied Realized Loss Amount:  With respect to any  Distribution  Date and a Class of Principal  Certificates,  the sum of the
Realized Losses with respect to the Mortgage Loans,  which are to be applied in reduction of the Certificate  Principal Balance of such
Class of  Principal  Certificates  pursuant to this  Agreement in an amount equal to the amount,  if any, by which,  (i) the  aggregate
Certificate  Principal Balance of all of the Principal  Certificates  (after all distributions of principal on such Distribution  Date)
exceeds (ii) the aggregate Stated  Principal  Balance of the related  Mortgage Loans for such  Distribution  Date. The Applied Realized
Loss Amount shall be allocated first to the Class B-4 Certificates,  the Class B-3 Certificates,  the Class B-2 Certificates, the Class
B-1  Certificates,  the Class M-2 Certificates and the Class M-1 Certificates,  in that order (so long as their respective  Certificate
Principal  Balances have not been reduced to zero),  and thereafter the Applied Realized Loss Amount with respect to Loan Group I shall
be allocated first to the Class I-A-2  Certificates  and then to the Class I-A-1  Certificates and with respect to Loan Group II, shall
be  allocated  to the Class  II-A-1  Certificates,  in each case until the  Certificate  Principal  Balance of each such Class has been
reduced to zero.

         Appraised  Value:  For any Mortgaged  Property related to a Mortgage Loan, the amount set forth as the appraised value of such
Mortgaged Property in an appraisal made for the mortgage originator in connection with its origination of the related Mortgage Loan.

         Assessment of Compliance:  As defined in Section 3.17.

         Assignment  Agreements:  The agreements  attached hereto as Exhibit I, whereby the Servicing  Agreements (as defined therein),
if applicable, were assigned to the Trustee for the benefit of the Certificateholders.

         Attestation Report:  As defined in Section 3.17.

         Attesting Party:  As defined in Section 3.17.

         Back-Up Certification:  As defined in Section 3.18(a)(iii).

         Bankruptcy Code:  The United States Bankruptcy Code, as amended, as codified in 11 U.S.C. §§ 101-1330.

         Bankruptcy  Loss:  With respect to any Mortgage  Loan,  any  Deficient  Valuation  or Debt Service  Reduction  related to such
Mortgage Loan as reported by the Servicer to the Master Servicer.

         Basis  Risk  Shortfall:  With  respect  to any  Distribution  Date and each  Class of  Principal  Certificates  for  which the
Pass-Through  Rate is based upon the related Net Rate Cap, the excess,  if any, of (a) the amount of Current  Interest  that such Class
would have been entitled to receive on such Distribution  Date had the applicable  Pass-Though Rate been calculated at a per annum rate
equal to the lesser of (i) One-Month  LIBOR plus the related  Margin and  (ii) 11.50%  over (b) the amount of Current  Interest on such
Class of Offered Certificates calculated using a Pass-Though Rate equal to the related Net Rate Cap for such Distribution Date.

         Basis Risk Shortfall Carry Forward Amount:  With respect to any  Distribution  Date and each Class of Principal  Certificates,
the sum of the Basis Risk Shortfall for such  Distribution  Date and the Basis Risk Shortfall for all previous  Distribution  Dates not
previously  paid,  together with  interest  thereon at a rate equal to the lesser of (i)  One-Month  LIBOR plus the related  Margin and
(ii) 11.50% per annum, for such Distribution Date.

         Book-Entry Certificates:  Initially, the Principal Certificates.

         Business  Day: Any day other than (i) a  Saturday or a Sunday,  or (ii) a day on which the New York Stock  Exchange or Federal
Reserve is closed or on which banking  institutions in any jurisdiction in which the Trustee, the Guarantor,  the Master Servicer,  the
related Custodian, any Servicer or the Securities Administrator are authorized or obligated by law or executive order to be closed.

         Cap Contract:  With respect to any of the Class I-A-1, Class I-A-2, Class II-A-1,  Class M-1, Class M-2, Class B-1, Class B-2,
Class B-3 or Class B-4 Certificates,  the respective cap contracts,  dated as of April 30, 2007, between the Trustee,  on behalf of the
Trust for the benefit of the Class I-A-1,  Class I-A-2,  Class II-A-1,  Class M-1,  Class M-2, Class B-1, Class B-2, Class B-3 or Class
B-4  Certificateholders,  as the case may be, and the  Counterparty,  together with any scheduling,  confirmations  or other agreements
related thereto, attached hereto as Exhibit N.

         Cap Contract  Payment Amount:  With respect to any  Distribution  Date and a Cap Contract,  the amounts received from such Cap
Contract, if any, on such Distribution Date.

         Certificate:  Any mortgage  pass-through  certificate  evidencing a beneficial ownership interest in the Trust Fund signed and
countersigned by the Securities  Administrator in substantially the forms annexed hereto as Exhibits A-1, A-2, A-3, A-4, A-5-1,  A-5-2,
A-6, A-7  and A-8 with the blanks therein appropriately completed.

         Certificates:  The Senior Certificates, the Subordinate Certificates and the Residual Certificates.

         Certificate  Owner:  Any Person who is the beneficial  owner of a Certificate  registered in the name of the Depository or its
nominee.

         Certificate  Principal Balance:  With respect to any Principal  Certificate as of any Distribution Date, the initial principal
amount of such Certificate plus, any Subsequent  Recoveries added to the Certificate  Principal  Balance of such Certificates  pursuant
to Section 6.03 or Section 6.04  hereof, and reduced by (i) all amounts distributed on previous  Distribution Dates on such Certificate
with respect to principal and (ii)  any Applied  Realized Loss Amounts  allocated to such Class on previous  Distribution  Dates.  With
respect to any Class of  Certificates,  the  Certificate  Principal  Balance  thereof will equal the sum of the  Certificate  Principal
Balances of all Certificates in such Class. The initial  Certificate  Principal  Balance (if any) for each Class of Certificates is set
forth in Section 5.01(c)(iii) and (iv).

         Certificate Register:  The register maintained pursuant to Section 5.02.

         Certificateholder:  A Holder of a Certificate.

         Certification Parties:  As defined in Section 3.18(a)(iii).

         Certifying Person:  As defined in Section 3.18(a)(iii).

         Class:  With respect to the  Certificates,  any of Class I-A-1,  Class I-A-2,  Class II-A-1,  Class M-1,  Class M-2,  Class R,
Class R-X, Class B-1, Class B-2, Class B-3, Class B-4, Class B-IO and Class XP Certificates.

         Class A Certificates:  The Class I-A Certificates and Class II-A-1 Certificates.

         Class A  Principal  Distribution  Amount:  For any  Distribution  Date,  an amount  equal to the  excess,  if any,  of (i) the
Certificate  Principal Balance of the Class A Certificates  immediately prior to such Distribution Date over (ii) the excess of (a) the
aggregate Stated Principal  Balance of the Mortgage Loans for such  Distribution  Date over (b) the product of (1) the aggregate Stated
Principal  Balance  of the  Mortgage  Loans for such  Distribution  Date and (2) the sum of (x) 14.20%  and (y) the  Current  Specified
Overcollateralization Percentage for such Distribution Date.

         Class I-A Certificates:  The Class I-A-1 Certificates and Class I-A-2 Certificates.

         Class I-A Principal  Distribution  Amount: With respect to any applicable  Distribution Date, an amount equal to the lesser of
(i) the Class I-A Principal  Distribution  Percentage multiplied by the Class A Principal  Distribution Amount and (ii) the Certificate
Principal Balance of the Class I-A Certificates.

         Class I-A Principal  Distribution  Percentage:  With respect to any applicable  Distribution  Date, a percentage  equal to the
Principal Funds allocable to Loan Group I divided by the aggregate Principal Funds.

         Class II-A-1 Principal  Distribution  Amount: With respect to any applicable  Distribution Date, an amount equal to the lesser
of (i) the Class  II-A-1  Principal  Distribution  Percentage  multiplied  by the Class A  Principal  Distribution  Amount and (ii) the
Certificate Principal Balance of the Class II-A-1 Certificates.

         Class II-A-1 Principal Distribution  Percentage:  With respect to any applicable  Distribution Date, a percentage equal to the
Principal Funds allocable to Loan Group II divided by the aggregate Principal Funds.

         Class B Certificates: The Class B-1, the Class B-2, the Class B-3 and the Class B-4 Certificates.

         Class B-IO Advances:  As defined in Section 6.01(b).

         Class B-IO Distribution  Amount:  With respect to any Distribution  Date, the Current Interest for the Class B-IO Certificates
for such  Distribution  Date (which shall be deemed  distributable  with respect to the REMIC III Regular Interest  B-IO-I);  provided,
however,  that on and after the Distribution Date on which the aggregate  Certificate  Principal Balance of the Principal  Certificates
has been reduced to zero,  the Class B-IO  Distribution  Amount shall include the  Overcollateralization  Amount (which shall be deemed
distributable,  first,  with respect to the REMIC III Regular  Interest B-IO-I in respect of accrued and unpaid interest  thereon until
such accrued and unpaid  interest  shall have been  reduced to zero and,  thereafter,  with  respect to the REMIC III Regular  Interest
B-IO-P in respect of the principal balance thereof).

         Class B-IO  Pass-Through  Rate:  With  respect to the Class  B-IO  Certificates  and any  Distribution  Date or the  REMIC III
Regular Interest B-IO-I,  a per annum rate equal to the percentage  equivalent of a fraction,  the numerator of which is the sum of the
amounts  calculated  pursuant to clauses (1) through (8) below, and the denominator of which is the aggregate  principal balance of the
REMIC II  Regular  Interests.  For purposes of calculating  the  Pass-Through  Rate for the Class B-IO  Certificates,  the numerator is
equal to the sum of the following components:

     1.  the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT1 minus the related Marker Rate,  applied to a notional
         amount equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT1;

     2.  the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT2 minus the related Marker Rate,  applied to a notional
         amount equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT2;

     3.  the  Uncertificated  Pass-Through  Rate for REMIC II  Regular  Interest LT4 minus twice the related Marker Rate,  applied to a
         notional amount equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT4.

     4.  the  Uncertificated  Pass-Through  Rate for REMIC II  Regular  Interest  LTY-I-1 minus the related  Marker Rate,  applied to a
         notional amount equal to the Uncertificated Principal Balance of REMIC II Regular Interest LTY-I-1;

     5.  the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT5 minus the related Marker Rate,  applied to a notional
         amount equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT5;

     6.  the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT6 minus the related Marker Rate,  applied to a notional
         amount equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT6;

     7.  the  Uncertificated  Pass-Through  Rate for REMIC II  Regular  Interest LT8 minus twice the related Marker Rate,  applied to a
         notional amount equal to the Uncertificated Principal Balance of REMIC II Regular Interest LT8; and

     8.  the  Uncertificated  Pass-Through  Rate for REMIC II  Regular  Interest  LTY-I-2 minus the related  Marker Rate,  applied to a
         notional amount equal to the Uncertificated Principal Balance of REMIC II Regular Interest LTY-I-2.

         Class B-1  Principal  Distribution  Amount:  For any  Distribution  Date,  an amount  equal to the excess,  if any, of (i) the
Certificate  Principal  Balance of the Class B-1 Certificates  immediately  prior to such Distribution Date over (ii) the excess of (a)
the  aggregate  Stated  Principal  Balance of the Mortgage  Loans for such  Distribution  Date over (b) the sum of (1) the  Certificate
Principal  Balance of the Class A Certificates  (after taking into account the payment of the Class I-A Principal  Distribution  Amount
and the Class II-A-1 Principal  Distribution Amount on such Distribution Date), (2) the Certificate  Principal Balance of the Class M-1
Certificates  (after taking into account the payment of the Class M-1 Principal  Distribution  Amount on such  Distribution  Date), (3)
the  Certificate  Principal  Balance of the Class M-2  Certificates  (after  taking into account the payment of the Class M-2 Principal
Distribution  Amount on such  Distribution  Date) and (4) the product of (x) the  aggregate  Stated  Principal  Balance of the Mortgage
Loans  for  such  Distribution  Date and (y) the sum of 3.10%  and the  Current  Specified  Overcollateralization  Percentage  for such
Distribution Date.

         Class B-2  Principal  Distribution  Amount:  For any  Distribution  Date,  an amount  equal to the excess,  if any, of (i) the
Certificate  Principal  Balance of the Class B-2 Certificates  immediately  prior to such Distribution Date over (ii) the excess of (a)
the  aggregate  Stated  Principal  Balance of the Mortgage  Loans for such  Distribution  Date over (b) the sum of (1) the  Certificate
Principal  Balance of the Class A Certificates  (after taking into account the payment of the Class I-A Principal  Distribution  Amount
and the Class II-A-1 Principal  Distribution Amount on such Distribution Date), (2) the Certificate  Principal Balance of the Class M-1
Certificates  (after taking into account the payment of the Class M-1 Principal  Distribution  Amount on such  Distribution  Date), (3)
the  Certificate  Principal  Balance of the Class M-2  Certificates  (after  taking into account the payment of the Class M-2 Principal
Distribution  Amount on such  Distribution  Date), (4) the Certificate  Principal  Balance of the Class B-1 Certificates  (after taking
into account the payment of the Class B-1 Principal  Distribution  Amount on such  Distribution  Date),  and (5) the product of (x) the
aggregate  Stated  Principal  Balance  of the  Mortgage  Loans  for such  Distribution  Date and (y) the sum of 2.10%  and the  Current
Specified Overcollateralization Percentage for such Distribution Date.

         Class B-3  Principal  Distribution  Amount:  For any  Distribution  Date,  an amount  equal to the excess,  if any, of (i) the
Certificate  Principal  Balance of the Class B-3 Certificates  immediately  prior to such Distribution Date over (ii) the excess of (a)
the  aggregate  Stated  Principal  Balance of the Mortgage  Loans for such  Distribution  Date over (b) the sum of (1) the  Certificate
Principal  Balance of the Class A Certificates  (after taking into account the payment of the Class I-A Principal  Distribution  Amount
and the Class II-A-1 Principal  Distribution Amount on such Distribution Date), (2) the Certificate  Principal Balance of the Class M-1
Certificates  (after taking into account the payment of the Class M-1 Principal  Distribution  Amount on such  Distribution  Date), (3)
the  Certificate  Principal  Balance of the Class M-2  Certificates  (after  taking into account the payment of the Class M-2 Principal
Distribution  Amount on such  Distribution  Date), (4) the Certificate  Principal  Balance of the Class B-1 Certificates  (after taking
into account the payment of the Class B-1 Principal  Distribution  Amount on such  Distribution  Date),  (5) the Certificate  Principal
Balance of the Class B-2  Certificates  (after taking into account the payment of the Class B-2 Principal  Distribution  Amount on such
Distribution  Date),  and (6) the product of (x) the aggregate  Stated  Principal  Balance of the Mortgage Loans for such  Distribution
Date and (y) the sum of 1.10% and the Current Specified Overcollateralization Percentage for such Distribution Date.

         Class B-4  Principal  Distribution  Amount:  For any  Distribution  Date,  an amount  equal to the excess,  if any, of (i) the
Certificate  Principal  Balance of the Class B-4 Certificates  immediately  prior to such Distribution Date over (ii) the excess of (a)
the  aggregate  Stated  Principal  Balance of the Mortgage  Loans for such  Distribution  Date over (b) the sum of (1) the  Certificate
Principal  Balance of the Class A Certificates  (after taking into account the payment of the Class I-A Principal  Distribution  Amount
and the Class II-A-1 Principal  Distribution Amount on such Distribution Date), (2) the Certificate  Principal Balance of the Class M-1
Certificates  (after taking into account the payment of the Class M-1 Principal  Distribution  Amount on such  Distribution  Date), (3)
the  Certificate  Principal  Balance of the Class M-2  Certificates  (after  taking into account the payment of the Class M-2 Principal
Distribution  Amount on such  Distribution  Date), (4) the Certificate  Principal  Balance of the Class B-1 Certificates  (after taking
into account the payment of the Class B-1 Principal  Distribution  Amount on such  Distribution  Date),  (5) the Certificate  Principal
Balance of the Class B-2  Certificates  (after taking into account the payment of the Class B-2 Principal  Distribution  Amount on such
Distribution  Date), (6) the Certificate  Principal Balance of the Class B-3 Certificates (after taking into account the payment of the
Class B-3 Principal  Distribution  Amount on such Distribution  Date) and (7) the product of (x) the aggregate Stated Principal Balance
of the Mortgage Loans for such Distribution Date and (y) the Current Specified  Overcollateralization  Percentage for such Distribution
Date.

         Class Factor: With respect to each Certificate,  as determined by the Securities  Administrator following distributions on any
Distribution  Date, an amount equal to the Certificate  Principal  Balance of such Certificate as of such  Distribution Date divided by
the Certificate Principal Balance of such Certificate on the Closing Date.

         Class M Certificates: The Class M-1 Certificates and the Class M-2 Certificates.

         Class M-1  Principal  Distribution  Amount:  For any  Distribution  Date,  an amount  equal to the excess,  if any, of (i) the
Certificate  Principal  Balance of the Class M-1 Certificates  immediately  prior to such Distribution Date over (ii) the excess of (a)
the  aggregate  Stated  Principal  Balance of the Mortgage  Loans for such  Distribution  Date over (b) the sum of (1) the  Certificate
Principal  Balance of the Class A Certificates  (after taking into account the payment of the Class I-A Principal  Distribution  Amount
and the Class  II-A-1  Principal  Distribution  Amount on such  Distribution  Date) and (2) the  product  of (x) the  aggregate  Stated
Principal  Balance  of the  Mortgage  Loans for such  Distribution  Date and (y) the sum of (I) 8.70%  and (II) the  Current  Specified
Overcollateralization Percentage for such Distribution Date.

         Class M-2  Principal  Distribution  Amount:  For any  Distribution  Date,  an amount  equal to the excess,  if any, of (i) the
Certificate  Principal  Balance of the Class M-2 Certificates  immediately  prior to such Distribution Date over (ii) the excess of (a)
the  aggregate  Stated  Principal  Balance of the Mortgage  Loans for such  Distribution  Date over (b) the sum of (1) the  Certificate
Principal  Balance of the Class A Certificates  (after taking into account the payment of the Class I-A Principal  Distribution  Amount
and the Class II-A-1 Principal  Distribution Amount on such Distribution Date), (2) the Certificate  Principal Balance of the Class M-1
Certificates  (after taking into account the payment of the Class M-1 Principal  Distribution Amount on such Distribution Date) and (3)
the product of (x) the aggregate  Stated  Principal  Balance of the Mortgage  Loans for such  Distribution  Date and (y) the sum of (I)
4.80% and (II) the Current Specified Overcollateralization Percentage for such Distribution Date.

         Class R  Certificate:  Any of the  Class R  Certificates  substantially  in the form  annexed  hereto  as  Exhibit  A-5-1  and
evidencing  ownership of interests  designated  as "residual  interests"  in REMIC I,  REMIC II and REMIC III for purposes of the REMIC
Provisions.  Component I of the Class R Certificates  is designated as the sole class of "residual  interest" in REMIC I,  Component II
of the Class R  Certificates  is  designated  as the sole class of "residual  interest" in REMIC II  and  Component III  of the Class R
Certificates is designated as the sole class of "residual interest" in REMIC III.

         Class R-X  Certificates:  Any of the  Class R-X  Certificates  substantially  in the form annexed  hereto as Exhibit A-5-2 and
evidencing ownership of the "residual interest" in REMIC IV for purposes of the REMIC Provisions.

         Class XP Reserve  Account:  The account  established and maintained by the Securities  Administrator  pursuant to Section 4.07
hereof.

         Closing Date:  April 30, 2007.

         Commission:  The U.S. Securities and Exchange Commission.

         Compensating Interest Payment:  As defined in Section 6.06.

         Corporate  Trust  Office:  The  designated  office of the Trustee or Securities  Administrator,  as  applicable,  where at any
particular  time its respective  corporate  trust business with respect to this Agreement  shall be  administered.  The Corporate Trust
Office of the Trustee at the date of the execution of this  Agreement is located at 388 Greenwich  Street,  14th Floor,  New York,  New
York 10013,  Attention:  Structured  Finance Agency & Trust BSALTA 2007-3.  The Corporate Trust Office of the Securities  Administrator
at the date of the execution of this Agreement is located at 9062 Old Annapolis Road, Columbia,  Maryland 21045,  Attention:  Corporate
Trust  Group,  BSALTA  2007-3.  For the purpose of  registration  and transfer and exchange  only,  the  Corporate  Trust Office of the
Securities  Administrator shall be located at Sixth Street and Marquette Avenue,  Minneapolis,  Minnesota 55479,  Attention:  Corporate
Trust Group, BSALTA 2007-3.

         Counterparty:  Bear Stearns Financial  Products Inc. and any successor  thereto,  or any successor  counterparty under the Cap
Contracts.

         Countrywide:  Countrywide Home Loans Servicing LP, and its successor in interest.

         Countrywide  Servicing Agreement:  The Seller's Warranties and Servicing Agreement,  dated as of September 1, 2002, as amended
by Amendment  No. 1, dated as of January 1, 2003,  Amendment  No. 2, dated as of September 1, 2004,  and  Amendment  No. 3, dated as of
January 1, 2006, between Countrywide and EMC.

         Current  Interest:  As of any  Distribution  Date,  with  respect to each Class of Principal  Certificates  and the Class B-IO
Certificates,  (i) the interest  accrued on the Certificate  Principal  Balance or Notional Amount,  as applicable,  during the related
Interest Accrual Period at the applicable  Pass-Through Rate plus any amount  previously  distributed with respect to interest for such
Certificate  that has been  recovered as a voidable  preference  by a trustee in  bankruptcy  minus (ii) the sum of (a) any  Prepayment
Interest  Shortfall for such  Distribution  Date, to the extent not covered by  Compensating  Interest  Payments and (b) any shortfalls
resulting from the  application of the Relief Act during the related Due Period;  provided,  however,  that for purposes of calculating
Current Interest for any such Class,  amounts  specified in clauses (ii)(a) and (ii)(b) hereof for any such  Distribution Date shall be
allocated first to the Class B-IO  Certificates  and the Class R Certificates in reduction of amounts  otherwise  distributable to such
Certificates on such  Distribution  Date and then any excess shall be allocated to each other Class of  Certificates  pro rata based on
the respective amounts of interest accrued pursuant to clause (i) hereof for each such Class on such Distribution Date.

         Current Specified  Enhancement  Percentage:  For any Distribution  Date, a percentage  obtained by dividing (x) the sum of (i)
the aggregate Certificate  Principal Balance of the Subordinate  Certificates and (ii) the  Overcollateralization  Amount, in each case
prior to the  distribution  of the Principal  Distribution  Amount on such  Distribution  Date, by (y) the aggregate  Stated  Principal
Balance of the Mortgage Loans as of the end of the related Due Period (after  reduction for Principal  Prepayments  and Realized Losses
on the Mortgage Loans incurred during the related Prepayment Period).

         Current Specified  Overcollateralization  Percentage:  For any Distribution Date, the percentage equivalent of a fraction, the
numerator of which is the  Overcollateralization  Target Amount, and the denominator of which is the aggregate Stated Principal Balance
of the Mortgage Loans for such Distribution Date.

         Custodial  Agreement:  As  applicable,  (i) the  custodial  agreement,  dated  as of the  Closing  Date,  among  the  Trustee,
Structured Asset Mortgage Investments II Inc., as company,  Wells Fargo Bank, National  Association,  as Master Servicer and Securities
Administrator,  and Wells Fargo Bank, National Association,  as Custodian,  substantially in the form of Exhibit G-2 hereto or (ii) the
custodial agreement dated as of the Closing Date, among the Trustee,  Structured Asset Mortgage Investments II Inc., as company,  Wells
Fargo, National Association,  as Master Servicer and Securities Administrator,  and Treasury Bank, A Division of Countrywide Bank, FSB,
as Custodian, substantially in the form of Exhibit G-1 hereto.

         Custodian:  As applicable,  (i) Wells Fargo Bank, National  Association,  or any successor custodian appointed pursuant to the
provisions  hereof and of the related  Custodial  Agreement,  with respect to the Mortgage Loans set forth on Schedule I to the related
Custodial  Agreement,  or (ii) Treasury Bank, a Division of Countrywide Bank, FSB, or any successor custodian appointed pursuant to the
provisions  hereof and of the related  Custodial  Agreement,  with respect to the Mortgage Loans set forth on Schedule I to the related
Custodial Agreement.

         Cut-off Date:  April 1, 2007.

         Cut-off Date Balance:  $919,070,221.58.

         DBRS:  DBRS Limited or DBRS, Inc., and any successor in interest.

         Debt Service  Reduction:  Any  reduction  of the  Scheduled  Payments  which a Mortgagor is obligated to pay with respect to a
Mortgage Loan as a result of any proceeding under the Bankruptcy Code or any other similar state law or other proceeding.

         Deficiency  Amount:  With respect to any Distribution  Date, the sum of (i) the Guaranteed  Interest  Distribution  Amount and
(ii) the Guaranteed Principal Distribution Amount.

         Deficient  Valuation:  With  respect to any  Mortgage  Loan,  a valuation  of the  Mortgaged  Property by a court of competent
jurisdiction  in an amount less than the then  outstanding  indebtedness  under the  Mortgage  Loan,  which  valuation  results  from a
proceeding initiated under the Bankruptcy Code or any other similar state law or other proceeding.

         Delinquent:  The delinquency  method used for  calculations  with respect to the Mortgage Loans will be in accordance with the
methodology used by lenders  regulated by the Office of Thrift  Supervision.  Under this method, a Mortgage Loan is considered "30 days
or more  Delinquent"  if the borrower  fails to make a scheduled  payment  prior to the close of business on the Mortgage  Loan's first
succeeding  due date.  For  example,  if a  securitization  had a closing  date  occurring  in August and a cut-off date of August 1, a
Mortgage  Loan with a payment due on July 1 that  remained  unpaid as of the close of business on July 31 would not be  described as 30
days  delinquent  as of the cut-off  date.  Such  Mortgage  Loan with a payment due on June 1 that  remained  unpaid as of the close of
business on July 31 would be described as 30 days  delinquent as of the cut-off  date. A Mortgage Loan would be considered  "60 days or
more Delinquent" with respect to such scheduled  payment if such scheduled  payment were not made prior to the close of business on the
Mortgage Loan's second  succeeding due date  (or, in the preceding  example,  if the Mortgage Loan with a payment due on May 1 remained
unpaid as of the close of business on July 31).  Similarly  for "90 days or more  Delinquent"  and so on. Unless  otherwise  specified,
with respect to any date of  determination,  determinations  of delinquency  are made as of the last day of the prior  calendar  month.
Mortgage  Loans  with Due Dates  which are not the first of the  month are  treated  as if the Due Date was the first of the  following
month.

         Depositor:  Structured  Asset  Mortgage  Investments  II Inc., a Delaware  limited  liability  company,  or its  successors in
interest.

         Depositor Information:  As defined in Section 3.18(c).

         Depository:  The Depository Trust Company, the nominee of which is Cede & Co., or any successor thereto.

         Depository Agreement:  The meaning specified in Section 5.01(a) hereof.

         Depository  Participant:  A broker,  dealer,  bank or other  financial  institution or other Person for whom from time to time
the Depository effects book-entry transfers and pledges of securities deposited with the Depository.

         Designated Depository  Institution:  A depository  institution  (commercial bank, federal savings bank, mutual savings bank or
savings and loan  association)  or trust company  (which may include the Trustee),  the deposits of which are fully insured by the FDIC
to the extent provided by law.

         Determination Date:  With respect to each Mortgage Loan, the Determination Date as defined in the Servicing Agreement.

         Disqualified  Organization:  Any of the following:  (i) the United States,  any State or political  subdivision  thereof,  any
possession of the United States, or any agency or  instrumentality  of any of the foregoing (other than an  instrumentality  which is a
corporation  if all of its activities are subject to tax and,  except for the Freddie Mac or any successor  thereto,  a majority of its
board of directors is not selected by such governmental unit),  (ii) any foreign  government,  any international  organization,  or any
agency or  instrumentality  of any of the foregoing,  (iii) any  organization  (other than certain farmers'  cooperatives  described in
Section 521  of the Code) which is exempt from the tax imposed by Chapter 1 of the Code  (including  the tax imposed by  Section 511 of
the Code on unrelated business taxable income), (iv) rural electric and telephone  cooperatives described in  Section 1381(a)(2)(C)  of
the Code or (v) any other  Person so  designated  by the  Trustee  based upon an Opinion of Counsel  that the  holding of an  ownership
interest in a Residual  Certificate by such Person may cause any 2007-3 REMIC  contained in the Trust or any Person having an ownership
interest in the  Residual  Certificate  (other than such Person) to incur a liability  for any federal tax imposed  under the Code that
would not  otherwise be imposed but for the  transfer of an  ownership  interest in a Residual  Certificate  to such Person.  The terms
"United States," "State" and  "international  organization"  shall have the meanings set forth in Section 7701 of the Code or successor
provisions.

         Distribution  Account:  The trust account or accounts  created and  maintained  by the  Securities  Administrator  pursuant to
Section 4.04,  which shall be denominated  "Citibank,  N.A., as Trustee f/b/o holders of Structured Asset Mortgage Investments II Inc.,
Bear Stearns ALT-A Trust 2007-3,  Mortgage Pass-Through  Certificates,  Series 2007-3 - Distribution Account." The Distribution Account
shall be an Eligible Account.

         Distribution Account Deposit Date:  The Business Day prior to each Distribution Date.

         Distribution  Date:  The 25th day of any month,  beginning in the month  immediately  following the month of the Closing Date,
or, if such 25th day is not a Business Day, the Business Day immediately following.

         Distribution Report:  The Asset-Backed Issuer Distribution Report pursuant to Section 13 or 15(d) of the Exchange Act.

         DTC Custodian:  Wells Fargo Bank, National Association, or its successors in interest as custodian for the Depository.

         Due Date:  With respect to each Mortgage Loan,  the date in each month on which its Scheduled  Payment is due if such due date
is the first day of a month and  otherwise  is deemed to be the first day of the  following  month or such other date  specified in the
related Servicing Agreement.

         Due Period:  With respect to any  Distribution  Date and each Mortgage  Loan,  the period  commencing on the second day of the
month  preceding the calendar month in which the  Distribution  Date occurs and ending at the close of business on the first day of the
month in which the Distribution Date occurs.

         EDGAR:  As defined in Section 3.18.

         Eligible Account:  Any of (i) a segregated  account  maintained with a federal or state chartered  depository  institution (A)
the  short-term  obligations  of which are rated A-1 or better by  Standard  & Poor's  and P-1 by  Moody's  at the time of any  deposit
therein or (B) insured by the FDIC (to the limits  established  by such  Corporation),  the  uninsured  deposits  in which  account are
otherwise  secured  such that,  as  evidenced  by an Opinion of Counsel  (obtained  by the Person  requesting  that the account be held
pursuant  to  this  clause  (i))  delivered  to  the  Securities  Administrator  prior  to  the  establishment  of  such  account,  the
Certificateholders  will have a claim with  respect to the funds in such  account  and a perfected  first  priority  security  interest
against any  collateral  (which shall be limited to Permitted  Investments,  each of which shall mature not later than the Business Day
immediately  preceding the Distribution  Date next following the date of investment in such collateral or the Distribution Date if such
Permitted  Investment  is an  obligation of the  institution  that  maintains  the  Distribution  Account)  securing such funds that is
superior to claims of any other  depositors or general  creditors of the depository  institution with which such account is maintained,
(ii) a segregated trust account or accounts maintained with a federal or state chartered  depository  institution or trust company with
trust powers acting in its fiduciary capacity or (iii) a segregated account or accounts of a depository  institution  acceptable to the
Rating  Agencies (as  evidenced in writing by the Rating  Agencies  that use of any such account as the  Distribution  Account will not
have an adverse  effect on the  then-current  ratings  assigned  to the  Classes of  Certificates  then rated by the Rating  Agencies).
Eligible Accounts may bear interest.

         EMC:  EMC Mortgage Corporation, and any successor thereto.

         EMC Servicing  Agreement:  The Servicing  Agreement,  dated as of April 1, 2007, between Structured Asset Mortgage Investments
II Inc. and EMC as attached hereto as Exhibit H-2.

         ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

         Event of Default:  As defined in Section 8.01.

         Excess Cashflow:  With respect to any Distribution  Date, the sum of (i) Remaining  Excess Spread for such  Distribution  Date
and (ii)  Overcollateralization  Release Amount for such Distribution Date; provided,  however,  that the Excess Cashflow shall include
Principal Funds on and after the  Distribution  Date on which the aggregate  Certificate  Principal  Balance of the Class I-A-1,  Class
I-A-2,  Class II-A-1,  Class M-1, Class M-2, Class B-1, Class B-2, Class B-3 and Class B-4 Certificates has been reduced to zero (other
than Principal Funds otherwise  distributed to the Holders of Class I-A-1, Class I-A-2, Class II-A-1,  Class M-1, Class M-2, Class B-1,
Class B-2, Class B-3 and Class B-4 Certificates on such Distribution Date).

         Excess Liquidation  Proceeds:  To the extent that such amount is not required by law to be paid to the related Mortgagor,  the
amount,  if any, by which  Liquidation  Proceeds  with  respect to a  Liquidated  Mortgage  Loan exceed the sum of (i) the  Outstanding
Principal  Balance of such Mortgage Loan and accrued but unpaid interest at the related Mortgage  Interest Rate through the last day of
the month in which the related Liquidation Date occurs, plus (ii) related Liquidation Expenses.

         Excess Spread:  With respect to any  Distribution  Date, the excess,  if any, of (i) the Interest Funds for such  Distribution
Date over (ii) the sum of the Current  Interest  on the  Principal  Certificates  and  Interest  Carry  Forward  Amounts on the Class A
Certificates, in each case on such Distribution Date.

         Exchange Act:  Securities Exchange Act of 1934, as amended.

         Exchange Act Reports:  Any reports required to be filed pursuant to Sections 3.17, 3.18 and 3.23 of this Agreement.

         Extra Principal  Distribution  Amount:  With respect to any  Distribution  Date, an amount derived from Excess Spread equal to
the  lesser  of  (i)  the  excess,  if  any,  of  the  Overcollateralization   Target  Amount  for  such  Distribution  Date  over  the
Overcollateralization Amount for such Distribution Date and (ii) the Excess Spread for such Distribution Date.

         Fannie Mae:  Federal National Mortgage Association and any successor thereto.

         FDIC:  Federal Deposit Insurance Corporation and any successor thereto.

         Final Certification:  The certification substantially in the form of Exhibit Three to the related Custodial Agreement.

         Fiscal  Quarter:  December 1 through the last day of February,  March 1 through May 31, June 1 through August 31, or September
1 through November 30, as applicable.

         Fitch:  Fitch, Inc., Fitch Ratings Ltd. and its subsidiaries.

         Form 8-K Disclosure Information:  As defined in Section 3.18(a)(ii).

         Fractional  Undivided  Interest:  With  respect to any  Class of  Certificates  (other  than the Class XP  Certificates),  the
fractional  undivided interest evidenced by any Certificate of such Class the  numerator of which is the Certificate  Principal Balance
of such  Certificate  and the  denominator of which is the Certificate  Principal  Balance of such Class.  With respect to the Class XP
Certificates,  the percentage  interest stated thereon.  With respect to the  Certificates in the aggregate,  the fractional  undivided
interest  evidenced  by  (i) the  Residual  Certificates  will be  deemed  to equal  1.00%  (in the  aggregate),  (ii) the  Class  B-IO
Certificates  will be deemed to equal 1.00% and (iii) a Certificate of any other  Class will be deemed to equal 98.00%  multiplied by a
fraction,  the  numerator  of which is the  Certificate  Principal  Balance of such  Certificate  and the  denominator  of which is the
aggregate Certificate Principal Balance of all the Certificates other than the Class B-IO Certificates.

         Freddie Mac:  Freddie Mac, formerly the Federal Home Loan Mortgage Corporation, and any successor thereto.

         Global Certificate:  Any Private  Certificate  registered in the name of the Depository or its nominee,  beneficial  interests
in which are  reflected  on the books of the  Depository  or on the  books of a Person  maintaining  an  account  with such  Depository
(directly or as an indirect participant in accordance with the rules of such depository).

         Grantor Trust:  As defined in Section 9.12(b).

         Gross Margin:  As to each Mortgage  Loan,  the fixed  percentage  set forth in the related  Mortgage Note and indicated on the
Mortgage  Loan Schedule  which  percentage is added to the related  Index on each  Interest  Adjustment  Date to determine  (subject to
rounding,  the minimum and  maximum  Mortgage  Interest  Rate and the  Periodic  Rate Cap) the  Mortgage  Interest  Rate until the next
Interest Adjustment Date.

         Group I Mortgage  Loans:  The Mortgage  Loans  identified  as such on the Mortgage  Loan  Schedule  including  any  Subsequent
Mortgage Loans added to Loan Group I.

         Group II Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Guaranteed  Interest  Distribution  Amount:  For any Distribution  Date and the Class II-A-1  Certificates the amount, if any,
after giving effect to the  distributions of interest on the Class II-A-1  Certificates with respect to such Distribution Date (without
regard to payments under the Guaranty),  by which the (i) the Current Interest on the Class II-A-1  Certificates for such  Distribution
Date exceeds (ii) the amount of interest  actually  distributed to the holders of the Class II-A-1  Certificates  on such  Distribution
Date (including any amounts from the related Cap Contract).

         Guaranteed  Principal  Distribution  Amount: With respect to any Distribution Date, any Applied Realized Loss Amount allocated
to the Class II-A-1 Certificates.

         Guarantor: Fannie Mae, or its successor in interest.

         Guarantor  Interest  Reimbursement  Amount:  With  respect to any  Distribution  Date,  (i) the sum of any  accrued but unpaid
Guaranty  Fees,  and (ii) the sum of all amounts paid by the Guarantor in respect of Guaranteed  Interest  Distribution  Amounts on all
prior  Distribution  Dates to the extent not previously  reimbursed,  in each case plus accrued and unpaid  interest  thereon at a rate
equal to the prime rate applicable for such Distribution Date as published in the Wall Street Journal.

         Guarantor Payment:  Any payment made by the Guarantor in respect of a Guaranteed Interest  Distribution Amount or a Guaranteed
Principal Distribution Amount.

         Guarantor  Principal  Reimbursement  Amount:  With  respect  to any  Distribution  Date,  the sum of all  amounts  paid by the
Guarantor  in  respect of  Guaranteed  Principal  Distribution  Amounts on all prior  Distribution  Dates to the extent not  previously
reimbursed,  plus  accrued and unpaid  interest  thereon at a rate equal to the prime rate  applicable  for such  Distribution  Date as
published in the Wall Street Journal.

         Guarantor  Reimbursement  Amount:  With respect to any  Distribution  Date,  the sum of the Guarantor  Interest  Reimbursement
Amount and the Guarantor Principal Reimbursement Amount.

         Guaranty: The obligations of the Guarantor pursuant to Section 5.09.

         Guaranty Fee: For any Distribution  Date and with respect to the Class II-A-1  Certificates,  the fee payable to the Guarantor
in respect of its  services  as  Guarantor  that  accrues at the  Guaranty  Fee Rate on a balance  equal to the  aggregate  Certificate
Principal Balance of the Class II-A-1  Certificates  immediately prior to such  Distribution  Date,  computed on the basis of a 360-day
year consisting of twelve 30-day months.

         Guaranty Fee Rate: 0.12%.

         Holder:  The Person in whose name a Certificate is registered in the Certificate  Register,  except that,  subject to Sections
11.02(b) and 11.05(e),  solely for the purpose of giving any consent  pursuant to this  Agreement,  any  Certificate  registered in the
name of the Sponsor, the Master Servicer,  the Securities  Administrator or the Trustee or any Affiliate thereof shall be deemed not to
be outstanding  and the Fractional  Undivided  Interest  evidenced  thereby shall not be taken into account in determining  whether the
requisite percentage of Fractional Undivided Interests necessary to effect any such consent has been obtained.

         Homebanc:  HomeBanc Mortgage Corporation, and its successor in interest.

         Homebanc Servicing Agreement:  The Purchase,  Warranties and Servicing  Agreement,  dated as of January 1, 2004, as amended by
the Amended and Restated  Amendment  No. 1, dated as of January 27,  2006,  between  Homebanc  and EMC,  and by the related  Assignment
Agreement.

         HSBC: HSBC Mortgage Corporation (USA), and its successor in interest.

         HSBC Servicing  Agreement:  The Amended and Restated Purchase,  Warranties and Servicing  Agreement,  dated as of September 1,
2005, as amended by Amendment Reg AB, dated as of November 7, 2005, between HSBC and EMC, attached hereto as Exhibit H-2.

         Indemnified  Persons:  The Trustee, the Master Servicer,  the Guarantor,  each Custodian and the Securities  Administrator and
their  officers,  directors,  agents and  employees  and,  with  respect to the  Trustee,  any separate  co-trustee  and its  officers,
directors, agents and employees.

         Index:  The index,  if any,  specified in a Mortgage  Note by reference to which the related  Mortgage  Interest  Rate will be
adjusted from time to time.

         Individual  Certificate:  Any  Private  Certificate  registered  in the name of the Holder  other than the  Depository  or its
nominee.

         Initial Certification:  The certification substantially in the form of Exhibit One to the related Custodial Agreement.

         Initial  Mortgage Loan: A Mortgage Loan  transferred  and assigned to the Trustee on the Closing Date pursuant to Section 2.01
and held as part of the Trust, as identified in the applicable Mortgage Loan Schedule.

         Interest Accrual Period:  With respect to each Distribution  Date, for each Class of Principal  Certificate will be the period
from and  including  the preceding  Distribution  Date (or from and  including the Closing Date, in the case of the first  Distribution
Date) to and including the day prior to the current Distribution Date.

         Interest  Adjustment  Date:  With respect to a Mortgage  Loan,  the date,  if any,  specified in the related  Mortgage Note on
which the Mortgage Interest Rate is subject to adjustment.

         Interest  Carry-Forward  Amount: As of the first  Distribution Date and with respect to each Class of Principal  Certificates,
zero, and for each Distribution  Date thereafter,  the sum of (i) the excess of (a) the Current Interest for such Class with respect to
prior  Distribution  Dates over (b) the amount actually  distributed to such Class of Certificates with respect to interest on or after
such prior  Distribution  Dates and (ii) interest  thereon (to the extent  permitted by applicable law) at the applicable  Pass-Through
Rate for such Class for the related Interest Accrual Period including the Interest Accrual Period relating to such Distribution Date.

         Interest  Coverage  Account:  The account or sub-account  established and maintained  pursuant to Section 4.10 and which shall
be an Eligible Account or a sub-account of an Eligible Account.

         Interest  Coverage  Amount:  The amount to be paid by the  Depositor to the Paying Agent for deposit in the Interest  Coverage
Account on the Closing Date pursuant to Section 4.10, which amount is $1,710,111.

         Interest  Funds:  For any  Distribution  Date and each Loan Group,  (a) the sum,  without  duplication,  of (i) all  scheduled
interest  collected in respect to the related  Mortgage  Loans during the related Due Period less the related  Servicing Fee and Master
Servicing Fee, (ii) all Monthly  Advances  relating to interest with respect to the related Mortgage Loans remitted by the Servicers or
Master  Servicer,  as  applicable,  on or prior to the related  Distribution  Account  Deposit Date,  (iii) all  Compensating  Interest
Payments with respect to the related  Mortgage Loans and required to be remitted by the Master  Servicer  pursuant to this Agreement or
the related Servicer pursuant to the related  Servicing  Agreement with respect to such  Distribution  Date, (iv) Liquidation  Proceeds
and Subsequent  Recoveries  collected  during the related  Prepayment  Period with respect to the related  Mortgage Loans to the extent
such  Liquidation  Proceeds or  Subsequent  Recoveries  relate to interest,  (v) all amounts  relating to interest with respect to each
related  Mortgage  Loan  purchased by EMC (on its own behalf as Seller and on behalf of Master  Funding)  pursuant to Sections 2.02 and
2.03 or by the  Depositor  pursuant to Section 3.21 during the related Due Period,  (vi) all amounts in respect of interest paid by EMC
pursuant  to Section  10.01 in respect to the related  Loan  Group,  in each case to the extent  remitted  by EMC or its  designee,  as
applicable,  to the Distribution Account pursuant to this Agreement,  (vii) all amounts in respect of interest proceeds received on the
related  Mortgage Loans from the exercise of an optional  termination  pursuant to Section 10.01,  (viii) with respect to the Class I-A
Certificates,  any amount withdrawn from the Pre-funding Reserve Account pursuant to Section 4.09(e)(ii),  and (ix) with respect to the
Class II-A-1 Certificates,  any Guaranteed Interest Distribution Amount received by the Securities  Administrator from the Guarantor on
such  Distribution  Date minus (b) all amounts  required to be reimbursed  pursuant to Sections 4.01 and 4.05 or as otherwise set forth
in this Agreement and allocated to such Loan Group as provided in Section 6.01.

         Interest  Shortfall:  With respect to any Distribution  Date and each Mortgage Loan that during the related  Prepayment Period
was the subject of a Principal Prepayment or constitutes a Relief Act Mortgage Loan, an amount determined as follows:

         (a)      Partial Principal  Prepayments  received during the relevant  Prepayment  Period: The difference between (i)
one month's  interest at the  applicable  Net Rate on the amount of such  prepayment  and (ii) the  amount of interest for the calendar
month of such prepayment (adjusted to the applicable Net Rate) received at the time of such prepayment;

         (b)      Principal  Prepayments  in full received  during the relevant  Prepayment  Period:  The  difference  between  (i) one
month's interest at the applicable Net Rate on the Stated Principal  Balance of such Mortgage Loan immediately prior to such prepayment
and (ii) the  amount of interest for the calendar month of such  prepayment  (adjusted to the applicable Net Rate) received at the time
of such prepayment; and

         (c)      Relief Act Mortgage  Loans:  As to any Relief Act Mortgage Loan, the excess of (i) 30 days' interest (or, in the case
of a Principal  Prepayment in full,  interest to the date of prepayment) on the Stated Principal  Balance thereof (or, in the case of a
Principal  Prepayment  in part,  on the amount so prepaid) at the related Net Rate over (ii) 30  days'  interest  (or, in the case of a
Principal  Prepayment in full,  interest to the date of  prepayment) on such Stated  Principal  Balance (or, in the case of a Principal
Prepayment  in part,  on the  amount so  prepaid)  at the annual  interest  rate  required  to be paid by the  Mortgagor  as limited by
application of the Relief Act.

         Institutional  Accredited  Investor:  Any Person meeting the  requirements of Rule 501(a)(l),  (2), (3) or (7) of Regulation D
under the Securities Act or any entity all of the equity holders in which come within such paragraphs.

         Insurance  Policy:  With respect to any Mortgage Loan, any standard hazard insurance  policy,  flood insurance policy or title
insurance policy.

         Insurance  Proceeds:  Amounts paid by the insurer under any Insurance Policy covering any Mortgage Loan or Mortgaged  Property
other than amounts required to be paid over to the Mortgagor  pursuant to law or the related  Mortgage Note or Security  Instrument and
other than  amounts  used to repair or restore  the  Mortgaged  Property  or to  reimburse  insured  expenses,  including  the  related
Servicer's costs and expenses incurred in connection with presenting claims under the related Insurance Policies.

         Interim Certification:  The certification substantially in the form of Exhibit Two to the related Custodial Agreement.

         Investment  Letter: The letter to be furnished by each  Institutional  Accredited  Investor which purchases any of the Private
Certificates in connection with such purchase, substantially in the form set forth as Exhibit F-1 hereto.

         Latest Possible Maturity Date:  As defined in Section 5.01(d) herein.

         Lender-Paid PMI Policy:  Any lender-paid primary mortgage insurance policy, including the RMIC Policy.

         Lender-Paid PMI Rate:  With respect to each Mortgage Loan covered by a Lender-Paid  PMI policy,  the premium to be paid by the
applicable  Servicer or the Master Servicer (with respect to the RMIC Policy) out of interest  collections on the related Mortgage Loan
or Mortgage Loans (in the case of the Master Servicer), as stated in the Mortgage Loan Schedule.

         LIBOR  Business Day: Any day other than a Saturday or a Sunday or a day on which banking  institutions  in the city of London,
England are required or authorized by law to be closed.

         LIBOR  Determination  Date: With respect to each Class of Principal  Certificates  and for the first Interest  Accrual Period,
April 26, 2007.  With respect to each Class of Principal  Certificates  and any Interest  Accrual Period  thereafter,  the second LIBOR
Business Day preceding the commencement of such Interest Accrual Period.

         Liquidated  Mortgage Loan:  Any defaulted  Mortgage Loan as to which the Servicer or the Master  Servicer has determined  that
all amounts it expects to recover from or on account of such Mortgage Loan have been recovered.

         Liquidation  Date:  With respect to any Liquidated  Mortgage  Loan, the date on which the Master  Servicer or the Servicer has
certified that such Mortgage Loan has become a Liquidated Mortgage Loan.

         Liquidation  Expenses:  With respect to a Mortgage Loan in liquidation,  unreimbursed  expenses paid or incurred by or for the
account of the Master  Servicer or the Servicer in connection  with the  liquidation  of such  Mortgage  Loan and the related  Mortgage
Property,  such expenses  including (a) property  protection  expenses,  (b) property sales  expenses,  (c) foreclosure and sale costs,
including  court costs and  reasonable  attorneys'  fees,  and (d) similar  expenses  reasonably  paid or incurred in  connection  with
liquidation.

         Liquidation  Proceeds:  Amounts  received in connection  with the  liquidation of a defaulted  Mortgage Loan,  whether through
trustee's sale,  foreclosure  sale,  Insurance  Proceeds,  condemnation  proceeds or otherwise,  including any amounts  received by the
Servicer or Master Servicer  specifically  related to a Liquidated Mortgage Loan or disposition of an REO Property prior to the related
Prepayment Period that resulted in a Realized Loss, after liquidation of such Mortgage Loan or disposition of such REO Property.

         Loan Group:  Either of Loan Group I or Loan Group II, as applicable.

         Loan Group I: The  Mortgage  Loans  designated  as  belonging  to Loan Group I on the Mortgage  Loan  Schedule  including  any
Subsequent Mortgage Loans added to Loan Group I.

         Loan Group I Certificates: The Class I-A-1 Certificates and Class I-A-2 Certificates.

         Loan Group II:  The Mortgage Loans designated as belonging to Loan Group II on the Mortgage Loan Schedule.

         Loan Group II Certificates: The Class II-A-1 Certificates.

         Loan-to-Value  Ratio:  With respect to any Mortgage Loan, the fraction,  expressed as a percentage,  the numerator of which is
the  original  principal  balance of the  related  Mortgage  Loan and the  denominator  of which is the  Original  Value of the related
Mortgaged Property.

         Loss Allocation Limitation:  The meaning specified in Section 6.04(c) hereof.

         Loss Severity  Percentage:  With respect to any Distribution Date, the percentage  equivalent of a fraction,  the numerator of
which is the amount of Realized  Losses  incurred on a Mortgage Loan and the  denominator of which is the Stated  Principal  Balance of
such Mortgage Loan immediately prior to the liquidation of such Mortgage Loan.

         Lost Notes:  The original Mortgage Notes that have been lost, as indicated on the Mortgage Loan Schedule.

         Margin:  With  respect  to any  Distribution  Date on or  prior  to the  first  possible  Optional  Termination  date  for the
Certificates and (i) the Class I-A-1  Certificates,  0.210% per annum, (ii) the Class I-A-2  Certificates,  0.270% per annum, (iii) the
Class II-A-1 Certificate, 0.040% per annum, (iv) the Class M-1 Certificates,  0.420% per annum, (v) the Class M-2 Certificates,  0.750%
per annum, (vi) the Class B-1 Certificates,  1.500% per annum, (vii) the Class B-2 Certificates,  2.150% per annum, (vii) the Class B-3
Certificates,  2.150% per annum and (ix) the Class B-4 Certificates,  2.150% per annum; and with respect to any Distribution Date after
the first possible  Optional  Termination date for the Certificates and (i) the Class I-A-1  Certificates,  0.420% per annum,  (ii) the
Class I-A-2  Certificates,  0.540% per annum, (iii) the Class II-A-1  Certificate,  0.040% per annum, (iv) the Class M-1  Certificates,
0.630% per annum,  (v) the Class M-2  Certificates,  1.125% per annum,  (vi) the Class B-1  Certificates,  2.250% per annum,  (vii) the
Class B-2  Certificates,  3.225% per annum,  (vii) the Class B-3  Certificates,  3.225% per annum and (ix) the Class B-4  Certificates,
3.225% per annum.

         Marker Rate: With respect to the Class B-IO  Certificates or the REMIC III Regular Interest B-IO-I and any Distribution  Date,
in relation to the REMIC II  Regular  Interests  LT1, LT2,  LT3, LT4 and LTY-I-1,  a per annum rate equal to two (2) times the weighted
average of the Uncertificated  REMIC II  Pass-Through Rates for REMIC II Regular Interest LT2 and REMIC II Regular Interest LT3 and, in
relation to the REMIC II  Regular  Interests  LT5,  LT6,  LT7,  LT8 and  LTY-I-2,  a per annum rate equal to two (2) times the weighted
average of the Uncertificated REMIC II Pass-Through Rates for REMIC II Regular Interest LT6 and REMIC II Regular Interest LT7.

         Master Funding:  Master Funding LLC, a Delaware limited liability company,  and its successor and assigns,  in its capacity as
seller of the Master Funding Mortgage Loans to the Depositor.

         Master Funding  Mortgage Loans:  The Mortgage Loans  identified as such on the Mortgage Loan Schedule for which Master Funding
is the applicable Seller.

         Master Servicer:  As of the Closing Date, Wells Fargo Bank, National  Association and, thereafter,  its respective  successors
in interest that meet the qualifications of the Servicing Agreements and this Agreement.

         Master Servicer Information:  As defined in Section 3.18(c).

         Master Servicing Compensation:  As defined in Section 3.14.

         Master Servicer Information:  As defined in Section 3.18(c).

         Master Servicing Fee:  As set forth in Section 3.14.

         Master Servicing Fee Rate:  An amount equal to 0.005% per annum.

         Material Defect:  As defined in Section 2.02(a).

         Maximum  Lifetime  Mortgage  Rate:  The maximum  level to which a Mortgage  Interest  Rate can adjust in  accordance  with its
terms, regardless of changes in the applicable Index.

         MERS:  Mortgage Electronic  Registration  Systems,  Inc., a corporation  organized and existing under the laws of the State of
Delaware, or any successor thereto.

         MERS® System:  The system of recording transfers of Mortgage Loans electronically maintained by MERS.

         Mid America: Mid America Bank, fsb, and its successor in interest.

         Mid America Servicing Agreement:  The Purchase,  Warranties and Servicing Agreement,  dated as of February 1, 2006, as amended
by Amendment No. 1 to the Purchase,  Warranties  and Servicing  Agreement,  dated as of February 1, 2006,  between Mid America and EMC,
and by the related Assignment Agreement.

         MIN:  The Mortgage Identification Number for Mortgage Loans registered with MERS on the MERS® System.

         Minimum  Lifetime  Mortgage  Rate:  The minimum  level to which a Mortgage  Interest  Rate can adjust in  accordance  with its
terms, regardless of changes in the applicable Index.

         MOM Loan:  With respect to any Mortgage Loan,  MERS acting as the mortgagee of such Mortgage  Loan,  solely as nominee for the
originator of such Mortgage Loan and its successors and assigns, at the origination thereof.

         Monthly Advance:  An advance of principal or interest  required to be made by the applicable  Servicer pursuant to the related
Servicing Agreement or the Master Servicer pursuant to Section 6.08.

         Monthly Statement:  The statement delivered to the Certificateholders pursuant to Section 6.07.

         Monthly Delinquency  Percentage:  With respect to a Distribution Date, the percentage equivalent of a fraction,  the numerator
of which is the aggregate  Stated  Principal  Balance of the Mortgage Loans that are 60 days or more Delinquent or are in bankruptcy or
foreclosure or are REO Properties for such  Distribution  Date and the denominator of which is the aggregate Stated  Principal  Balance
of Mortgage Loans for such Distribution Date.

         Moody's:  Moody's Investors Service, Inc. or its successor in interest.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  creating  a first  priority  lien on an estate in fee simple or
leasehold interest in real property securing a Mortgage Loan.

         Mortgage File: The mortgage  documents listed in Section 2.01(b)  pertaining to a particular  Mortgage Loan and any additional
documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage  Interest  Rate:  The annual rate at which  interest  accrues from time to time on any Mortgage  Loan pursuant to the
related  Mortgage Note,  which rate is initially  equal to the "Mortgage  Interest Rate" set forth with respect thereto on the Mortgage
Loan Schedule.

         Mortgage  Loan: A mortgage loan  transferred  and assigned to the Trustee  pursuant to Section  2.01,  Section 2.04 or Section
2.07 and held as a part of the Trust Fund, as identified in the Mortgage Loan Schedule (which shall include,  without limitation,  with
respect to each Mortgage Loan, each related Mortgage Note, Mortgage and Mortgage File and all rights appertaining  thereto),  including
a mortgage loan the property securing which has become an REO Property.

         Mortgage Loan Purchase  Agreement:  The Mortgage Loan Purchase  Agreement dated as of April 30, 2007,  among EMC, as a seller,
Master  Funding,  as a seller,  and  Structured  Asset  Mortgage  Investments  II Inc., as purchaser,  and all  amendments  thereof and
supplements thereto, attached as Exhibit J.

         Mortgage Loan  Schedule:  The schedule,  attached  hereto as Exhibit B  with respect to the Initial  Mortgage  Loans,  and the
schedule attached as Exhibit 1 to the related Subsequent  Transfer  Instrument with respect to the related  Subsequent  Mortgage Loans,
each as amended from time to time to reflect the repurchase or  substitution  of Mortgage Loans or the addition of Subsequent  Mortgage
Loans pursuant to this Agreement,  or the Mortgage Loan Purchase Agreement or the Subsequent Mortgage Loan Purchase  Agreement,  as the
case may be.

         Mortgage Note: The originally  executed note or other evidence of the  indebtedness of a Mortgagor under the related  Mortgage
Loan.

         Mortgaged  Property:  Land and  improvements  securing the  indebtedness of a Mortgagor under the related Mortgage Loan or, in
the case of REO Property, such REO Property.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Interest  Shortfall:  With respect to any Distribution  Date, the Interest  Shortfall,  if any, for such Distribution Date
net of Compensating Interest Payments with respect to such Distribution Date.

         Net Liquidation  Proceeds:  As to any Liquidated  Mortgage Loan,  Liquidation  Proceeds net of (i) Liquidation  Expenses which
are payable  therefrom to the  Servicer or the Master  Servicer in  accordance  with the  Servicing  Agreement  or this  Agreement  and
(ii) unreimbursed advances by the Servicer or the Master Servicer and Monthly Advances.

         Net Rate:  With respect to each  Mortgage  Loan,  the Mortgage  Interest  Rate in effect from time to time less the sum of (1)
the Servicing Fee Rate,  (2) the Master  Servicing Fee Rate and (3) the Lender Paid PMI Rate,  if any,  attributable  thereto,  in each
case expressed as a per annum rate.

         Net Rate Cap: (a) With respect to any Distribution  Date and the Class I-A-1  Certificates  and the Class I-A-2  Certificates,
the weighted  average of the Net Rates on the Group I Mortgage  Loans as of the  beginning  of the related Due Period,  weighted on the
basis of the Stated  Principal  Balances thereof as of the preceding  Distribution  Date, in each case as adjusted to an effective rate
reflecting  the  accrual  of  interest  on an  actual/360  basis;  (b) with  respect  to any  Distribution  Date and the  Class  II-A-1
Certificates,  the weighted  average of the Net Rates on the Group II Mortgage  Loans minus the Guaranty Fee Rate payable to Fannie Mae
as of the  beginning of the related Due Period,  weighted on the basis of the Stated  Principal  Balances  thereof as of the  preceding
Distribution  Date, in each case as adjusted to an effective rate  reflecting the accrual of interest on an actual/360  basis;  and (c)
with respect to any  Distribution  Date and the Class M-1, Class M-2, Class B-1, Class B-2, Class B-3 and Class B-4  Certificates,  the
weighted  average of the weighted  average Net Rates of the Mortgage  Loans in each Loan Group  weighted in proportion to the excess of
the aggregate  Stated  Principal  Balance of each Loan Group over the aggregate  Certificate  Principal  Balance of the related  Senior
Certificates,  in each case as adjusted to an effective rate  reflecting the accrual of interest on the basis of a 360-day year and the
actual number of days elapsed in the related  Interest Accrual Period.  For federal income tax purposes,  the Net Rate Cap with respect
to the  Subordinate  Certificates is equal to the weighted  average of the  Uncertificated  REMIC I Pass-Through  Rates for the REMIC I
Regular Interests Y-I-1 and Y-I-2.

         NIM Issuer:  The entity established as the issuer of the NIM Securities.

         NIM Securities:  Any debt securities  secured or otherwise backed by some or all of the Certificates,  including the Class R-X
Certificate.

         NIM Trustee:  The trustee for any NIM Securities.

         Non-Offered Subordinate Certificates:  The Class B-4, Class XP and Class B-IO Certificates.

         Nonrecoverable  Advance:  Any  advance or Monthly  Advance  (i) which  was  previously  made or is  proposed to be made by the
Master  Servicer,  the Trustee (in its capacity as successor Master  Servicer) or the applicable  Servicer and (ii) which,  in the good
faith judgment of the Master Servicer,  the Trustee in its capacity as successor Master Servicer or the applicable  Servicer,  will not
or, in the case of a proposed advance or Monthly  Advance,  would not, be ultimately  recoverable by the Master  Servicer,  the Trustee
(as successor  Master  Servicer) or the applicable  Servicer from Liquidation  Proceeds,  Insurance  Proceeds or future payments on the
Mortgage Loan for which such advance or Monthly Advance was made or is proposed to be made.

         Non-Mortgage  Widely Held Fixed Investment Trust: As such term is defined in Treasury  Regulations  section  1.671-5(b)(12) or
successor provisions.

         Notional Amount:  The Notional Amount of the Class B-IO  Certificates  immediately  prior to any Distribution Date is equal to
the aggregate of the Uncertificated Principal Balances of the REMIC II Regular Interests.

         Offered Certificates:  The Class I-A Certificates and the Offered Subordinate Certificates.

         Offered Subordinate Certificates: The Class M-1, Class M-2, Class B-1, Class B-2 and Class B-3 Certificates.

         Officer's  Certificate:  A certificate  signed by the Chairman of the Board,  the Vice Chairman of the Board, the President or
a Vice President or Assistant Vice  President or other  authorized  officer of the Master  Servicer,  the Sellers,  any Servicer or the
Depositor, as applicable, and delivered to the Trustee, as required by this Agreement.

         One-Month  LIBOR:  With respect to any Interest  Accrual Period,  the rate determined by the Securities  Administrator  on the
related LIBOR  Determination  Date on the basis of the rate for U.S. dollar deposits for one month that appears on Telerate Screen Page
3750, or such other page as may replace such Page 3750, as of 11:00 a.m. London time on such LIBOR  Determination  Date;  provided that
the parties hereto  acknowledge  that One-Month LIBOR for the first Interest Accrual Period shall the rate determined by the Securities
Administrator  two  Business  Days  prior to the  Closing  Date.  If such rate does not  appear on such page (or such other page as may
replace that page on that service,  or if such service is no longer  offered,  such other  service for  displaying  One-Month  LIBOR or
comparable rates as may be reasonably  selected by the Securities  Administrator  after consultation with the Guarantor but only to the
extent the Class  II-A-1  Certificates  are  outstanding),  One-Month  LIBOR for the  applicable  Interest  Accrual  Period will be the
Reference Bank Rate. If no such  quotations can be obtained by the  Securities  Administrator  and no Reference Bank Rate is available,
One-Month LIBOR will be One-Month LIBOR applicable to the preceding Interest Accrual Period.

         Opinion of Counsel:  A written  opinion of counsel who is or are  acceptable to the Trustee or the  Securities  Administrator,
as applicable  and who,  unless  required to be  Independent  (an "Opinion of Independent  Counsel"),  may be internal  counsel for the
Company, the Master Servicer or the Depositor.

         Optional  Termination  Date: With respect to the Mortgage Loans, the Distribution Date on which the aggregate Stated Principal
Balance of the Mortgage  Loans is less than 20% of the sum of (A) Cut-off  Date  Balance as of the Closing Date and (B) the  Pre-funded
Amount as of the Closing Date.

         Original  Value:  The lesser of (i) the  Appraised  Value or  (ii) the  sales  price of a  Mortgaged  Property  at the time of
origination  of a Mortgage  Loan,  except in instances  where  either  clauses  (i) or  (ii) is  unavailable,  the other may be used to
determine the Original  Value,  or if both clauses (i) and  (ii) are  unavailable,  Original Value may be determined from other sources
reasonably acceptable to the Depositor.

         Outstanding  Mortgage Loan:  With respect to any Due Date, a Mortgage Loan which,  prior to such Due Date, was not the subject
of a Principal Prepayment in full, did not become a Liquidated Mortgage Loan and was not purchased or replaced.

         Outstanding  Principal  Balance:  As of the time of any  determination,  the principal balance of a Mortgage Loan remaining to
be paid by the Mortgagor,  or, in the case of an REO Property,  the principal balance of the related Mortgage Loan remaining to be paid
by the Mortgagor at the time such  property was acquired by the Trust Fund less any Net  Liquidation  Proceeds with respect  thereto to
the extent applied to principal.

         Overcollateralization  Amount:  With  respect to any  Distribution  Date,  the  excess,  if any, of (a) the  aggregate  Stated
Principal  Balance of the Mortgage Loans for such  Distribution  Date and the amount on deposit in the  Pre-Funding  Account as of such
Distribution Date over (b) the aggregate Certificate  Principal Balance of the Principal  Certificates on such Distribution Date (after
taking into account the payment of principal other than any Extra Principal Distribution Amount on such Certificates).

         Overcollateralization  Release  Amount:  With  respect to any  Distribution  Date is the lesser of (x) the sum of the amounts,
with respect to each Loan Group,  described in clauses (1) through (5) in the definition of Principal Funds for such  Distribution Date
and (y) the excess,  if any, of (i) the  Overcollateralization  Amount for such Distribution Date (assuming that 100% of such Principal
Funds is  applied as a  principal  payment  on such  Distribution  Date)  over (ii) the  Overcollateralization  Target  Amount for such
Distribution  Date (with the amount  pursuant to clause (y) deemed to be $0 if the  Overcollateralization  Amount is less than or equal
to the Overcollateralization Target Amount on that Distribution Date).

         Overcollateralization  Target Amount:  With respect to any Distribution  Date (a) prior to the Stepdown Date, 1.30% of the sum
of (1) the  aggregate  Stated  Principal  Balance of the  Mortgage  Loans as of the  Cut-off  Date and (2) the amount on deposit in the
Pre-Funding  Account as of the Closing Date, (b) on or after the Stepdown Date and if a Trigger Event is not in effect,  the greater of
(i) the lesser of (1) 1.30% of the sum of (w) the aggregate Stated  Principal  Balance of the Mortgage Loans as of the Cut-off Date and
(x) the  amount  on  deposit  in the  Pre-Funding  Account  as of the  Closing  Date and (2)  2.60% of the sum of (y) the then  current
aggregate  Stated  Principal  Balance  of the  Mortgage  Loans  as of such  Distribution  Date and (z) the  amount  on  deposit  in the
Pre-Funding  Account as of such Distribution  Date and (ii)  $4,595,351.11 and (c) on or after the Stepdown Date and if a Trigger Event
is in effect, the Overcollateralization Target Amount for the immediately preceding Distribution Date.

         Party Participating in the Servicing Function:  Any Person performing any of the responsibilities set forth in Exhibit M.

         Pass-Through  Rate:  As to each Class of  Certificates,  the rate of interest  determined as provided with respect  thereto in
Section 5.01(c).  Any monthly  calculation  of interest  at a stated rate shall be based upon annual  interest at such rate  divided by
twelve.

         Paying  Agent:  The  Securities  Administrator,  or its  successor  in interest,  or any  successor  securities  administrator
appointed as herein provided.

         Periodic  Rate Cap: With respect to each  Mortgage  Loan,  the maximum  adjustment  that can be made to the Mortgage  Interest
Rate on each Interest Adjustment Date in accordance with its terms, regardless of changes in the applicable Index.

         Permitted  Investments:  Any one or more of the following  obligations  or securities  held in the name of the Trustee for the
benefit of the Certificateholders:

                  (i)      direct  obligations  of, and  obligations  the timely  payment of which are fully  guaranteed  by the United
States of America or any agency or  instrumentality  of the United  States of America the  obligations  of which are backed by the full
faith and credit of the United States of America;

                  (ii)     (a) demand or time deposits,  federal funds or bankers' acceptances issued by any depository  institution or
trust company  incorporated under the laws of the United States of America or any state thereof (including the Trustee,  the Securities
Administrator  or the Master  Servicer or its Affiliates  acting in its  commercial  banking  capacity) and subject to supervision  and
examination by federal and/or state banking  authorities,  provided that the commercial  paper and/or the short-term debt rating and/or
the  long-term  unsecured  debt  obligations  of such  depository  institution  or  trust  company  at the time of such  investment  or
contractual  commitment  providing for such investment have the Applicable  Credit Rating or better from each Rating Agency and (b) any
other demand or time deposit or certificate of deposit that is fully insured by the Federal Deposit Insurance Corporation;

                  (iii)    repurchase  obligations  with  respect to (a) any security  described  in clause  (i) above or (b) any other
security issued or guaranteed by an agency or instrumentality  of the United States of America,  the obligations of which are backed by
the full faith and credit of the United States of America,  in either case entered into with a depository  institution or trust company
(acting as  principal)  described in clause  (ii)(a)  above where the  Securities  Administrator  holds the security in the name of the
Trustee therefor;

                  (iv)     securities  bearing  interest or sold at a discount  issued by any corporation  (including the Trustee,  the
Securities  Administrator or the Master Servicer or its Affiliates)  incorporated under the laws of the United States of America or any
state thereof that have the  Applicable  Credit Rating or better from each Rating Agency at the time of such  investment or contractual
commitment  providing for such  investment;  provided,  however,  that  securities  issued by any  particular  corporation  will not be
Permitted  Investments to the extent that investments therein will cause the then outstanding  principal amount of securities issued by
such  corporation  and held as part of the Trust to exceed 10% of the  aggregate  Outstanding  Principal  Balances of all the  Mortgage
Loans and Permitted Investments held as part of the Trust;

                  (v)      commercial paper (including both non-interest-bearing  discount obligations and interest-bearing obligations
payable on demand or on a  specified  date not more than one year after the date of issuance  thereof and having a maturity  date prior
to the  related  Distribution  Date)  having  the  Applicable  Credit  Rating or better  from  each  Rating  Agency at the time of such
investment;

                  (vi)     a Reinvestment Agreement issued by any bank, insurance company or other corporation or entity;

                  (vii)    any other demand, money market or time deposit,  obligation,  security or investment as may be acceptable to
each Rating Agency as evidenced in writing by each Rating Agency to the Trustee and the Securities Administrator; and

                  (viii)   interests  in any money  market  fund  (including  any such fund  managed  or advised  by the  Trustee,  the
Securities  Administrator  or the Master  Servicer or any affiliate  thereof) which at the date of acquisition of the interests in such
fund and throughout the time such  interests are held in such fund has the highest  applicable  short term rating by each Rating Agency
rating such funds;  provided,  however,  that no instrument or security shall be a Permitted  Investment if such instrument or security
evidences a right to receive only interest  payments with respect to the  obligations  underlying  such  instrument or if such security
provides for payment of both  principal  and interest  with a yield to maturity in excess of 120% of the yield to maturity at par or if
such instrument or security is purchased at a price greater than par.

         Permitted  Transferee:  Any Person other than a Disqualified  Organization or an "electing large  partnership"  (as defined by
Section 775 of the Code).

         Person:  Any  individual,  corporation,  partnership,  joint venture,  association,  limited  liability  company,  joint-stock
company, trust, unincorporated organization or government or any agency or political subdivision thereof.

         PHH:  PHH Mortgage Corporation (formerly known as Cendant Mortgage Corporation), and any successor thereto.

         PHH Servicing Agreement:  The Purchase,  Warranties and Servicing Agreement,  dated as of October 23, 2001, as amended,  among
PPH, Bishop's Gate Residential Mortgage Trust and EMC.

         Physical Certificates:  The Residual Certificates and the Private Certificates.

         Plan:  The meaning specified in Section 5.07(a).

         Posted  Collateral  Account:  The trust  account or accounts  created  and  maintained  by the  Securities  Administrator,  as
custodian on behalf of the Trustee pursuant to Section 4.08.

         Pre-funded  Amount:  The amount to be paid by the Seller to the Paying  Agent for  deposit in the  Pre-Funding  Account on the
Closing Date with respect to Loan Group I, which amount is $179,978,783.

         Pre-funding  Account:  The account or sub-account  established and maintained  pursuant to Section 4.09 (a) and which shall be
an Eligible Account or a sub-account of an Eligible Account.

         Pre-funding  Period:  The period  from the Closing  Date until the  earliest of (i) the date on which the amount on deposit in
the Pre-Funding Account (exclusive of investment income) is reduced to zero or (ii) July 15, 2007.

         Pre-funding  Reserve  Account:  The account or sub-account  established  and maintained  pursuant to Section 4.09(d) and which
shall be an Eligible Account or a sub-account of an Eligible Account.

         Prepayment  Charge:  With respect to any Mortgage  Loan,  the charges or premiums,  if any, due in  connection  with a full or
partial prepayment of such Mortgage Loan in accordance with the terms thereof and described in the Mortgage Loan Schedule.

         Prepayment  Charge Loan: Any Mortgage Loan for which a Prepayment  Charge may be assessed and to which such Prepayment  Charge
the Class XP Certificates are entitled, as indicated on the Mortgage Loan Schedule.

         Prepayment  Interest  Shortfall:  With respect to any  Distribution  Date,  for each  Mortgage  Loan that was the subject of a
partial  Principal  Prepayment  or a  Principal  Prepayment  in full  during the  related  Prepayment  Period  (other  than a Principal
Prepayment in full resulting from the purchase of a Mortgage Loan pursuant to Section 2.02,  2.03,  3.21 or 10.01 hereof),  the amount,
if any,  by which  (i) one  month's  interest  at the  applicable  Net Rate on the  Stated  Principal  Balance  of such  Mortgage  Loan
immediately  prior to such prepayment or in the case of a partial  Principal  Prepayment on the amount of such prepayment  exceeds (ii)
the amount of interest paid or collected in connection with such Principal  Prepayment  less the sum of (a) any Prepayment  Charges and
(b) the related Servicing Fee.

         Prepayment  Period:  With  respect to the Mortgage  Loans for which EMC is the  Servicer and with respect to any  Distribution
Date and (i) Principal  Prepayments in full,  the period from the fifteenth day of the calendar  month  preceding the calendar month in
which  such  Distribution  Date  occurs  through  the close of  business  on the  fourteenth  day of the  calendar  month in which such
Distribution Date occurs;  provided,  however,  that the initial Prepayment Period will be the period from the Closing Date through the
close of business on May 14,  2007,  and (ii)  Liquidation  Proceeds,  Subsequent  Recoveries,  Realized  Losses and partial  Principal
Prepayments,  the prior  calendar  month;  and in the case of the Mortgage  Loans for which EMC is not the Servicer,  such period as is
provided in the related Servicing Agreement with respect to the related Mortgage Loans.

         Primary Mortgage  Insurance Policy:  Any primary mortgage guaranty  insurance policy issued in connection with a Mortgage Loan
which  provides  compensation  to a Mortgage Note holder in the event of default by the obligor under such Mortgage Note or the related
Security  Instrument,  if any or any replacement policy therefor through the related Interest Accrual Period for such Class relating to
a Distribution Date.

         Principal Certificates:  Any of the Offered Certificates, the Class II-A-1 Certificates and the Class B-4 Certificates.

         Principal  Distribution  Amount:  With respect to each Distribution  Date, an amount equal to the excess of (i) sum of (a) the
Principal Funds for both Loan Groups for such Distribution Date and (b) any Extra Principal  Distribution  Amount for such Distribution
Date over (ii) any Overcollateralization Release Amount for such Distribution Date.

         Principal Funds: the sum, without duplication, of

         1.       the  Scheduled  Principal  collected  on the related  Mortgage  Loans during the related Due Period or advanced on or
                  before the related servicer advance date,

         2.       prepayments in respect of the related Mortgage Loans,  exclusive of any Prepayment Charges,  collected in the related
                  Prepayment Period,

         3.       the Stated  Principal  Balance of each Mortgage Loan in the related Loan Group that was  repurchased by the Depositor
                  or the related Servicer during the related Due Period,

         4.       the amount,  if any, by which the aggregate  unpaid principal  balance of any Substitute  Mortgage Loans is less than
                  the aggregate unpaid principal  balance of any deleted mortgage loans delivered by the related Servicer in connection
                  with a substitution of Mortgage Loans in the related Loan Group during the related Due Period,

         5.       all Liquidation  Proceeds and Subsequent  Recoveries collected during the related Prepayment Period in respect of the
                  related Mortgage Loans, to the extent such Liquidation  Proceeds or Subsequent  Recoveries relate to principal,  less
                  all related Nonrecoverable Advances relating to principal reimbursed during the related Due Period,

         6.       the principal  portion of the purchase price of the assets of the Trust  allocated to the related Loan Group upon the
                  exercise by EMC or its designee of its optional termination right with respect to the Mortgage Loans,

         7.       with  respect to Loan  Group I, any  amount  withdrawn  from the  Pre-Funding  Reserve  Account  pursuant  to Section
                  4.09(e)(i) on such Distribution Date;

         8.       with  respect to the Class  II-A-1  Certificates,  any  Guaranteed  Principal  Distribution  Amount  received  by the
                  Securities Administrator from the Guarantor on such Distribution Date; minus

         9.       any amounts  payable to or  required to be  reimbursed  to EMC,  the  Depositor,  any  Servicer,  the Master Servicer,
                  any Custodian,  the Trustee or the Securities  Administrator with respect to the Mortgage Loans pursuant to this
                  Agreement and allocated to the related Loan Group,  to the extent not paid or reimbursed from Interest Funds for such
                  Loan Group and Distribution Date.

         Principal  Prepayment:  Any payment  (whether  partial or full) or other  recovery of  principal  on a Mortgage  Loan which is
received  in advance of its  scheduled  Due Date to the extent  that it is not  accompanied  by an amount as to  interest  representing
scheduled  interest  due on any date or dates in any  month or  months  subsequent  to the  month of  prepayment,  including  Insurance
Proceeds and Repurchase  Proceeds,  but excluding the principal  portion of Net  Liquidation  Proceeds  received at the time a Mortgage
Loan becomes a Liquidated Mortgage Loan.

         Private Certificates:  The Class B-4, Class B-IO, Class XP Certificates and the Residual Certificates.

         Prospectus:  The prospectus,  dated March 20, 2007, as supplemented by the prospectus  supplement dated April 25, 2007 (as the
same may be supplemented from time to time), relating to the offering of the Offered Certificates.

         Protected  Account:  An account  established  and  maintained  for the benefit of  Certificateholders  by each  Servicer  with
respect to the related Mortgage Loans and with respect to REO Property pursuant to the related Servicing Agreement.

         QIB:  A Qualified Institutional Buyer as defined in Rule 144A promulgated under the Securities Act.

         Qualified  Insurer:  Any insurance  company duly  qualified as such under the laws of the state or states in which the related
Mortgaged  Property or Mortgaged  Properties is or are located,  duly  authorized  and licensed in such state or states to transact the
type of  insurance  business in which it is engaged and  approved as an insurer by the Master  Servicer,  so long as the claims  paying
ability of which is acceptable to the Rating Agencies for pass-through  certificates  having the same rating as the Certificates  rated
by the Rating Agencies as of the Closing Date.

         Rating Agencies:  Moody's and S&P.

         Realized Loss: Any (i) Bankruptcy  Loss or (ii) as to any Liquidated  Mortgage Loan, (x) the Outstanding  Principal Balance of
such  Liquidated  Mortgage  Loan plus accrued and unpaid  interest  thereon at the Mortgage  Interest  Rate through the last day of the
month of such liquidation,  less (y) the related Net Liquidation  Proceeds with respect to such Mortgage Loan and the related Mortgaged
Property that are allocated to principal.  In addition,  to the extent the Master Servicer receives Subsequent  Recoveries with respect
to any  Mortgage  Loan,  the amount of the  Realized  Loss with  respect  to that  Mortgage  Loan will be  reduced  to the extent  such
recoveries are applied to reduce the Certificate Principal Balance of any Class of Certificates on any Distribution Date.

         Realized  Losses on the  Mortgage  Loans shall be  allocated to the REMIC I  Regular  Interests  as follows:  (1) the interest
portion of Realized Losses and Net Interest  Shortfalls on the Group I Mortgage  Loans, if any, shall be allocated  between the REMIC I
Y-I-1 and REMIC  I-Z-I-1  Regular  Interests  pro rata  according to the amount of interest  accrued but unpaid  thereon,  in reduction
thereof and (2) the interest  portion of Realized  Losses and Net Interest  Shortfalls on the Group II Mortgage Loans, if any, shall be
allocated  between the REMIC I Y-I-2 and REMIC  I-Z-I-2  Regular  Interests  pro rata  according to the amount of interest  accrued but
unpaid thereon,  in reduction  thereof.  Any interest portion of such Realized Losses in excess of the amount allocated pursuant to the
preceding  sentence shall be treated as a principal  portion of Realized Losses not attributable to any specific  Mortgage Loan in such
Group and  allocated  pursuant to the  succeeding  sentences.  The  principal  portion of Realized  Losses with respect to the Mortgage
Loans shall be allocated to the REMIC I  Regular  Interests as follows:  (1) the  principal  portion of Realized  Losses on the Group I
Mortgage  Loans  shall be  allocated,  first,  to the REMIC I Y-I-1  Regular  Interest  to the  extent  of the REMIC I Y-I-1  Principal
Reduction Amount in reduction of the Uncertificated  Principal Balance of such Regular Interest and, second, the remainder,  if any, of
such  principal  portion of such  Realized  Losses  shall be  allocated  to the REMIC I Z-I-1  Regular  Interest  in  reduction  of the
Uncertificated  Principal  Balance  thereof and (2) the principal  portion of Realized  Losses on the Group II Mortgage  Loans shall be
allocated,  first, to the REMIC I Y-I-2 Regular Interest to the extent of the REMIC I Y-I-2 Principal  Reduction Amount in reduction of
the  Uncertificated  Principal Balance of such Regular Interest and, second,  the remainder,  if any, of such principal portion of such
Realized  Losses  shall be allocated  to the REMIC I Z-I-2  Regular  Interest in  reduction  of the  Uncertificated  Principal  Balance
thereof.  For any Distribution  Date,  reductions in the  Uncertificated  Principal Balances of the REMIC I Y-I and REMIC I Z-I Regular
Interests  pursuant to this definition of Realized Loss shall be determined,  and shall be deemed to occur,  prior to any reductions of
such Uncertificated Principal Balances by distributions on such Distribution Date.

         Record Date:  The Business Day  preceding the  applicable  Distribution  Date so long as such Class of Principal  Certificates
remains in  book-entry  form;  and  otherwise,  the close of business on the last Business Day of the month  immediately  preceding the
month of such Distribution Date.

         Reference Bank: A leading bank selected by the Securities  Administrator  (after consultation with the Guarantor to the extent
the Class  II-A-1  Certificates  are  outstanding)  that is  engaged  in  transactions  in  Eurodollar  deposits  in the  international
Eurocurrency market.

         Reference Bank Rate: With respect to any Interest Accrual Period, the arithmetic mean, rounded upwards,  if necessary,  to the
nearest  whole  multiple of  0.03125%,  of the offered  rates for United  States  dollar  deposits for one month that are quoted by the
Reference  Banks as of 11:00  a.m.,  New York City  time,  on the  related  interest  determination  date to prime  banks in the London
interbank  market  for a period of one month in amounts  approximately  equal to the  aggregate  Certificate  Principal  Balance of all
Classes of Principal  Certificates  for such Interest  Accrual  Period,  provided that at least two such  Reference  Banks provide such
rate. If fewer than two offered rates appear,  the Reference Bank Rate will be the arithmetic mean, rounded upwards,  if necessary,  to
the nearest whole  multiple of 0.03125%,  of the rates quoted by one or more major banks in New York City,  selected by the  Securities
Administrator,  as of 11:00 a.m., New York City time, on such date for loans in U.S.  dollars to leading European banks for a period of
one month in amounts approximately equal to the aggregate Certificate Principal Balance of all Classes of Principal Certificates.

         Regulation AB: Subpart  229.1100 - Asset Backed  Securities  (Regulation  AB), 17 C.F.R.  §§229.1100-229.1123,  as such may be
amended  from time to time,  and subject to such  clarification  and  interpretation  as have been  provided by the  Commission  in the
adopting release  (Asset-Backed  Securities,  Securities Act Release No. 33-8518,  70 Fed. Reg. 1,506,  1,531 (Jan. 7, 2005)) or by the
staff of the Commission, or as may be provided by the Commission or its staff from time to time.

         Reinvestment  Agreements:  One or more  reinvestment  agreements,  acceptable to the Rating Agencies and having the Applicable
Credit  Rating or better  from each Rating  Agency,  from a bank,  insurance  company or other  corporation  or entity  (including  the
Trustee).

         Relief Act:  The Servicemembers Civil Relief Act, as amended, or similar state law.

         Relief  Act  Mortgage  Loan:  Any  Mortgage  Loan as to which  the  Scheduled  Payment  thereof  has been  reduced  due to the
application of the Relief Act.

         Remaining  Excess Spread:  With respect to any  Distribution  Date, the Excess Spread  remaining after the distribution of the
Extra Principal Distribution Amount for such Distribution Date.

         Remaining  Pre-Funded  Amount:  An amount  equal to the  Pre-Funded  Amount  minus the amount  equal to 100% of the  aggregate
Stated Principal Balance of the Subsequent Mortgage Loans transferred to the Trust during the Pre-Funding Period.
         REMIC:  A "real estate mortgage investment conduit" within the meaning of Section 860D of the Code.

         REMIC  Administrator:  The  Securities  Administrator;  provided  that if the  REMIC  Administrator  is  found  by a court  of
competent  jurisdiction  to no longer be able to fulfill its  obligations as REMIC  Administrator  under this Agreement the Servicer or
Trustee,  in its capacity as successor  Master  Servicer shall appoint a successor  REMIC  Administrator,  subject to assumption of the
REMIC Administrator obligations under this Agreement.

         REMIC Interest:  Any of the REMIC I, REMIC II, REMIC III and REMIC IV Interests.

         REMIC Opinion:  An Opinion of Independent  Counsel,  to the effect that the proposed action described therein would not, under
the REMIC  Provisions,  (i) cause  any 2007-3  REMIC to fail to qualify as a REMIC while any regular  interest in such 2007-3  REMIC is
outstanding,  (ii) result  in a tax on  prohibited  transactions  with  respect  to any  2007-3  REMIC or  (iii) constitute  a  taxable
contribution to any 2007-3 REMIC after the Startup Day.

         REMIC  Provisions:  The  provisions  of the federal  income tax law relating to REMICs,  which appear at Sections 860A through
860G of the Code, and related provisions and regulations promulgated thereunder, as the foregoing may be in effect from time to time.

         REMIC Regular Interest:  Any of the REMIC I, REMIC II, REMIC III and REMIC IV Regular Interests.

         REMIC I:  The  segregated  pool of  assets,  with  respect  to which a REMIC  election  is made  pursuant  to this  Agreement,
consisting of: (a) the Mortgage Loans and the related Mortgage Files and collateral securing such Mortgage Loans, (b)      all
payments on and  collections in respect of the Mortgage Loans due after the Cut-off Date as shall be on deposit in the Master  Servicer
Collection Account or in the Distribution Account and identified as belonging to the Trust Fund, (c)      property   that   secured   a
Mortgage Loan and that has been acquired for the benefit of the  Certificateholders by foreclosure or deed in lieu of foreclosure,  (d)
the hazard insurance policies and Primary Mortgage Insurance Policies, if any, related to the Mortgage Loans and (e)       all
proceeds of clauses (a) through (d) above.

         REMIC I  Available  Distribution  Amount:  For any  Distribution  Date,  the  Interest  Funds  and  Principal  Funds  for such
Distribution Date.

         REMIC I Distribution Amount: For any Distribution Date, the REMIC I Available Distribution Amount shall be distributed by REMIC
I to REMIC II on account of the REMIC I Regular  Interests  and to the Class R  Certificates  in respect of Component I thereof,  in the
following order of priority:

         (a)      To the extent of the REMIC I Available Distribution Amount for Loan Group I:

                  (i)      first, to REMIC I Y-I-1 and REMIC Z-I-1 Regular Interests,  concurrently,  the  Uncertificated  Interest for
         such Classes remaining unpaid from previous  Distribution  Dates, pro rata according to their respective shares of such unpaid
         amounts;

                  (ii)     second, to the REMIC I Y-I-1 and REMIC Z-I-1 Regular Interests,  concurrently,  the Uncertificated  Interest
         for such Classes for the current Distribution Date, pro rata according to their respective Uncertificated Interest;

                  (iii)    third,  to the REMIC I Y-I-1 and REMIC Z-I-1 Regular  Interests,  the REMIC I Y-I-1  Principal  Distribution
         Amount and the REMIC I Z-I-1 Principal Distribution Amount, respectively.

         (b)      To the extent of the REMIC I Available Distribution Amount for Loan Group II:

                  (i)      first, to the REMIC I Y-I-2 and REMIC Z-I-2 Regular Interests,  concurrently,  the  Uncertificated  Interest
         for such Classes  remaining unpaid from previous  Distribution  Dates,  pro rata according to their respective  shares of such
         unpaid amounts;

                  (ii)     second, to the REMIC I Y-I-2 and REMIC Z-I-2 Regular Interests,  concurrently,  the Uncertificated  Interest
         for such Classes for the current Distribution Date, pro rata according to their respective Uncertificated Interest; and

                  (iii)    third,  to the REMIC I Y-I-2 and REMIC Z-I-2 Regular  Interests,  the REMIC I Y-I-2  Principal  Distribution
         Amount and the REMIC I Z-I-2 Principal Distribution Amount, respectively.

         (c)      To the extent of the REMIC I Available  Distribution Amounts for Loan Group I and Loan Group II for such Distribution
Date remaining after payment of the amounts pursuant to paragraphs (a), and (b) of this definition of "REMIC I Distribution Amount":

                  (i)      first, to each Class of REMIC I Y-I and REMIC I Z-I Regular  Interests,  pro rata according to the amount of
         unreimbursed  Realized Losses  allocable to principal  previously  allocated to each such Class,  the aggregate  amount of any
         distributions  to the  Certificates as  reimbursement  of Unpaid Realized Loss Amounts on such  Distribution  Date pursuant to
         Section  6.01(a);  provided,  however,  that any amounts  distributed  pursuant to this paragraph (c)(i) of this definition of
         "REMIC I  Distribution Amount" shall not cause a reduction in the Uncertificated  Principal Balances of any of the REMIC I Y-I
         and REMIC I Z-I Regular Interests; and

                  (ii)     second, to the Component I of the Class R Certificates, and remaining amounts.

         REMIC I Interests:  The REMIC I Regular Interests and Component I of the Class R Certificates.

         REMIC I  Regular  Interest:  Any of the  separate  non-certificated  beneficial  ownership  interests  in REMIC I set forth in
Section 5.01(c)(i)  and issued hereunder and designated as a "regular interest" in REMIC I.  Each REMIC I Regular Interest shall accrue
interest at the Uncertificated  Pass-Through Rate specified for such REMIC I Interest in  Section 5.01(c)(i),  and shall be entitled to
distributions of principal,  subject to the terms and conditions  hereof,  in an aggregate  amount equal to its initial  Uncertificated
Principal Balance as set forth in  Section 5.01(c)(i).  The designations for the respective  REMIC I Regular Interests are set forth in
Section 5.01(c)(i).

         REMIC I Y-I-I  Principal  Reduction  Amounts:  For any  Distribution  Date the amounts by which the  Uncertificated  Principal
Balances of REMIC I Regular  Interests Y-I-1 and Y-I-2,  respectively,  will be reduced on such  Distribution Date by the allocation of
Realized Losses and the distribution of principal, determined as follows:

         First,  for each of Loan Group I and Loan Group II,  determine the weighted  average of the Net Rates of the Mortgage Loans in
that Loan Group for  distributions  of interest that will be made on the next succeeding  Distribution  Date (the "Group Interest Rate"
for that Loan Group).  The REMIC I Y-I Principal  Reduction  Amounts for REMIC I Regular  Interests  Y-I-1 and Y-I-2 will be determined
pursuant to the  "Generic  solution  for the REMIC I Y-I Regular  Interests"  set forth below (the  "Generic  Solution")  by making the
following identifications among the Loan Groups and their related REMIC I Regular Interests:

                  A.       Determine  which Loan Group has the lower Group Interest Rate.  That Loan Group will be identified with Loan
Group AA  and the REMIC I  Regular  Interests  related to that Loan Group will be  respectively  identified  with the  REMIC I  Regular
Interests YAA and ZAA. The Group  Interest  Rate for that Loan Group will be  identified  with J%. If the two Loan Groups have the same
Group Interest Rate pick one for this purpose,  subject to the  restriction  that each Loan Group may be picked only once in the course
of any such selections pursuant to paragraphs A and B of this definition.

                  B.       Determine  which Loan Group has the higher Group  Interest  Rate.  That Loan Group will be  identified  with
Loan Group BB and the REMIC I Regular  Interests  related to that Loan Group will be  respectively  identified with the REMIC I Regular
Interests YBB and ZBB. The Group  Interest  Rate for that Loan Group will be  identified  with K%. If the two Loan Groups have the same
Group Interest Rate the Loan Group not selected pursuant to paragraph A, above, will be selected for purposes of this paragraph B.

         Second,  apply the  Generic  Solution  set forth  below to  determine  the REMIC I  Y-I  Principal  Reduction  Amounts for the
Distribution Date using the identifications made above.

         Generic  Solution  for the REMIC I Y-I  Principal  Reduction  Amounts:  For any  Distribution  Date,  the amounts by which the
Uncertificated  Principal  Balances of REMIC I Regular Interests YAA and ZAA,  respectively,  will be reduced on such Distribution Date
by the allocation of Realized Losses and the distribution of principal, determined as follows:

                  J% and K% represent the interest rates on Loan Group AA and Loan Group BB respectively.  J%<K%.

         For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

                  PJB = the  aggregate  Stated  Principal  Balance of the Group AA Mortgage  Loans minus the  aggregate  Certificate
Principal  Balance of the related Senior  Certificates  after the allocation of Realized Losses and  distributions of principal on such
Distribution Date.

                  PKB = the  aggregate  Stated  Principal  Balance of the Group BB Mortgage  Loans minus the  aggregate  Certificate
Principal  Balance of the related Senior  Certificates  after the allocation of Realized Losses and  distributions of principal on such
Distribution Date.

                  R = the Class CB Pass-Through Rate = (J%PJB + K%PKB)/(PJB + PKB)

                  Yj = the  REMIC I  Regular  Interest  YAA  Uncertificated  Principal  Balance  after  distributions  on the prior
Distribution Date.

                  Yk = the  REMIC I  Regular  Interest  YBB  Uncertificated  Principal  Balance  after  distributions  on the prior
Distribution Date.

                  ΔYj = the REMIC I Regular Interest YAA Principal Reduction Amount.

                  ΔYk = the REMIC I Regular Interest YBB Principal Reduction Amount.

                  Zj = the  REMIC I  Regular  Interest  ZAA  Uncertificated  Principal  Balance  after  distributions  on the prior
Distribution Date.

                  Zk = the  REMIC I  Regular  Interest  ZBB  Uncertificated  Principal  Balance  after  distributions  on the prior
Distribution Date.

                  ΔZj = the REMIC I Regular Interest ZAA Principal Reduction Amount.
                         = ΔPj - ΔYj

                  ΔZk = the REMIC I Regular Interest ZBB Principal Reduction Amount.
                         = ΔPk - ΔYk

                  Pj = the aggregate  Uncertificated Principal Balance of REMIC I Regular Interests YAA and ZAA after distributions
on the prior Distribution Date, which is equal to the aggregate principal balance of the Group AA Mortgage Loans.

                  Pk = the aggregate  Uncertificated Principal Balance of REMIC I Regular Interests YBB and ZBB after distributions
on the prior Distribution Date, which is equal to the aggregate principal balance of the Group BB Mortgage Loans.

                  ΔPj = the aggregate  principal  reduction  resulting on such  Distribution  Date on the Group AA Mortgage
Loans as a result of  principal  distributions  (exclusive  of any amounts  distributed  pursuant  to clauses  (c)(i) or (c)(ii) of the
definition of REMIC I  Distribution  Amount) to be made and Realized Losses to be allocated on such  Distribution  Date, if applicable,
which is equal to the aggregate of the REMIC I Regular  Interest YAA Principal  Reduction  Amount and the REMIC I Regular  Interest ZAA
Principal Reduction Amount.

                  ΔPk= the aggregate  principal  reduction  resulting on such  Distribution  Date on the Group BB Mortgage
Loans as a result of  principal  distributions  (exclusive  of any amounts  distributed  pursuant  to clauses  (c)(i) or (c)(ii) of the
definition of REMIC I  Distribution  Amount) to be made and realized losses to be allocated on such  Distribution  Date, which is equal
to the  aggregate of the REMIC I  Regular  Interest YBB  Principal  Reduction  Amount and the REMIC I  Regular  Interest ZBB  Principal
Reduction Amount.

                  α = .0005

                  γ = (R - J%)/(K% - R).  γ is a  non-negative  number  unless its  denominator  is zero,  in which
event it is undefined.

                  If γ is zero, ΔYk = Yk and ΔYj = (Yj/Pj)ΔPj.

                  If γ is undefined, ΔYj = Yj, ΔYk = (Yk/Pk)ΔPk if denominator

                  In the remaining situations, ΔYk and ΔYj shall be defined as follows:



                      1.   If Yk - α(Pk - ΔPk)  => 0, Yj-  α(Pj - ΔPj) => 0, and γ (Pj - ΔPj) < (Pk
     - ΔPk), ΔYk = Yk - αγ (Pj - ΔPj) and ΔYj = Yj - α(Pj - ΔPj).

                      2.   If  Yk - α(Pk - ΔPk)  => 0,  Yj - α(Pj - ΔPj)  => 0, and γ (Pj - ΔPj) =>
     (Pk - ΔPk), ΔYk = Yk - α(Pk - ΔPk) and ΔYj = Yj - (α/γ)(Pk - ΔPk).

                      3.   If Yk - α(Pk - ΔPk) < 0,  Yj - α(Pj - ΔPj) => 0, and Yj - α(Pj - ΔPj) =>
     Yj - (Yk/γ), ΔYk = Yk - αγ (Pj - ΔPj) and ΔYj = Yj - α(Pj - ΔPj).

                      4.   If Yk - α(Pk - ΔPk) < 0,  Yj - (Yk/γ) => 0, and
     Yj - α(Pj - ΔPj) <= Yj - (Yk/γ), ΔYk = 0 and ΔYj = Yj - (Yk/γ).

                      5.   If Yj - α(Pj - ΔPj) < 0,  Yj - (Yk/γ) < 0, and
     Yk - α(Pk - ΔPk) <= Yk - (γYj), ΔYk = Yk - (γYj) and ΔYj = 0.

                      6.   If Yj - α(Pj - ΔPj) < 0,  Yk - α(Pk - ΔPk) => 0, and Yk - α(Pk - ΔPk) =>
     Yk - (γYj), ΔYk = Yk - α(Pk - ΔPk) and ΔYj = Yj - (α/γ)(Pk - ΔPk).

         The purpose of the foregoing  definitional  provisions  together with the related  provisions  allocating  Realized Losses and
defining the REMIC I Regular  Interest Y-I-1 and Y-I-2 and REMIC I Regular Interest Z-I-1 and Z-I-2 Principal  Distribution  Amounts is
to accomplish the following goals in the following order of priority:

                      1.   Making the ratio of Yk to Yj equal to γ after taking  account of the  allocation  Realized  Losses and
     the  distributions  that will be made through end of the Distribution  Date to which such provisions  relate and assuring that the
     Principal Reduction Amounts for each of the REMIC I Regular Interests is greater than or equal to zero for such Distribution Date;

                      2.   Making (i) the REMIC I Regular Interest YAA  Uncertificated  Principal  Balance less than or equal to 0.0005
     of the sum of the  Uncertificated  Principal  Balances  for REMIC I  Regular  Interest  YAA and REMIC I  Regular  Interest ZAA and
     (ii) the  REMIC I  Regular  Interest  YBB  Uncertificated  Principal  Balances  less  than or  equal to  0.0005  of the sum of the
     Uncertificated  Principal  Balances for REMIC I Regular  Interest YBB and REMIC I  Regular  Interest ZBB in each case after giving
     effect to allocations  of Realized  Losses and  distributions  to be made through the end of the  Distribution  Date to which such
     provisions relate; and

                      3.   Making the larger of (a) the  fraction whose  numerator is Yk and whose  denominator is the sum of Yk and Zk
     and (b) the  fraction whose  numerator is Yj and whose  denominator is the sum of Yj, and Zj as large as possible while  remaining
     less than or equal to 0.0005.

In the event of a failure of the foregoing  portion of the definition of REMIC I Y-I Principal  Reduction  Amount to accomplish both of
goals 1 and 2 above,  the amounts  thereof  should be adjusted  to so as to  accomplish  such goals  within the  requirement  that each
REMIC I Y-I Principal  Reduction Amount must be less than or equal to the sum of (a) the  principal  Realized Losses to be allocated on
the related  Distribution  Date for the related Loan Group and (b) the remainder of the Available  Distribution  Amount for the related
Loan Group or after  reduction  thereof by the  distributions  to be made on such  Distribution  in respect of  interest on the related
REMIC I Regular Interests,  or, if both of such goals cannot be accomplished  within such requirement,  such adjustment as is necessary
shall be made to accomplish  goal 1 within such  requirement.  In the event of any conflict  among the  provisions of the definition of
the REMIC I Y-I Principal  Reduction Amounts,  such conflict shall be resolved on the basis of the goals and their priorities set forth
above within the requirement set forth in the preceding sentence.

         REMIC I Y-I Regular Interests:  REMIC I Regular Interests Y-I-1 and Y-I-2.

         REMIC I Y-I-1 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of the REMIC I Y-I-1 Principal
Reduction Amount for such  Distribution  Date over the principal portion of Realized Losses allocated to REMIC I Regular Interest Y-I-1
on such Distribution Date.

         REMIC I Regular  Interest Y-I-1:  The  uncertificated  undivided  beneficial  interest in REMIC I which  constitutes a REMIC I
Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Y-I-2 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of the REMIC I Y-I-2 Principal
Reduction Amount for such  Distribution  Date over the principal portion of Realized Losses allocated to REMIC I Regular Interest Y-I-2
on such Distribution Date.

         REMIC I Regular  Interest Y-I-2:  The  uncertificated  undivided  beneficial  interest in REMIC I which  constitutes a REMIC I
Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Z-I  Principal  Reduction  Amounts:  For any  Distribution  Date,  the amounts by which the  Uncertificated  Principal
Balances of the REMIC I Z-I Regular  Interests will be reduced on such  Distribution  Date by the allocation of Realized Losses and the
distribution  of  principal,  which  shall  be in each  case the  excess  of (A) the sum of (x) the  excess  of the  REMIC I  Available
Distribution  Amount for the related Group (i.e. the "related  Group" for REMIC I Regular  Interest Z-I-1 is the Group I Mortgage Loans
and the  "related  Group" for REMIC I Regular  Interest  Z-I-2 is the Group II  Mortgage  Loans)  over the sum of the  amounts  thereof
distributable  (i) in respect of interest on such REMIC I Z-I Regular  Interest and the related  REMIC I Y-I Regular  Interest and (ii)
to such REMIC I Z-I Regular  Interest and the related  REMIC I Y-I Regular  Interest  pursuant to clause  (c)(i) of the  definition  of
"REMIC I Distribution  Amount" and (y) the amount of Realized Losses  allocable to principal for the related Group over (B) the REMIC I
Y-I Principal Reduction Amount for the related Group.

         REMIC I Z-I Regular Interests: REMIC I Regular Interests Z-I-1 and Z-I-2.

         REMIC I Z-I-1 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of the REMIC I Z-I-1 Principal
Reduction Amount for such  Distribution  Date over the principal portion of Realized Losses allocated to REMIC I Regular Interest Z-I-1
on such Distribution Date.

         REMIC I Regular  Interest Z-I-1:  The  uncertificated  undivided  beneficial  interest in REMIC I which  constitutes a REMIC I
Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Z-I-2 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of the REMIC I Z-I-2 Principal
Reduction Amount for such  Distribution  Date over the principal portion of Realized Losses allocated to REMIC I Regular Interest Z-I-2
on such Distribution Date.

         REMIC I Regular  Interest Z-I-2:  The  uncertificated  undivided  beneficial  interest in REMIC I which  constitutes a REMIC I
Regular Interest and is entitled to distributions as set forth herein.

         REMIC  II:  That  group of  assets  contained  in the  Trust  Fund  designated  as a REMIC  consisting  of the REMIC I Regular
Interests and any proceeds thereof.

         REMIC II Available  Distribution  Amount:  For any Distribution Date, the amounts deemed distributed with respect to the REMIC
I Regular Interests pursuant to Section 6.07.

         REMIC II Distribution  Amount: For any Distribution Date, the REMIC II Available  Distribution  Amount shall be distributed by
REMIC II to REMIC III on  account  of the REMIC II Regular  Interests  and to the Class R  Certificates  in  respect  of  Component  II
thereof, as follows:

         (a)  From the portion  thereof  attributable  to the Group I Mortgage  Loans,  to  REMIC III as the holder of REMIC II Regular
         Interest  LT1,  REMIC II Regular  Interest LT2,  REMIC II Regular  Interest  LT3,  REMIC II Regular  Interest LT4 and REMIC II
         Regular Interest LTY-I-1,

              (I)     pro rata, in an amount equal to (A) their  Uncertificated  Accrued Interest for such Distribution  Date, plus (B)
              any amounts in respect thereof remaining unpaid from previous Distribution Dates; and

              (II)    in an amount  equal to the  remainder of such  portion of the REMIC II  Available  Distribution  Amount after the
              distributions made pursuant to clause (I) above, allocated as follows:

                           (A)      in respect of the REMIC II Regular  Interest LT2,  REMIC II Regular  Interest LT3, REMIC II Regular
                           Interest LT4 and REMIC II Regular Interest LTY-I-1, their respective Principal Distribution Amounts;

                           (B)      in respect of the REMIC II Regular  Interest LT1 any remainder until the  Uncertificated  Principal
                           Balance thereof is reduced to zero;

                           (C)      any  remainder in respect of the REMIC II Regular  Interest  LT2,  REMIC II Regular  Interest  LT3,
                           REMIC II  Regular  Interest  LT4 and  REMIC II  Regular  Interest  LTY-I-1-,  pro  rata  according  to their
                           respective  Uncertificated  Principal  Balances as reduced by the distributions  deemed made pursuant to (i)
                           above, until their respective Uncertificated Principal Balances are reduced to zero; and

                           (D)      any  remaining  amounts to the  Holders of the  Class R  Certificates  in respect of  Component  II
                           thereof.

         (b)  From the portion  thereof  attributable  to the Group II Mortgage  Loans,  to REMIC III as the holder of REMIC II Regular
         Interest  LT5,  REMIC II Regular  Interest LT6,  REMIC II Regular  Interest  LT7,  REMIC II Regular  Interest LT8 and REMIC II
         Regular Interest LTY-I-2,

              (I)     pro rata, in an amount equal to (A) their  Uncertificated  Accrued Interest for such Distribution  Date, plus (B)
              any amounts in respect thereof remaining unpaid from previous Distribution Dates; and

              (II)    in an amount  equal to the  remainder  of such  portion  the REMIC II  Available  Distribution  Amount  after the
              distributions made pursuant to clause (I) above, allocated as follows:

                           (A)      in respect of the REMIC II Regular  Interest LT6,  REMIC II Regular  Interest LT7, REMIC II Regular
                           Interest LT8 and REMIC II Regular Interest LTY-I-2, their respective Principal Distribution Amounts;

                           (B)      in respect of the REMIC II Regular  Interest LT5 any remainder until the  Uncertificated  Principal
                           Balance thereof is reduced to zero;

                           (C)      any  remainder in respect of the REMIC II Regular  Interest  LT6,  REMIC III Regular  Interest LT7,
                           REMIC II Regular Interest LT8 and REMIC II Regular Interest LTY-I-2,  pro rata according to their respective
                           Uncertificated  Principal Balances as reduced by the distributions  deemed made pursuant to (A) above, until
                           their respective Uncertificated Principal Balances are reduced to zero; and

                           (D)      any  remaining  amounts to the  Holders of the  Class R  Certificates  in respect of  Component  II
                           thereof.

         (c)  To the extent of the REMIC II Available  Distribution  Amount for such  Distribution  Date remaining after payment of the
         amounts pursuant to paragraphs (a), and (b) of this definition of "REMIC II Distribution Amount",

              (I)     first, to each of the REMIC II Regular Interests, pro rata according to the amount of unreimbursed Realized Losses
              allocable  to principal  previously  allocated  to each such Class,  the  aggregate  amount of any  distributions  to the
              Certificates as  reimbursement  of Unpaid Realized Loss Amounts on such  Distribution  Date pursuant to Section  6.01(a);
              provided,  however,  that any amounts  distributed  pursuant to this  paragraph  (c)(I) of this  definition  of "REMIC II
              Distribution  Amount"  shall not cause a  reduction  in the  Uncertificated  Principal  Balances  of any REMIC II Regular
              Interest; and

              (II)    second,  to the Component I of the Class R Certificates,  the Residual Distribution Amount for Component I of the
              Class R Certificates for such Distribution Date.

         REMIC II Interests:  The REMIC II Regular Interests and Component II of the Class R Certificates.

         REMIC II  Principal  Reduction  Amounts:  For any  Distribution  Date,  the  amounts by which the  principal  balances  of the
REMIC II  Regular  Interests  LT1, LT2, LT3, LT4,  LT5,  LT6,  LT7,  LT8,  LTY-I-1 and LTY-I-2,  respectively,  will be reduced on such
Distribution Date by the allocation of Realized Losses and the distribution of principal, determined as follows:

         For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

         Y1 =the  aggregate  principal  balance of the REMIC II  Regular  Interests LT1 and LTY-I-1  after  distributions  on the prior
Distribution Date

         Y2 =the principal balance of the REMIC II Regular Interest LT2 after distributions on the prior Distribution Date.

         Y3 =the principal balance of the REMIC II Regular Interest LT3 after distributions on the prior Distribution Date.

         Y4 =the principal  balance of the REMIC II Regular Interest LT4 after  distributions on the prior  Distribution Date
(note: Y3 = Y4).

         ΔY1 =the  aggregate of the  REMIC II  Regular  Interest  LT1 and LTY-I-1  Principal  Reduction  Amounts.  Such amount shall be
allocated first to REMIC II Regular  Interest  LTY-I-1 up to the REMIC I Y-I-1 Principal  Reduction Amount and thereafter the remainder
shall be allocated to REMIC II Regular Interest LTY-I-1.

         ΔY2 =the REMIC II Regular Interest LT2 Principal Reduction Amount.

         ΔY3 =the REMIC II Regular Interest LT3 Principal Reduction Amount.

         ΔY4 =the REMIC II Regular Interest LT4 Principal Reduction Amount.

         P0 =the aggregate  principal balance of the REMIC II Regular Interests LT1, LT2, LT3, LT4 and LTY-I-1 after  distributions and
the allocation of Realized Losses on the prior Distribution Date.

         P1 =the aggregate  principal balance of the REMIC II Regular Interests LT1, LT2, LT3, LT4 and LTY-I-1 after  distributions and
the allocation of Realized Losses to be made on such Distribution Date.

         ΔP =P0 - P1 = the aggregate of the REMIC II Regular Interests LT1, LT2, LT3, LT4 and LTY-I-1 Principal Reduction Amounts.

               = the aggregate of the principal  portions of Realized  Losses to be allocated  and  Principal  Funds to be  distributed
with respect to the Class I-A  Certificates  and the Subordinate  Certificates on such  Distribution  Date (including  distributions of
accrued and unpaid interest on the Class B-IO Certificates for prior Distribution Dates).

         R0 = the Net Rate Cap for the Class I-A  Certificates  (stated as a monthly rate) after giving  effect to amounts  distributed
and Realized Losses allocated on the prior Distribution Date.

         R1 = the Net Rate Cap for the Class  I-A  Certificates  (stated  as a monthly  rate)  after  giving  effect to  amounts  to be
distributed and Realized Losses to be allocated on such Distribution Date.

         α =(Y2 + Y3)/P0.  The initial value of α on the Closing Date for use on the first Distribution Date shall be 0.0001.

         γ0 = the lesser of (A) the sum of (1) the sum,  for all  Classes of Class I-A  Certificates,  of the product for each Class of
(i) the monthly  interest rate (as limited by the related Net Rate Cap, if applicable) for such Class  applicable for  distributions to
be made on such  Distribution  Date and (ii) the aggregate  Certificate  Principal  Balance for such Class after  distributions and the
allocation  of Realized  Losses on the prior  Distribution  Date,  (2) the sum,  for all Classes of  Subordinate  Certificates,  of the
product  for each Class of (i) the monthly  interest  rate (as  limited by the  related  Net Rate Cap,  if  applicable)  for such Class
applicable for distributions to be made on such Distribution Date and (ii) the aggregate  Certificate  Principal Balance for such Class
multiplied by a fraction whose numerator is the principal  balance of the REMIC I Regular  Interest Y-I-1 and whose  denominator is the
sum of the principal  balances of the REMIC I Regular  Interests  Y-I-1 and Y-I-2 after  distributions  and the  allocation of Realized
Losses on the prior  Distribution  Date and (3) the amount,  if any, by which the sum of the amounts in clauses (A)(1),  (2) and (3) of
the definition of Γ0 exceeds S0 * Q0 and (B) R0*P0.

         γ1  = the  lesser  of (A) the sum of (1) the sum,  for all  Classes  of Class  I-A of the  product  for each  Class of (i) the
monthly  interest rate (as limited by the related Net Rate Cap, if applicable) for such Class  applicable for  distributions to be made
on the next succeeding  Distribution Date and (ii) the aggregate  Certificate  Principal Balance for such Class after distributions and
the allocation of Realized Losses to be made on such Distribution  Date, (2) the sum, for all Classes of Subordinate  Certificates,  of
the product  for each Class of (i) the monthly  interest  rate (as limited by the related Net Rate Cap, if  applicable)  for such Class
applicable for distributions to be made on the next succeeding  Distribution Date and (ii) the aggregate  Certificate Principal Balance
for such Class  multiplied by a fraction  whose  numerator is the  principal  balance of the REMIC I Regular  Interest  Y-I-1 and whose
denominator  is the sum of the  principal  balances  of the REMIC I Regular  Interests  Y-I-1 and  Y-I-2  after  distributions  and the
allocation  of Realized  Losses to be made on such  Distribution  Date and (3) the  amount,  if any, by which the sum of the amounts in
clauses (A)(1), (2) and (3) of the definition of γ1 exceeds S1 * Q1 and (B) R1*P1.

         Then, based on the foregoing definitions:

         ΔY1 =ΔP - ΔY2 - ΔY3 - ΔY4;

         ΔY2 =(α/2){(γ0R1 - γ1R0)/R0R1};

         ΔY3 =αΔP - ΔY2; and

         ΔY4 =ΔY3.

         if both ΔY2 and ΔY3, as so determined, are non-negative numbers.  Otherwise:

         (1)If ΔY2, as so determined, is negative, then

         ΔY2 = 0;

         ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

         ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         (2)If ΔY3, as so determined, is negative, then

         ΔY3 = 0;

         ΔY2 = α{γ0R1P1 - γ1R0P0}/{2R1R0P1 -  γ1R0};

         ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

         Y5 =the  aggregate  principal  balance of the REMIC II  Regular  Interests LT5 and LTY-I-2  after  distributions  on the prior
Distribution Date.

         Y6 =the principal balance of the REMIC II Regular Interest LT6 after distributions on the prior Distribution Date.

         Y7 =the principal balance of the REMIC II Regular Interest LT7 after distributions on the prior Distribution Date.

         Y8 =the principal  balance of the REMIC II Regular Interest LT8 after  distributions on the prior  Distribution Date
(note: Y7 = Y8).

         ΔY5 =the  aggregate of the  REMIC II  Regular  Interest  LT5 and LTY-I-2  Principal  Reduction  Amounts.  Such amount shall be
allocated  first to REMIC II Regular  Interest  LTY-I-2 up to the REMIC II  LTY-I-2  Principal  Reduction  Amount  and  thereafter  the
remainder shall be allocated to REMIC II Regular Interest LT5.

         ΔY6 =the REMIC II Regular Interest LT6 Principal Reduction Amount.

         ΔY7 =the REMIC II Regular Interest LT7 Principal Reduction Amount.

         ΔY8 =the REMIC II Regular Interest LT8 Principal Reduction Amount.

         Q0 =the aggregate  principal balance of the REMIC II Regular Interests LT5, LT6, LT7, LT8 and LTY-I-2 after  distributions and
the allocation of Realized Losses on the prior Distribution Date.

         Q1 =the  aggregate  principal  balance of the  REMIC II  Regular  Interests  LT5,  LT6,  LT7,  LT8,  LT-Y1 and  LTY-I-2  after
distributions and the allocation of Realized Losses to be made on such Distribution Date.

         ΔQ =Q0 - Q1 = the aggregate of the REMIC II Regular Interests LT5, LT6, LT7, LT8 and LTY-I-2 Principal Reduction Amounts.

               =the aggregate of the principal  portions of Realized Losses to be allocated,  and the Principal Funds to be distributed
with respect to the Class II-A-1  Certificates and the Subordinate  Certificates on such Distribution Date (including  distributions in
respect of accrued and unpaid interest on the Class B-IO Certificates for prior Distribution Dates).

         S0 =the Net Rate Cap for the Class II-A-1  Certificates  (stated as a monthly rate) after giving effect to amounts distributed
and Realized Losses allocated on the prior Distribution Date.

         S1 =the Net Rate Cap for the Class  II-A-1  Certificates  (stated  as a monthly  rate)  after  giving  effect to amounts to be
distributed and Realized Losses to be allocated on such Distribution Date.

         β =(Y6 + Y7)/Q0.  The initial value of α on the Closing Date for use on the first Distribution Date shall be 0.0001.

         Γ0 =the lesser of (A) the sum of (1) the  product of (i) the  monthly  interest  rate (as limited by the related Net Rate Cap,
if  applicable)  for the Class II-A-1  Certificates  applicable for  distributions  to be made on such  Distribution  Date and (ii) the
aggregate  Certificate  Principal  Balance for such Class  after  distributions  and the  allocation  of  Realized  Losses on the prior
Distribution  Date, (2) for all Classes of Subordinate  Certificates of the product for each Class of (i) the monthly interest rate (as
limited by the related Net Rate Cap, if applicable) for such Class applicable for  distributions to be made on such  Distribution  Date
and (ii) the aggregate  Certificate  Principal Balance for such Class multiplied by a fraction whose numerator is the principal balance
of the REMIC I Regular  Interest  Y-I-2 and whose  denominator  is the sum of the principal  balances of the REMIC I Regular  Interests
Y-I-1 and Y-I-2 after  distributions  and the allocation of Realized Losses on the prior  Distribution Date and (3) the amount, if any,
by which the sum of the amounts in clauses (A)(1), (2) and (3) of the definition of γ0 exceeds R0 * P0 and (B) S0*Q0.

         Γ1  =the lesser of (A) the sum of (1) the  product of (i) the monthly  interest  rate (as limited by the related Net Rate Cap,
if applicable) for the Class II-A-1 Certificates  applicable for distributions to be made on the next succeeding  Distribution Date and
(ii) the aggregate  Certificate  Principal Balance for such Class after  distributions and the allocation of Realized Losses to be made
on such  Distribution  Date, (2) for all Classes of Subordinate  Certificates of the product for each Class of (i) the monthly interest
rate (as limited by the related  Net Rate Cap,  if  applicable)  for such Class  applicable  for  distributions  to be made on the next
succeeding  Distribution  Date and (ii) the aggregate  Certificate  Principal  Balance for such Class  multiplied  by a fraction  whose
numerator is the principal  balance of the REMIC I Regular  Interest Y-I-2 and whose  denominator is the sum of the principal  balances
of the REMIC I  Regular  Interests  Y-I-1 and Y-I-2  after  distributions  and the  allocation  of  Realized  Losses to be made on such
Distribution  Date and (3) the amount,  if any, by which the sum of the amounts in clauses (A)(1),  (2) and (3) of the definition of γ1
exceeds R1 * P1 and (B) S1*Q1.

         Then, based on the foregoing definitions:

         ΔY5 =ΔQ - ΔY6 - ΔY7 - ΔY8;

         ΔY6 =(β/2){(Γ0S1 - γ1S0)/S0S1};

         ΔY7 =βΔQ - ΔY6; and

         ΔY8 =ΔY7.

         if both ΔY6 and ΔY7, as so determined, are non-negative numbers.  Otherwise:

         (1)If ΔY6, as so determined, is negative, then

         ΔY6 = 0;

         ΔY7 = β{Γ1S0Q0 - Γ0S1Q1}/{Γ1S0};

         ΔY8 = ΔY7; and

         ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

         (2)If ΔY7, as so determined, is negative, then

         ΔY7 = 0;

         ΔY6 = β{Γ1S0Q0 - Γ0S1Q1}/{2S1S0Q1 -  Γ1S0};

         Δ8 = ΔY7; and

         ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

         REMIC II  Realized  Losses:  For any  Distribution  Date,  Realized  Losses on the Group I Mortgage  Loans for the related Due
Period shall be allocated,  as follows:  (i) the interest  portion of Realized  Losses,  if any, shall be allocated pro rata to accrued
interest on the REMIC II  Regular  Interests LT1, LT2, LT4 and LTY-I-1 to the extent of such accrued  interest,  and (ii) any remaining
interest portions of Realized Losses and any principal  portions of Realized Losses shall be treated as principal  portions of Realized
Losses and allocated (i) first to the REMIC II  Regular  Interest LTY-I-1 in the amount that such Realized Losses were allocated to the
REMIC I Regular  Interest Y-I-1 (ii) second to the REMIC II  Regular  Interest LT2,  REMIC II Regular Interest LT3 and REMIC II Regular
Interest  LT4, pro rata  according to their  respective  Principal  Reduction  Amounts,  provided  that such  allocation to each of the
REMIC II  Regular  Interest LT2,  REMIC II  Regular  Interest LT3 and REMIC II  Regular  Interest LT4 shall not exceed their respective
Principal Reduction Amounts for such Distribution Date, and (iii) third the remainder to the REMIC II Regular Interest LT1.

         For any Distribution  Date,  Realized Losses on the Group II Mortgage Loans for the related Due Period shall be allocated,  as
follows:  (i) the  interest  portion of Realized  Losses,  if any,  shall be  allocated  pro rata to accrued  interest on the  REMIC II
Regular  Interests  LT5,  LT6, LT8 and LTY-I-2 to the extent of such accrued  interest,  and (ii) any  remaining  interest  portions of
Realized Losses and any principal  portions of Realized Losses shall be treated as principal  portions of Realized Losses and allocated
(i) first to the REMIC II Regular  Interest  LTY-I-2 in the amount  that such  Realized  Losses were  allocated  to the REMIC I Regular
Interest Y-I-2 (ii) second to the REMIC II  Regular  Interest LT6, REMIC II Regular Interest LT7 and REMIC II Regular Interest LT8, pro
rata  according  to their  respective  Principal  Reduction  Amounts,  provided  that such  allocation  to each of the REMIC II Regular
Interest LT6, REMIC II Regular Interest LT7 and REMIC II Regular  Interest LT8 shall not exceed their  respective  Principal  Reduction
Amounts for such  Distribution  Date,  and (ii) any Realized  Losses not allocated to any of REMIC II Regular  Interest  LT6,  REMIC II
Regular  Interest LT7 or REMIC II Regular  Interest LT8 pursuant to the proviso of clause (i) above shall be allocated  and (iii) third
the remainder to the REMIC II Regular Interest LT5.

         REMIC II Regular  Interest:  Any of the  separate  non-certificated  beneficial  ownership  interests in REMIC II set forth in
Section 5.01(c)(ii)  and issued  hereunder and  designated as a "regular  interest" in REMIC II. Each REMIC II Regular  Interest  shall
accrue  interest at the  Uncertificated  Pass-Through  Rate specified for such REMIC II Interest in  Section 5.01(c)(ii),  and shall be
entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal Balance as set forth in  Section 5.01(c)(ii).  The designations for the respective REMIC II Regular Interests
are set forth in Section 5.01(c)(ii).

         REMIC II Regular  Interest  LT1: A regular  interest  in REMIC II that is held as an asset of  REMIC III,  that has an initial
principal balance equal to the related  Uncertificated  Principal Balance,  that bears interest at the related  Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

         REMIC II Regular Interest LT1 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular Interest LT1 Principal  Reduction Amount for such  Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT1 on such Distribution Date.

         REMIC II Regular  Interest  LT2: A regular  interest  in REMIC II that is held as an asset of  REMIC III,  that has an initial
principal balance equal to the related  Uncertificated  Principal Balance,  that bears interest at the related  Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

         REMIC II Regular Interest LT2 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular Interest LT2 Principal  Reduction Amount for such  Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT2 on such Distribution Date.

         REMIC II Regular  Interest  LT3: A regular  interest  in REMIC II that is held as an asset of  REMIC III,  that has an initial
principal balance equal to the related  Uncertificated  Principal Balance,  that bears interest at the related  Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

         REMIC II Regular Interest LT3 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular Interest LT3 Principal  Reduction Amount for such  Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT3 on such Distribution Date.

         REMIC II Regular  Interest  LT4: A regular  interest  in REMIC II that is held as an asset of  REMIC III,  that has an initial
principal balance equal to the related  Uncertificated  Principal Balance,  that bears interest at the related  Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

         REMIC II Regular Interest LT4 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular Interest LT4 Principal  Reduction Amount for such  Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT4 on such Distribution Date.

         REMIC II Regular  Interest  LT5: A regular  interest  in REMIC II that is held as an asset of  REMIC III,  that has an initial
principal balance equal to the related  Uncertificated  Principal Balance,  that bears interest at the related  Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

         REMIC II Regular Interest LT5 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular Interest LT5 Principal  Reduction Amount for such  Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT5 on such Distribution Date.

         REMIC II Regular  Interest  LT6: A regular  interest  in REMIC II that is held as an asset of  REMIC III,  that has an initial
principal balance equal to the related  Uncertificated  Principal Balance,  that bears interest at the related  Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

         REMIC II Regular Interest LT6 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular Interest LT6 Principal  Reduction Amount for such  Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT6 on such Distribution Date.

         REMIC II Regular  Interest  LT7: A regular  interest  in REMIC II that is held as an asset of  REMIC III,  that has an initial
principal balance equal to the related  Uncertificated  Principal Balance,  that bears interest at the related  Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

         REMIC II Regular Interest LT7 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular Interest LT7 Principal  Reduction Amount for such  Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT7 on such Distribution Date.

         REMIC II Regular  Interest  LT8: A regular  interest  in REMIC II that is held as an asset of  REMIC III,  that has an initial
principal balance equal to the related  Uncertificated  Principal Balance,  that bears interest at the related  Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

         REMIC II Regular Interest LT8 Principal  Distribution  Amount:  For any Distribution Date, the excess, if any, of the REMIC II
Regular Interest LT8 Principal  Reduction Amount for such  Distribution Date over the Realized Losses allocated to the REMIC II Regular
Interest LT8 on such Distribution Date.

         REMIC II  Regular  Interest  LTY-I-1:  A  regular  interest  in REMIC  II that is held as an asset of  REMIC III,  that has an
initial principal balance equal to the related  Uncertificated  Principal  Balance,  that bears interest at the related  Uncertificated
REMIC II Pass-Through Rate, and that has such other terms as are described herein.

         REMIC II Regular Interest LTY-I-1 Principal  Distribution  Amount: For any Distribution Date, the excess, if any, of the REMIC
II Regular Interest LTY-I-1  Principal  Reduction Amount for such  Distribution Date over the Realized Losses allocated to the REMIC II
Regular Interest LTY-I-1 on such Distribution Date.

         REMIC II Regular Interest LTY-I-2:  A regular interest in REMIC II that is held as an asset of REMIC III,  that has an initial
principal balance equal to the related  Uncertificated  Principal Balance,  that bears interest at the related  Uncertificated REMIC II
Pass-Through Rate, and that has such other terms as are described herein.

         REMIC II Regular Interest LTY-I-2 Principal  Distribution  Amount: For any Distribution Date, the excess, if any, of the REMIC
II Regular Interest LTY-I-2  Principal  Reduction Amount for such  Distribution Date over the Realized Losses allocated to the REMIC II
Regular Interest LTY-I-2 on such Distribution Date.

         REMIC  III:  That  group of assets  contained  in the Trust  Fund  designated  as a REMIC  consisting  of the REMIC II Regular
Interests and any proceeds thereof.

         REMIC III Available  Distribution  Amount:  For any  Distribution  Date,  the amounts deemed  distributed  with respect to the
REMIC II Regular Interests pursuant to Section 6.07.

         REMIC III  Distribution  Amount:  For any  Distribution  Date,  the REMIC III  Available  Distribution  Amount shall be deemed
distributed  by REMIC III to the  holders of the  Certificates  (other  than the Class B-IO  Certificates)  on account of the REMIC III
Regular  Interests (other than REMIC III Regular  Interests B-IO-I and B-IO-P),  to REMIC IV on account of REMIC III Regular  Interests
B-IO-I and  B-IO-P,  and to the Class R  Certificates  in respect of  Component  III  thereof,  as  follows:  to each REMIC III Regular
Interest in respect of Uncertificated  Interest thereon and the  Uncertificated  Principal Balance thereof,  the amount  distributed in
respect of interest and principal on the Class or Classes of  Certificates  bearing the same  designation  with such amounts having the
same character as interest or principal (with respect to the REMIC III Regular  Interest as they have with respect to such  Certificate
or  Certificates)  with the following  exceptions:  (1) No amount paid to any Certificate in respect of any Basis Risk Shortfall Amount
or Basis Risk Shortfall  Carryforward  Amount shall be included in the amount paid in respect of a related REMIC III Regular  Interest;
and (2)  amounts  paid in respect of Basis Risk  Shortfall  Amounts  and Basis Risk  Shortfall  Carryforward  Amounts to the extent not
derived from any Cap Contract  Payment  Amount  shall be deemed paid with  respect to REMIC III Regular  Interest  B-IO-I in respect of
accrued and unpaid interest thereon.  Any remaining amount of the REMIC III Available  Distribution  Amount shall be distributed to the
holders of the Class R Certificates in respect of Component III thereof.

         REMIC III Interests:  The REMIC III Regular Interests and Component III of the Class R Certificates.

         REMIC III Regular Interest:  Any of the separate  non-certificated  beneficial  ownership  interests in REMIC III set forth in
Section 5.01(c)(iii)  and issued hereunder and designated as a "regular  interest" in REMIC III.  Each REMIC III Regular Interest shall
accrue interest at the  Uncertificated  Pass-Through Rate specified for such REMIC III Interest in  Section 5.01(c)(iii),  and shall be
entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal  Balance  as set  forth in  Section 5.01(c)(iii).  The  designations  for the  respective  REMIC III  Regular
Interests are set forth in Section 5.01(c)(iii).

         REMIC IV: That group of assets  contained in the Trust Fund  designated as a REMIC  consisting of REMIC III Regular  Interests
B-IO-I and B-IO-P and any proceeds thereof.

         REMIC IV Available  Distribution  Amount:  For any Distribution Date, the amounts deemed distributed with respect to REMIC III
Regular Interests B-IO-I and B-IO-P pursuant to Section 6.07.

         REMIC IV  Distribution  Amount:  For any  Distribution  Date,  the  REMIC IV  Available  Distribution  Amount  shall be deemed
distributed by REMIC IV to the holders of the Class B-IO Certificates on account of the REMIC IV Regular Interests.

         REMIC IV Interests:  The REMIC IV Regular Interest and the Class R-X Certificates.

         REMIC  IV  Regular  Interest:  The  separate  non-certificated   beneficial  ownership  interest  in  REMIC IV  set  forth  in
Section 5.01(c)(iv)  and issued  hereunder and  designated as a "regular  interest" in REMIC IV.  The REMIC IV  Regular  Interest shall
accrue interest at the Uncertificated  Pass-Through Rate specified for such REMIC IV Interest in  Section 5.01(c)(iv).  The designation
for the REMIC IV Regular Interest is set forth in Section 5.01(c)(iv).

         REO  Property:  A  Mortgaged  Property  acquired  in the  name of the  Trustee,  for the  benefit  of  Certificateholders,  by
foreclosure or deed-in-lieu of foreclosure in connection with a defaulted Mortgage Loan.

         Reportable Event:  As defined in Section 3.18(a)(ii).

         Repurchase  Price:  With  respect to any  Mortgage  Loan (or any  property  acquired  with  respect  thereto)  required  to be
repurchased  by the  Sponsor (on its own behalf as a Seller or on behalf of Master  Funding)  pursuant to the  Mortgage  Loan  Purchase
Agreement, a Subsequent Mortgage Loan Purchase Agreement,  Article II or Section 3.21 of this Agreement,  an amount equal to the excess
of (i) the sum of (a) 100% of the Outstanding  Principal  Balance of such Mortgage Loan as of the date of repurchase (or if the related
Mortgaged Property was acquired with respect thereto,  100% of the Outstanding  Principal Balance at the date of the acquisition),  (b)
accrued but unpaid interest on the  Outstanding  Principal  Balance at the related  Mortgage  Interest Rate,  through and including the
last day of the month of repurchase  and (c) any costs and damages (if any)  incurred by the Trust in connection  with any violation of
such Mortgage  Loan of any  predatory or abusive  lending laws over (ii) any portion of the Master  Servicing  Compensation,  Servicing
Fee, Monthly Advances and advances payable to the purchaser of the Mortgage Loan (if any).

         Repurchase  Proceeds:  The  Repurchase  Price in connection  with any repurchase of a Mortgage Loan by the Sponsor (on its own
behalf as a Seller or on behalf of Master  Funding) and any cash deposit in connection  with the  substitution  of a Mortgage  Loan, in
each case in accordance with the Mortgage Loan Purchase Agreement.

         Request for Release:  A request for release in the form attached hereto as Exhibit D.

         Required  Insurance  Policy:  With respect to any Mortgage Loan, any insurance  policy which is required to be maintained from
time to time under this Agreement with respect to such Mortgage Loan.

         Reserve Fund: The separate  trust account  created and  maintained by the  Securities  Administrator  pursuant to Section 4.06
hereof.

         Residual  Certificate:  Any  of the  Class R  Certificates,  consisting  of  three  components—Component I,  Component II  and
Component III—respectively  representing  ownership of the sole class of residual  interest in each of REMIC I, REMIC II and REMIC III,
and the Class R-X Certificates representing ownership of the sole class of residual interest in REMIC IV.

         Responsible  Officer:  Any officer assigned to the Corporate Trust Office of the Trustee or the Securities  Administrator,  as
the case may be (or any successor  thereto),  including any Vice  President,  Assistant Vice  President,  Trust Officer,  any Assistant
Secretary,  any trust  officer or any other officer of the Trustee or the  Securities  Administrator,  as the case may be,  customarily
performing  functions  similar to those  performed by any of the above  designated  officers and having direct  responsibility  for the
administration of this Agreement, and any other officer of the Trustee or the Securities  Administrator,  as the case may be, to whom a
matter arising hereunder may be referred because of such officer's knowledge of and familiarity with the particular subject.

         RMIC:  Republic Mortgage Insurance Company.

         RMIC Policy: The supplemental lender-paid mortgage insurance policy issued by RMIC, Policy No. N02MD10271.

         Rule 144A Certificate:  The certificate to be furnished by each purchaser of a Private  Certificate  (which is also a Physical
Certificate) which is a Qualified  Institutional  Buyer as defined under Rule 144A promulgated under the Securities Act,  substantially
in the form set forth as Exhibit F-2 hereto.

         S&P:  Standard & Poor's, a division of The McGraw-Hill Companies, Inc., and its successors in interest.

         Sarbanes-Oxley  Act: The  Sarbanes-Oxley  Act of 2002 and the rules and regulations of the Commission  promulgated  thereunder
(including any interpretation thereof by the Commission's staff).

         Sarbanes-Oxley Certification:  As defined in Section 3.18(a)(iii).

         Scheduled  Payment:  With respect to any Mortgage Loan and any Due Period,  the scheduled payment or payments of principal and
interest due during such Due Period on such  Mortgage  Loan which either is payable by a Mortgagor in such Due Period under the related
Mortgage Note or, in the case of REO Property, would otherwise have been payable under the related Mortgage Note.

         Scheduled Principal:  The principal portion of any Scheduled Payment.

         Securities Act:  The Securities Act of 1933, as amended.

         Securities  Administrator:   Wells  Fargo  Bank,  National  Association,  in  its  capacity  as  paying  agent  or  securities
administrator  (as applicable)  hereunder,  or its successor in interest,  or any successor  securities  administrator  or paying agent
appointed as herein provided.

         Securities Administrator Information:  As defined in Section 3.18(c).

         Securities  Legend:  "THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS. THE HOLDER HEREOF,  BY PURCHASING THIS  CERTIFICATE,  AGREES THAT THIS
CERTIFICATE  MAY BE  REOFFERED,  RESOLD,  PLEDGED  OR  OTHERWISE  TRANSFERRED  ONLY IN  COMPLIANCE  WITH THE  SECURITIES  ACT AND OTHER
APPLICABLE  LAWS AND ONLY (1)  PURSUANT TO RULE 144A UNDER THE  SECURITIES  ACT ("RULE  144A") TO A PERSON  THAT THE HOLDER  REASONABLY
BELIEVES  IS A  QUALIFIED  INSTITUTIONAL  BUYER  WITHIN THE  MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN  ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER
IS BEING MADE IN  RELIANCE  ON RULE 144A OR (2) IN  CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE MEANING
THEREOF IN RULE  501(a)(1),  (2), (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN
SUCH  PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN VIOLATION OF THE SECURITIES  ACT,  SUBJECT TO (A) THE RECEIPT BY THE SECURITIES
ADMINISTRATOR OF A LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR OF
SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES  ADMINISTRATOR  THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH
THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES LAWS OF THE UNITED STATES
AND ANY OTHER APPLICABLE  JURISDICTION.  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT PLAN OR OTHER RETIREMENT  ARRANGEMENT (A "PLAN") THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF
1974,  AS AMENDED,  AND/OR  SECTION 4975 OF THE  INTERNAL  REVENUE CODE OF 1986,  AS AMENDED (THE  "CODE"),  OR BY A PERSON USING "PLAN
ASSETS" OF A PLAN, UNLESS THE PROPOSED TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF
THE TRUSTEE,  MASTER  SERVICER AND THE  SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY RELY WHICH IS  SATISFACTORY  TO THE SECURITIES
ADMINISTRATOR  THAT THE  PURCHASE  OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL NOT  CONSTITUTE  OR RESULT IN A
NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF 1974, AS AMENDED,  OR SECTION
4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER SERVICER,  THE TRUSTEE OR THE SECURITIES  ADMINISTRATOR TO ANY OBLIGATION OR LIABILITY
IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

         Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged  Property  securing a Mortgage  Note,
which may be any applicable  form of mortgage,  deed of trust,  deed to secure debt or security  deed,  including any riders or addenda
thereto.

         Seller:  EMC or Master  Funding,  in each case, in its capacity as seller of the Mortgage  Loans to the Depositor  pursuant to
the terms of the Mortgage Loan Purchase Agreement and/or the Subsequent Mortgage Loan Purchase Agreement, as applicable.

         Senior Certificates: The Class I-A Certificates and the Class II-A-1 Certificates.

         Senior Enhancement  Percentage:  As to each Distribution Date, the percentage equivalent of a fraction, the numerator of which
is the sum of (i) the aggregate of the  Certificate  Principal  Balance of the Class M-1,  Class M-2,  Class B-1,  Class B-2, Class B-3
and Class B-4 Certificates and (ii) the  Overcollateralization  Amount,  in each case after taking into account the distribution of the
related  Principal  Distribution  Amount on such  Distribution  Date, and the  denominator of which is the aggregate  Stated  Principal
Balance of the Mortgage Loans for such Distribution Date.

         Servicer  Remittance Date: With respect to each Mortgage Loan and the applicable  Servicer,  the date set forth in the related
Servicing Agreement.

         Servicers:  Each of  Countrywide,  EMC,  Homebanc,  HSBC, Mid America,  PHH and Wells Fargo,  and their  respective  permitted
successors and assigns, and any Special Servicer appointed hereunder pursuant to Section 3.22.

         Servicing  Agreement:  Each of the Countrywide  Servicing Agreement,  EMC Servicing  Agreement,  Homebanc Servicing Agreement,
HSBC Servicing  Agreement,  Mid America Servicing Agreement,  PHH Servicing Agreement,  Wells Fargo Servicing Agreement and any Special
Servicing Agreement entered into after the Closing Date, in each case as modified by the related Assignment Agreement.

         Servicing  Criteria:  The  "servicing  criteria" set forth in Item 1122(d) of Regulation  AB, as such may be amended from time
to time.

         Servicing  Fee: As to any Mortgage  Loan and  Distribution  Date, an amount equal to the product of (i) the  Stated  Principal
Balance of such Mortgage Loan as of the Due Date in the prior calendar month and (ii) the related Servicing Fee Rate.

         Servicing Fee Rate:  As to any Mortgage Loan, a per annum rate as set forth in the Mortgage Loan Schedule.

         Servicing  Officer:  The President or a Vice President or Assistant Vice President or other  authorized  officer of the Master
Servicer  having direct  responsibility  for the  administration  of this  Agreement,  and any other  authorized  officer of the Master
Servicer to whom a matter arising hereunder may be referred.

         Significance  Estimate:  With respect to any  Distribution  Date, and in accordance  with Item 1115 of Regulation AB, shall be
an amount  determined based on the reasonable  good-faith  estimate by the Depositor of the aggregate  maximum probable exposure of the
outstanding Certificates to the related Cap Contract.

         Significance  Percentage:  With respect to any Distribution  Date, and in accordance with Item 1115 of Regulation AB, shall be
an percentage equal to the Significance  Estimate divided by the aggregate  outstanding  Certificate Principal Balance of the Principal
Certificates, prior to the distribution of the related Principal Distribution Amount on such Distribution Date.

         Special  Hazard Loss: A Realized  Loss  attributable  to damage or a direct  physical  loss  suffered by a mortgaged  property
(including  any Realized Loss due to the presence or suspected  presence of hazardous  wastes or  substances  on a mortgaged  property)
other than any such damage or loss covered by a hazard  policy or a flood  insurance  policy  required to be  maintained  in respect of
such mortgaged property under the Agreement or any loss due to normal wear and tear or certain other causes.

         Special Servicer:  A special servicer appointed pursuant to Section 3.22.

         Special Servicing Agreement:  As defined in Section 3.22.

         Sponsor:  EMC, as a mortgage loan seller under the Mortgage Loan Purchase Agreement.

         Startup Day:  April 30, 2007.

         Stated  Principal  Balance:  With respect to any Mortgage Loan (including  Subsequent  Mortgage Loans) or related REO Property
and any  Distribution  Date,  the  Outstanding  Principal  Balance  thereof as of the Cut-off  Date minus the sum of (i) the  principal
portion of the  Scheduled  Payments due with respect to such  Mortgage  Loan during each Due Period  ending prior to such  Distribution
Date (and  irrespective  of any  delinquency  in their  payment),  (ii) all  Principal  Prepayments  with respect to such Mortgage Loan
received prior to or during the related Prepayment  Period, and all Liquidation  Proceeds to the extent applied by the related Servicer
as  recoveries of principal in accordance  with this  Agreement or the  applicable  Servicing  Agreement  with respect to such Mortgage
Loan,  that were  received by the  related  Servicer as of the close of  business  on the last day of the  calendar  month  immediately
preceding such  Distribution  Date and (iii) any Realized Losses on such Mortgage Loan incurred  during the prior calendar  month.  The
Stated Principal Balance of a Liquidated  Mortgage Loan equals zero.  References herein to the Stated Principal Balance of a Loan Group
at any time shall mean the aggregate Stated Principal Balance of all Mortgage Loans in such Loan Group.

         Stepdown Date:  The earlier to occur of (i) the  Distribution  Date on which the aggregate  Certificate  Principal  Balance of
the Class A  Certificates  has been  reduced to zero and (ii) the later to occur of (a) the  Distribution  Date in May 2010 and (b) the
first Distribution Date on which the sum of the aggregate  Certificate  Principal Balance of the Class M-1, Class M-2, Class B-1, Class
B-2,  Class B-3 and Class B-4  Certificates  and the  Overcollateralization  Amount  divided  by the  Stated  Principal  Balance of the
Mortgage Loans for such Distribution Date is greater than or equal to 16.80%.

         Subordinate Certificates: The Offered Subordinate Certificates and the Non-Offered Subordinate Certificates.

         Subsequent  Cut-off Date:  With respect to the Subsequent  Mortgage Loans sold to the Trust pursuant to a Subsequent  Transfer
Instrument,  the  later of (i) the first day of the month in which the  related  Subsequent  Transfer  Date  occurs or (ii) the date of
origination of such Mortgage Loan.

         Subsequent Mortgage Loan Purchase Agreement:  The agreements between EMC, as seller, and the Depositor, as purchaser,  and all
amendments thereof and supplements  thereto,  regarding the transfer of the Subsequent  Mortgage Loans by EMC to the Depositor,  a form
of which is attached as Exhibit K.

         Subsequent  Mortgage Loans: The Mortgage Loans which will be acquired by the Trust during the Pre-Funding  Period with amounts
on deposit in the Pre-Funding Account, which Mortgage Loans will be held as part of the Trust Fund and included in Loan Group I.

         Subsequent  Recoveries:  As of any Distribution  Date,  amounts received during the related  Prepayment  Period by the related
Servicer  (net of any related  expenses  permitted to be reimbursed  pursuant to Section  4.05) or surplus  amounts held by the related
Servicer to cover estimated expenses  (including,  but not limited to, recoveries in respect of the representations and warranties made
by the Sponsor or Master Funding pursuant to the Mortgage Loan Purchase Agreement)  specifically  related to a Liquidated Mortgage Loan
or the disposition of an REO Property prior to the related  Prepayment  Period that resulted in a Realized Loss,  after  liquidation or
disposition of such Mortgage Loan.

         Subsequent  Transfer Date:  With respect to each  Subsequent  Transfer  Instrument,  the date on which the related  Subsequent
Mortgage Loans are sold to the Trust.

         Subsequent Transfer Instrument:  Each Subsequent Transfer Instrument,  dated as of a Subsequent Transfer Date, executed by the
Trustee at the  written  direction  of the Seller  and  substantially  in the form  attached  hereto as Exhibit S, by which  Subsequent
Mortgage Loans are transferred to the Trust Fund.

         Substitute  Mortgage Loan: A mortgage loan tendered to the Trustee pursuant to the related Servicing  Agreement,  the Mortgage
Loan Purchase  Agreement,  a Subsequent  Mortgage Loan Purchase  Agreement or Section 2.04 of this  Agreement,  as applicable,  in each
case,  (i) which has an  Outstanding  Principal  Balance not greater nor  materially  less than the Mortgage Loan for which it is to be
substituted;  (ii) which has a Mortgage Interest Rate and Net Rate not less than, and not materially  greater than, such Mortgage Loan;
(iii) which  has a maturity date not  materially  earlier or later than such Mortgage Loan and not later than the latest  maturity date
of any Mortgage Loan;  (iv) which is of the same property type and occupancy type as such Mortgage Loan; (v) which has a  Loan-to-Value
Ratio not greater than the  Loan-to-Value  Ratio of such Mortgage  Loan;  (vi) which is current in payment of principal and interest as
of the date of  substitution;  (vii) as to which the payment  terms do not vary in any material  respect from the payment  terms of the
Mortgage Loan for which it is to be substituted;  and (viii) which has a Gross Margin,  Periodic Rate Cap and Maximum Lifetime Mortgage
Rate no less than those of such Mortgage  Loan,  has the same Index and interval  between  Interest  Adjustment  Dates as such Mortgage
Loan, and a Minimum Lifetime Mortgage Rate no lower than that of such Mortgage Loan.

         Substitution  Adjustment  Amount:  The amount,  if any,  required  to be paid by the  Mortgage  Loan Seller to the  Securities
Administrator for deposit in the Distribution Account pursuant to Section 2.04 in connection with the substitution of a Mortgage Loan.

         Tax Administration  and Tax Matters Person:  The Securities  Administrator and any successor thereto or assignee thereof shall
serve as tax administrator  hereunder and as agent for the Tax Matters Person.  The Holder of the largest  percentage  interest of each
Class of Residual  Certificates  shall be the Tax Matters  Person for the  related  2007-3  REMIC,  as more  particularly  set forth in
Section 9.12 hereof.

         Termination  Purchase  Price:  The  price,  calculated  as set  forth  in  Section 10.01,  to be paid in  connection  with the
repurchase of the Mortgage Loans pursuant to Section 10.01.

         Trigger Event:  With respect to any  Distribution  Date, an event that exists if (i) the  percentage  obtained by dividing (x)
the aggregate Stated Principal  Balance of the Mortgage Loans that are 60 or more days Delinquent  (including for this purpose any such
Mortgage  Loans in bankruptcy  or  foreclosure  and the Mortgage  Loans with respect to which the related  Mortgaged  Property has been
acquired by the Trust) by (y) the aggregate  Stated  Principal  Balance of the Mortgage Loans in the mortgage pool, in each case, as of
the close of business on the last day of the prior calendar month,  exceeds 40.00% of the Current Specified  Enhancement  Percentage or
(ii) the aggregate  amount of Realized  Losses on the Mortgage  Loans since the Cut-off Date as a percentage  of the  aggregate  Stated
Principal  Balance of the  Mortgage  Loans as of the Cut-off  Date and any amounts in the  Pre-funding  Account as of the Closing  Date
exceeds the applicable percentage set forth below:

                        Months                              Percentage
                      _______________________________________________
                        37 - 48                               0.60%
                        49 - 60                               1.05%
                        61 - 72                               1.45%
                          73+                                 1.75%

         Trust Fund or Trust:  The corpus of the trust  created  by this  Agreement,  consisting  of the  Mortgage  Loans and the other
assets described in Section 2.01(a) and the Guaranty relating to the Class II-A-1 Certificates.

         Trustee:  Citibank, N.A., or its successor in interest, or any successor trustee appointed as herein provided.

         2007-3 REMIC: Any of REMIC I, REMIC II, REMIC III and REMIC IV.

         Uncertificated  Interest:  With  respect to each REMIC  Regular  Interest on each  Distribution  Date,  an amount equal to one
month's  interest at the  related  Uncertificated  Pass-Through  Rate on the  Uncertificated  Principal  Balance of such REMIC  Regular
Interest.  In each case,  for purposes of the  distributions,  Uncertificated  Interest will be reduced by the interest  portion of any
Realized Losses and Net Interest Shortfalls allocated,  with respect to the REMIC I Regular Interests,  to such REMIC Regular Interests
pursuant to the  definition  of Realized  Loss with respect to the REMIC II Regular  Interests  pursuant to the  definition of REMIC II
Realized  Losses and with  respect  to the REMIC III  Regular  Interests  and the REMIC IV Regular  Interests,  to the same  extent and
amounts and allocated to the Class of Certificate bearing the same designation.

         Uncertificated  Pass-Through  Rate: With respect to any Distribution  Date and REMIC Interest,  the pass-through  rate of each
such REMIC Interest set forth in Section 5.01(c).

         Uncertificated  Principal Balance:  The amount of any REMIC Regular Interest  outstanding as of any date of determination.  As
of the Closing Date, the  Uncertificated  Principal  Balance of each REMIC I  Regular  Interest shall equal the amount set forth in the
Section  5.01(c)(i) hereto as its Initial  Uncertificated  Principal Balance.  On each Distribution Date, the Uncertificated  Principal
Balance of each REMIC I  Regular  Interest shall be reduced,  first,  by the portion of Realized  Losses  allocated in reduction of the
Certificate  Principal  Balances  thereof on such  Distribution  Date pursuant to the definition of Realized  Losses and,  second,  the
amounts  deemed  distributed on each  Distribution  Date in respect of principal on the REMIC I Regular  Interests  pursuant to Section
6.07.  As of the Closing  Date,  the  Uncertificated  Principal  Balance of each REMIC II Regular  Interest  shall equal the amount set
forth  in  the  Section  5.01(c)(ii)  hereto  as  its  Initial  Uncertificated  Principal  Balance.  On  each  Distribution  Date,  the
Uncertificated  Principal  Balance of each REMIC II Regular  Interest  shall be reduced by the sum of (i) the  principal  definition of
REMIC II Realized  Loss and (ii) the amounts  deemed  distributed  on each  Distribution  Date in respect of  principal on the REMIC II
Regular  Interests  pursuant to Section 6.07. As of the Closing Date, the  Uncertificated  Principal  Balance of each REMIC III Regular
Interest shall equal the amount set forth in the Section 5.01(c)(iii) hereto as its Initial  Uncertificated  Principal Balance. On each
Distribution Date, the Uncertificated  Principal Balance of each REMIC III Regular Interest shall be reduced,  first, by the portion of
Realized  Losses  allocated  in  reduction  of the  Certificate  Principal  Balances  of the Classes of  Certificates  bearing the same
designations on such Distribution  Date and, second, by all distributions of principal made on the Classes of Certificates  bearing the
same  designations on such  Distribution  Date. As of the Closing Date, the  Uncertificated  Principal  Balance of the REMIC IV Regular
Interest shall equal the amount set forth in Section 5.01(c)(iv) as its Initial Uncertificated Principal Balance.

         Uninsured  Cause:  Any cause of damage to a Mortgaged  Property or related REO Property such that the complete  restoration of
such Mortgaged  Property or related REO Property is not fully  reimbursable by the hazard insurance  policies required to be maintained
pursuant the Servicing Agreement, without regard to whether or not such policy is maintained.

         United States Person:  A citizen or resident of the United States,  a corporation or partnership  (including an entity treated
as a corporation  or partnership  for federal income tax purposes)  created or organized in, or under the laws of, the United States or
any state thereof or the District of Columbia (except, in the case of a partnership,  to the extent provided in regulations),  provided
that, for purposes  solely of the Residual  Certificates,  no  partnership  or other entity treated as a partnership  for United States
federal  income tax purposes  shall be treated as a United States  Person  unless all persons that own an interest in such  partnership
either  directly or through any entity that is not a  corporation  for United  States  federal  income tax purposes  are United  States
Persons,  or an estate whose income is subject to United States  federal  income tax  regardless  of its source,  or a trust if a court
within the United  States is able to exercise  primary  supervision  over the  administration  of the trust and one or more such United
States Persons have the authority to control all  substantial  decisions of the trust.  To the extent  prescribed in regulations by the
Secretary of the  Treasury,  which have not yet been issued,  a trust which was in  existence  on  August 20,  1996 (other than a trust
treated as owned by the  grantor  under  subpart E of part I of  subchapter  J of chapter 1 of the  Code),  and which was  treated as a
United  States person on August 20,  1996 may elect to continue to be treated as a United  States person  notwithstanding  the previous
sentence.

         Unpaid Realized Loss Amount: With respect to any Distribution Date and any Class of Principal  Certificates,  is the excess of
(i) Applied  Realized  Loss  Amounts  with  respect to such Class over (ii) the sum of all  distributions  in  reduction of the Applied
Realized  Loss Amounts on all  previous  Distribution  Dates.  Any amounts  distributed  to a Class of  Certificates  in respect of any
Unpaid Realized Loss Amount will not be applied to reduce the Certificate Principal Balance of such Class.

         Wells Fargo:  Wells Fargo Bank, N.A., and any successor thereto.

         Wells Fargo  Servicing  Agreement:  Amended and Restated  Master  Seller's  Warranties  and  Servicing  Agreement  dated as of
November 1, 2005, between Wells Fargo and EMC, and as further amended by the related Assignment Agreement.

         Widely Held Fixed  Investment  Trust:  As such term is defined in Treasury  Regulations  section  1.671-5(b)(22)  or successor
provisions.

         Widely Held Fixed Investment Trust Regulations": Treasury Regulations section 1.671-5, as amended.

         Widely Held Mortgage Trust : As such term is defined in Treasury Regulations section 1.671-5(b)(23) or successor provisions.




--------------------------------------------------------------------------------




                                                              ARTICLE II
                                                     Conveyance of Mortgage Loans;
                                                   Original Issuance of Certificates

         Section 2.01.     Conveyance of Mortgage Loans to Trustee.  (a) The Depositor  concurrently with the execution and delivery of
this  Agreement,  sells,  transfers  and assigns to the Trust  without  recourse  all its right,  title and  interest in and to (i) the
Mortgage  Loans  identified  in the Mortgage  Loan  Schedule,  including  all interest  and  principal  due with respect to the Initial
Mortgage Loans after the Cut-off Date and the Subsequent  Mortgage Loans after the related  Subsequent  Cut-off Date, but excluding any
payments of  principal  and interest  due on or prior to the Cut-off  Date;  (ii) such assets as shall from time to time be credited or
are required by the terms of this  Agreement to be credited to the  Distribution  Account  (iii) such  assets  relating to the Mortgage
Loans as from time to time may be held by the Servicers in Protected  Accounts and the  Securities  Administrator  in the  Distribution
Account in the name of the Trustee on behalf of the Trust for the benefit of the  Certificateholders  and the Securities  Administrator
in the  Reserve  Fund in the name of the  Trustee on behalf of the Trust for the  benefit  of the  Offered  Certificates  and the Class
II-A-1, Class B-4 and Class B-IO  Certificateholders,  (iv) any REO Property,  (v) the Required Insurance Policies and any amounts paid
or payable by the insurer  under any  Insurance  Policy (to the extent the  mortgagee  has a claim  thereto),  (vi) the  Mortgage  Loan
Purchase  Agreement and the Subsequent  Mortgage Loan Purchase  Agreement to the extent provided in Section  2.03(a),  (vii) the rights
with respect to the Servicing  Agreements  as assigned to the Trustee on behalf of the Trust for the benefit of the  Certificateholders
by the Assignment  Agreements and the rights of the Depositor under the EMC Servicing Agreement,  (viii) such assets as shall from time
to time be credited or are required by the terms of this Agreement to be credited to the Pre-funding  Account,  the Pre-funding Reserve
Account,  the  Interest  Coverage  Account,  the  Distribution  Account and the Reserve  Fund and (ix) any  proceeds of the  foregoing.
Although it is the intent of the parties to this Agreement that the conveyance of the Depositor's  right,  title and interest in and to
the Mortgage Loans and other assets in the Trust Fund pursuant to this Agreement  shall  constitute a purchase and sale and not a loan,
in the event that such  conveyance is deemed to be a loan, it is the intent of the parties to this Agreement  that the Depositor  shall
be deemed to have granted to the Trustee a first  priority  perfected  security  interest in all of the  Depositor's  right,  title and
interest in, to and under the Mortgage Loans and other assets in the Trust Fund, and that this  Agreement  shall  constitute a security
agreement  under  applicable  law. The  Depositor,  the Seller and the Trustee  agree that it is not intended that any Mortgage Loan be
conveyed to the Trust that is either (i) a "High-Cost  Home Loan" as defined in the New Jersey Home  Ownership Act  effective  November
27, 2003, (ii) a "High-Cost  Home Loan" as defined in the New Mexico Home Loan  Protection Act effective  January 1, 2004 (iii) a "High
Cost Home Mortgage  Loan" as defined in the  Massachusetts  Predatory  Home Loan  Practices  Act  effective  November 7, 2004 or (iv) a
"High-Cost  Home  Loan"  as  defined  by  the  Indiana  High  Cost  Home  Loan  Law  effective   January  1,  2005.  The  Class  II-A-1
Certificateholders will also have the benefit of the Guaranty.

         (b)      In connection  with the above transfer and  assignment,  the Sponsor hereby  deposits with the Trustee or the related
Custodian, on behalf of the Trustee, with respect to each Mortgage Loan:

                  (i)      the original Mortgage Note,  endorsed without recourse (A) to the order of the Trustee or (B) in the case of
a Mortgage  Loan  registered  on the MERS  system,  in blank,  and in each case  showing an  unbroken  chain of  endorsements  from the
originator  thereof to the Person  endorsing it to the Trustee,  or lost note  affidavit  together with a copy of the related  Mortgage
Note,

                  (ii)     the original  Mortgage and, if the related  Mortgage Loan is a MOM Loan,  noting the presence of the MIN and
language  indicating  that such Mortgage Loan is a MOM Loan,  which shall have been  recorded (or if the original is not  available,  a
copy), with evidence of such recording indicated thereon (or if clause (w) in the proviso below applies, shall be in recordable form),

                  (iii)    unless the Mortgage Loan is assigned in the name of MERS, a certified copy of the  assignment  (which may be
in the form of a blanket  assignment if permitted in the jurisdiction in which the Mortgaged  Property is located) to "Citibank,  N.A.,
as Trustee",  with evidence of recording  with respect to each  Mortgage  Loan in the name of the Trustee  thereon (or if clause (w) in
the proviso below applies or for Mortgage Loans with respect to which the related  Mortgaged  Property is located in a state other than
Maryland,  Tennessee,  South  Carolina,  Mississippi  and  Florida,  or an Opinion of Counsel  has been  provided  as set forth in this
Section 2.01(b), shall be in recordable form),

                  (iv)     all intervening  assignments of the Security  Instrument,  if applicable and only to the extent available to
the Depositor with evidence of recording thereon,

                  (v)      the original or a copy of the policy or certificate of primary mortgage  guaranty  insurance,  to the extent
available, if any,

                  (vi)     the original policy of title insurance,  or a copy thereof, or mortgagee's certificate of title insurance or
commitment or binder for title insurance, and

                  (vii)    originals of all modification agreements, if applicable and available.

provided,  however,  that in lieu of the foregoing,  the Depositor may deliver the following  documents,  under the  circumstances  set
forth below:  (w) in lieu of the original  Security  Instrument,  assignments to the Trustee or intervening  assignments  thereof which
have been delivered,  are being delivered or will, upon receipt of recording  information  relating to the Security Instrument required
to be included  thereon,  be delivered to recording offices for recording and have not been returned to the Depositor in time to permit
their delivery as specified  above, the Depositor may deliver,  or cause to be delivered,  a true copy thereof with a stamp on the face
of such copy,  substantially  as  follows:  "Certified  to be a true and correct  copy of the  original";  (x) in lieu of the  Security
Instrument,  assignment to the Trustee or intervening  assignments  thereof,  if the applicable  jurisdiction  retains the originals of
such  documents (as evidenced by a  certification  from the  Depositor to such effect) the  Depositor may deliver  photocopies  of such
documents  containing  an original  certification  by the  judicial or other  governmental  authority  of the  jurisdiction  where such
documents were recorded;  and (y) the Depositor shall not be required to deliver intervening  assignments or Mortgage Note endorsements
between the applicable Seller and the Depositor,  and between the Depositor and the Trustee; and provided,  further,  however,  that in
the case of Mortgage  Loans which have been  prepaid in full after the Cut-off Date and prior to the Closing  Date,  and in the case of
Subsequent  Mortgage  Loans  which  have been  prepaid in full  after the  related  Subsequent  Cut-off  Date and prior to the  related
Subsequent  Transfer Date, the Depositor,  in lieu of delivering the above documents,  may deliver to the Trustee or the Custodian,  on
its behalf,  a  certification  to such effect and shall deposit all amounts paid in respect of such Mortgage Loans in the  Distribution
Account on the Closing Date or the related  Subsequent  Transfer  Date, as the case may be. The  Depositor  shall deliver such original
documents  (including  any  original  documents as to which  certified  copies had  previously  been  delivered)  to the Trustee or the
Custodian,  on its behalf,  promptly  after they are received.  The Depositor  shall cause the Sponsor (on its own behalf and on behalf
of Master Funding),  at its expense,  to cause each assignment of the Security  Instrument to the Trustee to be recorded not later than
180 days  after the  Closing  Date,  unless (a) such  recordation  is not  required  by the  Rating  Agencies  or an Opinion of Counsel
addressed to the Trustee and the  Guarantor has been provided to the Trustee and the  Guarantor  (with a copy to the  Custodian)  which
states that recordation of such Security Instrument is not required to protect the interests of the  Certificateholders  in the related
Mortgage  Loans or (b) MERS is  identified  on the Mortgage or on a properly  recorded  assignment  of the Mortgage as the mortgagee of
record solely as nominee for the Sponsor and Master  Funding and its successor and assigns;  provided,  however,  that each  assignment
shall be submitted for recording by the Sponsor (on its own behalf and on behalf of Master Funding) in the manner  described  above, at
no expense to the Trust or the Trustee or the  Custodian,  on its behalf,  upon the earliest to occur of:  (i) reasonable  direction by
the Holders of Certificates  evidencing  Fractional Undivided Interests aggregating not less than 25% of the Trust, (ii) the occurrence
of an Event of  Default,  (iii) the  occurrence  of a  bankruptcy,  insolvency  or  foreclosure  relating  to the  Sponsor and (iv) the
occurrence of a servicing transfer as described in Section 8.02 hereof.

         Section 2.02.     Acceptance of Mortgage Loans by Trustee.  (a) The Trustee  acknowledges the sale, transfer and assignment of
the Trust Fund to it (or the  Custodian,  on its behalf) by the Depositor and receipt of,  subject to further review and the exceptions
which may be noted  pursuant to the  procedures  described  below,  and declares that it holds,  the  documents  (or  certified  copies
thereof)  delivered to it or the Custodian,  on its behalf,  pursuant to Section 2.01,  and declares that it (or the Custodian,  on its
behalf) will continue to hold those  documents and any  amendments,  replacements  or  supplements  thereto and all other assets of the
Trust Fund  delivered  to it (or the  Custodian,  on its  behalf) as Trustee in trust for the use and benefit of all present and future
Holders of the  Certificates.  On the Closing Date, with respect to the Initial  Mortgage  Loans, or the Subsequent  Transfer Date with
respect to the  Subsequent  Mortgage  Loans,  the  Custodian  shall  acknowledge  with respect to each Mortgage Loan by delivery to the
Depositor,  the Master Servicer,  the Guarantor (if applicable,  as provided in the related Custodial  Agreement) and the Trustee of an
Initial  Certification  substantially in the form of Exhibit One to the related Custodial Agreement,  receipt of the Mortgage File, but
without review of such Mortgage File,  except to the extent  necessary to confirm that such Mortgage File contains the related Mortgage
Note or lost note  affidavit.  No later than 90 days after the Closing Date (or within 90 days of the Subsequent  Transfer  Date,  with
respect to the  Subsequent  Mortgage  Loans,  or with respect to any  Substitute  Mortgage  Loan,  within five  Business Days after the
receipt by the Trustee or Custodian thereof), the Trustee agrees, for the benefit of the  Certificateholders,  to review or cause to be
reviewed by the  Custodian on its behalf (under the related  Custodial  Agreement),  each Mortgage File  delivered to it and to execute
and deliver, or cause to be executed and delivered,  to the Depositor,  the Master Servicer, the Guarantor (if applicable,  as provided
in the related Custodial  Agreement) and the Trustee an Interim  Certification  substantially in the form annexed as Exhibit Two to the
related Custodial  Agreement.  In conducting such review,  the Trustee or Custodian,  on behalf of the Trustee,  will ascertain whether
all required  documents  have been executed and received,  and based on the Mortgage Loan  Schedule,  whether those  documents  relate,
determined on the basis of the Mortgagor name,  original  principal balance and loan number, to the Mortgage Loans it has received,  as
identified  in the  Mortgage  Loan  Schedule.  In  performing  any such  review,  the  Trustee or the  Custodian,  on its  behalf,  may
conclusively  rely on the  purported  due  execution and  genuineness  of any such  document and on the  purported  genuineness  of any
signature thereon. If the Trustee or the Custodian,  on its behalf,  finds any document  constituting part of the Mortgage File has not
been executed or received,  or to be unrelated,  determined on the basis of the Mortgagor  name,  original  principal  balance and loan
number,  to the Mortgage  Loans  identified in  Exhibit B,  or the  Subsequent  Mortgage  Loans  identified on Exhibit 1 to the related
Subsequent Transfer Instrument,  as the case may be, or to appear defective on its face (i.e. torn, mutilated,  or otherwise physically
altered) (a "Material Defect"),  the Trustee or the Custodian,  on its behalf, shall upon completion of the review of all files, but in
no event later than 90 days after the Closing  Date,  notify the Sponsor.  In accordance  with the Mortgage Loan Purchase  Agreement or
the  Subsequent  Mortgage Loan Purchase  Agreement,  the Sponsor (on its own behalf and on behalf of Master  Funding)  shall correct or
cure any such defect within ninety (90) days from the date of notice from the Trustee or the  Custodian,  on its behalf,  of the defect
and if the Sponsor (on its own behalf and on behalf of Master  Funding)  fails to correct or cure the defect  within such  period,  and
such defect materially and adversely affects the interests of the  Certificateholders  in the related Mortgage Loan, the Trustee or the
Custodian,  on its behalf,  shall enforce the Sponsor's  obligation  pursuant to the Mortgage Loan Purchase Agreement or the Subsequent
Mortgage Loan Purchase Agreement,  as the case may be, within 90 days from the Trustee's or the Custodian's  notification,  to purchase
such Mortgage Loan (on its own behalf and on behalf of Master  Funding) at the  Repurchase  Price;  provided that, if such defect would
cause the  Mortgage  Loan to be other  than a  "qualified  mortgage"  as  defined  in  Section 860G(a)(3)(A)  of the Code and  Treasury
Regulation Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), without reliance on the provisions of Treasury Regulation Section
1.860G-2(a)(3) or Treasury  Regulation Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be treated as
a  "qualified  mortgage"  notwithstanding  its  failure to meet the  requirements  of Section  860G(a)(3)(A)  of the Code and  Treasury
Regulation  Section  1.860G-2(a)(1),  (2), (4),  (5), (6), (7) and (9), any such cure or repurchase  must occur within 90 days from the
date such breach was  discovered;  provided,  however,  that if such defect  relates solely to the inability of the Sponsor (on its own
behalf and on behalf of Master  Funding)  to deliver  the  original  Security  Instrument  or  intervening  assignments  thereof,  or a
certified copy because the originals of such  documents,  or a certified  copy have not been returned by the  applicable  jurisdiction,
the Sponsor (on its own behalf and on behalf of Master  Funding)  shall not be required to purchase  such  Mortgage Loan if the Sponsor
delivers such original  documents or certified  copy promptly upon receipt,  but in no event later than 360 days after the Closing Date
or Subsequent  Transfer  Date, as applicable.  The foregoing  repurchase  obligation  shall not apply in the event that the Sponsor (on
its own behalf and on behalf of Master  Funding)  cannot  deliver such original or copy of any document  submitted for recording to the
appropriate recording office in the applicable  jurisdiction because such document has not been returned by such office;  provided that
the Sponsor (on its own behalf and on behalf of Master  Funding) shall instead  deliver a recording  receipt of such  recording  office
or, if such receipt is not available,  a certificate  confirming that such documents have been accepted for recording,  and delivery to
the  Trustee or the  Custodian,  on its behalf,  shall be  effected by the Sponsor (on its own behalf and on behalf of Master  Funding)
within thirty days of its receipt of the original recorded document.

         (b)      No later than 180 days after the Closing Date (or within 180 days of the Subsequent  Transfer  Date,  with respect to
the  Subsequent  Mortgage Loans or with respect to any  Substitute  Mortgage  Loan,  within five Business Days after the receipt by the
Trustee  or  the  Custodian  thereof),  the  Trustee  or  the  Custodian,   on  its  behalf,  will  review,  for  the  benefit  of  the
Certificateholders,  the Mortgage  Files  delivered  to it and will  execute and deliver or cause to be executed  and  delivered to the
Depositor,  the Master Servicer, the Guarantor (if applicable,  as provided in the related Custodial Agreement) and the Trustee a Final
Certification,  substantially in the form annexed as Exhibit Three to the related Custodial  Agreement.  In conducting such review, the
Trustee or the  Custodian,  on its  behalf,  will  ascertain  whether an  original of each  document  required to be recorded  has been
returned  from the  recording  office with  evidence of recording  thereon or a certified  copy has been  obtained  from the  recording
office. If the Trustee or the Custodian,  on its behalf,  finds a Material Defect, the Trustee or the Custodian,  on its behalf,  shall
upon  completion  of the review of all files,  but in no event later than 180 days after the Closing  Date,  notify the Sponsor and the
Guarantor  (provided,  however,  that with respect to those documents described in Sections  2.01(b)(iv),  (v) and (vii), the Trustee's
and Custodian's  obligations shall extend only to the documents  actually  delivered to the Trustee or the Custodian,  on behalf of the
Trustee,  pursuant to such  Sections).  In  accordance  with the Mortgage  Loan  Purchase  Agreement or the  Subsequent  Mortgage  Loan
Purchase  Agreement,  the Sponsor (on its own behalf and on behalf of Master  Funding)  shall correct or cure any such defect within 90
days from the date of notice from the Trustee, the Guarantor,  if applicable,  or the Custodian,  on its behalf, of the Material Defect
and if the Sponsor (on its own behalf and on behalf of Master  Funding) is unable to cure such defect  within such period,  and if such
defect  materially  and adversely  affects the interests of the  Certificateholders  in the related  Mortgage  Loan,  the Trustee shall
enforce the Sponsor's  obligation  under the Mortgage Loan  Purchase  Agreement (on its own behalf and on behalf of Master  Funding) or
the Subsequent  Mortgage Loan Purchase  Agreement,  to provide a Substitute  Mortgage Loan (if within two years of the Closing Date) or
purchase such Mortgage Loan at the Repurchase Price;  provided,  however, that if such defect would cause the Mortgage Loan to be other
than a "qualified mortgage" as defined in Section 860G(a)(3)(A)  of the Code and Treasury Regulation Section 1.860G-2(a)(1),  (2), (4),
(5), (6), (7) and (9),  without  reliance on the  provisions  of Treasury  Regulation  Section  1.860G-2(a)(3)  or Treasury  Regulation
Section  1.860G-2(f)(2)  or  any  other  provision  that  would  allow  a  Mortgage  Loan  to  be  treated  as a  "qualified  mortgage"
notwithstanding  its  failure  to meet  the  requirements  of  Section  860G(a)(3)(A)  of the  Code  and  Treasury  Regulation  Section
1.860G-2(a)(1),  (2),  (4), (5), (6), (7) and (9), any such cure,  repurchase or  substitution  must occur within 90 days from the date
such breach was discovered;  provided,  further,  that if such defect relates solely to the inability of the Sponsor (on its own behalf
and on behalf of Master Funding) to deliver the original Security Instrument or intervening  assignments  thereof, or a certified copy,
because the originals of such documents or a certified  copy,  have not been returned by the applicable  jurisdiction,  the Sponsor (on
its own behalf and on behalf of Master  Funding)  shall not be required  to purchase  such  Mortgage  Loan,  if the Sponsor (on its own
behalf and on behalf of Master  Funding)  delivers such  original  documents or certified  copy promptly upon receipt,  but in no event
later than 360 days after the Closing Date or Subsequent Transfer Date, as applicable.  The foregoing  repurchase  obligation shall not
apply in the event that the Sponsor (on its own behalf and on behalf of Master  Funding)  cannot  deliver such  original or copy of any
document  submitted for recording to the  appropriate  recording  office in the applicable  jurisdiction  because such document has not
been returned by such office;  provided that the Sponsor (on its own behalf and on behalf of Master  Funding)  shall instead  deliver a
recording  receipt of such recording  office or, if such receipt is not available,  a certificate  confirming  that such documents have
been accepted for recording,  and delivery to the Trustee or the Custodian,  on its behalf,  shall be effected by the Sponsor or Master
Funding within thirty days of its receipt of the original recorded document.

         (c)      In the event that a Mortgage  Loan is  purchased  by the  Sponsor (on its own behalf as Seller or on behalf of Master
Funding) in accordance  with Sections  2.02(a) or (b) above,  the Sponsor shall remit to the Securities  Administrator,  the Repurchase
Price for deposit in the  Distribution  Account and the Sponsor shall provide to the Securities  Administrator  and the Trustee written
notification  detailing the components of the Repurchase Price. Upon deposit of the Repurchase Price in the Distribution  Account,  the
Depositor  shall notify the Trustee and the  Custodian,  on behalf of the Trustee (upon receipt of a Request for Release in the form of
Exhibit D-1  or Exhibit D-2, as  applicable,  attached  hereto with respect to such  Mortgage  Loan),  shall release to the Sponsor the
related  Mortgage  File and the Trustee  shall  execute  and deliver all  instruments  of  transfer or  assignment,  without  recourse,
representation  or  warranty,  furnished to it by the Sponsor,  as are  necessary to vest in the Sponsor  title to and rights under the
Mortgage  Loan.  Such  purchase  shall be deemed to have  occurred  on the date on which the  Repurchase  Price in  available  funds is
received by the  Securities  Administrator.  The Sponsor shall amend the Mortgage Loan  Schedule to reflect such  repurchase  and shall
promptly notify the Trustee, the Securities  Administrator,  the Master Servicer, each Custodian, the Guarantor and the Rating Agencies
of such  amendment.  The obligation of the Sponsor (on its own behalf and on behalf of Master  Funding) to repurchase any Mortgage Loan
as to which  such a defect  in a  constituent  document  exists  shall be the sole  remedy  respecting  such  defect  available  to the
Certificateholders or to the Trustee on their behalf.

         Section 2.03.     Assignment  of Interest in the Mortgage  Loan  Purchase  Agreement  and  Subsequent  Mortgage Loan Purchase
Agreements.  (a) The  Depositor  hereby  assigns to the  Trustee,  on behalf of the  Certificateholders,  all of its  right,  title and
interest in the Mortgage Loan Purchase  Agreement and  Subsequent  Mortgage Loan Purchase  Agreement,  including but not limited to the
Depositor's  rights and obligations  pursuant to the Servicing  Agreements (noting that the Sponsor has retained the right in the event
of breach of the  representations,  warranties  and  covenants,  if any,  with  respect to the  related  Mortgage  Loans of the related
Servicer  under the related  Servicing  Agreement to enforce the  provisions  thereof and to seek all or any available  remedies).  The
obligations of the Sponsor (on its own behalf and on behalf of Master Funding) to substitute or repurchase,  as applicable,  a Mortgage
Loan shall be the  Trustee's  and the  Certificateholders'  sole  remedy for any breach  thereof.  At the request of the  Trustee,  the
Depositor  shall take such actions as may be necessary to enforce the above right,  title and interest on behalf of the Trustee and the
Certificateholders  or shall  execute such further  documents as the Trustee may  reasonably  require in order to enable the Trustee to
carry out such enforcement.

         (b)      If  the  Depositor,  the  Master  Servicer,  the  Guarantor,  or  the  Trustee  discovers  a  breach  of  any  of the
representations  and warranties set forth in the Mortgage Loan Purchase Agreement or the Subsequent  Mortgage Loan Purchase  Agreement,
which breach materially and adversely affects the value of the interests of  Certificateholders  or the Trustee in the related Mortgage
Loan, the party  discovering  the breach shall give prompt  written notice of the breach to the other parties.  The Sponsor (on its own
behalf  and on behalf of Master  Funding),  within 90 days of its  discovery  or  receipt  of  notice  that such  breach  has  occurred
(whichever  occurs earlier),  shall cure the breach in all material respects or, subject to the Mortgage Loan Purchase  Agreement,  the
Subsequent Mortgage Loan Purchase Agreement or Section 2.04 of this Agreement,  as applicable,  shall purchase the Mortgage Loan or any
property acquired with respect thereto from the Trustee;  provided,  however, that if there is a breach of any representation set forth
in the Mortgage  Loan  Purchase  Agreement or  Section 2.04  of this  Agreement,  as  applicable,  and the Mortgage Loan or the related
property  acquired with respect  thereto has been sold, then the Sponsor (on its own behalf and on behalf of Master Funding) shall pay,
in lieu of the Repurchase  Price,  any excess of the Repurchase  Price over the Net Liquidation  Proceeds  received upon such sale. (If
the Net  Liquidation  Proceeds exceed the Repurchase  Price,  any excess shall be paid to the Sponsor to the extent not required by law
to be paid to the  borrower.)  Any such  purchase by the Sponsor (on its own behalf and on behalf of Master  Funding)  shall be made by
providing an amount equal to the Repurchase Price to the Securities  Administrator for deposit in the Distribution  Account and written
notification  detailing the components of such  Repurchase  Price.  The Depositor shall notify the Trustee and submit to the Trustee or
the Custodian,  on its behalf, a Request for Release,  and the Trustee shall cause the Custodian to release, to the Sponsor the related
Mortgage File and the Trustee shall execute and deliver all  instruments  of transfer or assignment  furnished to it by the Sponsor (on
its own behalf and on behalf of Master Funding),  without recourse,  representation or warranty as are necessary to vest in the Sponsor
title to and rights under the Mortgage  Loan or any property  acquired  with respect  thereto.  Such  purchase  shall be deemed to have
occurred on the date on which the Repurchase  Price in available funds is received by the Securities  Administrator.  The Sponsor shall
amend the Mortgage Loan Schedule to reflect such repurchase and shall promptly notify the Trustee,  the Securities  Administrator,  the
Master  Servicer,  the  Custodian,  the Guarantor  and the Rating  Agencies of such  amendment.  Enforcement  of the  obligation of the
Sponsor (on its own behalf and on behalf of Master  Funding) to purchase (or  substitute a Substitute  Mortgage  Loan for) any Mortgage
Loan or any  property  acquired  with respect  thereto (or pay the  Repurchase  Price as set forth in the above  proviso) as to which a
breach has occurred and is continuing shall constitute the sole remedy  respecting such breach available to the  Certificateholders  or
the Trustee on their behalf.

         In connection  with any  repurchase of a Mortgage  Loan pursuant to this  Section 2.03,  the Sponsor (on its own behalf and on
behalf of Master Funding) shall furnish to the Securities  Administrator an Officer's Certificate,  signed by a duly authorized officer
of the Sponsor to the effect that such  repurchase  has been made in accordance  with the terms and  conditions  of this  Agreement and
that all  conditions  precedent to such  repurchase or  substitution  have been  satisfied,  including  the delivery to the  Securities
Administrator  of the Purchase Price or Substitution  Adjustment  Amount,  as applicable,  for deposit into the  Distribution  Account,
together  with copies of any Opinion of Counsel  required  to be  delivered  pursuant  to this  Agreement  and the related  Request for
Release.  Solely  for  purposes  of the  Securities  Administrator  providing  an  Assessment  of  Compliance,  upon  receipt  of  such
documentation,  the Securities Administrator shall approve such repurchase,  as applicable,  and which approval shall consist solely of
the Securities  Administrator's  receipt of such  documentation  and deposits.  It is understood  and agreed that the obligation  under
this Agreement of the Sponsor (on its own behalf and on behalf of Master  Funding) to cure,  repurchase or replace any Mortgage Loan as
to which a breach has occurred and is continuing shall  constitute the sole remedies against the Sponsor and Master Funding  respecting
such breach available to Certificateholders, the Depositor, the Trustee or the Securities Administrator.

         Notwithstanding  the  foregoing,  if either the Sponsor or the  Depositor is liable for a breach under this Section  2.03,  it
shall  promptly  reimburse  the  Guarantor for all expenses (if any) incurred by the Guarantor in respect of enforcing the remedies for
such breach.

         Section 2.04.     Substitution  of Mortgage  Loans.  Notwithstanding  anything to the contrary in this  Agreement,  in lieu of
purchasing a Mortgage Loan pursuant to the Mortgage Loan Purchase  Agreement,  Subsequent  Mortgage Loan Purchase Agreement or Sections
2.02 or 2.03 of this  Agreement,  the Sponsor (on its own behalf and on behalf of Master  Funding) may, no later than the date by which
such  purchase by the Sponsor  would  otherwise  be  required,  tender to the  Trustee a  Substitute  Mortgage  Loan  accompanied  by a
certificate of an authorized  officer of the Sponsor that such Substitute  Mortgage Loan conforms to the  requirements set forth in the
definition of "Substitute  Mortgage Loan" in the Mortgage Loan Purchase Agreement,  Subsequent Mortgage Loan Purchase Agreement or this
Agreement, as applicable;  provided,  however, that substitution pursuant to the Mortgage Loan Purchase Agreement,  Subsequent Mortgage
Loan Purchase  Agreement or  Section 2.04  of this  Agreement,  as  applicable,  in lieu of purchase  shall not be permitted  after the
termination of the two-year period beginning on the Startup Day;  provided,  further,  that if the breach would cause the Mortgage Loan
to be  other  than  a  "qualified  mortgage"  as  defined  in  Section 860G(a)(3)(A)  of  the  Code  and  Treasury  Regulation  Section
1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), without reliance on the provisions of Treasury  Regulation Section  1.860G-2(a)(3) or
Treasury  Regulation  Section  1.860G-2(f)(2)  or any other  provision  that would allow a Mortgage  Loan to be treated as a "qualified
mortgage"  notwithstanding  its failure to meet the requirements of Section  860G(a)(3)(A) of the Code and Treasury  Regulation Section
1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), any such cure or substitution  must occur within 90 days from the date the breach was
discovered.  The Sponsor  will  promptly  notify the Master  Servicer,  the  Guarantor  and the  Securities  Administrator  of any such
substitution.  The Trustee or the Custodian,  on its behalf,  shall examine the Mortgage File for any  Substitute  Mortgage Loan in the
manner set forth in  Section 2.02(a)  and the Trustee or the Custodian,  on its behalf,  shall notify the Sponsor,  in writing,  within
five Business Days after receipt,  whether or not the documents  relating to the Substitute  Mortgage Loan satisfy the  requirements of
the fourth  sentence  of Section  2.02(a).  Within two  Business  Days after such  notification,  the Sponsor (on its own behalf and on
behalf of Master Funding) shall provide to the Securities  Administrator  for deposit in the Distribution  Account the amount,  if any,
by which the  Outstanding  Principal  Balance as of the next  preceding Due Date of the Mortgage Loan for which  substitution  is being
made, after giving effect to the Scheduled  Principal due on such date,  exceeds the Outstanding  Principal  Balance as of such date of
the  Substitute  Mortgage  Loan,  after giving effect to Scheduled  Principal  due on such date,  which amount shall be treated for the
purposes of this  Agreement as if it were the payment by the Sponsor of the  Repurchase  Price for the  purchase of a Mortgage  Loan by
the Sponsor.  After such  notification to the Sponsor and, if any such excess exists,  upon receipt of such deposit,  the Trustee shall
accept  such  Substitute  Mortgage  Loan which  shall  thereafter  be deemed to be a Mortgage  Loan  hereunder.  In the event of such a
substitution,  accrued  interest on the  Substitute  Mortgage  Loan for the month in which the  substitution  occurs and any  Principal
Prepayments  made  thereon  during  such month  shall be the  property  of the Trust Fund and  accrued  interest  for such month on the
Mortgage Loan for which the  substitution  is made and any Principal  Prepayments  made thereon during such month shall be the property
of the Sponsor.  The Scheduled  Principal on a Substitute  Mortgage Loan due on the Due Date in the month of substitution  shall be the
property of the Sponsor and the  Scheduled  Principal  on the  Mortgage  Loan for which the  substitution  is made due on such Due Date
shall be the  property  of the Trust  Fund.  Upon  acceptance  of the  Substitute  Mortgage  Loan (and  delivery  to the Trustee or the
Custodian as agent of the Trustee,  as applicable,  of a Request for Release for such Mortgage Loan), the Trustee or the Custodian,  on
its behalf,  shall release to the Sponsor the related  Mortgage  File related to any Mortgage  Loan  released  pursuant to the Mortgage
Loan Purchase Agreement,  the Subsequent Mortgage Loan Purchase Agreement or Section 2.04 of this Agreement,  as applicable,  and shall
execute and deliver all instruments of transfer or assignment,  without recourse,  representation or warranty in form as provided to it
as are necessary to vest in the Sponsor  title to and rights under any Mortgage  Loan  released  pursuant to the Mortgage Loan Purchase
Agreement,  the Subsequent Mortgage Loan Purchase Agreement or Section 2.04 of this Agreement,  as applicable.  The Sponsor (on its own
behalf and on behalf of Master  Funding)  shall deliver the documents  related to the Substitute  Mortgage Loan in accordance  with the
provisions of the Mortgage Loan Purchase  Agreement,  the Subsequent  Mortgage Loan Purchase  Agreement or Sections 2.01(b) and 2.02(b)
of this  Agreement,  as  applicable,  with the date of  acceptance  of the  Substitute  Mortgage Loan deemed to be the Closing Date for
purposes of the time periods set forth in those Sections.  The  representations  and warranties set forth in the Mortgage Loan Purchase
Agreement and the  Subsequent  Mortgage Loan Purchase  Agreement  shall be deemed to have been made by the Sponsor with respect to each
Substitute  Mortgage  Loan as of the date of  acceptance  of such  Mortgage  Loan by the Trustee.  The Sponsor shall amend the Mortgage
Loan  Schedule to reflect  such  substitution  and shall  provide a copy of such amended  Mortgage  Loan  Schedule to the Trustee,  the
Securities Administrator, the Guarantor, the Master Servicer, each Custodian and the Rating Agencies.

         In  connection  with any  substitution  of a Mortgage  Loan  pursuant to this Section  2.04,  the Sponsor shall furnish to the
Securities  Administrator  an  Officer's  Certificate,  signed by a duly  authorized  officer of the  Sponsor  to the effect  that such
substitution  has been made in accordance  with the terms and conditions of this  Agreement and that all  conditions  precedent to such
substitution  have been  satisfied,  including  the delivery to the  Securities  Administrator  of the Purchase  Price or  Substitution
Adjustment Amount, as applicable,  for deposit into the Distribution  Account,  together with copies of any Opinion of Counsel required
to be delivered  pursuant to this Agreement and the related  Request for Release.  Solely for purposes of the Securities  Administrator
providing  an  Assessment  of  Compliance,  upon  receipt of such  documentation,  the  Securities  Administrator  shall  approve  such
substitution,  as applicable,  and which approval shall consist solely of the Securities  Administrator's receipt of such documentation
and deposits.  It is understood  and agreed that the  obligation  under this  Agreement of the Sponsor (on its own behalf and on behalf
of Master  Funding)  to cure,  repurchase  or replace any  Mortgage  Loan as to which a breach has  occurred  and is  continuing  shall
constitute  the sole remedies  against the Sponsor and Master  Funding  respecting  such breach  available to  Certificateholders,  the
Depositor, the Trustee or the Securities Administrator.

         Section 2.05.     Issuance of  Certificates.  (a) The Trustee  acknowledges the assignment to it of the Mortgage Loans and the
other assets comprising the Trust Fund and,  concurrently  therewith,  the Securities  Administrator has signed,  and countersigned and
delivered  to the  Depositor,  in exchange  therefor,  Certificates  in such  authorized  denominations  representing  such  Fractional
Undivided  Interests  as the  Depositor  has  requested.  The Trustee (or the  Custodian,  on its behalf)  agrees that it will hold the
Mortgage  Loans and such other assets as may from time to time be delivered to it (or the Custodian,  on its behalf)  segregated on the
books of the Trustee (or the Custodian, on its behalf) in trust for the benefit of the Certificateholders.

         (b)      The Depositor,  concurrently  with the execution and delivery  hereof,  does hereby  transfer,  assign,  set over and
otherwise  convey in trust to the Trustee without  recourse all the right,  title and interest of the Depositor in and to (i) the REMIC
I Regular  Interests  and the other assets of REMIC II for the benefit of the REMIC II Interests,  (ii) the REMIC II Regular  Interests
and the other  assets  of REMIC III for the  benefit  of the  holders  of the  REMIC  III  Interests,  and (iii) the REMIC III  Regular
Interests  B-IO-I and B-IO-P and the other  assets of REMIC IV for the  benefit of the holders of the REMIC IV  Interests.  The Trustee
acknowledges  receipt of the REMIC I Regular  Interests,  REMIC II Regular  Interests and REMIC III Regular Interests B-IO-I and B-IO-P
(each of which are  uncertificated)  and the other assets of REMIC II, REMIC III and REMIC IV, and declares that it holds and will hold
the same in trust for the  exclusive  use and benefit of the holders of the REMIC II  Interests,  REMIC III  Interests and the REMIC IV
Interests, as applicable.

         Section 2.06.     Representations  and Warranties  Concerning the Depositor.  The Depositor hereby  represents and warrants to
the Trustee, the Guarantor, the Master Servicer and the Securities Administrator as follows:

         (a)      the Depositor is duly  organized  and is validly  existing as a  corporation  in good standing  under the laws of the
State of  Delaware  and has full power and  authority  necessary  to own or hold its  properties  and to conduct  its  business  as now
conducted by it and to enter into and perform its obligations under this Agreement;

         (b)      the Depositor has the full power and authority to execute,  deliver and perform, and to enter into and consummate the
transactions  contemplated  by, this Agreement and has duly authorized,  by all necessary  corporate action on its part, the execution,
delivery and performance of this Agreement,  and this Agreement,  assuming the due authorization,  execution and delivery hereof by the
other  parties  hereto,  constitutes  a legal,  valid and binding  obligation of the  Depositor,  enforceable  against the Depositor in
accordance with its terms, subject, as to enforceability, to (i) bankruptcy, insolvency,  reorganization,  moratorium and other similar
laws affecting  creditors'  rights generally and (ii) general  principles of equity,  regardless of whether  enforcement is sought in a
proceeding in equity or at law;

         (c)      the execution and delivery of this Agreement by the Depositor,  the consummation of the transactions  contemplated by
this  Agreement,  and the  fulfillment of or compliance  with the terms hereof are in the ordinary  course of business of the Depositor
and will not (A) result in a material  breach of any term or provision of the articles of  incorporation  or bylaws of the Depositor or
(B) conflict with,  result in a breach,  violation or  acceleration  of, or result in a default under,  the terms of any other material
agreement or  instrument  to which the  Depositor is a party or by which it may be bound or (C)  constitute a violation of any statute,
order or regulation  applicable to the Depositor of any court,  regulatory  body,  administrative  agency or  governmental  body having
jurisdiction  over the  Depositor;  and the Depositor is not in breach or violation of any indenture or other  agreement or instrument,
or in violation of any statute,  order or regulation of any court,  regulatory body,  administrative agency or governmental body having
jurisdiction  over it,  which  breach or  violation  may  materially  impair  the  Depositor's  ability  to  perform or meet any of its
obligations under this Agreement;

         (d)      no litigation is pending, or, to the best of the Depositor's knowledge,  threatened, against the Depositor that would
materially  and  adversely  affect the  execution,  delivery or  enforceability  of this  Agreement or the ability of the  Depositor to
perform its obligations under this Agreement in accordance with the terms hereof;

         (e)      no  consent,  approval,  authorization  or order of any  court or  governmental  agency or body is  required  for the
execution,  delivery and performance by the Depositor of, or compliance by the Depositor  with,  this Agreement or the  consummation of
the  transactions  contemplated  hereby,  or if any such  consent,  approval,  authorization  or order is required,  the  Depositor has
obtained the same; and

         (f)      immediately  prior to the transfer and  assignment  to the Trustee,  each  Mortgage  Note and each  Mortgage were not
subject to an assignment or pledge,  and the  Depositor  had good and  marketable  title to and was the sole owner thereof and had full
right to transfer and sell such Mortgage Loan to the Trustee free and clear of any encumbrance,  equity,  lien, pledge,  charge,  claim
or security interest.

         (g)      The Depositor has filed all reports  required to be filed by Section 13 or  Section 15(d)  of the Exchange Act during
the  preceding 12 months (or for such  shorter  period if required)  and has been subject to such filing  requirements  for the past 90
days.

         Section 2.07.     Conveyance of Subsequent Mortgage Loans.  (a)        Subject to the  conditions  set forth in paragraph  (b)
below, in consideration  of the Paying Agent's delivery on the Subsequent  Transfer Dates to or upon the written order of the Depositor
of all or a portion of the balance of funds in the Pre-Funding  Account,  the Depositor shall, on such Subsequent  Transfer Date, sell,
transfer,  assign,  set over and  convey  without  recourse  to the Trust  Fund  (subject  to the other  terms and  provisions  of this
Agreement)  all its right,  title and interest in and to (i) the  Subsequent  Mortgage  Loans  identified on the Mortgage Loan Schedule
attached to the related Subsequent  Transfer  Instrument  delivered by the Sponsor on such Subsequent  Transfer Date, (ii) all interest
accruing  thereon on and after the  Subsequent  Cut-off Date and all  collections  in respect of interest and  principal  due after the
Subsequent  Cut-off Date and (iii) all items with respect to such  Subsequent  Mortgage Loans to be delivered  pursuant to Section 2.01
and the other items in the related  Mortgage  Files;  provided,  however,  that the Sponsor  reserves and retains all right,  title and
interest in and to principal  received and interest accruing on such Subsequent  Mortgage Loans prior to the related Subsequent Cut-off
Date.  The transfer to the Trust for deposit in Loan Group I by the  Depositor  of the  Subsequent  Mortgage  Loans  identified  on the
related Mortgage Loan Schedule shall be absolute and is intended by the Depositor,  the Sponsor,  the Master  Servicer,  the Securities
Administrator,  the Trustee and the  Certificateholders  to constitute and to be treated as a sale of the Subsequent  Mortgage Loans by
the  Depositor to the Trust.  The related  Mortgage  File for each  Subsequent  Mortgage  Loan shall be delivered to the Trustee or the
applicable Custodian, on its behalf, at least three Business Days prior to the related Subsequent Transfer Date.

         The purchase price paid by the Trust from amounts  released by the Paying Agent from the Pre-Funding  Account shall be 100% of
the aggregate  Stated  Principal  Balance of the Subsequent  Mortgage Loans so transferred (as identified on the Mortgage Loan Schedule
provided  by  the  Depositor).   This  Agreement  shall  constitute  a  fixed  price  purchase  contract  in  accordance  with  Section
860G(a)(3)(A)(ii) of the Code.

         (b)      The  Depositor  shall  transfer  to the  Trustee on behalf of the Trust for  deposit in Loan Group I, the  Subsequent
Mortgage  Loans,  and the other  property and rights  related  thereto as described in paragraph (a) above,  and the Paying Agent shall
release funds from the  Pre-Funding  Account in an amount equal to the Subsequent  Mortgage Loans  purchased on the related  Subsequent
Transfer Date, only upon the satisfaction of each of the following conditions on or prior to the related Subsequent Transfer Date:

                  (i)      the Depositor  shall have delivered to the Trustee a duly executed  Subsequent  Transfer  Instrument,  which
         shall include a Mortgage Loan Schedule  listing the Subsequent  Mortgage Loans, and the Mortgage Loan Seller shall cause to be
         delivered  to the Trustee and the Master  Servicer,  at least three  Business  Days prior to the related  Subsequent  Transfer
         Date, a computer file containing such Mortgage Loan Schedule;

                  (ii)     the Depositor  shall have furnished to the Master  Servicer,  no later than three Business Days prior to the
         related Subsequent  Transfer Date, (x) if the servicer or servicers of such Subsequent  Mortgage Loans are existing Servicers,
         then a written  acknowledgement  of each such Servicer that it is servicing  such  Subsequent  Mortgage  Loans pursuant to the
         related Servicing  Agreement,  or (y) if the servicer or servicers are not existing Servicers,  then a Servicing Agreement and
         Assignment  Agreement with respect to such servicer or servicers in form and substance  reasonably  satisfactory to the Master
         Servicer;

                  (iii)    as of each  Subsequent  Transfer  Date,  as evidenced  by delivery of the  Subsequent  Transfer  Instrument,
         substantially  in the form of Exhibit S, the Depositor  shall not be insolvent  nor shall it have been  rendered  insolvent by
         such transfer nor shall it be aware of any pending insolvency with respect to it:

                  (iv)     such  sale and  transfer  shall  not  result  in a  material  adverse  tax  consequence  to the Trust or the
         Certificateholders;

                  (v)      the Pre-Funding Period shall not have terminated;

                  (vi)     the  Depositor  shall not have  selected the  Subsequent  Mortgage  Loans in a manner that it believed to be
         adverse to the interests of the Certificateholders; and

                  (vii)    the  Depositor  shall  have  delivered  to the  Trustee a  Subsequent  Transfer  Instrument  confirming  the
         satisfaction of the conditions  precedent specified in this Section 2.07 and, pursuant to the Subsequent Transfer  Instrument,
         assigned to the Trustee without recourse for the benefit of the  Certificateholders  all the right,  title and interest of the
         Depositor, in, to and under the Subsequent Mortgage Loan Purchase Agreement, to the extent of the Subsequent Mortgage Loans.

         (c)      Any  conveyance  of  Subsequent  Mortgage  Loans on a  Subsequent  Transfer  Date is subject  to  certain  conditions
including, but not limited to, the following:

                  (i)      Each such Subsequent Mortgage Loan must satisfy the representations and warranties  specified in the related
         Subsequent Transfer Instrument and this Agreement;

                  (ii)     The Depositor will not select such  Subsequent  Mortgage Loans in a manner that it believes to be adverse to
         the interests of the Certificateholders;

                  (iii)    As of the related  Subsequent  Cut-off Date, each such  Subsequent  Mortgage Loan will satisfy the following
         criteria:

                           (A)      Such  Subsequent  Mortgage  Loan may not be 30 or more  days  Delinquent  as of the last day of the
                  month preceding the related Subsequent Cut-off Date;

                           (B)      The original  term to stated  maturity of such  Subsequent  Mortgage Loan will not be less than 180
                  months and will not exceed 480 months;

                           (C)       Each  Subsequent  Mortgage  Loan must be a Six Month LIBOR,  One Year  Treasury or One-Year  LIBOR
                  adjustable rate Mortgage Loan with a first lien on the related Mortgaged Property;

                           (D)      No Subsequent Mortgage Loan will have a first payment date occurring after August 1, 2007;

                           (E)      The latest maturity date of any Subsequent Mortgage Loan will be no later than August 1, 2047;

                           (F)      Such Subsequent Mortgage Loan will have a credit score of not less than 520;

                           (G)      Such  Subsequent  Mortgage  Loan will have a maximum  mortgage  rate as of the  related  Subsequent
                  Cut-off Date greater than 16.00%; and

                           (H)      Such Subsequent  Mortgage Loan shall have been  underwritten  in accordance  with the  underwriting
                  guidelines of EMC;

         (d)      As of the related Subsequent Cut-off Date, the Subsequent  Mortgage Loans in the aggregate will satisfy the following
criteria:

                  (i)      Have a weighted average Gross Margin ranging from 2.000% to 2.500% per annum;

                  (ii)     Have a weighted average credit score greater than 650;

                  (iii)    Have no less than 75% of the Mortgaged Properties be owner occupied;

                  (iv)     Have no less than 70% of the Mortgaged Properties be single family detached or planned unit developments;

                  (v)      Have no more than 45% of the Subsequent Mortgage Loans be cash out refinance;

                  (vi)     Have all of such  Subsequent  Mortgage  Loans with a  Loan-to-Value  Ratio  greater than 80% be covered by a
         Primary Insurance Policy;

                  (vii)    Have a weighted average maximum mortgage rate greater than or equal to 12.000%; and

                  (viii)   Be acceptable to the Rating Agencies.

         To the extent that the Pre-Funded  Amount on deposit in the Pre-Funding  Account has not been fully applied to the purchase of
subsequent  mortgage  loans on or before July 15, 2007, the holders of Class I-A  Certificates  will receive on the  Distribution  Date
immediately following July 15, 2007, the Remaining Pre-Funded Amount.

         Any Remaining Pre-Funded Amount transferred to the Interest Coverage Account will be included in Principal Funds.

         Section 2.08.     Purposes and Powers of the Trust.

         The purpose of the common law trust, as created hereunder, is to engage in the following activities:

         (a)      acquire and hold the Mortgage Loans and the other assets of the Trust Fund and the proceeds therefrom;

         (b)      to issue the Certificates sold to the Depositor in exchange for the Mortgage Loans;

         (c)      to make payments on the Certificates;

         (d)      to engage in those  activities  that are  necessary,  suitable or  convenient  to  accomplish  the  foregoing  or are
         incidental thereto or connected therewith; and

         (e)      subject to compliance with this Agreement,  to engage in such other  activities as may be required in connection with
         conservation of the Trust Fund and the making of distributions to the Certificateholders.

         The Trust is hereby  authorized to engage in the foregoing  activities.  The trust shall not engage in any activity other than
in  connection  with the  foregoing or other than as required or authorized by the terms of this  Agreement  while any  Certificate  is
outstanding, and this Section 2.08 may not be amended.




--------------------------------------------------------------------------------




                                                              ARTICLE III
                                            Administration and Servicing of Mortgage Loans

         Section 3.01.     Master Servicer.  The Master Servicer shall  supervise,  monitor and oversee the obligation of the Servicers
to service and administer  their  respective  Mortgage Loans in accordance  with the terms of the applicable  Servicing  Agreements and
shall have full power and authority to do any and all things which it may deem  necessary or desirable in  connection  with such master
servicing and  administration.  The Master  Servicer shall comply in the performance of all reasonable  rules and  requirements of RMIC
under the RMIC  Policy,  with  respect  to paying  RMIC  premiums  under the RMIC  Policy on behalf of the  Trust.  In  performing  its
obligations  hereunder,  the Master Servicer shall act in a manner  consistent with Accepted Master Servicing  Practices.  Furthermore,
the Master  Servicer shall oversee and consult with each Servicer as necessary  from  time-to-time  to carry out the Master  Servicer's
obligations hereunder,  shall receive,  review and evaluate all reports,  information and other data provided to the Master Servicer by
each  Servicer  and shall cause each  Servicer to perform and observe the  covenants,  obligations  and  conditions  to be performed or
observed by such Servicer under its applicable  Servicing  Agreement.  The Master Servicer shall  independently and separately  monitor
each Servicer's  servicing  activities with respect to each related  Mortgage Loan,  reconcile the results of such monitoring with such
information  provided in the previous  sentence on a monthly basis and coordinate  corrective  adjustments to the Servicers' and Master
Servicer's records, and based on such reconciled and corrected  information,  the Master Servicer shall provide such information to the
Securities  Administrator  as shall be necessary in order for it to prepare the  statements  specified in Section 6.04, and prepare any
other  information and statements  required to be forwarded by the Master Servicer  hereunder.  The Master Servicer shall reconcile the
results of its Mortgage Loan monitoring with the actual remittances of the Servicers as reported to the Master Servicer.

         In addition to the foregoing,  in connection  with a modification  of any Mortgage Loan by a Servicer,  if the Master Servicer
is unable to enforce  the  obligations  of the  Servicer  with  respect to such  modification,  the Master  Servicer  shall  notify the
Depositor of such  Servicer's  failure to comply with the terms of the Servicing  Agreement.  If the Servicing  Agreement  requires the
approval of the Master Servicer for a modification to a Mortgage Loan, the Master  Servicer shall approve such  modification  if, based
upon its  receipt  of  written  notification  from the  related  Servicer  outlining  the terms of such  modification  and  appropriate
supporting  documentation,  the Master Servicer  determines that the modification is permitted under the terms of the related Servicing
Agreement  and  that  any  conditions  to such  modification  set  forth  in the  related  Servicing  Agreement  have  been  satisfied.
Furthermore,  if the related Servicing  Agreement requires the oversight and monitoring of loss mitigation measures with respect to the
related  Mortgage  Loans,  the Master  Servicer will monitor any loss  mitigation  procedure or recovery  action related to a defaulted
Mortgage Loan (to the extent it receives notice of such from the related  Servicer) and confirm that such loss mitigation  procedure or
recovery  action is initiated,  conducted and concluded in accordance with any timeframes and any other  requirements  set forth in the
related  Servicing  Agreement,  and the Master  Servicer  shall notify the  Depositor and the Guarantor in any case in which the Master
Servicer believes that the related Servicer is not complying with such timeframes and/or other requirements.

         The Trustee shall  furnish the Servicers and the Master  Servicer,  upon written  request from a Servicing  Officer,  with any
powers of attorney,  in substantially the form attached hereto as Exhibit O, and upon written request from a Servicing  Officer,  other
documents  in form as  provided  to it  necessary  or  appropriate  to enable the  Servicers  and the Master  Servicer  to service  and
administer the related Mortgage Loans and REO Property.

         The Trustee (or Custodian,  on its behalf) shall provide access to the records and  documentation in possession of the Trustee
(or  Custodian,   on  its  behalf)  regarding  the  related  Mortgage  Loans  and  REO  Property  and  the  servicing  thereof  to  the
Certificateholders,  the FDIC, and the  supervisory  agents and examiners of the FDIC,  such access being afforded only upon reasonable
prior written request and during normal  business hours at the office of the Trustee,  or Custodian on its behalf;  provided,  however,
that,  unless  otherwise  required by law, the Trustee,  or  Custodian on its behalf,  shall not be required to provide  access to such
records and  documentation  if the  provision  thereof  would  violate the legal right to privacy of any  Mortgagor.  The  Trustee,  or
Custodian on its behalf,  shall allow  representatives  of the above  entities to photocopy  any of the records and  documentation  and
shall provide equipment for that purpose at a charge that covers the Trustee's or Custodian's actual costs.

         The Trustee shall execute,  upon the Servicer's written  instruction (which includes the documents to be signed),  and deliver
to the Servicer and the Master Servicer any court pleadings,  requests for trustee's sale or other appropriate  documents  necessary or
desirable to (i) the  foreclosure  or trustee's  sale with respect to a Mortgaged  Property;  (ii) any  legal action  brought to obtain
judgment against any Mortgagor on the Mortgage Note or Security  Instrument;  (iii) obtain a deficiency judgment against the Mortgagor;
or (iv) enforce any other rights or remedies  provided by the Mortgage  Note or Security  Instrument  or otherwise  available at law or
equity.

         Section 3.02.     REMIC-Related  Covenants.  For as long as each 2007-3  REMIC  shall  exist,  the Trustee and the  Securities
Administrator  shall act in accordance  herewith to assure  continuing  treatment of such 2007-3 REMIC as a REMIC,  and the Trustee and
the  Securities  Administrator  shall comply with any directions of the Depositor,  the related  Servicer,  the Guarantor or the Master
Servicer to assure such continuing  treatment.  In particular,  the Securities  Administrator  shall not (a) sell or authorize the sale
of all or any portion of the Mortgage Loans or of any  investment of deposits in an Account  (except as otherwise  expressly  permitted
by this  Agreement)  unless such sale is as a result of a repurchase of the Mortgage Loans pursuant to this Agreement or the Securities
Administrator  has received a REMIC Opinion  addressed to the Securities  Administrator  prepared at the expense of the Trust Fund; and
(b) other than with respect to a substitution  pursuant to the Mortgage Loan Purchase Agreement,  the Subsequent Mortgage Loan Purchase
Agreement or Section 2.02,  Section 2.04 or Section 4.09 of this Agreement, as applicable,  accept any contribution to any 2007-3 REMIC
after the Startup Day without  receipt of a REMIC  Opinion  addressed to the  Securities  Administrator  prepared at the expense of the
Trust Fund.

         Section 3.03.     Monitoring of Servicers.  (a) The Master  Servicer  shall be responsible  for reporting to the Trustee,  the
Securities  Administrator,  the  Guarantor  and the  Depositor  the  non-compliance  by each Servicer with its duties under the related
Servicing Agreement.  In the review of each Servicer's  activities,  the Master Servicer may rely upon an officer's  certificate of the
Servicer (or similar  document  signed by an officer of the Servicer) with regard to such  Servicer's  compliance with the terms of its
Servicing  Agreement.  In the event that the Master  Servicer,  in its judgment,  determines  that a Servicer  (other than Wells Fargo)
should be terminated in accordance with its Servicing  Agreement,  or that a notice should be sent pursuant to such Servicing Agreement
with respect to the occurrence of an event that,  unless cured,  would  constitute  grounds for such  termination,  the Master Servicer
shall  notify the  Depositor,  the  Guarantor  and the Trustee in writing  thereof and,  subject to  subsection  (b) below,  the Master
Servicer shall issue such notice or take such other action as it deems appropriate.

         (b)      The Master  Servicer,  for the benefit of the Trustee,  the Guarantor and the  Certificateholders,  shall enforce the
obligations  of each  Servicer  under the  related  Servicing  Agreement,  and,  in the event  that a  Servicer  fails to  perform  its
obligations in accordance with the related Servicing Agreement:

                  (i) the Master  Servicer,  with the consent of the Guarantor  (other than with respect to a termination of a Servicer
for any failure by such Servicer to make any required  remittance or Monthly Advance under the related Servicing  Agreement),  provided
that such  consent  shall not be  unreasonably  delayed  or  withheld,  may  terminate  the  rights and  obligations  of such  Servicer
thereunder,  in accordance with the terms of the underlying Servicing Agreement,  and the Master Servicer may act as successor servicer
of the related  Mortgage  Loans (or, in the case of Wells Fargo,  shall notify the Trustee and the  Guarantor in writing of the failure
of Wells Fargo to perform its obligations  under the Wells Fargo Servicing  Agreement,  in which case the Trustee,  with the consent of
the Guarantor,  shall  terminate the rights and  obligations of Wells Fargo as Servicer and select a successor  servicer of the related
Mortgage  Loans) or cause the  Trustee to enter into a new  Servicing  Agreement,  which  Servicing  Agreement  shall be  substantially
similar to the existing Servicing Agreement in all material respects,  with a successor servicer selected by the Master Servicer,  (or,
in the case of Wells Fargo as  Servicer,  the Trustee)  with the consent of the  Guarantor,  which  consent  shall not be  unreasonably
delayed or withheld; or

                  (ii) the Guarantor  may terminate the rights and  obligations  of such Servicer  thereunder,  in accordance  with the
terms of the underlying Servicing Agreement,  and cause the Trustee to enter into a new Servicing Agreement,  which Servicing Agreement
shall be substantially  similar to the existing  Servicing  Agreement in all material  respects,  with a successor servicer selected by
the Guarantor (with the consent of the Master Servicer, which consent shall not be unreasonably delayed or withheld);

                  provided,  however,  (x) no Servicer may be terminated as servicer under its Servicing  Agreement  unless and until a
successor  to such  Servicer has assumed in writing all of the  obligations  of the  terminated  Servicer  under the related  Servicing
Agreement,  including the obligation to make Monthly Advances,  arising from and after the date of termination and (y) it is understood
and  acknowledged by the parties hereto that there will be a period of transition  (not to exceed 90 days) before the actual  servicing
functions  can be  fully  transferred  to  such  successor  servicer.  Such  enforcement,  including,  without  limitation,  the  legal
prosecution of claims,  termination of Servicing  Agreements and the pursuit of other appropriate  remedies,  shall be in such form and
carried out to such an extent and at such time as the Master Servicer,  the Guarantor or the Trustee, as applicable,  in its good faith
business  judgment,  would require were it the owner of the related Mortgage Loans. The Master Servicer,  the Guarantor or the Trustee,
as  applicable,  shall pay the costs of such  enforcement  at its own expense  (except as  provided  below),  provided  that the Master
Servicer,  the  Guarantor or the Trustee,  as  applicable,  shall not be required to prosecute or defend any legal action except to the
extent that the Master Servicer,  the Guarantor or the Trustee, as applicable,  shall have received reasonable  indemnity for its costs
and expenses in pursuing  such action.  Nothing  herein shall impose any  obligation on the part of the Trustee to assume or succeed to
the duties or obligations of Wells Fargo,  as servicer,  or the Master  Servicer except if the Trustee is unable to find a successor to
Wells Fargo as successor  servicer or except as provided under Section 8.02 herein,  in which cases the Trustee shall assume or succeed
to such duties or obligation.

         (c)      To the extent that the costs and  expenses of the Master  Servicer,  the  Guarantor or the  Trustee,  as  applicable,
related to any termination of a Servicer,  the  enforcement or prosecution of related claims,  rights or remedies on the appointment of
a successor  servicer or the transfer and assumption of servicing by the Master  Servicer or the Trustee,  as applicable,  with respect
to any Servicing Agreement  (including,  without limitation,  (i) all legal costs and expenses and all due diligence costs and expenses
associated  with an  evaluation of the  potential  termination  of the Servicer as a result of an event of default by such Servicer and
(ii) all costs and expenses  associated  with the complete  transfer of servicing,  including,  but not limited to, all servicing files
and all servicing  data and the  completion,  correction or  manipulation  of such  servicing  data as may be required by the successor
servicer to correct any errors or  insufficiencies  in the servicing data or otherwise to enable the successor  servicer to service the
Mortgage Loans in accordance  with the related  Servicing  Agreement) are not fully and timely  reimbursed by the terminated  Servicer,
the  Master  Servicer  or the  Trustee,  as  applicable,  shall be  entitled  to  reimbursement  of such  costs and  expenses  from the
Distribution Account.

         (d)      The Master Servicer shall require each Servicer to comply with the remittance  requirements and other obligations set
forth in the related  Servicing  Agreement,  including the  obligation of each Servicer to furnish  information  regarding the borrower
credit  files  related to each  Mortgage  Loan to credit  reporting  agencies  in  compliance  with the  provisions  of the Fair Credit
Reporting Act and the applicable implementing regulations, on a monthly basis.

         (e)      If the Master Servicer acts as Servicer,  it will not assume liability for the  representations and warranties of the
Servicer, if any, that it replaces.

         (f)      At the  reasonable  written  request of the  Guarantor,  the Master  Servicer  shall within 2 Business  Days
following  such request,  provide an Officer's  Certificate  certifying as to the aggregate  amount of Realized  Losses on the Group II
Mortgage  Loans as of the related  Distribution  Date if such  Realized  Losses will  result in the payment of a  Guaranteed  Principal
Distribution Amount on such Payment Date.

         Section 3.04.     Fidelity Bond. The Master  Servicer,  at its expense,  shall maintain in effect a blanket  fidelity bond and
an errors and omissions  insurance  policy,  affording  coverage with respect to all directors,  officers,  employees and other Persons
acting on such Master  Servicer's  behalf,  and covering errors and omissions in the performance of the Master  Servicer's  obligations
hereunder.  The Master  Servicer  shall provide the Guarantor  (upon  reasonable  written  request) with evidence of any such insurance
policies  and  fidelity  bond.  The errors  and  omissions  insurance  policy  and the  fidelity  bond shall be in such form and amount
generally acceptable for entities serving as master servicers or trustees.

         Section 3.05.     Power to Act;  Procedures.  The Master  Servicer shall master service the Mortgage Loans and shall have full
power and  authority,  subject to the REMIC  Provisions  and the  provisions of Article X hereof,  to do any and all things that it may
deem  necessary or desirable in  connection  with the master  servicing and  administration  of the Mortgage  Loans,  including but not
limited to the power and  authority  (i) to  execute  and  deliver,  on behalf of the  Certificateholders  and the  Trustee,  customary
consents or waivers and other  instruments  and documents,  (ii) to  consent to transfers of any Mortgaged  Property and assumptions of
the Mortgage Notes and related  Mortgages,  (iii) to collect any Insurance  Proceeds and Liquidation  Proceeds,  and (iv) to effectuate
foreclosure  or other  conversion of the ownership of the Mortgaged  Property  securing any Mortgage Loan (with respect to any Group II
Mortgage Loan, with the written  consent of the  Guarantor),  in each case, in accordance with the provisions of this Agreement and the
Servicing Agreement,  as applicable;  provided,  however, that the Master Servicer shall not (and, consistent with its responsibilities
under  Section 3.03,  shall not  authorize  any Servicer to) knowingly or  intentionally  take any action,  or fail to take (or fail to
cause to be taken) any action  reasonably  within its control and the scope of duties more  specifically set forth herein,  that, under
the REMIC  Provisions,  if taken or not taken, as the case may be, would cause any 2007-3 REMIC to fail to qualify as a REMIC or result
in the  imposition  of a tax upon the Trust  Fund  (including  but not  limited  to the tax on  prohibited  transactions  as defined in
Section 860F(a)(2)  of the Code and the tax on  contributions  to a REMIC set forth in  Section 860G(d)  of the Code) unless the Master
Servicer and the  Guarantor  have  received an Opinion of Counsel (but not at the expense of the Master  Servicer or the  Guarantor) to
the effect that the  contemplated  action would not cause any 2007-3 REMIC to fail to qualify as a REMIC or result in the imposition of
a tax upon any 2007-3 REMIC. The Trustee shall furnish the Master  Servicer,  upon written request from a Servicing  Officer,  with any
powers of attorney  empowering the Master Servicer or any Servicer to execute and deliver  instruments of satisfaction or cancellation,
or of partial or full release or discharge,  and to foreclose upon or otherwise liquidate Mortgaged Property, and to appeal,  prosecute
or defend in any court action relating to the Mortgage Loans or the Mortgaged  Property,  in accordance  with the applicable  Servicing
Agreement and this Agreement,  and the Trustee shall execute and deliver such other documents,  as the Master Servicer may request,  to
enable the Master  Servicer to master service and administer  the Mortgage  Loans and carry out its duties  hereunder,  in each case in
accordance  with  Accepted  Master  Servicing  Practices  (and the  Trustee  shall have no  liability  for misuse of any such powers of
attorney by the Master  Servicer or any  Servicer).  If the Master  Servicer or the Trustee has been advised that it is likely that the
laws of the state in which  action is to be taken  prohibit  such action if taken in the name of the Trustee or that the Trustee  would
be adversely  affected under the "doing  business" or tax laws of such state if such action is taken in its name,  the Master  Servicer
shall join with the Trustee in the  appointment  of a co-trustee  pursuant to  Section 9.11  hereof.  In the  performance of its duties
hereunder,  the Master  Servicer shall be an independent  contractor and shall not, except in those instances where it is taking action
in the name of the Trust, be deemed to be the agent of the Trust.

         Section 3.06.     Due-on-Sale Clauses;  Assumption  Agreements.  To the extent provided in the applicable Servicing Agreement,
to the extent Mortgage Loans contain  enforceable  due-on-sale  clauses,  the Master Servicer shall cause the Servicers to enforce such
clauses in accordance with the applicable  Servicing  Agreement.  If applicable law prohibits the  enforcement of a due-on-sale  clause
or such clause is otherwise not enforced in accordance  with the applicable  Servicing  Agreement,  and, as a  consequence,  a Mortgage
Loan is assumed, the original Mortgagor may be released from liability in accordance with the applicable Servicing Agreement.

         Section 3.07.     Release of Mortgage  Files.  (a) Upon  becoming  aware of the payment in full of any Mortgage  Loan,  or the
receipt by any Servicer of a  notification  that payment in full has been escrowed in a manner  customary for such purposes for payment
to  Certificateholders  on the next Distribution Date, the Servicer will, if required under the applicable  Servicing  Agreement (or if
the Servicer  does not,  the Master  Servicer  may),  promptly  furnish to the  Custodian,  on behalf of the  Trustee,  two copies of a
certification  substantially  in the form of  Exhibit D-1  or Exhibit  D-2  hereto,  as  applicable  (or as  otherwise  provided in the
Custodial  Agreement) signed by a Servicing Officer or in a mutually agreeable  electronic format which will, in lieu of a signature on
its face,  originate from a Servicing  Officer (which  certification  shall include a statement to the effect that all amounts received
in  connection  with such payment that are required to be deposited in the Protected  Account  maintained  by the  applicable  Servicer
pursuant to Section 4.01,  or by the applicable  Servicer pursuant to its Servicing  Agreement,  have been or will be so deposited) and
shall  request that the  Custodian,  on behalf of the Trustee,  deliver to the  applicable  Servicer the related  Mortgage  File.  Upon
receipt of such certification and request,  the Custodian,  on behalf of the Trustee,  shall promptly release the related Mortgage File
to the  applicable  Servicer and the Trustee and Custodian  shall have no further  responsibility  with regard to such  Mortgage  File.
Upon any such payment in full,  each Servicer is  authorized,  to give, as agent for the Trustee,  as the mortgagee  under the Mortgage
that secured the Mortgage Loan, an instrument of  satisfaction  (or assignment of mortgage  without  recourse)  regarding the Mortgaged
Property  subject to the  Mortgage,  which  instrument of  satisfaction  or  assignment,  as the case may be, shall be delivered to the
Person or Persons entitled thereto against receipt therefor of such payment,  it being understood and agreed that no expenses  incurred
in connection with such instrument of satisfaction or assignment, as the case may be, shall be chargeable to the Protected Account.

         (b)      From time to time and as appropriate  for the servicing or  foreclosure  of any Mortgage Loan and in accordance  with
the applicable  Servicing  Agreement,  upon written  instruction from such Servicer or the Master  Servicer,  the Trustee shall execute
such documents as shall be prepared and furnished to the Trustee by a Servicer or the Master  Servicer (in form  reasonably  acceptable
to the Trustee) and as are necessary to the  prosecution  of any such  proceedings.  The  Custodian,  on behalf of the Trustee,  shall,
upon the request of a Servicer or the Master  Servicer,  and delivery to the  Custodian,  on behalf of the Trustee,  of two copies of a
request for release signed by a Servicing  Officer  substantially  in the form of Exhibit D-1 or Exhibit D-2 hereto,  as applicable (or
in a mutually  agreeable  electronic  format  which will,  in lieu of a signature  on its face,  originate  from a Servicing  Officer),
release the related  Mortgage  File held in its  possession  or control to the Servicer or the Master  Servicer,  as  applicable.  Such
trust  receipt  shall  obligate  the  Servicer or the Master  Servicer to return the  Mortgage  File to the  Custodian on behalf of the
Trustee,  when the need therefor by the Servicer or the Master  Servicer no longer exists unless the Mortgage Loan shall be liquidated,
in which case, upon receipt of a certificate of a Servicing Officer similar to that hereinabove  specified,  the Mortgage File shall be
released by the Custodian, on behalf of the Trustee, to the Servicer or the Master Servicer.

         Section 3.08.     Documents,  Records  and Funds in  Possession  of Master  Servicer  To Be Held for  Trustee.  (a) The Master
Servicer shall transmit and each Servicer (to the extent  required by the related  Servicing  Agreement)  shall transmit to the Trustee
or Custodian on its behalf such  documents and  instruments  coming into the  possession  of the Master  Servicer or such Servicer from
time to time as are  required  by the  terms  hereof,  or in the case of the  Servicers,  the  applicable  Servicing  Agreement,  to be
delivered  to the Trustee or  Custodian  on its behalf.  Any funds  received by the Master  Servicer or by a Servicer in respect of any
Mortgage Loan or which  otherwise are collected by the Master Servicer or by a Servicer as Liquidation  Proceeds or Insurance  Proceeds
in  respect  of any  Mortgage  Loan  shall be held for the  benefit of the  Trustee  and the  Certificateholders  subject to the Master
Servicer's  right to retain or withdraw from the Distribution  Account the Master Servicing  Compensation and other amounts provided in
this  Agreement,  and to the right of each  Servicer  to retain its  Servicing  Fee and other  amounts as  provided  in the  applicable
Servicing  Agreement.  The Master Servicer shall, and (to the extent provided in the applicable  Servicing  Agreement) shall cause each
Servicer to, provide access to information and  documentation  regarding the Mortgage Loans to the Trustee,  its agents and accountants
at any  time  upon  reasonable  request  and  during  normal  business  hours,  and to  Certificateholders  that are  savings  and loan
associations,  banks or insurance  companies,  the Office of Thrift  Supervision,  the FDIC and the supervisory agents and examiners of
such Office and  Corporation  or examiners of any other  federal or state banking or insurance  regulatory  authority if so required by
applicable  regulations of the Office of Thrift  Supervision or other regulatory  authority,  such access to be afforded without charge
but only upon reasonable  request in writing and during normal  business hours at the offices of the Master Servicer  designated by it.
In fulfilling such a request the Master Servicer shall not be responsible for determining the sufficiency of such information.

         (b)      All Mortgage Files and funds  collected or held by, or under the control of, the Master  Servicer,  in respect of any
Mortgage Loans,  whether from the collection of principal and interest  payments or from  Liquidation  Proceeds or Insurance  Proceeds,
shall be held by the Master Servicer for and on behalf of the Trustee and the  Certificateholders  and shall be and remain the sole and
exclusive property of the Trustee;  provided,  however, that the Master Servicer and each Servicer shall be entitled to setoff against,
and deduct  from,  any such funds any amounts  that are properly  due and payable to the Master  Servicer or such  Servicer  under this
Agreement or the applicable Servicing Agreement.

         Section 3.09.     Standard  Hazard  Insurance and Flood  Insurance  Policies.  (a) For each Mortgage Loan, the Master Servicer
shall enforce any obligation of the Servicers  under the related  Servicing  Agreements to maintain or cause to be maintained  standard
fire and casualty  insurance and, where  applicable,  flood insurance,  all in accordance with the provisions of the related  Servicing
Agreements.  It is understood and agreed that such insurance shall be with insurers  meeting the eligibility  requirements set forth in
the applicable  Servicing  Agreement and that no earthquake or other  additional  insurance is to be required of any Mortgagor or to be
maintained on property  acquired in respect of a defaulted  loan,  other than pursuant to such applicable laws and regulations as shall
at any time be in force and as shall require such additional insurance.

         (b)      Pursuant  to  Section 4.01  and 4.04,  any amounts  collected  by the  Servicers  or the Master  Servicer,  under any
insurance  policies (other than amounts to be applied to the restoration or repair of the property  subject to the related  Mortgage or
released to the Mortgagor in accordance with the applicable  Servicing  Agreement)  shall be deposited into the  Distribution  Account,
subject to withdrawal  pursuant to  Section 4.04  and 4.05. Any cost incurred by the Master Servicer or any Servicer in maintaining any
such  insurance if the Mortgagor  defaults in its  obligation to do so shall be added to the amount owing under the Mortgage Loan where
the terms of the Mortgage  Loan so permit;  provided,  however,  that the addition of any such cost shall not be taken into account for
purposes of calculating  the  distributions  to be made to  Certificateholders  and shall be recoverable by the Master Servicer or such
Servicer pursuant to Section 4.04 and 4.05.

         Section 3.10.     Presentment of Claims and Collection of Proceeds.  The Master  Servicer shall (to the extent provided in the
applicable Servicing  Agreement) cause the related Servicer to prepare and present on behalf of the Trustee and the  Certificateholders
all claims under the Insurance  Policies and take such actions  (including the  negotiation,  settlement,  compromise or enforcement of
the insured's  claim) as shall be necessary to realize  recovery under such  policies.  Any proceeds  disbursed to the Master  Servicer
(or  disbursed to a Servicer and remitted to the Master  Servicer) in respect of such  policies,  bonds or contracts  shall be promptly
deposited  in the  Distribution  Account  upon  receipt,  except  that any  amounts  realized  that are to be  applied to the repair or
restoration of the related  Mortgaged  Property as a condition  precedent to the presentation of claims on the related Mortgage Loan to
the insurer under any applicable Insurance Policy need not be so deposited (or remitted).

         Section 3.11.     Maintenance  of the  Primary  Mortgage  Insurance  Policies.  (a) The  Master  Servicer  shall not take,  or
authorize any Servicer (to the extent such action is prohibited  under the  applicable  Servicing  Agreement) to take,  any action that
would result in noncoverage  under any  applicable  Primary  Mortgage  Insurance  Policy of any loss which,  but for the actions of the
Master Servicer or such Servicer,  would have been covered  thereunder.  The Master  Servicer shall use its best reasonable  efforts to
cause each  Servicer (to the extent  required  under the related  Servicing  Agreement) to keep in force and effect (to the extent that
the Mortgage Loan requires the Mortgagor to maintain such insurance),  primary mortgage  insurance  applicable to each Mortgage Loan in
accordance with the provisions of this Agreement and the related  Servicing  Agreement,  as applicable.  The Master Servicer shall not,
and shall not authorize any Servicer (to the extent required under the related  Servicing  Agreement) to, cancel or refuse to renew any
such Primary  Mortgage  Insurance  Policy that is in effect at the date of the initial issuance of the Mortgage Note and is required to
be kept in force  hereunder  except in  accordance  with the  provisions  of this  Agreement and the related  Servicing  Agreement,  as
applicable.

         (b)      The Master Servicer agrees to present,  or to cause each Servicer (to the extent required under the related Servicing
Agreement)  to  present,  on behalf of the  Trustee  and the  Certificateholders,  claims to the  insurer  under any  Primary  Mortgage
Insurance  Policies and, in this regard,  to take such  reasonable  action as shall be necessary to permit  recovery  under any Primary
Mortgage  Insurance  Policies  respecting  defaulted  Mortgage Loans.  Pursuant to Section 4.01 and 4.04, any amounts  collected by the
Master Servicer or any Servicer under any Primary Mortgage Insurance Policies shall be deposited in the Distribution  Account,  subject
to withdrawal pursuant to Section 4.05.

         Section 3.12.     Trustee to Retain Possession of Certain Insurance Policies and Documents.

         The Trustee (or the  Custodian,  on behalf of the  Trustee),  shall retain  possession  and custody of the  originals  (to the
extent  available) of any Primary  Mortgage  Insurance  Policies,  or certificate of insurance if applicable,  and any  certificates of
renewal as to the foregoing as may be issued from time to time as contemplated by this Agreement.  Until all amounts  distributable  in
respect of the Certificates  have been distributed in full and the Master Servicer  otherwise has fulfilled its obligations  under this
Agreement,  the Trustee (or the Custodian,  on behalf of the Trustee) shall also retain possession and custody of each Mortgage File in
accordance  with and subject to the terms and conditions of this Agreement.  The Master Servicer shall promptly  deliver or cause to be
delivered to the Trustee (or the  Custodian,  on behalf of the  Trustee),  upon the  execution or receipt  thereof the originals of any
Primary Mortgage Insurance Policies,  any certificates of renewal,  and such other documents or instruments that constitute portions of
the Mortgage File that come into the possession of the Master Servicer from time to time.

         Section 3.13.     Realization  Upon Defaulted  Mortgage  Loans.  The Master  Servicer shall cause each Servicer (to the extent
required  under the related  Servicing  Agreement)  to  foreclose  upon,  repossess or otherwise  comparably  convert the  ownership of
Mortgaged  Properties  securing  such of the  Mortgage  Loans as come into and  continue  in  default  and as to which no  satisfactory
arrangements  can be made for collection of delinquent  payments,  all in accordance with the applicable  Servicing  Agreement.  To the
extent  provided in the related  Servicing  Agreement,  no Mortgaged  Property  which  contains  hazardous  wastes of any kind shall be
foreclosed upon without the prior written the consent of the Guarantor.

         Section 3.14.     Compensation  for the Master  Servicer.  The Master  Servicer will be entitled to receive a fee (the "Master
Servicing Fee") as  compensation  for its activities  under this Agreement equal to 1/12th of the Master  Servicing Fee Rate multiplied
by the Stated  Principal  Balance of the Mortgage  Loans as of the Due Date.  The Master  Servicer  will also be entitled to the income
and gain realized from any investment of funds in the  Distribution  Account as set forth in Section 4.04(f) for the performance of its
activities  hereunder.  The Master  Servicer  shall be required to pay all expenses  incurred by it in connection  with its  activities
hereunder and shall not be entitled to reimbursement therefor except as provided in this Agreement.

         Section 3.15.     REO  Property.  (a) In the event the Trust Fund  acquires  ownership  of any REO  Property in respect of any
related  Mortgage Loan, the deed or  certificate  of sale shall be issued to the Trustee,  or to its nominee,  on behalf of the related
Certificateholders.  The Master  Servicer shall, to the extent  provided in the applicable  Servicing  Agreement,  cause the applicable
Servicer to sell,  any REO Property as  expeditiously  as possible and in  accordance  with the  provisions  of this  Agreement and the
related  Servicing  Agreement,  as applicable.  Pursuant to its efforts to sell such REO Property,  the Master Servicer shall cause the
applicable  Servicer to protect and conserve,  such REO Property in the manner and to the extent  required by the applicable  Servicing
Agreement,  in  accordance  with the REMIC  Provisions  and in a manner that does not result in a tax on "net  income from  foreclosure
property" or cause such REO  Property to fail to qualify as  "foreclosure  property"  within the meaning of Section  860G(a)(8)  of the
Code.

         (b)      The Master Servicer shall, to the extent required by the related Servicing  Agreement,  cause the applicable Servicer
to deposit all funds collected and received in connection with the operation of any REO Property in the Protected Account.

         (c)      The Master Servicer and the applicable  Servicer,  upon the final disposition of any REO Property,  shall be entitled
to reimbursement for any related  unreimbursed  Monthly Advances and other  unreimbursed  advances as well as any unpaid Servicing Fees
from  Liquidation  Proceeds  received  in  connection  with  the  final  disposition  of such  REO  Property;  provided,  that any such
unreimbursed  Monthly  Advances as well as any unpaid  Servicing  Fees may be  reimbursed  or paid,  as the case may be, prior to final
disposition, out of any net rental income or other net amounts derived from such REO Property.

         (d)      To the extent provided in the related  Servicing  Agreement,  the Liquidation  Proceeds from the final disposition of
the REO Property,  net of any payment to the Master  Servicer and the  applicable  Servicer as provided above shall be deposited in the
Protected  Account on or prior to the  Determination  Date in the month  following  receipt thereof and be remitted by wire transfer in
immediately  available  funds to the  Master  Servicer  for  deposit  into the  Distribution  Account on the next  succeeding  Servicer
Remittance Date.

         Section 3.16.     Annual Statement as to Compliance.  The Master Servicer and the Securities  Administrator  shall deliver (or
otherwise make available) to the Depositor,  the Guarantor and the Securities  Administrator,  not later than March 15 of each calendar
year beginning in 2008, an Officer's  Certificate (an "Annual Statement of Compliance")  stating,  as to each signatory  thereof,  that
(i) a review of the activities of each such party during the preceding  calendar year and of its  performance  under this Agreement has
been made under such officer's  supervision  and (ii) to the best of such  officer's  knowledge,  based on such review,  such party has
fulfilled all of its obligations  under this Agreement in all material  respects  throughout such year, or, if there has been a failure
to fulfill any such  obligation in any material  respect,  specifying each such failure known to such officer and the nature and status
of cure provisions  thereof.  Such Annual  Statement of Compliance  shall contain no restrictions or limitations on its use. The Master
Servicer  shall enforce the  obligation of each  Servicer,  to the extent set forth in the related  Servicing  Agreement,  to deliver a
similar Annual  Statement of Compliance by that Servicer to the Depositor and the Securities  Administrator  as described  above as and
when required with respect to the Master Servicer.  In the event that certain servicing  responsibilities  with respect to the Mortgage
Loans have been delegated by the Master Servicer,  the Securities  Administrator,  the Guarantor (with respect to any Special Servicer)
or a Servicer to a subservicer or  subcontractor,  each such entity shall cause such Special  Servicer,  subservicer  or  subcontractor
(and with respect to each Servicer,  the Master  Servicer  shall enforce the  obligation of such Servicer to the extent  required under
the related  Servicing  Agreement)  to deliver a similar  Annual  Statement of  Compliance by that Special  Servicer,  subservicer,  or
subcontractor  to the Depositor and the  Securities  Administrator  as described  above as and when required with respect to the Master
Servicer or the related Servicer, as the case may be.

         Failure of the Master  Servicer to comply with this Section 3.16  (including  with respect to the time frames required in this
Section)  shall be deemed an Event of Default and the  Trustee,  at the  written  direction  of the  Depositor,  shall,  in addition to
whatever  rights  the  Trustee  may have under this  Agreement  and at law or equity or to  damages,  including  injunctive  relief and
specific  performance,  upon notice  immediately  terminate all the rights and  obligations of the Master Servicer under this Agreement
and in and to the Mortgage  Loans and the proceeds  thereof  without  compensating  the Master  Servicer for the same.  This  paragraph
shall supersede any other provision in this Agreement or any other agreement to the contrary.

         Failure of the Securities  Administrator  to comply with this Section 3.16 (including with respect to the time frames required
in this Section) shall be deemed an Event of Default and the Trustee at the written  direction of the Depositor,  shall, in addition to
whatever  rights  the  Trustee  may have under this  Agreement  and at law or equity or to  damages,  including  injunctive  relief and
specific  performance,  upon notice  immediately  terminate all the rights and obligations of the Securities  Administrator  under this
Agreement and in and to the Mortgage Loans and the proceeds  thereof without  compensating the Securities  Administrator  for the same.
This paragraph shall supersede any other provision in this Agreement or any other agreement to the contrary.

         Section 3.17.     Assessments of Compliance and Attestation  Reports.  Pursuant to Rules 13a-18 and 15d-18 of the Exchange Act
and Item 1122 of Regulation AB, the Master Servicer,  the Securities  Administrator  and the Custodian (to the extent set forth in this
Section)  (each,  an "Attesting  Party") shall deliver (or otherwise  make  available)  to the  Depositor,  the  Guarantor,  the Master
Servicer and the  Securities  Administrator  on or before March 15 of each calendar  year  beginning in 2008, a report  regarding  such
Attesting Party's  assessment of compliance (an "Assessment of Compliance") with the Servicing  Criteria during the preceding  calendar
year.  The Assessment of Compliance, as set forth in Regulation AB, must contain the following:

         (a)      A statement by an authorized  officer of such Attesting Party of its authority and its  responsibility  for assessing
compliance with the Servicing Criteria applicable to the related Attesting Party;

         (b)      A statement by such officer that such Attesting Party used the Servicing  Criteria attached as Exhibit M hereto,  and
which will also be attached to the  Assessment  of  Compliance,  to assess  compliance  with the Servicing  Criteria  applicable to the
related Attesting Party;

         (c)      An assessment by such officer of the related Attesting Party's compliance with the applicable  Servicing Criteria for
the period  consisting of the preceding  calendar year,  including  disclosure of any material  instance of noncompliance  with respect
thereto  during such  period,  which  assessment  shall be based on the  activities  such  Attesting  Party  performs  with  respect to
asset-backed  securities  transactions  taken as a whole involving the related  Attesting Party, that are backed by the same asset type
as the Mortgage Loans;

         (d)      A statement  that a registered  public  accounting  firm has issued an  attestation  report on the related  Attesting
Party's Assessment of Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the Servicing Criteria,  if any, are not applicable to such related Attesting Party, which
statement shall be based on the activities such related Attesting Party performs with respect to asset-backed  securities  transactions
taken as a whole involving such related Attesting Party, that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum  shall  address each of the  Servicing  Criteria  specified on Exhibit M hereto that are indicated as
applicable to the related Attesting Party.

         On or before March 15 of each calendar year  beginning in 2008,  each  Attesting  Party shall furnish to the Master  Servicer,
the Depositor,  the Guarantor and the Securities  Administrator a report (an "Attestation  Report") by a registered  public  accounting
firm that attests to, and reports on, the Assessment of Compliance  made by the related  Attesting  Party,  as required by Rules 13a-18
and 15d-18 of the Exchange Act and Item 1122(b) of Regulation AB, which  Attestation  Report must be made in accordance  with standards
for attestation  reports issued or adopted by the Public Company  Accounting  Oversight Board. Such Attestation Report shall contain no
restrictions or limitations on its use.

         The Master  Servicer  shall enforce the  obligation of each Servicer to deliver to the  Securities  Administrator,  the Master
Servicer  and the  Depositor  an  Assessment  of  Compliance  and  Attestation  Report as and when  provided in the  related  Servicing
Agreement.  Each of  the Company,  the Master  Servicer and the Securities  Administrator  shall cause,  and the Master  Servicer shall
enforce the obligation (as and when provided in the related  Servicing  Agreement) of each Servicer to cause,  any subservicer and each
subcontractor (to the extent such subcontractor is determined by the Company, the Master Servicer or the Securities  Administrator,  as
applicable,  to be a Party  Participating  in the Servicing  Function within the meaning of Item 1122 of Regulation AB) that is engaged
by the Company,  such Servicer,  the Master  Servicer or the  Securities  Administrator,  as  applicable,  to deliver to the Securities
Administrator,  the Master  Servicer and the Depositor an Assessment of Compliance and  Attestation  Report as and when provided above.
Such  Assessment of Compliance,  as to any  subservicer or  subcontractor,  shall at a minimum  address each of the Servicing  Criteria
specified  on Exhibit M hereto  that are  indicated  as  applicable  to any  "primary  servicer"  to the  extent  such  subservicer  or
subcontractor is performing any servicing  function for the party who engages it and to the extent such party is not itself  addressing
the Servicing  Criteria  related to such servicing  function in its own Assessment of Compliance.  The Securities  Administrator  shall
confirm that each of the Assessments of Compliance  delivered to it, taken as a whole,  address all of the Servicing Criteria and taken
individually  address the  Servicing  Criteria  for each party as set forth on Exhibit M and notify the  Depositor  of any  exceptions.
Notwithstanding  the foregoing,  as to any subcontractor (as defined in the related Servicing  Agreement),  an Assessment of Compliance
is not required to be delivered unless it is required as part of a Form 10-K with respect to the Trust Fund.

         The  Custodian  shall  deliver to the Master  Servicer,  the  Securities  Administrator  and the  Depositor an  Assessment  of
Compliance  and  Attestation  Report,  as and when provided  above,  which shall at a minimum  address each of the  Servicing  Criteria
specified on Exhibit M hereto which are  indicated as  applicable  to a  "custodian."  Notwithstanding  the  foregoing an Assessment of
Compliance or  Attestation  Report is not required to be delivered by any  Custodian  unless it is required as part of a Form 10-K with
respect to the Trust Fund.

         Failure of the Master  Servicer to comply with this Section 3.17 (including  with respect to the timeframes  required  herein)
shall,  upon written  notice from the Trustee upon  receiving  direction  from the  Depositor,  constitute an Event of Default and, the
Trustee shall, in addition to whatever  rights the Trustee may have under this Agreement and at law or equity or to damages,  including
injunctive  relief and  specific  performance,  upon  notice  immediately  terminate  all of the rights and  obligations  of the Master
Servicer under this Agreement and in and to the Mortgage Loans and the proceeds  thereof without  compensating  the Master Servicer for
the same (but subject to the Master Servicer rights to payment of any Master Servicing  Compensation  and  reimbursement of all amounts
for which it is entitled to be reimbursed  prior to the date of  termination).  Failure of the Securities  Administrator to comply with
this Section 3.17  (including  with respect to the timeframes  required in this Section)  which failure  results in a failure to timely
file the related Form 10-K,  shall,  upon written  notice from the Trustee upon receiving  direction from the Depositor,  constitute an
Event of Default,  and the Trustee  shall,  in addition  to  whatever  rights the Trustee may have under this  Agreement  and at law or
equity or to damages,  including injunctive relief and specific  performance,  upon notice immediately  terminate all of the rights and
obligations of the Securities  Administrator  under this  Agreement and in and to the Mortgage Loans and the proceeds  thereof  without
compensating the Securities  Administrator  for the same (but subject to the Securities  Administrator's  right to reimbursement of all
amounts  for which it is entitled  to be  reimbursed  prior to the date of  termination).  This  paragraph  shall  supersede  any other
provision in this Agreement or any other agreement to the contrary.

         Section 3.18.     Reports Filed with  Securities and Exchange  Commission.  (a)(i)(A)  Within 15 days after each  Distribution
Date,  the  Securities  Administrator  shall,  in accordance  with industry  standards,  prepare and file with the  Commission  via the
Electronic Data Gathering and Retrieval System ("EDGAR"),  a Distribution  Report on Form 10-D,  signed by the Master Servicer,  with a
copy of the Monthly  Statement to be furnished by the Securities  Administrator  to the  Certificateholders  and the Guarantor for such
Distribution  Date  provided  that the  Securities  Administrator  shall have  received no later than 5 calendar days after the related
Distribution  Date, all information  required to be provided to the Securities  Administrator as described in clause (a)(iv) below. Any
disclosure  in addition to the Monthly  Statement  that is  required to be included on Form 10-D  ("Additional  Form 10-D  Disclosure")
shall, pursuant to the paragraph  immediately below, be reported by the parties set forth on Exhibit Q to the Securities  Administrator
and the Depositor,  approved for inclusion by the Depositor,  and the Securities  Administrator  will have no duty or liability for any
failure  hereunder to determine or prepare any Additional Form 10-D Disclosure  absent such reporting (other than with respect to cases
in which the Securities Administrator is the reporting party as set forth in Exhibit Q) and approval.

         (B) Within 5 calendar  days after the  related  Distribution  Date,  (i) the  parties set forth in Exhibit Q shall be
         required to provide,  and the Master  Servicer shall enforce the  obligations of each Servicer (to the extent  provided in the
         related  Servicing  Agreement) to provide,  pursuant to Section  3.18(a)(iv)  below, to the Securities  Administrator  and the
         Depositor,  to the  extent  known by a  responsible  officer  thereof,  in  EDGAR-compatible  form,  or in such  other form as
         otherwise  agreed upon by the  Securities  Administrator  and the  Depositor  and such party,  the form and  substance  of any
         Additional  Form  10-D  Disclosure,  if  applicable,  and (ii) the  Depositor  will  approve,  as to form  and  substance,  or
         disapprove,  as the case may be, the inclusion of the Additional  Form 10-D  Disclosure on Form 10-D.  The Depositor  shall be
         responsible  for any reasonable  fees and expenses  assessed or incurred by the Securities  Administrator  in connection  with
         including any Additional Form 10-D Disclosure on Form 10-D pursuant to this Section.

         (C)   After preparing the Form 10-D, the Securities  Administrator shall forward electronically a copy of the Form 10-D to the
         Master  Servicer,  and in the case that such Form 10-D contains  Additional Form 10-D  Disclosure,  to the Master Servicer and
         the  Depositor,  for review.  Within two Business  Days after  receipt of such copy,  but no later than the 12th  calendar day
         after the Distribution  Date (provided that, the Securities  Administrator  forwards a copy of the Form 10-D no later than the
         10th calendar after the Distribution  Date), the Depositor shall notify the Securities  Administrator in writing (which may be
         furnished  electronically)  of any changes to or approval of such Form 10-D. In the absence of receipt of any written  changes
         or  approval,  the  Securities  Administrator  shall be  entitled  to assume  that  such  Form  10-D is in final  form and the
         Securities  Administrator  may proceed with the  execution  and filing of the Form 10-D.  No later than the 13th  calendar day
         after the related  Distribution  Date, a duly  authorized  officer of the Master Servicer shall sign the Form 10-D and, in the
         case where the Master  Servicer and  Securities  Administrator  are not  affiliated  return an  electronic or fax copy of such
         signed Form 10-D (with an original  executed  hard copy to follow by overnight  mail) to the  Securities  Administrator.  If a
         Form 10-D cannot be filed on time or if a previously filed Form 10-D needs to be amended,  the Securities  Administrator  will
         follow the  procedures  set forth in  Section 3.18(a)(v)(B).  Promptly  (but no later than one (1) Business  Day) after filing
         with the Commission,  the Securities Administrator will make available on its internet website,  identified in Section 6.07, a
         final  executed copy of each Form 10-D filed by the  Securities  Administrator.  The signing party at the Master  Servicer can
         be contacted as set forth in Section  11.07.  Form 10-D requires the  registrant to indicate (by checking  "yes" or "no") that
         it (1) has filed all reports  required to be filed by Section 13 or 15(d) of the Exchange  Act during the  preceding 12 months
         (or for such shorter period that the  registrant  was required to file such reports),  and (2) has been subject to such filing
         requirements  for the past 90 days. The Depositor  shall notify the  Securities  Administrator  in writing,  no later than the
         fifth  calendar day after the related  Distribution  Date with respect to the filing of a report on Form 10-D if the answer to
         the  questions  should be "no".  The  Securities  Administrator  shall be entitled to rely on the  representations  in Section
         2.06(g)  and in any such  notice in  preparing,  executing  and/or  filing any such  report.  The  parties  to this  Agreement
         acknowledge  that the performance by the Master Servicer and the Securities  Administrator  of their  respective  duties under
         Sections  3.18(a)(i)  and (v) related to the timely  preparation,  execution and filing of Form 10-D is  contingent  upon such
         parties  strictly  observing all applicable  deadlines in the  performance  of their duties under such  Sections.  Neither the
         Master Servicer nor the Securities  Administrator shall have any liability for any loss, expense,  damage or claim arising out
         of or with respect to any failure to properly  prepare,  execute and/or timely file such Form 10-D, where such failure results
         from a party's  failure to  deliver,  on a timely  basis,  any  information  from such party  needed to  prepare,  arrange for
         execution or file such Form 10-D, not resulting from its own negligence, bad faith or willful misconduct.

                  (ii)     (A) Within four (4) Business Days after the  occurrence of an event  requiring  disclosure on Form 8-K (each
such event, a "Reportable  Event"), the Securities  Administrator shall prepare and file, at the direction of the Depositor,  on behalf
of the Trust,  any Form 8-K,  as  required  by the  Exchange  Act,  provided  that the  Depositor  shall file the  initial  Form 8-K in
connection  with the issuance of the  Certificates.  Any disclosure or information  related to a Reportable  Event or that is otherwise
required to be  included on Form 8-K ("Form 8-K  Disclosure  Information")  shall,  pursuant to the  paragraph  immediately  below,  be
reported by the parties set forth on Exhibit Q to the  Securities  Administrator  and the  Depositor,  approved  for  inclusion  by the
Depositor,  and the Master  Servicer  will have no duty or  liability  for any failure  hereunder  to determine or prepare any Form 8-K
Disclosure  Information absent such reporting (other than with respect to cases in which the Securities  Administrator is the reporting
party as set forth in Exhibit Q) and approval.

         (B)      For so long as the Trust is subject to the Exchange Act reporting  requirements,  no later than the close of business
         on the 2nd Business Day after the  occurrence  of a Reportable  Event (i) the parties set forth in Exhibit Q shall be required
         pursuant to Section  3.18(a)(iv)  below to provide,  and the Master Servicer will enforce the obligations of each Servicer (to
         the extent provided in the related Servicing  Agreement) to provide,  to the Securities  Administrator  and the Depositor,  to
         the extent known by a responsible officer thereof,  in  EDGAR-compatible  form, or in such other form as otherwise agreed upon
         by the  Securities  Administrator  and the  Depositor  and  such  party,  the form and  substance  of any Form 8-K  Disclosure
         Information,  if applicable,  and (ii) the Depositor will approve,  as to form and substance,  or disapprove,  as the case may
         be, the inclusion of the Form 8-K Disclosure  Information  on Form 8-K. The Depositor  will be responsible  for any reasonable
         fees and  out-of-pocket  expenses  assessed or incurred by the Securities  Administrator in connection with including any Form
         8-K Disclosure Information on Form 8-K pursuant to this Section.

         (C)      After preparing the Form 8-K, the Securities  Administrator  shall forward  electronically  a copy of the Form 8-K to
         the  Depositor  and the  Master  Servicer  for  review.  No later  than the  close of  business  New York City time on the 3rd
         Business Day after the  Reportable  Event,  or in the case where the Master  Servicer  and the  Securities  Administrator  are
         unaffiliated,  no later  than  12:00  p.m.  New York City time on the 4th  Business  Day after the  Reportable  Event,  a duly
         authorized  officer  of the  Master  Servicer  shall sign the Form 8-K and,  in the case  where the  Master  Servicer  and the
         Securities  Administrator  are not  affiliated,  return an  electronic  or fax copy of such  signed Form 8-K (with an original
         executed hard copy to follow by overnight  mail) to the  Securities  Administrator.  Promptly,  but no later than the close of
         business on the 3rd Business Day after the Reportable  Event (provided that, the Securities  Administrator  forwards a copy of
         the Form 8-K no later  than noon New York time on the 3rd  Business  Day after the  Reportable  Event),  the  Depositor  shall
         notify the Securities  Administrator in writing (which may be furnished  electronically) of any changes to or approval of such
         Form 8-K. In the absence of receipt of any written  changes or approval,  the  Securities  Administrator  shall be entitled to
         assume that such Form 8-K is in final form and the Securities  Administrator  may proceed with the execution and filing of the
         Form 8-K.  If a Form 8-K  cannot  be filed on time or if a  previously  filed  Form 8-K needs to be  amended,  the  Securities
         Administrator  will follow the  procedures  set forth in  Section 3.18(a)(v)(B).  Promptly (but no later than one (1) Business
         Day) after filing with the Commission,  the Securities  Administrator will make available on its internet website,  identified
         in Section  6.07, a final  executed  copy of each Form 8-K filed by the  Securities  Administrator.  The signing  party at the
         Master  Servicer  can be  contacted  as set forth in  Section  11.07.  The  parties  to this  Agreement  acknowledge  that the
         performance  by the  Master  Servicer  and the  Securities  Administrator  of  their  respective  duties  under  this  Section
         3.18(a)(ii)  related to the timely  preparation,  execution  and filing of Form 8-K is contingent  upon such parties  strictly
         observing all  applicable  deadlines in the  performance  of their duties under this Section  3.18(a)(ii).  Neither the Master
         Servicer nor the Securities  Administrator shall have any liability for any loss,  expense,  damage or claim arising out of or
         with respect to any failure to properly  prepare,  execute and/or timely file such Form 8-K, where such failure results from a
         party's failure to deliver,  on a timely basis,  any information  from such party needed to prepare,  arrange for execution or
         file such Form 8-K, not resulting from its own negligence, bad faith or willful misconduct.

                  (iii)    (A) Within 90 days after the end of each  fiscal year of the Trust or such  earlier  date as may be required
by the Exchange Act (the "10-K  Filing  Deadline")  (it being  understood  that the fiscal year for the Trust ends on December  31st of
each year),  commencing in March 2008, the Securities  Administrator shall prepare and file on behalf of the Trust a Form 10-K, in form
and  substance as required by the Exchange  Act.  Each such Form 10-K shall  include the  following  items,  in each case to the extent
they have been delivered to the Securities  Administrator within the applicable time frames set forth in this Agreement,  (I) an annual
compliance  statement for each Servicer,  the Master Servicer,  the Securities  Administrator and any subservicer or subcontractor,  as
applicable,  as described under Section 3.16,  (II)(A) the annual reports on assessment of compliance  with Servicing  Criteria for the
Master Servicer,  each subservicer and  subcontractor  Participating in the Servicing  Function,  the Securities  Administrator and the
Custodian,  as described under Section 3.17, and (B) if any such report on assessment of compliance with Servicing  Criteria  described
under Section 3.17 identifies any material instance of  noncompliance,  disclosure  identifying such instance of  noncompliance,  or if
any such report on assessment of  compliance  with  Servicing  Criteria  described  under Section 3.17 is not included as an exhibit to
such Form 10-K,  disclosure  that such  report is not  included  and an  explanation  why such  report is not  included,  (III)(A)  the
registered  public  accounting firm  attestation  report for the Master Servicer,  each Servicer,  the Securities  Administrator,  each
subservicer,  each subcontractor,  as applicable,  and the Custodian, as described under Section 3.17, and (B) if any registered public
accounting  firm  attestation  report  described  under Section 3.17  identifies  any material  instance of  noncompliance,  disclosure
identifying such instance of noncompliance,  or if any such registered public accounting firm attestation  report is not included as an
exhibit to such Form 10-K,  disclosure that such report is not included and an explanation why such report is not included,  and (IV) a
Sarbanes-Oxley  Certification  as  described  in  this  Section  3.18  (a)(iii)(D)  below  (provided,   however,  that  the  Securities
Administrator,  at its  discretion,  may omit  from the Form  10-K  any  annual  compliance  statement,  assessment  of  compliance  or
attestation  report that is not required to be filed with such Form 10-K pursuant to Regulation  AB). Any  disclosure or information in
addition to (I) through  (IV) above that is required to be included on Form 10-K ("Additional Form 10-K  Disclosure")  shall,  pursuant
to the  paragraph  immediately  below,  be  reported  by the parties  set forth on Exhibit Q to the  Securities  Administrator  and the
Depositor,  approved for inclusion by the Depositor,  and the Securities  Administrator  will have no duty or liability for any failure
hereunder to determine or prepare any Additional Form 10-K Disclosure  absent such reporting  (other than with respect to case in which
the Securities Administrator is the reporting party as set forth in Exhibit Q) and approval.

         (B)      No later than March 15 of each year that the Trust is subject to the Exchange Act reporting requirements,  commencing
         in 2008,  (i) the  parties set forth in Exhibit Q shall be required to  provide,  and the Master  Servicer  shall  enforce the
         obligations  of each Servicer (to the extent  provided in the related  Servicing  Agreement)  to provide,  pursuant to Section
         3.18(a)(iv)  below to the Securities  Administrator and the Depositor,  to the extent known by a responsible  officer thereof,
         in  EDGAR-compatible  form, or in such other form as otherwise agreed upon by the Securities  Administrator  and the Depositor
         and such party,  the form and substance of any Additional  Form 10-K  Disclosure,  if applicable,  and (ii) the Depositor will
         approve,  as to form and substance,  or disapprove,  as the case may be, the inclusion of the Additional  Form 10-K Disclosure
         on Form  10-K.  The  Depositor  shall be  responsible  for any  reasonable  fees and  expenses  assessed  or  incurred  by the
         Securities  Administrator  in connection  with  including any  Additional  Form 10-K  Disclosure on Form 10-K pursuant to this
         Section.

         (C)     After preparing the Form 10-K, the Securities  Administrator  shall forward electronically a copy of the  Form 10-K to
         the Depositor (only in the case where such Form 10-K includes Additional Form 10-K Disclosure and otherwise if requested by the
         Depositor) and the Master  Servicer for review.  Within three Business Days after receipt of such copy, but no later than March
         25th (provided that, the Securities  Administrator  forwards a copy of the Form 10-K no later than the third Business Day prior
         to March 25th), the Depositor shall notify the Securities  Administrator in writing (which may be furnished  electronically) of
         any changes to or approval of such Form 10-K.  In the absence of receipt of any written  changes or  approval,  the  Securities
         Administrator  shall be entitled to assume that such Form 10-K is in final form and the  Securities  Administrator  may proceed
         with the execution and filing of the Form 10-K. No later than the close of business  Eastern  Standard time on the 4th Business
         Day prior to the 10-K Filing Deadline,  an officer of the Master Servicer in charge of the master servicing function shall sign
         the Form 10-K and in the case where the Master Servicer and the Securities Administrator are unaffiliated, return an electronic
         or fax copy of such  signed Form 10-K (with an  original  executed  hard copy to follow by  overnight  mail) to the  Securities
         Administrator.  If a Form 10-K cannot be filed on time or if a previously  filed Form 10-K needs to be amended,  the Securities
         Administrator will follow the procedures set forth in Section 3.18(a)(v)(B).  Promptly (but no later than one (1) Business Day)
         after filing with the  Commission,  the Securities  Administrator  will make available on its internet  website,  identified in
         Section 6.07, a final  executed copy of each Form 10-K filed by the Securities  Administrator.  The signing party at the Master
         Servicer can be contacted as set forth in Section  11.07.  Form 10-K requires the  registrant to indicate (by checking "yes" or
         "no") that it (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12
         months (or for such shorter period that the  registrant  was required to file such  reports),  and (2) has been subject to such
         filing  requirements for the past 90 days. The Depositor shall notify the Securities  Administrator  in writing,  no later than
         March 15th of each year in which the Trust is subject to the  requirements  of the Exchange Act with respect to the filing of a
         report on Form 10-K, if the answer to the questions should be "no". The Securities  Administrator  shall be entitled to rely on
         the  representations  in Section  2.06(g) and in any such notice in preparing,  executing  and/or  filing any such report.  The
         parties to this Agreement  acknowledge  that the performance by the Master Servicer and the Securities  Administrator  of their
         respective duties under Section  3.18(a)(iii) and (iv) related to the timely preparation,  execution and filing of Form 10-K is
         contingent upon such parties strictly observing all applicable deadlines in the performance of their duties under such Section,
         Section 3.16 and Section 3.17.  Neither the Master Servicer nor the Securities  Administrator  shall have any liability for any
         loss, expense, damage, claim arising out of or with respect to any failure to properly prepare, execute and/or timely file such
         Form 10-K,  where such failure  results from the Master  Servicer's or the Securities  Administrator's  inability or failure to
         receive,  on a timely basis, any information from any other party hereto needed to prepare,  arrange for execution or file such
         Form 10-K, not resulting from its own negligence,  bad faith or willful  misconduct.  Subject to the foregoing,  the Securities
         Administrator  has no duty under this Agreement to monitor or enforce the  performance by the other parties listed on Exhibit Q
         of their duties under this paragraph or proactively  solicit or procure from such parties any Additional  Form 10-K  Disclosure
         information.

         (D)      Each Form 10-K shall include a certification (the "Sarbanes-Oxley Certification"),  required to be included therewith
         pursuant  to the  Sarbanes-Oxley  Act  which  shall be  signed  by the  Certifying  Person  and  delivered  to the  Securities
         Administrator  no later  than  March 15th of each year in which the Trust is  subject  to the  reporting  requirements  of the
         Exchange Act. The Master  Servicer shall cause any Servicer and any subservicer or  subcontractor,  to the extent set forth in
         the related  Servicing  Agreement,  engaged by it to, provide to the Person who signs the  Sarbanes-Oxley  Certification  (the
         "Certifying  Person"),  by March 10 of each year in which the Trust is subject to the reporting  requirements  of the Exchange
         Act (or such other date specified in the related  Servicing  Agreement) and otherwise within a reasonable  period of time upon
         request,  a  certification  (each,  a  "Back-Up  Certification"),  in the form  attached  hereto as  Exhibit N, upon which the
         Certifying  Person, the entity for which the Certifying Person acts as an officer,  and such entity's officers,  directors and
         Affiliates  (collectively with the Certifying Person,  "Certification  Parties") can reasonably rely. An officer of the Master
         Servicer  in charge of the master  servicing  function  shall  serve as the  Certifying  Person on behalf of the  Trust.  Such
         officer of the Certifying Person can be contacted as set forth in Section 11.07.

                  (iv)     With  respect to any  Additional  Form 10-D  Disclosure,  Additional  Form 10-K  Disclosure  or any Form 8-K
Disclosure Information  (collectively,  the "Additional  Disclosure") relating to the Trust Fund in the form attached hereto as Exhibit
R, the Securities  Administrator's  obligation to include such Additional  Information in the applicable Exchange Act report is subject
to receipt from the entity that is indicated in Exhibit Q as the responsible  party for providing that  information,  if other than the
Securities  Administrator,  as and when required as described in Section  3.18(a)(i)  through (iii) above.  Such Additional  Disclosure
shall be accompanied by a notice  substantially in the form of Exhibit R. Each of the Company as a Servicer,  the Master Servicer,  the
Sponsor,  the  Securities  Administrator  and the Depositor  hereby  agrees to notify and provide,  and the Master  Servicer  agrees to
enforce the  obligations  (to the extent  provided in the related  Servicing  Agreement)  to the extent  known to the Master  Servicer,
Sponsor,  Securities  Administrator  and Depositor all  Additional  Disclosure  relating to the Trust Fund,  with respect to which such
party is indicated in Exhibit Q as the  responsible  party for  providing  that  information.  Within five  Business Days prior to each
Distribution  Date of each year that the Trust is  subject  to the  Exchange  Act  reporting  requirements,  the  Depositor  shall make
available to the Securities  Administrator  the Significance  Estimate and the Securities  Administrator  shall use such information to
calculate  the  Significance  Percentage.  If the  Significance  Percentage  meets  either of the  threshold  levels  detailed  in Item
1115(b)(1) or 1115(b)(2) of Regulation  AB, the Securities  Administrator  shall deliver  written  notification  to the Depositor,  the
related  Counterparty to that effect,  which notification shall include a request that the related  Counterparty  provide Regulation AB
information to the Depositor in accordance  with the related Cap Contract  Agreement.  The Depositor  shall be obligated to obtain from
the related  Counterparty any information  required under Regulation AB to the extent required under the related Cap Contract Agreement
and to provide to the Securities  Administrator  any information that may be required to be included in any Form 10-D, Form 8-K or Form
10-K  relating to the related Cap  Contract  Agreement or written  notification  instructing  the  Securities  Administrator  that such
Additional  Disclosure  regarding the related  Counterparty  is not  necessary  for such  Distribution  Date.  The  Depositor  shall be
responsible  for any reasonable  fees and expenses  assessed or incurred by the Securities  Administrator  in connection with including
any Additional Disclosure information pursuant to this Section.

                  So long as the  Depositor is subject to the filing  requirements  of the Exchange Act with respect to the Trust Fund,
the Trustee shall notify the Securities  Administrator  and the Depositor of any bankruptcy or receivership with respect to the Trustee
or of any  proceedings  of the type  described  under Item 1117 of  Regulation  AB that have  occurred  as of the  related  Due Period,
together with a  description  thereof,  no later than the date on which such  information  is required of other  parties  hereto as set
forth under this  Section  3.18.  In  addition,  the  Trustee  shall  notify the  Securities  Administrator  and the  Depositor  of any
affiliations  or  relationships  that  develop  after the Closing  Date  between the Trustee and the  Depositor,  EMC,  the  Securities
Administrator,  the Master  Servicer,  the  Counterparty  or the  Custodian of the type  described  under Item 1119 of  Regulation  AB,
together  with a  description  thereof,  no later than March 15 of each year that the Trust is subject to the  Exchange  Act  reporting
requirements,  commencing in 2008. Should the identification of any of the Depositor,  the Sponsor, the Securities  Administrator,  the
Master Servicer, the Counterparty or the Custodian change, the Depositor shall promptly notify the Trustee.

                  (v)      (A) On or prior to  January  30 of the first  year in which the  Securities  Administrator  is able to do so
under applicable law, the Securities  Administrator shall prepare and file a Form 15 relating to the automatic  suspension of reporting
in respect of the Trust under the Exchange Act.

         (B)      In the event that the  Securities  Administrator  is unable to timely file with the  Commission  all or any  required
         portion of any Form 8-K, 10-D or 10-K required to be filed by this  Agreement  because  required  disclosure  information  was
         either not  delivered  to it or  delivered to it after the  delivery  deadlines  set forth in this  Agreement or for any other
         reason,  the Securities  Administrator  will promptly notify the Depositor and the Master  Servicer.  In the case of Form 10-D
         and 10-K, the Depositor,  Master Servicer and Securities  Administrator will cooperate to prepare and file a Form 12b-25 and a
         10-DA and 10-KA as  applicable,  pursuant  to Rule  12b-25  of the  Exchange  Act.  In the case of Form  8-K,  the  Securities
         Administrator  will,  upon receipt of all required Form 8-K Disclosure  Information and upon the approval and direction of the
         Depositor,  include such disclosure  information on the next Form 10-D. In the event that any previously  filed Form 8-K, 10-D
         or 10-K needs to be amended and such  amendment  relates to any  Additional  Disclosure,  the  Securities  Administrator  will
         notify the  Depositor and the parties  affected  thereby and such parties will  cooperate to prepare any  necessary  Form 8-K,
         10-DA or  10-KA.  Any Form 15,  Form  12b-25 or any  amendment  to Form 8-K,  10-D or 10-K  shall be signed by an  appropriate
         officer  of the Master  Servicer.  The  parties  hereto  acknowledge  that the  performance  by the  Master  Servicer  and the
         Securities  Administrator  of their  respective  duties  under this  Section  3.18(a)(v)  related  to the timely  preparation,
         execution  and filing of Form 15, a Form  12b-25 or any  amendment  to Form 8-K,  10-D or 10-K is  contingent  upon the Master
         Servicer  and the  Depositor  timely  performing  their  duties  under  this  Section.  Neither  the Master  Servicer  nor the
         Securities  Administrator  shall have any liability for any loss,  expense,  damage or claim arising out of or with respect to
         any failure to properly  prepare,  execute  and/or  timely file any such Form 15, Form 12b-25 or any  amendments to Forms 8-K,
         10-D or 10-K,  where such failure results from a party's  failure to deliver,  on a timely basis,  any  information  from such
         party needed to prepare,  arrange for  execution  or file such Form 15, Form 12b-25 or any  amendments  to Forms 8-K,  10-D or
         10-K, not resulting from its own negligence, bad faith or willful misconduct.

                  The Depositor  agrees to promptly  furnish to the  Securities  Administrator,  from time to time upon  request,  such
further  information,  reports and  financial  statements  within its control  related to this  Agreement,  the  Mortgage  Loans as the
Securities  Administrator  reasonably deems appropriate to prepare and file all necessary  reports with the Commission.  The Securities
Administrator shall have no responsibility to file any items other than those specified in this Section 3.18;  provided,  however,  the
Securities  Administrator  will cooperate with the Depositor in connection  with any additional  filings with respect to the Trust Fund
as the Depositor  deems  necessary  under the Exchange Act. Fees and expenses  incurred by the Securities  Administrator  in connection
with this Section 3.18 shall not be reimbursable from the Trust Fund.

         (b)      In connection  with the filing of any Form 10-K  hereunder,  in the case where the Master Servicer and the Securities
Administrator are not affiliated,  the Securities  Administrator shall sign a certification (a "Form of Back-Up  Certification for Form
10-K  Certificate,"  substantially  in the form attached hereto as Exhibit L) for the Depositor  regarding  certain aspects of the Form
10-K  certification  signed by the Master  Servicer,  provided,  however,  that the Securities  Administrator  shall not be required to
undertake an analysis of any accountant's report attached as an exhibit to the Form 10-K.

         (c)      The Securities  Administrator shall indemnify and hold harmless,  the Company,  the Depositor and the Master Servicer
and each of its officers,  directors and affiliates from and against any losses, damages,  penalties,  fines,  forfeitures,  reasonable
and  necessary  legal fees and  related  costs,  judgments  and other costs and  expenses  arising out of or based upon a breach of the
Securities Administrator's  obligations under Sections 3.16, 3.17 and 3.18 or the Securities  Administrator's  negligence, bad faith or
willful misconduct in connection therewith.  In addition, the Securities  Administrator shall indemnify and hold harmless the Depositor
and the Master  Servicer  and each of their  respective  officers,  directors  and  affiliates  from and against  any losses,  damages,
penalties,  fines,  forfeitures,  reasonable and necessary legal fees and related costs, judgments and other costs and expenses arising
out of or  based  upon  (i)  any  untrue  statement  or  alleged  untrue  statement  of any  material  fact  contained  in any  Back-Up
Certification,  any Annual  Statement of  Compliance,  any  Assessment  of  Compliance  or any  Additional  Disclosure  provided by the
Securities  Administrator  on its behalf or on behalf of any  subservicer  or  subcontractor  engaged by the  Securities  Administrator
pursuant to Section  3.16,  3.17 or 3.18 (the  "Securities  Administrator  Information"),  or (ii) any omission or alleged  omission to
state  therein  a  material  fact  required  to be  stated  therein  or  necessary  to make  the  statements  therein,  in light of the
circumstances  in which they were made, not  misleading;  provided,  by way of  clarification,  that this paragraph  shall be construed
solely by reference to the Securities  Administrator  Information and not to any other information  communicated in connection with the
Certificates,  without regard to whether the Securities Administrator  Information or any portion thereof is presented together with or
separately from such other information.

         The  Depositor  shall  indemnify  and hold  harmless  the  Securities  Administrator  and the Master  Servicer and each of its
officers,  directors and affiliates  from and against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable and necessary
legal fees and related costs,  judgments and other costs and expenses  arising out of or based upon a breach of the  obligations of the
Depositor under Sections 3.16, 3.17 and 3.18 or the Depositor's  negligence,  bad faith or willful misconduct in connection  therewith.
In addition,  the Depositor  shall  indemnify and hold harmless the Master  Servicer,  the Securities  Administrator  and each of their
respective officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable and
necessary legal fees and related costs,  judgments and other costs and expenses  arising out of or based upon (i) any untrue  statement
or alleged untrue statement of any material fact contained in any Additional  Disclosure  provided by the Depositor that is required to
be filed  pursuant to this Section 3.18 (the  "Depositor  Information"),  or (ii) any omission or alleged  omission to state  therein a
material fact required to be stated therein or necessary to make the statements  therein,  in light of the  circumstances in which they
were made,  not  misleading;  provided,  by way of  clarification,  that this paragraph  shall be construed  solely by reference to the
Depositor  Information that is required to be filed and not to any other information  communicated in connection with the Certificates,
without regard to whether the Depositor  Information or any portion  thereof is presented  together with or separately  from such other
information.

         The Master Servicer shall  indemnify and hold harmless the Company,  the Securities  Administrator  and the Depositor and each
of its respective officers,  directors and affiliates from and against any losses, damages, penalties,  fines, forfeitures,  reasonable
and  necessary  legal fees and  related  costs,  judgments  and other costs and  expenses  arising out of or based upon a breach of the
obligations  of the Master  Servicer  under  Sections 3.16,  3.17 and 3.18 or the Master  Servicer's  negligence,  bad faith or willful
misconduct in connection  therewith.  In addition,  the Master Servicer shall indemnify and hold harmless the Depositor and each of its
officers,  directors and affiliates  from and against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable and necessary
legal fees and related costs,  judgments and other costs and expenses  arising out of or based upon (i) any untrue statement or alleged
untrue statement of any material fact contained in any Annual  Statement of Compliance,  any Assessment of Compliance or any Additional
Disclosure  provided  by the Master  Servicer  on its behalf or on behalf of any  subservicer  or  subcontractor  engaged by the Master
Servicer  pursuant to Section  3.16,  3.17 or 3.18 (the "Master  Servicer  Information"),  or (ii) any omission or alleged  omission to
state  therein  a  material  fact  required  to be  stated  therein  or  necessary  to make  the  statements  therein,  in light of the
circumstances  in which they were made, not  misleading;  provided,  by way of  clarification,  that this paragraph  shall be construed
solely by  reference  to the  Master  Servicer  Information  and not to any  other  information  communicated  in  connection  with the
Certificates,  without  regard to whether  the Master  Servicer  Information  or any  portion  thereof is  presented  together  with or
separately from such other information.

         If the  indemnification  provided for herein is unavailable or insufficient to hold harmless the Company,  the Depositor,  the
Securities  Administrator or the Master Servicer,  as applicable,  then the defaulting  party, in connection with any conduct for which
it is providing  indemnification  under this Section 3.18,  agrees that it shall  contribute to the amount paid or payable by the other
parties as a result of the losses,  claims,  damages or liabilities of the other party in such  proportion as is appropriate to reflect
the relative fault and the relative benefit of the respective parties.

         (d)      The indemnification  provisions set forth in this Section 3.18 shall survive the termination of this Agreement or the
termination of any party to this Agreement.

         (e)      Failure of the Master Servicer to comply with this Section 3.18  (including  with respect to the timeframes  required
herein)  shall  constitute  an Event of Default,  and at the written  direction of the  Depositor,  the Trustee  shall,  in addition to
whatever  rights  the  Trustee  may have under this  Agreement  and at law or equity or to  damages,  including  injunctive  relief and
specific  performance,  upon notice immediately terminate all of the rights and obligations of the Master Servicer under this Agreement
and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the Master Servicer for the same (but subject to the
Master Servicer rights to payment of any Master  Servicing  Compensation  and  reimbursement of all amounts for which it is entitled to
be reimbursed  prior to the date of termination).  Failure of the Securities  Administrator to comply with this Section 3.18 (including
with respect to the  timeframes  required in this  Section)  which  failure  results in a failure to timely file the related Form 10-K,
shall  constitute a default and at the written  direction  of the  Depositor,  the Trustee  shall,  in addition to whatever  rights the
Trustee may have under this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,  upon
notice immediately  terminate all of the rights and obligations of the Securities  Administrator under this Agreement and in and to the
Mortgage Loans and the proceeds thereof without  compensating the Securities  Administrator for the same (but subject to the Securities
Administrator's  right to  reimbursement  of all amounts for which it is entitled to be reimbursed  prior to the date of  termination).
This paragraph shall  supersede any other  provision in this Agreement or any other  agreement to the contrary.  In connection with the
termination of the Master  Servicer or the Securities  Administrator  pursuant to this Section 3.18(e) the Trustee shall be entitled to
reimbursement  of all costs and expenses  associated  with such  termination  to the extent set forth in Section 9.05.  Notwithstanding
anything to the  contrary in this  Agreement,  no Event of Default by the Master  Servicer or default by the  Securities  Administrator
shall have occurred with respect to any failure to properly  prepare,  execute  and/or timely file any report on Form 8-K, Form 10-D or
Form 10-K,  any Form 15 or Form  12b-25 or any  amendments  to Form 8-K,  10-D or 10-K,  where such  failure  results  from any party's
failure to deliver,  on a timely  basis,  any  information  from such party needed to prepare,  arrange for  execution or file any such
report, Form or amendment, and does not result from its own negligence, bad faith or willful misconduct.

         (f)      Notwithstanding  the  provisions  of Section  11.02,  this  Section  3.18 may be amended  without  the consent of the
Certificateholders.

         Any report,  notice or notification to be delivered by the Company,  the Master  Servicer or the Securities  Administrator  to
the  Depositor  pursuant  to this  Section  3.18,  may be  delivered  via  email to  RegABNotifications@bear.com  or,  in the case of a
notification, telephonically by calling Reg AB Compliance Manager at 212-272-7525.

         Section 3.19.     The Company.  On the Closing Date, the Company will receive from the Depositor a payment of $5,000.

         Section 3.20.     UCC.  The Sponsor  shall file any  financing  statements,  continuation  statements  or  amendments  thereto
required by any change in the Uniform Commercial Code.

         Section 3.21.     Optional  Purchase of Defaulted  Mortgage Loans. (a) With respect to any Mortgage Loan which as of the first
day of a Fiscal Quarter is Delinquent in payment by 90 days or more or is an REO Property,  the Company,  or with respect to Loan Group
II, the  Guarantor  (to the extent the Company has notified the Guarantor  that it will not purchase any such  Mortgage  Loans),  shall
have the right to purchase such Mortgage Loan from the Trust at a price equal to the  Repurchase  Price;  provided,  however,  (i) that
such  Mortgage Loan is still 90 days or more  Delinquent  or is an REO Property as of the date of such purchase and (ii) this  purchase
option, if not theretofore  exercised,  shall terminate on the date prior to the last day of the related Fiscal Quarter.  This purchase
option,  if not exercised,  shall not be thereafter  reinstated  unless the delinquency is cured and the Mortgage Loan thereafter again
becomes 90 days or more  Delinquent  or becomes an REO  Property,  in which case the option  shall again become  exercisable  as of the
first day of the related Fiscal Quarter.

         (b)      In  addition,  the  Company  shall,  at its option,  purchase  any  Mortgage  Loan from the Trust for which the first
Scheduled  Payment due to the Trust after the Closing Date becomes  thirty (30) days past due;  provided,  however,  such Mortgage Loan
was purchased by the Company or one of its  affiliates  from an originator  pursuant to a loan purchase  agreement  that obligated such
seller to repurchase such Mortgage Loan if one or more Scheduled  Payments  becomes 30 or more days delinquent (and such originator has
agreed to repurchase such Mortgage Loan);  provided,  further,  that such optional  purchase shall be exercised no later than the 270th
day after such Mortgage Loan is subject to such  originator's  repurchase  obligation.  Such purchase shall be made at a price equal to
the Repurchase Price.

         (c)      If at any time the Company or the Guarantor,  as applicable,  remits to the  Securities  Administrator  a payment for
deposit in the  Distribution  Account  covering the amount of the  Repurchase  Price for such a Mortgage  Loan,  and the Company or the
Guarantor,  as  applicable,  provides to the Trustee a  certification  signed by a Servicing  Officer  stating  that the amount of such
payment has been  deposited in the  Distribution  Account,  then the Trustee shall execute the  assignment of such Mortgage Loan to the
Company or the Guarantor, as applicable,  at the request of such party without recourse,  representation or warranty and the Company or
the Guarantor,  as applicable,  shall succeed to all of the Trustee's  right,  title and interest in and to such Mortgage Loan, and all
security and documents  relative  thereto.  Such assignment  shall be an assignment  outright and not for security.  The Company or the
Guarantor,  as applicable,  will thereupon own such Mortgage Loan, and all such security and documents,  free of any further obligation
to the Trustee or the Certificateholders with respect thereto.

         Section 3.22.     Agreement to Appoint a Special Servicer.  (a) The Guarantor may enter into a special servicing  agreement (a
"Special Servicing  Agreement") with a servicer with expertise in servicing  delinquent  mortgage loans (a "Special  Servicer") and the
Trustee with the reasonable  consent of the Master  Servicer  (which Special  Servicing  Agreement  shall be acknowledged by the Master
Servicer and the  Securities  Administrator),  for any Group II Mortgage  Loan which is  Delinquent  in payment 90 or more days,  on or
after the earliest  Distribution  Date with respect to which the Certificate  Principal  Balance of the Class B-4 Certificates has been
reduced to zero.  Such Special  Servicing  Agreement  shall relate to the servicing of only Group II Mortgage  Loans that (x) have been
Delinquent in payment for 90 or more days and (y) have been  transferred to the Special  Servicer in accordance with this Section 3.22,
the related Servicing Agreement and the related Special Servicing Agreement (a "Specially Serviced Mortgage Loan").

         (b)      The Special Servicing Agreement shall be consistent with the provisions of this Agreement,  including but not limited
to Sections 3.16,  3.17,  3.18 and 3.22 and the related  Servicing  Agreement,  except as provided  otherwise in this Section 3.22, and
shall be reasonably acceptable to the Master Servicer. In addition, the Special Servicing Agreement shall provide, at a minimum that:

                  (i)      the Special  Servicer shall at all times meet the eligibility  criteria  described in the related  Servicing
Agreement;

                  (ii)     the Special Servicer shall service only the Specially  Serviced  Mortgage Loans in a manner  consistent with
the provisions with this Agreement and the related Servicing Agreement;

                  (iii)    the Special Servicer shall use the Fannie Mae foreclosure  network (and pay the customary fees therefor) for
foreclosures and bankruptcies relating to Specially Serviced Mortgage Loans;

                  (iv)     the Special Servicer shall use the Fannie Mae disposition  service (and pay the customary fees therefor) for
the disposition of REO Property related to Specially Serviced Mortgage Loans;

                  (v)      the Special  Servicer  shall make Monthly  Advances on the  Specially  Serviced  Mortgage  Loans to the same
extent and in the same manner as the related Servicer pursuant to the related Servicing Agreement;

                  (vi)     the Special  Servicer  shall be entitled to receive the related  Servicing Fee with respect to all Specially
Serviced Mortgage Loans;

                  (vii)    prior to the transfer of servicing to the Special  Servicer,  the Master  Servicer and the Special  Servicer
shall have  provided all notices  relating to such  transfer of servicing  as required to be delivered to the  borrowers by  applicable
state and federal law;

                  (viii)   the Special Servicer shall indemnify the Master Servicer,  the Securities  Administrator and the Trustee for
any  liabilities  to them  arising  from  failures of the Special  Servicer to perform its  obligations  according  to the terms of the
related Servicing Agreement;

                  (ix)     the Guarantor shall promptly give notice to the Trustee, the Securities Administrator,  the related Servicer
and the Master  Servicer of the transfer of servicing to the Special  Servicer,  including the loan number together with the borrower's
name and the unpaid Stated Principal Balance of the transferred Mortgage Loan at the time of transfer;

                  (x)      each of the respective  obligations,  duties,  and liabilities of the Master Servicer,  the Servicer and the
Special  Servicer (or any of them) with respect to the servicing of the  Specially  Serviced  Mortgage  Loans that have arisen prior to
the date on which the servicing of such  Specially  Serviced  Mortgage Loan was  transferred to the Special  Servicer (the  "Effective
Date"),  or that arise on and after the  Effective  Date,  under this  Agreement,  the  related  Servicing  Agreement  and the  special
subservicing agreement and that remain unperformed or unsatisfied shall survive any transfer of servicing;

                  (xi)     once a Group II Mortgage Loan becomes a Specially  Serviced Mortgage Loan, such Mortgage Loan shall remain a
Specially  Serviced Mortgage Loan, and shall continue to be serviced by the Special  Servicer,  until the earlier of the liquidation or
other disposition of such Mortgage Loan or the termination of the special subservicing  agreement,  regardless of delinquency status or
otherwise;

                  (xii)    the Guarantor may remove the Special  Servicer if the Special  Servicer at any time fails to meet any of the
above  criteria or otherwise,  in the judgment of the  Guarantor,  fails to perform  according to the terms of this Agreement or of the
Special  Servicing  Agreement  and the  provisions of this Section  3.22;  provided that prior to any such removal the Guarantor  shall
designate a successor  Special Servicer (with the reasonable  consent of the Master Servicer)  meeting the requirements of this Section
3.22, and no removal of a Special Servicer shall be effective until a successor  Special Servicer has entered into a Special  Servicing
Agreement meeting the requirements of this Section 3.22 and agreed to assume the duties of the Special Servicer;

                  (xiii)   in connection with any transfer of a Group II Mortgage Loan to the Special Servicer as a Specially  Serviced
Mortgage Loan, the Master  Servicer shall execute any  appropriate  assignments or other  documents  reasonable and necessary to effect
the master servicing of the Special Servicer under the Special Servicing Agreement; and

                  (xiv)    the Special Servicer shall cooperate with the Depositor,  the Master Servicer, the Securities  Administrator
and each of the Servicers in connection  with any  requirements  set forth herein and the related  Servicing  Agreement with respect to
Regulation AB.

         Section 3.23.     Intention of the Parties and Interpretation.

         Each of the  parties  acknowledges  and agrees  that the  purpose of  Sections  3.16,  3.17 and 3.18 of this  Agreement  is to
facilitate  compliance by the Sponsor,  the Depositor and the Master Servicer with the provisions of Regulation AB. Therefore,  each of
the parties agrees that (a) the  obligations  of the parties  hereunder  shall be  interpreted  in such a manner as to accomplish  that
purpose,  (b) the  parties'  obligations  hereunder  will be  supplemented  and  modified in writing,  as agreed to and executed by the
parties  hereto,  as necessary to be consistent  with any such  amendments,  interpretive  advice or guidance,  convention or consensus
among active  participants in the asset-backed  securities  markets,  advice of counsel, or otherwise in respect of the requirements of
Regulation AB, (c) the parties shall comply with reasonable requests made by the Sponsor,  or the Depositor,  or the Master Servicer or
the  Securities  Administrator  for delivery of  additional  or different  information  as the Sponsor,  the  Depositor,  or the Master
Servicer or the Securities  Administrator  may determine in good faith is necessary to comply with the provisions of Regulation AB, and
(d) no  amendment  of this  Agreement  shall be required to effect any such changes in the  parties'  obligations  as are  necessary to
accommodate evolving  interpretations of the provisions of Regulation AB. All costs, expenses,  fees, liabilities,  charges and amounts
(including  legal fees) incurred by the Trustee in connection with this Section 3.23 shall be fully  reimbursed to the Trustee pursuant
to Section 4.05(l).

         Section 3.24.     Monitoring of Amendments, Modifications and Waivers of the Mortgage Loans.

         Pursuant to the Servicing  Agreements,  each of the  Servicers  shall provide the Master  Servicer  with  notification  of any
amendments,  modifications  or waivers  (other  than with  respect to waivers  relating to  Prepayment  Charges) to any of the Group II
Mortgage  Loans  serviced  by such  Servicers.  If at any time (i) the Master  Servicer  determines  the  aggregate  number of Group II
Mortgage  Loans that have been  amended,  modified or had certain  provisions  waived  (other than with respect to waivers  relating to
Prepayment  Charges) by (a) all Servicers  exceeds 5.0% of the total aggregate number of Group II Mortgage Loans as of the Closing Date
or (b) any Servicer  exceeds 5.0% of the aggregate  number of Group II Mortgage  Loans serviced by such Servicer as of the Closing Date
or (ii) the Certificate  Principal  Balance of the Class B-4  Certificates has been reduced to zero, the Master Servicer shall promptly
provide notice to the Guarantor and each Servicer of such  information and shall also notify each Servicer that any future  amendments,
modifications  or waivers  (other than with respect to waivers  relating to  Prepayment  Charges) will require the prior consent of the
Guarantor.

         Section 3.25.     Books and Records of the Master Servicer.

         The Master Servicer shall provide access to the records and  documentation in possession of the Master Servicer  regarding the
Mortgage Loans and REO Property and the master servicing  thereof to the Guarantor,  such access being afforded only upon five Business
Days prior written notice and during normal  business  hours at the office of the Master  Servicer;  provided,  however,  that,  unless
otherwise  required by law,  the Master  Servicer  shall not be required to provide  access to such  records and  documentation  if the
provision  thereof would violate the legal right to privacy of any Mortgagor.  The Master Servicer shall allow  representatives  of the
Guarantor  to  photocopy  any  records and  documentation  relating to the master  servicing  of the Group II Mortgage  Loans and shall
provide equipment for that purpose at a charge that covers the Master Servicer's actual costs.

         Section 3.26.              Lender-Paid PMI Policy.

         The Securities  Administrator shall pay, on behalf of the Trustee and the  Certificateholders,  from funds in the Distribution
Account,  fees or premiums in connection  with RMIC Policy with respect to any Mortgage  Loan covered by the RMIC Policy,  necessary to
keep the RMIC Policy in full force and effect.  Such amounts shall be payable,  in each case, to the extent such related  Mortgage Loan
is  identified  on the Mortgage  Loan Schedule as being covered by the RMIC Policy and to the extent and in such amount as such fees or
premiums are identified to the Securities Administrator with respect to each such Mortgage Loan.

         If on any given date the rating of RMIC's  claims-paying  ability is  downgraded  below and  remains  below  "AA-" from S&P or
"Aa3" from  Moody's,  the  Depositor  may direct the Trustee to terminate  the RMIC Policy  issued by RMIC and the Trustee shall act in
accordance with such direction.




--------------------------------------------------------------------------------




                                                              ARTICLE IV
                                                               Accounts

         Section 4.01.     Protected  Accounts.  (a) The Master Servicer shall enforce the obligation of each Servicer to establish and
maintain a Protected Account in accordance with the applicable Servicing  Agreement,  with records to be kept with respect thereto on a
Mortgage Loan by Mortgage Loan basis,  into which  accounts  shall be deposited  within 48 hours (or as of such other time specified in
the related  Servicing  Agreement) of receipt,  all  collections of principal and interest on any Mortgage Loan and with respect to any
REO Property received by a Servicer, including Principal Prepayments,  Insurance Proceeds,  Liquidation Proceeds and advances made from
the Servicer's own funds (less servicing  compensation as permitted by the applicable  Servicing Agreement in the case of any Servicer)
and all other amounts to be deposited in the Protected  Account.  Servicing  Compensation in the form of assumption  fees, if any, late
payment charges,  as collected,  if any, or otherwise  (including certain Prepayment Charges to the extent such charges may be retained
by the related Servicer  pursuant to the related  Servicing  Agreement)  shall be retained by the applicable  Servicer and shall not be
deposited in the Protected  Account.  The Servicer is hereby  authorized to make withdrawals from and deposits to the related Protected
Account for  purposes  required or  permitted  by this  Agreement.  To the extent  provided in the  related  Servicing  Agreement,  the
Protected Account shall be held by a Designated  Depository  Institution and segregated on the books of such institution in the name of
the Trustee for the benefit of  Certificateholders.  The Master  Servicer (if requested and if the  information has been provided to it
by the Servicer) shall provide the Guarantor with the location of each Protected Account.

         (b)      To the extent provided in the related Servicing Agreement,  amounts on deposit in a Protected Account may be invested
in Permitted  Investments  in the name of the Trustee for the benefit of  Certificateholders  and,  except as provided in the preceding
paragraph,  not  commingled  with any other funds.  Such  Permitted  Investments  shall  mature,  or shall be subject to  redemption or
withdrawal,  no later than the date on which such funds are  required to be  withdrawn  for deposit in the  Distribution  Account,  and
shall be held until required for such deposit.  The income earned from Permitted  Investments made pursuant to this Section 4.01  shall
be paid to the related  Servicer under the applicable  Servicing  Agreement,  and the risk of loss of moneys required to be distributed
to the  Certificateholders  resulting  from such  investments  shall be borne by and be the risk of the related  Servicer.  The related
Servicer  (to the extent  provided in the  Servicing  Agreement)  shall  deposit the amount of any such loss in the  Protected  Account
within two Business Days of receipt of notification  of such loss but not later than the second Business Day prior to the  Distribution
Date on which the moneys so invested are required to be distributed to the Certificateholders.

         (c)      To the extent provided in the related Servicing  Agreement and subject to this Article IV, on or before each Servicer
Remittance Date, the related Servicer shall withdraw or shall cause to be withdrawn from its Protected  Accounts and shall  immediately
deposit or cause to be deposited in the Distribution  Account amounts  representing the following  collections and payments (other than
with respect to principal  of or interest on the Initial  Mortgage  Loans due on or before the Cut-off Date or principal of or interest
on the Subsequent Mortgage Loans due on or before the related Subsequent Cut-off Date) with respect to each Loan Group, as applicable:

                  (i)      Scheduled  Payments on the Mortgage Loans received or any related portion thereof  advanced by such Servicer
pursuant to its Servicing  Agreement which were due during or before the related Due Period,  net of the amount thereof  comprising its
Servicing Fee or any fees with respect to any lender-paid primary mortgage insurance policy;

                  (ii)     Full Principal Prepayments,  Prepayment Charges,  Liquidation Proceeds and Subsequent Recoveries received by
such  Servicer  with respect to the  Mortgage  Loans in the related  Prepayment  Period,  with  interest to the date of  prepayment  or
liquidation, net of the amount thereof comprising its Servicing Fee;

                  (iii)    Partial  Principal  Prepayments  received by such Servicer for the Mortgage Loans in the related  Prepayment
Period;

                  (iv)     Any amount to be used as a Monthly Advance or any Compensating Interest Payments; and

                  (v)      Any amounts  required to be paid by the Servicers  under the related  Servicing  Agreements  with respect to
clauses (a) and (b) of the  definition of Interest  Shortfall with respect to the related  Mortgage Loans for the related  Distribution
Date.

         (d)      Withdrawals may be made from an Account only to make  remittances as provided in  Section 4.01(c),  4.04 and 4.05; to
reimburse the Master Servicer or a Servicer for Monthly  Advances which have been recovered by subsequent  collections from the related
Mortgagor;  to remove amounts  deposited in error, to remove fees,  charges or other such amounts deposited on a temporary basis, or to
clear and  terminate  the account at the  termination  of this  Agreement in  accordance  with Section  10.01.  As provided in Sections
4.01(c)  and  4.04(b)  certain  amounts  otherwise  due to the  Servicers  may be  retained  by them and need not be  deposited  in the
Distribution Account.

         (e)      The Master  Servicer  shall not itself waive (or  authorize a Servicer to waive,  unless such  Servicer is allowed to
waive in  accordance  with the terms of the related  Servicing  Agreement)  any  Prepayment  Charge that the Trust would  otherwise  be
entitled to unless:  (i) the enforceability  thereof shall have been limited by bankruptcy,  insolvency,  moratorium,  receivership and
other similar laws relating to creditors' rights generally,  (ii) the enforcement  thereof is illegal,  or any local,  state or federal
agency has threatened  legal action if the prepayment  penalty is enforced,  (iii) the mortgage debt has been accelerated in connection
with a foreclosure or other  involuntary  payment or (iv) such waiver is standard and customary in servicing similar Mortgage Loans and
relates to a default or a  reasonably  foreseeable  default and would,  in the  reasonable  judgment of the Master  Servicer,  maximize
recovery of total  proceeds  taking into account the value of such  Prepayment  Charge and the related  Mortgage Loan. In no event will
the Master  Servicer  itself waive a Prepayment  Charge in connection  with a  refinancing  of a Mortgage Loan that is not related to a
default  or a  reasonably  foreseeable  default.  If a  Prepayment  Charge  is  waived by the  Master  Servicer,  but does not meet the
standards  described above,  then the Master Servicer is required to pay the amount of such waived Prepayment Charge by depositing such
amount into the Distribution Account by the immediately succeeding Distribution Account Deposit Date.

         Section 4.02.     [Reserved].

         Section 4.03.     [Reserved].

         Section 4.04.     Distribution  Account.  (a) The  Securities  Administrator  shall  establish and maintain in the name of the
Trustee, for the benefit of the Certificateholders, the Distribution Account as a segregated trust account or accounts.

         (b)      The Master Servicer and the Securities  Administrator will each deposit in the Distribution Account as identified and
as received by each of them, the following amounts:

                  (i)      Any amounts received from the Servicers and constituting Available Funds;

                  (ii)     Any Monthly  Advance  and any  Compensating  Interest  Payments  required to be made by the Master  Servicer
pursuant to this Agreement;

                  (iii)    Any Insurance Proceeds or Net Liquidation  Proceeds received by or on behalf of the Master Servicer or which
were not deposited in a Protected Account;

                  (iv)     The Repurchase  Price with respect to any Mortgage Loans  purchased by the Sponsor  pursuant to the Mortgage
Loan  Purchase  Agreement  or Sections  2.02 or 2.03  hereof,  any amounts  which are to be treated  pursuant to  Section 2.04  of this
Agreement  as the payment of a  Repurchase  Price in  connection  with the tender of a Substitute  Mortgage  Loan by the  Sponsor,  the
Repurchase  Price with  respect to any  Mortgage  Loans  purchased  by the Company  pursuant to  Section 3.21,  and all proceeds of any
Mortgage Loans or property acquired with respect thereto repurchased by the Depositor or its designee pursuant to Section 10.01;

                  (v)      Any amounts required to be deposited with respect to losses on investments of deposits in an Account;

                  (vi)     Any amounts  received  by the Master  Servicer or  Securities  Administrator,  or required to be paid by the
Master Servicer, in connection with any Prepayment Charge on the Prepayment Charge Loans; and

                  (vii)    Any other  amounts  received by or on behalf of the Master  Servicer  and  required to be  deposited  in the
Distribution Account pursuant to this Agreement.

         (c)      All amounts  deposited to the Distribution  Account shall be held by the Securities  Administrator in the name of the
Trustee in trust for the benefit of the Certificateholders in accordance with the terms and provisions of this Agreement.

         (d)      The  requirements  for crediting the  Distribution  Account shall be exclusive,  it being understood and agreed that,
without  limiting the  generality of the  foregoing,  payments in the nature of (i) late payment  charges or  assumption,  tax service,
statement  account or payoff,  substitution,  satisfaction,  release and other like fees and charges and (ii) the items  enumerated  in
Section 4.05 with respect to the Securities  Administrator,  the Master Servicer and the Servicers,  need not be credited by the Master
Servicer or the Servicers to the  Distribution  Account.  Amounts  received by the Master Servicer or the Securities  Administrator  in
connection  with Prepayment  Charges on the Prepayment  Charge Loans shall be deposited into the Class XP Reserve Account by such party
upon receipt  thereof.  In the event that the Master  Servicer or the Securities  Administrator  shall deposit or cause to be deposited
to the Distribution  Account any amount not required to be credited thereto,  the Securities  Administrator,  upon receipt of a written
request  therefor signed by a Servicing  Officer of the Master  Servicer,  shall promptly  transfer such amount to the Master Servicer,
any provision herein to the contrary notwithstanding.

         (e)      The  Distribution  Account  shall  constitute  a trust  account  of the  Trust  Fund  segregated  on the books of the
Securities  Administrator  and held by the  Securities  Administrator  in trust in its  Corporate  Trust Office,  and the  Distribution
Account and the funds deposited  therein shall not be subject to, and shall be protected from, all claims,  liens,  and encumbrances of
any creditors or depositors of the Securities  Administrator  or the Master Servicer  (whether made directly,  or indirectly  through a
liquidator  or  receiver of the  Securities  Administrator  or the Master  Servicer).  The  Distribution  Account  shall be an Eligible
Account.  The amount at any time credited to the Distribution  Account,  if invested,  shall be invested in the name of the Trustee, in
such Permitted  Investments selected by the Master Servicer.  The Master Servicer shall select the Permitted  Investments for the funds
on deposit in the  Distribution  Account.  All  Permitted  Investments  shall mature or be subject to  redemption  or  withdrawal on or
before, and shall be held until, the next succeeding  Distribution Date if the obligor for such Permitted  Investment is the Securities
Administrator  or, if such obligor is any other Person,  the Business Day preceding  such  Distribution  Date, in the case of Permitted
Investments for the benefit of the Master  Servicer.  With respect to the  Distribution  Account and the funds deposited  therein,  the
Securities  Administrator  shall take such action as may be  necessary to ensure that the  Certificateholders  shall be entitled to the
priorities  afforded to such a trust  account (in  addition to a claim  against the estate of the  Trustee) as provided by 12 U.S.C.  §
92a(e), and applicable  regulations  pursuant thereto,  if applicable,  or any applicable  comparable state statute applicable to state
chartered banking corporations.

         (f)      Any and all  investment  earnings  and losses on amounts on  deposit  in the  Distribution  Account  shall be for the
account of the Master  Servicer.  The Master  Servicer from time to time shall be permitted to withdraw or receive  distribution of any
and all investment  earnings from the Distribution  Account on behalf of itself.  The risk of loss of moneys required to be distributed
to the  Certificateholders  resulting  from such  investments  shall be borne by and be the risk of the  Master  Servicer  based on the
Permitted  Investments  on which  such  loss is  incurred.  The  Master  Servicer  shall  deposit  the  amount  of any such loss in the
Distribution  Account  within two Business Days of receipt of  notification  of such loss but not later than the  Distribution  Date on
which the moneys so invested are required to be distributed to the Certificateholders.

         (g)      In the event that the Master  Servicer and Securities  Administrator  are no longer  affiliated,  the Master Servicer
shall  establish  and maintain an account  separate  from the  Distribution  Account  into which any funds  remitted by the Company and
Servicers  will be  deposited.  No later  than noon New York time on the  Business  Day prior to each  Distribution  Date,  the  Master
Servicer shall remit any such funds to the Paying Agent for deposit in the  Distribution  Account.  The Master  Servicer shall make the
following permitted withdrawals and transfers from such account:

                  (i)      The  Master  Servicer  will,  from time to time on demand  of the  Company,  a  Servicer  or the  Securities
Administrator,  make or cause to be made such  withdrawals or transfers from the account as the Master Servicer has designated for such
transfer or withdrawal  pursuant to this Agreement and the related  Servicing  Agreement.  The Master  Servicer may clear and terminate
the account pursuant to Section 10.01 and remove amounts from time to time deposited in error.

                  (ii)     On an ongoing  basis,  the Master  Servicer  shall  withdraw from the account  (i) any  expenses,  costs and
liabilities  recoverable by the Trustee, the Master Servicer, the Securities  Administrator or any Custodian pursuant to Sections 3.03,
7.04 and 9.05 and (ii) any  amounts payable to the Master Servicer as set forth in  Section 3.14;  provided,  however,  that the Master
Servicer shall be obligated to pay from its own funds any amounts which it is required to pay under Section 7.03(a).

                  (iii)    In addition,  on or before each Business Day prior to each  Distribution  Date,  the Master  Servicer  shall
deposit in the Distribution  Account (or remit to the Securities  Administrator  for deposit therein) any Monthly Advances  required to
be made by the Master Servicer with respect to the Mortgage Loans.

                  (iv)     No later than noon New York time on each Business Day prior to each  Distribution  Date, the Master Servicer
will  transfer all  Available  Funds on deposit in the account with  respect to the related  Distribution  Date to the Paying Agent for
deposit in the Distribution Account.

         Section 4.05.     Permitted Withdrawals and Transfers from the Distribution  Account. The Securities  Administrator will, from
time to time on demand of the Master  Servicer,  the Trustee or the Custodian,  make or cause to be made such  withdrawals or transfers
from the  Distribution  Account as the Master  Servicer has designated  for such transfer or withdrawal  pursuant to this Agreement and
the Servicing Agreements or as the Securities Administrator deems necessary for the following purposes:

                  (i)      to reimburse the Master Servicer or any Servicer for any Monthly Advance of its own funds,  the right of the
Master  Servicer or a Servicer to  reimbursement  pursuant to this  subclause  (i) being  limited to amounts  received on a  particular
Mortgage Loan  (including,  for this purpose,  the Repurchase  Price  therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which
represent  late  payments or  recoveries  of the  principal  of or interest on such  Mortgage  Loan with  respect to which such Monthly
Advance was made;

                  (ii)     to reimburse the Master Servicer or any Servicer from Insurance  Proceeds or Liquidation  Proceeds  relating
to a  particular  Mortgage  Loan for amounts  expended by the Master  Servicer or such  Servicer in good faith in  connection  with the
restoration of the related  Mortgaged  Property which was damaged by an Uninsured  Cause or in connection  with the liquidation of such
Mortgage Loan;

                  (iii)    to reimburse the Master Servicer or any Servicer from Insurance  Proceeds relating to a particular  Mortgage
Loan for insured  expenses  incurred  with respect to such  Mortgage  Loan and to reimburse  the Master  Servicer or such Servicer from
Liquidation Proceeds from a particular Mortgage Loan for Liquidation Expenses incurred with respect to such Mortgage Loan;

                  (iv)     to pay the Master Servicer or any Servicer, as appropriate,  from Liquidation Proceeds or Insurance Proceeds
received in connection  with the  liquidation of any Mortgage  Loan,  the amount which the Master  Servicer or such Servicer would have
been entitled to receive under clause (xi) of this Section  4.05(a) as servicing  compensation  on account of each defaulted  scheduled
payment on such Mortgage Loan if paid in a timely manner by the related Mortgagor;

                  (v)      to pay the Master  Servicer or any Servicer  from the  Repurchase  Price for any Mortgage  Loan,  the amount
which the Master  Servicer or such Servicer would have been entitled to receive under clause (xi) of this Section  4.05(a) as servicing
compensation;

                  (vi)     to reimburse the Master  Servicer or any Servicer for advances of funds (other than Monthly  Advances)  made
with respect to the Mortgage Loans,  and the right to  reimbursement  pursuant to this clause being limited to amounts  received on the
related Mortgage Loan (including,  for this purpose, the Repurchase Price therefor,  Insurance Proceeds and Liquidation Proceeds) which
represent late recoveries of the payments for which such advances were made;

                  (vii)    to  reimburse  the  Master  Servicer  or any  Servicer  for any  Nonrecoverable  Advance  that  has not been
reimbursed pursuant to clauses (i) and (vi);

                  (viii)   to pay the Master Servicer as set forth in Section 3.14;

                  (ix)     to reimburse the Master  Servicer for expenses,  costs and  liabilities  incurred by and  reimbursable to it
pursuant to Sections 3.03, 7.04(c) and (d);

                  (x)      to pay to the Class R  Certificates  any Excess  Liquidation  Proceeds  to the extent  not  retained  by the
related Servicer and to the extent Excess Liquidation Proceeds exceed cumulative unreimbursed Realized Losses;

                  (xi)     to  reimburse  or pay any  Servicer  any such  amounts as are due  thereto  under the  applicable  Servicing
Agreement and have not been retained by or paid to the Servicer,  to the extent provided in the related Servicing Agreement  (including
any amounts owed to the Company for any Mortgage Loans  subserviced  on behalf of the Company,  to the extent such amounts are received
by the Master Servicer or the Securities Administrator);

                  (xii)    to reimburse the Trustee, the Securities  Administrator or any Custodian for expenses, costs and liabilities
incurred by or reimbursable to it pursuant to this Agreement or the related Custodial Agreement;

                  (xiii)   to remove amounts deposited in error;

                  (xiv)    to clear and terminate the Distribution Account pursuant to Section 10.01;

                  (xv)     to pay the Lender-Paid PMI Rate to RMIC as set forth in Section 3.26; and

                  (xvi)    to pay the Depositor as set forth in Section 4.04, as applicable.

                  The Securities  Administrator shall keep and maintain separate accounting,  on a Mortgage Loan by Mortgage Loan basis
for the purpose of accounting for any  reimbursement  from the  Distribution  Account pursuant to clauses (i) through (vii) and (ix) or
with  respect to any such  amounts  which would have been  covered by such  clauses  had the  amounts  not been  retained by the Master
Servicer without being deposited in the  Distribution  Account under Section  4.04(b).  Reimbursements  made pursuant to clauses (vii),
(ix),  (xi) and (xii) will be allocated  between the Loan Groups,  pro rata based on the  aggregate  Stated  Principal  Balances of the
Mortgage Loans in each Loan Group.

                  On each Distribution  Date, the Securities  Administrator  shall distribute the Interest Funds and Principal Funds to
the extent on deposit in the  Distribution  Account for each Loan Group to the Holders of the related  Certificates  in accordance with
Article VI.

         Section 4.06.     Reserve Fund.  (a) On or before the  Closing  Date,  the  Securities  Administrator
shall  establish one  or more segregated trust accounts (the "Reserve Fund") in the name of the Trustee on behalf of the Holders of the
Principal  Certificates  and the Class B-IO  Certificates.  The Reserve  Fund must be an Eligible  Account.  The Reserve  Fund shall be
entitled "Reserve Fund,  Citibank,  N.A. as Trustee f/b/o holders of Structured Asset Mortgage  Investments II Inc., Bear Stearns ALT-A
Trust 2007-3,  Mortgage  Pass-Through  Certificates,  Series 2007-3."  The Securities  Administrator  shall demand payment of all money
payable by the  Counterparty  under the Cap  Contracts.  The  Securities  Administrator  shall deposit in the Reserve Fund all payments
received by it from the  Counterparty  pursuant to the Cap Contracts and, prior to  distribution  of such amounts  pursuant to Sections
6.01(a),  all payments  described under the Tenth and Eleventh clauses of Section  6.01(a).   All Cap Contract Payment Amounts received
from Cap Contracts benefiting the Principal  Certificateholders  and the amounts described in the Tenth and Eleventh clauses of Section
6.01(a)  deposited  to  the Reserve  Fund shall be held by the  Securities  Administrator  in the name of the  Trustee on behalf of the
Trust,  in trust for the benefit of the Principal  Certificateholders,  and the Class B-IO  Certificateholders in  accordance  with the
terms and provisions of this Agreement.  On each Distribution  Date, the Securities  Administrator  shall distribute amounts on deposit
in  the Reserve  Fund to the  Principal  Certificateholders  and the Class B-IO  Certificateholders  in  accordance  with the Tenth and
Eleventh clauses of Section 6.01(a) and Section 6.01(b).

         (b)      The Reserve Fund is an "outside  reserve  fund" within the meaning of Treasury  Regulation  Section  1.860G-2(h)  and
shall be an asset of the Trust Fund but not an asset of any 2007-3 REMIC.  The  Securities  Administrator  on behalf of the Trust shall
be the nominal owner of the Reserve Fund. For federal income tax purposes,  the Class  B-IO Certificateholders  shall be the beneficial
owners of the Reserve Fund,  subject to the power of the Securities  Administrator  to distribute  amounts under the Tenth and Eleventh
clauses of Section  6.01(a) and Section  6.01(b) and shall  report items of income,  deduction,  gain or loss  arising  therefrom.  For
federal  income tax purposes,  (i) amounts  distributed  to  Certificateholders  pursuant to the Tenth and Eleventh  clauses of Section
6.01(a)  will  be  treated  as  first  distributed  to  the  Class  B-IO   Certificateholders   and  then  paid  from  the  Class  B-IO
Certificateholders  to the applicable  Principal  Certificateholders.  Amounts in the Reserve Fund held in trust for the benefit of the
Principal  Certificateholders and Class B-IO Certificateholders  shall, at the written direction of the Class B-IO  Certificateholders,
be invested in Permitted  Investments  that mature no later than the Business Day prior to the next  succeeding  Distribution  Date. If
no written direction is received,  the amounts in the Reserve Fund shall remain  uninvested.  Any losses on such Permitted  Investments
shall not in any case be a liability  of the  Securities  Administrator  but an amount equal to such losses shall be given by the Class
B-IO  Certificateholders  to the Securities  Administrator  out of such  Certificateholders'  own funds  immediately  as realized,  for
deposit by the  Securities  Administrator  into the Reserve  Fund. To the extent that the Class B-IO  Certificateholders  have provided
the Securities  Administrator with such written direction to invest such funds in Permitted Investments,  on each Distribution Date the
Securities  Administrator  shall  distribute all net income and gain from such  Permitted  Investments in the Reserve Fund to the Class
B-IO  Certificateholders,  not as a  distribution  in respect of any  interest in any 2007-3  REMIC.  All amounts  earned on amounts on
deposit in the Reserve Fund held in trust for the benefit of the Principal  Certificateholders and Class B-IO Certificateholders  shall
be taxable to the Class B-IO Certificateholders.

         Section 4.07.     Class XP Reserve  Account.  (a) The  Securities  Administrator  shall  establish  and maintain with itself a
separate,  segregated  trust  account,  which  shall be an Eligible  Account,  titled  "Reserve  Account,  Wells  Fargo Bank,  National
Association,  as Securities  Administrator f/b/o Bear Stearns ALT-A Trust 2007-3,  Mortgage Pass-Through  Certificates,  Series 2007-3,
Class XP".  Funds on deposit in the Class XP Reserve  Account shall be held in trust by the  Securities  Administrator  for the holders
of the Class XP Certificates.  The Class XP Reserve Account will not represent an interest in any 2007-3 REMIC.

         (b)      Any amount on deposit in the Class XP Reserve  Account  shall be held  uninvested.  On the Business Day prior to each
Distribution Date, the Securities  Administrator  shall withdraw the amount then on deposit in the Class XP Reserve Account and deposit
such amount into the  Distribution  Account to be distributed to the Holders of the related Class XP  Certificates  in accordance  with
Section  6.01(c) and Section  6.02(d),  as applicable.  In addition,  on the earlier of (x) the Business Day prior to the  Distribution
Date on which all the assets of the Trust Fund are  repurchased as described in Section  10.01(a) and (y) the Business Day prior to the
Distribution  Date  occurring  in January  2012,  the  Securities  Administrator  shall  withdraw the amount on deposit in the Class XP
Reserve Account,  deposit such amount into the Distribution  Account and remit such amount to the Securities  Administrator and provide
written  instruction to the Securities  Administrator  to pay such amount to the related Class XP  Certificates in accordance with this
Section 4.07 and Section 6.01(c), as applicable, and following such withdrawal the Class XP Reserve Account shall be closed.

         Section 4.08.     Posted Collateral  Account.  The Trustee may, and does hereby,  appoint the Securities  Administrator as its
custodian  under any Cap Contract.  Upon the  occurrence  of a Rating  Agency  Downgrade (as defined in the related Cap Contract) or as
otherwise provided in a Cap Contract,  the Securities  Administrator,  on behalf of the Trustee,  shall establish and maintain a Posted
Collateral Account,  which shall be denominated  "Citibank,  N.A., as Trustee f/b/o holders of Structured Asset Mortgage Investments II
Inc., Bear Stearns ALT-A Trust 2007-3,  Mortgage  Pass-Through  Certificates,  Series 2007-3 - Posted  Collateral  Account." The Posted
Collateral  Account shall be an Eligible  Account.  The Securities  Administrator  shall deposit into such account any amounts required
to be posted by the Counterparty pursuant to a Cap Contract.

         Amounts  on  deposit  in the  Posted  Collateral  Account  will be  invested  by the  Securities  Administrator  in  Permitted
Investments  at the written  direction of the  Counterparty;  provided,  that, if no such direction is provided then the amounts in the
Posted  Collateral  Account  shall remain  uninvested.  Amounts  deposited in the Posted  Collateral  Account  shall be released by the
Securities Administrator in accordance with the provisions of the related Cap Contract.

         Section 4.09.     Pre-Funding Account and Pre-Funding Reserve Account.  (a) No later  than the  Closing  Date,  the  Paying
Agent shall  establish and maintain a segregated  trust account or sub-account of a trust account,  which shall be titled  "Pre-Funding
Account,  Citibank,  N.A., as trustee for the benefit of holders of Structured  Asset  Mortgage  Investments II Inc. Bear Stearns ALT-A
Trust, Mortgage Pass-Through  Certificates,  Series 2007-3" (the "Pre-Funding  Account").  The Pre-Funding Account shall be an Eligible
Account or a sub account of an Eligible  Account.  The Paying Agent shall,  promptly upon receipt,  deposit in the Pre-Funding  Account
and retain therein the Pre-Funded  Amount  remitted on the Closing Date to the Paying Agent by the  Depositor.  Funds  deposited in the
Pre-Funding  Account  shall be held in trust by the Paying  Agent for the Holders of the  Certificates  for the uses and  purposes  set
forth herein.

         (b)      The Paying Agent will invest funds deposited in the Pre-Funding  Account as directed by the Depositor or its designee
in writing in Permitted  Investments  with a maturity date (i) no later than the Business Day  immediately  preceding the date on which
such funds are required to be withdrawn  from such account  pursuant to this  Agreement,  if a Person other than the Paying Agent or an
Affiliate  of the Paying  Agent is the obligor  for the  Permitted  Investment,  or (ii) no later than the date on which such funds are
required to be withdrawn  from such account or sub account of a trust  account  pursuant to this  Agreement,  if the Paying Agent or an
affiliate  of the Paying  Agent is the obligor for the  Permitted  Investment  (or, if no written  direction  is received by the Paying
Agent from the Depositor,  then funds in such account shall remain uninvested).  For federal income tax purposes,  the Depositor or its
designee  shall be the owner of the  Pre-Funding  Account  and  shall  report  all items of  income,  deduction.  gain or loss  arising
therefrom.  All income and gain realized from  investment of funds  deposited in the  Pre-Funding  Account shall be  transferred to the
Interest  Coverage Account at the following times: (i) on the Business Day immediately  preceding each  Distribution  Date, if a Person
other than the Paying Agent or an Affiliate of the Paying Agent is the obligor for the Permitted  Investment,  or on each  Distribution
Date,  if the Paying Agent or an Affiliate of the Paying Agent is the obligor for the  Permitted  Investment,  (ii) on the Business Day
immediately  preceding  each  Subsequent  Transfer Date, if a Person other than the Paying Agent or an Affiliate of the Paying Agent is
the obligor for the  Permitted  Investment,  or on each  Subsequent  Transfer  Date,  if the Paying Agent or an Affiliate of the Paying
Agent is the obligor for the  Permitted  Investment  or (iii) within one  Business  Day of the Paying  Agent's  receipt  thereof.  Such
transferred  funds shall not constitute  income and gain for purposes of Section  4.10(b)  hereof.  The Depositor or its designee shall
deposit in the Pre-Funding  Account the amount of any net loss incurred in respect of any such Permitted  Investment  immediately  upon
realization  of such loss  without any right of  reimbursement  therefor.  At no time will the  Pre-Funding  Account be an asset of any
REMIC created hereunder.

         (c)      Amounts on deposit in the Pre-Funding Account shall be withdrawn by the Paying Agent as follows:

                  (i)      On any Subsequent  Transfer Date,  the Paying Agent shall  withdraw from the  Pre-Funding  Account an amount
         equal to 100% of the Stated  Principal  Balances of the Subsequent  Mortgage Loans  transferred and assigned to the Trustee on
         behalf of the Trust for deposit in Loan Group I on such  Subsequent  Transfer Date and pay such amount to or upon the order of
         the Depositor upon satisfaction of the conditions set forth in Section 2.07 with respect to such transfer and assignment;

                  (ii)     If the amount on deposit in the Pre-Funding  Account  (exclusive of investment  income) has not been reduced
         to zero by the close of business on the date of termination of the Pre-Funding  Period,  then at the close of business on such
         date, the Paying Agent shall deposit into the  Pre-Funding  Reserve Account any amounts  remaining in the Pre-Funding  Account
         (exclusive of investment income) for distribution in accordance with Section 4.09(e)(i); and

                  (iii)    To withdraw  any amount not  required to be deposited  in the  Pre-Funding  Account or deposited  therein in
         error.

         Withdrawals pursuant to clause (ii) shall be treated as contributions of cash to REMIC I on the date of withdrawal.

         (d)      No later than the Closing  Date,  the Paying  Agent shall  establish  and maintain a  segregated  trust  account or a
sub-account  of a trust account,  which shall be titled  "Pre-Funding  Reserve  Account,  Citibank,  N.A. as Trustee for the benefit of
holders of Structured Asset Mortgage Investments II Inc. Bear Stearns ALT-A Trust, Mortgage Pass-Through  Certificates,  Series 2007-3"
(the  "Pre-Funding  Reserve  Account").  The Pre-Funding  Reserve Account shall be an Eligible  Account or a sub account of an Eligible
Account.  The Paying Agent shall deposit in the  Pre-Funding  Reserve  Account and retain  therein any funds to be  transferred to such
account  pursuant to Section  4.09(c)(ii).  Funds  deposited in the  Pre-Funding  Reserve  Account shall be held in trust by the Paying
Agent for the Certificateholders for the uses and purposes set forth herein.

         (e)      The Paying Agent shall not invest funds deposited in the Pre-Funding  Reserve Account. The Pre-Funding Reserve Account
and any funds on deposit therein shall be assets of REMIC I. Amounts on deposit in the Pre-Funding Reserve Account shall be withdrawn by
the Paying Agent as follows:

                  (i)      On the  Distribution  Date immediately  following  termination of the Pre-Funding  Period,  the Paying Agent
         shall withdraw from the Pre-Funding  Reserve Account the Remaining  Pre-Funded  Amount deposited therein on such date pursuant
         to Section 4.09(c)(ii) for distribution as Principal Funds in respect of Loan Group I pursuant to Section 6.01(a); and

                  (ii)     On each  Distribution  Date during the Pre-Funding  Period and the Distribution  Date immediately  following
         termination  of the  Pre-Funding  Period,  the Paying Agent shall  withdraw from the  Pre-Funding  Reserve  Account the amount
         deposited  therein on such date  pursuant to Section  4.10(c) for  distribution  as Interest  Funds in respect of Loan Group I
         pursuant to Section 6.01(a).

         Section 4.10      Interest Coverage Account.

         (a)      No later than the Closing Date,  the Paying Agent shall  establish  and maintain a segregated  trust account or a sub
account of a trust account, which shall be titled "Interest Coverage Account,  Citibank,  N.A. as trustee for the benefit of holders of
Structured  Asset  Mortgage  Investments  II Inc. Bear Stearns ALT-A Trust,  Mortgage  Pass-Through  Certificates,  Series 2007-3" (the
"Interest Coverage Account").  The Interest Coverage Account shall be an Eligible Account or a sub account of an Eligible Account.  The
Depositor shall remit to the Paying Agent and the Paying Agent shall,  promptly upon receipt,  deposit in the Interest Coverage Account
and retain therein,  the Interest  Coverage Amount remitted on the Closing Date to the Paying Agent by the Depositor and all income and
gain realized from  investment of funds  deposited in the  Pre-Funding  Account  pursuant to Section  4.09(b).  Funds  deposited in the
Interest  Coverage  Account shall be held in trust by the Paying Agent for the  Certificateholders  for the uses and purposes set forth
herein.

         (b)      For federal income tax purposes,  the Depositor shall be the owner of the Interest  Coverage Account and shall report
all items of income,  deduction,  gain or loss  arising  therefrom.  At no time will the Interest  Coverage  Account be an asset of any
REMIC created  hereunder.  All income and gain realized from  investment of funds  deposited in the Interest  Coverage  Account,  which
investment  shall be made  solely upon the written  direction  of the  Depositor,  shall be for the sole and  exclusive  benefit of the
Depositor  and shall be remitted by the Paying Agent to the Depositor no later than the first  Business Day  following  receipt of such
income and gain by the Paying Agent.  If no written  direction  with respect to such  investment  shall be received by the Paying Agent
from the  Depositor,  then funds in such Account shall remain  uninvested.  The  Depositor  shall deposit (or cause to be deposited) in
the  Interest  Coverage  Account  the amount of any net loss  incurred in respect of any such  Permitted  Investment  immediately  upon
realization of such loss.

         (c)      On each Distribution Date during the Pre-Funding Period and on the day of termination of the Pre-Funding  Period, the
Paying Agent shall withdraw from the Interest  Coverage  Account and deposit in the  Pre-Funding  Reserve Account an amount of interest
that accrues during the related  Interest  Accrual Period at the Net Rate Cap with respect to the Class I-A Certificates on the excess,
if any, of the  Pre-Funded  Amount over the aggregate  Stated  Principal  Balance of Subsequent  Mortgage Loans that both (i) had a Due
Date during the Due Period relating to such  Distribution  Date or the Distribution  Date following the end of the Pre-Funding  Period,
as  applicable,  and (ii) had a  Subsequent  Cut-off Date prior to the first day of the month in which such  Distribution  Date occurs.
Such  withdrawal  and deposit shall be treated as a contribution  of cash by the Depositor to REMIC I on the date thereof.  Immediately
following any such  withdrawal and deposit,  and immediately  following the conveyance of any Subsequent  Mortgage Loan to the Trust on
any Subsequent  Transfer Date, the Paying Agent shall,  at the request of the Depositor,  withdraw from the Interest  Coverage  Account
and remit to the Depositor or its designee an amount equal to the excess,  if any, of the amount  remaining in such  Interest  Coverage
Account over the amount that would be required to be withdrawn  therefrom  (assuming  sufficient funds therein)  pursuant to the second
preceding  sentence on each  subsequent  Distribution  Date,  if any,  that will occur during the  Pre-Funding  Period or on the day of
termination of the Pre-Funding  Period, if no Subsequent  Mortgage Loan were acquired by the Trust Fund after the end of the Prepayment
Period relating to the current  Distribution Date or the Distribution  Date following the end of the Pre-Funding  Period, as applicable
on the date thereof.  On the first  Distribution  Date  following the end of the  Pre-Funding  Period,  the Paying Agent shall withdraw
from the Interest  Coverage Account and remit to the Depositor or its designee the amount  remaining in such Interest  Coverage Account
after payment of the amount required to be withdrawn  therefrom  pursuant to the second preceding  sentence for such  Distribution Date
for payment to Holders of the Class I-A Certificates.

         (d)      Upon the earliest of (i) the Distribution  Date  immediately  following the end of the Pre-Funding  Period,  (ii) the
reduction of the Certificate  Principal  Balances of the  Certificates to zero or (iii) the termination of this Agreement in accordance
with Section 11.01, any amount  remaining on deposit in the Interest  Coverage  Account after  distributions  pursuant to paragraph (c)
above shall be withdrawn by the Paying Agent and paid to the Seller or its designee.




--------------------------------------------------------------------------------





                                                               ARTICLE V
                                                             Certificates

         Section 5.01.     Certificates.  (a) The  Depository,  the  Depositor  and the  Securities  Administrator  have entered into a
Depository  Agreement dated as of the Closing Date (the  "Depository  Agreement").  Except for the Residual  Certificates,  the Private
Certificates  and the  Individual  Certificates  and as  provided  in  Section  5.01(b),  the  Certificates  shall at all times  remain
registered  in the  name  of the  Depository  or its  nominee  and at all  times:  (i) registration  of  such  Certificates  may not be
transferred by the Securities  Administrator  except to a successor to the Depository;  (ii) ownership and transfers of registration of
such  Certificates  on the books of the  Depository  shall be governed by applicable  rules  established by the  Depository;  (iii) the
Depository  may collect its usual and  customary  fees,  charges and expenses from its  Depository  Participants;  (iv) the  Securities
Administrator shall deal with the Depository as representative of such Certificate Owners of the respective  Class of  Certificates for
purposes of  exercising  the rights of  Certificateholders  under this  Agreement,  and requests and  directions  for and votes of such
representative  shall not be deemed to be  inconsistent  if they are made with respect to  different  Certificate  Owners;  and (v) the
Trustee  and the  Securities  Administrator  may rely and  shall be fully  protected  in  relying  upon  information  furnished  by the
Depository with respect to its Depository Participants.

         The Residual  Certificates and the Private  Certificates are initially  Physical  Certificates.  If at any time the Holders of
all of the  Certificates  of one or more such Classes  request that the  Securities  Administrator  cause such  Class to  become Global
Certificates,  the  Securities  Administrator  and the  Depositor  will take such  action as may be  reasonably  required  to cause the
Depository to accept such Class or Classes for trading if it may legally be so traded.

         All transfers by Certificate  Owners of such respective Classes of Book-Entry  Certificates and any Global  Certificates shall
be made in accordance with the procedures  established by the Depository  Participant or brokerage firm  representing  such Certificate
Owners.  Each Depository  Participant shall only transfer  Book-Entry  Certificates of Certificate Owners it represents or of brokerage
firms for which it acts as agent in accordance with the Depository's normal procedures.

         (b)      If (i)(A) the Depositor  advises the Securities  Administrator in writing that the Depository is no longer willing or
able to properly discharge its  responsibilities  as Depository and (B) the Depositor is unable to locate a qualified  successor within
30 days or  (ii) the  Depositor  at its option  advises  the  Securities  Administrator  in  writing  that it elects to  terminate  the
book-entry  system through the  Depository,  the Securities  Administrator  shall request that the  Depository  notify all  Certificate
Owners of the occurrence of any such event and of the availability of definitive,  fully registered  Certificates to Certificate Owners
requesting  the  same.  Upon  surrender  to  the  Securities  Administrator  of the  Certificates  by the  Depository,  accompanied  by
registration instructions from the Depository for registration, the Securities Administrator shall issue the definitive Certificates.

         In addition,  if an Event of Default has occurred and is continuing,  each  Certificate  Owner materially  adversely  affected
thereby may at its option  request a definitive  Certificate  evidencing  such  Certificate  Owner's  interest in the related  Class of
Certificates.  In order to make such request,  such  Certificate  Owner shall,  subject to the rules and procedures of the  Depository,
provide the Depository or the related  Depository  Participant  with directions for the Securities  Administrator  to exchange or cause
the  exchange of the  Certificate  Owner's  interest  in such Class of  Certificates  for an  equivalent  interest in fully  registered
definitive  form.  Upon  receipt  by the  Securities  Administrator  of  instructions  from the  Depository  directing  the  Securities
Administrator  to effect  such  exchange  (such  instructions  to  contain  information  regarding  the Class of  Certificates  and the
Certificate  Principal  Balance being exchanged,  the Depository  Participant  account to be debited with the decrease,  the registered
holder of and delivery  instructions for the definitive  Certificate,  and any other information  reasonably required by the Securities
Administrator),  (i) the Securities  Administrator shall instruct the Depository to reduce the related Depository Participant's account
by the aggregate  Certificate  Principal Balance of the definitive  Certificate,  (ii) the Securities  Administrator  shall execute and
deliver,  in  accordance  with the  registration  and  delivery  instructions  provided by the  Depository,  a  Definitive  Certificate
evidencing such Certificate  Owner's interest in such Class of Certificates and (iii) the Securities  Administrator shall execute a new
Book-Entry  Certificate  reflecting the reduction in the aggregate  Certificate  Principal Balance of such Class of Certificates by the
amount of the definitive Certificates.

         Neither the  Depositor  nor the  Securities  Administrator  shall be liable for any delay in the delivery of any  instructions
required pursuant to this Section 5.01(b) and may conclusively rely on, and shall be protected in relying on, such instructions.

         (c)      (i)  As provided herein, the REMIC Administrator will make an election to treat the segregated pool of assets consisting
of the Mortgage Loans and certain other related  assets  subject to this Agreement as a REMIC for federal income tax purposes,  and such
segregated  pool of assets will be  designated as "REMIC I." Component I of the Class R  Certificates  will  represent the sole Class of
"residual  interests" in REMIC I for purposes of the REMIC Provisions under federal income tax law. The following table irrevocably sets
forth the designation, Uncertificated Pass-Through Rate and initial Uncertificated Principal Balance for each of the "regular interests"
in REMIC I and the  designation and Certificate  Principal  Balance of the Class R Certificates  allocable to Component I of the Class R
Certificates. None of the REMIC I Regular Interests will be certificated.


Class Designation for each              Type of      Uncertificated Pass-Through             Initial Uncertificated
REMIC I Interest                       Interest                  Rate                          Principal Balance
Y-I-1                                   Regular              Variable(1)                          $252,131.39
Y-I-2                                   Regular              Variable(2)                          $207,398.01
Z-I-1                                   Regular              Variable(1)                        $504,010,645.27
Z-I-2                                   Regular              Variable(2)                        $414,600,046.91
Component I of the Class R
Certificates                           Residual                  (3)                                $0

_______________________
(1)   REMIC I Regular  Interests  Y-I-1 and Z-I-1 will bear interest at a variable rate equal to the weighted  average of the Net Rates
     on the Group I Mortgage Loans.
(2)  REMIC I Regular  Interests Y-I-2 and Z-I-2 will bear interest at a variable rate equal to the weighted average of the Net Rates on
     the Group II Mortgage Loans.
(3)  Component I of the Class R Certificates will not bear interest.

         (ii)  As provided herein,  the REMIC  Administrator will make an election to treat the segregated pool of assets consisting of
 the REMIC I Regular Interests and any proceeds thereof as a REMIC for federal income tax purposes,  and such segregated pool of assets
 will be designated as "REMIC II."  Component II of the Class R  Certificates will represent the sole Class of "residual  interests" in
 REMIC II  for  purposes  of the REMIC  Provisions  under  federal  income tax law.  The  following  table  irrevocably  sets forth the
 designation,  Uncertificated  Pass-Through Rate and initial  Uncertificated  Principal Balance for each of the "regular  interests" in
 REMIC II and the designation and Certificate  Principal  Balance of the Class R Certificates  allocable to Component II of the Class R
 Certificates.  None of the REMIC II Regular Interests will be certificated.


                                                                                   Initial Uncertificated       Uncertificated Pass-Through
         Class Designation for each REMIC II Interest     Type of Interest           Principal Balance                     Rate
         LT1                                                  Regular                      $503,926,557.30                 (1)
         LT2                                                  Regular                           $16,764.57                 (1)
         LT3                                                  Regular                           $33,661.70                0.00%
         LT4                                                  Regular                           $33,661.70                 (2)
         LTY-I-1                                              Regular                          $252,131.39                 (1)
         LT5                                                  Regular                      $414,530,952.86                 (3)
         LT6                                                  Regular                           $13,867.43                 (3)
         LT7                                                  Regular                           $27,613.31                0.00%
         LT8                                                  Regular                           $27,613.31                 (4)
         LTY-I-2                                              Regular                          $207,398.01                 (3)
         Component II of the Class R Certificates             Residual                                  $0                 (5)

__________________________

(1)  REMIC II Regular  Interests  LT1, LT2 and LTY-I-1 will bear interest at a variable  rate equal to the weighted  average of the Net
     Rates on the Group I Mortgage Loans.

(2)  REMIC II Regular  Interest LT4 will bear interest at a variable  rate equal to twice the weighted  average of the Net Rates on the
     Group II Mortgage Loans.

(3)  REMIC II Regular  Interests  LT5, LT6 and LTY-I-2 will bear interest at a variable  rate equal to the weighted  average of the Net
     Rates on the Group II Mortgage Loans.

(4)  REMIC II Regular  Interest LT8 will bear interest at a variable  rate equal to twice the weighted  average of the Net Rates on the
     Group II Mortgage Loans.

(5)  Component II of the Class R Certificates will not bear interest.


         (iii)    As provided herein,  the REMIC  Administrator will make an election to treat the segregated pool of assets consisting
of the REMIC II Regular  Interests and any proceeds  thereof as a REMIC for federal income tax purposes,  and such  segregated  pool of
assets will be designated  as  "REMIC III."  Component  III of the Class R  Certificates  will  represent  the sole Class of  "residual
interests" in REMIC III  for purposes of the REMIC  Provisions  under federal  income tax law. The  following  table  irrevocably  sets
forth the designation,  Uncertificated  Pass-Through  Rate (which is also the Pass-Through  Rate for the Certificates  bearing the same
designation) and initial  Uncertificated  Principal Balance for each of the "regular  interests" in REMIC III,  and the designation and
Certificate Principal Balance of the Class R Certificates allocable to Component III of the Class R Certificates.


          Class Designation for                Type of                   Initial Uncertificated             Uncertificated Pass-Through
          each REMIC III Interest              Interest                     Principal Balance                          Rate
          I-A-1                                Regular                       $411,478,000                               (1)
          I-A-2                                Regular                        $50,426,000                               (1)
          II-A-1                               Regular                       $379,964,000                               (1)
          M-1                                  Regular                        $25,274,000                               (1)
          M-2                                  Regular                        $17,922,000                               (1)
          B-1                                  Regular                        $7,812,000                                (1)
          B-2                                  Regular                        $4,595,000                                (1)
          B-3                                  Regular                        $4,595,000                                (1)
          B-4                                  Regular                        $5,055,000                                (1)
          XP                                   Regular                            N/A                                   (2)
          B-IO-I and B-IO-P                    Regular                     $11,949,221.58                               (3)
          Component III of the                 Residual                           $0                                    (4)
          Class R Certificates

___________________________

(1)  REMIC III Regular Interests I-A-1,  I-A-2,  II-A-1, M-1, M-2, B-1, B-2, B-3 and B-4 will bear interest at a variable rate equal to
     the least of (i) One-Month LIBOR plus the related Margin, (ii) 11.50% and (iii) the applicable Net Rate Cap.

(2)  The Class XP  Certificates  will not bear any  interest.  The Class XP  Certificates  will be entitled  to receive  Prepayment
     Charges  collected with respect to the Prepayment  Charge Loans.  The Class XP Certificates  will not represent an interest in any
     REMIC, they will instead  represent an interest in the Trust  constituted by this Agreement that is a strip of Prepayment  Charges
     associated with the Prepayment Charge Loans.

(3)  The Class B-IO  Certificates  will bear  interest at a per annum rate equal to the Class B-IO  Pass-Through  Rate on its  Notional
     Amount.  Amounts  paid,  or deemed  paid,  to the Class B-IO  Certificates  shall be deemed to first be paid to REMIC III  Regular
     Interest  B-IO-I in reduction  of accrued and unpaid  interest  thereon  until such  accrued and unpaid  interest  shall have been
     reduced to zero and shall then be deemed paid to REMIC III Regular Interest B-IO-P in reduction of the principal balance thereof.

(4)  Component III of the Class R Certificates will not bear interest.

         (iv)     As provided herein,  the REMIC  Administrator will make an election to treat the segregated pool of assets consisting
of REMIC III  Regular  Interests  B-IO-I and B-IO-P and any  proceeds  thereof as a REMIC for  federal  income tax  purposes,  and such
segregated  pool of assets will be  designated as "REMIC IV." The Class R-X  Certificates  will  represent the sole Class of  "residual
interests" in REMIC IV for purposes of the REMIC  Provisions  under federal income tax law. The following table  irrevocably sets forth
the designation,  Uncertificated  Pass-Through Rate and initial  Uncertificated  Principal Balance for the single "regular interest" in
REMIC IV and the designation and Certificate Principal Balance of the Class R-X Certificates.


          Class Designation for                Type of                   Initial Uncertificated             Uncertificated Pass-Through
          each REMIC IV Interest               Interest                     Principal Balance                          Rate
          B-IO                                 Regular                      $11,949,221.58                              (1)
          Class R-X Certificates               Residual                           $0                                    (2)

(1)  The Class B-IO  Certificates  will bear  interest at a per annum rate equal to the Class B-IO  Pass-Through  Rate on its  Notional
     Amount.  The REMIC IV Regular  Interest will not have an  Uncertificated  Pass-Through  Rate,  but will be entitled to 100% of all
     amounts distributed or deemed distributed on REMIC III Regular Interests B-IO-I and B-IO-P.
(2)  The Class R-X Certificates will not bear interest.

         (d)      Solely for purposes of  Section 1.860G-1(a)(4)(iii) of  the Treasury  regulations,  the Distribution Date immediately
following the maturity date for the Mortgage  Loan with the latest  maturity date in the Trust Fund has been  designated as the "Latest
Possible Maturity Date" for the REMIC Regular Interests and the Certificates.

         (e)      With respect to each Distribution  Date, each Class of Certificates shall accrue interest during the related Interest
Accrual Period.  With respect to each  Distribution Date and each such Class of Certificates  (other than the Residual  Certificates or
the Class B-IO  Certificates),  interest shall be  calculated,  on the basis of a 360-day year and the actual number of days elapsed in
the related Interest Accrual Period,  based upon the respective  Pass-Through Rate set forth, or determined as provided,  above and the
Certificate  Principal  Balance of such Class  applicable to such  Distribution  Date. With respect to each  Distribution  Date and the
Class B-IO Certificates,  interest shall be calculated,  on the basis of a 360-day year consisting of twelve 30-day months,  based upon
the  Pass-Through  Rate set  forth,  or  determined  as  provided,  above and the  Notional  Amount of such  Class  applicable  to such
Distribution Date.

         (f)      The Certificates  shall be substantially  in the forms set forth in Exhibits A-1, A-2, A-3, A-4, A-5-1,  A-5-2,  A-6,
A-7 and A-8. On original  issuance,  the Securities  Administrator  shall sign,  countersign and shall deliver them at the direction of
the  Depositor.  Pending  the  preparation  of  definitive  Certificates  of any  Class,  the  Securities  Administrator  may  sign and
countersign  temporary  Certificates  that are printed,  lithographed or typewritten,  in authorized  denominations for Certificates of
such  Class,  substantially  of the tenor of the  definitive  Certificates  in lieu of which they are issued and with such  appropriate
insertions,  omissions,  substitutions and other variations as the officers or authorized  signatories  executing such Certificates may
determine,  as evidenced by their  execution of such  Certificates.  If temporary  Certificates  are issued,  the Depositor  will cause
definitive  Certificates to be prepared without  unreasonable  delay. After the preparation of definitive  Certificates,  the temporary
Certificates  shall be  exchangeable  for definitive  Certificates  upon surrender of the temporary  Certificates  at the office of the
Securities  Administrator,  without charge to the Holder.  Upon surrender for  cancellation of any one or more temporary  Certificates,
the Securities  Administrator  shall sign and  countersign  and deliver in exchange  therefor a like  aggregate  principal  amount,  in
authorized  denominations  for  such  Class,  of  definitive  Certificates  of the  same  Class.  Until so  exchanged,  such  temporary
Certificates shall in all respects be entitled to the same benefits as definitive Certificates.

         (g)      Each Class of  Book-Entry  Certificates will be registered as a single Certificate of such Class held by a nominee of
the  Depository or the DTC  Custodian,  and beneficial  interests  will be held by investors  through the book-entry  facilities of the
Depository in minimum  denominations  of (i) in the case of the Senior  Certificates,  $25,000 and in each case  increments of $1.00 in
excess  thereof,  and (ii) in the case of the Offered  Subordinate  Certificates,  $25,000 and  increments of $1.00 in excess  thereof,
except  that one  Certificate  of each such  Class may  be issued in a  different  amount so that the sum of the  denominations  of all
outstanding  Certificates  of such  Class shall  equal the  Certificate  Principal  Balance of such  Class on the Closing  Date. On the
Closing Date, the Securities  Administrator  shall execute and countersign  Physical  Certificates all in an aggregate principal amount
that shall equal the Certificate  Principal Balance of such Class on the Closing Date. The Residual  Certificates  shall each be issued
in  certificated  fully-registered  form with no  denomination.  Each Class of  Global  Certificates,  if any, shall be issued in fully
registered  form in minimum  dollar  denominations  of $25,000  and  integral  multiples  of $1.00 in excess  thereof,  except that one
Certificate of each Class may be in a different  denomination so that the sum of the  denominations of all outstanding  Certificates of
such  Class shall  equal the  Certificate  Principal  Balance of such Class on the Closing Date.  On the Closing Date,  the  Securities
Administrator  shall execute and  countersign  (i) in the case of each Class of  Offered  Certificates,  the  Certificate in the entire
Certificate  Principal  Balance  of the  respective  Class and  (ii) in  the case of each  Class of  Private  Certificates,  Individual
Certificates all in an aggregate  principal amount that shall equal the Certificate  Principal Balance of each such respective Class on
the Closing  Date.  The  Certificates  referred  to in clause  (i) and if at any time there are to be Global  Certificates,  the Global
Certificates  shall be delivered by the Depositor to the Depository or pursuant to the  Depository's  instructions,  shall be delivered
by the Depositor on behalf of the  Depository to and deposited  with the DTC Custodian.  The  Securities  Administrator  shall sign the
Certificates by facsimile or manual  signature and countersign  them by manual  signature on behalf of the Securities  Administrator by
one or more  authorized  signatories,  each of whom shall be  Responsible  Officers of the  Securities  Administrator  or its agent.  A
Certificate  bearing  the manual and  facsimile  signatures  of  individuals  who were the  authorized  signatories  of the  Securities
Administrator or its agent at the time of issuance shall bind the Securities  Administrator,  notwithstanding  that such individuals or
any of them have ceased to hold such positions prior to the delivery of such Certificate.

         (h)      No  Certificate  shall be entitled to any benefit  under this  Agreement,  or be valid for any purpose,  unless there
appears  on  such  Certificate  the  manually  executed  countersignature  of the  Securities  Administrator  or its  agent,  and  such
countersignature  upon any  Certificate  shall be conclusive  evidence,  and the only  evidence,  that such  Certificate  has been duly
executed and  delivered  hereunder.  All  Certificates  issued on the Closing Date shall be dated the Closing  Date.  All  Certificates
issued thereafter shall be dated the date of their countersignature.

         (i)      The  Closing  Date  is  hereby  designated  as the  "startup"  day  of  each  2007-3  REMIC  within  the  meaning  of
Section 860G(a)(9) of the Code.

         (j)      For federal  income tax  purposes,  each 2007-3 REMIC shall have a tax year that is a calendar  year and shall report
income on an accrual basis.

         (k)      The Securities  Administrator on behalf of the Trustee shall cause each 2007-3 REMIC to timely elect to be treated as
a REMIC under  Section 860D of the Code. Any  inconsistencies  or ambiguities in this Agreement or in the  administration  of any Trust
established hereby shall be resolved in a manner that preserves the validity of such elections.

         (l)      The following legend shall be placed on the Residual  Certificates,  whether upon original  issuance or upon issuance
of any other Certificate of any such Class in exchange therefor or upon transfer thereof:

                  ANY RESALE,  TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED TRANSFEREE PROVIDES A
                  TRANSFER  AFFIDAVIT TO THE MASTER SERVICER AND THE SECURITIES  ADMINISTRATOR  THAT (1) SUCH TRANSFEREE IS NOT (A) THE
                  UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES,  OR ANY AGENCY OR
                  INSTRUMENTALITY  OF ANY OF THE  FOREGOING  (OTHER  THAN  AN  INSTRUMENTALITY  WHICH  IS A  CORPORATION  IF ALL OF ITS
                  ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR FREDDIE  MAC, A MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT SELECTED BY
                  SUCH GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT, ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR INSTRUMENTALITY
                  OF EITHER OF THE FOREGOING,  (C) ANY ORGANIZATION (OTHER THAN CERTAIN FARMERS' COOPERATIVES  DESCRIBED IN SECTION 521
                  OF THE CODE) WHICH IS EXEMPT FROM THE TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS SUCH  ORGANIZATION  IS SUBJECT TO
                  THE TAX  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX  IMPOSED  BY SECTION  511 OF THE CODE ON  UNRELATED
                  BUSINESS TAXABLE INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION  1381(a)(2)(C) OF THE
                  CODE, (E) AN ELECTING LARGE  PARTNERSHIP UNDER SECTION 775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED IN THE FOREGOING
                  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS A "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A
                  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3)
                  SUCH  TRANSFEREE  SATISFIES  CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE  FINANCIAL  CONDITION  OF THE  PROPOSED
                  TRANSFEREE.  NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE REGISTER OR ANY TRANSFER,  SALE OR OTHER DISPOSITION
                  OF THIS  CERTIFICATE TO A DISQUALIFIED  ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION
                  SHALL  BE  DEEMED  TO BE OF NO LEGAL  FORCE  OR  EFFECT  WHATSOEVER  AND SUCH  PERSON  SHALL  NOT BE  DEEMED  TO BE A
                  CERTIFICATEHOLDER  FOR ANY PURPOSE  HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF  DISTRIBUTIONS ON THIS
                  CERTIFICATE.  EACH HOLDER OF THIS CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE  SHALL BE DEEMED TO HAVE CONSENTED TO
                  THE PROVISIONS OF THIS PARAGRAPH.

         (m)      Notwithstanding  anything  to the  contrary  contained  herein,  the  Securities  Administrator  shall not permit the
transfer  of a  beneficial  interest  in a Class B-IO  Certificate  unless the  transferee  executes  and  delivers  to the  Securities
Administrator any  certification  that is required pursuant to Section 9.10(f) prior to transfer.  The following legend shall be placed
on the Class B-IO  Certificates,  whether  upon  original  issuance  or upon  issuance  of any other  Certificate  of any such Class in
exchange therefor or upon transfer thereof:

                   NO  TRANSFER  OF ANY CLASS   B-IO  CERTIFICATE  SHALL BE MADE  UNLESS  THE  PROPOSED  TRANSFEREE  OF SUCH CLASS B-IO
                  CERTIFICATE  PROVIDES TO THE SECURITIES  ADMINISTRATOR  AND ANY PAYING AGENT THE APPROPRIATE TAX  CERTIFICATION  FORM
                  (I.E., IRS FORM W-9 OR IRS FORM W-8BEN,  W-8IMY, W-8EXP OR W-8ECI, AS APPLICABLE (OR ANY SUCCESSOR FORM THERETO)) AND
                  AGREES TO UPDATE  SUCH FORMS (I) UPON  EXPIRATION  OF ANY SUCH FORM,  (II) AS  REQUIRED  UNDER THEN  APPLICABLE  U.S.
                  TREASURY  REGULATIONS  AND (III)  PROMPTLY  UPON  LEARNING  THAT SUCH FORM HAS BECOME  OBSOLETE  OR  INCORRECT,  AS A
                  CONDITION TO SUCH TRANSFER.  UNDER THE AGREEMENT,  UPON RECEIPT OF ANY SUCH TAX CERTIFICATION  FORM FROM A TRANSFEREE
                  OF ANY CLASS B-IO CERTIFICATE,  THE SECURITIES ADMINISTRATOR SHALL FORWARD SUCH TAX CERTIFICATION FORM PROVIDED TO IT
                  TO THE  COUNTERPARTY.  EACH HOLDER OF A CLASS B-IO  CERTIFICATE AND EACH  TRANSFEREE  THEREOF SHALL BE DEEMED TO HAVE
                  CONSENTED TO THE SECURITIES  ADMINISTRATOR  FORWARDING TO THE  COUNTERPARTY  ANY SUCH TAX  CERTIFICATION  FORM IT HAS
                  PROVIDED AND UPDATED IN ACCORDANCE  WITH THESE TRANSFER  RESTRICTIONS.  ANY PURPORTED SALES OR TRANSFERS OF ANY CLASS
                  B-IO  CERTIFICATE TO A TRANSFEREE WHICH DOES NOT COMPLY WITH THESE  REQUIREMENTS  SHALL BE DEEMED NULL AND VOID UNDER
                  THE AGREEMENT.

         Section 5.02.     Registration of Transfer and Exchange of Certificates.  (a) The Securities  Administrator  shall maintain at
its  Corporate  Trust  Office a  Certificate  Register  in which,  subject to such  reasonable  regulations  as it may  prescribe,  the
Securities  Administrator  shall provide for the  registration of Certificates and of transfers and exchanges of Certificates as herein
provided.

         (b)      Subject to Section 5.01(a) and, in the case of any Global  Certificate or Physical  Certificate upon the satisfaction
of the  conditions  set forth below,  upon  surrender for  registration  of transfer of any  Certificate at any office or agency of the
Securities  Administrator  maintained for such purpose, the Securities  Administrator shall sign, countersign and shall deliver, in the
name of the designated  transferee or transferees,  a new Certificate of a like Class and aggregate Fractional Undivided Interest,  but
bearing a different number.

         (c)      By acceptance  of a Private  Certificate  or a Residual  Certificate,  whether upon  original  issuance or subsequent
transfer,  each  holder of such  Certificate  acknowledges  the  restrictions  on the  transfer  of such  Certificate  set forth in the
Securities  Legend and agrees that it will  transfer  such a  Certificate  only as provided  herein.  In addition to the  provisions of
Section  5.02(h),  the  following  restrictions  shall apply with respect to the transfer  and  registration  of transfer of an Private
Certificate or a Residual Certificate to a transferee that takes delivery in the form of an Individual Certificate:

                  (i)      The  Securities  Administrator  shall  register the transfer of an Individual  Certificate  if the requested
transfer is being made to a  transferee  who has provided the  Securities  Administrator  with a Rule 144A  Certificate  or  comparable
evidence as to its QIB status.

                  (ii)     The  Securities  Administrator  shall  register  the  transfer  of any  Individual  Certificate  if (x)  the
transferor  has advised  the  Securities  Administrator  in writing  that the  Certificate  is being  transferred  to an  Institutional
Accredited  Investor along with facts  surrounding  the transfer as set forth in Exhibit F-3 hereto;  and (y) prior to the transfer the
transferee  furnishes to the Securities  Administrator an Investment Letter (and the Securities  Administrator shall be fully protected
in so doing),  provided  that, if based upon an Opinion of Counsel  addressed to the  Securities  Administrator  to the effect that the
delivery of (x) and (y) above are not  sufficient to confirm that the proposed  transfer is being made  pursuant to an exemption  from,
or in a transaction  not subject to, the  registration  requirements  of the Securities Act and other  applicable  laws, the Securities
Administrator  shall  as a  condition  of the  registration  of any  such  transfer  require  the  transferor  to  furnish  such  other
certifications,  legal opinions or other  information  prior to registering  the transfer of an Individual  Certificate as shall be set
forth in such Opinion of Counsel.

         (d)      So long as a  Global  Certificate  of such  Class is  outstanding  and is  held by or on  behalf  of the  Depository,
transfers of  beneficial  interests in such Global  Certificate,  or transfers by holders of Individual  Certificates  of such Class to
transferees  that take  delivery in the form of beneficial  interests in the Global  Certificate,  may be made only in accordance  with
Section 5.02(h), the rules of the Depository and the following:

                  (i)      In the case of a  beneficial  interest  in the Global  Certificate  being  transferred  to an  Institutional
Accredited  Investor,  such transferee shall be required to take delivery in the form of an Individual  Certificate or Certificates and
the Securities Administrator shall register such transfer only upon compliance with the provisions of Section 5.02(c)(ii).

                  (ii)     In the case of a beneficial  interest in a Class of Global  Certificates  being  transferred to a transferee
that takes delivery in the form of an Individual  Certificate or Certificates of such Class,  except as set forth in clause  (i) above,
the Securities Administrator shall register such transfer only upon compliance with the provisions of Section 5.02(c)(i).

                  (iii)    In the case of an Individual  Certificate of a Class being  transferred to a transferee  that takes delivery
in the form of a beneficial  interest in a Global Certificate of such Class, the Securities  Administrator shall register such transfer
if the transferee has provided the Securities Administrator with a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (iv)     No  restrictions  shall apply with  respect to the  transfer  or  registration  of transfer of a  beneficial
interest in the Global  Certificate of a Class to a transferee  that takes delivery in the form of a beneficial  interest in the Global
Certificate  of such  Class;  provided  that each such  transferee  shall be deemed to have made such  representations  and  warranties
contained in the Rule 144A Certificate as are sufficient to establish that it is a QIB.

         (e)      Subject to Section  5.02(h),  an  exchange  of a  beneficial  interest  in a Global  Certificate  of a  Class for  an
Individual  Certificate  or  Certificates  of such Class,  an exchange of an Individual  Certificate or  Certificates  of a Class for a
beneficial  interest  in the Global  Certificate  of such Class and an exchange  of an  Individual  Certificate  or  Certificates  of a
Class for  another  Individual  Certificate  or  Certificates  of such  Class (in  each case,  whether or not such  exchange is made in
anticipation  of  subsequent  transfer,  and, in the case of the Global  Certificate  of such  Class,  so long as such  Certificate  is
outstanding  and is held by or on behalf of the  Depository)  may be made only in  accordance  with Section  5.02(h),  the rules of the
Depository and the following:

                  (i)      A holder  of a  beneficial  interest  in a Global  Certificate  of a  Class may  at any time  exchange  such
beneficial interest for an Individual Certificate or Certificates of such Class.

                  (ii)     A holder  of an  Individual  Certificate  or  Certificates  of a  Class may  exchange  such  Certificate  or
Certificates  for a  beneficial  interest  in the  Global  Certificate  of  such  Class if  such  holder  furnishes  to the  Securities
Administrator a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (iii)    A holder of an Individual  Certificate  of a Class may  exchange  such  Certificate  for an equal  aggregate
principal amount of Individual Certificates of such Class in different authorized denominations without any certification.

         (f)      (i)      Upon acceptance for exchange or transfer of an Individual  Certificate of a Class for a beneficial  interest
in a Global Certificate of such Class as provided herein,  the Securities  Administrator  shall cancel such Individual  Certificate and
shall (or shall request the Depository to) endorse on the schedule affixed to the applicable  Global  Certificate (or on a continuation
of such schedule  affixed to the Global  Certificate and made a part thereof) or otherwise make in its books and records an appropriate
notation  evidencing the date of such exchange or transfer and an increase in the certificate  balance of the Global  Certificate equal
to the certificate balance of such Individual Certificate exchanged or transferred therefor.

                  (ii)     Upon acceptance for exchange or transfer of a beneficial  interest in a Global Certificate of a Class for an
Individual  Certificate  of such Class as provided  herein,  the  Securities  Administrator  shall (or shall request the Depository to)
endorse on the schedule affixed to such Global  Certificate (or on a continuation of such schedule  affixed to such Global  Certificate
and made a part thereof) or otherwise  make in its books and records an  appropriate  notation  evidencing the date of such exchange or
transfer and a decrease in the  certificate  balance of such Global  Certificate  equal to the  certificate  balance of such Individual
Certificate issued in exchange therefor or upon transfer thereof.

         (g)      The  Securities  Legend shall be placed on any  Individual  Certificate  issued in exchange  for or upon  transfer of
another Individual Certificate or of a beneficial interest in a Global Certificate.

         (h)      Subject to the  restrictions  on transfer and exchange set forth in this  Section 5.02,  the holder of any Individual
Certificate may transfer or exchange the same in whole or in part (in an initial  certificate  balance equal to the minimum  authorized
denomination  set forth in  Section 5.01(g)  or any integral  multiple of $1.00 in excess thereof) by surrendering  such Certificate at
the  Corporate  Trust  Office of the  Securities  Administrator,  or at the office of any  transfer  agent,  together  with an executed
instrument of assignment and transfer  satisfactory in form and substance to the Securities  Administrator  in the case of transfer and
a written request for exchange in the case of exchange.  The holder of a beneficial  interest in a Global  Certificate  may, subject to
the rules and procedures of the  Depository,  cause the Depository (or its nominee) to notify the Securities  Administrator  in writing
of a request for transfer or exchange of such beneficial  interest for an Individual  Certificate or  Certificates.  Following a proper
request for transfer or exchange,  the Securities  Administrator shall, within five Business Days of such request made at the Corporate
Trust  Office of the  Securities  Administrator,  sign,  countersign  and  deliver  at the  Corporate  Trust  Office of the  Securities
Administrator,  to the  transferee  (in the case of  transfer)  or holder (in the case of  exchange) or send by first class mail at the
risk of the transferee  (in the case of transfer) or holder (in the case of exchange) to such address as the  transferee or holder,  as
applicable,  may request,  an  Individual  Certificate  or  Certificates,  as the case may  require,  for a like  aggregate  Fractional
Undivided  Interest and in such  authorized  denomination  or  denominations  as may be  requested.  The  presentation  for transfer or
exchange of any Individual  Certificate  shall not be valid unless made at the Corporate  Trust Office of the Securities  Administrator
by the registered holder in person, or by a duly authorized attorney-in-fact.

         (i)      At the  option of the  Certificateholders,  Certificates  may be  exchanged  for  other  Certificates  of  authorized
denominations of a like Class and aggregate  Fractional  Undivided Interest,  upon surrender of the Certificates to be exchanged at the
Corporate Trust Office of the Securities  Administrator;  provided,  however, that no Certificate may be exchanged for new Certificates
unless the  original  Fractional  Undivided  Interest  represented  by each such new  Certificate  (i) is at least equal to the minimum
authorized  denomination or (ii) is acceptable to the Depositor as indicated to the Securities  Administrator in writing.  Whenever any
Certificates  are  so  surrendered  for  exchange,  the  Securities  Administrator  shall  sign  and  countersign  and  the  Securities
Administrator shall deliver the Certificates which the Certificateholder making the exchange is entitled to receive.

         (j)      If the Securities  Administrator  so requires,  every  Certificate  presented or surrendered for transfer or exchange
shall be duly endorsed by, or be accompanied by a written instrument of transfer,  with a signature guarantee,  in form satisfactory to
the Securities Administrator, duly executed by the holder thereof or his or her attorney duly authorized in writing.

         (k)      No service charge shall be made for any transfer or exchange of Certificates,  but the Securities  Administrator  may
require  payment of a sum  sufficient to cover any tax or  governmental  charge that may be imposed in connection  with any transfer or
exchange of Certificates.

         (l)      The Securities  Administrator  shall cancel all  Certificates  surrendered  for transfer or exchange but shall retain
such  Certificates in accordance  with its standard  retention  policy or for such further time as is required by the record  retention
requirements of the Exchange Act, and thereafter may destroy such Certificates.

         Section 5.03.     Mutilated,  Destroyed,  Lost or Stolen Certificates.  (a) If (i) any mutilated Certificate is surrendered to
the Securities Administrator,  or the Securities Administrator receives evidence to its satisfaction of the destruction,  loss or theft
of any Certificate,  and (ii) there is delivered to the Securities  Administrator  such security or indemnity as it may require to save
itself and the Trustee  harmless,  and  (iii) the  Securities  Administrator  has not received  notice that such  Certificate  has been
acquired by a third Person, the Securities  Administrator  shall sign,  countersign and deliver, in exchange for or in lieu of any such
mutilated,  destroyed,  lost or stolen Certificate,  a new Certificate of like tenor and Fractional Undivided Interest but in each case
bearing a  different  number.  The  mutilated,  destroyed,  lost or stolen  Certificate  shall  thereupon  be canceled of record by the
Securities Administrator and shall be of no further effect and evidence no rights.

         (b)      Upon the issuance of any new  Certificate  under this  Section 5.03,  the  Securities  Administrator  may require the
payment of a sum  sufficient  to cover any tax or other  governmental  charge  that may be imposed in  relation  thereto  and any other
expenses  (including the fees and expenses of the Securities  Administrator)  connected  therewith.  Any duplicate  Certificate  issued
pursuant to this  Section 5.03  shall constitute  complete and  indefeasible  evidence of ownership in the Trust Fund, as if originally
issued, whether or not the lost, stolen or destroyed Certificate shall be found at any time.

         Section 5.04.     Persons  Deemed  Owners.  Prior to due  presentation  of a Certificate  for  registration  of transfer,  the
Depositor,  the Guarantor,  the Trustee,  the Securities  Administrator and any agent of the Depositor or the Securities  Administrator
may treat the  Person in whose name any  Certificate  is  registered  as the owner of such  Certificate  for the  purpose of  receiving
distributions  pursuant to Section 6.01  and for all other purposes  whatsoever.  Neither the Depositor,  the Securities  Administrator
nor any agent of the Depositor or the Securities  Administrator  shall be affected by notice to the contrary.  No Certificate  shall be
deemed duly presented for a transfer  effective on any Record Date unless the  Certificate to be transferred is presented no later than
the close of business on the third Business Day preceding such Record Date.

         Section 5.05.     Transfer Restrictions on Residual  Certificates.  (a) Residual  Certificates,  or interests therein, may not
be  transferred  without the prior express  written  consent of the Tax Matters  Person and the Sponsor,  which cannot be  unreasonably
withheld.  As a  prerequisite  to such  consent,  the  proposed  transferee  must provide the Tax Matters  Person,  the Sponsor and the
Securities  Administrator with an affidavit that the proposed transferee is a Permitted  Transferee (and an affidavit that it is a U.S.
Person,  unless,  in the case of a Class R Certificate only, the Tax Matters Person and the Sponsor consent to the transfer to a person
who is not a U.S. Person) as provided in Section 5.05(b).

         (b)      No transfer,  sale or other disposition of a Residual  Certificate  (including a beneficial  interest therein) may be
made unless,  prior to the transfer,  sale or other  disposition  of a Residual  Certificate,  the proposed  transferee  (including the
initial  purchasers  thereof)  delivers to the Tax Matters Person,  the Securities  Administrator and the Depositor an affidavit in the
form  attached  hereto as  Exhibit E  stating,  among other  things,  that as of the date of such  transfer  (i) such  transferee  is a
Permitted  Transferee and that (ii) such  transferee is not acquiring  such Residual  Certificate  for the account of any person who is
not a  Permitted  Transferee.  The Tax  Matters  Person  shall not  consent to a transfer  of a Residual  Certificate  if it has actual
knowledge  that any  statement  made in the  affidavit  issued  pursuant to the  preceding  sentence is not true.  Notwithstanding  any
transfer,  sale or other disposition of a Residual Certificate to any Person who is not a Permitted Transferee,  such transfer, sale or
other  disposition  shall be deemed to be of no legal force or effect  whatsoever and such Person shall not be deemed to be a Holder of
a Residual  Certificate  for any  purpose  hereunder,  including,  but not limited to, the  receipt of  distributions  thereon.  If any
purported  transfer  shall be in violation of the  provisions  of this Section  5.05(b),  then the prior  Holder  thereof  shall,  upon
discovery  that the  transfer of such  Residual  Certificate  was not in fact  permitted by this  Section  5.05(b),  be restored to all
rights as a Holder thereof retroactive to the date of the purported  transfer.  None of the Securities  Administrator,  the Tax Matters
Person or the Depositor shall be under any liability to any Person for any  registration or transfer of a Residual  Certificate that is
not permitted by this Section  5.05(b) or for making  payments due on such Residual  Certificate  to the  purported  Holder  thereof or
taking any other action with respect to such purported  Holder under the provisions of this Agreement so long as the written  affidavit
referred to above was received  with  respect to such  transfer,  and the Tax Matters  Person,  the  Securities  Administrator  and the
Depositor,  as  applicable,  had no knowledge  that it was untrue.  The prior  Holder  shall be entitled to recover from any  purported
Holder of a  Residual  Certificate  that was in fact not a  permitted  transferee  under this  Section  5.05(b) at the time it became a
Holder all payments made on such Residual Certificate.  Each Holder of a Residual Certificate,  by acceptance thereof,  shall be deemed
for all purposes to have consented to the provisions of this Section  5.05(b) and to any amendment of this Agreement  deemed  necessary
(whether  as a result of new  legislation  or  otherwise)  by counsel of the Tax  Matters  Person or the  Depositor  to ensure that the
Residual  Certificates  are not  transferred  to any Person who is not a Permitted  Transferee  and that any transfer of such  Residual
Certificates will not cause the imposition of a tax upon the Trust or cause any REMIC to fail to qualify as a REMIC.

         (c)      The Class R-X Certificates  (including a beneficial  interest  therein) and, unless the Tax Matters Person shall have
consented in writing (which consent may be withheld in the Tax Matters Person's sole discretion),  the Class R Certificates  (including
a beneficial interest therein), may not be purchased by or transferred to any person who is not a United States Person.

         (d)      By accepting a Residual  Certificate,  the purchaser thereof agrees to be a Tax Matters Person if it is the Holder of
the largest  percentage  interest of such Certificate,  and appoints the Securities  Administrator to act on its behalf with respect to
all matters concerning the tax obligations of the Trust.

         Section 5.06.     Restrictions  on  Transferability  of  Certificates.  (a) No  offer,  sale,  transfer  or other  disposition
(including  pledge) of any Certificate  shall be made by any Holder thereof unless registered under the Securities Act, or an exemption
from the registration  requirements of the Securities Act and any applicable  state securities or "Blue Sky" laws is available.  Except
with respect to (i) the initial  transfer of the Class XP  Certificates or Class R-X Certificate on the Closing Date, (ii) the transfer
of any Class of  Certificates  including  the Class R-X  Certificates  and the Class  B-IO  Certificates  to any NIM  Issuer or any NIM
Trustee or in  connection  with the  issuance  of any NIM  Securities,  or (iii) a transfer of the Class XP  Certificates  or Class R-X
Certificate  to the Depositor or any  Affiliate of the  Depositor,  in the event that a transfer of a  Certificate  which is a Physical
Certificate  is to be made in reliance upon an exemption from the Securities  Act and  applicable  state  securities  laws, in order to
assure  compliance  with the  Securities  Act and such  laws,  and the  prospective  transferee  (other  than  the  Depositor)  of such
Certificate signs and delivers to the Securities  Administrator an Investment Letter, if the transferee is an Institutional  Accredited
Investor,  in the form set forth as Exhibit F-l  hereto, or a Rule 144A Certificate,  if the transferee is a QIB, in the form set forth
as  Exhibit F-2  hereto.  Notwithstanding  the provisions of the  immediately  preceding  sentence,  no  restrictions  shall apply with
respect to the transfer or  registration  of transfer of a beneficial  interest in any  Certificate  that is a Global  Certificate of a
Class to a transferee that takes delivery in the form of a beneficial  interest in the Global Certificate of such  Class provided  that
each such transferee  shall be deemed to have made such  representations  and warranties  contained in the Rule 144A Certificate as are
sufficient  to establish  that it is a QIB. In the case of a proposed  transfer of any  Certificate  to a transferee  other than a QIB,
the Securities  Administrator  may require an Opinion of Counsel  addressed to the Securities  Administrator  that such  transaction is
exempt from the  registration  requirements  of the Securities  Act. The cost of such opinion shall not be an expense of the Securities
Administrator or the Trust Fund.

         (b)      The Private Certificates shall each bear a Securities Legend.

         Section 5.07.     ERISA  Restrictions.  (a) Subject to the provisions of SubSection  (b), no Residual  Certificates or Private
Certificates  may be acquired  directly or indirectly  by, or on behalf of, an employee  benefit plan or other  retirement  arrangement
that is subject to Title I of ERISA or  Section 4975 of the Code (a "Plan"),  or by a person using "plan assets" of a Plan,  unless the
proposed transferee provides the Securities  Administrator,  with an Opinion of Counsel addressed to the Master Servicer,  the Trustee,
the Guarantor and the Securities Administrator (upon which they may rely) that is satisfactory to the Securities  Administrator,  which
opinion  will not be at the expense of the Master  Servicer,  the Trustee,  the  Guarantor or the  Securities  Administrator,  that the
purchase of such  Certificates  by or on behalf of such Plan is permissible  under  applicable  law, will not constitute or result in a
nonexempt prohibited  transaction under ERISA or Section 4975 of the Code and will not subject the Depositor,  the Master Servicer, the
Trustee, the Guarantor or the Securities Administrator to any obligation in addition to those undertaken in the Agreement.

         (b)      Unless such Person has provided an Opinion of Counsel in accordance  with Section  5.07(a),  any Person  acquiring an
interest  in a Global  Certificate  which is a  Private  Certificate,  by  acquisition  of such  Certificate,  shall be  deemed to have
represented to the Securities  Administrator,  and any Person  acquiring an interest in a Private  Certificate in definitive form shall
represent in writing to the Securities  Administrator,  that it is not acquiring an interest in such Certificate directly or indirectly
by, or on behalf of, or with "plan assets" of, an employee  benefit plan or other  retirement  arrangement  which is subject to Title I
of ERISA and/or Section 4975 of the Code.

         (c)      Each  beneficial  owner of a Class  II-A-1,  Class M-1,  Class  M-2,  Class  B-1,  Class B-2,  Class B-3 or Class B-4
Certificate or any interest  therein shall be deemed to have  represented,  by virtue of its acquisition or holding of that certificate
or interest therein,  that either (i) such Certificate is rated at least "BBB-" or its equivalent by Fitch, S&P, DBRS or Moody's,  (ii)
such  beneficial  owner is not a Plan or investing  with "plan  assets" of any Plan, or (iii) (1) it is an insurance  company,  (2) the
source of funds used to acquire or hold the certificate or interest  therein is an "insurance  company  general  account," as such term
is defined in Prohibited  Transaction  Class Exemption  ("PTCE") 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have
been satisfied.

         (d)      Neither the Master Servicer, the Trustee nor the Securities  Administrator will be required to monitor,  determine or
inquire as to compliance with the transfer  restrictions with respect to the Global  Certificates.  Any attempted or purported transfer
of any  Certificate  in  violation of the  provisions  of Sections  (a), (b) or (c) above shall be void ab initio and such  Certificate
shall be considered to have been held  continuously  by the prior  permitted  Certificateholder.  Any transferor of any  Certificate in
violation of such  provisions,  shall  indemnify and hold harmless the Securities  Administrator,  the Trustee and the Master  Servicer
from and against any and all  liabilities,  claims,  costs or expenses  incurred by the  Securities  Administrator,  the Trustee or the
Master  Servicer as a result of such  attempted or purported  transfer.  The  Securities  Administrator  and the Trustee  shall have no
liability  for transfer of any such Global  Certificates  in or through  book-entry  facilities  of any  Depository or between or among
Depository Participants or Certificate Owners made in violation of the transfer restrictions set forth herein.

         Section 5.08.     Rule 144A  Information.  For so long as any Private  Certificates  are  outstanding,  (1) the  Sponsor  will
provide or cause to be provided to any holder of such Private  Certificates and any prospective  purchaser thereof designated by such a
holder,  upon the  request of such  holder or  prospective  purchaser,  the  information  required  to be  provided  to such  holder or
prospective  purchaser by Rule  144A(d)(4)  under the Securities  Act; and (2) the Sponsor shall update such  information  from time to
time in order to prevent such  information  from  becoming  false and  misleading  and will take such other actions as are necessary to
ensure  that the safe  harbor  exemption  from the  registration  requirements  of the  Securities  Act under  Rule 144A is and will be
available for resales of such Private Certificates conducted in accordance with Rule 144A.

         Section 5.09.     The Guaranty.  No later than 11:00 a.m. New York City time on each  Distribution Date following receipt of a
statement (as set forth in Section 6.04) that indicates a Deficiency  Amount for such  Distribution  Date, the Guarantor shall remit to
the  Securities  Administrator,  by wire transfer of  immediately  available  funds,  for payment to the Class II-A-1  Certificates,  a
Guarantor  Payment in an aggregate amount equal to the Deficiency  Amount for such  Distribution  Date, as follows:  (i) the Guaranteed
Interest  Distribution Amount shall be distributed as interest with respect to the Class II-A-1 Certificates  pursuant to clause (2)(b)
of Section 6.01(a) First; and (ii) the Guaranteed  Principal  Distribution Amount shall be distributed as principal with respect to the
Class II-A-1 Certificates pursuant to clauses (A)(1)(b) and (B)(1)(b) of Section 6.01(a) Second, as applicable.




--------------------------------------------------------------------------------




                                                              ARTICLE VI
                                                    Payments to Certificateholders

         Section 6.01.     Distributions  on the  Certificates.  (a) On each  Distribution  Date, an amount equal to the Interest Funds
and  Principal  Funds for such  Distribution  Date and each Loan Group shall be  withdrawn  by the  Securities  Administrator  from the
Distribution  Account and the  Pre-Funding  Account (only with respect to the Group I Mortgage Loans) to the extent of funds on deposit
therein and distributed in the following order of priority:

         First, Interest Funds will be distributed, in the following manner and order of priority:

                  1.       From  Interest  Funds in  respect  of the Loan  Group  II,  to pay the  Guaranty  Fee for the  Class  II-A-1
         Certificates;

                  2.       Concurrently,  (a) from Interest Funds in respect of Loan Group I, to the Class I-A-1  Certificates  and the
         Class I-A-2 Certificates,  the Current Interest and then any Interest  Carry-Forward Amount for each such Class, on a pro rata
         basis based on the Current  Interest and Interest  Carry-forward  Amount owed to each such Class,  (b) from Interest  Funds in
         respect of Loan Group II, to the Class II-A-1  Certificates,  the Current Interest and then any Interest  Carry-Forward Amount
         for the Class II-A-1 Certificates;

                  3.       From any remaining  Interest Funds in respect of Loan Group II, to pay the Guarantor any Guarantor  Interest
         Reimbursement Amount;

                  4.       Concurrently,  (a) from Interest Funds in respect of Loan Group II, to the Class I-A-1  Certificates and the
         Class I-A-2  Certificates,  pro rata the Current  Interest and then any Interest  Carry-forward  Amount for each such Class to
         the extent  remaining  undistributed  and (b) from  Interest  Funds in respect of Loan  Group I,  first,  to the Class  II-A-1
         Certificates,  the Current  Interest and then any Interest  Carry-forward  Amount to the extent remaining  undistributed,  and
         second, to pay the Guarantor any remaining Guarantor Interest Reimbursement Amount;

                  5.       From remaining  Interest  Funds,  to the Class M-1, Class M-2, Class B-1, Class B-2, Class B-3 and Class B-4
         Certificates, sequentially, in that order, the Current Interest for each such Class;

                  6.       Any  Excess  Spread,  to the  extent  necessary  to cause the  Overcollateralization  Amount to equal to the
         Overcollateralization  Target  Amount,  will be the Extra  Principal  Distribution  Amount and will be included as part of the
         Principal Distribution Amount and distributed in accordance with second (A) and (B) below; and

                  7.       Any Remaining  Excess Spread will be applied,  together with the  Overcollateralization  Release Amount,  as
         Excess Cashflow pursuant to clauses Third through Fourteenth below.

         On any  Distribution  Date, any  shortfalls  resulting  from the  application  of the Relief Act and any  Prepayment  Interest
Shortfalls to the extent not covered by  Compensating  Interest  Payments  will be allocated as set forth in the  definition of Current
Interest herein.

         Second, to pay as principal on the Certificates entitled to payments of principal, in the following order of priority:

         (A)      For each  Distribution  Date (i) prior to the  Stepdown  Date or (ii) on which a  Trigger  Event is in  effect,  from
         Principal Funds for the related Loan Group and the Extra Principal Distribution Amount for such Distribution Date:

                  1.       Concurrently,  (a) with  respect  to Loan  Group I, to the Class  I-A-1  Certificates  and the  Class  I-A-2
         Certificates,  on a pro rata basis in accordance with their respective  Certificate Principal Balances, an amount equal to the
         Class I-A Principal  Distribution  Percentage of the Principal Distribution Amount until the Certificate Principal Balances of
         each such class  thereof  are  reduced to zero and (b) with  respect to Loan Group II, to the Class  II-A-1  Certificates,  an
         amount  equal  to the  Class  II-A-1  Principal  Distribution  Percentage  of the  Principal  Distribution  Amount  until  the
         Certificate Principal Balance thereof is reduced to zero;

                  2.       With respect to Loan Group II, to pay the Guarantor any Guarantor Principal Reimbursement Amount;

                  3.       Concurrently,  (a) with  respect  to Loan  Group II, to the Class  I-A-1  Certificates  and the Class  I-A-2
         Certificates,  on a pro rata basis in accordance with their respective  Certificate Principal Balances, an amount equal to the
         Class I-A Principal Distribution  Percentage of the Principal Distribution Amount to the extent remaining  undistributed until
         the  Certificate  Principal  Balances of each such Class  thereof  are  reduced to zero and (b) with  respect to Loan Group I,
         first to the Class  II-A-1  Certificates,  an amount  equal to the  Class  II-A-1  Principal  Distribution  Percentage  of the
         Principal  Distribution  Amount to the extent  remaining  undistributed  until the  Certificate  Principal  Balance thereof is
         reduced to zero, and second, to pay the Guarantor any remaining Guarantor Principal Reimbursement Amount;

                  4.       To the Class M-1 Certificates,  any remaining Principal  Distribution Amount until the Certificate Principal
         Balance thereof is reduced to zero;

                  5.       To the Class M-2 Certificates,  any remaining Principal  Distribution Amount until the Certificate Principal
         Balance thereof is reduced to zero;

                  6.       To the Class B-1 Certificates,  any remaining Principal  Distribution Amount until the Certificate Principal
         Balance thereof is reduced to zero;

                  7.       To the Class B-2 Certificates,  any remaining Principal  Distribution Amount until the Certificate Principal
         Balance thereof is reduced to zero;

                  8.       To the Class B-3 Certificates,  any remaining Principal  Distribution Amount until the Certificate Principal
         Balance thereof is reduced to zero; and

                  9.       To the Class B-4 Certificates,  any remaining Principal  Distribution Amount until the Certificate Principal
         Balance thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after  the  Stepdown  Date,  so long as a  Trigger  Event is not in  effect,  from
         Principal Funds for the related Loan Group and the Extra Principal Distribution Amount for such Distribution Date:

                  1.       Concurrently,  (a) with  respect  to Loan  Group I, to the Class  I-A-1  Certificates  and the  Class  I-A-2
         Certificates,  on a pro rata basis in accordance with their respective  Certificate Principal Balances, an amount equal to the
         Class I-A Principal  Distribution  Amount until the Certificate  Principal  Balances of each such Class thereof are reduced to
         zero and (b) with respect to Loan Group II, to the Class II-A-1  Certificates,  an amount equal to the Class II-A-1  Principal
         Distribution Amount until the Certificate Principal Balance thereof is reduced to zero

                  2.       With respect to Loan Group II, to pay the Guarantor any Guarantor Principal Reimbursement Amount;

                  3.       Concurrently,  (a) with  respect  to Loan  Group II, to the Class  I-A-1  Certificates  and the Class  I-A-2
         Certificates,  on a pro rata basis in accordance with their respective  Certificate Principal Balances, an amount equal to the
         Class I-A Principal  Distribution  Amount to the extent remaining  undistributed  until the Certificate  Principal Balances of
         each such Class thereof are reduced to zero and (b) with respect to Loan Group I, first to the Class II-A-1  Certificates,  an
         amount equal to the Class II-A-1 Principal  Distribution  Amount to the extent remaining  undistributed  until the Certificate
         Principal  Balance  thereof  is  reduced  to  zero,  and  second,  to pay the  Guarantor  any  remaining  Guarantor  Principal
         Reimbursement Amount;

                  4.       To the Class M-1 Certificates,  from any remaining  Principal  Distribution  Amount, the Class M-1 Principal
         Distribution Amount, until the Certificate Principal Balance thereof is reduced to zero;

                  5.       To the Class M-2 Certificates,  from any remaining  Principal  Distribution  Amount, the Class M-2 Principal
         Distribution Amount, until the Certificate Principal Balance thereof is reduced to zero;

                  6.       To the Class B-1 Certificates,  from any remaining  Principal  Distribution  Amount, the Class B-1 Principal
         Distribution Amount, until the Certificate Principal Balance thereof is reduced to zero;

                  7.       To the Class B-2 Certificates,  from any remaining  Principal  Distribution  Amount, the Class B-2 Principal
         Distribution Amount, until the Certificate Principal Balance thereof is reduced to zero;

                  8.       To the Class B-3 Certificates,  from any remaining  Principal  Distribution  Amount, the Class B-3 Principal
         Distribution Amount, until the Certificate Principal Balance thereof is reduced to zero; and

                  9.       To the Class B-4 Certificates,  from any remaining  Principal  Distribution  Amount, the Class B-4 Principal
         Distribution Amount, until the Certificate Principal Balance thereof is reduced to zero.

         Third, (a) from any Excess Cashflow relating to Loan Group I, to the Class I-A  Certificates,  pro rata in accordance with the
respective  amounts  owed to each such Class,  (i) any Interest  Carry-forward  Amount for each such Class to the extent not fully paid
pursuant to subclauses First (2) or (4) above and (ii) any Unpaid Realized Loss Amount for each such Class for such  distribution  date
and (b) from any Excess Cashflow  relating to Loan Group II, to the Class II-A-1  Certificates  (i) any Interest  Carry-forward  Amount
for such Class to the extent not fully paid  pursuant to  subclauses  First (2) or (4) above and (ii) any Unpaid  Realized  Loss Amount
for each such Class for such Distribution Date;

         Fourth,  from any remaining  Excess  Cashflow,  the following  amounts to the Class M-1  Certificates:  (a) any Interest Carry
Forward Amount and then (b) any Unpaid Realized Loss Amount, in each case for such Class for such Distribution Date;

         Fifth,  from any remaining  Excess  Cashflow,  the following  amounts to the Class M-2  Certificates:  (a) any Interest  Carry
Forward Amount and then (b) any Unpaid Realized Loss Amount, in each case for such Class for such Distribution Date;

         Sixth,  from any remaining  Excess  Cashflow,  the following  amounts to the Class B-1  Certificates:  (a) any Interest  Carry
Forward Amount and then (b) any Unpaid Realized Loss Amount, in each case for such Class for such Distribution Date;

         Seventh,  from any remaining  Excess Cashflow,  the following  amounts to the Class B-2  Certificates:  (a) any Interest Carry
Forward Amount and then (b) any Unpaid Realized Loss Amount, in each case for such Class for such Distribution Date;

         Eighth,  from any remaining  Excess  Cashflow,  the following  amounts to the Class B-3  Certificates:  (a) any Interest Carry
Forward Amount and then (b) any Unpaid Realized Loss Amount, in each case for such Class for such Distribution Date;

         Ninth,  from any remaining  Excess  Cashflow,  the following  amounts to the Class B-4  Certificates:  (a) any Interest  Carry
Forward Amount and then (b) any Unpaid Realized Loss Amount, in each case for such Class for such Distribution Date;

         Tenth,  from any remaining  Excess  Cashflow,  to each Class of Class A  Certificates,  any Basis Risk Shortfall Carry Forward
Amount (remaining  unpaid after payments are made under the related Cap Contracts) for each such Class for such Distribution  Date, pro
rata,  based on the Basis Risk Shortfall and Basis Risk Shortfall  Carry Forward Amount owed to each such Class (any such amounts being
first deposited to, and then immediately withdrawn from, the Reserve Fund as provided in Section 4.06);

         Eleventh,  from any remaining  Excess  Cashflow,  to the Class M-1,  Class M-2,  Class B-1, Class B-2, Class B-3 and Class B-4
Certificates,  in that order,  any Basis Risk  Shortfall  Carry  Forward  Amount  (remaining  unpaid after  payments are made under the
related Cap  Contracts),  in each case for such Class for such  Distribution  Date (any such amounts being first deposited to, and then
immediately withdrawn from, the Reserve Fund as provided in Section 4.06);

         Twelfth,  from any remaining Excess Cashflow,  to the Class B-IO  Certificates,  the Class B-IO  Distribution  Amount for such
Distribution Date;

         Thirteenth,  from any remaining Excess Cashflow, to the Class B-IO Certificates, any unreimbursed Class B-IO Advances; and

         Fourteenth, any remaining amounts to the Residual Certificates.

         All payments of amounts in respect of Basis Risk  Shortfalls or Basis Risk  Shortfall  Carry Forward  Amounts made pursuant to
the provisions of this paragraph (a) shall,  for federal income tax purposes,  be deemed to have been  distributed from REMIC IV to the
holders of the Class B-IO  Certificates,  and then paid outside of any 2007-3 REMIC to the recipients  thereof  pursuant to an interest
rate cap contract.  By accepting their  Certificates  the holders of the  Certificates  agree so to treat such payments for purposes of
filing their income tax returns.

         (b)      On each  Distribution  Date,  the related Cap  Contract  Payment  Amount with  respect to such  Payment Date shall be
distributed in the following order of priority, in each case to the extent of amounts available:

                  (i)      first,  to the  holders  of the  related  Class or Classes of  Certificates,  the  payment of any Basis Risk
Shortfall Carry Forward Amount for such Distribution Date;

                  (ii)     second,  from any  remaining  amounts,  the payment of an amount equal to any Current  Interest and Interest
Carry Forward Amount for the related Class or Classes of  Certificates  to the extent not covered by Interest Funds or Excess  Cashflow
on such Distribution Date;

                  (iii)    third, from any remaining  amounts,  available from the Cap Contracts  relating to the Class A Certificates,
to the Class M-1,  Class M-2,  Class  B-1,  Class B-2,  Class B-3 and Class B-4  Certificates,  in that  order,  to the extent not paid
pursuant to clauses (i) or (ii) above; and

                  (iv)     fourth, to the Class B-IO Certificates, any remaining amount.

         On each  Distribution  Date,  amounts on deposit in the Reserve Fund held for the benefit of the Offered  Certificates and the
Class B-4 Certificates  will be allocated first to the Class I-A  Certificates,  pro rata, based on the current Realized Losses and any
Unpaid  Realized Loss Amount for each such Class for such  Distribution  Date,  and then to the Class M-1,  Class M-2, Class B-1, Class
B-2, Class B-3 and Class B-4  Certificates,  in that order, to pay any current Realized Losses and any Unpaid Realized Loss Amount,  in
each case, for such Class and for such Distribution Date to the extent not covered by Excess Cashflow on such Distribution Date.

         On each Distribution Date,  amounts on deposit in the Reserve Fund held for the benefit of the Class II-A-1  Certificates will
be allocated first to the Class II-A-1  Certificates  based on the current Realized Losses and any Unpaid Realized Loss Amount (if any)
for such Distribution  Date, and then to the Class M-1, Class M-2, Class B-1, Class B-2, Class B-3 and Class B-4 Certificates,  in that
order, to pay any current Realized Losses and any Unpaid Realized Loss Amount,  in each case, for such Class and for such  Distribution
Date to the extent not covered by Excess Cashflow on such Distribution Date.

         All Cap Contract  Payment  Amounts made with respect to Current  Interest and Interest Carry Forward  Amounts will be treated,
for  federal  income  tax  purposes,  as  reimbursable  advances  ("Class  B-IO  Advances")  made from the  holder  of the  Class  B-IO
Certificates.  Such Class B-IO Advances will be paid back to the holder of the Class B-IO Certificate pursuant to Section 6.01(a).

         (c)      On each Distribution Date, all amounts transferred from the Class XP Reserve Account representing  Prepayment Charges
in respect of the  Prepayment  Charge Loans with respect to the Mortgage Loans received  during the related  Prepayment  Period will be
withdrawn from the  Distribution  Account and distributed by the Securities  Administrator  to the Holders of the XP  Certificates  and
shall not be available for distribution to the Holders of any other Class of Certificates.

         (d)      The  expenses  and fees of the Trust shall be paid by each of the 2007-3  REMICs,  to the extent  that such  expenses
relate to the assets of each of such respective  2007-3 REMICs,  and all other expenses and fees of the Trust shall be paid pro rata by
each of the 2007-3 REMICs.

         Section 6.02.     Allocation of Losses and Subsequent  Recoveries on the Certificates.  (a) On or prior to each  Determination
Date,  the Master  Servicer shall  determine the amount of any Realized Loss in respect of each Mortgage Loan that occurred  during the
related  Prepayment  Period,  based on information  provided by the related Servicer.  Any Realized Losses with respect to the Mortgage
Loans  shall be  applied  on each  Distribution  Date  after the  distributions  provided  for in Section  6.01,  in  reduction  of the
Certificate  Principal  Balance of the Class or Classes of Certificates  to the extent  provided in the definition of Applied  Realized
Loss Amount.

         (b)      In addition, in the event that the Master Servicer or the Securities  Administrator receives any Subsequent Recoveries
from a Servicer, the Master Servicer or the Securities  Administrator shall deposit such funds into the Distribution Account pursuant to
Section 4.01(c)(ii).  If, after taking into account such Subsequent Recoveries,  the amount of a Realized Loss is reduced, the amount of
such Subsequent  Recoveries will be applied to increase the Certificate  Principal Balance of the Class of Certificates with the highest
payment  priority to which Applied  Realized Loss Amounts have been allocated,  but not by more than the amount of Applied Realized Loss
Amounts previously allocated to that Class of Certificates.  The amount of any remaining Subsequent  Recoveries first will be applied to
sequentially  increase the Certificate  Principal  Balance of the  Certificates,  with respect to Loan Group I, beginning with the Class
I-A-1 Certificates and then the Class I-A-2  Certificates,  with respect to Loan Group II, the Class II-A-1  Certificates,  and then any
remaining  Subsequent  Recoveries will be applied to the Subordinate  Certificates  starting with the Subordinate  Certificate  with the
highest  payment  priority,  in each case, up to the amount of such Applied  Realized  Loss Amount,  to the extent not covered by Excess
Spread and  Overcollateralization,  previously  allocated  to such Class or  Classes.  Notwithstanding  the  foregoing,  any  Subsequent
Recoveries will be allocated to the related Senior  Certificates to the extent of any Applied Realized Loss Amounts before being applied
to the Subordinate Certificates. Holders of such Certificates will not be entitled to any payments in respect of Current Interest on the
amount of such  increases for any Interest  Accrual  Period  preceding the  Distribution  Date on which such increase  occurs.  Any such
increases  shall be applied to the  Certificate  Principal  Balance of each  Certificate of such Class in accordance with its respective
Fractional Undivided Interest.

         Section 6.03.     Payments.  (a)  On  each  Distribution  Date,  other  than  the  final  Distribution  Date,  the  Securities
Administrator   shall   distribute  to  each   Certificateholder   of  record  as  of  the  immediately   preceding   Record  Date  the
Certificateholder's  pro rata share of its Class (based on the aggregate  Fractional  Undivided  Interest  represented by such Holder's
Certificates) of all amounts required to be distributed on such  Distribution  Date to such Class. The Securities  Administrator  shall
calculate the amount to be distributed  to each Class and, based on such amounts,  the  Securities  Administrator  shall  determine the
amount to be distributed to each Certificateholder.  The Securities  Administrator's  calculations of payments shall be based solely on
information  provided to the Securities  Administrator by the Master Servicer.  The Securities  Administrator  shall not be required to
confirm, verify or recompute any such information but shall be entitled to rely conclusively on such information.

         (b)      Payment of the above amounts to each  Certificateholder  shall be made (i) by check mailed to each  Certificateholder
entitled  thereto at the address  appearing in the  Certificate  Register or (ii) upon  receipt by the Securities  Administrator  on or
before the fifth Business Day preceding the Record Date of written  instructions from a Certificateholder  by wire transfer to a United
States dollar account  maintained by the payee at any United States  depository  institution with appropriate  facilities for receiving
such a wire  transfer;  provided,  however,  that the final  payment in respect of each  Class of  Certificates  will be made only upon
presentation  and surrender of such respective  Certificates at the office or agency of the Securities  Administrator  specified in the
notice to  Certificateholders  of such final payment.  Payments to the Guarantor on each Distribution Date with respect to the Guaranty
Fee will be made by wire transfer of immediately  available funds to the following  Federal  Reserve  Account:  Telegraphic:  FNMA NYC,
ABA:  021039500, Ref: GR-466 2007F38 Gfee.

         Section 6.04.     Statements  to  Certificateholders.  On each  Distribution  Date,  concurrently  with each  distribution  to
Certificateholders,   the   Securities   Administrator   shall  make  available  to  the  parties   hereto,   the  Guarantor  and  each
Certificateholder,  via the Securities  Administrator's  internet website as set forth below, the following  information,  expressed in
the aggregate and as a Fractional  Undivided Interest  representing an initial Certificate  Principal Balance of $1,000, or in the case
of the Class B-IO Certificates, an initial Notional Amount of $1,000:

         (a)      the Certificate  Principal  Balance or Notional Amount,  as applicable,  of each Class after giving effect (i) to all
distributions  allocable to principal on such  Distribution  Date and (ii) the allocation of any Applied Realized Loss Amounts for such
Distribution Date;

         (b)      the amount of the related  distribution to Holders of each Class allocable to principal,  separately  identifying (A)
the aggregate amount of any Principal  Prepayments  included therein, (B) the aggregate of all scheduled payments of principal included
therein and (C) the Extra Principal Distribution Amount (if any);

         (c)      (i) the Deficiency  Amount, the Guarantor Payment and the Guarantor  Reimbursement  Amount for such Distribution Date
and (ii) the Guaranty Fee to be paid to the Guarantor with respect to the Class II-A-1 Certificates for such Distribution Date;

         (d)      the Pass-Through Rate for each applicable Class of Certificates  with respect to the current Accrual Period,  and, if
applicable, whether such Pass-Through Rate was limited by the Net Rate Cap;

         (e)      the amount of such distribution to Holders of each Class allocable to interest;

         (f)      the applicable accrual periods dates for calculating distributions and general Distribution Dates;

         (g)      the total cash flows received and the general sources thereof;

         (h)      the amount,  if any,  of fees or  expenses  accrued  and paid,  with an  identification  of the payee and the general
purpose of such fees  including  the related  amount of the  Servicing  Fees paid to or retained  by the  Servicer  for the related Due
Period;

         (i)      the amount of any Cap Contract Payment Amount payable to the Securities Administrator;

         (j)      with respect to each Loan Group, the amount of such  distribution to each Certificate  allocable to interest
and, with respect to the Certificates, the portion thereof, if any, provided by the Cap Contract;

         (k)      the Interest  Carry  Forward  Amount and any Basis Risk  Shortfall  Carry  Forward  Amount for each Class of
Certificates;

         (l)      with respect to each Loan Group,  the  aggregate  Stated  Principal  Balance of the Mortgage  Loans for the following
Distribution Date;

         (m)      the  number  and  Outstanding  Principal  Balance  of the  Mortgage  Loans in each Loan  Group  that were  Delinquent
(exclusive  of any Mortgage  Loan in  foreclosure)  in respect of which (A) one  Scheduled  Payment is  Delinquent,  (B) two  Scheduled
Payments are Delinquent,  (C) three or more Scheduled Payments are Delinquent and (D) foreclosure  proceedings have been commenced,  in
each  case as of the  close of  business  on the  last day of the  calendar  month  preceding  such  Distribution  Date and  separately
identifying  such  information for the (1) first lien Mortgage Loans,  (2) second lien Mortgage Loans, and (3) Adjustable Rate Mortgage
Loans, in each such Loan Group;

         (n)      with respect to each Loan Group,  the amount of Monthly Advances  included in the  distribution on such  Distribution
Date (including the general purpose of such Monthly  Advances) and the amount of any Monthly Advance  required to be made by a Servicer
pursuant to the  related  Servicing  Agreement  or the Master  Servicer  pursuant to  Section 6.08  that is not made by the  applicable
Servicer or Master Servicer with respect to such Distribution Date;

         (o)      with respect to each Class of Certificates, the cumulative amount of Applied Realized Loss Amounts to date;

         (p)      if applicable,  material  modifications,  extensions or waivers to Mortgage Loan terms,  fees,  penalties or payments
during the prior calendar month or that have become material over time;

         (q)      with respect to each Loan Group and with respect to any Mortgage Loan that was  liquidated  during the prior calendar
month,  the loan number and  aggregate  Stated  Principal  Balance of, and  Realized  Loss on,  such  Mortgage  Loan as of the close of
business on the Determination Date preceding such Distribution Date;

         (r)      with  respect to each Loan Group,  the total  number and  principal  balance of any real estate owned or REO
Properties as of the close of business on the last day of the calendar month preceding such Distribution Date;

         (s)      with respect to each Loan Group, the three-month rolling average of the percent equivalent of a fraction, the numerator
of which is the aggregate Stated Principal  Balance of the Mortgage Loans that are 60 days or more Delinquent (in respect of which using
the OTS method of calculation) or are in bankruptcy or foreclosure or are REO Properties,  and the denominator of which is the aggregate
Stated  Principal  Balance of all of the Mortgage  Loans in each case as of the close of business on the last day of the calendar  month
preceding such Distribution  Date and separately  identifying such information for the (1) first lien Mortgage Loans, and (2) Adjustable
Rate Mortgage Loans;

         (t)      the Realized Losses during the related calendar month and the cumulative  Realized Losses through the end of
the preceding month;

         (u)      whether a Trigger Event exists;

         (v)      updated pool  composition  data including the following with respect to each Loan Group:  weighted  average  mortgage
rate and weighted average remaining term;

         (w)      the amount of the Master Servicing Fee;

         (x)      the amount withdrawn from the Pre-funding  Account, the Pre-Funding Reserve Account and the Interest Coverage Account
and deemed to be Principal  Funds or Interest  Funds on that  Distribution  Date,  the amount  remaining on deposit in the  Pre-Funding
Account and in the Interest Coverage Account,  following such Distribution Date, and the amount withdrawn from the Pre-Funding  Account
and used to buy Subsequent Mortgage Loans prior to such Distribution Date;

         (y)      the special hazard amount,  fraud loss amount and bankruptcy  amount,  if applicable,  as of the close of business on
the applicable Distribution Date and a description of any change in the calculation of these amounts; and

         (z)      the amount of the distribution made on such  Distribution Date to the Holders of the Class XP Certificates  allocable
to Prepayment Charges for the related Mortgage Loans.

         The Securities Administrator will provide to the Guarantor such other information as the Guarantor may reasonably request in
writing in such format as reasonably required by the Guarantor and any other information that is required by the Code and regulations
thereunder to be made available to Certificateholders.

         The information set forth above shall be calculated or reported,  as the case may be, by the Securities  Administrator,  based
solely on, and to the extent of, information  provided to the Securities  Administrator and the Master Servicer by the Servicer and the
Counterparty.  The Securities  Administrator may conclusively rely on such information and shall not be required to confirm,  verify or
recalculate any such information.

         The  Securities   Administrator   may  make  available  each  month,  to  any  interested  party,  the  monthly  statement  to
Certificateholders  via the  Securities  Administrator's  website  initially  located  at  "www.ctslink.com."  Assistance  in using the
website can be obtained by calling the Securities  Administrator's  customer  service desk at (866)  846-4526.  Parties that are unable
to use the above  distribution  option are entitled to have a paper copy mailed to them via first class mail by calling the  Securities
Administrator's  customer  service desk and indicating such. The Securities  Administrator  shall have the right to change the way such
reports are distributed in order to make such distribution  more convenient  and/or more accessible to the parties,  and the Securities
Administrator shall provide timely and adequate notification to all parties regarding any such change.

         The  Securities  Administrator  shall comply with all of the  requirements  specified in the  Guarantor's  "Private Label Wrap
Deals - Quick Start Guide for Lenders" or such other data and information as the Securities  Administrator  and the Guarantor may agree
from time to time.

         Within  a  reasonable  period  of time  after  the end of the  preceding  calendar  year  beginning  in 2008,  the  Securities
Administrator  will  furnish a report to the  Guarantor  and each  Holder of the  Certificates  of record at any time  during the prior
calendar  year as to the  aggregate  of  amounts  reported  pursuant  to  subclauses  (a)(i)  and  (a)(ii)  above  with  respect to the
Certificates,  plus  information  with respect to the amount of servicing  compensation  and such other  customary  information  as the
Securities  Administrator  may determine to be necessary and/or to be required by the Internal Revenue Service or by a federal or state
law or rules or  regulations  to enable such Holders to prepare their tax returns for such calendar  year.  Such  obligations  shall be
deemed  to have  been  satisfied  to the  extent  that  substantially  comparable  information  shall  be  provided  by the  Securities
Administrator or the Trustee pursuant to the requirements of the Code.

         Within 15 days after each  Distribution  Date, if requested in writing by the Guarantor,  the Securities  Administrator  shall
deliver a statement as of the status and location of the Distribution  Account and any amounts withdrawn from the Distribution  Account
pursuant to Section 4.04(g) and Section 4.05.

         No later than 2:00 pm (EST) of the third Business Day preceding each  Distribution  Date, the Securities  Administrator  shall
deliver to the Guarantor (by  electronic  medium as specified in the next sentence) a statement  identifying  the Class Factor for each
Class of  Certificates.  The Securities  Administrator  shall deliver such statement via the internet using the following  domain name:
bond_admin@Fanniemae.com.  If a Guarantor  Payment will be payable on a  Distribution  Date,  all  information  required  under Section
6.04,  together with wiring  instructions  for  remittance of such  Guarantor  Payment to the  Securities  Administrator,  must also be
similarly  delivered to Guarantor by 2:00 pm (EST) of such third  Business Day preceding  such  Distribution  Date.  The second monthly
consecutive  failure (or three or more  failures  in any  twelve-month  period) by the  Securities  Administrator  to deliver the Class
Factor (or to deliver an accurate  Class Factor) to the Guarantor  shall permit the  Guarantor to remove the  Securities  Administrator
for cause, provided that the Servicers have delivered to the Securities  Administrator  accurate information in a timely manner for the
Securities Administrator to comply with such reporting deadline.

         Section 6.05.     Monthly  Advances.  If the related  Servicer (other than Wells Fargo) was required to make a Monthly Advance
pursuant to the related Servicing  Agreement and fails to make any required Monthly Advance,  in whole or in part, the Master Servicer,
as successor  servicer,  or any other successor servicer  appointed by it, will deposit in the Distribution  Account not later than the
Distribution  Account Deposit Date immediately  preceding the related  Distribution Date an amount equal to such Monthly Advance to the
extent not  otherwise  paid by the related  Servicer,  net of the  Servicing Fee for such Mortgage Loan except to the extent the Master
Servicer  determines any such advance to be a  Nonrecoverable  Advance.  Subject to the foregoing,  the Master  Servicer,  as successor
servicer,  shall  continue to make such  advances  through the date that the related  Servicer is required to do so under its Servicing
Agreement;  provided,  however,  that if the Master  Servicer  deems an advance to be a  Nonrecoverable  Advance,  on the  Distribution
Account  Deposit Date, the Master  Servicer  shall not be obligated to make such advance and shall present an Officer's  Certificate to
the Trustee and (if requested in writing) to the Guarantor  (i) stating  that the Master  Servicer elects not to make a Monthly Advance
in a stated amount and (ii) detailing the reason it deems the advance to be a Nonrecoverable Advance.
         Notwithstanding  the foregoing,  the Master  Servicer shall not be required to make any Monthly  Advances that Wells Fargo, as
Servicer,  was required to make pursuant to the Wells Fargo  Servicing  Agreement and failed to do so. In the event that Wells Fargo as
Servicer or the Master Servicer fails to make a required Monthly Advance,  the Trustee,  as successor  servicer or the successor master
servicer,  as applicable,  shall be required to remit the amount of such Monthly Advance to the Distribution Account in accordance with
and subject to the terms of this  Agreement  (including  its rights of  reimbursement  hereunder)  and shall  provide the Guarantor (if
requested) notice of such remittance by the Trustee.

         Section 6.06.     Compensating  Interest  Payments.  The Master Servicer shall deposit in the  Distribution  Account not later
than each  Distribution  Account Deposit Date an amount equal to the lesser of (i) the sum of the aggregate amounts required to be paid
by the Servicers  under the Servicing  Agreements  with respect to subclauses (a) and (b) of the definition of Interest  Shortfall with
respect  to the  Mortgage  Loans for the  related  Distribution  Date,  and not so paid by the  related  Servicers  and (ii) the Master
Servicing Fee for such  Distribution  Date (such  amount,  the  "Compensating  Interest  Payment").  The Master  Servicer  shall not be
entitled to any reimbursement of any Compensating Interest Payment.

         Section 6.07.  Distributions on REMIC Regular Interests.  (a) On each Distribution Date, the Securities Administrator shall be
deemed to distribute to REMIC II as the holder of the REMIC I Regular Interests,  those portions of the REMIC I Distribution Amount not
designated to Component I of the Class R Certificates, in the amounts and in accordance with the priorities set forth in the definition
of REMIC I Distribution Amount.

         (b) On each Distribution  Date, the Securities  Administrator  shall be deemed to distribute to REMIC III as the holder of the
REMIC II  Regular  Interests,  those  portions  of the REMIC II  Distribution  Amount not  designated  to  Component  II of the Class R
Certificates, in the amounts and in accordance with the priorities set forth in the definition of REMIC II Distribution Amount.

         (c) On each Distribution Date, the Securities  Administrator  shall be deemed to distribute the REMIC III Distribution  Amount
to: (i) the holders of the  Certificates  (other than the Class B-IO  Certificates),  as the holders of the REMIC III Interests  (other
than REMIC III Regular  Interests  B-IO-I and  B-IO-P) and (ii) itself on behalf of REMIC IV, as holder of REMIC III Regular  Interests
B-IO-I and B-IO-P, in the amounts and in accordance with the priorities set forth in the definition of REMIC III Distribution Amount.

         (d)      On each  Distribution  Date,  the Securities  Administrator  shall be deemed to distribute to the holder of the Class
B-IO  Certificates,  as the holder of the REMIC IV Regular  Interest,  the amounts set forth in the definition of REMIC IV Distribution
Amount.

         (b)      Notwithstanding  the deemed  distributions  on the REMIC Regular  Interests  described in this Section 6.10,
distributions of funds from the Distribution Account shall be made only in accordance with Sections 6.01 and 6.02.




--------------------------------------------------------------------------------




                                                              ARTICLE VII
                                                          The Master Servicer

         Section 7.01.     Liabilities of the Master Servicer.  The Master Servicer shall be liable in accordance  herewith only to the
extent of the obligations specifically imposed upon and undertaken by it herein.

         Section 7.02.     Merger or Consolidation  of the Master Servicer.  (a) The Master Servicer will keep in full force and effect
its existence,  rights and franchises as a corporation under the laws of the state of its  incorporation,  and will obtain and preserve
its  qualification to do business as a foreign  corporation in each  jurisdiction in which such  qualification is or shall be necessary
to protect the validity and  enforceability of this Agreement,  the Certificates or any of the Mortgage Loans and to perform its duties
under this Agreement and its  qualifications  (or the qualification of an affiliate) as an approved  conventional  seller/servicer  for
Fannie Mae or Freddie Mac in good standing.

         (b)      Any Person into which the Master  Servicer  may be merged or  consolidated,  or any  corporation  resulting  from any
merger or  consolidation  to which the  Master  Servicer  shall be a party,  or any Person  succeeding  to the  business  of the Master
Servicer,  shall be the successor of the Master Servicer hereunder,  without the execution or filing of any paper or further act on the
part of any of the parties hereto,  anything herein to the contrary  notwithstanding;  provided that the successor or surviving  Person
to the Master Servicer shall be qualified to sell mortgage loans to, and to service mortgage loans on behalf of Fannie Mae.

         Section 7.03.     Indemnification  by the Master  Servicer and the Trust Fund. (a) The Master Servicer agrees to indemnify the
Indemnified  Persons for, and to hold them  harmless  against,  any loss,  liability or expense  (including  reasonable  legal fees and
disbursements of counsel)  incurred on their part that may be sustained in connection  with,  arising out of, or relating to, any claim
or legal action (including any pending or threatened claim or legal action) relating to this Agreement,  the Servicing Agreements,  the
Assignment  Agreements or the  Certificates  or the powers of attorney  delivered by the Trustee  hereunder  (i) related  to the Master
Servicer's  failure to perform its duties in compliance  with this  Agreement  (except as any such loss,  liability or expense shall be
otherwise  reimbursable pursuant to this Agreement) or (ii) incurred by reason of the Master Servicer's willful misfeasance,  bad faith
or gross  negligence in the performance of duties  hereunder or by reason of reckless  disregard of obligations  and duties  hereunder,
provided,  in each case,  that with respect to any such claim or legal action (or pending or  threatened  claim or legal  action),  the
Trustee shall have given the Master  Servicer and the Depositor  written  notice thereof  promptly  after a Responsible  Officer of the
Trustee  shall have with  respect to such claim or legal  action  actual  knowledge  thereof.  The  Trustee's  failure to give any such
notice shall not affect the  Trustee's  right to  indemnification  hereunder,  except to the extent the Master  Servicer is  materially
prejudiced by such failure to give notice.  This indemnity  shall survive the  resignation or removal of the Trustee,  Master  Servicer
or the Securities Administrator and the termination of this Agreement.

         (b)      The Trust Fund will indemnify any Indemnified Person for any loss,  liability or expense (including  reasonable legal
fees and disbursements of counsel) of any Indemnified  Person not otherwise covered by the Master Servicer's  indemnification  pursuant
to Section 7.03(a).

         Section 7.04.     Limitations  on  Liability  of the Master  Servicer  and  Others.  Subject to the  obligation  of the Master
Servicer to indemnify the Indemnified Persons pursuant to Section 7.03:

         (a)      Neither the Master Servicer nor any of the directors,  officers,  employees or agents of the Master Servicer shall be
under any liability to the Indemnified Persons, the Depositor,  the Trust Fund or the  Certificateholders  for taking any action or for
refraining from taking any action in good faith pursuant to this Agreement,  or for errors in judgment;  provided,  however,  that this
provision shall not protect the Master Servicer or any such Person against any breach of warranties or  representations  made herein or
any liability which would otherwise be imposed by reason of such Person's  willful  misfeasance,  bad faith or gross  negligence in the
performance of duties or by reason of reckless disregard of obligations and duties hereunder.

         (b)      The Master  Servicer and any director,  officer,  employee or agent of the Master  Servicer may rely in good faith on
any document of any kind prima facie properly executed and submitted by any Person respecting any matters arising hereunder.

         (c)      The Master  Servicer,  the  Custodian  and any  director,  officer,  employee or agent of the Master  Servicer or the
Custodian shall be indemnified by the Trust and held harmless  thereby  against any loss,  liability or expense  (including  reasonable
legal fees and  disbursements of counsel)  incurred on their part that may be sustained in connection with,  arising out of, or related
to,  any  claim or legal  action  (including  any  pending  or  threatened  claim or legal  action)  relating  to this  Agreement,  the
Certificates  or any Servicing  Agreement  (except to the extent that the Master  Servicer is indemnified by the Servicer  thereunder),
other than (i) any such loss,  liability or expense related to the Master  Servicer's  failure to perform its duties in compliance with
this Agreement (except as any such loss, liability or expense shall be otherwise  reimbursable  pursuant to this Agreement),  or to the
Custodian's  failure to perform its duties under the Custodial  Agreement,  respectively,  or (ii) any such loss,  liability or expense
incurred by reason of the Master Servicer's or the Custodian's  willful  misfeasance,  bad faith or gross negligence in the performance
of duties  hereunder or under the Custodial  Agreement,  as applicable,  or by reason of reckless  disregard of obligations  and duties
hereunder or under the Custodial Agreement, as applicable.

         (d)      The Master Servicer shall not be under any obligation to appear in,  prosecute or defend any legal action that is not
incidental to its duties under this  Agreement and that in its opinion may involve it in any expense or liability;  provided,  however,
the Master  Servicer  may in its  discretion,  with the consent of the Trustee  (which  consent  shall not be  unreasonably  withheld),
undertake  any such action which it may deem  necessary or desirable  with respect to this  Agreement  and the rights and duties of the
parties hereto and the interests of the  Certificateholders  hereunder.  In such event, the legal expenses and costs of such action and
any liability  resulting  therefrom  shall be expenses,  costs and  liabilities  of the Trust Fund,  and the Master  Servicer  shall be
entitled to be  reimbursed  therefor out of the  Distribution  Account as provided by  Section 4.05.  Nothing in this  Section  7.04(d)
shall affect the Master  Servicer's  obligation  to supervise,  or to take such actions as are  necessary to ensure,  the servicing and
administration of the Mortgage Loans pursuant to Section  3.01(a).

         (e)      In taking or  recommending  any course of action pursuant to this Agreement,  unless  specifically  required to do so
pursuant to this  Agreement,  the Master  Servicer shall not be required to investigate or make  recommendations  concerning  potential
liabilities  which the Trust might incur as a result of such course of action by reason of the  condition of the  Mortgaged  Properties
but shall give notice to the Trustee if it has notice of such potential liabilities.

         (f)      The Master  Servicer  shall not be liable for any acts or omissions of any  Servicer,  except as otherwise  expressly
provided herein.

         Section 7.05.     Master  Servicer Not to Resign.  Except as provided in  Section 7.07,  the Master  Servicer shall not resign
from the obligations  and duties hereby imposed on it except with the consent of the Guarantor and upon a  determination  that any such
duties hereunder are no longer  permissible  under  applicable law and such  impermissibility  cannot be cured. Any such  determination
permitting the  resignation of the Master  Servicer  shall be evidenced by an Opinion of Independent  Counsel  addressed to the Trustee
and the Guarantor to such effect  delivered to the Trustee and the Guarantor.  No such  resignation by the Master Servicer shall become
effective  until the  Company or the Trustee or a  successor  to the Master  Servicer  reasonably  satisfactory  to the Trustee and the
Guarantor shall have assumed the  responsibilities  and obligations of the Master Servicer in accordance with Section 8.02  hereof. The
Trustee shall notify the Rating Agencies upon its receipt of written notice of the resignation of the Master Servicer.

         Section 7.06.     Successor  Master  Servicer.  In connection  with the  appointment of any successor  Master  Servicer or the
assumption of the duties of the Master  Servicer,  the Company or the Trustee may make such  arrangements  for the compensation of such
successor  master  servicer  out of payments on the Mortgage  Loans as the Company or the Trustee and such  successor  master  servicer
shall agree.  If the successor  master servicer does not agree that such market value is a fair price,  such successor  master servicer
shall obtain two  quotations of market value from third parties  actively  engaged in the servicing of  single-family  mortgage  loans.
Notwithstanding  the foregoing,  the  compensation  payable to a successor  master servicer may not exceed the  compensation  which the
Master Servicer would have been entitled to retain if the Master Servicer had continued to act as Master Servicer hereunder.

         Section 7.07.     Sale and  Assignment of Master  Servicing.  The Master  Servicer may sell and assign its rights and delegate
its duties and  obligations in its entirety as Master  Servicer under this Agreement and the Company may terminate the Master  Servicer
without cause and select a new Master Servicer;  provided,  however,  that:  (i) the purchaser or transferee  accepting such assignment
and delegation  (a) shall be a Person which shall be qualified to service  mortgage loans for Fannie Mae; (b) shall have a net worth of
not less than $10,000,000  (unless  otherwise  approved by each Rating Agency pursuant to clause  (ii) below);  (c) shall be reasonably
satisfactory  to the Trustee and the  Guarantor  (as  evidenced in a writing  signed by the Trustee and the  Guarantor);  and (d) shall
execute and deliver to the Trustee an agreement,  in form and  substance  reasonably  satisfactory  to the Trustee,  which  contains an
assumption  by such Person of the due and  punctual  performance  and  observance  of each  covenant  and  condition to be performed or
observed by it as master  servicer under this Agreement,  any custodial  agreement from and after the effective date of such agreement;
(ii) each  Rating Agency shall be given prior written notice of the identity of the proposed  successor to the Master Servicer and each
Rating  Agency's  rating  of the  Certificates  in  effect  immediately  prior  to such  assignment,  sale and  delegation  will not be
downgraded,  qualified  or  withdrawn  as a result of such  assignment,  sale and  delegation,  as evidenced by a letter to such effect
delivered to the Master  Servicer and the Trustee (at the expense of the Master  Servicer);  (iii) the  Master  Servicer  assigning and
selling the master servicing shall deliver to the Trustee an Officer's  Certificate and an Opinion of Independent  Counsel addressed to
the Trustee,  each stating that all  conditions  precedent to such action under this  Agreement  have been completed and such action is
permitted by and complies with the terms of this Agreement;  and (iv) in the event the Master  Servicer is terminated  without cause by
the Company,  the Company shall pay the terminated  Master Servicer a termination fee equal to 0.25% of the aggregate  Stated Principal
Balance  of the  Mortgage  Loans at the time the  master  servicing  of the  Mortgage  Loans is  transferred  to the  successor  Master
Servicer.  No such  assignment  or  delegation  shall  affect  any rights or  liability  of the Master  Servicer  arising  prior to the
effective date thereof.




--------------------------------------------------------------------------------




                                                             ARTICLE VIII
                                                                Default

         Section 8.01.     Events of  Default.  "Event of  Default,"  wherever  used  herein,  means  any one of the  following  events
(whatever the reason for such Event of Default and whether it shall be voluntary or  involuntary  or be effected by operation of law or
pursuant to any judgment,  decree or order of any court or any order, rule or regulation of any  administrative  or governmental  body)
and only with respect to the defaulting Master Servicer:

         (a)      The  Master  Servicer  fails to cause to be  deposited  in the  Distribution  Account  any amount so  required  to be
deposited  pursuant to this  Agreement  (other than a Monthly  Advance),  and such failure  continues  unremedied for a period of three
Business Days after the date upon which written  notice of such  failure,  requiring the same to be remedied,  shall have been given to
the Master Servicer; or

         (b)      The Master Servicer fails to observe or perform in any material  respect any other material  covenants and agreements
set forth in this Agreement to be performed by it, which covenants and agreements  materially affect the rights of  Certificateholders,
and such  failure  continues  unremedied  for a period of 60 days  after the date on which  written  notice of such  failure,  properly
requiring  the same to be  remedied,  shall have been given to the Master  Servicer  by the Trustee or the  Guarantor  or to the Master
Servicer and the Trustee by the Holders of Certificates  evidencing  Fractional  Undivided  Interests  aggregating not less than 25% of
the Trust Fund; or

         (c)      There is entered against the Master Servicer a decree or order by a court or agency or supervisory  authority  having
jurisdiction  in the premises for the  appointment of a conservator,  receiver or liquidator in any  insolvency,  readjustment of debt,
marshaling of assets and liabilities or similar  proceedings,  or for the winding up or liquidation of its affairs, and the continuance
of any such  decree or order is  unstayed  and in effect for a period of 60  consecutive  days,  or an  involuntary  case is  commenced
against the Master  Servicer  under any applicable  insolvency or  reorganization  statute and the petition is not dismissed  within 60
days after the commencement of the case;

         (d)      The Master  Servicer  consents to the  appointment  of a conservator  or receiver or  liquidator  in any  insolvency,
readjustment  of debt,  marshaling  of assets  and  liabilities  or similar  proceedings  of or  relating  to the  Master  Servicer  or
substantially  all of its property;  or the Master  Servicer  admits in writing its inability to pay its debts generally as they become
due, files a petition to take advantage of any applicable  insolvency or  reorganization  statute,  makes an assignment for the benefit
of its creditors, or voluntarily suspends payment of its obligations;

         (e)      The Master  Servicer  assigns  or  delegates  its  duties or rights  under this  Agreement  in  contravention  of the
provisions permitting such assignment or delegation under Sections 7.05 or 7.07;

         (f)      The Master Servicer fails to comply with Section 3.16, Section 3.17 and Section 3.18;

         (g)      The Master  Servicer fails to cause to be deposited,  in the  Distribution  Account any Monthly Advance (other than a
Nonrecoverable Advance) by 5:00 p.m. New York City time on the Distribution Account Deposit Date; or

         (h)      The Master Servicer and its affiliates ceases to be an approved servicer of Fannie Mae.

         In each and every  such  case,  so long as such Event of Default  with  respect  to the  Master  Servicer  shall not have been
remedied,  any of the Trustee, the Guarantor or the Holders of Certificates  evidencing  Fractional Undivided Interests aggregating not
less than 51% of the  principal  of the Trust Fund,  by notice in writing to the Master  Servicer  (and to the Trustee if given by such
Certificateholders),  with a copy to the Rating Agencies,  may terminate all of the rights and obligations (but not the liabilities) of
the Master  Servicer under this Agreement and in and to the Mortgage Loans and/or the REO Property  serviced by the Master Servicer and
the proceeds  thereof.  Upon the receipt by the Master Servicer of the written  notice,  all authority and power of the Master Servicer
under this  Agreement,  whether  with  respect to the  Certificates,  the  Mortgage  Loans,  REO  Property  or under any other  related
agreements (but only to the extent that such other agreements  relate to the Mortgage Loans or related REO Property) shall,  subject to
Section 3.17 and  Section 8.02,  automatically  and without  further  action pass to and be vested in the  Trustee,  in its capacity as
successor  Master  Servicer,  pursuant  to this  Section 8.01  (and,  with  respect  to an Event of Default  resulting  from the Master
Servicer's  failure to comply with Section  3.17,  such power and  authority of the Master  Servicer  shall,  subject to Section  8.02,
automatically  and without  further action pass to and be vested in the successor  Master Servicer  appointed by the  Depositor);  and,
without  limitation,  the Trustee,  in its capacity as successor Master  Servicer,(or  such successor Master Servicer  appointed by the
Depositor,  as the case may be), is hereby  authorized  and  empowered  to execute  and  deliver,  on behalf of the Master  Servicer as
attorney-in-fact  or otherwise,  any and all documents and other instruments and to do or accomplish all other acts or things necessary
or appropriate  to effect the purposes of such notice of  termination,  whether to complete the transfer and  endorsement or assignment
of the Mortgage Loans and related documents,  or otherwise.  The Master Servicer agrees to cooperate with the Trustee,  in its capacity
as successor  Master  Servicer (or such successor  Master  Servicer  appointed by the Depositor,  as the case may be), in effecting the
termination of the Master Servicer's rights and obligations hereunder,  including,  without limitation, the transfer to the Trustee, in
its capacity as successor  Master  Servicer (or such successor  Master  Servicer  appointed by the  Depositor,  as the case may be), of
(i) the  property  and  amounts  which are then or  should  be part of the Trust or which  thereafter  become  part of the  Trust;  and
(ii) originals  or copies of all documents of the Master  Servicer  reasonably  requested by the Trustee,  in its capacity as successor
Master Servicer (or such successor Master Servicer  appointed by the Depositor,  as the case may be), to enable it to assume the Master
Servicer's duties thereunder.  In addition to any other amounts which are then, or,  notwithstanding  the termination of its activities
under this  Agreement,  may become  payable to the Master  Servicer  under this  Agreement,  the Master  Servicer  shall be entitled to
receive,  out of any amount  received on account of a Mortgage  Loan or related REO Property,  that portion of such  payments  which it
would have received as  reimbursement  under this Agreement if notice of termination had not been given.  The termination of the rights
and obligations of the Master Servicer shall not affect any obligations incurred by the Master Servicer prior to such termination.

         Notwithstanding  the foregoing,  if an Event of Default described in clause (g) of this Section 8.01  shall occur, the Trustee
shall, by notice in writing to the Master  Servicer,  which may be delivered by telecopy,  immediately  terminate all of the rights and
obligations  of the Master  Servicer  thereafter  arising under this  Agreement,  but without  prejudice to any rights it may have as a
Certificateholder  or to reimbursement  of Monthly  Advances and other advances of its own funds,  and the Trustee,  in its capacity as
successor  Master Servicer (or such successor  Master Servicer  appointed by the Depositor,  as the case may be), shall act as provided
in  Section 8.02  to carry out the duties of the Master  Servicer,  including the obligation to make any Monthly Advance the nonpayment
of which was an Event of Default described in clause (f) of this  Section 8.01.  Any such action taken by the Trustee,  in its capacity
as successor Master Servicer (or such successor Master Servicer  appointed by the Depositor,  as the case may be), must be prior to the
distribution on the relevant Distribution Date.

         Section 8.02.     Successor  to Act;  Appointment  of  Successor.  (a) Upon the receipt by the Master  Servicer of a notice of
termination  pursuant to  Section 8.01  or an Opinion of Independent  Counsel  pursuant to  Section 7.05  to the effect that the Master
Servicer  is legally  unable to act or to  delegate  its  duties to a Person  which is legally  able to act,  or at the  request of the
Guarantor,  the Trustee,  in its capacity as successor  Master  Servicer (and,  with respect to an Event of Default  resulting from the
Master  Servicer's  failure to comply with Section 3.17, the successor Master Servicer  appointed by the Depositor  pursuant to Section
3.17),  shall  automatically  become the successor in all respects to the Master  Servicer in its capacity under this Agreement and the
transactions  set forth or  provided  for herein and shall  thereafter  have all of the rights and powers of, and be subject to all the
responsibilities,  duties,  liabilities and limitations on liabilities  relating thereto placed on the Master Servicer by the terms and
provisions hereof;  provided,  however, that the Company shall have the right to either (a) immediately assume the duties of the Master
Servicer or (b) select a successor Master Servicer  acceptable to the Guarantor;  provided further,  however,  that the Trustee, in its
capacity as successor  Master  Servicer  (and,  with respect to an Event of Default  resulting  from the Master  Servicer's  failure to
comply with  Section  3.17,  the  successor  Master  Servicer  appointed  by the  Depositor  pursuant to Section  3.17),  shall have no
obligation  whatsoever with respect to any liability  (other than advances deemed  recoverable and not previously made) incurred by the
Master Servicer at or prior to the time of  termination.  As compensation  therefor,  but subject to Section 7.06, the Trustee,  in its
capacity as successor  Master  Servicer  (and,  with respect to an Event of Default  resulting  from the Master  Servicer's  failure to
comply with Section 3.17, the successor  Master  Servicer  appointed by the Depositor  pursuant to Section 3.17),  shall be entitled to
compensation  which the Master  Servicer  would have been  entitled to retain if the Master  Servicer had  continued to act  hereunder,
except for those amounts due the Master  Servicer as  reimbursement  permitted  under this  Agreement for advances  previously  made or
expenses  previously  incurred.  Notwithstanding the above, the Trustee, in its capacity as successor Master Servicer (or, with respect
to an Event of Default  resulting  from the Master  Servicer's  failure to comply with Section  3.17,  the  successor  Master  Servicer
appointed by the Depositor  pursuant to Section  3.17),  may, if it shall be unwilling so to act, or shall,  if it is legally unable so
to act, or at the request of the Guarantor,  appoint or petition a court of competent  jurisdiction to appoint, any established housing
and home finance institution which is a Fannie Mae- or Freddie Mac-approved  servicer acceptable to the Guarantor,  and with respect to
a successor to the Master  Servicer  only,  having a net worth of not less than  $10,000,000,  as the successor to the Master  Servicer
hereunder in the  assumption  of all or any part of the  responsibilities,  duties or  liabilities  of the Master  Servicer  hereunder;
provided,  that the Trustee,  in its capacity as successor Master Servicer (or, with respect to an Event of Default  resulting from the
Master  Servicer's  failure to comply with Section 3.17, the successor Master Servicer  appointed by the Depositor  pursuant to Section
3.17),  shall obtain a letter from each Rating Agency that the ratings,  if any, on each of the  Certificates  will not be lowered as a
result of the  selection  of the  successor  to the  Master  Servicer.  Pending  appointment  of a  successor  to the  Master  Servicer
hereunder,  the  Trustee,  in its  capacity as  successor  Master  Servicer,  shall act (other than with respect to an Event of Default
resulting  from the Master  Servicer's  failure to comply with Section 3.17,  in which event the  successor  appointed by the Depositor
shall act) in such capacity as hereinabove  provided.  In connection with such  appointment  and assumption,  the Trustee may make such
arrangements  for the  compensation  of such  successor  out of payments on the Mortgage  Loans as it and such  successor  shall agree;
provided,  however,  that the provisions of Section 7.06 shall apply, the compensation  shall not be in excess of that which the Master
Servicer would have been entitled to if the Master  Servicer had continued to act hereunder,  and that such successor  shall  undertake
and assume the obligations of the Trustee to pay  compensation to any third Person acting as an agent or independent  contractor in the
performance of master  servicing  responsibilities  hereunder.  The Trustee and such successor shall take such action,  consistent with
this Agreement, as shall be necessary to effectuate any such succession.

         (b)      If the Trustee shall succeed to any duties of the Master Servicer  respecting the Mortgage Loans as provided  herein,
it shall do so in a separate  capacity and not in its  capacity as Trustee  and,  accordingly,  the  provisions  of Article IX shall be
inapplicable  to the Trustee in its duties as the  successor to the Master  Servicer in the servicing of the Mortgage  Loans  (although
such  provisions  shall  continue to apply to the Trustee in its capacity as Trustee);  the provisions of Article VII,  however,  shall
apply to it in its capacity as successor Master Servicer.

         The costs and  expenses of the Trustee in  connection  with the  termination  of the Master  Servicer,  the  appointment  of a
successor  Master  Servicer  and, if  applicable,  any transfer of servicing,  including,  without  limitation,  all costs and expenses
associated with the complete  transfer of all servicing data and the  completion,  correction or manipulation of such servicing data as
may be required by the Trustee to correct any errors or  insufficiencies  in the  servicing  data or otherwise to enable the Trustee or
the successor Master Servicer to service the Mortgage Loans properly and effectively,  to the extent not paid by the terminated  Master
Servicer,  shall be payable to the Trustee pursuant to Section 9.05. Any successor to the Master Servicer acting as successor  servicer
under any Servicing  Agreement shall give notice to the applicable  Mortgagors of such change of servicer and shall, during the term of
its service as successor  Master  Servicer  maintain in force the policy or policies  that the Master  Servicer is required to maintain
pursuant to Section 3.04.

         Section 8.03.     Notification  to  Certificateholders.  Upon any  termination  or  appointment  of a successor  to the Master
Servicer, the Trustee shall give prompt written notice thereof to the Securities  Administrator or, if the Securities  Administrator is
terminated  or resigns upon the  termination  of the Master  Servicer,  the  successor  securities  administrator,  and the  Securities
Administrator  or the  successor  securities  administrator  shall give  prompt  written  notice  thereof to the Rating  Agencies,  the
Guarantor and the Certificateholders at their respective addresses appearing in the Certificate Register.

         Section 8.04.     Waiver of Defaults.  The Trustee  shall  transmit by mail to the  Securities  Administrator,  who shall give
prompt  written  notice  thereof to the  Guarantor  and all  Certificateholders,  within 60 days after the  occurrence  of any Event of
Default  actually  known to a Responsible  Officer of the Trustee,  unless such Event of Default shall have been cured,  notice of each
such Event of Default.  The Holders of Certificates  evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of the
Trust Fund with the consent of the  Guarantor  may, on behalf of all  Certificateholders,  waive any default by the Master  Servicer in
the  performance of its  obligations  hereunder and the  consequences  thereof,  except a default in the making of or the causing to be
made any required distribution on the Certificates,  which default may only be waived by Holders of Certificates  evidencing Fractional
Undivided  Interests  aggregating  100% of the Trust Fund (with the consent of the Guarantor).  Upon any such waiver of a past default,
such  default  shall be deemed to cease to  exist,  and any Event of  Default  arising  therefrom  shall be deemed to have been  timely
remedied  for every  purpose of this  Agreement.  No such waiver shall extend to any  subsequent  or other  default or impair any right
consequent  thereon  except to the extent  expressly so waived.  The Securities  Administrator  shall give notice of any such waiver to
the Trustee and the Rating Agencies.

         Section 8.05.     List of  Certificateholders.  Upon  written  request  of three or more  Certificateholders  of  record,  for
purposes  of  communicating  with  other  Certificateholders  with  respect  to their  rights  under  this  Agreement,  the  Securities
Administrator will afford such  Certificateholders  access during business hours to the most recent list of Certificateholders  held by
the Securities Administrator.




--------------------------------------------------------------------------------




                                                              ARTICLE IX
                                        Concerning the Trustee and the Securities Administrator

         Section 9.01.     Duties of Trustee and  Securities  Administrator.  (a) The Trustee,  prior to the  occurrence of an Event of
Default  and after the  curing or waiver of all  Events of Default  which may have  occurred,  and the  Securities  Administrator  each
undertake  to perform  such duties and only such duties as are  specifically  set forth in this  Agreement as duties of the Trustee and
the Securities  Administrator,  respectively.  If an Event of Default has occurred and has not been cured or waived,  the Trustee shall
exercise such of the rights and powers vested in it by this Agreement,  and subject to Section 8.02(b)  use the same degree of care and
skill in their exercise, as a prudent person would exercise under the circumstances in the conduct of his own affairs.

         (b)      Upon receipt of all resolutions,  certificates, statements, opinions, reports, documents, orders or other instruments
which are  specifically  required to be furnished to the Trustee and the  Securities  Administrator  pursuant to any  provision of this
Agreement,  the Trustee and the Securities  Administrator,  respectively,  shall examine them to determine whether they are in the form
required by this Agreement and, upon written  request,  shall provide  copies of such  documents to the Guarantor;  provided,  however,
that  neither the  Trustee  nor the  Securities  Administrator  shall be  responsible  for the  accuracy or content of any  resolution,
certificate,  statement, opinion, report, document, order or other instrument furnished hereunder;  provided, further, that neither the
Trustee nor the Securities  Administrator  shall be responsible  for the accuracy or  verification  of any  calculation  provided to it
pursuant to this Agreement.

         (c)      On each Distribution Date, the Securities  Administrator shall make monthly  distributions and the final distribution
to the related  Certificateholders  from related funds in the Distribution  Account as provided in Sections 6.01 and 10.01 herein based
solely on the report of the Master Servicer.

         (d)      No  provision  of this  Agreement  shall be construed  to relieve the Trustee or the  Securities  Administrator  from
liability for its own negligent action, its own negligent failure to act or its own willful misconduct; provided, however, that:

                  (i)      Prior to the  occurrence  of an Event of  Default,  and  after the  curing  or waiver of all such  Events of
Default  which may have  occurred,  the duties and  obligations  of the Trustee and the  Securities  Administrator  shall be determined
solely by the express  provisions of this Agreement,  neither the Trustee nor the Securities  Administrator  shall be liable except for
the performance of their respective  duties and obligations as are specifically  set forth in this Agreement,  no implied  covenants or
obligations shall be read into this Agreement against the Trustee or the Securities  Administrator  and, in the absence of bad faith on
the part of the Trustee or the Securities Administrator,  respectively, the Trustee or the Securities Administrator,  respectively, may
conclusively rely, as to the truth of the statements and the correctness of the opinions  expressed  therein,  upon any certificates or
opinions furnished to the Trustee or the Securities Administrator, respectively, and conforming to the requirements of this Agreement;

                  (ii)     Neither the Trustee nor the  Securities  Administrator  shall be liable in its  individual  capacity  for an
error of judgment made in good faith by a Responsible  Officer or  Responsible  Officers of the Trustee or an officer of the Securities
Administrator,  respectively,  unless it shall be proved that the Trustee or the Securities Administrator,  respectively, was negligent
in ascertaining the pertinent facts;

                  (iii)    Neither the Trustee  nor the  Securities  Administrator  shall be liable with  respect to any action  taken,
suffered or omitted to be taken by it in good faith in accordance  with the directions of the Guarantor or the Holders of  Certificates
evidencing  Fractional  Undivided  Interests  aggregating not less than 25% of the Trust Fund, if such action or non-action  relates to
the time,  method and place of conducting  any  proceeding  for any remedy  available to the Trustee or the  Securities  Administrator,
respectively,  or exercising any trust or other power conferred upon the Trustee or the Securities Administrator,  respectively,  under
this Agreement;

                  (iv)     The Trustee  shall not be required to take notice or be deemed to have notice or knowledge of any default or
Event of Default unless a Responsible  Officer of the Trustee's  Corporate  Trust Office shall have actual  knowledge  thereof.  In the
absence of such notice, the Trustee may conclusively assume there is no such default or Event of Default;

                  (v)      The Trustee shall not in any way be liable by reason of any  insufficiency  in any Account held by or in the
name of  Trustee  unless it is  determined  by a court of  competent  jurisdiction  that the  Trustee's  gross  negligence  or  willful
misconduct was the primary cause of such insufficiency (except to the extent that the Trustee is obligor and has defaulted thereon);

                  (vi)     The Securities  Administrator  shall not in any way be liable by reason of any  insufficiency in any Account
held by the Securities  Administrator  hereunder or any Account held by the Securities  Administrator in the name of the Trustee unless
it is determined by a court of competent  jurisdiction that the Securities  Administrator's  gross negligence or willful misconduct was
the primary cause of such insufficiency (except to the extent that the Securities Administrator is obligor and has defaulted thereon);

                  (vii)    Anything in this Agreement to the contrary notwithstanding,  in no event shall the Trustee or the Securities
Administrator  be liable for special,  indirect or  consequential  loss or damage of any kind whatsoever  (including but not limited to
lost profits), even if the Trustee or the Securities  Administrator,  respectively,  has been advised of the likelihood of such loss or
damage and regardless of the form of action;

                  (viii)   None of the Securities  Administrator,  the Master Servicer, the Depositor,  the Company, the Guarantor, any
Custodian,  the  Counterparty or the Trustee shall be responsible for the acts or omissions of the other, it being understood that this
Agreement shall not be construed to render them partners, joint venturers or agents of one another; and

                  (ix)     Neither the Trustee nor the  Securities  Administrator  shall be required to expend or risk its own funds or
otherwise  incur  financial  liability in the  performance of any of its duties  hereunder,  or in the exercise of any of its rights or
powers,  if there is  reasonable  ground for  believing  that the  repayment of such funds or adequate  indemnity  against such risk or
liability is not  reasonably  assured to it, and none of the  provisions  contained in this  Agreement  shall in any event  require the
Trustee or the Securities  Administrator to perform,  or be responsible for the manner of performance of, any of the obligations of the
Master  Servicer  under this  Agreement,  except during such time, if any, as the Trustee shall be the successor to, and be vested with
the rights, duties, powers and privileges of, the Master Servicer in accordance with the terms of this Agreement.

         (e)      All funds  received by the Master  Servicer  and the  Securities  Administrator  and  required to be deposited in the
Pre-funding  Account,  the Pre-funding  Reserve Account,  the Interest  Coverage  Account or the Distribution  Account pursuant to this
Agreement will be promptly so deposited by the Master Servicer or the Securities Administrator, as applicable.

         (f)      Except for those actions that the Trustee or the Securities Administrator is required to take hereunder,  neither the
Trustee nor the  Securities  Administrator  shall have any  obligation  or  liability  to take any action or to refrain from taking any
action hereunder in the absence of written direction as provided hereunder.

         Section 9.02.     Certain  Matters  Affecting the Trustee and the Securities  Administrator.  Except as otherwise  provided in
Section 9.01:

         (a)      The Trustee and the Securities  Administrator  may rely and shall be protected in acting or refraining from acting in
reliance on any resolution,  certificate of the Securities  Administrator (with respect to the Trustee only), the Depositor,  the Master
Servicer or a Servicer,  certificate of auditors or any other certificate,  statement,  instrument,  opinion,  report, notice,  request,
consent,  order,  appraisal,  bond or other paper or document  believed by it to be genuine and to have been signed or  presented by the
proper party or parties;

         (b)      The Trustee and the Securities  Administrator  may consult with counsel and any advice of such counsel or any Opinion
of Counsel  shall be full and  complete  authorization  and  protection  with  respect to any action taken or suffered or omitted by it
hereunder in good faith and in accordance with such advice or Opinion of Counsel;

         (c)      Neither the Trustee nor the Securities  Administrator  shall be under any obligation to exercise any of the trusts or
powers vested in it by this Agreement,  other than its obligation to give notices pursuant to this Agreement, or to institute,  conduct
or defend any litigation  hereunder or in relation hereto at the request,  order or direction of any of the  Certificateholders  or the
Guarantor  pursuant to the provisions of this  Agreement,  unless such  Certificateholders  or the Guarantor  shall have offered to the
Trustee  reasonable  security or  indemnity  against the costs,  expenses  and  liabilities  which may be incurred  therein or thereby.
Nothing contained herein shall, however,  relieve the Trustee of the obligation,  upon the occurrence of an Event of Default of which a
Responsible  Officer of the  Trustee has actual  knowledge  (which has not been cured or  waived),  to exercise  such of the rights and
powers  vested in it by this  Agreement,  and to use the same degree of care and skill in their  exercise,  as a prudent  person  would
exercise under the circumstances in the conduct of his own affairs;

         (d)      Prior to the  occurrence  of an Event of  Default  hereunder  and after the curing or waiver of all Events of Default
which may have  occurred,  neither the Trustee nor the  Securities  Administrator  shall be liable in its  individual  capacity for any
action  taken,  suffered  or omitted by it in good faith and  believed by it to be  authorized  or within the  discretion  or rights or
powers conferred upon it by this Agreement;

         (e)      Neither the Trustee  nor the  Securities  Administrator  shall be bound to make any  investigation  into the facts or
matters stated in any resolution,  certificate,  statement,  instrument,  opinion,  report, notice,  request,  consent, order, approval,
bond or other paper or  document,  unless  requested  in writing to do so by the  Guarantor  or the Holders of  Certificates evidencing
Fractional  Undivided  Interests  aggregating  not less than 25% of the Trust Fund and provided  that the payment  within a reasonable
time to the Trustee or the Securities  Administrator,  as applicable,  of the costs,  expenses or liabilities  likely to be incurred by
it in the making of such  investigation is, in the Opinion of the Trustee or the Securities  Administrator,  as applicable, reasonably
assured to the Trustee or the Securities  Administrator,  as applicable, by the security afforded to it by the terms of this Agreement.
The Trustee or the  Securities  Administrator  may require  reasonable  indemnity  against  such  expense or liability as a condition to
taking  any such  action.  The  reasonable expense  of every such  examination shall be paid by the Guarantor or the Certificateholders
requesting the investigation;

         (f)      The Trustee and the Securities  Administrator may execute any of the trusts or powers hereunder or perform any duties
hereunder either directly or through Affiliates,  agents or attorneys;  provided,  however,  that the Trustee may not appoint any agent
(other than the Custodian) to perform its custodial  functions with respect to the Mortgage Files or paying agent  functions under this
Agreement  without the express written consent of the Master  Servicer,  which consent will not be unreasonably  withheld.  Neither the
Trustee nor the Securities  Administrator  shall be liable or  responsible  for the misconduct or negligence of any of the Trustee's or
the  Securities  Administrator's  agents or  attorneys  or a  custodian  or paying  agent  appointed  hereunder  by the  Trustee or the
Securities Administrator with due care and, when required, with the consent of the Master Servicer;

         (g)      Should the  Trustee or the  Securities  Administrator  deem the nature of any action  required  on its part, other than
a payment or  transfer by the  Securities  Administrator  under  Section  4.01(b) or Section  4.04,  to be  unclear,  the Trustee or the
Securities  Administrator,  respectively,  may require prior to such action that it be provided by the Depositor with reasonable further
instructions;

         (h)      The right of the  Trustee or the  Securities  Administrator  to perform  any  discretionary  act  enumerated  in this
Agreement  shall not be construed as a duty, and neither the Trustee nor the Securities  Administrator  shall be accountable  for other
than its negligence or willful misconduct in the performance of any such act;

         (i)      Neither the Trustee nor the  Securities  Administrator  shall be required to give any bond or surety with  respect to
the execution of the trust created hereby or the powers granted hereunder, except as provided in Section  9.07; and

         (j)      Neither the Trustee nor the Securities Administrator shall have any duty to conduct any affirmative investigation as
to the occurrence of any condition requiring the repurchase of any Mortgage Loan by the Sponsor pursuant to this Agreement, the Mortgage
Loan Purchase Agreement or the eligibility of any Mortgage Loan for purposes of this Agreement.

         Section 9.03.     Trustee and Securities  Administrator Not Liable for Certificates or Mortgage Loans. The recitals  contained
herein and in the Certificates  (other than the signature and  countersignature  of the Securities  Administrator on the  Certificates)
shall  be taken as the  statements  of the  Depositor,  and  neither  the  Trustee  nor the  Securities  Administrator  shall  have any
responsibility  for their  correctness.  Neither  the Trustee  nor the  Securities  Administrator  makes any  representation  as to the
validity or sufficiency of the  Certificates  (other than the signature and  countersignature  of the Securities  Administrator  on the
Certificates)  or of any Mortgage  Loan except as expressly  provided in Sections  2.02 and 2.05 hereof;  provided,  however,  that the
foregoing  shall not relieve  the Trustee of the  obligation  to review the  Mortgage  Files  pursuant to Sections  2.02 and 2.04.  The
Securities  Administrator's  signature and  countersignature  (or countersignature of its agent) on the Certificates shall be solely in
its capacity as Securities  Administrator  and shall not constitute the  Certificates an obligation of the Securities  Administrator in
any other  capacity.  Neither the Trustee nor the  Securities  Administrator  shall be  accountable  for the use or  application by the
Depositor of any of the  Certificates or of the proceeds of such  Certificates,  or for the use or application of any funds paid to the
Depositor  with respect to the Mortgage  Loans.  Subject to the  provisions  of  Section 2.05,  neither the Trustee nor the  Securities
Administrator  shall be  responsible  for the legality or validity of this  Agreement or any  document or  instrument  relating to this
Agreement,  the validity of the execution of this  Agreement or of any  supplement  hereto or instrument of further  assurance,  or the
validity,  priority,  perfection  or  sufficiency  of the  security  for the  Certificates  issued  hereunder  or intended to be issued
hereunder.  Neither the Trustee nor the Securities  Administrator  shall at any time have any  responsibility  or liability for or with
respect to the  legality,  validity and  enforceability  of any Mortgage or any Mortgage  Loan, or the  perfection  and priority of any
Mortgage or the  maintenance of any such  perfection and priority,  or for or with respect to the  sufficiency of the Trust Fund or its
ability to  generate  the  payments  to be  distributed  to  Certificateholders,  under this  Agreement.  Neither  the  Trustee nor the
Securities  Administrator shall have any responsibility for filing any financing or continuation  statement in any public office at any
time or to otherwise  perfect or maintain  the  perfection  of any security  interest or lien granted to it hereunder or to record this
Agreement other than any continuation statements filed by the Trustee pursuant to Section 3.20.

         Section 9.04.     Trustee and Securities  Administrator May Own Certificates.  The Trustee and the Securities Administrator in
their  individual  capacities or in any capacity other than as Trustee or Securities  Administrator,  hereunder may become the owner or
pledgee  of any  Certificates  with the same  rights it would  have if it were not the  Trustee  or the  Securities  Administrator,  as
applicable, and may otherwise deal with the parties hereto.

         Section 9.05.     Trustee's and Securities  Administrator's  Fees and Expenses.  The fees and expenses of the Trustee shall be
paid in accordance with a side letter agreement  between the Trustee and the Master  Servicer.  The Securities  Administrator  shall be
paid by the Master Servicer from the Master Servicer's  compensation.  In addition,  the Trustee and the Securities  Administrator will
be entitled to recover from the Distribution Account pursuant to Section 4.05(l) all reasonable  out-of-pocket expenses,  disbursements
and  advances  and the  expenses of the Trustee and the  Securities  Administrator,  respectively,  in  connection  with such  Person's
compliance  with Section  3.23,  any Event of Default,  any breach of this  Agreement,  the  termination  of the Master  Servicer,  the
appointment  of a successor  Master  Servicer  and, if  applicable,  any transfer of servicing as set forth in Section  8.02(b),  or as
otherwise set forth herein,  or any claim or legal action  (including any pending or threatened claim or legal action) incurred or made
by or against the Trustee or the Securities Administrator,  respectively,  in the administration of the trusts hereunder (including the
reasonable  compensation,  expenses and  disbursements  of its counsel)  except any such expense,  disbursement or advance as may arise
from its negligence or intentional  misconduct or which is the responsibility of the  Certificateholders.  If funds in the Distribution
Account are insufficient  therefor, the Trustee and the Securities  Administrator shall recover such expenses from the Depositor.  Such
compensation  and  reimbursement  obligation shall not be limited by any provision of law in regard to the compensation of a trustee of
an express trust.

         Section 9.06.     Eligibility  Requirements for Trustee and Securities  Administrator.  The Trustee and any successor  Trustee
and the Securities  Administrator and any successor  Securities  Administrator  shall during the entire duration of this Agreement be a
state bank or trust company or a national banking  association  organized and doing business under the laws of such state or the United
States of America,  authorized under such laws to exercise corporate trust powers,  having a combined capital and surplus and undivided
profits of at least $40,000,000 or, in the case of a successor Trustee,  $50,000,000,  subject to supervision or examination by federal
or state  authority  and, in the case of the  Trustee,  rated "BBB" or higher by S&P with respect to their  long-term  rating and rated
"BBB" or higher by S&P and "Baa2" or higher by Moody's with respect to any outstanding  long-term unsecured  unsubordinated  debt, and,
in the case of a successor Trustee or successor Securities  Administrator other than pursuant to Section 9.10,  rated in one of the two
highest  long-term debt categories of, or otherwise  acceptable to, each of the Rating Agencies.  If the Trustee  publishes  reports of
condition at least annually,  pursuant to law or to the requirements of the aforesaid supervising or examining authority,  then for the
purposes of this  Section 9.06  the combined  capital and surplus of such  corporation  shall be deemed to be its total equity  capital
(combined  capital and surplus) as set forth in its most recent  report of condition so  published.  In case at any time the Trustee or
the Securities  Administrator  shall cease to be eligible in accordance  with the provisions of this  Section 9.06,  the Trustee or the
Securities Administrator shall resign immediately in the manner and with the effect specified in Section 9.08.

         Section 9.07.     Insurance. The Trustee and the Securities  Administrator,  at their own expense, shall at all times maintain
and keep in full force and effect:  (i) fidelity  insurance,  (ii) theft of documents insurance and (iii) forgery  insurance (which may
be  collectively  satisfied by a "Financial  Institution  Bond"  and/or a "Bankers'  Blanket  Bond").  All such  insurance  shall be in
amounts,  with standard  coverage and subject to  deductibles,  as are customary for insurance  typically  maintained by banks or their
affiliates  which act as custodians  for  investor-owned  mortgage  pools. A certificate of an officer of the Trustee or the Securities
Administrator  as to the  Trustee's  or the  Securities  Administrator's,  respectively,  compliance  with this  Section 9.07  shall be
furnished to any Certificateholder upon reasonable written request.

         Section 9.08.     Resignation  and Removal of the Trustee and  Securities  Administrator.  (a) The Trustee and the  Securities
Administrator  may at any time  resign  and be  discharged  from the Trust  hereby  created  by giving  written  notice  thereof to the
Depositor,  the Guarantor and the Master Servicer, with a copy to the Rating Agencies.  Upon receiving such notice of resignation,  the
Depositor shall promptly appoint a successor Trustee or successor Securities  Administrator,  as applicable,  in each case,  reasonably
acceptable to the Guarantor,  by written  instrument,  in triplicate,  one copy of which  instrument  shall be delivered to each of the
resigning Trustee or Securities  Administrator,  as applicable,  the successor Trustee or Securities  Administrator,  as applicable. If
no successor Trustee or Securities  Administrator  shall have been so appointed and have accepted  appointment within 30 days after the
giving of such notice of  resignation,  the Guarantor  may appoint a successor  Trustee or  Securities  Administrator.  If no successor
Trustee or  Securities  Administrator  shall have been so appointed and have  accepted  appointment  within 60 days after the giving of
such notice of resignation,  the resigning  Trustee or Securities  Administrator  may petition any court of competent  jurisdiction for
the appointment of a successor Trustee or Securities Administrator.

         (b)      If at any time the  Trustee or the  Securities  Administrator  shall  cease to be  eligible  in  accordance  with the
provisions of  Section 9.06  and shall fail to resign after written  request  therefor by the Depositor or the Guarantor,  or if at any
time the Trustee or the Securities  Administrator shall become incapable of acting, or shall be adjudged a bankrupt or insolvent,  or a
receiver of the Trustee or the Securities  Administrator,  as applicable,  or of its property shall be appointed, or any public officer
shall take charge or control of the Trustee or the  Securities  Administrator,  as  applicable,  or of its  property or affairs for the
purpose of  rehabilitation,  conservation or liquidation,  then the Depositor  shall, and if the Depositor fails to do so the Guarantor
may, promptly remove the Trustee, or shall be entitled to remove the Securities Administrator,  as applicable,  and appoint a successor
Trustee or Securities  Administrator,  as applicable,  in each case reasonably acceptable to the Guarantor,  by written instrument,  in
triplicate,  one copy of which  instrument  shall be delivered to each of the Trustee or Securities  Administrator,  as applicable,  so
removed, and the successor Trustee or Securities Administrator, as applicable.

         (c)      Either (i) the Holders of Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than 51% of
the Trust Fund, with the consent of the Guarantor,  or (ii) upon the failure of the Trustee to perform its obligations  hereunder,  the
Guarantor,  may at any time  remove the  Trustee  or the  Securities  Administrator  and  appoint a  successor  Trustee  or  Securities
Administrator  by  written  instrument  or  instruments,  in  quintuplicate,  signed by such  Holders or their  attorneys-in-fact  duly
authorized,  one complete set of which  instruments  shall be delivered to the  Depositor,  the  Guarantor,  the Master  Servicer,  the
Securities  Administrator  (if the Trustee is removed),  the Trustee (if the Securities  Administrator is removed),  and the Trustee or
Securities  Administrator  so removed and the successor so  appointed.  In the event that the Trustee or  Securities  Administrator  is
removed by the Holders of Certificates in accordance with this  Section 9.08(c),  the Holders of such Certificates shall be responsible
for paying any compensation  payable hereunder to a successor Trustee or successor  Securities  Administrator,  in excess of the amount
paid hereunder to the predecessor Trustee or predecessor Securities Administrator, as applicable.

         (d)      No resignation or removal of the Trustee or the Securities  Administrator  and appointment of a successor  Trustee or
Securities  Administrator  pursuant to any of the provisions of this Section 9.08 shall become effective except upon appointment of and
acceptance of such appointment by the successor Trustee or Securities Administrator as provided in Section 9.09.

         Section 9.09.     Successor  Trustee  and  Successor  Securities  Administrator.  (a)  Any  successor  Trustee  or  Securities
Administrator appointed as provided in Section 9.08 shall execute,  acknowledge and deliver to the Depositor,  the Guarantor and to its
predecessor  Trustee or Securities  Administrator  an instrument  accepting such appointment  hereunder.  The resignation or removal of
the  predecessor  Trustee  or  Securities  Administrator  shall  then  become  effective  and  such  successor  Trustee  or  Securities
Administrator,  without any further  act,  deed or  conveyance,  shall  become  fully  vested with all the rights,  powers,  duties and
obligations of its predecessor  hereunder,  with like effect as if originally named as Trustee or Securities  Administrator herein. The
predecessor  Trustee or  Securities  Administrator  shall,  after its receipt of payment in full of its  outstanding  fees and expenses
promptly deliver to the successor Trustee or Securities  Administrator,  as applicable,  all assets and records of the Trust held by it
hereunder,  and the Depositor and the predecessor Trustee or Securities  Administrator,  as applicable,  shall execute and deliver such
instruments  and do such other  things as may  reasonably  be  required  for more fully and  certainly  vesting and  confirming  in the
successor Trustee or Securities Administrator, as applicable, all such rights, powers, duties and obligations.

         (b)      No successor Trustee or Securities  Administrator shall accept appointment as provided in this Section 9.09 unless at
the time of such acceptance such successor Trustee or Securities Administrator shall be eligible under the provisions of Section 9.06.

         (c)      Upon acceptance of appointment by a successor Trustee or Securities  Administrator as provided in this  Section 9.09,
the  successor  Trustee or Securities  Administrator  shall mail notice of the  succession of such Trustee or Securities  Administrator
hereunder to all  Certificateholders  at their addresses as shown in the Certificate  Register and to the Rating Agencies.  The Company
shall pay the cost of any mailing by the successor Trustee or Securities Administrator.

         Section 9.10.     Merger or  Consolidation  of  Trustee  or  Securities  Administrator.  Any state  bank or trust  company  or
national  banking  association into which the Trustee or the Securities  Administrator  may be merged or converted or with which it may
be  consolidated  or any state  bank or trust  company or  national  banking  association  resulting  from any  merger,  conversion  or
consolidation  to which the  Trustee  or the  Securities  Administrator,  respectively,  shall be a party,  or any state  bank or trust
company or national banking  association  succeeding to all or substantially  all of the corporate trust business of the Trustee or the
Securities  Administrator,  respectively,  shall  be the  successor  of the  Trustee  or the  Securities  Administrator,  respectively,
hereunder,  provided  such state bank or trust  company or national  banking  association  shall be eligible  under the  provisions  of
Section 9.06.  Such  succession  shall be valid without the execution,  delivery of notice or filing of any paper or any further act on
the part of any of the parties hereto, anything herein to the contrary notwithstanding.

         Section 9.11.     Appointment of Co-Trustee or Separate  Trustee.  (a)  Notwithstanding  any other provisions  hereof,  at any
time, for the purpose of meeting any legal  requirements of any  jurisdiction  in which any part of the Trust or property  constituting
the same may at the time be located,  the Depositor and the Trustee  acting  jointly shall have the power and shall execute and deliver
all  instruments  to appoint one or more Persons  approved by the Trustee,  the  Depositor  and the  Guarantor to act as  co-trustee or
co-trustees,  jointly with the Trustee, or separate trustee or separate trustees,  of all or any part of the Trust, and to vest in such
Person or Persons,  in such  capacity,  such title to the Trust,  or any part  thereof,  and,  subject to the other  provisions of this
Section 9.11,  such  powers,  duties,  obligations,  rights and trusts as the  Depositor  and the Trustee  may  consider  necessary  or
desirable.

         (b)      If either the Depositor or the Guarantor shall not have joined in such  appointment  within 15 days after the receipt
by it of a written request so to do, the Trustee shall have the power to make such appointment without such party.

         (c)      No  co-trustee  or separate  trustee  hereunder  shall be required  to meet the terms of  eligibility  as a successor
Trustee under Section 9.06  hereunder and no notice to  Certificateholders  of the appointment of co-trustee(s) or separate  trustee(s)
shall be required under Section 9.08 hereof.

         (d)      In the case of any  appointment  of a  co-trustee  or separate  trustee  pursuant to this  Section 9.11,  all rights,
powers,  duties and  obligations  conferred  or imposed  upon the Trustee and  required to be  conferred  on such  co-trustee  shall be
conferred or imposed upon and exercised or performed by the Trustee and such  separate  trustee or  co-trustee  jointly,  except to the
extent that under any law of any  jurisdiction  in which any particular act or acts are to be performed  (whether as Trustee  hereunder
or as successor to the Master  Servicer  hereunder),  the Trustee shall be  incompetent  or unqualified to perform such act or acts, in
which event such rights,  powers,  duties and  obligations  (including the holding of title to the Trust or any portion  thereof in any
such jurisdiction) shall be exercised and performed by such separate trustee or co-trustee at the direction of the Trustee.

         (e)      Any notice,  request or other  writing  given to the  Trustee  shall be deemed to have been given to each of the then
separate  trustees and co-trustees,  as effectively as if given to each of them.  Every  instrument  appointing any separate trustee or
co-trustee  shall refer to this  Agreement  and the  conditions  of this Article IX. Each  separate  trustee and  co-trustee,  upon its
acceptance of the trusts  conferred,  shall be vested with the estates or property  specified in its instrument of appointment,  either
jointly with the Trustee or  separately,  as may be provided  therein,  subject to all the provisions of this  Agreement,  specifically
including every  provision of this Agreement  relating to the conduct of,  affecting the liability of, or affording  protection to, the
Trustee.  Every such  instrument  shall be filed with the Trustee and a copy thereof given to the  Depositor,  the Master  Servicer and
the Guarantor.

         (f)      To the extent not prohibited by law, any separate  trustee or co-trustee may, at any time,  request the Trustee,  its
agent or  attorney-in-fact,  with full power and authority,  to do any lawful act under or with respect to this Agreement on its behalf
and in its name.  If any  separate  trustee or  co-trustee  shall die,  become  incapable of acting,  resign or be removed,  all of its
estates,  properties  rights,  remedies  and trusts shall vest in and be  exercised  by the  Trustee,  to the extent  permitted by law,
without the appointment of a new or successor Trustee.

         (g)      No trustee under this Agreement shall be personally  liable by reason of any act or omission of another trustee under
this  Agreement.  The  Depositor  and the  Trustee  acting  jointly may at any time accept the  resignation  of or remove any  separate
trustee or co-trustee.

         Section 9.12.     Federal  Information  Returns  and  Reports to  Certificateholders;  REMIC  Administration.  (a) For federal
income tax purposes,  the taxable year of each 2007-3 REMIC shall be a calendar year and the  Securities  Administrator  shall maintain
or cause the maintenance of the books of each such 2007-3 REMIC on the accrual method of accounting.

         (b) It is intended that the portion of the Trust Fund  consisting of the Trust's  interest in the Cap Contracts  (the "Grantor
Trust") be  classified  for federal  income tax purposes as a grantor trust under subpart E, part I of subchapter J of chapter 1 of the
Code, of which the Class B-IO Certificateholders are owners, rather than as an association taxable as a corporation. The powers granted
and obligations undertaken in this Agreement shall be construed so as to further such intent. As of the Closing Date, the Grantor Trust
is not a Widely Held Fixed  Investment  Trust.  Within 10 days after the date, if any, on which the Grantor Trust becomes a Widely Held
Fixed Investment  Trust, the Depositor shall notify the Securities  Administrator in writing whether the Grantor Trust is a Widely Held
Fixed  Investment  Trust and if so whether the Widely Held Fixed  Investment  Trust is a Widely Held Mortgage  Trust or a  Non-Mortgage
Widely Held Fixed  Investment  Trust.  Following the delivery of any such notice the Securities  Administrator  will report as required
under the Widely Held Fixed  Investment  Trust  Regulations  to the extent such  information  as is reasonably  necessary to enable the
Securities  Administrator to do so is provided to the Securities  Administrator on a timely basis. To the extent that the Grantor Trust
is a Widely Held Fixed Investment Trust, the Depositor shall provide the Securities  Administrator with information identifying Grantor
Trust  interest  holders  that are  "middlemen"  as defined by the Widely  Held Fixed  Investment  Trust  Regulations.  The  Securities
Administrator  will not be liable  for any tax  reporting  penalties  that may arise  under the  Widely  Held  Fixed  Investment  Trust
Regulations as a result of the Depositor incorrectly  determining the status of the Grantor Trust as not a Widely Held Fixed Investment
Trust or failing to identify whether or not the Trust is a Widely Held Fixed Investment Trust.

         The Securities  Administrator,  in its discretion,  will report required Widely Held Fixed Investment Trust  information using
either the cash or accrual method,  except to the extent the Widely Held Fixed  Investment  Trust  Regulations  specifically  require a
different method. The Securities  Administrator will be under no obligation to determine whether any Grantor Trust interest holder uses
the cash or accrual method. The Securities  Administrator will make available Widely Held Fixed Investment Trust information to Grantor
Trust interest holders annually. In addition, the Securities Administrator will not be responsible or liable for providing subsequently
amended, revised or updated information to any Grantor Trust interest holder, unless requested by such holder.

         The  Securities  Administrator  shall not be liable for failure to meet the  reporting  requirements  of the Widely Held Fixed
Investment  Trust  Regulations  nor for any  penalties  thereunder  if such  failure  is due to: (i) the lack of  reasonably  necessary
information being provided to the Securities Administrator,  (ii) incomplete,  inaccurate or untimely information being provided to the
Securities  Administrator  or (iii) the inability of the  Securities  Administrator,  after good faith  efforts,  to alter its existing
information  reporting systems to capture information necessary to fully comply with the Widely Held Fixed Investment Trust Regulations
for the 2007 calendar year. Each owner of a Certificate  representing,  in whole or in part,  beneficial  ownership of an interest in a
Widely Held Fixed  Investment  Trust, by acceptance of its interest in such  Certificate,  will be deemed to have agreed to provide the
Securities  Administrator with information regarding any sale of such Certificate,  including the price, amount of proceeds and date of
sale. Absent receipt of such information,  and unless informed  otherwise by the Depositor,  the Securities  Administrator  will assume
there is no secondary market trading of Widely Held Fixed Investment Trust interests.

         To the extent required by the Widely Held Fixed Investment Trust Regulations, the Securities Administrator will use reasonable
efforts to publish on an appropriate website the CUSIPs for any Certificates that represent ownership of a Widely Held Fixed Investment
Trust. The CUSIPs so published will represent the Rule 144A CUSIPs. The Securities  Administrator will not publish any associated Reg S
CUSIPs.  The Securities  Administrator  will make reasonable good faith efforts to keep the website  accurate and updated to the extent
CUSIPs have been received.  Absent the receipt of a CUSIP, the Securities Administrator will use a reasonable identifier number in lieu
of a CUSIP. The Securities Administrator will not be liable for investor reporting delays that result from the receipt of inaccurate or
untimely CUSIP information.

         The  Securities  Administrator  shall have no obligation  to monitor  whether the Grantor Trust has become a Widely Held Fixed
Investment  Trust following the Closing Date, and shall report under the Widely Held Fixed  Investment  Trust  Regulations  only to the
extent it receives written notice of the same.

         The Securities  Administrator  shall be entitled to additional  reasonable  compensation for changes in reporting  required in
respect of the Widely Held Fixed  Investment  Trust  Regulations  that arise as a result of (i) the failure of the  Depositor to timely
inform the Securities  Administrator of the designation of the Grantor Trust as a Widely Held Fixed Investment  Trust, (ii) the Grantor
Trust becoming a Widely Held Fixed  Investment Trust after the Closing Date or (iii) a change in the Widely Held Fixed Investment Trust
Regulations or a change in  interpretation  of the Widely Held Fixed  Investment  Trust  Regulations by the IRS or the Depositor or its
counsel,  if such change requires,  in the Securities  Administrator's  reasonable  discretion,  a material  increase in the Securities
Adinistrator's reporting obligations in respect of the Grantor Trust.

         (c)      The Securities  Administrator shall prepare and file or cause to be filed with the Internal Revenue Service,  and the
Trustee  shall upon the written  instruction  of the  Securities  Administrator  sign,  Federal tax  information  returns or  elections
required to be made hereunder  with respect to each 2007-3 REMIC,  the Trust Fund  (including the portion of the Trust Fund  classified
as a grantor trust as noted in Section  9.12(b)) and the  Certificates  containing such  information and at the times and in the manner
as may be required by the Code or applicable  Treasury  regulations,  and the Securities  Administrator shall furnish to each Holder of
Certificates  at any time during the calendar  year for which such returns or reports are made such  statements or  information  at the
times and in the manner as may be required  thereby,  including,  without  limitation,  reports relating to mortgaged  property that is
abandoned or foreclosed,  receipt of mortgage  interests in kind in a trade or business,  a  cancellation  of  indebtedness,  interest,
original issue  discount and market  discount or premium (using a constant  prepayment  assumption of 30% CPR for the Mortgage  Loans).
The Securities  Administrator  will apply for an Employee  Identification  Number from the IRS under Form SS-4 or any other  acceptable
method for all tax  entities(including  the portion of the Trust Fund  classified as a grantor trust as noted in Section  9.12(b)).  In
connection  with the  foregoing,  the  Securities  Administrator  shall timely prepare and file, and the Trustee shall upon the written
instruction of the  Securities  Administrator  sign,  IRS Form 8811,  which shall provide the name and address of the person who can be
contacted  to obtain  information  required  to be  reported  to the  holders of regular  interests  in each  2007-3  REMIC (the "REMIC
Reporting  Agent").  The Securities  Administrator  on behalf of the Trustee shall make elections to treat each 2007-3 REMIC as a REMIC
and the portion of the Trust Fund  consisting of the Trust's  interest in the Cap Contracts as a grantor trust (which  elections  shall
apply to the taxable  period  ending  December 31,  2007 and each calendar  year  thereafter)  in such manner as the Code or applicable
Treasury regulations may prescribe,  and as described by the Securities  Administrator.  The Trustee shall upon the written instruction
of the  Securities  Administrator  sign all tax  information  returns filed  pursuant to this  Section and  any other returns as may be
required by the Code.  The Holder of the largest  percentage  interest in the Residual  Certificates  is hereby  designated as the "Tax
Matters  Person"  (within the meaning of Treas.  Reg.  §§1.860F-4(d))  for each 2007-3 REMIC.  The Securities  Administrator  is hereby
designated  and  appointed  as the agent of each such Tax  Matters  Person.  Any Holder of a Residual  Certificate  will by  acceptance
thereof appoint the Securities  Administrator  as agent and  attorney-in-fact  for the purpose of acting as Tax Matters Person for each
2007-3 REMIC during such time as the Securities  Administrator does not own any such Residual  Certificate.  In the event that the Code
or  applicable  Treasury  regulations  prohibit  the  Trustee  from  signing tax or  information  returns or other  statements,  or the
Securities  Administrator  from acting as agent for the Tax Matters  Person,  the Trustee and the Securities  Administrator  shall take
whatever  action that in their sole good faith  judgment is  necessary  for the proper  filing of such  information  returns or for the
provision of a tax matters person,  including  designation of the Holder of the largest percentage  interest in a Residual  Certificate
to sign such returns or act as tax matters person.  Each Holder of a Residual Certificate shall be bound by this Section.

         (d)      The Securities Administrator shall provide upon request and receipt of reasonable  compensation,  such information as
required  in Section  860D(a)(6)(B)  of the Code to the  Internal  Revenue  Service,  to any Person  purporting  to transfer a Residual
Certificate to a Person other than a transferee  permitted by Section 5.05(b),  and to any regulated  investment  company,  real estate
investment  trust,  common trust fund,  partnership,  trust,  estate,  organization  described in  Section 1381 of the Code, or nominee
holding an  interest  in a  pass-through  entity  described  in  Section 860E(e)(6)  of the Code,  any record  holder of which is not a
transferee permitted by Section 5.05(b) (or which is deemed by statute to be an entity with a disqualified member).

         (e)      The  Securities  Administrator  shall  prepare and file or cause to be filed,  and the Trustee shall upon the written
instruction of the Securities  Administrator  sign, any state income tax returns  required under  Applicable  State Law with respect to
each 2007-3 REMIC or the Trust Fund. Copies of such tax returns shall be provided to the Guarantor upon written request.

         (f)      The Securities  Administrator shall request  certification  acceptable to the Securities  Administrator to enable the
Securities  Administrator to make payments on the Class B-IO Certificates  without  withholding or backup withholding taxes. Each Class
B-IO  Certificateholder  shall provide the appropriate tax certification  requested pursuant to this paragraph and to update or replace
such form or  certification  in accordance  with its terms or its subsequent  amendments and consents to the delivery by the Securities
Administrator to the Counterparty of any such  certification.  Such  certification  may include Form W-8BEN,  Form W-8IMY,  Form W-9 or
Form W-8ECI or any  successors  to such IRS forms.  Any  purported  sales or transfers of any Class B-IO  Certificates  to a transferee
which does not comply with these requirements shall be deemed null and void under this Agreement.

         (g)      The  Securities  Administrator,  on behalf of the Trust,  (i) shall  authorize,  execute and deliver a United  States
Internal  Revenue Service Form W-9 or successor  applicable  form, or other  appropriate  United States tax forms as may be required to
prevent  withholding or backup  withholding  taxes on payments to the Trust under the Cap Contracts,  to the  Counterparty on or before
the first payment date under the Cap Contracts and thereafter  prior to the expiration or  obsolescence of such form and (ii) shall, if
requested by the  Counterparty,  deliver to the  Counterparty  promptly  upon receipt each  certification  received from the Class B-IO
Certificateholders pursuant to Section 9.12(f).

         (h)      Notwithstanding  any other provision of this Agreement,  the Securities  Administrator  shall comply with all federal
withholding  requirements  respecting  payments to  Certificateholders,  that the  Securities  Administrator  reasonably  believes  are
applicable  under  the  Code.  The  consent  of  Certificateholders  shall  not be  required  for such  withholding.  In the  event the
Securities  Administrator  withholds any amount from interest or original issue  discount or other payments or advances  thereof to any
Certificateholder  pursuant to federal withholding  requirements,  the Securities Administrator shall, together with its monthly report
to such Certificateholders, indicate such amount withheld.

         (i)      The Trustee and the Securities  Administrator each agrees to indemnify the Trust Fund and the Depositor for any taxes
and costs including,  without limitation,  any reasonable  attorneys fees imposed on or incurred by the Trust Fund, the Depositor,  the
Guarantor or the Master  Servicer,  as a result of a breach by such party of such  party's  covenants  set forth in this  Section 9.12;
provided,  however,  such liability and  obligation to indemnify in this  paragraph  shall be several and not joint and the Trustee and
the  Securities  Administrator  shall not be liable or be obligated to indemnify the Trust Fund for the failure by the other to perform
any duty under this Agreement or the breach by the other of any covenant in this Agreement.




--------------------------------------------------------------------------------




                                                               ARTICLE X
                                                              Termination

         Section 10.01.    Termination  Upon  Repurchase by EMC or its Designee or  Liquidation of the Mortgage  Loans.  (a) Subject to
Section 10.02,  the respective obligations and responsibilities of the Depositor,  the Trustee, the Guarantor,  the Master Servicer and
the  Securities  Administrator  created  hereby,  other  than the  obligation  of the  Securities  Administrator  to make  payments  to
Certificateholders as set forth in this Section 10.01 shall terminate:

                  (i)      in accordance with Section 10.01(c),  the repurchase by or at the direction of EMC or its designee of all of
the Mortgage Loans and all related REO Property  remaining in the Trust at a price (the "Termination  Purchase Price") equal to the sum
of  (without  duplication)  (a) 100% of the  Outstanding  Principal  Balance of each  Mortgage  Loan in such Loan  Group (other  than a
Mortgage  Loan  related to REO  Property)  as of the date of  repurchase,  net of the  principal  portion of any  unreimbursed  Monthly
Advances on the Mortgage Loans relating to the Mortgage Loans made by the purchaser,  plus accrued but unpaid  interest  thereon at the
applicable  Mortgage  Interest Rate to, but not  including,  the first day of the month of repurchase,  (b) the appraised  value of any
related REO Property,  less the good faith  estimate of the  Depositor of  liquidation  expenses to be incurred in connection  with its
disposal  thereof (but not more than the  Outstanding  Principal  Balance of the related  Mortgage Loan,  together with interest at the
applicable  Mortgage  Interest  Rate  accrued  on that  balance  but  unpaid  to,  but not  including,  the  first  day of the month of
repurchase),  such appraisal to be calculated by an appraiser  mutually  agreed upon by the Depositor and the Trustee at the expense of
the  Depositor,  (c)  unreimbursed  out-of  pocket costs of the Master  Servicer,  including  unreimbursed  servicing  advances and the
principal  portion of any unreimbursed  Monthly  Advances,  made on the Mortgage Loans in such Loan Group prior to the exercise of such
repurchase  right,  (d) any costs and damages  incurred by the Trust in  connection  with any  violation  of any  predatory  or abusive
lending laws with respect to a Mortgage  Loan,  (e) any unpaid  Guaranty  Fees and  unreimbursed  Guarantor  Reimbursement  Amounts for
payment of such amounts to the Guarantor and (f) any unreimbursed  costs and expenses of the Trustee,  the Custodian and the Securities
Administrator  payable pursuant to Section 9.05;  provided,  that, if a termination pursuant to this Section 10.01(a)(i) will result in
a draw on the Guaranty, the consent of the Guarantor shall be required prior to the exercise of this option;

                  (ii)     the later of the making of the final payment or other liquidation,  or any advance with respect thereto,  of
the last Mortgage  Loan,  remaining in the Trust Fund or the  disposition  of all property  acquired with respect to any Mortgage Loan;
provided,  however,  that in the event that an advance  has been made,  but not yet  recovered,  at the time of such  termination,  the
Person  having made such advance shall be entitled to receive,  notwithstanding  such  termination,  any payments  received  subsequent
thereto with respect to which such advance was made; or

                  (iii)    the payment to the Certificateholders of all amounts required to be paid to them pursuant to this Agreement;

         provided, however, to the extent the Certificate Principal Balance of the Class II-A-1 Certificates has been reduced to
zero, the Guarantor's obligations to make payments under the Guaranty will terminate.

         (b)      In no event,  however,  shall the Trust created hereby  continue  beyond the expiration of 21 years from the death of
the last survivor of the  descendants  of Joseph P.  Kennedy,  the late  Ambassador  of the United States to the Court of St.  James's,
living on the date of this Agreement.

         (c)      (i)      The right of EMC or its  designee to  repurchase  Mortgage  Loans and related  assets  described  in Section
10.01(a)(i)  above shall be exercisable only if the aggregate  Stated  Principal  Balance of the Mortgage Loans at the time of any such
repurchase is less than 20% of the sum of the Cut-off Date Balance.

                  (ii)     At any time  thereafter,  in the case of (i) above, EMC may elect to terminate any 2007-3 REMIC at any time,
and upon such election,  the Depositor or its designee,  shall purchase in accordance with Section  10.01(a)(i) above all the assets of
the Trust Fund.

         (d)      The  Securities  Administrator  shall give notice of any  termination to the  Certificateholders,  with a copy to the
Master  Servicer,  the  Guarantor and the Trustee and the Rating  Agencies  upon which the  Certificateholders  shall  surrender  their
Certificates to the Securities  Administrator  for payment of the final  distribution and  cancellation.  Such notice shall be given by
letter,  mailed  not  earlier  than the l5th day and not later than the 25th day of the month  next  preceding  the month of such final
distribution,  and shall specify (i) the  Distribution Date upon which final payment of the Certificates will be made upon presentation
and surrender of the Certificates at the Corporate Trust Office of the Securities  Administrator  therein  designated,  (ii) the amount
of any such final payment and (iii) that the Record Date otherwise  applicable to such  Distribution  Date is not applicable,  payments
being made only upon  presentation  and surrender of the  Certificates  at the Corporate  Trust Office of the Securities  Administrator
therein specified.

         (e)      If the option of EMC to  repurchase  or cause the  repurchase  of all of the  Mortgage  Loans and the related  assets
described in Section  10.01(c) above is exercised,  EMC and/or its designee shall deliver to the Securities  Administrator  for deposit
in the  Distribution  Account,  by the Business  Day prior to the  applicable  Distribution  Date,  an amount equal to the  Termination
Purchase Price of the Mortgage Loans being  repurchased  on such  Distribution  Date.  Upon  presentation  and surrender of the related
Certificates by the related  Certificateholders,  the Securities Administrator shall distribute to such Certificateholders from amounts
then on deposit in the Distribution  Account an amount  determined as follows:  with respect to each such  Certificate  (other than the
Residual  Certificates and the Class XP Certificates),  the outstanding  Certificate  Principal Balance, plus with respect to each such
Certificate  (other than the Residual  Certificates  and the Class XP  Certificates),  one month's  interest  thereon at the applicable
Pass-Through  Rate; and with respect to the Class R Certificates  and the Class XP  Certificates,  the  percentage  interest  evidenced
thereby multiplied by the difference,  if any, between the above described  repurchase price and the aggregate amount to be distributed
to the Holders of the related  Certificates (other than the Residual  Certificates and the Class XP Certificates).  If the amounts then
on deposit in the  Distribution  Account are not  sufficient  to pay all of the related  Certificates  in full (other than the Residual
Certificates and the Class XP  Certificates),  any such deficiency will be allocated in the case of a repurchase of the Mortgage Loans,
first, to the Class B Certificates,  in inverse order of their numerical designation,  second, to the Class M Certificates,  in inverse
order of their numerical  designation,  and then to the related Senior Certificates,  on a pro rata basis. Upon deposit of the required
repurchase  price and following such final  Distribution  Date for the related  Certificates,  the Trustee shall cause the Custodian to
promptly  release to EMC and/or its designee the Mortgage  Files for the remaining  applicable  Mortgage  Loans,  and the Accounts with
respect  thereto shall  terminate,  subject to the  Securities  Administrator's  obligation to hold any amounts  payable to the related
Certificateholders  in trust without interest  pending final  distributions  pursuant to Section  10.01(g).  After final  distributions
pursuant to Section  10.01(g) to all Certificateholders, any other amounts remaining in the Accounts will belong to the Depositor.

         (f)      In the event that this  Agreement is terminated by reason of the payment or  liquidation of all Mortgage Loans or the
disposition of all property  acquired with respect to all Mortgage Loans under Section  10.01(a)(ii) above,  upon the  presentation and
surrender of the Certificates,  the Securities Administrator shall distribute to the remaining  Certificateholders,  in accordance with
their respective interests,  all distributable  amounts remaining in the Distribution Account.  Following such final Distribution Date,
the Trustee shall release (or shall instruct the Custodian,  on its behalf,  to release)  promptly to the Depositor or its designee the
Mortgage  Files  for  the  remaining  Mortgage  Loans,  and  the  Distribution  Account  shall  terminate,  subject  to the  Securities
Administrator's  obligation to hold any amounts payable to the Certificateholders in trust without interest pending final distributions
pursuant to this Section  10.01(f).

         (g)      If not all of the Certificateholders  shall surrender their Certificates for cancellation within six months after the
time  specified  in the  above-mentioned  written  notice,  the  Securities  Administrator  shall give a second  written  notice to the
remaining  Certificateholders  to  surrender  their  Certificates  for  cancellation  and receive the final  distribution  with respect
thereto.  If within six months after the second notice,  not all the  Certificates  shall have been surrendered for  cancellation,  the
Securities  Administrator  may take  appropriate  steps,  or appoint any agent to take  appropriate  steps,  to contact  the  remaining
Certificateholders  concerning  surrender of their  Certificates,  and the cost thereof shall be paid out of the funds and other assets
which remain subject to this Agreement.

         (h)      EMC, if it is not the Master Servicer, or its designee,  as applicable,  shall be deemed to represent that one of the
following will be true and correct:  (i) the exercise of the optional  termination right set forth in Section 10.01 shall not result in
a non-exempt prohibited  transaction under ERISA or Section 4975 of the Code or (ii) EMC or such designee, as applicable,  is (A) not a
party in interest with respect to any Plan and (B) is not a "benefit plan  investor"  (other than a plan sponsored or maintained by EMC
or the designee,  as the case may be, provided that no assets of such plan are invested or deemed to be invested in the  Certificates).
If the holder of the  optional  termination  right is unable to exercise  such  option by reason of the  preceding  sentence,  then the
Master Servicer may exercise such option.

         Section 10.02.    Additional  Termination  Requirements.  (a) If the option of the  Depositor to  repurchase  all the Mortgage
Loans under Section  10.01(a)(i)  above is exercised,  the Trust Fund and each 2007-3 REMIC shall be terminated in accordance  with the
following  additional  requirements,  unless the Trustee has been furnished with an Opinion of Counsel addressed to the Trustee and the
Guarantor  to the effect that the failure of the Trust to comply with the  requirements  of this  Section  10.02 will not (i) result in
the  imposition  of taxes on  "prohibited  transactions"  as defined in Section 860F of the Code on each 2007-3 REMIC or (ii) cause any
2007-3 REMIC to fail to qualify as a 2007-3 REMIC at any time that any Regular Certificates are outstanding:

                  (i)      within 90 days prior to the final Distribution  Date, at the written direction of Depositor,  the Securities
Administrator,  as agent for the respective  Tax Matters  Persons,  shall adopt a plan of complete  liquidation of each 2007-3 REMIC in
the case of a  termination  under  Section  10.01(a)(i).  Such plan,  which shall be provided to the  Securities  Administrator  by the
Depositor, shall meet the requirements of a "qualified liquidation" under Section 860F of the Code and any regulations thereunder.

                  (ii)     the Depositor shall notify the Trustee and the Securities  Administrator  at the commencement of such 90-day
liquidation  period and,  at or prior to the time of making of the final  payment on the  Certificates,  the  Securities  Administrator
shall sell or otherwise dispose of all of the remaining assets of the Trust Fund in accordance with the terms hereof; and

                  (iii)    at or after the time of adoption of such a plan of complete  liquidation of any 2007-3 REMIC and at or prior
to the  final  Distribution  Date,  the  Securities  Administrator  shall  sell for cash all of the  assets  of the  Trust to or at the
direction of the Depositor, and each 2007-3 REMIC, shall terminate at such time.

         (b)      By their  acceptance  of the Residual  Certificates,  the Holders  thereof  hereby  (i) agree to adopt such a plan of
complete  liquidation  of the related  2007-3 REMIC upon the written  request of the  Depositor,  and to take such action in connection
therewith as may be reasonably  requested by the Depositor and  (ii) appoint the Depositor as their  attorney-in-fact,  with full power
of substitution,  for purposes of adopting such a plan of complete liquidation.  The Securities  Administrator on behalf of the Trustee
shall adopt such plan of liquidation by filing the  appropriate  statement on the final tax return of each 2007-3 REMIC.  Upon complete
liquidation or final distribution of all of the assets of the Trust Fund, the Trust Fund and each 2007-3 REMIC shall terminate.




--------------------------------------------------------------------------------




                                                              ARTICLE XI
                                                       Miscellaneous Provisions

         Section 11.01.    Intent of  Parties.  The  parties  intend  that each  2007-3  REMIC  shall be treated as a REMIC for federal
income tax purposes and that the provisions of this Agreement  should be construed in furtherance of this intent.  Notwithstanding  any
other express or implied agreement to the contrary,  the Sponsor,  the Master Servicer,  the Securities  Administrator,  the Depositor,
the Guarantor,  the Trustee,  each recipient of the related  Prospectus  Supplement  and, by its acceptance  thereof,  each holder of a
Certificate,  agrees and  acknowledges  that each party hereto has agreed that each of them and their  employees,  representatives  and
other agents may disclose,  immediately  upon  commencement of discussions,  to any and all persons the tax treatment and tax structure
of the Certificates  and the 2007-3 REMICs,  the  transactions  described herein and all materials of any kind (including  opinions and
other tax analyses) that are provided to any of them relating to such tax treatment and tax structure except where  confidentiality  is
reasonably  necessary to comply with the securities  laws of any applicable  jurisdiction.  For purposes of this  paragraph,  the terms
"tax  treatment"  and "tax  structure"  have the meanings set forth in Treasury  Regulation  Sections  1.6011-4(c),  301.6111-2(c)  and
301.6112-1(d).

         Section 11.02.    Amendment.  (a)  This  Agreement  may be  amended  from  time to time by the  Company,  the  Depositor,  the
Guarantor,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee,  without  notice to or the  consent of any of the
Certificateholders,  to (i) cure any ambiguity,  (ii) correct or supplement any provisions herein that may be defective or inconsistent
with any other  provisions  herein,  (iii) conform any  provisions  herein to the  provisions in the  Prospectus,  (iv) comply with any
changes in the Code,  (v) to revise or correct any  provisions  to reflect the  obligations  of the parties to this  Agreement  as they
relate to Regulation AB or (vi) make any other  provisions  with respect to matters or questions  arising  under this  Agreement  which
shall not be  inconsistent  with the provisions of this  Agreement;  provided,  however,  that with respect to clauses (iv) and (vi) of
this Section  11.02(a),  such action shall not, as evidenced  by an Opinion of  Independent  Counsel,  addressed to the Trustee and the
Guarantor,  adversely  affect in any material respect the interests of any  Certificateholder.  Notwithstanding  anything  contained in
Section 3.23, this Agreement shall not be amended without the agreement of all the parties hereto.

         (b)      This  Agreement  may also be amended  from time to time by the  Company,  the Master  Servicer,  the  Depositor,  the
Guarantor,  the Securities  Administrator and the Trustee, with the consent of Holders of the Certificates evidencing not less than 51%
of the aggregate  outstanding  Certificate  Principal  Balance of the Certificates  included in the Loan Group affected thereby (or, of
each Class of  Certificates  evidencing  not less than 51% of the aggregate  outstanding  Certificate  Principal  Balance of each Class
affected  thereby,  if such  amendment  affects only such Class or  Classes) for the purpose of adding any provisions to or changing in
any manner or eliminating  any of the provisions of this Agreement or of modifying in any manner the rights of the  Certificateholders;
provided,  however,  that no such amendment shall (i) reduce in any manner the amount of, or delay the timing of, payments  received on
Mortgage  Loans which are  required  to be  distributed  on any  Certificate  without  the  consent of the Holder of such  Certificate,
(ii) reduce the aforesaid  percentage of Certificates  the Holders of which are required to consent to any such amendment,  without the
consent of the  Holders  of all  Certificates  then  outstanding,  or  (iii) cause  any 2007-3  REMIC to fail to qualify as a REMIC for
federal income tax purposes,  as evidenced by an Opinion of Independent  Counsel addressed to the Trustee and the Guarantor which shall
be  provided  to the  Trustee  and the  Guarantor  other than at the  Trustee's  and  Guarantor's  expense.  Notwithstanding  any other
provision of this  Agreement,  for purposes of the giving or withholding of consents  pursuant to this  Section 11.02(b),  Certificates
registered in the name of or held for the benefit of the Guarantor, the Securities  Administrator,  the Master Servicer, or the Trustee
or any  Affiliate  thereof  shall be entitled to vote their  Fractional  Undivided  Interests  with respect to matters  affecting  such
Certificates;  provided, that if EMC or any Affiliate thereof is serving in any of the aforementioned capacities,  this provision shall
not apply and such party's consent rights shall be governed by the next sentence of this Section  11.02(b).  Notwithstanding  any other
provision  of this  Agreement,  for  purposes of the giving or  withholding  of consents  pursuant  clause (i) or (ii) of this  Section
11.02(b),  Certificates  registered in the name of or held for the benefit of the Sponsor or any Affiliate thereof shall be entitled to
vote their Fractional Undivided Interests with respect to matters affecting such Certificates.

         (c)      Notwithstanding  any  provision of this  Agreement to the contrary,  the  Depositor agrees that it will not amend this
Agreement to augment or alter the  permitted  activities of the Trust as set forth in Section 2.08 hereof or cause the Trust to cease to
be a "qualifying special purpose entity" under accounting principles generally accepted in the United States.

         (d)      Promptly  after the  execution of any such  amendment,  the  Securities  Administrator  shall  furnish a copy of such
amendment or written  notification  of the substance of such amendment to each  Certificateholder,  the Guarantor,  the Rating Agencies
and the Trustee.

         (e)      In the case of an amendment under Section  11.02(b) above,  it shall not be necessary for the  Certificateholders  to
approve the particular form of such an amendment.  Rather,  it shall be sufficient if the  Certificateholders  approve the substance of
the  amendment.   The  manner  of  obtaining  such  consents  and  of  evidencing  the   authorization  of  the  execution  thereof  by
Certificateholders shall be subject to such reasonable regulations as the Securities Administrator may prescribe.

         (f)      Prior to the execution of any amendment to this  Agreement,  the Trustee and the  Securities  Administrator  shall be
entitled to receive and rely upon an Opinion of Counsel  addressed  to the Trustee and the  Securities  Administrator  stating that the
execution of such  amendment is  authorized  or permitted by this  Agreement.  The Trustee and the  Securities  Administrator  may, but
shall not be obligated to, enter into any such amendment which affects the Trustee's or the Securities  Administrator's  own respective
rights, duties or immunities under this Agreement.

         Section 11.03.    Recordation  of  Agreement.  To the  extent  permitted  by  applicable  law,  this  Agreement  is subject to
recordation  in all  appropriate  public offices for real property  records in all the counties or other  comparable  jurisdictions  in
which any or all of the Mortgaged  Properties are situated,  and in any other  appropriate  public recording  office or elsewhere.  The
Depositor shall effect such recordation,  at the expense of the Trust upon the request in writing of a  Certificateholder,  but only if
such direction is accompanied by an Opinion of Counsel  (provided at the expense of the  Certificateholder  requesting  recordation) to
the effect that such recordation  would materially and beneficially  affect the interests of the  Certificateholders  or is required by
law.

         Section 11.04.    Limitation on Rights of Certificateholders.  (a) The death or incapacity of any Certificateholder  shall not
terminate this Agreement or the Trust, nor entitle such  Certificateholder's  legal  representatives or heirs to claim an accounting or
to take any  action or  proceeding  in any court for a  partition  or  winding  up of the  Trust,  nor  otherwise  affect  the  rights,
obligations and liabilities of the parties hereto or any of them.

         (b)      Except as expressly provided in this Agreement,  no Certificateholders  shall have any right to vote or in any manner
otherwise  control the operation and management of the Trust, or the  obligations of the parties hereto,  nor shall anything herein set
forth,  or contained in the terms of the  Certificates,  be construed so as to establish  the  Certificateholders  from time to time as
partners or members of an  association;  nor shall any  Certificateholders  be under any liability to any third Person by reason of any
action taken by the parties to this Agreement pursuant to any provision hereof.

         (c)      No Certificateholder  shall have any right by virtue of any provision of this Agreement to institute any suit, action
or proceeding in equity or at law upon, under or with respect to this Agreement  against the Depositor,  the Securities  Administrator,
the Master  Servicer  or any  successor  to any such  parties  unless  (i) such  Certificateholder  previously  shall have given to the
Securities  Administrator a written notice of a continuing  default,  as herein provided,  (ii) the Holders of Certificates  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund shall have made written  request upon the Trustee to
institute such action,  suit or proceeding in its own name as Trustee  hereunder and shall have offered to the Trustee such  reasonable
indemnity as it may require against the costs and expenses and liabilities to be incurred  therein or thereby,  and (iii) the  Trustee,
for 60 days after its receipt of such notice,  request and offer of  indemnity,  shall have  neglected or refused to institute any such
action, suit or proceeding.

         (d)      No one or more  Certificateholders  shall have any right by virtue of any  provision of this  Agreement to affect the
rights of any other  Certificateholders  or to obtain or seek to obtain priority or preference  over any other such  Certificateholder,
or to enforce any right under this  Agreement,  except in the manner herein  provided and for the equal,  ratable and common benefit of
all  Certificateholders.  For the protection and enforcement of the provisions of this Section 11.04,  each and every Certificateholder
and the Trustee shall be entitled to such relief as can be given either at law or in equity.

         Section 11.05.    Acts of Certificateholders.  (a) Any request, demand,  authorization,  direction, notice, consent, waiver or
other action  provided by this  Agreement to be given or taken by  Certificateholders  may be embodied in and  evidenced by one or more
instruments  of  substantially  similar  tenor signed by such  Certificateholders  in person or by an agent duly  appointed in writing.
Except as herein  otherwise  expressly  provided,  such action shall become effective when such instrument or instruments are delivered
to the Securities  Administrator and, where it is expressly  required,  to the Depositor.  Proof of execution of any such instrument or
of a writing  appointing  any such  agent  shall be  sufficient  for any  purpose  of this  Agreement  and  conclusive  in favor of the
Securities Administrator and the Depositor, if made in the manner provided in this Section 11.05.

         (b)      The fact and date of the execution by any Person of any such  instrument or writing may be proved by the affidavit of
a witness of such  execution or by a  certificate  of a notary public or other officer  authorized  by law to take  acknowledgments  of
deeds,  certifying  that the  individual  signing such  instrument or writing  acknowledged  to him the execution  thereof.  Where such
execution is by a signer acting in a capacity  other than his or her individual  capacity,  such  certificate  or affidavit  shall also
constitute  sufficient  proof of his or her  authority.  The fact and date of the execution of any such  instrument or writing,  or the
authority  of the  individual  executing  the same,  may also be proved in any other manner which the  Securities  Administrator  deems
sufficient.

         (c)      The  ownership of  Certificates  (notwithstanding  any notation of ownership or other  writing on such  Certificates,
except an endorsement  in accordance  with  Section 5.02  made on a Certificate  presented in accordance  with  Section 5.04)  shall be
proved by the Certificate Register, and neither the Trustee, the Securities  Administrator,  the Depositor,  the Guarantor,  the Master
Servicer nor any successor to any such parties shall be affected by any notice to the contrary.

         (d)      Any  request,  demand,  authorization,  direction,  notice,  consent,  waiver or other  action  of the  holder of any
Certificate  shall bind every future holder of the same  Certificate and the holder of every  Certificate  issued upon the registration
of transfer or exchange  thereof,  if applicable,  or in lieu thereof with respect to anything done,  omitted or suffered to be done by
the Trustee, the Securities  Administrator,  the Depositor, the Master Servicer or any successor to any such party in reliance thereon,
whether or not notation of such action is made upon such Certificates.

         (e)      Certificates which have been pledged in good faith to the Trustee, the Securities  Administrator,  the Depositor, the
Master Servicer or any Affiliate  thereof may be regarded as outstanding if the pledgor  establishes to the satisfaction of the Trustee
the pledgor's right to act with respect to such  Certificates  and that the pledgor is not an Affiliate of the Trustee,  the Securities
Administrator, the Depositor, or the Master Servicer, as the case may be.

         Section 11.06.    Governing Law. THIS  AGREEMENT AND THE  CERTIFICATES  SHALL BE CONSTRUED IN ACCORDANCE  WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT  REFERENCE TO ITS CONFLICT OF LAWS RULES (OTHER THAN SECTION  5-1401 OF THE GENERAL  OBLIGATIONS  LAW,  WHICH
THE PARTIES  HERETO  EXPRESSLY  RELY UPON IN THE CHOICE OF SUCH LAW AS THE GOVERNING LAW  HEREUNDER)  AND THE  OBLIGATIONS,  RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

         Section 11.07.    Notices.  All demands and notices  hereunder shall be in writing and shall be deemed given when delivered at
(including delivery by facsimile) or mailed by registered mail, return receipt requested,  postage prepaid, or by recognized  overnight
courier,  to (i) in the case of the Depositor,  Structured Asset Mortgage  Investments II Inc., 383 Madison Avenue,  New York, New York
10179,  Attention:  Chief Counsel,  and with respect to Reg AB notifications to the Depositor at  regabnotifications@bear.com;  (ii) in
the case of the Trustee,  at its  Corporate  Trust  Office,  or such other  address as may  hereafter be furnished to the other parties
hereto  in  writing;   (iii) in  the  case  of  the  Company,  383  Madison  Avenue,  New  York,  New  York  10179,   Attention:   Vice
President-Servicing,  telecopier  number:  (212) 272-5591,  or to such other address as may hereafter be furnished to the other parties
hereto in writing; (iv) in the case of the Master Servicer or Securities  Administrator,  Wells Fargo Bank, National Association,  P.O.
Box 98,  Columbia  Maryland  21046 (or, in the case of  overnight  deliveries,  9062 Old  Annapolis  Road,  Columbia,  Maryland  21045)
(Attention:  Corporate  Trust  Services - BSALTA  2007-3),  facsimile  no.:  (410)  715-2380 (or (443)  367-3307 in the case of matters
arising under Section 3.18),  or such other address as may hereafter be furnished to the other parties  hereto in writing;  (iv) in the
case of the Guarantor,  Fannie Mae, 3900 Wisconsin  Avenue,  NW,  Washington,  D.C. 20016,  Attention:  Vice President  Capital Markets
(telecopy  number (202) 752 6890),  or such other  addresses or telecopy  number as may be  furnished to the other  parties  thereto in
writing by the Guarantor,  or (v) in the case of the Rating Agencies,  Moody's Investors Service, Inc., 99 Church Street, New York, New
York 10007 and Standard & Poor's,  a division of The  McGraw-Hill  Companies,  Inc., 55 Water  Street,  New York,  New York 10041.  Any
notice  delivered to the Depositor,  the Master  Servicer,  the Securities  Administrator  or the Trustee under this Agreement shall be
effective only upon receipt.  Any notice required or permitted to be mailed to a  Certificateholder,  unless otherwise provided herein,
shall be given by first-class mail, postage prepaid,  at the address of such  Certificateholder  as shown in the Certificate  Register.
Any notice so mailed within the time prescribed in this Agreement  shall be conclusively  presumed to have been duly given when mailed,
whether or not the Certificateholder receives such notice.

         A copy of any notice required to be given hereunder by any party shall also be mailed by such party to the Guarantor.

         Section 11.08.    Severability  of Provisions.  If any one or more of the covenants,  agreements,  provisions or terms of this
Agreement  shall be for any reason  whatsoever  held  invalid,  then such  covenants,  agreements,  provisions or terms shall be deemed
severed from the remaining  covenants,  agreements,  provisions  or terms of this  Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates or the rights of the holders thereof.

         Section 11.09.    Successors and Assigns.  The provisions of this Agreement  shall be binding upon and inure to the benefit of
the respective successors and assigns of the parties hereto.

         Section 11.10.    Article and  Section Headings.  The article and section  headings  herein are for  convenience  of reference
only, and shall not limit or otherwise affect the meaning hereof.

         Section 11.11.    Counterparts.  This  Agreement  may be executed in two or more  counterparts  each of which when so executed
and delivered shall be an original but all of which together shall constitute one and the same instrument.

         Section 11.12.    Notice  to  Rating  Agencies  and the  Guarantor.  (a) The  article  and  section  headings  herein  are for
convenience of reference  only,  and shall not limited or otherwise  affect the meaning  hereof.  The  Securities  Administrator  shall
promptly  provide notice to each Rating Agency and the Guarantor  with respect to each of the following of which a Responsible  Officer
of the Securities Administrator has actual knowledge:

         1.       Any material change or amendment to this Agreement or the Servicing Agreements;

         2.       The occurrence of any Event of Default that has not been cured;

         3.       The resignation or termination of the Master Servicer, the Trustee or the Securities Administrator;

         4.       The repurchase or substitution of any Mortgage Loans;

         5.       The final payment to Certificateholders; and

         6.       Any change in the location of the Distribution Account.

         (b)      In addition,  upon written  request from the Guarantor,  the Securities  Administrator  and the Master Servicer shall
provide  copies of all notices and reports  furnished by any party to this  Agreement to the  Securities  Administrator  and the Master
Servicer or any notices and reports sent to any party to this Agreement by the Securities Administrator or the Master Servicer.




--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the Depositor,  the Trustee, the Master Servicer and the Securities  Administrator have caused their names
to be signed hereto by their respective officers thereunto duly authorized as of the day and year first above written.

                                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as Depositor
                                                             By: /s/ Baron Silverstein
                                                             Name:  Baron Silverstein
                                                             Title:  Senior Managing Director


                                                             CITIBANK, N.A., as Trustee
                                                             By:  /s/ John Hannon
                                                             Name:  John Hannon
                                                             Title:  Vice President


                                                             FEDERAL NATIONAL MORTGAGE ASSOCIATION, as Guarantor
                                                             By:  /s/ Ramon de Castro
                                                             Name:  Ramon de Castro
                                                             Title: Senior Vice President


                                                             WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer
                                                             By: /s/ Stacey Taylor
                                                             Name:  Stacey Taylor
                                                             Title:  Vice President


                                                             WELLS FARGO BANK, NATIONAL ASSOCIATION, as Securities Administrator
                                                             By: /s/ Stacey Taylor
                                                             Name:  Stacey Taylor
                                                             Title:  Vice President




--------------------------------------------------------------------------------




                                                             EMC MORTGAGE CORPORATION
                                                             By:  /s/ Steven Massey
                                                             Name:   Steven Massey
                                                             Title:  Senior Vice President


Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04 and 9.09(c)
in its capacity as Sponsor

EMC MORTGAGE CORPORATION
By: /s/ Mark Novachek
Name:  Mark Novachek
Title: Assistant Secretary




--------------------------------------------------------------------------------




STATE OF NEW YORK       )
                        ) ss.:
COUNTY OF NEW YORK      )

         On the 30th day of April 2007, before me, a notary public in and for said State, personally appeared Baron Silverstein,
known to me to be a Senior Managing Director of Structured Asset Mortgage Investments II Inc., the limited liability company that
executed the within instrument, and also known to me to be the person who executed it on behalf of said limited liability company,
and acknowledged to me that such limited liability company executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this certificate first
above written.

                                                              /s/ Ravind Karamsingh
                                                              Notary Public
[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF NEW YORK       )
                        ) ss.:
COUNTY OF NEW YORK      )

         On the 30th day of April 2007, before me, a notary public in and for said State, personally appeared John Hannon, known to
me to be a Vice President of Citibank, N.A., the entity that executed the within instrument, and also known to me to be the person
who executed it on behalf of said entity, and acknowledged to me that such entity executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this certificate first
above written.

                                                              /s/ Zenaida Santiago
                                                              Notary Public
[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND       )
                        ) ss.:
COUNTY OF HOWARD        )

         On the 30th day of April 2007, before me, a notary public in and for said State, personally appeared Stacey M. Taylor, known
to me to be a Vice President of Wells Fargo Bank, National Association, the entity that executed the within instrument, and also
known to me to be the person who executed it on behalf of said entity, and acknowledged to me that such entity executed the within
instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this certificate first
above written.

                                                              /s/ Graham M. Oglesby
                                                              Notary Public
[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND       )
                        ) ss.:
COUNTY OF HOWARD        )

         On the 30th day of April 2007, before me, a notary public in and for said State, personally appeared Stacey M. Taylor, known
to me to be a Vice President of Wells Fargo Bank, National Association, the entity that executed the within instrument, and also
known to me to be the person who executed it on behalf of said entity, and acknowledged to me that such entity executed the within
instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this certificate first
above written.

                                                              /s/ Graham M. Oglesby
                                                              Notary Public
[Notarial Seal]




--------------------------------------------------------------------------------




DISTRICT OF COLUMBIA )
                     ) ss.:
CITY OF WASHINGTON   )

         On the 30th day of April 2007, before me, a notary public in and for said State, personally appeared Ramon de Castro, known
to me to be a Senior Vice President of Federal National Mortgage Association, the corporation that executed the within instrument,
and also known to me to be the person who executed it on behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this certificate first
above written.

                                                              /s/ Denise Jacobs
                                                              Notary Public
[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS       )
                     ) ss.:
COUNTY OF DALLAS     )

         On the 30th day of April 2007, before me, a notary public in and for said State, personally appeared Mark Novachek, known to
me to be an Assistant Secretary of EMC Mortgage Corporation, the corporation that executed the within instrument, and also known to me to
be the person who executed it on behalf of said corporation, and acknowledged to me that such corporation executed the within
instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this certificate first
above written.

                                                              /s/ Kay J. Ottinger
                                                              Notary Public
[Notorial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS       )
                     ) ss.:
COUNTY OF DALLAS     )

         On the 30th day of April 2007, before me, a notary public in and for said State, personally appeared Steven Massey, known
to me to be a Senior Vice President of EMC Mortgage Corporation, the corporation that executed the within instrument, and also known
to me to be the person who executed it on behalf of said corporation, and acknowledged to me that such corporation executed the within
instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this certificate first
above written.

                                                              /s/ Kay J. Ottinger
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------






                                                                                                                         EXHIBIT A-1

                                                 FORM OF CLASS I-A-[1][2] CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A "REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE  PRINCIPAL  PAYMENTS  HEREON.
ACCORDINGLY,  FOLLOWING THE INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE  CERTIFICATE  PRINCIPAL  BALANCE OF THIS  CERTIFICATE  WILL BE
DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CERTIFICATE  PRINCIPAL  BALANCE BY
INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS  CERTIFICATE  IS  PRESENTED  BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY TO THE
SECURITIES  ADMINISTRATOR OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS  REQUESTED  BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY  AND ANY
PAYMENT IS MADE TO CEDE & CO., ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  SINCE
THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.




--------------------------------------------------------------------------------




Certificate No. 1                                          Variable Pass-Through Rate


Class I-A-[1][2] [Super] [Senior] Support


                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
April 1, 2007                                              $____________


First Distribution Date:                                   Initial Certificate Principal Balance of this
May 25, 2007                                               Certificate as of the Cut-off Date: $__________


Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association


Assumed Final Distribution Date:
July 25, 2037


                                           BEAR STEARNS ALT-A TRUST 2007-3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-3

         evidencing a fractional undivided interest in the distributions  allocable to the Class I-A-[1][2]  Certificates with
         respect to a Trust Fund  consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first
         liens on one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not  represent an obligation of or
interest in Structured  Asset  Mortgage  Investments II Inc.  ("SAMI II"), the Master  Servicer,  the Securities  Administrator  or the
Trustee  referred to below or any of their affiliates or any other person.  Neither this Certificate nor the underlying  Mortgage Loans
are guaranteed or insured by any governmental  entity or by SAMI II, the Master Servicer,  the Securities  Administrator or the Trustee
or any of their affiliates or any other person.  None of SAMI II, the Master  Servicer,  the Securities  Administrator,  the Trustee or
any of their  affiliates  will have any  obligation  with respect to any  certificate  or other  obligation  secured by or payable from
payments on the Certificates.

                  This certifies that Cede & Co. is the registered owner of the Fractional  Undivided  Interest evidenced hereby in the
beneficial  ownership  interest  of  Certificates  of the same  Class as this  Certificate  in a trust  (the  "Trust  Fund")  primarily
consisting of  conventional  adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans") sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master
Funding LLC ("Master Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells Fargo") will act as master servicer of the
Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto under the Agreement  referred to below).  The Trust
Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),
among SAMI II, as depositor  (the  "Depositor"),  the Master  Servicer,  Wells Fargo,  as  securities  administrator  (the  "Securities
Administrator"),  Federal National  Mortgage  Association,  as guarantor of the Class II-A-1  Certificates (the  "Guarantor"),  EMC and
Citibank,  N.A., as trustee (the "Trustee"),  a summary of certain of the pertinent provisions of which is set forth hereafter.  To the
extent not defined herein,  capitalized  terms used herein shall have the meaning  ascribed to them in the Agreement.  This Certificate
is issued  under and is subject to the terms,  provisions  and  conditions  of the  Agreement,  to which  Agreement  the Holder of this
Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the period from and including the preceding  Distribution  Date (as
hereinafter  defined) (or in the case of the first  Distribution  Date,  from the Closing  Date) to and  including the day prior to the
current  Distribution Date on the Certificate  Principal Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in
the  Agreement.  The Securities  Administrator  will  distribute on the 25th day of each month,  or, if such 25th day is not a Business
Day, the immediately following Business Day (each, a "Distribution  Date"),  commencing on the first Distribution Date specified above,
to the Person in whose name this  Certificate  is  registered  at the close of business on the Business Day  immediately  preceding the
related  Distribution  Date so long as such  Certificate  remains in book-entry form (and otherwise,  the close of business on the last
Business  Day of the  month  immediately  preceding  the  month of such  Distribution  Date),  an amount  equal to the  product  of the
Fractional  Undivided  Interest  evidenced by this  Certificate and the amount (of interest,  if any) required to be distributed to the
Holders of Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is the Distribution  Date in the
month  following  the  latest  scheduled  maturity  date of any  30-year  Mortgage  Loan and is not  likely to be the date on which the
Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions on this Certificate will be made by the Securities  Administrator by check mailed to the address of the
Person entitled  thereto as such name and address shall appear on the Certificate  Register or, if such Person so requests by notifying
the  Securities  Administrator  in writing as  specified in the  Agreement,  by wire  transfer.  Notwithstanding  the above,  the final
distribution on this  Certificate will be made after due notice by the Securities  Administrator  of the pendency of such  distribution
and only upon  presentation  and surrender of this Certificate at the office or agency  appointed by the Securities  Administrator  for
that purpose and designated in such notice.  The initial  Certificate  Principal  Balance of this  Certificate is set forth above.  The
Certificate Principal Balance hereof will be reduced to the extent of distributions allocable to principal hereon.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that neither the Securities  Administrator  nor the Trustee is liable to the  Certificateholders  for any amount
payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject to any liability under the
Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment thereof and of the Servicing
Agreements and the  modification of the rights and obligations of the Depositor,  the Guarantor,  the Master  Servicer,  the Securities
Administrator  and the Trustee and the rights of the  Certificateholders  under the Agreement  from time to time by EMC, the Depositor,
the Guarantor,  the Master Servicer, the Securities  Administrator and the Trustee, and (ii) the amendment thereof and of the Servicing
Agreements by the Master  Servicer and the Trustee with the consent of the Holders of  Certificates,  evidencing  Fractional  Undivided
Interests  aggregating  not less than 51% of the  Trust  Fund (or in  certain  cases,  Holders  of  Certificates  of  affected  Classes
evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this Certificate shall
be  conclusive  and binding on such  Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof  whether or not notation of such consent is made upon this  Certificate.  The Agreement also permits
the amendment thereof and of the Servicing  Agreements in certain limited  circumstances,  without the consent of the Holders of any of
the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
is registrable  with the Securities  Administrator  upon surrender of this  Certificate for  registration of transfer at the offices or
agencies  maintained by the Securities  Administrator  for such purposes,  duly endorsed by, or accompanied by a written  instrument of
transfer in form  satisfactory  to the  Securities  Administrator  duly executed by the Holder  hereof or such  Holder's  attorney duly
authorized  in  writing,  and  thereupon  one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate
Fractional Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,  but the Securities
Administrator may require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.
The Depositor,  the Master Servicer,  the Trustee,  the Securities  Administrator  and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,  and none of the Depositor,  the Master  Servicer,  the
Trustee, the Securities Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less than 20% of the sum of (A) the Cut-off Date
Balance as of the Closing Date and (B) the Pre-funded  Amount as of the Closing Date, or (ii) the  Depositor,  based upon an Opinion of
Counsel  addressed to the  Depositor  and the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been
lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The exercise of such
right will  effect the early  retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created by the  Agreement
continue beyond the expiration of 21 years after the death of certain persons identified in the Agreement.

                  Unless this Certificate has been countersigned by an authorized  signatory of the Securities  Administrator by manual
signature, this Certificate shall not be entitled to any benefit under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to be duly executed.

Dated: April 30, 2007                                WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Securities Administrator


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class I-A-[1][2] Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Securities Administrator

                                                              By:________________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT A-2

                                                  FORM OF CLASS M-[1][2] CERTIFICATE

                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS
DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A "REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE OF THIS  CERTIFICATE  WILL BE DECREASED  BY THE  PRINCIPAL  PAYMENTS  HEREON AND
REALIZED LOSSES ALLOCABLE HERETO AS DESCRIBED IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS  CERTIFICATE  WILL BE DIFFERENT  FROM THE  DENOMINATION  SHOWN  BELOW.  ANYONE  ACQUIRING  THIS
CERTIFICATE MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS  CERTIFICATE  IS  PRESENTED  BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY TO THE
SECURITIES  ADMINISTRATOR OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS  REQUESTED  BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY  AND ANY
PAYMENT IS MADE TO CEDE & CO., ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  SINCE
THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         EACH BENEFICIAL OWNER OF A CLASS M-[1][2]  CERTIFICATE OR ANY INTEREST THEREIN SHALL BE DEEMED TO HAVE REPRESENTED,  BY VIRTUE
OF ITS ACQUISITION OR HOLDING OF THAT  CERTIFICATE OR INTEREST  THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR
ITS  EQUIVALENT  BY FITCH,  S&P,  MOODY'S,  DBRS  LIMITED  OR DBRS,  INC.,  (II) IT IS NOT A PLAN  SUBJECT  TO TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE (EACH A "PLAN") OR INVESTING  WITH "PLAN ASSETS" OF
ANY PLAN OR (III) (1) IT IS AN INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR INTEREST THEREIN
IS AN "INSURANCE COMPANY GENERAL ACCOUNT," AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT OF LABOR PROHIBITED  TRANSACTION CLASS EXEMPTION
("PTCE") 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.


Certificate No.1                                           Variable Pass-Through Rate


Class M-[1][2] Subordinate


                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
April 1, 2007                                              $__________


First Distribution Date:                                   Initial Certificate Principal Balance of this
May 25, 2007                                               Certificate as of the Cut-off Date:     $__________


Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association


Assumed Final Distribution Date:
July 25, 2037


                                           BEAR STEARNS ALT-A TRUST 2007-3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-3

         evidencing a fractional  undivided  interest in the distributions  allocable to the Class M-[1][2]  Certificates with
         respect to a Trust Fund  consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first
         liens on one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not  represent an obligation of or
interest in Structured  Asset  Mortgage  Investments II Inc.  ("SAMI II"), the Master  Servicer,  the Securities  Administrator  or the
Trustee  referred to below or any of their affiliates or any other person.  Neither this Certificate nor the underlying  Mortgage Loans
are guaranteed or insured by any governmental  entity or by SAMI II, the Master Servicer,  the Securities  Administrator or the Trustee
or any of their affiliates or any other person.  None of SAMI II, the Master  Servicer,  the Securities  Administrator,  the Trustee or
any of their  affiliates  will have any  obligation  with respect to any  certificate  or other  obligation  secured by or payable from
payments on the Certificates.

                  This certifies that Cede & Co. is the registered owner of the Fractional  Undivided  Interest evidenced hereby in the
beneficial  ownership  interest  of  Certificates  of the same  Class as this  Certificate  in a trust  (the  "Trust  Fund")  primarily
consisting of  conventional  adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the "Mortgage  Loans") sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II.
Wells Fargo Bank,  National  Association  ("Wells  Fargo") will act as master  servicer of the Mortgage  Loans (the "Master  Servicer,"
which term includes any successors  thereto under the Agreement  referred to below). The Trust Fund was created pursuant to the Pooling
and  Servicing  Agreement  dated as of the  Cut-off  Date  specified  above  (the  "Agreement"),  among  SAMI  II,  as  depositor  (the
"Depositor"),  the Master  Servicer,  Wells Fargo, as securities  administrator  (the  "Securities  Administrator"),  Federal  National
Mortgage  Association,  as guarantor of the Class II-A-1  Certificates  (the  "Guarantor"),  EMC and  Citibank,  N.A.,  as trustee (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,
capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This  Certificate  is issued  under and is
subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of this  Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the period from and including the preceding  Distribution  Date (as
hereinafter  defined) (or in the case of the first  Distribution  Date,  from the Closing  Date) to and  including the day prior to the
current  Distribution Date on the Certificate  Principal Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in
the  Agreement.  The Securities  Administrator  will  distribute on the 25th day of each month,  or, if such 25th day is not a Business
Day, the immediately following Business Day (each, a "Distribution  Date"),  commencing on the first Distribution Date specified above,
to the Person in whose name this  Certificate  is  registered  at the close of business on the Business Day  immediately  preceding the
related  Distribution  Date so long as such  Certificate  remains in book-entry form (and otherwise,  the close of business on the last
Business  Day of the  month  immediately  preceding  the  month of such  Distribution  Date),  an amount  equal to the  product  of the
Fractional  Undivided  Interest  evidenced by this  Certificate and the amount (of interest,  if any) required to be distributed to the
Holders of Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is the Distribution  Date in the
month  following  the  latest  scheduled  maturity  date of any  30-year  Mortgage  Loan and is not  likely to be the date on which the
Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions on this Certificate will be made by the Securities  Administrator by check mailed to the address of the
Person entitled  thereto as such name and address shall appear on the Certificate  Register or, if such Person so requests by notifying
the  Securities  Administrator  in writing as  specified in the  Agreement,  by wire  transfer.  Notwithstanding  the above,  the final
distribution on this  Certificate will be made after due notice by the Securities  Administrator  of the pendency of such  distribution
and only upon  presentation  and surrender of this Certificate at the office or agency  appointed by the Securities  Administrator  for
that purpose and designated in such notice.  The initial  Certificate  Principal  Balance of this  Certificate is set forth above.  The
Certificate  Principal  Balance hereof will be reduced to the extent of  distributions  allocable to principal  hereon and any Realized
Losses allocable hereto.

         Each beneficial owner of a Class M-[1][2]  Certificate or any interest therein shall be deemed to have represented,  by virtue
of its acquisition or holding of that  Certificate or interest  therein,  that either (i) such  Certificate is rated at least "BBB-" or
its  equivalent  by Fitch,  S&P,  Moody's,  DBRS  Limited  or DBRS,  Inc.,  (ii) it is not a plan  subject  to Title I of the  Employee
Retirement  Security  Investment Act of 1974, as amended,  or Section 4975 of the Code (each, a "Plan") or investing with "plan assets"
of any Plan,  or (iii)(1)  it is an  insurance  company,  (2) the source of funds used to acquire or hold the  Certificate  or interest
therein is an "insurance  company general  account," as such term is defined in U.S.  Department of Labor Prohibited  Transaction Class
Exemption ("PTCE") 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that neither the Securities  Administrator  nor the Trustee is liable to the  Certificateholders  for any amount
payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject to any liability under the
Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment thereof and of the Servicing
Agreements and the  modification of the rights and obligations of the Depositor,  the Guarantor,  the Master  Servicer,  the Securities
Administrator  and the Trustee and the rights of the  Certificateholders  under the Agreement  from time to time by EMC, the Depositor,
the Guarantor,  the Master Servicer, the Securities  Administrator and the Trustee, and (ii) the amendment thereof and of the Servicing
Agreements by the Master  Servicer and the Trustee with the consent of the Holders of  Certificates,  evidencing  Fractional  Undivided
Interests  aggregating  not less than 51% of the  Trust  Fund (or in  certain  cases,  Holders  of  Certificates  of  affected  Classes
evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this Certificate shall
be  conclusive  and binding on such  Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof  whether or not notation of such consent is made upon this  Certificate.  The Agreement also permits
the amendment thereof and of the Servicing  Agreements in certain limited  circumstances,  without the consent of the Holders of any of
the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
is registrable  with the Securities  Administrator  upon surrender of this  Certificate for  registration of transfer at the offices or
agencies  maintained by the Securities  Administrator  for such purposes,  duly endorsed by, or accompanied by a written  instrument of
transfer in form  satisfactory  to the  Securities  Administrator  duly executed by the Holder  hereof or such  Holder's  attorney duly
authorized  in  writing,  and  thereupon  one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate
Fractional Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,  but the Securities
Administrator may require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.
The Depositor,  the Master Servicer,  the Trustee,  the Securities  Administrator  and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,  and none of the Depositor,  the Master  Servicer,  the
Trustee, the Securities Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less than 20% of the sum of (A) the Cut-off Date
Balance as of the Closing Date and (B) the Pre-funded  Amount as of the Closing Date, or (ii) the  Depositor,  based upon an Opinion of
Counsel  addressed to the  Depositor  and the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been
lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The exercise of such
right will  effect the early  retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created by the  Agreement
continue beyond the expiration of 21 years after the death of certain persons identified in the Agreement.

                  Unless this Certificate has been countersigned by an authorized  signatory of the Securities  Administrator by manual
signature, this Certificate shall not be entitled to any benefit under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to be duly executed.

Dated: April 30, 2007                                WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Securities Administrator


                                                              By:___________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class M-[1][2] Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Securities Administrator

                                                              By:___________________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT A-3

                                                 FORM OF CLASS B-[1][2][3] CERTIFICATE

                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES  AND THE CLASS M CERTIFICATES  AS
DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A "REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE OF THIS  CERTIFICATE  WILL BE DECREASED  BY THE  PRINCIPAL  PAYMENTS  HEREON AND
REALIZED LOSSES ALLOCABLE HERETO AS DESCRIBED IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS  CERTIFICATE  WILL BE DIFFERENT  FROM THE  DENOMINATION  SHOWN  BELOW.  ANYONE  ACQUIRING  THIS
CERTIFICATE MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS  CERTIFICATE  IS  PRESENTED  BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY TO THE
SECURITIES  ADMINISTRATOR OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS  REQUESTED  BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY  AND ANY
PAYMENT IS MADE TO CEDE & CO., ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  SINCE
THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         EACH BENEFICIAL  OWNER OF A CLASS  B-[1][2][3]  CERTIFICATE OR ANY INTEREST  THEREIN SHALL BE DEEMED TO HAVE  REPRESENTED,  BY
VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT  CERTIFICATE  OR INTEREST  THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST
"BBB-" OR ITS EQUIVALENT BY FITCH, S&P,  MOODY'S,  DBRS LIMITED OR DBRS, INC., (II) IT IS NOT A PLAN SUBJECT TO TITLE I OF THE EMPLOYEE
RETIREMENT  INCOME  SECURITY ACT OF 1974, AS AMENDED,  OR SECTION 4975 OF THE CODE (EACH,  A "PLAN") OR INVESTING WITH "PLAN ASSETS" OF
ANY PLAN,  OR (III) (1) IT IS AN  INSURANCE  COMPANY,  (2) THE  SOURCE OF FUNDS USED TO ACQUIRE  OR HOLD THE  CERTIFICATE  OR  INTEREST
THEREIN IS AN "INSURANCE  COMPANY GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT OF LABOR PROHIBITED  TRANSACTION CLASS
EXEMPTION ("PTCE") 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.


Certificate No.1                                           Variable Pass-Through Rate


Class B-[1][2][3] Subordinate


                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
April 1, 2007                                              $__________


First Distribution Date:                                   Initial Certificate Principal Balance of this
May 25, 2007                                               Certificate as of the Cut-off Date:     $__________


Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association


Assumed Final Distribution Date:
July 25, 2037


                                           BEAR STEARNS ALT-A TRUST 2007-3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-3

         evidencing a fractional undivided interest in the distributions allocable to the Class B-[1][2][3]  Certificates with
         respect to a Trust Fund  consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first
         liens on one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not  represent an obligation of or
interest in Structured  Asset  Mortgage  Investments II Inc.  ("SAMI II"), the Master  Servicer,  the Securities  Administrator  or the
Trustee  referred to below or any of their affiliates or any other person.  Neither this Certificate nor the underlying  Mortgage Loans
are guaranteed or insured by any governmental  entity or by SAMI II, the Master Servicer,  the Securities  Administrator or the Trustee
or any of their affiliates or any other person.  None of SAMI II, the Master  Servicer,  the Securities  Administrator,  the Trustee or
any of their  affiliates  will have any  obligation  with respect to any  certificate  or other  obligation  secured by or payable from
payments on the Certificates.

                  This certifies that Cede & Co. is the registered owner of the Fractional  Undivided  Interest evidenced hereby in the
beneficial  ownership  interest  of  Certificates  of the same  Class as this  Certificate  in a trust  (the  "Trust  Fund")  primarily
consisting of  conventional  adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans") sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master
Funding LLC ("Master Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells Fargo") will act as master servicer of the
Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto under the Agreement  referred to below).  The Trust
Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),
among SAMI II, as depositor  (the  "Depositor"),  the Master  Servicer,  Wells Fargo,  as  securities  administrator  (the  "Securities
Administrator"),  Federal National  Mortgage  Association,  as guarantor of the Class II-A-1  Certificates (the  "Guarantor"),  EMC and
Citibank,  N.A., as trustee (the "Trustee"),  a summary of certain of the pertinent provisions of which is set forth hereafter.  To the
extent not defined herein,  capitalized  terms used herein shall have the meaning  ascribed to them in the Agreement.  This Certificate
is issued  under and is subject to the terms,  provisions  and  conditions  of the  Agreement,  to which  Agreement  the Holder of this
Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the period from and including the preceding  Distribution  Date (as
hereinafter  defined) (or in the case of the first  Distribution  Date,  from the Closing  Date) to and  including the day prior to the
current  Distribution Date on the Certificate  Principal Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in
the  Agreement.  The Securities  Administrator  will  distribute on the 25th day of each month,  or, if such 25th day is not a Business
Day, the immediately following Business Day (each, a "Distribution  Date"),  commencing on the first Distribution Date specified above,
to the Person in whose name this  Certificate  is  registered  at the close of business on the Business Day  immediately  preceding the
related  Distribution  Date so long as such  Certificate  remains in book-entry form (and otherwise,  the close of business on the last
Business  Day of the  month  immediately  preceding  the  month of such  Distribution  Date),  an amount  equal to the  product  of the
Fractional  Undivided  Interest  evidenced by this  Certificate and the amount (of interest,  if any) required to be distributed to the
Holders of Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is the Distribution  Date in the
month  following  the  latest  scheduled  maturity  date of any  30-year  Mortgage  Loan and is not  likely to be the date on which the
Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions on this Certificate will be made by the Securities  Administrator by check mailed to the address of the
Person entitled  thereto as such name and address shall appear on the Certificate  Register or, if such Person so requests by notifying
the  Securities  Administrator  in writing as  specified in the  Agreement,  by wire  transfer.  Notwithstanding  the above,  the final
distribution on this  Certificate will be made after due notice by the Securities  Administrator  of the pendency of such  distribution
and only upon  presentation  and surrender of this Certificate at the office or agency  appointed by the Securities  Administrator  for
that purpose and designated in such notice.  The initial  Certificate  Principal  Balance of this  Certificate is set forth above.  The
Certificate  Principal  Balance hereof will be reduced to the extent of  distributions  allocable to principal  hereon and any Realized
Losses allocable hereto.

         Each beneficial  owner of a Class  B-[1][2][3]  Certificate or any interest  therein shall be deemed to have  represented,  by
virtue of its  acquisition  or holding of that  Certificate  or interest  therein,  that either (i) such  Certificate is rated at least
"BBB-" or its equivalent by Fitch, S&P,  Moody's,  DBRS Limited or DBRS, Inc., (ii) it is not a plan subject to Title I of the Employee
Retirement  Security  Income Act of 1974, as amended,  or Section 4975 of the Code (each,  a "Plan") or investing with "plan assets" of
any Plan, or (iii)(1) it is an insurance  company,  (2) the source of funds used to acquire or hold the Certificate or interest therein
is an "insurance company general account," as such term is defined in U.S.  Department of Labor Prohibited  Transaction Class Exemption
("PTCE") 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that neither the Securities  Administrator  nor the Trustee is liable to the  Certificateholders  for any amount
payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject to any liability under the
Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment thereof and of the Servicing
Agreements and the  modification of the rights and obligations of the Depositor,  the Guarantor,  the Master  Servicer,  the Securities
Administrator  and the Trustee and the rights of the  Certificateholders  under the Agreement  from time to time by EMC, the Depositor,
the Guarantor,  the Master Servicer, the Securities  Administrator and the Trustee, and (ii) the amendment thereof and of the Servicing
Agreements by the Master  Servicer and the Trustee with the consent of the Holders of  Certificates,  evidencing  Fractional  Undivided
Interests  aggregating  not less than 51% of the  Trust  Fund (or in  certain  cases,  Holders  of  Certificates  of  affected  Classes
evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this Certificate shall
be  conclusive  and binding on such  Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof  whether or not notation of such consent is made upon this  Certificate.  The Agreement also permits
the amendment thereof and of the Servicing  Agreements in certain limited  circumstances,  without the consent of the Holders of any of
the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
is registrable  with the Securities  Administrator  upon surrender of this  Certificate for  registration of transfer at the offices or
agencies  maintained by the Securities  Administrator  for such purposes,  duly endorsed by, or accompanied by a written  instrument of
transfer in form  satisfactory  to the  Securities  Administrator  duly executed by the Holder  hereof or such  Holder's  attorney duly
authorized  in  writing,  and  thereupon  one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate
Fractional Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,  but the Securities
Administrator may require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.
The Depositor,  the Master Servicer,  the Trustee,  the Securities  Administrator  and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,  and none of the Depositor,  the Master  Servicer,  the
Trustee, the Securities Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less than 20% of the sum of (A) the Cut-off Date
Balance as of the Closing Date and (B) the Pre-funded  Amount as of the Closing Date, or (ii) the  Depositor,  based upon an Opinion of
Counsel  addressed to the  Depositor  and the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been
lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The exercise of such
right will  effect the early  retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created by the  Agreement
continue beyond the expiration of 21 years after the death of certain persons identified in the Agreement.

                  Unless this Certificate has been countersigned by an authorized  signatory of the Securities  Administrator by manual
signature, this Certificate shall not be entitled to any benefit under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to be duly executed.

Dated: April 30, 2007                                WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Securities Administrator


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class B-[1][2][3] Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Securities Administrator

                                                              By:__________________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT A-4

                                                          FORM OF CLASS B-4 CERTIFICATE

                  THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A, CLASS M, CLASS B-1,  CLASS B-2 AND CLASS B-3
CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A "REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986 (THE
"CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE  PRINCIPAL  PAYMENTS  HEREON.
ACCORDINGLY,  FOLLOWING THE INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE  CERTIFICATE  PRINCIPAL  BALANCE OF THIS  CERTIFICATE  WILL BE
DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CERTIFICATE  PRINCIPAL  BALANCE BY
INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
"SECURITIES ACT"), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE  RECEIPT  BY THE  SECURITIES  ADMINISTRATOR  OF A LETTER
SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE  SECURITIES  ADMINISTRATOR  OF SUCH OTHER  EVIDENCE
ACCEPTABLE TO THE SECURITIES  ADMINISTRATOR THAT SUCH REOFFER,  RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE  SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  (EACH A "PLAN") THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
("ERISA"),  AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN, UNLESS THE PROPOSED TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE,
MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY RELY WHICH IS  SATISFACTORY  TO THE SECURITIES  ADMINISTRATOR
THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED
TRANSACTION  UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT  SUBJECT  THE MASTER  SERVICER,  THE TRUSTEE OR THE
SECURITIES ADMINISTRATOR TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.


Certificate No.1                                           Variable Pass-Through Rate


Class B-4 Subordinate


                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
April 1, 2007                                              $__________


                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
May 25, 2007                                               $__________


Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association


Assumed Final Distribution Date:
July 25, 2037


                                          BEAR STEARNS ALT-A TRUST 2007-3
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-3

         evidencing a fractional undivided interest in the distributions  allocable to the Class B-4 Certificates with respect
         to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first liens on
         one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                  This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not  represent an obligation of or
interest in Structured  Asset  Mortgage  Investments II Inc.  ("SAMI II"), the Master  Servicer,  the Securities  Administrator  or the
Trustee  referred to below or any of their affiliates or any other person.  Neither this Certificate nor the underlying  Mortgage Loans
are guaranteed or insured by any governmental  entity or by SAMI II, the Master Servicer,  the Securities  Administrator or the Trustee
or any of their affiliates or any other person.  None of SAMI II, the Master  Servicer,  the Securities  Administrator,  the Trustee or
any of their  affiliates  will have any  obligation  with respect to any  certificate  or other  obligation  secured by or payable from
payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the "Trust
Fund") primarily  consisting of conventional  adjustable rate mortgage loans secured by first liens on one- to four- family residential
properties  (collectively,  the "Mortgage Loans") sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage Corporation ("EMC") and
Master Funding LLC ("Master Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells Fargo") will act as master servicer
of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto under the Agreement  referred to below). The
Trust  Fund was  created  pursuant  to the  Pooling  and  Servicing  Agreement  dated  as of the  Cut-off  Date  specified  above  (the
"Agreement"),  among SAMI II, as depositor (the  "Depositor"),  the Master  Servicer,  Wells Fargo,  as securities  administrator  (the
"Securities  Administrator"),  Federal National Mortgage Association,  as guarantor of the Class II-A-1 Certificates (the "Guarantor"),
EMC and Citibank,  N.A., as trustee (the "Trustee"),  a summary of certain of the pertinent provisions of which is set forth hereafter.
To the extent not defined  herein,  capitalized  terms used  herein  shall have the meaning  ascribed  to them in the  Agreement.  This
Certificate is issued under and is subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of
this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  The Securities  Administrator  will distribute on the 25th day of each month,  or, if such 25th day is not a Business
Day, the immediately following Business Day (each, a "Distribution  Date"),  commencing on the first Distribution Date specified above,
to the Person in whose name this  Certificate is registered at the close of business on the last Business Day of the month  immediately
preceding the month of the related  Distribution  Date, an amount equal to the product of the Fractional  Undivided  Interest evidenced
by this  Certificate and the amount  required to be distributed to the Holders of  Certificates of the same Class as this  Certificate.
The Assumed Final  Distribution Date is the Distribution Date in the month following the latest scheduled  maturity date of any 30-year
Mortgage  Loan and is not  likely to be the date on which the  Certificate  Principal  Balance of this  Class of  Certificates  will be
reduced to zero.

                  Distributions on this Certificate will be made by the Securities  Administrator by check mailed to the address of the
Person entitled  thereto as such name and address shall appear on the Certificate  Register or, if such Person so requests by notifying
the  Securities  Administrator  in writing as  specified in the  Agreement,  by wire  transfer.  Notwithstanding  the above,  the final
distribution on this  Certificate will be made after due notice by the Securities  Administrator  of the pendency of such  distribution
and only upon  presentation  and surrender of this Certificate at the office or agency  appointed by the Securities  Administrator  for
that purpose and designated in such notice.  The initial  Certificate  Principal  Balance of this  Certificate is set forth above.  The
Certificate Principal Balance hereof will be reduced to the extent of distributions allocable to principal hereon.

                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the "1933 Act"),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Securities  Administrator  shall
require  receipt  of (i) if such  transfer  is  purportedly  being made (a) in  reliance  upon Rule 144A under the 1933 Act or (b) to a
transferee that is an "Institutional  Accredited Investor" within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under
the 1933 Act,  written  certifications  from the Holder of the  Certificate  desiring to effect the  transfer,  and from such  Holder's
prospective  transferee,  substantially  in the forms  attached to the  Agreement  as Exhibit F-1 or F-2,  as  applicable,  and (ii) if
requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that such  transfer  may be made without such
registration  or  qualification  (which Opinion of Counsel shall not be an expense of the Trust Fund or of the Depositor,  the Trustee,
the  Securities  Administrator  or the Master  Servicer in their  respective  capacities as such),  together with copies of the written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer and/or such Holder's  prospective  transferee upon
which such Opinion of Counsel is based.  None of the Seller,  the Securities  Administrator  or the Trustee is obligated to register or
qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any other  securities  law or to take any action
not otherwise  required under the Agreement to permit the transfer of such  Certificates  without  registration or  qualification.  Any
Holder  desiring to effect a transfer of this  Certificate  shall be required to indemnify the Trustee,  the Securities  Administrator,
the  Depositor  and the Master  Servicer  against  any  liability  that may result if the  transfer  is not so exempt or is not made in
accordance with such federal and state laws.

                  No transfer of this Class B-4 Certificate  will be made unless the Securities  Administrator  has received either (i)
Opinion of Counsel for the benefit of the Trustee,  Master Servicer and the Securities  Administrator  and which they may rely which is
satisfactory  to the  Securities  Administrator  that the  purchase  of this  certificate  is  permissible  under  local law,  will not
constitute or result in a non-exempt  prohibited  transaction under Section 406 of the Employee Retirement Income Security Act of 1974,
as amended  ("ERISA"),  and Section  4975 of the  Internal  Revenue  Code,  as amended  (the  "Code"),  and will not subject the Master
Servicer,  the Trustee or the Securities  Administrator to any obligation or liability in addition to those undertaken in the Agreement
or (ii) a  representation  letter stating that the transferee is not acquiring  directly or indirectly by, or on behalf of, an employee
benefit plan or other retirement  arrangement that is subject to Title I of ERISA and/or Section 4975 of the Code (each, a "Plan"),  or
by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that neither the Securities  Administrator  nor the Trustee is liable to the  Certificateholders  for any amount
payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject to any liability under the
Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment thereof and of the Servicing
Agreement and the  modification  of the rights and obligations of the Depositor,  the Guarantor,  the Master  Servicer,  the Securities
Administrator  and the Trustee and the rights of the  Certificateholders  under the Agreement  from time to time by EMC, the Depositor,
the Guarantor,  the Master Servicer, the Securities  Administrator and the Trustee, and (ii) the amendment thereof and of the Servicing
Agreement by the Master  Servicer  and the Trustee with the consent of the Holders of  Certificates,  evidencing  Fractional  Undivided
Interests  aggregating  not less than 51% of the  Trust  Fund (or in  certain  cases,  Holders  of  Certificates  of  affected  Classes
evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this Certificate shall
be  conclusive  and binding on such  Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof  whether or not notation of such consent is made upon this  Certificate.  The Agreement also permits
the amendment  thereof and of the Servicing  Agreement in certain limited  circumstances,  without the consent of the Holders of any of
the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
is registrable  with the Securities  Administrator  upon surrender of this  Certificate for  registration of transfer at the offices or
agencies  maintained by the Securities  Administrator  for such purposes,  duly endorsed by, or accompanied by a written  instrument of
transfer in form  satisfactory  to the  Securities  Administrator  duly executed by the Holder  hereof or such  Holder's  attorney duly
authorized  in  writing,  and  thereupon  one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate
Fractional Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,  but the Securities
Administrator may require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.
The Depositor,  the Master Servicer,  the Trustee,  the Securities  Administrator  and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,  and none of the Depositor,  the Master  Servicer,  the
Trustee, the Securities Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less than 20% of the sum of (A) the Cut-off Date
Balance as of the Closing Date and (B) the Pre-funded  Amount as of the Closing Date, or (ii) the  Depositor,  based upon an Opinion of
Counsel  addressed to the  Depositor  and the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been
lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The exercise of such
right will  effect the early  retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created by the  Agreement
continue beyond the expiration of 21 years after the death of certain persons identified in the Agreement.

                  Unless this Certificate has been countersigned by an authorized  signatory of the Securities  Administrator by manual
signature, this Certificate shall not be entitled to any benefit under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to be duly executed.

Dated: April 30, 2007                                WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Securities Administrator


                                                              By:____________________________________________________
                                                                                Authorized Signatory


                                                       CERTIFICATE OF AUTHENTICATION

                  This is one of the Class B-4 Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Securities Administrator


                                                              By:__________________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                              ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                                      DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                       EXHIBIT A-5-1

                                                      FORM OF CLASS R CERTIFICATE

                  THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A DISQUALIFIED  ORGANIZATION (AS
DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "RESIDUAL  INTEREST" IN A "REAL ESTATE MORTGAGE
INVESTMENT  CONDUIT" AS THOSE TERMS ARE  DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
"SECURITIES ACT"), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE  RECEIPT  BY THE  SECURITIES  ADMINISTRATOR  OF A LETTER
SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE  SECURITIES  ADMINISTRATOR  OF SUCH OTHER  EVIDENCE
ACCEPTABLE TO THE SECURITIES  ADMINISTRATOR THAT SUCH REOFFER,  RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE  SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  THAT IS SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED  ("ERISA"),
AND/OR  SECTION  4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN
ASSETS" OF A PLAN, UNLESS THE PROPOSED TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF
THE TRUSTEE,  MASTER  SERVICER AND THE  SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY RELY WHICH IS  SATISFACTORY  TO THE SECURITIES
ADMINISTRATOR  THAT THE  PURCHASE  OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL NOT  CONSTITUTE  OR RESULT IN A
NON-EXEMPT PROHIBITED  TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER SERVICER, THE
TRUSTEE OR THE SECURITIES ADMINISTRATOR TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED TRANSFEREE PROVIDES A
TRANSFER  AFFIDAVIT  TO THE MASTER  SERVICER  AND THE  TRUSTEE  THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR
POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES, OR ANY AGENCY OR  INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER
THAN AN  INSTRUMENTALITY  WHICH IS A CORPORATION  IF ALL OF ITS ACTIVITIES ARE SUBJECT TO TAX AND EXCEPT FOR FREDDIE MAC, A MAJORITY OF
ITS BOARD OF DIRECTORS IS NOT SELECTED BY SUCH GOVERNMENTAL UNIT), (B) A FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY
AGENCY OR  INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY ORGANIZATION  (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN
SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX
IMPOSED BY SECTION 511 OF THE CODE (INCLUDING THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D)
RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION  1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER
SECTION 775(a) OF THE CODE (ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS
A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES CERTAIN ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION
OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE OR OTHER DISPOSITION
OF THIS CERTIFICATE TO A DISQUALIFIED  ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION  SHALL BE DEEMED TO
BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE  HEREUNDER,
INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.


Certificate No.1                                           Percentage Interest: 100%


Class R Residual


Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Certificate Principal Balance of this
April 1, 2007                                              Certificate as of the Cut-off Date:
                                                           $0.00


First Distribution Date:                                   Certificate as of the Cut-off Date:
May 25, 2007                                               $0.00


Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association


Assumed Final Distribution Date:
July 25, 2037


                                           BEAR STEARNS ALT-A TRUST 2007-3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-3

         evidencing a fractional  undivided  interest in the distributions  allocable to the Class R Certificates with respect
         to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first liens on
         one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not  represent an obligation of or
interest in Structured  Asset  Mortgage  Investments II Inc.  ("SAMI II"), the Master  Servicer,  the Securities  Administrator  or the
Trustee  referred to below or any of their affiliates or any other person.  Neither this Certificate nor the underlying  Mortgage Loans
are guaranteed or insured by any governmental  entity or by SAMI II, the Master Servicer,  the Securities  Administrator or the Trustee
or any of their affiliates or any other person.  None of SAMI II, the Master  Servicer,  the Securities  Administrator,  the Trustee or
any of their  affiliates  will have any  obligation  with respect to any  certificate  or other  obligation  secured by or payable from
payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the "Trust
Fund") primarily  consisting of conventional  adjustable rate mortgage loans secured by first liens on one- to four- family residential
properties  (collectively,  the "Mortgage Loans") sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage Corporation ("EMC") and
Master Funding LLC ("Master Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells Fargo") will act as master servicer
of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto under the Agreement  referred to below). The
Trust  Fund was  created  pursuant  to the  Pooling  and  Servicing  Agreement  dated  as of the  Cut-off  Date  specified  above  (the
"Agreement"),  among SAMI II, as depositor (the  "Depositor"),  the Master  Servicer,  Wells Fargo,  as securities  administrator  (the
"Securities  Administrator"),  Federal National Mortgage Association,  as guarantor of the Class II-A-1 Certificates (the "Guarantor"),
EMC and Citibank,  N.A., as trustee (the "Trustee"),  a summary of certain of the pertinent provisions of which is set forth hereafter.
To the extent not defined  herein,  capitalized  terms used  herein  shall have the meaning  ascribed  to them in the  Agreement.  This
Certificate is issued under and is subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of
this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

         Each Holder of this  Certificate  will be deemed to have agreed to be bound by the  restrictions set forth in the Agreement to
the effect that (i) each person holding or acquiring any ownership  interest in this  Certificate  must be a United States Person and a
Permitted  Transferee,  (ii) the transfer of any ownership  interest in this  Certificate  will be conditioned upon the delivery to the
Securities  Administrator  of,  among  other  things,  an  affidavit  to the effect  that it is a United  States  Person and  Permitted
Transferee,  (iii) any attempted or purported  transfer of any ownership interest in this Certificate in violation of such restrictions
will be  absolutely  null and void and will vest no rights in the  purported  transferee,  and (iv) if any  person  other than a United
States Person and a Permitted  Transferee  acquires any ownership interest in this Certificate in violation of such restrictions,  then
the  Depositor  will have the  right,  in its sole  discretion  and  without  notice to the  Holder of this  Certificate,  to sell this
Certificate to a purchaser  selected by the Depositor,  which  purchaser may be the  Depositor,  or any affiliate of the Depositor,  on
such terms and conditions as the Depositor may choose.

                  The Securities  Administrator  will distribute on the 25th day of each month,  or, if such 25th day is not a Business
Day, the immediately following Business Day (each, a "Distribution  Date"),  commencing on the first Distribution Date specified above,
to the Person in whose name this  Certificate is registered at the close of business on the last Business Day of the month  immediately
preceding the month of the related  Distribution  Date, an amount equal to the product of the Fractional  Undivided  Interest evidenced
by this  Certificate and the amounts  required to be distributed to the Holders of Certificates of the same Class as this  Certificate.
The Assumed Final  Distribution Date is the Distribution Date in the month following the latest scheduled  maturity date of any 30-year
Mortgage Loan.

                  Distributions on this Certificate will be made by the Securities  Administrator by check mailed to the address of the
Person entitled  thereto as such name and address shall appear on the Certificate  Register or, if such Person so requests by notifying
the  Securities  Administrator  in writing as  specified in the  Agreement,  by wire  transfer.  Notwithstanding  the above,  the final
distribution on this  Certificate will be made after due notice by the Securities  Administrator  of the pendency of such  distribution
and only upon  presentation  and surrender of this Certificate at the office or agency  appointed by the Securities  Administrator  for
that purpose and designated in such notice.

                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the "1933 Act"),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Securities  Administrator  shall
require  receipt  of (i) if such  transfer  is  purportedly  being made (a) in  reliance  upon Rule 144A under the 1933 Act or (b) to a
transferee that is an "Institutional  Accredited Investor" within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under
the 1933 Act,  written  certifications  from the Holder of the  Certificate  desiring to effect the  transfer,  and from such  Holder's
prospective  transferee,  substantially  in the forms  attached to the  Agreement  as Exhibit F-1 or F-2,  as  applicable,  and (ii) if
requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that such  transfer  may be made without such
registration  or  qualification  (which Opinion of Counsel shall not be an expense of the Trust Fund or of the Depositor,  the Trustee,
the  Securities  Administrator  or the Master  Servicer in their  respective  capacities as such),  together with copies of the written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer and/or such Holder's  prospective  transferee upon
which such Opinion of Counsel is based.  None of the Depositor,  the Securities  Administrator  or the Trustee is obligated to register
or qualify  the Class of  Certificates  specified  on the face  hereof  under the 1933 Act or any other  securities  law or to take any
action not otherwise  required under the Agreement to permit the transfer of such Certificates  without  registration or qualification.
Any  Holder  desiring  to  effect a  transfer  of this  Certificate  shall  be  required  to  indemnify  the  Trustee,  the  Securities
Administrator,  the Depositor and the Master Servicer  against any liability that may result if the transfer is not so exempt or is not
made in accordance with such federal and state laws.

                  No transfer of this Class R Certificate  will be made unless the  Securities  Administrator  has received  either (i)
Opinion of Counsel for the benefit of the Trustee,  Master Servicer and the Securities  Administrator  and which they may rely which is
satisfactory  to the  Securities  Administrator  that the  purchase  of this  certificate  is  permissible  under  local law,  will not
constitute or result in a non-exempt  prohibited  transaction under Section 406 of the Employee Retirement Income Security Act of 1974,
as amended  ("ERISA"),  and Section  4975 of the  Internal  Revenue  Code,  as amended  (the  "Code"),  and will not subject the Master
Servicer,  the Trustee or the Securities  Administrator to any obligation or liability in addition to those undertaken in the Agreement
or (ii) a  representation  letter stating that the transferee is not acquiring  directly or indirectly by, or on behalf of, an employee
benefit plan or other retirement  arrangement that is subject to Title I of ERISA and/or Section 4975 of the Code (each, a "Plan"),  or
by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that neither the Securities  Administrator  nor the Trustee is liable to the  Certificateholders  for any amount
payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject to any liability under the
Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment thereof and of the Servicing
Agreements and the  modification of the rights and obligations of the Depositor,  the Guarantor,  the Master  Servicer,  the Securities
Administrator  and the Trustee and the rights of the  Certificateholders  under the Agreement  from time to time by EMC, the Depositor,
the Guarantor,  the Master Servicer, the Securities  Administrator and the Trustee, and (ii) the amendment thereof and of the Servicing
Agreements by the Master  Servicer and the Trustee with the consent of the Holders of  Certificates,  evidencing  Fractional  Undivided
Interests  aggregating  not less than 51% of the  Trust  Fund (or in  certain  cases,  Holders  of  Certificates  of  affected  Classes
evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this Certificate shall
be  conclusive  and binding on such  Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof  whether or not notation of such consent is made upon this  Certificate.  The Agreement also permits
the amendment thereof and of the Servicing  Agreements in certain limited  circumstances,  without the consent of the Holders of any of
the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
is registrable  with the Securities  Administrator  upon surrender of this  Certificate for  registration of transfer at the offices or
agencies  maintained by the Securities  Administrator  for such purposes,  duly endorsed by, or accompanied by a written  instrument of
transfer in form  satisfactory  to the  Securities  Administrator  duly executed by the Holder  hereof or such  Holder's  attorney duly
authorized  in  writing,  and  thereupon  one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate
Fractional Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,  but the Securities
Administrator may require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.
The Depositor,  the Master Servicer,  the Trustee,  the Securities  Administrator  and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,  and none of the Depositor,  the Master  Servicer,  the
Trustee, the Securities Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less than 20% of the sum of (A) the Cut-off Date
Balance as of the Closing Date and (B) the Pre-funded  Amount as of the Closing Date, or (ii) the  Depositor,  based upon an Opinion of
Counsel  addressed to the  Depositor  and the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been
lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The exercise of such
right will  effect the early  retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created by the  Agreement
continue beyond the expiration of 21 years after the death of certain persons identified in the Agreement.

                  Unless this Certificate has been countersigned by an authorized  signatory of the Securities  Administrator by manual
signature, this Certificate shall not be entitled to any benefit under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to be duly executed.

Dated: April 30, 2007                                WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Securities Administrator


                                                              By:____________________________________________________
                                                                                Authorized Signatory


                                                  CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Securities Administrator

                                                              By:____________________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                           ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                                     DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                       EXHIBIT A-5-2

                                                   FORM OF CLASS R-X CERTIFICATE

                  THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A DISQUALIFIED  ORGANIZATION (AS
DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "RESIDUAL  INTEREST" IN A "REAL ESTATE MORTGAGE
INVESTMENT  CONDUIT" AS THOSE TERMS ARE  DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
"SECURITIES ACT"), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE  RECEIPT  BY THE  SECURITIES  ADMINISTRATOR  OF A LETTER
SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE  SECURITIES  ADMINISTRATOR  OF SUCH OTHER  EVIDENCE
ACCEPTABLE TO THE SECURITIES  ADMINISTRATOR THAT SUCH REOFFER,  RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE  SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  THAT IS SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED  ("ERISA"),
AND/OR  SECTION  4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN
ASSETS" OF A PLAN, UNLESS THE PROPOSED TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF
THE TRUSTEE,  MASTER  SERVICER AND THE  SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY RELY WHICH IS  SATISFACTORY  TO THE SECURITIES
ADMINISTRATOR  THAT THE  PURCHASE  OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL NOT  CONSTITUTE  OR RESULT IN A
NON-EXEMPT PROHIBITED  TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER SERVICER, THE
TRUSTEE OR THE SECURITIES ADMINISTRATOR TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED TRANSFEREE PROVIDES A
TRANSFER  AFFIDAVIT  TO THE MASTER  SERVICER  AND THE  TRUSTEE  THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR
POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES, OR ANY AGENCY OR  INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER
THAN AN  INSTRUMENTALITY  WHICH IS A CORPORATION  IF ALL OF ITS ACTIVITIES ARE SUBJECT TO TAX AND EXCEPT FOR FREDDIE MAC, A MAJORITY OF
ITS BOARD OF DIRECTORS IS NOT SELECTED BY SUCH GOVERNMENTAL UNIT), (B) A FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY
AGENCY OR  INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY ORGANIZATION  (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN
SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX
IMPOSED BY SECTION 511 OF THE CODE (INCLUDING THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D)
RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION  1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER
SECTION 775(a) OF THE CODE (ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS
A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES CERTAIN ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION
OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE OR OTHER DISPOSITION
OF THIS CERTIFICATE TO A DISQUALIFIED  ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION  SHALL BE DEEMED TO
BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE  HEREUNDER,
INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.


Certificate No.1                                           Percentage Interest: 100%


Class R-X Residual


Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Certificate Principal Balance of this
April 1, 2007                                              Certificate as of the Cut-off Date:
                                                           $0.00


                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
May 25, 2007                                               $0.00


Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association


Assumed Final Distribution Date:
July 25, 2037


                                           BEAR STEARNS ALT-A TRUST 2007-3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2007-3

         evidencing a fractional undivided interest in the distributions  allocable to the Class R-X Certificates with respect
         to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first liens on
         one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not  represent an obligation of or
interest in Structured  Asset  Mortgage  Investments II Inc.  ("SAMI II"), the Master  Servicer,  the Securities  Administrator  or the
Trustee  referred to below or any of their affiliates or any other person.  Neither this Certificate nor the underlying  Mortgage Loans
are guaranteed or insured by any governmental  entity or by SAMI II, the Master Servicer,  the Securities  Administrator or the Trustee
or any of their affiliates or any other person.  None of SAMI II, the Master  Servicer,  the Securities  Administrator,  the Trustee or
any of their  affiliates  will have any  obligation  with respect to any  certificate  or other  obligation  secured by or payable from
payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the "Trust
Fund") primarily  consisting of conventional  adjustable rate mortgage loans secured by first liens on one- to four- family residential
properties  (collectively,  the "Mortgage Loans") sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage Corporation ("EMC") and
Master Funding LLC ("Master Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells Fargo") will act as master servicer
of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto under the Agreement  referred to below). The
Trust  Fund was  created  pursuant  to the  Pooling  and  Servicing  Agreement  dated  as of the  Cut-off  Date  specified  above  (the
"Agreement"),  among SAMI II, as depositor (the  "Depositor"),  the Master  Servicer,  Wells Fargo,  as securities  administrator  (the
"Securities  Administrator"),  Federal National Mortgage Association,  as guarantor of the Class II-A-1 Certificates (the "Guarantor"),
EMC and Citibank,  N.A., as trustee (the "Trustee"),  a summary of certain of the pertinent provisions of which is set forth hereafter.
To the extent not defined  herein,  capitalized  terms used  herein  shall have the meaning  ascribed  to them in the  Agreement.  This
Certificate is issued under and is subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of
this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

         Each Holder of this  Certificate  will be deemed to have agreed to be bound by the  restrictions set forth in the Agreement to
the effect that (i) each person holding or acquiring any ownership  interest in this  Certificate  must be a United States Person and a
Permitted  Transferee,  (ii) the transfer of any ownership  interest in this  Certificate  will be conditioned upon the delivery to the
Securities  Administrator  of,  among  other  things,  an  affidavit  to the effect  that it is a United  States  Person and  Permitted
Transferee,  (iii) any attempted or purported  transfer of any ownership interest in this Certificate in violation of such restrictions
will be  absolutely  null and void and will vest no rights in the  purported  transferee,  and (iv) if any  person  other than a United
States Person and a Permitted  Transferee  acquires any ownership interest in this Certificate in violation of such restrictions,  then
the  Depositor  will have the  right,  in its sole  discretion  and  without  notice to the  Holder of this  Certificate,  to sell this
Certificate to a purchaser  selected by the Depositor,  which  purchaser may be the  Depositor,  or any affiliate of the Depositor,  on
such terms and conditions as the Depositor may choose.

                  The Securities  Administrator  will distribute on the 25th day of each month,  or, if such 25th day is not a Business
Day, the immediately following Business Day (each, a "Distribution  Date"),  commencing on the first Distribution Date specified above,
to the Person in whose name this  Certificate is registered at the close of business on the last Business Day of the month  immediately
preceding the month of the related  Distribution  Date, an amount equal to the product of the Fractional  Undivided  Interest evidenced
by this  Certificate and the amounts  required to be distributed to the Holders of Certificates of the same Class as this  Certificate.
The Assumed Final  Distribution Date is the Distribution Date in the month following the latest scheduled  maturity date of any 30-year
Mortgage Loan.

                  Distributions on this Certificate will be made by the Securities  Administrator by check mailed to the address of the
Person entitled  thereto as such name and address shall appear on the Certificate  Register or, if such Person so requests by notifying
the  Securities  Administrator  in writing as  specified in the  Agreement,  by wire  transfer.  Notwithstanding  the above,  the final
distribution on this  Certificate will be made after due notice by the Securities  Administrator  of the pendency of such  distribution
and only upon  presentation  and surrender of this Certificate at the office or agency  appointed by the Securities  Administrator  for
that purpose and designated in such notice.

                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the "1933 Act"),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Securities  Administrator  shall
require  receipt  of (i) if such  transfer  is  purportedly  being made (a) in  reliance  upon Rule 144A under the 1933 Act or (b) to a
transferee that is an "Institutional  Accredited Investor" within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under
the 1933 Act,  written  certifications  from the Holder of the  Certificate  desiring to effect the  transfer,  and from such  Holder's
prospective  transferee,  substantially  in the forms  attached to the  Agreement  as Exhibit F-1 or F-2,  as  applicable,  and (ii) if
requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that such  transfer  may be made without such
registration  or  qualification  (which Opinion of Counsel shall not be an expense of the Trust Fund or of the Depositor,  the Trustee,
the  Securities  Administrator  or the Master  Servicer in their  respective  capacities as such),  together with copies of the written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer and/or such Holder's  prospective  transferee upon
which such Opinion of Counsel is based.  None of the Depositor,  the Securities  Administrator  or the Trustee is obligated to register
or qualify  the Class of  Certificates  specified  on the face  hereof  under the 1933 Act or any other  securities  law or to take any
action not otherwise  required under the Agreement to permit the transfer of such Certificates  without  registration or qualification.
Any  Holder  desiring  to  effect a  transfer  of this  Certificate  shall  be  required  to  indemnify  the  Trustee,  the  Securities
Administrator,  the Depositor and the Master Servicer  against any liability that may result if the transfer is not so exempt or is not
made in accordance with such federal and state laws.

                  No transfer of this Class R-X Certificate  will be made unless the Securities  Administrator  has received either (i)
Opinion of Counsel for the benefit of the Trustee,  Master Servicer and the Securities  Administrator  and which they may rely which is
satisfactory  to the  Securities  Administrator  that the  purchase  of this  certificate  is  permissible  under  local law,  will not
constitute or result in a non-exempt  prohibited  transaction under Section 406 of the Employee Retirement Income Security Act of 1974,
as amended  ("ERISA"),  and Section  4975 of the  Internal  Revenue  Code,  as amended  (the  "Code"),  and will not subject the Master
Servicer,  the Trustee or the Securities  Administrator to any obligation or liability in addition to those undertaken in the Agreement
or (ii) a  representation  letter stating that the transferee is not acquiring  directly or indirectly by, or on behalf of, an employee
benefit plan or other retirement  arrangement that is subject to Title I of ERISA and/or Section 4975 of the Code (each, a "Plan"),  or
by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that neither the Securities  Administrator  nor the Trustee is liable to the  Certificateholders  for any amount
payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject to any liability under the
Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment thereof and of the Servicing
Agreements and the  modification of the rights and obligations of the Depositor,  the Guarantor,  the Master  Servicer,  the Securities
Administrator  and the Trustee and the rights of the  Certificateholders  under the Agreement  from time to time by EMC, the Depositor,
the Guarantor,  the Master Servicer, the Securities  Administrator and the Trustee, and (ii) the amendment thereof and of the Servicing
Agreements by the Master  Servicer and the Trustee with the consent of the Holders of  Certificates,  evidencing  Fractional  Undivided
Interests  aggregating  not less than 51% of the  Trust  Fund (or in  certain  cases,  Holders  of  Certificates  of  affected  Classes
evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this Certificate shall
be  conclusive  and binding on such  Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof  whether or not notation of such consent is made upon this  Certificate.  The Agreement also permits
the amendment thereof and of the Servicing  Agreements in certain limited  circumstances,  without the consent of the Holders of any of
the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
is registrable  with the Securities  Administrator  upon surrender of this  Certificate for  registration of transfer at the offices or
agencies  maintained by the Securities  Administrator  for such purposes,  duly endorsed by, or accompanied by a written  instrument of
transfer in form  satisfactory  to the  Securities  Administrator  duly executed by the Holder  hereof or such  Holder's  attorney duly
authorized  in  writing,  and  thereupon  one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate
Fractional Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,  but the Securities
Administrator may require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.
The Depositor,  the Master Servicer,  the Trustee,  the Securities  Administrator  and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,  and none of the Depositor,  the Master  Servicer,  the
Trustee, the Securities Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the Mortgage  Loans at the time of any such  repurchase is less than 20% of the sum of (A) of the Cut-off
Date  Balance as of the  Closing  Date and (B) the  Pre-funded  Amount as of the Closing  Date,  or (ii) the  Depositor,  based upon an
Opinion of Counsel  addressed to the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement
has been lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable year.  The exercise
of such  right will  effect  the early  retirement  of the  Certificates.  In no event,  however,  will the Trust  Fund  created by the
Agreement continue beyond the expiration of 21 years after the death of certain persons identified in the Agreement.

                  Unless this Certificate has been countersigned by an authorized  signatory of the Securities  Administrator by manual
signature, this Certificate shall not be entitled to any benefit under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to be duly executed.

Dated: April 30, 2007                                WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Securities Administrator


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R-X Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Securities Administrator

                                                              By:__________________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                              ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT A-6

                                                    FORM OF CLASS B-IO CERTIFICATE


                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A, THE CLASS M AND THE CLASS B  CERTIFICATES  AS
DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A "REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
"SECURITIES ACT"), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE  RECEIPT  BY THE  SECURITIES  ADMINISTRATOR  OF A LETTER
SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE  SECURITIES  ADMINISTRATOR  OF SUCH OTHER  EVIDENCE
ACCEPTABLE TO THE SECURITIES  ADMINISTRATOR THAT SUCH REOFFER,  RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE  SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  THAT IS SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED  ("ERISA"),
AND/OR  SECTION  4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN
ASSETS" OF A PLAN, UNLESS THE PROPOSED TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF
THE TRUSTEE,  MASTER  SERVICER AND THE  SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY RELY WHICH IS  SATISFACTORY  TO THE SECURITIES
ADMINISTRATOR  THAT THE  PURCHASE  OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL NOT  CONSTITUTE  OR RESULT IN A
NON-EXEMPT PROHIBITED  TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER SERVICER, THE
TRUSTEE OR THE SECURITIES ADMINISTRATOR TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.


                  NO  TRANSFER  OF ANY  CLASS   B-IO  CERTIFICATE  SHALL BE MADE  UNLESS  THE  PROPOSED  TRANSFEREE  OF SUCH CLASS B-IO
CERTIFICATE  PROVIDES TO THE SECURITIES  ADMINISTRATOR AND ANY PAYING AGENT THE APPROPRIATE TAX CERTIFICATION  FORM (I.E., IRS FORM W-9
OR IRS FORM W-8BEN,  W-8IMY,  W-8EXP OR W-8ECI, AS APPLICABLE (OR ANY SUCCESSOR FORM THERETO)) AND AGREES TO UPDATE SUCH FORMS (I) UPON
EXPIRATION OF ANY SUCH FORM,  (II) AS REQUIRED UNDER THEN APPLICABLE  U.S.  TREASURY  REGULATIONS AND (III) PROMPTLY UPON LEARNING THAT
SUCH FORM HAS BECOME  OBSOLETE OR  INCORRECT,  AS A CONDITION  TO SUCH  TRANSFER.  UNDER THE  AGREEMENT,  UPON  RECEIPT OF ANY SUCH TAX
CERTIFICATION FORM FROM A TRANSFEREE OF ANY CLASS B-IO CERTIFICATE,  THE SECURITIES  ADMINISTRATOR SHALL FORWARD SUCH TAX CERTIFICATION
FORM PROVIDED TO IT TO THE  COUNTERPARTY.  EACH HOLDER OF A CLASS B-IO CERTIFICATE AND EACH TRANSFEREE  THEREOF SHALL BE DEEMED TO HAVE
CONSENTED TO THE SECURITIES  ADMINISTRATOR  FORWARDING TO THE COUNTERPARTY ANY SUCH TAX CERTIFICATION  FORM IT HAS PROVIDED AND UPDATED
IN ACCORDANCE WITH THESE TRANSFER  RESTRICTIONS.  ANY PURPORTED SALES OR TRANSFERS OF ANY CLASS B-IO  CERTIFICATE TO A TRANSFEREE WHICH
DOES NOT COMPLY WITH THESE REQUIREMENTS SHALL BE DEEMED NULL AND VOID UNDER THE AGREEMENT.


Certificate No.1                                           Variable Pass-Through Rate


Class B-IO Subordinate


Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Notional Amount of this Certificate
April 1, 2007                                              as of the Cut-off Date:
                                                           $_____________


                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
May 25, 2007                                               $______________


Master Servicer:
Wells Fargo Bank, National Association


Assumed Final Distribution Date:                           CUSIP: ____________
July 25, 2037


                                                 BEAR STEARNS ALT-A TRUST 2007-3
                                                MORTGAGE PASS-THROUGH CERTIFICATE
                                                          SERIES 2007-3

         evidencing  a fractional  undivided  interest in the  distributions  allocable  to the Class B-IO  Certificates  with
         respect to a Trust Fund  consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first
         liens on one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not  represent an obligation of or
interest in Structured  Asset  Mortgage  Investments II Inc.  ("SAMI II"), the Master  Servicer,  the Securities  Administrator  or the
Trustee  referred to below or any of their affiliates or any other person.  Neither this Certificate nor the underlying  Mortgage Loans
are guaranteed or insured by any governmental  entity or by SAMI II, the Master Servicer,  the Securities  Administrator or the Trustee
or any of their affiliates or any other person.  None of SAMI II, the Master  Servicer,  the Securities  Administrator,  the Trustee or
any of their  affiliates  will have any  obligation  with respect to any  certificate  or other  obligation  secured by or payable from
payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the "Trust
Fund") primarily  consisting of conventional  adjustable rate mortgage loans secured by first liens on one- to four- family residential
properties  (collectively,  the "Mortgage Loans") sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage Corporation ("EMC") and
Master Funding LLC ("Master Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells Fargo") will act as master servicer
of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto under the Agreement  referred to below). The
Trust  Fund was  created  pursuant  to the  Pooling  and  Servicing  Agreement  dated  as of the  Cut-off  Date  specified  above  (the
"Agreement"),  among SAMI II, as depositor (the  "Depositor"),  the Master  Servicer,  Wells Fargo,  as securities  administrator  (the
"Securities  Administrator"),  Federal National Mortgage Association,  as guarantor of the Class II-A-1 Certificates (the "Guarantor"),
EMC and Citibank,  N.A., as trustee (the "Trustee"),  a summary of certain of the pertinent provisions of which is set forth hereafter.
To the extent not defined  herein,  capitalized  terms used  herein  shall have the meaning  ascribed  to them in the  Agreement.  This
Certificate is issued under and is subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of
this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this Certificate will accrue during the calendar month  immediately  preceding such Distribution Date (as
hereinafter  defined) on the Notional Amount hereof at a per annum rate equal to the  Pass-Through  Rate as set forth in the Agreement.
The  Securities  Administrator  will  distribute  on the 25th day of each  month,  or,  if such  25th day is not a  Business  Day,  the
immediately  following  Business Day (each, a "Distribution  Date"),  commencing on the first Distribution Date specified above, to the
Person in whose name this  Certificate  is  registered  at the close of  business  on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date, an amount equal to the product of the Fractional  Undivided  Interest evidenced
by this  Certificate  and the amount of interest  required to be distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed Final  Distribution Date is the Distribution  Date in the month following the latest scheduled  maturity date
of any 30-year Mortgage Loan.

                  Distributions on this Certificate will be made by the Securities  Administrator by check mailed to the address of the
Person entitled  thereto as such name and address shall appear on the Certificate  Register or, if such Person so requests by notifying
the  Securities  Administrator  in writing as  specified in the  Agreement,  by wire  transfer.  Notwithstanding  the above,  the final
distribution on this  Certificate will be made after due notice by the Securities  Administrator  of the pendency of such  distribution
and only upon  presentation  and surrender of this Certificate at the office or agency  appointed by the Securities  Administrator  for
that purpose and designated in such notice.  The Class B-IO Certificates have no Certificate  Principal  Balance.  The Initial Notional
Amount of this Certificate is set forth above.

                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the "1933 Act"),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Securities  Administrator  shall
require  receipt  of (i) if such  transfer  is  purportedly  being made (a) in  reliance  upon Rule 144A under the 1933 Act or (b) to a
transferee that is an "Institutional  Accredited Investor" within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under
the 1933 Act,  written  certifications  from the Holder of the  Certificate  desiring to effect the  transfer,  and from such  Holder's
prospective  transferee,  substantially  in the forms  attached to the  Agreement  as Exhibit F-1 or F-2,  as  applicable,  and (ii) if
requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that such  transfer  may be made without such
registration  or  qualification  (which Opinion of Counsel shall not be an expense of the Trust Fund or of the Depositor,  the Trustee,
the  Securities  Administrator  or the Master  Servicer in their  respective  capacities as such),  together with copies of the written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer and/or such Holder's  prospective  transferee upon
which such Opinion of Counsel is based.  None of the Depositor,  the Securities  Administrator  or the Trustee is obligated to register
or qualify  the Class of  Certificates  specified  on the face  hereof  under the 1933 Act or any other  securities  law or to take any
action not otherwise  required under the Agreement to permit the transfer of such Certificates  without  registration or qualification.
Any  Holder  desiring  to  effect a  transfer  of this  Certificate  shall  be  required  to  indemnify  the  Trustee,  the  Securities
Administrator,  the Depositor and the Master Servicer  against any liability that may result if the transfer is not so exempt or is not
made in accordance with such federal and state laws.

                  No transfer of this Class B-IO Certificate will be made unless the Securities  Administrator  has received either (i)
Opinion of Counsel for the benefit of the Trustee,  Master Servicer and the Securities  Administrator  and which they may rely which is
satisfactory  to the  Securities  Administrator  that the  purchase  of this  certificate  is  permissible  under  local law,  will not
constitute or result in a non-exempt  prohibited  transaction under Section 406 of the Employee Retirement Income Security Act of 1974,
as amended  ("ERISA"),  and Section  4975 of the  Internal  Revenue  Code,  as amended  (the  "Code"),  and will not subject the Master
Servicer,  the Trustee or the Securities  Administrator to any obligation or liability in addition to those undertaken in the Agreement
or (ii) a  representation  letter stating that the transferee is not acquiring  directly or indirectly by, or on behalf of, an employee
benefit plan or other retirement  arrangement that is subject to Title I of ERISA and/or Section 4975 of the Code (each, a "Plan"),  or
by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that neither the Securities  Administrator  nor the Trustee is liable to the  Certificateholders  for any amount
payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject to any liability under the
Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment thereof and of the Servicing
Agreements and the  modification of the rights and obligations of the Depositor,  the Guarantor,  the Master  Servicer,  the Securities
Administrator  and the Trustee and the rights of the  Certificateholders  under the Agreement  from time to time by EMC, the Depositor,
the Guarantor,  the Master Servicer, the Securities  Administrator and the Trustee, and (ii) the amendment thereof and of the Servicing
Agreements by the Master  Servicer and the Trustee with the consent of the Holders of  Certificates,  evidencing  Fractional  Undivided
Interests  aggregating  not less than 51% of the  Trust  Fund (or in  certain  cases,  Holders  of  Certificates  of  affected  Classes
evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this Certificate shall
be  conclusive  and binding on such  Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof  whether or not notation of such consent is made upon this  Certificate.  The Agreement also permits
the amendment thereof and of the Servicing  Agreements in certain limited  circumstances,  without the consent of the Holders of any of
the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
is registrable  with the Securities  Administrator  upon surrender of this  Certificate for  registration of transfer at the offices or
agencies  maintained by the Securities  Administrator  for such purposes,  duly endorsed by, or accompanied by a written  instrument of
transfer in form  satisfactory  to the  Securities  Administrator  duly executed by the Holder  hereof or such  Holder's  attorney duly
authorized  in  writing,  and  thereupon  one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate
Fractional Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,  but the Securities
Administrator may require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.
The Depositor,  the Master Servicer,  the Trustee,  the Securities  Administrator  and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,  and none of the Depositor,  the Master  Servicer,  the
Trustee, the Securities Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Scheduled  Principal  Balance of the Mortgage  Loans at the time of any such  repurchase is less than 20% of the sum of (A) the Cut-off
Date  Balance as of the  Closing  Date and (B) the  Pre-funded  Amount as of the Closing  Date,  or (ii) the  Depositor,  based upon an
Opinion of Counsel  addressed to the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement
has been lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable year.  The exercise
of such  right will  effect  the early  retirement  of the  Certificates.  In no event,  however,  will the Trust  Fund  created by the
Agreement continue beyond the expiration of 21 years after the death of certain persons identified in the Agreement.

                  Unless this Certificate has been countersigned by an authorized  signatory of the Securities  Administrator by manual
signature, this Certificate shall not be entitled to any benefit under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to be duly executed.

Dated: April 30, 2007                                WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Securities Administrator


                                                              By:_______________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class B-IO Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Securities Administrator


                                                              By:_______________________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                                 ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                                          DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT A-7

                                                        FORM OF CLASS XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
"SECURITIES ACT"), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE  RECEIPT  BY THE  SECURITIES  ADMINISTRATOR  OF A LETTER
SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE  SECURITIES  ADMINISTRATOR  OF SUCH OTHER  EVIDENCE
ACCEPTABLE TO THE SECURITIES  ADMINISTRATOR THAT SUCH REOFFER,  RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE  SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  THAT IS SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED  ("ERISA"),
AND/OR  SECTION  4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN
ASSETS" OF A PLAN, UNLESS THE PROPOSED TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF
THE TRUSTEE,  MASTER  SERVICER AND THE  SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY RELY WHICH IS  SATISFACTORY  TO THE SECURITIES
ADMINISTRATOR  THAT THE  PURCHASE  OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL NOT  CONSTITUTE  OR RESULT IN A
NON-EXEMPT PROHIBITED  TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER SERVICER, THE
TRUSTEE OR THE SECURITIES ADMINISTRATOR TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.


Certificate No.1                                           Percentage Interest: 100%


Class XP Subordinate


Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Certificate Principal Balance of this
April 1, 2007                                              Certificate as of the Cut-off Date:
                                                           $__________


                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
May 25, 2007                                               $___________


Master Servicer:                                           CUSIP: ___________
Wells Fargo Bank, National Association


Assumed Final Distribution Date:
July 25, 2037


                                                    BEAR STEARNS ALT-A TRUST 2007-3
                                                   MORTGAGE PASS-THROUGH CERTIFICATE
                                                             SERIES 2007-3

         evidencing a fractional  undivided interest in the distributions  allocable to the Class XP Certificates with respect
         to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first liens on
         one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                  This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not  represent an obligation of or
interest in Structured  Asset  Mortgage  Investments II Inc.  ("SAMI II"), the Master  Servicer,  the Securities  Administrator  or the
Trustee  referred to below or any of their affiliates or any other person.  Neither this Certificate nor the underlying  Mortgage Loans
are guaranteed or insured by any governmental  entity or by SAMI II, the Master Servicer,  the Securities  Administrator or the Trustee
or any of their affiliates or any other person.  None of SAMI II, the Master  Servicer,  the Securities  Administrator,  the Trustee or
any of their  affiliates  will have any  obligation  with respect to any  certificate  or other  obligation  secured by or payable from
payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the "Trust
Fund") primarily  consisting of conventional  adjustable rate mortgage loans secured by first liens on one- to four- family residential
properties  (collectively,  the "Mortgage Loans") sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage Corporation ("EMC") and
Master Funding LLC ("Master Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells Fargo") will act as master servicer
of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto under the Agreement  referred to below). The
Trust  Fund was  created  pursuant  to the  Pooling  and  Servicing  Agreement  dated  as of the  Cut-off  Date  specified  above  (the
"Agreement"),  among SAMI II, as depositor (the  "Depositor"),  the Master  Servicer,  Wells Fargo,  as securities  administrator  (the
"Securities  Administrator"),  Federal National Mortgage Association,  as guarantor of the Class II-A-1 Certificates (the "Guarantor"),
EMC and Citibank,  N.A., as trustee (the "Trustee"),  a summary of certain of the pertinent provisions of which is set forth hereafter.
To the extent not defined  herein,  capitalized  terms used  herein  shall have the meaning  ascribed  to them in the  Agreement.  This
Certificate is issued under and is subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of
this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  The Securities  Administrator  will distribute on the 25th day of each month,  or, if such 25th day is not a Business
Day, the immediately following Business Day (each, a "Distribution  Date"),  commencing on the first Distribution Date specified above,
to the Person in whose name this  Certificate is registered at the close of business on the last Business Day of the month  immediately
preceding the month of the related  Distribution  Date, an amount equal to the product of the Fractional  Undivided  Interest evidenced
by this  Certificate and the amount  required to be distributed to the Holders of  Certificates of the same Class as this  Certificate.
The Assumed Final  Distribution Date is the Distribution Date in the month following the latest scheduled  maturity date of any 30-year
Mortgage  Loan and is not  likely to be the date on which the  Certificate  Principal  Balance of this  Class of  Certificates  will be
reduced to zero.

                  Distributions on this Certificate will be made by the Securities  Administrator by check mailed to the address of the
Person entitled  thereto as such name and address shall appear on the Certificate  Register or, if such Person so requests by notifying
the  Securities  Administrator  in writing as  specified in the  Agreement,  by wire  transfer.  Notwithstanding  the above,  the final
distribution on this  Certificate will be made after due notice by the Securities  Administrator  of the pendency of such  distribution
and only upon  presentation  and surrender of this Certificate at the office or agency  appointed by the Securities  Administrator  for
that purpose and designated in such notice.  The initial  Certificate  Principal  Balance of this  Certificate is set forth above.  The
Certificate Principal Balance hereof will be reduced to the extent of distributions allocable to principal hereon.

                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the "1933 Act"),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Securities  Administrator  shall
require  receipt  of (i) if such  transfer  is  purportedly  being made (a) in  reliance  upon Rule 144A under the 1933 Act or (b) to a
transferee that is an "Institutional  Accredited Investor" within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under
the 1933 Act,  written  certifications  from the Holder of the  Certificate  desiring to effect the  transfer,  and from such  Holder's
prospective  transferee,  substantially  in the forms  attached to the  Agreement  as Exhibit F-1 or F-2,  as  applicable,  and (ii) if
requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that such  transfer  may be made without such
registration  or  qualification  (which Opinion of Counsel shall not be an expense of the Trust Fund or of the Depositor,  the Trustee,
the  Securities  Administrator  or the Master  Servicer in their  respective  capacities as such),  together with copies of the written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer and/or such Holder's  prospective  transferee upon
which such Opinion of Counsel is based.  None of the Depositor,  the Securities  Administrator  or the Trustee is obligated to register
or qualify  the Class of  Certificates  specified  on the face  hereof  under the 1933 Act or any other  securities  law or to take any
action not otherwise  required under the Agreement to permit the transfer of such Certificates  without  registration or qualification.
Any  Holder  desiring  to  effect a  transfer  of this  Certificate  shall  be  required  to  indemnify  the  Trustee,  the  Securities
Administrator,  the Depositor and the Master Servicer  against any liability that may result if the transfer is not so exempt or is not
made in accordance with such federal and state laws.

                  No transfer of this Class XP Certificate  will be made unless the Securities  Administrator  has received  either (i)
Opinion of Counsel for the benefit of the Trustee,  Master Servicer and the Securities  Administrator  and which they may rely which is
satisfactory  to the  Securities  Administrator  that the  purchase  of this  certificate  is  permissible  under  local law,  will not
constitute or result in a non-exempt  prohibited  transaction under Section 406 of the Employee Retirement Income Security Act of 1974,
as amended  ("ERISA"),  and Section  4975 of the  Internal  Revenue  Code,  as amended  (the  "Code"),  and will not subject the Master
Servicer,  the Trustee or the Securities  Administrator to any obligation or liability in addition to those undertaken in the Agreement
or (ii) a  representation  letter stating that the transferee is not acquiring  directly or indirectly by, or on behalf of, an employee
benefit plan or other  retirement  arrangement  that is subject to Title I of ERISA and/or  Section 4975 of the Code (each,  a "Plan"),
or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that neither the Securities  Administrator  nor the Trustee is liable to the  Certificateholders  for any amount
payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject to any liability under the
Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment thereof and of the Servicing
Agreements and the  modification of the rights and obligations of the Depositor,  the Guarantor,  the Master  Servicer,  the Securities
Administrator  and the Trustee and the rights of the  Certificateholders  under the Agreement  from time to time by EMC, the Depositor,
the Guarantor,  the Master Servicer, the Securities  Administrator and the Trustee, and (ii) the amendment thereof and of the Servicing
Agreements by the Master  Servicer and the Trustee with the consent of the Holders of  Certificates,  evidencing  Fractional  Undivided
Interests  aggregating  not less than 51% of the  Trust  Fund (or in  certain  cases,  Holders  of  Certificates  of  affected  Classes
evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this Certificate shall
be  conclusive  and binding on such  Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof  whether or not notation of such consent is made upon this  Certificate.  The Agreement also permits
the amendment thereof and of the Servicing  Agreements in certain limited  circumstances,  without the consent of the Holders of any of
the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
is registrable  with the Securities  Administrator  upon surrender of this  Certificate for  registration of transfer at the offices or
agencies  maintained by the Securities  Administrator  for such purposes,  duly endorsed by, or accompanied by a written  instrument of
transfer in form  satisfactory  to the  Securities  Administrator  duly executed by the Holder  hereof or such  Holder's  attorney duly
authorized  in  writing,  and  thereupon  one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate
Fractional Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,  but the Securities
Administrator may require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.
The Depositor,  the Master Servicer,  the Trustee,  the Securities  Administrator  and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,  and none of the Depositor,  the Master  Servicer,  the
Trustee, the Securities Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less than 20% of the sum of (A) the Cut-off Date
Balance as of the Closing Date and (B) the Pre-funded  Amount as of the Closing Date, or (ii) the  Depositor,  based upon an Opinion of
Counsel  addressed to the  Depositor  and the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been
lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The exercise of such
right will  effect the early  retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created by the  Agreement
continue beyond the expiration of 21 years after the death of certain persons identified in the Agreement.

                  Unless this Certificate has been countersigned by an authorized  signatory of the Securities  Administrator by manual
signature, this Certificate shall not be entitled to any benefit under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to be duly executed.

Dated: April 30, 2007                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:____________________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class XP Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Securities Administrator


                                                              By:_____________________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                                   ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                                          DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT A-8

                                                      FORM OF CLASS II-A-1 CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A "REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE  PRINCIPAL  PAYMENTS  HEREON.
ACCORDINGLY,  FOLLOWING THE INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE  CERTIFICATE  PRINCIPAL  BALANCE OF THIS  CERTIFICATE  WILL BE
DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CERTIFICATE  PRINCIPAL  BALANCE BY
INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS  CERTIFICATE  IS  PRESENTED  BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY TO THE
SECURITIES  ADMINISTRATOR OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS  REQUESTED  BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY  AND ANY
PAYMENT IS MADE TO CEDE & CO., ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  SINCE
THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.


Certificate No. 1                                          Variable Pass-Through Rate


Class II-A-1 Senior


                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
April 1, 2007                                              $____________


First Distribution Date:                                   Initial Certificate Principal Balance of this
May 25, 2007                                               Certificate as of the Cut-off Date: $__________


Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association


Assumed Final Distribution Date:
July 25, 2037
_

                                                      BEAR STEARNS ALT-A TRUST 2007-3
                                                    MORTGAGE PASS-THROUGH CERTIFICATE
                                                              SERIES 2007-3

         evidencing a fractional  undivided  interest in the  distributions  allocable to the Class II-A-1  Certificates  with
         respect to a Trust Fund  consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first
         liens on one-to-four family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not  represent an obligation of or
interest in Structured  Asset  Mortgage  Investments II Inc.  ("SAMI II"), the Master  Servicer,  the Securities  Administrator  or the
Trustee  referred to below or any of their affiliates or any other person.  Neither this Certificate nor the underlying  Mortgage Loans
are guaranteed or insured by any governmental  entity or by SAMI II, the Master Servicer,  the Securities  Administrator or the Trustee
or any of their  affiliates  or any other  person,  except as set forth in the  Agreement.  None of SAMI II, the Master  Servicer,  the
Securities  Administrator,  the Trustee or any of their  affiliates  will have any obligation  with respect to any certificate or other
obligation secured by or payable from payments on the Certificates.

                  This certifies that Cede & Co. is the registered owner of the Fractional  Undivided  Interest evidenced hereby in the
beneficial  ownership  interest  of  Certificates  of the same  Class as this  Certificate  in a trust  (the  "Trust  Fund")  primarily
consisting of  conventional  adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans") sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") and Master
Funding LLC ("Master Funding") to SAMI II. Wells Fargo Bank,  National  Association  ("Wells Fargo") will act as master servicer of the
Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto under the Agreement  referred to below).  The Trust
Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),
among SAMI II, as depositor  (the  "Depositor"),  the Master  Servicer,  Wells Fargo,  as  securities  administrator  (the  "Securities
Administrator"),  Federal National  Mortgage  Association,  as guarantor of the Class II-A-1  Certificates (the  "Guarantor"),  EMC and
Citibank,  N.A., as trustee (the "Trustee"),  a summary of certain of the pertinent provisions of which is set forth hereafter.  To the
extent not defined herein,  capitalized  terms used herein shall have the meaning  ascribed to them in the Agreement.  This Certificate
is issued  under and is subject to the terms,  provisions  and  conditions  of the  Agreement,  to which  Agreement  the Holder of this
Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the period from and including the preceding  Distribution  Date (as
hereinafter  defined) (or in the case of the first  Distribution  Date,  from the Closing  Date) to and  including the day prior to the
current  Distribution Date on the Certificate  Principal Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in
the Agreement.  The Securities Administrator will distribute on the 25th day of each month, or, if such 25th day is not a Business Day,
the immediately following Business Day (each, a "Distribution Date"), commencing on the first Distribution Date specified above, to the
Person in whose name this  Certificate  is  registered at the close of business on the Business Day  immediately  preceding the related
Distribution Date so long as such Certificate remains in book-entry form (and otherwise, the close of business on the last Business Day
of the month  immediately  preceding the month of such Distribution  Date), an amount equal to the product of the Fractional  Undivided
Interest  evidenced by this Certificate and the amount (of interest,  if any) required to be distributed to the Holders of Certificates
of the same Class as this Certificate.  The Assumed Final  Distribution Date is the Distribution Date in the month following the latest
scheduled  maturity date of any 30-year  Mortgage Loan and is not likely to be the date on which the Certificate  Principal  Balance of
this Class of Certificates will be reduced to zero.

                  Distributions on this Certificate will be made by the Securities  Administrator by check mailed to the address of the
Person entitled  thereto as such name and address shall appear on the Certificate  Register or, if such Person so requests by notifying
the  Securities  Administrator  in writing as  specified in the  Agreement,  by wire  transfer.  Notwithstanding  the above,  the final
distribution on this  Certificate will be made after due notice by the Securities  Administrator  of the pendency of such  distribution
and only upon  presentation  and surrender of this Certificate at the office or agency  appointed by the Securities  Administrator  for
that purpose and designated in such notice.  The initial  Certificate  Principal  Balance of this  Certificate is set forth above.  The
Certificate Principal Balance hereof will be reduced to the extent of distributions allocable to principal hereon.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that neither the Securities  Administrator  nor the Trustee is liable to the  Certificateholders  for any amount
payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject to any liability under the
Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment thereof and of the Servicing
Agreements and the  modification of the rights and obligations of the Depositor,  the Guarantor,  the Master  Servicer,  the Securities
Administrator  and the Trustee and the rights of the  Certificateholders  under the Agreement  from time to time by EMC, the Depositor,
the Guarantor,  the Master Servicer, the Securities  Administrator and the Trustee, and (ii) the amendment thereof and of the Servicing
Agreements by the Master  Servicer and the Trustee with the consent of the Holders of  Certificates,  evidencing  Fractional  Undivided
Interests  aggregating  not less than 51% of the  Trust  Fund (or in  certain  cases,  Holders  of  Certificates  of  affected  Classes
evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this Certificate shall
be  conclusive  and binding on such  Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof  whether or not notation of such consent is made upon this  Certificate.  The Agreement also permits
the amendment thereof and of the Servicing  Agreements in certain limited  circumstances,  without the consent of the Holders of any of
the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
is registrable  with the Securities  Administrator  upon surrender of this  Certificate for  registration of transfer at the offices or
agencies  maintained by the Securities  Administrator  for such purposes,  duly endorsed by, or accompanied by a written  instrument of
transfer in form  satisfactory  to the  Securities  Administrator  duly executed by the Holder  hereof or such  Holder's  attorney duly
authorized  in  writing,  and  thereupon  one or more new  Certificates  in  authorized  denominations  representing  a like  aggregate
Fractional Undivided Interest will be issued to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,  but the Securities
Administrator may require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.
The Depositor,  the Master Servicer,  the Trustee,  the Securities  Administrator  and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,  and none of the Depositor,  the Master  Servicer,  the
Trustee, the Securities Administrator or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the Mortgage Loans at the time of any such repurchase is less than 20% of the sum of (A) the Cut-off Date
Balance as of the Closing Date and (B) the Pre-funded  Amount as of the Closing Date, or (ii) the  Depositor,  based upon an Opinion of
Counsel  addressed to the  Depositor  and the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been
lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The exercise of such
right will  effect the early  retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created by the  Agreement
continue beyond the expiration of 21 years after the death of certain persons identified in the Agreement.

                  Unless this Certificate has been countersigned by an authorized  signatory of the Securities  Administrator by manual
signature, this Certificate shall not be entitled to any benefit under the Agreement, or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to be duly executed.

Dated: April 30, 2007                                WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Securities Administrator


                                                              By:____________________________________________________
                                                                                Authorized Signatory


                                                       CERTIFICATE OF AUTHENTICATION

                  This is one of the Class II-A-1 Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Securities Administrator

                                                              By:_____________________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                                   ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                                          DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                           EXHIBIT B
                                                           MORTGAGE LOAN SCHEDULE




        LOAN_SEQ                                 CITY1                                ZIP_CODE             STATE                 PROPTYPE
   ______________________________________________________________________________________________________________________________________________
        16973804                              FALLS CHURCH                              22042               VA                      PUD
        16803579                            Rancho Cucamonga                            91730               CA                 Single Family
        16778519                              Soddy Daisy                               37379               TN                 Single Family
        16807148                                 ARVADA                                 80004               CO                  2-4 Family
        16859442                                 ARVADA                                 80007               CO                 Single Family
        16962964                                MURRIETA                                92562               CA                 Single Family
        16847865                                 MACON                                  31220               GA                 Single Family
        16974000                             FLOWERY BRANCH                             30542               GA                      PUD
        17055524                              Myrtle Beach                              29575               SC                 Single Family
        17027903                                  OREM                                  84097               UT                 Single Family
        17055527                              San Gabriel                               91776               CA                 Single Family
        16819700                                Orlando                                 32826               FL                 Single Family
        16963152                              HYATTSVILLE                               20784               MD                 Single Family
        17055529                                 Bowie                                  20715               MD                 Single Family
        16835746                               KISSIMMEE                                34759               FL                 Single Family
        16835747                              Palm Desert                               92260               CA                 Single Family
        16709794                              Lehigh Acres                              33972               FL                 Single Family
        17022103                               SALT LAKE                                84096               UT                      PUD
        17003238                               Kissimmee                                34741               FL                  Condominium
        17055532                             Glenwood City                              54013               WI                 Single Family
        17042597                                 Oxnard                                 93035               CA                 Single Family
        16979197                                 SANDY                                  84094               UT                 Single Family
        17034584                              Lehigh Acres                              33971               FL                 Single Family
        16844524                                 Naples                                 34119               FL                      PUD
        16672567                                 Covina                                 91724               CA                  Condominium
        17000430                            West Palm Beach                             33415               FL                      PUD
        17034594                               Colts Neck                               07722               NJ                 Single Family
        16832951                               WOODBRIDGE                               22191               VA                 Single Family
        16853287                                Windsor                                 95492               CA                 Single Family
        17000441                               Lancaster                                93535               CA                 Single Family
        16770986                                 DENVER                                 80209               CO                 Single Family
        16801716                                ATLANTA                                 30331               GA                      PUD
        17013608                               LAS VEGAS                                89110               NV                 Single Family
        16840316                                 Anthem                                 85086               AZ                      PUD
        16965510                                 Sparks                                 89431               NV                  Condominium
        17078217                               CUTLER BAY                               33190               FL                      PUD
        16859160                              Hyattsville                               20782               MD                 Single Family
        17128684                               El Segundo                               90245               CA                 Single Family
        17055786                                 Miami                                  33176               FL                  Condominium
        16981557                               BOUNTIFUL                                84010               UT                  2-4 Family
        17113404                               Washington                               20032               DC                 Single Family
        16840321                                Orlando                                 32819               FL                      PUD
        17113409                            American Canyon                             94503               CA                 Single Family
        17078220                                Orlando                                 32832               FL                      PUD
        16840328                                Sarasota                                34238               FL                      PUD
        17078229                                Manassas                                20111               VA                 Single Family
        16859171                                 Azusa                                  91702               CA                  2-4 Family
        16985126                               PIKESVILLE                               21208               MD                  Condominium
        16859177                               Montgomery                               77356               TX                      PUD
        16847599                               HALETHORPE                               21227               MD                 Single Family
        17113411                                Suitland                                20746               MD                 Single Family
        17033226                              Queen Creek                               85242               AZ                      PUD
        17033228                             Santa Clarita                              91350               CA                  Condominium
        16778097                                Windham                                 04062               ME                 Single Family
        16803643                            Hacienda Heights                            91745               CA                 Single Family
        16845817                                Alhambra                                91801               CA                 Single Family
        17130520                               Henderson                                89052               NV                      PUD
        16803367                                 Durham                                 06422               CT                 Single Family
        16710005                                Redmond                                 97756               OR                 Single Family
        16640581                                Orlando                                 32822               FL                  Condominium
        16605477                               San Diego                                92110               CA                  Condominium
        16706969                              LOS ANGELES                               91356               CA                 Single Family
        17033422                                Chicago                                 60617               IL                 Single Family
        16970648                                 Tucson                                 85710               AZ                 Single Family
        16981345                              JACKSONVILLE                              32277               FL                      PUD
        17003217                               Kissimmee                                34741               FL                  Condominium
        17013825                               Lancaster                                93535               CA                 Single Family
        17016323                                  Rome                                  30165               GA                      PUD
        17021158                                  ATL                                   30315               GA                 Single Family
        17013650                              Casa Grande                               85222               AZ                      PUD
        17033174                               Wilmington                               19801               DE                 Single Family
        17033294                                 TAMPA                                  33607               FL                 Single Family
        17033429                                Phoenix                                 85041               AZ                 Single Family
        17034438                                SURPRISE                                85379               AZ                      PUD
        17042468                                SYRACUSE                                84075               UT                 Single Family
        16809579                               FORT MYERS                               33912               FL                  2-4 Family
        16849548                              Jacksonville                              32209               FL                 Single Family
        16776281                               Long Beach                               90802               CA                  2-4 Family
        16314724                             SALT LAKE CITY                             84107               UT                 Single Family
        16540158                                 WILLIS                                 77378               TX                      PUD
        16422796                                 AURORA                                 80231               CO                      PUD
        17058812                                 Aurora                                 80014               CO                      PUD
        17058892                                 Tulare                                 93274               CA                 Single Family
        17058903                              Winter Park                               32792               FL                 Single Family
        17058910                               San Diego                                92116               CA                  Condominium
        17058934                                Bayville                                08721               NJ                 Single Family
        17058973                             Mission Viejo                              92691               CA                      PUD
        17059002                              Santa Maria                               93455               CA                 Single Family
        17060297                                Goodyear                                85338               AZ                      PUD
        17060329                              Cedar Hills                               84062               UT                 Single Family
        17060336                             Salt Lake City                             84103               UT                 Single Family
        17060269                               CLARKDALE                                86324               AZ                 Single Family
        17054990                             South Portland                             04106               ME                  2-4 Family
        17054995                             Winter Garden                              34787               FL                      PUD
        17055001                               SCOTTSDALE                               85255               AZ                      PUD
        17055019                                Surprise                                85374               AZ                      PUD
        17055042                               Cottonwood                               96022               CA                  2-4 Family
        17055073                                Metuchen                                08840               NJ                 Single Family
        17054904                                 Folsom                                 95630               CA                 Single Family
        17055151                               San Diego                                92117               CA                 Single Family
        17055188                                Phoenix                                 85009               AZ                 Single Family
        17055196                                COMPTON                                 90220               CA                      PUD
        17057066                             SURFSIDE BEACH                             29575               SC                  Condominium
        17057011                                Penrose                                 81240               CO                 Single Family
        17051539                             WHITTIER AREA                              90604               CA                 Single Family
        17051615                              Westminster                               80031               CO                      PUD
        17051542                                Atlanta                                 30311               GA                 Single Family
        17051502                                Scandia                                 55073               MN                 Single Family
        17051652                             Redondo Beach                              90278               CA                 Single Family
        17051711                                Buckeye                                 85326               AZ                      PUD
        17051554                             Rancho Mirage                              92270               CA                      PUD
        17051728                                Tonopah                                 85354               AZ                 Single Family
        17051527                              Los Angeles                               90038               CA                  2-4 Family
        17052744                                Suitland                                20746               MD                   Townhouse
        17052819                                Oakland                                 94621               CA                 Single Family
        17052828                               Las Vegas                                89156               NV                 Single Family
        17052752                                Yucaipa                                 92399               CA                 Single Family
        17052876                                Teaneck                                 07666               NJ                 Single Family
        17052719                                Orlando                                 32835               FL                  Condominium
        17052910                               Oceanside                                92057               CA                      PUD
        17052919                                COMPTON                                 90220               CA                      PUD
        17052928                                Orlando                                 32825               FL                      PUD
        17054944                                Anaheim                                 92807               CA                 Single Family
        17043539                             SOUTH PASADENA                             91030               CA                 Single Family
        17043543                               Loma Linda                               92354               CA                 Single Family
        17047741                                Orlando                                 32824               FL                      PUD
        17047751                              Weeki Wachee                              34614               FL                 Single Family
        17047191                                Newbury                                 03255               NH                      PUD
        17047782                           North Myrtle Beach                           29582               SC                  Condominium
        17047196                              Northampton                               01060               MA                 Single Family
        17047833                                  Mesa                                  85205               AZ                      PUD
        17047899                                 Marina                                 93933               CA                 Single Family
        17051576                             Brooklyn Park                              55444               MN                 Single Family
        17043438                                Paterson                                07543               NJ                  2-4 Family
        17043319                             Laguna Niguel                              92677               CA                      PUD
        17043512                             Murrells Inlet                             29576               SC                  Condominium
        17043523                                 Bailey                                 80421               CO                 Single Family
        17032737                                Lynbrook                                11563               NY                 Single Family
        17032621                         Rancho Santa Margarita                         92688               CA                      PUD
        17032818                              Reisterstown                              21136               MD                 Single Family
        17034235                                Valencia                                91354               CA                 Single Family
        17034292                                Phoenix                                 85006               AZ                  2-4 Family
        17034303                               FORT MYERS                               33913               FL                  Condominium
        17034324                                 Perris                                 92571               CA                 Single Family
        17034344                               Paramount                                90723               CA                  Condominium
        17034363                               Elk Grove                                95757               CA                 Single Family
        17034193                               SCOTTSDALE                               85255               AZ                      PUD
        17042827                                Lincoln                                 95648               CA                 Single Family
        17020914                           North Myrtle Beach                           29582               SC                  Condominium
        17021010                               Inglewood                                90302               CA                  Condominium
        17021717                               Homestead                                33032               FL                 Single Family
        17021773                              Lees Summit                               64082               MO                 Single Family
        17021812                                Phoenix                                 85043               AZ                      PUD
        17021868                                Norwell                                 02061               MA                 Single Family
        17021878                                Rockland                                02370               MA                 Single Family
        17027399                                Phoenix                                 85044               AZ                      PUD
        17027164                                PHOENIX                                 85035               AZ                 Single Family
        17027431                               Cornville                                86325               AZ                 Single Family
        17027483                               San Marcos                               92078               CA                      PUD
        17013170                                 Fresno                                 93727               CA                 Single Family
        17013299                               Porterdale                               30016               GA                 Single Family
        17013208                                Danbury                                 06811               CT                 Single Family
        17013337                                Gilbert                                 85236               AZ                      PUD
        17013345                               Doddsville                               38736               MS                 Single Family
        17013350                                Show Low                                85901               AZ                 Single Family
        17013353                                Voorhees                                08043               NJ                 Single Family
        17013190                               PLANTATION                               33317               FL                  Condominium
        17014440                                Norwalk                                 90650               CA                 Single Family
        17014602                                Branson                                 65616               MO                 Single Family
        17014611                                SAN JOSE                                95123               CA                 Single Family
        17016094                                 Hemet                                  92544               CA                 Single Family
        17016043                                 Dolton                                 60419               IL                 Single Family
        17016112                                Atlanta                                 30314               GA                 Single Family
        17016116                                 Laurel                                 20707               MD                 Single Family
        17016149                               Atascadero                               93422               CA                 Single Family
        17016156                             San Bernardino                             92404               CA                  2-4 Family
        17016211                              Springfield                               97477               OR                 Single Family
        17016064                              QUEEN CREEK                               85242               AZ                 Single Family
        17008815                                Hialeah                                 33012               FL                  Condominium
        17008781                                 Bowie                                  20716               MD                 Single Family
        17008859                              Douglasville                              30135               GA                      PUD
        17010819                                Phoenix                                 85032               AZ                      PUD
        17010821                               Las Vegas                                89102               NV                 Single Family
        17010876                              Johns Island                              29455               SC                      PUD
        17010910                               Las Vegas                                89122               NV                      PUD
        17010936                              Guerneville                               95446               CA                 Single Family
        17012387                                TOLLESON                                85353               AZ                      PUD
        17012428                                 DOWNEY                                 90241               CA                 Single Family
        17012441                                 DOWNEY                                 90241               CA                 Single Family
        16997863                              Winter Park                               32792               FL                 Single Family
        16997918                                Branson                                 65616               MO                 Single Family
        17001422                               Hollywood                                33019               FL                  Condominium
        17001599                               Riverside                                92504               CA                      PUD
        17002886                                WHITTIER                                90605               CA                 Single Family
        17002914                                Anaheim                                 92802               CA                   Townhouse
        17003085                                PORTLAND                                97233               OR                 Single Family
        17004493                               Sacramento                               95815               CA                 Single Family
        17004509                                 Baxter                                 56425               MN                   Townhouse
        17004530                              South Jordan                              84095               UT                 Single Family
        17004545                                Buckeye                                 85396               AZ                 Single Family
        16991039                              MINNEAPOLIS                               55407               MN                  2-4 Family
        16991049                               Kissimmee                                34746               FL                      PUD
        16991072                               Charleston                               29407               SC                 Single Family
        16991114                                Barstow                                 92311               CA                 Single Family
        16991135                                 Sedona                                 86336               AZ                 Single Family
        16990978                                Edinburg                                78541               TX                 Single Family
        16991141                                 Sumner                                 98391               WA                 Single Family
        16994857                                Maspeth                                 11378               NY                 Single Family
        16994907                                  KENT                                  98042               WA                      PUD
        16980330                              San Jacinto                               92582               CA                 Single Family
        16982692                               SAN DIEGO                                92130               CA                      PUD
        16982763                                Phoenix                                 85087               AZ                      PUD
        16984200                                  Mesa                                  85207               AZ                 Single Family
        16984311                                Atlanta                                 30315               GA                  2-4 Family
        16989944                               Frederick                                21702               MD                 Single Family
        16989963                                 Aurora                                 80014               CO                   Townhouse
        16980207                               Bellemont                                86015               AZ                      PUD
        16980210                             Brooklyn Park                              55428               MN                 Single Family
        16980317                             St. Augustine                              32084               FL                  Condominium
        16968105                               Bedminster                               07921               NJ                  Condominium
        16968001                                 APOPKA                                 32712               FL                      PUD
        17021682                              Santa Maria                               93458               CA                 Single Family
        16970252                                  Brea                                  92821               CA                  Condominium
        16970147                               Woodstock                                30188               GA                 Single Family
        16970279                                Phoenix                                 85032               AZ                 Single Family
        16978535                                Beaumont                                92223               CA                      PUD
        16971808                                Gunnison                                81230               CO                 Single Family
        16971931                               Charlotte                                28213               NC                      PUD
        16978645                                Lincoln                                 95648               CA                      PUD
        16965041                                SAN JOSE                                95133               CA                  Condominium
        16857134                             Big Bear Lake                              92315               CA                 Single Family
        16857194                                Surprise                                85388               AZ                      PUD
        16858907                                Phoenix                                 85040               AZ                 Single Family
        16858974                               RIVERSIDE                                92506               CA                 Single Family
        16859000                                 Salem                                  97305               OR                  2-4 Family
        16912721                              San Antonio                               78244               TX                 Single Family
        16852508                             Upper Marlboro                             20772               MD                      PUD
        16852509                               Yorkville                                60560               IL                 Single Family
        16852498                               Santa Rosa                               95401               CA                 Single Family
        16847169                                 Ocala                                  34481               FL                 Single Family
        16848828                               Fort Worth                               76106               TX                 Single Family
        16848745                                 OCALA                                  34481               FL                 Single Family
        16851464                                 Tucson                                 85715               AZ                 Single Family
        16843965                            West Palm Beach                             33409               FL                  Condominium
        16845391                                 Salem                                  24153               VA                 Single Family
        16845338                             San Bernardino                             92405               CA                  2-4 Family
        16847325                                 Orange                                 92867               CA                 Single Family
        16838441                               San Marcos                               92078               CA                 Single Family
        16838509                               San Diego                                92139               CA                 Single Family
        16980147                               Midlothian                               23112               VA                 Single Family
        16834852                               Las Vegas                                89110               NV                 Single Family
        16834866                              Culver City                               90230               CA                 Single Family
        16832446                              VICTORVILLE                               92394               CA                 Single Family
        16823339                                 Tucson                                 85713               AZ                 Single Family
        16825988                               Long Beach                               90815               CA                      PUD
        16823496                              Albuquerque                               87123               NM                  2-4 Family
        16812391                                Accokeek                                20607               MD                      PUD
        16818828                                Maitland                                32751               FL                  Condominium
        16818849                              Jersey City                               07305               NJ                 Single Family
        16397330                               Cape Coral                               33909               FL                 Single Family
        16803110                                 Spring                                 77380               TX                      PUD
        16802952                                 Gorham                                 04038               ME                 Single Family
        16801309                               Riverdale                                30296               GA                 Single Family
        16801182                              Penn Valley                               95946               CA                      PUD
        16801333                                Edcouch                                 78538               TX                 Single Family
        16798049                            Paradise Valley                             85253               AZ                 Single Family
        16780567                               Frederick                                21703               MD                      PUD
        16785048                              Lake Oswego                               97035               OR                  Condominium
        16785144                               THOMASTON                                30286               GA                 Single Family
        16786999                               Vacaville                                95688               CA                 Single Family
        17154645                             Santa Clarita                              91351               CA                 Single Family
        16778144                                Phoenix                                 85020               AZ                 Single Family
        17027377                                 Miami                                  33196               FL                  Condominium
        17032752                              N Las Vegas                               89032               NV                      PUD
        17032812                                 Corona                                 92882               CA                      PUD
        17034255                                Gualala                                 95445               CA                 Single Family
        17034208                               Clarkston                                48348               MI                 Single Family
        17043520                              Baldwin Park                              91706               CA                 Single Family
        17047762                                 GILROY                                 95020               CA                 Single Family
        17051595                              Newbury Park                              91320               CA                  Condominium
        17052800                             Pembroke Pines                             33024               FL                  Condominium
        17052977                             Coral Springs                              33067               FL                      PUD
        17055078                               LAKEHURST                                08733               NJ                 Single Family
        16857237                            Saint Petersburg                            33704               FL                 Single Family
        16965000                               Watertown                                06795               CT                 Single Family
        16965084                              Gainesville                               20155               VA                      PUD
        16848900                              Falls Church                              22042               VA                 Single Family
        16832493                                Killeen                                 76549               TX                  2-4 Family
        16780576                                 Denver                                 80204               CO                 Single Family
        16780588                                Brockton                                02302               MA                  2-4 Family
        16790269                                CONYERS                                 30013               GA                 Single Family
        16798036                                Orlando                                 32829               FL                 Single Family
        16776260                              Kansas City                               64109               MO                 Single Family
        16716232                               Englewood                                07631               NJ                 Single Family
        16709184                                Big Lake                                55309               MN                 Single Family
        16697301                                Manville                                08835               NJ                  2-4 Family
        17009060                                Puyallup                                98371               WA                 Single Family
        17009064                                Blauvelt                                10913               NY                 Single Family
        17009044                                 Estero                                 33928               FL                      PUD
        16857561                               RIVERDALE                                20737               MD                 Single Family
        17027938                                Vallejo                                 94591               CA                      PUD
        17057583                                KIMBERLY                                54136               WI                 Single Family
        17077133                               WEST HILLS                               91307               CA                 Single Family
        16970683                                 MINDEN                                 04849               NV                 Single Family
        17088722                                Clinton                                 20735               MD                      PUD
        17055576                                 PLANO                                  75093               TX                 Single Family
        17113459                                 DENTON                                 76207               TX                      PUD
        17060538                              Los Angeles                               90059               CA                 Single Family
        17088958                               Destrehan                                70047               LA                 Single Family
        17016432                               MUKWONAGO                                53149               WI                 Single Family
        16688285                               Islamorada                               33036               FL                 Single Family
        17148468                              East Hampton                              11937               NY                 Single Family
        17148508                             The Woodlands                              77382               TX                      PUD
        17167151                                 Ramapo                                 10952               NY                      PUD
        17167152                              Miami Beach                               33139               FL                  Condominium
        16365915                               NORTH PORT                               34287               FL                 Single Family
        17155778                              Chesterfield                              63005               MO                 Single Family
        17167214                                 JASPER                                 30143               GA                 Single Family
        17150071                                Chandler                                85249               AZ                      PUD
        17155403                                 Fresno                                 93706               CA                 Single Family
        17151497                                 Bronx                                  10465               NY                  Condominium
        17151502                               Alexandria                               22315               VA                      PUD
        17151504                                 Bronx                                  10465               NY                  Condominium
        17151541                               Grayslake                                60030               IL                      PUD
        17130569                                SAN JOSE                                95121               CA                 Single Family
        17064787                              Forest Lake                               55025               MN                 Single Family
        17064846                                Antioch                                 94531               CA                 Single Family
        17065949                                Chicago                                 60617               IL                 Single Family
        17065971                               Washington                               20010               DC                  Condominium
        17075024                              Chino Valley                              86323               AZ                 Single Family
        17075056                                Merrimac                                01860               MA                 Single Family
        17075081                                 Walnut                                 91789               CA                 Single Family
        17075150                              Pico Rivera                               90660               CA                 Single Family
        17075242                                 Aurora                                 80014               CO                      PUD
        17076417                               SACRAMENTO                               95820               CA                 Single Family
        17077691                                Chester                                 21619               MD                  Condominium
        17077808                               Hollywood                                33020               FL                  2-4 Family
        17088379                               Hempstead                                11550               NY                  2-4 Family
        17112894                            Capitol Heights                             20743               MD                 Single Family
        17104575                             Granada Hills                              91344               CA                 Single Family
        17112981                                Adelanto                                92301               CA                  2-4 Family
        17132591                              Minneapolis                               55411               MN                 Single Family
        17151492                                 Bronx                                  10465               NY                  Condominium
        17059319                               Clearwater                               33764               FL                  Condominium
        17171516                               Henderson                                89052               NV                      PUD
        17155802                            Hacienda Heights                            91745               CA                 Single Family
        17155803                             Moreno Valley                              92557               CA                 Single Family
        17148515                                Waldorf                                 20603               MD                      PUD
        17155807                                Adelanto                                92301               CA                 Single Family
        17148559                                 Bronx                                  10465               NY                  Condominium
        17148510                               Lauderhill                               33311               FL                      PUD
        16389049                              SAINT LOUIS                               63110               MO                  2-4 Family
        17077022                                 Oxnard                                 93030               CA                  Condominium
        17151516                             San Francisco                              94122               CA                 Single Family
        17077024                                Bristow                                 20136               VA                      PUD
        17151591                              San Gabriel                               91776               CA                 Single Family
        17151596                            Rowland Heights                             91748               CA                 Single Family
        17155791                                Chandler                                85226               AZ                      PUD
        17128577                                  Mesa                                  85212               AZ                 Single Family
        17148495                            North Tonawanda                             14120               NY                 Single Family
        17155785                             The Woodlands                              77382               TX                      PUD
        17001992                            Fort Washington                             20744               MD                 Single Family
        17013576                               San Diego                                92101               CA                  Condominium
        17001996                                Bethesda                                20814               MD                  Condominium
        17078182                               Homestead                                33033               FL                  Condominium
        17078185                               CUTLER BAY                               33190               FL                  Condominium
        17078188                               Homestead                                33033               FL                      PUD
        16991647                                MISSION                                 78572               TX                 Single Family
        16851140                                GLENDALE                                85303               AZ                 Single Family
        17089041                              Winter Park                               32792               FL                 Single Family
        16851145                              Medford TWP                               08055               NJ                 Single Family
        16803924                             SILVER SPRING                              20902               MD                 Single Family
        17013589                               Lake City                                32055               FL                 Single Family
        16851149                                MURRIETA                                92563               CA                 Single Family
        17078194                              CUTLER BAY`                               33190               FL                  Condominium
        16982905                                  MESA                                  85205               AZ                 Single Family
        17078198                               Homestead                                33033               FL                  Condominium
        16856952                                Atlanta                                 30319               GA                  Condominium
        16856957                                  Novi                                  48377               MI                  Condominium
        17059360                                 Argyle                                 76226               TX                      PUD
        16814175                                Bluffton                                29909               SC                 Single Family
        16965532                               BRADENTON                                34208               FL                 Single Family
        17059369                                 Corona                                 92882               CA                 Single Family
        16974283                              CROWN POINT                               46307               IN                 Single Family
        16980848                                BUCKEYE                                 85326               AZ                      PUD
        17052102                                MARIETTA                                30066               GA                      PUD
        17033230                             Sedro Woolley                              98284               WA                 Single Family
        17012900                               Frederick                                21702               MD                      PUD
        17113422                              Albuquerque                               87120               NM                 Single Family
        17113428                               Southfield                               48076               MI                  Condominium
        17113429                               Woodbridge                               22193               VA                 Single Family
        17004861                              South Jordan                              84095               UT                      PUD
        17052085                               ELLENWOOD                                30294               GA                      PUD
        17052087                               ELLENWOOD                                30294               GA                      PUD
        17004864                                 Renton                                 98056               WA                 Single Family
        17052088                                 NAPLES                                 34116               FL                  2-4 Family
        16803950                              Santa Monica                              90404               CA                  Condominium
        17052089                             ST PETERSBURG                              33709               FL                 Single Family
        17012886                                Orlando                                 32835               FL                  Condominium
        16833058                                ATLANTA                                 30314               GA                 Single Family
        17059374                               South Gate                               90280               CA                 Single Family
        17078247                               Gettysburg                               17325               PA                 Single Family
        16801875                               LAS VEGAS                                89104               NV                 Single Family
        17078249                               Woodbridge                               22191               VA                      PUD
        17059379                                Florence                                85232               AZ                 Single Family
        17012911                             Daytona Beach                              32118               FL                  Condominium
        17033248                              Queen Creek                               85243               AZ                      PUD
        16824319                               Scottsdale                               85262               AZ                      PUD
        16991712                                 HEMET                                  92545               CA                 Single Family
        16991717                               Las Vegas                                89117               NV                  Condominium
        16985156                              ATLANTIC BCH                              32233               FL                   Townhouse
        16980863                                Stanhope                                07874               NJ                 Single Family
        16985157                                PHOENIX                                 85018               AZ                 Single Family
        16980865                                 HEATH                                  75032               TX                 Single Family
        17013657                                 Miami                                  33131               FL                  Condominium
        17066688                                 Draper                                 84093               UT                      PUD
        16980873                                PHOENIX                                 85085               AZ                      PUD
        16985167                                 MIAMI                                  33032               FL                      PUD
        17052132                               Lynchburg                                24502               VA                 Single Family
        17052133                               Fullerton                                92835               CA                      PUD
        17044115                             N MYRTLE BEACH                             29582               SC                  Condominium
        17004914                                Chicago                                 60643               IL                 Single Family
        17033264                                Mendham                                 07945               NJ                 Single Family
        17033267                               Nashville                                37216               TN                 Single Family
        17033269                            West Palm Beach                             33415               FL                 Single Family
        17013668                               ANNAPOLIS                                21403               MD                 Single Family
        17013669                              West Covina                               91792               CA                  Condominium
        16968404                               Santa Rosa                               95405               CA                  Condominium
        17057947                                  MESA                                  85213               AZ                      PUD
        16965574                                 PERRIS                                 92570               CA                 Single Family
        16980883                                Passaic                                 07055               NJ                  2-4 Family
        17033273                             Salt Lake Cty                              84118               UT                 Single Family
        16982930                                 FRISCO                                 75034               TX                      PUD
        16991680                                MANASSAS                                20111               VA                 Single Family
        16968355                                GILBERT                                 85296               AZ                 Single Family
        16856985                            North Las Vegas                             89032               NV                      PUD
        16856988                              JACKSONVILLE                              32216               FL                  Condominium
        17042614                                 Miami                                  33178               FL                  Condominium
        17004871                               BRUNSWICK                                31525               GA                 Single Family
        17052096                                TEMECULA                                92592               CA                      PUD
        17044128                                 POSEN                                  60469               IL                 Single Family
        17016507                                STERLING                                20164               VA                  Condominium
        16824341                                  Reno                                  89523               NV                      PUD
        17033276                                 COCOA                                  32927               FL                 Single Family
        17033278                               RIVERVIEW                                33569               FL                      PUD
        17113468                             Grand Prairie                              75054               TX                      PUD
        17076821                              WESTMINSTER                               21157               MD                      PUD
        17033279                             MACHESNEY PARK                             61115               IL                 Single Family
        16723773                                LEESBURG                                20176               VA                      PUD
        16979217                              Eden Prairie                              55344               MN                 Single Family
        16982944                               Woodhaven                                11421               NY                  2-4 Family
        16856994                                Lubbock                                 79411               TX                 Single Family
        17042625                                WEBSTER                                 55088               MN                 Single Family
        17009174                               Woodbridge                               22191               VA                      PUD
        17009178                               BALTIMORE                                21214               MD                   Townhouse
        16723781                                Orlando                                 32832               FL                  Condominium
        16995260                              Myrtle Beach                              29572               SC                 Single Family
        16982959                               Burnsville                               55306               MN                  Condominium
        16853300                               Ridgefield                               98642               WA                 Single Family
        16965582                                 PEORIA                                 85345               AZ                 Single Family
        17078289                               CHARLOTTE                                28269               NC                 Single Family
        17033280                              Lehigh Acres                              33936               FL                 Single Family
        17016513                                 WARREN                                 44483               OH                 Single Family
        17004930                                 Newark                                 07107               NJ                  2-4 Family
        17033282                               CAPE CORAL                               33909               FL                 Single Family
        17013680                                 Miami                                  33032               FL                   Townhouse
        17052156                             Ellicott City                              21043               MD                      PUD
        17044138                                 OXNARD                                 93033               CA                  Condominium
        17033284                                ATLANTA                                 30349               GA                      PUD
        17033285                              PORT RICHEY                               34668               FL                 Single Family
        16771053                                DUNDALK                                 21222               MD                      PUD
        17013685                                 Salem                                  97302               OR                 Single Family
        17033287                               ELLENWOOD                                30294               GA                      PUD
        16824353                                Phoenix                                 85339               AZ                      PUD
        17033289                                ELLENTON                                34222               FL                      PUD
        16851248                              JACKSONVILLE                              32211               FL                 Single Family
        17044140                               LAS VEGAS                                89123               NV                      PUD
        17052162                               Las Vegas                                89103               NV                  Condominium
        17033290                                BOULDER                                 80301               CO                  2-4 Family
        17033291                                WINSTON                                 30187               GA                 Single Family
        17033292                                 NEWNAN                                 30263               GA                      PUD
        17009235                                 Elgin                                  78621               TX                      PUD
        17033295                                MARGATE                                 33068               FL                 Single Family
        17033296                                GARLAND                                 75040               TX                  Condominium
        16979230                               LAS VEGAS                                89110               NV                 Single Family
        16819139                              Port Richey                               34668               FL                 Single Family
        16803993                               Brookfield                               06804               CT                  Condominium
        16979242                              Queen Creek                               85243               AZ                      PUD
        16995281                                 AUBURN                                 98092               WA                      PUD
        16982977                               SACRAMENTO                               95823               CA                 Single Family
        17034638                              WEEKI WACHEE                              34614               FL                 Single Family
        17052064                            RANCHO CUCAMONGA                            91739               CA                 Single Family
        17033192                              Grand Rapids                              49506               MI                  2-4 Family
        17016426                                 TUSTIN                                 92782               CA                      PUD
        17052068                             LAKE ELSINORE                              92530               CA                 Single Family
        17033197                               RILEYVILLE                               22650               VA                 Single Family
        17013599                                Deltona                                 32738               FL                      PUD
        16789088                               Las Vegas                                89148               NV                      PUD
        16856966                                Phoenix                                 85023               AZ                 Single Family
        17044050                                Stockton                                95206               CA                 Single Family
        17009145                               BALTIMORE                                21206               MD                 Single Family
        17012875                                GLENDALE                                85308               AZ                      PUD
        17004858                                 Malden                                 02148               MA                  2-4 Family
        17012879                                Waldorf                                 20601               MD                 Single Family
        17128564                              Pinon Hills                               92372               CA                 Single Family
        16990180                                THATCHER                                85552               AZ                 Single Family
        16981432                                 CORONA                                 92880               CA                 Single Family
        17128565                               Cupertino                                95014               CA                 Single Family
        16981434                               RIO RANCHO                               87144               NM                 Single Family
        17128567                              Morgan Hill                               95037               CA                      PUD
        16980706                               ARLINGTON                                22205               VA                 Single Family
        16980707                                Millbrae                                94030               CA                 Single Family
        16981436                                MIRAMAR                                 33027               FL                      PUD
        16970584                                Norfolk                                 23504               VA                  2-4 Family
        16775295                               Middletown                               45042               OH                      PUD
        16963298                                 Keaau                                  96749               HI                      PUD
        17066520                             Upper Marlboro                             20774               MD                 Single Family
        17059232                              Ocean Beach                               11770               NY                 Single Family
        17066523                               Sw Ranches                               33332               FL                 Single Family
        17059234                                 Sanger                                 93657               CA                 Single Family
        17128570                               Pleasanton                               94566               CA                      PUD
        17059235                                 Sanger                                 93657               CA                 Single Family
        17059236                              Temple City                               91780               CA                 Single Family
        17128572                                Phoenix                                 85051               AZ                 Single Family
        17128573                              Saint Louis                               63122               MO                 Single Family
        17059239                                 Parker                                 85344               AZ                      PUD
        16838722                              LEHIGH ACRES                              33972               FL                 Single Family
        17128576                               Ocklawaha                                32179               FL                 Single Family
        16970590                               Charlotte                                28218               NC                      PUD
        17128579                             The Woodlands                              77382               TX                      PUD
        16981449                                 MURRAY                                 84107               UT                 Single Family
        17001926                                PHOENIX                                 85085               AZ                      PUD
        17059240                                Hypoluxo                                33462               FL                 Single Family
        17059245                                 Sanger                                 93657               CA                 Single Family
        16857601                                 NEWARK                                 07104               NJ                  2-4 Family
        17059247                                 Albany                                 94706               CA                  Condominium
        16985017                              Lehigh Acres                              33971               FL                 Single Family
        16981453                               NORTHRIDGE                               91326               CA                 Single Family
        17128588                                 Joliet                                 60431               IL                   Townhouse
        16981456                                 TYLER                                  75701               TX                 Single Family
        16974169                                Sanford                                 32771               FL                      PUD
        16847488                               HAYMARKET                                20169               VA                      PUD
        17013511                                Hialeah                                 33012               FL                  Condominium
        17066546                                 DENVER                                 80220               CO                 Single Family
        16980732                               LAS VEGAS                                89148               NV                  Condominium
        16980733                                DETROIT                                 48228               MI                 Single Family
        16784715                               Las Vegas                                89122               NV                      PUD
        16985028                            CLINTON TOWNSHIP                            48038               MI                  Condominium
        16980736                                ORLANDO                                 32821               FL                  Condominium
        16980737                            Rancho Cucamonga                            91739               CA                 Single Family
        16974176                                 Tucson                                 85747               AZ                 Single Family
        16974179                                BUCKEYE                                 85326               AZ                      PUD
        17057802                                 Tampa                                  33647               FL                  Condominium
        16801761                               Northridge                               91324               CA                  Condominium
        17066550                                EDGEWOOD                                32839               FL                  Condominium
        16713555                                Goodyear                                85338               AZ                      PUD
        16713557                                Goodyear                                85338               AZ                      PUD
        16981474                                 COVINA                                 91722               CA                 Single Family
        16838753                               HARRINGTON                               19952               DE                 Single Family
        17013534                                RALEIGH                                 27604               NC                      PUD
        16814082                                Orlando                                 32818               FL                 Single Family
        16814085                                 MIAMI                                  33126               FL                  Condominium
        17059276                              Garden Grove                              92843               CA                 Single Family
        16857631                             Havre De Grace                             21078               MD                      PUD
        17078149                               Washington                               20011               DC                 Single Family
        16965442                                PHOENIX                                 85040               AZ                      PUD
        16980751                               LAS VEGAS                                89102               NV                      PUD
        17059278                                 Bronx                                  10469               NY                  2-4 Family
        16974198                                BUCKEYE                                 85326               AZ                      PUD
        17052010                             LAKE ELSINORE                              92532               CA                      PUD
        17013568                                STOCKTON                                95205               CA                  2-4 Family
        16968300                                 TUCSON                                 85746               AZ                      PUD
        16968303                                 NAPLES                                 34119               FL                 Single Family
        17078176                               Pineville                                28134               NC                      PUD
        16985071                                 TAMPA                                  33626               FL                 Single Family
        16991638                                Manassas                                20110               VA                   Townhouse
        16857668                              WEST JORDAN                               84084               UT                 Single Family
        16965479                               BALTIMORE                                21205               MD                   Townhouse
        17044020                                 Durham                                 27701               NC                 Single Family
        17089003                               Bradenton                                34208               FL                  2-4 Family
        16851106                               LAS VEGAS                                89119               NV                      PUD
        16838770                                 DENVER                                 80222               CO                 Single Family
        17059289                                Dumfries                                22025               VA                      PUD
        16838773                              CANYON LAKE                               78133               TX                 Single Family
        17013550                               Ann Arbor                                48103               MI                  Condominium
        17012823                                 Dallas                                 75208               TX                 Single Family
        16824221                           Arlington Heights                            60005               IL                 Single Family
        16851114                               Las Vegas                                89139               NV                 Single Family
        17089013                               Alexandria                               22307               VA                 Single Family
        17001978                                CLIFTON                                 07013               NJ                  2-4 Family
        16801796                                 AURORA                                 80015               CO                 Single Family
        16685699                                 PARMA                                  44134               OH                 Single Family
        17044017                                 Fresno                                 93703               CA                 Single Family
        17012832                                Glendale                                85302               AZ                 Single Family
        16847451                                Deltona                                 32725               FL                      PUD
        16974137                            WEST SACRAMENTO                             95691               CA                 Single Family
        16974139                              Jacksonville                              32221               FL                 Single Family
        17011381                                ARTESIA                                 90701               CA                 Single Family
        16722260                               Davenport                                33896               FL                 Single Family
        16970545                                CHICAGO                                 60641               IL                      PUD
        16809685                                  MESA                                  85207               AZ                 Single Family
        17022203                               SACRAMENTO                               95835               CA                      PUD
        16648583                               PITTSBURGH                               15206               PA                 Single Family
        16970558                               Washington                               20010               DC                   Townhouse
        17022218                                PHOENIX                                 85027               AZ                 Single Family
        16853293                               Ridgefield                               98642               WA                 Single Family
        16968273                              Santa Paula                               93060               CA                 Single Family
        16798417                                DAMASCUS                                20872               MD                      PUD
        16995168                            NORTH LAS VEGAS                             89032               NV                 Single Family
        17034512                               ARLINGTON                                22202               VA                  Condominium
        17014914                                LEESBURG                                20176               VA                      PUD
        16982860                                 Tampa                                  33616               FL                      PUD
        16979134                                 Tampa                                  33603               FL                 Single Family
        16979140                               Ronkonkoma                               11779               NY                 Single Family
        17078808                               SAN DIEGO                                92116               CA                 Single Family
        17053403                                  KENT                                  98032               WA                  Condominium
        17042557                                MARIETTA                                30066               GA                 Single Family
        17014936                                Margate                                 33068               FL                 Single Family
        16819046                              CAROL STREAM                              60188               IL                  Condominium
        16714965                                ODENTON                                 21113               MD                   Townhouse
        16982882                              Palm Harbor                               34683               FL                  Condominium
        16982889                               Santa Rosa                               95403               CA                      PUD
        17034542                            Port Saint Lucie                            34986               FL                 Single Family
        17014949                               PLANTATION                               33317               FL                 Single Family
        16979163                                Orlando                                 32803               FL                 Single Family
        16979165                                SURPRISE                                85379               AZ                      PUD
        17042574                                Hampton                                 30228               GA                      PUD
        17014953                              Land O Lakes                              34639               FL                 Single Family
        17014955                               LAS VEGAS                                89113               NV                      PUD
        16819065                                PHOENIX                                 85042               AZ                 Single Family
        17000404                            Deerfield Beach                             33441               FL                 Single Family
        16798468                                MAYWOOD                                 60153               IL                 Single Family
        17042584                               WOODBRIDGE                               22193               VA                 Single Family
        16765043                                Bellevue                                98005               WA                 Single Family
        16781081                              CROWNSVILLE                               21032               MD                 Single Family
        16781085                              Jacksonville                              32216               FL                 Single Family
        16844509                               Vero Beach                               32967               FL                 Single Family
        17014969                               BALTIMORE                                21205               MD                 Single Family
        16979188                                Reunion                                 34747               FL                      PUD
        17057682                              QUEEN CREEK                               85242               AZ                      PUD
        16995033                               Yorkville                                60560               IL                  Condominium
        17057685                              LOS ANGELES                               90032               CA                  2-4 Family
        16995038                                 Conway                                 29526               SC                  Condominium
        16995039                              Garden Grove                              92844               CA                  Condominium
        16979001                             Granada Hills                              91344               CA                 Single Family
        16824085                              Jacksonville                              32246               FL                 Single Family
        16824086                                 AURORA                                 80013               CO                 Single Family
        17075838                              YORBA LINDA                               92886               CA                 Single Family
        16991488                              Queen Creek                               85242               AZ                      PUD
        17042412                               Baltimore                                21239               MD                 Single Family
        17042416                                Herndon                                 20170               VA                 Single Family
        17012693                               CUTLER BAY                               33190               FL                  Condominium
        17004675                               LAS VEGAS                                89121               NV                 Single Family
        17016259                            Port Saint Lucie                            34953               FL                 Single Family
        16979013                              Spring Hill                               34606               FL                      PUD
        16859622                               Las Vegas                                89149               NV                 Single Family
        16995054                               San Diego                                92101               CA                  Condominium
        17075848                             MORENO VALLEY                              92557               CA                 Single Family
        17016267                               Snohomish                                98296               WA                 Single Family
        17016269                                 Clovis                                 93619               CA                 Single Family
        16995064                               Union City                               07087               NJ                  2-4 Family
        16798317                                Lincoln                                 95648               CA                      PUD
        17042430                                 Lanham                                 20706               MD                   Townhouse
        17042432                               Germantown                               20876               MD                      PUD
        17055593                            WEST PALM BEACH                             33417               FL                 Single Family
        17055595                                HIGHLAND                                92346               CA                 Single Family
        16981363                            LAKE HAVASU CITY                            86406               AZ                 Single Family
        16980636                                Fremont                                 94538               CA                 Single Family
        16981367                                 Tampa                                  33617               FL                  Condominium
        17022175                                 Miami                                  33190               FL                      PUD
        16980640                                DELTONA                                 32738               FL                 Single Family
        16684830                               Henderson                                89052               NV                      PUD
        16981372                                Phoenix                                 85041               AZ                      PUD
        16981373                                BUCKEYE                                 85326               AZ                      PUD
        16981376                               BALTIMORE                                21218               MD                  2-4 Family
        16819787                                Lakewood                                98499               WA                 Single Family
        17012706                               Fort Mill                                29715               SC                      PUD
        17057713                                Detroit                                 48205               MI                 Single Family
        16968236                                Laramie                                 82070               WY                  2-4 Family
        16856862                                PHOENIX                                 85042               AZ                 Single Family
        16857592                                GOODYEAR                                85338               AZ                      PUD
        16991567                                  APEX                                  27502               NC                      PUD
        16856864                                 HIGLEY                                 85236               AZ                 Single Family
        17009041                                 Carson                                 90746               CA                 Single Family
        17009042                               La Puente                                91746               CA                 Single Family
        16824171                               SCOTTSDALE                               85255               AZ                      PUD
        17012775                               Rio Rancho                               87124               NM                      PUD
        17009049                                 Calera                                 35040               AL                      PUD
        16824174                               ROCKVILLE                                20853               MD                 Single Family
        16803844                                GOODYEAR                                85338               AZ                      PUD
        16968243                                AVENTURA                                33069               FL                  Condominium
        17009055                               Lake Worth                               33467               FL                      PUD
        17004763                               ANNANDALE                                22003               VA                      PUD
        16968251                             San Francisco                              94116               CA                 Single Family
        17057794                                 MIAMI                                  33183               FL                   Townhouse
        16982836                                 Senoia                                 30276               GA                      PUD
        17009063                                Stockton                                95210               CA                 Single Family
        17009067                               Charlevoix                               49720               MI                 Single Family
        16673205                                Deltona                                 32738               FL                 Single Family
        16838660                               BALTIMORE                                21230               MD                 Single Family
        16981384                                Phoenix                                 85009               AZ                 Single Family
        16974096                               Brentwood                                20722               MD                 Single Family
        16981387                               Hillsboro                                97124               OR                   Townhouse
        17013444                                KENOSHA                                 53140               WI                 Single Family
        16980660                             St Petersburg                              33712               FL                 Single Family
        16980665                               Las Vegas                                89103               NV                  Condominium
        16965359                                Marietta                                30062               GA                      PUD
        16838678                                HOLIDAY                                 34691               FL                 Single Family
        17057730                               SANTA ANA                                92707               CA                 Single Family
        17066481                                Orlando                                 32819               FL                  Condominium
        16991524                              QUEEN CREEK                               85242               AZ                      PUD
        17004713                               FORT MYERS                               33912               FL                  2-4 Family
        17012735                               SAINT PAUL                               55106               MN                 Single Family
        17013468                                BEALETON                                22712               VA                 Single Family
        17066496                                ANTIOCH                                 37013               TN                 Single Family
        16856833                                Phoenix                                 85050               AZ                 Single Family
        17066498                               Cape Coral                               33991               FL                 Single Family
        17066499                               Kissimmee                                34741               FL                      PUD
        16965378                               Scottsdale                               85257               AZ                 Single Family
        16784668                             VIRGINIA BEACH                             23455               VA                 Single Family
        17016302                                  Buda                                  78610               TX                      PUD
        17009013                                New York                                10011               NY                 Single Family
        17004720                                 MIAMI                                  33126               FL                  Condominium
        17009015                               Baltimore                                21244               MD                   Townhouse
        17009019                              Albuquerque                               87114               NM                 Single Family
        17012746                                 Clovis                                 93612               CA                  2-4 Family
        17012748                                 MIAMI                                  33032               FL                      PUD
        16968212                              BURTONSVILLE                              20866               MD                      PUD
        16968218                                CHANDLER                                85225               AZ                 Single Family
        16849553                                 TAMPA                                  33605               FL                 Single Family
        16980693                                 Miami                                  33186               FL                 Single Family
        16965388                                  LEHI                                  84043               UT                 Single Family
        16980697                               BALTIMORE                                21224               MD                   Townhouse
        16980699                                Seattle                                 98199               WA                 Single Family
        17016313                                 SALEM                                  97317               OR                 Single Family
        17009024                               SANTA ANA                                92703               CA                 Single Family
        17009028                                Palmdale                                93550               CA                 Single Family
        17012756                                 Lanham                                 20706               MD                      PUD
        17057766                               Beachwood                                08722               NJ                 Single Family
        16982806                                Atlanta                                 30318               GA                 Single Family
        16856853                                Orlando                                 32832               FL                      PUD
        16965398                                 PHELAN                                 92371               CA                 Single Family
        17009030                                 Wapato                                 98951               WA                 Single Family
        17009032                               Lancaster                                93536               CA                 Single Family
        17009036                               Grove City                               43123               OH                 Single Family
        17009038                               Elk Grove                                95757               CA                 Single Family
        17012769                                ORLANDO                                 32821               FL                  Condominium
        16968233                                 Denver                                 80239               CO                      PUD
        16824197                               Alexandria                               22314               VA                 Single Family
        16979116                             MORENO VALLEY                              92551               CA                 Single Family
        17016368                               Clearlake                                95422               CA                 Single Family
        16798412                               LAS VEGAS                                89149               NV                 Single Family
        16963003                              North Bergen                              07047               NJ                 Single Family
        17060564                                Miramar                                 33025               FL                  Condominium
        16852361                               Vancouver                                98661               WA                 Single Family
        17088802                               TITUSVILLE                               32780               FL                  2-4 Family
        16852364                                 IRVINE                                 92618               CA                  Condominium
        16809437                              Upper Darby                               19082               PA                 Single Family
        16968816                             Citrus Springs                             34434               FL                 Single Family
        17011105                               Littleton                                80123               CO                 Single Family
        16984859                                 Bronx                                  10463               NY                  2-4 Family
        17051821                                Stockton                                95206               CA                 Single Family
        17051822                              Broken Arrow                              74014               OK                 Single Family
        17043803                             Islip Terrace                              11752               NY                 Single Family
        17051824                                 Corona                                 92880               CA                 Single Family
        17051825                            Southern Shores                             27949               NC                 Single Family
        17051826                               Charlotte                                28216               NC                      PUD
        17051827                              Chapel Hill                               27516               NC                 Single Family
        17051828                            Rowland Heights                             91748               CA                 Single Family
        17051829                             Buffalo Grove                              60089               IL                 Single Family
        17033689                              LOS ANGELES                               90016               CA                 Single Family
        16832775                               DAVENPORT                                52804               IA                 Single Family
        17088817                                Gilbert                                 85296               AZ                      PUD
        17048328                                Phoenix                                 85085               AZ                      PUD
        16844582                               NORTH PORT                               34287               FL                 Single Family
        16851877                                Lebanon                                 45036               OH                 Single Family
        16809678                              OWINGS MILLS                              21117               MD                 Single Family
        17055580                               HENDERSON                                89074               NV                      PUD
        16419084                                 DENVER                                 80205               CO                  2-4 Family
        17066436                                PINEDALE                                85934               AZ                 Single Family
        17066437                              HUNTERSVILLE                              28078               NC                 Single Family
        16857503                             Orion Township                             48359               MI                 Single Family
        17027963                                Chehalis                                98532               WA                 Single Family
        16981352                                Surprise                                85379               AZ                      PUD
        16974062                                 Miami                                  33170               FL                 Single Family
        17055588                             DAYTONA BEACH                              32117               FL                 Single Family
        16974069                             TRABUCO CANYON                             92679               CA                  Condominium
        16672731                               Germantown                               20876               MD                 Single Family
        16857008                               Centennial                               80015               CO                      PUD
        16718744                                 PEORIA                                 85383               AZ                      PUD
        17002063                                PHOENIX                                 85006               AZ                 Single Family
        16857018                                Manteca                                 95337               CA                 Single Family
        16979383                                Passaic                                 07055               NJ                  2-4 Family
        17002071                                Jackson                                 49201               MI                 Single Family
        17065222                                 MIAMI                                  33135               FL                 Single Family
        17065227                                  Bend                                  97701               OR                      PUD
        17034773                                Orlando                                 32821               FL                  Condominium
        16979396                               Las Vegas                                89122               NV                      PUD
        17002083                               Washington                               20032               DC                   Townhouse
        17002092                                 Fallon                                 89406               NV                 Single Family
        16852755                            COLORADO SPRINGS                            80908               CO                      PUD
        16846198                                 Cotati                                 94931               CA                 Single Family
        16852763                                 LOGAN                                  84321               UT                  2-4 Family
        16849039                              Queen Creek                               85242               AZ                      PUD
        16978693                               ASHEVILLE                                28805               NC                 Single Family
        16852780                               BALTIMORE                                21224               MD                 Single Family
        16852781                              NEW ORLEANS                               70119               LA                  2-4 Family
        17003506                                 Oviedo                                 32765               FL                      PUD
        16970720                               SAN MARCOS                               92084               CA                  Condominium
        16990326                                Bluffton                                29910               SC                      PUD
        16849065                                Raleigh                                 27610               NC                  2-4 Family
        16771873                                BEL AIR                                 21015               MD                      PUD
        17003515                               Cedar City                               84720               UT                 Single Family
        17015103                                 SANDY                                  84070               UT                 Single Family
        16804074                              San Antonio                               78260               TX                      PUD
        16804075                             Champions Gate                             33896               FL                  Condominium
        16970740                               Sacramento                               95838               CA                 Single Family
        16974306                                 Clovis                                 93619               CA                 Single Family
        16768163                               WOODBRIDGE                               22193               VA                 Single Family
        16970746                               FREDERICK                                21701               MD                  2-4 Family
        16983059                               LAS VEGAS                                89141               NV                      PUD
        16844792                                PHOENIX                                 85022               AZ                      PUD
        16847637                                VENTURA                                 93004               CA                 Single Family
        16859224                               Calabasas                                91302               CA                 Single Family
        16983074                                Gilbert                                 85297               AZ                 Single Family
        16859227                                Arcadia                                 91006               CA                  Condominium
        16790783                               OAK POINT                                75068               TX                      PUD
        17003551                              Victorville                               92392               CA                 Single Family
        17015137                               Davenport                                33897               FL                      PUD
        17075452                               LAS VEGAS                                89106               NV                 Single Family
        17055856                                GOODYEAR                                85338               AZ                      PUD
        16974336                                 Mojave                                 93501               CA                  2-4 Family
        16981628                               LAS VEGAS                                89148               NV                      PUD
        16768197                                SURPRISE                                85388               AZ                      PUD
        17015148                              Lehigh Acres                              33936               FL                 Single Family
        17075464                                Allston                                 02134               MA                  2-4 Family
        16981632                             SAN BERNARDINO                             92405               CA                  2-4 Family
        16983091                               LAS VEGAS                                89141               NV                 Single Family
        16980905                                  MESA                                  85206               AZ                 Single Family
        16981634                               Fort Worth                               76104               TX                  2-4 Family
        16847660                                 LAVEEN                                 85339               AZ                      PUD
        16980907                                AVONDALE                                85323               AZ                      PUD
        16983097                                MODESTO                                 95355               CA                 Single Family
        17015151                                Phoenix                                 85012               AZ                  Condominium
        17033298                                PARRISH                                 34219               FL                      PUD
        17033299                                Lakeland                                33810               FL                      PUD
        16823637                                Tamarac                                 33321               FL                  Condominium
        16851259                               Sunnyvale                                94087               CA                  Condominium
        16851262                               Windermere                               34786               FL                 Single Family
        16851265                                SUITLAND                                20746               MD                 Single Family
        16995332                                Lockport                                60441               IL                  Condominium
        16968440                                 Tucson                                 85757               AZ                      PUD
        16985203                              Temple Hills                              20748               MD                 Single Family
        16980911                              QUEEN CREEK                               85242               AZ                 Single Family
        16801938                                Deltona                                 32738               FL                      PUD
        16965606                                GOODYEAR                                85338               AZ                      PUD
        16974355                               BALTIMORE                                21222               MD                 Single Family
        16970791                                Columbus                                31904               GA                  2-4 Family
        17055879                                GONZALES                                93926               CA                 Single Family
        16981649                                PHOENIX                                 85041               AZ                      PUD
        17033300                               ELLENWOOD                                30294               GA                      PUD
        17033301                               ELLENWOOD                                30294               GA                      PUD
        16824379                                Phoenix                                 85085               AZ                      PUD
        16851275                                PHOENIX                                 85042               AZ                 Single Family
        16995345                                 Tucson                                 85747               AZ                      PUD
        16979308                                  MESA                                  85204               AZ                 Single Family
        16995347                              SOUTH ELGIN                               60177               IL                  Condominium
        16707832                               Jonesboro                                30236               GA                      PUD
        16979312                           North Myrtle Beach                           29582               SC                  Condominium
        17002006                               Halethorpe                               21227               MD                 Single Family
        16991799                                 Reseda                                 91335               CA                 Single Family
        17042722                               KISSIMMEE                                34746               FL                  Condominium
        16835253                             WEST COLUMBIA                              29169               SC                 Single Family
        16979325                            Port Saint Lucie                            34986               FL                      PUD
        16798614                              MYRTLE BEACH                              29575               SC                 Single Family
        16968472                                  MESA                                  85205               AZ                      PUD
        16968474                              CASA GRANDE                               85222               AZ                      PUD
        17002012                              Burtonsville                              20866               MD                   Townhouse
        16981841                               KINGSPORT                                37660               TN                  2-4 Family
        16962971                               ALEXANDRIA                               22305               VA                   Townhouse
        16809400                                Fairport                                14450               NY                 Single Family
        16809402                                Chandler                                85249               AZ                      PUD
        17060539                                Highland                                92346               CA                      PUD
        16853064                              Jacksonville                              32258               FL                      PUD
        16813862                               FULLERTON                                92832               CA                 Single Family
        16798287                            Hacienda Heights                            91745               CA                  Condominium
        17060540                               Long Pond                                18334               PA                      PUD
        16303922                                WINDSOR                                 95492               CA                 Single Family
        17060545                              Garden Grove                              92843               CA                 Single Family
        17014785                                 Reseda                                 91335               CA                 Single Family
        16984833                               FLAGSTAFF                                86004               AZ                   Townhouse
        16813879                                ESCALON                                 95320               CA                 Single Family
        17000239                             HENDERSONVILLE                             28791               NC                 Single Family
        17053260                              Lehigh Acres                              33971               FL                 Single Family
        17053262                              Lehigh Acres                              33971               FL                 Single Family
        16728500                                Palm Bay                                32908               FL                 Single Family
        17014792                              SANTA MARIA                               93455               CA                 Single Family
        16809423                                STERLING                                20164               VA                 Single Family
        17053269                              LADERA RANCH                              92694               CA                  Condominium
        16728508                                SURPRISE                                85379               AZ                      PUD
        16984848                                Culpeper                                22701               VA                      PUD
        17000245                              Spotsylvania                              22553               VA                 Single Family
        17004999                               Las Vegas                                89117               NV                  Condominium
        16979334                                DETROIT                                 48204               MI                 Single Family
        16979336                                Benicia                                 94510               CA                 Single Family
        17016580                              Queen Creek                               85243               AZ                      PUD
        16846124                               LAS VEGAS                                89108               NV                 Single Family
        16846128                                TAMPICO                                 61283               IL                 Single Family
        16806926                              Hyattsville                               20784               MD                 Single Family
        16979340                               Vero Beach                               32966               FL                   Townhouse
        16968496                                PHOENIX                                 85048               AZ                      PUD
        17002038                                 Ogden                                  84404               UT                 Single Family
        16710088                               RIO RANCHO                               87144               NM                 Single Family
        17034738                                Orlando                                 32819               FL                  Condominium
        17002040                               FORT MILL                                29715               SC                      PUD
        17002043                                  Cobb                                  95426               CA                 Single Family
        17002047                                 DIXON                                  95620               CA                 Single Family
        17002048                             Salt Lake City                             84109               UT                 Single Family
        16826540                               Auburndale                               33823               FL                      PUD
        17015052                                Orlando                                 32828               FL                      PUD
        16833010                                TEMECULA                                92591               CA                      PUD
        17078200                               CUTLER BAY                               33190               FL                      PUD
        17015056                             Lake Elsinore                              92532               CA                      PUD
        17003477                               BREMERTON                                98312               WA                 Single Family
        16980810                                 TAMPA                                  33647               FL                      PUD
        16859153                            WEST VALLEY CITY                            84120               UT                 Single Family
        16859157                                PHOENIX                                 85040               AZ                      PUD
        17013600                             Pleasantville                              08232               NJ                 Single Family
        17055609                                CHANDLER                                85226               AZ                 Single Family
        16963235                                BUCKEYE                                 85326               AZ                      PUD
        16851861                                 Tampa                                  33604               FL                 Single Family
        16990129                                 DESTIN                                 32541               FL                      PUD
        16844576                                 Corona                                 92880               CA                 Single Family
        17003312                                Atlanta                                 30339               GA                 Single Family
        17055612                                 PERRY                                  31069               GA                 Single Family
        16990130                              Hyattsville                               20783               MD                 Single Family
        16824362                                Orlando                                 32819               FL                  Condominium
        17033297                             CARTERSVILLE,                              30120               GA                      PUD
        17075608                              SAN JACINTO                               92582               CA                 Single Family
        16803529                                 DORAL                                  33172               FL                      PUD
        17075609                            Deerfield Beach                             33441               FL                  Condominium
        17075611                               Tobyhanna                                18466               PA                 Single Family
        16803533                                CLEBURNE                                76031               TX                 Single Family
        16803534                                Portland                                97219               OR                 Single Family
        16847811                                 Lamont                                 93241               CA                 Single Family
        16849278                                WYOMING                                 49509               MI                  2-4 Family
        16807108                                Hialeah                                 33016               FL                  Condominium
        17077082                              WINTER HAVEN                              33880               FL                 Single Family
        16970942                                Bluffton                                29910               SC                      PUD
        17077095                                VALRICO                                 33594               FL                 Single Family
        16981807                           Montgomery Village                           20886               MD                 Single Family
        16962937                               Charlotte                                28216               NC                 Single Family
        16856597                                Orlando                                 32828               FL                      PUD
        16973800                               LAS VEGAS                                89147               NV                  Condominium
        16973802                              Middle River                              21220               MD                      PUD
        16970509                               LAS VEGAS                                89123               NV                 Single Family
        16963225                              Kelseyville                               95451               CA                 Single Family
        16990118                             Elizabethtown                              17022               PA                 Single Family
        17003253                                 Allen                                  75013               TX                      PUD
        16801613                                 IRVINE                                 92606               CA                  Condominium
        17011278                                ORLANDO                                 32806               FL                 Single Family
        16839330                                 Newnan                                 30263               GA                      PUD
        16839332                                 Newnan                                 30263               GA                 Single Family
        16963182                                PHOENIX                                 85032               AZ                 Single Family
        16970474                              FORT PIERCE                               34951               FL                 Single Family
        16970476                             Lithia Springs                             30122               GA                 Single Family
        17066412                                 Hemet                                  92545               CA                      PUD
        17027940                             SAN BERNARDINO                             92405               CA                 Single Family
        16980601                               Las Vegas                                92107               NV                 Single Family
        17043981                                Huntley                                 60142               IL                      PUD
        16970482                               LAS VEGAS                                89148               NV                      PUD
        17027947                            NORTH LAS VEGAS                             89030               NV                 Single Family
        17055569                            New Port Richey                             34653               FL                 Single Family
        16970483                                 Ocala                                  34472               FL                 Single Family
        16819744                                Concord                                 94521               CA                  Condominium
        17088991                                 Miami                                  33168               FL                 Single Family
        17088993                                Grayson                                 30017               GA                 Single Family
        17003278                                PHOENIX                                 85004               AZ                  Condominium
        17055573                            Port Saint Lucie                            34953               FL                      PUD
        17055574                            Port Saint Lucie                            34953               FL                 Single Family
        16970666                               Elk Grove                                95758               CA                 Single Family
        17015031                                 ALLEN                                  75002               TX                 Single Family
        17066601                                GLENDALE                                53212               WI                 Single Family
        17059312                                 DENVER                                 80226               CO                 Single Family
        16801813                                 LAVEEN                                 85339               AZ                      PUD
        16859133                               Washington                               20002               DC                 Single Family
        16963380                               Henderson                                89015               NV                  2-4 Family
        17055756                                 Tempe                                  85283               AZ                      PUD
        16835973                              BOLINGBROOK                               60440               IL                      PUD
        16963387                               henderson                                89121               NV                  2-4 Family
        16970679                               HAGERSTOWN                               21742               MD                 Single Family
        16835979                             WINTER SPRINGS                             32708               FL                 Single Family
        17055761                                 PEORIA                                 85381               AZ                 Single Family
        16980617                             Pembroke Pines                             33028               FL                      PUD
        17055578                               Ocklawaha                                32179               FL                      PUD
        16974057                               Rockville                                20853               MD                 Single Family
        16970495                              Fayetteville                              30214               GA                 Single Family
        16990098                               ANNANDALE                                22003               VA                 Single Family
        17003445                                 BOWIE                                  20721               MD                  Condominium
        17128642                                Ferndale                                98248               WA                 Single Family
        16974221                                Lynnwood                                98037               WA                  Condominium
        16859124                              Lincoln City                              97367               OR                 Single Family
        16963371                              King William                              23086               VA                 Single Family
        16970661                                LITHONIA                                30058               GA                      PUD
        17048247                                WOODFORD                                22580               VA                 Single Family
        16819711                            North Las Vegas                             89084               NV                      PUD
        16970452                                Jupiter                                 33458               FL                  Condominium
        16970459                              FORT PIERCE                               34951               FL                      PUD
        17088968                                 MERCED                                 95340               CA                 Single Family
        17003245                               Woodstock                                60098               IL                      PUD
        17051984                              Lehigh Acres                              33971               FL                 Single Family
        17027927                                GLENDALE                                85308               AZ                      PUD
        16970463                              Little Rock                               72209               AR                 Single Family
        16714117                                Phoenix                                 85013               AZ                  Condominium
        16990051                                Surprise                                85379               AZ                      PUD
        16984993                                San Jose                                95119               CA                 Single Family
        17000396                              Jacksonville                              32258               FL                 Single Family
        17051952                                 Miami                                  33170               FL                 Single Family
        16963141                              SAINT JOHNS                               85936               AZ                 Single Family
        17051958                              GAITHERSBURG                              20879               MD                      PUD
        16970437                                SUN CITY                                85375               AZ                      PUD
        17011238                             Salt Lake Cty                              84104               UT                 Single Family
        17055510                              Pinon Hills                               92372               CA                 Single Family
        17055513                                El Monte                                91732               CA                 Single Family
        17055515                                 Irvine                                 92614               CA                  Condominium
        16845840                               Baltimore                                21218               MD                 Single Family
        16980549                                Oroville                                95966               CA                 Single Family
        16840048                               Bradenton                                34203               FL                      PUD
        16965244                            AREO OF WHITTIER                            90604               CA                 Single Family
        17066369                                 LUSBY                                  20657               MD                 Single Family
        16840051                               Hanceville                               35077               AL                 Single Family
        17057623                               Woodbridge                               22191               VA                      PUD
        16991411                               Des Moines                               50327               IA                 Single Family
        16991414                                 Tigard                                 97224               OR                      PUD
        16980566                             SAINT CHARLES                              20603               MD                 Single Family
        16981298                            North Las Vegas                             89031               NV                      PUD
        16731524                               LITTLETON                                80122               CO                      PUD
        17057630                              Locust Grove                              22508               VA                      PUD
        16857453                               UNION CITY                               30291               GA                  Condominium
        17012639                               Allentown                                18103               PA                 Single Family
        16991430                             The Woodlands                              77382               TX                      PUD
        16838598                               KISSIMMEE                                37458               FL                      PUD
        17077251                               Cincinnati                               45239               OH                 Single Family
        16995002                               Alexandria                               22309               VA                  Condominium
        17077259                                MESQUITE                                89027               NV                 Single Family
        16857478                                 DACULA                                 30019               GA                 Single Family
        17075803                              SAN LEANDRO                               94577               CA                 Single Family
        17075805                               CEDARVILLE                               02360               MA                 Single Family
        16995014                              NEWBURY PARK                              91320               CA                      PUD
        16991454                                Norfolk                                 23505               VA                 Single Family
        16991455                                LAPORTE                                 80535               CO                  Condominium
        16991456                                Lynnwood                                98087               WA                  Condominium
        17004654                              Lehigh Acres                              33972               FL                 Single Family
        17012675                                  VAIL                                  85641               AZ                      PUD
        16708244                            (Palmdale Area)                             93550               CA                 Single Family
        16803744                               Cedar Park                               78613               TX                      PUD
        17027575                              TEMPLE HILLS                              20748               MD                 Single Family
        16852823                                LIVONIA                                 48154               MI                 Single Family
        16819371                                Bothell                                 98012               WA                      PUD
        16852827                                PHOENIX                                 85048               AZ                  Condominium
        16844808                              Queen Creek                               85242               AZ                      PUD
        16672847                                 TAMPA                                  33609               FL                  Condominium
        16819377                                Brooklyn                                11234               NY                 Single Family
        16979480                               Southfield                               48076               MI                 Single Family
        17005000                                  Mesa                                  85212               AZ                      PUD
        17005002                                  MESA                                  85212               AZ                      PUD
        17027580                            Fort Lauderdale                             33309               FL                 Single Family
        16844812                                 Anthem                                 85086               AZ                 Single Family
        16846271                               Sahuarita                                85629               AZ                 Single Family
        17034876                                GOODYEAR                                85338               AZ                      PUD
        16846274                              Jacksonville                              32256               FL                  Condominium
        16819384                               Sacramento                               95842               CA                 Single Family
        16819386                                Chicago                                 60611               IL                  Condominium
        16819387                                 Miami                                  33138               FL                  Condominium
        16798786                               OCEAN VIEW                               19970               DE                      PUD
        17005017                                 RESTON                                 20190               VA                  Condominium
        17077047                                Jamaica                                 11419               NY                  2-4 Family
        16790921                               Burlington                               05401               VT                  2-4 Family
        16798237                                PORTLAND                                97239               OR                  2-4 Family
        17014731                               NORTH PORT                               34286               FL                 Single Family
        16973931                               CAPE CORAL                               33909               FL                 Single Family
        16778645                                Miramar                                 33025               FL                  Condominium
        16847987                                BUCKEYE                                 85326               AZ                      PUD
        16847988                                Oakdale                                 95361               CA                 Single Family
        17014741                                Antioch                                 94531               CA                 Single Family
        17014749                              Saddle Brook                              07663               NJ                  2-4 Family
        16807276                                Rexburg                                 83440               ID                      PUD
        17075794                             CANYON COUNTRY                             91390               CA                      PUD
        16973943                              WINDSOR MILL                              21244               MD                      PUD
        16973944                                 ISLIP                                  11717               NY                 Single Family
        16847990                                 TEMPE                                  85283               AZ                 Single Family
        16798257                                Portland                                97239               OR                  2-4 Family
        17014750                                Orlando                                 32822               FL                      PUD
        17014752                                 Walnut                                 91789               CA                 Single Family
        17078636                                  NAPA                                  94558               CA                 Single Family
        16973954                               Cape Coral                               33904               FL                 Single Family
        16839985                                 Albany                                 12202               NY                  2-4 Family
        16859589                               ROOSEVELT                                84066               UT                 Single Family
        17060524                              Los Angeles                               90066               CA                 Single Family
        17060527                             Moreno Valley                              92553               CA                 Single Family
        16852325                              QUEEN CREEK                               85243               AZ                      PUD
        17014767                                Surprise                                85379               AZ                      PUD
        16798270                             POMPANO BEACH                              33064               FL                  Condominium
        16813859                              N LAS VEGAS                               89084               NV                      PUD
        16719089                               SCOTTSDALE                               85259               AZ                      PUD
        16973964                                Yucaipa                                 92399               CA                      PUD
        16839991                                Lansing                                 48911               MI                 Single Family
        17000219                               Belleville                               07109               NJ                 Single Family
        17060530                             San Bernardino                             92407               CA                 Single Family
        17060531                              Chino Hills                               91709               CA                 Single Family
        16852970                             VALLEY SPRINGS                             95252               CA                      PUD
        16852971                              SAN ANTONIO                               78258               TX                 Single Family
        16849248                              TAYLORSVILLE                              84123               UT                 Single Family
        16970910                                FONTANA                                 92337               CA                 Single Family
        16970913                               Encinitas                                92024               CA                 Single Family
        17060533                                 Blythe                                 92225               CA                 Single Family
        17066322                               Carrollton                               75006               TX                 Single Family
        17055470                               Villa Park                               60181               IL                      PUD
        17055471                               Palm Coast                               32137               FL                      PUD
        17055472                               Lancaster                                93535               CA                 Single Family
        16980512                                ORLANDO                                 32835               FL                  Condominium
        17055475                              Queen Creek                               85242               AZ                      PUD
        16839250                                 Nassau                                 12123               NY                  2-4 Family
        17055478                                Wheaton                                 60187               IL                 Single Family
        17043895                               Washington                               20032               DC                   Townhouse
        16839257                               LAS VEGAS                                89139               NV                      PUD
        17008989                                Orlando                                 32821               FL                  Condominium
        16835695                               ARLINGTON                                22206               VA                 Single Family
        17022052                               Emmitsburg                               21727               MD                      PUD
        17022059                                Manassas                                20110               VA                      PUD
        17055481                              Lehigh Acres                              33971               FL                 Single Family
        16965214                               PROVIDENCE                               02909               RI                  2-4 Family
        16839260                               Las Vegas                                89148               NV                      PUD
        17066339                                Surprise                                85387               AZ                      PUD
        17027865                                 PEORIA                                 85381               AZ                 Single Family
        16970658                                 Naples                                 34120               FL                 Single Family
        17055489                                 OCOEE                                  34761               FL                      PUD
        17027868                             Mission Hills                              91345               CA                 Single Family
        16839266                               Henderson                                89044               NV                      PUD
        16674597                                 Renton                                 98056               WA                 Single Family
        17066344                               Sunnyside                                11104               NY                     CO-OP
        17027870                                 PERRIS                                 92570               CA                 Single Family
        17066346                                Arcadia                                 91007               CA                 Single Family
        16857412                               Hagerstown                               21742               MD                 Single Family
        17066348                                Chicago                                 60605               IL                  Condominium
        17066349                               Homestead                                33035               FL                  Condominium
        17027875                             SILVER SPRING                              20901               MD                 Single Family
        16826966                             West Palm Bch                              33415               FL                      PUD
        16978731                             UPPER MARLBORO                             20772               MD                 Single Family
        16835398                                 Ocala                                  34473               FL                 Single Family
        16978736                                BUCKEYE                                 85326               AZ                      PUD
        16844471                               West Olive                               49460               MI                 Single Family
        16835723                                LAWRENCE                                01841               MA                  2-4 Family
        16729372                             Stone Mountain                             30088               GA                 Single Family
        17088933                                 Pueblo                                 81005               CO                 Single Family
        16729377                               HENDERSON                                89044               NV                      PUD
        17066351                               Las Vegas                                89109               NV                  Condominium
        17066352                                Ontario                                 91761               CA                 Single Family
        17066353                               Santa Cruz                               95062               CA                 Single Family
        16852816                                PHOENIX                                 85037               AZ                 Single Family
        16819364                              South Boston                              24592               VA                 Single Family
        17013019                              Apple Valley                              92308               CA                      PUD
        16973920                               San Pablo                                94806               CA                 Single Family
        17075773                                CAREFREE                                85377               AZ                 Single Family
        17066316                              San Antonio                               78233               TX                      PUD
        17066317                              San Antonio                               78233               TX                      PUD
        16845802                                 Sonoma                                 95476               CA                 Single Family
        17048177                                 Kearns                                 84118               UT                 Single Family
        16981235                               LAS VEGAS                                89147               NV                 Single Family
        17043885                                Paterson                                07503               NJ                 Single Family
        17027847                               Las Vegas                                89131               NV                  Condominium
        16970384                               VERO BEACH                               32962               FL                 Single Family
        17022044                              SIGNAL HILL                               90755               CA                 Single Family
        17011194                               Cape Coral                               33991               FL                 Single Family
        16813805                                STOCKTON                                95210               CA                 Single Family
        16973915                               BRASSTOWN                                28902               NC                 Single Family
        16798227                                PORTLAND                                97239               OR                  2-4 Family
        16798228                                Garland                                 75042               TX                 Single Family
        17014720                               WOODBRIDGE                               22191               VA                      PUD
        17014728                                 Dallas                                 75206               TX                 Single Family
        17014729                                Clinton                                 84015               UT                 Single Family
        17043851                               La Quinta                                92253               CA                  Condominium
        17043852                                Torrance                                90502               CA                 Single Family
        16981205                               LA PUENTE                                91744               CA                 Single Family
        16839219                               HENDERSON                                89012               NV                      PUD
        16809499                                Orlando                                 32835               FL                  Condominium
        17022012                                ORLANDO                                 32835               FL                  Condominium
        17022018                                PHOENIX                                 85043               AZ                      PUD
        17011169                              Kansas City                               64118               MO                      PUD
        16963072                                 TUCSON                                 85746               AZ                 Single Family
        16826913                             SILVER SPRING                              20906               MD                 Single Family
        16770788                                Beatrice                                68310               NE                 Single Family
        16968880                                Detroit                                 48205               MI                 Single Family
        17002422                            North Las Vegas                             89084               NV                 Single Family
        17011172                                TERRELL                                 75160               TX                 Single Family
        17022028                                 TAMPA                                  33610               FL                 Single Family
        16826924                           MONTGOMRY VILLAGE                            20886               MD                      PUD
        16780918                                MARICOPA                                85239               AZ                 Single Family
        16839193                               Washington                               20010               DC                  Condominium
        16693393                               KNOXVILLE                                37921               TN                  2-4 Family
        16981187                               HENDERSON                                89044               NV                      PUD
        16839194                                CHANDLER                                85249               AZ                      PUD
        17077123                             The Woodlands                              77382               TX                      PUD
        16857340                                THURMONT                                21788               MD                 Single Family
        16857343                                  AVON                                  46123               IN                 Single Family
        16980464                            NORTH LAS VEGAS                             89030               NV                      PUD
        16980465                                CO SPGS                                 80916               CO                  Condominium
        16980466                             San Francisco                              94121               CA                  2-4 Family
        16980467                                CHANDLER                                85248               AZ                      PUD
        17043838                            North Las Vegas                             89085               NV                      PUD
        17043839                                 Laveen                                 85339               AZ                      PUD
        16835637                               BELTSVILLE                               20705               MD                      PUD
        16775049                               HENDERSON                                89014               NV                 Single Family
        16968851                                 BOWIE                                  20721               MD                  Condominium
        17011147                                 Corona                                 92880               CA                 Single Family
        17000293                                EVERETT                                 98204               WA                  Condominium
        17043840                            Port Saint Lucie                            34953               FL                 Single Family
        17043845                              PINAL COUNTY                              85242               AZ                      PUD
        17043848                              South Jordan                              84095               UT                      PUD
        16963056                              Centreville                               20120               VA                   Townhouse
        17011152                              Jacksonville                              32224               FL                  Condominium
        17011153                                Phoenix                                 85037               AZ                 Single Family
        17011154                                 Lorton                                 22079               VA                      PUD
        17048035                             SALT LAKE CITY                             84103               UT                 Single Family
        16819503                               ANNANDALE                                22003               VA                  Condominium
        16844299                            South Saint Paul                            55075               MN                  Condominium
        16968763                               Jonestown                                78645               TX                  Condominium
        16968764                                Longmont                                80503               CO                      PUD
        17011057                                PHOENIX                                 85027               AZ                 Single Family
        17056066                               South Gate                               90280               CA                  2-4 Family
        16770670                                Buffalo                                 14214               NY                 Single Family
        17027719                                  BEND                                  97701               OR                 Single Family
        16823976                                FAIRFAX                                 22030               VA                  Condominium
        16809397                               San Dimas                                91773               CA                      PUD
        16968777                               Broomfield                               80020               CO                      PUD
        16801406                              Albuquerque                               87102               NM                 Single Family
        17056076                               Oro Valley                               85755               AZ                      PUD
        16978904                               RIVERSIDE                                92509               CA                 Single Family
        16978905                                Margate                                 33063               FL                  Condominium
        16994945                                 Doral                                  33172               FL                      PUD
        17002323                             POWDER SPRINGS                             30127               GA                 Single Family
        16981122                                OAKLAND                                 94621               CA                 Single Family
        17056083                                FONTANA                                 92336               CA                 Single Family
        17048065                                GILBERT                                 85296               AZ                      PUD
        16981127                              COLLEGE PARK                              89032               NV                      PUD
        16823994                              CONNERSVILLE                              47331               IN                 Single Family
        16681758                              San Antonio                               78244               TX                      PUD
        17088783                                  ROY                                   98580               WA                 Single Family
        16994950                                Chicago                                 60660               IL                  Condominium
        16994954                               Ocklawaha                                32179               FL                 Single Family
        16994956                                Townsend                                19734               DE                      PUD
        16968795                                Orlando                                 32828               FL                      PUD
        16994959                              Mercersburg                               17236               PA                 Single Family
        17011088                                 Renton                                 98059               WA                      PUD
        16981130                               SANTA ANA                                92701               CA                 Single Family
        16405824                                 Naples                                 34119               FL                      PUD
        16845704                               Boca Raton                               33496               FL                 Single Family
        16681760                           MONTGOMERY VILLAGE                           20886               MD                      PUD
        16826835                               NORTH PORT                               34288               FL                 Single Family
        16686057                              CLARKSVILLE                               37042               TN                  2-4 Family
        17088791                          BROADWAY MANCHESTER                           90003               CA                  2-4 Family
        16994961                                  Katy                                  77449               TX                      PUD
        16994965                                Herndon                                 20170               VA                      PUD
        16798946                                Seattle                                 98125               WA                  2-4 Family
        16994969                               Middletown                               19709               DE                 Single Family
        17021217                              BURTONSVILLE                              20866               MD                      PUD
        17027755                                PHOENIX                                 85051               AZ                 Single Family
        16981145                               ALEXANDRIA                               22312               VA                  Condominium
        17048087                               Jonesboro                                30236               GA                 Single Family
        16835593                                 RESTON                                 20191               VA                      PUD
        16994973                               Hagerstown                               21740               MD                      PUD
        17002357                                MADISON                                 53718               WI                 Single Family
        16981150                                ORLANDO                                 32821               FL                  Condominium
        17027761                                LAKEWOOD                                90712               CA                 Single Family
        16981151                                Orlando                                 32821               FL                  Condominium
        16980424                                 FRESNO                                 93727               CA                 Single Family
        16826857                                 OLNEY                                  20832               MD                 Single Family
        16978940                                ORLANDO                                 32835               FL                      PUD
        16994981                                 Reston                                 20194               VA                      PUD
        16994984                               Woodbridge                               22191               VA                      PUD
        16965122                              West Valley                               84119               UT                 Single Family
        16980434                               LAS VEGAS                                89101               NV                 Single Family
        16845732                                SAN JOSE                                95112               CA                  Condominium
        17027776                                  BEND                                  97701               OR                 Single Family
        16994993                               Arlington                                22202               VA                   Townhouse
        16978956                              Hyattsville                               20784               MD                 Single Family
        16994996                              Fayetteville                              28301               NC                 Single Family
        17077103                                 Bowie                                  20715               MD                      PUD
        17077108                              Falls Church                              22041               VA                  Condominium
        16980446                              SAINT GEORGE                              84770               UT                 Single Family
        16980449                                 Naples                                 34104               FL                  Condominium
        16981179                                 MAGNA                                  84044               UT                 Single Family
        17077114                                Van Nuys                                91406               CA                 Single Family
        17077117                               San Mateo                                94402               CA                 Single Family
        16845750                                Monkton                                 05469               VT                 Single Family
        16965147                            Port Saint Lucie                            34983               FL                 Single Family
        16965148                                 Oakley                                 94561               CA                 Single Family
        16809334                                 Canton                                 48188               MI                 Single Family
        17088703                                 Gaston                                 29053               SC                 Single Family
        17088705                                  YORK                                  17406               PA                      PUD
        16788731                             SILVER SPRING                              20902               MD                 Single Family
        17078587                               Charlotte                                28216               NC                 Single Family
        17011007                                Culpeper                                22701               VA                      PUD
        16835501                              LEHIGH ACRES                              33971               FL                 Single Family
        16823920                                 QUEENS                                 11368               NY                  2-4 Family
        17088712                                RICHMOND                                23233               VA                      PUD
        17088714                                DELTONA                                 32725               FL                 Single Family
        17088717                            District Heights                            20747               MD                 Single Family
        16984761                                CO SPGS                                 80911               CO                 Single Family
        17048000                              Victorville                               92394               CA                 Single Family
        17048001                              Lake Forest                               92630               CA                 Single Family
        17048004                             The Woodlands                              77382               TX                 Single Family
        17048007                                  Napa                                  94559               CA                 Single Family
        16770632                              Chula Vista                               91914               CA                      PUD
        17088720                               Woodbridge                               22193               VA                 Single Family
        16823933                             West Hollywood                             90048               CA                  Condominium
        16968731                                BUCKEYE                                 85326               AZ                      PUD
        16835522                                 Delano                                 55328               MN                 Single Family
        16984780                               WOODBRIDGE                               22191               VA                 Single Family
        16968744                            WEST PALM BEACH                             33407               FL                 Single Family
        16968745                                BESSEMER                                35022               AL                 Single Family
        16788765                                MANASSAS                                20111               VA                 Single Family
        16968748                                 TACOMA                                 98418               WA                 Single Family
        17000184                               Las Vegas                                89115               NV                 Single Family
        16809379                                MCKINNEY                                75069               TX                  2-4 Family
        17000190                                 Miami                                  33196               FL                  Condominium
        16984798                               North Port                               34288               FL                 Single Family
        17048032                               OCEANSIDE                                92054               CA                  Condominium
        17130514                                New York                                10003               NY                     CO-OP
        17130515                              Philadelphia                              19122               PA                 Single Family
        17130517                               Perryville                               21903               MD                      PUD
        16803652                               Scarsdale                                10583               NY                 Single Family
        17057594                                Columbia                                29223               SC                 Single Family
        16856686                               LAS VEGAS                                89170               NV                 Single Family
        17130522                                Maidens                                 23102               VA                      PUD
        17130523                                Alhambra                                91803               CA                 Single Family
        17021109                               LAS VEGAS                                89115               NV                 Single Family
        16968698                              Jacksonville                              32210               FL                 Single Family
        16981032                               CHARLOTTE                                28215               NC                      PUD
        16978822                                Orlando                                 32821               FL                  Condominium
        17088698                                 ARLETA                                 91331               CA                 Single Family
        16979556                              RESEDA AREA                               91335               CA                  Condominium
        16835499                            Fort Lauderdale                             33312               FL                 Single Family
        16978833                                Orlando                                 32821               FL                  Condominium
        16732004                                Sanford                                 32771               FL                      PUD
        16732007                              Bakersfield                               93311               CA                 Single Family
        16852911                             BATTLE GROUND                              98604               WA                 Single Family
        16785034                               BALTIMORE                                21213               MD                   Townhouse
        16785035                                EL PASO                                 79938               TX                 Single Family
        16785038                               BALTIMORE                                21225               MD                   Townhouse
        16826755                                Onalaska                                54650               WI                 Single Family
        16819466                                CHAMPION                                44483               OH                 Single Family
        17065411                               Brandywine                               20613               MD                 Single Family
        16839079                              MELROSE PARK                              60160               IL                 Single Family
        16978852                              HYATTSVILLE                               20782               MD                 Single Family
        16979581                               Cape Coral                               33909               FL                 Single Family
        17021141                           PALM BEACH GARDENS                           33418               FL                  Condominium
        17002270                                 TOOELE                                 84074               UT                 Single Family
        17077009                                 Union                                  41091               KY                 Single Family
        16849202                             CANAL WHCHSTR                              43110               OH                 Single Family
        16729813                             Gleneden Beach                             97388               OR                 Single Family
        17027688                               LAS VEGAS                                89178               NV                      PUD
        16845646                                CHICAGO                                 60629               IL                 Single Family
        17077017                                Richmond                                94801               CA                 Single Family
        16981081                               FX STATION                               22039               VA                 Single Family
        16981083                             FREDERICKSBURG                             22407               VA                 Single Family
        16819499                                 NEWARK                                 07103               NJ                  2-4 Family
        17021166                               Plantation                               33322               FL                      PUD
        16980360                                Reunion                                 34747               FL                      PUD
        16978881                             Salt Lake City                             84124               UT                 Single Family
        17005130                               LAS VEGAS                                89179               NV                      PUD
        17021170                                FOXRIDGE                                21133               MD                 Single Family
        17021173                            FERNANDINA BEACH                            32034               FL                      PUD
        17021175                                 ARDEN                                  28704               NC                 Single Family
        17077034                               Sykesville                               21784               MD                 Single Family
        16980376                              RANDALLSTOWN                              21133               MD                 Single Family
        16852967                              CAPITOL HGTS                              20743               MD                 Single Family
        16845677                                Oakland                                 94605               CA                  Condominium
        17005144                              ORANGE CITY                               32763               FL                 Single Family
        17077041                              Pico Rivera                               90660               CA                 Single Family
        17078561                               Charlotte                                28217               NC                 Single Family
        16813777                              Philadelphia                              19120               PA                   Townhouse
        16984736                               LAS VEGAS                                89106               NV                 Single Family
        16973887                              San Gabriel                               91776               CA                 Single Family
        17000137                                Visalia                                 93277               CA                 Single Family
        17014697                                 BOWIE                                  20720               MD                      PUD
        17000141                              Chesterfield                              63017               MO                 Single Family
        16973898                                BARSTOW                                 92311               CA                 Single Family
        17000148                               Kissimmee                                34747               FL                  Condominium
        16991394                               Vancouver                                98661               WA                  Condominium
        16856694                               SAN DIEGO                                92114               CA                  2-4 Family
        16856697                            Lake Panasoffkee                            33538               FL                 Single Family
        17075755                                SAN JOSE                                95116               CA                  Condominium
        16859537                               Round Rock                               78664               TX                      PUD
        16853005                                 Keller                                 76248               TX                      PUD
        16714741                            New Port Richey                             34653               FL                      PUD
        17088700                                Hanover                                 21076               MD                      PUD
        17057561                                LUCKETTS                                20176               VA                 Single Family
        16849364                               HENDERSON                                89052               NV                      PUD
        16847908                                Murrieta                                92563               CA                 Single Family
        16856656                                LAKELAND                                33810               FL                      PUD
        16856661                               BAKER CITY                               97814               OR                 Single Family
        16857392                               Sammamish                                98075               WA                      PUD
        17057579                               SANTA ANA                                92707               CA                 Single Family
        16857396                               FREDERICK                                21702               MD                 Single Family
        16856667                               ROCKVILLE                                20853               MD                 Single Family
        16803648                               Fullerton                                92833               CA                 Single Family
        16859509                               WELLINGTON                               33414               FL                      PUD
        16849387                                PHOENIX                                 85015               AZ                 Single Family
        16798836                               BROOMFIELD                               80020               CO                 Single Family
        16978813                                 DENVER                                 80123               CO                  Condominium
        16771251                                W JORDAN                                84088               UT                   Townhouse
        16809248                               Newcastle                                98059               WA                 Single Family
        16852179                               Washington                               20032               DC                  2-4 Family
        16984662                              Jersey City                               07307               NJ                  2-4 Family
        16809250                                Gilbert                                 85297               AZ                      PUD
        16809254                             Coconut Grove                              33133               FL                  Condominium
        16823836                                 Vienna                                 22181               VA                  Condominium
        16984672                               SAN DIEGO                                92126               CA                 Single Family
        16852192                                Columbia                                21044               MD                      PUD
        16968646                              Jacksonville                              32210               FL                 Single Family
        16835432                              LEHIGH ACRES                              33971               FL                 Single Family
        16809277                              Saint George                              84790               UT                      PUD
        17027602                               CAPE CORAL                               33991               FL                 Single Family
        16819400                              La Crescenta                              91214               CA                 Single Family
        16819409                                 WYLIE                                  75098               TX                 Single Family
        16979514                                LA VERNE                                91750               CA                  Condominium
        16968663                                Bluffton                                29910               SC                      PUD
        16968669                                Paterson                                07503               NJ                  2-4 Family
        17027614                                Orlando                                 32821               FL                  Condominium
        16826700                             SILVER SPRING                              20906               MD                  Condominium
        16981007                             PLEASANTVILLE                              08232               NJ                 Single Family
        16981009                                 ELMONT                                 11003               NY                 Single Family
        16770578                                 LEHIGH                                 33972               FL                 Single Family
        16728385                                MANASSAS                                20111               VA                 Single Family
        17002220                               BRENTWOOD                                94513               CA                 Single Family
        17027639                                Fontana                                 92336               CA                 Single Family
        17055992                              DES PLAINES                               60018               IL                 Single Family
        17047978                              Chesterfield                              23838               VA                      PUD
        16851417                             COMMERCE CITY                              80022               CO                 Single Family
        16973783                                 Lanham                                 20706               MD                 Single Family
        16973784                              WALLA WALLA                               99362               WA                  2-4 Family
        16778496                             PRINCE WILLIAM                             22192               VA                 Single Family
        17033420                                San Jose                                95138               CA                 Single Family
        17033428                            Paradise Valley                             85253               AZ                 Single Family
        16680158                               Las Vegas                                89183               NV                      PUD
        16973755                               PORTSMOUTH                               23701               VA                 Single Family
        16981776                               New Castle                               19720               DE                      PUD
        16973759                                Suitland                                20746               MD                   Townhouse
        17033430                                Manassas                                20110               VA                      PUD
        16962980                               LAS VEGAS                                89147               NV                 Single Family
        16839867                             W SPRINGFIELD                              22152               VA                 Single Family
        17021939                            Port Saint Lucie                            34983               FL                 Single Family
        16839870                              BAKERSFIELD                               93307               CA                 Single Family
        16847891                                 VISTA                                  92083               CA                  2-4 Family
        16859474                             Pembroke Pines                             33028               FL                      PUD
        17021940                               Charlotte                                28227               NC                 Single Family
        17021947                               Plainfield                               07060               NJ                  2-4 Family
        16813745                             HARKER HEIGHTS                             76543               TX                  2-4 Family
        17059573                            NORTH LAUDERDALE                            33068               FL                 Single Family
        16859390                                  ELBA                                  36323               AL                 Single Family
        16981783                                ACWORTH                                 30102               GA                      PUD
        17047998                                 QUEENS                                 11365               NY                 Single Family
        16852228                            NORTH LAS VEGAS                             89032               NV                 Single Family
        17021959                              JACKSONVILLE                              32225               FL                 Single Family
        17078546                                Atlanta                                 30312               GA                  2-4 Family
        16973860                                Oakland                                 94621               CA                  2-4 Family
        16859491                            LAVA HOT SPRINGS                            83246               ID                 Single Family
        16973868                          South Richmond Hill                           11419               NY                  2-4 Family
        17000119                                Stanwood                                98292               WA                 Single Family
        17014676                                Suitland                                20746               MD                      PUD
        16984723                                ORLANDO                                 32821               FL                  Condominium
        17000129                               Ocean City                               21842               MD                  Condominium
        16851406                                Modesto                                 95350               CA                 Single Family
        16718162                                 Tracy                                  95377               CA                 Single Family
        17013849                              CASA GRANDE                               85222               AZ                      PUD
        17059581                              SOUTH JORDAN                              84095               UT                      PUD
        16973779                                 Miami                                  33032               FL                      PUD
        16983122                                Kennesaw                                30144               GA                 Single Family
        16983127                              Severna Park                              21146               MD                 Single Family
        17003601                               Nashville                                37201               TN                  Condominium
        17003605                               Sacramento                               95822               CA                 Single Family
        17005064                                 BOSTON                                 22713               VA                 Single Family
        16803427                               White Post                               22663               VA                 Single Family
        16983131                               San Diego                                92122               CA                 Single Family
        16983133                                Waldorf                                 20603               MD                 Single Family
        16983138                               Annapolis                                21403               MD                 Single Family
        16970826                                CLINTON                                 20735               MD                 Single Family
        16849166                             POWDER SPRINGS                             30127               GA                 Single Family
        16704373                            North Las Vegas                             89084               NV                 Single Family
        16856461                               ROCKVILLE                                20853               MD                 Single Family
        16849171                                MADISON                                 30650               GA                 Single Family
        16856463                           COUNTRY CLUB HILLS                           60478               IL                 Single Family
        16790858                               SCOTTSDALE                               85254               AZ                 Single Family
        16974407                                PHOENIX                                 85009               AZ                 Single Family
        16983159                                 Naples                                 34120               FL                      PUD
        16807012                                 Apopka                                 32703               FL                      PUD
        17055933                                 Lanham                                 20706               MD                 Single Family
        16803457                                 DORAL                                  33178               FL                  Condominium
        17047918                                Atlanta                                 30342               GA                 Single Family
        16775561                                San Jose                                95138               CA                  Condominium
        17047919                              LITTLE ROCK                               72206               AR                 Single Family
        16847734                                Suitland                                20746               MD                 Single Family
        16856483                              BAKERSFIELD                               93308               CA                 Single Family
        16847738                               PETERSBURG                               23803               VA                 Single Family
        16970859                              HYATTSVILLE                               20782               MD                 Single Family
        16803463                               Arlington                                98223               WA                      PUD
        16974422                               LAS VEGAS                                89149               NV                 Single Family
        17055944                               Hyde Park                                02136               MA                  2-4 Family
        16983172                               Eagle Lake                               33839               FL                      PUD
        16983173                               Annapolis                                21403               MD                 Single Family
        16790885                                 NAPLES                                 34120               FL                      PUD
        16807037                                BUCKEYE                                 85326               AZ                      PUD
        16803476                               NEW MARKET                               21774               MD                  Condominium
        16803477                               NEW MARKET                               21774               MD                  Condominium
        16774852                                BUCKEYE                                 85326               AZ                      PUD
        17010952                                AVONDALE                                85323               AZ                      PUD
        16813601                                MODESTO                                 95355               CA                 Single Family
        16833203                             Mountain House                             95391               CA                 Single Family
        16803480                                HANOVER                                 17331               PA                      PUD
        17047941                            Port Saint Lucie                            34953               FL                 Single Family
        17055960                                 Winona                                 55987               MN                  2-4 Family
        16839743                              Chino Hills                               91709               CA                 Single Family
        16833211                               Las Vegas                                89122               NV                      PUD
        16680127                               FALLBROOK                                92028               CA                 Single Family
        16803491                              NORTHAMPTON                               18067               PA                      PUD
        17047952                              Zephyrhills                               33542               FL                 Single Family
        17075574                                Surprise                                85387               AZ                      PUD
        17075578                                Maricopa                                85239               AZ                      PUD
        17033401                               FREDERICK                                21703               MD                      PUD
        17010975                                  York                                  17404               PA                      PUD
        17010977                               Woodbridge                               22193               VA                      PUD
        17010978                              Lehigh Acres                              33972               FL                 Single Family
        17010979                                Atlanta                                 30331               GA                 Single Family
        16721855                                Phoenix                                 85035               AZ                 Single Family
        16973730                               Riverside                                92504               CA                 Single Family
        17078419                                 MIAMI                                  33032               FL                      PUD
        16974463                                TUJUNGA                                 91043               CA                  Condominium
        16974467                               Baltimore                                21229               MD                 Single Family
        17010980                                  YUMA                                  85364               AZ                 Single Family
        16813635                               LAS VEGAS                                89108               NV                 Single Family
        17078392                                 Miami                                  33186               FL                      PUD
        16965691                            Rancho Cucamonga                            91739               CA                 Single Family
        16851351                              Queen Creek                               85242               AZ                      PUD
        17033394                             West Caldwell                              07006               NJ                 Single Family
        17052267                                 AUBURN                                 98001               WA                   Townhouse
        16968530                              CENTREVILLE                               20120               VA                      PUD
        16835325                                 LEX PK                                 20653               MD                   Townhouse
        16823744                                Pinckney                                48169               MI                  Condominium
        17042805                                WILLOWS                                 95988               CA                 Single Family
        16835335                                POTOMAC                                 20854               MD                      PUD
        16835338                                AVISTON                                 62216               IL                 Single Family
        16851382                              QUEEN CREEK                               85242               AZ                      PUD
        16823769                                 Ocoee                                  34761               FL                 Single Family
        16968562                               Ellenwood                                30294               GA                      PUD
        16846207                                Deltona                                 32738               FL                      PUD
        17002111                               Park Ridge                               60068               IL                  Condominium
        17034819                                Phoenix                                 85022               AZ                  Condominium
        16835366                              Santa Maria                               93458               CA                 Single Family
        16978706                               ASHEVILLE                                28804               NC                 Single Family
        17002125                              Albuquerque                               87122               NM                  2-4 Family
        17002127                               Park Ridge                               60068               IL                  Condominium
        16819334                            West Palm Beach                             33401               FL                  Condominium
        16846227                           Hilton Head Island                           29926               SC                      PUD
        17002130                                PHOENIX                                 85022               AZ                 Single Family
        17002131                                STOCKTON                                95206               CA                 Single Family
        17002133                              Mount Vernon                              98273               WA                      PUD
        16968596                                ACWORTH                                 30101               GA                 Single Family
        16846235                                MANASSAS                                20109               VA                 Single Family
        16661965                               Plant City                               33566               FL                      PUD
        16979450                               CRESTLINE                                92325               CA                 Single Family
        16978727                               SUCCASUNNA                               07876               NJ                 Single Family
        16826640                             Pompano Beach                              33060               FL                  Condominium
        16729755                              TEMPLE HILLS                              20748               MD                 Single Family
        17005054                               FULLERTON                                92833               CA                  Condominium
        16844453                            South Saint Paul                            55075               MN                  Condominium
        16684076                              GOLD CANYON                               85218               AZ                      PUD
        16692099                               LOUISVILLE                               40229               KY                 Single Family
        17011210                            Fort Lauderdale                             33304               FL                  Condominium
        15999358                              QUEEN CREEK                               85242               AZ                 Single Family
        17011215                                Murrieta                                92562               CA                      PUD
        17000363                                COLONIA                                 07067               NJ                 Single Family
        17051931                                 WALNUT                                 91789               CA                 Single Family
        16835712                              Bolingbrook                               60440               IL                 Single Family
        16963125                                 TACOMA                                 98406               WA                 Single Family
        16970417                               Union City                               07087               NJ                  2-4 Family
        17051831                                 Tampa                                  33629               FL                 Single Family
        17051833                            West Palm Beach                             33412               FL                 Single Family
        17051835                                Stockton                                95206               CA                 Single Family
        17060584                               SHEBOYGAN                                53081               WI                  2-4 Family
        17051839                                 Boston                                 02135               MA                 Single Family
        16852388                                DEARBORN                                48126               MI                 Single Family
        16968833                              COLLEGE PARK                              20740               MD                 Single Family
        16968834                              COLLEGE PARK                              20740               MD                 Single Family
        16968835                              SOUTH TUCSON                              85713               AZ                 Single Family
        17011127                                Florence                                85232               AZ                 Single Family
        16984974                              BRYANS ROAD                               20616               MD                 Single Family
        17003204                                 TUCSON                                 85748               AZ                      PUD
        17000370                                TOLLESON                                85353               AZ                      PUD
        17003209                              SUMMERVILLE                               29483               SC                 Single Family
        17048210                                Concord                                 94520               CA                 Single Family
        17055507                                Stockton                                95205               CA                 Single Family
        17060691                                MURRIETA                                92563               CA                 Single Family
        16835720                                BUCKEYE                                 85326               AZ                      PUD
        16970423                                Passaic                                 07055               NJ                  2-4 Family
        17021279                                 Merced                                 95348               CA                 Single Family
        16849330                                 BRONX                                  10460               NY                  2-4 Family
        16965161                              Arizona City                              85223               AZ                 Single Family
        16965162                                 WELDON                                 93283               CA                 Single Family
        16980476                               Ocklawaha                                32179               FL                      PUD
        16980478                               Belleview                                34420               FL                 Single Family
        16965171                               ALLENTOWN                                18102               PA                 Single Family
        16849356                                 Ocala                                  34473               FL                 Single Family
        17011115                              Lehigh Acres                              33972               FL                 Single Family
        17033468                              INDIANAPOLIS                              46218               IN                 Single Family
        16968600                                 MIAMI                                  33032               FL                   Townhouse
        16809229                              Gainesville                               20155               VA                      PUD
        16984647                                ORLANDO                                 32822               FL                  Condominium
        17078486                              FARMERSVILLE                              93223               CA                 Single Family
        16984654                                Clifton                                 07011               NJ                  2-4 Family
        16970655                               LAS VEGAS                                89110               NV                      PUD
        16990258                                GILBERT                                 85296               AZ                      PUD
        16859110                                Bellevue                                98008               WA                 Single Family
        16991848                                 Layton                                 84040               UT                 Single Family
        16835304                              SOUTH MIAMI                               33143               FL                 Single Family
        16731942                               Germantown                               20874               MD                      PUD
        16851337                               Centralia                                98531               WA                 Single Family
        16731945                               Bradenton                                34202               FL                  Condominium
        17033376                               CARBONTON                                27330               NC                 Single Family
        16974385                              East Parrish                              34219               FL                      PUD
        16784927                                 BUFORD                                 30519               GA                      PUD
        16974388                             SULLY STATION                              20120               VA                   Townhouse
        17113525                             SAN BERNARDINO                             92411               CA                 Single Family
        17013735                                  ATL                                   30315               GA                 Single Family
        16991806                              Saint Louis                               63116               MO                 Single Family
        17013741                                 Venice                                 34285               FL                  Condominium
        17013746                                Martinez                                94553               CA                 Single Family
        16991812                            Clinton Township                            48035               MI                 Single Family
        16985253                             Mount Pleasant                             29464               SC                      PUD
        16991817                                REDMOND                                 97756               OR                 Single Family
        17033358                             Brooklyn Park                              55443               MN                 Single Family
        17078372                              Douglasville                              30134               GA                      PUD
        16968502                               Flat Rock                                48134               MI                  Condominium
        16985271                                Florence                                85232               AZ                      PUD
        16968506                             Pleasantville                              08232               NJ                 Single Family
        16776942                              Orange Park                               32003               FL                      PUD
        16968508                             Carolina Beach                             28428               NC                 Single Family
        16838990                             WOODLAND HILLS                             91364               CA                 Single Family
        16980984                                 AUSTIN                                 78744               TX                  2-4 Family
        17009310                                PARRISH                                 34219               FL                 Single Family
        17009314                                SAN JOSE                                95123               CA                 Single Family
        16859293                                PHOENIX                                 85006               AZ                 Single Family
        17052212                                PHOENIX                                 85040               AZ                      PUD
        16983106                                El Monte                                91732               CA                  Condominium
        16983107                            Capitol Heights                             20743               MD                 Single Family
        16856426                               Maineville                               45039               OH                      PUD
        16852868                                 SANDY                                  84092               UT                 Single Family
        16978791                                PRESCOTT                                86305               AZ                 Single Family
        17005040                               Henderson                                89044               NV                 Single Family
        17005049                              SAN JACINTO                               92583               CA                 Single Family
        16983115                               Lauderhill                               33313               FL                  Condominium
        16970803                               LAS VEGAS                                89139               NV                      PUD
        16983117                              Chesterfield                              23832               VA                      PUD
        16844852                                Palm Bay                                32909               FL                 Single Family
        17042477                          WEST HOLLYWOOD AREA                           90069               CA                 Single Family
        17042479                                 Destin                                 32541               FL                  Condominium
        16706864                                ALHAMBRA                                91803               CA                 Single Family
        17053331                               LAS VEGAS                                89129               NV                 Single Family
        17060621                              huntersville                              28078               NC                      PUD
        17053334                              GARDEN GROVE                              92841               CA                 Single Family
        17042480                            West Palm Beach                             33406               FL                      PUD
        17060625                                 UPLAND                                 91786               CA                 Single Family
        17042481                                Tamarac                                 33321               FL                   Townhouse
        16965610                               North East                               21901               MD                 Single Family
        16980921                               HALLANDALE                               33009               FL                  Condominium
        16985214                               Woodbridge                               22191               VA                 Single Family
        16778341                               RIVERSIDE                                92503               CA                 Single Family
        17060626                            RANCHO CUCAMONGA                            91730               CA                 Single Family
        16844406                                PHOENIX                                 85085               AZ                      PUD
        17042489                             Crystal Beach                              77650               TX                      PUD
        17014868                                 WAXHAW                                 28173               NC                      PUD
        17078743                               Remington                                22734               VA                      PUD
        16813959                               VALPARAISO                               46383               IN                 Single Family
        16979089                              REDWOOD CITY                              94061               CA                 Single Family
        17060633                                WILDOMAR                                92595               CA                 Single Family
        17060637                               LAS VEGAS                                89101               NV                  Condominium
        17034474                               ARLINGTON                                22202               VA                  Condominium
        17014872                                SANFORD                                 32771               FL                 Single Family
        17014873                               NORTH PORT                               34286               FL                 Single Family
        16788904                               Oro Valley                               85737               AZ                      PUD
        16979098                                Orlando                                 32821               FL                  Condominium
        17014881                               CHARLOTTE                                28205               NC                 Single Family
        16813975                               HENDERSON                                89011               NV                  Condominium
        16813978                                Edmonds                                 98020               WA                 Single Family
        17053361                                 Delano                                 93215               CA                 Single Family
        17051908                                PHOENIX                                 85042               AZ                      PUD
        17051909                              VICTORVILLE                               92392               CA                 Single Family
        16791136                                Portland                                97227               OR                 Single Family
        16848004                                 IRVINE                                 92606               CA                      PUD
        17053375                              VICTORVILLE                               92392               CA                 Single Family
        16844442                               Heathcote                                10583               NY                 Single Family
        16963107                               LAS VEGAS                                89121               NV                 Single Family
        16798789                             Champions Gate                             33896               FL                  Condominium
        17055885                               Sunnyvale                                94089               CA                 Single Family
        16980925                                ANTHONY                                 79821               TX                 Single Family
        16965618                                GLENDALE                                85303               AZ                 Single Family
        16839664                                Merrick                                 11566               NY                 Single Family
        17013717                                 OLNEY                                  20832               MD                  Condominium
        16814269                       LOS ANGELES(LANCASTER ARE                        93535               CA                 Single Family
        16985224                                Bealeton                                22712               VA                      PUD
        16985226                               Woodbridge                               22193               VA                 Single Family
        16846280                                GILBERT                                 85296               AZ                      PUD
        17034887                                 Pharr                                  78577               TX                  2-4 Family
        16849118                            BELMONT HEIGHTS                             84070               UT                 Single Family
        17027599                               CAPE CORAL                               33991               FL                 Single Family
        16819394                                Ashburn                                 20148               VA                      PUD
        16849124                               LAS VEGAS                                89101               NV                  Condominium
        16790805                                 MOORE                                  29369               SC                 Single Family
        16844838                              Lehigh Acres                              33971               FL                  2-4 Family
        16718886                                  YELM                                  98597               WA                      PUD
        17021075                                SYRACUSE                                84075               UT                 Single Family
        17065354                             REDONDO BEACH                              90278               CA                 Single Family
        16847691                              QUEEN CREEK                               85242               AZ                      PUD
        16814271                                Chicago                                 60634               IL                  Condominium
        16838950                              LEHIGH ACRES                              33972               FL                 Single Family
        17059469                              SHAVANO PARK                              78231               TX                 Single Family
        17042473                               Charleston                               29407               SC                      PUD
        17034455                            Fort Lauderdale                             33304               FL                  Condominium
        17034456                            Fort Lauderdale                             33304               FL                  Condominium
        17042476                                 Peoria                                 85381               AZ                      PUD
        16798348                               ANNANDALE                                22003               VA                 Single Family
        16767893                               North Port                               34287               FL                 Single Family
        17053313                               Bellflower                               90706               CA                 Single Family
        17034441                                 EASLEY                                 29640               SC                 Single Family
        17042461                                Weymouth                                02189               MA                 Single Family
        17042462                               Groveland                                34736               FL                      PUD
        17042463                               LAKE TAPPS                               98391               WA                      PUD
        17042465                                 Fresno                                 93722               CA                 Single Family
        17042467                                 Garner                                 27529               NC                      PUD
        17034449                                 MIAMI                                  33131               FL                  Condominium
        17042469                                Surprise                                85387               AZ                      PUD
        16813936                               RIVERDALE                                20737               MD                 Single Family
        17042470                               Burlington                               98233               WA                 Single Family
        17042471                                Ferndale                                95536               CA                 Single Family
        17042472                                Lewiston                                49756               MI                 Single Family
        17016298                               Mc Donough                               30252               GA                      PUD
        17016299                               Ellenwood                                30294               GA                 Single Family
        16707010                               BALTIMORE                                21229               MD                 Single Family
        16650154                                RIVERTON                                84065               UT                 Single Family
        16974204                               San Diego                                92115               CA                 Single Family
        17016274                                CHANDLER                                85225               AZ                 Single Family
        17014819                                SARASOTA                                34240               FL                      PUD
        16853107                              JACKSONVILLE                              32216               FL                  Condominium
        17016278                                Tavares                                 32778               FL                      PUD
        17016279                                Orlando                                 32828               FL                      PUD
        16798321                                Palmdale                                93550               CA                 Single Family
        16778721                               NORTH PORT                               34287               FL                 Single Family
        16798328                                Bellevue                                98007               WA                 Single Family
        17016285                                Orlando                                 32828               FL                      PUD
        17016286                              Jacksonville                              32208               FL                 Single Family
        16859651                                 DUBLIN                                 94568               CA                  Condominium
        17033703                               Las Vegas                                89131               NV                  Condominium
        17033709                              Albuquerque                               87114               NM                      PUD
        17042458                               Yorkville                                60560               IL                      PUD
        16680436                                 Naples                                 34105               FL                  2-4 Family
        16859105                              ARIZONA CITY                              85223               AZ                 Single Family
        16990246                                  MESA                                  85206               AZ                 Single Family
        16809762                                 SONORA                                 95370               CA                 Single Family
        17003416                                AUSTELL                                 30168               GA                   Townhouse
        17065195                             MOUNTAIN HOUSE                             95391               CA                 Single Family
        16990235                              LEHIGH ACRES                              33971               FL                 Single Family
        16809770                               CHARLOTTE                                28214               NC                 Single Family
        16835936                                Maricopa                                85239               AZ                      PUD
        16851976                               MERRIFIELD                               56465               MN                 Single Family
        17065181                               Vero Beach                               32966               FL                  Condominium
        17065156                                Brooklyn                                11228               NY                 Single Family
        17065157                             Manassas Park                              20111               VA                      PUD
        16790614                                 Peoria                                 85383               AZ                 Single Family
        16775311                             Arroyo Grande                              93420               CA                 Single Family
        17065169                                Suitland                                20746               MD                 Single Family
        16963317                              HYATTSVILLE                               20784               MD                 Single Family
        16809742                                SANFORD                                 32771               FL                      PUD
        16611653                             Lake Elsinore                              92530               CA                 Single Family
        17065155                                Jamaica                                 11419               NY                  2-4 Family
        17065135                             Moreno Valley                              92555               CA                 Single Family
        17034680                               Las Vegas                                89139               NV                      PUD
        17065137                              Sherman Oaks                              91403               CA                  Condominium
        17060850                             MORENO VALLEY                              92555               CA                      PUD
        16853358                              Apple Valley                              92307               CA                  2-4 Family
        17065120                                 Chino                                  91710               CA                 Single Family
        17042690                                STAFFORD                                22554               VA                      PUD
        17034672                             Riviera Beach                              33404               FL                  Condominium
        16844612                                PORTLAND                                97206               OR                 Single Family
        17034676                                 Miami                                  33126               FL                  Condominium
        16672655                           Callawassie Island                           29909               SC                      PUD
        16853366                               Fort Worth                               76137               TX                      PUD
        16979298                                PHOENIX                                 85023               AZ                 Single Family
        17065132                                Ashburn                                 20147               VA                      PUD
        17016494                           BAINBRIDGE ISLAND                            98110               WA                  Condominium
        16853324                              FORT PIERCE                               34983               FL                 Single Family
        16684208                                Jamaica                                 11432               NY                 Single Family
        16979263                              Hyattsville                               20783               MD                 Single Family
        17060814                                PORTLAND                                97233               OR                 Single Family
        17034651                               Chesapeake                               23321               VA                      PUD
        17034652                                Mc Lean                                 22102               VA                 Single Family
        16853342                               Snellville                               30039               GA                      PUD
        16781172                              Minneapolis                               55411               MN                 Single Family
        17042679                                 DALTON                                 53926               WI                 Single Family
        16781176                                 Tampa                                  33613               FL                 Single Family
        16806859                             Upper Marlboro                             20772               MD                      PUD
        17065119                             Staten Island                              10304               NY                 Single Family
        17042682                              SYLMAR AREA                               91342               CA                 Single Family
        16767346                               San Diego                                92113               CA                 Single Family
        16764908                               Alexandria                               22310               VA                 Single Family
        16772805                                Deltona                                 32738               FL                 Single Family
        16764992                               Baltimore                                21213               MD                 Single Family
        16765008                                 Fresno                                 93727               CA                 Single Family
        16775731                             TENANTS HARBOR                             04860               ME                 Single Family
        16767392                              bedminister                               07921               NJ                 Single Family
        16766938                                Palm Bay                                32907               FL                 Single Family
        16775840                              Wheat Ridge                               80033               CO                  Condominium
        16775846                                Thorton                                 80229               CO                  Condominium
        16776334                                29 Palms                                92277               CA                 Single Family
        16728116                               Pittsburg                                94565               CA                  2-4 Family
        17155780                                 Bronx                                  10465               NY                  Condominium
        17155790                               San Pablo                                94806               CA                 Single Family
        17155792                                Oakland                                 94603               CA                 Single Family
        17155789                                 Indio                                  92201               CA                 Single Family
        17148479                               Woodbridge                               22192               VA                      PUD
        17148505                                Phoenix                                 85050               AZ                      PUD
        17148523                                Margate                                 33063               FL                 Single Family
        16201165                              SOUTH BOSTON                              02127               MA                 Single Family
        16662821                               Brentwood                                94513               CA                 Single Family
        16686335                                Orlando                                 32824               FL                 Single Family
        16728198                            Capitol Heights                             20743               MD                 Single Family
        16803158                                 Vernon                                 05354               VT                  2-4 Family
        16805684                               Roseville                                95747               CA                 Single Family
        16834874                                Carlsbad                                92008               CA                  Condominium
        16834928                              Bakersfield                               93311               CA                 Single Family
        16838545                               Woodbridge                               22192               VA                      PUD
        16843946                              BLAIRSVILLE                               30512               GA                 Single Family
        16970301                               Charleston                               29455               SC                      PUD
        16970334                                 Smyrna                                 30080               GA                 Single Family
        16980281                                Orlando                                 32824               FL                  Condominium
        16989889                                 Peoria                                 85383               AZ                 Single Family
        16989986                                MAGNOLIA                                77355               TX                 Single Family
        16990989                               LAS CRUCES                               88011               NM                 Single Family
        16991073                               Prior Lake                               55372               MN                 Single Family
        16991093                                Orlando                                 32828               FL                      PUD
        16994581                                Key West                                33040               FL                 Single Family
        16994873                                 Rialto                                 92376               CA                 Single Family
        17001451                               Cape Coral                               33991               FL                      PUD
        17001485                                Mankato                                 56001               MN                  2-4 Family
        17003057                            Colonial Heights                            23834               VA                 Single Family
        17012527                               New Prague                               56071               MN                 Single Family
        17012540                              Porterville                               93257               CA                 Single Family
        17013342                                Maywood                                 90270               CA                  2-4 Family
        17013379                                Orlando                                 32818               FL                  Condominium
        17013389                                Atlanta                                 30349               GA                 Single Family
        17013396                                Anaheim                                 92805               CA                  Condominium
        17020995                                 Peoria                                 85383               AZ                      PUD
        17021862                               Henderson                                80640               CO                 Single Family
        17056977                                 Ludlow                                 01056               MA                 Single Family
        17057197                                 Stuart                                 34997               FL                 Single Family
        17058951                                 Naples                                 34119               FL                  Condominium
        17060401                                Marietta                                30064               GA                 Single Family
        16711103                               ROSEVILLE                                95747               CA                      PUD
        16728589                             LAWRENCEVILLE                              30044               GA                 Single Family
        16723657                                 Anthem                                 85086               AZ                      PUD
        16723823                                ZEIGLER                                 62999               IL                 Single Family
        16728227                                 Tustin                                 92780               CA                 Single Family
        16813644                              BAKERSFIELD                               93311               CA                      PUD
        16813655                               ANNANDALE                                22003               VA                  Condominium
        16813744                               WASHINGTON                               20017               DC                 Single Family
        16813758                               Ridgecrest                               93555               CA                      PUD
        16813872                               LAS VEGAS                                89131               NV                      PUD
        16859255                                  MESA                                  85212               AZ                      PUD
        16853032                               Elizabeth                                07201               NJ                  2-4 Family
        16853085                                Wellton                                 85356               AZ                 Single Family
        16853132                               ELIZABETH                                07201               NJ                  2-4 Family
        16853386                                 Downey                                 90240               CA                 Single Family
        16856679                               KISSIMMEE                                34746               FL                      PUD
        16856816                                Decatur                                 30035               GA                 Single Family
        16857003                              Winter Haven                              33881               FL                      PUD
        16857324                               Elizabeth                                07201               NJ                  2-4 Family
        16857347                                ATLANTA                                 30314               GA                 Single Family
        16849355                                 FORDS                                  08863               NJ                 Single Family
        16857420                           North Myrtle Beach                           29582               SC                  Condominium
        16857435                               ANCHORAGE                                99508               AK                  2-4 Family
        16857494                               LAS VEGAS                                89148               NV                 Single Family
        16857496                                EDINBURG                                78541               TX                  2-4 Family
        16857573                               Allentown                                18102               PA                  2-4 Family
        16857580                                Manassas                                20109               VA                      PUD
        16849577                                LYNNWOOD                                98037               WA                 Single Family
        16851184                               LAS VEGAS                                89123               NV                      PUD
        16851270                               Kissimmee                                34744               FL                 Single Family
        16851389                              West Covina                               91790               CA                 Single Family
        16857676                               BRIDEPORT                                66066               CT                 Single Family
        16859115                              CEDAR HILLS                               84062               UT                 Single Family
        16859237                             Winter Garden                              34787               FL                      PUD
        16859343                              Lake Alfred                               33850               FL                 Single Family
        16859472                                 PEORIA                                 85345               AZ                 Single Family
        16859510                               WENTZVILLE                               63385               MO                      PUD
        16963095                                SAN JOSE                                95136               CA                  Condominium
        16963238                                Antioch                                 94509               CA                 Single Family
        16851421                               La Puente                                91744               CA                 Single Family
        16851910                               Las Vegas                                89115               NV                  2-4 Family
        16851917                               DAVENPORT                                52803               IA                 Single Family
        16852022                                Rexburg                                 83440               ID                   Townhouse
        16852105                                Rexburg                                 83440               ID                  Condominium
        16852146                                HIALEAH                                 33010               FL                  Condominium
        16852218                                  Mesa                                  85207               AZ                 Single Family
        16852368                                Hesperia                                92344               CA                 Single Family
        16852729                               Homestead                                33032               FL                      PUD
        16852995                                 Indio                                  92201               CA                 Single Family
        16981788                               South Gate                               90280               CA                 Single Family
        16984699                               Arlington                                22204               VA                 Single Family
        16984728                                  Bend                                  97701               OR                 Single Family
        16984753                                Whittier                                90604               CA                 Single Family
        16984799                                 LAVEEN                                 85339               AZ                 Single Family
        16984865                            South Palm Beach                            33480               FL                  Condominium
        16984874                             JEFFERSONVILLE                             47130               IN                 Single Family
        15655556                               Covington                                70433               LA                  2-4 Family
        16856495                                 Medway                                 02053               MA                 Single Family
        16856635                            North Las Vegas                             89086               NV                      PUD
        16670123                              Albuquerque                               87121               NM                 Single Family
        16574641                                 Miami                                  33189               FL                 Single Family
        16851198                                HOMEWOOD                                60430               IL                 Single Family
        16846272                                Parrish                                 34219               FL                      PUD
        16846305                                 OVIEDO                                 32766               FL                      PUD
        17033229                              Queen Creek                               85242               AZ                      PUD
        16824070                               North Port                               34287               FL                 Single Family
        16801501                                OAKLAND                                 94605               CA                 Single Family
        16803465                                OAK HILL                                20171               VA                  Condominium
        16789079                               Long Beach                               90805               CA                 Single Family
        16809409                               Winchester                               22601               VA                 Single Family
        16778911                               EAGLEWOOD                                80112               CO                  Condominium
        16775175                               BALTIMORE                                21211               MD                 Single Family
        17016601                                 Anthem                                 85086               AZ                 Single Family
        16771216                                EL MONTE                                91732               CA                      PUD
        16718135                               LONG BEACH                               90806               CA                 Single Family
        16983181                               Kissimmee                                34743               FL                      PUD
        16974105                                GLENDORA                                91741               CA                 Single Family
        16376240                               Hagerstown                               21740               MD                      PUD
        16692757                               Bridgeport                               06606               CT                 Single Family
        16384090                                Atlanta                                 30314               GA                 Single Family
        17171504                             Panorama City                              91402               CA                 Single Family
        17171507                              Baldwin Park                              91706               CA                 Single Family
        17171512                               Woodbridge                               22193               VA                 Single Family
        17171514                            Saint Augustine                             32092               FL                      PUD
        17141651                                 Ocala                                  34479               FL                 Single Family
        17141814                                Phoenix                                 85027               AZ                 Single Family
        17150145                               Henderson                                89074               NV                      PUD
        17148207                                 Otsego                                 55376               MN                 Single Family
        17154203                                Phoenix                                 85020               AZ                  2-4 Family
        17154243                         Village of Loch Lloyd                          64012               MO                 Single Family
        17155305                                  Mesa                                  85207               AZ                      PUD
        17155264                              Los Angeles                               90066               CA                 Single Family
        17148236                               New Market                               55054               MN                 Single Family
        17148137                                ATLANTA                                 30314               GA                 Single Family
        17148268                              Los Angeles                               90011               CA                  2-4 Family
        17159851                               San Diego                                92116               CA                  Condominium
        17159927                               Plainfield                               07063               NJ                  2-4 Family
        17168635                               Rosemount                                55068               MN                 Single Family
        17170477                              Indianapolis                              46239               IN                 Single Family
        17113048                                Marietta                                30060               GA                 Single Family
        17127987                                Republic                                65738               MO                 Single Family
        17127804                         Rancho Santa Margarita                         92688               CA                      PUD
        17128045                                Hinckley                                55037               MN                 Single Family
        17128141                                Phoenix                                 85035               AZ                 Single Family
        17128187                         (American Canyon Area)                         94503               CA                 Single Family
        17127864                                Carlsbad                                92011               CA                      PUD
        17128264                             Boynton Beach                              33437               FL                      PUD
        17129887                                 Blaine                                 55449               MN                 Single Family
        17129924                               Placentia                                92870               CA                 Single Family
        17129955                                Houston                                 77066               TX                      PUD
        17129787                                Chicago                                 60628               IL                 Single Family
        17132459                                Glendale                                85302               AZ                 Single Family
        17132544                             Safety Harbor                              34695               FL                 Single Family
        17132570                                 AUSTIN                                 78759               TX                 Single Family
        17132571                              Westminster                               92683               CA                  Condominium
        17132580                               Las Vegas                                89110               NV                 Single Family
        17132635                               San Diego                                92114               CA                  Condominium
        17141722                            Highlands Ranch                             80130               CO                      PUD
        17075185                                Houston                                 77035               TX                      PUD
        17074960                                 Tucson                                 85706               AZ                 Single Family
        17076352                                 Delta                                  81416               CO                 Single Family
        17076452                               Charlotte                                28216               NC                  2-4 Family
        17076459                                 Durham                                 27704               NC                 Single Family
        17076365                              Laguna Beach                              92651               CA                 Single Family
        17076509                                 Tucson                                 85730               AZ                      PUD
        17076601                                Chester                                 06412               CT                 Single Family
        17077698                             Grand Junction                             81501               CO                 Single Family
        17077702                             POMPANO BEACH                              33064               FL                 Single Family
        17077723                                Coronado                                92118               CA                 Single Family
        17077775                               Pine City                                55063               MN                 Single Family
        17077817                                Orlando                                 32828               FL                      PUD
        17088291                               Brandywine                               20613               MD                      PUD
        17088354                              Garden Grove                              92841               CA                 Single Family
        17088249                                 Tampa                                  33610               FL                 Single Family
        17064711                                Lakewood                                80227               CO                   Townhouse
        17064717                               Homestead                                33030               FL                 Single Family
        17064722                               New Prague                               56071               MN                 Single Family
        17064702                                Hayward                                 94544               CA                 Single Family
        17064930                               Sayreville                               08904               NJ                 Single Family
        17066030                               SANTA ANA                                92701               CA                  2-4 Family
        17112899                               PORTSMOUTH                               23701               VA                 Single Family
        17104587                                Compton                                 90220               CA                  2-4 Family
        17066050                               Las Cruces                               88005               NM                 Single Family
        17065923                              Victorville                               92394               CA                 Single Family
        17075018                            SAN LUIS OBISPO                             93405               CA                      PUD
        17075030                             Pleasantville                              08232               NJ                 Single Family
        17075043                                Marietta                                30064               GA                  Condominium
        17075080                             MURRELLS INLET                             29576               SC                      PUD
        17074933                                Chandler                                85224               AZ                   Townhouse
        17074939                               La Quinta                                92253               CA                 Single Family
        17088701                                Fairfax                                 22030               VA                      PUD
        17088959                                Hartford                                06114               CT                 Single Family
        17089048                              COOPER CITY                               33026               FL                      PUD
        17113393                           Commerce Township                            48390               MI                 Single Family
        17128613                               BRADENTON                                34203               FL                 Single Family
        17075826                                W JORDAN                                84088               UT                      PUD
        17076899                                VENTURA                                 93003               CA                 Single Family
        17078178                               Hagerstown                               21740               MD                      PUD
        17078201                               Germantown                               20876               MD                  Condominium
        17078318                              Indian Head                               20640               MD                  Condominium
        17078579                               Beltsville                               20705               MD                      PUD
        17078632                               CLOVERDALE                               95425               CA                 Single Family
        16718064                                austell                                 30106               GA                 Single Family
        16695692                              Jacksonville                              32225               FL                      PUD
        16697311                                Carlisle                                17013               PA                 Single Family
        16681126                                Chicago                                 60636               IL                 Single Family
        16681171                               Fort Worth                               76123               TX                      PUD
        15892542                            Chicago Heights                             60411               IL                 Single Family
        16684027                                VINELAND                                08360               NJ                 Single Family
        16665531                                 ARVADA                                 80004               CO                 Single Family
        16665923                            Royal Palm Beach                            33411               FL                      PUD
        16672909                                WALDORF                                 20603               MD                 Single Family
        16641299                              SUGAR GROVE                               43155               OH                 Single Family
        16648707                                San Jose                                95128               CA                  Condominium
        16628995                                BURBANK                                 91505               CA                 Single Family
        17048086                                Fort Lee                                07024               NJ                  Condominium
        17051888                              Burtonsville                              20866               MD                 Single Family
        17051899                                MODESTO                                 95356               CA                 Single Family
        17051936                           HIDDEN VALLEY LAKE                           95467               CA                      PUD
        17052148                             Virginia Beach                             23462               VA                 Single Family
        17052161                                Teaneck                                 07666               NJ                  Condominium
        17053276                                STERLING                                20164               VA                      PUD
        17053290                                PHOENIX                                 85054               AZ                      PUD
        17055951                                Hialeah                                 33015               FL                 Single Family
        17057756                             UPPER MARLBORO                             20774               MD                 Single Family
        17057861                               ARLINGTON                                22202               VA                  Condominium
        17059294                                Tamarac                                 33321               FL                  Condominium
        17059410                               BIRMINGHAM                               35217               AL                 Single Family
        17059476                               Davenport                                33897               FL                      PUD
        17060783                               SAN DIEGO                                92105               CA                  2-4 Family
        17065264                                 MARION                                 43302               OH                 Single Family
        17066389                                  Mesa                                  85201               AZ                  Condominium
        17066513                               JONESBORO                                30256               GA                 Single Family
        16985207                               Washington                               20011               DC                 Single Family
        16985230                               BLACKWOOD                                08012               NJ                 Single Family
        16990161                               Baltimore                                21223               MD                   Townhouse
        16990290                               CAPE CORAL                               33909               FL                 Single Family
        16991451                               Frederick                                21701               MD                 Single Family
        16991471                                Jupiter                                 33458               FL                  Condominium
        16991620                               FORT MYERS                               33919               FL                  Condominium
        16991624                                Hillside                                07205               NJ                 Single Family
        16991630                               Bloomfield                               07003               NJ                  2-4 Family
        16994939                              Myrtle Beach                              29577               SC                 Single Family
        16994953                               Hagerstown                               21740               MD                      PUD
        16995112                                HOLBROOK                                02343               MA                 Single Family
        16995217                                HOUSTON                                 77002               TX                  Condominium
        16995366                                PALMDALE                                93551               CA                 Single Family
        17000210                                 Newark                                 07104               NJ                 Single Family
        17000416                             Coral Springs                              33067               FL                  Condominium
        17002334                                MARIETTA                                30008               GA                 Single Family
        17003261                                Santa Fe                                87508               NM                 Single Family
        17011196                                Phoenix                                 85085               AZ                      PUD
        17011225                             Port St Lucie                              34983               FL                 Single Family
        17011286                              Guerneville                               95446               CA                  2-4 Family
        17012666                                Stafford                                22554               VA                      PUD
        17012860                             SANTA CLARITA                              91355               CA                 Single Family
        17012920                                 Linden                                 07036               NJ                  2-4 Family
        17012983                               Kaysville                                84037               UT                      PUD
        17013485                                Manassas                                20112               VA                      PUD
        17013489                                Dumfries                                22026               VA                      PUD
        17013563                                 Linden                                 07036               NJ                 Single Family
        17013594                                 Orting                                 98360               WA                      PUD
        17013853                               MARYSVILLE                               98270               WA                 Single Family
        17014963                                 Naples                                 34108               FL                      PUD
        17014998                                 Waxhaw                                 28173               NC                      PUD
        17015159                               Arlington                                22204               VA                 Single Family
        17016288                               ALEXANDRIA                               22310               VA                 Single Family
        17016527                             San Francisco                              94110               CA                 Single Family
        17021066                               Lake Mary                                32746               FL                  Condominium
        17021139                               Germantown                               20874               MD                      PUD
        17021160                           JACKSONVILLE BEACH                           32250               FL                 Single Family
        17021294                               HENDERSON                                89044               NV                      PUD
        17021943                              Saint George                              84790               UT                 Single Family
        17022181                             Fredericksburg                             22407               VA                      PUD
        17022185                                 Laurel                                 20707               MD                      PUD
        17022264                               WINDERMERE                               34786               FL                      PUD
        17027584                                 NAPLES                                 34119               FL                  Condominium
        17027708                                WINDSOR                                 95492               CA                 Single Family
        17033177                                Orlando                                 32819               FL                  Condominium
        17033250                               Hollywood                                33021               FL                  Condominium
        17033283                                Kenosha                                 53142               WI                 Single Family
        17033364                                 Kearny                                 07032               NJ                  2-4 Family
        17034538                               PARK CITY                                84098               UT                  Condominium
        17034659                               Marysville                               98271               WA                 Single Family
        17034761                              Bakersfield                               93307               CA                 Single Family
        17034793                                COLUMBIA                                29223               SC                 Single Family
        17042406                            East Stroudsburg                            18301               PA                      PUD
        17042414                             Pocomoke City                              21851               MD                      PUD
        17042459                            North Las Vegas                             89081               NV                      PUD
        17042563                                 LAUREL                                 20707               MD                  Condominium
        17042719                                 Durham                                 27707               NC                 Single Family
        17042815                            North Las Vegas                             89032               NV                 Single Family
        17043826                               LOGANVILLE                               30052               GA                      PUD
        17043837                                Bristow                                 20136               VA                      PUD
        17043872                                 Stuart                                 34994               FL                  Condominium
        17044015                               Milwaukee                                53218               WI                 Single Family
        17044124                                 Anthem                                 85086               AZ                      PUD
        16965132                                Hampton                                 23666               VA                 Single Family
        16965320                                Garfield                                07026               NJ                  2-4 Family
        16965330                                 DENVER                                 80218               CO                  2-4 Family
        16965368                                Waldorf                                 20601               MD                      PUD
        16965438                            Colorado Springs                            80915               CO                 Single Family
        16965545                              Los Angeles                               90031               CA                  2-4 Family
        16968357                            HACIENDA HEIGHTS                            91745               CA                 Single Family
        16968686                               Lafayette                                80026               CO                      PUD
        16968696                                 Ruskin                                 33570               FL                      PUD
        16970477                               Alpharetta                               30004               GA                      PUD
        16970485                               Baltimore                                21284               MD                 Single Family
        16970618                                Seattle                                 98146               WA                 Single Family
        16970847                               GRAND JCT                                81501               CO                 Single Family
        16970959                               Doraville                                30340               GA                  Condominium
        16973767                              Jacksonville                              32256               FL                 Single Family
        16973794                            Chesapeake Beach                            20732               MD                 Single Family
        16973806                               Germantown                               20876               MD                      PUD
        16973902                                ATLANTA                                 30349               GA                      PUD
        16973956                               OXON HILL                                20745               MD                 Single Family
        16974227                                Culpeper                                22701               VA                 Single Family
        16974340                               FREDERICK                                21704               MD                      PUD
        16974401                               New Castle                               19720               DE                 Single Family
        16974465                               Wilmington                               19802               DE                 Single Family
        16974475                               Baltimore                                21218               MD                 Single Family
        16978685                              LOS ANGELES                               90150               CA                 Single Family
        16978750                                 LINDEN                                 07036               NJ                 Single Family
        16978908                              CENTREVILLE                               20121               VA                   Townhouse
        16979114                            NORTH LAS VEGAS                             89030               NV                 Single Family
        16979176                                Murrieta                                92562               CA                      PUD
        16979205                               LAS VEGAS                                89149               NV                 Single Family
        16979227                               WOODBRIDGE                               22193               VA                      PUD
        16979292                                PASADENA                                21122               MD                 Single Family
        16979306                              WEST JORDAN                               84088               UT                 Single Family
        16980491                                  MESA                                  85208               AZ                 Single Family
        16980687                                STOCKTON                                95212               CA                 Single Family
        16980761                                Phoenix                                 85053               AZ                  Condominium
        16980789                               Hackberry                                75034               TX                 Single Family
        16981014                              BAKERSFIELD                               93309               CA                 Single Family
        16981029                              ALBUQUERQUE                               87114               NM                      PUD
        16981342                              JACKSONVILLE                              32204               FL                 Single Family
        16981482                              PHILLIPSBURG                              08865               NJ                   Townhouse
        16840011                                GOODYEAR                                85338               AZ                      PUD
        16840148                                 Corona                                 92881               CA                 Single Family
        16840186                             BONITA SPRINGS                             34135               FL                  Condominium
        16840278                                ORLANDO                                 32825               FL                      PUD
        16844295                                 AURORA                                 80011               CO                   Townhouse
        16844314                                 SMYRNA                                 30082               GA                 Single Family
        16844721                              HYATTSVILLE                               20784               MD                 Single Family
        16845594                                GARLAND                                 75043               TX                 Single Family
        16845707                                 OCALA                                  34470               FL                 Single Family
        16845774                              Jacksonville                              32208               FL                 Single Family
        16845892                             OVERLAND PARK                              66210               KS                      PUD
        16846190                                 BENSON                                 85602               AZ                      PUD
        16847604                               LAS VEGAS                                89123               NV                 Single Family
        16847609                             SILVER SPRINGS                             20904               MD                      PUD
        16847704                              Haines City                               33844               FL                      PUD
        16847868                                Oakland                                 94605               CA                 Single Family
        16847991                                 TUSTIN                                 92780               CA                      PUD
        16848012                                El Paso                                 79930               TX                  2-4 Family
        16848063                             Newport Beach                              92657               CA                  Condominium
        16849031                                STAFFORD                                22554               VA                 Single Family
        16849236                               CLEMENTON                                08021               NJ                      PUD
        16849286                               BALTIMORE                                21219               MD                 Single Family
        16849313                               BALTIMORE                                21213               MD                   Townhouse
        16832780                            PRESCOTT VALLEY                             86314               AZ                 Single Family
        16835345                                  ATL                                   30314               GA                 Single Family
        16835361                                GILBERT                                 85236               AZ                      PUD
        16835401                                CLAYTON                                 27520               NC                 Single Family
        16835481                               Annandale                                22003               VA                  Condominium
        16835613                                ANTIOCH                                 94531               CA                 Single Family
        16835738                              SIMPSONVILLE                              29680               SC                 Single Family
        16835824                             SILVER SPRING                              20901               MD                 Single Family
        16835870                             TEMPLE TERRACE                             33637               FL                  Condominium
        16838873                                  OREM                                  84057               UT                 Single Family
        16839137                            Saratoga Springs                            84043               UT                      PUD
        16839188                            Rancho Cucamonga                            91739               CA                 Single Family
        16839852                               Washington                               20001               DC                   Townhouse
        16819373                            South Plainfield                            07080               NJ                 Single Family
        16819397                              ALBUQUERQUE                               87121               NM                 Single Family
        16819425                               Las Vegas                                89131               NV                      PUD
        16819553                              NORTH GARDEN                              22959               VA                 Single Family
        16819641                                HOUSTON                                 77095               TX                      PUD
        16823742                                ANAHEIM                                 92801               CA                  Condominium
        16823893                                Anaheim                                 92804               CA                  2-4 Family
        16823980                                 Dallas                                 75205               TX                 Single Family
        16824026                                PHOENIX                                 85031               AZ                 Single Family
        16824159                                 DALLAS                                 75249               TX                 Single Family
        16826804                                 Delhi                                  13753               NY                 Single Family
        16826805                               Riverside                                92504               CA                 Single Family
        16826849                                Atlanta                                 30310               GA                 Single Family
        16826908                                 BENSON                                 85602               AZ                      PUD
        16814187                              Victorville                               92394               CA                      PUD
        16819212                            West Palm Beach                             33401               FL                  Condominium
        16819278                               JONESBORO                                72404               AR                 Single Family
        16819279                                San Jose                                95127               CA                 Single Family
        16806809                                 Anthem                                 85086               AZ                      PUD
        16806829                                 Austin                                 78734               TX                 Single Family
        16806954                                 DORAL                                  33178               FL                  Condominium
        16806992                               SACRAMENTO                               95823               CA                 Single Family
        16807183                                Orlando                                 32828               FL                      PUD
        16807251                            New Port Richey                             34654               FL                 Single Family
        16807279                                Tarzana                                 91356               CA                 Single Family
        16807305                              Bossier City                              71111               LA                 Single Family
        16807349                              GARDEN CITY                               29576               SC                 Single Family
        16809653                            Port Saint Lucie                            34983               FL                 Single Family
        16809671                             FOUNTAIN HILLS                             85268               AZ                 Single Family
        16809829                              SAINT GEORGE                              84770               UT                 Single Family
        16801614                                 Sparks                                 89431               NV                 Single Family
        16801642                               Davenport                                33897               FL                      PUD
        16803512                               HAGERSTOWN                               21740               MD                      PUD
        16798799                                 Waxhaw                                 28173               NC                 Single Family
        16801513                                 DESOTO                                 75115               TX                 Single Family
        16798268                               ANNANDALE                                22003               VA                  Condominium
        16798635                            CHESAPEAK BEACH                             20732               MD                      PUD
        16798206                                Lakeland                                33809               FL                 Single Family
        16790918                               Arlington                                76010               TX                 Single Family
        16791062                                Houston                                 77043               TX                      PUD
        16789037                            El Dorado Hills                             95762               CA                      PUD
        16789086                            Glenwood Springs                            81601               CO                      PUD
        16790388                               LAS VEGAS                                89110               NV                 Single Family
        16790417                               Rio Rancho                               87124               NM                      PUD
        16790616                                 Anthem                                 85086               AZ                 Single Family
        16781210                               WASHINGTON                               20011               DC                   Townhouse
        16781323                               WASHINGTON                               20002               DC                   Townhouse
        16784784                                 SPRING                                 77379               TX                      PUD
        16784980                            RANCHO CUCAMONGA                            91739               CA                      PUD
        16786199                              Jacksonville                              32259               FL                  Condominium
        16786228                               Oceanside                                92054               CA                  Condominium
        16788554                                Herriman                                84065               UT                      PUD
        16788598                               BALTIMORE                                21213               MD                   Townhouse
        16788647                               Las Vegas                                89145               NV                  Condominium
        16788727                                Richmond                                23231               VA                 Single Family
        16777114                             WOODLAND HILLS                             91303               CA                 Single Family
        16771982                                 Aurora                                 80013               CO                   Townhouse
        16770800                             LAWRENCEVILLE                              30045               GA                  2-4 Family
        16774944                                Atlanta                                 30342               GA                 Single Family
        16768047                                 FRESNO                                 93710               CA                 Single Family
        16768354                                ODENTON                                 21113               MD                      PUD
        16729896                               ARLINGTON                                76017               TX                 Single Family
        16731785                            PORT WASHINGTON                             53074               WI                 Single Family
        16731813                                Glendale                                85310               AZ                      PUD
        16731953                               Las Vegas                                89107               NV                 Single Family
        16729579                                  Gary                                  46406               IN                 Single Family
        16765326                                 BOWIE                                  20716               MD                 Single Family
        16721969                              Miami Beach                               33139               FL                 Single Family
        16721971                             Pompano Beach                              33062               FL                 Single Family
        16704342                               Henderson                                89044               NV                      PUD
        16681413                              Punta Gorda                               33950               FL                  Condominium
        16540307                               Las Vegas                                89122               NV                 Single Family
        17090584                                 WORTH                                  60482               IL                  Condominium
        17090585                                ELMHURST                                60126               IL                 Single Family
        17090586                                CHICAGO                                 60651               IL                  2-4 Family
        17090587                                 BERWYN                                 60402               IL                  2-4 Family
        17090593                             CHICAGO RIDGE                              60415               IL                  Condominium
        17090597                                CHICAGO                                 60656               IL                  Condominium
        17090599                                CHICAGO                                 60631               IL                      PUD
        17090600                             CHICAGO RIDGE                              60415               IL                  Condominium
        17090602                           ELK GROVE VILLAGE                            60007               IL                   Townhouse
        17090603                            LAKE BARRINGTON                             60084               IL                 Single Family
        17090605                                CHICAGO                                 60641               IL                 Single Family
        17090606                                 SKOKIE                                 60077               IL                  2-4 Family
        17090608                              VERNON HILLS                              60061               IL                 Single Family
        17090609                                CHICAGO                                 60611               IL                  Condominium
        17090610                               SCHAUMBURG                               60173               IL                  Condominium
        17090611                              MELROSE PARK                              60164               IL                 Single Family
        17090612                               BARRINGTON                               60010               IL                 Single Family
        17090614                                CHICAGO                                 60644               IL                 Single Family
        17090615                                HINSDALE                                60521               IL                 Single Family
        17090616                                CHICAGO                                 60620               IL                 Single Family
        17090617                                WHEELING                                60090               IL                  Condominium
        17090618                             MOUNT PROSPECT                             60056               IL                   Townhouse
        17090619                                PALATINE                                60067               IL                 Single Family
        17090621                                BURBANK                                 60459               IL                 Single Family
        17090578                                CHICAGO                                 60622               IL                  Condominium
        17090579                                CHICAGO                                 60622               IL                  Condominium
        17090580                                CHICAGO                                 60647               IL                  Condominium
        17090581                              BOLINGBROOK                               60440               IL                 Single Family
        17090583                               PLAINFIELD                               60544               IL                 Single Family
        17059647                                CHICAGO                                 60634               IL                 Single Family
        17059654                               STREAMWOOD                               60107               IL                 Single Family
        17059656                                CHICAGO                                 60622               IL                  Condominium
        17059657                                 BERWYN                                 60402               IL                 Single Family
        17059659                                CHICAGO                                 60634               IL                  Condominium
        17059665                            HOFFMAN ESTATES                             60192               IL                 Single Family
        17059670                                 BERWYN                                 60402               IL                 Single Family
        17059673                                CHICAGO                                 60617               IL                  2-4 Family
        17059675                           ARLINGTON HEIGHTS                            60005               IL                  Condominium
        17059677                                CHICAGO                                 60632               IL                  2-4 Family
        17059682                                CHICAGO                                 60657               IL                  Condominium
        17059686                                CHICAGO                                 60640               IL                  Condominium
        17090569                               PLAINFIELD                               60586               IL                   Townhouse
        17090570                              BOLINGBROOK                               60440               IL                  Condominium
        17090571                                 WAUSAU                                 54401               WI                 Single Family
        17090573                             HICKORY HILLS                              60457               IL                  Condominium
        17090574                                BURBANK                                 60459               IL                 Single Family
        17015984                                LOMBARD                                 60148               IL                  Condominium
        17015985                              RIVER GROVE                               60171               IL                 Single Family
        17015988                                CHICAGO                                 60625               IL                  2-4 Family
        17015989                               LOVES PARK                               61111               IL                  Condominium
        17015970                                CHICAGO                                 60644               IL                  2-4 Family
        17015972                               PARK RIDGE                               60068               IL                 Single Family
        17015976                                 CICERO                                 60804               IL                 Single Family
        17015980                               LOVES PARK                               61111               IL                 Single Family
        17015964                                CHICAGO                                 60651               IL                 Single Family
        17015965                                CHICAGO                                 60647               IL                 Single Family
        17015968                              WEST CHICAGO                              60185               IL                 Single Family
        17015951                                CHICAGO                                 60629               IL                  Condominium
        17015954                                CHICAGO                                 60630               IL                 Single Family
        16966663                            CLARENDON HILLS                             60514               IL                 Single Family
        16789095                               PLAINFIELD                               60544               IL                 Single Family
        16789101                                CHICAGO                                 60656               IL                  Condominium
        16789117                                CHICAGO                                 60634               IL                  2-4 Family
        16789124                               MUNDELEIN                                60060               IL                 Single Family
        16789126                              LAKE ZURICH                               60047               IL                 Single Family
        16839342                              NORTH AURORA                              60542               IL                 Single Family
        16964633                               RIVERSIDE                                60546               IL                 Single Family
        16964635                                CHICAGO                                 60625               IL                 Single Family
        16964917                                 CICERO                                 60804               IL                  2-4 Family
        16964918                                WESTMONT                                60559               IL                 Single Family
        16964919                                CHICAGO                                 60612               IL                  2-4 Family
        16964921                                 AURORA                                 60505               IL                 Single Family
        16964922                                 CICERO                                 60804               IL                  2-4 Family
        16964925                                 GALENA                                 61036               IL                 Single Family
        16964929                                 BERWYN                                 60402               IL                  Condominium
        16964931                                LANSING                                 60438               IL                 Single Family
        16964934                                JUSTICE                                 60458               IL                 Single Family
        16964936                                WESTMONT                                60559               IL                 Single Family
        16964940                                CHICAGO                                 60651               IL                 Single Family
        16964944                                PALATINE                                60067               IL                   Townhouse
        16964947                                WESTMONT                                60559               IL                   Townhouse
        16964949                                 DARIEN                                 60561               IL                   Townhouse
        16964953                              SAUK VILLAGE                              60411               IL                 Single Family
        16549174                                 OVIEDO                                 32765               FL                 Single Family
        16549176                              BLUE SPRINGS                              64015               MO                      PUD
        16549198                                 MIAMI                                  33196               FL                 Single Family
        16549228                                 ATHENS                                 30606               GA                  Condominium
        16549246                               SCOTTSDALE                               85251               AZ                  Condominium
        16549111                                GILBERT                                 85206               AZ                  Condominium
        16770431                                CHICAGO                                 60632               IL                 Single Family
        16770436                               NORTHBROOK                               60062               IL                 Single Family
        16770441                                CHICAGO                                 60623               IL                  2-4 Family
        16770442                                 WORTH                                  60482               IL                  Condominium
        16770453                                CHICAGO                                 60632               IL                 Single Family
        16770462                              RIVER GROVE                               60171               IL                 Single Family
        16770478                              DES PLAINES                               60016               IL                 Single Family
        16770482                                 MOKENA                                 60448               IL                   Townhouse
        16685373                                 AURORA                                 60505               IL                 Single Family
        16685378                            CLARENDON HILLS                             60514               IL                  Condominium
        16685382                                CHICAGO                                 60632               IL                  2-4 Family
        16685405                                CHICAGO                                 60631               IL                 Single Family
        17043285                             HIGLANDS RANCH                             80126               CO                      PUD
        17043286                                 DENVER                                 80203               CO                  Condominium
        17043287                             SALT LAKE CITY                             84121               UT                  Condominium
        17043288                                JACKSON                                 49201               MI                 Single Family
        17043290                                BELLEVUE                                98007               WA                  Condominium
        17043291                                MAUMELLE                                72113               AR                 Single Family
        17043297                               ROUND ROCK                               78664               TX                      PUD
        17044150                                LAKEWOOD                                80228               CO                  Condominium
        17044151                               HEBER CITY                               84032               UT                 Single Family
        17044152                                LOMBARD                                 60148               IL                  Condominium
        17044154                                 TOOELE                                 84074               UT                 Single Family
        17044157                                SEATTLE                                 98121               WA                  Condominium
        17044158                               CAPE CORAL                               33991               FL                 Single Family
        17044159                                 SANDY                                  84093               UT                 Single Family
        17044160                                  LEHI                                  84043               UT                      PUD
        17044164                                WILLARD                                 65781               MO                 Single Family
        17044167                                WICHITA                                 67230               KS                      PUD
        17044168                                 OGDEN                                  84404               UT                 Single Family
        17044169                               LONG BEACH                               90808               CA                 Single Family
        17044171                                SPEEDWAY                                46224               IN                 Single Family
        17044173                                 OGDEN                                  84401               UT                 Single Family
        17044175                                 BUFORD                                 30518               GA                 Single Family
        17044176                               HENDERSON                                80640               CO                      PUD
        17044177                                 DENVER                                 80227               CO                 Single Family
        17044179                                WALDORF                                 20603               MD                      PUD
        17044181                              COATESVILLE                               19320               PA                 Single Family
        17044188                                MENIFEE                                 92584               CA                 Single Family
        17044190                               ROUND ROCK                               78664               TX                      PUD
        17044192                                RIVERTON                                84065               UT                 Single Family
        17044193                         RANCHO SANTA MARGARITA                         92688               CA                  Condominium
        17044194                                 AURORA                                 80016               CO                      PUD
        17044196                               WOODSTOCK                                30188               GA                 Single Family
        17044197                                 TAMPA                                  33609               FL                 Single Family
        17044198                                 TAMPA                                  33634               FL                 Single Family
        17044202                               HUNTSVILLE                               84317               UT                  Condominium
        17044203                               FORT MYERS                               33919               FL                  Condominium
        17044204                               FORT MYERS                               33919               FL                  Condominium
        17010310                              WHITE PLAINS                              10603               NY                     CO-OP
        16042804                               PENSACOLA                                32507               FL                  Condominium
        16007584                                  MESA                                  85205               AZ                 Single Family
        16827098                               GIG HARBOR                               98332               WA                 Single Family
        16808510                            SANTA ROSA BEAC                             32459               FL                 Single Family
        16809118                                MURRIETA                                92563               CA                 Single Family
        16371331                            FORT LAUDERDALE                             33308               FL                  Condominium
        16639255                              Mill Valley                               94941               CA                 Single Family
        16639353                                PARKLAND                                33067               FL                 Single Family
        16639413                                GLENDALE                                91205               CA                  2-4 Family
        16635046                                SALINAS                                 93908               CA                      PUD
        16639384                                ATLANTA                                 30350               GA                  Condominium
        16639419                                MILPITAS                                95035               CA                 Single Family
        16019600                                ANTELOPE                                95843               CA                  Condominium
        16019608                                RICHMOND                                94801               CA                 Single Family
        16042899                               LA QUINTA                                92253               CA                      PUD
        16066059                                 MIAMI                                  33172               FL                 Single Family
        16019401                            ROYAL PALM BEACH                            33411               FL                  Condominium
        16019483                               FORT MYERS                               33905               FL                 Single Family
        16019495                              PHILADELPHIA                              19104               PA                 Single Family
        16019534                               LAS VEGAS                                89122               NV                      PUD
        16244518                               LITTLETON                                80123               CO                      PUD
        16007546                                ORLANDO                                 32826               FL                 Single Family
        16007547                                 TAMPA                                  33607               FL                 Single Family
        16007593                                 PEORIA                                 85345               AZ                 Single Family
        16007818                                CONCORD                                 94521               CA                 Single Family
        16007856                             WEST HOLLYWOOD                             90048               CA                  2-4 Family
        16008101                               SANTA ANA                                92705               CA                  Condominium
        16008103                                OAKDALE                                 95361               CA                 Single Family
        16008136                                CHICAGO                                 60634               IL                 Single Family
        16008389                            FORT LAUDERDALE                             33315               FL                 Single Family
        16008441                                VALLEJO                                 94590               CA                  2-4 Family
        16008456                             CITRUS HEIGHTS                             95621               CA                 Single Family
        16008488                                 BOWIE                                  20721               MD                      PUD
        16008913                           PALM BEACH GARDENS                           33410               FL                  Condominium
        16005546                              BAKERSFIELD                               93304               CA                  2-4 Family
        16005738                                LONGMONT                                80503               CO                 Single Family
        16005896                                LEBANON                                 03766               NH                  2-4 Family
        16005986                             ARROYO GRANDE                              93420               CA                 Single Family
        16006608                                HIALEAH                                 33016               FL                 Single Family
        16006628                                WALDORF                                 20601               MD                 Single Family
        16006956                                LANDOVER                                20785               MD                  Condominium
        16006963                                LEESBURG                                34748               FL                      PUD
        16006967                                ACWORTH                                 30101               GA                      PUD
        16007143                                VALRICO                                 33594               FL                 Single Family
        16007219                                HESPERIA                                92345               CA                 Single Family
        16007306                                SUFFOLK                                 23434               VA                      PUD
        16007353                                HIALEAH                                 33016               FL                 Single Family
        16007421                                LA SALLE                                80645               CO                 Single Family
        16626226                                ATLANTA                                 30306               GA                 Single Family
        16146829                                 CURRIE                                 28435               NC                 Single Family
        16146845                              KANSAS CITY                               64126               MO                 Single Family
        16846473                                 DULUTH                                 55812               MN                 Single Family
        16068545                               HENDERSON                                89052               NV                      PUD
        16068583                               LAS VEGAS                                89134               NV                      PUD
        16549131                              NORTH MIAMI                               33162               FL                  Condominium
        16146841                                 LINDEN                                 48451               MI                 Single Family
        16802019                              FLORAL PARK                               11005               NY                     CO-OP
        16802024                              CLIFTON PARK                              12148               NY                 Single Family
        16840735                                EVERETT                                 98204               WA                  Condominium
        16840990                              HARKER HEIGH                              76548               TX                  2-4 Family
        16840992                              HARKER HEIGH                              76548               TX                  2-4 Family
        16841050                              HARKER HEIGH                              76548               TX                  2-4 Family
        16846458                              PEMBROKE PIN                              33025               FL                  Condominium
        16846467                                PACIFICA                                94044               CA                 Single Family
        16846616                                GILBERT                                 85296               AZ                 Single Family
        16846652                                CAPTIVA                                 33924               FL                 Single Family
        16846662                                BOLIVIA                                 28422               NC                 Single Family
        16846669                                  MESA                                  85215               AZ                 Single Family
        16846689                               MAMARONECK                               10543               NY                  2-4 Family
        16846742                              SANTA CLARA                               95051               CA                  2-4 Family
        16846772                                FAIRFAX                                 22030               VA                  Condominium
        16846856                                SAN JOSE                                95128               CA                  2-4 Family
        16649313                              INDIANAPOLIS                              46237               IN                      PUD




--------------------------------------------------------------------------------




        LOAN_SEQ                        CURRENT_GROSS_COUPON                        SERV_FEE              MSERV           LPMI              TRUSTEE_FEE
  ______________________________________________________________________________________________________________________________________________________________
        16973804                                8.000                                 0.375               0.005           0.000                0.000
        16803579                                6.875                                 0.250               0.005           0.000                0.000
        16778519                                7.125                                 0.375               0.005           0.000                0.000
        16807148                                7.125                                 0.375               0.005           0.000                0.000
        16859442                                7.500                                 0.375               0.005           0.000                0.000
        16962964                                8.250                                 0.375               0.005           0.000                0.000
        16847865                                7.375                                 0.375               0.005           0.000                0.000
        16974000                                7.375                                 0.375               0.005           0.000                0.000
        17055524                                6.750                                 0.250               0.005           0.000                0.000
        17027903                                9.625                                 0.375               0.005           0.590                0.000
        17055527                                7.125                                 0.250               0.005           0.000                0.000
        16819700                                8.375                                 0.375               0.005           1.527                0.000
        16963152                                8.000                                 0.375               0.005           0.000                0.000
        17055529                                6.750                                 0.250               0.005           0.000                0.000
        16835746                                8.875                                 0.375               0.005           2.637                0.000
        16835747                                6.875                                 0.250               0.005           0.477                0.000
        16709794                                8.375                                 0.375               0.005           0.000                0.000
        17022103                                8.125                                 0.375               0.005           0.000                0.000
        17003238                                7.500                                 0.375               0.005           0.000                0.000
        17055532                                7.375                                 0.250               0.005           0.000                0.000
        17042597                                8.000                                 0.375               0.005           0.000                0.000
        16979197                                8.375                                 0.375               0.005           1.497                0.000
        17034584                                8.250                                 0.375               0.005           0.000                0.000
        16844524                                6.875                                 0.375               0.005           0.000                0.000
        16672567                                6.750                                 0.250               0.005           0.000                0.000
        17000430                                7.125                                 0.375               0.005           0.000                0.000
        17034594                                6.250                                 0.375               0.005           0.000                0.000
        16832951                                7.375                                 0.375               0.005           0.000                0.000
        16853287                                7.875                                 0.375               0.005           0.000                0.000
        17000441                                8.375                                 0.375               0.005           0.000                0.000
        16770986                                7.000                                 0.375               0.005           0.477                0.000
        16801716                                7.250                                 0.375               0.005           0.000                0.000
        17013608                                7.250                                 0.375               0.005           0.000                0.000
        16840316                                7.125                                 0.375               0.005           0.477                0.000
        16965510                                9.125                                 0.375               0.005           1.330                0.000
        17078217                                7.500                                 0.375               0.005           0.000                0.000
        16859160                                7.750                                 0.375               0.005           0.000                0.000
        17128684                                8.125                                 0.375               0.005           0.477                0.000
        17055786                                8.125                                 0.375               0.005           0.000                0.000
        16981557                                8.250                                 0.375               0.005           0.000                0.000
        17113404                                8.250                                 0.375               0.005           0.000                0.000
        16840321                                7.875                                 0.375               0.005           0.000                0.000
        17113409                                6.500                                 0.375               0.005           0.000                0.000
        17078220                                8.250                                 0.375               0.005           0.000                0.000
        16840328                                7.875                                 0.375               0.005           0.000                0.000
        17078229                                7.875                                 0.375               0.005           0.000                0.000
        16859171                                7.000                                 0.250               0.005           0.000                0.000
        16985126                                8.125                                 0.375               0.005           0.000                0.000
        16859177                                6.875                                 0.250               0.005           0.000                0.000
        16847599                                7.500                                 0.375               0.005           0.000                0.000
        17113411                                7.625                                 0.375               0.005           0.000                0.000
        17033226                                6.750                                 0.375               0.005           0.000                0.000
        17033228                                6.500                                 0.375               0.005           0.000                0.000
        16778097                                8.250                                 0.375               0.005           1.190                0.000
        16803643                                6.750                                 0.250               0.005           0.000                0.000
        16845817                                6.875                                 0.250               0.005           0.477                0.000
        17130520                                7.125                                 0.375               0.005           0.000                0.000
        16803367                                6.625                                 0.250               0.005           0.000                0.000
        16710005                                7.000                                 0.375               0.005           0.000                0.000
        16640581                                8.000                                 0.375               0.005           0.000                0.000
        16605477                                7.625                                 0.375               0.005           0.477                0.000
        16706969                                7.125                                 0.375               0.005           0.000                0.000
        17033422                                7.125                                 0.250               0.005           0.000                0.000
        16970648                                8.625                                 0.375               0.005           0.840                0.000
        16981345                                7.750                                 0.375               0.005           0.000                0.000
        17003217                                7.625                                 0.375               0.005           0.000                0.000
        17013825                                6.875                                 0.375               0.005           0.000                0.000
        17016323                                6.250                                 0.375               0.005           0.477                0.000
        17021158                                7.000                                 0.375               0.005           0.000                0.000
        17013650                                8.625                                 0.375               0.005           1.320                0.000
        17033174                                7.875                                 0.375               0.005           0.000                0.000
        17033294                                7.250                                 0.375               0.005           0.000                0.000
        17033429                                7.000                                 0.375               0.005           0.000                0.000
        17034438                                6.625                                 0.375               0.005           0.000                0.000
        17042468                                7.875                                 0.375               0.005           0.000                0.000
        16809579                                7.625                                 0.375               0.005           0.000                0.000
        16849548                                8.125                                 0.375               0.005           0.000                0.000
        16776281                                7.000                                 0.375               0.005           0.000                0.000
        16314724                                8.250                                 0.375               0.005           0.000                0.000
        16540158                                8.250                                 0.375               0.005           0.000                0.000
        16422796                                8.500                                 0.375               0.005           0.000                0.000
        17058812                                9.375                                 0.375               0.005           0.000                0.000
        17058892                                7.250                                 0.375               0.005           0.000                0.000
        17058903                                7.750                                 0.375               0.005           0.000                0.000
        17058910                                9.500                                 0.375               0.005           1.477                0.000
        17058934                                7.875                                 0.375               0.005           0.000                0.000
        17058973                                6.750                                 0.375               0.005           0.477                0.000
        17059002                                8.250                                 0.375               0.005           0.000                0.000
        17060297                                6.375                                 0.375               0.005           0.000                0.000
        17060329                                7.625                                 0.375               0.005           0.000                0.000
        17060336                                8.750                                 0.375               0.005           0.000                0.000
        17060269                                8.250                                 0.375               0.005           0.000                0.000
        17054990                               11.625                                 0.375               0.005           0.790                0.000
        17054995                                7.500                                 0.375               0.005           0.000                0.000
        17055001                                7.750                                 0.375               0.005           0.477                0.000
        17055019                                7.000                                 0.375               0.005           0.000                0.000
        17055042                                7.625                                 0.375               0.005           0.000                0.000
        17055073                                6.375                                 0.375               0.005           0.000                0.000
        17054904                                9.000                                 0.375               0.005           0.000                0.000
        17055151                                6.875                                 0.375               0.005           0.000                0.000
        17055188                                7.750                                 0.375               0.005           0.000                0.000
        17055196                                7.000                                 0.375               0.005           0.000                0.000
        17057066                                7.375                                 0.375               0.005           0.000                0.000
        17057011                                6.750                                 0.375               0.005           0.000                0.000
        17051539                                6.375                                 0.375               0.005           0.000                0.000
        17051615                                6.375                                 0.375               0.005           0.000                0.000
        17051542                                7.125                                 0.375               0.005           0.000                0.000
        17051502                                8.500                                 0.375               0.005           0.470                0.000
        17051652                                7.750                                 0.375               0.005           0.000                0.000
        17051711                                7.500                                 0.375               0.005           0.000                0.000
        17051554                                7.500                                 0.375               0.005           0.000                0.000
        17051728                                7.250                                 0.375               0.005           0.000                0.000
        17051527                                8.625                                 0.375               0.005           0.477                0.000
        17052744                                7.750                                 0.375               0.005           0.000                0.000
        17052819                                6.875                                 0.375               0.005           0.000                0.000
        17052828                                7.000                                 0.375               0.005           0.000                0.000
        17052752                                6.875                                 0.375               0.005           0.000                0.000
        17052876                                8.875                                 0.375               0.005           0.000                0.000
        17052719                                8.875                                 0.375               0.005           1.807                0.000
        17052910                                9.250                                 0.375               0.005           1.010                0.000
        17052919                                7.000                                 0.375               0.005           0.000                0.000
        17052928                                7.125                                 0.375               0.005           0.000                0.000
        17054944                                6.875                                 0.375               0.005           0.000                0.000
        17043539                                6.125                                 0.375               0.005           0.000                0.000
        17043543                                7.500                                 0.375               0.005           0.000                0.000
        17047741                                7.500                                 0.375               0.005           0.000                0.000
        17047751                                7.750                                 0.375               0.005           0.000                0.000
        17047191                                8.375                                 0.375               0.005           0.000                0.000
        17047782                                9.750                                 0.375               0.005           0.890                0.000
        17047196                                7.875                                 0.375               0.005           0.000                0.000
        17047833                                7.625                                 0.375               0.005           0.000                0.000
        17047899                                7.250                                 0.375               0.005           0.477                0.000
        17051576                                7.875                                 0.375               0.005           0.000                0.000
        17043438                                8.375                                 0.375               0.005           0.000                0.000
        17043319                                9.250                                 0.375               0.005           0.000                0.000
        17043512                                7.250                                 0.375               0.005           0.000                0.000
        17043523                                7.000                                 0.375               0.005           0.000                0.000
        17032737                                7.125                                 0.375               0.005           0.477                0.000
        17032621                                7.625                                 0.375               0.005           0.000                0.000
        17032818                                7.125                                 0.375               0.005           0.000                0.000
        17034235                                7.625                                 0.375               0.005           0.000                0.000
        17034292                                9.500                                 0.375               0.005           0.440                0.000
        17034303                                6.875                                 0.375               0.005           0.000                0.000
        17034324                                7.625                                 0.375               0.005           0.890                0.000
        17034344                                8.250                                 0.375               0.005           0.000                0.000
        17034363                                7.000                                 0.375               0.005           0.000                0.000
        17034193                                7.625                                 0.375               0.005           0.000                0.000
        17042827                                7.750                                 0.375               0.005           0.000                0.000
        17020914                               10.000                                 0.375               0.005           1.500                0.000
        17021010                                7.375                                 0.375               0.005           0.000                0.000
        17021717                                7.750                                 0.375               0.005           0.000                0.000
        17021773                                9.000                                 0.375               0.005           1.510                0.000
        17021812                                6.875                                 0.375               0.005           0.000                0.000
        17021868                                7.625                                 0.375               0.005           0.000                0.000
        17021878                                7.625                                 0.375               0.005           0.000                0.000
        17027399                                7.500                                 0.375               0.005           0.000                0.000
        17027164                                7.875                                 0.375               0.005           0.000                0.000
        17027431                                6.875                                 0.375               0.005           0.000                0.000
        17027483                                6.750                                 0.375               0.005           0.477                0.000
        17013170                                8.375                                 0.375               0.005           0.000                0.000
        17013299                                7.875                                 0.375               0.005           0.000                0.000
        17013208                                7.500                                 0.375               0.005           0.000                0.000
        17013337                                7.625                                 0.375               0.005           0.000                0.000
        17013345                                8.500                                 0.375               0.005           1.457                0.000
        17013350                                8.000                                 0.375               0.005           0.000                0.000
        17013353                                7.375                                 0.375               0.005           0.000                0.000
        17013190                                8.750                                 0.375               0.005           0.000                0.000
        17014440                                7.000                                 0.375               0.005           0.000                0.000
        17014602                                9.250                                 0.375               0.005           0.680                0.000
        17014611                                7.250                                 0.375               0.005           0.000                0.000
        17016094                                7.000                                 0.375               0.005           0.000                0.000
        17016043                                7.375                                 0.375               0.005           0.000                0.000
        17016112                                9.250                                 0.375               0.005           0.610                0.000
        17016116                                7.125                                 0.375               0.005           0.000                0.000
        17016149                                5.250                                 0.375               0.005           0.000                0.000
        17016156                                7.625                                 0.375               0.005           0.000                0.000
        17016211                                7.750                                 0.375               0.005           1.287                0.000
        17016064                                6.625                                 0.375               0.005           0.000                0.000
        17008815                                7.500                                 0.375               0.005           0.000                0.000
        17008781                                7.250                                 0.375               0.005           0.000                0.000
        17008859                                7.875                                 0.375               0.005           0.000                0.000
        17010819                                7.000                                 0.375               0.005           0.000                0.000
        17010821                                7.375                                 0.375               0.005           0.000                0.000
        17010876                                7.125                                 0.375               0.005           0.477                0.000
        17010910                                6.125                                 0.375               0.005           0.000                0.000
        17010936                                6.625                                 0.375               0.005           0.000                0.000
        17012387                                8.500                                 0.375               0.005           0.000                0.000
        17012428                                7.875                                 0.375               0.005           0.000                0.000
        17012441                                8.500                                 0.375               0.005           0.000                0.000
        16997863                                7.000                                 0.375               0.005           0.000                0.000
        16997918                                9.500                                 0.375               0.005           0.960                0.000
        17001422                                7.875                                 0.375               0.005           0.000                0.000
        17001599                                7.000                                 0.375               0.005           0.000                0.000
        17002886                                7.250                                 0.375               0.005           0.000                0.000
        17002914                                6.625                                 0.375               0.005           0.000                0.000
        17003085                                7.875                                 0.375               0.005           0.000                0.000
        17004493                                8.000                                 0.375               0.005           0.000                0.000
        17004509                                7.750                                 0.375               0.005           0.000                0.000
        17004530                                7.375                                 0.375               0.005           0.000                0.000
        17004545                                6.875                                 0.375               0.005           0.000                0.000
        16991039                                7.875                                 0.375               0.005           0.000                0.000
        16991049                                7.000                                 0.375               0.005           0.000                0.000
        16991072                                7.750                                 0.375               0.005           0.000                0.000
        16991114                                7.500                                 0.375               0.005           0.000                0.000
        16991135                                7.875                                 0.375               0.005           0.000                0.000
        16990978                                7.125                                 0.375               0.005           0.477                0.000
        16991141                                7.000                                 0.375               0.005           0.000                0.000
        16994857                                7.500                                 0.375               0.005           0.000                0.000
        16994907                                7.625                                 0.375               0.005           0.000                0.000
        16980330                                7.500                                 0.375               0.005           0.000                0.000
        16982692                                7.125                                 0.375               0.005           0.000                0.000
        16982763                                7.250                                 0.375               0.005           0.000                0.000
        16984200                                7.625                                 0.375               0.005           0.000                0.000
        16984311                                9.750                                 0.375               0.005           0.000                0.000
        16989944                                5.625                                 0.375               0.005           0.000                0.000
        16989963                                8.000                                 0.375               0.005           0.000                0.000
        16980207                                8.125                                 0.375               0.005           0.000                0.000
        16980210                                8.375                                 0.375               0.005           1.320                0.000
        16980317                                7.875                                 0.375               0.005           0.000                0.000
        16968105                                8.000                                 0.375               0.005           1.440                0.000
        16968001                                8.625                                 0.375               0.005           0.000                0.000
        17021682                                7.125                                 0.375               0.005           0.000                0.000
        16970252                                7.250                                 0.375               0.005           0.000                0.000
        16970147                                7.250                                 0.375               0.005           0.000                0.000
        16970279                                7.375                                 0.375               0.005           0.000                0.000
        16978535                                5.875                                 0.375               0.005           0.000                0.000
        16971808                                7.875                                 0.375               0.005           0.000                0.000
        16971931                                7.875                                 0.375               0.005           0.000                0.000
        16978645                                7.125                                 0.375               0.005           0.000                0.000
        16965041                                7.625                                 0.375               0.005           0.000                0.000
        16857134                                7.875                                 0.375               0.005           0.810                0.000
        16857194                                7.000                                 0.375               0.005           0.000                0.000
        16858907                                7.125                                 0.375               0.005           0.000                0.000
        16858974                                7.750                                 0.375               0.005           0.000                0.000
        16859000                                7.375                                 0.375               0.005           0.000                0.000
        16912721                                7.750                                 0.375               0.005           0.000                0.000
        16852508                                6.625                                 0.375               0.005           0.000                0.000
        16852509                                7.375                                 0.375               0.005           0.000                0.000
        16852498                                6.625                                 0.375               0.005           0.000                0.000
        16847169                                8.875                                 0.375               0.005           0.000                0.000
        16848828                                8.250                                 0.375               0.005           1.010                0.000
        16848745                                8.875                                 0.375               0.005           0.000                0.000
        16851464                                7.250                                 0.375               0.005           0.000                0.000
        16843965                                7.375                                 0.375               0.005           0.000                0.000
        16845391                                7.000                                 0.375               0.005           0.000                0.000
        16845338                                7.250                                 0.375               0.005           0.000                0.000
        16847325                                7.375                                 0.375               0.005           0.477                0.000
        16838441                                7.375                                 0.375               0.005           0.477                0.000
        16838509                                7.875                                 0.375               0.005           0.560                0.000
        16980147                                7.625                                 0.375               0.005           1.057                0.000
        16834852                                8.250                                 0.375               0.005           0.000                0.000
        16834866                                7.375                                 0.375               0.005           0.000                0.000
        16832446                                7.000                                 0.375               0.005           0.000                0.000
        16823339                                7.000                                 0.375               0.005           0.000                0.000
        16825988                                7.375                                 0.375               0.005           0.000                0.000
        16823496                                7.375                                 0.375               0.005           0.000                0.000
        16812391                                6.125                                 0.375               0.005           0.477                0.000
        16818828                                7.500                                 0.375               0.005           0.000                0.000
        16818849                                7.375                                 0.375               0.005           0.000                0.000
        16397330                                8.750                                 0.375               0.005           0.000                0.000
        16803110                                8.125                                 0.375               0.005           0.000                0.000
        16802952                                7.375                                 0.375               0.005           0.000                0.000
        16801309                                7.375                                 0.375               0.005           0.827                0.000
        16801182                                7.125                                 0.375               0.005           0.000                0.000
        16801333                                8.125                                 0.375               0.005           0.000                0.000
        16798049                                7.375                                 0.375               0.005           0.000                0.000
        16780567                                7.500                                 0.375               0.005           0.847                0.000
        16785048                                9.375                                 0.375               0.005           0.000                0.000
        16785144                                7.375                                 0.375               0.005           0.000                0.000
        16786999                                7.375                                 0.375               0.005           0.000                0.000
        17154645                                7.375                                 0.250               0.005           0.000                0.000
        16778144                                7.375                                 0.375               0.005           0.477                0.000
        17027377                                7.875                                 0.375               0.005           0.000                0.000
        17032752                                8.000                                 0.375               0.005           0.690                0.000
        17032812                                7.625                                 0.375               0.005           0.477                0.000
        17034255                                7.250                                 0.375               0.005           0.000                0.000
        17034208                                7.000                                 0.375               0.005           0.477                0.000
        17043520                                8.000                                 0.375               0.005           1.110                0.000
        17047762                                8.000                                 0.375               0.005           0.000                0.000
        17051595                                6.500                                 0.375               0.005           0.477                0.000
        17052800                                6.875                                 0.375               0.005           0.000                0.000
        17052977                                6.875                                 0.375               0.005           0.000                0.000
        17055078                                8.875                                 0.375               0.005           0.000                0.000
        16857237                                7.125                                 0.375               0.005           0.000                0.000
        16965000                                8.000                                 0.375               0.005           0.000                0.000
        16965084                                7.000                                 0.375               0.005           0.000                0.000
        16848900                                7.250                                 0.375               0.005           0.477                0.000
        16832493                                8.125                                 0.375               0.005           0.000                0.000
        16780576                                7.875                                 0.375               0.005           0.000                0.000
        16780588                                8.375                                 0.375               0.005           1.657                0.000
        16790269                                8.875                                 0.375               0.005           2.267                0.000
        16798036                                7.125                                 0.375               0.005           0.000                0.000
        16776260                                9.875                                 0.375               0.005           0.000                0.000
        16716232                                7.875                                 0.375               0.005           0.000                0.000
        16709184                                7.625                                 0.375               0.005           0.000                0.000
        16697301                                7.500                                 0.375               0.005           0.000                0.000
        17009060                                7.000                                 0.250               0.005           0.000                0.000
        17009064                                7.375                                 0.250               0.005           0.477                0.000
        17009044                                7.000                                 0.250               0.005           0.000                0.000
        16857561                                6.750                                 0.375               0.005           0.000                0.000
        17027938                                7.750                                 0.375               0.005           0.000                0.000
        17057583                                8.250                                 0.375               0.005           0.000                0.000
        17077133                                6.625                                 0.250               0.005           0.000                0.000
        16970683                                6.625                                 0.375               0.005           0.000                0.000
        17088722                                7.250                                 0.375               0.005           0.000                0.000
        17055576                                7.875                                 0.375               0.005           0.000                0.000
        17113459                                6.875                                 0.375               0.005           0.000                0.000
        17060538                                7.375                                 0.375               0.005           0.000                0.000
        17088958                                7.500                                 0.375               0.005           1.267                0.000
        17016432                                9.375                                 0.375               0.005           2.267                0.000
        16688285                                7.275                                 0.375               0.005           0.000                0.000
        17148468                                5.875                                 0.250               0.005           0.000                0.000
        17148508                                7.375                                 0.250               0.005           0.000                0.000
        17167151                                5.875                                 0.375               0.005           0.000                0.000
        17167152                                6.000                                 0.375               0.005           0.000                0.000
        16365915                                8.750                                 0.375               0.005           0.000                0.000
        17155778                                6.875                                 0.250               0.005           0.000                0.000
        17167214                                7.125                                 0.375               0.005           0.000                0.000
        17150071                                6.875                                 0.375               0.005           0.477                0.000
        17155403                                6.875                                 0.375               0.005           0.000                0.000
        17151497                                7.625                                 0.250               0.005           0.477                0.000
        17151502                                6.250                                 0.250               0.005           0.477                0.000
        17151504                                7.625                                 0.250               0.005           0.477                0.000
        17151541                                7.000                                 0.250               0.005           0.000                0.000
        17130569                                7.375                                 0.375               0.005           0.000                0.000
        17064787                                7.625                                 0.375               0.005           0.000                0.000
        17064846                                6.875                                 0.375               0.005           0.477                0.000
        17065949                                6.875                                 0.375               0.005           0.000                0.000
        17065971                                9.500                                 0.375               0.005           0.000                0.000
        17075024                                7.750                                 0.375               0.005           0.000                0.000
        17075056                                7.500                                 0.375               0.005           0.000                0.000
        17075081                                7.125                                 0.375               0.005           0.000                0.000
        17075150                                7.375                                 0.375               0.005           0.000                0.000
        17075242                                7.500                                 0.375               0.005           0.000                0.000
        17076417                                7.000                                 0.375               0.005           0.000                0.000
        17077691                                6.875                                 0.375               0.005           0.000                0.000
        17077808                                7.875                                 0.375               0.005           0.000                0.000
        17088379                                8.875                                 0.375               0.005           1.067                0.000
        17112894                                7.000                                 0.375               0.005           0.477                0.000
        17104575                                8.000                                 0.375               0.005           0.000                0.000
        17112981                                6.875                                 0.375               0.005           0.000                0.000
        17132591                                7.875                                 0.375               0.005           0.000                0.000
        17151492                                7.500                                 0.250               0.005           0.000                0.000
        17059319                                6.875                                 0.250               0.005           0.000                0.000
        17171516                                6.125                                 0.250               0.005           0.000                0.000
        17155802                                6.375                                 0.250               0.005           0.000                0.000
        17155803                                6.750                                 0.250               0.005           0.000                0.000
        17148515                                6.750                                 0.250               0.005           0.000                0.000
        17155807                                6.750                                 0.250               0.005           0.000                0.000
        17148559                                7.500                                 0.250               0.005           0.000                0.000
        17148510                                7.000                                 0.250               0.005           0.000                0.000
        16389049                                8.625                                 0.375               0.005           0.000                0.000
        17077022                                6.875                                 0.250               0.005           0.000                0.000
        17151516                                6.750                                 0.250               0.005           0.477                0.000
        17077024                                5.875                                 0.250               0.005           0.000                0.000
        17151591                                6.875                                 0.250               0.005           0.000                0.000
        17151596                                7.000                                 0.250               0.005           0.000                0.000
        17155791                                6.125                                 0.250               0.005           0.000                0.000
        17128577                                6.875                                 0.250               0.005           0.477                0.000
        17148495                                7.000                                 0.250               0.005           0.477                0.000
        17155785                                7.375                                 0.250               0.005           0.000                0.000
        17001992                                7.625                                 0.375               0.005           0.000                0.000
        17013576                                7.000                                 0.375               0.005           0.000                0.000
        17001996                                7.750                                 0.375               0.005           0.000                0.000
        17078182                                7.625                                 0.375               0.005           0.000                0.000
        17078185                                7.625                                 0.375               0.005           0.000                0.000
        17078188                                7.250                                 0.375               0.005           0.000                0.000
        16991647                                8.125                                 0.375               0.005           0.000                0.000
        16851140                                7.500                                 0.375               0.005           0.000                0.000
        17089041                                7.750                                 0.375               0.005           0.000                0.000
        16851145                                8.250                                 0.375               0.005           0.000                0.000
        16803924                                8.125                                 0.375               0.005           0.000                0.000
        17013589                                7.375                                 0.375               0.005           0.000                0.000
        16851149                                8.250                                 0.375               0.005           0.000                0.000
        17078194                                7.375                                 0.375               0.005           0.000                0.000
        16982905                                7.875                                 0.375               0.005           0.000                0.000
        17078198                                6.750                                 0.375               0.005           0.000                0.000
        16856952                                7.250                                 0.375               0.005           0.000                0.000
        16856957                                7.875                                 0.375               0.005           0.000                0.000
        17059360                                6.500                                 0.250               0.005           0.000                0.000
        16814175                                7.500                                 0.375               0.005           0.000                0.000
        16965532                                8.125                                 0.375               0.005           0.000                0.000
        17059369                                6.750                                 0.250               0.005           0.000                0.000
        16974283                                8.375                                 0.375               0.005           1.967                0.000
        16980848                                7.500                                 0.375               0.005           0.000                0.000
        17052102                                7.125                                 0.375               0.005           0.000                0.000
        17033230                                6.625                                 0.375               0.005           0.000                0.000
        17012900                                7.000                                 0.375               0.005           0.477                0.000
        17113422                                6.625                                 0.375               0.005           0.000                0.000
        17113428                                6.875                                 0.375               0.005           0.000                0.000
        17113429                                7.625                                 0.375               0.005           0.000                0.000
        17004861                                7.500                                 0.375               0.005           0.000                0.000
        17052085                                7.875                                 0.375               0.005           0.000                0.000
        17052087                                7.500                                 0.375               0.005           0.000                0.000
        17004864                                7.625                                 0.375               0.005           0.000                0.000
        17052088                                7.625                                 0.375               0.005           0.000                0.000
        16803950                                6.500                                 0.250               0.005           0.477                0.000
        17052089                                7.000                                 0.375               0.005           0.000                0.000
        17012886                                8.125                                 0.375               0.005           0.000                0.000
        16833058                                8.000                                 0.375               0.005           0.000                0.000
        17059374                                6.875                                 0.250               0.005           0.000                0.000
        17078247                                7.125                                 0.375               0.005           0.000                0.000
        16801875                                7.000                                 0.375               0.005           0.000                0.000
        17078249                                8.375                                 0.375               0.005           0.000                0.000
        17059379                                7.250                                 0.250               0.005           0.000                0.000
        17012911                                8.250                                 0.375               0.005           0.000                0.000
        17033248                                7.000                                 0.375               0.005           0.000                0.000
        16824319                                7.500                                 0.375               0.005           0.000                0.000
        16991712                                7.375                                 0.375               0.005           0.897                0.000
        16991717                                5.875                                 0.375               0.005           0.000                0.000
        16985156                                7.875                                 0.375               0.005           0.000                0.000
        16980863                                7.625                                 0.375               0.005           0.000                0.000
        16985157                                8.250                                 0.375               0.005           0.000                0.000
        16980865                                8.375                                 0.375               0.005           0.000                0.000
        17013657                                7.125                                 0.375               0.005           0.000                0.000
        17066688                                7.000                                 0.375               0.005           0.000                0.000
        16980873                                6.875                                 0.375               0.005           0.000                0.000
        16985167                                8.125                                 0.375               0.005           0.000                0.000
        17052132                                6.875                                 0.375               0.005           0.000                0.000
        17052133                                6.375                                 0.375               0.005           0.000                0.000
        17044115                                8.000                                 0.375               0.005           0.477                0.000
        17004914                                9.625                                 0.375               0.005           1.150                0.000
        17033264                                6.500                                 0.375               0.005           0.477                0.000
        17033267                                6.250                                 0.375               0.005           0.000                0.000
        17033269                                7.000                                 0.375               0.005           0.000                0.000
        17013668                                7.875                                 0.375               0.005           0.000                0.000
        17013669                                6.875                                 0.250               0.005           0.000                0.000
        16968404                                7.250                                 0.375               0.005           0.000                0.000
        17057947                                6.250                                 0.375               0.005           0.000                0.000
        16965574                                7.750                                 0.375               0.005           0.000                0.000
        16980883                                7.375                                 0.375               0.005           0.000                0.000
        17033273                                7.625                                 0.375               0.005           0.000                0.000
        16982930                                7.250                                 0.375               0.005           0.000                0.000
        16991680                                8.375                                 0.375               0.005           0.000                0.000
        16968355                                7.750                                 0.375               0.005           0.000                0.000
        16856985                                7.125                                 0.375               0.005           0.000                0.000
        16856988                                7.875                                 0.375               0.005           0.000                0.000
        17042614                                8.125                                 0.375               0.005           0.000                0.000
        17004871                                7.750                                 0.375               0.005           0.000                0.000
        17052096                                6.875                                 0.375               0.005           0.000                0.000
        17044128                                8.375                                 0.375               0.005           0.000                0.000
        17016507                                7.500                                 0.375               0.005           0.000                0.000
        16824341                                7.750                                 0.375               0.005           0.000                0.000
        17033276                                7.500                                 0.375               0.005           0.000                0.000
        17033278                                7.000                                 0.375               0.005           0.000                0.000
        17113468                                7.750                                 0.375               0.005           0.000                0.000
        17076821                                7.000                                 0.375               0.005           0.477                0.000
        17033279                                7.375                                 0.375               0.005           0.000                0.000
        16723773                                5.875                                 0.375               0.005           0.000                0.000
        16979217                                7.250                                 0.375               0.005           1.267                0.000
        16982944                                7.000                                 0.250               0.005           0.000                0.000
        16856994                                8.000                                 0.375               0.005           0.000                0.000
        17042625                                7.875                                 0.375               0.005           0.000                0.000
        17009174                                7.500                                 0.375               0.005           1.277                0.000
        17009178                                7.500                                 0.375               0.005           0.000                0.000
        16723781                                7.250                                 0.375               0.005           0.000                0.000
        16995260                                7.875                                 0.375               0.005           0.477                0.000
        16982959                                7.750                                 0.375               0.005           0.000                0.000
        16853300                                8.250                                 0.375               0.005           0.000                0.000
        16965582                                7.625                                 0.375               0.005           0.000                0.000
        17078289                                8.375                                 0.375               0.005           0.000                0.000
        17033280                                6.875                                 0.375               0.005           0.000                0.000
        17016513                                7.375                                 0.375               0.005           0.000                0.000
        17004930                                7.875                                 0.375               0.005           0.000                0.000
        17033282                                6.750                                 0.375               0.005           0.000                0.000
        17013680                                7.250                                 0.375               0.005           0.000                0.000
        17052156                                7.375                                 0.375               0.005           0.000                0.000
        17044138                                8.500                                 0.375               0.005           0.000                0.000
        17033284                                7.500                                 0.375               0.005           0.000                0.000
        17033285                                6.875                                 0.375               0.005           0.000                0.000
        16771053                                7.875                                 0.375               0.005           0.000                0.000
        17013685                                6.875                                 0.250               0.005           0.000                0.000
        17033287                                7.500                                 0.375               0.005           0.000                0.000
        16824353                                7.750                                 0.375               0.005           0.000                0.000
        17033289                                7.750                                 0.375               0.005           0.477                0.000
        16851248                                7.625                                 0.375               0.005           0.000                0.000
        17044140                                7.750                                 0.375               0.005           0.000                0.000
        17052162                                7.875                                 0.375               0.005           0.000                0.000
        17033290                                5.875                                 0.375               0.005           0.000                0.000
        17033291                                7.500                                 0.375               0.005           0.000                0.000
        17033292                                6.875                                 0.375               0.005           0.000                0.000
        17009235                                7.000                                 0.375               0.005           0.000                0.000
        17033295                                6.875                                 0.375               0.005           0.000                0.000
        17033296                                8.250                                 0.375               0.005           0.000                0.000
        16979230                                7.125                                 0.375               0.005           0.000                0.000
        16819139                                7.875                                 0.375               0.005           0.000                0.000
        16803993                                6.875                                 0.250               0.005           0.000                0.000
        16979242                                7.250                                 0.375               0.005           0.000                0.000
        16995281                                7.000                                 0.375               0.005           0.000                0.000
        16982977                                8.250                                 0.375               0.005           0.000                0.000
        17034638                                8.750                                 0.375               0.005           0.000                0.000
        17052064                                7.125                                 0.375               0.005           0.000                0.000
        17033192                                8.250                                 0.375               0.005           0.000                0.000
        17016426                                6.750                                 0.375               0.005           0.000                0.000
        17052068                                8.375                                 0.375               0.005           0.000                0.000
        17033197                                7.875                                 0.375               0.005           0.000                0.000
        17013599                                7.250                                 0.375               0.005           0.000                0.000
        16789088                                8.000                                 0.375               0.005           0.000                0.000
        16856966                                6.750                                 0.375               0.005           0.000                0.000
        17044050                                7.000                                 0.375               0.005           0.000                0.000
        17009145                                8.375                                 0.375               0.005           0.000                0.000
        17012875                                7.875                                 0.375               0.005           0.000                0.000
        17004858                                7.000                                 0.375               0.005           0.000                0.000
        17012879                                7.625                                 0.375               0.005           0.000                0.000
        17128564                                6.875                                 0.250               0.005           0.000                0.000
        16990180                                7.500                                 0.375               0.005           0.000                0.000
        16981432                                7.625                                 0.375               0.005           0.000                0.000
        17128565                                6.750                                 0.250               0.005           0.000                0.000
        16981434                                7.500                                 0.375               0.005           0.000                0.000
        17128567                                7.375                                 0.250               0.005           0.477                0.000
        16980706                                7.375                                 0.375               0.005           0.000                0.000
        16980707                                6.875                                 0.250               0.005           0.477                0.000
        16981436                                7.250                                 0.375               0.005           0.000                0.000
        16970584                                8.000                                 0.375               0.005           0.000                0.000
        16775295                                7.375                                 0.375               0.005           0.000                0.000
        16963298                                7.250                                 0.375               0.005           0.000                0.000
        17066520                                7.875                                 0.375               0.005           0.000                0.000
        17059232                                6.625                                 0.250               0.005           0.477                0.000
        17066523                                7.250                                 0.375               0.005           0.000                0.000
        17059234                                7.250                                 0.250               0.005           0.000                0.000
        17128570                                7.000                                 0.250               0.005           0.000                0.000
        17059235                                7.250                                 0.250               0.005           0.000                0.000
        17059236                                7.375                                 0.250               0.005           0.477                0.000
        17128572                                6.500                                 0.250               0.005           0.000                0.000
        17128573                                7.375                                 0.250               0.005           0.477                0.000
        17059239                                6.250                                 0.250               0.005           0.000                0.000
        16838722                                8.125                                 0.375               0.005           0.000                0.000
        17128576                                7.875                                 0.375               0.005           0.000                0.000
        16970590                                8.250                                 0.375               0.005           0.000                0.000
        17128579                                7.375                                 0.250               0.005           0.000                0.000
        16981449                                7.125                                 0.375               0.005           0.000                0.000
        17001926                                6.750                                 0.375               0.005           0.000                0.000
        17059240                                7.250                                 0.250               0.005           0.000                0.000
        17059245                                7.250                                 0.250               0.005           0.000                0.000
        16857601                                7.875                                 0.375               0.005           0.000                0.000
        17059247                                6.750                                 0.250               0.005           0.000                0.000
        16985017                                8.375                                 0.375               0.005           0.000                0.000
        16981453                                7.375                                 0.375               0.005           0.000                0.000
        17128588                                6.875                                 0.375               0.005           0.000                0.000
        16981456                                8.250                                 0.375               0.005           0.000                0.000
        16974169                                7.250                                 0.375               0.005           0.000                0.000
        16847488                                7.250                                 0.375               0.005           0.000                0.000
        17013511                                8.125                                 0.375               0.005           0.000                0.000
        17066546                                6.375                                 0.375               0.005           0.000                0.000
        16980732                                7.875                                 0.375               0.005           0.000                0.000
        16980733                               10.000                                 0.375               0.005           0.790                0.000
        16784715                                5.875                                 0.375               0.005           0.000                0.000
        16985028                                7.375                                 0.375               0.005           0.000                0.000
        16980736                                7.875                                 0.375               0.005           0.000                0.000
        16980737                                7.000                                 0.250               0.005           0.000                0.000
        16974176                                7.125                                 0.375               0.005           0.000                0.000
        16974179                                7.375                                 0.375               0.005           0.000                0.000
        17057802                                8.250                                 0.375               0.005           0.000                0.000
        16801761                                7.125                                 0.375               0.005           0.000                0.000
        17066550                                7.750                                 0.375               0.005           0.000                0.000
        16713555                                7.375                                 0.375               0.005           0.000                0.000
        16713557                                7.375                                 0.375               0.005           0.000                0.000
        16981474                                7.750                                 0.375               0.005           0.000                0.000
        16838753                                7.500                                 0.375               0.005           0.000                0.000
        17013534                                7.500                                 0.375               0.005           0.000                0.000
        16814082                                7.750                                 0.375               0.005           0.000                0.000
        16814085                                7.500                                 0.375               0.005           0.000                0.000
        17059276                                7.250                                 0.250               0.005           0.000                0.000
        16857631                                8.250                                 0.375               0.005           0.000                0.000
        17078149                                7.250                                 0.375               0.005           0.000                0.000
        16965442                                7.500                                 0.375               0.005           0.000                0.000
        16980751                                8.250                                 0.375               0.005           0.000                0.000
        17059278                                8.000                                 0.375               0.005           0.000                0.000
        16974198                                7.000                                 0.375               0.005           0.000                0.000
        17052010                                7.000                                 0.375               0.005           0.000                0.000
        17013568                                8.000                                 0.375               0.005           0.000                0.000
        16968300                                7.500                                 0.375               0.005           0.000                0.000
        16968303                                7.750                                 0.375               0.005           0.000                0.000
        17078176                                8.375                                 0.375               0.005           0.000                0.000
        16985071                                8.250                                 0.375               0.005           0.000                0.000
        16991638                                7.625                                 0.375               0.005           0.000                0.000
        16857668                                8.500                                 0.375               0.005           1.320                0.000
        16965479                                8.000                                 0.375               0.005           0.000                0.000
        17044020                                8.375                                 0.375               0.005           0.000                0.000
        17089003                                8.875                                 0.375               0.005           0.480                0.000
        16851106                                7.375                                 0.375               0.005           0.000                0.000
        16838770                                7.125                                 0.375               0.005           0.000                0.000
        17059289                                7.125                                 0.250               0.005           0.477                0.000
        16838773                                7.375                                 0.375               0.005           0.000                0.000
        17013550                                7.000                                 0.375               0.005           0.000                0.000
        17012823                                8.000                                 0.375               0.005           0.000                0.000
        16824221                                7.000                                 0.250               0.005           0.000                0.000
        16851114                                7.500                                 0.375               0.005           0.000                0.000
        17089013                                7.625                                 0.375               0.005           1.010                0.000
        17001978                                7.500                                 0.375               0.005           0.000                0.000
        16801796                                7.375                                 0.375               0.005           0.000                0.000
        16685699                                7.125                                 0.375               0.005           0.000                0.000
        17044017                                7.375                                 0.375               0.005           0.000                0.000
        17012832                                7.250                                 0.375               0.005           0.000                0.000
        16847451                                7.875                                 0.375               0.005           0.000                0.000
        16974137                                6.875                                 0.375               0.005           0.000                0.000
        16974139                                8.250                                 0.375               0.005           0.000                0.000
        17011381                                7.125                                 0.375               0.005           0.000                0.000
        16722260                                7.000                                 0.375               0.005           0.000                0.000
        16970545                                8.000                                 0.375               0.005           0.000                0.000
        16809685                                7.500                                 0.375               0.005           0.000                0.000
        17022203                                7.750                                 0.375               0.005           0.000                0.000
        16648583                                7.250                                 0.375               0.005           0.000                0.000
        16970558                                8.250                                 0.375               0.005           0.000                0.000
        17022218                                6.500                                 0.375               0.005           0.000                0.000
        16853293                                8.250                                 0.375               0.005           0.000                0.000
        16968273                                6.875                                 0.250               0.005           0.000                0.000
        16798417                                8.125                                 0.375               0.005           0.000                0.000
        16995168                                7.500                                 0.375               0.005           0.000                0.000
        17034512                                7.500                                 0.375               0.005           0.477                0.000
        17014914                                7.000                                 0.375               0.005           0.000                0.000
        16982860                                7.000                                 0.250               0.005           0.477                0.000
        16979134                                7.875                                 0.375               0.005           0.000                0.000
        16979140                                8.250                                 0.375               0.005           0.000                0.000
        17078808                                7.875                                 0.375               0.005           0.000                0.000
        17053403                                6.500                                 0.375               0.005           0.000                0.000
        17042557                                8.250                                 0.375               0.005           0.000                0.000
        17014936                                7.750                                 0.375               0.005           0.000                0.000
        16819046                                8.000                                 0.375               0.005           0.000                0.000
        16714965                                8.250                                 0.375               0.005           0.000                0.000
        16982882                                7.500                                 0.375               0.005           0.000                0.000
        16982889                                5.875                                 0.375               0.005           0.000                0.000
        17034542                                7.625                                 0.375               0.005           0.000                0.000
        17014949                                6.875                                 0.375               0.005           0.000                0.000
        16979163                                7.750                                 0.375               0.005           0.000                0.000
        16979165                                8.250                                 0.375               0.005           0.000                0.000
        17042574                                8.250                                 0.375               0.005           0.000                0.000
        17014953                                6.875                                 0.375               0.005           0.000                0.000
        17014955                                6.875                                 0.375               0.005           0.000                0.000
        16819065                                8.125                                 0.375               0.005           1.680                0.000
        17000404                                8.125                                 0.375               0.005           0.000                0.000
        16798468                                8.000                                 0.375               0.005           1.247                0.000
        17042584                                8.250                                 0.375               0.005           0.000                0.000
        16765043                                7.250                                 0.375               0.005           0.477                0.000
        16781081                                7.375                                 0.375               0.005           0.000                0.000
        16781085                                7.625                                 0.375               0.005           0.000                0.000
        16844509                                7.625                                 0.375               0.005           0.000                0.000
        17014969                                8.250                                 0.375               0.005           0.000                0.000
        16979188                                7.875                                 0.375               0.005           0.000                0.000
        17057682                                6.250                                 0.375               0.005           0.000                0.000
        16995033                                7.875                                 0.375               0.005           0.000                0.000
        17057685                                7.875                                 0.375               0.005           0.000                0.000
        16995038                                7.500                                 0.375               0.005           0.000                0.000
        16995039                                7.375                                 0.375               0.005           0.000                0.000
        16979001                                7.375                                 0.375               0.005           0.477                0.000
        16824085                                7.375                                 0.375               0.005           0.000                0.000
        16824086                                7.000                                 0.375               0.005           0.000                0.000
        17075838                                6.250                                 0.375               0.005           0.477                0.000
        16991488                                7.875                                 0.375               0.005           0.000                0.000
        17042412                                8.375                                 0.375               0.005           0.000                0.000
        17042416                                8.125                                 0.375               0.005           0.000                0.000
        17012693                                8.250                                 0.375               0.005           0.000                0.000
        17004675                                7.875                                 0.375               0.005           0.000                0.000
        17016259                                7.750                                 0.375               0.005           0.000                0.000
        16979013                                8.375                                 0.375               0.005           0.000                0.000
        16859622                                6.625                                 0.375               0.005           0.000                0.000
        16995054                                7.000                                 0.375               0.005           0.000                0.000
        17075848                                6.000                                 0.375               0.005           0.000                0.000
        17016267                                7.250                                 0.375               0.005           0.000                0.000
        17016269                                7.125                                 0.375               0.005           0.000                0.000
        16995064                                7.250                                 0.375               0.005           0.000                0.000
        16798317                                6.500                                 0.250               0.005           0.000                0.000
        17042430                                8.125                                 0.375               0.005           0.000                0.000
        17042432                                8.250                                 0.375               0.005           0.000                0.000
        17055593                                7.375                                 0.375               0.005           0.000                0.000
        17055595                                7.625                                 0.375               0.005           0.000                0.000
        16981363                                7.125                                 0.375               0.005           0.000                0.000
        16980636                                7.000                                 0.250               0.005           0.477                0.000
        16981367                                8.375                                 0.375               0.005           0.000                0.000
        17022175                                7.375                                 0.375               0.005           0.000                0.000
        16980640                                8.375                                 0.375               0.005           0.000                0.000
        16684830                                7.625                                 0.250               0.005           0.477                0.000
        16981372                                7.625                                 0.375               0.005           0.000                0.000
        16981373                                7.375                                 0.375               0.005           0.000                0.000
        16981376                                8.375                                 0.375               0.005           0.000                0.000
        16819787                                7.625                                 0.375               0.005           0.000                0.000
        17012706                                7.875                                 0.375               0.005           0.000                0.000
        17057713                               10.750                                 0.375               0.005           0.960                0.000
        16968236                                7.750                                 0.375               0.005           0.000                0.000
        16856862                                7.500                                 0.375               0.005           0.000                0.000
        16857592                                8.125                                 0.375               0.005           0.000                0.000
        16991567                                6.875                                 0.375               0.005           0.000                0.000
        16856864                                7.875                                 0.375               0.005           0.000                0.000
        17009041                                6.875                                 0.250               0.005           0.477                0.000
        17009042                                6.875                                 0.250               0.005           0.000                0.000
        16824171                                7.375                                 0.375               0.005           0.000                0.000
        17012775                                6.999                                 0.375               0.005           0.000                0.000
        17009049                                7.500                                 0.375               0.005           0.000                0.000
        16824174                                7.250                                 0.375               0.005           0.000                0.000
        16803844                                8.125                                 0.375               0.005           0.000                0.000
        16968243                                7.250                                 0.250               0.005           0.000                0.000
        17009055                                6.875                                 0.250               0.005           0.477                0.000
        17004763                                8.375                                 0.375               0.005           0.000                0.000
        16968251                                6.875                                 0.250               0.005           0.477                0.000
        17057794                                7.000                                 0.375               0.005           0.000                0.000
        16982836                                8.375                                 0.375               0.005           0.000                0.000
        17009063                                6.250                                 0.250               0.005           0.000                0.000
        17009067                                6.875                                 0.250               0.005           0.000                0.000
        16673205                                7.375                                 0.375               0.005           0.000                0.000
        16838660                                7.000                                 0.375               0.005           0.000                0.000
        16981384                                7.625                                 0.375               0.005           0.000                0.000
        16974096                                7.625                                 0.375               0.005           0.000                0.000
        16981387                                6.875                                 0.375               0.005           0.000                0.000
        17013444                                8.750                                 0.375               0.005           0.520                0.000
        16980660                                7.375                                 0.375               0.005           0.000                0.000
        16980665                                7.500                                 0.375               0.005           0.000                0.000
        16965359                                7.375                                 0.375               0.005           0.000                0.000
        16838678                                7.250                                 0.375               0.005           0.000                0.000
        17057730                                7.000                                 0.375               0.005           0.477                0.000
        17066481                                7.875                                 0.375               0.005           0.000                0.000
        16991524                                8.375                                 0.375               0.005           0.000                0.000
        17004713                                7.875                                 0.375               0.005           0.000                0.000
        17012735                                9.625                                 0.375               0.005           1.070                0.000
        17013468                                6.500                                 0.375               0.005           0.477                0.000
        17066496                                8.375                                 0.375               0.005           0.000                0.000
        16856833                                7.375                                 0.375               0.005           0.000                0.000
        17066498                                8.875                                 0.375               0.005           0.000                0.000
        17066499                                7.625                                 0.375               0.005           0.000                0.000
        16965378                                7.250                                 0.375               0.005           0.000                0.000
        16784668                                8.000                                 0.375               0.005           0.000                0.000
        17016302                                7.000                                 0.375               0.005           0.000                0.000
        17009013                                7.125                                 0.250               0.005           0.000                0.000
        17004720                                8.000                                 0.375               0.005           0.000                0.000
        17009015                                7.875                                 0.375               0.005           0.000                0.000
        17009019                                7.999                                 0.375               0.005           0.000                0.000
        17012746                                6.500                                 0.375               0.005           0.000                0.000
        17012748                                7.125                                 0.375               0.005           0.000                0.000
        16968212                                7.625                                 0.375               0.005           0.000                0.000
        16968218                                8.250                                 0.375               0.005           0.000                0.000
        16849553                                8.375                                 0.375               0.005           1.070                0.000
        16980693                                6.375                                 0.250               0.005           0.000                0.000
        16965388                                7.375                                 0.375               0.005           0.000                0.000
        16980697                                8.375                                 0.375               0.005           0.000                0.000
        16980699                                6.875                                 0.250               0.005           0.477                0.000
        17016313                                7.250                                 0.375               0.005           0.000                0.000
        17009024                                8.375                                 0.375               0.005           0.000                0.000
        17009028                                6.875                                 0.250               0.005           0.000                0.000
        17012756                                7.250                                 0.375               0.005           0.000                0.000
        17057766                                7.375                                 0.375               0.005           0.000                0.000
        16982806                                7.375                                 0.375               0.005           0.000                0.000
        16856853                                7.250                                 0.375               0.005           0.000                0.000
        16965398                                7.625                                 0.375               0.005           0.000                0.000
        17009030                                6.875                                 0.250               0.005           0.000                0.000
        17009032                                6.875                                 0.250               0.005           0.000                0.000
        17009036                                7.875                                 0.375               0.005           0.000                0.000
        17009038                                6.875                                 0.250               0.005           0.000                0.000
        17012769                                8.500                                 0.375               0.005           0.000                0.000
        16968233                                7.000                                 0.250               0.005           0.000                0.000
        16824197                                6.875                                 0.250               0.005           0.000                0.000
        16979116                                7.750                                 0.375               0.005           0.000                0.000
        17016368                                9.125                                 0.375               0.005           1.277                0.000
        16798412                                7.375                                 0.375               0.005           0.000                0.000
        16963003                                8.250                                 0.375               0.005           0.000                0.000
        17060564                                7.500                                 0.375               0.005           0.000                0.000
        16852361                                8.000                                 0.375               0.005           0.000                0.000
        17088802                                6.875                                 0.375               0.005           0.000                0.000
        16852364                                7.125                                 0.375               0.005           0.000                0.000
        16809437                                8.000                                 0.375               0.005           0.000                0.000
        16968816                                7.500                                 0.375               0.005           0.000                0.000
        17011105                                7.750                                 0.375               0.005           0.000                0.000
        16984859                                7.375                                 0.375               0.005           0.000                0.000
        17051821                                7.125                                 0.250               0.005           0.000                0.000
        17051822                                6.375                                 0.250               0.005           0.000                0.000
        17043803                                7.500                                 0.375               0.005           0.000                0.000
        17051824                                6.625                                 0.250               0.005           0.000                0.000
        17051825                                6.625                                 0.250               0.005           0.477                0.000
        17051826                                6.875                                 0.375               0.005           0.000                0.000
        17051827                                6.500                                 0.250               0.005           0.000                0.000
        17051828                                7.250                                 0.250               0.005           0.000                0.000
        17051829                                7.000                                 0.250               0.005           0.000                0.000
        17033689                                6.625                                 0.375               0.005           0.000                0.000
        16832775                                7.000                                 0.375               0.005           0.000                0.000
        17088817                                6.500                                 0.375               0.005           0.000                0.000
        17048328                                6.875                                 0.375               0.005           0.000                0.000
        16844582                                8.250                                 0.375               0.005           0.000                0.000
        16851877                                7.875                                 0.375               0.005           0.650                0.000
        16809678                                7.125                                 0.375               0.005           0.000                0.000
        17055580                                6.875                                 0.375               0.005           0.000                0.000
        16419084                                8.125                                 0.375               0.005           0.000                0.000
        17066436                                7.000                                 0.375               0.005           0.000                0.000
        17066437                                7.875                                 0.375               0.005           0.000                0.000
        16857503                                7.375                                 0.375               0.005           0.000                0.000
        17027963                                7.250                                 0.375               0.005           0.000                0.000
        16981352                                8.250                                 0.375               0.005           0.000                0.000
        16974062                                7.375                                 0.375               0.005           0.000                0.000
        17055588                                8.125                                 0.375               0.005           0.000                0.000
        16974069                                8.250                                 0.375               0.005           0.000                0.000
        16672731                                6.125                                 0.250               0.005           0.000                0.000
        16857008                                7.375                                 0.375               0.005           0.000                0.000
        16718744                                7.000                                 0.375               0.005           0.000                0.000
        17002063                                7.125                                 0.375               0.005           0.000                0.000
        16857018                                7.250                                 0.375               0.005           0.000                0.000
        16979383                                8.375                                 0.375               0.005           0.000                0.000
        17002071                                7.250                                 0.375               0.005           0.477                0.000
        17065222                                6.750                                 0.375               0.005           0.000                0.000
        17065227                                7.750                                 0.375               0.005           0.000                0.000
        17034773                                7.875                                 0.375               0.005           0.000                0.000
        16979396                                7.125                                 0.375               0.005           0.000                0.000
        17002083                                7.000                                 0.375               0.005           0.000                0.000
        17002092                                7.000                                 0.375               0.005           0.000                0.000
        16852755                                7.000                                 0.375               0.005           0.477                0.000
        16846198                                7.125                                 0.375               0.005           0.477                0.000
        16852763                                7.750                                 0.375               0.005           0.000                0.000
        16849039                                7.375                                 0.375               0.005           0.000                0.000
        16978693                                7.375                                 0.375               0.005           0.000                0.000
        16852780                                8.250                                 0.375               0.005           0.000                0.000
        16852781                                8.250                                 0.375               0.005           0.000                0.000
        17003506                                7.375                                 0.375               0.005           0.000                0.000
        16970720                                7.500                                 0.375               0.005           0.000                0.000
        16990326                                8.125                                 0.375               0.005           1.547                0.000
        16849065                                8.250                                 0.375               0.005           0.000                0.000
        16771873                                7.500                                 0.375               0.005           0.000                0.000
        17003515                                7.250                                 0.375               0.005           0.000                0.000
        17015103                                7.375                                 0.375               0.005           0.000                0.000
        16804074                                7.125                                 0.375               0.005           0.000                0.000
        16804075                                7.375                                 0.375               0.005           0.000                0.000
        16970740                                8.375                                 0.375               0.005           0.000                0.000
        16974306                                6.875                                 0.250               0.005           0.000                0.000
        16768163                                7.125                                 0.375               0.005           0.000                0.000
        16970746                                7.375                                 0.375               0.005           0.000                0.000
        16983059                                6.875                                 0.375               0.005           0.000                0.000
        16844792                                8.250                                 0.375               0.005           0.000                0.000
        16847637                                7.250                                 0.375               0.005           0.000                0.000
        16859224                                6.875                                 0.250               0.005           0.477                0.000
        16983074                                7.250                                 0.375               0.005           0.000                0.000
        16859227                                6.875                                 0.250               0.005           0.000                0.000
        16790783                                8.000                                 0.375               0.005           0.000                0.000
        17003551                                8.375                                 0.375               0.005           0.000                0.000
        17015137                                6.875                                 0.375               0.005           0.000                0.000
        17075452                                7.500                                 0.375               0.005           0.000                0.000
        17055856                                7.250                                 0.375               0.005           0.000                0.000
        16974336                                8.250                                 0.375               0.005           0.000                0.000
        16981628                                7.125                                 0.375               0.005           0.000                0.000
        16768197                                7.000                                 0.375               0.005           0.000                0.000
        17015148                                8.200                                 0.375               0.005           0.790                0.000
        17075464                                7.375                                 0.375               0.005           0.000                0.000
        16981632                                7.125                                 0.375               0.005           0.000                0.000
        16983091                                6.750                                 0.375               0.005           0.000                0.000
        16980905                                7.625                                 0.375               0.005           0.000                0.000
        16981634                                7.500                                 0.375               0.005           0.000                0.000
        16847660                                7.500                                 0.375               0.005           0.000                0.000
        16980907                                7.875                                 0.375               0.005           0.000                0.000
        16983097                                7.125                                 0.375               0.005           0.000                0.000
        17015151                                7.875                                 0.375               0.005           0.500                0.000
        17033298                                7.875                                 0.375               0.005           0.000                0.000
        17033299                                6.875                                 0.375               0.005           0.000                0.000
        16823637                                7.125                                 0.375               0.005           0.000                0.000
        16851259                                7.625                                 0.375               0.005           0.000                0.000
        16851262                                7.500                                 0.375               0.005           0.000                0.000
        16851265                                7.875                                 0.375               0.005           0.000                0.000
        16995332                                7.625                                 0.375               0.005           0.000                0.000
        16968440                                8.125                                 0.375               0.005           0.000                0.000
        16985203                                8.250                                 0.375               0.005           0.000                0.000
        16980911                                7.000                                 0.375               0.005           0.000                0.000
        16801938                                7.875                                 0.375               0.005           0.000                0.000
        16965606                                7.750                                 0.375               0.005           0.000                0.000
        16974355                                7.000                                 0.375               0.005           0.000                0.000
        16970791                                7.750                                 0.375               0.005           0.740                0.000
        17055879                                7.625                                 0.375               0.005           0.000                0.000
        16981649                                7.500                                 0.375               0.005           0.000                0.000
        17033300                                7.500                                 0.375               0.005           0.000                0.000
        17033301                                7.500                                 0.375               0.005           0.000                0.000
        16824379                                7.125                                 0.375               0.005           0.000                0.000
        16851275                                7.500                                 0.375               0.005           0.000                0.000
        16995345                                8.125                                 0.375               0.005           0.000                0.000
        16979308                                7.500                                 0.375               0.005           0.000                0.000
        16995347                                8.000                                 0.375               0.005           0.000                0.000
        16707832                                7.000                                 0.375               0.005           0.000                0.000
        16979312                                7.000                                 0.375               0.005           0.000                0.000
        17002006                                7.750                                 0.375               0.005           0.000                0.000
        16991799                                6.875                                 0.250               0.005           0.000                0.000
        17042722                                6.625                                 0.375               0.005           0.000                0.000
        16835253                                7.625                                 0.375               0.005           0.000                0.000
        16979325                                7.625                                 0.375               0.005           0.000                0.000
        16798614                                7.500                                 0.375               0.005           0.000                0.000
        16968472                                7.875                                 0.375               0.005           0.000                0.000
        16968474                                7.250                                 0.375               0.005           0.000                0.000
        17002012                                7.125                                 0.375               0.005           0.000                0.000
        16981841                               11.000                                 0.375               0.005           1.040                0.000
        16962971                                7.875                                 0.375               0.005           0.000                0.000
        16809400                                6.875                                 0.250               0.005           0.000                0.000
        16809402                                6.250                                 0.250               0.005           0.000                0.000
        17060539                                6.125                                 0.375               0.005           0.000                0.000
        16853064                                7.125                                 0.375               0.005           0.000                0.000
        16813862                                7.250                                 0.375               0.005           0.000                0.000
        16798287                                6.875                                 0.250               0.005           0.000                0.000
        17060540                                8.375                                 0.375               0.005           0.000                0.000
        16303922                                7.000                                 0.375               0.005           0.477                0.000
        17060545                                6.875                                 0.375               0.005           0.000                0.000
        17014785                                6.875                                 0.250               0.005           0.477                0.000
        16984833                                8.125                                 0.375               0.005           0.960                0.000
        16813879                                8.000                                 0.375               0.005           0.000                0.000
        17000239                                6.875                                 0.375               0.005           0.877                0.000
        17053260                                7.750                                 0.375               0.005           0.000                0.000
        17053262                                7.750                                 0.375               0.005           0.000                0.000
        16728500                                7.875                                 0.375               0.005           0.730                0.000
        17014792                                7.750                                 0.375               0.005           0.000                0.000
        16809423                                7.375                                 0.375               0.005           0.000                0.000
        17053269                                7.375                                 0.375               0.005           0.857                0.000
        16728508                                8.000                                 0.375               0.005           1.270                0.000
        16984848                                8.000                                 0.375               0.005           0.000                0.000
        17000245                                8.000                                 0.375               0.005           0.000                0.000
        17004999                                7.250                                 0.375               0.005           0.000                0.000
        16979334                                8.250                                 0.375               0.005           0.000                0.000
        16979336                                8.000                                 0.375               0.005           0.000                0.000
        17016580                                6.250                                 0.375               0.005           0.000                0.000
        16846124                                7.625                                 0.375               0.005           0.000                0.000
        16846128                                8.125                                 0.375               0.005           0.000                0.000
        16806926                                8.250                                 0.375               0.005           0.000                0.000
        16979340                                7.000                                 0.375               0.005           0.000                0.000
        16968496                                7.000                                 0.375               0.005           0.000                0.000
        17002038                                7.125                                 0.375               0.005           0.000                0.000
        16710088                                7.250                                 0.375               0.005           0.000                0.000
        17034738                                8.375                                 0.375               0.005           0.000                0.000
        17002040                                8.250                                 0.375               0.005           0.000                0.000
        17002043                                7.250                                 0.375               0.005           0.000                0.000
        17002047                                7.625                                 0.375               0.005           0.000                0.000
        17002048                                7.250                                 0.375               0.005           0.000                0.000
        16826540                                8.125                                 0.375               0.005           0.000                0.000
        17015052                                6.750                                 0.375               0.005           0.000                0.000
        16833010                                7.250                                 0.375               0.005           0.000                0.000
        17078200                                7.500                                 0.375               0.005           0.000                0.000
        17015056                                6.750                                 0.375               0.005           0.000                0.000
        17003477                                7.625                                 0.375               0.005           0.937                0.000
        16980810                                8.375                                 0.375               0.005           0.000                0.000
        16859153                                7.750                                 0.375               0.005           0.000                0.000
        16859157                                7.000                                 0.375               0.005           0.000                0.000
        17013600                                7.625                                 0.375               0.005           0.000                0.000
        17055609                                6.250                                 0.375               0.005           0.000                0.000
        16963235                                7.375                                 0.375               0.005           0.000                0.000
        16851861                                7.250                                 0.375               0.005           0.000                0.000
        16990129                                7.875                                 0.375               0.005           0.000                0.000
        16844576                                7.875                                 0.375               0.005           0.000                0.000
        17003312                                7.750                                 0.375               0.005           0.000                0.000
        17055612                                7.875                                 0.375               0.005           0.000                0.000
        16990130                                8.250                                 0.375               0.005           0.000                0.000
        16824362                                7.500                                 0.375               0.005           0.000                0.000
        17033297                                8.000                                 0.375               0.005           0.000                0.000
        17075608                                6.750                                 0.375               0.005           0.000                0.000
        16803529                                7.750                                 0.375               0.005           0.000                0.000
        17075609                                7.625                                 0.375               0.005           0.000                0.000
        17075611                                8.375                                 0.375               0.005           0.000                0.000
        16803533                                8.125                                 0.375               0.005           0.000                0.000
        16803534                                7.375                                 0.375               0.005           0.000                0.000
        16847811                                8.250                                 0.375               0.005           0.000                0.000
        16849278                                7.625                                 0.375               0.005           0.000                0.000
        16807108                                8.000                                 0.375               0.005           0.000                0.000
        17077082                                8.000                                 0.375               0.005           0.000                0.000
        16970942                                6.875                                 0.375               0.005           0.477                0.000
        17077095                                7.875                                 0.375               0.005           0.000                0.000
        16981807                                7.500                                 0.375               0.005           0.000                0.000
        16962937                                7.625                                 0.375               0.005           0.000                0.000
        16856597                                7.000                                 0.375               0.005           0.000                0.000
        16973800                                7.000                                 0.375               0.005           0.000                0.000
        16973802                                8.250                                 0.375               0.005           0.000                0.000
        16970509                                8.375                                 0.375               0.005           1.190                0.000
        16963225                                7.875                                 0.375               0.005           0.870                0.000
        16990118                                7.625                                 0.375               0.005           0.000                0.000
        17003253                                7.000                                 0.375               0.005           0.000                0.000
        16801613                                7.250                                 0.375               0.005           0.477                0.000
        17011278                                8.375                                 0.375               0.005           0.000                0.000
        16839330                                7.625                                 0.375               0.005           0.000                0.000
        16839332                                7.625                                 0.375               0.005           0.000                0.000
        16963182                                7.750                                 0.375               0.005           0.000                0.000
        16970474                                8.250                                 0.375               0.005           0.000                0.000
        16970476                                7.875                                 0.375               0.005           0.477                0.000
        17066412                                7.750                                 0.375               0.005           0.000                0.000
        17027940                                8.375                                 0.375               0.005           0.000                0.000
        16980601                                7.625                                 0.375               0.005           1.147                0.000
        17043981                                7.125                                 0.375               0.005           0.000                0.000
        16970482                                7.375                                 0.375               0.005           0.000                0.000
        17027947                                8.375                                 0.375               0.005           0.000                0.000
        17055569                                8.125                                 0.375               0.005           0.000                0.000
        16970483                                8.000                                 0.375               0.005           0.000                0.000
        16819744                                6.375                                 0.375               0.005           0.000                0.000
        17088991                                7.875                                 0.375               0.005           1.197                0.000
        17088993                                7.125                                 0.375               0.005           0.570                0.000
        17003278                                7.500                                 0.375               0.005           0.000                0.000
        17055573                                8.000                                 0.375               0.005           0.000                0.000
        17055574                                7.375                                 0.375               0.005           0.000                0.000
        16970666                                6.750                                 0.375               0.005           0.000                0.000
        17015031                                8.750                                 0.375               0.005           0.957                0.000
        17066601                                7.500                                 0.375               0.005           1.197                0.000
        17059312                                7.875                                 0.375               0.005           0.000                0.000
        16801813                                7.250                                 0.375               0.005           0.000                0.000
        16859133                                6.875                                 0.250               0.005           0.477                0.000
        16963380                                8.000                                 0.375               0.005           0.000                0.000
        17055756                                7.625                                 0.375               0.005           0.000                0.000
        16835973                                8.000                                 0.375               0.005           0.000                0.000
        16963387                                8.000                                 0.375               0.005           0.000                0.000
        16970679                                8.250                                 0.375               0.005           0.000                0.000
        16835979                                7.625                                 0.375               0.005           0.000                0.000
        17055761                                6.750                                 0.375               0.005           0.000                0.000
        16980617                                6.875                                 0.250               0.005           0.000                0.000
        17055578                                7.875                                 0.375               0.005           0.000                0.000
        16974057                                8.125                                 0.375               0.005           0.000                0.000
        16970495                                7.875                                 0.375               0.005           0.000                0.000
        16990098                                7.625                                 0.375               0.005           0.000                0.000
        17003445                                7.750                                 0.375               0.005           0.000                0.000
        17128642                                6.750                                 0.375               0.005           0.000                0.000
        16974221                                7.500                                 0.375               0.005           0.000                0.000
        16859124                                6.875                                 0.250               0.005           0.477                0.000
        16963371                                6.625                                 0.375               0.005           0.000                0.000
        16970661                                8.250                                 0.375               0.005           0.000                0.000
        17048247                                7.750                                 0.375               0.005           0.000                0.000
        16819711                                7.750                                 0.375               0.005           0.000                0.000
        16970452                                7.125                                 0.375               0.005           0.000                0.000
        16970459                                8.250                                 0.375               0.005           0.000                0.000
        17088968                                6.625                                 0.375               0.005           0.000                0.000
        17003245                                7.500                                 0.375               0.005           0.000                0.000
        17051984                                8.000                                 0.375               0.005           0.000                0.000
        17027927                                7.750                                 0.375               0.005           0.000                0.000
        16970463                                8.250                                 0.375               0.005           0.000                0.000
        16714117                                8.125                                 0.375               0.005           1.010                0.000
        16990051                                6.125                                 0.375               0.005           0.000                0.000
        16984993                                7.500                                 0.250               0.005           0.477                0.000
        17000396                                7.375                                 0.375               0.005           0.000                0.000
        17051952                                7.500                                 0.375               0.005           0.000                0.000
        16963141                                7.875                                 0.375               0.005           0.000                0.000
        17051958                                8.250                                 0.375               0.005           0.000                0.000
        16970437                                7.000                                 0.375               0.005           0.000                0.000
        17011238                                7.000                                 0.375               0.005           0.000                0.000
        17055510                                6.250                                 0.250               0.005           0.000                0.000
        17055513                                7.500                                 0.250               0.005           0.000                0.000
        17055515                                7.125                                 0.250               0.005           0.000                0.000
        16845840                                8.500                                 0.375               0.005           0.000                0.000
        16980549                                7.750                                 0.375               0.005           0.000                0.000
        16840048                                7.125                                 0.375               0.005           0.000                0.000
        16965244                                7.875                                 0.375               0.005           0.000                0.000
        17066369                                7.000                                 0.375               0.005           0.000                0.000
        16840051                                6.375                                 0.375               0.005           0.000                0.000
        17057623                                7.875                                 0.375               0.005           0.000                0.000
        16991411                                7.875                                 0.375               0.005           0.760                0.000
        16991414                                7.250                                 0.375               0.005           0.650                0.000
        16980566                                7.250                                 0.375               0.005           0.000                0.000
        16981298                                6.250                                 0.375               0.005           0.000                0.000
        16731524                                7.500                                 0.375               0.005           0.000                0.000
        17057630                                8.375                                 0.375               0.005           0.000                0.000
        16857453                                7.375                                 0.375               0.005           0.000                0.000
        17012639                                8.250                                 0.375               0.005           0.000                0.000
        16991430                                7.000                                 0.250               0.005           0.000                0.000
        16838598                                7.750                                 0.375               0.005           0.000                0.000
        17077251                                8.875                                 0.375               0.005           0.000                0.000
        16995002                                8.250                                 0.375               0.005           0.000                0.000
        17077259                                7.250                                 0.375               0.005           0.000                0.000
        16857478                                7.625                                 0.375               0.005           0.000                0.000
        17075803                                6.250                                 0.375               0.005           0.000                0.000
        17075805                                6.875                                 0.375               0.005           0.000                0.000
        16995014                                7.375                                 0.375               0.005           0.000                0.000
        16991454                                7.625                                 0.375               0.005           0.000                0.000
        16991455                                5.875                                 0.375               0.005           0.000                0.000
        16991456                                7.125                                 0.375               0.005           0.000                0.000
        17004654                                8.375                                 0.375               0.005           0.000                0.000
        17012675                                7.000                                 0.375               0.005           0.000                0.000
        16708244                                7.625                                 0.375               0.005           0.000                0.000
        16803744                                8.125                                 0.375               0.005           1.297                0.000
        17027575                                7.375                                 0.375               0.005           0.000                0.000
        16852823                                7.750                                 0.375               0.005           0.000                0.000
        16819371                                6.250                                 0.250               0.005           0.000                0.000
        16852827                                7.375                                 0.375               0.005           0.000                0.000
        16844808                                6.875                                 0.375               0.005           0.000                0.000
        16672847                                7.000                                 0.375               0.005           0.000                0.000
        16819377                                6.625                                 0.250               0.005           0.477                0.000
        16979480                                7.375                                 0.375               0.005           0.000                0.000
        17005000                                6.125                                 0.375               0.005           0.000                0.000
        17005002                                7.250                                 0.375               0.005           0.000                0.000
        17027580                                6.375                                 0.375               0.005           0.477                0.000
        16844812                                7.750                                 0.375               0.005           0.000                0.000
        16846271                                6.999                                 0.375               0.005           0.000                0.000
        17034876                                6.250                                 0.375               0.005           0.000                0.000
        16846274                                7.750                                 0.375               0.005           0.000                0.000
        16819384                                6.625                                 0.250               0.005           0.000                0.000
        16819386                                6.875                                 0.250               0.005           0.000                0.000
        16819387                                6.625                                 0.250               0.005           0.000                0.000
        16798786                                7.000                                 0.375               0.005           0.000                0.000
        17005017                                8.375                                 0.375               0.005           0.000                0.000
        17077047                                7.250                                 0.250               0.005           0.000                0.000
        16790921                                7.000                                 0.375               0.005           0.000                0.000
        16798237                                7.625                                 0.375               0.005           0.000                0.000
        17014731                                7.875                                 0.375               0.005           0.000                0.000
        16973931                                8.375                                 0.375               0.005           0.000                0.000
        16778645                                8.375                                 0.375               0.005           0.000                0.000
        16847987                                7.500                                 0.375               0.005           0.000                0.000
        16847988                                8.250                                 0.375               0.005           0.000                0.000
        17014741                                5.875                                 0.375               0.005           0.000                0.000
        17014749                                6.875                                 0.250               0.005           0.000                0.000
        16807276                                7.500                                 0.375               0.005           0.000                0.000
        17075794                                7.875                                 0.375               0.005           0.000                0.000
        16973943                                6.875                                 0.375               0.005           0.000                0.000
        16973944                                7.125                                 0.250               0.005           0.000                0.000
        16847990                                7.625                                 0.375               0.005           0.000                0.000
        16798257                                7.625                                 0.375               0.005           0.000                0.000
        17014750                                7.875                                 0.375               0.005           0.000                0.000
        17014752                                7.000                                 0.250               0.005           0.477                0.000
        17078636                                7.500                                 0.375               0.005           0.000                0.000
        16973954                                7.375                                 0.375               0.005           0.000                0.000
        16839985                                7.500                                 0.375               0.005           0.000                0.000
        16859589                                8.250                                 0.375               0.005           0.000                0.000
        17060524                                7.375                                 0.375               0.005           0.000                0.000
        17060527                                6.875                                 0.375               0.005           0.000                0.000
        16852325                                7.875                                 0.375               0.005           0.000                0.000
        17014767                                7.000                                 0.250               0.005           0.000                0.000
        16798270                                7.625                                 0.375               0.005           0.000                0.000
        16813859                                7.000                                 0.375               0.005           0.000                0.000
        16719089                                7.125                                 0.375               0.005           0.000                0.000
        16973964                                6.250                                 0.375               0.005           0.000                0.000
        16839991                                8.000                                 0.375               0.005           1.737                0.000
        17000219                                7.625                                 0.375               0.005           0.000                0.000
        17060530                                6.500                                 0.375               0.005           0.000                0.000
        17060531                                7.625                                 0.375               0.005           0.000                0.000
        16852970                                7.000                                 0.375               0.005           0.000                0.000
        16852971                                7.625                                 0.375               0.005           0.000                0.000
        16849248                                7.750                                 0.375               0.005           0.000                0.000
        16970910                                7.750                                 0.375               0.005           0.000                0.000
        16970913                                7.000                                 0.375               0.005           0.000                0.000
        17060533                                7.250                                 0.375               0.005           0.000                0.000
        17066322                                7.250                                 0.375               0.005           0.000                0.000
        17055470                                6.875                                 0.250               0.005           0.000                0.000
        17055471                                6.375                                 0.250               0.005           0.000                0.000
        17055472                                6.375                                 0.250               0.005           0.000                0.000
        16980512                                7.625                                 0.375               0.005           0.000                0.000
        17055475                                6.500                                 0.250               0.005           0.000                0.000
        16839250                                8.175                                 0.375               0.005           1.440                0.000
        17055478                                6.625                                 0.250               0.005           0.000                0.000
        17043895                                6.500                                 0.375               0.005           0.000                0.000
        16839257                                7.750                                 0.375               0.005           0.000                0.000
        17008989                                7.875                                 0.375               0.005           0.000                0.000
        16835695                                8.000                                 0.375               0.005           0.000                0.000
        17022052                                6.875                                 0.375               0.005           0.000                0.000
        17022059                                7.375                                 0.375               0.005           0.000                0.000
        17055481                                8.000                                 0.375               0.005           0.000                0.000
        16965214                                8.500                                 0.375               0.005           1.440                0.000
        16839260                                7.125                                 0.375               0.005           0.000                0.000
        17066339                                6.375                                 0.375               0.005           0.000                0.000
        17027865                                7.500                                 0.375               0.005           0.000                0.000
        16970658                                7.375                                 0.375               0.005           0.000                0.000
        17055489                                6.250                                 0.375               0.005           0.000                0.000
        17027868                                6.625                                 0.375               0.005           0.000                0.000
        16839266                                7.750                                 0.375               0.005           0.000                0.000
        16674597                                7.000                                 0.375               0.005           0.000                0.000
        17066344                                6.625                                 0.250               0.005           0.477                0.000
        17027870                                7.375                                 0.375               0.005           0.000                0.000
        17066346                                6.500                                 0.250               0.005           0.000                0.000
        16857412                                7.875                                 0.375               0.005           0.000                0.000
        17066348                                7.500                                 0.250               0.005           0.000                0.000
        17066349                                6.125                                 0.250               0.005           0.000                0.000
        17027875                                8.375                                 0.375               0.005           0.000                0.000
        16826966                                7.125                                 0.375               0.005           0.000                0.000
        16978731                                7.125                                 0.375               0.005           0.000                0.000
        16835398                                7.375                                 0.375               0.005           0.000                0.000
        16978736                                7.125                                 0.375               0.005           0.000                0.000
        16844471                                6.875                                 0.250               0.005           0.000                0.000
        16835723                                8.375                                 0.375               0.005           0.000                0.000
        16729372                                8.000                                 0.375               0.005           0.000                0.000
        17088933                                7.000                                 0.375               0.005           0.957                0.000
        16729377                                8.375                                 0.375               0.005           0.000                0.000
        17066351                                6.875                                 0.250               0.005           0.000                0.000
        17066352                                6.375                                 0.250               0.005           0.000                0.000
        17066353                                7.625                                 0.250               0.005           0.000                0.000
        16852816                                7.375                                 0.375               0.005           0.000                0.000
        16819364                                6.500                                 0.250               0.005           0.000                0.000
        17013019                                6.999                                 0.375               0.005           0.000                0.000
        16973920                                7.250                                 0.250               0.005           0.000                0.000
        17075773                                7.625                                 0.375               0.005           0.000                0.000
        17066316                                8.475                                 0.375               0.005           0.750                0.000
        17066317                                8.375                                 0.375               0.005           0.000                0.000
        16845802                                7.000                                 0.375               0.005           0.477                0.000
        17048177                                7.750                                 0.375               0.005           0.000                0.000
        16981235                                7.750                                 0.375               0.005           0.000                0.000
        17043885                                7.375                                 0.375               0.005           0.000                0.000
        17027847                                8.125                                 0.375               0.005           0.000                0.000
        16970384                                7.375                                 0.375               0.005           0.000                0.000
        17022044                                7.125                                 0.375               0.005           0.477                0.000
        17011194                                8.250                                 0.375               0.005           0.000                0.000
        16813805                                7.500                                 0.375               0.005           0.000                0.000
        16973915                                6.875                                 0.375               0.005           0.000                0.000
        16798227                                7.625                                 0.375               0.005           0.000                0.000
        16798228                                7.875                                 0.375               0.005           0.000                0.000
        17014720                                8.250                                 0.375               0.005           0.000                0.000
        17014728                                7.250                                 0.375               0.005           0.000                0.000
        17014729                                6.625                                 0.375               0.005           0.000                0.000
        17043851                                6.375                                 0.375               0.005           0.477                0.000
        17043852                                6.250                                 0.375               0.005           0.000                0.000
        16981205                                7.500                                 0.375               0.005           0.000                0.000
        16839219                                7.250                                 0.375               0.005           0.000                0.000
        16809499                                7.250                                 0.375               0.005           0.747                0.000
        17022012                                7.875                                 0.375               0.005           0.000                0.000
        17022018                                8.125                                 0.375               0.005           0.000                0.000
        17011169                                6.375                                 0.375               0.005           0.000                0.000
        16963072                                8.250                                 0.375               0.005           0.000                0.000
        16826913                                7.500                                 0.375               0.005           0.000                0.000
        16770788                                7.750                                 0.375               0.005           1.187                0.000
        16968880                                8.000                                 0.375               0.005           0.000                0.000
        17002422                                7.750                                 0.375               0.005           0.000                0.000
        17011172                                8.750                                 0.375               0.005           0.710                0.000
        17022028                                8.250                                 0.375               0.005           0.000                0.000
        16826924                                7.875                                 0.375               0.005           0.000                0.000
        16780918                                6.375                                 0.375               0.005           1.317                0.000
        16839193                                7.625                                 0.375               0.005           0.000                0.000
        16693393                                9.375                                 0.375               0.005           1.120                0.000
        16981187                                7.500                                 0.375               0.005           0.000                0.000
        16839194                                7.000                                 0.375               0.005           0.000                0.000
        17077123                                7.250                                 0.250               0.005           0.000                0.000
        16857340                                7.375                                 0.375               0.005           0.000                0.000
        16857343                                8.000                                 0.375               0.005           0.000                0.000
        16980464                                7.500                                 0.375               0.005           0.000                0.000
        16980465                                8.125                                 0.375               0.005           0.000                0.000
        16980466                                7.375                                 0.375               0.005           0.000                0.000
        16980467                                7.625                                 0.375               0.005           0.000                0.000
        17043838                                6.375                                 0.375               0.005           0.000                0.000
        17043839                                6.750                                 0.375               0.005           0.000                0.000
        16835637                                7.125                                 0.375               0.005           0.477                0.000
        16775049                                6.875                                 0.375               0.005           0.000                0.000
        16968851                                6.875                                 0.375               0.005           0.000                0.000
        17011147                                6.375                                 0.375               0.005           0.477                0.000
        17000293                                7.375                                 0.375               0.005           0.000                0.000
        17043840                                7.500                                 0.375               0.005           0.000                0.000
        17043845                                7.500                                 0.375               0.005           0.000                0.000
        17043848                                7.500                                 0.375               0.005           0.000                0.000
        16963056                                7.750                                 0.375               0.005           0.000                0.000
        17011152                                7.875                                 0.375               0.005           0.000                0.000
        17011153                                6.999                                 0.375               0.005           0.000                0.000
        17011154                                7.750                                 0.375               0.005           0.477                0.000
        17048035                                6.500                                 0.375               0.005           0.000                0.000
        16819503                                7.875                                 0.375               0.005           0.000                0.000
        16844299                                8.125                                 0.375               0.005           0.000                0.000
        16968763                                7.250                                 0.375               0.005           0.000                0.000
        16968764                                7.000                                 0.375               0.005           0.000                0.000
        17011057                                8.250                                 0.375               0.005           0.000                0.000
        17056066                                7.125                                 0.375               0.005           0.000                0.000
        16770670                                6.500                                 0.250               0.005           0.000                0.000
        17027719                                7.000                                 0.375               0.005           0.000                0.000
        16823976                                7.750                                 0.375               0.005           0.000                0.000
        16809397                                6.625                                 0.250               0.005           0.000                0.000
        16968777                                6.125                                 0.375               0.005           0.477                0.000
        16801406                                7.750                                 0.375               0.005           0.000                0.000
        17056076                                6.625                                 0.375               0.005           0.000                0.000
        16978904                                7.875                                 0.375               0.005           0.000                0.000
        16978905                                7.750                                 0.375               0.005           0.000                0.000
        16994945                                7.875                                 0.375               0.005           0.000                0.000
        17002323                                8.125                                 0.375               0.005           0.000                0.000
        16981122                                8.125                                 0.375               0.005           0.000                0.000
        17056083                                8.375                                 0.375               0.005           0.000                0.000
        17048065                                6.750                                 0.375               0.005           0.000                0.000
        16981127                                7.500                                 0.375               0.005           0.000                0.000
        16823994                                7.750                                 0.375               0.005           1.167                0.000
        16681758                                7.500                                 0.375               0.005           0.000                0.000
        17088783                                8.275                                 0.375               0.005           0.757                0.000
        16994950                                7.250                                 0.375               0.005           0.000                0.000
        16994954                                7.500                                 0.375               0.005           0.000                0.000
        16994956                                7.875                                 0.375               0.005           0.000                0.000
        16968795                                7.250                                 0.375               0.005           0.000                0.000
        16994959                                7.750                                 0.375               0.005           0.000                0.000
        17011088                                7.750                                 0.375               0.005           0.000                0.000
        16981130                                7.375                                 0.375               0.005           0.000                0.000
        16405824                                9.250                                 0.375               0.005           0.000                0.000
        16845704                                6.875                                 0.250               0.005           0.000                0.000
        16681760                                7.625                                 0.375               0.005           0.000                0.000
        16826835                                8.125                                 0.375               0.005           0.000                0.000
        16686057                                7.875                                 0.375               0.005           0.000                0.000
        17088791                                6.500                                 0.375               0.005           0.000                0.000
        16994961                                8.000                                 0.375               0.005           0.000                0.000
        16994965                                7.750                                 0.375               0.005           0.000                0.000
        16798946                                7.875                                 0.375               0.005           0.000                0.000
        16994969                                8.250                                 0.375               0.005           0.000                0.000
        17021217                                7.875                                 0.375               0.005           0.000                0.000
        17027755                                6.875                                 0.375               0.005           0.000                0.000
        16981145                                8.250                                 0.375               0.005           0.000                0.000
        17048087                                6.625                                 0.375               0.005           0.000                0.000
        16835593                                8.000                                 0.375               0.005           0.000                0.000
        16994973                                7.875                                 0.375               0.005           0.000                0.000
        17002357                                7.990                                 0.375               0.005           0.907                0.000
        16981150                                7.875                                 0.375               0.005           0.000                0.000
        17027761                                6.375                                 0.375               0.005           0.000                0.000
        16981151                                7.125                                 0.375               0.005           0.000                0.000
        16980424                                5.875                                 0.375               0.005           0.000                0.000
        16826857                                8.000                                 0.375               0.005           0.000                0.000
        16978940                                7.875                                 0.375               0.005           0.000                0.000
        16994981                                7.625                                 0.375               0.005           0.000                0.000
        16994984                                8.250                                 0.375               0.005           0.000                0.000
        16965122                                7.750                                 0.375               0.005           0.000                0.000
        16980434                                7.375                                 0.375               0.005           0.000                0.000
        16845732                                7.250                                 0.375               0.005           0.477                0.000
        17027776                                7.500                                 0.375               0.005           0.000                0.000
        16994993                                7.875                                 0.375               0.005           0.000                0.000
        16978956                                7.250                                 0.375               0.005           0.000                0.000
        16994996                                8.250                                 0.375               0.005           0.000                0.000
        17077103                                7.375                                 0.250               0.005           0.000                0.000
        17077108                                6.625                                 0.250               0.005           0.000                0.000
        16980446                                7.000                                 0.375               0.005           0.000                0.000
        16980449                                7.375                                 0.375               0.005           0.000                0.000
        16981179                                8.375                                 0.375               0.005           0.000                0.000
        17077114                                6.625                                 0.250               0.005           0.000                0.000
        17077117                                6.625                                 0.250               0.005           0.000                0.000
        16845750                                7.125                                 0.375               0.005           0.000                0.000
        16965147                                7.625                                 0.375               0.005           0.000                0.000
        16965148                                8.250                                 0.375               0.005           0.000                0.000
        16809334                                6.875                                 0.250               0.005           0.000                0.000
        17088703                                8.375                                 0.375               0.005           0.000                0.000
        17088705                                7.625                                 0.375               0.005           0.000                0.000
        16788731                                7.125                                 0.375               0.005           0.000                0.000
        17078587                                8.375                                 0.375               0.005           0.000                0.000
        17011007                                7.875                                 0.375               0.005           0.000                0.000
        16835501                                8.125                                 0.375               0.005           0.000                0.000
        16823920                                6.875                                 0.250               0.005           0.477                0.000
        17088712                                7.750                                 0.375               0.005           0.000                0.000
        17088714                                8.250                                 0.375               0.005           0.000                0.000
        17088717                                8.375                                 0.375               0.005           0.000                0.000
        16984761                                8.250                                 0.375               0.005           0.000                0.000
        17048000                                6.875                                 0.250               0.005           0.000                0.000
        17048001                                6.625                                 0.250               0.005           0.000                0.000
        17048004                                7.250                                 0.250               0.005           0.000                0.000
        17048007                                7.250                                 0.250               0.005           0.000                0.000
        16770632                                7.375                                 0.375               0.005           0.000                0.000
        17088720                                7.750                                 0.375               0.005           0.000                0.000
        16823933                                6.875                                 0.250               0.005           0.000                0.000
        16968731                                7.000                                 0.375               0.005           0.000                0.000
        16835522                                6.690                                 0.375               0.005           0.000                0.000
        16984780                                7.625                                 0.375               0.005           0.000                0.000
        16968744                                7.625                                 0.375               0.005           0.000                0.000
        16968745                                7.750                                 0.375               0.005           0.000                0.000
        16788765                                7.125                                 0.375               0.005           0.000                0.000
        16968748                                8.000                                 0.375               0.005           0.000                0.000
        17000184                                7.375                                 0.375               0.005           0.000                0.000
        16809379                                7.500                                 0.375               0.005           0.000                0.000
        17000190                                7.500                                 0.375               0.005           0.000                0.000
        16984798                                8.375                                 0.375               0.005           0.000                0.000
        17048032                                9.250                                 0.375               0.005           1.450                0.000
        17130514                                6.375                                 0.375               0.005           0.000                0.000
        17130515                                6.250                                 0.375               0.005           0.000                0.000
        17130517                                6.250                                 0.375               0.005           0.000                0.000
        16803652                                6.750                                 0.375               0.005           0.000                0.000
        17057594                                8.375                                 0.375               0.005           0.630                0.000
        16856686                                7.000                                 0.375               0.005           0.000                0.000
        17130522                                6.125                                 0.375               0.005           0.000                0.000
        17130523                                6.375                                 0.375               0.005           0.000                0.000
        17021109                                7.625                                 0.375               0.005           0.000                0.000
        16968698                                7.500                                 0.375               0.005           0.000                0.000
        16981032                                8.250                                 0.375               0.005           0.000                0.000
        16978822                                7.625                                 0.375               0.005           0.000                0.000
        17088698                                7.125                                 0.375               0.005           0.477                0.000
        16979556                                7.375                                 0.375               0.005           0.000                0.000
        16835499                                7.375                                 0.375               0.005           0.000                0.000
        16978833                                8.125                                 0.375               0.005           0.000                0.000
        16732004                                7.999                                 0.375               0.005           0.000                0.000
        16732007                                7.999                                 0.375               0.005           0.000                0.000
        16852911                                7.625                                 0.375               0.005           0.000                0.000
        16785034                                8.250                                 0.375               0.005           0.000                0.000
        16785035                                7.875                                 0.375               0.005           0.000                0.000
        16785038                                8.250                                 0.375               0.005           0.000                0.000
        16826755                                7.875                                 0.375               0.005           0.000                0.000
        16819466                                7.125                                 0.375               0.005           0.000                0.000
        17065411                                8.250                                 0.375               0.005           0.000                0.000
        16839079                                7.875                                 0.375               0.005           1.247                0.000
        16978852                                7.500                                 0.375               0.005           0.000                0.000
        16979581                                7.750                                 0.375               0.005           0.000                0.000
        17021141                                7.000                                 0.375               0.005           0.000                0.000
        17002270                                7.375                                 0.375               0.005           0.000                0.000
        17077009                                6.375                                 0.250               0.005           0.000                0.000
        16849202                                7.250                                 0.375               0.005           0.000                0.000
        16729813                                7.000                                 0.375               0.005           0.000                0.000
        17027688                                8.625                                 0.375               0.005           0.000                0.000
        16845646                                7.875                                 0.375               0.005           0.000                0.000
        17077017                                6.750                                 0.250               0.005           0.000                0.000
        16981081                                7.875                                 0.375               0.005           0.000                0.000
        16981083                                7.625                                 0.375               0.005           0.000                0.000
        16819499                                8.250                                 0.375               0.005           0.000                0.000
        17021166                                7.500                                 0.375               0.005           0.000                0.000
        16980360                                7.375                                 0.375               0.005           0.000                0.000
        16978881                                8.250                                 0.375               0.005           0.000                0.000
        17005130                                7.500                                 0.375               0.005           0.000                0.000
        17021170                                8.375                                 0.375               0.005           0.000                0.000
        17021173                                7.375                                 0.375               0.005           0.000                0.000
        17021175                                6.875                                 0.375               0.005           1.047                0.000
        17077034                                6.500                                 0.250               0.005           0.000                0.000
        16980376                                8.250                                 0.375               0.005           0.000                0.000
        16852967                                7.875                                 0.375               0.005           0.630                0.000
        16845677                                7.500                                 0.375               0.005           0.000                0.000
        17005144                                8.125                                 0.375               0.005           0.000                0.000
        17077041                                6.250                                 0.250               0.005           0.000                0.000
        17078561                                7.625                                 0.375               0.005           0.000                0.000
        16813777                                7.500                                 0.375               0.005           0.000                0.000
        16984736                                6.750                                 0.375               0.005           0.000                0.000
        16973887                                6.875                                 0.250               0.005           0.000                0.000
        17000137                                7.000                                 0.375               0.005           0.000                0.000
        17014697                                8.375                                 0.375               0.005           0.000                0.000
        17000141                                7.125                                 0.375               0.005           0.000                0.000
        16973898                                7.000                                 0.375               0.005           0.000                0.000
        17000148                                8.375                                 0.375               0.005           0.000                0.000
        16991394                                8.625                                 0.375               0.005           1.500                0.000
        16856694                                8.125                                 0.375               0.005           0.000                0.000
        16856697                                7.875                                 0.375               0.005           0.540                0.000
        17075755                                6.250                                 0.375               0.005           0.000                0.000
        16859537                                7.875                                 0.375               0.005           0.000                0.000
        16853005                                8.250                                 0.375               0.005           0.000                0.000
        16714741                                7.500                                 0.375               0.005           0.000                0.000
        17088700                                7.750                                 0.375               0.005           0.000                0.000
        17057561                                7.875                                 0.375               0.005           0.000                0.000
        16849364                                7.250                                 0.375               0.005           0.477                0.000
        16847908                                7.000                                 0.375               0.005           0.000                0.000
        16856656                                7.625                                 0.375               0.005           0.000                0.000
        16856661                                7.500                                 0.375               0.005           0.000                0.000
        16857392                                7.125                                 0.375               0.005           0.477                0.000
        17057579                                7.500                                 0.375               0.005           0.000                0.000
        16857396                                8.000                                 0.375               0.005           0.000                0.000
        16856667                                7.625                                 0.375               0.005           0.000                0.000
        16803648                                6.750                                 0.250               0.005           0.000                0.000
        16859509                                7.000                                 0.375               0.005           0.000                0.000
        16849387                                7.750                                 0.375               0.005           0.000                0.000
        16798836                                7.125                                 0.375               0.005           0.000                0.000
        16978813                                7.750                                 0.375               0.005           0.000                0.000
        16771251                                7.125                                 0.375               0.005           0.000                0.000
        16809248                                6.750                                 0.250               0.005           0.000                0.000
        16852179                                8.125                                 0.375               0.005           0.000                0.000
        16984662                                7.375                                 0.375               0.005           0.000                0.000
        16809250                                6.625                                 0.250               0.005           0.000                0.000
        16809254                                5.750                                 0.250               0.005           0.477                0.000
        16823836                                7.250                                 0.375               0.005           0.000                0.000
        16984672                                8.250                                 0.375               0.005           0.477                0.000
        16852192                                7.375                                 0.375               0.005           0.000                0.000
        16968646                                7.500                                 0.375               0.005           0.000                0.000
        16835432                                8.125                                 0.375               0.005           0.000                0.000
        16809277                                8.250                                 0.375               0.005           0.960                0.000
        17027602                                7.500                                 0.375               0.005           0.000                0.000
        16819400                                6.500                                 0.250               0.005           0.000                0.000
        16819409                                7.750                                 0.375               0.005           0.000                0.000
        16979514                                8.250                                 0.375               0.005           0.000                0.000
        16968663                                7.125                                 0.375               0.005           0.000                0.000
        16968669                                7.500                                 0.375               0.005           0.000                0.000
        17027614                                8.250                                 0.375               0.005           0.000                0.000
        16826700                                8.000                                 0.375               0.005           0.000                0.000
        16981007                                9.000                                 0.375               0.005           1.040                0.000
        16981009                                7.500                                 0.375               0.005           0.000                0.000
        16770578                                8.125                                 0.375               0.005           0.000                0.000
        16728385                                7.750                                 0.375               0.005           1.067                0.000
        17002220                                8.375                                 0.375               0.005           0.000                0.000
        17027639                                6.750                                 0.375               0.005           0.000                0.000
        17055992                                8.200                                 0.375               0.005           0.917                0.000
        17047978                                7.000                                 0.375               0.005           0.000                0.000
        16851417                                8.000                                 0.375               0.005           0.000                0.000
        16973783                                8.250                                 0.375               0.005           0.000                0.000
        16973784                                7.375                                 0.375               0.005           0.000                0.000
        16778496                                7.875                                 0.375               0.005           0.000                0.000
        17033420                                7.250                                 0.250               0.005           0.477                0.000
        17033428                                6.875                                 0.250               0.005           0.000                0.000
        16680158                                7.250                                 0.375               0.005           0.477                0.000
        16973755                                8.250                                 0.375               0.005           0.000                0.000
        16981776                                7.750                                 0.375               0.005           0.000                0.000
        16973759                                7.625                                 0.375               0.005           0.000                0.000
        17033430                                7.125                                 0.250               0.005           0.000                0.000
        16962980                                7.500                                 0.375               0.005           0.000                0.000
        16839867                                7.250                                 0.375               0.005           0.000                0.000
        17021939                                7.000                                 0.375               0.005           0.000                0.000
        16839870                                8.375                                 0.375               0.005           0.000                0.000
        16847891                                8.000                                 0.375               0.005           0.000                0.000
        16859474                                7.250                                 0.375               0.005           0.000                0.000
        17021940                                7.000                                 0.375               0.005           0.000                0.000
        17021947                                8.250                                 0.375               0.005           0.000                0.000
        16813745                                7.000                                 0.375               0.005           0.000                0.000
        17059573                                7.625                                 0.375               0.005           0.000                0.000
        16859390                                7.625                                 0.375               0.005           1.017                0.000
        16981783                                8.000                                 0.375               0.005           0.000                0.000
        17047998                                6.125                                 0.250               0.005           0.000                0.000
        16852228                                7.625                                 0.375               0.005           0.000                0.000
        17021959                                7.750                                 0.375               0.005           0.000                0.000
        17078546                                8.375                                 0.375               0.005           0.000                0.000
        16973860                                6.875                                 0.250               0.005           0.000                0.000
        16859491                                7.500                                 0.375               0.005           0.000                0.000
        16973868                                6.875                                 0.250               0.005           0.000                0.000
        17000119                                7.500                                 0.375               0.005           0.000                0.000
        17014676                                7.500                                 0.375               0.005           0.000                0.000
        16984723                                7.875                                 0.375               0.005           0.000                0.000
        17000129                                7.125                                 0.375               0.005           0.000                0.000
        16851406                                8.250                                 0.375               0.005           0.000                0.000
        16718162                                6.875                                 0.250               0.005           0.477                0.000
        17013849                                8.625                                 0.375               0.005           1.110                0.000
        17059581                                6.250                                 0.375               0.005           0.000                0.000
        16973779                                7.750                                 0.375               0.005           0.000                0.000
        16983122                                7.375                                 0.250               0.005           0.000                0.000
        16983127                                7.625                                 0.375               0.005           0.000                0.000
        17003601                                7.500                                 0.375               0.005           0.520                0.000
        17003605                                7.250                                 0.375               0.005           0.000                0.000
        17005064                                7.125                                 0.375               0.005           0.000                0.000
        16803427                                6.875                                 0.250               0.005           0.000                0.000
        16983131                                7.375                                 0.250               0.005           0.000                0.000
        16983133                                6.875                                 0.375               0.005           0.000                0.000
        16983138                                7.500                                 0.375               0.005           0.000                0.000
        16970826                                8.250                                 0.375               0.005           0.000                0.000
        16849166                                7.375                                 0.375               0.005           0.000                0.000
        16704373                                6.000                                 0.375               0.005           0.000                0.000
        16856461                                7.375                                 0.375               0.005           0.000                0.000
        16849171                                7.625                                 0.375               0.005           0.000                0.000
        16856463                                7.625                                 0.375               0.005           0.000                0.000
        16790858                                8.375                                 0.375               0.005           1.320                0.000
        16974407                                6.625                                 0.375               0.005           0.000                0.000
        16983159                                7.875                                 0.375               0.005           0.000                0.000
        16807012                                8.125                                 0.375               0.005           0.000                0.000
        17055933                                5.875                                 0.375               0.005           0.000                0.000
        16803457                                7.500                                 0.375               0.005           0.000                0.000
        17047918                                8.375                                 0.375               0.005           0.767                0.000
        16775561                                7.250                                 0.375               0.005           0.477                0.000
        17047919                                8.375                                 0.375               0.005           0.000                0.000
        16847734                                8.000                                 0.375               0.005           0.770                0.000
        16856483                                7.875                                 0.375               0.005           0.000                0.000
        16847738                                8.000                                 0.375               0.005           0.000                0.000
        16970859                                8.125                                 0.375               0.005           0.000                0.000
        16803463                                6.625                                 0.250               0.005           0.000                0.000
        16974422                                6.625                                 0.375               0.005           0.000                0.000
        17055944                                7.375                                 0.375               0.005           0.000                0.000
        16983172                                8.000                                 0.375               0.005           0.000                0.000
        16983173                                7.500                                 0.375               0.005           0.000                0.000
        16790885                                7.000                                 0.375               0.005           0.000                0.000
        16807037                                7.375                                 0.375               0.005           0.847                0.000
        16803476                                7.125                                 0.375               0.005           0.000                0.000
        16803477                                7.125                                 0.375               0.005           0.000                0.000
        16774852                                7.000                                 0.375               0.005           0.000                0.000
        17010952                                8.750                                 0.375               0.005           0.470                0.000
        16813601                                7.000                                 0.375               0.005           0.000                0.000
        16833203                                7.875                                 0.375               0.005           0.000                0.000
        16803480                                7.875                                 0.375               0.005           0.000                0.000
        17047941                                7.625                                 0.375               0.005           0.000                0.000
        17055960                                8.375                                 0.375               0.005           0.000                0.000
        16839743                                7.000                                 0.375               0.005           0.477                0.000
        16833211                                7.750                                 0.375               0.005           0.000                0.000
        16680127                                7.375                                 0.375               0.005           0.000                0.000
        16803491                                7.875                                 0.375               0.005           0.000                0.000
        17047952                                8.250                                 0.375               0.005           0.000                0.000
        17075574                                6.375                                 0.375               0.005           0.000                0.000
        17075578                                6.625                                 0.375               0.005           0.000                0.000
        17033401                                8.000                                 0.375               0.005           0.000                0.000
        17010975                                8.375                                 0.375               0.005           0.000                0.000
        17010977                                7.250                                 0.375               0.005           0.477                0.000
        17010978                                8.250                                 0.375               0.005           0.000                0.000
        17010979                                8.000                                 0.375               0.005           0.000                0.000
        16721855                                6.999                                 0.375               0.005           0.000                0.000
        16973730                                7.875                                 0.375               0.005           0.000                0.000
        17078419                                7.500                                 0.375               0.005           0.000                0.000
        16974463                                8.250                                 0.375               0.005           0.000                0.000
        16974467                                8.125                                 0.375               0.005           0.000                0.000
        17010980                                7.375                                 0.375               0.005           0.000                0.000
        16813635                                8.000                                 0.375               0.005           0.680                0.000
        17078392                                8.250                                 0.375               0.005           0.000                0.000
        16965691                                7.250                                 0.375               0.005           0.000                0.000
        16851351                                6.750                                 0.375               0.005           0.000                0.000
        17033394                                7.250                                 0.375               0.005           0.000                0.000
        17052267                                8.000                                 0.375               0.005           0.790                0.000
        16968530                                7.875                                 0.375               0.005           0.000                0.000
        16835325                                7.750                                 0.375               0.005           0.000                0.000
        16823744                                7.000                                 0.375               0.005           0.000                0.000
        17042805                                6.900                                 0.375               0.005           0.477                0.000
        16835335                                7.000                                 0.375               0.005           0.000                0.000
        16835338                                7.750                                 0.375               0.005           0.000                0.000
        16851382                                8.125                                 0.375               0.005           0.000                0.000
        16823769                                7.000                                 0.375               0.005           0.477                0.000
        16968562                                8.250                                 0.375               0.005           0.000                0.000
        16846207                                8.000                                 0.375               0.005           0.000                0.000
        17002111                                7.000                                 0.375               0.005           0.000                0.000
        17034819                                8.250                                 0.375               0.005           0.000                0.000
        16835366                                5.750                                 0.375               0.005           0.000                0.000
        16978706                                7.375                                 0.375               0.005           0.000                0.000
        17002125                                7.750                                 0.375               0.005           0.000                0.000
        17002127                                7.000                                 0.375               0.005           0.000                0.000
        16819334                                7.500                                 0.375               0.005           0.000                0.000
        16846227                                7.500                                 0.375               0.005           0.440                0.000
        17002130                                5.875                                 0.375               0.005           0.000                0.000
        17002131                                8.250                                 0.375               0.005           0.000                0.000
        17002133                                5.875                                 0.375               0.005           0.000                0.000
        16968596                                7.750                                 0.375               0.005           0.000                0.000
        16846235                                7.625                                 0.375               0.005           0.000                0.000
        16661965                                7.625                                 0.375               0.005           0.000                0.000
        16979450                                8.250                                 0.375               0.005           0.000                0.000
        16978727                                7.875                                 0.375               0.005           0.000                0.000
        16826640                                8.000                                 0.375               0.005           0.000                0.000
        16729755                                7.500                                 0.375               0.005           0.000                0.000
        17005054                                7.375                                 0.375               0.005           0.477                0.000
        16844453                                8.125                                 0.375               0.005           0.000                0.000
        16684076                                7.000                                 0.375               0.005           0.000                0.000
        16692099                                7.000                                 0.375               0.005           0.000                0.000
        17011210                                8.250                                 0.375               0.005           0.477                0.000
        15999358                                7.375                                 0.375               0.005           0.000                0.000
        17011215                                8.375                                 0.375               0.005           0.000                0.000
        17000363                                7.625                                 0.375               0.005           1.087                0.000
        17051931                                7.125                                 0.375               0.005           0.000                0.000
        16835712                                7.000                                 0.250               0.005           0.000                0.000
        16963125                                7.625                                 0.375               0.005           0.000                0.000
        16970417                                7.250                                 0.375               0.005           0.000                0.000
        17051831                                6.000                                 0.250               0.005           0.000                0.000
        17051833                                6.625                                 0.250               0.005           0.000                0.000
        17051835                                6.375                                 0.250               0.005           0.000                0.000
        17060584                                9.375                                 0.375               0.005           1.120                0.000
        17051839                                7.125                                 0.250               0.005           0.000                0.000
        16852388                                7.750                                 0.375               0.005           0.000                0.000
        16968833                                7.500                                 0.375               0.005           0.000                0.000
        16968834                                7.000                                 0.375               0.005           0.000                0.000
        16968835                                7.875                                 0.375               0.005           0.000                0.000
        17011127                                6.750                                 0.375               0.005           0.000                0.000
        16984974                                7.375                                 0.375               0.005           0.000                0.000
        17003204                                7.875                                 0.375               0.005           0.000                0.000
        17000370                                7.750                                 0.375               0.005           0.620                0.000
        17003209                                7.375                                 0.375               0.005           0.000                0.000
        17048210                                7.250                                 0.375               0.005           0.000                0.000
        17055507                                5.875                                 0.250               0.005           0.000                0.000
        17060691                                8.500                                 0.375               0.005           0.000                0.000
        16835720                                7.000                                 0.375               0.005           0.000                0.000
        16970423                                7.625                                 0.375               0.005           0.000                0.000
        17021279                                8.375                                 0.375               0.005           0.000                0.000
        16849330                                7.875                                 0.375               0.005           0.000                0.000
        16965161                                7.500                                 0.375               0.005           0.000                0.000
        16965162                                6.250                                 0.375               0.005           0.000                0.000
        16980476                                7.625                                 0.375               0.005           0.000                0.000
        16980478                                7.500                                 0.375               0.005           0.000                0.000
        16965171                                8.250                                 0.375               0.005           0.000                0.000
        16849356                                8.000                                 0.375               0.005           0.000                0.000
        17011115                                8.375                                 0.375               0.005           0.000                0.000
        17033468                                9.125                                 0.375               0.005           0.850                0.000
        16968600                                8.250                                 0.375               0.005           0.000                0.000
        16809229                                8.000                                 0.375               0.005           0.000                0.000
        16984647                                7.250                                 0.375               0.005           0.000                0.000
        17078486                                6.875                                 0.375               0.005           0.000                0.000
        16984654                                8.250                                 0.375               0.005           0.000                0.000
        16970655                                8.125                                 0.375               0.005           0.000                0.000
        16990258                                7.000                                 0.375               0.005           0.000                0.000
        16859110                                6.875                                 0.250               0.005           0.477                0.000
        16991848                                7.375                                 0.375               0.005           0.000                0.000
        16835304                                7.375                                 0.375               0.005           0.000                0.000
        16731942                                7.875                                 0.375               0.005           0.000                0.000
        16851337                                7.750                                 0.375               0.005           0.000                0.000
        16731945                                7.500                                 0.375               0.005           0.000                0.000
        17033376                                7.750                                 0.375               0.005           0.000                0.000
        16974385                                7.625                                 0.375               0.005           0.000                0.000
        16784927                                8.250                                 0.375               0.005           0.000                0.000
        16974388                                7.625                                 0.375               0.005           0.000                0.000
        17113525                                6.500                                 0.375               0.005           0.000                0.000
        17013735                                8.500                                 0.375               0.005           0.000                0.000
        16991806                                7.000                                 0.250               0.005           0.000                0.000
        17013741                                8.250                                 0.375               0.005           0.000                0.000
        17013746                                7.750                                 0.375               0.005           0.000                0.000
        16991812                                6.875                                 0.250               0.005           0.000                0.000
        16985253                                7.125                                 0.375               0.005           0.000                0.000
        16991817                                7.500                                 0.375               0.005           0.000                0.000
        17033358                                7.875                                 0.375               0.005           1.657                0.000
        17078372                                8.375                                 0.375               0.005           0.000                0.000
        16968502                                7.250                                 0.375               0.005           0.000                0.000
        16985271                                7.250                                 0.375               0.005           0.000                0.000
        16968506                                7.375                                 0.375               0.005           0.000                0.000
        16776942                                7.375                                 0.375               0.005           0.477                0.000
        16968508                                8.000                                 0.375               0.005           0.000                0.000
        16838990                                7.250                                 0.375               0.005           0.000                0.000
        16980984                                7.750                                 0.375               0.005           0.000                0.000
        17009310                                9.875                                 0.375               0.005           2.267                0.000
        17009314                                7.250                                 0.375               0.005           0.477                0.000
        16859293                                7.500                                 0.375               0.005           0.000                0.000
        17052212                                7.375                                 0.375               0.005           0.000                0.000
        16983106                                7.125                                 0.250               0.005           0.000                0.000
        16983107                                7.250                                 0.375               0.005           0.000                0.000
        16856426                                7.750                                 0.375               0.005           0.000                0.000
        16852868                                7.125                                 0.375               0.005           0.477                0.000
        16978791                                8.000                                 0.375               0.005           0.000                0.000
        17005040                                5.999                                 0.375               0.005           0.000                0.000
        17005049                                7.500                                 0.375               0.005           0.000                0.000
        16983115                                7.500                                 0.250               0.005           0.000                0.000
        16970803                                7.000                                 0.375               0.005           0.000                0.000
        16983117                                7.625                                 0.375               0.005           0.000                0.000
        16844852                                7.875                                 0.375               0.005           0.000                0.000
        17042477                                7.500                                 0.375               0.005           0.000                0.000
        17042479                                8.000                                 0.375               0.005           0.000                0.000
        16706864                                7.500                                 0.375               0.005           0.000                0.000
        17053331                                7.375                                 0.375               0.005           0.000                0.000
        17060621                                8.000                                 0.375               0.005           0.000                0.000
        17053334                                8.250                                 0.375               0.005           0.000                0.000
        17042480                                6.625                                 0.375               0.005           0.000                0.000
        17060625                                7.250                                 0.375               0.005           0.000                0.000
        17042481                                6.375                                 0.375               0.005           0.000                0.000
        16965610                                7.375                                 0.375               0.005           0.000                0.000
        16980921                                7.375                                 0.375               0.005           0.000                0.000
        16985214                                7.375                                 0.375               0.005           0.000                0.000
        16778341                                7.000                                 0.375               0.005           0.477                0.000
        17060626                                7.000                                 0.375               0.005           0.000                0.000
        16844406                                7.250                                 0.375               0.005           0.000                0.000
        17042489                                7.500                                 0.375               0.005           0.000                0.000
        17014868                                7.875                                 0.375               0.005           0.000                0.000
        17078743                                7.875                                 0.375               0.005           0.000                0.000
        16813959                                7.250                                 0.375               0.005           0.000                0.000
        16979089                                7.250                                 0.375               0.005           0.477                0.000
        17060633                                6.500                                 0.375               0.005           0.000                0.000
        17060637                                7.500                                 0.375               0.005           0.000                0.000
        17034474                                6.625                                 0.375               0.005           0.000                0.000
        17014872                                8.125                                 0.375               0.005           0.000                0.000
        17014873                                8.250                                 0.375               0.005           0.000                0.000
        16788904                                7.999                                 0.375               0.005           0.000                0.000
        16979098                                7.875                                 0.375               0.005           0.000                0.000
        17014881                                7.000                                 0.375               0.005           0.000                0.000
        16813975                                7.250                                 0.375               0.005           0.000                0.000
        16813978                                6.750                                 0.250               0.005           0.000                0.000
        17053361                                6.375                                 0.375               0.005           0.000                0.000
        17051908                                6.750                                 0.375               0.005           0.000                0.000
        17051909                                5.750                                 0.375               0.005           0.000                0.000
        16791136                                7.250                                 0.375               0.005           0.000                0.000
        16848004                                7.250                                 0.375               0.005           0.477                0.000
        17053375                                6.875                                 0.375               0.005           0.000                0.000
        16844442                                6.875                                 0.250               0.005           0.477                0.000
        16963107                                7.125                                 0.375               0.005           0.000                0.000
        16798789                                7.750                                 0.375               0.005           0.000                0.000
        17055885                                7.000                                 0.375               0.005           0.000                0.000
        16980925                                8.000                                 0.375               0.005           0.000                0.000
        16965618                                6.875                                 0.375               0.005           0.947                0.000
        16839664                                8.250                                 0.375               0.005           0.000                0.000
        17013717                                7.625                                 0.375               0.005           0.000                0.000
        16814269                                7.375                                 0.375               0.005           0.000                0.000
        16985224                                7.875                                 0.375               0.005           0.000                0.000
        16985226                                7.625                                 0.375               0.005           0.000                0.000
        16846280                                7.125                                 0.375               0.005           0.000                0.000
        17034887                                7.875                                 0.375               0.005           0.000                0.000
        16849118                                7.625                                 0.375               0.005           0.000                0.000
        17027599                                7.500                                 0.375               0.005           0.000                0.000
        16819394                                6.625                                 0.250               0.005           0.477                0.000
        16849124                                7.625                                 0.375               0.005           0.000                0.000
        16790805                                7.750                                 0.375               0.005           0.630                0.000
        16844838                                7.125                                 0.375               0.005           0.000                0.000
        16718886                                7.750                                 0.375               0.005           0.000                0.000
        17021075                                7.875                                 0.375               0.005           0.000                0.000
        17065354                                6.625                                 0.375               0.005           0.000                0.000
        16847691                                8.375                                 0.375               0.005           0.000                0.000
        16814271                                7.000                                 0.375               0.005           0.000                0.000
        16838950                                8.125                                 0.375               0.005           0.000                0.000
        17059469                                8.250                                 0.375               0.005           0.000                0.000
        17042473                                6.375                                 0.375               0.005           0.000                0.000
        17034455                                8.250                                 0.375               0.005           0.477                0.000
        17034456                                8.250                                 0.375               0.005           0.477                0.000
        17042476                                6.500                                 0.375               0.005           0.000                0.000
        16798348                                8.000                                 0.375               0.005           0.000                0.000
        16767893                                7.125                                 0.375               0.005           0.000                0.000
        17053313                                6.875                                 0.375               0.005           0.000                0.000
        17034441                                6.750                                 0.375               0.005           0.000                0.000
        17042461                                6.500                                 0.375               0.005           0.000                0.000
        17042462                                6.875                                 0.375               0.005           0.000                0.000
        17042463                                8.250                                 0.375               0.005           0.000                0.000
        17042465                                5.875                                 0.375               0.005           0.000                0.000
        17042467                                6.875                                 0.375               0.005           0.000                0.000
        17034449                                8.375                                 0.375               0.005           0.477                0.000
        17042469                                6.625                                 0.375               0.005           0.000                0.000
        16813936                                7.000                                 0.375               0.005           0.000                0.000
        17042470                                6.875                                 0.375               0.005           0.000                0.000
        17042471                                7.250                                 0.375               0.005           0.000                0.000
        17042472                                6.875                                 0.375               0.005           0.000                0.000
        17016298                                7.250                                 0.375               0.005           0.000                0.000
        17016299                                7.500                                 0.375               0.005           0.000                0.000
        16707010                                8.375                                 0.375               0.005           0.000                0.000
        16650154                                7.500                                 0.375               0.005           0.000                0.000
        16974204                                7.125                                 0.250               0.005           0.000                0.000
        17016274                                7.875                                 0.375               0.005           0.000                0.000
        17014819                                7.375                                 0.375               0.005           0.000                0.000
        16853107                                7.875                                 0.375               0.005           0.000                0.000
        17016278                                7.000                                 0.375               0.005           0.000                0.000
        17016279                                7.625                                 0.375               0.005           0.000                0.000
        16798321                                6.750                                 0.250               0.005           0.000                0.000
        16778721                                7.125                                 0.375               0.005           0.000                0.000
        16798328                                6.500                                 0.250               0.005           0.000                0.000
        17016285                                7.375                                 0.375               0.005           0.000                0.000
        17016286                                7.500                                 0.375               0.005           0.000                0.000
        16859651                                7.500                                 0.375               0.005           0.000                0.000
        17033703                                6.750                                 0.375               0.005           0.000                0.000
        17033709                                7.999                                 0.375               0.005           0.000                0.000
        17042458                                7.500                                 0.375               0.005           0.000                0.000
        16680436                                7.375                                 0.375               0.005           0.000                0.000
        16859105                                7.250                                 0.375               0.005           0.000                0.000
        16990246                                7.750                                 0.375               0.005           0.000                0.000
        16809762                                7.125                                 0.375               0.005           0.000                0.000
        17003416                                8.000                                 0.375               0.005           0.000                0.000
        17065195                                8.250                                 0.375               0.005           0.000                0.000
        16990235                                8.375                                 0.375               0.005           0.000                0.000
        16809770                                7.250                                 0.375               0.005           0.000                0.000
        16835936                                7.250                                 0.375               0.005           0.000                0.000
        16851976                                7.375                                 0.375               0.005           0.000                0.000
        17065181                                7.500                                 0.375               0.005           0.000                0.000
        17065156                                7.375                                 0.250               0.005           0.477                0.000
        17065157                                6.375                                 0.250               0.005           0.477                0.000
        16790614                                7.250                                 0.375               0.005           0.000                0.000
        16775311                                7.000                                 0.375               0.005           0.477                0.000
        17065169                                6.500                                 0.375               0.005           0.000                0.000
        16963317                                7.000                                 0.375               0.005           0.000                0.000
        16809742                                7.375                                 0.375               0.005           0.000                0.000
        16611653                                8.050                                 0.375               0.005           0.000                0.000
        17065155                                7.375                                 0.250               0.005           0.000                0.000
        17065135                                6.500                                 0.250               0.005           0.000                0.000
        17034680                                6.875                                 0.375               0.005           0.000                0.000
        17065137                                6.500                                 0.250               0.005           0.000                0.000
        17060850                                7.990                                 0.375               0.005           0.000                0.000
        16853358                                8.375                                 0.375               0.005           0.000                0.000
        17065120                                7.000                                 0.250               0.005           0.477                0.000
        17042690                                8.000                                 0.375               0.005           0.000                0.000
        17034672                                8.375                                 0.375               0.005           0.477                0.000
        16844612                                8.250                                 0.375               0.005           0.000                0.000
        17034676                                7.250                                 0.375               0.005           0.000                0.000
        16672655                                7.250                                 0.375               0.005           0.000                0.000
        16853366                                8.375                                 0.375               0.005           0.000                0.000
        16979298                                7.125                                 0.375               0.005           0.000                0.000
        17065132                                6.625                                 0.250               0.005           0.477                0.000
        17016494                                7.625                                 0.375               0.005           0.000                0.000
        16853324                                7.125                                 0.375               0.005           0.000                0.000
        16684208                                7.125                                 0.250               0.005           0.000                0.000
        16979263                                7.625                                 0.375               0.005           0.000                0.000
        17060814                                7.760                                 0.375               0.005           0.000                0.000
        17034651                                6.500                                 0.375               0.005           0.477                0.000
        17034652                                7.250                                 0.375               0.005           0.000                0.000
        16853342                                8.075                                 0.375               0.005           1.210                0.000
        16781172                                8.000                                 0.375               0.005           0.000                0.000
        17042679                                8.625                                 0.375               0.005           1.697                0.000
        16781176                                7.875                                 0.375               0.005           0.000                0.000
        16806859                                7.125                                 0.375               0.005           0.000                0.000
        17065119                                7.500                                 0.250               0.005           0.000                0.000
        17042682                                7.250                                 0.375               0.005           0.000                0.000
        16767346                                7.750                                 0.375               0.005           0.000                0.000
        16764908                                7.000                                 0.375               0.005           0.000                0.000
        16772805                                7.625                                 0.375               0.005           0.000                0.000
        16764992                                7.375                                 0.375               0.005           0.000                0.000
        16765008                                7.125                                 0.375               0.005           0.000                0.000
        16775731                                7.625                                 0.375               0.005           0.570                0.000
        16767392                                7.000                                 0.375               0.005           0.000                0.000
        16766938                                7.500                                 0.375               0.005           0.000                0.000
        16775840                                7.250                                 0.375               0.005           0.000                0.000
        16775846                                7.250                                 0.375               0.005           0.000                0.000
        16776334                                7.875                                 0.375               0.005           0.790                0.000
        16728116                                7.375                                 0.375               0.005           0.000                0.000
        17155780                                7.500                                 0.250               0.005           0.477                0.000
        17155790                                6.875                                 0.250               0.005           0.000                0.000
        17155792                                6.875                                 0.250               0.005           0.000                0.000
        17155789                                7.000                                 0.250               0.005           0.000                0.000
        17148479                                6.375                                 0.250               0.005           0.000                0.000
        17148505                                6.500                                 0.250               0.005           0.000                0.000
        17148523                                6.625                                 0.250               0.005           0.000                0.000
        16201165                                7.250                                 0.375               0.005           0.000                0.000
        16662821                                7.750                                 0.375               0.005           0.000                0.000
        16686335                                7.875                                 0.375               0.005           0.000                0.000
        16728198                                7.375                                 0.375               0.005           0.000                0.000
        16803158                                7.750                                 0.375               0.005           1.027                0.000
        16805684                                7.375                                 0.375               0.005           0.000                0.000
        16834874                                7.500                                 0.375               0.005           0.000                0.000
        16834928                                8.500                                 0.375               0.005           0.000                0.000
        16838545                                7.125                                 0.375               0.005           0.477                0.000
        16843946                                7.375                                 0.375               0.005           0.000                0.000
        16970301                                7.750                                 0.375               0.005           0.000                0.000
        16970334                                8.125                                 0.375               0.005           0.000                0.000
        16980281                                8.000                                 0.375               0.005           0.000                0.000
        16989889                                7.250                                 0.375               0.005           0.000                0.000
        16989986                               10.875                                 0.375               0.005           0.680                0.000
        16990989                                9.375                                 0.375               0.005           0.000                0.000
        16991073                                7.375                                 0.375               0.005           0.000                0.000
        16991093                                7.875                                 0.375               0.005           0.000                0.000
        16994581                                6.875                                 0.375               0.005           0.477                0.000
        16994873                                8.125                                 0.375               0.005           0.000                0.000
        17001451                                7.875                                 0.375               0.005           0.000                0.000
        17001485                                7.500                                 0.375               0.005           0.000                0.000
        17003057                                7.625                                 0.375               0.005           0.000                0.000
        17012527                                8.000                                 0.375               0.005           0.000                0.000
        17012540                                8.625                                 0.375               0.005           2.077                0.000
        17013342                                7.000                                 0.375               0.005           0.000                0.000
        17013379                                7.750                                 0.375               0.005           0.000                0.000
        17013389                                7.125                                 0.375               0.005           0.000                0.000
        17013396                                6.875                                 0.375               0.005           0.000                0.000
        17020995                                7.875                                 0.375               0.005           0.477                0.000
        17021862                                7.125                                 0.375               0.005           0.000                0.000
        17056977                                6.375                                 0.375               0.005           0.000                0.000
        17057197                                7.500                                 0.375               0.005           0.000                0.000
        17058951                                9.125                                 0.375               0.005           0.870                0.000
        17060401                                7.500                                 0.375               0.005           0.907                0.000
        16711103                                7.125                                 0.375               0.005           0.000                0.000
        16728589                                8.250                                 0.375               0.005           0.000                0.000
        16723657                                7.375                                 0.375               0.005           0.477                0.000
        16723823                                8.375                                 0.375               0.005           0.000                0.000
        16728227                                7.375                                 0.375               0.005           0.477                0.000
        16813644                                8.125                                 0.375               0.005           0.000                0.000
        16813655                                8.000                                 0.375               0.005           0.000                0.000
        16813744                                7.125                                 0.375               0.005           0.000                0.000
        16813758                                8.250                                 0.375               0.005           0.000                0.000
        16813872                                7.625                                 0.375               0.005           0.000                0.000
        16859255                                7.875                                 0.375               0.005           0.000                0.000
        16853032                                8.000                                 0.375               0.005           0.000                0.000
        16853085                                7.375                                 0.375               0.005           0.477                0.000
        16853132                                8.250                                 0.375               0.005           0.000                0.000
        16853386                                7.000                                 0.375               0.005           0.000                0.000
        16856679                                8.000                                 0.375               0.005           0.000                0.000
        16856816                                8.250                                 0.375               0.005           0.000                0.000
        16857003                                8.125                                 0.375               0.005           0.000                0.000
        16857324                                8.125                                 0.375               0.005           0.000                0.000
        16857347                                7.500                                 0.375               0.005           0.000                0.000
        16849355                                8.125                                 0.375               0.005           0.000                0.000
        16857420                                8.250                                 0.375               0.005           0.000                0.000
        16857435                                7.750                                 0.375               0.005           0.000                0.000
        16857494                                8.250                                 0.375               0.005           0.000                0.000
        16857496                                8.250                                 0.375               0.005           0.000                0.000
        16857573                                7.000                                 0.375               0.005           0.000                0.000
        16857580                                7.750                                 0.375               0.005           0.000                0.000
        16849577                                8.000                                 0.375               0.005           0.000                0.000
        16851184                                7.500                                 0.375               0.005           0.000                0.000
        16851270                                6.375                                 0.375               0.005           0.000                0.000
        16851389                                8.250                                 0.375               0.005           0.000                0.000
        16857676                                6.625                                 0.375               0.005           0.000                0.000
        16859115                                7.375                                 0.375               0.005           0.000                0.000
        16859237                                7.875                                 0.375               0.005           0.000                0.000
        16859343                                7.875                                 0.375               0.005           0.000                0.000
        16859472                                7.375                                 0.375               0.005           0.000                0.000
        16859510                                7.750                                 0.375               0.005           0.000                0.000
        16963095                                7.250                                 0.375               0.005           0.000                0.000
        16963238                                8.250                                 0.375               0.005           0.000                0.000
        16851421                                8.375                                 0.375               0.005           0.000                0.000
        16851910                                7.375                                 0.375               0.005           0.000                0.000
        16851917                                8.250                                 0.375               0.005           0.000                0.000
        16852022                                8.250                                 0.375               0.005           0.000                0.000
        16852105                                8.250                                 0.375               0.005           0.000                0.000
        16852146                                7.750                                 0.375               0.005           0.000                0.000
        16852218                                7.375                                 0.375               0.005           0.000                0.000
        16852368                                8.000                                 0.375               0.005           0.000                0.000
        16852729                                8.000                                 0.375               0.005           0.000                0.000
        16852995                                7.750                                 0.375               0.005           0.000                0.000
        16981788                                7.375                                 0.375               0.005           0.000                0.000
        16984699                                7.875                                 0.375               0.005           0.000                0.000
        16984728                                7.000                                 0.375               0.005           0.000                0.000
        16984753                                7.625                                 0.375               0.005           0.000                0.000
        16984799                                6.750                                 0.375               0.005           0.897                0.000
        16984865                                7.250                                 0.375               0.005           0.000                0.000
        16984874                                8.250                                 0.375               0.005           1.527                0.000
        15655556                                7.125                                 0.375               0.005           0.000                0.000
        16856495                                6.375                                 0.375               0.005           0.000                0.000
        16856635                                7.375                                 0.375               0.005           0.477                0.000
        16670123                                7.375                                 0.375               0.005           0.000                0.000
        16574641                                7.625                                 0.375               0.005           0.000                0.000
        16851198                                7.875                                 0.375               0.005           0.000                0.000
        16846272                                7.625                                 0.375               0.005           0.000                0.000
        16846305                                7.750                                 0.375               0.005           0.000                0.000
        17033229                                7.000                                 0.375               0.005           0.000                0.000
        16824070                                7.125                                 0.375               0.005           0.000                0.000
        16801501                                7.375                                 0.375               0.005           0.000                0.000
        16803465                                8.000                                 0.375               0.005           0.000                0.000
        16789079                                7.375                                 0.375               0.005           0.000                0.000
        16809409                                6.500                                 0.250               0.005           0.000                0.000
        16778911                                7.250                                 0.375               0.005           0.000                0.000
        16775175                                7.875                                 0.375               0.005           0.000                0.000
        17016601                                7.500                                 0.375               0.005           0.000                0.000
        16771216                                5.875                                 0.375               0.005           0.000                0.000
        16718135                                6.500                                 0.375               0.005           0.000                0.000
        16983181                                7.000                                 0.375               0.005           0.000                0.000
        16974105                                7.000                                 0.375               0.005           0.477                0.000
        16376240                                8.500                                 0.375               0.005           0.000                0.000
        16692757                                7.375                                 0.375               0.005           0.000                0.000
        16384090                                8.875                                 0.375               0.005           0.000                0.000
        17171504                                6.250                                 0.250               0.005           0.000                0.000
        17171507                                6.875                                 0.250               0.005           0.000                0.000
        17171512                                5.875                                 0.250               0.005           0.000                0.000
        17171514                                6.500                                 0.250               0.005           0.000                0.000
        17141651                                6.500                                 0.375               0.005           0.000                0.000
        17141814                                7.750                                 0.375               0.005           0.000                0.000
        17150145                                7.375                                 0.375               0.005           0.000                0.000
        17148207                                8.500                                 0.375               0.005           0.477                0.000
        17154203                                6.750                                 0.375               0.005           0.000                0.000
        17154243                                8.500                                 0.375               0.005           0.477                0.000
        17155305                                7.375                                 0.375               0.005           0.477                0.000
        17155264                                6.250                                 0.375               0.005           0.000                0.000
        17148236                                9.375                                 0.375               0.005           0.000                0.000
        17148137                                7.750                                 0.375               0.005           0.000                0.000
        17148268                                6.750                                 0.375               0.005           0.000                0.000
        17159851                                7.500                                 0.375               0.005           0.000                0.000
        17159927                                7.750                                 0.375               0.005           0.000                0.000
        17168635                                8.375                                 0.375               0.005           0.000                0.000
        17170477                                9.500                                 0.375               0.005           0.000                0.000
        17113048                                7.875                                 0.375               0.005           0.000                0.000
        17127987                                7.375                                 0.375               0.005           0.000                0.000
        17127804                                6.500                                 0.375               0.005           0.477                0.000
        17128045                                8.750                                 0.375               0.005           1.497                0.000
        17128141                                6.875                                 0.375               0.005           0.000                0.000
        17128187                                7.000                                 0.375               0.005           0.477                0.000
        17127864                                6.500                                 0.375               0.005           0.000                0.000
        17128264                                7.125                                 0.375               0.005           0.000                0.000
        17129887                                7.625                                 0.375               0.005           0.000                0.000
        17129924                                7.000                                 0.375               0.005           0.000                0.000
        17129955                                7.750                                 0.375               0.005           0.000                0.000
        17129787                                7.875                                 0.375               0.005           0.000                0.000
        17132459                                8.250                                 0.375               0.005           0.000                0.000
        17132544                                9.375                                 0.375               0.005           0.000                0.000
        17132570                                9.875                                 0.375               0.005           1.660                0.000
        17132571                                8.000                                 0.375               0.005           0.000                0.000
        17132580                               10.375                                 0.375               0.005           0.000                0.000
        17132635                                8.625                                 0.375               0.005           0.000                0.000
        17141722                                7.750                                 0.375               0.005           0.000                0.000
        17075185                                7.750                                 0.375               0.005           0.000                0.000
        17074960                                6.625                                 0.375               0.005           0.000                0.000
        17076352                                6.375                                 0.375               0.005           0.000                0.000
        17076452                                7.750                                 0.375               0.005           0.000                0.000
        17076459                                7.750                                 0.375               0.005           0.000                0.000
        17076365                                7.625                                 0.375               0.005           0.000                0.000
        17076509                                7.875                                 0.375               0.005           0.000                0.000
        17076601                                7.500                                 0.375               0.005           0.000                0.000
        17077698                                9.000                                 0.375               0.005           0.670                0.000
        17077702                                7.875                                 0.375               0.005           0.000                0.000
        17077723                                7.500                                 0.375               0.005           0.000                0.000
        17077775                                7.125                                 0.375               0.005           0.000                0.000
        17077817                                7.500                                 0.375               0.005           0.000                0.000
        17088291                                7.000                                 0.375               0.005           0.000                0.000
        17088354                                6.875                                 0.375               0.005           0.477                0.000
        17088249                                7.000                                 0.375               0.005           0.000                0.000
        17064711                                7.875                                 0.375               0.005           0.000                0.000
        17064717                                7.375                                 0.375               0.005           0.000                0.000
        17064722                                7.500                                 0.375               0.005           0.000                0.000
        17064702                                6.375                                 0.375               0.005           0.477                0.000
        17064930                               10.000                                 0.375               0.005           0.000                0.000
        17066030                                7.375                                 0.375               0.005           0.000                0.000
        17112899                                7.250                                 0.375               0.005           0.000                0.000
        17104587                                6.375                                 0.375               0.005           0.477                0.000
        17066050                                7.250                                 0.375               0.005           0.000                0.000
        17065923                                7.375                                 0.375               0.005           0.000                0.000
        17075018                                5.750                                 0.375               0.005           0.000                0.000
        17075030                                9.875                                 0.375               0.005           0.000                0.000
        17075043                                7.500                                 0.375               0.005           0.000                0.000
        17075080                                7.625                                 0.375               0.005           0.000                0.000
        17074933                                8.250                                 0.375               0.005           0.000                0.000
        17074939                                6.500                                 0.375               0.005           0.000                0.000
        17088701                                8.375                                 0.375               0.005           0.000                0.000
        17088959                                7.250                                 0.375               0.005           1.047                0.000
        17089048                                8.375                                 0.375               0.005           0.530                0.000
        17113393                                9.375                                 0.375               0.005           0.450                0.000
        17128613                                7.250                                 0.375               0.005           0.477                0.000
        17075826                                6.875                                 0.375               0.005           0.000                0.000
        17076899                                7.250                                 0.375               0.005           0.000                0.000
        17078178                                7.250                                 0.375               0.005           0.000                0.000
        17078201                                7.625                                 0.375               0.005           0.000                0.000
        17078318                                6.000                                 0.375               0.005           0.000                0.000
        17078579                                8.375                                 0.375               0.005           0.477                0.000
        17078632                                8.375                                 0.375               0.005           0.000                0.000
        16718064                                7.875                                 0.375               0.005           0.997                0.000
        16695692                                7.625                                 0.375               0.005           0.420                0.000
        16697311                                7.250                                 0.375               0.005           0.000                0.000
        16681126                                7.875                                 0.375               0.005           1.267                0.000
        16681171                               10.000                                 0.375               0.005           0.000                0.000
        15892542                                6.750                                 0.375               0.005           0.000                0.000
        16684027                                7.875                                 0.375               0.005           1.337                0.000
        16665531                                7.625                                 0.375               0.005           0.000                0.000
        16665923                                7.125                                 0.375               0.005           0.000                0.000
        16672909                                7.625                                 0.375               0.005           0.620                0.000
        16641299                                7.000                                 0.375               0.005           0.000                0.000
        16648707                                7.125                                 0.375               0.005           0.477                0.000
        16628995                                7.875                                 0.375               0.005           0.000                0.000
        17048086                                7.625                                 0.375               0.005           0.000                0.000
        17051888                                7.625                                 0.375               0.005           0.000                0.000
        17051899                                6.875                                 0.375               0.005           0.000                0.000
        17051936                                6.375                                 0.375               0.005           0.000                0.000
        17052148                                7.250                                 0.375               0.005           0.000                0.000
        17052161                                6.750                                 0.375               0.005           0.000                0.000
        17053276                                7.875                                 0.375               0.005           0.477                0.000
        17053290                                6.125                                 0.375               0.005           0.000                0.000
        17055951                                7.000                                 0.375               0.005           0.000                0.000
        17057756                                8.250                                 0.375               0.005           0.477                0.000
        17057861                                6.875                                 0.375               0.005           0.000                0.000
        17059294                                8.125                                 0.375               0.005           0.000                0.000
        17059410                                7.875                                 0.375               0.005           0.000                0.000
        17059476                                7.750                                 0.375               0.005           0.000                0.000
        17060783                                6.000                                 0.375               0.005           0.000                0.000
        17065264                                8.125                                 0.375               0.005           0.000                0.000
        17066389                                7.625                                 0.375               0.005           0.000                0.000
        17066513                                7.375                                 0.375               0.005           0.000                0.000
        16985207                                8.250                                 0.375               0.005           0.000                0.000
        16985230                                7.000                                 0.375               0.005           0.000                0.000
        16990161                                8.375                                 0.375               0.005           0.000                0.000
        16990290                                8.000                                 0.375               0.005           0.000                0.000
        16991451                                7.875                                 0.375               0.005           0.000                0.000
        16991471                                7.250                                 0.375               0.005           0.000                0.000
        16991620                                8.375                                 0.375               0.005           0.000                0.000
        16991624                                8.250                                 0.375               0.005           0.000                0.000
        16991630                                7.875                                 0.375               0.005           0.000                0.000
        16994939                                7.625                                 0.375               0.005           0.000                0.000
        16994953                                7.875                                 0.375               0.005           0.000                0.000
        16995112                                7.250                                 0.375               0.005           0.000                0.000
        16995217                                7.000                                 0.375               0.005           0.000                0.000
        16995366                                7.125                                 0.375               0.005           0.000                0.000
        17000210                                8.250                                 0.375               0.005           0.000                0.000
        17000416                                7.875                                 0.375               0.005           0.000                0.000
        17002334                                8.125                                 0.375               0.005           0.000                0.000
        17003261                                7.125                                 0.375               0.005           0.000                0.000
        17011196                                6.875                                 0.375               0.005           0.000                0.000
        17011225                                7.125                                 0.375               0.005           0.000                0.000
        17011286                                7.875                                 0.375               0.005           0.477                0.000
        17012666                                8.375                                 0.375               0.005           0.000                0.000
        17012860                                7.250                                 0.375               0.005           0.000                0.000
        17012920                                7.750                                 0.375               0.005           0.000                0.000
        17012983                                7.000                                 0.375               0.005           0.000                0.000
        17013485                                7.375                                 0.375               0.005           0.000                0.000
        17013489                                8.375                                 0.375               0.005           0.000                0.000
        17013563                                7.125                                 0.375               0.005           0.000                0.000
        17013594                                7.875                                 0.375               0.005           0.000                0.000
        17013853                                7.625                                 0.375               0.005           0.000                0.000
        17014963                                7.500                                 0.375               0.005           0.000                0.000
        17014998                                8.000                                 0.375               0.005           0.000                0.000
        17015159                                7.500                                 0.375               0.005           0.000                0.000
        17016288                                8.250                                 0.375               0.005           0.000                0.000
        17016527                                7.500                                 0.375               0.005           0.000                0.000
        17021066                                7.500                                 0.375               0.005           0.000                0.000
        17021139                                8.375                                 0.375               0.005           0.000                0.000
        17021160                                7.750                                 0.375               0.005           0.000                0.000
        17021294                                8.875                                 0.375               0.005           0.680                0.000
        17021943                                6.875                                 0.375               0.005           0.000                0.000
        17022181                                7.875                                 0.375               0.005           0.477                0.000
        17022185                                8.125                                 0.375               0.005           0.000                0.000
        17022264                                8.375                                 0.375               0.005           0.000                0.000
        17027584                                7.750                                 0.375               0.005           0.000                0.000
        17027708                                8.000                                 0.375               0.005           0.000                0.000
        17033177                                7.750                                 0.375               0.005           0.000                0.000
        17033250                                8.250                                 0.375               0.005           0.000                0.000
        17033283                                8.250                                 0.375               0.005           0.000                0.000
        17033364                                7.375                                 0.375               0.005           0.000                0.000
        17034538                                6.875                                 0.375               0.005           0.000                0.000
        17034659                                6.750                                 0.375               0.005           0.000                0.000
        17034761                                8.375                                 0.375               0.005           0.000                0.000
        17034793                                9.500                                 0.375               0.005           0.810                0.000
        17042406                                7.750                                 0.375               0.005           0.000                0.000
        17042414                                8.250                                 0.375               0.005           0.000                0.000
        17042459                                7.750                                 0.375               0.005           0.000                0.000
        17042563                                7.000                                 0.375               0.005           0.000                0.000
        17042719                                8.250                                 0.375               0.005           0.000                0.000
        17042815                                7.000                                 0.375               0.005           0.000                0.000
        17043826                                8.375                                 0.375               0.005           0.000                0.000
        17043837                                6.375                                 0.375               0.005           0.477                0.000
        17043872                                6.500                                 0.375               0.005           0.000                0.000
        17044015                                9.250                                 0.375               0.005           1.070                0.000
        17044124                                7.500                                 0.375               0.005           0.000                0.000
        16965132                                9.875                                 0.375               0.005           1.120                0.000
        16965320                                8.000                                 0.375               0.005           0.000                0.000
        16965330                                8.125                                 0.375               0.005           0.000                0.000
        16965368                                7.625                                 0.375               0.005           0.000                0.000
        16965438                                7.250                                 0.375               0.005           0.000                0.000
        16965545                                8.250                                 0.375               0.005           0.000                0.000
        16968357                                7.750                                 0.375               0.005           0.000                0.000
        16968686                                7.250                                 0.375               0.005           0.000                0.000
        16968696                                8.250                                 0.375               0.005           0.000                0.000
        16970477                                7.750                                 0.375               0.005           0.000                0.000
        16970485                                8.000                                 0.375               0.005           0.000                0.000
        16970618                                7.750                                 0.375               0.005           0.000                0.000
        16970847                                8.000                                 0.375               0.005           0.000                0.000
        16970959                                8.000                                 0.375               0.005           0.000                0.000
        16973767                                7.999                                 0.375               0.005           0.000                0.000
        16973794                                7.625                                 0.375               0.005           0.000                0.000
        16973806                                8.000                                 0.375               0.005           0.000                0.000
        16973902                                7.625                                 0.375               0.005           0.000                0.000
        16973956                                7.750                                 0.375               0.005           0.000                0.000
        16974227                                7.375                                 0.375               0.005           0.000                0.000
        16974340                                7.000                                 0.375               0.005           0.000                0.000
        16974401                                7.875                                 0.375               0.005           0.000                0.000
        16974465                                7.875                                 0.375               0.005           0.000                0.000
        16974475                                8.250                                 0.375               0.005           0.000                0.000
        16978685                                7.250                                 0.375               0.005           0.000                0.000
        16978750                                8.125                                 0.375               0.005           0.000                0.000
        16978908                                8.000                                 0.375               0.005           0.000                0.000
        16979114                                7.000                                 0.375               0.005           0.000                0.000
        16979176                                7.125                                 0.375               0.005           0.000                0.000
        16979205                                7.000                                 0.375               0.005           0.000                0.000
        16979227                                6.750                                 0.375               0.005           0.000                0.000
        16979292                                7.375                                 0.375               0.005           0.000                0.000
        16979306                                8.000                                 0.375               0.005           0.000                0.000
        16980491                                8.125                                 0.375               0.005           0.000                0.000
        16980687                                7.375                                 0.375               0.005           0.000                0.000
        16980761                                8.375                                 0.375               0.005           0.000                0.000
        16980789                                7.625                                 0.375               0.005           0.000                0.000
        16981014                                7.375                                 0.375               0.005           0.000                0.000
        16981029                                7.500                                 0.375               0.005           0.000                0.000
        16981342                                6.750                                 0.375               0.005           0.000                0.000
        16981482                                7.625                                 0.375               0.005           0.000                0.000
        16840011                                7.375                                 0.375               0.005           0.000                0.000
        16840148                                7.000                                 0.375               0.005           0.000                0.000
        16840186                                8.125                                 0.375               0.005           0.000                0.000
        16840278                                7.375                                 0.375               0.005           0.000                0.000
        16844295                                7.375                                 0.375               0.005           0.000                0.000
        16844314                                7.875                                 0.375               0.005           0.000                0.000
        16844721                                8.125                                 0.375               0.005           0.000                0.000
        16845594                                7.375                                 0.375               0.005           0.000                0.000
        16845707                                8.250                                 0.375               0.005           0.000                0.000
        16845774                                8.250                                 0.375               0.005           0.000                0.000
        16845892                                7.625                                 0.375               0.005           0.000                0.000
        16846190                                6.500                                 0.375               0.005           0.000                0.000
        16847604                                7.875                                 0.375               0.005           0.000                0.000
        16847609                                7.250                                 0.375               0.005           0.000                0.000
        16847704                                8.500                                 0.375               0.005           0.000                0.000
        16847868                                7.375                                 0.375               0.005           0.000                0.000
        16847991                                8.125                                 0.375               0.005           0.000                0.000
        16848012                                8.250                                 0.375               0.005           0.000                0.000
        16848063                                7.500                                 0.375               0.005           0.000                0.000
        16849031                                7.875                                 0.375               0.005           0.000                0.000
        16849236                                8.000                                 0.375               0.005           0.000                0.000
        16849286                                7.250                                 0.375               0.005           0.477                0.000
        16849313                                8.250                                 0.375               0.005           0.000                0.000
        16832780                                9.125                                 0.375               0.005           0.000                0.000
        16835345                                8.000                                 0.375               0.005           0.000                0.000
        16835361                                7.500                                 0.375               0.005           0.000                0.000
        16835401                                8.125                                 0.375               0.005           0.000                0.000
        16835481                                7.250                                 0.375               0.005           0.000                0.000
        16835613                                7.250                                 0.375               0.005           0.477                0.000
        16835738                                7.750                                 0.375               0.005           0.730                0.000
        16835824                                7.750                                 0.375               0.005           0.000                0.000
        16835870                                7.875                                 0.375               0.005           0.000                0.000
        16838873                                7.250                                 0.375               0.005           0.000                0.000
        16839137                                7.250                                 0.375               0.005           0.000                0.000
        16839188                                7.000                                 0.375               0.005           0.477                0.000
        16839852                                8.500                                 0.375               0.005           0.000                0.000
        16819373                                7.000                                 0.375               0.005           0.797                0.000
        16819397                                7.625                                 0.375               0.005           1.027                0.000
        16819425                                5.750                                 0.375               0.005           0.000                0.000
        16819553                                8.125                                 0.375               0.005           0.000                0.000
        16819641                                7.000                                 0.375               0.005           0.000                0.000
        16823742                                7.875                                 0.375               0.005           0.000                0.000
        16823893                                8.000                                 0.375               0.005           0.000                0.000
        16823980                                7.125                                 0.375               0.005           0.000                0.000
        16824026                                7.500                                 0.375               0.005           0.000                0.000
        16824159                                7.000                                 0.375               0.005           0.000                0.000
        16826804                                7.250                                 0.375               0.005           0.000                0.000
        16826805                                7.625                                 0.375               0.005           0.000                0.000
        16826849                                7.875                                 0.375               0.005           0.000                0.000
        16826908                                8.000                                 0.375               0.005           0.000                0.000
        16814187                                7.750                                 0.375               0.005           0.000                0.000
        16819212                                8.125                                 0.375               0.005           0.000                0.000
        16819278                                7.375                                 0.375               0.005           0.000                0.000
        16819279                                6.750                                 0.375               0.005           0.477                0.000
        16806809                                7.250                                 0.375               0.005           0.477                0.000
        16806829                                7.625                                 0.375               0.005           0.000                0.000
        16806954                                7.875                                 0.375               0.005           0.000                0.000
        16806992                                7.000                                 0.375               0.005           0.000                0.000
        16807183                                7.125                                 0.375               0.005           0.000                0.000
        16807251                                8.000                                 0.375               0.005           0.000                0.000
        16807279                                7.250                                 0.375               0.005           0.000                0.000
        16807305                                7.875                                 0.375               0.005           0.670                0.000
        16807349                                7.375                                 0.375               0.005           0.000                0.000
        16809653                                7.750                                 0.375               0.005           0.000                0.000
        16809671                                7.000                                 0.375               0.005           0.477                0.000
        16809829                                8.000                                 0.375               0.005           0.000                0.000
        16801614                                8.125                                 0.375               0.005           0.880                0.000
        16801642                                7.375                                 0.375               0.005           0.000                0.000
        16803512                                7.375                                 0.375               0.005           0.000                0.000
        16798799                                7.750                                 0.375               0.005           0.000                0.000
        16801513                                7.250                                 0.375               0.005           0.000                0.000
        16798268                                8.250                                 0.375               0.005           0.000                0.000
        16798635                                8.250                                 0.375               0.005           0.000                0.000
        16798206                                7.875                                 0.375               0.005           0.740                0.000
        16790918                                7.125                                 0.375               0.005           0.000                0.000
        16791062                                7.750                                 0.375               0.005           0.000                0.000
        16789037                                8.125                                 0.375               0.005           0.000                0.000
        16789086                                8.525                                 0.375               0.005           0.930                0.000
        16790388                                7.250                                 0.375               0.005           0.000                0.000
        16790417                                7.250                                 0.375               0.005           0.000                0.000
        16790616                                7.250                                 0.375               0.005           0.000                0.000
        16781210                                7.750                                 0.375               0.005           0.000                0.000
        16781323                                7.750                                 0.375               0.005           0.000                0.000
        16784784                                7.750                                 0.375               0.005           0.630                0.000
        16784980                                6.375                                 0.375               0.005           0.000                0.000
        16786199                                7.125                                 0.375               0.005           0.000                0.000
        16786228                                7.250                                 0.375               0.005           0.000                0.000
        16788554                                7.375                                 0.375               0.005           0.000                0.000
        16788598                                8.250                                 0.375               0.005           0.000                0.000
        16788647                                7.875                                 0.375               0.005           0.000                0.000
        16788727                                7.875                                 0.375               0.005           0.000                0.000
        16777114                                7.125                                 0.375               0.005           0.000                0.000
        16771982                                7.125                                 0.375               0.005           0.000                0.000
        16770800                                7.625                                 0.375               0.005           0.000                0.000
        16774944                                7.125                                 0.375               0.005           0.000                0.000
        16768047                                8.000                                 0.375               0.005           0.890                0.000
        16768354                                7.875                                 0.375               0.005           0.000                0.000
        16729896                                7.125                                 0.375               0.005           0.000                0.000
        16731785                                8.000                                 0.375               0.005           0.840                0.000
        16731813                                7.250                                 0.375               0.005           0.000                0.000
        16731953                                7.375                                 0.375               0.005           0.000                0.000
        16729579                                8.250                                 0.375               0.005           0.000                0.000
        16765326                                7.125                                 0.375               0.005           0.477                0.000
        16721969                                7.375                                 0.375               0.005           0.000                0.000
        16721971                                6.875                                 0.375               0.005           0.000                0.000
        16704342                                7.125                                 0.375               0.005           0.477                0.000
        16681413                                7.250                                 0.375               0.005           0.000                0.000
        16540307                                7.125                                 0.375               0.005           0.000                0.000
        17090584                                6.750                                 0.250               0.005           0.000                0.000
        17090585                                7.500                                 0.250               0.005           0.000                0.000
        17090586                                7.250                                 0.250               0.005           0.000                0.000
        17090587                                7.375                                 0.250               0.005           0.000                0.000
        17090593                                6.500                                 0.250               0.005           0.000                0.000
        17090597                                7.125                                 0.250               0.005           0.000                0.000
        17090599                                7.375                                 0.250               0.005           0.000                0.000
        17090600                                7.250                                 0.250               0.005           0.000                0.000
        17090602                                6.500                                 0.250               0.005           0.000                0.000
        17090603                                6.875                                 0.250               0.005           0.000                0.000
        17090605                                7.375                                 0.250               0.005           0.000                0.000
        17090606                                7.250                                 0.250               0.005           0.000                0.000
        17090608                                6.750                                 0.250               0.005           0.000                0.000
        17090609                                7.750                                 0.250               0.005           0.000                0.000
        17090610                                6.750                                 0.250               0.005           0.000                0.000
        17090611                                7.000                                 0.250               0.005           0.000                0.000
        17090612                                7.250                                 0.250               0.005           0.000                0.000
        17090614                                6.750                                 0.250               0.005           0.000                0.000
        17090615                                7.875                                 0.250               0.005           0.000                0.000
        17090616                                6.750                                 0.250               0.005           0.000                0.000
        17090617                                7.250                                 0.250               0.005           0.000                0.000
        17090618                                7.250                                 0.250               0.005           0.000                0.000
        17090619                                6.625                                 0.250               0.005           0.000                0.000
        17090621                                6.750                                 0.250               0.005           0.000                0.000
        17090578                                7.875                                 0.250               0.005           0.000                0.000
        17090579                                7.875                                 0.250               0.005           0.000                0.000
        17090580                                7.375                                 0.250               0.005           0.000                0.000
        17090581                                7.125                                 0.250               0.005           0.000                0.000
        17090583                                7.125                                 0.250               0.005           0.000                0.000
        17059647                                7.375                                 0.250               0.005           0.000                0.000
        17059654                                7.250                                 0.250               0.005           0.000                0.000
        17059656                                7.375                                 0.250               0.005           0.000                0.000
        17059657                                7.250                                 0.250               0.005           0.000                0.000
        17059659                                7.250                                 0.250               0.005           0.000                0.000
        17059665                                7.250                                 0.250               0.005           0.477                0.000
        17059670                                7.250                                 0.250               0.005           0.000                0.000
        17059673                                7.125                                 0.250               0.005           0.000                0.000
        17059675                                7.000                                 0.250               0.005           0.000                0.000
        17059677                                7.375                                 0.250               0.005           0.000                0.000
        17059682                                7.375                                 0.250               0.005           0.000                0.000
        17059686                                7.125                                 0.250               0.005           0.000                0.000
        17090569                                6.500                                 0.250               0.005           0.000                0.000
        17090570                                6.750                                 0.250               0.005           0.000                0.000
        17090571                                6.625                                 0.250               0.005           0.000                0.000
        17090573                                7.000                                 0.250               0.005           0.000                0.000
        17090574                                6.750                                 0.250               0.005           0.000                0.000
        17015984                                7.125                                 0.250               0.005           0.000                0.000
        17015985                                7.250                                 0.250               0.005           0.000                0.000
        17015988                                6.875                                 0.250               0.005           0.000                0.000
        17015989                                6.875                                 0.250               0.005           0.000                0.000
        17015970                                7.125                                 0.250               0.005           0.000                0.000
        17015972                                7.125                                 0.250               0.005           0.000                0.000
        17015976                                6.875                                 0.250               0.005           0.000                0.000
        17015980                                6.875                                 0.250               0.005           0.000                0.000
        17015964                                7.125                                 0.250               0.005           0.000                0.000
        17015965                                6.875                                 0.250               0.005           0.000                0.000
        17015968                                7.125                                 0.250               0.005           0.000                0.000
        17015951                                7.000                                 0.250               0.005           0.000                0.000
        17015954                                7.000                                 0.250               0.005           0.000                0.000
        16966663                                4.250                                 0.250               0.005           0.477                0.000
        16789095                                6.500                                 0.250               0.005           0.000                0.000
        16789101                                6.625                                 0.250               0.005           0.000                0.000
        16789117                                6.875                                 0.250               0.005           0.000                0.000
        16789124                                6.750                                 0.250               0.005           0.000                0.000
        16789126                                6.625                                 0.250               0.005           0.000                0.000
        16839342                                6.375                                 0.250               0.005           0.000                0.000
        16964633                                6.875                                 0.250               0.005           0.477                0.000
        16964635                                7.250                                 0.250               0.005           0.000                0.000
        16964917                                7.000                                 0.250               0.005           0.000                0.000
        16964918                                7.125                                 0.250               0.005           0.000                0.000
        16964919                                7.125                                 0.250               0.005           0.000                0.000
        16964921                                7.000                                 0.250               0.005           0.000                0.000
        16964922                                7.250                                 0.250               0.005           0.000                0.000
        16964925                                7.125                                 0.250               0.005           0.000                0.000
        16964929                                6.875                                 0.250               0.005           0.000                0.000
        16964931                                6.875                                 0.250               0.005           0.000                0.000
        16964934                                7.250                                 0.250               0.005           0.000                0.000
        16964936                                7.125                                 0.250               0.005           0.000                0.000
        16964940                                7.000                                 0.250               0.005           0.000                0.000
        16964944                                6.875                                 0.250               0.005           0.000                0.000
        16964947                                7.125                                 0.250               0.005           0.000                0.000
        16964949                                6.875                                 0.250               0.005           0.000                0.000
        16964953                                7.000                                 0.250               0.005           0.000                0.000
        16549174                                7.625                                 0.250               0.005           0.000                0.000
        16549176                                6.750                                 0.250               0.005           0.000                0.000
        16549198                                7.250                                 0.250               0.005           0.000                0.000
        16549228                                7.875                                 0.250               0.005           0.000                0.000
        16549246                                6.375                                 0.250               0.005           0.000                0.000
        16549111                                6.875                                 0.250               0.005           0.000                0.000
        16770431                                6.750                                 0.250               0.005           0.000                0.000
        16770436                                7.375                                 0.250               0.005           0.000                0.000
        16770441                                7.125                                 0.250               0.005           0.000                0.000
        16770442                                6.625                                 0.250               0.005           0.000                0.000
        16770453                                7.375                                 0.250               0.005           0.000                0.000
        16770462                                6.750                                 0.250               0.005           0.000                0.000
        16770478                                7.375                                 0.250               0.005           0.000                0.000
        16770482                                7.000                                 0.250               0.005           0.000                0.000
        16685373                                6.625                                 0.250               0.005           0.000                0.000
        16685378                                8.125                                 0.250               0.005           0.000                0.000
        16685382                                7.625                                 0.250               0.005           0.000                0.000
        16685405                                6.500                                 0.250               0.005           0.000                0.000
        17043285                                7.125                                 0.375               0.005           0.000                0.000
        17043286                                5.875                                 0.375               0.005           0.477                0.000
        17043287                                6.625                                 0.375               0.005           0.477                0.000
        17043288                                7.125                                 0.375               0.005           0.477                0.000
        17043290                                7.500                                 0.375               0.005           0.477                0.000
        17043291                                6.125                                 0.375               0.005           0.477                0.000
        17043297                                7.375                                 0.375               0.005           0.000                0.000
        17044150                                6.375                                 0.375               0.005           0.000                0.000
        17044151                                6.625                                 0.375               0.005           0.477                0.000
        17044152                                6.125                                 0.375               0.005           0.477                0.000
        17044154                                7.500                                 0.375               0.005           0.000                0.000
        17044157                                6.875                                 0.375               0.005           0.000                0.000
        17044158                                7.125                                 0.375               0.005           0.477                0.000
        17044159                                7.125                                 0.375               0.005           0.477                0.000
        17044160                                6.250                                 0.375               0.005           0.477                0.000
        17044164                                6.625                                 0.375               0.005           0.477                0.000
        17044167                                6.000                                 0.375               0.005           0.000                0.000
        17044168                                6.250                                 0.375               0.005           0.000                0.000
        17044169                                6.500                                 0.375               0.005           0.000                0.000
        17044171                                6.500                                 0.375               0.005           0.000                0.000
        17044173                                6.375                                 0.375               0.005           0.000                0.000
        17044175                                6.875                                 0.375               0.005           0.477                0.000
        17044176                                6.750                                 0.375               0.005           0.477                0.000
        17044177                                7.000                                 0.375               0.005           0.000                0.000
        17044179                                5.875                                 0.375               0.005           0.000                0.000
        17044181                                7.250                                 0.375               0.005           0.000                0.000
        17044188                                6.875                                 0.375               0.005           0.000                0.000
        17044190                                7.125                                 0.375               0.005           0.000                0.000
        17044192                                6.375                                 0.375               0.005           0.000                0.000
        17044193                                7.500                                 0.375               0.005           0.000                0.000
        17044194                                6.750                                 0.375               0.005           0.000                0.000
        17044196                                7.000                                 0.375               0.005           0.000                0.000
        17044197                                7.500                                 0.375               0.005           0.000                0.000
        17044198                                7.000                                 0.375               0.005           0.000                0.000
        17044202                                6.750                                 0.375               0.005           0.000                0.000
        17044203                                8.500                                 0.375               0.005           0.000                0.000
        17044204                                8.500                                 0.375               0.005           0.000                0.000
        17010310                                6.000                                 0.250               0.005           0.000                0.000
        16042804                                6.875                                 0.375               0.005           0.000                0.000
        16007584                                6.990                                 0.375               0.005           0.000                0.000
        16827098                                7.750                                 0.200               0.005           0.000                0.000
        16808510                                7.125                                 0.200               0.005           0.000                0.000
        16809118                                6.750                                 0.200               0.005           0.000                0.000
        16371331                                6.500                                 0.250               0.005           0.000                0.000
        16639255                                6.625                                 0.250               0.005           0.000                0.000
        16639353                                6.625                                 0.250               0.005           0.000                0.000
        16639413                                6.750                                 0.250               0.005           0.000                0.000
        16635046                                6.250                                 0.250               0.005           0.000                0.000
        16639384                                7.375                                 0.250               0.005           0.000                0.000
        16639419                                7.750                                 0.250               0.005           0.000                0.000
        16019600                                5.875                                 0.375               0.005           0.000                0.000
        16019608                                5.500                                 0.375               0.005           0.477                0.000
        16042899                                7.625                                 0.375               0.005           0.477                0.000
        16066059                                8.375                                 0.375               0.005           0.000                0.000
        16019401                                6.000                                 0.375               0.005           0.000                0.000
        16019483                                7.500                                 0.375               0.005           0.000                0.000
        16019495                                8.250                                 0.250               0.005           0.000                0.000
        16019534                                9.250                                 0.375               0.005           0.000                0.000
        16244518                                7.375                                 0.375               0.005           0.000                0.000
        16007546                                6.740                                 0.375               0.005           0.000                0.000
        16007547                                6.690                                 0.375               0.005           0.000                0.000
        16007593                                7.740                                 0.375               0.005           1.870                0.000
        16007818                                9.125                                 0.375               0.005           0.000                0.000
        16007856                                6.750                                 0.375               0.005           0.000                0.000
        16008101                                7.340                                 0.375               0.005           0.000                0.000
        16008103                                7.590                                 0.375               0.005           0.000                0.000
        16008136                                7.500                                 0.375               0.005           0.000                0.000
        16008389                                8.375                                 0.375               0.005           0.477                0.000
        16008441                                7.125                                 0.375               0.005           0.477                0.000
        16008456                                6.375                                 0.375               0.005           0.000                0.000
        16008488                                7.750                                 0.250               0.005           0.000                0.000
        16008913                                8.250                                 0.375               0.005           0.000                0.000
        16005546                                5.990                                 0.375               0.005           0.000                0.000
        16005738                                7.375                                 0.375               0.005           0.000                0.000
        16005896                                7.875                                 0.375               0.005           0.477                0.000
        16005986                                6.875                                 0.375               0.005           0.477                0.000
        16006608                                7.375                                 0.250               0.005           0.000                0.000
        16006628                                6.990                                 0.375               0.005           0.477                0.000
        16006956                                7.200                                 0.375               0.005           0.000                0.000
        16006963                                7.675                                 0.375               0.005           0.000                0.000
        16006967                                7.590                                 0.375               0.005           0.477                0.000
        16007143                                6.500                                 0.375               0.005           0.477                0.000
        16007219                                6.625                                 0.375               0.005           0.477                0.000
        16007306                                6.220                                 0.375               0.005           0.000                0.000
        16007353                                6.190                                 0.375               0.005           0.000                0.000
        16007421                                5.500                                 0.375               0.005           0.000                0.000
        16626226                                7.625                                 0.375               0.005           0.522                0.000
        16146829                                7.250                                 0.375               0.005           0.000                0.000
        16146845                                7.250                                 0.375               0.005           0.000                0.000
        16846473                                6.500                                 0.250               0.005           0.000                0.000
        16068545                                6.750                                 0.375               0.005           0.000                0.000
        16068583                                5.750                                 0.375               0.005           0.000                0.000
        16549131                                8.250                                 0.250               0.005           0.000                0.000
        16146841                                7.250                                 0.375               0.005           0.000                0.000
        16802019                                6.750                                 0.375               0.005           0.477                0.000
        16802024                                5.750                                 0.375               0.005           0.477                0.000
        16840735                                6.500                                 0.250               0.005           0.000                0.000
        16840990                                6.125                                 0.250               0.005           0.000                0.000
        16840992                                6.125                                 0.250               0.005           0.000                0.000
        16841050                                6.125                                 0.250               0.005           0.000                0.000
        16846458                                6.750                                 0.250               0.005           0.000                0.000
        16846467                                6.500                                 0.250               0.005           0.000                0.000
        16846616                                6.750                                 0.250               0.005           0.000                0.000
        16846652                                6.500                                 0.250               0.005           0.000                0.000
        16846662                                6.625                                 0.250               0.005           0.000                0.000
        16846669                                6.875                                 0.250               0.005           0.000                0.000
        16846689                                7.250                                 0.250               0.005           0.000                0.000
        16846742                                6.625                                 0.250               0.005           0.000                0.000
        16846772                                5.500                                 0.250               0.005           0.000                0.000
        16846856                                6.500                                 0.250               0.005           0.000                0.000
        16649313                                7.750                                 0.375               0.005           0.000                0.000




--------------------------------------------------------------------------------




        LOAN_SEQ                      CURRENT_NET_COUPON                       STATED_MAT                       STATED_ORIGINAL_TERM
   ________________________________________________________________________________________________________________________________________
        16973804                             7.620                              20370201                                360
        16803579                             6.620                              20361201                                360
        16778519                             6.745                              20361101                                360
        16807148                             6.745                              20370101                                360
        16859442                             7.120                              20370201                                360
        16962964                             7.870                              20370201                                360
        16847865                             6.995                              20370101                                360
        16974000                             6.995                              20370201                                360
        17055524                             6.495                              20370301                                360
        17027903                             8.655                              20370301                                360
        17055527                             6.870                              20370301                                360
        16819700                             6.468                              20370101                                360
        16963152                             7.620                              20370201                                360
        17055529                             6.495                              20370301                                360
        16835746                             5.858                              20370101                                360
        16835747                             6.143                              20361201                                360
        16709794                             7.995                              20361201                                360
        17022103                             7.745                              20370301                                360
        17003238                             7.120                              20370201                                360
        17055532                             7.120                              20370201                                360
        17042597                             7.620                              20370301                                360
        16979197                             6.498                              20370201                                360
        17034584                             7.870                              20370301                                360
        16844524                             6.495                              20361201                                360
        16672567                             6.495                              20361001                                360
        17000430                             6.745                              20361201                                360
        17034594                             5.870                              20370201                                360
        16832951                             6.995                              20370101                                360
        16853287                             7.495                              20370201                                360
        17000441                             7.995                              20370201                                360
        16770986                             6.143                              20361001                                360
        16801716                             6.870                              20361201                                360
        17013608                             6.870                              20370201                                360
        16840316                             6.268                              20370201                                360
        16965510                             7.415                              20370201                                360
        17078217                             7.120                              20370301                                360
        16859160                             7.370                              20370201                                360
        17128684                             7.268                              20370201                                360
        17055786                             7.745                              20370301                                360
        16981557                             7.870                              20370201                                360
        17113404                             7.870                              20370301                                360
        16840321                             7.495                              20370101                                360
        17113409                             6.120                              20370201                                360
        17078220                             7.870                              20370301                                360
        16840328                             7.495                              20370101                                360
        17078229                             7.495                              20370301                                360
        16859171                             6.745                              20370101                                360
        16985126                             7.745                              20370301                                360
        16859177                             6.620                              20370101                                360
        16847599                             7.120                              20370101                                360
        17113411                             7.245                              20370301                                360
        17033226                             6.370                              20370201                                360
        17033228                             6.120                              20370101                                360
        16778097                             6.680                              20361201                                360
        16803643                             6.495                              20361201                                360
        16845817                             6.143                              20361201                                360
        17130520                             6.745                              20370301                                360
        16803367                             6.370                              20361201                                360
        16710005                             6.620                              20361101                                360
        16640581                             7.620                              20361001                                360
        16605477                             6.768                              20361001                                360
        16706969                             6.745                              20361101                                360
        17033422                             6.870                              20370201                                360
        16970648                             7.405                              20370301                                360
        16981345                             7.370                              20370201                                360
        17003217                             7.245                              20370201                                360
        17013825                             6.495                              20370301                                360
        17016323                             5.393                              20370101                                360
        17021158                             6.620                              20370201                                360
        17013650                             6.925                              20370301                                360
        17033174                             7.495                              20370301                                360
        17033294                             6.870                              20370201                                360
        17033429                             6.620                              20370301                                360
        17034438                             6.245                              20370301                                360
        17042468                             7.495                              20370201                                360
        16809579                             7.245                              20370201                                360
        16849548                             7.745                              20370101                                360
        16776281                             6.620                              20361201                                360
        16314724                             7.870                              20360701                                360
        16540158                             7.870                              20360801                                360
        16422796                             8.120                              20360801                                360
        17058812                             8.995                              20370401                                360
        17058892                             6.870                              20370401                                360
        17058903                             7.370                              20370401                                360
        17058910                             7.643                              20370401                                360
        17058934                             7.495                              20370401                                360
        17058973                             5.893                              20370401                                360
        17059002                             7.870                              20370401                                360
        17060297                             5.995                              20370401                                360
        17060329                             7.245                              20370401                                360
        17060336                             8.370                              20370401                                360
        17060269                             7.870                              20370401                                360
        17054990                            10.455                              20370401                                360
        17054995                             7.120                              20370401                                360
        17055001                             6.893                              20370401                                360
        17055019                             6.620                              20370301                                360
        17055042                             7.245                              20370401                                360
        17055073                             5.995                              20370401                                360
        17054904                             8.620                              20370401                                360
        17055151                             6.495                              20370401                                360
        17055188                             7.370                              20370401                                360
        17055196                             6.620                              20370401                                360
        17057066                             6.995                              20370401                                360
        17057011                             6.370                              20370401                                360
        17051539                             5.995                              20370401                                360
        17051615                             5.995                              20370301                                360
        17051542                             6.745                              20370401                                360
        17051502                             7.650                              20370301                                360
        17051652                             7.370                              20370401                                360
        17051711                             7.120                              20370301                                360
        17051554                             7.120                              20370301                                360
        17051728                             6.870                              20370301                                360
        17051527                             7.768                              20370401                                360
        17052744                             7.370                              20370401                                360
        17052819                             6.495                              20370301                                360
        17052828                             6.620                              20370301                                360
        17052752                             6.495                              20370401                                360
        17052876                             8.495                              20370401                                360
        17052719                             6.688                              20370401                                360
        17052910                             7.860                              20370401                                360
        17052919                             6.620                              20370401                                360
        17052928                             6.745                              20370401                                360
        17054944                             6.495                              20370401                                360
        17043539                             5.745                              20370301                                360
        17043543                             7.120                              20370401                                360
        17047741                             7.120                              20370401                                360
        17047751                             7.370                              20370401                                360
        17047191                             7.995                              20370401                                360
        17047782                             8.480                              20370401                                360
        17047196                             7.495                              20370401                                360
        17047833                             7.245                              20370301                                360
        17047899                             6.393                              20370401                                360
        17051576                             7.495                              20370301                                360
        17043438                             7.995                              20370401                                360
        17043319                             8.870                              20370401                                360
        17043512                             6.870                              20370401                                360
        17043523                             6.620                              20370301                                360
        17032737                             6.268                              20370401                                360
        17032621                             7.245                              20370401                                360
        17032818                             6.745                              20370301                                360
        17034235                             7.245                              20370301                                360
        17034292                             8.680                              20370301                                360
        17034303                             6.495                              20370401                                360
        17034324                             6.355                              20370401                                360
        17034344                             7.870                              20370401                                360
        17034363                             6.620                              20370401                                360
        17034193                             7.245                              20370401                                360
        17042827                             7.370                              20370301                                360
        17020914                             8.120                              20370301                                360
        17021010                             6.995                              20370301                                360
        17021717                             7.370                              20370301                                360
        17021773                             7.110                              20370401                                360
        17021812                             6.495                              20370301                                360
        17021868                             7.245                              20370401                                360
        17021878                             7.245                              20370401                                360
        17027399                             7.120                              20370401                                360
        17027164                             7.495                              20370301                                360
        17027431                             6.495                              20370301                                360
        17027483                             5.893                              20370301                                360
        17013170                             7.995                              20370301                                360
        17013299                             7.495                              20370401                                360
        17013208                             7.120                              20370301                                360
        17013337                             7.245                              20370301                                360
        17013345                             6.663                              20370401                                360
        17013350                             7.620                              20370301                                360
        17013353                             6.995                              20370301                                360
        17013190                             8.370                              20370301                                360
        17014440                             6.620                              20370301                                360
        17014602                             8.190                              20370301                                360
        17014611                             6.870                              20370301                                360
        17016094                             6.620                              20370301                                360
        17016043                             6.995                              20370301                                360
        17016112                             8.260                              20370401                                360
        17016116                             6.745                              20370301                                360
        17016149                             4.870                              20370301                                360
        17016156                             7.245                              20370301                                360
        17016211                             6.083                              20370301                                360
        17016064                             6.245                              20370401                                360
        17008815                             7.120                              20370301                                360
        17008781                             6.870                              20370301                                360
        17008859                             7.495                              20370301                                360
        17010819                             6.620                              20370201                                360
        17010821                             6.995                              20370301                                360
        17010876                             6.268                              20370301                                360
        17010910                             5.745                              20370401                                360
        17010936                             6.245                              20370301                                360
        17012387                             8.120                              20370301                                360
        17012428                             7.495                              20370301                                360
        17012441                             8.120                              20370301                                360
        16997863                             6.620                              20370301                                360
        16997918                             8.160                              20370301                                360
        17001422                             7.495                              20370301                                360
        17001599                             6.620                              20370301                                360
        17002886                             6.870                              20370401                                360
        17002914                             6.245                              20370301                                360
        17003085                             7.495                              20370201                                360
        17004493                             7.620                              20370201                                360
        17004509                             7.370                              20370301                                360
        17004530                             6.995                              20370301                                360
        17004545                             6.495                              20370301                                360
        16991039                             7.495                              20370301                                360
        16991049                             6.620                              20370301                                360
        16991072                             7.370                              20370201                                360
        16991114                             7.120                              20370301                                360
        16991135                             7.495                              20370301                                360
        16990978                             6.268                              20370401                                360
        16991141                             6.620                              20370201                                360
        16994857                             7.120                              20370401                                360
        16994907                             7.245                              20370201                                360
        16980330                             7.120                              20370301                                360
        16982692                             6.745                              20370301                                360
        16982763                             6.870                              20370301                                360
        16984200                             7.245                              20370201                                360
        16984311                             9.370                              20370201                                360
        16989944                             5.245                              20370301                                360
        16989963                             7.620                              20370301                                360
        16980207                             7.745                              20370201                                360
        16980210                             6.675                              20370201                                360
        16980317                             7.495                              20370301                                360
        16968105                             6.180                              20370301                                360
        16968001                             8.245                              20370201                                360
        17021682                             6.745                              20370301                                360
        16970252                             6.870                              20370201                                360
        16970147                             6.870                              20370201                                360
        16970279                             6.995                              20370201                                360
        16978535                             5.495                              20370401                                360
        16971808                             7.495                              20370401                                360
        16971931                             7.495                              20370201                                360
        16978645                             6.745                              20370201                                360
        16965041                             7.245                              20370201                                360
        16857134                             6.685                              20370201                                360
        16857194                             6.620                              20370201                                360
        16858907                             6.745                              20370201                                360
        16858974                             7.370                              20370201                                360
        16859000                             6.995                              20370201                                360
        16912721                             7.370                              20370201                                360
        16852508                             6.245                              20370301                                360
        16852509                             6.995                              20370201                                360
        16852498                             6.245                              20370301                                360
        16847169                             8.495                              20370201                                360
        16848828                             6.860                              20370301                                360
        16848745                             8.495                              20370201                                360
        16851464                             6.870                              20370301                                360
        16843965                             6.995                              20370301                                360
        16845391                             6.620                              20370201                                360
        16845338                             6.870                              20370101                                360
        16847325                             6.518                              20370201                                360
        16838441                             6.518                              20370101                                360
        16838509                             6.935                              20370201                                360
        16980147                             6.188                              20370301                                360
        16834852                             7.870                              20370201                                360
        16834866                             6.995                              20370101                                360
        16832446                             6.620                              20370201                                360
        16823339                             6.620                              20370101                                360
        16825988                             6.995                              20370301                                360
        16823496                             6.995                              20370101                                360
        16812391                             5.268                              20370201                                360
        16818828                             7.120                              20370201                                360
        16818849                             6.995                              20370101                                360
        16397330                             8.370                              20360801                                360
        16803110                             7.745                              20370201                                360
        16802952                             6.995                              20370101                                360
        16801309                             6.168                              20370101                                360
        16801182                             6.745                              20370101                                360
        16801333                             7.745                              20370201                                360
        16798049                             6.995                              20370101                                360
        16780567                             6.273                              20370101                                360
        16785048                             8.995                              20370201                                360
        16785144                             6.995                              20370101                                360
        16786999                             6.995                              20370101                                360
        17154645                             7.120                              20370301                                360
        16778144                             6.518                              20370101                                360
        17027377                             7.495                              20370401                                360
        17032752                             6.930                              20370301                                360
        17032812                             6.768                              20370301                                360
        17034255                             6.870                              20370401                                360
        17034208                             6.143                              20370401                                360
        17043520                             6.510                              20370301                                360
        17047762                             7.620                              20370301                                360
        17051595                             5.643                              20370401                                360
        17052800                             6.495                              20370401                                360
        17052977                             6.495                              20370401                                360
        17055078                             8.495                              20370401                                360
        16857237                             6.745                              20370201                                360
        16965000                             7.620                              20370301                                360
        16965084                             6.620                              20370201                                360
        16848900                             6.393                              20370201                                360
        16832493                             7.745                              20370201                                360
        16780576                             7.495                              20370101                                360
        16780588                             6.338                              20370201                                360
        16790269                             6.228                              20370101                                360
        16798036                             6.745                              20370101                                360
        16776260                             9.495                              20370101                                360
        16716232                             7.495                              20370301                                360
        16709184                             7.245                              20370201                                360
        16697301                             7.120                              20361201                                360
        17009060                             6.745                              20370201                                360
        17009064                             6.643                              20370201                                360
        17009044                             6.745                              20370201                                360
        16857561                             6.370                              20370301                                360
        17027938                             7.370                              20370301                                360
        17057583                             7.870                              20370301                                360
        17077133                             6.370                              20370301                                360
        16970683                             6.245                              20361201                                360
        17088722                             6.870                              20370301                                360
        17055576                             7.495                              20370301                                360
        17113459                             6.495                              20370301                                360
        17060538                             6.995                              20370201                                360
        17088958                             5.853                              20370201                                360
        17016432                             6.728                              20370301                                360
        16688285                             6.895                              20360701                                360
        17148468                             5.620                              20370401                                360
        17148508                             7.120                              20370301                                360
        17167151                             5.495                              20370301                                360
        17167152                             5.620                              20370401                                360
        16365915                             8.370                              20360701                                360
        17155778                             6.620                              20370401                                360
        17167214                             6.745                              20370401                                360
        17150071                             6.018                              20370401                                360
        17155403                             6.495                              20370401                                360
        17151497                             6.893                              20370401                                360
        17151502                             5.518                              20370401                                360
        17151504                             6.893                              20370401                                360
        17151541                             6.745                              20370401                                360
        17130569                             6.995                              20370401                                360
        17064787                             7.245                              20370401                                360
        17064846                             6.018                              20370401                                360
        17065949                             6.495                              20370401                                360
        17065971                             9.120                              20370401                                360
        17075024                             7.370                              20370401                                360
        17075056                             7.120                              20370401                                360
        17075081                             6.745                              20370401                                360
        17075150                             6.995                              20370401                                360
        17075242                             7.120                              20370401                                360
        17076417                             6.620                              20370401                                360
        17077691                             6.495                              20370401                                360
        17077808                             7.495                              20370401                                360
        17088379                             7.428                              20370401                                360
        17112894                             6.143                              20370401                                360
        17104575                             7.620                              20370401                                360
        17112981                             6.495                              20370401                                360
        17132591                             7.495                              20370401                                360
        17151492                             7.245                              20370401                                360
        17059319                             6.620                              20370201                                360
        17171516                             5.870                              20370401                                360
        17155802                             6.120                              20370401                                360
        17155803                             6.495                              20370401                                360
        17148515                             6.495                              20370301                                360
        17155807                             6.495                              20370401                                360
        17148559                             7.245                              20370401                                360
        17148510                             6.745                              20370301                                360
        16389049                             8.245                              20360801                                360
        17077022                             6.620                              20370301                                360
        17151516                             6.018                              20370401                                360
        17077024                             5.620                              20370301                                360
        17151591                             6.620                              20370301                                360
        17151596                             6.745                              20370401                                360
        17155791                             5.870                              20370401                                360
        17128577                             6.143                              20370301                                360
        17148495                             6.268                              20370301                                360
        17155785                             7.120                              20370401                                360
        17001992                             7.245                              20370201                                360
        17013576                             6.620                              20370101                                360
        17001996                             7.370                              20370201                                360
        17078182                             7.245                              20370301                                360
        17078185                             7.245                              20370301                                360
        17078188                             6.870                              20370301                                360
        16991647                             7.745                              20370201                                360
        16851140                             7.120                              20370101                                360
        17089041                             7.370                              20370301                                360
        16851145                             7.870                              20361201                                360
        16803924                             7.745                              20370201                                360
        17013589                             6.995                              20370101                                360
        16851149                             7.870                              20370201                                360
        17078194                             6.995                              20370301                                360
        16982905                             7.495                              20370201                                360
        17078198                             6.370                              20370301                                360
        16856952                             6.870                              20370101                                360
        16856957                             7.495                              20370201                                360
        17059360                             6.245                              20370201                                360
        16814175                             7.120                              20370101                                360
        16965532                             7.745                              20370201                                360
        17059369                             6.495                              20370301                                360
        16974283                             6.028                              20370301                                360
        16980848                             7.120                              20370301                                360
        17052102                             6.745                              20370301                                360
        17033230                             6.245                              20370201                                360
        17012900                             6.143                              20370201                                360
        17113422                             6.245                              20370201                                360
        17113428                             6.495                              20370301                                360
        17113429                             7.245                              20370301                                360
        17004861                             7.120                              20370101                                360
        17052085                             7.495                              20370301                                360
        17052087                             7.120                              20370201                                360
        17004864                             7.245                              20370101                                360
        17052088                             7.245                              20370301                                360
        16803950                             5.768                              20361201                                360
        17052089                             6.620                              20370201                                360
        17012886                             7.745                              20370201                                360
        16833058                             7.620                              20370101                                360
        17059374                             6.620                              20370301                                360
        17078247                             6.745                              20370301                                360
        16801875                             6.620                              20370101                                360
        17078249                             7.995                              20370301                                360
        17059379                             6.995                              20370301                                360
        17012911                             7.870                              20370201                                360
        17033248                             6.620                              20370201                                360
        16824319                             7.120                              20370101                                360
        16991712                             6.098                              20370201                                360
        16991717                             5.495                              20370301                                360
        16985156                             7.495                              20370201                                360
        16980863                             7.245                              20370201                                360
        16985157                             7.870                              20370201                                360
        16980865                             7.995                              20370301                                360
        17013657                             6.745                              20370101                                360
        17066688                             6.620                              20370301                                360
        16980873                             6.495                              20370201                                360
        16985167                             7.745                              20370201                                360
        17052132                             6.495                              20361201                                360
        17052133                             5.995                              20370101                                360
        17044115                             7.143                              20370301                                360
        17004914                             8.095                              20370201                                360
        17033264                             5.643                              20370201                                360
        17033267                             5.870                              20370201                                360
        17033269                             6.620                              20370201                                360
        17013668                             7.495                              20370301                                360
        17013669                             6.620                              20370201                                360
        16968404                             6.870                              20370201                                360
        17057947                             5.870                              20370301                                360
        16965574                             7.370                              20370201                                360
        16980883                             6.995                              20370201                                360
        17033273                             7.245                              20370201                                360
        16982930                             6.870                              20370301                                360
        16991680                             7.995                              20370201                                360
        16968355                             7.370                              20370201                                360
        16856985                             6.745                              20370201                                360
        16856988                             7.495                              20370101                                360
        17042614                             7.745                              20370301                                360
        17004871                             7.370                              20370201                                360
        17052096                             6.495                              20370301                                360
        17044128                             7.995                              20370301                                360
        17016507                             7.120                              20370301                                360
        16824341                             7.370                              20370101                                360
        17033276                             7.120                              20370201                                360
        17033278                             6.620                              20370201                                360
        17113468                             7.370                              20370301                                360
        17076821                             6.143                              20370401                                360
        17033279                             6.995                              20370201                                360
        16723773                             5.495                              20361101                                360
        16979217                             5.603                              20370301                                360
        16982944                             6.745                              20370201                                360
        16856994                             7.620                              20370201                                360
        17042625                             7.495                              20370301                                360
        17009174                             5.843                              20370301                                360
        17009178                             7.120                              20370201                                360
        16723781                             6.870                              20361101                                360
        16995260                             7.018                              20370301                                360
        16982959                             7.370                              20370201                                360
        16853300                             7.870                              20370201                                360
        16965582                             7.245                              20370201                                360
        17078289                             7.995                              20370301                                360
        17033280                             6.495                              20370201                                360
        17016513                             6.995                              20370301                                360
        17004930                             7.495                              20370301                                360
        17033282                             6.370                              20370101                                360
        17013680                             6.870                              20370201                                360
        17052156                             6.995                              20370301                                360
        17044138                             8.120                              20370301                                360
        17033284                             7.120                              20370201                                360
        17033285                             6.495                              20370201                                360
        16771053                             7.495                              20370101                                360
        17013685                             6.620                              20370201                                360
        17033287                             7.120                              20370201                                360
        16824353                             7.370                              20370101                                360
        17033289                             6.893                              20370201                                360
        16851248                             7.245                              20370101                                360
        17044140                             7.370                              20370301                                360
        17052162                             7.495                              20370101                                360
        17033290                             5.495                              20370201                                360
        17033291                             7.120                              20370301                                360
        17033292                             6.495                              20370201                                360
        17009235                             6.620                              20370201                                360
        17033295                             6.495                              20370201                                360
        17033296                             7.870                              20370301                                360
        16979230                             6.745                              20370201                                360
        16819139                             7.495                              20370101                                360
        16803993                             6.620                              20361201                                360
        16979242                             6.870                              20370201                                360
        16995281                             6.620                              20370301                                360
        16982977                             7.870                              20370201                                360
        17034638                             8.370                              20370201                                360
        17052064                             6.745                              20370201                                360
        17033192                             7.870                              20370301                                360
        17016426                             6.370                              20370301                                360
        17052068                             7.995                              20370301                                360
        17033197                             7.495                              20370301                                360
        17013599                             6.870                              20370201                                360
        16789088                             7.620                              20360901                                360
        16856966                             6.370                              20370301                                360
        17044050                             6.620                              20370301                                360
        17009145                             7.995                              20370301                                360
        17012875                             7.495                              20370301                                360
        17004858                             6.620                              20370201                                360
        17012879                             7.245                              20370201                                360
        17128564                             6.620                              20370301                                360
        16990180                             7.120                              20370301                                360
        16981432                             7.245                              20370301                                360
        17128565                             6.495                              20370301                                360
        16981434                             7.120                              20370201                                360
        17128567                             6.643                              20370301                                360
        16980706                             6.995                              20370301                                360
        16980707                             6.143                              20370101                                360
        16981436                             6.870                              20370201                                360
        16970584                             7.620                              20370301                                360
        16775295                             6.995                              20370101                                360
        16963298                             6.870                              20370201                                360
        17066520                             7.495                              20361101                                360
        17059232                             5.893                              20370201                                360
        17066523                             6.870                              20361101                                360
        17059234                             6.995                              20370301                                360
        17128570                             6.745                              20370301                                360
        17059235                             6.995                              20370301                                360
        17059236                             6.643                              20370201                                360
        17128572                             6.245                              20370301                                360
        17128573                             6.643                              20370301                                360
        17059239                             5.995                              20370301                                360
        16838722                             7.745                              20370101                                360
        17128576                             7.495                              20370301                                360
        16970590                             7.870                              20370201                                360
        17128579                             7.120                              20370301                                360
        16981449                             6.745                              20370201                                360
        17001926                             6.370                              20370301                                360
        17059240                             6.995                              20370301                                360
        17059245                             6.995                              20370301                                360
        16857601                             7.495                              20370201                                360
        17059247                             6.495                              20370301                                360
        16985017                             7.995                              20370201                                360
        16981453                             6.995                              20370201                                360
        17128588                             6.495                              20370301                                360
        16981456                             7.870                              20370301                                360
        16974169                             6.870                              20370201                                360
        16847488                             6.870                              20370201                                360
        17013511                             7.745                              20370201                                360
        17066546                             5.995                              20370301                                360
        16980732                             7.495                              20370201                                360
        16980733                             8.830                              20370301                                360
        16784715                             5.495                              20361201                                360
        16985028                             6.995                              20370301                                360
        16980736                             7.495                              20370201                                360
        16980737                             6.745                              20370101                                360
        16974176                             6.745                              20370201                                360
        16974179                             6.995                              20370201                                360
        17057802                             7.870                              20370301                                360
        16801761                             6.745                              20361201                                360
        17066550                             7.370                              20370101                                360
        16713555                             6.995                              20361101                                360
        16713557                             6.995                              20361101                                360
        16981474                             7.370                              20370101                                360
        16838753                             7.120                              20370101                                360
        17013534                             7.120                              20370301                                360
        16814082                             7.370                              20370101                                360
        16814085                             7.120                              20370101                                360
        17059276                             6.995                              20370201                                360
        16857631                             7.870                              20370101                                360
        17078149                             6.870                              20370301                                360
        16965442                             7.120                              20370301                                360
        16980751                             7.870                              20370201                                360
        17059278                             7.620                              20370301                                360
        16974198                             6.620                              20370201                                360
        17052010                             6.620                              20370301                                360
        17013568                             7.620                              20370201                                360
        16968300                             7.120                              20370201                                360
        16968303                             7.370                              20370201                                360
        17078176                             7.995                              20370301                                360
        16985071                             7.870                              20370201                                360
        16991638                             7.245                              20370201                                360
        16857668                             6.800                              20370201                                360
        16965479                             7.620                              20370201                                360
        17044020                             7.995                              20370201                                360
        17089003                             8.015                              20370201                                360
        16851106                             6.995                              20370201                                360
        16838770                             6.745                              20370201                                360
        17059289                             6.393                              20370201                                360
        16838773                             6.995                              20370101                                360
        17013550                             6.620                              20370101                                360
        17012823                             7.620                              20370201                                360
        16824221                             6.745                              20361201                                360
        16851114                             7.120                              20370201                                360
        17089013                             6.235                              20361101                                360
        17001978                             7.120                              20370201                                360
        16801796                             6.995                              20370101                                360
        16685699                             6.745                              20361101                                360
        17044017                             6.995                              20370301                                360
        17012832                             6.870                              20370201                                360
        16847451                             7.495                              20370101                                360
        16974137                             6.495                              20370101                                360
        16974139                             7.870                              20370201                                360
        17011381                             6.745                              20370301                                360
        16722260                             6.620                              20370101                                360
        16970545                             7.620                              20370201                                360
        16809685                             7.120                              20361201                                360
        17022203                             7.370                              20370301                                360
        16648583                             6.870                              20361001                                360
        16970558                             7.870                              20370201                                360
        17022218                             6.120                              20370301                                360
        16853293                             7.870                              20370201                                360
        16968273                             6.620                              20370101                                360
        16798417                             7.745                              20370101                                360
        16995168                             7.120                              20370201                                360
        17034512                             6.643                              20370101                                360
        17014914                             6.620                              20370201                                360
        16982860                             6.268                              20370101                                360
        16979134                             7.495                              20370201                                360
        16979140                             7.870                              20370201                                360
        17078808                             7.495                              20370301                                360
        17053403                             6.120                              20370301                                360
        17042557                             7.870                              20370201                                360
        17014936                             7.370                              20370301                                360
        16819046                             7.620                              20370201                                360
        16714965                             7.870                              20361101                                360
        16982882                             7.120                              20370201                                360
        16982889                             5.495                              20370301                                360
        17034542                             7.245                              20370201                                360
        17014949                             6.495                              20370301                                360
        16979163                             7.370                              20370201                                360
        16979165                             7.870                              20370201                                360
        17042574                             7.870                              20370201                                360
        17014953                             6.495                              20360901                                360
        17014955                             6.495                              20370301                                360
        16819065                             6.065                              20361201                                360
        17000404                             7.745                              20370301                                360
        16798468                             6.373                              20370101                                360
        17042584                             7.870                              20370301                                360
        16765043                             6.393                              20361201                                360
        16781081                             6.995                              20370101                                360
        16781085                             7.245                              20370101                                360
        16844509                             7.245                              20370101                                360
        17014969                             7.870                              20370301                                360
        16979188                             7.495                              20370301                                360
        17057682                             5.870                              20370101                                360
        16995033                             7.495                              20370101                                360
        17057685                             7.495                              20370201                                360
        16995038                             7.120                              20370101                                360
        16995039                             6.995                              20370201                                360
        16979001                             6.518                              20370201                                360
        16824085                             6.995                              20370101                                360
        16824086                             6.620                              20370101                                360
        17075838                             5.393                              20370301                                360
        16991488                             7.495                              20370201                                360
        17042412                             7.995                              20370301                                360
        17042416                             7.745                              20370301                                360
        17012693                             7.870                              20370201                                360
        17004675                             7.495                              20370201                                360
        17016259                             7.370                              20370201                                360
        16979013                             7.995                              20370201                                360
        16859622                             6.245                              20370301                                360
        16995054                             6.620                              20370101                                360
        17075848                             5.620                              20370301                                360
        17016267                             6.870                              20370201                                360
        17016269                             6.745                              20370201                                360
        16995064                             6.870                              20370201                                360
        16798317                             6.245                              20361201                                360
        17042430                             7.745                              20370301                                360
        17042432                             7.870                              20370301                                360
        17055593                             6.995                              20370301                                360
        17055595                             7.245                              20370301                                360
        16981363                             6.745                              20370201                                360
        16980636                             6.268                              20370101                                360
        16981367                             7.995                              20370201                                360
        17022175                             6.995                              20370201                                360
        16980640                             7.995                              20370201                                360
        16684830                             6.893                              20360901                                360
        16981372                             7.245                              20370201                                360
        16981373                             6.995                              20370201                                360
        16981376                             7.995                              20370201                                360
        16819787                             7.245                              20370101                                360
        17012706                             7.495                              20370201                                360
        17057713                             9.410                              20370301                                360
        16968236                             7.370                              20370201                                360
        16856862                             7.120                              20370201                                360
        16857592                             7.745                              20370101                                360
        16991567                             6.495                              20370201                                360
        16856864                             7.495                              20370201                                360
        17009041                             6.143                              20370201                                360
        17009042                             6.620                              20370201                                360
        16824171                             6.995                              20370201                                360
        17012775                             6.619                              20370301                                360
        17009049                             7.120                              20370201                                360
        16824174                             6.870                              20370101                                360
        16803844                             7.745                              20370201                                360
        16968243                             6.995                              20370101                                360
        17009055                             6.143                              20370201                                360
        17004763                             7.995                              20370301                                360
        16968251                             6.143                              20361201                                360
        17057794                             6.620                              20370301                                360
        16982836                             7.995                              20370301                                360
        17009063                             5.995                              20370101                                360
        17009067                             6.620                              20370101                                360
        16673205                             6.995                              20361101                                360
        16838660                             6.620                              20370201                                360
        16981384                             7.245                              20370101                                360
        16974096                             7.245                              20370201                                360
        16981387                             6.495                              20370201                                360
        17013444                             7.850                              20370201                                360
        16980660                             6.995                              20370201                                360
        16980665                             7.120                              20370201                                360
        16965359                             6.995                              20370201                                360
        16838678                             6.870                              20370101                                360
        17057730                             6.143                              20370101                                360
        17066481                             7.495                              20370301                                360
        16991524                             7.995                              20370201                                360
        17004713                             7.495                              20370301                                360
        17012735                             8.175                              20370301                                360
        17013468                             5.643                              20370301                                360
        17066496                             7.995                              20370301                                360
        16856833                             6.995                              20370201                                360
        17066498                             8.495                              20370301                                360
        17066499                             7.245                              20370301                                360
        16965378                             6.870                              20370201                                360
        16784668                             7.620                              20370101                                360
        17016302                             6.620                              20370301                                360
        17009013                             6.870                              20361201                                360
        17004720                             7.620                              20361201                                360
        17009015                             7.495                              20370201                                360
        17009019                             7.619                              20370301                                360
        17012746                             6.120                              20370301                                360
        17012748                             6.745                              20370201                                360
        16968212                             7.245                              20370201                                360
        16968218                             7.870                              20370201                                360
        16849553                             6.925                              20370201                                360
        16980693                             6.120                              20370101                                360
        16965388                             6.995                              20361001                                360
        16980697                             7.995                              20370301                                360
        16980699                             6.143                              20370101                                360
        17016313                             6.870                              20370101                                360
        17009024                             7.995                              20370301                                360
        17009028                             6.620                              20370101                                360
        17012756                             6.870                              20370201                                360
        17057766                             6.995                              20370301                                360
        16982806                             6.995                              20361101                                360
        16856853                             6.870                              20370101                                360
        16965398                             7.245                              20370201                                360
        17009030                             6.620                              20370201                                360
        17009032                             6.620                              20370201                                360
        17009036                             7.495                              20370201                                360
        17009038                             6.620                              20370201                                360
        17012769                             8.120                              20370301                                360
        16968233                             6.745                              20370101                                360
        16824197                             6.620                              20361201                                360
        16979116                             7.370                              20370201                                360
        17016368                             7.468                              20370201                                360
        16798412                             6.995                              20370101                                360
        16963003                             7.870                              20370201                                360
        17060564                             7.120                              20370301                                360
        16852361                             7.620                              20370201                                360
        17088802                             6.495                              20370301                                360
        16852364                             6.745                              20370201                                360
        16809437                             7.620                              20370201                                360
        16968816                             7.120                              20361201                                360
        17011105                             7.370                              20370201                                360
        16984859                             6.995                              20370201                                360
        17051821                             6.870                              20370201                                360
        17051822                             6.120                              20370301                                360
        17043803                             7.120                              20370201                                360
        17051824                             6.370                              20370201                                360
        17051825                             5.893                              20370201                                360
        17051826                             6.495                              20370301                                360
        17051827                             6.245                              20370201                                360
        17051828                             6.995                              20370201                                360
        17051829                             6.745                              20370201                                360
        17033689                             6.245                              20370301                                360
        16832775                             6.620                              20370101                                360
        17088817                             6.120                              20370301                                360
        17048328                             6.495                              20370301                                360
        16844582                             7.870                              20370101                                360
        16851877                             6.845                              20361201                                360
        16809678                             6.745                              20370101                                360
        17055580                             6.495                              20370101                                360
        16419084                             7.745                              20360901                                360
        17066436                             6.620                              20370301                                360
        17066437                             7.495                              20370301                                360
        16857503                             6.995                              20370101                                360
        17027963                             6.870                              20370101                                360
        16981352                             7.870                              20370201                                360
        16974062                             6.995                              20370201                                360
        17055588                             7.745                              20370301                                360
        16974069                             7.870                              20370201                                360
        16672731                             5.870                              20361001                                360
        16857008                             6.995                              20370201                                360
        16718744                             6.620                              20370101                                360
        17002063                             6.745                              20370201                                360
        16857018                             6.870                              20370201                                360
        16979383                             7.995                              20370301                                360
        17002071                             6.393                              20370101                                360
        17065222                             6.370                              20370101                                360
        17065227                             7.370                              20370101                                360
        17034773                             7.495                              20370301                                360
        16979396                             6.745                              20370201                                360
        17002083                             6.620                              20361201                                360
        17002092                             6.620                              20370101                                360
        16852755                             6.143                              20370101                                360
        16846198                             6.268                              20370101                                360
        16852763                             7.370                              20370101                                360
        16849039                             6.995                              20370201                                360
        16978693                             6.995                              20370201                                360
        16852780                             7.870                              20370201                                360
        16852781                             7.870                              20370201                                360
        17003506                             6.995                              20370201                                360
        16970720                             7.120                              20370201                                360
        16990326                             6.198                              20370301                                360
        16849065                             7.870                              20370201                                360
        16771873                             7.120                              20370101                                360
        17003515                             6.870                              20370201                                360
        17015103                             6.995                              20370301                                360
        16804074                             6.745                              20370101                                360
        16804075                             6.995                              20370101                                360
        16970740                             7.995                              20370301                                360
        16974306                             6.620                              20370101                                360
        16768163                             6.745                              20361201                                360
        16970746                             6.995                              20370201                                360
        16983059                             6.495                              20370301                                360
        16844792                             7.870                              20370201                                360
        16847637                             6.870                              20370101                                360
        16859224                             6.143                              20370101                                360
        16983074                             6.870                              20370201                                360
        16859227                             6.620                              20370101                                360
        16790783                             7.620                              20361201                                360
        17003551                             7.995                              20370301                                360
        17015137                             6.495                              20370301                                360
        17075452                             7.120                              20370301                                360
        17055856                             6.870                              20370301                                360
        16974336                             7.870                              20370201                                360
        16981628                             6.745                              20361001                                360
        16768197                             6.620                              20361101                                360
        17015148                             7.030                              20370101                                360
        17075464                             6.995                              20370301                                360
        16981632                             6.745                              20370201                                360
        16983091                             6.370                              20370301                                360
        16980905                             7.245                              20370201                                360
        16981634                             7.120                              20370301                                360
        16847660                             7.120                              20370201                                360
        16980907                             7.495                              20370201                                360
        16983097                             6.745                              20370201                                360
        17015151                             6.995                              20361201                                360
        17033298                             7.495                              20370201                                360
        17033299                             6.495                              20370201                                360
        16823637                             6.745                              20361101                                360
        16851259                             7.245                              20361201                                360
        16851262                             7.120                              20361201                                360
        16851265                             7.495                              20370101                                360
        16995332                             7.245                              20370201                                360
        16968440                             7.745                              20370101                                360
        16985203                             7.870                              20370201                                360
        16980911                             6.620                              20370201                                360
        16801938                             7.495                              20361201                                360
        16965606                             7.370                              20370301                                360
        16974355                             6.620                              20370201                                360
        16970791                             6.630                              20370201                                360
        17055879                             7.245                              20370301                                360
        16981649                             7.120                              20370201                                360
        17033300                             7.120                              20370201                                360
        17033301                             7.120                              20370201                                360
        16824379                             6.745                              20370101                                360
        16851275                             7.120                              20370101                                360
        16995345                             7.745                              20370201                                360
        16979308                             7.120                              20370201                                360
        16995347                             7.620                              20370301                                360
        16707832                             6.620                              20361101                                360
        16979312                             6.620                              20370101                                360
        17002006                             7.370                              20370201                                360
        16991799                             6.620                              20370101                                360
        17042722                             6.245                              20370301                                360
        16835253                             7.245                              20370201                                360
        16979325                             7.245                              20361201                                360
        16798614                             7.120                              20370101                                360
        16968472                             7.495                              20370101                                360
        16968474                             6.870                              20370201                                360
        17002012                             6.745                              20370201                                360
        16981841                             9.580                              20370301                                360
        16962971                             7.495                              20370201                                360
        16809400                             6.620                              20361201                                360
        16809402                             5.995                              20361201                                360
        17060539                             5.745                              20370301                                360
        16853064                             6.745                              20370101                                360
        16813862                             6.870                              20370101                                360
        16798287                             6.620                              20361201                                360
        17060540                             7.995                              20370301                                360
        16303922                             6.143                              20360701                                360
        17060545                             6.495                              20370301                                360
        17014785                             6.143                              20370201                                360
        16984833                             6.785                              20361201                                360
        16813879                             7.620                              20370101                                360
        17000239                             5.618                              20370301                                360
        17053260                             7.370                              20370301                                360
        17053262                             7.370                              20370301                                360
        16728500                             6.765                              20361201                                360
        17014792                             7.370                              20370201                                360
        16809423                             6.995                              20370101                                360
        17053269                             6.138                              20370301                                360
        16728508                             6.350                              20370101                                360
        16984848                             7.620                              20370201                                360
        17000245                             7.620                              20370301                                360
        17004999                             6.870                              20370201                                360
        16979334                             7.870                              20370301                                360
        16979336                             7.620                              20370201                                360
        17016580                             5.870                              20370301                                360
        16846124                             7.245                              20370301                                360
        16846128                             7.745                              20370101                                360
        16806926                             7.870                              20361201                                360
        16979340                             6.620                              20370101                                360
        16968496                             6.620                              20361201                                360
        17002038                             6.745                              20370101                                360
        16710088                             6.870                              20361101                                360
        17034738                             7.995                              20370301                                360
        17002040                             7.870                              20370201                                360
        17002043                             6.870                              20361001                                360
        17002047                             7.245                              20370201                                360
        17002048                             6.870                              20370101                                360
        16826540                             7.745                              20370101                                360
        17015052                             6.370                              20370301                                360
        16833010                             6.870                              20370201                                360
        17078200                             7.120                              20370301                                360
        17015056                             6.370                              20370301                                360
        17003477                             6.308                              20370201                                360
        16980810                             7.995                              20370301                                360
        16859153                             7.370                              20370201                                360
        16859157                             6.620                              20370201                                360
        17013600                             7.245                              20370201                                360
        17055609                             5.870                              20370301                                360
        16963235                             6.995                              20370201                                360
        16851861                             6.870                              20361101                                360
        16990129                             7.495                              20370301                                360
        16844576                             7.495                              20370101                                360
        17003312                             7.370                              20370301                                360
        17055612                             7.495                              20370101                                360
        16990130                             7.870                              20370301                                360
        16824362                             7.120                              20370101                                360
        17033297                             7.620                              20370201                                360
        17075608                             6.370                              20370201                                360
        16803529                             7.370                              20361201                                360
        17075609                             7.245                              20370301                                360
        17075611                             7.995                              20370301                                360
        16803533                             7.745                              20370101                                360
        16803534                             6.995                              20370301                                360
        16847811                             7.870                              20370201                                360
        16849278                             7.245                              20370101                                360
        16807108                             7.620                              20361101                                360
        17077082                             7.620                              20370201                                360
        16970942                             6.018                              20370301                                360
        17077095                             7.495                              20370301                                360
        16981807                             7.120                              20370201                                360
        16962937                             7.245                              20370101                                360
        16856597                             6.620                              20361201                                360
        16973800                             6.620                              20370201                                360
        16973802                             7.870                              20370201                                360
        16970509                             6.805                              20370201                                360
        16963225                             6.625                              20370101                                360
        16990118                             7.245                              20370201                                360
        17003253                             6.620                              20370101                                360
        16801613                             6.393                              20370101                                360
        17011278                             7.995                              20370201                                360
        16839330                             7.245                              20370101                                360
        16839332                             7.245                              20370101                                360
        16963182                             7.370                              20370201                                360
        16970474                             7.870                              20370201                                360
        16970476                             7.018                              20361201                                360
        17066412                             7.370                              20370301                                360
        17027940                             7.995                              20370301                                360
        16980601                             6.098                              20370201                                360
        17043981                             6.745                              20370101                                360
        16970482                             6.995                              20370201                                360
        17027947                             7.995                              20370301                                360
        17055569                             7.745                              20370301                                360
        16970483                             7.620                              20361101                                360
        16819744                             5.995                              20370101                                360
        17088991                             6.298                              20370301                                360
        17088993                             6.175                              20370101                                360
        17003278                             7.120                              20370301                                360
        17055573                             7.620                              20370201                                360
        17055574                             6.995                              20370201                                360
        16970666                             6.370                              20370201                                360
        17015031                             7.413                              20370201                                360
        17066601                             5.923                              20370301                                360
        17059312                             7.495                              20361201                                360
        16801813                             6.870                              20370101                                360
        16859133                             6.143                              20370101                                360
        16963380                             7.620                              20370201                                360
        17055756                             7.245                              20370301                                360
        16835973                             7.620                              20370201                                360
        16963387                             7.620                              20370201                                360
        16970679                             7.870                              20370201                                360
        16835979                             7.245                              20370201                                360
        17055761                             6.370                              20370301                                360
        16980617                             6.620                              20370201                                360
        17055578                             7.495                              20370201                                360
        16974057                             7.745                              20370201                                360
        16970495                             7.495                              20361201                                360
        16990098                             7.245                              20370201                                360
        17003445                             7.370                              20370201                                360
        17128642                             6.370                              20370301                                360
        16974221                             7.120                              20370201                                360
        16859124                             6.143                              20370101                                360
        16963371                             6.245                              20370201                                360
        16970661                             7.870                              20370201                                360
        17048247                             7.370                              20370301                                360
        16819711                             7.370                              20370101                                360
        16970452                             6.745                              20370101                                360
        16970459                             7.870                              20370201                                360
        17088968                             6.245                              20370301                                360
        17003245                             7.120                              20370201                                360
        17051984                             7.620                              20370301                                360
        17027927                             7.370                              20370301                                360
        16970463                             7.870                              20370201                                360
        16714117                             6.735                              20361001                                360
        16990051                             5.745                              20370301                                360
        16984993                             6.768                              20370101                                360
        17000396                             6.995                              20370201                                360
        17051952                             7.120                              20370301                                360
        16963141                             7.495                              20370101                                360
        17051958                             7.870                              20370301                                360
        16970437                             6.620                              20370201                                360
        17011238                             6.620                              20370201                                360
        17055510                             5.995                              20370301                                360
        17055513                             7.245                              20370201                                360
        17055515                             6.870                              20370301                                360
        16845840                             8.120                              20370201                                360
        16980549                             7.370                              20370201                                360
        16840048                             6.745                              20361201                                360
        16965244                             7.495                              20370201                                360
        17066369                             6.620                              20370301                                360
        16840051                             5.995                              20361201                                360
        17057623                             7.495                              20370301                                360
        16991411                             6.735                              20370101                                360
        16991414                             6.220                              20370101                                360
        16980566                             6.870                              20370201                                360
        16981298                             5.870                              20370301                                360
        16731524                             7.120                              20361201                                360
        17057630                             7.995                              20370301                                360
        16857453                             6.995                              20370101                                360
        17012639                             7.870                              20370201                                360
        16991430                             6.745                              20370101                                360
        16838598                             7.370                              20370101                                360
        17077251                             8.495                              20370201                                360
        16995002                             7.870                              20370201                                360
        17077259                             6.870                              20370301                                360
        16857478                             7.245                              20370201                                360
        17075803                             5.870                              20370301                                360
        17075805                             6.495                              20370301                                360
        16995014                             6.995                              20370201                                360
        16991454                             7.245                              20370101                                360
        16991455                             5.495                              20370201                                360
        16991456                             6.745                              20370101                                360
        17004654                             7.995                              20370201                                360
        17012675                             6.620                              20370301                                360
        16708244                             7.245                              20370101                                360
        16803744                             6.448                              20370101                                360
        17027575                             6.995                              20370301                                360
        16852823                             7.370                              20370101                                360
        16819371                             5.995                              20361101                                360
        16852827                             6.995                              20370201                                360
        16844808                             6.495                              20370101                                360
        16672847                             6.620                              20361101                                360
        16819377                             5.893                              20361201                                360
        16979480                             6.995                              20370201                                360
        17005000                             5.745                              20370301                                360
        17005002                             6.870                              20370201                                360
        17027580                             5.518                              20361101                                360
        16844812                             7.370                              20370101                                360
        16846271                             6.619                              20370101                                360
        17034876                             5.870                              20370301                                360
        16846274                             7.370                              20370101                                360
        16819384                             6.370                              20361201                                360
        16819386                             6.620                              20361201                                360
        16819387                             6.370                              20361201                                360
        16798786                             6.620                              20370101                                360
        17005017                             7.995                              20370201                                360
        17077047                             6.995                              20370301                                360
        16790921                             6.620                              20361201                                360
        16798237                             7.245                              20370101                                360
        17014731                             7.495                              20370301                                360
        16973931                             7.995                              20370201                                360
        16778645                             7.995                              20361101                                360
        16847987                             7.120                              20370201                                360
        16847988                             7.870                              20370201                                360
        17014741                             5.495                              20370301                                360
        17014749                             6.620                              20370101                                360
        16807276                             7.120                              20370201                                360
        17075794                             7.495                              20370301                                360
        16973943                             6.495                              20370301                                360
        16973944                             6.870                              20370101                                360
        16847990                             7.245                              20370101                                360
        16798257                             7.245                              20370101                                360
        17014750                             7.495                              20370201                                360
        17014752                             6.268                              20370201                                360
        17078636                             7.120                              20370301                                360
        16973954                             6.995                              20370201                                360
        16839985                             7.120                              20370101                                360
        16859589                             7.870                              20370201                                360
        17060524                             6.995                              20370301                                360
        17060527                             6.495                              20370201                                360
        16852325                             7.495                              20370201                                360
        17014767                             6.745                              20370201                                360
        16798270                             7.245                              20370101                                360
        16813859                             6.620                              20361201                                360
        16719089                             6.745                              20361201                                360
        16973964                             5.870                              20370301                                360
        16839991                             5.883                              20370101                                360
        17000219                             7.245                              20370201                                360
        17060530                             6.120                              20370201                                360
        17060531                             7.245                              20370201                                360
        16852970                             6.620                              20370201                                360
        16852971                             7.245                              20370201                                360
        16849248                             7.370                              20370201                                360
        16970910                             7.370                              20370201                                360
        16970913                             6.620                              20370201                                360
        17060533                             6.870                              20370301                                360
        17066322                             6.870                              20360901                                360
        17055470                             6.620                              20370301                                360
        17055471                             6.120                              20370301                                360
        17055472                             6.120                              20370101                                360
        16980512                             7.245                              20370201                                360
        17055475                             6.245                              20370301                                360
        16839250                             6.355                              20361201                                360
        17055478                             6.370                              20370301                                360
        17043895                             6.120                              20370201                                360
        16839257                             7.370                              20370201                                360
        17008989                             7.495                              20370201                                360
        16835695                             7.620                              20370101                                360
        17022052                             6.495                              20370201                                360
        17022059                             6.995                              20370201                                360
        17055481                             7.620                              20370301                                360
        16965214                             6.680                              20370101                                360
        16839260                             6.745                              20370101                                360
        17066339                             5.995                              20370301                                360
        17027865                             7.120                              20370301                                360
        16970658                             6.995                              20361101                                360
        17055489                             5.870                              20370301                                360
        17027868                             6.245                              20370301                                360
        16839266                             7.370                              20370101                                360
        16674597                             6.620                              20361001                                360
        17066344                             5.893                              20370301                                360
        17027870                             6.995                              20370301                                360
        17066346                             6.245                              20370301                                360
        16857412                             7.495                              20370201                                360
        17066348                             7.245                              20370201                                360
        17066349                             5.870                              20370301                                360
        17027875                             7.995                              20370301                                360
        16826966                             6.745                              20370101                                360
        16978731                             6.745                              20370201                                360
        16835398                             6.995                              20361201                                360
        16978736                             6.745                              20370301                                360
        16844471                             6.620                              20361201                                360
        16835723                             7.995                              20370101                                360
        16729372                             7.620                              20361201                                360
        17088933                             5.663                              20370201                                360
        16729377                             7.995                              20361201                                360
        17066351                             6.620                              20370301                                360
        17066352                             6.120                              20370301                                360
        17066353                             7.370                              20370301                                360
        16852816                             6.995                              20370201                                360
        16819364                             6.245                              20361201                                360
        17013019                             6.619                              20370301                                360
        16973920                             6.995                              20370101                                360
        17075773                             7.245                              20370301                                360
        17066316                             7.345                              20370101                                360
        17066317                             7.995                              20361201                                360
        16845802                             6.143                              20361201                                360
        17048177                             7.370                              20370301                                360
        16981235                             7.370                              20370201                                360
        17043885                             6.995                              20370201                                360
        17027847                             7.745                              20370301                                360
        16970384                             6.995                              20370201                                360
        17022044                             6.268                              20370201                                360
        17011194                             7.870                              20370301                                360
        16813805                             7.120                              20370101                                360
        16973915                             6.495                              20370101                                360
        16798227                             7.245                              20370101                                360
        16798228                             7.495                              20370101                                360
        17014720                             7.870                              20370301                                360
        17014728                             6.870                              20370201                                360
        17014729                             6.245                              20370201                                360
        17043851                             5.518                              20370101                                360
        17043852                             5.870                              20370201                                360
        16981205                             7.120                              20361101                                360
        16839219                             6.870                              20370101                                360
        16809499                             6.123                              20370101                                360
        17022012                             7.495                              20370301                                360
        17022018                             7.745                              20370301                                360
        17011169                             5.995                              20370301                                360
        16963072                             7.870                              20370201                                360
        16826913                             7.120                              20370101                                360
        16770788                             6.183                              20361201                                360
        16968880                             7.620                              20370201                                360
        17002422                             7.370                              20370201                                360
        17011172                             7.660                              20370301                                360
        17022028                             7.870                              20370201                                360
        16826924                             7.495                              20370101                                360
        16780918                             4.678                              20361201                                360
        16839193                             7.245                              20370101                                360
        16693393                             7.875                              20370201                                360
        16981187                             7.120                              20370201                                360
        16839194                             6.620                              20370101                                360
        17077123                             6.995                              20370301                                360
        16857340                             6.995                              20370101                                360
        16857343                             7.620                              20370101                                360
        16980464                             7.120                              20370201                                360
        16980465                             7.745                              20370201                                360
        16980466                             6.995                              20370101                                360
        16980467                             7.245                              20370201                                360
        17043838                             5.995                              20370201                                360
        17043839                             6.370                              20370201                                360
        16835637                             6.268                              20370101                                360
        16775049                             6.495                              20361201                                360
        16968851                             6.495                              20370201                                360
        17011147                             5.518                              20370201                                360
        17000293                             6.995                              20370201                                360
        17043840                             7.120                              20370201                                360
        17043845                             7.120                              20370201                                360
        17043848                             7.120                              20370201                                360
        16963056                             7.370                              20370201                                360
        17011152                             7.495                              20370301                                360
        17011153                             6.619                              20370301                                360
        17011154                             6.893                              20370301                                360
        17048035                             6.120                              20370301                                360
        16819503                             7.495                              20370101                                360
        16844299                             7.745                              20370101                                360
        16968763                             6.870                              20361201                                360
        16968764                             6.620                              20370101                                360
        17011057                             7.870                              20370301                                360
        17056066                             6.745                              20370301                                360
        16770670                             6.245                              20361101                                360
        17027719                             6.620                              20370301                                360
        16823976                             7.370                              20370101                                360
        16809397                             6.370                              20361201                                360
        16968777                             5.268                              20370201                                360
        16801406                             7.370                              20370101                                360
        17056076                             6.245                              20370301                                360
        16978904                             7.495                              20370101                                360
        16978905                             7.370                              20370201                                360
        16994945                             7.495                              20361201                                360
        17002323                             7.745                              20370201                                360
        16981122                             7.745                              20370201                                360
        17056083                             7.995                              20370301                                360
        17048065                             6.370                              20370301                                360
        16981127                             7.120                              20370201                                360
        16823994                             6.203                              20370101                                360
        16681758                             7.120                              20360801                                360
        17088783                             7.138                              20370301                                360
        16994950                             6.870                              20370101                                360
        16994954                             7.120                              20370101                                360
        16994956                             7.495                              20370201                                360
        16968795                             6.870                              20361201                                360
        16994959                             7.370                              20370201                                360
        17011088                             7.370                              20370201                                360
        16981130                             6.995                              20361201                                360
        16405824                             8.870                              20360701                                360
        16845704                             6.620                              20361101                                360
        16681760                             7.245                              20361101                                360
        16826835                             7.745                              20370101                                360
        16686057                             7.495                              20361001                                360
        17088791                             6.120                              20361201                                360
        16994961                             7.620                              20370201                                360
        16994965                             7.370                              20370201                                360
        16798946                             7.495                              20361101                                360
        16994969                             7.870                              20370201                                360
        17021217                             7.495                              20370301                                360
        17027755                             6.495                              20370301                                360
        16981145                             7.870                              20370201                                360
        17048087                             6.245                              20370101                                360
        16835593                             7.620                              20370101                                360
        16994973                             7.495                              20370201                                360
        17002357                             6.703                              20370201                                360
        16981150                             7.495                              20370301                                360
        17027761                             5.995                              20370301                                360
        16981151                             6.745                              20370201                                360
        16980424                             5.495                              20370201                                360
        16826857                             7.620                              20370101                                360
        16978940                             7.495                              20370201                                360
        16994981                             7.245                              20370201                                360
        16994984                             7.870                              20370201                                360
        16965122                             7.370                              20370201                                360
        16980434                             6.995                              20370101                                360
        16845732                             6.393                              20370101                                360
        17027776                             7.120                              20370301                                360
        16994993                             7.495                              20370201                                360
        16978956                             6.870                              20370201                                360
        16994996                             7.870                              20370201                                360
        17077103                             7.120                              20370301                                360
        17077108                             6.370                              20370301                                360
        16980446                             6.620                              20370201                                360
        16980449                             6.995                              20370101                                360
        16981179                             7.995                              20370201                                360
        17077114                             6.370                              20370301                                360
        17077117                             6.370                              20370301                                360
        16845750                             6.745                              20361201                                360
        16965147                             7.245                              20361101                                360
        16965148                             7.870                              20370201                                360
        16809334                             6.620                              20361201                                360
        17088703                             7.995                              20370301                                360
        17088705                             7.245                              20370301                                360
        16788731                             6.745                              20361201                                360
        17078587                             7.995                              20370301                                360
        17011007                             7.495                              20370201                                360
        16835501                             7.745                              20370101                                360
        16823920                             6.143                              20361201                                360
        17088712                             7.370                              20370301                                360
        17088714                             7.870                              20370301                                360
        17088717                             7.995                              20370301                                360
        16984761                             7.870                              20370201                                360
        17048000                             6.620                              20370301                                360
        17048001                             6.370                              20370201                                360
        17048004                             6.995                              20370201                                360
        17048007                             6.995                              20370201                                360
        16770632                             6.995                              20370101                                360
        17088720                             7.370                              20370301                                360
        16823933                             6.620                              20361201                                360
        16968731                             6.620                              20370301                                360
        16835522                             6.310                              20361201                                360
        16984780                             7.245                              20370201                                360
        16968744                             7.245                              20370201                                360
        16968745                             7.370                              20370201                                360
        16788765                             6.745                              20361101                                360
        16968748                             7.620                              20370201                                360
        17000184                             6.995                              20370201                                360
        16809379                             7.120                              20370101                                360
        17000190                             7.120                              20370201                                360
        16984798                             7.995                              20370201                                360
        17048032                             7.420                              20370301                                360
        17130514                             5.995                              20370301                                360
        17130515                             5.870                              20370301                                360
        17130517                             5.870                              20370301                                360
        16803652                             6.370                              20361201                                360
        17057594                             7.365                              20370301                                360
        16856686                             6.620                              20370201                                360
        17130522                             5.745                              20370301                                360
        17130523                             5.995                              20370301                                360
        17021109                             7.245                              20370301                                360
        16968698                             7.120                              20370101                                360
        16981032                             7.870                              20370301                                360
        16978822                             7.245                              20370201                                360
        17088698                             6.268                              20370301                                360
        16979556                             6.995                              20370201                                360
        16835499                             6.995                              20370101                                360
        16978833                             7.745                              20370301                                360
        16732004                             7.619                              20361201                                360
        16732007                             7.619                              20370101                                360
        16852911                             7.245                              20370201                                360
        16785034                             7.870                              20370101                                360
        16785035                             7.495                              20370101                                360
        16785038                             7.870                              20370101                                360
        16826755                             7.495                              20370101                                360
        16819466                             6.745                              20370101                                360
        17065411                             7.870                              20370301                                360
        16839079                             6.248                              20370101                                360
        16978852                             7.120                              20370201                                360
        16979581                             7.370                              20370201                                360
        17021141                             6.620                              20370201                                360
        17002270                             6.995                              20370201                                360
        17077009                             6.120                              20370301                                360
        16849202                             6.870                              20370101                                360
        16729813                             6.620                              20361201                                360
        17027688                             8.245                              20370201                                360
        16845646                             7.495                              20370101                                360
        17077017                             6.495                              20370301                                360
        16981081                             7.495                              20370301                                360
        16981083                             7.245                              20370201                                360
        16819499                             7.870                              20370201                                360
        17021166                             7.120                              20370201                                360
        16980360                             6.995                              20370201                                360
        16978881                             7.870                              20370201                                360
        17005130                             7.120                              20370301                                360
        17021170                             7.995                              20370301                                360
        17021173                             6.995                              20370201                                360
        17021175                             5.448                              20370301                                360
        17077034                             6.245                              20370301                                360
        16980376                             7.870                              20370201                                360
        16852967                             6.865                              20370101                                360
        16845677                             7.120                              20370201                                360
        17005144                             7.745                              20370201                                360
        17077041                             5.995                              20370301                                360
        17078561                             7.245                              20370301                                360
        16813777                             7.120                              20370101                                360
        16984736                             6.370                              20370301                                360
        16973887                             6.620                              20370101                                360
        17000137                             6.620                              20370201                                360
        17014697                             7.995                              20370301                                360
        17000141                             6.745                              20361101                                360
        16973898                             6.620                              20370201                                360
        17000148                             7.995                              20370301                                360
        16991394                             6.745                              20370201                                360
        16856694                             7.745                              20370101                                360
        16856697                             6.955                              20361201                                360
        17075755                             5.870                              20370301                                360
        16859537                             7.495                              20370201                                360
        16853005                             7.870                              20370201                                360
        16714741                             7.120                              20361201                                360
        17088700                             7.370                              20370301                                360
        17057561                             7.495                              20370301                                360
        16849364                             6.393                              20370101                                360
        16847908                             6.620                              20370101                                360
        16856656                             7.245                              20370201                                360
        16856661                             7.120                              20370201                                360
        16857392                             6.268                              20370101                                360
        17057579                             7.120                              20370101                                360
        16857396                             7.620                              20370201                                360
        16856667                             7.245                              20370101                                360
        16803648                             6.495                              20361201                                360
        16859509                             6.620                              20370201                                360
        16849387                             7.370                              20370201                                360
        16798836                             6.745                              20370101                                360
        16978813                             7.370                              20370201                                360
        16771251                             6.745                              20361201                                360
        16809248                             6.495                              20361001                                360
        16852179                             7.745                              20370101                                360
        16984662                             6.995                              20370201                                360
        16809250                             6.370                              20361201                                360
        16809254                             5.018                              20361201                                360
        16823836                             6.870                              20370101                                360
        16984672                             7.393                              20370201                                360
        16852192                             6.995                              20370101                                360
        16968646                             7.120                              20370101                                360
        16835432                             7.745                              20370101                                360
        16809277                             6.910                              20370101                                360
        17027602                             7.120                              20370301                                360
        16819400                             6.245                              20361201                                360
        16819409                             7.370                              20370201                                360
        16979514                             7.870                              20370201                                360
        16968663                             6.745                              20361201                                360
        16968669                             7.120                              20370101                                360
        17027614                             7.870                              20370301                                360
        16826700                             7.620                              20370101                                360
        16981007                             7.580                              20370301                                360
        16981009                             7.120                              20370201                                360
        16770578                             7.745                              20361201                                360
        16728385                             6.303                              20361201                                360
        17002220                             7.995                              20370201                                360
        17027639                             6.370                              20370301                                360
        17055992                             6.903                              20370301                                360
        17047978                             6.620                              20370301                                360
        16851417                             7.620                              20370101                                360
        16973783                             7.870                              20370201                                360
        16973784                             6.995                              20370101                                360
        16778496                             7.495                              20361201                                360
        17033420                             6.518                              20370201                                360
        17033428                             6.620                              20370201                                360
        16680158                             6.393                              20361201                                360
        16973755                             7.870                              20370201                                360
        16981776                             7.370                              20370201                                360
        16973759                             7.245                              20370201                                360
        17033430                             6.870                              20370201                                360
        16962980                             7.120                              20370301                                360
        16839867                             6.870                              20370201                                360
        17021939                             6.620                              20370201                                360
        16839870                             7.995                              20361201                                360
        16847891                             7.620                              20370101                                360
        16859474                             6.870                              20370201                                360
        17021940                             6.620                              20370201                                360
        17021947                             7.870                              20370301                                360
        16813745                             6.620                              20370101                                360
        17059573                             7.245                              20370301                                360
        16859390                             6.228                              20370301                                360
        16981783                             7.620                              20370201                                360
        17047998                             5.870                              20370301                                360
        16852228                             7.245                              20370201                                360
        17021959                             7.370                              20370301                                360
        17078546                             7.995                              20370301                                360
        16973860                             6.620                              20370101                                360
        16859491                             7.120                              20370201                                360
        16973868                             6.620                              20370101                                360
        17000119                             7.120                              20370101                                360
        17014676                             7.120                              20370201                                360
        16984723                             7.495                              20370301                                360
        17000129                             6.745                              20370101                                360
        16851406                             7.870                              20370201                                360
        16718162                             6.143                              20361101                                360
        17013849                             7.135                              20370301                                360
        17059581                             5.870                              20370301                                360
        16973779                             7.370                              20370201                                360
        16983122                             7.120                              20361201                                360
        16983127                             7.245                              20370101                                360
        17003601                             6.600                              20361101                                360
        17003605                             6.870                              20361101                                360
        17005064                             6.745                              20370201                                360
        16803427                             6.620                              20361201                                360
        16983131                             7.120                              20361201                                360
        16983133                             6.495                              20370201                                360
        16983138                             7.120                              20370101                                360
        16970826                             7.870                              20370201                                360
        16849166                             6.995                              20370101                                360
        16704373                             5.620                              20361101                                360
        16856461                             6.995                              20370101                                360
        16849171                             7.245                              20370101                                360
        16856463                             7.245                              20370201                                360
        16790858                             6.675                              20370101                                360
        16974407                             6.245                              20370301                                360
        16983159                             7.495                              20370301                                360
        16807012                             7.745                              20370101                                360
        17055933                             5.495                              20370301                                360
        16803457                             7.120                              20361101                                360
        17047918                             7.228                              20370201                                360
        16775561                             6.393                              20370101                                360
        17047919                             7.995                              20370301                                360
        16847734                             6.850                              20370101                                360
        16856483                             7.495                              20370201                                360
        16847738                             7.620                              20370101                                360
        16970859                             7.745                              20370201                                360
        16803463                             6.370                              20361201                                360
        16974422                             6.245                              20370301                                360
        17055944                             6.995                              20370201                                360
        16983172                             7.620                              20370301                                360
        16983173                             7.120                              20370201                                360
        16790885                             6.620                              20361201                                360
        16807037                             6.148                              20370101                                360
        16803476                             6.745                              20361201                                360
        16803477                             6.745                              20361201                                360
        16774852                             6.620                              20361201                                360
        17010952                             7.900                              20370201                                360
        16813601                             6.620                              20370201                                360
        16833203                             7.495                              20370101                                360
        16803480                             7.495                              20361201                                360
        17047941                             7.245                              20370201                                360
        17055960                             7.995                              20370101                                360
        16839743                             6.143                              20370101                                360
        16833211                             7.370                              20370101                                360
        16680127                             6.995                              20361001                                360
        16803491                             7.495                              20361201                                360
        17047952                             7.870                              20370301                                360
        17075574                             5.995                              20370301                                360
        17075578                             6.245                              20370301                                360
        17033401                             7.620                              20370301                                360
        17010975                             7.995                              20370201                                360
        17010977                             6.393                              20370201                                360
        17010978                             7.870                              20370301                                360
        17010979                             7.620                              20370201                                360
        16721855                             6.619                              20361201                                360
        16973730                             7.495                              20370201                                360
        17078419                             7.120                              20370301                                360
        16974463                             7.870                              20370201                                360
        16974467                             7.745                              20370201                                360
        17010980                             6.995                              20370201                                360
        16813635                             6.940                              20370101                                360
        17078392                             7.870                              20370301                                360
        16965691                             6.870                              20370201                                360
        16851351                             6.370                              20370201                                360
        17033394                             6.870                              20370101                                360
        17052267                             6.830                              20370301                                360
        16968530                             7.495                              20370201                                360
        16835325                             7.370                              20370101                                360
        16823744                             6.620                              20370101                                360
        17042805                             6.043                              20370101                                360
        16835335                             6.620                              20370101                                360
        16835338                             7.370                              20370201                                360
        16851382                             7.745                              20370201                                360
        16823769                             6.143                              20370101                                360
        16968562                             7.870                              20370201                                360
        16846207                             7.620                              20370101                                360
        17002111                             6.620                              20370201                                360
        17034819                             7.870                              20370301                                360
        16835366                             5.370                              20361101                                360
        16978706                             6.995                              20370201                                360
        17002125                             7.370                              20370101                                360
        17002127                             6.620                              20370201                                360
        16819334                             7.120                              20370101                                360
        16846227                             6.680                              20370201                                360
        17002130                             5.495                              20370201                                360
        17002131                             7.870                              20370201                                360
        17002133                             5.495                              20370201                                360
        16968596                             7.370                              20370201                                360
        16846235                             7.245                              20370101                                360
        16661965                             7.245                              20361101                                360
        16979450                             7.870                              20370201                                360
        16978727                             7.495                              20370301                                360
        16826640                             7.620                              20370101                                360
        16729755                             7.120                              20361201                                360
        17005054                             6.518                              20370301                                360
        16844453                             7.745                              20370101                                360
        16684076                             6.620                              20361201                                360
        16692099                             6.620                              20361101                                360
        17011210                             7.393                              20370201                                360
        15999358                             6.995                              20360101                                360
        17011215                             7.995                              20370301                                360
        17000363                             6.158                              20370301                                360
        17051931                             6.745                              20370301                                360
        16835712                             6.745                              20361201                                360
        16963125                             7.245                              20370201                                360
        16970417                             6.870                              20370201                                360
        17051831                             5.745                              20370301                                360
        17051833                             6.370                              20370201                                360
        17051835                             6.120                              20370201                                360
        17060584                             7.875                              20370301                                360
        17051839                             6.870                              20370301                                360
        16852388                             7.370                              20370201                                360
        16968833                             7.120                              20370201                                360
        16968834                             6.620                              20370201                                360
        16968835                             7.495                              20370101                                360
        17011127                             6.370                              20370301                                360
        16984974                             6.995                              20370201                                360
        17003204                             7.495                              20370201                                360
        17000370                             6.750                              20370201                                360
        17003209                             6.995                              20370201                                360
        17048210                             6.870                              20370301                                360
        17055507                             5.620                              20370201                                360
        17060691                             8.120                              20370301                                360
        16835720                             6.620                              20370201                                360
        16970423                             7.245                              20370201                                360
        17021279                             7.995                              20370301                                360
        16849330                             7.495                              20370201                                360
        16965161                             7.120                              20370201                                360
        16965162                             5.870                              20370301                                360
        16980476                             7.245                              20370201                                360
        16980478                             7.120                              20370101                                360
        16965171                             7.870                              20370201                                360
        16849356                             7.620                              20370201                                360
        17011115                             7.995                              20370301                                360
        17033468                             7.895                              20370301                                360
        16968600                             7.870                              20370101                                360
        16809229                             7.620                              20361201                                360
        16984647                             6.870                              20370201                                360
        17078486                             6.495                              20370301                                360
        16984654                             7.870                              20370201                                360
        16970655                             7.745                              20370201                                360
        16990258                             6.620                              20370201                                360
        16859110                             6.143                              20370101                                360
        16991848                             6.995                              20370101                                360
        16835304                             6.995                              20370101                                360
        16731942                             7.495                              20361201                                360
        16851337                             7.370                              20370101                                360
        16731945                             7.120                              20361201                                360
        17033376                             7.370                              20370301                                360
        16974385                             7.245                              20370201                                360
        16784927                             7.870                              20370101                                360
        16974388                             7.245                              20370201                                360
        17113525                             6.120                              20370301                                360
        17013735                             8.120                              20370301                                360
        16991806                             6.745                              20370101                                360
        17013741                             7.870                              20370301                                360
        17013746                             7.370                              20370301                                360
        16991812                             6.620                              20370201                                360
        16985253                             6.745                              20370301                                360
        16991817                             7.120                              20370301                                360
        17033358                             5.838                              20370201                                360
        17078372                             7.995                              20370301                                360
        16968502                             6.870                              20370101                                360
        16985271                             6.870                              20370201                                360
        16968506                             6.995                              20370101                                360
        16776942                             6.518                              20360701                                360
        16968508                             7.620                              20370301                                360
        16838990                             6.870                              20370101                                360
        16980984                             7.370                              20370301                                360
        17009310                             7.228                              20370301                                360
        17009314                             6.393                              20370201                                360
        16859293                             7.120                              20370201                                360
        17052212                             6.995                              20370301                                360
        16983106                             6.870                              20370101                                360
        16983107                             6.870                              20370101                                360
        16856426                             7.370                              20370101                                360
        16852868                             6.268                              20370201                                360
        16978791                             7.620                              20370201                                360
        17005040                             5.619                              20370201                                360
        17005049                             7.120                              20370301                                360
        16983115                             7.245                              20361201                                360
        16970803                             6.620                              20370201                                360
        16983117                             7.245                              20370101                                360
        16844852                             7.495                              20370101                                360
        17042477                             7.120                              20370101                                360
        17042479                             7.620                              20370201                                360
        16706864                             7.120                              20361201                                360
        17053331                             6.995                              20370301                                360
        17060621                             7.620                              20370301                                360
        17053334                             7.870                              20370301                                360
        17042480                             6.245                              20370201                                360
        17060625                             6.870                              20370301                                360
        17042481                             5.995                              20370201                                360
        16965610                             6.995                              20370101                                360
        16980921                             6.995                              20370201                                360
        16985214                             6.995                              20370201                                360
        16778341                             6.143                              20361201                                360
        17060626                             6.620                              20370201                                360
        16844406                             6.870                              20370101                                360
        17042489                             7.120                              20370201                                360
        17014868                             7.495                              20370301                                360
        17078743                             7.495                              20370301                                360
        16813959                             6.870                              20370201                                360
        16979089                             6.393                              20370201                                360
        17060633                             6.120                              20370201                                360
        17060637                             7.120                              20370301                                360
        17034474                             6.245                              20370101                                360
        17014872                             7.745                              20370301                                360
        17014873                             7.870                              20360201                                360
        16788904                             7.619                              20370101                                360
        16979098                             7.495                              20370301                                360
        17014881                             6.620                              20370301                                360
        16813975                             6.870                              20361201                                360
        16813978                             6.495                              20361201                                360
        17053361                             5.995                              20370301                                360
        17051908                             6.370                              20370301                                360
        17051909                             5.370                              20370301                                360
        16791136                             6.870                              20370201                                360
        16848004                             6.393                              20370101                                360
        17053375                             6.495                              20370301                                360
        16844442                             6.143                              20361101                                360
        16963107                             6.745                              20370201                                360
        16798789                             7.370                              20370101                                360
        17055885                             6.620                              20370301                                360
        16980925                             7.620                              20370301                                360
        16965618                             5.548                              20370301                                360
        16839664                             7.870                              20361201                                360
        17013717                             7.245                              20370201                                360
        16814269                             6.995                              20370201                                360
        16985224                             7.495                              20370201                                360
        16985226                             7.245                              20370201                                360
        16846280                             6.745                              20370201                                360
        17034887                             7.495                              20370301                                360
        16849118                             7.245                              20370101                                360
        17027599                             7.120                              20370301                                360
        16819394                             5.893                              20361201                                360
        16849124                             7.245                              20370101                                360
        16790805                             6.740                              20370101                                360
        16844838                             6.745                              20370101                                360
        16718886                             7.370                              20361201                                360
        17021075                             7.495                              20370201                                360
        17065354                             6.245                              20370301                                360
        16847691                             7.995                              20361101                                360
        16814271                             6.620                              20370201                                360
        16838950                             7.745                              20370101                                360
        17059469                             7.870                              20361201                                360
        17042473                             5.995                              20370201                                360
        17034455                             7.393                              20370301                                360
        17034456                             7.393                              20370301                                360
        17042476                             6.120                              20370201                                360
        16798348                             7.620                              20361201                                360
        16767893                             6.745                              20370101                                360
        17053313                             6.495                              20370301                                360
        17034441                             6.370                              20370301                                360
        17042461                             6.120                              20370201                                360
        17042462                             6.495                              20370201                                360
        17042463                             7.870                              20370301                                360
        17042465                             5.495                              20370201                                360
        17042467                             6.495                              20370201                                360
        17034449                             7.518                              20370301                                360
        17042469                             6.245                              20370201                                360
        16813936                             6.620                              20370101                                360
        17042470                             6.495                              20370201                                360
        17042471                             6.870                              20370201                                360
        17042472                             6.495                              20370201                                360
        17016298                             6.870                              20361201                                360
        17016299                             7.120                              20361201                                360
        16707010                             7.995                              20370101                                360
        16650154                             7.120                              20360901                                360
        16974204                             6.870                              20370101                                360
        17016274                             7.495                              20370201                                360
        17014819                             6.995                              20370201                                360
        16853107                             7.495                              20370101                                360
        17016278                             6.620                              20370201                                360
        17016279                             7.245                              20370201                                360
        16798321                             6.495                              20361101                                360
        16778721                             6.745                              20370101                                360
        16798328                             6.245                              20361201                                360
        17016285                             6.995                              20370201                                360
        17016286                             7.120                              20370201                                360
        16859651                             7.120                              20370201                                360
        17033703                             6.370                              20370301                                360
        17033709                             7.619                              20370301                                360
        17042458                             7.120                              20370201                                360
        16680436                             6.995                              20361201                                360
        16859105                             6.870                              20370101                                360
        16990246                             7.370                              20370201                                360
        16809762                             6.745                              20370101                                360
        17003416                             7.620                              20370201                                360
        17065195                             7.870                              20370301                                360
        16990235                             7.995                              20370201                                360
        16809770                             6.870                              20370101                                360
        16835936                             6.870                              20370101                                360
        16851976                             6.995                              20370101                                360
        17065181                             7.120                              20370301                                360
        17065156                             6.643                              20370201                                360
        17065157                             5.643                              20370201                                360
        16790614                             6.870                              20370101                                360
        16775311                             6.143                              20361201                                360
        17065169                             6.120                              20370301                                360
        16963317                             6.620                              20370201                                360
        16809742                             6.995                              20370101                                360
        16611653                             7.670                              20360901                                360
        17065155                             7.120                              20370301                                360
        17065135                             6.245                              20370301                                360
        17034680                             6.495                              20370201                                360
        17065137                             6.245                              20370301                                360
        17060850                             7.610                              20370101                                360
        16853358                             7.995                              20370201                                360
        17065120                             6.268                              20370301                                360
        17042690                             7.620                              20370301                                360
        17034672                             7.518                              20370201                                360
        16844612                             7.870                              20370101                                360
        17034676                             6.870                              20370201                                360
        16672655                             6.870                              20360601                                360
        16853366                             7.995                              20361001                                360
        16979298                             6.745                              20370201                                360
        17065132                             5.893                              20370201                                360
        17016494                             7.245                              20370301                                360
        16853324                             6.745                              20370201                                360
        16684208                             6.870                              20361001                                360
        16979263                             7.245                              20370301                                360
        17060814                             7.380                              20370101                                360
        17034651                             5.643                              20370201                                360
        17034652                             6.870                              20370101                                360
        16853342                             6.485                              20361201                                360
        16781172                             7.620                              20370101                                360
        17042679                             6.548                              20370301                                360
        16781176                             7.495                              20370101                                360
        16806859                             6.745                              20360601                                360
        17065119                             7.245                              20370201                                360
        17042682                             6.870                              20370301                                360
        16767346                             7.370                              20370201                                360
        16764908                             6.620                              20370101                                360
        16772805                             7.245                              20361201                                360
        16764992                             6.995                              20361201                                360
        16765008                             6.745                              20370201                                360
        16775731                             6.675                              20370101                                360
        16767392                             6.620                              20370101                                360
        16766938                             7.120                              20370101                                360
        16775840                             6.870                              20370101                                360
        16775846                             6.870                              20370101                                360
        16776334                             6.705                              20370101                                360
        16728116                             6.995                              20361201                                360
        17155780                             6.768                              20370401                                360
        17155790                             6.620                              20370401                                360
        17155792                             6.620                              20370301                                360
        17155789                             6.745                              20370401                                360
        17148479                             6.120                              20370301                                360
        17148505                             6.245                              20370301                                360
        17148523                             6.370                              20370301                                360
        16201165                             6.870                              20360601                                360
        16662821                             7.370                              20361001                                360
        16686335                             7.495                              20361101                                360
        16728198                             6.995                              20370201                                360
        16803158                             6.343                              20370201                                360
        16805684                             6.995                              20370101                                360
        16834874                             7.120                              20370201                                360
        16834928                             8.120                              20370101                                360
        16838545                             6.268                              20370101                                360
        16843946                             6.995                              20370201                                360
        16970301                             7.370                              20370301                                360
        16970334                             7.745                              20370201                                360
        16980281                             7.620                              20370201                                360
        16989889                             6.870                              20370301                                360
        16989986                             9.815                              20370201                                360
        16990989                             8.995                              20370201                                360
        16991073                             6.995                              20370301                                360
        16991093                             7.495                              20370201                                360
        16994581                             6.018                              20370301                                360
        16994873                             7.745                              20370301                                360
        17001451                             7.495                              20370301                                360
        17001485                             7.120                              20370301                                360
        17003057                             7.245                              20370201                                360
        17012527                             7.620                              20370301                                360
        17012540                             6.168                              20370401                                360
        17013342                             6.620                              20370301                                360
        17013379                             7.370                              20370301                                360
        17013389                             6.745                              20370301                                360
        17013396                             6.495                              20370301                                360
        17020995                             7.018                              20370301                                360
        17021862                             6.745                              20370301                                360
        17056977                             5.995                              20370401                                360
        17057197                             7.120                              20370401                                360
        17058951                             7.875                              20370401                                360
        17060401                             6.213                              20370401                                360
        16711103                             6.745                              20361201                                360
        16728589                             7.870                              20361201                                360
        16723657                             6.518                              20361201                                360
        16723823                             7.995                              20370101                                360
        16728227                             6.518                              20361101                                360
        16813644                             7.745                              20361201                                360
        16813655                             7.620                              20370101                                360
        16813744                             6.745                              20361201                                360
        16813758                             7.870                              20370201                                360
        16813872                             7.245                              20370101                                360
        16859255                             7.495                              20370201                                360
        16853032                             7.620                              20370201                                360
        16853085                             6.518                              20370101                                360
        16853132                             7.870                              20370201                                360
        16853386                             6.620                              20370101                                360
        16856679                             7.620                              20370201                                360
        16856816                             7.870                              20370201                                360
        16857003                             7.745                              20370101                                360
        16857324                             7.745                              20370101                                360
        16857347                             7.120                              20370101                                360
        16849355                             7.745                              20370201                                360
        16857420                             7.870                              20370101                                360
        16857435                             7.370                              20370201                                360
        16857494                             7.870                              20370201                                360
        16857496                             7.870                              20370201                                360
        16857573                             6.620                              20370101                                360
        16857580                             7.370                              20370101                                360
        16849577                             7.620                              20370201                                360
        16851184                             7.120                              20370101                                360
        16851270                             5.995                              20361201                                360
        16851389                             7.870                              20370201                                360
        16857676                             6.245                              20361201                                360
        16859115                             6.995                              20370201                                360
        16859237                             7.495                              20370101                                360
        16859343                             7.495                              20370101                                360
        16859472                             6.995                              20370201                                360
        16859510                             7.370                              20370101                                360
        16963095                             6.870                              20370201                                360
        16963238                             7.870                              20370201                                360
        16851421                             7.995                              20370201                                360
        16851910                             6.995                              20361101                                360
        16851917                             7.870                              20370101                                360
        16852022                             7.870                              20370201                                360
        16852105                             7.870                              20370201                                360
        16852146                             7.370                              20370201                                360
        16852218                             6.995                              20370101                                360
        16852368                             7.620                              20370201                                360
        16852729                             7.620                              20370101                                360
        16852995                             7.370                              20370201                                360
        16981788                             6.995                              20370201                                360
        16984699                             7.495                              20370201                                360
        16984728                             6.620                              20370201                                360
        16984753                             7.245                              20370301                                360
        16984799                             5.473                              20370201                                360
        16984865                             6.870                              20370201                                360
        16984874                             6.343                              20370201                                360
        15655556                             6.745                              20350701                                360
        16856495                             5.995                              20361201                                360
        16856635                             6.518                              20361201                                360
        16670123                             6.995                              20361101                                360
        16574641                             7.245                              20361001                                360
        16851198                             7.495                              20370101                                360
        16846272                             7.245                              20370201                                360
        16846305                             7.370                              20370101                                360
        17033229                             6.620                              20370201                                360
        16824070                             6.745                              20370101                                360
        16801501                             6.995                              20361101                                360
        16803465                             7.620                              20361101                                360
        16789079                             6.995                              20361101                                360
        16809409                             6.245                              20361201                                360
        16778911                             6.870                              20361201                                360
        16775175                             7.495                              20361101                                360
        17016601                             7.120                              20370301                                360
        16771216                             5.495                              20361201                                360
        16718135                             6.120                              20361201                                360
        16983181                             6.620                              20370101                                360
        16974105                             6.143                              20370101                                360
        16376240                             8.120                              20360701                                360
        16692757                             6.995                              20361001                                360
        16384090                             8.495                              20360801                                360
        17171504                             5.995                              20370401                                360
        17171507                             6.620                              20370401                                360
        17171512                             5.620                              20370401                                360
        17171514                             6.245                              20370401                                360
        17141651                             6.120                              20370401                                360
        17141814                             7.370                              20370401                                360
        17150145                             6.995                              20370401                                360
        17148207                             7.643                              20370401                                360
        17154203                             6.370                              20370401                                360
        17154243                             7.643                              20370401                                360
        17155305                             6.518                              20370401                                360
        17155264                             5.870                              20370401                                360
        17148236                             8.995                              20370401                                360
        17148137                             7.370                              20370401                                360
        17148268                             6.370                              20370401                                360
        17159851                             7.120                              20370401                                360
        17159927                             7.370                              20370401                                360
        17168635                             7.995                              20370401                                360
        17170477                             9.120                              20370301                                360
        17113048                             7.495                              20370401                                360
        17127987                             6.995                              20370401                                360
        17127804                             5.643                              20370401                                360
        17128045                             6.873                              20370401                                360
        17128141                             6.495                              20370401                                360
        17128187                             6.143                              20370401                                360
        17127864                             6.120                              20370401                                360
        17128264                             6.745                              20370401                                360
        17129887                             7.245                              20370401                                360
        17129924                             6.620                              20370401                                360
        17129955                             7.370                              20370401                                360
        17129787                             7.495                              20370401                                360
        17132459                             7.870                              20370401                                360
        17132544                             8.995                              20370401                                360
        17132570                             7.835                              20370401                                360
        17132571                             7.620                              20370401                                360
        17132580                             9.995                              20370401                                360
        17132635                             8.245                              20370401                                360
        17141722                             7.370                              20370401                                360
        17075185                             7.370                              20370401                                360
        17074960                             6.245                              20370401                                360
        17076352                             5.995                              20370401                                360
        17076452                             7.370                              20370401                                360
        17076459                             7.370                              20370401                                360
        17076365                             7.245                              20370401                                360
        17076509                             7.495                              20370401                                360
        17076601                             7.120                              20370401                                360
        17077698                             7.950                              20370401                                360
        17077702                             7.495                              20370401                                360
        17077723                             7.120                              20370401                                360
        17077775                             6.745                              20370401                                360
        17077817                             7.120                              20370401                                360
        17088291                             6.620                              20370401                                360
        17088354                             6.018                              20370401                                360
        17088249                             6.620                              20370401                                360
        17064711                             7.495                              20370401                                360
        17064717                             6.995                              20370401                                360
        17064722                             7.120                              20370401                                360
        17064702                             5.518                              20370401                                360
        17064930                             9.620                              20370401                                360
        17066030                             6.995                              20370401                                360
        17112899                             6.870                              20370401                                360
        17104587                             5.518                              20370401                                360
        17066050                             6.870                              20370401                                360
        17065923                             6.995                              20370401                                360
        17075018                             5.370                              20370401                                360
        17075030                             9.495                              20370401                                360
        17075043                             7.120                              20370401                                360
        17075080                             7.245                              20370401                                360
        17074933                             7.870                              20370401                                360
        17074939                             6.120                              20370401                                360
        17088701                             7.995                              20370301                                360
        17088959                             5.823                              20370201                                360
        17089048                             7.465                              20370301                                360
        17113393                             8.545                              20370201                                360
        17128613                             6.393                              20370301                                360
        17075826                             6.495                              20370301                                360
        17076899                             6.870                              20370301                                360
        17078178                             6.870                              20370301                                360
        17078201                             7.245                              20370301                                360
        17078318                             5.620                              20370301                                360
        17078579                             7.518                              20370301                                360
        17078632                             7.995                              20370301                                360
        16718064                             6.498                              20370101                                360
        16695692                             6.825                              20361201                                360
        16697311                             6.870                              20361201                                360
        16681126                             6.228                              20361201                                360
        16681171                             9.620                              20361101                                360
        15892542                             6.370                              20360101                                360
        16684027                             6.158                              20361201                                360
        16665531                             7.245                              20361101                                360
        16665923                             6.745                              20361001                                360
        16672909                             6.625                              20361101                                360
        16641299                             6.620                              20360901                                360
        16648707                             6.268                              20361001                                360
        16628995                             7.495                              20361001                                360
        17048086                             7.245                              20361207                                360
        17051888                             7.245                              20370301                                360
        17051899                             6.495                              20361201                                360
        17051936                             5.995                              20370101                                360
        17052148                             6.870                              20370201                                360
        17052161                             6.370                              20370201                                360
        17053276                             7.018                              20370301                                360
        17053290                             5.745                              20370301                                360
        17055951                             6.620                              20370101                                360
        17057756                             7.393                              20370301                                360
        17057861                             6.495                              20370101                                360
        17059294                             7.745                              20370301                                360
        17059410                             7.495                              20370201                                360
        17059476                             7.370                              20370301                                360
        17060783                             5.620                              20370101                                360
        17065264                             7.745                              20370301                                360
        17066389                             7.245                              20370301                                360
        17066513                             6.995                              20360901                                360
        16985207                             7.870                              20370201                                360
        16985230                             6.620                              20370201                                360
        16990161                             7.995                              20370301                                360
        16990290                             7.620                              20370301                                360
        16991451                             7.495                              20370201                                360
        16991471                             6.870                              20370101                                360
        16991620                             7.995                              20370301                                360
        16991624                             7.870                              20370201                                360
        16991630                             7.495                              20370201                                360
        16994939                             7.245                              20370301                                360
        16994953                             7.495                              20361201                                360
        16995112                             6.870                              20361201                                360
        16995217                             6.620                              20370201                                360
        16995366                             6.745                              20370201                                360
        17000210                             7.870                              20370201                                360
        17000416                             7.495                              20370101                                360
        17002334                             7.745                              20370201                                360
        17003261                             6.745                              20361101                                360
        17011196                             6.495                              20370301                                360
        17011225                             6.745                              20370201                                360
        17011286                             7.018                              20361101                                360
        17012666                             7.995                              20370201                                360
        17012860                             6.870                              20370201                                360
        17012920                             7.370                              20370201                                360
        17012983                             6.620                              20370201                                360
        17013485                             6.995                              20370201                                360
        17013489                             7.995                              20370201                                360
        17013563                             6.745                              20370201                                360
        17013594                             7.495                              20370201                                360
        17013853                             7.245                              20370201                                360
        17014963                             7.120                              20370301                                360
        17014998                             7.620                              20370301                                360
        17015159                             7.120                              20370101                                360
        17016288                             7.870                              20370301                                360
        17016527                             7.120                              20370301                                360
        17021066                             7.120                              20370301                                360
        17021139                             7.995                              20370301                                360
        17021160                             7.370                              20370201                                360
        17021294                             7.815                              20370201                                360
        17021943                             6.495                              20370201                                360
        17022181                             7.018                              20370201                                360
        17022185                             7.745                              20370201                                360
        17022264                             7.995                              20370301                                360
        17027584                             7.370                              20370301                                360
        17027708                             7.620                              20370301                                360
        17033177                             7.370                              20370301                                360
        17033250                             7.870                              20370301                                360
        17033283                             7.870                              20370201                                360
        17033364                             6.995                              20370301                                360
        17034538                             6.495                              20370301                                360
        17034659                             6.370                              20370201                                360
        17034761                             7.995                              20370301                                360
        17034793                             8.310                              20370301                                360
        17042406                             7.370                              20370301                                360
        17042414                             7.870                              20370301                                360
        17042459                             7.370                              20370201                                360
        17042563                             6.620                              20370301                                360
        17042719                             7.870                              20370301                                360
        17042815                             6.620                              20370301                                360
        17043826                             7.995                              20370301                                360
        17043837                             5.518                              20370201                                360
        17043872                             6.120                              20370201                                360
        17044015                             7.800                              20370301                                360
        17044124                             7.120                              20370301                                360
        16965132                             8.375                              20370301                                360
        16965320                             7.620                              20370201                                360
        16965330                             7.745                              20370201                                360
        16965368                             7.245                              20370201                                360
        16965438                             6.870                              20370201                                360
        16965545                             7.870                              20370201                                360
        16968357                             7.370                              20370201                                360
        16968686                             6.870                              20361201                                360
        16968696                             7.870                              20370201                                360
        16970477                             7.370                              20361101                                360
        16970485                             7.620                              20370201                                360
        16970618                             7.370                              20370201                                360
        16970847                             7.620                              20370201                                360
        16970959                             7.620                              20370201                                360
        16973767                             7.619                              20370201                                360
        16973794                             7.245                              20370201                                360
        16973806                             7.620                              20370101                                360
        16973902                             7.245                              20370101                                360
        16973956                             7.370                              20370301                                360
        16974227                             6.995                              20370201                                360
        16974340                             6.620                              20370201                                360
        16974401                             7.495                              20370201                                360
        16974465                             7.495                              20370201                                360
        16974475                             7.870                              20370201                                360
        16978685                             6.870                              20370201                                360
        16978750                             7.745                              20370201                                360
        16978908                             7.620                              20370201                                360
        16979114                             6.620                              20370201                                360
        16979176                             6.745                              20370201                                360
        16979205                             6.620                              20370201                                360
        16979227                             6.370                              20370301                                360
        16979292                             6.995                              20370201                                360
        16979306                             7.620                              20370201                                360
        16980491                             7.745                              20370201                                360
        16980687                             6.995                              20370101                                360
        16980761                             7.995                              20370201                                360
        16980789                             7.245                              20370201                                360
        16981014                             6.995                              20370101                                360
        16981029                             7.120                              20370201                                360
        16981342                             6.370                              20370201                                360
        16981482                             7.245                              20370201                                360
        16840011                             6.995                              20370201                                360
        16840148                             6.620                              20370101                                360
        16840186                             7.745                              20370301                                360
        16840278                             6.995                              20370101                                360
        16844295                             6.995                              20370101                                360
        16844314                             7.495                              20370101                                360
        16844721                             7.745                              20370101                                360
        16845594                             6.995                              20370101                                360
        16845707                             7.870                              20370101                                360
        16845774                             7.870                              20370101                                360
        16845892                             7.245                              20370101                                360
        16846190                             6.120                              20370101                                360
        16847604                             7.495                              20370101                                360
        16847609                             6.870                              20370101                                360
        16847704                             8.120                              20370101                                360
        16847868                             6.995                              20370101                                360
        16847991                             7.745                              20370201                                360
        16848012                             7.870                              20370301                                360
        16848063                             7.120                              20370201                                360
        16849031                             7.495                              20370101                                360
        16849236                             7.620                              20370201                                360
        16849286                             6.393                              20370101                                360
        16849313                             7.870                              20370201                                360
        16832780                             8.745                              20361101                                360
        16835345                             7.620                              20370101                                360
        16835361                             7.120                              20361101                                360
        16835401                             7.745                              20370101                                360
        16835481                             6.870                              20361201                                360
        16835613                             6.393                              20370201                                360
        16835738                             6.640                              20370201                                360
        16835824                             7.370                              20370101                                360
        16835870                             7.495                              20370201                                360
        16838873                             6.870                              20370101                                360
        16839137                             6.870                              20370101                                360
        16839188                             6.143                              20370101                                360
        16839852                             8.120                              20370101                                360
        16819373                             5.823                              20361201                                360
        16819397                             6.218                              20361201                                360
        16819425                             5.370                              20370101                                360
        16819553                             7.745                              20370101                                360
        16819641                             6.620                              20370101                                360
        16823742                             7.495                              20370101                                360
        16823893                             7.620                              20370201                                360
        16823980                             6.745                              20361201                                360
        16824026                             7.120                              20370101                                360
        16824159                             6.620                              20370201                                360
        16826804                             6.870                              20360801                                360
        16826805                             7.245                              20370101                                360
        16826849                             7.495                              20361201                                360
        16826908                             7.620                              20370101                                360
        16814187                             7.370                              20370101                                360
        16819212                             7.745                              20370101                                360
        16819278                             6.995                              20370201                                360
        16819279                             5.893                              20370101                                360
        16806809                             6.393                              20370301                                360
        16806829                             7.245                              20370101                                360
        16806954                             7.495                              20370101                                360
        16806992                             6.620                              20370101                                360
        16807183                             6.745                              20370101                                360
        16807251                             7.620                              20361201                                360
        16807279                             6.870                              20370101                                360
        16807305                             6.825                              20361101                                360
        16807349                             6.995                              20370101                                360
        16809653                             7.370                              20370101                                360
        16809671                             6.143                              20361201                                360
        16809829                             7.620                              20370101                                360
        16801614                             6.865                              20361101                                360
        16801642                             6.995                              20370101                                360
        16803512                             6.995                              20361201                                360
        16798799                             7.370                              20370101                                360
        16801513                             6.870                              20370101                                360
        16798268                             7.870                              20361201                                360
        16798635                             7.870                              20370101                                360
        16798206                             6.755                              20361201                                360
        16790918                             6.745                              20361201                                360
        16791062                             7.370                              20370101                                360
        16789037                             7.745                              20370101                                360
        16789086                             7.215                              20361101                                360
        16790388                             6.870                              20361101                                360
        16790417                             6.870                              20370101                                360
        16790616                             6.870                              20370101                                360
        16781210                             7.370                              20370201                                360
        16781323                             7.370                              20370201                                360
        16784784                             6.740                              20361201                                360
        16784980                             5.995                              20361201                                360
        16786199                             6.745                              20361101                                360
        16786228                             6.870                              20361201                                360
        16788554                             6.995                              20370101                                360
        16788598                             7.870                              20370101                                360
        16788647                             7.495                              20361101                                360
        16788727                             7.495                              20370101                                360
        16777114                             6.745                              20361201                                360
        16771982                             6.745                              20361201                                360
        16770800                             7.245                              20370101                                360
        16774944                             6.745                              20361201                                360
        16768047                             6.730                              20361101                                360
        16768354                             7.495                              20361201                                360
        16729896                             6.745                              20361101                                360
        16731785                             6.780                              20361201                                360
        16731813                             6.870                              20361201                                360
        16731953                             6.995                              20361101                                360
        16729579                             7.870                              20370101                                360
        16765326                             6.268                              20361201                                360
        16721969                             6.995                              20370101                                360
        16721971                             6.495                              20370101                                360
        16704342                             6.268                              20361201                                360
        16681413                             6.870                              20361101                                360
        16540307                             6.745                              20361001                                360
        17090584                             6.495                              20370301                                360
        17090585                             7.245                              20370401                                360
        17090586                             6.995                              20370301                                360
        17090587                             7.120                              20370301                                360
        17090593                             6.245                              20370301                                360
        17090597                             6.870                              20370301                                360
        17090599                             7.120                              20370301                                360
        17090600                             6.995                              20370401                                360
        17090602                             6.245                              20370301                                360
        17090603                             6.620                              20370301                                360
        17090605                             7.120                              20370301                                360
        17090606                             6.995                              20370301                                360
        17090608                             6.495                              20370301                                360
        17090609                             7.495                              20370301                                360
        17090610                             6.495                              20370301                                360
        17090611                             6.745                              20370301                                360
        17090612                             6.995                              20370301                                360
        17090614                             6.495                              20370301                                360
        17090615                             7.620                              20370301                                360
        17090616                             6.495                              20370301                                360
        17090617                             6.995                              20370401                                360
        17090618                             6.995                              20370301                                360
        17090619                             6.370                              20370401                                360
        17090621                             6.495                              20370401                                360
        17090578                             7.620                              20370301                                360
        17090579                             7.620                              20370301                                360
        17090580                             7.120                              20370401                                360
        17090581                             6.870                              20370301                                360
        17090583                             6.870                              20370301                                360
        17059647                             7.120                              20370301                                360
        17059654                             6.995                              20370301                                360
        17059656                             7.120                              20370301                                360
        17059657                             6.995                              20370301                                360
        17059659                             6.995                              20370301                                360
        17059665                             6.518                              20370301                                360
        17059670                             6.995                              20370201                                360
        17059673                             6.870                              20370201                                360
        17059675                             6.745                              20370201                                360
        17059677                             7.120                              20370301                                360
        17059682                             7.120                              20370201                                360
        17059686                             6.870                              20370301                                360
        17090569                             6.245                              20370301                                360
        17090570                             6.495                              20370301                                360
        17090571                             6.370                              20370301                                360
        17090573                             6.745                              20370301                                360
        17090574                             6.495                              20370101                                360
        17015984                             6.870                              20370201                                360
        17015985                             6.995                              20370201                                360
        17015988                             6.620                              20370201                                360
        17015989                             6.620                              20370201                                360
        17015970                             6.870                              20370201                                360
        17015972                             6.870                              20370201                                360
        17015976                             6.620                              20370201                                360
        17015980                             6.620                              20370201                                360
        17015964                             6.870                              20370201                                360
        17015965                             6.620                              20370201                                360
        17015968                             6.870                              20370201                                360
        17015951                             6.745                              20370201                                360
        17015954                             6.745                              20370201                                360
        16966663                             3.518                              20330701                                360
        16789095                             6.245                              20370101                                360
        16789101                             6.370                              20370101                                360
        16789117                             6.620                              20370101                                360
        16789124                             6.495                              20370101                                360
        16789126                             6.370                              20370101                                360
        16839342                             6.120                              20361201                                360
        16964633                             6.143                              20361201                                360
        16964635                             6.995                              20370101                                360
        16964917                             6.745                              20370101                                360
        16964918                             6.870                              20370101                                360
        16964919                             6.870                              20370101                                360
        16964921                             6.745                              20370101                                360
        16964922                             6.995                              20370101                                360
        16964925                             6.870                              20370101                                360
        16964929                             6.620                              20370101                                360
        16964931                             6.620                              20370101                                360
        16964934                             6.995                              20370101                                360
        16964936                             6.870                              20370101                                360
        16964940                             6.745                              20370101                                360
        16964944                             6.620                              20370101                                360
        16964947                             6.870                              20370101                                360
        16964949                             6.620                              20370101                                360
        16964953                             6.745                              20370101                                360
        16549174                             7.370                              20360701                                360
        16549176                             6.495                              20360701                                360
        16549198                             6.995                              20360701                                360
        16549228                             7.620                              20360701                                360
        16549246                             6.120                              20360701                                360
        16549111                             6.620                              20360701                                360
        16770431                             6.495                              20361201                                360
        16770436                             7.120                              20361101                                360
        16770441                             6.870                              20361201                                360
        16770442                             6.370                              20361201                                360
        16770453                             7.120                              20361201                                360
        16770462                             6.495                              20361201                                360
        16770478                             7.120                              20361201                                360
        16770482                             6.745                              20361101                                360
        16685373                             6.370                              20361101                                360
        16685378                             7.870                              20361101                                360
        16685382                             7.370                              20361101                                360
        16685405                             6.245                              20361001                                360
        17043285                             6.745                              20361201                                360
        17043286                             5.018                              20361201                                360
        17043287                             5.768                              20361201                                360
        17043288                             6.268                              20370101                                360
        17043290                             6.643                              20370101                                360
        17043291                             5.268                              20370101                                360
        17043297                             6.995                              20370101                                360
        17044150                             5.995                              20361201                                360
        17044151                             5.768                              20361101                                360
        17044152                             5.268                              20361201                                360
        17044154                             7.120                              20361101                                360
        17044157                             6.495                              20361201                                360
        17044158                             6.268                              20361201                                360
        17044159                             6.268                              20361201                                360
        17044160                             5.393                              20361201                                360
        17044164                             5.768                              20361201                                360
        17044167                             5.620                              20361201                                360
        17044168                             5.870                              20361201                                360
        17044169                             6.120                              20361201                                360
        17044171                             6.120                              20361201                                360
        17044173                             5.995                              20361201                                360
        17044175                             6.018                              20370101                                360
        17044176                             5.893                              20361201                                360
        17044177                             6.620                              20361201                                360
        17044179                             5.495                              20361201                                360
        17044181                             6.870                              20361201                                360
        17044188                             6.495                              20361201                                360
        17044190                             6.745                              20361201                                360
        17044192                             5.995                              20361201                                360
        17044193                             7.120                              20370101                                360
        17044194                             6.370                              20361201                                360
        17044196                             6.620                              20361201                                360
        17044197                             7.120                              20361201                                360
        17044198                             6.620                              20361201                                360
        17044202                             6.370                              20370101                                360
        17044203                             8.120                              20370101                                360
        17044204                             8.120                              20370101                                360
        17010310                             5.745                              20350601                                360
        16042804                             6.495                              20360201                                360
        16007584                             6.610                              20351101                                360
        16827098                             7.545                              20360701                                360
        16808510                             6.920                              20360801                                360
        16809118                             6.545                              20360901                                360
        16371331                             6.245                              20360701                                360
        16639255                             6.370                              20460901                                480
        16639353                             6.370                              20460801                                480
        16639413                             6.495                              20460801                                480
        16635046                             5.995                              20460901                                480
        16639384                             7.120                              20460901                                480
        16639419                             7.495                              20461001                                480
        16019600                             5.495                              20360101                                360
        16019608                             4.643                              20360101                                360
        16042899                             6.768                              20360201                                360
        16066059                             7.995                              20360101                                360
        16019401                             5.620                              20360101                                360
        16019483                             7.120                              20351201                                360
        16019495                             7.995                              20360101                                360
        16019534                             8.870                              20360101                                360
        16244518                             6.995                              20360401                                360
        16007546                             6.360                              20351101                                360
        16007547                             6.310                              20351101                                360
        16007593                             5.490                              20351101                                360
        16007818                             8.745                              20360101                                360
        16007856                             6.370                              20351201                                360
        16008101                             6.960                              20351201                                360
        16008103                             7.210                              20351201                                360
        16008136                             7.120                              20351201                                360
        16008389                             7.518                              20360101                                360
        16008441                             6.268                              20360101                                360
        16008456                             5.995                              20360101                                360
        16008488                             7.495                              20360101                                360
        16008913                             7.870                              20360201                                360
        16005546                             5.610                              20350901                                360
        16005738                             6.995                              20350901                                360
        16005896                             7.018                              20350901                                360
        16005986                             6.018                              20351001                                360
        16006608                             7.120                              20360101                                360
        16006628                             6.133                              20350901                                360
        16006956                             6.820                              20351101                                360
        16006963                             7.295                              20351101                                360
        16006967                             6.733                              20351201                                360
        16007143                             5.643                              20351201                                360
        16007219                             5.768                              20351101                                360
        16007306                             5.840                              20351101                                360
        16007353                             5.810                              20351001                                360
        16007421                             5.120                              20351001                                360
        16626226                             6.723                              20310701                                300
        16146829                             6.870                              20350801                                360
        16146845                             6.870                              20351101                                360
        16846473                             6.245                              20361201                                360
        16068545                             6.370                              20360301                                360
        16068583                             5.370                              20360301                                360
        16549131                             7.995                              20360701                                360
        16146841                             6.870                              20350801                                360
        16802019                             5.893                              20361101                                360
        16802024                             4.893                              20361101                                360
        16840735                             6.245                              20370101                                360
        16840990                             5.870                              20361201                                360
        16840992                             5.870                              20361201                                360
        16841050                             5.870                              20361201                                360
        16846458                             6.495                              20361201                                360
        16846467                             6.245                              20361201                                360
        16846616                             6.495                              20361101                                360
        16846652                             6.245                              20361201                                360
        16846662                             6.370                              20361201                                360
        16846669                             6.620                              20361201                                360
        16846689                             6.995                              20361201                                360
        16846742                             6.370                              20361201                                360
        16846772                             5.245                              20361201                                360
        16846856                             6.245                              20361201                                360
        16649313                             7.370                              20360701                                360




--------------------------------------------------------------------------------




        LOAN_SEQ                    STATED_REM_TERM                        ORIGINAL_BALANCE                      FIRST_PAY_DATE                 PAYMENT
   ___________________________________________________________________________________________________________________________________________________________
        16973804                          358                                 338000.00                             20070301                    2253.33
        16803579                          356                                 440000.00                             20070101                    2520.83
        16778519                          355                                 503000.00                             20061201                    2986.32
        16807148                          357                                 270400.00                             20070201                    1605.50
        16859442                          358                                 284000.00                             20070301                    1775.00
        16962964                          358                                 408000.00                             20070301                    2805.00
        16847865                          357                                 164000.00                             20070201                    1132.71
        16974000                          358                                 189700.00                             20070301                    1165.86
        17055524                          359                                 256000.00                             20070401                    1440.00
        17027903                          359                                 445500.00                             20070401                    3573.28
        17055527                          359                                 384000.00                             20070401                    2280.00
        16819700                          357                                 214225.00                             20070201                    1628.26
        16963152                          358                                 269850.00                             20070301                    1799.00
        17055529                          359                                 332800.00                             20070401                    1872.00
        16835746                          357                                 242668.00                             20070201                    1794.73
        16835747                          356                                 650000.00                             20070101                    3723.96
        16709794                          356                                 244000.00                             20070101                    1702.92
        17022103                          359                                 448000.00                             20070401                    3033.33
        17003238                          358                                 148000.00                             20070301                     924.81
        17055532                          358                                 272000.00                             20070301                    1671.67
        17042597                          359                                 540000.00                             20070401                    3600.00
        16979197                          358                                 277875.00                             20070301                    1937.17
        17034584                          359                                 244200.00                             20070401                    1678.88
        16844524                          356                                 417000.00                             20070101                    2389.06
        16672567                          354                                 286400.00                             20061101                    1611.00
        17000430                          356                                 224000.00                             20070101                    1330.00
        17034594                          358                                 442800.00                             20070301                    2306.25
        16832951                          357                                 304000.00                             20070201                    1868.33
        16853287                          358                                 506250.00                             20070301                    3322.27
        17000441                          358                                 243200.00                             20070301                    1697.33
        16770986                          354                                 496000.00                             20061101                    2893.33
        16801716                          356                                 165592.00                             20070101                    1000.45
        17013608                          358                                 196000.00                             20070301                    1184.17
        16840316                          358                                 453033.00                             20070301                    2689.88
        16965510                          358                                 117000.00                             20070301                     889.69
        17078217                          359                                 230550.00                             20070401                    1440.94
        16859160                          358                                 260000.00                             20070301                    1679.17
        17128684                          358                                 476000.00                             20070301                    3222.92
        17055786                          359                                 167600.00                             20070401                    1134.79
        16981557                          358                                 247200.00                             20070301                    1857.13
        17113404                          359                                 202500.00                             20070401                    1392.19
        16840321                          357                                 202762.00                             20070201                    1002.50
        17113409                          358                                 584000.00                             20070301                    3163.33
        17078220                          359                                 298400.00                             20070401                    2051.50
        16840328                          357                                 332910.00                             20070201                    2184.72
        17078229                          359                                 232000.00                             20070401                    1522.50
        16859171                          357                                 417000.00                             20070201                    2432.50
        16985126                          359                                  84000.00                             20070401                     568.75
        16859177                          357                                 100000.00                             20070201                     656.93
        16847599                          357                                 124000.00                             20070201                     775.00
        17113411                          359                                 224000.00                             20070401                    1423.33
        17033226                          358                                 200532.00                             20070301                    1127.99
        17033228                          357                                 397304.00                             20070201                    2152.06
        16778097                          356                                 339000.00                             20070101                    2330.63
        16803643                          356                                 400000.00                             20070101                    2245.76
        16845817                          356                                 550000.00                             20070101                    3151.04
        17130520                          359                                 399200.00                             20070401                    2370.25
        16803367                          356                                 200000.00                             20070101                    1104.17
        16710005                          355                                 239900.00                             20061201                    1596.06
        16640581                          354                                 114400.00                             20061101                     795.44
        16605477                          354                                 465537.00                             20061101                    1794.26
        16706969                          355                                 920000.00                             20061201                    5462.50
        17033422                          358                                  97600.00                             20070301                     579.50
        16970648                          359                                 180000.00                             20070401                    1283.31
        16981345                          358                                 160000.00                             20070301                    1033.33
        17003217                          358                                 184000.00                             20070301                    1169.17
        17013825                          359                                 276000.00                             20070401                    1581.25
        17016323                          357                                 658500.00                             20070201                    3429.69
        17021158                          358                                 256500.00                             20070301                    1495.38
        17013650                          359                                 263317.00                             20070401                    1892.59
        17033174                          359                                  60000.00                             20070401                     435.04
        17033294                          358                                 304320.00                             20070301                    1838.60
        17033429                          359                                 160690.00                             20070401                     937.36
        17034438                          359                                 239640.00                             20070401                    1323.01
        17042468                          358                                 170700.00                             20070301                    1120.22
        16809579                          358                                 207200.00                             20070301                    1466.55
        16849548                          357                                  76000.00                             20070201                     514.58
        16776281                          356                                 650000.00                             20070101                    3791.67
        16314724                          351                                 138400.00                             20060801                    1039.75
        16540158                          352                                  95641.00                             20060901                     718.52
        16422796                          352                                 147750.00                             20060901                    1046.56
        17058812                          360                                 396000.00                             20070501                    3093.75
        17058892                          360                                 136000.00                             20070501                     927.76
        17058903                          360                                 256000.00                             20070501                    1653.34
        17058910                          360                                 225150.00                             20070501                    1823.86
        17058934                          360                                 245655.00                             20070501                    1612.12
        17058973                          360                                 451920.00                             20070501                    2542.05
        17059002                          360                                 432000.00                             20070501                    2970.00
        17060297                          360                                 404000.00                             20070501                    2146.25
        17060329                          360                                 460800.00                             20070501                    2928.00
        17060336                          360                                 372000.00                             20070501                    2712.50
        17060269                          360                                 244000.00                             20070501                    1833.10
        17054990                          360                                 174800.00                             20070501                    1747.72
        17054995                          360                                 256000.00                             20070501                    1600.00
        17055001                          360                                 492000.00                             20070501                    3177.50
        17055019                          359                                 228000.00                             20070401                    1516.89
        17055042                          360                                 312000.00                             20070501                    1982.50
        17055073                          360                                 414200.00                             20070501                    2200.44
        17054904                          360                                 799996.00                             20070501                    5999.97
        17055151                          360                                 397000.00                             20070501                    2274.48
        17055188                          360                                  75920.00                             20070501                     490.32
        17055196                          360                                 381948.00                             20070501                    2228.03
        17057066                          360                                 110400.00                             20070501                     678.50
        17057011                          360                                 196000.00                             20070501                    1102.50
        17051539                          360                                 402107.00                             20070501                    2136.20
        17051615                          359                                 301600.00                             20070401                    1602.25
        17051542                          360                                 160400.00                             20070501                     952.38
        17051502                          359                                 115875.00                             20070401                     849.47
        17051652                          360                                 420000.00                             20070501                    2712.50
        17051711                          359                                 193600.00                             20070401                    1210.00
        17051554                          359                                 760000.00                             20070401                    4750.00
        17051728                          359                                 227200.00                             20070401                    1372.67
        17051527                          360                                 562500.00                             20070501                    4042.97
        17052744                          360                                 220000.00                             20070501                    1420.84
        17052819                          359                                 292000.00                             20070401                    1672.92
        17052828                          359                                 300000.00                             20070401                    1750.00
        17052752                          360                                 288644.00                             20070501                    1653.69
        17052876                          360                                 280000.00                             20070501                    2070.84
        17052719                          360                                 134805.00                             20070501                    1072.57
        17052910                          360                                 583500.00                             20070501                    4497.82
        17052919                          360                                 376372.00                             20070501                    2195.51
        17052928                          360                                 185600.00                             20070501                    1102.00
        17054944                          360                                 560000.00                             20070501                    3429.29
        17043539                          359                                 507200.00                             20070401                    3081.81
        17043543                          360                                 312000.00                             20070501                    2181.55
        17047741                          360                                 289600.00                             20070501                    1810.00
        17047751                          360                                 218400.00                             20070501                    1410.50
        17047191                          360                                 148000.00                             20070501                    1124.91
        17047782                          360                                 487000.00                             20070501                    3956.88
        17047196                          360                                 181300.00                             20070501                    1189.78
        17047833                          359                                 240000.00                             20070401                    1698.71
        17047899                          360                                 616000.00                             20070501                    3721.67
        17051576                          359                                 180000.00                             20070401                    1181.25
        17043438                          360                                 382500.00                             20070501                    2669.54
        17043319                          360                                 737600.00                             20070501                    5685.67
        17043512                          360                                 143920.00                             20070501                     981.79
        17043523                          359                                 208400.00                             20070401                    1215.67
        17032737                          360                                 434850.00                             20070501                    2581.93
        17032621                          360                                 496800.00                             20070501                    3156.75
        17032818                          359                                 247500.00                             20070401                    1466.38
        17034235                          359                                 375200.00                             20070401                    2384.09
        17034292                          359                                 216000.00                             20070401                    1710.00
        17034303                          360                                 139192.00                             20070501                     797.46
        17034324                          360                                 457162.00                             20070501                    2904.89
        17034344                          360                                 288000.00                             20070501                    1980.00
        17034363                          360                                 396000.00                             20070501                    2310.00
        17034193                          360                                 1382250.00                            20070501                    8783.05
        17042827                          359                                 480000.00                             20070401                    3100.00
        17020914                          359                                  50000.00                             20070401                     416.67
        17021010                          359                                 202400.00                             20070401                    1243.92
        17021717                          359                                 212000.00                             20070401                    1369.17
        17021773                          360                                 348300.00                             20070501                    2612.25
        17021812                          359                                 208000.00                             20070401                    1366.42
        17021868                          360                                 352000.00                             20070501                    2236.67
        17021878                          360                                 171200.00                             20070501                    1087.84
        17027399                          360                                 220000.00                             20070501                    1375.00
        17027164                          359                                 176800.00                             20070401                    1212.76
        17027431                          359                                 769000.00                             20070401                    4405.73
        17027483                          359                                 540000.00                             20070401                    3037.50
        17013170                          359                                 231980.00                             20070401                    1678.61
        17013299                          360                                 122400.00                             20070501                     803.25
        17013208                          359                                 268000.00                             20070401                    1675.00
        17013337                          359                                 296000.00                             20070401                    1975.29
        17013345                          360                                 157500.00                             20070501                    1211.04
        17013350                          359                                 160000.00                             20070401                    1066.67
        17013353                          359                                 400000.00                             20070401                    2762.71
        17013190                          359                                 180000.00                             20070401                    1416.06
        17014440                          359                                 396000.00                             20070401                    2310.00
        17014602                          359                                 299273.35                             20070401                    2306.90
        17014611                          359                                 511200.00                             20070401                    3088.50
        17016094                          359                                 289600.00                             20070401                    1689.33
        17016043                          359                                 115600.00                             20070401                     798.43
        17016112                          360                                 166250.00                             20070501                    1281.52
        17016116                          359                                 221000.00                             20070401                    1312.19
        17016149                          359                                 417000.00                             20070401                    2302.69
        17016156                          359                                 417000.00                             20070401                    2649.69
        17016211                          359                                 144900.00                             20070401                    1038.09
        17016064                          360                                 154000.00                             20070501                     850.21
        17008815                          359                                 147120.00                             20070401                     919.50
        17008781                          359                                 332000.00                             20070401                    2005.84
        17008859                          359                                 214800.00                             20070401                    1409.63
        17010819                          358                                 272000.00                             20070301                    1586.67
        17010821                          359                                 265600.00                             20070401                    1632.33
        17010876                          359                                 454000.00                             20070401                    2695.63
        17010910                          360                                 210131.00                             20070501                    1072.55
        17010936                          359                                 871000.00                             20070401                    4808.65
        17012387                          359                                 186390.00                             20070401                    1320.26
        17012428                          359                                 975000.00                             20070401                    6398.44
        17012441                          359                                 573750.00                             20070401                    4064.07
        16997863                          359                                 228750.00                             20070401                    1334.38
        16997918                          359                                 292773.00                             20070401                    2317.79
        17001422                          359                                 344250.00                             20070401                    2496.06
        17001599                          359                                 311829.00                             20070401                    1819.00
        17002886                          360                                 417000.00                             20070501                    2519.38
        17002914                          359                                 417000.00                             20070401                    2302.19
        17003085                          358                                 188800.00                             20070301                    1368.94
        17004493                          358                                 175200.00                             20070301                    1168.00
        17004509                          359                                 164000.00                             20070401                    1059.17
        17004530                          359                                 358000.00                             20070401                    2200.21
        17004545                          359                                 245916.00                             20070401                    1408.89
        16991039                          359                                 220000.00                             20070401                    1443.75
        16991049                          359                                 145000.00                             20070401                     845.83
        16991072                          358                                 156000.00                             20070301                    1007.50
        16991114                          359                                 148000.00                             20070401                     925.00
        16991135                          359                                 340000.00                             20070401                    2231.25
        16990978                          360                                 173600.00                             20070501                    1030.75
        16991141                          358                                 556000.00                             20070301                    3243.34
        16994857                          360                                 382400.00                             20070501                    2390.00
        16994907                          358                                 302470.00                             20070301                    1921.94
        16980330                          359                                 289216.00                             20070401                    1807.60
        16982692                          359                                 2000000.00                            20070401                    11875.00
        16982763                          359                                 233850.00                             20070401                    1412.85
        16984200                          358                                 147920.00                             20070301                     939.91
        16984311                          358                                  87200.00                             20070301                     708.50
        16989944                          359                                 303000.00                             20070401                    1420.31
        16989963                          359                                 356000.00                             20070401                    2373.33
        16980207                          358                                 227500.00                             20070301                    1540.10
        16980210                          358                                 180000.00                             20070301                    1256.25
        16980317                          359                                 137920.00                             20070401                     905.10
        16968105                          359                                 360000.00                             20070401                    2400.00
        16968001                          358                                 243299.00                             20070301                    1892.35
        17021682                          359                                 315000.00                             20070401                    1870.31
        16970252                          358                                 311200.00                             20070301                    1880.17
        16970147                          358                                 320000.00                             20070301                    1933.33
        16970279                          358                                 176000.00                             20070301                    1081.67
        16978535                          360                                 415320.00                             20070501                    2033.34
        16971808                          360                                 196800.00                             20070501                    1291.50
        16971931                          358                                 172000.00                             20070301                    1247.12
        16978645                          358                                 568000.00                             20070301                    3372.50
        16965041                          358                                 324000.00                             20070301                    2293.26
        16857134                          358                                 255000.00                             20070301                    1673.44
        16857194                          358                                 183921.00                             20070301                    1072.87
        16858907                          358                                 174400.00                             20070301                    1174.97
        16858974                          358                                 279200.00                             20070301                    1803.17
        16859000                          358                                 224000.00                             20070301                    1376.67
        16912721                          358                                  54750.00                             20070301                     353.59
        16852508                          359                                 300000.00                             20070401                    1783.16
        16852509                          358                                 456000.00                             20070301                    2802.50
        16852498                          359                                 408000.00                             20070401                    2252.50
        16847169                          358                                 143200.00                             20070301                    1139.36
        16848828                          359                                 115000.00                             20070401                     790.63
        16848745                          358                                 152000.00                             20070301                    1209.38
        16851464                          359                                 278400.00                             20070401                    1899.18
        16843965                          359                                 164792.00                             20070401                    1012.78
        16845391                          358                                 120000.00                             20070301                     798.37
        16845338                          357                                 238400.00                             20070201                    1440.33
        16847325                          358                                 496000.00                             20070301                    3425.75
        16838441                          357                                 624000.00                             20070201                    3835.00
        16838509                          358                                 472500.00                             20070301                    3100.78
        16980147                          359                                 165000.00                             20070401                    1167.86
        16834852                          358                                 168000.00                             20070301                    1155.00
        16834866                          357                                 820000.00                             20070201                    5039.58
        16832446                          358                                 227920.00                             20070301                    1516.36
        16823339                          357                                 114400.00                             20070201                     761.11
        16825988                          359                                 999999.00                             20070401                    6145.83
        16823496                          357                                 183750.00                             20070201                    1129.30
        16812391                          358                                 485950.00                             20070301                    2480.37
        16818828                          358                                 171828.00                             20070301                    1201.45
        16818849                          357                                 288000.00                             20070201                    1868.70
        16397330                          352                                 294600.00                             20060901                    2148.13
        16803110                          358                                  98000.00                             20070301                     727.65
        16802952                          357                                 168000.00                             20070201                    1160.33
        16801309                          357                                 106250.00                             20070201                     652.99
        16801182                          357                                 424800.00                             20070201                    2522.09
        16801333                          358                                 337400.00                             20070301                    2505.19
        16798049                          357                                 812250.00                             20070201                    4991.96
        16780567                          357                                 271000.00                             20070201                    1693.75
        16785048                          358                                 203708.00                             20070301                    1591.47
        16785144                          357                                 114800.00                             20070201                     744.89
        16786999                          357                                 560064.00                             20070201                    3868.22
        17154645                          359                                 332000.00                             20070401                    2040.42
        16778144                          357                                 672000.00                             20070201                    4130.00
        17027377                          360                                 173520.00                             20070501                    1190.26
        17032752                          359                                 326400.00                             20070401                    2176.00
        17032812                          359                                 583200.00                             20070401                    3705.75
        17034255                          360                                 395000.00                             20070501                    2386.46
        17034208                          360                                 648000.00                             20070501                    3780.00
        17043520                          359                                 505000.00                             20070401                    3366.67
        17047762                          359                                 577160.00                             20070401                    3847.73
        17051595                          360                                 312720.00                             20070501                    1830.85
        17052800                          360                                 184000.00                             20070501                    1208.75
        17052977                          360                                 394000.00                             20070501                    2257.30
        17055078                          360                                 237600.00                             20070501                    1757.25
        16857237                          358                                  86100.00                             20070301                     580.08
        16965000                          359                                 313000.00                             20070401                    2086.67
        16965084                          358                                 344000.00                             20070301                    2006.67
        16848900                          358                                 530000.00                             20070301                    3202.08
        16832493                          358                                 183600.00                             20070301                    1243.12
        16780576                          357                                 154400.00                             20070201                    1119.51
        16780588                          358                                 369000.00                             20070301                    2574.58
        16790269                          357                                 285000.00                             20070201                    2107.81
        16798036                          357                                 184000.00                             20070201                    1160.18
        16776260                          357                                  61550.00                             20070201                     534.47
        16716232                          359                                 280000.00                             20070401                    1837.50
        16709184                          358                                 162800.00                             20070301                    1034.46
        16697301                          356                                 360000.00                             20070101                    2250.00
        17009060                          358                                 192000.00                             20070301                    1119.53
        17009064                          358                                 640000.00                             20070301                    3933.33
        17009044                          358                                 428500.00                             20070301                    2499.58
        16857561                          359                                 288000.00                             20070401                    1620.00
        17027938                          359                                 736000.00                             20070401                    4753.33
        17057583                          359                                 121600.00                             20070401                     836.00
        17077133                          359                                 480000.00                             20070401                    2650.00
        16970683                          356                                 357800.00                             20070101                    1975.35
        17088722                          359                                 417000.00                             20070401                    2519.37
        17055576                          359                                 316000.00                             20070401                    2073.75
        17113459                          359                                 227438.00                             20070401                    1303.03
        17060538                          358                                 318300.00                             20070301                    1956.22
        17088958                          358                                 110000.00                             20070301                     769.14
        17016432                          359                                 470250.00                             20070401                    3911.30
        16688285                          351                                 727200.00                             20060801                    4665.03
        17148468                          360                                 400000.00                             20070501                    1958.33
        17148508                          359                                 108720.00                             20070401                     750.91
        17167151                          359                                 271500.00                             20070401                    1329.22
        17167152                          360                                 862500.00                             20070501                    5171.13
        16365915                          351                                 198750.00                             20060801                    1449.22
        17155778                          360                                 999000.00                             20070501                    5723.44
        17167214                          360                                  95000.00                             20070501                     564.07
        17150071                          360                                 747377.00                             20070501                    4281.85
        17155403                          360                                 278000.00                             20070501                    1592.71
        17151497                          360                                 420000.00                             20070501                    2972.74
        17151502                          360                                 320000.00                             20070501                    1666.67
        17151504                          360                                 460000.00                             20070501                    3255.86
        17151541                          360                                 200000.00                             20070501                    1166.67
        17130569                          360                                 455000.00                             20070501                    2796.35
        17064787                          360                                 368000.00                             20070501                    2338.34
        17064846                          360                                 580000.00                             20070501                    3322.92
        17065949                          360                                 156000.00                             20070501                    1024.81
        17065971                          360                                 240800.00                             20070501                    1906.34
        17075024                          360                                 245600.00                             20070501                    1586.17
        17075056                          360                                 417000.00                             20070501                    2606.25
        17075081                          360                                 760000.00                             20070501                    4512.50
        17075150                          360                                 368000.00                             20070501                    2261.67
        17075242                          360                                 356000.00                             20070501                    2225.00
        17076417                          360                                 408000.00                             20070501                    2380.00
        17077691                          360                                 238000.00                             20070501                    1563.50
        17077808                          360                                 360000.00                             20070501                    2362.50
        17088379                          360                                 382500.00                             20070501                    3043.35
        17112894                          360                                 236250.00                             20070501                    1468.14
        17104575                          360                                 450000.00                             20070501                    3000.00
        17112981                          360                                 247000.00                             20070501                    1512.57
        17132591                          360                                 190400.00                             20070501                    1249.50
        17151492                          360                                 332000.00                             20070501                    2321.40
        17059319                          358                                 396000.00                             20070301                    2268.75
        17171516                          360                                 388000.00                             20070501                    1980.42
        17155802                          360                                 324200.00                             20070501                    1722.31
        17155803                          360                                 440000.00                             20070501                    2475.00
        17148515                          359                                 150000.00                             20070401                     843.75
        17155807                          360                                 186000.00                             20070501                    1046.25
        17148559                          360                                 332000.00                             20070501                    2321.40
        17148510                          359                                 247800.00                             20070401                    1445.50
        16389049                          352                                 169400.00                             20060901                    1217.56
        17077022                          359                                 488000.00                             20070401                    2795.83
        17151516                          360                                 450000.00                             20070501                    2531.25
        17077024                          359                                 340000.00                             20070401                    1664.58
        17151591                          359                                 319600.00                             20070401                    2099.55
        17151596                          360                                 468000.00                             20070501                    2730.00
        17155791                          360                                 288000.00                             20070501                    1470.00
        17128577                          359                                 204000.00                             20070401                    1168.75
        17148495                          359                                  87000.00                             20070401                     578.82
        17155785                          360                                 205000.00                             20070501                    1415.89
        17001992                          358                                 287900.00                             20070301                    1829.36
        17013576                          357                                 152500.00                             20070201                     889.58
        17001996                          358                                 270300.00                             20070301                    1745.69
        17078182                          359                                 178800.00                             20070401                    1136.12
        17078185                          359                                 194100.00                             20070401                    1233.34
        17078188                          359                                 324150.00                             20070401                    1958.41
        16991647                          358                                  99900.00                             20070301                     741.75
        16851140                          357                                 153600.00                             20070201                     960.00
        17089041                          359                                 208000.00                             20070401                    1343.33
        16851145                          356                                 182000.00                             20070101                    1367.31
        16803924                          358                                 319920.00                             20070301                    2166.12
        17013589                          357                                 184856.00                             20070201                    1136.09
        16851149                          358                                 412050.00                             20070301                    2832.84
        17078194                          359                                 195150.00                             20070401                    1199.36
        16982905                          358                                 203200.00                             20070301                    1333.50
        17078198                          359                                 183150.00                             20070401                    1030.22
        16856952                          357                                 314535.00                             20070201                    2145.69
        16856957                          358                                 133272.00                             20070301                     966.32
        17059360                          358                                 519200.00                             20070301                    2812.33
        16814175                          357                                 190832.00                             20070201                    1192.70
        16965532                          358                                 100000.00                             20070301                     677.08
        17059369                          359                                 464000.00                             20070401                    2610.00
        16974283                          359                                 409900.00                             20070401                    2860.76
        16980848                          359                                 150700.00                             20070401                     941.88
        17052102                          359                                 168000.00                             20070401                     995.03
        17033230                          358                                 280000.00                             20070301                    1545.83
        17012900                          358                                 254512.00                             20070301                    1484.07
        17113422                          358                                 187600.00                             20070301                    1201.23
        17113428                          359                                 288000.00                             20070401                    1650.00
        17113429                          359                                 309500.00                             20070401                    1966.61
        17004861                          357                                 223740.00                             20070201                    1398.38
        17052085                          359                                 155916.00                             20070401                    1023.20
        17052087                          358                                 160406.00                             20070301                    1002.54
        17004864                          357                                 292500.00                             20070201                    1858.59
        17052088                          359                                 260000.00                             20070401                    1652.08
        16803950                          356                                 532500.00                             20070101                    2884.37
        17052089                          358                                 124800.00                             20070301                     727.94
        17012886                          358                                 167920.00                             20070301                    1136.96
        16833058                          357                                 176000.00                             20070201                    1291.43
        17059374                          359                                 420000.00                             20070401                    2406.25
        17078247                          359                                 232000.00                             20070401                    1377.50
        16801875                          357                                 106000.00                             20070201                     618.33
        17078249                          359                                 280000.00                             20070401                    1954.17
        17059379                          359                                  97900.00                             20070401                     667.86
        17012911                          358                                 142400.00                             20070301                     979.00
        17033248                          358                                 179888.00                             20070301                    1049.35
        16824319                          357                                 1031250.00                            20070201                    6445.31
        16991712                          358                                 246500.00                             20070301                    1514.95
        16991717                          359                                 149292.00                             20070401                     883.12
        16985156                          358                                  98400.00                             20070301                     645.03
        16980863                          358                                 224000.00                             20070301                    1423.33
        16985157                          358                                 380000.00                             20070301                    2612.50
        16980865                          359                                 548000.00                             20070401                    3824.58
        17013657                          357                                 676000.00                             20070201                    4013.75
        17066688                          359                                 500000.00                             20070401                    2916.67
        16980873                          358                                 367900.00                             20070301                    2107.76
        16985167                          358                                 204750.00                             20070301                    1386.33
        17052132                          356                                 107200.00                             20070101                     614.16
        17052133                          357                                 650000.00                             20070201                    3453.13
        17044115                          359                                 472500.00                             20070401                    3150.00
        17004914                          358                                 107910.00                             20070301                     917.23
        17033264                          358                                 488000.00                             20070301                    3084.50
        17033267                          358                                 184000.00                             20070301                     958.33
        17033269                          358                                 218400.00                             20070301                    1453.03
        17013668                          359                                 787200.00                             20070401                    5166.00
        17013669                          358                                 352000.00                             20070301                    2016.67
        16968404                          358                                 262500.00                             20070301                    1585.94
        17057947                          359                                 480000.00                             20070401                    2500.00
        16965574                          358                                 384800.00                             20070301                    2485.17
        16980883                          358                                 368000.00                             20070301                    2261.67
        17033273                          358                                 184000.00                             20070301                    1169.17
        16982930                          359                                 256000.00                             20070401                    1546.67
        16991680                          358                                 436000.00                             20070301                    3042.92
        16968355                          358                                 206955.00                             20070301                    1336.58
        16856985                          358                                 243200.00                             20070301                    1444.00
        16856988                          357                                 125873.00                             20070201                     912.67
        17042614                          359                                 264000.00                             20070401                    1787.50
        17004871                          358                                 116550.00                             20070301                     752.72
        17052096                          359                                 212000.00                             20070401                    1214.58
        17044128                          359                                 114000.00                             20070401                     795.62
        17016507                          359                                 244000.00                             20070401                    1525.00
        16824341                          357                                 224589.00                             20070201                    1450.47
        17033276                          358                                 108000.00                             20070301                     675.00
        17033278                          358                                 275077.00                             20070301                    1830.09
        17113468                          359                                 236900.00                             20070401                    1529.98
        17076821                          360                                 216800.00                             20070501                    1442.38
        17033279                          358                                 222250.00                             20070301                    1365.91
        16723773                          355                                 245000.00                             20061201                    1449.27
        16979217                          359                                 180000.00                             20070401                    1087.50
        16982944                          358                                 525600.00                             20070301                    3066.00
        16856994                          358                                  53250.00                             20070301                     355.00
        17042625                          359                                 318028.00                             20070401                    2087.06
        17009174                          359                                 514850.00                             20070401                    3217.81
        17009178                          358                                 127120.00                             20070301                     794.50
        16723781                          355                                 205900.00                             20061201                    1243.98
        16995260                          359                                 740000.00                             20070401                    5365.52
        16982959                          358                                 253820.00                             20070301                    1639.25
        16853300                          358                                 226000.00                             20070301                    1553.75
        16965582                          358                                 201600.00                             20070301                    1281.00
        17078289                          359                                  69600.00                             20070401                     485.75
        17033280                          358                                 210600.00                             20070301                    1206.56
        17016513                          359                                  41300.00                             20070401                     285.25
        17004930                          359                                 400000.00                             20070401                    2625.00
        17033282                          357                                 247000.00                             20070201                    1389.38
        17013680                          358                                 201550.00                             20070301                    1217.70
        17052156                          359                                 773900.00                             20070401                    3527.09
        17044138                          359                                 240000.00                             20070401                    1700.00
        17033284                          358                                 219132.00                             20070301                    1369.58
        17033285                          358                                  76080.00                             20070301                     435.87
        16771053                          357                                 119920.00                             20070201                     786.98
        17013685                          358                                 277000.00                             20070301                    1586.98
        17033287                          358                                 168464.00                             20070301                    1052.90
        16824353                          357                                 178392.00                             20070201                    1152.11
        17033289                          358                                 463185.00                             20070301                    2991.40
        16851248                          357                                 125600.00                             20070201                     798.08
        17044140                          359                                 960000.00                             20070401                    6200.00
        17052162                          357                                 156000.00                             20070201                    1131.11
        17033290                          358                                 764000.00                             20070301                    3740.42
        17033291                          359                                 156000.00                             20070401                     975.00
        17033292                          358                                 192000.00                             20070301                    1100.00
        17009235                          358                                 114800.00                             20070301                     763.77
        17033295                          358                                 265300.00                             20070301                    1519.95
        17033296                          359                                  45200.00                             20070401                     339.57
        16979230                          358                                 188000.00                             20070301                    1116.25
        16819139                          357                                  88640.00                             20070201                     642.71
        16803993                          356                                 387000.00                             20070101                    2217.19
        16979242                          358                                 330471.00                             20070301                    1996.60
        16995281                          359                                 222600.00                             20070401                    1480.96
        16982977                          358                                 240000.00                             20070301                    1650.00
        17034638                          358                                 235000.00                             20070301                    1713.54
        17052064                          358                                 300800.00                             20070301                    1786.00
        17033192                          359                                 117750.00                             20070401                     809.53
        17016426                          359                                 903250.00                             20070401                    5080.78
        17052068                          359                                 303900.00                             20070401                    2120.97
        17033197                          359                                 239900.00                             20070401                    1574.34
        17013599                          358                                 220000.00                             20070301                    1329.17
        16789088                          353                                 348800.00                             20061001                    2325.33
        16856966                          359                                 201720.00                             20070401                    1134.68
        17044050                          359                                 180000.00                             20070401                    1050.00
        17009145                          359                                 187500.00                             20070401                    1425.14
        17012875                          359                                 248000.00                             20070401                    1627.50
        17004858                          358                                 448800.00                             20070301                    2618.00
        17012879                          358                                 276000.00                             20070301                    1753.75
        17128564                          359                                 332000.00                             20070401                    1902.08
        16990180                          359                                 197280.00                             20070401                    1233.00
        16981432                          359                                 487400.00                             20070401                    3097.02
        17128565                          359                                 821600.00                             20070401                    4621.50
        16981434                          358                                 128000.00                             20070301                     800.00
        17128567                          359                                 720000.00                             20070401                    4425.00
        16980706                          359                                 828000.00                             20070401                    5088.75
        16980707                          357                                 750000.00                             20070201                    4926.97
        16981436                          358                                 339168.00                             20070301                    2049.14
        16970584                          359                                  94900.00                             20070401                     696.34
        16775295                          357                                 121868.00                             20070201                     748.98
        16963298                          358                                 150000.00                             20070301                    1023.26
        17066520                          355                                 1000000.00                            20061201                    6562.50
        17059232                          358                                 650000.00                             20070301                    3588.54
        17066523                          355                                 980000.00                             20061201                    5920.83
        17059234                          359                                 264000.00                             20070401                    1800.95
        17128570                          359                                 1715000.00                            20070401                    10004.17
        17059235                          359                                 264000.00                             20070401                    1800.95
        17059236                          358                                 568000.00                             20070301                    3923.04
        17128572                          359                                 192250.00                             20070401                    1041.35
        17128573                          359                                 592000.00                             20070401                    3638.33
        17059239                          359                                 335000.00                             20070401                    1744.79
        16838722                          357                                 248800.00                             20070201                    1684.58
        17128576                          359                                 175240.00                             20070401                    1150.01
        16970590                          358                                 253900.00                             20070301                    1745.56
        17128579                          359                                 107600.00                             20070401                     743.17
        16981449                          358                                 371000.00                             20070301                    2202.81
        17001926                          359                                 414000.00                             20070401                    2328.75
        17059240                          359                                 337250.00                             20070401                    2037.55
        17059245                          359                                 264000.00                             20070401                    1800.95
        16857601                          358                                 240800.00                             20070301                    1580.25
        17059247                          359                                 360000.00                             20070401                    2025.00
        16985017                          358                                 245600.00                             20070301                    1714.08
        16981453                          358                                 752000.00                             20070301                    4621.67
        17128588                          359                                 155214.00                             20070401                    1019.65
        16981456                          359                                  45600.00                             20070401                     342.58
        16974169                          358                                 169520.00                             20070301                    1024.19
        16847488                          358                                 215900.00                             20070301                    1304.40
        17013511                          358                                 140000.00                             20070301                     947.92
        17066546                          359                                 252800.00                             20070401                    1343.00
        16980732                          358                                 179912.00                             20070301                    1180.67
        16980733                          359                                  99750.00                             20070401                     875.38
        16784715                          356                                 194280.00                             20070101                     951.17
        16985028                          359                                 112000.00                             20070401                     688.26
        16980736                          358                                 242320.00                             20070301                    1590.22
        16980737                          357                                 448000.00                             20070201                    2613.33
        16974176                          358                                 193840.00                             20070301                    1150.93
        16974179                          358                                 168950.00                             20070301                    1038.34
        17057802                          359                                 167120.00                             20070401                    1148.73
        16801761                          356                                 348000.00                             20070101                    2065.66
        17066550                          357                                 341292.00                             20070201                    2204.18
        16713555                          355                                 332000.00                             20061201                    2040.42
        16713557                          355                                 324000.00                             20061201                    1991.25
        16981474                          357                                 352000.00                             20070201                    2273.33
        16838753                          357                                 260000.00                             20070201                    1624.99
        17013534                          359                                 184000.00                             20070401                    1286.55
        16814082                          357                                 163200.00                             20070201                    1169.18
        16814085                          357                                 174900.00                             20070201                    1222.93
        17059276                          358                                 440000.00                             20070301                    2658.33
        16857631                          357                                 339900.00                             20070201                    2336.71
        17078149                          359                                 120000.00                             20070401                     725.00
        16965442                          359                                 169600.00                             20070401                    1116.09
        16980751                          358                                 460424.00                             20070301                    3165.42
        17059278                          359                                 464000.00                             20070401                    3093.33
        16974198                          358                                 180800.00                             20070301                    1054.67
        17052010                          359                                 391200.00                             20070401                    2282.00
        17013568                          358                                 480000.00                             20070301                    3200.00
        16968300                          358                                 148800.00                             20070301                     930.00
        16968303                          358                                 300000.00                             20070301                    1937.50
        17078176                          359                                 127100.00                             20070401                     887.05
        16985071                          358                                 252000.00                             20070301                    1732.50
        16991638                          358                                 274400.00                             20070301                    1743.58
        16857668                          358                                 211500.00                             20070301                    1498.12
        16965479                          358                                  55920.00                             20070301                     372.80
        17044020                          358                                  97600.00                             20070301                     681.17
        17089003                          358                                 106200.00                             20070301                     844.97
        16851106                          358                                 192800.00                             20070301                    1184.92
        16838770                          358                                 189000.00                             20070301                    1273.33
        17059289                          358                                 480000.00                             20070301                    2849.41
        16838773                          357                                 132000.00                             20070201                     911.69
        17013550                          357                                 212000.00                             20070201                    1236.67
        17012823                          358                                 123120.00                             20070301                     820.80
        16824221                          356                                 267800.00                             20070101                    1561.43
        16851114                          358                                 207200.00                             20070301                    1295.00
        17089013                          355                                 305000.00                             20061201                    2158.77
        17001978                          358                                 304800.00                             20070301                    1905.00
        16801796                          357                                 228000.00                             20070201                    1401.25
        16685699                          355                                  71150.00                             20061201                     479.36
        17044017                          359                                 148000.00                             20070401                     909.58
        17012832                          358                                 244000.00                             20070301                    1474.17
        16847451                          357                                 183920.00                             20070201                    1206.98
        16974137                          357                                 256000.00                             20070201                    1466.67
        16974139                          358                                 168000.00                             20070301                    1262.13
        17011381                          359                                 292000.00                             20070401                    1733.75
        16722260                          357                                 185000.00                             20070201                    1230.81
        16970545                          358                                 273600.00                             20070301                    2007.58
        16809685                          356                                 508000.00                             20070101                    3175.00
        17022203                          359                                 284000.00                             20070401                    1834.17
        16648583                          354                                 116000.00                             20061101                     791.32
        16970558                          358                                 408000.00                             20070301                    3065.17
        17022218                          359                                 169600.00                             20070401                    1071.99
        16853293                          358                                 227800.00                             20070301                    1566.13
        16968273                          357                                 417000.00                             20070201                    2389.07
        16798417                          357                                 700000.00                             20070201                    4739.58
        16995168                          358                                 199200.00                             20070301                    1245.00
        17034512                          357                                 492700.00                             20070201                    3079.38
        17014914                          358                                 320000.00                             20070301                    1866.67
        16982860                          357                                 502550.00                             20070201                    2931.54
        16979134                          358                                 152000.00                             20070301                     997.50
        16979140                          358                                 330640.00                             20070301                    2272.44
        17078808                          359                                 244000.00                             20070401                    1601.25
        17053403                          359                                 343992.00                             20070401                    1863.29
        17042557                          358                                 136400.00                             20070301                     937.75
        17014936                          359                                 226400.00                             20070401                    1462.17
        16819046                          358                                  84400.00                             20070301                     619.30
        16714965                          355                                 340000.00                             20061201                    2554.31
        16982882                          358                                  89600.00                             20070301                     560.00
        16982889                          359                                 224000.00                             20070401                    1096.67
        17034542                          358                                 292770.00                             20070301                    1860.31
        17014949                          359                                 264000.00                             20070401                    1512.50
        16979163                          358                                 191200.00                             20070301                    1234.78
        16979165                          358                                 249383.00                             20070301                    1714.51
        17042574                          358                                 184489.00                             20070301                    1268.36
        17014953                          353                                 268800.00                             20061001                    1765.82
        17014955                          359                                 392000.00                             20070401                    2245.83
        16819065                          356                                 300000.00                             20070101                    2031.25
        17000404                          359                                 776000.00                             20070401                    5761.78
        16798468                          357                                 220500.00                             20070201                    1470.00
        17042584                          359                                 344000.00                             20070401                    2584.36
        16765043                          356                                 650000.00                             20070101                    3927.08
        16781081                          357                                 892500.00                             20070201                    5485.16
        16781085                          357                                 106400.00                             20070201                     676.08
        16844509                          357                                 143200.00                             20070201                     909.92
        17014969                          359                                  40000.00                             20070401                     300.51
        16979188                          359                                 1350000.00                            20070401                    8859.38
        17057682                          357                                 154271.00                             20070201                     803.49
        16995033                          357                                 101760.00                             20070201                     667.80
        17057685                          358                                 480000.00                             20070301                    3150.00
        16995038                          357                                 119647.00                             20070201                     747.79
        16995039                          358                                 215200.00                             20070301                    1322.58
        16979001                          358                                 560000.00                             20070301                    3441.67
        16824085                          357                                 132000.00                             20070201                     811.25
        16824086                          357                                 108000.00                             20070201                     630.00
        17075838                          359                                 450000.00                             20070401                    2343.75
        16991488                          358                                 204000.00                             20070301                    1338.75
        17042412                          359                                  92000.00                             20070401                     642.08
        17042416                          359                                 394500.00                             20070401                    2671.09
        17012693                          358                                 213400.00                             20070301                    1467.13
        17004675                          358                                 220000.00                             20070301                    1443.75
        17016259                          358                                 235150.00                             20070301                    1518.68
        16979013                          358                                 184000.00                             20070301                    1398.53
        16859622                          359                                 329592.00                             20070401                    1819.62
        16995054                          357                                 152500.00                             20070201                     889.58
        17075848                          359                                 310000.00                             20070401                    1550.00
        17016267                          358                                 260000.00                             20070301                    1570.83
        17016269                          358                                 463064.00                             20070301                    2749.44
        16995064                          358                                 359800.00                             20070301                    2173.79
        16798317                          356                                 1365000.00                            20070101                    7393.75
        17042430                          359                                 264800.00                             20070401                    1792.92
        17042432                          359                                 240000.00                             20070401                    1650.00
        17055593                          359                                 193600.00                             20070401                    1189.83
        17055595                          359                                 263950.00                             20070401                    1677.18
        16981363                          358                                 193840.00                             20070301                    1150.93
        16980636                          357                                 524000.00                             20070201                    3056.67
        16981367                          358                                 130650.00                             20070301                     993.03
        17022175                          358                                 230850.00                             20070301                    1418.77
        16980640                          358                                 208000.00                             20070301                    1451.67
        16684830                          353                                 372000.00                             20061001                    2363.75
        16981372                          358                                 188000.00                             20070301                    1194.58
        16981373                          358                                 199486.00                             20070301                    1226.01
        16981376                          358                                 373600.00                             20070301                    2607.42
        16819787                          357                                 220000.00                             20070201                    1396.92
        17012706                          358                                 209800.00                             20070301                    1376.81
        17057713                          359                                  95000.00                             20070401                     886.81
        16968236                          358                                 322800.00                             20070301                    2084.75
        16856862                          358                                 108000.00                             20070301                     675.00
        16857592                          357                                 202400.00                             20070201                    1370.42
        16991567                          358                                 142400.00                             20070301                     815.83
        16856864                          358                                 236000.00                             20070301                    1548.75
        17009041                          358                                 492000.00                             20070301                    2818.75
        17009042                          358                                 364000.00                             20070301                    2085.42
        16824171                          358                                 842000.00                             20070301                    5174.79
        17012775                          359                                 263632.00                             20070401                    1537.64
        17009049                          358                                 108800.00                             20070301                     680.00
        16824174                          357                                 349600.00                             20070201                    2106.33
        16803844                          358                                 228000.00                             20070301                    1543.75
        16968243                          357                                 400000.00                             20070201                    2416.67
        17009055                          358                                 680000.00                             20070301                    3895.83
        17004763                          359                                 940000.00                             20070401                    6560.42
        16968251                          356                                 588750.00                             20070101                    3372.58
        17057794                          359                                 175000.00                             20070401                    1020.83
        16982836                          359                                 256200.00                             20070401                    1788.06
        17009063                          357                                 224000.00                             20070201                    1166.67
        17009067                          357                                 700000.00                             20070201                    4010.42
        16673205                          355                                 176800.00                             20061201                    1086.58
        16838660                          358                                 103000.00                             20070301                     600.83
        16981384                          357                                  98000.00                             20070201                     622.71
        16974096                          358                                 332000.00                             20070301                    2109.58
        16981387                          358                                 174400.00                             20070301                     999.17
        17013444                          358                                 121905.00                             20070301                     959.03
        16980660                          358                                 200000.00                             20070301                    1229.17
        16980665                          358                                 118400.00                             20070301                     740.00
        16965359                          358                                 116000.00                             20070301                     712.92
        16838678                          357                                  92000.00                             20070201                     555.83
        17057730                          357                                 513600.00                             20070201                    2996.00
        17066481                          359                                 239920.00                             20070401                    1574.48
        16991524                          358                                 339022.00                             20070301                    2366.09
        17004713                          359                                 216800.00                             20070401                    1422.75
        17012735                          359                                 175500.00                             20070401                    1407.66
        17013468                          359                                 430000.00                             20070401                    2329.17
        17066496                          359                                  82324.00                             20070401                     574.55
        16856833                          358                                 336000.00                             20070301                    2065.00
        17066498                          359                                 455400.00                             20070401                    3368.05
        17066499                          359                                 218320.00                             20070401                    1387.24
        16965378                          358                                 208000.00                             20070301                    1256.67
        16784668                          357                                 180000.00                             20070201                    1320.78
        17016302                          359                                 276488.00                             20070401                    1612.85
        17009013                          356                                 1344000.00                            20070101                    7980.00
        17004720                          356                                 229500.00                             20070101                    1530.00
        17009015                          358                                 242550.00                             20070301                    1591.73
        17009019                          359                                 196232.00                             20070401                    1308.05
        17012746                          359                                 230000.00                             20070401                    1245.83
        17012748                          358                                 320550.00                             20070301                    1903.27
        16968212                          358                                 242400.00                             20070301                    1540.25
        16968218                          358                                 184000.00                             20070301                    1265.00
        16849553                          358                                 180000.00                             20070301                    1368.13
        16980693                          357                                 288000.00                             20070201                    1796.75
        16965388                          354                                 255561.00                             20061101                    1570.64
        16980697                          359                                 230000.00                             20070401                    1605.21
        16980699                          357                                 516800.00                             20070201                    2960.83
        17016313                          357                                 140000.00                             20070201                     845.83
        17009024                          359                                 551250.00                             20070401                    3847.27
        17009028                          357                                 278000.00                             20070201                    1592.71
        17012756                          358                                 270050.00                             20070301                    1631.55
        17057766                          359                                 206400.00                             20070401                    1425.55
        16982806                          355                                 204500.00                             20061201                    1256.82
        16856853                          357                                 368000.00                             20070201                    2223.33
        16965398                          358                                 280000.00                             20070301                    1779.17
        17009030                          358                                  82450.00                             20070301                     472.37
        17009032                          358                                 360000.00                             20070301                    2059.67
        17009036                          358                                 118400.00                             20070301                     858.48
        17009038                          358                                 381000.00                             20070301                    2182.81
        17012769                          359                                 333500.00                             20070401                    2362.29
        16968233                          357                                 152000.00                             20070201                     886.67
        16824197                          356                                 500000.00                             20070101                    2864.58
        16979116                          358                                 344000.00                             20070301                    2221.67
        17016368                          358                                 166250.00                             20070301                    1264.19
        16798412                          357                                 532000.00                             20070201                    3269.58
        16963003                          358                                 346320.00                             20070301                    2380.95
        17060564                          359                                 196500.00                             20070401                    1228.13
        16852361                          358                                 180000.00                             20070301                    1200.00
        17088802                          359                                 116000.00                             20070401                     762.04
        16852364                          358                                 626500.00                             20070301                    3719.84
        16809437                          358                                  84000.00                             20070301                     560.00
        16968816                          356                                 218400.00                             20070101                    1365.00
        17011105                          358                                 195120.00                             20070301                    1260.15
        16984859                          358                                 518212.00                             20070301                    3579.17
        17051821                          358                                 319000.00                             20070301                    1894.06
        17051822                          359                                 144000.00                             20070401                     898.38
        17043803                          358                                 305280.00                             20070301                    1908.00
        17051824                          358                                 417000.00                             20070301                    2302.19
        17051825                          358                                 650000.00                             20070301                    3588.54
        17051826                          359                                 125908.00                             20070401                     721.35
        17051827                          358                                 190000.00                             20070301                    1029.17
        17051828                          358                                 584000.00                             20070301                    3528.33
        17051829                          358                                 222000.00                             20070301                    1295.00
        17033689                          359                                 150000.00                             20070401                     828.12
        16832775                          357                                  90400.00                             20070201                     527.33
        17088817                          359                                 210021.00                             20070401                    1137.61
        17048328                          359                                 287379.00                             20070401                    1887.88
        16844582                          357                                 223100.00                             20070201                    1533.81
        16851877                          356                                 158500.00                             20070101                    1149.23
        16809678                          357                                 360000.00                             20070201                    2269.91
        17055580                          357                                 196000.00                             20070201                    1122.92
        16419084                          353                                 180800.00                             20061001                    1224.17
        17066436                          359                                 370000.00                             20070401                    2158.33
        17066437                          359                                 248000.00                             20070401                    1627.50
        16857503                          357                                 199920.00                             20070201                    1380.80
        17027963                          357                                 192000.00                             20070201                    1160.00
        16981352                          358                                 156000.00                             20070301                    1072.48
        16974062                          358                                 216300.00                             20070301                    1329.34
        17055588                          359                                 121410.00                             20070401                     822.05
        16974069                          358                                 280000.00                             20070301                    1925.00
        16672731                          354                                 372000.00                             20061101                    1898.75
        16857008                          358                                 180600.00                             20070301                    1109.94
        16718744                          357                                 1000000.00                            20070201                    5833.33
        17002063                          358                                 304000.00                             20070301                    1805.00
        16857018                          358                                 340400.00                             20070301                    2056.58
        16979383                          359                                 344000.00                             20070401                    2400.83
        17002071                          357                                 595000.00                             20070201                    3594.79
        17065222                          357                                 120000.00                             20070201                     675.00
        17065227                          357                                 1190000.00                            20070201                    7685.42
        17034773                          359                                 149520.00                             20070401                     981.23
        16979396                          358                                 176000.00                             20070301                    1045.00
        17002083                          356                                 307012.00                             20070101                    1790.90
        17002092                          357                                  96000.00                             20070201                     560.00
        16852755                          357                                 643750.00                             20070201                    4282.88
        16846198                          357                                 571200.00                             20070201                    3370.36
        16852763                          357                                 176000.00                             20070201                    1260.89
        16849039                          358                                 250487.00                             20070301                    1539.45
        16978693                          358                                 168000.00                             20070301                    1032.50
        16852780                          358                                 112000.00                             20070301                     770.00
        16852781                          358                                 126000.00                             20070301                     946.60
        17003506                          358                                 104000.00                             20070301                     718.30
        16970720                          358                                 308000.00                             20070301                    1925.00
        16990326                          359                                 234000.00                             20070401                    1584.37
        16849065                          358                                 128800.00                             20070301                     885.50
        16771873                          357                                 196000.00                             20070201                    1225.00
        17003515                          358                                 176000.00                             20070301                    1063.33
        17015103                          359                                 156000.00                             20070401                     958.75
        16804074                          357                                 205916.00                             20070201                    1222.63
        16804075                          357                                 278320.00                             20070201                    1710.51
        16970740                          359                                 224000.00                             20070401                    1563.33
        16974306                          357                                 800000.00                             20070201                    4581.79
        16768163                          356                                 330000.00                             20070101                    1959.38
        16970746                          358                                 161084.00                             20070301                     990.00
        16983059                          359                                 267483.00                             20070401                    1532.45
        16844792                          358                                 302699.00                             20070301                    2081.06
        16847637                          357                                 468000.00                             20070201                    2827.50
        16859224                          357                                 650000.00                             20070201                    3723.96
        16983074                          358                                 191450.00                             20070301                    1156.68
        16859227                          357                                 516000.00                             20070201                    2956.00
        16790783                          356                                 109862.00                             20070101                     806.13
        17003551                          359                                 356000.00                             20070401                    2484.58
        17015137                          359                                 199820.00                             20070401                    1144.80
        17075452                          359                                 185250.00                             20070401                    1157.81
        17055856                          359                                 232000.00                             20070401                    1401.67
        16974336                          358                                 287600.00                             20070301                    1977.25
        16981628                          354                                 279192.00                             20061101                    1657.70
        16768197                          355                                 395200.00                             20061201                    2305.33
        17015148                          357                                 249890.00                             20070201                    1868.56
        17075464                          359                                 479500.00                             20070401                    2946.93
        16981632                          358                                 380000.00                             20070301                    2560.13
        16983091                          359                                 226323.00                             20070401                    1273.07
        16980905                          358                                 285600.00                             20070301                    1814.75
        16981634                          359                                 132000.00                             20070401                     825.00
        16847660                          358                                 236600.00                             20070301                    1478.75
        16980907                          358                                 239900.00                             20070301                    1739.44
        16983097                          358                                 296000.00                             20070301                    1746.75
        17015151                          356                                 188800.00                             20070101                    1239.00
        17033298                          358                                 392000.00                             20070301                    2572.50
        17033299                          358                                 175120.00                             20070301                    1003.29
        16823637                          355                                 194760.00                             20061201                    1156.39
        16851259                          356                                 300000.00                             20070101                    2123.38
        16851262                          356                                 740000.00                             20070101                    4625.00
        16851265                          357                                 252000.00                             20070201                    1653.75
        16995332                          358                                 177772.00                             20070301                    1258.26
        16968440                          357                                 162400.00                             20070201                    1099.58
        16985203                          358                                 350250.00                             20070301                    2407.97
        16980911                          358                                 168000.00                             20070301                     980.00
        16801938                          356                                 146720.00                             20070101                     962.85
        16965606                          359                                 267750.00                             20070401                    1729.22
        16974355                          358                                 192000.00                             20070301                    1119.77
        16970791                          358                                  96750.00                             20070301                     624.84
        17055879                          359                                 400000.00                             20070401                    1270.83
        16981649                          358                                 218800.00                             20070301                    1367.50
        17033300                          358                                 160406.00                             20070301                    1002.54
        17033301                          358                                 160406.00                             20070301                    1002.54
        16824379                          357                                 412177.00                             20070201                    2447.31
        16851275                          357                                 169600.00                             20070201                    1060.00
        16995345                          358                                 183472.00                             20070301                    1242.26
        16979308                          358                                 196000.00                             20070301                    1225.00
        16995347                          359                                 160000.00                             20070401                    1066.67
        16707832                          355                                  96800.00                             20061201                     644.02
        16979312                          357                                 183577.00                             20070201                    1070.85
        17002006                          358                                 164000.00                             20070301                    1059.17
        16991799                          357                                 383200.00                             20070201                    2195.42
        17042722                          359                                 159950.00                             20070401                     883.06
        16835253                          358                                  51500.00                             20070301                     364.51
        16979325                          356                                 290030.00                             20070101                    1842.90
        16798614                          357                                 152950.00                             20070201                     955.94
        16968472                          357                                 180000.00                             20070201                    1181.25
        16968474                          358                                 186703.00                             20070301                    1128.00
        17002012                          358                                 292000.00                             20070301                    1733.75
        16981841                          359                                  96500.00                             20070401                     918.99
        16962971                          358                                 312000.00                             20070301                    2047.50
        16809400                          356                                 100000.00                             20070101                     656.93
        16809402                          356                                 296000.00                             20070101                    1541.67
        17060539                          359                                 312000.00                             20070401                    1592.50
        16853064                          357                                 103992.00                             20070201                     617.45
        16813862                          357                                 496000.00                             20070201                    2996.67
        16798287                          356                                 180800.00                             20070101                    1187.73
        17060540                          359                                 126650.00                             20070401                     962.64
        16303922                          351                                 360000.00                             20060801                    2100.00
        17060545                          359                                 520000.00                             20070401                    2979.17
        17014785                          358                                 440800.00                             20070301                    2525.42
        16984833                          356                                 355000.00                             20070101                    2403.63
        16813879                          357                                 201600.00                             20070201                    1344.00
        17000239                          359                                 167500.00                             20070401                     959.64
        17053260                          359                                 253600.00                             20070401                    1637.83
        17053262                          359                                 253600.00                             20070401                    1637.83
        16728500                          356                                 250000.00                             20070101                    1640.63
        17014792                          358                                 296000.00                             20070301                    2002.79
        16809423                          357                                 382500.00                             20070201                    2350.78
        17053269                          359                                 565250.00                             20070401                    3473.93
        16728508                          357                                 455000.00                             20070201                    3033.33
        16984848                          358                                 239950.00                             20070301                    1599.67
        17000245                          359                                 580000.00                             20070401                    3866.67
        17004999                          358                                 229352.00                             20070301                    1385.67
        16979334                          359                                  60000.00                             20070401                     450.76
        16979336                          358                                 344000.00                             20070301                    2293.33
        17016580                          359                                 179992.00                             20070401                     937.46
        16846124                          359                                 184000.00                             20070401                    1169.17
        16846128                          357                                 104000.00                             20070201                     772.20
        16806926                          356                                 280000.00                             20070101                    1922.72
        16979340                          357                                 149984.00                             20070201                     864.99
        16968496                          356                                 231920.00                             20070101                    1352.84
        17002038                          357                                  96800.00                             20070201                     574.75
        16710088                          355                                 184000.00                             20061201                    1255.20
        17034738                          359                                 159200.00                             20070401                    1111.08
        17002040                          358                                 188000.00                             20070301                    1292.50
        17002043                          354                                 138500.00                             20061101                     836.77
        17002047                          358                                 208800.00                             20070301                    1326.75
        17002048                          357                                 552000.00                             20070201                    3335.00
        16826540                          357                                 152792.00                             20070201                    1134.48
        17015052                          359                                 179128.00                             20070401                    1007.60
        16833010                          358                                 285600.00                             20070301                    1725.50
        17078200                          359                                 224250.00                             20070401                    1401.56
        17015056                          359                                 328000.00                             20070401                    1845.00
        17003477                          358                                 180500.00                             20070301                    1146.93
        16980810                          359                                 424000.00                             20070401                    2959.17
        16859153                          358                                 138800.00                             20070301                     896.42
        16859157                          358                                 160800.00                             20070301                    1069.81
        17013600                          358                                 268000.00                             20070301                    1702.92
        17055609                          359                                 139750.00                             20070401                     727.86
        16963235                          358                                 171800.00                             20070301                    1055.85
        16851861                          355                                 120000.00                             20061201                     818.61
        16990129                          359                                 1181250.00                            20070401                    7751.95
        16844576                          357                                 494080.00                             20070201                    3242.40
        17003312                          359                                 1750000.00                            20070401                    11302.08
        17055612                          357                                 303100.00                             20070201                    2197.69
        16990130                          359                                 360000.00                             20070401                    2475.00
        16824362                          357                                 323000.00                             20070201                    2018.75
        17033297                          358                                 134800.00                             20070301                     989.11
        17075608                          358                                 311200.00                             20070301                    1750.50
        16803529                          356                                 351950.00                             20070101                    2272.44
        17075609                          359                                 151600.00                             20070401                     963.29
        17075611                          359                                 140250.00                             20070401                    1066.01
        16803533                          357                                 338400.00                             20070201                    2512.61
        16803534                          359                                 1350000.00                            20070401                    9324.11
        16847811                          358                                 136000.00                             20070301                     935.00
        16849278                          357                                 134050.00                             20070201                     948.80
        16807108                          355                                 132000.00                             20061201                     879.55
        17077082                          358                                 147100.00                             20070301                     980.67
        16970942                          359                                 651300.00                             20070401                    3731.41
        17077095                          359                                 146320.00                             20070401                     960.23
        16981807                          358                                 285600.00                             20070301                    1784.38
        16962937                          357                                  92400.00                             20070201                     654.00
        16856597                          356                                 270750.00                             20070101                    1578.91
        16973800                          358                                 197200.00                             20070301                    1150.33
        16973802                          358                                 218250.00                             20070301                    1500.47
        16970509                          358                                 339000.00                             20070301                    2365.94
        16963225                          357                                 225000.00                             20070201                    1476.56
        16990118                          358                                 216000.00                             20070301                    1528.83
        17003253                          357                                 238400.00                             20070201                    1586.09
        16801613                          357                                 615950.00                             20070201                    3721.36
        17011278                          358                                 228000.00                             20070301                    1591.25
        16839330                          357                                 110850.00                             20070201                     704.36
        16839332                          357                                 110850.00                             20070201                     704.36
        16963182                          358                                 176000.00                             20070301                    1136.67
        16970474                          358                                 111200.00                             20070301                     835.41
        16970476                          356                                 139600.00                             20070101                     915.00
        17066412                          359                                 246680.00                             20070401                    1593.14
        17027940                          359                                 224000.00                             20070401                    1563.33
        16980601                          358                                 279000.00                             20070301                    1772.81
        17043981                          357                                 129150.00                             20070201                     766.83
        16970482                          358                                 284016.00                             20070301                    1745.48
        17027947                          359                                 176000.00                             20070401                    1228.33
        17055569                          359                                 164000.00                             20070401                    1110.42
        16970483                          355                                 144000.00                             20061201                     960.00
        16819744                          357                                 305600.00                             20070201                    1623.50
        17088991                          359                                 235000.00                             20070401                    1542.19
        17088993                          357                                 163990.00                             20070201                    1104.83
        17003278                          359                                 239600.00                             20070401                    1497.50
        17055573                          358                                 257000.00                             20070301                    1713.33
        17055574                          358                                 255390.00                             20070301                    1569.58
        16970666                          358                                 288800.00                             20070301                    1624.50
        17015031                          358                                 160550.00                             20070301                    1170.68
        17066601                          359                                 125000.00                             20070401                     874.02
        17059312                          356                                 142400.00                             20070101                     934.50
        16801813                          357                                 166000.00                             20070201                    1002.92
        16859133                          357                                 616000.00                             20070201                    3526.68
        16963380                          358                                 315000.00                             20070301                    2100.00
        17055756                          359                                 230720.00                             20070401                    1466.03
        16835973                          358                                 208000.00                             20070301                    1386.67
        16963387                          358                                 315000.00                             20070301                    2100.00
        16970679                          358                                 200000.00                             20070301                    1375.00
        16835979                          358                                 221600.00                             20070301                    1408.08
        17055761                          359                                 280000.00                             20070401                    1575.00
        16980617                          358                                 244000.00                             20070301                    1397.92
        17055578                          358                                 147632.00                             20070301                     968.84
        16974057                          358                                 308000.00                             20070301                    2085.42
        16970495                          356                                 296000.00                             20070101                    1942.50
        16990098                          358                                 227500.00                             20070301                    1445.57
        17003445                          358                                 175000.00                             20070301                    1130.21
        17128642                          359                                 417000.00                             20070401                    2345.63
        16974221                          358                                  89600.00                             20070301                     560.00
        16859124                          357                                 489000.00                             20070201                    2801.57
        16963371                          358                                 198400.00                             20070301                    1095.33
        16970661                          358                                 103600.00                             20070301                     712.25
        17048247                          359                                 123750.00                             20070401                     799.22
        16819711                          357                                 383662.00                             20070201                    2477.82
        16970452                          357                                 216080.00                             20070201                    1282.98
        16970459                          358                                 176000.00                             20070301                    1322.23
        17088968                          359                                 188500.00                             20070401                    1040.68
        17003245                          358                                 157728.00                             20070301                     985.80
        17051984                          359                                 253600.00                             20070401                    1690.67
        17027927                          359                                 184000.00                             20070401                    1188.33
        16970463                          358                                  56250.00                             20070301                     422.59
        16714117                          354                                 221950.00                             20061101                    1647.97
        16990051                          359                                 261250.00                             20070401                    1333.46
        16984993                          357                                 588750.00                             20070201                    3679.69
        17000396                          358                                 172792.00                             20070301                    1061.96
        17051952                          359                                 440000.00                             20070401                    3076.55
        16963141                          357                                  76000.00                             20070201                     498.75
        17051958                          359                                 275999.00                             20070401                    1897.49
        16970437                          358                                 216000.00                             20070301                    1260.00
        17011238                          358                                 100000.00                             20070301                     583.33
        17055510                          359                                 503750.00                             20070401                    2623.70
        17055513                          358                                 476000.00                             20070301                    2975.00
        17055515                          359                                 344000.00                             20070401                    2042.50
        16845840                          358                                  35000.00                             20070301                     269.12
        16980549                          358                                 240000.00                             20070301                    1550.00
        16840048                          356                                 251246.00                             20070101                    1491.77
        16965244                          358                                 417000.00                             20070301                    2736.56
        17066369                          359                                 309400.00                             20070401                    1804.83
        16840051                          356                                 376000.00                             20070101                    1997.50
        17057623                          359                                 279350.00                             20070401                    1833.23
        16991411                          357                                 220000.00                             20070201                    1443.75
        16991414                          357                                 602900.00                             20070201                    3630.30
        16980566                          358                                 279900.00                             20070301                    1691.06
        16981298                          359                                 250750.00                             20070401                    1305.99
        16731524                          356                                 280000.00                             20070101                    1749.38
        17057630                          359                                 264000.00                             20070401                    1842.50
        16857453                          357                                  86800.00                             20070201                     533.46
        17012639                          358                                 245100.00                             20070301                    1685.06
        16991430                          357                                  95200.00                             20070201                     633.37
        16838598                          357                                 216500.00                             20070201                    1398.23
        17077251                          358                                  56250.00                             20070301                     447.55
        16995002                          358                                 216000.00                             20070301                    1485.00
        17077259                          359                                 218000.00                             20070401                    1317.08
        16857478                          358                                 179200.00                             20070301                    1268.37
        17075803                          359                                 417000.00                             20070401                    2171.87
        17075805                          359                                 296000.00                             20070401                    1695.83
        16995014                          358                                 380000.00                             20070301                    2335.42
        16991454                          357                                 152800.00                             20070201                     970.92
        16991455                          358                                  83600.00                             20070301                     409.29
        16991456                          357                                 304800.00                             20070201                    1809.75
        17004654                          358                                 253600.00                             20070301                    1769.92
        17012675                          359                                 212000.00                             20070401                    1236.67
        16708244                          357                                 247200.00                             20070201                    1570.55
        16803744                          357                                 166850.00                             20070201                    1129.71
        17027575                          359                                 296000.00                             20070401                    1819.17
        16852823                          357                                 101250.00                             20070201                     653.91
        16819371                          355                                 264000.00                             20061201                    1375.00
        16852827                          358                                 179350.00                             20070301                    1102.26
        16844808                          357                                 239992.00                             20070201                    1374.96
        16672847                          355                                 160000.00                             20061201                     933.33
        16819377                          356                                 472000.00                             20070101                    3022.27
        16979480                          358                                 130150.00                             20070301                     898.91
        17005000                          359                                 220325.00                             20070401                    1124.58
        17005002                          358                                 184000.00                             20070301                    1111.66
        17027580                          355                                 562400.00                             20061201                    2987.75
        16844812                          357                                 238226.00                             20070201                    1538.54
        16846271                          357                                 169520.00                             20070201                     988.73
        17034876                          359                                 257550.00                             20070401                    1341.41
        16846274                          357                                 166672.00                             20070201                    1076.42
        16819384                          356                                 244000.00                             20070101                    1347.08
        16819386                          356                                 280250.00                             20070101                    1605.60
        16819387                          356                                 183450.00                             20070101                    1012.80
        16798786                          357                                 215000.00                             20070201                    1430.40
        17005017                          358                                 300000.00                             20070301                    2093.75
        17077047                          359                                 448000.00                             20070401                    2706.67
        16790921                          356                                 141600.00                             20070101                     826.00
        16798237                          357                                 241500.00                             20070201                    1534.53
        17014731                          359                                 173800.00                             20070401                    1140.56
        16973931                          358                                 236025.00                             20070301                    1647.26
        16778645                          355                                 247450.00                             20061201                    1726.99
        16847987                          358                                 125150.00                             20070301                     782.19
        16847988                          358                                 223200.00                             20070301                    1534.50
        17014741                          359                                 416750.00                             20070401                    2040.34
        17014749                          357                                 435000.00                             20070201                    2857.65
        16807276                          358                                  97700.00                             20070301                     683.13
        17075794                          359                                 476800.00                             20070401                    3129.00
        16973943                          359                                 284000.00                             20070401                    1627.08
        16973944                          357                                 280000.00                             20070201                    1662.50
        16847990                          357                                 200000.00                             20070201                    1415.59
        16798257                          357                                 241500.00                             20070201                    1534.53
        17014750                          358                                 168000.00                             20070301                    1102.50
        17014752                          358                                 493000.00                             20070301                    2875.83
        17078636                          359                                 392000.00                             20070401                    2450.00
        16973954                          358                                 140000.00                             20070301                     860.42
        16839985                          357                                 130550.00                             20070201                     912.82
        16859589                          358                                 154400.00                             20070301                    1061.50
        17060524                          359                                 660000.00                             20070401                    4056.25
        17060527                          358                                 272000.00                             20070301                    1558.33
        16852325                          358                                 150000.00                             20070301                     984.38
        17014767                          358                                 334400.00                             20070301                    1950.67
        16798270                          357                                 168000.00                             20070201                    1189.09
        16813859                          356                                 444000.00                             20070101                    2590.00
        16719089                          356                                 975000.00                             20070101                    5789.06
        16973964                          359                                 384950.00                             20070401                    2004.95
        16839991                          357                                 155000.00                             20070201                    1137.34
        17000219                          358                                 201600.00                             20070301                    1281.00
        17060530                          358                                 447992.00                             20070301                    2426.62
        17060531                          358                                 468000.00                             20070301                    2973.75
        16852970                          358                                 296000.00                             20070301                    1726.67
        16852971                          358                                 110320.00                             20070301                     780.84
        16849248                          358                                 177600.00                             20070301                    1147.00
        16970910                          358                                 348000.00                             20070301                    2247.50
        16970913                          358                                 975000.00                             20070301                    5687.50
        17060533                          359                                 208000.00                             20070401                    1256.67
        17066322                          353                                 138800.00                             20061001                     837.81
        17055470                          359                                 140000.00                             20070401                     802.08
        17055471                          359                                 312000.00                             20070401                    1657.50
        17055472                          357                                 288000.00                             20070201                    1530.00
        16980512                          358                                 229500.00                             20070301                    1458.28
        17055475                          359                                 208000.00                             20070401                    1126.67
        16839250                          356                                 123600.00                             20070101                     922.06
        17055478                          359                                 244000.00                             20070401                    1347.08
        17043895                          358                                 306296.00                             20070301                    1659.10
        16839257                          358                                 220000.00                             20070301                    1420.83
        17008989                          358                                 149520.00                             20070301                     980.98
        16835695                          357                                 276000.00                             20070201                    1840.00
        17022052                          358                                 202000.00                             20070301                    1157.29
        17022059                          358                                 248000.00                             20070301                    1524.17
        17055481                          359                                 235800.00                             20070401                    1572.00
        16965214                          357                                 210000.00                             20070201                    1539.50
        16839260                          357                                 273050.00                             20070201                    1621.23
        17066339                          359                                 227544.00                             20070401                    1208.83
        17027865                          359                                 351000.00                             20070401                    2193.75
        16970658                          355                                 208000.00                             20061201                    1278.33
        17055489                          359                                 273500.00                             20070401                    1424.48
        17027868                          359                                 300000.00                             20070401                    1656.25
        16839266                          357                                 275498.00                             20070201                    1779.26
        16674597                          354                                 896000.00                             20061101                    5226.66
        17066344                          359                                 204000.00                             20070401                    1126.25
        17027870                          359                                 256000.00                             20070401                    1573.10
        17066346                          359                                 787000.00                             20070401                    4974.38
        16857412                          358                                 199920.00                             20070301                    1311.98
        17066348                          358                                 850000.00                             20070301                    5943.33
        17066349                          359                                 172700.00                             20070401                     881.49
        17027875                          359                                 400000.00                             20070401                    2791.67
        16826966                          357                                 173000.00                             20070201                    1027.19
        16978731                          358                                 264000.00                             20070301                    1567.50
        16835398                          356                                 174716.00                             20070101                    1073.77
        16978736                          359                                 130700.00                             20070401                     776.03
        16844471                          356                                 385000.00                             20070101                    2205.73
        16835723                          357                                 276000.00                             20070201                    2097.80
        16729372                          356                                  63000.00                             20070101                     419.98
        17088933                          358                                 199500.00                             20070301                    1163.75
        16729377                          356                                 556150.00                             20070101                    3881.46
        17066351                          359                                 2000000.00                            20070401                    11458.33
        17066352                          359                                 340000.00                             20070401                    1806.25
        17066353                          359                                 818000.00                             20070401                    5197.71
        16852816                          358                                 162600.00                             20070301                     999.29
        16819364                          356                                 187600.00                             20070101                    1185.76
        17013019                          359                                 106000.00                             20070401                     618.25
        16973920                          357                                 368000.00                             20070201                    2223.17
        17075773                          359                                 241600.00                             20070401                    1535.17
        17066316                          357                                 140590.00                             20070201                    1078.53
        17066317                          356                                 107165.00                             20070101                     814.54
        16845802                          356                                 728000.00                             20070101                    4246.67
        17048177                          359                                 118800.00                             20070401                     767.25
        16981235                          358                                 205600.00                             20070301                    1327.83
        17043885                          358                                 256000.00                             20070301                    1573.33
        17027847                          359                                 183200.00                             20070401                    1240.42
        16970384                          358                                 138400.00                             20070301                     850.58
        17022044                          358                                 480000.00                             20070301                    2850.00
        17011194                          359                                 256720.00                             20070401                    1928.66
        16813805                          357                                 155250.00                             20070201                     970.31
        16973915                          357                                 190000.00                             20070201                    1081.26
        16798227                          357                                 241500.00                             20070201                    1534.53
        16798228                          357                                  53440.00                             20070201                     387.48
        17014720                          359                                 308580.00                             20070401                    2121.49
        17014728                          358                                 560000.00                             20070301                    3383.33
        17014729                          358                                 248000.00                             20070301                    1369.17
        17043851                          357                                 580800.00                             20070201                    3085.50
        17043852                          358                                 473600.00                             20070301                    2466.67
        16981205                          355                                 378400.00                             20061201                    2365.00
        16839219                          357                                 489900.00                             20070201                    2959.81
        16809499                          357                                 204185.00                             20070201                    1208.03
        17022012                          359                                 157400.00                             20070401                    1032.94
        17022018                          359                                 248000.00                             20070401                    1679.17
        17011169                          359                                 114800.00                             20070401                     609.88
        16963072                          358                                 151200.00                             20070301                    1039.50
        16826913                          357                                 356000.00                             20070201                    2225.00
        16770788                          356                                 169000.00                             20070101                    1210.74
        16968880                          358                                  56000.00                             20070301                     373.33
        17002422                          358                                 550979.00                             20070301                    3558.41
        17011172                          359                                 170000.00                             20070401                    1337.39
        17022028                          358                                 124000.00                             20070301                     931.57
        16826924                          357                                 232320.00                             20070201                    1524.60
        16780918                          356                                 160540.00                             20070101                     852.87
        16839193                          357                                 280000.00                             20070201                    1779.17
        16693393                          358                                  66600.00                             20070301                     553.95
        16981187                          358                                 315700.00                             20070301                    1973.13
        16839194                          357                                 690550.00                             20070201                    4028.21
        17077123                          359                                 215200.00                             20070401                    1468.05
        16857340                          357                                 346750.00                             20070201                    2131.07
        16857343                          357                                 239200.00                             20070201                    1755.16
        16980464                          358                                 252500.00                             20070301                    1578.13
        16980465                          358                                 115720.00                             20070301                     783.52
        16980466                          357                                 1120000.00                            20070201                    6883.33
        16980467                          358                                 372000.00                             20070301                    2363.75
        17043838                          358                                 346745.00                             20070301                    1842.08
        17043839                          358                                 193220.00                             20070301                    1086.86
        16835637                          357                                 631377.00                             20070201                    3748.80
        16775049                          356                                 212000.00                             20070101                    1214.58
        16968851                          358                                 214912.00                             20070301                    1231.27
        17011147                          358                                 560000.00                             20070301                    3493.68
        17000293                          358                                 160000.00                             20070301                     983.33
        17043840                          358                                 250206.00                             20070301                    1563.79
        17043845                          358                                 269600.00                             20070301                    1685.00
        17043848                          358                                 162791.00                             20070301                    1017.44
        16963056                          358                                 340800.00                             20070301                    2201.00
        17011152                          359                                 165432.00                             20070401                    1085.65
        17011153                          359                                 164792.00                             20070401                     961.15
        17011154                          359                                 716060.00                             20070401                    4624.55
        17048035                          359                                 175500.00                             20070401                     950.62
        16819503                          357                                 284000.00                             20070201                    1863.75
        16844299                          357                                 170250.00                             20070201                    1264.10
        16968763                          356                                 345896.00                             20070101                    2089.79
        16968764                          357                                 219200.00                             20070201                    1278.67
        17011057                          359                                 172000.00                             20070401                    1182.50
        17056066                          359                                 512000.00                             20070401                    3040.00
        16770670                          355                                 140000.00                             20061201                     884.90
        17027719                          359                                 240000.00                             20070401                    1400.00
        16823976                          357                                 211200.00                             20070201                    1364.00
        16809397                          356                                 304000.00                             20070101                    1677.87
        16968777                          358                                 642944.00                             20070301                    3281.69
        16801406                          357                                  92000.00                             20070201                     594.17
        17056076                          359                                 296352.00                             20070401                    1636.11
        16978904                          357                                 288000.00                             20070201                    1890.00
        16978905                          358                                 152000.00                             20070301                     981.67
        16994945                          356                                 366700.00                             20070101                    2406.47
        17002323                          358                                 101400.00                             20070301                     686.56
        16981122                          358                                 335200.00                             20070301                    2269.58
        17056083                          359                                 228000.00                             20070401                    1591.25
        17048065                          359                                 179650.00                             20070401                    1010.53
        16981127                          358                                 299150.00                             20070301                    1869.69
        16823994                          357                                 179000.00                             20070201                    1156.04
        16681758                          352                                  98023.00                             20060901                     603.39
        17088783                          359                                 476000.00                             20070401                    3282.42
        16994950                          357                                 154400.00                             20070201                     932.83
        16994954                          357                                 159040.00                             20070201                     994.00
        16994956                          358                                 237500.00                             20070301                    1558.59
        16968795                          356                                 187992.00                             20070101                    1135.78
        16994959                          358                                 218150.00                             20070301                    1408.89
        17011088                          358                                 344000.00                             20070301                    2221.67
        16981130                          356                                 508000.00                             20070101                    3122.08
        16405824                          351                                 308720.00                             20060801                    2379.72
        16845704                          355                                 408000.00                             20061201                    2337.50
        16681760                          355                                 182956.00                             20061201                    1162.53
        16826835                          357                                 228000.00                             20070201                    1543.75
        16686057                          354                                 156800.00                             20061101                    1029.00
        17088791                          356                                 200000.00                             20070101                    1083.33
        16994961                          358                                 110650.00                             20070301                     737.67
        16994965                          358                                 296000.00                             20070301                    1911.67
        16798946                          355                                 405000.00                             20061201                    2657.81
        16994969                          358                                  80000.00                             20070301                     549.99
        17021217                          359                                 240000.00                             20070401                    1575.00
        17027755                          359                                 189600.00                             20070401                    1086.25
        16981145                          358                                 240000.00                             20070301                    1650.00
        17048087                          357                                  89000.00                             20070201                     569.88
        16835593                          357                                 276000.00                             20070201                    1840.00
        16994973                          358                                 206400.00                             20070301                    1354.50
        17002357                          358                                 297500.00                             20070301                    2180.88
        16981150                          359                                 152720.00                             20070401                    1002.23
        17027761                          359                                 412000.00                             20070401                    2570.34
        16981151                          358                                 233520.00                             20070301                    1386.53
        16980424                          358                                 194400.00                             20070301                     951.75
        16826857                          357                                 368000.00                             20070201                    2453.01
        16978940                          358                                 176000.00                             20070301                    1155.00
        16994981                          358                                 308000.00                             20070301                    1957.08
        16994984                          358                                 271200.00                             20070301                    1864.50
        16965122                          358                                 128000.00                             20070301                     826.67
        16980434                          357                                 176000.00                             20070201                    1080.39
        16845732                          357                                 461600.00                             20070201                    2788.83
        17027776                          359                                 268000.00                             20070401                    1675.00
        16994993                          358                                 284000.00                             20070301                    1863.75
        16978956                          358                                 296000.00                             20070301                    1788.33
        16994996                          358                                 126000.00                             20070301                     946.60
        17077103                          359                                 256000.00                             20070401                    1768.13
        17077108                          359                                 186150.00                             20070401                    1027.70
        16980446                          358                                 154700.00                             20070301                     902.42
        16980449                          357                                 247900.00                             20070201                    1523.55
        16981179                          358                                 106800.00                             20070301                     745.38
        17077114                          359                                 417000.00                             20070401                    2302.19
        17077117                          359                                 729000.00                             20070401                    4667.87
        16845750                          356                                 221200.00                             20070101                    1490.27
        16965147                          355                                 270430.00                             20061201                    1718.36
        16965148                          358                                 399960.00                             20070301                    2749.73
        16809334                          356                                 157000.00                             20070101                     899.48
        17088703                          359                                  95050.00                             20070401                     663.37
        17088705                          359                                 132700.00                             20070401                     843.20
        16788731                          356                                 280000.00                             20070101                    1662.50
        17078587                          359                                  84000.00                             20070401                     586.25
        17011007                          358                                 267300.00                             20070301                    1754.16
        16835501                          357                                 222800.00                             20070201                    1508.54
        16823920                          356                                 692150.00                             20070101                    3965.44
        17088712                          359                                 256000.00                             20070401                    1653.33
        17088714                          359                                 136000.00                             20070401                     935.00
        17088717                          359                                 264000.00                             20070401                    1842.50
        16984761                          358                                 167250.00                             20070301                    1149.84
        17048000                          359                                 272000.00                             20070401                    1786.85
        17048001                          358                                 552000.00                             20070301                    3047.50
        17048004                          358                                 125000.00                             20070301                     852.73
        17048007                          358                                 417000.00                             20070301                    2519.38
        16770632                          357                                 903204.00                             20070201                    5550.94
        17088720                          359                                 348000.00                             20070401                    2247.50
        16823933                          356                                 415200.00                             20070101                    2378.75
        16968731                          359                                 188500.00                             20070401                    1099.58
        16835522                          356                                 930000.00                             20070101                    5571.11
        16984780                          358                                 272800.00                             20070301                    1733.42
        16968744                          358                                 165000.00                             20070301                    1048.44
        16968745                          358                                 172000.00                             20070301                    1110.83
        16788765                          355                                 230000.00                             20061201                    1365.63
        16968748                          358                                 176000.00                             20070301                    1173.33
        17000184                          358                                 172500.00                             20070301                    1060.16
        16809379                          357                                  92000.00                             20070201                     575.00
        17000190                          358                                 164000.00                             20070301                    1025.00
        16984798                          358                                 259200.00                             20070301                    1809.00
        17048032                          359                                 470000.00                             20070401                    3622.92
        17130514                          359                                 500000.00                             20070401                    3119.35
        17130515                          359                                 280000.00                             20070401                    1458.33
        17130517                          359                                 267550.00                             20070401                    1393.49
        16803652                          356                                 1110000.00                            20070101                    6243.75
        17057594                          359                                 117900.00                             20070401                     896.13
        16856686                          358                                 243200.00                             20070301                    1418.67
        17130522                          359                                 415000.00                             20070401                    2118.23
        17130523                          359                                 340000.00                             20070401                    1806.25
        17021109                          359                                 157600.00                             20070401                    1001.42
        16968698                          357                                  70000.00                             20070201                     437.50
        16981032                          359                                 128000.00                             20070401                     880.00
        16978822                          358                                 214320.00                             20070301                    1361.82
        17088698                          359                                 440000.00                             20070401                    2612.50
        16979556                          358                                 400000.00                             20070301                    2458.33
        16835499                          357                                 216000.00                             20070201                    1327.50
        16978833                          359                                 234320.00                             20070401                    1586.54
        16732004                          356                                 176000.00                             20070101                    1173.19
        16732007                          357                                 348620.00                             20070201                    2323.84
        16852911                          358                                 212000.00                             20070301                    1347.08
        16785034                          357                                  41600.00                             20070201                     286.00
        16785035                          357                                 133300.00                             20070201                     874.78
        16785038                          357                                  49100.00                             20070201                     337.56
        16826755                          357                                 108000.00                             20070201                     708.75
        16819466                          357                                  75000.00                             20070201                     505.29
        17065411                          359                                 238400.00                             20070401                    1639.00
        16839079                          357                                 238000.00                             20070201                    1560.56
        16978852                          358                                 315920.00                             20070301                    1974.50
        16979581                          358                                 205600.00                             20070301                    1327.83
        17021141                          358                                 261000.00                             20070301                    1522.50
        17002270                          358                                 170400.00                             20070301                    1047.25
        17077009                          359                                 174400.00                             20070401                     926.50
        16849202                          357                                 124000.00                             20070201                     749.17
        16729813                          356                                 150000.00                             20070101                     875.00
        17027688                          358                                 272450.00                             20070301                    1958.23
        16845646                          357                                 201600.00                             20070201                    1461.74
        17077017                          359                                 360000.00                             20070401                    2025.00
        16981081                          359                                 976500.00                             20070401                    6408.28
        16981083                          358                                 240000.00                             20070301                    1525.00
        16819499                          358                                 262500.00                             20070301                    1804.69
        17021166                          358                                 340200.00                             20070301                    2126.25
        16980360                          358                                 862500.00                             20070301                    5300.78
        16978881                          358                                 201600.00                             20070301                    1385.52
        17005130                          359                                 257280.00                             20070401                    1608.00
        17021170                          359                                 198750.00                             20070401                    1387.11
        17021173                          358                                 200000.00                             20070301                    1229.17
        17021175                          359                                 165000.00                             20070401                     945.31
        17077034                          359                                 302000.00                             20070401                    1635.70
        16980376                          358                                 200000.00                             20070301                    1502.53
        16852967                          357                                 295000.00                             20070201                    1935.94
        16845677                          358                                 344000.00                             20070301                    2150.00
        17005144                          358                                 168000.00                             20070301                    1137.50
        17077041                          359                                 376000.00                             20070401                    1958.33
        17078561                          359                                 113600.00                             20070401                     721.83
        16813777                          357                                  80750.00                             20070201                     564.62
        16984736                          359                                 183750.00                             20070401                    1033.59
        16973887                          357                                 296000.00                             20070201                    1695.83
        17000137                          358                                 323856.00                             20070301                    1889.16
        17014697                          359                                 463120.00                             20070401                    3232.19
        17000141                          355                                 320000.00                             20061201                    1900.00
        16973898                          358                                 164000.00                             20070301                     956.67
        17000148                          359                                 488700.00                             20070401                    3410.72
        16991394                          358                                 128000.00                             20070301                     920.00
        16856694                          357                                 440000.00                             20070201                    2979.17
        16856697                          356                                  62910.00                             20070101                     456.15
        17075755                          359                                 364000.00                             20070401                    1895.83
        16859537                          358                                 103900.00                             20070301                     753.35
        16853005                          358                                 127000.00                             20070301                     873.13
        16714741                          356                                 157500.00                             20070101                    1101.27
        17088700                          359                                 409200.00                             20070401                    2642.75
        17057561                          359                                 383900.00                             20070401                    2519.34
        16849364                          357                                 724800.00                             20070201                    4379.00
        16847908                          357                                 308000.00                             20070201                    1796.67
        16856656                          358                                 164700.00                             20070301                    1046.53
        16856661                          358                                 105000.00                             20070301                     656.25
        16857392                          357                                 480000.00                             20070201                    2850.00
        17057579                          357                                 440000.00                             20070201                    2750.00
        16857396                          358                                 264000.00                             20070301                    1760.00
        16856667                          357                                 336000.00                             20070201                    2135.00
        16803648                          356                                 396000.00                             20070101                    2227.50
        16859509                          358                                 499200.00                             20070301                    3321.19
        16849387                          358                                 179920.00                             20070301                    1288.97
        16798836                          357                                 212000.00                             20070201                    1428.28
        16978813                          358                                 125850.00                             20070301                     812.78
        16771251                          356                                 118400.00                             20070101                     703.00
        16809248                          354                                 1120000.00                            20061101                    6300.00
        16852179                          357                                 283500.00                             20070201                    2104.98
        16984662                          358                                 300000.00                             20070301                    1843.40
        16809250                          356                                 179600.00                             20070101                     991.54
        16809254                          356                                 612000.00                             20070101                    2932.50
        16823836                          357                                 276000.00                             20070201                    1667.50
        16984672                          358                                 436000.00                             20070301                    3275.52
        16852192                          357                                 764000.00                             20070201                    4695.42
        16968646                          357                                  70000.00                             20070201                     437.50
        16835432                          357                                 222800.00                             20070201                    1508.54
        16809277                          357                                 450000.00                             20070201                    3093.75
        17027602                          359                                 225000.00                             20070401                    1573.23
        16819400                          356                                 536000.00                             20070101                    2903.23
        16819409                          358                                 107900.00                             20070301                     696.85
        16979514                          358                                 232000.00                             20070301                    1595.00
        16968663                          356                                 203409.00                             20070101                    1207.74
        16968669                          357                                 216000.00                             20070201                    1347.95
        17027614                          359                                 163120.00                             20070401                    1121.45
        16826700                          357                                 257600.00                             20070201                    1717.33
        16981007                          359                                 210000.00                             20070401                    1575.00
        16981009                          358                                 407200.00                             20070301                    2545.00
        16770578                          356                                 248000.00                             20070101                    1679.17
        16728385                          356                                 440000.00                             20070101                    2841.67
        17002220                          358                                 412000.00                             20070301                    2875.42
        17027639                          359                                 348000.00                             20070401                    1957.50
        17055992                          359                                 354000.00                             20070401                    2419.00
        17047978                          359                                 308320.00                             20070401                    1798.53
        16851417                          357                                  58500.00                             20070201                     429.25
        16973783                          358                                 320000.00                             20070301                    2200.00
        16973784                          357                                 173000.00                             20070201                    1194.87
        16778496                          356                                 347920.00                             20070101                    2283.22
        17033420                          358                                 629200.00                             20070301                    3801.42
        17033428                          358                                 1000000.00                            20070301                    5729.17
        16680158                          356                                 225000.00                             20070101                    1359.38
        16973755                          358                                 101250.00                             20070301                     760.66
        16981776                          358                                 119120.00                             20070301                     853.39
        16973759                          358                                 338300.00                             20070301                    2149.61
        17033430                          358                                 184000.00                             20070301                    1092.50
        16962980                          359                                 288000.00                             20070401                    1800.00
        16839867                          358                                 388000.00                             20070301                    2344.17
        17021939                          358                                 153600.00                             20070301                     896.00
        16839870                          356                                 163200.00                             20070101                    1139.00
        16847891                          357                                 572000.00                             20070201                    3813.33
        16859474                          358                                 588000.00                             20070301                    3552.50
        17021940                          358                                 103900.00                             20070301                     606.08
        17021947                          359                                 293550.00                             20070401                    2018.16
        16813745                          357                                 184000.00                             20070201                    1073.33
        17059573                          359                                 256000.00                             20070401                    1626.67
        16859390                          359                                 227000.00                             20070401                    1442.40
        16981783                          358                                 308000.00                             20070301                    2053.33
        17047998                          359                                 400000.00                             20070401                    2041.67
        16852228                          358                                 200000.00                             20070301                    1270.83
        17021959                          359                                 160000.00                             20070401                    1146.26
        17078546                          359                                 144800.00                             20070401                    1010.58
        16973860                          357                                 400000.00                             20070201                    2291.66
        16859491                          358                                 189000.00                             20070301                    1181.25
        16973868                          357                                 605600.00                             20070201                    3469.58
        17000119                          357                                 311000.00                             20070201                    1943.40
        17014676                          358                                 362300.00                             20070301                    2264.38
        16984723                          359                                 149520.00                             20070401                     981.23
        17000129                          357                                 335920.00                             20070201                    1994.53
        16851406                          358                                 276000.00                             20070301                    1897.50
        16718162                          355                                 493000.00                             20061201                    2824.48
        17013849                          359                                 269878.00                             20070401                    1939.75
        17059581                          359                                 172000.00                             20070401                     895.83
        16973779                          358                                 211050.00                             20070301                    1363.03
        16983122                          356                                 103920.00                             20070101                     717.75
        16983127                          357                                 315000.00                             20070201                    2001.56
        17003601                          355                                 134000.00                             20061201                     936.95
        17003605                          355                                 211200.00                             20061201                    1276.00
        17005064                          358                                 360000.00                             20070301                    2137.50
        16803427                          356                                 380000.00                             20070101                    2177.08
        16983131                          356                                 404000.00                             20070101                    2482.92
        16983133                          358                                 460000.00                             20070301                    2635.42
        16983138                          357                                 285300.00                             20070201                    1783.13
        16970826                          358                                 270000.00                             20070301                    1856.25
        16849166                          357                                 114499.00                             20070201                     703.69
        16704373                          355                                 376252.00                             20061201                    1881.26
        16856461                          357                                 1174242.00                            20070201                    7216.70
        16849171                          357                                 140000.00                             20070201                     990.91
        16856463                          358                                 139200.00                             20070301                     985.25
        16790858                          357                                 335000.00                             20070201                    2338.03
        16974407                          359                                  67000.00                             20070401                     429.01
        16983159                          359                                 325193.00                             20070401                    2357.88
        16807012                          357                                 154080.00                             20070201                    1043.25
        17055933                          359                                 302000.00                             20070401                    1478.54
        16803457                          355                                 251150.00                             20061201                    1569.69
        17047918                          358                                 490450.00                             20070301                    3422.93
        16775561                          357                                 584000.00                             20070201                    3526.27
        17047919                          359                                  50100.00                             20070401                     380.80
        16847734                          357                                 350000.00                             20070201                    2333.32
        16856483                          358                                 120000.00                             20070301                     787.50
        16847738                          357                                 130400.00                             20070201                     869.28
        16970859                          358                                 255000.00                             20070301                    1726.56
        16803463                          356                                 262000.00                             20070101                    1446.06
        16974422                          359                                 268792.00                             20070401                    1483.96
        17055944                          358                                 520000.00                             20070301                    3591.52
        16983172                          359                                 150225.00                             20070401                    1102.30
        16983173                          358                                 266400.00                             20070301                    1665.00
        16790885                          356                                 412000.00                             20070101                    2403.33
        16807037                          357                                 280053.00                             20070201                    1934.26
        16803476                          356                                 506300.00                             20070101                    3006.16
        16803477                          356                                 623050.00                             20070101                    3699.36
        16774852                          356                                 186464.00                             20070101                    1085.93
        17010952                          358                                 228000.00                             20070301                    1662.50
        16813601                          358                                 348950.00                             20070301                    2035.54
        16833203                          357                                 417000.00                             20070201                    2736.56
        16803480                          356                                 206750.00                             20070101                    1356.80
        17047941                          358                                 235250.00                             20070301                    1494.82
        17055960                          357                                 101700.00                             20070201                     709.78
        16839743                          357                                 560000.00                             20070201                    3266.67
        16833211                          357                                 260968.00                             20070201                    1685.42
        16680127                          354                                 812500.00                             20061101                    4993.49
        16803491                          356                                 209250.00                             20070101                    1373.20
        17047952                          359                                 112000.00                             20070401                     841.42
        17075574                          359                                 167112.00                             20070401                     887.78
        17075578                          359                                 195120.00                             20070401                    1077.22
        17033401                          359                                 240000.00                             20070401                    1600.00
        17010975                          358                                 396400.00                             20070301                    2766.54
        17010977                          358                                 506300.00                             20070301                    3058.90
        17010978                          359                                 248800.00                             20070401                    1710.50
        17010979                          358                                 112000.00                             20070301                     821.82
        16721855                          356                                 148792.00                             20070101                     867.83
        16973730                          358                                 214800.00                             20070301                    1409.63
        17078419                          359                                 251850.00                             20070401                    1574.06
        16974463                          358                                 252800.00                             20070301                    1738.00
        16974467                          358                                 102000.00                             20070301                     757.35
        17010980                          358                                 312000.00                             20070301                    1917.50
        16813635                          357                                 350000.00                             20070201                    2333.33
        17078392                          359                                 246150.00                             20070401                    1692.28
        16965691                          358                                 445206.00                             20070301                    2689.79
        16851351                          358                                 207184.00                             20070301                    1165.39
        17033394                          357                                 300000.00                             20070201                    1812.50
        17052267                          359                                 302950.00                             20070401                    2019.67
        16968530                          358                                 252000.00                             20070301                    1653.75
        16835325                          357                                 122400.00                             20070201                     876.89
        16823744                          357                                 220200.00                             20070201                    1284.50
        17042805                          357                                 229500.00                             20070201                    1319.63
        16835335                          357                                 512000.00                             20070201                    2986.67
        16835338                          358                                 288000.00                             20070301                    1860.00
        16851382                          358                                 169600.00                             20070301                    1148.33
        16823769                          357                                 156000.00                             20070201                     910.00
        16968562                          358                                 209500.00                             20070301                    1440.31
        16846207                          357                                 190400.00                             20070201                    1269.33
        17002111                          358                                 228192.00                             20070301                    1331.12
        17034819                          359                                 187080.00                             20070401                    1286.12
        16835366                          355                                 351200.00                             20061201                    1682.80
        16978706                          358                                 168000.00                             20070301                    1032.50
        17002125                          357                                 368000.00                             20070201                    2376.67
        17002127                          358                                 304362.00                             20070301                    1775.45
        16819334                          357                                 116926.00                             20070201                     730.79
        16846227                          358                                 405000.00                             20070301                    2531.25
        17002130                          358                                 265000.00                             20070301                    1297.40
        17002131                          358                                 376000.00                             20070301                    2585.00
        17002133                          358                                 175000.00                             20070301                     856.77
        16968596                          358                                 132000.00                             20070301                     945.66
        16846235                          357                                 318400.00                             20070201                    2023.17
        16661965                          355                                 264000.00                             20061201                    1677.50
        16979450                          358                                 200000.00                             20070301                    1502.53
        16978727                          359                                 342400.00                             20070401                    2247.00
        16826640                          357                                 118000.00                             20070201                     786.67
        16729755                          356                                 308000.00                             20070101                    1925.00
        17005054                          359                                 464000.00                             20070401                    2851.67
        16844453                          357                                 170250.00                             20070201                    1264.10
        16684076                          356                                 271000.00                             20070101                    1802.97
        16692099                          355                                 128000.00                             20061201                     746.67
        17011210                          358                                 424000.00                             20070301                    2915.00
        15999358                          345                                 174142.00                             20060201                    1070.25
        17011215                          359                                 993750.00                             20070401                    6935.55
        17000363                          359                                 342000.00                             20070401                    2282.26
        17051931                          359                                 372000.00                             20070401                    2208.75
        16835712                          356                                 380500.00                             20070101                    2218.94
        16963125                          358                                 164400.00                             20070301                    1044.63
        16970417                          358                                 424000.00                             20070301                    2561.67
        17051831                          359                                 625000.00                             20070401                    3125.00
        17051833                          358                                 463500.00                             20070301                    2967.85
        17051835                          358                                 257580.00                             20070301                    1368.39
        17060584                          359                                  57955.00                             20070401                     482.04
        17051839                          359                                 343200.00                             20070401                    2312.21
        16852388                          358                                  93550.00                             20070301                     670.20
        16968833                          358                                 340000.00                             20070301                    2125.00
        16968834                          358                                 399920.00                             20070301                    2332.87
        16968835                          357                                 136000.00                             20070201                     892.50
        17011127                          359                                 192222.00                             20070401                    1081.25
        16984974                          358                                 260000.00                             20070301                    1597.92
        17003204                          358                                 280300.00                             20070301                    1839.47
        17000370                          358                                 229550.00                             20070301                    1482.51
        17003209                          358                                  94000.00                             20070301                     649.23
        17048210                          359                                 319200.00                             20070401                    1928.50
        17055507                          358                                 292750.00                             20070301                    1433.26
        17060691                          359                                 520000.00                             20070401                    3998.35
        16835720                          358                                 199300.00                             20070301                    1162.58
        16970423                          358                                 440000.00                             20070301                    2795.83
        17021279                          359                                 228000.00                             20070401                    1591.25
        16849330                          358                                 427500.00                             20070301                    2805.47
        16965161                          358                                 159800.00                             20070301                     998.75
        16965162                          359                                 120000.00                             20070401                     625.00
        16980476                          358                                 145160.00                             20070301                     913.99
        16980478                          357                                 155920.00                             20070201                     974.50
        16965171                          358                                  62320.00                             20070301                     428.45
        16849356                          358                                 121860.00                             20070301                     894.17
        17011115                          359                                 246400.00                             20070401                    1719.67
        17033468                          359                                  58500.00                             20070401                     475.98
        16968600                          357                                 251850.00                             20070201                    1731.47
        16809229                          356                                 304000.00                             20070101                    2026.67
        16984647                          358                                 172000.00                             20070301                    1039.17
        17078486                          359                                 202980.00                             20070401                    1162.91
        16984654                          358                                 400000.00                             20070301                    2750.00
        16970655                          358                                 160800.00                             20070301                    1088.75
        16990258                          358                                 212000.00                             20070301                    1235.93
        16859110                          357                                 600000.00                             20070201                    3437.45
        16991848                          357                                 240000.00                             20070201                    1475.00
        16835304                          357                                 591200.00                             20070201                    3633.42
        16731942                          356                                 240800.00                             20070101                    1580.25
        16851337                          357                                  96000.00                             20070201                     620.00
        16731945                          356                                 331898.00                             20070101                    2074.36
        17033376                          359                                  98800.00                             20070401                     707.82
        16974385                          358                                 265196.00                             20070301                    1685.10
        16784927                          357                                 152800.00                             20070201                    1147.94
        16974388                          358                                 284000.00                             20070301                    1804.58
        17113525                          359                                 285000.00                             20070401                    1543.75
        17013735                          359                                 166400.00                             20070401                    1178.67
        16991806                          357                                 392000.00                             20070201                    2286.67
        17013741                          359                                 411900.00                             20070401                    2831.81
        17013746                          359                                 559960.00                             20070401                    3616.41
        16991812                          358                                 135600.00                             20070301                     776.88
        16985253                          359                                 128000.00                             20070401                     760.00
        16991817                          359                                 207100.00                             20070401                    1294.38
        17033358                          358                                 418000.00                             20070301                    3030.79
        17078372                          359                                  90000.00                             20070401                     684.07
        16968502                          357                                 189485.00                             20070201                    1144.81
        16985271                          358                                 239992.00                             20070301                    1449.96
        16968506                          357                                 156400.00                             20070201                     961.21
        16776942                          351                                 425600.00                             20060801                    2615.67
        16968508                          359                                 1331250.00                            20070401                    8875.00
        16838990                          357                                 624000.00                             20070201                    3770.00
        16980984                          359                                 108750.00                             20070401                     702.34
        17009310                          359                                 351500.00                             20070401                    3052.25
        17009314                          358                                 450000.00                             20070301                    2718.75
        16859293                          358                                 276000.00                             20070301                    1725.00
        17052212                          359                                 172000.00                             20070401                    1116.03
        16983106                          357                                 160000.00                             20070201                     950.00
        16983107                          357                                 199920.00                             20070201                    1207.85
        16856426                          357                                 198798.00                             20070201                    1283.90
        16852868                          358                                 466400.00                             20070301                    2769.25
        16978791                          358                                 200000.00                             20070301                    1333.33
        17005040                          358                                 277189.00                             20070301                    1385.71
        17005049                          359                                 336000.00                             20070401                    2100.00
        16983115                          356                                 165000.00                             20070101                    1153.71
        16970803                          358                                 374000.00                             20070301                    2181.67
        16983117                          357                                 280000.00                             20070201                    1779.17
        16844852                          357                                 135200.00                             20070201                     980.29
        17042477                          357                                 999950.00                             20070201                    6249.69
        17042479                          358                                 303200.00                             20070301                    2021.33
        16706864                          356                                 300000.00                             20070101                    1875.00
        17053331                          359                                 280000.00                             20070401                    1720.83
        17060621                          359                                 109600.00                             20070401                     730.67
        17053334                          359                                 417000.00                             20070401                    2866.88
        17042480                          358                                 171500.00                             20070301                     946.82
        17060625                          359                                 330000.00                             20070401                    1993.75
        17042481                          358                                 241744.00                             20070301                    1283.12
        16965610                          357                                 260000.00                             20070201                    1597.92
        16980921                          358                                 152577.00                             20070301                    1053.82
        16985214                          358                                 380000.00                             20070301                    2335.42
        16778341                          356                                 512000.00                             20070101                    2986.67
        17060626                          358                                 404000.00                             20070301                    2356.67
        16844406                          357                                 521700.00                             20070201                    3151.94
        17042489                          358                                 233600.00                             20070301                    1460.00
        17014868                          359                                 1123875.00                            20070401                    7375.43
        17078743                          359                                 276000.00                             20070401                    1811.25
        16813959                          358                                 206500.00                             20070301                    1247.60
        16979089                          358                                 650000.00                             20070301                    3927.08
        17060633                          358                                 222000.00                             20070301                    1202.50
        17060637                          359                                  62300.00                             20070401                     389.38
        17034474                          357                                 331850.00                             20070201                    1832.09
        17014872                          359                                 246400.00                             20070401                    1829.51
        17014873                          346                                 244000.00                             20060301                    1677.50
        16788904                          357                                 281776.00                             20070201                    1878.27
        16979098                          359                                 163120.00                             20070401                    1070.48
        17014881                          359                                 112500.00                             20070401                     656.25
        16813975                          356                                 143520.00                             20070101                     867.10
        16813978                          356                                 416000.00                             20070101                    2340.00
        17053361                          359                                 304044.00                             20070401                    1615.23
        17051908                          359                                 168000.00                             20070401                     945.00
        17051909                          359                                 288092.00                             20070401                    1380.44
        16791136                          358                                 132000.00                             20070301                     797.50
        16848004                          357                                 702300.00                             20070201                    4243.06
        17053375                          359                                 293592.00                             20070401                    1682.04
        16844442                          355                                 690000.00                             20061201                    4532.81
        16963107                          358                                 220000.00                             20070301                    1306.25
        16798789                          357                                 177920.00                             20070201                    1149.07
        17055885                          359                                 320000.00                             20070401                    1866.67
        16980925                          359                                 137592.00                             20070401                     917.28
        16965618                          359                                 164000.00                             20070401                    1077.36
        16839664                          356                                 760000.00                             20070101                    5225.00
        17013717                          358                                 256720.00                             20070301                    1631.24
        16814269                          358                                 232000.00                             20070301                    1425.83
        16985224                          358                                 332000.00                             20070301                    2178.75
        16985226                          358                                 312000.00                             20070301                    1982.50
        16846280                          358                                 284000.00                             20070301                    1686.22
        17034887                          359                                 204000.00                             20070401                    1479.14
        16849118                          357                                 154800.00                             20070201                    1095.66
        17027599                          359                                 225000.00                             20070401                    1573.23
        16819394                          356                                 650000.00                             20070101                    3588.54
        16849124                          357                                  76500.00                             20070201                     485.55
        16790805                          357                                 159400.00                             20070201                    1029.46
        16844838                          357                                 239000.00                             20070201                    1419.06
        16718886                          356                                 159200.00                             20070101                    1028.17
        17021075                          358                                 171400.00                             20070301                    1124.81
        17065354                          359                                 500000.00                             20070401                    2760.42
        16847691                          355                                 392000.00                             20061201                    2735.83
        16814271                          358                                 311250.00                             20070301                    1815.62
        16838950                          357                                 246400.00                             20070201                    1668.32
        17059469                          356                                 1330000.00                            20070101                    9143.75
        17042473                          358                                 233075.00                             20070301                    1238.21
        17034455                          359                                 504000.00                             20070401                    3465.00
        17034456                          359                                 504000.00                             20070401                    3465.00
        17042476                          358                                 178924.00                             20070301                     969.17
        16798348                          356                                 376000.00                             20070101                    2506.67
        16767893                          357                                 201000.00                             20070201                    1193.44
        17053313                          359                                 551200.00                             20070401                    3157.92
        17034441                          359                                 166000.00                             20070401                     933.75
        17042461                          358                                 264000.00                             20070301                    1430.00
        17042462                          358                                 204750.00                             20070301                    1173.05
        17042463                          359                                 207040.00                             20070401                    1423.40
        17042465                          358                                 184000.00                             20070301                     893.69
        17042467                          358                                 256500.00                             20070301                    1469.53
        17034449                          359                                 490000.00                             20070401                    3419.79
        17042469                          358                                 241459.00                             20070301                    1333.05
        16813936                          357                                 400000.00                             20070201                    2333.33
        17042470                          358                                 416000.00                             20070301                    2383.33
        17042471                          358                                 217750.00                             20070301                    1315.57
        17042472                          358                                  87120.00                             20070301                     499.12
        17016298                          356                                  79800.00                             20070101                     482.13
        17016299                          356                                 153500.00                             20070101                     959.38
        16707010                          357                                 104000.00                             20070201                     725.83
        16650154                          353                                 196000.00                             20061001                    1225.00
        16974204                          357                                 417000.00                             20070201                    2475.94
        17016274                          358                                 244000.00                             20070301                    1601.25
        17014819                          358                                 398400.00                             20070301                    2447.90
        16853107                          357                                 149400.00                             20070201                     979.76
        17016278                          358                                 239686.00                             20070301                    1398.17
        17016279                          358                                 280958.00                             20070301                    1785.25
        16798321                          355                                 360000.00                             20061201                    2025.00
        16778721                          357                                 280000.00                             20070201                    1662.50
        16798328                          356                                 334000.00                             20070101                    1809.17
        17016285                          358                                 215541.00                             20070301                    1324.68
        17016286                          358                                  68800.00                             20070301                     430.00
        16859651                          358                                 376000.00                             20070301                    2629.05
        17033703                          359                                 179132.00                             20070401                    1007.62
        17033709                          359                                 209112.00                             20070401                    1393.91
        17042458                          358                                 184728.00                             20070301                    1154.55
        16680436                          356                                 191000.00                             20070101                    1173.85
        16859105                          357                                 171200.00                             20070201                    1034.33
        16990246                          358                                 196000.00                             20070301                    1265.83
        16809762                          357                                 399000.00                             20070201                    2688.14
        17003416                          358                                  84250.00                             20070301                     561.67
        17065195                          359                                 530200.00                             20070401                    3645.13
        16990235                          358                                 209600.00                             20070301                    1462.83
        16809770                          357                                 112425.00                             20070201                     766.94
        16835936                          357                                 178220.00                             20070201                    1076.75
        16851976                          357                                 234400.00                             20070201                    1440.58
        17065181                          359                                 199920.00                             20070401                    1249.50
        17065156                          358                                 624000.00                             20070301                    3835.00
        17065157                          358                                 464000.00                             20070301                    2465.00
        16790614                          357                                 487480.00                             20070201                    3325.48
        16775311                          356                                 527000.00                             20070101                    3073.12
        17065169                          359                                 256000.00                             20070401                    1386.67
        16963317                          358                                 322400.00                             20070301                    1880.67
        16809742                          357                                 140000.00                             20070201                     966.95
        16611653                          353                                 276000.00                             20061001                    1851.50
        17065155                          359                                 552000.00                             20070401                    3392.50
        17065135                          359                                 292000.00                             20070401                    1581.67
        17034680                          358                                 254339.00                             20070301                    1457.15
        17065137                          359                                 390000.00                             20070401                    2112.50
        17060850                          357                                 432000.00                             20070201                    2876.40
        16853358                          358                                 356000.00                             20070301                    2484.58
        17065120                          359                                 549000.00                             20070401                    3202.50
        17042690                          359                                 279200.00                             20070401                    1861.33
        17034672                          358                                 464800.00                             20070301                    3243.92
        16844612                          357                                 185600.00                             20070201                    1276.00
        17034676                          358                                 224000.00                             20070301                    1353.33
        16672655                          350                                 216000.00                             20060701                    1305.00
        16853366                          354                                 170482.00                             20061101                    1189.82
        16979298                          358                                 177600.00                             20070301                    1054.50
        17065132                          358                                 439300.00                             20070301                    2425.30
        17016494                          359                                 382500.00                             20070401                    2430.47
        16853324                          358                                 136000.00                             20070301                     807.50
        16684208                          354                                 353000.00                             20061101                    2095.94
        16979263                          359                                 252000.00                             20070401                    1601.25
        17060814                          357                                 178000.00                             20070201                    1205.71
        17034651                          358                                 453640.00                             20070301                    2457.22
        17034652                          357                                 228000.00                             20070201                    1377.50
        16853342                          356                                 200000.00                             20070101                    1345.83
        16781172                          357                                  98625.00                             20070201                     657.50
        17042679                          359                                 151500.00                             20070401                    1178.35
        16781176                          357                                 172000.00                             20070201                    1247.12
        16806859                          350                                 828000.00                             20060701                    4916.25
        17065119                          358                                 735000.00                             20070301                    4593.75
        17042682                          359                                 396000.00                             20070401                    2392.50
        16767346                          358                                 245000.00                             20070301                    1582.29
        16764908                          357                                 959200.00                             20070201                    5595.34
        16772805                          356                                 128000.00                             20070101                     905.98
        16764992                          356                                  56000.00                             20070101                     344.17
        16765008                          358                                 325788.00                             20070301                    2194.90
        16775731                          357                                 170000.00                             20070201                    1203.25
        16767392                          357                                 1860000.00                            20070201                    10850.00
        16766938                          357                                 152792.00                             20070201                    1068.34
        16775840                          357                                  63750.00                             20070201                     385.16
        16775846                          357                                  71250.00                             20070201                     430.47
        16776334                          357                                 139000.00                             20070201                     912.19
        16728116                          356                                 412000.00                             20070101                    2532.08
        17155780                          360                                 460000.00                             20070501                    3216.39
        17155790                          360                                 417000.00                             20070501                    2389.06
        17155792                          359                                 335200.00                             20070401                    1920.42
        17155789                          360                                 359950.00                             20070501                    2099.71
        17148479                          359                                 249600.00                             20070401                    1326.00
        17148505                          359                                 260800.00                             20070401                    1412.67
        17148523                          359                                 250000.00                             20070401                    1380.21
        16201165                          350                                 185000.00                             20060701                    1262.03
        16662821                          354                                 471200.00                             20061101                    3040.57
        16686335                          355                                 174000.00                             20061201                    1261.62
        16728198                          358                                 213600.00                             20070301                    1312.75
        16803158                          358                                 194000.00                             20070301                    1312.65
        16805684                          357                                 508000.00                             20070201                    3122.08
        16834874                          358                                 388000.00                             20070301                    2425.00
        16834928                          357                                 324000.00                             20070201                    2295.00
        16838545                          357                                 735550.00                             20070201                    4367.33
        16843946                          358                                  86240.00                             20070301                     595.64
        16970301                          359                                 210350.00                             20070401                    1358.51
        16970334                          358                                 113380.00                             20070301                     767.68
        16980281                          358                                 176000.00                             20070301                    1291.43
        16989889                          359                                 308000.00                             20070401                    1860.83
        16989986                          358                                 478800.00                             20070301                    4514.56
        16990989                          358                                 225800.00                             20070301                    1764.06
        16991073                          359                                 780000.00                             20070401                    4793.75
        16991093                          358                                 207192.00                             20070301                    1359.70
        16994581                          359                                 513750.00                             20070401                    2943.36
        16994873                          359                                 384000.00                             20070401                    2600.00
        17001451                          359                                 312000.00                             20070401                    2047.50
        17001485                          359                                 210000.00                             20070401                    1312.50
        17003057                          358                                 260000.00                             20070301                    1652.08
        17012527                          359                                 371120.00                             20070401                    2474.13
        17012540                          360                                 142500.00                             20070501                    1058.24
        17013342                          359                                 245000.00                             20070401                    1429.17
        17013379                          359                                 249520.00                             20070401                    1611.48
        17013389                          359                                 352000.00                             20070401                    2090.00
        17013396                          359                                 264000.00                             20070401                    1734.30
        17020995                          359                                 675000.00                             20070401                    4429.69
        17021862                          359                                 220000.00                             20070401                    1482.19
        17056977                          360                                 168000.00                             20070501                     892.50
        17057197                          360                                 152000.00                             20070501                     950.00
        17058951                          360                                 285000.00                             20070501                    2149.19
        17060401                          360                                 166250.00                             20070501                    1039.07
        16711103                          356                                 792000.00                             20070101                    4702.50
        16728589                          356                                 102960.00                             20070101                     707.85
        16723657                          356                                 446577.00                             20070101                    2744.59
        16723823                          357                                  46500.00                             20070201                     353.43
        16728227                          355                                 640000.00                             20061201                    3933.33
        16813644                          356                                 359520.00                             20070101                    2434.25
        16813655                          357                                 178400.00                             20070201                    1189.33
        16813744                          356                                 496000.00                             20070101                    2945.00
        16813758                          358                                 157500.00                             20070301                    1183.24
        16813872                          357                                 560000.00                             20070201                    3558.33
        16859255                          358                                 196000.00                             20070301                    1286.25
        16853032                          358                                 391400.00                             20070301                    2871.95
        16853085                          357                                 436000.00                             20070201                    2679.58
        16853132                          358                                 309600.00                             20070301                    2325.92
        16853386                          357                                 510000.00                             20070201                    2975.00
        16856679                          358                                 187500.00                             20070301                    1250.00
        16856816                          358                                 108750.00                             20070301                     817.00
        16857003                          357                                 197212.00                             20070201                    1464.29
        16857324                          357                                 374920.00                             20070201                    2538.52
        16857347                          357                                  72500.00                             20070201                     506.93
        16849355                          358                                 242840.00                             20070301                    1644.23
        16857420                          357                                 412000.00                             20070201                    2832.50
        16857435                          358                                 450000.00                             20070301                    2906.25
        16857494                          358                                 256000.00                             20070301                    1760.00
        16857496                          358                                 180000.00                             20070301                    1237.50
        16857573                          357                                 268000.00                             20070201                    1563.33
        16857580                          357                                 215200.00                             20070201                    1389.83
        16849577                          358                                 352000.00                             20070301                    2346.67
        16851184                          357                                 396200.00                             20070201                    2476.25
        16851270                          356                                 374848.00                             20070101                    1991.38
        16851389                          358                                 408000.00                             20070301                    3065.17
        16857676                          356                                 184800.00                             20070101                    1020.25
        16859115                          358                                 301600.00                             20070301                    1853.58
        16859237                          357                                 278400.00                             20070201                    1827.00
        16859343                          357                                 296000.00                             20070201                    1942.50
        16859472                          358                                 223200.00                             20070301                    1371.75
        16859510                          357                                 357600.00                             20070201                    2309.50
        16963095                          358                                 404000.00                             20070301                    2440.83
        16963238                          358                                 320000.00                             20070301                    2200.00
        16851421                          358                                 356000.00                             20070301                    2484.58
        16851910                          355                                 321750.00                             20061201                    1977.00
        16851917                          357                                  76500.00                             20070201                     574.72
        16852022                          358                                  98982.00                             20070301                     743.62
        16852105                          358                                  93298.00                             20070301                     700.92
        16852146                          358                                 196000.00                             20070301                    1265.83
        16852218                          357                                 1350000.00                            20070201                    8296.87
        16852368                          358                                 297600.00                             20070301                    1984.00
        16852729                          357                                 333026.00                             20070201                    2220.17
        16852995                          358                                 244000.00                             20070301                    1575.83
        16981788                          358                                 392000.00                             20070301                    2409.17
        16984699                          358                                 335200.00                             20070301                    2199.75
        16984728                          358                                 364000.00                             20070301                    2123.33
        16984753                          359                                 416000.00                             20070401                    2643.33
        16984799                          358                                 220150.00                             20070301                    1238.34
        16984865                          358                                 380000.00                             20070301                    2592.27
        16984874                          358                                 159600.00                             20070301                    1097.25
        15655556                          339                                  51250.00                             20050801                     345.28
        16856495                          356                                 399200.00                             20070101                    2120.75
        16856635                          356                                 353269.00                             20070101                    2171.13
        16670123                          355                                 120000.00                             20061201                     737.49
        16574641                          354                                 287200.00                             20061101                    1916.57
        16851198                          357                                 336000.00                             20070201                    2205.00
        16846272                          358                                 246824.00                             20070301                    1568.36
        16846305                          357                                 1500000.00                            20070201                    10746.18
        17033229                          358                                 165839.00                             20070301                     967.39
        16824070                          357                                 201000.00                             20070201                    1193.44
        16801501                          355                                 696000.00                             20061201                    4276.18
        16803465                          355                                 344550.00                             20061201                    2297.00
        16789079                          355                                 432000.00                             20061201                    2655.00
        16809409                          356                                 169500.00                             20070101                     918.13
        16778911                          356                                 153963.00                             20070101                    1050.30
        16775175                          355                                 157200.00                             20061201                    1031.63
        17016601                          359                                 200000.00                             20070401                    1250.00
        16771216                          356                                 290000.00                             20070101                    1419.79
        16718135                          356                                 338000.00                             20070101                    1830.83
        16983181                          357                                 205000.00                             20070201                    1195.83
        16974105                          357                                 452000.00                             20070201                    2636.67
        16376240                          351                                 269000.00                             20060801                    1904.25
        16692757                          354                                 198000.00                             20061101                    1367.54
        16384090                          352                                 124000.00                             20060901                     917.08
        17171504                          360                                 250000.00                             20070501                    1302.08
        17171507                          360                                 388000.00                             20070501                    2222.92
        17171512                          360                                 225000.00                             20070501                    1101.56
        17171514                          360                                 217000.00                             20070501                    1175.42
        17141651                          360                                  80000.00                             20070501                     505.65
        17141814                          360                                 194500.00                             20070501                    1256.15
        17150145                          360                                 337500.00                             20070501                    2074.22
        17148207                          360                                 464000.00                             20070501                    3567.76
        17154203                          360                                 175000.00                             20070501                     984.38
        17154243                          360                                 720000.00                             20070501                    5100.00
        17155305                          360                                 343000.00                             20070501                    2108.03
        17155264                          360                                 450000.00                             20070501                    2343.75
        17148236                          360                                 406400.00                             20070501                    3175.00
        17148137                          360                                 152000.00                             20070501                    1088.95
        17148268                          360                                 412500.00                             20070501                    2320.32
        17159851                          360                                 213300.00                             20070501                    1333.13
        17159927                          360                                 332000.00                             20070501                    2144.17
        17168635                          360                                 183200.00                             20070501                    1278.59
        17170477                          359                                 135520.00                             20070401                    1139.53
        17113048                          360                                 206250.00                             20070501                    1495.46
        17127987                          360                                  74500.00                             20070501                     514.56
        17127804                          360                                 496000.00                             20070501                    2686.67
        17128045                          360                                 109250.00                             20070501                     859.48
        17128141                          360                                 150000.00                             20070501                     859.38
        17128187                          360                                 424000.00                             20070501                    2473.34
        17127864                          360                                 1000000.00                            20070501                    5416.67
        17128264                          360                                 390400.00                             20070501                    2318.00
        17129887                          360                                 352000.00                             20070501                    2236.67
        17129924                          360                                 483000.00                             20070501                    2817.50
        17129955                          360                                 125400.00                             20070501                     898.39
        17129787                          360                                 120000.00                             20070501                     870.09
        17132459                          360                                 116000.00                             20070501                     797.50
        17132544                          360                                  94400.00                             20070501                     755.53
        17132570                          360                                 233100.00                             20070501                    2024.13
        17132571                          360                                 352875.00                             20070501                    2352.50
        17132580                          360                                 192000.00                             20070501                    1738.39
        17132635                          360                                 276000.00                             20070501                    1983.75
        17141722                          360                                 350470.00                             20070501                    2510.81
        17075185                          360                                 106400.00                             20070501                     687.17
        17074960                          360                                 264000.00                             20070501                    1457.50
        17076352                          360                                 126400.00                             20070501                     671.50
        17076452                          360                                 112000.00                             20070501                     723.34
        17076459                          360                                  56000.00                             20070501                     401.20
        17076365                          360                                 1395000.00                            20070501                    8864.07
        17076509                          360                                  89600.00                             20070501                     588.00
        17076601                          360                                 227500.00                             20070501                    1497.12
        17077698                          360                                 154375.00                             20070501                    1157.82
        17077702                          360                                 224000.00                             20070501                    1624.16
        17077723                          360                                 1470000.00                            20070501                    9187.50
        17077775                          360                                 103920.00                             20070501                     617.03
        17077817                          360                                 245608.00                             20070501                    1535.05
        17088291                          360                                 226000.00                             20070501                    1318.34
        17088354                          360                                 472000.00                             20070501                    2704.17
        17088249                          360                                  92250.00                             20070501                     613.75
        17064711                          360                                 119120.00                             20070501                     863.71
        17064717                          360                                 228000.00                             20070501                    1401.25
        17064722                          360                                 373520.00                             20070501                    2334.50
        17064702                          360                                 432500.00                             20070501                    2297.66
        17064930                          360                                 512000.00                             20070501                    4493.17
        17066030                          360                                 483000.00                             20070501                    2968.44
        17112899                          360                                 124000.00                             20070501                     749.17
        17104587                          360                                 405000.00                             20070501                    2151.56
        17066050                          360                                 244000.00                             20070501                    1474.17
        17065923                          360                                 246400.00                             20070501                    1514.34
        17075018                          360                                 1000000.00                            20070501                    4791.67
        17075030                          360                                 191760.00                             20070501                    1578.03
        17075043                          360                                  61520.00                             20070501                     384.50
        17075080                          360                                 187200.00                             20070501                    1189.50
        17074933                          360                                 360000.00                             20070501                    2475.00
        17074939                          360                                 297500.00                             20070501                    1611.46
        17088701                          359                                 480000.00                             20070401                    3350.00
        17088959                          358                                 210000.00                             20070301                    1343.31
        17089048                          359                                 382500.00                             20070401                    2669.53
        17113393                          358                                 315000.00                             20070301                    2460.94
        17128613                          359                                 420000.00                             20070401                    2537.50
        17075826                          359                                 161600.00                             20070401                     925.83
        17076899                          359                                 383200.00                             20070401                    2315.17
        17078178                          359                                 240100.00                             20070401                    1450.60
        17078201                          359                                 359950.00                             20070401                    2287.18
        17078318                          359                                 288500.00                             20070401                    1442.50
        17078579                          359                                 627000.00                             20070401                    4375.94
        17078632                          359                                 330400.00                             20070401                    2305.92
        16718064                          357                                 127500.00                             20070201                     836.72
        16695692                          356                                 214470.00                             20070101                    1362.78
        16697311                          356                                  76000.00                             20070101                     518.46
        16681126                          356                                 150000.00                             20070101                    1087.61
        16681171                          355                                 119310.00                             20061201                    1047.04
        15892542                          345                                  55250.00                             20060201                     310.67
        16684027                          356                                 235000.00                             20070101                    1542.15
        16665531                          355                                 147750.00                             20061201                     938.83
        16665923                          354                                 318750.00                             20061101                    2147.48
        16672909                          355                                 303600.00                             20061201                    1929.12
        16641299                          353                                 136800.00                             20061001                     797.75
        16648707                          354                                 540000.00                             20061101                    3638.08
        16628995                          354                                 416000.00                             20061101                    2730.00
        17048086                          356                                 450000.00                             20070107                    2859.38
        17051888                          359                                 352000.00                             20070401                    2105.63
        17051899                          356                                 210000.00                             20070101                    1203.12
        17051936                          357                                 346500.00                             20070201                    2161.71
        17052148                          358                                 189750.00                             20070301                    1294.43
        17052161                          358                                 281450.00                             20070301                    1825.48
        17053276                          359                                 431200.00                             20070401                    2829.75
        17053290                          359                                 417000.00                             20070401                    2128.44
        17055951                          357                                 367200.00                             20070201                    2443.00
        17057756                          359                                 688560.00                             20070401                    4733.85
        17057861                          357                                 331500.00                             20070201                    1899.22
        17059294                          359                                 188720.00                             20070401                    1277.79
        17059410                          358                                  61800.00                             20070301                     405.56
        17059476                          359                                 186320.00                             20070401                    1203.32
        17060783                          357                                 304000.00                             20070201                    1520.00
        17065264                          359                                  60000.00                             20070401                     445.50
        17066389                          359                                 102400.00                             20070401                     650.67
        17066513                          353                                  86450.00                             20061001                     531.31
        16985207                          358                                 400000.00                             20070301                    2750.00
        16985230                          358                                 150000.00                             20070301                     875.00
        16990161                          359                                  40500.00                             20070401                     282.66
        16990290                          359                                 220800.00                             20070401                    1472.00
        16991451                          358                                 244000.00                             20070301                    1599.49
        16991471                          357                                 225256.00                             20070201                    1360.92
        16991620                          359                                 218232.00                             20070401                    1523.08
        16991624                          358                                 307200.00                             20070301                    2112.00
        16991630                          358                                 385000.00                             20070301                    2791.52
        16994939                          359                                 2000000.00                            20070401                    12708.33
        16994953                          356                                 214350.00                             20070101                    1406.67
        16995112                          356                                 284000.00                             20070101                    1713.68
        16995217                          358                                 207000.00                             20070301                    1377.18
        16995366                          358                                 287920.00                             20070301                    1709.53
        17000210                          358                                 338400.00                             20070301                    2326.50
        17000416                          357                                 204792.00                             20070201                    1343.95
        17002334                          358                                  57600.00                             20070301                     390.00
        17003261                          355                                 252000.00                             20061201                    1496.25
        17011196                          359                                 232827.00                             20070401                    1333.90
        17011225                          358                                 311760.00                             20070301                    1851.08
        17011286                          355                                 600000.00                             20061201                    3937.50
        17012666                          358                                 417000.00                             20070301                    3169.50
        17012860                          358                                 880000.00                             20070301                    5316.67
        17012920                          358                                 316000.00                             20070301                    2263.87
        17012983                          358                                 256950.00                             20070301                    1498.87
        17013485                          358                                 659800.00                             20070301                    4055.02
        17013489                          358                                 454400.00                             20070301                    3171.33
        17013563                          358                                 280000.00                             20070301                    1662.50
        17013594                          358                                 233297.00                             20070301                    1531.01
        17013853                          358                                 239200.00                             20070301                    1693.04
        17014963                          359                                 1520000.00                            20070401                    9500.00
        17014998                          359                                 328643.00                             20070401                    2190.95
        17015159                          357                                 417000.00                             20070201                    2606.25
        17016288                          359                                 336000.00                             20070401                    2310.00
        17016527                          359                                 592000.00                             20070401                    3700.00
        17021066                          359                                 223687.00                             20070401                    1398.04
        17021139                          359                                 196000.00                             20070401                    1367.92
        17021160                          358                                 305000.00                             20070301                    1969.79
        17021294                          358                                 402000.00                             20070301                    2973.12
        17021943                          358                                 356000.00                             20070301                    2039.58
        17022181                          358                                 561600.00                             20070301                    3685.50
        17022185                          358                                 402350.00                             20070301                    2724.24
        17022264                          359                                 452550.00                             20070401                    3158.42
        17027584                          359                                 248000.00                             20070401                    1601.67
        17027708                          359                                 348750.00                             20070401                    2325.00
        17033177                          359                                 147000.00                             20070401                     949.37
        17033250                          359                                 208000.00                             20070401                    1430.00
        17033283                          358                                 274872.00                             20070301                    1889.75
        17033364                          359                                 402000.00                             20070401                    2470.62
        17034538                          359                                 200000.00                             20070401                    1313.86
        17034659                          358                                 220000.00                             20070301                    1237.50
        17034761                          359                                 132000.00                             20070401                     921.25
        17034793                          359                                  47700.00                             20070401                     401.09
        17042406                          359                                 417000.00                             20070401                    2693.12
        17042414                          359                                 297600.00                             20070401                    2046.00
        17042459                          358                                 248450.00                             20070301                    1604.57
        17042563                          359                                 173520.00                             20070401                    1012.20
        17042719                          359                                 101250.00                             20070401                     696.09
        17042815                          359                                 213600.00                             20070401                    1246.00
        17043826                          359                                 196600.00                             20070401                    1372.10
        17043837                          358                                 484000.00                             20070301                    2571.25
        17043872                          358                                 123590.00                             20070301                     669.45
        17044015                          359                                  87300.00                             20070401                     672.94
        17044124                          359                                 240388.00                             20070401                    1502.43
        16965132                          359                                 102000.00                             20070401                     885.72
        16965320                          358                                 304000.00                             20070301                    2026.67
        16965330                          358                                 260800.00                             20070301                    1765.83
        16965368                          358                                 161250.00                             20070301                    1024.61
        16965438                          358                                 141000.00                             20070301                     851.87
        16965545                          358                                 360000.00                             20070301                    2475.00
        16968357                          358                                 392000.00                             20070301                    2531.67
        16968686                          356                                 348000.00                             20070101                    2102.50
        16968696                          358                                 207200.00                             20070301                    1424.50
        16970477                          355                                 388000.00                             20061201                    2505.83
        16970485                          358                                  67500.00                             20070301                     495.29
        16970618                          358                                 345000.00                             20070301                    2228.12
        16970847                          358                                 144528.00                             20070301                     963.52
        16970959                          358                                  59500.00                             20070301                     436.59
        16973767                          358                                 138942.00                             20070301                     926.16
        16973794                          358                                 300000.00                             20070301                    1906.25
        16973806                          357                                 296000.00                             20070201                    1973.27
        16973902                          357                                 372000.00                             20070201                    2363.75
        16973956                          359                                 211500.00                             20070401                    1365.94
        16974227                          358                                 372000.00                             20070301                    2286.25
        16974340                          358                                 346550.00                             20070301                    2021.54
        16974401                          358                                  56250.00                             20070301                     407.85
        16974465                          358                                  60675.00                             20070301                     439.94
        16974475                          358                                 123750.00                             20070301                     929.69
        16978685                          358                                 390000.00                             20070301                    2356.25
        16978750                          358                                 204000.00                             20070301                    1514.69
        16978908                          358                                 331200.00                             20070301                    2208.00
        16979114                          358                                 148000.00                             20070301                     863.33
        16979176                          358                                 397334.00                             20070301                    2359.17
        16979205                          358                                 249420.00                             20070301                    1454.95
        16979227                          359                                 186000.00                             20070401                    1046.25
        16979292                          358                                 220000.00                             20070301                    1352.08
        16979306                          358                                 344000.00                             20070301                    2293.33
        16980491                          358                                 138750.00                             20070301                     939.45
        16980687                          357                                 306400.00                             20070201                    1883.08
        16980761                          358                                 144390.00                             20070301                    1007.72
        16980789                          358                                 156000.00                             20070301                     991.25
        16981014                          357                                 240000.00                             20070201                    1475.00
        16981029                          358                                 227956.00                             20070301                    1424.73
        16981342                          358                                 180000.00                             20070301                    1012.50
        16981482                          358                                 116250.00                             20070301                     822.82
        16840011                          358                                 229000.00                             20070301                    1407.40
        16840148                          357                                 756800.00                             20070201                    4414.67
        16840186                          359                                 170910.00                             20070401                    1157.20
        16840278                          357                                 160000.00                             20070201                    1105.08
        16844295                          357                                 100000.00                             20070201                     614.58
        16844314                          357                                  77784.00                             20070201                     510.46
        16844721                          357                                 286400.00                             20070201                    1939.17
        16845594                          357                                  78000.00                             20070201                     479.37
        16845707                          357                                 106400.00                             20070201                     799.35
        16845774                          357                                  91875.00                             20070201                     690.23
        16845892                          357                                 232500.00                             20070201                    1477.34
        16846190                          357                                 328000.00                             20070201                    1774.87
        16847604                          357                                 332000.00                             20070201                    2178.75
        16847609                          357                                 239900.00                             20070201                    1449.40
        16847704                          357                                 188167.00                             20070201                    1332.68
        16847868                          357                                 384000.00                             20070201                    2491.59
        16847991                          358                                 304800.00                             20070301                    2063.75
        16848012                          359                                 173400.00                             20070401                    1302.70
        16848063                          358                                 1237500.00                            20070301                    7734.38
        16849031                          357                                 408000.00                             20070201                    2677.50
        16849236                          358                                  86080.00                             20070301                     631.62
        16849286                          357                                 560000.00                             20070201                    3383.33
        16849313                          358                                  93750.00                             20070301                     644.53
        16832780                          355                                 126400.00                             20061201                     961.17
        16835345                          357                                 264000.00                             20070201                    1937.14
        16835361                          355                                 188119.00                             20061201                    1175.74
        16835401                          357                                 108000.00                             20070201                     731.25
        16835481                          356                                 189600.00                             20070101                    1145.50
        16835613                          358                                 504000.00                             20070301                    3045.00
        16835738                          358                                 147000.00                             20070301                     949.37
        16835824                          357                                 326399.00                             20070201                    2107.99
        16835870                          358                                 156576.00                             20070301                    1027.53
        16838873                          357                                 162400.00                             20070201                    1107.85
        16839137                          357                                 216400.00                             20070201                    1307.42
        16839188                          357                                 469500.00                             20070201                    2738.75
        16839852                          357                                 285600.00                             20070201                    2023.00
        16819373                          356                                 408000.00                             20070101                    2380.00
        16819397                          356                                 177045.00                             20070101                    1124.97
        16819425                          357                                 277069.00                             20070201                    1327.62
        16819553                          357                                 126400.00                             20070201                     855.83
        16819641                          357                                 109592.00                             20070201                     729.12
        16823742                          357                                 509400.00                             20070201                    2069.44
        16823893                          358                                 650000.00                             20070301                    4333.33
        16823980                          356                                 1203300.00                            20070101                    7144.59
        16824026                          357                                 176000.00                             20070201                    1230.62
        16824159                          358                                 148000.00                             20070301                     984.65
        16826804                          352                                  94800.00                             20060901                     646.70
        16826805                          357                                 759200.00                             20070201                    4824.08
        16826849                          356                                 308000.00                             20070101                    2233.21
        16826908                          357                                 260650.00                             20070201                    1737.67
        16814187                          357                                 264000.00                             20070201                    1705.00
        16819212                          357                                 115216.00                             20070201                     780.11
        16819278                          358                                 191200.00                             20070301                    1175.08
        16819279                          357                                 516000.00                             20070201                    2902.50
        16806809                          359                                 600428.00                             20070401                    3627.59
        16806829                          357                                 1000000.00                            20070201                    6354.17
        16806954                          357                                 239900.00                             20070201                    1574.34
        16806992                          357                                 256000.00                             20070201                    1703.17
        16807183                          357                                 254568.00                             20070201                    1511.50
        16807251                          356                                 138000.00                             20070101                     920.00
        16807279                          357                                 832000.00                             20070201                    5026.67
        16807305                          355                                  63000.00                             20061201                     456.79
        16807349                          357                                 649000.00                             20070201                    3988.65
        16809653                          357                                 180000.00                             20070201                    1162.50
        16809671                          356                                 460000.00                             20070101                    2681.58
        16809829                          357                                 412000.00                             20070201                    2746.67
        16801614                          355                                 215000.00                             20061201                    1455.47
        16801642                          357                                 244500.00                             20070201                    1502.66
        16803512                          356                                 187500.00                             20070101                    1152.34
        16798799                          357                                 1125000.00                            20070201                    7265.62
        16801513                          357                                  59600.00                             20070201                     360.08
        16798268                          356                                 199200.00                             20070101                    1369.50
        16798635                          357                                 256000.00                             20070201                    1759.40
        16798206                          356                                 237600.00                             20070101                    1722.76
        16790918                          356                                  51088.00                             20070101                     303.34
        16791062                          357                                  75000.00                             20070201                     537.31
        16789037                          357                                 1050000.00                            20070201                    7109.37
        16789086                          355                                 415731.00                             20061201                    2953.42
        16790388                          355                                 196000.00                             20061201                    1184.17
        16790417                          357                                 230512.00                             20070201                    1392.68
        16790616                          357                                 186020.00                             20070201                    1123.87
        16781210                          358                                 331200.00                             20070301                    2139.00
        16781323                          358                                 285000.00                             20070301                    1840.62
        16784784                          356                                 109540.00                             20070101                     707.45
        16784980                          356                                 442650.00                             20070101                    2351.58
        16786199                          355                                 177217.00                             20061201                    1193.95
        16786228                          356                                 328000.00                             20070101                    1981.65
        16788554                          357                                 526400.00                             20070201                    3235.17
        16788598                          357                                  64000.00                             20070201                     439.72
        16788647                          355                                 110400.00                             20061201                     724.50
        16788727                          357                                 116250.00                             20070201                     762.89
        16777114                          356                                 528000.00                             20070101                    3135.00
        16771982                          356                                  54400.00                             20070101                     366.50
        16770800                          357                                 156000.00                             20070201                     991.25
        16774944                          356                                 304000.00                             20070101                    1805.00
        16768047                          355                                 309950.00                             20061201                    2066.33
        16768354                          356                                 273200.00                             20070101                    1792.88
        16729896                          355                                  61800.00                             20061201                     416.36
        16731785                          356                                 149500.00                             20070101                    1096.98
        16731813                          356                                 340000.00                             20070101                    2054.17
        16731953                          355                                 177000.00                             20061201                    1087.81
        16729579                          357                                  59400.00                             20070201                     408.38
        16765326                          356                                 650000.00                             20070101                    3859.37
        16721969                          357                                 1162500.00                            20070201                    8029.10
        16721971                          357                                 875000.00                             20070201                    5013.02
        16704342                          356                                 655000.00                             20070101                    3889.06
        16681413                          355                                 398250.00                             20061201                    2406.09
        16540307                          354                                 354826.00                             20061101                    2106.78
        17090584                          359                                 122000.00                             20070401                     791.28
        17090585                          360                                 150000.00                             20070501                     769.14
        17090586                          359                                 172000.00                             20070401                    1039.17
        17090587                          359                                 188000.00                             20070401                    1298.46
        17090593                          359                                  86400.00                             20070401                     546.10
        17090597                          359                                 112000.00                             20070401                     665.00
        17090599                          359                                 132000.00                             20070401                     811.25
        17090600                          360                                  93600.00                             20070501                     638.51
        17090602                          359                                 196000.00                             20070401                    1238.85
        17090603                          359                                 502000.00                             20070401                    2876.04
        17090605                          359                                 190000.00                             20070401                    1312.28
        17090606                          359                                 480000.00                             20070401                    3274.44
        17090608                          359                                 248000.00                             20070401                    1395.00
        17090609                          359                                 616000.00                             20070401                    3978.33
        17090610                          359                                 182400.00                             20070401                    1026.00
        17090611                          359                                 212000.00                             20070401                    1236.67
        17090612                          359                                 440800.00                             20070401                    2663.17
        17090614                          359                                 105600.00                             20070401                     594.00
        17090615                          359                                 864000.00                             20070401                    5670.00
        17090616                          359                                 128000.00                             20070401                     720.00
        17090617                          360                                 189200.00                             20070501                    1143.08
        17090618                          359                                 292000.00                             20070401                    1764.17
        17090619                          360                                 224000.00                             20070501                    1236.67
        17090621                          360                                 240000.00                             20070501                    1350.00
        17090578                          359                                 100000.00                             20070401                     725.06
        17090579                          359                                 112000.00                             20070401                     812.07
        17090580                          360                                 272000.00                             20070501                    1671.67
        17090581                          359                                 180000.00                             20070401                    1212.69
        17090583                          359                                 213600.00                             20070401                    1439.06
        17059647                          359                                 320000.00                             20070401                    1966.67
        17059654                          359                                 218000.00                             20070401                    1317.08
        17059656                          359                                 136000.00                             20070401                     835.83
        17059657                          359                                 207200.00                             20070401                    1413.46
        17059659                          359                                 191200.00                             20070401                    1155.17
        17059665                          359                                 420000.00                             20070401                    2865.14
        17059670                          358                                 188000.00                             20070301                    1282.49
        17059673                          358                                 227920.00                             20070301                    1353.28
        17059675                          358                                 138000.00                             20070301                     805.00
        17059677                          359                                 188000.00                             20070401                    1298.46
        17059682                          358                                 368000.00                             20070301                    2261.67
        17059686                          359                                 254000.00                             20070401                    1508.13
        17090569                          359                                 161984.00                             20070401                    1023.84
        17090570                          359                                 170000.00                             20070401                     956.25
        17090571                          359                                 165600.00                             20070401                    1060.35
        17090573                          359                                 117600.00                             20070401                     782.39
        17090574                          357                                 198500.00                             20070201                    1116.56
        17015984                          358                                 248000.00                             20070301                    1472.50
        17015985                          358                                 264000.00                             20070301                    1595.00
        17015988                          358                                 295748.00                             20070301                    1942.85
        17015989                          358                                  99200.00                             20070301                     567.67
        17015970                          358                                 340000.00                             20070301                    2018.75
        17015972                          358                                 584000.00                             20070301                    3467.50
        17015976                          358                                 156000.00                             20070301                     893.62
        17015980                          358                                 153600.00                             20070301                     880.00
        17015964                          358                                 176000.00                             20070301                    1185.74
        17015965                          358                                 120000.00                             20070301                     687.50
        17015968                          358                                 146400.00                             20070301                     986.32
        17015951                          358                                 126185.00                             20070301                     839.51
        17015954                          358                                 240000.00                             20070301                    1400.00
        16966663                          315                                 567035.00                             20030801                    2789.47
        16789095                          357                                 307689.00                             20070201                    1944.80
        16789101                          357                                 115600.00                             20070201                     638.21
        16789117                          357                                 369600.00                             20070201                    2117.50
        16789124                          357                                 209600.00                             20070201                    1359.46
        16789126                          357                                 260800.00                             20070201                    1439.83
        16839342                          356                                 340660.00                             20070101                    2125.27
        16964633                          356                                 720000.00                             20070101                    4729.88
        16964635                          357                                 271760.00                             20070201                    1641.88
        16964917                          357                                 225000.00                             20070201                    1496.93
        16964918                          357                                 720000.00                             20070201                    4275.00
        16964919                          357                                 214320.00                             20070201                    1443.91
        16964921                          357                                 174000.00                             20070201                    1157.62
        16964922                          357                                 100000.00                             20070201                     682.18
        16964925                          357                                 365600.00                             20070201                    2170.74
        16964929                          357                                  88000.00                             20070201                     578.10
        16964931                          357                                  72000.00                             20070201                     472.98
        16964934                          357                                 238400.00                             20070201                    1440.33
        16964936                          357                                 200000.00                             20070201                    1187.50
        16964940                          357                                 164000.00                             20070201                    1091.09
        16964944                          357                                 428000.00                             20070201                    2451.28
        16964947                          357                                 192000.00                             20070201                    1140.00
        16964949                          357                                 203200.00                             20070201                    1164.15
        16964953                          357                                  88000.00                             20070201                     513.21
        16549174                          351                                 166500.00                             20060801                    1178.48
        16549176                          351                                 127440.00                             20060801                     826.58
        16549198                          351                                 204750.00                             20060801                    1396.76
        16549228                          351                                  83900.00                             20060801                     550.59
        16549246                          351                                 120250.00                             20060801                     638.83
        16549111                          351                                 101565.00                             20060801                     581.88
        16770431                          356                                 207920.00                             20070101                    1348.56
        16770436                          355                                 218400.00                             20061201                    1342.20
        16770441                          356                                 216000.00                             20070101                    1282.50
        16770442                          356                                 116000.00                             20070101                     742.76
        16770453                          356                                 214400.00                             20070101                    1317.67
        16770462                          356                                 168000.00                             20070101                     945.00
        16770478                          356                                 256405.00                             20070101                    1575.82
        16770482                          355                                 207955.00                             20061201                    1383.52
        16685373                          355                                 172800.00                             20061201                    1106.45
        16685378                          355                                 105120.00                             20061201                     711.28
        16685382                          355                                 204800.00                             20061201                    1301.33
        16685405                          354                                 272400.00                             20061101                    1475.50
        17043285                          356                                 468000.00                             20070101                    2778.75
        17043286                          356                                 416000.00                             20070101                    2460.80
        17043287                          356                                 210000.00                             20070101                    1344.65
        17043288                          357                                  98650.00                             20070201                     585.73
        17043290                          357                                 157500.00                             20070201                     984.38
        17043291                          357                                 149250.00                             20070201                     906.86
        17043297                          357                                 143920.00                             20070201                     994.02
        17044150                          356                                 103500.00                             20070101                     549.84
        17044151                          355                                 308000.00                             20061201                    1700.42
        17044152                          356                                 301500.00                             20070101                    1538.91
        17044154                          355                                 147274.00                             20061201                     920.46
        17044157                          356                                 407200.00                             20070101                    2332.92
        17044158                          356                                 187200.00                             20070101                    1261.20
        17044159                          356                                 314000.00                             20070101                    1864.38
        17044160                          356                                 182703.00                             20070101                     951.06
        17044164                          356                                 126400.00                             20070101                     697.83
        17044167                          356                                 119200.00                             20070101                     596.00
        17044168                          356                                 220000.00                             20070101                    1145.83
        17044169                          356                                 564000.00                             20070101                    3054.46
        17044171                          356                                 100000.00                             20070101                     540.62
        17044173                          356                                 238900.00                             20070101                    1269.16
        17044175                          357                                 324000.00                             20070201                    1856.25
        17044176                          356                                 228000.00                             20070101                    1282.50
        17044177                          356                                 228000.00                             20070101                    1330.00
        17044179                          356                                 322000.00                             20070101                    1576.46
        17044181                          356                                 167250.00                             20070101                    1140.94
        17044188                          356                                 352000.00                             20070101                    2016.67
        17044190                          356                                 168000.00                             20070101                     997.50
        17044192                          356                                 247920.00                             20070101                    1317.08
        17044193                          357                                 324000.00                             20070201                    2025.00
        17044194                          356                                 440000.00                             20070101                    2475.00
        17044196                          356                                  60900.00                             20070101                     355.25
        17044197                          356                                 241600.00                             20070101                    1509.74
        17044198                          356                                 144000.00                             20070101                     840.00
        17044202                          357                                 220000.00                             20070201                    1426.92
        17044203                          357                                 215950.00                             20070201                    1529.65
        17044204                          357                                 219150.00                             20070201                    1552.31
        17010310                          338                                 146236.00                             20050701                     731.18
        16042804                          346                                 916300.00                             20060301                    5248.13
        16007584                          343                                 270400.00                             20051201                    1568.71
        16827098                          351                                 510000.00                             20060801                    3293.75
        16808510                          352                                 1226500.00                            20060901                    7282.24
        16809118                          353                                 534310.00                             20061001                    3005.49
        16371331                          351                                 520000.00                             20060801                    2816.67
        16639255                          473                                 421500.00                             20061001                    2505.33
        16639353                          472                                 650000.00                             20060901                    3863.50
        16639413                          472                                 892000.00                             20060901                    5012.95
        16635046                          473                                 423000.00                             20061001                    2401.54
        16639384                          473                                 103992.00                             20061001                     639.12
        16639419                          474                                 564000.00                             20061101                    3816.14
        16019600                          345                                 188000.00                             20060201                     919.97
        16019608                          345                                 332000.00                             20060201                    1520.84
        16042899                          346                                 573750.00                             20060301                    3645.70
        16066059                          345                                 196720.00                             20060201                    1372.94
        16019401                          345                                 132930.00                             20060201                     664.65
        16019483                          344                                 150500.00                             20060101                     940.63
        16019495                          345                                 148400.00                             20060201                    1020.25
        16019534                          345                                 193000.00                             20060201                    1486.39
        16244518                          348                                 417000.00                             20060501                    2562.81
        16007546                          343                                 172800.00                             20051201                     969.86
        16007547                          343                                 135680.00                             20051201                     751.31
        16007593                          343                                 163800.00                             20051201                    1056.51
        16007818                          345                                 524000.00                             20060201                    3984.58
        16007856                          344                                 845000.00                             20060101                    4753.13
        16008101                          344                                 316000.00                             20060101                    1931.67
        16008103                          344                                 188000.00                             20060101                    1189.10
        16008136                          344                                 240000.00                             20060101                    1500.00
        16008389                          345                                 300000.00                             20060201                    2093.75
        16008441                          345                                 434250.00                             20060201                    2578.36
        16008456                          345                                 254000.00                             20060201                    1349.38
        16008488                          345                                 231000.00                             20060201                    1480.50
        16008913                          346                                 248150.00                             20060301                    1706.03
        16005546                          341                                 209950.00                             20051001                    1047.74
        16005738                          341                                 400000.00                             20051001                    2458.18
        16005896                          341                                 184000.00                             20051001                    1334.13
        16005986                          342                                 626500.00                             20051101                    3589.32
        16006608                          345                                 213750.00                             20060201                    1313.61
        16006628                          341                                 238000.00                             20051001                    1381.42
        16006956                          343                                 200000.00                             20051201                    1199.64
        16006963                          343                                 144800.00                             20051201                    1029.88
        16006967                          344                                 156000.00                             20060101                     986.38
        16007143                          344                                 148000.00                             20060101                     935.46
        16007219                          343                                 263500.00                             20051201                    1454.74
        16007306                          343                                 280000.00                             20051201                    1451.33
        16007353                          342                                 184000.00                             20051101                     949.13
        16007421                          342                                 112000.00                             20051101                     513.33
        16626226                          291                                 487000.00                             20060801                    3094.22
        16146829                          340                                 142500.00                             20050901                     972.10
        16146845                          343                                  55100.00                             20051201                     375.88
        16846473                          356                                 104000.00                             20070101                     563.33
        16068545                          347                                 610000.00                             20060401                    3956.45
        16068583                          347                                 327500.00                             20060401                    1911.21
        16549131                          351                                 125910.00                             20060801                     945.92
        16146841                          340                                 284400.00                             20050901                    1718.14
        16802019                          355                                 500000.00                             20061201                    2812.50
        16802024                          355                                 544000.00                             20061201                    2606.67
        16840735                          357                                 289120.00                             20070201                    1566.07
        16840990                          356                                 127120.00                             20070101                     772.40
        16840992                          356                                 127120.00                             20070101                     772.40
        16841050                          356                                 127120.00                             20070101                     772.40
        16846458                          356                                 158555.00                             20070101                     891.37
        16846467                          356                                 632000.00                             20070101                    3421.84
        16846616                          355                                 317693.00                             20061201                    2060.56
        16846652                          356                                 1470000.00                            20070101                    9291.41
        16846662                          356                                 238984.00                             20070101                    1319.39
        16846669                          356                                 216000.00                             20070101                    1418.97
        16846689                          356                                 600000.00                             20070101                    3625.00
        16846742                          356                                 531000.00                             20070101                    2931.56
        16846772                          356                                 287920.00                             20070101                    1319.63
        16846856                          356                                 445000.00                             20070101                    2812.71
        16649313                          351                                 288000.00                             20060801                    1860.00




--------------------------------------------------------------------------------




        LOAN_SEQ                    CURRENT_BALANCE                       LOAN_TO_VALUE                         MI                             MERS_ID1
  _____________________________________________________________________________________________________________________________________________________________
        16973804                       338000.00                              80.00                            No MI                      '100212504000391220
        16803579                       440000.00                              80.00                            No MI                      '100022408294760241
        16778519                       502959.45                              57.16                            No MI                      '100390930401316942
        16807148                       270400.00                              80.00                            No MI                      '100196368001139081
        16859442                       284000.00                              80.00                            No MI                      '100204100000845032
        16962964                       408000.00                              80.00                            No MI                      '100099230612080047
        16847865                       163623.32                              80.00                            No MI                      '100022100181333303
        16974000                       189700.00                              70.00                            No MI                      '100031432006122192
        17055524                       256000.00                              80.00                            No MI                      '100022408298838274
        17027903                       445500.00                              90.00                             PMI                       '100031700003641830
        17055527                       384000.00                              80.00                            No MI                      '100022408298924603
        16819700                       213722.76                              95.00                        Republic MIC                   '100031700003572183
        16963152                       269850.00                              75.00                            No MI                      '100212504000394141
        17055529                       332800.00                              80.00                            No MI                      '100022408299048675
        16835746                       242668.00                              95.00                        Republic MIC                   '100031700003558182
        16835747                       650000.00                              69.89                        Republic MIC                   '100022408295076639
        16709794                       244000.00                              80.00                            No MI                      '100418200200608784
        17022103                       448000.00                              80.00                            No MI                      '100099230701230008
        17003238                       147969.06                              80.00                            No MI                      '100234400000176931
        17055532                       272000.00                              80.00                            No MI                      '100022408299082690
        17042597                       540000.00                              80.00                            No MI                      '100242400000165587
        16979197                       277565.18                              95.00                        Republic MIC                   '100028510001270697
        17034584                       244200.00                              79.54                            No MI                      '100418207020000605
        16844524                       417000.00                              69.50                            No MI                      '100390930401856251
        16672567                       286400.00                              80.00                            No MI                      '100022407999029779
        17000430                       224000.00                              80.00                            No MI                      '100190821061095946
        17034594                       442800.00                              60.00                            No MI                      '100015902148298084
        16832951                       304000.00                              80.00                            No MI                      '100212504000365976
        16853287                       506250.00                              75.00                            No MI                      '100050400760031640
        17000441                       243200.00                              80.00                            No MI                      '100242400000155067
        16770986                       496000.00                              80.00                        Republic MIC                   '100075900286003826
        16801716                       165592.00                              80.00                            No MI                      '100016910004120564
        17013608                       196000.00                              70.00                            No MI                      '100046900000648522
        16840316                       453033.00                              80.00                        Republic MIC                   '100057400003146117
        16965510                       117000.00                              90.00                             PMI                       '100028510001273873
        17078217                       230550.00                              79.98                            No MI                      '100031458007020820
        16859160                       260000.00                              80.00                            No MI                      '100031700003600919
        17128684                       476000.00                              70.00                        Republic MIC                   '100070460701090002
        17055786                       167600.00                              80.00                            No MI
        16981557                       246883.66                              80.00                            No MI                      '100046900000643580
        17113404                       202500.00                              75.00                            No MI                      '100031458007021455
        16840321                       152762.00                              75.00                            No MI                      '100057400003130111
        17113409                       584000.00                              80.00                            No MI                      '100015904000429260
        17078220                       298399.58                              80.00                            No MI                      '100031458007020952
        16840328                       332910.00                              90.00                        GE Capital MI                  '100057400003086685
        17078229                       232000.00                              80.00                            No MI                      '100031458007021752
        16859171                       417000.00                              79.43                            No MI                      '100022408294908840
        16985126                        84000.00                              80.00                            No MI                      '100212504000400237
        16859177                        99746.52                              54.08                            No MI                      '100022408295860917
        16847599                       124000.00                              80.00                            No MI                      '100289400000063547
        17113411                       224000.00                              80.00                            No MI                      '100031458007021547
        17033226                       200532.00                              80.00                            No MI                      '100015901129242228
        17033228                       397304.00                              79.95                            No MI                      '100015904000266878
        16778097                       339000.00                             100.00                             PMI                       '100386100002524239
        16803643                       399245.77                              62.50                            No MI                      '100022408294969636
        16845817                       550000.00                              79.37                        Republic MIC                   '100022408295301771
        17130520                       399200.00                              80.00                            No MI                      '100022408299808490
        16803367                       200000.00                              80.00                            No MI                      '100022408293619018
        16710005                       238905.26                              79.70                            No MI                      '100031700003519812
        16640581                       114200.06                              80.00                            No MI                      '100386100002394567
        16605477                       466700.84                              80.00                        Republic MIC                   '100386100002368066
        16706969                       920000.00                              80.00                            No MI                      '100073500011877247
        17033422                        97600.00                              80.00                            No MI                      '100022408298253557
        16970648                       178546.80                             100.00                             PMI                       '100199300007422499
        16981345                       160000.00                              80.00                            No MI                      '100031700003614365
        17003217                       184000.00                              80.00                            No MI
        17013825                       276000.00                              80.00                            No MI                      '100385700009180975
        17016323                       658500.00                              79.53                        Republic MIC                   '100016900061551132
        17021158                       256350.75                              90.00                        GE Capital MI                  '100083300000016875
        17013650                       263317.00                             100.00                             PMI                       '100188601000151842
        17033174                        59958.71                              75.00                            No MI                      '100031432006122457
        17033294                       304320.00                              80.00                            No MI                      '100016910004322764
        17033429                       160690.00                              80.00                            No MI                      '100188601000151271
        17034438                       239640.00                              80.00                            No MI                      '100188601000155827
        17042468                       170700.00                              69.99                            No MI                      '100183300000374570
        16809579                       206899.11                              80.00                            No MI                      '100212504000383722
        16849548                        76000.00                              80.00                            No MI                      '100031700003597404
        16776281                       650000.00                              72.22                            No MI                      '100022100174990135
        16314724                       137583.55                              80.00                            No MI                      '100265600005075820
        16540158                        95141.20                              70.00                            No MI                      '100265600005093278
        16422796                       147750.00                              75.00                            No MI                      '100030200010123683
        17058812                       396000.00                              80.00                            No MI                      '100386100002701712
        17058892                       136000.00                              80.00                            No MI                      '100386100002703023
        17058903                       256000.00                              80.00                            No MI                      '100386100002703171
        17058910                       225150.00                              95.00                        Republic MIC                   '100386100002703262
        17058934                       245655.00                              75.00                            No MI                      '100386100002703593
        17058973                       451920.00                              80.00                        Republic MIC                   '100386100002704161
        17059002                       432000.00                              80.00                            No MI                      '100386100002704617
        17060297                       404000.00                              80.00                            No MI                      '100386100002704807
        17060329                       460800.00                              80.00                            No MI                      '100386100002705127
        17060336                       372000.00                              80.00                            No MI                      '100386100002705192
        17060269                       244000.00                              80.00                            No MI                      '100386100002705341
        17054990                       174800.00                              95.00                             PMI                       '100386100002695153
        17054995                       256000.00                              80.00                            No MI                      '100386100002695203
        17055001                       492000.00                              78.72                        Republic MIC                   '100386100002695286
        17055019                       227813.11                              80.00                            No MI                      '100386100002695583
        17055042                       312000.00                              80.00                            No MI                      '100386100002695914
        17055073                       414200.00                              95.00                       Radian Guaranty                 '100386100002696334
        17054904                       799996.00                              80.00                            No MI                      '100520100000102894
        17055151                       397000.00                              74.91                            No MI                      '100386100002697480
        17055188                        75920.00                              80.00                            No MI                      '100386100002697936
        17055196                       381948.00                              80.00                            No MI                      '100386100002698066
        17057066                       110400.00                              80.00                            No MI                      '100386100002698868
        17057011                       196000.00                              80.00                            No MI                      '100386100002699122
        17051539                       402107.00                              73.44                            No MI                      '100386100002688828
        17051615                       301600.00                              80.00                            No MI                      '100386100002688935
        17051542                       160400.00                              78.24                            No MI                      '100386100002689008
        17051502                       115846.31                              90.00                             PMI
        17051652                       420000.00                              80.00                            No MI                      '100386100002689420
        17051711                       193600.00                              80.00                            No MI                      '100386100002690220
        17051554                       760000.00                              79.83                            No MI                      '100386100002690394
        17051728                       227200.00                              80.00                            No MI                      '100386100002690493
        17051527                       562500.00                              75.00                        Republic MIC                   '100410900007020202
        17052744                       220000.00                              77.19                            No MI                      '100386100002691673
        17052819                       292000.00                              80.00                            No MI                      '100386100002692127
        17052828                       300000.00                              80.00                            No MI                      '100386100002692226
        17052752                       288644.00                              74.01                            No MI                      '100386100002692770
        17052876                       280000.00                              80.00                            No MI                      '100386100002692861
        17052719                       134805.00                              95.00                        Republic MIC                   '100022100176538098
        17052910                       583500.00                             100.00                             PMI                       '100386100002693265
        17052919                       376372.00                              80.00                            No MI                      '100386100002693372
        17052928                       185600.00                              80.00                            No MI                      '100386100002693463
        17054944                       560000.00                              80.00                            No MI                      '100386100002694503
        17043539                       506707.02                              80.00                            No MI                      '100386100002685469
        17043543                       312000.00                              80.00                            No MI                      '100386100002685519
        17047741                       289600.00                              80.00                            No MI                      '100386100002685816
        17047751                       218400.00                              80.00                            No MI                      '100386100002685949
        17047191                       148000.00                              80.00                            No MI                      '100509852640000004
        17047782                       487000.00                             100.00                             PMI                       '100386100002686442
        17047196                       181300.00                              70.00                            No MI                      '100509852620000008
        17047833                       239826.29                              80.00                            No MI                      '100386100002687226
        17047899                       616000.00                              80.00                        Republic MIC                   '100386100002687986
        17051576                       180000.00                              80.00                            No MI                      '100386100002688398
        17043438                       382500.00                              75.00                            No MI                      '100386100002684009
        17043319                       737600.00                              80.00                            No MI                      '100415700000009490
        17043512                       143920.00                              80.00                            No MI                      '100386100002685139
        17043523                       208400.00                              79.97                            No MI                      '100386100002685303
        17032737                       434850.00                              75.00                        Republic MIC                   '100386100002675031
        17032621                       496800.00                              80.00                            No MI                      '100022100176370831
        17032818                       246969.54                              75.00                            No MI                      '100386100002676310
        17034235                       375200.00                              80.00                            No MI                      '100386100002677813
        17034292                       216000.00                              90.00                             PMI                       '100386100002678795
        17034303                       139192.00                              80.00                            No MI                      '100386100002678936
        17034324                       457162.00                             100.00                             PMI                       '100386100002679322
        17034344                       288000.00                              80.00                            No MI                      '100386100002679678
        17034363                       396000.00                              80.00                            No MI                      '100386100002679959
        17034193                       1382250.00                             75.00                            No MI                      '100482900000001608
        17042827                       480000.00                              80.00                            No MI                      '100386100002680403
        17020914                        50000.00                             100.00                             PMI                       '100386100002667202
        17021010                       202399.92                              80.00                            No MI                      '100386100002668754
        17021717                       212000.00                              80.00                            No MI                      '100386100002668952
        17021773                       348300.00                              90.00                             PMI                       '100386100002669786
        17021812                       207825.25                              80.00                            No MI                      '100386100002670271
        17021868                       352000.00                              80.00                            No MI                      '100386100002671121
        17021878                       171200.00                              80.00                            No MI                      '100386100002671352
        17027399                       220000.00                              80.00                            No MI                      '100386100002672418
        17027164                       176747.49                              80.00                            No MI                      '100386100002672442
        17027431                       769000.00                              64.08                            No MI                      '100386100002672913
        17027483                       539999.42                              80.00                        Republic MIC                   '100386100002673630
        17013170                       231920.42                              80.00                            No MI
        17013299                       122400.00                              80.00                            No MI                      '100386100002659605
        17013208                       268000.00                              80.00                            No MI                      '100386100002659902
        17013337                       295905.54                              80.00                            No MI                      '100386100002660223
        17013345                       157500.00                              90.00                        Republic MIC                   '100386100002660330
        17013350                       160000.00                              80.00                            No MI                      '100386100002660397
        17013353                       399695.62                              57.14                            No MI                      '100386100002660447
        17013190                       179896.44                              80.00                            No MI                      '100461000000158741
        17014440                       396000.00                              80.00                            No MI                      '100375717624792002
        17014602                       299273.35                             100.00                             PMI                       '100386100002663060
        17014611                       511200.00                              80.00                            No MI                      '100386100002663268
        17016094                       289600.00                              80.00                            No MI                      '100386100002664530
        17016043                       115192.07                              89.61                        Republic MIC                   '100386100002664696
        17016112                       166250.00                              95.00                             PMI                       '100386100002664779
        17016116                       221000.00                              65.00                            No MI                      '100386100002664811
        17016149                       416521.69                              76.86                            No MI                      '100386100002665412
        17016156                       417000.00                              75.83                            No MI                      '100386100002665545
        17016211                       144797.72                              90.00                        Republic MIC                   '100386100002666410
        17016064                       154000.00                              70.00                            No MI                      '100386100002666691
        17008815                       147120.00                              80.00                            No MI                      '100386100002652527
        17008781                       332000.00                              80.00                            No MI                      '100386100002652642
        17008859                       214800.00                              80.00                            No MI                      '100386100002653152
        17010819                       272000.00                              59.65                            No MI                      '100386100002654739
        17010821                       265600.00                              80.00                            No MI                      '100386100002654754
        17010876                       454000.00                              79.97                        Republic MIC                   '100386100002655686
        17010910                       210131.00                              80.00                            No MI                      '100386100002656197
        17010936                       871000.00                              65.00                            No MI                      '100386100002656643
        17012387                       186390.00                              80.00                            No MI                      '100022100176200301
        17012428                       975000.00                              75.00                            No MI                      '100386100002657609
        17012441                       573750.00                              75.00                            No MI                      '100386100002658821
        16997863                       228750.00                              61.00                            No MI                      '100386100002643120
        16997918                       292773.00                             100.00                             PMI                       '100386100002643898
        17001422                       344013.08                              75.00                            No MI                      '100386100002644920
        17001599                       311829.00                              80.00                            No MI                      '100386100002646743
        17002886                       417000.00                              79.43                            No MI                      '100415700000009110
        17002914                       417000.00                              90.65                        Republic MIC                   '100386100002649119
        17003085                       188539.27                              80.00                            No MI                      '100386100002649309
        17004493                       175200.00                              80.00                            No MI                      '100386100002650521
        17004509                       164000.00                              80.00                            No MI                      '100386100002650844
        17004530                       358000.00                              80.00                            No MI                      '100386100002651149
        17004545                       245916.00                              80.00                            No MI                      '100386100002651362
        16991039                       220000.00                              80.00                            No MI                      '100386100002636819
        16991049                       145000.00                              61.70                            No MI                      '100386100002636926
        16991072                       156000.00                              80.00                            No MI                      '100386100002637205
        16991114                       148000.00                              80.00                            No MI                      '100386100002637759
        16991135                       340000.00                              80.00                            No MI                      '100386100002638013
        16990978                       173600.00                              80.00                        Republic MIC                   '100386100002638146
        16991141                       556000.00                              80.00                            No MI                      '100386100002638153
        16994857                       382400.00                              80.00                            No MI                      '100386100002639888
        16994907                       302470.00                              80.00                            No MI                      '100386100002640852
        16980330                       289216.00                              80.00                            No MI                      '100386100002627750
        16982692                       2000000.00                             57.14                            No MI                      '100386100002628667
        16982763                       233850.00                              79.99                            No MI                      '100386100002630002
        16984200                       147920.00                              80.00                            No MI                      '100386100002630804
        16984311                        87200.00                              80.00                            No MI                      '100386100002632628
        16989944                       303000.00                              75.75                            No MI                      '100386100002634897
        16989963                       356000.00                              80.00                            No MI                      '100386100002635142
        16980207                       227461.02                              70.00                            No MI                      '100386100002625689
        16980210                       180000.00                             100.00                             PMI                       '100386100002625721
        16980317                       137920.00                              80.00                            No MI                      '100386100002627529
        16968105                       360000.00                             100.00                             PMI                       '100386100002615854
        16968001                       243010.69                              80.00                            No MI                      '100381020107003100
        17021682                       315000.00                              78.75                            No MI                      '100386100002616845
        16970252                       311200.00                              80.00                            No MI                      '100386100002618783
        16970147                       320000.00                              80.00                            No MI                      '100386100002618981
        16970279                       176000.00                              80.00                            No MI                      '100386100002619187
        16978535                       415320.00                              80.00                            No MI                      '100386100002623064
        16971808                       196800.00                              80.00                            No MI                      '100386100002620607
        16971931                       171762.48                              80.00                            No MI                      '100386100002621738
        16978645                       568000.00                              80.00                            No MI                      '100386100002624732
        16965041                       323529.49                              80.00                            No MI                      '100386100002613727
        16857134                       255000.00                             100.00                             PMI                       '100386100002606143
        16857194                       183920.95                              68.63                            No MI                      '100386100002607018
        16858907                       174120.23                              80.00                            No MI                      '100386100002609048
        16858974                       279200.00                              80.00                            No MI                      '100386100002609931
        16859000                       224000.00                              80.00                            No MI                      '100386100002610319
        16912721                        54750.00                              75.00                            No MI                      '100386100002611622
        16852508                       299873.09                              59.41                            No MI                      '100386100002602837
        16852509                       456000.00                              80.00                            No MI                      '100386100002602944
        16852498                       408000.00                              80.00                            No MI                      '100386100002602068
        16847169                       143038.85                              80.00                            No MI                      '100381021206021100
        16848828                       115000.00                             100.00                             PMI                       '100386100002593713
        16848745                       151828.95                              80.00                            No MI                      '100381021206024104
        16851464                       278182.82                              80.00                            No MI                      '100505700175659872
        16843965                       164792.00                              80.00                            No MI                      '100386100002587061
        16845391                       118596.89                              80.00                            No MI                      '100386100002588010
        16845338                       238400.00                              80.00                            No MI                      '100528300175595011
        16847325                       495242.84                              80.00                        Republic MIC                   '100386100002592079
        16838441                       624000.00                              80.00                        Republic MIC                   '100386100002579936
        16838509                       472500.00                              90.00                             PMI                       '100386100002580918
        16980147                       164880.58                              84.62                        Republic MIC                   '100386100002582302
        16834852                       168000.00                              80.00                            No MI                      '100194972106113420
        16834866                       820000.00                              80.00                            No MI                      '100170600000013150
        16832446                       227545.25                              80.00                            No MI                      '100307800200662659
        16823339                       114117.03                              80.00                            No MI                      '100505700175374571
        16825988                       999999.00                              58.82                            No MI                      '100386100002567212
        16823496                       183750.00                              75.00                            No MI                      '100386100002565265
        16812391                       485950.00                              79.27                        Republic MIC                   '100386100002558856
        16818828                       171572.16                              80.00                            No MI                      '100386100002561272
        16818849                       287700.22                              80.00                            No MI                      '100386100002561611
        16397330                       294600.00                              78.56                            No MI                      '100418200200604569
        16803110                        97871.35                              80.00                            No MI                      '100386100002547057
        16802952                       167614.14                              80.00                            No MI                      '100509851020000006
        16801309                       106250.00                              83.66                        Republic MIC                   '100386100002543767
        16801182                       424772.25                              80.00                            No MI                      '100022100175169804
        16801333                       336957.08                              74.98                            No MI                      '100386100002544179
        16798049                       812250.00                              75.00                            No MI                      '100386100002540268
        16780567                       271000.00                              88.27                        Republic MIC                   '100386100002527836
        16785048                       203708.00                              80.00                            No MI                      '100392209061010071
        16785144                       114681.23                              80.00                            No MI                      '100386100002530053
        16786999                       558777.65                              80.00                            No MI                      '100173000000009695
        17154645                       332000.00                              80.00                            No MI                      '100022408393157166
        16778144                       672000.00                              80.00                        Republic MIC                   '100386100002524957
        17027377                       173520.00                              80.00                            No MI                      '100386100002672111
        17032752                       326400.00                             100.00                             PMI                       '100386100002675353
        17032812                       583200.00                              80.00                        Republic MIC                   '100386100002676237
        17034255                       395000.00                              72.48                            No MI                      '100386100002678100
        17034208                       648000.00                              80.00                        Republic MIC                   '100386100002678357
        17043520                       505000.00                             100.00                             PMI                       '100386100002685279
        17047762                       577160.00                              80.00                            No MI                      '100386100002686210
        17051595                       312720.00                              80.00                        Republic MIC                   '100386100002688653
        17052800                       184000.00                              76.67                            No MI                      '100386100002691863
        17052977                       394000.00                              80.00                            No MI                      '100386100002694198
        17055078                       237600.00                              80.00                            No MI                      '100386100002696391
        16857237                        86031.14                              70.00                            No MI                      '100386100002607638
        16965000                       313000.00                              77.28                            No MI                      '100386100002613719
        16965084                       344000.00                              80.00                            No MI                      '100386100002614477
        16848900                       530000.00                              77.49                        Republic MIC                   '100386100002594976
        16832493                       183600.00                              80.00                            No MI                      '100386100002572436
        16780576                       154028.79                              80.00                            No MI                      '100386100002527935
        16780588                       368895.18                              93.42                        Republic MIC                   '100386100002528123
        16790269                       285000.00                              95.00                        Republic MIC                   '100386100002537611
        16798036                       183795.75                              80.00                            No MI                      '100386100002540045
        16776260                        61465.42                              77.42                            No MI                      '100022100174984112
        16716232                       280000.00                              80.00                            No MI                      '100386100002485506
        16709184                       162800.00                              80.00                            No MI                      '100154070001022339
        16697301                       360000.00                              75.00                            No MI                      '100386100002464337
        17009060                       191920.00                              80.00                            No MI                      '100022408297916121
        17009064                       640000.00                              75.29                        Republic MIC                   '100022408294595290
        17009044                       428499.58                              74.07                            No MI                      '100022408297676063
        16857561                       288000.00                              80.00                            No MI                      '100214106122700078
        17027938                       736000.00                              80.00                            No MI                      '100369300070214413
        17057583                       121600.00                              78.45                            No MI                      '100229900587020482
        17077133                       480000.00                              80.00                            No MI                      '100022408393024440
        16970683                       357800.00                              79.99                            No MI                      '100039266661787507
        17088722                       417000.00                              74.47                            No MI                      '100031458007020549
        17055576                       316000.00                              80.00                            No MI                      '100251800000047578
        17113459                       227438.00                              80.00                            No MI                      '100291300000616540
        17060538                       318300.00                              79.99                            No MI                      '100079600400616216
        17088958                       109836.21                             100.00                        Republic MIC                   '100378000110038348
        17016432                       470012.53                              95.00                        Republic MIC                   '100272407020187866
        16688285                       723823.71                              80.00                            No MI                      '100506211571297001
        17148468                       400000.00                              19.78                            No MI                      '100022408298676195
        17148508                       108637.27                              80.00                            No MI                      '100022408299944832
        17167151                       271500.00                              60.33                            No MI                      '100022408296999888
        17167152                       862500.00                              75.00                            No MI                      '100022408299421492
        16365915                       198750.00                              75.86                            No MI                      '100418200200602837
        17155778                       999000.00                              71.61                            No MI                      '100022408293822166
        17167214                        95000.00                              47.74                            No MI                      '100065500000280411
        17150071                       747377.00                              80.00                        Republic MIC                   '100386100002756294
        17155403                       278000.00                              53.46                            No MI                      '100386100002763654
        17151497                       420000.00                              80.00                        Republic MIC                   '100022408297335314
        17151502                       320000.00                              79.01                        Republic MIC                   '100022406299974748
        17151504                       460000.00                              80.00                        Republic MIC                   '100022408299168572
        17151541                       200000.00                              80.00                            No MI                      '100022408299073608
        17130569                       455000.00                              65.00                            No MI                      '100086600210070407
        17064787                       368000.00                              80.00                            No MI                      '100386100002709863
        17064846                       580000.00                              80.00                        Republic MIC                   '100386100002710804
        17065949                       156000.00                              80.00                            No MI                      '100386100002712362
        17065971                       240800.00                              80.00                            No MI                      '100386100002712669
        17075024                       245600.00                              80.00                            No MI                      '100386100002715761
        17075056                       417000.00                              79.43                            No MI                      '100386100002716215
        17075081                       760000.00                              80.00                            No MI                      '100386100002716678
        17075150                       368000.00                              80.00                            No MI                      '100386100002717668
        17075242                       356000.00                              80.00                            No MI                      '100386100002719037
        17076417                       408000.00                              80.00                            No MI                      '100386100002719789
        17077691                       238000.00                              52.77                            No MI                      '100386100002723526
        17077808                       360000.00                              80.00                            No MI                      '100386100002725380
        17088379                       382500.00                              85.00                        Republic MIC                   '100386100002729275
        17112894                       236250.00                              75.00                        Republic MIC                   '100386100002732725
        17104575                       450000.00                              75.00                            No MI                      '100170600000020734
        17112981                       247000.00                              95.00                       Radian Guaranty                 '100386100002733772
        17132591                       190400.00                              80.00                            No MI                      '100386100002747640
        17151492                       332000.00                              80.00                            No MI                      '100022408297332725
        17059319                       396000.00                              64.92                            No MI                      '100022408298519254
        17171516                       388000.00                              80.00                            No MI                      '100022408394155912
        17155802                       324200.00                              80.00                            No MI                      '100022408393407967
        17155803                       440000.00                              80.00                            No MI                      '100022408393497349
        17148515                       150000.00                              31.66                            No MI                      '100022408298551224
        17155807                       186000.00                              60.98                            No MI                      '100022408393539108
        17148559                       332000.00                              80.00                            No MI                      '100022408295787060
        17148510                       247800.00                              79.98                            No MI                      '100022408393032039
        16389049                       169400.00                              70.00                            No MI                      '100265600005074419
        17077022                       488000.00                              80.00                            No MI                      '100022408298758753
        17151516                       450000.00                              67.16                        Republic MIC                   '100022408299483179
        17077024                       340000.00                              80.00                            No MI                      '100022408298780849
        17151591                       319331.50                              80.00                            No MI                      '100022408299946290
        17151596                       468000.00                              80.00                            No MI                      '100022408393111338
        17155791                       288000.00                              80.00                            No MI                      '100022408299628757
        17128577                       204000.00                              80.00                        Republic MIC                   '100022408393069973
        17148495                        86928.69                              75.00                        Republic MIC                   '100022408298502953
        17155785                       205000.00                              79.93                            No MI                      '100022408298645554
        17001992                       287900.00                              79.99                            No MI                      '100031458007010920
        17013576                       152500.00                              57.45                            No MI                      '100015901172081382
        17001996                       270300.00                              79.99                            No MI                      '100031458007011456
        17078182                       178800.00                              79.98                            No MI                      '100031458007021463
        17078185                       194100.00                              79.98                            No MI                      '100031458007020853
        17078188                       324150.00                              80.00                            No MI                      '100031458007021950
        16991647                        99768.86                              79.92                            No MI                      '100307100000177002
        16851140                       153600.00                              80.00                            No MI                      '100183300000367541
        17089041                       208000.00                              80.00                            No MI                      '100234400000180107
        16851145                       181530.95                              80.00                            No MI                      '100098900061014454
        16803924                       319920.00                              80.00                            No MI                      '100289400000061756
        17013589                       184856.00                              79.00                            No MI                      '100015902047250764
        16851149                       412050.00                              80.00                            No MI                      '100183300000368325
        17078194                       195150.00                              79.98                            No MI                      '100031458007021943
        16982905                       203200.00                              80.00                            No MI                      '100188601000153962
        17078198                       183150.00                              79.99                            No MI                      '100031458007021158
        16856952                       313123.18                              95.00                        GE Capital MI                  '100057400003093038
        16856957                       133087.96                              80.00                            No MI                      '100057400003159409
        17059360                       519198.99                              80.00                            No MI                      '100022408298592509
        16814175                       190832.00                              80.00                            No MI                      '100057400002989939
        16965532                       100000.00                              66.67                            No MI                      '100031700003590813
        17059369                       464000.00                              80.00                            No MI                      '100022408298727287
        16974283                       409900.00                             100.00                        Republic MIC                   '100212504000397243
        16980848                       150700.00                              79.98                            No MI                      '100140200061204868
        17052102                       167584.08                              80.00                            No MI                      '100016910005549555
        17033230                       280000.00                              80.00                            No MI                      '100015904000507263
        17012900                       254412.00                              75.00                        Republic MIC                   '100289400000066870
        17113422                       187268.04                              80.00                            No MI                      '100015904000442461
        17113428                       288000.00                              80.00                            No MI                      '100015904000529291
        17113429                       309500.00                              79.99                            No MI                      '100031458007021554
        17004861                       223740.00                              80.00                            No MI                      '100015904000308969
        17052085                       155916.00                              80.00                            No MI                      '100016910005186473
        17052087                       160406.00                              80.00                            No MI                      '100016910005212964
        17004864                       292500.00                              75.00                            No MI                      '100015904000322168
        17052088                       260000.00                              80.00                            No MI                      '100016910004361473
        16803950                       532498.75                              75.00                        Republic MIC                   '100022408294567679
        17052089                       124788.94                              80.00                            No MI                      '100016910005180773
        17012886                       167920.00                              80.00                            No MI                      '100234400000177335
        16833058                       175643.34                              80.00                            No MI                      '100031432006113308
        17059374                       420000.00                              80.00                            No MI
        17078247                       232000.00                              80.00                            No MI                      '100031458026120080
        16801875                       106000.00                              46.09                            No MI                      '100096000061130012
        17078249                       280000.00                              80.00                            No MI                      '100031458007020630
        17059379                        97823.62                              79.98                            No MI                      '100022408299178027
        17012911                       142400.00                              80.00                            No MI                      '100234400000177681
        17033248                       179888.00                              80.00                            No MI                      '100015901129325320
        16824319                       1031250.00                             75.00                            No MI                      '100031236307943069
        16991712                       246500.00                              85.00                        Republic MIC                   '100311300061206575
        16991717                       149139.79                              80.00                            No MI                      '100057400002934042
        16985156                        98290.39                              74.55                            No MI                      '100031700003602386
        16980863                       224000.00                              80.00                            No MI                      '100234400000175826
        16985157                       380000.00                              80.00                            No MI                      '100293000182419014
        16980865                       548000.00                              80.00                            No MI                      '100251800000046075
        17013657                       676000.00                              80.00                            No MI                      '100039258827875409
        17066688                       500000.00                              69.44                            No MI                      '100031700003655004
        16980873                       367900.00                              80.00                            No MI                      '100140200070101683
        16985167                       204750.00                              79.98                            No MI                      '100031458006123112
        17052132                       107199.68                              64.97                            No MI                      '100187100511429988
        17052133                       650000.00                              63.11                            No MI                      '100187100511447071
        17044115                       472500.00                              75.00                        Republic MIC                   '100098500040327306
        17004914                       107806.18                              90.00                             PMI                       '100142000000269800
        17033264                       487115.27                              80.00                        Republic MIC                   '100015904000394563
        17033267                       184000.00                              80.00                            No MI                      '100015902303345886
        17033269                       218040.90                              80.00                            No MI                      '100015904000502488
        17013668                       787200.00                              80.00                            No MI                      '100297130612010046
        17013669                       352000.00                              80.00                            No MI                      '100022408296503185
        16968404                       262500.00                              75.00                            No MI                      '100050400760029230
        17057947                       480000.00                              48.00                            No MI                      '100351000183563116
        16965574                       384800.00                              80.00                            No MI                      '100055507010076681
        16980883                       368000.00                              80.00                            No MI                      '100234400000175560
        17033273                       184000.00                              80.00                            No MI                      '100015904000399901
        16982930                       256000.00                              80.00                            No MI                      '100251800000045952
        16991680                       436000.00                              80.00                            No MI                      '100212504000401037
        16968355                       206955.00                              75.00                            No MI                      '100199300007421582
        16856985                       243200.00                              80.00                            No MI                      '100096000061219005
        16856988                       125611.40                              90.00                        GE Capital MI                  '100139402000037077
        17042614                       264000.00                              80.00                            No MI                      '100234400000178770
        17004871                       116550.00                              70.00                            No MI                      '100065500000274091
        17052096                       212000.00                              44.17                            No MI                      '100086600117002016
        17044128                       114000.00                              71.25                            No MI                      '100030200022023897
        17016507                       244000.00                              80.00                            No MI                      '100031700003640139
        16824341                       224589.00                              80.00                            No MI                      '100057400003066372
        17033276                       108000.00                              69.90                            No MI                      '100016910005463591
        17033278                       274624.73                              80.00                            No MI                      '100016910005238829
        17113468                       236900.00                              74.99                            No MI                      '100031458007021851
        17076821                       216800.00                              80.00                        Republic MIC                   '100065500000278613
        17033279                       222250.00                              79.99                            No MI                      '100016910002867547
        16723773                       243665.23                              68.44                            No MI                      '100022408293287428
        16979217                       180000.00                             100.00                        Republic MIC                   '100028510001273980
        16982944                       525600.00                              80.00                            No MI                      '100022408297229046
        16856994                        53250.00                              75.00                            No MI                      '100098500040315988
        17042625                       318028.00                              80.00                            No MI                      '100206310006587672
        17009174                       514850.00                              89.99                        Republic MIC                   '100299400000090274
        17009178                       127120.00                              80.00                            No MI                      '100046900000661376
        16723781                       205900.00                              90.00                        GE Capital MI                  '100022408293508963
        16995260                       739490.73                              80.00                        Republic MIC                   '100085600024855069
        16982959                       253820.00                              80.00                            No MI                      '100206310006574829
        16853300                       226000.00                              79.97                            No MI                      '100031700003592074
        16965582                       201600.00                              80.00                            No MI                      '100199300006421203
        17078289                        69600.00                              80.00                            No MI                      '100031432007022102
        17033280                       210600.00                              65.00                            No MI                      '100016900073603574
        17016513                        41256.32                              70.00                            No MI                      '100251800000047255
        17004930                       400000.00                              80.00                            No MI                      '100234400000178481
        17033282                       247000.00                              65.00                            No MI                      '100016900063307160
        17013680                       201550.00                              79.99                            No MI                      '100031458007012546
        17052156                       573900.00                              79.99                            No MI                      '100187100511466162
        17044138                       240000.00                              80.00                            No MI                      '100429220070123067
        17033284                       219132.00                              80.00                            No MI                      '100016910002351591
        17033285                        76080.00                              80.00                            No MI                      '100016910005191473
        16771053                       119920.00                              80.00                            No MI                      '100127800005062657
        17013685                       277000.00                              78.49                            No MI                      '100022408297434489
        17033287                       168464.00                              80.00                            No MI                      '100016910005470091
        16824353                       178392.00                              80.00                            No MI                      '100057400003120245
        17033289                       463185.00                              74.66                        Republic MIC                   '100016900061528213
        16851248                       125600.00                              80.00                            No MI                      '100209500100309034
        17044140                       960000.00                              80.00                            No MI                      '100409500000051270
        17052162                       155675.81                              75.00                            No MI                      '100187100511429517
        17033290                       764000.00                              80.00                            No MI                      '100016910003617701
        17033291                       156000.00                              80.00                            No MI                      '100016910002152882
        17033292                       192000.00                              80.00                            No MI                      '100016910005426838
        17009235                       114611.25                              80.00                            No MI                      '100015904000459093
        17033295                       265300.00                              79.99                            No MI                      '100016910005239991
        17033296                        45171.18                              80.00                            No MI                      '100251800000046141
        16979230                       188000.00                              80.00                            No MI                      '100137307010040361
        16819139                        88455.77                              80.00                            No MI
        16803993                       387000.00                              65.88                            No MI                      '100230500010440286
        16979242                       330471.00                              80.00                            No MI                      '100062500080783188
        16995281                       222417.54                              70.00                            No MI                      '100237600000081232
        16982977                       240000.00                              80.00                            No MI                      '100272900000053751
        17034638                       235000.00                              88.68                            MGIC                       '100016900061320546
        17052064                       300800.00                              80.00                            No MI                      '100086600208003485
        17033192                       117750.00                              75.00                            No MI                      '100031432007010081
        17016426                       903250.00                              80.00                            No MI                      '100208808000015358
        17052068                       303900.00                              79.99                            No MI                      '100086600208003469
        17033197                       239900.00                              79.99                            No MI                      '100091540250000356
        17013599                       220000.00                              80.00                            No MI                      '100015904000471361
        16789088                       348800.00                              80.00                            No MI                      '100039295657977970
        16856966                       201720.00                              80.00                            No MI                      '100057400003028976
        17044050                       180000.00                              80.00                            No MI                      '100369300070214025
        17009145                       187383.45                              73.53                            No MI                      '100297130702010054
        17012875                       248000.00                              80.00                            No MI                      '100192820070003436
        17004858                       448800.00                              80.00                            No MI                      '100015904000341259
        17012879                       275999.54                              80.00                            No MI                      '100234400000177509
        17128564                       332000.00                              78.12                            No MI                      '100022408297078110
        16990180                       197280.00                              80.00                            No MI                      '100060807020080480
        16981432                       487400.00                              79.99                            No MI                      '100208808000014963
        17128565                       821600.00                              80.00                            No MI                      '100022408298258192
        16981434                       128000.00                              80.00                            No MI                      '100307100000184131
        17128567                       720000.00                              72.00                        Republic MIC                   '100022408298551067
        16980706                       828000.00                              80.00                            No MI                      '100127800005086037
        16980707                       748098.87                              71.43                        Republic MIC                   '100022408296562355
        16981436                       339168.00                              80.00                            No MI                      '100234400000177590
        16970584                        94836.33                              69.99                            No MI                      '100114700000309837
        16775295                       121868.00                              80.00                            No MI                      '100022100179671599
        16963298                       149765.27                              43.48                            No MI                      '100400200000112292
        17066520                       1000000.00                             73.80                            No MI                      '100378000100035049
        17059232                       650000.00                              72.18                        Republic MIC                   '100022408296032631
        17066523                       980000.00                              70.00                            No MI                      '100378000100046384
        17059234                       263794.05                              80.00                            No MI                      '100022408299204559
        17128570                       1715000.00                             70.00                            No MI                      '100022408299201704
        17059235                       263794.05                              80.00                            No MI                      '100022408299205796
        17059236                       567132.93                              74.25                        Republic MIC                   '100022408297817816
        17128572                       192250.00                              74.98                            No MI                      '100022408299278249
        17128573                       592000.00                              80.00                        Republic MIC                   '100022408299984036
        17059239                       335000.00                              51.54                            No MI                      '100022408298609162
        16838722                       248800.00                              80.00                            No MI                      '100418200200609147
        17128576                       175240.00                              80.00                            No MI                      '100015902023203571
        16970590                       253900.00                              74.99                            No MI                      '100114700000303913
        17128579                       107518.12                              79.98                            No MI                      '100022408393198350
        16981449                       371000.00                              70.00                            No MI                      '100031700003597529
        17001926                       414000.00                              79.99                            No MI                      '100140200070103002
        17059240                       337250.00                              95.00                       United Guaranty                 '100022408299146925
        17059245                       263794.05                              80.00                            No MI                      '100022408299206414
        16857601                       240800.00                              80.00                            No MI                      '100212002000060887
        17059247                       360000.00                              80.00                            No MI                      '100022408299630068
        16985017                       245600.00                              80.00                            No MI                      '100418207010000086
        16981453                       752000.00                              80.00                            No MI                      '100424710007000219
        17128588                       155083.60                              90.00                        Republic MIC                   '100015901012220869
        16981456                        45570.92                              80.00                            No MI                      '100251800000046117
        16974169                       169520.00                              80.00                            No MI                      '100057400003165489
        16847488                       215900.00                              79.99                            No MI                      '100289400000063836
        17013511                       140000.00                              80.00                            No MI                      '100234400000177764
        17066546                       252800.00                              80.00                            No MI                      '100146001307643925
        16980732                       179912.00                              80.00                            No MI                      '100219306125042875
        16980733                        99705.87                              95.00                             PMI                       '100212504000398597
        16784715                       194280.00                              80.00                            No MI                      '100057400003100288
        16985028                       111988.33                              80.00                            No MI                      '100063700002758313
        16980736                       242320.00                              80.00                            No MI                      '100234400000176949
        16980737                       448000.00                              80.00                            No MI                      '100022408296594556
        16974176                       193840.00                              80.00                            No MI                      '100057400003170240
        16974179                       168950.00                              79.98                            No MI                      '100140200070101956
        17057802                       167087.46                              80.00                            No MI                      '100022100183548601
        16801761                       347900.00                              80.00                            No MI                      '100073500011897989
        17066550                       341292.00                              80.00                            No MI                      '100030200560000661
        16713555                       332000.00                              80.00                            No MI                      '100053606100011947
        16713557                       324000.00                              80.00                            No MI                      '100053606100012010
        16981474                       352000.00                              80.00                            No MI                      '100153210611011527
        16838753                       259998.05                              80.00                            No MI                      '100232600000075643
        17013534                       183863.45                              78.63                            No MI
        16814082                       162852.23                              80.00                            No MI                      '100203000180608633
        16814085                       174508.15                              89.97                       Radian Guaranty                 '100188101000107407
        17059276                       440000.00                              80.00                            No MI                      '100022408298256659
        16857631                       339884.84                              79.99                            No MI                      '100031458006123468
        17078149                       120000.00                              24.59                            No MI                      '100022100183863836
        16965442                       169543.91                              80.00                            No MI                      '100060807010079864
        16980751                       460424.00                              80.00                            No MI                      '100219307015043866
        17059278                       464000.00                              80.00                            No MI                      '100234400000179364
        16974198                       180800.00                              80.00                            No MI                      '100140200061201583
        17052010                       391200.00                              79.84                            No MI                      '100055507020085235
        17013568                       480000.00                              80.00                            No MI                      '100067301000297358
        16968300                       148800.00                              80.00                            No MI                      '100199300006421088
        16968303                       300000.00                              80.00                            No MI                      '100100300000210816
        17078176                       127100.00                              79.99                            No MI                      '100031458007021265
        16985071                       252000.00                              78.75                            No MI                      '100031449006102974
        16991638                       274400.00                              80.00                            No MI                      '100234400000176378
        16857668                       211500.00                             100.00                             PMI                       '100031700003602246
        16965479                        55920.00                              80.00                            No MI                      '100232600000075817
        17044020                        97600.00                              80.00                            No MI                      '100022100183323047
        17089003                       106080.50                              90.00                             PMI                       '100378000110033596
        16851106                       192799.99                              80.00                            No MI                      '100183300000368630
        16838770                       188696.82                              89.70                            MGIC                       '100424400181022516
        17059289                       479900.00                              80.00                        Republic MIC                   '100022408298351302
        16838773                       131696.82                              80.00                            No MI                      '100075900496019372
        17013550                       212000.00                              80.00                            No MI                      '100015904000283659
        17012823                       123120.00                              80.00                            No MI                      '100015904000402069
        16824221                       267644.12                              75.86                            No MI                      '100022408295060120
        16851114                       207200.00                              80.00                            No MI                      '100137307010040122
        17089013                       303882.13                             100.00                             PMI                       '100378000100049578
        17001978                       304800.00                              80.00                            No MI                      '100234400000176964
        16801796                       228000.00                              80.00                            No MI                      '100030200010133914
        16685699                        70862.07                              74.97                            No MI                      '100130000000189358
        17044017                       148000.00                              80.00                            No MI                      '100369300070214322
        17012832                       244000.00                              80.00                            No MI                      '100015902021304785
        16847451                       183920.00                              80.00                            No MI                      '100022100181291899
        16974137                       256000.00                              80.00                            No MI                      '100135300017766858
        16974139                       167785.00                              80.00                            No MI                      '100031700003611486
        17011381                       292000.00                              80.00                            No MI                      '100146900009014303
        16722260                       184542.41                              70.61                            No MI                      '100031700003544471
        16970545                       273231.62                              80.00                            No MI                      '100297130701040060
        16809685                       508000.00                              80.00                            No MI                      '100169900020023715
        17022203                       284000.00                              80.00                            No MI                      '100171300070193573
        16648583                       115448.82                              80.00                            No MI                      '100086600526045754
        16970558                       407477.87                              80.00                            No MI                      '100114700000307724
        17022218                       169446.68                              80.00                            No MI                      '100060807020080886
        16853293                       227800.00                              79.99                            No MI                      '100031700003592058
        16968273                       417000.00                              73.81                            No MI                      '100022408296429274
        16798417                       700000.00                              78.65                            No MI                      '100289400000061343
        16995168                       199200.00                              80.00                            No MI                      '100137307010040932
        17034512                       492700.00                              77.59                        Republic MIC                   '100127800005083265
        17014914                       320000.00                              74.07                            No MI                      '100061600000039876
        16982860                       502550.00                              70.00                        Republic MIC                   '100022408293697915
        16979134                       152000.00                              80.00                            No MI
        16979140                       330536.67                              80.00                            No MI                      '100129810013037102
        17078808                       244000.00                              80.00                            No MI                      '100019938910069903
        17053403                       343992.00                              80.00                            No MI                      '100071907010126439
        17042557                       136400.00                              80.00                            No MI                      '100016900061629037
        17014936                       226400.00                              80.00                            No MI                      '100234400000179315
        16819046                        84286.36                              80.00                            No MI                      '100212504000384332
        16714965                       338779.18                              80.00                            No MI                      '100114700000284717
        16982882                        89600.00                              80.00                            No MI                      '100234400000175743
        16982889                       224000.00                              80.00                            No MI                      '100369300070111734
        17034542                       292770.00                              80.00                            No MI                      '100015902063086902
        17014949                       264000.00                              80.00                            No MI                      '100258910051106455
        16979163                       191191.00                              80.00                            No MI
        16979165                       249383.00                              75.00                            No MI                      '100199300007422358
        17042574                       184489.00                              80.00                            No MI                      '100016910002857373
        17014953                       267191.81                              80.00                            No MI                      '100436100157992082
        17014955                       392000.00                              80.00                            No MI                      '100272900000060061
        16819065                       300000.00                             100.00                       Triad Guaranty                  '100351000334564351
        17000404                       775492.39                              80.00                            No MI                      '100098500040320004
        16798468                       220500.00                              90.00                        Republic MIC                   '100297130611160008
        17042584                       343780.64                              80.00                            No MI                      '100289400000068744
        16765043                       650000.00                              73.45                        Republic MIC                   '100073500011904439
        16781081                       892500.00                              70.00                            No MI                      '100212504000384381
        16781085                       106400.00                              80.00                            No MI                      '100031700003562960
        16844509                       143200.00                              80.00                            No MI                      '100031700003572605
        17014969                        39974.49                              74.91                            No MI                      '100232600000078233
        16979188                       1350000.00                             75.00                            No MI
        17057682                       154271.00                              80.00                            No MI                      '100062500080925334
        16995033                       101760.00                              80.00                            No MI                      '100015901012225264
        17057685                       480000.00                              80.00                            No MI                      '100291300000616169
        16995038                       119647.00                              70.00                            No MI                      '100015901329066880
        16995039                       215199.79                              80.00                            No MI                      '100071200000428308
        16979001                       560000.00                              70.00                        Republic MIC                   '100133001000573093
        16824085                       132000.00                              80.00                            No MI                      '100031700003506546
        16824086                       108000.00                              80.00                            No MI                      '100124700070228675
        17075838                       450000.00                              67.37                        Republic MIC                   '100146001307586678
        16991488                       204000.00                              80.00                            No MI                      '100188601000154895
        17042412                        92000.00                              80.00                            No MI                      '100031458007011050
        17042416                       394500.00                              75.00                            No MI                      '100031458007013445
        17012693                       213400.00                              80.00                            No MI                      '100031458007012835
        17004675                       220000.00                              80.00                            No MI                      '100071907010124061
        17016259                       235150.00                              79.99                            No MI                      '100015902023196148
        16979013                       183770.48                              80.00                            No MI                      '100022100182116723
        16859622                       329592.00                              80.00                            No MI                      '100125300029462720
        16995054                       152500.00                              63.33                            No MI                      '100015901172081390
        17075848                       310000.00                              70.45                            No MI                      '100146001308857268
        17016267                       260000.00                              65.00                            No MI                      '100015902236033377
        17016269                       463064.00                              80.00                            No MI                      '100015901215111774
        16995064                       359800.00                              70.00                            No MI                      '100234400000175925
        16798317                       1365000.00                             70.00                            No MI                      '100022408293057342
        17042430                       264800.00                              80.00                            No MI                      '100031458007020184
        17042432                       240000.00                              80.00                            No MI                      '100031458007013668
        17055593                       193600.00                              80.00                            No MI                      '100183300000377839
        17055595                       263950.00                              79.99                            No MI                      '100183300000376831
        16981363                       193840.00                              80.00                            No MI                      '100199300006420783
        16980636                       524000.00                              80.00                        Republic MIC                   '100022408297307701
        16981367                       130487.03                              80.00                            No MI                      '100031700003614894
        17022175                       230850.00                              80.00                            No MI                      '100031458007012454
        16980640                       208000.00                              80.00                            No MI                      '100031432006112466
        16684830                       372000.00                              80.00                        Republic MIC                   '100022407997869184
        16981372                       188000.00                              80.00                            No MI                      '100315100105011254
        16981373                       199486.00                              80.00                            No MI                      '100199300006418209
        16981376                       373600.00                              80.00                            No MI                      '100289400000065955
        16819787                       219843.10                              80.00                            No MI                      '100258920061100729
        17012706                       209800.00                              79.98                            No MI                      '100031458007010268
        17057713                        94964.23                             100.00                             PMI                       '100031432007020007
        16968236                       322800.00                              80.00                            No MI                      '100220800016120953
        16856862                       108000.00                              80.00                            No MI                      '100070707010108861
        16857592                       202400.00                              79.98                            No MI                      '100420200000161576
        16991567                       142400.00                              80.00                            No MI                      '100127800005085211
        16856864                       236000.00                              80.00                            No MI                      '100028510001259518
        17009041                       492000.00                              80.00                        Republic MIC                   '100022408297312453
        17009042                       364000.00                              80.00                            No MI
        16824171                       842000.00                              76.55                            No MI                      '100188601000150489
        17012775                       263632.00                              80.00                            No MI                      '100057400002777334
        17009049                       108800.00                              80.00                            No MI                      '100229330000228779
        16824174                       348633.18                              80.00                            No MI                      '100127800005078869
        16803844                       228000.00                              80.00                            No MI                      '100199300006416989
        16968243                       400000.00                              79.70                            No MI                      '100022408293315062
        17009055                       680000.00                              74.73                        Republic MIC                   '100022408297744242
        17004763                       940000.00                              80.00                            No MI                      '100214190701260027
        16968251                       588668.68                              75.00                        Republic MIC                   '100022408294776320
        17057794                       175000.00                              60.34                            No MI                      '100151600070213022
        16982836                       256200.00                              80.00                            No MI                      '100204100000852855
        17009063                       224000.00                              80.00                            No MI                      '100022408296885954
        17009067                       700000.00                              58.33                            No MI                      '123210100000013007
        16673205                       176800.00                              80.00                            No MI                      '100185400261000019
        16838660                       103000.00                              62.42                            No MI                      '100212504000389307
        16981384                        98000.00                              70.00                            No MI                      '100315100105008904
        16974096                       332000.00                              80.00                            No MI                      '100289400000065419
        16981387                       174400.00                              80.00                            No MI                      '100031700003614985
        17013444                       121764.21                              90.00                             PMI                       '100272407012986606
        16980660                       200000.00                              80.00                            No MI                      '100229900587010103
        16980665                       118400.00                              80.00                            No MI                      '100108300777360051
        16965359                       116000.00                              80.00                            No MI                      '100075120040146098
        16838678                        92000.00                              80.00                            No MI                      '100137306120039453
        17057730                       513600.00                              80.00                        Republic MIC                   '100291300000614107
        17066481                       239920.00                              80.00                            No MI                      '100234400000179745
        16991524                       339022.00                              80.00                            No MI                      '100199300007423844
        17004713                       216800.00                              80.00                            No MI                      '100212504000405178
        17012735                       175500.00                              90.00                             PMI                       '100229900586120382
        17013468                       430000.00                              78.90                        Republic MIC                   '100212504000406887
        17066496                        82324.00                              80.00                            No MI                      '100016910005188073
        16856833                       336000.00                              80.00                            No MI                      '100031207707774560
        17066498                       455398.00                              90.00                       United Guaranty                 '100016900061125283
        17066499                       218320.00                              80.00                            No MI                      '100234400000179612
        16965378                       208000.00                              80.00                            No MI                      '100392492100003832
        16784668                       179635.23                              80.00                            No MI                      '100078200000230822
        17016302                       276488.00                              95.00                            MGIC                       '100429107020025858
        17009013                       1344000.00                             58.43                            No MI                      '100164200000093647
        17004720                       229500.00                              79.99                            No MI                      '100188101000107274
        17009015                       242550.00                              80.00                            No MI                      '100031458007011233
        17009019                       196232.00                              80.00                            No MI                      '100057400002840983
        17012746                       230000.00                              64.79                            No MI                      '100031700003623952
        17012748                       320550.00                              80.00                            No MI                      '100031458007012066
        16968212                       242399.81                              80.00                            No MI                      '100289400000064792
        16968218                       184000.00                              80.00                            No MI                      '100169900600025130
        16849553                       179775.46                              90.00                             PMI                       '100194006120116562
        16980693                       287195.49                              80.00                            No MI                      '100022408297383397
        16965388                       255561.00                              80.00                            No MI                      '100062500080699566
        16980697                       230000.00                              79.97                            No MI                      '100289400000065849
        16980699                       516800.00                              80.00                        Republic MIC                   '100022408294983975
        17016313                       140000.00                              79.10                            No MI                      '100091200060034984
        17009024                       551250.00                              75.00                            No MI                      '100022100182774596
        17009028                       278000.00                              74.13                            No MI                      '100022408296915967
        17012756                       270050.00                              79.99                            No MI                      '100031458007012116
        17057766                       206242.95                              80.00                            No MI                      '100031432007020239
        16982806                       204500.00                              79.88                            No MI                      '100229330000203665
        16856853                       368000.00                              80.00                            No MI                      '100234400000174324
        16965398                       280000.00                              80.00                            No MI                      '100121700061202393
        17009030                        82450.00                              79.97                            No MI
        17009032                       359505.60                              72.00                            No MI                      '100022408297083674
        17009036                       118236.51                              80.00                            No MI                      '100022100182775742
        17009038                       381000.00                              77.76                            No MI                      '100022408297242221
        17012769                       333500.00                              74.99                            No MI
        16968233                       152000.00                              80.00                            No MI                      '100022407999884645
        16824197                       500000.00                              52.63                            No MI                      '100022408294916199
        16979116                       344000.00                              80.00                            No MI                      '100424710007000318
        17016368                       166250.00                              95.00                        Republic MIC                   '100050400760025501
        16798412                       532000.00                              80.00                            No MI                      '100096000061116086
        16963003                       346320.00                              80.00                            No MI                      '100234400000175198
        17060564                       196500.00                              80.00                            No MI                      '100234400000179133
        16852361                       180000.00                              80.00                            No MI                      '100028510001244650
        17088802                       115902.54                              80.00                            No MI                      '100083300000017717
        16852364                       626500.00                              72.01                            No MI                      '100146900008112207
        16809437                        84000.00                              76.36                            No MI                      '100086802061000430
        16968816                       218400.00                              80.00                            No MI                      '100015902063082638
        17011105                       195120.00                              80.00                            No MI                      '100015904000452965
        16984859                       517420.92                              80.00                            No MI                      '100234400000176147
        17051821                       319000.00                              77.80                            No MI                      '100022408295964537
        17051822                       143866.62                              80.00                            No MI                      '100022408296669663
        17043803                       305280.00                              80.00                            No MI                      '100284916612190001
        17051824                       417000.00                              73.42                            No MI                      '100022408297242064
        17051825                       650000.00                              72.22                        Republic MIC                   '100022408297509322
        17051826                       125908.00                              80.00                            No MI                      '100015904000223093
        17051827                       190000.00                              79.17                            No MI                      '100022408297868215
        17051828                       584000.00                              80.00                            No MI                      '100022408298074383
        17051829                       222000.00                              77.89                            No MI                      '100022408298097830
        17033689                       150000.00                              28.04                            No MI                      '100311300070213927
        16832775                        90400.00                              80.00                            No MI                      '100404400000082265
        17088817                       210021.00                              80.00                            No MI                      '100062500080973763
        17048328                       287137.56                              96.64                        GE Capital MI                  '100057400003207935
        16844582                       223100.00                              76.93                            No MI                      '100418200200610277
        16851877                       158059.39                             100.00                             PMI                       '100022100181465063
        16809678                       359600.40                              80.00                            No MI                      '100297130612130000
        17055580                       196000.00                              80.00                            No MI                      '100246100006709240
        16419084                       180800.00                              80.00                            No MI                      '100106600071938995
        17066436                       370000.00                              60.66                            No MI                      '100016910005072764
        17066437                       248000.00                              80.00                            No MI                      '100016910005490891
        16857503                       199460.81                              80.00                            No MI                      '100242400000154078
        17027963                       192000.00                              67.37                            No MI                      '100039278964670348
        16981352                       155997.51                              80.00                            No MI                      '100315100105010991
        16974062                       216300.00                              75.00                            No MI                      '100234400000175495
        17055588                       121410.00                              90.00                       Radian Guaranty                 '100183300000377987
        16974069                       280000.00                              80.00                            No MI                      '100146001305837354
        16672731                       372000.00                              80.00                            No MI                      '100022407999450488
        16857008                       180600.00                              70.00                            No MI                      '100098500040318750
        16718744                       1000000.00                             77.22                            No MI                      '100351000178877208
        17002063                       304000.00                              80.00                            No MI                      '100183300000370305
        16857018                       340400.00                              74.00                            No MI                      '100369300061211071
        16979383                       344000.00                              80.00                            No MI                      '100234400000178416
        17002071                       595000.00                              70.00                        Republic MIC                   '100015904000280457
        17065222                       120000.00                              58.54                            No MI                      '100291300005090311
        17065227                       1190000.00                             70.00                            No MI                      '100307200000278881
        17034773                       149520.00                              80.00                            No MI                      '100234400000178556
        16979396                       176000.00                              80.00                            No MI                      '100124500002820346
        17002083                       307012.00                              80.00                            No MI                      '100015901264007600
        17002092                        96000.00                              80.00                            No MI                      '100015902040383125
        16852755                       642157.73                              76.55                        Republic MIC                   '100124700070238187
        16846198                       567638.92                              80.00                        Republic MIC                   '100256420061201108
        16852763                       172789.79                              80.00                            No MI                      '100124700070233865
        16849039                       250487.00                              80.00                            No MI                      '100169900600024927
        16978693                       168000.00                              74.67                            No MI                      '100075120040146650
        16852780                       112000.00                              80.00                            No MI                      '100289400000063257
        16852781                       125838.75                              80.00                            No MI                      '100204100000832717
        17003506                       103841.25                              80.00                            No MI                      '100031700003511199
        16970720                       308000.00                              80.00                            No MI                      '100385700009179829
        16990326                       233999.54                             100.00                        Republic MIC                   '100022100182462499
        16849065                       128800.00                              80.00                            No MI                      '100031205907952077
        16771873                       196000.00                              80.00                            No MI                      '100127800005052054
        17003515                       176000.00                              80.00                            No MI                      '100031700003622830
        17015103                       156000.00                              80.00                            No MI                      '100060807020082338
        16804074                       205916.00                              80.00                            No MI                      '100057400003079789
        16804075                       278320.00                              80.00                            No MI                      '100057400003096692
        16970740                       224000.00                              80.00                            No MI                      '100054900506040157
        16974306                       799730.00                              80.00                            No MI                      '100022408296189969
        16768163                       330000.00                              75.00                            No MI                      '100289400000059289
        16970746                       161084.00                              70.00                            No MI                      '100065500000269356
        16983059                       267483.00                              80.00                            No MI                      '100062500080897509
        16844792                       302699.00                              75.00                            No MI                      '100199300006420122
        16847637                       468000.00                              80.00                            No MI                      '100256420061201140
        16859224                       650000.00                              73.36                        Republic MIC                   '100022408296399428
        16983074                       191450.00                              80.00                            No MI                      '100062500080796248
        16859227                       515912.25                              80.00                            No MI                      '100022408296641738
        16790783                       109564.17                              80.00                            No MI                      '100404400000083669
        17003551                       356000.00                              78.24                            No MI                      '100242400000160778
        17015137                       199820.00                              80.00                            No MI
        17075452                       185250.00                              95.00                             PMI                       '100071907010126611
        17055856                       232000.00                              80.00                            No MI                      '100423900900021757
        16974336                       287600.00                              80.00                            No MI                      '100242400000151892
        16981628                       279192.00                              80.00                            No MI                      '100219306095037434
        16768197                       395200.00                              80.00                            No MI                      '100169900040000214
        17015148                       249262.83                             100.00                             PMI                       '100039232091972978
        17075464                       479500.00                              70.00                            No MI                      '100292100530708224
        16981632                       379390.44                              80.00                            No MI                      '100242400000155182
        16983091                       226323.00                              80.00                            No MI
        16980905                       285600.00                              80.00                            No MI                      '100188601000153822
        16981634                       132000.00                              80.00                            No MI                      '100251800000046356
        16847660                       236600.00                              79.99                            No MI                      '100351000181312797
        16980907                       239568.72                              79.99                            No MI                      '100060807010078940
        16983097                       294188.67                              80.00                            No MI                      '100062500080948328
        17015151                       188800.00                              89.99                             PMI                       '100039235070309021
        17033298                       392000.00                              80.00                            No MI                      '100016910005428891
        17033299                       175120.00                              80.00                            No MI                      '100016910003923810
        16823637                       194760.00                              80.00                            No MI                      '100015901200058857
        16851259                       298566.16                              80.00                            No MI
        16851262                       740000.00                              80.00                            No MI                      '100039299189351555
        16851265                       252000.00                              80.00                            No MI                      '100289400000063430
        16995332                       177513.85                              80.00                            No MI                      '100057400002938548
        16968440                       162400.00                              80.00                            No MI                      '100062500080896410
        16985203                       350250.00                              75.00                            No MI                      '100031458006122510
        16980911                       168000.00                              80.00                            No MI                      '100140200061103946
        16801938                       146720.00                              80.00                            No MI
        16965606                       267750.00                              79.99                            No MI                      '100423900900017730
        16974355                       191960.00                              80.00                            No MI                      '100229900537010088
        16970791                        96750.00                              90.00                             PMI                       '100065500000273739
        17055879                       200000.00                              73.13                            No MI                      '100256420070112197
        16981649                       218800.00                              80.00                            No MI                      '100199500182303915
        17033300                       160406.00                              80.00                            No MI                      '100016910005215355
        17033301                       160406.00                              80.00                            No MI                      '100016910005211701
        16824379                       412177.00                              80.00                            No MI                      '100057400003071844
        16851275                       169600.00                              80.00                            No MI                      '100060806120077149
        16995345                       183472.00                              80.00                            No MI                      '100057400003172436
        16979308                       196000.00                              80.00                            No MI                      '100188601000151529
        16995347                       160000.00                              80.00                            No MI                      '100030200030076028
        16707832                        96368.41                              76.34                            No MI                      '100015902280006097
        16979312                       183574.79                              80.00                            No MI                      '100015904000272975
        17002006                       164000.00                              80.00                            No MI                      '100031458007011357
        16991799                       383200.00                              80.00                            No MI                      '100022408297008895
        17042722                       159950.00                              79.98                            No MI                      '100229900587020391
        16835253                        51425.22                              80.00                            No MI                      '100437200701020031
        16979325                       290030.00                              80.00                            No MI                      '100015902063085763
        16798614                       152950.00                              95.00                       Radian Guaranty                 '100078200000233883
        16968472                       180000.00                              80.00                            No MI                      '100169900600023739
        16968474                       186703.00                              80.00                            No MI                      '100062500080946785
        17002012                       292000.00                              80.00                            No MI                      '100031458007011118
        16981841                        96465.59                             100.00                             PMI                       '100212504000400120
        16962971                       312000.00                              80.00                            No MI                      '100218000000201042
        16809400                        99661.05                              35.71                            No MI                      '100022408294948044
        16809402                       295999.92                              80.00                            No MI                      '100022408294949448
        17060539                       312000.00                              80.00                            No MI                      '100079600400701596
        16853064                       103992.00                              80.00                            No MI                      '100057400003148568
        16813862                       496000.00                              80.00                            No MI                      '100183300000363367
        16798287                       180187.17                              80.00                            No MI                      '100022408293889314
        17060540                       126571.27                              85.00                             PMI                       '100234400000179497
        16303922                       360000.00                              80.00                        Republic MIC                   '100256420060500112
        17060545                       520000.00                              80.00                            No MI                      '100079600400701372
        17014785                       440800.00                              80.00                        Republic MIC                   '100022408297774744
        16984833                       354998.00                             100.00                             PMI                       '100028510001178130
        16813879                       201600.00                              80.00                            No MI                      '100183300000366824
        17000239                       167500.00                             100.00                        Republic MIC                   '100075120040147914
        17053260                       253600.00                              80.00                            No MI                      '100418207020000860
        17053262                       253600.00                              80.00                            No MI                      '100418207020000886
        16728500                       250000.00                             100.00                             PMI                       '100339406110005542
        17014792                       295817.17                              80.00                            No MI                      '100256406110000203
        16809423                       382500.00                              75.00                            No MI                      '100212504000383656
        17053269                       565250.00                              85.00                        Republic MIC                   '100146001308626671
        16728508                       455000.00                             100.00                       Triad Guaranty                  '100070706120106856
        16984848                       239950.00                              79.99                            No MI                      '100031458007010490
        17000245                       580000.00                              80.00                            No MI                      '100130000000212606
        17004999                       229352.00                              80.00                            No MI                      '100057400003034172
        16979334                        59961.74                              80.00                            No MI                      '100212504000398134
        16979336                       344000.00                              80.00                            No MI                      '100079600400700143
        17016580                       179992.00                              80.00                            No MI                      '100057400003185461
        16846124                       184000.00                              80.00                            No MI                      '100096000061214121
        16846128                       103794.52                              80.00                            No MI                      '100404400000080517
        16806926                       279667.69                              80.00                            No MI                      '100031458006111562
        16979340                       148283.50                              80.00                            No MI                      '100015904000399562
        16968496                       231916.25                              80.00                            No MI                      '100019961710019712
        17002038                        96800.00                              80.00                            No MI                      '100015904000384648
        16710088                       183273.62                              80.00                            No MI                      '100030200010132353
        17034738                       159200.00                              80.00                            No MI                      '100305900012751898
        17002040                       188000.00                              79.98                            No MI                      '100031458007011217
        17002043                       138500.00                              74.86                            No MI                      '100015902233055050
        17002047                       208800.00                              80.00                            No MI                      '100256420070110217
        17002048                       552000.00                              64.94                            No MI                      '100015904000396758
        16826540                       152490.11                              80.00                            No MI                      '100022100180802423
        17015052                       179128.00                              80.00                            No MI                      '100057400003177351
        16833010                       285600.00                              80.00                            No MI                      '100183300000359894
        17078200                       224250.00                              79.99                            No MI                      '100031458007020846
        17015056                       328000.00                              74.47                            No MI                      '100351000182980592
        17003477                       180500.00                              95.00                        Republic MIC                   '100028510001286230
        16980810                       424000.00                              80.00                            No MI                      '100234400000178846
        16859153                       138800.00                              80.00                            No MI                      '100031700003595747
        16859157                       160535.61                              80.00                            No MI                      '100060807010077819
        17013600                       268000.00                              88.89                        GE Capital MI                  '100015904000433130
        17055609                       139750.00                              65.00                            No MI                      '100423900900021179
        16963235                       171800.00                              74.99                            No MI                      '100140200070100255
        16851861                       119526.26                              75.00                            No MI                      '100305900012682648
        16990129                       1181250.00                             75.00                            No MI                      '100199105110057920
        16844576                       494080.00                              80.00                            No MI                      '100057400003145192
        17003312                       1750000.00                             64.81                            No MI                      '100022100182678318
        17055612                       302367.12                              77.72                            No MI                      '100022100183469402
        16990130                       360000.00                              80.00                            No MI                      '100255314190323373
        16824362                       323000.00                              80.00                            No MI                      '100057400003126630
        17033297                       134618.50                              80.00                            No MI                      '100016900059778481
        17075608                       311200.00                              80.00                            No MI                      '100291300000616391
        16803529                       351861.35                              80.00                            No MI                      '100031458006110135
        17075609                       151600.00                              80.00                            No MI                      '100234400000179836
        17075611                       140162.82                              85.00                             PMI                       '100234400000179471
        16803533                       337731.41                              80.00                            No MI                      '100404400000084881
        16803534                       1348972.76                             75.00                            No MI                      '100031700003571805
        16847811                       135999.42                              80.00                            No MI                      '100220800016122769
        16849278                       133755.86                              70.00                            No MI                      '100031432006120832
        16807108                       131932.69                              80.00                            No MI                      '100039299986433739
        17077082                       147100.00                              79.95                            No MI                      '100016910003524691
        16970942                       651300.00                              74.99                        Republic MIC                   '100022100182002386
        17077095                       146320.00                              79.09                            No MI                      '100016910002101210
        16981807                       285500.00                              80.00                            No MI                      '100255314190322201
        16962937                        92198.10                              70.00                            No MI                      '100114700000302634
        16856597                       270670.56                              79.99                            No MI                      '100015901006305502
        16973800                       197200.00                              80.00                            No MI                      '100108300776377775
        16973802                       218250.00                              79.98                            No MI                      '100031458006123880
        16970509                       339000.00                             100.00                             PMI                       '100096000070104008
        16963225                       225000.00                              90.00                             PMI                       '100256406090000280
        16990118                       215686.35                              80.00                            No MI                      '100255314190319744
        17003253                       237785.17                              80.00                            No MI                      '100015904000348650
        16801613                       615950.00                              79.99                        Republic MIC                   '100208808000011878
        17011278                       228000.00                              80.00                            No MI                      '100288200712537189
        16839330                       110850.00                              69.98                            No MI                      '100135813080050042
        16839332                       110850.00                              69.98                            No MI                      '100135813080050109
        16963182                       176000.00                              80.00                            No MI                      '100060807010077686
        16970474                       111057.69                              80.00                            No MI                      '100251800000043759
        16970476                       139428.38                              80.00                        Republic MIC                   '100190830000065209
        17066412                       246680.00                              80.00                            No MI                      '100079600400702461
        17027940                       224000.00                              80.00                            No MI                      '100242400000166486
        16980601                       279000.00                              90.00                        Republic MIC                   '100183300000369885
        17043981                       129150.00                              74.98                            No MI
        16970482                       284010.56                              80.00                            No MI                      '100219307015043684
        17027947                       175999.67                              80.00                            No MI                      '100096000070201051
        17055569                       164000.00                              80.00                            No MI                      '100022100183465103
        16970483                       144000.00                              80.00                            No MI                      '100190821181088441
        16819744                       305600.00                              80.00                            No MI                      '100050400760027077
        17088991                       235000.00                              89.02                        Republic MIC                   '100378000110052885
        17088993                       163594.24                             100.00                             PMI                       '100378000110017771
        17003278                       239600.00                              79.99                            No MI                      '100237600000080234
        17055573                       257000.00                              79.97                            No MI                      '100015902023193657
        17055574                       255390.00                              80.00                            No MI                      '100015902063086340
        16970666                       288800.00                              78.05                            No MI                      '100050400760030915
        17015031                       160550.00                              95.00                        Republic MIC                   '100075900127001237
        17066601                       124907.23                              88.03                        Republic MIC                   '100272407022092205
        17059312                       142400.00                              80.00                            No MI                      '100030200620000362
        16801813                       166000.00                              79.96                            No MI                      '100420200000136677
        16859133                       615347.67                              80.00                        Republic MIC                   '100022408296035493
        16963380                       315000.00                              75.00                            No MI                      '100028510001266281
        17055756                       230720.00                              80.00                            No MI                      '100339407020006307
        16835973                       208000.00                              80.00                            No MI                      '100065000013539457
        16963387                       315000.00                              75.00                            No MI                      '100028510001267594
        16970679                       200000.00                              80.00                            No MI                      '100114700000300471
        16835979                       221600.00                              80.00                            No MI                      '100183102000142183
        17055761                       280000.00                              80.00                            No MI                      '100070707020111582
        16980617                       244000.00                              80.00                            No MI                      '100022408296977991
        17055578                       147632.00                              80.00                            No MI                      '100015902023199134
        16974057                       308000.00                              80.00                            No MI                      '100234400000175677
        16970495                       296000.00                              80.00                            No MI                      '100190830000080059
        16990098                       227500.00                              49.46                            No MI                      '100297130701100039
        17003445                       175000.00                              70.00                            No MI                      '100289400000067142
        17128642                       417000.00                              68.93                            No MI                      '100015904000551022
        16974221                        89600.00                              80.00                            No MI                      '100098500040313496
        16859124                       489000.00                              74.32                        Republic MIC                   '100022408295883299
        16963371                       198400.00                              80.00                            No MI                      '100031700003604606
        16970661                       103600.00                              80.00                            No MI                      '100065500000273085
        17048247                       123750.00                              75.00                            No MI                      '100031700003652928
        16819711                       383662.00                              80.00                            No MI                      '100057400003089218
        16970452                       216080.00                              80.00                            No MI                      '100015904000200034
        16970459                       175774.77                              80.00                            No MI                      '100251800000043718
        17088968                       188500.00                              65.00                            No MI                      '100256420070210082
        17003245                       157728.00                              80.00                            No MI                      '100015901012225355
        17051984                       253600.00                              80.00                            No MI                      '100418207020000779
        17027927                       184000.00                              80.00                            No MI                      '100108300777010342
        16970463                        56178.01                              75.00                            No MI                      '100114700000304663
        16714117                       221057.82                             100.00                             PMI                       '100039243832077779
        16990051                       261250.00                              80.00                            No MI                      '100208808000014914
        16984993                       588750.00                              75.00                        Republic MIC                   '100022408296680637
        17000396                       172792.00                              80.00                            No MI                      '100057400003182526
        17051952                       439673.45                              80.00                            No MI                      '100234400000179588
        16963141                        76000.00                              80.00                            No MI                      '100169900600024919
        17051958                       275999.00                              80.00                            No MI                      '100127800005093637
        16970437                       216000.00                              80.00                            No MI                      '100216100000297172
        17011238                        99999.06                              80.00                            No MI                      '100015902107170563
        17055510                       503750.00                              65.00                            No MI                      '100022408298241206
        17055513                       476000.00                              80.00                            No MI                      '100022408298305530
        17055515                       344000.00                              80.00                            No MI                      '100022408298612547
        16845840                        34957.45                              70.00                            No MI                      '100255314190320635
        16980549                       240000.00                              75.00                            No MI                      '100063100082082553
        16840048                       251246.00                              95.00                       United Guaranty                 '100390930401842715
        16965244                       417000.00                              79.43                            No MI                      '100146900008113718
        17066369                       309400.00                              70.00                            No MI                      '100289400000069650
        16840051                       376000.00                              80.00                            No MI                      '100390930401839273
        17057623                       279350.00                              80.00                            No MI                      '100031458007020408
        16991411                       220000.00                             100.00                             PMI                       '100028510001238413
        16991414                       600877.11                             100.00                             PMI                       '100407010001221296
        16980566                       279900.00                              79.99                            No MI                      '100031463007010177
        16981298                       250750.00                              80.00                            No MI                      '100108300777400113
        16731524                       279901.54                              80.00                            No MI                      '100196368001107567
        17057630                       264000.00                              80.00                            No MI                      '100031458007020200
        16857453                        86800.00                              70.00                            No MI                      '100022100181674375
        17012639                       245100.00                              79.99                            No MI                      '100031458006123088
        16991430                        94964.52                              69.98                            No MI                      '100022408297037217
        16838598                       216500.00                              80.00                            No MI                      '100022100181005299
        17077251                        56186.70                              75.00                            No MI                      '100039243163155731
        16995002                       216000.00                              80.00                            No MI                      '100031458007011654
        17077259                       218000.00                              80.00                            No MI                      '100028510001283955
        16857478                       178939.77                              70.00                            No MI
        17075803                       417000.00                              73.81                            No MI                      '100146001306935835
        17075805                       296000.00                              80.00                            No MI                      '100028510001292709
        16995014                       380000.00                              46.34                            No MI                      '100399600000145684
        16991454                       152800.00                              80.00                            No MI                      '100015904000136485
        16991455                        83600.00                              80.00                            No MI                      '100424401479251361
        16991456                       304800.00                              80.00                            No MI                      '100015902236033047
        17004654                       253600.00                              80.00                            No MI                      '100418207010000292
        17012675                       212000.00                              80.00                            No MI                      '100070707020110667
        16708244                       247167.75                              80.00                            No MI                      '100031700003533441
        16803744                       166849.79                              89.99                        Republic MIC                   '100195910003705061
        17027575                       296000.00                              80.00                            No MI                      '100289400000066995
        16852823                       101250.00                              75.00                            No MI                      '100183300000368747
        16819371                       264000.00                              59.73                            No MI                      '100022407999863722
        16852827                       179350.00                              80.00                            No MI                      '100183300000368614
        16844808                       239992.00                              80.00                            No MI                      '100057400003149962
        16672847                       160000.00                              80.00                            No MI                      '100204100000813394
        16819377                       470320.40                              80.00                        Republic MIC                   '100022408293987084
        16979480                       129951.33                              95.00                             PMI                       '100242400000158921
        17005000                       220325.00                              80.00                            No MI                      '100057400002891622
        17005002                       183999.47                              80.00                            No MI                      '100392492100003949
        17027580                       562400.00                              80.00                        Republic MIC                   '100223600000276614
        16844812                       238225.99                              80.00                            No MI                      '100057400002888149
        16846271                       169520.00                              80.00                            No MI                      '100057400003142090
        17034876                       257550.00                              79.99                            No MI                      '100351000183252090
        16846274                       166672.00                              80.00                            No MI                      '100057400003149954
        16819384                       243999.16                              80.00                            No MI                      '100022408294297350
        16819386                       280250.00                              74.99                            No MI                      '100022410829430008
        16819387                       183450.00                              74.98                            No MI                      '100022408294345696
        16798786                       214468.21                              56.58                            No MI                      '100289400000061418
        17005017                       300000.00                              78.95                            No MI                      '100289400000066821
        17077047                       448000.00                              80.00                            No MI                      '100022408299198058
        16790921                       141600.00                              80.00                            No MI                      '100015904000253058
        16798237                       241500.00                              75.00                            No MI                      '100031700003565195
        17014731                       173800.00                              74.99                            No MI                      '100229900586121182
        16973931                       236025.00                              75.00                            No MI                      '100031432006122523
        16778645                       247450.00                              88.38                        GE Capital MI                  '100022100179829197
        16847987                       125150.00                              79.48                            No MI                      '100140200061202847
        16847988                       223200.00                              80.00                            No MI                      '100420200000158390
        17014741                       416750.00                              79.99                            No MI                      '100208808000014450
        17014749                       433897.32                              93.55                        Republic MIC                   '100022408295975908
        16807276                        97554.54                              78.96                            No MI                      '100031700003575293
        17075794                       476800.00                              80.00                            No MI                      '100028510001278468
        16973943                       284000.00                              80.00                            No MI                      '100289400000065328
        16973944                       280000.00                              80.00                            No MI                      '100022408295580127
        16847990                       199562.96                              80.00                            No MI                      '100060806120076711
        16798257                       241500.00                              75.00                            No MI                      '100031700003564859
        17014750                       168000.00                              80.00                            No MI                      '100234400000177970
        17014752                       493000.00                              78.25                        Republic MIC                   '100022408296634527
        17078636                       392000.00                              80.00                            No MI                      '100315100145014219
        16973954                       140000.00                              62.22                            No MI                      '100073500011943965
        16839985                       130257.53                              70.00                            No MI                      '100114700000299673
        16859589                       154400.00                              80.00                            No MI                      '100031700003603848
        17060524                       660000.00                              80.00                            No MI                      '100079600400701901
        17060527                       272000.00                              80.00                            No MI                      '100079600400617693
        16852325                       150000.00                              75.00                            No MI                      '100183300000369984
        17014767                       334400.00                              80.00                            No MI                      '100022408297440619
        16798270                       167632.91                              80.00                            No MI                      '100146001302380333
        16813859                       444000.00                              80.00                            No MI                      '100219306115040483
        16719089                       975000.00                              75.00                            No MI                      '100414030000035720
        16973964                       384950.00                              79.99                            No MI                      '100208808000014187
        16839991                       154684.68                              98.73                        Republic MIC                   '100098500040307191
        17000219                       201600.00                              80.00                            No MI                      '100234400000176592
        17060530                       447992.00                              80.00                            No MI                      '100079600400618683
        17060531                       468000.00                              80.00                            No MI                      '100079600600603683
        16852970                       296000.00                              80.00                            No MI                      '100369300061211287
        16852971                       110159.79                              79.42                            No MI                      '100031700003600190
        16849248                       177600.00                              80.00                            No MI                      '100114200000282340
        16970910                       347999.50                              80.00                            No MI                      '100424710006024335
        16970913                       975000.00                              65.00                            No MI                      '100255500000051051
        17060533                       208000.00                              80.00                            No MI                      '100079600400701638
        17066322                       138671.93                              80.00                            No MI                      '100056352860807011
        17055470                       140000.00                              77.78                            No MI                      '100022408295397191
        17055471                       312000.00                              80.00                            No MI                      '100022408296206136
        17055472                       288000.00                              77.84                            No MI                      '100022408296296533
        16980512                       229500.00                              79.99                            No MI                      '100188101000107886
        17055475                       208000.00                              79.69                            No MI                      '100022408296889519
        16839250                       123276.58                             100.00                             PMI                       '100039291758917544
        17055478                       244000.00                              73.94                            No MI                      '100022408297573336
        17043895                       306296.00                              80.00                            No MI                      '100015901264007816
        16839257                       220000.00                              80.00                            No MI                      '100137307010040379
        17008989                       149482.32                              80.00                            No MI                      '100234400000177186
        16835695                       276000.00                              80.00                            No MI                      '100289400000062614
        17022052                       202000.00                              80.00                            No MI                      '100031458027010041
        17022059                       248000.00                              80.00                            No MI                      '100031458007013460
        17055481                       235800.00                              75.82                            No MI                      '100418207020000837
        16965214                       209842.89                             100.00                             PMI                       '100209500100309653
        16839260                       273050.00                              80.00                            No MI                      '100057400003100379
        17066339                       227544.00                              80.00                            No MI                      '100015901129233367
        17027865                       351000.00                              79.77                            No MI                      '100060807020081082
        16970658                       208000.00                              80.00                            No MI                      '100039251747870782
        17055489                       273500.00                              79.99                            No MI                      '100229900587020607
        17027868                       300000.00                              60.00                            No MI                      '100098500040327033
        16839266                       275498.00                              80.00                            No MI                      '100057400002945055
        16674597                       895999.68                              80.00                            No MI                      '100015902236031124
        17066344                       204000.00                              79.69                        Republic MIC
        17027870                       255961.83                              80.00                            No MI                      '100242400000166791
        17066346                       786288.54                              68.43                            No MI                      '100022408296762286
        16857412                       199920.00                              80.00                            No MI                      '100031700003600109
        17066348                       848734.40                              68.00                            No MI                      '100022408297628171
        17066349                       172700.00                              79.96                            No MI                      '100022408297868058
        17027875                       400000.00                              80.00                            No MI                      '100289400000068215
        16826966                       173000.00                              78.64                            No MI                      '100400200000104950
        16978731                       264000.00                              80.00                            No MI                      '100232600000076674
        16835398                       174715.77                              80.00                            No MI                      '100015904000280309
        16978736                       130700.00                              79.98                            No MI                      '100140200070100982
        16844471                       385000.00                              79.55                            No MI
        16835723                       275481.75                              75.00                            No MI                      '100022100180974446
        16729372                        62997.15                              75.00                            No MI                      '100114700000287389
        17088933                       199500.00                              95.00                        Republic MIC                   '100378000110031921
        16729377                       556150.00                              80.00                            No MI                      '100059600078364630
        17066351                       2000000.00                             51.35                            No MI                      '100022408297963800
        17066352                       340000.00                              80.00                            No MI                      '100022408299485117
        17066353                       818000.00                              68.17                            No MI                      '100022408299547080
        16852816                       162596.51                              79.98                            No MI                      '100183300000369018
        16819364                       186737.33                              80.00                            No MI                      '100022407994001906
        17013019                       106000.00                              31.56                            No MI                      '100057400003181635
        16973920                       367973.32                              72.87                            No MI                      '100022408296821041
        17075773                       241600.00                              80.00                            No MI                      '100028510001284946
        17066316                       140331.34                              95.00                             PMI                       '100056340561212011
        17066317                       106895.76                              80.00                            No MI                      '100056340561102006
        16845802                       728000.00                              80.00                        Republic MIC                   '100015902233207537
        17048177                       118800.00                              80.00                            No MI                      '100099230702120000
        16981235                       205600.00                              80.00                            No MI                      '100219307015044237
        17043885                       256000.00                              80.00                            No MI                      '100015904000531743
        17027847                       183200.00                              80.00                            No MI                      '100057400002908293
        16970384                       138400.00                              80.00                            No MI                      '100251800000043593
        17022044                       480000.00                              80.00                        Republic MIC                   '100046900000653118
        17011194                       256556.29                              80.00                            No MI                      '100057400003082379
        16813805                       155250.00                              45.00                            No MI                      '100183300000367632
        16973915                       188729.76                              65.52                            No MI                      '100184624161211019
        16798227                       241500.00                              75.00                            No MI                      '100031700003564875
        16798228                        53328.94                              80.00                            No MI                      '100251800000043247
        17014720                       308580.00                              80.00                            No MI                      '100061600000041344
        17014728                       560000.00                              80.00                            No MI                      '100015902048407413
        17014729                       248000.00                              80.00                            No MI                      '100015902107205583
        17043851                       580800.00                              80.00                        Republic MIC                   '100015901294105770
        17043852                       473600.00                              80.00                            No MI                      '100015904000246177
        16981205                       378400.00                              80.00                            No MI                      '100291300000610964
        16839219                       489900.00                              80.00                            No MI                      '100108300776400833
        16809499                       199949.27                              81.67                        Republic MIC                   '100057400002739508
        17022012                       157400.00                              74.99                            No MI                      '100229900587010392
        17022018                       248000.00                              80.00                            No MI                      '100060807020082213
        17011169                       114800.00                              80.00                            No MI                      '100057400003023167
        16963072                       151200.00                              80.00                            No MI                      '100424710306001256
        16826913                       356000.00                              80.00                            No MI                      '100212504000386360
        16770788                       168518.23                              96.57                        Republic MIC                   '100199300006406394
        16968880                        56000.00                              80.00                            No MI                      '100098500040318925
        17002422                       550979.00                              80.00                            No MI                      '100057400003177203
        17011172                       169902.19                             100.00                             PMI                       '100053607020048134
        17022028                       123840.61                              80.00                            No MI                      '100209500100311147
        16826924                       232320.00                              80.00                            No MI                      '100127800005079321
        16780918                       160540.00                              81.91                        Republic MIC                   '100070706110105662
        16839193                       280000.00                              80.00                            No MI                      '100127800005075196
        16693393                        66532.46                              90.00                             PMI                       '100212504000362510
        16981187                       315700.00                              79.99                            No MI                      '100108300777290076
        16839194                       690550.00                              80.00                            No MI                      '100140200060210510
        17077123                       215032.12                              80.00                            No MI                      '100022408299860061
        16857340                       346750.00                              95.00                       Radian Guaranty                 '100065500000270735
        16857343                       238715.31                              80.00                            No MI                      '100209500100309596
        16980464                       252500.00                              79.99                            No MI                      '100108300776379169
        16980465                       115720.00                              80.00                            No MI                      '100307100000181582
        16980466                       1120000.00                             70.00                            No MI                      '100256420061200324
        16980467                       372000.00                              80.00                            No MI                      '100169900154004663
        17043838                       346745.00                              63.42                            No MI                      '100015901343083986
        17043839                       193220.00                              80.00                            No MI                      '100015904000444178
        16835637                       631376.26                              80.00                        Republic MIC                   '100289400000057846
        16775049                       212000.00                              80.00                            No MI                      '100219306115040368
        16968851                       214912.00                              80.00                            No MI                      '100214190701100017
        17011147                       558959.89                              80.00                        Republic MIC                   '100057400002859371
        17000293                       160000.00                              80.00                            No MI                      '100237600000078774
        17043840                       250206.00                              95.00                        Republic MIC                   '100015902023191198
        17043845                       269600.00                              80.00                            No MI                      '100015902832007460
        17043848                       162791.00                              80.00                            No MI                      '100015904000347041
        16963056                       340800.00                              80.00                            No MI                      '100229900447010053
        17011152                       165432.00                              80.00                            No MI                      '100057400003172139
        17011153                       164791.99                              80.00                            No MI                      '100057400003081546
        17011154                       716060.00                              80.00                        Republic MIC                   '100057400002963660
        17048035                       175500.00                              90.00                        GE Capital MI                  '100060807020082148
        16819503                       284000.00                              80.00                            No MI                      '100127800005068936
        16844299                       169913.63                              75.00                            No MI                      '100114700000300257
        16968763                       345896.00                              80.00                            No MI                      '100015901294104336
        16968764                       219200.00                              80.00                            No MI                      '100015902328203441
        17011057                       172000.00                              80.00                            No MI                      '100188601000155009
        17056066                       512000.00                              80.00                            No MI                      '100031700003658065
        16770670                       139011.67                              80.00                            No MI                      '100022407998181787
        17027719                       240000.00                              80.00                            No MI                      '100031700003630783
        16823976                       211200.00                              80.00                            No MI                      '100127800005068837
        16809397                       303916.08                              80.00                            No MI                      '100022408294694432
        16968777                       642944.00                              80.00                        Republic MIC                   '100057400002781922
        16801406                        92000.00                              80.00                            No MI                      '100719306125042545
        17056076                       296352.00                              80.00                            No MI                      '100057400002918607
        16978904                       288000.00                              80.00                            No MI                      '100291300000614701
        16978905                       152000.00                              80.00                            No MI                      '100031700003598667
        16994945                       366700.00                              80.00                            No MI                      '100031458006112107
        17002323                       101400.00                              79.97                            No MI                      '100065500000273820
        16981122                       335200.00                              80.00                            No MI                      '100315100145012684
        17056083                       228000.00                              80.00                            No MI                      '100272900000062901
        17048065                       179650.00                              79.98                            No MI                      '100208808000015234
        16981127                       299150.00                              80.00                            No MI                      '100108300777290050
        16823994                       179000.00                             100.00                        Republic MIC                   '100251800000043007
        16681758                        96541.83                              74.75                            No MI                      '100134200000011208
        17088783                       476000.00                              85.00                        Republic MIC                   '100071907010123642
        16994950                       154400.00                              80.00                            No MI                      '100015904000308571
        16994954                       159040.00                              80.00                            No MI                      '100015902023199456
        16994956                       237500.00                              80.00                            No MI                      '100031458006122007
        16968795                       187992.00                              80.00                            No MI                      '100015901006304505
        16994959                       218150.00                              79.99                            No MI                      '100031458006122064
        17011088                       344000.00                              80.00                            No MI                      '100015904000348544
        16981130                       508000.00                              80.00                            No MI                      '100291300000612168
        16405824                       308720.00                              80.00                            No MI                      '100039230384573529
        16845704                       408000.00                              80.00                            No MI                      '100022408294055188
        16681760                       182956.00                              80.00                            No MI                      '100127800005057863
        16826835                       228000.00                              80.00                            No MI                      '100418200200609857
        16686057                       156800.00                              80.00                            No MI                      '100212504000327711
        17088791                       200000.00                              47.62                            No MI                      '100000100210067217
        16994961                       110650.00                              80.00                            No MI                      '100031458006122932
        16994965                       296000.00                              80.00                            No MI                      '100031458007010128
        16798946                       405000.00                              75.00                            No MI                      '100241430006090142
        16994969                        79999.18                              80.00                            No MI                      '100031458007010144
        17021217                       240000.00                              80.00                            No MI                      '100297130701310109
        17027755                       189600.00                              80.00                            No MI                      '100060807020081363
        16981145                       240000.00                              80.00                            No MI                      '100214190701120015
        17048087                        88763.11                              37.24                            No MI                      '100187100511457260
        16835593                       276000.00                              80.00                            No MI                      '100297130612080056
        16994973                       206400.00                              80.00                            No MI                      '100031458007010177
        17002357                       297098.61                              94.44                        Republic MIC                   '100272407010982276
        16981150                       152720.00                              80.00                            No MI                      '100234400000178176
        17027761                       411618.41                              80.00                            No MI                      '100311300070112020
        16981151                       233520.00                              80.00                            No MI                      '100234400000177830
        16980424                       194400.00                              80.00                            No MI                      '100051700218493360
        16826857                       367952.17                              80.00                            No MI                      '100297130612070065
        16978940                       176000.00                              80.00                            No MI                      '100031700003604952
        16994981                       308000.00                              80.00                            No MI                      '100031458007010359
        16994984                       271200.00                              80.00                            No MI                      '100031458007010797
        16965122                       128000.00                              80.00                            No MI                      '100366300070100383
        16980434                       175792.14                              80.00                            No MI                      '100199300006417466
        16845732                       461600.00                              79.99                        Republic MIC                   '100208808000012363
        17027776                       268000.00                              80.00                            No MI                      '100031700003639586
        16994993                       284000.00                              80.00                            No MI                      '100031458007010813
        16978956                       296000.00                              80.00                            No MI                      '100031700003607773
        16994996                       125838.75                              75.00                            No MI                      '100031458007010714
        17077103                       255805.20                              80.00                            No MI                      '100022408299244696
        17077108                       186150.00                              80.00                            No MI                      '100022408299286853
        16980446                       154700.00                              70.00                            No MI                      '100019980210000055
        16980449                       247900.00                              80.00                            No MI                      '100015904000215867
        16981179                       106800.00                              80.00                            No MI                      '100031700003612419
        17077114                       417000.00                              70.08                            No MI                      '100022408299303377
        17077117                       728356.82                              60.75                            No MI                      '100022408299669439
        16845750                       220486.10                              75.24                            No MI                      '100015904000247027
        16965147                       270430.00                              79.98                            No MI                      '100015902063085805
        16965148                       399960.00                              79.99                            No MI                      '100242400000150944
        16809334                       157000.00                              48.31                            No MI                      '100223400000073354
        17088703                        95050.00                              80.00                            No MI                      '100031458007012603
        17088705                       132700.00                              79.99                            No MI                      '100031458007011886
        16788731                       280000.00                              80.00                            No MI                      '100126300000189267
        17078587                        84000.00                              80.00                            No MI                      '100031432007022284
        17011007                       267300.00                              79.99                            No MI                      '100031458006112941
        16835501                       222800.00                              78.18                            No MI                      '100418200200607950
        16823920                       692150.00                              80.00                        Republic MIC                   '100022408294261323
        17088712                       256000.00                              80.00                            No MI                      '100031458007020325
        17088714                       136000.00                              80.00                            No MI                      '100031458007012942
        17088717                       264000.00                              80.00                            No MI                      '100031458007021042
        16984761                       167250.00                              75.00                            No MI                      '100146001304680854
        17048000                       271771.48                              80.00                            No MI                      '100022408297537703
        17048001                       552000.00                              80.00                            No MI                      '100022408297981612
        17048004                       124804.37                              73.59                            No MI                      '100022408298238756
        17048007                       417000.00                              78.98                            No MI                      '100022408298807477
        16770632                       903204.00                              70.00                            No MI                      '100047131360900357
        17088720                       348000.00                              80.00                            No MI                      '100031458007020788
        16823933                       415200.00                              80.00                            No MI                      '100022408295511155
        16968731                       188500.00                              79.99                            No MI                      '100140200060507659
        16835522                       928441.59                              74.40                            No MI                      '100261495814681916
        16984780                       272800.00                              80.00                            No MI                      '100212504000399843
        16968744                       165000.00                              75.00                            No MI                      '100075120040136636
        16968745                       172000.00                              80.00                            No MI                      '100251800000044419
        16788765                       230000.00                              60.85                            No MI                      '100126300000186362
        16968748                       176000.00                              80.00                            No MI                      '100258920061003048
        17000184                       172500.00                              75.00                            No MI                      '100121700061202765
        16809379                        92000.00                              80.00                            No MI                      '100251800000041035
        17000190                       164000.00                              80.00                            No MI                      '100234400000176717
        16984798                       259200.00                              80.00                            No MI                      '100418207010000045
        17048032                       470000.00                             100.00                             PMI                       '100206310006590841
        17130514                       499536.90                              56.82                            No MI
        17130515                       279999.33                              80.00                            No MI                      '100022408299517844
        17130517                       267550.00                              80.00                            No MI                      '100022408298854040
        16803652                       1110000.00                             60.00                            No MI                      '100022407998883622
        17057594                       117826.71                              90.00                             PMI
        16856686                       243200.00                              78.45                            No MI                      '100183300000364076
        17130522                       415000.00                              73.45                            No MI                      '100022408298865756
        17130523                       340000.00                              80.00                            No MI                      '100022408299148111
        17021109                       157600.00                              80.00                            No MI                      '100096000070131019
        16968698                        70000.00                              61.95                            No MI                      '100015904000336754
        16981032                       128000.00                              80.00                            No MI                      '100289400000065914
        16978822                       214320.00                              80.00                            No MI                      '100234400000177251
        17088698                       440000.00                              80.00                        Republic MIC                   '100071907020129191
        16979556                       400000.00                              80.00                            No MI                      '100385700009180470
        16835499                       216000.00                              80.00                            No MI                      '100234400000172401
        16978833                       234320.00                              80.00                            No MI                      '100234400000178473
        16732004                       176000.00                              80.00                            No MI                      '100057400003040989
        16732007                       348620.00                              80.00                            No MI                      '100057400003100189
        16852911                       212000.00                              80.00                            No MI                      '100237600000076349
        16785034                        41600.00                              74.95                            No MI                      '100212504000380751
        16785035                       133300.00                              74.99                            No MI                      '100031700003564529
        16785038                        49100.00                              79.97                            No MI                      '100212504000381239
        16826755                       108000.00                              79.41                            No MI                      '100229900586120192
        16819466                        74818.78                              75.00                            No MI                      '100251800000041340
        17065411                       238400.00                              80.00                            No MI                      '100051110000097645
        16839079                       237800.00                              88.15                        Republic MIC                   '100297130612080007
        16978852                       315920.00                              80.00                            No MI                      '100289400000065062
        16979581                       205600.00                              80.00                            No MI                      '100142000000267713
        17021141                       261000.00                              90.00                        GE Capital MI                  '100083300000017212
        17002270                       170400.00                              79.63                            No MI                      '100134001100173702
        17077009                       174400.00                              80.00                            No MI                      '100022408298221430
        16849202                       124000.00                              80.00                            No MI                      '100209500100309406
        16729813                       150000.00                              40.00                            No MI                      '100031700003523889
        17027688                       272450.00                              79.99                            No MI                      '100108300777010169
        16845646                       201181.04                              79.84                            No MI                      '100297130612040001
        17077017                       360000.00                              80.00                            No MI                      '100022408298757359
        16981081                       976500.00                              70.00                            No MI                      '100214190701020033
        16981083                       239999.91                              80.00                            No MI                      '100126300000203605
        16819499                       262500.00                              75.00                            No MI                      '100212001000250654
        17021166                       340200.00                              90.00                        GE Capital MI                  '100083300000016867
        16980360                       862500.00                              75.00                            No MI                      '100022100182174896
        16978881                       201530.70                              80.00                            No MI                      '100366300070100375
        17005130                       257280.00                              80.00                            No MI                      '100137307020041888
        17021170                       198750.00                              75.00                            No MI                      '100229900587010228
        17021173                       200000.00                              80.00                            No MI                      '100083300000017014
        17021175                       165000.00                             100.00                        Republic MIC                   '100075120040149753
        17077034                       301927.25                              62.66                            No MI                      '100022408299161726
        16980376                       199744.06                              80.00                            No MI                      '100022100182176461
        16852967                       295000.00                             100.00                             PMI                       '100130000000210642
        16845677                       344000.00                              80.00                            No MI                      '100079600400617305
        17005144                       168000.00                              80.00                            No MI                      '100246607011700048
        17077041                       376000.00                              80.00                            No MI                      '100022408299184421
        17078561                       113600.00                              80.00                            No MI                      '100028510001275472
        16813777                        80361.24                              95.00                             PMI                       '100234400000171874
        16984736                       183750.00                              75.00                            No MI                      '100137307010041575
        16973887                       295999.99                              80.00                            No MI                      '100022408296299719
        17000137                       323856.00                              80.00                            No MI                      '100015904000303879
        17014697                       463120.00                              80.00                            No MI                      '100289400000067076
        17000141                       320000.00                              80.00                            No MI                      '100015904000257034
        16973898                       164000.00                              80.00                            No MI                      '100005550612007570
        17000148                       488700.00                              80.00                            No MI                      '100229900586120424
        16991394                       128000.00                             100.00                             PMI                       '100028510001258973
        16856694                       440000.00                              80.00                            No MI                      '100183300000369463
        16856697                        62735.08                              90.00                             PMI                       '100015904000135198
        17075755                       364000.00                              80.00                            No MI                      '100028510001292279
        16859537                       103756.51                              79.98                            No MI                      '100098500040318438
        16853005                       127000.00                              79.88                            No MI                      '100028510001250699
        16714741                       157028.02                              90.00                        Republic MIC                   '100390930401640838
        17088700                       409200.00                              75.00                            No MI                      '100031458007020481
        17057561                       383900.00                              80.00                            No MI                      '100229900447010251
        16849364                       724800.00                              80.00                        Republic MIC                   '100046900000613716
        16847908                       308000.00                              80.00                            No MI                      '100242400000154458
        16856656                       164700.00                              79.99                            No MI                      '100059600087966664
        16856661                       105000.00                              70.00                            No MI                      '100031700003601206
        16857392                       480000.00                              80.00                        Republic MIC                   '100015902236031918
        17057579                       440000.00                              80.00                            No MI                      '100291300000615146
        16857396                       264000.00                              80.00                            No MI                      '100212504000393457
        16856667                       336000.00                              80.00                            No MI                      '100127800005079834
        16803648                       396000.00                              80.00                            No MI                      '100022408295439886
        16859509                       498379.23                              80.00                            No MI                      '100212002000061414
        16849387                       179665.20                              80.00                            No MI                      '100060807010077488
        16798836                       211488.38                              80.00                            No MI                      '100030200028018123
        16978813                       125850.00                              74.98                            No MI                      '100272900000057257
        16771251                       118400.00                              80.00                            No MI                      '100031700003554470
        16809248                       1120000.00                             70.00                            No MI                      '100022407998578073
        16852179                       282939.88                              80.00                            No MI                      '100297130612140124
        16984662                       299943.75                              80.00                            No MI                      '100234400000175321
        16809250                       179599.55                              79.98                            No MI                      '100022408293721996
        16809254                       612000.00                              80.00                        Republic MIC                   '100022408293810237
        16823836                       276000.00                              80.00                            No MI                      '100031700003574205
        16984672                       435442.05                              80.00                        Republic MIC                   '100031700003602840
        16852192                       764000.00                              80.00                            No MI                      '100255314181420469
        16968646                        70000.00                              60.61                            No MI                      '100015904000336937
        16835432                       222800.00                              79.57                            No MI                      '100418200200607992
        16809277                       450000.00                             100.00                       Triad Guaranty                  '100400200000104067
        17027602                       224833.02                              74.01                            No MI                      '100031700003644453
        16819400                       535980.00                              80.00                            No MI                      '100022408294630030
        16819409                       107900.00                              74.98                            No MI                      '100098500040312704
        16979514                       232000.00                              80.00                            No MI                      '100424710206000853
        16968663                       203409.00                              90.00                        GE Capital MI                  '100015901371266768
        16968669                       215671.52                              80.00                            No MI                      '100234400000175115
        17027614                       163120.00                              80.00                            No MI                      '100234400000177947
        16826700                       257600.00                              80.00                            No MI                      '100212504000385933
        16981007                       210000.00                             100.00                             PMI                       '100234400000178218
        16981009                       407200.00                              80.00                            No MI                      '100129810013034356
        16770578                       248000.00                              80.00                            No MI                      '100418200200608826
        16728385                       440000.00                              94.83                        Republic MIC                   '100212504000372782
        17002220                       412000.00                              80.00                            No MI                      '100268700182642918
        17027639                       348000.00                              80.00                            No MI                      '100079600400701570
        17055992                       354000.00                              84.89                        Republic MIC                   '100272407021991969
        17047978                       308320.00                              80.00                            No MI                      '100255314190322953
        16851417                        58381.46                              90.00                        GE Capital MI
        16973783                       320000.00                              80.00                            No MI                      '100031458006123120
        16973784                       171968.02                              76.89                            No MI                      '100019977110002124
        16778496                       347919.97                              80.00                            No MI                      '100127800005071302
        17033420                       629200.00                              75.81                        Republic MIC                   '100022408297437409
        17033428                       1000000.00                             66.67                            No MI                      '100022408298473163
        16680158                       225000.00                              75.00                        Republic MIC                   '100246100006692966
        16973755                       101120.41                              75.00                            No MI                      '100289400000065096
        16981776                       118951.31                              80.00                            No MI                      '100255314190320890
        16973759                       338299.61                              80.00                            No MI                      '100031458006120787
        17033430                       184000.00                              80.00                            No MI                      '100022408297611441
        16962980                       288000.00                              80.00                            No MI                      '100137307020042480
        16839867                       388000.00                              80.00                            No MI                      '100123500000109362
        17021939                       153600.00                              80.00                            No MI                      '100015904000330328
        16839870                       163200.00                              80.00                            No MI                      '100153270000087181
        16847891                       572000.00                              80.00                            No MI                      '100420200000160842
        16859474                       588000.00                              80.00                            No MI                      '100195910003802900
        17021940                       103900.00                              78.12                            No MI                      '100015904000442099
        17021947                       293550.00                              75.00                            No MI                      '100234400000178317
        16813745                       184000.00                              80.00                            No MI                      '100251800000041860
        17059573                       256000.00                              80.00                            No MI                      '100237700007010984
        16859390                       227000.00                             100.00                        Republic MIC                   '100178020060951672
        16981783                       308000.00                              80.00                            No MI                      '100184698170111055
        17047998                       400000.00                              59.70                            No MI                      '100022408296267351
        16852228                       200000.00                              80.00                            No MI                      '100096000061220037
        17021959                       159887.07                              80.00                            No MI                      '100183300000375635
        17078546                       144800.00                              80.00                            No MI                      '100031432007021948
        16973860                       399999.67                              80.00                            No MI                      '100022408294305989
        16859491                       189000.00                              71.67                            No MI                      '100099210631227001
        16973868                       605600.00                              80.00                            No MI                      '100022408295234212
        17000119                       310943.40                              77.75                            No MI                      '100015902236032536
        17014676                       362300.00                              80.00                            No MI                      '100031458007012389
        16984723                       149520.00                              80.00                            No MI                      '100234400000177392
        17000129                       335920.00                              80.00                            No MI                      '100015901264012972
        16851406                       276000.00                              80.00                            No MI                      '100242400000156230
        16718162                       493000.00                              79.52                        Republic MIC                   '100022408293359862
        17013849                       269878.00                             100.00                             PMI                       '100188601000151859
        17059581                       172000.00                              80.00                            No MI                      '100031700003657034
        16973779                       211050.00                              79.99                            No MI                      '100031458006122536
        16983122                       103582.66                              80.00                            No MI                      '100022408294939521
        16983127                       315000.00                              75.00                            No MI                      '100255314181421376
        17003601                       133496.41                             100.00                             PMI                       '100039282399924767
        17003605                       211200.00                              80.00                            No MI                      '100039263358418231
        17005064                       360000.00                              49.66                            No MI                      '100031469007010000
        16803427                       380000.00                              80.00                            No MI                      '100022408293902786
        16983131                       404000.00                              80.00                            No MI                      '100022408294952319
        16983133                       460000.00                              80.00                            No MI
        16983138                       285300.00                              76.90                            No MI                      '100255314181423018
        16970826                       270000.00                              75.00                            No MI                      '100130000000212036
        16849166                       114499.00                              73.87                            No MI                      '100184698161206047
        16704373                       376252.00                              80.00                            No MI                      '100057400003053495
        16856461                       1174242.00                             73.39                            No MI                      '100183300000365677
        16849171                       139694.08                              80.00                            No MI                      '100184698161130098
        16856463                       138997.86                              80.00                            No MI                      '100031432006120592
        16790858                       334999.99                              97.10                             PMI                       '100020700226953163
        16974407                        66940.89                              37.22                            No MI                      '100060807010079799
        16983159                       324969.20                              80.00                            No MI                      '100057400003169937
        16807012                       154080.00                              80.00                            No MI                      '100022100180441073
        17055933                       302000.00                              77.63                            No MI                      '100073500011962379
        16803457                       251150.00                              79.99                            No MI                      '100031458006092879
        17047918                       490450.00                              85.00                        Republic MIC                   '100229330000224067
        16775561                       583658.29                              80.00                        Republic MIC                   '100054900506039761
        17047919                        50068.86                              66.80                            No MI                      '100437200702140028
        16847734                       349998.60                             100.00                             PMI                       '100031458006121223
        16856483                       120000.00                              80.00                            No MI                      '100183300000369109
        16847738                       130391.95                              80.00                            No MI                      '100114700000297669
        16970859                       255000.00                              75.00                            No MI                      '100130000000211657
        16803463                       261927.68                              79.88                            No MI                      '100022408294605438
        16974422                       268792.00                              80.00                            No MI                      '100125300029462761
        17055944                       519206.20                              80.00                            No MI                      '100190830000192201
        16983172                       150124.20                              80.00                            No MI                      '100022100182362574
        16983173                       266400.00                              80.00                            No MI                      '100255314190319900
        16790885                       412000.00                              80.00                            No MI                      '100051700218514645
        16807037                       279355.86                              90.00                        Republic MIC                   '100199300006414349
        16803476                       506300.00                              80.00                            No MI                      '100031458006103593
        16803477                       623050.00                              80.00                            No MI                      '100031458006103527
        16774852                       186158.97                              73.68                            No MI                      '100051700206977770
        17010952                       228000.00                              95.00                             PMI                       '100070707010110370
        16813601                       348950.00                              79.99                            No MI                      '100140200061105669
        16833203                       417000.00                              78.69                            No MI                      '100057400003043025
        16803480                       206750.00                              79.98                            No MI                      '100031458006110218
        17047941                       235250.00                              80.00                            No MI                      '100015902023190612
        17055960                       101700.00                              90.00                       Triad Guaranty                  '100020410001478812
        16839743                       560000.00                              80.00                        Republic MIC                   '100071200000422079
        16833211                       260968.00                              80.00                            No MI                      '100057400003133511
        16680127                       812500.00                              47.79                            No MI                      '100291300000610188
        16803491                       209250.00                              80.00                            No MI                      '100031458006111273
        17047952                       111928.00                              80.00                            No MI                      '100022100183340033
        17075574                       167112.00                              80.00                            No MI                      '100015901129229951
        17075578                       195120.00                              80.00                            No MI                      '100015901129331278
        17033401                       240000.00                              80.00                            No MI                      '100297130701170008
        17010975                       396400.00                              80.00                            No MI                      '100031458007011720
        17010977                       506300.00                              80.00                        Republic MIC                   '100031458007011373
        17010978                       248800.00                              80.00                            No MI                      '100418207010000417
        17010979                       111849.20                              80.00                            No MI                      '100031432007010107
        16721855                       148791.99                              80.00                            No MI                      '100057400003031236
        16973730                       214800.00                              80.00                            No MI                      '100400200000110627
        17078419                       251850.00                              80.00                            No MI                      '100031458007020747
        16974463                       252800.00                              80.00                            No MI                      '100424710307000018
        16974467                       101866.09                              80.00                            No MI                      '100255314190321542
        17010980                       312000.00                              80.00                            No MI                      '100070707010110420
        16813635                       350000.00                             100.00                       Triad Guaranty                  '100137306120038802
        17078392                       246142.28                              79.99                            No MI                      '100031458007010367
        16965691                       445206.00                              80.00                            No MI                      '100057400003148584
        16851351                       207180.98                              80.00                            No MI                      '100057400002918540
        17033394                       300000.00                              80.00                            No MI                      '100190825200106977
        17052267                       302950.00                             100.00                             PMI                       '100237600000820407
        16968530                       252000.00                              80.00                            No MI                      '100297130701230034
        16835325                       121937.21                              80.00                            No MI                      '100022100180934689
        16823744                       220200.00                              79.98                            No MI                      '100094600000474041
        17042805                       229500.00                              90.00                        Republic MIC                   '100259206120023147
        16835335                       512000.00                              80.00                            No MI                      '100289400000062242
        16835338                       288000.00                              80.00                            No MI                      '100437200612270014
        16851382                       169600.00                              80.00                            No MI                      '100427700006420754
        16823769                       156000.00                              80.00                        Republic MIC                   '100203000180795026
        16968562                       209500.00                              79.99                            No MI                      '100195910003869610
        16846207                       190400.00                              80.00                            No MI                      '100022100181276882
        17002111                       228192.00                              80.00                            No MI                      '100015904000356067
        17034819                       187072.34                              80.00                            No MI                      '100188601000158672
        16835366                       351192.60                              80.00                            No MI                      '100028510001184575
        16978706                       168000.00                              78.14                            No MI                      '100075120040146668
        17002125                       368000.00                              80.00                            No MI                      '100015904000419949
        17002127                       304362.00                              80.00                            No MI                      '100015904000411441
        16819334                       116926.00                              80.00                            No MI                      '100234400000171759
        16846227                       405000.00                              90.00                             PMI                       '100022100181278862
        17002130                       265000.00                              66.25                            No MI                      '100070707010110081
        17002131                       376000.00                              79.16                            No MI                      '100272900000055566
        17002133                       175000.00                              66.04                            No MI                      '100015904000407589
        16968596                       131813.08                              80.00                            No MI                      '100204100000850693
        16846235                       318400.00                              80.00                            No MI                      '100289400000063802
        16661965                       264000.00                              80.00                            No MI                      '100022100160946828
        16979450                       199744.06                              80.00                            No MI                      '100424710307000216
        16978727                       342400.00                              80.00                            No MI                      '100336300000000122
        16826640                       118000.00                              80.00                            No MI                      '100234400000172229
        16729755                       308000.00                              80.00                            No MI
        17005054                       464000.00                              80.00                        Republic MIC                   '100245700182754208
        16844453                       169913.63                              75.00                            No MI                      '100114700000300398
        16684076                       270103.64                              87.84                            MGIC
        16692099                       128000.00                              80.00                            No MI                      '100330710060003483
        17011210                       424000.00                              80.00                        Republic MIC                   '100203000182833254
        15999358                       174142.00                              80.00                            No MI                      '100062500080425970
        17011215                       993750.00                              75.00                            No MI                      '100242400000164770
        17000363                       341890.86                              87.69                        Republic MIC                   '100212002000061695
        17051931                       372000.00                              80.00                            No MI                      '100195100000803388
        16835712                       380389.02                              63.95                            No MI                      '100022408294654998
        16963125                       164400.00                              80.00                            No MI                      '100028510001266968
        16970417                       424000.00                              80.00                            No MI                      '100234400000175529
        17051831                       625000.00                              60.98                            No MI                      '100022408298373702
        17051833                       462679.86                              61.80                            No MI                      '100022408298473833
        17051835                       257580.00                              80.00                            No MI                      '100022408298617009
        17060584                        57925.73                              90.00                             PMI                       '100272407021490681
        17051839                       342925.54                              60.00                            No MI                      '100022408298906451
        16852388                        93417.53                              78.88                            No MI                      '100194006120116950
        16968833                       340000.00                              80.00                            No MI                      '100214107010300120
        16968834                       399920.00                              80.00                            No MI                      '100214107010200072
        16968835                       136000.00                              80.00                            No MI                      '100199300006420916
        17011127                       192222.00                              80.00                            No MI                      '100057400002814970
        16984974                       260000.00                              80.00                            No MI                      '100031463007010300
        17003204                       280300.00                              80.00                            No MI                      '100140200060608200
        17000370                       229550.00                              99.97                             PMI                       '100423900900019439
        17003209                        93856.52                              80.00                            No MI                      '100022100182667915
        17048210                       319200.00                              80.00                            No MI                      '100369300070113698
        17055507                       292750.00                              79.99                            No MI                      '100022408297918176
        17060691                       519684.98                              80.00                            No MI                      '100046900000664677
        16835720                       199300.00                              79.95                            No MI                      '100140200060510646
        16970423                       440000.00                              80.00                            No MI                      '100234400000175594
        17021279                       228000.00                              80.00                            No MI                      '100369300070112542
        16849330                       427500.00                              75.00                            No MI                      '100204100000844472
        16965161                       159800.00                              80.00                            No MI                      '100169900600024448
        16965162                       120000.00                              67.42                            No MI                      '100113800000919196
        16980476                       143841.65                              80.00                            No MI                      '100015902023201179
        16980478                       155920.00                              80.00                            No MI                      '100015902023199993
        16965171                        62320.00                              80.00                            No MI                      '100289400000061434
        16849356                       121695.91                              80.00                            No MI                      '100022100181396672
        17011115                       246400.00                              80.00                            No MI                      '100418207010000474
        17033468                        58468.86                              90.00                             PMI                       '100204100000860361
        16968600                       251850.00                              79.99                            No MI                      '100031458006122544
        16809229                       304000.00                              80.00                            No MI                      '100127800005067847
        16984647                       172000.00                              80.00                            No MI                      '100229900587010236
        17078486                       202980.00                              80.00                            No MI                      '100028510001292691
        16984654                       400000.00                              80.00                            No MI                      '100234400000175883
        16970655                       160800.00                              80.00                            No MI                      '100199300006416237
        16990258                       211872.97                              80.00                            No MI                      '100208808000014138
        16859110                       599991.15                              80.00                        Republic MIC                   '100022408294832925
        16991848                       240000.00                              80.00                            No MI                      '100015904000237366
        16835304                       591200.00                              80.00                            No MI                      '100151600612110009
        16731942                       240800.00                              80.00                            No MI                      '100127800005066716
        16851337                        96000.00                              80.00                            No MI                      '100031700003533474
        16731945                       331898.00                              80.00                            No MI                      '100390930401815828
        17033376                        98730.26                              80.00                            No MI                      '100251800000046448
        16974385                       265196.00                              80.00                            No MI                      '100057400003166800
        16784927                       152505.67                              80.00                            No MI                      '100212504000379050
        16974388                       284000.00                              80.00                            No MI                      '100297130701050010
        17113525                       285000.00                              61.96                            No MI                      '100079600400701612
        17013735                       166400.00                              80.00                            No MI                      '100127800005090385
        16991806                       392000.00                              80.00                            No MI                      '100022408297106715
        17013741                       411900.00                              80.00                            No MI                      '100098500040326043
        17013746                       559960.00                              80.00                            No MI                      '100369300061210719
        16991812                       135600.00                              80.00                            No MI                      '100022408297357474
        16985253                       128000.00                              36.06                            No MI
        16991817                       207100.00                              79.99                            No MI                      '100031700003621873
        17033358                       417422.79                              95.00                        Republic MIC                   '100261495250083627
        17078372                        89944.05                              75.00                            No MI                      '100031432007012426
        16968502                       189485.00                              80.00                            No MI                      '100015901231066127
        16985271                       239992.00                              80.00                            No MI                      '100057400003154640
        16968506                       156400.00                              80.00                            No MI                      '100015902358015210
        16776942                       425600.00                              80.00                        Republic MIC                   '100013700063253056
        16968508                       1331250.00                             75.00                            No MI                      '100127500000106596
        16838990                       624000.00                              80.00                            No MI                      '100169900600024794
        16980984                       108750.00                              75.00                            No MI                      '100031442406120142
        17009310                       351340.30                              95.00                        Republic MIC                   '100031700003623143
        17009314                       450000.00                              67.37                        Republic MIC                   '100031700003620990
        16859293                       276000.00                              80.00                            No MI                      '100183300000362971
        17052212                       171941.05                              80.00                            No MI                      '100060807020082288
        16983106                       159959.50                              80.00                            No MI                      '100022408297133362
        16983107                       199920.00                              80.00                            No MI                      '100255314181422101
        16856426                       198798.00                              80.00                            No MI
        16852868                       466400.00                              80.00                        Republic MIC                   '100099210611300026
        16978791                       200000.00                              80.00                            No MI                      '100199300007422416
        17005040                       277189.00                              80.00                            No MI                      '100057400003178904
        17005049                       336000.00                              80.00                            No MI                      '100146001305959117
        16983115                       164502.99                              79.71                            No MI                      '100022408294268765
        16970803                       374000.00                              79.99                            No MI                      '100125300029241090
        16983117                       280000.00                              80.00                            No MI                      '100255314190318910
        16844852                       134899.21                              80.00                            No MI                      '100031700003590896
        17042477                       999950.00                              58.82                            No MI                      '100022100183263979
        17042479                       303200.00                              80.00                            No MI                      '100015904000194765
        16706864                       300000.00                              80.00                            No MI                      '100424720006003205
        17053331                       280000.00                              80.00                            No MI                      '100183300000374406
        17060621                       109600.00                              80.00                            No MI                      '100065500000278449
        17053334                       417000.00                              79.43                            No MI                      '100183300000376997
        17042480                       171500.00                              87.06                        Republic MIC                   '100015902023214420
        17060625                       330000.00                              57.39                            No MI                      '100079600230700164
        17042481                       241528.27                              80.00                            No MI                      '100015901200064343
        16965610                       260000.00                              80.00                            No MI                      '100031458006121983
        16980921                       152344.07                              80.00                            No MI                      '100234400000176246
        16985214                       380000.00                              80.00                            No MI                      '100031458006121413
        16778341                       512000.00                              80.00                        Republic MIC                   '100293000179798735
        17060626                       404000.00                              80.00                            No MI                      '100079600400701034
        16844406                       521700.00                              79.99                            No MI                      '100140200060301855
        17042489                       233600.00                              80.00                            No MI                      '100015904000494694
        17014868                       1123875.00                             75.00                            No MI                      '100022100182961789
        17078743                       276000.00                              80.00                            No MI                      '100031458007021141
        16813959                       206500.00                              70.00                            No MI                      '100437200701020015
        16979089                       650000.00                              73.78                        Republic MIC                   '100374120701050009
        17060633                       222000.00                              63.43                            No MI                      '100079600610604861
        17060637                        62300.00                              70.00                            No MI                      '100108300777210124
        17034474                       331850.00                              74.99                            No MI                      '100127800005008098
        17014872                       246238.82                              80.00                            No MI                      '100146001307499062
        17014873                       244000.00                              80.00                            No MI                      '100418207020000548
        16788904                       281776.00                              80.00                            No MI                      '100057400002928556
        16979098                       163120.00                              80.00                            No MI                      '100234400000177350
        17014881                       112500.00                              75.00                            No MI                      '100212504000407562
        16813975                       143520.00                              80.00                            No MI                      '100219306115040947
        16813978                       416000.00                              80.00                            No MI                      '100022408295742982
        17053361                       304044.00                              80.00                            No MI                      '100015901215119546
        17051908                       168000.00                              80.00                            No MI                      '100070707020112077
        17051909                       288092.00                              80.00                            No MI                      '100062500080835772
        16791136                       132000.00                              80.00                            No MI                      '100031700003562713
        16848004                       702300.00                              80.00                        Republic MIC                   '100208808000012876
        17053375                       293592.00                              80.00                            No MI                      '100055507020085706
        16844442                       687068.17                              75.00                        Republic MIC                   '100022408294413015
        16963107                       219999.22                              80.00                            No MI                      '100185100701160098
        16798789                       177920.00                              80.00                            No MI                      '100031700003567415
        17055885                       320000.00                              44.76                            No MI                      '100256420070104087
        16980925                       137592.00                              80.00                            No MI                      '100231200000027529
        16965618                       163862.22                              80.79                        Republic MIC                   '100060807020080902
        16839664                       760000.00                              80.00                            No MI                      '100039291574332407
        17013717                       256720.00                              80.00                            No MI                      '100289400000067100
        16814269                       232000.00                              80.00                            No MI                      '100031700003579097
        16985224                       332000.00                              80.00                            No MI                      '100031458007010532
        16985226                       312000.00                              80.00                            No MI                      '100031458007010417
        16846280                       283994.78                              80.00                            No MI                      '100420200000159562
        17034887                       203859.61                              80.00                            No MI                      '100199105110063613
        16849118                       154461.76                              80.00                            No MI                      '100178020061000230
        17027599                       224833.02                              74.01                            No MI                      '100031700003644446
        16819394                       650000.00                              74.29                        Republic MIC                   '100022408294545782
        16849124                        76414.16                              75.00                            No MI                      '100108300776212592
        16790805                       159400.00                             100.00                             PMI                       '100212504000380819
        16844838                       239000.00                              94.98                       United Guaranty                 '100031700003585466
        16718886                       159199.95                              80.00                            No MI                      '100031700003532286
        17021075                       171400.00                              69.99                            No MI                      '100183300000374612
        17065354                       500000.00                              62.50                            No MI                      '100046900000656715
        16847691                       392000.00                              80.00                            No MI                      '100169900600023333
        16814271                       311250.00                              75.00                            No MI                      '100031205907937763
        16838950                       246398.33                              80.00                            No MI                      '100418200200611192
        17059469                       1330000.00                             70.00                            No MI                      '100022100183597525
        17042473                       233075.00                              80.00                            No MI                      '100015901029253051
        17034455                       504000.00                              80.00                        Republic MIC                   '100203000183209942
        17034456                       504000.00                              80.00                        Republic MIC                   '100203000183210007
        17042476                       178924.00                              80.00                            No MI                      '100015901129235222
        16798348                       376000.00                              80.00                            No MI                      '100127800005066617
        16767893                       201000.00                              69.31                            No MI                      '100418200200607349
        17053313                       551200.00                              80.00                            No MI                      '100079600400701968
        17034441                       166000.00                              63.60                            No MI                      '100288200712544110
        17042461                       264000.00                              80.00                            No MI                      '100015904000417224
        17042462                       204750.00                              90.00                        Republic MIC                   '100015904000253769
        17042463                       207040.00                              80.00                            No MI                      '100022100183262567
        17042465                       182541.60                              63.45                            No MI                      '100015904000418420
        17042467                       256500.00                              90.00                        GE Capital MI                  '100015904000440135
        17034449                       490000.00                              70.00                        Republic MIC                   '100203000183209371
        17042469                       241459.00                              80.00                            No MI                      '100015901129242541
        16813936                       400000.00                              80.00                            No MI                      '100127800005077309
        17042470                       416000.00                              80.00                            No MI                      '100015904000474662
        17042471                       217750.00                              65.00                            No MI                      '100015904000536478
        17042472                        87120.00                              80.00                            No MI                      '100015904000415806
        17016298                        79800.00                              70.00                            No MI                      '100016900061616240
        17016299                       153500.00                              80.00                            No MI                      '100016910002471282
        16707010                       104000.00                              80.00                            No MI                      '100212504000367097
        16650154                       196000.00                              80.00                            No MI                      '100086600210065407
        16974204                       417000.00                              73.16                            No MI                      '100022408295201120
        17016274                       244000.00                              80.00                            No MI                      '100169900020023970
        17014819                       398301.88                              80.00                            No MI                      '100307100000186227
        16853107                       149296.51                              90.00                        GE Capital MI                  '100139402000037325
        17016278                       239686.00                              80.00                            No MI                      '100015901006303135
        17016279                       280958.00                              80.00                            No MI                      '100015904000301980
        16798321                       360000.00                              80.00                            No MI                      '100022408293132145
        16778721                       280000.00                              80.00                            No MI                      '100031700003561426
        16798328                       334000.00                              80.00                            No MI                      '100022408294695835
        17016285                       215541.00                              90.00                        Republic MIC                   '100015901006304950
        17016286                        68800.00                              80.00                            No MI                      '100015904000413926
        16859651                       375440.16                              80.00                            No MI                      '100311300061206294
        17033703                       179132.00                              80.00                            No MI                      '100057400003179886
        17033709                       209112.00                              80.00                            No MI                      '100057400002940528
        17042458                       184728.00                              80.00                            No MI                      '100015901012225256
        16680436                       191000.00                              68.46                            No MI                      '100031210207763232
        16859105                       171200.00                              80.00                            No MI                      '100169900154004564
        16990246                       196000.00                              80.00                            No MI                      '100392492100003899
        16809762                       398037.07                              75.00                            No MI                      '100060806120074906
        17003416                        84250.00                              73.26                            No MI                      '100206310006573417
        17065195                       530200.00                              79.64                            No MI                      '100108300777400402
        16990235                       209600.00                              79.70                            No MI                      '100418207010000110
        16809770                       112160.28                              75.00                            No MI                      '100130000000206491
        16835936                       178220.00                              80.00                            No MI                      '100188601000126745
        16851976                       234400.00                              80.00                            No MI                      '100183300000365628
        17065181                       199920.00                              80.00                            No MI                      '100234400000179208
        17065156                       624000.00                              78.00                        Republic MIC                   '100022408296539379
        17065157                       464000.00                              80.00                        Republic MIC                   '100022408297044189
        16790614                       486332.22                              80.00                            No MI                      '100057400003053248
        16775311                       526820.88                              72.29                        Republic MIC                   '100073500011896767
        17065169                       256000.00                              80.00                            No MI                      '100022100183663103
        16963317                       322400.00                              80.00                            No MI                      '100123500000109628
        16809742                       139678.33                              80.00                            No MI                      '100031700003567142
        16611653                       276000.00                              80.00                            No MI                      '100400200000067199
        17065155                       552000.00                              80.00                            No MI                      '100022408298960318
        17065135                       292000.00                              80.00                            No MI                      '100022408298676278
        17034680                       254339.00                              80.00                            No MI                      '100015901343095873
        17065137                       390000.00                              80.00                            No MI                      '100022408298828473
        17060850                       432000.00                              80.00                            No MI                      '100174500000243466
        16853358                       356000.00                              80.00                            No MI                      '100272900000055749
        17065120                       549000.00                              75.00                        Republic MIC                   '100022408297355346
        17042690                       279200.00                              80.00                            No MI                      '100127800005098503
        17034672                       464800.00                              80.00                        Republic MIC                   '100015904000487151
        16844612                       185600.00                              80.00                            No MI                      '100031700003585771
        17034676                       224000.00                              80.00                            No MI                      '100015904000546774
        16672655                       216000.00                              80.00                            No MI                      '100060677002609626
        16853366                       170482.00                              80.00                            No MI                      '100307100000173928
        16979298                       177600.00                              80.00                            No MI                      '100199300006421278
        17065132                       439299.99                              79.99                        Republic MIC                   '100022408297865203
        17016494                       382500.00                              75.00                            No MI                      '100237600000820886
        16853324                       136000.00                              51.91                            No MI                      '100054900506040629
        16684208                       353000.00                              79.98                            No MI                      '100022407999264699
        16979263                       252000.00                              80.00                            No MI                      '100297130701300035
        17060814                       177834.72                              80.00                            No MI                      '100174500000233137
        17034651                       453640.00                              80.00                        Republic MIC                   '100015904000062095
        17034652                       228000.00                              80.00                            No MI                      '100255314181422515
        16853342                       200000.00                             100.00                             PMI                       '100039256577328231
        16781172                        98625.00                              75.00                            No MI                      '100272406111567903
        17042679                       151410.56                              94.31                        Republic MIC                   '100272407020288219
        16781176                       171642.55                              80.00                            No MI                      '100031700003563224
        16806859                       827999.70                              80.00                            No MI                      '100085300000177196
        17065119                       734999.50                              43.75                            No MI                      '100022408295551375
        17042682                       396000.00                              80.00                            No MI                      '100315600007011864
        16767346                       245000.00                              64.47                            No MI                      '100386100002510790
        16764908                       959200.00                              80.00                            No MI                      '100386100002506368
        16772805                       127625.86                              80.00                            No MI                      '100461010046135512
        16764992                        56000.00                              80.00                            No MI                      '100386100002507713
        16765008                       325265.39                              80.00                            No MI                      '100386100002507937
        16775731                       169628.53                             100.00                             PMI                       '100386100002517878
        16767392                       1860000.00                             64.14                            No MI                      '100386100002508950
        16766938                       152449.70                              80.00                            No MI                      '100381021106011102
        16775840                        63750.00                              75.00                            No MI                      '100386100002519882
        16775846                        71250.00                              75.00                            No MI                      '100386100002519981
        16776334                       139000.00                             100.00                             PMI                       '100386100002521250
        16728116                       412000.00                              80.00                            No MI                      '100386100002497915
        17155780                       460000.00                              80.00                        Republic MIC                   '100022408296792227
        17155790                       417000.00                              77.94                            No MI                      '100022408299562808
        17155792                       335200.00                              80.00                            No MI
        17155789                       359950.00                              79.99                            No MI                      '100022408299203312
        17148479                       249600.00                              80.00                            No MI                      '100022408299289287
        17148505                       260800.00                              80.00                            No MI                      '100022408299909843
        17148523                       250000.00                              76.45                            No MI                      '100022408296945444
        16201165                       183516.92                              61.67                            No MI
        16662821                       470798.05                              80.00                            No MI                      '100073500011854345
        16686335                       173393.37                              75.00                            No MI                      '100142000000255031
        16728198                       213600.00                              80.00                            No MI                      '100386100002499176
        16803158                       193880.15                              86.22                        Republic MIC                   '100386100002547735
        16805684                       508000.00                              80.00                            No MI                      '100022100175224005
        16834874                       388000.00                              80.00                            No MI                      '100022100175464411
        16834928                       324000.00                              80.00                            No MI                      '100429220061118027
        16838545                       735550.00                              80.00                        Republic MIC                   '100386100002581478
        16843946                        86108.35                              80.00                            No MI                      '100386100002586840
        16970301                       210350.00                              79.98                            No MI                      '100386100002619450
        16970334                       113380.00                              80.00                            No MI                      '100386100002619922
        16980281                       175763.02                              80.00                            No MI                      '100386100002626893
        16989889                       308000.00                              78.37                            No MI                      '100386100002634137
        16989986                       478447.55                              95.00                             PMI                       '100386100002635431
        16990989                       225800.00                              80.00                            No MI                      '100386100002636066
        16991073                       780000.00                              80.00                            No MI                      '100386100002637213
        16991093                       207192.00                              80.00                            No MI                      '100386100002637403
        16994581                       513750.00                              75.00                        Republic MIC                   '100386100002638815
        16994873                       384000.00                              80.00                            No MI                      '100386100002640126
        17001451                       312000.00                              80.00                            No MI                      '100386100002644292
        17001485                       210000.00                              80.00                            No MI                      '100386100002644714
        17003057                       260000.00                              80.00                            No MI                      '100386100002648830
        17012527                       371120.00                              80.00                            No MI                      '100386100002658086
        17012540                       142500.00                              95.00                        Republic MIC                   '100386100002658243
        17013342                       245000.00                              48.71                            No MI                      '100386100002660298
        17013379                       249520.00                              80.00                            No MI                      '100386100002660819
        17013389                       352000.00                              80.00                            No MI                      '100386100002660959
        17013396                       263778.20                              80.00                            No MI                      '100386100002661080
        17020995                       675000.00                              79.13                        Republic MIC                   '100386100002668564
        17021862                       219824.06                              80.00                            No MI                      '100386100002671055
        17056977                       168000.00                              81.55                       Radian Guaranty                 '100509821720000002
        17057197                       152000.00                              80.00                            No MI                      '100386100002700631
        17058951                       282633.22                             100.00                             PMI                       '100386100002703817
        17060401                       166250.00                              95.00                        Republic MIC                   '100386100002706281
        16711103                       792000.00                              79.60                            No MI                      '100146900008094017
        16728589                       102960.00                              72.00                            No MI                      '100022100179116785
        16723657                       446576.98                              80.00                        Republic MIC                   '100057400002661579
        16723823                        46412.70                              75.00                            No MI                      '100404400000075582
        16728227                       640000.00                              80.00                        Republic MIC                   '100098900061002442
        16813644                       359520.00                              80.00                            No MI                      '100108300776376736
        16813655                       178400.00                              80.00                            No MI                      '100031700003571631
        16813744                       496000.00                              80.00                            No MI                      '100127800005061618
        16813758                       157298.45                              90.00                             PMI                       '100242400000150662
        16813872                       560000.00                              80.00                            No MI                      '100183300000362427
        16859255                       196000.00                              80.00                            No MI                      '100183300000369703
        16853032                       390873.01                              80.00                            No MI                      '100212002000061083
        16853085                       436000.00                              80.00                        Republic MIC                   '100015902255108613
        16853132                       309203.80                              80.00                            No MI                      '100212002000061067
        16853386                       510000.00                              80.00                            No MI                      '100385700009180611
        16856679                       187500.00                              75.00                            No MI                      '100214190612260033
        16856816                       108610.84                              75.00                            No MI                      '100114700000302089
        16857003                       196822.38                              80.00                            No MI
        16857324                       374920.00                              80.00                            No MI                      '100234400000174019
        16857347                        72337.58                              73.98                            No MI                      '100031432006121012
        16849355                       242840.00                              80.00                            No MI                      '100212001000252726
        16857420                       412000.00                              80.00                            No MI                      '100229330000218861
        16857435                       450000.00                              90.00                             PMI                       '100237600000077255
        16857494                       256000.00                              80.00                            No MI                      '100096000061221068
        16857496                       180000.00                              75.00                            No MI                      '100194006110114106
        16857573                       268000.00                              80.00                            No MI                      '100234400000174191
        16857580                       215200.00                              80.00                            No MI                      '100234400000174662
        16849577                       352000.00                              80.00                            No MI                      '100194006120116125
        16851184                       396200.00                              79.99                            No MI                      '100125300002942253
        16851270                       374848.00                              80.00                            No MI                      '100039250590583245
        16851389                       407477.87                              80.00                            No MI                      '100242400000156149
        16857676                       184800.00                              80.00                            No MI                      '100039237664993392
        16859115                       301600.00                              80.00                            No MI                      '100031700003602931
        16859237                       278400.00                              80.00                            No MI                      '100234400000174787
        16859343                       296000.00                              80.00                            No MI                      '100229330000223234
        16859472                       223200.00                              80.00                            No MI                      '100420200000162186
        16859510                       357600.00                              79.99                            No MI                      '100046900000633995
        16963095                       404000.00                              80.00                            No MI                      '100183300000365701
        16963238                       320000.00                              80.00                            No MI                      '100242400000156487
        16851421                       356000.00                              80.00                            No MI                      '100272900000056408
        16851910                       321681.84                              75.00                            No MI                      '100028510001181035
        16851917                        76328.26                              90.00                             PMI                       '100404400000088593
        16852022                        98855.33                              80.00                            No MI                      '100028510001259237
        16852105                        93178.59                              80.00                            No MI                      '100028510001256621
        16852146                       196000.00                              80.00                            No MI                      '100212002000061240
        16852218                       1350000.00                             75.00                            No MI                      '100169900020023830
        16852368                       297600.00                              79.85                            No MI                      '100146900008111720
        16852729                       333026.00                              80.00                            No MI                      '100022100181524703
        16852995                       244000.00                              80.00                            No MI                      '100028510001246515
        16981788                       392000.00                              80.00                            No MI                      '100385700009180744
        16984699                       335200.00                              80.00                            No MI                      '100234400000176055
        16984728                       364000.00                              80.00                            No MI
        16984753                       416000.00                              80.00                            No MI                      '100055507010081939
        16984799                       220150.00                              85.00                        Republic MIC                   '100420200000163747
        16984865                       379405.33                              80.00                            No MI                      '100234400000175859
        16984874                       159600.00                              95.00                        Republic MIC                   '100251800000044963
        15655556                        50336.29                              67.21                            No MI                      '100173200110076598
        16856495                       399200.00                              80.00                            No MI                      '100051110000084999
        16856635                       353269.00                              80.00                        Republic MIC                   '100015901343097929
        16670123                       119998.07                              80.00                            No MI                      '100386100002430833
        16574641                       286641.27                              80.00                            No MI                      '100386100002343366
        16851198                       336000.00                              80.00                            No MI                      '100297130612010012
        16846272                       246824.00                              80.00                            No MI                      '100057400003129246
        16846305                       1496803.40                             63.83                            No MI                      '100259206120023337
        17033229                       165839.00                              80.00                            No MI                      '100015901129242236
        16824070                       201000.00                              69.31                            No MI                      '100418200200607265
        16801501                       695784.81                              80.00                            No MI                      '100315100145009334
        16803465                       344550.00                              79.99                            No MI                      '100031458006101027
        16789079                       432000.00                              80.00                            No MI                      '100039254473959795
        16809409                       169500.00                              75.00                            No MI
        16778911                       153478.20                              75.00                            No MI                      '100030200010133641
        16775175                       157200.00                              80.00                            No MI                      '100051110000082530
        17016601                       200000.00                              80.00                            No MI                      '100057400003187970
        16771216                       289999.78                              67.76                            No MI                      '100311300061101230
        16718135                       338000.00                              75.11                            No MI                      '100366300020090940
        16983181                       205000.00                              72.95                            No MI                      '100039219360779101
        16974105                       452000.00                              80.00                        Republic MIC                   '100256420061201710
        16376240                       268835.59                              79.97                            No MI                      '100031458006063490
        16692757                       197082.01                              80.00                            No MI                      '100039286120865561
        16384090                       124000.00                              80.00                            No MI                      '100091200001057425
        17171504                       250000.00                              50.00                            No MI                      '100022408393172637
        17171507                       388000.00                              80.00                            No MI                      '100022408393402067
        17171512                       225000.00                              66.18                            No MI                      '100022408393864431
        17171514                       217000.00                              52.29                            No MI                      '100022408393909632
        17141651                        80000.00                              52.98                            No MI                      '100411020703060011
        17141814                       194500.00                              76.27                            No MI                      '100386100002749406
        17150145                       337500.00                              75.00                            No MI                      '100386100002757284
        17148207                       464000.00                              80.00                        Republic MIC                   '100386100002752665
        17154203                       175000.00                              64.81                            No MI                      '100386100002760239
        17154243                       720000.00                              80.00                        Republic MIC                   '100386100002760783
        17155305                       343000.00                              79.77                        Republic MIC                   '100386100002762177
        17155264                       450000.00                              53.57                            No MI                      '100170600000022102
        17148236                       406400.00                              80.00                            No MI                      '100386100002753002
        17148137                       152000.00                              80.00                            No MI                      '100386100002753242
        17148268                       412500.00                              75.00                            No MI                      '100386100002753424
        17159851                       213300.00                              90.00                       Radian Guaranty                 '100386100002764538
        17159927                       332000.00                              80.00                            No MI                      '100386100002765758
        17168635                       183200.00                              80.00                            No MI                      '100386100002768885
        17170477                       135453.34                              80.00                            No MI                      '100522800000100917
        17113048                       206250.00                              75.00                            No MI                      '100386100002734622
        17127987                        74500.00                              78.84                            No MI                      '100386100002736932
        17127804                       496000.00                              80.00                        Republic MIC                   '100415700000010209
        17128045                       109250.00                              95.00                        Republic MIC                   '100386100002737724
        17128141                       150000.00                              66.08                            No MI                      '100386100002738961
        17128187                       424000.00                              80.00                        Republic MIC                   '100386100002739688
        17127864                       1000000.00                             74.07                            No MI                      '100478600703050003
        17128264                       390400.00                              80.00                            No MI                      '100386100002740884
        17129887                       352000.00                              80.00                            No MI                      '100386100002743177
        17129924                       483000.00                              64.83                            No MI                      '100386100002743680
        17129955                       125400.00                              95.00                       Radian Guaranty                 '100386100002744076
        17129787                       120000.00                              80.00                            No MI                      '100386100002744787
        17132459                       116000.00                              80.00                            No MI                      '100386100002745958
        17132544                        94400.00                              80.00                            No MI                      '100386100002747046
        17132570                       233100.00                              90.00                             PMI                       '100386100002747335
        17132571                       352875.00                              75.00                            No MI                      '100386100002747343
        17132580                       192000.00                              80.00                            No MI                      '100386100002747517
        17132635                       276000.00                              80.00                            No MI                      '100386100002748168
        17141722                       350470.00                              70.00                            No MI                      '100386100002749794
        17075185                       106400.00                              80.00                            No MI                      '100386100002718062
        17074960                       264000.00                              80.00                            No MI                      '100428400000115596
        17076352                       126400.00                              80.00                            No MI                      '100386100002719847
        17076452                       112000.00                              80.00                            No MI                      '100386100002720472
        17076459                        56000.00                              80.00                            No MI                      '100386100002720555
        17076365                       1395000.00                             73.42                            No MI                      '100386100002721124
        17076509                        89600.00                              80.00                            No MI                      '100386100002721157
        17076601                       227500.00                              70.00                            No MI                      '100386100002722635
        17077698                       154375.00                              95.00                             PMI                       '100386100002723666
        17077702                       224000.00                              80.00                            No MI                      '100386100002723740
        17077723                       1470000.00                             70.00                            No MI                      '100386100002724136
        17077775                       103920.00                              80.00                            No MI                      '100386100002724938
        17077817                       245608.00                              80.00                            No MI                      '100386100002725497
        17088291                       226000.00                              66.08                            No MI                      '100386100002728020
        17088354                       472000.00                              80.00                        Republic MIC                   '100386100002728996
        17088249                        92250.00                              75.00                            No MI                      '100386100002730190
        17064711                       119120.00                              80.00                            No MI                      '100386100002708725
        17064717                       228000.00                              80.00                            No MI                      '100386100002708840
        17064722                       373520.00                              80.00                            No MI                      '100386100002708956
        17064702                       432500.00                              79.36                        Republic MIC                   '100386100002711570
        17064930                       512000.00                              80.00                            No MI                      '100386100002711844
        17066030                       483000.00                              70.00                            No MI                      '100386100002713618
        17112899                       124000.00                              80.00                            No MI                      '100386100002732790
        17104587                       405000.00                              77.14                        Republic MIC                   '100022100206539603
        17066050                       244000.00                              80.00                            No MI                      '100386100002713881
        17065923                       246400.00                              80.00                            No MI                      '100386100002714418
        17075018                       1000000.00                             80.00                            No MI                      '100386100002715696
        17075030                       191760.00                              80.00                            No MI                      '100386100002715852
        17075043                        61520.00                              80.00                            No MI                      '100386100002716025
        17075080                       187200.00                              80.00                            No MI                      '100386100002716660
        17074933                       360000.00                              80.00                            No MI                      '100022100206386641
        17074939                       297500.00                              68.08                            No MI                      '100467800000014396
        17088701                       480000.00                              80.00                            No MI                      '100031458007021422
        17088959                       209850.43                             100.00                        Republic MIC                   '100022100183989581
        17089048                       382500.00                              90.00                             PMI                       '100234400000180123
        17113393                       315000.00                              90.00                             PMI                       '100378000110030535
        17128613                       420000.00                              70.00                        Republic MIC                   '100015904000567259
        17075826                       161600.00                              80.00                            No MI                      '100407010001301650
        17076899                       383200.00                              80.00                            No MI                      '100429220061219874
        17078178                       240100.00                              79.99                            No MI                      '100031458007021224
        17078201                       359950.00                              79.99                            No MI                      '100031458007021810
        17078318                       288500.00                              80.00                            No MI                      '100031458006122338
        17078579                       627000.00                              74.99                        Republic MIC                   '100031458007022230
        17078632                       330400.00                              80.00                            No MI                      '100315100105011866
        16718064                       127500.00                             100.00                        Republic MIC                   '100386100002489276
        16695692                       214470.00                              90.00                             PMI                       '100467800000008315
        16697311                        75760.68                              80.00                            No MI                      '100386100002464436
        16681126                       149581.90                             100.00                        Republic MIC                   '100386100002444925
        16681171                       119041.62                              80.00                            No MI                      '100386100002445690
        15892542                        55231.04                              65.00                            No MI                      '100185400251101983
        16684027                       234994.55                              93.25                        Republic MIC                   '100212504000358625
        16665531                       147750.00                              75.00                            No MI                      '100030200010130597
        16665923                       317197.70                              75.00                            No MI                      '100073500011829024
        16672909                       303600.00                             100.00                             PMI                       '100212504000365406
        16641299                       136758.00                              80.00                            No MI                      '100134001100145437
        16648707                       537186.19                              80.00                        Republic MIC                   '100256420060813747
        16628995                       416000.00                              80.00                            No MI                      '100206310006478849
        17048086                       449999.98                              55.56                            No MI                      '100187100511426356
        17051888                       331377.69                              80.00                            No MI                      '100031458007013080
        17051899                       210000.00                              62.69                            No MI                      '100153210610021055
        17051936                       345206.02                              70.00                            No MI                      '100098900061114924
        17052148                       189453.06                              75.00                            No MI                      '100187100511458599
        17052161                       280963.99                              65.00                            No MI                      '100187100511459316
        17053276                       431200.00                              80.00                        Republic MIC                   '100061600000040809
        17053290                       417000.00                              77.80                            No MI                      '100070707020111442
        17055951                       366291.74                              80.00                            No MI                      '100190830000142636
        17057756                       688560.00                              80.00                        Republic MIC                   '100214190702200022
        17057861                       331500.00                              78.00                            No MI                      '100127800005007389
        17059294                       188720.00                              80.00                            No MI                      '100234400000179158
        17059410                        61800.00                              88.29                       United Guaranty                 '100130000000212341
        17059476                       186320.00                              80.00                            No MI                      '100022100183598283
        17060783                       304000.00                              63.33                            No MI                      '100068300111608825
        17065264                        59960.75                              80.00                            No MI                      '100134600207020284
        17066389                       102400.00                              80.00                            No MI                      '100199500183702479
        17066513                        86450.00                              65.00                            No MI                      '100378000003199462
        16985207                       400000.00                              80.00                            No MI                      '100031458006122361
        16985230                       150000.00                              50.00                            No MI                      '100271100000295780
        16990161                        40500.00                              67.50                            No MI                      '100289400000066581
        16990290                       220800.00                              80.00                            No MI                      '100100300000212036
        16991451                       243732.25                              80.00                            No MI                      '100234400000176477
        16991471                       225256.00                              80.00                            No MI                      '100015904000309058
        16991620                       218232.00                              80.00                            No MI                      '100212504000400914
        16991624                       307200.00                              80.00                            No MI                      '100234400000176238
        16991630                       384468.34                              70.00                            No MI                      '100234400000176170
        16994939                       2000000.00                             57.14                            No MI                      '100199105110058787
        16994953                       214350.00                              79.98                            No MI                      '100031458006101977
        16995112                       283643.22                              80.00                            No MI                      '100028510001193600
        16995217                       206659.65                              90.00                             PMI                       '100068300111614187
        16995366                       287920.00                              80.00                            No MI                      '100096200070100374
        17000210                       338400.00                              80.00                            No MI                      '100234400000176584
        17000416                       204792.00                              80.00                            No MI                      '100039231741019131
        17002334                        57600.00                              80.00                            No MI                      '100065500000274026
        17003261                       252000.00                              80.00                            No MI                      '100015904000191894
        17011196                       232827.00                              80.00                            No MI                      '100057400003189356
        17011225                       311760.00                              80.00                            No MI                      '100015902023200361
        17011286                       600000.00                              78.95                        Republic MIC                   '100050400760024546
        17012666                       416479.81                              74.91                            No MI                      '100031458007012587
        17012860                       880000.00                              80.00                            No MI                      '100351000182878390
        17012920                       315552.48                              80.00                            No MI                      '100234400000177467
        17012983                       256950.00                              80.00                            No MI                      '100188601000157005
        17013485                       659800.00                              80.00                            No MI                      '100031458007011423
        17013489                       454400.00                              80.00                            No MI                      '100031458007011266
        17013563                       280000.00                              80.00                            No MI                      '100234400000177541
        17013594                       233297.00                              80.00                            No MI                      '100015904000469738
        17013853                       238852.66                              80.00                            No MI                      '100031700003604614
        17014963                       1520000.00                             44.71                            No MI                      '100031700003636251
        17014998                       328643.00                              80.00                            No MI                      '100234400000179489
        17015159                       417000.00                              77.22                            No MI                      '100039276655139219
        17016288                       336000.00                              80.00                            No MI                      '100061600000041377
        17016527                       592000.00                              80.00                            No MI                      '100369300070214041
        17021066                       223687.00                              75.00                            No MI                      '100234400000178127
        17021139                       196000.00                              80.00                            No MI                      '100212504000410228
        17021160                       305000.00                              80.00                            No MI                      '100083300000017279
        17021294                       402000.00                             100.00                             PMI                       '100108300777290118
        17021943                       356000.00                              80.00                            No MI                      '100015902107165407
        17022181                       561600.00                              80.00                        Republic MIC                   '100031458007011415
        17022185                       402350.00                              79.99                            No MI                      '100031458007013023
        17022264                       452550.00                              80.00                            No MI                      '100031700003642689
        17027584                       248000.00                              80.00                            No MI                      '100206310006586096
        17027708                       348750.00                              75.00                            No MI                      '100146001307905464
        17033177                       147000.00                              75.00                            No MI                      '100305900012751922
        17033250                       208000.00                              80.00                            No MI                      '100234400000179000
        17033283                       274872.00                              80.00                            No MI                      '100016900058905382
        17033364                       402000.00                              75.00                            No MI                      '100234400000178580
        17034538                       199831.97                              48.19                            No MI                      '100099210701310059
        17034659                       220000.00                              80.00                            No MI                      '100015904000072219
        17034761                       132000.00                              80.00                            No MI                      '100242400000159838
        17034793                        47676.53                              90.00                             PMI                       '100251800000047156
        17042406                       417000.00                              76.66                            No MI                      '100031458007013015
        17042414                       297600.00                              80.00                            No MI                      '100031458007011944
        17042459                       248450.00                              79.99                            No MI                      '100015901343104162
        17042563                       173520.00                              80.00                            No MI                      '100289400000068728
        17042719                       101250.00                              75.00                            No MI                      '100031432006122564
        17042815                       213600.00                              80.00                            No MI                      '100096000070207074
        17043826                       196600.00                              79.98                            No MI                      '100204100000867507
        17043837                       484000.00                              80.00                        Republic MIC                   '100015901017201393
        17043872                       123590.00                              80.00                            No MI                      '100015904000452221
        17044015                        87300.00                              90.00                             PMI                       '100046900000663927
        17044124                       240388.00                              90.00                        GE Capital MI                  '100057400003190867
        16965132                       101953.65                             100.00                             PMI                       '100212504000394604
        16965320                       304000.00                              80.00                            No MI                      '100234400000175024
        16965330                       260800.00                              80.00                            No MI                      '100060807010077850
        16965368                       161250.00                              75.00                            No MI                      '100229900586121331
        16965438                       141000.00                              75.00                            No MI                      '100098500040316598
        16965545                       360000.00                              80.00                            No MI                      '100055507010076590
        16968357                       392000.00                              80.00                            No MI                      '100146900008109468
        16968686                       348000.00                              80.00                            No MI                      '100015902328204878
        16968696                       207200.00                              80.00                            No MI                      '100031458006123567
        16970477                       387999.83                              80.00                            No MI                      '100180700071006014
        16970485                        67409.12                              75.00                            No MI                      '100011560005445242
        16970618                       345000.00                              75.00                            No MI                      '100114200000282431
        16970847                       144528.00                              80.00                            No MI                      '100031700003607096
        16970959                        59419.89                              70.00                            No MI                      '100114700000306510
        16973767                       138942.00                              90.00                        GE Capital MI                  '100057400003151000
        16973794                       300000.00                              75.00                            No MI                      '100031458006123260
        16973806                       295990.05                              80.00                            No MI                      '100031458006123740
        16973902                       372000.00                              80.00                            No MI                      '100184622151021000
        16973956                       211500.00                              90.00                             PMI                       '100232600000076575
        16974227                       372000.00                              80.00                            No MI                      '100289400000064701
        16974340                       346550.00                              78.81                            No MI                      '100214190612200005
        16974401                        56172.33                              75.00                            No MI                      '100255314190321393
        16974465                        60591.21                              75.00                            No MI                      '100255314190321138
        16974475                       123591.64                              75.00                            No MI                      '100114700000309712
        16978685                       390000.00                              75.00                            No MI                      '100429220061220955
        16978750                       203732.22                              80.00                            No MI                      '100246606120600008
        16978908                       331200.00                              80.00                            No MI                      '100212504000397540
        16979114                       148000.00                              80.00                            No MI                      '100046900000643846
        16979176                       397334.00                              80.00                            No MI                      '100062500080880927
        16979205                       249420.00                              80.00                            No MI                      '100062500080888003
        16979227                       186000.00                              60.39                            No MI                      '100297130701150000
        16979292                       220000.00                              80.00                            No MI                      '100289400000065666
        16979306                       344000.00                              80.00                            No MI                      '100046900000649801
        16980491                       138750.00                              75.00                            No MI                      '100169900600025395
        16980687                       306400.00                              80.00                            No MI                      '100053700000554534
        16980761                       144390.00                              95.00                        GE Capital MI                  '100188505070102058
        16980789                       156000.00                              79.99                            No MI                      '100053607010041552
        16981014                       240000.00                              75.00                            No MI                      '100291300000615252
        16981029                       227956.00                              80.00                            No MI                      '100219307015043742
        16981342                       180000.00                              75.00                            No MI                      '100031700003615446
        16981482                       116081.17                              75.00                            No MI                      '100234400000176923
        16840011                       229000.00                              77.60                            No MI                      '100423900900017441
        16840148                       756800.00                              80.00                            No MI                      '100250902061101822
        16840186                       170910.00                              90.00                             PMI                       '100030200560000422
        16840278                       159632.51                              80.00                            No MI                      '100031700003586597
        16844295                        99999.78                              80.00                            No MI                      '100030200010134110
        16844314                        77784.00                              70.00                            No MI                      '100022100181152612
        16844721                       286400.00                              80.00                            No MI                      '100127800005082291
        16845594                        78000.00                              75.00                            No MI
        16845707                       106185.03                              80.00                            No MI
        16845774                        91698.02                              75.00                            No MI                      '100031700003593247
        16845892                       232500.00                              75.00                            No MI                      '100022100181245374
        16846190                       327668.63                              80.00                            No MI                      '100140200060606717
        16847604                       332000.00                              80.00                            No MI                      '100183300000365560
        16847609                       239900.00                              79.99                            No MI                      '100183300000367483
        16847704                       188143.47                              90.00                            MGIC
        16847868                       383602.80                              80.00                            No MI                      '100242400000154052
        16847991                       304800.00                              80.00                            No MI                      '100389160000529017
        16848012                       173289.43                              85.00                             PMI                       '100242400000152403
        16848063                       1237500.00                             75.00                            No MI                      '100098500040317877
        16849031                       408000.00                              80.00                            No MI                      '100061600000040304
        16849236                        85964.11                              80.00                            No MI                      '100031432006113241
        16849286                       560000.00                              70.00                        Republic MIC                   '100212504000116320
        16849313                        93750.00                              75.00                            No MI                      '100212504000396427
        16832780                       126400.00                              80.00                            No MI                      '100420200000149472
        16835345                       263465.03                              80.00                            No MI                      '100022100180936668
        16835361                       188119.00                              80.00                            No MI                      '100028510001184922
        16835401                       108000.00                              80.00                            No MI                      '100022100180942278
        16835481                       189600.00                              80.00                            No MI                      '100051110000084239
        16835613                       504000.00                              80.00                        Republic MIC                   '100098900061217982
        16835738                       147000.00                             100.00                             PMI                       '100212504000387236
        16835824                       326399.00                              80.00                            No MI                      '100212504000387848
        16835870                       156576.00                              75.00                            No MI                      '100203000180989132
        16838873                       162017.65                              80.00                            No MI                      '100124700070225309
        16839137                       216400.00                              80.00                            No MI                      '100031700003565708
        16839188                       469500.00                              80.00                        Republic MIC                   '100108300776400031
        16839852                       285600.00                              80.00                            No MI                      '100031422006120122
        16819373                       408000.00                              85.00                        Republic MIC                   '100039271066409905
        16819397                       177045.00                             100.00                        Republic MIC                   '100219306115041176
        16819425                       277069.00                              80.00                            No MI                      '100057400003118504
        16819553                       126400.00                              80.00                            No MI                      '100091510800112118
        16819641                       109320.93                              70.00                            No MI                      '100031700003580798
        16823742                       513245.62                              79.99                            No MI                      '100022100180732398
        16823893                       650000.00                              69.15                            No MI                      '100272900000051672
        16823980                       1203300.00                             48.13                            No MI                      '100015904000115190
        16824026                       175605.68                              80.00                            No MI                      '100060806120075184
        16824159                       147756.66                              80.00                            No MI                      '100251800000043809
        16826804                        94195.74                              79.00                            No MI                      '100039264039789917
        16826805                       759200.00                              80.00                            No MI                      '100242400000151876
        16826849                       307143.78                              80.00                            No MI                      '100039237647235309
        16826908                       260650.00                              79.99                            No MI                      '100140200060314973
        16814187                       264000.00                              80.00                            No MI                      '100057400003104645
        16819212                       115216.00                              80.00                            No MI                      '100234400000171767
        16819278                       191200.00                              80.00                            No MI                      '100424400180661009
        16819279                       516000.00                              80.00                        Republic MIC                   '100031221907916699
        16806809                       600428.00                              80.00                        Republic MIC                   '100057400002941518
        16806829                       1000000.00                             74.07                            No MI                      '100031270407922954
        16806954                       239900.00                              79.97                            No MI                      '100188101000107324
        16806992                       255366.81                              80.00                            No MI                      '100060806120075234
        16807183                       254568.00                              80.00                            No MI                      '100031700003574825
        16807251                       138000.00                              80.00                            No MI                      '100031231507912816
        16807279                       832000.00                              80.00                            No MI                      '100046900000631221
        16807305                        62246.01                              90.00                             PMI                       '100039237473419308
        16807349                       649000.00                              76.35                            No MI                      '100098500040306508
        16809653                       180000.00                              76.14                            No MI                      '100234400000170801
        16809671                       459700.00                              71.32                        Republic MIC                   '100169900600024083
        16809829                       412000.00                              80.00                            No MI                      '100031700003576598
        16801614                       214962.18                             100.00                             PMI                       '100028510001179096
        16801642                       244500.00                              75.00                            No MI                      '100022100180274177
        16803512                       187500.00                              75.00                            No MI                      '100031458006112784
        16798799                       1125000.00                             75.00                            No MI
        16801513                        59600.00                              80.00                            No MI                      '100177054300022623
        16798268                       199200.00                              80.00                            No MI                      '100460200000198769
        16798635                       255912.00                              80.00                            No MI                      '100091510800112845
        16798206                       236790.03                              90.00                             PMI                       '100073500011899001
        16790918                        51088.00                              80.00                            No MI                      '100022100180140766
        16791062                        74839.23                              75.00                            No MI                      '100098500040291635
        16789037                       1050000.00                             75.00                            No MI                      '100242400000150621
        16789086                       415731.00                             100.00                             PMI                       '100039295950784362
        16790388                       196000.00                              80.00                            No MI                      '100414030000027073
        16790417                       230512.00                              80.00                            No MI                      '100057400002800037
        16790616                       186020.00                              80.00                            No MI                      '100057400003093905
        16781210                       331200.00                              80.00                            No MI                      '100289400000060873
        16781323                       285000.00                              75.00                            No MI                      '100289400000060931
        16784784                       109540.00                             100.00                             PMI                       '100096000061115112
        16784980                       442650.00                              79.99                            No MI                      '100108300776086129
        16786199                       176499.93                              87.73                        GE Capital MI                  '100015904000024129
        16786228                       327998.04                              80.00                            No MI                      '100015902105106064
        16788554                       526400.00                              80.00                            No MI                      '100124700070231729
        16788598                        63959.86                              80.00                            No MI                      '100212504000381049
        16788647                       110400.00                              80.00                            No MI                      '100028510001155617
        16788727                       116250.00                              75.00                            No MI                      '100031700003565476
        16777114                       528000.00                              80.00                            No MI                      '100096000006011129
        16771982                        54224.44                              80.00                            No MI                      '100031700003553456
        16770800                       156000.00                              80.00                            No MI                      '100212504000375918
        16774944                       304000.00                              80.00                            No MI                      '100051110000084510
        16768047                       309950.00                             100.00                             PMI                       '100046900000618012
        16768354                       273200.00                              80.00                            No MI                      '100127800005066807
        16729896                        61546.87                              75.37                            No MI                      '100098900061014256
        16731785                       149094.72                             100.00                             PMI                       '100272406110865290
        16731813                       340000.00                              80.00                            No MI                      '100057400003094382
        16731953                       177000.00                              75.00                            No MI                      '100053606100017357
        16729579                        59400.00                              90.00                             PMI                       '100031270407874601
        16765326                       649999.99                              67.36                        Republic MIC                   '100091510140000908
        16721969                       1159829.94                             75.00                            No MI
        16721971                       875000.00                              70.00                            No MI                      '100031700003592249
        16704342                       655000.00                              79.85                        Republic MIC                   '100057400003066018
        16681413                       398250.00                              75.00                            No MI                      '100031700003494966
        16540307                       354826.00                              80.00                            No MI                      '100057400002744110
        17090584                       121894.97                              80.00                            No MI
        17090585                       110000.00                              58.37                            No MI
        17090586                       171990.29                              80.00                            No MI
        17090587                       187856.96                              80.00                            No MI
        17090593                        86321.90                              80.00                            No MI
        17090597                       112000.00                              80.00                            No MI
        17090599                       132000.00                              80.00                            No MI
        17090600                        93600.00                              80.00                            No MI
        17090602                       195822.82                              80.00                            No MI
        17090603                       502000.00                              80.00                            No MI
        17090605                       189855.43                              54.29                            No MI
        17090606                       479625.56                              80.00                            No MI
        17090608                       248000.00                              80.00                            No MI
        17090609                       616000.00                              80.00                            No MI
        17090610                       182400.00                              80.00                            No MI
        17090611                       212000.00                              80.00                            No MI
        17090612                       440800.00                              80.00                            No MI
        17090614                       105600.00                              80.00                            No MI
        17090615                       864000.00                              80.00                            No MI
        17090616                       128000.00                              80.00                            No MI
        17090617                       189200.00                              80.00                            No MI
        17090618                       292000.00                              80.00                            No MI
        17090619                       224000.00                              80.00                            No MI
        17090621                       240000.00                              80.00                            No MI
        17090578                        99931.19                              80.00                            No MI
        17090579                       111922.93                              80.00                            No MI
        17090580                       272000.00                              80.00                            No MI
        17090581                       179856.06                              80.00                            No MI
        17090583                       213429.19                              80.00                            No MI
        17059647                       320000.00                              80.00                            No MI
        17059654                       218000.00                              80.00                            No MI
        17059656                       136000.00                              80.00                            No MI
        17059657                       207038.37                              80.00                            No MI
        17059659                       191200.00                              80.00                            No MI
        17059665                       419672.36                              80.00                        Republic MIC
        17059670                       187705.80                              80.00                            No MI
        17059673                       227920.00                              80.00                            No MI
        17059675                       138000.00                              80.00                            No MI
        17059677                       187856.96                              80.00                            No MI
        17059682                       368000.00                              80.00                            No MI
        17059686                       254000.00                              80.00                            No MI
        17090569                       161837.57                              80.00                            No MI
        17090570                       170000.00                              80.00                            No MI
        17090571                       165453.90                              80.00                            No MI
        17090573                       117503.61                              80.00                            No MI
        17090574                       198500.00                              76.35                            No MI
        17015984                       247999.80                              80.00                            No MI
        17015985                       264000.00                              80.00                            No MI
        17015988                       295249.66                              57.99                            No MI
        17015989                        99084.02                              80.00                            No MI
        17015970                       340000.00                              80.00                            No MI
        17015972                       584000.00                              80.00                            No MI
        17015976                       155977.71                              80.00                            No MI
        17015980                       153600.00                              80.00                            No MI
        17015964                       175717.68                              80.00                            No MI
        17015965                       120000.00                              80.00                            No MI
        17015968                       146165.16                              80.00                            No MI
        17015951                       125977.54                              80.00                            No MI
        17015954                       240000.00                              80.00                            No MI
        16966663                       528996.52                              70.88                        Republic MIC
        16789095                       306850.02                              80.00                            No MI
        16789101                       115600.00                              80.00                            No MI
        16789117                       369600.00                              80.00                            No MI
        16789124                       209055.56                              80.00                            No MI
        16789126                       260800.00                              80.00                            No MI
        16839342                       339387.86                              80.00                            No MI
        16964633                       717559.60                              80.00                        Republic MIC
        16964635                       271760.00                              80.00                            No MI
        16964917                       224443.47                              72.58                            No MI
        16964918                       720000.00                              80.00                            No MI
        16964919                       213798.26                              80.00                            No MI
        16964921                       173569.64                              80.00                            No MI
        16964922                        99764.55                              36.36                            No MI
        16964925                       365595.43                              80.00                            No MI
        16964929                        87776.93                              80.00                            No MI
        16964931                        71774.28                              78.26                            No MI
        16964934                       238400.00                              80.00                            No MI
        16964936                       200000.00                              80.00                            No MI
        16964940                       163594.37                              80.00                            No MI
        16964944                       427859.42                              80.00                            No MI
        16964947                       192000.00                              80.00                            No MI
        16964949                       203196.91                              80.00                            No MI
        16964953                        87957.58                              80.00                            No MI
        16549174                       165387.42                              90.00                       United Guaranty
        16549176                       126429.91                              80.00                            No MI
        16549198                       203277.22                              65.00                            No MI
        16549228                        83900.00                              79.98                            No MI                      '100162500073861511
        16549246                       120250.00                              65.00                            No MI
        16549111                       101565.00                              65.00                            No MI
        16770431                       207197.89                              80.00                            No MI
        16770436                       218351.85                              80.00                            No MI
        16770441                       215974.65                              80.00                            No MI
        16770442                       115587.22                              80.00                            No MI
        16770453                       214400.00                              80.00                            No MI
        16770462                       168000.00                              80.00                            No MI
        16770478                       256405.00                              95.00                        Miscellaneous
        16770482                       207090.11                              95.00                        Miscellaneous
        16685373                       172029.29                              80.00                            No MI
        16685378                       105050.77                              79.98                            No MI
        16685382                       204800.00                              80.00                            No MI
        16685405                       272400.00                              80.00                            No MI
        17043285                       468000.00                              80.00                            No MI                      '100029500014473551
        17043286                       414290.97                              69.33                        Republic MIC                   '100029500014748325
        17043287                       209252.74                              71.19                        Republic MIC                   '100029500014769123
        17043288                        98650.00                              78.98                        Republic MIC                   '100029500014804227
        17043290                       157500.00                              75.00                        Republic MIC                   '100029500014910610
        17043291                       148812.59                              75.00                        Republic MIC                   '100029500014912194
        17043297                       143589.45                              80.00                            No MI                      '100029500015196722
        17044150                       103500.00                              79.98                            No MI                      '100029500013332709
        17044151                       308000.00                              80.00                        Republic MIC                   '100029500013912104
        17044152                       301500.00                              90.00                        Republic MIC                   '100029500013916980
        17044154                       147274.00                              79.14                            No MI                      '100029500013999010
        17044157                       407200.00                              80.00                            No MI                      '100029500014050201
        17044158                       186595.85                              80.00                        Republic MIC                   '100029500014144095
        17044159                       314000.00                              78.50                        Republic MIC                   '100029500014160877
        17044160                       182603.00                              80.00                        Republic MIC                   '100029500014181774
        17044164                       126400.00                              79.00                        Republic MIC                   '100029500014236701
        17044167                       119200.00                              80.00                            No MI                      '100029500014382992
        17044168                       220000.00                              68.97                            No MI                      '100029500014437192
        17044169                       563899.80                              80.00                            No MI                      '100029500014448843
        17044171                        99807.23                              80.00                            No MI                      '100029500014486280
        17044173                       238900.00                              68.26                            No MI                      '100029500014523827
        17044175                       324000.00                              80.00                        Republic MIC                   '100029500014535649
        17044176                       228000.00                              80.00                        Republic MIC                   '100029500014544039
        17044177                       228000.00                              80.00                            No MI                      '100029500014553402
        17044179                       322000.00                              79.51                            No MI                      '100029500014571826
        17044181                       166723.37                              75.00                            No MI                      '100029500014586675
        17044188                       352000.00                              80.00                            No MI                      '100029500014658482
        17044190                       168000.00                              80.00                            No MI                      '100029500014708857
        17044192                       247920.01                              80.00                            No MI                      '100029500014770840
        17044193                       324000.00                              80.00                            No MI                      '100029500014780633
        17044194                       440000.00                              80.00                            No MI                      '100029500014781169
        17044196                        60900.00                              79.92                            No MI                      '100029500014799526
        17044197                       241558.00                              80.00                            No MI                      '100029500014801074
        17044198                       144000.00                              80.00                            No MI                      '100029500014844363
        17044202                       219428.53                              72.15                            No MI                      '100029500015096286
        17044203                       215950.00                              79.98                            No MI                      '100029500015106739
        17044204                       219150.00                              79.98                            No MI                      '100029500015162054
        17010310                       146236.00                              79.05                            No MI
        16042804                       916037.52                              70.00                            No MI
        16007584                       269306.15                              80.00                            No MI                      '100077910005107780
        16827098                       510000.00                              67.37                        Republic MIC                   '100045200000495375
        16808510                       1226482.32                             64.55                            No MI                      '100144000004046699
        16809118                       534309.76                              80.00                            No MI                      '100050500008586584
        16371331                       520000.00                              80.00                        Republic MIC                   '100015700069068456
        16639255                       420231.04                              36.65                            No MI                      '100015700070959198
        16639353                       647757.36                              76.83                            No MI                      '100015700070294224
        16639413                       891314.71                              80.00                            No MI                      '100015700070537051
        16635046                       418236.87                              57.95                            No MI                      '100133700013960946
        16639384                       103992.00                              80.00                            No MI                      '100015700071296053
        16639419                       562941.19                              80.00                        Republic MIC                   '100133700015412763
        16019600                       187907.96                              80.00                            No MI                      '100095600010220789
        16019608                       331818.81                              80.00                        Republic MIC                   '100095600010230010
        16042899                       573750.00                              75.00                        Republic MIC                   '100053525031463409
        16066059                       196720.00                              80.00                            No MI                      '100099025110036016
        16019401                       132930.00                              70.00                            No MI                      '100099025100021036
        16019483                       150499.99                              75.25                            No MI                      '100062700110249123
        16019495                       148400.00                              80.00                            No MI                      '100077910005390766
        16019534                       192828.60                              79.99                            No MI                      '100108300775097002
        16244518                       417000.00                              54.87                            No MI                      '100063415930037793
        16007546                       172674.53                              80.00                            No MI                      '100077910005044298
        16007547                       134763.95                              80.00                            No MI                      '100077910005045972
        16007593                       163799.94                              90.00                       Radian Guaranty                 '100077910005149089
        16007818                       524000.00                              80.00                            No MI                      '100409500000806293
        16007856                       845000.00                              57.29                            No MI                      '100095600010217447
        16008101                       315804.48                              80.00                            No MI
        16008103                       188000.00                              80.00                            No MI                      '100180100002970992
        16008136                       240000.00                              80.00                            No MI                      '100180100002986196
        16008389                       300000.00                              80.00                        Republic MIC                   '100299820051018959
        16008441                       434250.00                              74.23                        Republic MIC                   '100095600060115681
        16008456                       254000.00                              79.87                            No MI                      '100095600060117026
        16008488                       229238.82                              70.00                            No MI                      '100077910005509936
        16008913                       248150.00                              79.99                            No MI                      '100053525031392483
        16005546                       209897.60                              64.60                            No MI
        16005738                       399975.00                              77.97                            No MI                      '100052300420041278
        16005896                       181446.51                              80.00                        Republic MIC                   '100024200009537784
        16005986                       626500.00                              70.00                        Republic MIC                   '100192820050052890
        16006608                       213740.00                              75.00                            No MI                      '100077910005076597
        16006628                       237154.29                              80.00                        Republic MIC                   '100197105079284673
        16006956                       199939.62                              80.00                            No MI                      '100180100002951695
        16006963                       142942.83                              80.00                            No MI                      '100180100002852596
        16006967                       155950.00                              80.00                        Republic MIC                   '100180100002943593
        16007143                       145481.32                              80.00                        Republic MIC                   '100062701320330273
        16007219                       263500.00                              85.00                        Republic MIC                   '100079600750051832
        16007306                       280000.00                              80.00                            No MI                      '100077910005095878
        16007353                       184000.00                              80.00                            No MI                      '100349400050830009
        16007421                       112000.00                              80.00                            No MI                      '100077910004408288
        16626226                       486959.17                              84.70                        Republic MIC
        16146829                       140144.43                              95.00                            MGIC                       '100314000009268243
        16146845                        54329.99                              95.00                            MGIC                       '100024200009567401
        16846473                       104000.00                              57.14                            No MI                      '100011300084689982
        16068545                       602937.15                              80.00                            No MI                      '100163110115960302
        16068583                       317681.26                              11.49                            No MI                      '100163177000587938
        16549131                       125157.44                              90.00                            MGIC                       '100162500070607966
        16146841                       284381.92                              80.00                            No MI                      '100314000009490557
        16802019                       500000.00                              69.44                        Republic MIC
        16802024                       544000.00                              80.00                        Republic MIC                   '100022407999112245
        16840735                       289120.00                              79.99                            No MI                      '100011300083533801
        16840990                       126621.97                              80.00                            No MI
        16840992                       126621.97                              80.00                            No MI
        16841050                       126621.97                              80.00                            No MI
        16846458                       158465.39                              95.00                        GE Capital MI                  '100011300084590206
        16846467                       631724.15                              80.00                            No MI                      '100011300084644490
        16846616                       316309.84                              80.00                            No MI
        16846652                       1464641.01                             70.00                            No MI
        16846662                       238984.00                              80.00                            No MI
        16846669                       215267.85                              80.00                            No MI
        16846689                       600000.00                              80.00                            No MI
        16846742                       531000.00                              65.56                            No MI
        16846772                       287920.00                              79.99                            No MI
        16846856                       443377.71                              57.42                            No MI
        16649313                       288000.00                              78.90                            No MI                      '100029500012156380




--------------------------------------------------------------------------------




        LOAN_SEQ               MARGIN                   NEXT_RATE_ADJ_DATE1                          NEXT_PAY_ADJ_DATE1                     MAX_RATE
   ________________________________________________________________________________________________________________________________________________________
        16973804                2.25                          20120201                                    20120301                           13.000
        16803579                2.25                          20111201                                    20120101                           11.875
        16778519                2.25                          20111101                                    20111201                           12.125
        16807148                2.25                          20120101                                    20120201                           12.125
        16859442                2.25                          20120201                                    20120301                           12.500
        16962964                2.25                          20120201                                    20120301                           13.250
        16847865                2.25                          20120101                                    20120201                           12.375
        16974000                2.25                          20120201                                    20120301                           12.375
        17055524                2.25                          20120301                                    20120401                           11.750
        17027903                2.25                          20120301                                    20120401                           14.625
        17055527                2.25                          20120301                                    20120401                           12.125
        16819700                2.25                          20120101                                    20120201                           13.375
        16963152                2.25                          20120201                                    20120301                           13.000
        17055529                2.25                          20120301                                    20120401                           11.750
        16835746                2.25                          20120101                                    20120201                           13.875
        16835747                2.25                          20111201                                    20120101                           11.875
        16709794                2.25                          20111201                                    20120101                           13.375
        17022103                2.25                          20120301                                    20120401                           13.125
        17003238                2.25                          20120201                                    20120301                           12.500
        17055532                2.25                          20120201                                    20120301                           12.375
        17042597                2.25                          20120301                                    20120401                           13.000
        16979197                2.25                          20120201                                    20120301                           13.375
        17034584                2.25                          20120301                                    20120401                           13.250
        16844524                2.25                          20111201                                    20120101                           11.875
        16672567                2.25                          20111001                                    20111101                           11.750
        17000430                2.25                          20111201                                    20120101                           12.125
        17034594                2.75                          20120201                                    20120301                           12.250
        16832951                2.25                          20120101                                    20120201                           12.375
        16853287                2.25                          20170201                                    20170301                           12.875
        17000441                2.25                          20120201                                    20120301                           13.375
        16770986                2.25                          20111001                                    20111101                           12.000
        16801716                2.25                          20161201                                    20170101                           12.250
        17013608                2.25                          20120201                                    20120301                           12.250
        16840316                2.25                          20170201                                    20170301                           12.125
        16965510                2.25                          20120201                                    20120301                           14.125
        17078217                2.25                          20120301                                    20120401                           12.500
        16859160                2.25                          20120201                                    20120301                           12.750
        17128684               4.625                          20120201                                    20120301                           13.125
        17055786                2.25                          20120301                                    20120401                           13.125
        16981557                2.25                          20120201                                    20120301                           13.250
        17113404                2.25                          20120301                                    20120401                           13.250
        16840321                2.25                          20120101                                    20120201                           12.875
        17113409                2.25                          20120201                                    20120301                           12.500
        17078220                2.25                          20120301                                    20120401                           13.250
        16840328                2.25                          20120101                                    20120201                           12.875
        17078229                2.25                          20120301                                    20120401                           12.875
        16859171                2.25                          20120101                                    20120201                           12.000
        16985126                2.25                          20120301                                    20120401                           13.125
        16859177                2.25                          20120101                                    20120201                           11.875
        16847599                2.25                          20120101                                    20120201                           13.500
        17113411                2.25                          20120301                                    20120401                           12.625
        17033226                2.75                          20120201                                    20120301                           12.750
        17033228                2.25                          20120101                                    20120201                           12.500
        16778097                2.25                          20111201                                    20120101                           13.250
        16803643                2.25                          20111201                                    20120101                           11.750
        16845817                2.25                          20111201                                    20120101                           11.875
        17130520                2.25                          20100301                                    20100401                           13.125
        16803367                2.25                          20111201                                    20120101                           11.625
        16710005                2.25                          20111101                                    20111201                           12.000
        16640581                2.25                          20111001                                    20111101                           13.000
        16605477                2.25                          20111001                                    20111101                           12.625
        16706969                2.25                          20111101                                    20111201                           12.125
        17033422                2.25                          20120201                                    20120301                           12.125
        16970648                2.25                          20120301                                    20120401                           13.625
        16981345                2.25                          20120201                                    20120301                           12.750
        17003217                2.25                          20120201                                    20120301                           12.625
        17013825                2.25                          20120301                                    20120401                           11.875
        17016323                2.25                          20120101                                    20120201                           11.250
        17021158                2.25                          20120201                                    20120301                           12.000
        17013650                2.25                          20120301                                    20120401                           13.625
        17033174                2.25                          20120301                                    20120401                           12.875
        17033294                2.25                          20120201                                    20120301                           12.250
        17033429                2.25                          20120301                                    20120401                           12.000
        17034438                2.25                          20120301                                    20120401                           11.625
        17042468                2.25                          20120201                                    20120301                           12.875
        16809579                2.25                          20120201                                    20120301                           12.625
        16849548                2.25                          20120101                                    20120201                           13.125
        16776281                2.25                          20111201                                    20120101                           12.000
        16314724                2.25                          20110701                                    20110801                           13.250
        16540158                2.25                          20110801                                    20110901                           13.250
        16422796                2.25                          20110801                                    20110901                           14.500
        17058812                2.25                          20120401                                    20120501                           14.375
        17058892                2.25                          20120401                                    20120501                           12.250
        17058903                2.25                          20120401                                    20120501                           12.750
        17058910                2.25                          20120401                                    20120501                           14.500
        17058934                2.25                          20120401                                    20120501                           12.875
        17058973                2.25                          20120401                                    20120501                           11.750
        17059002                2.25                          20120401                                    20120501                           13.250
        17060297                2.25                          20120401                                    20120501                           11.375
        17060329                2.25                          20120401                                    20120501                           12.625
        17060336                2.25                          20120401                                    20120501                           13.750
        17060269                2.25                          20120401                                    20120501                           13.250
        17054990                2.25                          20120401                                    20120501                           16.625
        17054995                2.25                          20120401                                    20120501                           12.500
        17055001                2.25                          20120401                                    20120501                           12.750
        17055019                2.25                          20120301                                    20120401                           12.000
        17055042                2.25                          20120401                                    20120501                           12.625
        17055073                2.25                          20120401                                    20120501                           11.375
        17054904                2.25                          20120401                                    20120501                           14.000
        17055151                2.25                          20120401                                    20120501                           11.875
        17055188                2.25                          20120401                                    20120501                           12.750
        17055196                2.25                          20120401                                    20120501                           12.000
        17057066                2.25                          20120401                                    20120501                           12.375
        17057011                2.25                          20120401                                    20120501                           11.750
        17051539                2.25                          20120401                                    20120501                           11.375
        17051615                2.25                          20120301                                    20120401                           11.375
        17051542                2.25                          20120401                                    20120501                           12.125
        17051502                2.25                          20120301                                    20120401                           13.500
        17051652                2.25                          20120401                                    20120501                           12.750
        17051711                2.25                          20120301                                    20120401                           12.500
        17051554                2.25                          20120301                                    20120401                           12.500
        17051728                2.25                          20120301                                    20120401                           12.250
        17051527                2.25                          20120401                                    20120501                           13.625
        17052744                2.25                          20120401                                    20120501                           12.750
        17052819                2.25                          20120301                                    20120401                           11.875
        17052828                2.25                          20120301                                    20120401                           12.000
        17052752                2.25                          20120401                                    20120501                           11.875
        17052876                2.25                          20120401                                    20120501                           13.875
        17052719                2.25                          20120401                                    20120501                           13.875
        17052910                2.25                          20120401                                    20120501                           14.250
        17052919                2.25                          20120401                                    20120501                           12.000
        17052928                2.25                          20120401                                    20120501                           12.125
        17054944                2.25                          20120401                                    20120501                           11.875
        17043539                2.25                          20120301                                    20120401                           11.125
        17043543                2.25                          20120401                                    20120501                           12.500
        17047741                2.25                          20120401                                    20120501                           12.500
        17047751                2.25                          20120401                                    20120501                           12.750
        17047191                2.25                          20120401                                    20120501                           13.375
        17047782                2.25                          20120401                                    20120501                           14.750
        17047196                2.25                          20120401                                    20120501                           12.875
        17047833                2.25                          20120301                                    20120401                           12.625
        17047899                2.25                          20120401                                    20120501                           12.250
        17051576                2.25                          20120301                                    20120401                           12.875
        17043438                2.25                          20120401                                    20120501                           13.375
        17043319                2.25                          20120401                                    20120501                           14.250
        17043512                2.25                          20120401                                    20120501                           12.250
        17043523                2.25                          20120301                                    20120401                           12.000
        17032737                2.25                          20120401                                    20120501                           12.125
        17032621                2.25                          20120401                                    20120501                           12.625
        17032818                2.25                          20120301                                    20120401                           12.125
        17034235                2.25                          20120301                                    20120401                           12.625
        17034292                2.25                          20120301                                    20120401                           14.500
        17034303                2.25                          20120401                                    20120501                           11.875
        17034324                2.25                          20120401                                    20120501                           12.625
        17034344                2.25                          20120401                                    20120501                           13.250
        17034363                2.25                          20120401                                    20120501                           12.000
        17034193                2.25                          20120401                                    20120501                           12.625
        17042827                2.25                          20120301                                    20120401                           12.750
        17020914                2.25                          20120301                                    20120401                           15.000
        17021010                2.25                          20120301                                    20120401                           12.375
        17021717                2.25                          20120301                                    20120401                           12.750
        17021773                2.25                          20120401                                    20120501                           14.000
        17021812                2.25                          20120301                                    20120401                           11.875
        17021868                2.25                          20120401                                    20120501                           12.625
        17021878                2.25                          20120401                                    20120501                           12.625
        17027399                2.25                          20120401                                    20120501                           12.500
        17027164                2.25                          20140301                                    20140401                           12.875
        17027431                2.25                          20120301                                    20120401                           11.875
        17027483                2.25                          20120301                                    20120401                           11.750
        17013170                2.25                          20120301                                    20120401                           13.375
        17013299                2.25                          20120401                                    20120501                           12.875
        17013208                2.25                          20120301                                    20120401                           12.500
        17013337                2.25                          20120301                                    20120401                           12.625
        17013345                2.25                          20120401                                    20120501                           13.500
        17013350                2.25                          20120301                                    20120401                           13.000
        17013353                2.25                          20120301                                    20120401                           12.375
        17013190                2.25                          20120301                                    20120401                           13.750
        17014440                2.25                          20120301                                    20120401                           12.000
        17014602                2.25                          20120301                                    20120401                           14.250
        17014611                2.25                          20120301                                    20120401                           12.250
        17016094                2.25                          20120301                                    20120401                           12.000
        17016043                2.25                          20120301                                    20120401                           12.375
        17016112                2.25                          20120401                                    20120501                           14.250
        17016116                2.25                          20120301                                    20120401                           12.125
        17016149                2.25                          20120301                                    20120401                           10.250
        17016156                2.25                          20120301                                    20120401                           12.625
        17016211                2.25                          20120301                                    20120401                           12.750
        17016064                2.25                          20120401                                    20120501                           11.625
        17008815                2.25                          20120301                                    20120401                           12.500
        17008781                2.25                          20120301                                    20120401                           12.250
        17008859                2.25                          20120301                                    20120401                           12.875
        17010819                2.25                          20120201                                    20120301                           12.000
        17010821                2.25                          20120301                                    20120401                           12.375
        17010876                2.25                          20120301                                    20120401                           12.125
        17010910                2.25                          20120401                                    20120501                           11.125
        17010936                2.25                          20120301                                    20120401                           11.625
        17012387                2.25                          20120301                                    20120401                           13.500
        17012428                2.25                          20120301                                    20120401                           12.875
        17012441                2.25                          20120301                                    20120401                           13.500
        16997863                2.25                          20120301                                    20120401                           12.000
        16997918                2.25                          20120301                                    20120401                           14.500
        17001422                2.25                          20140301                                    20140401                           12.875
        17001599                2.25                          20120301                                    20120401                           12.000
        17002886                2.25                          20120401                                    20120501                           12.250
        17002914                2.25                          20120301                                    20120401                           11.625
        17003085                2.25                          20120201                                    20120301                           12.875
        17004493                2.25                          20120201                                    20120301                           13.000
        17004509                2.25                          20120301                                    20120401                           12.750
        17004530                2.25                          20120301                                    20120401                           12.375
        17004545                2.25                          20120301                                    20120401                           11.875
        16991039                2.25                          20120301                                    20120401                           12.875
        16991049                2.25                          20120301                                    20120401                           12.000
        16991072                2.25                          20120201                                    20120301                           12.750
        16991114                2.25                          20120301                                    20120401                           12.500
        16991135                2.25                          20120301                                    20120401                           12.875
        16990978                2.25                          20140401                                    20140501                           12.125
        16991141                2.25                          20120201                                    20120301                           12.000
        16994857                2.25                          20120401                                    20120501                           12.500
        16994907                2.25                          20120201                                    20120301                           12.625
        16980330                2.25                          20120301                                    20120401                           12.500
        16982692                2.25                          20120301                                    20120401                           12.125
        16982763                2.25                          20120301                                    20120401                           12.250
        16984200                2.25                          20120201                                    20120301                           12.625
        16984311                2.25                          20120201                                    20120301                           14.750
        16989944                2.25                          20120301                                    20120401                           10.625
        16989963                2.25                          20120301                                    20120401                           13.000
        16980207                2.25                          20120201                                    20120301                           13.125
        16980210                2.25                          20120201                                    20120301                           13.375
        16980317                2.25                          20120301                                    20120401                           12.875
        16968105                2.25                          20120301                                    20120401                           13.000
        16968001                2.25                          20120201                                    20120301                           13.625
        17021682                2.25                          20120301                                    20120401                           12.125
        16970252                2.25                          20120201                                    20120301                           12.250
        16970147                2.25                          20120201                                    20120301                           12.250
        16970279                2.25                          20120201                                    20120301                           12.375
        16978535                2.25                          20120401                                    20120501                           10.875
        16971808                2.25                          20120401                                    20120501                           12.875
        16971931                2.25                          20120201                                    20120301                           12.875
        16978645                2.25                          20120201                                    20120301                           12.125
        16965041                2.25                          20120201                                    20120301                           12.625
        16857134                2.25                          20120201                                    20120301                           12.875
        16857194                2.25                          20120201                                    20120301                           12.000
        16858907                2.25                          20120201                                    20120301                           12.125
        16858974                2.25                          20120201                                    20120301                           12.750
        16859000                2.25                          20120201                                    20120301                           12.375
        16912721                2.25                          20120201                                    20120301                           12.750
        16852508                2.25                          20120301                                    20120401                           11.625
        16852509                2.25                          20140201                                    20140301                           12.375
        16852498                2.25                          20120301                                    20120401                           11.625
        16847169                2.25                          20120201                                    20120301                           13.875
        16848828                2.25                          20120301                                    20120401                           13.250
        16848745                2.25                          20120201                                    20120301                           13.875
        16851464                2.25                          20120301                                    20120401                           12.250
        16843965                2.25                          20120301                                    20120401                           12.375
        16845391                2.25                          20120201                                    20120301                           12.000
        16845338                2.25                          20120101                                    20120201                           12.250
        16847325                2.25                          20120201                                    20120301                           12.375
        16838441                2.25                          20120101                                    20120201                           12.375
        16838509                2.25                          20120201                                    20120301                           12.875
        16980147                2.25                          20120301                                    20120401                           12.625
        16834852                2.25                          20120201                                    20120301                           13.250
        16834866                2.25                          20120101                                    20120201                           12.375
        16832446                2.25                          20120201                                    20120301                           12.000
        16823339                2.25                          20120101                                    20120201                           12.000
        16825988                2.25                          20120301                                    20120401                           12.375
        16823496                2.25                          20120101                                    20120201                           12.375
        16812391                2.25                          20140201                                    20140301                           11.125
        16818828                2.25                          20120201                                    20120301                           12.500
        16818849                2.25                          20120101                                    20120201                           12.375
        16397330                2.25                          20110801                                    20110901                           13.750
        16803110                2.25                          20120201                                    20120301                           13.125
        16802952                2.25                          20120101                                    20120201                           12.375
        16801309                2.25                          20120101                                    20120201                           12.375
        16801182                2.25                          20120101                                    20120201                           12.125
        16801333                2.25                          20120201                                    20120301                           13.125
        16798049                2.25                          20120101                                    20120201                           12.375
        16780567                2.25                          20120101                                    20120201                           12.500
        16785048                2.25                          20120201                                    20120301                           14.375
        16785144                2.25                          20120101                                    20120201                           12.375
        16786999                2.25                          20120101                                    20120201                           12.375
        17154645                2.25                          20120301                                    20120401                           12.375
        16778144                2.25                          20120101                                    20120201                           12.375
        17027377                2.25                          20120401                                    20120501                           12.875
        17032752                2.25                          20120301                                    20120401                           13.000
        17032812                2.25                          20120301                                    20120401                           12.625
        17034255                2.25                          20120401                                    20120501                           12.250
        17034208                2.25                          20120401                                    20120501                           12.000
        17043520                2.25                          20120301                                    20120401                           13.000
        17047762                2.25                          20120301                                    20120401                           13.000
        17051595                2.25                          20120401                                    20120501                           11.500
        17052800                2.25                          20120401                                    20120501                           11.875
        17052977                2.25                          20120401                                    20120501                           11.875
        17055078                2.25                          20120401                                    20120501                           13.875
        16857237                2.25                          20120201                                    20120301                           12.125
        16965000                2.25                          20120301                                    20120401                           13.000
        16965084                2.25                          20120201                                    20120301                           12.000
        16848900                2.25                          20120201                                    20120301                           12.250
        16832493                2.25                          20120201                                    20120301                           13.125
        16780576                2.25                          20120101                                    20120201                           12.875
        16780588                2.25                          20120201                                    20120301                           13.375
        16790269                2.25                          20120101                                    20120201                           13.875
        16798036                2.25                          20120101                                    20120201                           12.125
        16776260                2.25                          20120101                                    20120201                           14.875
        16716232                2.25                          20120301                                    20120401                           12.875
        16709184                2.25                          20120201                                    20120301                           12.625
        16697301                2.25                          20111201                                    20120101                           12.500
        17009060                2.25                          20120201                                    20120301                           12.000
        17009064                2.25                          20170201                                    20170301                           12.375
        17009044                2.25                          20120201                                    20120301                           12.000
        16857561                2.25                          20120301                                    20120401                           11.750
        17027938                2.25                          20120301                                    20120401                           12.750
        17057583                2.25                          20120301                                    20120401                           13.250
        17077133                2.25                          20120301                                    20120401                           11.625
        16970683                2.25                          20111201                                    20120101                           12.625
        17088722                2.25                          20120301                                    20120401                           12.250
        17055576                2.25                          20120301                                    20120401                           12.875
        17113459                2.25                          20120301                                    20120401                           11.875
        17060538                2.25                          20120201                                    20120301                           12.375
        17088958                2.25                          20120201                                    20120301                           12.500
        17016432                2.25                          20120301                                    20120401                           14.375
        16688285               2.375                          20080701                                    20080801                           12.275
        17148468                2.25                          20120401                                    20120501                           10.875
        17148508                2.25                          20120301                                    20120401                           12.375
        17167151                2.25                          20100301                                    20100401                           11.875
        17167152                2.25                          20100401                                    20100501                           12.000
        16365915                2.25                          20110701                                    20110801                           13.750
        17155778                2.25                          20120401                                    20120501                           11.875
        17167214                2.25                          20120401                                    20120501                           12.125
        17150071                2.25                          20120401                                    20120501                           11.875
        17155403                2.25                          20120401                                    20120501                           11.875
        17151497                2.25                          20120401                                    20120501                           12.625
        17151502                2.25                          20120401                                    20120501                           11.250
        17151504                2.25                          20120401                                    20120501                           12.625
        17151541                2.25                          20120401                                    20120501                           12.000
        17130569                2.25                          20120401                                    20120501                           13.375
        17064787                2.25                          20120401                                    20120501                           12.625
        17064846                2.25                          20120401                                    20120501                           11.875
        17065949                2.25                          20120401                                    20120501                           11.875
        17065971                2.25                          20120401                                    20120501                           14.500
        17075024                2.25                          20120401                                    20120501                           12.750
        17075056                2.25                          20120401                                    20120501                           12.500
        17075081                2.25                          20120401                                    20120501                           12.125
        17075150                2.25                          20120401                                    20120501                           12.375
        17075242                2.25                          20120401                                    20120501                           12.500
        17076417                2.25                          20120401                                    20120501                           12.000
        17077691                2.25                          20120401                                    20120501                           11.875
        17077808                2.25                          20120401                                    20120501                           12.875
        17088379                2.25                          20120401                                    20120501                           13.875
        17112894                2.25                          20120401                                    20120501                           12.000
        17104575                2.25                          20120401                                    20120501                           13.000
        17112981                2.25                          20120401                                    20120501                           11.875
        17132591                2.25                          20120401                                    20120501                           12.875
        17151492                2.25                          20120401                                    20120501                           12.500
        17059319                2.25                          20120201                                    20120301                           11.875
        17171516                2.25                          20120401                                    20120501                           11.125
        17155802                2.25                          20120401                                    20120501                           11.375
        17155803                2.25                          20120401                                    20120501                           11.750
        17148515                2.25                          20120301                                    20120401                           11.750
        17155807                2.25                          20120401                                    20120501                           11.750
        17148559                2.25                          20120401                                    20120501                           12.500
        17148510                2.25                          20120301                                    20120401                           12.000
        16389049                2.25                          20110801                                    20110901                           13.625
        17077022                2.25                          20120301                                    20120401                           11.875
        17151516                2.25                          20120401                                    20120501                           11.750
        17077024                2.25                          20120301                                    20120401                           10.875
        17151591                2.25                          20120301                                    20120401                           11.875
        17151596                2.25                          20120401                                    20120501                           12.000
        17155791                2.25                          20120401                                    20120501                           11.125
        17128577                2.25                          20120301                                    20120401                           11.875
        17148495                2.25                          20120301                                    20120401                           12.000
        17155785                2.25                          20120401                                    20120501                           12.375
        17001992                2.25                          20120201                                    20120301                           12.625
        17013576                2.25                          20120101                                    20120201                           13.000
        17001996                2.25                          20120201                                    20120301                           12.750
        17078182                2.25                          20120301                                    20120401                           12.625
        17078185                2.25                          20120301                                    20120401                           12.625
        17078188                2.25                          20120301                                    20120401                           12.250
        16991647                2.25                          20120201                                    20120301                           13.125
        16851140                2.25                          20120101                                    20120201                           12.500
        17089041                2.25                          20120301                                    20120401                           12.750
        16851145                2.25                          20111201                                    20120101                           13.250
        16803924                2.25                          20120201                                    20120301                           14.125
        17013589                2.75                          20120101                                    20120201                           13.375
        16851149                2.25                          20120201                                    20120301                           13.250
        17078194                2.25                          20120301                                    20120401                           12.375
        16982905                2.25                          20120201                                    20120301                           12.875
        17078198                2.25                          20120301                                    20120401                           11.750
        16856952                2.25                          20120101                                    20120201                           12.250
        16856957                2.25                          20120201                                    20120301                           12.875
        17059360                2.25                          20120201                                    20120301                           11.500
        16814175                2.25                          20120101                                    20120201                           12.500
        16965532                2.25                          20120201                                    20120301                           13.125
        17059369                2.25                          20120301                                    20120401                           11.750
        16974283                2.25                          20120301                                    20120401                           13.375
        16980848                2.25                          20120301                                    20120401                           12.500
        17052102                2.25                          20120301                                    20120401                           12.125
        17033230                2.25                          20120201                                    20120301                           12.625
        17012900                2.25                          20120201                                    20120301                           13.000
        17113422                2.75                          20120201                                    20120301                           12.625
        17113428                2.75                          20120301                                    20120401                           12.875
        17113429                2.25                          20120301                                    20120401                           12.625
        17004861                2.75                          20120101                                    20120201                           13.500
        17052085                2.25                          20120301                                    20120401                           12.875
        17052087                2.25                          20120201                                    20120301                           12.500
        17004864                2.75                          20120101                                    20120201                           13.625
        17052088                2.25                          20120301                                    20120401                           12.625
        16803950                2.25                          20161201                                    20170101                           11.500
        17052089                2.25                          20120201                                    20120301                           12.000
        17012886                2.25                          20120201                                    20120301                           13.125
        16833058                2.25                          20120101                                    20120201                           13.000
        17059374                2.25                          20120301                                    20120401                           11.875
        17078247                2.25                          20120301                                    20120401                           12.125
        16801875                2.25                          20120101                                    20120201                           12.000
        17078249                2.25                          20120301                                    20120401                           13.375
        17059379                2.25                          20120301                                    20120401                           12.250
        17012911                2.25                          20120201                                    20120301                           13.250
        17033248                2.75                          20120201                                    20120301                           13.000
        16824319                2.25                          20120101                                    20120201                           12.500
        16991712                2.25                          20120201                                    20120301                           12.375
        16991717                2.25                          20120301                                    20120401                           10.875
        16985156                2.25                          20120201                                    20120301                           12.875
        16980863                2.25                          20120201                                    20120301                           12.625
        16985157                2.25                          20120201                                    20120301                           13.250
        16980865                2.25                          20140301                                    20140401                           13.375
        17013657                2.25                          20120101                                    20120201                           13.125
        17066688                2.25                          20120301                                    20120401                           12.000
        16980873                2.25                          20120201                                    20120301                           11.875
        16985167                2.25                          20120201                                    20120301                           13.125
        17052132                3.25                          20111201                                    20120101                           11.875
        17052133                3.25                          20120101                                    20120201                           11.375
        17044115                2.25                          20120301                                    20120401                           13.000
        17004914                2.25                          20120201                                    20120301                           14.625
        17033264                2.75                          20120201                                    20120301                           12.500
        17033267                2.25                          20120201                                    20120301                           12.250
        17033269                2.25                          20120201                                    20120301                           13.000
        17013668                2.25                          20120301                                    20120401                           12.875
        17013669                2.25                          20120201                                    20120301                           11.875
        16968404                2.25                          20170201                                    20170301                           12.250
        17057947                2.25                          20100301                                    20100401                           12.250
        16965574                2.25                          20120201                                    20120301                           12.750
        16980883                2.25                          20120201                                    20120301                           12.375
        17033273                2.75                          20120201                                    20120301                           13.625
        16982930                2.25                          20120301                                    20120401                           12.250
        16991680                2.25                          20120201                                    20120301                           13.375
        16968355                2.25                          20120201                                    20120301                           12.750
        16856985                2.25                          20120201                                    20120301                           12.125
        16856988                2.25                          20120101                                    20120201                           12.875
        17042614                2.25                          20120301                                    20120401                           13.125
        17004871                2.25                          20120201                                    20120301                           12.750
        17052096                2.25                          20120301                                    20120401                           12.875
        17044128                2.25                          20120301                                    20120401                           14.375
        17016507                2.25                          20120301                                    20120401                           12.500
        16824341                2.25                          20120101                                    20120201                           12.750
        17033276                2.25                          20120201                                    20120301                           12.500
        17033278                2.25                          20120201                                    20120301                           12.000
        17113468                2.25                          20120301                                    20120401                           12.750
        17076821                2.25                          20120401                                    20120501                           12.000
        17033279                2.25                          20120201                                    20120301                           12.375
        16723773                2.25                          20091101                                    20091201                           11.875
        16979217                2.25                          20120301                                    20120401                           12.250
        16982944                2.25                          20120201                                    20120301                           12.000
        16856994                2.25                          20120201                                    20120301                           13.000
        17042625                2.25                          20120301                                    20120401                           12.875
        17009174                2.25                          20120301                                    20120401                           12.500
        17009178                2.25                          20120201                                    20120301                           12.500
        16723781                2.25                          20091101                                    20091201                           13.250
        16995260                2.25                          20120301                                    20120401                           12.875
        16982959                2.25                          20120201                                    20120301                           12.750
        16853300                2.25                          20120201                                    20120301                           13.250
        16965582                2.25                          20120201                                    20120301                           12.625
        17078289                2.25                          20120301                                    20120401                           13.375
        17033280                2.25                          20120201                                    20120301                           11.875
        17016513                2.25                          20120301                                    20120401                           12.375
        17004930                2.25                          20140301                                    20140401                           12.875
        17033282                2.25                          20120101                                    20120201                           11.750
        17013680                2.25                          20120201                                    20120301                           12.250
        17052156                2.25                          20120301                                    20120401                           12.375
        17044138                2.25                          20120301                                    20120401                           13.500
        17033284                2.25                          20120201                                    20120301                           12.500
        17033285                2.25                          20120201                                    20120301                           11.875
        16771053                2.25                          20120101                                    20120201                           12.875
        17013685                2.25                          20120201                                    20120301                           11.875
        17033287                2.25                          20120201                                    20120301                           12.500
        16824353                2.25                          20120101                                    20120201                           12.750
        17033289                2.25                          20120201                                    20120301                           12.750
        16851248                2.25                          20120101                                    20120201                           13.625
        17044140                2.25                          20120301                                    20120401                           12.750
        17052162                2.25                          20120101                                    20120201                           12.875
        17033290                2.25                          20120201                                    20120301                           10.875
        17033291                2.25                          20120301                                    20120401                           12.500
        17033292                2.25                          20120201                                    20120301                           11.875
        17009235                2.25                          20120201                                    20120301                           13.000
        17033295                2.25                          20120201                                    20120301                           11.875
        17033296                2.25                          20120301                                    20120401                           13.250
        16979230                2.25                          20120201                                    20120301                           12.125
        16819139                2.25                          20120101                                    20120201                           12.875
        16803993                2.25                          20161201                                    20170101                           11.875
        16979242                2.25                          20120201                                    20120301                           12.250
        16995281                2.25                          20120301                                    20120401                           12.000
        16982977                2.25                          20120201                                    20120301                           13.250
        17034638                2.25                          20120201                                    20120301                           13.750
        17052064                2.25                          20120201                                    20120301                           13.125
        17033192                2.25                          20120301                                    20120401                           13.250
        17016426                2.25                          20120301                                    20120401                           11.750
        17052068                2.25                          20120301                                    20120401                           14.375
        17033197                2.25                          20120301                                    20120401                           12.875
        17013599                2.75                          20120201                                    20120301                           13.250
        16789088                2.25                          20110901                                    20111001                           14.000
        16856966                2.25                          20140301                                    20140401                           11.750
        17044050                2.25                          20120301                                    20120401                           12.000
        17009145                2.25                          20120301                                    20120401                           13.375
        17012875                2.25                          20120301                                    20120401                           12.875
        17004858                2.25                          20120201                                    20120301                           13.000
        17012879                2.25                          20120201                                    20120301                           12.625
        17128564                2.25                          20120301                                    20120401                           11.875
        16990180                2.25                          20120301                                    20120401                           12.500
        16981432                2.25                          20120301                                    20120401                           12.625
        17128565                2.25                          20120301                                    20120401                           11.750
        16981434                2.75                          20120201                                    20120301                           12.500
        17128567                2.25                          20120301                                    20120401                           12.375
        16980706                2.25                          20140301                                    20140401                           12.375
        16980707                2.25                          20120101                                    20120201                           11.875
        16981436                2.25                          20120201                                    20120301                           12.250
        16970584                2.25                          20120301                                    20120401                           13.000
        16775295                2.25                          20120101                                    20120201                           12.375
        16963298                2.25                          20120201                                    20120301                           12.250
        17066520                2.25                          20111101                                    20111201                           12.875
        17059232                2.25                          20120201                                    20120301                           11.625
        17066523                2.25                          20111101                                    20111201                           12.250
        17059234                2.25                          20120301                                    20120401                           12.250
        17128570                2.25                          20120301                                    20120401                           12.000
        17059235                2.25                          20120301                                    20120401                           12.250
        17059236                2.25                          20120201                                    20120301                           12.375
        17128572                2.25                          20120301                                    20120401                           11.500
        17128573                2.25                          20120301                                    20120401                           12.375
        17059239                2.25                          20120301                                    20120401                           11.250
        16838722                2.25                          20120101                                    20120201                           13.125
        17128576                2.75                          20120301                                    20120401                           13.875
        16970590                2.25                          20120201                                    20120301                           13.250
        17128579                2.25                          20120301                                    20120401                           12.375
        16981449                2.25                          20120201                                    20120301                           12.125
        17001926                2.25                          20120301                                    20120401                           11.750
        17059240                2.25                          20120301                                    20120401                           12.250
        17059245                2.25                          20120301                                    20120401                           12.250
        16857601                2.25                          20120201                                    20120301                           12.875
        17059247                2.25                          20120301                                    20120401                           11.750
        16985017                2.25                          20120201                                    20120301                           13.375
        16981453                2.25                          20120201                                    20120301                           12.375
        17128588                2.25                          20120301                                    20120401                           12.875
        16981456                2.25                          20120301                                    20120401                           13.250
        16974169                2.25                          20120201                                    20120301                           12.250
        16847488                2.25                          20120201                                    20120301                           12.250
        17013511                2.25                          20120201                                    20120301                           13.125
        17066546                2.25                          20120301                                    20120401                           11.375
        16980732                2.25                          20120201                                    20120301                           12.875
        16980733                2.25                          20120301                                    20120401                           15.000
        16784715                2.25                          20161201                                    20170101                           10.875
        16985028                2.25                          20120301                                    20120401                           12.375
        16980736                2.25                          20120201                                    20120301                           12.875
        16980737                2.25                          20120101                                    20120201                           12.000
        16974176                2.25                          20120201                                    20120301                           12.125
        16974179                2.25                          20120201                                    20120301                           12.375
        17057802                2.25                          20120301                                    20120401                           13.250
        16801761                2.25                          20111201                                    20120101                           12.125
        17066550                2.25                          20120101                                    20120201                           13.750
        16713555                2.25                          20111101                                    20111201                           12.375
        16713557                2.25                          20111101                                    20111201                           12.375
        16981474                2.25                          20120101                                    20120201                           13.750
        16838753                2.25                          20120101                                    20120201                           12.500
        17013534                2.25                          20140301                                    20140401                           12.500
        16814082                2.25                          20120101                                    20120201                           12.750
        16814085                2.25                          20120101                                    20120201                           12.500
        17059276                2.25                          20120201                                    20120301                           12.250
        16857631                2.25                          20120101                                    20120201                           13.250
        17078149                2.25                          20120301                                    20120401                           12.250
        16965442                2.25                          20120301                                    20120401                           12.500
        16980751                2.25                          20120201                                    20120301                           13.250
        17059278                2.25                          20120301                                    20120401                           13.000
        16974198                2.25                          20120201                                    20120301                           12.000
        17052010                2.25                          20120301                                    20120401                           12.000
        17013568                2.25                          20120201                                    20120301                           14.000
        16968300                2.25                          20120201                                    20120301                           12.500
        16968303                2.25                          20120201                                    20120301                           12.750
        17078176                2.25                          20120301                                    20120401                           13.375
        16985071                2.25                          20120201                                    20120301                           13.250
        16991638                2.25                          20120201                                    20120301                           12.625
        16857668                2.25                          20120201                                    20120301                           13.500
        16965479                2.25                          20120201                                    20120301                           13.000
        17044020                2.25                          20120201                                    20120301                           13.375
        17089003                2.25                          20120201                                    20120301                           13.875
        16851106                2.25                          20120201                                    20120301                           12.375
        16838770                2.25                          20120201                                    20120301                           12.125
        17059289                2.25                          20120201                                    20120301                           12.125
        16838773                2.25                          20120101                                    20120201                           12.375
        17013550                2.25                          20120101                                    20120201                           13.000
        17012823                2.75                          20120201                                    20120301                           14.000
        16824221                2.25                          20111201                                    20120101                           12.000
        16851114                2.25                          20120201                                    20120301                           12.500
        17089013                2.25                          20111101                                    20111201                           12.625
        17001978                2.25                          20120201                                    20120301                           12.500
        16801796                2.25                          20120101                                    20120201                           13.375
        16685699                2.25                          20111101                                    20111201                           12.125
        17044017                2.25                          20120301                                    20120401                           12.375
        17012832                2.75                          20120201                                    20120301                           13.250
        16847451                2.25                          20120101                                    20120201                           12.875
        16974137               2.625                          20120101                                    20120201                           11.875
        16974139                2.25                          20120201                                    20120301                           13.250
        17011381                2.25                          20120301                                    20120401                           12.125
        16722260                2.25                          20120101                                    20120201                           12.000
        16970545                2.25                          20120201                                    20120301                           13.000
        16809685                2.25                          20111201                                    20120101                           12.500
        17022203                2.25                          20120301                                    20120401                           12.750
        16648583                2.25                          20111001                                    20111101                           13.250
        16970558                2.25                          20120201                                    20120301                           13.250
        17022218                2.25                          20120301                                    20120401                           11.500
        16853293                2.25                          20120201                                    20120301                           13.250
        16968273                2.25                          20120101                                    20120201                           11.875
        16798417                2.25                          20120101                                    20120201                           14.125
        16995168                2.25                          20120201                                    20120301                           12.500
        17034512                2.25                          20120101                                    20120201                           12.500
        17014914                2.5                           20120201                                    20120301                           12.000
        16982860                2.25                          20120101                                    20120201                           12.000
        16979134                2.25                          20120201                                    20120301                           12.875
        16979140                2.25                          20120201                                    20120301                           13.250
        17078808                2.25                          20120301                                    20120401                           12.875
        17053403                2.75                          20120301                                    20120401                           12.500
        17042557                2.25                          20120201                                    20120301                           13.250
        17014936                2.25                          20140301                                    20140401                           12.750
        16819046                2.25                          20120201                                    20120301                           13.000
        16714965                2.25                          20111101                                    20111201                           13.250
        16982882                2.25                          20120201                                    20120301                           12.500
        16982889                2.25                          20120301                                    20120401                           10.875
        17034542                2.75                          20120201                                    20120301                           13.625
        17014949                2.25                          20120301                                    20120401                           11.875
        16979163                2.25                          20120201                                    20120301                           12.750
        16979165                2.25                          20120201                                    20120301                           13.250
        17042574                2.25                          20120201                                    20120301                           13.250
        17014953                2.25                          20110901                                    20111001                           11.875
        17014955                2.25                          20120301                                    20120401                           11.875
        16819065                2.25                          20111201                                    20120101                           13.125
        17000404                2.25                          20120301                                    20120401                           13.125
        16798468                2.25                          20120101                                    20120201                           13.000
        17042584                2.25                          20120301                                    20120401                           13.250
        16765043                2.25                          20111201                                    20120101                           12.250
        16781081                2.25                          20120101                                    20120201                           12.375
        16781085                2.25                          20120101                                    20120201                           12.625
        16844509                2.25                          20120101                                    20120201                           12.625
        17014969                2.25                          20120301                                    20120401                           13.250
        16979188                2.25                          20120301                                    20120401                           12.875
        17057682                2.25                          20120101                                    20120201                           11.250
        16995033                2.75                          20120101                                    20120201                           13.875
        17057685                2.25                          20120201                                    20120301                           12.875
        16995038                2.75                          20120101                                    20120201                           13.500
        16995039                2.25                          20120201                                    20120301                           12.375
        16979001                2.25                          20120201                                    20120301                           12.375
        16824085                2.25                          20120101                                    20120201                           12.375
        16824086                2.25                          20120101                                    20120201                           12.000
        17075838                2.25                          20140301                                    20140401                           11.250
        16991488                2.25                          20120201                                    20120301                           12.875
        17042412                2.25                          20120301                                    20120401                           13.375
        17042416                2.25                          20120301                                    20120401                           13.125
        17012693                2.25                          20120201                                    20120301                           13.250
        17004675                2.75                          20120201                                    20120301                           13.875
        17016259                2.25                          20120201                                    20120301                           13.750
        16979013                2.25                          20120201                                    20120301                           13.375
        16859622                2.25                          20120301                                    20120401                           11.625
        16995054                2.25                          20120101                                    20120201                           13.000
        17075848                2.25                          20120301                                    20120401                           11.000
        17016267                2.25                          20120201                                    20120301                           13.250
        17016269                2.75                          20120201                                    20120301                           13.125
        16995064                2.25                          20120201                                    20120301                           12.250
        16798317                2.25                          20111201                                    20120101                           11.500
        17042430                2.25                          20120301                                    20120401                           13.125
        17042432                2.25                          20120301                                    20120401                           13.250
        17055593                2.25                          20120301                                    20120401                           12.375
        17055595                2.25                          20120301                                    20120401                           12.625
        16981363                2.25                          20120201                                    20120301                           12.125
        16980636                2.25                          20120101                                    20120201                           12.000
        16981367                2.25                          20120201                                    20120301                           13.375
        17022175                2.25                          20120201                                    20120301                           12.375
        16980640                2.25                          20120201                                    20120301                           13.375
        16684830                2.25                          20130901                                    20131001                           12.625
        16981372                2.25                          20120201                                    20120301                           13.625
        16981373                2.25                          20120201                                    20120301                           12.375
        16981376                2.25                          20120201                                    20120301                           14.375
        16819787                2.25                          20120101                                    20120201                           12.625
        17012706                2.25                          20120201                                    20120301                           12.875
        17057713                2.25                          20120301                                    20120401                           15.750
        16968236                2.25                          20120201                                    20120301                           12.750
        16856862                2.25                          20120201                                    20120301                           12.500
        16857592                2.25                          20120101                                    20120201                           13.125
        16991567                2.25                          20120201                                    20120301                           11.875
        16856864                2.25                          20120201                                    20120301                           12.875
        17009041                2.25                          20120201                                    20120301                           11.875
        17009042                2.25                          20120201                                    20120301                           11.875
        16824171                2.25                          20120201                                    20120301                           12.375
        17012775                2.25                          20140301                                    20140401                           11.999
        17009049                2.25                          20120201                                    20120301                           13.500
        16824174                2.25                          20120101                                    20120201                           12.250
        16803844                2.25                          20120201                                    20120301                           13.125
        16968243                2.25                          20120101                                    20120201                           12.250
        17009055                2.25                          20120201                                    20120301                           11.875
        17004763                2.25                          20120301                                    20120401                           13.375
        16968251                2.25                          20111201                                    20120101                           11.875
        17057794                2.25                          20120301                                    20120401                           12.000
        16982836                2.25                          20120301                                    20120401                           13.375
        17009063                2.25                          20170101                                    20170201                           11.250
        17009067                2.25                          20120101                                    20120201                           11.875
        16673205                2.25                          20111101                                    20111201                           12.375
        16838660                2.25                          20120201                                    20120301                           12.000
        16981384                2.25                          20120101                                    20120201                           13.625
        16974096                2.25                          20120201                                    20120301                           13.625
        16981387                2.25                          20120201                                    20120301                           11.875
        17013444                2.25                          20120201                                    20120301                           13.750
        16980660                2.25                          20120201                                    20120301                           12.375
        16980665                2.25                          20120201                                    20120301                           12.500
        16965359                2.25                          20120201                                    20120301                           12.375
        16838678                2.25                          20120101                                    20120201                           12.250
        17057730                2.25                          20120101                                    20120201                           12.000
        17066481                2.25                          20120301                                    20120401                           12.875
        16991524                2.25                          20120201                                    20120301                           13.375
        17004713                2.25                          20120301                                    20120401                           12.875
        17012735                2.25                          20120301                                    20120401                           14.625
        17013468                2.25                          20120301                                    20120401                           11.500
        17066496                2.25                          20120301                                    20120401                           13.375
        16856833                2.25                          20120201                                    20120301                           12.375
        17066498                2.25                          20120301                                    20120401                           13.875
        17066499                2.25                          20120301                                    20120401                           12.625
        16965378                2.25                          20120201                                    20120301                           12.250
        16784668                2.25                          20120101                                    20120201                           13.000
        17016302                2.25                          20120301                                    20120401                           12.000
        17009013                2.25                          20111201                                    20120101                           12.125
        17004720                2.25                          20111201                                    20120101                           14.000
        17009015                2.25                          20120201                                    20120301                           12.875
        17009019                2.25                          20120301                                    20120401                           12.999
        17012746                2.25                          20120301                                    20120401                           11.500
        17012748                2.25                          20120201                                    20120301                           12.125
        16968212                2.25                          20120201                                    20120301                           12.625
        16968218                2.25                          20120201                                    20120301                           13.250
        16849553                2.25                          20120201                                    20120301                           13.375
        16980693                2.25                          20170101                                    20170201                           11.375
        16965388               2.375                          20081001                                    20081101                           12.375
        16980697                2.25                          20120301                                    20120401                           13.375
        16980699                2.25                          20120101                                    20120201                           11.875
        17016313                2.25                          20120101                                    20120201                           12.250
        17009024                2.25                          20120301                                    20120401                           13.375
        17009028                2.25                          20120101                                    20120201                           11.875
        17012756                2.25                          20120201                                    20120301                           12.250
        17057766                2.25                          20120301                                    20120401                           12.375
        16982806                2.25                          20111101                                    20111201                           13.375
        16856853                2.25                          20120101                                    20120201                           12.250
        16965398                2.25                          20120201                                    20120301                           12.625
        17009030                2.25                          20120201                                    20120301                           11.875
        17009032                2.25                          20120201                                    20120301                           11.875
        17009036                2.25                          20120201                                    20120301                           12.875
        17009038                2.25                          20120201                                    20120301                           11.875
        17012769                 3                            20120301                                    20120401                           13.500
        16968233                2.25                          20120101                                    20120201                           12.000
        16824197                2.25                          20111201                                    20120101                           11.875
        16979116                2.25                          20120201                                    20120301                           12.750
        17016368                2.25                          20120201                                    20120301                           14.125
        16798412                2.25                          20120101                                    20120201                           12.375
        16963003                2.25                          20120201                                    20120301                           13.250
        17060564                2.25                          20120301                                    20120401                           12.500
        16852361                2.25                          20120201                                    20120301                           13.000
        17088802                2.25                          20120301                                    20120401                           11.875
        16852364                2.25                          20120201                                    20120301                           12.125
        16809437                2.25                          20120201                                    20120301                           13.000
        16968816                2.75                          20111201                                    20120101                           13.500
        17011105                2.75                          20120201                                    20120301                           13.750
        16984859                2.25                          20120201                                    20120301                           12.375
        17051821                2.25                          20120201                                    20120301                           12.125
        17051822                2.25                          20120301                                    20120401                           11.375
        17043803               2.375                          20090201                                    20090301                           12.500
        17051824                2.25                          20120201                                    20120301                           11.625
        17051825                2.25                          20120201                                    20120301                           11.625
        17051826                2.75                          20120301                                    20120401                           12.875
        17051827                2.25                          20120201                                    20120301                           11.500
        17051828                2.25                          20120201                                    20120301                           12.250
        17051829                2.25                          20120201                                    20120301                           12.000
        17033689                2.25                          20100301                                    20100401                           12.625
        16832775                2.25                          20120101                                    20120201                           12.000
        17088817                2.25                          20120301                                    20120401                           11.500
        17048328                2.25                          20120301                                    20120401                           11.875
        16844582                2.25                          20120101                                    20120201                           13.250
        16851877               4.125                          20111201                                    20120101                           13.875
        16809678                2.25                          20120101                                    20120201                           12.125
        17055580                2.25                          20120101                                    20120201                           11.875
        16419084                2.25                          20110901                                    20111001                           13.125
        17066436                2.25                          20120301                                    20120401                           12.000
        17066437                2.25                          20120301                                    20120401                           12.875
        16857503                2.25                          20120101                                    20120201                           12.375
        17027963                2.75                          20120101                                    20120201                           13.250
        16981352                2.25                          20120201                                    20120301                           14.250
        16974062                2.25                          20120201                                    20120301                           12.375
        17055588                2.25                          20120301                                    20120401                           13.125
        16974069                2.25                          20120201                                    20120301                           13.250
        16672731                2.25                          20111001                                    20111101                           11.125
        16857008                2.25                          20120201                                    20120301                           12.375
        16718744                2.25                          20120101                                    20120201                           12.000
        17002063                2.25                          20120201                                    20120301                           12.125
        16857018                2.25                          20120201                                    20120301                           12.250
        16979383                2.25                          20140301                                    20140401                           13.375
        17002071                2.75                          20120101                                    20120201                           13.250
        17065222                2.25                          20120101                                    20120201                           11.750
        17065227                2.25                          20120101                                    20120201                           13.750
        17034773                2.25                          20120301                                    20120401                           12.875
        16979396                2.25                          20120201                                    20120301                           12.125
        17002083                2.75                          20111201                                    20120101                           13.000
        17002092                2.75                          20120101                                    20120201                           13.000
        16852755                2.25                          20120101                                    20120201                           12.000
        16846198                2.25                          20120101                                    20120201                           12.125
        16852763                2.25                          20120101                                    20120201                           12.750
        16849039                2.25                          20120201                                    20120301                           12.375
        16978693                2.25                          20120201                                    20120301                           12.375
        16852780                2.25                          20120201                                    20120301                           14.250
        16852781                2.25                          20120201                                    20120301                           13.250
        17003506                2.25                          20120201                                    20120301                           12.375
        16970720                2.25                          20120201                                    20120301                           12.500
        16990326                2.25                          20120301                                    20120401                           13.125
        16849065                2.25                          20120201                                    20120301                           13.250
        16771873                2.25                          20120101                                    20120201                           12.500
        17003515                2.25                          20120201                                    20120301                           12.250
        17015103                2.25                          20120301                                    20120401                           12.375
        16804074                2.25                          20120101                                    20120201                           12.125
        16804075                2.25                          20120101                                    20120201                           12.375
        16970740                2.25                          20120301                                    20120401                           13.375
        16974306                2.25                          20120101                                    20120201                           11.875
        16768163                2.25                          20111201                                    20120101                           12.125
        16970746                2.25                          20120201                                    20120301                           12.375
        16983059                2.25                          20120301                                    20120401                           11.875
        16844792                2.25                          20120201                                    20120301                           13.250
        16847637                2.25                          20120101                                    20120201                           12.250
        16859224                2.25                          20120101                                    20120201                           11.875
        16983074                2.25                          20120201                                    20120301                           12.250
        16859227                2.25                          20120101                                    20120201                           11.875
        16790783                2.25                          20111201                                    20120101                           13.000
        17003551                2.25                          20120301                                    20120401                           13.375
        17015137                2.25                          20120301                                    20120401                           11.875
        17075452                2.25                          20120301                                    20120401                           12.500
        17055856                2.25                          20120301                                    20120401                           12.250
        16974336                2.25                          20120201                                    20120301                           13.250
        16981628                2.25                          20111001                                    20111101                           12.125
        16768197                2.25                          20111101                                    20111201                           12.000
        17015148                2.75                          20120101                                    20120201                           14.200
        17075464                2.25                          20120301                                    20120401                           12.375
        16981632                5.25                          20120201                                    20120301                           12.125
        16983091                2.25                          20120301                                    20120401                           11.750
        16980905                2.25                          20120201                                    20120301                           12.625
        16981634                2.25                          20120301                                    20120401                           12.500
        16847660                2.25                          20120201                                    20120301                           12.500
        16980907                2.25                          20120201                                    20120301                           12.875
        16983097                2.25                          20120201                                    20120301                           12.125
        17015151                2.25                          20111201                                    20120101                           12.875
        17033298                2.25                          20120201                                    20120301                           12.875
        17033299                2.25                          20120201                                    20120301                           11.875
        16823637                2.25                          20111101                                    20111201                           13.125
        16851259                2.25                          20111201                                    20120101                           12.625
        16851262                2.75                          20111201                                    20120101                           13.500
        16851265                2.25                          20120101                                    20120201                           13.875
        16995332                2.25                          20120201                                    20120301                           12.625
        16968440                2.25                          20120101                                    20120201                           13.125
        16985203                2.25                          20120201                                    20120301                           13.250
        16980911                2.25                          20120201                                    20120301                           12.000
        16801938                2.25                          20111201                                    20120101                           12.875
        16965606                2.25                          20120301                                    20120401                           12.750
        16974355                2.25                          20120201                                    20120301                           12.000
        16970791                2.25                          20170201                                    20170301                           12.750
        17055879                2.25                          20120301                                    20120401                           12.625
        16981649                2.25                          20120201                                    20120301                           12.500
        17033300                2.25                          20120201                                    20120301                           12.500
        17033301                2.25                          20120201                                    20120301                           12.500
        16824379                2.25                          20120101                                    20120201                           12.125
        16851275                2.25                          20120101                                    20120201                           12.500
        16995345                2.25                          20120201                                    20120301                           13.125
        16979308                2.25                          20120201                                    20120301                           12.500
        16995347                2.25                          20120301                                    20120401                           14.000
        16707832                2.75                          20111101                                    20111201                           13.000
        16979312                2.25                          20120101                                    20120201                           13.000
        17002006                2.25                          20120201                                    20120301                           12.750
        16991799                2.25                          20120101                                    20120201                           11.875
        17042722                2.25                          20120301                                    20120401                           11.625
        16835253                2.25                          20120201                                    20120301                           12.625
        16979325                2.25                          20111201                                    20120101                           13.625
        16798614                2.25                          20120101                                    20120201                           12.500
        16968472                2.25                          20120101                                    20120201                           12.875
        16968474                2.25                          20120201                                    20120301                           12.250
        17002012                2.25                          20120201                                    20120301                           12.125
        16981841                2.25                          20120301                                    20120401                           16.000
        16962971                2.25                          20120201                                    20120301                           12.875
        16809400                2.25                          20111201                                    20120101                           11.875
        16809402                2.25                          20111201                                    20120101                           11.250
        17060539                2.25                          20100301                                    20100401                           12.125
        16853064                2.25                          20120101                                    20120201                           12.125
        16813862                2.25                          20120101                                    20120201                           12.250
        16798287                2.25                          20111201                                    20120101                           11.875
        17060540                2.25                          20120301                                    20120401                           13.375
        16303922                2.25                          20110701                                    20110801                           12.000
        17060545                2.25                          20120301                                    20120401                           11.875
        17014785                2.25                          20120201                                    20120301                           11.875
        16984833                2.25                          20111201                                    20120101                           13.125
        16813879                2.25                          20120101                                    20120201                           13.000
        17000239                2.25                          20120301                                    20120401                           11.875
        17053260                2.25                          20120301                                    20120401                           12.750
        17053262                2.25                          20120301                                    20120401                           12.750
        16728500                2.25                          20111201                                    20120101                           12.875
        17014792                2.25                          20120201                                    20120301                           12.750
        16809423                2.25                          20120101                                    20120201                           12.375
        17053269                2.25                          20120301                                    20120401                           12.375
        16728508                2.25                          20120101                                    20120201                           13.000
        16984848                2.25                          20120201                                    20120301                           13.000
        17000245                2.25                          20120301                                    20120401                           13.000
        17004999                2.25                          20120201                                    20120301                           12.250
        16979334                2.25                          20120301                                    20120401                           13.250
        16979336                2.25                          20120201                                    20120301                           13.000
        17016580                2.25                          20120301                                    20120401                           11.250
        16846124                2.25                          20120301                                    20120401                           12.625
        16846128                2.25                          20120101                                    20120201                           13.125
        16806926                2.25                          20111201                                    20120101                           13.250
        16979340                2.25                          20120101                                    20120201                           13.000
        16968496                2.25                          20111201                                    20120101                           12.000
        17002038                2.75                          20120101                                    20120201                           13.125
        16710088                2.25                          20111101                                    20111201                           13.250
        17034738                2.25                          20120301                                    20120401                           13.375
        17002040                2.25                          20120201                                    20120301                           13.250
        17002043                2.25                          20111001                                    20111101                           13.250
        17002047                2.25                          20120201                                    20120301                           12.625
        17002048                2.25                          20120101                                    20120201                           13.250
        16826540                2.25                          20120101                                    20120201                           13.125
        17015052                2.25                          20120301                                    20120401                           11.750
        16833010                2.25                          20120201                                    20120301                           12.250
        17078200                2.25                          20120301                                    20120401                           12.500
        17015056                2.25                          20120301                                    20120401                           11.750
        17003477                2.25                          20120201                                    20120301                           12.625
        16980810                2.25                          20140301                                    20140401                           13.375
        16859153                2.25                          20120201                                    20120301                           12.750
        16859157                2.25                          20120201                                    20120301                           12.000
        17013600                2.25                          20120201                                    20120301                           13.625
        17055609                2.25                          20120301                                    20120401                           11.250
        16963235                2.25                          20120201                                    20120301                           12.375
        16851861                 3                            20111101                                    20111201                           13.250
        16990129                2.25                          20120301                                    20120401                           12.875
        16844576                2.25                          20170101                                    20170201                           12.875
        17003312                2.25                          20120301                                    20120401                           12.750
        17055612                2.25                          20100101                                    20100201                           13.875
        16990130                2.25                          20120301                                    20120401                           13.250
        16824362                2.25                          20120101                                    20120201                           12.500
        17033297                2.25                          20120201                                    20120301                           13.000
        17075608                2.25                          20120201                                    20120301                           11.750
        16803529                2.25                          20111201                                    20120101                           12.750
        17075609                2.25                          20120301                                    20120401                           12.625
        17075611                2.25                          20120301                                    20120401                           13.375
        16803533                2.25                          20120101                                    20120201                           13.125
        16803534                2.25                          20120301                                    20120401                           12.375
        16847811                2.25                          20120201                                    20120301                           13.250
        16849278                2.25                          20120101                                    20120201                           12.625
        16807108                2.25                          20111101                                    20111201                           14.000
        17077082                2.25                          20120201                                    20120301                           13.000
        16970942                2.25                          20120301                                    20120401                           11.875
        17077095                2.25                          20120301                                    20120401                           12.875
        16981807                2.25                          20120201                                    20120301                           12.500
        16962937                2.25                          20120101                                    20120201                           12.625
        16856597                2.25                          20111201                                    20120101                           13.000
        16973800                2.25                          20120201                                    20120301                           12.000
        16973802                2.25                          20120201                                    20120301                           13.250
        16970509                2.25                          20120201                                    20120301                           13.375
        16963225                2.25                          20120101                                    20120201                           12.875
        16990118                2.25                          20120201                                    20120301                           12.625
        17003253                2.75                          20120101                                    20120201                           13.000
        16801613                2.25                          20120101                                    20120201                           12.250
        17011278                2.25                          20120201                                    20120301                           13.375
        16839330                2.25                          20120101                                    20120201                           12.625
        16839332                2.25                          20120101                                    20120201                           12.625
        16963182                2.25                          20120201                                    20120301                           12.750
        16970474                2.25                          20120201                                    20120301                           13.250
        16970476                2.25                          20111201                                    20120101                           12.875
        17066412                2.25                          20120301                                    20120401                           12.750
        17027940                2.25                          20120301                                    20120401                           13.375
        16980601                2.25                          20120201                                    20120301                           12.625
        17043981                2.25                          20100101                                    20100201                           13.125
        16970482                2.25                          20120201                                    20120301                           12.375
        17027947                2.25                          20120301                                    20120401                           13.375
        17055569                2.25                          20120301                                    20120401                           13.125
        16970483                2.25                          20111101                                    20111201                           13.000
        16819744                2.25                          20170101                                    20170201                           11.375
        17088991                2.25                          20120301                                    20120401                           12.875
        17088993                2.25                          20120101                                    20120201                           12.125
        17003278                2.25                          20120301                                    20120401                           12.500
        17055573                2.75                          20120201                                    20120301                           14.000
        17055574                2.75                          20120201                                    20120301                           13.375
        16970666                2.25                          20140201                                    20140301                           11.750
        17015031                2.25                          20120201                                    20120301                           13.750
        17066601                2.25                          20120301                                    20120401                           12.500
        17059312                2.25                          20111201                                    20120101                           13.875
        16801813                2.25                          20120101                                    20120201                           12.250
        16859133                2.25                          20120101                                    20120201                           11.875
        16963380                2.25                          20120201                                    20120301                           13.000
        17055756                2.25                          20120301                                    20120401                           12.625
        16835973                2.25                          20120201                                    20120301                           13.000
        16963387                2.25                          20120201                                    20120301                           13.000
        16970679                2.25                          20120201                                    20120301                           13.250
        16835979                2.25                          20120201                                    20120301                           12.625
        17055761                2.25                          20120301                                    20120401                           11.750
        16980617                2.25                          20120201                                    20120301                           11.875
        17055578                2.75                          20120201                                    20120301                           13.875
        16974057                2.25                          20120201                                    20120301                           13.125
        16970495                2.25                          20111201                                    20120101                           12.875
        16990098                2.25                          20120201                                    20120301                           12.625
        17003445                2.25                          20120201                                    20120301                           13.750
        17128642                2.25                          20120301                                    20120401                           12.750
        16974221                2.25                          20120201                                    20120301                           12.500
        16859124                2.25                          20120101                                    20120201                           11.875
        16963371                2.25                          20120201                                    20120301                           11.625
        16970661                2.25                          20120201                                    20120301                           13.250
        17048247                2.25                          20120301                                    20120401                           12.750
        16819711                2.25                          20120101                                    20120201                           12.750
        16970452                2.25                          20120101                                    20120201                           13.125
        16970459                2.25                          20120201                                    20120301                           13.250
        17088968                2.25                          20120301                                    20120401                           11.625
        17003245                2.25                          20120201                                    20120301                           13.500
        17051984                2.25                          20120301                                    20120401                           13.000
        17027927                2.25                          20120301                                    20120401                           12.750
        16970463                2.25                          20120201                                    20120301                           13.250
        16714117                2.25                          20111001                                    20111101                           14.125
        16990051                2.25                          20120301                                    20120401                           11.125
        16984993                2.25                          20170101                                    20170201                           12.500
        17000396                2.25                          20120201                                    20120301                           12.375
        17051952                2.25                          20140301                                    20140401                           12.500
        16963141                2.25                          20120101                                    20120201                           12.875
        17051958                2.25                          20120301                                    20120401                           13.250
        16970437                2.25                          20120201                                    20120301                           12.000
        17011238                2.75                          20120201                                    20120301                           13.000
        17055510                2.25                          20120301                                    20120401                           11.250
        17055513                2.25                          20120201                                    20120301                           12.500
        17055515                2.25                          20120301                                    20120401                           12.125
        16845840                2.25                          20120201                                    20120301                           13.500
        16980549                2.25                          20120201                                    20120301                           12.750
        16840048                2.25                          20111201                                    20120101                           12.125
        16965244                2.25                          20120201                                    20120301                           12.875
        17066369                2.25                          20120301                                    20120401                           12.000
        16840051                2.25                          20111201                                    20120101                           11.375
        17057623                2.25                          20120301                                    20120401                           12.875
        16991411                2.25                          20120101                                    20120201                           12.875
        16991414                2.25                          20120101                                    20120201                           12.250
        16980566                2.25                          20120201                                    20120301                           12.250
        16981298                2.25                          20120301                                    20120401                           11.250
        16731524                2.25                          20111201                                    20120101                           12.500
        17057630                2.25                          20120301                                    20120401                           13.375
        16857453                2.25                          20120101                                    20120201                           12.375
        17012639                2.25                          20120201                                    20120301                           13.250
        16991430                2.25                          20120101                                    20120201                           12.000
        16838598                2.25                          20120101                                    20120201                           12.750
        17077251                2.75                          20120201                                    20120301                           14.875
        16995002                2.25                          20120201                                    20120301                           13.250
        17077259                2.25                          20120301                                    20120401                           12.250
        16857478                2.25                          20120201                                    20120301                           12.625
        17075803                2.25                          20120301                                    20120401                           11.250
        17075805                2.25                          20120301                                    20120401                           11.875
        16995014                2.25                          20120201                                    20120301                           12.375
        16991454                2.75                          20120101                                    20120201                           13.625
        16991455                2.25                          20120201                                    20120301                           10.875
        16991456                2.25                          20120101                                    20120201                           13.125
        17004654                2.25                          20120201                                    20120301                           13.375
        17012675                2.25                          20120301                                    20120401                           12.000
        16708244                2.25                          20120101                                    20120201                           12.625
        16803744                2.25                          20120101                                    20120201                           13.125
        17027575                2.25                          20120301                                    20120401                           13.375
        16852823                2.25                          20120101                                    20120201                           12.750
        16819371                2.25                          20111101                                    20111201                           11.250
        16852827                2.25                          20120201                                    20120301                           12.375
        16844808                2.25                          20120101                                    20120201                           11.875
        16672847                1.25                          20111101                                    20111201                           12.000
        16819377                2.25                          20111201                                    20120101                           11.625
        16979480                2.25                          20120201                                    20120301                           12.375
        17005000                2.25                          20120301                                    20120401                           11.125
        17005002                2.25                          20120201                                    20120301                           12.250
        17027580                2.25                          20131101                                    20131201                           11.375
        16844812                2.25                          20120101                                    20120201                           12.750
        16846271                2.25                          20170101                                    20170201                           11.999
        17034876                2.25                          20120301                                    20120401                           11.250
        16846274                2.25                          20120101                                    20120201                           12.750
        16819384                2.25                          20111201                                    20120101                           11.625
        16819386                2.25                          20111201                                    20120101                           11.875
        16819387                2.25                          20111201                                    20120101                           11.625
        16798786                2.25                          20120101                                    20120201                           13.000
        17005017                2.25                          20120201                                    20120301                           14.375
        17077047                2.25                          20120301                                    20120401                           12.250
        16790921                2.25                          20111201                                    20120101                           13.000
        16798237                2.25                          20120101                                    20120201                           12.625
        17014731                2.25                          20120301                                    20120401                           12.875
        16973931                2.25                          20120201                                    20120301                           13.375
        16778645                2.25                          20111101                                    20111201                           14.375
        16847987                2.25                          20120201                                    20120301                           12.500
        16847988                2.25                          20120201                                    20120301                           13.250
        17014741                2.25                          20100301                                    20100401                           11.875
        17014749                2.25                          20120101                                    20120201                           11.875
        16807276                2.25                          20120201                                    20120301                           12.500
        17075794                2.25                          20120301                                    20120401                           12.875
        16973943                2.25                          20120301                                    20120401                           12.875
        16973944                2.25                          20120101                                    20120201                           12.125
        16847990                2.25                          20120101                                    20120201                           12.625
        16798257                2.25                          20120101                                    20120201                           12.625
        17014750                2.25                          20120201                                    20120301                           12.875
        17014752                2.25                          20120201                                    20120301                           12.000
        17078636                2.25                          20120301                                    20120401                           13.500
        16973954                2.25                          20120201                                    20120301                           12.375
        16839985                2.25                          20120101                                    20120201                           12.500
        16859589                2.25                          20120201                                    20120301                           13.250
        17060524                2.25                          20100301                                    20100401                           13.375
        17060527                2.25                          20120201                                    20120301                           11.875
        16852325                2.25                          20120201                                    20120301                           12.875
        17014767                2.25                          20120201                                    20120301                           12.000
        16798270                2.25                          20120101                                    20120201                           12.625
        16813859                2.25                          20111201                                    20120101                           12.000
        16719089                2.25                          20111201                                    20120101                           12.125
        16973964                2.25                          20100301                                    20100401                           12.250
        16839991                2.25                          20120101                                    20120201                           13.000
        17000219                2.25                          20120201                                    20120301                           12.625
        17060530                2.25                          20120201                                    20120301                           11.500
        17060531                2.25                          20120201                                    20120301                           12.625
        16852970                2.25                          20120201                                    20120301                           12.000
        16852971                2.25                          20120201                                    20120301                           12.625
        16849248                2.25                          20120201                                    20120301                           12.750
        16970910                2.25                          20120201                                    20120301                           12.750
        16970913                2.25                          20120201                                    20120301                           12.000
        17060533                2.25                          20120301                                    20120401                           12.250
        17066322                2.75                          20110901                                    20111001                           13.250
        17055470                2.25                          20120301                                    20120401                           11.875
        17055471                2.25                          20120301                                    20120401                           11.375
        17055472                2.25                          20120101                                    20120201                           11.375
        16980512                2.25                          20120201                                    20120301                           12.625
        17055475                2.25                          20120301                                    20120401                           11.500
        16839250                2.25                          20091201                                    20100101                           14.175
        17055478                2.25                          20120301                                    20120401                           11.625
        17043895                2.75                          20120201                                    20120301                           12.500
        16839257                2.25                          20120201                                    20120301                           12.750
        17008989                2.25                          20120201                                    20120301                           12.875
        16835695                2.25                          20120101                                    20120201                           14.000
        17022052                2.25                          20120201                                    20120301                           11.875
        17022059                2.25                          20120201                                    20120301                           12.375
        17055481                2.25                          20120301                                    20120401                           13.000
        16965214                2.25                          20120101                                    20120201                           13.500
        16839260                2.25                          20120101                                    20120201                           12.125
        17066339                2.75                          20120301                                    20120401                           12.375
        17027865                2.25                          20120301                                    20120401                           12.500
        16970658                2.75                          20111101                                    20111201                           13.375
        17055489                2.25                          20120301                                    20120401                           11.250
        17027868                2.25                          20120301                                    20120401                           11.625
        16839266                2.25                          20120101                                    20120201                           12.750
        16674597                2.25                          20111001                                    20111101                           13.000
        17066344                2.25                          20120301                                    20120401                           11.625
        17027870                2.25                          20120301                                    20120401                           12.375
        17066346                2.25                          20120301                                    20120401                           11.500
        16857412                2.25                          20120201                                    20120301                           12.875
        17066348                2.25                          20120201                                    20120301                           12.500
        17066349                2.25                          20120301                                    20120401                           11.125
        17027875                2.25                          20120301                                    20120401                           13.375
        16826966                2.25                          20120101                                    20120201                           12.125
        16978731                2.25                          20120201                                    20120301                           12.125
        16835398                2.75                          20111201                                    20120101                           13.375
        16978736                2.25                          20120301                                    20120401                           12.125
        16844471                2.25                          20111201                                    20120101                           11.875
        16835723                2.25                          20120101                                    20120201                           13.375
        16729372                2.25                          20111201                                    20120101                           13.000
        17088933                2.25                          20120201                                    20120301                           12.000
        16729377                2.25                          20111201                                    20120101                           13.375
        17066351                2.25                          20120301                                    20120401                           11.875
        17066352                2.25                          20120301                                    20120401                           11.375
        17066353                2.25                          20120301                                    20120401                           12.625
        16852816                2.25                          20120201                                    20120301                           12.375
        16819364                2.25                          20111201                                    20120101                           11.500
        17013019                2.25                          20140301                                    20140401                           11.999
        16973920                2.25                          20120101                                    20120201                           12.250
        17075773                2.25                          20120301                                    20120401                           12.625
        17066316                2.75                          20120101                                    20120201                           14.475
        17066317                2.25                          20111201                                    20120101                           14.375
        16845802                2.25                          20111201                                    20120101                           13.000
        17048177                2.25                          20120301                                    20120401                           12.750
        16981235                2.25                          20120201                                    20120301                           12.750
        17043885                2.25                          20120201                                    20120301                           13.375
        17027847                2.25                          20120301                                    20120401                           13.125
        16970384                2.25                          20120201                                    20120301                           12.375
        17022044                2.25                          20120201                                    20120301                           12.125
        17011194                2.25                          20120301                                    20120401                           13.250
        16813805                2.25                          20120101                                    20120201                           12.500
        16973915                2.25                          20120101                                    20120201                           11.875
        16798227                2.25                          20120101                                    20120201                           12.625
        16798228                2.25                          20120101                                    20120201                           12.875
        17014720                2.25                          20120301                                    20120401                           13.250
        17014728                2.75                          20120201                                    20120301                           13.250
        17014729                2.25                          20120201                                    20120301                           12.625
        17043851                2.25                          20120101                                    20120201                           12.375
        17043852                2.25                          20120201                                    20120301                           12.250
        16981205                2.25                          20111101                                    20111201                           12.500
        16839219                2.25                          20120101                                    20120201                           12.250
        16809499                2.25                          20120101                                    20120201                           12.250
        17022012                2.25                          20120301                                    20120401                           12.875
        17022018                2.25                          20120301                                    20120401                           13.125
        17011169                2.25                          20140301                                    20140401                           11.375
        16963072                2.25                          20120201                                    20120301                           13.250
        16826913                2.25                          20120101                                    20120201                           12.500
        16770788                2.25                          20111201                                    20120101                           12.750
        16968880                2.25                          20120201                                    20120301                           13.000
        17002422                2.25                          20140201                                    20140301                           12.750
        17011172                2.25                          20170301                                    20170401                           13.750
        17022028                2.25                          20120201                                    20120301                           14.250
        16826924                2.25                          20120101                                    20120201                           12.875
        16780918                2.25                          20111201                                    20120101                           11.375
        16839193                2.25                          20120101                                    20120201                           12.625
        16693393                2.25                          20120201                                    20120301                           14.375
        16981187                2.25                          20120201                                    20120301                           12.500
        16839194                2.25                          20120101                                    20120201                           12.000
        17077123                2.25                          20120301                                    20120401                           12.250
        16857340                2.25                          20120101                                    20120201                           12.375
        16857343                2.25                          20120101                                    20120201                           13.000
        16980464                2.25                          20120201                                    20120301                           12.500
        16980465                2.25                          20120201                                    20120301                           13.125
        16980466                2.25                          20120101                                    20120201                           12.375
        16980467                2.25                          20120201                                    20120301                           12.625
        17043838                2.25                          20120201                                    20120301                           12.375
        17043839                2.75                          20120201                                    20120301                           12.750
        16835637                2.25                          20120101                                    20120201                           13.125
        16775049                2.25                          20111201                                    20120101                           11.875
        16968851                2.25                          20120201                                    20120301                           11.875
        17011147                2.25                          20140201                                    20140301                           11.375
        17000293                2.25                          20120201                                    20120301                           12.375
        17043840                2.25                          20120201                                    20120301                           13.500
        17043845                2.25                          20120201                                    20120301                           13.500
        17043848                2.25                          20120201                                    20120301                           13.500
        16963056                2.25                          20120201                                    20120301                           12.750
        17011152                2.25                          20120301                                    20120401                           12.875
        17011153                2.25                          20120301                                    20120401                           11.999
        17011154                2.25                          20140301                                    20140401                           12.750
        17048035                2.25                          20120301                                    20120401                           11.500
        16819503                2.25                          20120101                                    20120201                           12.875
        16844299                2.25                          20120101                                    20120201                           13.125
        16968763                2.25                          20111201                                    20120101                           13.250
        16968764                2.25                          20120101                                    20120201                           13.000
        17011057                2.25                          20120301                                    20120401                           13.250
        17056066                2.25                          20120301                                    20120401                           12.125
        16770670                2.25                          20131101                                    20131201                           11.500
        17027719                2.25                          20120301                                    20120401                           12.000
        16823976                2.25                          20120101                                    20120201                           12.750
        16809397                2.25                          20111201                                    20120101                           11.625
        16968777                2.25                          20120201                                    20120301                           11.125
        16801406                2.25                          20120101                                    20120201                           12.750
        17056076                2.25                          20120301                                    20120401                           11.625
        16978904                2.25                          20120101                                    20120201                           12.875
        16978905                2.25                          20120201                                    20120301                           12.750
        16994945                2.25                          20111201                                    20120101                           12.875
        17002323                2.25                          20120201                                    20120301                           13.125
        16981122                2.25                          20120201                                    20120301                           14.125
        17056083                2.25                          20120301                                    20120401                           13.375
        17048065                2.25                          20120301                                    20120401                           11.750
        16981127                2.25                          20120201                                    20120301                           12.500
        16823994                2.25                          20120101                                    20120201                           12.750
        16681758                2.25                          20110801                                    20110901                           12.500
        17088783                2.75                          20120301                                    20120401                           14.275
        16994950                2.75                          20120101                                    20120201                           13.250
        16994954                2.75                          20120101                                    20120201                           13.500
        16994956                2.25                          20120201                                    20120301                           12.875
        16968795                2.25                          20111201                                    20120101                           13.250
        16994959                2.25                          20120201                                    20120301                           12.750
        17011088                2.75                          20120201                                    20120301                           13.750
        16981130                2.25                          20111201                                    20120101                           12.375
        16405824                2.75                          20110701                                    20110801                           15.250
        16845704                2.25                          20111101                                    20111201                           11.875
        16681760                2.25                          20070701                                    20070801                           12.500
        16826835                2.25                          20120101                                    20120201                           13.125
        16686057                2.25                          20111001                                    20111101                           12.875
        17088791                2.25                          20111201                                    20120101                           12.500
        16994961                2.25                          20120201                                    20120301                           13.000
        16994965                2.25                          20120201                                    20120301                           12.750
        16798946                2.25                          20161101                                    20161201                           12.875
        16994969                2.25                          20120201                                    20120301                           13.250
        17021217                2.25                          20120301                                    20120401                           12.875
        17027755                2.25                          20120301                                    20120401                           11.875
        16981145                2.25                          20120201                                    20120301                           13.250
        17048087                2.25                          20120101                                    20120201                           11.625
        16835593                2.25                          20120101                                    20120201                           13.000
        16994973                2.25                          20120201                                    20120301                           12.875
        17002357                2.25                          20120201                                    20120301                           12.990
        16981150                2.25                          20120301                                    20120401                           12.875
        17027761                2.25                          20120301                                    20120401                           11.375
        16981151                2.25                          20120201                                    20120301                           12.125
        16980424                2.25                          20120201                                    20120301                           10.875
        16826857                2.25                          20120101                                    20120201                           13.000
        16978940                2.25                          20120201                                    20120301                           12.875
        16994981                2.25                          20120201                                    20120301                           12.625
        16994984                2.25                          20120201                                    20120301                           13.250
        16965122                2.25                          20120201                                    20120301                           12.750
        16980434                2.25                          20120101                                    20120201                           12.375
        16845732                2.25                          20120101                                    20120201                           12.250
        17027776                2.25                          20120301                                    20120401                           12.500
        16994993                2.25                          20120201                                    20120301                           12.875
        16978956                2.25                          20120201                                    20120301                           12.250
        16994996                2.25                          20120201                                    20120301                           13.250
        17077103                2.25                          20120301                                    20120401                           12.375
        17077108                2.25                          20120301                                    20120401                           11.625
        16980446                2.25                          20120201                                    20120301                           12.000
        16980449                2.25                          20120101                                    20120201                           13.375
        16981179                2.25                          20120201                                    20120301                           13.375
        17077114                2.25                          20120301                                    20120401                           11.625
        17077117                2.25                          20120301                                    20120401                           11.625
        16845750                2.25                          20111201                                    20120101                           13.125
        16965147                2.75                          20111101                                    20111201                           13.625
        16965148                2.25                          20120201                                    20120301                           13.250
        16809334                2.25                          20111201                                    20120101                           11.875
        17088703                2.25                          20120301                                    20120401                           13.375
        17088705                2.25                          20120301                                    20120401                           12.625
        16788731                2.25                          20111201                                    20120101                           12.125
        17078587                2.25                          20120301                                    20120401                           13.375
        17011007                2.25                          20120201                                    20120301                           12.875
        16835501                2.25                          20120101                                    20120201                           13.125
        16823920                2.25                          20111201                                    20120101                           11.875
        17088712                2.25                          20120301                                    20120401                           12.750
        17088714                2.25                          20120301                                    20120401                           13.250
        17088717                2.25                          20120301                                    20120401                           13.375
        16984761                2.25                          20120201                                    20120301                           13.250
        17048000                2.25                          20120301                                    20120401                           11.875
        17048001                2.25                          20120201                                    20120301                           11.625
        17048004                2.25                          20120201                                    20120301                           12.250
        17048007                2.25                          20120201                                    20120301                           12.250
        16770632                2.25                          20120101                                    20120201                           12.375
        17088720                2.25                          20120301                                    20120401                           12.750
        16823933                2.25                          20111201                                    20120101                           11.875
        16968731                2.25                          20120301                                    20120401                           12.000
        16835522               2.375                          20081201                                    20090101                           11.690
        16984780                2.25                          20120201                                    20120301                           12.625
        16968744                2.25                          20120201                                    20120301                           12.625
        16968745                2.25                          20120201                                    20120301                           12.750
        16788765               3.875                          20111101                                    20111201                           13.125
        16968748                2.25                          20120201                                    20120301                           13.000
        17000184                2.25                          20120201                                    20120301                           12.375
        16809379                2.25                          20120101                                    20120201                           12.500
        17000190                2.25                          20120201                                    20120301                           12.500
        16984798                2.25                          20120201                                    20120301                           13.375
        17048032                2.25                          20120301                                    20120401                           14.250
        17130514                2.25                          20100301                                    20100401                           12.375
        17130515                2.25                          20100301                                    20100401                           12.250
        17130517                2.25                          20100301                                    20100401                           12.250
        16803652                2.25                          20091201                                    20100101                           12.750
        17057594                2.25                          20120301                                    20120401                           13.375
        16856686                2.25                          20120201                                    20120301                           12.000
        17130522                2.25                          20100301                                    20100401                           12.125
        17130523                2.25                          20100301                                    20100401                           12.375
        17021109                2.25                          20120301                                    20120401                           12.625
        16968698                2.75                          20120101                                    20120201                           13.500
        16981032                2.25                          20120301                                    20120401                           14.250
        16978822                2.25                          20120201                                    20120301                           12.625
        17088698                2.25                          20120301                                    20120401                           13.125
        16979556                2.25                          20120201                                    20120301                           12.375
        16835499                2.25                          20120101                                    20120201                           12.375
        16978833                2.25                          20140301                                    20140401                           13.125
        16732004                2.25                          20111201                                    20120101                           12.999
        16732007                2.25                          20120101                                    20120201                           12.999
        16852911                2.25                          20120201                                    20120301                           12.625
        16785034                2.25                          20120101                                    20120201                           13.250
        16785035                2.25                          20120101                                    20120201                           12.875
        16785038                2.25                          20120101                                    20120201                           13.250
        16826755                2.25                          20120101                                    20120201                           12.875
        16819466                2.25                          20120101                                    20120201                           12.125
        17065411                2.25                          20120301                                    20120401                           13.250
        16839079                2.25                          20120101                                    20120201                           12.875
        16978852                2.25                          20120201                                    20120301                           13.500
        16979581                2.25                          20120201                                    20120301                           12.750
        17021141                2.25                          20120201                                    20120301                           12.000
        17002270                2.25                          20120201                                    20120301                           12.375
        17077009                2.25                          20120301                                    20120401                           11.375
        16849202                2.25                          20120101                                    20120201                           13.250
        16729813                2.25                          20111201                                    20120101                           12.000
        17027688                2.25                          20170201                                    20170301                           13.625
        16845646                2.25                          20120101                                    20120201                           12.875
        17077017                2.25                          20120301                                    20120401                           11.750
        16981081                2.25                          20120301                                    20120401                           12.875
        16981083                2.75                          20120201                                    20120301                           12.625
        16819499                2.25                          20120201                                    20120301                           13.250
        17021166                2.25                          20120201                                    20120301                           12.500
        16980360                2.25                          20120201                                    20120301                           12.375
        16978881                2.25                          20120201                                    20120301                           13.250
        17005130                2.25                          20120301                                    20120401                           12.500
        17021170                2.25                          20120301                                    20120401                           13.375
        17021173                2.25                          20120201                                    20120301                           12.375
        17021175                2.25                          20120301                                    20120401                           11.875
        17077034                2.25                          20120301                                    20120401                           11.500
        16980376                2.25                          20120201                                    20120301                           13.250
        16852967                2.25                          20120101                                    20120201                           12.875
        16845677                2.25                          20120201                                    20120301                           12.500
        17005144                3.25                          20120201                                    20120301                           13.125
        17077041                2.25                          20120301                                    20120401                           11.250
        17078561                2.25                          20120301                                    20120401                           12.625
        16813777                2.25                          20120101                                    20120201                           12.500
        16984736                2.25                          20120301                                    20120401                           11.750
        16973887                2.25                          20120101                                    20120201                           11.875
        17000137                2.75                          20120201                                    20120301                           13.000
        17014697                2.25                          20120301                                    20120401                           14.375
        17000141                2.75                          20111101                                    20111201                           13.125
        16973898                2.25                          20120201                                    20120301                           12.000
        17000148                2.25                          20120301                                    20120401                           13.375
        16991394                2.25                          20120201                                    20120301                           13.625
        16856694                2.25                          20120101                                    20120201                           13.125
        16856697                2.75                          20111201                                    20120101                           12.875
        17075755                2.25                          20120301                                    20120401                           11.250
        16859537                2.25                          20120201                                    20120301                           12.875
        16853005                2.25                          20120201                                    20120301                           13.250
        16714741                2.25                          20111201                                    20120101                           12.500
        17088700                2.25                          20120301                                    20120401                           12.750
        17057561                2.25                          20120301                                    20120401                           12.875
        16849364                2.25                          20120101                                    20120201                           12.250
        16847908                2.25                          20120101                                    20120201                           12.000
        16856656                2.25                          20120201                                    20120301                           12.625
        16856661                2.25                          20120201                                    20120301                           12.500
        16857392                2.25                          20120101                                    20120201                           13.125
        17057579                2.25                          20120101                                    20120201                           12.500
        16857396                2.25                          20120201                                    20120301                           13.000
        16856667                2.25                          20120101                                    20120201                           12.625
        16803648                2.25                          20111201                                    20120101                           11.750
        16859509                2.25                          20120201                                    20120301                           12.000
        16849387                2.25                          20120201                                    20120301                           12.750
        16798836                2.25                          20120101                                    20120201                           13.125
        16978813                2.25                          20120201                                    20120301                           12.750
        16771251                2.25                          20111201                                    20120101                           12.125
        16809248                2.25                          20111001                                    20111101                           11.750
        16852179                2.25                          20120101                                    20120201                           13.125
        16984662                2.25                          20120201                                    20120301                           12.375
        16809250                2.25                          20111201                                    20120101                           11.625
        16809254                2.25                          20111201                                    20120101                           10.750
        16823836                2.25                          20120101                                    20120201                           12.250
        16984672                2.25                          20120201                                    20120301                           13.250
        16852192                2.25                          20120101                                    20120201                           12.375
        16968646                2.75                          20120101                                    20120201                           13.500
        16835432                2.25                          20120101                                    20120201                           13.125
        16809277                2.25                          20120101                                    20120201                           13.250
        17027602                2.25                          20120301                                    20120401                           12.500
        16819400                2.25                          20111201                                    20120101                           11.500
        16819409                2.25                          20120201                                    20120301                           12.750
        16979514                2.25                          20120201                                    20120301                           13.250
        16968663                2.25                          20111201                                    20120101                           13.125
        16968669                2.25                          20120101                                    20120201                           12.500
        17027614                2.25                          20120301                                    20120401                           13.250
        16826700                2.25                          20120101                                    20120201                           13.000
        16981007                2.25                          20120301                                    20120401                           14.000
        16981009                2.25                          20120201                                    20120301                           12.500
        16770578                2.25                          20111201                                    20120101                           13.125
        16728385                2.25                          20111201                                    20120101                           12.750
        17002220                2.25                          20120201                                    20120301                           13.375
        17027639                2.25                          20100301                                    20100401                           12.750
        17055992                2.25                          20120301                                    20120401                           13.200
        17047978                2.5                           20120301                                    20120401                           12.000
        16851417                2.25                          20120101                                    20120201                           13.000
        16973783                2.25                          20120201                                    20120301                           13.250
        16973784                2.25                          20120101                                    20120201                           12.375
        16778496                2.25                          20111201                                    20120101                           12.875
        17033420                2.25                          20120201                                    20120301                           12.250
        17033428                2.25                          20120201                                    20120301                           11.875
        16680158               2.375                          20081201                                    20090101                           13.250
        16973755                2.25                          20120201                                    20120301                           14.250
        16981776                2.25                          20120201                                    20120301                           12.750
        16973759                2.25                          20120201                                    20120301                           12.625
        17033430                2.25                          20120201                                    20120301                           12.125
        16962980                2.25                          20120301                                    20120401                           12.500
        16839867                2.25                          20120201                                    20120301                           12.250
        17021939                2.25                          20120201                                    20120301                           13.000
        16839870                2.25                          20111201                                    20120101                           14.375
        16847891                2.25                          20120101                                    20120201                           13.000
        16859474                2.25                          20120201                                    20120301                           12.250
        17021940                2.75                          20120201                                    20120301                           13.000
        17021947                2.25                          20120301                                    20120401                           13.250
        16813745                2.25                          20120101                                    20120201                           12.000
        17059573                2.25                          20120301                                    20120401                           12.625
        16859390                2.25                          20120301                                    20120401                           12.625
        16981783                2.25                          20120201                                    20120301                           13.000
        17047998                2.25                          20120301                                    20120401                           11.125
        16852228                2.25                          20120201                                    20120301                           12.625
        17021959                2.25                          20120301                                    20120401                           12.750
        17078546                2.25                          20120301                                    20120401                           13.375
        16973860                2.25                          20120101                                    20120201                           11.875
        16859491                2.25                          20120201                                    20120301                           12.500
        16973868                2.25                          20120101                                    20120201                           11.875
        17000119                2.75                          20120101                                    20120201                           13.500
        17014676                2.25                          20120201                                    20120301                           12.500
        16984723                2.25                          20120301                                    20120401                           12.875
        17000129                2.25                          20120101                                    20120201                           13.125
        16851406                2.25                          20120201                                    20120301                           13.250
        16718162                2.25                          20111101                                    20111201                           11.875
        17013849                2.25                          20120301                                    20120401                           13.625
        17059581                2.25                          20120301                                    20120401                           11.250
        16973779                2.25                          20120201                                    20120301                           12.750
        16983122                2.25                          20161201                                    20170101                           12.375
        16983127                2.25                          20120101                                    20120201                           12.625
        17003601                2.25                          20111101                                    20111201                           13.500
        17003605                2.25                          20111101                                    20111201                           13.250
        17005064                2.25                          20120201                                    20120301                           12.125
        16803427                2.25                          20111201                                    20120101                           11.875
        16983131                2.25                          20161201                                    20170101                           12.375
        16983133                2.25                          20120201                                    20120301                           11.875
        16983138                2.25                          20120101                                    20120201                           12.500
        16970826                2.25                          20120201                                    20120301                           13.250
        16849166                2.25                          20120101                                    20120201                           12.375
        16704373                2.25                          20161101                                    20161201                           11.000
        16856461                2.25                          20120101                                    20120201                           12.375
        16849171                2.25                          20120101                                    20120201                           12.625
        16856463                2.25                          20120201                                    20120301                           12.625
        16790858                2.25                          20120101                                    20120201                           13.375
        16974407                2.25                          20120301                                    20120401                           11.625
        16983159                2.25                          20120301                                    20120401                           12.875
        16807012                2.25                          20120101                                    20120201                           13.125
        17055933                2.25                          20120301                                    20120401                           10.875
        16803457                2.25                          20111101                                    20111201                           12.500
        17047918                2.25                          20120201                                    20120301                           14.375
        16775561                2.25                          20120101                                    20120201                           12.250
        17047919                2.25                          20120301                                    20120401                           13.375
        16847734                2.25                          20120101                                    20120201                           13.000
        16856483                2.25                          20120201                                    20120301                           12.875
        16847738                2.25                          20120101                                    20120201                           13.000
        16970859                2.25                          20120201                                    20120301                           13.125
        16803463                2.25                          20111201                                    20120101                           11.625
        16974422                2.25                          20120301                                    20120401                           11.625
        17055944                2.25                          20120201                                    20120301                           12.375
        16983172                2.25                          20120301                                    20120401                           13.000
        16983173                2.25                          20120201                                    20120301                           12.500
        16790885                2.25                          20111201                                    20120101                           12.000
        16807037                2.25                          20120101                                    20120201                           12.375
        16803476                2.25                          20111201                                    20120101                           12.125
        16803477                2.25                          20111201                                    20120101                           12.125
        16774852                2.25                          20111201                                    20120101                           12.000
        17010952                2.25                          20120201                                    20120301                           13.750
        16813601                2.25                          20120201                                    20120301                           12.000
        16833203                2.25                          20120101                                    20120201                           12.875
        16803480                2.25                          20111201                                    20120101                           12.875
        17047941                2.25                          20120201                                    20120301                           13.625
        17055960                2.25                          20120101                                    20120201                           13.375
        16839743                2.25                          20120101                                    20120201                           12.000
        16833211                2.25                          20120101                                    20120201                           12.750
        16680127                2.25                          20111001                                    20111101                           12.375
        16803491                2.25                          20111201                                    20120101                           12.875
        17047952                2.25                          20120301                                    20120401                           13.250
        17075574                2.25                          20120301                                    20120401                           12.375
        17075578                2.25                          20120301                                    20120401                           12.625
        17033401                2.25                          20120301                                    20120401                           13.000
        17010975                2.25                          20120201                                    20120301                           13.375
        17010977                2.25                          20120201                                    20120301                           12.250
        17010978                2.25                          20120301                                    20120401                           13.250
        17010979                2.25                          20120201                                    20120301                           13.000
        16721855                2.25                          20161201                                    20170101                           11.999
        16973730                2.25                          20120201                                    20120301                           12.875
        17078419                2.25                          20120301                                    20120401                           12.500
        16974463                2.25                          20120201                                    20120301                           13.250
        16974467                2.25                          20120201                                    20120301                           13.125
        17010980                2.25                          20120201                                    20120301                           12.375
        16813635                2.25                          20120101                                    20120201                           13.000
        17078392                2.25                          20120301                                    20120401                           13.250
        16965691                2.25                          20120201                                    20120301                           12.250
        16851351                2.25                          20120201                                    20120301                           11.750
        17033394                2.25                          20120101                                    20120201                           12.250
        17052267               2.375                          20090301                                    20090401                           13.000
        16968530                2.25                          20120201                                    20120301                           12.875
        16835325                2.25                          20120101                                    20120201                           12.750
        16823744                2.25                          20120101                                    20120201                           12.000
        17042805                5.9                           20090101                                    20090201                           13.900
        16835335                2.25                          20120101                                    20120201                           13.000
        16835338                2.25                          20120201                                    20120301                           12.750
        16851382                2.25                          20120201                                    20120301                           13.125
        16823769                2.25                          20120101                                    20120201                           12.000
        16968562                2.25                          20120201                                    20120301                           13.250
        16846207                2.25                          20120101                                    20120201                           13.000
        17002111                2.25                          20120201                                    20120301                           13.000
        17034819                2.25                          20120301                                    20120401                           13.250
        16835366                2.25                          20111101                                    20111201                           10.750
        16978706                2.25                          20120201                                    20120301                           12.375
        17002125                2.75                          20120101                                    20120201                           13.750
        17002127                2.25                          20120201                                    20120301                           13.000
        16819334                2.25                          20120101                                    20120201                           12.500
        16846227                2.25                          20120201                                    20120301                           12.500
        17002130                2.25                          20120201                                    20120301                           10.875
        17002131                2.25                          20120201                                    20120301                           13.250
        17002133                2.25                          20120201                                    20120301                           11.875
        16968596                2.25                          20120201                                    20120301                           12.750
        16846235                2.25                          20120101                                    20120201                           13.625
        16661965                2.25                          20111101                                    20111201                           12.625
        16979450                2.25                          20120201                                    20120301                           13.250
        16978727                2.25                          20120301                                    20120401                           12.875
        16826640                2.25                          20120101                                    20120201                           13.000
        16729755                2.25                          20111201                                    20120101                           12.500
        17005054                2.25                          20120301                                    20120401                           12.375
        16844453                2.25                          20120101                                    20120201                           13.125
        16684076                2.25                          20111201                                    20120101                           12.000
        16692099                2.25                          20111101                                    20111201                           12.000
        17011210                2.25                          20120201                                    20120301                           13.250
        15999358               2.375                          20080101                                    20080201                           12.375
        17011215                2.25                          20120301                                    20120401                           13.375
        17000363                2.25                          20120301                                    20120401                           12.625
        17051931                2.25                          20120301                                    20120401                           12.125
        16835712                2.25                          20111201                                    20120101                           12.000
        16963125                2.25                          20120201                                    20120301                           12.625
        16970417                2.25                          20120201                                    20120301                           12.250
        17051831                2.25                          20120301                                    20120401                           11.000
        17051833                2.25                          20120201                                    20120301                           11.625
        17051835                2.25                          20120201                                    20120301                           11.375
        17060584                2.25                          20120301                                    20120401                           14.375
        17051839                2.25                          20120301                                    20120401                           12.125
        16852388                2.25                          20120201                                    20120301                           12.750
        16968833                2.25                          20120201                                    20120301                           12.500
        16968834                2.25                          20120201                                    20120301                           12.000
        16968835                2.25                          20120101                                    20120201                           12.875
        17011127                2.25                          20120301                                    20120401                           11.750
        16984974                2.25                          20120201                                    20120301                           12.375
        17003204                2.25                          20120201                                    20120301                           12.875
        17000370                2.25                          20120201                                    20120301                           12.750
        17003209                2.25                          20120201                                    20120301                           12.375
        17048210                2.25                          20120301                                    20120401                           12.250
        17055507                2.25                          20120201                                    20120301                           10.875
        17060691                2.25                          20120301                                    20120401                           13.500
        16835720                2.25                          20120201                                    20120301                           12.000
        16970423                2.25                          20120201                                    20120301                           12.625
        17021279                2.25                          20120301                                    20120401                           13.375
        16849330                2.25                          20120201                                    20120301                           12.875
        16965161                2.25                          20120201                                    20120301                           12.500
        16965162                2.25                          20120301                                    20120401                           11.250
        16980476                2.75                          20120201                                    20120301                           13.625
        16980478                2.75                          20120101                                    20120201                           13.500
        16965171                2.25                          20120201                                    20120301                           14.250
        16849356                2.25                          20120201                                    20120301                           13.000
        17011115                2.25                          20120301                                    20120401                           13.375
        17033468                2.25                          20120301                                    20120401                           14.125
        16968600                2.25                          20120101                                    20120201                           13.250
        16809229                2.25                          20111201                                    20120101                           13.000
        16984647                2.25                          20120201                                    20120301                           12.250
        17078486                2.25                          20120301                                    20120401                           11.875
        16984654                2.25                          20120201                                    20120301                           13.250
        16970655                2.25                          20120201                                    20120301                           13.125
        16990258                2.25                          20120201                                    20120301                           12.000
        16859110                2.25                          20120101                                    20120201                           11.875
        16991848                2.75                          20120101                                    20120201                           13.375
        16835304                2.25                          20140101                                    20140201                           12.375
        16731942                2.25                          20111201                                    20120101                           12.875
        16851337                2.25                          20120101                                    20120201                           12.750
        16731945                2.25                          20111201                                    20120101                           12.500
        17033376                2.25                          20120301                                    20120401                           12.750
        16974385                2.25                          20120201                                    20120301                           12.625
        16784927                2.25                          20120101                                    20120201                           13.250
        16974388                2.25                          20120201                                    20120301                           12.625
        17113525                2.25                          20120301                                    20120401                           11.500
        17013735                2.25                          20140301                                    20140401                           13.500
        16991806                2.25                          20120101                                    20120201                           12.000
        17013741                2.25                          20120301                                    20120401                           13.250
        17013746                2.25                          20120301                                    20120401                           12.750
        16991812                2.25                          20120201                                    20120301                           11.875
        16985253                2.25                          20120301                                    20120401                           12.125
        16991817                2.25                          20120301                                    20120401                           12.500
        17033358                2.25                          20100201                                    20100301                           13.875
        17078372                2.25                          20120301                                    20120401                           13.375
        16968502                2.25                          20120101                                    20120201                           13.250
        16985271                2.25                          20120201                                    20120301                           12.250
        16968506                2.25                          20120101                                    20120201                           13.375
        16776942                 2                            20070701                                    20070801                           12.000
        16968508                2.25                          20120301                                    20120401                           13.000
        16838990                2.25                          20120101                                    20120201                           12.250
        16980984                2.25                          20120301                                    20120401                           12.750
        17009310                2.25                          20120301                                    20120401                           14.875
        17009314                2.25                          20120201                                    20120301                           12.250
        16859293                2.25                          20120201                                    20120301                           12.500
        17052212                2.25                          20120301                                    20120401                           12.375
        16983106                2.25                          20120101                                    20120201                           12.125
        16983107                2.5                           20120101                                    20120201                           12.250
        16856426                2.25                          20120101                                    20120201                           12.750
        16852868                2.25                          20120201                                    20120301                           12.125
        16978791                2.25                          20120201                                    20120301                           13.000
        17005040                2.25                          20140201                                    20140301                           10.999
        17005049                2.25                          20120301                                    20120401                           12.500
        16983115                2.25                          20161201                                    20170101                           12.500
        16970803                2.25                          20120201                                    20120301                           12.000
        16983117                2.25                          20120101                                    20120201                           12.625
        16844852                2.25                          20120101                                    20120201                           12.875
        17042477                2.25                          20120101                                    20120201                           12.500
        17042479                2.75                          20120201                                    20120301                           14.000
        16706864                2.25                          20111201                                    20120101                           12.500
        17053331                2.25                          20120301                                    20120401                           12.375
        17060621                2.25                          20120301                                    20120401                           13.000
        17053334                2.25                          20120301                                    20120401                           13.250
        17042480                2.25                          20120201                                    20120301                           11.625
        17060625                2.25                          20140301                                    20140401                           12.250
        17042481                2.75                          20120201                                    20120301                           12.375
        16965610                2.25                          20120101                                    20120201                           12.375
        16980921                2.25                          20120201                                    20120301                           12.375
        16985214                2.25                          20120201                                    20120301                           12.375
        16778341                2.25                          20111201                                    20120101                           12.000
        17060626                2.25                          20140201                                    20140301                           12.000
        16844406                2.25                          20120101                                    20120201                           12.250
        17042489                2.75                          20120201                                    20120301                           13.500
        17014868                2.25                          20120301                                    20120401                           12.875
        17078743                2.25                          20120301                                    20120401                           12.875
        16813959                2.25                          20120201                                    20120301                           12.250
        16979089                2.25                          20120201                                    20120301                           12.250
        17060633                2.25                          20120201                                    20120301                           11.500
        17060637                2.25                          20120301                                    20120401                           12.500
        17034474                2.25                          20120101                                    20120201                           11.625
        17014872                2.25                          20120301                                    20120401                           13.125
        17014873                2.25                          20110201                                    20110301                           13.250
        16788904                2.25                          20120101                                    20120201                           12.999
        16979098                2.25                          20120301                                    20120401                           12.875
        17014881                2.25                          20120301                                    20120401                           12.000
        16813975                2.25                          20111201                                    20120101                           12.250
        16813978                2.25                          20161201                                    20170101                           11.750
        17053361                2.25                          20120301                                    20120401                           12.375
        17051908                2.25                          20120301                                    20120401                           11.750
        17051909                2.25                          20120301                                    20120401                           10.750
        16791136                2.25                          20120201                                    20120301                           12.250
        16848004                2.25                          20120101                                    20120201                           12.250
        17053375                2.25                          20120301                                    20120401                           11.875
        16844442                2.25                          20111101                                    20111201                           11.875
        16963107                2.25                          20120201                                    20120301                           12.125
        16798789                2.25                          20120101                                    20120201                           12.750
        17055885                2.25                          20120301                                    20120401                           12.000
        16980925                2.25                          20120301                                    20120401                           13.000
        16965618                2.25                          20120301                                    20120401                           11.875
        16839664                 5                            20091201                                    20100101                           14.000
        17013717                2.25                          20120201                                    20120301                           13.625
        16814269                2.25                          20120201                                    20120301                           12.375
        16985224                2.25                          20120201                                    20120301                           12.875
        16985226                2.25                          20120201                                    20120301                           12.625
        16846280                2.25                          20120201                                    20120301                           12.125
        17034887                2.25                          20120301                                    20120401                           12.875
        16849118                2.25                          20120101                                    20120201                           12.625
        17027599                2.25                          20120301                                    20120401                           12.500
        16819394                2.25                          20111201                                    20120101                           11.625
        16849124                2.25                          20120101                                    20120201                           12.625
        16790805                2.25                          20120101                                    20120201                           12.750
        16844838                2.25                          20120101                                    20120201                           12.125
        16718886                2.25                          20111201                                    20120101                           12.750
        17021075                2.25                          20120201                                    20120301                           12.875
        17065354                2.25                          20120301                                    20120401                           11.625
        16847691                3.75                          20111101                                    20111201                           13.375
        16814271                2.25                          20120201                                    20120301                           12.000
        16838950                2.25                          20120101                                    20120201                           13.125
        17059469                2.25                          20111201                                    20120101                           13.250
        17042473                2.75                          20120201                                    20120301                           12.375
        17034455                2.25                          20120301                                    20120401                           13.250
        17034456                2.25                          20120301                                    20120401                           13.250
        17042476                2.75                          20120201                                    20120301                           12.500
        16798348                2.25                          20111201                                    20120101                           13.000
        16767893                2.25                          20120101                                    20120201                           12.125
        17053313                2.25                          20120301                                    20120401                           11.875
        17034441                2.25                          20120301                                    20120401                           11.750
        17042461                2.25                          20120201                                    20120301                           12.500
        17042462                2.25                          20120201                                    20120301                           12.875
        17042463                2.25                          20120301                                    20120401                           13.250
        17042465                2.25                          20120201                                    20120301                           11.875
        17042467                2.25                          20120201                                    20120301                           12.875
        17034449                2.25                          20120301                                    20120401                           13.375
        17042469                2.75                          20120201                                    20120301                           12.625
        16813936                2.25                          20120101                                    20120201                           12.000
        17042470                2.25                          20120201                                    20120301                           12.875
        17042471                2.25                          20120201                                    20120301                           13.250
        17042472                2.25                          20120201                                    20120301                           12.875
        17016298                2.25                          20111201                                    20120101                           12.250
        17016299                2.25                          20111201                                    20120101                           12.500
        16707010                2.25                          20120101                                    20120201                           13.375
        16650154                2.25                          20110901                                    20111001                           13.500
        16974204                2.25                          20120101                                    20120201                           12.125
        17016274                2.25                          20120201                                    20120301                           12.875
        17014819                2.25                          20120201                                    20120301                           12.375
        16853107                2.25                          20120101                                    20120201                           12.875
        17016278                2.25                          20120201                                    20120301                           13.000
        17016279                2.75                          20120201                                    20120301                           13.625
        16798321                2.25                          20111101                                    20111201                           11.750
        16778721                2.25                          20120101                                    20120201                           12.125
        16798328                2.25                          20111201                                    20120101                           11.500
        17016285                2.25                          20120201                                    20120301                           13.375
        17016286                2.75                          20120201                                    20120301                           13.500
        16859651                2.25                          20120201                                    20120301                           12.500
        17033703                2.25                          20140301                                    20140401                           11.750
        17033709                2.25                          20140301                                    20140401                           12.999
        17042458                2.75                          20120201                                    20120301                           13.500
        16680436                2.25                          20111201                                    20120101                           12.375
        16859105                2.25                          20120101                                    20120201                           12.250
        16990246                2.25                          20120201                                    20120301                           12.750
        16809762                2.25                          20120101                                    20120201                           12.125
        17003416                2.25                          20120201                                    20120301                           13.000
        17065195                2.25                          20120301                                    20120401                           13.250
        16990235                2.25                          20120201                                    20120301                           13.375
        16809770                2.25                          20120101                                    20120201                           12.250
        16835936                2.25                          20120101                                    20120201                           12.250
        16851976                2.25                          20120101                                    20120201                           12.375
        17065181                2.25                          20120301                                    20120401                           12.500
        17065156                2.25                          20140201                                    20140301                           12.375
        17065157                2.25                          20140201                                    20140301                           11.375
        16790614                2.25                          20120101                                    20120201                           12.250
        16775311                2.25                          20111201                                    20120101                           12.000
        17065169                5.5                           20090301                                    20090401                           12.500
        16963317                2.25                          20120201                                    20120301                           12.000
        16809742                2.25                          20120101                                    20120201                           12.375
        16611653               2.375                          20080901                                    20081001                           13.050
        17065155                2.25                          20120301                                    20120401                           12.375
        17065135                2.25                          20120301                                    20120401                           11.500
        17034680                2.75                          20120201                                    20120301                           12.875
        17065137                2.25                          20120301                                    20120401                           11.500
        17060850               2.375                          20090101                                    20090201                           12.990
        16853358                2.25                          20120201                                    20120301                           13.375
        17065120                2.25                          20120301                                    20120401                           12.000
        17042690                2.25                          20120301                                    20120401                           13.000
        17034672                2.75                          20120201                                    20120301                           14.375
        16844612                2.25                          20120101                                    20120201                           13.250
        17034676                2.75                          20120201                                    20120301                           13.250
        16672655                2.25                          20160601                                    20160701                           13.250
        16853366                2.25                          20111001                                    20111101                           13.375
        16979298                2.25                          20120201                                    20120301                           12.125
        17065132                2.25                          20120201                                    20120301                           11.625
        17016494                2.25                          20120301                                    20120401                           12.625
        16853324                2.25                          20120201                                    20120301                           12.125
        16684208                2.25                          20111001                                    20111101                           12.125
        16979263                2.25                          20120301                                    20120401                           12.625
        17060814               2.375                          20090101                                    20090201                           12.760
        17034651                2.25                          20120201                                    20120301                           12.500
        17034652                2.5                           20120101                                    20120201                           12.250
        16853342                2.25                          20091201                                    20100101                           14.075
        16781172                2.25                          20120101                                    20120201                           13.000
        17042679                2.25                          20120301                                    20120401                           13.625
        16781176                2.25                          20120101                                    20120201                           12.875
        16806859                2.25                          20160601                                    20160701                           13.125
        17065119                2.25                          20120201                                    20120301                           12.500
        17042682                2.25                          20120301                                    20120401                           12.250
        16767346                2.25                          20120201                                    20120301                           12.750
        16764908                2.25                          20120101                                    20120201                           12.000
        16772805                2.25                          20111201                                    20120101                           12.625
        16764992                2.25                          20111201                                    20120101                           12.375
        16765008                2.25                          20120201                                    20120301                           12.125
        16775731                2.25                          20120101                                    20120201                           12.625
        16767392                2.25                          20120101                                    20120201                           12.000
        16766938                2.25                          20120101                                    20120201                           12.500
        16775840                2.25                          20120101                                    20120201                           12.250
        16775846                2.25                          20120101                                    20120201                           12.250
        16776334                2.25                          20120101                                    20120201                           12.875
        16728116                2.25                          20111201                                    20120101                           12.375
        17155780                2.25                          20120401                                    20120501                           12.500
        17155790                2.25                          20120401                                    20120501                           11.875
        17155792                2.25                          20120301                                    20120401                           11.875
        17155789                2.25                          20120401                                    20120501                           12.000
        17148479                2.25                          20120301                                    20120401                           11.375
        17148505                2.25                          20120301                                    20120401                           11.500
        17148523                2.25                          20120301                                    20120401                           11.625
        16201165                2.25                          20110601                                    20110701                           13.250
        16662821                2.25                          20111001                                    20111101                           12.750
        16686335                2.25                          20111101                                    20111201                           12.875
        16728198                2.25                          20120201                                    20120301                           12.375
        16803158                2.25                          20120201                                    20120301                           12.750
        16805684                2.25                          20120101                                    20120201                           12.375
        16834874                2.25                          20120201                                    20120301                           12.500
        16834928                2.25                          20120101                                    20120201                           13.500
        16838545                2.25                          20120101                                    20120201                           12.125
        16843946                2.25                          20120201                                    20120301                           12.375
        16970301                2.25                          20120301                                    20120401                           12.750
        16970334                2.25                          20120201                                    20120301                           13.125
        16980281                2.25                          20120201                                    20120301                           13.000
        16989889                2.25                          20120301                                    20120401                           12.250
        16989986               3.875                          20070801                                    20070901                           16.875
        16990989                2.25                          20120201                                    20120301                           14.375
        16991073                2.25                          20120301                                    20120401                           12.375
        16991093                2.25                          20120201                                    20120301                           12.875
        16994581                2.25                          20120301                                    20120401                           11.875
        16994873                2.25                          20120301                                    20120401                           13.125
        17001451                2.25                          20120301                                    20120401                           12.875
        17001485                2.25                          20120301                                    20120401                           12.500
        17003057                2.25                          20120201                                    20120301                           12.625
        17012527                2.25                          20120301                                    20120401                           13.000
        17012540                2.25                          20120401                                    20120501                           13.625
        17013342                2.25                          20120301                                    20120401                           12.000
        17013379                2.25                          20120301                                    20120401                           12.750
        17013389                2.25                          20120301                                    20120401                           12.125
        17013396                2.25                          20120301                                    20120401                           11.875
        17020995                2.25                          20120301                                    20120401                           12.875
        17021862                2.25                          20120301                                    20120401                           12.125
        17056977                2.25                          20120401                                    20120501                           11.375
        17057197                2.25                          20120401                                    20120501                           12.500
        17058951                2.25                          20120401                                    20120501                           14.125
        17060401                2.25                          20120401                                    20120501                           12.500
        16711103                2.25                          20111201                                    20120101                           12.125
        16728589                2.25                          20111201                                    20120101                           13.250
        16723657                2.25                          20111201                                    20120101                           12.375
        16723823               2.375                          20090101                                    20090201                           13.375
        16728227                2.25                          20111101                                    20111201                           12.375
        16813644                2.25                          20111201                                    20120101                           13.125
        16813655                2.25                          20120101                                    20120201                           13.000
        16813744                2.25                          20111201                                    20120101                           12.125
        16813758                2.25                          20120201                                    20120301                           13.250
        16813872                2.25                          20120101                                    20120201                           12.625
        16859255                2.25                          20120201                                    20120301                           12.875
        16853032                2.25                          20120201                                    20120301                           13.000
        16853085                2.25                          20120101                                    20120201                           13.375
        16853132                2.25                          20120201                                    20120301                           13.250
        16853386                2.25                          20120101                                    20120201                           12.000
        16856679                2.25                          20120201                                    20120301                           13.000
        16856816                2.25                          20120201                                    20120301                           13.250
        16857003                2.25                          20120101                                    20120201                           13.125
        16857324                2.25                          20120101                                    20120201                           13.125
        16857347                2.25                          20120101                                    20120201                           12.500
        16849355                2.25                          20120201                                    20120301                           13.125
        16857420                2.25                          20120101                                    20120201                           14.250
        16857435                2.25                          20120201                                    20120301                           12.750
        16857494                2.25                          20120201                                    20120301                           13.250
        16857496                2.25                          20120201                                    20120301                           13.250
        16857573                2.25                          20120101                                    20120201                           12.000
        16857580                2.25                          20120101                                    20120201                           12.750
        16849577                2.25                          20120201                                    20120301                           13.000
        16851184                2.25                          20120101                                    20120201                           12.500
        16851270                2.75                          20111201                                    20120101                           12.375
        16851389                2.25                          20120201                                    20120301                           13.250
        16857676                2.25                          20111201                                    20120101                           11.625
        16859115                2.25                          20120201                                    20120301                           12.375
        16859237                2.25                          20120101                                    20120201                           12.875
        16859343                2.25                          20120101                                    20120201                           13.875
        16859472                2.25                          20120201                                    20120301                           12.375
        16859510                2.25                          20120101                                    20120201                           12.750
        16963095                2.25                          20120201                                    20120301                           12.250
        16963238                2.25                          20120201                                    20120301                           13.250
        16851421                2.25                          20120201                                    20120301                           13.375
        16851910                2.25                          20111101                                    20111201                           12.375
        16851917                2.25                          20120101                                    20120201                           13.250
        16852022                2.25                          20120201                                    20120301                           13.250
        16852105                2.25                          20120201                                    20120301                           13.250
        16852146                2.25                          20120201                                    20120301                           12.750
        16852218                2.25                          20120101                                    20120201                           12.375
        16852368                2.25                          20120201                                    20120301                           13.000
        16852729                2.25                          20120101                                    20120201                           13.000
        16852995                2.25                          20120201                                    20120301                           12.750
        16981788                2.25                          20120201                                    20120301                           12.375
        16984699                2.25                          20120201                                    20120301                           12.875
        16984728                2.25                          20120201                                    20120301                           12.000
        16984753                2.25                          20120301                                    20120401                           12.625
        16984799                2.25                          20120201                                    20120301                           11.750
        16984865                2.25                          20120201                                    20120301                           12.250
        16984874                2.25                          20120201                                    20120301                           13.250
        15655556                2.25                          20100701                                    20100801                           12.125
        16856495                2.25                          20111201                                    20120101                           11.375
        16856635                2.25                          20111201                                    20120101                           13.375
        16670123                2.25                          20111101                                    20111201                           12.375
        16574641                2.25                          20111001                                    20111101                           12.625
        16851198                2.25                          20120101                                    20120201                           12.875
        16846272                2.25                          20120201                                    20120301                           12.625
        16846305                2.25                          20120101                                    20120201                           12.750
        17033229                2.75                          20120201                                    20120301                           13.000
        16824070                2.25                          20120101                                    20120201                           12.125
        16801501                2.25                          20111101                                    20111201                           13.375
        16803465                2.25                          20111101                                    20111201                           13.000
        16789079                2.25                          20111101                                    20111201                           12.375
        16809409                2.25                          20111201                                    20120101                           11.500
        16778911                2.25                          20111201                                    20120101                           13.250
        16775175                2.25                          20111101                                    20111201                           12.875
        17016601                2.25                          20140301                                    20140401                           12.500
        16771216                2.25                          20091201                                    20100101                           11.875
        16718135                2.25                          20111201                                    20120101                           11.500
        16983181                2.25                          20120101                                    20120201                           13.000
        16974105                2.25                          20120101                                    20120201                           12.000
        16376240                2.25                          20110701                                    20110801                           13.500
        16692757                 5                            20081001                                    20081101                           13.375
        16384090                2.25                          20110801                                    20110901                           13.875
        17171504                2.25                          20120401                                    20120501                           11.250
        17171507                2.25                          20120401                                    20120501                           11.875
        17171512                2.25                          20120401                                    20120501                           10.875
        17171514                2.25                          20120401                                    20120501                           11.500
        17141651                2.25                          20120401                                    20120501                           11.500
        17141814                2.25                          20120401                                    20120501                           12.750
        17150145                2.25                          20120401                                    20120501                           12.375
        17148207                2.25                          20120401                                    20120501                           13.500
        17154203                2.25                          20120401                                    20120501                           11.750
        17154243                2.25                          20120401                                    20120501                           13.500
        17155305                2.25                          20120401                                    20120501                           12.375
        17155264                2.25                          20120401                                    20120501                           11.250
        17148236                2.25                          20120401                                    20120501                           14.375
        17148137                2.25                          20120401                                    20120501                           12.750
        17148268                2.25                          20120401                                    20120501                           11.750
        17159851                2.25                          20120401                                    20120501                           12.500
        17159927                2.25                          20120401                                    20120501                           12.750
        17168635                2.25                          20120401                                    20120501                           13.375
        17170477                4.8                           20090301                                    20090401                           14.500
        17113048                2.25                          20120401                                    20120501                           12.875
        17127987                2.25                          20120401                                    20120501                           12.375
        17127804                2.25                          20120401                                    20120501                           11.500
        17128045                2.25                          20120401                                    20120501                           13.750
        17128141                2.25                          20120401                                    20120501                           11.875
        17128187                2.25                          20120401                                    20120501                           12.000
        17127864                2.25                          20120401                                    20120501                           11.500
        17128264                2.25                          20120401                                    20120501                           12.125
        17129887                2.25                          20120401                                    20120501                           12.625
        17129924                2.25                          20140401                                    20140501                           12.000
        17129955                2.25                          20120401                                    20120501                           12.750
        17129787                2.25                          20120401                                    20120501                           12.875
        17132459                2.25                          20120401                                    20120501                           13.250
        17132544                2.25                          20120401                                    20120501                           14.375
        17132570                2.25                          20120401                                    20120501                           14.875
        17132571                2.25                          20120401                                    20120501                           13.000
        17132580                2.25                          20120401                                    20120501                           15.375
        17132635                2.25                          20120401                                    20120501                           13.625
        17141722                2.25                          20120401                                    20120501                           12.750
        17075185                2.25                          20120401                                    20120501                           12.750
        17074960                2.25                          20120401                                    20120501                           11.625
        17076352                2.25                          20140401                                    20140501                           11.375
        17076452                2.25                          20120401                                    20120501                           12.750
        17076459                2.25                          20120401                                    20120501                           12.750
        17076365                2.25                          20120401                                    20120501                           12.625
        17076509                2.25                          20120401                                    20120501                           12.875
        17076601                2.25                          20120401                                    20120501                           12.500
        17077698                2.25                          20120401                                    20120501                           14.000
        17077702                2.25                          20120401                                    20120501                           12.875
        17077723                2.25                          20120401                                    20120501                           12.500
        17077775                2.25                          20120401                                    20120501                           12.125
        17077817                2.25                          20120401                                    20120501                           12.500
        17088291                2.25                          20120401                                    20120501                           12.000
        17088354                2.25                          20120401                                    20120501                           11.875
        17088249                2.25                          20120401                                    20120501                           12.000
        17064711                2.25                          20120401                                    20120501                           12.875
        17064717                2.25                          20120401                                    20120501                           12.375
        17064722                2.25                          20120401                                    20120501                           12.500
        17064702                2.25                          20120401                                    20120501                           11.375
        17064930                2.25                          20120401                                    20120501                           15.000
        17066030                2.25                          20120401                                    20120501                           12.375
        17112899                2.25                          20120401                                    20120501                           12.250
        17104587                2.25                          20120401                                    20120501                           11.375
        17066050                2.25                          20120401                                    20120501                           12.250
        17065923                2.25                          20120401                                    20120501                           12.375
        17075018                2.25                          20140401                                    20140501                           10.750
        17075030                2.25                          20120401                                    20120501                           14.875
        17075043                2.25                          20120401                                    20120501                           12.500
        17075080                2.25                          20120401                                    20120501                           12.625
        17074933                2.25                          20120401                                    20120501                           13.250
        17074939                2.25                          20120401                                    20120501                           11.500
        17088701                2.25                          20120301                                    20120401                           13.375
        17088959                2.25                          20120201                                    20120301                           12.250
        17089048                2.25                          20120301                                    20120401                           13.375
        17113393                2.25                          20120201                                    20120301                           14.375
        17128613                2.75                          20120301                                    20120401                           13.250
        17075826                2.25                          20120301                                    20120401                           11.875
        17076899                2.25                          20120301                                    20120401                           12.250
        17078178                2.25                          20120301                                    20120401                           12.250
        17078201                2.25                          20120301                                    20120401                           12.625
        17078318                2.25                          20120301                                    20120401                           11.000
        17078579                2.25                          20120301                                    20120401                           13.375
        17078632                2.25                          20120301                                    20120401                           14.375
        16718064                2.25                          20120101                                    20120201                           12.875
        16695692                2.25                          20111201                                    20120101                           12.625
        16697311                2.25                          20111201                                    20120101                           12.250
        16681126                2.25                          20111201                                    20120101                           12.875
        16681171                2.25                          20111101                                    20111201                           15.000
        15892542                2.25                          20110101                                    20110201                           11.750
        16684027                2.25                          20111201                                    20120101                           12.875
        16665531                2.25                          20111101                                    20111201                           13.625
        16665923                2.25                          20111001                                    20111101                           12.125
        16672909                2.25                          20111101                                    20111201                           12.625
        16641299                2.25                          20110901                                    20111001                           13.000
        16648707                2.25                          20111001                                    20111101                           12.125
        16628995                2.25                          20111001                                    20111101                           12.875
        17048086                2.25                          20111207                                    20120107                           12.625
        17051888                2.25                          20120301                                    20120401                           12.625
        17051899                3.75                          20111201                                    20120101                           12.875
        17051936                2.25                          20120101                                    20120201                           11.375
        17052148                3.25                          20120201                                    20120301                           12.250
        17052161                2.25                          20120201                                    20120301                           11.750
        17053276               2.625                          20120301                                    20120401                           12.875
        17053290                2.25                          20120301                                    20120401                           12.125
        17055951                2.25                          20120101                                    20120201                           12.000
        17057756                2.25                          20120301                                    20120401                           13.250
        17057861                2.25                          20120101                                    20120201                           11.875
        17059294                2.25                          20120301                                    20120401                           13.125
        17059410                2.25                          20120201                                    20120301                           12.875
        17059476                2.25                          20120301                                    20120401                           12.750
        17060783                2.25                          20120101                                    20120201                           11.000
        17065264                2.25                          20120301                                    20120401                           13.125
        17066389                2.25                          20120301                                    20120401                           12.625
        17066513                2.25                          20110901                                    20111001                           12.375
        16985207                2.25                          20120201                                    20120301                           13.250
        16985230                2.25                          20120201                                    20120301                           12.000
        16990161                2.25                          20120301                                    20120401                           13.375
        16990290                2.25                          20140301                                    20140401                           13.000
        16991451                2.25                          20120201                                    20120301                           12.875
        16991471                2.25                          20120101                                    20120201                           13.250
        16991620                2.25                          20120301                                    20120401                           13.375
        16991624                2.25                          20120201                                    20120301                           13.250
        16991630                2.25                          20120201                                    20120301                           12.875
        16994939                2.25                          20120301                                    20120401                           12.625
        16994953                2.25                          20111201                                    20120101                           12.875
        16995112                2.25                          20111201                                    20120101                           12.250
        16995217                2.25                          20120201                                    20120301                           13.000
        16995366                2.25                          20120201                                    20120301                           12.125
        17000210                2.25                          20120201                                    20120301                           13.250
        17000416                2.25                          20120101                                    20120201                           13.875
        17002334                2.25                          20120201                                    20120301                           13.125
        17003261                2.25                          20111101                                    20111201                           13.125
        17011196                2.25                          20140301                                    20140401                           11.875
        17011225                2.75                          20120201                                    20120301                           13.125
        17011286                2.25                          20111101                                    20111201                           12.875
        17012666                2.25                          20120201                                    20120301                           13.375
        17012860                2.25                          20120201                                    20120301                           12.250
        17012920                2.25                          20120201                                    20120301                           12.750
        17012983                2.25                          20120201                                    20120301                           12.000
        17013485                2.25                          20120201                                    20120301                           12.375
        17013489                2.25                          20120201                                    20120301                           13.375
        17013563                2.25                          20120201                                    20120301                           12.125
        17013594                2.25                          20120201                                    20120301                           13.875
        17013853                2.25                          20120201                                    20120301                           12.625
        17014963                2.25                          20120301                                    20120401                           12.500
        17014998                2.25                          20140301                                    20140401                           13.000
        17015159                2.75                          20120101                                    20120201                           13.500
        17016288                2.25                          20120301                                    20120401                           13.250
        17016527                2.25                          20120301                                    20120401                           12.500
        17021066                2.25                          20120301                                    20120401                           12.500
        17021139                2.25                          20120301                                    20120401                           13.375
        17021160                2.25                          20120201                                    20120301                           12.750
        17021294                2.25                          20120201                                    20120301                           13.875
        17021943                2.25                          20120201                                    20120301                           12.875
        17022181                2.25                          20120201                                    20120301                           12.875
        17022185                2.25                          20120201                                    20120301                           13.125
        17022264                2.25                          20120301                                    20120401                           13.375
        17027584                2.25                          20120301                                    20120401                           12.750
        17027708                2.25                          20120301                                    20120401                           13.000
        17033177                2.25                          20120301                                    20120401                           12.750
        17033250                2.25                          20140301                                    20140401                           13.250
        17033283                2.25                          20120201                                    20120301                           13.250
        17033364                2.25                          20120301                                    20120401                           12.375
        17034538                2.25                          20120301                                    20120401                           11.875
        17034659                2.75                          20120201                                    20120301                           12.750
        17034761                2.25                          20120301                                    20120401                           13.375
        17034793                2.25                          20120301                                    20120401                           14.500
        17042406                2.25                          20120301                                    20120401                           12.750
        17042414                2.25                          20120301                                    20120401                           13.250
        17042459                2.75                          20120201                                    20120301                           13.750
        17042563                2.25                          20120301                                    20120401                           12.000
        17042719                2.25                          20120301                                    20120401                           13.250
        17042815                2.25                          20120301                                    20120401                           12.000
        17043826                2.25                          20120301                                    20120401                           13.375
        17043837                2.75                          20120201                                    20120301                           12.375
        17043872                2.25                          20120201                                    20120301                           12.500
        17044015                2.25                          20120301                                    20120401                           14.250
        17044124                2.25                          20120301                                    20120401                           12.500
        16965132                2.25                          20120301                                    20120401                           14.875
        16965320                2.25                          20120201                                    20120301                           13.000
        16965330                2.25                          20120201                                    20120301                           13.125
        16965368                2.25                          20120201                                    20120301                           12.625
        16965438                2.25                          20120201                                    20120301                           12.250
        16965545                2.25                          20120201                                    20120301                           13.250
        16968357                2.25                          20120201                                    20120301                           12.750
        16968686                2.25                          20111201                                    20120101                           13.250
        16968696                2.25                          20120201                                    20120301                           13.250
        16970477                2.25                          20111101                                    20111201                           12.750
        16970485                2.25                          20120201                                    20120301                           13.000
        16970618                2.25                          20120201                                    20120301                           12.750
        16970847                2.25                          20120201                                    20120301                           13.000
        16970959                2.25                          20120201                                    20120301                           13.000
        16973767                2.25                          20120201                                    20120301                           12.999
        16973794                2.25                          20120201                                    20120301                           12.625
        16973806                2.25                          20120101                                    20120201                           13.000
        16973902                2.25                          20120101                                    20120201                           12.625
        16973956                2.25                          20120301                                    20120401                           12.750
        16974227                2.25                          20120201                                    20120301                           13.375
        16974340                2.25                          20120201                                    20120301                           12.000
        16974401                2.5                           20120201                                    20120301                           12.875
        16974465                2.5                           20120201                                    20120301                           12.875
        16974475                2.25                          20120201                                    20120301                           13.250
        16978685                2.25                          20120201                                    20120301                           12.250
        16978750                3.25                          20120201                                    20120301                           13.125
        16978908                2.25                          20120201                                    20120301                           13.000
        16979114                2.25                          20120201                                    20120301                           12.000
        16979176                2.25                          20120201                                    20120301                           12.125
        16979205                2.25                          20120201                                    20120301                           12.000
        16979227                2.25                          20120301                                    20120401                           11.750
        16979292                2.25                          20120201                                    20120301                           13.375
        16979306                2.25                          20120201                                    20120301                           13.000
        16980491                2.25                          20120201                                    20120301                           13.125
        16980687                2.25                          20120101                                    20120201                           13.375
        16980761                2.25                          20120201                                    20120301                           13.375
        16980789                2.25                          20120201                                    20120301                           12.625
        16981014                2.25                          20120101                                    20120201                           12.375
        16981029                2.25                          20120201                                    20120301                           12.500
        16981342                2.25                          20120201                                    20120301                           11.750
        16981482                2.25                          20120201                                    20120301                           12.625
        16840011                2.25                          20120201                                    20120301                           12.375
        16840148                2.25                          20120101                                    20120201                           12.000
        16840186                2.25                          20120301                                    20120401                           13.125
        16840278                2.25                          20120101                                    20120201                           12.375
        16844295                2.25                          20120101                                    20120201                           13.375
        16844314                2.25                          20120101                                    20120201                           12.875
        16844721                2.25                          20120101                                    20120201                           13.125
        16845594                2.25                          20120101                                    20120201                           12.375
        16845707                2.25                          20120101                                    20120201                           13.250
        16845774                2.25                          20120101                                    20120201                           13.250
        16845892                2.25                          20120101                                    20120201                           12.625
        16846190                2.25                          20170101                                    20170201                           11.500
        16847604                2.25                          20120101                                    20120201                           12.875
        16847609                2.25                          20120101                                    20120201                           12.250
        16847704                2.25                          20120101                                    20120201                           13.500
        16847868                2.25                          20120101                                    20120201                           12.375
        16847991                2.25                          20120201                                    20120301                           13.125
        16848012                2.25                          20120301                                    20120401                           13.250
        16848063                2.25                          20120201                                    20120301                           12.500
        16849031                2.25                          20120101                                    20120201                           12.875
        16849236                2.25                          20120201                                    20120301                           13.000
        16849286                2.25                          20120101                                    20120201                           12.250
        16849313                2.25                          20120201                                    20120301                           13.250
        16832780                2.75                          20111101                                    20111201                           15.125
        16835345                2.25                          20120101                                    20120201                           13.000
        16835361                2.25                          20111101                                    20111201                           12.500
        16835401                2.25                          20120101                                    20120201                           13.125
        16835481                2.25                          20161201                                    20170101                           13.250
        16835613                2.25                          20120201                                    20120301                           12.250
        16835738                2.25                          20120201                                    20120301                           12.750
        16835824                2.25                          20120101                                    20120201                           12.750
        16835870                2.25                          20120201                                    20120301                           12.875
        16838873                2.25                          20120101                                    20120201                           12.250
        16839137                2.25                          20120101                                    20120201                           12.250
        16839188                2.25                          20120101                                    20120201                           12.000
        16839852                2.25                          20120101                                    20120201                           13.500
        16819373                 5                            20091201                                    20100101                           13.000
        16819397                2.25                          20111201                                    20120101                           12.625
        16819425                2.25                          20170101                                    20170201                           10.750
        16819553                2.25                          20170101                                    20170201                           13.125
        16819641                2.25                          20120101                                    20120201                           12.000
        16823742                2.25                          20120101                                    20120201                           12.875
        16823893                2.25                          20120201                                    20120301                           13.000
        16823980                2.25                          20111201                                    20120101                           13.125
        16824026                2.25                          20120101                                    20120201                           12.500
        16824159                2.25                          20120201                                    20120301                           12.000
        16826804                2.25                          20110801                                    20110901                           13.250
        16826805                2.25                          20120101                                    20120201                           12.625
        16826849                2.25                          20091201                                    20100101                           13.875
        16826908                2.25                          20120101                                    20120201                           13.000
        16814187                2.25                          20120101                                    20120201                           12.750
        16819212                2.25                          20120101                                    20120201                           13.125
        16819278                2.25                          20120201                                    20120301                           12.375
        16819279                2.25                          20120101                                    20120201                           11.750
        16806809                2.25                          20120301                                    20120401                           12.250
        16806829                2.25                          20120101                                    20120201                           12.625
        16806954                2.25                          20120101                                    20120201                           12.875
        16806992                2.25                          20120101                                    20120201                           12.000
        16807183                2.25                          20120101                                    20120201                           12.125
        16807251                2.25                          20111201                                    20120101                           13.000
        16807279                2.25                          20120101                                    20120201                           12.250
        16807305                2.25                          20111101                                    20111201                           13.875
        16807349                2.25                          20120101                                    20120201                           12.375
        16809653                2.25                          20120101                                    20120201                           12.750
        16809671                2.25                          20111201                                    20120101                           12.000
        16809829                2.25                          20120101                                    20120201                           13.000
        16801614                2.25                          20111101                                    20111201                           13.125
        16801642                2.25                          20120101                                    20120201                           12.375
        16803512                2.25                          20111201                                    20120101                           12.375
        16798799                2.25                          20120101                                    20120201                           12.750
        16801513                2.25                          20120101                                    20120201                           12.250
        16798268                2.25                          20111201                                    20120101                           13.250
        16798635                2.25                          20170101                                    20170201                           13.250
        16798206                2.25                          20111201                                    20120101                           12.875
        16790918                2.25                          20111201                                    20120101                           12.125
        16791062                2.25                          20120101                                    20120201                           12.750
        16789037                2.25                          20120101                                    20120201                           13.125
        16789086                2.25                          20091101                                    20091201                           14.525
        16790388                3.75                          20111101                                    20111201                           12.250
        16790417                2.25                          20120101                                    20120201                           12.250
        16790616                2.25                          20120101                                    20120201                           12.250
        16781210                2.25                          20120201                                    20120301                           13.750
        16781323                2.25                          20120201                                    20120301                           13.750
        16784784                2.25                          20111201                                    20120101                           12.750
        16784980                2.25                          20111201                                    20120101                           11.375
        16786199                2.25                          20111101                                    20111201                           13.125
        16786228                2.25                          20111201                                    20120101                           13.250
        16788554                2.25                          20120101                                    20120201                           12.375
        16788598                2.25                          20120101                                    20120201                           13.250
        16788647                2.25                          20111101                                    20111201                           12.875
        16788727                2.25                          20120101                                    20120201                           12.875
        16777114                2.25                          20111201                                    20120101                           12.125
        16771982                2.25                          20111201                                    20120101                           12.125
        16770800                2.25                          20120101                                    20120201                           12.625
        16774944                2.5                           20111201                                    20120101                           13.125
        16768047                2.25                          20111101                                    20111201                           13.000
        16768354                2.25                          20111201                                    20120101                           12.875
        16729896                2.25                          20111101                                    20111201                           12.125
        16731785                2.25                          20111201                                    20120101                           13.000
        16731813                2.25                          20111201                                    20120101                           12.250
        16731953                2.25                          20111101                                    20111201                           12.375
        16729579                2.25                          20120101                                    20120201                           13.250
        16765326                2.25                          20111201                                    20120101                           12.125
        16721969                2.25                          20120101                                    20120201                           12.375
        16721971                2.25                          20120101                                    20120201                           11.875
        16704342                2.25                          20111201                                    20120101                           12.125
        16681413                2.25                          20111101                                    20111201                           12.250
        16540307                2.25                          20111001                                    20111101                           12.125
        17090584                2.25                          20120301                                    20120401                           11.750
        17090585                2.25                          20120401                                    20120501                           12.500
        17090586                2.25                          20120301                                    20120401                           12.250
        17090587                2.25                          20120301                                    20120401                           12.375
        17090593                2.25                          20120301                                    20120401                           11.500
        17090597                2.25                          20120301                                    20120401                           12.125
        17090599                2.25                          20120301                                    20120401                           12.375
        17090600                2.25                          20120401                                    20120501                           12.250
        17090602                2.25                          20120301                                    20120401                           11.500
        17090603                2.25                          20120301                                    20120401                           11.875
        17090605                2.25                          20120301                                    20120401                           12.375
        17090606                2.25                          20120301                                    20120401                           12.250
        17090608                2.25                          20120301                                    20120401                           11.750
        17090609                2.25                          20120301                                    20120401                           12.750
        17090610                2.25                          20120301                                    20120401                           11.750
        17090611                2.25                          20120301                                    20120401                           12.000
        17090612                2.25                          20120301                                    20120401                           12.250
        17090614                2.25                          20120301                                    20120401                           11.750
        17090615                2.25                          20120301                                    20120401                           12.875
        17090616                2.25                          20120301                                    20120401                           11.750
        17090617                2.25                          20120401                                    20120501                           12.250
        17090618                2.25                          20120301                                    20120401                           12.250
        17090619                2.25                          20120401                                    20120501                           11.625
        17090621                2.25                          20120401                                    20120501                           11.750
        17090578                2.25                          20120301                                    20120401                           12.875
        17090579                2.25                          20120301                                    20120401                           12.875
        17090580                2.25                          20120401                                    20120501                           12.375
        17090581                2.25                          20120301                                    20120401                           12.125
        17090583                2.25                          20120301                                    20120401                           12.125
        17059647                2.25                          20120301                                    20120401                           12.375
        17059654                2.25                          20120301                                    20120401                           12.250
        17059656                2.25                          20120301                                    20120401                           12.375
        17059657                2.25                          20120301                                    20120401                           12.250
        17059659                2.25                          20120301                                    20120401                           12.250
        17059665                2.25                          20120301                                    20120401                           12.250
        17059670                2.25                          20120201                                    20120301                           12.250
        17059673                2.25                          20120201                                    20120301                           12.125
        17059675                2.25                          20120201                                    20120301                           12.000
        17059677                2.25                          20120301                                    20120401                           12.375
        17059682                2.25                          20120201                                    20120301                           12.375
        17059686                2.25                          20120301                                    20120401                           12.125
        17090569                2.25                          20120301                                    20120401                           11.500
        17090570                2.25                          20120301                                    20120401                           11.750
        17090571                2.25                          20120301                                    20120401                           11.625
        17090573                2.25                          20120301                                    20120401                           12.000
        17090574                2.25                          20120101                                    20120201                           11.750
        17015984                2.25                          20120201                                    20120301                           12.125
        17015985                2.25                          20120201                                    20120301                           12.250
        17015988                2.25                          20120201                                    20120301                           11.875
        17015989                2.25                          20120201                                    20120301                           11.875
        17015970                2.25                          20120201                                    20120301                           12.125
        17015972                2.25                          20120201                                    20120301                           12.125
        17015976                2.25                          20120201                                    20120301                           11.875
        17015980                2.25                          20120201                                    20120301                           11.875
        17015964                2.25                          20120201                                    20120301                           12.125
        17015965                2.25                          20120201                                    20120301                           11.875
        17015968                2.25                          20120201                                    20120301                           12.125
        17015951                2.25                          20120201                                    20120301                           12.000
        17015954                2.25                          20120201                                    20120301                           12.000
        16966663                2.75                          20080701                                    20080801                           9.250
        16789095                2.25                          20120101                                    20120201                           11.500
        16789101                2.25                          20120101                                    20120201                           11.625
        16789117                2.25                          20120101                                    20120201                           11.875
        16789124                2.25                          20120101                                    20120201                           11.750
        16789126                2.25                          20120101                                    20120201                           11.625
        16839342                2.25                          20161201                                    20170101                           11.375
        16964633                2.25                          20111201                                    20120101                           11.875
        16964635                2.25                          20120101                                    20120201                           12.250
        16964917                2.25                          20120101                                    20120201                           12.000
        16964918                2.25                          20120101                                    20120201                           12.125
        16964919                2.25                          20120101                                    20120201                           12.125
        16964921                2.25                          20120101                                    20120201                           12.000
        16964922                2.25                          20120101                                    20120201                           12.250
        16964925                2.25                          20120101                                    20120201                           12.125
        16964929                2.25                          20120101                                    20120201                           11.875
        16964931                2.25                          20120101                                    20120201                           11.875
        16964934                2.25                          20120101                                    20120201                           12.250
        16964936                2.25                          20120101                                    20120201                           12.125
        16964940                2.25                          20120101                                    20120201                           12.000
        16964944                2.25                          20120101                                    20120201                           11.875
        16964947                2.25                          20120101                                    20120201                           12.125
        16964949                2.25                          20120101                                    20120201                           11.875
        16964953                2.25                          20120101                                    20120201                           12.000
        16549174                2.75                          20110701                                    20110801                           13.625
        16549176                2.75                          20110701                                    20110801                           12.750
        16549198                2.75                          20130701                                    20130801                           13.250
        16549228                2.75                          20130701                                    20130801                           13.875
        16549246                2.75                          20110701                                    20110801                           12.375
        16549111                2.75                          20110701                                    20110801                           12.875
        16770431                2.25                          20111201                                    20120101                           11.750
        16770436                2.25                          20111101                                    20111201                           12.375
        16770441                2.25                          20111201                                    20120101                           12.125
        16770442                2.25                          20111201                                    20120101                           11.625
        16770453                2.25                          20111201                                    20120101                           12.375
        16770462                2.25                          20111201                                    20120101                           11.750
        16770478                2.75                          20091201                                    20100101                           13.375
        16770482                2.75                          20111101                                    20111201                           12.000
        16685373                2.75                          20111101                                    20111201                           11.625
        16685378                3.25                          20111101                                    20111201                           13.125
        16685382                2.75                          20111101                                    20111201                           12.625
        16685405                2.75                          20111001                                    20111101                           11.500
        17043285                2.75                          20111201                                    20120101                           13.125
        17043286                2.75                          20091201                                    20100101                           11.875
        17043287                2.75                          20091201                                    20100101                           12.625
        17043288                2.75                          20120101                                    20120201                           13.125
        17043290                2.75                          20120101                                    20120201                           13.500
        17043291                2.75                          20100101                                    20100201                           12.125
        17043297                2.75                          20120101                                    20120201                           13.375
        17044150                2.75                          20161201                                    20170101                           12.375
        17044151                2.75                          20131101                                    20131201                           12.625
        17044152                2.75                          20131201                                    20140101                           12.125
        17044154                2.75                          20111101                                    20111201                           13.500
        17044157                2.75                          20131201                                    20140101                           12.875
        17044158                2.75                          20131201                                    20140101                           13.125
        17044159                2.75                          20131201                                    20140101                           13.125
        17044160                2.75                          20131201                                    20140101                           12.250
        17044164                2.75                          20131201                                    20140101                           12.625
        17044167                2.75                          20131201                                    20140101                           12.000
        17044168                2.75                          20131201                                    20140101                           12.250
        17044169                2.75                          20111201                                    20120101                           12.500
        17044171                2.75                          20161201                                    20170101                           12.500
        17044173                2.75                          20131201                                    20140101                           12.375
        17044175                2.75                          20090101                                    20090201                           12.875
        17044176                2.75                          20131201                                    20140101                           12.750
        17044177                2.75                          20131201                                    20140101                           13.000
        17044179                2.75                          20131201                                    20140101                           11.875
        17044181                2.75                          20081201                                    20090101                           13.250
        17044188                2.75                          20131201                                    20140101                           12.875
        17044190                2.75                          20131201                                    20140101                           13.125
        17044192                2.75                          20131201                                    20140101                           12.375
        17044193                2.75                          20120101                                    20120201                           13.500
        17044194                2.75                          20111201                                    20120101                           12.750
        17044196                2.75                          20111201                                    20120101                           13.000
        17044197                2.75                          20081201                                    20090101                           13.500
        17044198                2.75                          20091201                                    20100101                           13.000
        17044202                2.75                          20140101                                    20140201                           12.750
        17044203                2.75                          20120101                                    20120201                           14.500
        17044204                2.75                          20120101                                    20120201                           14.500
        17010310                2.75                          20150601                                    20150701                           11.000
        16042804               3.375                          20090201                                    20090301                           12.875
        16007584                5.99                          20071101                                    20071201                           12.990
        16827098                2.25                          20110701                                    20110801                           12.750
        16808510                2.25                          20110801                                    20110901                           12.125
        16809118                2.25                          20110901                                    20111001                           11.750
        16371331                2.25                          20160701                                    20160801                           11.500
        16639255                2.25                          20130901                                    20131001                           11.625
        16639353                2.25                          20160801                                    20160901                           11.625
        16639413                2.25                          20160801                                    20160901                           11.750
        16635046                2.25                          20130901                                    20131001                           11.250
        16639384                2.25                          20160901                                    20161001                           12.375
        16639419                2.25                          20161001                                    20161101                           12.750
        16019600                2.75                          20080101                                    20080201                           11.875
        16019608                2.25                          20080101                                    20080201                           11.500
        16042899                3.5                           20110201                                    20110301                           13.625
        16066059                6.55                          20080101                                    20080201                           14.375
        16019401                3.25                          20080101                                    20080201                           12.000
        16019483                3.5                           20101201                                    20110101                           13.500
        16019495                3.5                           20110101                                    20110201                           14.250
        16019534                6.55                          20080101                                    20080201                           15.250
        16244518                2.25                          20110401                                    20110501                           12.375
        16007546                5.74                          20071101                                    20071201                           12.740
        16007547                5.69                          20071101                                    20071201                           12.690
        16007593                6.74                          20071101                                    20071201                           13.740
        16007818                 4                            20080101                                    20080201                           13.125
        16007856                2.75                          20071201                                    20080101                           12.750
        16008101                5.25                          20071201                                    20080101                           14.340
        16008103                5.25                          20071201                                    20080101                           14.590
        16008136                5.25                          20071201                                    20080101                           14.500
        16008389                 3                            20070701                                    20070801                           14.125
        16008441                2.25                          20080101                                    20080201                           13.125
        16008456                2.25                          20090101                                    20090201                           12.375
        16008488                6.75                          20080101                                    20080201                           13.750
        16008913                 4                            20070801                                    20070901                           12.250
        16005546               2.875                          20070901                                    20071001                           11.990
        16005738                5.75                          20070901                                    20071001                           13.375
        16005896                 5                            20100901                                    20101001                           12.875
        16005986               3.875                          20071001                                    20071101                           11.875
        16006608               6.375                          20080101                                    20080201                           13.375
        16006628                5.99                          20070901                                    20071001                           12.990
        16006956                5.25                          20071101                                    20071201                           14.200
        16006963                5.99                          20081101                                    20081201                           14.675
        16006967                5.25                          20081201                                    20090101                           14.590
        16007143                3.5                           20101201                                    20110101                           12.500
        16007219                2.25                          20101101                                    20101201                           11.625
        16007306                5.22                          20071101                                    20071201                           12.220
        16007353                5.19                          20071001                                    20071101                           12.190
        16007421                4.5                           20071001                                    20071101                           11.500
        16626226                2.25                          20070701                                    20070801                           12.625
        16146829                 5                            20100801                                    20100901                           12.250
        16146845                 5                            20101101                                    20101201                           12.250
        16846473                2.75                          20111201                                    20120101                           11.500
        16068545                3.25                          20110301                                    20110401                           12.750
        16068583                3.25                          20110301                                    20110401                           11.750
        16549131                2.75                          20110701                                    20110801                           14.250
        16146841                 5                            20100801                                    20100901                           12.250
        16802019                2.25                          20091101                                    20091201                           12.750
        16802024                2.25                          20091101                                    20091201                           11.750
        16840735                2.25                          20170101                                    20170201                           11.500
        16840990                2.75                          20161201                                    20170101                           11.125
        16840992                2.25                          20161201                                    20170101                           11.125
        16841050                2.25                          20161201                                    20170101                           11.125
        16846458                2.75                          20111201                                    20120101                           11.750
        16846467                2.75                          20111201                                    20120101                           11.500
        16846616                2.25                          20111101                                    20111201                           11.750
        16846652                2.25                          20111201                                    20120101                           11.500
        16846662                2.75                          20111201                                    20120101                           11.625
        16846669                2.25                          20111201                                    20120101                           11.875
        16846689                2.25                          20111201                                    20120101                           12.250
        16846742                2.25                          20111201                                    20120101                           11.625
        16846772                2.25                          20111201                                    20120101                           10.500
        16846856                2.25                          20111201                                    20120101                           11.500
        16649313                2.75                          20090701                                    20090801                           13.750




--------------------------------------------------------------------------------




        LOAN_SEQ               MIN_RATE                 PER_RATE_CAP                 GROUP               FNMA_LOAN               NEG_AM
   ___________________________________________________________________________________________________________________________________________
        16973804                 1.870                      1.000                  Group II                 Yes                    No
        16803579                 1.995                      2.000                   Group I                 No                     No
        16778519                 1.870                      1.000                   Group I                 No                     No
        16807148                 1.870                      1.000                  Group II                 Yes                    No
        16859442                 1.870                      1.000                  Group II                 Yes                    No
        16962964                 1.870                      1.000                  Group II                 Yes                    No
        16847865                 1.870                      1.000                  Group II                 Yes                    No
        16974000                 1.870                      1.000                  Group II                 Yes                    No
        17055524                 1.995                      2.000                  Group II                 Yes                    No
        17027903                 1.280                      1.000                   Group I                 No                     No
        17055527                 1.995                      2.000                  Group II                 Yes                    No
        16819700                 0.343                      1.000                   Group I                 No                     No
        16963152                 1.870                      1.000                  Group II                 Yes                    No
        17055529                 1.995                      2.000                  Group II                 Yes                    No
        16835746                -0.767                      1.000                   Group I                 No                     No
        16835747                 1.518                      2.000                   Group I                 No                     No
        16709794                 1.870                      1.000                  Group II                 Yes                    No
        17022103                 1.870                      1.000                   Group I                 No                     No
        17003238                 1.870                      1.000                  Group II                 Yes                    No
        17055532                 1.995                      2.000                  Group II                 Yes                    No
        17042597                 1.870                      1.000                   Group I                 No                     No
        16979197                 0.373                      1.000                   Group I                 No                     No
        17034584                 1.870                      1.000                  Group II                 Yes                    No
        16844524                 1.870                      1.000                  Group II                 Yes                    No
        16672567                 1.995                      2.000                  Group II                 Yes                    No
        17000430                 1.870                      1.000                  Group II                 Yes                    No
        17034594                 2.370                      2.000                   Group I                 No                     No
        16832951                 1.870                      2.000                  Group II                 Yes                    No
        16853287                 1.870                      1.000                   Group I                 No                     No
        17000441                 1.870                      1.000                  Group II                 Yes                    No
        16770986                 1.393                      1.000                   Group I                 No                     No
        16801716                 1.870                      1.000                  Group II                 Yes                    No
        17013608                 1.870                      1.000                  Group II                 Yes                    No
        16840316                 1.393                      1.000                   Group I                 No                     No
        16965510                 0.540                      1.000                   Group I                 No                     No
        17078217                 1.870                      1.000                  Group II                 Yes                    No
        16859160                 1.870                      1.000                  Group II                 Yes                    No
        17128684                 3.768                      1.000                   Group I                 No                     No
        17055786                 1.870                      1.000                  Group II                 Yes                    No
        16981557                 1.870                      1.000                  Group II                 Yes                    No
        17113404                 1.870                      1.000                  Group II                 Yes                    No
        16840321                 1.870                      1.000                  Group II                 Yes                    No
        17113409                 1.870                      2.000                   Group I                 No                     No
        17078220                 1.870                      1.000                  Group II                 Yes                    No
        16840328                 1.870                      1.000                  Group II                 Yes                    No
        17078229                 1.870                      1.000                  Group II                 Yes                    No
        16859171                 1.995                      2.000                  Group II                 Yes                    No
        16985126                 1.870                      1.000                  Group II                 Yes                    No
        16859177                 1.995                      2.000                  Group II                 Yes                    No
        16847599                 1.870                      2.000                  Group II                 Yes                    No
        17113411                 1.870                      1.000                  Group II                 Yes                    No
        17033226                 2.370                      2.000                  Group II                 Yes                    No
        17033228                 1.870                      2.000                  Group II                 Yes                    No
        16778097                 0.680                      1.000                   Group I                 No                     No
        16803643                 1.995                      2.000                  Group II                 Yes                    No
        16845817                 1.518                      2.000                   Group I                 No                     No
        17130520                 1.870                      2.000                  Group II                 Yes                    No
        16803367                 1.995                      2.000                  Group II                 Yes                    No
        16710005                 1.870                      1.000                   Group I                 No                     No
        16640581                 1.870                      1.000                  Group II                 Yes                    No
        16605477                 1.393                      1.000                   Group I                 No                     No
        16706969                 1.870                      1.000                   Group I                 No                     No
        17033422                 1.995                      2.000                  Group II                 Yes                    No
        16970648                 1.030                      1.000                   Group I                 No                     No
        16981345                 1.870                      1.000                  Group II                 Yes                    No
        17003217                 1.870                      1.000                  Group II                 Yes                    No
        17013825                 1.870                      1.000                  Group II                 Yes                    No
        17016323                 1.393                      1.000                   Group I                 No                     No
        17021158                 1.870                      1.000                  Group II                 Yes                    No
        17013650                 0.550                      1.000                   Group I                 No                     No
        17033174                 1.870                      1.000                  Group II                 Yes                    No
        17033294                 1.870                      1.000                  Group II                 Yes                    No
        17033429                 1.870                      1.000                  Group II                 Yes                    No
        17034438                 1.870                      1.000                  Group II                 Yes                    No
        17042468                 1.870                      1.000                  Group II                 Yes                    No
        16809579                 1.870                      1.000                  Group II                 Yes                    No
        16849548                 1.870                      1.000                  Group II                 Yes                    No
        16776281                 1.870                      1.000                   Group I                 No                     No
        16314724                 1.870                      1.000                   Group I                 No                     No
        16540158                 1.870                      1.000                  Group II                 Yes                    No
        16422796                 1.870                      2.000                  Group II                 Yes                    No
        17058812                 1.870                      1.000                  Group II                 Yes                    No
        17058892                 1.870                      1.000                  Group II                 Yes                    No
        17058903                 1.870                      1.000                  Group II                 Yes                    No
        17058910                 0.393                      1.000                   Group I                 No                     No
        17058934                 1.870                      1.000                  Group II                 Yes                    No
        17058973                 1.393                      1.000                   Group I                 No                     No
        17059002                 1.870                      1.000                   Group I                 No                     No
        17060297                 1.870                      1.000                  Group II                 Yes                    No
        17060329                 1.870                      1.000                   Group I                 No                     No
        17060336                 1.870                      1.000                  Group II                 Yes                    No
        17060269                 1.870                      1.000                  Group II                 Yes                    No
        17054990                 1.080                      1.000                   Group I                 No                     No
        17054995                 1.870                      1.000                  Group II                 Yes                    No
        17055001                 1.393                      1.000                   Group I                 No                     No
        17055019                 1.870                      1.000                  Group II                 Yes                    No
        17055042                 1.870                      1.000                  Group II                 Yes                    No
        17055073                 1.870                      1.000                  Group II                 Yes                    No
        17054904                 1.870                      1.000                   Group I                 No                     No
        17055151                 1.870                      1.000                  Group II                 Yes                    No
        17055188                 1.870                      1.000                  Group II                 Yes                    No
        17055196                 1.870                      1.000                  Group II                 Yes                    No
        17057066                 1.870                      1.000                  Group II                 Yes                    No
        17057011                 1.870                      1.000                  Group II                 Yes                    No
        17051539                 1.870                      1.000                  Group II                 Yes                    No
        17051615                 1.870                      1.000                  Group II                 Yes                    No
        17051542                 1.870                      1.000                   Group I                 No                     No
        17051502                 1.400                      1.000                   Group I                 No                     No
        17051652                 1.870                      1.000                   Group I                 No                     No
        17051711                 1.870                      1.000                  Group II                 Yes                    No
        17051554                 1.870                      1.000                   Group I                 No                     No
        17051728                 1.870                      1.000                  Group II                 Yes                    No
        17051527                 1.393                      1.000                   Group I                 No                     No
        17052744                 1.870                      1.000                  Group II                 Yes                    No
        17052819                 1.870                      1.000                  Group II                 Yes                    No
        17052828                 1.870                      1.000                  Group II                 Yes                    No
        17052752                 1.870                      1.000                  Group II                 Yes                    No
        17052876                 1.870                      1.000                  Group II                 Yes                    No
        17052719                 0.063                      1.000                   Group I                 No                     No
        17052910                 0.860                      1.000                   Group I                 No                     No
        17052919                 1.870                      1.000                  Group II                 Yes                    No
        17052928                 1.870                      1.000                  Group II                 Yes                    No
        17054944                 1.870                      1.000                   Group I                 No                     No
        17043539                 1.870                      1.000                   Group I                 No                     No
        17043543                 1.870                      1.000                  Group II                 Yes                    No
        17047741                 1.870                      1.000                  Group II                 Yes                    No
        17047751                 1.870                      1.000                  Group II                 Yes                    No
        17047191                 1.870                      1.000                  Group II                 Yes                    No
        17047782                 0.980                      1.000                   Group I                 No                     No
        17047196                 1.870                      1.000                  Group II                 Yes                    No
        17047833                 1.870                      1.000                  Group II                 Yes                    No
        17047899                 1.393                      1.000                   Group I                 No                     No
        17051576                 1.870                      1.000                  Group II                 Yes                    No
        17043438                 1.870                      1.000                  Group II                 Yes                    No
        17043319                 1.870                      1.000                   Group I                 No                     No
        17043512                 1.870                      1.000                  Group II                 Yes                    No
        17043523                 1.870                      1.000                  Group II                 Yes                    No
        17032737                 1.393                      1.000                   Group I                 No                     No
        17032621                 1.870                      1.000                   Group I                 No                     No
        17032818                 1.870                      1.000                  Group II                 Yes                    No
        17034235                 1.870                      1.000                  Group II                 Yes                    No
        17034292                 1.430                      1.000                   Group I                 No                     No
        17034303                 1.870                      1.000                  Group II                 Yes                    No
        17034324                 0.980                      1.000                   Group I                 No                     No
        17034344                 1.870                      1.000                  Group II                 Yes                    No
        17034363                 1.870                      1.000                  Group II                 Yes                    No
        17034193                 1.870                      1.000                   Group I                 No                     No
        17042827                 1.870                      1.000                   Group I                 No                     No
        17020914                 0.370                      1.000                   Group I                 No                     No
        17021010                 1.870                      1.000                  Group II                 Yes                    No
        17021717                 1.870                      1.000                  Group II                 Yes                    No
        17021773                 0.360                      1.000                   Group I                 No                     No
        17021812                 1.870                      1.000                  Group II                 Yes                    No
        17021868                 1.870                      1.000                  Group II                 Yes                    No
        17021878                 1.870                      1.000                  Group II                 Yes                    No
        17027399                 1.870                      1.000                  Group II                 Yes                    No
        17027164                 1.870                      1.000                  Group II                 Yes                    No
        17027431                 1.870                      1.000                   Group I                 No                     No
        17027483                 1.393                      1.000                   Group I                 No                     No
        17013170                 1.870                      1.000                  Group II                 Yes                    No
        17013299                 1.870                      1.000                  Group II                 Yes                    No
        17013208                 1.870                      1.000                  Group II                 Yes                    No
        17013337                 1.870                      1.000                  Group II                 Yes                    No
        17013345                 0.413                      1.000                   Group I                 No                     No
        17013350                 1.870                      1.000                  Group II                 Yes                    No
        17013353                 1.870                      1.000                  Group II                 Yes                    No
        17013190                 1.870                      1.000                  Group II                 Yes                    No
        17014440                 1.870                      1.000                  Group II                 Yes                    No
        17014602                 1.190                      1.000                   Group I                 No                     No
        17014611                 1.870                      1.000                   Group I                 No                     No
        17016094                 1.870                      1.000                  Group II                 Yes                    No
        17016043                 1.870                      1.000                   Group I                 No                     No
        17016112                 1.260                      1.000                   Group I                 No                     No
        17016116                 1.870                      1.000                  Group II                 Yes                    No
        17016149                 1.870                      1.000                  Group II                 Yes                    No
        17016156                 1.870                      1.000                  Group II                 Yes                    No
        17016211                 0.583                      1.000                   Group I                 No                     No
        17016064                 1.870                      1.000                  Group II                 Yes                    No
        17008815                 1.870                      1.000                  Group II                 Yes                    No
        17008781                 1.870                      1.000                  Group II                 Yes                    No
        17008859                 1.870                      1.000                  Group II                 Yes                    No
        17010819                 1.870                      1.000                  Group II                 Yes                    No
        17010821                 1.870                      1.000                  Group II                 Yes                    No
        17010876                 1.393                      1.000                   Group I                 No                     No
        17010910                 1.870                      1.000                  Group II                 Yes                    No
        17010936                 1.870                      1.000                   Group I                 No                     No
        17012387                 1.870                      1.000                  Group II                 Yes                    No
        17012428                 1.870                      1.000                   Group I                 No                     No
        17012441                 1.870                      1.000                   Group I                 No                     No
        16997863                 1.870                      1.000                  Group II                 Yes                    No
        16997918                 0.910                      1.000                   Group I                 No                     No
        17001422                 1.870                      1.000                  Group II                 Yes                    No
        17001599                 1.870                      1.000                  Group II                 Yes                    No
        17002886                 1.870                      1.000                  Group II                 Yes                    No
        17002914                 1.870                      1.000                  Group II                 Yes                    No
        17003085                 1.870                      1.000                  Group II                 Yes                    No
        17004493                 1.870                      1.000                  Group II                 Yes                    No
        17004509                 1.870                      1.000                  Group II                 Yes                    No
        17004530                 1.870                      1.000                  Group II                 Yes                    No
        17004545                 1.870                      1.000                  Group II                 Yes                    No
        16991039                 1.870                      1.000                  Group II                 Yes                    No
        16991049                 1.870                      1.000                  Group II                 Yes                    No
        16991072                 1.870                      1.000                  Group II                 Yes                    No
        16991114                 1.870                      1.000                  Group II                 Yes                    No
        16991135                 1.870                      1.000                  Group II                 Yes                    No
        16990978                 1.393                      1.000                   Group I                 No                     No
        16991141                 1.870                      1.000                   Group I                 No                     No
        16994857                 1.870                      1.000                  Group II                 Yes                    No
        16994907                 1.870                      1.000                  Group II                 Yes                    No
        16980330                 1.870                      1.000                  Group II                 Yes                    No
        16982692                 1.870                      1.000                   Group I                 No                     No
        16982763                 1.870                      1.000                  Group II                 Yes                    No
        16984200                 1.870                      1.000                  Group II                 Yes                    No
        16984311                 1.870                      1.000                  Group II                 Yes                    No
        16989944                 1.870                      1.000                  Group II                 Yes                    No
        16989963                 1.870                      1.000                  Group II                 Yes                    No
        16980207                 1.870                      1.000                  Group II                 Yes                    No
        16980210                 0.550                      1.000                   Group I                 No                     No
        16980317                 1.870                      1.000                  Group II                 Yes                    No
        16968105                 0.430                      1.000                   Group I                 No                     No
        16968001                 1.870                      1.000                  Group II                 Yes                    No
        17021682                 1.870                      1.000                  Group II                 Yes                    No
        16970252                 1.870                      1.000                  Group II                 Yes                    No
        16970147                 1.870                      1.000                  Group II                 Yes                    No
        16970279                 1.870                      1.000                  Group II                 Yes                    No
        16978535                 1.870                      1.000                  Group II                 Yes                    No
        16971808                 1.870                      1.000                  Group II                 Yes                    No
        16971931                 1.870                      1.000                  Group II                 Yes                    No
        16978645                 1.870                      1.000                   Group I                 No                     No
        16965041                 1.870                      1.000                  Group II                 Yes                    No
        16857134                 1.060                      1.000                   Group I                 No                     No
        16857194                 1.870                      1.000                  Group II                 Yes                    No
        16858907                 1.870                      1.000                  Group II                 Yes                    No
        16858974                 1.870                      1.000                  Group II                 Yes                    No
        16859000                 1.870                      1.000                  Group II                 Yes                    No
        16912721                 1.870                      1.000                  Group II                 Yes                    No
        16852508                 1.870                      1.000                   Group I                 No                     No
        16852509                 1.870                      1.000                   Group I                 No                     No
        16852498                 1.870                      1.000                  Group II                 Yes                    No
        16847169                 1.870                      1.000                  Group II                 Yes                    No
        16848828                 0.860                      1.000                   Group I                 No                     No
        16848745                 1.870                      1.000                  Group II                 Yes                    No
        16851464                 1.870                      1.000                  Group II                 Yes                    No
        16843965                 1.870                      1.000                  Group II                 Yes                    No
        16845391                 1.870                      1.000                  Group II                 Yes                    No
        16845338                 1.870                      1.000                  Group II                 Yes                    No
        16847325                 1.393                      1.000                   Group I                 No                     No
        16838441                 1.393                      1.000                   Group I                 No                     No
        16838509                 1.310                      1.000                   Group I                 No                     No
        16980147                 0.813                      1.000                   Group I                 No                     No
        16834852                 1.870                      1.000                  Group II                 Yes                    No
        16834866                 1.870                      1.000                   Group I                 No                     No
        16832446                 1.870                      1.000                  Group II                 Yes                    No
        16823339                 1.870                      1.000                  Group II                 Yes                    No
        16825988                 1.870                      1.000                   Group I                 No                     No
        16823496                 1.870                      1.000                  Group II                 Yes                    No
        16812391                 1.393                      1.000                   Group I                 No                     No
        16818828                 1.870                      1.000                  Group II                 Yes                    No
        16818849                 1.870                      1.000                  Group II                 Yes                    No
        16397330                 1.870                      1.000                  Group II                 Yes                    No
        16803110                 1.870                      1.000                  Group II                 Yes                    No
        16802952                 1.870                      1.000                  Group II                 Yes                    No
        16801309                 1.043                      1.000                   Group I                 No                     No
        16801182                 1.870                      1.000                   Group I                 No                     No
        16801333                 1.870                      1.000                  Group II                 Yes                    No
        16798049                 1.870                      1.000                   Group I                 No                     No
        16780567                 1.023                      1.000                   Group I                 No                     No
        16785048                 1.870                      1.000                  Group II                 Yes                    No
        16785144                 1.870                      1.000                  Group II                 Yes                    No
        16786999                 1.870                      1.000                   Group I                 No                     No
        17154645                 1.995                      2.000                   Group I                 No                     No
        16778144                 1.393                      1.000                   Group I                 No                     No
        17027377                 1.870                      1.000                  Group II                 Yes                    No
        17032752                 1.180                      1.000                   Group I                 No                     No
        17032812                 1.393                      1.000                   Group I                 No                     No
        17034255                 1.870                      1.000                  Group II                 Yes                    No
        17034208                 1.393                      1.000                   Group I                 No                     No
        17043520                 0.760                      1.000                   Group I                 No                     No
        17047762                 1.870                      1.000                   Group I                 No                     No
        17051595                 1.393                      1.000                   Group I                 No                     No
        17052800                 1.870                      1.000                  Group II                 Yes                    No
        17052977                 1.870                      1.000                  Group II                 Yes                    No
        17055078                 1.870                      1.000                  Group II                 Yes                    No
        16857237                 1.870                      1.000                  Group II                 Yes                    No
        16965000                 1.870                      1.000                  Group II                 Yes                    No
        16965084                 1.870                      1.000                  Group II                 Yes                    No
        16848900                 1.393                      1.000                   Group I                 No                     No
        16832493                 1.870                      1.000                  Group II                 Yes                    No
        16780576                 1.870                      1.000                  Group II                 Yes                    No
        16780588                 0.213                      1.000                   Group I                 No                     No
        16790269                -0.397                      1.000                   Group I                 No                     No
        16798036                 1.870                      1.000                  Group II                 Yes                    No
        16776260                 1.870                      1.000                  Group II                 Yes                    No
        16716232                 1.870                      1.000                  Group II                 Yes                    No
        16709184                 1.870                      1.000                  Group II                 Yes                    No
        16697301                 1.870                      1.000                  Group II                 Yes                    No
        17009060                 1.995                      2.000                  Group II                 Yes                    No
        17009064                 1.518                      2.000                   Group I                 No                     No
        17009044                 1.995                      2.000                   Group I                 No                     No
        16857561                 1.870                      1.000                  Group II                 Yes                    No
        17027938                 1.870                      1.000                   Group I                 No                     No
        17057583                 1.870                      1.000                  Group II                 Yes                    No
        17077133                 1.995                      2.000                   Group I                 No                     No
        16970683                 1.870                      2.000                   Group I                 No                     No
        17088722                 1.870                      1.000                  Group II                 Yes                    No
        17055576                 1.870                      1.000                  Group II                 Yes                    No
        17113459                 1.870                      1.000                  Group II                 Yes                    No
        17060538                 1.870                      1.000                  Group II                 Yes                    No
        17088958                 0.603                      1.000                   Group I                 No                     No
        17016432                -0.397                      1.000                   Group I                 No                     No
        16688285                 1.995                      1.000                   Group I                 No                     No
        17148468                 1.995                      2.000                   Group I                 No                     No
        17148508                 1.995                      2.000                  Group II                 Yes                    No
        17167151                 1.870                      2.000                  Group II                 Yes                    No
        17167152                 1.870                      2.000                   Group I                 No                     No
        16365915                 1.870                      1.000                  Group II                 Yes                    No
        17155778                 1.995                      2.000                   Group I                 No                     No
        17167214                 1.870                      1.000                   Group I                 No                     No
        17150071                 1.393                      1.000                   Group I                 No                     No
        17155403                 1.870                      1.000                   Group I                 No                     No
        17151497                 1.518                      2.000                   Group I                 No                     No
        17151502                 1.518                      2.000                   Group I                 No                     No
        17151504                 1.518                      2.000                   Group I                 No                     No
        17151541                 1.995                      2.000                  Group II                 Yes                    No
        17130569                 1.870                      2.000                   Group I                 No                     No
        17064787                 1.870                      1.000                  Group II                 Yes                    No
        17064846                 1.393                      1.000                   Group I                 No                     No
        17065949                 1.870                      1.000                  Group II                 Yes                    No
        17065971                 1.870                      1.000                  Group II                 Yes                    No
        17075024                 1.870                      1.000                  Group II                 Yes                    No
        17075056                 1.870                      1.000                  Group II                 Yes                    No
        17075081                 1.870                      1.000                   Group I                 No                     No
        17075150                 1.870                      1.000                  Group II                 Yes                    No
        17075242                 1.870                      1.000                  Group II                 Yes                    No
        17076417                 1.870                      1.000                  Group II                 Yes                    No
        17077691                 1.870                      1.000                  Group II                 Yes                    No
        17077808                 1.870                      1.000                  Group II                 Yes                    No
        17088379                 0.803                      1.000                   Group I                 No                     No
        17112894                 1.393                      1.000                   Group I                 No                     No
        17104575                 1.870                      1.000                   Group I                 No                     No
        17112981                 1.870                      1.000                  Group II                 Yes                    No
        17132591                 1.870                      1.000                  Group II                 Yes                    No
        17151492                 1.995                      2.000                  Group II                 Yes                    No
        17059319                 1.995                      2.000                   Group I                 No                     No
        17171516                 1.995                      2.000                  Group II                 Yes                    No
        17155802                 1.995                      2.000                  Group II                 Yes                    No
        17155803                 1.995                      2.000                   Group I                 No                     No
        17148515                 1.995                      2.000                   Group I                 No                     No
        17155807                 1.995                      2.000                  Group II                 Yes                    No
        17148559                 1.995                      2.000                  Group II                 Yes                    No
        17148510                 1.995                      2.000                   Group I                 No                     No
        16389049                 1.870                      1.000                  Group II                 Yes                    No
        17077022                 1.995                      2.000                   Group I                 No                     No
        17151516                 1.518                      2.000                   Group I                 No                     No
        17077024                 1.995                      2.000                   Group I                 No                     No
        17151591                 1.995                      2.000                  Group II                 Yes                    No
        17151596                 1.995                      2.000                   Group I                 No                     No
        17155791                 1.995                      2.000                  Group II                 Yes                    No
        17128577                 1.518                      2.000                   Group I                 No                     No
        17148495                 1.518                      2.000                   Group I                 No                     No
        17155785                 1.995                      2.000                  Group II                 Yes                    No
        17001992                 1.870                      1.000                  Group II                 Yes                    No
        17013576                 1.870                      2.000                  Group II                 Yes                    No
        17001996                 1.870                      1.000                  Group II                 Yes                    No
        17078182                 1.870                      1.000                  Group II                 Yes                    No
        17078185                 1.870                      1.000                  Group II                 Yes                    No
        17078188                 1.870                      1.000                  Group II                 Yes                    No
        16991647                 1.870                      1.000                  Group II                 Yes                    No
        16851140                 1.870                      1.000                  Group II                 Yes                    No
        17089041                 1.870                      1.000                  Group II                 Yes                    No
        16851145                 1.870                      1.000                  Group II                 Yes                    No
        16803924                 1.870                      2.000                  Group II                 Yes                    No
        17013589                 2.370                      2.000                  Group II                 Yes                    No
        16851149                 1.870                      1.000                  Group II                 Yes                    No
        17078194                 1.870                      1.000                  Group II                 Yes                    No
        16982905                 1.870                      1.000                  Group II                 Yes                    No
        17078198                 1.870                      1.000                  Group II                 Yes                    No
        16856952                 1.870                      1.000                  Group II                 Yes                    No
        16856957                 1.870                      1.000                  Group II                 Yes                    No
        17059360                 1.995                      2.000                   Group I                 No                     No
        16814175                 1.870                      1.000                  Group II                 Yes                    No
        16965532                 1.870                      1.000                  Group II                 Yes                    No
        17059369                 1.995                      2.000                   Group I                 No                     No
        16974283                -0.097                      1.000                   Group I                 No                     No
        16980848                 1.870                      1.000                  Group II                 Yes                    No
        17052102                 1.870                      1.000                  Group II                 Yes                    No
        17033230                 1.870                      2.000                  Group II                 Yes                    No
        17012900                 1.393                      2.000                   Group I                 No                     No
        17113422                 2.370                      2.000                  Group II                 Yes                    No
        17113428                 2.370                      2.000                  Group II                 Yes                    No
        17113429                 1.870                      1.000                  Group II                 Yes                    No
        17004861                 2.370                      2.000                  Group II                 Yes                    No
        17052085                 1.870                      1.000                  Group II                 Yes                    No
        17052087                 1.870                      1.000                  Group II                 Yes                    No
        17004864                 2.370                      2.000                  Group II                 Yes                    No
        17052088                 1.870                      1.000                  Group II                 Yes                    No
        16803950                 1.518                      2.000                   Group I                 No                     No
        17052089                 1.870                      1.000                  Group II                 Yes                    No
        17012886                 1.870                      1.000                  Group II                 Yes                    No
        16833058                 1.870                      1.000                  Group II                 Yes                    No
        17059374                 1.995                      2.000                   Group I                 No                     No
        17078247                 1.870                      1.000                  Group II                 Yes                    No
        16801875                 1.870                      1.000                   Group I                 No                     No
        17078249                 1.870                      1.000                  Group II                 Yes                    No
        17059379                 1.995                      2.000                  Group II                 Yes                    No
        17012911                 1.870                      1.000                  Group II                 Yes                    No
        17033248                 2.370                      2.000                  Group II                 Yes                    No
        16824319                 1.870                      1.000                   Group I                 No                     No
        16991712                 0.973                      1.000                   Group I                 No                     No
        16991717                 1.870                      1.000                  Group II                 Yes                    No
        16985156                 1.870                      1.000                  Group II                 Yes                    No
        16980863                 1.870                      1.000                  Group II                 Yes                    No
        16985157                 1.870                      1.000                  Group II                 Yes                    No
        16980865                 1.870                      1.000                   Group I                 No                     No
        17013657                 1.870                      2.000                   Group I                 No                     No
        17066688                 1.870                      1.000                   Group I                 No                     No
        16980873                 1.870                      1.000                  Group II                 Yes                    No
        16985167                 1.870                      1.000                  Group II                 Yes                    No
        17052132                 2.870                      1.000                  Group II                 Yes                    No
        17052133                 2.870                      1.000                   Group I                 No                     No
        17044115                 1.393                      1.000                   Group I                 No                     No
        17004914                 0.720                      1.000                   Group I                 No                     No
        17033264                 1.893                      2.000                   Group I                 No                     No
        17033267                 1.870                      2.000                  Group II                 Yes                    No
        17033269                 1.870                      2.000                  Group II                 Yes                    No
        17013668                 1.870                      1.000                   Group I                 No                     No
        17013669                 1.995                      2.000                  Group II                 Yes                    No
        16968404                 1.870                      1.000                  Group II                 Yes                    No
        17057947                 1.870                      1.000                   Group I                 No                     No
        16965574                 1.870                      1.000                  Group II                 Yes                    No
        16980883                 1.870                      1.000                  Group II                 Yes                    No
        17033273                 2.370                      2.000                  Group II                 Yes                    No
        16982930                 1.870                      1.000                  Group II                 Yes                    No
        16991680                 1.870                      1.000                   Group I                 No                     No
        16968355                 1.870                      1.000                  Group II                 Yes                    No
        16856985                 1.870                      1.000                  Group II                 Yes                    No
        16856988                 1.870                      1.000                  Group II                 Yes                    No
        17042614                 1.870                      1.000                  Group II                 Yes                    No
        17004871                 1.870                      1.000                  Group II                 Yes                    No
        17052096                 1.870                      2.000                  Group II                 Yes                    No
        17044128                 1.870                      2.000                   Group I                 No                     No
        17016507                 1.870                      1.000                  Group II                 Yes                    No
        16824341                 1.870                      1.000                  Group II                 Yes                    No
        17033276                 1.870                      1.000                  Group II                 Yes                    No
        17033278                 1.870                      1.000                  Group II                 Yes                    No
        17113468                 1.870                      1.000                  Group II                 Yes                    No
        17076821                 1.393                      1.000                   Group I                 No                     No
        17033279                 1.870                      1.000                  Group II                 Yes                    No
        16723773                 1.870                      2.000                  Group II                 Yes                    No
        16979217                 0.603                      1.000                   Group I                 No                     No
        16982944                 1.995                      2.000                  Group II                 Yes                    No
        16856994                 1.870                      1.000                  Group II                 Yes                    No
        17042625                 1.870                      1.000                  Group II                 Yes                    No
        17009174                 0.593                      1.000                   Group I                 No                     No
        17009178                 1.870                      1.000                  Group II                 Yes                    No
        16723781                 1.870                      2.000                  Group II                 Yes                    No
        16995260                 1.393                      1.000                   Group I                 No                     No
        16982959                 1.870                      1.000                  Group II                 Yes                    No
        16853300                 1.870                      1.000                  Group II                 Yes                    No
        16965582                 1.870                      1.000                  Group II                 Yes                    No
        17078289                 1.870                      1.000                  Group II                 Yes                    No
        17033280                 1.870                      1.000                  Group II                 Yes                    No
        17016513                 1.870                      1.000                  Group II                 Yes                    No
        17004930                 1.870                      1.000                  Group II                 Yes                    No
        17033282                 1.870                      1.000                  Group II                 Yes                    No
        17013680                 1.870                      1.000                  Group II                 Yes                    No
        17052156                 1.870                      1.000                   Group I                 No                     No
        17044138                 1.870                      1.000                  Group II                 Yes                    No
        17033284                 1.870                      1.000                  Group II                 Yes                    No
        17033285                 1.870                      1.000                  Group II                 Yes                    No
        16771053                 1.870                      1.000                  Group II                 Yes                    No
        17013685                 1.995                      2.000                  Group II                 Yes                    No
        17033287                 1.870                      1.000                  Group II                 Yes                    No
        16824353                 1.870                      1.000                  Group II                 Yes                    No
        17033289                 1.393                      1.000                   Group I                 No                     No
        16851248                 1.870                      2.000                  Group II                 Yes                    No
        17044140                 1.870                      1.000                   Group I                 No                     No
        17052162                 1.870                      1.000                  Group II                 Yes                    No
        17033290                 1.870                      1.000                   Group I                 No                     No
        17033291                 1.870                      1.000                  Group II                 Yes                    No
        17033292                 1.870                      1.000                  Group II                 Yes                    No
        17009235                 1.870                      2.000                  Group II                 Yes                    No
        17033295                 1.870                      1.000                  Group II                 Yes                    No
        17033296                 1.870                      1.000                  Group II                 Yes                    No
        16979230                 1.870                      1.000                  Group II                 Yes                    No
        16819139                 1.870                      1.000                  Group II                 Yes                    No
        16803993                 1.995                      2.000                  Group II                 Yes                    No
        16979242                 1.870                      1.000                  Group II                 Yes                    No
        16995281                 1.870                      1.000                  Group II                 Yes                    No
        16982977                 1.870                      1.000                  Group II                 Yes                    No
        17034638                 1.870                      1.000                  Group II                 Yes                    No
        17052064                 1.870                      2.000                  Group II                 Yes                    No
        17033192                 1.870                      1.000                  Group II                 Yes                    No
        17016426                 1.870                      1.000                   Group I                 No                     No
        17052068                 1.870                      2.000                  Group II                 Yes                    No
        17033197                 1.870                      1.000                  Group II                 Yes                    No
        17013599                 2.370                      2.000                  Group II                 Yes                    No
        16789088                 1.870                      2.000                  Group II                 Yes                    No
        16856966                 1.870                      1.000                  Group II                 Yes                    No
        17044050                 1.870                      1.000                  Group II                 Yes                    No
        17009145                 1.870                      1.000                  Group II                 Yes                    No
        17012875                 1.870                      1.000                  Group II                 Yes                    No
        17004858                 1.870                      2.000                  Group II                 Yes                    No
        17012879                 1.870                      1.000                  Group II                 Yes                    No
        17128564                 1.995                      2.000                  Group II                 Yes                    No
        16990180                 1.870                      1.000                  Group II                 Yes                    No
        16981432                 1.870                      1.000                   Group I                 No                     No
        17128565                 1.995                      2.000                   Group I                 No                     No
        16981434                 2.370                      1.000                  Group II                 Yes                    No
        17128567                 1.518                      2.000                   Group I                 No                     No
        16980706                 1.870                      1.000                   Group I                 No                     No
        16980707                 1.518                      2.000                   Group I                 No                     No
        16981436                 1.870                      1.000                  Group II                 Yes                    No
        16970584                 1.870                      1.000                  Group II                 Yes                    No
        16775295                 1.870                      1.000                  Group II                 Yes                    No
        16963298                 1.870                      1.000                  Group II                 Yes                    No
        17066520                 1.870                      1.000                   Group I                 No                     No
        17059232                 1.518                      2.000                   Group I                 No                     No
        17066523                 1.870                      1.000                   Group I                 No                     No
        17059234                 1.995                      2.000                  Group II                 Yes                    No
        17128570                 1.995                      2.000                   Group I                 No                     No
        17059235                 1.995                      2.000                  Group II                 Yes                    No
        17059236                 1.518                      2.000                   Group I                 No                     No
        17128572                 1.995                      2.000                  Group II                 Yes                    No
        17128573                 1.518                      2.000                   Group I                 No                     No
        17059239                 1.995                      2.000                  Group II                 Yes                    No
        16838722                 1.870                      1.000                  Group II                 Yes                    No
        17128576                 2.370                      2.000                  Group II                 Yes                    No
        16970590                 1.870                      1.000                  Group II                 Yes                    No
        17128579                 1.995                      2.000                  Group II                 Yes                    No
        16981449                 1.870                      1.000                  Group II                 Yes                    No
        17001926                 1.870                      1.000                  Group II                 Yes                    No
        17059240                 1.995                      2.000                  Group II                 Yes                    No
        17059245                 1.995                      2.000                  Group II                 Yes                    No
        16857601                 1.870                      1.000                  Group II                 Yes                    No
        17059247                 1.995                      2.000                  Group II                 Yes                    No
        16985017                 1.870                      1.000                  Group II                 Yes                    No
        16981453                 1.870                      1.000                   Group I                 No                     No
        17128588                 1.870                      2.000                  Group II                 Yes                    No
        16981456                 1.870                      1.000                  Group II                 Yes                    No
        16974169                 1.870                      1.000                  Group II                 Yes                    No
        16847488                 1.870                      1.000                  Group II                 Yes                    No
        17013511                 1.870                      1.000                  Group II                 Yes                    No
        17066546                 1.870                      1.000                  Group II                 Yes                    No
        16980732                 1.870                      1.000                  Group II                 Yes                    No
        16980733                 1.080                      1.000                   Group I                 No                     No
        16784715                 1.870                      1.000                  Group II                 Yes                    No
        16985028                 1.870                      2.000                  Group II                 Yes                    No
        16980736                 1.870                      1.000                  Group II                 Yes                    No
        16980737                 1.995                      2.000                   Group I                 No                     No
        16974176                 1.870                      1.000                  Group II                 Yes                    No
        16974179                 1.870                      1.000                  Group II                 Yes                    No
        17057802                 1.870                      1.000                  Group II                 Yes                    No
        16801761                 1.870                      1.000                  Group II                 Yes                    No
        17066550                 1.870                      2.000                  Group II                 Yes                    No
        16713555                 1.870                      1.000                  Group II                 Yes                    No
        16713557                 1.870                      1.000                  Group II                 Yes                    No
        16981474                 1.870                      2.000                  Group II                 Yes                    No
        16838753                 1.870                      1.000                  Group II                 Yes                    No
        17013534                 1.870                      2.000                  Group II                 Yes                    No
        16814082                 1.870                      1.000                  Group II                 Yes                    No
        16814085                 1.870                      1.000                  Group II                 Yes                    No
        17059276                 1.995                      2.000                   Group I                 No                     No
        16857631                 1.870                      1.000                  Group II                 Yes                    No
        17078149                 1.870                      1.000                  Group II                 Yes                    No
        16965442                 1.870                      1.000                  Group II                 Yes                    No
        16980751                 1.870                      1.000                   Group I                 No                     No
        17059278                 1.870                      1.000                  Group II                 Yes                    No
        16974198                 1.870                      1.000                  Group II                 Yes                    No
        17052010                 1.870                      1.000                  Group II                 Yes                    No
        17013568                 1.870                      2.000                  Group II                 Yes                    No
        16968300                 1.870                      1.000                  Group II                 Yes                    No
        16968303                 1.870                      1.000                  Group II                 Yes                    No
        17078176                 1.870                      1.000                  Group II                 Yes                    No
        16985071                 1.870                      1.000                  Group II                 Yes                    No
        16991638                 1.870                      1.000                  Group II                 Yes                    No
        16857668                 0.550                      1.000                   Group I                 No                     No
        16965479                 1.870                      1.000                  Group II                 Yes                    No
        17044020                 1.870                      1.000                  Group II                 Yes                    No
        17089003                 1.390                      1.000                   Group I                 No                     No
        16851106                 1.870                      1.000                  Group II                 Yes                    No
        16838770                 1.870                      1.000                  Group II                 Yes                    No
        17059289                 1.518                      2.000                   Group I                 No                     No
        16838773                 1.870                      1.000                  Group II                 Yes                    No
        17013550                 1.870                      2.000                  Group II                 Yes                    No
        17012823                 2.370                      2.000                  Group II                 Yes                    No
        16824221                 1.995                      2.000                  Group II                 Yes                    No
        16851114                 1.870                      1.000                  Group II                 Yes                    No
        17089013                 0.860                      1.000                   Group I                 No                     No
        17001978                 1.870                      1.000                  Group II                 Yes                    No
        16801796                 1.870                      2.000                  Group II                 Yes                    No
        16685699                 1.870                      1.000                  Group II                 Yes                    No
        17044017                 1.870                      1.000                  Group II                 Yes                    No
        17012832                 2.370                      2.000                  Group II                 Yes                    No
        16847451                 1.870                      1.000                  Group II                 Yes                    No
        16974137                 2.245                      1.000                   Group I                 No                     No
        16974139                 1.870                      1.000                  Group II                 Yes                    No
        17011381                 1.870                      1.000                  Group II                 Yes                    No
        16722260                 1.870                      1.000                  Group II                 Yes                    No
        16970545                 1.870                      1.000                  Group II                 Yes                    No
        16809685                 1.870                      1.000                   Group I                 No                     No
        17022203                 1.870                      1.000                  Group II                 Yes                    No
        16648583                 1.870                      2.000                   Group I                 No                     No
        16970558                 1.870                      1.000                  Group II                 Yes                    No
        17022218                 1.870                      1.000                  Group II                 Yes                    No
        16853293                 1.870                      1.000                  Group II                 Yes                    No
        16968273                 1.995                      2.000                  Group II                 Yes                    No
        16798417                 1.870                      2.000                   Group I                 No                     No
        16995168                 1.870                      1.000                  Group II                 Yes                    No
        17034512                 1.393                      1.000                   Group I                 No                     No
        17014914                 2.120                      1.000                  Group II                 Yes                    No
        16982860                 1.518                      2.000                   Group I                 No                     No
        16979134                 1.870                      1.000                  Group II                 Yes                    No
        16979140                 1.870                      1.000                  Group II                 Yes                    No
        17078808                 1.870                      1.000                  Group II                 Yes                    No
        17053403                 2.370                      2.000                  Group II                 Yes                    No
        17042557                 1.870                      1.000                  Group II                 Yes                    No
        17014936                 1.870                      1.000                  Group II                 Yes                    No
        16819046                 1.870                      1.000                  Group II                 Yes                    No
        16714965                 1.870                      1.000                  Group II                 Yes                    No
        16982882                 1.870                      1.000                  Group II                 Yes                    No
        16982889                 1.870                      1.000                  Group II                 Yes                    No
        17034542                 2.370                      2.000                  Group II                 Yes                    No
        17014949                 1.870                      1.000                  Group II                 Yes                    No
        16979163                 1.870                      1.000                  Group II                 Yes                    No
        16979165                 1.870                      1.000                  Group II                 Yes                    No
        17042574                 1.870                      1.000                  Group II                 Yes                    No
        17014953                 1.870                      1.000                  Group II                 Yes                    No
        17014955                 1.870                      1.000                  Group II                 Yes                    No
        16819065                 0.190                      1.000                   Group I                 No                     No
        17000404                 1.870                      1.000                   Group I                 No                     No
        16798468                 0.623                      1.000                   Group I                 No                     No
        17042584                 1.870                      1.000                  Group II                 Yes                    No
        16765043                 1.393                      1.000                   Group I                 No                     No
        16781081                 1.870                      1.000                   Group I                 No                     No
        16781085                 1.870                      1.000                  Group II                 Yes                    No
        16844509                 1.870                      1.000                  Group II                 Yes                    No
        17014969                 1.870                      1.000                  Group II                 Yes                    No
        16979188                 1.870                      1.000                   Group I                 No                     No
        17057682                 1.870                      1.000                  Group II                 Yes                    No
        16995033                 2.370                      2.000                  Group II                 Yes                    No
        17057685                 1.870                      1.000                  Group II                 Yes                    No
        16995038                 2.370                      2.000                  Group II                 Yes                    No
        16995039                 1.870                      1.000                  Group II                 Yes                    No
        16979001                 1.393                      1.000                   Group I                 No                     No
        16824085                 1.870                      1.000                  Group II                 Yes                    No
        16824086                 1.870                      1.000                  Group II                 Yes                    No
        17075838                 1.393                      2.000                   Group I                 No                     No
        16991488                 1.870                      1.000                  Group II                 Yes                    No
        17042412                 1.870                      1.000                  Group II                 Yes                    No
        17042416                 1.870                      1.000                  Group II                 Yes                    No
        17012693                 1.870                      1.000                  Group II                 Yes                    No
        17004675                 2.370                      2.000                  Group II                 Yes                    No
        17016259                 1.870                      2.000                  Group II                 Yes                    No
        16979013                 1.870                      1.000                  Group II                 Yes                    No
        16859622                 1.870                      1.000                  Group II                 Yes                    No
        16995054                 1.870                      2.000                  Group II                 Yes                    No
        17075848                 1.870                      2.000                  Group II                 Yes                    No
        17016267                 1.870                      2.000                  Group II                 Yes                    No
        17016269                 2.370                      2.000                   Group I                 No                     No
        16995064                 1.870                      1.000                  Group II                 Yes                    No
        16798317                 1.995                      2.000                   Group I                 No                     No
        17042430                 1.870                      1.000                  Group II                 Yes                    No
        17042432                 1.870                      1.000                  Group II                 Yes                    No
        17055593                 1.870                      1.000                  Group II                 Yes                    No
        17055595                 1.870                      1.000                  Group II                 Yes                    No
        16981363                 1.870                      1.000                  Group II                 Yes                    No
        16980636                 1.518                      2.000                   Group I                 No                     No
        16981367                 1.870                      1.000                  Group II                 Yes                    No
        17022175                 1.870                      1.000                  Group II                 Yes                    No
        16980640                 1.870                      1.000                  Group II                 Yes                    No
        16684830                 1.518                      2.000                   Group I                 No                     No
        16981372                 1.870                      2.000                  Group II                 Yes                    No
        16981373                 1.870                      1.000                  Group II                 Yes                    No
        16981376                 1.870                      2.000                  Group II                 Yes                    No
        16819787                 1.870                      1.000                  Group II                 Yes                    No
        17012706                 1.870                      1.000                  Group II                 Yes                    No
        17057713                 0.910                      1.000                   Group I                 No                     No
        16968236                 1.870                      1.000                  Group II                 Yes                    No
        16856862                 1.870                      1.000                  Group II                 Yes                    No
        16857592                 1.870                      1.000                  Group II                 Yes                    No
        16991567                 1.870                      1.000                  Group II                 Yes                    No
        16856864                 1.870                      1.000                  Group II                 Yes                    No
        17009041                 1.518                      2.000                   Group I                 No                     No
        17009042                 1.995                      2.000                  Group II                 Yes                    No
        16824171                 1.870                      1.000                   Group I                 No                     No
        17012775                 1.870                      1.000                  Group II                 Yes                    No
        17009049                 1.870                      2.000                  Group II                 Yes                    No
        16824174                 1.870                      1.000                  Group II                 Yes                    No
        16803844                 1.870                      1.000                  Group II                 Yes                    No
        16968243                 1.995                      2.000                  Group II                 Yes                    No
        17009055                 1.518                      2.000                   Group I                 No                     No
        17004763                 1.870                      1.000                   Group I                 No                     No
        16968251                 1.518                      2.000                   Group I                 No                     No
        17057794                 1.870                      2.000                  Group II                 Yes                    No
        16982836                 1.870                      1.000                  Group II                 Yes                    No
        17009063                 1.995                      2.000                  Group II                 Yes                    No
        17009067                 1.995                      2.000                   Group I                 No                     No
        16673205                 1.870                      1.000                  Group II                 Yes                    No
        16838660                 1.870                      1.000                  Group II                 Yes                    No
        16981384                 1.870                      2.000                  Group II                 Yes                    No
        16974096                 1.870                      2.000                  Group II                 Yes                    No
        16981387                 1.870                      1.000                  Group II                 Yes                    No
        17013444                 1.350                      1.000                   Group I                 No                     No
        16980660                 1.870                      1.000                  Group II                 Yes                    No
        16980665                 1.870                      1.000                  Group II                 Yes                    No
        16965359                 1.870                      1.000                  Group II                 Yes                    No
        16838678                 1.870                      1.000                  Group II                 Yes                    No
        17057730                 1.393                      1.000                   Group I                 No                     No
        17066481                 1.870                      1.000                  Group II                 Yes                    No
        16991524                 1.870                      1.000                  Group II                 Yes                    No
        17004713                 1.870                      1.000                  Group II                 Yes                    No
        17012735                 0.800                      1.000                   Group I                 No                     No
        17013468                 1.393                      1.000                   Group I                 No                     No
        17066496                 1.870                      1.000                  Group II                 Yes                    No
        16856833                 1.870                      1.000                  Group II                 Yes                    No
        17066498                 1.870                      1.000                   Group I                 No                     No
        17066499                 1.870                      1.000                  Group II                 Yes                    No
        16965378                 1.870                      1.000                  Group II                 Yes                    No
        16784668                 1.870                      1.000                  Group II                 Yes                    No
        17016302                 1.870                      1.000                  Group II                 Yes                    No
        17009013                 1.995                      2.000                   Group I                 No                     No
        17004720                 1.870                      2.000                  Group II                 Yes                    No
        17009015                 1.870                      1.000                  Group II                 Yes                    No
        17009019                 1.870                      1.000                  Group II                 Yes                    No
        17012746                 1.870                      1.000                  Group II                 Yes                    No
        17012748                 1.870                      1.000                  Group II                 Yes                    No
        16968212                 1.870                      1.000                  Group II                 Yes                    No
        16968218                 1.870                      1.000                  Group II                 Yes                    No
        16849553                 0.800                      1.000                   Group I                 No                     No
        16980693                 1.995                      2.000                  Group II                 Yes                    No
        16965388                 1.995                      1.000                   Group I                 No                     No
        16980697                 1.870                      1.000                  Group II                 Yes                    No
        16980699                 1.518                      2.000                   Group I                 No                     No
        17016313                 1.870                      1.000                  Group II                 Yes                    No
        17009024                 1.870                      1.000                   Group I                 No                     No
        17009028                 1.995                      2.000                  Group II                 Yes                    No
        17012756                 1.870                      1.000                  Group II                 Yes                    No
        17057766                 1.870                      1.000                   Group I                 No                     No
        16982806                 1.870                      2.000                  Group II                 Yes                    No
        16856853                 1.870                      1.000                  Group II                 Yes                    No
        16965398                 1.870                      1.000                  Group II                 Yes                    No
        17009030                 1.995                      2.000                  Group II                 Yes                    No
        17009032                 1.995                      2.000                  Group II                 Yes                    No
        17009036                 1.870                      1.000                  Group II                 Yes                    No
        17009038                 1.995                      2.000                  Group II                 Yes                    No
        17012769                 2.620                      2.000                  Group II                 Yes                    No
        16968233                 1.995                      2.000                  Group II                 Yes                    No
        16824197                 1.995                      2.000                   Group I                 No                     No
        16979116                 1.870                      1.000                  Group II                 Yes                    No
        17016368                 0.593                      1.000                   Group I                 No                     No
        16798412                 1.870                      1.000                   Group I                 No                     No
        16963003                 1.870                      1.000                  Group II                 Yes                    No
        17060564                 1.870                      1.000                  Group II                 Yes                    No
        16852361                 1.870                      1.000                  Group II                 Yes                    No
        17088802                 1.870                      1.000                  Group II                 Yes                    No
        16852364                 1.870                      1.000                   Group I                 No                     No
        16809437                 1.870                      1.000                  Group II                 Yes                    No
        16968816                 2.370                      2.000                  Group II                 Yes                    No
        17011105                 2.370                      2.000                  Group II                 Yes                    No
        16984859                 1.870                      1.000                  Group II                 Yes                    No
        17051821                 1.995                      2.000                  Group II                 Yes                    No
        17051822                 1.995                      2.000                  Group II                 Yes                    No
        17043803                 1.995                      1.000                   Group I                 No                     No
        17051824                 1.995                      2.000                  Group II                 Yes                    No
        17051825                 1.518                      2.000                   Group I                 No                     No
        17051826                 2.370                      2.000                  Group II                 Yes                    No
        17051827                 1.995                      2.000                  Group II                 Yes                    No
        17051828                 1.995                      2.000                   Group I                 No                     No
        17051829                 1.995                      2.000                  Group II                 Yes                    No
        17033689                 1.870                      1.000                  Group II                 Yes                    No
        16832775                 1.870                      1.000                   Group I                 No                     No
        17088817                 1.870                      1.000                  Group II                 Yes                    No
        17048328                 1.870                      1.000                  Group II                 Yes                    No
        16844582                 1.870                      1.000                  Group II                 Yes                    No
        16851877                 3.095                      2.000                   Group I                 No                     No
        16809678                 1.870                      1.000                  Group II                 Yes                    No
        17055580                 1.870                      1.000                  Group II                 Yes                    No
        16419084                 1.870                      1.000                  Group II                 Yes                    No
        17066436                 1.870                      1.000                  Group II                 Yes                    No
        17066437                 1.870                      1.000                  Group II                 Yes                    No
        16857503                 1.870                      1.000                  Group II                 Yes                    No
        17027963                 2.370                      2.000                  Group II                 Yes                    No
        16981352                 1.870                      2.000                  Group II                 Yes                    No
        16974062                 1.870                      1.000                  Group II                 Yes                    No
        17055588                 1.870                      1.000                  Group II                 Yes                    No
        16974069                 1.870                      1.000                  Group II                 Yes                    No
        16672731                 1.995                      2.000                  Group II                 Yes                    No
        16857008                 1.870                      1.000                  Group II                 Yes                    No
        16718744                 1.870                      1.000                   Group I                 No                     No
        17002063                 1.870                      1.000                  Group II                 Yes                    No
        16857018                 1.870                      1.000                  Group II                 Yes                    No
        16979383                 1.870                      1.000                  Group II                 Yes                    No
        17002071                 1.893                      2.000                   Group I                 No                     No
        17065222                 1.870                      1.000                  Group II                 Yes                    No
        17065227                 1.870                      2.000                   Group I                 No                     No
        17034773                 1.870                      1.000                  Group II                 Yes                    No
        16979396                 1.870                      1.000                  Group II                 Yes                    No
        17002083                 2.370                      2.000                  Group II                 Yes                    No
        17002092                 2.370                      2.000                  Group II                 Yes                    No
        16852755                 1.393                      1.000                   Group I                 No                     No
        16846198                 1.393                      1.000                   Group I                 No                     No
        16852763                 1.870                      1.000                  Group II                 Yes                    No
        16849039                 1.870                      1.000                  Group II                 Yes                    No
        16978693                 1.870                      1.000                  Group II                 Yes                    No
        16852780                 1.870                      2.000                  Group II                 Yes                    No
        16852781                 1.870                      1.000                  Group II                 Yes                    No
        17003506                 1.870                      1.000                  Group II                 Yes                    No
        16970720                 1.870                      1.000                  Group II                 Yes                    No
        16990326                 0.323                      1.000                   Group I                 No                     No
        16849065                 1.870                      1.000                  Group II                 Yes                    No
        16771873                 1.870                      1.000                  Group II                 Yes                    No
        17003515                 1.870                      1.000                  Group II                 Yes                    No
        17015103                 1.870                      1.000                  Group II                 Yes                    No
        16804074                 1.870                      1.000                   Group I                 No                     No
        16804075                 1.870                      1.000                  Group II                 Yes                    No
        16970740                 1.870                      1.000                  Group II                 Yes                    No
        16974306                 1.995                      2.000                   Group I                 No                     No
        16768163                 1.870                      2.000                  Group II                 Yes                    No
        16970746                 1.870                      1.000                  Group II                 Yes                    No
        16983059                 1.870                      1.000                  Group II                 Yes                    No
        16844792                 1.870                      1.000                  Group II                 Yes                    No
        16847637                 1.870                      1.000                   Group I                 No                     No
        16859224                 1.518                      2.000                   Group I                 No                     No
        16983074                 1.870                      1.000                  Group II                 Yes                    No
        16859227                 1.995                      2.000                   Group I                 No                     No
        16790783                 1.870                      1.000                  Group II                 Yes                    No
        17003551                 1.870                      1.000                  Group II                 Yes                    No
        17015137                 1.870                      1.000                  Group II                 Yes                    No
        17075452                 1.870                      1.000                  Group II                 Yes                    No
        17055856                 1.870                      1.000                  Group II                 Yes                    No
        16974336                 1.870                      1.000                  Group II                 Yes                    No
        16981628                 1.870                      1.000                  Group II                 Yes                    No
        16768197                 1.870                      1.000                  Group II                 Yes                    No
        17015148                 1.580                      2.000                   Group I                 No                     No
        17075464                 1.870                      1.000                  Group II                 Yes                    No
        16981632                 4.870                      1.000                   Group I                 No                     No
        16983091                 1.870                      1.000                  Group II                 Yes                    No
        16980905                 1.870                      1.000                  Group II                 Yes                    No
        16981634                 1.870                      1.000                  Group II                 Yes                    No
        16847660                 1.870                      1.000                  Group II                 Yes                    No
        16980907                 1.870                      1.000                  Group II                 Yes                    No
        16983097                 1.870                      1.000                  Group II                 Yes                    No
        17015151                 1.370                      1.000                   Group I                 No                     No
        17033298                 1.870                      1.000                  Group II                 Yes                    No
        17033299                 1.870                      1.000                  Group II                 Yes                    No
        16823637                 1.870                      2.000                  Group II                 Yes                    No
        16851259                 1.870                      1.000                  Group II                 Yes                    No
        16851262                 2.370                      2.000                   Group I                 No                     No
        16851265                 1.870                      2.000                  Group II                 Yes                    No
        16995332                 1.870                      1.000                  Group II                 Yes                    No
        16968440                 1.870                      1.000                  Group II                 Yes                    No
        16985203                 1.870                      1.000                  Group II                 Yes                    No
        16980911                 1.870                      1.000                  Group II                 Yes                    No
        16801938                 1.870                      1.000                  Group II                 Yes                    No
        16965606                 1.870                      1.000                  Group II                 Yes                    No
        16974355                 1.870                      1.000                  Group II                 Yes                    No
        16970791                 1.130                      1.000                   Group I                 No                     No
        17055879                 1.870                      1.000                  Group II                 Yes                    No
        16981649                 1.870                      1.000                  Group II                 Yes                    No
        17033300                 1.870                      1.000                  Group II                 Yes                    No
        17033301                 1.870                      1.000                  Group II                 Yes                    No
        16824379                 1.870                      1.000                  Group II                 Yes                    No
        16851275                 1.870                      1.000                  Group II                 Yes                    No
        16995345                 1.870                      1.000                  Group II                 Yes                    No
        16979308                 1.870                      1.000                  Group II                 Yes                    No
        16995347                 1.870                      2.000                  Group II                 Yes                    No
        16707832                 2.370                      2.000                  Group II                 Yes                    No
        16979312                 1.870                      2.000                  Group II                 Yes                    No
        17002006                 1.870                      1.000                  Group II                 Yes                    No
        16991799                 1.995                      2.000                  Group II                 Yes                    No
        17042722                 1.870                      1.000                  Group II                 Yes                    No
        16835253                 1.870                      1.000                  Group II                 Yes                    No
        16979325                 1.870                      2.000                  Group II                 Yes                    No
        16798614                 1.870                      1.000                  Group II                 Yes                    No
        16968472                 1.870                      1.000                  Group II                 Yes                    No
        16968474                 1.870                      1.000                  Group II                 Yes                    No
        17002012                 1.870                      1.000                  Group II                 Yes                    No
        16981841                 0.830                      1.000                   Group I                 No                     No
        16962971                 1.870                      1.000                  Group II                 Yes                    No
        16809400                 1.995                      2.000                  Group II                 Yes                    No
        16809402                 1.995                      2.000                  Group II                 Yes                    No
        17060539                 1.870                      1.000                  Group II                 Yes                    No
        16853064                 1.870                      1.000                  Group II                 Yes                    No
        16813862                 1.870                      1.000                   Group I                 No                     No
        16798287                 1.995                      2.000                  Group II                 Yes                    No
        17060540                 1.870                      1.000                  Group II                 Yes                    No
        16303922                 1.393                      1.000                   Group I                 No                     No
        17060545                 1.870                      1.000                   Group I                 No                     No
        17014785                 1.518                      2.000                   Group I                 No                     No
        16984833                 0.910                      1.000                   Group I                 No                     No
        16813879                 1.870                      1.000                  Group II                 Yes                    No
        17000239                 0.993                      1.000                   Group I                 No                     No
        17053260                 1.870                      1.000                  Group II                 Yes                    No
        17053262                 1.870                      1.000                  Group II                 Yes                    No
        16728500                 1.140                      1.000                   Group I                 No                     No
        17014792                 1.870                      1.000                  Group II                 Yes                    No
        16809423                 1.870                      1.000                  Group II                 Yes                    No
        17053269                 1.013                      1.000                   Group I                 No                     No
        16728508                 0.600                      1.000                   Group I                 No                     No
        16984848                 1.870                      1.000                  Group II                 Yes                    No
        17000245                 1.870                      1.000                   Group I                 No                     No
        17004999                 1.870                      1.000                  Group II                 Yes                    No
        16979334                 1.870                      1.000                  Group II                 Yes                    No
        16979336                 1.870                      1.000                  Group II                 Yes                    No
        17016580                 1.870                      1.000                  Group II                 Yes                    No
        16846124                 1.870                      1.000                  Group II                 Yes                    No
        16846128                 1.870                      1.000                  Group II                 Yes                    No
        16806926                 1.870                      1.000                  Group II                 Yes                    No
        16979340                 1.870                      2.000                  Group II                 Yes                    No
        16968496                 1.870                      1.000                  Group II                 Yes                    No
        17002038                 2.370                      2.000                  Group II                 Yes                    No
        16710088                 1.870                      2.000                  Group II                 Yes                    No
        17034738                 1.870                      1.000                  Group II                 Yes                    No
        17002040                 1.870                      1.000                  Group II                 Yes                    No
        17002043                 1.870                      2.000                  Group II                 Yes                    No
        17002047                 1.870                      1.000                  Group II                 Yes                    No
        17002048                 1.870                      2.000                   Group I                 No                     No
        16826540                 1.870                      1.000                  Group II                 Yes                    No
        17015052                 1.870                      1.000                  Group II                 Yes                    No
        16833010                 1.870                      1.000                  Group II                 Yes                    No
        17078200                 1.870                      1.000                  Group II                 Yes                    No
        17015056                 1.870                      1.000                  Group II                 Yes                    No
        17003477                 0.933                      1.000                   Group I                 No                     No
        16980810                 1.870                      1.000                   Group I                 No                     No
        16859153                 1.870                      1.000                  Group II                 Yes                    No
        16859157                 1.870                      1.000                  Group II                 Yes                    No
        17013600                 1.870                      2.000                  Group II                 Yes                    No
        17055609                 1.870                      1.000                  Group II                 Yes                    No
        16963235                 1.870                      1.000                  Group II                 Yes                    No
        16851861                 2.620                      1.000                  Group II                 Yes                    No
        16990129                 1.870                      1.000                   Group I                 No                     No
        16844576                 1.870                      1.000                   Group I                 No                     No
        17003312                 1.870                      1.000                   Group I                 No                     No
        17055612                 1.870                      1.000                  Group II                 Yes                    No
        16990130                 1.870                      1.000                  Group II                 Yes                    No
        16824362                 1.870                      1.000                  Group II                 Yes                    No
        17033297                 1.870                      1.000                  Group II                 Yes                    No
        17075608                 1.870                      1.000                  Group II                 Yes                    No
        16803529                 1.870                      1.000                  Group II                 Yes                    No
        17075609                 1.870                      1.000                  Group II                 Yes                    No
        17075611                 1.870                      1.000                  Group II                 Yes                    No
        16803533                 1.870                      1.000                  Group II                 Yes                    No
        16803534                 1.870                      1.000                   Group I                 No                     No
        16847811                 1.870                      1.000                  Group II                 Yes                    No
        16849278                 1.870                      1.000                  Group II                 Yes                    No
        16807108                 1.870                      2.000                  Group II                 Yes                    No
        17077082                 1.870                      1.000                  Group II                 Yes                    No
        16970942                 1.393                      1.000                   Group I                 No                     No
        17077095                 1.870                      1.000                  Group II                 Yes                    No
        16981807                 1.870                      1.000                  Group II                 Yes                    No
        16962937                 1.870                      1.000                  Group II                 Yes                    No
        16856597                 1.870                      2.000                  Group II                 Yes                    No
        16973800                 1.870                      1.000                  Group II                 Yes                    No
        16973802                 1.870                      1.000                  Group II                 Yes                    No
        16970509                 0.680                      1.000                   Group I                 No                     No
        16963225                 1.000                      1.000                   Group I                 No                     No
        16990118                 1.870                      1.000                  Group II                 Yes                    No
        17003253                 2.370                      2.000                  Group II                 Yes                    No
        16801613                 1.393                      1.000                   Group I                 No                     No
        17011278                 1.870                      1.000                  Group II                 Yes                    No
        16839330                 1.870                      1.000                  Group II                 Yes                    No
        16839332                 1.870                      1.000                  Group II                 Yes                    No
        16963182                 1.870                      1.000                  Group II                 Yes                    No
        16970474                 1.870                      1.000                  Group II                 Yes                    No
        16970476                 1.393                      1.000                   Group I                 No                     No
        17066412                 1.870                      1.000                  Group II                 Yes                    No
        17027940                 1.870                      1.000                  Group II                 Yes                    No
        16980601                 0.723                      1.000                   Group I                 No                     No
        17043981                 1.870                      2.000                  Group II                 Yes                    No
        16970482                 1.870                      1.000                  Group II                 Yes                    No
        17027947                 1.870                      1.000                  Group II                 Yes                    No
        17055569                 1.870                      1.000                  Group II                 Yes                    No
        16970483                 1.870                      1.000                  Group II                 Yes                    No
        16819744                 1.870                      1.000                  Group II                 Yes                    No
        17088991                 0.673                      1.000                   Group I                 No                     No
        17088993                 1.300                      1.000                   Group I                 No                     No
        17003278                 1.870                      1.000                  Group II                 Yes                    No
        17055573                 2.370                      2.000                  Group II                 Yes                    No
        17055574                 2.370                      2.000                  Group II                 Yes                    No
        16970666                 1.870                      1.000                  Group II                 Yes                    No
        17015031                 0.913                      1.000                   Group I                 No                     No
        17066601                 0.673                      1.000                   Group I                 No                     No
        17059312                 1.870                      2.000                  Group II                 Yes                    No
        16801813                 1.870                      1.000                  Group II                 Yes                    No
        16859133                 1.518                      2.000                   Group I                 No                     No
        16963380                 1.870                      1.000                  Group II                 Yes                    No
        17055756                 1.870                      1.000                  Group II                 Yes                    No
        16835973                 1.870                      1.000                  Group II                 Yes                    No
        16963387                 1.870                      1.000                  Group II                 Yes                    No
        16970679                 1.870                      1.000                  Group II                 Yes                    No
        16835979                 1.870                      1.000                  Group II                 Yes                    No
        17055761                 1.870                      1.000                  Group II                 Yes                    No
        16980617                 1.995                      2.000                  Group II                 Yes                    No
        17055578                 2.370                      2.000                  Group II                 Yes                    No
        16974057                 1.870                      1.000                  Group II                 Yes                    No
        16970495                 1.870                      1.000                  Group II                 Yes                    No
        16990098                 1.870                      1.000                  Group II                 Yes                    No
        17003445                 1.870                      2.000                  Group II                 Yes                    No
        17128642                 1.870                      2.000                  Group II                 Yes                    No
        16974221                 1.870                      1.000                  Group II                 Yes                    No
        16859124                 1.518                      2.000                   Group I                 No                     No
        16963371                 1.870                      1.000                  Group II                 Yes                    No
        16970661                 1.870                      1.000                  Group II                 Yes                    No
        17048247                 1.870                      1.000                  Group II                 Yes                    No
        16819711                 1.870                      1.000                  Group II                 Yes                    No
        16970452                 1.870                      2.000                  Group II                 Yes                    No
        16970459                 1.870                      1.000                  Group II                 Yes                    No
        17088968                 1.870                      1.000                  Group II                 Yes                    No
        17003245                 1.870                      2.000                  Group II                 Yes                    No
        17051984                 1.870                      1.000                  Group II                 Yes                    No
        17027927                 1.870                      1.000                  Group II                 Yes                    No
        16970463                 1.870                      1.000                  Group II                 Yes                    No
        16714117                 0.860                      2.000                   Group I                 No                     No
        16990051                 1.870                      1.000                  Group II                 Yes                    No
        16984993                 1.518                      2.000                   Group I                 No                     No
        17000396                 1.870                      1.000                  Group II                 Yes                    No
        17051952                 1.870                      1.000                   Group I                 No                     No
        16963141                 1.870                      1.000                  Group II                 Yes                    No
        17051958                 1.870                      1.000                  Group II                 Yes                    No
        16970437                 1.870                      2.000                  Group II                 Yes                    No
        17011238                 2.370                      2.000                  Group II                 Yes                    No
        17055510                 1.995                      2.000                   Group I                 No                     No
        17055513                 1.995                      2.000                   Group I                 No                     No
        17055515                 1.995                      2.000                  Group II                 Yes                    No
        16845840                 1.870                      1.000                  Group II                 Yes                    No
        16980549                 1.870                      1.000                  Group II                 Yes                    No
        16840048                 1.870                      1.000                  Group II                 Yes                    No
        16965244                 1.870                      1.000                  Group II                 Yes                    No
        17066369                 1.870                      1.000                  Group II                 Yes                    No
        16840051                 1.870                      1.000                  Group II                 Yes                    No
        17057623                 1.870                      1.000                  Group II                 Yes                    No
        16991411                 1.110                      1.000                   Group I                 No                     No
        16991414                 1.220                      1.000                   Group I                 No                     No
        16980566                 1.870                      1.000                  Group II                 Yes                    No
        16981298                 1.870                      1.000                  Group II                 Yes                    No
        16731524                 1.870                      1.000                  Group II                 Yes                    No
        17057630                 1.870                      1.000                  Group II                 Yes                    No
        16857453                 1.870                      1.000                  Group II                 Yes                    No
        17012639                 1.870                      1.000                  Group II                 Yes                    No
        16991430                 1.995                      2.000                  Group II                 Yes                    No
        16838598                 1.870                      1.000                  Group II                 Yes                    No
        17077251                 2.370                      2.000                  Group II                 Yes                    No
        16995002                 1.870                      1.000                  Group II                 Yes                    No
        17077259                 1.870                      1.000                  Group II                 Yes                    No
        16857478                 1.870                      1.000                  Group II                 Yes                    No
        17075803                 1.870                      2.000                  Group II                 Yes                    No
        17075805                 1.870                      1.000                  Group II                 Yes                    No
        16995014                 1.870                      1.000                  Group II                 Yes                    No
        16991454                 2.370                      2.000                  Group II                 Yes                    No
        16991455                 1.870                      1.000                  Group II                 Yes                    No
        16991456                 1.870                      2.000                  Group II                 Yes                    No
        17004654                 1.870                      1.000                  Group II                 Yes                    No
        17012675                 1.870                      1.000                  Group II                 Yes                    No
        16708244                 1.870                      1.000                  Group II                 Yes                    No
        16803744                 0.573                      1.000                   Group I                 No                     No
        17027575                 1.870                      2.000                  Group II                 Yes                    No
        16852823                 1.870                      1.000                  Group II                 Yes                    No
        16819371                 1.995                      2.000                  Group II                 Yes                    No
        16852827                 1.870                      1.000                  Group II                 Yes                    No
        16844808                 1.870                      1.000                  Group II                 Yes                    No
        16672847                 0.870                      1.000                  Group II                 Yes                    No
        16819377                 1.518                      2.000                   Group I                 No                     No
        16979480                 1.870                      1.000                  Group II                 Yes                    No
        17005000                 1.870                      1.000                  Group II                 Yes                    No
        17005002                 1.870                      1.000                  Group II                 Yes                    No
        17027580                 1.393                      2.000                   Group I                 No                     No
        16844812                 1.870                      1.000                  Group II                 Yes                    No
        16846271                 1.870                      1.000                  Group II                 Yes                    No
        17034876                 1.870                      1.000                  Group II                 Yes                    No
        16846274                 1.870                      1.000                  Group II                 Yes                    No
        16819384                 1.995                      2.000                  Group II                 Yes                    No
        16819386                 1.995                      2.000                  Group II                 Yes                    No
        16819387                 1.995                      2.000                  Group II                 Yes                    No
        16798786                 1.870                      2.000                  Group II                 Yes                    No
        17005017                 1.870                      2.000                  Group II                 Yes                    No
        17077047                 1.995                      2.000                  Group II                 Yes                    No
        16790921                 1.870                      2.000                  Group II                 Yes                    No
        16798237                 1.870                      1.000                  Group II                 Yes                    No
        17014731                 1.870                      1.000                  Group II                 Yes                    No
        16973931                 1.870                      1.000                  Group II                 Yes                    No
        16778645                 1.870                      2.000                  Group II                 Yes                    No
        16847987                 1.870                      1.000                  Group II                 Yes                    No
        16847988                 1.870                      1.000                  Group II                 Yes                    No
        17014741                 1.870                      1.000                  Group II                 Yes                    No
        17014749                 1.995                      2.000                  Group II                 Yes                    No
        16807276                 1.870                      1.000                  Group II                 Yes                    No
        17075794                 1.870                      1.000                   Group I                 No                     No
        16973943                 1.870                      2.000                  Group II                 Yes                    No
        16973944                 1.995                      2.000                  Group II                 Yes                    No
        16847990                 1.870                      1.000                  Group II                 Yes                    No
        16798257                 1.870                      1.000                  Group II                 Yes                    No
        17014750                 1.870                      1.000                  Group II                 Yes                    No
        17014752                 1.518                      2.000                   Group I                 No                     No
        17078636                 1.870                      2.000                  Group II                 Yes                    No
        16973954                 1.870                      1.000                  Group II                 Yes                    No
        16839985                 1.870                      1.000                  Group II                 Yes                    No
        16859589                 1.870                      1.000                  Group II                 Yes                    No
        17060524                 1.870                      1.000                   Group I                 No                     No
        17060527                 1.870                      1.000                  Group II                 Yes                    No
        16852325                 1.870                      1.000                  Group II                 Yes                    No
        17014767                 1.995                      2.000                  Group II                 Yes                    No
        16798270                 1.870                      1.000                  Group II                 Yes                    No
        16813859                 1.870                      1.000                   Group I                 No                     No
        16719089                 1.870                      1.000                   Group I                 No                     No
        16973964                 1.870                      1.000                  Group II                 Yes                    No
        16839991                 0.133                      1.000                   Group I                 No                     No
        17000219                 1.870                      1.000                  Group II                 Yes                    No
        17060530                 1.870                      1.000                   Group I                 No                     No
        17060531                 1.870                      1.000                   Group I                 No                     No
        16852970                 1.870                      1.000                  Group II                 Yes                    No
        16852971                 1.870                      1.000                  Group II                 Yes                    No
        16849248                 1.870                      1.000                  Group II                 Yes                    No
        16970910                 1.870                      1.000                  Group II                 Yes                    No
        16970913                 1.870                      1.000                   Group I                 No                     No
        17060533                 1.870                      1.000                  Group II                 Yes                    No
        17066322                 2.370                      2.000                  Group II                 Yes                    No
        17055470                 1.995                      2.000                  Group II                 Yes                    No
        17055471                 1.995                      2.000                  Group II                 Yes                    No
        17055472                 1.995                      2.000                  Group II                 Yes                    No
        16980512                 1.870                      1.000                  Group II                 Yes                    No
        17055475                 1.995                      2.000                  Group II                 Yes                    No
        16839250                 0.430                      1.000                   Group I                 No                     No
        17055478                 1.995                      2.000                  Group II                 Yes                    No
        17043895                 2.370                      2.000                  Group II                 Yes                    No
        16839257                 1.870                      1.000                  Group II                 Yes                    No
        17008989                 1.870                      1.000                  Group II                 Yes                    No
        16835695                 1.870                      2.000                  Group II                 Yes                    No
        17022052                 1.870                      1.000                  Group II                 Yes                    No
        17022059                 1.870                      1.000                  Group II                 Yes                    No
        17055481                 1.870                      1.000                  Group II                 Yes                    No
        16965214                 0.430                      1.000                   Group I                 No                     No
        16839260                 1.870                      1.000                  Group II                 Yes                    No
        17066339                 2.370                      2.000                  Group II                 Yes                    No
        17027865                 1.870                      1.000                  Group II                 Yes                    No
        16970658                 2.370                      2.000                  Group II                 Yes                    No
        17055489                 1.870                      1.000                  Group II                 Yes                    No
        17027868                 1.870                      1.000                  Group II                 Yes                    No
        16839266                 1.870                      1.000                  Group II                 Yes                    No
        16674597                 1.870                      2.000                   Group I                 No                     No
        17066344                 1.518                      2.000                   Group I                 No                     No
        17027870                 1.870                      1.000                  Group II                 Yes                    No
        17066346                 1.995                      2.000                   Group I                 No                     No
        16857412                 1.870                      1.000                  Group II                 Yes                    No
        17066348                 1.995                      2.000                   Group I                 No                     No
        17066349                 1.995                      2.000                  Group II                 Yes                    No
        17027875                 1.870                      1.000                  Group II                 Yes                    No
        16826966                 1.870                      1.000                  Group II                 Yes                    No
        16978731                 1.870                      1.000                  Group II                 Yes                    No
        16835398                 2.370                      2.000                  Group II                 Yes                    No
        16978736                 1.870                      1.000                  Group II                 Yes                    No
        16844471                 1.995                      2.000                  Group II                 Yes                    No
        16835723                 1.870                      1.000                  Group II                 Yes                    No
        16729372                 1.870                      1.000                  Group II                 Yes                    No
        17088933                 0.913                      1.000                   Group I                 No                     No
        16729377                 1.870                      1.000                   Group I                 No                     No
        17066351                 1.995                      2.000                   Group I                 No                     No
        17066352                 1.995                      2.000                  Group II                 Yes                    No
        17066353                 1.995                      2.000                   Group I                 No                     No
        16852816                 1.870                      1.000                  Group II                 Yes                    No
        16819364                 1.995                      2.000                  Group II                 Yes                    No
        17013019                 1.870                      1.000                  Group II                 Yes                    No
        16973920                 1.995                      2.000                  Group II                 Yes                    No
        17075773                 1.870                      1.000                  Group II                 Yes                    No
        17066316                 1.620                      2.000                   Group I                 No                     No
        17066317                 1.870                      2.000                  Group II                 Yes                    No
        16845802                 1.393                      2.000                   Group I                 No                     No
        17048177                 1.870                      1.000                  Group II                 Yes                    No
        16981235                 1.870                      1.000                  Group II                 Yes                    No
        17043885                 1.870                      2.000                  Group II                 Yes                    No
        17027847                 1.870                      1.000                  Group II                 Yes                    No
        16970384                 1.870                      1.000                  Group II                 Yes                    No
        17022044                 1.393                      1.000                   Group I                 No                     No
        17011194                 1.870                      1.000                  Group II                 Yes                    No
        16813805                 1.870                      1.000                  Group II                 Yes                    No
        16973915                 1.870                      1.000                  Group II                 Yes                    No
        16798227                 1.870                      1.000                  Group II                 Yes                    No
        16798228                 1.870                      1.000                  Group II                 Yes                    No
        17014720                 1.870                      1.000                  Group II                 Yes                    No
        17014728                 2.370                      2.000                   Group I                 No                     No
        17014729                 1.870                      2.000                  Group II                 Yes                    No
        17043851                 1.393                      2.000                   Group I                 No                     No
        17043852                 1.870                      2.000                   Group I                 No                     No
        16981205                 1.870                      1.000                  Group II                 Yes                    No
        16839219                 1.870                      1.000                   Group I                 No                     No
        16809499                 1.123                      1.000                   Group I                 No                     No
        17022012                 1.870                      1.000                  Group II                 Yes                    No
        17022018                 1.870                      1.000                  Group II                 Yes                    No
        17011169                 1.870                      1.000                  Group II                 Yes                    No
        16963072                 1.870                      1.000                  Group II                 Yes                    No
        16826913                 1.870                      1.000                  Group II                 Yes                    No
        16770788                 0.683                      1.000                   Group I                 No                     No
        16968880                 1.870                      1.000                  Group II                 Yes                    No
        17002422                 1.870                      1.000                   Group I                 No                     No
        17011172                 1.160                      1.000                   Group I                 No                     No
        17022028                 1.870                      2.000                  Group II                 Yes                    No
        16826924                 1.870                      1.000                  Group II                 Yes                    No
        16780918                 0.553                      1.000                   Group I                 No                     No
        16839193                 1.870                      1.000                  Group II                 Yes                    No
        16693393                 0.750                      1.000                   Group I                 No                     No
        16981187                 1.870                      1.000                  Group II                 Yes                    No
        16839194                 1.870                      1.000                   Group I                 No                     No
        17077123                 1.995                      2.000                  Group II                 Yes                    No
        16857340                 1.870                      1.000                  Group II                 Yes                    No
        16857343                 1.870                      1.000                  Group II                 Yes                    No
        16980464                 1.870                      1.000                  Group II                 Yes                    No
        16980465                 1.870                      1.000                  Group II                 Yes                    No
        16980466                 1.870                      1.000                   Group I                 No                     No
        16980467                 1.870                      1.000                  Group II                 Yes                    No
        17043838                 1.870                      2.000                  Group II                 Yes                    No
        17043839                 2.370                      2.000                  Group II                 Yes                    No
        16835637                 1.393                      2.000                   Group I                 No                     No
        16775049                 1.870                      1.000                   Group I                 No                     No
        16968851                 1.870                      1.000                  Group II                 Yes                    No
        17011147                 1.393                      1.000                   Group I                 No                     No
        17000293                 1.870                      1.000                  Group II                 Yes                    No
        17043840                 1.870                      2.000                  Group II                 Yes                    No
        17043845                 1.870                      2.000                  Group II                 Yes                    No
        17043848                 1.870                      2.000                  Group II                 Yes                    No
        16963056                 1.870                      1.000                  Group II                 Yes                    No
        17011152                 1.870                      1.000                  Group II                 Yes                    No
        17011153                 1.870                      1.000                  Group II                 Yes                    No
        17011154                 1.393                      1.000                   Group I                 No                     No
        17048035                 1.870                      1.000                  Group II                 Yes                    No
        16819503                 1.870                      1.000                  Group II                 Yes                    No
        16844299                 1.870                      1.000                  Group II                 Yes                    No
        16968763                 1.870                      2.000                  Group II                 Yes                    No
        16968764                 1.870                      2.000                  Group II                 Yes                    No
        17011057                 1.870                      1.000                  Group II                 Yes                    No
        17056066                 1.870                      1.000                  Group II                 Yes                    No
        16770670                 1.995                      2.000                  Group II                 Yes                    No
        17027719                 1.870                      1.000                  Group II                 Yes                    No
        16823976                 1.870                      1.000                  Group II                 Yes                    No
        16809397                 1.995                      2.000                  Group II                 Yes                    No
        16968777                 1.393                      1.000                   Group I                 No                     No
        16801406                 1.870                      1.000                  Group II                 Yes                    No
        17056076                 1.870                      1.000                  Group II                 Yes                    No
        16978904                 1.870                      1.000                  Group II                 Yes                    No
        16978905                 1.870                      1.000                  Group II                 Yes                    No
        16994945                 1.870                      1.000                  Group II                 Yes                    No
        17002323                 1.870                      1.000                  Group II                 Yes                    No
        16981122                 1.870                      2.000                  Group II                 Yes                    No
        17056083                 1.870                      1.000                  Group II                 Yes                    No
        17048065                 1.870                      1.000                  Group II                 Yes                    No
        16981127                 1.870                      1.000                  Group II                 Yes                    No
        16823994                 0.703                      1.000                   Group I                 No                     No
        16681758                 1.870                      1.000                  Group II                 Yes                    No
        17088783                 1.613                      2.000                   Group I                 No                     No
        16994950                 2.370                      2.000                  Group II                 Yes                    No
        16994954                 2.370                      2.000                  Group II                 Yes                    No
        16994956                 1.870                      1.000                  Group II                 Yes                    No
        16968795                 1.870                      2.000                  Group II                 Yes                    No
        16994959                 1.870                      1.000                  Group II                 Yes                    No
        17011088                 2.370                      2.000                  Group II                 Yes                    No
        16981130                 1.870                      1.000                   Group I                 No                     No
        16405824                 2.370                      2.000                  Group II                 Yes                    No
        16845704                 1.995                      2.000                  Group II                 Yes                    No
        16681760                 1.870                      1.000                  Group II                 Yes                    No
        16826835                 1.870                      1.000                  Group II                 Yes                    No
        16686057                 1.870                      1.000                  Group II                 Yes                    No
        17088791                 1.870                      2.000                   Group I                 No                     No
        16994961                 1.870                      1.000                  Group II                 Yes                    No
        16994965                 1.870                      1.000                  Group II                 Yes                    No
        16798946                 1.870                      1.000                  Group II                 Yes                    No
        16994969                 1.870                      1.000                  Group II                 Yes                    No
        17021217                 1.870                      1.000                  Group II                 Yes                    No
        17027755                 1.870                      1.000                  Group II                 Yes                    No
        16981145                 1.870                      1.000                  Group II                 Yes                    No
        17048087                 1.870                      1.000                  Group II                 Yes                    No
        16835593                 1.870                      1.000                  Group II                 Yes                    No
        16994973                 1.870                      1.000                  Group II                 Yes                    No
        17002357                 0.963                      1.000                   Group I                 No                     No
        16981150                 1.870                      1.000                  Group II                 Yes                    No
        17027761                 1.870                      1.000                  Group II                 Yes                    No
        16981151                 1.870                      1.000                  Group II                 Yes                    No
        16980424                 1.870                      1.000                  Group II                 Yes                    No
        16826857                 1.870                      1.000                  Group II                 Yes                    No
        16978940                 1.870                      1.000                  Group II                 Yes                    No
        16994981                 1.870                      1.000                  Group II                 Yes                    No
        16994984                 1.870                      1.000                  Group II                 Yes                    No
        16965122                 1.870                      1.000                  Group II                 Yes                    No
        16980434                 1.870                      1.000                  Group II                 Yes                    No
        16845732                 1.393                      1.000                   Group I                 No                     No
        17027776                 1.870                      1.000                  Group II                 Yes                    No
        16994993                 1.870                      1.000                  Group II                 Yes                    No
        16978956                 1.870                      1.000                  Group II                 Yes                    No
        16994996                 1.870                      1.000                  Group II                 Yes                    No
        17077103                 1.995                      2.000                  Group II                 Yes                    No
        17077108                 1.995                      2.000                   Group I                 No                     No
        16980446                 1.870                      1.000                  Group II                 Yes                    No
        16980449                 1.870                      2.000                  Group II                 Yes                    No
        16981179                 1.870                      1.000                  Group II                 Yes                    No
        17077114                 1.995                      2.000                  Group II                 Yes                    No
        17077117                 1.995                      2.000                   Group I                 No                     No
        16845750                 1.870                      2.000                  Group II                 Yes                    No
        16965147                 2.370                      2.000                  Group II                 Yes                    No
        16965148                 1.870                      1.000                  Group II                 Yes                    No
        16809334                 1.995                      2.000                  Group II                 Yes                    No
        17088703                 1.870                      1.000                  Group II                 Yes                    No
        17088705                 1.870                      1.000                  Group II                 Yes                    No
        16788731                 1.870                      1.000                  Group II                 Yes                    No
        17078587                 1.870                      1.000                  Group II                 Yes                    No
        17011007                 1.870                      1.000                  Group II                 Yes                    No
        16835501                 1.870                      1.000                  Group II                 Yes                    No
        16823920                 1.518                      2.000                   Group I                 No                     No
        17088712                 1.870                      1.000                  Group II                 Yes                    No
        17088714                 1.870                      1.000                  Group II                 Yes                    No
        17088717                 1.870                      1.000                  Group II                 Yes                    No
        16984761                 1.870                      1.000                  Group II                 Yes                    No
        17048000                 1.995                      2.000                  Group II                 Yes                    No
        17048001                 1.995                      2.000                   Group I                 No                     No
        17048004                 1.995                      2.000                  Group II                 Yes                    No
        17048007                 1.995                      2.000                  Group II                 Yes                    No
        16770632                 1.870                      1.000                   Group I                 No                     No
        17088720                 1.870                      1.000                  Group II                 Yes                    No
        16823933                 1.995                      2.000                  Group II                 Yes                    No
        16968731                 1.870                      1.000                  Group II                 Yes                    No
        16835522                 1.995                      1.000                   Group I                 No                     No
        16984780                 1.870                      1.000                  Group II                 Yes                    No
        16968744                 1.870                      1.000                  Group II                 Yes                    No
        16968745                 1.870                      1.000                  Group II                 Yes                    No
        16788765                 3.495                      1.000                  Group II                 Yes                    No
        16968748                 1.870                      1.000                  Group II                 Yes                    No
        17000184                 1.870                      1.000                  Group II                 Yes                    No
        16809379                 1.870                      1.000                  Group II                 Yes                    No
        17000190                 1.870                      1.000                  Group II                 Yes                    No
        16984798                 1.870                      1.000                  Group II                 Yes                    No
        17048032                 0.420                      1.000                   Group I                 No                     No
        17130514                 1.870                      2.000                   Group I                 No                     No
        17130515                 1.870                      2.000                  Group II                 Yes                    No
        17130517                 1.870                      2.000                  Group II                 Yes                    No
        16803652                 1.870                      2.000                   Group I                 No                     No
        17057594                 1.240                      1.000                   Group I                 No                     No
        16856686                 1.870                      1.000                  Group II                 Yes                    No
        17130522                 1.870                      2.000                  Group II                 Yes                    No
        17130523                 1.870                      2.000                  Group II                 Yes                    No
        17021109                 1.870                      1.000                  Group II                 Yes                    No
        16968698                 2.370                      2.000                  Group II                 Yes                    No
        16981032                 1.870                      2.000                  Group II                 Yes                    No
        16978822                 1.870                      1.000                  Group II                 Yes                    No
        17088698                 1.393                      2.000                   Group I                 No                     No
        16979556                 1.870                      1.000                  Group II                 Yes                    No
        16835499                 1.870                      1.000                  Group II                 Yes                    No
        16978833                 1.870                      1.000                  Group II                 Yes                    No
        16732004                 1.870                      1.000                  Group II                 Yes                    No
        16732007                 1.870                      1.000                  Group II                 Yes                    No
        16852911                 1.870                      1.000                  Group II                 Yes                    No
        16785034                 1.870                      1.000                  Group II                 Yes                    No
        16785035                 1.870                      1.000                  Group II                 Yes                    No
        16785038                 1.870                      1.000                  Group II                 Yes                    No
        16826755                 1.870                      1.000                  Group II                 Yes                    No
        16819466                 1.870                      1.000                  Group II                 Yes                    No
        17065411                 1.870                      1.000                  Group II                 Yes                    No
        16839079                 0.623                      1.000                   Group I                 No                     No
        16978852                 1.870                      2.000                  Group II                 Yes                    No
        16979581                 1.870                      1.000                  Group II                 Yes                    No
        17021141                 1.870                      1.000                  Group II                 Yes                    No
        17002270                 1.870                      1.000                  Group II                 Yes                    No
        17077009                 1.995                      2.000                  Group II                 Yes                    No
        16849202                 1.870                      1.000                  Group II                 Yes                    No
        16729813                 1.870                      1.000                  Group II                 Yes                    No
        17027688                 1.870                      1.000                  Group II                 Yes                    No
        16845646                 1.870                      1.000                  Group II                 Yes                    No
        17077017                 1.995                      2.000                  Group II                 Yes                    No
        16981081                 1.870                      1.000                   Group I                 No                     No
        16981083                 2.370                      1.000                  Group II                 Yes                    No
        16819499                 1.870                      1.000                  Group II                 Yes                    No
        17021166                 1.870                      1.000                  Group II                 Yes                    No
        16980360                 1.870                      1.000                   Group I                 No                     No
        16978881                 1.870                      1.000                  Group II                 Yes                    No
        17005130                 1.870                      1.000                  Group II                 Yes                    No
        17021170                 1.870                      1.000                  Group II                 Yes                    No
        17021173                 1.870                      1.000                  Group II                 Yes                    No
        17021175                 0.823                      1.000                   Group I                 No                     No
        17077034                 1.995                      2.000                  Group II                 Yes                    No
        16980376                 1.870                      1.000                  Group II                 Yes                    No
        16852967                 1.240                      1.000                   Group I                 No                     No
        16845677                 1.870                      1.000                  Group II                 Yes                    No
        17005144                 2.870                      1.000                  Group II                 Yes                    No
        17077041                 1.995                      2.000                  Group II                 Yes                    No
        17078561                 1.870                      1.000                  Group II                 Yes                    No
        16813777                 1.870                      1.000                  Group II                 Yes                    No
        16984736                 1.870                      1.000                  Group II                 Yes                    No
        16973887                 1.995                      2.000                  Group II                 Yes                    No
        17000137                 2.370                      2.000                  Group II                 Yes                    No
        17014697                 1.870                      2.000                   Group I                 No                     No
        17000141                 2.370                      2.000                  Group II                 Yes                    No
        16973898                 1.870                      1.000                   Group I                 No                     No
        17000148                 1.870                      1.000                   Group I                 No                     No
        16991394                 0.370                      1.000                   Group I                 No                     No
        16856694                 1.870                      1.000                  Group II                 Yes                    No
        16856697                 1.830                      1.000                   Group I                 No                     No
        17075755                 1.870                      1.000                  Group II                 Yes                    No
        16859537                 1.870                      1.000                  Group II                 Yes                    No
        16853005                 1.870                      1.000                  Group II                 Yes                    No
        16714741                 1.870                      1.000                  Group II                 Yes                    No
        17088700                 1.870                      1.000                  Group II                 Yes                    No
        17057561                 1.870                      1.000                  Group II                 Yes                    No
        16849364                 1.393                      1.000                   Group I                 No                     No
        16847908                 1.870                      1.000                  Group II                 Yes                    No
        16856656                 1.870                      1.000                  Group II                 Yes                    No
        16856661                 1.870                      1.000                  Group II                 Yes                    No
        16857392                 1.393                      2.000                   Group I                 No                     No
        17057579                 1.870                      1.000                   Group I                 No                     No
        16857396                 1.870                      1.000                  Group II                 Yes                    No
        16856667                 1.870                      1.000                  Group II                 Yes                    No
        16803648                 1.995                      2.000                  Group II                 Yes                    No
        16859509                 1.870                      1.000                   Group I                 No                     No
        16849387                 1.870                      1.000                  Group II                 Yes                    No
        16798836                 1.870                      2.000                  Group II                 Yes                    No
        16978813                 1.870                      1.000                  Group II                 Yes                    No
        16771251                 1.870                      1.000                  Group II                 Yes                    No
        16809248                 1.995                      2.000                   Group I                 No                     No
        16852179                 1.870                      1.000                  Group II                 Yes                    No
        16984662                 1.870                      1.000                  Group II                 Yes                    No
        16809250                 1.995                      2.000                  Group II                 Yes                    No
        16809254                 1.518                      2.000                   Group I                 No                     No
        16823836                 1.870                      1.000                   Group I                 No                     No
        16984672                 1.393                      1.000                   Group I                 No                     No
        16852192                 1.870                      1.000                   Group I                 No                     No
        16968646                 2.370                      2.000                  Group II                 Yes                    No
        16835432                 1.870                      1.000                  Group II                 Yes                    No
        16809277                 0.910                      1.000                   Group I                 No                     No
        17027602                 1.870                      1.000                  Group II                 Yes                    No
        16819400                 1.995                      2.000                   Group I                 No                     No
        16819409                 1.870                      1.000                  Group II                 Yes                    No
        16979514                 1.870                      1.000                  Group II                 Yes                    No
        16968663                 1.870                      2.000                  Group II                 Yes                    No
        16968669                 1.870                      1.000                  Group II                 Yes                    No
        17027614                 1.870                      1.000                  Group II                 Yes                    No
        16826700                 1.870                      1.000                  Group II                 Yes                    No
        16981007                 0.830                      1.000                   Group I                 No                     No
        16981009                 1.870                      1.000                  Group II                 Yes                    No
        16770578                 1.870                      1.000                  Group II                 Yes                    No
        16728385                 0.803                      1.000                   Group I                 No                     No
        17002220                 1.870                      1.000                  Group II                 Yes                    No
        17027639                 1.870                      1.000                  Group II                 Yes                    No
        17055992                 0.953                      1.000                   Group I                 No                     No
        17047978                 2.120                      1.000                  Group II                 Yes                    No
        16851417                 1.870                      1.000                  Group II                 Yes                    No
        16973783                 1.870                      1.000                  Group II                 Yes                    No
        16973784                 1.870                      1.000                  Group II                 Yes                    No
        16778496                 1.870                      1.000                  Group II                 Yes                    No
        17033420                 1.518                      2.000                   Group I                 No                     No
        17033428                 1.995                      2.000                   Group I                 No                     No
        16680158                 1.518                      1.000                   Group I                 No                     No
        16973755                 1.870                      2.000                  Group II                 Yes                    No
        16981776                 1.870                      1.000                  Group II                 Yes                    No
        16973759                 1.870                      1.000                  Group II                 Yes                    No
        17033430                 1.995                      2.000                  Group II                 Yes                    No
        16962980                 1.870                      1.000                  Group II                 Yes                    No
        16839867                 1.870                      1.000                  Group II                 Yes                    No
        17021939                 1.870                      2.000                  Group II                 Yes                    No
        16839870                 1.870                      2.000                  Group II                 Yes                    No
        16847891                 1.870                      1.000                   Group I                 No                     No
        16859474                 1.870                      1.000                   Group I                 No                     No
        17021940                 2.370                      2.000                  Group II                 Yes                    No
        17021947                 1.870                      1.000                  Group II                 Yes                    No
        16813745                 1.870                      1.000                  Group II                 Yes                    No
        17059573                 1.870                      1.000                  Group II                 Yes                    No
        16859390                 0.853                      1.000                   Group I                 No                     No
        16981783                 1.870                      1.000                  Group II                 Yes                    No
        17047998                 1.995                      2.000                  Group II                 Yes                    No
        16852228                 1.870                      1.000                  Group II                 Yes                    No
        17021959                 1.870                      1.000                  Group II                 Yes                    No
        17078546                 1.870                      1.000                  Group II                 Yes                    No
        16973860                 1.995                      2.000                  Group II                 Yes                    No
        16859491                 1.870                      1.000                  Group II                 Yes                    No
        16973868                 1.995                      2.000                   Group I                 No                     No
        17000119                 2.370                      2.000                  Group II                 Yes                    No
        17014676                 1.870                      1.000                  Group II                 Yes                    No
        16984723                 1.870                      1.000                  Group II                 Yes                    No
        17000129                 1.870                      2.000                  Group II                 Yes                    No
        16851406                 1.870                      1.000                  Group II                 Yes                    No
        16718162                 1.518                      2.000                   Group I                 No                     No
        17013849                 0.760                      1.000                   Group I                 No                     No
        17059581                 1.870                      1.000                  Group II                 Yes                    No
        16973779                 1.870                      1.000                  Group II                 Yes                    No
        16983122                 1.995                      2.000                  Group II                 Yes                    No
        16983127                 1.870                      1.000                  Group II                 Yes                    No
        17003601                 1.350                      2.000                   Group I                 No                     No
        17003605                 1.870                      2.000                  Group II                 Yes                    No
        17005064                 1.870                      1.000                  Group II                 Yes                    No
        16803427                 1.995                      2.000                  Group II                 Yes                    No
        16983131                 1.995                      2.000                  Group II                 Yes                    No
        16983133                 1.870                      1.000                   Group I                 No                     No
        16983138                 1.870                      1.000                  Group II                 Yes                    No
        16970826                 1.870                      1.000                  Group II                 Yes                    No
        16849166                 1.870                      1.000                  Group II                 Yes                    No
        16704373                 1.870                      1.000                  Group II                 Yes                    No
        16856461                 1.870                      1.000                   Group I                 No                     No
        16849171                 1.870                      1.000                  Group II                 Yes                    No
        16856463                 1.870                      1.000                  Group II                 Yes                    No
        16790858                 0.550                      1.000                   Group I                 No                     No
        16974407                 1.870                      1.000                  Group II                 Yes                    No
        16983159                 1.870                      1.000                  Group II                 Yes                    No
        16807012                 1.870                      1.000                  Group II                 Yes                    No
        17055933                 1.870                      1.000                  Group II                 Yes                    No
        16803457                 1.870                      1.000                  Group II                 Yes                    No
        17047918                 1.103                      2.000                   Group I                 No                     No
        16775561                 1.393                      1.000                   Group I                 No                     No
        17047919                 1.870                      1.000                  Group II                 Yes                    No
        16847734                 1.100                      1.000                   Group I                 No                     No
        16856483                 1.870                      1.000                  Group II                 Yes                    No
        16847738                 1.870                      1.000                  Group II                 Yes                    No
        16970859                 1.870                      1.000                  Group II                 Yes                    No
        16803463                 1.995                      2.000                  Group II                 Yes                    No
        16974422                 1.870                      1.000                  Group II                 Yes                    No
        17055944                 1.870                      1.000                  Group II                 Yes                    No
        16983172                 1.870                      1.000                  Group II                 Yes                    No
        16983173                 1.870                      1.000                  Group II                 Yes                    No
        16790885                 1.870                      2.000                  Group II                 Yes                    No
        16807037                 1.023                      1.000                   Group I                 No                     No
        16803476                 1.870                      1.000                   Group I                 No                     No
        16803477                 1.870                      1.000                   Group I                 No                     No
        16774852                 1.870                      2.000                  Group II                 Yes                    No
        17010952                 1.400                      1.000                   Group I                 No                     No
        16813601                 1.870                      1.000                  Group II                 Yes                    No
        16833203                 1.870                      1.000                  Group II                 Yes                    No
        16803480                 1.870                      1.000                  Group II                 Yes                    No
        17047941                 1.870                      2.000                  Group II                 Yes                    No
        17055960                 1.870                      1.000                  Group II                 Yes                    No
        16839743                 1.393                      1.000                   Group I                 No                     No
        16833211                 1.870                      1.000                  Group II                 Yes                    No
        16680127                 1.870                      1.000                   Group I                 No                     No
        16803491                 1.870                      1.000                  Group II                 Yes                    No
        17047952                 1.870                      1.000                  Group II                 Yes                    No
        17075574                 1.870                      2.000                  Group II                 Yes                    No
        17075578                 1.870                      2.000                  Group II                 Yes                    No
        17033401                 1.870                      1.000                  Group II                 Yes                    No
        17010975                 1.870                      1.000                  Group II                 Yes                    No
        17010977                 1.393                      1.000                   Group I                 No                     No
        17010978                 1.870                      1.000                  Group II                 Yes                    No
        17010979                 1.870                      1.000                  Group II                 Yes                    No
        16721855                 1.870                      1.000                  Group II                 Yes                    No
        16973730                 1.870                      1.000                  Group II                 Yes                    No
        17078419                 1.870                      1.000                  Group II                 Yes                    No
        16974463                 1.870                      1.000                  Group II                 Yes                    No
        16974467                 1.870                      1.000                  Group II                 Yes                    No
        17010980                 1.870                      1.000                  Group II                 Yes                    No
        16813635                 1.190                      1.000                   Group I                 No                     No
        17078392                 1.870                      1.000                  Group II                 Yes                    No
        16965691                 1.870                      1.000                   Group I                 No                     No
        16851351                 1.870                      1.000                  Group II                 Yes                    No
        17033394                 1.870                      1.000                  Group II                 Yes                    No
        17052267                 1.205                      1.000                   Group I                 No                     No
        16968530                 1.870                      1.000                  Group II                 Yes                    No
        16835325                 1.870                      1.000                  Group II                 Yes                    No
        16823744                 1.870                      1.000                  Group II                 Yes                    No
        17042805                 5.043                      1.500                   Group I                 No                     No
        16835335                 1.870                      2.000                   Group I                 No                     No
        16835338                 1.870                      1.000                  Group II                 Yes                    No
        16851382                 1.870                      1.000                  Group II                 Yes                    No
        16823769                 1.393                      1.000                   Group I                 No                     No
        16968562                 1.870                      1.000                  Group II                 Yes                    No
        16846207                 1.870                      1.000                  Group II                 Yes                    No
        17002111                 1.870                      2.000                  Group II                 Yes                    No
        17034819                 1.870                      1.000                  Group II                 Yes                    No
        16835366                 1.870                      1.000                  Group II                 Yes                    No
        16978706                 1.870                      1.000                  Group II                 Yes                    No
        17002125                 2.370                      2.000                  Group II                 Yes                    No
        17002127                 1.870                      2.000                  Group II                 Yes                    No
        16819334                 1.870                      1.000                  Group II                 Yes                    No
        16846227                 1.430                      1.000                   Group I                 No                     No
        17002130                 1.870                      1.000                  Group II                 Yes                    No
        17002131                 1.870                      1.000                  Group II                 Yes                    No
        17002133                 1.870                      2.000                  Group II                 Yes                    No
        16968596                 1.870                      1.000                  Group II                 Yes                    No
        16846235                 1.870                      2.000                  Group II                 Yes                    No
        16661965                 1.870                      1.000                  Group II                 Yes                    No
        16979450                 1.870                      1.000                  Group II                 Yes                    No
        16978727                 1.870                      1.000                  Group II                 Yes                    No
        16826640                 1.870                      1.000                  Group II                 Yes                    No
        16729755                 1.870                      1.000                  Group II                 Yes                    No
        17005054                 1.393                      1.000                   Group I                 No                     No
        16844453                 1.870                      1.000                  Group II                 Yes                    No
        16684076                 1.870                      2.000                  Group II                 Yes                    No
        16692099                 1.870                      1.000                  Group II                 Yes                    No
        17011210                 1.393                      1.000                   Group I                 No                     No
        15999358                 1.995                      1.000                   Group I                 No                     No
        17011215                 1.870                      1.000                   Group I                 No                     No
        17000363                 0.783                      1.000                   Group I                 No                     No
        17051931                 1.870                      1.000                  Group II                 Yes                    No
        16835712                 1.995                      2.000                  Group II                 Yes                    No
        16963125                 1.870                      1.000                  Group II                 Yes                    No
        16970417                 1.870                      1.000                  Group II                 Yes                    No
        17051831                 1.995                      2.000                   Group I                 No                     No
        17051833                 1.995                      2.000                   Group I                 No                     No
        17051835                 1.995                      2.000                  Group II                 Yes                    No
        17060584                 0.750                      1.000                   Group I                 No                     No
        17051839                 1.995                      2.000                  Group II                 Yes                    No
        16852388                 1.870                      1.000                  Group II                 Yes                    No
        16968833                 1.870                      1.000                  Group II                 Yes                    No
        16968834                 1.870                      1.000                  Group II                 Yes                    No
        16968835                 1.870                      1.000                  Group II                 Yes                    No
        17011127                 1.870                      1.000                  Group II                 Yes                    No
        16984974                 1.870                      1.000                  Group II                 Yes                    No
        17003204                 1.870                      1.000                  Group II                 Yes                    No
        17000370                 1.250                      1.000                   Group I                 No                     No
        17003209                 1.870                      1.000                  Group II                 Yes                    No
        17048210                 1.870                      1.000                  Group II                 Yes                    No
        17055507                 1.995                      2.000                  Group II                 Yes                    No
        17060691                 1.870                      1.000                   Group I                 No                     No
        16835720                 1.870                      1.000                  Group II                 Yes                    No
        16970423                 1.870                      1.000                  Group II                 Yes                    No
        17021279                 1.870                      1.000                  Group II                 Yes                    No
        16849330                 1.870                      1.000                  Group II                 Yes                    No
        16965161                 1.870                      1.000                  Group II                 Yes                    No
        16965162                 1.870                      1.000                  Group II                 Yes                    No
        16980476                 2.370                      2.000                  Group II                 Yes                    No
        16980478                 2.370                      2.000                  Group II                 Yes                    No
        16965171                 1.870                      2.000                  Group II                 Yes                    No
        16849356                 1.870                      1.000                  Group II                 Yes                    No
        17011115                 1.870                      1.000                  Group II                 Yes                    No
        17033468                 1.020                      1.000                   Group I                 No                     No
        16968600                 1.870                      1.000                  Group II                 Yes                    No
        16809229                 1.870                      1.000                  Group II                 Yes                    No
        16984647                 1.870                      1.000                  Group II                 Yes                    No
        17078486                 1.870                      1.000                  Group II                 Yes                    No
        16984654                 1.870                      1.000                  Group II                 Yes                    No
        16970655                 1.870                      1.000                  Group II                 Yes                    No
        16990258                 1.870                      1.000                  Group II                 Yes                    No
        16859110                 1.518                      2.000                   Group I                 No                     No
        16991848                 2.370                      2.000                  Group II                 Yes                    No
        16835304                 1.870                      2.000                   Group I                 No                     No
        16731942                 1.870                      1.000                  Group II                 Yes                    No
        16851337                 1.870                      1.000                  Group II                 Yes                    No
        16731945                 1.870                      1.000                  Group II                 Yes                    No
        17033376                 1.870                      1.000                  Group II                 Yes                    No
        16974385                 1.870                      1.000                  Group II                 Yes                    No
        16784927                 1.870                      1.000                  Group II                 Yes                    No
        16974388                 1.870                      1.000                  Group II                 Yes                    No
        17113525                 1.870                      1.000                  Group II                 Yes                    No
        17013735                 1.870                      1.000                  Group II                 Yes                    No
        16991806                 1.995                      2.000                  Group II                 Yes                    No
        17013741                 1.870                      1.000                  Group II                 Yes                    No
        17013746                 1.870                      1.000                   Group I                 No                     No
        16991812                 1.995                      2.000                  Group II                 Yes                    No
        16985253                 1.870                      1.000                  Group II                 Yes                    No
        16991817                 1.870                      1.000                  Group II                 Yes                    No
        17033358                 0.213                      1.000                   Group I                 No                     No
        17078372                 1.870                      1.000                  Group II                 Yes                    No
        16968502                 1.870                      2.000                  Group II                 Yes                    No
        16985271                 1.870                      1.000                  Group II                 Yes                    No
        16968506                 1.870                      2.000                  Group II                 Yes                    No
        16776942                 1.143                      0.000                   Group I                 No                     No
        16968508                 1.870                      1.000                   Group I                 No                     No
        16838990                 1.870                      1.000                   Group I                 No                     No
        16980984                 1.870                      1.000                  Group II                 Yes                    No
        17009310                -0.397                      1.000                   Group I                 No                     No
        17009314                 1.393                      1.000                   Group I                 No                     No
        16859293                 1.870                      1.000                  Group II                 Yes                    No
        17052212                 1.870                      1.000                  Group II                 Yes                    No
        16983106                 1.995                      2.000                  Group II                 Yes                    No
        16983107                 2.120                      1.000                  Group II                 Yes                    No
        16856426                 1.870                      1.000                  Group II                 Yes                    No
        16852868                 1.393                      1.000                   Group I                 No                     No
        16978791                 1.870                      1.000                  Group II                 Yes                    No
        17005040                 1.870                      1.000                  Group II                 Yes                    No
        17005049                 1.870                      1.000                  Group II                 Yes                    No
        16983115                 1.995                      2.000                  Group II                 Yes                    No
        16970803                 1.870                      1.000                  Group II                 Yes                    No
        16983117                 1.870                      1.000                  Group II                 Yes                    No
        16844852                 1.870                      1.000                  Group II                 Yes                    No
        17042477                 1.870                      1.000                   Group I                 No                     No
        17042479                 2.370                      2.000                  Group II                 Yes                    No
        16706864                 1.870                      1.000                  Group II                 Yes                    No
        17053331                 1.870                      1.000                  Group II                 Yes                    No
        17060621                 1.870                      1.000                  Group II                 Yes                    No
        17053334                 1.870                      1.000                  Group II                 Yes                    No
        17042480                 1.870                      1.000                  Group II                 Yes                    No
        17060625                 1.870                      1.000                  Group II                 Yes                    No
        17042481                 2.370                      2.000                  Group II                 Yes                    No
        16965610                 1.870                      1.000                  Group II                 Yes                    No
        16980921                 1.870                      1.000                  Group II                 Yes                    No
        16985214                 1.870                      1.000                  Group II                 Yes                    No
        16778341                 1.393                      1.000                   Group I                 No                     No
        17060626                 1.870                      1.000                  Group II                 Yes                    No
        16844406                 1.870                      1.000                   Group I                 No                     No
        17042489                 2.370                      2.000                  Group II                 Yes                    No
        17014868                 1.870                      1.000                   Group I                 No                     No
        17078743                 1.870                      1.000                  Group II                 Yes                    No
        16813959                 1.870                      1.000                  Group II                 Yes                    No
        16979089                 1.393                      1.000                   Group I                 No                     No
        17060633                 1.870                      1.000                  Group II                 Yes                    No
        17060637                 1.870                      1.000                  Group II                 Yes                    No
        17034474                 1.870                      1.000                  Group II                 Yes                    No
        17014872                 1.870                      1.000                  Group II                 Yes                    No
        17014873                 1.870                      1.000                  Group II                 Yes                    No
        16788904                 1.870                      1.000                  Group II                 Yes                    No
        16979098                 1.870                      1.000                  Group II                 Yes                    No
        17014881                 1.870                      1.000                  Group II                 Yes                    No
        16813975                 1.870                      1.000                  Group II                 Yes                    No
        16813978                 1.995                      2.000                  Group II                 Yes                    No
        17053361                 1.870                      2.000                  Group II                 Yes                    No
        17051908                 1.870                      1.000                  Group II                 Yes                    No
        17051909                 1.870                      1.000                  Group II                 Yes                    No
        16791136                 1.870                      1.000                  Group II                 Yes                    No
        16848004                 1.393                      1.000                   Group I                 No                     No
        17053375                 1.870                      1.000                  Group II                 Yes                    No
        16844442                 1.518                      2.000                   Group I                 No                     No
        16963107                 1.870                      1.000                  Group II                 Yes                    No
        16798789                 1.870                      1.000                  Group II                 Yes                    No
        17055885                 1.870                      1.000                  Group II                 Yes                    No
        16980925                 1.870                      1.000                  Group II                 Yes                    No
        16965618                 0.923                      1.000                   Group I                 No                     No
        16839664                 4.620                      2.000                   Group I                 No                     No
        17013717                 1.870                      2.000                  Group II                 Yes                    No
        16814269                 1.870                      1.000                  Group II                 Yes                    No
        16985224                 1.870                      1.000                  Group II                 Yes                    No
        16985226                 1.870                      1.000                  Group II                 Yes                    No
        16846280                 1.870                      1.000                  Group II                 Yes                    No
        17034887                 1.870                      1.000                  Group II                 Yes                    No
        16849118                 1.870                      1.000                  Group II                 Yes                    No
        17027599                 1.870                      1.000                  Group II                 Yes                    No
        16819394                 1.518                      2.000                   Group I                 No                     No
        16849124                 1.870                      1.000                  Group II                 Yes                    No
        16790805                 1.240                      1.000                   Group I                 No                     No
        16844838                 1.870                      1.000                  Group II                 Yes                    No
        16718886                 1.870                      1.000                  Group II                 Yes                    No
        17021075                 1.870                      1.000                  Group II                 Yes                    No
        17065354                 1.870                      1.000                   Group I                 No                     No
        16847691                 3.370                      1.000                  Group II                 Yes                    No
        16814271                 1.870                      1.000                  Group II                 Yes                    No
        16838950                 1.870                      1.000                  Group II                 Yes                    No
        17059469                 1.870                      1.000                   Group I                 No                     No
        17042473                 2.370                      2.000                  Group II                 Yes                    No
        17034455                 1.393                      1.000                   Group I                 No                     No
        17034456                 1.393                      1.000                   Group I                 No                     No
        17042476                 2.370                      2.000                  Group II                 Yes                    No
        16798348                 1.870                      1.000                  Group II                 Yes                    No
        16767893                 1.870                      1.000                  Group II                 Yes                    No
        17053313                 1.870                      1.000                   Group I                 No                     No
        17034441                 1.870                      1.000                  Group II                 Yes                    No
        17042461                 1.870                      2.000                  Group II                 Yes                    No
        17042462                 1.870                      2.000                  Group II                 Yes                    No
        17042463                 1.870                      1.000                  Group II                 Yes                    No
        17042465                 1.870                      2.000                  Group II                 Yes                    No
        17042467                 1.870                      2.000                  Group II                 Yes                    No
        17034449                 1.393                      1.000                   Group I                 No                     No
        17042469                 2.370                      2.000                  Group II                 Yes                    No
        16813936                 1.870                      1.000                  Group II                 Yes                    No
        17042470                 1.870                      2.000                  Group II                 Yes                    No
        17042471                 1.870                      2.000                  Group II                 Yes                    No
        17042472                 1.870                      2.000                  Group II                 Yes                    No
        17016298                 1.870                      1.000                   Group I                 No                     No
        17016299                 1.870                      1.000                  Group II                 Yes                    No
        16707010                 1.870                      1.000                  Group II                 Yes                    No
        16650154                 1.870                      2.000                  Group II                 Yes                    No
        16974204                 1.995                      2.000                  Group II                 Yes                    No
        17016274                 1.870                      1.000                  Group II                 Yes                    No
        17014819                 1.870                      1.000                  Group II                 Yes                    No
        16853107                 1.870                      2.000                  Group II                 Yes                    No
        17016278                 1.870                      2.000                  Group II                 Yes                    No
        17016279                 2.370                      2.000                  Group II                 Yes                    No
        16798321                 1.995                      2.000                  Group II                 Yes                    No
        16778721                 1.870                      1.000                  Group II                 Yes                    No
        16798328                 1.995                      2.000                  Group II                 Yes                    No
        17016285                 1.870                      2.000                  Group II                 Yes                    No
        17016286                 2.370                      2.000                  Group II                 Yes                    No
        16859651                 1.870                      1.000                  Group II                 Yes                    No
        17033703                 1.870                      1.000                  Group II                 Yes                    No
        17033709                 1.870                      1.000                  Group II                 Yes                    No
        17042458                 2.370                      2.000                  Group II                 Yes                    No
        16680436                 1.870                      1.000                  Group II                 Yes                    No
        16859105                 1.870                      1.000                  Group II                 Yes                    No
        16990246                 1.870                      1.000                  Group II                 Yes                    No
        16809762                 1.870                      1.000                  Group II                 Yes                    No
        17003416                 1.870                      1.000                  Group II                 Yes                    No
        17065195                 1.870                      1.000                   Group I                 No                     No
        16990235                 1.870                      1.000                  Group II                 Yes                    No
        16809770                 1.870                      1.000                  Group II                 Yes                    No
        16835936                 1.870                      1.000                  Group II                 Yes                    No
        16851976                 1.870                      1.000                  Group II                 Yes                    No
        17065181                 1.870                      1.000                  Group II                 Yes                    No
        17065156                 1.518                      2.000                   Group I                 No                     No
        17065157                 1.518                      2.000                   Group I                 No                     No
        16790614                 1.870                      1.000                   Group I                 No                     No
        16775311                 1.393                      1.000                   Group I                 No                     No
        17065169                 5.120                      1.000                   Group I                 No                     No
        16963317                 1.870                      1.000                  Group II                 Yes                    No
        16809742                 1.870                      1.000                  Group II                 Yes                    No
        16611653                 1.995                      1.000                   Group I                 No                     No
        17065155                 1.995                      2.000                   Group I                 No                     No
        17065135                 1.995                      2.000                  Group II                 Yes                    No
        17034680                 2.370                      2.000                  Group II                 Yes                    No
        17065137                 1.995                      2.000                  Group II                 Yes                    No
        17060850                 1.995                      1.000                   Group I                 No                     No
        16853358                 1.870                      1.000                  Group II                 Yes                    No
        17065120                 1.518                      2.000                   Group I                 No                     No
        17042690                 1.870                      1.000                  Group II                 Yes                    No
        17034672                 1.893                      2.000                   Group I                 No                     No
        16844612                 1.870                      1.000                  Group II                 Yes                    No
        17034676                 2.370                      2.000                  Group II                 Yes                    No
        16672655                 1.870                      2.000                  Group II                 Yes                    No
        16853366                 1.870                      1.000                  Group II                 Yes                    No
        16979298                 1.870                      1.000                  Group II                 Yes                    No
        17065132                 1.518                      2.000                   Group I                 No                     No
        17016494                 1.870                      1.000                  Group II                 Yes                    No
        16853324                 1.870                      1.000                  Group II                 Yes                    No
        16684208                 1.995                      2.000                  Group II                 Yes                    No
        16979263                 1.870                      1.000                  Group II                 Yes                    No
        17060814                 1.995                      1.000                  Group II                 Yes                    No
        17034651                 1.393                      2.000                   Group I                 No                     No
        17034652                 2.120                      1.000                  Group II                 Yes                    No
        16853342                 0.660                      1.000                   Group I                 No                     No
        16781172                 1.870                      1.000                  Group II                 Yes                    No
        17042679                 0.173                      1.000                   Group I                 No                     No
        16781176                 1.870                      1.000                  Group II                 Yes                    No
        16806859                 1.870                      2.000                   Group I                 No                     No
        17065119                 1.995                      2.000                   Group I                 No                     No
        17042682                 1.870                      1.000                  Group II                 Yes                    No
        16767346                 1.870                      1.000                  Group II                 Yes                    No
        16764908                 1.870                      1.000                   Group I                 No                     No
        16772805                 1.870                      1.000                  Group II                 Yes                    No
        16764992                 1.870                      1.000                  Group II                 Yes                    No
        16765008                 1.870                      1.000                  Group II                 Yes                    No
        16775731                 1.300                      1.000                   Group I                 No                     No
        16767392                 1.870                      1.000                   Group I                 No                     No
        16766938                 1.870                      1.000                  Group II                 Yes                    No
        16775840                 1.870                      1.000                  Group II                 Yes                    No
        16775846                 1.870                      1.000                  Group II                 Yes                    No
        16776334                 1.080                      1.000                   Group I                 No                     No
        16728116                 1.870                      1.000                  Group II                 Yes                    No
        17155780                 1.518                      2.000                   Group I                 No                     No
        17155790                 1.995                      2.000                  Group II                 Yes                    No
        17155792                 1.995                      2.000                  Group II                 Yes                    No
        17155789                 1.995                      2.000                  Group II                 Yes                    No
        17148479                 1.995                      2.000                  Group II                 Yes                    No
        17148505                 1.995                      2.000                  Group II                 Yes                    No
        17148523                 1.995                      2.000                  Group II                 Yes                    No
        16201165                 1.870                      2.000                  Group II                 Yes                    No
        16662821                 1.870                      1.000                   Group I                 No                     No
        16686335                 1.870                      1.000                  Group II                 Yes                    No
        16728198                 1.870                      1.000                  Group II                 Yes                    No
        16803158                 0.843                      1.000                   Group I                 No                     No
        16805684                 1.870                      1.000                   Group I                 No                     No
        16834874                 1.870                      1.000                  Group II                 Yes                    No
        16834928                 1.870                      1.000                  Group II                 Yes                    No
        16838545                 1.393                      1.000                   Group I                 No                     No
        16843946                 1.870                      1.000                  Group II                 Yes                    No
        16970301                 1.870                      1.000                  Group II                 Yes                    No
        16970334                 1.870                      1.000                  Group II                 Yes                    No
        16980281                 1.870                      1.000                  Group II                 Yes                    No
        16989889                 1.870                      1.000                  Group II                 Yes                    No
        16989986                 2.815                      1.000                   Group I                 No                     No
        16990989                 1.870                      1.000                  Group II                 Yes                    No
        16991073                 1.870                      1.000                   Group I                 No                     No
        16991093                 1.870                      1.000                  Group II                 Yes                    No
        16994581                 1.393                      1.000                   Group I                 No                     No
        16994873                 1.870                      1.000                  Group II                 Yes                    No
        17001451                 1.870                      1.000                  Group II                 Yes                    No
        17001485                 1.870                      1.000                  Group II                 Yes                    No
        17003057                 1.870                      1.000                  Group II                 Yes                    No
        17012527                 1.870                      1.000                  Group II                 Yes                    No
        17012540                -0.207                      1.000                   Group I                 No                     No
        17013342                 1.870                      1.000                  Group II                 Yes                    No
        17013379                 1.870                      1.000                  Group II                 Yes                    No
        17013389                 1.870                      1.000                  Group II                 Yes                    No
        17013396                 1.870                      1.000                  Group II                 Yes                    No
        17020995                 1.393                      1.000                   Group I                 No                     No
        17021862                 1.870                      1.000                  Group II                 Yes                    No
        17056977                 1.870                      1.000                   Group I                 No                     No
        17057197                 1.870                      1.000                  Group II                 Yes                    No
        17058951                 1.000                      1.000                   Group I                 No                     No
        17060401                 0.963                      1.000                   Group I                 No                     No
        16711103                 1.870                      1.000                   Group I                 No                     No
        16728589                 1.870                      1.000                  Group II                 Yes                    No
        16723657                 1.393                      1.000                   Group I                 No                     No
        16723823                 1.995                      1.000                   Group I                 No                     No
        16728227                 1.393                      1.000                   Group I                 No                     No
        16813644                 1.870                      1.000                  Group II                 Yes                    No
        16813655                 1.870                      1.000                  Group II                 Yes                    No
        16813744                 1.870                      1.000                   Group I                 No                     No
        16813758                 1.870                      1.000                  Group II                 Yes                    No
        16813872                 1.870                      1.000                   Group I                 No                     No
        16859255                 1.870                      1.000                  Group II                 Yes                    No
        16853032                 1.870                      1.000                  Group II                 Yes                    No
        16853085                 1.393                      2.000                   Group I                 No                     No
        16853132                 1.870                      1.000                  Group II                 Yes                    No
        16853386                 1.870                      1.000                   Group I                 No                     No
        16856679                 1.870                      1.000                  Group II                 Yes                    No
        16856816                 1.870                      1.000                  Group II                 Yes                    No
        16857003                 1.870                      1.000                  Group II                 Yes                    No
        16857324                 1.870                      1.000                   Group I                 No                     No
        16857347                 1.870                      1.000                  Group II                 Yes                    No
        16849355                 1.870                      1.000                  Group II                 Yes                    No
        16857420                 1.870                      2.000                  Group II                 Yes                    No
        16857435                 1.870                      1.000                  Group II                 Yes                    No
        16857494                 1.870                      1.000                  Group II                 Yes                    No
        16857496                 1.870                      1.000                  Group II                 Yes                    No
        16857573                 1.870                      1.000                  Group II                 Yes                    No
        16857580                 1.870                      1.000                  Group II                 Yes                    No
        16849577                 1.870                      1.000                  Group II                 Yes                    No
        16851184                 1.870                      1.000                  Group II                 Yes                    No
        16851270                 2.370                      2.000                  Group II                 Yes                    No
        16851389                 1.870                      1.000                  Group II                 Yes                    No
        16857676                 1.870                      1.000                  Group II                 Yes                    No
        16859115                 1.870                      1.000                  Group II                 Yes                    No
        16859237                 1.870                      1.000                  Group II                 Yes                    No
        16859343                 1.870                      2.000                  Group II                 Yes                    No
        16859472                 1.870                      1.000                  Group II                 Yes                    No
        16859510                 1.870                      1.000                  Group II                 Yes                    No
        16963095                 1.870                      1.000                  Group II                 Yes                    No
        16963238                 1.870                      1.000                  Group II                 Yes                    No
        16851421                 1.870                      1.000                  Group II                 Yes                    No
        16851910                 1.870                      1.000                  Group II                 Yes                    No
        16851917                 1.870                      1.000                  Group II                 Yes                    No
        16852022                 1.870                      1.000                  Group II                 Yes                    No
        16852105                 1.870                      1.000                  Group II                 Yes                    No
        16852146                 1.870                      1.000                  Group II                 Yes                    No
        16852218                 1.870                      1.000                   Group I                 No                     No
        16852368                 1.870                      1.000                  Group II                 Yes                    No
        16852729                 1.870                      1.000                   Group I                 No                     No
        16852995                 1.870                      1.000                  Group II                 Yes                    No
        16981788                 1.870                      1.000                  Group II                 Yes                    No
        16984699                 1.870                      1.000                  Group II                 Yes                    No
        16984728                 1.870                      1.000                  Group II                 Yes                    No
        16984753                 1.870                      1.000                  Group II                 Yes                    No
        16984799                 0.973                      1.000                   Group I                 No                     No
        16984865                 1.870                      1.000                  Group II                 Yes                    No
        16984874                 0.343                      1.000                   Group I                 No                     No
        15655556                 1.870                      1.000                   Group I                 No                     No
        16856495                 1.870                      2.000                   Group I                 No                     No
        16856635                 1.393                      2.000                   Group I                 No                     No
        16670123                 1.870                      1.000                  Group II                 Yes                    No
        16574641                 1.870                      1.000                  Group II                 Yes                    No
        16851198                 1.870                      1.000                  Group II                 Yes                    No
        16846272                 1.870                      1.000                  Group II                 Yes                    No
        16846305                 1.870                      1.000                   Group I                 No                     No
        17033229                 2.370                      2.000                  Group II                 Yes                    No
        16824070                 1.870                      1.000                  Group II                 Yes                    No
        16801501                 1.870                      2.000                   Group I                 No                     No
        16803465                 1.870                      1.000                   Group I                 No                     No
        16789079                 1.870                      2.000                   Group I                 No                     No
        16809409                 1.995                      2.000                  Group II                 Yes                    No
        16778911                 1.870                      2.000                  Group II                 Yes                    No
        16775175                 1.870                      1.000                  Group II                 Yes                    No
        17016601                 1.870                      1.000                  Group II                 Yes                    No
        16771216                 1.870                      1.000                   Group I                 No                     No
        16718135                 1.870                      2.000                   Group I                 No                     No
        16983181                 1.870                      2.000                  Group II                 Yes                    No
        16974105                 1.393                      1.000                   Group I                 No                     No
        16376240                 1.870                      1.000                   Group I                 No                     No
        16692757                 4.620                      2.000                   Group I                 No                     No
        16384090                 1.870                      1.000                  Group II                 Yes                    No
        17171504                 1.995                      2.000                  Group II                 Yes                    No
        17171507                 1.995                      2.000                  Group II                 Yes                    No
        17171512                 1.995                      2.000                  Group II                 Yes                    No
        17171514                 1.995                      2.000                  Group II                 Yes                    No
        17141651                 1.870                      1.000                   Group I                 No                     No
        17141814                 1.870                      1.000                  Group II                 Yes                    No
        17150145                 1.870                      1.000                   Group I                 No                     No
        17148207                 1.393                      1.000                   Group I                 No                     No
        17154203                 1.870                      1.000                  Group II                 Yes                    No
        17154243                 1.393                      1.000                   Group I                 No                     No
        17155305                 1.393                      1.000                   Group I                 No                     No
        17155264                 1.870                      1.000                   Group I                 No                     No
        17148236                 1.870                      1.000                  Group II                 Yes                    No
        17148137                 1.870                      1.000                  Group II                 Yes                    No
        17148268                 1.870                      1.000                   Group I                 No                     No
        17159851                 1.870                      1.000                   Group I                 No                     No
        17159927                 1.870                      1.000                  Group II                 Yes                    No
        17168635                 1.870                      1.000                  Group II                 Yes                    No
        17170477                 4.420                      1.000                   Group I                 No                     No
        17113048                 1.870                      1.000                  Group II                 Yes                    No
        17127987                 1.870                      1.000                  Group II                 Yes                    No
        17127804                 1.393                      1.000                   Group I                 No                     No
        17128045                 0.373                      1.000                   Group I                 No                     No
        17128141                 1.870                      1.000                  Group II                 Yes                    No
        17128187                 1.393                      1.000                   Group I                 No                     No
        17127864                 1.870                      1.000                   Group I                 No                     No
        17128264                 1.870                      1.000                  Group II                 Yes                    No
        17129887                 1.870                      1.000                  Group II                 Yes                    No
        17129924                 1.870                      1.000                   Group I                 No                     No
        17129955                 1.870                      1.000                   Group I                 No                     No
        17129787                 1.870                      1.000                  Group II                 Yes                    No
        17132459                 1.870                      1.000                  Group II                 Yes                    No
        17132544                 1.870                      1.000                  Group II                 Yes                    No
        17132570                 0.210                      1.000                   Group I                 No                     No
        17132571                 1.870                      1.000                  Group II                 Yes                    No
        17132580                 1.870                      1.000                  Group II                 Yes                    No
        17132635                 1.870                      1.000                   Group I                 No                     No
        17141722                 1.870                      1.000                  Group II                 Yes                    No
        17075185                 1.870                      1.000                  Group II                 Yes                    No
        17074960                 1.870                      1.000                   Group I                 No                     No
        17076352                 1.870                      1.000                  Group II                 Yes                    No
        17076452                 1.870                      1.000                  Group II                 Yes                    No
        17076459                 1.870                      1.000                  Group II                 Yes                    No
        17076365                 1.870                      1.000                   Group I                 No                     No
        17076509                 1.870                      1.000                  Group II                 Yes                    No
        17076601                 1.870                      1.000                  Group II                 Yes                    No
        17077698                 1.200                      1.000                   Group I                 No                     No
        17077702                 1.870                      1.000                  Group II                 Yes                    No
        17077723                 1.870                      1.000                   Group I                 No                     No
        17077775                 1.870                      1.000                  Group II                 Yes                    No
        17077817                 1.870                      1.000                  Group II                 Yes                    No
        17088291                 1.870                      1.000                  Group II                 Yes                    No
        17088354                 1.393                      1.000                   Group I                 No                     No
        17088249                 1.870                      1.000                  Group II                 Yes                    No
        17064711                 1.870                      1.000                  Group II                 Yes                    No
        17064717                 1.870                      1.000                  Group II                 Yes                    No
        17064722                 1.870                      1.000                  Group II                 Yes                    No
        17064702                 1.393                      1.000                   Group I                 No                     No
        17064930                 1.870                      1.000                   Group I                 No                     No
        17066030                 1.870                      1.000                  Group II                 Yes                    No
        17112899                 1.870                      1.000                  Group II                 Yes                    No
        17104587                 1.393                      1.000                   Group I                 No                     No
        17066050                 1.870                      1.000                  Group II                 Yes                    No
        17065923                 1.870                      1.000                  Group II                 Yes                    No
        17075018                 1.870                      1.000                   Group I                 No                     No
        17075030                 1.870                      1.000                  Group II                 Yes                    No
        17075043                 1.870                      1.000                  Group II                 Yes                    No
        17075080                 1.870                      1.000                  Group II                 Yes                    No
        17074933                 1.870                      1.000                   Group I                 No                     No
        17074939                 1.870                      1.000                  Group II                 Yes                    No
        17088701                 1.870                      1.000                   Group I                 No                     No
        17088959                 0.823                      1.000                   Group I                 No                     No
        17089048                 1.340                      1.000                   Group I                 No                     No
        17113393                 1.420                      1.000                   Group I                 No                     No
        17128613                 1.893                      2.000                   Group I                 No                     No
        17075826                 1.870                      1.000                  Group II                 Yes                    No
        17076899                 1.870                      1.000                  Group II                 Yes                    No
        17078178                 1.870                      1.000                  Group II                 Yes                    No
        17078201                 1.870                      1.000                  Group II                 Yes                    No
        17078318                 1.870                      1.000                  Group II                 Yes                    No
        17078579                 1.393                      1.000                   Group I                 No                     No
        17078632                 1.870                      2.000                  Group II                 Yes                    No
        16718064                 0.873                      1.000                   Group I                 No                     No
        16695692                 1.450                      1.000                   Group I                 No                     No
        16697311                 1.870                      1.000                   Group I                 No                     No
        16681126                 0.603                      1.000                   Group I                 No                     No
        16681171                 1.870                      1.000                  Group II                 Yes                    No
        15892542                 1.870                      1.000                   Group I                 No                     No
        16684027                 0.533                      1.000                   Group I                 No                     No
        16665531                 1.870                      2.000                  Group II                 Yes                    No
        16665923                 1.870                      1.000                   Group I                 No                     No
        16672909                 1.250                      1.000                   Group I                 No                     No
        16641299                 1.870                      2.000                  Group II                 Yes                    No
        16648707                 1.393                      1.000                   Group I                 No                     No
        16628995                 1.870                      1.000                  Group II                 Yes                    No
        17048086                 1.870                      1.000                   Group I                 No                     No
        17051888                 1.870                      1.000                  Group II                 Yes                    No
        17051899                 3.370                      2.000                  Group II                 Yes                    No
        17051936                 1.870                      1.000                  Group II                 Yes                    No
        17052148                 2.870                      1.000                  Group II                 Yes                    No
        17052161                 1.870                      1.000                  Group II                 Yes                    No
        17053276                 1.768                      1.000                   Group I                 No                     No
        17053290                 1.870                      1.000                  Group II                 Yes                    No
        17055951                 1.870                      1.000                  Group II                 Yes                    No
        17057756                 1.393                      1.000                   Group I                 No                     No
        17057861                 1.870                      1.000                  Group II                 Yes                    No
        17059294                 1.870                      1.000                  Group II                 Yes                    No
        17059410                 1.870                      1.000                  Group II                 Yes                    No
        17059476                 1.870                      1.000                  Group II                 Yes                    No
        17060783                 1.870                      1.000                  Group II                 Yes                    No
        17065264                 1.870                      1.000                  Group II                 Yes                    No
        17066389                 1.870                      1.000                  Group II                 Yes                    No
        17066513                 1.870                      1.000                  Group II                 Yes                    No
        16985207                 1.870                      1.000                  Group II                 Yes                    No
        16985230                 1.870                      1.000                  Group II                 Yes                    No
        16990161                 1.870                      1.000                  Group II                 Yes                    No
        16990290                 1.870                      1.000                  Group II                 Yes                    No
        16991451                 1.870                      1.000                  Group II                 Yes                    No
        16991471                 1.870                      2.000                  Group II                 Yes                    No
        16991620                 1.870                      1.000                  Group II                 Yes                    No
        16991624                 1.870                      1.000                  Group II                 Yes                    No
        16991630                 1.870                      1.000                  Group II                 Yes                    No
        16994939                 1.870                      1.000                   Group I                 No                     No
        16994953                 1.870                      1.000                  Group II                 Yes                    No
        16995112                 1.870                      1.000                  Group II                 Yes                    No
        16995217                 1.870                      2.000                  Group II                 Yes                    No
        16995366                 1.870                      1.000                  Group II                 Yes                    No
        17000210                 1.870                      1.000                  Group II                 Yes                    No
        17000416                 1.870                      2.000                  Group II                 Yes                    No
        17002334                 1.870                      1.000                  Group II                 Yes                    No
        17003261                 1.870                      2.000                  Group II                 Yes                    No
        17011196                 1.870                      1.000                  Group II                 Yes                    No
        17011225                 2.370                      2.000                  Group II                 Yes                    No
        17011286                 1.393                      1.000                   Group I                 No                     No
        17012666                 1.870                      1.000                  Group II                 Yes                    No
        17012860                 1.870                      1.000                   Group I                 No                     No
        17012920                 1.870                      1.000                  Group II                 Yes                    No
        17012983                 1.870                      1.000                  Group II                 Yes                    No
        17013485                 1.870                      1.000                   Group I                 No                     No
        17013489                 1.870                      1.000                   Group I                 No                     No
        17013563                 1.870                      1.000                  Group II                 Yes                    No
        17013594                 1.870                      2.000                  Group II                 Yes                    No
        17013853                 1.870                      1.000                  Group II                 Yes                    No
        17014963                 1.870                      1.000                   Group I                 No                     No
        17014998                 1.870                      1.000                  Group II                 Yes                    No
        17015159                 2.370                      2.000                  Group II                 Yes                    No
        17016288                 1.870                      1.000                  Group II                 Yes                    No
        17016527                 1.870                      1.000                   Group I                 No                     No
        17021066                 1.870                      1.000                  Group II                 Yes                    No
        17021139                 1.870                      1.000                  Group II                 Yes                    No
        17021160                 1.870                      1.000                  Group II                 Yes                    No
        17021294                 1.190                      1.000                   Group I                 No                     No
        17021943                 1.870                      2.000                  Group II                 Yes                    No
        17022181                 1.393                      1.000                   Group I                 No                     No
        17022185                 1.870                      1.000                  Group II                 Yes                    No
        17022264                 1.870                      1.000                   Group I                 No                     No
        17027584                 1.870                      1.000                  Group II                 Yes                    No
        17027708                 1.870                      1.000                  Group II                 Yes                    No
        17033177                 1.870                      1.000                  Group II                 Yes                    No
        17033250                 1.870                      1.000                  Group II                 Yes                    No
        17033283                 1.870                      1.000                  Group II                 Yes                    No
        17033364                 1.870                      1.000                  Group II                 Yes                    No
        17034538                 1.870                      2.000                  Group II                 Yes                    No
        17034659                 2.370                      2.000                  Group II                 Yes                    No
        17034761                 1.870                      1.000                  Group II                 Yes                    No
        17034793                 1.060                      1.000                   Group I                 No                     No
        17042406                 1.870                      1.000                  Group II                 Yes                    No
        17042414                 1.870                      1.000                  Group II                 Yes                    No
        17042459                 2.370                      2.000                  Group II                 Yes                    No
        17042563                 1.870                      1.000                  Group II                 Yes                    No
        17042719                 1.870                      1.000                  Group II                 Yes                    No
        17042815                 1.870                      1.000                  Group II                 Yes                    No
        17043826                 1.870                      1.000                  Group II                 Yes                    No
        17043837                 1.893                      2.000                   Group I                 No                     No
        17043872                 1.870                      2.000                  Group II                 Yes                    No
        17044015                 0.800                      1.000                   Group I                 No                     No
        17044124                 1.870                      1.000                  Group II                 Yes                    No
        16965132                 0.750                      1.000                   Group I                 No                     No
        16965320                 1.870                      1.000                  Group II                 Yes                    No
        16965330                 1.870                      1.000                  Group II                 Yes                    No
        16965368                 1.870                      1.000                  Group II                 Yes                    No
        16965438                 1.870                      1.000                  Group II                 Yes                    No
        16965545                 1.870                      1.000                  Group II                 Yes                    No
        16968357                 1.870                      1.000                  Group II                 Yes                    No
        16968686                 1.870                      2.000                  Group II                 Yes                    No
        16968696                 1.870                      1.000                  Group II                 Yes                    No
        16970477                 1.870                      1.000                  Group II                 Yes                    No
        16970485                 1.870                      1.000                  Group II                 Yes                    No
        16970618                 1.870                      1.000                  Group II                 Yes                    No
        16970847                 1.870                      1.000                  Group II                 Yes                    No
        16970959                 1.870                      1.000                  Group II                 Yes                    No
        16973767                 1.870                      1.000                  Group II                 Yes                    No
        16973794                 1.870                      1.000                  Group II                 Yes                    No
        16973806                 1.870                      1.000                  Group II                 Yes                    No
        16973902                 1.870                      1.000                  Group II                 Yes                    No
        16973956                 1.870                      1.000                  Group II                 Yes                    No
        16974227                 1.870                      2.000                  Group II                 Yes                    No
        16974340                 1.870                      1.000                  Group II                 Yes                    No
        16974401                 2.120                      1.000                  Group II                 Yes                    No
        16974465                 2.120                      1.000                  Group II                 Yes                    No
        16974475                 1.870                      1.000                  Group II                 Yes                    No
        16978685                 1.870                      1.000                  Group II                 Yes                    No
        16978750                 2.870                      1.000                  Group II                 Yes                    No
        16978908                 1.870                      1.000                  Group II                 Yes                    No
        16979114                 1.870                      1.000                  Group II                 Yes                    No
        16979176                 1.870                      1.000                  Group II                 Yes                    No
        16979205                 1.870                      1.000                  Group II                 Yes                    No
        16979227                 1.870                      1.000                  Group II                 Yes                    No
        16979292                 1.870                      2.000                  Group II                 Yes                    No
        16979306                 1.870                      1.000                  Group II                 Yes                    No
        16980491                 1.870                      1.000                  Group II                 Yes                    No
        16980687                 1.870                      2.000                  Group II                 Yes                    No
        16980761                 1.870                      2.000                  Group II                 Yes                    No
        16980789                 1.870                      1.000                  Group II                 Yes                    No
        16981014                 1.870                      1.000                  Group II                 Yes                    No
        16981029                 1.870                      1.000                  Group II                 Yes                    No
        16981342                 1.870                      1.000                  Group II                 Yes                    No
        16981482                 1.870                      1.000                  Group II                 Yes                    No
        16840011                 1.870                      1.000                  Group II                 Yes                    No
        16840148                 1.870                      1.000                   Group I                 No                     No
        16840186                 1.870                      1.000                  Group II                 Yes                    No
        16840278                 1.870                      1.000                  Group II                 Yes                    No
        16844295                 1.870                      2.000                  Group II                 Yes                    No
        16844314                 1.870                      1.000                  Group II                 Yes                    No
        16844721                 1.870                      1.000                  Group II                 Yes                    No
        16845594                 1.870                      1.000                  Group II                 Yes                    No
        16845707                 1.870                      1.000                  Group II                 Yes                    No
        16845774                 1.870                      1.000                  Group II                 Yes                    No
        16845892                 1.870                      1.000                  Group II                 Yes                    No
        16846190                 1.870                      1.000                  Group II                 Yes                    No
        16847604                 1.870                      1.000                  Group II                 Yes                    No
        16847609                 1.870                      1.000                  Group II                 Yes                    No
        16847704                 1.870                      1.000                  Group II                 Yes                    No
        16847868                 1.870                      1.000                  Group II                 Yes                    No
        16847991                 1.870                      1.000                  Group II                 Yes                    No
        16848012                 1.870                      1.000                  Group II                 Yes                    No
        16848063                 1.870                      1.000                   Group I                 No                     No
        16849031                 1.870                      1.000                  Group II                 Yes                    No
        16849236                 1.870                      1.000                  Group II                 Yes                    No
        16849286                 1.393                      1.000                   Group I                 No                     No
        16849313                 1.870                      1.000                  Group II                 Yes                    No
        16832780                 2.370                      2.000                  Group II                 Yes                    No
        16835345                 1.870                      1.000                  Group II                 Yes                    No
        16835361                 1.870                      1.000                  Group II                 Yes                    No
        16835401                 1.870                      1.000                  Group II                 Yes                    No
        16835481                 1.870                      2.000                  Group II                 Yes                    No
        16835613                 1.393                      1.000                   Group I                 No                     No
        16835738                 1.140                      1.000                   Group I                 No                     No
        16835824                 1.870                      1.000                  Group II                 Yes                    No
        16835870                 1.870                      1.000                  Group II                 Yes                    No
        16838873                 1.870                      1.000                  Group II                 Yes                    No
        16839137                 1.870                      1.000                  Group II                 Yes                    No
        16839188                 1.393                      1.000                   Group I                 No                     No
        16839852                 1.870                      1.000                  Group II                 Yes                    No
        16819373                 3.823                      2.000                   Group I                 No                     No
        16819397                 0.843                      1.000                   Group I                 No                     No
        16819425                 1.870                      1.000                  Group II                 Yes                    No
        16819553                 1.870                      1.000                  Group II                 Yes                    No
        16819641                 1.870                      1.000                  Group II                 Yes                    No
        16823742                 1.870                      1.000                   Group I                 No                     No
        16823893                 1.870                      1.000                   Group I                 No                     No
        16823980                 1.870                      2.000                   Group I                 No                     No
        16824026                 1.870                      1.000                  Group II                 Yes                    No
        16824159                 1.870                      1.000                  Group II                 Yes                    No
        16826804                 1.870                      2.000                  Group II                 Yes                    No
        16826805                 1.870                      1.000                   Group I                 No                     No
        16826849                 1.870                      1.000                  Group II                 Yes                    No
        16826908                 1.870                      1.000                  Group II                 Yes                    No
        16814187                 1.870                      1.000                  Group II                 Yes                    No
        16819212                 1.870                      1.000                  Group II                 Yes                    No
        16819278                 1.870                      2.000                  Group II                 Yes                    No
        16819279                 1.393                      1.000                   Group I                 No                     No
        16806809                 1.393                      1.000                   Group I                 No                     No
        16806829                 1.870                      1.000                   Group I                 No                     No
        16806954                 1.870                      1.000                  Group II                 Yes                    No
        16806992                 1.870                      1.000                  Group II                 Yes                    No
        16807183                 1.870                      1.000                  Group II                 Yes                    No
        16807251                 1.870                      1.000                  Group II                 Yes                    No
        16807279                 1.870                      1.000                   Group I                 No                     No
        16807305                 1.200                      2.000                   Group I                 No                     No
        16807349                 1.870                      1.000                   Group I                 No                     No
        16809653                 1.870                      1.000                  Group II                 Yes                    No
        16809671                 1.393                      1.000                   Group I                 No                     No
        16809829                 1.870                      1.000                  Group II                 Yes                    No
        16801614                 0.990                      1.000                   Group I                 No                     No
        16801642                 1.870                      1.000                  Group II                 Yes                    No
        16803512                 1.870                      1.000                  Group II                 Yes                    No
        16798799                 1.870                      1.000                   Group I                 No                     No
        16801513                 1.870                      1.000                  Group II                 Yes                    No
        16798268                 1.870                      1.000                  Group II                 Yes                    No
        16798635                 1.870                      1.000                  Group II                 Yes                    No
        16798206                 1.130                      1.000                   Group I                 No                     No
        16790918                 1.870                      1.000                  Group II                 Yes                    No
        16791062                 1.870                      1.000                  Group II                 Yes                    No
        16789037                 1.870                      1.000                   Group I                 No                     No
        16789086                 0.940                      1.000                   Group I                 No                     No
        16790388                 3.370                      1.000                  Group II                 Yes                    No
        16790417                 1.870                      1.000                  Group II                 Yes                    No
        16790616                 1.870                      1.000                  Group II                 Yes                    No
        16781210                 1.870                      2.000                  Group II                 Yes                    No
        16781323                 1.870                      2.000                  Group II                 Yes                    No
        16784784                 1.240                      1.000                   Group I                 No                     No
        16784980                 1.870                      1.000                   Group I                 No                     No
        16786199                 1.870                      2.000                  Group II                 Yes                    No
        16786228                 1.870                      2.000                  Group II                 Yes                    No
        16788554                 1.870                      1.000                   Group I                 No                     No
        16788598                 1.870                      1.000                  Group II                 Yes                    No
        16788647                 1.870                      1.000                  Group II                 Yes                    No
        16788727                 1.870                      1.000                  Group II                 Yes                    No
        16777114                 1.870                      1.000                   Group I                 No                     No
        16771982                 1.870                      1.000                  Group II                 Yes                    No
        16770800                 1.870                      1.000                   Group I                 No                     No
        16774944                 2.120                      2.000                  Group II                 Yes                    No
        16768047                 0.980                      1.000                   Group I                 No                     No
        16768354                 1.870                      1.000                  Group II                 Yes                    No
        16729896                 1.870                      1.000                  Group II                 Yes                    No
        16731785                 1.030                      1.000                   Group I                 No                     No
        16731813                 1.870                      1.000                  Group II                 Yes                    No
        16731953                 1.870                      1.000                  Group II                 Yes                    No
        16729579                 1.870                      1.000                  Group II                 Yes                    No
        16765326                 1.393                      1.000                   Group I                 No                     No
        16721969                 1.870                      1.000                   Group I                 No                     No
        16721971                 1.870                      1.000                   Group I                 No                     No
        16704342                 1.393                      1.000                   Group I                 No                     No
        16681413                 1.870                      1.000                   Group I                 No                     No
        16540307                 1.870                      1.000                  Group II                 Yes                    No
        17090584                 1.995                      2.000                  Group II                 Yes                    No
        17090585                 1.995                      2.000                  Group II                 Yes                    No
        17090586                 1.995                      2.000                  Group II                 Yes                    No
        17090587                 1.995                      2.000                  Group II                 Yes                    No
        17090593                 1.995                      2.000                  Group II                 Yes                    No
        17090597                 1.995                      2.000                  Group II                 Yes                    No
        17090599                 1.995                      2.000                  Group II                 Yes                    No
        17090600                 1.995                      2.000                  Group II                 Yes                    No
        17090602                 1.995                      2.000                  Group II                 Yes                    No
        17090603                 1.995                      2.000                   Group I                 No                     No
        17090605                 1.995                      2.000                  Group II                 Yes                    No
        17090606                 1.995                      2.000                  Group II                 Yes                    No
        17090608                 1.995                      2.000                  Group II                 Yes                    No
        17090609                 1.995                      2.000                   Group I                 No                     No
        17090610                 1.995                      2.000                  Group II                 Yes                    No
        17090611                 1.995                      2.000                  Group II                 Yes                    No
        17090612                 1.995                      2.000                   Group I                 No                     No
        17090614                 1.995                      2.000                  Group II                 Yes                    No
        17090615                 1.995                      2.000                   Group I                 No                     No
        17090616                 1.995                      2.000                  Group II                 Yes                    No
        17090617                 1.995                      2.000                  Group II                 Yes                    No
        17090618                 1.995                      2.000                  Group II                 Yes                    No
        17090619                 1.995                      2.000                  Group II                 Yes                    No
        17090621                 1.995                      2.000                  Group II                 Yes                    No
        17090578                 1.995                      2.000                  Group II                 Yes                    No
        17090579                 1.995                      2.000                  Group II                 Yes                    No
        17090580                 1.995                      2.000                  Group II                 Yes                    No
        17090581                 1.995                      2.000                  Group II                 Yes                    No
        17090583                 1.995                      2.000                  Group II                 Yes                    No
        17059647                 1.995                      2.000                  Group II                 Yes                    No
        17059654                 1.995                      2.000                  Group II                 Yes                    No
        17059656                 1.995                      2.000                  Group II                 Yes                    No
        17059657                 1.995                      2.000                  Group II                 Yes                    No
        17059659                 1.995                      2.000                  Group II                 Yes                    No
        17059665                 1.518                      2.000                   Group I                 No                     No
        17059670                 1.995                      2.000                  Group II                 Yes                    No
        17059673                 1.995                      2.000                  Group II                 Yes                    No
        17059675                 1.995                      2.000                  Group II                 Yes                    No
        17059677                 1.995                      2.000                  Group II                 Yes                    No
        17059682                 1.995                      2.000                  Group II                 Yes                    No
        17059686                 1.995                      2.000                  Group II                 Yes                    No
        17090569                 1.995                      2.000                  Group II                 Yes                    No
        17090570                 1.995                      2.000                  Group II                 Yes                    No
        17090571                 1.995                      2.000                  Group II                 Yes                    No
        17090573                 1.995                      2.000                  Group II                 Yes                    No
        17090574                 1.995                      2.000                  Group II                 Yes                    No
        17015984                 1.995                      2.000                  Group II                 Yes                    No
        17015985                 1.995                      2.000                  Group II                 Yes                    No
        17015988                 1.995                      2.000                  Group II                 Yes                    No
        17015989                 1.995                      2.000                  Group II                 Yes                    No
        17015970                 1.995                      2.000                  Group II                 Yes                    No
        17015972                 1.995                      2.000                   Group I                 No                     No
        17015976                 1.995                      2.000                  Group II                 Yes                    No
        17015980                 1.995                      2.000                  Group II                 Yes                    No
        17015964                 1.995                      2.000                  Group II                 Yes                    No
        17015965                 1.995                      2.000                  Group II                 Yes                    No
        17015968                 1.995                      2.000                  Group II                 Yes                    No
        17015951                 1.995                      2.000                  Group II                 Yes                    No
        17015954                 1.995                      2.000                  Group II                 Yes                    No
        16966663                 2.018                      2.000                   Group I                 No                     No
        16789095                 1.995                      2.000                  Group II                 Yes                    No
        16789101                 1.995                      2.000                  Group II                 Yes                    No
        16789117                 1.995                      2.000                  Group II                 Yes                    No
        16789124                 1.995                      2.000                  Group II                 Yes                    No
        16789126                 1.995                      2.000                  Group II                 Yes                    No
        16839342                 1.995                      2.000                  Group II                 Yes                    No
        16964633                 1.518                      2.000                   Group I                 No                     No
        16964635                 1.995                      2.000                  Group II                 Yes                    No
        16964917                 1.995                      2.000                  Group II                 Yes                    No
        16964918                 1.995                      2.000                   Group I                 No                     No
        16964919                 1.995                      2.000                  Group II                 Yes                    No
        16964921                 1.995                      2.000                  Group II                 Yes                    No
        16964922                 1.995                      2.000                  Group II                 Yes                    No
        16964925                 1.995                      2.000                  Group II                 Yes                    No
        16964929                 1.995                      2.000                  Group II                 Yes                    No
        16964931                 1.995                      2.000                  Group II                 Yes                    No
        16964934                 1.995                      2.000                  Group II                 Yes                    No
        16964936                 1.995                      2.000                  Group II                 Yes                    No
        16964940                 1.995                      2.000                  Group II                 Yes                    No
        16964944                 1.995                      2.000                   Group I                 No                     No
        16964947                 1.995                      2.000                  Group II                 Yes                    No
        16964949                 1.995                      2.000                  Group II                 Yes                    No
        16964953                 1.995                      2.000                  Group II                 Yes                    No
        16549174                 2.495                      2.000                  Group II                 Yes                    No
        16549176                 2.495                      2.000                   Group I                 No                     No
        16549198                 2.495                      2.000                   Group I                 No                     No
        16549228                 2.495                      2.000                  Group II                 Yes                    No
        16549246                 2.495                      2.000                  Group II                 Yes                    No
        16549111                 2.495                      2.000                  Group II                 Yes                    No
        16770431                 1.995                      2.000                  Group II                 Yes                    No
        16770436                 1.995                      2.000                  Group II                 Yes                    No
        16770441                 1.995                      2.000                  Group II                 Yes                    No
        16770442                 1.995                      2.000                  Group II                 Yes                    No
        16770453                 1.995                      2.000                  Group II                 Yes                    No
        16770462                 1.995                      2.000                  Group II                 Yes                    No
        16770478                 2.495                      2.000                  Group II                 Yes                    No
        16770482                 2.495                      2.000                  Group II                 Yes                    No
        16685373                 2.495                      2.000                  Group II                 Yes                    No
        16685378                 2.995                      2.000                  Group II                 Yes                    No
        16685382                 2.495                      2.000                  Group II                 Yes                    No
        16685405                 2.495                      2.000                  Group II                 Yes                    No
        17043285                 2.370                      2.000                   Group I                 No                     No
        17043286                 1.893                      2.000                   Group I                 No                     No
        17043287                 1.893                      2.000                   Group I                 No                     No
        17043288                 1.893                      2.000                   Group I                 No                     No
        17043290                 1.893                      2.000                   Group I                 No                     No
        17043291                 1.893                      2.000                   Group I                 No                     No
        17043297                 2.370                      2.000                   Group I                 No                     No
        17044150                 2.370                      2.000                   Group I                 No                     No
        17044151                 1.893                      2.000                   Group I                 No                     No
        17044152                 1.893                      2.000                   Group I                 No                     No
        17044154                 2.370                      2.000                   Group I                 No                     No
        17044157                 2.370                      2.000                   Group I                 No                     No
        17044158                 1.893                      2.000                   Group I                 No                     No
        17044159                 1.893                      2.000                   Group I                 No                     No
        17044160                 1.893                      2.000                   Group I                 No                     No
        17044164                 1.893                      2.000                   Group I                 No                     No
        17044167                 2.370                      2.000                  Group II                 Yes                    No
        17044168                 2.370                      2.000                  Group II                 Yes                    No
        17044169                 2.370                      2.000                   Group I                 No                     No
        17044171                 2.370                      2.000                  Group II                 Yes                    No
        17044173                 2.370                      2.000                  Group II                 Yes                    No
        17044175                 1.893                      2.000                   Group I                 No                     No
        17044176                 1.893                      2.000                   Group I                 No                     No
        17044177                 2.370                      2.000                   Group I                 No                     No
        17044179                 2.370                      2.000                  Group II                 Yes                    No
        17044181                 2.370                      2.000                  Group II                 Yes                    No
        17044188                 2.370                      2.000                  Group II                 Yes                    No
        17044190                 2.370                      2.000                  Group II                 Yes                    No
        17044192                 2.370                      2.000                  Group II                 Yes                    No
        17044193                 2.370                      2.000                  Group II                 Yes                    No
        17044194                 2.370                      2.000                   Group I                 No                     No
        17044196                 2.370                      2.000                   Group I                 No                     No
        17044197                 2.370                      2.000                  Group II                 Yes                    No
        17044198                 2.370                      2.000                  Group II                 Yes                    No
        17044202                 2.370                      2.000                  Group II                 Yes                    No
        17044203                 2.370                      2.000                  Group II                 Yes                    No
        17044204                 2.370                      2.000                  Group II                 Yes                    No
        17010310                 2.495                      2.000                   Group I                 No                     No
        16042804                 2.995                      1.000                   Group I                 No                     No
        16007584                 5.610                      1.000                   Group I                 No                     No
        16827098                 2.045                      2.000                   Group I                 No                     No
        16808510                 2.045                      2.000                   Group I                 No                     No
        16809118                 2.045                      2.000                   Group I                 No                     No
        16371331                 1.995                      2.000                   Group I                 No                     No
        16639255                 1.995                      2.000                   Group I                 No                     No
        16639353                 1.995                      2.000                   Group I                 No                     No
        16639413                 1.995                      2.000                   Group I                 No                     No
        16635046                 1.995                      2.000                   Group I                 No                     No
        16639384                 1.995                      2.000                   Group I                 No                     No
        16639419                 1.995                      2.000                   Group I                 No                     No
        16019600                 2.370                      1.000                   Group I                 No                     No
        16019608                 1.393                      1.000                   Group I                 No                     No
        16042899                 2.643                      1.000                   Group I                 No                     No
        16066059                 6.170                      1.000                   Group I                 No                     No
        16019401                 2.870                      1.000                   Group I                 No                     No
        16019483                 3.120                      2.000                   Group I                 No                     No
        16019495                 3.245                      1.000                   Group I                 No                     No
        16019534                 6.170                      1.000                   Group I                 No                     No
        16244518                 1.870                      2.000                  Group II                 Yes                    No
        16007546                 5.360                      1.000                   Group I                 No                     No
        16007547                 5.310                      1.000                   Group I                 No                     No
        16007593                 4.490                      1.000                   Group I                 No                     No
        16007818                 3.620                      2.000                   Group I                 No                     No
        16007856                 2.370                      1.000                   Group I                 No                     No
        16008101                 4.870                      2.000                   Group I                 No                     No
        16008103                 4.870                      2.000                   Group I                 No                     No
        16008136                 4.870                      2.000                   Group I                 No                     No
        16008389                 2.143                      1.000                   Group I                 No                     No
        16008441                 1.393                      1.000                   Group I                 No                     No
        16008456                 1.870                      2.000                   Group I                 No                     No
        16008488                 6.495                      1.000                   Group I                 No                     No
        16008913                 3.620                      1.000                   Group I                 No                     No
        16005546                 2.495                      1.000                   Group I                 No                     No
        16005738                 5.370                      1.000                   Group I                 No                     No
        16005896                 4.143                      1.000                   Group I                 No                     No
        16005986                 3.018                      1.000                   Group I                 No                     No
        16006608                 6.120                      1.000                   Group I                 No                     No
        16006628                 5.133                      1.000                   Group I                 No                     No
        16006956                 4.870                      2.000                   Group I                 No                     No
        16006963                 5.610                      2.000                   Group I                 No                     No
        16006967                 4.393                      2.000                   Group I                 No                     No
        16007143                 2.643                      2.000                   Group I                 No                     No
        16007219                 1.393                      1.000                   Group I                 No                     No
        16007306                 4.840                      1.000                   Group I                 No                     No
        16007353                 4.810                      1.000                   Group I                 No                     No
        16007421                 4.120                      1.000                   Group I                 No                     No
        16626226                 1.348                      0.000                   Group I                 No                     No
        16146829                 4.620                      1.000                   Group I                 No                     No
        16146845                 4.620                      1.000                   Group I                 No                     No
        16846473                 2.495                      2.000                  Group II                 Yes                    No
        16068545                 2.870                      2.000                   Group I                 No                     No
        16068583                 2.870                      2.000                   Group I                 No                     No
        16549131                 2.495                      2.000                  Group II                 Yes                    No
        16146841                 4.620                      1.000                   Group I                 No                     No
        16802019                 1.393                      2.000                   Group I                 No                     No
        16802024                 1.393                      2.000                   Group I                 No                     No
        16840735                 1.995                      2.000                  Group II                 Yes                    No
        16840990                 2.495                      2.000                  Group II                 Yes                    No
        16840992                 1.995                      2.000                  Group II                 Yes                    No
        16841050                 1.995                      2.000                  Group II                 Yes                    No
        16846458                 2.495                      2.000                  Group II                 Yes                    No
        16846467                 2.495                      2.000                   Group I                 No                     No
        16846616                 1.995                      2.000                  Group II                 Yes                    No
        16846652                 1.995                      2.000                   Group I                 No                     No
        16846662                 2.495                      2.000                  Group II                 Yes                    No
        16846669                 1.995                      2.000                  Group II                 Yes                    No
        16846689                 1.995                      2.000                   Group I                 No                     No
        16846742                 1.995                      2.000                  Group II                 Yes                    No
        16846772                 1.995                      2.000                  Group II                 Yes                    No
        16846856                 1.995                      2.000                  Group II                 Yes                    No
        16649313                 2.370                      2.000                  Group II                 Yes                    No




--------------------------------------------------------------------------------




        LOAN_SEQ                   PRODUCT                     AM_TYPE                 PREPAY              PP_DESC              PP_TYPE
  ____________________________________________________________________________________________________________________________________________
        16973804                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16803579                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16778519                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16807148                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16859442                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16962964                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16847865                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16974000                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17055524                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17027903                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17055527                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16819700                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16963152                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17055529                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16835746                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16835747                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16709794                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17022103                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17003238                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17055532                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042597                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16979197                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17034584                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16844524                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16672567                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17000430                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17034594                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16832951                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16853287                10/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17000441                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16770986                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16801716                10/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17013608                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16840316                10/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16965510                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17078217                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16859160                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17128684                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17055786                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16981557                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17113404                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16840321                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17113409                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17078220                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16840328                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17078229                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16859171                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16985126                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16859177                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16847599                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17113411                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033226                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033228                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16778097                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16803643                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16845817                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17130520                 3/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16803367                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16710005                  5/6LIBOR                      ARMS                   Prepay                6MPP                 HARD
        16640581                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16605477                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16706969                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033422                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16970648                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981345                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17003217                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17013825                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17016323                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17021158                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17013650                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033174                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        17033294                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17033429                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17034438                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042468                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16809579                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16849548                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16776281                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16314724                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16540158                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16422796                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 SOFT
        17058812                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17058892                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17058903                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17058910                5/6LIBOR BLN                    ARMS                   Prepay                4MPP                 HARD
        17058934                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17058973                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17059002                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17060297                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        17060329                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17060336                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        17060269                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17054990                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17054995                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17055001                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17055019                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17055042                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17055073                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17054904                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17055151                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17055188                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17055196                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17057066                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17057011                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17051539                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17051615                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17051542                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17051502                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        17051652                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17051711                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                COMBO
        17051554                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17051728                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17051527                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17052744                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17052819                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17052828                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17052752                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17052876                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17052719                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17052910                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        17052919                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17052928                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17054944                5/6LIBOR BLN                    ARMS                   Prepay               24MPP                COMBO
        17043539                  5/6LIBOR                      ARMS                   Prepay               12MPP                 HARD
        17043543                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17047741                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17047751                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17047191                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17047782                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17047196                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17047833                  5/6LIBOR                      ARMS                   Prepay               12MPP                 HARD
        17047899                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17051576                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17043438                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17043319                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17043512                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17043523                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17032737                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17032621                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17032818                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17034235                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17034292                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17034303                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17034324                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17034344                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        17034363                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17034193                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042827                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17020914                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17021010                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17021717                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17021773                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17021812                  5/6LIBOR                      ARMS                   Prepay               12MPP                 HARD
        17021868                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17021878                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17027399                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17027164                7/6LIBOR BLN                    ARMS                    No_PP                0MPP                NO PP
        17027431                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17027483                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17013170                5/6LIBOR BLN                    ARMS                    No_PP                0MPP                NO PP
        17013299                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17013208                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17013337                5/6LIBOR BLN                    ARMS                   Prepay               12MPP                 HARD
        17013345                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17013350                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                COMBO
        17013353                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17013190                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17014440                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17014602                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17014611                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        17016094                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17016043                  5/6LIBOR                      ARMS                   Prepay               24MPP                COMBO
        17016112                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17016116                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17016149                  5/6LIBOR                      ARMS                   Prepay               24MPP                COMBO
        17016156                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17016211                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17016064                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17008815                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17008781                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17008859                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17010819                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17010821                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17010876                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17010910                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17010936                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17012387                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        17012428                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17012441                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16997863                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16997918                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17001422                  7/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17001599                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17002886                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17002914                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17003085                  5/6LIBOR                      ARMS                   Prepay               24MPP                COMBO
        17004493                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17004509                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17004530                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17004545                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                COMBO
        16991039                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                 SOFT
        16991049                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16991072                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16991114                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16991135                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16990978                 7/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16991141                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16994857                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16994907                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16980330                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16982692                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        16982763                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16984200                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16984311                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16989944                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16989963                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16980207                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        16980210                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                 SOFT
        16980317                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16968105                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968001                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17021682                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16970252                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16970147                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                COMBO
        16970279                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        16978535                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16971808                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16971931                  5/6LIBOR                      ARMS                   Prepay               12MPP                 HARD
        16978645                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16965041                  5/6LIBOR                      ARMS                   Prepay               24MPP                COMBO
        16857134                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        16857194                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16858907                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16858974                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16859000                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16912721                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16852508                5/6LIBOR BLN                    ARMS                   Prepay               36MPP                COMBO
        16852509                 7/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16852498                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16847169                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16848828                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16848745                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16851464                  5/6LIBOR                      ARMS                   Prepay               12MPP                 HARD
        16843965                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16845391                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16845338                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16847325                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16838441                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16838509                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16980147                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16834852                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16834866                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16832446                  5/6LIBOR                      ARMS                   Prepay               24MPP                COMBO
        16823339                  5/6LIBOR                      ARMS                   Prepay               12MPP                 HARD
        16825988                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16823496                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16812391                 7/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16818828                  5/6LIBOR                      ARMS                   Prepay               12MPP                 HARD
        16818849                5/6LIBOR BLN                    ARMS                    No_PP                0MPP                NO PP
        16397330                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16803110                  5/6LIBOR                      ARMS                   Prepay               12MPP                 HARD
        16802952                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16801309                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16801182                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16801333                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16798049                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16780567                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16785048                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        16785144                5/6LIBOR BLN                    ARMS                   Prepay                4MPP                 HARD
        16786999                  5/6LIBOR                      ARMS                   Prepay               12MPP                 HARD
        17154645                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16778144                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        17027377                5/6LIBOR BLN                    ARMS                   Prepay               36MPP                COMBO
        17032752                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17032812                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        17034255                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17034208                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17043520                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17047762                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17051595                5/6LIBOR BLN                    ARMS                   Prepay               36MPP                COMBO
        17052800                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17052977                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17055078                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16857237                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16965000                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16965084                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16848900                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16832493                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16780576                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16780588                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16790269                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16798036                5/6LIBOR BLN                    ARMS                   Prepay               24MPP                COMBO
        16776260                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16716232                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16709184                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16697301                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17009060                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17009064                10/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17009044                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16857561                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17027938                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17057583                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17077133                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16970683                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17088722                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17055576                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17113459                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17060538                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17088958                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        17016432                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16688285                2/6LIBOR BLN                    ARMS                   Prepay               24MPP                 HARD
        17148468                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17148508                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17167151                 3/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17167152                  3/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16365915                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17155778                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17167214                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17150071                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17155403                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17151497                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17151502                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17151504                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17151541                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17130569                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17064787                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17064846                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17065949                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17065971                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17075024                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17075056                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17075081                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17075150                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17075242                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17076417                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        17077691                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17077808                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17088379                  5/6LIBOR                      ARMS                   Prepay               12MPP                 HARD
        17112894                5/6LIBOR BLN                    ARMS                    No_PP                0MPP                NO PP
        17104575                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17112981                5/6LIBOR BLN                    ARMS                   Prepay               36MPP                COMBO
        17132591                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17151492                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17059319                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17171516                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17155802                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17155803                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17148515                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17155807                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17148559                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17148510                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16389049                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17077022                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17151516                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17077024                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17151591                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17151596                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17155791                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17128577                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17148495                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17155785                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17001992                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17013576                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17001996                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17078182                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17078185                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17078188                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16991647                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16851140                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17089041                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16851145                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16803924                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17013589                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16851149                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17078194                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16982905                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17078198                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16856952                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16856957                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17059360                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16814175                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16965532                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17059369                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16974283                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980848                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17052102                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033230                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17012900                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17113422                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17113428                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17113429                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17004861                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17052085                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17052087                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17004864                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17052088                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16803950                10/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17052089                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17012886                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16833058                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        17059374                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17078247                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16801875                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17078249                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17059379                  5/1LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        17012911                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17033248                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16824319                 5/6LIBOR IO                    ARMS                   Prepay                5MPP                 HARD
        16991712                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16991717                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16985156                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16980863                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16985157                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980865                 7/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17013657                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17066688                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16980873                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16985167                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17052132                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17052133                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044115                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17004914                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17033264                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17033267                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17033269                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17013668                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17013669                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968404                10/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17057947                 3/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16965574                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16980883                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033273                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16982930                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16991680                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16968355                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16856985                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16856988                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17042614                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17004871                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17052096                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044128                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17016507                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16824341                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033276                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17033278                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17113468                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17076821                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17033279                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16723773                  3/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16979217                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16982944                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16856994                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17042625                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                 HARD
        17009174                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17009178                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16723781                 3/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16995260                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16982959                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                 HARD
        16853300                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16965582                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17078289                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033280                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17016513                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17004930                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033282                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17013680                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17052156                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044138                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17033284                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033285                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16771053                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17013685                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033287                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16824353                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033289                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16851248                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17044140                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17052162                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        17033290                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033291                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17033292                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17009235                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        17033295                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17033296                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16979230                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16819139                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16803993                10/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16979242                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16995281                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16982977                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17034638                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17052064                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17033192                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17016426                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17052068                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17033197                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17013599                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16789088                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                 SOFT
        16856966                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044050                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17009145                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17012875                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17004858                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17012879                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17128564                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16990180                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16981432                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17128565                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981434                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17128567                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980706                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980707                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16981436                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16970584                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16775295                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16963298                  5/6LIBOR                      ARMS                   Prepay                6MPP                 SOFT
        17066520                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17059232                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17066523                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17059234                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17128570                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17059235                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17059236                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17128572                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17128573                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17059239                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16838722                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17128576                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16970590                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17128579                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16981449                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17001926                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17059240                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17059245                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16857601                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17059247                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16985017                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16981453                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17128588                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16981456                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16974169                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16847488                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17013511                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17066546                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16980732                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980733                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16784715                10/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16985028                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980736                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980737                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16974176                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16974179                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17057802                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16801761                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17066550                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16713555                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16713557                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981474                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16838753                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17013534                  7/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16814082                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16814085                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17059276                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16857631                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17078149                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16965442                5/6LIBOR BLN                    ARMS                   Prepay               12MPP                 HARD
        16980751                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17059278                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16974198                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17052010                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17013568                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16968300                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16968303                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17078176                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16985071                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16991638                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16857668                  5/6LIBOR                      ARMS                   Prepay                6MPP                 SOFT
        16965479                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044020                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17089003                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16851106                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16838770                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17059289                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16838773                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        17013550                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17012823                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16824221                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16851114                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17089013                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        17001978                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16801796                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16685699                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        17044017                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17012832                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16847451                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16974137                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16974139                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17011381                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16722260                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16970545                  5/6LIBOR                      ARMS                   Prepay                6MPP                 SOFT
        16809685                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17022203                 5/6LIBOR IO                    ARMS                   Prepay                8MPP                 HARD
        16648583                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16970558                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17022218                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16853293                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16968273                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16798417                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16995168                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17034512                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17014914                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16982860                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16979134                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16979140                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17078808                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17053403                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042557                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17014936                 7/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16819046                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16714965                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16982882                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16982889                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17034542                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17014949                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16979163                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16979165                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17042574                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17014953                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17014955                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16819065                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17000404                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16798468                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042584                  5/6LIBOR                      ARMS                   Prepay                6MPP                 HARD
        16765043                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16781081                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16781085                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16844509                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17014969                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16979188                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17057682                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16995033                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17057685                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16995038                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16995039                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16979001                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16824085                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16824086                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17075838                 7/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16991488                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17042412                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042416                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17012693                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17004675                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17016259                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16979013                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16859622                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16995054                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17075848                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17016267                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17016269                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16995064                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16798317                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042430                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042432                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17055593                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17055595                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981363                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16980636                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981367                  5/6LIBOR                      ARMS                   Prepay                6MPP                 HARD
        17022175                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16980640                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 SOFT
        16684830                 7/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981372                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16981373                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16981376                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16819787                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17012706                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17057713                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16968236                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16856862                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16857592                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16991567                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16856864                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17009041                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17009042                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16824171                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17012775                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17009049                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16824174                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16803844                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16968243                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17009055                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17004763                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 SOFT
        16968251                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17057794                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16982836                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17009063                10/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17009067                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16673205                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16838660                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981384                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16974096                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16981387                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17013444                  5/6LIBOR                      ARMS                   Prepay                6MPP                 HARD
        16980660                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16980665                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16965359                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16838678                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17057730                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17066481                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16991524                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17004713                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17012735                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17013468                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17066496                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16856833                 5/6LIBOR IO                    ARMS                   Prepay                5MPP                 HARD
        17066498                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17066499                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16965378                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16784668                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        17016302                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17009013                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17004720                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17009015                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17009019                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17012746                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17012748                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968212                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16968218                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16849553                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16980693                  10/1LIBOR                     ARMS                    No_PP                0MPP                NO PP
        16965388                 2/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980697                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980699                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17016313                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17009024                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17009028                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17012756                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17057766                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16982806                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16856853                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16965398                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17009030                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17009032                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17009036                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        17009038                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17012769                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16968233                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16824197                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16979116                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17016368                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16798412                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16963003                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17060564                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16852361                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17088802                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16852364                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16809437                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968816                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17011105                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16984859                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17051821                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17051822                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17043803                 2/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17051824                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17051825                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17051826                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17051827                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17051828                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17051829                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033689                 3/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16832775                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17088817                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17048328                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16844582                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16851877                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16809678                5/6LIBOR BLN                    ARMS                   Prepay                6MPP                 SOFT
        17055580                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16419084                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17066436                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17066437                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16857503                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        17027963                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16981352                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16974062                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17055588                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16974069                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16672731                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16857008                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16718744                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17002063                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16857018                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16979383                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17002071                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17065222                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17065227                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17034773                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16979396                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17002083                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17002092                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16852755                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16846198                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16852763                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16849039                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16978693                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16852780                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16852781                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        17003506                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16970720                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16990326                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16849065                 5/6LIBOR IO                    ARMS                   Prepay                5MPP                 HARD
        16771873                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17003515                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17015103                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16804074                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16804075                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16970740                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16974306                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16768163                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16970746                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16983059                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16844792                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16847637                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16859224                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16983074                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16859227                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16790783                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17003551                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17015137                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17075452                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17055856                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16974336                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16981628                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16768197                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17015148                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17075464                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981632                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16983091                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980905                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981634                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16847660                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980907                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16983097                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17015151                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17033298                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17033299                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16823637                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16851259                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16851262                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16851265                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16995332                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16968440                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16985203                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16980911                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16801938                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16965606                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16974355                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16970791                10/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17055879                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981649                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033300                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033301                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16824379                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16851275                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16995345                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16979308                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16995347                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16707832                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16979312                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17002006                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16991799                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042722                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16835253                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16979325                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16798614                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968472                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16968474                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17002012                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981841                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16962971                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16809400                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16809402                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17060539                 3/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16853064                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16813862                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16798287                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17060540                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16303922                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17060545                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17014785                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16984833                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16813879                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17000239                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17053260                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17053262                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16728500                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17014792                5/6LIBOR BLN                    ARMS                    No_PP                0MPP                NO PP
        16809423                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17053269                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16728508                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16984848                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17000245                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17004999                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16979334                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16979336                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17016580                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16846124                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16846128                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16806926                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16979340                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968496                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17002038                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16710088                  5/6LIBOR                      ARMS                   Prepay                6MPP                 HARD
        17034738                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17002040                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17002043                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17002047                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17002048                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16826540                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        17015052                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16833010                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17078200                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17015056                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17003477                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16980810                 7/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16859153                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16859157                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        17013600                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17055609                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16963235                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16851861                  5/6LIBOR                      ARMS                   Prepay               12MPP                 HARD
        16990129                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16844576                10/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17003312                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17055612                  3/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16990130                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16824362                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033297                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17075608                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16803529                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17075609                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17075611                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16803533                  5/6LIBOR                      ARMS                   Prepay               12MPP                 SOFT
        16803534                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16847811                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16849278                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16807108                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17077082                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16970942                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17077095                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981807                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16962937                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16856597                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16973800                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16973802                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16970509                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16963225                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16990118                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        17003253                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16801613                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                 HARD
        17011278                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16839330                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16839332                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16963182                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16970474                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16970476                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17066412                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17027940                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16980601                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17043981                 3/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16970482                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17027947                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17055569                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16970483                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16819744                10/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17088991                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17088993                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17003278                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17055573                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17055574                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16970666                10/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17015031                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17066601                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        17059312                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16801813                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16859133                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16963380                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17055756                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16835973                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16963387                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16970679                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16835979                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17055761                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980617                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17055578                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16974057                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16970495                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16990098                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17003445                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 SOFT
        17128642                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16974221                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16859124                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16963371                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16970661                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17048247                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16819711                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16970452                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16970459                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17088968                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17003245                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17051984                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17027927                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16970463                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16714117                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16990051                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16984993                10/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17000396                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17051952                  7/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16963141                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17051958                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16970437                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17011238                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17055510                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17055513                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17055515                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16845840                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16980549                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16840048                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16965244                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17066369                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16840051                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17057623                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16991411                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16991414                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16980566                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981298                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16731524                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17057630                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16857453                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17012639                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16991430                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16838598                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17077251                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16995002                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17077259                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16857478                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17075803                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17075805                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16995014                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16991454                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16991455                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16991456                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17004654                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17012675                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16708244                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16803744                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17027575                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 SOFT
        16852823                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16819371                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16852827                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16844808                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16672847                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16819377                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16979480                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        17005000                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17005002                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17027580                 7/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16844812                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16846271                10/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17034876                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16846274                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16819384                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16819386                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16819387                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16798786                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17005017                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17077047                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16790921                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16798237                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17014731                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16973931                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16778645                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16847987                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16847988                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17014741                 3/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17014749                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16807276                  5/6LIBOR                      ARMS                   Prepay                6MPP                 HARD
        17075794                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16973943                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16973944                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16847990                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16798257                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17014750                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17014752                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17078636                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16973954                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16839985                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16859589                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17060524                 3/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17060527                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16852325                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17014767                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16798270                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16813859                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16719089                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16973964                 3/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16839991                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        17000219                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17060530                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17060531                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16852970                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16852971                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16849248                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16970910                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16970913                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17060533                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17066322                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17055470                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17055471                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17055472                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980512                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17055475                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16839250                  3/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17055478                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17043895                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16839257                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17008989                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16835695                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17022052                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17022059                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17055481                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16965214                5/6LIBOR BLN                    ARMS                    No_PP                0MPP                NO PP
        16839260                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17066339                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17027865                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16970658                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17055489                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17027868                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16839266                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16674597                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17066344                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17027870                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17066346                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16857412                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17066348                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17066349                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17027875                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16826966                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16978731                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16835398                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16978736                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16844471                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16835723                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16729372                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17088933                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16729377                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17066351                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17066352                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17066353                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16852816                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16819364                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17013019                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16973920                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17075773                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17066316                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17066317                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16845802                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17048177                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16981235                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17043885                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17027847                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16970384                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17022044                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17011194                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16813805                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16973915                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16798227                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16798228                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        17014720                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17014728                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17014729                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17043851                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17043852                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981205                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16839219                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                 SOFT
        16809499                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17022012                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17022018                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17011169                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16963072                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16826913                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16770788                  5/6LIBOR                      ARMS                   Prepay                6MPP                 HARD
        16968880                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17002422                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17011172                  10/6LIBOR                     ARMS                   Prepay               36MPP                 SOFT
        17022028                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16826924                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16780918                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16839193                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16693393                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16981187                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16839194                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17077123                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16857340                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16857343                  5/6LIBOR                      ARMS                   Prepay                6MPP                 SOFT
        16980464                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16980465                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980466                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980467                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17043838                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17043839                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16835637                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16775049                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16968851                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        17011147                  7/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17000293                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17043840                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17043845                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17043848                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16963056                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17011152                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17011153                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17011154                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17048035                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16819503                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16844299                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16968763                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968764                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17011057                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17056066                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16770670                  7/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17027719                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16823976                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16809397                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968777                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16801406                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17056076                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16978904                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16978905                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16994945                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17002323                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981122                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17056083                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17048065                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981127                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16823994                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16681758                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17088783                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16994950                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16994954                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16994956                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968795                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16994959                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17011088                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981130                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16405824                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16845704                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16681760                 LIBOR 6M IO                    ARMS                   Prepay               36MPP                 SOFT
        16826835                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16686057                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17088791                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16994961                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16994965                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16798946                10/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16994969                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17021217                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 SOFT
        17027755                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16981145                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17048087                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16835593                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 SOFT
        16994973                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17002357                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16981150                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17027761                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16981151                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16980424                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16826857                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16978940                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16994981                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16994984                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16965122                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16980434                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16845732                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17027776                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16994993                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16978956                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16994996                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17077103                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17077108                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980446                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16980449                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981179                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17077114                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17077117                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16845750                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16965147                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16965148                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16809334                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17088703                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17088705                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16788731                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17078587                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17011007                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16835501                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16823920                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17088712                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17088714                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17088717                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16984761                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17048000                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17048001                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17048004                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17048007                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16770632                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17088720                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16823933                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968731                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16835522                2/6LIBOR BLN                    ARMS                   Prepay               24MPP                 HARD
        16984780                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968744                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968745                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16788765                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16968748                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17000184                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16809379                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17000190                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16984798                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17048032                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17130514                  3/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17130515                 3/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17130517                 3/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16803652                 3/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17057594                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16856686                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17130522                 3/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17130523                 3/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17021109                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16968698                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981032                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16978822                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17088698                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16979556                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16835499                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16978833                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16732004                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16732007                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16852911                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16785034                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16785035                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16785038                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16826755                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16819466                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17065411                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16839079                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16978852                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16979581                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17021141                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17002270                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17077009                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16849202                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16729813                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17027688                10/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16845646                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17077017                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981081                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981083                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16819499                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17021166                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980360                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16978881                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                 HARD
        17005130                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17021170                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17021173                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17021175                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17077034                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980376                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16852967                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 SOFT
        16845677                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17005144                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17077041                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17078561                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16813777                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16984736                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16973887                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17000137                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17014697                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17000141                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16973898                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17000148                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16991394                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16856694                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16856697                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17075755                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16859537                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16853005                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16714741                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17088700                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17057561                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16849364                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16847908                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16856656                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16856661                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16857392                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17057579                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16857396                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16856667                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16803648                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16859509                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16849387                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16798836                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16978813                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16771251                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16809248                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16852179                  5/6LIBOR                      ARMS                   Prepay                6MPP                 HARD
        16984662                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16809250                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16809254                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16823836                5/6LIBOR BLN                    ARMS                   Prepay               36MPP                COMBO
        16984672                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16852192                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968646                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16835432                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16809277                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17027602                  5/6LIBOR                      ARMS                   Prepay                6MPP                 HARD
        16819400                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16819409                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16979514                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16968663                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968669                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17027614                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16826700                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981007                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981009                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16770578                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16728385                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17002220                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17027639                 3/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17055992                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17047978                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16851417                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16973783                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16973784                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16778496                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033420                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033428                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16680158                 2/6LIBOR IO                    ARMS                   Prepay               24MPP                 HARD
        16973755                  5/6LIBOR                      ARMS                   Prepay                6MPP                 SOFT
        16981776                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16973759                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033430                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16962980                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16839867                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17021939                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16839870                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16847891                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16859474                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17021940                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17021947                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16813745                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17059573                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16859390                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16981783                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17047998                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16852228                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17021959                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        17078546                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16973860                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16859491                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16973868                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17000119                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17014676                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16984723                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17000129                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16851406                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16718162                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17013849                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17059581                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16973779                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16983122                  10/1LIBOR                     ARMS                    No_PP                0MPP                NO PP
        16983127                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17003601                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        17003605                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17005064                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16803427                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16983131                10/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16983133                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16983138                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16970826                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16849166                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16704373                10/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16856461                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16849171                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16856463                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16790858                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16974407                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16983159                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16807012                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17055933                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16803457                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17047918                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16775561                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17047919                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16847734                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16856483                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16847738                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16970859                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16803463                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16974422                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17055944                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16983172                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16983173                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16790885                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16807037                  5/6LIBOR                      ARMS                   Prepay                6MPP                 HARD
        16803476                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16803477                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16774852                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17010952                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 SOFT
        16813601                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16833203                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16803480                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17047941                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17055960                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16839743                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16833211                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16680127                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16803491                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17047952                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17075574                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17075578                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033401                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17010975                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17010977                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17010978                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17010979                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16721855                10/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16973730                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17078419                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16974463                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16974467                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17010980                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 SOFT
        16813635                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17078392                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16965691                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16851351                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033394                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17052267                 2/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968530                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16835325                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16823744                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042805                 2/6LIBOR IO                    ARMS                   Prepay               24MPP                 HARD
        16835335                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16835338                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16851382                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16823769                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16968562                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16846207                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17002111                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17034819                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16835366                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16978706                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17002125                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17002127                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16819334                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16846227                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17002130                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 SOFT
        17002131                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17002133                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16968596                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16846235                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16661965                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16979450                  5/6LIBOR                      ARMS                   Prepay                6MPP                 HARD
        16978727                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16826640                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16729755                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17005054                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16844453                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16684076                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16692099                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17011210                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        15999358                 2/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17011215                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17000363                5/6LIBOR BLN                    ARMS                    No_PP                0MPP                NO PP
        17051931                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16835712                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16963125                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16970417                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17051831                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17051833                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17051835                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17060584                  5/6LIBOR                      ARMS                   Prepay                6MPP                 HARD
        17051839                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16852388                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16968833                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968834                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968835                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17011127                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16984974                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17003204                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17000370                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17003209                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17048210                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17055507                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17060691                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16835720                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16970423                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17021279                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16849330                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16965161                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16965162                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16980476                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980478                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16965171                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16849356                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        17011115                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17033468                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16968600                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16809229                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16984647                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17078486                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16984654                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16970655                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16990258                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16859110                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16991848                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16835304                10/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16731942                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16851337                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16731945                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033376                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16974385                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16784927                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16974388                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17113525                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17013735                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16991806                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17013741                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17013746                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16991812                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16985253                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16991817                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17033358                  3/6LIBOR                      ARMS                   Prepay               24MPP                 SOFT
        17078372                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16968502                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16985271                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968506                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16776942                 LIBOR 6M IO                    ARMS                    No_PP                0MPP                NO PP
        16968508                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16838990                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980984                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17009310                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17009314                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16859293                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17052212                5/6LIBOR BLN                    ARMS                   Prepay               36MPP                 SOFT
        16983106                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16983107                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16856426                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16852868                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16978791                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17005040                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17005049                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16983115                  10/1LIBOR                     ARMS                    No_PP                0MPP                NO PP
        16970803                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16983117                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16844852                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17042477                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17042479                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16706864                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17053331                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17060621                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17053334                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042480                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17060625                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042481                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16965610                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980921                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16985214                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16778341                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17060626                 7/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16844406                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042489                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17014868                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17078743                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16813959                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16979089                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17060633                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17060637                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17034474                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17014872                  5/6LIBOR                      ARMS                   Prepay                6MPP                 HARD
        17014873                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16788904                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16979098                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17014881                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16813975                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16813978                10/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17053361                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17051908                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17051909                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16791136                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16848004                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17053375                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16844442                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16963107                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16798789                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17055885                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980925                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16965618                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16839664                 3/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17013717                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16814269                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16985224                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16985226                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16846280                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17034887                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16849118                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        17027599                  5/6LIBOR                      ARMS                   Prepay                6MPP                 HARD
        16819394                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16849124                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16790805                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16844838                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16718886                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17021075                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17065354                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16847691                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16814271                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 SOFT
        16838950                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17059469                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042473                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17034455                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17034456                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17042476                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16798348                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16767893                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17053313                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17034441                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042461                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042462                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17042463                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17042465                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17042467                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17034449                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17042469                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16813936                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042470                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042471                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042472                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17016298                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17016299                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16707010                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16650154                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16974204                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17016274                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17014819                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16853107                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17016278                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17016279                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16798321                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16778721                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16798328                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17016285                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17016286                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16859651                  5/6LIBOR                      ARMS                   Prepay                6MPP                 HARD
        17033703                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033709                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042458                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16680436                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16859105                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16990246                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16809762                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17003416                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17065195                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16990235                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16809770                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16835936                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16851976                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17065181                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17065156                 7/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17065157                 7/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16790614                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16775311                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17065169                 2/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16963317                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16809742                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16611653                 2/6LIBOR IO                    ARMS                   Prepay               24MPP                 HARD
        17065155                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17065135                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17034680                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17065137                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17060850                 2/6LIBOR IO                    ARMS                   Prepay               24MPP                COMBO
        16853358                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17065120                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042690                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17034672                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16844612                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                COMBO
        17034676                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16672655                10/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16853366                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16979298                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17065132                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17016494                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16853324                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16684208                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16979263                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17060814                2/6LIBOR BLN                    ARMS                   Prepay               24MPP                 SOFT
        17034651                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17034652                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16853342                 3/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16781172                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17042679                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16781176                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16806859                10/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17065119                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042682                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16767346                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16764908                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16772805                  5/6LIBOR                      ARMS                   Prepay               24MPP                COMBO
        16764992                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16765008                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16775731                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16767392                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16766938                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16775840                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        16775846                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        16776334                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16728116                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17155780                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17155790                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17155792                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17155789                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17148479                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17148505                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17148523                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16201165                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16662821                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16686335                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16728198                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16803158                5/6LIBOR BLN                    ARMS                    No_PP                0MPP                NO PP
        16805684                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16834874                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16834928                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16838545                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16843946                  5/6LIBOR                      ARMS                   Prepay               24MPP                COMBO
        16970301                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16970334                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16980281                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16989889                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16989986                  LIBOR 6M                      ARMS                   Prepay                4MPP                 HARD
        16990989                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16991073                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                 SOFT
        16991093                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                COMBO
        16994581                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16994873                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17001451                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17001485                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17003057                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17012527                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17012540                5/6LIBOR BLN                    ARMS                   Prepay               24MPP                COMBO
        17013342                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17013379                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                COMBO
        17013389                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17013396                  5/6LIBOR                      ARMS                   Prepay               12MPP                 HARD
        17020995                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17021862                  5/6LIBOR                      ARMS                   Prepay               24MPP                COMBO
        17056977                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17057197                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17058951                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17060401                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16711103                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16728589                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16723657                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16723823                  2/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16728227                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16813644                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 SOFT
        16813655                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16813744                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16813758                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16813872                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16859255                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16853032                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16853085                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16853132                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16853386                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16856679                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16856816                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16857003                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16857324                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16857347                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16849355                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16857420                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16857435                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16857494                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16857496                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16857573                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16857580                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16849577                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16851184                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16851270                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16851389                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16857676                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16859115                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 SOFT
        16859237                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16859343                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16859472                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16859510                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16963095                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16963238                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16851421                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16851910                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16851917                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16852022                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16852105                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16852146                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16852218                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16852368                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16852729                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16852995                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16981788                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16984699                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16984728                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16984753                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16984799                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16984865                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16984874                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        15655556                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16856495                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16856635                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16670123                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16574641                5/6LIBOR BLN                    ARMS                   Prepay               36MPP                COMBO
        16851198                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16846272                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16846305                  5/6LIBOR                      ARMS                   Prepay                4MPP                 HARD
        17033229                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16824070                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16801501                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16803465                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16789079                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16809409                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16778911                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16775175                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17016601                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16771216                 3/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16718135                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16983181                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16974105                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16376240                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16692757                  2/6LIBOR                      ARMS                   Prepay               24MPP                 SOFT
        16384090                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17171504                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17171507                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17171512                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17171514                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17141651                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17141814                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17150145                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17148207                  5/6LIBOR                      ARMS                   Prepay               12MPP                 SOFT
        17154203                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17154243                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17155305                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17155264                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        17148236                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17148137                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17148268                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17159851                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                COMBO
        17159927                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17168635                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17170477                  2/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17113048                  5/6LIBOR                      ARMS                   Prepay               12MPP                 HARD
        17127987                  5/6LIBOR                      ARMS                   Prepay               24MPP                COMBO
        17127804                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17128045                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        17128141                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17128187                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17127864                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17128264                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17129887                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17129924                 7/6LIBOR IO                    ARMS                   Prepay               24MPP                COMBO
        17129955                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17129787                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17132459                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        17132544                5/6LIBOR BLN                    ARMS                    No_PP                0MPP                NO PP
        17132570                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17132571                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17132580                  5/6LIBOR                      ARMS                   Prepay                4MPP                 HARD
        17132635                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                COMBO
        17141722                  5/6LIBOR                      ARMS                   Prepay               12MPP                 HARD
        17075185                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        17074960                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17076352                 7/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17076452                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17076459                  5/6LIBOR                      ARMS                   Prepay               12MPP                 HARD
        17076365                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17076509                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17076601                5/6LIBOR BLN                    ARMS                   Prepay               12MPP                 HARD
        17077698                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17077702                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17077723                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        17077775                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17077817                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        17088291                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                COMBO
        17088354                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17088249                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17064711                  5/6LIBOR                      ARMS                   Prepay               12MPP                 HARD
        17064717                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17064722                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17064702                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17064930                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17066030                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17112899                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17104587                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17066050                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17065923                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                COMBO
        17075018                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17075030                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17075043                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        17075080                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        17074933                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        17074939                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17088701                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17088959                5/6LIBOR BLN                    ARMS                   Prepay               36MPP                 SOFT
        17089048                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17113393                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17128613                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17075826                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17076899                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17078178                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17078201                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17078318                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17078579                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17078632                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16718064                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        16695692                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16697311                  5/6LIBOR                      ARMS                   Prepay               12MPP                 HARD
        16681126                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16681171                  5/6LIBOR                      ARMS                   Prepay               12MPP                 HARD
        15892542                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16684027                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16665531                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16665923                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16672909                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16641299                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16648707                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16628995                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17048086                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17051888                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17051899                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17051936                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17052148                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        17052161                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17053276                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                 HARD
        17053290                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17055951                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        17057756                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17057861                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17059294                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17059410                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17059476                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17060783                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17065264                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17066389                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17066513                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16985207                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16985230                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16990161                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16990290                 7/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16991451                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16991471                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16991620                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16991624                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16991630                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16994939                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16994953                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16995112                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16995217                  5/6LIBOR                      ARMS                   Prepay                6MPP                 SOFT
        16995366                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17000210                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17000416                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17002334                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17003261                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17011196                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17011225                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17011286                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17012666                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17012860                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17012920                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17012983                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        17013485                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17013489                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17013563                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17013594                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17013853                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        17014963                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17014998                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17015159                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17016288                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17016527                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17021066                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17021139                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17021160                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17021294                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17021943                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17022181                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17022185                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17022264                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17027584                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17027708                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17033177                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17033250                 7/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17033283                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17033364                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17034538                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17034659                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17034761                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17034793                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        17042406                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042414                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042459                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042563                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042719                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17042815                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        17043826                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        17043837                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17043872                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044015                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044124                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16965132                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16965320                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16965330                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16965368                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16965438                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16965545                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968357                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968686                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16968696                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16970477                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16970485                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16970618                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16970847                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16970959                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16973767                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16973794                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16973806                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16973902                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16973956                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16974227                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16974340                 5/6LIBOR IO                    ARMS                   Prepay                4MPP                 HARD
        16974401                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16974465                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16974475                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16978685                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16978750                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16978908                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16979114                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16979176                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16979205                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16979227                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16979292                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16979306                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980491                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16980687                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16980761                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16980789                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981014                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16981029                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16981342                 5/1LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16981482                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16840011                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16840148                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16840186                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16840278                  5/6LIBOR                      ARMS                   Prepay               36MPP                COMBO
        16844295                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16844314                 5/6LIBOR IO                    ARMS                   Prepay               24MPP                 HARD
        16844721                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16845594                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16845707                  5/6LIBOR                      ARMS                   Prepay               24MPP                 HARD
        16845774                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16845892                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16846190                10/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16847604                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16847609                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16847704                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16847868                5/6LIBOR BLN                    ARMS                   Prepay               12MPP                 HARD
        16847991                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16848012                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16848063                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16849031                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16849236                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16849286                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16849313                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16832780                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16835345                  5/6LIBOR                      ARMS                   Prepay               24MPP                 HARD
        16835361                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16835401                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16835481                10/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16835613                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16835738                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16835824                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16835870                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16838873                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16839137                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16839188                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16839852                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16819373                 3/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16819397                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16819425                10/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16819553                10/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16819641                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16823742                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16823893                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16823980                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16824026                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16824159                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16826804                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16826805                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16826849                  3/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16826908                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16814187                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16819212                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16819278                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16819279                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16806809                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16806829                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16806954                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16806992                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16807183                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16807251                 5/6LIBOR IO                    ARMS                   Prepay                5MPP                 HARD
        16807279                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16807305                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16807349                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16809653                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16809671                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16809829                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16801614                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16801642                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16803512                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16798799                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16801513                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16798268                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16798635                10/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16798206                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16790918                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16791062                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16789037                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16789086                 3/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16790388                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16790417                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16790616                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16781210                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16781323                 5/6LIBOR IO                    ARMS                   Prepay                6MPP                 HARD
        16784784                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16784980                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16786199                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16786228                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16788554                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16788598                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16788647                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16788727                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16777114                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16771982                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16770800                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16774944                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16768047                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16768354                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16729896                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16731785                  5/6LIBOR                      ARMS                   Prepay                6MPP                 HARD
        16731813                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16731953                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16729579                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16765326                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16721969                  5/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16721971                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 SOFT
        16704342                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16681413                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16540307                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17090584                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17090585                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17090586                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17090587                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17090593                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17090597                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17090599                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17090600                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17090602                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17090603                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17090605                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17090606                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17090608                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17090609                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17090610                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17090611                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17090612                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17090614                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17090615                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17090616                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17090617                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17090618                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17090619                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17090621                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17090578                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17090579                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17090580                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17090581                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17090583                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17059647                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17059654                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17059656                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17059657                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17059659                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17059665                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17059670                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17059673                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17059675                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17059677                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17059682                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17059686                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17090569                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17090570                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17090571                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17090573                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17090574                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17015984                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17015985                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17015988                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17015989                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17015970                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17015972                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17015976                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17015980                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17015964                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17015965                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17015968                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17015951                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17015954                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16966663                   5/1CMT                       ARMS                    No_PP                0MPP                NO PP
        16789095                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16789101                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16789117                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16789124                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16789126                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16839342                  10/1LIBOR                     ARMS                    No_PP                0MPP                NO PP
        16964633                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16964635                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16964917                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16964918                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16964919                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16964921                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16964922                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16964925                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16964929                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16964931                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16964934                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16964936                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16964940                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16964944                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16964947                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16964949                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16964953                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16549174                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16549176                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16549198                  7/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16549228                 7/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16549246                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16549111                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16770431                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16770436                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16770441                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16770442                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16770453                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16770462                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16770478                 3/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16770482                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16685373                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16685378                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16685382                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16685405                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17043285                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17043286                  3/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17043287                  3/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17043288                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17043290                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17043291                  3/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17043297                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17044150                10/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044151                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044152                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044154                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044157                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044158                  7/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17044159                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044160                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044164                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044167                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044168                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044169                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044171                10/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044173                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044175                 2/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044176                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044177                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044179                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044181                  2/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17044188                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044190                 7/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17044192                 7/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044193                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044194                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044196                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044197                 2/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044198                 3/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        17044202                  7/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        17044203                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17044204                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        17010310                10/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16042804                 3/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16007584                 2/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16827098                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16808510                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16809118                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16371331                10/1LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16639255                  7/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16639353                  10/1LIBOR                     ARMS                   Prepay               60MPP                 SOFT
        16639413                10/1LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16635046                  7/1LIBOR                      ARMS                   Prepay               12MPP                 HARD
        16639384                10/1LIBOR IO                    ARMS                   Prepay               60MPP                 SOFT
        16639419                  10/1LIBOR                     ARMS                   Prepay               60MPP                 SOFT
        16019600                 2/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16019608                 2/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16042899                 5/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16066059                 2/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16019401                 2/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16019483                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                COMBO
        16019495                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16019534                 2/6LIBOR IO                    ARMS                   Prepay               24MPP                 HARD
        16244518                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16007546                 2/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16007547                 2/6LIBOR IO                    ARMS                   Prepay               24MPP                 HARD
        16007593                 2/6LIBOR IO                    ARMS                   Prepay               24MPP                 HARD
        16007818                 1/1LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16007856                 2/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16008101                 2/6LIBOR IO                    ARMS                   Prepay               24MPP                 HARD
        16008103                 2/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16008136                 2/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16008389                 6MLIBOR IO                     ARMS                   Prepay                6MPP                 HARD
        16008441                 2/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16008456                 3/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16008488                 2/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16008913                 6MLIBOR IO                     ARMS                   Prepay               12MPP                 HARD
        16005546                 2/6LIBOR IO                    ARMS                   Prepay               12MPP                COMBO
        16005738                 2/6LIBOR IO                    ARMS                   Prepay               24MPP                 HARD
        16005896                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16005986                 2/6LIBOR IO                    ARMS                   Prepay               24MPP                 SOFT
        16006608                 2/6LIBOR IO                    ARMS                   Prepay               24MPP                 HARD
        16006628                 2/6LIBOR IO                    ARMS                   Prepay               12MPP                 HARD
        16006956                 2/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16006963                  3/6LIBOR                      ARMS                   Prepay               36MPP                 HARD
        16006967                 3/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16007143                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16007219                 5/6LIBOR IO                    ARMS                   Prepay               36MPP                 HARD
        16007306                 2/6LIBOR IO                    ARMS                   Prepay               24MPP                 HARD
        16007353                 2/6LIBOR IO                    ARMS                   Prepay               24MPP                 HARD
        16007421                 2/6LIBOR IO                    ARMS                   Prepay               24MPP                 HARD
        16626226                 6MLIBOR IO                     ARMS                    No_PP                0MPP                NO PP
        16146829                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16146845                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16846473                  5/1CMT IO                     ARMS                    No_PP                0MPP                NO PP
        16068545                  5/6LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16068583                  5/6LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16549131                  5/1LIBOR                      ARMS                   Prepay               36MPP                 SOFT
        16146841                 5/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16802019                 3/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16802024                 3/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16840735                10/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16840990                   10/1CMT                      ARMS                    No_PP                0MPP                NO PP
        16840992                  10/1LIBOR                     ARMS                    No_PP                0MPP                NO PP
        16841050                  10/1LIBOR                     ARMS                    No_PP                0MPP                NO PP
        16846458                  5/1CMT IO                     ARMS                    No_PP                0MPP                NO PP
        16846467                  5/1CMT IO                     ARMS                    No_PP                0MPP                NO PP
        16846616                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16846652                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16846662                  5/1CMT IO                     ARMS                    No_PP                0MPP                NO PP
        16846669                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16846689                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16846742                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16846772                 5/1LIBOR IO                    ARMS                    No_PP                0MPP                NO PP
        16846856                  5/1LIBOR                      ARMS                    No_PP                0MPP                NO PP
        16649313                 3/6LIBOR IO                    ARMS                    No_PP                0MPP                NO PP




--------------------------------------------------------------------------------




        LOAN_SEQ                          PP_PENALTY_HARDNESS_MTHS                           LIEN               BALLOON             IO_FLAG              IO_PERIOD
   ______________________________________________________________________________________________________________________________________________________________________
        16973804                                     36                                   First Lien               No                 Yes                   120
        16803579                                      0                                   First Lien               No                 Yes                   60
        16778519                                      0                                   First Lien               No                 Yes                   120
        16807148                                      0                                   First Lien               No                 Yes                   120
        16859442                                     12                                   First Lien               No                 Yes                   120
        16962964                                      0                                   First Lien               No                 Yes                   60
        16847865                                      0                                   First Lien               No                  No                    0
        16974000                                     36                                   First Lien               No                 Yes                   120
        17055524                                      0                                   First Lien               No                 Yes                   60
        17027903                                      6                                   First Lien               No                 Yes                   120
        17055527                                      0                                   First Lien               No                 Yes                   60
        16819700                                      6                                   First Lien               No                  No                    0
        16963152                                      0                                   First Lien               No                 Yes                   120
        17055529                                      0                                   First Lien               No                 Yes                   60
        16835746                                      6                                   First Lien               No                 Yes                   120
        16835747                                      0                                   First Lien               No                 Yes                   60
        16709794                                      0                                   First Lien               No                 Yes                   60
        17022103                                      0                                   First Lien               No                 Yes                   120
        17003238                                      0                                   First Lien               No                 Yes                   60
        17055532                                      0                                   First Lien               No                 Yes                   60
        17042597                                     36                                   First Lien               No                 Yes                   120
        16979197                                      0                                   First Lien               No                 Yes                   120
        17034584                                     36                                   First Lien               No                 Yes                   60
        16844524                                      0                                   First Lien               No                 Yes                   120
        16672567                                      0                                   First Lien               No                 Yes                   60
        17000430                                      0                                   First Lien               No                 Yes                   120
        17034594                                      0                                   First Lien               No                 Yes                   120
        16832951                                      0                                   First Lien               No                 Yes                   120
        16853287                                      0                                   First Lien               No                 Yes                   120
        17000441                                     36                                   First Lien               No                 Yes                   120
        16770986                                      0                                   First Lien               No                 Yes                   120
        16801716                                      6                                   First Lien               No                 Yes                   120
        17013608                                     36                                   First Lien               No                 Yes                   120
        16840316                                      0                                   First Lien               No                 Yes                   120
        16965510                                      0                                   First Lien               No                 Yes                   120
        17078217                                      0                                   First Lien               No                 Yes                   120
        16859160                                     36                                   First Lien               No                 Yes                   60
        17128684                                      0                                   First Lien               No                 Yes                   120
        17055786                                      3                                   First Lien               No                 Yes                   120
        16981557                                      0                                   First Lien               No                  No                    0
        17113404                                      0                                   First Lien               No                 Yes                   120
        16840321                                      0                                   First Lien               No                 Yes                   120
        17113409                                      0                                   First Lien               No                 Yes                   120
        17078220                                      0                                   First Lien               No                 Yes                   120
        16840328                                      0                                   First Lien               No                 Yes                   120
        17078229                                      0                                   First Lien               No                 Yes                   120
        16859171                                      0                                   First Lien               No                 Yes                   60
        16985126                                      0                                   First Lien               No                 Yes                   120
        16859177                                      0                                   First Lien               No                  No                    0
        16847599                                      6                                   First Lien               No                 Yes                   120
        17113411                                      0                                   First Lien               No                 Yes                   120
        17033226                                      0                                   First Lien               No                 Yes                   120
        17033228                                     12                                   First Lien               No                 Yes                   120
        16778097                                      0                                   First Lien               No                 Yes                   120
        16803643                                      0                                   First Lien               No                 Yes                   60
        16845817                                      0                                   First Lien               No                 Yes                   60
        17130520                                      0                                   First Lien               No                 Yes                   36
        16803367                                      0                                   First Lien               No                 Yes                   60
        16710005                                      6                                   First Lien               No                  No                    0
        16640581                                     12                                   First Lien               No                  No                    0
        16605477                                     12                                   First Lien               No                 Yes                   120
        16706969                                      0                                   First Lien               No                 Yes                   120
        17033422                                      0                                   First Lien               No                 Yes                   60
        16970648                                      0                                   First Lien               No                 Yes                   120
        16981345                                      6                                   First Lien               No                 Yes                   60
        17003217                                      3                                   First Lien               No                 Yes                   120
        17013825                                      6                                   First Lien               No                 Yes                   120
        17016323                                      0                                   First Lien               No                 Yes                   120
        17021158                                     12                                   First Lien               No                 Yes                   120
        17013650                                      0                                   First Lien               No                 Yes                   120
        17033174                                     36                                   First Lien               No                  No                    0
        17033294                                      6                                   First Lien               No                 Yes                   120
        17033429                                      6                                   First Lien               No                 Yes                   120
        17034438                                      0                                   First Lien               No                 Yes                   120
        17042468                                      0                                   First Lien               No                 Yes                   120
        16809579                                     36                                   First Lien               No                  No                    0
        16849548                                      6                                   First Lien               No                 Yes                   60
        16776281                                     12                                   First Lien               No                 Yes                   120
        16314724                                      0                                   First Lien               No                  No                    0
        16540158                                      0                                   First Lien               No                  No                    0
        16422796                                      0                                   First Lien               No                 Yes                   120
        17058812                                     12                                   First Lien               No                 Yes                   120
        17058892                                     12                                   First Lien               No                  No                    0
        17058903                                     12                                   First Lien               No                 Yes                   120
        17058910                                      4                                   First Lien              Yes                  No                    0
        17058934                                      0                                   First Lien               No                 Yes                   120
        17058973                                     12                                   First Lien               No                 Yes                   120
        17059002                                     12                                   First Lien               No                 Yes                   120
        17060297                                      4                                   First Lien               No                 Yes                   120
        17060329                                     12                                   First Lien               No                 Yes                   120
        17060336                                      4                                   First Lien               No                 Yes                   120
        17060269                                      0                                   First Lien               No                  No                    0
        17054990                                      0                                   First Lien               No                  No                    0
        17054995                                     12                                   First Lien               No                 Yes                   120
        17055001                                     12                                   First Lien               No                 Yes                   120
        17055019                                     12                                   First Lien               No                  No                    0
        17055042                                     12                                   First Lien               No                 Yes                   120
        17055073                                      0                                   First Lien               No                 Yes                   120
        17054904                                     12                                   First Lien               No                 Yes                   120
        17055151                                     12                                   First Lien               No                 Yes                   120
        17055188                                     12                                   First Lien               No                 Yes                   120
        17055196                                     12                                   First Lien               No                 Yes                   120
        17057066                                      0                                   First Lien               No                 Yes                   120
        17057011                                     12                                   First Lien               No                 Yes                   120
        17051539                                     12                                   First Lien               No                 Yes                   120
        17051615                                     12                                   First Lien               No                 Yes                   120
        17051542                                     12                                   First Lien               No                 Yes                   120
        17051502                                      0                                   First Lien               No                  No                    0
        17051652                                     12                                   First Lien               No                 Yes                   120
        17051711                                     12                                   First Lien               No                 Yes                   120
        17051554                                     12                                   First Lien               No                 Yes                   120
        17051728                                     12                                   First Lien               No                 Yes                   120
        17051527                                     12                                   First Lien               No                 Yes                   120
        17052744                                     12                                   First Lien               No                 Yes                   120
        17052819                                     12                                   First Lien               No                 Yes                   120
        17052828                                     12                                   First Lien               No                 Yes                   120
        17052752                                     12                                   First Lien               No                 Yes                   120
        17052876                                      0                                   First Lien               No                 Yes                   120
        17052719                                      0                                   First Lien               No                  No                    0
        17052910                                      4                                   First Lien               No                 Yes                   120
        17052919                                     12                                   First Lien               No                 Yes                   120
        17052928                                     12                                   First Lien               No                 Yes                   120
        17054944                                     12                                   First Lien              Yes                  No                    0
        17043539                                     12                                   First Lien               No                  No                    0
        17043543                                     12                                   First Lien               No                  No                    0
        17047741                                     12                                   First Lien               No                 Yes                   120
        17047751                                     12                                   First Lien               No                 Yes                   120
        17047191                                     12                                   First Lien               No                  No                    0
        17047782                                      0                                   First Lien               No                 Yes                   120
        17047196                                      0                                   First Lien               No                 Yes                   120
        17047833                                     12                                   First Lien               No                  No                    0
        17047899                                     12                                   First Lien               No                 Yes                   120
        17051576                                      0                                   First Lien               No                 Yes                   120
        17043438                                      0                                   First Lien               No                 Yes                   120
        17043319                                      0                                   First Lien               No                 Yes                   120
        17043512                                      0                                   First Lien               No                  No                    0
        17043523                                      0                                   First Lien               No                 Yes                   120
        17032737                                     12                                   First Lien               No                 Yes                   120
        17032621                                     12                                   First Lien               No                 Yes                   120
        17032818                                     12                                   First Lien               No                 Yes                   120
        17034235                                     12                                   First Lien               No                 Yes                   120
        17034292                                      0                                   First Lien               No                 Yes                   120
        17034303                                     12                                   First Lien               No                 Yes                   120
        17034324                                     12                                   First Lien               No                 Yes                   120
        17034344                                      4                                   First Lien               No                 Yes                   120
        17034363                                     12                                   First Lien               No                 Yes                   120
        17034193                                      0                                   First Lien               No                 Yes                   120
        17042827                                      0                                   First Lien               No                 Yes                   120
        17020914                                      0                                   First Lien               No                 Yes                   120
        17021010                                     12                                   First Lien               No                 Yes                   120
        17021717                                     12                                   First Lien               No                 Yes                   120
        17021773                                     12                                   First Lien               No                 Yes                   120
        17021812                                     12                                   First Lien               No                  No                    0
        17021868                                      0                                   First Lien               No                 Yes                   120
        17021878                                     12                                   First Lien               No                 Yes                   120
        17027399                                     12                                   First Lien               No                 Yes                   120
        17027164                                      0                                   First Lien              Yes                  No                    0
        17027431                                     12                                   First Lien               No                 Yes                   120
        17027483                                     12                                   First Lien               No                 Yes                   120
        17013170                                      0                                   First Lien              Yes                  No                    0
        17013299                                     12                                   First Lien               No                 Yes                   120
        17013208                                     12                                   First Lien               No                 Yes                   120
        17013337                                     12                                   First Lien              Yes                  No                    0
        17013345                                     12                                   First Lien               No                  No                    0
        17013350                                     12                                   First Lien               No                 Yes                   120
        17013353                                      0                                   First Lien               No                  No                    0
        17013190                                      0                                   First Lien               No                  No                    0
        17014440                                     12                                   First Lien               No                 Yes                   120
        17014602                                      0                                   First Lien               No                 Yes                   120
        17014611                                      4                                   First Lien               No                 Yes                   120
        17016094                                     12                                   First Lien               No                 Yes                   120
        17016043                                     12                                   First Lien               No                  No                    0
        17016112                                     12                                   First Lien               No                 Yes                   120
        17016116                                      0                                   First Lien               No                 Yes                   120
        17016149                                     12                                   First Lien               No                  No                    0
        17016156                                     12                                   First Lien               No                 Yes                   120
        17016211                                     12                                   First Lien               No                  No                    0
        17016064                                     12                                   First Lien               No                 Yes                   120
        17008815                                     12                                   First Lien               No                 Yes                   120
        17008781                                      0                                   First Lien               No                 Yes                   120
        17008859                                      0                                   First Lien               No                 Yes                   120
        17010819                                     12                                   First Lien               No                 Yes                   120
        17010821                                      0                                   First Lien               No                 Yes                   120
        17010876                                      0                                   First Lien               No                 Yes                   120
        17010910                                     12                                   First Lien               No                 Yes                   120
        17010936                                     12                                   First Lien               No                 Yes                   120
        17012387                                      4                                   First Lien               No                 Yes                   120
        17012428                                      0                                   First Lien               No                 Yes                   120
        17012441                                      0                                   First Lien               No                 Yes                   120
        16997863                                     12                                   First Lien               No                 Yes                   120
        16997918                                      0                                   First Lien               No                 Yes                   120
        17001422                                     12                                   First Lien               No                  No                    0
        17001599                                     12                                   First Lien               No                 Yes                   120
        17002886                                      0                                   First Lien               No                 Yes                   120
        17002914                                     12                                   First Lien               No                 Yes                   120
        17003085                                     12                                   First Lien               No                  No                    0
        17004493                                     12                                   First Lien               No                 Yes                   120
        17004509                                      0                                   First Lien               No                 Yes                   120
        17004530                                     12                                   First Lien               No                 Yes                   120
        17004545                                     12                                   First Lien               No                 Yes                   120
        16991039                                      0                                   First Lien               No                 Yes                   120
        16991049                                     12                                   First Lien               No                 Yes                   120
        16991072                                      0                                   First Lien               No                 Yes                   120
        16991114                                     12                                   First Lien               No                 Yes                   120
        16991135                                     12                                   First Lien               No                 Yes                   120
        16990978                                      0                                   First Lien               No                 Yes                   120
        16991141                                     12                                   First Lien               No                 Yes                   120
        16994857                                      0                                   First Lien               No                 Yes                   120
        16994907                                     12                                   First Lien               No                 Yes                   120
        16980330                                     12                                   First Lien               No                 Yes                   120
        16982692                                      4                                   First Lien               No                 Yes                   120
        16982763                                      0                                   First Lien               No                 Yes                   120
        16984200                                     12                                   First Lien               No                 Yes                   120
        16984311                                     12                                   First Lien               No                 Yes                   120
        16989944                                     12                                   First Lien               No                 Yes                   120
        16989963                                     12                                   First Lien               No                 Yes                   120
        16980207                                      4                                   First Lien               No                 Yes                   120
        16980210                                      0                                   First Lien               No                 Yes                   120
        16980317                                     12                                   First Lien               No                 Yes                   120
        16968105                                      0                                   First Lien               No                 Yes                   120
        16968001                                     12                                   First Lien               No                  No                    0
        17021682                                     12                                   First Lien               No                 Yes                   120
        16970252                                     12                                   First Lien               No                 Yes                   120
        16970147                                     12                                   First Lien               No                 Yes                   120
        16970279                                      4                                   First Lien               No                 Yes                   120
        16978535                                     12                                   First Lien               No                 Yes                   120
        16971808                                     12                                   First Lien               No                 Yes                   120
        16971931                                     12                                   First Lien               No                  No                    0
        16978645                                     12                                   First Lien               No                 Yes                   120
        16965041                                     12                                   First Lien               No                  No                    0
        16857134                                      4                                   First Lien               No                 Yes                   120
        16857194                                     12                                   First Lien               No                 Yes                   120
        16858907                                     12                                   First Lien               No                  No                    0
        16858974                                     12                                   First Lien               No                 Yes                   120
        16859000                                     12                                   First Lien               No                 Yes                   120
        16912721                                     12                                   First Lien               No                 Yes                   120
        16852508                                     12                                   First Lien              Yes                  No                    0
        16852509                                     12                                   First Lien               No                 Yes                   120
        16852498                                     12                                   First Lien               No                 Yes                   120
        16847169                                     12                                   First Lien               No                  No                    0
        16848828                                     12                                   First Lien               No                 Yes                   120
        16848745                                     12                                   First Lien               No                  No                    0
        16851464                                     12                                   First Lien               No                  No                    0
        16843965                                     12                                   First Lien               No                 Yes                   120
        16845391                                     12                                   First Lien               No                  No                    0
        16845338                                      0                                   First Lien               No                 Yes                   120
        16847325                                     12                                   First Lien               No                  No                    0
        16838441                                     12                                   First Lien               No                 Yes                   120
        16838509                                     12                                   First Lien               No                 Yes                   120
        16980147                                     12                                   First Lien               No                  No                    0
        16834852                                     12                                   First Lien               No                 Yes                   120
        16834866                                     12                                   First Lien               No                 Yes                   120
        16832446                                     12                                   First Lien               No                  No                    0
        16823339                                     12                                   First Lien               No                  No                    0
        16825988                                     12                                   First Lien               No                 Yes                   120
        16823496                                      0                                   First Lien               No                 Yes                   120
        16812391                                     12                                   First Lien               No                 Yes                   120
        16818828                                     12                                   First Lien               No                  No                    0
        16818849                                      0                                   First Lien              Yes                  No                    0
        16397330                                      0                                   First Lien               No                 Yes                   60
        16803110                                     12                                   First Lien               No                  No                    0
        16802952                                      0                                   First Lien               No                  No                    0
        16801309                                      0                                   First Lien               No                 Yes                   120
        16801182                                     12                                   First Lien               No                 Yes                   120
        16801333                                     12                                   First Lien               No                  No                    0
        16798049                                      0                                   First Lien               No                 Yes                   120
        16780567                                      0                                   First Lien               No                 Yes                   120
        16785048                                      4                                   First Lien               No                 Yes                   120
        16785144                                      4                                   First Lien              Yes                  No                    0
        16786999                                     12                                   First Lien               No                  No                    0
        17154645                                      0                                   First Lien               No                 Yes                   60
        16778144                                      4                                   First Lien               No                 Yes                   120
        17027377                                     12                                   First Lien              Yes                  No                    0
        17032752                                     12                                   First Lien               No                 Yes                   120
        17032812                                      4                                   First Lien               No                 Yes                   120
        17034255                                     12                                   First Lien               No                 Yes                   120
        17034208                                     12                                   First Lien               No                 Yes                   120
        17043520                                     12                                   First Lien               No                 Yes                   120
        17047762                                     12                                   First Lien               No                 Yes                   120
        17051595                                     12                                   First Lien              Yes                  No                    0
        17052800                                     12                                   First Lien               No                  No                    0
        17052977                                     12                                   First Lien               No                 Yes                   120
        17055078                                      0                                   First Lien               No                 Yes                   120
        16857237                                      0                                   First Lien               No                  No                    0
        16965000                                      0                                   First Lien               No                 Yes                   120
        16965084                                     12                                   First Lien               No                 Yes                   120
        16848900                                     12                                   First Lien               No                 Yes                   120
        16832493                                      0                                   First Lien               No                 Yes                   120
        16780576                                     12                                   First Lien               No                  No                    0
        16780588                                      0                                   First Lien               No                 Yes                   120
        16790269                                     12                                   First Lien               No                 Yes                   120
        16798036                                     12                                   First Lien              Yes                  No                    0
        16776260                                     12                                   First Lien               No                  No                    0
        16716232                                      0                                   First Lien               No                 Yes                   120
        16709184                                      0                                   First Lien               No                 Yes                   120
        16697301                                      0                                   First Lien               No                 Yes                   120
        17009060                                      0                                   First Lien               No                 Yes                   60
        17009064                                      0                                   First Lien               No                 Yes                   120
        17009044                                      0                                   First Lien               No                 Yes                   60
        16857561                                      0                                   First Lien               No                 Yes                   60
        17027938                                      0                                   First Lien               No                 Yes                   120
        17057583                                      0                                   First Lien               No                 Yes                   120
        17077133                                      0                                   First Lien               No                 Yes                   60
        16970683                                      0                                   First Lien               No                 Yes                   120
        17088722                                      0                                   First Lien               No                 Yes                   120
        17055576                                      0                                   First Lien               No                 Yes                   120
        17113459                                     36                                   First Lien               No                 Yes                   120
        17060538                                     36                                   First Lien               No                 Yes                   120
        17088958                                     36                                   First Lien               No                  No                    0
        17016432                                     12                                   First Lien               No                  No                    0
        16688285                                     24                                   First Lien              Yes                  No                    0
        17148468                                      0                                   First Lien               No                 Yes                   60
        17148508                                      0                                   First Lien               No                  No                    0
        17167151                                      0                                   First Lien               No                 Yes                   36
        17167152                                      0                                   First Lien               No                  No                    0
        16365915                                      0                                   First Lien               No                 Yes                   60
        17155778                                      0                                   First Lien               No                 Yes                   60
        17167214                                      0                                   First Lien               No                 Yes                   120
        17150071                                     12                                   First Lien               No                 Yes                   120
        17155403                                     12                                   First Lien               No                 Yes                   120
        17151497                                      0                                   First Lien               No                  No                    0
        17151502                                      0                                   First Lien               No                 Yes                   60
        17151504                                      0                                   First Lien               No                  No                    0
        17151541                                      0                                   First Lien               No                 Yes                   60
        17130569                                      0                                   First Lien               No                 Yes                   120
        17064787                                      0                                   First Lien               No                 Yes                   120
        17064846                                     12                                   First Lien               No                 Yes                   120
        17065949                                      0                                   First Lien               No                  No                    0
        17065971                                      0                                   First Lien               No                 Yes                   120
        17075024                                     12                                   First Lien               No                 Yes                   120
        17075056                                      0                                   First Lien               No                 Yes                   120
        17075081                                     12                                   First Lien               No                 Yes                   120
        17075150                                     12                                   First Lien               No                 Yes                   120
        17075242                                     12                                   First Lien               No                 Yes                   120
        17076417                                      4                                   First Lien               No                 Yes                   120
        17077691                                     12                                   First Lien               No                  No                    0
        17077808                                     12                                   First Lien               No                 Yes                   120
        17088379                                     12                                   First Lien               No                  No                    0
        17112894                                      0                                   First Lien              Yes                  No                    0
        17104575                                      0                                   First Lien               No                 Yes                   120
        17112981                                     12                                   First Lien              Yes                  No                    0
        17132591                                      0                                   First Lien               No                 Yes                   120
        17151492                                      0                                   First Lien               No                  No                    0
        17059319                                     36                                   First Lien               No                 Yes                   60
        17171516                                      0                                   First Lien               No                 Yes                   60
        17155802                                      0                                   First Lien               No                 Yes                   60
        17155803                                      0                                   First Lien               No                 Yes                   60
        17148515                                      0                                   First Lien               No                 Yes                   60
        17155807                                      0                                   First Lien               No                 Yes                   60
        17148559                                      0                                   First Lien               No                  No                    0
        17148510                                      0                                   First Lien               No                 Yes                   60
        16389049                                      0                                   First Lien               No                 Yes                   120
        17077022                                      0                                   First Lien               No                 Yes                   60
        17151516                                      0                                   First Lien               No                 Yes                   60
        17077024                                      0                                   First Lien               No                 Yes                   60
        17151591                                      0                                   First Lien               No                  No                    0
        17151596                                      0                                   First Lien               No                 Yes                   60
        17155791                                      0                                   First Lien               No                 Yes                   60
        17128577                                      0                                   First Lien               No                 Yes                   60
        17148495                                      0                                   First Lien               No                  No                    0
        17155785                                      0                                   First Lien               No                  No                    0
        17001992                                      0                                   First Lien               No                 Yes                   120
        17013576                                      0                                   First Lien               No                 Yes                   120
        17001996                                      0                                   First Lien               No                 Yes                   120
        17078182                                      0                                   First Lien               No                 Yes                   120
        17078185                                      0                                   First Lien               No                 Yes                   120
        17078188                                      0                                   First Lien               No                 Yes                   120
        16991647                                      0                                   First Lien               No                  No                    0
        16851140                                      0                                   First Lien               No                 Yes                   120
        17089041                                      0                                   First Lien               No                 Yes                   60
        16851145                                      0                                   First Lien               No                  No                    0
        16803924                                      0                                   First Lien               No                 Yes                   120
        17013589                                      0                                   First Lien               No                 Yes                   120
        16851149                                      0                                   First Lien               No                 Yes                   120
        17078194                                      0                                   First Lien               No                 Yes                   120
        16982905                                      0                                   First Lien               No                 Yes                   120
        17078198                                      0                                   First Lien               No                 Yes                   120
        16856952                                      0                                   First Lien               No                  No                    0
        16856957                                      0                                   First Lien               No                  No                    0
        17059360                                     36                                   First Lien               No                 Yes                   60
        16814175                                      0                                   First Lien               No                 Yes                   120
        16965532                                      6                                   First Lien               No                 Yes                   60
        17059369                                      0                                   First Lien               No                 Yes                   60
        16974283                                      0                                   First Lien               No                 Yes                   120
        16980848                                      0                                   First Lien               No                 Yes                   120
        17052102                                      0                                   First Lien               No                 Yes                   120
        17033230                                      0                                   First Lien               No                 Yes                   120
        17012900                                     12                                   First Lien               No                 Yes                   120
        17113422                                      0                                   First Lien               No                  No                    0
        17113428                                      0                                   First Lien               No                 Yes                   120
        17113429                                      0                                   First Lien               No                 Yes                   120
        17004861                                      0                                   First Lien               No                 Yes                   120
        17052085                                      0                                   First Lien               No                 Yes                   120
        17052087                                      0                                   First Lien               No                 Yes                   120
        17004864                                      0                                   First Lien               No                 Yes                   120
        17052088                                      6                                   First Lien               No                 Yes                   120
        16803950                                      0                                   First Lien               No                 Yes                   120
        17052089                                      0                                   First Lien               No                 Yes                   120
        17012886                                      0                                   First Lien               No                 Yes                   60
        16833058                                     36                                   First Lien               No                  No                    0
        17059374                                      0                                   First Lien               No                 Yes                   60
        17078247                                      0                                   First Lien               No                 Yes                   120
        16801875                                      0                                   First Lien               No                 Yes                   120
        17078249                                      0                                   First Lien               No                 Yes                   120
        17059379                                      0                                   First Lien               No                  No                    0
        17012911                                      0                                   First Lien               No                 Yes                   60
        17033248                                      0                                   First Lien               No                 Yes                   120
        16824319                                      5                                   First Lien               No                 Yes                   120
        16991712                                      6                                   First Lien               No                 Yes                   120
        16991717                                      0                                   First Lien               No                  No                    0
        16985156                                      6                                   First Lien               No                 Yes                   60
        16980863                                      0                                   First Lien               No                 Yes                   60
        16985157                                      0                                   First Lien               No                 Yes                   120
        16980865                                      0                                   First Lien               No                 Yes                   120
        17013657                                      0                                   First Lien               No                 Yes                   120
        17066688                                      6                                   First Lien               No                 Yes                   60
        16980873                                      0                                   First Lien               No                 Yes                   120
        16985167                                      0                                   First Lien               No                 Yes                   120
        17052132                                      0                                   First Lien               No                 Yes                   120
        17052133                                      0                                   First Lien               No                 Yes                   120
        17044115                                      0                                   First Lien               No                 Yes                   120
        17004914                                      0                                   First Lien               No                  No                    0
        17033264                                      0                                   First Lien               No                  No                    0
        17033267                                      0                                   First Lien               No                 Yes                   120
        17033269                                      0                                   First Lien               No                  No                    0
        17013668                                      0                                   First Lien               No                 Yes                   60
        17013669                                      0                                   First Lien               No                 Yes                   60
        16968404                                      0                                   First Lien               No                 Yes                   120
        17057947                                      0                                   First Lien               No                 Yes                   120
        16965574                                     36                                   First Lien               No                 Yes                   120
        16980883                                      0                                   First Lien               No                 Yes                   60
        17033273                                      0                                   First Lien               No                 Yes                   120
        16982930                                      0                                   First Lien               No                 Yes                   120
        16991680                                     36                                   First Lien               No                 Yes                   120
        16968355                                     12                                   First Lien               No                 Yes                   120
        16856985                                      0                                   First Lien               No                 Yes                   120
        16856988                                      0                                   First Lien               No                  No                    0
        17042614                                     12                                   First Lien               No                 Yes                   60
        17004871                                      0                                   First Lien               No                 Yes                   120
        17052096                                      0                                   First Lien               No                 Yes                   120
        17044128                                      0                                   First Lien               No                 Yes                   120
        17016507                                      6                                   First Lien               No                 Yes                   60
        16824341                                      0                                   First Lien               No                 Yes                   120
        17033276                                      0                                   First Lien               No                 Yes                   120
        17033278                                      0                                   First Lien               No                  No                    0
        17113468                                      0                                   First Lien               No                 Yes                   120
        17076821                                      0                                   First Lien               No                  No                    0
        17033279                                      0                                   First Lien               No                 Yes                   120
        16723773                                      0                                   First Lien               No                  No                    0
        16979217                                      0                                   First Lien               No                 Yes                   120
        16982944                                      0                                   First Lien               No                 Yes                   60
        16856994                                     12                                   First Lien               No                 Yes                   120
        17042625                                     24                                   First Lien               No                 Yes                   120
        17009174                                      0                                   First Lien               No                 Yes                   120
        17009178                                      0                                   First Lien               No                 Yes                   120
        16723781                                      0                                   First Lien               No                 Yes                   36
        16995260                                      0                                   First Lien               No                  No                    0
        16982959                                     24                                   First Lien               No                 Yes                   120
        16853300                                      0                                   First Lien               No                 Yes                   60
        16965582                                     12                                   First Lien               No                 Yes                   120
        17078289                                      0                                   First Lien               No                 Yes                   120
        17033280                                      6                                   First Lien               No                 Yes                   120
        17016513                                      0                                   First Lien               No                  No                    0
        17004930                                      0                                   First Lien               No                 Yes                   84
        17033282                                      0                                   First Lien               No                 Yes                   120
        17013680                                      0                                   First Lien               No                 Yes                   120
        17052156                                      0                                   First Lien               No                 Yes                   120
        17044138                                     12                                   First Lien               No                 Yes                   120
        17033284                                      0                                   First Lien               No                 Yes                   120
        17033285                                      0                                   First Lien               No                 Yes                   120
        16771053                                      0                                   First Lien               No                 Yes                   120
        17013685                                      0                                   First Lien               No                 Yes                   60
        17033287                                      0                                   First Lien               No                 Yes                   120
        16824353                                      0                                   First Lien               No                 Yes                   120
        17033289                                      0                                   First Lien               No                 Yes                   120
        16851248                                      0                                   First Lien               No                 Yes                   120
        17044140                                      0                                   First Lien               No                 Yes                   120
        17052162                                     36                                   First Lien               No                  No                    0
        17033290                                      0                                   First Lien               No                 Yes                   120
        17033291                                      0                                   First Lien               No                 Yes                   120
        17033292                                      0                                   First Lien               No                 Yes                   120
        17009235                                     36                                   First Lien               No                  No                    0
        17033295                                      6                                   First Lien               No                 Yes                   120
        17033296                                      0                                   First Lien               No                  No                    0
        16979230                                      0                                   First Lien               No                 Yes                   60
        16819139                                      3                                   First Lien               No                  No                    0
        16803993                                      0                                   First Lien               No                 Yes                   120
        16979242                                      0                                   First Lien               No                 Yes                   120
        16995281                                      0                                   First Lien               No                  No                    0
        16982977                                      0                                   First Lien               No                 Yes                   120
        17034638                                      0                                   First Lien               No                 Yes                   120
        17052064                                      0                                   First Lien               No                 Yes                   120
        17033192                                     36                                   First Lien               No                 Yes                   120
        17016426                                      0                                   First Lien               No                 Yes                   120
        17052068                                      0                                   First Lien               No                 Yes                   120
        17033197                                      0                                   First Lien               No                 Yes                   120
        17013599                                      0                                   First Lien               No                 Yes                   120
        16789088                                      0                                   First Lien               No                 Yes                   120
        16856966                                      0                                   First Lien               No                 Yes                   120
        17044050                                      0                                   First Lien               No                 Yes                   120
        17009145                                      0                                   First Lien               No                  No                    0
        17012875                                     12                                   First Lien               No                 Yes                   120
        17004858                                      0                                   First Lien               No                 Yes                   120
        17012879                                      0                                   First Lien               No                 Yes                   60
        17128564                                      0                                   First Lien               No                 Yes                   60
        16990180                                      0                                   First Lien               No                 Yes                   120
        16981432                                     36                                   First Lien               No                 Yes                   120
        17128565                                      0                                   First Lien               No                 Yes                   60
        16981434                                      0                                   First Lien               No                 Yes                   120
        17128567                                      0                                   First Lien               No                 Yes                   60
        16980706                                      0                                   First Lien               No                 Yes                   120
        16980707                                      0                                   First Lien               No                  No                    0
        16981436                                      0                                   First Lien               No                 Yes                   60
        16970584                                     12                                   First Lien               No                  No                    0
        16775295                                     36                                   First Lien               No                 Yes                   60
        16963298                                      0                                   First Lien               No                  No                    0
        17066520                                      0                                   First Lien               No                 Yes                   60
        17059232                                      0                                   First Lien               No                 Yes                   60
        17066523                                      0                                   First Lien               No                 Yes                   60
        17059234                                      0                                   First Lien               No                  No                    0
        17128570                                      0                                   First Lien               No                 Yes                   60
        17059235                                      0                                   First Lien               No                  No                    0
        17059236                                      0                                   First Lien               No                  No                    0
        17128572                                      0                                   First Lien               No                 Yes                   60
        17128573                                      0                                   First Lien               No                 Yes                   60
        17059239                                      0                                   First Lien               No                 Yes                   60
        16838722                                      0                                   First Lien               No                 Yes                   60
        17128576                                      0                                   First Lien               No                 Yes                   120
        16970590                                     12                                   First Lien               No                 Yes                   120
        17128579                                      0                                   First Lien               No                  No                    0
        16981449                                      6                                   First Lien               No                 Yes                   60
        17001926                                      0                                   First Lien               No                 Yes                   120
        17059240                                      0                                   First Lien               No                 Yes                   60
        17059245                                      0                                   First Lien               No                  No                    0
        16857601                                      0                                   First Lien               No                 Yes                   120
        17059247                                      0                                   First Lien               No                 Yes                   60
        16985017                                     12                                   First Lien               No                 Yes                   60
        16981453                                      0                                   First Lien               No                 Yes                   120
        17128588                                      0                                   First Lien               No                  No                    0
        16981456                                      0                                   First Lien               No                  No                    0
        16974169                                      0                                   First Lien               No                 Yes                   120
        16847488                                      6                                   First Lien               No                 Yes                   120
        17013511                                      0                                   First Lien               No                 Yes                   60
        17066546                                      0                                   First Lien               No                 Yes                   120
        16980732                                      0                                   First Lien               No                 Yes                   120
        16980733                                     36                                   First Lien               No                  No                    0
        16784715                                      0                                   First Lien               No                 Yes                   120
        16985028                                      0                                   First Lien               No                 Yes                   60
        16980736                                      0                                   First Lien               No                 Yes                   60
        16980737                                      0                                   First Lien               No                 Yes                   60
        16974176                                      0                                   First Lien               No                 Yes                   120
        16974179                                      0                                   First Lien               No                 Yes                   120
        17057802                                      3                                   First Lien               No                 Yes                   120
        16801761                                     12                                   First Lien               No                 Yes                   120
        17066550                                      0                                   First Lien               No                 Yes                   120
        16713555                                      0                                   First Lien               No                 Yes                   120
        16713557                                      0                                   First Lien               No                 Yes                   120
        16981474                                     36                                   First Lien               No                 Yes                   120
        16838753                                      0                                   First Lien               No                 Yes                   120
        17013534                                      0                                   First Lien               No                  No                    0
        16814082                                     12                                   First Lien               No                  No                    0
        16814085                                      6                                   First Lien               No                  No                    0
        17059276                                     36                                   First Lien               No                 Yes                   60
        16857631                                      0                                   First Lien               No                 Yes                   120
        17078149                                      0                                   First Lien               No                 Yes                   120
        16965442                                     12                                   First Lien              Yes                  No                    0
        16980751                                      0                                   First Lien               No                 Yes                   120
        17059278                                      0                                   First Lien               No                 Yes                   60
        16974198                                      0                                   First Lien               No                 Yes                   120
        17052010                                      0                                   First Lien               No                 Yes                   60
        17013568                                      0                                   First Lien               No                 Yes                   120
        16968300                                     12                                   First Lien               No                 Yes                   120
        16968303                                      0                                   First Lien               No                 Yes                   120
        17078176                                      0                                   First Lien               No                 Yes                   120
        16985071                                      0                                   First Lien               No                 Yes                   120
        16991638                                      0                                   First Lien               No                 Yes                   60
        16857668                                      0                                   First Lien               No                  No                    0
        16965479                                      0                                   First Lien               No                 Yes                   120
        17044020                                      0                                   First Lien               No                 Yes                   120
        17089003                                      0                                   First Lien               No                  No                    0
        16851106                                     36                                   First Lien               No                 Yes                   120
        16838770                                      0                                   First Lien               No                  No                    0
        17059289                                      3                                   First Lien               No                 Yes                   60
        16838773                                      0                                   First Lien               No                  No                    0
        17013550                                      0                                   First Lien               No                 Yes                   120
        17012823                                      0                                   First Lien               No                 Yes                   120
        16824221                                      0                                   First Lien               No                 Yes                   60
        16851114                                      0                                   First Lien               No                 Yes                   120
        17089013                                      0                                   First Lien               No                  No                    0
        17001978                                      0                                   First Lien               No                 Yes                   60
        16801796                                      0                                   First Lien               No                 Yes                   120
        16685699                                      0                                   First Lien               No                  No                    0
        17044017                                     12                                   First Lien               No                 Yes                   120
        17012832                                     12                                   First Lien               No                 Yes                   120
        16847451                                     12                                   First Lien               No                 Yes                   60
        16974137                                      0                                   First Lien               No                 Yes                   60
        16974139                                      6                                   First Lien               No                  No                    0
        17011381                                     12                                   First Lien               No                 Yes                   120
        16722260                                      0                                   First Lien               No                  No                    0
        16970545                                      0                                   First Lien               No                  No                    0
        16809685                                      0                                   First Lien               No                 Yes                   120
        17022203                                      8                                   First Lien               No                 Yes                   120
        16648583                                      0                                   First Lien               No                  No                    0
        16970558                                     12                                   First Lien               No                  No                    0
        17022218                                      0                                   First Lien               No                  No                    0
        16853293                                      0                                   First Lien               No                 Yes                   60
        16968273                                      0                                   First Lien               No                 Yes                   60
        16798417                                      0                                   First Lien               No                 Yes                   120
        16995168                                      0                                   First Lien               No                 Yes                   60
        17034512                                      0                                   First Lien               No                 Yes                   120
        17014914                                      0                                   First Lien               No                 Yes                   120
        16982860                                      0                                   First Lien               No                 Yes                   60
        16979134                                      0                                   First Lien               No                 Yes                   120
        16979140                                     12                                   First Lien               No                 Yes                   120
        17078808                                      0                                   First Lien               No                 Yes                   60
        17053403                                      0                                   First Lien               No                 Yes                   120
        17042557                                      0                                   First Lien               No                 Yes                   120
        17014936                                      0                                   First Lien               No                 Yes                   84
        16819046                                      0                                   First Lien               No                  No                    0
        16714965                                     36                                   First Lien               No                  No                    0
        16982882                                      0                                   First Lien               No                 Yes                   60
        16982889                                      0                                   First Lien               No                 Yes                   120
        17034542                                      0                                   First Lien               No                 Yes                   120
        17014949                                      0                                   First Lien               No                 Yes                   60
        16979163                                      3                                   First Lien               No                 Yes                   120
        16979165                                      6                                   First Lien               No                 Yes                   120
        17042574                                      0                                   First Lien               No                 Yes                   120
        17014953                                      0                                   First Lien               No                  No                    0
        17014955                                      0                                   First Lien               No                 Yes                   120
        16819065                                      0                                   First Lien               No                 Yes                   120
        17000404                                      0                                   First Lien               No                  No                    0
        16798468                                      0                                   First Lien               No                 Yes                   120
        17042584                                      6                                   First Lien               No                  No                    0
        16765043                                      0                                   First Lien               No                 Yes                   120
        16781081                                      0                                   First Lien               No                 Yes                   120
        16781085                                     36                                   First Lien               No                 Yes                   60
        16844509                                      0                                   First Lien               No                 Yes                   60
        17014969                                      0                                   First Lien               No                  No                    0
        16979188                                      3                                   First Lien               No                 Yes                   120
        17057682                                      0                                   First Lien               No                 Yes                   120
        16995033                                      0                                   First Lien               No                 Yes                   120
        17057685                                      6                                   First Lien               No                 Yes                   120
        16995038                                      0                                   First Lien               No                 Yes                   120
        16995039                                      0                                   First Lien               No                 Yes                   120
        16979001                                      0                                   First Lien               No                 Yes                   120
        16824085                                      6                                   First Lien               No                 Yes                   60
        16824086                                      0                                   First Lien               No                 Yes                   120
        17075838                                      0                                   First Lien               No                 Yes                   84
        16991488                                      6                                   First Lien               No                 Yes                   120
        17042412                                      0                                   First Lien               No                 Yes                   120
        17042416                                      0                                   First Lien               No                 Yes                   120
        17012693                                     36                                   First Lien               No                 Yes                   120
        17004675                                     12                                   First Lien               No                 Yes                   120
        17016259                                      0                                   First Lien               No                 Yes                   120
        16979013                                      0                                   First Lien               No                  No                    0
        16859622                                     36                                   First Lien               No                 Yes                   120
        16995054                                      0                                   First Lien               No                 Yes                   120
        17075848                                      0                                   First Lien               No                 Yes                   60
        17016267                                      0                                   First Lien               No                 Yes                   120
        17016269                                      0                                   First Lien               No                 Yes                   120
        16995064                                      0                                   First Lien               No                 Yes                   60
        16798317                                      0                                   First Lien               No                 Yes                   60
        17042430                                      0                                   First Lien               No                 Yes                   120
        17042432                                      0                                   First Lien               No                 Yes                   120
        17055593                                      0                                   First Lien               No                 Yes                   120
        17055595                                      0                                   First Lien               No                 Yes                   120
        16981363                                     12                                   First Lien               No                 Yes                   120
        16980636                                      0                                   First Lien               No                 Yes                   60
        16981367                                      6                                   First Lien               No                  No                    0
        17022175                                      0                                   First Lien               No                 Yes                   120
        16980640                                      0                                   First Lien               No                 Yes                   120
        16684830                                      0                                   First Lien               No                 Yes                   84
        16981372                                     36                                   First Lien               No                 Yes                   120
        16981373                                      6                                   First Lien               No                 Yes                   120
        16981376                                      0                                   First Lien               No                 Yes                   120
        16819787                                      0                                   First Lien               No                 Yes                   60
        17012706                                      0                                   First Lien               No                 Yes                   120
        17057713                                     36                                   First Lien               No                  No                    0
        16968236                                      0                                   First Lien               No                 Yes                   120
        16856862                                     12                                   First Lien               No                 Yes                   120
        16857592                                     12                                   First Lien               No                 Yes                   120
        16991567                                      0                                   First Lien               No                 Yes                   120
        16856864                                      0                                   First Lien               No                 Yes                   120
        17009041                                      0                                   First Lien               No                 Yes                   60
        17009042                                      0                                   First Lien               No                 Yes                   60
        16824171                                      0                                   First Lien               No                 Yes                   120
        17012775                                      0                                   First Lien               No                 Yes                   120
        17009049                                      0                                   First Lien               No                 Yes                   120
        16824174                                      0                                   First Lien               No                 Yes                   120
        16803844                                      6                                   First Lien               No                 Yes                   120
        16968243                                      0                                   First Lien               No                 Yes                   60
        17009055                                      0                                   First Lien               No                 Yes                   60
        17004763                                      0                                   First Lien               No                 Yes                   120
        16968251                                      0                                   First Lien               No                 Yes                   60
        17057794                                      0                                   First Lien               No                 Yes                   120
        16982836                                     12                                   First Lien               No                 Yes                   120
        17009063                                      0                                   First Lien               No                 Yes                   120
        17009067                                      0                                   First Lien               No                 Yes                   60
        16673205                                     12                                   First Lien               No                 Yes                   60
        16838660                                      0                                   First Lien               No                 Yes                   120
        16981384                                      0                                   First Lien               No                 Yes                   120
        16974096                                      6                                   First Lien               No                 Yes                   120
        16981387                                      6                                   First Lien               No                 Yes                   60
        17013444                                      6                                   First Lien               No                  No                    0
        16980660                                      0                                   First Lien               No                 Yes                   120
        16980665                                      0                                   First Lien               No                 Yes                   120
        16965359                                      0                                   First Lien               No                 Yes                   120
        16838678                                      0                                   First Lien               No                 Yes                   120
        17057730                                      6                                   First Lien               No                 Yes                   120
        17066481                                      0                                   First Lien               No                 Yes                   60
        16991524                                     12                                   First Lien               No                 Yes                   120
        17004713                                      0                                   First Lien               No                 Yes                   120
        17012735                                      0                                   First Lien               No                 Yes                   120
        17013468                                      0                                   First Lien               No                 Yes                   120
        17066496                                      6                                   First Lien               No                 Yes                   120
        16856833                                      5                                   First Lien               No                 Yes                   120
        17066498                                      0                                   First Lien               No                 Yes                   120
        17066499                                      0                                   First Lien               No                 Yes                   60
        16965378                                     12                                   First Lien               No                 Yes                   120
        16784668                                      0                                   First Lien               No                  No                    0
        17016302                                      0                                   First Lien               No                 Yes                   120
        17009013                                      0                                   First Lien               No                 Yes                   60
        17004720                                      0                                   First Lien               No                 Yes                   120
        17009015                                      0                                   First Lien               No                 Yes                   120
        17009019                                      0                                   First Lien               No                 Yes                   120
        17012746                                      6                                   First Lien               No                 Yes                   60
        17012748                                      0                                   First Lien               No                 Yes                   120
        16968212                                      6                                   First Lien               No                 Yes                   120
        16968218                                      0                                   First Lien               No                 Yes                   120
        16849553                                     36                                   First Lien               No                  No                    0
        16980693                                      0                                   First Lien               No                  No                    0
        16965388                                      0                                   First Lien               No                 Yes                   120
        16980697                                      0                                   First Lien               No                 Yes                   120
        16980699                                      0                                   First Lien               No                 Yes                   60
        17016313                                     36                                   First Lien               No                 Yes                   120
        17009024                                     36                                   First Lien               No                 Yes                   120
        17009028                                      0                                   First Lien               No                 Yes                   60
        17012756                                      0                                   First Lien               No                 Yes                   120
        17057766                                      0                                   First Lien               No                  No                    0
        16982806                                      0                                   First Lien               No                 Yes                   120
        16856853                                      0                                   First Lien               No                 Yes                   60
        16965398                                      6                                   First Lien               No                 Yes                   120
        17009030                                      0                                   First Lien               No                 Yes                   60
        17009032                                      0                                   First Lien               No                 Yes                   60
        17009036                                     36                                   First Lien               No                  No                    0
        17009038                                      0                                   First Lien               No                 Yes                   60
        17012769                                     36                                   First Lien               No                 Yes                   60
        16968233                                      0                                   First Lien               No                 Yes                   60
        16824197                                      0                                   First Lien               No                 Yes                   60
        16979116                                     36                                   First Lien               No                 Yes                   120
        17016368                                      0                                   First Lien               No                 Yes                   120
        16798412                                      6                                   First Lien               No                 Yes                   120
        16963003                                      0                                   First Lien               No                 Yes                   60
        17060564                                      0                                   First Lien               No                 Yes                   60
        16852361                                      0                                   First Lien               No                 Yes                   120
        17088802                                      0                                   First Lien               No                  No                    0
        16852364                                      0                                   First Lien               No                 Yes                   120
        16809437                                      0                                   First Lien               No                 Yes                   120
        16968816                                      0                                   First Lien               No                 Yes                   120
        17011105                                      0                                   First Lien               No                 Yes                   120
        16984859                                      0                                   First Lien               No                  No                    0
        17051821                                      0                                   First Lien               No                 Yes                   60
        17051822                                      0                                   First Lien               No                  No                    0
        17043803                                      0                                   First Lien               No                 Yes                   60
        17051824                                      0                                   First Lien               No                 Yes                   60
        17051825                                      0                                   First Lien               No                 Yes                   60
        17051826                                      0                                   First Lien               No                 Yes                   120
        17051827                                      0                                   First Lien               No                 Yes                   60
        17051828                                      0                                   First Lien               No                 Yes                   60
        17051829                                      0                                   First Lien               No                 Yes                   60
        17033689                                      0                                   First Lien               No                 Yes                   120
        16832775                                      0                                   First Lien               No                 Yes                   60
        17088817                                      0                                   First Lien               No                 Yes                   120
        17048328                                      0                                   First Lien               No                  No                    0
        16844582                                     12                                   First Lien               No                 Yes                   60
        16851877                                      0                                   First Lien               No                  No                    0
        16809678                                      0                                   First Lien              Yes                  No                    0
        17055580                                      0                                   First Lien               No                 Yes                   120
        16419084                                      0                                   First Lien               No                 Yes                   60
        17066436                                      0                                   First Lien               No                 Yes                   120
        17066437                                      0                                   First Lien               No                 Yes                   120
        16857503                                     36                                   First Lien               No                  No                    0
        17027963                                     12                                   First Lien               No                 Yes                   120
        16981352                                     36                                   First Lien               No                 Yes                   120
        16974062                                      0                                   First Lien               No                 Yes                   60
        17055588                                      0                                   First Lien               No                 Yes                   120
        16974069                                      6                                   First Lien               No                 Yes                   120
        16672731                                      0                                   First Lien               No                 Yes                   60
        16857008                                     12                                   First Lien               No                 Yes                   60
        16718744                                      0                                   First Lien               No                 Yes                   120
        17002063                                      0                                   First Lien               No                 Yes                   120
        16857018                                      0                                   First Lien               No                 Yes                   120
        16979383                                      0                                   First Lien               No                 Yes                   84
        17002071                                      0                                   First Lien               No                 Yes                   120
        17065222                                      0                                   First Lien               No                 Yes                   120
        17065227                                      0                                   First Lien               No                 Yes                   120
        17034773                                      0                                   First Lien               No                 Yes                   60
        16979396                                     36                                   First Lien               No                 Yes                   120
        17002083                                      0                                   First Lien               No                 Yes                   120
        17002092                                      0                                   First Lien               No                 Yes                   120
        16852755                                      0                                   First Lien               No                  No                    0
        16846198                                      0                                   First Lien               No                 Yes                   120
        16852763                                      0                                   First Lien               No                  No                    0
        16849039                                      0                                   First Lien               No                 Yes                   120
        16978693                                      0                                   First Lien               No                 Yes                   120
        16852780                                      0                                   First Lien               No                 Yes                   120
        16852781                                      0                                   First Lien               No                  No                    0
        17003506                                     36                                   First Lien               No                  No                    0
        16970720                                      6                                   First Lien               No                 Yes                   120
        16990326                                      0                                   First Lien               No                 Yes                   120
        16849065                                      5                                   First Lien               No                 Yes                   120
        16771873                                      0                                   First Lien               No                 Yes                   120
        17003515                                     36                                   First Lien               No                 Yes                   60
        17015103                                      0                                   First Lien               No                 Yes                   120
        16804074                                      0                                   First Lien               No                 Yes                   120
        16804075                                      0                                   First Lien               No                 Yes                   120
        16970740                                      0                                   First Lien               No                 Yes                   60
        16974306                                      0                                   First Lien               No                 Yes                   60
        16768163                                      6                                   First Lien               No                 Yes                   120
        16970746                                      0                                   First Lien               No                 Yes                   120
        16983059                                      0                                   First Lien               No                 Yes                   120
        16844792                                      6                                   First Lien               No                 Yes                   120
        16847637                                      0                                   First Lien               No                 Yes                   120
        16859224                                      0                                   First Lien               No                 Yes                   60
        16983074                                      0                                   First Lien               No                 Yes                   120
        16859227                                      0                                   First Lien               No                 Yes                   60
        16790783                                      6                                   First Lien               No                  No                    0
        17003551                                     12                                   First Lien               No                 Yes                   120
        17015137                                     12                                   First Lien               No                 Yes                   60
        17075452                                      0                                   First Lien               No                 Yes                   120
        17055856                                      0                                   First Lien               No                 Yes                   120
        16974336                                     36                                   First Lien               No                 Yes                   60
        16981628                                      0                                   First Lien               No                 Yes                   120
        16768197                                      0                                   First Lien               No                 Yes                   120
        17015148                                     12                                   First Lien               No                  No                    0
        17075464                                      0                                   First Lien               No                 Yes                   60
        16981632                                      0                                   First Lien               No                  No                    0
        16983091                                      0                                   First Lien               No                 Yes                   120
        16980905                                      0                                   First Lien               No                 Yes                   120
        16981634                                      0                                   First Lien               No                 Yes                   120
        16847660                                      0                                   First Lien               No                 Yes                   120
        16980907                                      0                                   First Lien               No                  No                    0
        16983097                                      0                                   First Lien               No                 Yes                   120
        17015151                                      0                                   First Lien               No                 Yes                   120
        17033298                                      0                                   First Lien               No                 Yes                   120
        17033299                                      0                                   First Lien               No                 Yes                   120
        16823637                                     12                                   First Lien               No                 Yes                   120
        16851259                                      0                                   First Lien               No                  No                    0
        16851262                                     12                                   First Lien               No                 Yes                   120
        16851265                                      6                                   First Lien               No                 Yes                   120
        16995332                                      0                                   First Lien               No                  No                    0
        16968440                                      0                                   First Lien               No                 Yes                   120
        16985203                                     36                                   First Lien               No                 Yes                   120
        16980911                                      0                                   First Lien               No                 Yes                   120
        16801938                                     36                                   First Lien               No                 Yes                   60
        16965606                                      0                                   First Lien               No                 Yes                   120
        16974355                                     24                                   First Lien               No                 Yes                   60
        16970791                                      0                                   First Lien               No                 Yes                   120
        17055879                                      0                                   First Lien               No                 Yes                   120
        16981649                                      0                                   First Lien               No                 Yes                   120
        17033300                                      0                                   First Lien               No                 Yes                   120
        17033301                                      0                                   First Lien               No                 Yes                   120
        16824379                                      0                                   First Lien               No                 Yes                   120
        16851275                                     36                                   First Lien               No                 Yes                   120
        16995345                                      0                                   First Lien               No                 Yes                   120
        16979308                                      0                                   First Lien               No                 Yes                   120
        16995347                                      0                                   First Lien               No                 Yes                   120
        16707832                                      0                                   First Lien               No                  No                    0
        16979312                                      0                                   First Lien               No                 Yes                   120
        17002006                                      0                                   First Lien               No                 Yes                   120
        16991799                                      0                                   First Lien               No                 Yes                   60
        17042722                                     36                                   First Lien               No                 Yes                   120
        16835253                                      0                                   First Lien               No                  No                    0
        16979325                                      0                                   First Lien               No                 Yes                   120
        16798614                                      0                                   First Lien               No                 Yes                   120
        16968472                                      0                                   First Lien               No                 Yes                   120
        16968474                                      0                                   First Lien               No                 Yes                   120
        17002012                                      0                                   First Lien               No                 Yes                   120
        16981841                                      0                                   First Lien               No                  No                    0
        16962971                                     36                                   First Lien               No                 Yes                   120
        16809400                                      0                                   First Lien               No                  No                    0
        16809402                                      0                                   First Lien               No                 Yes                   60
        17060539                                      0                                   First Lien               No                 Yes                   120
        16853064                                      0                                   First Lien               No                 Yes                   120
        16813862                                      0                                   First Lien               No                 Yes                   120
        16798287                                      0                                   First Lien               No                  No                    0
        17060540                                      0                                   First Lien               No                  No                    0
        16303922                                      0                                   First Lien               No                 Yes                   120
        17060545                                     36                                   First Lien               No                 Yes                   120
        17014785                                      0                                   First Lien               No                 Yes                   60
        16984833                                      0                                   First Lien               No                 Yes                   120
        16813879                                      0                                   First Lien               No                 Yes                   120
        17000239                                      0                                   First Lien               No                 Yes                   120
        17053260                                     12                                   First Lien               No                 Yes                   60
        17053262                                     36                                   First Lien               No                 Yes                   60
        16728500                                      6                                   First Lien               No                 Yes                   120
        17014792                                      0                                   First Lien              Yes                  No                    0
        16809423                                     36                                   First Lien               No                 Yes                   120
        17053269                                     12                                   First Lien               No                 Yes                   120
        16728508                                      6                                   First Lien               No                 Yes                   120
        16984848                                      0                                   First Lien               No                 Yes                   120
        17000245                                      0                                   First Lien               No                 Yes                   120
        17004999                                      0                                   First Lien               No                 Yes                   120
        16979334                                     36                                   First Lien               No                  No                    0
        16979336                                      0                                   First Lien               No                 Yes                   120
        17016580                                      0                                   First Lien               No                 Yes                   120
        16846124                                      0                                   First Lien               No                 Yes                   120
        16846128                                      0                                   First Lien               No                  No                    0
        16806926                                      0                                   First Lien               No                 Yes                   120
        16979340                                      0                                   First Lien               No                 Yes                   120
        16968496                                      0                                   First Lien               No                 Yes                   60
        17002038                                     12                                   First Lien               No                 Yes                   120
        16710088                                      6                                   First Lien               No                  No                    0
        17034738                                     36                                   First Lien               No                 Yes                   60
        17002040                                      0                                   First Lien               No                 Yes                   120
        17002043                                      0                                   First Lien               No                 Yes                   120
        17002047                                      0                                   First Lien               No                 Yes                   120
        17002048                                      0                                   First Lien               No                 Yes                   120
        16826540                                     36                                   First Lien               No                  No                    0
        17015052                                      0                                   First Lien               No                 Yes                   120
        16833010                                      0                                   First Lien               No                 Yes                   120
        17078200                                      0                                   First Lien               No                 Yes                   120
        17015056                                      0                                   First Lien               No                 Yes                   120
        17003477                                     12                                   First Lien               No                 Yes                   120
        16980810                                      0                                   First Lien               No                 Yes                   84
        16859153                                      6                                   First Lien               No                 Yes                   60
        16859157                                      0                                   First Lien               No                  No                    0
        17013600                                      0                                   First Lien               No                 Yes                   120
        17055609                                      0                                   First Lien               No                 Yes                   120
        16963235                                      0                                   First Lien               No                 Yes                   120
        16851861                                     12                                   First Lien               No                  No                    0
        16990129                                      6                                   First Lien               No                 Yes                   120
        16844576                                      0                                   First Lien               No                 Yes                   120
        17003312                                     36                                   First Lien               No                 Yes                   120
        17055612                                      0                                   First Lien               No                  No                    0
        16990130                                      0                                   First Lien               No                 Yes                   60
        16824362                                      0                                   First Lien               No                 Yes                   120
        17033297                                      0                                   First Lien               No                  No                    0
        17075608                                      0                                   First Lien               No                 Yes                   120
        16803529                                      0                                   First Lien               No                 Yes                   120
        17075609                                      0                                   First Lien               No                 Yes                   60
        17075611                                      0                                   First Lien               No                  No                    0
        16803533                                      0                                   First Lien               No                  No                    0
        16803534                                     12                                   First Lien               No                  No                    0
        16847811                                      0                                   First Lien               No                 Yes                   120
        16849278                                      0                                   First Lien               No                  No                    0
        16807108                                      0                                   First Lien               No                 Yes                   120
        17077082                                      0                                   First Lien               No                 Yes                   120
        16970942                                      0                                   First Lien               No                 Yes                   120
        17077095                                      0                                   First Lien               No                 Yes                   120
        16981807                                      0                                   First Lien               No                 Yes                   60
        16962937                                     36                                   First Lien               No                  No                    0
        16856597                                      0                                   First Lien               No                 Yes                   120
        16973800                                      0                                   First Lien               No                 Yes                   120
        16973802                                      0                                   First Lien               No                 Yes                   120
        16970509                                     12                                   First Lien               No                 Yes                   120
        16963225                                     36                                   First Lien               No                 Yes                   120
        16990118                                      0                                   First Lien               No                  No                    0
        17003253                                      0                                   First Lien               No                  No                    0
        16801613                                     24                                   First Lien               No                 Yes                   120
        17011278                                      0                                   First Lien               No                 Yes                   120
        16839330                                      6                                   First Lien               No                 Yes                   120
        16839332                                      6                                   First Lien               No                 Yes                   120
        16963182                                      6                                   First Lien               No                 Yes                   120
        16970474                                      0                                   First Lien               No                  No                    0
        16970476                                     12                                   First Lien               No                 Yes                   120
        17066412                                      0                                   First Lien               No                 Yes                   120
        17027940                                     36                                   First Lien               No                 Yes                   120
        16980601                                      0                                   First Lien               No                 Yes                   120
        17043981                                      0                                   First Lien               No                 Yes                   36
        16970482                                      0                                   First Lien               No                 Yes                   120
        17027947                                     12                                   First Lien               No                 Yes                   120
        17055569                                      3                                   First Lien               No                 Yes                   120
        16970483                                     36                                   First Lien               No                 Yes                   120
        16819744                                      0                                   First Lien               No                 Yes                   120
        17088991                                      0                                   First Lien               No                 Yes                   120
        17088993                                      0                                   First Lien               No                  No                    0
        17003278                                      0                                   First Lien               No                 Yes                   120
        17055573                                      0                                   First Lien               No                 Yes                   120
        17055574                                      0                                   First Lien               No                 Yes                   120
        16970666                                      0                                   First Lien               No                 Yes                   120
        17015031                                      0                                   First Lien               No                 Yes                   120
        17066601                                     36                                   First Lien               No                  No                    0
        17059312                                      0                                   First Lien               No                 Yes                   120
        16801813                                      6                                   First Lien               No                 Yes                   120
        16859133                                      0                                   First Lien               No                 Yes                   60
        16963380                                      0                                   First Lien               No                 Yes                   120
        17055756                                      6                                   First Lien               No                 Yes                   120
        16835973                                      0                                   First Lien               No                 Yes                   120
        16963387                                      0                                   First Lien               No                 Yes                   120
        16970679                                      0                                   First Lien               No                 Yes                   120
        16835979                                      0                                   First Lien               No                 Yes                   120
        17055761                                      0                                   First Lien               No                 Yes                   120
        16980617                                      0                                   First Lien               No                 Yes                   60
        17055578                                      0                                   First Lien               No                 Yes                   120
        16974057                                      0                                   First Lien               No                 Yes                   60
        16970495                                      0                                   First Lien               No                 Yes                   120
        16990098                                      6                                   First Lien               No                 Yes                   60
        17003445                                      0                                   First Lien               No                 Yes                   120
        17128642                                      0                                   First Lien               No                 Yes                   120
        16974221                                      0                                   First Lien               No                 Yes                   120
        16859124                                      0                                   First Lien               No                 Yes                   60
        16963371                                      0                                   First Lien               No                 Yes                   60
        16970661                                      0                                   First Lien               No                 Yes                   120
        17048247                                      6                                   First Lien               No                 Yes                   60
        16819711                                      0                                   First Lien               No                 Yes                   120
        16970452                                      0                                   First Lien               No                 Yes                   120
        16970459                                      0                                   First Lien               No                  No                    0
        17088968                                      0                                   First Lien               No                 Yes                   120
        17003245                                      0                                   First Lien               No                 Yes                   120
        17051984                                      0                                   First Lien               No                 Yes                   60
        17027927                                      0                                   First Lien               No                 Yes                   120
        16970463                                     12                                   First Lien               No                  No                    0
        16714117                                     36                                   First Lien               No                  No                    0
        16990051                                      0                                   First Lien               No                 Yes                   120
        16984993                                      0                                   First Lien               No                 Yes                   120
        17000396                                      0                                   First Lien               No                 Yes                   120
        17051952                                      0                                   First Lien               No                  No                    0
        16963141                                      0                                   First Lien               No                 Yes                   120
        17051958                                      6                                   First Lien               No                 Yes                   120
        16970437                                      0                                   First Lien               No                 Yes                   120
        17011238                                      0                                   First Lien               No                 Yes                   120
        17055510                                      0                                   First Lien               No                 Yes                   60
        17055513                                      0                                   First Lien               No                 Yes                   60
        17055515                                      0                                   First Lien               No                 Yes                   60
        16845840                                      0                                   First Lien               No                  No                    0
        16980549                                      0                                   First Lien               No                 Yes                   120
        16840048                                      0                                   First Lien               No                 Yes                   120
        16965244                                     36                                   First Lien               No                 Yes                   120
        17066369                                      6                                   First Lien               No                 Yes                   120
        16840051                                      0                                   First Lien               No                 Yes                   120
        17057623                                      0                                   First Lien               No                 Yes                   120
        16991411                                      0                                   First Lien               No                 Yes                   120
        16991414                                     12                                   First Lien               No                 Yes                   120
        16980566                                      0                                   First Lien               No                 Yes                   120
        16981298                                      0                                   First Lien               No                 Yes                   120
        16731524                                      0                                   First Lien               No                 Yes                   120
        17057630                                      0                                   First Lien               No                 Yes                   120
        16857453                                      0                                   First Lien               No                 Yes                   120
        17012639                                      0                                   First Lien               No                 Yes                   120
        16991430                                      0                                   First Lien               No                  No                    0
        16838598                                     36                                   First Lien               No                 Yes                   60
        17077251                                      0                                   First Lien               No                  No                    0
        16995002                                      0                                   First Lien               No                 Yes                   120
        17077259                                      0                                   First Lien               No                 Yes                   120
        16857478                                      0                                   First Lien               No                  No                    0
        17075803                                      0                                   First Lien               No                 Yes                   60
        17075805                                      0                                   First Lien               No                 Yes                   120
        16995014                                      0                                   First Lien               No                 Yes                   120
        16991454                                      0                                   First Lien               No                 Yes                   120
        16991455                                      0                                   First Lien               No                 Yes                   120
        16991456                                      0                                   First Lien               No                 Yes                   120
        17004654                                     12                                   First Lien               No                 Yes                   60
        17012675                                      6                                   First Lien               No                 Yes                   120
        16708244                                      6                                   First Lien               No                 Yes                   60
        16803744                                      0                                   First Lien               No                 Yes                   120
        17027575                                      0                                   First Lien               No                 Yes                   120
        16852823                                      0                                   First Lien               No                 Yes                   120
        16819371                                      0                                   First Lien               No                 Yes                   60
        16852827                                      0                                   First Lien               No                 Yes                   120
        16844808                                      0                                   First Lien               No                 Yes                   120
        16672847                                      0                                   First Lien               No                 Yes                   120
        16819377                                      0                                   First Lien               No                  No                    0
        16979480                                     36                                   First Lien               No                  No                    0
        17005000                                      0                                   First Lien               No                 Yes                   120
        17005002                                      0                                   First Lien               No                 Yes                   120
        17027580                                      0                                   First Lien               No                 Yes                   120
        16844812                                      0                                   First Lien               No                 Yes                   120
        16846271                                      0                                   First Lien               No                 Yes                   120
        17034876                                     36                                   First Lien               No                 Yes                   120
        16846274                                      0                                   First Lien               No                 Yes                   120
        16819384                                      0                                   First Lien               No                 Yes                   60
        16819386                                      0                                   First Lien               No                 Yes                   60
        16819387                                      0                                   First Lien               No                 Yes                   60
        16798786                                      0                                   First Lien               No                  No                    0
        17005017                                      6                                   First Lien               No                 Yes                   120
        17077047                                      0                                   First Lien               No                 Yes                   60
        16790921                                      0                                   First Lien               No                 Yes                   120
        16798237                                      6                                   First Lien               No                 Yes                   60
        17014731                                     36                                   First Lien               No                 Yes                   120
        16973931                                     36                                   First Lien               No                 Yes                   120
        16778645                                      0                                   First Lien               No                 Yes                   120
        16847987                                      0                                   First Lien               No                 Yes                   120
        16847988                                      0                                   First Lien               No                 Yes                   120
        17014741                                      0                                   First Lien               No                 Yes                   120
        17014749                                      0                                   First Lien               No                  No                    0
        16807276                                      6                                   First Lien               No                  No                    0
        17075794                                      0                                   First Lien               No                 Yes                   120
        16973943                                      6                                   First Lien               No                 Yes                   120
        16973944                                      0                                   First Lien               No                 Yes                   60
        16847990                                      0                                   First Lien               No                  No                    0
        16798257                                     36                                   First Lien               No                 Yes                   60
        17014750                                      0                                   First Lien               No                 Yes                   60
        17014752                                      0                                   First Lien               No                 Yes                   60
        17078636                                      6                                   First Lien               No                 Yes                   120
        16973954                                      0                                   First Lien               No                 Yes                   120
        16839985                                     12                                   First Lien               No                  No                    0
        16859589                                      0                                   First Lien               No                 Yes                   60
        17060524                                      0                                   First Lien               No                 Yes                   120
        17060527                                     36                                   First Lien               No                 Yes                   120
        16852325                                      0                                   First Lien               No                 Yes                   120
        17014767                                      0                                   First Lien               No                 Yes                   60
        16798270                                      0                                   First Lien               No                  No                    0
        16813859                                      0                                   First Lien               No                 Yes                   120
        16719089                                      0                                   First Lien               No                 Yes                   120
        16973964                                      0                                   First Lien               No                 Yes                   36
        16839991                                      0                                   First Lien               No                  No                    0
        17000219                                      0                                   First Lien               No                 Yes                   60
        17060530                                     36                                   First Lien               No                 Yes                   120
        17060531                                      0                                   First Lien               No                 Yes                   120
        16852970                                      0                                   First Lien               No                 Yes                   120
        16852971                                      0                                   First Lien               No                  No                    0
        16849248                                      5                                   First Lien               No                 Yes                   120
        16970910                                      0                                   First Lien               No                 Yes                   120
        16970913                                     36                                   First Lien               No                 Yes                   120
        17060533                                      0                                   First Lien               No                 Yes                   120
        17066322                                      0                                   First Lien               No                 Yes                   120
        17055470                                      0                                   First Lien               No                 Yes                   60
        17055471                                      0                                   First Lien               No                 Yes                   60
        17055472                                      0                                   First Lien               No                 Yes                   60
        16980512                                     36                                   First Lien               No                 Yes                   120
        17055475                                      0                                   First Lien               No                 Yes                   60
        16839250                                      0                                   First Lien               No                  No                    0
        17055478                                      0                                   First Lien               No                 Yes                   60
        17043895                                      0                                   First Lien               No                 Yes                   120
        16839257                                      0                                   First Lien               No                 Yes                   120
        17008989                                      0                                   First Lien               No                 Yes                   60
        16835695                                     36                                   First Lien               No                 Yes                   120
        17022052                                      0                                   First Lien               No                 Yes                   120
        17022059                                     36                                   First Lien               No                 Yes                   120
        17055481                                     12                                   First Lien               No                 Yes                   60
        16965214                                      0                                   First Lien              Yes                  No                    0
        16839260                                      0                                   First Lien               No                 Yes                   120
        17066339                                      0                                   First Lien               No                 Yes                   120
        17027865                                      6                                   First Lien               No                 Yes                   120
        16970658                                      0                                   First Lien               No                 Yes                   120
        17055489                                      0                                   First Lien               No                 Yes                   120
        17027868                                      0                                   First Lien               No                 Yes                   120
        16839266                                      0                                   First Lien               No                 Yes                   120
        16674597                                      0                                   First Lien               No                 Yes                   120
        17066344                                      0                                   First Lien               No                 Yes                   60
        17027870                                     36                                   First Lien               No                 Yes                   120
        17066346                                      0                                   First Lien               No                  No                    0
        16857412                                      6                                   First Lien               No                 Yes                   60
        17066348                                      0                                   First Lien               No                  No                    0
        17066349                                      0                                   First Lien               No                 Yes                   60
        17027875                                      0                                   First Lien               No                 Yes                   120
        16826966                                     36                                   First Lien               No                 Yes                   120
        16978731                                      0                                   First Lien               No                 Yes                   120
        16835398                                     12                                   First Lien               No                 Yes                   120
        16978736                                      0                                   First Lien               No                 Yes                   120
        16844471                                      0                                   First Lien               No                 Yes                   60
        16835723                                     36                                   First Lien               No                  No                    0
        16729372                                      0                                   First Lien               No                 Yes                   120
        17088933                                      0                                   First Lien               No                 Yes                   120
        16729377                                      0                                   First Lien               No                 Yes                   120
        17066351                                      0                                   First Lien               No                 Yes                   60
        17066352                                      0                                   First Lien               No                 Yes                   60
        17066353                                      0                                   First Lien               No                 Yes                   60
        16852816                                     36                                   First Lien               No                 Yes                   120
        16819364                                      0                                   First Lien               No                  No                    0
        17013019                                      0                                   First Lien               No                 Yes                   120
        16973920                                      0                                   First Lien               No                 Yes                   60
        17075773                                     12                                   First Lien               No                 Yes                   120
        17066316                                      0                                   First Lien               No                  No                    0
        17066317                                      0                                   First Lien               No                  No                    0
        16845802                                      0                                   First Lien               No                 Yes                   120
        17048177                                     36                                   First Lien               No                 Yes                   120
        16981235                                      0                                   First Lien               No                 Yes                   120
        17043885                                      0                                   First Lien               No                 Yes                   120
        17027847                                      0                                   First Lien               No                 Yes                   120
        16970384                                      0                                   First Lien               No                 Yes                   120
        17022044                                      0                                   First Lien               No                 Yes                   120
        17011194                                      0                                   First Lien               No                  No                    0
        16813805                                     36                                   First Lien               No                 Yes                   120
        16973915                                      0                                   First Lien               No                 Yes                   60
        16798227                                      6                                   First Lien               No                 Yes                   60
        16798228                                      0                                   First Lien               No                  No                    0
        17014720                                     12                                   First Lien               No                 Yes                   120
        17014728                                      0                                   First Lien               No                 Yes                   120
        17014729                                      0                                   First Lien               No                 Yes                   120
        17043851                                      0                                   First Lien               No                 Yes                   120
        17043852                                      0                                   First Lien               No                 Yes                   120
        16981205                                      6                                   First Lien               No                 Yes                   120
        16839219                                      0                                   First Lien               No                 Yes                   120
        16809499                                      0                                   First Lien               No                 Yes                   120
        17022012                                      0                                   First Lien               No                 Yes                   120
        17022018                                      6                                   First Lien               No                 Yes                   120
        17011169                                      0                                   First Lien               No                 Yes                   120
        16963072                                      0                                   First Lien               No                 Yes                   120
        16826913                                      0                                   First Lien               No                 Yes                   120
        16770788                                      6                                   First Lien               No                  No                    0
        16968880                                     36                                   First Lien               No                 Yes                   120
        17002422                                      0                                   First Lien               No                 Yes                   120
        17011172                                      0                                   First Lien               No                  No                    0
        17022028                                      0                                   First Lien               No                  No                    0
        16826924                                      6                                   First Lien               No                 Yes                   120
        16780918                                      6                                   First Lien               No                 Yes                   120
        16839193                                      0                                   First Lien               No                 Yes                   120
        16693393                                      0                                   First Lien               No                  No                    0
        16981187                                      0                                   First Lien               No                 Yes                   120
        16839194                                      0                                   First Lien               No                 Yes                   120
        17077123                                      0                                   First Lien               No                  No                    0
        16857340                                      0                                   First Lien               No                 Yes                   120
        16857343                                      0                                   First Lien               No                  No                    0
        16980464                                      0                                   First Lien               No                 Yes                   120
        16980465                                      0                                   First Lien               No                 Yes                   120
        16980466                                      0                                   First Lien               No                 Yes                   120
        16980467                                      0                                   First Lien               No                 Yes                   120
        17043838                                      0                                   First Lien               No                 Yes                   120
        17043839                                      0                                   First Lien               No                 Yes                   120
        16835637                                      6                                   First Lien               No                 Yes                   120
        16775049                                      0                                   First Lien               No                 Yes                   120
        16968851                                      4                                   First Lien               No                 Yes                   120
        17011147                                      0                                   First Lien               No                  No                    0
        17000293                                      0                                   First Lien               No                 Yes                   120
        17043840                                      0                                   First Lien               No                 Yes                   120
        17043845                                      0                                   First Lien               No                 Yes                   120
        17043848                                      0                                   First Lien               No                 Yes                   120
        16963056                                     12                                   First Lien               No                 Yes                   120
        17011152                                      0                                   First Lien               No                 Yes                   120
        17011153                                      0                                   First Lien               No                 Yes                   120
        17011154                                      0                                   First Lien               No                 Yes                   120
        17048035                                      0                                   First Lien               No                 Yes                   120
        16819503                                      6                                   First Lien               No                 Yes                   120
        16844299                                      0                                   First Lien               No                  No                    0
        16968763                                      0                                   First Lien               No                 Yes                   120
        16968764                                      0                                   First Lien               No                 Yes                   120
        17011057                                      0                                   First Lien               No                 Yes                   120
        17056066                                      6                                   First Lien               No                 Yes                   60
        16770670                                      0                                   First Lien               No                  No                    0
        17027719                                      6                                   First Lien               No                 Yes                   60
        16823976                                      6                                   First Lien               No                 Yes                   120
        16809397                                      0                                   First Lien               No                 Yes                   60
        16968777                                      0                                   First Lien               No                 Yes                   120
        16801406                                      0                                   First Lien               No                 Yes                   120
        17056076                                      0                                   First Lien               No                 Yes                   120
        16978904                                      6                                   First Lien               No                 Yes                   120
        16978905                                      6                                   First Lien               No                 Yes                   60
        16994945                                      0                                   First Lien               No                 Yes                   120
        17002323                                      0                                   First Lien               No                 Yes                   120
        16981122                                      0                                   First Lien               No                 Yes                   120
        17056083                                      0                                   First Lien               No                 Yes                   120
        17048065                                      0                                   First Lien               No                 Yes                   120
        16981127                                      0                                   First Lien               No                 Yes                   120
        16823994                                      0                                   First Lien               No                 Yes                   120
        16681758                                      0                                   First Lien               No                 Yes                   120
        17088783                                     36                                   First Lien               No                 Yes                   120
        16994950                                      0                                   First Lien               No                 Yes                   120
        16994954                                      0                                   First Lien               No                 Yes                   120
        16994956                                      0                                   First Lien               No                 Yes                   120
        16968795                                     12                                   First Lien               No                 Yes                   120
        16994959                                      0                                   First Lien               No                 Yes                   120
        17011088                                      0                                   First Lien               No                 Yes                   120
        16981130                                      0                                   First Lien               No                 Yes                   120
        16405824                                      0                                   First Lien               No                 Yes                   120
        16845704                                      0                                   First Lien               No                 Yes                   60
        16681760                                      0                                   First Lien               No                 Yes                   120
        16826835                                      0                                   First Lien               No                 Yes                   60
        16686057                                     36                                   First Lien               No                 Yes                   120
        17088791                                      0                                   First Lien               No                 Yes                   120
        16994961                                     36                                   First Lien               No                 Yes                   120
        16994965                                     36                                   First Lien               No                 Yes                   120
        16798946                                      0                                   First Lien               No                 Yes                   120
        16994969                                     36                                   First Lien               No                 Yes                   120
        17021217                                      0                                   First Lien               No                 Yes                   60
        17027755                                      0                                   First Lien               No                 Yes                   120
        16981145                                      0                                   First Lien               No                 Yes                   120
        17048087                                      0                                   First Lien               No                  No                    0
        16835593                                      0                                   First Lien               No                 Yes                   60
        16994973                                      0                                   First Lien               No                 Yes                   120
        17002357                                      0                                   First Lien               No                  No                    0
        16981150                                      0                                   First Lien               No                 Yes                   60
        17027761                                      0                                   First Lien               No                  No                    0
        16981151                                      0                                   First Lien               No                 Yes                   60
        16980424                                      0                                   First Lien               No                 Yes                   120
        16826857                                      6                                   First Lien               No                 Yes                   60
        16978940                                      0                                   First Lien               No                 Yes                   60
        16994981                                      0                                   First Lien               No                 Yes                   120
        16994984                                      0                                   First Lien               No                 Yes                   120
        16965122                                     36                                   First Lien               No                 Yes                   120
        16980434                                      0                                   First Lien               No                 Yes                   120
        16845732                                      0                                   First Lien               No                 Yes                   120
        17027776                                      6                                   First Lien               No                 Yes                   60
        16994993                                      0                                   First Lien               No                 Yes                   120
        16978956                                      6                                   First Lien               No                 Yes                   60
        16994996                                      0                                   First Lien               No                  No                    0
        17077103                                      0                                   First Lien               No                  No                    0
        17077108                                      0                                   First Lien               No                 Yes                   60
        16980446                                     36                                   First Lien               No                 Yes                   60
        16980449                                      0                                   First Lien               No                 Yes                   120
        16981179                                      6                                   First Lien               No                 Yes                   60
        17077114                                      0                                   First Lien               No                 Yes                   60
        17077117                                      0                                   First Lien               No                  No                    0
        16845750                                      0                                   First Lien               No                  No                    0
        16965147                                      0                                   First Lien               No                 Yes                   120
        16965148                                     12                                   First Lien               No                 Yes                   120
        16809334                                      0                                   First Lien               No                 Yes                   60
        17088703                                      0                                   First Lien               No                 Yes                   120
        17088705                                      0                                   First Lien               No                 Yes                   120
        16788731                                      0                                   First Lien               No                 Yes                   120
        17078587                                      0                                   First Lien               No                 Yes                   120
        17011007                                      0                                   First Lien               No                 Yes                   120
        16835501                                      0                                   First Lien               No                 Yes                   60
        16823920                                      0                                   First Lien               No                 Yes                   60
        17088712                                      0                                   First Lien               No                 Yes                   120
        17088714                                      0                                   First Lien               No                 Yes                   120
        17088717                                      0                                   First Lien               No                 Yes                   120
        16984761                                     12                                   First Lien               No                 Yes                   120
        17048000                                      0                                   First Lien               No                  No                    0
        17048001                                      0                                   First Lien               No                 Yes                   60
        17048004                                      0                                   First Lien               No                  No                    0
        17048007                                      0                                   First Lien               No                 Yes                   60
        16770632                                      0                                   First Lien               No                 Yes                   120
        17088720                                      0                                   First Lien               No                 Yes                   120
        16823933                                      0                                   First Lien               No                 Yes                   60
        16968731                                      0                                   First Lien               No                 Yes                   120
        16835522                                     24                                   First Lien              Yes                  No                    0
        16984780                                      0                                   First Lien               No                 Yes                   120
        16968744                                      0                                   First Lien               No                 Yes                   120
        16968745                                      0                                   First Lien               No                 Yes                   120
        16788765                                      0                                   First Lien               No                 Yes                   60
        16968748                                      0                                   First Lien               No                 Yes                   60
        17000184                                      0                                   First Lien               No                 Yes                   120
        16809379                                      0                                   First Lien               No                 Yes                   60
        17000190                                      0                                   First Lien               No                 Yes                   60
        16984798                                      0                                   First Lien               No                 Yes                   60
        17048032                                     36                                   First Lien               No                 Yes                   60
        17130514                                      0                                   First Lien               No                  No                    0
        17130515                                      0                                   First Lien               No                 Yes                   36
        17130517                                      0                                   First Lien               No                 Yes                   36
        16803652                                      0                                   First Lien               No                 Yes                   36
        17057594                                      0                                   First Lien               No                  No                    0
        16856686                                     36                                   First Lien               No                 Yes                   120
        17130522                                      0                                   First Lien               No                 Yes                   36
        17130523                                      0                                   First Lien               No                 Yes                   36
        17021109                                      0                                   First Lien               No                 Yes                   120
        16968698                                      0                                   First Lien               No                 Yes                   120
        16981032                                      0                                   First Lien               No                 Yes                   120
        16978822                                      0                                   First Lien               No                 Yes                   60
        17088698                                      0                                   First Lien               No                 Yes                   120
        16979556                                      6                                   First Lien               No                 Yes                   120
        16835499                                      0                                   First Lien               No                 Yes                   60
        16978833                                      0                                   First Lien               No                 Yes                   84
        16732004                                      0                                   First Lien               No                 Yes                   120
        16732007                                      0                                   First Lien               No                 Yes                   120
        16852911                                      0                                   First Lien               No                 Yes                   120
        16785034                                      0                                   First Lien               No                 Yes                   120
        16785035                                      6                                   First Lien               No                 Yes                   60
        16785038                                      0                                   First Lien               No                 Yes                   120
        16826755                                      0                                   First Lien               No                 Yes                   120
        16819466                                      0                                   First Lien               No                  No                    0
        17065411                                      0                                   First Lien               No                 Yes                   120
        16839079                                      6                                   First Lien               No                 Yes                   120
        16978852                                      0                                   First Lien               No                 Yes                   120
        16979581                                      0                                   First Lien               No                 Yes                   120
        17021141                                      0                                   First Lien               No                 Yes                   120
        17002270                                      0                                   First Lien               No                 Yes                   60
        17077009                                      0                                   First Lien               No                 Yes                   60
        16849202                                      6                                   First Lien               No                 Yes                   120
        16729813                                      0                                   First Lien               No                 Yes                   60
        17027688                                      0                                   First Lien               No                 Yes                   120
        16845646                                      0                                   First Lien               No                  No                    0
        17077017                                      0                                   First Lien               No                 Yes                   60
        16981081                                      0                                   First Lien               No                 Yes                   120
        16981083                                      0                                   First Lien               No                 Yes                   60
        16819499                                      0                                   First Lien               No                 Yes                   120
        17021166                                      0                                   First Lien               No                 Yes                   120
        16980360                                      3                                   First Lien               No                 Yes                   120
        16978881                                     24                                   First Lien               No                 Yes                   120
        17005130                                      0                                   First Lien               No                 Yes                   60
        17021170                                      0                                   First Lien               No                 Yes                   120
        17021173                                     12                                   First Lien               No                 Yes                   120
        17021175                                      0                                   First Lien               No                 Yes                   120
        17077034                                      0                                   First Lien               No                 Yes                   60
        16980376                                      0                                   First Lien               No                  No                    0
        16852967                                      0                                   First Lien               No                 Yes                   120
        16845677                                     36                                   First Lien               No                 Yes                   120
        17005144                                     12                                   First Lien               No                 Yes                   120
        17077041                                      0                                   First Lien               No                 Yes                   60
        17078561                                      0                                   First Lien               No                 Yes                   120
        16813777                                      0                                   First Lien               No                  No                    0
        16984736                                      0                                   First Lien               No                 Yes                   60
        16973887                                      0                                   First Lien               No                 Yes                   60
        17000137                                     12                                   First Lien               No                 Yes                   120
        17014697                                      0                                   First Lien               No                 Yes                   120
        17000141                                      0                                   First Lien               No                 Yes                   120
        16973898                                      0                                   First Lien               No                 Yes                   120
        17000148                                      0                                   First Lien               No                 Yes                   120
        16991394                                      0                                   First Lien               No                 Yes                   120
        16856694                                     36                                   First Lien               No                 Yes                   120
        16856697                                      3                                   First Lien               No                  No                    0
        17075755                                      0                                   First Lien               No                 Yes                   120
        16859537                                      0                                   First Lien               No                  No                    0
        16853005                                     12                                   First Lien               No                 Yes                   120
        16714741                                      0                                   First Lien               No                  No                    0
        17088700                                      0                                   First Lien               No                 Yes                   120
        17057561                                      0                                   First Lien               No                 Yes                   120
        16849364                                      0                                   First Lien               No                 Yes                   120
        16847908                                     36                                   First Lien               No                 Yes                   60
        16856656                                      0                                   First Lien               No                 Yes                   120
        16856661                                      6                                   First Lien               No                 Yes                   60
        16857392                                      0                                   First Lien               No                 Yes                   120
        17057579                                     36                                   First Lien               No                 Yes                   120
        16857396                                      0                                   First Lien               No                 Yes                   120
        16856667                                      0                                   First Lien               No                 Yes                   120
        16803648                                      0                                   First Lien               No                 Yes                   60
        16859509                                      0                                   First Lien               No                  No                    0
        16849387                                      0                                   First Lien               No                  No                    0
        16798836                                      0                                   First Lien               No                  No                    0
        16978813                                      6                                   First Lien               No                 Yes                   120
        16771251                                      6                                   First Lien               No                 Yes                   60
        16809248                                      0                                   First Lien               No                 Yes                   60
        16852179                                      6                                   First Lien               No                  No                    0
        16984662                                      0                                   First Lien               No                 Yes                   60
        16809250                                      0                                   First Lien               No                 Yes                   60
        16809254                                      0                                   First Lien               No                 Yes                   60
        16823836                                      6                                   First Lien              Yes                 Yes                   60
        16984672                                     36                                   First Lien               No                  No                    0
        16852192                                      0                                   First Lien               No                 Yes                   60
        16968646                                      0                                   First Lien               No                 Yes                   120
        16835432                                     12                                   First Lien               No                 Yes                   60
        16809277                                      6                                   First Lien               No                 Yes                   120
        17027602                                      6                                   First Lien               No                  No                    0
        16819400                                      0                                   First Lien               No                 Yes                   60
        16819409                                     36                                   First Lien               No                 Yes                   120
        16979514                                      0                                   First Lien               No                 Yes                   120
        16968663                                      0                                   First Lien               No                 Yes                   120
        16968669                                      0                                   First Lien               No                 Yes                   60
        17027614                                      0                                   First Lien               No                 Yes                   60
        16826700                                      0                                   First Lien               No                 Yes                   120
        16981007                                      0                                   First Lien               No                 Yes                   120
        16981009                                      0                                   First Lien               No                 Yes                   120
        16770578                                      0                                   First Lien               No                 Yes                   60
        16728385                                      0                                   First Lien               No                 Yes                   120
        17002220                                      0                                   First Lien               No                 Yes                   120
        17027639                                      0                                   First Lien               No                 Yes                   120
        17055992                                      0                                   First Lien               No                 Yes                   120
        17047978                                     36                                   First Lien               No                 Yes                   60
        16851417                                      0                                   First Lien               No                  No                    0
        16973783                                      0                                   First Lien               No                 Yes                   120
        16973784                                     36                                   First Lien               No                  No                    0
        16778496                                      0                                   First Lien               No                 Yes                   120
        17033420                                      0                                   First Lien               No                 Yes                   60
        17033428                                      0                                   First Lien               No                 Yes                   60
        16680158                                     24                                   First Lien               No                 Yes                   120
        16973755                                      0                                   First Lien               No                  No                    0
        16981776                                     36                                   First Lien               No                  No                    0
        16973759                                      0                                   First Lien               No                 Yes                   120
        17033430                                      0                                   First Lien               No                 Yes                   60
        16962980                                      0                                   First Lien               No                 Yes                   120
        16839867                                      0                                   First Lien               No                 Yes                   120
        17021939                                      0                                   First Lien               No                 Yes                   120
        16839870                                      0                                   First Lien               No                 Yes                   120
        16847891                                      6                                   First Lien               No                 Yes                   120
        16859474                                      0                                   First Lien               No                 Yes                   120
        17021940                                      0                                   First Lien               No                 Yes                   120
        17021947                                      0                                   First Lien               No                 Yes                   60
        16813745                                      0                                   First Lien               No                 Yes                   120
        17059573                                      0                                   First Lien               No                 Yes                   120
        16859390                                     36                                   First Lien               No                 Yes                   120
        16981783                                     36                                   First Lien               No                 Yes                   120
        17047998                                      0                                   First Lien               No                 Yes                   60
        16852228                                     36                                   First Lien               No                 Yes                   120
        17021959                                      0                                   First Lien               No                  No                    0
        17078546                                      0                                   First Lien               No                 Yes                   120
        16973860                                      0                                   First Lien               No                 Yes                   60
        16859491                                      0                                   First Lien               No                 Yes                   120
        16973868                                      0                                   First Lien               No                 Yes                   60
        17000119                                      0                                   First Lien               No                 Yes                   120
        17014676                                      0                                   First Lien               No                 Yes                   120
        16984723                                      0                                   First Lien               No                 Yes                   60
        17000129                                      0                                   First Lien               No                 Yes                   120
        16851406                                     36                                   First Lien               No                 Yes                   120
        16718162                                      0                                   First Lien               No                 Yes                   60
        17013849                                      0                                   First Lien               No                 Yes                   120
        17059581                                      6                                   First Lien               No                 Yes                   60
        16973779                                     36                                   First Lien               No                 Yes                   120
        16983122                                      0                                   First Lien               No                  No                    0
        16983127                                      0                                   First Lien               No                 Yes                   60
        17003601                                      0                                   First Lien               No                  No                    0
        17003605                                      0                                   First Lien               No                 Yes                   120
        17005064                                      0                                   First Lien               No                 Yes                   120
        16803427                                      0                                   First Lien               No                 Yes                   60
        16983131                                      0                                   First Lien               No                 Yes                   120
        16983133                                      0                                   First Lien               No                 Yes                   60
        16983138                                      0                                   First Lien               No                 Yes                   60
        16970826                                      0                                   First Lien               No                 Yes                   120
        16849166                                     12                                   First Lien               No                 Yes                   60
        16704373                                      0                                   First Lien               No                 Yes                   120
        16856461                                      0                                   First Lien               No                 Yes                   120
        16849171                                      0                                   First Lien               No                  No                    0
        16856463                                      0                                   First Lien               No                  No                    0
        16790858                                      0                                   First Lien               No                 Yes                   120
        16974407                                     36                                   First Lien               No                  No                    0
        16983159                                      0                                   First Lien               No                  No                    0
        16807012                                     36                                   First Lien               No                 Yes                   60
        17055933                                      0                                   First Lien               No                 Yes                   120
        16803457                                      0                                   First Lien               No                 Yes                   120
        17047918                                      0                                   First Lien               No                 Yes                   120
        16775561                                      6                                   First Lien               No                 Yes                   60
        17047919                                      0                                   First Lien               No                  No                    0
        16847734                                      0                                   First Lien               No                 Yes                   120
        16856483                                      0                                   First Lien               No                 Yes                   120
        16847738                                      0                                   First Lien               No                 Yes                   120
        16970859                                      0                                   First Lien               No                 Yes                   120
        16803463                                      0                                   First Lien               No                 Yes                   60
        16974422                                      0                                   First Lien               No                 Yes                   120
        17055944                                      0                                   First Lien               No                  No                    0
        16983172                                     36                                   First Lien               No                  No                    0
        16983173                                      0                                   First Lien               No                 Yes                   60
        16790885                                      0                                   First Lien               No                 Yes                   120
        16807037                                      6                                   First Lien               No                  No                    0
        16803476                                      0                                   First Lien               No                 Yes                   120
        16803477                                      0                                   First Lien               No                 Yes                   120
        16774852                                      0                                   First Lien               No                 Yes                   120
        17010952                                      0                                   First Lien               No                 Yes                   120
        16813601                                      0                                   First Lien               No                 Yes                   120
        16833203                                      0                                   First Lien               No                 Yes                   120
        16803480                                      0                                   First Lien               No                 Yes                   120
        17047941                                      0                                   First Lien               No                 Yes                   120
        17055960                                      0                                   First Lien               No                 Yes                   120
        16839743                                      0                                   First Lien               No                 Yes                   120
        16833211                                      0                                   First Lien               No                 Yes                   120
        16680127                                      0                                   First Lien               No                 Yes                   120
        16803491                                      0                                   First Lien               No                 Yes                   120
        17047952                                      3                                   First Lien               No                  No                    0
        17075574                                      0                                   First Lien               No                 Yes                   120
        17075578                                      0                                   First Lien               No                 Yes                   120
        17033401                                      6                                   First Lien               No                 Yes                   60
        17010975                                      0                                   First Lien               No                 Yes                   120
        17010977                                      0                                   First Lien               No                 Yes                   120
        17010978                                      0                                   First Lien               No                 Yes                   60
        17010979                                     36                                   First Lien               No                  No                    0
        16721855                                      0                                   First Lien               No                 Yes                   120
        16973730                                      6                                   First Lien               No                 Yes                   120
        17078419                                      0                                   First Lien               No                 Yes                   120
        16974463                                      6                                   First Lien               No                 Yes                   120
        16974467                                      0                                   First Lien               No                  No                    0
        17010980                                      0                                   First Lien               No                 Yes                   120
        16813635                                      0                                   First Lien               No                 Yes                   120
        17078392                                      0                                   First Lien               No                 Yes                   120
        16965691                                      0                                   First Lien               No                 Yes                   120
        16851351                                      0                                   First Lien               No                 Yes                   120
        17033394                                      0                                   First Lien               No                 Yes                   120
        17052267                                      0                                   First Lien               No                 Yes                   120
        16968530                                      6                                   First Lien               No                 Yes                   60
        16835325                                      0                                   First Lien               No                  No                    0
        16823744                                      0                                   First Lien               No                 Yes                   120
        17042805                                     24                                   First Lien               No                 Yes                   120
        16835335                                      0                                   First Lien               No                 Yes                   120
        16835338                                      0                                   First Lien               No                 Yes                   120
        16851382                                     12                                   First Lien               No                 Yes                   120
        16823769                                     12                                   First Lien               No                 Yes                   120
        16968562                                      0                                   First Lien               No                 Yes                   120
        16846207                                     36                                   First Lien               No                 Yes                   60
        17002111                                      0                                   First Lien               No                 Yes                   120
        17034819                                      6                                   First Lien               No                 Yes                   120
        16835366                                      0                                   First Lien               No                 Yes                   120
        16978706                                      0                                   First Lien               No                 Yes                   120
        17002125                                      0                                   First Lien               No                 Yes                   120
        17002127                                      0                                   First Lien               No                 Yes                   120
        16819334                                      0                                   First Lien               No                 Yes                   60
        16846227                                      0                                   First Lien               No                 Yes                   120
        17002130                                      0                                   First Lien               No                 Yes                   120
        17002131                                      0                                   First Lien               No                 Yes                   120
        17002133                                      0                                   First Lien               No                 Yes                   120
        16968596                                     12                                   First Lien               No                  No                    0
        16846235                                      0                                   First Lien               No                 Yes                   120
        16661965                                      0                                   First Lien               No                 Yes                   120
        16979450                                      6                                   First Lien               No                  No                    0
        16978727                                      0                                   First Lien               No                 Yes                   120
        16826640                                      0                                   First Lien               No                 Yes                   60
        16729755                                      0                                   First Lien               No                 Yes                   120
        17005054                                      6                                   First Lien               No                 Yes                   120
        16844453                                      0                                   First Lien               No                  No                    0
        16684076                                      0                                   First Lien               No                  No                    0
        16692099                                      0                                   First Lien               No                 Yes                   120
        17011210                                     12                                   First Lien               No                 Yes                   120
        15999358                                      0                                   First Lien               No                 Yes                   120
        17011215                                     12                                   First Lien               No                 Yes                   120
        17000363                                      0                                   First Lien              Yes                  No                    0
        17051931                                      0                                   First Lien               No                 Yes                   120
        16835712                                      0                                   First Lien               No                 Yes                   60
        16963125                                      0                                   First Lien               No                 Yes                   120
        16970417                                      0                                   First Lien               No                 Yes                   60
        17051831                                      0                                   First Lien               No                 Yes                   60
        17051833                                      0                                   First Lien               No                  No                    0
        17051835                                      0                                   First Lien               No                 Yes                   60
        17060584                                      6                                   First Lien               No                  No                    0
        17051839                                      0                                   First Lien               No                  No                    0
        16852388                                      6                                   First Lien               No                  No                    0
        16968833                                      0                                   First Lien               No                 Yes                   120
        16968834                                      0                                   First Lien               No                 Yes                   60
        16968835                                      0                                   First Lien               No                 Yes                   120
        17011127                                      0                                   First Lien               No                 Yes                   120
        16984974                                      0                                   First Lien               No                 Yes                   120
        17003204                                      0                                   First Lien               No                 Yes                   120
        17000370                                      0                                   First Lien               No                 Yes                   120
        17003209                                      0                                   First Lien               No                  No                    0
        17048210                                      0                                   First Lien               No                 Yes                   120
        17055507                                      0                                   First Lien               No                 Yes                   60
        17060691                                      0                                   First Lien               No                  No                    0
        16835720                                      0                                   First Lien               No                 Yes                   120
        16970423                                      0                                   First Lien               No                 Yes                   60
        17021279                                      0                                   First Lien               No                 Yes                   120
        16849330                                     12                                   First Lien               No                 Yes                   120
        16965161                                      0                                   First Lien               No                 Yes                   120
        16965162                                     12                                   First Lien               No                 Yes                   120
        16980476                                      0                                   First Lien               No                 Yes                   120
        16980478                                      0                                   First Lien               No                 Yes                   120
        16965171                                      6                                   First Lien               No                 Yes                   120
        16849356                                     36                                   First Lien               No                  No                    0
        17011115                                      0                                   First Lien               No                 Yes                   60
        17033468                                     12                                   First Lien               No                  No                    0
        16968600                                      0                                   First Lien               No                 Yes                   120
        16809229                                      6                                   First Lien               No                 Yes                   120
        16984647                                      0                                   First Lien               No                 Yes                   120
        17078486                                      0                                   First Lien               No                 Yes                   120
        16984654                                      0                                   First Lien               No                 Yes                   60
        16970655                                     12                                   First Lien               No                 Yes                   120
        16990258                                      0                                   First Lien               No                 Yes                   120
        16859110                                      0                                   First Lien               No                 Yes                   60
        16991848                                      0                                   First Lien               No                 Yes                   120
        16835304                                      0                                   First Lien               No                 Yes                   120
        16731942                                      0                                   First Lien               No                 Yes                   120
        16851337                                      6                                   First Lien               No                 Yes                   60
        16731945                                      0                                   First Lien               No                 Yes                   120
        17033376                                      0                                   First Lien               No                  No                    0
        16974385                                      0                                   First Lien               No                 Yes                   120
        16784927                                      0                                   First Lien               No                  No                    0
        16974388                                      0                                   First Lien               No                 Yes                   60
        17113525                                      0                                   First Lien               No                 Yes                   120
        17013735                                      0                                   First Lien               No                 Yes                   120
        16991806                                      0                                   First Lien               No                 Yes                   60
        17013741                                     36                                   First Lien               No                 Yes                   120
        17013746                                      0                                   First Lien               No                 Yes                   120
        16991812                                      0                                   First Lien               No                 Yes                   60
        16985253                                      0                                   First Lien               No                 Yes                   120
        16991817                                      6                                   First Lien               No                 Yes                   60
        17033358                                      0                                   First Lien               No                  No                    0
        17078372                                      0                                   First Lien               No                  No                    0
        16968502                                      0                                   First Lien               No                 Yes                   120
        16985271                                      0                                   First Lien               No                 Yes                   120
        16968506                                      0                                   First Lien               No                 Yes                   120
        16776942                                      0                                   First Lien               No                 Yes                   120
        16968508                                      0                                   First Lien               No                 Yes                   60
        16838990                                      0                                   First Lien               No                 Yes                   120
        16980984                                      0                                   First Lien               No                 Yes                   120
        17009310                                      6                                   First Lien               No                  No                    0
        17009314                                      6                                   First Lien               No                 Yes                   60
        16859293                                      0                                   First Lien               No                 Yes                   120
        17052212                                      0                                   First Lien              Yes                  No                    0
        16983106                                      0                                   First Lien               No                 Yes                   60
        16983107                                      0                                   First Lien               No                 Yes                   60
        16856426                                     36                                   First Lien               No                 Yes                   60
        16852868                                      0                                   First Lien               No                 Yes                   60
        16978791                                      6                                   First Lien               No                 Yes                   120
        17005040                                      0                                   First Lien               No                 Yes                   120
        17005049                                      6                                   First Lien               No                 Yes                   120
        16983115                                      0                                   First Lien               No                  No                    0
        16970803                                      0                                   First Lien               No                 Yes                   120
        16983117                                     36                                   First Lien               No                 Yes                   60
        16844852                                      6                                   First Lien               No                  No                    0
        17042477                                      0                                   First Lien               No                 Yes                   120
        17042479                                      0                                   First Lien               No                 Yes                   120
        16706864                                     12                                   First Lien               No                 Yes                   120
        17053331                                      0                                   First Lien               No                 Yes                   120
        17060621                                      0                                   First Lien               No                 Yes                   120
        17053334                                      0                                   First Lien               No                 Yes                   120
        17042480                                      0                                   First Lien               No                 Yes                   120
        17060625                                      0                                   First Lien               No                 Yes                   120
        17042481                                     12                                   First Lien               No                 Yes                   120
        16965610                                      0                                   First Lien               No                 Yes                   120
        16980921                                      0                                   First Lien               No                  No                    0
        16985214                                      0                                   First Lien               No                 Yes                   120
        16778341                                      0                                   First Lien               No                 Yes                   120
        17060626                                     36                                   First Lien               No                 Yes                   120
        16844406                                      0                                   First Lien               No                 Yes                   120
        17042489                                      0                                   First Lien               No                 Yes                   120
        17014868                                      0                                   First Lien               No                 Yes                   120
        17078743                                      0                                   First Lien               No                 Yes                   120
        16813959                                      0                                   First Lien               No                 Yes                   120
        16979089                                      0                                   First Lien               No                 Yes                   120
        17060633                                      0                                   First Lien               No                 Yes                   120
        17060637                                      0                                   First Lien               No                 Yes                   120
        17034474                                      0                                   First Lien               No                 Yes                   120
        17014872                                      6                                   First Lien               No                  No                    0
        17014873                                      0                                   First Lien               No                 Yes                   60
        16788904                                      0                                   First Lien               No                 Yes                   120
        16979098                                     36                                   First Lien               No                 Yes                   60
        17014881                                      0                                   First Lien               No                 Yes                   120
        16813975                                      0                                   First Lien               No                 Yes                   120
        16813978                                      0                                   First Lien               No                 Yes                   120
        17053361                                      0                                   First Lien               No                 Yes                   120
        17051908                                     36                                   First Lien               No                 Yes                   120
        17051909                                      0                                   First Lien               No                 Yes                   120
        16791136                                      6                                   First Lien               No                 Yes                   60
        16848004                                      0                                   First Lien               No                 Yes                   120
        17053375                                      0                                   First Lien               No                 Yes                   120
        16844442                                      0                                   First Lien               No                  No                    0
        16963107                                      0                                   First Lien               No                 Yes                   120
        16798789                                      6                                   First Lien               No                 Yes                   60
        17055885                                      0                                   First Lien               No                 Yes                   120
        16980925                                     12                                   First Lien               No                 Yes                   120
        16965618                                      0                                   First Lien               No                  No                    0
        16839664                                      0                                   First Lien               No                 Yes                   120
        17013717                                      6                                   First Lien               No                 Yes                   120
        16814269                                      0                                   First Lien               No                 Yes                   60
        16985224                                      0                                   First Lien               No                 Yes                   120
        16985226                                      0                                   First Lien               No                 Yes                   120
        16846280                                      0                                   First Lien               No                 Yes                   120
        17034887                                      0                                   First Lien               No                  No                    0
        16849118                                     36                                   First Lien               No                  No                    0
        17027599                                      6                                   First Lien               No                  No                    0
        16819394                                      0                                   First Lien               No                 Yes                   60
        16849124                                      0                                   First Lien               No                 Yes                   120
        16790805                                      0                                   First Lien               No                 Yes                   120
        16844838                                      6                                   First Lien               No                 Yes                   60
        16718886                                      6                                   First Lien               No                 Yes                   60
        17021075                                      0                                   First Lien               No                 Yes                   120
        17065354                                      0                                   First Lien               No                 Yes                   120
        16847691                                      0                                   First Lien               No                 Yes                   120
        16814271                                      0                                   First Lien               No                 Yes                   120
        16838950                                      0                                   First Lien               No                 Yes                   60
        17059469                                      0                                   First Lien               No                 Yes                   120
        17042473                                      0                                   First Lien               No                 Yes                   120
        17034455                                      0                                   First Lien               No                 Yes                   120
        17034456                                      0                                   First Lien               No                 Yes                   120
        17042476                                      0                                   First Lien               No                 Yes                   120
        16798348                                      6                                   First Lien               No                 Yes                   120
        16767893                                      0                                   First Lien               No                 Yes                   60
        17053313                                      0                                   First Lien               No                 Yes                   120
        17034441                                      0                                   First Lien               No                 Yes                   120
        17042461                                      0                                   First Lien               No                 Yes                   120
        17042462                                      0                                   First Lien               No                 Yes                   120
        17042463                                     36                                   First Lien               No                 Yes                   120
        17042465                                      0                                   First Lien               No                 Yes                   120
        17042467                                      0                                   First Lien               No                 Yes                   120
        17034449                                     36                                   First Lien               No                 Yes                   120
        17042469                                      0                                   First Lien               No                 Yes                   120
        16813936                                      0                                   First Lien               No                 Yes                   120
        17042470                                      0                                   First Lien               No                 Yes                   120
        17042471                                      0                                   First Lien               No                 Yes                   120
        17042472                                      0                                   First Lien               No                 Yes                   120
        17016298                                      0                                   First Lien               No                 Yes                   120
        17016299                                      0                                   First Lien               No                 Yes                   120
        16707010                                      0                                   First Lien               No                 Yes                   120
        16650154                                      0                                   First Lien               No                 Yes                   120
        16974204                                      0                                   First Lien               No                 Yes                   60
        17016274                                      0                                   First Lien               No                 Yes                   120
        17014819                                      0                                   First Lien               No                 Yes                   120
        16853107                                      0                                   First Lien               No                 Yes                   120
        17016278                                      0                                   First Lien               No                 Yes                   120
        17016279                                      0                                   First Lien               No                 Yes                   120
        16798321                                      0                                   First Lien               No                 Yes                   60
        16778721                                      6                                   First Lien               No                 Yes                   60
        16798328                                      0                                   First Lien               No                 Yes                   60
        17016285                                      0                                   First Lien               No                 Yes                   120
        17016286                                     12                                   First Lien               No                 Yes                   120
        16859651                                      6                                   First Lien               No                  No                    0
        17033703                                      0                                   First Lien               No                 Yes                   120
        17033709                                      0                                   First Lien               No                 Yes                   120
        17042458                                      0                                   First Lien               No                 Yes                   120
        16680436                                      0                                   First Lien               No                 Yes                   120
        16859105                                      0                                   First Lien               No                 Yes                   120
        16990246                                      0                                   First Lien               No                 Yes                   120
        16809762                                     12                                   First Lien               No                  No                    0
        17003416                                      0                                   First Lien               No                 Yes                   120
        17065195                                      0                                   First Lien               No                 Yes                   120
        16990235                                      0                                   First Lien               No                 Yes                   60
        16809770                                      6                                   First Lien               No                  No                    0
        16835936                                      6                                   First Lien               No                 Yes                   120
        16851976                                      0                                   First Lien               No                 Yes                   120
        17065181                                      0                                   First Lien               No                 Yes                   60
        17065156                                      0                                   First Lien               No                 Yes                   84
        17065157                                      0                                   First Lien               No                 Yes                   84
        16790614                                      0                                   First Lien               No                  No                    0
        16775311                                      0                                   First Lien               No                 Yes                   120
        17065169                                     36                                   First Lien               No                 Yes                   120
        16963317                                      0                                   First Lien               No                 Yes                   120
        16809742                                      6                                   First Lien               No                  No                    0
        16611653                                     24                                   First Lien               No                 Yes                   24
        17065155                                      0                                   First Lien               No                 Yes                   60
        17065135                                      0                                   First Lien               No                 Yes                   60
        17034680                                      0                                   First Lien               No                 Yes                   120
        17065137                                      0                                   First Lien               No                 Yes                   60
        17060850                                     12                                   First Lien               No                 Yes                   60
        16853358                                      6                                   First Lien               No                 Yes                   120
        17065120                                      0                                   First Lien               No                 Yes                   60
        17042690                                      6                                   First Lien               No                 Yes                   120
        17034672                                     12                                   First Lien               No                 Yes                   120
        16844612                                      6                                   First Lien               No                 Yes                   60
        17034676                                     12                                   First Lien               No                 Yes                   120
        16672655                                      0                                   First Lien               No                 Yes                   120
        16853366                                      0                                   First Lien               No                 Yes                   120
        16979298                                     36                                   First Lien               No                 Yes                   120
        17065132                                      0                                   First Lien               No                 Yes                   60
        17016494                                      0                                   First Lien               No                 Yes                   120
        16853324                                      0                                   First Lien               No                 Yes                   60
        16684208                                      0                                   First Lien               No                 Yes                   60
        16979263                                      6                                   First Lien               No                 Yes                   60
        17060814                                      0                                   First Lien              Yes                  No                    0
        17034651                                      0                                   First Lien               No                 Yes                   120
        17034652                                      0                                   First Lien               No                 Yes                   60
        16853342                                      0                                   First Lien               No                 Yes                   120
        16781172                                     36                                   First Lien               No                 Yes                   60
        17042679                                     36                                   First Lien               No                  No                    0
        16781176                                      6                                   First Lien               No                  No                    0
        16806859                                      0                                   First Lien               No                 Yes                   120
        17065119                                      0                                   First Lien               No                 Yes                   60
        17042682                                     36                                   First Lien               No                 Yes                   120
        16767346                                      0                                   First Lien               No                 Yes                   120
        16764908                                     12                                   First Lien               No                 Yes                   120
        16772805                                     12                                   First Lien               No                  No                    0
        16764992                                      0                                   First Lien               No                 Yes                   120
        16765008                                     12                                   First Lien               No                  No                    0
        16775731                                      0                                   First Lien               No                  No                    0
        16767392                                      0                                   First Lien               No                 Yes                   120
        16766938                                     12                                   First Lien               No                  No                    0
        16775840                                      4                                   First Lien               No                 Yes                   120
        16775846                                      4                                   First Lien               No                 Yes                   120
        16776334                                     12                                   First Lien               No                 Yes                   120
        16728116                                     12                                   First Lien               No                 Yes                   120
        17155780                                      0                                   First Lien               No                  No                    0
        17155790                                      0                                   First Lien               No                 Yes                   60
        17155792                                      0                                   First Lien               No                 Yes                   60
        17155789                                      0                                   First Lien               No                 Yes                   60
        17148479                                      0                                   First Lien               No                 Yes                   60
        17148505                                      0                                   First Lien               No                 Yes                   60
        17148523                                     36                                   First Lien               No                 Yes                   60
        16201165                                      0                                   First Lien               No                  No                    0
        16662821                                      0                                   First Lien               No                 Yes                   120
        16686335                                     36                                   First Lien               No                  No                    0
        16728198                                     12                                   First Lien               No                 Yes                   120
        16803158                                      0                                   First Lien              Yes                  No                    0
        16805684                                      0                                   First Lien               No                 Yes                   120
        16834874                                     12                                   First Lien               No                 Yes                   120
        16834928                                     12                                   First Lien               No                 Yes                   120
        16838545                                     12                                   First Lien               No                 Yes                   120
        16843946                                     12                                   First Lien               No                  No                    0
        16970301                                     12                                   First Lien               No                 Yes                   120
        16970334                                     12                                   First Lien               No                 Yes                   120
        16980281                                     12                                   First Lien               No                  No                    0
        16989889                                     12                                   First Lien               No                 Yes                   120
        16989986                                      4                                   First Lien               No                  No                    0
        16990989                                      0                                   First Lien               No                 Yes                   120
        16991073                                      0                                   First Lien               No                 Yes                   120
        16991093                                     12                                   First Lien               No                 Yes                   120
        16994581                                     12                                   First Lien               No                 Yes                   120
        16994873                                     12                                   First Lien               No                 Yes                   120
        17001451                                     12                                   First Lien               No                 Yes                   120
        17001485                                      0                                   First Lien               No                 Yes                   120
        17003057                                     12                                   First Lien               No                 Yes                   120
        17012527                                      0                                   First Lien               No                 Yes                   120
        17012540                                     12                                   First Lien              Yes                  No                    0
        17013342                                     12                                   First Lien               No                 Yes                   120
        17013379                                     12                                   First Lien               No                 Yes                   120
        17013389                                      0                                   First Lien               No                 Yes                   120
        17013396                                     12                                   First Lien               No                  No                    0
        17020995                                      0                                   First Lien               No                 Yes                   120
        17021862                                     12                                   First Lien               No                  No                    0
        17056977                                      0                                   First Lien               No                 Yes                   120
        17057197                                     12                                   First Lien               No                 Yes                   120
        17058951                                     12                                   First Lien               No                 Yes                   120
        17060401                                     12                                   First Lien               No                 Yes                   120
        16711103                                      0                                   First Lien               No                 Yes                   120
        16728589                                      0                                   First Lien               No                 Yes                   120
        16723657                                      0                                   First Lien               No                 Yes                   120
        16723823                                      0                                   First Lien               No                  No                    0
        16728227                                      0                                   First Lien               No                 Yes                   120
        16813644                                      0                                   First Lien               No                 Yes                   120
        16813655                                      6                                   First Lien               No                 Yes                   60
        16813744                                      0                                   First Lien               No                 Yes                   120
        16813758                                     36                                   First Lien               No                  No                    0
        16813872                                      0                                   First Lien               No                 Yes                   120
        16859255                                      0                                   First Lien               No                 Yes                   120
        16853032                                      0                                   First Lien               No                  No                    0
        16853085                                      0                                   First Lien               No                 Yes                   120
        16853132                                      0                                   First Lien               No                  No                    0
        16853386                                     12                                   First Lien               No                 Yes                   120
        16856679                                      6                                   First Lien               No                 Yes                   60
        16856816                                     12                                   First Lien               No                  No                    0
        16857003                                     36                                   First Lien               No                  No                    0
        16857324                                      0                                   First Lien               No                 Yes                   120
        16857347                                     36                                   First Lien               No                  No                    0
        16849355                                      0                                   First Lien               No                 Yes                   120
        16857420                                      0                                   First Lien               No                 Yes                   120
        16857435                                      0                                   First Lien               No                 Yes                   120
        16857494                                      6                                   First Lien               No                 Yes                   120
        16857496                                      0                                   First Lien               No                 Yes                   120
        16857573                                      0                                   First Lien               No                 Yes                   60
        16857580                                     36                                   First Lien               No                 Yes                   60
        16849577                                     36                                   First Lien               No                 Yes                   120
        16851184                                     36                                   First Lien               No                 Yes                   60
        16851270                                      0                                   First Lien               No                 Yes                   120
        16851389                                     36                                   First Lien               No                  No                    0
        16857676                                      0                                   First Lien               No                 Yes                   120
        16859115                                      0                                   First Lien               No                 Yes                   60
        16859237                                     12                                   First Lien               No                 Yes                   60
        16859343                                      0                                   First Lien               No                 Yes                   120
        16859472                                      6                                   First Lien               No                 Yes                   120
        16859510                                      0                                   First Lien               No                 Yes                   120
        16963095                                      0                                   First Lien               No                 Yes                   120
        16963238                                     36                                   First Lien               No                 Yes                   120
        16851421                                     12                                   First Lien               No                 Yes                   120
        16851910                                      0                                   First Lien               No                 Yes                   120
        16851917                                      0                                   First Lien               No                  No                    0
        16852022                                      0                                   First Lien               No                  No                    0
        16852105                                      0                                   First Lien               No                  No                    0
        16852146                                      0                                   First Lien               No                 Yes                   120
        16852218                                      0                                   First Lien               No                 Yes                   120
        16852368                                      0                                   First Lien               No                 Yes                   120
        16852729                                      0                                   First Lien               No                 Yes                   120
        16852995                                     12                                   First Lien               No                 Yes                   120
        16981788                                     36                                   First Lien               No                 Yes                   120
        16984699                                      0                                   First Lien               No                 Yes                   60
        16984728                                      0                                   First Lien               No                 Yes                   120
        16984753                                      0                                   First Lien               No                 Yes                   60
        16984799                                     36                                   First Lien               No                 Yes                   120
        16984865                                      0                                   First Lien               No                  No                    0
        16984874                                      0                                   First Lien               No                 Yes                   120
        15655556                                      0                                   First Lien               No                  No                    0
        16856495                                      0                                   First Lien               No                 Yes                   60
        16856635                                     12                                   First Lien               No                 Yes                   120
        16670123                                      0                                   First Lien               No                 Yes                   120
        16574641                                     12                                   First Lien              Yes                  No                    0
        16851198                                     12                                   First Lien               No                 Yes                   60
        16846272                                      0                                   First Lien               No                 Yes                   120
        16846305                                      4                                   First Lien               No                  No                    0
        17033229                                      0                                   First Lien               No                 Yes                   120
        16824070                                      0                                   First Lien               No                 Yes                   60
        16801501                                      6                                   First Lien               No                 Yes                   120
        16803465                                      0                                   First Lien               No                 Yes                   120
        16789079                                      0                                   First Lien               No                 Yes                   120
        16809409                                      0                                   First Lien               No                 Yes                   60
        16778911                                      0                                   First Lien               No                  No                    0
        16775175                                      0                                   First Lien               No                 Yes                   120
        17016601                                      0                                   First Lien               No                 Yes                   120
        16771216                                      6                                   First Lien               No                 Yes                   120
        16718135                                      0                                   First Lien               No                 Yes                   60
        16983181                                      0                                   First Lien               No                 Yes                   120
        16974105                                      0                                   First Lien               No                 Yes                   120
        16376240                                      0                                   First Lien               No                 Yes                   120
        16692757                                      0                                   First Lien               No                  No                    0
        16384090                                      0                                   First Lien               No                 Yes                   120
        17171504                                      0                                   First Lien               No                 Yes                   60
        17171507                                      0                                   First Lien               No                 Yes                   60
        17171512                                      0                                   First Lien               No                 Yes                   60
        17171514                                      0                                   First Lien               No                 Yes                   60
        17141651                                     12                                   First Lien               No                  No                    0
        17141814                                     12                                   First Lien               No                 Yes                   120
        17150145                                     12                                   First Lien               No                 Yes                   120
        17148207                                      0                                   First Lien               No                  No                    0
        17154203                                     12                                   First Lien               No                 Yes                   120
        17154243                                     12                                   First Lien               No                 Yes                   120
        17155305                                     12                                   First Lien               No                 Yes                   120
        17155264                                      4                                   First Lien               No                 Yes                   120
        17148236                                      0                                   First Lien               No                 Yes                   120
        17148137                                     12                                   First Lien               No                  No                    0
        17148268                                     12                                   First Lien               No                 Yes                   120
        17159851                                     12                                   First Lien               No                 Yes                   120
        17159927                                      0                                   First Lien               No                 Yes                   120
        17168635                                      0                                   First Lien               No                 Yes                   120
        17170477                                      0                                   First Lien               No                  No                    0
        17113048                                     12                                   First Lien               No                  No                    0
        17127987                                     12                                   First Lien               No                  No                    0
        17127804                                     12                                   First Lien               No                 Yes                   120
        17128045                                      0                                   First Lien               No                  No                    0
        17128141                                     12                                   First Lien               No                 Yes                   120
        17128187                                     12                                   First Lien               No                 Yes                   120
        17127864                                     12                                   First Lien               No                 Yes                   120
        17128264                                     12                                   First Lien               No                 Yes                   120
        17129887                                      0                                   First Lien               No                 Yes                   120
        17129924                                     12                                   First Lien               No                 Yes                   120
        17129955                                     12                                   First Lien               No                  No                    0
        17129787                                     12                                   First Lien               No                  No                    0
        17132459                                      4                                   First Lien               No                 Yes                   120
        17132544                                      0                                   First Lien              Yes                  No                    0
        17132570                                     12                                   First Lien               No                  No                    0
        17132571                                      0                                   First Lien               No                 Yes                   120
        17132580                                      4                                   First Lien               No                  No                    0
        17132635                                     12                                   First Lien               No                 Yes                   120
        17141722                                     12                                   First Lien               No                  No                    0
        17075185                                      4                                   First Lien               No                 Yes                   120
        17074960                                     12                                   First Lien               No                 Yes                   120
        17076352                                     12                                   First Lien               No                 Yes                   120
        17076452                                     12                                   First Lien               No                 Yes                   120
        17076459                                     12                                   First Lien               No                  No                    0
        17076365                                     12                                   First Lien               No                 Yes                   120
        17076509                                     12                                   First Lien               No                 Yes                   120
        17076601                                     12                                   First Lien              Yes                  No                    0
        17077698                                      0                                   First Lien               No                 Yes                   120
        17077702                                     12                                   First Lien               No                  No                    0
        17077723                                      4                                   First Lien               No                 Yes                   120
        17077775                                      0                                   First Lien               No                 Yes                   120
        17077817                                      4                                   First Lien               No                 Yes                   120
        17088291                                     12                                   First Lien               No                 Yes                   120
        17088354                                     12                                   First Lien               No                 Yes                   120
        17088249                                     12                                   First Lien               No                  No                    0
        17064711                                     12                                   First Lien               No                  No                    0
        17064717                                     12                                   First Lien               No                 Yes                   120
        17064722                                      0                                   First Lien               No                 Yes                   120
        17064702                                     12                                   First Lien               No                 Yes                   120
        17064930                                      0                                   First Lien               No                  No                    0
        17066030                                     12                                   First Lien               No                 Yes                   120
        17112899                                     12                                   First Lien               No                 Yes                   120
        17104587                                     12                                   First Lien               No                 Yes                   120
        17066050                                      0                                   First Lien               No                 Yes                   120
        17065923                                     12                                   First Lien               No                 Yes                   120
        17075018                                      0                                   First Lien               No                 Yes                   120
        17075030                                      0                                   First Lien               No                 Yes                   120
        17075043                                     12                                   First Lien               No                 Yes                   120
        17075080                                      4                                   First Lien               No                 Yes                   120
        17074933                                      4                                   First Lien               No                 Yes                   120
        17074939                                      0                                   First Lien               No                 Yes                   120
        17088701                                      0                                   First Lien               No                 Yes                   120
        17088959                                      0                                   First Lien              Yes                  No                    0
        17089048                                      0                                   First Lien               No                 Yes                   120
        17113393                                      0                                   First Lien               No                 Yes                   120
        17128613                                     12                                   First Lien               No                 Yes                   120
        17075826                                     12                                   First Lien               No                 Yes                   120
        17076899                                     36                                   First Lien               No                 Yes                   120
        17078178                                      0                                   First Lien               No                 Yes                   120
        17078201                                      0                                   First Lien               No                 Yes                   120
        17078318                                      0                                   First Lien               No                 Yes                   120
        17078579                                      0                                   First Lien               No                 Yes                   120
        17078632                                     36                                   First Lien               No                 Yes                   120
        16718064                                      4                                   First Lien               No                 Yes                   120
        16695692                                      0                                   First Lien               No                 Yes                   120
        16697311                                     12                                   First Lien               No                  No                    0
        16681126                                      0                                   First Lien               No                  No                    0
        16681171                                     12                                   First Lien               No                  No                    0
        15892542                                     12                                   First Lien               No                 Yes                   60
        16684027                                      0                                   First Lien               No                 Yes                   120
        16665531                                      0                                   First Lien               No                 Yes                   120
        16665923                                      0                                   First Lien               No                  No                    0
        16672909                                      0                                   First Lien               No                 Yes                   120
        16641299                                      0                                   First Lien               No                 Yes                   120
        16648707                                      0                                   First Lien               No                  No                    0
        16628995                                      0                                   First Lien               No                 Yes                   120
        17048086                                      0                                   First Lien               No                 Yes                   120
        17051888                                      0                                   First Lien               No                 Yes                   120
        17051899                                      0                                   First Lien               No                 Yes                   120
        17051936                                      0                                   First Lien               No                  No                    0
        17052148                                      0                                   First Lien               No                  No                    0
        17052161                                      0                                   First Lien               No                  No                    0
        17053276                                     24                                   First Lien               No                 Yes                   120
        17053290                                      0                                   First Lien               No                 Yes                   120
        17055951                                     36                                   First Lien               No                  No                    0
        17057756                                      0                                   First Lien               No                 Yes                   120
        17057861                                      0                                   First Lien               No                 Yes                   120
        17059294                                      0                                   First Lien               No                 Yes                   60
        17059410                                      0                                   First Lien               No                 Yes                   120
        17059476                                     12                                   First Lien               No                 Yes                   60
        17060783                                      6                                   First Lien               No                 Yes                   120
        17065264                                      0                                   First Lien               No                  No                    0
        17066389                                      0                                   First Lien               No                 Yes                   120
        17066513                                      0                                   First Lien               No                 Yes                   60
        16985207                                      0                                   First Lien               No                 Yes                   120
        16985230                                      0                                   First Lien               No                 Yes                   120
        16990161                                      0                                   First Lien               No                 Yes                   120
        16990290                                      0                                   First Lien               No                 Yes                   120
        16991451                                      0                                   First Lien               No                 Yes                   60
        16991471                                      0                                   First Lien               No                 Yes                   120
        16991620                                      0                                   First Lien               No                 Yes                   120
        16991624                                      0                                   First Lien               No                 Yes                   60
        16991630                                      0                                   First Lien               No                  No                    0
        16994939                                      6                                   First Lien               No                 Yes                   120
        16994953                                      0                                   First Lien               No                 Yes                   120
        16995112                                      0                                   First Lien               No                 Yes                   120
        16995217                                      0                                   First Lien               No                  No                    0
        16995366                                     36                                   First Lien               No                 Yes                   120
        17000210                                      0                                   First Lien               No                 Yes                   60
        17000416                                     36                                   First Lien               No                 Yes                   120
        17002334                                      0                                   First Lien               No                 Yes                   120
        17003261                                      0                                   First Lien               No                 Yes                   120
        17011196                                      0                                   First Lien               No                 Yes                   120
        17011225                                      0                                   First Lien               No                 Yes                   120
        17011286                                      0                                   First Lien               No                 Yes                   120
        17012666                                      0                                   First Lien               No                  No                    0
        17012860                                      0                                   First Lien               No                 Yes                   120
        17012920                                      0                                   First Lien               No                  No                    0
        17012983                                      6                                   First Lien               No                 Yes                   120
        17013485                                      0                                   First Lien               No                 Yes                   120
        17013489                                      0                                   First Lien               No                 Yes                   120
        17013563                                      0                                   First Lien               No                 Yes                   60
        17013594                                      0                                   First Lien               No                 Yes                   120
        17013853                                      6                                   First Lien               No                  No                    0
        17014963                                      6                                   First Lien               No                 Yes                   60
        17014998                                      0                                   First Lien               No                 Yes                   84
        17015159                                     12                                   First Lien               No                 Yes                   120
        17016288                                      0                                   First Lien               No                 Yes                   120
        17016527                                      0                                   First Lien               No                 Yes                   120
        17021066                                      0                                   First Lien               No                 Yes                   60
        17021139                                      0                                   First Lien               No                 Yes                   120
        17021160                                      0                                   First Lien               No                 Yes                   120
        17021294                                      0                                   First Lien               No                 Yes                   120
        17021943                                      0                                   First Lien               No                 Yes                   120
        17022181                                      0                                   First Lien               No                 Yes                   120
        17022185                                      0                                   First Lien               No                 Yes                   120
        17022264                                      6                                   First Lien               No                 Yes                   60
        17027584                                     36                                   First Lien               No                 Yes                   60
        17027708                                      0                                   First Lien               No                 Yes                   120
        17033177                                     36                                   First Lien               No                 Yes                   60
        17033250                                     12                                   First Lien               No                 Yes                   84
        17033283                                      0                                   First Lien               No                 Yes                   120
        17033364                                      0                                   First Lien               No                 Yes                   60
        17034538                                      0                                   First Lien               No                  No                    0
        17034659                                      0                                   First Lien               No                 Yes                   120
        17034761                                     36                                   First Lien               No                 Yes                   120
        17034793                                      0                                   First Lien               No                  No                    0
        17042406                                      0                                   First Lien               No                 Yes                   120
        17042414                                      0                                   First Lien               No                 Yes                   120
        17042459                                      0                                   First Lien               No                 Yes                   120
        17042563                                      0                                   First Lien               No                 Yes                   120
        17042719                                      0                                   First Lien               No                 Yes                   120
        17042815                                      0                                   First Lien               No                 Yes                   120
        17043826                                     12                                   First Lien               No                 Yes                   120
        17043837                                      0                                   First Lien               No                 Yes                   120
        17043872                                      0                                   First Lien               No                 Yes                   120
        17044015                                      0                                   First Lien               No                 Yes                   120
        17044124                                      0                                   First Lien               No                 Yes                   120
        16965132                                     36                                   First Lien               No                  No                    0
        16965320                                      0                                   First Lien               No                 Yes                   120
        16965330                                      0                                   First Lien               No                 Yes                   120
        16965368                                      0                                   First Lien               No                 Yes                   120
        16965438                                     36                                   First Lien               No                 Yes                   60
        16965545                                      0                                   First Lien               No                 Yes                   60
        16968357                                      0                                   First Lien               No                 Yes                   120
        16968686                                      0                                   First Lien               No                 Yes                   120
        16968696                                      0                                   First Lien               No                 Yes                   120
        16970477                                      0                                   First Lien               No                 Yes                   60
        16970485                                     12                                   First Lien               No                  No                    0
        16970618                                      5                                   First Lien               No                 Yes                   120
        16970847                                      6                                   First Lien               No                 Yes                   60
        16970959                                     12                                   First Lien               No                  No                    0
        16973767                                      0                                   First Lien               No                 Yes                   120
        16973794                                      0                                   First Lien               No                 Yes                   120
        16973806                                      0                                   First Lien               No                 Yes                   120
        16973902                                     12                                   First Lien               No                 Yes                   120
        16973956                                      0                                   First Lien               No                 Yes                   120
        16974227                                      6                                   First Lien               No                 Yes                   120
        16974340                                      4                                   First Lien               No                 Yes                   60
        16974401                                      0                                   First Lien               No                  No                    0
        16974465                                      0                                   First Lien               No                  No                    0
        16974475                                     36                                   First Lien               No                  No                    0
        16978685                                     12                                   First Lien               No                 Yes                   120
        16978750                                      0                                   First Lien               No                  No                    0
        16978908                                     36                                   First Lien               No                 Yes                   120
        16979114                                      0                                   First Lien               No                 Yes                   120
        16979176                                      0                                   First Lien               No                 Yes                   120
        16979205                                      0                                   First Lien               No                 Yes                   120
        16979227                                      6                                   First Lien               No                 Yes                   60
        16979292                                      6                                   First Lien               No                 Yes                   120
        16979306                                      0                                   First Lien               No                 Yes                   120
        16980491                                      0                                   First Lien               No                 Yes                   120
        16980687                                      0                                   First Lien               No                 Yes                   120
        16980761                                      0                                   First Lien               No                 Yes                   120
        16980789                                      0                                   First Lien               No                 Yes                   120
        16981014                                     36                                   First Lien               No                 Yes                   120
        16981029                                      0                                   First Lien               No                 Yes                   120
        16981342                                      6                                   First Lien               No                 Yes                   60
        16981482                                      0                                   First Lien               No                  No                    0
        16840011                                      0                                   First Lien               No                 Yes                   120
        16840148                                     36                                   First Lien               No                 Yes                   120
        16840186                                      0                                   First Lien               No                 Yes                   120
        16840278                                      6                                   First Lien               No                  No                    0
        16844295                                      0                                   First Lien               No                 Yes                   120
        16844314                                     24                                   First Lien               No                 Yes                   120
        16844721                                      0                                   First Lien               No                 Yes                   120
        16845594                                     36                                   First Lien               No                 Yes                   120
        16845707                                     24                                   First Lien               No                  No                    0
        16845774                                      0                                   First Lien               No                  No                    0
        16845892                                      0                                   First Lien               No                 Yes                   120
        16846190                                      0                                   First Lien               No                 Yes                   120
        16847604                                     36                                   First Lien               No                 Yes                   120
        16847609                                      0                                   First Lien               No                 Yes                   120
        16847704                                      0                                   First Lien               No                 Yes                   60
        16847868                                     12                                   First Lien              Yes                  No                    0
        16847991                                      0                                   First Lien               No                 Yes                   120
        16848012                                     36                                   First Lien               No                  No                    0
        16848063                                      0                                   First Lien               No                 Yes                   120
        16849031                                     36                                   First Lien               No                 Yes                   120
        16849236                                      0                                   First Lien               No                  No                    0
        16849286                                      0                                   First Lien               No                 Yes                   120
        16849313                                      0                                   First Lien               No                 Yes                   120
        16832780                                     12                                   First Lien               No                 Yes                   120
        16835345                                     24                                   First Lien               No                  No                    0
        16835361                                      0                                   First Lien               No                 Yes                   120
        16835401                                      0                                   First Lien               No                 Yes                   120
        16835481                                      0                                   First Lien               No                 Yes                   120
        16835613                                      0                                   First Lien               No                 Yes                   120
        16835738                                      0                                   First Lien               No                 Yes                   120
        16835824                                      0                                   First Lien               No                 Yes                   120
        16835870                                     12                                   First Lien               No                 Yes                   120
        16838873                                      0                                   First Lien               No                  No                    0
        16839137                                     36                                   First Lien               No                 Yes                   60
        16839188                                      0                                   First Lien               No                 Yes                   120
        16839852                                     36                                   First Lien               No                 Yes                   120
        16819373                                      0                                   First Lien               No                 Yes                   120
        16819397                                      0                                   First Lien               No                 Yes                   120
        16819425                                      0                                   First Lien               No                 Yes                   120
        16819553                                      0                                   First Lien               No                 Yes                   120
        16819641                                      0                                   First Lien               No                  No                    0
        16823742                                     12                                   First Lien               No                 Yes                   120
        16823893                                      0                                   First Lien               No                 Yes                   120
        16823980                                      0                                   First Lien               No                 Yes                   120
        16824026                                      0                                   First Lien               No                  No                    0
        16824159                                      0                                   First Lien               No                  No                    0
        16826804                                      0                                   First Lien               No                  No                    0
        16826805                                     12                                   First Lien               No                 Yes                   60
        16826849                                      0                                   First Lien               No                  No                    0
        16826908                                      0                                   First Lien               No                 Yes                   120
        16814187                                      0                                   First Lien               No                 Yes                   120
        16819212                                      0                                   First Lien               No                 Yes                   60
        16819278                                      0                                   First Lien               No                 Yes                   120
        16819279                                      0                                   First Lien               No                 Yes                   120
        16806809                                      0                                   First Lien               No                 Yes                   120
        16806829                                      0                                   First Lien               No                 Yes                   120
        16806954                                      6                                   First Lien               No                 Yes                   60
        16806992                                      0                                   First Lien               No                  No                    0
        16807183                                      6                                   First Lien               No                 Yes                   60
        16807251                                      5                                   First Lien               No                 Yes                   120
        16807279                                      0                                   First Lien               No                 Yes                   120
        16807305                                      0                                   First Lien               No                  No                    0
        16807349                                      0                                   First Lien               No                 Yes                   120
        16809653                                      0                                   First Lien               No                 Yes                   60
        16809671                                      0                                   First Lien               No                 Yes                   120
        16809829                                      6                                   First Lien               No                 Yes                   60
        16801614                                     12                                   First Lien               No                 Yes                   120
        16801642                                      3                                   First Lien               No                 Yes                   60
        16803512                                     36                                   First Lien               No                 Yes                   120
        16798799                                     36                                   First Lien               No                 Yes                   120
        16801513                                      0                                   First Lien               No                 Yes                   120
        16798268                                      0                                   First Lien               No                 Yes                   120
        16798635                                      0                                   First Lien               No                 Yes                   120
        16798206                                      0                                   First Lien               No                  No                    0
        16790918                                     36                                   First Lien               No                 Yes                   120
        16791062                                     36                                   First Lien               No                  No                    0
        16789037                                     12                                   First Lien               No                 Yes                   60
        16789086                                      0                                   First Lien               No                 Yes                   120
        16790388                                      6                                   First Lien               No                 Yes                   120
        16790417                                      0                                   First Lien               No                 Yes                   120
        16790616                                      0                                   First Lien               No                 Yes                   120
        16781210                                      6                                   First Lien               No                 Yes                   120
        16781323                                      6                                   First Lien               No                 Yes                   120
        16784784                                     12                                   First Lien               No                 Yes                   120
        16784980                                      0                                   First Lien               No                 Yes                   120
        16786199                                      0                                   First Lien               No                  No                    0
        16786228                                      0                                   First Lien               No                 Yes                   120
        16788554                                      0                                   First Lien               No                 Yes                   120
        16788598                                      0                                   First Lien               No                 Yes                   120
        16788647                                      0                                   First Lien               No                 Yes                   120
        16788727                                      6                                   First Lien               No                 Yes                   60
        16777114                                      0                                   First Lien               No                 Yes                   120
        16771982                                     36                                   First Lien               No                  No                    0
        16770800                                      0                                   First Lien               No                 Yes                   120
        16774944                                      0                                   First Lien               No                 Yes                   120
        16768047                                      0                                   First Lien               No                 Yes                   120
        16768354                                      0                                   First Lien               No                 Yes                   120
        16729896                                      0                                   First Lien               No                  No                    0
        16731785                                      6                                   First Lien               No                  No                    0
        16731813                                      0                                   First Lien               No                 Yes                   120
        16731953                                     12                                   First Lien               No                 Yes                   120
        16729579                                      0                                   First Lien               No                 Yes                   120
        16765326                                      0                                   First Lien               No                 Yes                   120
        16721969                                     36                                   First Lien               No                  No                    0
        16721971                                      0                                   First Lien               No                 Yes                   60
        16704342                                      0                                   First Lien               No                 Yes                   120
        16681413                                      6                                   First Lien               No                 Yes                   60
        16540307                                      0                                   First Lien               No                 Yes                   120
        17090584                                      0                                   First Lien               No                  No                    0
        17090585                                      0                                   First Lien               No                  No                    0
        17090586                                      0                                   First Lien               No                 Yes                   60
        17090587                                      0                                   First Lien               No                  No                    0
        17090593                                      0                                   First Lien               No                  No                    0
        17090597                                      0                                   First Lien               No                 Yes                   60
        17090599                                      0                                   First Lien               No                 Yes                   60
        17090600                                      0                                   First Lien               No                  No                    0
        17090602                                      0                                   First Lien               No                  No                    0
        17090603                                      0                                   First Lien               No                 Yes                   60
        17090605                                      0                                   First Lien               No                  No                    0
        17090606                                      0                                   First Lien               No                  No                    0
        17090608                                      0                                   First Lien               No                 Yes                   60
        17090609                                      0                                   First Lien               No                 Yes                   60
        17090610                                      0                                   First Lien               No                 Yes                   60
        17090611                                      0                                   First Lien               No                 Yes                   60
        17090612                                      0                                   First Lien               No                 Yes                   60
        17090614                                      0                                   First Lien               No                 Yes                   60
        17090615                                      0                                   First Lien               No                 Yes                   60
        17090616                                      0                                   First Lien               No                 Yes                   60
        17090617                                      0                                   First Lien               No                 Yes                   60
        17090618                                      0                                   First Lien               No                 Yes                   60
        17090619                                      0                                   First Lien               No                 Yes                   60
        17090621                                      0                                   First Lien               No                 Yes                   60
        17090578                                      0                                   First Lien               No                  No                    0
        17090579                                      0                                   First Lien               No                  No                    0
        17090580                                      0                                   First Lien               No                 Yes                   60
        17090581                                      0                                   First Lien               No                  No                    0
        17090583                                      0                                   First Lien               No                  No                    0
        17059647                                      0                                   First Lien               No                 Yes                   60
        17059654                                      0                                   First Lien               No                 Yes                   60
        17059656                                      0                                   First Lien               No                 Yes                   60
        17059657                                      0                                   First Lien               No                  No                    0
        17059659                                      0                                   First Lien               No                 Yes                   60
        17059665                                      0                                   First Lien               No                  No                    0
        17059670                                      0                                   First Lien               No                  No                    0
        17059673                                      0                                   First Lien               No                 Yes                   60
        17059675                                      0                                   First Lien               No                 Yes                   60
        17059677                                      0                                   First Lien               No                  No                    0
        17059682                                      0                                   First Lien               No                 Yes                   60
        17059686                                      0                                   First Lien               No                 Yes                   60
        17090569                                      0                                   First Lien               No                  No                    0
        17090570                                      0                                   First Lien               No                 Yes                   60
        17090571                                      0                                   First Lien               No                  No                    0
        17090573                                      0                                   First Lien               No                  No                    0
        17090574                                      0                                   First Lien               No                 Yes                   60
        17015984                                      0                                   First Lien               No                 Yes                   60
        17015985                                      0                                   First Lien               No                 Yes                   60
        17015988                                      0                                   First Lien               No                  No                    0
        17015989                                      0                                   First Lien               No                 Yes                   60
        17015970                                      0                                   First Lien               No                 Yes                   60
        17015972                                      0                                   First Lien               No                 Yes                   60
        17015976                                      0                                   First Lien               No                 Yes                   60
        17015980                                      0                                   First Lien               No                 Yes                   60
        17015964                                      0                                   First Lien               No                  No                    0
        17015965                                      0                                   First Lien               No                 Yes                   60
        17015968                                      0                                   First Lien               No                  No                    0
        17015951                                      0                                   First Lien               No                  No                    0
        17015954                                      0                                   First Lien               No                 Yes                   60
        16966663                                      0                                   First Lien               No                  No                    0
        16789095                                      0                                   First Lien               No                  No                    0
        16789101                                      0                                   First Lien               No                 Yes                   60
        16789117                                      0                                   First Lien               No                 Yes                   60
        16789124                                      0                                   First Lien               No                  No                    0
        16789126                                      0                                   First Lien               No                 Yes                   60
        16839342                                      0                                   First Lien               No                  No                    0
        16964633                                      0                                   First Lien               No                  No                    0
        16964635                                      0                                   First Lien               No                 Yes                   60
        16964917                                      0                                   First Lien               No                  No                    0
        16964918                                      0                                   First Lien               No                 Yes                   60
        16964919                                      0                                   First Lien               No                  No                    0
        16964921                                      0                                   First Lien               No                  No                    0
        16964922                                      0                                   First Lien               No                  No                    0
        16964925                                      0                                   First Lien               No                 Yes                   60
        16964929                                      0                                   First Lien               No                  No                    0
        16964931                                      0                                   First Lien               No                  No                    0
        16964934                                      0                                   First Lien               No                 Yes                   60
        16964936                                      0                                   First Lien               No                 Yes                   60
        16964940                                      0                                   First Lien               No                  No                    0
        16964944                                      0                                   First Lien               No                 Yes                   60
        16964947                                      0                                   First Lien               No                 Yes                   60
        16964949                                      0                                   First Lien               No                 Yes                   60
        16964953                                      0                                   First Lien               No                 Yes                   60
        16549174                                      0                                   First Lien               No                  No                    0
        16549176                                      0                                   First Lien               No                  No                    0
        16549198                                      0                                   First Lien               No                  No                    0
        16549228                                      0                                   First Lien               No                 Yes                   120
        16549246                                      0                                   First Lien               No                 Yes                   120
        16549111                                      0                                   First Lien               No                 Yes                   120
        16770431                                      0                                   First Lien               No                  No                    0
        16770436                                      0                                   First Lien               No                 Yes                   60
        16770441                                      0                                   First Lien               No                 Yes                   60
        16770442                                      0                                   First Lien               No                  No                    0
        16770453                                      0                                   First Lien               No                 Yes                   60
        16770462                                      0                                   First Lien               No                 Yes                   60
        16770478                                      0                                   First Lien               No                 Yes                   36
        16770482                                      0                                   First Lien               No                  No                    0
        16685373                                      0                                   First Lien               No                  No                    0
        16685378                                      0                                   First Lien               No                 Yes                   60
        16685382                                      0                                   First Lien               No                 Yes                   60
        16685405                                      0                                   First Lien               No                 Yes                   60
        17043285                                      0                                   First Lien               No                 Yes                   120
        17043286                                      0                                   First Lien               No                  No                    0
        17043287                                      0                                   First Lien               No                  No                    0
        17043288                                      0                                   First Lien               No                 Yes                   60
        17043290                                     36                                   First Lien               No                 Yes                   120
        17043291                                      0                                   First Lien               No                  No                    0
        17043297                                      0                                   First Lien               No                  No                    0
        17044150                                      0                                   First Lien               No                 Yes                   120
        17044151                                      0                                   First Lien               No                 Yes                   120
        17044152                                      0                                   First Lien               No                 Yes                   120
        17044154                                      0                                   First Lien               No                 Yes                   120
        17044157                                      0                                   First Lien               No                 Yes                   120
        17044158                                      0                                   First Lien               No                  No                    0
        17044159                                      0                                   First Lien               No                 Yes                   120
        17044160                                      0                                   First Lien               No                 Yes                   120
        17044164                                      0                                   First Lien               No                 Yes                   120
        17044167                                      0                                   First Lien               No                 Yes                   120
        17044168                                      0                                   First Lien               No                 Yes                   120
        17044169                                      0                                   First Lien               No                 Yes                   120
        17044171                                      0                                   First Lien               No                 Yes                   120
        17044173                                      0                                   First Lien               No                 Yes                   120
        17044175                                      0                                   First Lien               No                 Yes                   120
        17044176                                      0                                   First Lien               No                 Yes                   120
        17044177                                      0                                   First Lien               No                 Yes                   120
        17044179                                      0                                   First Lien               No                 Yes                   120
        17044181                                      0                                   First Lien               No                  No                    0
        17044188                                      0                                   First Lien               No                 Yes                   120
        17044190                                     36                                   First Lien               No                 Yes                   120
        17044192                                      0                                   First Lien               No                 Yes                   120
        17044193                                      0                                   First Lien               No                 Yes                   120
        17044194                                      0                                   First Lien               No                 Yes                   120
        17044196                                      0                                   First Lien               No                 Yes                   120
        17044197                                      0                                   First Lien               No                 Yes                   120
        17044198                                     36                                   First Lien               No                 Yes                   120
        17044202                                      0                                   First Lien               No                  No                    0
        17044203                                      0                                   First Lien               No                 Yes                   120
        17044204                                      0                                   First Lien               No                 Yes                   120
        17010310                                      0                                   First Lien               No                 Yes                   120
        16042804                                     12                                   First Lien               No                 Yes                   60
        16007584                                     12                                   First Lien               No                 Yes                   60
        16827098                                      0                                   First Lien               No                 Yes                   60
        16808510                                      0                                   First Lien               No                 Yes                   120
        16809118                                      0                                   First Lien               No                 Yes                   60
        16371331                                     12                                   First Lien               No                 Yes                   120
        16639255                                      0                                   First Lien               No                  No                    0
        16639353                                      0                                   First Lien               No                  No                    0
        16639413                                     12                                   First Lien               No                 Yes                   120
        16635046                                     12                                   First Lien               No                  No                    0
        16639384                                      0                                   First Lien               No                 Yes                   120
        16639419                                      0                                   First Lien               No                  No                    0
        16019600                                      0                                   First Lien               No                 Yes                   60
        16019608                                      0                                   First Lien               No                 Yes                   120
        16042899                                     12                                   First Lien               No                 Yes                   60
        16066059                                     12                                   First Lien               No                 Yes                   60
        16019401                                     12                                   First Lien               No                 Yes                   60
        16019483                                     12                                   First Lien               No                 Yes                   120
        16019495                                     36                                   First Lien               No                 Yes                   60
        16019534                                     24                                   First Lien               No                 Yes                   60
        16244518                                      0                                   First Lien               No                 Yes                   120
        16007546                                     36                                   First Lien               No                 Yes                   60
        16007547                                     24                                   First Lien               No                 Yes                   60
        16007593                                     24                                   First Lien               No                 Yes                   60
        16007818                                     12                                   First Lien               No                 Yes                   60
        16007856                                      0                                   First Lien               No                 Yes                   60
        16008101                                     24                                   First Lien               No                 Yes                   60
        16008103                                     12                                   First Lien               No                 Yes                   60
        16008136                                      0                                   First Lien               No                 Yes                   60
        16008389                                      6                                   First Lien               No                 Yes                   60
        16008441                                      0                                   First Lien               No                 Yes                   120
        16008456                                      0                                   First Lien               No                 Yes                   120
        16008488                                     12                                   First Lien               No                 Yes                   60
        16008913                                     12                                   First Lien               No                 Yes                   60
        16005546                                      6                                   First Lien               No                 Yes                   120
        16005738                                     24                                   First Lien               No                 Yes                   60
        16005896                                      0                                   First Lien               No                  No                    0
        16005986                                      0                                   First Lien               No                 Yes                   120
        16006608                                     24                                   First Lien               No                 Yes                   60
        16006628                                     12                                   First Lien               No                 Yes                   60
        16006956                                      0                                   First Lien               No                 Yes                   60
        16006963                                     36                                   First Lien               No                  No                    0
        16006967                                      0                                   First Lien               No                 Yes                   60
        16007143                                      0                                   First Lien               No                  No                    0
        16007219                                     36                                   First Lien               No                 Yes                   120
        16007306                                     24                                   First Lien               No                 Yes                   60
        16007353                                     24                                   First Lien               No                 Yes                   60
        16007421                                     24                                   First Lien               No                 Yes                   60
        16626226                                      0                                   First Lien               No                 Yes                   60
        16146829                                      0                                   First Lien               No                  No                    0
        16146845                                      0                                   First Lien               No                  No                    0
        16846473                                      0                                   First Lien               No                 Yes                   120
        16068545                                      0                                   First Lien               No                  No                    0
        16068583                                      0                                   First Lien               No                  No                    0
        16549131                                      0                                   First Lien               No                  No                    0
        16146841                                      0                                   First Lien               No                 Yes                   60
        16802019                                      0                                   First Lien               No                 Yes                   36
        16802024                                      0                                   First Lien               No                 Yes                   36
        16840735                                      0                                   First Lien               No                 Yes                   120
        16840990                                      0                                   First Lien               No                  No                    0
        16840992                                      0                                   First Lien               No                  No                    0
        16841050                                      0                                   First Lien               No                  No                    0
        16846458                                      0                                   First Lien               No                 Yes                   60
        16846467                                      0                                   First Lien               No                 Yes                   120
        16846616                                      0                                   First Lien               No                  No                    0
        16846652                                      0                                   First Lien               No                  No                    0
        16846662                                      0                                   First Lien               No                 Yes                   60
        16846669                                      0                                   First Lien               No                  No                    0
        16846689                                      0                                   First Lien               No                 Yes                   60
        16846742                                      0                                   First Lien               No                 Yes                   120
        16846772                                      0                                   First Lien               No                 Yes                   60
        16846856                                      0                                   First Lien               No                  No                    0
        16649313                                      0                                   First Lien               No                 Yes                   120




--------------------------------------------------------------------------------




        LOAN_SEQ                                ORIGINATOR                                  AMORT_TERM1                 RMIC_LOAN                   MASTER_FUNDING
   ______________________________________________________________________________________________________________________________________________________________________
        16973804                                  EMCFLOW                                       360                         No                            No
        16803579                                  EMCFLOW                                       360                         No                            No
        16778519                                  EMCFLOW                                       360                         No                            No
        16807148                                  EMCFLOW                                       360                         No                            No
        16859442                                  EMCFLOW                                       360                         No                            No
        16962964                                  EMCFLOW                                       360                         No                            No
        16847865                                  EMCFLOW                                       360                         No                            No
        16974000                                  EMCFLOW                                       360                         No                            No
        17055524                                  EMCFLOW                                       360                         No                            No
        17027903                                  EMCFLOW                                       360                         No                            No
        17055527                                  EMCFLOW                                       360                         No                            No
        16819700                                  EMCFLOW                                       360                        Yes                            No
        16963152                                  EMCFLOW                                       360                         No                            No
        17055529                                  EMCFLOW                                       360                         No                            No
        16835746                                  EMCFLOW                                       360                        Yes                            No
        16835747                                  EMCFLOW                                       360                        Yes                            No
        16709794                                  EMCFLOW                                       360                         No                            No
        17022103                                  EMCFLOW                                       360                         No                            No
        17003238                                  EMCFLOW                                       360                         No                            No
        17055532                                  EMCFLOW                                       360                         No                            No
        17042597                                  EMCFLOW                                       360                         No                            No
        16979197                                  EMCFLOW                                       360                        Yes                            No
        17034584                                  EMCFLOW                                       360                         No                            No
        16844524                                  EMCFLOW                                       360                         No                            No
        16672567                                  EMCFLOW                                       360                         No                            No
        17000430                                  EMCFLOW                                       360                         No                            No
        17034594                                  EMCFLOW                                       360                         No                            No
        16832951                                  EMCFLOW                                       360                         No                            No
        16853287                                  EMCFLOW                                       360                         No                            No
        17000441                                  EMCFLOW                                       360                         No                            No
        16770986                                  EMCFLOW                                       360                        Yes                            No
        16801716                                  EMCFLOW                                       360                         No                            No
        17013608                                  EMCFLOW                                       360                         No                            No
        16840316                                  EMCFLOW                                       360                        Yes                            No
        16965510                                  EMCFLOW                                       360                         No                            No
        17078217                                  EMCFLOW                                       360                         No                            No
        16859160                                  EMCFLOW                                       360                         No                            No
        17128684                                  EMCFLOW                                       360                        Yes                            No
        17055786                                  EMCFLOW                                       360                         No                            No
        16981557                                  EMCFLOW                                       360                         No                            No
        17113404                                  EMCFLOW                                       360                         No                            No
        16840321                                  EMCFLOW                                       360                         No                            No
        17113409                                  EMCFLOW                                       360                         No                            No
        17078220                                  EMCFLOW                                       360                         No                            No
        16840328                                  EMCFLOW                                       360                         No                            No
        17078229                                  EMCFLOW                                       360                         No                            No
        16859171                                  EMCFLOW                                       360                         No                            No
        16985126                                  EMCFLOW                                       360                         No                            No
        16859177                                  EMCFLOW                                       360                         No                            No
        16847599                                  EMCFLOW                                       360                         No                            No
        17113411                                  EMCFLOW                                       360                         No                            No
        17033226                                  EMCFLOW                                       360                         No                            No
        17033228                                  EMCFLOW                                       360                         No                            No
        16778097                                   BSRM                                         360                         No                            No
        16803643                                  EMCFLOW                                       360                         No                            No
        16845817                                  EMCFLOW                                       360                        Yes                            No
        17130520                                  EMCFLOW                                       360                         No                            No
        16803367                                  EMCFLOW                                       360                         No                            No
        16710005                                  EMCFLOW                                       360                         No                            No
        16640581                                   BSRM                                         360                         No                            No
        16605477                                   BSRM                                         360                        Yes                            No
        16706969                                  EMCFLOW                                       360                         No                            No
        17033422                                  EMCFLOW                                       360                         No                            No
        16970648                                  EMCFLOW                                       360                         No                            No
        16981345                                  EMCFLOW                                       360                         No                            No
        17003217                                  EMCFLOW                                       360                         No                            No
        17013825                                  EMCFLOW                                       360                         No                            No
        17016323                                  EMCFLOW                                       360                        Yes                            No
        17021158                                  EMCFLOW                                       360                         No                            No
        17013650                                  EMCFLOW                                       360                         No                            No
        17033174                                  EMCFLOW                                       360                         No                            No
        17033294                                  EMCFLOW                                       360                         No                            No
        17033429                                  EMCFLOW                                       360                         No                            No
        17034438                                  EMCFLOW                                       360                         No                            No
        17042468                                  EMCFLOW                                       360                         No                            No
        16809579                                  EMCFLOW                                       360                         No                            No
        16849548                                  EMCFLOW                                       360                         No                            No
        16776281                                   BSRM                                         360                         No                            No
        16314724                                  EMCFLOW                                       360                         No                            No
        16540158                                  EMCFLOW                                       360                         No                            No
        16422796                                  EMCFLOW                                       360                         No                            No
        17058812                                   BSRM                                         360                         No                            No
        17058892                                   BSRM                                         360                         No                            No
        17058903                                   BSRM                                         360                         No                            No
        17058910                                   BSRM                                         480                        Yes                            No
        17058934                                   BSRM                                         360                         No                            No
        17058973                                   BSRM                                         360                        Yes                            No
        17059002                                   BSRM                                         360                         No                            No
        17060297                                   BSRM                                         360                         No                            No
        17060329                                   BSRM                                         360                         No                            No
        17060336                                   BSRM                                         360                         No                            No
        17060269                                   BSRM                                         360                         No                            No
        17054990                                   BSRM                                         360                         No                            No
        17054995                                   BSRM                                         360                         No                            No
        17055001                                   BSRM                                         360                        Yes                            No
        17055019                                   BSRM                                         360                         No                            No
        17055042                                   BSRM                                         360                         No                            No
        17055073                                   BSRM                                         360                         No                            No
        17054904                                   BSRM                                         360                         No                            No
        17055151                                   BSRM                                         360                         No                            No
        17055188                                   BSRM                                         360                         No                            No
        17055196                                   BSRM                                         360                         No                            No
        17057066                                   BSRM                                         360                         No                            No
        17057011                                   BSRM                                         360                         No                            No
        17051539                                   BSRM                                         360                         No                            No
        17051615                                   BSRM                                         360                         No                            No
        17051542                                   BSRM                                         360                         No                            No
        17051502                                   BSRM                                         360                         No                            No
        17051652                                   BSRM                                         360                         No                            No
        17051711                                   BSRM                                         360                         No                            No
        17051554                                   BSRM                                         360                         No                            No
        17051728                                   BSRM                                         360                         No                            No
        17051527                                   BSRM                                         360                        Yes                            No
        17052744                                   BSRM                                         360                         No                            No
        17052819                                   BSRM                                         360                         No                            No
        17052828                                   BSRM                                         360                         No                            No
        17052752                                   BSRM                                         360                         No                            No
        17052876                                   BSRM                                         360                         No                            No
        17052719                                   BSRM                                         360                        Yes                            No
        17052910                                   BSRM                                         360                         No                            No
        17052919                                   BSRM                                         360                         No                            No
        17052928                                   BSRM                                         360                         No                            No
        17054944                                   BSRM                                         480                         No                            No
        17043539                                   BSRM                                         360                         No                            No
        17043543                                   BSRM                                         360                         No                            No
        17047741                                   BSRM                                         360                         No                            No
        17047751                                   BSRM                                         360                         No                            No
        17047191                                   BSRM                                         360                         No                            No
        17047782                                   BSRM                                         360                         No                            No
        17047196                                   BSRM                                         360                         No                            No
        17047833                                   BSRM                                         360                         No                            No
        17047899                                   BSRM                                         360                        Yes                            No
        17051576                                   BSRM                                         360                         No                            No
        17043438                                   BSRM                                         360                         No                            No
        17043319                                   BSRM                                         360                         No                            No
        17043512                                   BSRM                                         360                         No                            No
        17043523                                   BSRM                                         360                         No                            No
        17032737                                   BSRM                                         360                        Yes                            No
        17032621                                   BSRM                                         360                         No                            No
        17032818                                   BSRM                                         360                         No                            No
        17034235                                   BSRM                                         360                         No                            No
        17034292                                   BSRM                                         360                         No                            No
        17034303                                   BSRM                                         360                         No                            No
        17034324                                   BSRM                                         360                         No                            No
        17034344                                   BSRM                                         360                         No                            No
        17034363                                   BSRM                                         360                         No                            No
        17034193                                   BSRM                                         360                         No                            No
        17042827                                   BSRM                                         360                         No                            No
        17020914                                   BSRM                                         360                         No                            No
        17021010                                   BSRM                                         360                         No                            No
        17021717                                   BSRM                                         360                         No                            No
        17021773                                   BSRM                                         360                         No                            No
        17021812                                   BSRM                                         360                         No                            No
        17021868                                   BSRM                                         360                         No                            No
        17021878                                   BSRM                                         360                         No                            No
        17027399                                   BSRM                                         360                         No                            No
        17027164                                   BSRM                                         480                         No                            No
        17027431                                   BSRM                                         360                         No                            No
        17027483                                   BSRM                                         360                        Yes                            No
        17013170                                   BSRM                                         480                         No                            No
        17013299                                   BSRM                                         360                         No                            No
        17013208                                   BSRM                                         360                         No                            No
        17013337                                   BSRM                                         480                         No                            No
        17013345                                   BSRM                                         360                        Yes                            No
        17013350                                   BSRM                                         360                         No                            No
        17013353                                   BSRM                                         360                         No                            No
        17013190                                   BSRM                                         360                         No                            No
        17014440                                   BSRM                                         360                         No                            No
        17014602                                   BSRM                                         360                         No                            No
        17014611                                   BSRM                                         360                         No                            No
        17016094                                   BSRM                                         360                         No                            No
        17016043                                   BSRM                                         360                         No                            No
        17016112                                   BSRM                                         360                         No                            No
        17016116                                   BSRM                                         360                         No                            No
        17016149                                   BSRM                                         360                         No                            No
        17016156                                   BSRM                                         360                         No                            No
        17016211                                   BSRM                                         360                        Yes                            No
        17016064                                   BSRM                                         360                         No                            No
        17008815                                   BSRM                                         360                         No                            No
        17008781                                   BSRM                                         360                         No                            No
        17008859                                   BSRM                                         360                         No                            No
        17010819                                   BSRM                                         360                         No                            No
        17010821                                   BSRM                                         360                         No                            No
        17010876                                   BSRM                                         360                        Yes                            No
        17010910                                   BSRM                                         360                         No                            No
        17010936                                   BSRM                                         360                         No                            No
        17012387                                   BSRM                                         360                         No                            No
        17012428                                   BSRM                                         360                         No                            No
        17012441                                   BSRM                                         360                         No                            No
        16997863                                   BSRM                                         360                         No                            No
        16997918                                   BSRM                                         360                         No                            No
        17001422                                   BSRM                                         360                         No                            No
        17001599                                   BSRM                                         360                         No                            No
        17002886                                   BSRM                                         360                         No                            No
        17002914                                   BSRM                                         360                         No                            No
        17003085                                   BSRM                                         360                         No                            No
        17004493                                   BSRM                                         360                         No                            No
        17004509                                   BSRM                                         360                         No                            No
        17004530                                   BSRM                                         360                         No                            No
        17004545                                   BSRM                                         360                         No                            No
        16991039                                   BSRM                                         360                         No                            No
        16991049                                   BSRM                                         360                         No                            No
        16991072                                   BSRM                                         360                         No                            No
        16991114                                   BSRM                                         360                         No                            No
        16991135                                   BSRM                                         360                         No                            No
        16990978                                   BSRM                                         360                        Yes                            No
        16991141                                   BSRM                                         360                         No                            No
        16994857                                   BSRM                                         360                         No                            No
        16994907                                   BSRM                                         360                         No                            No
        16980330                                   BSRM                                         360                         No                            No
        16982692                                   BSRM                                         360                         No                            No
        16982763                                   BSRM                                         360                         No                            No
        16984200                                   BSRM                                         360                         No                            No
        16984311                                   BSRM                                         360                         No                            No
        16989944                                   BSRM                                         360                         No                            No
        16989963                                   BSRM                                         360                         No                            No
        16980207                                   BSRM                                         360                         No                            No
        16980210                                   BSRM                                         360                         No                            No
        16980317                                   BSRM                                         360                         No                            No
        16968105                                   BSRM                                         360                         No                            No
        16968001                                   BSRM                                         360                         No                            No
        17021682                                   BSRM                                         360                         No                            No
        16970252                                   BSRM                                         360                         No                            No
        16970147                                   BSRM                                         360                         No                            No
        16970279                                   BSRM                                         360                         No                            No
        16978535                                   BSRM                                         360                         No                            No
        16971808                                   BSRM                                         360                         No                            No
        16971931                                   BSRM                                         360                         No                            No
        16978645                                   BSRM                                         360                         No                            No
        16965041                                   BSRM                                         360                         No                            No
        16857134                                   BSRM                                         360                         No                            No
        16857194                                   BSRM                                         360                         No                            No
        16858907                                   BSRM                                         360                         No                            No
        16858974                                   BSRM                                         360                         No                            No
        16859000                                   BSRM                                         360                         No                            No
        16912721                                   BSRM                                         360                         No                            No
        16852508                                   BSRM                                         480                         No                            No
        16852509                                   BSRM                                         360                         No                            No
        16852498                                   BSRM                                         360                         No                            No
        16847169                                   BSRM                                         360                         No                            No
        16848828                                   BSRM                                         360                         No                            No
        16848745                                   BSRM                                         360                         No                            No
        16851464                                   BSRM                                         360                         No                            No
        16843965                                   BSRM                                         360                         No                            No
        16845391                                   BSRM                                         360                         No                            No
        16845338                                   BSRM                                         360                         No                            No
        16847325                                   BSRM                                         360                        Yes                            No
        16838441                                   BSRM                                         360                        Yes                            No
        16838509                                   BSRM                                         360                         No                            No
        16980147                                   BSRM                                         360                        Yes                            No
        16834852                                   BSRM                                         360                         No                            No
        16834866                                   BSRM                                         360                         No                            No
        16832446                                   BSRM                                         360                         No                            No
        16823339                                   BSRM                                         360                         No                            No
        16825988                                   BSRM                                         360                         No                            No
        16823496                                   BSRM                                         360                         No                            No
        16812391                                   BSRM                                         360                        Yes                            No
        16818828                                   BSRM                                         360                         No                            No
        16818849                                   BSRM                                         480                         No                            No
        16397330                                  EMCFLOW                                       360                         No                            No
        16803110                                   BSRM                                         360                         No                            No
        16802952                                   BSRM                                         360                         No                            No
        16801309                                   BSRM                                         360                        Yes                            No
        16801182                                   BSRM                                         360                         No                            No
        16801333                                   BSRM                                         360                         No                            No
        16798049                                   BSRM                                         360                         No                            No
        16780567                                   BSRM                                         360                        Yes                            No
        16785048                                   BSRM                                         360                         No                            No
        16785144                                   BSRM                                         480                         No                            No
        16786999                                   BSRM                                         360                         No                            No
        17154645                                  EMCFLOW                                       360                         No                            No
        16778144                                   BSRM                                         360                        Yes                            No
        17027377                                   BSRM                                         480                         No                            No
        17032752                                   BSRM                                         360                         No                            No
        17032812                                   BSRM                                         360                        Yes                            No
        17034255                                   BSRM                                         360                         No                            No
        17034208                                   BSRM                                         360                        Yes                            No
        17043520                                   BSRM                                         360                         No                            No
        17047762                                   BSRM                                         360                         No                            No
        17051595                                   BSRM                                         480                        Yes                            No
        17052800                                   BSRM                                         360                         No                            No
        17052977                                   BSRM                                         360                         No                            No
        17055078                                   BSRM                                         360                         No                            No
        16857237                                   BSRM                                         360                         No                            No
        16965000                                   BSRM                                         360                         No                            No
        16965084                                   BSRM                                         360                         No                            No
        16848900                                   BSRM                                         360                        Yes                            No
        16832493                                   BSRM                                         360                         No                            No
        16780576                                   BSRM                                         360                         No                            No
        16780588                                   BSRM                                         360                        Yes                            No
        16790269                                   BSRM                                         360                        Yes                            No
        16798036                                   BSRM                                         480                         No                            No
        16776260                                   BSRM                                         360                         No                            No
        16716232                                   BSRM                                         360                         No                            No
        16709184                                   BSRM                                         360                         No                            No
        16697301                                   BSRM                                         360                         No                            No
        17009060                                  EMCFLOW                                       360                         No                            No
        17009064                                  EMCFLOW                                       360                        Yes                            No
        17009044                                  EMCFLOW                                       360                         No                            No
        16857561                                  EMCFLOW                                       360                         No                            No
        17027938                                  EMCFLOW                                       360                         No                            No
        17057583                                  EMCFLOW                                       360                         No                            No
        17077133                                  EMCFLOW                                       360                         No                            No
        16970683                                  EMCFLOW                                       360                         No                            No
        17088722                                  EMCFLOW                                       360                         No                            No
        17055576                                  EMCFLOW                                       360                         No                            No
        17113459                                  EMCFLOW                                       360                         No                            No
        17060538                                  EMCFLOW                                       360                         No                            No
        17088958                                  EMCFLOW                                       360                        Yes                            No
        17016432                                  EMCFLOW                                       360                        Yes                            No
        16688285                                  EMCFLOW                                       480                         No                            No
        17148468                                  EMCFLOW                                       360                         No                            No
        17148508                                  EMCFLOW                                       360                         No                            No
        17167151                                  EMCFLOW                                       360                         No                            No
        17167152                                  EMCFLOW                                       360                         No                            No
        16365915                                  EMCFLOW                                       360                         No                            No
        17155778                                  EMCFLOW                                       360                         No                            No
        17167214                                  EMCFLOW                                       360                         No                            No
        17150071                                   BSRM                                         360                        Yes                            No
        17155403                                   BSRM                                         360                         No                            No
        17151497                                  EMCFLOW                                       360                        Yes                            No
        17151502                                  EMCFLOW                                       360                        Yes                            No
        17151504                                  EMCFLOW                                       360                        Yes                            No
        17151541                                  EMCFLOW                                       360                         No                            No
        17130569                                  EMCFLOW                                       360                         No                            No
        17064787                                   BSRM                                         360                         No                            No
        17064846                                   BSRM                                         360                        Yes                            No
        17065949                                   BSRM                                         360                         No                            No
        17065971                                   BSRM                                         360                         No                            No
        17075024                                   BSRM                                         360                         No                            No
        17075056                                   BSRM                                         360                         No                            No
        17075081                                   BSRM                                         360                         No                            No
        17075150                                   BSRM                                         360                         No                            No
        17075242                                   BSRM                                         360                         No                            No
        17076417                                   BSRM                                         360                         No                            No
        17077691                                   BSRM                                         360                         No                            No
        17077808                                   BSRM                                         360                         No                            No
        17088379                                   BSRM                                         360                        Yes                            No
        17112894                                   BSRM                                         480                        Yes                            No
        17104575                                   BSRM                                         360                         No                            No
        17112981                                   BSRM                                         480                         No                            No
        17132591                                   BSRM                                         360                         No                            No
        17151492                                  EMCFLOW                                       360                         No                            No
        17059319                                  EMCFLOW                                       360                         No                            No
        17171516                                  EMCFLOW                                       360                         No                            No
        17155802                                  EMCFLOW                                       360                         No                            No
        17155803                                  EMCFLOW                                       360                         No                            No
        17148515                                  EMCFLOW                                       360                         No                            No
        17155807                                  EMCFLOW                                       360                         No                            No
        17148559                                  EMCFLOW                                       360                         No                            No
        17148510                                  EMCFLOW                                       360                         No                            No
        16389049                                  EMCFLOW                                       360                         No                            No
        17077022                                  EMCFLOW                                       360                         No                            No
        17151516                                  EMCFLOW                                       360                        Yes                            No
        17077024                                  EMCFLOW                                       360                         No                            No
        17151591                                  EMCFLOW                                       360                         No                            No
        17151596                                  EMCFLOW                                       360                         No                            No
        17155791                                  EMCFLOW                                       360                         No                            No
        17128577                                  EMCFLOW                                       360                        Yes                            No
        17148495                                  EMCFLOW                                       360                        Yes                            No
        17155785                                  EMCFLOW                                       360                         No                            No
        17001992                                  EMCFLOW                                       360                         No                            No
        17013576                                  EMCFLOW                                       360                         No                            No
        17001996                                  EMCFLOW                                       360                         No                            No
        17078182                                  EMCFLOW                                       360                         No                            No
        17078185                                  EMCFLOW                                       360                         No                            No
        17078188                                  EMCFLOW                                       360                         No                            No
        16991647                                  EMCFLOW                                       360                         No                            No
        16851140                                  EMCFLOW                                       360                         No                            No
        17089041                                  EMCFLOW                                       360                         No                            No
        16851145                                  EMCFLOW                                       360                         No                            No
        16803924                                  EMCFLOW                                       360                         No                            No
        17013589                                  EMCFLOW                                       360                         No                            No
        16851149                                  EMCFLOW                                       360                         No                            No
        17078194                                  EMCFLOW                                       360                         No                            No
        16982905                                  EMCFLOW                                       360                         No                            No
        17078198                                  EMCFLOW                                       360                         No                            No
        16856952                                  EMCFLOW                                       360                         No                            No
        16856957                                  EMCFLOW                                       360                         No                            No
        17059360                                  EMCFLOW                                       360                         No                            No
        16814175                                  EMCFLOW                                       360                         No                            No
        16965532                                  EMCFLOW                                       360                         No                            No
        17059369                                  EMCFLOW                                       360                         No                            No
        16974283                                  EMCFLOW                                       360                        Yes                            No
        16980848                                  EMCFLOW                                       360                         No                            No
        17052102                                  EMCFLOW                                       360                         No                            No
        17033230                                  EMCFLOW                                       360                         No                            No
        17012900                                  EMCFLOW                                       360                        Yes                            No
        17113422                                  EMCFLOW                                       360                         No                            No
        17113428                                  EMCFLOW                                       360                         No                            No
        17113429                                  EMCFLOW                                       360                         No                            No
        17004861                                  EMCFLOW                                       360                         No                            No
        17052085                                  EMCFLOW                                       360                         No                            No
        17052087                                  EMCFLOW                                       360                         No                            No
        17004864                                  EMCFLOW                                       360                         No                            No
        17052088                                  EMCFLOW                                       360                         No                            No
        16803950                                  EMCFLOW                                       360                        Yes                            No
        17052089                                  EMCFLOW                                       360                         No                            No
        17012886                                  EMCFLOW                                       360                         No                            No
        16833058                                  EMCFLOW                                       360                         No                            No
        17059374                                  EMCFLOW                                       360                         No                            No
        17078247                                  EMCFLOW                                       360                         No                            No
        16801875                                  EMCFLOW                                       360                         No                            No
        17078249                                  EMCFLOW                                       360                         No                            No
        17059379                                  EMCFLOW                                       360                         No                            No
        17012911                                  EMCFLOW                                       360                         No                            No
        17033248                                  EMCFLOW                                       360                         No                            No
        16824319                                  EMCFLOW                                       360                         No                            No
        16991712                                  EMCFLOW                                       360                        Yes                            No
        16991717                                  EMCFLOW                                       360                         No                            No
        16985156                                  EMCFLOW                                       360                         No                            No
        16980863                                  EMCFLOW                                       360                         No                            No
        16985157                                  EMCFLOW                                       360                         No                            No
        16980865                                  EMCFLOW                                       360                         No                            No
        17013657                                  EMCFLOW                                       360                         No                            No
        17066688                                  EMCFLOW                                       360                         No                            No
        16980873                                  EMCFLOW                                       360                         No                            No
        16985167                                  EMCFLOW                                       360                         No                            No
        17052132                                  EMCFLOW                                       360                         No                            No
        17052133                                  EMCFLOW                                       360                         No                            No
        17044115                                  EMCFLOW                                       360                        Yes                            No
        17004914                                  EMCFLOW                                       360                         No                            No
        17033264                                  EMCFLOW                                       360                        Yes                            No
        17033267                                  EMCFLOW                                       360                         No                            No
        17033269                                  EMCFLOW                                       360                         No                            No
        17013668                                  EMCFLOW                                       360                         No                            No
        17013669                                  EMCFLOW                                       360                         No                            No
        16968404                                  EMCFLOW                                       360                         No                            No
        17057947                                  EMCFLOW                                       360                         No                            No
        16965574                                  EMCFLOW                                       360                         No                            No
        16980883                                  EMCFLOW                                       360                         No                            No
        17033273                                  EMCFLOW                                       360                         No                            No
        16982930                                  EMCFLOW                                       360                         No                            No
        16991680                                  EMCFLOW                                       360                         No                            No
        16968355                                  EMCFLOW                                       360                         No                            No
        16856985                                  EMCFLOW                                       360                         No                            No
        16856988                                  EMCFLOW                                       360                         No                            No
        17042614                                  EMCFLOW                                       360                         No                            No
        17004871                                  EMCFLOW                                       360                         No                            No
        17052096                                  EMCFLOW                                       360                         No                            No
        17044128                                  EMCFLOW                                       360                         No                            No
        17016507                                  EMCFLOW                                       360                         No                            No
        16824341                                  EMCFLOW                                       360                         No                            No
        17033276                                  EMCFLOW                                       360                         No                            No
        17033278                                  EMCFLOW                                       360                         No                            No
        17113468                                  EMCFLOW                                       360                         No                            No
        17076821                                  EMCFLOW                                       360                        Yes                            No
        17033279                                  EMCFLOW                                       360                         No                            No
        16723773                                  EMCFLOW                                       360                         No                            No
        16979217                                  EMCFLOW                                       360                        Yes                            No
        16982944                                  EMCFLOW                                       360                         No                            No
        16856994                                  EMCFLOW                                       360                         No                            No
        17042625                                  EMCFLOW                                       360                         No                            No
        17009174                                  EMCFLOW                                       360                        Yes                            No
        17009178                                  EMCFLOW                                       360                         No                            No
        16723781                                  EMCFLOW                                       360                         No                            No
        16995260                                  EMCFLOW                                       360                        Yes                            No
        16982959                                  EMCFLOW                                       360                         No                            No
        16853300                                  EMCFLOW                                       360                         No                            No
        16965582                                  EMCFLOW                                       360                         No                            No
        17078289                                  EMCFLOW                                       360                         No                            No
        17033280                                  EMCFLOW                                       360                         No                            No
        17016513                                  EMCFLOW                                       360                         No                            No
        17004930                                  EMCFLOW                                       360                         No                            No
        17033282                                  EMCFLOW                                       360                         No                            No
        17013680                                  EMCFLOW                                       360                         No                            No
        17052156                                  EMCFLOW                                       360                         No                            No
        17044138                                  EMCFLOW                                       360                         No                            No
        17033284                                  EMCFLOW                                       360                         No                            No
        17033285                                  EMCFLOW                                       360                         No                            No
        16771053                                  EMCFLOW                                       360                         No                            No
        17013685                                  EMCFLOW                                       360                         No                            No
        17033287                                  EMCFLOW                                       360                         No                            No
        16824353                                  EMCFLOW                                       360                         No                            No
        17033289                                  EMCFLOW                                       360                        Yes                            No
        16851248                                  EMCFLOW                                       360                         No                            No
        17044140                                  EMCFLOW                                       360                         No                            No
        17052162                                  EMCFLOW                                       360                         No                            No
        17033290                                  EMCFLOW                                       360                         No                            No
        17033291                                  EMCFLOW                                       360                         No                            No
        17033292                                  EMCFLOW                                       360                         No                            No
        17009235                                  EMCFLOW                                       360                         No                            No
        17033295                                  EMCFLOW                                       360                         No                            No
        17033296                                  EMCFLOW                                       360                         No                            No
        16979230                                  EMCFLOW                                       360                         No                            No
        16819139                                  EMCFLOW                                       360                         No                            No
        16803993                                  EMCFLOW                                       360                         No                            No
        16979242                                  EMCFLOW                                       360                         No                            No
        16995281                                  EMCFLOW                                       360                         No                            No
        16982977                                  EMCFLOW                                       360                         No                            No
        17034638                                  EMCFLOW                                       360                         No                            No
        17052064                                  EMCFLOW                                       360                         No                            No
        17033192                                  EMCFLOW                                       360                         No                            No
        17016426                                  EMCFLOW                                       360                         No                            No
        17052068                                  EMCFLOW                                       360                         No                            No
        17033197                                  EMCFLOW                                       360                         No                            No
        17013599                                  EMCFLOW                                       360                         No                            No
        16789088                                  EMCFLOW                                       360                         No                            No
        16856966                                  EMCFLOW                                       360                         No                            No
        17044050                                  EMCFLOW                                       360                         No                            No
        17009145                                  EMCFLOW                                       360                         No                            No
        17012875                                  EMCFLOW                                       360                         No                            No
        17004858                                  EMCFLOW                                       360                         No                            No
        17012879                                  EMCFLOW                                       360                         No                            No
        17128564                                  EMCFLOW                                       360                         No                            No
        16990180                                  EMCFLOW                                       360                         No                            No
        16981432                                  EMCFLOW                                       360                         No                            No
        17128565                                  EMCFLOW                                       360                         No                            No
        16981434                                  EMCFLOW                                       360                         No                            No
        17128567                                  EMCFLOW                                       360                        Yes                            No
        16980706                                  EMCFLOW                                       360                         No                            No
        16980707                                  EMCFLOW                                       360                        Yes                            No
        16981436                                  EMCFLOW                                       360                         No                            No
        16970584                                  EMCFLOW                                       360                         No                            No
        16775295                                  EMCFLOW                                       360                         No                            No
        16963298                                  EMCFLOW                                       360                         No                            No
        17066520                                  EMCFLOW                                       360                         No                            No
        17059232                                  EMCFLOW                                       360                        Yes                            No
        17066523                                  EMCFLOW                                       360                         No                            No
        17059234                                  EMCFLOW                                       360                         No                            No
        17128570                                  EMCFLOW                                       360                         No                            No
        17059235                                  EMCFLOW                                       360                         No                            No
        17059236                                  EMCFLOW                                       360                        Yes                            No
        17128572                                  EMCFLOW                                       360                         No                            No
        17128573                                  EMCFLOW                                       360                        Yes                            No
        17059239                                  EMCFLOW                                       360                         No                            No
        16838722                                  EMCFLOW                                       360                         No                            No
        17128576                                  EMCFLOW                                       360                         No                            No
        16970590                                  EMCFLOW                                       360                         No                            No
        17128579                                  EMCFLOW                                       360                         No                            No
        16981449                                  EMCFLOW                                       360                         No                            No
        17001926                                  EMCFLOW                                       360                         No                            No
        17059240                                  EMCFLOW                                       360                         No                            No
        17059245                                  EMCFLOW                                       360                         No                            No
        16857601                                  EMCFLOW                                       360                         No                            No
        17059247                                  EMCFLOW                                       360                         No                            No
        16985017                                  EMCFLOW                                       360                         No                            No
        16981453                                  EMCFLOW                                       360                         No                            No
        17128588                                  EMCFLOW                                       360                         No                            No
        16981456                                  EMCFLOW                                       360                         No                            No
        16974169                                  EMCFLOW                                       360                         No                            No
        16847488                                  EMCFLOW                                       360                         No                            No
        17013511                                  EMCFLOW                                       360                         No                            No
        17066546                                  EMCFLOW                                       360                         No                            No
        16980732                                  EMCFLOW                                       360                         No                            No
        16980733                                  EMCFLOW                                       360                         No                            No
        16784715                                  EMCFLOW                                       360                         No                            No
        16985028                                  EMCFLOW                                       360                         No                            No
        16980736                                  EMCFLOW                                       360                         No                            No
        16980737                                  EMCFLOW                                       360                         No                            No
        16974176                                  EMCFLOW                                       360                         No                            No
        16974179                                  EMCFLOW                                       360                         No                            No
        17057802                                  EMCFLOW                                       360                         No                            No
        16801761                                  EMCFLOW                                       360                         No                            No
        17066550                                  EMCFLOW                                       360                         No                            No
        16713555                                  EMCFLOW                                       360                         No                            No
        16713557                                  EMCFLOW                                       360                         No                            No
        16981474                                  EMCFLOW                                       360                         No                            No
        16838753                                  EMCFLOW                                       360                         No                            No
        17013534                                  EMCFLOW                                       360                         No                            No
        16814082                                  EMCFLOW                                       360                         No                            No
        16814085                                  EMCFLOW                                       360                         No                            No
        17059276                                  EMCFLOW                                       360                         No                            No
        16857631                                  EMCFLOW                                       360                         No                            No
        17078149                                  EMCFLOW                                       360                         No                            No
        16965442                                  EMCFLOW                                       480                         No                            No
        16980751                                  EMCFLOW                                       360                         No                            No
        17059278                                  EMCFLOW                                       360                         No                            No
        16974198                                  EMCFLOW                                       360                         No                            No
        17052010                                  EMCFLOW                                       360                         No                            No
        17013568                                  EMCFLOW                                       360                         No                            No
        16968300                                  EMCFLOW                                       360                         No                            No
        16968303                                  EMCFLOW                                       360                         No                            No
        17078176                                  EMCFLOW                                       360                         No                            No
        16985071                                  EMCFLOW                                       360                         No                            No
        16991638                                  EMCFLOW                                       360                         No                            No
        16857668                                  EMCFLOW                                       360                         No                            No
        16965479                                  EMCFLOW                                       360                         No                            No
        17044020                                  EMCFLOW                                       360                         No                            No
        17089003                                  EMCFLOW                                       360                         No                            No
        16851106                                  EMCFLOW                                       360                         No                            No
        16838770                                  EMCFLOW                                       360                         No                            No
        17059289                                  EMCFLOW                                       360                        Yes                            No
        16838773                                  EMCFLOW                                       360                         No                            No
        17013550                                  EMCFLOW                                       360                         No                            No
        17012823                                  EMCFLOW                                       360                         No                            No
        16824221                                  EMCFLOW                                       360                         No                            No
        16851114                                  EMCFLOW                                       360                         No                            No
        17089013                                  EMCFLOW                                       360                         No                            No
        17001978                                  EMCFLOW                                       360                         No                            No
        16801796                                  EMCFLOW                                       360                         No                            No
        16685699                                  EMCFLOW                                       360                         No                            No
        17044017                                  EMCFLOW                                       360                         No                            No
        17012832                                  EMCFLOW                                       360                         No                            No
        16847451                                  EMCFLOW                                       360                         No                            No
        16974137                                  EMCFLOW                                       360                         No                            No
        16974139                                  EMCFLOW                                       360                         No                            No
        17011381                                  EMCFLOW                                       360                         No                            No
        16722260                                  EMCFLOW                                       360                         No                            No
        16970545                                  EMCFLOW                                       360                         No                            No
        16809685                                  EMCFLOW                                       360                         No                            No
        17022203                                  EMCFLOW                                       360                         No                            No
        16648583                                  EMCFLOW                                       360                         No                            No
        16970558                                  EMCFLOW                                       360                         No                            No
        17022218                                  EMCFLOW                                       360                         No                            No
        16853293                                  EMCFLOW                                       360                         No                            No
        16968273                                  EMCFLOW                                       360                         No                            No
        16798417                                  EMCFLOW                                       360                         No                            No
        16995168                                  EMCFLOW                                       360                         No                            No
        17034512                                  EMCFLOW                                       360                        Yes                            No
        17014914                                  EMCFLOW                                       360                         No                            No
        16982860                                  EMCFLOW                                       360                        Yes                            No
        16979134                                  EMCFLOW                                       360                         No                            No
        16979140                                  EMCFLOW                                       360                         No                            No
        17078808                                  EMCFLOW                                       360                         No                            No
        17053403                                  EMCFLOW                                       360                         No                            No
        17042557                                  EMCFLOW                                       360                         No                            No
        17014936                                  EMCFLOW                                       360                         No                            No
        16819046                                  EMCFLOW                                       360                         No                            No
        16714965                                  EMCFLOW                                       360                         No                            No
        16982882                                  EMCFLOW                                       360                         No                            No
        16982889                                  EMCFLOW                                       360                         No                            No
        17034542                                  EMCFLOW                                       360                         No                            No
        17014949                                  EMCFLOW                                       360                         No                            No
        16979163                                  EMCFLOW                                       360                         No                            No
        16979165                                  EMCFLOW                                       360                         No                            No
        17042574                                  EMCFLOW                                       360                         No                            No
        17014953                                  EMCFLOW                                       360                         No                            No
        17014955                                  EMCFLOW                                       360                         No                            No
        16819065                                  EMCFLOW                                       360                         No                            No
        17000404                                  EMCFLOW                                       360                         No                            No
        16798468                                  EMCFLOW                                       360                        Yes                            No
        17042584                                  EMCFLOW                                       360                         No                            No
        16765043                                  EMCFLOW                                       360                        Yes                            No
        16781081                                  EMCFLOW                                       360                         No                            No
        16781085                                  EMCFLOW                                       360                         No                            No
        16844509                                  EMCFLOW                                       360                         No                            No
        17014969                                  EMCFLOW                                       360                         No                            No
        16979188                                  EMCFLOW                                       360                         No                            No
        17057682                                  EMCFLOW                                       360                         No                            No
        16995033                                  EMCFLOW                                       360                         No                            No
        17057685                                  EMCFLOW                                       360                         No                            No
        16995038                                  EMCFLOW                                       360                         No                            No
        16995039                                  EMCFLOW                                       360                         No                            No
        16979001                                  EMCFLOW                                       360                        Yes                            No
        16824085                                  EMCFLOW                                       360                         No                            No
        16824086                                  EMCFLOW                                       360                         No                            No
        17075838                                  EMCFLOW                                       360                        Yes                            No
        16991488                                  EMCFLOW                                       360                         No                            No
        17042412                                  EMCFLOW                                       360                         No                            No
        17042416                                  EMCFLOW                                       360                         No                            No
        17012693                                  EMCFLOW                                       360                         No                            No
        17004675                                  EMCFLOW                                       360                         No                            No
        17016259                                  EMCFLOW                                       360                         No                            No
        16979013                                  EMCFLOW                                       360                         No                            No
        16859622                                  EMCFLOW                                       360                         No                            No
        16995054                                  EMCFLOW                                       360                         No                            No
        17075848                                  EMCFLOW                                       360                         No                            No
        17016267                                  EMCFLOW                                       360                         No                            No
        17016269                                  EMCFLOW                                       360                         No                            No
        16995064                                  EMCFLOW                                       360                         No                            No
        16798317                                  EMCFLOW                                       360                         No                            No
        17042430                                  EMCFLOW                                       360                         No                            No
        17042432                                  EMCFLOW                                       360                         No                            No
        17055593                                  EMCFLOW                                       360                         No                            No
        17055595                                  EMCFLOW                                       360                         No                            No
        16981363                                  EMCFLOW                                       360                         No                            No
        16980636                                  EMCFLOW                                       360                        Yes                            No
        16981367                                  EMCFLOW                                       360                         No                            No
        17022175                                  EMCFLOW                                       360                         No                            No
        16980640                                  EMCFLOW                                       360                         No                            No
        16684830                                  EMCFLOW                                       360                        Yes                            No
        16981372                                  EMCFLOW                                       360                         No                            No
        16981373                                  EMCFLOW                                       360                         No                            No
        16981376                                  EMCFLOW                                       360                         No                            No
        16819787                                  EMCFLOW                                       360                         No                            No
        17012706                                  EMCFLOW                                       360                         No                            No
        17057713                                  EMCFLOW                                       360                         No                            No
        16968236                                  EMCFLOW                                       360                         No                            No
        16856862                                  EMCFLOW                                       360                         No                            No
        16857592                                  EMCFLOW                                       360                         No                            No
        16991567                                  EMCFLOW                                       360                         No                            No
        16856864                                  EMCFLOW                                       360                         No                            No
        17009041                                  EMCFLOW                                       360                        Yes                            No
        17009042                                  EMCFLOW                                       360                         No                            No
        16824171                                  EMCFLOW                                       360                         No                            No
        17012775                                  EMCFLOW                                       360                         No                            No
        17009049                                  EMCFLOW                                       360                         No                            No
        16824174                                  EMCFLOW                                       360                         No                            No
        16803844                                  EMCFLOW                                       360                         No                            No
        16968243                                  EMCFLOW                                       360                         No                            No
        17009055                                  EMCFLOW                                       360                        Yes                            No
        17004763                                  EMCFLOW                                       360                         No                            No
        16968251                                  EMCFLOW                                       360                        Yes                            No
        17057794                                  EMCFLOW                                       360                         No                            No
        16982836                                  EMCFLOW                                       360                         No                            No
        17009063                                  EMCFLOW                                       360                         No                            No
        17009067                                  EMCFLOW                                       360                         No                            No
        16673205                                  EMCFLOW                                       360                         No                            No
        16838660                                  EMCFLOW                                       360                         No                            No
        16981384                                  EMCFLOW                                       360                         No                            No
        16974096                                  EMCFLOW                                       360                         No                            No
        16981387                                  EMCFLOW                                       360                         No                            No
        17013444                                  EMCFLOW                                       360                         No                            No
        16980660                                  EMCFLOW                                       360                         No                            No
        16980665                                  EMCFLOW                                       360                         No                            No
        16965359                                  EMCFLOW                                       360                         No                            No
        16838678                                  EMCFLOW                                       360                         No                            No
        17057730                                  EMCFLOW                                       360                        Yes                            No
        17066481                                  EMCFLOW                                       360                         No                            No
        16991524                                  EMCFLOW                                       360                         No                            No
        17004713                                  EMCFLOW                                       360                         No                            No
        17012735                                  EMCFLOW                                       360                         No                            No
        17013468                                  EMCFLOW                                       360                        Yes                            No
        17066496                                  EMCFLOW                                       360                         No                            No
        16856833                                  EMCFLOW                                       360                         No                            No
        17066498                                  EMCFLOW                                       360                         No                            No
        17066499                                  EMCFLOW                                       360                         No                            No
        16965378                                  EMCFLOW                                       360                         No                            No
        16784668                                  EMCFLOW                                       360                         No                            No
        17016302                                  EMCFLOW                                       360                         No                            No
        17009013                                  EMCFLOW                                       360                         No                            No
        17004720                                  EMCFLOW                                       360                         No                            No
        17009015                                  EMCFLOW                                       360                         No                            No
        17009019                                  EMCFLOW                                       360                         No                            No
        17012746                                  EMCFLOW                                       360                         No                            No
        17012748                                  EMCFLOW                                       360                         No                            No
        16968212                                  EMCFLOW                                       360                         No                            No
        16968218                                  EMCFLOW                                       360                         No                            No
        16849553                                  EMCFLOW                                       360                         No                            No
        16980693                                  EMCFLOW                                       360                         No                            No
        16965388                                  EMCFLOW                                       360                         No                            No
        16980697                                  EMCFLOW                                       360                         No                            No
        16980699                                  EMCFLOW                                       360                        Yes                            No
        17016313                                  EMCFLOW                                       360                         No                            No
        17009024                                  EMCFLOW                                       360                         No                            No
        17009028                                  EMCFLOW                                       360                         No                            No
        17012756                                  EMCFLOW                                       360                         No                            No
        17057766                                  EMCFLOW                                       360                         No                            No
        16982806                                  EMCFLOW                                       360                         No                            No
        16856853                                  EMCFLOW                                       360                         No                            No
        16965398                                  EMCFLOW                                       360                         No                            No
        17009030                                  EMCFLOW                                       360                         No                            No
        17009032                                  EMCFLOW                                       360                         No                            No
        17009036                                  EMCFLOW                                       360                         No                            No
        17009038                                  EMCFLOW                                       360                         No                            No
        17012769                                  EMCFLOW                                       360                         No                            No
        16968233                                  EMCFLOW                                       360                         No                            No
        16824197                                  EMCFLOW                                       360                         No                            No
        16979116                                  EMCFLOW                                       360                         No                            No
        17016368                                  EMCFLOW                                       360                        Yes                            No
        16798412                                  EMCFLOW                                       360                         No                            No
        16963003                                  EMCFLOW                                       360                         No                            No
        17060564                                  EMCFLOW                                       360                         No                            No
        16852361                                  EMCFLOW                                       360                         No                            No
        17088802                                  EMCFLOW                                       360                         No                            No
        16852364                                  EMCFLOW                                       360                         No                            No
        16809437                                  EMCFLOW                                       360                         No                            No
        16968816                                  EMCFLOW                                       360                         No                            No
        17011105                                  EMCFLOW                                       360                         No                            No
        16984859                                  EMCFLOW                                       360                         No                            No
        17051821                                  EMCFLOW                                       360                         No                            No
        17051822                                  EMCFLOW                                       360                         No                            No
        17043803                                  EMCFLOW                                       360                         No                            No
        17051824                                  EMCFLOW                                       360                         No                            No
        17051825                                  EMCFLOW                                       360                        Yes                            No
        17051826                                  EMCFLOW                                       360                         No                            No
        17051827                                  EMCFLOW                                       360                         No                            No
        17051828                                  EMCFLOW                                       360                         No                            No
        17051829                                  EMCFLOW                                       360                         No                            No
        17033689                                  EMCFLOW                                       360                         No                            No
        16832775                                  EMCFLOW                                       360                         No                            No
        17088817                                  EMCFLOW                                       360                         No                            No
        17048328                                  EMCFLOW                                       360                         No                            No
        16844582                                  EMCFLOW                                       360                         No                            No
        16851877                                  EMCFLOW                                       360                         No                            No
        16809678                                  EMCFLOW                                       480                         No                            No
        17055580                                  EMCFLOW                                       360                         No                            No
        16419084                                  EMCFLOW                                       360                         No                            No
        17066436                                  EMCFLOW                                       360                         No                            No
        17066437                                  EMCFLOW                                       360                         No                            No
        16857503                                  EMCFLOW                                       360                         No                            No
        17027963                                  EMCFLOW                                       360                         No                            No
        16981352                                  EMCFLOW                                       360                         No                            No
        16974062                                  EMCFLOW                                       360                         No                            No
        17055588                                  EMCFLOW                                       360                         No                            No
        16974069                                  EMCFLOW                                       360                         No                            No
        16672731                                  EMCFLOW                                       360                         No                            No
        16857008                                  EMCFLOW                                       360                         No                            No
        16718744                                  EMCFLOW                                       360                         No                            No
        17002063                                  EMCFLOW                                       360                         No                            No
        16857018                                  EMCFLOW                                       360                         No                            No
        16979383                                  EMCFLOW                                       360                         No                            No
        17002071                                  EMCFLOW                                       360                        Yes                            No
        17065222                                  EMCFLOW                                       360                         No                            No
        17065227                                  EMCFLOW                                       360                         No                            No
        17034773                                  EMCFLOW                                       360                         No                            No
        16979396                                  EMCFLOW                                       360                         No                            No
        17002083                                  EMCFLOW                                       360                         No                            No
        17002092                                  EMCFLOW                                       360                         No                            No
        16852755                                  EMCFLOW                                       360                        Yes                            No
        16846198                                  EMCFLOW                                       360                        Yes                            No
        16852763                                  EMCFLOW                                       360                         No                            No
        16849039                                  EMCFLOW                                       360                         No                            No
        16978693                                  EMCFLOW                                       360                         No                            No
        16852780                                  EMCFLOW                                       360                         No                            No
        16852781                                  EMCFLOW                                       360                         No                            No
        17003506                                  EMCFLOW                                       360                         No                            No
        16970720                                  EMCFLOW                                       360                         No                            No
        16990326                                  EMCFLOW                                       360                        Yes                            No
        16849065                                  EMCFLOW                                       360                         No                            No
        16771873                                  EMCFLOW                                       360                         No                            No
        17003515                                  EMCFLOW                                       360                         No                            No
        17015103                                  EMCFLOW                                       360                         No                            No
        16804074                                  EMCFLOW                                       360                         No                            No
        16804075                                  EMCFLOW                                       360                         No                            No
        16970740                                  EMCFLOW                                       360                         No                            No
        16974306                                  EMCFLOW                                       360                         No                            No
        16768163                                  EMCFLOW                                       360                         No                            No
        16970746                                  EMCFLOW                                       360                         No                            No
        16983059                                  EMCFLOW                                       360                         No                            No
        16844792                                  EMCFLOW                                       360                         No                            No
        16847637                                  EMCFLOW                                       360                         No                            No
        16859224                                  EMCFLOW                                       360                        Yes                            No
        16983074                                  EMCFLOW                                       360                         No                            No
        16859227                                  EMCFLOW                                       360                         No                            No
        16790783                                  EMCFLOW                                       360                         No                            No
        17003551                                  EMCFLOW                                       360                         No                            No
        17015137                                  EMCFLOW                                       360                         No                            No
        17075452                                  EMCFLOW                                       360                         No                            No
        17055856                                  EMCFLOW                                       360                         No                            No
        16974336                                  EMCFLOW                                       360                         No                            No
        16981628                                  EMCFLOW                                       360                         No                            No
        16768197                                  EMCFLOW                                       360                         No                            No
        17015148                                  EMCFLOW                                       360                         No                            No
        17075464                                  EMCFLOW                                       360                         No                            No
        16981632                                  EMCFLOW                                       360                         No                            No
        16983091                                  EMCFLOW                                       360                         No                            No
        16980905                                  EMCFLOW                                       360                         No                            No
        16981634                                  EMCFLOW                                       360                         No                            No
        16847660                                  EMCFLOW                                       360                         No                            No
        16980907                                  EMCFLOW                                       360                         No                            No
        16983097                                  EMCFLOW                                       360                         No                            No
        17015151                                  EMCFLOW                                       360                         No                            No
        17033298                                  EMCFLOW                                       360                         No                            No
        17033299                                  EMCFLOW                                       360                         No                            No
        16823637                                  EMCFLOW                                       360                         No                            No
        16851259                                  EMCFLOW                                       360                         No                            No
        16851262                                  EMCFLOW                                       360                         No                            No
        16851265                                  EMCFLOW                                       360                         No                            No
        16995332                                  EMCFLOW                                       360                         No                            No
        16968440                                  EMCFLOW                                       360                         No                            No
        16985203                                  EMCFLOW                                       360                         No                            No
        16980911                                  EMCFLOW                                       360                         No                            No
        16801938                                  EMCFLOW                                       360                         No                            No
        16965606                                  EMCFLOW                                       360                         No                            No
        16974355                                  EMCFLOW                                       360                         No                            No
        16970791                                  EMCFLOW                                       360                         No                            No
        17055879                                  EMCFLOW                                       360                         No                            No
        16981649                                  EMCFLOW                                       360                         No                            No
        17033300                                  EMCFLOW                                       360                         No                            No
        17033301                                  EMCFLOW                                       360                         No                            No
        16824379                                  EMCFLOW                                       360                         No                            No
        16851275                                  EMCFLOW                                       360                         No                            No
        16995345                                  EMCFLOW                                       360                         No                            No
        16979308                                  EMCFLOW                                       360                         No                            No
        16995347                                  EMCFLOW                                       360                         No                            No
        16707832                                  EMCFLOW                                       360                         No                            No
        16979312                                  EMCFLOW                                       360                         No                            No
        17002006                                  EMCFLOW                                       360                         No                            No
        16991799                                  EMCFLOW                                       360                         No                            No
        17042722                                  EMCFLOW                                       360                         No                            No
        16835253                                  EMCFLOW                                       360                         No                            No
        16979325                                  EMCFLOW                                       360                         No                            No
        16798614                                  EMCFLOW                                       360                         No                            No
        16968472                                  EMCFLOW                                       360                         No                            No
        16968474                                  EMCFLOW                                       360                         No                            No
        17002012                                  EMCFLOW                                       360                         No                            No
        16981841                                  EMCFLOW                                       360                         No                            No
        16962971                                  EMCFLOW                                       360                         No                            No
        16809400                                  EMCFLOW                                       360                         No                            No
        16809402                                  EMCFLOW                                       360                         No                            No
        17060539                                  EMCFLOW                                       360                         No                            No
        16853064                                  EMCFLOW                                       360                         No                            No
        16813862                                  EMCFLOW                                       360                         No                            No
        16798287                                  EMCFLOW                                       360                         No                            No
        17060540                                  EMCFLOW                                       360                         No                            No
        16303922                                  EMCFLOW                                       360                        Yes                            No
        17060545                                  EMCFLOW                                       360                         No                            No
        17014785                                  EMCFLOW                                       360                        Yes                            No
        16984833                                  EMCFLOW                                       360                         No                            No
        16813879                                  EMCFLOW                                       360                         No                            No
        17000239                                  EMCFLOW                                       360                        Yes                            No
        17053260                                  EMCFLOW                                       360                         No                            No
        17053262                                  EMCFLOW                                       360                         No                            No
        16728500                                  EMCFLOW                                       360                         No                            No
        17014792                                  EMCFLOW                                       480                         No                            No
        16809423                                  EMCFLOW                                       360                         No                            No
        17053269                                  EMCFLOW                                       360                        Yes                            No
        16728508                                  EMCFLOW                                       360                         No                            No
        16984848                                  EMCFLOW                                       360                         No                            No
        17000245                                  EMCFLOW                                       360                         No                            No
        17004999                                  EMCFLOW                                       360                         No                            No
        16979334                                  EMCFLOW                                       360                         No                            No
        16979336                                  EMCFLOW                                       360                         No                            No
        17016580                                  EMCFLOW                                       360                         No                            No
        16846124                                  EMCFLOW                                       360                         No                            No
        16846128                                  EMCFLOW                                       360                         No                            No
        16806926                                  EMCFLOW                                       360                         No                            No
        16979340                                  EMCFLOW                                       360                         No                            No
        16968496                                  EMCFLOW                                       360                         No                            No
        17002038                                  EMCFLOW                                       360                         No                            No
        16710088                                  EMCFLOW                                       360                         No                            No
        17034738                                  EMCFLOW                                       360                         No                            No
        17002040                                  EMCFLOW                                       360                         No                            No
        17002043                                  EMCFLOW                                       360                         No                            No
        17002047                                  EMCFLOW                                       360                         No                            No
        17002048                                  EMCFLOW                                       360                         No                            No
        16826540                                  EMCFLOW                                       360                         No                            No
        17015052                                  EMCFLOW                                       360                         No                            No
        16833010                                  EMCFLOW                                       360                         No                            No
        17078200                                  EMCFLOW                                       360                         No                            No
        17015056                                  EMCFLOW                                       360                         No                            No
        17003477                                  EMCFLOW                                       360                        Yes                            No
        16980810                                  EMCFLOW                                       360                         No                            No
        16859153                                  EMCFLOW                                       360                         No                            No
        16859157                                  EMCFLOW                                       360                         No                            No
        17013600                                  EMCFLOW                                       360                         No                            No
        17055609                                  EMCFLOW                                       360                         No                            No
        16963235                                  EMCFLOW                                       360                         No                            No
        16851861                                  EMCFLOW                                       360                         No                            No
        16990129                                  EMCFLOW                                       360                         No                            No
        16844576                                  EMCFLOW                                       360                         No                            No
        17003312                                  EMCFLOW                                       360                         No                            No
        17055612                                  EMCFLOW                                       360                         No                            No
        16990130                                  EMCFLOW                                       360                         No                            No
        16824362                                  EMCFLOW                                       360                         No                            No
        17033297                                  EMCFLOW                                       360                         No                            No
        17075608                                  EMCFLOW                                       360                         No                            No
        16803529                                  EMCFLOW                                       360                         No                            No
        17075609                                  EMCFLOW                                       360                         No                            No
        17075611                                  EMCFLOW                                       360                         No                            No
        16803533                                  EMCFLOW                                       360                         No                            No
        16803534                                  EMCFLOW                                       360                         No                            No
        16847811                                  EMCFLOW                                       360                         No                            No
        16849278                                  EMCFLOW                                       360                         No                            No
        16807108                                  EMCFLOW                                       360                         No                            No
        17077082                                  EMCFLOW                                       360                         No                            No
        16970942                                  EMCFLOW                                       360                        Yes                            No
        17077095                                  EMCFLOW                                       360                         No                            No
        16981807                                  EMCFLOW                                       360                         No                            No
        16962937                                  EMCFLOW                                       360                         No                            No
        16856597                                  EMCFLOW                                       360                         No                            No
        16973800                                  EMCFLOW                                       360                         No                            No
        16973802                                  EMCFLOW                                       360                         No                            No
        16970509                                  EMCFLOW                                       360                         No                            No
        16963225                                  EMCFLOW                                       360                         No                            No
        16990118                                  EMCFLOW                                       360                         No                            No
        17003253                                  EMCFLOW                                       360                         No                            No
        16801613                                  EMCFLOW                                       360                        Yes                            No
        17011278                                  EMCFLOW                                       360                         No                            No
        16839330                                  EMCFLOW                                       360                         No                            No
        16839332                                  EMCFLOW                                       360                         No                            No
        16963182                                  EMCFLOW                                       360                         No                            No
        16970474                                  EMCFLOW                                       360                         No                            No
        16970476                                  EMCFLOW                                       360                        Yes                            No
        17066412                                  EMCFLOW                                       360                         No                            No
        17027940                                  EMCFLOW                                       360                         No                            No
        16980601                                  EMCFLOW                                       360                        Yes                            No
        17043981                                  EMCFLOW                                       360                         No                            No
        16970482                                  EMCFLOW                                       360                         No                            No
        17027947                                  EMCFLOW                                       360                         No                            No
        17055569                                  EMCFLOW                                       360                         No                            No
        16970483                                  EMCFLOW                                       360                         No                            No
        16819744                                  EMCFLOW                                       360                         No                            No
        17088991                                  EMCFLOW                                       360                        Yes                            No
        17088993                                  EMCFLOW                                       360                         No                            No
        17003278                                  EMCFLOW                                       360                         No                            No
        17055573                                  EMCFLOW                                       360                         No                            No
        17055574                                  EMCFLOW                                       360                         No                            No
        16970666                                  EMCFLOW                                       360                         No                            No
        17015031                                  EMCFLOW                                       360                        Yes                            No
        17066601                                  EMCFLOW                                       360                        Yes                            No
        17059312                                  EMCFLOW                                       360                         No                            No
        16801813                                  EMCFLOW                                       360                         No                            No
        16859133                                  EMCFLOW                                       360                        Yes                            No
        16963380                                  EMCFLOW                                       360                         No                            No
        17055756                                  EMCFLOW                                       360                         No                            No
        16835973                                  EMCFLOW                                       360                         No                            No
        16963387                                  EMCFLOW                                       360                         No                            No
        16970679                                  EMCFLOW                                       360                         No                            No
        16835979                                  EMCFLOW                                       360                         No                            No
        17055761                                  EMCFLOW                                       360                         No                            No
        16980617                                  EMCFLOW                                       360                         No                            No
        17055578                                  EMCFLOW                                       360                         No                            No
        16974057                                  EMCFLOW                                       360                         No                            No
        16970495                                  EMCFLOW                                       360                         No                            No
        16990098                                  EMCFLOW                                       360                         No                            No
        17003445                                  EMCFLOW                                       360                         No                            No
        17128642                                  EMCFLOW                                       360                         No                            No
        16974221                                  EMCFLOW                                       360                         No                            No
        16859124                                  EMCFLOW                                       360                        Yes                            No
        16963371                                  EMCFLOW                                       360                         No                            No
        16970661                                  EMCFLOW                                       360                         No                            No
        17048247                                  EMCFLOW                                       360                         No                            No
        16819711                                  EMCFLOW                                       360                         No                            No
        16970452                                  EMCFLOW                                       360                         No                            No
        16970459                                  EMCFLOW                                       360                         No                            No
        17088968                                  EMCFLOW                                       360                         No                            No
        17003245                                  EMCFLOW                                       360                         No                            No
        17051984                                  EMCFLOW                                       360                         No                            No
        17027927                                  EMCFLOW                                       360                         No                            No
        16970463                                  EMCFLOW                                       360                         No                            No
        16714117                                  EMCFLOW                                       360                         No                            No
        16990051                                  EMCFLOW                                       360                         No                            No
        16984993                                  EMCFLOW                                       360                        Yes                            No
        17000396                                  EMCFLOW                                       360                         No                            No
        17051952                                  EMCFLOW                                       360                         No                            No
        16963141                                  EMCFLOW                                       360                         No                            No
        17051958                                  EMCFLOW                                       360                         No                            No
        16970437                                  EMCFLOW                                       360                         No                            No
        17011238                                  EMCFLOW                                       360                         No                            No
        17055510                                  EMCFLOW                                       360                         No                            No
        17055513                                  EMCFLOW                                       360                         No                            No
        17055515                                  EMCFLOW                                       360                         No                            No
        16845840                                  EMCFLOW                                       360                         No                            No
        16980549                                  EMCFLOW                                       360                         No                            No
        16840048                                  EMCFLOW                                       360                         No                            No
        16965244                                  EMCFLOW                                       360                         No                            No
        17066369                                  EMCFLOW                                       360                         No                            No
        16840051                                  EMCFLOW                                       360                         No                            No
        17057623                                  EMCFLOW                                       360                         No                            No
        16991411                                  EMCFLOW                                       360                         No                            No
        16991414                                  EMCFLOW                                       360                         No                            No
        16980566                                  EMCFLOW                                       360                         No                            No
        16981298                                  EMCFLOW                                       360                         No                            No
        16731524                                  EMCFLOW                                       360                         No                            No
        17057630                                  EMCFLOW                                       360                         No                            No
        16857453                                  EMCFLOW                                       360                         No                            No
        17012639                                  EMCFLOW                                       360                         No                            No
        16991430                                  EMCFLOW                                       360                         No                            No
        16838598                                  EMCFLOW                                       360                         No                            No
        17077251                                  EMCFLOW                                       360                         No                            No
        16995002                                  EMCFLOW                                       360                         No                            No
        17077259                                  EMCFLOW                                       360                         No                            No
        16857478                                  EMCFLOW                                       360                         No                            No
        17075803                                  EMCFLOW                                       360                         No                            No
        17075805                                  EMCFLOW                                       360                         No                            No
        16995014                                  EMCFLOW                                       360                         No                            No
        16991454                                  EMCFLOW                                       360                         No                            No
        16991455                                  EMCFLOW                                       360                         No                            No
        16991456                                  EMCFLOW                                       360                         No                            No
        17004654                                  EMCFLOW                                       360                         No                            No
        17012675                                  EMCFLOW                                       360                         No                            No
        16708244                                  EMCFLOW                                       360                         No                            No
        16803744                                  EMCFLOW                                       360                        Yes                            No
        17027575                                  EMCFLOW                                       360                         No                            No
        16852823                                  EMCFLOW                                       360                         No                            No
        16819371                                  EMCFLOW                                       360                         No                            No
        16852827                                  EMCFLOW                                       360                         No                            No
        16844808                                  EMCFLOW                                       360                         No                            No
        16672847                                  EMCFLOW                                       360                         No                            No
        16819377                                  EMCFLOW                                       360                        Yes                            No
        16979480                                  EMCFLOW                                       360                         No                            No
        17005000                                  EMCFLOW                                       360                         No                            No
        17005002                                  EMCFLOW                                       360                         No                            No
        17027580                                  EMCFLOW                                       360                        Yes                            No
        16844812                                  EMCFLOW                                       360                         No                            No
        16846271                                  EMCFLOW                                       360                         No                            No
        17034876                                  EMCFLOW                                       360                         No                            No
        16846274                                  EMCFLOW                                       360                         No                            No
        16819384                                  EMCFLOW                                       360                         No                            No
        16819386                                  EMCFLOW                                       360                         No                            No
        16819387                                  EMCFLOW                                       360                         No                            No
        16798786                                  EMCFLOW                                       360                         No                            No
        17005017                                  EMCFLOW                                       360                         No                            No
        17077047                                  EMCFLOW                                       360                         No                            No
        16790921                                  EMCFLOW                                       360                         No                            No
        16798237                                  EMCFLOW                                       360                         No                            No
        17014731                                  EMCFLOW                                       360                         No                            No
        16973931                                  EMCFLOW                                       360                         No                            No
        16778645                                  EMCFLOW                                       360                         No                            No
        16847987                                  EMCFLOW                                       360                         No                            No
        16847988                                  EMCFLOW                                       360                         No                            No
        17014741                                  EMCFLOW                                       360                         No                            No
        17014749                                  EMCFLOW                                       360                         No                            No
        16807276                                  EMCFLOW                                       360                         No                            No
        17075794                                  EMCFLOW                                       360                         No                            No
        16973943                                  EMCFLOW                                       360                         No                            No
        16973944                                  EMCFLOW                                       360                         No                            No
        16847990                                  EMCFLOW                                       360                         No                            No
        16798257                                  EMCFLOW                                       360                         No                            No
        17014750                                  EMCFLOW                                       360                         No                            No
        17014752                                  EMCFLOW                                       360                        Yes                            No
        17078636                                  EMCFLOW                                       360                         No                            No
        16973954                                  EMCFLOW                                       360                         No                            No
        16839985                                  EMCFLOW                                       360                         No                            No
        16859589                                  EMCFLOW                                       360                         No                            No
        17060524                                  EMCFLOW                                       360                         No                            No
        17060527                                  EMCFLOW                                       360                         No                            No
        16852325                                  EMCFLOW                                       360                         No                            No
        17014767                                  EMCFLOW                                       360                         No                            No
        16798270                                  EMCFLOW                                       360                         No                            No
        16813859                                  EMCFLOW                                       360                         No                            No
        16719089                                  EMCFLOW                                       360                         No                            No
        16973964                                  EMCFLOW                                       360                         No                            No
        16839991                                  EMCFLOW                                       360                        Yes                            No
        17000219                                  EMCFLOW                                       360                         No                            No
        17060530                                  EMCFLOW                                       360                         No                            No
        17060531                                  EMCFLOW                                       360                         No                            No
        16852970                                  EMCFLOW                                       360                         No                            No
        16852971                                  EMCFLOW                                       360                         No                            No
        16849248                                  EMCFLOW                                       360                         No                            No
        16970910                                  EMCFLOW                                       360                         No                            No
        16970913                                  EMCFLOW                                       360                         No                            No
        17060533                                  EMCFLOW                                       360                         No                            No
        17066322                                  EMCFLOW                                       360                         No                            No
        17055470                                  EMCFLOW                                       360                         No                            No
        17055471                                  EMCFLOW                                       360                         No                            No
        17055472                                  EMCFLOW                                       360                         No                            No
        16980512                                  EMCFLOW                                       360                         No                            No
        17055475                                  EMCFLOW                                       360                         No                            No
        16839250                                  EMCFLOW                                       360                         No                            No
        17055478                                  EMCFLOW                                       360                         No                            No
        17043895                                  EMCFLOW                                       360                         No                            No
        16839257                                  EMCFLOW                                       360                         No                            No
        17008989                                  EMCFLOW                                       360                         No                            No
        16835695                                  EMCFLOW                                       360                         No                            No
        17022052                                  EMCFLOW                                       360                         No                            No
        17022059                                  EMCFLOW                                       360                         No                            No
        17055481                                  EMCFLOW                                       360                         No                            No
        16965214                                  EMCFLOW                                       480                         No                            No
        16839260                                  EMCFLOW                                       360                         No                            No
        17066339                                  EMCFLOW                                       360                         No                            No
        17027865                                  EMCFLOW                                       360                         No                            No
        16970658                                  EMCFLOW                                       360                         No                            No
        17055489                                  EMCFLOW                                       360                         No                            No
        17027868                                  EMCFLOW                                       360                         No                            No
        16839266                                  EMCFLOW                                       360                         No                            No
        16674597                                  EMCFLOW                                       360                         No                            No
        17066344                                  EMCFLOW                                       360                        Yes                            No
        17027870                                  EMCFLOW                                       360                         No                            No
        17066346                                  EMCFLOW                                       360                         No                            No
        16857412                                  EMCFLOW                                       360                         No                            No
        17066348                                  EMCFLOW                                       360                         No                            No
        17066349                                  EMCFLOW                                       360                         No                            No
        17027875                                  EMCFLOW                                       360                         No                            No
        16826966                                  EMCFLOW                                       360                         No                            No
        16978731                                  EMCFLOW                                       360                         No                            No
        16835398                                  EMCFLOW                                       360                         No                            No
        16978736                                  EMCFLOW                                       360                         No                            No
        16844471                                  EMCFLOW                                       360                         No                            No
        16835723                                  EMCFLOW                                       360                         No                            No
        16729372                                  EMCFLOW                                       360                         No                            No
        17088933                                  EMCFLOW                                       360                        Yes                            No
        16729377                                  EMCFLOW                                       360                         No                            No
        17066351                                  EMCFLOW                                       360                         No                            No
        17066352                                  EMCFLOW                                       360                         No                            No
        17066353                                  EMCFLOW                                       360                         No                            No
        16852816                                  EMCFLOW                                       360                         No                            No
        16819364                                  EMCFLOW                                       360                         No                            No
        17013019                                  EMCFLOW                                       360                         No                            No
        16973920                                  EMCFLOW                                       360                         No                            No
        17075773                                  EMCFLOW                                       360                         No                            No
        17066316                                  EMCFLOW                                       360                         No                            No
        17066317                                  EMCFLOW                                       360                         No                            No
        16845802                                  EMCFLOW                                       360                        Yes                            No
        17048177                                  EMCFLOW                                       360                         No                            No
        16981235                                  EMCFLOW                                       360                         No                            No
        17043885                                  EMCFLOW                                       360                         No                            No
        17027847                                  EMCFLOW                                       360                         No                            No
        16970384                                  EMCFLOW                                       360                         No                            No
        17022044                                  EMCFLOW                                       360                        Yes                            No
        17011194                                  EMCFLOW                                       360                         No                            No
        16813805                                  EMCFLOW                                       360                         No                            No
        16973915                                  EMCFLOW                                       360                         No                            No
        16798227                                  EMCFLOW                                       360                         No                            No
        16798228                                  EMCFLOW                                       360                         No                            No
        17014720                                  EMCFLOW                                       360                         No                            No
        17014728                                  EMCFLOW                                       360                         No                            No
        17014729                                  EMCFLOW                                       360                         No                            No
        17043851                                  EMCFLOW                                       360                        Yes                            No
        17043852                                  EMCFLOW                                       360                         No                            No
        16981205                                  EMCFLOW                                       360                         No                            No
        16839219                                  EMCFLOW                                       360                         No                            No
        16809499                                  EMCFLOW                                       360                        Yes                            No
        17022012                                  EMCFLOW                                       360                         No                            No
        17022018                                  EMCFLOW                                       360                         No                            No
        17011169                                  EMCFLOW                                       360                         No                            No
        16963072                                  EMCFLOW                                       360                         No                            No
        16826913                                  EMCFLOW                                       360                         No                            No
        16770788                                  EMCFLOW                                       360                        Yes                            No
        16968880                                  EMCFLOW                                       360                         No                            No
        17002422                                  EMCFLOW                                       360                         No                            No
        17011172                                  EMCFLOW                                       360                         No                            No
        17022028                                  EMCFLOW                                       360                         No                            No
        16826924                                  EMCFLOW                                       360                         No                            No
        16780918                                  EMCFLOW                                       360                        Yes                            No
        16839193                                  EMCFLOW                                       360                         No                            No
        16693393                                  EMCFLOW                                       360                         No                            No
        16981187                                  EMCFLOW                                       360                         No                            No
        16839194                                  EMCFLOW                                       360                         No                            No
        17077123                                  EMCFLOW                                       360                         No                            No
        16857340                                  EMCFLOW                                       360                         No                            No
        16857343                                  EMCFLOW                                       360                         No                            No
        16980464                                  EMCFLOW                                       360                         No                            No
        16980465                                  EMCFLOW                                       360                         No                            No
        16980466                                  EMCFLOW                                       360                         No                            No
        16980467                                  EMCFLOW                                       360                         No                            No
        17043838                                  EMCFLOW                                       360                         No                            No
        17043839                                  EMCFLOW                                       360                         No                            No
        16835637                                  EMCFLOW                                       360                        Yes                            No
        16775049                                  EMCFLOW                                       360                         No                            No
        16968851                                  EMCFLOW                                       360                         No                            No
        17011147                                  EMCFLOW                                       360                        Yes                            No
        17000293                                  EMCFLOW                                       360                         No                            No
        17043840                                  EMCFLOW                                       360                         No                            No
        17043845                                  EMCFLOW                                       360                         No                            No
        17043848                                  EMCFLOW                                       360                         No                            No
        16963056                                  EMCFLOW                                       360                         No                            No
        17011152                                  EMCFLOW                                       360                         No                            No
        17011153                                  EMCFLOW                                       360                         No                            No
        17011154                                  EMCFLOW                                       360                        Yes                            No
        17048035                                  EMCFLOW                                       360                         No                            No
        16819503                                  EMCFLOW                                       360                         No                            No
        16844299                                  EMCFLOW                                       360                         No                            No
        16968763                                  EMCFLOW                                       360                         No                            No
        16968764                                  EMCFLOW                                       360                         No                            No
        17011057                                  EMCFLOW                                       360                         No                            No
        17056066                                  EMCFLOW                                       360                         No                            No
        16770670                                  EMCFLOW                                       360                         No                            No
        17027719                                  EMCFLOW                                       360                         No                            No
        16823976                                  EMCFLOW                                       360                         No                            No
        16809397                                  EMCFLOW                                       360                         No                            No
        16968777                                  EMCFLOW                                       360                        Yes                            No
        16801406                                  EMCFLOW                                       360                         No                            No
        17056076                                  EMCFLOW                                       360                         No                            No
        16978904                                  EMCFLOW                                       360                         No                            No
        16978905                                  EMCFLOW                                       360                         No                            No
        16994945                                  EMCFLOW                                       360                         No                            No
        17002323                                  EMCFLOW                                       360                         No                            No
        16981122                                  EMCFLOW                                       360                         No                            No
        17056083                                  EMCFLOW                                       360                         No                            No
        17048065                                  EMCFLOW                                       360                         No                            No
        16981127                                  EMCFLOW                                       360                         No                            No
        16823994                                  EMCFLOW                                       360                        Yes                            No
        16681758                                  EMCFLOW                                       360                         No                            No
        17088783                                  EMCFLOW                                       360                        Yes                            No
        16994950                                  EMCFLOW                                       360                         No                            No
        16994954                                  EMCFLOW                                       360                         No                            No
        16994956                                  EMCFLOW                                       360                         No                            No
        16968795                                  EMCFLOW                                       360                         No                            No
        16994959                                  EMCFLOW                                       360                         No                            No
        17011088                                  EMCFLOW                                       360                         No                            No
        16981130                                  EMCFLOW                                       360                         No                            No
        16405824                                  EMCFLOW                                       360                         No                            No
        16845704                                  EMCFLOW                                       360                         No                            No
        16681760                                  EMCFLOW                                       360                         No                            No
        16826835                                  EMCFLOW                                       360                         No                            No
        16686057                                  EMCFLOW                                       360                         No                            No
        17088791                                  EMCFLOW                                       360                         No                            No
        16994961                                  EMCFLOW                                       360                         No                            No
        16994965                                  EMCFLOW                                       360                         No                            No
        16798946                                  EMCFLOW                                       360                         No                            No
        16994969                                  EMCFLOW                                       360                         No                            No
        17021217                                  EMCFLOW                                       360                         No                            No
        17027755                                  EMCFLOW                                       360                         No                            No
        16981145                                  EMCFLOW                                       360                         No                            No
        17048087                                  EMCFLOW                                       360                         No                            No
        16835593                                  EMCFLOW                                       360                         No                            No
        16994973                                  EMCFLOW                                       360                         No                            No
        17002357                                  EMCFLOW                                       360                        Yes                            No
        16981150                                  EMCFLOW                                       360                         No                            No
        17027761                                  EMCFLOW                                       360                         No                            No
        16981151                                  EMCFLOW                                       360                         No                            No
        16980424                                  EMCFLOW                                       360                         No                            No
        16826857                                  EMCFLOW                                       360                         No                            No
        16978940                                  EMCFLOW                                       360                         No                            No
        16994981                                  EMCFLOW                                       360                         No                            No
        16994984                                  EMCFLOW                                       360                         No                            No
        16965122                                  EMCFLOW                                       360                         No                            No
        16980434                                  EMCFLOW                                       360                         No                            No
        16845732                                  EMCFLOW                                       360                        Yes                            No
        17027776                                  EMCFLOW                                       360                         No                            No
        16994993                                  EMCFLOW                                       360                         No                            No
        16978956                                  EMCFLOW                                       360                         No                            No
        16994996                                  EMCFLOW                                       360                         No                            No
        17077103                                  EMCFLOW                                       360                         No                            No
        17077108                                  EMCFLOW                                       360                         No                            No
        16980446                                  EMCFLOW                                       360                         No                            No
        16980449                                  EMCFLOW                                       360                         No                            No
        16981179                                  EMCFLOW                                       360                         No                            No
        17077114                                  EMCFLOW                                       360                         No                            No
        17077117                                  EMCFLOW                                       360                         No                            No
        16845750                                  EMCFLOW                                       360                         No                            No
        16965147                                  EMCFLOW                                       360                         No                            No
        16965148                                  EMCFLOW                                       360                         No                            No
        16809334                                  EMCFLOW                                       360                         No                            No
        17088703                                  EMCFLOW                                       360                         No                            No
        17088705                                  EMCFLOW                                       360                         No                            No
        16788731                                  EMCFLOW                                       360                         No                            No
        17078587                                  EMCFLOW                                       360                         No                            No
        17011007                                  EMCFLOW                                       360                         No                            No
        16835501                                  EMCFLOW                                       360                         No                            No
        16823920                                  EMCFLOW                                       360                        Yes                            No
        17088712                                  EMCFLOW                                       360                         No                            No
        17088714                                  EMCFLOW                                       360                         No                            No
        17088717                                  EMCFLOW                                       360                         No                            No
        16984761                                  EMCFLOW                                       360                         No                            No
        17048000                                  EMCFLOW                                       360                         No                            No
        17048001                                  EMCFLOW                                       360                         No                            No
        17048004                                  EMCFLOW                                       360                         No                            No
        17048007                                  EMCFLOW                                       360                         No                            No
        16770632                                  EMCFLOW                                       360                         No                            No
        17088720                                  EMCFLOW                                       360                         No                            No
        16823933                                  EMCFLOW                                       360                         No                            No
        16968731                                  EMCFLOW                                       360                         No                            No
        16835522                                  EMCFLOW                                       480                         No                            No
        16984780                                  EMCFLOW                                       360                         No                            No
        16968744                                  EMCFLOW                                       360                         No                            No
        16968745                                  EMCFLOW                                       360                         No                            No
        16788765                                  EMCFLOW                                       360                         No                            No
        16968748                                  EMCFLOW                                       360                         No                            No
        17000184                                  EMCFLOW                                       360                         No                            No
        16809379                                  EMCFLOW                                       360                         No                            No
        17000190                                  EMCFLOW                                       360                         No                            No
        16984798                                  EMCFLOW                                       360                         No                            No
        17048032                                  EMCFLOW                                       360                         No                            No
        17130514                                  EMCFLOW                                       360                         No                            No
        17130515                                  EMCFLOW                                       360                         No                            No
        17130517                                  EMCFLOW                                       360                         No                            No
        16803652                                  EMCFLOW                                       360                         No                            No
        17057594                                  EMCFLOW                                       360                         No                            No
        16856686                                  EMCFLOW                                       360                         No                            No
        17130522                                  EMCFLOW                                       360                         No                            No
        17130523                                  EMCFLOW                                       360                         No                            No
        17021109                                  EMCFLOW                                       360                         No                            No
        16968698                                  EMCFLOW                                       360                         No                            No
        16981032                                  EMCFLOW                                       360                         No                            No
        16978822                                  EMCFLOW                                       360                         No                            No
        17088698                                  EMCFLOW                                       360                        Yes                            No
        16979556                                  EMCFLOW                                       360                         No                            No
        16835499                                  EMCFLOW                                       360                         No                            No
        16978833                                  EMCFLOW                                       360                         No                            No
        16732004                                  EMCFLOW                                       360                         No                            No
        16732007                                  EMCFLOW                                       360                         No                            No
        16852911                                  EMCFLOW                                       360                         No                            No
        16785034                                  EMCFLOW                                       360                         No                            No
        16785035                                  EMCFLOW                                       360                         No                            No
        16785038                                  EMCFLOW                                       360                         No                            No
        16826755                                  EMCFLOW                                       360                         No                            No
        16819466                                  EMCFLOW                                       360                         No                            No
        17065411                                  EMCFLOW                                       360                         No                            No
        16839079                                  EMCFLOW                                       360                        Yes                            No
        16978852                                  EMCFLOW                                       360                         No                            No
        16979581                                  EMCFLOW                                       360                         No                            No
        17021141                                  EMCFLOW                                       360                         No                            No
        17002270                                  EMCFLOW                                       360                         No                            No
        17077009                                  EMCFLOW                                       360                         No                            No
        16849202                                  EMCFLOW                                       360                         No                            No
        16729813                                  EMCFLOW                                       360                         No                            No
        17027688                                  EMCFLOW                                       360                         No                            No
        16845646                                  EMCFLOW                                       360                         No                            No
        17077017                                  EMCFLOW                                       360                         No                            No
        16981081                                  EMCFLOW                                       360                         No                            No
        16981083                                  EMCFLOW                                       360                         No                            No
        16819499                                  EMCFLOW                                       360                         No                            No
        17021166                                  EMCFLOW                                       360                         No                            No
        16980360                                  EMCFLOW                                       360                         No                            No
        16978881                                  EMCFLOW                                       360                         No                            No
        17005130                                  EMCFLOW                                       360                         No                            No
        17021170                                  EMCFLOW                                       360                         No                            No
        17021173                                  EMCFLOW                                       360                         No                            No
        17021175                                  EMCFLOW                                       360                        Yes                            No
        17077034                                  EMCFLOW                                       360                         No                            No
        16980376                                  EMCFLOW                                       360                         No                            No
        16852967                                  EMCFLOW                                       360                         No                            No
        16845677                                  EMCFLOW                                       360                         No                            No
        17005144                                  EMCFLOW                                       360                         No                            No
        17077041                                  EMCFLOW                                       360                         No                            No
        17078561                                  EMCFLOW                                       360                         No                            No
        16813777                                  EMCFLOW                                       360                         No                            No
        16984736                                  EMCFLOW                                       360                         No                            No
        16973887                                  EMCFLOW                                       360                         No                            No
        17000137                                  EMCFLOW                                       360                         No                            No
        17014697                                  EMCFLOW                                       360                         No                            No
        17000141                                  EMCFLOW                                       360                         No                            No
        16973898                                  EMCFLOW                                       360                         No                            No
        17000148                                  EMCFLOW                                       360                         No                            No
        16991394                                  EMCFLOW                                       360                         No                            No
        16856694                                  EMCFLOW                                       360                         No                            No
        16856697                                  EMCFLOW                                       360                         No                            No
        17075755                                  EMCFLOW                                       360                         No                            No
        16859537                                  EMCFLOW                                       360                         No                            No
        16853005                                  EMCFLOW                                       360                         No                            No
        16714741                                  EMCFLOW                                       360                         No                            No
        17088700                                  EMCFLOW                                       360                         No                            No
        17057561                                  EMCFLOW                                       360                         No                            No
        16849364                                  EMCFLOW                                       360                        Yes                            No
        16847908                                  EMCFLOW                                       360                         No                            No
        16856656                                  EMCFLOW                                       360                         No                            No
        16856661                                  EMCFLOW                                       360                         No                            No
        16857392                                  EMCFLOW                                       360                        Yes                            No
        17057579                                  EMCFLOW                                       360                         No                            No
        16857396                                  EMCFLOW                                       360                         No                            No
        16856667                                  EMCFLOW                                       360                         No                            No
        16803648                                  EMCFLOW                                       360                         No                            No
        16859509                                  EMCFLOW                                       360                         No                            No
        16849387                                  EMCFLOW                                       360                         No                            No
        16798836                                  EMCFLOW                                       360                         No                            No
        16978813                                  EMCFLOW                                       360                         No                            No
        16771251                                  EMCFLOW                                       360                         No                            No
        16809248                                  EMCFLOW                                       360                         No                            No
        16852179                                  EMCFLOW                                       360                         No                            No
        16984662                                  EMCFLOW                                       360                         No                            No
        16809250                                  EMCFLOW                                       360                         No                            No
        16809254                                  EMCFLOW                                       360                        Yes                            No
        16823836                                  EMCFLOW                                       480                         No                            No
        16984672                                  EMCFLOW                                       360                        Yes                            No
        16852192                                  EMCFLOW                                       360                         No                            No
        16968646                                  EMCFLOW                                       360                         No                            No
        16835432                                  EMCFLOW                                       360                         No                            No
        16809277                                  EMCFLOW                                       360                         No                            No
        17027602                                  EMCFLOW                                       360                         No                            No
        16819400                                  EMCFLOW                                       360                         No                            No
        16819409                                  EMCFLOW                                       360                         No                            No
        16979514                                  EMCFLOW                                       360                         No                            No
        16968663                                  EMCFLOW                                       360                         No                            No
        16968669                                  EMCFLOW                                       360                         No                            No
        17027614                                  EMCFLOW                                       360                         No                            No
        16826700                                  EMCFLOW                                       360                         No                            No
        16981007                                  EMCFLOW                                       360                         No                            No
        16981009                                  EMCFLOW                                       360                         No                            No
        16770578                                  EMCFLOW                                       360                         No                            No
        16728385                                  EMCFLOW                                       360                        Yes                            No
        17002220                                  EMCFLOW                                       360                         No                            No
        17027639                                  EMCFLOW                                       360                         No                            No
        17055992                                  EMCFLOW                                       360                        Yes                            No
        17047978                                  EMCFLOW                                       360                         No                            No
        16851417                                  EMCFLOW                                       360                         No                            No
        16973783                                  EMCFLOW                                       360                         No                            No
        16973784                                  EMCFLOW                                       360                         No                            No
        16778496                                  EMCFLOW                                       360                         No                            No
        17033420                                  EMCFLOW                                       360                        Yes                            No
        17033428                                  EMCFLOW                                       360                         No                            No
        16680158                                  EMCFLOW                                       360                        Yes                            No
        16973755                                  EMCFLOW                                       360                         No                            No
        16981776                                  EMCFLOW                                       360                         No                            No
        16973759                                  EMCFLOW                                       360                         No                            No
        17033430                                  EMCFLOW                                       360                         No                            No
        16962980                                  EMCFLOW                                       360                         No                            No
        16839867                                  EMCFLOW                                       360                         No                            No
        17021939                                  EMCFLOW                                       360                         No                            No
        16839870                                  EMCFLOW                                       360                         No                            No
        16847891                                  EMCFLOW                                       360                         No                            No
        16859474                                  EMCFLOW                                       360                         No                            No
        17021940                                  EMCFLOW                                       360                         No                            No
        17021947                                  EMCFLOW                                       360                         No                            No
        16813745                                  EMCFLOW                                       360                         No                            No
        17059573                                  EMCFLOW                                       360                         No                            No
        16859390                                  EMCFLOW                                       360                        Yes                            No
        16981783                                  EMCFLOW                                       360                         No                            No
        17047998                                  EMCFLOW                                       360                         No                            No
        16852228                                  EMCFLOW                                       360                         No                            No
        17021959                                  EMCFLOW                                       360                         No                            No
        17078546                                  EMCFLOW                                       360                         No                            No
        16973860                                  EMCFLOW                                       360                         No                            No
        16859491                                  EMCFLOW                                       360                         No                            No
        16973868                                  EMCFLOW                                       360                         No                            No
        17000119                                  EMCFLOW                                       360                         No                            No
        17014676                                  EMCFLOW                                       360                         No                            No
        16984723                                  EMCFLOW                                       360                         No                            No
        17000129                                  EMCFLOW                                       360                         No                            No
        16851406                                  EMCFLOW                                       360                         No                            No
        16718162                                  EMCFLOW                                       360                        Yes                            No
        17013849                                  EMCFLOW                                       360                         No                            No
        17059581                                  EMCFLOW                                       360                         No                            No
        16973779                                  EMCFLOW                                       360                         No                            No
        16983122                                  EMCFLOW                                       360                         No                            No
        16983127                                  EMCFLOW                                       360                         No                            No
        17003601                                  EMCFLOW                                       360                         No                            No
        17003605                                  EMCFLOW                                       360                         No                            No
        17005064                                  EMCFLOW                                       360                         No                            No
        16803427                                  EMCFLOW                                       360                         No                            No
        16983131                                  EMCFLOW                                       360                         No                            No
        16983133                                  EMCFLOW                                       360                         No                            No
        16983138                                  EMCFLOW                                       360                         No                            No
        16970826                                  EMCFLOW                                       360                         No                            No
        16849166                                  EMCFLOW                                       360                         No                            No
        16704373                                  EMCFLOW                                       360                         No                            No
        16856461                                  EMCFLOW                                       360                         No                            No
        16849171                                  EMCFLOW                                       360                         No                            No
        16856463                                  EMCFLOW                                       360                         No                            No
        16790858                                  EMCFLOW                                       360                         No                            No
        16974407                                  EMCFLOW                                       360                         No                            No
        16983159                                  EMCFLOW                                       360                         No                            No
        16807012                                  EMCFLOW                                       360                         No                            No
        17055933                                  EMCFLOW                                       360                         No                            No
        16803457                                  EMCFLOW                                       360                         No                            No
        17047918                                  EMCFLOW                                       360                        Yes                            No
        16775561                                  EMCFLOW                                       360                        Yes                            No
        17047919                                  EMCFLOW                                       360                         No                            No
        16847734                                  EMCFLOW                                       360                         No                            No
        16856483                                  EMCFLOW                                       360                         No                            No
        16847738                                  EMCFLOW                                       360                         No                            No
        16970859                                  EMCFLOW                                       360                         No                            No
        16803463                                  EMCFLOW                                       360                         No                            No
        16974422                                  EMCFLOW                                       360                         No                            No
        17055944                                  EMCFLOW                                       360                         No                            No
        16983172                                  EMCFLOW                                       360                         No                            No
        16983173                                  EMCFLOW                                       360                         No                            No
        16790885                                  EMCFLOW                                       360                         No                            No
        16807037                                  EMCFLOW                                       360                        Yes                            No
        16803476                                  EMCFLOW                                       360                         No                            No
        16803477                                  EMCFLOW                                       360                         No                            No
        16774852                                  EMCFLOW                                       360                         No                            No
        17010952                                  EMCFLOW                                       360                         No                            No
        16813601                                  EMCFLOW                                       360                         No                            No
        16833203                                  EMCFLOW                                       360                         No                            No
        16803480                                  EMCFLOW                                       360                         No                            No
        17047941                                  EMCFLOW                                       360                         No                            No
        17055960                                  EMCFLOW                                       360                         No                            No
        16839743                                  EMCFLOW                                       360                        Yes                            No
        16833211                                  EMCFLOW                                       360                         No                            No
        16680127                                  EMCFLOW                                       360                         No                            No
        16803491                                  EMCFLOW                                       360                         No                            No
        17047952                                  EMCFLOW                                       360                         No                            No
        17075574                                  EMCFLOW                                       360                         No                            No
        17075578                                  EMCFLOW                                       360                         No                            No
        17033401                                  EMCFLOW                                       360                         No                            No
        17010975                                  EMCFLOW                                       360                         No                            No
        17010977                                  EMCFLOW                                       360                        Yes                            No
        17010978                                  EMCFLOW                                       360                         No                            No
        17010979                                  EMCFLOW                                       360                         No                            No
        16721855                                  EMCFLOW                                       360                         No                            No
        16973730                                  EMCFLOW                                       360                         No                            No
        17078419                                  EMCFLOW                                       360                         No                            No
        16974463                                  EMCFLOW                                       360                         No                            No
        16974467                                  EMCFLOW                                       360                         No                            No
        17010980                                  EMCFLOW                                       360                         No                            No
        16813635                                  EMCFLOW                                       360                         No                            No
        17078392                                  EMCFLOW                                       360                         No                            No
        16965691                                  EMCFLOW                                       360                         No                            No
        16851351                                  EMCFLOW                                       360                         No                            No
        17033394                                  EMCFLOW                                       360                         No                            No
        17052267                                  EMCFLOW                                       360                         No                            No
        16968530                                  EMCFLOW                                       360                         No                            No
        16835325                                  EMCFLOW                                       360                         No                            No
        16823744                                  EMCFLOW                                       360                         No                            No
        17042805                                  EMCFLOW                                       360                        Yes                            No
        16835335                                  EMCFLOW                                       360                         No                            No
        16835338                                  EMCFLOW                                       360                         No                            No
        16851382                                  EMCFLOW                                       360                         No                            No
        16823769                                  EMCFLOW                                       360                        Yes                            No
        16968562                                  EMCFLOW                                       360                         No                            No
        16846207                                  EMCFLOW                                       360                         No                            No
        17002111                                  EMCFLOW                                       360                         No                            No
        17034819                                  EMCFLOW                                       360                         No                            No
        16835366                                  EMCFLOW                                       360                         No                            No
        16978706                                  EMCFLOW                                       360                         No                            No
        17002125                                  EMCFLOW                                       360                         No                            No
        17002127                                  EMCFLOW                                       360                         No                            No
        16819334                                  EMCFLOW                                       360                         No                            No
        16846227                                  EMCFLOW                                       360                         No                            No
        17002130                                  EMCFLOW                                       360                         No                            No
        17002131                                  EMCFLOW                                       360                         No                            No
        17002133                                  EMCFLOW                                       360                         No                            No
        16968596                                  EMCFLOW                                       360                         No                            No
        16846235                                  EMCFLOW                                       360                         No                            No
        16661965                                  EMCFLOW                                       360                         No                            No
        16979450                                  EMCFLOW                                       360                         No                            No
        16978727                                  EMCFLOW                                       360                         No                            No
        16826640                                  EMCFLOW                                       360                         No                            No
        16729755                                  EMCFLOW                                       360                         No                            No
        17005054                                  EMCFLOW                                       360                        Yes                            No
        16844453                                  EMCFLOW                                       360                         No                            No
        16684076                                  EMCFLOW                                       360                         No                            No
        16692099                                  EMCFLOW                                       360                         No                            No
        17011210                                  EMCFLOW                                       360                        Yes                            No
        15999358                                  EMCFLOW                                       360                         No                            No
        17011215                                  EMCFLOW                                       360                         No                            No
        17000363                                  EMCFLOW                                       480                        Yes                            No
        17051931                                  EMCFLOW                                       360                         No                            No
        16835712                                  EMCFLOW                                       360                         No                            No
        16963125                                  EMCFLOW                                       360                         No                            No
        16970417                                  EMCFLOW                                       360                         No                            No
        17051831                                  EMCFLOW                                       360                         No                            No
        17051833                                  EMCFLOW                                       360                         No                            No
        17051835                                  EMCFLOW                                       360                         No                            No
        17060584                                  EMCFLOW                                       360                         No                            No
        17051839                                  EMCFLOW                                       360                         No                            No
        16852388                                  EMCFLOW                                       360                         No                            No
        16968833                                  EMCFLOW                                       360                         No                            No
        16968834                                  EMCFLOW                                       360                         No                            No
        16968835                                  EMCFLOW                                       360                         No                            No
        17011127                                  EMCFLOW                                       360                         No                            No
        16984974                                  EMCFLOW                                       360                         No                            No
        17003204                                  EMCFLOW                                       360                         No                            No
        17000370                                  EMCFLOW                                       360                         No                            No
        17003209                                  EMCFLOW                                       360                         No                            No
        17048210                                  EMCFLOW                                       360                         No                            No
        17055507                                  EMCFLOW                                       360                         No                            No
        17060691                                  EMCFLOW                                       360                         No                            No
        16835720                                  EMCFLOW                                       360                         No                            No
        16970423                                  EMCFLOW                                       360                         No                            No
        17021279                                  EMCFLOW                                       360                         No                            No
        16849330                                  EMCFLOW                                       360                         No                            No
        16965161                                  EMCFLOW                                       360                         No                            No
        16965162                                  EMCFLOW                                       360                         No                            No
        16980476                                  EMCFLOW                                       360                         No                            No
        16980478                                  EMCFLOW                                       360                         No                            No
        16965171                                  EMCFLOW                                       360                         No                            No
        16849356                                  EMCFLOW                                       360                         No                            No
        17011115                                  EMCFLOW                                       360                         No                            No
        17033468                                  EMCFLOW                                       360                         No                            No
        16968600                                  EMCFLOW                                       360                         No                            No
        16809229                                  EMCFLOW                                       360                         No                            No
        16984647                                  EMCFLOW                                       360                         No                            No
        17078486                                  EMCFLOW                                       360                         No                            No
        16984654                                  EMCFLOW                                       360                         No                            No
        16970655                                  EMCFLOW                                       360                         No                            No
        16990258                                  EMCFLOW                                       360                         No                            No
        16859110                                  EMCFLOW                                       360                        Yes                            No
        16991848                                  EMCFLOW                                       360                         No                            No
        16835304                                  EMCFLOW                                       360                         No                            No
        16731942                                  EMCFLOW                                       360                         No                            No
        16851337                                  EMCFLOW                                       360                         No                            No
        16731945                                  EMCFLOW                                       360                         No                            No
        17033376                                  EMCFLOW                                       360                         No                            No
        16974385                                  EMCFLOW                                       360                         No                            No
        16784927                                  EMCFLOW                                       360                         No                            No
        16974388                                  EMCFLOW                                       360                         No                            No
        17113525                                  EMCFLOW                                       360                         No                            No
        17013735                                  EMCFLOW                                       360                         No                            No
        16991806                                  EMCFLOW                                       360                         No                            No
        17013741                                  EMCFLOW                                       360                         No                            No
        17013746                                  EMCFLOW                                       360                         No                            No
        16991812                                  EMCFLOW                                       360                         No                            No
        16985253                                  EMCFLOW                                       360                         No                            No
        16991817                                  EMCFLOW                                       360                         No                            No
        17033358                                  EMCFLOW                                       360                        Yes                            No
        17078372                                  EMCFLOW                                       360                         No                            No
        16968502                                  EMCFLOW                                       360                         No                            No
        16985271                                  EMCFLOW                                       360                         No                            No
        16968506                                  EMCFLOW                                       360                         No                            No
        16776942                                  EMCFLOW                                       360                        Yes                            No
        16968508                                  EMCFLOW                                       360                         No                            No
        16838990                                  EMCFLOW                                       360                         No                            No
        16980984                                  EMCFLOW                                       360                         No                            No
        17009310                                  EMCFLOW                                       360                        Yes                            No
        17009314                                  EMCFLOW                                       360                        Yes                            No
        16859293                                  EMCFLOW                                       360                         No                            No
        17052212                                  EMCFLOW                                       480                         No                            No
        16983106                                  EMCFLOW                                       360                         No                            No
        16983107                                  EMCFLOW                                       360                         No                            No
        16856426                                  EMCFLOW                                       360                         No                            No
        16852868                                  EMCFLOW                                       360                        Yes                            No
        16978791                                  EMCFLOW                                       360                         No                            No
        17005040                                  EMCFLOW                                       360                         No                            No
        17005049                                  EMCFLOW                                       360                         No                            No
        16983115                                  EMCFLOW                                       360                         No                            No
        16970803                                  EMCFLOW                                       360                         No                            No
        16983117                                  EMCFLOW                                       360                         No                            No
        16844852                                  EMCFLOW                                       360                         No                            No
        17042477                                  EMCFLOW                                       360                         No                            No
        17042479                                  EMCFLOW                                       360                         No                            No
        16706864                                  EMCFLOW                                       360                         No                            No
        17053331                                  EMCFLOW                                       360                         No                            No
        17060621                                  EMCFLOW                                       360                         No                            No
        17053334                                  EMCFLOW                                       360                         No                            No
        17042480                                  EMCFLOW                                       360                         No                            No
        17060625                                  EMCFLOW                                       360                         No                            No
        17042481                                  EMCFLOW                                       360                         No                            No
        16965610                                  EMCFLOW                                       360                         No                            No
        16980921                                  EMCFLOW                                       360                         No                            No
        16985214                                  EMCFLOW                                       360                         No                            No
        16778341                                  EMCFLOW                                       360                        Yes                            No
        17060626                                  EMCFLOW                                       360                         No                            No
        16844406                                  EMCFLOW                                       360                         No                            No
        17042489                                  EMCFLOW                                       360                         No                            No
        17014868                                  EMCFLOW                                       360                         No                            No
        17078743                                  EMCFLOW                                       360                         No                            No
        16813959                                  EMCFLOW                                       360                         No                            No
        16979089                                  EMCFLOW                                       360                        Yes                            No
        17060633                                  EMCFLOW                                       360                         No                            No
        17060637                                  EMCFLOW                                       360                         No                            No
        17034474                                  EMCFLOW                                       360                         No                            No
        17014872                                  EMCFLOW                                       360                         No                            No
        17014873                                  EMCFLOW                                       360                         No                            No
        16788904                                  EMCFLOW                                       360                         No                            No
        16979098                                  EMCFLOW                                       360                         No                            No
        17014881                                  EMCFLOW                                       360                         No                            No
        16813975                                  EMCFLOW                                       360                         No                            No
        16813978                                  EMCFLOW                                       360                         No                            No
        17053361                                  EMCFLOW                                       360                         No                            No
        17051908                                  EMCFLOW                                       360                         No                            No
        17051909                                  EMCFLOW                                       360                         No                            No
        16791136                                  EMCFLOW                                       360                         No                            No
        16848004                                  EMCFLOW                                       360                        Yes                            No
        17053375                                  EMCFLOW                                       360                         No                            No
        16844442                                  EMCFLOW                                       360                        Yes                            No
        16963107                                  EMCFLOW                                       360                         No                            No
        16798789                                  EMCFLOW                                       360                         No                            No
        17055885                                  EMCFLOW                                       360                         No                            No
        16980925                                  EMCFLOW                                       360                         No                            No
        16965618                                  EMCFLOW                                       360                        Yes                            No
        16839664                                  EMCFLOW                                       360                         No                            No
        17013717                                  EMCFLOW                                       360                         No                            No
        16814269                                  EMCFLOW                                       360                         No                            No
        16985224                                  EMCFLOW                                       360                         No                            No
        16985226                                  EMCFLOW                                       360                         No                            No
        16846280                                  EMCFLOW                                       360                         No                            No
        17034887                                  EMCFLOW                                       360                         No                            No
        16849118                                  EMCFLOW                                       360                         No                            No
        17027599                                  EMCFLOW                                       360                         No                            No
        16819394                                  EMCFLOW                                       360                        Yes                            No
        16849124                                  EMCFLOW                                       360                         No                            No
        16790805                                  EMCFLOW                                       360                         No                            No
        16844838                                  EMCFLOW                                       360                         No                            No
        16718886                                  EMCFLOW                                       360                         No                            No
        17021075                                  EMCFLOW                                       360                         No                            No
        17065354                                  EMCFLOW                                       360                         No                            No
        16847691                                  EMCFLOW                                       360                         No                            No
        16814271                                  EMCFLOW                                       360                         No                            No
        16838950                                  EMCFLOW                                       360                         No                            No
        17059469                                  EMCFLOW                                       360                         No                            No
        17042473                                  EMCFLOW                                       360                         No                            No
        17034455                                  EMCFLOW                                       360                        Yes                            No
        17034456                                  EMCFLOW                                       360                        Yes                            No
        17042476                                  EMCFLOW                                       360                         No                            No
        16798348                                  EMCFLOW                                       360                         No                            No
        16767893                                  EMCFLOW                                       360                         No                            No
        17053313                                  EMCFLOW                                       360                         No                            No
        17034441                                  EMCFLOW                                       360                         No                            No
        17042461                                  EMCFLOW                                       360                         No                            No
        17042462                                  EMCFLOW                                       360                         No                            No
        17042463                                  EMCFLOW                                       360                         No                            No
        17042465                                  EMCFLOW                                       360                         No                            No
        17042467                                  EMCFLOW                                       360                         No                            No
        17034449                                  EMCFLOW                                       360                        Yes                            No
        17042469                                  EMCFLOW                                       360                         No                            No
        16813936                                  EMCFLOW                                       360                         No                            No
        17042470                                  EMCFLOW                                       360                         No                            No
        17042471                                  EMCFLOW                                       360                         No                            No
        17042472                                  EMCFLOW                                       360                         No                            No
        17016298                                  EMCFLOW                                       360                         No                            No
        17016299                                  EMCFLOW                                       360                         No                            No
        16707010                                  EMCFLOW                                       360                         No                            No
        16650154                                  EMCFLOW                                       360                         No                            No
        16974204                                  EMCFLOW                                       360                         No                            No
        17016274                                  EMCFLOW                                       360                         No                            No
        17014819                                  EMCFLOW                                       360                         No                            No
        16853107                                  EMCFLOW                                       360                         No                            No
        17016278                                  EMCFLOW                                       360                         No                            No
        17016279                                  EMCFLOW                                       360                         No                            No
        16798321                                  EMCFLOW                                       360                         No                            No
        16778721                                  EMCFLOW                                       360                         No                            No
        16798328                                  EMCFLOW                                       360                         No                            No
        17016285                                  EMCFLOW                                       360                         No                            No
        17016286                                  EMCFLOW                                       360                         No                            No
        16859651                                  EMCFLOW                                       360                         No                            No
        17033703                                  EMCFLOW                                       360                         No                            No
        17033709                                  EMCFLOW                                       360                         No                            No
        17042458                                  EMCFLOW                                       360                         No                            No
        16680436                                  EMCFLOW                                       360                         No                            No
        16859105                                  EMCFLOW                                       360                         No                            No
        16990246                                  EMCFLOW                                       360                         No                            No
        16809762                                  EMCFLOW                                       360                         No                            No
        17003416                                  EMCFLOW                                       360                         No                            No
        17065195                                  EMCFLOW                                       360                         No                            No
        16990235                                  EMCFLOW                                       360                         No                            No
        16809770                                  EMCFLOW                                       360                         No                            No
        16835936                                  EMCFLOW                                       360                         No                            No
        16851976                                  EMCFLOW                                       360                         No                            No
        17065181                                  EMCFLOW                                       360                         No                            No
        17065156                                  EMCFLOW                                       360                        Yes                            No
        17065157                                  EMCFLOW                                       360                        Yes                            No
        16790614                                  EMCFLOW                                       360                         No                            No
        16775311                                  EMCFLOW                                       360                        Yes                            No
        17065169                                  EMCFLOW                                       360                         No                            No
        16963317                                  EMCFLOW                                       360                         No                            No
        16809742                                  EMCFLOW                                       360                         No                            No
        16611653                                  EMCFLOW                                       360                         No                            No
        17065155                                  EMCFLOW                                       360                         No                            No
        17065135                                  EMCFLOW                                       360                         No                            No
        17034680                                  EMCFLOW                                       360                         No                            No
        17065137                                  EMCFLOW                                       360                         No                            No
        17060850                                  EMCFLOW                                       360                         No                            No
        16853358                                  EMCFLOW                                       360                         No                            No
        17065120                                  EMCFLOW                                       360                        Yes                            No
        17042690                                  EMCFLOW                                       360                         No                            No
        17034672                                  EMCFLOW                                       360                        Yes                            No
        16844612                                  EMCFLOW                                       360                         No                            No
        17034676                                  EMCFLOW                                       360                         No                            No
        16672655                                  EMCFLOW                                       360                         No                            No
        16853366                                  EMCFLOW                                       360                         No                            No
        16979298                                  EMCFLOW                                       360                         No                            No
        17065132                                  EMCFLOW                                       360                        Yes                            No
        17016494                                  EMCFLOW                                       360                         No                            No
        16853324                                  EMCFLOW                                       360                         No                            No
        16684208                                  EMCFLOW                                       360                         No                            No
        16979263                                  EMCFLOW                                       360                         No                            No
        17060814                                  EMCFLOW                                       480                         No                            No
        17034651                                  EMCFLOW                                       360                        Yes                            No
        17034652                                  EMCFLOW                                       360                         No                            No
        16853342                                  EMCFLOW                                       360                         No                            No
        16781172                                  EMCFLOW                                       360                         No                            No
        17042679                                  EMCFLOW                                       360                        Yes                            No
        16781176                                  EMCFLOW                                       360                         No                            No
        16806859                                  EMCFLOW                                       360                         No                            No
        17065119                                  EMCFLOW                                       360                         No                            No
        17042682                                  EMCFLOW                                       360                         No                            No
        16767346                                   BSRM                                         360                         No                            No
        16764908                                   BSRM                                         360                         No                            No
        16772805                                   BSRM                                         360                         No                            No
        16764992                                   BSRM                                         360                         No                            No
        16765008                                   BSRM                                         360                         No                            No
        16775731                                   BSRM                                         360                         No                            No
        16767392                                   BSRM                                         360                         No                            No
        16766938                                   BSRM                                         360                         No                            No
        16775840                                   BSRM                                         360                         No                            No
        16775846                                   BSRM                                         360                         No                            No
        16776334                                   BSRM                                         360                         No                            No
        16728116                                   BSRM                                         360                         No                            No
        17155780                                  EMCFLOW                                       360                        Yes                            No
        17155790                                  EMCFLOW                                       360                         No                            No
        17155792                                  EMCFLOW                                       360                         No                            No
        17155789                                  EMCFLOW                                       360                         No                            No
        17148479                                  EMCFLOW                                       360                         No                            No
        17148505                                  EMCFLOW                                       360                         No                            No
        17148523                                  EMCFLOW                                       360                         No                            No
        16201165                                  EMCFLOW                                       360                         No                            No
        16662821                                  EMCFLOW                                       360                         No                            No
        16686335                                  EMCFLOW                                       360                         No                            No
        16728198                                   BSRM                                         360                         No                            No
        16803158                                   BSRM                                         480                        Yes                            No
        16805684                                   BSRM                                         360                         No                            No
        16834874                                   BSRM                                         360                         No                            No
        16834928                                   BSRM                                         360                         No                            No
        16838545                                   BSRM                                         360                        Yes                            No
        16843946                                   BSRM                                         360                         No                            No
        16970301                                   BSRM                                         360                         No                            No
        16970334                                   BSRM                                         360                         No                            No
        16980281                                   BSRM                                         360                         No                            No
        16989889                                   BSRM                                         360                         No                            No
        16989986                                   BSRM                                         360                         No                            No
        16990989                                   BSRM                                         360                         No                            No
        16991073                                   BSRM                                         360                         No                            No
        16991093                                   BSRM                                         360                         No                            No
        16994581                                   BSRM                                         360                        Yes                            No
        16994873                                   BSRM                                         360                         No                            No
        17001451                                   BSRM                                         360                         No                            No
        17001485                                   BSRM                                         360                         No                            No
        17003057                                   BSRM                                         360                         No                            No
        17012527                                   BSRM                                         360                         No                            No
        17012540                                   BSRM                                         480                        Yes                            No
        17013342                                   BSRM                                         360                         No                            No
        17013379                                   BSRM                                         360                         No                            No
        17013389                                   BSRM                                         360                         No                            No
        17013396                                   BSRM                                         360                         No                            No
        17020995                                   BSRM                                         360                        Yes                            No
        17021862                                   BSRM                                         360                         No                            No
        17056977                                   BSRM                                         360                         No                            No
        17057197                                   BSRM                                         360                         No                            No
        17058951                                   BSRM                                         360                         No                            No
        17060401                                   BSRM                                         360                        Yes                            No
        16711103                                  EMCFLOW                                       360                         No                            No
        16728589                                  EMCFLOW                                       360                         No                            No
        16723657                                  EMCFLOW                                       360                        Yes                            No
        16723823                                  EMCFLOW                                       360                         No                            No
        16728227                                  EMCFLOW                                       360                        Yes                            No
        16813644                                  EMCFLOW                                       360                         No                            No
        16813655                                  EMCFLOW                                       360                         No                            No
        16813744                                  EMCFLOW                                       360                         No                            No
        16813758                                  EMCFLOW                                       360                         No                            No
        16813872                                  EMCFLOW                                       360                         No                            No
        16859255                                  EMCFLOW                                       360                         No                            No
        16853032                                  EMCFLOW                                       360                         No                            No
        16853085                                  EMCFLOW                                       360                        Yes                            No
        16853132                                  EMCFLOW                                       360                         No                            No
        16853386                                  EMCFLOW                                       360                         No                            No
        16856679                                  EMCFLOW                                       360                         No                            No
        16856816                                  EMCFLOW                                       360                         No                            No
        16857003                                  EMCFLOW                                       360                         No                            No
        16857324                                  EMCFLOW                                       360                         No                            No
        16857347                                  EMCFLOW                                       360                         No                            No
        16849355                                  EMCFLOW                                       360                         No                            No
        16857420                                  EMCFLOW                                       360                         No                            No
        16857435                                  EMCFLOW                                       360                         No                            No
        16857494                                  EMCFLOW                                       360                         No                            No
        16857496                                  EMCFLOW                                       360                         No                            No
        16857573                                  EMCFLOW                                       360                         No                            No
        16857580                                  EMCFLOW                                       360                         No                            No
        16849577                                  EMCFLOW                                       360                         No                            No
        16851184                                  EMCFLOW                                       360                         No                            No
        16851270                                  EMCFLOW                                       360                         No                            No
        16851389                                  EMCFLOW                                       360                         No                            No
        16857676                                  EMCFLOW                                       360                         No                            No
        16859115                                  EMCFLOW                                       360                         No                            No
        16859237                                  EMCFLOW                                       360                         No                            No
        16859343                                  EMCFLOW                                       360                         No                            No
        16859472                                  EMCFLOW                                       360                         No                            No
        16859510                                  EMCFLOW                                       360                         No                            No
        16963095                                  EMCFLOW                                       360                         No                            No
        16963238                                  EMCFLOW                                       360                         No                            No
        16851421                                  EMCFLOW                                       360                         No                            No
        16851910                                  EMCFLOW                                       360                         No                            No
        16851917                                  EMCFLOW                                       360                         No                            No
        16852022                                  EMCFLOW                                       360                         No                            No
        16852105                                  EMCFLOW                                       360                         No                            No
        16852146                                  EMCFLOW                                       360                         No                            No
        16852218                                  EMCFLOW                                       360                         No                            No
        16852368                                  EMCFLOW                                       360                         No                            No
        16852729                                  EMCFLOW                                       360                         No                            No
        16852995                                  EMCFLOW                                       360                         No                            No
        16981788                                  EMCFLOW                                       360                         No                            No
        16984699                                  EMCFLOW                                       360                         No                            No
        16984728                                  EMCFLOW                                       360                         No                            No
        16984753                                  EMCFLOW                                       360                         No                            No
        16984799                                  EMCFLOW                                       360                        Yes                            No
        16984865                                  EMCFLOW                                       360                         No                            No
        16984874                                  EMCFLOW                                       360                        Yes                            No
        15655556                                  EMCFLOW                                       360                         No                            No
        16856495                                  EMCFLOW                                       360                         No                            No
        16856635                                  EMCFLOW                                       360                        Yes                            No
        16670123                                   BSRM                                         360                         No                            No
        16574641                                   BSRM                                         480                         No                            No
        16851198                                  EMCFLOW                                       360                         No                            No
        16846272                                  EMCFLOW                                       360                         No                            No
        16846305                                  EMCFLOW                                       360                         No                            No
        17033229                                  EMCFLOW                                       360                         No                            No
        16824070                                  EMCFLOW                                       360                         No                            No
        16801501                                  EMCFLOW                                       360                         No                            No
        16803465                                  EMCFLOW                                       360                         No                            No
        16789079                                  EMCFLOW                                       360                         No                            No
        16809409                                  EMCFLOW                                       360                         No                            No
        16778911                                  EMCFLOW                                       360                         No                            No
        16775175                                  EMCFLOW                                       360                         No                            No
        17016601                                  EMCFLOW                                       360                         No                            No
        16771216                                  EMCFLOW                                       360                         No                            No
        16718135                                  EMCFLOW                                       360                         No                            No
        16983181                                  EMCFLOW                                       360                         No                            No
        16974105                                  EMCFLOW                                       360                        Yes                            No
        16376240                                  EMCFLOW                                       360                         No                            No
        16692757                                  EMCFLOW                                       360                         No                            No
        16384090                                  EMCFLOW                                       360                         No                            No
        17171504                                  EMCFLOW                                       360                         No                            No
        17171507                                  EMCFLOW                                       360                         No                            No
        17171512                                  EMCFLOW                                       360                         No                            No
        17171514                                  EMCFLOW                                       360                         No                            No
        17141651                                   BSRM                                         360                         No                            No
        17141814                                   BSRM                                         360                         No                            No
        17150145                                   BSRM                                         360                         No                            No
        17148207                                   BSRM                                         360                        Yes                            No
        17154203                                   BSRM                                         360                         No                            No
        17154243                                   BSRM                                         360                        Yes                            No
        17155305                                   BSRM                                         360                        Yes                            No
        17155264                                   BSRM                                         360                         No                            No
        17148236                                   BSRM                                         360                         No                            No
        17148137                                   BSRM                                         360                         No                            No
        17148268                                   BSRM                                         360                         No                            No
        17159851                                   BSRM                                         360                         No                            No
        17159927                                   BSRM                                         360                         No                            No
        17168635                                   BSRM                                         360                         No                            No
        17170477                                   BSRM                                         360                         No                            No
        17113048                                   BSRM                                         360                         No                            No
        17127987                                   BSRM                                         360                         No                            No
        17127804                                   BSRM                                         360                        Yes                            No
        17128045                                   BSRM                                         360                        Yes                            No
        17128141                                   BSRM                                         360                         No                            No
        17128187                                   BSRM                                         360                        Yes                            No
        17127864                                   BSRM                                         360                         No                            No
        17128264                                   BSRM                                         360                         No                            No
        17129887                                   BSRM                                         360                         No                            No
        17129924                                   BSRM                                         360                         No                            No
        17129955                                   BSRM                                         360                         No                            No
        17129787                                   BSRM                                         360                         No                            No
        17132459                                   BSRM                                         360                         No                            No
        17132544                                   BSRM                                         480                         No                            No
        17132570                                   BSRM                                         360                         No                            No
        17132571                                   BSRM                                         360                         No                            No
        17132580                                   BSRM                                         360                         No                            No
        17132635                                   BSRM                                         360                         No                            No
        17141722                                   BSRM                                         360                         No                            No
        17075185                                   BSRM                                         360                         No                            No
        17074960                                   BSRM                                         360                         No                            No
        17076352                                   BSRM                                         360                         No                            No
        17076452                                   BSRM                                         360                         No                            No
        17076459                                   BSRM                                         360                         No                            No
        17076365                                   BSRM                                         360                         No                            No
        17076509                                   BSRM                                         360                         No                            No
        17076601                                   BSRM                                         480                         No                            No
        17077698                                   BSRM                                         360                         No                            No
        17077702                                   BSRM                                         360                         No                            No
        17077723                                   BSRM                                         360                         No                            No
        17077775                                   BSRM                                         360                         No                            No
        17077817                                   BSRM                                         360                         No                            No
        17088291                                   BSRM                                         360                         No                            No
        17088354                                   BSRM                                         360                        Yes                            No
        17088249                                   BSRM                                         360                         No                            No
        17064711                                   BSRM                                         360                         No                            No
        17064717                                   BSRM                                         360                         No                            No
        17064722                                   BSRM                                         360                         No                            No
        17064702                                   BSRM                                         360                        Yes                            No
        17064930                                   BSRM                                         360                         No                            No
        17066030                                   BSRM                                         360                         No                            No
        17112899                                   BSRM                                         360                         No                            No
        17104587                                   BSRM                                         360                        Yes                            No
        17066050                                   BSRM                                         360                         No                            No
        17065923                                   BSRM                                         360                         No                            No
        17075018                                   BSRM                                         360                         No                            No
        17075030                                   BSRM                                         360                         No                            No
        17075043                                   BSRM                                         360                         No                            No
        17075080                                   BSRM                                         360                         No                            No
        17074933                                   BSRM                                         360                         No                            No
        17074939                                   BSRM                                         360                         No                            No
        17088701                                  EMCFLOW                                       360                         No                            No
        17088959                                  EMCFLOW                                       480                        Yes                            No
        17089048                                  EMCFLOW                                       360                         No                            No
        17113393                                  EMCFLOW                                       360                         No                            No
        17128613                                  EMCFLOW                                       360                        Yes                            No
        17075826                                  EMCFLOW                                       360                         No                            No
        17076899                                  EMCFLOW                                       360                         No                            No
        17078178                                  EMCFLOW                                       360                         No                            No
        17078201                                  EMCFLOW                                       360                         No                            No
        17078318                                  EMCFLOW                                       360                         No                            No
        17078579                                  EMCFLOW                                       360                        Yes                            No
        17078632                                  EMCFLOW                                       360                         No                            No
        16718064                                   BSRM                                         360                        Yes                            No
        16695692                                   BSRM                                         360                         No                            No
        16697311                                   BSRM                                         360                         No                            No
        16681126                                   BSRM                                         360                        Yes                            No
        16681171                                   BSRM                                         360                         No                            No
        15892542                                  EMCFLOW                                       360                         No                            No
        16684027                                  EMCFLOW                                       360                        Yes                            No
        16665531                                  EMCFLOW                                       360                         No                            No
        16665923                                  EMCFLOW                                       360                         No                            No
        16672909                                  EMCFLOW                                       360                         No                            No
        16641299                                  EMCFLOW                                       360                         No                            No
        16648707                                  EMCFLOW                                       360                        Yes                            No
        16628995                                  EMCFLOW                                       360                         No                            No
        17048086                                  EMCFLOW                                       360                         No                            No
        17051888                                  EMCFLOW                                       360                         No                            No
        17051899                                  EMCFLOW                                       360                         No                            No
        17051936                                  EMCFLOW                                       360                         No                            No
        17052148                                  EMCFLOW                                       360                         No                            No
        17052161                                  EMCFLOW                                       360                         No                            No
        17053276                                  EMCFLOW                                       360                        Yes                            No
        17053290                                  EMCFLOW                                       360                         No                            No
        17055951                                  EMCFLOW                                       360                         No                            No
        17057756                                  EMCFLOW                                       360                        Yes                            No
        17057861                                  EMCFLOW                                       360                         No                            No
        17059294                                  EMCFLOW                                       360                         No                            No
        17059410                                  EMCFLOW                                       360                         No                            No
        17059476                                  EMCFLOW                                       360                         No                            No
        17060783                                  EMCFLOW                                       360                         No                            No
        17065264                                  EMCFLOW                                       360                         No                            No
        17066389                                  EMCFLOW                                       360                         No                            No
        17066513                                  EMCFLOW                                       360                         No                            No
        16985207                                  EMCFLOW                                       360                         No                            No
        16985230                                  EMCFLOW                                       360                         No                            No
        16990161                                  EMCFLOW                                       360                         No                            No
        16990290                                  EMCFLOW                                       360                         No                            No
        16991451                                  EMCFLOW                                       360                         No                            No
        16991471                                  EMCFLOW                                       360                         No                            No
        16991620                                  EMCFLOW                                       360                         No                            No
        16991624                                  EMCFLOW                                       360                         No                            No
        16991630                                  EMCFLOW                                       360                         No                            No
        16994939                                  EMCFLOW                                       360                         No                            No
        16994953                                  EMCFLOW                                       360                         No                            No
        16995112                                  EMCFLOW                                       360                         No                            No
        16995217                                  EMCFLOW                                       360                         No                            No
        16995366                                  EMCFLOW                                       360                         No                            No
        17000210                                  EMCFLOW                                       360                         No                            No
        17000416                                  EMCFLOW                                       360                         No                            No
        17002334                                  EMCFLOW                                       360                         No                            No
        17003261                                  EMCFLOW                                       360                         No                            No
        17011196                                  EMCFLOW                                       360                         No                            No
        17011225                                  EMCFLOW                                       360                         No                            No
        17011286                                  EMCFLOW                                       360                        Yes                            No
        17012666                                  EMCFLOW                                       360                         No                            No
        17012860                                  EMCFLOW                                       360                         No                            No
        17012920                                  EMCFLOW                                       360                         No                            No
        17012983                                  EMCFLOW                                       360                         No                            No
        17013485                                  EMCFLOW                                       360                         No                            No
        17013489                                  EMCFLOW                                       360                         No                            No
        17013563                                  EMCFLOW                                       360                         No                            No
        17013594                                  EMCFLOW                                       360                         No                            No
        17013853                                  EMCFLOW                                       360                         No                            No
        17014963                                  EMCFLOW                                       360                         No                            No
        17014998                                  EMCFLOW                                       360                         No                            No
        17015159                                  EMCFLOW                                       360                         No                            No
        17016288                                  EMCFLOW                                       360                         No                            No
        17016527                                  EMCFLOW                                       360                         No                            No
        17021066                                  EMCFLOW                                       360                         No                            No
        17021139                                  EMCFLOW                                       360                         No                            No
        17021160                                  EMCFLOW                                       360                         No                            No
        17021294                                  EMCFLOW                                       360                         No                            No
        17021943                                  EMCFLOW                                       360                         No                            No
        17022181                                  EMCFLOW                                       360                        Yes                            No
        17022185                                  EMCFLOW                                       360                         No                            No
        17022264                                  EMCFLOW                                       360                         No                            No
        17027584                                  EMCFLOW                                       360                         No                            No
        17027708                                  EMCFLOW                                       360                         No                            No
        17033177                                  EMCFLOW                                       360                         No                            No
        17033250                                  EMCFLOW                                       360                         No                            No
        17033283                                  EMCFLOW                                       360                         No                            No
        17033364                                  EMCFLOW                                       360                         No                            No
        17034538                                  EMCFLOW                                       360                         No                            No
        17034659                                  EMCFLOW                                       360                         No                            No
        17034761                                  EMCFLOW                                       360                         No                            No
        17034793                                  EMCFLOW                                       360                         No                            No
        17042406                                  EMCFLOW                                       360                         No                            No
        17042414                                  EMCFLOW                                       360                         No                            No
        17042459                                  EMCFLOW                                       360                         No                            No
        17042563                                  EMCFLOW                                       360                         No                            No
        17042719                                  EMCFLOW                                       360                         No                            No
        17042815                                  EMCFLOW                                       360                         No                            No
        17043826                                  EMCFLOW                                       360                         No                            No
        17043837                                  EMCFLOW                                       360                        Yes                            No
        17043872                                  EMCFLOW                                       360                         No                            No
        17044015                                  EMCFLOW                                       360                         No                            No
        17044124                                  EMCFLOW                                       360                         No                            No
        16965132                                  EMCFLOW                                       360                         No                            No
        16965320                                  EMCFLOW                                       360                         No                            No
        16965330                                  EMCFLOW                                       360                         No                            No
        16965368                                  EMCFLOW                                       360                         No                            No
        16965438                                  EMCFLOW                                       360                         No                            No
        16965545                                  EMCFLOW                                       360                         No                            No
        16968357                                  EMCFLOW                                       360                         No                            No
        16968686                                  EMCFLOW                                       360                         No                            No
        16968696                                  EMCFLOW                                       360                         No                            No
        16970477                                  EMCFLOW                                       360                         No                            No
        16970485                                  EMCFLOW                                       360                         No                            No
        16970618                                  EMCFLOW                                       360                         No                            No
        16970847                                  EMCFLOW                                       360                         No                            No
        16970959                                  EMCFLOW                                       360                         No                            No
        16973767                                  EMCFLOW                                       360                         No                            No
        16973794                                  EMCFLOW                                       360                         No                            No
        16973806                                  EMCFLOW                                       360                         No                            No
        16973902                                  EMCFLOW                                       360                         No                            No
        16973956                                  EMCFLOW                                       360                         No                            No
        16974227                                  EMCFLOW                                       360                         No                            No
        16974340                                  EMCFLOW                                       360                         No                            No
        16974401                                  EMCFLOW                                       360                         No                            No
        16974465                                  EMCFLOW                                       360                         No                            No
        16974475                                  EMCFLOW                                       360                         No                            No
        16978685                                  EMCFLOW                                       360                         No                            No
        16978750                                  EMCFLOW                                       360                         No                            No
        16978908                                  EMCFLOW                                       360                         No                            No
        16979114                                  EMCFLOW                                       360                         No                            No
        16979176                                  EMCFLOW                                       360                         No                            No
        16979205                                  EMCFLOW                                       360                         No                            No
        16979227                                  EMCFLOW                                       360                         No                            No
        16979292                                  EMCFLOW                                       360                         No                            No
        16979306                                  EMCFLOW                                       360                         No                            No
        16980491                                  EMCFLOW                                       360                         No                            No
        16980687                                  EMCFLOW                                       360                         No                            No
        16980761                                  EMCFLOW                                       360                         No                            No
        16980789                                  EMCFLOW                                       360                         No                            No
        16981014                                  EMCFLOW                                       360                         No                            No
        16981029                                  EMCFLOW                                       360                         No                            No
        16981342                                  EMCFLOW                                       360                         No                            No
        16981482                                  EMCFLOW                                       360                         No                            No
        16840011                                  EMCFLOW                                       360                         No                            No
        16840148                                  EMCFLOW                                       360                         No                            No
        16840186                                  EMCFLOW                                       360                         No                            No
        16840278                                  EMCFLOW                                       360                         No                            No
        16844295                                  EMCFLOW                                       360                         No                            No
        16844314                                  EMCFLOW                                       360                         No                            No
        16844721                                  EMCFLOW                                       360                         No                            No
        16845594                                  EMCFLOW                                       360                         No                            No
        16845707                                  EMCFLOW                                       360                         No                            No
        16845774                                  EMCFLOW                                       360                         No                            No
        16845892                                  EMCFLOW                                       360                         No                            No
        16846190                                  EMCFLOW                                       360                         No                            No
        16847604                                  EMCFLOW                                       360                         No                            No
        16847609                                  EMCFLOW                                       360                         No                            No
        16847704                                  EMCFLOW                                       360                         No                            No
        16847868                                  EMCFLOW                                       480                         No                            No
        16847991                                  EMCFLOW                                       360                         No                            No
        16848012                                  EMCFLOW                                       360                         No                            No
        16848063                                  EMCFLOW                                       360                         No                            No
        16849031                                  EMCFLOW                                       360                         No                            No
        16849236                                  EMCFLOW                                       360                         No                            No
        16849286                                  EMCFLOW                                       360                        Yes                            No
        16849313                                  EMCFLOW                                       360                         No                            No
        16832780                                  EMCFLOW                                       360                         No                            No
        16835345                                  EMCFLOW                                       360                         No                            No
        16835361                                  EMCFLOW                                       360                         No                            No
        16835401                                  EMCFLOW                                       360                         No                            No
        16835481                                  EMCFLOW                                       360                         No                            No
        16835613                                  EMCFLOW                                       360                        Yes                            No
        16835738                                  EMCFLOW                                       360                         No                            No
        16835824                                  EMCFLOW                                       360                         No                            No
        16835870                                  EMCFLOW                                       360                         No                            No
        16838873                                  EMCFLOW                                       360                         No                            No
        16839137                                  EMCFLOW                                       360                         No                            No
        16839188                                  EMCFLOW                                       360                        Yes                            No
        16839852                                  EMCFLOW                                       360                         No                            No
        16819373                                  EMCFLOW                                       360                        Yes                            No
        16819397                                  EMCFLOW                                       360                        Yes                            No
        16819425                                  EMCFLOW                                       360                         No                            No
        16819553                                  EMCFLOW                                       360                         No                            No
        16819641                                  EMCFLOW                                       360                         No                            No
        16823742                                  EMCFLOW                                       360                         No                            No
        16823893                                  EMCFLOW                                       360                         No                            No
        16823980                                  EMCFLOW                                       360                         No                            No
        16824026                                  EMCFLOW                                       360                         No                            No
        16824159                                  EMCFLOW                                       360                         No                            No
        16826804                                  EMCFLOW                                       360                         No                            No
        16826805                                  EMCFLOW                                       360                         No                            No
        16826849                                  EMCFLOW                                       360                         No                            No
        16826908                                  EMCFLOW                                       360                         No                            No
        16814187                                  EMCFLOW                                       360                         No                            No
        16819212                                  EMCFLOW                                       360                         No                            No
        16819278                                  EMCFLOW                                       360                         No                            No
        16819279                                  EMCFLOW                                       360                        Yes                            No
        16806809                                  EMCFLOW                                       360                        Yes                            No
        16806829                                  EMCFLOW                                       360                         No                            No
        16806954                                  EMCFLOW                                       360                         No                            No
        16806992                                  EMCFLOW                                       360                         No                            No
        16807183                                  EMCFLOW                                       360                         No                            No
        16807251                                  EMCFLOW                                       360                         No                            No
        16807279                                  EMCFLOW                                       360                         No                            No
        16807305                                  EMCFLOW                                       360                         No                            No
        16807349                                  EMCFLOW                                       360                         No                            No
        16809653                                  EMCFLOW                                       360                         No                            No
        16809671                                  EMCFLOW                                       360                        Yes                            No
        16809829                                  EMCFLOW                                       360                         No                            No
        16801614                                  EMCFLOW                                       360                         No                            No
        16801642                                  EMCFLOW                                       360                         No                            No
        16803512                                  EMCFLOW                                       360                         No                            No
        16798799                                  EMCFLOW                                       360                         No                            No
        16801513                                  EMCFLOW                                       360                         No                            No
        16798268                                  EMCFLOW                                       360                         No                            No
        16798635                                  EMCFLOW                                       360                         No                            No
        16798206                                  EMCFLOW                                       360                         No                            No
        16790918                                  EMCFLOW                                       360                         No                            No
        16791062                                  EMCFLOW                                       360                         No                            No
        16789037                                  EMCFLOW                                       360                         No                            No
        16789086                                  EMCFLOW                                       360                         No                            No
        16790388                                  EMCFLOW                                       360                         No                            No
        16790417                                  EMCFLOW                                       360                         No                            No
        16790616                                  EMCFLOW                                       360                         No                            No
        16781210                                  EMCFLOW                                       360                         No                            No
        16781323                                  EMCFLOW                                       360                         No                            No
        16784784                                  EMCFLOW                                       360                         No                            No
        16784980                                  EMCFLOW                                       360                         No                            No
        16786199                                  EMCFLOW                                       360                         No                            No
        16786228                                  EMCFLOW                                       360                         No                            No
        16788554                                  EMCFLOW                                       360                         No                            No
        16788598                                  EMCFLOW                                       360                         No                            No
        16788647                                  EMCFLOW                                       360                         No                            No
        16788727                                  EMCFLOW                                       360                         No                            No
        16777114                                  EMCFLOW                                       360                         No                            No
        16771982                                  EMCFLOW                                       360                         No                            No
        16770800                                  EMCFLOW                                       360                         No                            No
        16774944                                  EMCFLOW                                       360                         No                            No
        16768047                                  EMCFLOW                                       360                         No                            No
        16768354                                  EMCFLOW                                       360                         No                            No
        16729896                                  EMCFLOW                                       360                         No                            No
        16731785                                  EMCFLOW                                       360                         No                            No
        16731813                                  EMCFLOW                                       360                         No                            No
        16731953                                  EMCFLOW                                       360                         No                            No
        16729579                                  EMCFLOW                                       360                         No                            No
        16765326                                  EMCFLOW                                       360                        Yes                            No
        16721969                                  EMCFLOW                                       360                         No                            No
        16721971                                  EMCFLOW                                       360                         No                            No
        16704342                                  EMCFLOW                                       360                        Yes                            No
        16681413                                  EMCFLOW                                       360                         No                            No
        16540307                                  EMCFLOW                                       360                         No                            No
        17090584                             MID AMERICA BANK                                   360                         No                            No
        17090585                             MID AMERICA BANK                                   360                         No                            No
        17090586                             MID AMERICA BANK                                   360                         No                            No
        17090587                             MID AMERICA BANK                                   360                         No                            No
        17090593                             MID AMERICA BANK                                   360                         No                            No
        17090597                             MID AMERICA BANK                                   360                         No                            No
        17090599                             MID AMERICA BANK                                   360                         No                            No
        17090600                             MID AMERICA BANK                                   360                         No                            No
        17090602                             MID AMERICA BANK                                   360                         No                            No
        17090603                             MID AMERICA BANK                                   360                         No                            No
        17090605                             MID AMERICA BANK                                   360                         No                            No
        17090606                             MID AMERICA BANK                                   360                         No                            No
        17090608                             MID AMERICA BANK                                   360                         No                            No
        17090609                             MID AMERICA BANK                                   360                         No                            No
        17090610                             MID AMERICA BANK                                   360                         No                            No
        17090611                             MID AMERICA BANK                                   360                         No                            No
        17090612                             MID AMERICA BANK                                   360                         No                            No
        17090614                             MID AMERICA BANK                                   360                         No                            No
        17090615                             MID AMERICA BANK                                   360                         No                            No
        17090616                             MID AMERICA BANK                                   360                         No                            No
        17090617                             MID AMERICA BANK                                   360                         No                            No
        17090618                             MID AMERICA BANK                                   360                         No                            No
        17090619                             MID AMERICA BANK                                   360                         No                            No
        17090621                             MID AMERICA BANK                                   360                         No                            No
        17090578                             MID AMERICA BANK                                   360                         No                            No
        17090579                             MID AMERICA BANK                                   360                         No                            No
        17090580                             MID AMERICA BANK                                   360                         No                            No
        17090581                             MID AMERICA BANK                                   360                         No                            No
        17090583                             MID AMERICA BANK                                   360                         No                            No
        17059647                             MID AMERICA BANK                                   360                         No                            No
        17059654                             MID AMERICA BANK                                   360                         No                            No
        17059656                             MID AMERICA BANK                                   360                         No                            No
        17059657                             MID AMERICA BANK                                   360                         No                            No
        17059659                             MID AMERICA BANK                                   360                         No                            No
        17059665                             MID AMERICA BANK                                   360                        Yes                            No
        17059670                             MID AMERICA BANK                                   360                         No                            No
        17059673                             MID AMERICA BANK                                   360                         No                            No
        17059675                             MID AMERICA BANK                                   360                         No                            No
        17059677                             MID AMERICA BANK                                   360                         No                            No
        17059682                             MID AMERICA BANK                                   360                         No                            No
        17059686                             MID AMERICA BANK                                   360                         No                            No
        17090569                             MID AMERICA BANK                                   360                         No                            No
        17090570                             MID AMERICA BANK                                   360                         No                            No
        17090571                             MID AMERICA BANK                                   360                         No                            No
        17090573                             MID AMERICA BANK                                   360                         No                            No
        17090574                             MID AMERICA BANK                                   360                         No                            No
        17015984                             MID AMERICA BANK                                   360                         No                            No
        17015985                             MID AMERICA BANK                                   360                         No                            No
        17015988                             MID AMERICA BANK                                   360                         No                            No
        17015989                             MID AMERICA BANK                                   360                         No                            No
        17015970                             MID AMERICA BANK                                   360                         No                            No
        17015972                             MID AMERICA BANK                                   360                         No                            No
        17015976                             MID AMERICA BANK                                   360                         No                            No
        17015980                             MID AMERICA BANK                                   360                         No                            No
        17015964                             MID AMERICA BANK                                   360                         No                            No
        17015965                             MID AMERICA BANK                                   360                         No                            No
        17015968                             MID AMERICA BANK                                   360                         No                            No
        17015951                             MID AMERICA BANK                                   360                         No                            No
        17015954                             MID AMERICA BANK                                   360                         No                            No
        16966663                             MID AMERICA BANK                                   360                        Yes                            No
        16789095                             MID AMERICA BANK                                   360                         No                            Yes
        16789101                             MID AMERICA BANK                                   360                         No                            Yes
        16789117                             MID AMERICA BANK                                   360                         No                            Yes
        16789124                             MID AMERICA BANK                                   360                         No                            Yes
        16789126                             MID AMERICA BANK                                   360                         No                            Yes
        16839342                             MID AMERICA BANK                                   360                         No                            No
        16964633                             MID AMERICA BANK                                   360                        Yes                            No
        16964635                             MID AMERICA BANK                                   360                         No                            No
        16964917                             MID AMERICA BANK                                   360                         No                            No
        16964918                             MID AMERICA BANK                                   360                         No                            No
        16964919                             MID AMERICA BANK                                   360                         No                            No
        16964921                             MID AMERICA BANK                                   360                         No                            No
        16964922                             MID AMERICA BANK                                   360                         No                            No
        16964925                             MID AMERICA BANK                                   360                         No                            No
        16964929                             MID AMERICA BANK                                   360                         No                            No
        16964931                             MID AMERICA BANK                                   360                         No                            No
        16964934                             MID AMERICA BANK                                   360                         No                            No
        16964936                             MID AMERICA BANK                                   360                         No                            No
        16964940                             MID AMERICA BANK                                   360                         No                            No
        16964944                             MID AMERICA BANK                                   360                         No                            No
        16964947                             MID AMERICA BANK                                   360                         No                            No
        16964949                             MID AMERICA BANK                                   360                         No                            No
        16964953                             MID AMERICA BANK                                   360                         No                            No
        16549174                             OHIO SAVINGS BANK                                  360                         No                            No
        16549176                             OHIO SAVINGS BANK                                  360                         No                            No
        16549198                             OHIO SAVINGS BANK                                  360                         No                            No
        16549228                             OHIO SAVINGS BANK                                  360                         No                            No
        16549246                             OHIO SAVINGS BANK                                  360                         No                            No
        16549111                             OHIO SAVINGS BANK                                  360                         No                            No
        16770431                             MID AMERICA BANK                                   360                         No                            No
        16770436                             MID AMERICA BANK                                   360                         No                            No
        16770441                             MID AMERICA BANK                                   360                         No                            No
        16770442                             MID AMERICA BANK                                   360                         No                            No
        16770453                             MID AMERICA BANK                                   360                         No                            No
        16770462                             MID AMERICA BANK                                   360                         No                            No
        16770478                             MID AMERICA BANK                                   360                         No                            No
        16770482                             MID AMERICA BANK                                   360                         No                            No
        16685373                             MID AMERICA BANK                                   360                         No                            No
        16685378                             MID AMERICA BANK                                   360                         No                            No
        16685382                             MID AMERICA BANK                                   360                         No                            No
        16685405                             MID AMERICA BANK                                   360                         No                            No
        17043285                                TAYLOR BEAN                                     360                         No                            No
        17043286                                TAYLOR BEAN                                     360                        Yes                            No
        17043287                                TAYLOR BEAN                                     360                        Yes                            No
        17043288                                TAYLOR BEAN                                     360                        Yes                            No
        17043290                                TAYLOR BEAN                                     360                        Yes                            No
        17043291                                TAYLOR BEAN                                     360                        Yes                            No
        17043297                                TAYLOR BEAN                                     360                         No                            No
        17044150                                TAYLOR BEAN                                     360                         No                            No
        17044151                                TAYLOR BEAN                                     360                        Yes                            No
        17044152                                TAYLOR BEAN                                     360                        Yes                            No
        17044154                                TAYLOR BEAN                                     360                         No                            No
        17044157                                TAYLOR BEAN                                     360                         No                            No
        17044158                                TAYLOR BEAN                                     360                        Yes                            No
        17044159                                TAYLOR BEAN                                     360                        Yes                            No
        17044160                                TAYLOR BEAN                                     360                        Yes                            No
        17044164                                TAYLOR BEAN                                     360                        Yes                            No
        17044167                                TAYLOR BEAN                                     360                         No                            No
        17044168                                TAYLOR BEAN                                     360                         No                            No
        17044169                                TAYLOR BEAN                                     360                         No                            No
        17044171                                TAYLOR BEAN                                     360                         No                            No
        17044173                                TAYLOR BEAN                                     360                         No                            No
        17044175                                TAYLOR BEAN                                     360                        Yes                            No
        17044176                                TAYLOR BEAN                                     360                        Yes                            No
        17044177                                TAYLOR BEAN                                     360                         No                            No
        17044179                                TAYLOR BEAN                                     360                         No                            No
        17044181                                TAYLOR BEAN                                     360                         No                            No
        17044188                                TAYLOR BEAN                                     360                         No                            No
        17044190                                TAYLOR BEAN                                     360                         No                            No
        17044192                                TAYLOR BEAN                                     360                         No                            No
        17044193                                TAYLOR BEAN                                     360                         No                            No
        17044194                                TAYLOR BEAN                                     360                         No                            No
        17044196                                TAYLOR BEAN                                     360                         No                            No
        17044197                                TAYLOR BEAN                                     360                         No                            No
        17044198                                TAYLOR BEAN                                     360                         No                            No
        17044202                                TAYLOR BEAN                                     360                         No                            No
        17044203                                TAYLOR BEAN                                     360                         No                            No
        17044204                                TAYLOR BEAN                                     360                         No                            No
        17010310                                WELLSFARGO                                      360                         No                            No
        16042804                              IMPAC MORTGAGE                                    360                         No                            No
        16007584                              IMPAC MORTGAGE                                    360                         No                            No
        16827098                                COUNTRYWIDE                                     360                         No                            No
        16808510                                COUNTRYWIDE                                     360                         No                            No
        16809118                                COUNTRYWIDE                                     360                         No                            No
        16371331                                COUNTRYWIDE                                     360                         No                            No
        16639255                                COUNTRYWIDE                                     480                         No                            No
        16639353                                COUNTRYWIDE                                     480                         No                            No
        16639413                                COUNTRYWIDE                                     480                         No                            No
        16635046                                COUNTRYWIDE                                     480                         No                            Yes
        16639384                                COUNTRYWIDE                                     480                         No                            Yes
        16639419                                COUNTRYWIDE                                     480                         No                            Yes
        16019600                              IMPAC MORTGAGE                                    360                         No                            No
        16019608                              IMPAC MORTGAGE                                    360                        Yes                            No
        16042899                              IMPAC MORTGAGE                                    360                        Yes                            No
        16066059                              IMPAC MORTGAGE                                    360                         No                            No
        16019401                              IMPAC MORTGAGE                                    360                         No                            No
        16019483                              IMPAC MORTGAGE                                    360                         No                            No
        16019495                              IMPAC MORTGAGE                                    360                         No                            No
        16019534                              IMPAC MORTGAGE                                    360                         No                            No
        16244518                         AMERICAN MORTGAGE EXPRESS                              360                         No                            No
        16007546                              IMPAC MORTGAGE                                    360                         No                            No
        16007547                              IMPAC MORTGAGE                                    360                         No                            No
        16007593                              IMPAC MORTGAGE                                    360                         No                            No
        16007818                              IMPAC MORTGAGE                                    360                         No                            No
        16007856                              IMPAC MORTGAGE                                    360                         No                            No
        16008101                              IMPAC MORTGAGE                                    360                         No                            No
        16008103                              IMPAC MORTGAGE                                    360                         No                            No
        16008136                              IMPAC MORTGAGE                                    360                         No                            No
        16008389                              IMPAC MORTGAGE                                    360                        Yes                            No
        16008441                              IMPAC MORTGAGE                                    360                        Yes                            No
        16008456                              IMPAC MORTGAGE                                    360                         No                            No
        16008488                              IMPAC MORTGAGE                                    360                         No                            No
        16008913                              IMPAC MORTGAGE                                    360                         No                            No
        16005546                              IMPAC MORTGAGE                                    360                         No                            No
        16005738                              IMPAC MORTGAGE                                    360                         No                            No
        16005896                              IMPAC MORTGAGE                                    360                        Yes                            No
        16005986                              IMPAC MORTGAGE                                    360                        Yes                            No
        16006608                              IMPAC MORTGAGE                                    360                         No                            No
        16006628                              IMPAC MORTGAGE                                    360                        Yes                            No
        16006956                              IMPAC MORTGAGE                                    360                         No                            No
        16006963                              IMPAC MORTGAGE                                    360                         No                            No
        16006967                              IMPAC MORTGAGE                                    360                        Yes                            No
        16007143                              IMPAC MORTGAGE                                    360                        Yes                            No
        16007219                              IMPAC MORTGAGE                                    360                        Yes                            No
        16007306                              IMPAC MORTGAGE                                    360                         No                            No
        16007353                              IMPAC MORTGAGE                                    360                         No                            No
        16007421                              IMPAC MORTGAGE                                    360                         No                            No
        16626226                                 HOMEBANC                                       300                        Yes                            No
        16146829                          AMERICAN HOME MORTGAGE                                360                         No                            No
        16146845                          AMERICAN HOME MORTGAGE                                360                         No                            No
        16846473                                WELLSFARGO                                      360                         No                            No
        16068545                          SILVER STATE FINANCIAL                                360                         No                            No
        16068583                          SILVER STATE FINANCIAL                                360                         No                            No
        16549131                             OHIO SAVINGS BANK                                  360                         No                            No
        16146841                          AMERICAN HOME MORTGAGE                                360                         No                            No
        16802019                               HSBCMORTGAGE                                     360                        Yes                            No
        16802024                               HSBCMORTGAGE                                     360                        Yes                            No
        16840735                                WELLSFARGO                                      360                         No                            Yes
        16840990                                WELLSFARGO                                      360                         No                            Yes
        16840992                                WELLSFARGO                                      360                         No                            Yes
        16841050                                WELLSFARGO                                      360                         No                            Yes
        16846458                                WELLSFARGO                                      360                         No                            Yes
        16846467                                WELLSFARGO                                      360                         No                            Yes
        16846616                                WELLSFARGO                                      360                         No                            Yes
        16846652                                WELLSFARGO                                      360                         No                            Yes
        16846662                                WELLSFARGO                                      360                         No                            Yes
        16846669                                WELLSFARGO                                      360                         No                            Yes
        16846689                                WELLSFARGO                                      360                         No                            Yes
        16846742                                WELLSFARGO                                      360                         No                            Yes
        16846772                                WELLSFARGO                                      360                         No                            Yes
        16846856                                WELLSFARGO                                      360                         No                            Yes
        16649313                                TAYLOR BEAN                                     360                         No                            No




--------------------------------------------------------------------------------




                                                                                                                           EXHIBIT C
                                                                 [RESERVED]




--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT D-1


                                                      REQUEST FOR RELEASE OF DOCUMENTS

To:      Treasury Bank, A Division of Countrywide Bank FSB
         4100 E. Los Angeles Avenue
         Simi Valley, California 93063
         E-mail:  bearteam@treasurybank.com

RE:      Custodial  Agreement,  dated as of April 30, 2007 among  Structured  Asset Mortgage  Investments II Inc., as depositor,  Wells
         Fargo Bank,  National  Association as master servicer and securities  administrator,  Treasury Bank, a division of Countrywide
         Bank,  FSB, as custodian and  Citibank,  N.A., as trustee,  issuing Bear Stearns  Alt-A Trust 2007-3,  Mortgage  Pass-Through
         Certificates, Series 2007-3

         In connection with the administration of the Mortgage Loans held by you pursuant to the above-captioned  Custodial  Agreement,
we request the release,  and hereby  acknowledge  receipt,  of the Mortgage File for the Mortgage Loan described  below, for the reason
indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage Paid in Full and proceeds have been deposited into the Custodial Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:_______________________________________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:




--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT D-2

                                                         REQUEST FOR RELEASE OF DOCUMENTS

To:      Wells Fargo Bank, National Association
         1015 10th Avenue
         Minneapolis, Minnesota 55414
         Attention: BSALTA 2007-3
         Telecopier: (612) 667-1068

RE:      Custodial  Agreement,  dated as of April 30, 2007 among  Structured  Asset Mortgage  Investments II Inc., as depositor,  Wells
         Fargo Bank, National  Association as master servicer and securities  administrator,  Wells Fargo Bank, National Association as
         custodian and Citibank,  N.A., as trustee,  issuing Bear Stearns Alt-A Trust  2007-3,  Mortgage  Pass-Through  Certificates,
         Series 2007-3

         In connection with the administration of the Mortgage Loans held by you pursuant to the above-captioned  Custodial  Agreement,
we request the release,  and hereby  acknowledge  receipt,  of the Mortgage File for the Mortgage Loan described  below, for the reason
indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage Paid in Full and proceeds have been deposited into the Custodial Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:___________________________________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:




--------------------------------------------------------------------------------




                                                                                                                           EXHIBIT E

                                                       FORM OF TRANSFER AFFIDAVIT

                                                                  Affidavit  pursuant to Section  860E(e)(4)  of the  Internal  Revenue
                                                                  Code of 1986, as amended, and for other purposes

STATE OF            )
                    )ss:
COUNTY OF           )

         [NAME OF OFFICER], being first duly sworn, deposes and says:

         1.       That he is [Title of Officer] of [Name of  Investor]  (record or  beneficial  owner of the Bear  Stearns  ALT-A Trust
2007-3,  Mortgage  Pass-Through  Certificates,  Series 2007-3,  Class R-__ Certificates) (the "Class R Certificates") (the "Owner"),  a
[savings  institution]  [corporation] duly organized and existing under the laws of [the State of _____] [the United States], on behalf
of which he makes this affidavit.

         2.       That the Owner (i) is not and will not be as of  [Closing  Date][date  of  purchase]  a  "disqualified  organization"
within the  meaning of Section  860E(e)(5)  of the  Internal  Revenue  Code of 1986,  as amended  (the  "Code") or an  "electing  large
partnership"  within the meaning of Section 775 of the Code,  (ii) will endeavor to remain other than a disqualified  organization  and
an electing large  partnership  for so long as it retains its ownership in the Class R Certificates  and (iii) is acquiring the Class R
Certificates  for its own  account or for the  account of another  Owner from which it has  received  an  affidavit  and  agreement  in
substantially the same form as this affidavit and agreement.  (For this purpose, a "disqualified  organization" means an electing large
partnership  under  Section  775 of the  Code,  the  United  States,  any  state  or  political  subdivision  thereof,  any  agency  or
instrumentality  of any of the foregoing (other than an  instrumentality  all of the activities of which are subject to tax and, except
for the Federal  Home Loan  Mortgage  Corporation,  a majority of whose board of  directors  is not  selected by any such  governmental
entity) or any  foreign  government,  international  organization  or any  agency or  instrumentality  of such  foreign  government  or
organization,  any rural electric or telephone  cooperative,  or any organization  (other than certain farmers'  cooperatives)  that is
generally exempt from federal income tax unless such organization is subject to the tax on unrelated business taxable income).

         3.       That the Owner is aware (i) of the tax that would be imposed on transfers  of Class R  Certificates  to  disqualified
organizations  or electing large  partnerships  under the Code,  that applies to all transfers of Class R Certificates  after March 31,
1988;  (ii) that such tax would be on the  transferor  (or,  with  respect to transfers to electing  large  partnerships,  on each such
partnership),  or, if such  transfer is through an agent (which person  includes a broker,  nominee or  middleman)  for a  disqualified
organization,  on the agent;  (iii) that the person  (other than with respect to transfers to electing  large  partnerships)  otherwise
liable for the tax shall be relieved  of  liability  for the tax if the  transferee  furnishes  to such  person an  affidavit  that the
transferee  is not a  disqualified  organization  and, at the time of  transfer,  such person does not have actual  knowledge  that the
affidavit is false;  and (iv) that the Class R Certificates  may be  "noneconomic  residual  interests"  within the meaning of Treasury
regulations  promulgated  pursuant to the Code and that the  transferor of a noneconomic  residual  interest will remain liable for any
taxes due with  respect to the income on such  residual  interest,  unless no  significant  purpose of the  transfer  was to impede the
assessment or collection of tax.

                  4.       That the Owner is aware of the tax  imposed on a  "pass-through  entity"  holding  Class R  Certificates  if
either the  pass-through  entity is an electing  large  partnership  under Section 775 of the Code or if at any time during the taxable
year of the pass-through  entity a disqualified  organization is the record holder of an interest in such entity.  (For this purpose, a
"pass through entity"  includes a regulated  investment  company,  a real estate  investment trust or common trust fund, a partnership,
trust or estate, and certain cooperatives.)

                  5.       That the Owner is aware that the  Securities  Administrator  will not  register  the transfer of any Class R
Certificates  unless the transferee,  or the  transferee's  agent,  delivers to it an affidavit and agreement,  among other things,  in
substantially  the same form as this affidavit and agreement.  The Owner expressly agrees that it will not consummate any such transfer
if it knows or believes that any of the representations contained in such affidavit and agreement are false.

                  6.       That the Owner has  reviewed  the  restrictions  set forth on the face of the Class R  Certificates  and the
provisions  of Section  5.05 of the  Pooling and  Servicing  Agreement  under which the Class R  Certificates  were  issued.  The Owner
expressly agrees to be bound by and to comply with such restrictions and provisions.

                  7.       That the Owner consents to any additional  restrictions or arrangements  that shall be deemed necessary upon
advice of counsel to  constitute a  reasonable  arrangement  to ensure that the Class R  Certificates  will only be owned,  directly or
indirectly, by an Owner that is not a disqualified organization.

                  8.       The Owner's Taxpayer Identification Number is # _______________.

                  9.       This  affidavit  and  agreement  relates only to the Class R  Certificates  held by the Owner and not to any
other holder of the Class R  Certificates.  The Owner  understands  that the  liabilities  described  herein relate only to the Class R
Certificates.

                  10.      That no purpose of the Owner relating to the transfer of any of the Class R Certificates  by the Owner is or
will be to impede the  assessment  or  collection  of any tax;  in making this  representation,  the Owner  warrants  that the Owner is
familiar with (i) Treasury  Regulation  Section 1.860E-1 (c) and recent amendments  thereto,  effective as of August 19, 2002, and (ii)
the preamble describing the adoption of the amendments to such regulation, which is attached hereto as Exhibit 1.

                  11.      That the Owner has no present  knowledge  or  expectation  that it will be unable to pay any  United  States
taxes owed by it so long as any of the Certificates  remain  outstanding.  In this regard,  the Owner hereby  represents to and for the
benefit of the person from whom it acquired the Class R Certificates  that the Owner intends to pay taxes  associated with holding such
Class R Certificates  as they become due, fully  understanding  that it may incur tax liabilities in excess of any cash flows generated
by the Class R Certificates.

                  12.      That the Owner has no  present  knowledge  or  expectation  that it will  become  insolvent  or subject to a
bankruptcy proceeding for so long as any of the Class R Certificates remain outstanding.

                  13.      The Owner is a citizen or resident of the United States, a corporation,  partnership or other entity created
or organized  in, or under the laws of, the United  States or any  political  subdivision  thereof,  or an estate or trust whose income
from sources  without the United States is includable in gross income for United States federal  income tax purposes  regardless of its
connection with the conduct of a trade or business within the United States.

                  14.      The Owner hereby agrees that it will not cause income from the Class R Certificates  to be attributable to a
foreign  permanent  establishment or fixed base (within the meaning of an applicable  income tax treaty) of the Owner or another United
States taxpayer.

                  15. (a) The Purchaser hereby certifies,  represents and warrants to, and covenants with the Company, the Trustee, the
Securities  Administrator  and the Master Servicer that the Certificates (i) are not being acquired by, and will not be transferred to,
any  employee  benefit  plan within the meaning of Section  3(3) of the Employee  Retirement  Income  Security Act of 1974,  as amended
("ERISA"),  or other retirement  arrangement,  including individual retirement accounts and annuities,  Keogh plans and bank collective
investment funds and insurance company general or separate accounts in which such plans, accounts or arrangements are invested, that is
subject to Section 406 of ERISA or Section 4975 of the Internal  Revenue  Code of 1986 (the "Code") (any of the  foregoing,  a "Plan"),
(ii) are not being  acquired with "plan assets" of a Plan within the meaning of the Department of Labor ("DOL")  regulation,  29 C.F.R.
?Section  2510.3-101 or otherwise  under ERISA,  and (iii) will not be transferred  to any entity that is deemed to be investing  "plan
assets" within the meaning of the DOL regulation,  29 C.F.R. Section 2510.3-101 or otherwise under ERISA; or (b) the Owner will provide
the  Securities  Administrator  with an Opinion of Counsel  acceptable  to and in form and  substance  satisfactory  to the  Securities
Administrator to the effect that the purchase of Certificates is permissible under applicable law, will not constitute or result in any
non-exempt prohibited transaction under ERISA or Section 4975 of the Code and will not subject the Trustee, the Company, the Securities
Administrator or the Master Servicer to any obligation or liability  (including  obligations or liabilities under ERISA or Section 4975
of the Code) in addition to those undertaken in the Pooling and Servicing Agreement.

                  In addition,  the Owner hereby certifies,  represents and warrants to, and covenants with, the Company,  the Trustee,
the Securities  Administrator  and the Master Servicer that the Owner will not transfer such  Certificates to any Plan or person unless
either such Plan or person meets the requirements set forth in either (a) or (b) above.

                  Capitalized  terms used but not  defined  herein  shall have the  meanings  assigned  in the  Pooling  and  Servicing
Agreement.




--------------------------------------------------------------------------------




         IN WITNESS WHEREOF,  the Investor has caused this instrument to be executed on its behalf,  pursuant to authority of its Board
of Directors, by its [Title of Officer] this ____ day  of  _________, 20__.

                                                     [NAME OF INVESTOR]

                                                     By:_______________________________________________________
                                                           [Name of Officer]
                                                           [Title of Officer]
                                                           [Address of Investor for receipt of distributions]


                                                           Address of Investor for receipt of tax information:

         Personally  appeared  before me the  above-named  [Name of Officer],  known or proved to me to be the same person who executed
the foregoing  instrument  and to be the [Title of Officer] of the Investor,  and  acknowledged  to me that he executed the same as his
free act and deed and the free act and deed of the Investor.

         Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF


My commission expires the ___ day of ___________________, 20___.




--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT F-1

                                              FORM OF INVESTMENT LETTER (NON-RULE 144A)


                                                         ______________,200___


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota 55479
Attention: Bear Stearns Alt-A Trust 2007-3

                  Re:      Bear Stearns Alt-A Trust 2007-3
                           Mortgage Pass-Through Certificates, Series 2007-3, Class [       ]

Ladies and Gentlemen:

         ______________  (the  "Purchaser")  intends to purchase from  ______________  (the "Seller")  $_________  initial  Certificate
Principal  Balance of Mortgage  Pass-Through  Certificates,  Series 2007-3,  Class _____ (the  "Certificates"),  issued pursuant to the
Pooling and Servicing  Agreement (the "Pooling and Servicing  Agreement"),  dated as of April 1, 2007 among  Structured  Asset Mortgage
Investments  II Inc.,  as depositor  (the  "Seller"),  EMC Mortgage  Corporation,  Wells Fargo Bank,  National  Association,  as master
servicer and securities  administrator,  Federal National Mortgage Association,  as guarantor (the "Guarantor") and Citibank,  N.A., as
trustee  (the  "Trustee").  All terms used  herein and not  otherwise  defined  shall have the  meanings  set forth in the  Pooling and
Servicing Agreement.  The Purchaser hereby certifies, represents and warrants to, and covenants with, the Seller and the Trustee that:

                           1.       The Purchaser  understands  that (a) the  Certificates  have not been and will not be registered or
                  qualified  under the  Securities Act of 1933, as amended (the "Act") or any state  securities  law, (b) the Seller is
                  not required to so register or qualify the  Certificates,  (c) the  Certificates may be resold only if registered and
                  qualified  pursuant  to the  provisions  of the  Act or any  state  securities  law,  or if an  exemption  from  such
                  registration and qualification is available,  (d) the Pooling and Servicing Agreement contains restrictions regarding
                  the transfer of the Certificates and (e) the Certificates will bear a legend to the foregoing effect.

                           2.       The Purchaser is acquiring the  Certificates for its own account for investment only and not with a
                  view to or for sale in  connection  with any  distribution  thereof in any manner  that would  violate the Act or any
                  applicable state securities laws.

                           3.       The Purchaser is (a) a substantial,  sophisticated institutional investor having such knowledge and
                  experience in financial and business matters,  and, in particular,  in such matters related to securities  similar to
                  the Certificates,  such that it is capable of evaluating the merits and risks of investment in the Certificates,  (b)
                  able to bear the economic  risks of such an investment and (c) an  "accredited  investor"  within the meaning of Rule
                  501 (a) promulgated pursuant to the Act.

                           4.       The Purchaser  has been  furnished  with,  and has had an  opportunity  to review (a) a copy of the
                  Pooling and Servicing  Agreement and (b) such other information  concerning the Certificates,  the Mortgage Loans and
                  the Seller as has been  requested by the Purchaser  from the Seller or the Seller and is relevant to the  Purchaser's
                  decision to purchase the  Certificates.  The Purchaser has had any questions arising from such review answered by the
                  Seller or the Seller to the satisfaction of the Purchaser.

                           5.       The  Purchaser  has not and will not nor has it  authorized  or will it authorize any person to (a)
                  offer, pledge,  sell, dispose of or otherwise transfer any Certificate,  any interest in any Certificate or any other
                  similar  security to any person in any manner,  (b)  solicit any offer to buy or to accept a pledge,  disposition  of
                  other transfer of any  Certificate,  any interest in any Certificate or any other similar security from any person in
                  any manner, (c) otherwise  approach or negotiate with respect to any Certificate,  any interest in any Certificate or
                  any other  similar  security  with any person in any manner,  (d) make any general  solicitation  by means of general
                  advertising  or in any other  manner or (e) take any other  action,  that (as to any of (a) through (e) above)  would
                  constitute a distribution  of any  Certificate  under the Act, that would render the disposition of any Certificate a
                  violation of Section 5 of the Act or any state  securities law, or that would require  registration or  qualification
                  pursuant thereto.  The Purchaser will not sell or otherwise  transfer any of the  Certificates,  except in compliance
                  with the provisions of the Pooling and Servicing Agreement.

                           6.       The Purchaser (if the  Certificate  is not rated at least "BBB-" or its  equivalent by Fitch,  S&P,
                  Moody's, DBRS Limited or DBRS, Inc.):

                                    (a)     is not an employee benefit or other plan subject to the prohibited transaction provisions
                  of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or Section 4975 of the Internal
                  Revenue Code of 1986, as amended (a "Plan"), or any other person (including an investment manager, a named fiduciary
                  or a trustee of any Plan) acting, directly or indirectly, on behalf of or purchasing any Certificate with "plan
                  assets" of any Plan within the meaning of the Department of Labor ("DOL") regulation at 29 C.F.R. Section
                  2510.3-101, as modified by Section 3(42) of ERISA; or

                                    (b)    is an insurance company, the source of funds to be used by it to purchase the Certificates
                  is an "insurance company general account" (within the meaning of DOL Prohibited Transaction Class Exemption ("PTCE")
                  95-60), and the purchase is being made in reliance upon the availability of the exemptive relief afforded under
                  Sections I and III of PTCE 95-60.

         In addition, the Purchaser hereby certifies, represents and warrants to, and covenants with, the Company, the Trustee, the
Securities Administrator and the Master Servicer that the Purchaser will not transfer such Certificates to any Plan or person unless
such Plan or person meets the requirements set forth in either 6(a) or (b) above.




                                                            Very truly yours,



                                                            [PURCHASER]


                                                            By:_____________________________________

                                                            Name:

                                                            Title:




--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT F-2


                                              FORM OF RULE 144A INVESTMENT REPRESENTATION

                                        Description of Rule 144A Securities, including numbers:

                                        ________________________________________________________

                                        ________________________________________________________

                                        ________________________________________________________

                                        ________________________________________________________

                  The undersigned seller, as registered holder (the "Seller"),  intends to transfer the Rule 144A Securities  described
above to the undersigned buyer (the "Buyer").

         In  connection  with such transfer and in  accordance  with the  agreements  pursuant to which the Rule 144A  Securities  were
issued,  the  Seller  hereby  certifies  the  following  facts:  Neither  the Seller  nor  anyone  acting on its  behalf  has  offered,
transferred,  pledged,  sold or otherwise  disposed of the Rule 144A Securities,  any interest in the Rule 144A Securities or any other
similar security to, or solicited any offer to buy or accept a transfer,  pledge or other disposition of the Rule 144A Securities,  any
interest in the Rule 144A  Securities or any other similar  security  from, or otherwise  approached or negotiated  with respect to the
Rule 144A Securities,  any interest in the Rule 144A Securities or any other similar  security with, any person in any manner,  or made
any general  solicitation by means of general  advertising or in any other manner,  or taken any other action,  that would constitute a
distribution  of the Rule 144A  Securities  under the  Securities  Act of 1933,  as amended (the "1933 Act"),  or that would render the
disposition of the Rule 144A Securities a violation of Section 5 of the 1933 Act or require  registration  pursuant  thereto,  and that
the Seller has not offered the Rule 144A Securities to any person other than the Buyer or another  "qualified  institutional  buyer" as
defined in Rule 144A under the 1933 Act.

         The Buyer warrants and represents to, and covenants  with, the Seller,  the Trustee and the Master Servicer (as defined to the
Pooling and Servicing  Agreement,  dated as of April 1, 2007 (the  "Agreement"),  among the Company,  EMC,  Wells Fargo Bank,  N.A., as
master servicer (the "Master Servicer"),  Federal National Mortgage Association,  as guarantor (the "Guarantor") and Citibank, N.A., as
trustee (the "Trustee")) as follows:

         The Buyer  understands  that the Rule 144A Securities  have not been  registered  under the 1933 Act or the securities laws of
any state.

         The Buyer  considers  itself a  substantial,  sophisticated  institutional  investor  having such  knowledge and experience in
financial and business matters that it is capable of evaluating the merits and risks of investment in the Rule 144A Securities.

         The Buyer has been furnished with all  information  regarding the Rule 144A  Securities that it has requested from the Seller,
the Securities Administrator or the Master Servicer.

         Neither the Buyer nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise disposed of the Rule
144A  Securities,  any interest in the Rule 144A Securities or any other similar security to, or solicited any offer to buy or accept a
transfer,  pledge or other  disposition  of the Rule 144A  Securities,  any interest in the Rule 144A  Securities  or any other similar
security  from,  or  otherwise  approached  or  negotiated  with  respect to the Rule 144A  Securities,  any  interest in the Rule 144A
Securities  or any other  similar  security  with,  any person in any  manner,  or made any  general  solicitation  by means of general
advertising or in any other manner,  or taken any other action,  that would constitute a distribution of the Rule 144A Securities under
the 1933 Act or that would  render the  disposition  of the Rule 144A  Securities  a violation  of Section 5 of the 1933 Act or require
registration  pursuant  thereto,  nor will it act, nor has it  authorized  or will it authorize  any person to act, in such manner with
respect to the Rule 144A Securities.

         The Buyer is a  "qualified  institutional  buyer" as that term is defined  in Rule 144A  under the 1933 Act and has  completed
either of the forms of  certification  to that effect  attached hereto as Annex 1 or Annex 2. The Buyer is aware that the sale to it is
being made in reliance on Rule 144A.  The Buyer is  acquiring  the Rule 144A  Securities  for its own account or the  accounts of other
qualified  institutional buyers,  understands that such Rule 144A Securities may be resold, pledged or transferred only (i) to a person
reasonably  believed  to be a  qualified  institutional  buyer that  purchases  for its own  account or for the  account of a qualified
institutional  buyer to whom  notice is given that the resale,  pledge or  transfer  is being made in  reliance  on Rule 144A,  or (ii)
pursuant to another exemption from registration under the 1933 Act.

         The Buyer (if the Rule 144A Securities are not rated at least "BBB-" or its equivalent by Fitch, S&P or Moody's):

                  (a)      is not an employee benefit or other plan subject to the prohibited transaction provisions of the Employee
                  Retirement Income Security Act of 1974, as amended ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986,
                  as amended (a "Plan"), or any other person (including an investment manager, a named fiduciary or a trustee of any
                  Plan) acting, directly or indirectly, on behalf of or purchasing any Certificate with "plan assets" of any Plan
                  within the meaning of the Department of Labor ("DOL") regulation at 29 C.F.R. Section 2510.3-101, as modified by
                  Section 3(42) of ERISA; or

                  (b)    is an insurance company, the source of funds to be used by it to purchase the Certificates is an "insurance
                  company general account" (within the meaning of DOL Prohibited Transaction Class Exemption ("PTCE") 95-60), and the
                  purchase is being made in reliance upon the availability of the exemptive relief afforded under Sections I and III
                  of PTCE 95-60.

          This document may be executed in one or more counterparts and by the different parties hereto on separate counterparts,
each of which, when so executed, shall be deemed to be an original; such counterparts, together, shall constitute one and the same
document.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, each of the parties has executed this document as of the date set forth below.


_________________________________________                    _______________________________________________
Print Name of Seller                                         Print Name of Buyer
By:______________________________________                    By:____________________________________________
    Name:                                                        Name:
    Title:                                                       Title:
Taxpayer Identification                                      Taxpayer Identification:
No.______________________________________                    No:____________________________________________
Date:____________________________________                    Date:__________________________________________




--------------------------------------------------------------------------------




                                                            ANNEX 1 TO EXHIBIT F


                                       QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                                        [For Buyers Other Than Registered Investment Companies]

                  The undersigned hereby certifies as follows in connection with the Rule 144A Investment  Representation to which this
Certification is attached:

                                            As indicated below, the undersigned is the President, Chief Financial Officer, Senior
                           Vice President or other executive officer of the Buyer.

                                            In connection with purchases by the Buyer, the Buyer is a "qualified institutional buyer"
                           as that term is defined in Rule 144A under the Securities Act of 1933 ("Rule 144A") because (i) the Buyer
                           owned and/or invested on a discretionary basis $                                             in securities
                           (except for the excluded securities referred to below) as of the end of the Buyer's most recent fiscal year
                           (such amount being calculated in accordance with Rule 144A) and (ii) the Buyer satisfies the criteria in
                           the category marked below.

         Corporation, etc.  The Buyer is a corporation (other than a bank, savings and loan association or similar institution),
Massachusetts or similar business trust, partnership, or charitable organization described in Section 501(c)(3) of the Internal
Revenue Code.

         Bank.  The Buyer (a) is a national bank or banking institution organized under the laws of any State, territory or the
District of Columbia, the business of which is substantially confined to banking and is supervised by the State or territorial
banking commission or similar official or is a foreign bank or equivalent institution, and (b) has an audited net worth of at least
$25,000,000 as demonstrated in its latest annual financial statements, a copy of which is attached hereto.

         Savings and Loan.  The Buyer (a) is a savings and loan association, building and loan association, cooperative bank,
homestead association or similar institution, which is supervised and examined by a State or Federal authority having supervision
over any such institutions or is a foreign savings and loan association or equivalent institution and (b) has an audited net worth of
at least $25,000,000 as demonstrated in its latest annual financial statements.

         Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the Securities Exchange Act of 1934.

         Insurance Company.  The Buyer is an insurance company whose primary and predominant business activity is the writing of
insurance or the reinsuring of risks underwritten by insurance companies and which is subject to supervision by the insurance
commissioner or a similar official or agency of a State or territory or the District of Columbia.

         State or Local Plan.  The Buyer is a plan established and maintained by a State, its political subdivisions, or any agency
or instrumentality of the State or its political subdivisions, for the benefit of its employees.

         ERISA Plan.  The Buyer is an employee benefit plan within the meaning of Title I of the Employee Retirement Income Security
Act of 1974.

         Investment Adviser.   The Buyer is an investment adviser registered under the Investment Advisers Act of 1940.

         SBIC.  The Buyer is a Small Business Investment Company licensed by the U.S. Small Business Administration under Section
301(c) or (d) of the Small Business Investment Act of 1958.

         Business Development Company.  The Buyer is a business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.

         Trust Fund.  The Buyer is a trust fund whose trustee is a bank or trust company and whose participants are exclusively (a)
plans established and maintained by a State, its political subdivisions, or any agency or instrumentality of the State or its
political subdivisions, for the benefit of its employees, or (b) employee benefit plans within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, but is not a trust fund that includes as participants individual retirement accounts or H.R.
10 plans.

                                            The term "securities" as used herein does not include (i) securities of issuers that are
                           affiliated with the Buyer, (ii) securities that are part of an unsold allotment to or subscription by the
                           Buyer, if the Buyer is a dealer, (iii) bank deposit notes and certificates of deposit, (iv) loan
                           participations, (v) repurchase agreements, (vi) securities owned but subject to a repurchase agreement and
                           (vii) currency, interest rate and commodity swaps.

                                            For purposes of determining the aggregate amount of securities owned and/or invested on a
                           discretionary basis by the Buyer, the Buyer used the cost of such securities to the Buyer and did not
                           include any of the securities referred to in the preceding paragraph.  Further, in determining such
                           aggregate amount, the Buyer may have included securities owned by subsidiaries of the  Buyer,  but only if
                           such subsidiaries are consolidated with the Buyer in its financial statements prepared in accordance with
                           generally accepted accounting principles and if the investments of such subsidiaries are managed under the
                           Buyer's direction.  However, such securities were not included if the Buyer is a majority-owned,
                           consolidated subsidiary of another enterprise and the Buyer is not itself a reporting company under the
                           Securities Exchange Act of 1934.

                                            The Buyer acknowledges that it is familiar with Rule 144A and understands that the seller
                           to it and other parties related to the Certificates are relying and will continue to rely on the statements
                           made herein because one or more sales to the Buyer may be in reliance on Rule 144A.

____             ___            Will the Buyer be purchasing the Rule 144A
Yes              No             Securities only for the Buyer's own account?

                                            If the answer to the foregoing question is "no", the Buyer agrees that, in connection
                           with any purchase of securities sold to the Buyer for the account of a third party (including any separate
                           account) in reliance on Rule 144A, the Buyer will only purchase for the account of a third party that at
                           the time is a "qualified institutional buyer" within the meaning of Rule 144A.  In addition, the Buyer
                           agrees that the Buyer will not purchase securities for a third party unless the Buyer has obtained a
                           current representation letter from such third party or taken other appropriate steps contemplated by Rule
                           144A to conclude that such third party independently meets the definition of "qualified institutional
                           buyer" set forth in Rule 144A.

                                            The Buyer will notify each of the parties to which this certification is made of any
                           changes in the information and conclusions herein.  Until such notice is given, the Buyer's purchase of
                           Rule 144A Securities will constitute a reaffirmation of this certification as of the date of such purchase.



                                                     _____________________________________________________
                                                     Print Name of Buyer


                                                     By:__________________________________________________
                                                        Name:
                                                        Title:


                                                     Date:________________________________________________




--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT F-3


                                                 FORM OF TRANSFEROR REPRESENTATION LETTER



                                                                                                                       ________, 20_

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

MORTGAGE PASS-THROUGH CERTIFICATE SERIES 2007-3

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota 55479
Attention: Bear Stearns Alt-A Trust 2007-3


                  Re:      Mortgage Pass-Through Certificates, Series 2007-3

Ladies and Gentlemen:

                  In connection with the sale by               (the "Seller") to                      (the "Purchaser") of $           
Initial  Certificate  Principal  Balance of Mortgage  Pass-Through  Certificates,  Series 2007-3 (the  "Certificates")  pursuant to the
Pooling and Servicing  Agreement,  dated as of April 1, 2007 (the "Pooling and Servicing  Agreement"),  among Structured Asset Mortgage
Investments  II Inc. (the  "Company"),  EMC Mortgage  Corporation  ("EMC"),  Wells Fargo Bank,  N.A.,  as master  servicer (the "Master
Servicer"),  Federal National  Mortgage  Association,  as guarantor (the  "Guarantor") and Citibank,  N.A., as trustee (the "Trustee").
The Seller hereby certifies, represents and warrants to, and covenants with, the Company and the Trustee that:

                  Neither  the  Seller nor  anyone  acting on its behalf has (a)  offered,  pledged,  sold,  disposed  of or  otherwise
transferred  any  Certificate,  any interest in any  Certificate  or any other  similar  security to any person in any manner,  (b) has
solicited any offer to buy or to accept a pledge,  disposition or other transfer of any  Certificate,  any interest in any  Certificate
or any other  similar  security  from any  person in any  manner,  (c) has  otherwise  approached  or  negotiated  with  respect to any
Certificate,  any interest in any  Certificate  or any other similar  security with any person in any manner,  (d) has made any general
solicitation  by means of  general  advertising  or in any other  manner,  or (e) has taken  any other  action,  that (as to any of (a)
through (e) above) would  constitute a  distribution  of the  Certificates  under the  Securities  Act of 1933 (the "Act"),  that would
render the  disposition  of any  Certificate  a violation of Section 5 of the Act or any state  securities  law, or that would  require
registration  or  qualification  pursuant  thereto.  The Seller will not act, in any manner set forth in the  foregoing  sentence  with
respect to any Certificate.  The Seller has not and will not sell or otherwise  transfer any of the Certificates,  except in compliance
with the provisions of the Pooling and Servicing Agreement.


                                                     Very truly yours,

                                                      _____________________________________________________
                                                     (Seller)



                                                     By:___________________________________________________
                                                     Name:_________________________________________________
                                                     Title:________________________________________________




--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT G-1


                                                   FORM OF TREASURY BANK CUSTODIAL AGREEMENT


                  THIS CUSTODIAL  AGREEMENT (AS AMENDED AND  SUPPLEMENTED  FROM TIME TO TIME, THE  "AGREEMENT"),  DATED AS OF APRIL 30,
2007, BY AND AMONG CITIBANK,  N.A., AS TRUSTEE  (INCLUDING ITS SUCCESSORS UNDER THE POOLING AND SERVICING  AGREEMENT DEFINED BELOW, THE
"TRUSTEE"),  STRUCTURED ASSET MORTGAGE  INVESTMENTS II INC., AS DEPOSITOR  (TOGETHER WITH ANY SUCCESSOR IN INTEREST,  THE "DEPOSITOR"),
WELLS FARGO BANK, NATIONAL  ASSOCIATION,  AS MASTER SERVICER AND SECURITIES  ADMINISTRATOR  (TOGETHER WITH ANY SUCCESSOR IN INTEREST OR
SUCCESSOR UNDER THE POOLING AND SERVICING  AGREEMENT  REFERRED TO BELOW, THE "MASTER  SERVICER" OR THE "SECURITIES  ADMINISTRATOR,"  AS
APPLICABLE)  AND TREASURY  BANK, A DIVISION OF  COUNTRYWIDE  BANK,  FSB, AS CUSTODIAN  (TOGETHER  WITH ANY SUCCESSOR IN INTEREST OR ANY
SUCCESSOR APPOINTED HEREUNDER, THE "CUSTODIAN").

                                                           WITNESSETH THAT:

                  WHEREAS, the Depositor, the Master Servicer, the Securities  Administrator,  the Trustee and EMC Mortgage Corporation
(the  "Seller")  have  entered  into a Pooling and  Servicing  Agreement,  dated as of April 1, 2007,  relating to the issuance of Bear
Stearns ALT-A Trust,  Mortgage  Pass-Through  Certificates,  Series 2007-3 (as in effect on the date of this  agreement,  the "Original
Pooling and Servicing Agreement," and as amended and supplemented from time to time, the "Pooling and Servicing Agreement"); and

                  WHEREAS,  the Custodian has agreed to act as agent for the Trustee for the purposes of receiving and holding  certain
documents and other  instruments  relating to the mortgage  loans (herein  referred to as the  "Mortgage  Loans")  listed on Schedule I
hereto (the "Mortgage Loan Schedule")  delivered by (i) the Depositor or the Master Servicer under the Pooling and Servicing  Agreement
and (ii) the Servicers under their respective  Servicing  Agreements,  all upon the terms and conditions and subject to the limitations
hereinafter set forth;

                  NOW, THEREFORE,  in consideration of the premises and the mutual covenants and agreements  hereinafter set forth, the
Trustee, the Depositor, the Master Servicer, the Securities Administrator and the Custodian hereby agree as follows:

                                                               ARTICLE I.
                                                              DEFINITIONS

                  Capitalized  terms used in this  Agreement  and not defined  herein shall have the meanings  assigned in the Original
Pooling and Servicing Agreement, unless otherwise required by the context herein.

                                                              ARTICLE II.
                                                     CUSTODY OF MORTGAGE DOCUMENTS

                  Section 2.1.      Custodian to Act as Agent:  Acceptance of Mortgage  Files.  The  Custodian,  as the duly  appointed
agent of the Trustee for these purposes,  acknowledges  (subject to any exceptions  noted in the Initial  Certification  referred to in
Section 2.3(a))  receipt of the Mortgage Files relating to the Mortgage Loans attached hereto (the "Mortgage  Files") and declares that
it holds and will hold such  Mortgage  Files as agent for the  Trustee,  in trust,  for the use and  benefit of all  present and future
Certificateholders.

                  Section 2.2.      Recordation  of  Assignments.  If any Mortgage File relating to the Mortgage  Loans includes one or
more  assignments  of Mortgage to the Trustee in a state which is  specifically  excluded from the Opinion of Counsel  delivered by the
Seller to the Trustee and the Custodian  pursuant to the provisions of Section 2.01 of the Pooling and Servicing  Agreement,  each such
assignment shall be delivered,  at the direction of the Depositor (in written or electronic  format), by the Custodian to the Depositor
for the purpose of recording it in the appropriate  public office for real property  records,  and the Depositor,  at no expense to the
Custodian,  shall  promptly cause to be recorded in the  appropriate  public office for real property  records each such  assignment of
Mortgage and, upon receipt thereof from such public office, shall return each such assignment of Mortgage to the Custodian.

                  Section 2.3.      Review of Mortgage Files.

                  (a)      On or prior to the Closing  Date, in  accordance  with Section 2.02 of the Pooling and Servicing  Agreement,
the Custodian shall deliver to the Depositor,  the Master Servicer and the Trustee an Initial  Certification in the form annexed hereto
as Exhibit One evidencing receipt (subject to any exceptions noted therein) of a Mortgage File for each of the Mortgage Loans.

                  (b)      Within 90 days of the Closing Date (or, with respect to any  Substitute  Mortgage  Loans,  within 5 Business
Days after the receipt by the Trustee or the  Custodian  thereof),  the Custodian  agrees,  for the benefit of  Certificateholders,  to
review,  in accordance with the provisions of Section 2.02 of the Pooling and Servicing  Agreement,  each such document relating to the
Mortgage Loans,  and shall execute and deliver to the Depositor,  the Master Servicer and the Trustee an Interim  Certification  in the
form annexed  hereto as Exhibit Two to the effect that all such  documents  have been  executed  and  received and that such  documents
relate to the Mortgage  Loans  identified on the Mortgage Loan  Schedule,  except for any  exceptions  listed on Schedule A attached to
such  Interim  Certification.  The  Custodian  shall be under no duty or  obligation  to  inspect,  review or examine  said  documents,
instruments,  certificates  or other papers to determine that the same are genuine,  enforceable,  or appropriate  for the  represented
purpose or that they have actually been recorded or that they are other than what they purport to be on their face.

                  (c)      Not later than 180 days after the Closing Date (or, with respect to any Substitute  Mortgage Loans, within 5
Business Days after the receipt by the Trustee or the Custodian  thereof),  the Custodian  shall review the Mortgage  Files relating to
the Mortgage  Loans as provided in Section 2.02 of the Pooling and  Servicing  Agreement and execute and deliver to the Depositor , the
Master Servicer and the Trustee a Final  Certification  in the form annexed hereto as Exhibit Three evidencing the completeness of such
Mortgage Files.

                  (d)      In reviewing the Mortgage  Files  relating to the Mortgage  Loans as provided  herein and in the Pooling and
Servicing  Agreement,  the  Custodian  shall make no  representation  as to and shall not be  responsible  to verify (i) the  validity,
legality,  enforceability,  due  authorization,  recordability,  sufficiency  or  genuineness  of any of the documents  included in any
Mortgage File or (ii) the collectibility, insurability, effectiveness or suitability of any of the documents in any Mortgage File.

                  Upon receipt of written request from the Depositor,  Master  Servicer or the Trustee,  the Custodian shall as soon as
practicable  supply the  requesting  party with a list of all of the documents  missing from the Mortgage  Loans then  contained in the
Mortgage Files.

                  Section 2.4.      Notification of Breaches of  Representations  and Warranties.  Upon discovery by the Custodian of a
breach of any  representation  or warranty made by the Depositor as set forth in the Pooling and Servicing  Agreement with respect to a
Mortgage Loan relating to a Mortgage File, the Custodian shall give prompt written notice to the Depositor,  the Master  Servicer,  the
applicable Servicer and the Trustee.

                  Section 2.5.      Custodian to Cooperate:  Release of Mortgage Files.  Upon receipt of written notice from the Master
Servicer  or the  Trustee  that the Seller has  repurchased  a Mortgage  Loan  pursuant  to  Article II of the  Pooling  and  Servicing
Agreement,  and that the  Repurchase  Price  therefor has been  deposited in the  Distribution  Account,  and a Request for Release (as
defined below), the Custodian agrees to promptly release to the Seller the related Mortgage File.

                  Upon the Custodian's receipt of a request for release (a "Request for Release")  substantially in the form of Exhibit
D-1 to the  Pooling  and  Servicing  Agreement  signed by an officer of the related  Servicer  involved  in, or  responsible  for,  the
administration  and servicing of the Mortgage Loans whose name appears on a list of servicing  officers furnished by such Servicer upon
request,  as such list may from time to time be amended (each, a "Servicing  Officer")  stating that it has received payment in full of
a Mortgage Loan or that payment in full will be escrowed in a manner  customary  for such  purposes,  the Custodian  agrees to promptly
release to such  Servicer the related  Mortgage  File.  The  Depositor  shall deliver to the  Custodian,  and the  Custodian  agrees to
accept,  the Mortgage Note and other  documents  constituting  the Mortgage File with respect to any Substitute  Mortgage  Loan,  which
documents the Custodian will review to the extent provided in Article II of the Pooling and Servicing Agreement.

                  From time to time as is  appropriate  for the servicing or  foreclosure  of any Mortgage  Loan,  including,  for this
purpose,  collection  under any Primary  Mortgage  Insurance  Policy,  the related Servicer shall (or if the related Servicer does not,
then the Master Servicer may) deliver to the Custodian a Request for Release signed by a Servicing  Officer  requesting that possession
of all of the related  Mortgage  File be released  to such  Servicer  and  certifying  as to the reason for such  release and that such
release  will not  invalidate  any  insurance  coverage  provided in respect of the related  Mortgage  Loan under any of the  Insurance
Policies.  Upon receipt of the foregoing,  the Custodian shall deliver such Mortgage File to the related  Servicer.  All Mortgage Files
so  released  to the  related  Servicer  shall be held by it in trust for the Trustee for the use and benefit of all present and future
Certificateholders.  The related  Servicer  shall cause each  Mortgage  File or any document  therein so released to be returned to the
Custodian  when the need  therefor  by such  Servicer no longer  exists,  unless (i) such  Mortgage  Loan has been  liquidated  and the
Liquidation  Proceeds relating to the related Mortgage Loan have been deposited in the Distribution  Account or (ii) such Mortgage File
or such document has been delivered to an attorney,  or to a public  trustee or other public  official as required by law, for purposes
of initiating or pursuing legal action or other  proceedings for the foreclosure of the related  Mortgaged  Property either  judicially
or  non-judicially,  and the related Servicer has delivered to the Custodian a certificate of a Servicing Officer  certifying as to the
name and  address of the Person to which such  Mortgage  File or such  document  was  delivered  and the  purpose or  purposes  of such
delivery.

                  At any time that a Servicer or the Master  Servicer is  required to deliver to the  Custodian a Request for  Release,
such  Servicer or the Master  Servicer  shall  deliver two copies of the Request for Release if delivered in hard copy or such Servicer
or the Master  Servicer may furnish such Request for Release  electronically  to the  Custodian,  in which event the Servicing  Officer
transmitting  the same shall be deemed to have  signed  such  Request  for  Release.  In  connection  with any Request for Release of a
Mortgage File because of a repurchase of a Mortgage Loan,  the  assignment of mortgage and the related  Mortgage Note shall be returned
to the related Servicer or the Master Servicer,  as applicable,  for execution and  endorsement,  respectively,  pursuant to a power of
attorney  from the Trustee and for  delivery to the Seller.  If the related  Servicer or the Master  Servicer  does not have a power of
attorney from the Trustee to execute the  applicable  assignment  and to endorse the related  Mortgage  Note,  such Request for Release
shall be accompanied by an assignment of mortgage,  without  recourse,  executed by the Trustee to the Seller and the related  Mortgage
Note shall be endorsed  without  recourse  by the  Trustee  (if not in blank) and be  returned  to the  related  Servicer or the Master
Servicer, as applicable,  for delivery to the Seller; provided,  however, that in the case of a Mortgage Loan that is registered on the
MERS® System,  no assignment of mortgage or endorsement of the Mortgage Note by the Trustee,  or by the related  Servicer or the Master
Servicer  pursuant  to a power of  attorney  from the  Trustee,  shall be  required.  In  connection  with any Request for Release of a
Mortgage  File because of the payment in full of a Mortgage  Loan and if the related  Servicer or the Master  Servicer  does not have a
power of attorney from the Trustee to execute the  applicable  certificate  of  satisfaction  or similar  instrument,  such Request for
Release  shall be  accompanied  by a certificate  of  satisfaction  or other  similar  instrument to be executed by or on behalf of the
Trustee and returned to the related Servicer or the Master Servicer, as applicable.

                  Section 2.6.      Assumption  Agreements.  In the event that any  assumption  agreement,  substitution  of  liability
agreement or sale of servicing  agreement is entered  into with respect to any Mortgage  Loan subject to this  Agreement in  accordance
with the terms and  provisions of the Pooling and  Servicing  Agreement,  the Master  Servicer,  to the extent  provided in the related
Servicing  Agreement,  shall cause the  related  Servicer to notify the  Custodian  that such  assumption  agreement,  substitution  of
liability  agreement or sale of servicing  agreement has been completed by forwarding to the Custodian the original of such  assumption
agreement,  substitution of liability agreement or sale of servicing agreement,  which shall be added to the related Mortgage File and,
for all  purposes,  shall be  considered  a part of such  Mortgage  File to the same  extent as all  other  documents  and  instruments
constituting parts thereof.

                                                             ARTICLE III.
                                                       CONCERNING THE CUSTODIAN

                  Section 3.1.      Custodian  as  Bailee  and Agent of the  Trustee.  With  respect  to each  Mortgage  Note and other
documents  constituting  each  Mortgage  File relating to the Mortgage  Loans which are  delivered to the  Custodian,  the Custodian is
exclusively  the bailee and agent of the Trustee and has no  instructions to hold any Mortgage Note or Mortgage File for the benefit of
any person  other than the  Trustee  and the  Certificateholders  and  undertakes  to perform  such  duties and only such duties as are
specifically  set forth in this  Agreement.  Except upon  compliance  with the provisions of Section 2.5 of this Agreement with respect
to any Mortgage  Loan, no Mortgage Note,  Mortgage or Mortgage File shall be delivered by the Custodian to the  Depositor,  the Seller,
any Servicer or the Master Servicer or otherwise released from the possession of the Custodian.

                  Section 3.2.      [Reserved.]

                  Section 3.3.      Custodian May Own  Certificates.  The Custodian in its  individual or any other capacity may become
the owner or pledgee of Certificates with the same rights it would have if it were not Custodian.

                  Section 3.4.      Custodian's  Fees and Expenses.  The Depositor  covenants and agrees to cause the Seller to pay the
Custodian from time to time, and the Custodian shall be entitled to,  reasonable  compensation  for all services  rendered by it in the
exercise  and  performance  of any of the powers and duties  hereunder  of the  Custodian  pursuant to a letter  agreement  between the
Custodian and the Seller.  In addition,  the Seller will pay or reimburse the Custodian upon its request for all  reasonable  expenses,
disbursements  and advances  incurred or made by the Custodian in accordance  with any of the provisions of this  Agreement  (including
the reasonable  compensation and the expenses and disbursements of its counsel and of all persons not regularly in its employ),  except
any such expense,  disbursement  or advance as may arise from its  negligence or bad faith,  or to the extent that such cost or expense
is indemnified by the Depositor pursuant to the Pooling and Servicing Agreement.

                  Section 3.5.      Custodian May Resign;  Trustee May Remove Custodian.  The Custodian may resign from the obligations
and duties  hereby  imposed upon it as such  obligations  and duties  relate to its acting as Custodian  of the  Mortgage  Loans.  Upon
receiving  such notice of  resignation,  the Trustee  shall  either take custody of the  Mortgage  Files itself and give prompt  notice
thereof to the Depositor,  the Master Servicer,  the Servicers and the Custodian,  or promptly appoint a successor Custodian by written
instrument,  in duplicate,  one copy of which  instrument  shall be delivered to the resigning  Custodian and one copy to the successor
Custodian.  If the Trustee shall not have taken custody of the Mortgage Files and no successor  Custodian  shall have been so appointed
and have accepted  appointment within 30 days after the giving of such notice of resignation,  the resigning Custodian may petition any
court of competent jurisdiction for the appointment of a successor Custodian.

                  The  Trustee  may remove the  Custodian  at any time with the  consent of the Master  Servicer.  In such  event,  the
Trustee shall  appoint,  or petition a court of competent  jurisdiction  to appoint,  a successor  Custodian  hereunder.  Any successor
Custodian  shall be a depository  institution  subject to supervision or  examination by federal or state  authority,  shall be able to
satisfy the other requirements contained in Section 3.7 and shall be unaffiliated with any Servicer or the Depositor.

                  Any  resignation  or removal of the  Custodian  and  appointment  of a  successor  Custodian  pursuant  to any of the
provisions of this Section 3.5 shall become  effective upon  acceptance of appointment  by the successor  Custodian.  The Trustee shall
give prompt notice to the Depositor and the Master  Servicer of the  appointment  of any successor  Custodian.  No successor  Custodian
shall be appointed by the Trustee without the prior approval of the Depositor and the Master Servicer.

                  Section 3.6.      Merger or  Consolidation  of  Custodian.  Any  Person  into  which the  Custodian  may be merged or
converted or with which it may be  consolidated,  or any Person  resulting from any merger,  conversion or  consolidation  to which the
Custodian  shall be a party,  or any Person  succeeding  to the business of the  Custodian,  shall be the  successor  of the  Custodian
hereunder  (provided  such Person shall  satisfy the  requirements  set forth in Section  3.7),  without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding.

                  Section 3.7.      Representations  of the Custodian.  The Custodian hereby  represents,  and any successor  Custodian
hereunder shall represent,  that it is a depository  institution subject to supervision or examination by a federal or state authority,
has a combined capital and surplus of at least  $15,000,000 and is qualified to do business in the  jurisdictions in which it will hold
any Mortgage File.

                  Section 3.8.      Duties and Obligations of the Custodian.

                  (a)      The  Custodian  shall be under no duty or  obligation  to inspect,  review or examine the Mortgage  Files to
determine that the contents thereof are appropriate for the represented  purpose or that they have been actually  recorded or that they
are other than what they purport to be on their face.

                  (b)      The Custodian shall not be responsible or liable for, and makes no  representation  or warranty with respect
to, the validity, adequacy or perfection or any lien upon or security interest in the Mortgage Files.

                  (c)      Any other provision of this Agreement to the contrary  notwithstanding,  the Custodian shall have no notice,
and shall not be bound by any of the terms and  conditions  of any other  document or agreement  executed or  delivered  in  connection
with, or intended to control any part of, the  transactions  anticipated by or referred to in this Agreement  unless the Custodian is a
signatory party to that document or agreement.

                  (d)      The Custodian may rely on and shall be protected in acting in good faith upon any  certificate,  instrument,
opinion,  notice, magnetic tape, letter, telegram or other document, or any security,  delivered to it and in good faith believed by it
to be  genuine  and to have been  signed  by the  proper  party or  parties;  but in the case of any loan  document  or other  request,
instruction,  document or certificate  which by any provision  hereof is  specifically  required to be furnished to the Custodian,  the
Custodian  shall be under a duty to examine the same to determine  whether or not it conforms prima facie to the  requirements  of this
Custodial Agreement.

                  (e)      The  Custodian  shall not be liable for any error of judgment,  or for any act done or step taken or omitted
by it,  in good  faith,  or for any  mistake  of fact or law,  or for  anything  that it may do or  refrain  from  doing in  connection
therewith, except in the case of its negligent performance or omission.

                  (f)      The Custodian  shall have no  obligation to verify the receipt of any such  documents the existence of which
was not made known to the Custodian by the Mortgage Files.

                  (g)      The Custodian shall not be responsible for delays or failures in performance  resulting from acts beyond its
control. Such acts shall include, but not be limited to, acts of God, strikes,  lockouts,  riots, acts of war or terrorism,  epidemics,
nationalization,  expropriation, currency restrictions,  governmental regulations superimposed after the fact, fire, communication line
failures, power failures, earthquakes or other disasters.

                                                              ARTICLE IV.
                                                     COMPLIANCE WITH REGULATION AB

                  SECTION 4.1.      INTENT OF THE PARTIES;  REASONABLENESS.  THE PARTIES HERETO  ACKNOWLEDGE AND AGREE THAT THE PURPOSE
OF THIS ARTICLE IV IS TO  FACILITATE  COMPLIANCE  BY THE  DEPOSITOR,  THE MASTER  SERVICER AND THE  SECURITIES  ADMINISTRATOR  WITH THE
PROVISIONS  OF  REGULATION  AB AND RELATED  RULES AND  REGULATIONS  OF THE  COMMISSION.  THE  DEPOSITOR,  THE MASTER  SERVICER  AND THE
SECURITIES  ADMINISTRATOR  SHALL NOT EXERCISE ITS RIGHT TO REQUEST DELIVERY OF INFORMATION OR OTHER  PERFORMANCE UNDER THESE PROVISIONS
OTHER THAN IN GOOD  FAITH,  OR FOR  PURPOSES  OTHER  THAN  COMPLIANCE  WITH THE  SECURITIES  ACT,  THE  EXCHANGE  ACT AND THE RULES AND
REGULATIONS  OF THE  COMMISSION  UNDER  THE  SECURITIES  ACT  AND THE  EXCHANGE  ACT.  EACH OF THE  PARTIES  HERETO  ACKNOWLEDGES  THAT
INTERPRETATIONS  OF THE  REQUIREMENTS  OF  REGULATION AB MAY CHANGE OVER TIME,  WHETHER DUE TO  INTERPRETIVE  GUIDANCE  PROVIDED BY THE
COMMISSION OR ITS STAFF, CONSENSUS AMONG PARTICIPANTS IN THE MORTGAGE-BACKED  SECURITIES MARKETS, ADVICE OF COUNSEL, OR OTHERWISE,  AND
THE CUSTODIAN  AGREES TO COMPLY WITH REQUESTS MADE BY THE  DEPOSITOR,  THE MASTER  SERVICER AND THE  SECURITIES  ADMINISTRATOR  IN GOOD
FAITH FOR DELIVERY OF  INFORMATION  UNDER THESE  PROVISIONS  ON THE BASIS OF EVOLVING  INTERPRETATIONS  OF  REGULATION AB TO THE EXTENT
REASONABLY  PRACTICABLE,  UNLESS OTHERWISE ADVISED IN WRITING BY COUNSEL.  THE CUSTODIAN SHALL COOPERATE REASONABLY WITH THE DEPOSITOR,
THE MASTER  SERVICER AND THE  SECURITIES  ADMINISTRATOR  TO DELIVER TO THE DEPOSITOR AND THE MASTER  SERVICER  (INCLUDING  ANY OF THEIR
RESPECTIVE ASSIGNEES OR DESIGNEES),  ANY AND ALL DISCLOSURE,  STATEMENTS,  REPORTS,  CERTIFICATIONS,  RECORDS AND ANY OTHER INFORMATION
NECESSARY IN THE  REASONABLE,  GOOD FAITH  DETERMINATION  OF THE DEPOSITOR,  THE MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  TO
PERMIT THE DEPOSITOR, THE MASTER SERVICER AND THE SECURITIES ADMINISTRATOR TO COMPLY WITH THE PROVISIONS OF REGULATION AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (a)      The Custodian  hereby  represents and warrants that the information  with respect to the Custodian set forth
in the Prospectus Supplement under the caption "Description of the Certificates-The  Custodians" (the "Custodian  Disclosure") does not
contain any untrue  statement of a material fact or omit to state a material  fact required to be stated  therein or necessary in order
to make the statements therein, in the light of the circumstances under which they were made, not misleading.

                  (b)      The Custodian  shall be deemed to represent to the Depositor as of the date hereof and on each date on which
information is provided to the Depositor  under Section 4.3 that,  except as disclosed in writing to the Depositor  prior to such date:
(i) there are no  aspects  of its  financial  condition  that could have a  material  adverse  effect on the  performance  by it of its
Custodian  obligations  under this  Agreement;  (ii) there are no material legal or  governmental  proceedings  pending (or known to be
contemplated)  against it that would affect or interfere with the  performance  of its  obligations  hereunder;  and (iii) there are no
affiliations,  relationships  or transactions  relating to the Custodian with respect to the Depositor or any sponsor,  issuing entity,
servicer (other than Countrywide Home Loan Servicing LP), trustee,  originator,  significant  obligor,  enhancement or support provider
or other material transaction party (as such terms are used in Regulation AB) relating to the securitization  transaction  contemplated
by the Pooling and Servicing  Agreement,  as  identified  by the Depositor to the Custodian in writing as of the Closing Date (each,  a
"Transaction  Party") that would affect or interfere with the  performance of its  obligations  hereunder and have not been  previously
disclosed to the Depositor and the Trustee.

                  (c)      If so requested by the Depositor on any date  following the Closing Date, the Custodian  shall,  within five
Business Days  following  such request,  confirm in writing the accuracy of the  representations  and warranties set forth in paragraph
(1) of this  section  or,  if any such  representation  and  warranty  is not  accurate  as of the date of such  confirmation,  provide
reasonably  adequate  disclosure of the pertinent facts, in writing, to the requesting party. Any such request from the Depositor shall
not be given more than once each calendar quarter,  unless the Depositor shall have a reasonable basis for a determination  that any of
the representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information  to Be  Provided  by the  Custodian.  For so long as the  Certificates  are
outstanding,  for the purpose of satisfying the Depositor's  reporting  obligation  under the Exchange Act with respect to any class of
Certificates,  the Custodian  shall (a) notify the Depositor,  the Securities  Administrator  and the Master Servicer in writing of any
material  litigation  or  governmental  proceedings  pending  against  the  Custodian  (including  any  such  proceedings  known  to be
contemplated  by the  governmental  authorities)  that would be  material  to  Certificateholders,  and (b)  provide to the  Depositor,
Securities  Administrator  and the Master Servicer a written  description of such  proceedings.  Any notices and descriptions  required
under this Section 4.3 shall be given no later than five Business  Days prior to the  Determination  Date  following the month in which
the Custodian has knowledge of the occurrence of the relevant  event.  As of the date the Depositor,  the Securities  Administrator  or
Master  Servicer  files  each  Report on Form 10-D or Form 10-K with  respect  to the  Certificates,  the  Custodian  will be deemed to
represent  that any  information  previously  provided  under this  Section  4.3, if any, is  materially  correct and does not have any
material omissions unless the Custodian has provided an update to such information.

                  Section 4.4.      Report on  Assessment of Compliance  and  Attestation.  On or before March 15 of each calendar year
in which a Form 10-K is required to be filed with respect to the Trust, the Custodian shall:

                  (a)      deliver to the  Depositor,  the  Master  Servicer  and the  Securities  Administrator  a report (in form and
substance reasonably  satisfactory to the Depositor)  regarding the Custodian's  assessment of compliance with the Applicable Servicing
Criteria as set forth in Exhibit Four during the  immediately  preceding  calendar  year, as required  under Rules 13a-18 and 15d-18 of
the Exchange Act and Item 1122 of  Regulation  AB. Such report shall be addressed to the  Depositor  and the  Securities  Administrator
and signed by an authorized  officer of the Custodian,  and shall address each of the Servicing  Criteria  specified on a certification
substantially in the form of Exhibit Four hereto; and

                  (b)      deliver to the Depositor,  the Master  Servicer and the Securities  Administrator,  a report of a registered
public accounting firm reasonably  acceptable to the Master Servicer,  the Depositor and the Securities  Administrator that attests to,
and  reports  on, the  assessment  of  compliance  made by the  Custodian  and  delivered  pursuant to the  preceding  paragraph.  Such
attestation shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the Exchange Act.

                  Section 4.5.      Indemnification; Remedies.

                  (a)      The Custodian  shall  indemnify the Depositor,  each affiliate of the Depositor,  the Master  Servicer,  the
Securities  Administrator  and each broker dealer acting as underwriter,  placement agent or initial  purchaser of the  Certificates or
each Person who  controls any of such parties  (within the meaning of Section 15 of the  Securities  Act and Section 20 of the Exchange
Act); and the respective present and former directors,  officers,  employees and agents of each of the foregoing (each, an "Indemnified
Party"),  and shall hold each of them harmless from and against any losses,  damages,  penalties,  fines,  forfeitures,  legal fees and
expenses and related  costs,  judgments,  and any other costs,  fees and expenses that any of them may sustain  arising out of or based
upon:

                           (i)      (A) any untrue  statement of a material fact  contained or alleged to be contained in the Custodian
         Disclosure  and any  information,  report,  certification,  accountants'  attestation  or other  material  provided under this
         Article IV by or on behalf of the  Custodian  (collectively,  the  "Custodian  Information"),  or (B) the  omission or alleged
         omission  to state in the  Custodian  Information  a material  fact  required  to be stated in the  Custodian  Information  or
         necessary  in order to make the  statements  therein,  in the light of the  circumstances  under  which  they were  made,  not
         misleading; or

                           (ii)     any  failure by the  Custodian  to deliver any  information,  report,  certification,  accountants'
         attestation or other material when and as required under this Article IV; or

                           (iii)    the  negligence,  bad faith or  willful  misconduct  of the  Custodian  in the  performance  of its
         obligations under this Article IV.

                  (b)      In the case of any failure of performance  described in clause (ii) of Section  4.5(a),  the Custodian shall
promptly  reimburse the Depositor,  the  Securities  Administrator  and the Master  Servicer for all costs  reasonably  incurred by the
Depositor and the Master Servicer,  respectively,  in order to obtain the information,  report,  certification,  accountants' letter or
other material not delivered as required by the Custodian.

                  (c)      In no event  shall the  Custodian  or its  directors,  officers  and  employees  be liable for any  special,
indirect or consequential  damages from any action taken or omitted to be taken by it or them hereunder or in connection  herewith even
if advised of the possibility of such damages.

         If the  indemnification  provided for herein is unavailable or insufficient to hold harmless any Indemnified  Party,  then the
Custodian agrees that it shall contribute to the amount paid or payable by such  Indemnified  Party as a result of any claims,  losses,
damages or liabilities  incurred by such  Indemnified  Party in such proportion as is appropriate to reflect the relative fault of such
Indemnified  Party on the one hand and the  Custodian  on the  other.  This  indemnification  shall  survive  the  termination  of this
Agreement or the termination of the Custodian.

                                                              ARTICLE V.
                                                       MISCELLANEOUS PROVISIONS

                  Section 5.1.      Notices. All notices,  requests,  consents and demands and other communications required under this
Agreement or pursuant to any other instrument or document  delivered  hereunder shall be in writing and, unless otherwise  specifically
provided,  may be delivered  personally,  by telegram or telex, or by registered or certified  mail,  postage  prepaid,  return receipt
requested,  at the addresses  specified on the signature  page hereof (unless  changed by the particular  party whose address is stated
herein by similar notice in writing), in which case the notice will be deemed delivered when received.

                  Section 5.2.      Amendments.  No  modification  or amendment of or  supplement to this  Agreement  shall be valid or
effective  unless the same is in writing and signed by all parties  hereto,  and neither the  Depositor,  the Master  Servicer  nor the
Trustee  shall enter into any  amendment  hereof  except as permitted by the Pooling and  Servicing  Agreement.  The Trustee shall give
prompt notice to the Custodian of any  amendment or  supplement to the Pooling and Servicing  Agreement and furnish the Custodian  with
written copies thereof.

                  Section 5.3.      GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW
YORK AND SHALL BE CONSTRUED  AND  ENFORCED IN  ACCORDANCE  WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT  REFERENCE TO
ITS CONFLICT OF LAWS RULES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH SHALL APPLY HERETO).

                  Section 5.4.      Recordation of Agreement.  To the extent  permitted by applicable law, this Agreement is subject to
recordation  in all  appropriate  public offices for real property  records in all the counties or other  comparable  jurisdictions  in
which any or all of the properties  subject to the Mortgages are situated,  and in any other  appropriate  public  recording  office or
elsewhere,  such  recordation  to be effected by the  Depositor and at the Trust's  expense on direction by the Trustee,  but only upon
direction  accompanied by an Opinion of Counsel reasonably  satisfactory to the Depositor to the effect that the failure to effect such
recordation is likely to materially and adversely affect the interests of the Certificateholders.

                  For the purpose of facilitating  the  recordation of this Agreement as herein  provided and for other purposes,  this
Agreement may be executed  simultaneously in any number of counterparts,  each of which counterparts shall be deemed to be an original,
and such counterparts shall constitute but one and the same instrument.

                  Section 5.5.      Severability of Provisions.  If any one or more of the covenants,  agreements,  provisions or terms
of this Agreement  shall be for any reason  whatsoever  held invalid,  then such  covenants,  agreements,  provisions or terms shall be
deemed  severable  from the  remaining  covenants,  agreements,  provisions  or terms of this  Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Agreement or of the Certificates or the rights of the holders thereof.

                                                       [Signature page follows]




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.


Address:                                                     CITIBANK, N.A.,
                                                             as Trustee
388 Greenwich Street, 14th Floor
New York, New York 10013
Attention: Structured Finance Agency & Trust BSALTA 2007-3
Telecopy:  (212) 816-5527                                    By:___________________________________
                                                             Name:
                                                             Title:

Address:                                                     STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue
New York, New York  10179
                                                             By:___________________________________
                                                             Name:
                                                             Title:


Address:                                                     WELLS FARGO BANK,
                                                             NATIONAL ASSOCIATION, as Master Servicer and as
9062 Old Annapolis Road                                      Securities Administrator
Columbia, Maryland  21045


                                                             By:___________________________________
                                                             Name:
                                                             Title:

Address:                                                     TREASURY BANK, A DIVISION OF COUNTRYWIDE BANK, FSB, as
                                                             Custodian
4100 E. Los Angeles Avenue
Simi Valley, California 93063
Attention: Teresita Que
Telephone: (805) 577-6028                                    By:___________________________________
Facsimile:  (805) 577-6069                                   Name:
                                                             Title:




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           )ss:
COUNTY OF NEW YORK         )

                  On  the  30th  day  of  April  2007  before  me,  a  notary  public  in  and  for  said  State,  personally  appeared
_____________________,  known to me to be an  _____________________  of Citibank,  N.A., a national banking association organized under
the laws of the United States of America,  that executed the within  instrument,  and also known to me to be the person who executed it
on behalf of said national  banking  association and  acknowledged  to me that such national  banking  association  executed the within
instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                     ____________________________
                                                     Notary Public
[SEAL]




--------------------------------------------------------------------------------




STATE OF MARYLAND         )
                          ) ss:
COUNTY OF HOWARD          )

                  On the 30th day of April 2007 before me, a notary public in and for said State,  personally appeared  ______________,
known to me to be a ______________of  Wells Fargo Bank, National  Association,  a national banking association that executed the within
instrument,  and also known to me to be the person who executed it on behalf of said national banking association,  and acknowledged to
me that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                     ____________________________
                                                     Notary Public
[SEAL]




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           )ss:
COUNTY OF NEW YORK         )

                  On the 30th day of April 2007 before me, a notary public in and for said State,  personally  appeared  _____________,
known to me to be a  __________________  of Structured Asset Mortgage  Investments II Inc., one of the  corporations  that executed the
within  instrument,  and also known to me to be the person who executed it on behalf of said  corporation,  and acknowledged to me that
such corporation executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                     ____________________________
                                                     Notary Public
[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF CALIFORNIA        )
                           ) ss:
COUNTY OF ___________      )

                  On the 30th day of April 2007 before me, a notary public in and for said State,  personally appeared  ______________,
known to me to be a  __________________  of Treasury Bank, a division of Countrywide  Bank, FSB, one of the corporations  that executed
the within  instrument,  and also known to me to be the person who executed it on behalf of said  corporation,  and  acknowledged to me
that such corporation executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                     ____________________________
                                                     Notary Public
[Notarial Seal]




--------------------------------------------------------------------------------




                                                              SCHEDULE 1

                                                            Mortgage Loans

                                                        [Provided upon Request]




--------------------------------------------------------------------------------




                                                               EXHIBIT ONE

                                                FORM OF CUSTODIAN INITIAL CERTIFICATION

                                                                            April 30, 2007

Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York 10013
Attn:  Structured Finance-Agency & Trust, BSALTA 2007-3

Structured Asset Mortgage Investments II Inc.
383 Park Avenue
New York, New York 10179

Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland  21045

Attention: Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2007-3

         Re:      Custodial  Agreement,  dated as of April 30, 2007, by and among  Citibank,  N.A.,  Structured  Asset
                  Mortgage  Investments II Inc., Wells Fargo Bank, National  Association and Treasury Bank, a division
                  of Countrywide Bank, FSB relating to Bear Stearns ALT-A Trust, Mortgage  Pass-Through  Certificates,
                  Series 2007-3

Ladies and Gentlemen:

                  In  accordance  with  Section 2.3 of the  above-captioned  Custodial  Agreement,  and subject to Section  2.02 of the
Pooling and Servicing Agreement, the undersigned,  as Custodian,  hereby certifies that it has received a Mortgage File (which contains
an original  Mortgage  Note or lost note  affidavit)  to the extent  required in Section  2.01 of the Pooling and  Servicing  Agreement
(other than with respect to clause  (b)(v)  thereof,  for which no review has been made) with respect to each  Mortgage  Loan listed in
the Mortgage Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized words and phrases used herein shall have the respective  meanings assigned to them in the above-captioned
Custodial Agreement.

                                                     TREASURY BANK, A DIVISION OF
                                                     COUNTRYWIDE BANK, FSB



                                                     By:______________________________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                                        SCHEDULE A TO EXHIBIT ONE

                                                              Exceptions




--------------------------------------------------------------------------------




                                                              EXHIBIT TWO

                                                FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                            _________ ___, 200__

Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York 10013
Attn:  Structured Finance-Agency & Trust, BSALTA 2007-3

Structured Asset Mortgage Investments II Inc.
383 Park Avenue
New York, New York 10179

Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland  21045

Attention: Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2007-3


         Re:      Custodial  Agreement,  dated as of April 30, 2007, by and among  Citibank,  N.A.,  Structured  Asset
                  Mortgage  Investments II Inc., Wells Fargo Bank, National  Association and Treasury Bank, a division
                  of Countrywide Bank, FSB relating to Bear Stearns ALT-A Trust, Mortgage  Pass-Through  Certificates,
                  Series 2007-3

Ladies and Gentlemen:
                  In accordance with Section 2.3 of the above-captioned  Custodial  Agreement,  the undersigned,  as Custodian,  hereby
certifies that it has received a Mortgage File to the extent required  pursuant to Section 2.01 of the Pooling and Servicing  Agreement
(other than with respect to clause  (b)(v)  thereof,  for which no review has been made) with respect to each  Mortgage  Loan listed in
the Mortgage  Loan  Schedule,  and it has  reviewed the Mortgage  File and the Mortgage  Loan  Schedule and has  determined  that:  all
required  documents  have been executed and received and that such documents  related to the Mortgage Loans  identified on the Mortgage
Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized words and phrases used herein shall have the respective  meanings assigned to them in the above-captioned
Custodial Agreement.

                                                     TREASURY BANK, A DIVISION OF
                                                     COUNTRYWIDE BANK, FSB



                                                     By:__________________________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                                        SCHEDULE A TO EXHIBIT TWO

                                                              Exceptions




--------------------------------------------------------------------------------




                                                            EXHIBIT THREE

                                                 FORM OF CUSTODIAN FINAL CERTIFICATION

                                                                            __________ ____, 200__

Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York 10013
Attn:  Structured Finance-Agency & Trust, BSALTA 2007-3

Structured Asset Mortgage Investments II Inc.
383 Park Avenue
New York, New York 10179

Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland  21045

Attention: Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2007-3


         Re:      Custodial  Agreement,  dated as of April 30, 2007, by and among  Citibank,  N.A.,  Structured  Asset
                  Mortgage  Investments II Inc., Wells Fargo Bank, National  Association and Treasury Bank, a division
                  of Countrywide Bank, FSB relating to Bear Stearns ALT-A Trust, Mortgage  Pass-Through  Certificates,
                  Series 2007-3

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial  Agreement,  the undersigned,  as Custodian,  hereby
certifies that it has received a Mortgage File to the extent required  pursuant to Section 2.01 of the Pooling and Servicing  Agreement
(other than with respect to clause  (b)(v)  thereof,  for which no review has been made) with respect to each  Mortgage  Loan listed in
the Mortgage Loan Schedule,  and it has reviewed the Mortgage File and the Mortgage Loan Schedule and has  determined  that an original
of each  document  related  thereto  required to be recorded  has been  returned  from the related  recording  office with  evidence of
recording  thereon,  or a certified copy has been obtained from the related recording office,  with any exceptions listed in Schedule A
attached hereto.

                  Capitalized words and phrases used herein shall have the respective  meanings assigned to them in the above-captioned
Custodial Agreement.

                                                     TREASURY BANK, A DIVISION OF
                                                     COUNTRYWIDE BANK, FSB


                                                     By:      __________________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                                      SCHEDULE A TO EXHIBIT THREE

                                                              Exceptions




--------------------------------------------------------------------------------




                                                             EXHIBIT FOUR

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by the Custodian shall address,  at a minimum,  the criteria  identified as below
as "Applicable Servicing Criteria";

_____________________________________________________________________________________________________________
                                                                                            Applicable
                                 Servicing Criteria                                     Servicing Criteria
_____________________________________________________________________________________________________________
      Reference                                   Criteria
_____________________________________________________________________________________________________________
                                      General Servicing Considerations
_____________________________________________________________________________________________________________
                        Policies and procedures are instituted to monitor any
                        performance or other triggers and events of default in
1122(d)(1)(i)           accordance with the transaction agreements
_____________________________________________________________________________________________________________
                        If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor
1122(d)(1)(ii)          the third party's performance and compliance with such
                        servicing activities
_____________________________________________________________________________________________________________
                        Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)         back-up servicer for the pool assets are maintained.
_____________________________________________________________________________________________________________
                        A fidelity bond and errors and omissions policy is in effect
                        on the party participating in the servicing function
                        throughout the reporting period in the amount of coverage
1122(d)(1)(iv)          required by and otherwise in accordance with the terms of
                        the transaction agreements.
_____________________________________________________________________________________________________________

                                     Cash Collection and Administration
_____________________________________________________________________________________________________________
                        Payments on pool assets are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts
                        no more than two business days following receipt and
1122(d)(2)(i)           identification, or such other number of days specified in
                        the transaction agreements.
_____________________________________________________________________________________________________________
                        Disbursements made via wire transfer on behalf of an obligor
1122(d)(2)(ii)          or to an investor are made only by authorized personnel.
_____________________________________________________________________________________________________________
                        Advances of funds or guarantees regarding collections, cash
                        flows or distributions, and any interest or other fees
                        charged for such advances are made, reviewed and approved as
1122(d)(2)(iii)         specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        The related accounts for the transaction, such as cash
                        reserve accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
1122(d)(2)(iv)          respect to commingling of cash) as set forth in the
                        transaction agreements.
_____________________________________________________________________________________________________________
                        Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction
                        agreements.  For purposes of this criterion, "federally
                        insured depository institutions" with respect to a foreign
                        financial institution means a foreign financial institution
1122(d)(2)(v)           that meets the requirements of Rule 13k-1(b)(1) of the
                        Securities Exchange Act.
_____________________________________________________________________________________________________________
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent
                        unauthorized access.
_____________________________________________________________________________________________________________
                        Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including
                        custodial accounts and related bank clearing accounts. These
                        reconciliations are (A) mathematically accurate; (B)
                        prepared within 30 calendar days after the bank statement
                        cutoff date, or such other number of days specified in the
                        transaction agreements; (C) reviewed and approved by someone
                        other than the person who prepared the reconciliations; and
                        (D) contain explanations for reconciling items, These
1122(d)(2)(vii)         reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
_____________________________________________________________________________________________________________
                                     Investor Remittances and Reporting
_____________________________________________________________________________________________________________
                        Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the
                        transaction agreements and applicable Commission
                        requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the
                        transaction agreements, (B) provide information calculated
                        in accordance with the terms specified in the transaction
                        agreements; (C) are filed with the Commission as required by
                        its rules and regulations; and (D) agree with investors; or
1122(d)(3)(i)           the trustee's records as to the total unpaid principal
                        balance and number of pool assets serviced by the servicer.
_____________________________________________________________________________________________________________
                        Amounts due to investors are allocated and remitted in
                        accordance with timeframes, distribution priority and other
1122(d)(3)(ii)          terms set forth in the transaction agreements.
_____________________________________________________________________________________________________________
                        Disbursements made to an investor are posted within two
                        business days to the servicer's investor records, or such
1122(d)(3)(iii)         other number of days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Amounts remitted to investors per the investor reports agree
                        with cancelled checks, or other form of payment, or
1122(d)(3)(iv)          custodial bank statements.
_____________________________________________________________________________________________________________
                                          Pool Asset Administration
_____________________________________________________________________________________________________________
                        Collateral or security on pool assets is maintained as                   X
1122(d)(4)(i)           required by the transaction agreements or related asset pool
                        documents.
_____________________________________________________________________________________________________________
                        Pool assets and related documents are safeguarded as                     X
1122(d)(4)(ii)          required by the transaction agreements.
_____________________________________________________________________________________________________________
                        Any additions, removals or substitutions to the asset pool
                        are made, reviewed and approved in accordance with any
1122(d)(4)(iii)         conditions or requirements in the transaction agreements
_____________________________________________________________________________________________________________
                        Payments on pool assets, including any payoffs, made in
                        accordance with the related pool asset documents are posted
                        to the servicer's obligor records maintained no more than
                        two business days after receipt, or such other number of
                        days specified in the transaction agreements, and allocated
1122(d)(4)(iv)          to principal, interest or other items (e.g., escrow) in
                        accordance with the related pool asset documents.
_____________________________________________________________________________________________________________
                        The servicer's records regarding the pool assets agree with
1122(d)(4)(v)           the servicer's records with respect to an obligor's unpaid
                        principal balance.
_____________________________________________________________________________________________________________
                        Changes with respect to the terms or status of an obligor's
                        pool asset (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance
1122(d)(4)(vi)          with the transaction agreements and related pool asset
                        documents.
_____________________________________________________________________________________________________________
                        Loss mitigation of recovery actions (e.g., forbearance
                        plans, modifications and deed in lieu of foreclosure,
                        foreclosures and repossessions, as applicable) are
                        initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)         timeframes or other requirements established by the
                        transaction documents.
_____________________________________________________________________________________________________________
                        Records documenting collection efforts are maintained during
                        the period a pool asset is delinquent in accordance with the
                        transaction agreements., Such records are maintained in at
                        least a monthly basis, or such other period specified in the
                        transaction agreements, and describe the entity's activities
                        in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases
1122(d)(4)(viii)        where delinquency is deemed temporary (e.g., illness or
                        unemployment).
_____________________________________________________________________________________________________________
                        Adjustments to interest rates or rates of return for pool
1122(d)(4)(ix)          assets with  variable rates are computed based on the
                        related pool asset documents.
_____________________________________________________________________________________________________________
                        Regarding any funds held in trust for an obligor (such as
                        escrow accounts); (A) such funds are analyzed, in accordance
                        with the obligor's pool asset documents, on at least an
                        annual basis, or such other period specified in the
                        transaction agreements; (B) interest on such funds is paid,
                        or credited, to obligors in accordance with applicable pool
                        asset documents and state laws; and (C) such funds are
                        returned to the obligor within 3- calendar days of full
1122(d)(4)(x)           repayment of the related pool asset, or such other number of
                        days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Payments made on behalf of an obligor (such as tax ore
                        insurance payments) are made on or before the related
                        penalty or expiration dates, as indicated on the appropriate
                        bills or notices for such payments, provided that such
                        support has been received by the service at least 30
1122(d)(4)(xi)          calendar days prior to these dates, or such other number of
                        days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Any late payment penalties in connection with any payment to
                        be made on behalf of an obligor are paid from the servicer's
                        funds and not charged to the obligor, unless the late
1122(d)(4)(xii)         payment was due to the obligor's error or omission.
_____________________________________________________________________________________________________________
1122(d)(4)(xiii)        Disbursements made on behalf of an obligor are posted within
                        two business days to the obligor's records maintained by the
                        servicer, or such other number of days specified in the
                        transaction agreements.
_____________________________________________________________________________________________________________
1122(d)(4)(xiv)         Delinquencies, charge-offs and uncollectible funds are
                        recognized and recorded in accordance with the transaction
                        agreements.
_____________________________________________________________________________________________________________
1122(d)(4)(xv)          Any external enhancement or other support, identified in
                        item 1114(a)(1) through (3) or item 1115 of Regulation AB,
                        is maintained as set forth in the transaction agreements.
_____________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT G-2

                                                FORM OF WELLS FARGO CUSTODIAL AGREEMENT


                  THIS CUSTODIAL  AGREEMENT (as amended and supplemented from time to time, the Agreement,  dated as of April 30, 2007,
by and among  CITIBANK,  N.A., as trustee  (including  its successors  under the Pooling and Servicing  Agreement  defined  below,  the
"Trustee"),  STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as company (together with any successor in interest, the "Company"),  WELLS
FARGO BANK,  NATIONAL  ASSOCIATION,  as master  servicer  and  securities  administrator  (together  with any  successor in interest or
successor under the Pooling and Servicing  Agreement  referred to below, the "Master  Servicer" or the "Securities  Administrator,"  as
applicable)  and WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  as custodian  (together  with any  successor  in interest or any  successor
appointed hereunder, the "Custodian").

                                                           WITNESSETH THAT:

                  WHEREAS,  the Company,  EMC,  the Master  Servicer,  the  Securities  Administrator,  the Federal  National  Mortgage
Association,  as guarantor (the "Guarantor") and the Trustee have entered into a Pooling and Servicing Agreement,  dated as of April 1,
2007,  relating to the issuance of Bear Stearns ALT-A Trust,  Mortgage  Pass-Through  Certificates,  Series 2007-3 (as in effect on the
date of this  agreement,  the "Original  Pooling and  Servicing  Agreement,"  and as amended and  supplemented  from time to time,  the
"Pooling and Servicing Agreement"); and

                  WHEREAS,  the  Custodian  has agreed to act as agent for the Trustee,  on behalf of the  Certificateholders,  for the
purposes of receiving and holding certain  documents and other  instruments  relating to the mortgage loans (herein  referred to as the
"Mortgage  Loans") listed on Schedule I attached hereto (the "Mortgage Loan Schedule")  delivered by the Company or the Master Servicer
under the Pooling and  Servicing  Agreement and the  Servicers  under their  respective  Servicing  Agreements,  all upon the terms and
conditions and subject to the limitations hereinafter set forth;

                  NOW, THEREFORE,  in consideration of the premises and the mutual covenants and agreements  hereinafter set forth, the
Trustee, the Company, the Master Servicer and the Custodian hereby agree as follows:

                                                              ARTICLE I.
                                                              DEFINITIONS

                  Capitalized  terms used in this  Agreement  and not defined  herein shall have the meanings  assigned in the Original
Pooling and Servicing Agreement, unless otherwise required by the context herein.

                                                              ARTICLE II.
                                                     CUSTODY OF MORTGAGE DOCUMENTS

                  Section 2.1.      Custodian to Act as Agent:  Acceptance of Mortgage  Files.  The  Custodian,  as the duly  appointed
agent of the Trustee for these purposes,  acknowledges  (subject to any exceptions  noted in the Initial  Certification  referred to in
Section  2.3(a)) receipt of the Mortgage Files relating to the Mortgage Loans  identified on the schedule  attached hereto and declares
that it holds and will hold such Mortgage Files as agent for the Trustee,  in trust,  for the use and benefit of all present and future
Certificateholders.

                  Section 2.2.      Recordation  of  Assignments.  If any Mortgage File relating to the Mortgage  Loans includes one or
more  assignments  of Mortgage to the Trustee in a state which is  specifically  excluded from the Opinion of Counsel  delivered by the
Seller to the Trustee (with a copy to the Custodian and the  Guarantor)  pursuant to the  provisions of Section 2.01 of the Pooling and
Servicing  Agreement,  each such assignment shall be delivered,  by the Custodian to the Company for the purpose of recording it in the
appropriate  public office for real property  records,  and the Company,  at no expense to the  Custodian,  shall  promptly cause to be
recorded in the  appropriate  public office for real property  records each such  assignment of Mortgage and, upon receipt thereof from
such public office, shall return each such assignment of Mortgage to the Custodian.

                  Section 2.3.      Review of Mortgage Files.

                  (1)      On or prior to the Closing  Date, in  accordance  with Section 2.02 of the Pooling and Servicing  Agreement,
the Custodian shall deliver to the Company,  the Guarantor,  the Master Servicer and the Trustee an Initial  Certification  in the form
annexed  hereto as Exhibit  One  evidencing  receipt  (subject to any  exceptions  noted  therein)  of a Mortgage  File for each of the
Mortgage Loans.

                  (2)      Within 90 days of the Closing Date (or, with respect to any  Substitute  Mortgage  Loans,  within 5 Business
Days after the receipt by the Trustee or the  Custodian  thereof),  the Custodian  agrees,  for the benefit of  Certificateholders,  to
review,  in accordance with the provisions of Section 2.02 of the Pooling and Servicing  Agreement,  each such document relating to the
Mortgage Loans, and shall deliver to the Company,  the Guarantor,  the Master Servicer and the Trustee an Interim  Certification in the
form annexed  hereto as Exhibit Two to the effect that all such  documents  have been  executed  and  received and that such  documents
relate to the Mortgage  Loans,  except for any exceptions  listed on Schedule A attached to such Interim  Certification.  The Custodian
shall be under no duty or  obligation  to inspect,  review or examine  said  documents,  instruments,  certificates  or other papers to
determine that the same are genuine,  enforceable,  or appropriate for the represented purpose or that they have actually been recorded
or that they are other than what they purport to be on their face.

                  (3)      Not later than 180 days after the Closing Date (or, with respect to any Substitute  Mortgage Loans, within 5
Business Days after the receipt by the Trustee or the Custodian  thereof),  the Custodian  shall review the Mortgage  Files relating to
the Mortgage Loans as provided in Section 2.02 of the Pooling and Servicing  Agreement and deliver to the Company,  the Guarantor,  the
Master Servicer and the Trustee a Final  Certification  in the form annexed hereto as Exhibit Three evidencing the completeness of such
Mortgage Files.

                  (4)      In reviewing the Mortgage  Files  relating to the Mortgage  Loans as provided  herein and in the Pooling and
Servicing  Agreement,  the  Custodian  shall make no  representation  as to and shall not be  responsible  to verify (i) the  validity,
legality,  enforceability,  due  authorization,  recordability,  sufficiency  or  genuineness  of any of the documents  included in any
Mortgage File or (ii) the collectibility, insurability, effectiveness or suitability of any of the documents in any Mortgage File.

         Upon receipt of written  request from EMC, the Company,  the  Guarantor,  the Master  Servicer or the Trustee,  the  Custodian
shall as soon as  practicable  supply the requesting  party with a list of all of the documents  relating to the Mortgage Loans missing
from  the Mortgage Files.

         The  Custodian  shall provide  access to the records and  documentation  in possession of the Custodian  regarding the related
Mortgage Loans and REO Property and the servicing  thereof to the  Guarantor,  such access being  afforded only upon  reasonable  prior
written request and during normal business hours at the office of the Custodian;  provided,  however,  that, unless otherwise  required
by law, the  Custodian  shall not be required to provide  access to such  records and  documentation  if the  provision  thereof  would
violate the legal right to privacy of any Mortgagor.

                  Section 2.4.      Notification of Breaches of  Representations  and Warranties.  Upon discovery by the Custodian of a
breach of any  representation  or warranty  made by the Company as set forth in the Pooling and Servicing  Agreement  with respect to a
Mortgage Loan relating to a Mortgage File, the Custodian  shall give prompt  written notice to the Company,  the Guarantor,  the Master
Servicer, the related Servicer and the Trustee.

                  Section 2.5.      Custodian to Cooperate:  Release of Mortgage Files.  Upon receipt of written notice from the Master
Servicer or Trustee that EMC (the  "Mortgage  Loan  Seller") has  repurchased a Mortgage Loan pursuant to Article II of the Pooling and
Servicing  Agreement,  and that the purchase  price  therefore  has been  deposited in the Master  Servicer  Collection  Account or the
Distribution Account, then the Custodian agrees to promptly release to the Mortgage Loan Seller the related Mortgage File.

                  Upon the Custodian's receipt of a request for release (a "Request for Release")  substantially in the form of Exhibit
D to the Pooling and Servicing  Agreement  signed by a Servicing  Officer of the related  Servicer stating that it has received payment
in full of a Mortgage Loan or that payment in full will be escrowed in a manner  customary  for such  purposes,  the  Custodian  agrees
promptly to release to the related  Servicer the related  Mortgage  File.  The Company shall deliver to the Custodian and the Custodian
agrees to accept the Mortgage Note and other documents constituting the Mortgage File with respect to any Substitute Mortgage Loan.

                  From time to time as is  appropriate  for the servicing or  foreclosure  of any Mortgage  Loan,  including,  for this
purpose,  collection under any Primary  Mortgage  Insurance  Policy,  the related Servicer shall deliver to the Custodian a Request for
Release  signed by a  Servicing  Officer  requesting  that  possession  of a Mortgage  File be released  to the  related  Servicer  and
certifying as to the reason for such release and that such release will not  invalidate any insurance  coverage  provided in respect of
the Mortgage Loan under any of the Insurance  Policies.  Upon receipt of the foregoing,  the Custodian  shall deliver the Mortgage File
to the related  Servicer.  All Mortgage Files so released to the related  Servicer shall be held by it in trust for the Trustee for the
use and benefit of all present and future  Certificateholders.  The related  Servicer  shall cause each  Mortgage  File or any document
therein so released to be returned to the Custodian  when the need therefore by the related  Servicer no longer exists,  unless (i) the
Mortgage  Loan has been  liquidated  and the  Liquidation  Proceeds  relating to the  Mortgage  Loan have been  deposited in the Master
Servicer  Collection Account or the Distribution  Account or (ii) the Mortgage File or such document has been delivered to an attorney,
or to a public  trustee or other  public  official as required by law,  for purposes of  initiating  or pursuing  legal action or other
proceedings for the foreclosure of the Mortgaged Property either judicially or  non-judicially,  and the related Servicer has delivered
to the Custodian a certificate of a Servicing  Officer  certifying as to the name and address of the Person to which such Mortgage File
or such document was delivered and the purpose or purposes of such delivery.

                  At any time that a Servicer  is  required  to deliver to the  Custodian  a Request  for  Release,  EMC or the related
Servicer  shall  deliver two copies of the Request for Release if  delivered  in hard copy or EMC or the related  Servicer  may furnish
such Request for Release  electronically to the Custodian,  in which event the Servicing Officer  transmitting the same shall be deemed
to have signed the Request for Release.  In  connection  with any Request for Release of a Mortgage  File because of a repurchase  of a
Mortgage  Loan,  such Request for Release shall be  accompanied  by an  assignment of mortgage,  without  recourse,  representation  or
warranty  from  the  Trustee  to the  Mortgage  Loan  Seller  and the  related  Mortgage  Note  shall  be  endorsed  without  recourse,
representation  or warranty by the Trustee  (unless such Mortgage Note was a MERS Loan and not endorsed to the Trustee) and be returned
to the  Mortgage  Loan  Seller.  In  connection  with any Request for  Release of a Mortgage  File  because of the payment in full of a
Mortgage  Loan,  such Request for Release shall be  accompanied  by a certificate  of  satisfaction  or other similar  instrument to be
executed by or on behalf of the Trustee and returned to EMC or the related Servicer.

                  Section 2.6.      Assumption  Agreements.  In the event that any  assumption  agreement,  substitution  of  liability
agreement or sale of servicing  agreement is entered  into with respect to any Mortgage  Loan subject to this  Agreement in  accordance
with the terms and  provisions of the Pooling and  Servicing  Agreement,  the Master  Servicer,  to the extent  provided in the related
Servicing  Agreement,  shall cause the related  Servicer to notify the Custodian and the Guarantor that such assumption or substitution
agreement  has been  completed by forwarding  to the  Custodian  and the  Guarantor  the original of such  assumption  or  substitution
agreement,  which shall be added to the related  Mortgage File and, for all purposes,  shall be considered a part of such Mortgage File
to the same extent as all other documents and instruments constituting parts thereof.

                                                             ARTICLE III.
                                                       CONCERNING THE CUSTODIAN

                  Section 3.1.      Custodian as Bailee and Agent of the  Trustee.  With respect to each  Mortgage  Note,  Mortgage and
other documents  constituting each Mortgage File relating to the Mortgage Loans which are delivered to the Custodian,  the Custodian is
exclusively  the bailee and agent of the Trustee and has no  instructions  to hold any Mortgage Note or Mortgage for the benefit of any
person other than the Trustee,  holds such  documents for the benefit of  Certificateholders  and undertakes to perform such duties and
only such duties as are  specifically  set forth in this  Agreement.  Except upon compliance with the provisions of Section 2.5 of this
Agreement  with respect to any Mortgage  Loan, no Mortgage  Note,  Mortgage or Mortgage File shall be delivered by the Custodian to the
Company, the Servicers or the Master Servicer or otherwise released from the possession of the Custodian.

                  Section 3.2.      Reserved.

                  Section 3.3.      Custodian May Own  Certificates.  The Custodian in its  individual or any other capacity may become
the owner or pledgee of Certificates with the same rights it would have if it were not Custodian.

                  Section 3.4.      Custodian's  Fees and Expenses.  The Master  Servicer  covenants and agrees to pay to the Custodian
from time to time, and the Custodian  shall be entitled to,  reasonable  compensation  for all services  rendered by it in the exercise
and  performance of any of the powers and duties  hereunder of the Custodian  pursuant to an agreement  between the Master Servicer and
the Custodian,  and the Custodian will be entitled to be paid or reimbursed by the Trust upon its request for all reasonable  expenses,
disbursements  and advances  incurred or made by the Custodian in accordance  with any of the provisions of this  Agreement  (including
the reasonable  compensation and the expenses and disbursements of its counsel and of all persons not regularly in its employ),  except
any such expense,  disbursement  or advance as may arise from its negligence or bad faith or to the extent that such cost or expense is
indemnified by the Company pursuant to the Pooling and Servicing Agreement.

                  Section 3.5.      Custodian May Resign;  Trustee May Remove Custodian.  The Custodian may resign from the obligations
and duties  hereby  imposed upon it as such  obligations  and duties  relate to its acting as Custodian  of the  Mortgage  Loans.  Upon
receiving  such notice of  resignation,  the Trustee  shall either take custody of the  Mortgage  Files itself and give prompt  written
notice thereof to the Company, the Guarantor,  the Master Servicer and the Custodian,  or promptly appoint a successor Custodian,  with
the consent of the Guarantor,  by written  instrument,  in duplicate,  one copy of which instrument shall be delivered to the resigning
Custodian and one copy to the successor  Custodian.  If the Trustee shall not have taken custody of the Mortgage Files and no successor
Custodian  shall have been so appointed and have accepted  appointment  within 30 days after the giving of such notice of  resignation,
the resigning Custodian may petition any court of competent jurisdiction for the appointment of a successor Custodian.

                  The Trustee may remove the Custodian at any time with the consent of the Master  Servicer and the Guarantor.  In such
event,  the Trustee  shall  appoint with the consent of the  Guarantor,  or petition a court of competent  jurisdiction  to appoint,  a
successor  Custodian  hereunder.  Any successor  Custodian shall be a depository  institution  subject to supervision or examination by
federal or state authority,  shall be able to satisfy the other  requirements  contained in Section 3.7 and shall be unaffiliated  with
the Servicer or the Company.

                  Any  resignation  or removal of the  Custodian  and  appointment  of a  successor  Custodian  pursuant  to any of the
provisions of this Section 3.5 shall become  effective upon  acceptance of appointment  by the successor  Custodian.  The Trustee shall
give prompt notice to the Company and the Master Servicer of the appointment of any successor  Custodian.  No successor Custodian shall
be appointed by the Trustee without the prior approval of the Company, the Guarantor and the Master Servicer.

                  Section 3.6.      Merger or  Consolidation  of  Custodian.  Any  Person  into  which the  Custodian  may be merged or
converted or with which it may be  consolidated,  or any Person  resulting from any merger,  conversion or  consolidation  to which the
Custodian  shall be a party,  or any Person  succeeding  to the business of the  Custodian,  shall be the  successor  of the  Custodian
hereunder,  without the execution or filing of any paper or any further act on the part of any of the parties  hereto,  anything herein
to the contrary  notwithstanding;  provided that such  successor is a depository  institution  subject to supervision or examination by
federal or state authority and is able to satisfy the other  requirements  contained in Section 3.7 and is unaffiliated with the Master
Servicer or the Company.

                  Section 3.7.      Representations  of  the  Custodian.  The  Custodian  hereby  represents  that  it is a  depository
institution  subject to  supervision or examination  by a federal or state  authority,  has a combined  capital and surplus of at least
$15,000,000 and is qualified to do business in the jurisdictions in which it will hold any Mortgage File.

                  Section 3.8.      Limitation  on  Liability.  Neither the Custodian  nor any of its  directors,  officers,  agents or
employees,  shall be liable for any action  taken or omitted to be taken by it or them  hereunder  or in  connection  herewith  in good
faith and reasonably  believed (which belief may be based upon the written opinion or advice of counsel  selected by it in the exercise
of reasonable  care) by it or them to be within the purview of this  Agreement,  except for its or their own  negligence,  lack of good
faith or willful  misconduct.  The  Custodian and any director,  officer,  employee or agent of the Custodian may rely in good faith on
any document of any kind prima facie properly  executed and submitted by any person with authority with respect to any related  matters
arising  hereunder.  In no event shall the Custodian or its directors,  officers,  agents and employees be held liable for any special,
indirect or  consequential  damages  resulting  from any action taken or omitted to be taken by it or them  hereunder or in  connection
herewith even if advised of the possibility of such damages.

                  Notwithstanding  anything herein to the contrary,  the Custodian  agrees to indemnify the Trust Fund, the Trustee and
each of  their  respective  employees,  representatives,  affiliates,  officers,  directors  and  agents  for any and all  liabilities,
obligations,  losses,  damages,  payments,  costs or expenses of any kind  whatsoever  that may be imposed on,  incurred by or asserted
against  the Trustee or Trust Fund or any such other  respective  Person,  due to any willful  misfeasance  or  negligent  or bad faith
performance or non-performance by the Custodian of its duties and responsibilities  under this Agreement;  provided,  however, that the
Custodian  shall not be liable to any of the  foregoing  Persons for any amount and any portion of any such amount  directly and solely
resulting from the willful  misfeasance,  bad faith or negligence of such person, and the Custodian's  reliance on written instructions
from the Trustee or the Master Servicer. The provisions of this Section 3.8 shall survive the termination of this Custodial Agreement.

                  The Custodian and its  directors,  officers,  employees and agents shall be entitled to  indemnification  and defense
from the Trust Fund for any loss,  liability or expense  incurred  (other than as a result of any willful  misfeasance  or negligent or
bad-faith  performance or  non-performance  on their part),  arising out of, or in connection with, the acceptance or administration of
the custodial  arrangement created hereunder,  including the costs and expenses of defending  themselves against any claim or liability
in connection with the exercise or performance of any of their powers or duties hereunder.

                                                              ARTICLE IV.
                                                     COMPLIANCE WITH REGULATION AB

                  Section 4.1.      Intent of the parties;  Reasonableness.  The parties hereto  acknowledge and agree that the purpose
of this Article IV is to facilitate  compliance by the Company,  Master Servicer and the Securities  Administrator  with the provisions
of Regulation AB and related rules and regulations of the  Commission.  The Company,  Master Servicer and the Securities  Administrator
shall not exercise its right to request delivery of information or other  performance  under these provisions other than in good faith,
or for purposes other than compliance  with the Securities Act, the Exchange Act and the rules and regulations of the Commission  under
the  Securities  Act and the Exchange  Act.  Each of the parties  hereto  acknowledges  that  interpretations  of the  requirements  of
Regulation AB may change over time,  whether due to  interpretive  guidance  provided by the Commission or its staff,  consensus  among
participants in the  mortgage-backed  securities markets,  advice of counsel, or otherwise,  and agrees to comply with requests made by
the Company,  Master Servicer and the Securities  Administrator in good faith for delivery of information under these provisions on the
basis of evolving  interpretations  of Regulation AB to the extent  reasonably  practicable.  The Custodian shall cooperate  reasonably
with the Company to deliver to the Company,  Master  Servicer,  the  Guarantor and  Securities  Administrator  (including  any of their
respective assignees or designees),  any and all disclosure,  statements,  reports,  certifications,  records and any other information
necessary in the  reasonable,  good faith  determination  of the Company,  Master Servicer and Securities  Administrator  to permit the
Company, Master Servicer and Securities Administrator to comply with the provisions of Regulation AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (1)      [Reserved].

                  (2)      The  Custodian  shall be deemed to  represent to the Company as of the date hereof and on each date on which
information  is provided to the Company under Section 4.3 that,  except as disclosed in writing to the Company prior to such date:  (i)
there are no aspects of its financial  condition that could have a material  adverse  effect on the  performance by it of its Custodian
obligations under this Agreement or any other  securitization  transaction as to which it is the custodian;  (ii) there are no material
legal  or  governmental  proceedings  pending  (or  known  to be  contemplated)  against  it;  and  (iii)  there  are no  affiliations,
relationships  or  transactions  relating to the  Custodian  with  respect to the Company or any  sponsor,  issuing  entity,  servicer,
trustee,  originator,  significant obligor, enhancement or support provider or other material transaction party (as such terms are used
in  Regulation  AB) relating to the  securitization  transaction  contemplated  by the Original  Pooling and  Servicing  Agreement,  as
identified by the Company to the Custodian in writing as of the Closing Date (each, a "Transaction Party").

                  (3)      If so requested by the Company on any date  following the Closing Date,  the  Custodian  shall,  within five
Business Days  following  such request,  confirm in writing the accuracy of the  representations  and warranties set forth in paragraph
(1) of this  section  or,  if any such  representation  and  warranty  is not  accurate  as of the date of such  confirmation,  provide
reasonably  adequate  disclosure of the pertinent facts, in writing,  to the requesting  party. Any such request from the Company shall
not be given more than once each calendar  quarter,  unless the Company shall have a reasonable  basis for a determination  that any of
the representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information  to Be  Provided  by the  Custodian.  For so long as the  Certificates  are
outstanding,  for the purpose of satisfying  the  Company's  reporting  obligation  under the Exchange Act with respect to any class of
Certificates,  the Custodian  shall (a) notify the Company and the Securities  Administrator  in writing of any material  litigation or
governmental  proceedings  pending against the Custodian that would be material to  Certificateholders,  and (b) provide to the Company
and the Securities  Administrator a written description of such proceedings.  Any notices and descriptions  required under this Section
4.3 shall be given no later than five  Business  Days prior to the  Determination  Date  following the month in which the Custodian has
knowledge of the occurrence of the relevant  event.  As of the date the Company or Securities  Administrator  files each Report on Form
10-D or Form 10-K with  respect  to the  Certificates,  the  Custodian  will be deemed to  represent  that any  information  previously
provided  under this Section 4.3, if any, is  materially  correct and does not have any material  omissions  unless the  Custodian  has
provided an update to such information.

                  Section 4.4.      Report on Assessment of Compliance  and  Attestation.  On or before March 15 of each calendar year,
the Custodian shall:

                  (1)      deliver to the Company,  the Master  Servicer,  the Guarantor and the Securities  Administrator a report (in
form and substance  reasonably  satisfactory  to the Company,  the Master  Servicer,  the Guarantor and the  Securities  Administrator)
regarding the Custodian's  assessment of compliance with the Servicing  Criteria  during the  immediately  preceding  calendar year, as
required  under Rules  13a-18 and 15d-18 of the  Exchange  Act and Item 1122 of  Regulation  AB. Such report  shall be addressed to the
Company,  the Master Servicer,  the Guarantor and the Securities  Administrator  and signed by an authorized  officer of the Custodian,
and shall address each of the Servicing Criteria specified on a certification substantially in the form of Exhibit Four hereto; and

                  (2)      deliver to the Master Servicer, the Company, the Guarantor and the Securities  Administrator,  a report of a
registered  public accounting firm reasonably  acceptable to the Master Servicer,  the Company and the Securities  Administrator,  that
attests to, and reports on, the  assessment of compliance  made by the  Custodian  and delivered  pursuant to the preceding  paragraph.
Such  attestation  shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the Exchange
Act.

                  Section 4.5.      Indemnification; Remedies.

                  (1)      The  Custodian  shall  indemnify  the  Company,  each  affiliate of the Company,  the Master  Servicer,  the
Securities  Administrator,  the Trustee and each broker  dealer  acting as  underwriter,  placement  agent or initial  purchaser of the
Certificates  or each Person who controls any of such parties  (within the meaning of Section 15 of the  Securities  Act and Section 20
of the Exchange Act); and the respective  present and former directors,  officers,  employees and agents of each of the foregoing,  and
shall hold each of them harmless  from and against any losses,  damages,  penalties,  fines,  forfeitures,  legal fees and expenses and
related costs, judgments, and any other costs, fees and expenses that any of them may sustain arising out of or based upon:

                  (i)      (A) any untrue  statement  of a material  fact  contained  or alleged to be  contained  in any  information,
report,  certification,  accountants'  attestation  or other  material  provided under this Article IV by or on behalf of the Custodian
(collectively,  the "Custodian Information"),  or (B) the omission or alleged omission to state in the Custodian Information a material
fact required to be stated in the  Custodian  Information  or necessary in order to make the  statements  therein,  in the light of the
circumstances under which they were made, not misleading; or

                  (ii)     any failure by the Custodian to deliver any information, report, certification,  accountants' attestation or
other material when and as required under this Article IV.

                  (2)      In the case of any failure of performance  described in clause (ii) of Section  4.5(1),  the Custodian shall
promptly reimburse the Company,  the Securities  Administrator and the Master Servicer for all costs reasonably incurred by the Company
in order to obtain the  information,  report,  certification,  accountants'  letter or other  material not delivered as required by the
Custodian.

                                                              ARTICLE V.
                                                       MISCELLANEOUS PROVISIONS

                  Section 5.1.      Notices. All notices,  requests,  consents and demands and other communications required under this
Agreement or pursuant to any other instrument or document  delivered  hereunder shall be in writing and, unless otherwise  specifically
provided,  may be delivered  personally,  by telegram or telex, or by registered or certified  mail,  postage  prepaid,  return receipt
requested,  at the addresses  specified on the signature  page hereof (unless  changed by the particular  party whose address is stated
herein by similar notice in writing), in which case the notice will be deemed delivered when received.

                  Section 5.2.      Amendments.  No  modification  or amendment of or  supplement to this  Agreement  shall be valid or
effective  unless the same is in  writing  and signed by all  parties  hereto,  and  neither  the  Company,  the Master  Servicer,  the
Securities  Administrator  nor the Trustee  shall enter into any  amendment  hereof  except as permitted  by the Pooling and  Servicing
Agreement.  The  Securities  Administrator  shall give prompt notice to the Custodian of any amendment or supplement to the Pooling and
Servicing Agreement and furnish the Custodian with written copies thereof.

                  Section 5.3.      GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW
YORK WITHOUT  REFERENCE TO ITS CONFLICTS OF LAW RULES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL  OBLIGATIONS LAW) AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                  Section 5.4.      Recordation of Agreement.  To the extent  permitted by applicable law, this Agreement is subject to
recordation  in all  appropriate  public offices for real property  records in all the counties or other  comparable  jurisdictions  in
which any or all of the properties  subject to the Mortgages are situated,  and in any other  appropriate  public  recording  office or
elsewhere,  such  recordation  to be effected by the Company and at the Trust's  expense,  but only upon  direction  accompanied  by an
Opinion of Counsel  reasonably  satisfactory to the Company and the Guarantor to the effect that the failure to effect such recordation
is likely to materially and adversely affect the interests of the Certificateholders.

                  For the purpose of facilitating  the  recordation of this Agreement as herein  provided and for other purposes,  this
Agreement may be executed  simultaneously in any number of counterparts,  each of which counterparts shall be deemed to be an original,
and such counterparts shall constitute but one and the same instrument.

                  Section 5.5.      Severability of Provisions.  If any one or more of the covenants,  agreements,  provisions or terms
of this Agreement  shall be for any reason  whatsoever  held invalid,  then such  covenants,  agreements,  provisions or terms shall be
deemed  severable  from the  remaining  covenants,  agreements,  provisions  or terms of this  Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Agreement or of the Certificates or the rights of the holders thereof.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.

Address:                                                    CITIBANK, N.A., as Trustee

388 Greenwich Street, 14th Floor
New York, New York 10013                                    By:_____________________________________________________
                                                            Name: John Hannon

Attention: Structured Finance Agency & Trust-BSALTA 2007-3  Title: Vice President
Telecopy: (212) 816-5527

Address:                                                    STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue                                          By:_____________________________________________________
New York, New York 10179                                    Name:    Baron Silverstein
                                                            Title: Senior Managing Director

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master
                                                            Servicer and Securities Administrator
9062 Old Annapolis
Columbia, Maryland 21045                                    By:______________________________________________________
Attention: BSALTA 2007-3                                    Name: Stacey M. Taylor
                                                            Title: Vice President

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

1015 10th Avenue                                            By:_______________________________________________________
Minneapolis, Minnesota 55414                                Name:  Leigh Taylor
Attention: BSALTA 2007-3                                    Title: Vice President
Telecopier: (612) 667-1068




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           )ss.:
COUNTY OF NEW YORK         )

                  On the   30th day of April, 2007, before me, a notary public in and for said State,  personally appeared John Hannon,
known to me to be a Vice President of CITIBANK,  N.A., a national  banking  association that executed the within  instrument,  and also
known to me to be the person who executed it on behalf of said association and  acknowledged to me that such  association  executed the
within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.


                                                                                    _____________________________
                                                                                            Notary Public

[SEAL]




--------------------------------------------------------------------------------




STATE OF MINNESOTA         )
                           )ss.:
COUNTY OF HENNEPIN         )

                  On the 30th day of April, 2007, before me, a notary public in and for said State,  personally  appeared Leigh Taylor,
known to me to be a Vice President of Wells Fargo Bank, National  Association,  a national banking association that executed the within
instrument,  and also known to me to be the person who executed it on behalf of said national banking association,  and acknowledged to
me that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                                                   ______________________________
                                                                                            Notary Public

[SEAL]




--------------------------------------------------------------------------------




STATE OF NEW YORK         )
                          )ss.:
COUNTY OF NEW YORK        )

                  On the 30th day of  April,  2007,  before  me, a notary  public  in and for said  State,  personally  appeared  Baron
Silverstein,  known to me to be a Senior Managing Director of Structured Asset Mortgage  Investments II Inc., one of the companies that
executed the within  instrument,  and also known to me to be the person who executed it on behalf of said company,  and acknowledged to
me that such company executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                                                   ______________________________
                                                                                            Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND          )
                           )ss.:
COUNTY OF HOWARD           )


                  On the 30th day of April, 2007, before me, a notary public in and for said State,  personally appeared Stacey Taylor,
known to me to be a Vice President of Wells Fargo Bank, National  Association,  a national banking association that executed the within
instrument,  and also known to me to be the person who executed it on behalf of said national banking association,  and acknowledged to
me that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                                                   ______________________________
                                                                                            Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




                                                               SCHEDULE I

                                                        MORTGAGE LOAN SCHEDULE



                                                        [Provided Upon Request]




--------------------------------------------------------------------------------




                                                              EXHIBIT ONE

                                                FORM OF CUSTODIAN INITIAL CERTIFICATION


                                                                       __, 20__



CITIBANK, N.A.                                          Structured Asset Mortgage
388 Greenwich Street, 14th Floor                        Investments II Inc.
New York, New York 10013                                383 Madison Avenue
Attn:  Structured Finance Agency & Trust-BSALTA 2007-3  New York, New York 10179
Wells Fargo Bank, National Association                  Fannie Mae, Special Products Group,
9062 Old Annapolis                                      Mail Stop 5H-5W-03
Columbia, Maryland 21045                                13150 Worldgate Drive
Attention: BSALTA 2007-3                                Herndon, Virginia 20170
                                                        Attention: Director

Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2007-3

                  Re:      Custodial Agreement,  dated as of April 30, 2007, by and among CITIBANK,  N.A., Structured
                           Asset Mortgage  Investments II Inc. and Wells Fargo Bank, National Association relating to
                           Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2007-3

Ladies and Gentlemen:

                  In  accordance  with  Section 2.3 of the  above-captioned  Custodial  Agreement,  and subject to Section  2.02 of the
Pooling and Servicing Agreement, the undersigned,  as Custodian,  hereby certifies that it has received a Mortgage File (which contains
an original  Mortgage Note or lost note affidavit) to the extent  required in Section 2.01 of the Pooling and Servicing  Agreement with
respect to each Mortgage Loan listed in the Mortgage Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized words and phrases used herein shall have the respective  meanings assigned to them in the above-captioned
Custodial Agreement.



                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                     By:__________________________________________
                                                        Name:
                                                        Title:




--------------------------------------------------------------------------------




                                                              EXHIBIT TWO

                                                FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                       _________, 20__



CITIBANK, N.A.                                          Structured Asset Mortgage
388 Greenwich Street, 14th Floor                        Investments II Inc.
New York, New York 10013                                383 Madison Avenue
Attn:  Structured Finance Agency & Trust-BSALTA 2007-3  New York, New York 10179
Wells Fargo Bank, National Association                  Fannie Mae, Special Products Group,
9062 Old Annapolis                                      Mail Stop 5H-5W-03
Columbia, Maryland 21045                                13150 Worldgate Drive
Attention: BSALTA 2007-3                                Herndon, Virginia 20170
                                                        Attention: Director

Attention:  Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2007-3

                  Re:   Custodial  Agreement,  dated as of April 30, 2007, by and among  CITIBANK,  N.A.,  Structured
                        Asset Mortgage  Investments II Inc. and Wells Fargo Bank,  National  Association  relating to
                        Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2007-3

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial  Agreement,  the undersigned,  as Custodian,  hereby
certifies that it has received a Mortgage File to the extent required  pursuant to Section 2.01 of the Pooling and Servicing  Agreement
with respect to each Mortgage Loan listed in the Mortgage  Loan  Schedule,  and it has reviewed the Mortgage File and the Mortgage Loan
Schedule and has  determined  that:  all required  documents  have been  executed and received and that such  documents  related to the
Mortgage Loans identified on the Mortgage Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized words and phrases used herein shall have the respective  meanings assigned to them in the above-captioned
Custodial Agreement.



                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                     By:____________________________________________
                                                        Name:
                                                        Title:




--------------------------------------------------------------------------------




                                                              EXHIBIT THREE

                                                 FORM OF CUSTODIAN FINAL CERTIFICATION



                                                                       __________, 20__



CITIBANK, N.A.                                          Structured Asset Mortgage
388 Greenwich Street, 14th Floor                        Investments II Inc.
New York, New York 10013                                383 Madison Avenue
Attn:  Structured Finance Agency & Trust-BSALTA 2007-3  New York, New York 10179
Wells Fargo Bank, National Association                  Fannie Mae, Special Products Group,
9062 Old Annapolis                                      Mail Stop 5H-5W-03
Columbia, Maryland 21045                                13150 Worldgate Drive
Attention: BSALTA 2007-3                                Herndon, Virginia 20170
                                                        Attention: Director

Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2007-3

                  Re:   Custodial  Agreement,  dated as of April 30, 2007, by and among  CITIBANK,  N.A.,  Structured
                        Asset Mortgage  Investments II Inc. and Wells Fargo Bank,  National  Association  relating to
                        Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2007-3

Ladies and Gentlemen:

                  In accordance  with Section 2.3 of the  above-captioned  Custodial  Agreement  and subject to Section  2.02(b) of the
Pooling and Servicing Agreement, the undersigned,  as Custodian,  hereby certifies that, subject to any exceptions listed on Schedule A
attached  hereto,  it has received a Mortgage File with respect to each  Mortgage Loan listed in the Mortgage Loan Schedule  containing
with respect to each such Mortgage Loan:

                  (i)   The original  Mortgage Note,  endorsed without recourse (A) to the order of the Trustee or (B) in the case of a
         Mortgage Loan in the MERS System,  in blank,  and in each case showing an unbroken chain of  endorsements  from the originator
         thereof to the Person endorsing it to the Trustee or a lost note affidavit together with a copy of the related Mortgage Note;

                  (ii)  the  original  Mortgage  and, if the related  Mortgage  Loan is a MOM Loan,  noting the presence of the MIN and
         language  indicating  that such  Mortgage  Loan is a MOM Loan,  which  shall have been  recorded  (or if the  original  is not
         available, a copy), with evidence of such recording indicated thereon;

                  (iii) unless the  Mortgage  Loan is a MOM Loan,  a certified  copy of the  assignment  (which may be in the form of a
         blanket  assignment  if permitted in the  jurisdiction  in which the  Mortgaged  Property is located) to  CITIBANK,  N.A.,  as
         Trustee, with evidence of recording with respect to each Mortgage Loan in the name of the Trustee thereon;

                  (iv)  all intervening  assignments of the Security Instrument,  if applicable and only to the extent available to the
         Seller with evidence of recording thereon;

                  (v)   the original or a copy of the policy or  certificate  of primary  mortgage  guaranty  insurance,  to the extent
         available, if any,

                  (vi)  the original  policy of title  insurance or mortgagee's  certificate of title insurance or commitment or binder
         for title insurance, and

                  (vii) originals of all modification agreements, if applicable and available.

                  Capitalized words and phrases used herein shall have the respective  meanings assigned to them in the above-captioned
Custodial Agreement or in the Pooling and Servicing Agreement, as applicable.


                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                     By:_______________________________________________________
                                                        Name:
                                                        Title:




--------------------------------------------------------------------------------




                                                             EXHIBIT FOUR

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by the Custodian shall address,  at a minimum,  the criteria identified as below
as "Applicable Servicing Criteria";

_____________________________________________________________________________________________________________
                                                                                            Applicable
                                 Servicing Criteria                                     Servicing Criteria
_____________________________________________________________________________________________________________
      Reference                                   Criteria
_____________________________________________________________________________________________________________
                                      General Servicing Considerations
_____________________________________________________________________________________________________________
                        Policies and procedures are instituted to monitor any
                        performance or other triggers and events of default in
1122(d)(1)(i)           accordance with the transaction agreements
_____________________________________________________________________________________________________________
                        If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor
1122(d)(1)(ii)          the third party's performance and compliance with such
                        servicing activities
_____________________________________________________________________________________________________________
                        Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)         back-up servicer for the pool assets are maintained.
_____________________________________________________________________________________________________________
                        A fidelity bond and errors and omissions policy is in effect
                        on the party participating in the servicing function
                        throughout the reporting period in the amount of coverage
1122(d)(1)(iv)          required by and otherwise in accordance with the terms of
                        the transaction agreements.
_____________________________________________________________________________________________________________
                                     Cash Collection and Administration
_____________________________________________________________________________________________________________
                        Payments on pool assets are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts
                        no more than two business days following receipt and
1122(d)(2)(i)           identification, or such other number of days specified in
                        the transaction agreements.
_____________________________________________________________________________________________________________
                        Disbursements made via wire transfer on behalf of an obligor
1122(d)(2)(ii)          or to an investor are made only by authorized personnel.
_____________________________________________________________________________________________________________
                        Advances of funds or guarantees regarding collections, cash
                        flows or distributions, and any interest or other fees
                        charged for such advances are made, reviewed and approved as
1122(d)(2)(iii)         specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        The related accounts for the transaction, such as cash
                        reserve accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
1122(d)(2)(iv)          respect to commingling of cash) as set forth in the
                        transaction agreements.
_____________________________________________________________________________________________________________
                        Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction
                        agreements.  For purposes of this criterion, "federally
                        insured depository institutions" with respect to a foreign
                        financial institution means a foreign financial institution
1122(d)(2)(v)           that meets the requirements of Rule 13k-1(b)(1) of the
                        Securities Exchange Act.
_____________________________________________________________________________________________________________
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent
                        unauthorized access.
_____________________________________________________________________________________________________________
                        Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including
                        custodial accounts and related bank clearing accounts. These
                        reconciliations are (A) mathematically accurate; (B)
                        prepared within 30 calendar days after the bank statement
                        cutoff date, or such other number of days specified in the
                        transaction agreements; (C) reviewed and approved by someone
                        other than the person who prepared the reconciliations; and
                        (D) contain explanations for reconciling items, These
1122(d)(2)(vii)         reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
_____________________________________________________________________________________________________________
                                     Investor Remittances and Reporting
_____________________________________________________________________________________________________________
                        Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the
                        transaction agreements and applicable Commission
                        requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the
                        transaction agreements, (B) provide information calculated
                        in accordance with the terms specified in the transaction
                        agreements; (C) are filed with the Commission as required by
                        its rules and regulations; and (D) agree with investors; or
1122(d)(3)(i)           the trustee's records as to the total unpaid principal
                        balance and number of pool assets serviced by the servicer.
_____________________________________________________________________________________________________________
                        Amounts due to investors are allocated and remitted in
                        accordance with timeframes, distribution priority and other
1122(d)(3)(ii)          terms set forth in the transaction agreements.
_____________________________________________________________________________________________________________
                        Disbursements made to an investor are posted within two
                        business days to the servicer's investor records, or such
1122(d)(3)(iii)         other number of days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Amounts remitted to investors per the investor reports agree
                        with cancelled checks, or other form of payment, or
1122(d)(3)(iv)          custodial bank statements.
_____________________________________________________________________________________________________________
                                          Pool Asset Administration
_____________________________________________________________________________________________________________
                        Collateral or security on pool assets is maintained as                   X
1122(d)(4)(i)           required by the transaction agreements or related asset pool
                        documents.
_____________________________________________________________________________________________________________
                        Pool assets and related documents are safeguarded as                     X*
1122(d)(4)(ii)          required by the transaction agreements.
_____________________________________________________________________________________________________________
                        Any additions, removals or substitutions to the asset pool
                        are made, reviewed and approved in accordance with any
1122(d)(4)(iii)         conditions or requirements in the transaction agreements
_____________________________________________________________________________________________________________
                        Payments on pool assets, including any payoffs, made in
                        accordance with the related pool asset documents are posted
                        to the servicer's obligor records maintained no more than
                        two business days after receipt, or such other number of
                        days specified in the transaction agreements, and allocated
1122(d)(4)(iv)          to principal, interest or other items (e.g., escrow) in
                        accordance with the related pool asset documents.
_____________________________________________________________________________________________________________
                        The servicer's records regarding the pool assets agree with
1122(d)(4)(v)           the servicer's records with respect to an obligor's unpaid
                        principal balance.
_____________________________________________________________________________________________________________
                        Changes with respect to the terms or status of an obligor's
                        pool asset (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance
1122(d)(4)(vi)          with the transaction agreements and related pool asset
                        documents.
_____________________________________________________________________________________________________________
                        Loss mitigation of recovery actions (e.g., forbearance
                        plans, modifications and deed in lieu of foreclosure,
                        foreclosures and repossessions, as applicable) are
                        initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)         timeframes or other requirements established by the
                        transaction documents.
_____________________________________________________________________________________________________________
                        Records documenting collection efforts are maintained during
                        the period a pool asset is delinquent in accordance with the
                        transaction agreements., Such records are maintained in at
                        least a monthly basis, or such other period specified in the
                        transaction agreements, and describe the entity's activities
                        in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases
1122(d)(4)(viii)        where delinquency is deemed temporary (e.g., illness or
                        unemployment).
_____________________________________________________________________________________________________________
                        Adjustments to interest rates or rates of return for pool
1122(d)(4)(ix)          assets with  variable rates are computed based on the
                        related pool asset documents.
_____________________________________________________________________________________________________________
                        Regarding any funds held in trust for an obligor (such as
                        escrow accounts); (A) such funds are analyzed, in accordance
                        with the obligor's pool asset documents, on at least an
                        annual basis, or such other period specified in the
                        transaction agreements; (B) interest on such funds is paid,
                        or credited, to obligors in accordance with applicable pool
                        asset documents and state laws; and (C) such funds are
                        returned to the obligor within 3- calendar days of full
1122(d)(4)(x)           repayment of the related pool asset, or such other number of
                        days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Payments made on behalf of an obligor (such as tax ore
                        insurance payments) are made on or before the related
                        penalty or expiration dates, as indicated on the appropriate
                        bills or notices for such payments, provided that such
                        support has been received by the service at least 30
1122(d)(4)(xi)          calendar days prior to these dates, or such other number of
                        days specified in the transaction agreements.
_____________________________________________________________________________________________________________
                        Any late payment penalties in connection with any payment to
                        be made on behalf of an obligor are paid from the servicer's
                        funds and not charged to the obligor, unless the late
1122(d)(4)(xii)         payment was due to the obligor's error or omission.
_____________________________________________________________________________________________________________
1122(d)(4)(xiii)        Disbursements made on behalf of an obligor are posted within
                        two business days to the obligor's records maintained by the
                        servicer, or such other number of days specified in the
                        transaction agreements.
_____________________________________________________________________________________________________________
1122(d)(4)(xiv)         Delinquencies, charge-offs and uncollectible funds are
                        recognized and recorded in accordance with the transaction
                        agreements.
_____________________________________________________________________________________________________________
1122(d)(4)(xv)          Any external enhancement or other support, identified in
                        item 1114(a)(1) through (3) or item 1115 of Regulation AB,
                        is maintained as set forth in the transaction agreements.
_____________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT H-1



                            ______________________________________________________________________________






                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                                 Owner

                                                                  and

                                                       EMC MORTGAGE CORPORATION
                                                               Servicer




                                                          SERVICING AGREEMENT

                                                       Dated as of April 1, 2007




                                            STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,
                                     Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates

                                                             Series 2007-3
                                   _________________________________________________________________





--------------------------------------------------------------------------------




EXHIBITS


Exhibit A-1       Mortgage Loan Schedule

Exhibit A-2       Fannie Mae Loans

Exhibit A-3       RMIC Covered Loans

Exhibit B         Custodial Account Letter Agreement

Exhibit C         Escrow Account Letter Agreement

Exhibit D         Form of Request for Release

Exhibit E         Reporting Data for Monthly Report

Exhibit F         Reporting Data for Defaulted Loans

Exhibit G         Form of Owner Certification

Exhibit H         Summary of Regulation AB Servicing Criteria

Exhibit I         Summary of Applicable Regulation AB Requirements

Exhibit J         Servicing Criteria to be Addressed in Assessment of Compliance

Exhibit K         Reporting Data for Realized Losses and Gains




--------------------------------------------------------------------------------




         THIS IS A SERVICING  AGREEMENT,  dated as of April 1, 2007, and is executed between  Structured Asset Mortgage  Investments II
Inc. (the "Owner") and EMC Mortgage Corporation (the "Servicer").

                                                         W I T N E S S E T H :

         WHEREAS, the Owner is the owner of the Mortgage Loans;

         WHEREAS, the Owner and the Servicer wish to prescribe the permanent management, servicing and control of the Mortgage Loans;

         NOW,  THEREFORE,  in  consideration  of the  mutual  agreements  hereinafter  set  forth,  and for  other  good  and  valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the Owner and the Servicer agree as follows:

                                                               ARTICLE I
                                                              DEFINITIONS

         Section 1.01.  Defined Terms.

         Whenever used in this  Agreement,  the following  words and phrases,  unless the context  otherwise  requires,  shall have the
following meaning specified in this Article:

         Accepted  Servicing  Practices:  The procedures,  including prudent  collection and loan  administration  procedures,  and the
standard of care (i) employed by prudent  mortgage  servicers  which service  mortgage  loans of the same type as the Mortgage Loans in
the  jurisdictions  in which the related  Mortgage  Properties are located or (ii) in accordance with the Fannie Mae Guide,  subject to
the express  provisions  of this  Agreement.  Such standard of care shall not be lower than that the Servicer  customarily  employs and
exercises in servicing and  administering  similar mortgage loans for its own account and shall be in full compliance with all federal,
state, and local laws, ordinances, rules and regulations.

         Adjustment  Date: As to each ARM Loan, the date on which the Mortgage  Interest Rate is adjusted in accordance  with the terms
of the related Mortgage Note.

         Agreement:  This Servicing Agreement including all exhibits hereto, amendments hereof and supplements hereto.

         ARM Loans:  First lien,  conventional,  1-4 family  residential  Mortgage  Loans with interest rates which adjust from time to
time in  accordance  with the  related  Index and are  subject  to  Periodic  Rate  Caps and  Lifetime  Rate Caps and which may  permit
conversion to fixed interest rates.

         Business  Day:  Any day other than (i) a Saturday or Sunday,  or (ii) a legal  holiday in the States of  Maryland,  Minnesota,
New York or the jurisdiction in which the Servicer  conducts its servicing  activities,  or (iii) a day on which banks in the States of
Maryland,  Minnesota,  New York or the jurisdiction in which the Servicer conducts its servicing activities are authorized or obligated
by law or executive order to be closed.

         Closing Date:  April 30, 2007

         Code:  The Internal  Revenue Code of 1986,  as it may be amended from time to time,  or any  successor  statute  thereto,  and
applicable U.S. Department of the Treasury regulations issued pursuant thereto.

         Commission or SEC:  The Securities and Exchange Commission.

         Condemnation  Proceeds:  All awards or  settlements  in respect of a  Mortgaged  Property,  whether  permanent  or  temporary,
partial or entire,  by  exercise  of the power of eminent  domain or  condemnation,  to the extent not  required  to be  released  to a
Mortgagor in accordance with the terms of the related Mortgage Loan Documents.

         Custodial  Account:  One or more demand  account or accounts  created and  maintained  pursuant to Section 4.04 which shall be
entitled  "EMC  Custodial  Account  in trust for SAMI II,  Owner of Whole Loan  Mortgages  and  various  Mortgagors"  established  at a
Qualified  Depository,  each of which accounts shall be held by such Qualified  Depository in a fiduciary capacity,  separate and apart
from its funds and general assets.

         Custodian:  Wells Fargo Bank, National Association, or such other custodian as Owner shall designate.

         Cut-off Date:  The open of business on April 1, 2007.

         Delinquent:  As defined in the Pooling and Servicing Agreement.

         Depositor: The depositor, as such term is defined in Regulation AB, with respect to any Pass-Through Transfer.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day, the Business Day  immediately  preceding  such
15th day) of the month of the Remittance Date.

         Due Date:  Each day on which  payments of principal and interest are required to be paid in  accordance  with the terms of the
related Mortgage Note, exclusive of any days of grace.

         Due Period:  With respect to each  Remittance  Date, the period  commencing on the second day of the month preceding the month
of such Remittance Date and ending on the first day of the month of the Remittance Date.

         Effective Date: As defined in Section 4.01 herein.

         Escrow  Account:  The  separate  trust  account or accounts  created and  maintained  pursuant to Section  4.06 which shall be
entitled "EMC Escrow Account,  in trust for SAMI II, Owner of Whole Loan Mortgages and various  Mortgagors" and shall be established at
a Qualified Depository, each of which accounts shall in no event contain funds in excess of the FDIC insurance limits.

         Escrow  Payments:  With respect to any Mortgage  Loan,  the amounts  constituting  ground  rents,  taxes,  assessments,  water
rates, sewer rents, municipal charges,  mortgage insurance premiums,  fire and hazard insurance premiums,  condominium charges, and any
other payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

         Event of Default:   Any one of the conditions or circumstances enumerated in Section 9.01.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Fannie Mae: Federal National Mortgage Association, or any successor thereto.

         Fannie Mae Guide:   The Fannie Mae Selling Guide and the Fannie Mae Servicing Guide and all amendments or additions thereto.

         Fannie Mae Loans:  The mortgage loans identified on Exhibit A-2 attached hereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Servicer pursuant to Section 4.12.

         FIRREA:   The Financial Institutions Reform, Recovery, and Enforcement Act of 1989, as amended from time to time.

         Full Principal Prepayment:  A Principal Prepayment made by a Mortgagor of the entire principal balance of a Mortgage Loan.

         GAAP:  Generally accepted accounting procedures, consistently applied.

         Guarantor:  Fannie Mae.

         HUD:   The United States Department of Housing and Urban Development or any successor.

         Index:  With respect to each ARM Loan,  on the related  Adjustment  Date,  the index used to determine  the Mortgage  Interest
Rate on each such ARM Loan.

         Insurance  Proceeds:  With respect to each Mortgage  Loan,  proceeds of insurance  policies  insuring the Mortgage Loan or the
related Mortgaged Property.

         Lifetime  Rate Cap: With respect to each ARM Loan,  the maximum  Mortgage  Interest Rate over the term of such Mortgage  Loan,
as specified in the related Mortgage Note.

         Liquidation  Proceeds:  Amounts,  other than Insurance  Proceeds and  Condemnation  Proceeds,  received in connection with the
liquidation of a defaulted  Mortgage Loan,  whether through the sale or assignment of such Mortgage Loan,  trustee's sale,  foreclosure
sale or otherwise, other than amounts received following the acquisition of an REO Property pursuant to Section 4.13.

         Margin:  With respect to each ARM Loan,  the fixed  percentage  amount set forth in each related  Mortgage Note which is added
to the Index in order to determine the related Mortgage Interest Rate.

         Master  Servicer:  Wells Fargo Bank,  N.A. or its  permitted  successors  in  interest  which meet the  qualifications  of the
Pooling and Servicing Agreement and this Agreement.

         Monthly Advance:   The aggregate of the advances made by the Servicer on any Remittance Date pursuant to Section 5.03.

         Monthly  Payment:  With respect to each Mortgage Loan, the scheduled  monthly payment of principal and interest  thereon which
is payable by the related Mortgagor under the related Mortgage Note.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  securing  a  Mortgage  Note  which  creates a first  lien on an
unsubordinated estate in fee simple in real property securing the Mortgage Note.

         Mortgage  Interest  Rate:  The annual rate at which  interest  accrues on any Mortgage Loan in accordance  with the provisions
of the related  Mortgage Note, and in the case of an ARM Loan, as adjusted from time to time on each  Adjustment Date for such Mortgage
Loan to equal the Index for such  Mortgage  Loan plus the  Margin for such  Mortgage  Loan,  and  subject  to the  limitations  on such
interest rate imposed by the Periodic Rate Cap and the Lifetime Rate Cap.

         Mortgage Loan: An individual  Mortgage Loan described  herein and as further  identified on the Mortgage Loan Schedule,  which
Mortgage Loan includes  without  limitation the Mortgage Loan  Documents,  the Monthly  Payments,  Principal  Prepayments,  Liquidation
Proceeds,  Condemnation  Proceeds,  Insurance  Proceeds,  REO  Disposition  Proceeds,  and all other  rights,  benefits,  proceeds  and
obligations arising from or in connection with such Mortgage Loan.

         Mortgage Loan Documents:  The original mortgage loan legal documents held by the Custodian.

         Mortgage  Loan  Remittance  Rate:  With  respect to each  Mortgage  Loan,  the annual rate of interest  remitted to the Owner,
which shall be equal to the related Mortgage Interest Rate minus the Servicing Fee Rate.

         Mortgage Loan  Schedule:  The schedule of Mortgage Loans  attached  hereto as Exhibit A-1, such schedule  being  acceptable to
the Owner and the Servicer.

         Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.

         Mortgaged Property:  The underlying real property securing repayment of a Mortgage Note.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Liquidation  Proceeds:  As to any Mortgage Loan,  Liquidation Proceeds net of unreimbursed  Servicing Advances,  Servicing
Fees and Monthly  Advances and expenses  incurred by the  Servicer in  connection  with the  liquidation  of the Mortgage  Loan and the
related Mortgaged Property.

         Nonrecoverable  Advance:  Any advance  previously  made by the  Servicer  pursuant to Section  5.03 or any  Servicing  Advance
proposed to be made by the Servicer in respect of a Mortgage Loan or REO Property  which,  in the good faith  judgment of the Servicer,
may not be  ultimately  recoverable  by the Servicer  from  Liquidation  Proceeds or Insurance  Proceeds on such  Mortgage  Loan or REO
Property as provided herein.  The determination by the Servicer that it has made a Nonrecoverable  Advance,  or that a proposed advance
may constitute a Nonrecoverable  Advance,  shall be evidenced by an Officer's  Certificate of the Servicer  delivered to the Owner, the
Master Servicer and, if requested, the Guarantor, and detailing the reasons for such determination.

         Officer's  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of the Board, the President,  a
Senior Vice  President  or a Vice  President or by the  Treasurer or the  Secretary  or one of the  Assistant  Treasurers  or Assistant
Secretaries of the Servicer, and delivered to the Owner as required by this Agreement.

         Opinion of  Counsel:  A written  opinion of  counsel,  who may be an  employee  of the party on behalf of whom the  opinion is
being given, reasonably acceptable to the Owner and, if applicable, the Guarantor.

         Owner:  Structured  Asset  Mortgage  Investments II Inc.  ("SAMI II"),  its successors in interest and assigns  (including the
Trustee in connection with a Pass-Through Transfer).

         Partial Principal Prepayment:  A Principal Prepayment by a Mortgagor of a partial principal balance of a Mortgage Loan.

         Pass-Through  Transfer:  Any  transaction  involving  either (1) a sale or other transfer of some or all of the Mortgage Loans
directly or indirectly to an issuing entity in connection with an issuance of publicly  offered or privately  placed,  rated or unrated
mortgage-backed  securities or (2) an issuance of publicly offered or privately placed,  rated or unrated  securities,  the payments on
which are determined  primarily by reference to one or more portfolios of residential  mortgage loans consisting,  in whole or in part,
of some or all of the Mortgage Loans.

         Periodic  Rate Cap:  With  respect to each ARM Loan,  the maximum  increase or decrease in the Mortgage  Interest  Rate on any
Adjustment Date.

         Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct  obligations  of, and  obligations  the timely  payment of which are fully  guaranteed  by the United
                  States of America or any agency or  instrumentality  of the United  States of America  the  obligations  of which are
                  backed by the full faith and credit of the United States of America;

                  (ii)     (a) demand or time deposits,  federal funds or bankers' acceptances issued by any depository  institution or
                  trust  company  incorporated  under the laws of the  United  States of America or any state  thereof  (including  any
                  Trustee or the Master  Servicer)  and  subject to  supervision  and  examination  by  federal  and/or  state  banking
                  authorities,  provided that the commercial paper and/or the short-term deposit rating and/or the long-term  unsecured
                  debt  obligations  or deposits of such  depository  institution  or trust  company at the time of such  investment or
                  contractual  commitment  providing  for such  investment  are rated in the highest  ratings  category for  short-term
                  securities or in one of the two highest rating  categories for long-term  securities,  as applicable,  by each Rating
                  Agency and (b) any other  demand or time  deposit or  certificate  of deposit  that is fully  insured by the  Federal
                  Deposit Insurance Corporation;

                  (iii)    repurchase  obligations  with  respect to (a) any  security  described  in clause (i) above or (b) any other
                  security  issued or guaranteed by an agency or  instrumentality  of the United States of America,  the obligations of
                  which are backed by the full faith and credit of the United  States of America,  in either case  entered  into with a
                  depository institution or trust company (acting as principal) described in clause (ii)(a) above;

                  (iv)     securities  bearing  interest or sold at a discount issued by any corporation  (including any Trustee or the
                  Master Servicer)  incorporated  under the laws of the United States of America or any state thereof that are rated in
                  the highest ratings category for short-term  securities or in one of the two highest rating  categories for long-term
                  securities,  as applicable,  by each Rating Agency at the time of such investment or contractual commitment providing
                  for such investment;  provided,  however, that securities issued by any particular  corporation will not be Permitted
                  Investments to the extent that  investments  therein will cause the then  outstanding  principal amount of securities
                  issued by such  corporation and held as Permitted  Investments to exceed 10% of the aggregate  outstanding  principal
                  balances and amounts of all the Permitted Investments;

                  (v)      commercial paper (including both non-interest-bearing  discount obligations and interest-bearing obligations
                  payable on demand or on a specified  date not more than one year after the date of issuance  thereof) which are rated
                  in the highest  ratings  category  for  short-term  securities  or in one of the two highest  rating  categories  for
                  long-term securities, as applicable, by each Rating Agency at the time of such investment;

                  (vi)     any other demand, money market or time deposit,  obligation,  security or investment as may be acceptable to
                  each Rating Agency; and

                  (vii)    any money market funds the  collateral  of which  consists of  obligations  fully  guaranteed  by the United
                  States of America or any agency or  instrumentality  of the United  States of America  the  obligations  of which are
                  backed by the full faith and  credit of the  United  States of America  (which  may  include  repurchase  obligations
                  secured by collateral  described in clause (i)) and other  securities  (including  money market or common trust funds
                  for which any Trustee or the Master  Servicer or any  affiliate  thereof  acts as a manager or an advisor)  and which
                  money market funds are rated in the highest ratings  category for short-term  securities or in one of the two highest
                  rating categories for long-term securities, as applicable, by each Rating Agency;

provided,  however,  that no instrument or security shall be a Permitted Investment if such instrument or security evidences a right to
receive only interest  payments with respect to the obligations  underlying such instrument or if such security provides for payment of
both  principal  and  interest  with a yield to maturity in excess of 120% of the yield to  maturity  at par or if such  investment  or
security is purchased at a price greater than par.

         Such  Permitted  Investment  shall mature,  or shall be subject to redemption or  withdrawal,  no later than the date on which
such funds are required to be withdrawn (i.e. Remittance Date).  No Permitted Investment may be sold prior to its maturity.

         Person:  Any  individual,  corporation,  partnership,  joint venture,  association,  joint-stock  company,  limited  liability
company, trust, unincorporated organization or government or any agency or political subdivision thereof.

         Pooling and Servicing  Agreement:  That certain pooling and servicing  agreement,  dated as of April 1, 2007, among Structured
Asset Mortgage Investments II Inc., the Trustee, the Master Servicer, the Guarantor and the Owner.

         Prepayment  Charge:  Any  prepayment  premium,  penalty or charge  payable by a Mortgagor  in  connection  with any  Principal
Prepayment on a Mortgage Loan pursuant to the terms of the related Mortgage Note as noted in the Mortgage Loan Schedule.

         Prepayment  Interest  Excess:  With respect to any Remittance Date, for each Mortgage Loan that was the subject of a Principal
Prepayment  in full or in part during the portion of the related  Prepayment  Period  occurring  between the first day of the  calendar
month in which such Remittance Date occurs and the  Determination  Date of the calendar month in which such Remittance Date occurs,  an
amount equal to interest (to the extent  received) at the  applicable  Mortgage Loan  Remittance  Rate on the amount of such  Principal
Prepayment  for the number of days  commencing on the first day of the calendar month in which such  Remittance  Date occurs and ending
on the last date through which interest is collected from the related Mortgagor.

         Prepayment  Interest  Shortfall:  With respect to any  Remittance  Date, for each such Mortgage Loan that was the subject of a
Principal  Prepayment during the portion of the related  Prepayment  Period occurring  between the first day of the related  Prepayment
Period and the last day of the calendar month  preceding the month in which such  Remittance  Date occurs,  an amount equal to interest
(to be paid by the Servicer out of its own funds without  reimbursement  therefor) at the applicable  Mortgage Loan  Remittance Rate on
the amount of such  Principal  Prepayment  for the number of days  commencing on the date on which the prepayment is applied and ending
on the last day of the calendar month preceding such Remittance Date.

         Prepayment  Period:  As to any Remittance Date, (a) in the case of Full Principal  Prepayments,  the period  commencing on the
15th day of the month prior to the month in which the related  Remittance  Date occurs and ending on the 14th day of the month in which
such Remittance Date occurs,  provided,  however,  that the initial  Prepayment Period will be the period from the Closing Date through
the close of  business on May 14,  2007,  and (b) in the case of Partial  Principal  Prepayments  or other  recoveries,  the  preceding
calendar month.

         Primary Mortgage  Insurance Policy:  Each primary policy of mortgage  insurance,  or any replacement  policy therefor obtained
by the Servicer pursuant to Section 4.08.

         Prime Rate: The prime rate of U.S. money center banks as published from time to time in The Wall Street Journal.

         Principal  Prepayment:  Any payment or other  recovery of  principal on a Mortgage  Loan full or partial  which is received in
advance of its scheduled Due Date,  including any Prepayment Charge and which is not accompanied by an amount of interest  representing
scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.

         Qualified  Appraiser:  An  appraiser,  duly  appointed  by the  Servicer,  who had no  interest,  direct  or  indirect  in the
Mortgaged  Property or in any loan made on the security thereof,  and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan,  which  appraiser and the appraisal made by such  appraiser both satisfy the  requirements  of Title XI of FIRREA
and the regulations promulgated thereunder, all as in effect on the date the Mortgage Loan was originated.

         Qualified  Depository:  (a) The  Custodian,  (b) a  depository,  the  accounts  of which are insured by the FDIC and the short
term debt  ratings  and the long term  deposit  ratings of which are rated in one of the two  highest  rating  categories  by either of
Moody's Investors Service, Inc. or Fitch, Inc., or (c) a depository,  the short-term debt obligations,  or other short-term deposits of
which are rated at least 'A-2' and the  long-term  unsecured  debt  obligations  of which are rated at least 'AA-' by Standard & Poor's
Ratings Service, a division of The McGraw Hill Companies Inc.

         Qualified  Insurer:  An  insurance  company  duly  qualified  as such  under the laws of the  states  in which  the  Mortgaged
Properties are located,  duly  authorized and licensed in such states to transact the  applicable  insurance  business and to write the
insurance provided, approved as an insurer by Fannie Mae.

         Rating  Agency:  Standard & Poor's  Ratings  Service,  a division of The McGraw Hill  Companies  Inc.,  and Moody's  Investors
Service, Inc.

         Reconstitution Agreement: Any agreement involving any Pass-Through Transfer or Whole Loan Transfer.

         Regulation AB: Subpart  229.1100 - Asset Backed  Securities  (Regulation AB), 17 C.F.R.  §§229.1100-229.1123,  as amended from
time to time, and subject to such  clarification  and  interpretation  as have been provided by the Commission in the adopting  release
(Asset-Backed  Securities,  Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan.  7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         REMIC:  A "real estate mortgage investment conduit" within the meaning of Section 860D of the Code.

         REMIC  Provisions:  The  provisions  of the Federal  income tax law relating to a REMIC,  which appear at Section 860A through
860G of the Code, and related provisions,  and regulations,  rulings or pronouncements  promulgated thereunder, as the foregoing may be
in effect from time to time.

         Remittance  Date:  The  Remittance  Date shall be the 20th day of any month,  or if such 20th day is not a Business  Day,  the
first Business Day immediately preceding such 20th day.

         REO Disposition:   The final sale by the Servicer of any REO Property.

         REO Disposition Proceeds:   Amounts received by the Servicer in connection with a related REO Disposition.

         REO Property:   A Mortgaged Property acquired by the Servicer on behalf of the Owner as described in Section 4.13.

         RMIC:  Republic Mortgage Insurance Company.

         RMIC Covered Loans:  The mortgage loans identified on Exhibit A-3 attached hereto.

         RMIC Policy: The supplemental  lender-paid  mortgage  insurance policy issued by RMIC, Policy No.  N02MD10271.  A copy of such
RMIC Policy shall be provided to the Company upon request.

         SAMI II:  Structured Asset Mortgage Investments II Inc.

         Sarbanes  Certification:  A certification required pursuant to The Sarbanes-Oxley Act of 2002 and the rules and regulations of
the Commission promulgated thereunder (including any interpretations or amendments thereof by the Commission's staff).

         Securities Act:  The Securities Act of 1933, as amended.

         Securities Administrator: The securities administrator with respect to any Pass-Through Transfer.

         Servicer:  EMC Mortgage  Corporation,  or any of its successors in interest or any successor under this Agreement appointed as
herein provided.

         Servicing  Advances:  All  customary,  reasonable  and  necessary  "out of pocket"  costs and expenses  (including  reasonable
attorneys' fees and disbursements)  incurred in the performance by the Servicer of its servicing  obligations relating to each Mortgage
Loan, including,  but not limited to, the cost of (a) the preservation,  restoration and protection of the Mortgaged Property,  (b) any
enforcement,  administrative  or judicial  proceedings,  or any legal work or advice  specifically  related to  servicing  the Mortgage
Loans, including but not limited to, foreclosures,  bankruptcies,  condemnations, drug seizures, elections, foreclosures by subordinate
or superior  lienholders,  and other legal actions  incidental to the servicing of the Mortgage Loans  (provided that such expenses are
reasonable and that the Servicer  specifies the Mortgage Loan(s) to which such expenses relate),  (c) the management and liquidation of
the Mortgaged Property if the Mortgaged Property is acquired in full or partial satisfaction of the Mortgage,  (d) taxes,  assessments,
water rates, sewer rates and other charges which are or may become a lien upon the Mortgaged  Property,  and Primary Mortgage Insurance
Policy premiums and fire and hazard insurance coverage and (e) compliance with the obligations under Section 4.08.

         Servicing  Criteria:  As of any date of  determination,  the "servicing  criteria" set forth in Item 1122(d) of Regulation AB,
or any  amendments  thereto,  a summary  of the  requirements  of which as of the date  hereof  is  attached  hereto  as  Exhibit H for
convenience  of  reference  only.  In the event of a  conflict  or  inconsistency  between  the terms of Exhibit H and the text of Item
1122(d) of  Regulation  AB, the text of Item 1122(d) of Regulation AB shall control (or those  Servicing  Criteria  otherwise  mutually
agreed to by the Owner, the Servicer and any Person that will be responsible for signing any Sarbanes  Certification  with respect to a
Pass-Through Transfer in response to evolving interpretations of Regulation AB and incorporated into a revised Exhibit H).

         Servicing  Fee:  With  respect  to each  Mortgage  Loan,  the amount of the annual  servicing  fee the Owner  shall pay to the
Servicer,  which shall,  for a period of one full month,  be equal to one-twelfth  of the product of (a) the  applicable  Servicing Fee
Rate and (b) the outstanding  principal  balance of the Mortgage Loan. Such fee shall be payable monthly,  computed on the basis of the
same principal amount and period  respecting  which any related interest payment on a Mortgage Loan is computed.  The obligation of the
Owner to pay the  Servicing  Fee is limited to, and the  Servicing  Fee is payable  from the interest  portion of such Monthly  Payment
collected by the Servicer or as otherwise provided under Section 4.05.

         Servicing  Fee Rate:  The  Servicing  Fee Rate  shall be a rate per  annum  equal to 0.250% or  0.375%,  as  indicated  on the
Mortgage Loan Schedule.

         Servicing  File:  The  documents,  records  and other  items  pertaining  to a  particular  Mortgage  Loan and any  additional
documents relating to such Mortgage Loan as are in, or as may from time to time come into, the Servicer's possession.

         Servicing  Officer:  Any officer of the Servicer  involved in, or  responsible  for, the  administration  and servicing of the
Mortgage  Loans whose name appears on a list of servicing  officers  furnished by the Servicer to the Owner upon request,  as such list
may from time to time be amended.

         Servicing Modification: Any modification of a Mortgage Loan which is effected by the
Servicer in accordance with the terms of this Agreement.

         Special Servicer:  As defined in Section 4.01 herein.

         Specially Serviced Mortgage Loans: As defined in Section 4.01 herein.

         Special Servicing Agreement:  As defined in Section 4.01 herein.

         Stated  Principal  Balance:  As to each  Mortgage  Loan as of any date of  determination,  (i) the  principal  balance of such
Mortgage Loan after giving effect to payments of principal  due and received or for which a Monthly  Advance has been made,  minus (ii)
all amounts previously distributed to the Owner with respect to the Mortgage Loan representing Principal Prepayments.

         Subcontractor:  Any vendor,  subcontractor or other Person,  that is not responsible for the overall servicing (as "servicing"
is commonly  understood by participants in the  mortgage-backed  securities market) of Mortgage Loans but performs one or more discrete
functions  identified in Item 1122(d) of Regulation AB with respect to Mortgage  Loans under the direction or authority of the Servicer
or a Subservicer.

         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Servicer or any  Subservicer  that is responsible  for
the  performance  (whether  directly or through  Subservicers or  Subcontractors)  of a substantial  portion of the material  servicing
functions  required to be performed by the Servicer  under this Agreement or any  Reconstitution  Agreement that are identified in Item
1122(d) of Regulation AB (and,  with respect to the Fannie Mae Loans,  subject to the consent of the Guarantor  which shall be provided
in accordance with Section 11.17 herein).

         Trust:  The trust created pursuant to the Pooling and Servicing Agreement for the Bear Stearns ALT-A Trust 2007-3, Mortgage
Pass-Through Certificates, Series 2007-3.

         Trustee:  Citibank,  N.A., or its successor in interest,  or any  successor  trustee  appointed as provided in the Pooling and
Servicing Agreement.

         Whole Loan  Transfer:  The sale or transfer of some or all of the  ownership  interest in the  Mortgage  Loans by the Owner to
one or more third parties in whole loan or participation format, which third party may be Fannie Mae.

                                                              ARTICLE II
          SERVICING OF MORTGAGE LOANS; POSSESSION OF SERVICING FILES; BOOKS AND RECORDS; DELIVERY OF MORTGAGE LOAN DOCUMENTS

         Section 2.01.  Servicing of Mortgage Loans.

         The Servicer does hereby agree to service the Mortgage  Loans in accordance  with the terms of this  Agreement.  The rights of
the Owner to receive payments with respect to the Mortgage Loans shall be as set forth in this Agreement.

         Section 2.02.  Maintenance of Servicing Files.

         The Servicer  shall  maintain a Servicing  File  consisting  of all  documents  necessary to service the Mortgage  Loans.  The
possession  of each  Servicing  File by the Servicer is for the sole purpose of servicing  the Mortgage  Loan,  and such  retention and
possession by the Servicer is in a custodial  capacity  only.  The Servicer  acknowledges  that the  ownership of each  Mortgage  Loan,
including the Note,  the  Mortgage,  all other  Mortgage Loan  Documents and all rights,  benefits,  proceeds and  obligations  arising
therefrom or in connection  therewith,  has been vested in the Owner. All rights arising out of the Mortgage Loans  including,  but not
limited to, all funds  received on or in connection  with the Mortgage  Loans and all records or documents with respect to the Mortgage
Loans  prepared  by or which come into the  possession  of the  Servicer  shall be received  and held by the  Servicer in trust for the
exclusive  benefit of the Owner as the owner of the related  Mortgage  Loans.  Any portion of the related  Servicing  Files retained by
the Servicer  shall be  appropriately  identified in the  Servicer's  computer  system to clearly  reflect the ownership of the related
Mortgage  Loans by the Owner.  The  Servicer  shall  release  its  custody  of the  contents  of the  related  Servicing  Files only in
accordance with written  instructions of the Owner,  except when such release is required as incidental to the Servicer's  servicing of
the Mortgage Loans, such written instructions shall not be required.

         Section 2.03.  Books and Records.

         The Servicer shall be responsible for  maintaining,  and shall maintain,  a complete set of books and records for the Mortgage
Loans which shall be appropriately  identified in the Servicer's  computer system to clearly reflect the ownership of the Mortgage Loan
by the Owner. In particular,  the Servicer shall maintain in its possession,  available for inspection by the Guarantor,  the Owner, or
their designee and shall deliver to the Guarantor and the Owner upon demand,  evidence of compliance with all federal,  state and local
laws,  rules and  regulations,  and  requirements  of Fannie Mae  including but not limited to  documentation  as to the method used in
determining the applicability of the provisions of the Flood Disaster  Protection Act of 1973, as amended,  to the Mortgaged  Property,
documentation  evidencing  insurance  coverage  and  eligibility  of any  condominium  project for  approval by Fannie Mae and periodic
inspection  reports as required by Section 4.13. To the extent that original  documents are not required for purposes of realization of
Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained  by the Servicer may be in the form of microfilm or  microfiche or
such other reliable means of recreating  original  documents,  including but not limited to, optical imagery  techniques so long as the
Servicer complies with the requirements of the Fannie Mae Guide.

         The Servicer shall  maintain with respect to each Mortgage Loan and shall make  available for inspection by the Guarantor,  or
any Owner or their  designees,  the  related  Servicing  File (or copies  thereof)  during the time the Owner  retains  ownership  of a
Mortgage Loan and thereafter in accordance with applicable laws and regulations.

         Section 2.04.  Transfer of Mortgage Loans.

         No transfer of a Mortgage  Loan may be made unless such  transfer is in  compliance  with the terms  hereof and the  Guarantor
(with respect to the Fannie Mae Loans) and RMIC (with respect to the RMIC Covered  Loans)  consent to such transfer (such consent to be
provided in accordance  with Section 11.17 herein).  For the purposes of this  Agreement,  the Servicer shall be under no obligation to
deal with any person with  respect to this  Agreement or any Mortgage  Loan unless a notice of the transfer of such  Mortgage  Loan has
been delivered to the Servicer in accordance with this Section 2.04. The Owner may,  subject to the terms of this  Agreement,  sell and
transfer one or more of the Mortgage Loans in accordance  with Sections 10.02 and 11.11,  provided,  however,  that the transferee will
not be deemed to be an Owner  hereunder  binding upon the  Servicer  unless such  transferee  shall agree in writing to be bound by the
terms of this  Agreement and an assignment  and assumption of this  Agreement  reasonably  acceptable to the Servicer.  The Owner shall
advise the Servicer in writing of the transfer.  Upon receipt of notice of the permitted  transfer,  the Servicer  shall mark its books
and  records to  reflect  the  ownership  of the  Mortgage  Loans of such  assignee,  and shall  release  the  previous  Owner from its
obligations hereunder with respect to the Mortgage Loans sold or transferred.

         Section 2.05.  Delivery of Mortgage Loan Documents.

         The Servicer  shall forward to the Custodian on behalf of the Owner  original  documents,  with copies or imaged  documents to
the  Guarantor  (with  respect to the Fannie Mae Loans) and RMIC (with respect to the RMIC Covered  Loans),  evidencing an  assumption,
modification,  consolidation  or extension of any Mortgage Loan entered into in  accordance  with Section 4.01 or 6.01 within 4 week(s)
of their  execution;  provided,  however,  that the Servicer  shall provide the Custodian on behalf of the Owner with a certified  true
copy of any such  document  submitted  for  recordation  within 4 week(s)  after its  execution,  and shall provide the original of any
document  submitted for recordation or a copy of such document  certified by the appropriate  public  recording office to be a true and
complete copy of the original  within 180 days of its execution.  If delivery is not completed  within 180 days solely due to delays in
making such delivery by reason of the fact that such documents shall not have been returned by the appropriate  recording  office,  the
Servicer shall continue to use its best efforts to effect delivery as soon as possible thereafter.

         From time to time the Servicer may have a need for Mortgage Loan  Documents to be released by the  Custodian.  If the Servicer
shall require any of the Mortgage  Loan  Documents,  the Servicer  shall notify the Custodian in writing of such request in the form of
the request for release  attached  hereto as Exhibit D. The Custodian  shall deliver to the Servicer within five (5) Business Days, any
requested Mortgage Loan Document  previously  delivered to the Custodian,  provided that such documentation is promptly returned to the
Custodian  when the  Servicer  no  longer  requires  possession  of the  document,  and  provided  that  during  the time that any such
documentation is held by the Servicer, such possession is in trust for the benefit of the Owner.

                                                              ARTICLE III
                                            REPRESENTATIONS AND WARRANTIES OF THE SERVICER

         The  Servicer  represents,  warrants  and  covenants  to the Owner that as of the date hereof or as of such date  specifically
provided herein:

         (a) The Servicer is a validly  existing  corporation in good standing under the laws of the State of its  organization  and is
qualified to transact  business in, is in good standing under the laws of, and possesses all licenses  necessary for the conduct of its
business in, each state in which any  Mortgaged  Property is located or is otherwise  exempt or not required  under  applicable  law to
effect such  qualification  or license  and no demand for such  qualification  or license  has been made upon the  Servicer by any such
state,  and in any event the  Servicer  is in  compliance  with the laws of each  such  State to the  extent  necessary  to ensure  the
enforceability of each Mortgage Loan and the servicing of the Mortgage Loans in accordance with the terms of this Agreement;

         (b) The  Servicer  has full power and  authority  to  execute,  deliver  and  perform,  and to enter into and  consummate  all
transactions  contemplated  by this Agreement and to conduct its business as presently  conducted,  has duly  authorized the execution,
delivery and performance of this Agreement,  has duly executed and delivered this  Agreement,  and this Agreement  constitutes a legal,
valid and binding  obligation  of the Servicer,  enforceable  against it in  accordance  with its terms subject to bankruptcy  laws and
other  similar  laws of general  application  affecting  rights of  creditors  and subject to the  application  of the rules of equity,
including those respecting the availability of specific performance;

         (c) None of the execution and delivery of this  Agreement,  the  consummation  of the  transactions  contemplated  thereby and
hereby,  or the  fulfillment  of or compliance  with the terms and  conditions of this  Agreement  will conflict with any of the terms,
conditions or provisions of the Servicer's  articles of incorporation  or by-laws or materially  conflict with or result in a breach of
any of the terms,  conditions  or  provisions  of any legal  restriction  or any agreement or instrument to which the Servicer is now a
party or by which it is bound,  or  constitute  a default or result in an  acceleration  under any of the  foregoing,  or result in the
material violation of any law, rule, regulation, order, judgment or decree to which the Servicer or its property is subject;

         (d) There is no  litigation  pending  or, to the  Servicer's  knowledge,  threatened  with  respect to the  Servicer  which is
reasonably  likely to have a material  adverse effect on the  execution,  delivery or  enforceability  of this  Agreement,  or which is
reasonably likely to have a material adverse effect on the financial condition of the Servicer;

         (e) No consent,  approval,  authorization or order of any court or governmental  agency or body is required for the execution,
delivery and performance by the Servicer of or compliance by the Servicer with this Agreement or the  consummation of the  transactions
contemplated by this Agreement except for consents, approvals, authorizations and orders which have been obtained;

         (f) The  Servicer is an approved  seller/servicer  of  residential  mortgage  loans for Fannie  Mae.  The  Servicer is in good
standing  to service  mortgage  loans for Fannie Mae and no event has  occurred  which  would make the  Servicer  unable to comply with
eligibility requirements or which would require notification to Fannie Mae;

         (g) As of the date of each  Pass-Through  Transfer,  and  except as has been  otherwise  disclosed  to the  Owner,  the Master
Servicer and any Depositor,  or disclosed in any public filing:  (1) no default or servicing related  performance  trigger has occurred
as to any other Pass-Through Transfer due to any act or failure to act of the Servicer;  (2) no material  noncompliance with applicable
servicing criteria as to any other  Pass-Through  Transfer has occurred,  been disclosed or reported by the Servicer;  (3) the Servicer
has not been  terminated as servicer in a residential  mortgage loan  Pass-Through  Transfer,  either due to a servicing  default or to
application of a servicing  performance test or trigger;  (4) no material changes to the Servicer's  servicing  policies and procedures
for similar loans have occurred in the preceding  three years;  (5) there are no aspects of the  Servicer's  financial  condition  that
could  have a  material  adverse  impact on the  performance  by the  Servicer  of its  obligations  hereunder;  (6) there are no legal
proceedings  pending,  or known to be  contemplated  by  governmental  authorities,  against  the  Servicer  that could be  material to
investors in the securities  issued in such  Pass-Through  Transfer;  and (7) there are no affiliations,  relationships or transactions
relating to the Servicer of a type that are described under Item 1119 of Regulation AB;

         (h) If so  requested  by the Owner,  the Master  Servicer  or any  Depositor  on any date,  the  Servicer  shall,  within five
Business Days following  such request,  confirm in writing the accuracy of the  representations  and warranties set forth in clause (g)
of this  Article or, if any such  representation  and  warranty  is not  accurate as of the date of such  request,  provide  reasonably
adequate disclosure of the pertinent facts, in writing, to the requesting party;

         (i)  Notwithstanding  anything to the contrary in the  Agreement,  the Servicer  shall (or shall cause each  Subservicer)  (i)
immediately  notify the Owner,  the  Guarantor,  the Master  Servicer and any  Depositor in writing of (A) any material  litigation  or
governmental  proceedings  pending  against the  Servicer or any  Subservicer,  (B) any  affiliations  or  relationships  that  develop
following the closing date of a  Pass-Through  Transfer  between the Servicer or any  Subservicer  and any of the parties  specified in
clause (7) of paragraph  (g) of this Article (and any other  parties  identified  in writing by the  requesting  party) with respect to
such  Pass-Through  Transfer,  (C) any Event of Default  under the terms of this  Agreement or any  Reconstitution  Agreement,  (D) any
merger,  consolidation  or sale of substantially  all of the assets of the Company,  and (E) the Company's entry into an agreement with
a Subservicer to perform or assist in the performance of any of the Company's  obligations  under this Agreement or any  Reconstitution
Agreement  and (ii)  provide to the Owner,  the  Guarantor  and any  Depositor  a  description  of such  proceedings,  affiliations  or
relationships;

         (j) As a condition to the succession to the Servicer or any  Subservicer  as servicer or  subservicer  under this Agreement or
any  Reconstitution  Agreement by any Person (i) into which the Servicer or such  Subservicer  may be merged or  consolidated,  or (ii)
which may be appointed as a successor to the Servicer or any Subservicer,  the Servicer shall provide to the Owner, the Guarantor,  the
Master  Servicer and any  Depositor,  at least 15 calendar days prior to the effective  date of such  succession  or  appointment,  (x)
written notice to the Owner,  the Master  Servicer and any Depositor of such  succession or appointment  and (y) in writing and in form
and substance  reasonably  satisfactory to the Owner, the Master Servicer and such Depositor,  all information  reasonably requested by
the Owner,  the Master  Servicer or any  Depositor in order to comply with its  reporting  obligation  under Item 6.02 of Form 8-K with
respect to any class of asset-backed securities; and

         (k)      Servicer has delivered to the Owner and the Master  Servicer  financial  statements  of its parent,  for its last two
complete fiscal years. All such financial  information  fairly presents the pertinent results of operations and financial  position for
the period identified and has been prepared in accordance with GAAP  consistently  applied  throughout the periods involved,  except as
set forth in the notes thereto.  There has been no change in the servicing  policies and procedures,  business,  operations,  financial
condition,  properties or assets of the Servicer  since the date of the  Servicer's  financial  information  that would have a material
adverse effect on its ability to perform its obligations under this Agreement.

                                                              ARTICLE IV
                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

         Section 4.01.  Servicer to Act as Servicer.

         The Servicer,  as independent  contract  servicer,  shall service and  administer  the Mortgage Loans in accordance  with this
Agreement  and with  Accepted  Servicing  Practices  (giving  due  consideration  to the Owner's  and the  Guarantor's  reliance on the
Servicer),  and shall have full power and  authority,  acting alone,  to do or cause to be done any and all things in  connection  with
such servicing and  administration  which the Servicer may deem necessary or desirable and consistent  with the terms of this Agreement
and with Accepted Servicing  Practices and shall exercise the same care that it customarily  employs for its own account.  In addition,
the Servicer shall furnish  information  regarding the borrower credit files related to such Mortgage Loan to credit reporting agencies
in compliance with the provisions of the Fair Credit  Reporting Act and the applicable  implementing  regulations.  Except as set forth
in this  Agreement,  the Servicer shall service the Mortgage Loans in accordance with Accepted  Servicing  Practices in compliance with
the servicing  provisions of the Fannie Mae Guide,  which  include,  but are not limited to,  provisions  regarding the  liquidation of
Mortgage  Loans,  the  collection of Mortgage Loan payments,  the payment of taxes,  insurance and other  charges,  the  maintenance of
hazard  insurance with a Qualified  Insurer,  the  maintenance of fidelity bond and errors and omissions  insurance,  inspections,  the
restoration of Mortgaged  Property,  the maintenance of Primary Mortgage Insurance  Policies,  insurance claims (including claims under
the RMIC Policy),  and title insurance,  management of REO Property,  permitted  withdrawals with respect to REO Property,  liquidation
reports,  and reports of  foreclosures  and  abandonments of Mortgaged  Property,  the transfer of Mortgaged  Property,  the release of
Mortgage Loan Documents,  annual  statements  (pursuant to Section 6.04),  and  examination of records and facilities.  In the event of
any  conflict,  inconsistency  or  discrepancy  between any of the  servicing  provisions  of this  Agreement  and any of the servicing
provisions  of the Fannie Mae Guide,  the  provisions of this  Agreement  shall control and be binding upon the Owner and the Servicer.
The Owner may, at its option,  deliver  powers-of-attorney  to the Servicer sufficient to allow the Servicer as servicer to execute all
documentation  requiring  execution on behalf of Owner with respect to the servicing of the Mortgage  Loans,  including  satisfactions,
partial  releases,  modifications  and foreclosure  documentation  or, in the  alternative,  shall as promptly as reasonably  possible,
execute and return such documentation to the Servicer.

         Consistent  with and in addition to the terms set forth in this  Agreement,  if a Mortgage  Loan is in default or such default
is reasonably  foreseeable,  the Servicer may also waive,  modify or vary any term of any Mortgage Loan or consent to the  postponement
of strict  compliance  with any such term or in any manner grant  indulgence to any mortgagor,  including  without  limitation,  to (1)
capitalize  any amounts owing on the Mortgage Loan by adding such amount to the  outstanding  principal  balance of the Mortgage  Loan,
(2) defer such amounts to a later date or the final  payment date of such Mortgage  Loan,  (3) extend the maturity of any such Mortgage
Loan,  (4) amend the related  Mortgage  Note to reduce the related  Mortgage  Rate with respect to any Mortgage  Loan,  (5) convert the
Mortgage Rate on any Mortgage Loan from a fixed rate to an adjustable  rate or vice versa,  (6) with respect to a mortgage loan with an
initial  fixed rate period  followed by an  adjustable  rate  period,  extend the fixed period and reduce the  adjustable  rate period,
and/or (7)  forgive  the amount of any  interest  and  principal  owed by the  related  Mortgagor;  provided  that,  in the  Servicer's
reasonable and prudent  determination,  such waiver,  modification,  postponement or indulgence:  (A) is not materially  adverse to the
interests of the Owner on a present value basis using  reasonable  assumptions  (including  taking into account any estimated  realized
loss that might result absent such action);  and (B) does not amend the related Mortgage Note to extend the maturity thereof later than
the date of the Latest  Possible  Maturity Date (as such term is defined in the Pooling and  Servicing  Agreement);  provided  further,
with  respect  to any  Mortgage  Loan that is not in  default or if default is not  reasonably  foreseeable,  unless the  Servicer  has
provided to the Guarantor  and the Owner a  certification  addressed to the Guarantor and the Owner,  based on the advice of counsel or
certified public  accountants  that have a national  reputation with respect to taxation of REMICs that a modification of such Mortgage
Loan will not result in the  imposition  of taxes on or  disqualify  from REMIC  status  any of the REMICs and has  obtained  the prior
written  consent of the Guarantor and the Owner,  the Servicer  shall not permit any  modification  with respect to any Mortgage  Loan.
The  Servicer  shall send  notice to the Master  Servicer  of any waiver,  modification  or variance of a Mortgage  Loan within two (2)
Business Days of any such action.

         Notwithstanding  the  foregoing,  the Servicer may not waive,  modify or vary any term of any Fannie Mae Loan (other than with
respect to a  Prepayment  Charge)  or  consent  to the  postponement  of strict  compliance  with any such term or in any manner  grant
indulgence to any Mortgagor  relating to a Fannie Mae Loan without the consent of the  Guarantor if it has received  written  notice by
the Master Servicer that such consent is required pursuant to the terms of the Pooling and Servicing Agreement.

         In the event of any such waiver,  modification,  postponement  or indulgence  which has been agreed to in writing by the Owner
or the Guarantor,  as applicable,  and which permits the deferral of interest or principal  payments on any Mortgage Loan, the Servicer
shall,  on the Business Day  immediately  preceding the related  Remittance  Date in any month in which any such  principal or interest
payment has been deferred,  deposit in the Custodial  Account from its own funds, in accordance with Section 4.04 and Section 5.03, the
difference  between (a) such month's  principal and one month's  interest at the related  Mortgage Loan  Remittance  Rate on the unpaid
principal  balance of such  Mortgage Loan and (b) the amount paid by the  Mortgagor.  The Servicer  shall be entitled to  reimbursement
for such  advances to the same extent as for all other  advances  pursuant to Section  4.05.  Without  limiting the  generality  of the
foregoing,  the Servicer shall continue,  and is hereby authorized and empowered,  to prepare,  execute and deliver, all instruments of
satisfaction  or  cancellation,  or of partial or full release,  discharge and all other  comparable  instruments,  with respect to the
Mortgage Loans and with respect to the Mortgaged Properties.

         The Servicer  shall perform all of its  servicing  responsibilities  hereunder or may cause a subservicer  to perform any such
servicing  responsibilities  on its behalf (with the consent of the Guarantor with respect to the Fannie Mae Loans), but the use by the
Servicer of a  subservicer  shall not release  the  Servicer  from any of its  obligations  hereunder  and the  Servicer  shall  remain
responsible  hereunder  for all acts and  omissions  of each  subservicer  as fully as if such  acts and  omissions  were  those of the
Servicer.  Any such  subservicer  must be a Fannie Mae approved  seller/servicer  in good  standing  and no event shall have  occurred,
including but not limited to, a change in insurance  coverage,  which would make it unable to comply with the eligibility  requirements
for lenders  imposed by Fannie Mae, or which would  require  notification  to Fannie Mae. The Servicer  shall pay all fees and expenses
of each subservicer from its own funds, and a subservicer's fee shall not exceed the Servicing Fee.

         At the cost and  expense of the  Servicer or the  Guarantor  (as  applicable),  without  any right of  reimbursement  from the
Custodial Account,  the Servicer or the Guarantor shall be entitled to terminate the rights and  responsibilities  of a subservicer and
arrange for any  servicing  responsibilities  to be performed by a successor  subservicer  meeting the  requirements  in the  preceding
paragraph,  provided,  however,  that nothing  contained herein shall be deemed to prevent or prohibit the Servicer,  at the Servicer's
option,  from electing to service the related  Mortgage  Loans itself.  In the event that the  Servicer's  responsibilities  and duties
under this Agreement are terminated  pursuant to Section 8.04, 9.01 or 10.01, and if requested to do so by the Owner or Guarantor,  the
Servicer shall at its own cost and expense terminate the rights and  responsibilities  of each subservicer  effective as of the date of
termination  of the Servicer.  The Servicer or the Guarantor (as  applicable)  shall pay all fees,  expenses or penalties  necessary in
order to terminate the rights and  responsibilities  of each  subservicer  from the Servicer's or the  Guarantor's  (as applicable) own
funds without reimbursement from the Owner.

         Notwithstanding  any of the provisions of this  Agreement  relating to agreements or  arrangements  between the Servicer and a
subservicer  or any reference  herein to actions taken through a Subservicer  or otherwise,  the Servicer  shall not be relieved of its
obligations  to the Owner or the Guarantor  and shall be obligated to the same extent and under the same terms and  conditions as if it
alone were  servicing  and  administering  the  Mortgage  Loans.  The  Servicer  shall be  entitled to enter into an  agreement  with a
subservicer for  indemnification  of the Servicer by the  subservicer and nothing  contained in this Agreement shall be deemed to limit
or modify such indemnification.

         Any  subservicing  agreement and any other  transactions  or services  relating to the Mortgage Loans  involving a subservicer
shall be deemed to be between such  subservicer  and Servicer  alone,  and the Owner shall have no  obligations,  duties or liabilities
with respect to such  subservicer  including no  obligation,  duty or liability of Owner to pay such  subservicer's  fees and expenses.
For purposes of distributions  and advances by the Servicer  pursuant to this Agreement,  the Servicer shall be deemed to have received
a payment on a Mortgage Loan when a subservicer has received such payment.

         To the extent the Class B-4  Certificates  (as issued under the Pooling and Servicing  Agreement)  are no longer  outstanding,
with respect to any Mortgage  Loan which is  Delinquent  in payment by 90 days or more,  the  Guarantor  shall have the right (with the
reasonable  consent of the Master  Servicer)  to appoint a servicer (a "Special  Servicer")  with  expertise  in  servicing  delinquent
mortgage loans (such Mortgage Loan, a "Specially  Serviced  Mortgage Loan") and to enter into a special  servicing  agreement with such
Special Servicer (a "Special Servicing  Agreement"),  in the form reasonably  acceptable to the Depositor,  any Master Servicer and the
Guarantor.

         At the direction of the  Guarantor,  the Servicer  shall  transfer the servicing of any Fannie Mae Loan which is Delinquent by
ninety (90) days or more to a Special  Servicer.  The Special  Servicer shall thereupon assume all of the rights and obligations of the
Servicer,  as servicer,  hereunder  arising  thereafter  and the Servicer  shall have no further  rights or  obligations,  as servicer,
hereunder  with respect to such  Specially  Serviced  Mortgage Loan (except that the Special  Servicer  shall not be (i) liable for any
acts or omissions of the Servicer  hereunder prior to the servicing transfer date or (ii) deemed to have made any  representations  and
warranties  of the Servicer  hereunder).  Upon the transfer of the  servicing  of any such Fannie Mae Loan to a Special  Servicer,  the
Special  Servicer  shall be entitled to the  Servicing  Fee and other  compensation  accruing  after the  servicing  transfer date with
respect to such Specially Serviced Mortgage Loan.

                  In connection with the transfer of the servicing of any Specially  Serviced Mortgage Loan to a Special Servicer,  the
Servicer,  at the Special  Servicer's  expense,  shall  deliver to the Special  Servicer  all  documents  and records  relating to such
Specially  Serviced  Mortgage Loan and an  accounting  of amounts  collected or held by it and otherwise use its best efforts to effect
the orderly and efficient  transfer of the servicing to the Special  Servicer.  On the servicing  transfer date,  the Special  Servicer
shall reimburse the Servicer for all  unreimbursed  Advances,  Servicing  Advances and Servicing Fees accrued as of such dates relating
to the Specially  Serviced  Mortgage Loan for which the servicing is being  transferred.  After the payment by the Special  Servicer of
such amounts,  the Special  Servicer shall be entitled to be reimbursed for all amounts  previously paid to the Servicer by the Special
Servicer.  In  addition,  the Special  Servicer  shall  notify the Master  Servicer of such  transfer  and the  effective  date of such
transfer, and amend the Mortgage Loan Schedule to reflect that such Fannie Mae Loans are Specially Serviced Mortgage Loans.

         The Special Servicing  Agreement shall be consistent with the provisions of this Agreement,  including but not limited to this
Section 4.01, and shall include at a minimum that:

                  (i)      the Special  Servicer shall at all times meet the  eligibility  criteria  described in this Agreement to the
satisfaction of the Depositor and any Master Servicer;

                  (ii)     the Special  Servicer  shall agree to fulfill all  requirements  of the Servicer  hereunder  with respect to
Regulation AB in connection with the Specially Serviced Mortgage Loans;

                  (iii)    the Special  Servicer shall service the Specially  Serviced  Mortgage Loans in a manner  consistent with the
provisions of this Agreement;

                  (iv)     the Special Servicer shall use the Fannie Mae foreclosure  network (and pay the customary fees therefor) for
foreclosures and bankruptcies relating to Specially Serviced Mortgage Loans;

                  (v)      the Special Servicer shall use the Fannie Mae disposition  service (and pay the customary fees therefor) for
the disposition of REO Property related to Specially Serviced Mortgage Loans;

                  (vi)     the Special  Servicer  shall make Monthly  Advances on the  Specially  Serviced  Mortgage  Loans to the same
extent and in the same manner as the Servicer pursuant to this Agreement;

                  (vii)    the Special  Servicer  shall be entitled to receive the related  Servicing Fee with respect to all Specially
Serviced Mortgage Loans;

                  (viii)   prior to the transfer of  servicing to the Special  Servicer,  the Servicer and the Special  Servicer  shall
have provided all notices  relating to such transfer of servicing as required to be delivered to the borrowers by applicable  state and
federal law;

                  (ix)     the  Special  Servicer  shall  indemnify  the  Servicer,  the  Guarantor  and the  Master  Servicer  for any
liabilities to them arising from failures of the Special Servicer to perform its obligations according to the terms of this Agreement;

                  (x)      the Special  Servicer  shall  promptly give notice thereof to the Guarantor and the Owner of the transfer of
servicing to the Special  Servicer,  including  the loan number  together  with the  borrower's  name and the unpaid  Stated  Principal
Balance of the transferred Fannie Mae Loan at the time of transfer;

                  (xi)     each of the respective  obligations,  duties,  and liabilities of the Servicer with respect to the servicing
of the  Specially  Serviced  Mortgage  Loans that have  arisen  prior to the date on which the  servicing  of such  Specially  Serviced
Mortgage Loan was transferred to the Special Servicer (the "Effective  Date"),  and of the Special Servicer that arise on and after the
Effective Date, under this Agreement and the Special Servicing  Agreement and that remain  unperformed or unsatisfied shall survive any
transfer of servicing;

                  (xii)    once a Fannie Mae Loan  becomes a Specially  Serviced  Mortgage  Loan,  such Fannie Mae Loan shall  remain a
Specially  Serviced Mortgage Loan, and shall continue to be serviced by the Special  Servicer,  until the earlier of the liquidation or
other disposition of such Fannie Mae Loan or the termination of the Special Servicing  Agreement,  regardless of delinquency  status or
otherwise;

                  (xiii)   the Guarantor may remove the Special  Servicer if the Special  Servicer at any time fails to meet any of the
above criteria or otherwise,  in the judgment of the Guarantor,  fails to perform according to the terms of the subservicing  agreement
and the  provisions of this Section 4.01;  provided that prior to any such removal the Guarantor  shall  designate a successor  Special
Servicer  (with the  reasonable  consent of the Master  Servicer)  meeting the  requirements  of this Section 4.01, and no removal of a
Special Servicer shall be effective until a successor  Special Servicer has entered into a special  subservicing  agreement meeting the
requirements  of this  Section  4.01 and agreed to assume the duties of the Special  Servicer  or, the  Servicer  has  undertaken  such
duties; and

                  (xiv)    in  connection  with any  transfer  of a Fannie Mae Loan to the Special  Servicer  as a  Specially  Serviced
Mortgage Loan,  the Servicer  shall execute any  appropriate  assignments  or other  documents  reasonable and necessary to further the
servicing of the Special Servicer under the Special Servicing Agreement.

         The Servicer will transmit  full-file  credit  reporting  data for each Mortgage Loan pursuant to the Fannie Mae Selling Guide
and that for each  Mortgage  Loan,  the  Servicer  agrees it shall  report one of the  following  statuses  each month as follows:  new
origination, current, delinquent (30-, 60-, 90-days, etc.), foreclosed, or charged-off.

         Section 4.02.  Collection of Mortgage Loan Payments.

         Continuously  from the date hereof  until the date each  Mortgage  Loan ceases to be subject to this  Agreement,  the Servicer
will  proceed  with  diligence  to collect all  payments  due under each  Mortgage  Loan when the same shall become due and payable and
shall, to the extent such procedures  shall be consistent with this Agreement and the terms and provisions of related Primary  Mortgage
Insurance Policy,  follow such collection  procedures as it follows with respect to mortgage loans comparable to the Mortgage Loans and
held for its own account.  Further,  the Servicer will take reasonable care in ascertaining and estimating annual ground rents,  taxes,
assessments,  water rates, fire and hazard insurance premiums,  mortgage insurance premiums, and all other charges that, as provided in
the Mortgage,  will become due and payable to the end that the  installments  payable by the Mortgagors  will be sufficient to pay such
charges as and when they become due and payable.

         The  Servicer  shall not waive any  Prepayment  Charge  unless:  (i) the  enforceability  thereof  shall have been  limited by
bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to creditors' rights generally, (ii) the enforcement
thereof is illegal,  or any local,  state or federal agency has threatened  legal action if the prepayment  penalty is enforced,  (iii)
the mortgage debt has been  accelerated in connection with a foreclosure or other  involuntary  payment or (iv) such waiver is standard
and  customary in servicing  similar  Mortgage  Loans and relates to a default or a reasonably  foreseeable  default and would,  in the
reasonable  judgment of the Servicer,  maximize  recovery of total proceeds taking into account the value of such Prepayment Charge and
the related Mortgage Loan. If a Prepayment  Charge is waived,  but does not meet the standards  described  above,  then the Servicer is
required  to pay the  amount  of such  waived  Prepayment  Charge  by  remitting  such  amount  to the  Owner by the  Remittance  Date.
Notwithstanding  anything to the contrary  herein,  no consent of the  Guarantor  (solely with respect to the Fannie Mae Loans) or RMIC
(solely with  respect to the RMIC Covered  Loans)  shall be required  with respect to any waiver of a Prepayment  Charge in  accordance
with the terms of this Agreement.

         Section 4.03.  Realization Upon Defaulted Mortgage Loans.

         The Servicer shall use its reasonable  efforts,  consistent with the procedures that the Servicer would use in servicing loans
for its own account and the  requirements of the Fannie Mae Guide, to foreclose upon or otherwise  comparably  convert the ownership of
properties  securing such of the Mortgage Loans as come into and continue in default and as to which no satisfactory  arrangements  can
be made for collection of delinquent  payments  pursuant to Section 4.01;  provided that, in connection with an acceptance of a deed in
lieu of  foreclosure,  the Servicer shall be required to obtain the consent of the Guarantor (with respect to the Fannie Mae Loans) and
the consent of RMIC (with respect to RMIC Covered  Loans).  In determining  the  delinquency  status of any Mortgage Loan, the Servicer
will apply the definition of Delinquent as such term is defined under the Pooling and Servicing  Agreement.  The Servicer shall use its
reasonable  efforts to realize upon  defaulted  Mortgage Loans in such manner as will maximize the receipt of principal and interest by
the Owner,  taking  into  account,  among  other  things,  the  timing of  foreclosure  proceedings.  The  foregoing  is subject to the
provisions that, in any case in which Mortgaged  Property shall have suffered damage,  the Servicer shall not be required to expend its
own funds toward the restoration of such property unless it shall determine in its discretion (i) that such  restoration  will increase
the proceeds of liquidation of the related Mortgage Loan to the Owner after  reimbursement  to itself for such expenses,  and (ii) that
such expenses will be  recoverable  by the Servicer  through  Insurance  Proceeds or  Liquidation  Proceeds from the related  Mortgaged
Property,  as  contemplated  in Section 4.05. The Servicer shall be responsible  for all costs and expenses  incurred by it in any such
proceedings or functions as Servicing Advances;  provided,  however, that it shall be entitled to reimbursement therefor as provided in
Section 4.05.  Notwithstanding  anything to the contrary  contained herein, in connection with a foreclosure or acceptance of a deed in
lieu of  foreclosure,  in the event the  Servicer  or the  Guarantor  has  reasonable  cause to believe  that a  Mortgaged  Property is
contaminated  by  hazardous  or toxic  substances  or wastes,  or if the Owner or the  Guarantor  otherwise  requests an  environmental
inspection  or review of such  Mortgaged  Property,  such an  inspection  or review is to be conducted by a qualified  inspector.  Upon
completion  of the  inspection,  the  Servicer  shall  promptly  provide  the Owner  and the  Guarantor  with a  written  report of the
environmental  inspection.  After reviewing the  environmental  inspection  report,  the Owner after  consultation  with the Guarantor,
shall  determine  how the Servicer  shall  proceed with respect to the  Mortgaged  Property.  If it is  determined  that the  Mortgaged
Property is  contaminated  by hazardous or toxic  substances or wastes,  the consent of the  Guarantor  (with respect to the Fannie Mae
Loans) and RMIC (with respect to the RMIC Covered  Loans) is required in  connection  with the  foreclosure  or acceptance of a deed in
lieu of foreclosure of such Mortgaged Property.

         Section 4.04.       Establishment of Custodial Accounts; Deposits in Custodial Accounts.

         The Servicer  shall  segregate  and hold all funds  collected  and received  pursuant to each Mortgage Loan separate and apart
from any of its own funds and general assets and shall establish and maintain one or more Custodial  Accounts.  Each Custodial  Account
shall be established with a Qualified  Depository.  To the extent such funds are not deposited in a Custodial  Account,  such funds may
be invested in Permitted  Investments  for the benefit of the Owner (with any income earned  thereon for the benefit of the  Servicer).
Custodial  Accounts will be reconciled  within 45 days after bank statement cutoff date.  Funds deposited in the Custodial  Account may
be drawn on by the Servicer in  accordance  with Section  4.05.  The creation of any  Custodial  Account shall be evidenced by a letter
agreement in the form shown in Exhibit B hereto.  The original of such letter  agreement  shall be furnished to the Owner upon request.
The Servicer  acknowledges  and agrees that the Servicer  shall bear any losses  incurred  with respect to Permitted  Investments.  The
amount of any such losses shall be  immediately  deposited by the Servicer in the Custodial  Account,  out of the Servicer's own funds,
with no right to reimbursement therefor.

         The Servicer  shall  deposit in a mortgage  clearing  account on a daily basis,  and in the  Custodial  Account or Accounts no
later than two (2) Business Days after receipt and identification of funds and retain therein the following payments and collections:

                  (i)      all payments on account of principal,  including Principal Prepayments, on the Mortgage Loans received after
         the Cut-off Date;

                  (ii)     all payments on account of interest on the Mortgage Loans adjusted to the related  Mortgage Loan  Remittance
         Rate received after the Cut-off Date;

                  (iii)    all Net Liquidation Proceeds received after the Cut-off Date;

                  (iv)     any net amounts  received  by the  Servicer  after the  Cut-off  Date in  connection  with any REO  Property
         pursuant to Section 4.13;

                  (v)      all Insurance  Proceeds received after the Cut-off Date including amounts required to be deposited  pursuant
         to Sections 4.08 and 4.10,  other than proceeds to be held in the Escrow  Account and applied to the  restoration or repair of
         the Mortgaged  Property or released to the Mortgagor in accordance with the Servicer's normal servicing  procedures,  the loan
         documents or applicable law;

                  (vi)     all  Condemnation  Proceeds  affecting any  Mortgaged  Property  received  after the Cut-off Date other than
         proceeds to be held in the Escrow Account and applied to the  restoration  or repair of the Mortgaged  Property or released to
         the Mortgagor in accordance with the Servicer's normal servicing procedures, the loan documents or applicable law;

                  (vii)    any Monthly Advances as provided in Section 5.03;

                  (viii)   any amounts  received after the Cut-off Date and required to be deposited in the Custodial  Account pursuant
         to Section 6.02; and

                  (ix)     with respect to each full or partial  Principal  Prepayment  received after the Cut-off Date, any Prepayment
         Interest Shortfalls, to the extent of the Servicer's aggregate Servicing Fee received with respect to the related Due Period.

         The foregoing  requirements  for deposit in the Custodial  Account shall be exclusive,  it being  understood  and agreed that,
without limiting the generality of the foregoing,  payments in the nature of late payment charges,  assumption fees and ancillary fees,
to the extent  permitted by Section 6.01,  and all  Prepayment  Interest  Excess need not be deposited by the Servicer in the Custodial
Account.

         Section 4.05.  Permitted Withdrawals From the Custodial Account.

         The Servicer may, from time to time, make withdrawals from the Custodial Account for the following purposes:

         (i)      to make payments to the Owner in the amounts and in the manner provided for in Section 5.01;

         (ii)     to reimburse  itself for Monthly  Advances,  the Servicer's right to reimburse itself pursuant to this subclause (ii)
being limited to amounts received on the related  Mortgage Loan which represent late  collections  (net of the related  Servicing Fees)
of principal and/or interest respecting which any such advance was made;

         (iii)    to reimburse  itself for  unreimbursed  Servicing  Advances and Monthly  Advances,  the Servicer's right to reimburse
itself  pursuant to this  subclause  (iii) with  respect to any  Mortgage  Loan being  limited to  Liquidation  Proceeds,  Condemnation
Proceeds and Insurance Proceeds received after the Cut-off Date related to such Mortgage Loan;

         (iv)     to pay to itself as  servicing  compensation  (a) any  interest  earned on funds in the  Custodial  Account (all such
interest to be  withdrawn  monthly not later than each  Remittance  Date) and (b) the  Servicing  Fee from that  portion of any payment
recovery attributable to interest on a particular Mortgage Loan;

         (v)      to reimburse itself for any  Nonrecoverable  Advances or advances made in connection with any Servicing  Modification
pursuant to Section 4.01;

         (vi)     to transfer funds to another Qualified Depository in accordance with Section 4.09 hereof;

         (vii)    to reimburse itself as provided in Section 8.03 hereof;

         (viii)   to remove funds inadvertently placed in the Custodial Account in error by the Servicer; and

         (ix)     to clear and terminate the Custodial Account upon the termination of this Agreement.

         Section 4.06.  Establishment of Escrow Accounts; Deposits in Escrow Accounts.

         The Servicer  shall  segregate  and hold all funds  collected and received  pursuant to each  Mortgage  Loan which  constitute
Escrow  Payments  separate and apart from any of its own funds and general  assets and shall  establish and maintain one or more Escrow
Accounts.  Each Escrow  Account  shall be  established  with a Qualified  Depository.  To the extent such funds are not deposited in an
Escrow  Account,  such funds may be invested in Permitted  Investments.  Funds  deposited  in an Escrow  Account may be drawn on by the
Servicer in accordance  with Section  4.07.  The creation of any Escrow  Account  shall be evidenced by a letter  agreement in the form
shown in Exhibit C. The  original of such letter  agreement  shall be furnished to the Owner upon  request.  The Servicer  acknowledges
and agrees that the  Servicer  shall bear any losses  incurred  with respect to  Permitted  Investments.  The amount of any such losses
shall be immediately  deposited by the Servicer in the Escrow Account,  as appropriate,  out of the Servicer's own funds, with no right
to reimbursement therefor.

         The Servicer  shall deposit in a mortgage  clearing  account on a daily basis,  and in the Escrow Account or Accounts no later
than two (2) Business Days after receipt and identification of funds and retain therein:

         (i)      all Escrow Payments  collected on account of the Mortgage Loans,  for the purpose of effecting  timely payment of any
items as are required under the terms of this Agreement;

         (ii)     all Insurance Proceeds which are to be applied to the restoration or repair of any Mortgaged Property; and

         (iii)    all Servicing Advances for Mortgagors whose Escrow Payments are insufficient to cover escrow disbursements.

         The  Servicer  shall  make  withdrawals  from an Escrow  Account  only to effect  such  payments  as are  required  under this
Agreement,  and for such other  purposes  as shall be as set forth in and in  accordance  with  Section  4.07.  Except as  provided  in
Section  4.07,  the Servicer  shall be entitled to retain any interest  paid on funds  deposited in an Escrow  Account by the Qualified
Depository.

         Section 4.07.  Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account may be made by the Servicer only:

         (i)      to effect timely payments of ground rents,  taxes,  assessments,  water rates,  fire and hazard  insurance  premiums,
Primary Mortgage Insurance Policy premiums, if applicable, and comparable items;

         (ii)     to reimburse  Servicer for any Servicing  Advance made by Servicer  with respect to a related  Mortgage Loan but only
from amounts received on the related Mortgage Loan which represent late payments or collections of Escrow Payments thereunder;

         (iii)    to refund to the Mortgagor any funds as may be determined to be overages;

         (iv)     for transfer to the Custodial Account in connection with an acquisition of REO Property;

         (v)      for application to restoration or repair of the Mortgaged Property;

         (vi)     to pay to the Servicer,  or to the Mortgagor to the extent  required by law, any interest paid on the funds deposited
in the Escrow Account;

         (vii)    to pay to the Mortgagors or other parties Insurance Proceeds deposited in accordance with Section 4.06;

         (viii)   to remove funds inadvertently placed in an Escrow Account in error by the Servicer; and

         (ix)     to clear and terminate the Escrow Account on the termination of this Agreement.

         As part of its servicing  duties,  the Servicer shall pay to the  Mortgagors  interest on funds in an Escrow  Account,  to the
extent  required  by law,  and to the extent  that  interest  earned on funds in the Escrow  Account  is  insufficient,  shall pay such
interest from its own funds, without any reimbursement therefor.

         Section  4.08.  Payment  of Taxes,  Insurance  and Other  Charges,  Maintenance  of  Primary  Mortgage  Insurance  Policies;
Maintenance of the RMIC Policy; Collections Thereunder.

         With respect to each Mortgage  Loan,  the Servicer  shall  maintain  accurate  records  reflecting the status of ground rents,
taxes,  assessments,  water  rates and other  charges  which are or may  become a lien upon the  Mortgaged  Property  and the status of
Primary Mortgage  Insurance Policy premiums and fire and hazard insurance  coverage and shall obtain,  from time to time, all bills for
the  payment of such  charges,  including  renewal  premiums  and shall  effect  payment  thereof  prior to the  applicable  penalty or
termination  date and at a time  appropriate  for securing  maximum  discounts  allowable,  employing for such purpose  deposits of the
Mortgagor  in the Escrow  Account  which shall have been  estimated  and  accumulated  by the Servicer in amounts  sufficient  for such
purposes,  as allowed  under the terms of the Mortgage or  applicable  law. To the extent that the Mortgage does not provide for Escrow
Payments,  the  Servicer  shall  determine  that any such  payments  are made by the  Mortgagor  when due.  The  Servicer  assumes full
responsibility  for the  timely  payment of all such bills and shall  effect  timely  payments  of all such bills  irrespective  of the
Mortgagor's  faithful  performance  in the payment of same or the making of the Escrow  Payments and shall make  advances  from its own
funds to effect such payments.

         The Servicer will maintain in full force and effect Primary  Mortgage  Insurance  Policies issued by a Qualified  Insurer with
respect to each  Mortgage  Loan for which such coverage is herein  required.  Such  coverage will be maintained  until the ratio of the
current outstanding  principal balance of the related Mortgage Loan to the appraised value of the related Mortgaged Property,  based on
the most  recent  appraisal  of the  Mortgaged  Property  performed  by a Qualified  Appraiser,  such  appraisal  to be included in the
Servicing  File, is reduced to an amount for which Fannie Mae no longer  requires such  insurance to be  maintained.  The Servicer will
not cancel or refuse to renew any Primary  Mortgage  Insurance  Policy that is required to be kept in force under this Agreement unless
a  replacement  Primary  Mortgage  Insurance  Policy for such  canceled or nonrenewed  policy is obtained  from and  maintained  with a
Qualified  Insurer.  The Servicer shall not take any action which would result in noncoverage  under any  applicable  Primary  Mortgage
Insurance  Policy of any loss which,  but for the actions of the Servicer would have been covered  thereunder.  In connection  with any
assumption or  substitution  agreement  entered into or to be entered into pursuant to Section 6.01, the Servicer shall promptly notify
the insurer  under the related  Primary  Mortgage  Insurance  Policy,  if any, of such  assumption  or  substitution  of  liability  in
accordance  with the terms of such policy and shall take all  actions  which may be  required  by such  insurer as a  condition  to the
continuation of coverage under the Primary Mortgage  Insurance  Policy.  If such Primary  Mortgage  Insurance Policy is terminated as a
result of such assumption or substitution of liability,  the Servicer shall obtain a replacement  Primary Mortgage  Insurance Policy as
provided above.

         In  connection  with its  activities  as  servicer,  the Servicer  agrees to prepare and present,  on behalf of itself and the
Owner,  claims to the insurer under any Private  Mortgage  Insurance  Policy in a timely  fashion in accordance  with the terms of such
Primary Mortgage  Insurance Policy and, in this regard,  to take such action as shall be necessary to permit recovery under any Primary
Mortgage Insurance Policy respecting a defaulted Mortgage Loan.

         The Servicer shall take whatever  action is  appropriate to maximize the amounts  payable under the RMIC Policy and to service
the RMIC  Covered  Loans in the manner  required by the RMIC  Policy.  The  Servicer  shall  prepare  and submit,  or cause the related
Subservicer  to prepare and submit,  all claims  eligible for  submission  under the RMIC Policy.  If the RMIC Policy is terminated for
any reason other than the exhaustion of its coverage,  or if the Servicer has knowledge that the financial  strength  rating of RMIC is
reduced to below  investment  grade,  the Servicer will use its best efforts to obtain,  or cause the related  Subservicer to obtain, a
comparable policy from a qualified insurer.  The replacement  policy, if available,  shall provide coverage equal to the then remaining
coverage of the RMIC Policy.

         In  connection  with its  activities  as  servicer,  the Servicer  agrees to prepare and present,  on behalf of itself and the
Owner,  claims to the insurer under the RMIC Policy in a timely fashion in accordance with the terms of such RMIC Policy,  and, in this
regard,  to take such action as shall be necessary to permit  recovery  under the RMIC Policy  respecting  a defaulted  Mortgage  Loan.
Pursuant to Section 4.04, any amounts  collected by the Servicer under any Primary  Mortgage  Insurance Policy or the RMIC Policy shall
be deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.05.

         Section 4.09.  Transfer of Accounts.

         The Servicer may  transfer  the  Custodial  Account or the Escrow  Account to a different  Qualified  Depository  from time to
time.  The Servicer  shall notify the Owner of any such  transfer  within 15 Business  Days of transfer.  If any one of the  investment
ratings of a Qualified  Depository  holding funds or Eligible  Investments in the Custodial  Account or Escrow Account is downgraded by
the issuing rating agency,  the Servicer shall,  within three (3) Business Days of receipt of notice of the  downgrading,  transfer all
such accounts, funds and Permitted Investments to a different Qualified Depository in accordance with this Agreement.

         Section 4.10.  Maintenance of Hazard Insurance.

         The Servicer  shall cause to be  maintained  for each  Mortgage Loan fire and hazard  insurance  with extended  coverage as is
customary in the area where the  Mortgaged  Property is located in an amount which is equal to the lesser of (i) the maximum  insurable
value of the  improvements  securing such Mortgage Loan or (ii) the greater of (a) the  outstanding  principal  balance of the Mortgage
Loan,  and (b) the  percentage  such that the proceeds  thereof shall be sufficient to prevent the Mortgagor  and/or the Mortgagee from
becoming  a  co-insurer.  If the  Mortgaged  Property  is in an area  identified  in the  Federal  Register  by the  Federal  Emergency
Management  Agency as being a special flood hazard area that has  federally-mandated  flood insurance  requirements,  the Servicer will
cause to be  maintained  a flood  insurance  policy  meeting the  requirements  of the  current  guidelines  of the  Federal  Insurance
Administration with a generally  acceptable  insurance carrier,  in an amount representing  coverage not less than the least of (i) the
outstanding  principal balance of the Mortgage Loan, (ii) the maximum  insurable value of the improvements  securing such Mortgage Loan
or (iii) the maximum  amount of  insurance  which is  available  under the Flood  Disaster  Protection  Act of 1973,  as  amended.  The
Servicer  shall also  maintain on the REO Property,  fire and hazard  insurance  with extended  coverage in an amount which is at least
equal to the maximum  insurable value of the  improvements  which are a part of such property,  liability  insurance and, to the extent
required and available  under the Flood Disaster  Protection Act of 1973, as amended,  flood  insurance in an amount as provided above.
Any amounts  collected by the Servicer  under any such policies other than amounts to be deposited in the Escrow Account and applied to
the  restoration or repair of the Mortgaged  Property or REO Property,  or released to the Mortgagor in accordance  with the Servicer's
normal  servicing  procedures,  shall be deposited in the  Custodial  Account,  subject to  withdrawal  pursuant to Section 4.05. It is
understood  and agreed that no other  additional  insurance need be required by the Servicer or the Mortgagor or maintained on property
acquired in respect of the Mortgage  Loans,  other than pursuant to the Fannie Mae Guide or such  applicable  state or federal laws and
regulations  as shall at any time be in force and as shall  require such  additional  insurance.  All such  policies  shall be endorsed
with standard  mortgagee  clauses with loss payable to the Servicer and its  successors  and/or  assigns and shall provide for at least
thirty days prior written  notice of any  cancellation,  reduction in the amount or material  change in coverage to the  Servicer.  The
Servicer shall not interfere  with the  Mortgagor's  freedom of choice in selecting  either his insurance  carrier or agent,  provided,
however,  that the Servicer  shall not accept any such  insurance  policies from insurance  companies  unless such companies  currently
reflect a General  Policy Rating in Best's Key Rating Guide  currently  acceptable to Fannie Mae and are licensed to do business in the
state wherein the property subject to the policy is located.

         Section 4.11      Maintenance of Mortgage Impairment Insurance Policy.

         In the event that the Servicer  shall obtain and maintain a mortgage  impairment  or blanket  policy  issued by an issuer that
has a Best rating of A:VI insuring  against  hazard losses on all of Mortgaged  Properties  securing the Mortgage  Loans,  then, to the
extent such policy  provides  coverage in an amount equal to the amount required  pursuant to Section 4.10 and otherwise  complies with
all other  requirements  of Section 4.10, the Servicer shall  conclusively  be deemed to have satisfied its obligations as set forth in
Section 4.10, it being  understood and agreed that such policy may contain a deductible  clause,  in which case the Servicer  shall, in
the event that there shall not have been maintained on the related  Mortgaged  Property or REO Property a policy complying with Section
4.10, and there shall have been one or more losses which would have been covered by such policy,  deposit in the Custodial  Account the
amount not otherwise  payable  under the blanket  policy  because of such  deductible  clause.  In  connection  with its  activities as
Servicer of the Mortgage  Loans,  the Servicer  agrees to prepare and  present,  on behalf of the Owner,  claims under any such blanket
policy in a timely  fashion in  accordance  with the terms of such policy.  Upon request of the Owner,  the Servicer  shall cause to be
delivered to the Owner a certified  true copy of such policy and a statement from the insurer  thereunder  that such policy shall in no
event be terminated or materially modified without thirty (30) days prior written notice to the Owner.

         Section 4.12.  Fidelity Bond, Errors and Omissions Insurance.

         The Servicer shall maintain,  at its own expense, a blanket fidelity bond and an errors and omissions  insurance policy,  with
broad coverage with responsible  companies that would meet the  requirements of Fannie Mae on all officers,  employees or other persons
acting in any capacity with regard to the Mortgage  Loans and who handle funds,  money,  documents and papers  relating to the Mortgage
Loans.  The Fidelity  Bond and errors and  omissions  insurance  shall be in the form of the Mortgage  Banker's  Blanket Bond and shall
protect and insure the Servicer against losses,  including  forgery,  theft,  embezzlement,  fraud,  errors and omissions and negligent
acts of such  persons.  Such  Fidelity  Bond and errors and  omissions  insurance  shall also protect and insure the  Servicer  against
losses in  connection  with the failure to maintain any  insurance  policies  required  pursuant to this  Agreement  and the release or
satisfaction of a Mortgage Loan without having  obtained  payment in full of the  indebtedness  secured  thereby.  No provision of this
Section 4.12  requiring  the Fidelity Bond and errors and omissions  insurance  shall  diminish or relieve the Servicer from its duties
and  obligations as set forth in this  Agreement.  The minimum  coverage under any such Fidelity Bond and insurance  policy shall be at
least equal to the  corresponding  amounts required by Fannie Mae in the Fannie Mae Guide.  The Servicer shall,  upon request of Owner,
deliver to the Owner a  certificate  from the surety and the insurer as to the  existence of the Fidelity Bond and errors and omissions
insurance  policy and shall obtain a statement from the surety and the insurer that such Fidelity Bond or insurance  policy shall in no
event be  terminated or materially  modified  without  thirty days prior  written  notice to the Owner.  The Servicer  shall notify the
Owner within five  Business  Days of receipt of notice that such  Fidelity  Bond or insurance  policy will be, or has been,  materially
modified or  terminated.  The Owner and its  successors  or assigns as their  interests  may appear must be named as loss payees on the
Fidelity Bond and as additional insured on the errors and omissions policy.

         Section 4.13.  Title, Management and Disposition of REO Property.

         In the event that title to any Mortgaged  Property is acquired in foreclosure or by deed in lieu of  foreclosure,  the deed or
certificate  of sale shall be taken in the name of the Owner or its  designee.  Any such  Person or Persons  holding  such title  other
than the Owner shall acknowledge in writing that such title is being held as nominee for the benefit of the Owner.

         The  Servicer  shall  assume the  responsibility  for  marketing  each REO  Property in  accordance  with  Accepted  Servicing
Practices.  Thereafter,  the Servicer  shall  continue to provide  certain  administrative  services to the Owner  relating to such REO
Property as set forth in this Section  4.13.  The REO Property  must be sold within three years  following the end of the calendar year
of the date of acquisition,  unless a REMIC election has been made with respect to the  arrangement  under which the Mortgage Loans and
REO Property are held and the Owner and the Guarantor  shall have been supplied with an Opinion of Counsel (at the Servicer's  expense)
to the effect that the holding by the related trust of such Mortgaged  Property  subsequent to such  three-year  period (and specifying
the period beyond such  three-year  period for which the Mortgaged  Property may be held) will not result in the imposition of taxes on
"prohibited  transactions"  of the related  trust as defined in Section 860F of the Code, or cause the related REMIC to fail to qualify
as a REMIC, in which case the related trust may continue to hold such Mortgaged  Property (subject to any conditions  contained in such
Opinion of Counsel).

         Notwithstanding  any other  provision of this  Agreement,  if a REMIC election has been made, no Mortgaged  Property held by a
REMIC  shall be rented (or  allowed to continue to be rented) or  otherwise  used for the  production  of income by or on behalf of the
related  trust or sold or managed in such a manner or  pursuant  to any terms that would (i) cause such  Mortgaged  Property to fail to
qualify at any time as  "foreclosure  property"  within a meaning of Section  860G(a)(8) of the Code, (ii) subject the related trust to
the imposition of any federal or state income taxes on "net income from foreclosure  property" with respect to such Mortgaged  Property
within the meaning of Section  860G(c) of the Code, or (iii) cause the sale of such Mortgaged  Property to result in the receipt by the
related trust or any income from  non-permitted  assets as described in Section 860F(a) (2)(B) of the Code. If requested,  the Servicer
shall  provide the  Guarantor  an Opinion of Counsel to the effect that  certain  actions  taken by the  Servicer  with  respect to REO
Property will not cause such property to fail to qualify as "foreclosure property" within the meaning of the Code.

         The Servicer  shall deposit or cause to be deposited,  on a daily basis in each Custodial  Account all revenues  received with
respect to the related REO Property and shall withdraw  therefrom funds necessary for the proper operation,  management and maintenance
of the REO  Property,  including the cost of  maintaining  any hazard  insurance  pursuant to Section 4.10 hereof.  The Servicer  shall
maintain  separate records with respect to each REO Property  identifying all deposits and withdrawals  from the Custodial  Account for
each REO Property.

         The Servicer shall furnish to the Owner on each  Remittance  Date, an operating  statement for each REO Property  covering the
operation of each REO Property for the previous  month.  Such operating  statement  shall be  accompanied by such other  information as
the Owner shall reasonably request.

         The Servicer shall,  either itself or through an agent selected by the Servicer,  and in accordance with the Fannie Mae Guide,
manage,  conserve,  protect and operate each REO Property in the same manner that it manages,  conserves,  protects and operates  other
foreclosed  property for its own  account,  and in the same manner that  similar  property in the same  locality as the REO Property is
managed.  Each REO  Disposition  shall be carried out by the Servicer at such price and upon such terms and  conditions as the Servicer
deems to be in the best  interest  of the Owner.  The REO  Disposition  Proceeds  from the sale of the REO  Property  shall be promptly
deposited in the Custodial  Account.  As soon as practical  thereafter,  the expenses of such sale shall be paid and the Servicer shall
reimburse itself for any related Servicing Advances, or Monthly Advances made pursuant to Section 5.03.

         The Servicer  shall cause each REO Property to be inspected  promptly  upon the  acquisition  of title thereto and shall cause
each REO  Property to be  inspected  at least  monthly  thereafter  or more  frequently  as may be required by the  circumstances.  The
Servicer  shall make or cause the  inspector to make a written  report of each such  inspection.  Such reports shall be retained in the
Servicing File and copies thereof shall be forwarded by the Servicer to the Owner.

         Section 4.14.  Notification of Adjustments.

         With respect to each  Mortgage  Loan,  the  Servicer  shall adjust the Mortgage  Interest  Rate on the related  Interest  Rate
Adjustment  Date in compliance  with  requirements  of applicable  law and the related  Mortgage and Mortgage  Note. The Servicer shall
execute and deliver  any and all  necessary  notices  required  under  applicable  law and the terms of the related  Mortgage  Note and
Mortgage  regarding the Mortgage Interest Rate  adjustments.  The Servicer shall promptly,  upon written request  therefor,  deliver to
the Guarantor  (with respect to the Fannie Mae Loans),  RMIC (with respect to the RMIC Covered Loans) and the Owner such  notifications
and any additional  applicable data regarding such adjustments and the methods used to calculate and implement such  adjustments.  Upon
the  discovery by the Servicer or the receipt of notice from the Owner that the Servicer has failed to adjust a Mortgage  Interest Rate
in accordance  with the terms of the related  Mortgage  Note and  Mortgage,  the Servicer  shall  immediately  deposit in the Custodial
Account from its own funds the amount of any interest loss or deferral caused to the Owner thereby.

                                                               ARTICLE V
                                                         PAYMENTS TO THE OWNER

         Section 5.01.  Remittances.

         On each  Remittance  Date, the Servicer shall remit to the Owner (i) all amounts  credited to the Custodial  Account as of the
close of business on the last day of the calendar month preceding the  Determination  Date, net of charges against or withdrawals  from
the Custodial Account pursuant to Section 4.05, except (a) Full Principal  Prepayments  received on or before the 14th day of the month
in which a  Remittance  Date occurs  shall be  remitted  to the Owner on the  Remittance  Date of such  month,  and (b) Full  Principal
Prepayments  received  after the 14th day of the month in which a  Remittance  Date  occurs  shall be remitted to the Owner on the next
following  Remittance Date, plus, to the extent not already deposited in the Custodial  Account,  the sum of (ii) all Monthly Advances,
if any,  which the Servicer is obligated  to  distribute  pursuant to Section 5.03 and (iii) all  Prepayment  Interest  Shortfalls  the
Servicer is required to make up pursuant to Section 4.04, minus (iv) any amounts  attributable to Monthly Payments  collected after the
Cut-off Date but due on a Due Date or Dates  subsequent  to the last day of the related Due Period,  which amounts shall be remitted on
the related Remittance Date next succeeding the Due Period for such amounts.

         With  respect to any  remittance  received by the Owner after the  Business  Day on which such  payment was due,  the Servicer
shall pay to the Owner  interest on any such late  payment at an annual  rate equal to the Prime Rate,  adjusted as of the date of each
change,  plus two percentage  points,  but in no event greater than the maximum amount permitted by applicable law. Such interest shall
be remitted  to the Owner by the  Servicer on the date such late  payment is made and shall  cover the period  commencing  with the day
following  such  Business  Day and ending with the  Business  Day on which such  payment is made,  both  inclusive.  The payment by the
Servicer  of any such  interest  shall  not be deemed an  extension  of time for  payment  or a waiver of any Event of  Default  by the
Servicer.

         Section 5.02      Statements to the Owner, the Guarantor and the Master Servicer.

         The Servicer shall furnish to the Master Servicer and Guarantor an individual  Mortgage Loan  accounting  report (a "Report"),
as of the last Business Day of each month and the end of the related  Prepayment  Period,  as applicable,  in the  Servicer's  assigned
loan number order to document  Mortgage Loan payment activity on an individual  Mortgage Loan basis.  With respect to each month,  such
Report shall be received by the Owner,  the Guarantor and the Master  Servicer no later than the tenth Business Day of the month of the
related Remittance Date (or, with respect to information as to Full Principal  Prepayments and prepayment  penalties no later than 3:00
pm New York time on the first Business Day after the end of each Prepayment  Period),  a report in an Excel (or compatible)  electronic
format,  in such format as may be mutually  agreed upon by both the Owner and the  Servicer,  and which shall  provide the  information
required to be contained in the monthly statements to  certificateholders  as specified in the related pooling and servicing Agreement,
to the extent applicable to the Servicer.

         In addition,  the Servicer  shall provide to the Master  Servicer and the Owner such other  information  known or available to
the Servicer that is necessary in order to provide the distribution  and pool performance  information as required under Regulation AB,
as amended from time to time, as  determined by the Owner in its sole  discretion.  The Servicer  shall also provide a monthly  report,
in the form of Exhibit E hereto,  or such other form as is mutually  acceptable  to the  Servicer,  the Owner and the Master  Servicer,
Exhibit F with respect to defaulted mortgage loans and Exhibit K, with respect to realized losses and gains, with each such report.

         The Servicer  shall  prepare and file any and all  information  statements  or other  filings  required to be delivered to any
governmental  taxing  authority or to the Master  Servicer  pursuant to any  applicable  law with respect to the Mortgage Loans and the
transactions  contemplated  hereby.  In addition,  the Servicer shall provide the Owner and the Master  Servicer with such  information
concerning the Mortgage  Loans as is necessary for the Owner and the Master  Servicer to prepare its federal income tax return as Owner
and the Master Servicer may reasonably request from time to time.

         In addition,  not more than 60 days after the end of each calendar  year, the Servicer shall furnish to each Person who was an
Owner and the Master  Servicer at any time during such  calendar  year an annual  statement  in  accordance  with the  requirements  of
applicable  federal  income tax law as to the aggregate of  remittances  of principal and interest for the  applicable  portion of such
year.

         Section 5.03.  Monthly Advances by the Servicer.

         Not later than the close of business on the Business Day preceding  each  Remittance  Date,  the Servicer shall deposit in the
Custodial  Account an amount  equal to all payments  not  previously  advanced by the  Servicer,  whether or not  deferred  pursuant to
Section  4.01, of Monthly  Payments,  adjusted to the related  Mortgage  Loan  Remittance  Rate,  which are  delinquent at the close of
business on the related  Determination Date; provided,  however,  that the amount of any such deposit may be reduced by the Amount Held
for Future  Distribution  (as  defined  below)  then on deposit in the  Custodial  Account.  Any  portion of the Amount Held for Future
Distribution  used to pay Monthly  Advances  shall be replaced by the  Servicer  by deposit  into the  Custodial  Account on any future
Remittance  Date to the  extent  that the funds  that are  available  in the  Custodial  Account  for  remittance  to the Owner on such
Remittance Date are less than the amount of payments required to be made to the Owner on such Remittance Date.

         The "Amount Held for Future  Distribution"  as to any Remittance  Date shall be the total of the amounts held in the Custodial
Account at the close of business on the  preceding  Determination  Date which were  received  after the Cut-off  Date on account of (i)
Liquidation  Proceeds,  Insurance Proceeds,  and Principal  Prepayments received or made in the month of such Remittance Date, and (ii)
payments  which  represent  early  receipt of scheduled  payments of principal  and interest due on a date or dates  subsequent  to the
related Due Date.

         The Servicer's  obligation to make such Monthly Advances as to any Mortgage Loan will continue  through the final  disposition
or liquidation of the Mortgaged Property,  unless the Servicer deems such advance to be nonrecoverable from Liquidation  Proceeds,  REO
Disposition  Proceeds or Insurance  Proceeds with respect to the  applicable  Mortgage  Loan. In such latter event,  the Servicer shall
deliver to the Owner an  Officer's  Certificate  of the Servicer to the effect that an officer of the Servicer has reviewed the related
Servicing  File and has  obtained a recent  appraisal  and has made the  reasonable  determination  that any  additional  advances  are
nonrecoverable from Liquidation or Insurance Proceeds with respect to the applicable Mortgage Loan.

         Section 5.04.  Liquidation Reports.
         Upon the  foreclosure  sale of any  Mortgaged  Property  or the  acquisition  thereof by the  Master  Servicer  pursuant  to a
deed-in-lieu  of  foreclosure,  the Servicer  shall submit to the Master  Servicer a liquidation  report with respect to such Mortgaged
Property in such form as the Servicer and the Master  Servicer shall agree.  The Servicer  shall also provide  reports on the status of
REO Property containing such information as Master Servicer may reasonably require.

                                                              ARTICLE VI
                                                     GENERAL SERVICING PROCEDURES

         Section 6.01.  Assumption Agreements.

         The  Servicer  will,  to the extent it has  knowledge  of any  conveyance  or  prospective  conveyance  by any  Mortgagor of a
Mortgaged  Property  (whether by absolute  conveyance or by contract of, sale, and whether or not the Mortgagor remains or is to remain
liable under the Mortgage Note and/or the  Mortgage),  exercise its rights to  accelerate  the maturity of such Mortgage Loan under any
"due-on-sale"  clause to the extent  permitted  by law;  provided,  however,  that the  Servicer  shall not exercise any such rights if
prohibited  by law or the terms of the  Mortgage  Note from doing so or if the  exercise  of such  rights  would  impair or threaten to
impair any  recovery  under the related  Primary  Mortgage  Insurance  Policy,  if any, or if coverage  under the RMIC Policy  would be
adversely affected.  If the Servicer  reasonably  believes it is unable under applicable law to enforce such "due-on-sale"  clause, the
Servicer,  with the  consent of the  Guarantor  (with  respect to the Fannie Mae Loans) and the  consent of RMIC (with  respect to RMIC
Covered  Loans)  will enter into an  assumption  agreement  with the person to whom the  Mortgaged  Property  has been  conveyed  or is
proposed to be  conveyed,  pursuant  to which such person  becomes  liable  under the  Mortgage  Note and, to the extent  permitted  by
applicable  state law, the  Mortgagor  remains  liable  thereon.  Where an assumption  is allowed  pursuant to this Section  6.01,  the
Servicer,  with the prior consent of the primary  mortgage  insurer,  if any, the Guarantor  (with respect to the Fannie Mae Loans) and
RMIC (with respect to RMIC Covered  Loans) is authorized to enter into a  substitution  of liability  agreement with the person to whom
the  Mortgaged  Property  has been  conveyed or is proposed to be conveyed  pursuant to which the original  mortgagor is released  from
liability and such Person is  substituted as mortgagor and becomes liable under the related  Mortgage  Note. Any such  substitution  of
liability agreement shall be in lieu of an assumption agreement.

         In connection  with any such assumption or substitution  of liability,  the Servicer shall follow the  underwriting  practices
and procedures of the Fannie Mae Guide.  With respect to an assumption or substitution of liability,  the Mortgage  Interest Rate borne
by the related  Mortgage  Note and the amount of the Monthly  Payment may not be changed.  The Servicer  shall  notify the Owner,  RMIC
(with  respect to any RMIC  Covered  Loan) and the  Guarantor  (with  respect to any  Fannie  Mae Loan) that any such  substitution  of
liability or  assumption  agreement has been  completed by forwarding to the Owner the original  (with copies to the Guarantor or RMIC,
as applicable) of any such  substitution of liability or assumption  agreement,  which document shall be added to the related  Mortgage
Loan  Documents  and shall,  for all  purposes,  be  considered  a part of such related  mortgage  file to the same extent as all other
documents  and  instruments  constituting  a part  thereof.  All fees  collected by the Servicer for  entering  into an  assumption  or
substitution of liability agreement shall belong to the Servicer.

         Notwithstanding the foregoing  paragraphs of this section or any other provision of this Agreement,  the Servicer shall not be
deemed to be in default,  breach or any other violation of its obligations  hereunder by reason of any assumption of a Mortgage Loan by
operation  of law or any  assumption  which the Servicer may be  restricted  by law from  preventing,  for any reason  whatsoever.  For
purposes of this  Section  6.01,  the term  "assumption"  is deemed to also  include a sale of the  Mortgaged  Property  subject to the
Mortgage that is not accompanied by an assumption or substitution of liability agreement.

         Section 6.02.  Satisfaction of Mortgages and Release of Mortgage Loan Documents.

         Upon the payment in full of any Mortgage Loan, the Servicer will  immediately  notify the Custodian with a  certification  and
request for release by a Servicing Officer,  which  certification  shall include a statement to the effect that all amounts received in
connection  with such  payment  which are  required to be  deposited  in the  Custodial  Account  pursuant to Section 4.04 have been so
deposited,  and a request for  delivery to the Servicer of the portion of the  Mortgage  Loan  Documents  held by the  Custodian.  Upon
receipt of such  certification  and request,  the Owner shall promptly  release or cause the Custodian to promptly  release the related
Mortgage  Loan  Documents  to the  Servicer and the  Servicer  shall  prepare and deliver for  execution by the Owner or at the Owner's
option  execute  under the  authority of a power of attorney  delivered to the Servicer by the Owner any  satisfaction  or release.  No
expense  incurred in  connection  with any  instrument of  satisfaction  or deed of  reconveyance  shall be chargeable to the Custodial
Account.

         In the event the  Servicer  satisfies  or releases a Mortgage  without  having  obtained  payment in full of the  indebtedness
secured by the Mortgage or should it otherwise  prejudice  any right the Owner may have under the mortgage  instruments,  the Servicer,
upon written demand,  shall remit within one Business Day to the Owner the then outstanding  principal  balance of the related Mortgage
Loan by deposit  thereof in the Custodial  Account.  The Servicer  shall  maintain the Fidelity Bond insuring the Servicer  against any
loss it may sustain with respect to any Mortgage Loan not satisfied in accordance with the procedures set forth herein.

         From time to time and as  appropriate  for the servicing or foreclosure  of the Mortgage  Loans,  including for the purpose of
collection  under any Primary  Mortgage  Insurance  Policy,  upon request of the Servicer and delivery to the  Custodian of a servicing
receipt  signed by a Servicing  Officer,  the Custodian  shall release the portion of the Mortgage Loan Documents held by the Custodian
to the Servicer.  Such  servicing  receipt shall  obligate the Servicer to promptly  return the related  Mortgage Loan Documents to the
Custodian,  when the need therefor by the Servicer no longer exists,  unless the Mortgage Loan has been  liquidated and the Liquidation
Proceeds  relating to the Mortgage  Loan have been  deposited in the  Custodial  Account or such  documents  have been  delivered to an
attorney,  or to a public  trustee or other public  official as required by law, for purposes of initiating or pursuing legal action or
other  proceedings for the foreclosure of the Mortgaged  Property either  judicially or  non-judicially,  and the Servicer has promptly
delivered to the Owner or the Custodian a  certificate  of a Servicing  Officer  certifying as to the name and address of the Person to
which such  documents  were  delivered  and the purpose or purposes of such  delivery.  Upon  receipt of a  certificate  of a Servicing
Officer  stating that such Mortgage Loan was  liquidated,  the servicing  receipt shall be released by the Owner or the  Custodian,  as
applicable, to the Servicer.

         Section 6.03.  Servicing Compensation.

         As  compensation  for its services  hereunder,  the Servicer  shall be entitled to withdraw from the  Custodial  Account or to
retain from interest  payments on the Mortgage Loans the amounts  provided for as the Servicer's  Servicing Fee.  Additional  servicing
compensation  in the form of assumption  fees,  as provided in Section 6.01,  late payment  charges and other  ancillary  fees shall be
retained by the Servicer to the extent not required to be deposited in the  Custodial  Account.  The Servicer  shall be required to pay
all expenses incurred by it in connection with its servicing activities  hereunder and shall not be entitled to reimbursement  therefor
except as specifically provided for.

         Section 6.04.     Annual Statement as to Compliance; Annual Certification.

         (a)      The  Servicer  will deliver to the Owner and the Master  Servicer,  not later than March 15th of each  calendar  year
commencing with 2007 and continuing each year thereafter,  an Officer's  Certificate (an "Annual Statement of Compliance")  stating, as
to each signatory  thereof,  that (i) a review of the activities of the Servicer during the preceding  calendar year and of performance
under this Agreement or other  applicable  servicing  agreement has been made under such officer's  supervision and (ii) to the best of
such  officer's  knowledge,  based on such review,  the Servicer has fulfilled  all of its  obligations  under this  Agreement or other
applicable  servicing  agreement in all material  respects  throughout  such year,  or, if there has been a failure to fulfill any such
obligation in any material  respect,  specifying  each such failure known to such officer and the nature and status of cure  provisions
thereof.  Such Annual  Statement of Compliance  shall contain no  restrictions  or  limitations  on its use.  Copies of such  statement
shall be provided by the Servicer to the Owner upon request and by the Owner to any Person  identified  as a  prospective  purchaser of
the Mortgage  Loans.  In the event that the Servicer has delegated any servicing  responsibilities  with respect to the Mortgage  Loans
to a  Subservicer,  the Servicer  shall  deliver an Annual  Statement of Compliance of the  Subservicer  as described  above as to each
Subservicer as and when required with respect to the Servicer.

         (b)      With respect to the Mortgage  Loans,  by March 15th of each calendar year  commencing  with 2007 and continuing  each
year  thereafter,  an officer of the Servicer shall execute and deliver an Officer's  Certificate  (an "Annual  Certification")  to the
Owner,  the Master  Servicer,  the  Securities  Administrator,  and any related  Depositor for the benefit of each such entity and such
entity's  affiliates  and the  officers,  directors and agents of any such entity and such  entity's  affiliates,  in the form attached
hereto as Exhibit G. In the event that the Servicer has  delegated any servicing  responsibilities  with respect to the Mortgage  Loans
to a Subservicer or a Subcontractor,  to the extent such  Subcontractor is "participating in the servicing  function"  pursuant to Item
1122 of Regulation AB, the Servicer shall deliver an Annual  Certification as to each such Subservicer and  Subcontractor,  as and when
required with respect to the Servicer.

         In the  event the  Servicer  or any  Subservicer  or  Subcontractor  engaged  by it is  terminated,  assigns  its  rights  and
obligations under, or resigns pursuant to the terms of this Agreement,  or any other applicable  agreement in the case of a Subservicer
or  Subcontractor,  as the case may be, such party shall provide an Annual Statement of Compliance  pursuant to this Section 6.04 or to
the related section of such other  applicable  agreement,  as the case may be, as to the performance of its obligations with respect to
the period of time it was subject to this Agreement or any other applicable  agreement,  as the case may be,  notwithstanding  any such
termination, assignment or resignation.

         The Servicer shall  indemnify and hold harmless the Master  Servicer and its officers,  directors,  agents and affiliates from
and against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable legal fees and related costs, judgments and other costs
and expenses  arising out of or based upon a breach by the Servicer or any of its  officers,  directors,  agents or  affiliates  of its
obligations  under this Section 6.04 or Section 6.09 or the negligence,  bad faith or willful  misconduct of the Servicer in connection
therewith.  If the  indemnification  provided for herein is unavailable or insufficient to hold harmless the Master Servicer,  then the
Servicer  agrees  that it shall  contribute  to the amount paid or payable by the Master  Servicer  as a result of the losses,  claims,
damages or  liabilities  of the Master  Servicer in such  proportion  as is  appropriate  to reflect the  relative  fault of the Master
Servicer on the one hand and the Servicer on the other in connection  with a breach of the  Servicer's  obligations  under this Section
6.04 or Section 6.09 or the Servicer's negligence, bad faith or willful misconduct in connection therewith.

         Upon request by the Owner or the Master  Servicer,  the Servicer will deliver to such  requesting  party a copy of the audited
(if such financial  statements  are available,  otherwise  unaudited)  financial  statements of the Servicer for the most recent fiscal
year of the Servicer.

         Section 6.05.     [Reserved]

         Section 6.06.  Owner and Guarantor's Right to Examine Servicer Records.

         Each of the Owner and the Guarantor shall have the right to examine and audit, at its expense,  upon reasonable  notice to the
Servicer,  during  business  hours or at such other times as might be reasonable  under  applicable  circumstances,  any and all of the
books,  records,  documentation  or other  information  of the  Servicer,  or held by  another  for the  Servicer  or on its  behalf or
otherwise, which relate to the performance or observance by the Servicer of the terms, covenants or conditions of this Agreement.

         The Servicer  shall provide to the Owner,  the  Guarantor  and any  supervisory  agents or examiners  representing  a state or
federal  governmental  agency having  jurisdiction over the Owner or the Guarantor access to any  documentation  regarding the Mortgage
Loans in the  possession of the Servicer  which may be required by any applicable  regulations.  Such access shall be afforded  without
charge,  upon  reasonable  request,  during  normal  business  hours and at the offices of the  Servicer,  and in  accordance  with the
applicable federal or state government regulations.

         Section 6.07.  Compliance with REMIC Provisions.

         If a REMIC  election has been made with respect to the  arrangement  under which the Mortgage Loans and REO Property are held,
the  Servicer  shall not take any action,  cause the REMIC to take any action or fail to take (or fail to cause to be taken) any action
that,  under the REMIC  Provisions,  if taken or not taken, as the case may be could (i) endanger the status of the REMIC as a REMIC or
(ii) result in the imposition of a tax upon the REMIC  (including but not limited to the tax on  "prohibited  transactions"  as defined
in  Section  860F(a)(2)  of the Code and the tax on  "contribution"  to a REMIC set forth in  Section  860G(d)  of the Code  unless the
Servicer  and the  Guarantor,  if  applicable,  have  received an Opinion of Counsel (at the expense of the party  seeking to take such
actions) to the effect that the contemplated action will not endanger such REMIC status or result in the imposition of any such tax.

         Section 6.08.  Non-solicitation.

         The Servicer shall not knowingly conduct any solicitation  exclusively  targeted to the Mortgagors for the purpose of inducing
or  encouraging  the early  prepayment or  refinancing  of the related  Mortgage  Loans.  It is understood  and agreed that  promotions
undertaken  by the Servicer or any agent or affiliate of the  Servicer  which are directed to the general  public at large,  including,
without limitation,  mass mailings based on commercially acquired mailing lists, newspaper,  radio and television  advertisements shall
not  constitute  solicitation  under this  section.  Nothing  contained  herein shall  prohibit the Servicer from (i)  distributing  to
Mortgagors any general  advertising  including  information  brochures,  coupon books, or other similar  documentation  which indicates
services the Servicer offers,  including  refinances or (ii) providing  financing of home equity loans to Mortgagors at the Mortgagor's
request.

         Section 6.09.     Assessment of Compliance with Servicing Criteria.

         On and after  January 1, 2007,  the Servicer  shall service and  administer,  and shall cause each  subservicer  to service or
administer, the Mortgage Loans in accordance with all applicable requirements of the Servicing Criteria.

         With  respect to the Mortgage  Loans,  the Servicer  shall  deliver to the Owner or its  designee,  the Master  Servicer,  the
Securities  Administrator,  and any Depositor on or before March 15th of each calendar year  commencing  with 2007 and continuing  each
year  thereafter,  a report (an  "Assessment  of  Compliance")  regarding the  Servicer's  assessment of compliance  with the Servicing
Criteria  during the  preceding  calendar  year as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of  Regulation
AB, or as otherwise  required by the Master  Servicer,  which as of the date hereof,  require a report by an authorized  officer of the
Servicer that contains the following:

         (a)      A statement by such officer of its responsibility for assessing  compliance with the Servicing Criteria applicable to
the Servicer;

         (b)      A statement by such officer that such officer used the  Servicing  Criteria to assess  compliance  with the Servicing
Criteria applicable to the Servicer;

         (c)      An assessment by such officer of the  Servicer's  compliance  with the applicable  Servicing  Criteria for the period
consisting of the preceding calendar year,  including  disclosure of any material instance of noncompliance with respect thereto during
such period, which assessment shall be based on the activities it performs with respect to asset-backed  securities  transactions taken
as a whole involving the Servicer, that are backed by the same asset type as the Mortgage Loans;

         (d)      A statement that a registered  public accounting firm has issued an attestation  report on the Servicer's  Assessment
of Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the Servicing Criteria, if any, are not applicable to the Servicer,  which statement shall
be based on the activities it performs with respect to asset-backed  securities  transactions  taken as a whole involving the Servicer,
that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum shall address each of the Servicing Criteria specified on Exhibit J hereto.

         With respect to the Mortgage  Loans,  on or before March 15th of each calendar year  commencing  with 2007 and continuing each
year thereafter,  the Servicer shall furnish to the Owner or its designee,  the Master Servicer,  the Securities  Administrator and any
Depositor a report (an  "Attestation  Report") by a registered  public  accounting firm that attests to, and reports on, the Assessment
of Compliance  made by the Servicer,  as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122(b) of Regulation  AB, or
as otherwise  required by the Master  Servicer,  which  Attestation  Report must be made in accordance  with standards for  attestation
reports issued or adopted by the Public Company Accounting Oversight Board.

         The Servicer shall cause each Subservicer,  and each Subcontractor  determined by the Servicer pursuant to Section 11.15 to be
"participating  in the  servicing  function"  within the  meaning of Item 1122 of  Regulation  AB, to deliver to the Owner,  the Master
Servicer,  the  Securities  Administrator  and any  Depositor an  assessment of compliance  and  accountants'  attestation  as and when
provided in Section 6.09.

         In the  event the  Servicer  or any  Subservicer  or  Subcontractor  engaged  by it is  terminated,  assigns  its  rights  and
obligations  under, or resigns pursuant to the terms of this Agreement or any other  applicable  agreement in the case of a Subservicer
or  Subcontractor,  as the case may be, such party shall provide an Assessment  of Compliance  and cause to be provided an  Attestation
Report  pursuant  to  this  Section  6.09  or to the  related  section  of  such  other  applicable  agreement,  as the  case  may  be,
notwithstanding any such termination , assignment or resignation.

         Section 6.10.     Intent of the Parties; Reasonableness.

         The Owner and the Servicer  acknowledge and agree that a purpose of clause (g) of Article III,  Sections 5.02,  6.04, 6.09 and
10.02 of this  Agreement is to facilitate  compliance by the Owner and any Depositor  with the  provisions of Regulation AB and related
rules and  regulations of the Commission.  None of the Owner,  the Master Servicer or any Depositor shall exercise its right to request
delivery of information or other  performance  under these  provisions  other than in good faith, or for purposes other than compliance
with the Securities Act, the Exchange Act and the rules and regulations of the Commission  thereunder.  The Servicer  acknowledges that
interpretations  of the  requirements  of  Regulation AB may change over time,  whether due to  interpretive  guidance  provided by the
Commission or its staff,  consensus among participants in the asset-backed  securities markets,  advice of counsel,  or otherwise,  and
agrees to comply with requests made by the Owner or any Depositor in good faith for delivery of information  under these  provisions on
the basis of evolving  interpretations  of Regulation AB. In connection with any  Pass-Through  Transfer,  the Servicer shall cooperate
fully with the Owner to deliver to the Owner  (including any of its assignees or designees) and any Depositor,  any and all statements,
reports,  certifications,  records and any other information necessary in the good faith determination of the Owner or any Depositor to
permit the Owner or such  Depositor to comply with the  provisions of Regulation  AB,  together with such  disclosures  relating to the
Servicer,  any Subservicer and the Mortgage  Loans,  or the servicing of the Mortgage  Loans,  reasonably  believed by the Owner or any
Depositor to be necessary in order to effect such compliance.

                                                              ARTICLE VII
                                                  REPORTS TO BE PREPARED BY SERVICER

         Section 7.01.  Servicer Shall Provide Information as Reasonably Required.

         The Servicer  shall furnish to the Owner and the Guarantor  upon request,  during the term of this  Agreement,  such periodic,
special or other reports or  information,  whether or not provided for herein,  as shall be necessary,  reasonable or appropriate  with
respect to the  purposes  of this  Agreement.  The  Servicer  may  negotiate  with the Owner or the  Guarantor,  as  applicable,  for a
reasonable  fee for  providing  such report or  information,  unless (i) the Servicer is required to supply such report or  information
pursuant to any other section of this  Agreement,  or (ii) the report or  information  has been  requested in connection  with Internal
Revenue Service or other regulatory  agency  requirements.  All such reports or information shall be provided by and in accordance with
all reasonable  instructions  and directions  given by the Owner or the Guarantor,  as applicable.  The Servicer  agrees to execute and
deliver all such  instruments  and take all such action as the Owner and the Guarantor,  from time to time,  may reasonably  request in
order to effectuate the purpose and to carry out the terms of this Agreement.

                                                             ARTICLE VIII
                                                             THE SERVICER

         Section 8.01.  Indemnification; Third Party Claims.

         The Servicer agrees to indemnify the Owner, its successors and assigns,  any agent of the Owner, and the Master Servicer,  and
hold each of such Persons harmless from and against any and all claims, losses,  damages,  penalties,  fines,  forfeitures,  legal fees
and related  costs,  judgments,  and any other costs,  fees and expenses that such Person may sustain in any way related to the failure
of the Servicer to perform in any way its duties and service the Mortgage Loans in strict  compliance  with the terms of this Agreement
and for breach of any  representation  or warranty of the Servicer  contained  herein.  Additionally,  the Servicer agrees to indemnify
the Guarantor  and hold it harmless  against any and all losses  resulting  from a shortfall in any  collection or liability  resulting
from or  attributable  to an  adjustment  to the Mortgage  Interest Rate of a Fannie Mae Loan that was made by the Servicer in a manner
not consistent with the terms of the related  Mortgage Note and this Agreement.  The Servicer shall  immediately  notify the Owner, the
Guarantor  or other  indemnified  Person if a claim is made by a third party with  respect to this  Agreement  or the  Mortgage  Loans,
assume (with the consent of the Owner, the Guarantor,  if applicable,  and such other  Indemnified  Person and with counsel  reasonably
satisfactory  to the Owner,  the  Guarantor,  if  applicable,  and such  Person) the defense of any such claim and pay all  expenses in
connection  therewith,  including  counsel fees,  and promptly  pay,  discharge and satisfy any judgment or decree which may be entered
against it or such other  indemnified  Person in respect of such claim but failure to so notify the Owner, the Guarantor and such other
indemnified  Person shall not limit its  obligations  hereunder.  The Servicer agrees that it will not enter into any settlement of any
such claim without the consent of the Owner, the Guarantor,  if applicable,  and such other  indemnified  Person unless such settlement
includes an  unconditional  release of the Owner,  the  Guarantor  and such other  indemnified  Person from all  liability  that is the
subject matter of such claim.  The provisions of this Section 8.01 shall survive termination of this Agreement.

         Section 8.02.  Merger or Consolidation of the Servicer.

         The Servicer will keep in full effect its  existence,  rights and  franchises as a corporation  under the laws of the state of
its incorporation  except as permitted herein,  and will obtain and preserve its qualification to do business as a foreign  corporation
in each  jurisdiction  in which such  qualification  is or shall be  necessary  to protect  the  validity  and  enforceability  of this
Agreement or any of the Mortgage Loans and to perform its duties under this Agreement.

         Any Person into which the Servicer may be merged or  consolidated,  or any corporation  resulting from any merger,  conversion
or  consolidation  to which the Servicer  shall be a party,  or any Person  succeeding  to the business of the Servicer  whether or not
related to loan  servicing,  shall be the  successor of the  Servicer  hereunder,  without the  execution or filing of any paper or any
further act on the part of any of the parties hereto,  anything herein to the contrary  notwithstanding;  provided,  however,  that the
successor or surviving  Person shall be an institution (i) having a GAAP net worth of not less than  $25,000,000,  (ii) the deposits of
which are insured by the FDIC, or which is a HUD-approved  mortgagee  whose primary  business is in origination  and servicing of first
lien mortgage loans, and (iii) which is a Fannie Mae approved seller/servicer in good standing.

         Section 8.03.  Limitation on Liability of the Servicer and Others.

         Neither the Servicer nor any of the officers,  employees or agents of the Servicer  shall be under any liability to the Owner,
RMIC or the Guarantor for any action taken or for refraining  from the taking of any action in good faith  pursuant to this  Agreement,
or for errors in  judgment  made in good faith;  provided,  however,  that this  provision  shall not protect the  Servicer or any such
person  against  any breach of  warranties  or  representations  made  herein,  or failure  to  perform in any way its  obligations  in
compliance  with any  standard of care set forth in this  Agreement,  or any  liability  which would  otherwise be imposed by reason of
gross  negligence or any breach of the terms and conditions of this Agreement.  The Servicer and any officer,  employee or agent of the
Servicer  may rely in good faith on any document of any kind prima facie  properly  executed  and  submitted by the Owner,  RMIC or the
Guarantor  respecting any matters arising  hereunder.  The Servicer shall not be under any obligation to appear in, prosecute or defend
any legal action which is not  incidental to its duties to service the Mortgage  Loans in accordance  with this  Agreement and which in
its opinion may involve it in any expenses or liability;  provided,  however,  that the Servicer may, with the consent of the Owner and
the Guarantor,  which consent shall not be  unreasonably  withheld,  undertake any such action which it may deem necessary or desirable
with respect to this  Agreement and the rights and duties of the parties  hereto.  In such event,  the  reasonable  legal  expenses and
costs of such  action and any  liability  resulting  therefrom  shall be  expenses,  costs and  liabilities  for which the Owner or the
Guarantor,  if  applicable,  will be liable,  and the Servicer shall be entitled to be reimbursed  therefor from the Custodial  Account
pursuant to Section 4.05.

         Section 8.04.  Servicer Not to Resign.

         The Servicer  shall not resign from the  obligations  and duties hereby imposed on it except with the consent of the Owner and
the Guarantor or upon the  determination  that its duties hereunder are no longer  permissible under applicable law and such incapacity
cannot be cured by the Servicer.  Any such  determination  permitting the  resignation of the Servicer shall be evidenced by an Opinion
of  Counsel  to such  effect  delivered  to the Owner and the  Guarantor,  which  Opinion  of  Counsel  shall be in form and  substance
acceptable  to the Owner and the  Guarantor.  No such  resignation  shall  become  effective  until a successor  shall have assumed the
Servicer's responsibilities and obligations hereunder in the manner provided in Section 11.01.

         Section 8.05.  No Transfer of Servicing.

         With respect to the retention of the Servicer to service the Mortgage  Loans  hereunder,  the Servicer  acknowledges  that the
Owner and the Guarantor  have acted in reliance  upon the  Servicer's  independent  status,  the adequacy of its servicing  facilities,
plan,  personnel,  records and procedures,  its integrity,  reputation and financial standing and the continuance  thereof.  Without in
any way limiting the  generality of this section,  the Servicer  shall not either assign this  Agreement or the servicing  hereunder or
delegate  its rights or duties  hereunder  or any portion  thereof,  or sell or otherwise  dispose of all or  substantially  all of its
property or assets,  without the prior written  approval of the Owner and the  Guarantor,  if  applicable,  which approval shall not be
unreasonably  withheld;  provided that the Servicer may assign the Agreement and the servicing  hereunder  without the consent of Owner
(and with the consent of the  Guarantor)  to an affiliate of the Servicer to which all servicing of the Servicer is assigned so long as
(i) such  affiliate is a Fannie Mae approved  servicer and (ii) if it is intended that such  affiliate be spun off to the  shareholders
of the Servicer,  such affiliate have a GAAP net worth of at least  $25,000,000 and (iii) such affiliate shall deliver to the Owner and
the Guarantor a  certification  pursuant to which such affiliate  shall agree to be bound by the terms and conditions of this Agreement
and shall certify that such affiliate is a Fannie Mae approved servicer in good standing.

                                                              ARTICLE IX
                                                                DEFAULT

         Section 9.01.  Events of Default.

         In case one or more of the following Events of Default by the Servicer shall occur and be continuing, that is to say:

         (i)      any failure by the Servicer to remit to the Owner any payment  required to be made under the terms of this  Agreement
which  continues  unremedied for one (1) Business Day after written notice thereof (it being  understood that this  subparagraph  shall
not affect  Servicer's  obligation  pursuant to Section 5.01 to pay default interest on any remittance  received by the Owner after the
Business Day on which such payment was due); or

         (ii)     any  failure  on the part of the  Servicer  duly to  observe or  perform  in any  material  respect  any other of the
covenants or agreements  on the part of the Servicer set forth in this  Agreement  (other than those  described in clause (ix) hereof),
the breach of which has a material  adverse effect and which  continue  unremedied for a period of thirty days (except that such number
of days shall be fifteen in the case of a failure to pay any premium for any  insurance  policy  required to be  maintained  under this
Agreement and such failure shall be deemed to have a material  adverse  effect) after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Servicer by the Owner; or

         (iii)    a decree or order of a court or  agency  or  supervisory  authority  having  jurisdiction  for the  appointment  of a
conservator or receiver or liquidator in any  insolvency,  bankruptcy,  readjustment  of debt,  marshaling of assets and liabilities or
similar  proceedings,  or for the  winding-up  or  liquidation  of its affairs,  shall have been entered  against the Servicer and such
decree or order shall have remained in force undischarged or unstayed for a period of sixty days; or

         (iv)     the  Servicer  shall  consent to the  appointment  of a  conservator  or receiver or  liquidator  in any  insolvency,
bankruptcy,  readjustment of debt,  marshaling of assets and liabilities or similar proceedings of or relating to the Servicer or of or
relating to all or substantially all of its property; or

         (v)      the Servicer  shall admit in writing its inability to pay its debts  generally as they become due, file a petition to
take  advantage of any  applicable  insolvency or  reorganization  statute,  make an assignment  for the benefit of its  creditors,  or
voluntarily suspend payment of its obligations; or

         (vi)     the  Servicer  ceases to be approved  by Fannie Mae (to the extent such  entities  are then  operating  in a capacity
similar to that in which they  operate on the date  hereof) as a mortgage  loan  servicer  for more than thirty days to the extent such
entities perform similar functions; or

         (vii)    the Servicer attempts to assign its right to servicing compensation  hereunder or the Servicer attempts,  without the
consent of the Owner and the Guarantor,  if applicable,  to sell or otherwise  dispose of all or  substantially  all of its property or
assets or to assign this  Agreement or the  servicing  responsibilities  hereunder  or to delegate its duties  hereunder or any portion
thereof except as otherwise permitted herein; or

         (viii)   the Servicer ceases to be qualified to transact business in any jurisdiction where it is currently so qualified,  but
only to the extent  such  non-qualification  materially  and  adversely  affects  the  Servicer's  ability to perform  its  obligations
hereunder; or

         (ix)     failure by the Servicer to duly perform,  within the required time period,  its obligations  under Section 6.04, 6.09
or any of clauses (v) through (viii) of Section 10.02;

then,  and in each and every such case, so long as an Event of Default shall not have been  remedied,  the Owner or the Guarantor  with
respect to the Fannie Mae Loans,  by notice in writing to the Servicer and the Guarantor may, in addition to whatever  rights the Owner
may have under Section 8.01 and at law or equity to damages,  including injunctive relief and specific  performance,  terminate all the
rights and  obligations  of the Servicer  (and if the  Servicer is servicing  any of the  Mortgage  Loans in a  Pass-Through  Transfer,
appoint a successor servicer reasonably  acceptable to the Master Servicer for such Pass-Through  Transfer) under this Agreement and in
and to the Mortgage  Loans and the proceeds  thereof  without  compensating  the Servicer for the same.  On or after the receipt by the
Servicer of such written  notice,  all authority and power of the Servicer under this  Agreement,  whether with respect to the Mortgage
Loans or otherwise,  shall pass to and be vested in the successor  appointed  pursuant to Section 11.01.  Upon written request from the
Owner or the Guarantor,  the Servicer shall prepare,  execute and deliver,  any and all documents and other instruments,  place in such
successor's  possession  all Servicing  Files,  and do or accomplish  all other acts or things  necessary or  appropriate to effect the
purposes of such notice of  termination,  whether to complete the transfer and  endorsement  or  assignment  of the Mortgage  Loans and
related  documents,  or otherwise,  at the Servicer's sole expense.  The Servicer agrees to cooperate with the Owner, the Guarantor and
such successor in effecting the termination of the Servicer's  responsibilities  and rights hereunder,  including,  without limitation,
the transfer to such  successor  for  administration  by it of all cash amounts  which shall at the time be credited by the Servicer to
the Custodial Account or Escrow Account or thereafter received with respect to the Mortgage Loans or any REO Property.

         The Servicer shall promptly  reimburse the Guarantor,  the Owner (or any designee of the Owner, such as a master servicer) and
any Depositor,  as applicable,  for all reasonable expenses incurred by the Guarantor,  the Owner (or such designee) or such Depositor,
as such are incurred,  in  connection  with the  termination  of the Servicer as servicer and the transfer of servicing of the Mortgage
Loans to a successor  servicer,  if the  termination  and/or  transfer of servicing  is for cause  related to a servicer  default.  The
provisions  of this  paragraph  shall not limit  whatever  rights  the  Guarantor,  the Owner or any  Depositor  may have  under  other
provisions of this  Agreement  and/or any  applicable  Reconstitution  Agreement or otherwise,  whether in equity or at law, such as an
action for damages, specific performance or injunctive relief.

         Section 9.02.  Waiver of Defaults.

         The Owner or the  Guarantor  with  respect to the Fannie Mae Loans may waive only by written  notice to the  Servicer  and the
Guarantor,  any default by the Servicer in the performance of its obligations  hereunder and its consequences.  Upon any such waiver of
a past default,  such default shall cease to exist,  and any Event of Default  arising  therefrom shall be deemed to have been remedied
for every purpose of this  Agreement.  No such waiver shall extend to any  subsequent  or other default or impair any right  consequent
thereon except to the extent expressly so waived in writing.

                                                               ARTICLE X
                                                              TERMINATION

         Section 10.01.  Termination.

         The respective  obligations and  responsibilities  of the Servicer shall terminate upon: (i) the later of the final payment or
other  liquidation  (or any advance with respect  thereto) of the last  Mortgage  Loan or the  disposition  of all REO Property and the
remittance  of all funds due  hereunder;  or (ii) by  consent  of the  Servicer,  the  Guarantor  and the  Owner in  writing;  or (iii)
termination  by the Owner  pursuant to Section 9.01; or (iv) at the direction of the Guarantor to terminate the Agreement as it relates
to and  governs  the  servicing  of the Fannie Mae Loans.  Simultaneously  with any such  termination  and the  transfer  of  servicing
hereunder, the Servicer shall be entitled to be reimbursed for any outstanding Servicing Advances and Monthly Advances.

         Section 10.02.    Cooperation of Servicer with a Reconstitution.

         The  Servicer  and the Owner agree that with respect to some or all of the  Mortgage  Loans,  on or after the related  closing
date,  on one or more  dates  (each a  "Reconstitution  Date")  at the  Owner's  sole  option,  the Owner may  effect a sale  (each,  a
"Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)      one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or more trusts or other entities to be formed as part of one or more Pass-Through Transfers.

         Notwithstanding the foregoing, no more than three (3) Reconstitutions may occur with respect to any Mortgage Loan.

         The  Servicer  agrees to execute in  connection  with any  agreements  among the Owner,  the  Servicer,  and any  servicer  in
connection  with a Whole Loan Transfer,  an assignment,  assumption  and  recognition  agreement,  or, at Owner's  request,  a seller's
warranties and servicing  agreement or a participation and servicing  agreement or similar  agreement in form and substance  reasonably
acceptable to the parties,  and in connection  with a Pass-Through  Transfer,  a pooling and servicing  agreement in form and substance
reasonably  acceptable  to the  parties.  It is  understood  that any such  Reconstitution  Agreements  will not  contain  any  greater
obligations on the part of Servicer than are contained in this Agreement.

         With respect to each Whole Loan Transfer and each  Pass-Through  Transfer  entered into by the Owner,  the Servicer agrees (1)
to cooperate fully with the Owner and any prospective  purchaser with respect to all reasonable requests and due diligence  procedures;
(2) to execute,  deliver and  perform all  Reconstitution  Agreements  required by the Owner;  (3) to restate the  representations  and
warranties  set forth in this  Agreement  as of the  settlement  or  closing  date in  connection  with such  Reconstitution  (each,  a
"Reconstitution Date").

         In addition,  the Servicer shall provide to such servicer or issuer,  as the case may be, and any other  participants  in such
Reconstitution:

         (i)      any and all  information  and  appropriate  verification  of  information  which may be  reasonably  available to the
Servicer,  whether through letters of its auditors and counsel or otherwise,  as the Owner or any such other  participant shall request
upon reasonable demand;

         (ii)     such additional representations,  warranties, covenants, opinions of counsel, letters from auditors, and certificates
of public  officials  or  officers of the  Servicer  as are  reasonably  agreed  upon by the  Servicer  and the Owner or any such other
participant;

         (iii)    within 5 Business  Days after  request by the Owner,  the  information  with respect to the Servicer (as servicer) as
required by Item 1108(b) and (c) of Regulation AB, a summary of the  requirements  of which as of the date hereof is attached hereto as
Exhibit I for  convenience  of  reference  only,  as  determined  by Owner in its sole  discretion.  In the event that the Servicer has
delegated  any  servicing  responsibilities  with respect to the  Mortgage  Loans to a  Subservicer,  the  Servicer  shall  provide the
information required pursuant to this clause with respect to the Subservicer;

         (iv)     within 5 Business Days after request by the Owner,

                  (a)  information  regarding  any legal  proceedings  pending (or known to be  contemplated)  against the Servicer (as
servicer)  and each  Subservicer  as  required by Item 1117 of  Regulation  AB, a summary of the  requirements  of which as of the date
hereof is attached hereto as Exhibit I for convenience of reference only, as determined by Owner in its sole discretion,

                  (b) information  regarding  affiliations  with respect to the Servicer (as servicer) and each Subservicer as required
by Item 1119(a) of  Regulation  AB, a summary of the  requirements  of which as of the date hereof is attached  hereto as Exhibit I for
convenience of reference only, as determined by Owner in its sole discretion, and


                  (c)  information  regarding  relationships  and  transactions  with respect to the Servicer  (as  servicer)  and each
Subservicer  as required by Item  1119(b) and (c) of  Regulation  AB, a summary of the  requirements  of which as of the date hereof is
attached hereto as Exhibit I for convenience of reference only, as determined by Owner in its sole discretion;

         (v)      for the  purpose  of  satisfying  the  reporting  obligation  under the  Exchange  Act with  respect  to any class of
asset-backed  securities,  the Servicer shall (or shall cause each  Subservicer to) (i) provide prompt notice to the Owner,  the Master
Servicer  and any  Depositor  in writing of (A) any material  litigation  or  governmental  proceedings  involving  the Servicer or any
Subservicer,  (B) any  affiliations or  relationships  that develop  following the closing date of a Pass-Through  Transfer between the
Servicer or any  Subservicer  and any of the parties  specified in clause (D) of paragraph  (a) of this Section (and any other  parties
identified in writing by the requesting  party) with respect to such  Pass-Through  Transfer,  (C) any Event of Default under the terms
of this Agreement or any  Reconstitution  Agreement,  (D) any merger,  consolidation or sale of substantially  all of the assets of the
Servicer,  and (E) the  Servicer's  entry into an agreement  with a Subservicer  to perform or assist in the  performance of any of the
Servicer's  obligations  under this  Agreement  or any  Reconstitution  Agreement  and (ii)  provide to the Owner and any  Depositor  a
description of such proceedings, affiliations or relationships;

         (vi)     as a condition to the succession to the Servicer or any  Subservicer as servicer or subservicer  under this Agreement
or any  Reconstitution  Agreement by any Person (i) into which the Servicer or such Subservicer may be merged or consolidated,  or (ii)
which may be  appointed  as a successor  to the  Servicer or any  Subservicer,  the  Servicer  shall  provide to the Owner,  the Master
Servicer,  and any Depositor,  at least 15 calendar days prior to the effective  date of such  succession or  appointment,  (x) written
notice to the Owner and any  Depositor  of such  succession  or  appointment  and (y) in writing and in form and  substance  reasonably
satisfactory to the Owner and such Depositor,  all  information  reasonably  requested by the Owner or any Depositor in order to comply
with its reporting obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed securities;

         (vii)    in addition to such  information as the Servicer,  as servicer,  is obligated to provide pursuant to other provisions
of this Agreement,  not later than ten days prior to the deadline for the filing of any distribution  report on Form 10-D in respect of
any  Pass-Through  Transfer that includes any of the Mortgage Loans serviced by the Servicer or any  Subservicer,  the Servicer or such
Subservicer, as applicable,  shall, to the extent the Servicer or such Subservicer has knowledge,  provide to the party responsible for
filing such report (including,  if applicable,  the Master Servicer) notice of the occurrence of any of the following events along with
all  information,  data, and materials  related  thereto as may be required to be included in the related  distribution  report on Form
10-D (as specified in the provisions of Regulation AB referenced below):

                  (A)      any material  modifications,  extensions or waivers of pool asset terms, fees,  penalties or payments during
the distribution period or that have cumulatively become material over time (Item 1121(a)(11) of Regulation AB);

                  (B)      material breaches of pool asset  representations or warranties or transaction covenants (Item 1121(a)(12) of
Regulation AB); and

                  (C)      information  regarding new asset-backed  securities issuances backed by the same pool assets, any pool asset
changes (such as,  additions,  substitutions or repurchases),  and any material changes in origination,  underwriting or other criteria
for acquisition or selection of pool assets (Item 1121(a)(14) of Regulation AB); and

         (viii)   the Servicer shall provide to the Owner, the Master Servicer and any Depositor,  evidence of the authorization of the
person signing any  certification or statement,  copies or other evidence of Fidelity Bond Insurance and Errors and Omission  Insurance
policy,  financial  information and reports,  and such other information  related to the Servicer or any Subservicer or the Servicer or
such Subservicer's performance hereunder.

         In the event of a conflict or  inconsistency  between the terms of Exhibit I and the text of the applicable Item of Regulation
AB as cited above, the text of Regulation AB, its adopting release and other public statements of the SEC shall control.

         The Servicer shall indemnify the Owner,  each affiliate of the Owner,  and each of the following  parties  participating  in a
Pass-Through  Transfer:  each  issuing  entity;  each  Person  (including,  but not  limited to, the Master  Servicer,  if  applicable)
responsible  for the  preparation,  execution  or filing of any report  required to be filed with the  Commission  with respect to such
Pass-Through  Transfer,  or for execution of a  certification  pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with
respect to such Pass-Through  Transfer;  each broker dealer acting as underwriter,  placement agent or initial  purchaser,  each Person
who  controls  any of such  parties or the  Depositor  (within  the meaning of Section 15 of the  Securities  Act and Section 20 of the
Exchange Act); and the respective  present and former directors,  officers,  employees,  agents and affiliates of each of the foregoing
and of the  Depositor  (each,  an  "Indemnified  Party"),  and shall hold each of them  harmless  from and against any claims,  losses,
damages,  penalties,  fines, forfeitures,  legal fees and expenses and related costs, judgments, and any other costs, fees and expenses
that any of them may sustain arising out of or based upon:

         (i)(A)  any  untrue  statement  of a  material  fact  contained  or  alleged  to be  contained  in  any  information,  report,
certification,  data,  accountants'  letter or other  material  provided  under this Section 10.02 by or on behalf of the Servicer,  or
provided under this Section 10.02,  Sections 6.04 and 6.09 and by or on behalf of any Subservicer or Subcontractor  (collectively,  the
"Servicer  Information"),  or (B) the omission or alleged omission to state in the Servicer  Information a material fact required to be
stated in the Servicer  Information  or necessary in order to make the  statements  therein,  in the light of the  circumstances  under
which they were made, not misleading;  provided,  by way of clarification,  that clause (B) of this paragraph shall be construed solely
by reference  to the Servicer  Information  and not to any other  information  communicated  in  connection  with a sale or purchase of
securities,  without regard to whether the Servicer  Information or any portion  thereof is presented  together with or separately from
such other information;

         (ii) any breach by the  Servicer of its  obligations  under this  Section  10.02,  including  particularly  any failure by the
Servicer,  any  Subservicer or any  Subcontractor  to deliver any  information,  report,  certification,  accountants'  letter or other
material when and as required  under this Section  10.02,  including any failure by the Servicer to identify  pursuant to Section 11.15
any Subcontractor "participating in the servicing function" within the meaning of Item 1122 of Regulation AB;

         (iii) any breach by the Servicer of a  representation  or warranty set forth in Section Article III or in a writing  furnished
pursuant to clause (h) of Article III and made as of a date prior to the closing  date of the  related  Pass-Through  Transfer,  to the
extent that such breach is not cured by such closing date, or any breach by the Servicer of a  representation  or warranty in a writing
furnished pursuant to clause (h) of Article III to the extent made as of a date subsequent to such closing date; or

         (iv) the  negligence bad faith or willful  misconduct of the Servicer in connection  with its  performance  under this Section
10.02.

         If the  indemnification  provided for herein is unavailable or  insufficient to hold harmless an Indemnified  Party,  then the
Servicer agrees that it shall  contribute to the amount paid or payable by such  Indemnified  Party as a result of any claims,  losses,
damages or liabilities  incurred by such  Indemnified  Party in such proportion as is appropriate to reflect the relative fault of such
Indemnified Party on the one hand and the Servicer on the other.

         In the case of any failure of performance  described  above,  the Servicer shall promptly  reimburse the Owner, any Depositor,
as  applicable,  and each Person  responsible  for the  preparation,  execution  or filing of any report  required to be filed with the
Commission  with  respect to such  Pass-Through  Transfer,  or for  execution  of a  certification  pursuant to Rule  13a-14(d) or Rule
15d-14(d) under the Exchange Act with respect to such Pass-Through  Transfer,  for all costs reasonably  incurred by each such party in
order to obtain the information,  report,  certification,  accountants' letter or other material not delivered pursuant to this Section
or Section 6.04 or Section 6.09 as required by the Servicer, any Subservicer or any Subcontractor.

         This indemnification shall survive the termination of this Agreement or the termination of any party to this Agreement.

         All Mortgage  Loans not sold or  transferred  pursuant to a Whole Loan Transfer or Pass Through  Transfer  shall be subject to
this  Agreement  and shall  continue to be serviced in  accordance  with the terms of this  Agreement  and with  respect  thereto  this
Agreement shall remain in full force and effect.

         Section 10.03.  Master Servicer.

         The Servicer,  including any successor servicer hereunder,  shall be subject to the supervision of the Master Servicer,  which
Master  Servicer shall be obligated to ensure that the Servicer  services the Mortgage Loans in accordance  with the provisions of this
Agreement.  The Master Servicer,  acting on behalf of the Owner,  shall have the same rights as the Owner to enforce the obligations of
the Servicer  under this  Agreement.  The Master  Servicer  shall be entitled to terminate the rights and  obligations  of the Servicer
under this  Agreement  upon the  failure of the  Servicer  to perform  any of its  obligations  under this  Agreement  if such  failure
constitutes  an Event of Default as provided in Article IX of this  Agreement.  Notwithstanding  anything to the contrary,  in no event
shall the Master Servicer assume any of the obligations of the Owner under this Agreement.

                                                              ARTICLE XI
                                                       MISCELLANEOUS PROVISIONS

         Section 11.01.  Successor to the Servicer.

         Prior to termination of the Servicer's  responsibilities  and duties under this Agreement  pursuant to Sections 8.04,  9.01 or
10.01(ii),  (1) to the extent the Owner  terminates  the  Servicer,  the Owner  shall (i)  succeed to and assume all of the  Servicer's
responsibilities,  rights,  duties and obligations under this Agreement,  or (ii) appoint a successor with the consent of the Guarantor
to the extent set forth in the Pooling and Servicing  Agreement  (which consent shall not be  unreasonably  withheld or delayed) having
the  characteristics  set forth in Section  8.02 hereof and which shall  succeed to all rights and assume all of the  responsibilities,
duties and  liabilities of the Servicer under this Agreement prior to the  termination of the Servicer's  responsibilities,  duties and
liabilities  under this  Agreement,  (2) to the extent that the  Guarantor  terminates  the  Servicer,  the  Guarantor  shall appoint a
successor with the consent of the Master  Servicer (which consent shall not be  unreasonably  withheld or delayed).  In connection with
such  appointment  and  assumption,  the Owner may make such  arrangements  for the  compensation  of such successor out of payments on
Mortgage  Loans as the  Owner  and  such  successor  shall  agree.  In the  event  that the  Servicer's  duties,  responsibilities  and
liabilities  under this Agreement  should be terminated  pursuant to the  aforementioned  sections,  the Servicer shall  discharge such
duties and  responsibilities  during the period  from the date it acquires  knowledge  of such  termination  until the  effective  date
thereof with the same degree of diligence  and prudence  which it is  obligated  to exercise  under this  Agreement,  and shall take no
action  whatsoever  that might impair or prejudice the rights or financial  condition of its successor.  The  resignation or removal of
the Servicer pursuant to the  aforementioned  sections shall not become effective until a successor shall be appointed pursuant to this
section  and shall in no event  relieve  the  Servicer  of the  representations  and  warranties  made  pursuant to Article III and the
remedies  available to the Owner or the  Guarantor  under  Section 8.01,  it being  understood  and agreed that the  provisions of such
Article III and Section 8.01 shall be applicable to the Servicer  notwithstanding  any such resignation or termination of the Servicer,
or the termination of this Agreement.

         Notwithstanding  any other  section  contained  herein to the  contrary,  to the extent the Owner or any other  Person has the
right to terminate or remove the  Servicer with respect to the Fannie Mae Loans,  such Person must obtain the prior written  consent of
the  Guarantor  (other than with respect to a removal for a failure on the part of the Servicer to remit  payment) and such consent may
not be unreasonably delayed or withheld.

         Any successor  appointed as provided  herein shall  execute,  acknowledge  and deliver to the Servicer,  the Guarantor and the
Owner an instrument  accepting  such  appointment,  whereupon  such  successor  shall become fully vested with all the rights,  powers,
duties,  responsibilities,  obligations  and  liabilities of the Servicer,  with like effect as if originally  named as a party to this
Agreement.  Any  termination or resignation of the Servicer or this Agreement  pursuant to Section 8.04, 9.01 or 10.01 shall not affect
any claims that the Owner or the Guarantor may have against the Servicer arising prior to any such termination or resignation.

         The Servicer  shall  promptly  deliver to the  successor  the funds in the  Custodial  Account and the Escrow  Account and the
Servicing Files and related  documents and statements  held by it hereunder and the Servicer shall account for all funds.  The Servicer
shall execute and deliver such  instruments  and do such other things all as may  reasonably  be required to more fully and  definitely
vest and confirm in the successor all such rights,  powers,  duties,  responsibilities,  obligations  and  liabilities of the Servicer.
The successor shall make such  arrangements as it may deem  appropriate to reimburse the Servicer for unrecovered  Monthly Advances and
Servicing  Advances which the successor  retains  hereunder and which would  otherwise have been recovered by the Servicer  pursuant to
this Agreement but for the appointment of the successor servicer.

         Upon a  successor's  acceptance  of  appointment  as such,  the  Servicer  shall  notify the Owner and the  Guarantor  of such
appointment.

         All reasonable  costs and expenses  incurred in connection with replacing the Servicer upon its resignation or the termination
of the Servicer in accordance with the terms of this Agreement,  including,  without  limitation,  (i) all legal costs and expenses and
all due diligence  costs and expenses  associated  with an evaluation  of the potential  termination  of the Servicer as a result of an
Event of Default and (ii) all costs and expenses  associated  with the complete  transfer of servicing,  including all servicing  files
and all servicing  data and the  completion,  correction or  manipulation  of such  servicing  data as may be required by the successor
servicer to correct any errors or  insufficiencies  in the servicing  data or otherwise to enable the successor  service to service the
Mortgage  Loans in accordance  with this  Agreement,  shall be payable on demand by the resigning or  terminated  Servicer  without any
right of reimbursement therefor.

         Section 11.02.  Amendment.

         This  Agreement  may be amended from time to time by written  agreement  signed by the  Servicer  and the Owner,  and with the
consent of the  Guarantor.  The Servicer  shall provide to the Guarantor a copy of any amendment or supplement to this  Agreement.  The
Servicer  shall provide to the Guarantor a copy of any amendment or  supplement  to this  Agreement.  Notwithstanding  any provision of
this  Agreement to the  contrary,  no amendment to this  Agreement  shall be made that may cause the Trust to cease to be a "qualifying
special purpose entity under accounting principles generally accepted in the United States of America."

         Section 11.03.  Recordation of Agreement.

         To the extent  permitted by applicable  law, this Agreement is subject to recordation  in all  appropriate  public offices for
real  property  records  in all the  counties  or other  comparable  jurisdictions  in which any of all the  properties  subject to the
Mortgages are situated,  and in any other  appropriate  public  recording  office or elsewhere,  such recordation to be effected by the
Servicer at the Owner's  expense on direction of the Owner and the  Guarantor  accompanied  by an opinion of counsel to the effect that
such  recordation  materially  and  beneficially  affects  the  interest  of the  Owner  and  the  Guarantor  or is  necessary  for the
administration or servicing the Mortgage Loans.

         Section 11.04.  Governing Law.

         THIS  AGREEMENT  SHALL BE GOVERNED BY AND  CONSTRUED IN  ACCORDANCE  WITH THE  INTERNAL  LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS. THE  OBLIGATIONS,  RIGHTS AND REMEDIES OF THE PARTIES  HEREUNDER  SHALL BE DETERMINED
IN ACCORDANCE WITH SUCH LAWS.


         Section 11.05.  Notices.

         Any  demands,  notices or other  communications  permitted  or  required  hereunder  shall be in  writing  and shall be deemed
conclusively  to have been given if  personally  delivered  at or mailed by  registered  mail,  postage  prepaid,  and  return  receipt
requested or transmitted by telecopier and confirmed by a similar mailed writing, as follows:

                  (i)      if to the Servicer:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX 75067
                           Attention: General Counsel
                           Facsimile: (469) 759-4714.


                  (ii)     if to the Owner:

                           Bear, Stearns & Co. Inc.
                           383 Madison Ave.
                           New York, New York 10179
                           Attention:  Global Credit Administration
                           Telecopier No.:  (212) 272-5591


                  (iii)    if to the Master Servicer:

                           Wells Fargo Bank, National Association
                           P.O. Box 98
                           Columbia, Maryland 21046
                           Attention:  Master Servicing - Bear Stearns ALT-A Trust 2007-3

                           And for overnight delivery to:

                           Wells Fargo Bank, National Association
                           9062 Old Annapolis Road
                           Columbia, Maryland 21045
                           Attention:  Master Servicing - Bear Stearns ALT-A Trust 2007-3
                           Telecopier No.:  (410) 715-2380

                  (iv)     if to the Guarantor, in accordance with Section 11.17 hereunder:

                           Fannie Mae, Special Products Group,
                           Mail Stop 5H-5W-03
                           13150 Worldgate Drive
                           Herndon, Virginia 20170
                           Attention: Director
                           Telecopier: (703) 833-1816

                  (v)      if to RMIC, in accordance with Section 11.17 hereunder:

                           Republic Mortgage Insurance Company
                           190 Oak Plaza Boulevard
                           Winston-Salem, North Carolina
                           Attention: Bulk Transactions
                           Facsimile: (336) 774-8301

or such other  address as may  hereafter  be furnished to the other party by like notice.  Any such demand,  notice,  or  communication
hereunder  shall be deemed to have been received on the date delivered to or received at the premises of the address (as evidenced,  in
the case of registered or certified mail, by the date noted on the return receipt).


         Section 11.06.  Severability of Provisions.

         Any  part,  provision,  representation  or  warranty  of this  Agreement  which is  prohibited  or which is held to be void or
unenforceable  shall be  ineffective  to the  extent  of such  prohibition  or  unenforceability  without  invalidating  the  remaining
provisions  hereof. Any part,  provision,  representation or warranty of this Agreement which is prohibited or unenforceable or is held
to be void or unenforceable in any jurisdiction  shall be ineffective,  as to such  jurisdiction,  to the extent of such prohibition or
unenforceability  without  invalidating  the  remaining  provisions  hereof,  and  any  such  prohibition  or  unenforceability  in any
jurisdiction  as to any Mortgage Loan shall not invalidate or render  unenforceable  such provision in any other  jurisdiction.  To the
extent  permitted by applicable  law, the parties  hereto waive any provision of law which  prohibits or renders void or  unenforceable
any provision  hereof. If the invalidity of any part,  provision,  representation or warranty of this Agreement shall deprive any party
of the  economic  benefit  intended to be  conferred  by this  Agreement,  the parties  shall  negotiate,  in good faith,  to develop a
structure the economic effect of which is nearly as possible the same as the economic  effect of this Agreement  without regard to such
invalidity.

         Section 11.07.  Exhibits

         The exhibits to this Agreement are hereby incorporated and made a part hereof and are an integral part of this Agreement.


         Section 11.08.  General Interpretive Principles.

         For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires:

         (i)      the terms defined in this  Agreement  have the meanings  assigned to them in this Agreement and include the plural as
well as the singular, and the use of any gender herein shall be deemed to include the other gender;

         (ii)     accounting  terms not  otherwise  defined  herein have the meanings  assigned to them in  accordance  with  generally
accepted accounting principles;

         (iii)    references herein to "Articles,"  "Sections,"  "Subsections,"  "Paragraphs," and other subdivisions without reference
to a document are to designated Articles, Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

         (iv)     a reference to a Subsection  without further reference to a Section is a reference to such Subsection as contained in
the same Section in which the reference appears, and this rule shall also apply to Paragraphs and other subdivisions;

         (v)      the words  "herein,"  "hereof,"  "hereunder" and other words of similar import refer to this Agreement as a whole and
not to any particular provision; and

         (vi)     the term "include" or "including" shall mean without limitation by reason of enumeration.

         Section 11.09.  Reproduction of Documents.

         This Agreement and all documents  relating hereto,  including,  without  limitation,  (i) consents,  waivers and modifications
which may hereafter be executed,  (ii) documents  received by any party at the closing,  and (iii) financial  statements,  certificates
and other information previously or hereafter furnished,  may be reproduced by any photographic,  photostatic,  microfilm,  micro-card,
miniature  photographic or other similar process.  The parties agree that any such reproduction  shall be admissible in evidence as the
original  itself in any judicial or  administrative  proceeding,  whether or not the  original is in existence  and whether or not such
reproduction  was made by a party in the regular course of business,  and that any  enlargement,  facsimile or further  reproduction of
such reproduction shall likewise be admissible in evidence.

         Section 11.10.  Confidentiality of Information.

         Each party recognizes  that, in connection with this Agreement,  it may become privy to non-public  information  regarding the
financial  condition,  operations  and  prospects of the other party.  Except as required to be disclosed by law,  each party agrees to
keep all non-public  information  regarding the other party strictly  confidential,  and to use all such information solely in order to
effectuate the purpose of this Agreement.

         Section 11.11.  Assignment by the Owner.

         The Owner shall have the right,  without the consent of the  Servicer  hereof,  to assign,  in whole or in part,  its interest
under this  Agreement with respect to some or all of the Mortgage  Loans,  and designate any person to exercise any rights of the Owner
hereunder,  by executing an assignment  and  assumption  agreement  reasonably  acceptable to the Servicer and the assignee or designee
shall accede to the rights and  obligations  hereunder of the Owner with respect to such Mortgage  Loans.  In no event shall Owner sell
a partial  interest in any Mortgage Loan.  All  references to the Owner in this  Agreement  shall be deemed to include its assignees or
designees.  It is  understood  and agreed  between the Owners and the Servicer  that no more than five (5) Persons shall have the right
of owner  under  this  Agreement  at any one time.  The Owner  shall  provide  notice of any  assignment,  in whole or in part,  to the
Guarantor and RMIC.

         Section 11.12.  No Partnership.

         Nothing herein contained shall be deemed or construed to create a  co-partnership  or joint venture between the parties hereto
and the services of the Servicer shall be rendered as an independent contractor and not as agent for Owner.

         Section 11.13.  Execution, Successors and Assigns.

         This  Agreement may be executed in one or more  counterparts  and by the different  parties  hereto on separate  counterparts,
each of which, when so executed,  shall be deemed to be an original;  such  counterparts,  together,  shall constitute one and the same
agreement.  Subject to Section 8.05,  this  Agreement  shall inure to the benefit of and be binding upon the Servicer and the Owner and
their respective successors and assigns.

         Section 11.14.  Entire Agreement.

         Each of the Servicer and the Owner  acknowledge that no  representations,  agreements or promises were made to it by the other
party or any of its employees other than those  representations,  agreements or promises specifically  contained herein. This Agreement
sets forth the entire understanding between the parties hereto and shall be binding upon all successors of both parties.

         Section 11.15. Use of Subservicers and Subcontractors.

         (a)      The Servicer shall not hire or otherwise  utilize the services of any  Subservicer to fulfill any of the  obligations
of the Servicer as servicer under this Agreement or any  Reconstitution  Agreement unless the Servicer  complies with the provisions of
paragraph  (b) of this Section and has  received the consent of the  Guarantor.  The Servicer  shall not hire or otherwise  utilize the
services of any  Subcontractor,  and shall not permit any Subservicer to hire or otherwise utilize the servicers of any  Subcontractor,
to fulfill  any of the  obligations  of the  Servicer as servicer  under this  Agreement  or any  Reconstitution  Agreement  unless the
Servicer  complies with the  provisions of paragraph  (d) of this Section and has received the consent of the  Guarantor.  The Servicer
must notify the Owner,  the Guarantor,  the Master  Servicer and any Depositor in writing of any  affiliations  or  relationships  that
develop following the closing date between the Servicer or any Subservicer.

         (b)      The Servicer shall cause any Subservicer  used by the Servicer (or by any  Subservicer)  for the benefit of the Owner
and any Depositor to comply with the provisions of this Section and with clauses (g) and (j) of Article III,  Sections  6.04,  6.09 and
10.02 of this  Agreement  to the same extent as if such  Subservicer  were the Owner,  and to provide  the  information  required  with
respect to such  Subservicer  under Section  3.01(i) of this  Agreement.  The Servicer  shall be  responsible  for obtaining  from each
Subservicer  and  delivering to the Owner,  the Master  Servicer and any Depositor  any Annual  Statement of Compliance  required to be
delivered by such Subservicer  under Section 6.04(a),  any Assessment of Compliance and Attestation  Report required to be delivered by
such Subservicer under Section 6.09, any Annual  Certification  required under Section 6.04(b), any Additional Form 10-D Disclosure and
any Form 8-K Disclosure Information, as and when required to be delivered.

         (c)      The Servicer shall promptly upon request provide to the Owner,  the Guarantor,  the Master Servicer and any Depositor
(or any designee of the Depositor,  such as an administrator) a written  description (in form and substance  satisfactory to the Owner,
the Guarantor,  if applicable,  the Master Servicer and such Depositor) of the role and function of each Subcontractor  utilized by the
Servicer or any Subservicer,  specifying (i) the identity of each such  Subcontractor,  (ii) which (if any) of such  Subcontractors are
"participating  in the servicing  function" within the meaning of Item 1122 of Regulation AB, and (iii) which elements of the Servicing
Criteria will be addressed in  assessments  of compliance  provided by each  Subcontractor  identified  pursuant to clause (ii) of this
paragraph.

         (d)      As a condition to the utilization of any Subcontractor  determined to be  "participating  in the servicing  function"
within the meaning of Item 1122 of  Regulation  AB, the  Servicer  shall cause any such  Subcontractor  used by the Servicer (or by any
Subservicer)  for the  benefit  of the Owner and any  Depositor  to  comply  with the  provisions  of  Sections  6.07 and 10.02 of this
Agreement to the same extent as if such  Subcontractor  were the Servicer.  The Servicer shall be  responsible  for obtaining from each
Subcontractor  and  delivering  to the  Owner  and any  Depositor  any  Assessment  of  Compliance  and  Attestation  Report  and other
certificates  required to be delivered by such  Subservicer  and such  Subcontractor  under Section 6.09 (and any Annual  Certification
required under Section 6.09(b)), in each case as and when required to be delivered.

         Unless otherwise  specified  herein,  the Servicer must obtain the written consent of the Guarantor prior to entering into any
agreement  into which the  Servicer  assigns  any of it's  rights or  obligations  under this  Agreement,  including  any rights of the
Servicer to receive any payments or reimbursements hereunder.

         11.16.   Third Party Beneficiary.

         For purposes of this Agreement,  the Guarantor,  RMIC and each Master  Servicer shall be considered a third party  beneficiary
to this Agreement, entitled to all the rights and benefits hereof as if it were a direct party to this Agreement.


         11.17.  Notices to the Guarantor and RMIC.

         For purposes of this  Agreement,  except as otherwise  expressly  provided or unless the context  otherwise  requires,  if the
consent of the  Guarantor  (solely  with  respect to the Fannie Mae  Loans) or the  consent of RMIC  (solely  with  respect to the RMIC
Covered  Loans) is  requested by the Servicer  pursuant to the terms of this  Agreement,  and notice of such consent or lack thereof is
not  received by the  requesting  party  within five (5)  Business  Days  (other than as set forth  below) of receipt of such  request,
consent of the  Guarantor  (solely with respect to the Fannie Mae Loans) or RMIC (solely with respect to the RMIC Covered  Loans) shall
be deemed to have been  provided.  Notwithstanding  the foregoing,  if the consent of the Guarantor  (solely with respect to the Fannie
Mae Loans) or the consent of RMIC (solely with respect to RMIC Covered  Loans) is requested in connection  with the  foreclosure or the
acceptance of a deed in lieu of  foreclosure  of any related  Mortgaged  Property,  and such consent or lack thereof is not received by
the requesting  party within three (3) Business Days of receipt of such request,  consent of the Guarantor  (solely with respect to the
Fannie Mae Loans) or RMIC (solely with respect to the RMIC Covered Loans) shall be deemed to have been provided.




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the  Servicer  and the Owner have caused their names to be signed  hereto by their  respective  officers
thereunto duly authorized as of the date and year first above written.





                                      EMC MORTGAGE CORPORATION
                                      Servicer

                                            By:_______________________________

                                            Name:

                                            Title:



                                      STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                      Owner


                                            By:_______________________________

                                            Name:

                                            Title:




--------------------------------------------------------------------------------




                                                              EXHIBIT A-1

                                                        MORTGAGE LOAN SCHEDULE


                                                        [Provided Upon Request]




--------------------------------------------------------------------------------




                                                              EXHIBIT A-2

                                                           FANNIE MAE LOANS


                                                        [Provided Upon Request]




--------------------------------------------------------------------------------




                                                              EXHIBIT A-3

                                                          RMIC COVERED LOANS


                                                        [Provided Upon Request]




--------------------------------------------------------------------------------




                                                               EXHIBIT B

                                                  CUSTODIAL ACCOUNT LETTER AGREEMENT
                                                                (date)


To:______________________
_________________________
_________________________
  (the "Depository")

         As "Servicer" under the Servicing  Agreement,  dated as of April 1, 2007, (the  "Agreement"),  we hereby authorize and request
you to establish an account,  as a Custodial  Account  pursuant to Section 4.04 of the  Agreement,  to be designated as "BSALTA  2007-3
Custodial  Account,  in trust for SAMI II, Owner of Whole Loan Mortgages,  and various  Mortgagors."  All deposits in the account shall
be subject to  withdrawal  therefrom by order  signed by the  Servicer.  You may refuse any deposit  which would result in violation of
the  requirement  that the account be fully insured as described  below.  This letter is submitted to you in duplicate.  Please execute
and return one original to us.


                          By:____________________

                          Name:__________________

                          Title:_________________

         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  __________,  at the office of the  depository  indicated  above,  and agrees to honor  withdrawals  on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit  Insurance
Corporation through the Bank Insurance Fund or the Savings Association  Insurance Fund or will be invested in Permitted  Investments as
defined in the Agreement.

                          [                  ]

                          (name of Depository)

                          By:____________________

                          Name:__________________

                          Title:_________________




--------------------------------------------------------------------------------




                                                               EXHIBIT C

                                                    ESCROW ACCOUNT LETTER AGREEMENT

                                                                (date)

To:___________________________
______________________________
______________________________
  (the "Depository")


         As "Servicer"  under the Servicing  Agreement,  dated as of April 1, 2007 (the  "Agreement"),  we hereby authorize and request
you to establish an account,  as an Escrow  Account  pursuant to Section 4.06 of the  Agreement,  to be  designated  as "BSALTA  2007-3
Escrow Account,  in trust for SAMI II, Owner of Whole Loan  Mortgages,  and various  Mortgagors."  All deposits in the account shall be
subject to  withdrawal  therefrom by order signed by the  Servicer.  You may refuse any deposit  which would result in violation of the
requirement  that the account be fully insured as described  below.  This letter is submitted to you in duplicate.  Please  execute and
return one original to us.


                          By:____________________

                          Name:__________________

                          Title:_________________

         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  __________,  at the office of the  depository  indicated  above,  and agrees to honor  withdrawals  on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit  Insurance
Corporation through the Bank Insurance Fund or the Savings Association  Insurance Fund or will be invested in Permitted  Investments as
defined in the Agreement.

                          [                  ]

                          (name of Depository)

                          By:____________________

                          Name:__________________

                          Title:_________________




--------------------------------------------------------------------------------




                                                               EXHIBIT D

                                                   REQUEST FOR RELEASE OF DOCUMENTS

         To:      Wells Fargo Bank, National Association
                  1015 10th Avenue S.E.
                  Mpls., MN  55414
                  Attn:  ________________

         Re:      Custodial  Agreement  dated as of April 1, 2007,  between EMC  Mortgage  Corporation  and Wells Fargo Bank,  National
                  Association, as Custodian

         In  connection  with the  administration  of the  Mortgage  Loans  held by you as  Custodian  for the  Owner  pursuant  to the
above-captioned  Custody Agreement,  we request the release,  and hereby acknowledge  receipt, of the Custodian's Mortgage File for the
Mortgage Loan described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

         Reason for Requesting Documents (check one):

         _______           1.       Mortgage Paid in Full

         _______           2.       Foreclosure

         _______           3.       Substitution

         _______           4.       Other Liquidation (Repurchases, etc.)

         _______           5.       Nonliquidation  [Reason:_______________________________]

         Address to which Custodian should

         Deliver the Custodian's Mortgage File:      __________________________________________

                                                     __________________________________________

                                                     __________________________________________



                                                     By:_______________________________________

                                                              (authorized signer)

                                                     Issuer:____________________________________

                                                     Address:___________________________________
                                                             ___________________________________

                                                     Date:______________________________________



Custodian

         Wells Fargo Bank, National Association


         Please acknowledge the execution of the above request by your signature and date below:


         ____________________________________                         _________________

         Signature                                                     Date


         Documents returned to Custodian:


         ____________________________________                         _________________

         Custodian                                                     Date




--------------------------------------------------------------------------------




                                                                      EXHIBIT E
                                                          REPORTING DATA FOR MONTHLY REPORT
_________________________________________________________________________________________________________________________________________________________________________
                                               Standard Loan Level File Layout - Master Servicing

_________________________________________________________________________________________________________________________________________________________________________


_________________________________________________________________________________________________________________________________________________________________________
Exhibit 1:  Layout

_________________________________________________________________________________________________________________________________________________________________________
Column Name                                    Description                                                             Decimal      Format Comment                  Max
                                                                                                                                                                    Size
_________________________________________________________________________________________________________________________________________________________________________
Each file requires the following fields:
_________________________________________________________________________________________________________________________________________________________________________
SER_INVESTOR_NBR                               A value assigned by the Servicer to define a group of loans.                      Text up to 20 digits
                                                                                                                                                                      20
_________________________________________________________________________________________________________________________________________________________________________
LOAN_NBR                                       A unique identifier assigned to each loan by the investor.                        Text up to 10 digits
                                                                                                                                                                      10
_________________________________________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                              A unique number assigned to a loan by the Servicer.  This may                     Text up to 10 digits
                                               be different than the LOAN_NBR.                                                                                        10
_________________________________________________________________________________________________________________________________________________________________________
SCHED_PAY_AMT                                  Scheduled monthly principal and scheduled interest payment that                2  No commas(,) or dollar
                                               a borrower is expected to pay, P&I constant.                                      signs ($)                            11
_________________________________________________________________________________________________________________________________________________________________________
NOTE_INT_RATE                                  The loan interest rate as reported by the Servicer.                            4  Max length of 6
                                                                                                                                                                       6
_________________________________________________________________________________________________________________________________________________________________________
NET_INT_RATE                                   The loan gross interest rate less the service fee rate as                      4  Max length of 6
                                               reported by the Servicer.                                                                                               6
_________________________________________________________________________________________________________________________________________________________________________
SERV_FEE_RATE                                  The servicer's fee rate for a loan as reported by the Servicer.                4  Max length of 6
                                                                                                                                                                       6
_________________________________________________________________________________________________________________________________________________________________________
SERV_FEE_AMT                                   The servicer's fee amount for a loan as reported by the                        2  No commas(,) or dollar
                                               Servicer.                                                                         signs ($)                            11
_________________________________________________________________________________________________________________________________________________________________________
NEW_PAY_AMT                                    The new loan payment amount as reported by the Servicer.                       2  No commas(,) or dollar
                                                                                                                                 signs ($)                            11
_________________________________________________________________________________________________________________________________________________________________________
NEW_LOAN_RATE                                  The new loan rate as reported by the Servicer.                                 4  Max length of 6
                                                                                                                                                                       6
_________________________________________________________________________________________________________________________________________________________________________
ARM_INDEX_RATE                                 The index the Servicer is using to calculate a forecasted rate.                4  Max length of 6
                                                                                                                                                                       6
_________________________________________________________________________________________________________________________________________________________________________
ACTL_BEG_PRIN_BAL                              The borrower's actual principal balance at the beginning of the                2  No commas(,) or dollar
                                               processing cycle.                                                                 signs ($)                            11
_________________________________________________________________________________________________________________________________________________________________________
ACTL_END_PRIN_BAL                              The borrower's actual principal balance at the end of the                      2  No commas(,) or dollar
                                               processing cycle.                                                                 signs ($)                            11
_________________________________________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                         The date at the end of processing cycle that the borrower's                       MM/DD/YYYY
                                               next payment is due to the Servicer, as reported by Servicer.                                                          10
_________________________________________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_1                                The first curtailment amount to be applied.                                    2  No commas(,) or dollar
                                                                                                                                 signs ($)                            11
_________________________________________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_1                               The curtailment date associated with the first curtailment                        MM/DD/YYYY
                                               amount.                                                                                                                10
_________________________________________________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_1                                The curtailment interest on the first curtailment amount, if                   2  No commas(,) or dollar
                                               applicable.                                                                       signs ($)                            11
_________________________________________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_2                                The second curtailment amount to be applied.                                   2  No commas(,) or dollar
                                                                                                                                 signs ($)                            11
_________________________________________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_2                               The curtailment date associated with the second curtailment                       MM/DD/YYYY
                                               amount.                                                                                                                10
_________________________________________________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_2                                The curtailment interest on the second curtailment amount, if                  2  No commas(,) or dollar
                                               applicable.                                                                       signs ($)                            11
_________________________________________________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________________________________________________
Exhibit 1: Continued                           Standard Loan Level File Layout

_________________________________________________________________________________________________________________________________________________________________________
Column Name                                    Description                                                             Decimal      Format Comment                  Max
                                                                                                                                                                    Size
_________________________________________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_3                                The third curtailment amount to be applied.                                    2  No commas(,) or dollar
                                                                                                                                 signs ($)                            11
_________________________________________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_3                               The curtailment date associated with the third curtailment                        MM/DD/YYYY
                                               amount.                                                                                                                10
_________________________________________________________________________________________________________________________________________________________________________
CURT_ADJ_AMT_3                                 The curtailment interest on the third curtailment amount, if                   2  No commas(,) or dollar
                                               applicable.                                                                       signs ($)                            11
_________________________________________________________________________________________________________________________________________________________________________
PIF_AMT                                        The loan "paid in full" amount as reported by the Servicer.                    2  No commas(,) or dollar
                                                                                                                                 signs ($)                            11
_________________________________________________________________________________________________________________________________________________________________________
PIF_DATE                                       The paid in full date as reported by the Servicer.                                MM/DD/YYYY
                                                                                                                                                                      10
_________________________________________________________________________________________________________________________________________________________________________
                                                                                                                                 Action Code Key:
ACTION_CODE                                    The standard FNMA numeric code used to indicate the                               15=Bankruptcy,                        2
                                               default/delinquent status of a particular loan.                                   30=Foreclosure, , 60=PIF,
                                                                                                                                 63=Substitution,
                                                                                                                                 65=Repurchase,70=REO
_________________________________________________________________________________________________________________________________________________________________________
INT_ADJ_AMT                                    The amount of the interest adjustment as reported by the                       2  No commas(,) or dollar
                                               Servicer.                                                                         signs ($)                            11
_________________________________________________________________________________________________________________________________________________________________________
SOLDIER_SAILOR_ADJ_AMT                         The Soldier and Sailor Adjustment amount, if applicable.                       2  No commas(,) or dollar
                                                                                                                                 signs ($)                            11
_________________________________________________________________________________________________________________________________________________________________________
NON_ADV_LOAN_AMT                               The Non Recoverable Loan Amount, if applicable.                                2  No commas(,) or dollar
                                                                                                                                 signs ($)                            11
_________________________________________________________________________________________________________________________________________________________________________
LOAN_LOSS_AMT                                  The amount the Servicer is passing as a loss, if applicable.                   2  No commas(,) or dollar
                                                                                                                                 signs ($)                            11
_________________________________________________________________________________________________________________________________________________________________________
Plus the following applicable fields:

_________________________________________________________________________________________________________________________________________________________________________
SCHED_BEG_PRIN_BAL                             The scheduled outstanding principal amount due at the beginning                2  No commas(,) or dollar
                                               of the cycle date to be passed through to investors.                              signs ($)                            11
_________________________________________________________________________________________________________________________________________________________________________
SCHED_END_PRIN_BAL                             The scheduled principal balance due to investors at the end of                 2  No commas(,) or dollar
                                               a processing cycle.                                                               signs ($)                            11
_________________________________________________________________________________________________________________________________________________________________________
SCHED_PRIN_AMT                                 The scheduled principal amount as reported by the Servicer for                 2  No commas(,) or dollar
                                               the current cycle -- only applicable for Scheduled/Scheduled                      signs ($)                            11
                                               Loans.
_________________________________________________________________________________________________________________________________________________________________________
SCHED_NET_INT                                  The scheduled gross interest amount less the service fee amount                2  No commas(,) or dollar
                                               for the current cycle as reported by the Servicer -- only                         signs ($)                            11
                                               applicable for Scheduled/Scheduled Loans.
_________________________________________________________________________________________________________________________________________________________________________
ACTL_PRIN_AMT                                  The actual principal amount collected by the Servicer for the                  2  No commas(,) or dollar
                                               current reporting cycle -- only applicable for Actual/Actual                      signs ($)                            11
                                               Loans.
_________________________________________________________________________________________________________________________________________________________________________
ACTL_NET_INT                                   The actual gross interest amount less the service fee amount                   2  No commas(,) or dollar
                                               for the current reporting cycle as reported by the Servicer --                    signs ($)                            11
                                               only applicable for Actual/Actual Loans.
_________________________________________________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ AMT                            The penalty amount received when a borrower prepays on his loan                2  No commas(,) or dollar
                                               as reported by the Servicer.                                                      signs ($)                            11
_________________________________________________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ WAIVED                         The prepayment penalty amount for the loan waived by the                       2  No commas(,) or dollar
                                               servicer.                                                                         signs ($)                            11
_________________________________________________________________________________________________________________________________________________________________________


_________________________________________________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________________________________________________
Exhibit 1: Continued                           Standard Loan Level File Layout

_________________________________________________________________________________________________________________________________________________________________________
Column Name                                    Description                                                             Decimal      Format Comment                  Max
                                                                                                                                                                    Size
_________________________________________________________________________________________________________________________________________________________________________
MOD_DATE                                       The Effective Payment Date of the Modification for the loan.                    MM/DD/YYYY
                                                                                                                                                                      10
_________________________________________________________________________________________________________________________________________________________________________
MOD_TYPE                                       The Modification Type.                                                          Varchar - value can be
                                                                                                                               alpha or numeric                       30
_________________________________________________________________________________________________________________________________________________________________________
DELINQ_P&I_ADVANCE_AMT                         The current outstanding principal and interest advances made by              2  No commas(,) or dollar
                                               Servicer.                                                                       signs ($)                              11
_________________________________________________________________________________________________________________________________________________________________________
                                               Flag to indicate if the repurchase of a loan is due to a breach                 Y=Breach
BREACH_FLAG                                    of Representations and Warranties                                               N=NO Breach                             1
                                                                                                                               Let blank if N/A
_________________________________________________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




Exhibit 2: Monthly Summary Report by Single Investor
MONTHLY SUMMARY REPORT
For Month Ended:________mm/dd/yyyy                 Servicer Name______________________________
Prepared by:_________________________              Investor Nbr_______________________________


 Section 1. Remittances and Ending Balances - Required Data
_________________________________________________________________________________________________________________________________________
     Beginning              Ending         Total Monthly                 Total Ending Unpaid              Total Monthly Principal
    Loan Count            Loan Count       Remittance Amou                Principal Balance                       Balance
_________________________________________________________________________________________________________________________________________
         0                    0                       $0.00                     $0.00                              $0.00
_________________________________________________________________________________________________________________________________________
Principal Calculation
1. Monthly Principal Due                                                                                         +                 $0.00
                                                                                                                 ________________________
2. Current Curtailments                                                                                          +                 $0.00
                                                                                                                 ________________________
3. Liquidations                                                                                                  +                 $0.00
                                                                                                                 ________________________
4. Other (attach explanation)                                                                                    +                 $0.00
                                                                                                                 ________________________
5. Principal Due                                                                                                                   $0.00
                                                                                                                 ________________________
6. Interest (reported "gross")                                                                                   +                 $0.00
                                                                                                                 ________________________
7. Interest Adjustments on Curtailments                                                                          +                 $0.00
                                                                                                                 ________________________
8. Servicing Fees                                                                                                -                 $0.00
                                                                                                                 ________________________
9. Other Interest (attach explanation)                                                                           +                 $0.00
                                                                                                                 ________________________
10. Interest Due               (need to subtract ser fee)                                                                          $0.00
                                                                                                                 ========================
Remittance Calculation
11. Total Principal and Interest Due (lines 5+10)                                                                +                 $0.00
                                                                                                                 ________________________
12. Reimbursement of Non-Recoverable Advances                                                                    -                 $0.00
                                                                                                                 ________________________
13. Total Realized gains                                                                                         +                 $0.00
                                                                                                                 ________________________
14. Total Realized Losses                                                                                        -                 $0.00
                                                                                                                 ________________________
15. Total Prepayment Penalties                                                                                   +                 $0.00
                                                                                                                 ________________________
16. Total Non-Supported Compensating Interest                                                                    -                 $0.00
                                                                                                                 ________________________
17. Other (attach explanation)                                                                                                     $0.00
                                                                                                                  ________________________
18. Net Funds Due on or before Remittance Date                                                                   $                 $0.00
                                                                                                                 ________________________



_________________________________________________________________________________________________________________________________________
Section 2. Delinquency Report - Optional Data for Loan Accounting
_________________________________________________________________________________________________________________________________________
                                                        Installments Delinquent
_________________________________________________________________________________________________________________________________________
     Total No.             Total No.                                                   In                              Total Dollar
                                                                                                    Real Estate
         of                    of              30-       60-      90 or more      Foreclosure                           Amount of
                                                                                                       Owned
       Loans             Delinquencies         Days     Days         Days          (Optional)                         Delinquencies
                                                                                                    (Optional)
_________________________________________________________________________________________________________________________________________
         0                     0                0         0           0                0                 0             $0.00
_________________________________________________________________________________________________________________________________________


_________________________________________________________________________________________________________________________________________
Section 3. REG AB Summary Reporting - REPORT ALL APPLICABLE FIELDS
_________________________________________________________________________________________________________________________________________
REG AB FIELDS                                                               LOAN COUNT                          BALANCE
_________________________________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT                                                          0                                $0.00
_________________________________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT WAIVED                                                   0                                $0.00
_________________________________________________________________________________________________________________________________________
DELINQUENCY P&I AMOUNT                                                          0                                $0.00
_________________________________________________________________________________________________________________________________________





--------------------------------------------------------------------------------




                                                               EXHIBIT F

                                                  REPORTING DATA FOR DEFAULTED LOANS

Exhibit   : Standard File Layout - Delinquency Reporting

  *The column/header names in bold are the minimum fields Wells Fargo must receive from every Servicer
_____________________________________________________________________________________________________________________________________________________________________________________
Column/Header Name                                                                            Description                                           Decimal       Format Comment
_____________________________________________________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                                         A unique number assigned to a loan by the Servicer.  This may be different than the
                                                          LOAN_NBR
_____________________________________________________________________________________________________________________________________________________________________________________
LOAN_NBR                                                  A unique identifier assigned to each loan by the originator.
_____________________________________________________________________________________________________________________________________________________________________________________
CLIENT_NBR                                                Servicer Client Number
_____________________________________________________________________________________________________________________________________________________________________________________
SERV_INVESTOR_NBR                                         Contains a unique number as assigned by an external servicer to identify a group of
                                                          loans in their system.
_____________________________________________________________________________________________________________________________________________________________________________________
BORROWER_FIRST_NAME                                       First Name of the Borrower.
_____________________________________________________________________________________________________________________________________________________________________________________
BORROWER_LAST_NAME                                        Last name of the borrower.
_____________________________________________________________________________________________________________________________________________________________________________________
PROP_ADDRESS                                              Street Name and Number of Property
_____________________________________________________________________________________________________________________________________________________________________________________
PROP_STATE                                                The state where the property located.
_____________________________________________________________________________________________________________________________________________________________________________________
PROP_ZIP                                                  Zip code where the property is located.
_____________________________________________________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                                    The date that the borrower's next payment is due to the servicer at the end of                          MM/DD/YYYY
                                                          processing cycle, as reported by Servicer.
_____________________________________________________________________________________________________________________________________________________________________________________
LOAN_TYPE                                                 Loan Type (i.e. FHA, VA, Conv)
_____________________________________________________________________________________________________________________________________________________________________________________
BANKRUPTCY_FILED_DATE                                     The date a particular bankruptcy claim was filed.                                                       MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
BANKRUPTCY_CHAPTER_CODE                                   The chapter under which the bankruptcy was filed.
_____________________________________________________________________________________________________________________________________________________________________________________
BANKRUPTCY_CASE_NBR                                       The case number assigned by the court to the bankruptcy filing.
_____________________________________________________________________________________________________________________________________________________________________________________
POST_PETITION_DUE_DATE                                    The payment due date once the bankruptcy has been approved by the courts                                MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
BANKRUPTCY_DCHRG_DISM_DATE                                The Date The Loan Is Removed From Bankruptcy. Either by Dismissal, Discharged                           MM/DD/YYYY
                                                          and/or a Motion For Relief Was Granted.
_____________________________________________________________________________________________________________________________________________________________________________________
LOSS_MIT_APPR_DATE                                        The Date The Loss Mitigation Was Approved By The Servicer                                               MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
LOSS_MIT_TYPE                                             The Type Of Loss Mitigation Approved For A Loan Such As;
_____________________________________________________________________________________________________________________________________________________________________________________
LOSS_MIT_EST_COMP_DATE                                    The Date The Loss Mitigation /Plan Is Scheduled To End/Close                                            MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
LOSS_MIT_ACT_COMP_DATE                                    The Date The Loss Mitigation Is Actually Completed                                                      MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
FRCLSR_APPROVED_DATE                                      The date DA Admin sends a letter to the servicer with instructions to begin                             MM/DD/YYYY
                                                          foreclosure proceedings.
_____________________________________________________________________________________________________________________________________________________________________________________
ATTORNEY_REFERRAL_DATE                                    Date File Was Referred To Attorney to Pursue Foreclosure                                                MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
FIRST_LEGAL_DATE                                          Notice of 1st legal filed by an Attorney in a Foreclosure Action                                        MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_EXPECTED_DATE                                 The date by which a foreclosure sale is expected to occur.                                              MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_DATE                                          The actual date of the foreclosure sale.                                                                MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_AMT                                           The amount a property sold for at the foreclosure sale.                                     2           No commas(,) or
                                                                                                                                                                  dollar signs ($)
_____________________________________________________________________________________________________________________________________________________________________________________
EVICTION_START_DATE                                       The date the servicer initiates eviction of the borrower.                                               MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
EVICTION_COMPLETED_DATE                                   The date the court revokes legal possession of the property from the borrower.                          MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
LIST_PRICE                                                The price at which an REO property is marketed.                                             2           No commas(,) or
                                                                                                                                                                  dollar signs ($)
_____________________________________________________________________________________________________________________________________________________________________________________
LIST_DATE                                                 The date an REO property is listed at a particular price.                                               MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
OFFER_AMT                                                 The dollar value of an offer for an REO property.                                           2           No commas(,) or
                                                                                                                                                                  dollar signs ($)
_____________________________________________________________________________________________________________________________________________________________________________________
OFFER_DATE_TIME                                           The date an offer is received by DA Admin or by the Servicer.                                           MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
REO_CLOSING_DATE                                          The date the REO sale of the property is scheduled to close.                                            MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
REO_ACTUAL_CLOSING_DATE                                   Actual Date Of REO Sale                                                                                 MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
OCCUPANT_CODE                                             Classification of how the property is occupied.
_____________________________________________________________________________________________________________________________________________________________________________________
PROP_CONDITION_CODE                                       A code that indicates the condition of the property.
_____________________________________________________________________________________________________________________________________________________________________________________
PROP_INSPECTION_DATE                                      The date a  property inspection is performed.                                                           MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
APPRAISAL_DATE                                            The date the appraisal was done.                                                                        MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
CURR_PROP_VAL                                             The current "as is" value of the property based on brokers price opinion or                 2
                                                          appraisal.
_____________________________________________________________________________________________________________________________________________________________________________________
REPAIRED_PROP_VAL                                         The amount the property would be worth if repairs are completed pursuant to a               2
                                                          broker's price opinion or appraisal.
_____________________________________________________________________________________________________________________________________________________________________________________
If applicable:
_____________________________________________________________________________________________________________________________________________________________________________________
DELINQ_STATUS_CODE                                        FNMA Code Describing Status of Loan
_____________________________________________________________________________________________________________________________________________________________________________________
DELINQ_REASON_CODE                                        The circumstances which caused a borrower to stop paying on a loan.   Code
                                                          indicates the reason why the loan is in default for this cycle.
_____________________________________________________________________________________________________________________________________________________________________________________
MI_CLAIM_FILED_DATE                                       Date Mortgage Insurance Claim Was Filed With Mortgage Insurance Company.                                MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT                                              Amount of Mortgage Insurance Claim Filed                                                                No commas(,) or
                                                                                                                                                                  dollar signs ($)
_____________________________________________________________________________________________________________________________________________________________________________________
MI_CLAIM_PAID_DATE                                        Date Mortgage Insurance Company Disbursed Claim Payment                                                 MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT_PAID                                         Amount Mortgage Insurance Company Paid On Claim                                             2           No commas(,) or
                                                                                                                                                                  dollar signs ($)
_____________________________________________________________________________________________________________________________________________________________________________________
POOL_CLAIM_FILED_DATE                                     Date Claim Was Filed With Pool Insurance Company                                                        MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT                                            Amount of Claim Filed With Pool Insurance Company                                           2           No commas(,) or
                                                                                                                                                                  dollar signs ($)
_____________________________________________________________________________________________________________________________________________________________________________________
POOL_CLAIM_PAID_DATE                                      Date Claim Was Settled and The Check Was Issued By The Pool Insurer                                     MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT_PAID                                       Amount Paid On Claim By Pool Insurance Company                                              2           No commas(,) or
                                                                                                                                                                  dollar signs ($)
_____________________________________________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_FILED_DATE                               Date FHA Part A Claim Was Filed With HUD                                                                MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_AMT                                      Amount of FHA Part A Claim Filed                                                            2           No commas(,) or
                                                                                                                                                                  dollar signs ($)
_____________________________________________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_DATE                                Date HUD Disbursed Part A Claim Payment                                                                 MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_AMT                                 Amount HUD Paid on Part A Claim                                                             2           No commas(,) or
                                                                                                                                                                  dollar signs ($)
_____________________________________________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_FILED_DATE                               Date FHA Part B Claim Was Filed With HUD                                                                MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_AMT                                      Amount of FHA Part B Claim Filed                                                            2           No commas(,) or
                                                                                                                                                                  dollar signs ($)
_____________________________________________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_DATE                                Date HUD Disbursed Part B Claim Payment                                                                 MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_AMT                                 Amount HUD Paid on Part B Claim                                                             2           No commas(,) or
                                                                                                                                                                  dollar signs ($)
_____________________________________________________________________________________________________________________________________________________________________________________
VA_CLAIM_FILED_DATE                                       Date VA Claim Was Filed With the Veterans Admin                                                         MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_DATE                                        Date Veterans Admin. Disbursed VA Claim Payment                                                         MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_AMT                                         Amount Veterans Admin. Paid on VA Claim                                                     2           No commas(,) or
                                                                                                                                                                  dollar signs ($)
_____________________________________________________________________________________________________________________________________________________________________________________
MOTION_FOR_RELIEF_DATE                                    The date the Motion for Relief was filed                                                    10          MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
FRCLSR_BID_AMT                                            The foreclosure sale bid amount                                                             11          No commas(,) or
                                                                                                                                                                  dollar signs ($)
_____________________________________________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_TYPE                                          The foreclosure sales results: REO, Third Party, Conveyance to HUD/VA
_____________________________________________________________________________________________________________________________________________________________________________________
REO_PROCEEDS                                              The net proceeds from the sale of the REO property.                                                     No commas(,) or
                                                                                                                                                                  dollar signs ($)
_____________________________________________________________________________________________________________________________________________________________________________________
BPO_DATE                                                  The date the BPO was done.
_____________________________________________________________________________________________________________________________________________________________________________________
CURRENT_FICO                                              The current FICO score
_____________________________________________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_FILED_DATE                                   The date the Hazard Claim was filed with the Hazard Insurance Company.                              10  MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_AMT                                          The amount of the Hazard Insurance Claim filed.                                                     11  No commas(,) or
                                                                                                                                                                  dollar signs ($)
_____________________________________________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_DATE                                    The date the Hazard Insurance Company disbursed the claim payment.                                  10  MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_AMT                                     The amount the Hazard Insurance Company paid on the claim.                                          11  No commas(,) or
                                                                                                                                                                  dollar signs ($)
_____________________________________________________________________________________________________________________________________________________________________________________
ACTION_CODE                                               Indicates loan status                                                                                   Number
_____________________________________________________________________________________________________________________________________________________________________________________
NOD_DATE                                                                                                                                                          MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
NOI_DATE                                                                                                                                                          MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_PLAN_START_DATE                                                                                                                                    MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_ PLAN_END_DATE
_____________________________________________________________________________________________________________________________________________________________________________________
ACTUAL_REO_START_DATE                                                                                                                                             MM/DD/YYYY
_____________________________________________________________________________________________________________________________________________________________________________________
REO_SALES_PRICE                                                                                                                                                   Number
_____________________________________________________________________________________________________________________________________________________________________________________
REALIZED_LOSS/GAIN                                        As defined in the Servicing Agreement                                                                   Number
_____________________________________________________________________________________________________________________________________________________________________________________


Exhibit 2: Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
         o    ASUM-     Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are consistent with industry
standards.  If Loss Mitigation Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property code as follows:
         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant

The Property Condition field should show the last reported condition of the property as follows:
         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ____________________________________________________________________________________________________________________
                      Delinquency Code                        Delinquency Description
                      ____________________________________________________________________________________________________________________
                      001                                     FNMA-Death of principal mortgagor
                      ____________________________________________________________________________________________________________________
                      002                                     FNMA-Illness of principal mortgagor
                      ____________________________________________________________________________________________________________________
                      003                                     FNMA-Illness of mortgagor's family member
                      ____________________________________________________________________________________________________________________
                      004                                     FNMA-Death of mortgagor's family member
                      ____________________________________________________________________________________________________________________
                      005                                     FNMA-Marital difficulties
                      ____________________________________________________________________________________________________________________
                      006                                     FNMA-Curtailment of income
                      ____________________________________________________________________________________________________________________
                      007                                     FNMA-Excessive Obligation
                      ____________________________________________________________________________________________________________________
                      008                                     FNMA-Abandonment of property
                      ____________________________________________________________________________________________________________________
                      009                                     FNMA-Distant employee transfer
                      ____________________________________________________________________________________________________________________
                      011                                     FNMA-Property problem
                      ____________________________________________________________________________________________________________________
                      012                                     FNMA-Inability to sell property
                      ____________________________________________________________________________________________________________________
                      013                                     FNMA-Inability to rent property
                      ____________________________________________________________________________________________________________________
                      014                                     FNMA-Military Service
                      ____________________________________________________________________________________________________________________
                      015                                     FNMA-Other
                      ____________________________________________________________________________________________________________________
                      016                                     FNMA-Unemployment
                      ____________________________________________________________________________________________________________________
                      017                                     FNMA-Business failure
                      ____________________________________________________________________________________________________________________
                      019                                     FNMA-Casualty loss
                      ____________________________________________________________________________________________________________________
                      022                                     FNMA-Energy environment costs
                      ____________________________________________________________________________________________________________________
                      023                                     FNMA-Servicing problems
                      ____________________________________________________________________________________________________________________
                      026                                     FNMA-Payment adjustment
                      ____________________________________________________________________________________________________________________
                      027                                     FNMA-Payment dispute
                      ____________________________________________________________________________________________________________________
                      029                                     FNMA-Transfer of ownership pending
                      ____________________________________________________________________________________________________________________
                      030                                     FNMA-Fraud
                      ____________________________________________________________________________________________________________________
                      031                                     FNMA-Unable to contact borrower
                      ____________________________________________________________________________________________________________________
                      INC                                     FNMA-Incarceration
                      ____________________________________________________________________________________________________________________


Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      ____________________________________________________________________________________________________________________
                                   Status Code                Status Description
                      ____________________________________________________________________________________________________________________
                                        09                    Forbearance
                      ____________________________________________________________________________________________________________________
                                        17                    Pre-foreclosure Sale Closing Plan Accepted
                      ____________________________________________________________________________________________________________________
                                        24                    Government Seizure
                      ____________________________________________________________________________________________________________________
                                        26                    Refinance
                      ____________________________________________________________________________________________________________________
                                        27                    Assumption
                      ____________________________________________________________________________________________________________________
                                        28                    Modification
                      ____________________________________________________________________________________________________________________
                                        29                    Charge-Off
                      ____________________________________________________________________________________________________________________
                                        30                    Third Party Sale
                      ____________________________________________________________________________________________________________________
                                        31                    Probate
                      ____________________________________________________________________________________________________________________
                                        32                    Military Indulgence
                      ____________________________________________________________________________________________________________________
                                        43                    Foreclosure Started
                      ____________________________________________________________________________________________________________________
                                        44                    Deed-in-Lieu Started
                      ____________________________________________________________________________________________________________________
                                        49                    Assignment Completed
                      ____________________________________________________________________________________________________________________
                                        61                    Second Lien Considerations
                      ____________________________________________________________________________________________________________________
                                        62                    Veteran's Affairs-No Bid
                      ____________________________________________________________________________________________________________________
                                        63                    Veteran's Affairs-Refund
                      ____________________________________________________________________________________________________________________
                                        64                    Veteran's Affairs-Buydown
                      ____________________________________________________________________________________________________________________
                                        65                    Chapter 7 Bankruptcy
                      ____________________________________________________________________________________________________________________
                                        66                    Chapter 11 Bankruptcy
                      ____________________________________________________________________________________________________________________
                                        67                    Chapter 13 Bankruptcy
                      ____________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                                   EXHIBIT G

                                                         FORM OF SERVICER CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I,  ____________________________,  the  _______________________  of  [NAME  OF  COMPANY]  (the  "Company"),  certify  to  [the
Purchaser],  [the Depositor],  and the [Master Servicer] [Securities  Administrator]  [Trustee], and their officers, with the knowledge
and intent that they will rely upon this certification, that:

         I have reviewed the servicer  compliance  statement of the Company provided in accordance with Item 1123 of Regulation AB (the
"Compliance  Statement"),  the report on assessment of the Company's  compliance with the servicing  criteria set forth in Item 1122(d)
of Regulation AB (the  "Servicing  Criteria"),  provided in accordance  with Rules 13a-18 and 15d-18 under  Securities  Exchange Act of
1934, as amended (the "Exchange Act") and Item 1122 of Regulation AB (the "Servicing  Assessment"),  the registered  public  accounting
firm's  attestation  report  provided  in  accordance  with Rules  13a-18 and 15d-18  under the  Exchange  Act and  Section  1122(b) of
Regulation AB (the "Attestation  Report"),  and all servicing  reports,  Officer's  Certificates and other information  relating to the
servicing of the Mortgage Loans by the Company during 200[ ] that were delivered by the Company to the  [Depositor]  [Master  Servicer]
[Securities Administrator] [Trustee] pursuant to the Agreement (collectively, the "Company Servicing Information");

         Based on my  knowledge,  the Company  Servicing  Information,  taken as a whole,  does not contain any untrue  statement  of a
material fact or omit to state a material fact necessary to make the  statements  made, in the light of the  circumstances  under which
such statements were made, not misleading with respect to the period of time covered by the Company Servicing Information;

         Based on my knowledge,  all of the Company  Servicing  Information  required to be provided by the Company under the Agreement
has been provided to the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];

         I am  responsible  for reviewing the  activities  performed by the Company as servicer  under the  Agreement,  and based on my
knowledge  and the  compliance  review  conducted in  preparing  the  Compliance  Statement  and except as disclosed in the  Compliance
Statement,  the Servicing  Assessment or the Attestation  Report,  the Company has fulfilled its obligations under the Agreement in all
material respects; and

         The Compliance  Statement  required to be delivered by the Company  pursuant to this Agreement,  and the Servicing  Assessment
and  Attestation  Report required to be provided by the Company and by any  Subservicer  and  Subcontractor  pursuant to the Agreement,
have been provided to the [Depositor]  [Master Servicer].  Any material instances of noncompliance  described in such reports have been
disclosed to the [Depositor]  [Master Servicer].  Any material instance of noncompliance with the Servicing Criteria has been disclosed
in such reports.




--------------------------------------------------------------------------------




                                                               EXHIBIT H

                                                       SUMMARY OF REGULATION AB
                                                          SERVICING CRITERIA

         NOTE: This Exhibit H is provided for convenience of reference  only. In the event of a conflict or  inconsistency  between the
terms of this Exhibit H and the text of Regulation AB, the text of Regulation AB, its adopting  release and other public  statements of
the SEC shall control.

Item 1122(d)

         (a)      General servicing considerations.

                  (1)      Policies and procedures  are  instituted to monitor any  performance or other triggers and events of default
in accordance with the transaction agreements.

                  (2)      If any  material  servicing  activities  are  outsourced  to third  parties,  policies  and  procedures  are
instituted to monitor the third party's performance and compliance with such servicing activities.

                  (3)      Any  requirements  in the transaction  agreements to maintain a back-up  servicer for the mortgage loans are
maintained.

                  (4)      A fidelity bond and errors and  omissions  policy is in effect on the party  participating  in the servicing
function  throughout  the reporting  period in the amount of coverage  required by and  otherwise in  accordance  with the terms of the
transaction agreements.

         (b)      Cash collection and administration.

                  (1)      Payments on mortgage  loans are  deposited  into the  appropriate  custodial  bank accounts and related bank
clearing  accounts no more than two  business  days  following  receipt,  or such other  number of days  specified  in the  transaction
agreements.

                  (2)      Disbursements  made via wire  transfer on behalf of an obligor or to an investor are made only by authorized
personnel.

                  (3)      Advances of funds or guarantees  regarding  collections,  cash flows or  distributions,  and any interest or
other fees charged for such advances, are made, reviewed and approved as specified in the transaction agreements.

                  (4)      The related  accounts for the transaction,  such as cash reserve accounts or accounts  established as a form
of  overcollateralization,  are separately  maintained  (e.g.,  with respect to  commingling  of cash) as set forth in the  transaction
agreements.

                  (5)      Each  custodial  account is maintained at a federally  insured  depository  institution  as set forth in the
transaction  agreements.  For  purposes  of this  criterion,  "federally  insured  depository  institution"  with  respect to a foreign
financial  institution  means a foreign  financial  institution  that meets the  requirements  of Rule  13k-1(b)(1)  of the  Securities
Exchange Act.

                  (6)      Unissued checks are safeguarded so as to prevent unauthorized access.

                  (7)      Reconciliations  are prepared on a monthly  basis for all  asset-backed  securities  related bank  accounts,
including custodial accounts and related bank clearing accounts.  These reconciliations are (A) mathematically  accurate;  (B) prepared
within 45 calendar days after the bank  statement  cutoff date, or such other number of days specified in the  transaction  agreements;
(C)  reviewed  and  approved  by someone  other than the person who  prepared  the  reconciliation;  and (D) contain  explanations  for
reconciling items.

         (c)      Investor remittances and reporting.

                  (1)      Reports to investors,  including  those to be filed with the  Commission,  are maintained in accordance with
the  transaction  agreements and applicable  Commission  requirements.  Specifically,  such reports (A) are prepared in accordance with
timeframes and other terms set forth in the transaction  agreements;  (B) provide  information  calculated in accordance with the terms
specified in the  transaction  agreements;  (C) are filed with the Commission as required by its rules and  regulations;  and (D) agree
with  investors'  or the  trustee's  records as to the total  unpaid  principal  balance and number of mortgage  loans  serviced by the
Servicer.

                  (2)      Amounts due to investors are allocated and remitted in accordance  with  timeframes,  distribution  priority
and other terms set forth in the transaction agreements.

                  (3)      Disbursements  made to an investor are posted within two business days to the Servicer's  investor  records,
or such other number of days specified in the transaction agreements.

                  (4)      Amounts  remitted to investors  per the  investor  reports  agree with  cancelled  checks,  or other form of
payment, or custodial bank statements.

         (d)      Mortgage Loan administration.

                  (1)      Collateral or security on mortgage loans is maintained as required by the transaction  agreements or related
mortgage loan documents.

                  (2)      Mortgage loan and related documents are safeguarded as required by the transaction agreements.

                  (3)      Any additions,  removals or  substitutions  to the asset pool are made,  reviewed and approved in accordance
with any conditions or requirements in the transaction agreements.

                  (4)      Payments on mortgage  loans,  including  any payoffs,  made in  accordance  with the related  mortgage  loan
documents are posted to the Servicer's  obligor records  maintained no more than two business days after receipt,  or such other number
of days  specified in the  transaction  agreements,  and allocated to principal,  interest or other items (e.g.,  escrow) in accordance
with the related mortgage loan documents.

                  (5)      The Servicer's  records  regarding the mortgage  loans agree with the Servicer's  records with respect to an
obligor's unpaid principal balance.

                  (6)      Changes with respect to the terms or status of an obligor's  mortgage  loans (e.g.,  loan  modifications  or
re-agings) are made, reviewed and approved by authorized  personnel in accordance with the transaction  agreements and related mortgage
loan documents.

                  (7)      Loss  mitigation  or  recovery  actions  (e.g.,  forbearance  plans,  modifications  and  deeds  in  lieu of
foreclosure,  foreclosures and repossessions,  as applicable) are initiated,  conducted and concluded in accordance with the timeframes
or other requirements established by the transaction agreements.

                  (8)      Records  documenting  collection  efforts are maintained  during the period a mortgage loan is delinquent in
accordance with the  transaction  agreements.  Such records are maintained on at least a monthly basis, or such other period  specified
in the transaction  agreements,  and describe the entity's activities in monitoring  delinquent mortgage loans including,  for example,
phone calls, letters and payment rescheduling plans in cases where delinquency is deemed temporary (e.g., illness or unemployment).

                  (9)      Adjustments  to interest  rates or rates of return for mortgage loans with variable rates are computed based
on the related mortgage loan documents.

                  (10)     Regarding  any funds held in trust for an obligor  (such as escrow  accounts):  (A) such funds are analyzed,
in  accordance  with the  obligor's  mortgage  loan  documents,  on at least an annual  basis,  or such other  period  specified in the
transaction  agreements;  (B) interest on such funds is paid, or credited,  to obligors in  accordance  with  applicable  mortgage loan
documents  and state laws;  and (C) such funds are  returned to the obligor  within 30 calendar  days of full  repayment of the related
mortgage loans, or such other number of days specified in the transaction agreements.

                  (11)     Payments made on behalf of an obligor (such as tax or insurance  payments) are made on or before the related
penalty or expiration  dates, as indicated on the appropriate  bills or notices for such payments,  provided that such support has been
received by the Servicer at least 30 calendar  days prior to these dates,  or such other  number of days  specified in the  transaction
agreements.

                  (12)     Any late payment  penalties in connection  with any payment to be made on behalf of an obligor are paid from
the Servicer's funds and not charged to the obligor, unless the late payment was due to the obligor's error or omission.

                  (13)     Disbursements  made on behalf of an obligor are posted  within two business  days to the  obligor's  records
maintained by the Servicer, or such other number of days specified in the transaction agreements.

                  (14)     Delinquencies,  charge-offs  and  uncollectable  accounts are recognized and recorded in accordance with the
transaction agreements.

                  (15)     Any  external  enhancement  or other  support,  identified  in Item  1114(a)(1)  through (3) or Item 1115 of
Regulation AB, is maintained as set forth in the transaction agreements.




--------------------------------------------------------------------------------




                                                               EXHIBIT I

                                           SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS

         NOTE: This Exhibit I is provided for convenience of reference  only. In the event of a conflict or  inconsistency  between the
terms of this Exhibit I and the text of Regulation AB, the text of Regulation AB, its adopting  release and other public  statements of
the SEC shall control.

         Item 1108(b) and (c)

         Provide the following  information with respect to each servicer that will service,  including interim service, 20% or more of
the mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer:

         -a description of the Owner's form of organization;

         -a  description  of how long the  Servicer  has been  servicing  residential  mortgage  loans;  a  general  discussion  of the
Servicer's  experience in servicing  assets of any type as well as a more  detailed  discussion of the  Servicer's  experience  in, and
procedures for the servicing function it will perform under this Agreement and any  Reconstitution  Agreements;  information  regarding
the size,  composition  and  growth of the  Servicer's  portfolio  of  mortgage  loans of the type  similar to the  Mortgage  Loans and
information  on factors  related to the  Servicer  that may be material to any analysis of the  servicing of the Mortgage  Loans or the
related  asset-backed  securities,  as applicable,  including whether any default or servicing related performance trigger has occurred
as to any other  securitization  due to any act or failure to act of the Servicer,  whether any material  noncompliance with applicable
servicing  criteria as to any other  securitization  has been disclosed or reported by the Servicer,  and the extent of outsourcing the
Servicer uses;

         -a description  of any material  changes to the  Servicer's  policies or procedures in the servicing  function it will perform
under this  Agreement and any  Reconstitution  Agreements  for mortgage loans of the type similar to the Mortgage Loans during the past
three years;

         -information  regarding the Servicer's  financial condition to the extent that there is a material risk that the effect on one
or more  aspects  of  servicing  resulting  from such  financial  condition  could  have a material  impact on the  performance  of the
securities issued in the Pass-Through Transfer, or on servicing of mortgage loans of the same asset type as the Mortgage Loans;

         -any  special or unique  factors  involved in  servicing  loans of the same type as the  Mortgage  Loans,  and the  Servicer's
processes and procedures designed to address such factors;

         -statistical  information  regarding  principal  and interest  advances  made by the  Servicer on the  Mortgage  Loans and the
Servicer's overall servicing portfolio for the past three years; and

         -the Owner's process for handling  delinquencies,  losses,  bankruptcies  and recoveries,  such as through  liquidation of REO
Properties, foreclosure, sale of the Mortgage Loans or workouts.

Item 1117

         -describe any legal proceedings  pending against the Servicer or against any of its property,  including any proceedings known
to be  contemplated  by  governmental  authorities,  that may be material to the holders of the securities  issued in the  Pass-Through
Transfer.

         Item 1119(a)

         -describe  any  affiliations  of the  Servicer,  each other  originator of the Mortgage  Loans and each  Subservicer  with the
sponsor,  depositor,  issuing entity,  trustee, any originator,  any other servicer,  any significant  obligor,  enhancement or support
provider or any other material parties related to the Pass-Through Transfer.

         Item 1119(b)

         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding  entered into outside of the
ordinary course of business or on terms other than those obtained in an arm's length  transaction with an unrelated third party,  apart
from the  Pass-Through  Transfer,  between the Servicer,  each other  originator of the Mortgage Loans and each  Subservicer,  or their
respective  affiliates,  and the sponsor,  depositor or issuing entity or their  respective  affiliates,  that exists  currently or has
existed  during  the past two  years,  that may be  material  to the  understanding  of an  investor  in the  securities  issued in the
Pass-Through Transfer.

         Item 1119(c)

         -describe  any business  relationship,  agreement,  arrangement,  transaction  or  understanding  involving or relating to the
Mortgage  Loans or the  Pass-Through  Transfer,  including  the material  terms and  approximate  dollar amount  involved,  between the
Servicer, each other originator of the Mortgage Loans and each Subservicer,  or their respective affiliates and the sponsor,  depositor
or issuing entity or their respective affiliates, that exists currently or has existed during the past two years.




--------------------------------------------------------------------------------




                                                               EXHIBIT J

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

                                                       SERVICING CRITERIA TO BE ADDRESSED
                                                          IN ASSESSMENT OF COMPLIANCE
                                                         (RMBS unless otherwise noted)

         Key:
         X - obligation


_____________________________________________________________________________________________________________________________________________________________________________
RegAB Reference                       Servicing Criteria                                                                                                 Servicers
_____________________________________________________________________________________________________________________________________________________________________________
                                      General Servicing Considerations
_____________________________________________________________________________________________________________________________________________________________________________
1122(d)(1)(i)                Policies and procedures  are  instituted to monitor any  performance or other triggers and events of default in accordance           X
                             with the transaction agreements.
_____________________________________________________________________________________________________________________________________________________________________________
1122(d)(1)(ii)               If any material  servicing  activities are outsourced to third parties,  policies and procedures are instituted to monitor           X
                             the third party's performance and compliance with such servicing activities.
_____________________________________________________________________________________________________________________________________________________________________________
1122(d)(1)(iii)              Any requirements in the transaction agreements to maintain a back-up servicer for the Pool Assets are maintained.
_____________________________________________________________________________________________________________________________________________________________________________
1122(d)(1)(iv)               A  fidelity  bond and  errors and  omissions  policy is in effect on the party  participating  in the  servicing  function           X
                             throughout the reporting  period in the amount of coverage  required by and otherwise in accordance  with the terms of the
                             transaction agreements.
_____________________________________________________________________________________________________________________________________________________________________________
                             Cash Collection and Administration
_____________________________________________________________________________________________________________________________________________________________________________
1122(d)(2)(i)                Payments on pool assets are deposited into the appropriate  custodial bank accounts and related bank clearing  accounts no           X
                             more than two business days following receipt, or such other number of days specified in the transaction agreements.
_____________________________________________________________________________________________________________________________________________________________________________
1122(d)(2)(ii)               Disbursements made via wire transfer on behalf of an obligor or to an investor are made only by authorized personnel.                X
_____________________________________________________________________________________________________________________________________________________________________________
                             Advances  of funds or  guarantees  regarding  collections,  cash flows or  distributions,  and any  interest or other fees           X
1122(d)(2)(iii)              charged for such advances, are made, reviewed and approved as specified in the transaction agreements.
_____________________________________________________________________________________________________________________________________________________________________________
                             The related  accounts  for the  transaction,  such as cash  reserve  accounts or  accounts  established  as a form of over           X
                             collateralization,  are separately  maintained (e.g., with respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)               agreements.
_____________________________________________________________________________________________________________________________________________________________________________
                             Each  custodial  account is maintained  at a federally  insured  depository  institution  as set forth in the  transaction           X
                             agreements.  For  purposes  of this  criterion,  "federally  insured  depository  institution"  with  respect to a foreign
                             financial  institution  means a foreign  financial  institution  that meets the  requirements  of Rule  13k-1(b)(1) of the
1122(d)(2)(v)                Securities Exchange Act.
_____________________________________________________________________________________________________________________________________________________________________________
1122(d)(2)(vi)               Unissued checks are safeguarded so as to prevent unauthorized access.                                                                X
_____________________________________________________________________________________________________________________________________________________________________________
1122(d)(2)(vii)              Reconciliations  are  prepared  on a monthly  basis for all  asset-backed  securities  related  bank  accounts,  including           X
                             custodial  accounts and related bank  clearing  accounts.  These  reconciliations  are (A)  mathematically  accurate;  (B)
                             prepared  within 30 calendar  days after the bank  statement  cutoff date,  or such other number of days  specified in the
                             transaction  agreements;  (C) reviewed and approved by someone other than the person who prepared the reconciliation;  and
                             (D) contain  explanations for reconciling  items.  These  reconciling  items are resolved within 90 calendar days of their
                             original identification, or such other number of days specified in the transaction agreements.
_____________________________________________________________________________________________________________________________________________________________________________
                             Investor Remittances and Reporting
_____________________________________________________________________________________________________________________________________________________________________________
1122(d)(3)(i)                Reports to investors,  including those to be filed with the Commission,  are maintained in accordance with the transaction           X
                             agreements  and  applicable  Commission  requirements.  Specifically,  such  reports (A) are prepared in  accordance  with
                             timeframes and other terms set forth in the transaction agreements;  (B) provide information calculated in accordance with
                             the terms  specified  in the  transaction  agreements;  (C) are filed with the  Commission  as  required  by its rules and
                             regulations;  and (D) agree with investors' or the trustee's  records as to the total unpaid principal  balance and number
                             of Pool Assets serviced by the Servicer.
_____________________________________________________________________________________________________________________________________________________________________________
                             Amounts due to investors are allocated and remitted in accordance with timeframes,  distribution  priority and other terms           X
1122(d)(3)(ii)               set forth in the transaction agreements.
_____________________________________________________________________________________________________________________________________________________________________________
                             Disbursements  made to an investor are posted within two business days to the Servicer's  investor records,  or such other           X
1122(d)(3)(iii)              number of days specified in the transaction agreements.
_____________________________________________________________________________________________________________________________________________________________________________
                             Amounts  remitted to  investors  per the  investor  reports  agree with  cancelled  checks,  or other form of payment,  or           X
1122(d)(3)(iv)               custodial bank statements.
_____________________________________________________________________________________________________________________________________________________________________________
                             Pool Asset Administration
_____________________________________________________________________________________________________________________________________________________________________________
1122(d)(4)(i)                Collateral  or security on pool assets is  maintained  as required by the  transaction  agreements  or related  pool asset           X
                             documents.
_____________________________________________________________________________________________________________________________________________________________________________
1122(d)(4)(ii)               Pool assets  and related documents are safeguarded as required by the transaction agreements                                         X
_____________________________________________________________________________________________________________________________________________________________________________
1122(d)(4)(iii)              Any  additions,  removals or  substitutions  to the asset pool are made,  reviewed  and  approved in  accordance  with any           X
                             conditions or requirements in the transaction agreements.
_____________________________________________________________________________________________________________________________________________________________________________
1122(d)(4)(iv)               Payments on pool assets,  including any payoffs,  made in accordance  with the related pool asset  documents are posted to           X
                             the  Servicer's  obligor  records  maintained no more than two business days after  receipt,  or such other number of days
                             specified in the transaction agreements, and allocated to principal,  interest or other items (e.g., escrow) in accordance
                             with the related pool asset documents.
_____________________________________________________________________________________________________________________________________________________________________________
                             The Servicer's  records  regarding the pool assets agree with the Servicer's  records with respect to an obligor's  unpaid           X
1122(d)(4)(v)                principal balance.
_____________________________________________________________________________________________________________________________________________________________________________
                             Changes with respect to the terms or status of an obligor's pool assets (e.g., loan  modifications or re-agings) are made,           X
                             reviewed and approved by  authorized  personnel  in  accordance  with the  transaction  agreements  and related pool asset
1122(d)(4)(vi)               documents.
_____________________________________________________________________________________________________________________________________________________________________________
                             Loss  mitigation  or  recovery  actions  (e.g.,  forbearance  plans,  modifications  and  deeds  in lieu  of  foreclosure,           X
                             foreclosures and  repossessions,  as applicable) are initiated,  conducted and concluded in accordance with the timeframes
1122(d)(4)(vii)              or other requirements established by the transaction agreements.
_____________________________________________________________________________________________________________________________________________________________________________
1122(d)(4)(viii)             Records documenting  collection efforts are maintained during the period a pool asset is delinquent in accordance with the           X
                             transaction  agreements.  Such records are maintained on at least a monthly basis,  or such other period  specified in the
                             transaction agreements,  and describe the entity's activities in monitoring delinquent pool assets including, for example,
                             phone calls,  letters and payment  rescheduling  plans in cases where  delinquency is deemed temporary  (e.g.,  illness or
                             unemployment).
_____________________________________________________________________________________________________________________________________________________________________________
1122(d)(4)(ix)               Adjustments  to interest  rates or rates of return for pool assets with variable  rates are computed  based on the related           X
                             pool asset documents.
_____________________________________________________________________________________________________________________________________________________________________________
1122(d)(4)(x)                Regarding any funds held in trust for an obligor  (such as escrow  accounts):  (A) such funds are analyzed,  in accordance           X
                             with the obligor's pool asset  documents,  on at least an annual basis, or such other period  specified in the transaction
                             agreements;  (B)  interest on such funds is paid,  or  credited,  to obligors in  accordance  with  applicable  pool asset
                             documents and state laws;  and (C) such funds are returned to the obligor within 30 calendar days of full repayment of the
                             related pool assets, or such other number of days specified in the transaction agreements.
_____________________________________________________________________________________________________________________________________________________________________________
                             Payments  made on behalf of an obligor (such as tax or insurance  payments)  are made on or before the related  penalty or           X
                             expiration dates, as indicated on the appropriate bills or notices for such payments,  provided that such support has been
                             received by the  servicer at least 30 calendar  days prior to these dates,  or such other number of days  specified in the
1122(d)(4)(xi)               transaction agreements.
_____________________________________________________________________________________________________________________________________________________________________________
                             Any late payment  penalties in connection with any payment to be made on behalf of an obligor are paid from the Servicer's           X
1122(d)(4)(xii)              funds and not charged to the obligor, unless the late payment was due to the obligor's error or omission.
_____________________________________________________________________________________________________________________________________________________________________________
                             Disbursements  made on behalf of an obligor are posted within two business days to the obligor's records maintained by the           X
1122(d)(4)(xiii)             servicer, or such other number of days specified in the transaction agreements.
_____________________________________________________________________________________________________________________________________________________________________________
                             Delinquencies,  charge-offs  and  uncollectible  accounts are recognized and recorded in accordance  with the  transaction           X
1122(d)(4)(xiv)              agreements.
_____________________________________________________________________________________________________________________________________________________________________________
                             Any external  enhancement or other support,  identified in Item  1114(a)(1)  through (3) or Item 1115 of Regulation AB, is
1122(d)(4)(xv)               maintained as set forth in the transaction agreements.
_____________________________________________________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                               EXHIBIT K

                                                  REPORTING DATA FOR REALIZED LOSSES AND GAINS

                                     Calculation of Realized Loss/Gain Form 332- Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate line items.  Claim packages
         are due within 90 days of liquidation.  Late submissions may result in claims not being passed until the following month.
         The Servicer is responsible to remit all funds pending loss approval and /or resolution of any disputed items.

                  The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:
         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an Amortization Schedule from date of
                  default through liquidation breaking out the net interest and servicing fees advanced is required.

         2.       The Total  Interest  Due less the  aggregate  amount of servicing  fee that would have been earned if all  delinquent
                  payments  had been  made as  agreed.  For  documentation,  an  Amortization  Schedule  from date of  default  through
                  liquidation breaking out the net interest and servicing fees advanced is required.
         3.       Accrued  Servicing  Fees based upon the Scheduled  Principal  Balance of the Mortgage Loan as calculated on a monthly
                  basis. For  documentation,  an Amortization  Schedule from date of default through  liquidation  breaking out the net
                  interest and servicing fees advanced is required.
         4-12.    Complete as applicable.  Required documentation:
                           *  For taxes and insurance advances - see page 2 of 332 form - breakdown required showing period
                              of  coverage,  base tax,  interest,  penalty.  Advances  prior to default  require  evidence  of servicer
                     efforts to recover advances.
                           *  For escrow advances - complete payment history
                               (to calculate advances from last positive escrow balance forward)
                           *  Other expenses -  copies of corporate advance history showing all payments
                           *  REO repairs > $1500 require explanation
                           *  REO repairs >$3000 require evidence of at least 2 bids.
                           *  Short Sale or Charge Off require P&L supporting the decision and WFB's approved Officer Certificate
                           *  Unusual or extraordinary items may require further documentation.
         13.        The total of lines 1 through 12.
         Credits:

         14-21.   Complete as applicable.  Required documentation:
                          * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and Escrow Agent / Attorney
                             Letter of Proceeds Breakdown.
                          *  Copy of EOB for any MI or gov't guarantee
                          *  All other credits need to be clearly defined on the 332 form
         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part B/Supplemental
                           proceeds.

         Total Realized Loss (or Amount of Any Gain)
         23.      The total derived from  subtracting  line 22 from 13. If the amount  represents a realized  gain,  show the amount in
                  parenthesis (   ).

                                              Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________


_____________________________________________________________________________________________________________________________________________________________________________
Servicer Loan No.                                 Servicer Name                                           Servicer Address


_____________________________________________________________________________________________________________________________________________________________________________

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan                  $ _______________(1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                               _______________ (6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                               _______________(10)
         (11) FC Costs/Other Legal Expenses                                      _______________(11)
         (12) Other (itemize)                                                    _______________(12)
                  Cash for Keys__________________________                        _______________(12)
                  HOA/Condo Fees_______________________                          _______________(12)
                  ______________________________________                         _______________(12)

                  Total Expenses                                                $ ______________(13)
         Credits:
         (14) Escrow Balance                                                    $ ______________(14)
         (15) HIP Refund                                                         _______________(15)
         (16) Rental Receipts                                                    _______________(16)
         (17) Hazard Loss Proceeds                                               _______________(17)
         (18) Primary Mortgage Insurance / Gov't Insurance                       _______________(18a)
         HUD Part A
                                                                                 _______________(18b)
         HUD Part B
         (19) Pool Insurance Proceeds                                            _______________(19)
         (20) Proceeds from Sale of Acquired Property                            _______________(20)
         (21) Other (itemize)                                                    _______________(21)
              _________________________________________                          _______________(21)

              Total Credits                                                     $ ______________(22)
         Total Realized Loss (or Amount of Gain)                                $ ______________(23)


Escrow Disbursement Detail


_____________________________________________________________________________________________________________________________________________________________
         Type                Date Paid         Period of Coverage         Total Paid           Base Amount             Penalties              Interest
     (Tax /Ins.)
_____________________________________________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________________________________________





--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT H-2

                                                       EMC MORTGAGE CORPORATION
                                                               Purchaser,


                                                    HSBC MORTGAGE CORPORATION (USA)
                                                                Company,

                                                         AMENDED AND RESTATED
                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT

                                                     Dated as of September 1, 2005





                                              (Fixed and Adjustable Rate Mortgage Loans)




--------------------------------------------------------------------------------




                                                           TABLE OF CONTENTS

                                                               ARTICLE I


Section 1.01     Defined Terms.............................................................................2

                                                              ARTICLE II

Section 2.01     Agreement to Purchase....................................................................14
Section 2.02     Purchase Price...........................................................................15
Section 2.03     Servicing of Mortgage Loans..............................................................15
Section 2.04     Record Title and Possession of Mortgage Files;
                         Maintenance of Servicing Files...................................................15
Section 2.05     Books and Records........................................................................16
Section 2.06     Transfer of Mortgage Loans...............................................................17
Section 2.07     Delivery of Mortgage Loan Documents......................................................17
Section 2.08     Quality Control Procedures...............................................................19
Section 2.09     Near-term Principal Prepayments; Near Term Payment Defaults..............................19
Section 2.10     Modification of Obligations..............................................................19

                                                              ARTICLE III

Section 3.01     Representations and Warranties of the Company............................................21
Section 3.02     Representations and Warranties as to
                         Individual Mortgage Loans........................................................24
Section 3.03     Repurchase; Substitution.................................................................33
Section 3.04     Representations and Warranties of the Purchaser..........................................35

                                                              ARTICLE IV

Section 4.01     Company to Act as Servicer...............................................................36
Section 4.02     Collection of Mortgage Loan Payments.....................................................39
Section 4.03     Realization Upon Defaulted Mortgage Loans................................................40
Section 4.04     Establishment of Custodial Accounts;
                         Deposits in Custodial Accounts...................................................41
Section 4.05     Permitted Withdrawals from the
                         Custodial Account................................................................42
Section 4.06     Establishment of Escrow Accounts;
                         Deposits in Escrow Accounts......................................................43
Section 4.07     Permitted Withdrawals From Escrow Account................................................44
Section 4.08     Payment of Taxes, Insurance and Other
                         Charges; Maintenance of Primary Mortgage
                          Insurance Policies; Collections Thereunder......................................45
Section 4.09     Transfer of Accounts.....................................................................46
Section 4.10     Maintenance of Hazard Insurance..........................................................46
Section 4.11     Maintenance of Mortgage Impairment
                         Insurance Policy.................................................................47
Section 4.12     Fidelity Bond, Errors and Omissions
                        Insurance.........................................................................48
Section 4.13    Title, Management and Disposition of REO  Property........................................48
Section 4.14     Notification of Maturity Date............................................................50

                                                               ARTICLE V

Section 5.01     Distributions............................................................................50
Section 5.02     Statements to the Purchaser..............................................................51
Section 5.03     Monthly Advances by the Company..........................................................53
Section 5.04     Liquidation Reports......................................................................53

                                                              ARTICLE VI

Section 6.01     Assumption Agreements....................................................................53
Section 6.02     Satisfaction of Mortgages and Release
                         of Mortgage Files................................................................54
Section 6.03     Servicing Compensation...................................................................55
Section 6.04     Annual Statement as to Compliance........................................................56
Section 6.05     Annual Independent Certified Public
                         Accountants' Servicing Report....................................................56
Section 6.06     Purchaser's Right to Examine Company Records.............................................56

                                                              ARTICLE VII

Section 7.01      Company Shall Provide Information as Reasonably
                          Required........................................................................57

                                                             ARTICLE VIII

Section 8.01     Indemnification; Third Party Claims......................................................58
Section 8.02     Merger or Consolidation of the Company...................................................58
Section 8.03     Limitation on Liability of the Company and Others........................................59
Section 8.04     Company Not to Assign or Resign..........................................................59
Section 8.05     No Transfer of Servicing.................................................................59

                                                              ARTICLE IX

Section 9.01     Events of Default........................................................................61
Section 9.02     Waiver of Defaults.......................................................................62

                                                               ARTICLE X

Section 10.01     Termination.............................................................................62
Section 10.02     Termination without cause...............................................................63

                                                              ARTICLE XI

Section 11.01     Successor to the Company................................................................63
Section 11.02     Amendment...............................................................................64
Section 11.03     Recordation of Agreement................................................................65
Section 11.04     Governing Law...........................................................................65
Section 11.05     Notices.................................................................................65
Section 11.06     Severability of Provisions..............................................................66
Section 11.07     Exhibits................................................................................66
Section 11.08     General Interpretive Principles.........................................................66
Section 11.09     Reproduction of Documents...............................................................67
Section 11.10     Confidentiality of Information..........................................................67
Section 11.11     Recordation of Assignment of Mortgage...................................................67
Section 11.12     Assignment by Purchaser.................................................................68
Section 11.13     No Partnership..........................................................................68
Section 11.14     Execution: Successors and Assigns.......................................................68
Section 11.15     Entire Agreement........................................................................68
Section 11.16     No Solicitation.........................................................................68
Section 11.17     Closing.................................................................................69
Section 11.18     Cooperation of Company with Reconstitution..............................................70
Section 11.19     Monthly Reporting with Respect to a Reconstitution......................................

EXHIBITS
   A                    Contents of Mortgage File
   B                    Custodial Account Letter Agreement
   C                    Escrow Account Letter Agreement
   D                    Form of Assignment, Assumption and Recognition Agreement
   E                    Form of Trial Balance
   F                    [reserved]
   G                    Request for Release of Documents and Receipt
   H                    Company's Underwriting Guidelines
   I                    Form of Term Sheet
   J                    Reconstituted Mortgage Loan Reporting




--------------------------------------------------------------------------------




         This is an Amended and Restated  Purchase,  Warranties and Servicing  Agreement,  dated as of September 1, 2005,  which amends
and restates the Purchase,  Warranties and Servicing  Agreement,  originally dated May 1, 2002, each between EMC MORTGAGE  CORPORATION,
as Purchaser,  with offices located at Mac Arthur Ridge II, 909 Hidden Ridge Drive,  Suite 200, Irving,  Texas 75038 (the  "Purchaser")
and HSBC Mortgage Corporation (USA), with offices located at 2929 Walden Avenue, Depew, New York 14043 (the "Company").

                                                         W I T N E S S E T H :

         WHEREAS,  the Purchaser has heretofore  agreed to purchase from the Company and the Company has  heretofore  agreed to sell to
the Purchaser, from time to time, certain Mortgage Loans on a servicing retained basis;

         WHEREAS,  each of the Mortgage  Loans is secured by a mortgage,  deed of trust or other security  instrument  creating a first
lien on a residential  dwelling  located in the jurisdiction  indicated on the Mortgage Loan Schedule,  which is annexed to the related
Term Sheet; and

         WHEREAS,  the Purchaser and the Company wish to prescribe the  representations  and  warranties of the Company with respect to
itself and the Mortgage Loans and the management, servicing and control of the Mortgage Loans;

         NOW,  THEREFORE,  in  consideration  of the  mutual  agreements  hereinafter  set  forth,  and for  other  good  and  valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the Purchaser and the Company agree as follows:

                                                               ARTICLE I

                                                              DEFINITIONS

         Section 1.01  Defined Terms.

         Whenever used in this  Agreement,  the following  words and phrases,  unless the context  otherwise  requires,  shall have the
following meaning specified in this Article:

         Accepted Servicing  Practices:  With respect to any Mortgage Loan, those mortgage servicing  practices  (including  collection
procedures)  of prudent  mortgage  banking  institutions  which  service  mortgage  loans of the same type as such Mortgage Loan in the
jurisdiction  where the related  Mortgaged  Property is located,  and which are in accordance  with Fannie Mae servicing  practices and
procedures, for MBS pool mortgages, as defined in the Fannie Mae Guides including future updates.

         Adjustment  Date:  As to each  adjustable  rate  Mortgage  Loan,  the date on which the Mortgage  Interest Rate is adjusted in
accordance with the terms of the related Mortgage Note.

         Agreement:  This  Purchase,  Warranties  and  Servicing  Agreement  including  all  exhibits  hereto,  amendments  hereof  and
supplements hereto.

         Appraised  Value:  With respect to any Mortgaged  Property,  the lesser of (i) the value thereof as determined by an appraisal
made for the  originator  of the Mortgage  Loan at the time of  origination  of the Mortgage  Loan by an appraiser  who met the minimum
requirements  of Fannie Mae and FHLMC,  and (ii) the purchase price paid for the related  Mortgaged  Property by the Mortgagor with the
proceeds of the Mortgage Loan,  provided,  however,  in the case of a Refinanced Mortgage Loan, such value of the Mortgaged Property is
based  solely upon the value  determined  by an appraisal  made for the  originator  of such  Refinanced  Mortgage  Loan at the time of
origination  of such  Refinanced  Mortgage Loan by an appraiser who met the minimum  requirements  of FANNIE MAE and FHLMC.  However in
the case of a mortgage  made on property in New York State  value will  always be  determined  by the  appraisal  for  determining  any
requirement for primary mortgage insurance only.

         Assignment:  An individual  assignment  of the Mortgage,  notice of transfer or  equivalent  instrument,  in recordable  form,
sufficient  under the laws of the  jurisdiction  wherein  the  related  Mortgaged  Property is located to reflect of record the sale or
transfer of the Mortgage Loan.

         BIF:  The Bank Insurance Fund, or any successor thereto.

         Business  Day: Any day other than:  (i) a Saturday or Sunday,  or (ii) a legal holiday in the State of New York or (iii) a day
on which banks in the State of New York are authorized or obligated by law or executive order to be closed.


         Buydown  Agreement:  An agreement  between the Seller and a Mortgagor,  or an agreement  among the Company,  a Mortgagor and a
seller of a Mortgaged Property or a third party with respect to a Mortgage Loan which provides for the application of Buydown Funds.

         Buydown Funds: In respect of any Buydown  Mortgage Loan, any amount  contributed by seller of a Mortgaged  Property subject to
a Buydown  Mortgage  Loan, the buyer of such  property,  the Company or any other source,  plus interest  earned  thereon,  in order to
enable the Mortgagor to reduce the payments required to be made from the mortgagor's fund in the early years of a Mortgage Loan.

         Buydown  Mortgage Loan: Any Mortgage Loan in respect of which,  pursuant to a Buydown  Agreement,  (i) the Mortgagor pays less
than the full monthly  payments  specified in the Mortgage Note for a specified  period,  and (ii) the difference  between the payments
required under such Buydown Agreement and the Mortgage Note is provided from Buydown Funds.

         Buydown Period:  The period of time when a Buydown Agreement is in effect with respect to a related Buydown Mortgage Loan.

         Closing Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Code: The Internal Revenue Code of 1986, or any successor statute thereto.

         Company: HSBC Mortgage Corporation (USA), their successors in interest and assigns, as permitted by this Agreement.

         Condemnation  Proceeds:  All awards or  settlements  in respect of a  Mortgaged  Property,  whether  permanent  or  temporary,
partial or entire,  by  exercise  of the power of eminent  domain or  condemnation,  to the extent not  required  to be  released  to a
Mortgagor in accordance with the terms of the related Mortgage Loan Documents.

         Confirmation:  The trade confirmation letter between the Purchaser and the Company which relates to the Mortgage Loans.

         Consumer Information:  Information  including,  but not limited to, all personal information about Mortgagors that is supplied
to the Purchaser by or on behalf of the Company.

         Co-op Lease:  With respect to a Co-op Loan,  the lease with respect to a dwelling  unit occupied by the Mortgagor and relating
to the stock allocated to the related dwelling unit.

         Co-op  Loan:  A Mortgage  Loan  secured by the pledge of stock  allocated  to a  dwelling  unit in a  residential  cooperative
housing corporation and a collateral assignment of the related Co-op Lease.

         Credit Score: The credit score of the Mortgagor provided by Fair, Isaac & Company,  Inc. or such other organization  providing
credit scores as per HSBC underwriting/program guidelines in affect at the time of the origination of a Mortgage Loan.

         Current Appraised Value:   With respect to any Mortgaged  Property,  the value thereof as determined by an appraisal  made for
the Company (by an appraiser who met the  requirements  of the Company and Fannie Mae) at the request of a Mortgagor for the purpose of
canceling a Primary  Mortgage  Insurance  Policy in accordance with federal,  state and local laws and regulations or otherwise made at
the request of the Company or Mortgagor.

         Current LTV:   The  ratio of the  Stated  Principal  Balance  of a  Mortgage  Loan to the  Current  Appraised  Value of the
Mortgaged Property.

         Custodial  Account:  Each separate demand account or accounts  created and maintained  pursuant to Section 4.04 which shall be
entitled  "[_____________________],  in trust for the [Purchaser], Owner of Adjustable Rate Mortgage Loans" and shall be established in
an Eligible Account, in the name of the Person that is the "Purchaser" with respect to the related Mortgage Loans.

         Custodian:  With respect to any Mortgage  Loan,  the entity stated on the related Term Sheet,  and its successors and assigns,
as custodian for the Purchaser.

         Cut-off Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day, the Business Day  immediately  preceding  such
15th day) of the month of the related Remittance Date.

         Due Date: The day of the month on which the Monthly Payment is due on a Mortgage Loan,  exclusive of any days of grace,  which
is the first day of the month.

         Due Period:  With respect to any  Remittance  Date, the period  commencing on the second day of the month  preceding the month
of such Remittance Date and ending on the first day of the month of the Remittance Date.

         Eligible Account:  An account established and maintained:  (i) within FDIC insured accounts created,  maintained and monitored
by the Company so that all funds deposited  therein are fully insured,  or (ii) as a trust account with the corporate trust  department
of a  depository  institution  or trust  company  organized  under the laws of the  United  States of  America or any one of the states
thereof or the District of Columbia which is not  affiliated  with the Company (or any  sub-servicer)  or (iii) with an entity which is
an institution  whose deposits are insured by the FDIC, the unsecured and  uncollateralized  long-term debt  obligations of which shall
be rated "A2" or higher by  Standard & Poor's and "A" or higher by Fitch,  Inc.  or one of the two  highest  short-term  ratings by any
applicable Rating Agency, and which is either (a) a federal savings  association duly organized,  validly existing and in good standing
under the federal banking laws, (b) an institution duly organized,  validly existing and in good standing under the applicable  banking
laws of any state, (c) a national banking  association under the federal banking laws, or (d) a principal  subsidiary of a bank holding
company,  or (iv) if ownership of the Mortgage Loans is evidenced by  mortgaged-backed  securities,  the equivalent required ratings of
each Rating  Agency,  and held such that the rights of the  Purchaser  and the owner of the  Mortgage  Loans  shall be fully  protected
against the claims of any creditors of the Company (or any  sub-servicer)  and of any creditors or  depositors  of the  institution  in
which such account is maintained or (v) in a separate  non-trust  account without FDIC or other  insurance in an Eligible  Institution.
In the event that a Custodial  Account is  established  pursuant to clause (iii),  (iv) or (v) of the preceding  sentence,  the Company
shall provide the Purchaser  with written notice on the Business Day following the date on which the  applicable  institution  fails to
meet the applicable ratings requirements.

         Eligible  Institution:  An institution  having (i) the highest  short-term debt rating,  and one of the two highest  long-term
debt ratings of each Rating Agency; or (ii) with respect to any Custodial Account,  an unsecured  long-term debt rating of at least one
of the two highest unsecured long-term debt ratings of each Rating Agency.

         Equity  Take-Out  Refinanced  Mortgage  Loan:  A  Refinanced  Mortgage  Loan the  proceeds  of  which  were in  excess  of the
outstanding  principal  balance of the  existing  mortgage  loan as defined  in the HSBC  underwriting  manual in effect at the time of
origination.

         Escrow  Account:  Each  separate  trust  account or accounts  created and  maintained  pursuant to Section 4.06 which shall be
entitled  "__________________,  in trust for the  [Purchaser],  Owner of Adjustable  Rate Mortgage Loans,  and various  Mortgagors" and
shall be established in an Eligible  Account,  in the name of the Person that is the "Purchaser"  with respect to the related  Mortgage
Loans.

         Escrow Payments:  With respect to any Mortgage Loan, the amounts constituting ground rents, taxes,  assessments,  water rates,
sewer rents,  municipal charges,  mortgage insurance premiums,  fire and hazard insurance premiums,  condominium charges, and any other
payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

         Event of Default:  Any one of the conditions or circumstances enumerated in Section 9.01.

         Fannie Mae:  The Federal National Mortgage Association, or any successor thereto.

         Fannie Mae  Guide(s):  The Fannie  Mae  Selling  Guide and the Fannie Mae  Servicing  Guide and all  amendments  or  additions
thereto.

         FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

         FHLMC:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

         FHLMC Guide:  The FHLMC Single Family Seller/Servicer Guide and all amendments or additions thereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

         FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

         First  Remittance  Date:  With respect to any Mortgage Loan, the Remittance Date occurring in the month following the month in
which the related Closing Date occurs.

         GAAP:  Generally accepted accounting principles, consistently applied.

         HUD:  The United States Department of Housing and Urban Development or any successor.

         Index:  With respect to any adjustable  rate Mortgage  Loan, the index  identified on the Mortgage Loan Schedule and set forth
in the related Mortgage Note for the purpose of calculating the interest rate thereon.

         Initial Rate Cap: As to each  adjustable  rate  Mortgage  Loan,  where  applicable,  the  maximum  increase or decrease in the
Mortgage Interest Rate on the first Adjustment Date.

         Insurance  Proceeds:  With respect to each Mortgage  Loan,  proceeds of insurance  policies  insuring the Mortgage Loan or the
related Mortgaged Property.

         Interest  Only  Mortgage  Loan:  A Mortgage  Loan that  requires  payment of interest  for a period of time  specified  on the
related  Mortgage  Note during the  interest-only  period  followed by full  amortization  of the  remaining  balance for the remaining
duration of the loan.

         Lifetime  Rate Cap: As to each  adjustable  rate  Mortgage  Loan,  the maximum  Mortgage  Interest  Rate over the term of such
Mortgage Loan.

         Liquidation  Proceeds:  Cash received in connection  with the  liquidation of a defaulted  Mortgage Loan,  whether through the
sale or assignment of such Mortgage Loan, trustee's sale, foreclosure sale or otherwise.

         Loan-to-Value  Ratio or LTV: With respect to any Mortgage  Loan,  the ratio of the original  outstanding  principal  amount of
the  Mortgage  Loan,  to the lower of the  Appraised  Value or the Sales Price of the  Mortgaged  Property.  However,  in the case of a
mortgage made on property in New York State,  value will always be determined by the appraisal  for  determining  any  requirement  for
primary mortgage insurance only.

         Margin:  With respect to each adjustable rate Mortgage Loan, the fixed  percentage  amount set forth in each related  Mortgage
Note which is added to the Index in order to determine the related Mortgage Interest Rate, as set forth in the Mortgage Loan Schedule.

         MERS:  Mortgage Electronic Registration System, Inc., a subsidiary of MERSCORP, Inc.

         MERS Mortgage Loan:  Any Mortgage Loan registered with MERS on the MERS® System.


         MERS® System:  The electronic mortgage registration system maintained by MERS.

         MIN:  The Mortgage Identification Number for any MERS Mortgage Loan.

         MOM Mortgage:  A Mortgage Loan naming MERS as the original mortgagee on the mortgage security instrument.

         Monthly Advance:  The aggregate of the advances made by the Company on any Remittance Date pursuant to Section 5.03.

         Monthly  Payment:  The  scheduled  monthly  payment of principal  (if  applicable)  and  interest on a Mortgage  Loan which is
payable by a Mortgagor under the related Mortgage Note.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  securing  a  Mortgage  Note  which  creates a first  lien on an
unsubordinated estate in fee simple in real property securing the Mortgage Note.

         Mortgage File:  The mortgage  documents  pertaining to a particular  Mortgage Loan which are specified in Exhibit A hereto and
any additional documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage Impairment Insurance Policy:  A mortgage impairment or blanket hazard insurance policy as required by Section 4.11.

         Mortgage  Interest Rate: The annual rate at which  interest  accrues on any Mortgage Loan,  which may be adjusted from time to
time for an adjustable rate Mortgage Loan, in accordance with the provisions of the related Mortgage Note.

         Mortgage Loan: An individual  mortgage loan which is the subject of this  Agreement,  each Mortgage Loan  originally  sold and
subject to this  Agreement  being  identified  on the Mortgage Loan Schedule  attached to the related Term Sheet,  which  Mortgage Loan
includes  without  limitation  the Mortgage File, the Monthly  Payments,  Principal  Prepayments,  Liquidation  Proceeds,  Condemnation
Proceeds,  Insurance Proceeds,  REO Disposition Proceeds, and all other rights,  benefits,  proceeds and obligations arising from or in
connection with such Mortgage Loan, excluding replaced or repurchased mortgage loans.

         Mortgage Loan Documents:  The documents listed in Exhibit A.

         Mortgage Loan  Remittance  Rate:  With respect to each Mortgage Loan,  the annual rate of interest  remitted to the Purchaser,
which shall be equal to the Mortgage Interest Rate minus the Servicing Fee Rate.

         Mortgage Loan  Schedule:  The schedule of Mortgage  Loans annexed to the related Term Sheet,  such schedule  setting forth the
following information with respect to each Mortgage Loan in the related Mortgage Loan Package:

         (1)      the Company's Mortgage Loan identifying number;

         (2)      the Mortgagor's first and last name;

         (3)      the street address of the Mortgaged Property including the city, state and zip code;

         (4)      a code indicating whether the Mortgaged Property is owner-occupied, a second home or an investor property;

         (5)      the type of residential property constituting the Mortgaged Property;

         (6)      the original months to maturity of the Mortgage Loan;

         (7)      the remaining months to maturity from the related Cut-off Date, based on the original  amortization  schedule and, if
different, the maturity expressed in the same manner but based on the actual amortization schedule;

         (8)      the Sales Price, if applicable, Appraised Value and Loan-to-Value Ratio, at origination;

         (9)      the Mortgage  Interest Rate as of origination  and as of the related  Cut-off Date;  with respect to each  adjustable
rate Mortgage Loan, the initial  Adjustment Date, the next Adjustment Date  immediately  following the related Cut-off Date, the Index,
the Margin,  the Initial Rate Cap, if any,  Periodic Rate Cap, if any, minimum  Mortgage  Interest Rate under the terms of the Mortgage
Note and the Lifetime Rate Cap;

         (10)     the Origination Date of the Mortgage Loan;

         (11)     the stated maturity date;

         (12)     the amount of the Monthly Payment at origination;

         (13)     the amount of the Monthly Payment as of the related  Cut-off Date;

         (14)     the original principal amount of the Mortgage Loan;

         (15)     the scheduled Stated Principal  Balance of the Mortgage Loan as of the close of business on the related Cut-off Date,
after deduction of payments of principal due on or before the related Cut-off Date whether or not collected;

         (16) a code  indicating  the  purpose  of the  Mortgage  Loan  (i.e.,  purchase,  rate and  term  refinance,  equity  take-out
refinance);

         (17) a code indicating the documentation style (i.e. full, alternative, etc.);

         (18)     the number of times during the twelve (12) month period  preceding the related  Closing Date that any Monthly Payment
has been received after the month of its scheduled due date;

         (19)     the date on which the first payment is or was due;

         (20)     a code  indicating  whether or not the Mortgage Loan is the subject of a Primary  Mortgage  Insurance  Policy and the
                  name of the related insurance carrier;

         (21)     a code indicating whether or not the Mortgage Loan is currently convertible and the conversion spread;

         (22)     the last Due Date on which a Monthly  Payment was actually  applied to the unpaid  principal  balance of the Mortgage
Loan.

         (23)     product type (i.e. fixed, adjustable, 3/1, 5/1, etc.);

         (24)     credit score and/or mortgage score, if applicable;

         (25)     a code indicating whether or not the Mortgage Loan is the subject of a Lender Primary Mortgage Insurance Policy;

         (26)     a code indicating whether or not the Mortgage Loan has a prepayment penalty and if so, the amount and term thereof;

         (27)     the Current Appraised Value of the Mortgage Loan and Current LTV, if applicable;

         (28)     for any Mortgage Loan  originated  in the State of New Jersey prior to July 7, 2004,  whether such Mortgage Loan is a
"Home  Loan",  "Covered  Home Loan",  "Manufactured  Housing" or "Home  Improvement  Loan" as defined in the New Jersey Home  Ownership
Security Act of 2002; and

         (29)     whether the Mortgage Loan has a mandatory arbitration clause;

         (30)     a code indicating whether the Mortgage Loan is a MERS Mortgage Loan;

         (31)     MERS #, if applicable.

         With respect to the Mortgage Loans in the aggregate,  the Mortgage Loan Schedule  attached to the related Term Sheet shall set
forth the following information, as of the related Cut-off Date:

         (1)      the number of Mortgage Loans;

         (2)      the current aggregate outstanding principal balance of the Mortgage Loans;

         (3)      the weighted average Mortgage Interest Rate of the Mortgage Loans;

         (4)      the weighted average maturity of the Mortgage Loans; and

         (5)      the weighted average months to next Adjustment Date;

         Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.

         Mortgaged  Property:  The underlying  real property  securing  repayment of a Mortgage Note,  consisting of a single parcel of
real  estate  considered  to be real  estate  under the laws of the state in which  such real  property  is located  which may  include
condominium  units and planned  unit  developments,  improved by a  residential  dwelling;  except that with  respect to real  property
located in jurisdictions in which the use of leasehold estates for residential  properties is a widely-accepted  practice,  a leasehold
estate of the Mortgage, the term of which is equal to or longer than the term of the Mortgage.

         Mortgagor:  The obligor on a Mortgage Note.

         OCC:  Office of the Comptroller of the Currency, its successors and assigns.

         Officers'  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of the Board, the President,  a
Senior Vice  President  or a Vice  President or by the  Treasurer or the  Secretary  or one of the  Assistant  Treasurers  or Assistant
Secretaries of the Company, and delivered to the Purchaser as required by this Agreement.

         Opinion of  Counsel:  A written  opinion of  counsel,  who may be an  employee  of the party on behalf of whom the  opinion is
being given, reasonably acceptable to the Purchaser.

         Origination  Date: The date on which a Mortgage Loan funded,  which date shall not, in connection  with a Refinanced  Mortgage
Loan,  be the date of the funding of the debt being  refinanced,  but rather the closing of the debt  currently  outstanding  under the
terms of the Mortgage Loan Documents.

         OTS:  Office of Thrift Supervision, its successors and assigns.

         Periodic Rate Cap: As to each  adjustable rate Mortgage Loan, the maximum  increase or decrease in the Mortgage  Interest Rate
on any Adjustment Date, as set forth in the related Mortgage Note and the related Mortgage Loan Schedule.

         Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct  obligations  of, and obligations  fully  guaranteed by the United States of America or any agency or
                  instrumentality  of the United States of America the  obligations of which are backed by the full faith and credit of
                  the United States of America;

                  (ii) (a) demand or time deposits, federal funds or bankers' acceptances issued by any depository institution or trust
                  company  incorporated  under the laws of the United States of America or any state thereof and subject to supervision
                  and examination by federal and/or state banking authorities, provided that the commercial paper and/or the short-term
                  deposit rating and/or the long-term  unsecured debt  obligations or deposits of such depository  institution or trust
                  company at the time of such  investment or contractual  commitment  providing for such investment are rated in one of
                  the two highest  rating  categories by each Rating Agency and (b) any other demand or time deposit or  certificate of
                  deposit that is fully insured by the FDIC;


                  (iii)  repurchase  obligations  with a term not to exceed  thirty  (30)  days and with  respect  to (a) any  security
                  described in clause (i) above and entered into with a depository  institution or trust company  (acting as principal)
                  described in clause (ii)(a) above;

                  (iv) securities  bearing interest or sold at a discount issued by any corporation  incorporated under the laws of the
                  United  States of America or any state  thereof that are rated in one of the two highest  rating  categories  by each
                  Rating Agency at the time of such  investment or  contractual  commitment  providing for such  investment;  provided,
                  however,  that securities issued by any particular  corporation will not be Permitted  Investments to the extent that
                  investments  therein will cause the then outstanding  principal  amount of securities  issued by such corporation and
                  held as Permitted  Investments to exceed 10% of the aggregate  outstanding  principal balances of all of the Mortgage
                  Loans and Permitted Investments;

                  (v) commercial paper  (including both  non-interest-bearing  discount  obligations and  interest-bearing  obligations
                  payable on demand or on a specified  date not more than one year after the date of issuance  thereof) which are rated
                  in one of the two highest rating categories by each Rating Agency at the time of such investment;

                  (vi) any other  demand,  money market or time  deposit,  obligation,  security or  investment as may be acceptable to
                  each Rating Agency as evidenced in writing by each Rating Agency; and

                  (vii) any money market funds the collateral of which consists of  obligations  fully  guaranteed by the United States
                  of America or any agency or  instrumentality  of the United States of America the  obligations of which are backed by
                  the full faith and credit of the United  States of America  (which  may  include  repurchase  obligations  secured by
                  collateral  described  in clause (i)) and other  securities  and which money market funds are rated in one of the two
                  highest rating categories by each Rating Agency.

provided,  however,  that no instrument or security shall be a Permitted Investment if such instrument or security evidences a right to
receive only interest  payments with respect to the obligations  underlying such instrument or if such security provides for payment of
both  principal  and  interest  with a yield to maturity in excess of 120% of the yield to  maturity  at par or if such  investment  or
security is purchased at a price greater than par.

         Person:  Any  individual,  corporation,  partnership,  joint venture,  association,  joint-stock  company,  limited  liability
company, trust, unincorporated organization or government or any agency or political subdivision thereof.

         Prepayment  Interest  Shortfall:  With  respect to any  Remittance  Date,  for each  Mortgage  Loan that was the  subject of a
Principal  Prepayment  during the related  Prepayment  Period,  an amount equal to the excess of one month's interest at the applicable
Mortgage Loan  Remittance Rate on the amount of such Principal  Prepayment  over the amount of interest  (adjusted to the Mortgage Loan
Remittance Rate) actually paid by the related Mortgagor with respect to such Prepayment Period.

         Prepayment Period:   With  respect  to any  Remittance  Date,  the  calendar  month  preceding  the month in which  such
Remittance Date occurs.

         Primary  Mortgage  Insurance  Policy:  Each  primary  policy of mortgage  insurance  represented  to be in effect  pursuant to
Section 3.02(hh), or any replacement policy therefor obtained by the Company pursuant to Section 4.08.

         Prime Rate:  The prime rate  announced  to be in effect from time to time as  published as the average rate in the Wall Street
Journal (Northeast Edition).

         Principal  Prepayment:  Any payment or other  recovery of  principal on a Mortgage  Loan full or partial  which is received in
advance  of its  scheduled  Due Date,  excluding  any  prepayment  penalty,  and  which is not  accompanied  by an  amount of  interest
representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.

         Purchase Price:  As defined in Section 2.02.

         Purchaser: EMC Mortgage Corporation, its successors in interest and assigns.

         Qualified  Appraiser:  An appraiser who had no interest,  direct or indirect in the Mortgaged  Property or in any loan made on
the security  thereof,  and whose  compensation is not affected by the approval or disapproval of the Mortgage Loan, and such appraiser
and the  appraisal  made by such  appraiser  both  satisfy  the  requirements  of Title XI of FIRREA  and the  regulations  promulgated
thereunder and the requirements of Fannie Mae, all as in effect on the date the Mortgage Loan was originated.

         Qualified  Insurer:  An  insurance  company  duly  qualified  as such  under the laws of the  states  in which  the  Mortgaged
Properties are located,  duly  authorized and licensed in such states to transact the  applicable  insurance  business and to write the
insurance provided, approved as an insurer by Fannie Mae or FHLMC.

         Rating  Agency:  Standard & Poor's,  Fitch,  Inc. or, in the event that some or all of the ownership of the Mortgage  Loans is
evidenced by  mortgage-backed  securities,  the nationally  recognized rating agencies issuing ratings with respect to such securities,
if any.

         Refinanced  Mortgage  Loan:  A Mortgage  Loan which was made to a  Mortgagor  who owned the  Mortgaged  Property  prior to the
origination of such Mortgage Loan and the proceeds of which are not in excess of the existing first  mortgage,  as outlined in the HSBC
Underwriting Guidelines in effect at the time of origination.

         REMIC:  A "real estate mortgage investment conduit," as such term is defined in Section 860D of the Code.

         REMIC Provisions:  The provisions of the federal income tax law relating to REMICs, which appear at Sections 860A through
860G of the Code, and the related provisions and regulations promulgated thereunder, as the foregoing may be in effect from time to
time.

         Remittance  Date: The 18th day of any month,  beginning with the First  Remittance Date, or if such 18th day is not a Business
Day, the first Business Day immediately preceding such 18th day.

         REO Disposition:  The final sale by the Company of any REO Property.

         REO Disposition Proceeds: Amounts received by the Company in connection with a related REO Disposition.

         REO Property:  A Mortgaged Property acquired by the Company on behalf of the Purchaser as described in Section 4.13.

         Repurchase  Price:  With  respect  to any  Mortgage  Loan,  a price  equal to (i) the  product  of the  greater of 100% or the
percentage of par as stated in the  Confirmation  multiplied by the Stated  Principal  Balance of such Mortgage Loan on the  repurchase
date, plus (ii) interest on such  outstanding  principal  balance at the Mortgage Loan Remittance Rate from the last date through which
interest has been paid and  distributed to the Purchaser to the end of the month of repurchase,;  less amounts  received or advanced in
respect of such repurchased Mortgage Loan which are being held in the Custodial Account for distribution in the month of repurchase.

         SAIF:  The Savings Association Insurance Fund, or any successor thereto.

         Sales Price:   With  respect to any Mortgage  Loan the proceeds of which were used by the  Mortgagor to acquire the related
Mortgaged Property, the amount paid by the related Mortgagor for such Mortgaged Property.

         Servicing  Advances:  All  customary,  reasonable  and  necessary  "out of pocket"  costs and expenses  (including  reasonable
attorneys'  fees and  disbursements)  incurred in the  performance  by the Company of its  servicing  obligations,  including,  but not
limited  to,  the  cost  of (a)  the  preservation,  restoration  and  protection  of the  Mortgaged  Property,  (b)  any  enforcement,
administrative or judicial  proceedings,  or any legal work or advice specifically  related to servicing the Mortgage Loans,  including
but not limited to,  foreclosures,  bankruptcies,  condemnations,  drug seizures,  elections,  foreclosures  by subordinate or superior
lienholders,  and other legal actions  incidental to the servicing of the Mortgage  Loans  (provided  that such expenses are reasonable
and that the  Company  specifies  the  Mortgage  Loan(s)  to which  such  expenses  relate  and,  upon  Purchaser's  request,  provides
documentation  supporting  such expense (which  documentation  would be acceptable to Fannie Mae),  and provided  further that any such
enforcement,  administrative or judicial proceeding does not arise out of a breach of any  representation,  warranty or covenant of the
Company  hereunder),  (c) the management and  liquidation  of the Mortgaged  Property if the Mortgaged  Property is acquired in full or
partial  satisfaction of the Mortgage,  (d) taxes,  assessments,  water rates,  sewer rates and other charges which are or may become a
lien upon the Mortgaged  Property,  and Primary  Mortgage  Insurance Policy premiums and fire and hazard  insurance  coverage,  (e) any
expenses  reasonably  sustained by the Company with respect to the  liquidation of the Mortgaged  Property in accordance with the terms
of this Agreement and (f) compliance with the obligations under Section 4.08.

         Servicing  Fee:  With respect to each  Mortgage  Loan,  the amount of the annual fee the  Purchaser  shall pay to the Company,
which  shall,  for a period of one full  month,  be equal to  one-twelfth  of the  product  of (a) the  Servicing  Fee Rate and (b) the
outstanding  principal  balance of such Mortgage Loan. Such fee shall be payable  monthly,  computed on the basis of the same principal
amount and period  respecting  which any related  interest  payment on a Mortgage Loan is computed.  The obligation of the Purchaser to
pay the  Servicing  Fee is limited to, and the  Servicing  Fee is payable  solely from,  the interest  portion of such Monthly  Payment
collected  by the  Company,  or as otherwise  provided  under  Section 4.05 and in  accordance  with the Fannie Mae  Guide(s).  Any fee
payable to the Company for  administrative  services  related to any REO  Property as  described  in Section 4.13 shall be payable from
Liquidation Proceeds of the related REO Property.

         Servicing Fee Rate:  As set forth in the Term Sheet.

         Servicing  File:  With  respect to each  Mortgage  Loan,  the file  retained by the Company  consisting  of  originals  of all
documents in the Mortgage File which are not delivered to the  Purchaser  and copies of the Mortgage Loan  Documents  listed in Exhibit
A, the originals of which are delivered to the Purchaser or its designee pursuant to Section 2.04.

         Servicing  Officer:  Any officer of the Company  involved in, or  responsible  for, the  administration  and  servicing of the
Mortgage  Loans whose name appears on a list of servicing  officers  furnished by the Company to the Purchaser  upon  request,  as such
list may from time to time be amended.

         Stated  Principal  Balance:  As to each  Mortgage  Loan as of any date of  determination,  (i) the  principal  balance of such
Mortgage  Loan at the Cut-off Date after giving  effect to payments of principal  due on or before such date,  whether or not received,
minus (ii) all amounts  previously  distributed to the Purchaser with respect to the Mortgage Loan representing  payments or recoveries
of principal or advances in lieu thereof.

         Subservicer:   Any  subservicer  which  is  subservicing  the  Mortgage  Loans  pursuant  to  a  Subservicing  Agreement.  Any
subservicer shall meet the qualifications set forth in Section 4.01.

         Subservicing Agreement:  An agreement between the Company and a Subservicer, if any, for the servicing of the Mortgage Loans.

                  Term Sheet: A supplemental  agreement in the form attached  hereto as Exhibit I which shall be executed and delivered
by the Company and the Purchaser to provide for the sale and servicing  pursuant to the terms of this  Agreement of the Mortgage  Loans
listed on Schedule I attached thereto,  which supplemental  agreement shall contain certain specific  information relating to such sale
of such Mortgage Loans and may contain additional covenants relating to such sale of such Mortgage Loans.

                                                              ARTICLE II

                                       PURCHASE OF MORTGAGE LOANS; SERVICING OF MORTGAGE LOANS;
                                            RECORD TITLE AND POSSESSION OF MORTGAGE FILES;
                                                BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
                                                  DELIVERY OF MORTGAGE LOAN DOCUMENTS

         Section 2.01      Agreement to Purchase.

         The Company  agrees to sell and the  Purchaser  agrees to purchase the Mortgage  Loans  having an aggregate  Stated  Principal
Balance on the related  Cut-off  Date set forth in the  related  Term Sheet in an amount as set forth in the  Confirmation,  or in such
other amount as agreed by the Purchaser and the Company as evidenced by the actual aggregate  Stated Principal  Balance of the Mortgage
Loans  accepted by the Purchaser on the related  Closing Date,  with servicing  retained by the Company.  The Company shall deliver the
related  Mortgage Loan Schedule  attached to the related Term Sheet for the Mortgage Loans to be purchased on the related  Closing Date
to the Purchaser at least two (2) Business Days prior to the related  Closing Date.  The Mortgage  Loans shall be sold pursuant to this
Agreement, and the related Term Sheet shall be executed and delivered on the related Closing Date.

         Section 2.02      Purchase Price.

         The  Purchase  Price  for each  Mortgage  Loan  shall be the  percentage  of par as  stated in the  Confirmation  (subject  to
adjustment as provided  therein),  multiplied by the Stated  Principal  Balance,  as of the related  Cut-off Date, of the Mortgage Loan
listed on the related Mortgage Loan Schedule attached to the related Term Sheet,  after application of scheduled  payments of principal
due on or before the related Cut-off Date whether or not collected.

         In addition to the Purchase Price as described  above,  the Purchaser shall pay to the Company,  at closing,  accrued interest
on the Stated  Principal  Balance of each Mortgage Loan as of the related  Cut-off Date at the Mortgage  Loan  Remittance  Rate of each
Mortgage Loan from the related Cut-off Date through the day prior to the related Closing Date, inclusive.

         The Purchase Price plus accrued  interest as set forth in the preceding  paragraph  shall be paid on the related  Closing Date
by wire transfer of immediately available funds.

          Purchaser shall be entitled to (1) all scheduled  principal due after the related  Cut-off Date, (2) all other  recoveries of
principal  collected on or after the related  Cut-off Date  (provided,  however,  that all  scheduled  payments of principal  due on or
before the related  Cut-off Date and collected by the Company or any successor  servicer after the related Cut-off Date shall belong to
the Company),  and (3) all payments of interest on the Mortgage Loans net of applicable  Servicing Fees (minus that portion of any such
payment which is allocable to the period prior to the related Cut-off Date).  The outstanding  principal  balance of each Mortgage Loan
as of the related  Cut-off Date is determined  after  application  of payments of principal  due on or before the related  Cut-off Date
whether or not collected,  together with any unscheduled  principal  prepayments collected prior to the related Cut-off Date; provided,
however,  that  payments of  scheduled  principal  and  interest  prepaid for a Due Date beyond the related  Cut-off  Date shall not be
applied to the principal  balance as of the related  Cut-off Date.  Such prepaid  amounts shall be the property of the  Purchaser.  The
Company  shall  deposit any such prepaid  amounts into the  Custodial  Account,  which  account is  established  for the benefit of the
Purchaser for subsequent remittance by the Company to the Purchaser.

         Section 2.03      Servicing of Mortgage Loans.

         Simultaneously  with the  execution  and delivery of each Term Sheet,  the Company  does hereby agree to directly  service the
Mortgage Loans listed on the related  Mortgage Loan Schedule  attached to the related Term Sheet subject to the terms of this Agreement
and the related Term Sheet.  The rights of the  Purchaser to receive  payments with respect to the related  Mortgage  Loans shall be as
set forth in this Agreement.

         Section 2.04      Record Title and Possession of Mortgage Files; Maintenance of Servicing Files.

         As of the related  Closing Date, the Company sold,  transferred,  assigned,  set over and conveyed to the  Purchaser,  without
recourse,  on a servicing retained basis, and the Company hereby  acknowledges that the Purchaser has, but subject to the terms of this
Agreement  and the related Term Sheet,  all the right,  title and interest of the Company in and to the  Mortgage  Loans.  Company will
deliver the Mortgage  Files to the  Custodian  designated by  Purchaser,  on or before the related  Closing Date, at the expense of the
Company.  The Company shall maintain a Servicing  File  consisting of a copy of the contents of each Mortgage File and the originals of
the  documents in each  Mortgage  File not delivered to the  Purchaser.  The  Servicing  File shall contain all documents  necessary to
service the  Mortgage  Loans.  The  possession  of each  Servicing  File by the Company is at the will of the  Purchaser,  for the sole
purpose of servicing the related  Mortgage  Loan,  and such  retention and  possession by the Company is in a custodial  capacity only.
From the related  Closing Date,  the ownership of each Mortgage Loan,  including the Mortgage  Note, the Mortgage,  the contents of the
related  Mortgage File and all rights,  benefits,  proceeds and  obligations  arising  therefrom or in connection  therewith,  has been
vested in the  Purchaser.  All rights  arising out of the Mortgage  Loans  including,  but not limited to, all funds  received on or in
connection  with the Mortgage  Loans and all records or documents with respect to the Mortgage Loans prepared by or which come into the
possession  of the Company  shall be received  and held by the  Company in trust for the benefit of the  Purchaser  as the owner of the
Mortgage  Loans.  Any portion of the  Mortgage  Files  retained by the  Company  shall be  appropriately  identified  in the  Company's
computer  system to clearly  reflect the  ownership of the Mortgage  Loans by the  Purchaser.  The Company shall release its custody of
the  contents of the  Mortgage  Files only in  accordance  with  written  instructions  of the  Purchaser,  except when such release is
required as incidental to the Company's  servicing of the Mortgage Loans or is in connection  with a repurchase of any Mortgage Loan or
Loans with respect thereto pursuant to this Agreement and the related Term Sheet, such written instructions shall not be required.

         Section 2.05       Books and Records.

         The sale of each Mortgage Loan shall be reflected on the Company's  balance sheet and other financial  statements as a sale of
assets by the Company.  The Company shall be responsible for maintaining,  and shall maintain,  a complete set of books and records for
the Mortgage Loans that shall be  appropriately  identified in the Company's  computer  system to clearly  reflect the ownership of the
Mortgage  Loan by the  Purchaser.  In  particular,  the Company  shall  maintain in its  possession,  available  for  inspection by the
Purchaser,  or its designee and shall deliver to the Purchaser upon demand,  evidence of compliance  with all federal,  state and local
laws, rules and regulations,  and requirements of Fannie Mae or FHLMC, as applicable,  including but not limited to documentation as to
the method used in determining the  applicability  of the provisions of the Flood Disaster  Protection Act of 1973, as amended,  to the
Mortgaged  Property,  documentation  evidencing  insurance coverage of any condominium  project as required by Fannie Mae or FHLMC, and
periodic  inspection  reports as required by Section  4.13.  To the extent that  original  documents  are not  required for purposes of
realization  of  Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained by the Company may be in the form of microfilm or
microfiche.

         The Company shall  maintain with respect to each  Mortgage  Loan and shall make  available for  inspection by any Purchaser or
its  designee  the related  Servicing  File during the time the  Purchaser  retains  ownership  of a Mortgage  Loan and  thereafter  in
accordance with applicable laws and regulations.

         In  addition to the  foregoing,  Company  shall  provide to any  supervisory  agents or  examiners  that  regulate  Purchaser,
including but not limited to, the OTS, the FDIC and other similar  entities,  access,  during normal  business  hours,  upon reasonable
advance notice to Company and without charge to Company or such supervisory  agents or examiners,  to any  documentation  regarding the
Mortgage Loans that may be required by any applicable regulator.

         Section 2.06.     Transfer of Mortgage Loans.

         The Company shall keep at its servicing  office books and records in which,  subject to such reasonable  regulations as it may
prescribe,  the Company shall note transfers of Mortgage  Loans.  No transfer of a Mortgage Loan may be made unless such transfer is in
compliance  with the terms  hereof.  For the purposes of this  Agreement,  the Company  shall be under no  obligation  to deal with any
person with respect to this  Agreement or any Mortgage Loan unless a notice of the transfer of such  Mortgage  Loan has been  delivered
to the Company in  accordance  with this  Section  2.06 and the books and  records of the Company  show such person as the owner of the
Mortgage  Loan.  The  Purchaser  may,  subject to the terms of this  Agreement,  sell and transfer  one or more of the Mortgage  Loans,
provided,  however,  that the transferee will not be deemed to be a Purchaser hereunder binding upon the Company unless such transferee
shall agree in writing to be bound by the terms of this  Agreement  and an original  counterpart  of the  instrument  of transfer in an
Assignment and Assumption of this Agreement  substantially  in the form of Exhibit D hereto executed by the transferee  shall have been
delivered to the Company.  The  Purchaser  also shall advise the Company of the transfer.  Upon receipt of notice of the transfer,  the
Company shall mark its books and records to reflect the ownership of the Mortgage  Loans of such assignee,  and the previous  Purchaser
shall be released from its obligations hereunder with respect to the Mortgage Loans sold or transferred.

         Section 2.07      Delivery of Mortgage Loan Documents.

                  The Company  shall  deliver and release to the  Purchaser or its designee the Mortgage  Loan  Documents in accordance
with the terms of this  Agreement  and the related Term Sheet.  The  documents  enumerated  as items (1), (2), (3), (4), (5), (6), (7),
(8),  (9) and (16)  (including  those  listed in (B)  relating to Co-op Loans) in Exhibit A hereto shall be delivered by the Company to
the  Purchaser or its  designee no later than three (3) Business  Days prior to the related  Closing Date  pursuant to a bailee  letter
agreement.  All other documents in Exhibit A hereto,  together with all other  documents  executed in connection with the Mortgage Loan
that Company may have in its  possession,  shall be retained by the Company in trust for the  Purchaser.  If the Company cannot deliver
the original  recorded  Mortgage Loan Documents or the original policy of title insurance,  including riders and endorsements  thereto,
on the related  Closing  Date,  the  Company  shall,  promptly  upon  receipt  thereof and in any case not later than 180 days from the
related  Closing  Date,  deliver such original  documents,  including  original  recorded  documents,  to the Purchaser or its designee
(unless the Company is delayed in making such  delivery by reason of the fact that such  documents  shall not have been returned by the
appropriate  recording office).  If delivery is not completed within 270 days solely due to delays in making such delivery by reason of
the fact that such documents shall not have been returned by the appropriate  recording  office,  the Company shall continue to use its
best efforts to effect  delivery as soon as possible  thereafter,  provided  that if such  documents are not delivered by the 360th day
from the date of the related  Closing  Date,  the Company  shall  repurchase  the related  Mortgage  Loans at the  Repurchase  Price in
accordance with Section 3.03 hereof.

         The Company shall pay all initial  recording  fees, if any, for the  assignments  of mortgage and any other fees in connection
with the  transfer of all original  documents to the  Purchaser or its  designee.  Company  shall  prepare,  in  recordable  form,  all
assignments  of mortgage  necessary to assign the Mortgage  Loans to Purchaser,  or its  designee.  Company  shall be  responsible  for
recording the assignments of mortgage.

         Any  review  by the  Purchaser,  or its  designee,  of the  Mortgage  Files  shall in no way  alter or  reduce  the  Company's
obligations hereunder.

         If the Purchaser or its designee  discovers any defect with respect to a Mortgage  File, the Purchaser  shall,  or shall cause
its  designee  to,  give  written  specification  of such  defect  to the  Company  which may be given in the  exception  report or the
certification  delivered  pursuant to this Section 2.07, or otherwise in writing and the Company shall cure or repurchase such Mortgage
Loan in accordance with Section 3.03.

         The Company shall forward to the  Purchaser,  or its designee,  original  documents  evidencing an  assumption,  modification,
consolidation  or  extension  of any  Mortgage  Loan  entered  into in  accordance  with  Section 4.01 or 6.01 within one week of their
execution;  provided,  however, that the Company shall provide the Purchaser,  or its designee,  with a certified true copy of any such
document  submitted for  recordation  within one week of its  execution,  and shall provide the original of any document  submitted for
recordation  or a copy of such document  certified by the  appropriate  public  recording  office to be a true and complete copy of the
original within sixty (60) days of its submission for recordation.

         From time to time the Company may have a need for Mortgage  Loan  Documents to be released  from  Purchaser,  or its designee.
Purchaser shall, or shall cause its designee,  upon the written request of the Company,  within ten (10) Business Days,  deliver to the
Company, any requested  documentation  previously delivered to Purchaser as part of the Mortgage File, provided that such documentation
is promptly returned to Purchaser,  or its designee,  when the Company no longer requires possession of the document, and provided that
during  the time that any such  documentation  is held by the  Company,  such  possession  is in trust for the  benefit  of  Purchaser.
Company  shall  indemnify  Purchaser,  and its  designee,  from and against  any and all losses,  claims,  damages,  penalties,  fines,
forfeitures,  costs and expenses (including court costs and reasonable  attorney's fees) resulting from or related to the loss, damage,
or misplacement of any documentation delivered to Company pursuant to this paragraph.

         In addition, in connection with the assignment of any MERS Mortgage Loan, the Company agrees that it will cause, at its own
expense, the MERS® System to indicate that such Mortgage Loans have been assigned by the Company to the Purchaser in accordance with
this Agreement by including (or deleting, in the case of Mortgage Loans which are repurchased in accordance with this Agreement) in
such computer files the information required by the MERS® System to identify the Purchaser of such Mortgage Loans.  The Company
further agrees that it will not alter the information referenced in this paragraph with respect to any Mortgage Loan during the term
of this Agreement unless and until such Mortgage Loan is repurchased in accordance with the terms of this Agreement.

         Section 2.08      Quality Control Procedures.

         The Company must have an internal  quality  control program that verifies,  on a regular basis,  the existence and accuracy of
the legal documents,  credit documents,  property  appraisals,  and underwriting  decisions.  The program must be capable of evaluating
and monitoring the overall  quality of its loan production and servicing  activities.  The program is to ensure that the Mortgage Loans
are originated and serviced in accordance with prudent mortgage banking practices and accounting  principles;  guard against dishonest,
fraudulent, or negligent acts; and guard against errors and omissions by officers, employees, or other authorized persons.

         Section 2.09  Near-term Principal Prepayments; Near Term Payment Defaults

           In the event any Principal Prepayment in full is made by a Mortgagor on or prior to three months after the related Closing
Date, the Company shall remit to the Purchaser an amount equal to the excess, if any, of the Purchase Price Percentage over par
multiplied by the amount of such Principal Prepayment in full.  Such remittance shall be made by the Company to Purchaser no later
than the third Business Day following receipt of such Principal Prepayment by the Company.

           In the event the first  scheduled  Monthly  Payment which is due under any Mortgage  Loan after the related  Cut-off Date is
not made  during the month in which  such  Monthly  Payment is due,  then not later  than five (5)  Business  Days after  notice to the
Company by Purchaser (and at Purchaser's sole option),  the Company,  shall  repurchase such Mortgage Loan from the Purchaser  pursuant
to the repurchase provisions contained in this Subsection 3.03.

         Section 2.10      Modification  of  Obligations.  Purchaser may,  without any notice to Company,  extend,  compromise,  renew,
release,  change, modify, adjust or alter, by operation of law or otherwise,  any of the obligations of the Mortgagors or other persons
obligated  under a Mortgage Loan without  releasing or otherwise  affecting the  obligations of Company under this  Agreement,  or with
respect to such Mortgage Loan, except to the extent Purchaser's extension,  compromise,  release, change, modification,  adjustment, or
alteration  affects  Company's  ability to collect the Mortgage Loan or realize on the security of the  Mortgage,  but then only to the
extent such action has such effect.

                                                              ARTICLE III

                                                   REPRESENTATIONS AND WARRANTIES OF
                                           THE COMPANY; REPURCHASE; REVIEW OF MORTGAGE LOANS

         Section 3.01      Representations and Warranties of the Company.

         The Company  represents,  warrants and  covenants to the  Purchaser  that,  as of the related  Closing Date or as of such date
specifically provided herein:

         (a)      The Company is a corporation,  duly organized,  validly  existing and in good standing under the laws of the State of
Delaware and has all licenses  necessary to carry out its business as now being  conducted,  and is licensed and  qualified to transact
business in and is in good  standing  under the laws of each state in which any  Mortgaged  Property is located or is otherwise  exempt
under  applicable law from such licensing or  qualification  or is otherwise not required under applicable law to effect such licensing
or  qualification  and no demand for such  licensing or  qualification  has been made upon such  Company by any such state,  and in any
event such  Company is in  compliance  with the laws of any such state to the extent  necessary  to ensure the  enforceability  of each
Mortgage Loan and the servicing of the Mortgage Loans in accordance with the terms of this Agreement;

         (b) The Company has the full power and  authority  and legal right to hold,  transfer and convey each  Mortgage  Loan, to sell
each  Mortgage  Loan and to execute,  deliver and perform,  and to enter into and  consummate  all  transactions  contemplated  by this
Agreement and the related Term Sheet and to conduct its business as presently  conducted,  has duly authorized the execution,  delivery
and performance of this Agreement and the related Term Sheet and any agreements  contemplated  hereby,  has duly executed and delivered
this Agreement and the related Term Sheet, and any agreements  contemplated  hereby,  and this Agreement and the related Term Sheet and
each  Assignment to the Purchaser and any agreements  contemplated  hereby,  constitutes a legal,  valid and binding  obligation of the
Company,  enforceable  against it in accordance  with its terms,  and all requisite  corporate  action has been taken by the Company to
make this  Agreement  and the  related  Term  Sheet and all  agreements  contemplated  hereby  valid and  binding  upon the  Company in
accordance with their terms;

         (c) Neither the execution and delivery of this  Agreement and the related Term Sheet,  nor the  origination or purchase of the
Mortgage Loans by the Company,  the sale of the Mortgage Loans to the Purchaser,  the  consummation  of the  transactions  contemplated
hereby,  or the  fulfillment of or compliance  with the terms and conditions of this Agreement and the related Term Sheet will conflict
with any of the terms,  conditions  or  provisions  of the  Company's  charter or by-laws or  materially  conflict  with or result in a
material  breach of any of the terms,  conditions or provisions  of any legal  restriction  or any agreement or instrument to which the
Company is now a party or by which it is bound,  or constitute a default or result in an  acceleration  under any of the foregoing,  or
result in the material  violation of any law, rule,  regulation,  order,  judgment or decree to which the Company or its properties are
subject, or impair the ability of the Purchaser to realize on the Mortgage Loans.

         (d) There is no litigation,  suit,  proceeding or investigation  pending or, to the best of Company's  knowledge,  threatened,
or any order or decree outstanding,  with respect to the Company which,  either in any one instance or in the aggregate,  is reasonably
likely to have a material adverse effect on the sale of the Mortgage Loans, the execution,  delivery,  performance or enforceability of
this Agreement and the related Term Sheet, or which is reasonably  likely to have a material adverse effect on the financial  condition
of the Company.

         (e) No consent,  approval,  authorization or order of any court or governmental  agency or body is required for the execution,
delivery and  performance by the Company of or compliance by the Company with this Agreement or the related Term Sheet,  or the sale of
the Mortgage Loans and delivery of the Mortgage Files to the Purchaser or the  consummation  of the  transactions  contemplated by this
Agreement or the related Term Sheet, except for consents, approvals, authorizations and orders which have been obtained;

         (f) The  consummation of the  transactions  contemplated by this Agreement or the related Term Sheet is in the ordinary course
of business of the Company and Company,  and the transfer,  assignment  and  conveyance of the Mortgage  Notes and the Mortgages by the
Company  pursuant to this Agreement or the related Term Sheet are not subject to bulk transfer or any similar  statutory  provisions in
effect in any applicable jurisdiction;

         (g) The  origination  and servicing  practices  used by the Company and any prior  originator or servicer with respect to each
Mortgage Note and Mortgage have been legal and in accordance  with  applicable  laws and  regulations  and the Mortgage Loan Documents,
and in all material  respects  proper and prudent in the mortgage  origination  and  servicing  business.  Each  Mortgage Loan has been
serviced in all material  respects with Accepted  Servicing  Practices.  With respect to escrow deposits and payments that the Company,
on behalf of an investor,  is entitled to collect,  all such payments are in the  possession  of, or under the control of, the Company,
and there exist no deficiencies  in connection  therewith for which customary  arrangements  for repayment  thereof have not been made.
All escrow payments have been collected in full  compliance with state and federal law and the provisions of the related  Mortgage Note
and Mortgage.  As to any Mortgage Loan that is the subject of an escrow,  escrow of funds is not  prohibited by applicable  law and has
been  established  in an amount  sufficient to pay for every escrowed item that remains unpaid and has been assessed but is not yet due
and payable.  No escrow deposits or other charges or payments due under the Mortgage Note have been  capitalized  under any Mortgage or
the related Mortgage Note;

         (h) The Company used no selection  procedures  that  identified  the Mortgage  Loans as being less  desirable or valuable than
other comparable mortgage loans in the Company's portfolio at the related Cut-off Date;

         (i)      The Company  will treat the sale of the  Mortgage  Loans to the  Purchaser  as a sale for  reporting  and  accounting
purposes and, to the extent appropriate, for federal income tax purposes;

         (j)      Company is an  approved  seller/servicer  of  residential  mortgage  loans for Fannie Mae,  FHLMC and HUD,  with such
facilities,  procedures  and  personnel  necessary  for the sound  servicing of such  mortgage  loans.  The Company is duly  qualified,
licensed,  registered and otherwise  authorized under all applicable  federal,  state and local laws, and  regulations,  if applicable,
meets the minimum  capital  requirements  set forth by the OCC, and is in good standing to sell mortgage loans to and service  mortgage
loans for Fannie Mae and FHLMC and no event has occurred which would make Company  unable to comply with  eligibility  requirements  or
which would require notification to either Fannie Mae or FHLMC;

         (k)      The Company does not believe, nor does it have any cause or reason to believe,  that it cannot perform each and every
covenant  contained in this  Agreement or the related  Term Sheet.  The Company is solvent and the sale of the Mortgage  Loans will not
cause the Company to become  insolvent.  The sale of the Mortgage Loans is not undertaken  with the intent to hinder,  delay or defraud
any of the Company's creditors;

         (l)      No statement,  tape, diskette,  form, report or other document prepared by, or on behalf of, Company pursuant to this
Agreement  or the  related  Term Sheet or in  connection  with the  transactions  contemplated  hereby,  contains  or will  contain any
statement that is or will be inaccurate or misleading in any material respect;

         (m)      The Company  acknowledges  and agrees that the Servicing Fee represents  reasonable  compensation for performing such
services and that the entire  Servicing Fee shall be treated by the Company,  for accounting and tax purposes,  as compensation for the
servicing and administration of the Mortgage Loans pursuant to this Agreement.  In the opinion of Company,  the consideration  received
by Company  upon the sale of the  Mortgage  Loans to  Purchaser  under this  Agreement  and the  related  Term Sheet  constitutes  fair
consideration for the Mortgage Loans under current market conditions.

         (n)      Company has delivered to the Purchaser  financial  statements of its parent,  for its last two complete fiscal years.
All such financial  information  fairly presents the pertinent  results of operations and financial  position for the period identified
and has been prepared in accordance with GAAP consistently  applied  throughout the periods involved,  except as set forth in the notes
thereto.  There has been no change in the  business,  operations,  financial  condition,  properties or assets of the Company since the
date of the Company's  financial  information that would have a material adverse effect on its ability to perform its obligations under
this Agreement;

         (o)      The Company  has not dealt with any  broker,  investment  banker,  agent or other  person that may be entitled to any
commission or compensation in connection with the sale of the Mortgage Loans; and

         (p)      At the time any Mortgage Loan is  registered  by the Company with MERS,  the Company will be a member of MERS in good
standing,  and will comply in all material  respects with the rules and procedures of MERS in connection with the servicing of the MERS
Mortgage Loans for as long as such Mortgage Loans are registered with MERS.

         Section 3.02      Representations and Warranties as to Individual Mortgage Loans.

         References in this Section to  percentages  of Mortgage  Loans refer in each case to the  percentage  of the aggregate  Stated
Principal  Balance of the Mortgage Loans as of the related Cut-off Date,  based on the  outstanding  Stated  Principal  Balances of the
Mortgage Loans as of the related Cut-off Date, and giving effect to scheduled  Monthly  Payments due on or prior to the related Cut-off
Date,  whether or not received.  References to percentages of Mortgaged  Properties refer, in each case, to the percentages of expected
aggregate Stated  Principal  Balances of the related Mortgage Loans  (determined as described in the preceding  sentence).  The Company
hereby represents and warrants to the Purchaser, as to each Mortgage Loan, as of the related Closing Date as follows:

          (a) The  information  set forth in the  Mortgage  Loan  Schedule  attached to the related  Term Sheet is true,  complete  and
correct in all material respects as of the related Cut-Off Date;

         (b)      The Mortgage  creates a valid,  subsisting and enforceable  first lien or a first priority  ownership  interest in an
estate in fee simple in real property  securing the related Mortgage Note subject to principles of equity,  bankruptcy,  insolvency and
other laws of general application affecting the rights of creditors;

         (c) All  payments  due prior to the related  Cut-off  Date for such  Mortgage  Loan have been made as of the  related  Closing
Date; the Mortgage Loan has not been dishonored;  there are no material  defaults under the terms of the Mortgage Loan; the Company has
not advanced its own funds, or induced,  solicited or knowingly  received any advance of funds from a party other than the owner of the
Mortgaged  Property  subject to the Mortgage,  directly or indirectly,  for the payment of any amount required by the Mortgage Loan. As
of the related  Closing Date,  all of the Mortgage  Loans will have an actual  interest paid to date of their related  Cut-off  Date(or
later) and will be due for the scheduled  monthly  payment next  succeeding  the Cut-off Date (or later),  as evidenced by a posting to
Company's  servicing  collection  system.  No payment under any Mortgage Loan is delinquent as of the related  Closing Date nor has any
scheduled  payment  been  delinquent  at any time during the twelve (12) months  prior to the month of the related  Closing  Date.  For
purposes of this  paragraph,  a Mortgage Loan will be deemed  delinquent if any payment due thereunder was not paid by the Mortgagor in
the month such payment was due;

         (d) There are no defaults by Company in complying  with the terms of the Mortgage,  and all taxes,  governmental  assessments,
insurance premiums,  water, sewer and municipal charges,  leasehold payments or ground rents which previously became due and owing have
been paid, or escrow funds have been  established in an amount  sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;

         (e) The terms of the  Mortgage  Note and the  Mortgage  have not been  impaired,  waived,  altered or modified in any respect,
except by written  instruments  which have been  recorded  to the extent any such  recordation  is required by law,  or,  necessary  to
protect the interest of the  Purchaser.  No instrument of waiver,  alteration or  modification  has been executed  except in connection
with a  modification  agreement and which  modification  agreement is part of the Mortgage File and the terms of which are reflected in
the related  Mortgage  Loan  Schedule,  and no Mortgagor  has been  released,  in whole or in part,  from the terms  thereof  except in
connection  with an  assumption  agreement  and which  assumption  agreement  is part of the  Mortgage  File and the terms of which are
reflected in the related  Mortgage Loan Schedule;  the substance of any such waiver,  alteration or  modification  has been approved by
the issuer of any  related  Primary  Mortgage  Insurance  Policy and title  insurance  policy,  to the extent  required  by the related
policies;

         (f) The  Mortgage  Note and the  Mortgage  are not  subject to any right of  rescission,  set-off,  counterclaim  or  defense,
including,  without limitation,  the defense of usury, nor will the operation of any of the terms of the Mortgage Note or the Mortgage,
or the exercise of any right  thereunder,  render the Mortgage Note or Mortgage  unenforceable,  in whole or in part, or subject to any
right of rescission,  set-off,  counterclaim  or defense,  including the defense of usury,  and no such right of  rescission,  set-off,
counterclaim  or defense has been asserted with respect  thereto;  and as of the related Closing Date the Mortgagor was not a debtor in
any state or federal bankruptcy or insolvency proceeding;

         (g) All  buildings  or  other  customarily  insured  improvements  upon the  Mortgaged  Property  are  insured  by an  insurer
acceptable  under the Fannie Mae or FHLMC  Guides,  against loss by fire,  hazards of extended  coverage and such other  hazards as are
provided for in the Fannie Mae or FHLMC Guide,  as well as all  additional  requirements  set forth in Section 4.10 of this  Agreement.
All such  standard  hazard  policies are in full force and effect and contain a standard  mortgagee  clause  naming the Company and its
successors  in interest and assigns as loss payee and such clause is still in effect and all  premiums  due thereon have been paid.  If
required by the Flood Disaster  Protection Act of 1973, as amended,  the Mortgage Loan is covered by a flood  insurance  policy meeting
the  requirements  of the current  guidelines  of the Federal  Insurance  Administration  which policy  conforms to Fannie Mae or FHLMC
requirements,  as well as all  additional  requirements  set forth in  Section  4.10 of this  Agreement.  Such  policy was issued by an
insurer  acceptable  under Fannie Mae or FHLMC  guidelines.  The  Mortgage  obligates  the  Mortgagor  thereunder  to maintain all such
insurance at the  Mortgagor's  cost and expense,  and on the  Mortgagor's  failure to do so,  authorizes  the holder of the Mortgage to
maintain  such  insurance at the  Mortgagor's  cost and expense and to seek  reimbursement  therefor  from the  Mortgagor.  Neither the
Company  (nor any prior  originator  or servicer of any of the  Mortgage  Loans) nor any  Mortgagor  has engaged in any act or omission
which has  impaired or would  impair the  coverage of any such policy,  the  benefits of the  endorsement  provided for herein,  or the
validity and binding effect of either;

         (h) Each  Mortgage  Loan  complies  with,  and the  Company has  complied  with,  applicable  local,  state and federal  laws,
regulations and other requirements including, without limitation,  usury, equal credit opportunity,  real estate settlement procedures,
the Federal  Truth-In-Lending  Act,  disclosure  laws and all applicable  predatory and abusive  lending laws and  consummation  of the
transactions  contemplated hereby,  including without limitation,  the receipt of interest by the owner of such Mortgage Loan, will not
involve the  violation of any such laws,  rules or  regulations.  None of the Mortgage  Loans are (a) Mortgage  Loans subject to 12 CFR
Part 226.31,  12 CFR Part 226.32 or 226.34 of Regulation Z, the regulation  implementing  TILA, which implements the Home Ownership and
Equity Protection Act of 1994, as amended,  or (b) except as may be provided in subparagraph (c) below,  classified and/or defined,  as
a "high  cost",  "threshold",  "predatory"  "high risk home loan" or "covered"  loan (or a similarly  classified  loan using  different
terminology  under a law imposing  additional legal liability for mortgage loans having high interest rates,  points and or/fees) under
any other  state,  federal or local law  including,  but not limited to, the States of Georgia,  New York,  North  Carolina,  Arkansas,
Kentucky or New Mexico,  or (c) Mortgage Loans subject to the New Jersey Home Ownership  Security Act of 2002 (the "Act"),  unless such
Mortgage  Loan is a (1) "Home Loan" as defined in the Act that is a first lien Mortgage  Loan,  which is not a "High Cost Home Loan" as
defined in the Act or (2) "Covered Home Loan" as defined in the Act that is a first lien purchase money  Mortgage Loan,  which is not a
High Cost Home Loan under the Act. In addition to and  notwithstanding  anything to the  contrary  herein,  no Mortgage  Loan for which
the Mortgaged Property is located in New Jersey is a Home Loan as defined in the Act that was made,  arranged,  or assigned by a person
selling either a manufactured  home or home  improvements to the Mortgaged  Property or was made by an originator to whom the Mortgagor
was referred by any such seller.  Each Mortgage Loan is being (and has been) serviced in accordance with Accepted  Servicing  Practices
and applicable state and federal laws, including,  without limitation,  the Federal  Truth-In-Lending Act and other consumer protection
laws,  real estate  settlement  procedures,  usury,  equal credit  opportunity  and  disclosure  laws.  Company  shall  maintain in its
possession,  available for the Purchaser's inspection, as appropriate,  and shall deliver to the Purchaser or its designee upon demand,
evidence of compliance with all such requirements;

         (i) The Mortgage has not been  satisfied,  canceled or  subordinated,  in whole or in part,  or  rescinded,  and the Mortgaged
Property has not been  released  from the lien of the  Mortgage,  in whole or in part nor has any  instrument  been executed that would
effect any such release,  cancellation,  subordination  or rescission.  The Company has not waived the  performance by the Mortgagor of
any action,  if the  Mortgagor's  failure to perform such action would cause the  Mortgage  Loan to be in default,  nor has the Company
waived any default resulting from any action or inaction by the Mortgagor;

         (j)      The Mortgage is a valid,  subsisting,  enforceable and perfected first lien on the Mortgaged Property,  including all
buildings on the Mortgaged Property and all installations and mechanical,  electrical,  plumbing,  heating and air conditioning systems
affixed to such buildings,  and all additions,  alterations and  replacements  made at any time with respect to the foregoing  securing
the Mortgage  Note's  original  principal  balance  subject to principles of equity,  bankruptcy,  insolvency and other laws of general
application  affecting  the rights of  creditors.  The  Mortgage  and the  Mortgage  Note do not contain any  evidence of any  security
interest  or other  interest  or right  thereto.  Such lien is free and clear of all  adverse  claims,  liens and  encumbrances  having
priority  over the  first  lien of the  Mortgage  subject  only to (1) the lien of  non-delinquent  current  real  property  taxes  and
assessments not yet due and payable,  (2) covenants,  conditions and  restrictions,  rights of way,  easements and other matters of the
public record as of the date of recording  which are  acceptable to mortgage  lending  institutions  generally and either (A) which are
referred to in the lender's title insurance  policy  delivered to the originator or otherwise  considered in the appraisal made for the
originator  of the  Mortgage  Loan,  or (B) which do not  adversely  affect the  residential  use or Appraised  Value of the  Mortgaged
Property  as set  forth  in such  appraisal,  and (3)  other  matters  to which  like  properties  are  commonly  subject  which do not
individually  or in the aggregate  materially  interfere  with the benefits of the security  intended to be provided by the Mortgage or
the use, enjoyment,  value or marketability of the related Mortgaged Property.  Any security agreement,  chattel mortgage or equivalent
document  related to and delivered in connection with the Mortgage Loan  establishes and creates a valid,  subsisting,  enforceable and
perfected first lien and first priority  security  interest on the property  described  therein,  and the Company has the full right to
sell and assign the same to the Purchaser;

         (k) The Mortgage Note and the related  Mortgage are original and genuine and each is the legal,  valid and binding  obligation
of the maker  thereof,  enforceable  in all  respects  in  accordance  with its terms  subject to  principles  of  equity,  bankruptcy,
insolvency and other laws of general application  affecting the rights of creditors,  and the Company has taken all action necessary to
transfer such rights of  enforceability  to the Purchaser.  All parties to the Mortgage Note and the Mortgage had the legal capacity to
enter into the Mortgage Loan and to execute and deliver the Mortgage Note and the  Mortgage.  The Mortgage Loan  Documents are on forms
acceptable  to Fannie Mae and FHLMC.  The Mortgage  Note and the  Mortgage  have been duly and properly  executed by such  parties.  No
fraud,  error,  omission,  misrepresentation,  negligence or similar  occurrence with respect to a Mortgage Loan has taken place on the
part of Company or the  Mortgagor,  or on the part of any other party  involved in the  origination  or servicing of the Mortgage Loan.
The proceeds of the Mortgage Loan have been fully  disbursed and there is no requirement for future  advances  thereunder,  and any and
all  requirements as to completion of any on-site or off-site  improvements  and as to  disbursements of any escrow funds therefor have
been  complied  with.  All costs,  fees and expenses  incurred in making or closing the Mortgage Loan and the recording of the Mortgage
were paid, and the Mortgagor is not entitled to any refund of any amounts paid or due under the Mortgage Note or Mortgage;

         (l) The Company is the sole owner and holder of the Mortgage Loan and the  indebtedness  evidenced by the Mortgage Note.  Upon
the sale of the Mortgage  Loan to the  Purchaser,  the Company will retain the Mortgage  File or any part thereof with respect  thereto
not delivered to the Purchaser or the  Purchaser's  designee in trust only for the purpose of servicing and  supervising  the servicing
of the Mortgage Loan.  Immediately  prior to the transfer and assignment to the  Purchaser,  the Mortgage Loan,  including the Mortgage
Note and the Mortgage, were not subject to an assignment,  sale or pledge to any person other than Purchaser,  and the Company had good
and  marketable  title to and was the sole owner  thereof and had full right to transfer  and sell the Mortgage  Loan to the  Purchaser
free and clear of any  encumbrance,  equity,  lien,  pledge,  charge,  claim or security  interest and has the full right and authority
subject to no interest or  participation  of, or agreement with, any other party, to sell and assign the Mortgage Loan pursuant to this
Agreement and following the sale of the Mortgage  Loan,  the Purchaser  will own such Mortgage Loan free and clear of any  encumbrance,
equity,  participation  interest,  lien, pledge,  charge,  claim or security interest.  The Company intends to relinquish all rights to
possess,  control  and  monitor  the  Mortgage  Loan,  except for the  purposes of  servicing  the  Mortgage  Loan as set forth in this
Agreement.  After  the  related  Closing  Date,  the  Company  will not have any  right to modify or alter the terms of the sale of the
Mortgage  Loan and the Company will not have any  obligation or right to repurchase  the Mortgage Loan or substitute  another  Mortgage
Loan, except as provided in this Agreement, or as otherwise agreed to by the Company and the Purchaser;

         (m) Each Mortgage Loan is covered by an ALTA lender's title  insurance  policy or other  generally  acceptable  form of policy
or insurance  acceptable to Fannie Mae or FHLMC  (including  adjustable  rate  endorsements),  issued by a title insurer  acceptable to
Fannie Mae or FHLMC and qualified to do business in the  jurisdiction  where the Mortgaged  Property is located,  insuring  (subject to
the exceptions  contained in (j)(1), (2) and (3) above) the Company,  its successors and assigns,  as to the first priority lien of the
Mortgage in the original  principal  amount of the Mortgage Loan and against any loss by reason of the  invalidity or  unenforceability
of the lien  resulting  from the  provisions  of the  Mortgage  providing  for  adjustment  in the Mortgage  Interest  Rate and Monthly
Payment.  Where  required  by state law or  regulation,  the  Mortgagor  has been given the  opportunity  to choose the  carrier of the
required  mortgage title  insurance.  The Company,  its successors  and assigns,  is the sole insured of such lender's title  insurance
policy,  such title  insurance  policy has been duly and validly  endorsed to the  Purchaser or the  assignment to the Purchaser of the
Company's  interest  therein does not require the consent of or notification to the insurer and such lender's title insurance policy is
in full  force and  effect  and will be in full  force and  effect  upon the  consummation  of the  transactions  contemplated  by this
Agreement.  No claims  have been made under such  lender's  title  insurance  policy,  and no prior  holder or  servicer of the related
Mortgage,  including the Company,  nor any  Mortgagor,  has done, by act or omission,  anything which would impair the coverage of such
lender's title insurance policy;

         (n) There is no default,  breach,  violation or event of  acceleration  existing  under the  Mortgage or the related  Mortgage
Note and no event which,  with the passage of time or with notice and the  expiration of any grace or cure period,  would  constitute a
default, breach,  violation or event permitting acceleration;  and neither the Company, nor any prior mortgagee has waived any default,
breach, violation or event permitting acceleration;

         (o) There are no mechanics'  or similar  liens or claims which have been filed for work,  labor or material (and no rights are
outstanding that under law could give rise to such liens) affecting the related  Mortgaged  Property which are or may be liens prior to
or equal to the lien of the related Mortgage;

         (p) All  improvements  subject to the Mortgage  which were  considered in  determining  the  appraised  value of the Mortgaged
Property lie wholly within the  boundaries  and building  restriction  lines of the  Mortgaged  Property (and wholly within the project
with respect to a condominium  unit) and no  improvements  on adjoining  properties  encroach upon the Mortgaged  Property except those
which are insured  against by the title insurance  policy  referred to in clause (m) above and all  improvements on the property comply
with all applicable zoning and subdivision laws and ordinances;

         (q) Each  Mortgage Loan was  originated  by or for the Company  pursuant to, and conforms  with,  the  Company's  underwriting
guidelines  attached as Exhibit H hereto.  The Mortgage Loan bears interest at an adjustable  rate (if  applicable) as set forth in the
related  Mortgage Loan Schedule,  and Monthly  Payments under the Mortgage Note are due and payable on the first day of each month. The
Mortgage  contains the usual and enforceable  provisions of the Company at the time of origination for the  acceleration of the payment
of the unpaid  principal  amount of the  Mortgage  Loan if the  related  Mortgaged  Property is sold  without the prior  consent of the
mortgagee thereunder;

         (r) The Mortgaged  Property is not subject to any material  damage.  At  origination of the Mortgage Loan there was not, since
origination  of the  Mortgage  Loan  there  has not  been,  and there  currently  is no  proceeding  pending  for the total or  partial
condemnation  of the  Mortgaged  Property.  The Company has not  received  notification  that any such  proceedings  are  scheduled  to
commence at a future date;

         (s) The related  Mortgage  contains  customary  and  enforceable  provisions  such as to render the rights and remedies of the
holder  thereof  adequate  for the  realization  against the  Mortgaged  Property of the  benefits of the  security  provided  thereby,
including,  (1) in the  case  of a  Mortgage  designated  as a deed  of  trust,  by  trustee's  sale,  and (2)  otherwise  by  judicial
foreclosure.  There is no homestead or other  exemption  available to the Mortgagor  which would  interfere  with the right to sell the
Mortgaged Property at a trustee's sale or the right to foreclose the Mortgage;

         (t) If the Mortgage  constitutes a deed of trust, a trustee,  authorized  and duly qualified if required under  applicable law
to act as such, has been properly designated and currently so serves and is named in the Mortgage,  and no fees or expenses,  except as
may be  required  by local  law,  are or will  become  payable  by the  Purchaser  to the  trustee  under the deed of trust,  except in
connection with a trustee's sale or attempted sale after default by the Mortgagor;

         (u) The Mortgage  File  contains an  appraisal of the related  Mortgaged  Property  signed prior to the final  approval of the
mortgage loan application by a Qualified  Appraiser who had no interest,  direct or indirect,  in the Mortgaged Property or in any loan
made on the security  thereof,  and whose  compensation  is not affected by the approval or  disapproval  of the Mortgage Loan, and the
appraisal  and  appraiser  both  satisfy  the  requirements  of Fannie Mae or FHLMC and Title XI of the  Federal  Institutions  Reform,
Recovery, and Enforcement Act of 1989 and the regulations  promulgated  thereunder,  all as in effect on the date the Mortgage Loan was
originated.  The appraisal is in a form acceptable to Fannie Mae or FHLMC;

         (v) All parties which have had any interest in the Mortgage,  whether as mortgagee,  assignee,  pledgee or otherwise, are (or,
during the period in which they held and disposed of such  interest,  were) (A) in  compliance  with any and all  applicable  licensing
requirements  of the laws of the state wherein the Mortgaged  Property is located,  and (B) (1) organized under the laws of such state,
or (2) qualified to do business in such state,  or (3) federal  savings and loan  associations or national banks or a Federal Home Loan
Bank or savings bank having principal offices in such state, or (4) not doing business in such state;

         (w) The  related  Mortgage  Note is not and has not been  secured  by any  collateral  except  the  lien of the  corresponding
Mortgage and the security  interest of any applicable  security  agreement or chattel  mortgage  referred to above and such  collateral
does not serve as security for any other obligation;

         (x) The Mortgagor has received and has executed,  where applicable,  all disclosure  materials required by applicable law with
respect to the making of such mortgage loans;

         (y) The Mortgage Loan does not contain  "graduated  payment"  features.  Unless  otherwise  indicated on the related  Mortgage
Loan  Schedule,  no Mortgage Loan is subject to a buydown  agreement or contains any buydown  provision.  With respect to any temporary
Buydown  Mortgage  Loan, the maximum CLTV is  ninety-five  percent (95%);  the maximum rate discount is three percent (3%), the maximum
Buydown  Period is three (3) years;  the maximum  increase is one percent (1%) per year;  with respect to LTV that is 80.01% and above,
the  debt-to-income  ratio and payment shock are calculated at the second year Mortgage  Interest Rate;  with respect to LTV 80.00% and
below,  debt-to-income  ratio and payment shock are calculated at the first year Mortgage  Interest Rate. With respect to each Mortgage
Loan that is a Buydown  Mortgage  Loan,  (i) on or before the date of origination of such Mortgage Loan, the Company and the Mortgagor,
or the Company,  the Mortgagor and the seller of the Mortgaged Property or a third party entered into a Buydown Agreement.  The Buydown
Agreement  provides that the seller of the Mortgaged  Property (or third party) shall deliver to the Company temporary Buydown Funds in
an amount equal to the aggregate  undiscounted  amount of payments  that,  when added to the amount the Mortgagor on such Mortgage Loan
is obligated to pay on each Due Date in accordance  with the terms of the Buydown  Agreement,  is equal to the full  scheduled  Monthly
Payment due on such Mortgage  Loan.  The temporary  Buydown Funds enable the Mortgagor to qualify for the Buydown  Mortgage  Loan.  The
effective  interest  rate of a  Buydown  Mortgage  Loan if less than the  interest  rate set forth in the  related  Mortgage  Note will
increase  within the Buydown Period as provided in the related Buydown  Agreement so that the effective  interest rate will be equal to
the interest rate as set forth in the related  Mortgage  Note.  The Buydown  Mortgage Loan  satisfies  the  requirements  of Fannie Mae
guidelines;  (ii) The Mortgage  and Mortgage  Note reflect the  permanent  payment  terms rather than the payment  terms of the Buydown
Agreement.  The Buydown  Agreement  provides for the payment by the Mortgagor of the full amount of the Monthly Payment on any Due Date
that the Buydown Funds are  available.  The Buydown Funds were not used to reduce the original  principal  balance of the Mortgage Loan
or to increase the Appraised Value of the Mortgage  Property when  calculating the  Loan-to-Value  Ratios for purposes of the Agreement
and, if the Buydown Funds were provided by the Seller and if required under Fannie Mae and FHLMC  guidelines,  the terms of the Buydown
Agreement  were  disclosed to the  appraiser of the  Mortgaged  Property;  (iii) The Buydown Funds may not be refunded to the Mortgagor
unless the Mortgagor  makes a principal  payment for the  outstanding  balance of the Mortgage Loan; (iv) As of the date of origination
of the  Mortgage  Loan,  the  provisions  of the related  Buydown  Agreement  complied  with the  requirements  of Fannie Mae and FHLMC
regarding buydown agreements.

         (z) The  Mortgagor  is not in  bankruptcy  and,  the  Mortgagor  is not  insolvent  and the  Company has no  knowledge  of any
circumstances  or conditions with respect to the Mortgage,  the Mortgaged  Property,  the Mortgagor or the Mortgagor's  credit standing
that could  reasonably be expected to cause  investors to regard the Mortgage Loan as an  unacceptable  investment,  cause the Mortgage
Loan to become delinquent, or materially adversely affect the value or marketability of the Mortgage Loan;

         (aa)  Principal  payments on the Mortgage Loan,  other than the Interest Only Mortgage  Loan,  shall commence (with respect to
any newly  originated  Mortgage  Loans) or  commenced  no more than  sixty  (60) days  after the  proceeds  of the  Mortgage  Loan were
disbursed.  The Mortgage Loan bears interest at the Mortgage  Interest  Rate.  With respect to each Mortgage Loan, the Mortgage Note is
payable on the first day of each month in Monthly  Payments,  which,  (A) in the case of a fixed rate Mortgage  Loan, are sufficient to
fully  amortize the original  principal  balance over the original  term thereof and to pay interest at the related  Mortgage  Interest
Rate, (B) in the case of an adjustable  rate Mortgage Loan,  other than the Interest Only Mortgage Loan, are changed on each Adjustment
Date,  and in any case,  are  sufficient  to fully  amortize the original  principal  balance over the original term thereof and to pay
interest at the related  Mortgage  Interest Rate and (C) in the case of a Balloon Loan, are based on a fifteen (15) or thirty (30) year
amortization  schedule,  as set forth in the  related  Mortgage  Note,  and a final  monthly  payment  substantially  greater  than the
preceding  monthly payment which is sufficient to amortize the remaining  principal  balance of the Balloon Loan and to pay interest at
the related  Mortgage  Interest Rate. The Index for each  Adjustable Rate Mortgage Loan is as defined in the related  Confirmation  and
the Mortgage Loan Schedule.  The Mortgage Note does not permit negative  amortization,  unless  otherwise noted on the related Mortgage
Loan  Schedule.  No Mortgage Loan is a convertible  Mortgage  Loan;  (D) in the case of an Interest  Only  Mortgage  Loan,  the monthly
payments on each Interest Only  Mortgage Loan during the related  interest only period is equal to the product of the related  Mortgage
Interest  Rate and the  principal  balance of such  Mortgage  Loan on the first day of each month and after such  interest only period,
except with respect to Interest Only  Mortgage Loan that are  adjustable  rate Mortgage  Loans,  such Mortgage Loan is payable in equal
monthly installments of principal and interest;

         (bb) If such Mortgage Loan is a Co-op Loan, the security instruments create a valid, enforceable and subsisting first priority
security interest in the related  cooperative shares securing the related cooperative note, subject only to (x) the lien of the related
cooperative for unpaid assessments  representing the Mortgagor's pro rata share of payments for a blanket mortgage, if any, current and
future real property taxes, insurance premiums, maintenance fees and other assessments to which like collateral is commonly subject and
(y) other matters to which like collateral is commonly subject and which do not materially  interfere with the benefits of the security
intended to be provided;  provided,  however,  that the related proprietary lease for the cooperative  apartment may be subordinated or
otherwise subject to the lien of a mortgage on the cooperative building;

         (cc)  (INTENTIONALLY LEFT BLANK)

         (dd)  (INTENTIONALLY LEFT BLANK)

         (ee)  (INTENTIONALLY LEFT BLANK)

         (ff)  (INTENTIONALLY LEFT BLANK)

         (gg) (INTENTIONALLY LEFT BLANK)

         (hh) In the event the Mortgage Loan had an LTV at  origination  greater than 80.00%,  the excess of the  principal  balance of
the Mortgage  Loan over 75.0% of the  Appraised  Value of the Mortgaged  Property  with respect to a Refinanced  Mortgage  Loan, or the
lesser of the Appraised  Value or the purchase  price of the  Mortgaged  Property  with respect to a purchase  money  Mortgage Loan was
insured as to payment defaults by a Primary Mortgage Insurance Policy issued by a Qualified  Insurer.  No Mortgage Loan has an LTV over
95%. All provisions of such Primary  Mortgage  Insurance  Policy have been and are being  complied  with,  such policy is in full force
and effect,  and all premiums due thereunder have been paid. No Mortgage Loan requires  payment of such premiums,  in whole or in part,
by the  Purchaser.  No action,  inaction,  or event has occurred and no state of facts exists that has, or will result in the exclusion
from,  denial of, or defense to coverage.  Any Mortgage Loan subject to a Primary  Mortgage  Insurance  Policy  obligates the Mortgagor
thereunder to maintain the Primary  Mortgage  Insurance  Policy,  subject to state and federal law, and to pay all premiums and charges
in  connection  therewith.  No action has been taken or failed to be taken,  on or prior to the Closing Date which has resulted or will
result in an  exclusion  from,  denial of, or defense to coverage  under any Primary  Mortgage  Insurance  Policy  (including,  without
limitation,  any exclusions,  denials or defenses which would limit or reduce the availability of the timely payment of the full amount
of the loss otherwise due thereunder to the insured) whether arising out of actions,  representations,  errors, omissions,  negligence,
or fraud of the Company or the  Mortgagor,  or for any other reason under such  coverage;  The mortgage  interest rate for the Mortgage
Loan as set forth on the related  Mortgage Loan Schedule is net of any such insurance  premium.  None of the Mortgage Loans are subject
to "lender-paid" mortgage insurance;

         (ii)     The Assignment is in recordable form and is acceptable for recording under the laws of the  jurisdiction in which the
Mortgaged Property is located;

         (jj)     Unless  specified on the related  Mortgage Loan Schedule,  none of the Mortgage Loans are secured by an interest in a
leasehold  estate.  The Mortgaged  Property is located in the state  identified in the related Mortgage Loan Schedule and consists of a
single  parcel of real property with a detached  single family  residence  erected  thereon,  or a townhouse,  or a two-to  four-family
dwelling,  or an individual  condominium  unit in a condominium  project,  or an individual unit in a planned unit  development or a de
minimis  planned  unit  development,  provided,  however,  that no  residence or dwelling is a single  parcel of real  property  with a
manufactured home not affixed to a permanent  foundation,  or a mobile home. Any condominium unit or planned unit development  conforms
with the  Company's  underwriting  guidelines.  As of the date of  origination,  no  portion  of any  Mortgaged  Property  was used for
commercial  purposes,  and since the  Origination  Date,  no portion of any  Mortgaged  Property has been,  or  currently  is, used for
commercial purposes;

         (kk)     Payments on the Mortgage  Loan  commenced no more than sixty (60) days after the funds were  disbursed in  connection
with the  Mortgage  Loan.  The  Mortgage  Note is  payable  on the first day of each month in monthly  installments  of  principal  (if
applicable)  and  interest,  which  installments  are subject to change due to the  adjustments  to the Mortgage  Interest Rate on each
Adjustment  Date,  with  interest  calculated  and payable in arrears.  Each of the Mortgage  Loans will  amortize  fully by the stated
maturity date, over an original term of not more than thirty years from commencement of amortization;

         (ll)     As of the Closing Date of the Mortgage Loan, the Mortgage  Property was lawfully  occupied under  applicable law, and
all  inspections,  licenses  and  certificates  required to be made or issued with respect to all  occupied  portions of the  Mortgaged
Property  and,  with respect to the use and  occupancy of the same,  including  but not limited to  certificates  of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate authorities;

         (mm)     There is no pending  action or proceeding  directly  involving the Mortgaged  Property in which  compliance  with any
environmental  law,  rule or  regulation  is an issue;  Company has no knowledge of any  violation of any  environmental  law,  rule or
regulation  with respect to the  Mortgaged  Property;  and the Company has not received any notice of any  environmental  hazard on the
Mortgaged  Property and nothing  further  remains to be done to satisfy in full all  requirements  of each such law, rule or regulation
constituting a prerequisite to use and enjoyment of said property;

         (nn)     The  Mortgagor has not notified the Company,  and the Company has no knowledge of any relief  requested or allowed to
the Mortgagor under the Soldiers' and Sailors' Civil Relief Act of 1940;

         (oo)     No Mortgage  Loan is a  construction  or  rehabilitation  Mortgage  Loan or was made to  facilitate  the  trade-in or
exchange of a Mortgaged Property;

         (pp)     The Mortgagor for each Mortgage Loan is a natural person;

         (qq)     [Reserved];

         (rr)     With  respect  to each  Mortgage  Loan that has a  prepayment  penalty  feature,  each  such  prepayment  penalty  is
enforceable and will be enforced by the Company and each prepayment penalty is permitted  pursuant to federal,  state and local law. No
Mortgage Loan will impose a prepayment penalty for a term in excess of five years from the date such Mortgage Loan was originated;

         (ss)     With respect to each Mortgage Loan either (i) the fair market value of the Mortgaged  Property securing such Mortgage
Loan was at least equal to 80 percent of the  original  principal  balance of such  Mortgage  Loan at the time such  Mortgage  Loan was
originated or (ii) (a) the Mortgage  Loan is only secured by the Mortgage  Property and (b)  substantially  all of the proceeds of such
Mortgage Loan were used to acquire or to improve or protect the Mortgage Property.  For the purposes of the preceding sentence,  if the
Mortgage Loan has been significantly  modified other than as a result of a default or a reasonable  foreseeable  default,  the modified
Mortgage Loan will be viewed as having been originated on the date of the modification;

         (tt) The Mortgage Loan was originated by a mortgagee  approved by the Secretary of Housing and Urban  Development  pursuant to
sections 203 and 211 of the National  Housing Act, a savings and loan  association,  a savings bank, a commercial  bank,  credit union,
insurance company or similar institution which is supervised and examined by a federal or state authority;

         (uu) None of the Mortgage Loans are simple interest Mortgage Loans and none of the Mortgaged Properties are timeshares;

         (vv) All of the terms of the Mortgage  pertaining to interest rate adjustments,  payment  adjustments and adjustments
         of the outstanding  principal  balance are enforceable,  all such adjustments have been properly made,  including the
         mailing of required  notices,  and such  adjustments  do not and will not affect the priority of the  Mortgage  lien.
         With respect to each Mortgage Loan which has passed its initial  Adjustment  Date,  Company has performed an audit of
         the Mortgage Loan to determine  whether all interest rate  adjustments have been made in accordance with the terms of
         the Mortgage Note and Mortgage;

         (ww) Each Mortgage Note,  each Mortgage,  each Assignment and any other  documents  required  pursuant to this Agreement to be
delivered to the Purchaser or its designee,  or its assignee for each Mortgage Loan,  have been, on or before the related Closing Date,
delivered to the Purchaser or its designee, or its assignee;

         (xx) There is no Mortgage  Loan that was  originated  on or after  October 1, 2002 and before March 7, 2003,  which is secured
by property located in the State of Georgia;

         (yy)  No proceeds from any Mortgage Loan were used to finance single premium credit insurance policies;

         (zz)    [Reserved];

         (aaa)    The methodology  used in underwriting the extension of credit for each Mortgage Loan employs  objective  mathematical
principles which relate the borrower's  income,  assets and liabilities to the proposed payment and such underwriting  methodology does
not rely on the extent of the  borrower's  equity in the  collateral  as the  principal  determining  factor in  approving  such credit
extension.  Such  underwriting  methodology  confirmed  that at the  time of  origination  (application/approval)  the  borrower  had a
reasonable ability to make timely payments on the Mortgage Loan;

         (bbb)    With respect to any Mortgage  Loan that  contains a provision  permitting  imposition  of a premium upon a prepayment
prior to  maturity:  (i) prior to the loan's  origination,  the borrower  agreed to such  premium in exchange  for a monetary  benefit,
including  but not limited to a rate or fee  reduction,  (ii) prior to the loan's  origination,  the borrower was offered the option of
obtaining a mortgage loan that did not require  payment of such a premium,  (iii) the  prepayment  premium is disclosed to the borrower
in the loan  documents  pursuant  to  applicable  state and  federal  law,  and (iv)  notwithstanding  any state or federal  law to the
contrary,  the Servicer  shall not impose such  prepayment  premium in any instance when the mortgage debt is accelerated as the result
of the borrower's default in making the loan payments;

         (ccc)    No  borrower  was  required to purchase  any credit  life,  disability,  accident  or health  insurance  product as a
condition of obtaining the extension of credit.  No borrower obtained a prepaid  single-premium  credit life,  disability,  accident or
health  insurance  policy in  connection  with the  origination  of the Mortgage  Loan; No proceeds from any Mortgage Loan were used to
purchase single premium credit insurance policies as part of the origination of, or as a condition to closing, such Mortgage Loan;

         (ddd)    [Reserved],

         (eee) Any  Mortgage  Loan with a Mortgaged  Property in the State of Illinois  complies  with the  Illinois  Interest  Act, if
applicable;

         (fff) With  respect to any Mortgage  Loan  originated  on or after August 1, 2004 and  underlying  the  security,  neither the
related  Mortgage nor the related  Mortgage Note requires the borrower to submit to arbitration  to resolve any dispute  arising out of
or relating in any way to the mortgage loan transaction;

         (ggg) No Mortgage Loan is secured by Mortgaged  Property in the Commonwealth of Massachusetts  with a loan application date on
or after  November 7, 2004 that  refinances a mortgage  loan that is less than sixty (60) months old,  unless such Mortgage Loan (1) is
on an  investment  property,  (ii)  meets  the  requirements  set  forth  in the  Code of  Massachusetts  Regulation  ("CMR"),  209 CMR
53.04(1)(b), or (iii) meets the requirements set forth in the 209 CMR 53.04(1)(c);

         (hhh) For any  Mortgage  Loan with the  related  Mortgaged  Property  located in State of Texas which is a second lien and the
interest  rate is in excess of 10% and where terms of the Mortgage  Note contain a provision for which the Mortgagor may be entitled to
prepaid interest upon payoff, no Mortgagor paid any  administrative  fees, points, or loan origination fees which would actually result
in any prepaid interest being due the Mortgagor under the terms of the Mortgage Note;

         (iii) The Company has complied with all applicable  anti-money  laundering laws and regulations,  including without limitation
the USA Patriot Act of 2001  (collectively,  the Anti-Money  Laundering  Laws").  The Company has established an anti-money  laundering
compliance  program as required by the Anti-Money  Laundering Laws and has conducted the requisite due diligence in connection with the
origination of each Mortgage Loan for the purposes of the Anti-Money  Laundering  Laws. The Company  further  represents  that it takes
reasonable  efforts to determine  whether any  Mortgagor  appears on any list of blocked or prohibited  parties  designated by the U.S.
Department of Treasury; and

         (jjj) If the Mortgage  Loan is secured by a long-term  residential  lease,  (1) the terms of such lease  expressly  permit the
mortgaging  of the  leasehold  estate,  the  assignment  of the lease  without the lessor's  consent (or the lessor's  consent has been
obtained)  and the  acquisition  by the holder of the Mortgage of the rights of the lessee upon  foreclosure  or  assignment in lieu of
foreclosure or provide the holder of the Mortgage with  substantially  similar  protection (2) the terms of such lease do not (a) allow
the termination  thereof upon the lessee's  default without the holder of the Mortgage being entitled to receive written notice of, and
opportunity to cure,  such default,  (b) allow the termination of a lease in the event of damage or destruction as long as the Mortgage
is in existence  or (c)  prohibit the holder of the Mortgage  from being  insured  under the hazard  insurance  policy  relating to the
Mortgaged  Property (3) the original term of such lease is not less than 15 years (4) the term of such lease does not terminate earlier
than 5 years  after the  maturity  date of the Note and (5) the  Mortgaged  Property is located in a  jurisdiction  in which the use of
leasehold estates for residential properties is a widely-accepted practice.

         Section 3.03      Repurchase; Substitution.

         It is understood  and agreed that the  representations  and  warranties  set forth in Sections 3.01 and 3.02 shall survive the
sale of the Mortgage  Loans and delivery of the Mortgage  Loan  Documents to the  Purchaser,  or its  designee,  and shall inure to the
benefit of the  Purchaser,  notwithstanding  any  restrictive  or qualified  endorsement  on any  Mortgage  Note or  Assignment  or the
examination,  or lack of  examination,  of any Mortgage File.  Upon discovery by either the Company or the Purchaser of a breach of any
of the  foregoing  representations  and  warranties  which  materially  and  adversely  affects the value of the Mortgage  Loans or the
interest of the Purchaser in any Mortgage Loan, the party  discovering  such breach shall give prompt written notice to the other.  The
Company  shall have a period of sixty (60) days from the earlier of its  discovery  or its receipt of notice of any such breach  within
which to correct or cure such  breach.  The Company  hereby  covenants  and agrees that if any such  breach is not  corrected  or cured
within such sixty day period,  the Company  shall,  at the  Purchaser's  option and not later than ninety (90) days of its discovery or
its receipt of notice of such breach,  repurchase  such Mortgage Loan at the Repurchase  Price or, with the  Purchaser's  prior consent
and at  Purchaser's  sole option,  substitute a Mortgage  Loan as provided  below.  In the event that any such breach shall involve any
representation  or warranty  set forth in Section  3.01,  and such breach is not cured  within sixty (60) days of the earlier of either
discovery by or notice to the Company of such breach,  all Mortgage Loans shall, at the option of the Purchaser,  be repurchased by the
Company at the  Repurchase  Price.  Any such  repurchase  shall be  accomplished  by wire transfer of  immediately  available  funds to
Purchaser in the amount of the Repurchase Price.

         If the  Company is required to  repurchase  any  Mortgage  Loan  pursuant to this  Section  3.03,  the Company  may,  with the
Purchaser's  prior  consent  and at  Purchaser's  sole  option,  within  ninety (90) days from the related  Closing  Date,  remove such
defective  Mortgage Loan from the terms of this Agreement and  substitute  another  mortgage loan for such defective  Mortgage Loan, in
lieu of  repurchasing  such  defective  Mortgage  Loan.  Any  substitute  Mortgage  Loan is subject  to  Purchaser  acceptability.  Any
substituted Loans will comply with the representations and warranties set forth in this Agreement as of the substitution date

         The Company shall amend the related  Mortgage Loan Schedule to reflect the  withdrawal of the removed  Mortgage Loan from this
Agreement and the  substitution  of such  substitute  Mortgage  Loan  therefor.  Upon such  amendment,  the Purchaser  shall review the
Mortgage File delivered to it relating to the substitute  Mortgage Loan. In the event of such a substitution,  accrued  interest on the
substitute  Mortgage Loan for the month in which the substitution  occurs and any Principal  Prepayments made thereon during such month
shall be the property of the Purchaser  and accrued  interest for such month on the Mortgage  Loan for which the  substitution  is made
and any  Principal  Prepayments  made  thereon  during such month shall be the  property of the  Company.  The  principal  payment on a
substitute  Mortgage  Loan due on the Due Date in the month of  substitution  shall be the  property of the  Company and the  principal
payment on the Mortgage Loan for which the substitution is made due on such date shall be the property of the Purchaser.

         For any month in which the Company is  permitted  to  substitute  one or more  substitute  Mortgage  Loans,  the Company  will
determine the amount (if any) by which the aggregate  Stated  Principal  Balance  (after  application  of the principal  portion of all
scheduled  payments due in the month of  substitution)  of all the substitute  Mortgage Loans in the month of substitution is less then
the aggregate  Stated  Principal  Balance  (after  application  of the principal  portion of the scheduled  payment due in the month of
substitution)  of the such replaced  Mortgage  Loan. An amount equal to the aggregate of such  deficiencies  described in the preceding
sentence for any Remittance  Date shall be deposited  into the Custodial  Account by the Company on the related  Determination  Date in
the month following the calendar month during which the substitution occurred.

         It is  understood  and agreed that the  obligation  of the  Company  set forth in this  Section  3.03 to cure,  repurchase  or
substitute  for a defective  Mortgage Loan, and to indemnify  Purchaser  pursuant to Section 8.01,  constitute the sole remedies of the
Purchaser  respecting a breach of the foregoing  representations  and warranties.  If the Company fails to repurchase or substitute for
a defective  Mortgage Loan in accordance with this Section 3.03, or fails to cure a defective  Mortgage Loan to Purchaser's  reasonable
satisfaction in accordance with this Section 3.03, or to indemnify  Purchaser  pursuant to Section 8.01, that failure shall be an Event
of Default and the Purchaser  shall be entitled to pursue all remedies  available in this Agreement as a result  thereof.  No provision
of this paragraph  shall affect the rights of the Purchaser to terminate  this Agreement for cause,  as set forth in Sections 10.01 and
11.01.

         Any cause of action against the Company  relating to or arising out of the breach of any  representations  and warranties made
in Sections  3.01 and 3.02 shall  accrue as to any  Mortgage  Loan upon (i) the earlier of  discovery  of such breach by the Company or
notice  thereof by the Purchaser to the Company,  (ii) failure by the Company to cure such breach or  repurchase  such Mortgage Loan as
specified above, and (iii) demand upon the Company by the Purchaser for compliance with this Agreement.

         In the event that any Mortgage  Loan is held by a REMIC,  notwithstanding  any  contrary  provision  of this  Agreement,  with
respect to any  Mortgage  Loan that is not in default or as to which no default is imminent,  no  substitution  pursuant to  Subsection
3.03 shall be made after the  applicable  REMIC's  "start up day" (as defined in Section  860G(a) (9) of the Code),  unless the Company
has obtained an Opinion of Counsel to the effect that such  substitution  will not (i) result in the imposition of taxes on "prohibited
transactions"  of such REMIC (as defined in Section  860F of the Code) or  otherwise  subject the REMIC to tax, or (ii) cause the REMIC
to fail to qualify as a REMIC at any time.

         If pursuant to the foregoing  provisions  the Company  repurchases a Mortgage Loan that is a MERS Mortgage  Loan,  the Company
shall either (a) cause MERS to execute and deliver an  assignment  of the  Mortgage in  recordable  form to transfer the Mortgage  from
MERS to the Company and shall cause such Mortgage to be removed from  registration  on the MERS® System in accordance  with MERS' rules
and regulations or (b) cause MERS to designate on the MERS® System the Company as the beneficial holder of such Mortgage Loan.

         Section 3.04      Representations and Warranties of the Purchaser.

         The Purchaser  represents,  warrants and  convenants  to the Company  that, as of the related  Closing Date or as of such date
specifically provided herein:

         (a)      The Purchaser is a corporation,  dully organized validly existing and in good standing under the laws of the State of
Delaware and is qualified to transact  business in, is in good standing  under the laws of, and  possesses  all licenses  necessary for
the conduct of its business in, each state in which any  Mortgaged  Property is located or is  otherwise  except or not required  under
applicable law to effect such qualification or license;

         (b)      The Purchaser  has full power and  authority to hold each  Mortgage  Loan, to purchase each Mortgage Loan pursuant to
this  Agreement  and the related Term Sheet and to execute,  deliver and perform,  and to enter into and  consummate  all  transactions
contemplated by this Agreement and the related Term Sheet and to conduct its business as presently  conducted,  has duly authorized the
execution,  delivery and  performance of this Agreement and the related Term Sheet,  has duly executed and delivered this Agreement and
the related Term Sheet;

         (c)      None of the execution and delivery of this Agreement and the related Term Sheet,  the purchase of the Mortgage Loans,
the consummation of the  transactions  contemplated  hereby,  or the fulfillment of or compliance with the terms and conditions of this
Agreement  and the related Term Sheet will conflict with any of the terms,  conditions  or  provisions  of the  Purchaser's  charter or
by-laws  or  materially  conflict  with or result in a material  breach of any of the  terms,  conditions  or  provisions  of any legal
restriction  or any agreement or  instrument to which the Purchaser is now a party or by which it is bound,  or constitute a default or
result in an  acceleration  under any of the  foregoing,  or result in the material  violation  of any law,  rule,  regulation,  order,
judgment or decree to which the Purchaser or its property is subject;

         (d)      There is no litigation pending or to the best of the Purchaser's knowledge,  threatened with respect to the Purchaser
which is reasonably  likely to have a material adverse effect on the purchase of the related  Mortgage Loans,  the execution,  delivery
or  enforceability  of this Agreement and the related Term Sheet,  or which is reasonably  likely to have a material  adverse effect on
the financial condition of the Purchaser;

         (e)      No  consent,  approval,  authorization  or order of any  court or  governmental  agency or body is  required  for the
execution,  delivery and  performance  by the  Purchaser of or compliance  by the  Purchaser  with this  Agreement and the related Term
Sheet, the purchase of the Mortgage Loans or the  consummation of the transactions  contemplated by this Agreement and the related Term
Sheet except for consents, approvals, authorizations and orders which have been obtained;

         (f)      The  consummation  of the  transactions  contemplated by this Agreement and the related Term Sheet is in the ordinary
course of business of the Purchaser;

         (h)      The Purchaser  will treat the purchase of the Mortgage  Loans from the Company as a purchase for  reporting,  tax and
accounting purposes; and

         (i)      The  Purchaser  does not believe,  nor does it have any cause or reason to believe,  that it cannot  perform each and
every of its covenants contained in this Agreement and the related Term Sheet.

         The Purchaser shall indemnify the Company and hold it harmless against any claims,  proceedings,  losses, damages,  penalties,
fines,  forfeitures,  reasonable and necessary legal fees and related costs,  judgments,  and other costs and expenses resulting from a
breach by the Purchaser of the  representations  and  warranties  contained in this Section 3.04. It is understood  and agreed that the
obligations  of the Purchaser set forth in this Section 3.04 to indemnify the Company as provided  herein  constitute the sole remedies
of the Company respecting a breach of the foregoing representations and warranties.

                                                              ARTICLE IV

                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

         Section 4.01      Company to Act as Servicer.

         The Company,  as independent  contract  servicer,  shall service and  administer  the Mortgage  Loans in accordance  with this
Agreement and the related Term Sheet and with Accepted Servicing Practices,  and shall have full power and authority,  acting alone, to
do or cause to be done any and all things in connection  with such  servicing and  administration  which the Company may deem necessary
or desirable and  consistent  with the terms of this  Agreement and the related Term Sheet and with  Accepted  Servicing  Practices and
exercise the same care that it  customarily  employs for its own account.  Except as set forth in this  Agreement  and the related Term
Sheet,  the Company  shall  service the Mortgage  Loans in strict  compliance  with the  servicing  provisions of the Fannie Mae Guides
(special  servicing  option),  which include,  but are not limited to,  provisions  regarding the  liquidation of Mortgage  Loans,  the
collection of Mortgage Loan payments,  the payment of taxes,  insurance and other charges,  the maintenance of hazard  insurance with a
Qualified  Insurer,  the  maintenance  of mortgage  impairment  insurance,  the  maintenance  of fidelity bond and errors and omissions
insurance,  inspections,  the restoration of Mortgaged  Property,  the maintenance of Primary Mortgage  Insurance  Policies,  insurance
claims,  the title,  management  and  disposition  of REO Property,  permitted  withdrawals  with respect to REO Property,  liquidation
reports,  and reports of  foreclosures  and  abandonments of Mortgaged  Property,  the transfer of Mortgaged  Property,  the release of
Mortgage  Files,  annual  statements,  and  examination  of records and  facilities.  In the event of any  conflict,  inconsistency  or
discrepancy  between any of the servicing  provisions of this Agreement and the related Term Sheet and any of the servicing  provisions
of the Fannie Mae Guides,  the  provisions of this Agreement and the related Term Sheet shall control and be binding upon the Purchaser
and the Company.

         Consistent  with the terms of this  Agreement  and the related Term Sheet,  the Company may waive,  modify or vary any term of
any  Mortgage  Loan or consent to the  postponement  of any such term or in any manner  grant  indulgence  to any  Mortgagor  if in the
Company's reasonable and prudent determination such waiver,  modification,  postponement or indulgence is not materially adverse to the
Purchaser,  provided,  however, that unless the Company has obtained the prior written consent of the Purchaser,  the Company shall not
permit any  modification  with respect to any Mortgage Loan that would change the Mortgage  Interest  Rate,  defer for more than ninety
days or forgive any payment of  principal  or  interest,  reduce or  increase  the  outstanding  principal  balance  (except for actual
payments of principal) or change the final  maturity date on such Mortgage Loan. In the event of any such  modification  which has been
agreed to in writing by the  Purchaser  and which  permits the deferral of interest or principal  payments on any  Mortgage  Loan,  the
Company  shall,  on the Business Day  immediately  preceding the  Remittance  Date in any month in which any such principal or interest
payment has been  deferred,  deposit in the Custodial  Account from its own funds,  in accordance  with Section  4.04,  the  difference
between (a) such month's  principal and one month's  interest at the Mortgage Loan Remittance Rate on the unpaid  principal  balance of
such Mortgage Loan and (b) the amount paid by the Mortgagor.  The Company shall be entitled to  reimbursement  for such advances to the
same extent as for all other advances  pursuant to Section 4.05.  Without  limiting the generality of the foregoing,  the Company shall
continue,  and is hereby authorized and empowered,  to prepare,  execute and deliver,  all instruments of satisfaction or cancellation,
or of partial or full release,  discharge and all other comparable instruments,  with respect to the Mortgage Loans and with respect to
the Mortgaged Properties.  Notwithstanding  anything herein to the contrary,  the Company may not enter into a forbearance agreement or
similar  arrangement  with  respect to any  Mortgage  Loan  which  term  exceeds 12 months in  duration.  Any such  agreement  shall be
approved by Purchaser and, if required,  by the Primary Mortgage  Insurance Policy insurer,  if required.  Any other loss mitigation or
workout  alternatives,  such as short sales or deeds in lieu of foreclosure,  shall be subject to the approval of the Purchaser and the
Primary Mortgage Insurance Policy insurer if applicable.

         Notwithstanding  anything in this Agreement to the contrary, if any Mortgage Loan becomes subject to a Pass-Through  Transfer,
the Company (a) with respect to such Mortgage  Loan,  shall not permit any  modification  with respect to such Mortgage Loan that would
change the Mortgage  Interest  Rate and (b) shall not (unless the  Mortgagor is in default with respect to such  Mortgage  Loan or such
default is, in the judgment of the Company,  reasonably  foreseeable) make or permit any modification,  waiver or amendment of any term
of such  Mortgage  Loan that would both (i) effect an exchange or  reissuance  of such Mortgage Loan under Section 1001 of the Code (or
Treasury  regulations  promulgated  thereunder) and (ii) cause any REMIC to fail to qualify as a REMIC under the Code or the imposition
of any tax on "prohibited transactions" or "contributions" after the startup date under the REMIC Provisions.

         Prior to taking any action with respect to the Mortgage Loans subject to a Pass-Through  Transfer,  which is not  contemplated
under the terms of this  Agreement,  the Company  will  obtain an Opinion of Counsel  acceptable  to the  trustee in such  Pass-Through
Transfer with respect to whether such action could result in the  imposition of a tax upon any REMIC  (including but not limited to the
tax on  prohibited  transactions  as defined in Section  860F(a)(2)  of the Code and the tax on  contributions  to a REMIC set forth in
Section  860G(d) of the  Code)(either  such event,  an "Adverse  REMIC  Event"),  and the Company shall not take any such actions as to
which it has been advised that an Adverse REMIC Event could occur.

         The Company  shall not permit the creation of any  "interests"  (within the meaning of Section 860G of the Code) in any REMIC.
The Company shall not enter into any  arrangement by which a REMIC will receive a fee or other  compensation  for services nor permit a
REMIC to receive any income from assets other than  "qualified  mortgages"  as defined in Section  860G(a)(3) of the Code or "permitted
investments" as defined in Section 860G(a)(5) of the Code.

         In servicing  and  administering  the Mortgage  Loans,  the Company  shall employ  Accepted  Servicing  Practices,  giving due
consideration  to the  Purchaser's  reliance on the Company.  Unless a different time period is stated in this Agreement or the related
Term  Sheet,  Purchaser  shall be  deemed  to have  given  consent  in  connection  with a  particular  matter  if  Purchaser  does not
affirmatively  grant or deny consent  within five (5)  Business  Days from the date  Purchaser  receives a second  written  request for
consent for such matter from Company as servicer.

         The Mortgage Loans may be subserviced  by a Subservicer  on behalf of the Company  provided that the  Subservicer is an entity
that engages in the business of servicing loans, and in either case shall be authorized to transact  business,  and licensed to service
mortgage  loans,  in the state or states where the related  Mortgaged  Properties it is to service are  situated,  if and to the extent
required by applicable law to enable the Subservicer to perform its obligations  hereunder and under the  Subservicing  Agreement,  and
in either case shall be a FHLMC or Fannie Mae approved  mortgage  servicer in good standing,  and no event has occurred,  including but
not limited to a change in  insurance  coverage,  which would make it unable to comply with the  eligibility  requirements  for lenders
imposed by Fannie Mae or for  seller/servicers  imposed by Fannie Mae or FHLMC,  or which would require  notification  to Fannie Mae or
FHLMC.  In addition,  each  Subservicer  will obtain and preserve its  qualifications  to do business as a foreign  corporation and its
licenses to service  mortgage loans, in each  jurisdiction  in which such  qualifications  and/or licenses are or shall be necessary to
protect the validity and  enforceability  of this  Agreement,  or any of the Mortgage Loans and to perform or cause to be performed its
duties  under the related  Subservicing  Agreement.  The Company may perform any of its  servicing  responsibilities  hereunder  or may
cause the  Subservicer  to perform any such servicing  responsibilities  on its behalf,  but the use by the Company of the  Subservicer
shall not release the Company from any of its  obligations  hereunder and the Company shall remain  responsible  hereunder for all acts
and  omissions of the  Subservicer  as fully as if such acts and  omissions  were those of the Company.  The Company shall pay all fees
and expenses of the  Subservicer  from its own funds,  and the  Subservicer's  fee shall not exceed the  Servicing  Fee.  Company shall
notify Purchaser promptly in writing upon the appointment of any Subservicer.

         At the cost and expense of the Company,  without any right of reimbursement from the Custodial  Account,  the Company shall be
entitled  to  terminate  the rights and  responsibilities  of the  Subservicer  and arrange for any  servicing  responsibilities  to be
performed by a successor  subservicer meeting the requirements in the preceding paragraph,  provided,  however,  that nothing contained
herein shall be deemed to prevent or prohibit the Company,  at the  Company's  option,  from  electing to service the related  Mortgage
Loans itself.  In the event that the Company's  responsibilities  and duties under this  Agreement are  terminated  pursuant to Section
4.13,  8.04,  9.01 or 10.01 and if requested to do so by the  Purchaser,  the Company  shall at its own cost and expense  terminate the
rights and  responsibilities  of the  Subservicer  effective as of the date of  termination  of the Company.  The Company shall pay all
fees, expenses or penalties  necessary in order to terminate the rights and  responsibilities of the Subservicer from the Company's own
funds without reimbursement from the Purchaser.

         Notwithstanding  any of the provisions of this Agreement  relating to agreements or  arrangements  between the Company and the
Subservicer or any reference  herein to actions taken through the  Subservicer  or otherwise,  the Company shall not be relieved of its
obligations  to the  Purchaser  and shall be obligated to the same extent and under the same terms and  conditions  as if it alone were
servicing and  administering  the Mortgage  Loans.  The Company shall be entitled to enter into an agreement with the  Subservicer  for
indemnification  of the Company by the  Subservicer  and nothing  contained in this  Agreement  shall be deemed to limit or modify such
indemnification.  The Company will indemnify and hold  Purchaser  harmless from any loss,  liability or expense  arising out of its use
of a Subservicer to perform any of its servicing duties, responsibilities and obligations hereunder.

         Any  Subservicing  Agreement and any other  transactions or services  relating to the Mortgage Loans involving the Subservicer
shall be deemed to be between the  Subservicer and Company alone,  and the Purchaser  shall have no obligations,  duties or liabilities
with respect to the Subservicer  including no obligation,  duty or liability of Purchaser to pay the  Subservicer's  fees and expenses.
For purposes of distributions  and advances by the Company  pursuant to this Agreement,  the Company shall be deemed to have received a
payment on a Mortgage Loan when the Subservicer has received such payment.

         The Company will  transmit  full-file  credit  reporting  data for each Mortgage Loan pursuant to the Fannie Mae Selling Guide
and that for each  Mortgage  Loan,  the  Company  agrees it shall  report one of the  following  statuses  each month as  follows:  new
origination, current, delinquent (30-, 60-, 90-days, etc.), foreclosed, or charged-off.

         Section 4.02      Collection of Mortgage Loan Payments.

         Continuously  from the date hereof until the date each Mortgage Loan ceases to be subject to this Agreement,  the Company will
proceed  diligently to collect all payments due under each  Mortgage Loan when the same shall become due and payable and shall,  to the
extent such procedures  shall be consistent  with this Agreement,  Accepted  Servicing  Practices,  and the terms and provisions of any
related Primary Mortgage  Insurance Policy,  follow such collection  procedures as it follows with respect to mortgage loans comparable
to the  Mortgage  Loans and held for its own account.  Further,  the Company will take  special  care in  ascertaining  and  estimating
annual  escrow  payments,  and all other  charges  that,  as  provided  in the  Mortgage,  will  become  due and  payable,  so that the
installments payable by the Mortgagors will be sufficient to pay such charges as and when they become due and payable.

         Section 4.03      Realization Upon Defaulted Mortgage

         The Company shall use its best efforts,  consistent  with the procedures that the Company would use in servicing loans for its
own  account,  consistent  with  Accepted  Servicing  Practices,  any Primary  Mortgage  Insurance  Policies  and the best  interest of
Purchaser,  to foreclose upon or otherwise  comparably convert the ownership of properties  securing such of the Mortgage Loans as come
into and continue in default and as to which no satisfactory  arrangements can be made for collection of delinquent  payments  pursuant
to Section 4.01. . Loan shall be demanded  within 90 days of default for Mortgaged  Properties for which no  satisfactory  arrangements
can be made for  collection  of  delinquent  payments,  subject to state and  federal law and  regulation.  Foreclosure  or  comparable
proceedings  shall be initiated  within one hundred  twenty (120) days of default for Mortgaged  Properties  for which no  satisfactory
arrangements  can be made for  collection of delinquent  payments,  subject to state and federal law and  regulation.  In the event any
payment due under any Mortgage Loan is not paid when the same becomes due and payable,  or in the event the Mortgagor  fails to perform
any other covenant or obligation under the Mortgage Loan and such failure  continues  beyond any applicable  grace period,  the Company
will  proceed  diligently  to collect all  payments  due and shall take such  action,  including  commencing  foreclosure,  as it shall
reasonably  deem to be in the best interests of the Purchaser in a manner  consistent  with Accepted  Servicing  Practices,  subject to
state and federal law and  regulation.  The Company shall use its best efforts to realize upon defaulted  Mortgage Loans in such manner
as will  maximize the receipt of principal  and interest by the  Purchaser,  taking into  account,  among other  things,  the timing of
foreclosure  proceedings.  The  foregoing  is subject to the  provisions  that,  in any case in which a Mortgaged  Property  shall have
suffered  damage,  the Company shall not be required to expend its own funds toward the  restoration  of such property  unless it shall
determine in its discretion  (i) that such  restoration  will increase the proceeds of liquidation of the related  Mortgage Loan to the
Purchaser  after  reimbursement  to itself for such expenses,  and (ii) that such expenses will be  recoverable by the Company  through
Insurance  Proceeds or  Liquidation  Proceeds from the related  Mortgaged  Property,  as  contemplated  in Section 4.05.  Company shall
obtain prior  approval of Purchaser as to repair or  restoration  expenses in excess of ten  thousand  dollars  ($10,000).  The Company
shall be responsible for all costs and expenses incurred by it in any such proceedings or functions;  provided,  however, that it shall
be entitled to  reimbursement  thereof from the related  property,  as  contemplated in Section 4.05.  Notwithstanding  anything to the
contrary  contained herein,  in connection with a foreclosure or acceptance of a deed in lieu of foreclosure,  in the event the Company
has  reasonable  cause to believe that a Mortgaged  Property is  contaminated  by hazardous or toxic  substances  or wastes,  or if the
Purchaser otherwise requests an environmental  inspection or review of such Mortgaged  Property,  such an inspection or review is to be
conducted by a qualified inspector at the Purchaser's  expense.  Upon completion of the inspection,  the Company shall promptly provide
the Purchaser  with a written  report of the  environmental  inspection.  After  reviewing the  environmental  inspection  report,  the
Purchaser shall determine how the Company shall proceed with respect to the Mortgaged Property.

         Notwithstanding  anything to the contrary contained herein,  the Purchaser may, at the Purchaser's sole option,  terminate the
Company as  servicer of any  Mortgage  Loan which  becomes  ninety (90) days or greater  delinquent  in payment of a scheduled  Monthly
Payment,  without  payment of any termination fee with respect  thereto,  provided that the Company shall on the date said  termination
takes effect be reimbursed  for any  unreimbursed  advances of the Company's  funds made pursuant to Section 5.03 and any  unreimbursed
Servicing  Advances  and  Servicing  Fees in each  case  relating  to the  Mortgage  Loan  underlying  such  delinquent  Mortgage  Loan
notwithstanding  anything to the contrary set forth in Section 4.05. In the event of any such  termination,  the  provisions of Section
11.01 hereof shall apply to said termination and the transfer of servicing  responsibilities  with respect to such delinquent  Mortgage
Loan to the Purchaser or its designee.

         In the event that a Mortgage  Loan becomes part of a REMIC,  and becomes REO Property,  such property  shall be disposed of by
the  Company,  with the  consent of  Purchaser  as required  pursuant to this  Agreement,  before the close of the third  taxable  year
following  the taxable year in which the Mortgage Loan became an REO  Property,  unless the Company  provides to the trustee under such
REMIC an opinion of counsel to the effect that the  holding of such REO  Property  subsequent  to the close of the third  taxable  year
following  the  taxable  year in which the  Mortgage  Loan  became an REO  Property,  will not  result  in the  imposition  of taxes on
"prohibited  transactions"  as defined in Section 860F of the Code, or cause the  transaction to fail to qualify as a REMIC at any time
that  certificates  are  outstanding.   Company  shall  manage,  conserve,   protect  and  operate  each  such  REO  Property  for  the
certificateholders  solely for the purpose of its prompt  disposition  and sale in a manner which does not cause such  property to fail
to qualify as  "foreclosure  property"  within the meaning of Section  860F(a)(2)(E)  of the Code, or any "net income from  foreclosure
property"  which is subject to taxation  under the REMIC  provisions of the Code.  Pursuant to its efforts to sell such  property,  the
Company  shall either  itself or through an agent  selected by Company,  protect and conserve  such  property in the same manner and to
such an extent as is  customary  in the  locality  where  such  property  is  located.  Additionally,  Company  shall  perform  the tax
withholding and reporting related to Sections 1445 and 6050J of the Code.

         Section 4.04      Establishment of Custodial Accounts; Deposits in Custodial Accounts.

         The Company shall segregate and hold all funds  collected and received  pursuant to each Mortgage Loan separate and apart from
any of its own funds and general assets and shall establish and maintain one or more Custodial  Accounts.  The Custodial  Account shall
be an Eligible Account.  Funds deposited in the Custodial  Account,  which shall be deposited within 24 hours of receipt,  shall at all
times be insured by the FDIC up to the FDIC  insurance  limits,  or must be invested in  Permitted  Investments  for the benefit of the
Purchaser.  Funds  deposited in the Custodial  Account may be drawn on by the Company in accordance  with Section 4.05. The creation of
any  Custodial  Account  shall be  evidenced by a letter  agreement in the form shown in Exhibit B hereto.  The original of such letter
agreement shall be furnished to the Purchaser on the Closing Date, and upon the request of any subsequent Purchaser.

         The  Company  shall  deposit in the  Custodial  Account on a daily  basis,  and retain  therein  the  following  payments  and
collections  received or made by it  subsequent  to the Cut-off  Date,  or received by it prior to the Cut-off Date but  allocable to a
period subsequent thereto, other than in respect of principal and interest on the Mortgage Loans due on or before the Cut-off Date:

         (i)   all payments on account of principal, including Principal Prepayments, on the Mortgage Loans;

         (ii)  all payments on account of interest on the Mortgage Loans adjusted to the Mortgage Loan Remittance Rate;

         (iii) all Liquidation Proceeds;

         (iv) any amounts  required to be deposited  by the Company in  connection  with any REO Property  pursuant to Section 4.13 and
in connection therewith, the Company shall provide the Purchaser with written detail itemizing all of such amounts;

         (v) all Insurance  Proceeds  including  amounts required to be deposited  pursuant to Sections 4.08, 4.10 and 4.11, other than
proceeds  to be held in the Escrow  Account  and  applied to the  restoration  or repair of the  Mortgaged  Property or released to the
Mortgagor in accordance with Accepted Servicing Practices, the Mortgage Loan Documents or applicable law;

         (vi) all  Condemnation  Proceeds  affecting any Mortgaged  Property which are not released to the Mortgagor in accordance with
Accepted Servicing Practices, the loan documents or applicable law;

         (vii) any Monthly Advances;

         (viii) with respect to each full or partial Principal  Prepayment,  any Prepayment Interest  Shortfalls,  to the extent of the
Company's aggregate Servicing Fee received with respect to the related Prepayment Period;

         (ix) any amounts  required to be deposited by the Company  pursuant to Section 4.10 in connection  with the deductible  clause
in any blanket hazard insurance policy, such deposit shall be made from the Company's own funds, without reimbursement therefor; and

         (x) any amounts required to be deposited in the Custodial Account pursuant to Section 4.01, 4.13 or 6.02.

                  The foregoing  requirements for deposit in the Custodial  Account shall be exclusive,  it being understood and agreed
that,  without  limiting the generality of the foregoing,  payments in the nature of late payment  charges and assumption  fees, to the
extent  permitted  by Section  6.01,  need not be  deposited  by the  Company in the  Custodial  Account.  Any  interest  paid on funds
deposited in the Custodial  Account by the depository  institution  shall accrue to the benefit of the Company and the Company shall be
entitled to retain and withdraw  such interest from the Custodial  Account  pursuant to Section 4.05 (iv).  The Purchaser  shall not be
responsible for any losses suffered with respect to investment of funds in the Custodial Account.

         Section 4.05      Permitted Withdrawals From the Custodial Account.

         The Company may, from time to time, withdraw from the Custodial Account for the following purposes:

         (i)      to make payments to the Purchaser in the amounts and in the manner provided for in Section 5.01;

         (ii) to reimburse itself for Monthly  Advances,  the Company's right to reimburse itself pursuant to this subclause (ii) being
limited to amounts  received on the related  Mortgage Loan which  represent late  collections  (net of the related  Servicing  Fees) of
principal and/or interest  respecting  which any such advance was made, it being  understood  that, in the case of such  reimbursement,
the Company's right thereto shall be prior to the rights of the Purchaser,  except that,  where the Company is required to repurchase a
Mortgage  Loan,  pursuant  to Section  3.03,  the  Company's  right to such  reimbursement  shall be  subsequent  to the payment to the
Purchaser of the Repurchase  Price pursuant to such Section and all other amounts  required to be paid to the Purchaser with respect to
such Mortgage Loan;

         (iii) to reimburse  itself for  unreimbursed  Servicing  Advances and any unpaid  Servicing  Fees(or REO  administration  fees
described in Section 4.13),  the Company's  right to reimburse  itself  pursuant to this  subclause  (iii) with respect to any Mortgage
Loan being limited to related proceeds from Liquidation  Proceeds,  Condemnation Proceeds and Insurance Proceeds in accordance with the
relevant  provisions of the Fannie Mae Guides or as otherwise set forth in this Agreement;  any recovery shall be made upon liquidation
of the REO Property;

         (iv)     to pay to itself as part of its servicing  compensation  (a) any interest  earned on funds in the  Custodial  Account
(all such interest to be withdrawn  monthly not later than each  Remittance  Date),  and (b) the Servicing Fee from that portion of any
payment or recovery as to interest with respect to a particular Mortgage Loan;

         (v)      to pay to itself with respect to each  Mortgage Loan that has been  repurchased  pursuant to Section 3.03 all amounts
received thereon and not distributed as of the date on which the related repurchase price is determined,

         (vi)     to transfer funds to another Eligible Account in accordance with Section 4.09 hereof;

         (vii)    to remove funds inadvertently placed in the Custodial Account by the Company; and

         (vi)     to clear and terminate the Custodial Account upon the termination of this Agreement.

         Section 4.06      Establishment of Escrow Accounts; Deposits in Escrow Accounts.

         The Company shall segregate and hold all funds collected and received  pursuant to each Mortgage Loan which constitute  Escrow
Payments  separate  and apart  from any of its own funds and  general  assets  and shall  establish  and  maintain  one or more  Escrow
Accounts.  The Escrow  Account shall be an Eligible  Account.  Funds  deposited in each Escrow Account shall at all times be insured in
a manner to provide  maximum  insurance  under the insurance  limitations  of the FDIC,  or must be invested in Permitted  Investments.
Funds  deposited  in the Escrow  Account may be drawn on by the Company in  accordance  with Section  4.07.  The creation of any Escrow
Account  shall be  evidenced  by a letter  agreement  in the form shown in Exhibit C. The  original of such letter  agreement  shall be
furnished to the Purchaser on the Closing Date, and upon request to any subsequent purchaser.

         The Company shall deposit in the Escrow Account or Accounts on a daily basis, and retain therein:

         (i)      all Escrow Payments  collected on account of the Mortgage Loans,  for the purpose of effecting  timely payment of any
such items as required under the terms of this Agreement;

         (ii)     all Insurance Proceeds which are to be applied to the restoration or repair of any Mortgaged Property; and

         (iii)    all Servicing Advances for Mortgagors whose Escrow Payments are insufficient to cover escrow disbursements.

                  The Company shall make  withdrawals  from the Escrow  Account only to effect such payments as are required under this
Agreement,  and for such other  purposes as shall be as set forth or in accordance  with Section 4.07. The Company shall be entitled to
retain any interest paid on funds deposited in the Escrow Account by the depository  institution  other than interest on escrowed funds
required by law to be paid to the Mortgagor  and, to the extent  required by law, the Company  shall pay interest on escrowed  funds to
the Mortgagor  notwithstanding  that the Escrow Account is non-interest  bearing or that interest paid thereon is insufficient for such
purposes.  The Purchaser shall not be responsible for any losses suffered with respect to investment of funds in the Escrow Account.

         Section 4.07      Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account may be made by Company only:

         (i)      to effect timely  payments of ground rents,  taxes,  assessments,  water rates,  Primary  Mortgage  Insurance  Policy
premiums, if applicable, fire and hazard insurance premiums, condominium assessments and comparable items;

         (ii)     to reimburse  Company for any Servicing Advance made by Company with respect to a related Mortgage Loan but only from
amounts received on the related Mortgage Loan which represent late payments or collections of Escrow Payments thereunder;

         (iii)    to refund to the Mortgagor any funds as may be determined to be overages;

         (iv)     for transfer to the Custodial Account in accordance with the terms of this Agreement;

         (v)      for application to restoration or repair of the Mortgaged Property;

         (vi)     to pay to the Company,  or to the Mortgagor to the extent  required by law, any interest paid on the funds  deposited
in the Escrow Account;

         (vii) to clear and terminate the Escrow Account on the termination of this  Agreement.  As part of its servicing  duties,  the
Company  shall pay to the  Mortgagors  interest  on funds in Escrow  Account,  to the extent  required  by law,  and to the extent that
interest earned on funds in the Escrow Account is insufficient,  shall pay such interest from its own funds,  without any reimbursement
therefor; and

         (viii) to pay to the Mortgagors or other parties Insurance Proceeds deposited in accordance with Section 4.06.

         Section 4.08      Payment of Taxes,  Insurance  and Other  Charges;  Maintenance  of Primary  Mortgage  Insurance  Policies;
         Collections Thereunder.

         With respect to each Mortgage  Loan,  the Company  shall  maintain  accurate  records  reflecting  the status of ground rents,
taxes,  assessments,  water  rates and other  charges  which are or may  become a lien upon the  Mortgaged  Property  and the status of
primary  mortgage  insurance  premiums and fire and hazard  insurance  coverage and shall obtain,  from time to time, all bills for the
payment of such charges,  including  renewal  premiums and shall effect payment thereof prior to the applicable  penalty or termination
date and at a time appropriate for securing maximum  discounts  allowable,  employing for such purpose deposits of the Mortgagor in the
Escrow Account which shall have been  estimated and  accumulated  by the Company in amounts  sufficient  for such purposes,  as allowed
under the terms of the Mortgage or applicable  law. To the extent that the Mortgage does not provide for Escrow  Payments,  the Company
shall  determine  that any such  payments  are made by the  Mortgagor  at the time they first  become  due.  The Company  assumes  full
responsibility  for the  timely  payment of all such bills and shall  effect  timely  payments  of all such bills  irrespective  of the
Mortgagor's  faithful  performance  in the payment of same or the making of the Escrow  Payments and shall make  advances  from its own
funds to effect such payments.

         The Company will maintain in full force and effect Primary  Mortgage  Insurance  Policies  issued by a Qualified  Insurer with
respect to each Mortgage Loan for which such coverage is herein  required.  Such coverage will be terminated  only with the approval of
Purchaser,  or as  required by  applicable  law or  regulation.  The  Company  will not cancel or refuse to renew any Primary  Mortgage
Insurance Policy in effect on the Closing Date that is required to be kept in force under this Agreement  unless a replacement  Primary
Mortgage  Insurance  Policy for such  canceled or nonrenewed  policy is obtained  from and  maintained  with a Qualified  Insurer.  The
Company shall not take any action which would result in non-coverage  under any applicable  Primary  Mortgage  Insurance  Policy of any
loss which,  but for the actions of the Company would have been covered  thereunder.  In connection with any assumption or substitution
agreement  entered into or to be entered  into  pursuant to Section  6.01,  the Company  shall  promptly  notify the insurer  under the
related  Primary  Mortgage  Insurance  Policy,  if any, of such assumption or substitution of liability in accordance with the terms of
such policy and shall take all actions which may be required by such insurer as a condition to the  continuation  of coverage under the
Primary  Mortgage  Insurance  Policy.  If such Primary  Mortgage  Insurance  Policy is  terminated  as a result of such  assumption  or
substitution of liability, the Company shall obtain a replacement Primary Mortgage Insurance Policy as provided above.

         In  connection  with its  activities  as  servicer,  the Company  agrees to prepare and  present,  on behalf of itself and the
Purchaser,  claims to the insurer under any Private Mortgage  Insurance Policy in a timely fashion in accordance with the terms of such
Primary Mortgage  Insurance Policy and, in this regard,  to take such action as shall be necessary to permit recovery under any Primary
Mortgage  Insurance Policy respecting a defaulted  Mortgage Loan.  Pursuant to Section 4.04, any amounts collected by the Company under
any Primary Mortgage Insurance Policy shall be deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.05.

         Section 4.09      Transfer of Accounts.

         The Company may  transfer  the  Custodial  Account or the Escrow  Account to a different  Eligible  Account from time to time.
Such transfer shall be made only upon  obtaining the prior written  consent of the  Purchaser,  which consent will not be  unreasonably
withheld.

         Section 4.10      Maintenance of Hazard Insurance.

         The Company  shall cause to be  maintained  for each Mortgage  Loan fire and hazard  insurance  with  extended  coverage as is
acceptable  to Fannie Mae or FHLMC and  customary  in the area where the  Mortgaged  Property is located in an amount which is equal to
the  lesser of (i) the  maximum  insurable  value of the  improvements  securing  such  Mortgage  Loan or (ii) the  greater  of (a) the
outstanding  principal  balance of the Mortgage Loan,  and (b) an amount such that the proceeds  thereof shall be sufficient to prevent
the Mortgagor  and/or the mortgagee from becoming a co-insurer.  If required by the Flood Disaster  Protection Act of 1973, as amended,
each Mortgage Loan shall be covered by a flood  insurance  policy  meeting the  requirements  of the current  guidelines of the Federal
Insurance  Administration in effect with an insurance  carrier  acceptable to Fannie Mae or FHLMC, in an amount  representing  coverage
not less than the least of (i) the  outstanding  principal  balance of the  Mortgage  Loan,  (ii) the  maximum  insurable  value of the
improvements  securing  such  Mortgage  Loan or (iii) the maximum  amount of  insurance  which is  available  under the Flood  Disaster
Protection  Act of 1973, as amended.  If at any time during the term of the Mortgage Loan,  the Company  determines in accordance  with
applicable  law and  pursuant to the Fannie Mae Guides that a Mortgaged  Property is located in a special  flood hazard area and is not
covered by flood  insurance or is covered in an amount less than the amount  required by the Flood Disaster  Protection Act of 1973, as
amended,  the Company shall notify the related  Mortgagor that the Mortgagor  must obtain such flood  insurance  coverage,  and if said
Mortgagor  fails to obtain the required flood  insurance  coverage within  forty-five  (45) days after such  notification,  the Company
shall  immediately  force place the required flood  insurance on the  Mortgagor's  behalf.  The Company shall also maintain on each REO
Property,  fire and hazard insurance with extended  coverage in an amount which is at least equal to the maximum insurable value of the
improvements  which are a part of such property,  and, to the extent required and available under the Flood Disaster  Protection Act of
1973, as amended,  flood insurance in an amount as provided above.  Any amounts  collected by the Company under any such policies other
than  amounts to be  deposited  in the Escrow  Account  and  applied to the  restoration  or repair of the  Mortgaged  Property  or REO
Property,  or released to the Mortgagor in accordance with Accepted Servicing  Practices,  shall be deposited in the Custodial Account,
subject to withdrawal  pursuant to Section 4.05. It is understood  and agreed that no other  additional  insurance  need be required by
the  Company of the  Mortgagor  or  maintained  on property  acquired  in respect of the  Mortgage  Loan,  other than  pursuant to this
Agreement,  the Fannie Mae Guides or such  applicable  state or federal  laws and  regulations  as shall at any time be in force and as
shall require such  additional  insurance.  All such policies  shall be endorsed with standard  mortgagee  clauses with loss payable to
the Company and its  successors  and/or  assigns and shall provide for at least thirty days prior written  notice of any  cancellation,
reduction in the amount or material  change in coverage to the Company.  The Company shall not interfere with the  Mortgagor's  freedom
of choice in selecting either his insurance carrier or agent,  provided,  however, that the Company shall not accept any such insurance
policies from insurance companies unless such companies are Qualified Insurers.

         Section 4.11      Maintenance of Mortgage Impairment Insurance Policy.

         In the event that the Company  shall obtain and maintain a blanket  policy  issued by an insurer  acceptable  to Fannie Mae or
FHLMC  insuring  against hazard losses on all of the Mortgage  Loans,  then, to the extent such policy  provides  coverage in an amount
equal to the amount  required  pursuant to Section 4.10 and otherwise  complies with all other  requirements  of Section 4.10, it shall
conclusively  be deemed to have  satisfied  its  obligations  as set forth in Section 4.10,  it being  understood  and agreed that such
policy may contain a deductible  clause,  in which case the Company  shall,  in the event that there shall not have been  maintained on
the related  Mortgaged  Property or REO Property a policy  complying  with Section  4.10,  and there shall have been a loss which would
have been covered by such policy,  deposit in the Custodial  Account the amount not otherwise  payable under the blanket policy because
of such  deductible  clause.  In connection  with its activities as servicer of the Mortgage  Loans,  the Company agrees to prepare and
present,  on behalf of the Purchaser,  claims under any such blanket  policy in a timely  fashion in accordance  with the terms of such
policy.  Upon request of the  Purchaser,  the Company shall cause to be delivered to the Purchaser a certified true copy of such policy
and shall use its best efforts to obtain a statement  from the insurer  thereunder  that such policy shall in no event be terminated or
materially modified without thirty (30) days' prior written notice to the Purchaser.

         Section 4.12      Fidelity Bond, Errors and Omissions Insurance.

         The Company shall maintain,  at its own expense,  a blanket fidelity bond and an errors and omissions  insurance policy,  with
broad  coverage  with  responsible  companies on all  officers,  employees or other  persons  acting in any capacity with regard to the
Mortgage Loan to handle funds,  money,  documents and papers  relating to the Mortgage  Loan. The Fidelity Bond shall be in the form of
the Mortgage  Banker's Blanket Bond and shall protect and insure the Company against losses,  including  forgery,  theft,  embezzlement
and fraud of such  persons.  The errors and omissions  insurance  shall protect and insure the Company  against  losses  arising out of
errors and  omissions  and  negligent  acts of such  persons.  Such errors and  omissions  insurance  shall also protect and insure the
Company against losses in connection with the failure to maintain any insurance  policies  required  pursuant to this Agreement and the
release or satisfaction of a Mortgage Loan without having obtained  payment in full of the indebtedness  secured thereby.  No provision
of this Section 4.12  requiring  the Fidelity  Bond or errors and omissions  insurance  shall  diminish or relieve the Company from its
duties and  obligations  as set forth in this  Agreement.  The minimum  coverage  under any such bond and insurance  policy shall be at
least equal to the corresponding  amounts required by Fannie Mae in the Fannie Mae Guides.  Upon request by the Purchaser,  the Company
shall deliver to the  Purchaser a  certificate  from the surety and the insurer as to the existence of the Fidelity Bond and errors and
omissions  insurance  policy and shall obtain a statement  from the surety and the insurer that such Fidelity Bond or insurance  policy
shall in no event be terminated or materially  modified  without thirty (30) days' prior written  notice to the Purchaser.  The Company
shall notify the Purchaser  within five (5) business days of receipt of notice that such Fidelity Bond or insurance  policy will be, or
has been,  materially  modified  or  terminated.  The  Purchaser  (or any party  having  the  status of  Purchaser  hereunder)  and any
subsidiary  thereof and their  successors  or assigns as their  interests  may appear must be named as loss payees on the Fidelity Bond
and as  additional  insured on the errors and omissions  policy.  Upon request by Purchaser,  Company shall provide  Purchaser  with an
insurance  certificate  certifying  coverage under this Section 4.12, and will provide an update to such certificate  upon request,  or
upon renewal or material modification of coverage.

         Section 4.13      Title, Management and Disposition of REO Property.

         In the event that title to the Mortgaged  Property is acquired in foreclosure or by deed in lieu of  foreclosure,  the deed or
certificate  of sale shall be taken in the name of the Purchaser or its designee,  or in the event the Purchaser or its designee is not
authorized or permitted to hold title to real property in the state where the REO Property is located,  or would be adversely  affected
under the "doing  business" or tax laws of such state by so holding  title,  the deed or certificate of sale shall be taken in the name
of such Person or Persons as shall be consistent  with an opinion of counsel  obtained by the Company from an attorney duly licensed to
practice law in the state where the REO Property is located.  Any Person or Persons  holding such title other than the Purchaser  shall
acknowledge in writing that such title is being held as nominee for the benefit of the Purchaser.

         The Company  shall notify the  Purchaser in  accordance  with the Fannie Mae Guides of each  acquisition  of REO Property upon
such  acquisition  (and, in any event,  shall provide notice of the consummation of any foreclosure sale within three (3) Business Days
of the date Company receives notice of such  consummation),  together with a copy of the drive by appraisal or brokers price opinion of
the Mortgaged  Property obtained in connection with such acquisition,  and thereafter assume the  responsibility for marketing such REO
property in accordance with Accepted  Servicing  Practices.  Thereafter,  the Company shall continue to provide certain  administrative
services to the  Purchaser  relating to such REO  Property as set forth in this  Section  4.13.  The Company  shall,  either  itself or
through an agent selected by the Company, and in accordance with the Fannie Mae Guides manage,  conserve,  protect and operate each REO
Property in the same manner that it manages,  conserves,  protects and operates other foreclosed  property for its own account,  and in
the same manner that similar  property in the same  locality as the REO Property is managed.  The Company shall cause each REO Property
to be inspected  promptly  upon the  acquisition  of title  thereto and shall cause each REO Property to be inspected at least  monthly
thereafter or more  frequently as required by the  circumstances.  The Company shall make or cause to be made a written  report of each
such  inspection.  Such reports  shall be retained in the  Mortgage  File and copies  thereof  shall be forwarded by the Company to the
Purchaser upon request.

         The Company  shall use its best  efforts to dispose of the REO  Property as soon as possible  and shall sell such REO Property
in any event within one year after title has been taken to such REO Property,  unless the Company determines,  and gives an appropriate
notice to the  Purchaser to such effect,  that a longer  period is necessary for the orderly  liquidation  of such REO  Property.  If a
longer  period than one (1) year is permitted  under the  foregoing  sentence and is  necessary to sell any REO  Property,  the Company
shall report  monthly to the Purchaser as to the progress  being made in selling such REO Property.  No REO Property  shall be marketed
for less than the Appraised  Value,  without the prior consent of  Purchaser.  No REO Property  shall be sold for less than ninety five
percent (95%) of its Appraised Value,  without the prior consent of Purchaser.  All requests for  reimbursement  of Servicing  Advances
shall be in  accordance  with the Fannie Mae  Guides.  The  disposition  of REO  Property  shall be carried  out by the Company at such
price,  and upon such terms and  conditions,  as the Company deems to be in the best  interests of the Purchaser  (subject to the above
conditions) only with the prior written consent of the Purchaser.

         Notwithstanding  anything to the contrary contained herein,  the Purchaser may, at the Purchaser's sole option,  terminate the
Company as servicer of any such REO Property  without payment of any termination  fee with respect  thereto,  provided that the Company
shall on the date said  termination  takes effect be reimbursed for any  unreimbursed  advances of the Company's funds made pursuant to
Section 5.03 and any  unreimbursed  Servicing  Advances and Servicing Fees in each case relating to the Mortgage Loan  underlying  such
REO  Property  notwithstanding  anything  to the  contrary  set  forth in  Section  4.05.  In the  event of any such  termination,  the
provisions  of Section  11.01 hereof shall apply to said  termination  and the transfer of servicing  responsibilities  with respect to
such REO  Property to the  Purchaser  or its  designee.  Within five  Business  Days of any such  termination,  the Company  shall,  if
necessary  convey such property to the Purchaser and shall further provide the Purchaser with the following  information  regarding the
subject REO  Property:  the related  drive by  appraisal  or brokers  price  opinion,  and copies of any  related  Mortgage  Impairment
Insurance  Policy  claims.  In addition,  within five  Business  Days,  the Company  shall  provide the  Purchaser  with the  following
information  regarding  the subject REO  Property:  the related  trustee's  deed upon sale and copies of any related  hazard  insurance
claims, or repair bids.

         Section 4.14      Notification of Maturity Date.

          With respect to each Mortgage  Loan,  the Company  shall  execute and deliver to the Mortgagor any and all necessary  notices
required  under  applicable law and the terms of the related  Mortgage Note and Mortgage  regarding the maturity date if required under
applicable law.

                                                               ARTICLE V

                                                       PAYMENTS TO THE PURCHASER

         Section 5.01      Distributions.

         On each  Remittance  Date, the Company shall  distribute by wire transfer of immediately  available funds to the Purchaser (i)
all amounts credited to the Custodial Account as of the close of business on the preceding  Determination  Date, net of charges against
or  withdrawals  from the Custodial  Account  pursuant to Section 4.05,  plus (ii) all Monthly  Advances,  if any, which the Company is
obligated  to  distribute  pursuant to Section  5.03,  plus,  (iii)  interest at the Mortgage  Loan  Remittance  Rate on any  Principal
Prepayment  from the date of such Principal  Prepayment  through the end of the month for which  disbursement is made provided that the
Company's  obligation  as to  payment  of such  interest  shall  be  limited  to the  Servicing  Fee  earned  during  the  month of the
distribution,  minus (iv) any amounts  attributable  to Monthly  Payments  collected  but due on a Due Date or Dates  subsequent to the
preceding  Determination  Date,  which  amounts  shall be  remitted  on the  Remittance  Date next  succeeding  the Due Period for such
amounts.  It is understood  that, by operation of Section 4.04,  the remittance on the first  Remittance  Date with respect to Mortgage
Loans  purchased  pursuant to the related Term Sheet is to include  principal  collected  after the Cut-off Date through the  preceding
Determination  Date plus interest,  adjusted to the Mortgage Loan Remittance Rate collected through such  Determination  Date exclusive
of any portion thereof  allocable to the period prior to the Cut-off Date, with the  adjustments  specified in clauses (ii),  (iii) and
(iv) above.

         With respect to any remittance  received by the Purchaser  after the  Remittance  Date, the Company shall pay to the Purchaser
interest on any such late  payment at an annual rate equal to the Prime Rate,  adjusted as of the date of each  change,  plus three (3)
percentage  points,  but in no event greater than the maximum amount  permitted by applicable law. Such interest shall cover the period
commencing  with the day  following  the  Business  Day such  payment was due and ending with the Business Day on which such payment is
made to the  Purchaser,  both  inclusive.  The payment by the Company of any such interest shall not be deemed an extension of time for
payment or a waiver of any Event of Default by the Company.  On each  Remittance  Date,  the Company shall provide a remittance  report
detailing all amounts being remitted pursuant to this Section 5.01.

         Section 5.02      Statements to the Purchaser.

         The Company shall furnish to Purchaser an individual  loan  accounting  report,  as of the last Business Day of each month, in
the  Company's  assigned  loan number order to document  Mortgage Loan payment  activity on an  individual  Mortgage  Loan basis.  With
respect to each month, the  corresponding  individual loan accounting report shall be received by the Purchaser no later than the fifth
Business  Day of the  following  month on paper or a disk or tape or other  computer-readable  format in such format as may be mutually
agreed upon by both  Purchaser and Company,  and no later than the fifth  Business Day of the following  month in hard copy,  and shall
contain the following:

         (i) With  respect to each  Monthly  Payment,  the amount of such  remittance  allocable  to  principal  (including  a separate
breakdown of any Principal Prepayment,  including the date of such prepayment,  and any prepayment penalties or premiums,  along with a
detailed report of interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)  with respect to each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)  the amount of servicing compensation received by the Company during the prior distribution period;

         (iv)  the aggregate Stated Principal Balance of the Mortgage Loans;

         (v)  the aggregate of any expenses reimbursed to the Company during the prior distribution period pursuant to Section 4.05;

         (vi) The number and aggregate  outstanding  principal  balances of Mortgage  Loans (a) delinquent (1) 30 to 59 days, (2) 60 to
89 days, (3) 90 days or more; (b) as to which foreclosure has commenced; and (c) as to which REO Property has been acquired; and

         The Company shall also provide a trial  balance,  sorted in Purchaser's  assigned loan number order,  in the form of Exhibit E
hereto, with each such Report.

         The Company  shall  prepare and file any and all  information  statements  or other  filings  required to be  delivered to any
governmental  taxing  authority or to Purchaser  pursuant to any applicable law with respect to the Mortgage Loans and the transactions
contemplated  hereby.  In addition,  the Company shall provide  Purchaser  with such  information  concerning  the Mortgage Loans as is
necessary for Purchaser to prepare its federal income tax return as Purchaser may reasonably request from time to time.

         In addition,  not more than sixty (60) days after the end of each calendar  year, the Company shall furnish to each Person who
was a Purchaser at any time during such calendar year an annual  statement in accordance with the  requirements  of applicable  federal
income tax law as to the aggregate of remittances for the applicable portion of such year.

         Section 5.03      Monthly Advances by the Company.

         Not later than the close of business on the Business Day  preceding  each  Remittance  Date,  the Company shall deposit in the
Custodial Account an amount equal to all payments not previously  advanced by the Company,  whether or not deferred pursuant to Section
4.01, of principal  (due after the Cut-off  Date) and interest not  allocable to the period prior to the Cut-off Date,  adjusted to the
Mortgage Loan Remittance Rate,  which were due on a Mortgage Loan and delinquent at the close of business on the related  Determination
Date.

         The  Company's  obligation  to make such  Monthly  Advances as to any  Mortgage  Loan will  continue  through the last Monthly
Payment  due prior to the  payment  in full of the  Mortgage  Loan,  or  through  the  Remittance  Date  prior to the date on which the
Mortgaged Property  liquidates  (including  Insurance Proceeds,  proceeds from the sale of REO Property or Condemnation  Proceeds) with
respect to the Mortgage Loan unless the Company deems such advance to be  nonrecoverable.  In such event,  the Company shall deliver to
the Purchaser an Officer's  Certificate  of the Company to the effect that an officer of the Company has reviewed the related  Mortgage
File and has made the reasonable determination that any additional advances are nonrecoverable.

         Section 5.04      Liquidation Reports.

         Upon the foreclosure  sale of any Mortgaged  Property or the acquisition  thereof by the Purchaser  pursuant to a deed-in-lieu
of  foreclosure,  the Company  shall submit to the  Purchaser a liquidation  report with respect to such  Mortgaged  Property in a form
mutually  acceptable to Company and Purchaser.  The Company shall also provide  reports on the status of REO Property  containing  such
information as Purchaser may reasonably require.

         Section 5.05      Prepayment Interest Shortfalls.

         Not later than the close of business on the Business Day preceding  each  Remittance  Date in the month  following the related
Prepayment  Period,  the Company shall deposit in the Custodial  Account an amount equal to any  Prepayment  Interest  Shortfalls  with
respect to such  Prepayment  Period,  which in the  aggregate  shall not exceed the  Company's  aggregate  Servicing  Fee received with
respect to the related Due Period.

                                                              ARTICLE VI

                                                     GENERAL SERVICING PROCEDURES

         Section 6.01      Assumption Agreements.

         The Company  will,  to the extent it has  knowledge  of any  conveyance  or  prospective  conveyance  by any  Mortgagor of the
Mortgaged  Property  (whether by absolute  conveyance or by contract of sale, and whether or not the Mortgagor  remains or is to remain
liable under the Mortgage Note and/or the  Mortgage),  exercise its rights to  accelerate  the maturity of such Mortgage Loan under any
"due-on-sale"  clause to the extent  permitted  by law;  provided,  however,  that the Company  shall not  exercise  any such rights if
prohibited  by law or the terms of the  Mortgage  Note from doing so or if the  exercise  of such  rights  would  impair or threaten to
impair any recovery under the related  Primary  Mortgage  Insurance  Policy,  if any. If the Company  reasonably  believes it is unable
under  applicable  law to enforce such  "due-on-sale"  clause,  the Company,  with the  approval of the  Purchaser,  will enter into an
assumption  agreement  with the person to whom the  Mortgaged  Property has been  conveyed or is proposed to be  conveyed,  pursuant to
which such person becomes liable under the Mortgage Note and, to the extent  permitted by applicable  state law, the Mortgagor  remains
liable  thereon.  Where an assumption is allowed  pursuant to this Section 6.01,  the Company,  with the prior consent of the Purchaser
and the primary  mortgage  insurer,  if any, is authorized to enter into a substitution of liability  agreement with the person to whom
the  Mortgaged  Property  has been  conveyed or is proposed to be conveyed  pursuant to which the original  mortgagor is released  from
liability and such Person is  substituted as mortgagor and becomes liable under the related  Mortgage  Note. Any such  substitution  of
liability agreement shall be in lieu of an assumption agreement.

         In connection with any such assumption or substitution of liability,  the Company shall follow the underwriting  practices and
procedures  of the Company.  With respect to an  assumption  or  substitution  of  liability,  the Mortgage  Interest Rate borne by the
related  Mortgage Note,  the amount of the Monthly  Payment and the maturity date may not be changed  (except  pursuant to the terms of
the Mortgage Note). If the credit of the proposed  transferee does not meet such underwriting  criteria,  the Company diligently shall,
to the extent  permitted by the Mortgage or the Mortgage  Note and by applicable  law,  accelerate  the maturity of the Mortgage  Loan.
The Company  shall notify the  Purchaser  that any such  substitution  of  liability  or  assumption  agreement  has been  completed by
forwarding to the Purchaser the original of any such substitution of liability or assumption  agreement,  which document shall be added
to the related  Mortgage File and shall,  for all purposes,  be considered a part of such Mortgage File to the same extent as all other
documents  and  instruments  constituting  a part  thereof.  All fees  collected  by the Company for  entering  into an  assumption  or
substitution of liability agreement shall belong to the Company.

         Notwithstanding  the foregoing  paragraphs of this Section or any other provision of this Agreement,  the Company shall not be
deemed to be in default,  breach or any other violation of its obligations  hereunder by reason of any assumption of a Mortgage Loan by
operation  of law or any  assumption  which the  Company may be  restricted  by law from  preventing,  for any reason  whatsoever.  For
purposes of this  Section  6.01,  the term  "assumption"  is deemed to also  include a sale of the  Mortgaged  Property  subject to the
Mortgage that is not accompanied by an assumption or substitution of liability agreement.

         Section 6.02      Satisfaction of Mortgages and Release of Mortgage Files.

         Upon the payment in full of any Mortgage  Loan, or the receipt by the Company of a  notification  that payment in full will be
escrowed in a manner  customary  for such  purposes,  the Company  will  immediately  notify the  Purchaser by a  certification,  which
certification  shall  include a statement  to the effect that all amounts  received or to be received in  connection  with such payment
which are  required  to be  deposited  in the  Custodial  Account  pursuant  to Section  4.04 have been or will be so  deposited,  of a
Servicing  Officer and shall request  delivery to it of the portion of the Mortgage File held by the Purchaser.  The Purchaser shall no
later than five Business  Days after receipt of such  certification  and request,  release or cause to be released to the Company,  the
related  Mortgage  Loan  Documents  and, upon its receipt of such  documents,  the Company  shall  promptly  prepare and deliver to the
Purchaser the requisite  satisfaction  or release.  No later than five (5) Business Days following its receipt of such  satisfaction or
release,  the Purchaser shall deliver,  or cause to be delivered,  to the Company the release or satisfaction  properly executed by the
owner of record of the  applicable  mortgage  or its duly  appointed  attorney in fact.  No expense  incurred  in  connection  with any
instrument of satisfaction or deed of reconveyance shall be chargeable to the Custodial Account.

         In the event the  Company  satisfies  or  releases a Mortgage  without  having  obtained  payment in full of the  indebtedness
secured by the  Mortgage  or should it  otherwise  prejudice  any right the  Purchaser  may have under the  mortgage  instruments,  the
Company,  upon written demand, shall remit within two (2) Business Days to the Purchaser the then outstanding  principal balance of the
related  Mortgage  Loan by deposit  thereof in the  Custodial  Account.  The Company  shall  maintain the Fidelity  Bond and errors and
omissions  insurance  insuring  the  Company  against  any loss it may sustain  with  respect to any  Mortgage  Loan not  satisfied  in
accordance with the procedures set forth herein.

         From time to time and as  appropriate  for the servicing or  foreclosure  of the Mortgage  Loan,  including for the purpose of
collection  under any Primary  Mortgage  Insurance  Policy,  the  Purchaser  shall,  upon  request of the  Company and  delivery to the
Purchaser of a servicing receipt signed by a Servicing  Officer,  release the portion of the Mortgage File held by the Purchaser to the
Company.  Such  servicing  receipt shall obligate the Company to return the related  Mortgage  documents to the Purchaser when the need
therefor by the Company no longer exists,  unless the Mortgage Loan has been  liquidated and the Liquidation  Proceeds  relating to the
Mortgage  Loan have been  deposited in the Custodial  Account or the Mortgage File or such document has been  delivered to an attorney,
or to a public  trustee or other  public  official as required by law,  for purposes of  initiating  or pursuing  legal action or other
proceedings for the foreclosure of the Mortgaged  Property either  judicially or  non-judicially,  and the Company has delivered to the
Purchaser a  certificate  of a Servicing  Officer  certifying  as to the name and address of the Person to which such  Mortgage File or
such  document was  delivered  and the purpose or purposes of such  delivery.  Upon  receipt of a  certificate  of a Servicing  Officer
stating that such Mortgage Loan was liquidated, the servicing receipt shall be released by the Purchaser to the Company.

         Section 6.03      Servicing Compensation.

         As  compensation  for its services  hereunder,  the Company shall be entitled to withdraw  from the Custodial  Account (to the
extent of interest payments  collected on the Mortgage Loans) or to retain from interest payments  collected on the Mortgage Loans, the
amounts  provided for as the Company's  Servicing Fee, subject to payment of compensating  interest on Principal  Prepayments as capped
by the Servicing Fee pursuant to Section 5.01 (iii).  Additional  servicing  compensation  in the form of assumption  fees, as provided
in Section 6.01, and late payment  charges or otherwise  shall be retained by the Company to the extent not required to be deposited in
the Custodial  Account.  No Servicing Fee shall be payable in connection with partial Monthly  Payments.  The Company shall be required
to pay all expenses  incurred by it in connection with its servicing  activities  hereunder and shall not be entitled to  reimbursement
therefor except as specifically provided for.

         Section 6.04      Annual Statement as to Compliance.

         The Company will deliver to the Purchaser not later than  February  28th of each year,  beginning  March 15, 2006, an executed
Officers'  Certificate  acceptable to the Purchaser stating,  as to each signatory thereof,  that (i) a review of the activities of the
Company  during the preceding  calendar year and of performance  under this  Agreement has been made under such officers'  supervision,
and (ii) to the best of such officers'  knowledge,  based on such review,  the Company has fulfilled all of its obligations  under this
Agreement  throughout  such year,  or, if there has been a default in the  fulfillment  of any such  obligation,  specifying  each such
default  known to such officers and the nature and status of cure  provisions  thereof.  Such  Officers'  Certificate  shall contain no
restrictions or limitations on its use.  Copies of such statement shall be provided by the Company to the Purchaser upon request.

         If the Company  cannot  deliver the related  Officers'  Certificate  by March 15th of such year,  the  Purchaser,  at its sole
option, may permit a cure period for the Company to deliver such Officers'  Certificate,  but in no event later than March 22nd of such
year.

         Failure of the Company to timely  comply with this  Section 6.05 shall be deemed an Event of Default,  automatically,  without
notice and without any cure period,  and Purchaser  may, in addition to whatever  rights the Purchaser may have under Sections 3.03 and
8.01 and at law or equity  or to  damages,  including  injunctive  relief  and  specific  performance,  terminate  all the  rights  and
obligations of the Company under this  Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the
Company for the same, as provided in Section 9.01.  Such  termination  shall be considered with cause pursuant to Section 10.01 of this
Agreement.  This paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         Section 6.05      Annual Independent Certified Public Accountants' Servicing Report.

         The  Company,  at its  expense and not later than March 15th of each year,  beginning  March 15,  2006,  shall cause a firm of
independent  public  accountants which is a member of the American  Institute of Certified Public Accountants to furnish a statement to
the  Purchaser  acceptable  to the Purchaser to the effect that such firm has examined  certain  documents and records  relating to the
Company's  servicing of mortgage loans of the same type as the Mortgage Loans pursuant to servicing  agreements  substantially  similar
to this  Agreement,  which  agreements  may  include  this  Agreement,  and  that,  on the  basis  of such  an  examination,  conducted
substantially in the uniform single audit program for mortgage  bankers,  such firm is of the opinion that the Company's  servicing has
been conducted in compliance with the agreements  examined  pursuant to this Section 6.05,  except for (i) such exceptions as such firm
shall believe to be immaterial,  and (ii) such other  exceptions as shall be set forth in such statement.  Such statement shall contain
no restrictions  or limitations on its use.  Copies of such statement  shall be provided by the Company to the Purchaser.  In addition,
on an annual basis, Company shall provide Purchaser with copies of its audited financial statements.

         Failure of the Company to timely  comply with this  Section 6.05 shall be deemed an Event of Default,  automatically,  without
notice and without any cure period,  and Purchaser  may, in addition to whatever  rights the Purchaser may have under Sections 3.03 and
8.01 and at law or equity  or to  damages,  including  injunctive  relief  and  specific  performance,  terminate  all the  rights  and
obligations of the Company under this  Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the
Company for the same, as provided in Section 9.01.  Such  termination  shall be considered with cause pursuant to Section 10.01 of this
Agreement.  This paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         Section 6.06      Purchaser's Right to Examine Company Records.

         The Purchaser  shall have the right to examine and audit upon  reasonable  notice to the Company,  during business hours or at
such other times as might be reasonable  under  applicable  circumstances,  any and all of the books,  records,  documentation or other
information  of the Company,  or held by another for the Company or on its behalf or  otherwise,  which relates to the  performance  or
observance by the Company of the terms, covenants or conditions of this Agreement.

         The  Company  shall  provide  to the  Purchaser  and any  supervisory  agents or  examiners  representing  a state or  federal
governmental agency having jurisdiction over the Purchaser,  including but not limited to OTS, FDIC and other similar entities,  access
to any  documentation  regarding  the  Mortgage  Loans in the  possession  of the  Company  which  may be  required  by any  applicable
regulations.  Such access shall be afforded without charge,  upon reasonable  request,  during normal business hours and at the offices
of the Company, and in accordance with the federal government, FDIC, OTS, or any other similar regulations.

                                                              ARTICLE VII

                                                  REPORTS TO BE PREPARED BY SERVICER

         Section 7.01      Company Shall Provide Information as Reasonably Required.

         The Company  shall  furnish to the Purchaser  during the term of this  Agreement,  such  periodic,  special or other  reports,
information or documentation,  whether or not provided for herein,  as shall be necessary,  reasonable or appropriate in respect to the
Purchaser,  or otherwise in respect to the Mortgage  Loans and the  performance  of the Company  under this  Agreement,  including  any
reports,  information  or  documentation  reasonably  required to comply  with any  regulations  regarding  any  supervisory  agents or
examiners of the Purchaser all such reports or information  to be as provided by and in accordance  with such  applicable  instructions
and  directions as the Purchaser may  reasonably  request in relation to this  Agreement or the  performance  of the Company under this
Agreement.  The Company  agrees to execute and deliver all such  instruments  and take all such action as the  Purchaser,  from time to
time, may reasonably request in order to effectuate the purpose and to carry out the terms of this Agreement.

         In  connection  with  marketing the Mortgage  Loans,  the Purchaser  may make  available to a  prospective  purchaser  audited
financial  statements of the Company for the most recently  completed two (2) fiscal years for which such statements are available,  as
well as a  Consolidated  Statement of Condition at the end of the last two (2) fiscal years  covered by any  Consolidated  Statement of
Operations.  If it has not already done so, the Company shall furnish  promptly to the Purchaser or a prospective  purchaser  copies of
the statements specified above.

         The Company  shall make  reasonably  available to the  Purchaser or any  prospective  Purchaser a  knowledgeable  financial or
accounting officer for the purpose of answering  questions and to permit any prospective  purchaser to inspect the Company's  servicing
facilities for the purpose of satisfying such  prospective  purchaser that the Company has the ability to service the Mortgage Loans as
provided in this Agreement.

                                                             ARTICLE VIII

                                                             THE SERVICER

         Section 8.01      Indemnification; Third Party Claims.

         The Company agrees to indemnify the Purchaser and hold it harmless  against any and all claims,  losses,  damages,  penalties,
fines,  forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses that the Purchaser may sustain in
any way related to the failure of the Company to observe and perform its duties,  obligations,  covenants,  and  agreements  to service
the Mortgage Loans in strict  compliance  with the terms of this  Agreement.  The Company agrees to indemnify the Purchaser and hold it
harmless against any and all claims, losses, damages, penalties,  fines, forfeitures,  legal fees and related costs, judgments, and any
other costs,  fees and expenses  that the Purchaser  may sustain in any way related to the breach of a  representation  or warranty set
forth in Sections  3.01 or 3.02 of this  Agreement  or in any way related to the alleged  breach of any  representation  or warranty in
Sections 3.01 or 3.02 of this Agreement  related to compliance  with all  applicable  laws.  The Company shall  immediately  notify the
Purchaser if a claim is made by a third party against  Company with respect to this Agreement or the Mortgage  Loans,  assume (with the
consent of the Purchaser) the defense of any such claim and pay all expenses in connection  therewith,  including counsel fees, whether
or not such claim is settled  prior to judgment,  and promptly  pay,  discharge and satisfy any judgment or decree which may be entered
against it or the  Purchaser in respect of such claim.  The Company shall follow any written  instructions  received from the Purchaser
in connection with such claim.  The Purchaser shall promptly  reimburse the Company for all amounts  advanced by it pursuant to the two
preceding  sentences  except when the claim  relates to the failure of the Company to service and  administer  the  Mortgages in strict
compliance  with the terms of this  Agreement,  the breach of  representation  or warranty set forth in Sections  3.01 or 3.02,  or the
gross negligence,  bad faith or willful  misconduct of Company.  The provisions of this Section 8.01 shall survive  termination of this
Agreement.

         Section 8.02      Merger or Consolidation of the Company.

         The Company will keep in full effect its  existence,  rights and  franchises as a  corporation  under the laws of the state of
its incorporation  except as permitted herein,  and will obtain and preserve its qualification to do business as a foreign  corporation
in each  jurisdiction  in which such  qualification  is or shall be  necessary  to protect  the  validity  and  enforceability  of this
Agreement, or any of the Mortgage Loans and to perform its duties under this Agreement.

         Any Person into which the Company may be merged or consolidated,  or any corporation resulting from any merger,  conversion or
consolidation  to which the Company shall be a party,  or any Person  succeeding to the business of the Company  whether or not related
to loan  servicing,  shall be the successor of the Company  hereunder,  without the execution or filing of any paper or any further act
on the part of any of the parties hereto,  anything herein to the contrary  notwithstanding;  provided,  however, that the successor or
surviving  Person  shall be an  institution  (i) having a GAAP net worth of not less than  $25,000,000,  (ii) the deposits of which are
insured by the FDIC, SAIF and/or BIF, and which is a HUD-approved  mortgagee whose primary  business is in origination and servicing of
first lien mortgage loans, and (iii) who is a Fannie Mae or FHLMC approved seller/servicer in good standing.

         Section 8.03      Limitation on Liability of the Company and Others.

         Neither  the  Company  nor any of the  officers,  employees  or agents of the  Company  shall be under  any  liability  to the
Purchaser  for any action  taken or for  refraining  from the taking of any action in good faith  pursuant  to this  Agreement,  or for
errors in  judgment  made in good  faith;  provided,  however,  that this  provision  shall not  protect the Company or any such person
against any breach of warranties or  representations  made herein,  or failure to perform its obligations in strict compliance with any
standard of care set forth in this Agreement,  or any liability which would otherwise be imposed by reason of negligence,  bad faith or
willful  misconduct,  or any breach of the terms and conditions of this  Agreement.  The Company and any officer,  employee or agent of
the  Company  may rely in good faith on any  document  of any kind  prima  facie  properly  executed  and  submitted  by the  Purchaser
respecting any matters  arising  hereunder.  The Company shall not be under any obligation to appear in,  prosecute or defend any legal
action  which is not  incidental  to its duties to service  the  Mortgage  Loans in  accordance  with this  Agreement  and which in its
reasonable  opinion may involve it in any expenses or  liability;  provided,  however,  that the Company  may,  with the consent of the
Purchaser,  undertake any such action which it may deem  necessary or desirable in respect to this  Agreement and the rights and duties
of the parties hereto.  In such event,  the reasonable  legal expenses and costs of such action and any liability  resulting  therefrom
shall be expenses,  costs and  liabilities  for which the Purchaser will be liable,  and the Company shall be entitled to be reimbursed
therefor from the Purchaser upon written demand.

         Section 8.04      Company Not to Assign or Resign.

         The Company shall not assign this  Agreement or resign from the  obligations  and duties hereby imposed on it except by mutual
consent  of the  Company  and the  Purchaser  or upon the  determination  that its duties  hereunder  are no longer  permissible  under
applicable law and such incapacity  cannot be cured by the Company.  Any such  determination  permitting the resignation of the Company
shall be evidenced by an Opinion of Counsel to such effect  delivered to the  Purchaser  which  Opinion of Counsel shall be in form and
substance  acceptable to the Purchaser.  No such resignation  shall become effective until a successor shall have assumed the Company's
responsibilities and obligations hereunder in the manner provided in Section 11.01.

         Section 8.05      No Transfer of Servicing.

         With respect to the  retention of the Company to service the  Mortgage  Loans  hereunder,  the Company  acknowledges  that the
Purchaser has acted in reliance upon the Company's  independent  status,  the adequacy of its servicing  facilities,  plan,  personnel,
records and  procedures,  its integrity,  reputation and financial  standing and the continuance  thereof.  Without in any way limiting
the generality of this Section,  the Company shall not either assign this  Agreement or the servicing  hereunder or delegate its rights
or duties  hereunder  or any portion  thereof,  or sell or  otherwise  dispose of all or  substantially  all of its property or assets,
without the prior written  approval of the Purchaser,  which consent shall be granted or withheld in the Purchaser's  sole  discretion,
but if the  purchaser  of the  Company's  assetshas  the  qualifications  set  forth  in  Section  8.02,  then the  Purchaser  will not
unreasonably withhold consent.

         Without in any way  limiting  the  generality  of this Section  8.05,  in the event that the Company  either shall assign this
Agreement or the servicing  responsibilities  hereunder or delegate its duties  hereunder or any portion thereof without (i) satisfying
the  requirements  set forth herein or (ii) the prior written  consent of the  Purchaser,  then the  Purchaser  shall have the right to
terminate  this  Agreement,  without any payment of any penalty or damages and without any liability  whatsoever to the Company  (other
than with respect to accrued but unpaid Servicing Fees and Servicing Advances remaining unpaid) or any third party.

                                                              ARTICLE IX

                                                                DEFAULT

         Section 9.01      Events of Default.

         In case one or more of the following Events of Default by the Company shall occur and be continuing, that is to say:

         (i) any failure by the Company to remit to the  Purchaser  any payment  required to be made under the terms of this  Agreement
which continues unremedied for a period of one (1) Business Day; or

         (ii)  failure on the part of the Company  duly to observe or perform in any  material  respect any other of the  covenants  or
agreements on the part of the Company set forth in this  Agreement  which  continues  unremedied for a period of thirty (30) days after
the date on which  written  notice of such  failure,  requiring  the same to be  remedied,  shall have been given to the Company by the
Purchaser; or

         (iii) a decree  or  order  of a court or  agency  or  supervisory  authority  having  jurisdiction  for the  appointment  of a
conservator or receiver or liquidator in any insolvency,  bankruptcy,  readjustment  of debt,  marshalling of assets and liabilities or
similar proceedings,  or for the winding-up or liquidation of its affairs,  shall have been entered against the Company and such decree
or order shall have remained in force undischarged or unstayed for a period of sixty days; or

         (iv) the Company shall consent to the  appointment of a conservator or receiver or liquidator in any  insolvency,  bankruptcy,
readjustment of debt,  marshalling of assets and liabilities or similar  proceedings of or relating to the Company or of or relating to
all or substantially all of its property; or

         (v) the Company  shall admit in writing its  inability to pay its debts  generally as they become due, file a petition to take
advantage of any applicable insolvency or reorganization  statute, make an assignment for the benefit of its creditors,  or voluntarily
suspend payment of its obligations; or

         (vi) Company  ceases to be approved by either  Fannie Mae or FHLMC as a mortgage  loan seller or servicer for more than thirty
days; or

         (vii) the Company  attempts to assign its right to  servicing  compensation  hereunder  or the Company  attempts,  without the
consent of the  Purchaser,  to sell or  otherwise  dispose of all or  substantially  all of its  property  or assets or to assign  this
Agreement or the servicing responsibilities hereunder or to delegate its duties hereunder or any portion thereof; or

         (viii) the Company ceases to be (a) licensed to service first lien  residential  mortgage loans in any  jurisdiction  in which
a Mortgaged  Property is located and such licensing is required,  and (b) qualified to transact  business in any jurisdiction  where it
is currently so qualified,  but only to the extent such  non-qualification  materially and adversely  affects the Company's  ability to
perform its obligations hereunder; or

         (ix)   the Company fails to meet the eligibility criteria set forth in the last sentence of Section 8.02.

         Then, and in each and every such case, so long as an Event of Default shall not have been remedied,  the Purchaser,  by notice
in  writing to the  Company  (except  in the case of an Event of  Default  under  clauses  (iii),  (iv) or (v)  above,  in which  case,
automatically  and without  notice) Company may, in addition to whatever rights the Purchaser may have under Sections 3.03 and 8.01 and
at law or equity or to damages,  including injunctive relief and specific performance,  terminate all the rights and obligations of the
Company  under this  Agreement  and in and to the Mortgage  Loans and the proceeds  thereof  without  compensating  the Company for the
same.  On or after the receipt by the Company of such  written  notice (or,  in the case of an Event of Default  under  clauses  (iii),
(iv) or (v) above,  in which case,  automatically  and without  notice),  all authority and power of the Company under this  Agreement,
whether with respect to the Mortgage  Loans or otherwise,  shall pass to and be vested in the successor  appointed  pursuant to Section
11.01.  Upon written  request from the  Purchaser,  the Company  shall  prepare,  execute and deliver,  any and all documents and other
instruments,  place in such  successor's  possession all Mortgage  Files,  and do or accomplish  all other acts or things  necessary or
appropriate  to effect the purposes of such notice of  termination,  whether to complete the transfer and  endorsement or assignment of
the Mortgage  Loans and related  documents,  or otherwise,  at the Company's  sole expense.  The Company  agrees to cooperate  with the
Purchaser and such successor in effecting the termination of the Company's  responsibilities and rights hereunder,  including,  without
limitation,  the transfer to such  successor  for  administration  by it of all cash amounts which shall at the time be credited by the
Company to the Custodial Account or Escrow Account or thereafter received with respect to the Mortgage Loans or any REO Property.

         Section 9.02      Waiver of Defaults.

         The Purchaser may waive only by written  notice any default by the Company in the  performance  of its  obligations  hereunder
and its  consequences.  Upon any such waiver of a past  default,  such default shall cease to exist,  and any Event of Default  arising
therefrom  shall be deemed to have been remedied for every  purpose of this  Agreement.  No such waiver shall extend to any  subsequent
or other default or impair any right consequent thereon except to the extent expressly so waived in writing.

                                                               ARTICLE X

                                                              TERMINATION

         Section 10.01     Termination.

         The respective  obligations  and  responsibilities  of the Company shall terminate upon: (i) the later of the final payment or
other  liquidation  (or any advance with respect  thereto) of the last Mortgage Loan and the  disposition of all remaining REO Property
and the  remittance  of all funds due  hereunder;  or (ii) by mutual  consent of the Company  and the  Purchaser  in writing;  or (iii)
termination  with cause under the terms of this  Agreement.  Termination  of the  Agreement  pursuant to Section 10.01 (iii) shall void
Purchaser's  obligation  to purchase  Mortgage  Loans for which  Purchaser  has issued a  Confirmation,  commitment  confirmation  or a
substantially similar commitment to purchase Mortgage Loans.

         Section 10.02     Termination Without Cause.

         The Purchaser may, at its sole option,  terminate any rights the Company may have hereunder,  without cause, upon no less than
90 days written  notice.  Any such notice of termination  shall be in writing and delivered to the Company as provided in Section 11.05
of this  Agreement.  In the event that the Company is  terminated  pursuant to this Section 10.02 without  cause,  the Purchaser  shall
solicit,  by public  announcement,  bids from three  organizations  reasonably  acceptable  to the  Purchaser  for the  purchase of the
servicing  functions.  Following  receipt of such bids,  the Purchaser  shall either (a)  negotiate  and effect the transfer,  sale and
assignment of the Agreement to the party  submitting  the highest  satisfactory  bid, which purchase price shall be paid to the Company
upon transfer of the servicing  rights and  obligations  under this Agreement to the Company's  successor,  or (b) pay to the Company a
termination  fee equal to the amount of the party  submitting the highest  satisfactory  bid.  Notwithstanding  anything  herein to the
contrary,  the Purchaser shall deduct all costs and expenses of any public  announcement  and any other expenses  relating to the sale,
transfer and assignment of this Agreement from the sum payable to Company pursuant to the previous sentence.

         Section 10.03     Survival.

         Termination  of this  Agreement  under  Section  10.01 or Section  10.02  shall not affect  any of the  Company's  obligations
regarding repurchase, indemnification or otherwise, all of which shall survive such termination and remain in full force and effect.

                                                              ARTICLE XI

                                                       MISCELLANEOUS PROVISIONS

         Section 11.01     Successor to the Company.

         Prior to termination of Company's  responsibilities  and duties under this Agreement  pursuant to Sections 4.13,  8.04,  9.01,
10.01  (ii) or (iii),  the  Purchaser  shall (i)  succeed  to and  assume all of the  Company's  responsibilities,  rights,  duties and
obligations  under this Agreement,  or (ii) appoint a successor having the  characteristics  set forth in Section 8.02 hereof and which
shall succeed to all rights and assume all of the  responsibilities,  duties and  liabilities of the Company under this Agreement prior
to the termination of Company's  responsibilities,  duties and liabilities  under this Agreement.  In connection with such  appointment
and assumption,  the Purchaser may make such  arrangements  for the compensation of such successor out of payments on Mortgage Loans as
the Purchaser and such successor  shall agree. In the event that the Company's  duties,  responsibilities  and  liabilities  under this
Agreement should be terminated pursuant to the aforementioned  Sections,  the Company shall discharge such duties and  responsibilities
during the period from the date it acquires  knowledge of such  termination  until the  effective  date thereof with the same degree of
diligence and prudence which it is obligated to exercise under this  Agreement,  and shall take no action  whatsoever that might impair
or  prejudice  the  rights  or  financial  condition  of  its  successor.  The  resignation  or  removal  of  Company  pursuant  to the
aforementioned  Sections  shall not become  effective  until a successor  shall be  appointed  pursuant to this Section and shall in no
event  relieve the Company of the  representations  and  warranties  made  pursuant to Sections  3.01,  3.02 and 3.03 and the  remedies
available to the Purchaser  thereunder  and under Section 8.01,  it being  understood  and agreed that the  provisions of such Sections
3.01, 3.02, 3.03 and 8.01 shall be applicable to the Company  notwithstanding  any such  resignation or termination of the Company,  or
the termination of this Agreement.

         Any  successor  appointed as provided  herein shall  execute,  acknowledge  and deliver to the Company and to the Purchaser an
instrument  accepting  such  appointment,  whereupon  such  successor  shall become fully vested with all the rights,  powers,  duties,
responsibilities,  obligations  and liabilities of the Company,  with like effect as if originally  named as a party to this Agreement.
Any  termination or resignation of the Company or this  Agreement  pursuant to Section 4.13,  8.04,  9.01 or 10.01 shall not affect any
claims that the Purchaser may have against the Company arising prior to any such termination or resignation.

         The Company  shall  promptly  deliver to the  successor  the funds in the  Custodial  Account  and the Escrow  Account and the
Mortgage  Files and related  documents and  statements  held by it hereunder  and the Company shall account for all funds.  The Company
shall execute and deliver such  instruments  and do such other things all as may  reasonably  be required to more fully and  definitely
vest and confirm in the successor all such rights,  powers, duties,  responsibilities,  obligations and liabilities of the Company. The
successor shall make  arrangements as it may deem  appropriate to reimburse the Company for  unrecovered  Servicing  Advances which the
successor  retains  hereunder  and which would  otherwise  have been  recovered by the Company  pursuant to this  Agreement but for the
appointment of the successor servicer.

         Upon a successor's acceptance of appointment as such, the Company shall notify by mail the Purchaser of such appointment.

         Section 11.02     Amendment.

         This  Agreement may be amended from time to time by the Company and the Purchaser by written  agreement  signed by the Company
and the Purchaser.

         Section 11.03     Recordation of Agreement.

         To the extent  permitted by applicable  law, this Agreement is subject to recordation  in all  appropriate  public offices for
real property  records in all the counties or other comparable  jurisdictions  in which any of the properties  subject to the Mortgages
are situated,  and in any other  appropriate  public recording  office or elsewhere,  such recordation to be effected by the Company at
the  Company's  expense on  direction  of the  Purchaser  accompanied  by an opinion  of  counsel to the effect  that such  recordation
materially and beneficially  affects the interest of the Purchaser or is necessary for the  administration or servicing of the Mortgage
Loans.

         Section 11.04     Governing Law.

         This  Agreement and the related Term Sheet shall be governed by and construed in accordance  with the laws of the State of New
York  except to the extent  preempted  by Federal  law.  The  obligations,  rights  and  remedies  of the  parties  hereunder  shall be
determined in accordance with such laws.

         Section 11.05     Notices.

         Any  demands,  notices or other  communications  permitted  or  required  hereunder  shall be in  writing  and shall be deemed
conclusively  to have been given if  personally  delivered  at or mailed by  registered  mail,  postage  prepaid,  and  return  receipt
requested or certified  mail,  return receipt  requested,  or transmitted by telex,  telegraph or telecopier and confirmed by a similar
mailed writing, as follows:

         (i)      if to the Company:

                  Michael T. Stilb / Senior Vice President
                  2929 Walden Avenue
                  Depew, New York 14043

         (ii)     if to the Purchaser:

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II,
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ralene Ruyle
                  Telecopier No.:  (972) 444-2810

                  With a copy to:

                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention:  Mary Haggerty
                  Telecopier No.: (212) 272-5591

or such other  address as may  hereafter  be furnished to the other party by like  notice.  Any such  demand,  notice or  communication
hereunder  shall be deemed to have been received on the date  delivered to or received at the premises of the addressee (as  evidenced,
in the case of registered or certified mail, by the date noted on the return receipt).

         Section 11.06     Severability of Provisions.

         Any part,  provision,  representation or warranty of this Agreement and the related Term Sheet which is prohibited or which is
held to be void or unenforceable  shall be ineffective to the extent of such prohibition or unenforceability  without  invalidating the
remaining  provisions  hereof. Any part,  provision,  representation or warranty of this Agreement which is prohibited or unenforceable
or is held to be void or  unenforceable  in any  jurisdiction  shall be  ineffective,  as to such  jurisdiction,  to the extent of such
prohibition or unenforceability  without  invalidating the remaining provisions hereof, and any such prohibition or unenforceability in
any  jurisdiction as to any Mortgage Loan shall not invalidate or render  unenforceable  such provision in any other  jurisdiction.  To
the extent  permitted by applicable law, the parties hereto waive any provision of law that prohibits or renders void or  unenforceable
any provision  hereof. If the invalidity of any part,  provision,  representation or warranty of this Agreement shall deprive any party
of the  economic  benefit  intended to be  conferred  by this  Agreement,  the parties  shall  negotiate,  in good faith,  to develop a
structure the economic effect of which is nearly as possible the same as the economic  effect of this Agreement  without regard to such
invalidity.

         Section 11.07     Exhibits.

         The exhibits to this Agreement are hereby incorporated and made a part hereof and are an integral part of this Agreement.

         Section 11.08     General Interpretive Principles.

         For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires:

         (i)       the terms defined in this  Agreement  have the meanings  assigned to them in this  Agreement and include the
plural as well as the singular, and the use of any gender herein shall be deemed to include the other gender;

         (ii)     accounting  terms not  otherwise  defined  herein have the meanings  assigned to them in  accordance  with  generally
accepted accounting principles;

         (iii)    references herein to "Articles", "Sections", Subsections",  "Paragraphs", and other subdivisions without reference to
a document are to designated Articles, Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

         (iv)     a reference to a Subsection  without further reference to a Section is a reference to such Subsection as contained in
the same Section in which the reference appears, and this rule shall also apply to Paragraphs and other subdivisions;

         (v)      the words  "herein",  "hereof ",  "hereunder" and other words of similar import refer to this Agreement as a
whole and not to any particular provision;

         (vi)     the term "include" or "including" shall mean without limitation by reason of enumeration; and

         (viii)   headings of the Articles and Sections in this  Agreement are for  reference  purposes only and shall not be deemed to
have any substantive effect.

         Section 11.09     Reproduction of Documents.

         This Agreement and all documents relating thereto,  including,  without  limitation,  (i) consents,  waivers and modifications
which may hereafter be executed,  (ii) documents  received by any party at the closing,  and (iii) financial  statements,  certificates
and other information previously or hereafter furnished,  may be reproduced by any photographic,  photostatic,  microfilm,  micro-card,
miniature  photographic or other similar process.  The parties agree that any such reproduction  shall be admissible in evidence as the
original  itself in any judicial or  administrative  proceeding,  whether or not the  original is in existence  and whether or not such
reproduction  was made by a party in the regular course of business,  and that any  enlargement,  facsimile or further  reproduction of
such reproduction shall likewise be admissible in evidence.

         Section 11.10     Confidentiality of Information.

         Each party recognizes  that, in connection with this Agreement,  it may become privy to non-public  information  regarding the
financial condition,  operations and prospects of the other party. Each party agrees to keep all non-public  information  regarding the
other party  strictly  confidential,  and to use all such  information  solely in order to  effectuate  the  purpose of the  Agreement,
provided that each party may provide  confidential  information  to its  employees,  agents and affiliates who have a need to know such
information in order to effectuate the transaction,  provided  further that such  information is identified as confidential  non-public
information.  In addition,  confidential  information may be provided to a regulatory  authority with supervisory power over Purchaser,
provided such information is identified as confidential non-public information.

         The Company  agrees that the Company (i) shall  comply with any  applicable  laws and  regulations  regarding  the privacy and
security of Consumer Information  including,  but not limited to the  Gramm-Leach-Bliley  Act, Title V, Subtitle A, 15 U.S.C. § 6801 et
seq.,  (ii) shall not use Consumer  Information in any manner  inconsistent  with any  applicable  laws and  regulations  regarding the
privacy and security of Consumer  Information,  (iii) shall not disclose  Consumer  Information to third parties except at the specific
written  direction of the  Purchaser,  (iv) shall  maintain  adequate  physical,  technical  and  administrative  safeguards to protect
Consumer  Information from unauthorized  access as provided by the applicable laws and regulations,  and (v) shall  immediately  notify
the Purchaser of any actual or suspected breach of the  confidentiality of Consumer  Information that would have a material and adverse
effect on the Purchaser.

         The Company agrees that the Company shall indemnify,  defend and hold the Purchaser  harmless from and against any loss, claim
or liability the Purchaser may suffer by reason of the Company's failure to perform the obligations set forth in this Section 11.10.

         Section 11.11     Recordation of Assignments of Mortgage.

         To the extent  permitted by applicable  law, each of the  Assignments  is subject to  recordation  in all  appropriate  public
offices  for real  property  records  in all the  counties  or other  comparable  jurisdictions  in which  any or all of the  Mortgaged
Properties are situated,  and in any other appropriate public recording office or elsewhere,  such recordation to be effected by and at
the Company's  expense in the event  recordation  is either  necessary  under  applicable law or requested by the Purchaser at its sole
option.

         Section 11.12     Assignment.

         The Purchaser shall have the right,  without the consent of the Company, to assign, in whole or in part, its interest
         under this  Agreement  with respect to some or all of the Mortgage  Loans,  and  designate any person to exercise any
         rights of the Purchaser hereunder,  by executing an Assignment and Assumption Agreement  substantially in the form of
         Exhibit D hereto and the assignee or designee shall accede to the rights and  obligations  hereunder of the Purchaser
         with respect to such  Mortgage  Loans.  In no event shall  Purchaser  sell a partial  interest in any  Mortgage  Loan
         without the written  consent of Company,  which  consent  shall not be  unreasonably  denied.  All  references to the
         Purchaser in this  Agreement  shall be deemed to include its assignee or designee.  The Company shall have the right,
         only with the consent of the  Purchaser or otherwise in accordance  with this  Agreement,  to assign,  in whole or in
         part, its interest under this Agreement with respect to some or all of the Mortgage Loans.

         Section 11.13     No Partnership.

         Nothing herein contained shall be deemed or construed to create a  co-partnership  or joint venture between the parties hereto
and the services of the Company shall be rendered as an independent contractor and not as agent for Purchaser.

         Section 11.14     Signature Pages/Counterparts; Successors and Assigns.

         This Agreement and/or any Term Sheet shall be executed by each party (i) in one or more fully executed  copies,  each of which
shall constitute a fully executed  original  Agreement,  and/or (ii) in counterparts  having one or more original  signatures,  and all
such  counterparts  containing the original  signatures of all of the parties  hereto taken together shall  constitute a fully executed
original  Agreement or Term Sheet, as applicable,  and/or (iii) by delivery of one or more original signed signature pages to the other
parties hereto (x) by mail or courier,  and/or (y) by electronic  transmission,  including without limitation by telecopier,  facsimile
or email of a scanned  image  ("Electronic  Transmission"),  each of which as received  shall  constitute  for all purposes an executed
original  signature  page of such party.  The Purchaser may deliver a copy of this Agreement  and/or any Term Sheet,  fully executed as
provided  herein,  to each other party hereto by mail and/or  courier  and/or  Electronic  Transmission,  and such copy as so delivered
shall  constitute a fully executed  original  Agreement or Term Sheet,  as applicable,  superseding  any prior form of the Agreement or
Term Sheet,  as applicable,  that differs  therefrom in any respect.  This Agreement  shall inure to the benefit of and be binding upon
the Company and the Purchaser and their respective successor and assigns.

         Section 11.15     Entire Agreement.

         The Company  acknowledges that no representations,  agreements or promises were made to the Company by the Purchaser or any of
its employees other than those  representations,  agreements or promises  specifically  contained herein and in the  Confirmation.  The
Confirmation and this Agreement and the related Term Sheet sets forth the entire  understanding  between the parties hereto;  provided,
however,  only this  Agreement and the related Term Sheet shall be binding upon all  successors  of both  parties.  In the event of any
inconsistency between the Confirmation and this Agreement, this Agreement and the related Term Sheet shall control.

         Section 11.16.  No Solicitation.

         From and after the  Closing  Date,  the  Company  agrees  that it will not take any action or permit or cause any action to be
taken by any of its agents or  affiliates,  to  personally,  by telephone or mail,  solicit the borrower or obligor  under any Mortgage
Loan to refinance the Mortgage  Loan, in whole or in part,  without the prior written  consent of the  Purchaser.  Notwithstanding  the
foregoing,  it is  understood  and agreed that (i)  promotions  undertaken  by the Company or any  affiliate  of the Company  which are
directed to the general public at large, or segments  thereof,  provided that no segment shall consist primarily of the Mortgage Loans,
including,  without  limitation,  mass  mailing  based  on  commercially  acquired  mailing  lists,  newspaper,  radio  and  television
advertisements  and (ii)  responses  to  unsolicited  requests or inquiries  made by a Mortgagor or an agent of a Mortgagor,  shall not
constitute  solicitation  under this  Section  11.16.  This  Section  11.16 shall not be deemed to  preclude  the Company or any of its
affiliates  from  soliciting  any Mortgagor  for any other  financial  products or services.  The Company shall use its best efforts to
prevent the sale of the name of any Mortgagor to any Person who is not affiliate of the Company.

         Section 11.17.  Closing.

         The closing for the purchase and sale of the Mortgage  Loans shall take place on the related  Closing Date.  The closing shall
be either:  by  telephone,  confirmed  by letter or wire as the parties  shall  agree,  or  conducted  in person,  at such place as the
parties shall agree.

         The closing for the  Mortgage  Loans to be purchased  on the related  Closing  Date shall be subject to each of the  following
conditions:

         (a)      at least one (1)  Business  Day prior to the related  Closing  Date,  the Company  shall  deliver to the  Purchaser a
magnetic  diskette,  or transmit by modem, a listing on a loan-level  basis of the information  contained in the related  Mortgage Loan
Schedule attached to the related Term Sheet;

         (b)      all of the  representations  and warranties of the Company under this Agreement  shall be materially true and correct
as of the related  Closing  Date and no event  shall have  occurred  which,  with notice or the  passage of time,  would  constitute  a
material default under this Agreement;

         (c)      the  Purchaser  shall have  received,  or the  Purchaser's  attorneys  shall have  received in escrow,  all documents
required pursuant to this Agreement,  the related Term Sheet, an opinion of counsel and an officer's certificate,  all in such forms as
are agreed upon and  acceptable to the Purchaser,  duly executed by all  signatories  other than the Purchaser as required  pursuant to
the terms hereof;

         (d)      the Company shall have  delivered and released to the Purchaser (or its designee) on or prior to the related  Closing
Date all documents required pursuant to the terms of this Agreement and the related Term Sheet; and

         (e)      all other terms and  conditions  of this  Agreement,  the  related  Term Sheet and the  Confirmation  shall have been
materially complied with.

         Subject to the foregoing  conditions,  the Purchaser  shall pay to the Company on the related Closing Date the Purchase Price,
plus accrued  interest  pursuant to Section 2.02 of this  Agreement,  by wire transfer of  immediately  available  funds to the account
designated by the Company.

         Section 11.18.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on or after the related Closing
Date, on one or more dates (each a  "Reconstitution  Date") at the  Purchaser's  sole option,  the Purchaser may effect a sale (each, a
"Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)       one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or  more  trusts  or  other  entities  to be  formed  as  part of one or more  pass-through  transfers  (each,  a
"Pass-Through Transfer").

         The Company  agrees to execute in  connection  with any  agreements  among the  Purchaser,  the  Company,  and any servicer in
connection with a Whole Loan Transfer,  an Assignment,  Assumption and  Recognition  Agreement  substantially  in the form of Exhibit D
hereto,  or, at Purchaser's  request,  a seller's  warranties and servicing  agreement or a  participation  and servicing  agreement or
similar  agreement in form and substance  reasonably  acceptable to the parties,  and in connection  with a  Pass-Through  Transfer,  a
pooling and servicing agreement in form and substance  reasonably  acceptable to the parties,  (collectively the agreements referred to
herein are designated,  the "Reconstitution  Agreements").  It is understood that any such  Reconstitution  Agreements will not contain
any greater  obligations  on the part of Company than are  contained  in this  Agreement.  Notwithstanding  anything to the contrary in
this Section 11.18, the Company agrees that it is required to perform the obligations described in Exhibit K hereto.

         With respect to each Whole Loan Transfer and each  Pass-Through  Transfer  entered into by the  Purchaser,  the Company agrees
(1) to cooperate  fully with the Purchaser and any  prospective  purchaser  with respect to all  reasonable  requests and due diligence
procedures;  (2) to  execute,  deliver  and  perform  all  Reconstitution  Agreements  required  by the  Purchaser;  (3) to restate the
representations  and  warranties  set  forth  in  this  Agreement  as of the  settlement  or  closing  date  in  connection  with  such
Reconstitution  (each, a  "Reconstitution  Date").  In that  connection,  the Company shall provide to such servicer or issuer,  as the
case  may be,  and any  other  participants  in such  Reconstitution:  (i) any  and  all  information  (including  servicing  portfolio
information)  and  appropriate  verification  of  information  (including  servicing  portfolio  information)  which may be  reasonably
available  to the  Company,  whether  through  letters of its auditors  and counsel or  otherwise,  as the  Purchaser or any such other
participant  shall request upon  reasonable  demand;  and (ii) such  additional  representations,  warranties,  covenants,  opinions of
counsel,  letters from auditors,  and certificates of public officials or officers of the Company as are reasonably  agreed upon by the
Company and the  Purchaser  or any such other  participant.  In  connection  with each  Pass-Through  Transfer,  the Company  agrees to
provide reasonable and customary  indemnification to the Purchaser and its affilates for disclosure  contained in any offering document
relating to the Company or its  affilates,  the Mortgage  Loans and the  underwriting  standards of the Mortgage  Loans.  The Purchaser
shall be responsible for the costs relating to the delivery of such information.

         All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and serviced in accordance
with the terms of, this  Agreement  and the related Term Sheet,  and with respect  thereto  this  Agreement  and the related Term Sheet
shall remain in full force and effect.




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the Company and the Purchaser have caused their names to be signed hereto by their  respective  officers
thereunto duly authorized as of the day and year first above written.

                                                   EMC MORTGAGE CORPORATION
                                                               Purchaser

                                                     By:________________________
                                                     Name:
                                                     Title:


                                                    HSBC MORTGAGE CORPORATION (USA)
                                                                Company

                                                     By: _______________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                                               EXHIBIT A
                                                       CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the following  items,  which shall be available
for  inspection by the  Purchaser,  and which shall be retained by the Company in the  Servicing  File or delivered to the Purchaser or
its designee pursuant to Sections 2.04 and 2.05 of the Purchase, Warranties and Servicing Agreement.

         1. The original  Mortgage  Note endorsed  "Pay to the order of  ____________________________________________________,  without
recourse," and signed via original  signature in the name of the Company by an authorized  officer,  with all intervening  endorsements
showing a  complete  chain of title from the  originator  to the  Company,  together  with any  applicable  riders.  In no event may an
endorsement  be a facsimile  endorsement.  If the Mortgage  Loan was acquired by the Company in a merger,  the  endorsement  must be by
"[Company],  successor by merger to the [name of  predecessor]".  If the Mortgage  Loan was acquired or originated by the Company while
doing business under another name, the  endorsement  must be by "[Company]  formerly known as [previous  name]".  Mortgage Notes may be
in the form of a lost note affidavit subject to Purchaser acceptability.

         2.       Except as  provided  below and for each  Mortgage  Loan  that is not a MERS  Mortgage  Loan,  the  original  Mortgage
(together  with a standard  adjustable  rate mortgage  rider) with evidence of recording  thereon,  or a copy thereof  certified by the
public  recording  office in which such  mortgage  has been  recorded  or, if the  original  Mortgage  has not been  returned  from the
applicable  public  recording  office,  a true certified copy,  certified by the Company.  With respect to each MERS Mortgage Loan, the
original  Mortgage,  noting the presence of the MIN of the Mortgage Loans and either  language  indicating  that the Mortgage Loan is a
MOM Loan or if the Mortgage Loan was not a MOM Loan at  origination,  the original  Mortgage and the assignment  thereof to MERS,  with
evidence of recording  indicated  thereon,  or a copy of the Mortgage  certified by the public  recording office in which such Mortgage
has been recorded.

         3.     The original or certified copy, certified by the Company, of the Primary Mortgage Insurance Policy, if required.

         4.       In the case of each Mortgage  Loan that is not a MERS Mortgage  Loan,  the original  Assignment,  from the Company to
_____________________________________,  or in accordance with  Purchaser's  instructions,  which  assignment  shall, but for any blanks
requested by  Purchaser,  be in form and substance  acceptable  for  recording.  If the Mortgage Loan was acquired or originated by the
Company while doing  business  under another name, the Assignment  must be by "[Company]  formerly  known as [previous  name]".  If the
Mortgage  Loan was acquired by the Company in a merger,  the  endorsement  must be by  "[Company],  successor by merger to the [name of
predecessor]".  None of the Assignments are blanket assignments of mortgage.

         5.       The original policy of title insurance,  including riders and endorsements thereto, or if the policy has not yet been
issued, a written commitment or interim binder or preliminary report of title issued by the title insurance or escrow company.

         6.       In the  case  of  each  Mortgage  Loan  that is not a MERS  Mortgage  Loan,  originals  of all  recorded  intervening
Assignments,  or copies  thereof,  certified by the public  recording  office in which such  Assignments  have been recorded  showing a
complete  chain of title from the originator to the Company,  with evidence of recording  thereon,  or a copy thereof  certified by the
public  recording  office in which such  Assignment  has been  recorded or, if the original  Assignment  has not been returned from the
applicable public recording office, a true certified copy, certified by the Company.

         7.       Originals,  or copies thereof certified by the public recording office in which such documents have been recorded, of
each assumption,  extension,  modification,  written assurance or substitution  agreements,  if applicable,  or if the original of such
document has not been returned from the applicable public recording office, a true certified copy, certified by the Company.

         8.       If the Mortgage Note or Mortgage or any other material document or instrument  relating to the Mortgage Loan has been
signed by a person on behalf of the  Mortgagor,  the  original or copy of power of attorney or other  instrument  that  authorized  and
empowered such person to sign bearing evidence that such instrument has been recorded,  if so required in the appropriate  jurisdiction
where the Mortgaged  Property is located,  or a copy thereof certified by the public recording office in which such instrument has been
recorded or, if the original  instrument has not been returned from the applicable  public  recording  office,  a true certified  copy,
certified by the Company.

         9.       reserved.

         10.      Mortgage Loan closing  statement  (Form HUD-1) and any other  truth-in-lending  or real estate  settlement  procedure
forms required by law.

         11.      Residential loan application.

         12.      Uniform underwriter and transmittal summary (Fannie Mae Form 1008) or reasonable equivalent.

         13.      Credit report on the mortgagor.

         14.      Business credit report, if applicable.

         15.      Residential appraisal report and attachments thereto.

         16.      The original of any guarantee executed in connection with the Mortgage Note.

         17.      Verification of employment and income except for Mortgage Loans  originated  under a limited  documentation  program,
all in accordance with Company's underwriting guidelines.

         18.      Verification of acceptable evidence of source and amount of down payment,  in accordance with Company's  underwriting
guidelines.

         19.      Photograph of the Mortgaged Property (may be part of appraisal).

         20.      Survey of the Mortgaged Property, if any.

         21.      Sales contract, if applicable.

         22.      If available, termite report, structural engineer's report, water portability and septic certification.

         23.      Any original security agreement, chattel mortgage or equivalent executed in connection with the Mortgage.

         24.      Name affidavit, if applicable.

         Notwithstanding  anything  to the  contrary  herein,  Company  may  provide  one  certificate  for all of the  Mortgage  Loans
indicating that the documents were delivered for recording.

         (B)      With  respect to each Co-op Loan,  as  applicable  and as required by the  applicable  laws of the state in which the
related  Cooperative  apartment is located,  copies of: (A) the proprietary  lease, (B) the security  agreement,  (C) the assignment of
the proprietary  lease, with all intervening  assignments  showing a complete chain of title and an assignment  thereof by such Seller,
(D) the original stock  certificate  evidencing  the ownership of the  Cooperative  apartment  endorsed or accompanied by a stock power
relating  to such stock  certificate  executed  in blank,  (E) a  recognition  agreement  in form  approved  by  Seller's  underwriting
guidelines,  in  substantially  the same form as the  standard  "AZTECH"  form,  (F)  copies of the  financing  statement  filed by the
applicable  Company as secured party and, if applicable,  a filed UCC-3 assignment of the subject security  interest showing a complete
chain of title,  together with an executed UCC-3  Assignment of such security  interest by the Company in a form sufficient for filing,
and (G) such other  documents as are necessary for the  perfection of a lien against the related Co-op Loan ownership  interests  under
applicable law.




--------------------------------------------------------------------------------




                                                              EXHIBIT B

                                                  CUSTODIAL ACCOUNT LETTER AGREEMENT

                                                         ______________, 2002

To:      [_______________________]
         (the "Depository")

         As "Company" under the Purchase,  Warranties and Servicing  Agreement,  dated as of May 1, 2001 Adjustable Rate Mortgage Loans
(the  "Agreement"),  we hereby  authorize and request you to establish an account,  as a Custodial  Account pursuant to Section 4.04 of
the Agreement, to be designated as  "[______________________________________],  in trust for the [Purchaser],  Owner of Adjustable Rate
Mortgage  Loans".  All deposits in the account  shall be subject to  withdrawal  therefrom by order signed by the Company.  This letter
is submitted to you in duplicate.  Please execute and return one original to us.

                                                              [__________________________]

                                                              By:____________________________

                                                              Name:__________________________

                                                              Title:_________________________



         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  [__________],  at the office of the depository  indicated  above,  and agrees to honor  withdrawals on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit  Insurance
Corporation through the Bank Insurance Fund or the Savings Association  Insurance Fund or will be invested in Permitted  Investments as
defined in the Agreement.

                                                     HSBC MORTGAGE CORPORATION (USA)
                                                     By:____________________________

                                                     Name:__________________________

                                                     Title:_________________________




--------------------------------------------------------------------------------




                                                                EXHIBIT C

                                                    ESCROW ACCOUNT LETTER AGREEMENT
                                                          _____________, 2002

To:      [_______________________]
         (the "Depository")

         As "Company"  under the Purchase  Warranties and Servicing  Agreement,  dated as of May 1, 2001 Adjustable Rate Mortgage Loans
(the  "Agreement"),  we hereby authorize and request you to establish an account,  as an Escrow Account pursuant to Section 4.06 of the
Agreement, to be designated as  "[__________________________],  in trust for the [Purchaser],  Owner of Adjustable Rate Mortgage Loans,
and various  Mortgagors."  All deposits in the account  shall be subject to withdrawal  therefrom by order signed by the Company.  This
letter is submitted to you in duplicate.  Please execute and return one original to us.

                                            HSBC MORTGAGE CORPORATION (USA)

                                            By:____________________________
                                            Name:__________________________
                                            Title:_________________________


         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  __________,  at the office of the  depository  indicated  above,  and agrees to honor  withdrawals  on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit  Insurance
Corporation through the Bank Insurance Fund or the Savings Association  Insurance Fund or will be invested in Permitted  Investments as
defined in the Agreement.

                                            [______________________]

                                            By:______________________________
                                            Name:____________________________
                                            Title:___________________________




--------------------------------------------------------------------------------




                                                             EXHIBIT D

                                       FORM OF ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is a Purchase, Assignment, Assumption and Recognition Agreement (this "PAAR Agreement") made as of  __________, 200__,
among EMC Mortgage Corporation (the "Assignor"), ___________________ (the "Assignee"), and HSBC Mortgage Corporation (USA) (the
"Company").


         In  consideration of the mutual promises  contained  herein the parties hereto agree that the residential  mortgage loans (the
"Assigned  Loans") listed on Attachment 1 annexed  hereto (the  "Assigned Loan  Schedule") now serviced by Company for Assignor and its
successors and assigns  pursuant to the Purchase,  Warranties and Servicing  Agreement,  dated as of May 1, 2002,  between Assignor and
Company  (the  "Purchase  Agreement")  shall be  subject to the terms of this PAAR  Agreement.  Capitalized  terms used  herein but not
defined shall have the meanings ascribed to them in the Purchase Agreement.

                                                  Purchase, Assignment and Assumption

         1.       Assignor  hereby  grants,  transfers and assigns to Assignee all of the right,  title and interest of Assignor in the
Assigned  Loans  and,  as they  relate to the  Assigned  Loans,  all of its right,  title and  interest  in, to and under the  Purchase
Agreement.

         2.       Simultaneously  with the execution  hereof,  (i) Assignee shall pay to Assignor the "Funding  Amount" as set forth in
that certain letter agreement,  dated as of _________ ____, between Assignee and Assignor (the  "Confirmation")  and (ii) Assignor,  at
its expense,  shall have caused to be delivered to Assignee or its designee the Mortgage  File for each  Assigned Loan in Assignor's or
its  custodian's  possession,  as set forth in the Purchase  Agreement,  along with,  for each  Assigned  Loan, an  endorsement  of the
Mortgage Note from the applicable  Company,  in blank, and an assignment of mortgage in recordable form from the applicable Company, in
blank.  Assignee  shall pay the Funding Amount by wire transfer of immediately  available  funds to the account  specified by Assignor.
Assignee shall be entitled to all scheduled  payments due on the Assigned Loans after ___________,  200__ and all unscheduled  payments
or other proceeds or other recoveries on the Assigned Loans received on and after _____________, 200__.

                                               Representations, Warranties and Covenants

         3.       Assignor warrants and represents to Assignee and Company as of the date hereof:

         (a)      Attached  hereto as Attachment 2 is a true and accurate copy of the Purchase  Agreement,  which  agreement is in full
force and effect as of the date hereof and the  provisions of which have not been waived,  amended or modified in any respect,  nor has
any notice of termination been given thereunder;

         (b)      Assignor is the lawful owner of the Assigned  Loans with full right to transfer the Assigned Loans and any and all of
its interests,  rights and obligations  under the Purchase  Agreement as they relate to the Assigned Loans, free and clear from any and
all claims and encumbrances;  and upon the transfer of the Assigned Loans to Assignee as contemplated herein,  Assignee shall have good
title to each and every  Assigned  Loan,  as well as any and all of Assignee's  interests,  rights and  obligations  under the Purchase
Agreement as they relate to the Assigned Loans, free and clear of any and all liens, claims and encumbrances;

         (c) There are no offsets,  counterclaims  or other  defenses  available to Company  with respect to the Assigned  Loans or the
Purchase Agreement;

         (d)      Assignor  has no  knowledge  of, and has not  received  notice of, any waivers  under,  or any  modification  of, any
Assigned Loan;

         (e)      Assignor  is duly  organized,  validly  existing  and in good  standing  under  the laws of the  jurisdiction  of its
incorporation, and has all requisite power and authority to acquire, own and sell the Assigned Loans;

         (f) Assignor has full corporate power and authority to execute, deliver and perform its obligations under this PAAR Agreement,
and to consummate the transactions set forth herein. The consummation of the transactions contemplated by this PAAR Agreement is in the
ordinary course of Assignor's business and will not conflict with, or result in a breach of, any of the terms, conditions or provisions
of Assignor's charter or by-laws or any legal restriction,  or any material agreement or instrument to which Assignor is now a party or
by which it is bound,  or result in the violation of any law,  rule,  regulation,  order,  judgment or decree to which  Assignor or its
property is subject.  The execution,  delivery and  performance by Assignor of this PAAR  Agreement and the  consummation  by it of the
transactions  contemplated hereby, have been duly authorized by all necessary corporate action on part of Assignor. This PAAR Agreement
has been duly executed and delivered by Assignor and, upon the due authorization,  execution and delivery by Assignee and Company, will
constitute the valid and legally binding  obligation of Assignor  enforceable  against  Assignor in accordance with its terms except as
enforceability may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws now or hereafter in effect
relating to creditors' rights generally,  and by general  principles of equity regardless of whether  enforceability is considered in a
proceeding in equity or at law;

         (g)      No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
entity is required to be obtained or made by Assignor in connection  with the  execution,  delivery or  performance by Assignor of this
PAAR Agreement, or the consummation by it of the transactions contemplated hereby; and

         (h)      Neither Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise  disposed of
the  Assigned  Loans or any  interest in the  Assigned  Loans,  or  solicited  any offer to buy or accept a  transfer,  pledge or other
disposition  of the Assigned  Loans,  or any interest in the Assigned Loans or otherwise  approached or negotiated  with respect to the
Assigned  Loans,  or any interest in the Assigned  Loans with any Person in any manner,  or made any general  solicitation  by means of
general  advertising  or in any other manner,  or taken any other action which would  constitute a  distribution  of the Assigned Loans
under the Securities  Act of 1933, as amended (the "1933 Act") or which would render the  disposition of the Assigned Loans a violation
of Section 5 of the 1933 Act or require registration pursuant thereto.

         4. Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:

         (a)      Assignee is duly organized, validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to acquire, own and purchase the Assigned Loans;

         (b)      Assignee has full corporate power and authority to execute, deliver and perform its obligations under this PAAR
Agreement, and to consummate the transactions set forth herein.  The consummation of the transactions contemplated by this PAAR
Agreement is in the ordinary course of Assignee's business and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignee's charter or by-laws or any legal restriction, or any material agreement or instrument to which
Assignee is now a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree
to which Assignee or its property is subject.  The execution, delivery and performance by Assignee of this PAAR Agreement and the
consummation by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignee. This PAAR Agreement has been duly executed and delivered by Assignee and, upon the due authorization, execution and
delivery by Assignor and Company, will constitute the valid and legally binding obligation of Assignee enforceable against Assignee
in accordance with its terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws now or hereafter in effect relating to creditors' rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;

         (c)      No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
entity is required to be obtained or made by Assignee in connection  with the  execution,  delivery or  performance by Assignee of this
PAAR Agreement, or the consummation by it of the transactions contemplated hereby; and

         (d) Assignee  agrees to be bound as "Purchaser" by all of the terms,  covenants and conditions of the Purchase  Agreement with
respect to the Assigned Loans, and from and after the date hereof, Assignee assumes for the benefit of each of Assignor and Company all
of Assignor's obligations as "Purchaser" thereunder but solely with respect to such Assigned Loans.

         5. Company warrants and represents to, and covenant with, Assignor and Assignee as of the date hereof:

         (a) Attached  hereto as Attachment 2 is a true and accurate copy of the Purchase  Agreement,  which agreement is in full force
and effect as of the date hereof and the  provisions  of which have not been waived,  amended or modified in any  respect,  nor has any
notice of termination been given thereunder;

         (b)      Company  is duly  organized,  validly  existing  and in good  standing  under  the  laws of the  jurisdiction  of its
incorporation,  and has all requisite power and authority to service the Assigned Loans and otherwise to perform its obligations  under
the Purchase Agreement;

         (c) Company has full corporate power and authority to execute,  deliver and perform its obligations under this PAAR Agreement,
and to consummate the transactions set forth herein. The consummation of the transactions contemplated by this PAAR Agreement is in the
ordinary course of Company's business and will not conflict with, or result in a breach of, any of the terms,  conditions or provisions
of Company's charter or by-laws or any legal restriction, or any material agreement or instrument to which Company is now a party or by
which it is bound, or result in the violation of any law, rule, regulation,  order, judgment or decree to which Company or its property
is subject.  The execution,  delivery and performance by Company of this PAAR Agreement and the  consummation by it of the transactions
contemplated hereby, have been duly authorized by all necessary corporate action on part of Company.  This PAAR Agreement has been duly
executed and delivered by Company,  and, upon the due authorization,  execution and delivery by Assignor and Assignee,  will constitute
the valid and legally binding obligation of Company,  enforceable against Company in accordance with its terms except as enforceability
may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium or other  similar laws now or hereafter in effect  relating to
creditors' rights generally,  and by general principles of equity regardless of whether enforceability is considered in a proceeding in
equity or at law;

         (d) No consent,  approval, order or authorization of, or declaration,  filing or registration with, any governmental entity is
required to be  obtained  or made by  Assignee in  connection  with the  execution,  delivery  or  performance  by Company of this PAAR
Agreement, or the consummation by it of the transactions contemplated hereby; and

         (e) No event has occurred from the Closing Date to the date hereof which would render the representations and warranties as to
the related  Assigned  Loans made by the Company in  Sections  3.01 and 3.02 of the  Purchase  Agreement  to be untrue in any  material
respect.

                  Recognition of Assignee

         6.       From and after the date hereof,  Company shall recognize Assignee as owner of the Assigned Loans and will service the
Assigned  Loans in  accordance  with the Purchase  Agreement.  It is the  intention of  Assignor,  Company and Assignee  that this PAAR
Agreement  shall be binding upon and for the benefit of the respective  successors and assigns of the parties  hereto.  Neither Company
nor  Assignor  shall amend or agree to amend,  modify,  waiver,  or  otherwise  alter any of the terms or  provisions  of the  Purchase
Agreement  which  amendment,  modification,  waiver or other  alteration  would in any way affect the Assigned  Loans without the prior
written consent of Assignee.

                  Miscellaneous

         7. All demands, notices and communications related to the Assigned Loans, the Purchase Agreement and this PAAR Agreement shall
be in writing and shall be deemed to have been duly given if personally  delivered at or mailed by registered mail, postage prepaid, as
follows:


         (a)      In the case of Company:
                  HSBC MORTGAGE CORPORATION (USA)
                           Lori Miller / Senior Vice President
                  2929 Walden Avenue
                  Depew, New York 14043

                  With a copy to:

         (b)      In the case of Assignor:
                  [Name and address]

         (c)      In the case of Assignee:
                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ralene Ruyle
                  Telecopier No.:  (972) 444-2810

                  with a copy  to:
                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention: ___________
                  Telecopier No.:  (212) 272-____

         8. Each party will pay any commissions it has incurred and the fees of its attorneys in connection with the negotiations  for,
documenting of and closing of the transactions contemplated by this PAAR Agreement.


         9.       This PAAR  Agreement  shall be  construed in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law principles,  and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance with
such laws.

         10.      No term or  provision  of this PAAR  Agreement  may be waived or modified  unless such waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

         11.      This PAAR Agreement shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which Assignor,  Assignee or Company may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed
Assignor, Assignee or Company, respectively, hereunder.

         12.      This PAAR Agreement shall survive the conveyance of the Assigned Loans,  the assignment of the Purchase  Agreement to
the extent of the Assigned Loans by Assignor to Assignee and the termination of the Purchase Agreement.

         13.      This PAAR Agreement may be executed  simultaneously  in any number of counterparts.  Each counterpart shall be deemed
to be an original and all such counterparts shall constitute one and the same instrument.

         14.      In the event that any provision of this PAAR Agreement conflicts with any provision of the Purchase Agreement with
respect to the Assigned Loans, the terms of this PAAR Agreement shall control.  In the event that any provision of this PAAR
Agreement conflicts with any provision of the Confirmation with respect to the Assigned Loans, the terms of this PAAR Agreement shall
control.

                  [Modification of Purchase Agreement

         15.     The Company and Assignor hereby amend the Purchase Agreement as follows:

         (a)      The following definitions are added to Section 1.01 of the Purchase Agreement:

         Securities Administrator:  ________________________

         Supplemental PMI Insurer:  ________________________

         Supplemental PMI Policy:   The primary  guarantee  insurance policy of the Supplemental PMI Insurer attached hereto as Exhibit
         J, or any successor Supplemental PMI Policy given to the Servicer by the Assignee.

         Trustee:          ________________________

         (b)      The following definition is amended and restated:

         Insurance Proceeds:        Proceeds of any Primary Mortgage  Insurance Policy,  the Supplemental PMI Policy, any title policy,
         any hazard  insurance  policy or any other  insurance  policy  covering a Mortgage Loan or other related  Mortgaged  Property,
         including any amounts required to be deposited in the Custodial  Account pursuant to Section 4.04, to the extent such proceeds
         are not to be applied to the  restoration of the related  Mortgaged  Property or released to the Mortgagor in accordance  with
         Accepted Servicing Practices.

         (c)      The following are added as the fourth, fifth and sixth paragraphs of Section 4.08:

         "In  connection  with its  activities  as servicer,  the Company  agrees to prepare and  present,  on behalf of itself and the
Purchaser,  claims to the  Supplemental  PMI Insurer with  respect to the  Supplemental  PMI Policy and, in this  regard,  to take such
action as shall be necessary to permit recovery under any Supplemental  PMI Policy  respecting a defaulted  Mortgage Loan.  Pursuant to
Section 4.04,  any amounts  collected by the Company  under any  Supplemental  PMI Policy shall be deposited in the Custodial  Account,
subject to withdrawal pursuant to Section 4.05.

         In  accordance  with the  Supplemental  PMI Policy,  the Company shall  provide to the  Supplemental  PMI Insurer any required
information regarding the Mortgage Loans.

         The  Company  shall  provide to the  [Securities  Administrator]  on a monthly  basis via  computer  tape,  or other  mutually
acceptable format, the unpaid principal balance,  insurer certificate number,  lender loan number, and premium due the Supplemental PMI
Insurer for each Mortgage Loan covered by the  Supplemental  PMI Policy.  In addition,  the Company  agrees to forward to the Purchaser
and the  [Securities  Administrator]  any  statements  or other  reports  given by the  Supplemental  PMI  Insurer to the  Servicer  in
connection with a claim under the Supplemental PMI Policy."

         (d)      Clause (vi) of Section 6.1 is amended to read as follows:

         "Company  ceases to be approved by either Fannie Mae or FHLMC as a mortgage loan seller or servicer for more than thirty days,
or the Company fails to meet the servicer eligibility requirements of the Supplemental PMI Insurer; or"]

         IN WITNESS WHEREOF, the parties hereto have executed this PAAR Agreement as of the day and year first above written.

                                                              EMC MORTGAGE CORPORATION
                                                              Assignor

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________


                                                              ____________________________________________
                                                              Assignee

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________


                                                              HSBC MORTGAGE CORPORATION (USA)
                                                              Company

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________




--------------------------------------------------------------------------------




                                                               ATTACHMENT 1

                                                        ASSIGNED LOAN SCHEDULE




--------------------------------------------------------------------------------




                                                              ATTACHMENT 2

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT




--------------------------------------------------------------------------------




                                                                EXHIBIT E

                                                         FORM OF TRIAL BALANCE




--------------------------------------------------------------------------------




                                                               EXHIBIT G

                                             REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

RE:      Mortgage Loan #___________________________________
BORROWER:__________________________________________________
PROPERTY: __________________________________________________


Pursuant to a Purchase,  Warranties and Servicing  Agreement (the  "Agreement")  between the Company and the Purchaser,  the undersigned
hereby  certifies that he or she is an officer of the Company  requesting  release of the documents for the reason  specified below. The
undersigned further certifies that:

(Check one of the items below)

_____ On  _________________,  the above  captioned  mortgage loan was paid in full or that the Company has been notified that payment in
full has been or will be escrowed.  The Company hereby certifies that all amounts with respect to this loan which are required under the
Agreement have been or will be deposited in the Custodial Account as required.

_____ The above  captioned  loan is being  repurchased  pursuant to the terms of the Agreement.  The Company  hereby  certifies that the
repurchase price has been credited to the Custodial Account as required under the Agreement.

_____ The above  captioned loan is being placed in foreclosure  and the original  documents are required to proceed with the foreclosure
action. The Company hereby certifies that the documents will be returned to the Purchaser in the event of reinstatement.

_____ Other (explain)

_______________________________________________________
_______________________________________________________

All capitalized terms used herein and not defined shall have the meanings assigned to them in the Agreement.

      Based on this  certification  and the  indemnities  provided for in the Agreement,  please release to the Company all original
mortgage documents in your possession relating to this loan.

Dated:_________________

By:________________________________
         Signature
    ___________________________________
         Title

Send documents to: _____________________________________________
_____________________________________________
_____________________________________________

Acknowledgement:

         Purchaser hereby  acknowledges that all original documents  previously released on the above captioned mortgage loan have been
returned and received by the Purchaser.


Dated:________________

By:________________________________
     Signature

    _______________________________
     Title




--------------------------------------------------------------------------------




                                                               EXHIBIT H


                                                   COMPANY'S UNDERWRITING GUIDELINES




--------------------------------------------------------------------------------




                                                               EXHIBIT I

                                                              TERM SHEET

         This TERM SHEET (the "Term Sheet") dated  _____________,  between HSBC Mortgage  Corporation  (USA),  a Delaware  corporation,
located at 2929 Walden Avenue, Depew, New York 14043 (the "Company") and EMC Mortgage Corporation,  a Delaware corporation,  located at
Mac Arthur  Ridge II, 909 Hidden  Ridge Drive,  Suite 200,  Irving,  Texas 75038 (the  "Purchaser")  is made  pursuant to the terms and
conditions of that certain  Purchase,  Warranties  and  Servicing  Agreement  (the  "Agreement")  dated as of May 1, 2002,  between the
Company  and the  Purchaser,  the  provisions  of which  are  incorporated  herein as if set forth in full  herein,  as such  terms and
conditions may be modified or supplemented  hereby.  All initially  capitalized  terms used herein unless otherwise  defined shall have
the meanings ascribed thereto in the Agreement.

         The Purchaser  hereby  purchases from the Company and the Company hereby sells to the Purchaser,  all of the Company's  right,
title and interest in and to the Mortgage Loans  described on the Mortgage Loan Schedule  annexed hereto as Schedule I, pursuant to and
in accordance with the terms and conditions set forth in the Agreement,  as same may be supplemented or modified  hereby.  Hereinafter,
the Company shall service the Mortgage  Loans for the benefit of the Purchaser and all  subsequent  transferees  of the Mortgage  Loans
pursuant to and in accordance with the terms and conditions set forth in the Agreement.

1.       Definitions

         For  purposes of the Mortgage  Loans to be sold  pursuant to this Term Sheet,  the  following  terms shall have the  following
meanings:

Aggregate Principal Balance
(as of the Cut-Off Date):

Closing Date:

Custodian:

Cut-off Date:

Initial Weighted Average
Mortgage Loan Remittance Rate:

Purchase Price Percentage:

Servicing Fee Rate:

                  Except as modified herein, Section 8.01 of the Agreement shall remain in full force and effect as of the date hereof.




--------------------------------------------------------------------------------




                           IN WITNESS WHEREOF, the parties hereto have caused their names to be signed hereto by their respective duly
authorized officers as of the date first above written.


                                    HSBC MORTGAGE CORPORATION (USA)

                                    By:________________________________
                                    Name:______________________________
                                    Title:_____________________________



                                    EMC MORTGAGE CORPORATION


                                    By:________________________________
                                    Name:______________________________
                                    Title:_____________________________




--------------------------------------------------------------------------------




                                                                SCHEDULE I

                                                         MORTGAGE LOAN SCHEDULE




--------------------------------------------------------------------------------




                                                                  EXHIBIT J

                                                                 [RESERVED]




--------------------------------------------------------------------------------




                                                                  EXHIBIT K

                                                      COMPANY'S OBLIGATIONS IN CONNECTION
                                                             WITH A RECONSTITUTION

     o   The Company shall (i) possess the ability to service into a securitization; (ii) service on a "Scheduled/Scheduled"
         reporting basis (advancing through the liquidation of an REO Property), (iii) make compensating interest payments on payoffs
         and curtailments and (iv) remit and report to a master servicer in format acceptable to such master servicer by the 18th
         calendar day of each month, unless otherwise provided in the securitization documents.

     o   The Company shall provide an acceptable annual certification (officer's certificate) to the master servicer (as required by
         the Sarbanes-Oxley Act of 2002) as well as any other annual certifications required under the securitization documents (i.e.
         the annual statement as to compliance/annual independent certified public accountants' servicing report due by March 15 of
         each year).

     o   The Company shall allow for the Purchaser, the master servicer or their designee to perform a review of audited financials
         and net worth of the Company.

     o   The Company shall provide a Uniform Single Attestation Program certificate and Management Assertion as requested by the
         master servicer or the Purchaser.

     o   The Company shall provide information on each Custodial Account as requested by the master servicer or the Purchaser, and
         each Custodial Accounts shall comply with the requirements for such accounts as set forth in the securitization documents.

     o   The Company shall maintain its servicing system in accordance with the requirements of the master servicer.




--------------------------------------------------------------------------------




                                                           AMENDMENT REG AB
                                          TO THE SELLER'S WARRANTIES AND SERVICING AGREEMENT

                  This is  Amendment  Reg AB (the  "Amendment  Reg AB"),  dated as of  November 7, 2005,  by and  between EMC  Mortgage
Corporation  (the  "Purchaser"),  and HSBC Mortgage  Corporation  (USA) (the "Company") to that certain Amended and Restated  Purchase,
Warranties and Servicing Agreement,  dated as of September 1, 2005 by and between the Company and the Purchaser, (as amended,  modified
or supplemented, the "Existing Agreement").

                                                              WITNESSETH

                  WHEREAS,  the Company and the Purchaser  have agreed,  subject to the terms and  conditions of this  Amendment Reg AB
that the Existing Agreement be amended to reflect certain agreed upon revisions to the terms of the Existing Agreement.

                  Accordingly,  the  Company and the  Purchaser  hereby  agree,  in  consideration  of the mutual  premises  and mutual
obligations set forth herein, that the Existing Agreement is hereby amended as follows:

1.   Capitalized  terms used  herein but not  otherwise  defined  shall have the  meanings  set forth in the  Existing  Agreement.  The
     Existing Agreement is hereby amended by adding the following definitions in their proper alphabetical order:

                  Commission: The United States Securities and Exchange Commission.

                  Company Information: As defined in Section 2(g)(i)(A)(1).

                  Depositor:  With respect to any Securitization Transaction, the Person identified in writing to the Company by the
                  Purchaser as depositor for such Securitization Transaction.

                  Exchange Act.  The Securities Exchange Act of 1934, as amended.

                  Master Servicer:  With respect to any  Securitization  Transaction,  the "master  servicer," if an, identified in the
                  related transaction documents.

                  Qualified  Correspondent:  Any Person from which the Company  purchased  Mortgage Loans,  provided that the following
                  conditions are satisfied:  (i) such Mortgage Loans were originated  pursuant to an agreement  between the Company and
                  such Person that  contemplated  that such Person would  underwrite  mortgage loans from time to time, for sale to the
                  Company,  in  accordance  with  underwriting  guidelines  designated  by the  Company  ("Designated  Guidelines")  or
                  guidelines  that do not vary  materially  from such  Designated  Guidelines:  (ii) such  Mortgage  Loans were in fact
                  underwritten  as described  in clause (i) above and were  acquired by the Company  within 180 days after  origination
                  (except that 1% of the Mortgage Loans in any  securitization may be within 240 days); (iii) either (x) the Designated
                  Guidelines were, at the time such Mortgage Loans were originated,  used by the Company in the origination of mortgage
                  loans of the same type as the Mortgage Loans for the Company's own account or (y) the Designated  Guidelines were, at
                  the time such Mortgage Loans were  underwritten,  designated by the Company on a consistent  basis for use by lenders
                  in  originating  mortgage  loans to be  purchased  by the Company;  and (iv) the Company  employed,  at the time such
                  Mortgage Loans were acquired by the Company  pre-purchase or post-purchase  quality  assurance  procedures (which may
                  involve,  among other  things,  review of a sample of mortgage  loans  purchased  during a particular  time period or
                  through particular  channels) designed to ensure that Persons from which it purchased mortgage loans properly applied
                  the underwriting criteria designated by the Company.

                  Reconstitution:  Any Securitization Transaction or Whole Loan Transfer.

                  Reconstitution  Agreement:  An agreement or agreements  entered into by the Company and the Purchaser  and/or certain
                  third parties in connection with a Reconstitution with respect to any or all of the Mortgage Loans.

                  Regulation AB: Subpart 229.1100 - Asset Backed  Securities  (Regulation AB), 17 C.F.R.  §§229.1100-229.1123,  as such
                  may be amended from time to time, and subject to such  clarification and  interpretation as have been provided by the
                  Commission in the adopting release (Asset-Backed Securities,  Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506,
                  1,531 (Jan. 7, 2005)) or by the staff of the  Commission,  or as may be provided by the  Commission or its staff from
                  time to time.

                  Securities Act: The federal Securities Act of 1933, as amended.

                  Securitization  Transaction:  Any  transaction  involving  either (1) a sale or other  transfer of some or all of the
                  Mortgage  Loans  directly or indirectly  to an issuing  entity (as defined in  Regulation  AB) in connection  with an
                  issuance of publicly offered or privately placed, rated or unrated  mortgage-backed  securities or (2) an issuance of
                  publicly offered or privately placed, rated or unrated securities,  the payments on which are determined primarily by
                  reference to one or more portfolios of residential mortgage loans consisting,  in whole or in part, of some or all of
                  the Mortgage Loans.

                  Servicer:  As defined in Section 2(f)(iii).

                  Servicing Criteria:  The "servicing criteria" set forth in Item 1122(d) of Regulation AB, as such may be amended from
                  time to time.

                  Static Pool Information: Information set forth in Item 1105(a) and 1105(c) of Regulation AB.

                  Subcontractor:  Any vendor, subcontractor or other Person that is not responsible for the overall servicing (as
                  "servicing" is commonly understood by participants in the mortgage-backed securities market) of Mortgage Loans
                  pursuant to a Reconstitution Agreement but performs one or more discrete functions identified in Item 1122(d) of
                  Regulation AB with respect to Mortgage Loans (serviced by the Company under a Reconstitution Agreement) under the
                  direction or authority of the Company or a Subservicer.

                  Subservicer:  Any Person that services  Mortgage Loans on behalf of the Company (as servicer  under a  Reconstitution
                  Agreement) or any Subservicer and is responsible for the  performance  (whether  directly or through  Subservicers or
                  Subcontractors) of a substantial  portion of the material servicing functions required to be performed by the Company
                  under this Agreement or any Reconstitution Agreement that are identified in Item 1122(d) of Regulation AB.

                  Third Party Originator:  Each Person, other than a Qualified  Correspondent,  that originated Mortgage Loans acquired
                  by the Company.

                  Whole  Loan  Transfer:  Any sale or  transfer  of some or all of the  Mortgage  Loans,  other  than a  Securitization
                  Transaction.

2.   The  Purchaser  and the Company  agree that the Existing  Agreement is hereby  amended by adding the  following  provisions  as an
     addendum:

         (a)      (i)      The Company hereby represents to the Purchaser,  to any Master Servicer and to any Depositor, as of the date
                  on which  information  is first provided to the Purchaser,  any Master  Servicer or any Depositor  under Section 2(f)
                  that,  except as disclosed in writing to the Purchaser,  such Master  Servicer or such Depositor  prior to such date:
                  (i) the Company is not aware and has not received notice that any default,  early  amortization or other  performance
                  triggering event has occurred as to any other  securitization  due to any act or failure to act of the Company;  (ii)
                  the Company has not been  terminated  as servicer in a  residential  mortgage  loan  securitization,  either due to a
                  servicing default or to application of a servicing performance test or trigger;  (iii) no material noncompliance with
                  the applicable  servicing criteria with respect to other  securitizations of residential mortgage loans involving the
                  Company as servicer  has been  disclosed  or  reported by the  Company;  (iv) no  material  changes to the  Company's
                  policies  or  procedures  with  respect to the  servicing  function  it will  perform  under this  Agreement  and any
                  Reconstitution  Agreement  for  mortgage  loans of a type  similar to the  Mortgage  Loans have  occurred  during the
                  three-year  period  immediately  preceding the related  Securitization  Transaction;  (v) there are no aspects of the
                  Company's  financial  condition that could have a material  adverse  effect on the  performance by the Company of its
                  servicing  obligations  under this  Agreement or any  Reconstitution  Agreement;  (vi) there are no material legal or
                  governmental  proceedings  pending  (or  known to be  contemplated)  against  the  Company,  any  Subservicer  or any
                  Third-Party  Originator  of a type  identified in Item 1117 of  Regulation  AB; and (vii) there are no  affiliations,
                  relationships or transactions relating to the Company, any Subservicer or any Third-Party  Originator with respect to
                  any Securitization  Transaction and any party thereto identified by the related Depositor of a type described in Item
                  1119 of Regulation AB.

                  (ii)     If so requested by the  Purchaser,  any Master  Servicer or any Depositor on any date  following the date on
                  which  information is first provided to the Purchaser,  any Master  Servicer or any Depositor under Section 2(f), the
                  Company  shall  within  five  Business  Days,  following  such  request,  to confirm in writing  the  accuracy of the
                  representations  and  warranties  set forth in  paragraph  (i) of this  Section  or, if any such  representation  and
                  warranty is not accurate as of the date of such  request,  provide  reasonably  adequate  disclosure of the pertinent
                  facts, in writing, to the requesting party.

         (b)      The Company shall use its reasonable  best efforts on or before March 1, but in no event later than March 15, of each
                  calendar year, commencing in 2007, to deliver to the Purchaser,  any Master Servicer and any Depositor a statement of
                  compliance addressed to the Purchaser,  and Master Servicer and such Depositor and signed by an authorized officer of
                  the Company,  to the effect that (i) a review of the Company's  activities during the immediately  preceding calendar
                  year (or applicable  portion thereof) and of its performance  under this Agreement and any applicable  Reconstitution
                  Agreement during such period has been made under such officer's  supervision,  and (ii) to the best of such officers'
                  knowledge,  based on such review,  the Company has  fulfilled  all of its  obligations  under this  Agreement and any
                  applicable  Reconstitution  Agreement in all material respects  throughout such calendar year (or applicable  portion
                  thereof)  or, if there has been a failure  to fulfill  any such  obligation  in any  material  respect,  specifically
                  identifying each such failure known to such officer and the nature and the status thereof.

         (c)      (i)      The Company  shall use its  reasonable  best  efforts on or before March 1, but in no event later than March
                  15, of each calendar year, commencing in 2007 to:

                                     (A)    Deliver to the Purchaser, any Master Servicer and any Depositor a report (in form and
                           substance reasonably satisfactory to the Purchaser, such Master Servicer and such Depositor) regarding the
                           Company's assessment of compliance with the Servicing Criteria during the immediately preceding calendar
                           year, as required under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB.  Such
                           report shall be addressed to the Purchaser and such Depositor and signed by an authorized officer of the
                           Company, and shall address each of the Servicing Criteria specified on a certification substantially in the
                           form of Exhibit B hereto delivered to the Purchaser at the time of any Securitization  Transaction;

                                     (B)    deliver to the Purchaser, any Master Servicer and any Depositor a report of a registered
                           public accounting firm reasonably acceptable to the Purchaser, such Master Servicer and such Depositor that
                           attests to, and reports on, the assessment of compliance made by the Company and delivered pursuant to the
                           preceding paragraph.  Such attestation shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of
                           Regulation S-X under the Securities Act and the Exchange Act;

                                     (C)    cause each Subservicer and each Subcontractor determined by the Company pursuant to
                           Section 2(e)(ii) to be "participating in the servicing function" within the meaning of Item 1122 of
                           Regulation AB (each, a "Participating Entity"), to deliver to the Purchaser, and Master Servicer and any
                           Depositor an assessment of compliance and accountants' attestation as and when provided in paragraphs (i)
                           and (ii) of this Section 2(c); and

                                     (D)    deliver and cause each Subservicer and Subcontractor described in clause (c) to provide ,
                           to the Purchaser, and Master Servicer, any Depositor and any other Person that will be responsible for
                           signing the certification (a "Sarbanes Certification") required by Rules 13a-14(d) and 15d-14(d) under the
                           Exchange Act (pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) on behalf of an asset-backed
                           issuer with respect to a Securitization Transaction a certification signed by the appropriate officer of
                           the company in the form attached hereto as Exhibit A.

                           The Company acknowledges that the parties identified in clause (i)(D) above may rely on the certification
                  provided by the Company pursuant to such clause in signing a Sarbanes Certification and filing such with the
                  Commission.

                           (ii)     Each assessment of compliance provided by a Subservicer pursuant to Section 2(c)(i)(A) shall
                  address each of the Servicing Criteria specified on a certification substantially in the form of Exhibit B hereto
                  delivered to the Purchaser concurrently with the execution of this Agreement or, in the case of a Subservicer
                  subsequently appointed as such, on or prior to the date of such appointment.  An assessment of compliance provided
                  by a Subcontractor pursuant to Section 2(c)(i)(C) need not address any elements of the Servicing Criteria other than
                  those specified by the Company pursuant to Section 2(e).

         (d)      [Reserved]

         (e)      The Company shall not hire or otherwise  utilize the services of any Subservicer to fulfill any of the obligations of
                  the Company as servicer under this Agreement or any  Reconstitution  Agreement  unless the Company  complies with the
                  provisions  of clause (i) of this  Section.  The Company  shall not hire or  otherwise  utilize  the  services of any
                  Subcontractor,  and shall not permit any Subservicer to hire or otherwise utilize the services of any  Subcontractor,
                  to fulfill any of the  obligations of the Company as servicer under this  Agreement or any  Reconstitution  Agreement
                  unless the Company complies with the provisions of 2(e)(ii) of this Section.

                           (i)      It shall not be  necessary  for the  Company  to seek the  consent  of the  Purchaser,  any  Master
                  Servicer or any Depositor to the  utilization of any  Subservicer.  The Company shall cause any  Subservicer  used by
                  the Company (or by any  Subservicer) for the benefit of the Purchaser and any Depositor to comply with the provisions
                  of this Section and with Sections 2(a), 2(b), 2(c), 2(f)(iii),  2(f)(v) and 2(g) of this Agreement to the same extent
                  as if such  Subservicer  were the Company,  and to provide the information  required with respect to such Subservicer
                  under Section  2(f)(iv) of this Agreement.  The Company shall be responsible for obtaining from each  Subservicer and
                  delivering to the Purchaser and any  Depositor  any servicer  compliance  statement  required to be delivered by such
                  Subservicer  under  Section 2(b),  any  assessment of  compliance  and  attestation  required to be delivered by such
                  Subservicer under Section 2(c) and any certification  required to be delivered to the Person that will be responsible
                  for signing the Sarbanes Certification under Section 2(c) as and when required to be delivered.

                           (ii)     It shall not be necessary  for the Company to seek the consent of the Purchaser or any Depositor to
                  the  utilization  of any  Subcontractor.  The Company shall  promptly  upon request  provide to the Purchaser and any
                  Depositor (or any designee of the Depositor,  such as any Master Servicer or an administrator) a written  description
                  (in form and substance  satisfactory  to the  Purchaser,  such  Depositor  and such Master  Servicer) of the role and
                  function of each Subcontractor  utilized by the Company or any Subservicer,  specifying (A) the identity of each such
                  Subcontractor,  (B) which (if any) of such Subcontractors are Participating  Entities,  and (C) which elements of the
                  Servicing Criteria will be addressed in assessments of compliance provided by each Subcontractor  identified pursuant
                  to clause (B) of this paragraph.

                  As a condition to the utilization of any Subcontractor  determined to be  "participating  in the servicing  function"
                  within the meaning of Item 1122 of Regulation AB, the Company shall cause any such  Subcontractor used by the Company
                  (or by any  Subservicer) for the benefit of the Purchaser and any Depositor to comply with the provisions of Sections
                  2(c) and 2(g) of this Agreement to the same extent as if such  Subcontractor  were the Company.  The Company shall be
                  responsible  for obtaining from each  Subcontractor  and delivering to the Purchaser and any Depositor any assessment
                  of compliance and  attestation  and the other  certifications  required to be delivered by such  Subservicer and such
                  Subcontractor under Section 2(c), in each case as and when required to be delivered.

     (f) In connection with any  Securitization  Transaction  the Company shall (1) within five Business Days following  request by the
         Purchaser or any  Depositor,  to provide to the  Purchaser  and such  Depositor  (or, as  applicable,  cause each  Third-Party
         Originator and each  Subservicer to provide),  in writing and in form and substance  reasonably  satisfactory to the Purchaser
         and such Depositor,  the information and materials  specified in paragraphs (i), (ii),  (iii),  (vi) and (vii) of this Section
         2(f), and (2) as promptly as  practicable  following  notice to or discovery by the Company,  provide to the Purchaser and any
         Depositor (in writing and in form and substance  reasonably  satisfactory to the Purchaser and such Depositor) the information
         specified in paragraph (iv) of this Section.

                        (i)         If so requested by the Purchaser or any Depositor in connection with a Securitization  Transaction,
                  the Company shall provide such information  regarding (x) the Company, as originator of the Mortgage Loans (including
                  as an acquirer of Mortgage Loans from a Qualified  Correspondent),  or (y) each  Third-Party  Originator,  and (z) as
                  applicable, each Subservicer,  as is requested for the purpose of compliance with Items 1103(a)(1),  1105, 1110, 1117
                  and 1119 of Regulation AB.  Such information shall include, at a minimum:

                                    (A)     the originator's form of organization;

                                    (B)     a description of the originator's origination program and how long the originator has
                           been engaged in originating residential mortgage loans, which description shall include a discussion of the
                           originator's experience in originating mortgage loans of a similar type as the Mortgage Loans; information
                           regarding the size and composition of the originator's origination portfolio; and information that may be
                           material, in the good faith judgment of the Purchaser or any Depositor, to an analysis of the performance
                           of the Mortgage Loans, including the originators' credit-granting or underwriting criteria for mortgage
                           loans of similar type(s) as the Mortgage Loans and such other information as the Purchaser or any Depositor
                           may reasonably request for the purpose of compliance with Item 1110(b)(2) of Regulation AB;

                                    (C)     a description of any material legal or governmental proceedings pending (or known to be
                           contemplated) of a type described in Item 1117 of Regulation AB against the Company, each Third-Party
                           Originator and each Subservicer; and

                                    (D)     a description of any affiliation or relationship of a type described in Item 1119 of
                           Regulation AB between the Company, each Third-Party Originator, each Subservicer and any of the following
                           parties to a Securitization Transaction, as such parties are identified to the Company by the Purchaser or
                           any Depositor in writing in advance of such Securitization Transaction:

                                            (1)      the sponsor;
                                            (2)      the depositor;
                                            (3)      the issuing entity;
                                            (4)      any servicer;
                                            (5)      any trustee;
                                            (6)      any originator;
                                            (7)      any significant obligor;
                                            (8)      any enhancement or support provider; and
                                            (9)      any other material transaction party.

                           (ii)     If so requested by the Purchaser or any  Depositor,  the Company shall provide (or, as  applicable,
                  cause each  Third-Party  Originator  to provide)  Static Pool  Information  with respect to the mortgage  loans (of a
                  similar type as the Mortgage  Loans, as reasonably  identified by the Purchaser as provided below)  originated by (a)
                  the Company,  if the Company is an originator of Mortgage  Loans  (including as an acquirer of Mortgage  Loans from a
                  Qualified Correspondent),  and/or (b) each Third-Party Originator.  Such Static Pool Information shall be prepared by
                  the  Company  (or  Third-Party  Originator)  on the  basis  of  its  reasonable,  good  faith  interpretation  of the
                  requirements  of Item  1105(a)(1)-(3)  of  Regulation  AB. To the extent that there is  reasonably  available  to the
                  Company (or Third-Party  Originator)  Static Pool  Information  with respect to more than one mortgage loan type, the
                  Purchaser or any Depositor  shall be entitled to specify  whether some or all of such  information  shall be provided
                  pursuant to this paragraph.  The content of such Static Pool Information may be in the form  customarily  provided by
                  the Company,  and need not be customized for the Purchaser or any Depositor.  Such Static Pool  Information  for each
                  vintage  origination  year or prior  securitized  pool,  as  applicable,  shall be  presented in  increments  no less
                  frequently  than  quarterly over the life of the mortgage  loans  included in the vintage  origination  year or prior
                  securitized  pool. The most recent  periodic  increment must be as of a date no later than 135 days prior to the date
                  of the prospectus or other offering  document in which the Static Pool  Information is to be included or incorporated
                  by  reference.  The Static  Pool  Information  shall be provided in an  electronic  format that  provides a permanent
                  record of the information  provided,  such as a portable  document format (pdf) file, or other such electronic format
                  reasonably required by the Purchaser or the Depositor, as applicable.

                  Promptly  following  notice or  discovery of a material  error in Static Pool  Information  provided  pursuant to the
                  immediately  preceding  paragraph  (including  an omission  to include  therein  information  required to be provided
                  pursuant to such  paragraph),  the Company shall provide  corrected  Static Pool  Information to the Purchaser or any
                  Depositor,  as applicable,  in the same format in which Static Pool Information was previously provided to such party
                  by the Company.

                  If so requested by the Purchaser or any Depositor, the Company shall provide (or, as applicable, cause each
                  Third-Party Originator to provide), at the expense of the requesting party (to the extent of any additional
                  incremental expense associated with delivery pursuant to this Agreement), such statements and agreed-upon procedures
                  letters of certified public accountants reasonably acceptable to the Purchaser or Depositor, as applicable,
                  pertaining to Static Pool Information relating to prior securitized pools for securitizations closed on or after
                  January 1, 2006 or, in the case of Static Pool Information with respect to the Company's or Third-Party Originator's
                  originations or purchases, to calendar months commencing January 1, 2006, as the Purchaser or such Depositor shall
                  reasonably request.  Such statements and letters shall be addressed to and be for the benefit of such parties as the
                  Purchaser or such Depositor shall designate, which may include, by way of example, any Sponsor, any Depositor and
                  any broker dealer acting as underwriter, placement agent or initial purchaser with respect to a Securitization
                  Transaction.  Any such statement or letter may take the form of a standard, generally applicable document
                  accompanied by a reliance letter authorizing reliance by the addressees designated by the Purchaser or such
                  Depositor.

                           (iii)    If so requested by the  Purchaser or any  Depositor,  the Company  shall  provide such  information
                  regarding  the  Company,  as servicer  of the  Mortgage  Loans,  and each  Subservicer  (each of the Company and each
                  Subservicer,  for purposes of this paragraph, a "Servicer"), as is requested for the purpose of compliance with Items
                  1108, 1117 and 1119 of Regulation AB.  Such information shall include, at a minimum:

                                    (A)     the Servicer's form of organization;
                                    First, (B)       a description of how long the Servicer has been servicing residential mortgage
                           loans; a general discussion of the Servicer's experience in servicing assets of any type as well as a more
                           detailed discussion of the Servicer's experience in, and procedures for, the servicing function it will
                           perform under this Agreement and any Reconstitution Agreements; information regarding the size, composition
                           and growth of the Servicer's portfolio of residential mortgage loans of a type similar to the Mortgage
                           Loans and information on factors related to the Servicer that may be material, in the good faith judgment
                           of the Purchaser or any Depositor, to any analysis of the servicing of the Mortgage Loans or the related
                           asset-backed securities, as applicable, including, without limitation:

                                                     Second, (1)       whether any prior securitizations of mortgage loans of a type
                                            similar to the Mortgage Loans involving the Servicer have defaulted or experienced an
                                            early amortization or other performance triggering event because of servicing during the
                                            three-year period immediately preceding the related Securitization Transaction;

                                                     (2)      the extent of outsourcing the Servicer utilizes;
                                                     (3)      whether there has been previous disclosure of material noncompliance
                                            with the applicable servicing criteria with respect to other securitizations of
                                            residential mortgage loans involving the Servicer as a servicer during the three-year
                                            period immediately preceding the related Securitization Transaction;
                                                     (4)      whether the Servicer has been terminated as servicer in a residential
                                            mortgage loan securitization, either due to a servicing default or to application of a
                                            servicing performance test or trigger; and
                                                     (5)      such other information as the Purchaser or any Depositor may reasonably
                                            request for the purpose of compliance with Item 1108(b)(2) of Regulation AB;

                                    Third, (C)       a description of any material changes during the three-year period immediately
                           preceding the related Securitization Transaction to the Servicer's policies or procedures with respect to
                           the servicing function it will perform under this Agreement and any Reconstitution Agreements for mortgage
                           loans of a type similar to the Mortgage Loans;

                                    Fourth, (D)      information regarding the Servicer's financial condition, to the extent that
                           there is a material risk that an adverse financial event or circumstance involving the Servicer could have
                           a material adverse effect on the performance by the Company of its servicing obligations under this
                           Agreement or any Reconstitution Agreement;

                                    Fifth, (E)       information regarding advances made by the Servicer on the Mortgage Loans and
                           the Servicer's overall servicing portfolio of residential mortgage loans for the three-year period
                           immediately preceding the related Securitization Transaction, which may be limited to a statement by an
                           authorized officer of the Servicer to the effect that the Servicer has made all advances required to be
                           made on residential mortgage loans serviced by it during such period, or, if such statement would not be
                           accurate, information regarding the percentage and type of advances not made as required, and the reasons
                           for such failure to advance;

                                    Sixth, (F)       a description of the Servicer's processes and procedures designed to address any
                           special or unique factors involved in servicing loans of a similar type as the Mortgage Loans;


                                    (G)     a description of the Servicer's processes for handling delinquencies, losses,
                           bankruptcies and recoveries, such as through liquidation of mortgaged properties, sale of defaulted
                           mortgage loans or workouts;

                                    (H)     information as to how the Servicer  defines or determines  delinquencies  and  charge-offs,
                            including the effect of any grace period, re-aging,  restructuring,  partial payments considered current or
                            other practices with respect to delinquency and loss experience; and

                                    (I)     a description of any material legal or governmental proceedings pending (or known to be
                           contemplated) against the Servicer;

                                    (J)     a description of any affiliation or relationship between the Servicer and any of the
                            following parties to a Securitization Transaction, as such parties are identified to the Servicer by the
                            Purchaser or any Depositor in writing in advance of such Securitization Transaction:

                                            (1)      the sponsor;
                                            (2)      the depositor;
                                            (3)      the issuing entity;
                                            (4)      any servicer;
                                            (5)      any trustee;
                                            (6)      any originator;
                                            (7)      any significant obligor;
                                            (8)      any enhancement or support provider; and
                                            (9)      any other material transaction party.

                           (iv)     For the purpose of satisfying the reporting  obligation  under the Exchange Act with respect to any
                  class of asset-backed  securities,  the Company shall (or shall cause each Subservicer and Third-Party Originator to)
                  (i) provide  prompt  notice to the  Purchaser,  and Master  Servicer and any Depositor in writing of (A) any material
                  litigation or governmental  proceedings of a type described in Item 1117 of Regulation AB involving the Company,  any
                  Subservicer or any Third-Party  Originator (B)) any affiliations or relationships  that develop following the closing
                  date of a Securitization  between the Company,  any Subservicer or any Third-Party  Originator and any of the parties
                  specified in clause (D) of paragraph  (i) of this Section 2(f) (and any other  parties  identified  in writing by the
                  requesting party) with respect to such Securitization  Transaction,  (C) any Event of Default under the terms of this
                  Agreement or any Reconstitution  Agreement, (D) any merger,  consolidation or sale of substantially all of the assets
                  of the  Company,  and (E) the  Company's  entry into any  agreement  with a  Subservicer  to perform or assist in the
                  performance  of any of the  Company's  obligations  under this  Agreement or any  Reconstitution  Agreement  and (ii)
                  provide to the Purchaser and any Depositor a description of such  proceedings,  affiliations  or  relationships.  All
                  notification pursuant to clause (A) should be sent to:

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, TX 75067-3884
                  Attention:  Conduit Seller Approval Dept.
                  Facsimile:  (214) 626-3751
                  Email:  sellerapproval@bear.com

                  With a copy to:

                  Bear, Stearns & Co. Inc.
                  383 Madison Avenue, 3rd floor
                  New York, NY 10179
                  Attention:  Global Credit Administration
                  Facsimile:  (212) 272-6564

                  Notifications pursuant to clause (B) should be sent to:

                  EMC Mortgage Corporation
                  Two Mac Arthur Ridge
                  909 Hidden Ridge Drive, Suite 200
                  Irving, TX 75038
                  Attention:  Associate General Counsel for Loan Administration
                  Facsimile:  (972) 831-2555

                  With copies to:

                  Bear, Stearns & Co. Inc.
                  383 Madison Avenue, 3rd floor
                  New York, NY 10179
                  Attention:  Global Credit Authorization
                  Facsimile:  (212) 272-6564

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, TX 75067-3884
                  Attention:  Conduit Seller Approval Dept.
                  Facsimile:  (214) 626-3751
                  Email:  sellerapproval@bear.com

                           (v)      As a condition  to the  succession  to the Company or any  Subservicer  as servicer or  subservicer
                  under this  Agreement or any  Reconstitution  Agreement by any Person (i) into which the Company or such  Subservicer
                  may be merged or consolidated,  or (ii) which may be appointed as a successor to the Company or any Subservicer,  the
                  Company shall provide to the Purchaser,  any Master  Servicer and any  Depositor,  at least 15 calendar days prior to
                  the effective date of such succession or  appointment,  (x) written notice to the Purchaser and any Depositor of such
                  succession or appointment and (y) in writing and in form and substance  reasonably  satisfactory to the Purchaser and
                  such Depositor,  all information  reasonably  requested by the Purchaser or any Depositor in order to comply with its
                  reporting obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed securities.

                           (vi)     In addition to such  information as the Company,  as servicer,  is obligated to provide pursuant to
                  other provisions of this Agreement,  not later than ten days prior to the deadline for the filing of any distribution
                  report on Form 10-D in respect of any Securitization  Transaction that includes any of the Mortgage Loans serviced by
                  the Company or any Subservicer,  the Company or such  Subservicer,  as applicable,  shall, but only to the extent the
                  Company or such Subservicer has knowledge,  provide to the party  responsible for filing such report  (including,  if
                  applicable,  the Master Servicer) notice of the occurrence of any of the following events along with all information,
                  data, and material related thereto as may be required to be included in the related  distribution report on Form 10-D
                  (as specified in the provisions of Regulation AB referenced below):

                                     i.  any material  modifications,  extensions or waivers of Mortgage  Loans serviced by the Company
                                         or its Subservicer terms, fees,  penalties or payments during the distribution  period or that
                                         have cumulatively become material over time (Item 1121(a)(11) of Regulation AB);

                                     ii. material   breaches  of  Mortgage   Loans   serviced  by  the  Company  or  its   Subservicers
                                         representations  or warranties or transaction  covenants (Item  1121(a)(12) of Regulation AB);
                                         and

                                     iii.information  regarding any Mortgage Loans serviced by the Company or its Subservicers  changes
                                         (such as, additions,  substitutions or repurchases),  and any material changes in origination,
                                         underwriting  or other criteria for acquisition or selection of pool assets as it relates to a
                                         substitution (Item 1121(a)(14) of Regulation AB),

                           the  Company  shall  provide to the  Purchaser,  any Master  Servicer  and any  Depositor,  evidence  of the
                  authorization  of the person  signing any  certification  and, no more than once a year,  copies or other evidence of
                  Fidelity Bond Insurance and Errors and Omission Insurance Policy,  financial  information and reports, and such other
                  information  related to the Company or any Subservicer or the Company or such  Subservicer's  performance  hereunder,
                  which items may be accepted in the forms  acceptable to the Company's and  Subservicer's  regulators or the agencies.
                  [ (i)    The Company shall  indemnify  the  Purchaser,  each  affiliate of the  Purchaser,  and each of the following
                  parties participating in a Securitization  Transaction:  each sponsor and issuing entity; each Person (including, but
                  not limited to, any Master  Servicer,  if applicable)  responsible  for the  preparation,  execution or filing of any
                  report required to be filed with the Commission with respect to such Securitization  Transaction, or for execution of
                  a  certification  pursuant  to Rule  13a-14(d)  or Rule  15d-14(d)  under  the  Exchange  Act  with  respect  to such
                  Securitization  Transaction;  each broker dealer acting as underwriter,  placement agent or initial  purchaser,  each
                  Person who controls any of such parties or the Depositor  (within the meaning of Section 15 of the Securities Act and
                  Section 20 of the Exchange Act); and the respective  present and former directors,  officers,  employees ,agents ] of
                  each of the foregoing and of the Depositor (each, an "Indemnified  Party"), and shall hold each of them harmless from
                  and against any claims, losses, damages,  penalties,  fines, forfeitures,  legal fees and expenses and related costs,
                  judgments, and any other costs, fees and expenses that any of them may sustain arising out of or based upon:

                           (A)(1)   any untrue statement of a material fact contained or alleged to be contained in any information,
                  report, certification, data,  accountants' letter or other material provided in written or electronic form under
                  this Amendment Reg AB by or on behalf of the Company, or provided under this Amendment Reg AB by or on behalf of any
                  Subservicer, Subcontractor or Third-Party Originator (collectively, the "Company Information"), or (2) the omission
                  or alleged omission to state in the Company Information a material fact required to be stated in the Company
                  Information or necessary in order to make the statements therein, in the light of the circumstances under which they
                  were made, not misleading; provided, by way of clarification, that clause (2) of this paragraph shall be construed
                  solely by reference to the Company Information and not to any other information communicated in connection with a
                  sale or purchase of securities, without regard to whether the Company Information or any portion thereof is
                  presented together with or separately from such other information;

                           (B)      any breach by the Company of its obligations under this agreement, including particularly any
                  failure by the Company, any Subservicer, any Subcontractor or any Third-Party Originator to deliver any information,
                  report, certification, accountants' letter or other material when and as required under this Amendment Reg AB,
                  including any failure by the Company to identify pursuant to Section 2(e)(ii) any Subcontractor "participating in
                  the servicing function" within the meaning of Item 1122 of Regulation AB; or

                           (C)      any breach by the Company of a representation or warranty set forth in Section 2(a)(i) or in a
                                    writing furnished pursuant to Section 2(a)(ii) and made as of a date prior to the closing date of
                                    the related Securitization Transaction, to the extent that such breach is not cured by such
                                    closing date, or any breach by the Company of a representation or warranty in a writing furnished
                                    pursuant to Section 2(a)(ii) to the extent made as of a date subsequent to such closing date.

                           (D)      The negligence bad faith or willful misconduct of the Company in connection with its performance
                   under this Amendment.

                           If the indemnification provided for herein is unavailable or insufficient as determined by a court of law
                           to hold harmless an Indemnified Party, then the Company agrees that it shall contribute to the amount paid
                           or payable by such Indemnified Party as a result of any claims, losses, damages or liabilities incurred by
                           such Indemnified Party in such proportion as is appropriate to reflect relative fault of such Indemnified
                           Party on the one hand and the Company on the other.

                           In the case of any failure of  performance  described  in clause  (i)(B) of this Section  2(g),  the Company
                  shall  promptly  reimburse  the  Purchaser,  any  Depositor,  as  applicable,  and each  Person  responsible  for the
                  preparation,  execution  or filing of any  report  required  to be filed  with the  Commission  with  respect to such
                  Securitization  Transaction,  or for execution of a certification  pursuant to Rule 13a-14(d) or Rule 15d-14(d) under
                  the Exchange Act with respect to such  Securitization  Transaction,  for all costs  reasonably  incurred by each such
                  party in order to obtain the information, report, certification,  accountants' letter or other material not delivered
                  as required by the Company, any Subservicer, any Subcontractor or any Third-Party Originator.

                           This  indemnification  shall survive the  termination of this  Agreement or the  termination of any party to
                  this Agreement.

                  (ii)     (A)      Any failure by the Company, any Subservicer, any Subcontractor or any Third-Party Originator to
                  deliver any information, report, certification, accountants' letter or other material when and as required under
                  this Amendment Reg AB, or any breach by the Company of a representation or warranty set forth in Section 2(a)(i)  or
                  in a writing furnished pursuant to Section 2(a)(ii) and made as of a date prior to the closing date of the related
                  Securitization Transaction, to the extent that such breach is not cured by such closing date, or any breach by the
                  Company of a representation or warranty in a writing furnished pursuant to Section 2(a)(ii) to the extent made as of
                  a date subsequent to such closing date, shall, except as provided in clause (B) of this paragraph, immediately and
                  automatically, without notice or grace period, constitute an Event of Default with respect to the Company under this
                  Agreement and any applicable Reconstitution Agreement, and shall entitle the Purchaser or any Depositor, as
                  applicable, in its sole discretion to terminate the rights and obligations of the Company as servicer under this
                  Agreement and/or any applicable Reconstitution Agreement without payment (notwithstanding anything in this Agreement
                  or any applicable Reconstitution Agreement to the contrary) of any compensation to the Company and if the Company is
                  servicing any of the Mortgage Loans in a Securitization Transaction appoint a successor servicer reasonably
                  acceptable to any Master Servicer for such Securitization Transaction; provided that to the extent that any
                  provision of this Agreement and/or any applicable Reconstitution Agreement expressly provides for the survival of
                  certain rights or obligations following termination of the Company as servicer, such provision shall be given effect.

                           (B)      Any failure by the Company, any Subservicer or any Subcontractor to deliver any information,
                  report, certification or accountants' letter when and as required under Section 2(b) or 2(c), including (except as
                  provided below) any failure by the Company to identify pursuant to Section 2(e)(ii) any Subcontractor "participating
                  in the servicing function" within the meaning of Item 1122 of Regulation AB, which continues unremedied for ten
                  calendar days after the date on which such information, report, certification or accountants' letter was required to
                  be delivered shall constitute an Event of Default with respect to the Company under this Agreement and any
                  applicable Reconstitution Agreement, and shall entitle the Purchaser, any Master Servicer or any Depositor, as
                  applicable, in its sole discretion to terminate the rights and obligations of the Company as servicer under this
                  Agreement and/or any applicable Reconstitution Agreement without payment  (notwithstanding anything in this
                  Agreement to the contrary) of any compensation to the Company; provided that to the extent that any provision of
                  this Agreement and/or any applicable Reconstitution Agreement expressly provides for the survival of certain rights
                  or obligations following termination of the Company as servicer, such provision shall be given effect.

                           Neither the Purchaser nor any Depositor shall be entitled to terminate the rights and obligations of the
                  Company pursuant to this subparagraph (ii)(B) if a failure of the Company to identify a Subcontractor "participating
                  in the servicing function" within the meaning of Item 1122 of Regulation AB was attributable solely to the role or
                  functions of such Subcontractor with respect to mortgage loans other than the Mortgage Loans.

                  (C)      The Company shall  promptly  reimburse the  Purchaser  (or any designee of the  Purchaser,  such as a master
                  servicer) and any Depositor, as applicable,  for all reasonable expenses incurred by the Purchaser (or such designee)
                  or such  Depositor  as such are  incurred,  in  connection  with the  termination  of the Company as servicer and the
                  transfer of servicing of the Mortgage  Loans to a successor  servicer.  The  provisions of this  paragraph  shall not
                  limit whatever  rights the Purchaser or any Depositor may have under other  provisions of this  Agreement  and/or any
                  applicable  Reconstitution  Agreement  or  otherwise,  whether in equity or at law,  such as an action  for  damages,
                  specific performance or injunctive relief.

                  (iii) The  Purchaser  shall  indemnify  the Company,  each  affiliate of the Company and each Person who controls the
                  Company or such affiliate and their respective  present and former  directors,  officers,  employees and agents,  and
                  hold each of them  harmless  from and against any losses,  damages,  penalties,  fines,  forfeitures,  legal fees and
                  expenses and related costs,  judgments,  and any other costs, fees and expenses that each of them may sustain arising
                  out of or based upon any claims  arising  out of or in  connection  with any  information  set forth in any  offering
                  document  prepared in connection with any  Securitization  Transaction other than a statement or omission arising out
                  of, resulting from, or based upon the Company Information.

                  For  purposes of the  Amendment  and any related  provisions  thereto,  each Master  Servicer  shall be  considered a
      third-party  beneficiary of this  Agreement,  entitled to all the rights and benefits hereof as if it were a direct party to this
      Agreement.

3.   The Company  acknowledges that a Subservicer or Subcontractor  that performs services with respect to mortgage loans involved in a
     Securitization  Transaction in addition to the Mortgage Loans may be determined by a Depositor to be a Participating Entity on the
     basis of the aggregate  balance of such mortgage loans,  without regard to whether such  Subservicer or  Subcontractor  would be a
     Participating  Entity with  respect to the  Mortgage  Loans  viewed in  isolation.  The  Company  shall (A) respond as promptly as
     practicable  to any good faith request by the  Purchaser or any Depositor for  information  regarding  each  Subservicer  and each
     Subcontractor and (B) cause each Subservicer and each  Subcontractor with respect to which the Purchaser or any Depositor requests
     delivery of an assessment of compliance and accountants' attestation to deliver such within the time required under Section 2(c).

4.   Notwithstanding  any other  provision of this  Amendment  Reg AB, (i) the Company  shall seek the consent of the Purchaser for the
     utilization of all third party service providers,  including  Subservicers and Subcontractors,  when required by and in accordance
     with the terms of the  Existing  Agreement  and (ii)  references  to the  Purchaser  shall be deemed to include any  assignees  or
     designees of the Purchaser, such as any Depositor, a master servicer or a trustee.

5.   The Existing Agreement is hereby amended by adding the Exhibits attached hereto as Exhibit A and Exhibit B to the end thereto.

6.   References  in this  Amendment  Reg AB to "this  Agreement"  or words of similar  import  (including  indirect  references  to the
     Agreement)  shall be deemed to be  references to the Existing  Agreement as amended by this  Amendment Reg AB. Except as expressly
     amended and modified by this Amendment Reg AB, the Agreement  shall continue to be, and shall remain,  in full force and effect in
     accordance with its terms. In the event of a conflict between this Amendment Reg AB and any other document or agreement, including
     without limitation the Existing Agreement, this Amendment Reg AB shall control.

7.   This  Amendment Reg AB shall be governed by and construed in accordance  with the laws of the State of New York, or federal law as
     applicable,  without reference to its conflict of law provisions  (other than Section 5-1401 of the General  Obligations Law), and
     the obligations, rights and remedies of the parties hereunder shall be determined in accordance with such laws.

8.   This Amendment Reg AB may be executed in one or more counterparts and by different parties hereto on separate  counterparts,  each
     of which, when so executed, shall constitute one and the same agreement.

9.   This  Amendment  Reg AB shall  bind and inure to the  benefit of and be  enforceable  by the  Company  and the  Purchaser  and the
     respective permitted successors and assigns of the Company and the successors and assigns of the Purchaser.

10.  This Amendment Reg AB will become  effective as of the date first  mentioned  above.  This Amendment Reg AB shall not be assigned,
     pledged or hypothecated  by the Company to a third party without the prior written consent of the Purchaser,  which consent may be
     withheld by the  Purchaser in its sole  discretion.  The Existing  Agreement as amended by this  Amendment Reg AB may be assigned,
     pledged or hypothecated  by the Purchaser in whole or in part, and with respect to one or more of the Mortgage Loans,  without the
     consent of the Company.  There shall be no limitation on the number of  assignments  or transfers  allowable by the Purchaser with
     respect to the Mortgage Loans and this Amendment Reg AB and the Existing Agreement.

11.  Intent of the Parties; Reasonableness.

         The Purchaser and the Company acknowledge and agree that the purpose of this Amendment Reg AB is to facilitate compliance by
the Purchaser and any Depositor with the provisions of Regulation AB and related rules and regulations of the Commission.  Although
Regulation AB is applicable by its terms only to offerings of asset-backed securities that are registered under the Securities Act,
the Company acknowledges that investors in privately offered securities may require that the Purchaser or any Depositor provide
comparable disclosure in unregistered offerings.  References in this Agreement to compliance with Regulation AB include provision of
comparable disclosure in private offerings.

         Neither the Purchaser nor any Depositor shall exercise its right to request delivery of information or other performance
under these provisions other than in good faith, or for purposes other than compliance with the Securities Act, the Exchange Act and
the rules and regulations of the Commission thereunder (or the provision in a private offering of disclosure comparable to that
required under the Securities Act).  The Company acknowledges that interpretations of the requirements of Regulation AB may change
over time, whether due to interpretive guidance provided by the Commission or its staff, consensus among participants in the
asset-backed securities markets, advice of counsel, or otherwise, and agrees to comply with requests made by the Purchaser, any
Master Servicer or any Depositor in good faith for delivery of information under these provisions on the basis of evolving
interpretations of Regulation AB.  In connection with any Securitization Transaction, the Company shall cooperate fully with the
Purchaser to deliver to the Purchaser (including any of its assignees or designees), any Master Servicer and any Depositor, any and
all statements, reports, certifications, records and any other information necessary in the good faith determination of the
Purchaser, any Master Servicer or any Depositor to permit the Purchaser, such Master Servicer or such Depositor to comply with the
provisions of Regulation AB, together with such disclosures relating to the Company, any Subservicer, any Third-Party Originator and
the Mortgage Loans, or the servicing of the Mortgage Loans, reasonably believed by the Purchaser, any Master Servicer or any
Depositor to be necessary in order to effect such compliance.

         The Purchaser (including any of its assignees or designees) shall cooperate with the Company by providing timely notice of
requests for information under these provisions and by reasonably limiting such requests to information required, in the Purchaser's
reasonable judgment, to comply with Regulation AB.

         For purposes of clarification, the provisions, covenants and or requirements of this Amendment are only applicable with
respect to those Mortgage Loans being securitized in a Securitization Transaction


                                                [Signatures Commence on Following Page]




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF,  the parties have caused their names to be signed hereto by their respective  officers  thereunto
duly authorized as of the day and year first above written.

                                                    Purchaser

                                                    By:___________________________________
                                                    Name:_________________________________
                                                    Title:________________________________


                                                    HSBC Mortgage Corporation (USA)

                                                    Company

                                                    By:___________________________________
                                                    Name:_________________________________
                                                    Title:________________________________




--------------------------------------------------------------------------------




                                                               EXHIBIT A

                                                     FORM OF ANNUAL CERTIFICATION

I.       The [                   ] agreement dated as of [      ], 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]
         (2)      I, ________________________________, the _______________________ of [NAME OF COMPANY (the "Company")], certify to
[the Purchaser], [the Depositor], and the [Master Servicer] [Securities Administrator] [Trustee], and their officers, with the
knowledge and intent that they will rely upon this certification, that:

                  (1)      I have reviewed the servicer compliance statement of the Company provided in accordance with Item 1123 of
         Regulation AB (the "Compliance Statement"), the report on assessment of the Company's compliance with the servicing criteria
         set forth in Item 1122(d) of Regulation AB (the "Servicing Criteria"), provided in accordance with Rules 13a-18 and 15d-18
         under Securities Exchange Act of 1934, as amended (the "Exchange Act") and Item 1122 of Regulation AB (the "Servicing
         Assessment"), the registered public accounting firm's attestation report provided in accordance with Rules 13a-18 and 15d-18
         under the Exchange Act and Section 1122(b) of Regulation AB (the "Attestation Report"), and all servicing reports, officer's
         certificates and other information relating to the servicing of the Mortgage Loans by the Company during 200[ ] that were
         delivered by the Company to the [Depositor] [Master Servicer] [Securities Administrator] [Trustee] pursuant to the Agreement
         (collectively, the "Company Servicing Information");

                  (2)      Based on my knowledge, the Company Servicing Information, taken as a whole, does not contain any untrue
         statement of a material fact or omit to state a material fact necessary to make the statements made, in the light of the
         circumstances under which such statements were made, not misleading with respect to the period of time covered by the
         Company Servicing Information;

                  (3)      Based on my knowledge, all of the Company Servicing Information required to be provided by the Company
         under the Agreement has been provided to the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];

                  (4)      I am responsible for reviewing the activities performed by the Company as servicer under the Agreement, and
         based on my knowledge and the compliance review conducted in preparing the Compliance Statement and except as disclosed in
         the Compliance Statement, the Servicing Assessment or the Attestation Report, the Company has fulfilled its obligations
         under the Agreement in all material respects; and

                  (5)      The Compliance Statement required to be delivered by the Company pursuant to the Agreement, and the
         Servicing Assessment and Attestation Report required to be provided by the Company and by any Subservicer or Subcontractor
         pursuant to the Agreement, have been provided to the [Depositor] [Master Servicer].  Any material instances of noncompliance
         described in such reports have been disclosed to the [Depositor] [Master Servicer].  Any material instance of noncompliance
         with the Servicing Criteria has been disclosed in such reports.





                                                     Date:  _______________________________


                                                     By:       ____________________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                                           EXHIBIT B

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by [the Company] [Name of Subservicer] shall address, at a minimum, the
criteria identified as below as "Applicable Servicing Criteria":

_________________________________________________________________________________________________________________
                                   Servicing Criteria                                      Applicable Servicing
                                                                                                 Criteria
_________________________________________________________________________________________________________________
     Reference                                     Criteria
_________________________________________________________________________________________________________________
                                       General Servicing Considerations
____________________                                                                        _____________________
1122(d)(1)(i)        Policies and procedures are instituted to monitor any performance               x
                     or other triggers and events of default in accordance with the
                     transaction agreements.
____________________                                                                        _____________________
1122(d)(1)(ii)       If any material servicing activities are outsourced to third                    x
                     parties, policies and procedures are instituted to monitor the
                     third party's performance and compliance with such servicing
                     activities.
____________________                                                                        _____________________
1122(d)(1)(iii)      Any requirements in the transaction agreements to maintain a
                     back-up servicer for the mortgage loans are maintained.
____________________                                                                        _____________________
1122(d)(1)(iv)       A fidelity bond and errors and omissions policy is in effect on the             x
                     party participating in the servicing function throughout the
                     reporting period in the amount of coverage required by and
                     otherwise in accordance with the terms of the transaction
                     agreements.
____________________                                                                        _____________________
                                      Cash Collection and Administration
____________________                                                                        _____________________
1122(d)(2)(i)        Payments on mortgage loans are deposited into the appropriate                   x
                     custodial bank accounts and related bank clearing accounts no more
                     than two business days following receipt, or such other number of
                     days specified in the transaction agreements.
____________________                                                                        _____________________
1122(d)(2)(ii)       Disbursements made via wire transfer on behalf of an obligor or to              x
                     an investor are made only by authorized personnel.
____________________                                                                        _____________________
1122(d)(2)(iii)      Advances of funds or guarantees regarding collections, cash flows               x
                     or distributions, and any interest or other fees charged for such
                     advances, are made, reviewed and approved as specified in the
                     transaction agreements.
____________________                                                                        _____________________
                     The related accounts for the transaction, such as cash reserve
                     accounts or accounts established as a form of
                     overcollateralization, are separately maintained (e.g., with                    x
                     respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)       agreements.
____________________                                                                        _____________________
1122(d)(2)(v)        Each custodial account is maintained at a federally insured                     x
                     depository institution as set forth in the transaction agreements.
                     For purposes of this criterion, "federally insured depository
                     institution" with respect to a foreign financial institution means
                     a foreign financial institution that meets the requirements of Rule
                     13k-1(b)(1) of the Securities Exchange Act.
____________________                                                                        _____________________
1122(d)(2)(vi)       Unissued checks are safeguarded so as to prevent unauthorized
                     access.
____________________                                                                        _____________________
1122(d)(2)(vii)       Reconciliations are prepared on a monthly basis for all                        x
                     asset-backed securities related bank accounts, including custodial
                     accounts and related bank clearing accounts. These reconciliations
                     are (A) mathematically accurate; (B) prepared within 30 calendar
                     days after the bank statement cutoff date, or such other number of
                     days specified in the transaction agreements; (C) reviewed and
                     approved by someone other than the person who prepared the
                     reconciliation; and (D) contain explanations for reconciling items.
                     These reconciling items are resolved within 90 calendar days of
                     their original identification, or such other number of days
                     specified in the transaction agreements.
____________________                                                                        _____________________
                                      Investor Remittances and Reporting
____________________                                                                        _____________________
1122(d)(3)(i)        Reports to investors, including those to be filed with the                      x
                     Commission, are maintained in accordance with the transaction
                     agreements and applicable Commission requirements. Specifically,
                     such reports (A) are prepared in accordance with timeframes and
                     other terms set forth in the transaction agreements; (B) provide
                     information calculated in accordance with the terms specified in
                     the transaction agreements; (C) are filed with the Commission as
                     required by its rules and regulations; and (D) agree with
                     investors' or the trustee's records as to the total unpaid
                     principal balance and number of mortgage loans serviced by the
                     Servicer.
____________________                                                                        _____________________
1122(d)(3)(ii)       Amounts due to investors are allocated and remitted in accordance               x
                     with timeframes, distribution priority and other terms set forth in
                     the transaction agreements.
                     Disbursements made to an investor are posted within two business
                     days to the Servicer's investor records, or such other number of                x
1122(d)(3)(iii)      days specified in the transaction agreements.
____________________                                                                        _____________________
                     Amounts remitted to investors per the investor reports agree with
                     cancelled checks, or other form of payment, or custodial bank                   x
1122(d)(3)(iv)       statements.
____________________                                                                        _____________________
                                          Pool Asset Administration                                  x
____________________                                                                        _____________________
1122(d)(4)(i)        Collateral or security on mortgage loans is maintained as required              x
                     by the transaction agreements or related mortgage loan documents.
____________________                                                                        _____________________
                     Mortgage loan and related documents are safeguarded as required by              x
1122(d)(4)(ii)       the transaction agreements
____________________                                                                        _____________________
1122(d)(4)(iii)      Any additions, removals or substitutions to the asset pool are                  x
                     made, reviewed and approved in accordance with any conditions or
                     requirements in the transaction agreements.
____________________                                                                        _____________________
1122(d)(4)(iv)       Payments on mortgage loans, including any payoffs, made in                      x
                     accordance with the related mortgage loan documents are posted to
                     the Servicer's obligor records maintained no more than two business
                     days after receipt, or such other number of days specified in the
                     transaction agreements, and allocated to principal, interest or
                     other items (e.g., escrow) in accordance with the related mortgage
                     loan documents.
____________________                                                                        _____________________
1122(d)(4)(v)        The Servicer's records regarding the mortgage loans agree with the              x
                     Servicer's records with respect to an obligor's unpaid principal
                     balance.
____________________                                                                        _____________________
1122(d)(4)(vi)       Changes with respect to the terms or status of an obligor's                     x
                     mortgage loans (e.g., loan modifications or re-agings) are made,
                     reviewed and approved by authorized personnel in accordance with
                     the transaction agreements and related pool asset documents.
____________________                                                                        _____________________
1122(d)(4)(vii)      Loss mitigation or recovery actions (e.g., forbearance plans,                   x
                     modifications and deeds in lieu of foreclosure, foreclosures and
                     repossessions, as applicable) are initiated, conducted and
                     concluded in accordance with the timeframes or other requirements
                     established by the transaction agreements.
____________________                                                                        _____________________
1122(d)(4)(viii)     Records documenting collection efforts are maintained during the                x
                     period a mortgage loan is delinquent in accordance with the
                     transaction agreements. Such records are maintained on at least a
                     monthly basis, or such other period specified in the transaction
                     agreements, and describe the entity's activities in monitoring
                     delinquent mortgage loans including, for example, phone calls,
                     letters and payment rescheduling plans in cases where delinquency
                     is deemed temporary (e.g., illness or unemployment).
____________________                                                                        _____________________
1122(d)(4)(ix)       Adjustments to interest rates or rates of return for mortgage loans             x
                     with variable rates are computed based on the related mortgage loan
                     documents.
____________________                                                                        _____________________
1122(d)(4)(x)        Regarding any funds held in trust for an obligor (such as escrow                x
                     accounts): (A) such funds are analyzed, in accordance with the
                     obligor's mortgage loan documents, on at least an annual basis, or
                     such other period specified in the transaction agreements; (B)
                     interest on such funds is paid, or credited, to obligors in
                     accordance with applicable mortgage loan documents and state laws;
                     and (C) such funds are returned to the obligor within 30 calendar
                     days of full repayment of the related mortgage loans, or such other
                     number of days specified in the transaction agreements.
____________________                                                                        _____________________
1122(d)(4)(xi)       Payments made on behalf of an obligor (such as tax or insurance                 x
                     payments) are made on or before the related penalty or expiration
                     dates, as indicated on the appropriate bills or notices for such
                     payments, provided that such support has been received by the
                     servicer at least 30 calendar days prior to these dates, or such
                     other number of days specified in the transaction agreements.
____________________                                                                        _____________________
1122(d)(4)(xii)      Any late payment penalties in connection with any payment to be                 x
                     made on behalf of an obligor are paid from the servicer's funds and
                     not charged to the obligor, unless the late payment was due to the
                     obligor's error or omission.
____________________                                                                        _____________________
                     Disbursements made on behalf of an obligor are posted within two
                     business days to the obligor's records maintained by the servicer,
                     or such other number of days specified in the transaction                       x
1122(d)(4)(xiii)     agreements.
____________________                                                                        _____________________
1122(d)(4)(xiv)       Delinquencies, charge-offs and uncollectible accounts are                      x
                     recognized and recorded in accordance with the transaction
                     agreements.
____________________                                                                        _____________________
                     Any external enhancement or other support, identified in Item
                     1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)       as set forth in the transaction agreements.
_________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                     [NAME OF COMPANY] [NAME OF SUBSERVICER]


                                                     Date:    _________________________


                                                     By:  ________________________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT I-1

                                            ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and  Recognition  Agreement  (this "AAR  Agreement")  made as of April 30, 2007,  among EMC
Mortgage  Corporation (the "Assignor"),  Citibank,  N.A., not in its individual  capacity but solely as trustee for the holders of Bear
Stearns ALT-A Trust 2007-3, Mortgage Pass-Through  Certificates,  Series 2007-3 (the "Assignee"),  and Countrywide Home Loans Servicing
LP (the "Company").

                  Whereas,  the Assignor purchased mortgage loans from Countrywide listed on Attachment 1 annexed hereto (the "Mortgage
Loans")  pursuant to that certain Master  Mortgage Loan Purchase  Agreement,  dated as of November 1, 2002 (the  "Purchase  Agreement")
between the Assignor and Countrywide Home Loans, Inc. ("Countrywide") and the relevant term sheets between the Assignor and Countrywide
(the "Term  Sheets");  and the Company  agrees to service the  Mortgage  Loans  pursuant to the terms and  conditions  of the  Seller's
Warranties and Servicing  Agreement,  dated as of September 1, 2002, as amended on January 1, 2003 and further  amended on September 1,
2004, as amended by Amendment Reg AB dated January 1, 2006, (as amended, the "Servicing Agreement"),  between Assignor and Countrywide,
as further modified by this AAR Agreement.

                  In  consideration  of the  mutual  promises  and  agreements  contained  herein,  and for  other  good  and  valuable
consideration,  the receipt and sufficiency of which are hereby acknowledged, the parties hereto also agree that the Mortgage Loans and
the Assignor's right,  title,  interest and obligations to and under the Purchase Agreement and the Servicing  Agreement  (collectively
referred to herein as the  "Agreements"),  with respect to the  Mortgage  Loans,  shall be subject to the terms of this AAR  Agreement.
Capitalized terms used herein but not defined shall have the meanings ascribed to them in the Agreements.

         Assignment and Assumption

         1.       Assignor  hereby  grants,  transfers and assigns to Assignee all of the right,  title,  interest and  obligations  of
Assignor in the Mortgage Loans and, as they relate to the Mortgage  Loans,  all of its right,  title,  interest and its obligations in,
to and under the Agreements.  Notwithstanding  anything to the contrary contained herein, the Assignor  specifically  reserves and does
not assign to the Assignee  any right,  title and interest in, to or under the  representations  and  warranties  contained in Sections
3.01 and 3.02 of the  Servicing  Agreement  and the  Assignor  is  retaining  any and all rights to  enforce  the  representations  and
warranties  set  forth in those  sections  against  the  Company  including,  but not  limited  to,  the  right to seek  repurchase  or
indemnification  pursuant to Section 3.03 and 3.04 of the Servicing Agreement.  Assignor  specifically  reserves and does not assign to
Assignee  any right,  title and interest in, to or under any Mortgage  Loans  subject to the  Agreements  other than those set forth on
Attachment 1.

                  Assignor acknowledges and agrees that upon execution of this AAR Agreement, the Assignee shall become the "Purchaser"
under the Purchase Agreement,  except as specifically set forth herein, and subject to the preceding  paragraph,  all  representations,
warranties and covenants by the "Company" to the "Purchaser" under the Purchase Agreement including,  but not limited to, the rights to
receive indemnification, shall accrue to Assignee by virtue of this AAR Agreement.

         Representations, Warranties and Covenants

         2.       Assignor warrants and represents to Assignee and Company as of the date hereof:

                  (a)      Attached  hereto as Attachment 2 is a true and accurate  copy of the  servicing  provisions of the Servicing
                           Agreement,  which is in full force and effect as of the date  hereof  and the  provisions  of which have not
                           been waived, amended or modified in any respect, nor has any notice of termination been given thereunder;

                  (b)      Assignor was the lawful owner of the Mortgage  Loans with full right to transfer the Mortgage  Loans and any
                           and all of its interests,  rights and obligations under the Agreements as they relate to the Mortgage Loans,
                           free and clear from any and all claims and  encumbrances;  and upon the  transfer of the  Mortgage  Loans to
                           Assignee as  contemplated  herein and in the Mortgage  Loan  Purchase  Agreement  dated as of April 30, 2007
                           between the Assignor and  Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II") and any  subsequent
                           Mortgage Loan Purchase  Agreement,  Assignee  shall have good title to each and every Assigned Loan, as well
                           as any and all of Assignee's  interests,  rights and obligations  under the Agreements as they relate to the
                           Mortgage Loans, free and clear of any and all liens, claims and encumbrances;

                  (c)      There are no offsets,  counterclaims  or other  defenses  available  to Company with respect to the Mortgage
                           Loans or the Agreements;

                  (d)      Assignor has no knowledge of, and has not received  notice of, any waivers under,  or any  modification  of,
                           any Assigned Loan;

                  (e)      Assignor is duly organized,  validly existing and in good standing under the laws of the jurisdiction of its
                           incorporation, and has all requisite power and authority to acquire, own and sell the Mortgage Loans;

                  (f)      Assignor has full corporate power and authority to execute,  deliver and perform its obligations  under this
                           AAR Agreement,  and to consummate the  transactions  set forth herein.  The consummation of the transactions
                           contemplated  by this AAR Agreement is in the ordinary  course of Assignor's  business and will not conflict
                           with, or result in a breach of, any of the terms,  conditions or provisions of Assignor's charter or by-laws
                           or any legal  restriction,  or any material  agreement or instrument to which  Assignor is now a party or by
                           which it is bound,  or result in the violation of any law, rule,  regulation,  order,  judgment or decree to
                           which Assignor or its property is subject.  The execution,  delivery and performance by Assignor of this AAR
                           Agreement and the consummation by it of the transactions  contemplated  hereby, have been duly authorized by
                           all  necessary  corporate  action  on part of  Assignor.  This AAR  Agreement  has been  duly  executed  and
                           delivered by Assignor and, upon the due authorization,  execution and delivery by Assignee and Company, will
                           constitute the valid and legally binding obligation of Assignor  enforceable  against Assignor in accordance
                           with  its  terms  except  as  enforceability  may be  limited  by  bankruptcy,  reorganization,  insolvency,
                           moratorium or other similar laws now or hereafter in effect relating to creditors' rights generally,  and by
                           general  principles of equity  regardless of whether  enforceability is considered in a proceeding in equity
                           or at law;

                  (g)      No  consent,  approval,  order or  authorization  of, or  declaration,  filing  or  registration  with,  any
                           governmental  entity is  required to be obtained  or made by  Assignor  in  connection  with the  execution,
                           delivery or performance by Assignor of this AAR Agreement,  or the  consummation  by it of the  transactions
                           contemplated  hereby.  Neither Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,
                           sold or otherwise  disposed of the Mortgage  Loans or any interest in the Mortgage  Loans,  or solicited any
                           offer to buy or accept a transfer,  pledge or other  disposition of the Mortgage  Loans,  or any interest in
                           the Mortgage  Loans or otherwise  approached  or  negotiated  with  respect to the  Mortgage  Loans,  or any
                           interest in the Mortgage Loans with any Person in any manner,  or made any general  solicitation by means of
                           general  advertising or in any other manner, or taken any other action which would constitute a distribution
                           of the Mortgage  Loans under the  Securities  Act of 1933, as amended (the "1933 Act") or which would render
                           the  disposition  of the  Mortgage  Loans a violation  of Section 5 of the 1933 Act or require  registration
                           pursuant thereto; and

                  (h)      Assignor has received from Company,  and has delivered to Assignee,  all documents  required to be delivered
                           to Assignor by Company  prior to the date hereof  pursuant to the  Agreements  with  respect to the Mortgage
                           Loans and has not received, and has not requested from Company, any additional documents.

         3.       Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:

                  (a)      Assignee is duly organized,  validly existing and in good standing under the laws of the jurisdiction of its
                           organization  and has all requisite  power and authority to hold the Mortgage  Loans as trustee on behalf of
                           the holders of Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates. Series 2007-3;

                  (b)      Assignee has full corporate power and authority to execute,  deliver and perform its obligations  under this
                           AAR Agreement,  and to consummate the  transactions  set forth herein.  The consummation of the transactions
                           contemplated  by this AAR Agreement is in the ordinary  course of Assignee's  business and will not conflict
                           with, or result in a breach of, any of the terms,  conditions or provisions of Assignee's charter or by-laws
                           or any legal  restriction,  or any material  agreement or instrument to which  Assignee is now a party or by
                           which it is bound,  or result in the violation of any law, rule,  regulation,  order,  judgment or decree to
                           which Assignee or its property is subject.  The execution,  delivery and performance by Assignee of this AAR
                           Agreement and the consummation by it of the transactions  contemplated  hereby, have been duly authorized by
                           all  necessary  corporate  action  on part of  Assignee.  This AAR  Agreement  has been  duly  executed  and
                           delivered by Assignee and, upon the due authorization,  execution and delivery by Assignor and Company, will
                           constitute the valid and legally binding obligation of Assignee  enforceable  against Assignee in accordance
                           with  its  terms  except  as  enforceability  may be  limited  by  bankruptcy,  reorganization,  insolvency,
                           moratorium or other similar laws now or hereafter in effect relating to creditors' rights generally,  and by
                           general  principles of equity  regardless of whether  enforceability is considered in a proceeding in equity
                           or at law;

                  (c)      No  consent,  approval,  order or  authorization  of, or  declaration,  filing  or  registration  with,  any
                           governmental  entity is  required to be obtained  or made by  Assignee  in  connection  with the  execution,
                           delivery or performance by Assignee of this AAR Agreement,  or the  consummation  by it of the  transactions
                           contemplated hereby; and

                  (d)      The  Assignee  assumes  for the  benefit  of each of  Assignor  and  Company  all of  Assignor's  rights and
                           obligations (and the Master Servicer will ensure the performance of these  obligations) under the Agreements
                           but solely with respect to such Mortgage Loans.

         4.       Company warrants and represents to, and covenant with, Assignor and Assignee as of the date hereof:

                  (a)      Company is duly organized,  validly  existing and in good standing under the laws of the jurisdiction of its
                           organization,  and has all  requisite  power and  authority to service the Mortgage  Loans and  otherwise to
                           perform its obligations under the Servicing Agreement;

                  (b)      Company has full power and  authority  to  execute,  deliver  and  perform  its  obligations  under this AAR
                           Agreement,  and to consummate  the  transactions  set forth herein.  The  consummation  of the  transactions
                           contemplated  by this AAR  Agreement is in the ordinary  course of Company's  business and will not conflict
                           with,  or result in a breach of, any of the terms,  conditions  or  provisions  of Company's  organizational
                           documents or any legal restriction,  or any material agreement or instrument to which Company is now a party
                           or by which it is bound, or result in the violation of any law, rule, regulation,  order, judgment or decree
                           to which Company or its property is subject.  The  execution,  delivery and  performance  by Company of this
                           AAR Agreement and the consummation by it of the transactions  contemplated hereby, have been duly authorized
                           by all  necessary  action on part of Company.  This AAR  Agreement  has been duly  executed and delivered by
                           Company, and, upon the due authorization,  execution and delivery by Assignor and Assignee,  will constitute
                           the valid and legally  binding  obligation of Company,  enforceable  against  Company in accordance with its
                           terms except as  enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium or
                           other  similar laws now or hereafter  in effect  relating to  creditors'  rights  generally,  and by general
                           principles of equity regardless of whether enforceability is considered in a proceeding in equity or at law;

                  (c)      No  consent,  approval,  order or  authorization  of, or  declaration,  filing  or  registration  with,  any
                           governmental  entity is  required  to be  obtained  or made by Company  in  connection  with the  execution,
                           delivery or performance  by Company of this AAR Agreement,  or the  consummation  by it of the  transactions
                           contemplated hereby or if required, such consent,  approval,  authorization or order has been obtained prior
                           to the date hereof; and

                  (d)      Company shall establish a Custodial Account and an Escrow Account under the Agreements,  as modified by this
                           AAR Agreement,  in favor of Assignee with respect to the Mortgage Loans separate from the Custodial  Account
                           and Escrow Account previously established under the Agreements,  as modified by this AAR Agreement, in favor
                           of Assignor.

         5.       The Company hereby  restates the  representations  and warranties set forth in Section 2(b) of Amendment Reg AB as of
the date hereof.

         6.       Assignor  hereby  agrees to  indemnify  and hold the  Assignee  and the Company  (and their  successors  and assigns)
harmless against any and all claims, losses,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments,  and any other
costs,  fees and expenses that Assignee or the Company (and their  successors and assigns) may sustain in any way related to any breach
of the  representations or warranties of Assignor set forth in this AAR Agreement or the breach of any covenant or condition  contained
herein.

         Recognition of Assignee

         7.       From and after the date hereof,  Company shall recognize  Assignee as owner of the Mortgage Loans,  and  acknowledges
that the Mortgage Loans will be part of a REMIC, and will service the Mortgage Loans in accordance with this AAR Agreement.

         8.       Notwithstanding  any term hereof to the contrary,  it is expressly  understood  and agreed by the parties hereto that
(i) the  execution  and delivery of this AAR  Agreement by the  Assignee is solely in its  capacity as trustee (in such  capacity,  the
"Trustee")  for Bear Stearns ALT-A Trust 2007-3,  Mortgage  Pass-Through  Certificates,  Series 2007-3 (the  "Trust"),  pursuant to the
Pooling and Servicing Agreement (the "Pooling and Servicing  Agreement"),  dated as of April 1, 2007, among SAMI II, the Assignor,  the
Assignee,  the Federal National Mortgage Association,  as guarantor for the loan group II certificates,  and Wells Fargo Bank, National
Association,  as  master  servicer  (the  "Master  Servicer")  and as  securities  administrator,  (ii)  each  of the  representations,
undertakings and agreements herein made on behalf of the Trust is made and intended not as personal  representations,  undertakings and
agreements  of the Assignee but is made and intended for the purpose of binding only the Trust and (iii) under no  circumstances  shall
the Assignee be  personally  liable for the payment of any  indebtedness  or expenses of the Assignee or the Trust or be liable for the
breach or failure of any  obligation,  representation,  warranty or covenant made or  undertaken  by the Assignee,  the Assignor or the
Trust under the  Servicing  Agreement  or the Pooling and  Servicing  Agreement.  Any  recourse  against the Assignee in respect of any
obligations  it may have under or  pursuant  to the terms of this AAR  Agreement  shall be limited  solely to the assets it may hold as
trustee of Bear Stearns ALT-A Trust 2007-3, Mortgage Pass-Through Certificates, Series 2007-3.

        Modification of the Servicing Agreement

         9.       The Company and EMC hereby amend the Servicing Agreement as follows:

                  a.  The second  paragraph of Section 4.16 is amended by deleting the last  sentence in its entirety and  replacing it
                      with the following:

                                            "The Company shall attempt to sell the same (and may temporarily rent the same
                           for a period not greater than one year, except as otherwise provided below) to the extent
                           necessary in order to protect the value of the Mortgaged Property, on such terms and conditions as
                           the Company deems to be in the best interest of the Purchaser."

                  b.  Sections 6.04,  6.05, 6.07 and clause (x) of Section 10.01,  all as added by Amendment  Number 2 to the Servicing
                      Agreement are deleted in their entirety.

                  c.  Exhibit F to the Servicing  Agreement is hereby  deleted in its entirety and replace with the reporting  exhibits
                      attached hereto as Attachment 4 in formats mutually  agreeable to the Company and the Master Servicer;  provided,
                      however,  Company  shall not be  required  to report any  information  relating to any  prepayment  penalties  or
                      charges to the extent such penalties or charges are retained by the Company.

         10.      The Company and EMC hereby modify Amendment Reg AB as follows:

                  a.  The following shall be added as Section 2(g)(vi) of Amendment Reg AB:

                                    "The Master Servicer shall be considered a third party beneficiary of Sections 2(d), 2(e) and 2(g)
                      of this Amendment Reg AB (with regard to Section 2(g), solely with respect to noncompliance under Sections 2(d)
                      and 2(e) of this Amendment Reg AB), entitled to all of the rights and benefits accruing to any Master Servicer
                      herein as if it were a direct party to this Amendment Reg AB."

                  b.  Section 2(e)(i)(D) of Amendment Reg AB is hereby amended by deleting "if required by Regulation AB," from
                      the first line of such Section 2(e)(i)(D).

         Miscellaneous

         11.      All demands,  notices and  communications  related to the Mortgage Loans and the Agreements,  as modified by this AAR
Agreement,  shall be in writing and shall be deemed to have been duly given if personally  delivered at or mailed by  registered  mail,
postage prepaid, as follows:

                 (a)      In the case of Company,

                Countrywide Home Loans Servicing LP
                400 Countrywide Way
                Simi Valley, California 93065
                Attention:  John Lindberg and Rachel Meza

                with copies to:  General Counsel

                 (b)      In the case of Assignor,

                EMC Mortgage Corporation
                2780 Lake Vista Drive
                Lewisville, Texas 75067
                Attention: Conduit Seller Approval Dept.
                Facsimile: (214) 626-3751
                Email: sellerapproval@bear.com

                All notices and updates  required to be provided to the  Assignor  regarding  Regulation  AB pursuant to the  Servicing
                Agreement should be sent to the Assignor by email to regABnotifications@bear.com, and additionally:

                 (a)      For Item 1117 (Legal Proceedings) to:

                EMC Mortgage Corporation
                2780 Lake Vista Drive
                Lewisville, Texas 75067
                Attention: General Counsel
                Facsimile: (469) 759-4714

                with copies to:

                Bear, Stearns & Co. Inc.
                383 Madison Avenue, 3rd Floor
                New York, NY  10179
                Attention:  Global Credit Administration
                Facsimile:  (212) 272-6564

                 (b)      For Item 1119 (Affiliations and Certain Relationships and Related Transactions) to:

                EMC Mortgage Corporation
                2780 Lake Vista Drive
                Lewisville, Texas 75067
                Attention: Conduit Seller Approval Dept.
                Facsimile: (214) 626-3751
                Email: sellerapproval@bear.com

                with copies to:

                Bear, Stearns & Co. Inc.
                383 Madison Avenue, 3rd Floor
                New York, NY  10179
                Attention:  Global Credit Administration
                Facsimile:  (212) 272-6564

                 (c)      In the case of the Securities Administrator,

                Wells Fargo Bank, National Association
                9062 Old Annapolis Road
                Columbia, Maryland 21045
                Attention: Client Manager BSALTA 2007-3 Telecopier No.: (410) 715-2380

                 (d)      In the case of Assignee,

                Citibank, N.A.
                388 Greenwich Street, 14th Floor
                New York, New York 10013
                Attention:  Structured Finance Agency & Trust —BSALTA 2007-3
                Telecopier No.: (212) 816-5527

         12.      Each party will pay any  commissions  it has incurred and the Assignor  shall pay the fees of its  attorneys  and the
reasonable fees of the attorneys of the Assignee and the Company in connection with the  negotiations  for,  documenting of and closing
of the transactions contemplated by this AAR Agreement.

         13.      This AAR  Agreement  shall be  construed  in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law principles  (other than Section 5-1401 of the New York Obligations  Law), and the obligations,  rights and remedies of
the parties hereunder shall be determined in accordance with such laws.

         14.      No term or  provision  of this AAR  Agreement  may be waived or modified  unless such  waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

         15.      This AAR Agreement  shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which Assignor,  Assignee or Company may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed
Assignor, Assignee or Company, respectively, hereunder.

         16.      This AAR Agreement shall survive the conveyance of the Mortgage Loans, the assignment of the Agreements,  as modified
by this AAR Agreement, to the extent of the Mortgage Loans by Assignor to Assignee and the termination of the Agreements.

         17.      This AAR Agreement may be executed simultaneously in any number of counterparts.  Each counterpart shall be deemed to
be an original and all such counterparts shall constitute one and the same instrument.

         18.      In the event that any provision of this AAR Agreement  conflicts with any provision of the Agreements with respect to
the Mortgage Loans, the terms of this AAR Agreement shall control.

         19.      The Company  hereby  acknowledges  that Wells Fargo  Bank,  National  Association  has been  appointed  as the master
servicer  of the  Mortgage  Loans  pursuant  to the  Pooling and  Servicing  Agreement,  dated as of April 1, 2007,  among SAMI II, the
Assignor,  Wells Fargo Bank,  National  Association  and the  Assignee and  therefor  has the right to enforce all  obligations  of the
Company under the Agreements to the extent assigned under this AAR Agreement (specifically  excluding,  without limitation,  any right,
title and interest in, to or under the  representations  and warranties  contained in Sections 3.01 and 3.02 of the Servicing Agreement
and any and all rights to enforce the  representations  and  warranties  set forth in those  sections  against  the  Company  which are
retained by the  Assignor.  Notwithstanding  the  foregoing,  it is  understood  that the Company  shall not be obligated to defend and
indemnify  and hold  harmless  the Master  Servicer,  the  Assignor and the Assignee  against any losses,  damages,  penalties,  fines,
forfeitures,  judgments and any related costs including,  without limitation,  reasonable and necessary legal fees,  resulting from (i)
actions of the Company which were taken upon the written  instruction or direction of the Master  Servicer or Assignee,  as applicable,
or (ii) the failure of the Master  Servicer to perform the  obligations of the Assignee as "Purchaser"  with respect to the Agreements.
The Company shall make all  distributions  under the Agreements to the Master Servicer by wire transfer of immediately  available funds
to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2007-3, Account #53145600.

                and the Company shall deliver all reports required to be delivered under the Agreements to the Assignee at the address set
  forth in Section 8 herein and to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2007-3
                  Telecopier No.: (410) 715-2380




--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year first above written.

EMC MORTGAGE CORPORATION
Assignor


By:  ________________________________________________
Name:
Title:

CITIBANK, N.A., not in it's individual
capacity but solely as trustee for the holders
of Bear Stearns ALT-A Trust, Mortgage
Pass-Through Certificates, Series 2007-3, as Assignee

By:__________________________________________________
Name:
Title:

COUNTRYWIDE HOME LOANS SERVICING LP
Company
By:  Countrywide GP, Inc., its General Partner


By:__________________________________________________
Name:
Title:

ACKNOWLEDGED AND AGREED:

WELLS FARGO BANK,
NATIONAL ASSOCIATION


By:__________________________________________________
Name:
Title:




--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED:


STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.



By:__________________________________________________
Name:
Title:




--------------------------------------------------------------------------------




                                                             ATTACHMENT 1

                                                            MORTGAGE LOANS

                                                        (Provided upon request)




--------------------------------------------------------------------------------




                                                             ATTACHMENT 2


                                              SERVICING AGREEMENT ARTICLES IV, V, AND VI

                                                        (Provided upon request)




--------------------------------------------------------------------------------




                                                             ATTACHMENT 3

                                                        AFFILIATION DISCLOSURE
                                               (Pursuant to Item 1119 of Regulation AB)

1.       Sponsor and any affiliate, including but not limited to:
         a. EMC Mortgage Corporation
         b. Bear, Stearns & Co. Inc.
         c. Bear, Stearns Securities Corp.
         d. Bear Stearns Structured Products
         e. Bear, Stearns International Limited

2.       Depositor and any affiliate, including but not limited to:
         a. Bear Stearns Asset Backed Securities I LLC
         b. Structured Asset Mortgage Investments II Inc.

3.       Bear Stearns ALT-A Trust 2007-3 and any affiliate

4.       Citibank, N.A., as Trustee, and any affiliate

5.       Significant obligor and any affiliate - None

6.       Enhancement or support provider and any affiliate -[None]

7.       1100(d)(1) parties - any named party in the Securitization Transaction:

         a. Cap Contract Provider:  Bear Stearns Financial Products Inc., N.A.

         b. Underwriter:  Bear, Stearns & Co. Inc.

         c. Servicers: EMC Mortgage Corporation; HomeBanc Mortgage Corporation; HSBC Mortgage Corporation (USA); Mid America Bank,
FSB; PHH Mortgage Corporation (formerly known as Cendant Mortgage Corporation) and Wells Fargo Bank, National Association.

         d. Master Servicer:  Wells Fargo Bank, National Association

         e. Unaffiliated Servicer of 20%:  EMC Mortgage Corporation.

         f. Originator of 10%:  EMC Mortgage Corporation; Bear Stearns Residential Mortgage Corporation.

         g. Securities Administrator:  Wells Fargo Bank, National Association

         h. Custodian: Wells Fargo Bank, National Association




--------------------------------------------------------------------------------




                                                             ATTACHMENT 4

                                                  REPORTING DATA FOR DEFAULTED LOANS

Data must be submitted to Wells Fargo Bank in an Excel spreadsheet format with fixed field names and data type.  The Excel
spreadsheet should be used as a template consistently every month when submitting data.

Table: Delinquency

Name                                                                        Type                                                      Size
____________________________________________________________________________________________________________________________________________
Servicer Loan #                                                             Number                                                       8
                                                                            (Double)
Investor Loan #                                                             Number                                                       8
                                                                            (Double)
Borrower Name                                                               Text                                                        20
Address                                                                     Text                                                        30
State                                                                       Text                                                         2
Due Date                                                                    Date/Time                                                    8
Action Code                                                                 Text                                                         2
FC Received                                                                 Date/Time                                                    8
File Referred to Atty                                                       Date/Time                                                    8
NOD                                                                         Date/Time                                                    8
Complaint Filed                                                             Date/Time                                                    8
Sale Published                                                              Date/Time                                                    8
Target Sale Date                                                            Date/Time                                                    8
Actual Sale Date                                                            Date/Time                                                    8
Loss Mit Approval Date                                                      Date/Time                                                    8
Loss Mit Type                                                               Text                                                         5
Loss Mit Estimated Completion                                               Date/Time                                                    8
Date
Loss Mit Actual Completion Date                                             Date/Time                                                    8
Loss Mit Broken Plan Date                                                   Date/Time                                                    8
BK Chapter                                                                  Text                                                         6
BK Filed Date                                                               Date/Time                                                    8
Post Petition Due                                                           Date/Time                                                    8
Motion for Relief                                                           Date/Time                                                    8
Lift of Stay                                                                Date/Time                                                    8
RFD                                                                         Text                                                        10
Occupant Code                                                               Text                                                        10
Eviction Start Date                                                         Date/Time                                                    8
Eviction Completed Date                                                     Date/Time                                                    8
List Price                                                                  Currency                                                     8
List Date                                                                   Date/Time                                                    8
Accepted Offer Price                                                        Currency                                                     8
Accepted Offer Date                                                         Date/Time                                                    8
Estimated REO Closing Date                                                  Date/Time                                                    8
Actual REO Sale Date                                                        Date/Time                                                    8

•    Items in bold are MANDATORY FIELDS. We must receive information in those fields every month in order for your file to be accepted.


The Action Code Field should show the applicable numeric code to indicate that a special action is being taken. The Action Codes are
the following:

              12-Relief Provisions
              15-Bankruptcy/Litigation
              20-Referred for Deed-in-Lieu
              30-Referred fore Foreclosure
              60-Payoff
              65-Repurchase
              70-REO-Held for Sale
              71-Third Party Sale/Condemnation
              72-REO-Pending Conveyance-Pool Insurance claim filed

Wells Fargo Bank will accept alternative Action Codes to those above, provided that the Codes are consistent with industry standards.
If Action Codes other than those above are used, the Servicer must supply Wells Fargo Bank with a description of each of the Action
Codes prior to sending the file.

Description of Action Codes:

Action Code 12 - To report a Mortgage Loan for which the Borrower has been granted relief for curing a delinquency.  The Action Date
is the date the relief is expected to end.  For military indulgence, it will be three months after the Borrower's discharge from
military service.

Action Code 15 - To report the Borrower's filing for bankruptcy or instituting some other type of litigation that will prevent or
delay liquidation of the Mortgage Loan.  The Action Date will be either the date that any repayment plan (or forbearance) instituted
by the bankruptcy court will expire or an additional date by which the litigation should be resolved.

Action Code 20 - To report that the Borrower has agreed to a deed-in-lieu or an assignment of the property. The Action Date is the
date the Servicer decided to pursue a deed-in-lieu or the assignment.

Action Code 30 - To report that the decision has been made to foreclose the Mortgage Loan.  The Action Date is the date the Servicer
referred the case to the foreclosure attorney.

Action Code 60 - To report that a Mortgage Loan has been paid in full either at, or prior to, maturity.  The Action Date is the date
the pay-off funds were remitted to the Master Servicer.

Action Code 65 - To report that the Servicer is repurchasing the Mortgage Loan.  The Action Date is the date the repurchase proceeds
were remitted to the Master Servicer.

Action Code 70 - To report that a Mortgage Loan has been foreclosed or a deed-in-lieu of foreclosure has been accepted, and the
Servicer, on behalf of the owner of the Mortgage Loan, has acquired the property and may dispose of it.  The Action Date is the date
of the foreclosure sale or, for deeds-in-lieu, the date the deed is recorded on behalf of the owner of the Mortgage Loan.

Action Code 71 - To report that a Mortgage Loan has been foreclosed and a third party acquired the property, or a total condemnation
of the property has occurred.  The Action Date is the date of the foreclosure sale or the date the condemnation award was received.

Action Code 72 - To report that a Mortgage Loan has been foreclosed, or a deed-in-lieu has been accepted, and the property may be
conveyed to the mortgage insurer and the pool insurance claim has been filed.  The Action Date is the date of the foreclosure sale,
or, for deeds-in-lieu, the date of the deed for conventional mortgages.

The Loss Mit Type field should show the approved Loss Mitigation arrangement.  The following are acceptable:

         ASUM-Approved Assumption
         BAP-Borrower Assistance Program
         CO-Charge Off
         DIL-Deed-in-Lieu
         FFA-Formal Forbearance Agreement
         MOD-Loan Modification
         PRE-Pre-Sale
         SS-Short Sale
         MISC-Anything else approved by the PMI or Pool Insurer


Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are consistent with industry
standards.  If Loss Mitigation Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.


The Occupant Code field should show the current status of the property.  The acceptable codes are:


         Mortgagor
         Tenant
         Unknown
         Vacant




--------------------------------------------------------------------------------




                       REALIZED LOSS CALCULATION INFORMATION WELLS

FARGO BANK, N.A. Form 332



Calculation of Realized Loss

Purpose

To provide the  Servicer  with a form for the  calculation  of any Realized  Loss (or gain) as a result of a Mortgage  Loan having been
foreclosed and Liquidated.

Distribution

The Servicer  will prepare the form in duplicate and send the original  together  with evidence of conveyance of title and  appropriate
supporting  documentation  to the Master Servicer with the Monthly  Accounting  Reports which supports the Mortgage Loan's removal from
the Mortgage Loan Activity Report. The Servicer will retain the duplicate for its own records.

Due Date

With  respect to any  liquidated  Mortgage  Loan,  the form will be  submitted  to the Master  Servicer no later than the date on which
statements are due to the Master  Servicer under Section 4.02 of this Agreement (the "Statement  Date") in the month following  receipt
of final  liquidation  proceeds  and  supporting  documentation  relating to such  liquidated  Mortgage  Loan;  provided,  that if such
Statement  Date is not at least 30 days after  receipt of final  liquidation  proceeds and  supporting  documentation  relating to such
liquidated  Mortgage Loan, then the form will be submitted on the first  Statement Date occurring after the 30th day following  receipt
of final liquidation proceeds and supporting documentation.

Preparation Instructions

The numbers on the form correspond with the numbers listed below.

1.       The actual Unpaid Principal Balance of the Mortgage Loan.

2.       The Total Interest Due less the aggregate amount of servicing fee that would have been earned if all delinquent payments had
been made as agreed.

3-7.     Complete as necessary.  All line entries must be supported by copies of appropriate statements,
         vouchers, receipts, canceled checks, etc., to document the expense.  Entries not properly
         documented will not be reimbursed to the Servicer.

8.       Accrued Servicing Fees based upon the Scheduled Principal Balance of the Mortgage Loan as calculated on a monthly basis.

10.      The total of lines 1 through 9.

Credits

11-17.   Complete as  necessary.  All line entries must be supported by copies of the  appropriate  claims forms,  statements,  payment
         checks,  etc. to document the credit.  If the Mortgage  Loan is subject to a Bankruptcy  Deficiency,  the  difference  between
         the Unpaid Principal  Balance of the Note prior to the Bankruptcy  Deficiency and the Unpaid  Principal  Balance as reduced by
         the Bankruptcy Deficiency should be input on line 16.

18.      The total of lines 11 through 17.

Total Realized Loss (or Amount of Any Gain)

19.      The  total  derived  from  subtracting  line 18 from 10.  If the  amount  represents  a  realized  gain,  show the  amount  in
         parenthesis (  ).




--------------------------------------------------------------------------------




                                                        WELLS FARGO BANK, N.A.
                                                     CALCULATION OF REALIZED LOSS



           WELLS FARGO BANK, N.A. Trust:  ___________________________

           Prepared by: __________________ Date: _______________

           Phone: ______________________

         Servicer Loan No.                  Servicer Name     Servicer Address

WELLS FARGO BANK, N.A.
Loan No._____________________________
Borrower's Name:________________________________________________________
Property
Address:________________________________________________________________

Liquidation and Acquisition Expenses:
Actual Unpaid Principal Balance of Mortgage Loan                                                               $ _______________(1)
Interest accrued at Net Rate                                                                                    ________________(2)
Attorney's Fees                                                                                                 ________________(3)
Taxes                                                                                                           ________________(4)
Property Maintenance                                                                                            ________________(5)
MI/Hazard Insurance Premiums                                                                                    ________________(6)
Hazard Loss Expenses                                                                                            ________________(7)
Accrued Servicing Fees                                                                                          ________________(8)
Other (itemize)                                                                                                 ________________(9)
                                                                                                               $ __________________



Total Expenses                                                                                                 $ ______________(10)
Credits:
Escrow Balance                                                                                                 $ ______________(11)
HIP Refund                                                                                                     ________________(12)
Rental Receipts                                                                                                ________________(13)
Hazard Loss Proceeds                                                                                           ________________(14)
Primary Mortgage Insurance Proceeds                                                                            ________________(15)
Proceeds from Sale of Acquired Property                                                                        ________________(16)
Other (itemize)                                                                                                ________________(17)
                                                                                                               ________________
                                                                                                               ________________
Total Credits                                                                                                 $________________(18)

                                       Total Realized Loss (or Amount of Gain) $________________



 l


_________________________________________________________________________________________________________________________________
      Type            Date Paid          Period of         Total Paid       Base Amount         Penalties          Interest
   (Tax /Ins.)                            Coverage
_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                         Standard File Layout - Master Servicing
________________________________________________________________________________________________________________________________________________
Column Name                    Description                                                  Decimal     Format Comment                 Max Size
________________________________________________________________________________________________________________________________________________
SER_INVESTOR_NBR               A value assigned by the Servicer to define a group of                    Text up to 10 digits                 20
                               loans.
________________________________________________________________________________________________________________________________________________
LOAN_NBR                       A unique identifier assigned to each loan by the investor.               Text up to 10 digits                 10
________________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR              A unique number assigned to a loan by the Servicer.  This                Text up to 10 digits                 10
                               may be different than the LOAN_NBR.
________________________________________________________________________________________________________________________________________________
BORROWER_NAME                  The borrower name as received in the file.  It is not                    Maximum length of 30 (Last,          30
                               separated by first and last name.                                        First)
________________________________________________________________________________________________________________________________________________
SCHED_PAY_AMT                  Scheduled monthly principal and scheduled interest payment       2       No commas(,) or dollar signs         11
                               that a borrower is expected to pay, P&I constant.                        ($)
________________________________________________________________________________________________________________________________________________
NOTE_INT_RATE                  The loan interest rate as reported by the Servicer.              4       Max length of 6                       6
________________________________________________________________________________________________________________________________________________
NET_INT_RATE                   The loan gross interest rate less the service fee rate as        4       Max length of 6                       6
                               reported by the Servicer.
________________________________________________________________________________________________________________________________________________
SERV_FEE_RATE                  The servicer's fee rate for a loan as reported by the            4       Max length of 6                       6
                               Servicer.
________________________________________________________________________________________________________________________________________________
SERV_FEE_AMT                   The servicer's fee amount for a loan as reported by the          2       No commas(,) or dollar signs         11
                               Servicer.                                                                ($)
________________________________________________________________________________________________________________________________________________
NEW_PAY_AMT                    The new loan payment amount as reported by the Servicer.         2       No commas(,) or dollar signs         11
                                                                                                        ($)
________________________________________________________________________________________________________________________________________________
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.                   4       Max length of 6                       6
________________________________________________________________________________________________________________________________________________
ARM_INDEX_RATE                 The index the Servicer is using to calculate a forecasted        4       Max length of 6                       6
                               rate.
________________________________________________________________________________________________________________________________________________
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at the beginning         2       No commas(,) or dollar signs         11
                               of the processing cycle.                                                 ($)
________________________________________________________________________________________________________________________________________________
ACTL_END_PRIN_BAL              The borrower's actual principal balance at the end of the        2       No commas(,) or dollar signs         11
                               processing cycle.                                                        ($)
________________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that the                         MM/DD/YYYY                           10
                               borrower's next payment is due to the Servicer, as
                               reported by Servicer.
________________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_1                The first curtailment amount to be applied.                      2       No commas(,) or dollar signs         11
                                                                                                        ($)
________________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_1               The curtailment date associated with the first curtailment               MM/DD/YYYY                           10
                               amount.
________________________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_1                The curtailment interest on the first curtailment amount,        2       No commas(,) or dollar signs         11
                               if applicable.                                                           ($)
________________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_2                The second curtailment amount to be applied.                     2       No commas(,) or dollar signs         11
                                                                                                        ($)
________________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_2               The curtailment date associated with the second                          MM/DD/YYYY                           10
                               curtailment amount.
________________________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_2                The curtailment interest on the second curtailment amount,       2       No commas(,) or dollar signs         11
                               if applicable.                                                           ($)
________________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_3                The third curtailment amount to be applied.                      2       No commas(,) or dollar signs         11
                                                                                                        ($)
________________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_3               The curtailment date associated with the third curtailment               MM/DD/YYYY                           10
                               amount.
________________________________________________________________________________________________________________________________________________
CURT_ADJ_AMT_3                 The curtailment interest on the third curtailment amount,        2       No commas(,) or dollar signs         11
                               if applicable.                                                           ($)
________________________________________________________________________________________________________________________________________________
PIF_AMT                        The loan "paid in full" amount as reported by the Servicer.      2       No commas(,) or dollar signs         11
                                                                                                        ($)
________________________________________________________________________________________________________________________________________________
PIF_DATE                       The paid in full date as reported by the Servicer.                       MM/DD/YYYY                           10
________________________________________________________________________________________________________________________________________________
                                                                                                        Action Code Key:                      2
ACTION_CODE                    The standard FNMA numeric code used to indicate the                      15=Bankruptcy,
                               default/delinquent status of a particular loan.                          30=Foreclosure,  60=PIF,
                                                                                                        63=Substitution,
                                                                                                        65=Repurchase, 70=REO
________________________________________________________________________________________________________________________________________________
INT_ADJ_AMT                    The amount of the interest adjustment as reported by the         2       No commas(,) or dollar signs         11
                               Servicer.                                                                ($)
________________________________________________________________________________________________________________________________________________
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if applicable.         2       No commas(,) or dollar signs         11
                                                                                                        ($)
________________________________________________________________________________________________________________________________________________
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if applicable.                  2       No commas(,) or dollar signs         11
                                                                                                        ($)
________________________________________________________________________________________________________________________________________________
LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss, if                 2       No commas(,) or dollar signs         11
                               applicable.                                                              ($)
________________________________________________________________________________________________________________________________________________
SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount due at the            2       No commas(,) or dollar signs         11
                               beginning of the cycle date to be passed through to                      ($)
                               investors.
________________________________________________________________________________________________________________________________________________
SCHED_END_PRIN_BAL             The scheduled principal balance due to investors at the          2       No commas(,) or dollar signs         11
                               end of a processing cycle.                                               ($)
________________________________________________________________________________________________________________________________________________
SCHED_PRIN_AMT                 The scheduled principal amount as reported by the Servicer       2       No commas(,) or dollar signs         11
                               for the current cycle -- only applicable for                             ($)
                               Scheduled/Scheduled Loans.
________________________________________________________________________________________________________________________________________________
SCHED_NET_INT                  The scheduled gross interest amount less the service fee         2       No commas(,) or dollar signs         11
                               amount for the current cycle as reported by the Servicer                 ($)
                               -- only applicable for Scheduled/Scheduled Loans.
________________________________________________________________________________________________________________________________________________
ACTL_PRIN_AMT                  The actual principal amount collected by the Servicer for        2       No commas(,) or dollar signs         11
                               the current reporting cycle -- only applicable for                       ($)
                               Actual/Actual Loans.
________________________________________________________________________________________________________________________________________________
ACTL_NET_INT                   The actual gross interest amount less the service fee            2       No commas(,) or dollar signs         11
                               amount for the current reporting cycle as reported by the                ($)
                               Servicer -- only applicable for Actual/Actual Loans.
________________________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower prepays on his       2       No commas(,) or dollar signs         11
                               loan as reported by the Servicer.                                        ($)
________________________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan waived by the         2       No commas(,) or dollar signs         11
                               servicer.                                                                ($)
________________________________________________________________________________________________________________________________________________

________________________________________________________________________________________________________________________________________________
MOD_DATE                       The Effective Payment Date of the Modification for the                   MM/DD/YYYY                           10
                               loan.
________________________________________________________________________________________________________________________________________________
MOD_TYPE                       The Modification Type.                                                   Varchar - value can be alpha         30
                                                                                                        or numeric
________________________________________________________________________________________________________________________________________________
DELINQ_P&I_ADVANCE_AMT         The current outstanding principal and interest advances          2       No commas(,) or dollar signs         11
                               made by Servicer.                                                        ($)
________________________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT I-2


                                           ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and  Recognition  Agreement  (this "AAR  Agreement")  made as of April 30, 2007,  among EMC
Mortgage  Corporation  (the  "Assignor"),  Citibank,  N.A., not  individually but solely as trustee for the holders of the Bear Stearns
ALT-A Trust 2007-3,  Mortgage  Pass-Through  Certificates,  Series  2007-3 (the  "Assignee")  and HomeBanc  Mortgage  Corporation  (the
"Company").

         In  consideration of the mutual promises  contained  herein the parties hereto agree that the residential  mortgage loans (the
"Assigned  Loans") listed on Attachment 1 annexed hereto (the "Assigned Loan Schedule")  purchased by the Assignor from the Company and
now serviced by Company for Assignor and its successors and assigns pursuant to (a) the Purchase,  Warranties and Servicing  Agreement,
dated as of January 1, 2004,  as amended by the  Amended  and  Restated  Amendment  No. 1 to the  Purchase,  Warranties  and  Servicing
Agreement,  dated as of January 27, 2006,  between Assignor and Company (as amended,  the "PWS Agreement") and (b) the Term Sheet dated
September 27, 2006,  between  Assignor and Company (the "Term Sheet" and together with the PWS Agreement,  the  "Agreements")  shall be
subject to the terms of this AAR  Agreement.  Capitalized  terms used herein but not defined  shall have the meanings  ascribed to them
in the PWS Agreement.

                                                       Assignment and Assumption

         Except as expressly provided for herein,  the Assignor hereby grants,  transfers and assigns to the Assignee all of its right,
title and interest as in, to and under (a) the Assigned  Loans and (b) the  Agreements  with respect to the Assigned  Loans;  provided,
however,  that the Assignor is not  assigning to the Assignee any of its right,  title or interest,  in, to and under the PWS Agreement
with  respect to any  mortgage  loan other than the  Assigned  Loans  listed on Exhibit A.  Notwithstanding  anything  to the  contrary
contained  herein,  the Assignor  specifically  reserves  and does not assign to the  Assignee any right,  title and interest in, to or
under the  representations  and  warranties  contained  in Section  3.01 and  Section  3.02 of the PWS  Agreement  and the  Assignor is
retaining  the right to enforce the  representations  and  warranties  set forth in those  sections  against the Company.  Except as is
otherwise  expressly provided herein, the Assignor makes no  representations,  warranties or covenants to the Assignee and the Assignee
acknowledges  that the Assignor has no obligations  to the Assignee  under the terms of the PWS Agreement or otherwise  relating to the
transaction contemplated herein (including, but not limited to, any obligation to indemnify the Assignee).

                                               Representations, Warranties and Covenants

         1.       Assignor warrants and represents to Assignee and Company as of the date hereof:

          (a)     Attached  hereto as Attachment 2 are true and accurate  copies of the Agreements  which  agreements are in full force
and effect as of the date hereof and the  provisions  of which have not been waived,  amended or modified in any  respect,  nor has any
notice of termination been given thereunder;

          (b)     Assignor is the lawful owner of the Assigned  Loans with full right to transfer the Assigned Loans and any and all of
its interests,  rights and obligations  under the PWS Agreement as they relate to the Assigned  Loans,  free and clear from any and all
claims and  encumbrances;  and upon the  transfer of the Assigned  Loans to Assignee as  contemplated  herein and in the Mortgage  Loan
Purchase  Agreement  dated as of April 30, 2007 between the Assignor and  Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
Assignee  shall  have  good  title  to each and  every  Assigned  Loan,  as well as any and all of  Assignee's  interests,  rights  and
obligations  under  the PWS  Agreement  as they  relate  to the  Assigned  Loans,  free and  clear  of any and all  liens,  claims  and
encumbrances;

          (c)     There are no offsets,  counterclaims or other defenses available to Company with respect to the Assigned Loans or the
PWS Agreement;

          (d)     Assignor  has no  knowledge  of, and has not  received  notice of, any waivers  under,  or any  modification  of, any
Assigned Loan;

          (e)     Assignor  is duly  organized,  validly  existing  and in good  standing  under  the laws of the  jurisdiction  of its
incorporation, and has all requisite power and authority to acquire, own and sell the Assigned Loans;

          (f)     Assignor has full  corporate  power and  authority  to execute,  deliver and perform its  obligations  under this AAR
Agreement,  and to consummate  the  transactions  set forth herein.  The  consummation  of the  transactions  contemplated  by this AAR
Agreement is in the ordinary  course of  Assignor's  business and will not conflict  with,  or result in a breach of, any of the terms,
conditions or provisions of Assignor's  charter or by-laws or any legal  restriction,  or any material agreement or instrument to which
Assignor is now a party or by which it is bound,  or result in the violation of any law, rule,  regulation,  order,  judgment or decree
to which  Assignor or its property is subject.  The  execution,  delivery and  performance  by Assignor of this AAR  Agreement  and the
consummation by it of the transactions  contemplated  hereby,  have been duly authorized by all necessary  corporate action on the part
of Assignor.  This AAR  Agreement has been duly  executed and  delivered by Assignor  and,  upon the due  authorization,  execution and
delivery by Assignee and Company,  will constitute the valid and legally binding  obligation of Assignor  enforceable  against Assignor
in accordance with its terms except as enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other
similar laws now or hereafter in effect relating to creditors'  rights  generally,  and by general  principles of equity  regardless of
whether enforceability is considered in a proceeding in equity or at law;

          (g)     No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
entity is required to be obtained or made by Assignor in connection  with the  execution,  delivery or  performance by Assignor of this
AAR Agreement, or the consummation by it of the transactions contemplated hereby;

          (h)     Neither Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise  disposed of
the  Assigned  Loans or any  interest in the  Assigned  Loans,  or  solicited  any offer to buy or accept a  transfer,  pledge or other
disposition  of the Assigned  Loans,  or any interest in the Assigned Loans or otherwise  approached or negotiated  with respect to the
Assigned  Loans,  or any interest in the Assigned  Loans with any Person in any manner,  or made any general  solicitation  by means of
general  advertising  or in any other manner,  or taken any other action which would  constitute a  distribution  of the Assigned Loans
under the Securities  Act of 1933, as amended (the "1933 Act") or which would render the  disposition of the Assigned Loans a violation
of Section 5 of the 1933 Act or require registration pursuant thereto;

          (i)     The Assignor has received from Company, and has delivered to the Assignee,  all documents required to be delivered to
Assignor by the  Company  prior to the date  hereof  pursuant  to the PWS  Agreement  with  respect to the  Assigned  Loans and has not
received, and has not requested from the Company, any additional documents; and

          (j)     There is no action, suit,  proceeding,  investigation or litigation pending or, to Assignor's knowledge,  threatened,
which either in any instance or in the aggregate,  if determined adversely to Assignor,  would adversely affect Assignor's execution or
delivery  of, or the  enforceability  of, this AAR  Agreement,  or the  Assignor's  ability to perform its  obligations  under this AAR
Agreement.

         2.       Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:

          (a)     Assignee  is duly  organized,  validly  existing  and in good  standing  under  the laws of the  jurisdiction  of its
organization  and has all  requisite  power and  authority to hold the  Assigned  Loans as trustee on behalf of the holders of the Bear
Stearns ALT-A Trust 2007-3, Mortgage Pass-Through Certificates, Series 2007-3;

          (b)     Assignee has full  corporate  power and  authority  to execute,  deliver and perform its  obligations  under this AAR
Agreement,  and to consummate  the  transactions  set forth herein.  The  consummation  of the  transactions  contemplated  by this AAR
Agreement is in the ordinary  course of  Assignee's  business and will not conflict  with,  or result in a breach of, any of the terms,
conditions or provisions of Assignee's  charter or by-laws or any legal  restriction,  or any material agreement or instrument to which
Assignee is now a party or by which it is bound,  or result in the violation of any law, rule,  regulation,  order,  judgment or decree
to which  Assignee or its property is subject.  The  execution,  delivery and  performance  by Assignee of this AAR  Agreement  and the
consummation by it of the  transactions  contemplated  hereby,  have been duly authorized by all necessary  corporate action on part of
Assignee.  This AAR Agreement has been duly executed and delivered by Assignee and, upon the due authorization,  execution and delivery
by Assignor and  Company,  will  constitute  the valid and legally  binding  obligation  of Assignee  enforceable  against  Assignee in
accordance  with its terms except as  enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium or other
similar laws now or hereafter in effect relating to creditors'  rights  generally,  and by general  principles of equity  regardless of
whether enforceability is considered in a proceeding in equity or at law;

          (c)     No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
entity is required to be obtained or made by Assignee in connection  with the  execution,  delivery or  performance by Assignee of this
AAR Agreement, or the consummation by it of the transactions contemplated hereby;

          (d)     There is no action, suit,  proceeding,  investigation or litigation pending or, to Assignee's knowledge,  threatened,
which either in any instance or in the aggregate,  if determined adversely to Assignee,  would adversely affect Assignee's execution or
delivery  of, or the  enforceability  of, this AAR  Agreement,  or the  Assignee's  ability to perform its  obligations  under this AAR
Agreement; and

          (e)     Assignee  assumes for the benefit of each of the  Assignor and the Company all of the rights of the  Purchaser  under
the PWS Agreement with respect to the Assigned Loans.

         3.       Company warrants and represents to, and covenant with, Assignor and Assignee as of the date hereof:

          (a)     Attached hereto as Attachment 2 are true and accurate copies of the  Agreements,  which  agreements are in full force
and effect as of the date hereof and the  provisions  of which have not been waived,  amended or modified in any  respect,  nor has any
notice of termination been given thereunder;

          (b)     Company  is duly  organized,  validly  existing  and in good  standing  under  the  laws of the  jurisdiction  of its
incorporation,  and has all requisite power and authority to service the Assigned Loans and otherwise to perform its obligations  under
the PWS Agreement;

          (c)     Company has full  corporate  power and  authority  to execute,  deliver  and perform its  obligations  under this AAR
Agreement,  and to consummate  the  transactions  set forth herein.  The  consummation  of the  transactions  contemplated  by this AAR
Agreement is in the  ordinary  course of Company's  business  and will not conflict  with,  or result in a breach of, any of the terms,
conditions or provisions of Company's  charter or by-laws or any legal  restriction,  or any material  agreement or instrument to which
Company is now a party or by which it is bound, or result in the violation of any law, rule,  regulation,  order, judgment or decree to
which  Company or its  property  is  subject.  The  execution,  delivery  and  performance  by Company  of this AAR  Agreement  and the
consummation by it of the transactions  contemplated  hereby,  have been duly authorized by all necessary  corporate action on the part
of Company.  This AAR  Agreement  has been duly  executed and  delivered by Company,  and,  upon the due  authorization,  execution and
delivery by Assignor and Assignee,  will constitute the valid and legally binding  obligation of Company,  enforceable  against Company
in accordance with its terms except as enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other
similar laws now or hereafter in effect relating to creditors'  rights  generally,  and by general  principles of equity  regardless of
whether enforceability is considered in a proceeding in equity or at law;

          (d)     No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
entity is required to be obtained or made by Company in connection  with the execution,  delivery or performance by Company of this AAR
Agreement, or the consummation by it of the transactions contemplated hereby;

          (e)     The Company  shall  establish  a Custodial  Account and an Escrow  Account  under the PWS  Agreement  in favor of the
Assignee with respect to the Assigned Loans separate from the Custodial  Account and Escrow Account  previously  established  under the
PWS Agreement in favor of Assignor;

          (f)     No event has occurred from the Closing Date to the date hereof which would render the  representations and warranties
as to the related  Assigned  Loans made by the  Company in Sections  3.01 and 3.02 of the PWS  Agreement  to be untrue in any  material
respect; and

          (g)     Neither this AAR  Agreement  nor any  certification,  statement,  report or other  agreement,  document or instrument
furnished or to be furnished by the Company  pursuant to this AAR Agreement  contains or will contain any materially  untrue  statement
of fact or omits or will omit to state a material fact necessary to make the statements contained therein not misleading.

         4.       The Company hereby restates the  representations  and warranties set forth in Section 3.01(p) of the PWS Agreement as
of the date hereof.

         Notwithstanding  anything to the contrary in the PWS Agreement,  the Company shall (or shall cause any Third-Party  Originator
to) (i) immediately notify Assignor and SAMI II in writing of (A) legal proceedings  pending against the Company,  or proceedings known
to be  contemplated  by  governmental  authorities  against the Company  which in the  judgment of the Company  would be, in each case,
material to purchasers of securities  backed by the Assigned  Loans,  (B) any  affiliations or  relationships  of the type described in
Item 1119(b) of Regulation AB that develop  following the date hereof  between the Company and any of the above listed parties or other
parties  identified  in writing by the  Assignor or SAMI II with  respect to the  Securitization  Transaction  and (ii)  provide to the
Assignor and SAMI II a description of such proceedings, affiliations or relationships.

         Each  notice/update  regarding  Regulation  AB  should  be sent to the  Assignor  by  e-mail  to  regABnotifications@bear.com.
Additionally, all such notifications, other than those pursuant to (i)(A) above, should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, Texas 75067
                           Attention: Conduit Seller Approval
                           Facsimile: (214) 626-3751
                           Email: sellerapproval@bear.com

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                           Notifications pursuant to (i)(A) above should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  General Counsel
                           Facsimile: (469) 759-4714

                           with a copy to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

         5.       Assignor hereby agrees to indemnify and hold the Assignee (and its successors and assigns)  harmless  against any and
all claims, losses,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments,  and any other costs, fees and expenses
that Assignee (and its  successors  and assigns) may sustain in any way related to any breach of the  representations  or warranties of
Assignor set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

                                                        Recognition of Assignee

         6.       From and after the date hereof,  Company shall recognize  Assignee as owner of the Assigned Loans,  and  acknowledges
that the Assigned Loans are intended to be part of a REMIC or multiple  REMICs,  and will service the Assigned Loans in accordance with
the PWS  Agreement  (as modified by this AAR  Agreement)  but in no event in a manner that would (i) cause any such  intended  REMIC to
fail to qualify as a REMIC or (ii) result in the  imposition of a tax upon any such intended  REMIC  (including  but not limited to the
tax on  prohibited  transactions  as defined in Section  860F(a)(2)  of the Code and the tax on  contributions  to a REMIC set forth in
Section 860G(d) of the Code).  It is the intention of Assignor,  Company and Assignee that this AAR Agreement shall be binding upon and
for the benefit of the respective  successors and assigns of the parties  hereto.  Neither Company nor Assignor shall amend or agree to
amend, modify, waive, or otherwise alter any of the terms or provisions of the PWS Agreement which amendment,  modification,  waiver or
other alteration would in any way affect the Assigned Loans without the prior written consent of Assignee.

         7.       Notwithstanding  any term hereof to the contrary,  it is expressly  understood  and agreed by the parties hereto that
(a) the  execution  and delivery of this AAR  Agreement by the Assignee is solely in its capacity as trustee (the  "Trustee")  for Bear
Stearns ALT-A Trust 2007-3,  Mortgage  Pass-Through  Certificates,  Series 2007-3 pursuant to the Pooling and Servicing  Agreement (the
"Pooling and  Servicing  Agreement"),  dated as of April 1, 2007,  among SAMI II, the  Assignor,  the  Assignee,  the Federal  National
Mortgage  Association,  as  guarantor,  Wells Fargo Bank,  National  Association,  as master  servicer (the "Master  Servicer")  and as
securities administrator,  and not individually, (b) each of the representations,  undertakings and agreements herein made on behalf of
Bear Stearns  ALT-A Trust 2007-3 (the "Trust") is made and intended not as personal  representations,  undertakings  and  agreements of
the Trustee but is made and  intended  for the purpose of binding  only the Trust and (c) under no  circumstances  shall the Trustee be
personally  liable for the payment of any  indebtedness or expenses of the Assignee or the Trust or be liable for the breach or failure
of any obligation,  representation,  warranty or covenant made or undertaken by the Assignee,  the Assignor or the Trust under this AAR
Agreement  or made or  undertaken  by the  Assignee,  the  Assignor or the Trust  under the  Agreements  or the  Pooling and  Servicing
Agreement.  Any  recourse  against the  Assignee in respect of any  obligations  it may have under or pursuant to the terms of this AAR
Agreement  shall be limited  solely to the assets it may hold as trustee for Bear Stearns  ALT-A Trust  2007-3,  Mortgage  Pass-Through
Certificates, Series 2007-3.

                                                     Modification of PWS Agreement

         8.       The Company and Assignor hereby amend the PWS Agreement as follows:

          (a)     The following definitions are added to Article I of the PWS Agreement:

         Assignee:  Citibank,  N.A., as trustee for the holders of the Bear Stearns ALT-A Trust 2007-3,  Mortgage Pass-Through
         Certificates, Series 2007-3.

         Moody's:  Moody's Investors Service, Inc. or its successor in interest.

         Pooling and Servicing  Agreement:  That certain pooling and servicing  agreement,  dated as of April 1, 2007, among SAMI
         II, the Trustee,  Federal National  Mortgage  Association,  the Master Servicer,  the Securities  Administrator  and EMC
         Mortgage Corporation.

         Rating Agency: Each of  Moody's and S&P, as applicable.

         RMIC:  Republic Mortgage Insurance Company.

         RMIC Covered Loans:  The Mortgage Loans covered by RMIC Policy.

         RMIC Policy:  The supplemental lender-paid mortgage insurance policy issued by RMIC, Policy No. N02MD10271.  A copy
         of such RMIC Policy shall be provided to the Company upon request.

         SAMI II: Structured Asset Mortgage Investments II Inc.

         Securities Administrator: Wells Fargo Bank, National Association.

         Trustee:  Citibank, N.A., or its successor in interest, or any successor trustee appointed as provided in the Pooling
         and Servicing Agreement.

          (b)     The definition of Business Day is deleted in its entirety and replaced with the following:

         Business  Day:  Any day other  than:  (i) a Saturday  or Sunday,  or (ii) a legal  holiday in the States of New York,
         Georgia,  Maryland  or  Minnesota,  or (iii) a day on which  banks in the States of New York,  Georgia,  Maryland  or
         Minnesota are authorized or obligated by law or executive order to be closed.

          (c)     The Standard & Poor's rating of "A2" in the  definition  of Eligible  Account in Section 1.01 of the PWS Agreement is
hereby replaced with "AA".

          (d)     The definition of Permitted Investments is hereby deleted in its entirety and replaced with the following:

         Permitted Investments:  Any one or more of the following obligations or securities:

                   (i)    direct obligations of, and obligations fully guaranteed by the United States of America or any
         agency or instrumentality of the United States of America the obligations of which are backed by the full faith and
         credit of the United States of America;

                   (ii)   (a) demand or time deposits, federal funds or bankers' acceptances issued by any depository
         institution or trust company incorporated under the laws of the United States of America or any state thereof and
         subject to supervision and examination by federal and/or state banking authorities, provided that the commercial
         paper and/or the short-term deposit rating and/or the long-term unsecured debt obligations or deposits of such
         depository institution or trust company at the time of such investment or contractual commitment providing for such
         investment are rated in the highest ratings category for short-term securities or in one of the two highest rating
         categories for long-term securities, as applicable, by each Rating Agency and (b) any other demand or time deposit
         or certificate of deposit that is fully insured by the FDIC;

                   (iii)  repurchase obligations with a term not to exceed thirty (30) days and with respect to (a) any
         security described in clause (i) above and entered into with a depository institution or trust company (acting as
         principal) described in clause (ii)(a) above;

                   (iv)   securities bearing interest or sold at a discount issued by any corporation incorporated under the
         laws of the United States of America or any state thereof that are rated in the highest ratings category for
         short-term securities or in one of the two highest rating categories for long-term securities, as applicable, by
         each Rating Agency at the time of such investment or contractual commitment providing for such investment; provided,
         however, that securities issued by any particular corporation will not be Permitted Investments to the extent that
         investments therein will cause the then outstanding principal amount of securities issued by such corporation and
         held as Permitted Investments to exceed 10% of the aggregate outstanding principal balances of all of the Mortgage
         Loans and Permitted Investments;

                   (v)    commercial paper (including both non-interest-bearing discount obligations and interest-bearing
         obligations payable on demand or on a specified date not more than one year after the date of issuance thereof)
         which are rated in the highest ratings category for short-term securities or in one of the two highest rating
         categories for long-term securities, as applicable, by each Rating Agency at the time of such investment;

                   (vi)   any other demand, money market or time deposit, obligation, security or investment as may be
         acceptable to each Rating Agency as evidenced in writing by each Rating Agency; and

                   (vii)  any money market funds the collateral of which consists of obligations fully guaranteed by the
         United States of America or any agency or instrumentality of the United States of America the obligations of which
         are backed by the full faith and credit of the United States of America (which may include repurchase obligations
         secured by collateral described in clause (i)) and other securities and which money market funds are rated in the
         highest ratings category for short-term securities or in one of the two highest rating categories for long-term
         securities, as applicable, by each Rating Agency.

         provided, however, that no instrument or security shall be a Permitted Investment if such instrument or security
         evidences a right to receive only interest payments with respect to the obligations underlying such instrument or if
         such security provides for payment of both principal and interest with a yield to maturity in excess of 120% of the
         yield to maturity at par or if such investment or security is purchased at a price greater than par.

         Such Permitted Investment shall mature, or shall be subject to redemption or withdrawal, no later than the date on
         which such funds are required to be withdrawn (i.e. Remittance Date).  No Permitted Investment may be sold prior to
         its maturity.

          (e)     The second to last paragraph of Section 2.07 of the PWS Agreement  shall be deleted and replaced in its entirety with
the following:

                  The Company shall forward to the Purchaser, RMIC (with respect to the RMIC Covered Loans) or their
         designees, original documents evidencing an assumption, modification, consolidation or extension of any Mortgage
         Loan entered into in accordance with Section 4.01 or 6.01 within one week of their execution; provided, however,
         that the Company shall provide the Purchaser, or its designee, with a certified true copy of any such document
         submitted for recordation within one week of its execution, and shall provide the original of any document submitted
         for recordation or a copy of such document certified to be a true and complete copy of the original within sixty
         (60) days of its submission for recordation.

          (f)     The first and second  paragraphs of Section 3.03 of the PWS Agreement shall be deleted and replaced in their entirety
with the following:

                  "It is understood and agreed that the representations and warranties set forth in Sections 3.01 and 3.02
         shall survive the sale of the Mortgage Loans and delivery of the Mortgage Loan Documents to the Purchaser, or its
         designee, and shall inure to the benefit of the Purchaser, notwithstanding any restrictive or qualified endorsement
         on any Mortgage Note or Assignment or the examination, or lack of examination, of any Mortgage File.  Upon discovery
         by either the Company or the Purchaser of a breach of any of the foregoing representations and warranties which
         materially and adversely affects the value of the Mortgage Loans or the interest of the Purchaser in any Mortgage
         Loan, the party discovering such breach shall give prompt written notice to the other.  The Company shall have a
         period of sixty (60) days from the earlier of its discovery or its receipt of notice of any such breach within which
         to correct or cure such breach.  The Company hereby covenants and agrees that if any such breach is not corrected or
         cured within such sixty day period, the Company shall with RMIC's consent (solely with respect to the RMIC Covered
         Loans) and the Purchaser's consent and at the Purchaser's or RMIC's (solely with respect o the RMIC Covered Loans)
         option and not later than ninety (90) days of its discovery or its receipt of notice of such breach, repurchase such
         Mortgage Loan at the Repurchase Price or, with the Purchaser's prior consent and at RMIC's (solely with respect to
         the RMIC Covered Loans) and  the Purchaser's option, substitute a Mortgage Loan as provided below.  In the event
         that any such breach shall involve any representation or warranty set forth in Section 3.01, and such breach is not
         cured within sixty (60) days of the earlier of either discovery by or notice to the Company of such breach, all
         Mortgage Loans shall, with RMIC's (solely with respect to the RMIC Covered Loans) and the Purchaser's consent and at
         the option of the Purchaser or RMIC (solely with respect to the RMIC Covered Loans), be repurchased by the Company
         at the Repurchase Price.  Any such repurchase shall be accomplished by wire transfer of immediately available funds
         to Purchaser in the amount of the Repurchase Price.

                  If the Company is required to repurchase any Mortgage Loan pursuant to this Section 3.03, the Company may,
         with RMIC's (with respect to the RMIC Covered Loans) and the Purchaser's prior consent and at the Purchaser's sole
         option, within ninety (90) days from the related Closing Date, remove such defective Mortgage Loan from the terms of
         this Agreement and substitute another mortgage loan for such defective Mortgage Loan, in lieu of repurchasing such
         defective Mortgage Loan.  Any substitute Mortgage Loan is subject to Purchaser acceptability and, with regards to a
         RMIC Covered Loan, RMIC's acceptability.  Any substituted Loans will comply with the representations and warranties
         set forth in this Agreement as of the substitution date."

          (g)     The second to last paragraph of Section 3.03 of the PWS Agreement  shall be deleted in its entirety and replaced with
the following:

                  "Any cause of action against the Company relating to or arising out of the breach of any representations
         and warranties made in Sections 3.01 and 3.02 shall accrue as to any Mortgage Loan upon (i) the earlier of discovery
         of such breach by the Company or notice thereof by the Purchaser or RMIC (solely with respect to the RMIC Covered
         Loans) to the Company, (ii) failure by the Company to cure such breach or repurchase such Mortgage Loan as specified
         above, and (iii) demand upon the Company by the Purchaser for compliance with this Agreement."

          (h)     The following shall be added to the end of Section 3.03 of the PWS Agreement:

                  "If the Company is required to repurchase or substitute any of the RMIC Covered Loans, the Company shall
         provide notice to RMIC of any repurchase or substitution agreement."

          (i)     The first paragraph of Section 4.01 of the PWS shall be deleted in its entirety and replaced with the following:
                  "The Company, as independent contract servicer, shall service and administer the Mortgage Loans in
         accordance with this Agreement and with Accepted Servicing Practices, and shall have full power and authority,
         acting alone, to do or cause to be done any and all things in connection with such servicing and administration
         which the Company may deem necessary or desirable and consistent with the terms of this Agreement and with Accepted
         Servicing Practices and exercise the same care that it customarily employs for its own account.  Except as set forth
         in this Agreement, the Company shall service the Mortgage Loans in strict compliance with the servicing provisions
         of the Fannie Mae Guides (special servicing option), which include, but are not limited to, provisions regarding the
         liquidation of Mortgage Loans, the collection of Mortgage Loan payments, the payment of taxes, insurance and other
         charges, the maintenance of hazard insurance with a Qualified Insurer, the maintenance of mortgage impairment
         insurance, the maintenance of fidelity bond and errors and omissions insurance, inspections, the restoration of
         Mortgaged Property, the maintenance of Primary Mortgage Insurance Policies and Lender Primary Mortgage Insurance
         Policies, insurance claims (including claims under the RMIC Policy), the title, management and disposition of REO
         Property, permitted withdrawals with respect to REO Property, liquidation reports, and reports of foreclosures and
         abandonments of Mortgaged Property, the transfer of Mortgaged Property, the release of Mortgage Files, annual
         statements, and examination of records and facilities.  In the event of any conflict, inconsistency or discrepancy
         between any of the servicing provisions of this Agreement and the related Term Sheet and any of the servicing
         provisions of the Fannie Mae Guides, the provisions of this Agreement shall control and be binding upon the
         Purchaser and the Company. "

          (j)     The following shall be added to the second paragraph of Section 4.01 of the PWS Agreement:

                  "Notwithstanding the foregoing, the Company may not waive (other than with respect to any Prepayment
         Charge), modify or vary any term of any RMIC Covered Loan or consent to the postponement of any such term or in any
         manner grant indulgence to any Mortgagor of a RMIC Covered Loan without the consent of RMIC."

          (k)     The second  paragraph of Section 4.02 of the PWS  Agreement is hereby  deleted in its entirety and replaced  with the
following:

                  "In no event will the Company waive its right to any prepayment penalty or premium without the prior written consent
         of Purchaser and Company will use diligent efforts to collect same when due except as otherwise provided in the prepayment
         penalty rider to the Mortgage.  No consent of RMIC shall be required with respect to any waiver of a Prepayment Charge in
         accordance with the terms of this Agreement."

          (l)     The last three sentences of the first paragraph of Section 4.03 of the PWS Agreement:

                  "Notwithstanding anything to the contrary contained herein, in connection with a foreclosure or acceptance
         of a deed in lieu of foreclosure, in the event the Company has reasonable cause to believe that a Mortgaged Property
         is contaminated by hazardous or toxic substances or wastes, or if the Purchaser otherwise requests an environmental
         inspection or review of such Mortgaged Property, such an inspection or review is to be conducted by a qualified
         inspector at the Purchaser's expense.  Upon completion of the inspection, the Company shall promptly provide the
         Purchaser with a written report of the environmental inspection. After reviewing the environmental inspection
         report, the Purchaser shall determine how the Company shall proceed with respect to the Mortgaged Property.  In the
         event (a) the environmental inspection report indicates that the Mortgaged Property is contaminated by hazardous or
         toxic substances or wastes and (b) the Purchaser directs the Company to proceed with foreclosure or acceptance of a
         deed in lieu of foreclosure, the Company shall be reimbursed for all reasonable costs associated with such
         foreclosure or acceptance of a deed in lieu of foreclosure and any related environmental clean up costs, as
         applicable, from the related Liquidation Proceeds, or if the Liquidation Proceeds are insufficient to fully
         reimburse the Company, the Company shall be entitled to be reimbursed from amounts in the Custodial Account pursuant
         to Section 4.05 hereof.  If it is determined that the Mortgaged Property is contaminated by hazardous or toxic
         substances or wastes, the consent of RMIC (with respect to the RMIC Covered Loans) is required in connection with
         the foreclosure or acceptance of a deed in lieu of foreclosure of such Mortgaged Property."

          (m)     The first sentence of the third  paragraph of Section 4.03 of the PWS Agreement is hereby deleted in its entirety and
replaced with the following:

         "In the event that a Mortgage Loan becomes part of a REMIC, and becomes RE0 Property, such property shall be disposed of by
the Company before the close of the third taxable year following the taxable year in which the Mortgage Loan became an RE0 Property,
unless the Company provides to the trustee under such REMIC an opinion of counsel to the effect that the holding of such RE0 Property
subsequent to the close of the third taxable year following the taxable year in which the Mortgage Loan became an RE0 Property, will
not result in the imposition of taxes on "prohibited transactions" as defined in Section 860F of the Code, or cause the transaction
to fail to qualify as a REMIC at any time that certificates are outstanding."

          (n)     The following is added to the first sentence of the fourth paragraph of Section 4.13 of the PWS Agreement:

         ";  provided,  however,  that any REO  property  shall be disposed  of by the  Company  before the close of the third
         taxable year following the taxable year in which the Mortgage Loan became an REO property."

          (o)     The following is added as Section 4.15 of the PWS Agreement:

         "Section 4.15.  Maintenance of the RMIC Policy.

                  The Company shall take whatever action is appropriate to maximize the amounts payable under the RMIC Policy
         and to service the RMIC Covered Loans in the manner required by the RMIC Policy.  The Company shall prepare and
         submit, or cause the related Subservicer to prepare and submit, all claims eligible for submission under the RMIC
         Policy.  If the RMIC Policy is terminated for any reason other than the exhaustion of its coverage, or if the
         Company has knowledge that the financial strength rating of RMIC is reduced to below investment grade, the Company
         will use its best efforts to obtain, or cause the related Subservicer to obtain, a comparable policy from a
         qualified insurer. The replacement policy, if available, shall provide coverage equal to the then remaining coverage
         of the RMIC Policy.

                  In connection  with its  activities  as servicer,  the Company  agrees to prepare and present,  on behalf of
         itself and the  Purchaser,  claims to the  insurer  under any PMI Policy and the RMIC  Policy in a timely  fashion in
         accordance with the terms of such PMI Policy and the RMIC Policy,  and, in this regard,  to take such action as shall
         be  necessary  to permit  recovery  under any PMI Policy or the RMIC Policy  respecting  a defaulted  Mortgage  Loan.
         Pursuant to Section  4.04,  any amounts  collected  by the Company  under any PMI Policy or the RMIC Policy  shall be
         deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.05."

          (p)     The first and second  paragraphs  of Section  6.01 of the PWS  Agreement  are hereby  deleted in their  entirety  and
replaced with the following:

                  "The Company will, to the extent it has actual knowledge of any conveyance or prospective conveyance by any
         Mortgagor of the Mortgaged Property (whether by absolute conveyance or by contract of sale, and whether or not the
         Mortgagor remains or is to remain liable under the Mortgage Note and/or the Mortgage), exercise its rights to
         accelerate the maturity of such Mortgage Loan under any "due-on-sale" clause to the extent permitted by law;
         provided, however, that the Company shall not exercise any such rights if prohibited by law or the terms of the
         Mortgage Note from doing so or if the exercise of such rights would impair or threaten to impair any recovery under
         the related Primary Mortgage Insurance Policy or Lender Primary Mortgage Insurance Policy, if any, or coverage under
         the RMIC Policy would be adversely affected.  If the Company reasonably believes it is unable under applicable law
         to enforce such "due-on-sale" clause, the Company will enter into an assumption agreement with the person to whom
         the Mortgaged Property has been conveyed or is proposed to be conveyed, pursuant to which such person becomes liable
         under the Mortgage Note and, to the extent permitted by applicable state law, the Mortgagor remains liable thereon.
         Where an assumption is allowed pursuant to this Section 6.01, the Company, with the prior consent of the Purchaser
         and the primary mortgage insurer, if any, is authorized to enter into a substitution of liability agreement with the
         person to whom the Mortgaged Property has been conveyed or is proposed to be conveyed pursuant to which the original
         mortgagor is released from liability and such Person is substituted as mortgagor and becomes liable under the
         related Mortgage Note.  Any such substitution of liability agreement shall be in lieu of an assumption agreement.

                  In connection with any such assumption or substitution of liability, the Company shall, with the consent of
         RMIC with respect to the RMIC Covered Loans, follow the underwriting practices and procedures of the Company.  With
         respect to an assumption or substitution of liability, the Mortgage Interest Rate borne by the related Mortgage
         Note, the amount of the Monthly Payment and the maturity date may not be changed (except pursuant to the terms of
         the Mortgage Note).  If the credit of the proposed transferee does not meet such underwriting criteria, the Company
         diligently shall, to the extent permitted by RMIC with respect to the RMIC Covered Loans, the Mortgage or the
         Mortgage Note and by applicable law, accelerate the maturity of the Mortgage Loan.  The Company shall notify the
         Purchaser and RMIC (with respect to the RMIC Covered Loans) that any such substitution of liability or assumption
         agreement has been completed by forwarding to the Purchaser and RMIC (with respect to the RMIC Covered Loans) the
         original of any such substitution of liability or assumption agreement, which document shall be added to the related
         Mortgage File and shall, for all purposes, be considered a part of such Mortgage File to the same extent as all
         other documents and instruments constituting a part thereof.  All fees collected by the Company for entering into an
         assumption or substitution of liability agreement shall belong to the Company."

          (q)     The first sentence of Section 8.03 of the PWS Agreement is deleted in its entirety and replaced with the following:

                  "Neither the Company nor any of the officers, employees or agents of the Company shall be under any liability to the
         Purchaser or RMIC for any action taken or for refraining from the taking of any action in good faith pursuant to this
         Agreement, or for errors in judgment made in good faith; provided, however, that this provision shall not protect the
         Company or any such person against any breach of warranties or representations made herein, or failure to perform its
         obligations in compliance with any standard of care set forth in this Agreement, or any liability which would otherwise be
         imposed by reason of negligence, bad faith or willful misconduct, or any breach of the terms and conditions of this
         Agreement."

          (r)     The following is added to the end of Section 11.02 of the PWS Agreement:

                  "Notwithstanding any provision of this Agreement to the contrary, no amendment to this Agreement shall be made that
         may cause the Trust to cease to be a 'qualifying special purpose entity' under accounting principles generally accepted in
         the United States of America."

          (s)     Section 11.04 of the PWS Agreement is deleted in its entirety and replaced with the following:

         Section 11.04     Governing Law.

                  "This Agreement and the related Term Sheet shall be governed by and construed in accordance with the laws of the
         State of New York without giving effect to principles of conflicts of laws and except to the extent preempted by Federal law
         and the obligations, rights and remedies of the parties hereunder shall be determined in accordance with such laws.'

          (t)     Section 11.05 of the PWS Agreement is hereby amended by adding the following:

                  "(iii)   if to RMIC, in accordance with Section 11.19 hereunder:
                           Republic Mortgage Insurance Company
                           190 Oak Plaza Boulevard
                           Winston-Salem, North Carolina
                           Attention: Bulk Transactions
                           Facsimile: (336) 774-8301"

         (u)      The following shall be added as Section 11.19 of the  PWS Agreement:

         "Section 11.19    Notices to RMIC.

                  For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires, if
         the consent of RMIC (solely with respect to the RMIC Covered Loans) is requested by the Company pursuant to the terms of
         this Agreement, and notice of such consent or lack thereof is not received by the requesting party within five (5) Business
         Days (other than as set forth below) of receipt of such request, consent of RMIC (solely with respect to the RMIC Covered
         Loans) shall be deemed to have been provided.  Notwithstanding the foregoing, if the consent of RMIC (solely with respect to
         RMIC Covered Loans) is requested in connection with the foreclosure or the acceptance of a deed in lieu of foreclosure of
         any related Mortgaged Property, and such consent or lack thereof is not received by the requesting party within three (3)
         Business Days of receipt of such request, consent of RMIC (solely with respect to the RMIC Covered Loans) shall be deemed to
         have been provided."

         (v)      The following shall be added as Section 11.20 of the  PWS Agreement:

         (w)      "Section 11.20            Third Party Beneficiary.

                  For purposes of this Agreement, any Master Servicer and RMIC shall be considered a third party beneficiary
         to this Agreement entitled to all the rights and benefits accruing to any Master Servicer or RMIC, as applicable,
         herein as if it were a direct party to this Agreement."

         (x)      The PWS  Agreement is hereby  amended as of the date hereof by deleting  Exhibit E in its  entirety and  replacing it
with the following:




--------------------------------------------------------------------------------




                                                        EXHIBIT E

                                              REPORTING DATA FOR MONTHLY REPORT
________________________________________________________________________________________________________________________________________
Exhibit 1                              Standard Loan Level File Layout   Master Servicing
________________________________________________________________________________________________________________________________________

________________________________________________________________________________________________________________________________________
Exhibit 1:  Layout
________________________________________________________________________________________________________________________________________
Column Name                            Description                                           Decimal    Format Comment
                                                                                                                                 Max
                                                                                                                                 Size
________________________________________________________________________________________________________________________________________
Each file requires the following fields:
________________________________________________________________________________________________________________________________________
SER_INVESTOR_NBR                       A value assigned by the Servicer to define a group               Text up to 20 digits
                                       of loans.                                                                                     20
________________________________________________________________________________________________________________________________________
LOAN_NBR                               A unique identifier assigned to each loan by the                 Text up to 10 digits
                                       investor.                                                                                     10
________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                      A unique number assigned to a loan by the                        Text up to 10 digits
                                       Servicer.  This may be different than the LOAN_NBR.                                           10
________________________________________________________________________________________________________________________________________
SCHED_PAY_AMT                          Scheduled monthly principal and scheduled interest            2  No commas(,) or dollar
                                       payment that a borrower is expected to pay, P&I                  signs ($)                    11
                                       constant.
________________________________________________________________________________________________________________________________________
NOTE_INT_RATE                          The loan interest rate as reported by the Servicer.           4  Max length of 6
                                                                                                                                      6
________________________________________________________________________________________________________________________________________
NET_INT_RATE                           The loan gross interest rate less the service fee             4  Max length of 6
                                       rate as reported by the Servicer.                                                              6
________________________________________________________________________________________________________________________________________
SERV_FEE_RATE                          The servicer's fee rate for a loan as reported by             4  Max length of 6
                                       the Servicer.                                                                                  6
________________________________________________________________________________________________________________________________________
SERV_FEE_AMT                           The servicer's fee amount for a loan as reported by           2  No commas(,) or dollar
                                       the Servicer.                                                    signs ($)                    11
________________________________________________________________________________________________________________________________________
NEW_PAY_AMT                            The new loan payment amount as reported by the                2  No commas(,) or dollar
                                       Servicer.                                                        signs ($)                    11
________________________________________________________________________________________________________________________________________
NEW_LOAN_RATE                          The new loan rate as reported by the Servicer.                4  Max length of 6
                                                                                                                                      6
________________________________________________________________________________________________________________________________________
ARM_INDEX_RATE                         The index the Servicer is using to calculate a                4  Max length of 6
                                       forecasted rate.                                                                               6
________________________________________________________________________________________________________________________________________
ACTL_BEG_PRIN_BAL                      The borrower's actual principal balance at the                2  No commas(,) or dollar
                                       beginning of the processing cycle.                               signs ($)                    11
________________________________________________________________________________________________________________________________________
ACTL_END_PRIN_BAL                      The borrower's actual principal balance at the end            2  No commas(,) or dollar
                                       of the processing cycle.                                         signs ($)                    11
________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                 The date at the end of processing cycle that the                 MM/DD/YYYY
                                       borrower's next payment is due to the Servicer, as                                            10
                                       reported by Servicer.
________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_1                        The first curtailment amount to be applied.                   2  No commas(,) or dollar
                                                                                                        signs ($)                    11
________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_1                       The curtailment date associated with the first                   MM/DD/YYYY
                                       curtailment amount.                                                                           10
________________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_1                        The curtailment interest on the first curtailment             2  No commas(,) or dollar
                                       amount, if applicable.                                           signs ($)                    11
________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_2                        The second curtailment amount to be applied.                  2  No commas(,) or dollar
                                                                                                        signs ($)                    11
________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_2                       The curtailment date associated with the second                  MM/DD/YYYY
                                       curtailment amount.                                                                           10
________________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_2                        The curtailment interest on the second curtailment            2  No commas(,) or dollar
                                       amount, if applicable.                                           signs ($)                    11
________________________________________________________________________________________________________________________________________

________________________________________________________________________________________________________________________________________
Exhibit 1: Continued                   Standard Loan Level File Layout
________________________________________________________________________________________________________________________________________
Column Name                            Description                                           Decimal    Format Comment
                                                                                                                                  Max
                                                                                                                                 Size
________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_3                        The third curtailment amount to be applied.                   2  No commas(,) or dollar
                                                                                                        signs ($)                    11
________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_3                       The curtailment date associated with the third                   MM/DD/YYYY
                                       curtailment amount.                                                                           10
________________________________________________________________________________________________________________________________________
CURT_ADJ_AMT_3                         The curtailment interest on the third curtailment             2  No commas(,) or dollar
                                       amount, if applicable.                                           signs ($)                    11
________________________________________________________________________________________________________________________________________
PIF_AMT                                The loan "paid in full" amount as reported by the             2  No commas(,) or dollar
                                       Servicer.                                                        signs ($)                    11
________________________________________________________________________________________________________________________________________
PIF_DATE                               The paid in full date as reported by the Servicer.               MM/DD/YYYY
                                                                                                                                     10
________________________________________________________________________________________________________________________________________
                                                                                                        Action Code Key:
                                                                                                        15=Bankruptcy,                2
ACTION_CODE                            The standard FNMA numeric code used to indicate the              30=Foreclosure, ,
                                       default/delinquent status of a particular loan.                  60=PIF,
                                                                                                        63=Substitution,
                                                                                                        65=Repurchase,70=REO
________________________________________________________________________________________________________________________________________
INT_ADJ_AMT                            The amount of the interest adjustment as reported             2  No commas(,) or dollar
                                       by the Servicer.                                                 signs ($)                    11
________________________________________________________________________________________________________________________________________
SOLDIER_SAILOR_ADJ_AMT                 The Soldier and Sailor Adjustment amount, if                  2  No commas(,) or dollar
                                       applicable.                                                      signs ($)                    11
________________________________________________________________________________________________________________________________________
NON_ADV_LOAN_AMT                       The Non Recoverable Loan Amount, if applicable.               2  No commas(,) or dollar
                                                                                                        signs ($)                    11
________________________________________________________________________________________________________________________________________
LOAN_LOSS_AMT                          The amount the Servicer is passing as a loss, if              2  No commas(,) or dollar
                                       applicable.                                                      signs ($)                    11
________________________________________________________________________________________________________________________________________
Plus the following applicable fields:
________________________________________________________________________________________________________________________________________
SCHED_BEG_PRIN_BAL                     The scheduled outstanding principal amount due at             2  No commas(,) or dollar
                                       the beginning of the cycle date to be passed                     signs ($)                    11
                                       through to investors.
________________________________________________________________________________________________________________________________________
SCHED_END_PRIN_BAL                     The scheduled principal balance due to investors at           2  No commas(,) or dollar
                                       the end of a processing cycle.                                   signs ($)                    11
________________________________________________________________________________________________________________________________________
SCHED_PRIN_AMT                         The scheduled principal amount as reported by the             2  No commas(,) or dollar
                                       Servicer for the current cycle -- only applicable                signs ($)                    11
                                       for Scheduled/Scheduled Loans.
________________________________________________________________________________________________________________________________________
SCHED_NET_INT                          The scheduled gross interest amount less the                  2  No commas(,) or dollar
                                       service fee amount for the current cycle as                      signs ($)                    11
                                       reported by the Servicer -- only applicable for
                                       Scheduled/Scheduled Loans.
________________________________________________________________________________________________________________________________________
ACTL_PRIN_AMT                          The actual principal amount collected by the                  2  No commas(,) or dollar
                                       Servicer for the current reporting cycle -- only                 signs ($)                    11
                                       applicable for Actual/Actual Loans.
________________________________________________________________________________________________________________________________________
ACTL_NET_INT                           The actual gross interest amount less the service             2  No commas(,) or dollar
                                       fee amount for the current reporting cycle as                    signs ($)                    11
                                       reported by the Servicer -- only applicable for
                                       Actual/Actual Loans.
________________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ AMT                    The penalty amount received when a borrower prepays           2  No commas(,) or dollar
                                       on his loan as reported by the Servicer.                         signs ($)                    11
________________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ WAIVED                 The prepayment penalty amount for the loan waived             2  No commas(,) or dollar
                                       by the servicer.                                                 signs ($)                    11
________________________________________________________________________________________________________________________________________

________________________________________________________________________________________________________________________________________
Exhibit 1: Continued                   Standard Loan Level File Layout
________________________________________________________________________________________________________________________________________
Column Name                            Description                                             Decimal  Format Comment
                                                                                                                                 Max
                                                                                                                                 Size
________________________________________________________________________________________________________________________________________
MOD_DATE                               The Effective Payment Date of the Modification for               MM/DD/YYYY
                                       the loan.                                                                                     10
________________________________________________________________________________________________________________________________________
MOD_TYPE                               The Modification Type.                                           Varchar - value can be
                                                                                                        alpha or numeric             30
________________________________________________________________________________________________________________________________________
DELINQ_P&I_ADVANCE_AMT                 The current outstanding principal and interest                2  No commas(,) or dollar
                                       advances made by Servicer.                                       signs ($)                    11
________________________________________________________________________________________________________________________________________
                                       Flag to indicate if the repurchase of a loan is due              Y=Breach                      1
BREACH_FLAG                            to a breach of Representations and Warranties                    N=NO Breach
________________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------



Exhibit 2: Monthly Summary Report by Single Investor
MONTHLY SUMMARY REPORT
For Month Ended: mm/dd/yyyy      Servicer Name______________________________
Prepared by:_________________________   Investor Nbr_______________________________

_______________________________________________________________________________________________________
Section 1. Remittances and Ending Balances - Required Data
_______________________________________________________________________________________________________
  Beginning         Ending        Total Monthly        Total Ending Unpaid     Total Monthly Principal
  Loan Count      Loan Count    Remittance Amount       Principal Balance              Balance
_______________________________________________________________________________________________________
      0               0                    $0.00            $0.00                     $0.00
_______________________________________________________________________________________________________

Principal Calculation

1. Monthly Principal Due                                                             +           $0.00
                                                                                       _______________
2. Current Curtailments                                                              +           $0.00
                                                                                       _______________
3. Liquidations                                                                      +           $0.00
                                                                                       _______________
4. Other (attach explanation)                                                        +           $0.00
                                                                                       _______________
5. Principal Due                                                                                 $0.00
                                                                                       _______________
6. Interest (reported "gross")                                                       +           $0.00
                                                                                       _______________
7. Interest Adjustments on Curtailments                                              +           $0.00
                                                                                       _______________
8. Servicing Fees                                                                    -           $0.00
                                                                                       _______________
9. Other Interest (attach explanation)                                               +           $0.00
                                                                                       _______________
10. Interest Due               (need to subtract ser fee)                                        $0.00
                                                                                       _______________

Remittance Calculation

11. Total Principal and Interest Due (lines 5+10)                                    +           $0.00
                                                                                       _______________
12. Reimbursement of Non-Recoverable Advances                                        -           $0.00
                                                                                       _______________
13. Total Realized gains                                                             +           $0.00
                                                                                       _______________
14. Total Realized Losses                                                            -           $0.00
                                                                                       _______________
15. Total Prepayment Penalties                                                       +           $0.00
                                                                                       _______________
16. Total Non-Supported Compensating Interest                                        -           $0.00
                                                                                       _______________
17. Other (attach explanation)                                                                   $0.00
                                                                                       _______________
18. Net Funds Due on or before Remittance Date                                       $           $0.00
                                                                                       _______________



_______________________________________________________________________________________________________
Section 2. Delinquency Report - Optional Data for Loan Accounting
_______________________________________________________________________________________________________
                                       Installments Delinquent
_______________________________________________________________________________________________________

    Total No.      Total No.                                     In        Real Estate  Total Dollar
      of              of           30-     60-   90 or more  Foreclosure     Owned        Amount of
     Loans      Delinquencies     Days    Days      Days      (Optional)   (Optional)   Delinquencies
_______________________________________________________________________________________________________
       0               0            0       0        0            0            0           $0.00
_______________________________________________________________________________________________________


_________________________________________________________________________________________________________________
Section 3. REG AB Summary Reporting - REPORT ALL APPLICABLE FIELDS
_________________________________________________________________________________________________________________
REG AB FIELDS                                           LOAN COUNT                     BALANCE
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT                                      0                             $0.00
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT WAIVED                               0                             $0.00
_________________________________________________________________________________________________________________
DELINQUENCY P&I AMOUNT                                      0                             $0.00
_________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




         (y)      The PWS  Agreement is hereby  amended as of the date hereof by deleting  Exhibit F in its  entirety and  replacing it
with the following:

                                                        EXHIBIT F

                                             REPORTING DATA FOR DEFAULTED LOANS
        Exhibit   : Standard File Layout   Delinquency Reporting

  *The column/header names in bold are the minimum fields Wells Fargo must receive from every Servicer
_________________________________________________________________________________________________________________________________________________
Column/Header Name                                                         Description                                Decimal    Format Comment
_________________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                               A unique number assigned to a loan by the Servicer.  This may be
                                                different than the LOAN_NBR
_________________________________________________________________________________________________________________________________________________
LOAN_NBR                                        A unique identifier assigned to each loan by the originator.
_________________________________________________________________________________________________________________________________________________
CLIENT_NBR                                      Servicer Client Number
_________________________________________________________________________________________________________________________________________________
SERV_INVESTOR_NBR                               Contains a unique number as assigned by an external servicer to
                                                identify a group of loans in their system.
_________________________________________________________________________________________________________________________________________________
BORROWER_FIRST_NAME                             First Name of the Borrower.
_________________________________________________________________________________________________________________________________________________
BORROWER_LAST_NAME                              Last name of the borrower.
_________________________________________________________________________________________________________________________________________________
PROP_ADDRESS                                    Street Name and Number of Property
_________________________________________________________________________________________________________________________________________________
PROP_STATE                                      The state where the  property located.
_________________________________________________________________________________________________________________________________________________
PROP_ZIP                                        Zip code where the property is located.
_________________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                          The date that the borrower's next payment is due to the servicer                 MM/DD/YYYY
                                                at the end of processing cycle, as reported by Servicer.
_________________________________________________________________________________________________________________________________________________
LOAN_TYPE                                       Loan Type (i.e. FHA, VA, Conv)
_________________________________________________________________________________________________________________________________________________
BANKRUPTCY_FILED_DATE                           The date a particular bankruptcy claim was filed.                                MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
BANKRUPTCY_CHAPTER_CODE                         The chapter under which the bankruptcy was filed.
_________________________________________________________________________________________________________________________________________________
BANKRUPTCY_CASE_NBR                             The case number assigned by the court to the bankruptcy filing.
_________________________________________________________________________________________________________________________________________________
POST_PETITION_DUE_DATE                          The payment due date once the bankruptcy has been approved by the                MM/DD/YYYY
                                                courts
_________________________________________________________________________________________________________________________________________________
BANKRUPTCY_DCHRG_DISM_DATE                      The Date The Loan Is Removed From Bankruptcy. Either by                          MM/DD/YYYY
                                                Dismissal, Discharged and/or a Motion For Relief Was Granted.
_________________________________________________________________________________________________________________________________________________
LOSS_MIT_APPR_DATE                              The Date The Loss Mitigation Was Approved By The Servicer                        MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
LOSS_MIT_TYPE                                   The Type Of Loss Mitigation Approved For A Loan Such As;
_________________________________________________________________________________________________________________________________________________
LOSS_MIT_EST_COMP_DATE                          The Date The Loss Mitigation /Plan Is Scheduled To End/Close                     MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
LOSS_MIT_ACT_COMP_DATE                          The Date The Loss Mitigation Is Actually Completed                               MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
FRCLSR_APPROVED_DATE                            The date DA Admin sends a letter to the servicer with                            MM/DD/YYYY
                                                instructions to begin foreclosure proceedings.
_________________________________________________________________________________________________________________________________________________
ATTORNEY_REFERRAL_DATE                          Date File Was Referred To Attorney to Pursue Foreclosure                         MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
FIRST_LEGAL_DATE                                Notice of 1st legal filed by an Attorney in a Foreclosure Action                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_EXPECTED_DATE                       The date by which a foreclosure sale is expected to occur.                       MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_DATE                                The actual date of the foreclosure sale.                                         MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_AMT                                 The amount a property sold for at the foreclosure sale.                  2       No commas(,)
                                                                                                                                 or dollar
                                                                                                                                 signs ($)
_________________________________________________________________________________________________________________________________________________
EVICTION_START_DATE                             The date the servicer initiates eviction of the borrower.                        MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
EVICTION_COMPLETED_DATE                         The date the court revokes legal possession of the property from                 MM/DD/YYYY
                                                the borrower.
_________________________________________________________________________________________________________________________________________________
LIST_PRICE                                      The price at which an REO property is marketed.                          2       No commas(,)
                                                                                                                                 or dollar
                                                                                                                                 signs ($)
_________________________________________________________________________________________________________________________________________________
LIST_DATE                                       The date an REO property is listed at a particular price.                        MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
OFFER_AMT                                       The dollar value of an offer for an REO property.                        2       No commas(,)
                                                                                                                                 or dollar
                                                                                                                                 signs ($)
_________________________________________________________________________________________________________________________________________________
OFFER_DATE_TIME                                 The date an offer is received by DA Admin or by the Servicer.                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
REO_CLOSING_DATE                                The date the REO sale of the property is scheduled to close.                     MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
REO_ACTUAL_CLOSING_DATE                         Actual Date Of REO Sale                                                          MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
OCCUPANT_CODE                                   Classification of how the property is occupied.
_________________________________________________________________________________________________________________________________________________
PROP_CONDITION_CODE                             A code that indicates the condition of the property.
_________________________________________________________________________________________________________________________________________________
PROP_INSPECTION_DATE                            The date a  property inspection is performed.                                    MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
APPRAISAL_DATE                                  The date the appraisal was done.                                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
CURR_PROP_VAL                                   The current "as is" value of the property based on brokers price         2
                                                opinion or appraisal.
_________________________________________________________________________________________________________________________________________________
REPAIRED_PROP_VAL                               The amount the property would be worth if repairs are completed          2
                                                pursuant to a broker's price opinion or appraisal.
_________________________________________________________________________________________________________________________________________________
If applicable:
_________________________________________________________________________________________________________________________________________________
DELINQ_STATUS_CODE                              FNMA Code Describing Status of Loan
_________________________________________________________________________________________________________________________________________________
DELINQ_REASON_CODE                              The circumstances which caused a borrower to stop paying on a
                                                loan.   Code indicates the reason why the loan is in default for
                                                this cycle.
_________________________________________________________________________________________________________________________________________________
MI_CLAIM_FILED_DATE                             Date Mortgage Insurance Claim Was Filed With Mortgage Insurance                  MM/DD/YYYY
                                                Company.
_________________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT                                    Amount of Mortgage Insurance Claim Filed                                         No commas(,)
                                                                                                                                 or dollar
                                                                                                                                 signs ($)
_________________________________________________________________________________________________________________________________________________
MI_CLAIM_PAID_DATE                              Date Mortgage Insurance Company Disbursed Claim Payment                          MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT_PAID                               Amount Mortgage Insurance Company Paid On Claim                          2       No commas(,)
                                                                                                                                 or dollar
                                                                                                                                 signs ($)
_________________________________________________________________________________________________________________________________________________
POOL_CLAIM_FILED_DATE                           Date Claim Was Filed With Pool Insurance Company                                 MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT                                  Amount of Claim Filed With Pool Insurance Company                        2       No commas(,)
                                                                                                                                 or dollar
                                                                                                                                 signs ($)
_________________________________________________________________________________________________________________________________________________
POOL_CLAIM_PAID_DATE                            Date Claim Was Settled and The Check Was Issued By The Pool                      MM/DD/YYYY
                                                Insurer
_________________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT_PAID                             Amount Paid On Claim By Pool Insurance Company                           2       No commas(,)
                                                                                                                                 or dollar
                                                                                                                                 signs ($)
_________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_FILED_DATE                     Date FHA Part A Claim Was Filed With HUD                                         MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_AMT                            Amount of FHA Part A Claim Filed                                         2       No commas(,)
                                                                                                                                 or dollar
                                                                                                                                 signs ($)
_________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_DATE                      Date HUD Disbursed Part A Claim Payment                                          MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_AMT                       Amount HUD Paid on Part A Claim                                          2       No commas(,)
                                                                                                                                 or dollar
                                                                                                                                 signs ($)
_________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_FILED_DATE                     Date FHA Part B Claim Was Filed With HUD                                         MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_AMT                            Amount of FHA Part B Claim Filed                                         2       No commas(,)
                                                                                                                                 or dollar
                                                                                                                                 signs ($)
_________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_DATE                      Date HUD Disbursed Part B Claim Payment                                          MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_AMT                       Amount HUD Paid on Part B Claim                                          2       No commas(,)
                                                                                                                                 or dollar
                                                                                                                                 signs ($)
_________________________________________________________________________________________________________________________________________________
VA_CLAIM_FILED_DATE                             Date VA Claim Was Filed With the Veterans Admin                                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_DATE                              Date Veterans Admin. Disbursed VA Claim Payment                                  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_AMT                               Amount Veterans Admin. Paid on VA Claim                                  2       No commas(,)
                                                                                                                                 or dollar
                                                                                                                                 signs ($)
_________________________________________________________________________________________________________________________________________________
MOTION_FOR_RELIEF_DATE                          The date the Motion for Relief was filed                                     10  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
FRCLSR_BID_AMT                                  The foreclosure sale bid amount                                              11  No commas(,)
                                                                                                                                 or dollar
                                                                                                                                 signs ($)
_________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_TYPE                                The foreclosure sales results: REO, Third Party, Conveyance to
                                                HUD/VA
_________________________________________________________________________________________________________________________________________________
REO_PROCEEDS                                    The net proceeds from the sale of the REO property.                              No commas(,)
                                                                                                                                 or dollar
                                                                                                                                 signs ($)
_________________________________________________________________________________________________________________________________________________
BPO_DATE                                        The date the BPO was done.
_________________________________________________________________________________________________________________________________________________
CURRENT_FICO                                    The current FICO score
_________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_FILED_DATE                         The date the Hazard Claim was filed with the Hazard Insurance                10  MM/DD/YYYY
                                                Company.
_________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_AMT                                The amount of the Hazard Insurance Claim filed.                              11  No commas(,)
                                                                                                                                 or dollar
                                                                                                                                 signs ($)
_________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_DATE                          The date the Hazard Insurance Company disbursed the claim payment.           10  MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_AMT                           The amount the Hazard Insurance Company paid on the claim.                   11  No commas(,)
                                                                                                                                 or dollar
                                                                                                                                 signs ($)
_________________________________________________________________________________________________________________________________________________
ACTION_CODE                                     Indicates loan status                                                            Number
_________________________________________________________________________________________________________________________________________________
NOD_DATE                                                                                                                         MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
NOI_DATE                                                                                                                         MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_PLAN_START_DATE                                                                                                   MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_ PLAN_END_DATE
_________________________________________________________________________________________________________________________________________________
ACTUAL_REO_START_DATE                                                                                                            MM/DD/YYYY
_________________________________________________________________________________________________________________________________________________
REO_SALES_PRICE                                                                                                                  Number
_________________________________________________________________________________________________________________________________________________
REALIZED_LOSS/GAIN                              As defined in the Servicing Agreement                                            Number
_________________________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




Exhibit 2: Standard File Codes   Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
        o  ASUM-  Approved Assumption
        o  BAP-   Borrower Assistance Program
        o  CO-    Charge Off
        o  DIL-   Deed-in-Lieu
        o  FFA-   Formal Forbearance Agreement
        o  MOD-   Loan Modification
        o  PRE-   Pre-Sale
        o  SS-    Short Sale
        o  MISC-  Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above,
provided that they are consistent with industry standards.  If Loss Mitigation Types other
than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property code as follows:
        o  Mortgagor
        o  Tenant
        o  Unknown
        o  Vacant

The Property Condition field should show the last reported condition of the property as
follows:
        o  Damaged
        o  Excellent
        o  Fair
        o  Gone
        o  Good
        o  Poor
        o  Special Hazard
        o  Unknown

Exhibit 2: Standard File Codes   Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                  _______________________________________________________________________________________________
                  Delinquency Code                  Delinquency Description
                  _______________________________________________________________________________________________
                  001                               FNMA-Death of principal mortgagor
                  _______________________________________________________________________________________________
                  002                               FNMA-Illness of principal mortgagor
                  _______________________________________________________________________________________________
                  003                               FNMA-Illness of mortgagor's family member
                  _______________________________________________________________________________________________
                  004                               FNMA-Death of mortgagor's family member
                  _______________________________________________________________________________________________
                  005                               FNMA-Marital difficulties
                  _______________________________________________________________________________________________
                  006                               FNMA-Curtailment of income
                  _______________________________________________________________________________________________
                  007                               FNMA-Excessive Obligation
                  _______________________________________________________________________________________________
                  008                               FNMA-Abandonment of property
                  _______________________________________________________________________________________________
                  009                               FNMA-Distant employee transfer
                  _______________________________________________________________________________________________
                  011                               FNMA-Property problem
                  _______________________________________________________________________________________________
                  012                               FNMA-Inability to sell property
                  _______________________________________________________________________________________________
                  013                               FNMA-Inability to rent property
                  _______________________________________________________________________________________________
                  014                               FNMA-Military Service
                  _______________________________________________________________________________________________
                  015                               FNMA-Other
                  _______________________________________________________________________________________________
                  016                               FNMA-Unemployment
                  _______________________________________________________________________________________________
                  017                               FNMA-Business failure
                  _______________________________________________________________________________________________
                  019                               FNMA-Casualty loss
                  _______________________________________________________________________________________________
                  022                               FNMA-Energy environment costs
                  _______________________________________________________________________________________________
                  023                               FNMA-Servicing problems
                  _______________________________________________________________________________________________
                  026                               FNMA-Payment adjustment
                  _______________________________________________________________________________________________
                  027                               FNMA-Payment dispute
                  _______________________________________________________________________________________________
                  029                               FNMA-Transfer of ownership pending
                  _______________________________________________________________________________________________
                  030                               FNMA-Fraud
                  _______________________________________________________________________________________________
                  031                               FNMA-Unable to contact borrower
                  _______________________________________________________________________________________________
                  INC                               FNMA-Incarceration
                  _______________________________________________________________________________________________


Exhibit 2: Standard File Codes   Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                  _______________________________________________________________________________________________
                            Status Code             Status Description
                  _______________________________________________________________________________________________
                                 09                 Forbearance
                  _______________________________________________________________________________________________
                                 17                 Pre-foreclosure Sale Closing Plan Accepted
                  _______________________________________________________________________________________________
                                 24                 Government Seizure
                  _______________________________________________________________________________________________
                                 26                 Refinance
                  _______________________________________________________________________________________________
                                 27                 Assumption
                  _______________________________________________________________________________________________
                                 28                 Modification
                  _______________________________________________________________________________________________
                                 29                 Charge-Off
                  _______________________________________________________________________________________________
                                 30                 Third Party Sale
                  _______________________________________________________________________________________________
                                 31                 Probate
                  _______________________________________________________________________________________________
                                 32                 Military Indulgence
                  _______________________________________________________________________________________________
                                 43                 Foreclosure Started
                  _______________________________________________________________________________________________
                                 44                 Deed-in-Lieu Started
                  _______________________________________________________________________________________________
                                 49                 Assignment Completed
                  _______________________________________________________________________________________________
                                 61                 Second Lien Considerations
                  _______________________________________________________________________________________________
                                 62                 Veteran's Affairs-No Bid
                  _______________________________________________________________________________________________
                                 63                 Veteran's Affairs-Refund
                  _______________________________________________________________________________________________
                                 64                 Veteran's Affairs-Buydown
                  _______________________________________________________________________________________________
                                 65                 Chapter 7 Bankruptcy
                  _______________________________________________________________________________________________
                                 66                 Chapter 11 Bankruptcy
                  _______________________________________________________________________________________________
                                 67                 Chapter 13 Bankruptcy
                  _______________________________________________________________________________________________


                                                             Miscellaneous

         9.       All demands,  notices and  communications  related to the Assigned  Loans,  the PWS  Agreement and this AAR Agreement
shall be in writing  and shall be deemed to have been duly given if  personally  delivered  at or mailed by  registered  mail,  postage
prepaid, as follows:

         (a)      In the case of Company:

                  HomeBanc Mortgage Corporation
                  2002 Summit Boulevard, Suite 100
                  Atlanta, GA 30319
                  Attention:  Debra F. Watkins, EVP and Chief Capital Markets Officer
                  Telecopier No.: (404) 705-2301

                  With a copy to:

                  HomeBanc Mortgage Corporation
                  2002 Summit Boulevard, Suite 100
                  Atlanta, GA 30319
                  Attention:  General Counsel

         (b)      In the case of Assignor:

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, Texas 75067-3884
                  Attention:  Conduit Seller Approval Dept.
                  Facsimile: (214) 626-3751
                  Email: sellerapproval@bear.com

         (c)      In the case of Assignee:

                  Citibank, N.A.
                  388 Greenwich Street, 14th Floor
                  New York, New York 10013
                  Attention:  Structured Finance Agency & Trust —BSALTA 2007-3
                  Telecopier No.: (212) 816-5527

         (d)      In the case of Securities Administrator:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2007-3
                  Telecopier No.: (410) 715-2380

         (e)      In the case of RMIC,

                  Republic Mortgage Insurance Company
                  190 Oak Plaza Boulevard
                  Winston-Salem, North Carolina
                  Attention: Bulk Transactions
                  Facsimile: (336) 774-8301

         10.      The Company  hereby  acknowledges  that Wells Fargo  Bank,  National  Association  has been  appointed  as the master
servicer of the Assigned  Loans pursuant to the Pooling and Servicing  Agreement and therefor has the right to enforce all  obligations
of the Company,  as they relate to the Assigned  Loans,  under the PWS  Agreement.  Such right will include,  without  limitation,  the
right to terminate the Company  under the PWS Agreement  upon the  occurrence of an event of default  thereunder,  the right to receive
all  remittances  required to be made by the Company under the PWS Agreement,  the right to receive all monthly  reports and other data
required  to be  delivered  by the  Company  under the PWS  Agreement,  the right to  examine  the books and  records  of the  Company,
indemnification  rights,  and the right to exercise  certain  rights of consent and approval  relating to actions taken by the Company.
The Company shall make all  distributions  under the PWS Agreement,  as they relate to the Assigned  Loans,  to the Master  Servicer by
wire transfer of immediately available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  FFC to: BSALTA 2007-3, Account #53145600.

and the Company shall deliver all reports required to be delivered under the PWS Agreement, as they relate to the Assigned Loans, to
the Assignee at the address set forth in Section 10(c) herein and to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2007-3

         11.      Each  party  will  pay any  commissions  it has  incurred  and the  fees of its  attorneys  in  connection  with  the
negotiations for, documenting of and closing of the transactions contemplated by this AAR Agreement.

         12.      This AAR  Agreement  shall be  construed  in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law principles  (other than Section 5-1401 of the New York Obligations  Law), and the obligations,  rights and remedies of
the parties hereunder shall be determined in accordance with such laws.

         13.      No term or  provision  of this AAR  Agreement  may be waived or modified  unless such  waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

         14.      This AAR Agreement  shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which Assignor,  Assignee or Company may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed
Assignor, Assignee or Company, respectively, hereunder.

         15.      This AAR Agreement  shall survive the  conveyance of the Assigned  Loans,  the assignment of the PWS Agreement to the
extent of the Assigned Loans by Assignor to Assignee and the termination of the PWS Agreement.

         16.      This AAR Agreement may be executed  simultaneously  in any number of counterparts.  Each counterpart  shall be deemed
to be an original and all such counterparts shall constitute one and the same instrument.

         17.      In the event that any provision of this AAR Agreement  conflicts with any provision of the PWS Agreement with respect
to the Assigned Loans, the terms of this AAR Agreement shall control.

         18.      Notwithstanding  anything in this  Section  8.05 of the PWS  Agreement  to the  contrary,  the Company may pledge and
assign all of its right,  title and interest in, to and under this AAR  Agreement  to one or more lenders  selected by the Company.  In
the event of a default (i) pursuant to Section 9.01 of the PWS Agreement or (ii) under the related loan  agreement  between the Company
and such lender or lenders,  the servicing with respect to the related Mortgage Loans may transfer to a successor  servicer  satisfying
the requirements of this AAR Agreement (including being acceptable to each Rating Agency, as applicable,  and the Master Servicer),  so
long as the transferee agrees to be subject to the terms of this AAR Agreement and the PWS Agreement  (including,  without  limitation,
section 11.01 of the PWS  Agreement).  A pledgee will have the right for thirty (30) days following the event of default to select such
successor  servicer  provided that no such removal of the Company as Servicer and selection of a successor  servicer shall be effective
until the successor  servicer  shall have accepted its duties under this  Agreement  and the Pooling and  Servicing  Agreement.  If the
pledgee  does not select the  successor  servicer  within the thirty (30) day time period  following  the event of default,  the Master
Servicer shall have the right to select the successor servicer,  as provided in the pooling and servicing  agreement,  with the consent
of the applicable lender, which consent shall not be unreasonably withheld.




--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year first above written.


EMC MORTGAGE CORPORATION,
Assignor


By:__________________________________________________
Name:
Title:

CITIBANK, N.A.
not individually but solely as trustee for the holders of Bear Stearns
ALT-A Trust 2007-3, Mortgage Pass-Through Certificates, Series 2007-3,
Assignee


By:__________________________________________________
Name:
Title:


HOMEBANC MORTGAGE CORPORATION,
Company


By:__________________________________________________
Name:
Title:

ACKNOWLEDGED:
WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Master Servicer


By:__________________________________________________
Name:
Title:




--------------------------------------------------------------------------------




                                                             ATTACHMENT 1

                                                        ASSIGNED LOAN SCHEDULE


                                                       (Available upon request)




--------------------------------------------------------------------------------




                                                             ATTACHMENT 2

                                                              AGREEMENTS


                                                       (Available upon request)




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT I-3

                                           ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment, Assumption and Recognition Agreement (this "AAR Agreement") made as of April 30, 2007, among EMC
Mortgage Corporation (the "Assignor"), Citibank, N.A., not individually but solely as trustee for the holders of the Bear Stearns
ALT-A Trust 2007-3, Mortgage Pass-Through Certificates, Series 2007-3 (the "Assignee") and HSBC Mortgage Corporation (USA) (the
"Company").

         Whereas, the Assignor purchased certain residential mortgage loans (the "Mortgage Loans") listed on Attachment 1 annexed
hereto (the "Mortgage Loan Schedule") from the Company pursuant to (a) the Restated Purchase, Warranties and Servicing Agreement,
dated as of September 1, 2005, as amended by Amendment Reg AB (the "Amendment Reg AB"), dated as of November 7, 2005 (as amended, the
"Servicing Agreement"), between the Company and the Assignor and pursuant to which the Company agreed to service the Mortgage Loans
and (b) the term sheet dated December 19, 2006, between Assignor and Company (the "Term Sheet" and the Term Sheet together with the
Servicing Agreement, the "Agreements") shall be subject to the terms of this AAR Agreement; and

         In consideration of the mutual promises and agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto agree that the Agreements and the Mortgage Loans now
serviced by Company for Assignor, shall be subject to the terms of this AAR Agreement.  Capitalized terms used herein but not defined
shall have the meanings ascribed to them in the Agreements.

         Assignment and Assumption

           1.     Except as expressly provided for herein,  the Assignor hereby grants,  transfers and assigns to the Assignee all of
   its right,  title and  interest as in, to and under (a) the  Mortgage  Loans and (b) the  Agreements;  provided,  however,  that the
   Assignor is not assigning to the Assignee any of its right,  title or interest,  in, to and under the Agreements with respect to any
   mortgage loan other than the Mortgage Loans listed on Attachment 1.  Notwithstanding  anything to the contrary contained herein, the
   Assignor  specifically  reserves  and does  not  assign  to the  Assignee  any  right,  title  and  interest  in,  to or  under  the
   representations  and warranties  contained in Section 3.01 and Section 3.02 of the Servicing Agreement and the Assignor is retaining
   the right to enforce the  representations  and warranties set forth in those  sections  against the Company.  Except as is otherwise
   expressly  provided  herein,  the  Assignor  makes no  representations,  warranties  or  covenants  to the Assignee and the Assignee
   acknowledges  that the Assignor has no obligations  to the Assignee  under the terms of the Agreements or otherwise  relating to the
   transaction contemplated herein (including, but not limited to, any obligation to indemnify the Assignee).

Representations, Warranties and Covenants

           2.     Assignor warrants and represents to Assignee and Company as of the date hereof:

         [reserved];

         Attached hereto as Attachment 2 is a true and accurate copy of the Servicing  Agreement,  which is in full force and effect as
of the date  hereof and the  provisions  of which have not been  waived,  amended or  modified  in any  respect,  nor has any notice of
termination been given thereunder;

         Assignor is the lawful  owner of the  Mortgage  Loans with full right to transfer  the  Mortgage  Loans and any and all of its
interests,  rights and obligations  under the Agreements as they relate to the Mortgage  Loans,  free and clear from any and all claims
and  encumbrances;  and upon the transfer of the Mortgage Loans to Assignee as  contemplated  herein and in the Mortgage Loan Servicing
Agreement  dated as of April 30, 2007 between the Assignor and Structured  Asset Mortgage  Investments  II Inc.  ("SAMI II"),  Assignee
shall have good title to each and every Mortgage  Loan, as well as any and all of Assignor's  interests and rights under the Agreements
as they relate to the Mortgage Loans, free and clear of any and all liens, claims and encumbrances;

         There are no offsets, counterclaims or other defenses available to Company with respect to the Mortgage Loans;

         Assignor has no knowledge of, and has not received notice of, any waivers under, or any modification of, any Mortgage Loan;

         Assignor is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction of its  incorporation,
and has all requisite power and authority to acquire, own and sell the Mortgage Loans;

         Assignor has full  corporate  power and authority to execute,  deliver and perform its  obligations  under this AAR Agreement,
and to consummate the  transactions set forth herein.  The  consummation of the  transactions  contemplated by this AAR Agreement is in
the ordinary  course of  Assignor's  business and will not conflict  with,  or result in a breach of, any of the terms,  conditions  or
provisions of Assignor's  charter or by-laws or any legal  restriction,  or any material  agreement or instrument to which  Assignor is
now a party or by which it is bound,  or result in the  violation  of any law,  rule,  regulation,  order,  judgment or decree to which
Assignor or its property is subject.  The execution,  delivery and  performance by Assignor of this AAR Agreement and the  consummation
by it of the transactions  contemplated  hereby,  have been duly authorized by all necessary  corporate action on the part of Assignor.
This AAR  Agreement  has been duly  executed and  delivered by Assignor  and,  upon the due  authorization,  execution  and delivery by
Assignee and Company,  will constitute the valid and legally binding obligation of Assignor  enforceable against Assignor in accordance
with its terms except as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws
now or hereafter  in effect  relating to  creditors'  rights  generally,  and by general  principles  of equity  regardless  of whether
enforceability is considered in a proceeding in equity or at law;

         No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
required to be  obtained  or made by  Assignor in  connection  with the  execution,  delivery  or  performance  by Assignor of this AAR
Agreement, or the consummation by it of the transactions contemplated hereby;

         Neither  Assignor  nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or  otherwise  disposed of the
Mortgage Loans or any interest in the Mortgage Loans, or solicited any offer to buy or accept a transfer,  pledge or other  disposition
of the Mortgage  Loans,  or any  interest in the Mortgage  Loans or otherwise  approached  or  negotiated  with respect to the Mortgage
Loans,  or any  interest in the  Mortgage  Loans with any Person in any manner,  or made any general  solicitation  by means of general
advertising or in any other manner,  or taken any other action which would  constitute a  distribution  of the Mortgage Loans under the
Securities  Act of 1933,  as amended  (the "1933 Act") or which would  render the  disposition  of the  Mortgage  Loans a violation  of
Section 5 of the 1933 Act or require registration pursuant thereto;

         The Assignor  has  received  from  Company,  and has  delivered to the  Assignee,  all  documents  required to be delivered to
Assignor by the Company prior to the date hereof  pursuant to the  Agreements  with respect to the Mortgage Loans and has not received,
and has not requested from the Company, any additional documents; and

         There is no action,  suit,  proceeding,  investigation or litigation pending or, to Assignor's  knowledge,  threatened,  which
either in any instance or in the  aggregate,  if determined  adversely to Assignor,  would  adversely  affect  Assignor's  execution or
delivery  of, or the  enforceability  of, this AAR  Agreement,  or the  Assignor's  ability to perform its  obligations  under this AAR
Agreement.

           3.     Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:

         Assignee is duly organized,  validly  existing and in good standing under the laws of the jurisdiction of its organization and
has all requisite  power and  authority to hold the Mortgage  Loans as trustee on behalf of the holders of the Bear Stearns ALT-A Trust
2007-3, Mortgage Pass-Through Certificates, Series 2007-3;

         Assignee has full  corporate  power and authority to execute,  deliver and perform its  obligations  under this AAR Agreement,
and to consummate the  transactions set forth herein.  The  consummation of the  transactions  contemplated by this AAR Agreement is in
the ordinary  course of  Assignee's  business and will not conflict  with,  or result in a breach of, any of the terms,  conditions  or
provisions of Assignee's  charter or by-laws or any legal  restriction,  or any material  agreement or instrument to which  Assignee is
now a party or by which it is bound,  or result in the  violation  of any law,  rule,  regulation,  order,  judgment or decree to which
Assignee or its property is subject.  The execution,  delivery and  performance by Assignee of this AAR Agreement and the  consummation
by it of the transactions  contemplated  hereby, have been duly authorized by all necessary corporate action on part of Assignee.  This
AAR Agreement has been duly  executed and  delivered by Assignee  and, upon the due  authorization,  execution and delivery by Assignor
and Company,  will constitute the valid and legally binding obligation of Assignee  enforceable against Assignee in accordance with its
terms except as  enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar laws now or
hereafter in effect relating to creditors' rights generally,  and by general principles of equity regardless of whether  enforceability
is considered in a proceeding in equity or at law;

         No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
required to be  obtained  or made by  Assignee in  connection  with the  execution,  delivery  or  performance  by Assignee of this AAR
Agreement, or the consummation by it of the transactions contemplated hereby;

         There is no action,  suit,  proceeding,  investigation or litigation pending or, to Assignee's  knowledge,  threatened,  which
either in any instance or in the  aggregate,  if determined  adversely to Assignee,  would  adversely  affect  Assignee's  execution or
delivery  of, or the  enforceability  of, this AAR  Agreement,  or the  Assignee's  ability to perform its  obligations  under this AAR
Agreement; and

         Assignee  assumes  for the  benefit of each of the  Assignor  and the  Company  all of the rights of the  Purchaser  under the
Agreements with respect to the Mortgage Loans.

           4.     Company warrants and represents to, and covenants with, Assignor and Assignee as of the date hereof:

         [reserved];

         Attached  hereto as  Attachment 2 is a true and accurate copy of the  Agreement,  which are in full force and effect as of the
date hereof and the  provisions of which have not been waived,  amended or modified in any respect,  nor has any notice of  termination
been given thereunder;

         Company is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction  of its  incorporation,
and has all requisite power and authority to service the Mortgage Loans and otherwise to perform its obligations under the Agreements;

         Company has full corporate power and authority to execute,  deliver and perform its obligations under this AAR Agreement,  and
to consummate the  transactions set forth herein.  The  consummation of the  transactions  contemplated by this AAR Agreement is in the
ordinary  course of  Company's  business  and will not  conflict  with,  or result in a breach  of,  any of the  terms,  conditions  or
provisions of Company's charter or by-laws or any legal  restriction,  or any material  agreement or instrument to which Company is now
a party or by which it is bound, or result in the violation of any law, rule,  regulation,  order,  judgment or decree to which Company
or its property is subject.  The execution,  delivery and  performance by Company of this AAR Agreement and the  consummation  by it of
the transactions  contemplated  hereby,  have been duly authorized by all necessary  corporate action on the part of Company.  This AAR
Agreement  has been duly executed and delivered by Company,  and,  upon the due  authorization,  execution and delivery by Assignor and
Assignee,  will  constitute the valid and legally  binding  obligation of Company,  enforceable  against Company in accordance with its
terms except as  enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar laws now or
hereafter in effect relating to creditors' rights generally,  and by general principles of equity regardless of whether  enforceability
is considered in a proceeding in equity or at law;

         No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
required  to be  obtained  or made by  Company  in  connection  with the  execution,  delivery  or  performance  by Company of this AAR
Agreement, or the consummation by it of the transactions contemplated hereby;

         The Company shall establish a Custodial  Account and an Escrow Account under the Servicing  Agreement in favor of the Assignee
with respect to the Mortgage Loans separate from the Custodial  Account and Escrow Account  previously  established under the Servicing
Agreement in favor of Assignor;

         No event has occurred  from the Closing Date to the date hereof which would render the  representations  and  warranties as to
the related  Mortgage  Loans made by the Company in Sections  3.01 and 3.02 of the  Servicing  Agreement  to be untrue in any  material
respect; and

         Neither this AAR Agreement nor any certification,  statement,  report or other agreement,  document or instrument furnished or
to be furnished by the Company  pursuant to this AAR  Agreement  contains or will contain any  materially  untrue  statement of fact or
omits or will omit to state a fact necessary to make the statements contained therein not misleading.

           5.     Assignor  hereby agrees to indemnify and hold the Assignee (and its  successors and assigns)  harmless  against any
   and all claims,  losses,  penalties,  fines,  forfeitures,  legal fees and related costs,  judgments,  and any other costs, fees and
   expenses that  Assignee  (and its  successors  and assigns) may sustain in any way related to any breach of the  representations  or
   warranties of Assignor set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

Recognition of Assignee

           6.     From and after the date hereof,  Company shall recognize  Assignee as owner of the Mortgage Loans, and acknowledges
   that the Mortgage  Loans are intended to be part of a REMIC or multiple  REMICs,  and will service the Mortgage  Loans in accordance
   with the  Agreements (as modified by this AAR Agreement) but in no event in a manner that would (i) cause any such intended REMIC to
   fail to qualify as a REMIC or (ii) result in the imposition of a tax upon any such intended REMIC  (including but not limited to the
   tax on prohibited  transactions as defined in Section  860F(a)(2) of the Code and the tax on  contributions  to a REMIC set forth in
   Section  860G(d) of the Code).  It is the intention of Assignor,  Company and Assignee that this AAR Agreement shall be binding upon
   and for the benefit of the respective  successors  and assigns of the parties  hereto.  Neither  Company nor Assignor shall amend or
   agree to amend,  modify,  waive, or otherwise alter any of the terms or provisions of the Agreements which amendment,  modification,
   waiver or other  alteration  would in any way affect the  Mortgage  Loans  without the prior  written  consent of  Assignee  and the
   Guarantor (as defined below).

           7.     Notwithstanding any term hereof to the contrary,  it is expressly  understood and agreed by the parties hereto that
   (i) the  execution and delivery of this AAR  Agreement by the Assignee is solely in its capacity as trustee (in such  capacity,  the
   "Trustee") for Bear Stearns ALT-A Trust 2007-3,  Mortgage Pass-Through  Certificates,  Series 2007-3 (the "Trust"),  pursuant to the
   Pooling and Servicing  Agreement (the "Pooling and Servicing  Agreement"),  dated as of April 1, 2007,  among SAMI II, the Assignor,
   the Assignee,  Wells Fargo Bank, National  Association,  as master servicer (the "Master Servicer") and as securities  administrator
   and Federal National  Mortgage  Association,  as guarantor (the  "Guarantor"),  (ii) each of the  representations,  undertakings and
   agreements herein made on behalf of the Trust is made and intended not as personal  representations,  undertakings and agreements of
   the Assignee but is made and intended for the purpose of binding only the Trust and (iii) under no circumstances  shall the Assignee
   be  personally  liable for the payment of any  indebtedness  or expenses of the Assignee or the Trust or be liable for the breach or
   failure of any obligation, representation,  warranty or covenant made or undertaken by the Assignee, the Assignor or the Trust under
   the Servicing Agreement or the Pooling and Servicing  Agreement.  Any recourse against the Assignee in respect of any obligations it
   may have under or pursuant to the terms of this AAR Agreement  shall be limited  solely to the assets it may hold as trustee of Bear
   Stearns ALT-A Trust 2007-3, Mortgage Pass-Through Certificates, Series 2007-3.

Modification of the Servicing Agreement

           8.     The Company and Assignor hereby amend the Servicing Agreement as follows:

         a.       The following definitions are added to Article I of the Servicing Agreement:

         Assignee: Citibank, N.A., as trustee for the holders of the Bear Stearns ALT-A Trust 2007-3, Mortgage Pass-Through
         Certificates, Series 2007-3.

         Delinquent:  The delinquency method used for calculations with respect to the Mortgage Loans will be in accordance with the
         methodology used by lenders regulated by the Office of Thrift Supervision. Under this method, a Mortgage Loan is considered
         "30 days or more Delinquent" if the borrower fails to make a scheduled payment prior to the close of business on the Mortgage
         Loan's first succeeding due date.  For example, if a securitization had a closing date occurring in August and a cut-off
         date of August 1, a Mortgage Loan with a payment due on July 1 that remained unpaid as of the close of business on July 31
         would not be described as 30 days delinquent as of the cut-off date. Such Mortgage Loan with a payment due on June 1 that
         remained unpaid as of the close of business on July 31 would be described as 30 days delinquent as of the cut-off date. A
         Mortgage Loan would be considered "60 days or more Delinquent" with respect to such scheduled payment if such scheduled
         payment were not made prior to the close of business on the Mortgage Loan's second succeeding due date  (or, in the
         preceding example, if the Mortgage Loan with a payment due on May 1 remained unpaid as of the close of business on July 31).
         Similarly for "90 days or more Delinquent" and so on.  Unless otherwise specified, with respect to any date of
         determination, determinations of delinquency are made as of the last day of the prior calendar month.  Mortgage Loans with
         Due Dates which are not the first of the month are treated as if the Due Date was the first of the following month.

         Depositor:  SAMI II.

         Effective Date: As defined in Section 4.01 herein.

         Fannie Mae Loans:  The mortgage loans identified on Exhibit E-4.

         Guarantor:  Fannie Mae.

         Mortgage Loans:  The mortgage loans identified on Exhibit E-5.

         Master Servicer: Wells Fargo Bank, N.A. or its permitted successors in interest who meet the qualifications of the
         Pooling and Servicing Agreement and this Agreement.

         Nonrecoverable Advance: Any advance previously made by the Company pursuant to Section 5.03 or any Servicing Advance
         which, in the good faith judgment of the Company, may not be ultimately recoverable by the Company from Liquidation
         Proceeds or otherwise.  The determination by the Company that it has made a Nonrecoverable Advance, shall be
         evidenced by an Officer's Certificate of the Company delivered to the Purchaser, the Master Servicer and, if
         requested, the Guarantor, and detailing the reasons for such determination.

         Pooling and Servicing Agreement: That certain pooling and servicing agreement, dated as of April 1, 2007, among SAMI
         II, the Trustee, the Master Servicer, the Guarantor and the Purchaser.

         RMIC:  Republic Mortgage Insurance Company.

         RMIC Covered Loans:  The Mortgage Loans covered by RMIC Policy.

         RMIC Policy:  The supplemental lender-paid mortgage insurance policy issue by RMIC, Policy No. N02MD10271.  A copy
         of such RMIC Policy shall be provided to the Company upon request.

         SAMI II:  Structured Asset Mortgage Investments II Inc.

         Securities Administrator: Wells Fargo Bank, National Association.

         Special Servicer:  As defined in Section 4.01 herein.

         Specially Serviced Mortgage Loans: As defined in Section 4.01 herein.

         Special Servicing Agreement: As defined in Section 4.01 herein.

         Trust:  The trust created pursuant to the Pooling and Servicing Agreement for the Bear Stearns ALT-A Trust 2007-3,
         Mortgage Pass-Through Certificates, Series 2007-3.
         Trustee: Citibank, N.A., or its successor in interest, or any successor trustee appointed as provided in the Pooling
         and Servicing Agreement.

         b.       The definition of Business Day is deleted in its entirety and replaced with the following:

         Business Day: Any day other than: (i) a Saturday or Sunday, or (ii) a legal holiday in the States of New York,
         Maryland or Minnesota, or (iii) a day on which banks in the States of New York, Maryland or Minnesota are authorized
         or obligated by law or executive order to be closed.

         c.       The definition of Custodial Account is deleted in its entirety and replaced with the following:

         Custodial Account: Each separate demand account or accounts created and maintained pursuant to Section 4.04 which
         shall be entitled "HSBC Mortgage Corporation (USA), as Servicer, in trust for Citibank, N.A., as trustee for the
         holders of the Bear Stearns Alt-A Trust 2007-3, Mortgage Pass-Through Certificates, Series 2007-3," and shall be
         established in an Eligible Account.

         d.       The definition of Escrow Account is deleted in its entirety and replaced with the following:

         Escrow Account: Each separate trust account or accounts created and maintained pursuant to Section 4.06 which shall
         be entitled "HSBC Mortgage Corporation (USA), as Servicer, in trust for Citibank, N.A., as trustee for the holders
         of the Bear Stearns Alt-A Trust 2007-3, Mortgage Pass-Through Certificates, Series 2007-3," and shall be established
         in an Eligible Account.

         e.       The definition of Opinion of Counsel is deleted in its entirety and replaced with the following:

         Opinion of Counsel:  A written opinion of counsel, who may be an employee of the party on behalf of whom the opinion
         is being given, reasonably acceptable to the Purchaser and, if applicable, the Guarantor.

         f.       The definition of Permitted Investments is deleted in its entirety and replaced with the following:

         Permitted Investments:  Any one or more of the following obligations or securities:

                   (i)     direct obligations of, and obligations fully guaranteed by the United States of America or any
         agency or instrumentality of the United States of America the obligations of which are backed by the full faith and
         credit of the United States of America;

                   (ii)  (a) demand or time deposits, federal funds or bankers' acceptances issued by any depository
         institution or trust company incorporated under the laws of the United States of America or any state thereof and
         subject to supervision and examination by federal and/or state banking authorities, provided that the commercial
         paper and/or the short-term deposit rating and/or the long-term unsecured debt obligations or deposits of such
         depository institution or trust company at the time of such investment or contractual commitment providing for such
         investment are rated in the highest ratings category for short-term securities or in one of the two highest rating
         categories for long-term securities, as applicable, by each Rating Agency and (b) any other demand or time deposit
         or certificate of deposit that is fully insured by the FDIC;

                   (iii)  repurchase obligations with a term not to exceed thirty (30) days and with respect to (a) any
         security described in clause (i) above and entered into with a depository institution or trust company (acting as
         principal) described in clause (ii)(a) above;

                   (iv)   securities bearing interest or sold at a discount issued by any corporation incorporated under the
         laws of the United States of America or any state thereof that are rated in the highest ratings category for
         short-term securities or in one of the two highest rating categories for long-term securities, as applicable, by
         each Rating Agency at the time of such investment or contractual commitment providing for such investment; provided,
         however, that securities issued by any particular corporation will not be Permitted Investments to the extent that
         investments therein will cause the then outstanding principal amount of securities issued by such corporation and
         held as Permitted Investments to exceed 10% of the aggregate outstanding principal balances of all of the Mortgage
         Loans and Permitted Investments;

                   (v)    commercial paper (including both non-interest-bearing discount obligations and interest-bearing
         obligations payable on demand or on a specified date not more than one year after the date of issuance thereof)
         which are rated in the highest ratings category for short-term securities or in one of the two highest rating
         categories for long-term securities, as applicable, by each Rating Agency at the time of such investment;

                   (vi)   any other demand, money market or time deposit, obligation, security or investment as may be
         acceptable to each Rating Agency as evidenced in writing by each Rating Agency; and

                   (vii)  any money market funds the collateral of which consists of obligations fully guaranteed by the
         United States of America or any agency or instrumentality of the United States of America the obligations of which
         are backed by the full faith and credit of the United States of America (which may include repurchase obligations
         secured by collateral described in clause (i)) and other securities and which money market funds are rated in the
         highest ratings category for short-term securities or in one of the two highest rating categories for long-term
         securities, as applicable, by each Rating Agency.

         provided, however, that no instrument or security shall be a Permitted Investment if such instrument or security
         evidences a right to receive only interest payments with respect to the obligations underlying such instrument or if
         such security provides for payment of both principal and interest with a yield to maturity in excess of 120% of the
         yield to maturity at par or if such investment or security is purchased at a price greater than par.

         Such Permitted Investment shall mature, or shall be subject to redemption or withdrawal, no later than the date on
         which such funds are required to be withdrawn (i.e. Remittance Date).  No Permitted Investment may be sold prior to
         its maturity.

         g.       The definition of Subservicer is deleted in its entirety and replaced with the following:

         Subservicer:  Any Person that services the Mortgage Loans on behalf of the Company or any Subservicer and is responsible for
         the performance (whether directly or through Subservicers) of a substantial portion of the material servicing functions
         required to be performed by the Company under this Agreement or any Reconstitution Agreement that are identified in Item
         1122(d) of Regulation AB (and with respect to the Fannie Mae Loans, subject to the consent of the Guarantor (such consent
         may not be unreasonably delayed or withheld)).

         h.       The first and second paragraphs of Section 2.05 shall be deleted in their entirety and replaced with the following:

                  "The sale of each Mortgage Loan shall be reflected on the Company's balance sheet and other financial
         statements as a sale of assets by the Company.  The Company shall be responsible for maintaining, and shall
         maintain, a complete set of books and records for the Mortgage Loans that shall be appropriately identified in the
         Company's computer system to clearly reflect the ownership of the Mortgage Loan by the Purchaser.  In particular,
         the Company shall maintain in its possession, available for inspection by the Purchaser, the Guarantor (solely with
         respect to the Fannie Mae Loans) or their designees, and shall deliver to the Purchaser or the Guarantor, if
         applicable, upon demand, evidence of compliance with all federal, state and local laws, rules and regulations, and
         requirements of Fannie Mae, including but not limited to documentation as to the method used in determining the
         applicability of the provisions of the Flood Disaster Protection Act of 1973, as amended, to the Mortgaged Property,
         documentation evidencing insurance coverage of any condominium project as required by Fannie Mae and periodic
         inspection reports as required by Section 4.13.  To the extent that original documents are not required for purposes
         of realization of Liquidation Proceeds or Insurance Proceeds, documents maintained by the Company may be in the form
         of microfilm or microfiche.

                  The Company shall maintain with respect to each Mortgage Loan and shall make available for inspection by
         any Purchaser or with respect to the Fannie Mae Loans, the Guarantor or their designees the related Servicing File
         during the time the Purchaser retains ownership of a Mortgage Loan and thereafter in accordance with applicable laws
         and regulations."

         i.       Section 2.06 shall be deleted in its entirety and replaced with the following:

                  "The Company shall keep at its servicing office books and records in which, subject to such reasonable
         regulations as it may prescribe, the Company shall note transfers of Mortgage Loans.  No transfer of a Mortgage Loan
         may be made unless such transfer is in compliance with the terms hereof and the Guarantor (with respect to the
         Fannie Mae Loans) and RMIC (with respect  to the RMIC Covered Loans) consent to such transfer.  For the purposes of
         this Agreement, the Company shall be under no obligation to deal with any person with respect to this Agreement or
         any Mortgage Loan unless a notice of the transfer of such Mortgage Loan has been delivered to the Company in
         accordance with this Section 2.06 and the books and records of the Company show such person as the owner of the
         Mortgage Loan.  The Purchaser may, subject to the terms of this Agreement, sell and transfer one or more of the
         Mortgage Loans, provided, however, that the transferee will not be deemed to be a Purchaser hereunder binding upon
         the Company unless such transferee shall agree in writing to be bound by the terms of this Agreement and an original
         counterpart of the instrument of transfer in an Assignment and Assumption of this Agreement substantially in the
         form of Exhibit D hereto executed by the transferee shall have been delivered to the Company.  The Purchaser also
         shall advise the Company of the transfer.  Upon receipt of notice of the transfer, the Company shall mark its books
         and records to reflect the ownership of the Mortgage Loans of such assignee, and the previous Purchaser shall be
         released from its obligations hereunder with respect to the Mortgage Loans sold or transferred."

         j.       The fifth paragraph of Section 2.07 shall be deleted in its entirety and replaced with the following:

                  "The Company shall forward to the Guarantor (with respect to the Fannie Mae Loans), RMIC (with respect to
         the RMIC Covered Loans), the Purchaser, or their designees, original or imaged documents evidencing an assumption,
         modification, consolidation or extension of any Mortgage Loan (or, in the case of the Guarantor, any Fannie Mae
         Loan) entered into in accordance with Section 4.01 or 6.01 within one week of their execution; provided, however,
         that the Company shall provide the Guarantor (with respect to the Fannie Mae Loans), the Purchaser, or their
         designees, with a certified true copy of any such document submitted for recordation within one week of its
         execution, and shall provide the original or image of any document submitted for recordation or a copy of such
         document certified by the appropriate public recording office to be a true and complete copy of the original within
         sixty (60) days of its submission for recordation."

         k.       Article III of the Servicing  Agreement is hereby amended effective as of the date hereof by adding the following new
Section 3.02(kkk):

                  "(kkk)   With respect to each Mortgage Loan, information regarding the borrower credit files related to
         such Mortgage Loan has been furnished to credit reporting agencies in compliance with the provisions of the Fair
         Credit Reporting Act and the applicable implementing regulations."

         l.       The first and second  paragraphs  of Section 3.03 of the Servicing  Agreement  shall be deleted and replaced in their
entirety with the following:

                  "It is understood and agreed that the representations and warranties set forth in Sections 3.01 and 3.02
         shall survive the sale of the Mortgage Loans and delivery of the Mortgage Loan Documents to the Purchaser, or its
         designee, and shall inure to the benefit of the Purchaser, notwithstanding any restrictive or qualified endorsement
         on any Mortgage Note or Assignment or the examination, or lack of examination, of any Mortgage File. Upon discovery
         by either the Company or the Purchaser of a breach of any of the foregoing representations and warranties which
         materially and adversely affects the value of the Mortgage Loans or the interest of the Purchaser in any Mortgage
         Loan, the party discovering such breach shall give prompt written notice to the other and with respect to the Fannie
         Mae Loans, the Guarantor.  The Company shall have a period of sixty (60) days from the earlier of its discovery or
         its receipt of notice of any such breach within which to correct or cure such breach. The Company hereby covenants
         and agrees that if any such breach is not corrected or cured within such sixty day period, the Company shall, with
         the Guarantor's (solely with respect to the Fannie Mae Loans) or RMIC's (solely with respect to the RMIC Covered
         Loans) and the Purchaser's consent and at the Guarantor's (solely with respect to the Fannie Mae Loans) or RMIC's
         (solely with respect to the RMIC Covered Loans) and the Purchaser's option and not later than ninety (90) days of
         its discovery or its receipt of notice of such breach, repurchase such Mortgage Loan at the Repurchase Price or,
         with the Guarantor's (solely with respect to the Fannie Mae Loans) and the Purchaser's prior consent and at the
         Guarantor's (solely with respect to the Fannie Mae Loans) or RMIC's (solely with respect to the RMIC Covered Loans)
         and the Purchaser's option, substitute a Mortgage Loan as provided below. In the event that any such breach shall
         involve any representation or warranty set forth in Section 3.01, and such breach is not cured within sixty (60)
         days of the earlier of either discovery by or notice to the Company of such breach, all Mortgage Loans shall, with
         the Guarantor's (solely with respect to the Fannie Mae Loans), RMIC's (solely with respect to the RMIC Covered
         Loans) and Purchaser's consent and at the option of the Purchaser, the Guarantor (solely with respect to the Fannie
         Mae Loans) or RMIC (solely with respect to the RMIC Covered Loans), be repurchased by the Company at the Repurchase
         Price. Any such repurchase shall be accomplished by wire transfer of immediately available funds to Purchaser in the
         amount of the Repurchase Price.

                  If the Company is required to repurchase any Mortgage Loan pursuant to this Section 3.03, the Company may,
         with the Guarantor's (with respect to the Fannie Mae Loans), RMIC's (with respect to the RMIC Covered Loans) and
         Purchaser's prior consent and at the Guarantor's (with respect to the Fannie Mae Loans) and the Purchaser's option,
         within ninety (90) days from the related Closing Date, remove such defective Mortgage Loan from the terms of this
         Agreement and substitute another mortgage loan for such defective Mortgage Loan, in lieu of repurchasing such
         defective Mortgage Loan.  Any substitute Mortgage Loan is subject to Purchaser acceptability and, with regards to a
         Fannie Mae Loan, Guarantor's acceptability and, with regards to a RMIC Covered Loan, RMIC's acceptability.  Any
         substituted Mortgage Loans will comply with the representations and warranties set forth in this Agreement as of the
         substitution date."

         m.       The sixth  paragraph of Section 3.03 of the  Servicing  Agreement  shall be deleted in its entirety and replaced with
the following:

                  "Any cause of action against the Company relating to or arising out of the breach of any representations
         and warranties made in Sections 3.01 and 3.02 shall accrue as to any Mortgage Loan upon (i) the earlier of discovery
         of such breach by the Company or notice thereof by the Purchaser, the Guarantor (solely with respect to the Fannie
         Mae Loans), or  RMIC (solely with respect to the RMIC Covered Loans) to the Company, (ii) failure by the Company to
         cure such breach or repurchase such Mortgage Loan as specified above, and (iii) demand upon the Company by the
         Purchaser for compliance with this Agreement."

         n.       The following shall be added to the end of Section 3.03 of the Servicing Agreement:

                  "If the Company is required to repurchase or substitute any of the Fannie Mae Loans or RMIC Covered Loans,
         the Company shall provide notice to the Guarantor or RMIC, as applicable, of any repurchase or substitution
         agreement."

         o.       The first  paragraph of Section  4.01 of the  Servicing  Agreement  is deleted in its entirety and replaced  with the
following:

                  "The Company, as independent contract servicer, shall service and administer the Mortgage Loans in
         accordance with this Agreement and the related Term Sheet and with Accepted Servicing Practices, and shall have full
         power and authority, acting alone, to do or cause to be done any and all things in connection with such servicing
         and administration which the Company may deem necessary or desirable and consistent with the terms of this Agreement
         and the related Term Sheet and with Accepted Servicing Practices and exercise the same care that it customarily
         employs for its own account.  Except as set forth in this Agreement and the related Term Sheet, the Company shall
         service the Mortgage Loans in strict compliance with the servicing provisions of the Fannie Mae Guides (special
         servicing option), which include, but are not limited to, provisions regarding the liquidation of Mortgage Loans,
         the collection of Mortgage Loan payments, the payment of taxes, insurance and other charges, the maintenance of
         hazard insurance with a Qualified Insurer, the maintenance of mortgage impairment insurance, the maintenance of
         fidelity bond and errors and omissions insurance, inspections, the restoration of Mortgaged Property, the
         maintenance of Primary Mortgage Insurance Policies, insurance claims (including claims under the RMIC Policy), the
         title, management and disposition of REO Property, permitted withdrawals with respect to REO Property, liquidation
         reports, and reports of foreclosures and abandonments of Mortgaged Property, the transfer of Mortgaged Property, the
         release of Mortgage Files, annual statements, and examination of records and facilities.  In the event of any
         conflict, inconsistency or discrepancy between any of the servicing provisions of this Agreement and the related
         Term Sheet and any of the servicing provisions of the Fannie Mae Guides, the provisions of this Agreement and the
         related Term Sheet shall control and be binding upon the Purchaser and the Company. "

         p.       The  second,  third and  fourth  paragraphs  of Section  4.01 of the  Servicing  Agreement  shall be deleted in their
entirety and replaced with the following:

                  "Consistent with the terms of this Agreement and the related Term Sheet, if a Mortgage Loan is in default
         or such default is reasonably foreseeable, the Company may also waive, modify or vary any term of any Mortgage Loan
         or consent to the postponement of strict compliance with any such term or in any manner grant indulgence to any
         mortgagor, including without limitation, to (1) capitalize any amounts owing on the Mortgage Loan by adding such
         amount to the outstanding principal balance of the Mortgage Loan, (2) defer such amounts to a later date or the
         final payment date of such Mortgage Loan, (3) extend the maturity of any such Mortgage Loan, (4) amend the related
         Mortgage Note to reduce the related Mortgage Rate with respect to any Mortgage Loan, (5) convert the Mortgage Rate
         on any Mortgage Loan from a fixed rate to an adjustable rate or vice versa, (6) with respect to a mortgage loan with
         an initial fixed rate period followed by an adjustable rate period, extend the fixed period and reduced the
         adjustable rate period, and/or (7) forgive the amount of any interest and principal owed by the related Mortgagor;
         provided that, in the Company's reasonable and prudent determination, such waiver, modification, postponement or
         indulgence: (A) is not materially adverse to the interests of the Purchaser on a present value basis using
         reasonable assumptions (including taking into account any estimated Realized Loss that might result absent such
         action); and (B) does not amend the related Mortgage Note to extend the maturity thereof later than the date of the
         Latest Possible Maturity Date (as such term is defined in the related pooling and servicing agreement).  In
         connection with any modification which is not in connection with a situation where the related Mortgagor is in
         default or such default is reasonably foreseeable, unless the Company has provided to the Guarantor and the
         Purchaser a certification addressed to the Guarantor and the Purchaser, based on the advice of counsel or certified
         public accountants that have a national reputation with respect to taxation of REMICs that a modification of such
         Mortgage Loan will not result in the imposition of taxes on or disqualify from REMIC status any of the REMICs and
         has obtained the prior written consent of the Guarantor and the Purchaser, the Servicer shall not permit any
         modification with respect to any Mortgage Loan.  The Company shall send notice to the Master Servicer of any waiver,
         modification or variance of a Mortgage Loan within two (2) Business Days of any such action.

                  Notwithstanding the foregoing, the Company may not waive (other than with respect to any Prepayment
         Charge), modify or vary any term of any Fannie Mae Loan or consent to the postponement of any such term or in any
         manner grant indulgence to any Mortgagor of a Fannie Mae Loan without the consent of the Guarantor if it has
         received written notice by the Master Servicer that such consent is required pursuant to the terms of the Pooling
         and Servicing Agreement.  In addition, the Company may not waive any default relating to a RMIC Covered Loan or
         consent to the postponement of any such term or in any manner grant indulgence to any Mortgagor of a RMIC Covered
         Loan without the consent of RMIC. The Company shall send notice to the Master Servicer of any waiver, modification
         or variance of a Fannie Mae Loan within two (2) Business Days of such action.  Notwithstanding anything to the
         contrary herein, no consent of the Guarantor or RMIC shall be required with respect to any waiver of a Prepayment
         Charge in accordance with the terms of this Agreement.

                  Prior to taking any action with respect to the Mortgage Loans subject to a Pass-Through Transfer, which is
         not contemplated under the terms of this Agreement, the Company will obtain an Opinion of Counsel acceptable to the
         Trustee, the Master Servicer and to the Guarantor to the extent Fannie Mae Loans are included in such Pass Through
         Transfer) with respect to whether such action will result in the imposition of a tax upon any REMIC (including but
         not limited to the tax on prohibited transactions as defined in Section 860F(a)(2) of the Code and the tax on
         contributions to a REMIC set forth in Section 860G(d) of the Code) (either such event, an "Adverse REMIC Event"),
         and the Company shall not take any such actions as to which it has been advised that an Adverse REMIC Event could
         occur."

         q.       The  seventh,  eighth and ninth  paragraphs  of Section  4.01 of the  Servicing  Agreement  shall be deleted in their
entirety and replaced with the following:

                  "The Mortgage Loans may be subserviced by a Subservicer on behalf of the Company provided that the
         Subservicer is an entity that engages in the business of servicing loans, and in either case shall be authorized to
         transact business, and licensed to service mortgage loans, in the state or states where the related Mortgaged
         Properties it is to service are situated, if and to the extent required by applicable law to enable the Subservicer
         to perform its obligations hereunder and under the Subservicing Agreement, and in either case shall be a Fannie Mae
         approved mortgage servicer in good standing, and no event has occurred, including but not limited to a change in
         insurance coverage, which would make it unable to comply with the eligibility requirements for lenders imposed by
         Fannie Mae or for seller/servicers imposed by Fannie Mae, or which would require notification to Fannie Mae.  In
         addition, each Subservicer will obtain and preserve its qualifications to do business as a foreign corporation and
         its licenses to service mortgage loans, in each jurisdiction in which such qualifications and/or licenses are or
         shall be necessary to protect the validity and enforceability of this Agreement, or any of the Mortgage Loans and to
         perform or cause to be performed its duties under the related Subservicing Agreement.  The Company may perform any
         of its servicing responsibilities hereunder or may cause the Subservicer to perform any such servicing
         responsibilities on its behalf, but the use by the Company of the Subservicer shall not release the Company from any
         of its obligations hereunder and the Company shall remain responsible hereunder for all acts and omissions of the
         Subservicer as fully as if such acts and omissions were those of the Company.  The Company shall pay all fees and
         expenses of the Subservicer from its own funds, and the Subservicer's fee shall not exceed the Servicing Fee.
         Notwithstanding the foregoing, with regards to the Fannie Mae Loans, the Company shall not enter into a Subservicing
         Agreement without the prior consent of the Guarantor, such consent not to be unreasonably withheld.  The Company
         shall notify Purchaser and the Guarantor promptly in writing upon the appointment of any Subservicer and send the
         Guarantor a copy of the related Subservicing Agreement.  Notwithstanding anything contained herein to the contrary,
         the Company must obtain the written consent of the Guarantor prior to entering into any agreement in which
         the Company assigns any of it's rights or obligations under this Agreement, including any rights of the Company to
         receive any payments or reimbursements hereunder.

                  At the cost and expense of the Company, without any right of reimbursement from the Custodial Account, the
         Company in its own discretion or, with regards to the Fannie Mae Loans, with the consent or at the direction of the
         Guarantor, shall terminate the rights and responsibilities of the Subservicer and arrange for any servicing
         responsibilities to be performed by a successor subservicer meeting the requirements in the preceding paragraph and
         agreed to by the Company and the Guarantor, provided, however, that nothing contained herein shall be deemed to
         prevent or prohibit the Company, at the Company's option and with the consent of the Guarantor, from electing to
         service the related Mortgage Loans itself.  In the event that the Company's responsibilities and duties under this
         Agreement are terminated pursuant to Section 4.13, 8.04, 9.01 or 10.01, and if requested to do so by the Purchaser
         with the consent of the Guarantor with respect to the Fannie Mae Loans or if so requested by the Guarantor with
         respect to the Fannie Mae Loans, with the consent of the Purchaser, the Company shall at its own cost and expense
         terminate the rights and responsibilities of the Subservicer effective as of the date of termination of the
         Company.  The Company shall pay all fees, expenses or penalties necessary in order to terminate the rights and
         responsibilities of the Subservicer from the Company's own funds without reimbursement from the Purchaser or the
         Guarantor.

                  Notwithstanding any of the provisions of this Agreement relating to agreements or arrangements between the
         Company and the Subservicer or any reference herein to actions taken through the Subservicer or otherwise, the
         Company shall not be relieved of its obligations to the Guarantor (solely with respect to the Fannie Mae Loans) or
         to the Purchaser and shall be obligated to the same extent and under the same terms and conditions as if it alone
         were servicing and administering the Mortgage Loans.  The Company shall be entitled to enter into an agreement with
         the Subservicer for indemnification of the Company by the Subservicer and nothing contained in this Agreement shall
         be deemed to limit or modify such indemnification.  The Company will indemnify and hold harmless the Purchaser and
         the Guarantor from any loss, liability or expense arising out of its use of a Subservicer to perform any of its
         servicing duties, responsibilities and obligations hereunder.

                  To the extent the Class B-4 Certificates (as issued under the Pooling and Servicing Agreement) are no
         longer outstanding, with respect to any Fannie Mae Loan which is Delinquent in payment by 90 days or more, the
         Guarantor shall have the right (with the reasonable consent of the Master Servicer) to appoint a servicer (a
         "Special Servicer") with expertise in servicing delinquent mortgage loans (such Mortgage Loan, a
         "Specially Serviced Mortgage Loan") and to enter into a special servicing agreement with such Special Servicer
         (a "Special Servicing Agreement"), in the form reasonably acceptable to the Depositor, any Master Servicer and
         the Guarantor.

                  At the direction of the Guarantor, the Company shall transfer the servicing of any Fannie Mae Loan which is
         Delinquent by ninety (90) days or more to a Special Servicer.  The Special Servicer shall thereupon assume all of
         the rights and obligations of the Company, as servicer, hereunder arising thereafter and the Company shall have no
         further rights or obligations, as servicer, hereunder with respect to such Specially Serviced Mortgage Loan (except
         that the Special Servicer shall not be  (i) liable for any acts or omissions of the Company hereunder prior to the
         servicing transfer date or (ii) deemed to have made any representations and warranties of the Company hereunder).
         Upon the transfer of the servicing of any such Fannie Mae Loan to a Special Servicer, the Special Servicer shall be
         entitled to the Servicing Fee and other compensation accruing after the servicing transfer date with respect to such
         Specially Serviced Mortgage Loan.

                  In connection with the transfer of the servicing of any Specially Serviced Mortgage Loan to a Special
         Servicer, the Company, at the Special Servicer's expense, shall deliver to the Special Servicer all documents and
         records relating to such Specially Serviced Mortgage Loan and an accounting of amounts collected or held by it and
         otherwise use its best efforts to effect the orderly and efficient transfer of the servicing to the Special
         Servicer.  On the servicing transfer date, the Special Servicer shall reimburse the Company for all unreimbursed
         Advances, Servicing Advances and Servicing Fees relating to the Specially Serviced Mortgage Loan for which the
         servicing is being transferred.  The Special Servicer shall be entitled to be reimbursed pursuant to this Agreement
         for all such Advances, Servicing Advances and Servicing Fees paid by the Company.  In addition, the Special Servicer
         shall notify the Master Servicer of such transfer and the effective date of such transfer, and amend the Mortgage
         Loan Schedule to reflect that such Fannie Mae Loans are Specially Serviced Mortgage Loans.

                  The Special Servicing Agreement shall be consistent with the provisions of this Agreement, including but
         not limited to this Section 4.01, and shall include at a minimum that:

                      a.   the Special Servicer shall at all times meet the eligibility  criteria  described in this Agreement
                           to the satisfaction of the Depositor and any Master Servicer;

                      b.   the Special Servicer shall agree to fulfill all requirements of the Company  hereunder with respect
                           to Regulation AB in connection with the Specially Serviced Mortgage Loans;

                      c.   the Special  Servicer shall service the Specially  Serviced  Mortgage Loans in a manner  consistent
                           with the provisions of this Agreement;

                      d.   the Special  Servicer  shall use the Fannie Mae  foreclosure  network (and pay the  customary  fees
                           therefor) for foreclosures and bankruptcies relating to Specially Serviced Mortgage Loans;

                      e.   the Special  Servicer  shall use the Fannie Mae  disposition  service (and pay the  customary  fees
                           therefor) for the disposition of REO Property related to Specially Serviced Mortgage Loans;

                      f.   the Special  Servicer shall make Monthly Advances on the Specially  Serviced  Mortgage Loans to the
                           same extent and in the same manner as the Company pursuant to this Agreement;

                      g.   the Special  Servicer  shall be entitled to receive the related  Servicing  Fee with respect to all
                           Specially Serviced Mortgage Loans;

                      h.   prior to the transfer of servicing to the Special  Servicer,  the Company and the Special  Servicer
                           shall have provided all notices  relating to such transfer of servicing as required to be delivered
                           to the borrowers by applicable state and federal law;

                      i.   the Special  Servicer shall  indemnify the Company,  the Guarantor and the Master  Servicer for any
                           liabilities  to them  arising  from  failures  of the Special  Servicer to perform its  obligations
                           according to the terms of this Agreement;

                      j.   the Special  Servicer shall  promptly give notice thereof to the Guarantor and the Master  Servicer
                           of the transfer of servicing to the Special  Servicer,  including the loan number together with the
                           borrower's name and the unpaid Stated Principal  Balance of the transferred  Fannie Mae Loan at the
                           time of transfer;

                      k.   each of the  respective  obligations,  duties,  and  liabilities of the Company with respect to the
                           servicing of the Specially  Serviced Mortgage Loans that have arisen prior to the date on which the
                           servicing of such Specially  Serviced  Mortgage Loan was  transferred to the Special  Servicer (the
                           "Effective  Date"),  and of the Special  Servicer that arise on and after the Effective Date, under
                           this  Agreement and the Special  Servicing  Agreement and that remain  unperformed  or  unsatisfied
                           shall survive any transfer of servicing;

                      l.   once a Fannie Mae Loan  becomes a  Specially  Serviced  Mortgage  Loan,  such Fannie Mae Loan shall
                           remain a  Specially  Serviced  Mortgage  Loan,  and shall  continue  to be  serviced by the Special
                           Servicer,  until the earlier of the liquidation or other disposition of such Fannie Mae Loan or the
                           termination of the Special Servicing Agreement, regardless of delinquency status or otherwise;

                      m.   the  Guarantor  may remove the Special  Servicer if the Special  Servicer at any time fails to meet
                           any of the above  criteria  or  otherwise,  in the  judgment  of the  Guarantor,  fails to  perform
                           according to the terms of the  subservicing  agreement  and the  provisions  of this Section  4.01;
                           provided that prior to any such removal the Guarantor shall designate a successor  Special Servicer
                           (with the reasonable  consent of the Company and the Master  Servicer)  meeting the requirements of
                           this  Section  4.01,  and no removal of a Special  Servicer  shall be  effective  until a successor
                           Special Servicer has entered into a Special  Servicing  Agreement  meeting the requirements of this
                           Section 4.01 and agreed to assume the duties of the Special Servicer; and

                      n.   in  connection  with any  transfer  of a Fannie Mae Loan to the  Special  Servicer  as a  Specially
                           Serviced  Mortgage Loan, the Company shall execute any  appropriate  assignments or other documents
                           reasonable  and  necessary  to further  the  servicing  of the Special  Servicer  under the Special
                           Servicing Agreement at the expense of the Special Servicer."

         r.       The following shall be added to the end of Section 4.01 of the Servicing Agreement:

                  "In addition, the Company shall furnish information regarding the borrower credit files related to such
         Mortgage Loan to credit reporting agencies in compliance with the provisions of the Fair Credit Reporting Act and
         the applicable implementing regulations."

         s.       The last three sentences of the first paragraph in Section 4.03 of the Servicing  Agreement shall be deleted in their
entirety and replaced with the following:

                  "Notwithstanding anything to the contrary contained herein, in connection with a foreclosure or acceptance
         of a deed in lieu of foreclosure, in the event the Company has reasonable cause to believe that a Mortgaged Property
         is contaminated by hazardous or toxic substances or wastes, or if the Purchaser or the Guarantor (solely with
         respect to the Fannie Mae Loans) otherwise requests an environmental inspection or review of such Mortgaged
         Property, such an inspection or review is to be conducted by a qualified inspector at the Purchaser's or the
         Guarantor's (solely with respect to the Fannie Mae Loans), as applicable, expense.  Upon completion of the
         inspection, the Company shall promptly provide the Purchaser and the Guarantor (solely with respect to the Fannie
         Mae Loans) with a written report of the environmental inspection. After reviewing the environmental inspection
         report, the Purchaser, after consultation with the Guarantor, shall determine how the Company shall proceed with
         respect to the Mortgaged Property.  In the event (a) the environmental inspection report indicates that the
         Mortgaged Property is contaminated by hazardous or toxic substances or wastes and (b) the Purchaser, after
         consultation with the Guarantor, directs the Company to proceed with foreclosure or acceptance of a deed in lieu of
         foreclosure, the Company shall be reimbursed for all reasonable costs associated with such foreclosure or acceptance
         of a deed in lieu of foreclosure and any related environmental clean up costs, as applicable, from the related
         Liquidation Proceeds, or if the Liquidation Proceeds are insufficient to fully reimburse the Company, the Company
         shall be entitled to be reimbursed from amounts in the Custodial Account pursuant to Section 4.05 hereof.  If it is
         determined that the Mortgaged Property is contaminated by hazardous or toxic substances or wastes, the consent of
         the Guarantor (with respect to the Fannie Mae Loans) and RMIC (with respect to the RMIC Covered Loans) is required
         in connection with the foreclosure or acceptance of a deed in lieu of foreclosure of such Mortgaged Property.  In
         the event the Purchaser, after consultation with the Guarantor, directs the Company not to proceed with foreclosure
         or acceptance of a deed in lieu of foreclosure, the Company shall be reimbursed for all Servicing Advances made with
         respect to the related Mortgaged Property from the Custodial Account pursuant to Section 4.05 hereof."

         t.       Section 4.03 of the Servicing Agreement is hereby amended by replacing the second paragraph with the following:

                  "Notwithstanding anything to the contrary contained herein, the Purchaser may, at the Purchaser's option,
         with consent of the Guarantor with respect to the Fannie Mae Loans, terminate the Company as servicer of any
         Mortgage Loan which becomes ninety (90) days or greater delinquent in payment of a scheduled Monthly Payment,
         without payment of any termination fee with respect thereto, provided that the Company shall on the date said
         termination takes effect be reimbursed for any unreimbursed advances of the Company's funds made pursuant to Section
         5.03 and any unreimbursed Servicing Advances and Servicing Fees in each case relating to the Mortgage Loan
         underlying such delinquent Mortgage Loan notwithstanding anything to the contrary set forth in Section 4.05.
         Notwithstanding the foregoing, with regards to the Fannie Mae Loans, the Purchaser must obtain the Guarantor's
         consent prior to any termination.  In the event of any such termination, the provisions of Section 11.01 hereof
         shall apply to said termination and the transfer of servicing responsibilities with respect to such delinquent
         Mortgage Loan to the Purchaser or its designee."

         u.       Section 4.03 of the Servicing Agreement is hereby amended by replacing the third paragraph with the following:

                  "In the event that a Mortgage Loan becomes part of a REMIC, and becomes REO Property, such property shall
         be disposed of by the Company, with the consent of the Purchaser and with respect to the Fannie Mae Loans, the
         consent of the Guarantor, as required pursuant to this Agreement, before the close of the third taxable year
         following the taxable year in which the Mortgage Loan became an REO Property, unless the Company provides to the
         Trustee, the Master Servicer and, with respect to the Fannie Mae Loans, the Guarantor, an opinion of counsel to the
         effect that the holding of such REO Property subsequent to the close of the third taxable year following the taxable
         year in which the Mortgage Loan became an REO Property, will not result in the imposition of taxes on "prohibited
         transactions" as defined in Section 860F of the Code, or cause the transaction to fail to qualify as a REMIC at any
         time that certificates are outstanding. Company shall manage, conserve, protect and operate each such REO Property
         for the certificateholders solely for the purpose of its prompt disposition and sale in a manner which does not
         cause such property to fail to qualify as "foreclosure property" within the meaning of Section 860F(a)(2)(E) of the
         Code, or any "net income from foreclosure property" which is subject to taxation under the REMIC provisions of the
         Code.  If requested, the Company shall provide the Guarantor an Opinion of Counsel to the effect that certain
         actions taken by the Company with respect to REO Property will not cause such property to fail to qualify as
         "foreclosure property" within the meaning of the Code.  Pursuant to its efforts to sell such property, the Company
         shall either itself or through an agent selected by Company, protect and conserve such property in the same manner
         and to such an extent as is customary in the locality where such property is located. Additionally, Company shall
         perform the tax withholding and reporting related to Sections 1445 and 6050J of the Code."

         v.       The following is added as Subsection 4.05(ix) of the Servicing Agreement:

                  "(ix) to reimburse itself for any Nonrecoverable Advances;"
         w.       Section 4.08 of the Servicing Agreement is hereby amended by replacing the last paragraph with the following:

                  "The Company shall take whatever action is appropriate to maximize the amounts payable under the RMIC
         Policy and to service the RMIC Covered Loans in the manner required by the RMIC Policy.  The Company shall prepare
         and submit, or cause the related Subservicer to prepare and submit, all claims eligible for submission under the
         RMIC Policy.  If the RMIC Policy is terminated for any reason other than the exhaustion of its coverage, or if the
         Company has knowledge that the financial strength rating of RMIC is reduced to below investment grade, the Company
         will use its best efforts to obtain, or cause the related Subservicer to obtain, a comparable policy from a
         qualified insurer. The replacement policy, if available, shall provide coverage equal to the then remaining coverage
         of the RMIC Policy.

                  In connection with its activities as servicer, the Company agrees to prepare and present, on behalf of
         itself and the Purchaser, claims to the insurer under any PMI Policy  and the RMIC Policy in a timely fashion in
         accordance with the terms of such PMI Policy  and the RMIC Policy, and, in this regard, to take such action as shall
         be necessary to permit recovery under any PMI Policy or the RMIC Policy respecting a defaulted Mortgage Loan.
         Pursuant to Section 4.04, any amounts collected by the Company under any PMI Policy or the RMIC Policy shall be
         deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.05."

         x.       Section 4.13 of the Servicing Agreement is hereby amended by replacing the last paragraph with the following:

                  "Notwithstanding anything to the contrary contained herein, the Purchaser may, with the consent of the
         Guarantor with respect to the Fannie Mae Loans, at the Purchaser's sole option, terminate the Company as servicer of
         any such REO Property without payment of any termination fee with respect thereto, provided that the Company shall
         on the date said termination takes effect be reimbursed for any unreimbursed advances of the Company's funds made
         pursuant to Section 5.03 and any unreimbursed Servicing Advances and Servicing Fees in each case relating to the
         Mortgage Loan underlying such REO Property notwithstanding anything to the contrary set forth in Section 4.05.  In
         the event of any such termination, the provisions of Section 11.01 hereof shall apply to said termination and the
         transfer of servicing responsibilities with respect to such REO Property to the Purchaser or its designee.  Within
         five Business Days of any such termination, the Company shall, if necessary convey such property to the Purchaser
         and shall further provide the Purchaser with the following information regarding the subject REO Property: the
         related drive by appraisal or brokers price opinion, and copies of any related Mortgage Impairment Insurance Policy
         claims.  In addition, within five Business Days, the Company shall provide the Purchaser with the following
         information regarding the subject REO Property: the related trustee's deed upon sale and copies of any related
         hazard insurance claims, or repair bids."

         y.       The following is added to the second sentence of the third paragraph of Section 4.13 of the Servicing Agreement:

         "; provided, however, that any REO property shall be disposed of by the Company before the close of the third
         taxable year following the taxable year in which the Mortgage Loan became an REO property."

         z.       Section 5.02 of the Servicing Agreement is hereby amended by replacing the first two paragraphs with the following:

                  "Not later than the tenth (10th) calendar day of each month, the Company shall furnish to the Master
         Servicer in a format as outlined below (or in such other formats mutually agreed between the Company and the Master
         Servicer) (i) (a) monthly loan data in the format set forth in Exhibit E-1 hereto, (b) default loan data in the
         format set forth in Exhibit E-2 hereto and (c) information regarding realized losses and gains in the format set
         forth in Exhibit E-3 hereto (or in such other formats mutually agreed between the Company and the Master Servicer),
         in each case relating to the period ending on the last day of the preceding calendar month, (ii) all such
         information required pursuant to clause (i)(a) above on a magnetic tape, electronic mail, or other similar media
         reasonably acceptable to the Master Servicer and (iii) all supporting documentation with respect to the information
         required pursuant to clause (i)(c) above."

         aa.      Section 5.04 of the Servicing Agreement is hereby deleted in its entirety and replaced with the following:

                  "Upon the foreclosure sale of any Mortgaged Property or the acquisition thereof by the Purchaser pursuant
         to a deed-in-lieu of foreclosure, the Company shall submit to the Purchaser and Guarantor (with respect to Fannie
         Mae Loans) a liquidation report with respect to such Mortgaged Property in a form mutually acceptable to Company and
         Purchaser. The Company shall also provide reports on the status of REO Property containing such information as the
         Purchaser or Guarantor may reasonably require."

         bb.      The first and second  paragraph of Section 6.01 of the Servicing  Agreement are hereby  deleted in their entirety and
replaced with the following:

                  "The Company will, to the extent it has knowledge of any conveyance or prospective conveyance by any
         Mortgagor of the Mortgaged Property (whether by absolute conveyance or by contract of sale, and whether or not the
         Mortgagor remains or is to remain liable under the Mortgage Note and/or the Mortgage), exercise its rights to
         accelerate the maturity of such Mortgage Loan under any "due-on-sale" clause to the extent permitted by law;
         provided, however, that the Company shall not exercise any such rights if prohibited by law or the terms of the
         Mortgage Note from doing so or if the exercise of such rights would impair or threaten to impair any recovery under
         the related Primary Mortgage Insurance Policy, if any, or if coverage under the RMIC Policy would adversely be
         affected.  If the Company reasonably believes it is unable under applicable law to enforce such "due-on-sale"
         clause, the Company, with the approval of the Guarantor (with respect to the Fannie Mae Loans), RMIC (with respect
         to the RMIC Covered Loans ) and the Purchaser, will enter into an assumption agreement with the person to whom the
         Mortgaged Property has been conveyed or is proposed to be conveyed, pursuant to which such person becomes liable
         under the Mortgage Note and, to the extent permitted by applicable state law, the Mortgagor remains liable thereon.
         Where an assumption is allowed pursuant to this Section 6.01, the Company, with the prior consent of the Purchaser,
         the primary mortgage insurer, if any, the Guarantor (with respect to the Fannie Mae Loans) and RMIC (with respect to
         the RMIC Covered Loans) is authorized to enter into a substitution of liability agreement with the person to whom
         the Mortgaged Property has been conveyed or is proposed to be conveyed pursuant to which the original mortgagor is
         released from liability and such Person is substituted as mortgagor and becomes liable under the related Mortgage
         Note.  Any such substitution of liability agreement shall be in lieu of an assumption agreement.

                  In connection with any such assumption or substitution of liability, the Company shall, with the consent of
         the Guarantor with respect to the Fannie Mae Loans and the consent of RMIC with respect to the RMIC Covered Loans,
         follow the underwriting practices and procedures of the Company.  With respect to an assumption or substitution of
         liability, the Mortgage Interest Rate borne by the related Mortgage Note, the amount of the Monthly Payment and the
         maturity date may not be changed (except pursuant to the terms of the Mortgage Note).  If the credit of the proposed
         transferee does not meet such underwriting criteria, the Company diligently shall, to the extent permitted by the
         Guarantor with respect to the Fannie Mae Loans and to the extent permitted by RMIC with respect to the RMIC Covered
         Loans, the Mortgage or the Mortgage Note and by applicable law, accelerate the maturity of the Mortgage Loan.  The
         Company shall notify the Purchaser, the Guarantor (with respect to the Fannie Mae Loans) and RMIC (with respect to
         the RMIC Covered Loans) that any such substitution of liability or assumption agreement has been completed by
         forwarding to the Purchaser, the Guarantor (with respect to the Fannie Mae Loans) and RMIC(with respect to the RMIC
         Covered Loans) the original of any such substitution of liability or assumption agreement, which document shall be
         added to the related Mortgage File and shall, for all purposes, be considered a part of such Mortgage File to the
         same extent as all other documents and instruments constituting a part thereof.  All fees collected by the Company
         for entering into an assumption or substitution of liability agreement shall belong to the Company."

         cc.      Section 6.06 of the Servicing Agreement is deleted in its entirety and replaced with the following:

         "Section 6.06     Purchaser's Right to Examine Company Records.

                  Each of the Purchaser and the Guarantor shall have the right to examine and audit upon reasonable notice to
         the Company, during business hours or at such other times as might be reasonable under applicable circumstances, any
         and all of the books, records, documentation or other information of the Company, or held by another for the Company
         or on its behalf or otherwise, which relates to the performance or observance by the Company of the terms, covenants
         or conditions of this Agreement.

                  The Company shall provide to the Guarantor, the Purchaser and any supervisory agents or examiners
         representing a state or federal governmental agency having jurisdiction over the Purchaser or the Guarantor,
         including but not limited to OTS, FDIC and other similar entities, access to any documentation regarding the
         Mortgage Loans in the possession of the Company which may be required by any applicable regulations.  Such access
         shall be afforded without charge, upon reasonable request, during normal business hours and at the offices of the
         Company, and in accordance with the federal government, FDIC, OTS, or any other similar regulations."

         dd.      The first paragraph of Section 7.01 is hereby deleted in its entirety and replaced with the following:

                  "The Company shall furnish to the Guarantor (solely with respect to the Fannie Mae Loans) and the Purchaser
         during the term of this Agreement, such periodic, special or other reports, information or documentation, whether or
         not provided for herein, as shall be necessary, reasonable or appropriate in respect to the Purchaser, the Guarantor
         (solely with respect to the Fannie Mae Loans) or otherwise in respect to the Mortgage Loans and the performance of
         the Company under this Agreement, including any reports, information or documentation reasonably required to comply
         with any regulations regarding any supervisory agents or examiners of the Purchaser or the Guarantor all such
         reports or information to be as provided by and in accordance with such applicable instructions and directions as
         the Purchaser may reasonably request in relation to this Agreement or the performance of the Company under this
         Agreement.  The Company agrees to execute and deliver all such instruments and take all such action as the Purchaser
         or the Guarantor (solely with respect to the Fannie Mae Loans), from time to time, may reasonably request in order
         to effectuate the purpose and to carry out the terms of this Agreement."

         ee.      The last paragraph of Section 7.01 is hereby deleted in its entirety and replaced with the following:

                  "The Company shall make reasonably available to the Guarantor, the Purchaser or any prospective Purchaser a
         knowledgeable financial or accounting officer for the purpose of answering questions and to permit the Guarantor or
         any prospective purchaser to inspect the Company's servicing facilities for the purpose of satisfying such
         prospective purchaser or the Guarantor that the Company has the ability to service the Mortgage Loans as provided in
         this Agreement."

         ff.      Section 8.01 of the Servicing Agreement is deleted in its entirety and replaced with the following:

                  "The Company agrees to indemnify the Purchaser and hold it harmless against any and all claims, losses,
         damages, penalties, fines, forfeitures, legal fees and related costs, judgments, and any other costs, fees and
         expenses that the Purchaser may sustain in any way related to the failure of the Company to observe and perform its
         duties, obligations, covenants, and agreements to service the Mortgage Loans in strict compliance with the terms of
         this Agreement.  The Company agrees to indemnify the Purchaser and hold it harmless against any and all claims,
         losses, damages, penalties, fines, forfeitures, legal fees and related costs, judgments, and any other costs, fees
         and expenses that the Purchaser may sustain in any way related to the breach of a representation or warranty set
         forth in Sections 3.01 or 3.02 of this Agreement or in any way related to the alleged breach of any representation
         or warranty in Sections 3.01 or 3.02 of this Agreement related to compliance with all applicable laws.
         Additionally, the Company agrees to indemnify the Guarantor and hold it harmless against any and all losses
         resulting from a shortfall in any collection or liability resulting from or attributable to an  adjustment to a
         Fannie Mae Loan that was made by the Company in a manner not consistent with the terms of the related Mortgage Note
         and this Agreement.  The Company shall immediately notify the Purchaser and the Guarantor if a claim is made by a
         third party against Company with respect to this Agreement or the Mortgage Loans, assume (with the consent of the
         Purchaser and the Guarantor, if applicable) the defense of any such claim and pay all expenses in connection
         therewith, including counsel fees, whether or not such claim is settled prior to judgment, and promptly pay,
         discharge and satisfy any judgment or decree which may be entered against it or the Purchaser in respect of such
         claim.  The Company shall follow any written instructions received from the Purchaser or the Guarantor (solely with
         respect to the Fannie Mae Loans) in connection with such claim.  The Purchaser or the Guarantor, as applicable,
         shall promptly reimburse the Company for all amounts advanced by it pursuant to the two preceding sentences except
         when the claim relates to the failure of the Company to service and administer the Mortgage Loans in strict
         compliance with the terms of this Agreement, the breach of representation or warranty set forth in Sections 3.01 or
         3.02, or the gross negligence, bad faith or willful misconduct of Company. The provisions of this Section 8.01 shall
         survive termination of this Agreement."

         gg.      The first  sentence of Section 8.03 of the  Servicing  Agreement  is deleted in its  entirety  and replaced  with the
following:

                  "Neither the Company nor any of the officers, employees or agents of the Company shall be under any
         liability to the Purchaser, RMIC or the Guarantor for any action taken or for refraining from the taking of any
         action in good faith pursuant to this Agreement, or for errors in judgment made in good faith; provided, however,
         that this provision shall not protect the Company or any such person against any breach of warranties or
         representations made herein, or failure to perform its obligations in strict compliance with any standard of care
         set forth in this Agreement, or any liability which would otherwise be imposed by reason of negligence, bad faith or
         willful misconduct, or any breach of the terms and conditions of this Agreement."


         hh.      Section 8.04 of the Servicing Agreement is deleted in its entirety and replaced with the following:

         "Section 8.04     Company Not to Assign or Resign.

                  The Company shall not assign this Agreement or resign from the obligations and duties hereby imposed on it
         except with the consent of the Purchaser and with respect to the Fannie Mae Loans, the Guarantor or upon the
         determination that its duties hereunder are no longer permissible under applicable law and such incapacity cannot be
         cured by the Company.  Any such determination permitting the resignation of the Company shall be evidenced by an
         Opinion of Counsel to such effect delivered to the Purchaser and the Guarantor which Opinion of Counsel shall be in
         form and substance acceptable to the Purchaser and the Guarantor.  No such resignation shall become effective until
         a successor shall have assumed the Company's responsibilities and obligations hereunder in the manner provided in
         Section 11.01."

         ii.      Section 8.05 of the Servicing Agreement is deleted in its entirety and replaced with the following:

                  "With respect to the retention of the Company to service the Mortgage Loans hereunder, the Company
         acknowledges that the Purchaser and the Guarantor have acted in reliance upon the Company's independent status, the
         adequacy of its servicing facilities, plan, personnel, records and procedures, its integrity, reputation and
         financial standing and the continuance thereof.  Without in any way limiting the generality of this Section, the
         Company shall not either assign this Agreement or the servicing hereunder or delegate its rights or duties hereunder
         or any portion thereof, or sell or otherwise dispose of all or substantially all of its property or assets, without
         the prior written consent of the Purchaser and the Guarantor (solely with respect to the Fannie Mae Loans), which
         consent shall be granted or withheld in the Purchaser's and the Guarantor's discretion, but if the purchaser of the
         Company's assets has the qualifications set forth in Section 8.02, then the Purchaser and the Guarantor will not
         unreasonably withhold consent.

                  Without in any way limiting the generality of this Section 8.05, in the event that the Company either shall
         assign this Agreement or the servicing responsibilities hereunder or delegate its duties hereunder or any portion
         thereof without (i) satisfying the requirements set forth herein or (ii) the prior written consent of the Purchaser
         and the Guarantor (solely with respect to the Fannie Mae Loans), then the Purchaser and the Guarantor shall each
         have the right to terminate this Agreement, without any payment of any penalty or damages and without any liability
         whatsoever to the Company (other than with respect to accrued but unpaid Servicing Fees and Servicing Advances
         remaining unpaid) or any third party."

         jj.      Section 9.01(vii) of the Servicing Agreement is deleted in its entirety and replaced with the following:

                  "(vii)  the Company attempts to assign its right to servicing compensation hereunder or the Company
         attempts, without the consent of the Purchaser and the Guarantor, if applicable, to sell or otherwise dispose of all
         or substantially all of its property or assets or to assign this Agreement or the servicing responsibilities
         hereunder or to delegate its duties hereunder or any portion thereof; or"

         kk.      The last  paragraph of Section  9.01 of the  Servicing  Agreement  is deleted in its  entirety and replaced  with the
following:

                  "Then, and in each and every such case, so long as an Event of Default shall not have been remedied, the
         Purchaser or the Guarantor with respect to the Fannie Mae Loans, by notice in writing to the Company (except in the
         case of an Event of Default under clauses (iii), (iv) or (v) above, in which case, automatically and without notice)
         may, in addition to whatever rights the Purchaser and Guarantor may have under Sections 3.03 and 8.01 and at law or
         equity or to damages, including injunctive relief and specific performance, terminate all the rights and obligations
         of the Company under this Agreement and in and to the Mortgage Loans and the proceeds thereof without compensating
         the Company for the same. On or after the receipt by the Company of such written notice (or, in the case of an Event
         of Default under clauses (iii), (iv) or (v) above, in which case, automatically and without notice), all authority
         and power of the Company under this Agreement, whether with respect to the Mortgage Loans or otherwise, shall pass
         to and be vested in the successor appointed pursuant to Section 11.01. Upon written request from the Purchaser or
         the Guarantor (with respect to the Fannie Mae Loans), the Company shall prepare, execute and deliver, any and all
         documents and other instruments, place in such successor's possession all Mortgage Files, and do or accomplish all
         other acts or things necessary or appropriate to effect the purposes of such notice of termination, whether to
         complete the transfer and endorsement or assignment of the Mortgage Loans and related documents, or otherwise, at
         the Company's sole expense. The Company agrees to cooperate with the Purchaser, the Guarantor and such successor in
         effecting the termination of the Company's responsibilities and rights hereunder, including, without limitation, the
         transfer to such successor for administration by it of all cash amounts which shall at the time be credited by the
         Company to the Custodial Account or Escrow Account or thereafter received with respect to the Mortgage Loans or any
         REO Property."

         ll.      Section 9.02 of the Servicing Agreement is deleted in its entirety and replaced with the following:

                  "The Purchaser or the Guarantor with respect to the Fannie Mae Loans may waive only by written notice to
         the Company and the Guarantor, any default by the Company in the performance of its obligations hereunder and its
         consequences. Upon any such waiver of a past default, such default shall cease to exist, and any Event of Default
         arising therefrom shall be deemed to have been remedied for every purpose of this Agreement. No such waiver shall
         extend to any subsequent or other default or impair any right consequent thereon except to the extent expressly so
         waived in writing."

         mm.      Section 10.01 of the Servicing Agreement is deleted in its entirety and replaced with the following:

         "Section 10.01    Termination.

                  The respective obligations and responsibilities of the Company shall terminate upon:  (i) the later of the
         final payment or other liquidation (or any advance with respect thereto) of the last Mortgage Loan and the
         disposition of all remaining REO Property and the remittance of all funds due hereunder; or (ii) by consent of the
         Company, the Guarantor (such consent not to be unreasonably withheld or delayed) and the Purchaser in writing; or
         (iii) termination with cause under the terms of this Agreement or (iv) at the direction of the Guarantor to
         terminate the Agreement as it relates to and governs the servicing of the Fannie Mae Loans.  Termination of the
         Agreement pursuant to Section 10.01 (iii) shall void Purchaser's obligation to purchase Mortgage Loans for which
         Purchaser has issued a Confirmation, commitment confirmation or a substantially similar commitment to purchase
         Mortgage Loans."

         nn.      The Servicing Agreement is hereby amended by replacing the first sentence of Section 10.02 with the following:

                  "The Guarantor (with respect to the Fannie Mae Loans) may, at its sole option, terminate any rights the
         Company may have hereunder, without cause, upon no less than 90 days written notice to the Purchaser, the Company
         and the Guarantor."

         oo.      Section 11.01 of the Servicing Agreement is deleted in its entirety and replaced with the following:

         "Section 11.01    Successor to the Company.

                  Prior to termination of Company's responsibilities and duties under this Agreement pursuant to Sections
         4.13, 8.04, 9.01, 10.01 (ii) or (iii), (1) to the extent the Purchaser terminates the Company, the Purchaser shall
         (i) succeed to and assume all of the Company's responsibilities, rights, duties and obligations under this
         Agreement, or (ii) appoint a successor with the consent of the Guarantor (such consent shall not unreasonably be
         withheld or delayed) with respect to the Fannie Mae Loans having the characteristics set forth in Section 8.02
         hereof and which shall succeed to all rights and assume all of the responsibilities, duties and liabilities of the
         Company under this Agreement prior to the termination of Company's responsibilities, duties and liabilities under
         this Agreement and (2) to the extent the Guarantor terminates the Company, the Guarantor shall appoint a successor
         with the consent of the Master Servicer (which consent shall not be unreasonably withheld or delayed) which shall
         succeed to all rights and assume all of the responsibilities, duties and liabilities of the Company under this
         Agreement prior to the termination of Company's responsibilities, duties and liabilities under this Agreement. In
         connection with such appointment and assumption, the Purchaser may make such arrangements for the compensation of
         such successor out of payments on Mortgage Loans as the Purchaser and such successor shall agree. In the event that
         the Company's duties, responsibilities and liabilities under this Agreement should be terminated pursuant to the
         aforementioned Sections, the Company shall discharge such duties and responsibilities during the period from the
         date it acquires knowledge of such termination until the effective date thereof with the same degree of diligence
         and prudence which it is obligated to exercise under this Agreement, and shall take no action whatsoever that might
         impair or prejudice the rights or financial condition of its successor.  The resignation or removal of Company
         pursuant to the aforementioned Sections shall not become effective until a successor shall be appointed pursuant to
         this Section and shall in no event relieve the Company of the representations and warranties made pursuant to
         Sections 3.01, 3.02 and 3.03 and the remedies available to the Purchaser and the Guarantor thereunder and under
         Section 8.01, it being understood and agreed that the provisions of such Sections 3.01, 3.02, 3.03 and 8.01 shall be
         applicable to the Company notwithstanding any such resignation or termination of the Company, or the termination of
         this Agreement.  Notwithstanding any other section contained herein to the contrary, to the extent the Purchaser or
         any other Person has the right to terminate or remove the Company with respect to the Fannie Mae Loans, such Person
         must obtain the prior written consent of the Guarantor (other than with respect to a removal for a failure on the
         part of the Company to remit payment).

                  Notwithstanding any other section contained herein to the contrary, to the extent the Company or any other
         Person has the right to terminate or remove the Company with respect to the Fannie Mae Loans, such Person must
         obtain prior written consent of the Guarantor (other than with respect to a removal for a failure on the part of the
         Company to remit payment).

                  Any successor appointed as provided herein shall execute, acknowledge and deliver to the Company, the
         Guarantor (solely with respect to the Fannie Mae Loans), and to the Purchaser an instrument accepting such
         appointment, whereupon such successor shall become fully vested with all the rights, powers, duties,
         responsibilities, obligations and liabilities of the Company, with like effect as if originally named as a party to
         this Agreement.  Any termination or resignation of the Company or termination of this Agreement pursuant to Section
         4.13, 8.04, 9.01 or 10.01 shall not affect any claims that the Purchaser or the Guarantor (solely with respect to
         the Fannie Mae Loans) may have against the Company arising prior to any such termination or resignation.

                  The Company shall promptly deliver to the successor the funds in the Custodial Account and the Escrow
         Account and the Mortgage Files and related documents and statements held by it hereunder and the Company shall
         account for all funds.  The Company shall execute and deliver such instruments and do such other things all as may
         reasonably be required to more fully and definitely vest and confirm in the successor all such rights, powers,
         duties, responsibilities, obligations and liabilities of the Company.  The successor shall make arrangements as it
         may deem appropriate to reimburse the Company for Nonrecoverable Advances which the successor retains hereunder and
         which would otherwise have been recovered by the Company pursuant to this Agreement but for the appointment of the
         successor servicer.

                  Upon a successor's acceptance of appointment as such, the Company shall notify by mail the Guarantor and
         the Purchaser of such appointment."

         pp.      The following sentence is added to Section 11.02 of the Servicing Agreement:

                  "This Agreement may be amended from time to time by the Company and the Purchaser by written agreement
         signed by the Company and the Purchaser and, with respect to any amendments or supplements relating to the Fannie
         Mae Loans, the consent of the Guarantor (which consent shall not be unreasonably withheld or delayed).
         Notwithstanding any provision of this Agreement to the contrary, no amendment to this Agreement shall be made that
         may cause the Trust to cease to be a 'qualifying special purpose entity' under accounting principles generally
         accepted in the United States of America.  The Company shall provide to the Guarantor a copy of any amendment or
         supplement to this Agreement."

         qq.      Section 11.04 of the Servicing Agreement is deleted in its entirety and replaced with the following:

         "Section 11.04    Governing Law.

                  This Agreement shall be governed by and construed in accordance with the laws of the State of New
                  York without giving effect to principles of conflicts of laws and except to the extent preempted
                  by Federal law and the obligations, rights and remedies of the parties hereunder shall be
                  determined in accordance with such laws."

         rr.      Section 11.05 of the Servicing Agreement is hereby amended by adding the following :

                  "(iii)   if to the Guarantor, in accordance with Section 11.20 hereunder:

                           Fannie Mae, Special Products Group,
                           Mail Stop 5H-5W-03
                           13150 Worldgate Drive
                           Herndon, Virginia 20170
                           Attention: Director
                           Telecopier: (703) 833-1816

                  (iv)     if to RMIC, in accordance with Section 11.20 hereunder:
                           Republic Mortgage Insurance Company
                           190 Oak Plaza Boulevard
                           Winston-Salem, North Carolina
                           Attention: Bulk Transactions
                           Facsimile: (336) 774-8301"

         ss.      The following shall be added as Section 11.19 of the Servicing Agreement:

         "Section 11.19    Third Party Beneficiary.

                  For purposes of this Agreement, any Master Servicer, the Guarantor and RMIC shall be considered a
                  third party beneficiary to this Agreement entitled to all the rights and benefits accruing to any
                  Master Servicer, the Guarantor or RMIC, as applicable, herein as if it were a direct party to this
                  Agreement."

         tt.      The following shall be added as Section 11.20 of the Servicing Agreement:

         "Section 11.20    Notices to the Guarantor and RMIC.

                  For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires, if
         the consent of the Guarantor (solely with respect to the Fannie Mae Loans) or the consent of RMIC (solely with respect to
         the RMIC Covered Loans) is requested by the Company pursuant to the terms of this Agreement, and notice of such consent or
         lack thereof is not received by the requesting party within five (5) Business Days (other than as set forth below) of
         receipt of such request, consent of the Guarantor (solely with respect to the Fannie Mae Loans) or RMIC (solely with respect
         to the RMIC Covered Loans) shall be deemed to have been provided.  Notwithstanding the foregoing, if the consent of the
         Guarantor (solely with respect to the Fannie Mae Loans) or the consent of RMIC (solely with respect to RMIC Covered Loans)
         is requested in connection with the foreclosure or the acceptance of a deed in lieu of foreclosure of any related Mortgaged
         Property, and such consent or lack thereof is not received by the requesting party within three (3) Business Days of receipt
         of such request, consent of the Guarantor (solely with respect to the Fannie Mae Loans) or RMIC (solely with respect to the
         RMIC Covered Loans) shall be deemed to have been provided."

         uu.      The first  sentence of Section  2(f)(ii)of  the Amendment Reg AB is hereby  deleted in its entirety and replaced with
the following:

                  "For the purpose of satisfying the reporting obligation under the Exchange Act with respect to any class of
         asset-backed securities, the Company shall (or shall cause each Subservicer and Third-Party Originator to) (i) provide
         prompt notice to the Purchaser, the Guarantor (solely with respect to the Fannie Mae Loans), any Master Servicer and any
         Depositor in writing of (A) any material litigation or governmental proceedings of a type described in Item 1117 of
         Regulation AB involving the Company, any Subservicer or any Third-Party Originator (B)) any affiliations or relationships
         that develop following the closing date of a Securitization between the Company, any Subservicer or any Third-Party
         Originator and any of the parties specified in clause (D) of paragraph (i) of this Section 2(f) (and any other parties
         identified in writing by the requesting party) with respect to such Securitization Transaction,  (C) any Event of Default
         under the terms of this Agreement or any Reconstitution Agreement, (D) any merger, consolidation or sale of substantially
         all of the assets of the Company, and (E) the Company's entry into any agreement with a Subservicer to perform or assist in
         the performance of any of the Company's obligations under this Agreement or any Reconstitution Agreement and (ii) provide to
         the Purchaser, the Guarantor (solely with respect to the Fannie Mae Loans), and any Depositor a description of such
         proceedings, affiliations or relationships."

         vv.      Section 2(f)(vii)of the Amendment Reg AB is hereby deleted in its entirety and replaced with the following:

                  "(A)     Any failure by the Company, any Subservicer, any Subcontractor or any Third-Party Originator to deliver any
         information, report, certification, accountants' letter or other material when and as required under this Amendment Reg AB,
         or any breach by the Company of a representation or warranty set forth in Section 2(a)(i)  or in a writing furnished
         pursuant to Section 2(a)(ii) and made as of a date prior to the closing date of the related Securitization Transaction, to
         the extent that such breach is not cured by such closing date, or any breach by the Company of a representation or warranty
         in a writing furnished pursuant to Section 2(a)(ii) to the extent made as of a date subsequent to such closing date, shall,
         except as provided in clause (B) of this paragraph, immediately and automatically, without notice or grace period,
         constitute an Event of Default with respect to the Company under this Agreement and any applicable Reconstitution Agreement,
         and shall entitle the Purchaser or any Depositor, as applicable, with the consent of the Guarantor (solely with respect to
         the Fannie Mae Loans (which consent shall not be unreasonably withhold or delayed), to terminate the rights and obligations
         of the Company as servicer under this Agreement and/or any applicable Reconstitution Agreement without payment
         (notwithstanding anything in this Agreement or any applicable Reconstitution Agreement to the contrary) of any compensation
         to the Company and if the Company is servicing any of the Mortgage Loans in a Securitization Transaction appoint a successor
         servicer reasonably acceptable to any Master Servicer for such Securitization Transaction; provided that to the extent that
         any provision of this Agreement and/or any applicable Reconstitution Agreement expressly provides for the survival of
         certain rights or obligations following termination of the Company as servicer, such provision shall be given effect.
                  (B)      Any failure by the Company, any Subservicer or any Subcontractor to deliver any information, report, certification
         or accountants' letter when and as required under Section 2(b) or 2(c), including (except as provided below) any failure by
         the Company to identify pursuant to Section 2(e)(ii) any Subcontractor "participating in the servicing function" within the
         meaning of Item 1122 of Regulation AB, shall constitute an Event of Default with respect to the Company under this Agreement
         and any applicable Reconstitution Agreement, and shall entitle the Purchaser, any Master Servicer or any Depositor, as
         applicable, with the consent of the Guarantor (solely with respect to the Fannie Mae Loans (which consent shall not be
         unreasonably withhold or delayed), to terminate the rights and obligations of the Company as servicer under this Agreement
         and/or any applicable Reconstitution Agreement without payment  (notwithstanding anything in this Agreement to the contrary)
         of any compensation to the Company; provided that to the extent that any provision of this Agreement and/or any applicable
         Reconstitution Agreement expressly provides for the survival of certain rights or obligations following termination of the
         Company as servicer, such provision shall be given effect.
                  Neither the Purchaser nor any Depositor shall be entitled to terminate the rights and obligations of the Company
         pursuant to this subparagraph (ii)(B) if a failure of the Company to identify a Subcontractor "participating in the
         servicing function" within the meaning of Item 1122 of Regulation AB was attributable solely to the role or functions of
         such Subcontractor with respect to mortgage loans other than the Mortgage Loans.
                  (C)      The Company shall promptly reimburse the Purchaser (or any designee of the Purchaser, such as a master
         servicer), the Guarantor (solely with respect to the Fannie Mae Loans), RMIC (solely with respect to the RMIC Covered Loans)
         and any Depositor, as applicable, for all reasonable expenses incurred by the Purchaser (or such designee), the Guarantor
         (solely with respect to the Fannie Mae Loans), RMIC (solely with respect to the RMIC Covered Loans) or such Depositor as
         such are incurred, in connection with the termination of the Company as servicer and the transfer of servicing of the
         Mortgage Loans to a successor servicer.  The provisions of this paragraph shall not limit whatever rights the Purchaser, the
         Guarantor, RMIC or any Depositor may have under other provisions of this Agreement and/or any applicable Reconstitution
         Agreement or otherwise, whether in equity or at law, such as an action for damages, specific performance or injunctive
         relief."

         ww.      Exhibits E-1, E-2, E-3, E-4 and E-5 (attached  hereto as Attachment 3 to this  Agreement) are hereby  attached to the
Servicing Agreement.

Miscellaneous

           10.      All demands,  notices and  communications  related to the Mortgage  Loans,  the  Agreements  and this AAR Agreement
   shall be in writing and shall be deemed to have been duly given if  personally  delivered at or mailed by registered  mail,  postage
   prepaid, as follows:

                  a.       In the case of Company,

                           HSBC MORTGAGE CORPORATION (USA)
                           Lori A. Miller / Vice President
                           2929 Walden Avenue
                           Depew, New York 14043

                  b.       In the case of Assignor,

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, Texas 75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile: (214) 626-3751
                           Email: sellerapproval@bear.com

                  c.       In the case of the Guarantor,

                           Fannie Mae, Special Products Group,
                           Mail Stop 5H-5W-03
                           13150 Worldgate Drive
                           Herndon, Virginia 20170
                           Attention: Director
                           Telecopier: (703) 833-1816

                  d.       In the case of RMIC,

                           Republic Mortgage Insurance Company
                           190 Oak Plaza Boulevard
                           Winston-Salem, North Carolina
                           Attention: Bulk Transactions
                           Facsimile: (336) 774-8301

                  All notices and updates required to be provided to the Assignor regarding Regulation AB pursuant to the Agreements
                  should be sent to the Assignor by email to regABnotifications@bear.com, and additionally:

                  a.       for Item 1117 (Legal Proceedings) to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX 75067-3884
                           Attention: Associate General Counsel for Loan Administration
                           Facsimile: (469) 759-4714

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                  b.       For Item 1119 (Affiliations and Certain Relationships and Related Transactions) to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751
                           Email:  sellerapproval@bear.com

                           with a copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY 10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                  c.       In the case of the Securities Administrator,

                           Wells Fargo Bank,
                           National Association
                           9062 Old Annapolis Road
                           Columbia, Maryland 21045
                           Attention:  BSALTA 2007-3
                           Telecopier No.: (410) 715-2380

                  d.       In the case of Assignee,

                           Citibank, N.A.
                           388 Greenwich Street, 14th Floor
                           New York, New York 10013
                           Attention: Structured Finance Agency & Trust —BSALTA 2007-3
                           Telecopier No.: (212) 816-5527

                  e.       In the case of the Guarantor,

                           Fannie Mae, Special Products Group,
                           Mail Stop 5H-5W-03
                           13150 Worldgate Drive
                           Herndon, Virginia 20170
                           Attention: Director
                           Telecopier: (703) 833-1816

           11.      Each  party  will  pay any  commissions  it has  incurred  and the fees of its  attorneys  in  connection  with the
   negotiations for, documenting of and closing of the transactions contemplated by this AAR Agreement.

           12.      This AAR  Agreement  shall be construed in  accordance  with the laws of the State of New York,  without  regard to
   conflicts of law principles  (other than Section 5-1401 of the New York Obligations  Law), and the obligations,  rights and remedies
   of the parties hereunder shall be determined in accordance with such laws.

           13.      No term or provision  of this AAR  Agreement  may be waived or modified  unless such waiver or  modification  is in
   writing and signed by the party against whom such waiver or modification is sought to be enforced.

           14.      This AAR  Agreement  shall inure to the benefit of the  successors  and assigns of the parties  hereto.  Any entity
   into which Assignor,  Assignee or Company may be merged or consolidated  shall,  without the requirement for any further writing, be
   deemed Assignor, Assignee or Company, respectively, hereunder.

           15.      This AAR Agreement  shall survive the  conveyance of the Mortgage  Loans,  the  assignment of the Agreements to the
   extent of the Mortgage Loans by Assignor to Assignee and the termination of the Agreements.

           16.      This AAR  Agreement  may be  executed  simultaneously  in any number of  counterparts.  Each  counterpart  shall be
   deemed to be an original and all such counterparts shall constitute one and the same instrument.

           17.      In the event that any provision of this AAR Agreement  conflicts with any provision of the Agreements  with respect
   to the Mortgage Loans, the terms of this AAR Agreement shall control.

           18.      The Company  hereby  acknowledges  that Wells Fargo Bank,  National  Association  (the "Master  Servicer") has been
   appointed as the master  servicer of the Mortgage Loans  pursuant to the Pooling and Servicing  Agreement and therefor has the right
   to enforce all obligations of the Company,  as they relate to the Mortgage Loans, under the Agreements and this AAR Agreement.  Such
   rights will include, without limitation,  the right to terminate the Company under the Agreements upon the occurrence of an event of
   default  thereunder,  the right to receive all  remittances  required to be made by the Company under the  Agreements,  the right to
   receive all monthly  reports and other data required to be delivered by the Company under the  Agreements,  the right to examine the
   books and records of the Company,  indemnification rights, and the right to exercise certain rights of consent and approval relating
   to actions  taken by the Company.  The Company shall make all  distributions  under the  Agreements,  as they relate to the Mortgage
   Loans, to the Master Servicer by wire transfer of immediately available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name:  SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2007-3, Account #53145600.

and the Company shall deliver all reports required to be delivered under the Agreements, as they relate to the Mortgage Loans, to the
Assignee at the address set forth in Section 9d herein and to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2007-3
                  Telecopier No.: (410) 715-2380




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year first above written.

                                                              EMC MORTGAGE CORPORATION Assignor

                                                              By:_______________________________________________
                                                              Name:_____________________________________________
                                                              Title:____________________________________________

                                                              CITIBANK, N.A., not in it's individual capacity
                                                              but solely as trustee for the holders of
                                                              Bear Stearns ALT-A Trust, Mortgage Pass-Through
                                                              Certificates, Series 2007-3, as Assignee

                                                              By:      _________________________________________
                                                              Name:    _________________________________________
                                                              Title:   _________________________________________

                                                              HSBC MORTGAGE CORPORATION (USA)
                                                              Company

                                                              By:_______________________________________________
                                                              Name:_____________________________________________
                                                              Title:____________________________________________

                                                              Acknowledged and Agreed:

                                                              WELLS FARGO BANK,
                                                              NATIONAL ASSOCIATION, as Master Servicer

                                                              By:      _________________________________________
                                                              Name:    _________________________________________
                                                              Title:   _________________________________________




--------------------------------------------------------------------------------




                                                             ATTACHMENT 1

                                                        MORTGAGE LOAN SCHEDULE

                                                       (Available upon request)




--------------------------------------------------------------------------------




                                                             ATTACHMENT 2


                                                              AGREEMENTS


                                                       (Available upon request)




--------------------------------------------------------------------------------





                                                ATTACHMENT 3

                                                  EXHIBIT 1

                                         REPORTING DATA FOR MONTHLY REPORT
___________________________________________________________________________________________________________________________________________
                                       Standard Loan Level File Layout - Master Servicing
___________________________________________________________________________________________________________________________________________
___________________________________________________________________________________________________________________________________________
Exhibit 1:  Layout
___________________________________________________________________________________________________________________________________________
Column Name                            Description                                           Decimal      Format Comment
                                                                                                                                 Max Size
___________________________________________________________________________________________________________________________________________
Each file requires the following fields:
___________________________________________________________________________________________________________________________________________
SER_INVESTOR_NBR                       A value assigned by the Servicer to define a group                 Text up to 20 digits
                                       of loans.                                                                                        20
___________________________________________________________________________________________________________________________________________
LOAN_NBR                               A unique identifier assigned to each loan by the                   Text up to 10 digits
                                       investor.                                                                                        10
___________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                      A unique number assigned to a loan by the                          Text up to 10 digits
                                       Servicer.  This may be different than the LOAN_NBR.                                              10
___________________________________________________________________________________________________________________________________________
SCHED_PAY_AMT                          Scheduled monthly principal and scheduled interest              2  No commas(,) or
                                       payment that a borrower is expected to pay, P&I                    dollar signs ($)              11
                                       constant.
___________________________________________________________________________________________________________________________________________
NOTE_INT_RATE                          The loan interest rate as reported by the Servicer.             4  Max length of 6
                                                                                                                                         6
___________________________________________________________________________________________________________________________________________
NET_INT_RATE                           The loan gross interest rate less the service fee               4  Max length of 6
                                       rate as reported by the Servicer.                                                                 6
___________________________________________________________________________________________________________________________________________
SERV_FEE_RATE                          The servicer's fee rate for a loan as reported by               4  Max length of 6
                                       the Servicer.                                                                                     6
___________________________________________________________________________________________________________________________________________
SERV_FEE_AMT                           The servicer's fee amount for a loan as reported by             2  No commas(,) or
                                       the Servicer.                                                      dollar signs ($)              11
___________________________________________________________________________________________________________________________________________
NEW_PAY_AMT                            The new loan payment amount as reported by the                  2  No commas(,) or
                                       Servicer.                                                          dollar signs ($)              11
___________________________________________________________________________________________________________________________________________
NEW_LOAN_RATE                          The new loan rate as reported by the Servicer.                  4  Max length of 6
                                                                                                                                         6
___________________________________________________________________________________________________________________________________________
ARM_INDEX_RATE                         The index the Servicer is using to calculate a                  4  Max length of 6
                                       forecasted rate.                                                                                  6
___________________________________________________________________________________________________________________________________________
ACTL_BEG_PRIN_BAL                      The borrower's actual principal balance at the                  2  No commas(,) or
                                       beginning of the processing cycle.                                 dollar signs ($)              11
___________________________________________________________________________________________________________________________________________
ACTL_END_PRIN_BAL                      The borrower's actual principal balance at the end              2  No commas(,) or
                                       of the processing cycle.                                           dollar signs ($)              11
___________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                 The date at the end of processing cycle that the                   MM/DD/YYYY
                                       borrower's next payment is due to the Servicer, as                                               10
                                       reported by Servicer.
___________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_1                        The first curtailment amount to be applied.                     2  No commas(,) or
                                                                                                          dollar signs ($)              11
___________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_1                       The curtailment date associated with the first                     MM/DD/YYYY
                                       curtailment amount.                                                                              10
___________________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_1                        The curtailment interest on the first curtailment               2  No commas(,) or
                                       amount, if applicable.                                             dollar signs ($)              11
___________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_2                        The second curtailment amount to be applied.                    2  No commas(,) or
                                                                                                          dollar signs ($)              11
___________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_2                       The curtailment date associated with the second                    MM/DD/YYYY
                                       curtailment amount.                                                                              10
___________________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_2                        The curtailment interest on the second curtailment              2  No commas(,) or
                                       amount, if applicable.                                             dollar signs ($)              11
___________________________________________________________________________________________________________________________________________

___________________________________________________________________________________________________________________________________________
Exhibit 1: Continued                   Standard Loan Level File Layout
___________________________________________________________________________________________________________________________________________
Column Name                            Description                                           Decimal      Format Comment
                                                                                                                                  Max Size
___________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_3                        The third curtailment amount to be applied.                     2  No commas(,) or
                                                                                                          dollar signs ($)              11
___________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_3                       The curtailment date associated with the third                     MM/DD/YYYY
                                       curtailment amount.                                                                              10
___________________________________________________________________________________________________________________________________________
CURT_ADJ_AMT_3                         The curtailment interest on the third curtailment               2  No commas(,) or
                                       amount, if applicable.                                             dollar signs ($)              11
___________________________________________________________________________________________________________________________________________
PIF_AMT                                The loan "paid in full" amount as reported by the               2  No commas(,) or
                                       Servicer.                                                          dollar signs ($)              11
___________________________________________________________________________________________________________________________________________
PIF_DATE                               The paid in full date as reported by the Servicer.                 MM/DD/YYYY
                                                                                                                                        10
___________________________________________________________________________________________________________________________________________
                                                                                                          Action Code Key:
                                                                                                          15=Bankruptcy,                 2
ACTION_CODE                            The standard FNMA numeric code used to indicate the                30=Foreclosure, ,
                                       default/delinquent status of a particular loan.                    60=PIF,
                                                                                                          63=Substitution,
                                                                                                          65=Repurchase,70=REO
___________________________________________________________________________________________________________________________________________
INT_ADJ_AMT                            The amount of the interest adjustment as reported               2  No commas(,) or
                                       by the Servicer.                                                   dollar signs ($)              11
___________________________________________________________________________________________________________________________________________
SOLDIER_SAILOR_ADJ_AMT                 The Soldier and Sailor Adjustment amount, if                    2  No commas(,) or
                                       applicable.                                                        dollar signs ($)              11
___________________________________________________________________________________________________________________________________________
NON_ADV_LOAN_AMT                       The Non Recoverable Loan Amount, if applicable.                 2  No commas(,) or
                                                                                                          dollar signs ($)              11
___________________________________________________________________________________________________________________________________________
LOAN_LOSS_AMT                          The amount the Servicer is passing as a loss, if                2  No commas(,) or
                                       applicable.                                                        dollar signs ($)              11
___________________________________________________________________________________________________________________________________________
Plus the following applicable fields:
___________________________________________________________________________________________________________________________________________
SCHED_BEG_PRIN_BAL                     The scheduled outstanding principal amount due at               2  No commas(,) or
                                       the beginning of the cycle date to be passed                       dollar signs ($)              11
                                       through to investors.
___________________________________________________________________________________________________________________________________________
CHED_END_PRIN_BAL                     The scheduled principal balance due to investors at              2  No commas(,) or
                                       the end of a processing cycle.                                     dollar signs ($)              11
___________________________________________________________________________________________________________________________________________
SCHED_PRIN_AMT                         The scheduled principal amount as reported by the               2  No commas(,) or
                                       Servicer for the current cycle -- only applicable                  dollar signs ($)              11
                                       for Scheduled/Scheduled Loans.
___________________________________________________________________________________________________________________________________________
SCHED_NET_INT                          The scheduled gross interest amount less the                    2  No commas(,) or
                                       service fee amount for the current cycle as                        dollar signs ($)              11
                                       reported by the Servicer -- only applicable for
                                       Scheduled/Scheduled Loans.
___________________________________________________________________________________________________________________________________________
ACTL_PRIN_AMT                          The actual principal amount collected by the                    2  No commas(,) or
                                       Servicer for the current reporting cycle -- only                   dollar signs ($)              11
                                       applicable for Actual/Actual Loans.
___________________________________________________________________________________________________________________________________________
ACTL_NET_INT                           The actual gross interest amount less the service               2  No commas(,) or
                                       fee amount for the current reporting cycle as                      dollar signs ($)              11
                                       reported by the Servicer -- only applicable for
                                       Actual/Actual Loans.
___________________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ AMT                    The penalty amount received when a borrower prepays             2  No commas(,) or
                                       on his loan as reported by the Servicer.                           dollar signs ($)              11
___________________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ WAIVED                 The prepayment penalty amount for the loan waived               2  No commas(,) or
                                       by the servicer.                                                   dollar signs ($)              11
___________________________________________________________________________________________________________________________________________

___________________________________________________________________________________________________________________________________________
Exhibit 1: Continued                   Standard Loan Level File Layout
___________________________________________________________________________________________________________________________________________
Column Name                            Description                                             Decimal  Format Comment
                                                                                                                                 Max Size
___________________________________________________________________________________________________________________________________________
MOD_DATE                               The Effective Payment Date of the Modification for               MM/DD/YYYY
                                       the loan.                                                                                        10
___________________________________________________________________________________________________________________________________________
MOD_TYPE                               The Modification Type.                                           Varchar - value can be
                                                                                                        alpha or numeric                30
___________________________________________________________________________________________________________________________________________
DELINQ_P&I_ADVANCE_AMT                 The current outstanding principal and interest                2  No commas(,) or dollar
                                       advances made by Servicer.                                       signs ($)                       11
___________________________________________________________________________________________________________________________________________
                                       Flag to indicate if the repurchase of a loan is due              Y=Breach
BREACH_FLAG                            to a breach of Representations and Warranties                    N=NO Breach                      1
                                                                                                        Let blank if N/A
___________________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




Exhibit 2: Monthly Summary Report by Single Investor
MONTHLY SUMMARY REPORT
For Month Ended: mm/dd/yyyy      Servicer Name______________________________
Prepared by:_________________________   Investor Nbr_______________________________

_______________________________________________________________________________________________________
Section 1. Remittances and Ending Balances - Required Data
_______________________________________________________________________________________________________
  Beginning         Ending        Total Monthly        Total Ending Unpaid     Total Monthly Principal
  Loan Count      Loan Count    Remittance Amount       Principal Balance              Balance
_______________________________________________________________________________________________________
      0               0                    $0.00            $0.00                     $0.00
_______________________________________________________________________________________________________

Principal Calculation

1. Monthly Principal Due                                                             +           $0.00
                                                                                       _______________
2. Current Curtailments                                                              +           $0.00
                                                                                       _______________
3. Liquidations                                                                      +           $0.00
                                                                                       _______________
4. Other (attach explanation)                                                        +           $0.00
                                                                                       _______________
5. Principal Due                                                                                 $0.00
                                                                                       _______________
6. Interest (reported "gross")                                                       +           $0.00
                                                                                       _______________
7. Interest Adjustments on Curtailments                                              +           $0.00
                                                                                       _______________
8. Servicing Fees                                                                    -           $0.00
                                                                                       _______________
9. Other Interest (attach explanation)                                               +           $0.00
                                                                                       _______________
10. Interest Due               (need to subtract ser fee)                                        $0.00
                                                                                       _______________

Remittance Calculation

11. Total Principal and Interest Due (lines 5+10)                                    +           $0.00
                                                                                       _______________
12. Reimbursement of Non-Recoverable Advances                                        -           $0.00
                                                                                       _______________
13. Total Realized gains                                                             +           $0.00
                                                                                       _______________
14. Total Realized Losses                                                            -           $0.00
                                                                                       _______________
15. Total Prepayment Penalties                                                       +           $0.00
                                                                                       _______________
16. Total Non-Supported Compensating Interest                                        -           $0.00
                                                                                       _______________
17. Other (attach explanation)                                                                   $0.00
                                                                                       _______________
18. Net Funds Due on or before Remittance Date                                       $           $0.00
                                                                                       _______________


_______________________________________________________________________________________________________
Section 2. Delinquency Report - Optional Data for Loan Accounting
_______________________________________________________________________________________________________
                                       Installments Delinquent
_______________________________________________________________________________________________________

    Total No.      Total No.                                     In        Real Estate  Total Dollar
      of              of           30-     60-   90 or more  Foreclosure     Owned        Amount of
     Loans      Delinquencies     Days    Days      Days      (Optional)   (Optional)   Delinquencies
_______________________________________________________________________________________________________
       0               0            0       0        0            0            0           $0.00
_______________________________________________________________________________________________________


_________________________________________________________________________________________________________________
Section 3. REG AB Summary Reporting - REPORT ALL APPLICABLE FIELDS
_________________________________________________________________________________________________________________
REG AB FIELDS                                           LOAN COUNT                     BALANCE
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT                                      0                             $0.00
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT WAIVED                               0                             $0.00
_________________________________________________________________________________________________________________
DELINQUENCY P&I AMOUNT                                      0                             $0.00
_________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                EXHIBIT 2
                                         REPORTING DATA FOR DEFAULTED LOANS
        Exhibit   : Standard File Layout - Delinquency Reporting

        *The column/header names in bold are the minimum fields Wells Fargo must receive from every Servicer
______________________________________________________________________________________________________________________________________________________
Column/Header Name                                                            Description                                Decimal    Format Comment
______________________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NB>                                  A unique number assigned to a loan by the Servicer.  This may be
                                                   different than the LOAN_NBR
______________________________________________________________________________________________________________________________________________________
LOAN_NBR                                           A unique identifier assigned to each loan by the originator.
______________________________________________________________________________________________________________________________________________________
CLIENT_NBR                                         Servicer Client Number
______________________________________________________________________________________________________________________________________________________
SERV_INVESTOR_NBR                                  Contains a unique number as assigned by an external servicer to
                                                   identify a group of loans in their system.
______________________________________________________________________________________________________________________________________________________
BORROWER_FIRST_NAME                                First Name of the Borrower.
______________________________________________________________________________________________________________________________________________________
BORROWER_LAST_NAME                                 Last name of the borrower.
______________________________________________________________________________________________________________________________________________________
PROP_ADDRESS                                       Street Name and Number of Property
______________________________________________________________________________________________________________________________________________________
PROP_STATE                                         The state where the property located.
______________________________________________________________________________________________________________________________________________________
PROP_ZIP                                           Zip code where the property is located.
______________________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                             The date that the borrower's next payment is due to the servicer                 MM/DD/YYYY
                                                   at the end of processing cycle, as reported by Servicer.
______________________________________________________________________________________________________________________________________________________
LOAN_TYPE                                          Loan Type (i.e. FHA, VA, Conv)
______________________________________________________________________________________________________________________________________________________
BANKRUPTCY_FILED_DATE                              The date a particular bankruptcy claim was filed.                                MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
BANKRUPTCY_CHAPTER_CODE                            The chapter under which the bankruptcy was filed.
______________________________________________________________________________________________________________________________________________________
BANKRUPTCY_CASE_NBR                                The case number assigned by the court to the bankruptcy filing.
______________________________________________________________________________________________________________________________________________________
POST_PETITION_DUE_DATE                             The payment due date once the bankruptcy has been approved by the                MM/DD/YYYY
                                                   courts
______________________________________________________________________________________________________________________________________________________
BANKRUPTCY_DCHRG_DISM_DATE                         The Date The Loan Is Removed From Bankruptcy. Either by                          MM/DD/YYYY
                                                   Dismissal, Discharged and/or a Motion For Relief Was Granted.
______________________________________________________________________________________________________________________________________________________
LOSS_MIT_APPR_DATE                                 The Date The Loss Mitigation Was Approved By The Servicer                        MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
LOSS_MIT_TYPE                                      The Type Of Loss Mitigation Approved For A Loan Such As;
______________________________________________________________________________________________________________________________________________________
LOSS_MIT_EST_COMP_DATE                             The Date The Loss Mitigation /Plan Is Scheduled To End/Close                     MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
LOSS_MIT_ACT_COMP_DATE                             The Date The Loss Mitigation Is Actually Completed                               MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FRCLSR_APPROVED_DATE                               The date DA Admin sends a letter to the servicer with                            MM/DD/YYYY
                                                   instructions to begin foreclosure proceedings.
______________________________________________________________________________________________________________________________________________________
ATTORNEY_REFERRAL_DATE                             Date File Was Referred To Attorney to Pursue Foreclosure                         MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FIRST_LEGAL_DATE                                   Notice of 1st legal filed by an Attorney in a Foreclosure Action                 MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_EXPECTED_DATE                          The date by which a foreclosure sale is expected to occur.                       MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_DATE                                   The actual date of the foreclosure sale.                                         MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_AMT                                    The amount a property sold for at the foreclosure sale.                  2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
EVICTION_START_DATE                                The date the servicer initiates eviction of the borrower.                        MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
EVICTION_COMPLETED_DATE                            The date the court revokes legal possession of the property from                 MM/DD/YYYY
                                                   the borrower.
______________________________________________________________________________________________________________________________________________________
LIST_PRICE                                         The price at which an REO property is marketed.                          2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
LIST_DATE                                          The date an REO property is listed at a particular price.                        MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
OFFER_AMT                                          The dollar value of an offer for an REO property.                        2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
OFFER_DATE_TIME                                    The date an offer is received by DA Admin or by the Servicer.                    MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
REO_CLOSING_DATE                                   The date the REO sale of the property is scheduled to close.                     MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
REO_ACTUAL_CLOSING_DATE                            Actual Date Of REO Sale                                                          MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
OCCUPANT_CODE                                      Classification of how the property is occupied.
______________________________________________________________________________________________________________________________________________________
PROP_CONDITION_CODE                                A code that indicates the condition of the property.
______________________________________________________________________________________________________________________________________________________
PROP_INSPECTION_DATE                               The date a  property inspection is performed.                                    MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
APPRAISAL_DATE                                     The date the appraisal was done.                                                 MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
CURR_PROP_VAL                                      The current "as is" value of the property based on brokers price        2
                                                   opinion or appraisal.
______________________________________________________________________________________________________________________________________________________
REPAIRED_PROP_VAL                                  The amount the property would be worth if repairs are completed         2
                                                   pursuant to a broker's price opinion or appraisal.
______________________________________________________________________________________________________________________________________________________
If applicable:
______________________________________________________________________________________________________________________________________________________
DELINQ_STATUS_CODE                                 FNMA Code Describing Status of Loan
______________________________________________________________________________________________________________________________________________________
DELINQ_REASON_CODE                                 The circumstances which caused a borrower to stop paying on a
                                                   loan.   Code indicates the reason why the loan is in default for
                                                   this cycle.
______________________________________________________________________________________________________________________________________________________
MI_CLAIM_FILED_DATE                                Date Mortgage Insurance Claim Was Filed With Mortgage Insurance                  MM/DD/YYYY
                                                   Company.
______________________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT                                       Amount of Mortgage Insurance Claim Filed                                         No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
MI_CLAIM_PAID_DATE                                 Date Mortgage Insurance Company Disbursed Claim Payment                          MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT_PAID                                  Amount Mortgage Insurance Company Paid On Claim                          2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
POOL_CLAIM_FILED_DATE                              Date Claim Was Filed With Pool Insurance Company                                 MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT                                     Amount of Claim Filed With Pool Insurance Company                        2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
POOL_CLAIM_PAID_DATE                               Date Claim Was Settled and The Check Was Issued By The Pool                      MM/DD/YYYY
                                                   Insurer
______________________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT_PAID                                Amount Paid On Claim By Pool Insurance Company                           2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_FILED_DATE>                       Date FHA Part A Claim Was Filed With HUD                                          MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_AMT                               Amount of FHA Part A Claim Filed                                         2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_DATE>                        Date HUD Disbursed Part A Claim Payment                                           MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_AMT>                         Amount HUD Paid on Part A Claim                                           2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_FILED_DATE                        Date FHA Part B Claim Was Filed With HUD                                         MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_AMT                               Amount of FHA Part B Claim Filed                                         2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_DATE                         Date HUD Disbursed Part B Claim Payment                                          MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_AMT>                         Amount HUD Paid on Part B Claim                                           2      No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
VA_CLAIM_FILED_DATE                                Date VA Claim Was Filed With the Veterans Admin                                  MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_DATE                                 Date Veterans Admin. Disbursed VA Claim Payment                                  MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_AMT                                  Amount Veterans Admin. Paid on VA Claim                                  2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
MOTION_FOR_RELIEF_DATE                             The date the Motion for Relief was filed                                     10  MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FRCLSR_BID_AMT                                     The foreclosure sale bid amount                                              11  No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_TYPE                                   The foreclosure sales results: REO, Third Party, Conveyance to
                                                   HUD/VA
______________________________________________________________________________________________________________________________________________________
REO_PROCEEDS                                       The net proceeds from the sale of the REO property.                              No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
BPO_DATE                                           The date the BPO was done.
______________________________________________________________________________________________________________________________________________________
CURRENT_FICO                                       The current FICO score
______________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_FILED_DATE                            The date the Hazard Claim was filed with the Hazard Insurance                10  MM/DD/YYYY
                                                   Company.
______________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_AMT>                                  The amount of the Hazard Insurance Claim filed.                              11  No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_DATE                             The date the Hazard Insurance Company disbursed the claim payment.           10  MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_AMT                              The amount the Hazard Insurance Company paid on the claim.                   11  No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
ACTION_CODE                                        Indicates loan status                                                            Number
______________________________________________________________________________________________________________________________________________________
NOD_DATE                                                                                                                            MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
NOI_DATE                                                                                                                            MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_PLAN_START_DATE                                                                                                      MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_ PLAN_END_DATE
______________________________________________________________________________________________________________________________________________________
ACTUAL_REO_START_DATE                                                                                                               MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
REO_SALES_PRICE                                                                                                                     Number
______________________________________________________________________________________________________________________________________________________
REALIZED_LOSS/GAIN                                 As defined in the Servicing Agreement                                            Number
______________________________________________________________________________________________________________________________________________________


        Exhibit 2: Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
        o  ASUM-  Approved Assumption
        o  BAP-   Borrower Assistance Program
        o  CO-    Charge Off
        o  DIL-   Deed-in-Lieu
        o  FFA-   Formal Forbearance Agreement
        o  MOD-   Loan Modification
        o  PRE-   Pre-Sale
        o  SS-    Short Sale
        o  MISC-  Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above,
provided that they are consistent with industry standards.  If Loss Mitigation Types other
than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property code as follows:
        o  Mortgagor
        o  Tenant
        o  Unknown
        o  Vacant

The Property Condition field should show the last reported condition of the property as
follows:
        o  Damaged
        o  Excellent
        o  Fair
        o  Gone
        o  Good
        o  Poor
        o  Special Hazard
        o  Unknown

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:
                  _______________________________________________________________________________________________
                  Delinquency Code                  Delinquency Description
                  _______________________________________________________________________________________________
                  001                               FNMA-Death of principal mortgagor
                  _______________________________________________________________________________________________
                  002                               FNMA-Illness of principal mortgagor
                  _______________________________________________________________________________________________
                  003                               FNMA-Illness of mortgagor's family member
                  _______________________________________________________________________________________________
                  004                               FNMA-Death of mortgagor's family member
                  _______________________________________________________________________________________________
                  005                               FNMA-Marital difficulties
                  _______________________________________________________________________________________________
                  006                               FNMA-Curtailment of income
                  _______________________________________________________________________________________________
                  007                               FNMA-Excessive Obligation
                  _______________________________________________________________________________________________
                  008                               FNMA-Abandonment of property
                  _______________________________________________________________________________________________
                  009                               FNMA-Distant employee transfer
                  _______________________________________________________________________________________________
                  011                               FNMA-Property problem
                  _______________________________________________________________________________________________
                  012                               FNMA-Inability to sell property
                  _______________________________________________________________________________________________
                  013                               FNMA-Inability to rent property
                  _______________________________________________________________________________________________
                  014                               FNMA-Military Service
                  _______________________________________________________________________________________________
                  015                               FNMA-Other
                  _______________________________________________________________________________________________
                  016                               FNMA-Unemployment
                  _______________________________________________________________________________________________
                  017                               FNMA-Business failure
                  _______________________________________________________________________________________________
                  019                               FNMA-Casualty loss
                  _______________________________________________________________________________________________
                  022                               FNMA-Energy environment costs
                  _______________________________________________________________________________________________
                  023                               FNMA-Servicing problems
                  _______________________________________________________________________________________________
                  026                               FNMA-Payment adjustment
                  _______________________________________________________________________________________________
                  027                               FNMA-Payment dispute
                  _______________________________________________________________________________________________
                  029                               FNMA-Transfer of ownership pending
                  _______________________________________________________________________________________________
                  030                               FNMA-Fraud
                  _______________________________________________________________________________________________
                  031                               FNMA-Unable to contact borrower
                  _______________________________________________________________________________________________
                  INC                               FNMA-Incarceration
                  _______________________________________________________________________________________________

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued
The FNMA Delinquent Status Code field should show the Status of Default as follows:
                  _______________________________________________________________________________________________
                            Status Code             Status Description
                  _______________________________________________________________________________________________
                                 09                 Forbearance
                  _______________________________________________________________________________________________
                                 17                 Pre-foreclosure Sale Closing Plan Accepted
                  _______________________________________________________________________________________________
                                 24                 Government Seizure
                  _______________________________________________________________________________________________
                                 26                 Refinance
                  _______________________________________________________________________________________________
                                 27                 Assumption
                  _______________________________________________________________________________________________
                                 28                 Modification
                  _______________________________________________________________________________________________
                                 29                 Charge-Off
                  _______________________________________________________________________________________________
                                 30                 Third Party Sale
                  _______________________________________________________________________________________________
                                 31                 Probate
                  _______________________________________________________________________________________________
                                 32                 Military Indulgence
                  _______________________________________________________________________________________________
                                 43                 Foreclosure Started
                  _______________________________________________________________________________________________
                                 44                 Deed-in-Lieu Started
                  _______________________________________________________________________________________________
                                 49                 Assignment Completed
                  _______________________________________________________________________________________________
                                 61                 Second Lien Considerations
                  _______________________________________________________________________________________________
                                 62                 Veteran's Affairs-No Bid
                  _______________________________________________________________________________________________
                                 63                 Veteran's Affairs-Refund
                  _______________________________________________________________________________________________
                                 64                 Veteran's Affairs-Buydown
                  _______________________________________________________________________________________________
                                 65                 Chapter 7 Bankruptcy
                  _______________________________________________________________________________________________
                                 66                 Chapter 11 Bankruptcy
                  _______________________________________________________________________________________________
                                 67                 Chapter 13 Bankruptcy
                  _______________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                              EXHIBIT 3
                                                  REPORTING DATA FOR REALIZED LOSSES AND GAINS
                                     Calculation of Realized Loss/Gain Form 332- Instruction Sheet
         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate line items.  Claim packages
         are due on the remittance report date.  Late submissions may result in claims not being passed until the following month.
         The Servicer is responsible to remit all funds pending loss approval and /or resolution of any disputed items.

              o   The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:
         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an Amortization Schedule from date of
                  default through liquidation breaking out the net interest and servicing fees advanced is required.
         2.       The Total  Interest  Due less the  aggregate  amount of servicing  fee that would have been earned if all  delinquent
                  payments  had been  made as  agreed.  For  documentation,  an  Amortization  Schedule  from date of  default  through
                  liquidation breaking out the net interest and servicing fees advanced is required.
         3.       Accrued  Servicing  Fees based upon the Scheduled  Principal  Balance of the Mortgage Loan as calculated on a monthly
                  basis. For  documentation,  an Amortization  Schedule from date of default through  liquidation  breaking out the net
                  interest and servicing fees advanced is required.
         4-12.    Complete as applicable.  Required documentation:
                           * For  taxes  and  insurance  advances  - see page 2 of 332 form -  breakdown  required  showing  period  of
                  coverage,  base tax,  interest,  penalty.  Advances prior to default require  evidence of servicer efforts to recover
                  advances.
                           *  For escrow advances - complete payment history
                              (to calculate advances from last positive escrow balance forward)
                           *  Other expenses -  copies of corporate advance history showing all payments
                           *  REO repairs > $1500 require explanation
                           *  REO repairs >$3000 require evidence of at least 2 bids.
                           *  Short Sale or Charge Off require P&L supporting the decision and WFB's approved Officer Certificate
                           *  Unusual or extraordinary items may require further documentation.
         13.              The total of lines 1 through 12.
                           3.       Credits:

         14-21.   Complete as applicable.  Required documentation:
                          * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and Escrow Agent / Attorney
                             Letter of Proceeds Breakdown.
                          *  Copy of EOB for any MI or gov't guarantee
                          *  All other credits need to be clearly defined on the 332 form
         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part B/Supplemental
                           proceeds.
         Total Realized Loss (or Amount of Any Gain)

         23.      The total derived from subtracting line 22 from 13.  If the amount represents a realized gain, show the amount in
                  parenthesis (   ).


                                              Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________
____________________________________________________________________________________________________
Servicer Loan No.                    Servicer Name                         Servicer Address

____________________________________________________________________________________________________

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan         $______________ (1)
         (2)  Interest accrued at Net Rate                             ________________(2)
         (3)  Accrued Servicing Fees                                   ________________(3)
         (4)  Attorney's Fees                                          ________________(4)
         (5)  Taxes (see page 2)                                       ________________(5)
         (6)  Property Maintenance                                     ________________(6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                ________________(7)
         (8)  Utility Expenses                                         ________________(8)
         (9)  Appraisal/BPO                                            ________________(9)
         (10) Property Inspections                                     ________________(10)
         (11) FC Costs/Other Legal Expenses                            ________________(11)
         (12) Other (itemize)                                          ________________(12)
                  Cash for Keys__________________________              ________________(12)
                  HOA/Condo Fees_______________________                ________________(12)
                  ______________________________________               ________________(12)

                  Total Expenses                                      $________________(13)
         Credits:
         (14) Escrow Balance                                           $_______________(14)
         (15) HIP Refund                                               ________________(15)
         (16) Rental Receipts                                          ________________(16)
         (17) Hazard Loss Proceeds                                     ________________(17)
         (18) Primary Mortgage Insurance / Gov't Insurance             ________________(18a)
         HUD Part A
                                                                       ________________(18b)
         HUD Part B
         (19) Pool Insurance Proceeds                                  ________________(19)
         (20) Proceeds from Sale of Acquired Property                  ________________(20)
         (21) Other (itemize)                                          ________________(21)
              _________________________________________                ________________(21)

              Total Credits                                           $________________(22)
         Total Realized Loss (or Amount of Gain)                      $________________(23)



Escrow Disbursement Detail
_________________________________________________________________________________________________________________________________
       Type            Date Paid          Period of         Total Paid       Base Amount         Penalties          Interest
   (Tax /Ins.)                            Coverage
_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                               EXHIBIT 4

                                                           FANNIE MAE LOANS

                                                        [Provided Upon Request]




--------------------------------------------------------------------------------




                                                               EXHIBIT 5

                                                          RMIC COVERED LOANS

                                                        [Provided Upon Request]




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT I-4


                                           ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and  Recognition  Agreement  (this "AAR  Agreement")  made as of April 30, 2007,  among EMC
Mortgage  Corporation  (the  "Assignor"),  Citibank,  N.A., not  individually but solely as trustee for the holders of the Bear Stearns
ALT-A Trust 2007-3, Mortgage Pass-Through Certificates, Series 2007-3 (the "Assignee") and Mid America Bank, fsb (the "Company").

         In consideration of the mutual promises  contained herein,  the parties hereto agree that the residential  mortgage loans (the
"Assigned  Loans") listed on Attachment 1 annexed hereto (the "Assigned Loan Schedule")  purchased by the Assignor from the Company and
now serviced by Company for Assignor and its successors and assigns pursuant to (a) the Purchase,  Warranties and Servicing  Agreement,
dated as of  February  1, 2006,  between  Assignor  and Company as amended by  Amendment  Number One,  dated as of February 1, 2006 (as
amended,  the "Servicing  Agreement") and (b) the term sheets dated November 22, 2006,  December 8, 2006, December 20, 2006, January 5,
2007,  January 8, 2007,  January 16,  2007,  February 2, 2007,  February 16,  2007,  March 2, 2007,  March 29, 2007 and April 13, 2007,
between  Assignor  and Company  (collectively,  the "Term  Sheets" and the Term  Sheets  together  with the  Servicing  Agreement,  the
"Agreements")  shall be subject  to the terms of this AAR  Agreement.  Capitalized  terms used  herein but not  defined  shall have the
meanings ascribed to them in the Servicing Agreement.

                                                       Assignment and Assumption

         Except as expressly provided for herein,  the Assignor hereby grants,  transfers and assigns to the Assignee all of its right,
title and interest as in, to and under (a) the Assigned  Loans and (b) the  Agreements  with respect to the Assigned  Loans;  provided,
however,  that the  Assignor is not  assigning to the Assignee  any of its right,  title or  interest,  in, to and under the  Servicing
Agreement  with respect to any mortgage  loan other than the Assigned  Loans  listed on the  Assigned  Loan  Schedule.  Notwithstanding
anything to the contrary  contained herein,  the Assignor  specifically  reserves and does not assign to the Assignee any right,  title
and interest in, to or under the representations  and warranties  contained in Section 3.01 and Section 3.02 of the Servicing Agreement
and the  Assignor  is  retaining  the right to enforce the  representations  and  warranties  set forth in those  sections  against the
Company.  Except as is otherwise  expressly  provided  herein,  the Assignor makes no  representations,  warranties or covenants to the
Assignee  and the  Assignee  acknowledges  that the  Assignor  has no  obligations  to the  Assignee  under the terms of the  Servicing
Agreement or otherwise  relating to the transaction  contemplated  herein  (including,  but not limited to, any obligation to indemnify
the Assignee).

                                               Representations, Warranties and Covenants

           1.     Assignor warrants and represents to Assignee and Company as of the date hereof:

          (a)     Attached  hereto as Attachment 2 are true and accurate  copies of the Agreements  which  agreements are in full force
and effect as of the date hereof and the  provisions  of which have not been waived,  amended or modified in any  respect,  nor has any
notice of termination been given thereunder;

          (b)     Assignor is the lawful owner of the Assigned  Loans with full right to transfer the Assigned Loans and any and all of
its interests,  rights and obligations under the Servicing  Agreement as they relate to the Assigned Loans, free and clear from any and
all claims and  encumbrances;  and upon the transfer of the Assigned Loans to Assignee as contemplated  herein and in the Mortgage Loan
Purchase  Agreement  dated as of April 30, 2007 between the Assignor and  Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
Assignee  shall have good title to each and every  Assigned  Loan, as well as any and all of Assignee's  interests and rights under the
Servicing Agreement as they relate to the Assigned Loans, free and clear of any and all liens, claims and encumbrances;

          (c)     There are no offsets,  counterclaims or other defenses available to Company with respect to the Assigned Loans or the
Servicing Agreement;

          (d)     Assignor  has no  knowledge  of, and has not  received  notice of, any waivers  under,  or any  modification  of, any
Assigned Loan;

          (e)     Assignor  is duly  organized,  validly  existing  and in good  standing  under  the laws of the  jurisdiction  of its
incorporation, and has all requisite power and authority to acquire, own and sell the Assigned Loans;

          (f)     Assignor has full  corporate  power and  authority  to execute,  deliver and perform its  obligations  under this AAR
Agreement,  and to consummate  the  transactions  set forth herein.  The  consummation  of the  transactions  contemplated  by this AAR
Agreement is in the ordinary  course of  Assignor's  business and will not conflict  with,  or result in a breach of, any of the terms,
conditions or provisions of Assignor's  charter or by-laws or any legal  restriction,  or any material agreement or instrument to which
Assignor is now a party or by which it is bound,  or result in the violation of any law, rule,  regulation,  order,  judgment or decree
to which  Assignor or its property is subject.  The  execution,  delivery and  performance  by Assignor of this AAR  Agreement  and the
consummation by it of the transactions  contemplated  hereby,  have been duly authorized by all necessary  corporate action on the part
of Assignor.  This AAR  Agreement has been duly  executed and  delivered by Assignor  and,  upon the due  authorization,  execution and
delivery by Assignee and Company,  will constitute the valid and legally binding  obligation of Assignor  enforceable  against Assignor
in accordance with its terms except as enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other
similar laws now or hereafter in effect relating to creditors'  rights  generally,  and by general  principles of equity  regardless of
whether enforceability is considered in a proceeding in equity or at law;

          (g)     No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
entity is required to be obtained or made by Assignor in connection  with the  execution,  delivery or  performance by Assignor of this
AAR Agreement, or the consummation by it of the transactions contemplated hereby;

          (h)     Neither Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise  disposed of
the  Assigned  Loans or any  interest in the  Assigned  Loans,  or  solicited  any offer to buy or accept a  transfer,  pledge or other
disposition  of the Assigned  Loans,  or any interest in the Assigned Loans or otherwise  approached or negotiated  with respect to the
Assigned  Loans,  or any interest in the Assigned  Loans with any Person in any manner,  or made any general  solicitation  by means of
general  advertising  or in any other manner,  or taken any other action which would  constitute a  distribution  of the Assigned Loans
under the Securities  Act of 1933, as amended (the "1933 Act") or which would render the  disposition of the Assigned Loans a violation
of Section 5 of the 1933 Act or require registration pursuant thereto;

          (i)     The Assignor has received from Company, and has delivered to the Assignee,  all documents required to be delivered to
Assignor by the Company prior to the date hereof  pursuant to the Servicing  Agreement  with respect to the Assigned  Loans and has not
received, and has not requested from the Company, any additional documents; and

          (j)     There is no action, suit,  proceeding,  investigation or litigation pending or, to Assignor's knowledge,  threatened,
which either in any instance or in the aggregate,  if determined adversely to Assignor,  would adversely affect Assignor's execution or
delivery  of, or the  enforceability  of, this AAR  Agreement,  or the  Assignor's  ability to perform its  obligations  under this AAR
Agreement.

           2.     Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:

          (a)     Assignee  is duly  organized,  validly  existing  and in good  standing  under  the laws of the  jurisdiction  of its
organization  and has all  requisite  power and  authority to hold the  Assigned  Loans as trustee on behalf of the holders of the Bear
Stearns ALT-A Trust 2007-3, Mortgage Pass-Through Certificates, Series 2007-3;

          (b)     Assignee has full  corporate  power and  authority  to execute,  deliver and perform its  obligations  under this AAR
Agreement,  and to consummate  the  transactions  set forth herein.  The  consummation  of the  transactions  contemplated  by this AAR
Agreement is in the ordinary  course of  Assignee's  business and will not conflict  with,  or result in a breach of, any of the terms,
conditions or provisions of Assignee's  charter or by-laws or any legal  restriction,  or any material agreement or instrument to which
Assignee is now a party or by which it is bound,  or result in the violation of any law, rule,  regulation,  order,  judgment or decree
to which  Assignee or its property is subject.  The  execution,  delivery and  performance  by Assignee of this AAR  Agreement  and the
consummation by it of the  transactions  contemplated  hereby,  have been duly authorized by all necessary  corporate action on part of
Assignee.  This AAR Agreement has been duly executed and delivered by Assignee and, upon the due authorization,  execution and delivery
by Assignor and  Company,  will  constitute  the valid and legally  binding  obligation  of Assignee  enforceable  against  Assignee in
accordance  with its terms except as  enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium or other
similar laws now or hereafter in effect relating to creditors'  rights  generally,  and by general  principles of equity  regardless of
whether enforceability is considered in a proceeding in equity or at law;

          (c)     No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
entity is required to be obtained or made by Assignee in connection  with the  execution,  delivery or  performance by Assignee of this
AAR Agreement, or the consummation by it of the transactions contemplated hereby;

          (d)     There is no action, suit,  proceeding,  investigation or litigation pending or, to Assignee's knowledge,  threatened,
which either in any instance or in the aggregate,  if determined adversely to Assignee,  would adversely affect Assignee's execution or
delivery  of, or the  enforceability  of, this AAR  Agreement,  or the  Assignee's  ability to perform its  obligations  under this AAR
Agreement; and

          (e)     Assignee  assumes for the benefit of each of the  Assignor and the Company all of the rights of the  Purchaser  under
the Servicing Agreement with respect to the Assigned Loans.

           3.     Company warrants and represents to, and covenant with, Assignor and Assignee as of the date hereof:

          (a)     Attached hereto as Attachment 2 are true and accurate copies of the  Agreements,  which  agreements are in full force
and effect as of the date hereof and the  provisions  of which have not been waived,  amended or modified in any  respect,  nor has any
notice of termination been given thereunder;

          (b)     Company  is duly  organized,  validly  existing  and in good  standing  under  the  laws of the  jurisdiction  of its
incorporation,  and has all requisite power and authority to service the Assigned Loans and otherwise to perform its obligations  under
the Servicing Agreement;

          (c)     Company has full  corporate  power and  authority  to execute,  deliver  and perform its  obligations  under this AAR
Agreement,  and to consummate  the  transactions  set forth herein.  The  consummation  of the  transactions  contemplated  by this AAR
Agreement is in the  ordinary  course of Company's  business  and will not conflict  with,  or result in a breach of, any of the terms,
conditions or provisions of Company's  charter or by-laws or any legal  restriction,  or any material  agreement or instrument to which
Company is now a party or by which it is bound, or result in the violation of any law, rule,  regulation,  order, judgment or decree to
which  Company or its  property  is  subject.  The  execution,  delivery  and  performance  by Company  of this AAR  Agreement  and the
consummation by it of the transactions  contemplated  hereby,  have been duly authorized by all necessary  corporate action on the part
of Company.  This AAR  Agreement  has been duly  executed and  delivered by Company,  and,  upon the due  authorization,  execution and
delivery by Assignor and Assignee,  will constitute the valid and legally binding  obligation of Company,  enforceable  against Company
in accordance with its terms except as enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other
similar laws now or hereafter in effect relating to creditors'  rights  generally,  and by general  principles of equity  regardless of
whether enforceability is considered in a proceeding in equity or at law;

          (d)     No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
entity is required to be obtained or made by Company in connection  with the execution,  delivery or performance by Company of this AAR
Agreement, or the consummation by it of the transactions contemplated hereby;

          (e)     The Company shall establish a Custodial  Account and an Escrow Account under the Servicing  Agreement in favor of the
Assignee with respect to the Assigned Loans separate from the Custodial  Account and Escrow Account  previously  established  under the
Servicing Agreement in favor of Assignor;

          (f)     No event has occurred from the Closing Date to the date hereof which would render the  representations and warranties
as to the  related  Assigned  Loans made by the  Company  in  Sections  3.01 and 3.02 of the  Servicing  Agreement  to be untrue in any
material respect; and

          (g)     Neither this AAR  Agreement  nor any  certification,  statement,  report or other  agreement,  document or instrument
furnished or to be furnished by the Company  pursuant to this AAR Agreement  contains or will contain any materially  untrue  statement
of fact or omits or will omit to state a material fact necessary to make the statements contained therein not misleading.

           4.     The Company  hereby  restates  the  representations  and  warranties  set forth in Section  3.01(p) of the  Servicing
   Agreement as of the date hereof.

         Notwithstanding  anything to the  contrary in the  Servicing  Agreement,  the  Company  shall (or shall cause any  Third-Party
Originator  to) (i)  immediately  notify  Assignor and SAMI II in writing of (A) legal  proceedings  pending  against the  Company,  or
proceedings  known to be contemplated by  governmental  authorities  against the Company which in the judgment of the Company would be,
in each case,  material to purchasers of securities  backed by the Assigned Loans and (B) any affiliations or relationships of the type
described  in Item 1119(b) of  Regulation  AB that develop  following  the date hereof  between the Company and any of the above listed
parties or other  parties  identified  in writing by the Assignor or SAMI II with respect to the  Securitization  Transaction  and (ii)
provide to the Assignor and SAMI II a description of such proceedings, affiliations or relationships.

         Each  notice/update  regarding  Regulation  AB  should  be sent to the  Assignor  by  e-mail  to  regABnotifications@bear.com.
Additionally, all such notifications, other than those pursuant to (i)(A) above, should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, Texas 75067
                           Attention: Conduit Seller Approval Dept.
                           Facsimile: (214) 626-3751
                           Email: sellerapproval@bear.com

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                           Notifications pursuant to (i)(A) above should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  General Counsel
                           Facsimile:  (469) 759-4714

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

           5.     Assignor hereby agrees to indemnify and hold the Assignee (and its successors and assigns)  harmless  against any and
   all claims, losses, penalties,  fines, forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses
   that Assignee (and its successors and assigns) may sustain in any way related to any breach of the  representations or warranties of
   Assignor set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

                                                      Recognition of Assignee

           6.     From and after the date hereof,  Company shall recognize  Assignee as owner of the Assigned Loans,  and  acknowledges
   that the Assigned  Loans are intended to be part of a REMIC or multiple  REMICs,  and will service the Assigned  Loans in accordance
   with the Servicing  Agreement (as modified by this AAR Agreement).  It is the intention of Assignor,  Company and Assignee that this
   AAR Agreement  shall be binding upon and for the benefit of the  respective  successors and assigns of the parties  hereto.  Neither
   Company nor  Assignor  shall amend or agree to amend,  modify,  waive,  or  otherwise  alter any of the terms or  provisions  of the
   Servicing  Agreement which  amendment,  modification,  waiver or other alteration would in any way affect the Assigned Loans without
   the prior written consent of Assignee and the Guarantor (as defined below).

           7.     Notwithstanding  any term hereof to the contrary,  it is expressly  understood  and agreed by the parties hereto that
   (a) the execution and delivery of this AAR Agreement by the Assignee is solely in its capacity as trustee (the  "Trustee")  for Bear
   Stearns ALT-A Trust 2007-3, Mortgage Pass-Through  Certificates,  Series 2007-3 pursuant to the Pooling and Servicing Agreement (the
   "Pooling  and  Servicing  Agreement"),  dated as of April 1, 2007,  among SAMI II, the  Assignor,  the  Assignee,  Wells Fargo Bank,
   National Association,  as master servicer (the "Master Servicer") and as securities administrator,  and not individually and Federal
   National Mortgage Association, as guarantor (the "Guarantor"),  (b) each of the representations,  undertakings and agreements herein
   made on behalf of Bear Stearns ALT-A Trust 2007-3 (the "Trust") is made and intended not as personal  representations,  undertakings
   and  agreements  of the Trustee but is made and intended  for the purpose of binding  only the Trust and (c) under no  circumstances
   shall the Trustee be  personally  liable for the payment of any  indebtedness  or expenses of the Assignee or the Trust or be liable
   for the breach or failure of any obligation,  representation,  warranty or covenant made or undertaken by the Assignee, the Assignor
   or the Trust under this AAR Agreement or made or undertaken by the Assignee,  the Assignor or the Trust under the  Agreements or the
   Pooling and Servicing  Agreement.  Any recourse  against the Assignee in respect of any obligations it may have under or pursuant to
   the terms of this AAR  Agreement  shall be limited  solely to the assets it may hold as trustee for Bear Stearns ALT-A Trust 2007-3,
   Mortgage Pass-Through Certificates, Series 2007-3.

           8.     SAMI II and the Assignor each agree to indemnify and hold  harmless the Company,  each director of the Company,  each
   officer of the  Company  and each  person,  if any,  who  controls  the  Company  within  the  meaning of Section 15 of the 1933 Act
   (collectively,  the "Company Indemnified Party") against any and all losses, claims,  expenses,  damages or liabilities to which the
   Company  Indemnified  Party may become  subject,  under the 1933 Act or otherwise,  including  without  limitation,  with respect to
   disputes between parties,  insofar as such losses,  claims,  expenses,  damages or liabilities (or actions in respect thereof) arise
   out of or are based upon any untrue  statement  or alleged  untrue  statement  of any  material  fact  contained  in the  Prospectus
   Supplement,  or the omission or the alleged  omission to state in the  Prospectus  Supplement a material fact  necessary in order to
   make the  statements  therein not  misleading,  in each case to the extent,  but only to the extent,  that such untrue  statement or
   alleged untrue statement or omission or alleged omission is other than the Company Information.

                                                  Modification of Servicing Agreement

           9.     The Company and Assignor hereby amend the Servicing Agreement as follows:

          (a)     The following definitions are hereby added to Article I of the Servicing Agreement:

                  Delinquent:  The delinquency  method used for  calculations  with respect to the Mortgage Loans will be in accordance
                  with the methodology  used by lenders  regulated by the Office of Thrift  Supervision.  Under this method, a Mortgage
                  Loan is considered "30 days or more Delinquent" if the borrower fails to make a scheduled  payment prior to the close
                  of business on the Mortgage Loan's first  succeeding due date. For example,  if a  securitization  had a closing date
                  occurring  in August  and a cut-off  date of August 1, a  Mortgage  Loan with a payment  due on July 1 that  remained
                  unpaid as of the close of business on July 31 would not be described as 30 days  delinquent  as of the cut-off  date.
                  Such Mortgage Loan with a payment due on June 1 that remained  unpaid as of the close of business on July 31 would be
                  described  as 30 days  delinquent  as of the  cut-off  date.  A Mortgage  Loan would be  considered  "60 days or more
                  Delinquent"  with respect to such  scheduled  payment if such  scheduled  payment were not made prior to the close of
                  business on the Mortgage Loan's second succeeding due date  (or, in the preceding example,  if the Mortgage Loan with
                  a payment  due on May 1  remained  unpaid as of the close of  business  on July 31).  Similarly  for "90 days or more
                  Delinquent" and so on. Unless  otherwise  specified,  with respect to any date of  determination,  determinations  of
                  delinquency  are made as of the last day of the prior  calendar  month.  Mortgage  Loans with Due Dates which are not
                  the first of the month are treated as if the Due Date was the first of the following month.

                  Depositor:  SAMI II.

                  Fannie Mae Loans:  The Assigned Loans identified on Exhibit R.

                  Guarantor:  Federal National Mortgage Association.

                  Pooling and Servicing Agreement: That certain pooling and servicing agreement,  dated as of April 1, 2007, among SAMI
                  II, the Trustee, the Master Servicer, the Guarantor and the Purchaser.

                  Officers' Certificate:  A certificate signed by the Chairman of the Board, the Vice Chairman of the Board, the
                  President, a Senior Vice President or a Vice President or by the Treasurer or the Secretary or one of the Assistant
                  Treasurers or Assistant Secretaries of the Company, and delivered to the Purchaser, or if applicable, the Guarantor,
                  as required by this Agreement.

                  RMIC:    Republic Mortgage Insurance Company.

                  RMIC Covered Loans:  The Assigned Loans covered by the RMIC Policy as set forth on Exhibit S.

                  RMIC Policy:  The supplemental lender-paid mortgage insurance policy issue by RMIC, Policy No. N02MD10271.  A copy
                  of such RMIC Policy shall be provided to the Company upon request.

                  SAMI II:  Structured Asset Mortgage Investments II Inc.

                  Special Servicer:  As defined in Section 4.01 herein.

                  Specially Serviced Mortgage Loans: As defined in Section 4.01 herein.

                  Special Servicing Agreement:  As defined in Section 4.01 herein.

                  Trust:  The trust created pursuant to the Pooling and Servicing Agreement for the  Bear Stearns ALT-A Trust 2007-3,
                  Mortgage Pass-Through Certificates, Series 2007-3.

                  Trustee: Citibank, N.A., or its successor in interest, or any successor trustee appointed as provided in the Pooling
         and Servicing Agreement.

          (b)     The definition of Business Day is deleted in its entirety and replaced with the following:

                  Business  Day:  Any day other  than:  (i) a  Saturday  or Sunday,  or (ii) a legal  holiday in the States of
                  California,  Illinois,  New York,  Maryland  or  Minnesota,  or (iii) a day on which  banks in the States of
                  Illinois,  New York,  Maryland or Minnesota  are  authorized  or  obligated by law or executive  order to be
                  closed.

          (c)     The definition of Master Servicer is deleted in its entirety and replaced with the following:

                  Master Servicer:  Wells Fargo Bank, National Association, or its permitted successors in interest who meet the
qualifications of the Pooling and Servicing Agreement and this Agreement.

          (d)     The definition of Nonrecoverable Advance is deleted in its entirety and replaced with the following:

                  Nonrecoverable Advance:  Any advance previously made by the Company pursuant to Section 5.03 or any
                  Servicing Advance which, in the good faith judgment of the Company, may not be ultimately recoverable by
                  the Company from Liquidation Proceeds or otherwise.  The determination by the Company that it has made a
                  Nonrecoverable Advance, shall be evidenced by an Officer's Certificate of the Company delivered to the
                  Purchaser, the Master Servicer, and, if requested, the Guarantor, and detailing the reasons for such
                  determination.

          (e)     The definition of Opinion of Counsel is deleted in its entirety and replaced with the following:

                  Opinion of Counsel:  A written opinion of counsel, who may be an      employee of the party on behalf of
         whom the opinion is being given,   reasonably acceptable to the Purchaser and, if applicable, the Guarantor.

          (f)     The definition of Permitted Investments is deleted in its entirety and replaced with the following:

                  Permitted Investments:  Any one or more of the following obligations or
securities:

                  (i)      direct obligations of, and obligations fully guaranteed by the United States of America or any
         agency or instrumentality of the United States of America the obligations of which are backed by the full faith and
         credit of the United States of America;

                  (ii)  (a) demand or time deposits, federal funds or bankers' acceptances issued by any depository
         institution or trust company incorporated under the laws of the United States of America or any state thereof and
         subject to supervision and examination by federal and/or state banking authorities, provided that the commercial
         paper and/or the short-term deposit rating and/or the long-term unsecured debt obligations or deposits of such
         depository institution or trust company at the time of such investment or contractual commitment providing for such
         investment are rated in the highest ratings category for short-term securities or in one of the two highest rating
         categories for long-term securities, as applicable, by each Rating Agency and (b) any other demand or time deposit
         or certificate of deposit that is fully insured by the FDIC;

                  (iii)  repurchase obligations with a term not to exceed thirty (30) days and with respect to (a) any
         security described in clause (i) above and entered into with a depository institution or trust company (acting as
         principal) described in clause (ii)(a) above;

                  (iv)  securities bearing interest or sold at a discount issued by any corporation incorporated under the
         laws of the United States of America or any state thereof that are rated in the highest ratings category for
         short-term securities or in one of the two highest rating categories for long-term securities, as applicable, by
         each Rating Agency at the time of such investment or contractual commitment providing for such investment; provided,
         however, that securities issued by any particular corporation will not be Permitted Investments to the extent that
         investments therein will cause the then outstanding principal amount of securities issued by such corporation and
         held as Permitted Investments to exceed 10% of the aggregate outstanding principal balances of all of the Mortgage
         Loans and Permitted Investments;

                   (v)  commercial paper (including both non-interest-bearing discount obligations and interest-bearing
         obligations payable on demand or on a specified date not more than one year after the date of issuance thereof)
         which are rated in the highest ratings category for short-term securities or in one of the two highest rating
         categories for long-term securities, as applicable, by each Rating Agency at the time of such investment;

                   (vi)  any other demand, money market or time deposit, obligation, security or investment as may be
         acceptable to each Rating Agency as evidenced in writing by each Rating Agency; and

                   (vii)  any money market funds the collateral of which consists of obligations fully guaranteed by the
         United States of America or any agency or instrumentality of the United States of America the obligations of which
         are backed by the full faith and credit of the United States of America (which may include repurchase obligations
         secured by collateral described in clause (i)) and other securities and which money market funds are rated in the
         highest ratings category for short-term securities or in one of the two highest rating categories for long-term
         securities, as applicable, by each Rating Agency.

                  provided, however, that no instrument or security shall be a Permitted Investment if such instrument or
         security evidences a right to receive only interest payments with respect to the obligations underlying such
         instrument or if such security provides for payment of both principal and interest with a yield to maturity in
         excess of 120% of the yield to maturity at par or if such investment or security is purchased at a price greater
         than par.

                  Such Permitted Investment shall mature, or shall be subject to redemption or withdrawal, no later than the
         date on which such funds are required to be withdrawn (i.e. Remittance Date).  No Permitted Investment may be sold
         prior to its maturity.

          (g)     The definition of Subservicer is deleted in its entirety and replaced with the following:

                  "Subservicer:  Any Person that services the Mortgage Loans on behalf of the Company or any  Subservicer  and
         is  responsible  for the  performance  (whether  directly or through  Subservicers)  of a substantial  portion of the
         material  servicing  functions  required to be performed by the Company  under this  Agreement or any  Reconstitution
         Agreement that are identified in Item 1122(d) of Regulation AB (and with respect to the Fannie Mae Loans,  subject to
         the consent of the Guarantor).

          (h)     The first and second paragraphs of Section 2.05 shall be deleted in its entirety and replaced with the following:

                  "The sale of each  Mortgage  Loan shall be  reflected on the  Company's  balance  sheet and other  financial
         statements  as a sale of  assets  by the  Company.  The  Company  shall be  responsible  for  maintaining,  and shall
         maintain,  a complete set of books and records for the Mortgage Loans that shall be  appropriately  identified in the
         Company's  computer  system to clearly  reflect the ownership of the Mortgage Loan by the  Purchaser.  In particular,
         the Company shall maintain in its possession,  available for inspection by the Purchaser,  the Guarantor (solely with
         respect to the Fannie Mae  Loans),  or their  designees  and shall  deliver to the  Purchaser  or the  Guarantor,  if
         applicable,  upon demand,  evidence of compliance with all federal, state and local laws, rules and regulations,  and
         requirements  of Fannie Mae,  including but not limited to  documentation  as to the method used in  determining  the
         applicability of the provisions of the Flood Disaster  Protection Act of 1973, as amended, to the Mortgaged Property,
         documentation  evidencing  insurance  coverage of any  condominium  project as required by Fannie Mae,  and  periodic
         inspection  reports as required by Section 4.13. To the extent that original  documents are not required for purposes
         of realization of Liquidation Proceeds or Insurance Proceeds,  documents maintained by the Company may be in the form
         of microfilm or microfiche.

                  The Company shall  maintain with respect to each  Mortgage Loan and shall make  available for  inspection by
         the Purchaser or, with respect to the Fannie Mae Loans,  the Guarantor or their designees the related  Servicing File
         during the time the Purchaser  retains ownership of a Mortgage Loan and thereafter in accordance with applicable laws
         and regulations."

          (i)     Section 2.06 shall be deleted in its entirety and replaced with the following:

                  "The Company shall keep at its servicing office books and records in which, subject to such reasonable
         regulations as it may prescribe, the Company shall note transfers of Mortgage Loans.  No transfer of a Mortgage Loan
         may be made unless such transfer is in compliance with the terms hereof and the Guarantor (with respect to the
         Fannie Mae Loans) and RMIC (with respect  to the RMIC Covered Loans) consent to such transfer.  For the purposes of
         this Agreement, the Company shall be under no obligation to deal with any person with respect to this Agreement or
         any Mortgage Loan unless a notice of the transfer of such Mortgage Loan has been delivered to the Company in
         accordance with this Section 2.06 and the books and records of the Company show such person as the owner of the
         Mortgage Loan.  The Purchaser may, subject to the terms of this Agreement, sell and transfer one or more of the
         Mortgage Loans, provided, however, that the transferee will not be deemed to be a Purchaser hereunder binding upon
         the Company unless such transferee shall agree in writing to be bound by the terms of this Agreement and an original
         counterpart of the instrument of transfer in an Assignment and Assumption of this Agreement substantially in the
         form of Exhibit D hereto executed by the transferee shall have been delivered to the Company.  The Purchaser also
         shall advise the Company of the transfer.  Upon receipt of notice of the transfer, the Company shall mark its books
         and records to reflect the ownership of the Mortgage Loans of such assignee, and the previous Purchaser shall be
         released from its obligations hereunder with respect to the Mortgage Loans sold or transferred."

          (j)     The sixth paragraph of Section 2.07 shall be deleted in its entirety and replaced with the following:

                  "The Company shall forward to the Guarantor (with respect to the Fannie Mae Loans), RMIC (with respect to
         the RMIC Covered Loans), the Purchaser, or their designees, original or imaged documents evidencing an assumption,
         modification, consolidation or extension of any Mortgage Loan entered into in accordance with Section 4.01 or 6.01
         within thirty (30) days of their execution; provided, however, that the Company shall provide the Guarantor (with
         respect to the Fannie Mae Loans), the Purchaser, or their designees, with a certified true copy of any such document
         submitted for recordation within thirty (30) days of its execution, and shall provide the original or image of any
         document submitted for recordation or a copy of such document certified by the appropriate public recording office
         to be a true and complete copy of the original within 120 days of its submission for recordation."

          (k)     Article III is hereby amended effective as of the date hereof by adding the following new Section 3.02(iii):

                  "(iii)   With respect to each Mortgage Loan, information regarding the borrower credit files related to
         such Mortgage Loan has been furnished to credit reporting agencies in compliance with the provisions of the Fair
         Credit Reporting Act and the applicable implementing regulations."

          (l)     The first and second paragraphs of Section 3.03 shall be deleted and replaced in their entirety with the following:

                  "It is understood  and agreed that the  representations  and  warranties set forth in Sections 3.01 and 3.02
         shall survive the sale of the Mortgage  Loans and delivery of the Mortgage Loan  Documents to the  Purchaser,  or its
         designee,  and shall inure to the benefit of the Purchaser,  notwithstanding any restrictive or qualified endorsement
         on any Mortgage Note or Assignment or the examination,  or lack of examination,  of any Mortgage File. Upon discovery
         by either the Company or the  Purchaser of a breach of any of the  foregoing  representations  and  warranties  which
         materially  and  adversely  affects the value of the Mortgage  Loans or the interest of the Purchaser in any Mortgage
         Loan, the party  discovering such breach shall give prompt written notice to the other and with respect to the Fannie
         Mae Loans,  the  Guarantor.  The Company  shall have a period of sixty (60) days from the earlier of its discovery or
         its receipt of notice of any such breach within which to correct or cure such breach.  The Company  hereby  covenants
         and agrees that if any such breach is not corrected or cured within such sixty day period,  the Company  shall,  with
         the  Guarantor's  (solely  with  respect to the Fannie Mae Loans) or RMIC's  (solely with respect to the RMIC Covered
         Loans) and the  Purchaser's  consent and at the  Guarantor's  (solely with respect to the Fannie Mae Loans) or RMIC's
         (solely  with respect to the RMIC Covered  Loans) and the  Purchaser's  option and not later than ninety (90) days of
         its discovery or its receipt of notice of such breach,  repurchase  such Mortgage  Loan at the  Repurchase  Price or,
         with the  Guarantor's  (solely with  respect to the Fannie Mae Loans) and the  Purchaser's  prior  consent and at the
         Guarantor's  (solely with respect to the Fannie Mae Loans) or RMIC's  (solely with respect to the RMIC Covered Loans)
         and the  Purchaser's  option,  substitute a Mortgage Loan as provided  below. In the event that any such breach shall
         involve any  representation  or warranty  set forth in Section  3.01,  and such breach is not cured within sixty (60)
         days of the earlier of either  discovery by or notice to the Company of such breach,  all Mortgage Loans shall,  with
         the  Guarantor's  (solely  with  respect to the Fannie Mae Loans),  RMIC's  (solely  with respect to the RMIC Covered
         Loans) and Purchaser's  consent and at the option of the Purchaser,  the Guarantor (solely with respect to the Fannie
         Mae Loans) or RMIC (solely with respect to the RMIC Covered  Loans),  be repurchased by the Company at the Repurchase
         Price. Any such repurchase shall be accomplished by wire transfer of immediately  available funds to Purchaser in the
         amount of the Repurchase Price.

                  If the Company is required to repurchase  any Mortgage Loan pursuant to this Section 3.03,  the Company may,
         with the  Guarantor's  (with respect to the Fannie Mae Loans),  RMIC's (with  respect to the RMIC Covered  Loans) and
         Purchaser's prior consent and at the Guarantor's  (with respect to the Fannie Mae Loans) and the Purchaser's  option,
         within ninety (90) days from the related  Closing Date,  remove such  defective  Mortgage Loan from the terms of this
         Agreement and  substitute  another  mortgage loan for such  defective  Mortgage  Loan, in lieu of  repurchasing  such
         defective  Mortgage Loan. Any substitute  Mortgage Loan is subject to Purchaser  acceptability and, with regards to a
         Fannie Mae Loan,  Guarantor's  acceptability  and, with regards to a RMIC Covered  Loan,  RMIC's  acceptability.  Any
         substituted  Mortgage Loans will comply with the representations and warranties set forth in this Agreement as of the
         substitution date."

          (m)     The  penultimate  paragraph of Section 3.03 of the Servicing  Agreement shall be deleted in its entirety and replaced
with the following:

                  "Any cause of action against the Company relating to or arising out of the breach of any representations
         and warranties made in Sections 3.01 and 3.02 shall accrue as to any Mortgage Loan upon (i) the earlier of discovery
         of such breach by the Company or notice thereof by the Purchaser, the Guarantor (solely with respect to the Fannie
         Mae Loans), or  RMIC (solely with respect to the RMIC Covered Loans) to the Company, (ii) failure by the Company to
         cure such breach or repurchase such Mortgage Loan as specified above, and (iii) demand upon the Company by the
         Purchaser for compliance with this Agreement."

          (n)     The following shall be added to the end of Section 3.03 of the Servicing Agreement:

                  "If the Company is required to repurchase or substitute any of the Fannie Mae Loans or RMIC Covered Loans,
         the Company shall provide notice to the Guarantor or RMIC, as applicable, of any repurchase or substitution
         agreement."

          (o)     The first  paragraph of Section 4.01 of the  Servicing  Agreement  shall be deleted in its entirety and replaced with
the following:

                  "The  Company,  as  independent  contract  servicer,  shall  service and  administer  the Mortgage  Loans in
         accordance with this Agreement and the related Term Sheet and with Accepted Servicing Practices,  and shall have full
         power and  authority,  acting alone,  to do or cause to be done any and all things in connection  with such servicing
         and administration  which the Company may deem necessary or desirable and consistent with the terms of this Agreement
         and the related Term Sheet and with  Accepted  Servicing  Practices  and  exercise the same care that it  customarily
         employs for its own account.  Except as set forth in this  Agreement  and the related Term Sheet,  the Company  shall
         service the Mortgage  Loans in strict  compliance  with the servicing  provisions  of the Fannie Mae Guides  (special
         servicing  option),  which include,  but are not limited to, provisions  regarding the liquidation of Mortgage Loans,
         the  collection of Mortgage Loan payments,  the payment of taxes,  insurance and other  charges,  the  maintenance of
         hazard  insurance with a Qualified  Insurer,  the maintenance of mortgage  impairment  insurance,  the maintenance of
         fidelity  bond and  errors  and  omissions  insurance,  inspections,  the  restoration  of  Mortgaged  Property,  the
         maintenance of Primary Mortgage Insurance Policies and Lender Primary Mortgage Insurance  Policies,  insurance claims
         (including  claims  under the RMIC  Policy),  the  title,  management  and  disposition  of REO  Property,  permitted
         withdrawals  with respect to REO Property,  liquidation  reports,  and reports of  foreclosures  and  abandonments of
         Mortgaged  Property,  the transfer of Mortgaged  Property,  the release of Mortgage  Files,  annual  statements,  and
         examination of records and  facilities.  In the event of any conflict,  inconsistency  or discrepancy  between any of
         the  servicing  provisions of this  Agreement  and the related Term Sheet and any of the servicing  provisions of the
         Fannie Mae Guides,  the provisions of this Agreement and the related Term Sheet shall control and be binding upon the
         Purchaser and the Company."

          (p)     The second,  third and fourth  paragraphs  of Section 4.01 shall be deleted in their  entirety and replaced  with the
following:

                  "Consistent with the terms of this Agreement and the related Term Sheet, the Company may waive, modify or
         vary any term of any Mortgage Loan or consent to the postponement of any such term or in any manner grant indulgence
         to any Mortgagor if in the Company's reasonable and prudent determination such waiver, modification, postponement or
         indulgence is not materially adverse to the Purchaser, provided, however, that unless the Company has obtained the
         prior written consent of the Purchaser or the Guarantor (with respect to the Fannie Mae Loans), the Company shall
         not permit any modification with respect to any Mortgage Loan that would change the Mortgage Interest Rate, defer
         for more than ninety days or forgive any payment of principal or interest, reduce or increase the outstanding
         principal balance (except for actual payments of principal) or change the final maturity date on such Mortgage
         Loan.  In the event of any such modification which has been agreed to in writing by the Purchaser and the Guarantor
         (solely with respect to the Fannie Mae Loans) and which permits the deferral of interest or principal payments on
         any Mortgage Loan, the Company shall, on the Business Day immediately preceding the Remittance Date in any month in
         which any such principal or interest payment has been deferred, deposit in the Custodial Account from its own funds,
         in accordance with Section 4.04, the difference between (a) such month's principal and one month's interest at the
         Mortgage Loan Remittance Rate on the unpaid principal balance of such Mortgage Loan and (b) the amount paid by the
         Mortgagor.  The Company shall be entitled to reimbursement for such advances to the same extent as for all other
         advances pursuant to Section 4.05.  Without limiting the generality of the foregoing, the Company shall continue,
         and is hereby authorized and empowered, to prepare, execute and deliver, all instruments of satisfaction or
         cancellation, or of partial or full release, discharge and all other comparable instruments, with respect to the
         Mortgage Loans and with respect to the Mortgaged Properties. Notwithstanding anything herein to the contrary, the
         Company may not enter into a forbearance agreement or similar arrangement with respect to any Mortgage Loan which
         term exceeds 12 months in duration.   Any such agreement shall be approved by the Purchaser, the Guarantor (with
         respect to the Fannie Mae Loans) and, if required, by the Primary Mortgage Insurance Policy insurer, if required.
         Any other loss mitigation or workout alternatives, such as short sales or deeds in lieu of foreclosure, shall be
         subject to the approval of the Purchaser, the Guarantor (with respect to the Fannie Mae Loans) and the Primary
         Mortgage Insurance Policy insurer if applicable.  The Company shall send notice to the Master Servicer of any
         waiver, modification or variance of a Mortgage Loan within two (2) Business Days of any such action.

                  Notwithstanding the foregoing, the Company may not waive (other than with respect to any Prepayment Charge)
         any default relating to a Fannie Mae Loan or consent to the postponement of any such term or in any manner grant
         indulgence to any Mortgagor of a Fannie Mae Loan without the consent of the Guarantor if it has received written
         notice by the Master Servicer that such consent is required pursuant to the terms of the Pooling and Servicing
         Agreement. In addition, the Company may not waive any default relating to a RMIC Covered Loan or consent to the
         postponement of any such term or in any manner grant indulgence to any Mortgagor of a RMIC Covered Loan without the
         consent of RMIC.  The Company shall send notice to the Master Servicer of any waiver, modification or variance of a
         Fannie Mae Loan within two (2) Business Days of such action.  Notwithstanding anything to the contrary herein, no
         consent of the Guarantor or RMIC shall be required with respect to any waiver of a Prepayment Charge in accordance
         with the terms of this Agreement.

                  Prior to taking any action with respect to the Mortgage Loans subject to a Pass-Through Transfer, which is
         not contemplated under the terms of this Agreement, the Company will obtain an Opinion of Counsel acceptable to the
         Trustee, the Master Servicer and, to the extent the Fannie Mae Loans are included in such Pass-Through Transfer, the
         Guarantor, with respect to whether such action will result in the imposition of a tax upon any REMIC (including but
         not limited to the tax on prohibited transactions as defined in Section 860F(a)(2) of the Code and the tax on
         contributions to a REMIC set forth in Section 860G(d) of the Code) (either such event, an "Adverse REMIC Event"),
         and the Company shall not take any such actions as to which it has been advised that an Adverse REMIC Event could
         occur."

          (q)     The seventh,  eighth and ninth  paragraphs  of Section 4.01 shall be deleted in their  entirety and replaced with the
following:

                  "The Mortgage Loans may be subserviced by a Subservicer on behalf of the Company provided that the
         Subservicer is an entity that engages in the business of servicing loans, and in either case shall be authorized to
         transact business, and licensed to service mortgage loans, in the state or states where the related Mortgaged
         Properties it is to service are situated, if and to the extent required by applicable law to enable the Subservicer
         to perform its obligations hereunder and under the Subservicing Agreement, and in either case shall be a Fannie Mae
         approved mortgage servicer in good standing, and no event has occurred, including but not limited to a change in
         insurance coverage, which would make it unable to comply with the eligibility requirements for lenders imposed by
         Fannie Mae or for seller/servicers imposed by Fannie Mae, or which would require notification to Fannie Mae.  In
         addition, each Subservicer will obtain and preserve its qualifications to do business as a foreign corporation and
         its licenses to service mortgage loans, in each jurisdiction in which such qualifications and/or licenses are or
         shall be necessary to protect the validity and enforceability of this Agreement, or any of the Mortgage Loans and to
         perform or cause to be performed its duties under the related Subservicing Agreement.  The Company may perform any
         of its servicing responsibilities hereunder or may cause the Subservicer to perform any such servicing
         responsibilities on its behalf, but the use by the Company of the Subservicer shall not release the Company from any
         of its obligations hereunder and the Company shall remain responsible hereunder for all acts and omissions of the
         Subservicer as fully as if such acts and omissions were those of the Company.  The Company shall pay all fees and
         expenses of the Subservicer from its own funds, and the Subservicer's fee shall not exceed the Servicing Fee.
         Notwithstanding the foregoing, with regards to the Fannie Mae Loans, the Company shall not enter into a Subservicing
         Agreement without the prior consent of the Guarantor, such consent not to be unreasonably withheld.  The Company
         shall notify the Purchaser and the Guarantor promptly in writing upon the appointment of any Subservicer and send
         the Guarantor a copy of the related Subservicing Agreement.  Notwithstanding anything contained herein to the
         contrary, the Company must obtain the written consent of the Guarantor prior to entering into any agreement in which
         the Company assigns any of it's rights or obligations under this Agreement, including any rights of the Company to
         receive any payments or reimbursements hereunder.

                  At the cost and expense of the Company, without any right of reimbursement from the Custodial Account, the
         Company in its own discretion or, with regards to the Fannie Mae Loans, with the consent or at the direction of the
         Guarantor, shall be entitled to terminate the rights and responsibilities of the Subservicer and arrange for any
         servicing responsibilities to be performed by a successor subservicer meeting the requirements in the preceding
         paragraph and agreed to by the Company and the Guarantor, provided, however, that nothing contained herein shall be
         deemed to prevent or prohibit the Company, at the Company's option and with the consent of the Guarantor, from
         electing to service the related Mortgage Loans itself.  In the event that the Company's responsibilities and duties
         under this Agreement are terminated pursuant to Section 4.03, 4.13, 8.04, 9.01 or 10.01, and if requested to do so
         by the Purchaser with the consent of the Guarantor with respect to the Fannie Mae Loans or if so requested by the
         Guarantor with respect to the Fannie Mae Loans, with the consent of the Purchaser, the Company shall at its own cost
         and expense terminate the rights and responsibilities of the Subservicer effective as of the date of termination of
         the Company.  The Company shall pay all fees, expenses or penalties necessary in order to terminate the rights and
         responsibilities of the Subservicer from the Company's own funds without reimbursement from the Purchaser or the
         Guarantor.

                  Notwithstanding any of the provisions of this Agreement relating to agreements or arrangements between the
         Company and the Subservicer or any reference herein to actions taken through the Subservicer or otherwise, the
         Company shall not be relieved of its obligations to the Guarantor or the Purchaser and shall be obligated to the
         same extent and under the same terms and conditions as if it alone were servicing and administering the Mortgage
         Loans.  The Company shall be entitled to enter into an agreement with the Subservicer for indemnification of the
         Company by the Subservicer and nothing contained in this Agreement shall be deemed to limit or modify such
         indemnification.  The Company will indemnify and hold harmless the Purchaser and the Guarantor from any loss,
         liability or expense arising out of its use of a Subservicer to perform any of its servicing duties,
         responsibilities and obligations hereunder.

                  To the extent the Class B-4 Certificates (as issued under the Pooling and Servicing Agreement) are no
         longer outstanding, with respect to any Fannie Mae Loan which is Delinquent in payment by 90 days or more, the
         Guarantor shall have the right (with the reasonable consent of the Master Servicer) to appoint a servicer (a
         "Special Servicer") with expertise in servicing delinquent mortgage loans (such Mortgage Loan, a
         "Specially Serviced Mortgage Loan") and to enter into a special servicing agreement with such Special
         Servicer (a "Special Servicing Agreement"), in the form reasonably acceptable to the Depositor, any
         Master Servicer and the Guarantor.

                  At the direction of the Guarantor, the Company shall transfer the servicing of any Fannie Mae Loan which is
         Delinquent by ninety (90) days or more to a Special Servicer.  The Special Servicer shall thereupon assume all of
         the rights and obligations of the Company, as servicer, hereunder arising thereafter and the Company shall have no
         further rights or obligations, as servicer, hereunder with respect to such Specially Serviced Mortgage Loan (except
         that the Special Servicer shall not be  (i) liable for any acts or omissions of the Company hereunder prior to the
         servicing transfer date or (ii) deemed to have made any representations and warranties of the Company hereunder).
         Upon the transfer of the servicing of any such Fannie Mae Loan to a Special Servicer, the Special Servicer shall be
         entitled to the Servicing Fee and other compensation accruing after the servicing transfer date with respect to such
         Specially Serviced Mortgage Loan.

                  In connection with the transfer of the servicing of any Specially Serviced Mortgage Loan to a Special
         Servicer, the Company, at the Special Servicer's expense, shall deliver to the Special Servicer all documents and
         records relating to such Specially Serviced Mortgage Loan and an accounting of amounts collected or held by it and
         otherwise use its best efforts to effect the orderly and efficient transfer of the servicing to the Special
         Servicer.  On the servicing transfer date, the Special Servicer shall reimburse the Company for all unreimbursed
         Advances, Servicing Advances and Servicing Fees relating to the Specially Serviced Mortgage Loan for which the
         servicing is being transferred.  The Special Servicer shall be entitled to be reimbursed pursuant to this Agreement
         for all such Advances, Servicing Advances and Servicing Fees paid by the Company.  In addition, the Special Servicer
         shall notify the Master Servicer of such transfer and the effective date of such transfer, and amend the Mortgage
         Loan Schedule to reflect that such Fannie Mae Loans are Specially Serviced Mortgage Loans.

                  The Special Servicing Agreement shall be consistent with the provisions of this Agreement, including but
         not limited to this Section 4.01, and shall include at a minimum that:

                  (i)     the Special  Servicer shall at all times meet the eligibility  criteria  described in this Agreement
                          to the satisfaction of the Depositor and any Master Servicer;

                  (ii)    the Special Servicer shall agree to fulfill all  requirements of the Company  hereunder with respect
                          to Regulation AB in connection with the Specially Serviced Mortgage Loans;

                  (iii)   the Special  Servicer shall service the Specially  Serviced  Mortgage  Loans in a manner  consistent
                          with the provisions of this Agreement;

                  (iv)    the Special  Servicer  shall use the Fannie Mae  foreclosure  network  (and pay the  customary  fees
                          therefor) for foreclosures and bankruptcies relating to Specially Serviced Mortgage Loans;

                  (v)     the Special  Servicer  shall use the Fannie Mae  disposition  service  (and pay the  customary  fees
                          therefor) for the disposition of REO Property related to Specially Serviced Mortgage Loans;

                  (vi)    the Special  Servicer shall make Monthly  Advances on the Specially  Serviced  Mortgage Loans to the
                          same extent and in the same manner as the Company pursuant to this Agreement;

                  (vii)   the Special  Servicer  shall be entitled to receive the related  Servicing  Fee with  respect to all
                          Specially Serviced Mortgage Loans;

                  (viii)  prior to the  transfer of servicing to the Special  Servicer,  the Company and the Special  Servicer
                          shall have  provided all notices  relating to such transfer of servicing as required to be delivered
                          to the borrowers by applicable state and federal law;

                  (ix)    the Special  Servicer  shall  indemnify the Company,  the Guarantor and the Master  Servicer for any
                          liabilities  to them  arising  from  failures  of the Special  Servicer  to perform its  obligations
                          according to the terms of this Agreement;

                  (x)     the Special  Servicer shall promptly give notice thereof to the Guarantor and the Master Servicer of
                          the transfer of servicing  to the Special  Servicer,  including  the loan number  together  with the
                          borrower's name and the unpaid Stated  Principal  Balance of the transferred  Fannie Mae Loan at the
                          time of transfer;

                  (xi)    each of the  respective  obligations,  duties,  and  liabilities  of the Company with respect to the
                          servicing of the Specially  Serviced  Mortgage Loans that have arisen prior to the date on which the
                          servicing of such Specially  Serviced  Mortgage Loan was  transferred  to the Special  Servicer (the
                          "Effective  Date"),  and of the Special  Servicer that arise on and after the Effective Date,  under
                          this Agreement and the Special Servicing  Agreement and that remain unperformed or unsatisfied shall
                          survive any transfer of servicing;

                  (xii)   once a Fannie Mae Loan  becomes a  Specially  Serviced  Mortgage  Loan,  such  Fannie Mae Loan shall
                          remain a  Specially  Serviced  Mortgage  Loan,  and shall  continue  to be  serviced  by the Special
                          Servicer,  until the earlier of the liquidation or other  disposition of such Fannie Mae Loan or the
                          termination of the Special Servicing Agreement, regardless of delinquency status or otherwise;

                  (xiii)  the Guarantor may remove the Special  Servicer if the Special Servicer at any time fails to meet any
                          of the above criteria or otherwise, in the judgment of the Guarantor,  fails to perform according to
                          the terms of the  subservicing  agreement and the  provisions  of this Section  4.01;  provided that
                          prior to any such removal the  Guarantor  shall  designate a successor  Special  Servicer  (with the
                          reasonable  consent of the Company and the Master Servicer) meeting the requirements of this Section
                          4.01, and no removal of a Special  Servicer shall be effective  until a successor  Special  Servicer
                          has entered into a Special  Servicing  Agreement  meeting the  requirements of this Section 4.01 and
                          agreed to assume the duties of the Special Servicer; and

                  (xiv)   in  connection  with any  transfer  of a Fannie  Mae Loan to the  Special  Servicer  as a  Specially
                          Serviced  Mortgage Loan, the Company shall execute any  appropriate  assignments or other  documents
                          reasonable  and  necessary  to further  the  servicing  of the  Special  Servicer  under the Special
                          Servicing Agreement."

          (r)     The following shall be added to the end of Section 4.01 of the Servicing Agreement:

                  "In addition, the Company shall furnish information regarding the borrower credit files related to such
         Mortgage Loan to credit reporting agencies in compliance with the provisions of the Fair Credit Reporting Act and
         the applicable implementing regulations."

          (s)     The second  paragraph of Section 4.02 of the Servicing  Agreement  shall be deleted in its entirety and replaced with
the following:

                  "In no event  will the  Company  waive its right to any  prepayment  penalty or  premium  without  the prior
         written  consent of the  Purchaser  and the  Company  will use  diligent  efforts to collect  same when due except as
         otherwise  provided in the prepayment  penalty  provisions  provided in the Mortgage Loan Documents.  Notwithstanding
         anything to the  contrary,  no consent of the  Guarantor  or RMIC shall be required  with  respect to any waiver of a
         Prepayment Charge in accordance with the terms of this Agreement."

          (t)     The last three  sentences of the first paragraph in Section 4.03 shall be deleted in their entirety and replaced with
the following:

                  "Notwithstanding anything to the contrary contained herein, in connection with a foreclosure or acceptance
         of a deed in lieu of foreclosure, in the event the Company has reasonable cause to believe that a Mortgaged Property
         is contaminated by hazardous or toxic substances or wastes, or if the Purchaser or the Guarantor (solely with
         respect to the Fannie Mae Loans) otherwise requests an environmental inspection or review of such Mortgaged
         Property, such an inspection or review is to be conducted by a qualified inspector at the Purchaser's or the
         Guarantor's (solely with respect to the Fannie Mae Loans), as applicable, expense.  Upon completion of the
         inspection, the Company shall promptly provide the Purchaser and the Guarantor (solely with respect to the Fannie
         Mae Loans) with a written report of the environmental inspection. After reviewing the environmental inspection
         report, the Purchaser, after consultation with the Guarantor, shall determine how the Company shall proceed with
         respect to the Mortgaged Property.  In the event (a) the environmental inspection report indicates that the
         Mortgaged Property is contaminated by hazardous or toxic substances or wastes and (b) the Purchaser, after
         consultation with the Guarantor, directs the Company to proceed with foreclosure or acceptance of a deed in lieu of
         foreclosure, the Company shall be reimbursed for all reasonable costs associated with such foreclosure or acceptance
         of a deed in lieu of foreclosure and any related environmental clean up costs, as applicable, from the related
         Liquidation Proceeds, or if the Liquidation Proceeds are insufficient to fully reimburse the Company, the Company
         shall be entitled to be reimbursed from amounts in the Custodial Account pursuant to Section 4.05 hereof.  If it is
         determined that the Mortgaged Property is contaminated by hazardous or toxic substances or wastes, the consent of
         the Guarantor (with respect to the Fannie Mae Loans) and RMIC (with respect to the RMIC Covered Loans) is required
         in connection with the foreclosure or acceptance of a deed in lieu of foreclosure of such Mortgaged Property.  In
         the event the Purchaser, after consultation with the Guarantor, directs the Company not to proceed with foreclosure
         or acceptance of a deed in lieu of foreclosure, the Company shall be reimbursed for all Servicing Advances made with
         respect to the related Mortgaged Property from the Custodial Account pursuant to Section 4.05 hereof."

          (u)     Section 4.03 is hereby amended by replacing the second paragraph with the following:

                  "Notwithstanding anything to the contrary contained herein, the Purchaser may, at the Purchaser's option,
         with consent of the Guarantor with respect to the Fannie Mae Loans (which consent shall not be unreasonably withheld
         or delayed) terminate the Company as servicer of any Mortgage Loan which becomes ninety (90) days or greater
         delinquent in payment of a scheduled Monthly Payment, without payment of any termination fee with respect thereto,
         provided that the Company shall on the date said termination takes effect be reimbursed for any unreimbursed Monthly
         Advances of the Company's funds made pursuant to Section 5.03 and any unreimbursed Servicing Advances and Servicing
         Fees in each case relating to the Mortgage Loan underlying such delinquent Mortgage Loan notwithstanding anything to
         the contrary set forth in Section 4.05.  In the event of any such termination, the provisions of Section 11.01
         hereof shall apply to said termination and the transfer of servicing responsibilities with respect to such
         delinquent Mortgage Loan to the Purchaser or its designee."
          (v)     Section 4.03 is hereby amended by replacing the third paragraph with the following:

                  "In the event that a Mortgage Loan becomes part of a REMIC, and becomes REO Property, such property shall
         be disposed of by the Company, as expeditiously as possible before the close of the third taxable year following the
         taxable year in which the Mortgage Loan became an REO Property, unless the Company provides to the Trustee, the
         Master Servicer and the Guarantor with respect to the Fannie Mae Loans, an Opinion of Counsel to the effect that the
         holding of such REO Property subsequent to the close of the third taxable year following the taxable year in which
         the Mortgage Loan became an REO Property, will not result in the imposition of taxes on "prohibited transactions" as
         defined in Section 860F of the Code, or cause the transaction to fail to qualify as a REMIC at any time that
         certificates are outstanding. The Company shall manage, conserve, protect and operate each such REO Property for the
         certificateholders solely for the purpose of its prompt disposition and sale in a manner which does not cause such
         property to fail to qualify as "foreclosure property" within the meaning of Section 860F(a)(2)(E) of the Code, or
         any "net income from foreclosure property" which is subject to taxation under the REMIC provisions of the Code.  If
         requested, the Company shall provide the Guarantor an Opinion of Counsel to the effect that certain actions taken by
         the Company with respect to REO Property will not cause such property to fail to qualify as "foreclosure property"
         within the meaning of the Code.  Pursuant to its efforts to sell such property, the Company shall either itself or
         through an agent selected by the Company, protect and conserve such property in the same manner and to such an
         extent as is customary in the locality where such property is located. Additionally, the Company shall perform the
         tax withholding and reporting related to Sections 1445 and 6050J of the Code."

          (w)     Section 4.13 is hereby amended by replacing the last paragraph with the following:

                  "Notwithstanding anything to the contrary contained herein, the Purchaser may, with the consent of the
         Guarantor with respect to the Fannie Mae Loans, at the Purchaser's option, terminate the Company as servicer of any
         such REO Property without payment of any termination fee with respect thereto, provided that the Company shall on
         the date said termination takes effect be reimbursed for any unreimbursed Monthly Advances of the Company's funds
         made pursuant to Section 5.03 and any unreimbursed Servicing Advances and Servicing Fees in each case relating to
         the Mortgage Loan underlying such REO Property notwithstanding anything to the contrary set forth in Section 4.05.
         In the event of any such termination, the provisions of Section 11.01 hereof shall apply to said termination and the
         transfer of servicing responsibilities with respect to such REO Property to the Purchaser or its designee.  Within
         five (5) Business Days of any such termination, the Company shall, if necessary convey such property to the
         Purchaser and shall further provide the Purchaser with the following information regarding the subject REO Property:
         the related drive by appraisal or brokers price opinion, and copies of any related Mortgage Impairment Insurance
         Policy claims.  In addition, within five (5) Business Days, the Company shall provide the Purchaser with the
         following information and documents regarding the subject REO Property: the related trustee's deed upon sale and
         copies of any related hazard insurance claims, or repair bids."

          (x)     The following is added to the second sentence of the third paragraph of Section 4.13 of the Servicing Agreement:

                  "; provided, however, that any REO Property shall be disposed of by the Company before the close of the
         third taxable year following the taxable year in which the Mortgage Loan became an REO Property."

          (y)     Section 4.08 of the Servicing Agreement is hereby amended by replacing the last paragraph with the following:

                  "The Company shall take whatever action is appropriate to maximize the amounts payable under the RMIC
         Policy and to service the RMIC Covered Loans in the manner required by the RMIC Policy.  The Company shall prepare
         and submit, or cause the related Subservicer to prepare and submit, all claims eligible for submission under the
         RMIC Policy.  If the RMIC Policy is terminated for any reason other than the exhaustion of its coverage, or if the
         Company has knowledge that the financial strength rating of RMIC is reduced to below investment grade, the Company
         will use its best efforts to obtain, or cause the related Subservicer to obtain, a comparable policy from a
         qualified insurer. The replacement policy, if available, shall provide coverage equal to the then remaining coverage
         of the RMIC Policy.

                  In connection with its activities as servicer, the Company agrees to prepare and present, on behalf of
         itself and the Purchaser, claims to the insurer under any PMI Policy  and the RMIC Policy in a timely fashion in
         accordance with the terms of such PMI Policy  and the RMIC Policy, and, in this regard, to take such action as shall
         be necessary to permit recovery under any PMI Policy or the RMIC Policy respecting a defaulted Mortgage Loan.
         Pursuant to Section 4.04, any amounts collected by the Company under any PMI Policy or the RMIC Policy shall be
         deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.05."

          (z)     Section 5.02 is hereby amended by replacing the first two paragraphs with the following:

                  "Not later than the tenth (10th) calendar day of each month, the Company shall furnish to the Master
         Servicer in a format as outlined below (or in such other formats agreed to by the Company and the Master Servicer)
         (i) (a) monthly loan data in the format set forth in Exhibit E hereto, (b) default loan data in the format set forth
         in Exhibit F hereto and (c) information regarding realized losses and gains in the format set forth in Exhibit P
         hereto (or in such other formats mutually agreed to by the Company and the Master Servicer), in each case relating
         to the period ending on the last day of the preceding calendar month, (ii) all such information required pursuant to
         clause (i)(a) above on a magnetic tape, electronic mail, or other similar media reasonably acceptable to the Master
         Servicer and (iii) all supporting documentation with respect to the information required pursuant to clause (i)(c)
         above."

          (aa)    The last paragraph in Section 5.02 is deleted in its entirety and replaced with the following:

                  "In addition, not more than sixty (60) days after the end of each calendar year, the Company shall furnish
         to each Person who was a Purchaser at any time during such calendar year an annual statement in accordance with the
         requirements of applicable federal income tax law as to the aggregate of remittances for the applicable portion of
         such year."

          (bb)    Section 5.04 is hereby deleted in its entirety and replaced with the following:

                  "Upon the foreclosure sale of any Mortgaged Property or the acquisition thereof by the Purchaser pursuant
         to a deed-in-lieu of foreclosure, the Company shall submit to the Purchaser and Guarantor (with respect to the
         Fannie Mae Loans) a liquidation report with respect to such Mortgaged Property in a form mutually acceptable to the
         Company, the Guarantor and the Purchaser. The Company shall also provide reports on the status of REO Property
         containing such information as the Purchaser or Guarantor may reasonably require."

          (cc)    The first two paragraphs of Section 6.01 are hereby deleted in its entirety and replaced with the following:

                  "The Company will, to the extent it has knowledge of any conveyance or prospective conveyance by any
         Mortgagor of the Mortgaged Property (whether by absolute conveyance or by contract of sale, and whether or not the
         Mortgagor remains or is to remain liable under the Mortgage Note and/or the Mortgage), exercise its rights to
         accelerate the maturity of such Mortgage Loan under any "due-on-sale" clause to the extent permitted by law;
         provided, however, that the Company shall not exercise any such rights if prohibited by law or the terms of the
         Mortgage Note from doing so or if the exercise of such rights would impair or threaten to impair any recovery under
         the related Primary Mortgage Insurance Policy or Lender Primary Mortgage Insurance Policy, if any, or if coverage
         under the RMIC Policy would be adversely affected.  If the Company reasonably believes it is unable under applicable
         law to enforce such "due-on-sale" clause, the Company,  with the consent of the Guarantor (with respect to the
         Fannie Mae Loans) and the consent of RMIC (with respect to the RMIC Covered Loans) will enter into an assumption
         agreement with the person to whom the Mortgaged Property has been conveyed or is proposed to be conveyed, pursuant
         to which such person becomes liable under the Mortgage Note and, to the extent permitted by applicable state law,
         the Mortgagor remains liable thereon. Where an assumption is allowed pursuant to this Section 6.01, the Company,
         with the prior consent of the Purchaser, the primary mortgage insurer, if any, the Guarantor (with respect to the
         Fannie Mae Loans) and RMIC (with respect to the RMIC Covered Loans) is authorized to enter into a substitution of
         liability agreement with the person to whom the Mortgaged Property has been conveyed or is proposed to be conveyed
         pursuant to which the original mortgagor is released from liability and such Person is substituted as mortgagor and
         becomes liable under the related Mortgage Note.  Any such substitution of liability agreement shall be in lieu of an
         assumption agreement.

                  In connection with any such assumption or substitution of liability, the Company shall, with the consent of
         the Guarantor with respect to the Fannie Mae Loans and the consent of RMIC with respect to the RMIC Covered Loans,
         follow the underwriting practices and procedures of the Company.  With respect to an assumption or substitution of
         liability, the Mortgage Interest Rate borne by the related Mortgage Note, the amount of the Monthly Payment and the
         maturity date may not be changed (except pursuant to the terms of the Mortgage Note).  If the credit of the proposed
         transferee does not meet such underwriting criteria, the Company diligently shall, to the extent permitted by the
         Guarantor with respect to the Fannie Mae Loans and to the extent permitted by RMIC with respect to the RMIC Covered
         Loans, the Mortgage or the Mortgage Note and by applicable law, accelerate the maturity of the Mortgage Loan.  The
         Company shall notify the Purchaser, the Guarantor (with respect to the Fannie Mae Loans) and RMIC (with respect to
         the RMIC Covered Loans) that any such substitution of liability or assumption agreement has been completed by
         forwarding to the Purchase the original (with copies to the Guarantor and/or RMIC, as applicable) the original of
         any such substitution of liability or assumption agreement, which document shall be added to the related Mortgage
         File and shall, for all purposes, be considered a part of such Mortgage File to the same extent as all other
         documents and instruments constituting a part thereof.  All fees collected by the Company for entering into an
         assumption or substitution of liability agreement shall belong to the Company."

          (dd)    Section 6.04(d) is deleted in its entirety and replaced with the following:

                           "Failure  of the  Company  to timely  comply  with this  Section  6.04  shall be deemed an Event of
         Default,  automatically,  without notice and without any cure period,  notwithstanding any provision of the Agreement
         to the contrary,  unless  otherwise  agreed to by the Purchaser and the Person  signing the Form 10-K as set forth in
         6.04(c),  and Purchaser may, with the consent of the Guarantor (which shall not be unreasonably  withhold or delayed)
         with respect to the Fannie Mae Loans),  in addition to whatever rights the Purchaser may have under Sections 3.03 and
         8.01 and at law or equity or to damages,  including  injunctive  relief and specific  performance,  terminate all the
         rights and obligations of the Company under this Agreement and in and to the Mortgage Loans and the proceeds  thereof
         without  compensating  the Company for the same, as provided in Section 9.01.  Such  termination  shall be considered
         with cause pursuant to Section 10.01 of this  Agreement.  This paragraph  shall supersede any other provision in this
         Agreement or any other agreement to the contrary."

          (ee)    Section 6.06 is deleted in its entirety and replaced with the following:

         "Section 6.06     Purchaser's and Guarantor's Right to Examine Company Records.

                  Each of the Purchaser and the Guarantor shall have the right to examine and audit upon reasonable notice to
         the Company, during business hours or at such other times as might be reasonable under applicable circumstances, any
         and all of the books, records, documentation or other information of the Company, or held by another for the Company
         or on its behalf or otherwise, which relates to the performance or observance by the Company of the terms, covenants
         or conditions of this Agreement.

                  The Company shall provide to the Guarantor, the Purchaser and any supervisory agents or examiners
         representing a state or federal governmental agency having jurisdiction over the Purchaser or the Guarantor,
         including but not limited to OTS, FDIC and other similar entities, access to any documentation regarding the
         Mortgage Loans in the possession of the Company which may be required by any applicable regulations.  Such access
         shall be afforded without charge, upon reasonable request, during normal business hours and at the offices of the
         Company, and in accordance with the FDIC, OTS, or any other similar federal or state regulations, as applicable."

          (ff)    The last paragraph in Section 6.07 is deleted in its entirety and replaced with the following:

                  "Failure of the Company to timely comply with this Section 6.07 (including with respect to the cure
         timeframes required in this section) shall be deemed an Event of Default, automatically, without notice and without
         any cure period, notwithstanding any provision of the Agreement to the contrary, unless otherwise agreed to by the
         Purchaser and the Person signing the Form 10-K as described herein, and Purchaser may, with the consent of the
         Guarantor, in addition to whatever rights the Purchaser may have under Sections 3.03 and 8.01 and at law or equity
         or to damages, including injunctive relief and specific performance, terminate all the rights and obligations of the
         Company under this Agreement and in and to the Mortgage Loans and the proceeds thereof without compensating the
         Company for the same, as provided in Section 9.01.  Such termination shall be considered with cause pursuant to
         Section 10.01 of this Agreement.  This paragraph shall supercede any other provision in this Agreement or any other
         agreement to the contrary."

          (gg)    The first paragraph of Section 7.01 is hereby deleted in its entirety and replaced with the following:

                  "The Company shall furnish to the Guarantor (solely with respect to the Fannie Mae Loans) and the Purchaser
         during the term of this Agreement, such periodic, special or other reports, information or documentation, whether or
         not provided for herein, as shall be necessary, reasonable or appropriate in respect to the Purchaser, the Guarantor
         (solely with respect to the Fannie Mae Loans) or otherwise in respect to the Mortgage Loans and the performance of
         the Company under this Agreement, including any reports, information or documentation reasonably required to comply
         with any regulations regarding any supervisory agents or examiners of the Purchaser or the Guarantor all such
         reports or information to be as provided by and in accordance with such applicable instructions and directions as
         the Purchaser may reasonably request in relation to this Agreement or the performance of the Company under this
         Agreement.  The Company agrees to execute and deliver all such instruments and take all such action as the Purchaser
         or the Guarantor (solely with respect to the Fannie Mae Loans), from time to time, may reasonably request in order
         to effectuate the purpose and to carry out the terms of this Agreement."

          (hh)    The last paragraph of Section 7.01 is hereby deleted in its entirety and replaced with the following:

                  "The Company shall make reasonably available to the Guarantor, the Purchaser or any prospective Purchaser a
         knowledgeable financial or accounting officer for the purpose of answering questions and to permit the Guarantor or
         any prospective purchaser to inspect the Company's servicing facilities for the purpose of satisfying such
         prospective purchaser or the Guarantor that the Company has the ability to service the Mortgage Loans as provided in
         this Agreement."

          (ii)    Section 8.01 of the Servicing Agreement is hereby deleted in its entirety and replaced with the following:

                  "The Company agrees to indemnify the Purchaser and hold it harmless against any and all claims, losses,
         damages, penalties, fines, forfeitures, legal fees and related costs, judgments, and any other costs, fees and
         expenses that the Purchaser may sustain in any way related to the failure of the Company to observe and perform its
         duties, obligations, covenants, and agreements to service the Mortgage Loans in strict compliance with the terms of
         this Agreement.  The Company agrees to indemnify the Purchaser and hold it harmless against any and all claims,
         losses, damages, penalties, fines, forfeitures, legal fees and related costs, judgments, and any other costs, fees
         and expenses that the Purchaser may sustain in any way related to the breach of a representation or warranty set
         forth in Sections 3.01 or 3.02 of this Agreement or in any way related to the alleged breach of any representation
         or warranty in Sections 3.01 or 3.02 of this Agreement related to compliance with all applicable laws.
         Additionally, the Company agrees to indemnify the Guarantor and hold it harmless against any and all losses
         resulting from a shortfall in any collection or liability resulting from or attributable to an  adjustment to a
         Fannie Mae Loan that was made by the Company in a manner not consistent with the terms of the related Mortgage Note
         and this Agreement.  The Company shall immediately notify the Purchaser and the Guarantor if a claim is made by a
         third party against Company with respect to this Agreement or the Mortgage Loans, assume (with the consent of the
         Purchaser and the Guarantor, if applicable) the defense of any such claim and pay all expenses in connection
         therewith, including counsel fees, whether or not such claim is settled prior to judgment, and promptly pay,
         discharge and satisfy any judgment or decree which may be entered against it or the Purchaser in respect of such
         claim.  The Company shall follow any written instructions received from the Purchaser or the Guarantor (solely with
         respect to the Fannie Mae Loans) in connection with such claim.  The Purchaser or the Guarantor, as applicable,
         shall promptly reimburse the Company for all amounts advanced by it pursuant to the two preceding sentences except
         when the claim relates to the failure of the Company to service and administer the Mortgage Loans in strict
         compliance with the terms of this Agreement, the breach of representation or warranty set forth in Sections 3.01 or
         3.02, or the gross negligence, bad faith or willful misconduct of Company. The provisions of this Section 8.01 shall
         survive termination of this Agreement."

          (jj)    The first  sentence of Section 8.03 of the  Servicing  Agreement is hereby  deleted in its entirety and replaced with
the following:

                  "Neither the Company nor any of the officers, employees or agents of the Company shall be under any
         liability to the Purchaser, RMIC or the Guarantor for any action taken or for refraining from the taking of any
         action in good faith pursuant to this Agreement, or for errors in judgment made in good faith; provided, however,
         that this provision shall not protect the Company or any such person against any breach of warranties or
         representations made herein, or failure to perform its obligations in strict compliance with any standard of care
         set forth in this Agreement, or any liability which would otherwise be imposed by reason of negligence, bad faith or
         willful misconduct, or any breach of the terms and conditions of this Agreement."

          (kk)    Section 8.04 is deleted in its entirety and replaced with the following:

         "Section 8.04     Company Not to Assign or Resign.

                  The Company shall not assign this Agreement or resign from the obligations and duties hereby imposed on it
         except with the consent of the Purchaser and with respect to the Fannie Mae Loans, the Guarantor or upon the
         determination that its duties hereunder are no longer permissible under applicable law and such incapacity cannot be
         cured by the Company.  Any such determination permitting the resignation of the Company shall be evidenced by an
         Opinion of Counsel to such effect delivered to the Purchaser and the Guarantor which Opinion of Counsel shall be in
         form and substance acceptable to the Purchaser and the Guarantor.  No such resignation shall become effective until
         a successor shall have assumed the Company's responsibilities and obligations hereunder in the manner provided in
         Section 11.01."

          (ll)    Section 8.05 of the Servicing Agreement is deleted in its entirety and replaced with the following:

                  "With respect to the retention of the Company to service the Mortgage Loans hereunder, the Company
         acknowledges that the Purchaser and the Guarantor have acted in reliance upon the Company's independent status, the
         adequacy of its servicing facilities, plan, personnel, records and procedures, its integrity, reputation and
         financial standing and the continuance thereof.  Without in any way limiting the generality of this Section, the
         Company shall not either assign this Agreement or the servicing hereunder or delegate its rights or duties hereunder
         or any portion thereof, or sell or otherwise dispose of all or substantially all of its property or assets, without
         the prior written consent of the Purchaser and the Guarantor (solely with respect to the Fannie Mae Loans), which
         consent shall be granted or withheld in the Purchaser's and the Guarantor's discretion, but if the purchaser of the
         Company's assets has the qualifications set forth in Section 8.02, then the Purchaser and the Guarantor will not
         unreasonably withhold consent.

                  Without in any way limiting the generality of this Section 8.05, in the event that the Company either shall
         assign this Agreement or the servicing responsibilities hereunder or delegate its duties hereunder or any portion
         thereof without (i) satisfying the requirements set forth herein or (ii) the prior written consent of the Purchaser
         and the Guarantor (solely with respect to the Fannie Mae Loans), then the Purchaser and the Guarantor shall each
         have the right to terminate this Agreement, without any payment of any penalty or damages and without any liability
         whatsoever to the Company (other than with respect to accrued but unpaid Servicing Fees and Servicing Advances
         remaining unpaid) or any third party."

          (mm)    Section 9.01 (vii) of the Servicing Agreement is deleted in its entirety and replaced with the following:

                  "(vii)  the Company attempts to assign its right to servicing compensation hereunder or the Company
         attempts, without the consent of the Purchaser and the Guarantor, if applicable, to sell or otherwise dispose of all
         or substantially all of its property or assets or to assign this Agreement or the servicing responsibilities
         hereunder or to delegate its duties hereunder or any portion thereof; or"

          (nn)    The last paragraph of Section 9.01 is deleted in its entirety and replaced with the following:

                  "Then, and in each and every such case, so long as an Event of Default shall not have been remedied, the
         Purchaser or with respect to the Fannie Mae Loans, the Guarantor, by notice in writing to the Company (except in the
         case of an Event of Default under clauses (iii), (iv) or (v) above, in which case, automatically and without notice)
         may, in addition to whatever rights the Purchaser and the Guarantor may have under Sections 3.03 and 8.01 and at law
         or equity or to damages, including injunctive relief and specific performance, terminate all the rights and
         obligations of the Company under this Agreement and in and to the Mortgage Loans and the proceeds thereof without
         compensating the Company for the same. On or after the receipt by the Company of such written notice (or, in the
         case of an Event of Default under clauses (iii), (iv) or (v) above, in which case, automatically and without
         notice), all authority and power of the Company under this Agreement, whether with respect to the Mortgage Loans or
         otherwise, shall pass to and be vested in the successor appointed pursuant to Section 11.01. Upon written request
         from the Purchaser or the Guarantor (with respect to the Fannie Mae Loans), the Company shall prepare, execute and
         deliver, any and all documents and other instruments, place in such successor's possession all Mortgage Files, and
         do or accomplish all other acts or things necessary or appropriate to effect the purposes of such notice of
         termination, whether to complete the transfer and endorsement or assignment of the Mortgage Loans and related
         documents, or otherwise, at the Company's sole expense. The Company agrees to cooperate with the Purchaser,
         Guarantor and such successor in effecting the termination of the Company's responsibilities and rights hereunder,
         including, without limitation, the transfer to such successor for administration by it of all cash amounts which
         shall at the time be credited by the Company to the Custodial Account or Escrow Account or thereafter received with
         respect to the Mortgage Loans or any REO Property."

          (oo)    Section 9.02 is deleted in its entirety and replaced with the following:

                  "The Purchaser or the Guarantor with respect to the Fannie Mae Loans may waive only by written notice to
         the Company and the Guarantor, any default by the Company in the performance of its obligations hereunder and its
         consequences. Upon any such waiver of a past default, such default shall cease to exist, and any Event of Default
         arising therefrom shall be deemed to have been remedied for every purpose of this Agreement. No such waiver shall
         extend to any subsequent or other default or impair any right consequent thereon except to the extent expressly so
         waived in writing."

          (pp)    Section 10.01 is deleted in its entirety and replaced with the following:

         "Section 10.01    Termination.

                  The respective obligations and responsibilities of the Company shall terminate upon:  (i) the later of the
         final payment or other liquidation (or any advance with respect thereto) of the last Mortgage Loan and the
         disposition of all remaining REO Property and the remittance of all funds due hereunder; or (ii) by consent of the
         Company, the Guarantor (such consent not to be unreasonably withheld or delayed) and the Purchaser in writing; or
         (iii) termination with cause under the terms of this Agreement or (iv) at the direction of the Guarantor to
         terminate the Agreement as it relates to and governs the servicing of the Fannie Mae Loans.  Termination of the
         Agreement pursuant to Section 10.01 (iii) shall void Purchaser's obligation to purchase Mortgage Loans for which
         Purchaser has issued a Confirmation, commitment confirmation or a substantially similar commitment to purchase
         Mortgage Loans."

          (qq)    Section 11.01 is deleted in its entirety and replaced with the following:

         "Section 11.01    Successor to the Company.

                  Prior to termination of Company's responsibilities and duties under this Agreement pursuant to Sections
         4.13, 8.04, 9.01, 10.01 (ii) or (iii), (1) to the extent the Purchaser terminates, the Purchaser shall (i) succeed
         to and assume all of the Company's responsibilities, rights, duties and obligations under this Agreement, or (ii)
         appoint a successor with the consent of the Guarantor (such consent shall not unreasonably be withheld or delayed)
         with respect to the Fannie Mae Loans having the characteristics set forth in Section 8.02 hereof and which shall
         succeed to all rights and assume all of the responsibilities, duties and liabilities of the Company under this
         Agreement prior to the termination of Company's responsibilities, duties and liabilities under this Agreement and
         (2) to the extent the Guarantor terminates the Company, the Guarantor shall appoint a successor with the consent of
         the Master Servicer (which consent shall not be unreasonably withheld or delayed) which shall succeed to all rights
         and assume all of the responsibilities, duties and liabilities of the Company under this Agreement prior to the
         termination of Company's responsibilities, duties and liabilities under this Agreement. In connection with such
         appointment and assumption, the Purchaser may make such arrangements for the compensation of such successor out of
         payments on Mortgage Loans as the Purchaser and such successor shall agree. In the event that the Company's duties,
         responsibilities and liabilities under this Agreement should be terminated pursuant to the aforementioned Sections,
         the Company shall discharge such duties and responsibilities during the period from the date it acquires knowledge
         of such termination until the effective date thereof with the same degree of diligence and prudence which it is
         obligated to exercise under this Agreement, and shall take no action whatsoever that might impair or prejudice the
         rights or financial condition of its successor.  The resignation or removal of Company pursuant to the
         aforementioned Sections shall not become effective until a successor shall be appointed pursuant to this Section and
         shall in no event relieve the Company of the representations and warranties made pursuant to Sections 3.01, 3.02 and
         3.03 and the remedies available to the Purchaser and the Guarantor thereunder and under Section 8.01, it being
         understood and agreed that the provisions of such Sections 3.01, 3.02, 3.03 and 8.01 shall be applicable to the
         Company notwithstanding any such resignation or termination of the Company, or the termination of this Agreement.
         Notwithstanding any other section contained herein to the contrary, to the extent the Purchaser or any other Person
         has the right to terminate or remove the Company with respect to the Fannie Mae Loans, such Person must obtain the
         prior written consent of the Guarantor (other than with respect to a removal for a failure on the part of the
         Company to remit payment).

                  Notwithstanding any other section contained herein to the contrary, to the extent the Company or any other
         Person has the right to terminate or remove the Company with respect to the Fannie Mae Loans, such Person must
         obtain prior written consent of the Guarantor (other than with respect to a removal for a failure on the part of the
         Company to remit payment).

                  Any successor appointed as provided herein shall execute, acknowledge and deliver to the Company, the
         Guarantor (solely with respect to the Fannie Mae Loans), and to the Purchaser an instrument accepting such
         appointment, whereupon such successor shall become fully vested with all the rights, powers, duties,
         responsibilities, obligations and liabilities of the Company, with like effect as if originally named as a party to
         this Agreement.  Any termination or resignation of the Company or termination of this Agreement pursuant to Section
         4.13, 8.04, 9.01 or 10.01 shall not affect any claims that the Purchaser or the Guarantor (solely with respect to
         the Fannie Mae Loans) may have against the Company arising prior to any such termination or resignation.

                  The Company shall promptly deliver to the successor the funds in the Custodial Account and the Escrow
         Account and the Mortgage Files and related documents and statements held by it hereunder and the Company shall
         account for all funds.  The Company shall execute and deliver such instruments and do such other things all as may
         reasonably be required to more fully and definitely vest and confirm in the successor all such rights, powers,
         duties, responsibilities, obligations and liabilities of the Company.  The successor shall make arrangements as it
         may deem appropriate to reimburse the Company for Nonrecoverable Advances which the successor retains hereunder and
         which would otherwise have been recovered by the Company pursuant to this Agreement but for the appointment of the
         successor servicer.

                  Upon a successor's acceptance of appointment as such, the Company shall notify by mail the Guarantor and
         the Purchaser of such appointment."

         (rr)     Section 11.02 of the Servicing Agreement is hereby deleted in its entirety and replaced with the following:

                  "This Agreement may be amended from time to time by the Company and the Purchaser by written agreement
         signed by the Company and the Purchaser and, with respect to any amendments or supplements relating to the Fannie
         Mae Loans, the consent of the Guarantor (which consent shall not be unreasonably withheld or delayed).
         Notwithstanding any provision of this Agreement to the contrary, no amendment to this Agreement shall be made that
         may cause the Trust to cease to be a 'qualifying special purpose entity' under accounting principles generally
         accepted in the United States of America.  The Company shall provide to the Guarantor a copy of any amendment or
         supplement to this Agreement."

         (ss)     Section 11.03 of the Servicing Agreement is hereby deleted in its entirety and replaced with the following:

         "Section 11.03    Third Party Beneficiary.

                  For purposes of this Agreement, any Master Servicer, the Guarantor and RMIC shall be considered a third
         party beneficiary to this Agreement entitled to all the rights and benefits accruing to any Master Servicer, the
         Guarantor or RMIC, as applicable, herein as if it were a direct party to this Agreement."

         (tt)     Section 11.05 of the Servicing Agreement is hereby amended by adding the following:

                  "(iii)   if to the Guarantor, in accordance with Section 11.22 hereunder:

                           Fannie Mae, Special Products Group,
                           Mail Stop 5H-5W-03
                           13150 Worldgate Drive
                           Herndon, Virginia 20170
                           Attention: Director
                           Telecopier: (703) 833-1816

                  (iv)     if to RMIC, in accordance with Section 11.22 hereunder:
                           Republic Mortgage Insurance Company
                           190 Oak Plaza Boulevard
                           Winston-Salem, North Carolina
                           Attention: Bulk Transactions
                           Facsimile: (336) 774-8301"

         (uu)     Section 11.18(viii) of the Servicing Agreement is hereby deleted in its entirety and replaced with the following:

                  "(viii) For the purpose of satisfying  the reporting  obligation  under the Exchange Act with respect to any
         class of asset-backed  securities,  the Company shall (or shall cause each Subservicer and Third-Party Originator to)
         (i) provide prompt notice to the Purchaser,  the Guarantor (solely with respect to the Fannie Mae Loans),  any Master
         Servicer and any Depositor in writing of (A) any material litigation or governmental  proceedings of a type described
         in Item 1117 of  Regulation  AB  involving  the Company,  any  Subservicer  or any  Third-Party  Originator,  (B) any
         affiliations or relationships  that develop following the closing date of a Securitization  between the Company,  any
         Subservicer or any  Third-Party  Originator  and any of the parties  specified in clause (D) of paragraph (i) of this
         Section (and any other parties  identified in writing by the  requesting  party) with respect to such  Securitization
         Transaction,  (C) any Event of Default under the terms of this  Agreement or any  Reconstitution  Agreement,  (D) any
         merger,  consolidation  or sale of substantially  all of the assets of the Company,  and (E) the Company's entry into
         any agreement with a Subservicer to perform or assist in the  performance of any of the Company's  obligations  under
         this Agreement or any Reconstitution  Agreement and (ii) provide to the Purchaser, the Guarantor (solely with respect
         to the Fannie Mae Loans), and any Depositor a description of such proceedings, affiliations or relationships;"

         (vv)     The following shall be added as Section 11.22 of the Servicing Agreement:

          "Section 11.22   Notices to the Guarantor and RMIC.

                  For purposes of this  Agreement,  except as  otherwise  expressly  provided or unless the context  otherwise
         requires,  if the  consent of the  Guarantor  (solely  with  respect to the Fannie Mae Loans) or the  consent of RMIC
         (solely with respect to the RMIC Covered Loans) is requested by the Company  pursuant to the terms of this Agreement,
         and notice of such  consent or lack  thereof is not received by the  requesting  party within five (5) Business  Days
         (other than as set forth  below) of receipt of such  request,  consent of the  Guarantor  (solely with respect to the
         Fannie Mae Loans) or RMIC  (solely with  respect to the RMIC  Covered  Loans) shall be deemed to have been  provided.
         Notwithstanding  the foregoing,  if the consent of the Guarantor (solely with respect to the Fannie Mae Loans) or the
         consent of RMIC (solely with respect to RMIC Covered  Loans) is requested in connection  with the  foreclosure or the
         acceptance of a deed in lieu of foreclosure of any related  Mortgaged  Property,  and such consent or lack thereof is
         not  received by the  requesting  party within three (3)  Business  Days of receipt of such  request,  consent of the
         Guarantor  (solely with  respect to the Fannie Mae Loans) or RMIC  (solely  with  respect to the RMIC Covered  Loans)
         shall be deemed to have been provided."

         (ww)     The Servicing  Agreement is hereby amended as of the date hereof by deleting  Exhibit E in its entirely and replacing
it with the following:


                                                            EXHIBIT E
                                                 REPORTING DATA FOR MONTHLY REPORT

                                            Exhibit 1: Standard File Layout - Master Servicing
__________________________________________________________________________________________________________________________________________________
            Column Name                                 Description                          Decimal             Format Comment          Max Size
__________________________________________________________________________________________________________________________________________________
SER_INVESTOR_NBR                     A value assigned by the Servicer to define a                         Text up to 10 digits              20
                                     group of loans.
__________________________________________________________________________________________________________________________________________________
LOAN_NBR                             A unique identifier assigned to each loan by the                     Text up to 10 digits              10
                                     investor.
__________________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                    A unique number assigned to a loan by the                            Text up to 10 digits              10
                                     Servicer.  This may be different than the
                                     LOAN_NBR.
__________________________________________________________________________________________________________________________________________________
BORROWER_NAME                        The borrower name as received in the file.  It is                    Maximum length of 30 (Last,       30
                                     not separated by first and last name.                                First)
__________________________________________________________________________________________________________________________________________________
SCHED_PAY_AMT                        Scheduled monthly principal and scheduled                  2         No commas(,) or dollar signs      11
                                     interest payment that a borrower is expected to                      ($)
                                     pay, P&I constant.
__________________________________________________________________________________________________________________________________________________
NOTE_INT_RATE                        The loan interest rate as reported by the                  4         Max length of 6                   6
                                     Servicer.
__________________________________________________________________________________________________________________________________________________
NET_INT_RATE                         The loan gross interest rate less the service fee          4         Max length of 6                   6
                                     rate as reported by the Servicer.
__________________________________________________________________________________________________________________________________________________
SERV_FEE_RATE                        The servicer's fee rate for a loan as reported by          4         Max length of 6                   6
                                     the Servicer.
__________________________________________________________________________________________________________________________________________________
SERV_FEE_AMT                         The servicer's fee amount for a loan as reported           2         No commas(,) or dollar signs      11
                                     by the Servicer.                                                     ($)
__________________________________________________________________________________________________________________________________________________
NEW_PAY_AMT                          The new loan payment amount as reported by the             2         No commas(,) or dollar signs      11
                                     Servicer.                                                            ($)
__________________________________________________________________________________________________________________________________________________
NEW_LOAN_RATE                        The new loan rate as reported by the Servicer.             4         Max length of 6                   6
__________________________________________________________________________________________________________________________________________________
ARM_INDEX_RATE                       The index the Servicer is using to calculate a             4         Max length of 6                   6
                                     forecasted rate.
__________________________________________________________________________________________________________________________________________________
ACTL_BEG_PRIN_BAL                    The borrower's actual principal balance at the             2         No commas(,) or dollar signs      11
                                     beginning of the processing cycle.                                   ($)
__________________________________________________________________________________________________________________________________________________
ACTL_END_PRIN_BAL                    The borrower's actual principal balance at the             2         No commas(,) or dollar signs      11
                                     end of the processing cycle.                                         ($)
__________________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE               The date at the end of processing cycle that the                     MM/DD/YYYY                        10
                                     borrower's next payment is due to the Servicer,
                                     as reported by Servicer.
__________________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_1                      The first curtailment amount to be applied.                2         No commas(,) or dollar signs      11
                                                                                                          ($)
__________________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_1                     The curtailment date associated with the first                       MM/DD/YYYY                        10
                                     curtailment amount.
__________________________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_1                      The curtailment interest on the first curtailment          2         No commas(,) or dollar signs      11
                                     amount, if applicable.                                               ($)
__________________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_2                      The second curtailment amount to be applied.               2         No commas(,) or dollar signs      11
                                                                                                          ($)
__________________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_2                     The curtailment date associated with the second                      MM/DD/YYYY                        10
                                     curtailment amount.
__________________________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_2                      The curtailment interest on the second                     2         No commas(,) or dollar signs      11
                                     curtailment amount, if applicable.                                   ($)
__________________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_3                      The third curtailment amount to be applied.                2         No commas(,) or dollar signs      11
                                                                                                          ($)
__________________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_3                     The curtailment date associated with the third                       MM/DD/YYYY                        10
                                     curtailment amount.
__________________________________________________________________________________________________________________________________________________
CURT_ADJ_AMT_3                       The curtailment interest on the third curtailment          2         No commas(,) or dollar signs      11
                                     amount, if applicable.                                               ($)
__________________________________________________________________________________________________________________________________________________
PIF_AMT                              The loan "paid in full" amount as reported by the          2         No commas(,) or dollar signs      11
                                     Servicer.                                                            ($)
__________________________________________________________________________________________________________________________________________________
PIF_DATE                             The paid in full date as reported by the Servicer.                   MM/DD/YYYY                        10
__________________________________________________________________________________________________________________________________________________
                                                                                                          Action Code Key:                  2
ACTION_CODE                          The standard FNMA numeric code used to indicate                      15=Bankruptcy,
                                     the default/delinquent status of a particular                        30=Foreclosure, , 60=PIF,
                                     LOAN.                                                                63=Substitution,
                                                                                                          65=Repurchase,70=REO
__________________________________________________________________________________________________________________________________________________
INT_ADJ_AMT                          The amount of the interest adjustment as reported          2         No commas(,) or dollar signs      11
                                     by the Servicer.                                                     ($)
__________________________________________________________________________________________________________________________________________________
SOLDIER_SAILOR_ADJ_AMT               The Soldier and Sailor Adjustment amount, if               2         No commas(,) or dollar signs      11
                                     applicable.                                                          ($)
__________________________________________________________________________________________________________________________________________________
NON_ADV_LOAN_AMT                     The Non Recoverable Loan Amount, if applicable.            2         No commas(,) or dollar signs      11
                                                                                                          ($)
__________________________________________________________________________________________________________________________________________________
LOAN_LOSS_AMT                        The amount the Servicer is passing as a loss, if           2         No commas(,) or dollar signs      11
                                     applicable.                                                          ($)
__________________________________________________________________________________________________________________________________________________
SCHED_BEG_PRIN_BAL                   The scheduled outstanding principal amount due at          2         No commas(,) or dollar signs      11
                                     the beginning of the cycle date to be passed                         ($)
                                     through to investors.
__________________________________________________________________________________________________________________________________________________
SCHED_END_PRIN_BAL                   The scheduled principal balance due to investors           2         No commas(,) or dollar signs      11
                                     at the end of a processing cycle.                                    ($)
__________________________________________________________________________________________________________________________________________________
SCHED_PRIN_AMT                       The scheduled principal amount as reported by the          2         No commas(,) or dollar signs      11
                                     Servicer for the current cycle -- only applicable                    ($)
                                     for Scheduled/Scheduled Loans.
__________________________________________________________________________________________________________________________________________________
SCHED_NET_INT                        The scheduled gross interest amount less the               2         No commas(,) or dollar signs      11
                                     service fee amount for the current cycle as
                                     reported by the Servicer -- only applicable for
                                     Scheduled/Scheduled Loans.                                           ($)
__________________________________________________________________________________________________________________________________________________
ACTL_PRIN_AMT                        The actual principal amount collected by the               2         No commas(,) or dollar signs      11
                                     Servicer for the current reporting cycle -- only                     ($)
                                     applicable for Actual/Actual Loans.
__________________________________________________________________________________________________________________________________________________
                                     The actual gross interest amount less the service
                                     fee amount for the current reporting cycle as                        No commas(,) or dollar signs
ACTL_NET_INT                         reported by the Servicer -- only applicable for            2         ($)                               11
                                     Actual/Actual Loans.
__________________________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ AMT                  The penalty amount received when a borrower                2         No commas(,) or dollar signs      11
                                     prepays on his loan as reported by the Servicer.                     ($)
__________________________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ WAIVED               The prepayment penalty amount for the loan waived          2         No commas(,) or dollar signs      11
                                     by the servicer.                                                     ($)
__________________________________________________________________________________________________________________________________________________
MOD_DATE                             The Effective Payment Date of the Modification                       MM/DD/YYYY                        10
                                     for the loan.
__________________________________________________________________________________________________________________________________________________
MOD_TYPE                             The Modification Type.                                               Varchar - value can be alpha      30
                                                                                                          or numeric
__________________________________________________________________________________________________________________________________________________
DELINQ_P&I_ADVANCE_AMT               The current outstanding principal and interest             2         No commas(,) or dollar signs      11
                                     advances made by Servicer.                                           ($)
__________________________________________________________________________________________________________________________________________________
                                                                                                          Y=Breach
                                     Flag to indicate if the repurchase of a loan is                      N=NO Breach                       1
BREACH_FLAG                          due to a breach of Representations and Warranties                    Let blank if N/A
__________________________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------



Exhibit 2: Monthly Summary Report by Single Investor
MONTHLY SUMMARY REPORT
For Month Ended: mm/dd/yyyy      Servicer Name______________________________
Prepared by:_________________________   Investor Nbr_______________________________

_______________________________________________________________________________________________________
Section 1. Remittances and Ending Balances - Required Data
_______________________________________________________________________________________________________
  Beginning         Ending        Total Monthly        Total Ending Unpaid     Total Monthly Principal
  Loan Count      Loan Count    Remittance Amount       Principal Balance              Balance
_______________________________________________________________________________________________________
      0               0                    $0.00            $0.00                     $0.00
_______________________________________________________________________________________________________

Principal Calculation

1. Monthly Principal Due                                                             +           $0.00
                                                                                       _______________
2. Current Curtailments                                                              +           $0.00
                                                                                       _______________
3. Liquidations                                                                      +           $0.00
                                                                                       _______________
4. Other (attach explanation)                                                        +           $0.00
                                                                                       _______________
5. Principal Due                                                                                 $0.00
                                                                                       _______________
6. Interest (reported "gross")                                                       +           $0.00
                                                                                       _______________
7. Interest Adjustments on Curtailments                                              +           $0.00
                                                                                       _______________
8. Servicing Fees                                                                    -           $0.00
                                                                                       _______________
9. Other Interest (attach explanation)                                               +           $0.00
                                                                                       _______________
10. Interest Due               (need to subtract ser fee)                                        $0.00
                                                                                       _______________

Remittance Calculation

11. Total Principal and Interest Due (lines 5+10)                                    +           $0.00
                                                                                       _______________
12. Reimbursement of Non-Recoverable Advances                                        -           $0.00
                                                                                       _______________
13. Total Realized gains                                                             +           $0.00
                                                                                       _______________
14. Total Realized Losses                                                            -           $0.00
                                                                                       _______________
15. Total Prepayment Penalties                                                       +           $0.00
                                                                                       _______________
16. Total Non-Supported Compensating Interest                                        -           $0.00
                                                                                       _______________
17. Other (attach explanation)                                                                   $0.00
                                                                                       _______________
18. Net Funds Due on or before Remittance Date                                       $           $0.00
                                                                                       _______________



_______________________________________________________________________________________________________
Section 2. Delinquency Report - Optional Data for Loan Accounting
_______________________________________________________________________________________________________
                                       Installments Delinquent
_______________________________________________________________________________________________________

    Total No.      Total No.                                     In        Real Estate  Total Dollar
      of              of           30-     60-   90 or more  Foreclosure     Owned        Amount of
     Loans      Delinquencies     Days    Days      Days      (Optional)   (Optional)   Delinquencies
_______________________________________________________________________________________________________
       0               0            0       0        0            0            0           $0.00
_______________________________________________________________________________________________________


_________________________________________________________________________________________________________________
Section 3. REG AB Summary Reporting - REPORT ALL APPLICABLE FIELDS
_________________________________________________________________________________________________________________
REG AB FIELDS                                           LOAN COUNT                     BALANCE
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT                                      0                             $0.00
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT WAIVED                               0                             $0.00
_________________________________________________________________________________________________________________
DELINQUENCY P&I AMOUNT                                      0                             $0.00
_________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




        The Company will have thirty (30) days from the date hereof to incorporate this
  revised Exhibit E into its servicing practices.

        (xx)   The  Servicing  Agreement  is hereby  amended as of the date hereof by deleting
Exhibit F in its entirety and replacing it with the following:

                                                                EXHIBIT F

        Exhibit F   : Standard File Layout - Delinquency Reporting

          *The column/header names in bold are the minimum fields Wells Fargo must receive from every Servicer
______________________________________________________________________________________________________________________________________________________
Column/Header Name                                                            Description                                Decimal    Format Comment
______________________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                                  A unique number assigned to a loan by the Servicer.  This may be
                                                   different than the LOAN_NBR
______________________________________________________________________________________________________________________________________________________
LOAN_NBR                                           A unique identifier assigned to each loan by the originator.
______________________________________________________________________________________________________________________________________________________
CLIENT_NBR                                         Servicer Client Number
______________________________________________________________________________________________________________________________________________________
SERV_INVESTOR_NBR                                  Contains a unique number as assigned by an external servicer to
                                                   identify a group of loans in their system.
______________________________________________________________________________________________________________________________________________________
BORROWER_FIRST_NAME                                First Name of the Borrower.
______________________________________________________________________________________________________________________________________________________
BORROWER_LAST_NAME                                 Last name of the borrower.
______________________________________________________________________________________________________________________________________________________
PROP_ADDRESS                                       Street Name and Number of Property
______________________________________________________________________________________________________________________________________________________
PROP_STATE                                         The state where the  property located.
______________________________________________________________________________________________________________________________________________________
PROP_ZIP                                           Zip code where the property is located.
______________________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                             The date that the borrower's next payment is due to the servicer                 MM/DD/YYYY
                                                   at the end of processing cycle, as reported by Servicer.
______________________________________________________________________________________________________________________________________________________
LOAN_TYPE                                          Loan Type (i.e. FHA, VA, Conv)
______________________________________________________________________________________________________________________________________________________
BANKRUPTCY_FILED_DATE                              The date a particular bankruptcy claim was filed.                                MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
BANKRUPTCY_CHAPTER_CODE                            The chapter under which the bankruptcy was filed.
______________________________________________________________________________________________________________________________________________________
BANKRUPTCY_CASE_NBR                                The case number assigned by the court to the bankruptcy filing.
______________________________________________________________________________________________________________________________________________________
POST_PETITION_DUE_DATE                             The payment due date once the bankruptcy has been approved by the                MM/DD/YYYY
                                                   courts
______________________________________________________________________________________________________________________________________________________
BANKRUPTCY_DCHRG_DISM_DATE                         The Date The Loan Is Removed From Bankruptcy. Either by                          MM/DD/YYYY
                                                   Dismissal, Discharged and/or a Motion For Relief Was Granted.
______________________________________________________________________________________________________________________________________________________
LOSS_MIT_APPR_DATE                                 The Date The Loss Mitigation Was Approved By The Servicer                        MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
LOSS_MIT_TYPE                                      The Type Of Loss Mitigation Approved For A Loan Such As;
______________________________________________________________________________________________________________________________________________________
LOSS_MIT_EST_COMP_DATE                             The Date The Loss Mitigation /Plan Is Scheduled To End/Close                     MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
LOSS_MIT_ACT_COMP_DATE                             The Date The Loss Mitigation Is Actually Completed                               MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FRCLSR_APPROVED_DATE                               The date DA Admin sends a letter to the servicer with                            MM/DD/YYYY
                                                   instructions to begin foreclosure proceedings.
______________________________________________________________________________________________________________________________________________________
ATTORNEY_REFERRAL_DATE                             Date File Was Referred To Attorney to Pursue Foreclosure                         MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FIRST_LEGAL_DATE                                   Notice of 1st legal filed by an Attorney in a Foreclosure Action                 MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_EXPECTED_DATE                          The date by which a foreclosure sale is expected to occur.                       MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_DATE                                   The actual date of the foreclosure sale.                                         MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_AMT                                    The amount a property sold for at the foreclosure sale.                  2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
EVICTION_START_DATE                                The date the servicer initiates eviction of the borrower.                        MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
EVICTION_COMPLETED_DATE                            The date the court revokes legal possession of the property from                 MM/DD/YYYY
                                                   the borrower.
______________________________________________________________________________________________________________________________________________________
LIST_PRICE                                         The price at which an REO property is marketed.                          2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
LIST_DATE                                          The date an REO property is listed at a particular price.                        MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
OFFER_AMT                                          The dollar value of an offer for an REO property.                        2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
OFFER_DATE_TIME                                    The date an offer is received by DA Admin or by the Servicer.                    MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
REO_CLOSING_DATE                                   The date the REO sale of the property is scheduled to close.                     MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
REO_ACTUAL_CLOSING_DATE                            Actual Date Of REO Sale                                                          MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
OCCUPANT_CODE                                      Classification of how the property is occupied.
______________________________________________________________________________________________________________________________________________________
PROP_CONDITION_CODE                                A code that indicates the condition of the property.
______________________________________________________________________________________________________________________________________________________
PROP_INSPECTION_DATE                               The date a  property inspection is performed.                                    MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
APPRAISAL_DATE                                     The date the appraisal was done.                                                 MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
CURR_PROP_VAL                                      The current "as is" value of the property based on brokers price         2
                                                   opinion or appraisal.
______________________________________________________________________________________________________________________________________________________
REPAIRED_PROP_VAL                                  The amount the property would be worth if repairs are completed          2
                                                   pursuant to a broker's price opinion or appraisal.
______________________________________________________________________________________________________________________________________________________
If applicable:
______________________________________________________________________________________________________________________________________________________
DELINQ_STATUS_CODE                                 FNMA Code Describing Status of Loan
______________________________________________________________________________________________________________________________________________________
DELINQ_REASON_CODE                                 The circumstances which caused a borrower to stop paying on a
                                                   loan.   Code indicates the reason why the loan is in default for
                                                   this cycle.
______________________________________________________________________________________________________________________________________________________
MI_CLAIM_FILED_DATE                                Date Mortgage Insurance Claim Was Filed With Mortgage Insurance                  MM/DD/YYYY
                                                   Company.
______________________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT                                       Amount of Mortgage Insurance Claim Filed                                         No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
MI_CLAIM_PAID_DATE                                 Date Mortgage Insurance Company Disbursed Claim Payment                          MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT_PAID                                  Amount Mortgage Insurance Company Paid On Claim                          2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
POOL_CLAIM_FILED_DATE                              Date Claim Was Filed With Pool Insurance Company                                 MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT                                     Amount of Claim Filed With Pool Insurance Company                        2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
POOL_CLAIM_PAID_DATE                               Date Claim Was Settled and The Check Was Issued By The Pool                      MM/DD/YYYY
                                                   Insurer
______________________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT_PAID                                Amount Paid On Claim By Pool Insurance Company                           2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_FILED_DATE                        Date FHA Part A Claim Was Filed With HUD                                         MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_AMT                               Amount of FHA Part A Claim Filed                                         2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_DATE                         Date HUD Disbursed Part A Claim Payment                                          MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_AMT                          Amount HUD Paid on Part A Claim                                          2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_FILED_DATE                        Date FHA Part B Claim Was Filed With HUD                                         MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_AMT                               Amount of FHA Part B Claim Filed                                         2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_DATE                         Date HUD Disbursed Part B Claim Payment                                          MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_AMT                          Amount HUD Paid on Part B Claim                                          2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
VA_CLAIM_FILED_DATE                                Date VA Claim Was Filed With the Veterans Admin                                  MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_DATE                                 Date Veterans Admin. Disbursed VA Claim Payment                                  MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_AMT                                  Amount Veterans Admin. Paid on VA Claim                                  2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
MOTION_FOR_RELIEF_DATE                             The date the Motion for Relief was filed                                     10  MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FRCLSR_BID_AMT                                     The foreclosure sale bid amount                                              11  No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_TYPE                                   The foreclosure sales results: REO, Third Party, Conveyance to
                                                   HUD/VA
______________________________________________________________________________________________________________________________________________________
REO_PROCEEDS                                       The net proceeds from the sale of the REO property.                              No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
BPO_DATE                                           The date the BPO was done.
______________________________________________________________________________________________________________________________________________________
CURRENT_FICO                                       The current FICO score
______________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_FILED_DATE                            The date the Hazard Claim was filed with the Hazard Insurance                10  MM/DD/YYYY
                                                   Company.
______________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_AMT                                   The amount of the Hazard Insurance Claim filed.                              11  No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_DATE                             The date the Hazard Insurance Company disbursed the claim payment.           10  MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_AMT                              The amount the Hazard Insurance Company paid on the claim.                   11  No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
ACTION_CODE                                        Indicates loan status                                                            Number
______________________________________________________________________________________________________________________________________________________
NOD_DATE                                                                                                                            MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
NOI_DATE                                                                                                                            MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_PLAN_START_DATE                                                                                                      MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_ PLAN_END_DATE
______________________________________________________________________________________________________________________________________________________
ACTUAL_REO_START_DATE                                                                                                               MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
REO_SALES_PRICE                                                                                                                     Number
______________________________________________________________________________________________________________________________________________________
REALIZED_LOSS/GAIN                                 As defined in the Servicing Agreement                                            Number
______________________________________________________________________________________________________________________________________________________


        Exhibit 2: Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
        o  ASUM-  Approved Assumption
        o  BAP-   Borrower Assistance Program
        o  CO-    Charge Off
        o  DIL-   Deed-in-Lieu
        o  FFA-   Formal Forbearance Agreement
        o  MOD-   Loan Modification
        o  PRE-   Pre-Sale
        o  SS-    Short Sale
        o  MISC-  Anything else approved by the PMI or Pool Insurer

NOTE:  Wells  Fargo  Bank  will  accept  alternative  Loss  Mitigation  Types to those  above,
provided that they are consistent  with industry  standards.  If Loss  Mitigation  Types other
than those above are used,  the Servicer  must supply Wells Fargo Bank with a  description  of
each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property code as follows:
        o  Mortgagor
        o  Tenant
        o  Unknown
        o  Vacant

The Property Condition field should show the last reported condition of the property as
follows:
        o  Damaged
        o  Excellent
        o  Fair
        o  Gone
        o  Good
        o  Poor
        o  Special Hazard
        o  Unknown

        Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                  _______________________________________________________________________________________________
                  Delinquency Code                  Delinquency Description
                  _______________________________________________________________________________________________
                  001                               FNMA-Death of principal mortgagor
                  _______________________________________________________________________________________________
                  002                               FNMA-Illness of principal mortgagor
                  _______________________________________________________________________________________________
                  003                               FNMA-Illness of mortgagor's family member
                  _______________________________________________________________________________________________
                  004                               FNMA-Death of mortgagor's family member
                  _______________________________________________________________________________________________
                  005                               FNMA-Marital difficulties
                  _______________________________________________________________________________________________
                  006                               FNMA-Curtailment of income
                  _______________________________________________________________________________________________
                  007                               FNMA-Excessive Obligation
                  _______________________________________________________________________________________________
                  008                               FNMA-Abandonment of property
                  _______________________________________________________________________________________________
                  009                               FNMA-Distant employee transfer
                  _______________________________________________________________________________________________
                  011                               FNMA-Property problem
                  _______________________________________________________________________________________________
                  012                               FNMA-Inability to sell property
                  _______________________________________________________________________________________________
                  013                               FNMA-Inability to rent property
                  _______________________________________________________________________________________________
                  014                               FNMA-Military Service
                  _______________________________________________________________________________________________
                  015                               FNMA-Other
                  _______________________________________________________________________________________________
                  016                               FNMA-Unemployment
                  _______________________________________________________________________________________________
                  017                               FNMA-Business failure
                  _______________________________________________________________________________________________
                  019                               FNMA-Casualty loss
                  _______________________________________________________________________________________________
                  022                               FNMA-Energy environment costs
                  _______________________________________________________________________________________________
                  023                               FNMA-Servicing problems
                  _______________________________________________________________________________________________
                  026                               FNMA-Payment adjustment
                  _______________________________________________________________________________________________
                  027                               FNMA-Payment dispute
                  _______________________________________________________________________________________________
                  029                               FNMA-Transfer of ownership pending
                  _______________________________________________________________________________________________
                  030                               FNMA-Fraud
                  _______________________________________________________________________________________________
                  031                               FNMA-Unable to contact borrower
                  _______________________________________________________________________________________________
                  INC                               FNMA-Incarceration
                  _______________________________________________________________________________________________

        Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                  _______________________________________________________________________________________________
                            Status Code             Status Description
                  _______________________________________________________________________________________________
                                 09                 Forbearance
                  _______________________________________________________________________________________________
                                 17                 Pre-foreclosure Sale Closing Plan Accepted
                  _______________________________________________________________________________________________
                                 24                 Government Seizure
                  _______________________________________________________________________________________________
                                 26                 Refinance
                  _______________________________________________________________________________________________
                                 27                 Assumption
                  _______________________________________________________________________________________________
                                 28                 Modification
                  _______________________________________________________________________________________________
                                 29                 Charge-Off
                  _______________________________________________________________________________________________
                                 30                 Third Party Sale
                  _______________________________________________________________________________________________
                                 31                 Probate
                  _______________________________________________________________________________________________
                                 32                 Military Indulgence
                  _______________________________________________________________________________________________
                                 43                 Foreclosure Started
                  _______________________________________________________________________________________________
                                 44                 Deed-in-Lieu Started
                  _______________________________________________________________________________________________
                                 49                 Assignment Completed
                  _______________________________________________________________________________________________
                                 61                 Second Lien Considerations
                  _______________________________________________________________________________________________
                                 62                 Veteran's Affairs-No Bid
                  _______________________________________________________________________________________________
                                 63                 Veteran's Affairs-Refund
                  _______________________________________________________________________________________________
                                 64                 Veteran's Affairs-Buydown
                  _______________________________________________________________________________________________
                                 65                 Chapter 7 Bankruptcy
                  _______________________________________________________________________________________________
                                 66                 Chapter 11 Bankruptcy
                  _______________________________________________________________________________________________
                                 67                 Chapter 13 Bankruptcy
                  _______________________________________________________________________________________________

                  The Company will have thirty (30) days from the date hereof to incorporate this revised Exhibit F into its servicing
   practices.

         (yy)     The  Servicing  Agreement  is hereby  amended as of the date hereof by  inserting a new Exhibit R thereto,  a copy of
which is attached hereto as Attachment 3.

         (zz)     The  Servicing  Agreement  is hereby  amended as of the date hereof by  inserting a new Exhibit S thereto,  a copy of
which is attached hereto as Attachment 4.

                                                             Miscellaneous

           10.    All  demands,  notices and  communications  related to the  Assigned  Loans,  the  Servicing  Agreement  and this AAR
   Agreement shall be in writing and shall be deemed to have been duly given if personally  delivered at or mailed by registered  mail,
   postage prepaid, as follows:

         (a)      In the case of Company:

                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Theresa Mann
                  Fax:  (630) 799-7964

                  with copies to:

                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Ann Ryan
                  Fax:  (630) 799-7964

         (b)      In the case of Assignor:

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, Texas 75067
                  Attention: Conduit Seller Approval Dept.
                  Facsimile: (214) 626-3751
                  Email: sellerapproval@bear.com

         (c)      In the case of Assignee:

                  Citibank, N.A.
                  388 Greenwich Street, 14th Floor
                  New York, New York 10013
                  Attention:  Structured Finance Agency & Trust—BSALTA 2007-3
                  Telecopier No.: (212) 816-5527

         (d)      In the case of Master Servicer:
                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2007-3
                  Telecopier No.: (410) 715-2380

         (e)      In the case of Guarantor:
                  Fannie Mae, Special Products Group,
                  Mail Stop 5H-5W-03
                  13150 Worldgate Drive
                  Herndon, Virginia 20170
                  Attention: Director
                  Telecopier: (703) 833-1816

         (f)      In the case of RMIC:
                  Republic Mortgage Insurance Company
                  190 Oak Plaza Boulevard
                  Winston-Salem, North Carolina
                  Attention: Bulk Transactions
                  Facsimile: (336) 774-8301

           11.    The Company  hereby  acknowledges  that Wells Fargo  Bank,  National  Association  has been  appointed  as the master
   servicer of the Assigned  Loans  pursuant to the Pooling and  Servicing  Agreement  and  therefor  has the right to enforce  certain
   obligations  of the  Company,  as they relate to the Assigned  Loans,  under the  Servicing  Agreement.  The Company  shall make all
   distributions  under the  Servicing  Agreement,  as they relate to the Assigned  Loans,  to the Master  Servicer by wire transfer of
   immediately available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  FFC to: BSALTA 2007-3, Account #53145600.

and the Company shall deliver all reports required to be delivered under the Servicing Agreement, as they relate to the Assigned
Loans, to the Assignee at the address set forth in Section 8(c) herein and to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2007-3

                  12.      A copy of all assessments, attestations, reports and certifications required to be delivered by the
   Servicer under this Agreement and the Servicing Agreement shall be delivered to the Master Servicer by the date(s) specified herein
   or therein, and where such documents are required to be addressed to any party, such addressees shall include the Master Servicer
   and the Master Servicer shall be entitled to rely on such documents

                  13.      Each party will pay any  commissions  it has incurred and the fees of its attorneys in  connection  with the
   negotiations for, documenting of and closing of the transactions contemplated by this AAR Agreement.

                  14.      This AAR Agreement shall be construed in accordance  with the laws of the State of New York,  without regard
   to  conflicts of law  principles  (other than Section  5-1401 of the New York  Obligations  Law),  and the  obligations,  rights and
   remedies of the parties hereunder shall be determined in accordance with such laws.

                  15.      No term or provision of this AAR Agreement may be waived or modified  unless such waiver or  modification is
   in writing and signed by the party against whom such waiver or modification is sought to be enforced.

                  16.      This AAR  Agreement  shall inure to the benefit of the  successors  and assigns of the parties  hereto.  Any
   entity into which  Assignor,  Assignee or Company  may be merged or  consolidated  shall,  without the  requirement  for any further
   writing, be deemed Assignor, Assignee or Company, respectively, hereunder.

                  17.      This AAR Agreement  shall  survive the  conveyance of the Assigned  Loans,  the  assignment of the Servicing
   Agreement to the extent of the Assigned Loans by Assignor to Assignee and the termination of the Servicing Agreement.

                  18.      This AAR Agreement may be executed  simultaneously in any number of counterparts.  Each counterpart shall be
   deemed to be an original and all such counterparts shall constitute one and the same instrument.

                  19.      In the event  that any  provision  of this AAR  Agreement  conflicts  with any  provision  of the  Servicing
   Agreement with respect to the Assigned Loans, the terms of this AAR Agreement shall control.




--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year first above written.


                                                     EMC MORTGAGE CORPORATION
                                                     Assignor

                                                     By:_________________________________________
                                                     Name:_______________________________________
                                                     Title:______________________________________

                                                     CITIBANK, N.A., not in it's individual
                                                     capacity but solely as trustee for the holders
                                                     of Bear Stearns ALT-A Trust, Mortgage
                                                     Pass-Through Certificates, Series 2007-3, as Assignee

                                                     By:_________________________________________
                                                     Name:_______________________________________
                                                     Title:______________________________________

                                                     MID AMERICA BANK, FSB,
                                                     Company

                                                     By:_________________________________________
                                                     Name:_______________________________________
                                                     Title:______________________________________


ACKNOWLEDGED AND AGREED:

WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Master Servicer

By:_____________________________________
Name:
Title:




--------------------------------------------------------------------------------




                                                             ATTACHMENT 1

                                                        ASSIGNED LOAN SCHEDULE


                                                       (Available upon request)




--------------------------------------------------------------------------------




                                                             ATTACHMENT 2



                                                              AGREEMENTS

                                                       (Available upon request)




--------------------------------------------------------------------------------




                                                             ATTACHMENT 3


                                                               Exhibit R


                                                           Fannie Mae Loans


                                                       (Available upon request)




--------------------------------------------------------------------------------




                                                             ATTACHMENT 4


                                                               Exhibit S


                                                          RMIC Covered Loans


                                                       (Available upon request)




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT I-5

                                           ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

   This Assignment, Assumption and Recognition Agreement (the "AAR Agreement") is made and entered into as of April 30, 2007 (the
"Closing Date"), among EMC Mortgage Corporation (the "Assignor"), Citibank, N.A., not individually but solely as trustee for the
holders of Bear Stearns ALT-A Trust 2007-3, Mortgage Pass-Through Certificates, Series 2007-3 (the "Assignee"), PHH Mortgage
Corporation (formerly known as Cendant Mortgage Corporation) ("PHH"), and Bishop's Gate Residential Mortgage Trust ("Bishop's Gate").

         WHEREAS, PHH, Bishop's Gate and the Assignor, as Purchaser entered into (a) that certain Purchase, Warranties and Servicing
Agreement, dated as of October 23, 2001, as amended (the "Purchase, Warranties and Servicing Agreement"), among the Assignor, PHH and
Bishop's Gate, pursuant to which the Assignor agreed to purchase and PHH and Bishop's Gate agreed to sell and PHH agreed to service
those mortgage loans identified on Exhibit A attached hereto (the "Mortgage Loans") and (b) that certain term sheet dated April 25,
2007 among the Company and the Assignor (the "Term Sheet" and together with the Purchase, Warranties and Servicing Agreement, the
"Agreement");.

         WHEREAS,  the Assignor wishes to assign to Assignee all of its right,  title and interest under the Agreement with respect the
Mortgage  Loans,  and Assignee wishes to assume all of Assignor's  right,  title and interest in and to such Mortgage Loans as provided
in the Agreement.  Notwithstanding  anything to the contrary contained herein, the Assignor  specifically  reserves and does not assign
to the  Assignee  any right,  title and  interest  in, to or under the  representations  and  warranties  contained in Section 3.01 and
Section 3.02 of the  Agreement,  and any  obligation of PHH to cure,  repurchase or substitute for a mortgage loan and to indemnify the
Assignor with respect to a breach of such  representations  and warranties  pursuant to Section 3.03 and Section 8.01 of the Agreement,
and the Assignor is retaining the right to enforce the  representations  and  warranties  and the  obligations of PHH and Bishop's Gate
set forth in those  sections  against PHH and Bishop's  Gate. In addition,  the Assignor  specifically  reserves and does not assign to
the Assignee any right, title and interest in, to or under Section 2.09 of the Agreement.

   NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which hereby are acknowledged, and of the
mutual covenants herein contained, the parties hereto hereby agree as follows:

         1.       Defined terms used in this AAR Agreement  and not  otherwise  defined  herein shall have the meaning set forth in the
Agreement.

         2.       The  Assignor  specifically  reserves  and does not assign to the  Assignee  hereunder  any and all right,  title and
         interest in, to and under and all  obligations  of the Assignor  with respect to any mortgage  loans  subject to the Agreement
         which are not the  Mortgage  Loans set forth on Exhibit A  attached  hereto  and are not the  subject  of this AAR  Agreement.
         Notwithstanding  anything herein to the contrary,  the Assignor  specifically reserves and does not assign to the Assignee the
         representations  and warranties set forth in Article III of the  Agreement,  and any obligation of PHH to cure,  repurchase or
         substitute for a mortgage loan and to indemnify the Assignor with respect to a breach of such  representations  and warranties
         pursuant  to Section  3.03 and  Section  8.01 of the  Agreement,  and the  Assignor  is  retaining  the right to  enforce  the
         representations  and  warranties and the  obligations of PHH and Bishop's Gate contained in such sections  against each of PHH
         and Bishop's Gate. In addition,  the Assignor  specifically  reserves and does not assign to the Assignee any right, title and
         interest in, to or under Section 2.09 of the Agreement.

         3.       The Assignor warrants and represents to the Assignee and to PHH and Bishop's Gate as of the date hereof:

         (a)      Attached  hereto as Exhibit B is a true and  accurate  copy of the  Agreement,  which  agreement is in full force and
                  effect as of the date hereof and the  provisions  of which have not been waived,  amended or modified in any respect,
                  nor has any notice of termination been given thereunder;

         (b)      The  Assignor is the lawful owner of the  Mortgage  Loans with full right to transfer the Mortgage  Loans and any and
                  all of its  interests,  rights and  obligations  under the Agreement as they relate to the Mortgage  Loans,  free and
                  clear from any and all claims and  encumbrances;  and upon the  transfer  of the  Mortgage  Loans to the  Assignee as
                  contemplated  herein,  the Assignee  shall have good title to each and every Mortgage Loan, as well as any and all of
                  the Assignor's  interests,  rights and obligations under the Agreement as they relate to the Mortgage Loans, free and
                  clear of any and all liens, claims and encumbrances;

         (c)      There are no offsets,  counterclaims or other defenses available to PHH or Bishop's Gate with respect to the Mortgage
                  Loans or the Agreement;

         (d)      The Assignor has no knowledge of, and has not received  notice of, any waivers  under,  or any  modification  of, any
                  Mortgage Loan;

         (e)      The Assignor is duly  organized,  validly  existing and in good standing  under the laws of the  jurisdiction  of its
                  incorporation, and has all requisite power and authority to acquire, own and sell the Mortgage Loans;

         (f)      The Assignor has full corporate power and authority to execute,  deliver and perform its  obligations  under this AAR
                  Agreement,  and to consummate the  transactions set forth herein.  The consummation of the transactions  contemplated
                  by this AAR Agreement is in the ordinary  course of the Assignor's  business and will not conflict with, or result in
                  a breach  of,  any of the  terms,  conditions  or  provisions  of the  Assignor's  charter  or  by-laws  or any legal
                  restriction,  or any material  agreement or instrument to which  Assignor is now a party or by which it is bound,  or
                  result in the violation of any law, rule, regulation,  order, judgment or decree to which Assignor or its property is
                  subject.  The execution,  delivery and  performance by the Assignor of this AAR Agreement and the  consummation by it
                  of the transactions  contemplated  hereby, have been duly authorized by all necessary corporate action on part of the
                  Assignor.  This AAR Agreement  has been duly executed and delivered by the Assignor and, upon the due  authorization,
                  execution  and delivery by the  Assignee,  PHH and  Bishop's  Gate,  will  constitute  the valid and legally  binding
                  obligation of the Assignor  enforceable  against the Assignor in accordance  with its terms except as  enforceability
                  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other  similar  laws now or hereafter in
                  effect  relating  to  creditors'  rights  generally,  and by  general  principles  of equity  regardless  of  whether
                  enforceability is considered in a proceeding in equity or at law;

         (g)      No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
                  entity is required to be obtained or made by the Assignor in connection  with the execution,  delivery or performance
                  by the Assignor of this AAR Agreement,  or the consummation by it of the transactions  contemplated  hereby.  Neither
                  the Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise  disposed of the
                  Mortgage Loans or any interest in the Mortgage Loans,  or solicited any offer to buy or accept a transfer,  pledge or
                  other disposition of the Mortgage Loans, or any interest in the Mortgage Loans or otherwise  approached or negotiated
                  with respect to the Mortgage Loans, or any interest in the Mortgage Loans with any Person in any manner,  or made any
                  general  solicitation by means of general  advertising or in any other manner,  or taken any other action which would
                  constitute a  distribution  of the Mortgage  Loans under the  Securities  Act of 1933, as amended (the "1933 Act") or
                  which  would  render  the  disposition  of the  Mortgage  Loans a  violation  of Section 5 of the 1933 Act or require
                  registration pursuant thereto; and

         (h)      The Assignor has received from PHH and Bishop's  Gate, and has delivered to the Assignee,  all documents  required to
                  be  delivered  to the  Assignor by PHH and  Bishop's  Gate prior to the date hereof  pursuant to Section  2.07 of the
                  Agreement with respect to the Mortgage  Loans and has not received,  and has not requested from PHH or Bishop's Gate,
                  any additional documents.

         4.       The Assignee represents, warrants and covenants with the Assignor and PHH and Bishop's Gate that:

         (a)      The Assignee is duly  organized,  validly  existing and in good standing  under the laws of the  jurisdiction  of its
                  organization  and has all  requisite  power and  authority  to hold the  Mortgage  Loans as  trustee on behalf of the
                  holders of the Bear Stearns ALT-A Trust 2007-3, Mortgage Pass-Through Certificates, Series 2007-3;

         (b)      The  Assignee  has full power and  authority  to  execute,  deliver  and  perform  under this AAR  Agreement,  and to
                  consummate  the  transactions  set forth  herein.  The  consummation  of the  transactions  contemplated  by this AAR
                  Agreement is in the ordinary course of the Assignee's  business and will not conflict with, or result in a breach of,
                  any of the terms,  conditions or provisions of the Assignee's  charter or bylaws,  or any legal  restriction,  or any
                  material  agreement  or  instrument  to which the  Assignee is now a party or by which it is bound,  or result in the
                  violation of any law, rule,  regulation,  order, judgment or decree to which the Assignee or its property is subject.
                  The  execution,  delivery and  performance  by the Assignee of this AAR Agreement and the  consummation  by it of the
                  transactions  contemplated hereby, have been duly authorized by all necessary corporate action of the Assignee.  This
                  AAR Agreement has been duly  executed and  delivered by the Assignee and, upon the due  authorization,  execution and
                  delivery by the Assignor,  PHH and Bishop's Gate,  will  constitute the valid and legally  binding  obligation of the
                  Assignee  enforceable  against the Assignee in accordance  with its terms,  except as  enforceability  thereof may be
                  limited by bankruptcy,  insolvency,  or reorganization or other similar laws now or hereinafter in effect relating to
                  creditor's  rights  generally and by general  principles  of equity,  regardless  of whether such  enforceability  is
                  considered in a proceeding in equity or in law;

         (c)      No  material  consent,  approval,  order or  authorization  of, or  declaration,  filing or  registration  with,  any
                  governmental entity is required to be obtained or made by the Assignee in connection with the execution,  delivery or
                  performance  by the  Assignee of this AAR  Agreement,  or the  consummation  by it of the  transactions  contemplated
                  hereby; and

         (d)      The Assignee  assumes all of the rights of the Purchaser under the Agreement with respect to the Assigned Loans other
                  than the right to enforce the obligations of PHH under the Agreement.

         5.       PHH and Bishop's Gate each warrant and represent to, and covenant with, Assignor and Assignee as of the date hereof:

         (a)      Attached  hereto as Exhibit B is a true and  accurate  copy of the  Agreement,  which  agreement is in full force and
                  effect as of the date hereof and the  provisions  of which have not been waived,  amended or modified in any respect,
                  nor has any notice of termination been given thereunder;

         (b)      Each of PHH and  Bishop's  Gate is duly  organized,  validly  existing  and in good  standing  under  the laws of the
                  jurisdiction  of its formation,  and PHH has all requisite power and authority to service the Mortgage Loans and each
                  of PHH and Bishop's Gate has all requisite  power and authority to perform  their  respective  obligations  under the
                  Agreement;

         (c)      Each of PHH and Bishop's Gate has full corporate power and authority to execute,  deliver and perform its obligations
                  under this AAR Agreement,  and to consummate the transactions set forth herein.  The consummation of the transactions
                  contemplated  by this AAR Agreement is in the ordinary  course of each of PHH's and Bishop's Gate's business and will
                  not conflict with, or result in a breach of, any of the terms,  conditions or provisions of its charter or by-laws or
                  any legal  restriction,  or any material  agreement or instrument to which it is now a party or by which it is bound,
                  or result in the violation of any law, rule,  regulation,  order,  judgment or decree to which PHH,  Bishop's Gate or
                  their  respective  property is subject.  The execution,  delivery and performance by each of PHH and Bishop's Gate of
                  this AAR Agreement and the  consummation  by each of them of the  transactions  contemplated  hereby,  have been duly
                  authorized  by all  necessary  corporate  action on part of PHH and Bishop's  Gate.  This AAR Agreement has been duly
                  executed and delivered by each of PHH and Bishop's Gate, and, upon the due  authorization,  execution and delivery by
                  Assignor  and  Assignee,  will  constitute  the  valid and  legally  binding  obligation  of PHH and  Bishop's  Gate,
                  enforceable  against PHH and Bishop's Gate in accordance  with its terms except as  enforceability  may be limited by
                  bankruptcy,  reorganization,  insolvency,  moratorium  or other  similar laws now or hereafter in effect  relating to
                  creditors' rights generally,  and by general principles of equity regardless of whether  enforceability is considered
                  in a proceeding in equity or at law;

         (d)      No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
                  entity is  required  to be  obtained  or made by each of PHH and  Bishop's  Gate in  connection  with the  execution,
                  delivery or performance by PHH or Bishop's Gate of this AAR Agreement,  or the consummation by it of the transactions
                  contemplated hereby;

         (e)      PHH shall  establish a Custodial  Account and an Escrow Account under the Agreement in favor of Assignee with respect
                  to the Mortgage  Loans  separate from the  Custodial  Account and Escrow  Account  previously  established  under the
                  Agreement in favor of Assignor;

         (f)      No event has occurred from the Closing Date to the date hereof which would render the  representations and warranties
                  as to the related  Mortgage  Loans made by PHH and Bishop's  Gate in Section 3.01 and Section 3.02 of the  Agreement,
                  with the exception of the  representations  and  warranties set forth in Section  3.02(o) and Section  3.02(p) of the
                  Agreement, to be untrue in any material respect; and

         (g)      Neither this AAR  Agreement  nor any  certification,  statement,  report or other  agreement,  document or instrument
                  furnished  or to be  furnished  by each of PHH and  Bishop's  Gate  pursuant to this AAR  Agreement  contains or will
                  contain  any  materially  untrue  statement  of fact or omits  or will  omit to  state a fact  necessary  to make the
                  statements contained therein not misleading.

         6.       Assignor hereby agrees to indemnify and hold the Assignee (and its successors and assigns)  harmless  against any and
all claims, losses,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments,  and any other costs, fees and expenses
that Assignee (and its  successors  and assigns) may sustain in any way related to any breach of the  representations  or warranties of
Assignor set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

         7.       PHH hereby  acknowledges  that Wells Fargo Bank,  N.A.  (the  "Master  Servicer")  has been  appointed  as the master
servicer of the Mortgage Loans pursuant to the Pooling and Servicing  Agreement  (the "Pooling and Servicing  Agreement"),  dated as of
April 1, 2007, among Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Assignee,  the Master Servicer,  Wells Fargo Bank,
N.A. as  securities  administrator,  Federal  National  Mortgage  Association,  as guarantor,  and the Assignor.  PHH shall deliver all
reports required to be delivered under the Agreement to:

         Wells Fargo Bank, N.A.
         9062 Old Annapolis Road
         Columbia, Maryland 21045
         Attention: BSALTA 2007-3
         Telecopier No.: (410) 715-2380

         Recognition of Assignee

         8.       From and after the date hereof PHH and Bishop's  Gate shall  recognize  the Assignee as owner of the Mortgage  Loans,
and  acknowledge  that the  Mortgage  Loans  will be part of a REMIC.  PHH will  service  the  Mortgage  Loans in  accordance  with the
Agreement,  but in no event in a manner that would (i) cause the REMIC to fail to qualify as a REMIC or (ii)  result in the  imposition
of a tax upon the REMIC (including but not limited to the tax on prohibited  transactions as defined in Section  860F(a)(2) of the Code
and the tax on  contributions  to a REMIC set forth in  Section  860G(d)  of the  Code).  It is the  intention  of the  Assignor,  PHH,
Bishop's Gate and the Assignee that this Agreement  shall be binding upon and for the benefit of the respective  successors and assigns
of the parties hereto.  None of PHH,  Bishop's Gate or the Assignor shall amend or agree to amend,  modify,  waiver, or otherwise alter
any of the terms or provisions of the Agreement,  which  amendment,  modification,  waiver or other  alteration would in any way affect
the Mortgage Loans without the prior written consent of the Assignee.

         In addition,  PHH hereby  acknowledges  that from and after the date hereof,  the Mortgage  Loans will be subject to the terms
and conditions of the Pooling and Servicing  Agreement  pursuant to which the Master Servicer is required to monitor the performance by
PHH of its  servicing  obligations  under the Agreement and has the right to enforce the  obligations  of PHH under the Agreement  with
respect to the servicing of the Mortgage  Loans.  Such right will  include,  without  limitation,  the right to terminate PHH under the
Agreement  as provided  therein,  the right to receive all  remittances  required to be made by PHH under the  Agreement,  the right to
receive all monthly  reports and other data  required to be  delivered by PHH under the  Agreement,  the right to examine the books and
records of PHH,  indemnification  rights, and the right to exercise certain rights of consent and approval relating to actions taken by
PHH. In connection  therewith,  PHH hereby agrees to make all  remittances  required  under the Agreement  with respect to the Mortgage
Loans to the Master Servicer for the benefit of the Assignee in accordance with the following wire transfer instructions:

                  Bear Stearns BSALTA 2007-3 Master Servicer Collection Account
                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2007-3, Account #53145600.

         It is the intention of the Assignor, PHH, Bishop's Gate and the Assignee that this Agreement will be a separate and distinct
servicing agreement between the Assignee and PHH, to the extent of the Mortgage Loans, and shall be binding upon and for the benefit
of the respective successors and assigns of the parties hereto.  None of PHH, Bishop's Gate or the Assignor shall amend or agree to
amend, modify, waive, or otherwise alter any of the terms or provisions of the Agreement which amendment, modification, waiver or
other alteration would in any way affect the Mortgage Loans without the prior written consent of the Assignee.

         9.       Notwithstanding  any term hereof to the contrary,  it is expressly  understood  and agreed by the parties hereto that
(a) the  execution  and delivery of this AAR  Agreement by the  Assignee is solely in its  capacity as trustee (in such  capacity,  the
"Trustee")  for Bear  Stearns  ALT-A Trust  2007-3,  Mortgage  Pass-Through  Certificates,  Series  2007-3  pursuant to the Pooling and
Servicing Agreement, and not individually,  (b) each of the representations,  undertakings and agreements herein made on behalf of Bear
Stearns  ALT-A Trust 2007-3 (the  "Trust") is made and intended not as personal  representations,  undertakings  and  agreements of the
Trustee  but is made and  intended  for the  purpose  of binding  only the Trust and (c) under no  circumstances  shall the  Trustee be
personally  liable for the payment of any  indebtedness or expenses of the Assignee or the Trust or be liable for the breach or failure
of any  obligation,  representation,  warranty or covenant made or  undertaken  by the  Assignee,  the Assignor or the Trust under this
Agreement  or made or  undertaken  by the  Assignee,  the  Assignor or the Trust  under the  Agreement  or the  Pooling  and  Servicing
Agreement.  Any  recourse  against the  Assignee in respect of any  obligations  it may have under or pursuant to the terms of this AAR
Agreement  shall be limited  solely to the assets it may hold as trustee for Bear Stearns  ALT-A Trust  2007-3,  Mortgage  Pass-Through
Certificates, Series 2007-3.

         PHH shall indemnify and hold harmless the Assignor,  each affiliate of the Assignor,  SAMI II, the Assignor,  Bear,  Stearns &
Co. Inc. (the  "Underwriter") and each affiliate of the Underwriter,  each Person (including,  but not limited to, any Master Servicer,
if applicable)  responsible for the  preparation,  execution or filing of any report  required to be filed with the Commission,  or for
execution of a  certification  pursuant to Rule  13a-14(d) or Rule  15d-14(d)  under the Exchange  Act, each Person who controls any of
such parties or the Depositor  (within the meaning of Section 15 of the  Securities  Act and Section 20 of the Exchange  Act);  and the
respective  present and former  directors,  officers,  employees,  agents and  affiliates of each of the foregoing and of the Depositor
(each, an "Indemnified Party"), and shall hold each of them harmless from and against any claims, losses,  damages,  penalties,  fines,
forfeitures,  legal fees and expenses  and related  costs,  judgments,  and any other  costs,  fees and  expenses  that any of them may
sustain arising out of or based upon:

               i.     (A) any untrue  statement of a material  fact  contained or alleged to be contained in any  information,  report,
                      certification,  data,  accountants'  letter or other  material  provided  under  Section  11.18 of the  Servicing
                      Agreement by or on behalf of PHH, or provided  under Section 11.18 of the Servicing  Agreement by or on behalf of
                      any Subservicer,  Subcontractor or Third-Party Originator (collectively,  the "Company Information"),  or (B) the
                      omission or alleged  omission to state in the Company  Information  a material  fact required to be stated in the
                      Company  Information  or necessary in order to make the  statements  therein,  in the light of the  circumstances
                      under  which  they were  made,  not  misleading;  provided,  by way of  clarification,  that  clause  (B) of this
                      paragraph  shall be construed  solely by reference to the Company  Information  and not to any other  information
                      communicated  in  connection  with a sale or  purchase  of  securities,  without  regard to whether  the  Company
                      Information or any portion thereof is presented together with or separately from such other information;

               ii.    any breach by PHH of its obligations  under this Section 11.18,  including  particularly  any failure by PHH, any
                      Subservicer, any Subcontractor or any Third-Party Originator to deliver any information,  report,  certification,
                      accountants'  letter or other material when and as required  under this Section  11.18,  including any failure by
                      PHH to identify  pursuant to Section 11.20 any  Subcontractor  "participating  in the servicing  function" within
                      the meaning of Item 1122 of Regulation AB;

               iii.   any breach by PHH of a  representation  or warranty set forth in Section 3.01 of the Servicing  Agreement or in a
                      writing  furnished  pursuant to Section  3.01(q) of the  Servicing  Agreement  and made as of a date prior to the
                      closing  date of the  related  Securitization  Transaction,  to the extent  that such breach is not cured by such
                      closing date, or any breach by PHH of a  representation  or warranty in a writing  furnished  pursuant to Section
                      3.01(q) of the Servicing Agreement to the extent made as of a date subsequent to such closing date; or

               iv.    the  negligence  bad faith or willful  misconduct of PHH in connection  with its  performance  under this Section
                      11.18.

         If the  indemnification  provided for herein is unavailable or  insufficient to hold harmless an Indemnified  Party,  then PHH
agrees that it shall contribute to the amount paid or payable by such Indemnified Party as a result of any claims,  losses,  damages or
liabilities  incurred by such Indemnified  Party in such proportion as is appropriate to reflect the relative fault of such Indemnified
Party on the one hand and PHH on the other.

         In the case of any failure of performance  described in Section 11.18 of the Servicing  Agreement,  the Company shall promptly
reimburse the Underwriter,  SAMI II and each Person  responsible for the preparation,  execution or filing of any report required to be
filed with the  Commission,  or for execution of a  certification  pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act,
for all costs reasonably  incurred by each such party in order to obtain the information,  report,  certification,  accountants' letter
or other material not delivered as required by the Company, any Subservicer, any Subcontractor or any Third-Party Originator.

         This  indemnification  shall  survive  the  termination  of this AAR  Agreement  or the  termination  of any party to this AAR
Agreement.

Modification of the Agreement

         10.      The Assignor and PHH hereby amend the Agreement as follows:

         (a)      The following definitions shall be added to Section 1.01 of the Agreement:

                  Assignee:  Citibank,  N.A.,  as trustee for the holders of Bear Stearns  ALT-A Trust  2007-3,  Mortgage  Pass-Through
                  Certificates, Series 2007-3.

                  Commission or SEC:  The United States Securities and Exchange Commission.

                  Depositor: The depositor, as such term is defined in Regulation AB, with respect to any Securitization Transaction.

                  Exchange Act:  The Securities Exchange Act of 1934, as amended.

                  Master Servicer: With respect to any Securitization Transaction, the "master servicer," if any, identified in the
                  related transaction documents.

                  Nonrecoverable  Advance:  Any advance  previously  made by the  Servicer  pursuant to Section  5.03 or any  Servicing
                  Advance  which,  in the good faith judgment of the Servicer,  may not be ultimately  recoverable by the Servicer from
                  Liquidation  Proceeds or otherwise.  The  determination  by the Servicer that it has made a  Nonrecoverable  Advance,
                  shall be evidenced by an Officer's  Certificate  of the Servicer  delivered to the Purchaser and the Master  Servicer
                  and detailing the reasons for such determination.

                  PHH:  PHH Mortgage Corporation (formerly known as Cendant Mortgage Corporation).

                  Pooling and Servicing Agreement:  That certain pooling and servicing agreement, dated as of April 1, 2007, among
                  SAMI II, the Trustee, the Master Servicer, the Guarantor and the Purchaser.

                  Prepayment Charge:  Any prepayment premium, penalty or charge payable by a Mortgagor in connection with any
                  Principal Prepayment on a Mortgage Loan pursuant to the terms of the related Mortgage Note.

                  Qualified Correspondent: Any Person from which PHH purchased Mortgage Loans, provided that the following conditions
                  are satisfied: (i) such Mortgage Loans were originated pursuant to an agreement between PHH and such Person that
                  contemplated that such Person would underwrite mortgage loans from time to time, for sale to PHH, in accordance with
                  underwriting guidelines designated by PHH ("Designated Guidelines") or guidelines that do not vary materially from
                  such Designated Guidelines; (ii) such Mortgage Loans were in fact underwritten as described in clause (i) above and
                  were acquired by PHH within 180 days after origination; (iii) either (x) the Designated Guidelines were, at the time
                  such Mortgage Loans were originated, used by PHH in origination of mortgage loans of the same type as the Mortgage
                  Loans for PHH's own account or (y) the Designated Guidelines were, at the time such Mortgage Loans were
                  underwritten, designated by PHH on a consistent basis for use by lenders in originating mortgage loans to be
                  purchased by PHH; and (iv) PHH employed, at the time such Mortgage Loans were acquired by PHH, pre-purchase or
                  post-purchase quality assurance procedures (which may involve, among other things, review of a sample of mortgage
                  loans purchased during a particular time period or through particular channels) designed to ensure that Persons from
                  which it purchased mortgage loans properly applied the underwriting criteria designated by PHH.

                  Regulation AB:  Subpart 229.1100 - Asset Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123, as
                  amended from time to time, and subject to such clarification and interpretation as have been provided by the
                  Commission in the adopting release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506,
                  1,531 (Jan. 7, 2005)) or by the staff of the Commission, or as may be provided by the Commission or its staff from
                  time to time.

                  SAMI II:  Structured Asset Mortgage Investments II Inc.

                  Securities Act:  The Securities Act of 1933, as amended.

                  Securitization Transaction: Any transaction involving either (1) a sale or other transfer of some or all of the
                  Mortgage Loans directly or indirectly to an issuing entity in connection with an issuance of publicly offered or
                  privately placed, rated or unrated mortgage-backed securities or (2) an issuance of publicly offered or privately
                  placed, rated or unrated securities, the payments on which are determined primarily by reference to one or more
                  portfolios of residential mortgage loans consisting, in whole or in part, of some or all of the Mortgage Loans.

                  Servicing Criteria:  As of any date of determination, the "servicing criteria" set forth in Item 1122(d) of
                  Regulation AB, or any amendments thereto, a summary of the requirements of which as of the date hereof is attached
                  hereto as Exhibit N for convenience of reference only.  In the event of a conflict or inconsistency between the
                  terms of Exhibit N and the text of Item 1122(d) of Regulation AB, the text of Item 1122(d) of Regulation AB shall
                  control (or those Servicing Criteria otherwise mutually agreed to by the Purchaser, PHH and any Person that will be
                  responsible for signing any Sarbanes Certification with respect to a Securitization Transaction in response to
                  evolving interpretations of Regulation AB and incorporated into a revised Exhibit N).

                  Static Pool Information: Static pool information as described in Item 1105(a)(1)- (3) and 1105(c) of Regulation AB.

                  Subcontractor: Any vendor, subcontractor or other Person that is not responsible for the overall servicing (as
                  "servicing" is commonly understood by participants in the mortgage-backed securities market) of Mortgage Loans but
                  performs one or more discrete functions identified in Item 1122(d) of Regulation AB with respect to Mortgage Loans
                  under the direction or authority of PHH or a Subservicer.

                  Securities Administrator: Wells Fargo Bank, N.A., or any successor thereto.

                  Third-Party Originator: Each Person, other than a Qualified Correspondent, that originated Mortgage Loans acquired
                  by PHH.

                  Trust:  The trust created pursuant to the Pooling and Servicing Agreement for the Bear Stearns ALT-A Trust 2007-3,
                  Mortgage Pass-Through Certificates, Series 2007-3.

                  Trustee: Citibank, N.A.

         (b)      The definition of Business Day in Section 1.01 is deleted in its entirety and replaced with the following:

            Business Day: Any day other than: (i) a Saturday or Sunday, or (ii) a legal holiday in the States of New York, New Jersey,
         Maryland or Minnesota, or (iii) a day on which banks in the States of New York, New Jersey, Maryland or Minnesota are
         authorized or obligated by law or executive order to be closed.

         (c)      The definition of Company is Section 1.01 is deleted in its entirety and replaced with the following:

           Company:    PHH, its successors in interest and assigns, as permitted by this Agreement.

         (d)      The definition of Permitted Investments in Section 1.01 is deleted in its entirety and replaced with the following:

   Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct obligations of, and obligations fully guaranteed by the United States of America or any agency or
         instrumentality of the United States of America the obligations of which are backed by the full faith and credit of the
         United States of America;

                  (ii)  (a) demand or time deposits, federal funds or bankers' acceptances issued by any depository institution or
         trust company incorporated under the laws of the United States of America or any state thereof and subject to supervision
         and examination by federal and/or state banking authorities, provided that the commercial paper and/or the short-term
         deposit rating and/or the long-term unsecured debt obligations or deposits of such depository institution or trust company
         at the time of such investment or contractual commitment providing for such investment are rated in the highest ratings
         category for short-term securities or in one of the two highest rating categories for long-term securities, as applicable,
         by each Rating Agency and (b) any other demand or time deposit or certificate of deposit that is fully insured by the FDIC;

                  (iii)  repurchase obligations with a term not to exceed thirty (30) days and with respect to (a) any security
         described in clause (i) above and entered into with a depository institution or trust company (acting as principal)
         described in clause (ii)(a) above;

                  (iv)  securities bearing interest or sold at a discount issued by any corporation incorporated under the laws of the
         United States of America or any state thereof that are rated in the highest ratings category for short-term securities or in
         one of the two highest rating categories for long-term securities, as applicable, by each Rating Agency at the time of such
         investment or contractual commitment providing for such investment; provided, however, that securities issued by any
         particular corporation will not be Permitted Investments to the extent that investments therein will cause the then
         outstanding principal amount of securities issued by such corporation and held as Permitted Investments to exceed 10% of the
         aggregate outstanding principal balances of all of the Mortgage Loans and Permitted Investments;

                  (v)  commercial paper (including both non-interest-bearing discount obligations and interest-bearing obligations
         payable on demand or on a specified date not more than one year after the date of issuance thereof) which are rated in the
         highest ratings category for short-term securities or in one of the two highest rating categories for long-term securities,
         as applicable, by each Rating Agency at the time of such investment;

                  (vi)  any other demand, money market or time deposit, obligation, security or investment as may be acceptable to
         each Rating Agency as evidenced in writing by each Rating Agency; and

                  (vii)  any money market funds the collateral of which consists of obligations fully guaranteed by the United States
         of America or any agency or instrumentality of the United States of America the obligations of which are backed by the full
         faith and credit of the United States of America (which may include repurchase obligations secured by collateral described
         in clause (i)) and other securities and which money market funds are rated in the highest ratings category for short-term
         securities or in one of the two highest rating categories for long-term securities, as applicable, by each Rating Agency.

         provided, however, that no instrument or security shall be a Permitted Investment if such instrument or security evidences a
         right to receive only interest payments with respect to the obligations underlying such instrument or if such security
         provides for payment of both principal and interest with a yield to maturity in excess of 120% of the yield to maturity at
         par or if such investment or security is purchased at a price greater than par.

         Such Permitted Investment shall mature, or shall be subject to redemption or withdrawal, no later than the date on which
         such funds are required to be withdrawn (i.e. Remittance Date).  No Permitted Investment may be sold prior to its maturity.

         (e)      The definition of Principal Prepayment in Section 1.01 is deleted in its entirety and replaced with the following:

         Principal Prepayment: Any payment or other recovery of principal on a Mortgage Loan full or partial which is received in
         advance of its scheduled Due Date, including any Prepayment Charge and which is not accompanied by an amount of interest
         representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.

         (f)      The definition of Subservicer in Section 1.01 is deleted in its entirety and replaced with the following:

         Subservicer: Any Person that services Mortgage Loans on behalf of PHH or any Subservicer and is responsible for the
         performance (whether directly or through Subservicers or Subcontractors) of a substantial portion of the material servicing
         functions required to be performed by PHH under this Agreement or any Reconstitution Agreement that are identified in Item
         1122(d) of Regulation AB.

         (g)      Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following  after the
second sentence of Section 3.01(n):

                  There has been no change in the servicing policies and procedures of the Servicer since the date of the Servicer's
         financial information that would have a material adverse effect on its ability to perform its obligations under this
         Agreement.

         (h)      Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(p):

                  (p)      As of the date of each Securitization Transaction, and except as has been otherwise disclosed to the
         Purchaser, any Master Servicer and any Depositor: (1) no default or servicing related performance trigger has occurred as to
         any other securitization due to any act or failure to act of the Servicer; (2) no material noncompliance with applicable
         servicing criteria as to any other securitization has been disclosed or reported by the Servicer; (3) the Servicer has not
         been terminated as servicer in a residential mortgage loan securitization, either due to a servicing default or to
         application of a servicing performance test or trigger; (4) no material changes to the Servicer's servicing policies and
         procedures for similar loans has occurred in the preceding three years; (5) there are no aspects of the Servicer's financial
         condition that could have a material adverse impact on the performance by the Servicer of its obligations hereunder; (6)
         there are no legal proceedings pending, or known to be contemplated by governmental authorities, against the Servicer that
         could be material to investors in the securities issued in such Securitization Transaction; and (7) there are no
         affiliations, relationships or transactions relating to the Servicer of a type that are described under Item 1119 of
         Regulation AB.

         (i)      Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(q):

                  (q)      If so requested by the Purchaser or any Depositor on any date, PHH shall, within five Business Days
         following such request, confirm in writing the accuracy of the representations and warranties set forth in Section 3.01(p)
         of this Section or, if any such representation and warranty is not accurate as of the date of such request, provide
         reasonably adequate disclosure of the pertinent facts, in writing, to the requesting party.

         (j)      The Subsection 3.02(nn) of the Agreement is deleted in its entirety and replaced with the following:

            (nn)  The Mortgagor has not notified the Servicer, and the Servicer has no knowledge of any relief requested or allowed to
         the Mortgagor under the Servicemembers Civil Relief Act;

         (k)      Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.02(bbb):

                  With respect to each Mortgage Loan, information regarding the borrower credit files related to such Mortgage Loan
         has been furnished to credit reporting agencies in compliance with the provisions of the Fair Credit Reporting Act and the
         applicable implementing regulations.

         (l)      Article IV of the  Agreement  is hereby  amended  effective as of the date hereof by adding the  following  after the
second sentence of Section 4.01:

                  The Servicer shall furnish information regarding the borrower credit files related to such Mortgage Loan to credit
         reporting agencies in compliance with the provisions of the Fair Credit Reporting Act and the applicable implementing
         regulations.

         (m)      The last paragraph in Section 4.02 of the Agreement is deleted and replaced with the following:

            The Servicer shall not waive any Prepayment Charge unless: (i) the enforceability thereof shall have been limited by
         bankruptcy, insolvency, moratorium, receivership and other similar laws relating to creditors' rights generally, (ii) the
         enforcement thereof is illegal, or any local, state or federal agency has threatened legal action if the prepayment penalty
         is enforced, (iii) the mortgage debt has been accelerated in connection with a foreclosure or other involuntary payment or
         (iv) such waiver is standard and customary in servicing similar Mortgage Loans and relates to a default or a reasonably
         foreseeable default and would, in the reasonable judgment of the Servicer, maximize recovery of total proceeds taking into
         account the value of such Prepayment Charge and the related Mortgage Loan.  If a Prepayment Charge is waived, but does not
         meet the standards described above, then the Servicer is required to pay the amount of such waived Prepayment Charge by
         remitting such amount to the Master Servicer by the Distribution Date.

         (n)      Article IV of the  Agreement is hereby  amended  effective  as of the date hereof by revising the first  paragraph of
Section 4.03 by adding the following after the first sentence:

                  In determining the delinquency status of any Mortgage Loan, the Servicer will use delinquency recognition policies
         as described to and approved by the Purchaser, and shall revise these policies as requested by the Purchaser from time to
         time.

         (o)      Article IV of the  Agreement is hereby  amended  effective  as of the date hereof by deleting  the third  paragraph of Section
4.03 in its entirety and replacing it with the following:

                  In the event that a Mortgage Loan becomes part of a REMIC, and becomes REO Property, such property shall be disposed
         of by the Servicer before the close of the third taxable year following the taxable year in which the Mortgage Loan became
         an REO Property, unless the Servicer provides to the trustee under such REMIC an opinion of counsel to the effect that the
         holding of such REO Property subsequent to the close of the third taxable year following the taxable year in which the
         Mortgage Loan became an REO Property, will not result in the imposition of taxes on "prohibited transactions" as defined in
         Section 860F of the Code, or cause the transaction to fail to qualify as a REMIC at any time that certificates are
         outstanding.  Servicer shall manage, conserve, protect and operate each such REO Property for the certificate holders solely
         for the purpose of its prompt disposition and sale in a manner which does not cause such property to fail to qualify as
         "foreclosure property" within the meaning of Section 860F(a)(2)(E) of the Code, or any "net income from foreclosure
         property" which is subject to taxation under the REMIC provisions of the Code.  Pursuant to its efforts to sell such
         property, the Servicer shall either itself or through an agent selected by Company, protect and conserve such property in
         the same manner and to such an extent as is customary in the locality where such property is located.  Additionally,
         Servicer shall perform the tax withholding and reporting related to Sections 1445 and 6050J of the Code.

         (p)      Article V of the  Agreement  is hereby  amended  effective  as of the date  hereof by  deleting  Section  5.02 in its
entirety and replacing it with the following:

         Section 5.02      Statements to the Purchaser.

                  On or before the fifth (5th)  Business Day of each month during the term hereof,  the Servicer  shall  deliver to the
         Purchaser  monthly  accounting  reports  substantially in the form and content of Exhibit E and Exhibit F attached hereto with
         respect to the most recently ended Due Period,  or in such other forms and content as may be mutually  agreed upon by Servicer
         and Master Servicer.  Such monthly accounting  reports shall include  information as to the aggregate Unpaid Principal Balance
         of all Mortgage Loans,  the scheduled  amortization of all Mortgage Loans, any  delinquencies  and the amount of any Principal
         Prepayments  as of the most recently ended Record Date,  and the status of all other  collection  efforts with respect to each
         Mortgage  Loan,  and all  realized  losses  detailed  on a Form 332,  attached  as  Exhibit O, or in such other form as may be
         mutually  agreed upon by the Servicer and any related Master  Servicer.  Such monthly  reports shall be delivered to Purchaser
         in a mutually acceptable electronic format and content.

                  The Servicer  shall  furnish to the  Purchaser  during the term of this  Agreement  such  periodic,  special or other
         reports,  information or documentation,  whether or not provided for herein, as shall be reasonably requested by the Purchaser
         with respect to Mortgage Loans or REO Properties  (provided,  the Purchaser  shall have given the Servicer  reasonable  notice
         and opportunity to prepare such reports,  information or documentation),  including any reports,  information or documentation
         reasonably  required to comply with any regulations of any governmental  agency or body having jurisdiction over the Purchaser
         (including  but not limited to Items  11.22,  11.23 and 11.24 of  Regulation  AB), all such  reports or  information  to be as
         provided by and in accordance with such applicable  instructions and directions as the Purchaser may reasonably  request.  The
         Servicer  agrees to execute and deliver all such  instruments  and take all such action as the  Purchaser,  from time to time,
         may reasonably request in order to effectuate the purposes and to carry out the terms of this Agreement.

                  The Servicer shall prepare and file any and all information statements or other filings required to be delivered to
         any governmental taxing authority or to Purchaser pursuant to any applicable law with respect to the Mortgage Loans and the
         transactions contemplated hereby.  In addition, the Servicer shall provide Purchaser with such information concerning the
         Mortgage Loans as is necessary for Purchaser to prepare its federal income tax return as Purchaser may reasonably request
         from time to time.

                  In addition, not more than sixty (60) days after the end of each calendar year, the Servicer shall furnish to each
         Person who was a Purchaser at any time during such calendar year an annual statement in accordance with the requirements of
         applicable federal income tax law as to the aggregate of remittances for the applicable portion of such year.

         (q)      The following is added as Subsection 4.05(ix) of the Agreement:

         (ix)  to reimburse itself for any Nonrecoverable Advances.

         (r)      Section 6.04 of the Agreement is deleted in its entirety and replaced with the following:

         Section 6.04      Annual Statement as to Compliance; Annual Certification.

                  (a)      The Servicer will deliver to the Purchaser and any Master Servicer, not later than March 1st of each
         calendar year beginning in 2008, an Officers' Certificate acceptable to the Purchaser (an "Annual Statement of Compliance")
         stating, as to each signatory thereof, that (i) a review of the activities of the Servicer during the preceding calendar
         year (or applicable period thereof) and of performance under this Agreement or other applicable servicing agreement has been
         made under such officers' supervision and (ii) to the best of such officers' knowledge, based on such review, the Servicer
         has fulfilled all of its obligations under this Agreement or other applicable servicing agreement during such period in all
         material respects throughout such calendar year, or, if there has been a failure to fulfill any such obligation in any
         material respect, specifying each such failure known to such officer and the nature and status thereof.  Such Annual
         Statement of Compliance shall contain no restrictions or limitations on its use.  Copies of such statement shall be provided
         by the Servicer to the Purchaser upon request and by the Purchaser to any Person identified as a prospective purchaser of
         the Mortgage Loans.  In the event that the Servicer has delegated any servicing responsibilities with respect to the
         Mortgage Loans to a Subservicer, the Servicer shall deliver an officer's certificate (an "Annual Certification") of the
         Subservicer as described above as to each Subservicer as and when required with respect to the Servicer.

                  (b)      With respect to any Mortgage Loans that are the subject of a Securitization Transaction, by March 1st of
         each calendar year beginning in 2008, an officer of the Servicer shall execute and deliver an Annual Certification to the
         Purchaser, any Master Servicer and any related Depositor for the benefit of each such entity and such entity's affiliates
         and the officers, directors and agents of any such entity and such entity's affiliates, in the form attached hereto as
         Exhibit J.  In the event that the Servicer has delegated any servicing responsibilities with respect to the Mortgage Loans
         to a Subservicer, the Servicer shall deliver an Annual Certification of the Subservicer as described above as to each
         Subservicer as and when required with respect to the Servicer.

                  (c)      If the Servicer cannot deliver the related Annual Statement of Compliance or Annual Certification by March
         1st of such year, the Purchaser, at its sole option, may permit a cure period for the Servicer to deliver such Annual
         Statement of Compliance or Annual Certification, but in no event later than March 10th of such year.

                  Failure of the Servicer to timely comply with this Section 6.04 shall be deemed an Event of Default, automatically,
         without notice and without any cure period, unless otherwise agreed to by the Purchaser as set forth in Section 6.04(c) and
         Purchaser may, in addition to whatever rights the Purchaser may have under Sections 3.03 and 8.01 and at law or equity or to
         damages, including injunctive relief and specific performance, terminate all the rights and obligations of the Servicer
         under this Agreement and in and to the Mortgage Loans and the proceeds thereof without compensating the Servicer for the
         same, as provided in Section 9.01.  Such termination shall be considered with cause pursuant to Section 10.01 of this
         Agreement.  This paragraph shall supersede any other provision in this Agreement or any other agreement to the contrary.

         (s)      Section 6.05 shall be deleted, and replaced with the following:

         Section 6.05      Reserved.

         (t)      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
6.07:

         Section 6.07      Assessment of Compliance with Servicing Criteria.

                  On and after January 1, 2007, the Servicer shall service and administer, and shall cause each subservicer to
         servicer or administer, the Mortgage Loans in accordance with all applicable requirements of the Servicing Criteria.

                  With respect to any Mortgage Loans that are the subject of a Securitization Transaction, the Servicer shall deliver
         to the Purchaser or its designee, any Master Servicer and any Depositor on or before March 1st of each calendar year
         beginning in 2008, a report (an "Assessment of Compliance") reasonably satisfactory to the Purchaser, any Master Servicer
         and any Depositor regarding the Servicer's assessment of compliance with the Servicing Criteria during the preceding
         calendar year as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB, or as otherwise
         required by the Master Servicer, which as of the date hereof, require a report by an authorized officer of the Servicer that
         contains the following:

                  (a)      A statement by such officer of its responsibility for assessing compliance with the Servicing Criteria
         applicable to the Servicer;

                  (b)      A statement by such officer that such officer used the Servicing Criteria to assess compliance with the
         Servicing Criteria applicable to the Servicer;

                  (c)      An assessment by such officer of the Servicer's compliance with the applicable Servicing Criteria for the
         period consisting of the preceding calendar year, including disclosure of any material instance of noncompliance with
         respect thereto during such period, which assessment shall be based on the activities it performs with respect to
         asset-backed securities transactions taken as a whole involving the Servicer, that are backed by the same asset type as the
         Mortgage Loans;

                  (d)      A statement that a registered public accounting firm has issued an attestation report on the Servicer's
         Assessment of Compliance for the period consisting of the preceding calendar year; and

                  (e)      A statement as to which of the Servicing Criteria, if any, are not applicable to the Servicer, which
         statement shall be based on the activities it performs with respect to asset-backed securities transactions taken as a whole
         involving the Servicer, that are backed by the same asset type as the Mortgage Loans.

                  Such report at a minimum shall address each of the Servicing Criteria in Exhibit N hereto identified as applicable
         to the Servicer delivered to the Purchaser concurrently with the execution of this Agreement.

                  With respect to any Mortgage Loans that are the subject of a Securitization Transaction, on or before March 1st of
         each calendar year beginning in 2008, PHH shall furnish to the Purchaser or its designee, any Master Servicer and any
         Depositor a report (an "Attestation Report") by a registered public accounting firm that attests to, and reports on, the
         Assessment of Compliance made by the Servicer, as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122(b)
         of Regulation AB, or as otherwise required by the Master Servicer, which Attestation Report must be made in accordance with
         standards for attestation reports issued or adopted by the Public Company Accounting Oversight Board.

                  The Servicer shall cause each Subservicer, and each Subcontractor determined by the Servicer pursuant to Section
         11.19 to be "participating in the servicing function" within the meaning of Item 1122 of Regulation AB, to deliver to the
         Purchaser, any Master Servicer and any Depositor an assessment of compliance and accountants' attestation as and when
         provided in Sections 6.07.

                  If the Servicer cannot deliver the related Assessment of Compliance or Attestation Report by March 1st of such year,
         the Purchaser, at its sole option, may permit a cure period for the Servicer to deliver such Assessment of Compliance or
         Attestation Report, but in no event later than March 10th of such year.

                  Failure of the Servicer to timely comply with this Section 6.07 shall be deemed an Event of Default, automatically,
         without notice and without any cure period, unless otherwise agreed to by the Purchaser as described herein, and Purchaser
         may, in addition to whatever rights the Purchaser may have under Sections 3.03 and 8.01 and at law or equity or to damages,
         including injunctive relief and specific performance, terminate all the rights and obligations of the Servicer under this
         Agreement and in and to the Mortgage Loans and the proceeds thereof without compensating the Servicer for the same, as
         provided in Section 9.01.  Such termination shall be considered with cause pursuant to Section 10.01 of this Agreement.
         This paragraph shall supersede any other provision in this Agreement or any other agreement to the contrary.

         (u)      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
6.08:

         Section 6.08      Intent of the Parties; Reasonableness.

                  The Purchaser and the Servicer acknowledge and agree that a purpose of Sections 3.01(p), 5.02, 6.04,6.07 and 11.18
         of this Agreement is to facilitate compliance by the Purchaser and any Depositor with the provisions of Regulation AB and
         related rules and regulations of the Commission. None of the Purchaser, any Master Servicer or any Depositor shall exercise
         its right to request delivery of information or other performance under these provisions other than in good faith, or for
         purposes other than compliance with the Securities Act, the Exchange Act and the rules and regulations of the Commission
         thereunder. The Company acknowledges that interpretations of the requirements of Regulation AB may change over time, whether
         due to interpretive guidance provided by the Commission or its staff, consensus among participants in the asset-backed
         securities markets, advice of counsel, or otherwise, and agrees to comply with requests made by the Purchaser, any Master
         Servicer or any Depositor in good faith for delivery of information under these provisions on the basis of evolving
         interpretations of Regulation AB. In connection with any Securitization Transaction, the Servicer shall cooperate fully with
         the Purchaser and any Master Servicer to deliver to the Purchaser (including any of its assignees or designees), and Master
         Servicer and any Depositor, any and all statements, reports, certifications, records and any other information necessary in
         the good faith determination of the Purchaser, any Master Servicer or any Depositor to permit the Purchaser, any Master
         Servicer or such Depositor to comply with the provisions of Regulation AB, together with such disclosures relating to the
         Servicer, any Subservicer, any Third-Party Originator and the Mortgage Loans, or the servicing of the Mortgage Loans,
         reasonably believed by the Purchaser or any Depositor to be necessary in order to effect such compliance.

         (v)      The following shall be added as the second paragraph of Section 8.01 of the Agreement.

                  The Master Servicer shall indemnify and hold harmless the Servicer and its affiliates, and in each case, its
         officers, directors and agents from and against any losses, damages, penalties, fines, forfeitures, reasonable legal fees
         and related costs, judgments and other costs and expenses arising out of or based upon a breach by the Master Servicer or
         any of its officers, directors, agents or affiliates of its obligations in connection with the preparation, filing and
         certification of any Form 10-K under Section 3.18 of the Pooling and Servicing Agreement or the negligence, bad faith or
         willful misconduct of the Master Servicer in connection therewith. In addition, the Master Servicer shall indemnify and hold
         harmless the Servicer and its affiliates, and in each case, its officers, directors and agents from and against any losses,
         damages, penalties, fines, forfeitures, reasonable legal fees and related costs, judgments and other costs and expenses
         arising out of or based upon a breach by any Servicer (as defined in the Pooling and Servicing Agreement), other than the
         Servicer (as defined in this Agreement), of its obligations in connection with any back-up certification (or any other
         back-up documents) to any certification of any Form 10-K required to be provided by the Master Servicer, but solely to the
         extent the Master Servicer receives amounts from such Servicer in connection with any indemnification provided by such
         Servicer (in each case as defined in the Pooling and Servicing Agreement) to the Master Servicer.

         (w)      Article IX of the Agreement is hereby  amended  effective as of the date hereof by deleting the first sentence of the
last paragraph of Section 9.01 and replacing it with the following (new text underlined):

                  Then,  and in each and every such case, so long as an Event of Default shall not have been  remedied,  the Purchaser,
         by notice in  writing to PHH  (except  in the case of an Event of  Default  under  clauses  (iii),  (iv) or (v) above,
         or as otherwise stated herein,  in which case,  automatically  and without notice) may, in addition to whatever rights the Purchaser
         may  have  under  Sections  3.03 and 8.01 and at law or  equity  or to  damages,  including  injunctive  relief  and  specific
         performance,  terminate all the rights and  obligations of the Servicer (and if the Servicer is servicing any of the Mortgage
         Loans in a Securitization  Transaction,  appoint a successor servicer  reasonably  acceptable to any Master Servicer for such
         Securitization  Transaction)  under  this  Agreement  and in and to the  Mortgage  Loans  and  the  proceeds  thereof  without
         compensating the Servicer for the same.

         (x)      Article IX of the Agreement is hereby  amended  effective as of the date hereof by adding the following at the end of
the last paragraph of Section 9.01:

                  The Company shall promptly reimburse the Purchaser (or any designee of the Purchaser,  such as a master servicer) and
         any Depositor,  as applicable,  for all reasonable expenses incurred by the Purchaser (or such designee) or such Depositor, as
         such are incurred,  in connection  with the termination of the Servicer and the transfer of servicing of the Mortgage Loans to
         a successor  servicer.  The  provisions of this paragraph  shall not limit whatever  rights the Purchaser or any Depositor may
         have under other provisions of this Agreement and/or any applicable  Reconstitution Agreement or otherwise,  whether in equity
         or at law, such as an action for damages, specific performance or injunctive relief.

         (y)      Article XI of the Agreement is hereby  amended  effective as of the date hereof by adding the following to the end of
Section 11.02:

                  Notwithstanding  any provision of this Agreement to the contrary,  no amendment to this Agreement  shall be made that
         may cause the Trust to cease to be a 'qualifying  special purpose entity' under accounting  principles  generally  accepted in
         the United States of America.

         (z)      Article XI of the Agreement is hereby amended  effective as of the date hereof by shall by deleting  Section 11.04 in
its entirety and replacing it with the following:

                  This Agreement and the related Confirmation shall be construed in accordance with the substantive laws of the State
         of New York (without regard to conflict of laws principles other than Section 5-1401 of the New York General Obligations
         Law) and the obligations, rights and remedies of the parties hereunder shall be determined in accordance with such laws,
         except to the extent preempted by federal law.

         (aa)     Article XI of the  Agreement is hereby  amended  effective as of the date hereof by  restating  Section  11.18 in its
entirety as follows:

         Section 11.18.    Cooperation of Company with a Reconstitution.

                  The Company and the Purchaser agree that with respect to some or all of the Mortgage Loans, on or after the related
         Closing Date, on one or more dates (each a "Reconstitution Date") at the Purchaser's sole option, the Purchaser may effect a
         sale (each, a "Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:

                  (a)      one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer");
         or

                  (b)      one or more trusts or other entities to be formed as part of one or more Securitization Transactions.

                  The Company agrees to execute in connection with any agreements among the Purchaser, PHH, and any servicer in
         connection with a Whole Loan Transfer, an Assignment, Assumption and Recognition Agreement substantially in the form of
         Exhibit D hereto, or, at Purchaser's request, a seller's warranties and servicing agreement or a participation and servicing
         agreement or similar agreement in form and substance reasonably acceptable to the parties, and in connection with a
         Securitization Transaction, a pooling and servicing agreement in form and substance reasonably acceptable to the parties,
         (collectively the agreements referred to herein are designated, the "Reconstitution Agreements").  It is understood that any
         such Reconstitution Agreements will not contain any greater obligations on the part of Company than are contained in this
         Agreement.  Notwithstanding anything to the contrary in this Section 11.18, PHH agrees that it is required to perform the
         obligations described in Exhibit K hereto.

                  With respect to each Whole Loan Transfer and each Securitization Transaction entered into by the Purchaser, PHH
         agrees (1) to cooperate fully with the Purchaser and any prospective purchaser with respect to all reasonable requests and
         due diligence procedures; (2) to execute, deliver and perform all Reconstitution Agreements required by the Purchaser as are
         customary in the industry; (3) to restate the representations and warranties set forth in this Agreement as of the
         settlement or closing date in connection with such Reconstitution (each, a "Reconstitution Date").

                  In addition, PHH shall provide to such servicer or issuer, as the case may be, and any other participants in such
         Reconstitution:

                  (i)      any and all information and appropriate verification of information which may be reasonably available to
         PHH, whether through letters of its auditors and counsel or otherwise, as the Purchaser or any such other participant shall
         request upon reasonable demand;

                  (ii)     such additional representations, warranties, covenants, opinions of counsel, letters from auditors, and
         certificates of public officials or officers of PHH as are reasonably agreed upon by PHH and the Purchaser or any such other
         participant;

                  (iii)    within 5 Business Days after request by the Purchaser, the information with respect to PHH (as originator)
         and each Third-Party Originator of the Mortgage Loans as required under Item 1110(a) and (b) of Regulation AB, a summary of
         the requirements of which has of the date hereof is attached hereto as Exhibit M for convenience of reference only, as
         determined by Purchaser in its sole reasonable discretion.  If requested by the Purchaser, this will include information
         about the applicable credit-granting or underwriting criteria;

                  (iv)     within 5 Business Days after request by the Purchaser, PHH shall provide (or, as applicable, cause each
         Third-Party Originator to provide) Static Pool Information with respect to the mortgage loans (of a similar type as the
         Mortgage Loans, as reasonably identified by the Purchaser as provided below) originated by (i) PHH, if PHH is an originator
         of Mortgage Loans (including as an acquirer of Mortgage Loans from a Qualified Correspondent), and/or (ii) each Third-Party
         Originator. Such Static Pool Information shall be prepared by PHH (or Third-Party Originator) on the basis of its
         reasonable, good faith interpretation of the requirements of Item 1105(a)(1)-(3) and (c) of Regulation AB. To the extent
         that there is reasonably available to PHH (or Third-Party Originator) Static Pool Information with respect to more than one
         mortgage loan type, the Purchaser or any Depositor shall be entitled to specify whether some or all of such information
         shall be provided pursuant to this paragraph. The content of such Static Pool Information may be in the form customarily
         provided by PHH, and need not be customized for the Purchaser or any Depositor. Such Static Pool Information for each
         vintage origination year or prior securitized pool, as applicable, shall be presented in increments no less frequently than
         quarterly over the life of the mortgage loans included in the vintage origination year or prior securitized pool. The most
         recent periodic increment must be as of a date no later than 135 days prior to the date of the prospectus or other offering
         document in which the Static Pool Information is to be included or incorporated by reference. The Static Pool Information
         shall be provided in an electronic format that provides a permanent record of the information provided, such as a portable
         document format (pdf) file, or other such electronic format reasonably required by the Purchaser or the Depositor, as
         applicable;

                  (y)      within 5 Business Days after request by the Purchaser, information with respect to PHH (as servicer) as
         required by Item 1108(b) and (c) of Regulation AB, a summary of the requirements of which as of the date hereof is attached
         hereto as Exhibit M for convenience of reference only, as determined by Purchaser in its sole discretion.  In the event that
         PHH has delegated any servicing responsibilities with respect to the Mortgage Loans to a Subservicer, PHH shall provide the
         information required pursuant to this clause with respect to the Subservicer;

                  (vi)     within 5 Business Days after request by the Purchaser,

                  (a) information regarding any legal proceedings pending (or known to be contemplated) against PHH (as originator and
         as servicer) and each other originator of the Mortgage Loans and each Subservicer as required by Item 1117 of Regulation AB,
         a summary of the requirements of which as of the date hereof is attached hereto as Exhibit M for convenience of reference
         only, as determined by Purchaser in its sole discretion,

                  (b) information regarding affiliations with respect to PHH (as originator and as servicer) and each other originator
         of the Mortgage Loans and each Subservicer as required by Item 1119(a) of Regulation AB, a summary of the requirements of
         which as of the date hereof is attached hereto as Exhibit M for convenience of reference only, as determined by Purchaser in
         its sole discretion, and

                  (c) information regarding relationships and transactions with respect to PHH (as originator and as servicer) and
         each other originator of the Mortgage Loans and each Subservicer as required by Item 1119(b) and (c) of Regulation AB, a
         summary of the requirements of which as of the date hereof is attached hereto as Exhibit M for convenience of reference
         only, as determined by Purchaser in its sole discretion;

                  (vii)    if so requested by the Purchaser, PHH shall provide (or, as applicable, cause each Third-Party Originator
         to provide), at the expense of the requesting party (to the extent of any additional incremental expense associated with
         delivery pursuant to this Agreement), such statements and agreed-upon procedures letters of certified public accountants
         reasonably acceptable to the Purchaser or Depositor, as applicable, pertaining to Static Pool Information relating to prior
         securitized pools for securitizations closed on or after January 1, 2006 or, in the case of Static Pool Information with
         respect to PHH's or Third-Party Originator's originations or purchases, to calendar months commencing January 1, 2006, or to
         any financial information included in any other disclosure provided under this Section 11.18, as the Purchaser or such
         Depositor shall reasonably request. Such statements and letters shall be addressed to and be for the benefit of such parties
         as the Purchaser or such Depositor shall designate, which may include, by way of example, any Sponsor, any Depositor and any
         broker dealer acting as underwriter, placement agent or initial purchaser with respect to a Securitization Transaction. Any
         such statement or letter may take the form of a standard, generally applicable document accompanied by a reliance letter
         authorizing reliance by the addressees designated by the Purchaser or such Depositor;

                  (viii) for the purpose of satisfying the reporting obligation under the Exchange Act with respect to any class of
         asset-backed securities, PHH shall (or shall cause each Subservicer and Third-Party Originator to) (i) provide prompt notice
         to the Purchaser, any Master Servicer and any Depositor in writing of (A) any material litigation or governmental
         proceedings involving PHH, any Subservicer or any Third-Party Originator, (B) any affiliations or relationships that develop
         following the closing date of a Securitization Transaction between PHH, any Subservicer or any Third-Party Originator and
         any of the parties specified in clause (D) of paragraph (a) of this Section (and any other parties identified in writing by
         the requesting party) with respect to such Securitization Transaction, (C) any Event of Default under the terms of this
         Agreement or any Reconstitution Agreement, (D) any merger, consolidation  or sale of substantially all of the assets of PHH,
         and (E) PHH's entry into an agreement with a Subservicer to perform or assist in the performance of any of PHH's obligations
         under this Agreement or any Reconstitution Agreement and (ii) provide to the Purchaser and any Depositor a description of
         such proceedings, affiliations or relationships;

                  All notification pursuant to this Section 11.18(viii), other than those pursuant to Section 11.18(viii)(i)(A),
         should be sent to:

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, Texas 75067-3884
                  Attention:  Conduit Seller Approval Dept.
                  Facsimile: (214) 626-3751
                  Email: sellerapproval@bear.com

                  With a copy to:
                  Bear, Stearns & Co. Inc.
                  383 Madison Avenue, 3rd Floor
                  New, York, NY 10179
                  Attention:  Global Credit Administration
                  Facsimile:  (212) 272-6564
                  Notifications pursuant to Section 11.18(viii)(i)(A) should be sent to:
                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, TX 75067-3884
                  Attention: Associate General Counsel for Loan Administration
                  Facsimile: (469) 759-4714

                  With copies to:
                  Bear, Stearns & Co. Inc.
                  383 Madison Avenue, 3rd Floor
                  New, York, NY 10179
                  Attention:  Global Credit Administration
                  Facsimile:  (212) 272-6564
                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, TX  75067-3884
                  Attention:  Conduit Seller Approval Dept.
                  Facsimile:  (214) 626-3751
                  Email:  sellerapproval@bear.com

                  (ix) as a condition to the succession to PHH or any Subservicer as servicer or subservicer under this Agreement or
         any Reconstitution Agreement by any Person (i) into which PHH or such Subservicer may be merged or consolidated, or (ii)
         which may be appointed as a successor to PHH or any Subservicer, PHH shall provide to the Purchaser, any Master Servicer and
         any Depositor, at least 15 calendar days prior to the effective date of such succession or appointment, (x) written notice
         to the Purchaser and any Depositor of such succession or appointment and (y) in writing and in form and substance reasonably
         satisfactory to the Purchaser and such Depositor, all information reasonably requested by the Purchaser or any Depositor in
         order to comply with its reporting obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed
         securities;

                  (x) in addition to such information as PHH, as servicer, is obligated to provide pursuant to other provisions of
         this Agreement, not later than ten days prior to the deadline for the filing of any distribution report on Form 10-D in
         respect of any Securitization Transaction that includes any of the Mortgage Loans serviced by PHH or any Subservicer, PHH or
         such Subservicer, as applicable, shall, to the extent PHH or such Subservicer has knowledge, provide to the party
         responsible for filing such report (including, if applicable, the Master Servicer) notice of the occurrence of any of the
         following events along with all information, data, and materials related thereto as may be required to be included in the
         related distribution report on Form 10-D (as specified in the provisions of Regulation AB referenced below):

                           (A)      any material modifications, extensions or waivers of pool asset terms, fees, penalties or payments
         during the distribution period or that have cumulatively become material over time (Item 1121(a)(11) of Regulation AB);

                           (B)      material breaches of pool asset representations or warranties or transaction covenants (Item
         1121(a)(12) of Regulation AB); and

                           (C)      information regarding new asset-backed securities issuances backed by the same pool assets, any
         pool asset changes (such as, additions, substitutions or repurchases), and any material changes in origination, underwriting
         or other criteria for acquisition or selection of pool assets (Item 1121(a)(14) of Regulation AB); and

                  (xi) PHH shall provide to the Purchaser, any Master Servicer and any Depositor, evidence of the authorization of the
         person signing any certification or statement, copies or other evidence of Fidelity Bond Insurance and Errors and Omission
         Insurance policy, financial information and reports, and such other information related to PHH or any Subservicer or PHH or
         such Subservicer's performance hereunder.

                  In the event of a conflict or inconsistency between the terms of Exhibit M and the text of the applicable Item of
         Regulation AB as cited above, the text of Regulation AB, its adopting release and other public statements of the SEC shall
         control.

                  The Company shall indemnify the Purchaser, each affiliate of the Purchaser, and each of the following parties
         participating in a Securitization Transaction: each sponsor and issuing entity; each Person (including, but not limited to,
         any Master Servicer) responsible for the preparation, execution or filing of any report required to be filed with the
         Commission with respect to such Securitization Transaction, or for execution of a certification pursuant to Rule 13a-14(d)
         or Rule 15d-14(d) under the Exchange Act with respect to such Securitization Transaction; each broker dealer acting as
         underwriter, placement agent or initial purchaser, each Person who controls any of such parties or the Depositor (within the
         meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act); and the respective present and former
         directors, officers, employees, agents and affiliates of each of the foregoing and of the Depositor (each, an "Indemnified
         Party"), and shall hold each of them harmless from and against any claims, losses, damages, penalties, fines, forfeitures,
         legal fees and expenses and related costs, judgments, and any other costs, fees and expenses that any of them may sustain
         arising out of or based upon:

                  (i)(A) any untrue statement of a material fact contained or alleged to be contained in any information, report,
         certification, data, accountants' letter or other material provided under this Section 11.18 by or on behalf of PHH, or
         provided under this Section 11.18 by or on behalf of any Subservicer, Subcontractor or Third-Party Originator (collectively,
         the "Company Information"), or (B) the omission or alleged omission to state in the Company Information a material fact
         required to be stated in the Company Information or necessary in order to make the statements therein, in the light of the
         circumstances under which they were made, not misleading; provided, by way of clarification, that clause (B) of this
         paragraph shall be construed solely by reference to the Company Information and not to any other information communicated in
         connection with a sale or purchase of securities, without regard to whether the Company Information or any portion thereof
         is presented together with or separately from such other information;

                  (ii) any breach by PHH of its obligations under this Section 11.18, including particularly any failure by PHH, any
         Subservicer, any Subcontractor or any Third-Party Originator to deliver any information, report, certification, accountants'
         letter or other material when and as required under this Section 11.18, including any failure by PHH to identify pursuant to
         Section 11.19 any Subcontractor "participating in the servicing function" within the meaning of Item 1122 of Regulation AB;

                  (iii) any breach by PHH of a representation or warranty set forth in Section 3.01 or in a writing furnished pursuant
         to Section 3.01(q) and made as of a date prior to the closing date of the related Securitization Transaction, to the extent
         that such breach is not cured by such closing date, or any breach by PHH of a representation or warranty in a writing
         furnished pursuant to Section 3.01(q) to the extent made as of a date subsequent to such closing date; or

                  (iv) the  negligence bad faith or willful  misconduct of PHH in connection  with its  performance  under this Section
         11.18.

                  If the  indemnification  provided for herein is unavailable or  insufficient  to hold harmless an Indemnified  Party,
         then PHH agrees that it shall  contribute to the amount paid or payable by such  Indemnified  Party as a result of any claims,
         losses,  damages or  liabilities  incurred by such  Indemnified  Party in such  proportion  as is  appropriate  to reflect the
         relative fault of such Indemnified Party on the one hand and PHH on the other.

                  In the case of any  failure  of  performance  described  above,  PHH shall  promptly  reimburse  the  Purchaser,  any
         Depositor,  as applicable,  and each Person responsible for the preparation,  execution or filing of any report required to be
         filed with the Commission with respect to such  Securitization  Transaction,  or for execution of a certification  pursuant to
         Rule  13a-14(d)  or Rule  15d-14(d)  under the Exchange Act with  respect to such  Securitization  Transaction,  for all costs
         reasonably  incurred by each such party in order to obtain the  information,  report,  certification,  accountants'  letter or
         other material not delivered as required by PHH, any Subservicer, any Subcontractor or any Third-Party Originator.

                  This  indemnification  shall  survive the  termination  of this  Agreement  or the  termination  of any party to this
         Agreement.

                  All Mortgage Loans not sold or transferred pursuant to a Reconstitution shall remain subject to, and serviced in
         accordance with the terms of, this Agreement and the related Term Sheet, and with respect thereto this Agreement and the
         related Term Sheet shall remain in full force and effect.
     (bb)Article XI of the Agreement is hereby amended effective as of the date hereof by adding the following new Section 11.19:

         Section 11.19.    Use of Subservicers and Subcontractors.

                  (a)      The Servicer shall not hire or otherwise utilize the services of any Subservicer to fulfill any of the
         obligations of the Servicer as servicer under this Agreement or any Reconstitution Agreement unless the Servicer complies
         with the provisions of paragraph (b) of this Section. The Servicer shall not hire or otherwise utilize the services of any
         Subcontractor, and shall not permit any Subservicer to hire or otherwise utilize the services of any Subcontractor, to
         fulfill any of the obligations of the Servicer as servicer under this Agreement or any Reconstitution Agreement unless the
         Servicer complies with the provisions of paragraphs (c) and (d) of this Section.

                  (b)      The Servicer shall cause any Subservicer used by the Servicer (or by any Subservicer) for the benefit of
         the Purchaser and any Depositor to comply with the provisions of this Section and with Sections 3.01(p), 6.04, 6.07 and
         11.18 of this Agreement to the same extent as if such Subservicer were the Servicer, and to provide the information required
         with respect to such Subservicer under Section 11.18(viii) of this Agreement. The Servicer shall be responsible for
         obtaining from each Subservicer and delivering to the Purchaser, any Master Servicer and any Depositor any Annual Statement
         of Compliance required to be delivered by such Subservicer under Section 6.04(a), any Assessment of Compliance and
         Attestation Report required to be delivered by such Subservicer under Section 6.07 and any Annual Certification required
         under Section 6.04(b) as and when required to be delivered.

                  (c)      The Servicer shall promptly upon request provide to the Purchaser, any Master Servicer and any Depositor
         (or any designee of the Depositor, such as an administrator) a written description (in form and substance satisfactory to
         the Purchaser, any Master Servicer and such Depositor) of the role and function of each Subcontractor utilized by PHH or any
         Subservicer, specifying (i) the identity of each such Subcontractor, (ii) which (if any) of such Subcontractors are
         "participating in the servicing function" within the meaning of Item 1122 of Regulation AB, and (iii) which elements of the
         Servicing Criteria will be addressed in assessments of compliance provided by each Subcontractor identified pursuant to
         clause (ii) of this paragraph.

                  (d)      As a condition to the utilization of any Subcontractor determined to be "participating in the servicing
         function" within the meaning of Item 1122 of Regulation AB, the Servicer shall cause any such Subcontractor used by the
         Servicer (or by any Subservicer) for the benefit of the Purchaser and any Depositor to comply with the provisions of
         Sections 6.07 and 11.18 of this Agreement to the same extent as if such Subcontractor were PHH. The Servicer shall be
         responsible for obtaining from each Subcontractor and delivering to the Purchaser and any Depositor any Assessment of
         Compliance and Attestation Report and the other certificates required to be delivered by such Subservicer and such
         Subcontractor under Section 6.07, in each case as and when required to be delivered.

     (cc)Article XII of the Agreement is hereby amended effective as of the date hereof by adding the following new Section 11.20:

         Section 11.20.    Third-Party Beneficiary.

                  For purposes of this Agreement, each Master Servicer shall be considered a third party beneficiary of this
         Agreement, entitled to all the rights and benefits hereof as if it were a direct party to this Agreement.

     (dd)The Agreement is hereby  amended  effective as of the date hereof by deleting  Exhibit E in its entirety and replacing it with
the following:




--------------------------------------------------------------------------------




                                                         EXHIBIT E
                                              REPORTING DATA FOR MONTHLY REPORTING
__________________________________________________________________________________________________________________________________________
                                       Standard Loan Level File Layout - Master Servicing
__________________________________________________________________________________________________________________________________________
__________________________________________________________________________________________________________________________________________
Exhibit 1:  Layout
__________________________________________________________________________________________________________________________________________
Column Name                            Description                                           Decimal      Format Comment
                                                                                                                                 Max Size
__________________________________________________________________________________________________________________________________________
Each file requires the following fields:
__________________________________________________________________________________________________________________________________________
SER_INVESTOR_NBR                       A value assigned by the Servicer to define a group                 Text up to 20 digits
                                       of loans.                                                                                        20
__________________________________________________________________________________________________________________________________________
LOAN_NBR                               A unique identifier assigned to each loan by the                   Text up to 10 digits
                                       investor.                                                                                        10
__________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                      A unique number assigned to a loan by the                          Text up to 10 digits
                                       Servicer.  This may be different than the LOAN_NBR.                                              10
__________________________________________________________________________________________________________________________________________
SCHED_PAY_AMT                          Scheduled monthly principal and scheduled interest              2  No commas(,) or
                                       payment that a borrower is expected to pay, P&I                    dollar signs ($)              11
                                       constant.
__________________________________________________________________________________________________________________________________________
NOTE_INT_RATE                          The loan interest rate as reported by the Servicer.             4  Max length of 6
                                                                                                                                         6
__________________________________________________________________________________________________________________________________________
NET_INT_RATE                           The loan gross interest rate less the service fee               4  Max length of 6
                                       rate as reported by the Servicer.                                                                 6
__________________________________________________________________________________________________________________________________________
SERV_FEE_RATE                          The servicer's fee rate for a loan as reported by               4  Max length of 6
                                       the Servicer.                                                                                     6
__________________________________________________________________________________________________________________________________________
SERV_FEE_AMT                           The servicer's fee amount for a loan as reported by             2  No commas(,) or
                                       the Servicer.                                                      dollar signs ($)              11
__________________________________________________________________________________________________________________________________________
NEW_PAY_AMT                            The new loan payment amount as reported by the                  2  No commas(,) or
                                       Servicer.                                                          dollar signs ($)              11
__________________________________________________________________________________________________________________________________________
NEW_LOAN_RATE                          The new loan rate as reported by the Servicer.                  4  Max length of 6
                                                                                                                                         6
__________________________________________________________________________________________________________________________________________
ARM_INDEX_RATE                         The index the Servicer is using to calculate a                  4  Max length of 6
                                       forecasted rate.                                                                                  6
__________________________________________________________________________________________________________________________________________
ACTL_BEG_PRIN_BAL                      The borrower's actual principal balance at the                  2  No commas(,) or
                                       beginning of the processing cycle.                                 dollar signs ($)              11
__________________________________________________________________________________________________________________________________________
ACTL_END_PRIN_BAL                      The borrower's actual principal balance at the end              2  No commas(,) or
                                       of the processing cycle.                                           dollar signs ($)              11
__________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                 The date at the end of processing cycle that the                   MM/DD/YYYY
                                       borrower's next payment is due to the Servicer, as                                               10
                                       reported by Servicer.
__________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_1                        The first curtailment amount to be applied.                     2  No commas(,) or
                                                                                                          dollar signs ($)              11
__________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_1                       The curtailment date associated with the first                     MM/DD/YYYY
                                       curtailment amount.                                                                              10
__________________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_1                        The curtailment interest on the first curtailment               2  No commas(,) or
                                       amount, if applicable.                                             dollar signs ($)              11
__________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_2                        The second curtailment amount to be applied.                    2  No commas(,) or
                                                                                                          dollar signs ($)              11
__________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_2                       The curtailment date associated with the second                    MM/DD/YYYY
                                       curtailment amount.                                                                              10
__________________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_2                        The curtailment interest on the second curtailment              2  No commas(,) or
                                       amount, if applicable.                                             dollar signs ($)              11
__________________________________________________________________________________________________________________________________________
__________________________________________________________________________________________________________________________________________
Exhibit 1: Continued                   Standard Loan Level File Layout
__________________________________________________________________________________________________________________________________________
Column Name                            Description                                           Decimal      Format Comment
                                                                                                                                  Max Size
__________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_3                        The third curtailment amount to be applied.                     2  No commas(,) or
                                                                                                          dollar signs ($)              11
__________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_3                       The curtailment date associated with the third                     MM/DD/YYYY
                                       curtailment amount.                                                                              10
__________________________________________________________________________________________________________________________________________
CURT_ADJ_AMT_3                         The curtailment interest on the third curtailment               2  No commas(,) or
                                       amount, if applicable.                                             dollar signs ($)              11
__________________________________________________________________________________________________________________________________________
PIF_AMT                                The loan "paid in full" amount as reported by the               2  No commas(,) or
                                       Servicer.                                                          dollar signs ($)              11
__________________________________________________________________________________________________________________________________________
PIF_DATE                               The paid in full date as reported by the Servicer.                 MM/DD/YYYY
                                                                                                                                        10
__________________________________________________________________________________________________________________________________________
                                                                                                          Action Code Key:
ACTION_CODE                            The standard FNMA numeric code used to indicate the                15=Bankruptcy,                 2
                                       default/delinquent status of a particular loan.                    30=Foreclosure, ,
                                                                                                          60=PIF,
                                                                                                          63=Substitution,
                                                                                                          65=Repurchase,70=REO
__________________________________________________________________________________________________________________________________________
INT_ADJ_AMT                            The amount of the interest adjustment as reported               2  No commas(,) or
                                       by the Servicer.                                                   dollar signs ($)              11
__________________________________________________________________________________________________________________________________________
SOLDIER_SAILOR_ADJ_AMT                 The Soldier and Sailor Adjustment amount, if                    2  No commas(,) or
                                       applicable.                                                        dollar signs ($)              11
__________________________________________________________________________________________________________________________________________
NON_ADV_LOAN_AMT                       The Non Recoverable Loan Amount, if applicable.                 2  No commas(,) or
                                                                                                          dollar signs ($)              11
__________________________________________________________________________________________________________________________________________
LOAN_LOSS_AMT                          The amount the Servicer is passing as a loss, if                2  No commas(,) or
                                       applicable.                                                        dollar signs ($)              11
__________________________________________________________________________________________________________________________________________
Plus the following applicable fields:
__________________________________________________________________________________________________________________________________________
SCHED_BEG_PRIN_BAL                     The scheduled outstanding principal amount due at               2  No commas(,) or
                                       the beginning of the cycle date to be passed                       dollar signs ($)              11
                                       through to investors.
__________________________________________________________________________________________________________________________________________
SCHED_END_PRIN_BAL                     The scheduled principal balance due to investors at             2  No commas(,) or
                                       the end of a processing cycle.                                     dollar signs ($)              11
__________________________________________________________________________________________________________________________________________
SCHED_PRIN_AMT                         The scheduled principal amount as reported by the               2  No commas(,) or
                                       Servicer for the current cycle -- only applicable                  dollar signs ($)              11
                                       for Scheduled/Scheduled Loans.
__________________________________________________________________________________________________________________________________________
SCHED_NET_INT                          The scheduled gross interest amount less the                    2  No commas(,) or
                                       service fee amount for the current cycle as                        dollar signs ($)              11
                                       reported by the Servicer -- only applicable for
                                       Scheduled/Scheduled Loans.
__________________________________________________________________________________________________________________________________________
ACTL_PRIN_AMT                          The actual principal amount collected by the                    2  No commas(,) or
                                       Servicer for the current reporting cycle -- only                   dollar signs ($)              11
                                       applicable for Actual/Actual Loans.
__________________________________________________________________________________________________________________________________________
ACTL_NET_INT                           The actual gross interest amount less the service               2  No commas(,) or
                                       fee amount for the current reporting cycle as                      dollar signs ($)              11
                                       reported by the Servicer -- only applicable for
                                       Actual/Actual Loans.
__________________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ AMT                    The penalty amount received when a borrower prepays             2  No commas(,) or
                                       on his loan as reported by the Servicer.                           dollar signs ($)              11
__________________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ WAIVED                 The prepayment penalty amount for the loan waived               2  No commas(,) or
                                       by the servicer.                                                   dollar signs ($)              11
__________________________________________________________________________________________________________________________________________
Exhibit 1: Continued                  Standard Loan Level File Layout
__________________________________________________________________________________________________________________________________________
Column Name                            Description                                             Decimal  Format Comment
                                                                                                                                 Max Size
__________________________________________________________________________________________________________________________________________
MOD_DATE                               The Effective Payment Date of the Modification for               MM/DD/YYYY
                                       the loan.                                                                                        10
__________________________________________________________________________________________________________________________________________
MOD_TYPE                               The Modification Type.                                           Varchar - value can be
                                                                                                        alpha or numeric                30
__________________________________________________________________________________________________________________________________________
DELINQ_P&I_ADVANCE_AMT                 The current outstanding principal and interest                2  No commas(,) or dollar
                                       advances made by Servicer.                                       signs ($)                       11
__________________________________________________________________________________________________________________________________________
                                       Flag to indicate if the repurchase of a loan is due              Y=Breach
BREACH_FLAG                            to a breach of Representations and Warranties                    N=NO Breach                      1
                                                                                                        Let blank if N/A
__________________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------



Exhibit 2: Monthly Summary Report by Single Investor
MONTHLY SUMMARY REPORT
For Month Ended: mm/dd/yyyy      Servicer Name______________________________
Prepared by:_________________________   Investor Nbr_______________________________

_______________________________________________________________________________________________________
Section 1. Remittances and Ending Balances - Required Data
_______________________________________________________________________________________________________
  Beginning         Ending        Total Monthly        Total Ending Unpaid     Total Monthly Principal
  Loan Count      Loan Count    Remittance Amount       Principal Balance              Balance
_______________________________________________________________________________________________________
      0               0                    $0.00            $0.00                     $0.00
_______________________________________________________________________________________________________

Principal Calculation

1. Monthly Principal Due                                                             +           $0.00
                                                                                       _______________
2. Current Curtailments                                                              +           $0.00
                                                                                       _______________
3. Liquidations                                                                      +           $0.00
                                                                                       _______________
4. Other (attach explanation)                                                        +           $0.00
                                                                                       _______________
5. Principal Due                                                                                 $0.00
                                                                                       _______________
6. Interest (reported "gross")                                                       +           $0.00
                                                                                       _______________
7. Interest Adjustments on Curtailments                                              +           $0.00
                                                                                       _______________
8. Servicing Fees                                                                    -           $0.00
                                                                                       _______________
9. Other Interest (attach explanation)                                               +           $0.00
                                                                                       _______________
10. Interest Due               (need to subtract ser fee)                                        $0.00
                                                                                       _______________

Remittance Calculation

11. Total Principal and Interest Due (lines 5+10)                                    +           $0.00
                                                                                       _______________
12. Reimbursement of Non-Recoverable Advances                                        -           $0.00
                                                                                       _______________
13. Total Realized gains                                                             +           $0.00
                                                                                       _______________
14. Total Realized Losses                                                            -           $0.00
                                                                                       _______________
15. Total Prepayment Penalties                                                       +           $0.00
                                                                                       _______________
16. Total Non-Supported Compensating Interest                                        -           $0.00
                                                                                       _______________
17. Other (attach explanation)                                                                   $0.00
                                                                                       _______________
18. Net Funds Due on or before Remittance Date                                       $           $0.00
                                                                                       _______________



_______________________________________________________________________________________________________
Section 2. Delinquency Report - Optional Data for Loan Accounting
_______________________________________________________________________________________________________
                                       Installments Delinquent
_______________________________________________________________________________________________________

    Total No.      Total No.                                     In        Real Estate  Total Dollar
      of              of           30-     60-   90 or more  Foreclosure     Owned        Amount of
     Loans      Delinquencies     Days    Days      Days      (Optional)   (Optional)   Delinquencies
_______________________________________________________________________________________________________
       0               0            0       0        0            0            0           $0.00
_______________________________________________________________________________________________________


_________________________________________________________________________________________________________________
Section 3. REG AB Summary Reporting - REPORT ALL APPLICABLE FIELDS
_________________________________________________________________________________________________________________
REG AB FIELDS                                           LOAN COUNT                     BALANCE
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT                                      0                             $0.00
_________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT WAIVED                               0                             $0.00
_________________________________________________________________________________________________________________
DELINQUENCY P&I AMOUNT                                      0                             $0.00
_________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




    (ee)         The  Agreement  is hereby  amended  effective as of the date hereof by adding
the following new Exhibit F:

                                                         EXHIBIT F
                                          REPORTING DATA FOR DEFAULTED LOANS
        Exhibit   : Standard File Layout - Delinquency Reporting

         *The column/header names in bold are the minimum fields Wells Fargo must receive from every Servicer
______________________________________________________________________________________________________________________________________________________
Column/Header Name                                                            Description                                Decimal    Format Comment
______________________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                                  A unique number assigned to a loan by the Servicer.  This may be
                                                   different than the LOAN_NBR
______________________________________________________________________________________________________________________________________________________
LOAN_NBR                                           A unique identifier assigned to each loan by the originator.
______________________________________________________________________________________________________________________________________________________
CLIENT_NBR                                         Servicer Client Number
______________________________________________________________________________________________________________________________________________________
SERV_INVESTOR_NBR                                  Contains a unique number as assigned by an external servicer to
                                                   identify a group of loans in their system.
______________________________________________________________________________________________________________________________________________________
BORROWER_FIRST_NAME                                First Name of the Borrower.
______________________________________________________________________________________________________________________________________________________
BORROWER_LAST_NAME                                 Last name of the borrower.
______________________________________________________________________________________________________________________________________________________
PROP_ADDRESS                                       Street Name and Number of Property
______________________________________________________________________________________________________________________________________________________
PROP_STATE                                         The state where the  property located.
______________________________________________________________________________________________________________________________________________________
PROP_ZIP                                           Zip code where the property is located.
______________________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                             The date that the borrower's next payment is due to the servicer                 MM/DD/YYYY
                                                   at the end of processing cycle, as reported by Servicer.
______________________________________________________________________________________________________________________________________________________
LOAN_TYPE                                          Loan Type (i.e. FHA, VA, Conv)
______________________________________________________________________________________________________________________________________________________
BANKRUPTCY_FILED_DATE                              The date a particular bankruptcy claim was filed.                                MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
BANKRUPTCY_CHAPTER_CODE                            The chapter under which the bankruptcy was filed.
______________________________________________________________________________________________________________________________________________________
BANKRUPTCY_CASE_NBR                                The case number assigned by the court to the bankruptcy filing.
______________________________________________________________________________________________________________________________________________________
POST_PETITION_DUE_DATE                             The payment due date once the bankruptcy has been approved by the                MM/DD/YYYY
                                                   courts
______________________________________________________________________________________________________________________________________________________
BANKRUPTCY_DCHRG_DISM_DATE                         The Date The Loan Is Removed From Bankruptcy. Either by                          MM/DD/YYYY
                                                   Dismissal, Discharged and/or a Motion For Relief Was Granted.
______________________________________________________________________________________________________________________________________________________
LOSS_MIT_APPR_DATE                                 The Date The Loss Mitigation Was Approved By The Servicer                        MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
LOSS_MIT_TYPE                                      The Type Of Loss Mitigation Approved For A Loan Such As;
______________________________________________________________________________________________________________________________________________________
LOSS_MIT_EST_COMP_DATE                             The Date The Loss Mitigation /Plan Is Scheduled To End/Close                     MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
LOSS_MIT_ACT_COMP_DATE                             The Date The Loss Mitigation Is Actually Completed                               MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FRCLSR_APPROVED_DATE                               The date DA Admin sends a letter to the servicer with                            MM/DD/YYYY
                                                   instructions to begin foreclosure proceedings.
______________________________________________________________________________________________________________________________________________________
ATTORNEY_REFERRAL_DATE                             Date File Was Referred To Attorney to Pursue Foreclosure                         MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FIRST_LEGAL_DATE                                   Notice of 1st legal filed by an Attorney in a Foreclosure Action                 MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_EXPECTED_DATE                          The date by which a foreclosure sale is expected to occur.                       MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_DATE                                   The actual date of the foreclosure sale.                                         MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_AMT                                    The amount a property sold for at the foreclosure sale.                  2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
EVICTION_START_DATE                                The date the servicer initiates eviction of the borrower.                        MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
EVICTION_COMPLETED_DATE                            The date the court revokes legal possession of the property from                 MM/DD/YYYY
                                                   the borrower.
______________________________________________________________________________________________________________________________________________________
LIST_PRICE                                         The price at which an REO property is marketed.                          2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
LIST_DATE                                          The date an REO property is listed at a particular price.                        MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
OFFER_AMT                                          The dollar value of an offer for an REO property.                        2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
OFFER_DATE_TIME                                    The date an offer is received by DA Admin or by the Servicer.                    MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
REO_CLOSING_DATE                                   The date the REO sale of the property is scheduled to close.                     MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
REO_ACTUAL_CLOSING_DATE                            Actual Date Of REO Sale                                                          MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
OCCUPANT_CODE                                      Classification of how the property is occupied.
______________________________________________________________________________________________________________________________________________________
PROP_CONDITION_CODE                                A code that indicates the condition of the property.
______________________________________________________________________________________________________________________________________________________
PROP_INSPECTION_DATE                               The date a  property inspection is performed.                                    MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
APPRAISAL_DATE                                     The date the appraisal was done.                                                 MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
CURR_PROP_VAL                                      The current "as is" value of the property based on brokers price         2
                                                   opinion or appraisal.
______________________________________________________________________________________________________________________________________________________
REPAIRED_PROP_VAL                                  The amount the property would be worth if repairs are completed          2
                                                   pursuant to a broker's price opinion or appraisal.
______________________________________________________________________________________________________________________________________________________
If applicable:
______________________________________________________________________________________________________________________________________________________
DELINQ_STATUS_CODE                                 FNMA Code Describing Status of Loan
______________________________________________________________________________________________________________________________________________________
DELINQ_REASON_CODE                                 The circumstances which caused a borrower to stop paying on a
                                                   loan.   Code indicates the reason why the loan is in default for
                                                   this cycle.
______________________________________________________________________________________________________________________________________________________
MI_CLAIM_FILED_DATE                                Date Mortgage Insurance Claim Was Filed With Mortgage Insurance                  MM/DD/YYYY
                                                   Company.
______________________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT                                       Amount of Mortgage Insurance Claim Filed                                         No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
MI_CLAIM_PAID_DATE                                 Date Mortgage Insurance Company Disbursed Claim Payment                          MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT_PAID                                  Amount Mortgage Insurance Company Paid On Claim                          2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
POOL_CLAIM_FILED_DATE                              Date Claim Was Filed With Pool Insurance Company                                 MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT                                     Amount of Claim Filed With Pool Insurance Company                        2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
POOL_CLAIM_PAID_DATE                               Date Claim Was Settled and The Check Was Issued By The Pool                      MM/DD/YYYY
                                                   Insurer
______________________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT_PAID                                Amount Paid On Claim By Pool Insurance Company                           2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_FILED_DATE                        Date FHA Part A Claim Was Filed With HUD                                         MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_AMT                               Amount of FHA Part A Claim Filed                                         2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_DATE                         Date HUD Disbursed Part A Claim Payment                                          MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_AMT                          Amount HUD Paid on Part A Claim                                          2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_FILED_DATE                        Date FHA Part B Claim Was Filed With HUD                                         MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_AMT                               Amount of FHA Part B Claim Filed                                         2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_DATE                         Date HUD Disbursed Part B Claim Payment                                          MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_AMT                          Amount HUD Paid on Part B Claim                                          2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
VA_CLAIM_FILED_DATE                                Date VA Claim Was Filed With the Veterans Admin                                  MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_DATE                                 Date Veterans Admin. Disbursed VA Claim Payment                                  MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_AMT                                  Amount Veterans Admin. Paid on VA Claim                                  2       No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
MOTION_FOR_RELIEF_DATE                             The date the Motion for Relief was filed                                     10  MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
FRCLSR_BID_AMT                                     The foreclosure sale bid amount                                              11  No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_TYPE                                   The foreclosure sales results: REO, Third Party, Conveyance to
                                                   HUD/VA
______________________________________________________________________________________________________________________________________________________
REO_PROCEEDS                                       The net proceeds from the sale of the REO property.                              No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
BPO_DATE                                           The date the BPO was done.
______________________________________________________________________________________________________________________________________________________
CURRENT_FICO                                       The current FICO score
______________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_FILED_DATE                            The date the Hazard Claim was filed with the Hazard Insurance                10  MM/DD/YYYY
                                                   Company.
______________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_AMT                                   The amount of the Hazard Insurance Claim filed.                              11  No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_DATE                             The date the Hazard Insurance Company disbursed the claim payment.           10  MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_AMT                              The amount the Hazard Insurance Company paid on the claim.                   11  No commas(,) or
                                                                                                                                    dollar signs ($)
______________________________________________________________________________________________________________________________________________________
ACTION_CODE                                        Indicates loan status                                                            Number
______________________________________________________________________________________________________________________________________________________
NOD_DATE                                                                                                                            MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
NOI_DATE                                                                                                                            MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_PLAN_START_DATE                                                                                                      MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_ PLAN_END_DATE
______________________________________________________________________________________________________________________________________________________
ACTUAL_REO_START_DATE                                                                                                               MM/DD/YYYY
______________________________________________________________________________________________________________________________________________________
REO_SALES_PRICE                                                                                                                     Number
______________________________________________________________________________________________________________________________________________________
REALIZED_LOSS/GAIN                                 As defined in the Servicing Agreement                                            Number
______________________________________________________________________________________________________________________________________________________


        Exhibit 2: Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
        o  ASUM-  Approved Assumption
        o  BAP-   Borrower Assistance Program
        o  CO-    Charge Off
        o  DIL-   Deed-in-Lieu
        o  FFA-   Formal Forbearance Agreement
        o  MOD-   Loan Modification
        o  PRE-   Pre-Sale
        o  SS-    Short Sale
        o  MISC-  Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above,
provided that they are consistent with industry standards.  If Loss Mitigation Types other
than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property code as follows:
        o  Mortgagor
        o  Tenant
        o  Unknown
        o  Vacant

The Property Condition field should show the last reported condition of the property as
follows:
        o  Damaged
        o  Excellent
        o  Fair
        o  Gone
        o  Good
        o  Poor
        o  Special Hazard
        o  Unknown

        Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:
                  _______________________________________________________________________________________________
                  Delinquency Code                  Delinquency Description
                  _______________________________________________________________________________________________
                  001                               FNMA-Death of principal mortgagor
                  _______________________________________________________________________________________________
                  002                               FNMA-Illness of principal mortgagor
                  _______________________________________________________________________________________________
                  003                               FNMA-Illness of mortgagor's family member
                  _______________________________________________________________________________________________
                  004                               FNMA-Death of mortgagor's family member
                  _______________________________________________________________________________________________
                  005                               FNMA-Marital difficulties
                  _______________________________________________________________________________________________
                  006                               FNMA-Curtailment of income
                  _______________________________________________________________________________________________
                  007                               FNMA-Excessive Obligation
                  _______________________________________________________________________________________________
                  008                               FNMA-Abandonment of property
                  _______________________________________________________________________________________________
                  009                               FNMA-Distant employee transfer
                  _______________________________________________________________________________________________
                  011                               FNMA-Property problem
                  _______________________________________________________________________________________________
                  012                               FNMA-Inability to sell property
                  _______________________________________________________________________________________________
                  013                               FNMA-Inability to rent property
                  _______________________________________________________________________________________________
                  014                               FNMA-Military Service
                  _______________________________________________________________________________________________
                  015                               FNMA-Other
                  _______________________________________________________________________________________________
                  016                               FNMA-Unemployment
                  _______________________________________________________________________________________________
                  017                               FNMA-Business failure
                  _______________________________________________________________________________________________
                  019                               FNMA-Casualty loss
                  _______________________________________________________________________________________________
                  022                               FNMA-Energy environment costs
                  _______________________________________________________________________________________________
                  023                               FNMA-Servicing problems
                  _______________________________________________________________________________________________
                  026                               FNMA-Payment adjustment
                  _______________________________________________________________________________________________
                  027                               FNMA-Payment dispute
                  _______________________________________________________________________________________________
                  029                               FNMA-Transfer of ownership pending
                  _______________________________________________________________________________________________
                  030                               FNMA-Fraud
                  _______________________________________________________________________________________________
                  031                               FNMA-Unable to contact borrower
                  _______________________________________________________________________________________________
                  INC                               FNMA-Incarceration
                  _______________________________________________________________________________________________


        Exhibit 2: Standard File Codes - Delinquency Reporting, Continued
The FNMA Delinquent Status Code field should show the Status of Default as follows:
                  _______________________________________________________________________________________________
                            Status Code             Status Description
                  _______________________________________________________________________________________________
                                 09                 Forbearance
                  _______________________________________________________________________________________________
                                 17                 Pre-foreclosure Sale Closing Plan Accepted
                  _______________________________________________________________________________________________
                                 24                 Government Seizure
                  _______________________________________________________________________________________________
                                 26                 Refinance
                  _______________________________________________________________________________________________
                                 27                 Assumption
                  _______________________________________________________________________________________________
                                 28                 Modification
                  _______________________________________________________________________________________________
                                 29                 Charge-Off
                  _______________________________________________________________________________________________
                                 30                 Third Party Sale
                  _______________________________________________________________________________________________
                                 31                 Probate
                  _______________________________________________________________________________________________
                                 32                 Military Indulgence
                  _______________________________________________________________________________________________
                                 43                 Foreclosure Started
                  _______________________________________________________________________________________________
                                 44                 Deed-in-Lieu Started
                  _______________________________________________________________________________________________
                                 49                 Assignment Completed
                  _______________________________________________________________________________________________
                                 61                 Second Lien Considerations
                  _______________________________________________________________________________________________
                                 62                 Veteran's Affairs-No Bid
                  _______________________________________________________________________________________________
                                 63                 Veteran's Affairs-Refund
                  _______________________________________________________________________________________________
                                 64                 Veteran's Affairs-Buydown
                  _______________________________________________________________________________________________
                                 65                 Chapter 7 Bankruptcy
                  _______________________________________________________________________________________________
                                 66                 Chapter 11 Bankruptcy
                  _______________________________________________________________________________________________
                                 67                 Chapter 13 Bankruptcy
                  _______________________________________________________________________________________________
                                 67                 Chapter 13 Bankruptcy
                  _______________________________________________________________________________________________

     (ff)The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit J:




--------------------------------------------------------------------------------




                                                                   EXHIBIT J

                                                         FORM OF COMPANY CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I, ____________________________, the _______________________ of [NAME OF COMPANY] (the "Company"), certify to [the
Purchaser], [the Depositor], and the Master Servicer [Trustee], and their officers, with the knowledge and intent that they will rely
upon this certification, that:

                  I have reviewed the servicer compliance statement of PHH provided in accordance with Item 1123 of Regulation AB (the
         "Compliance Statement"), the report on assessment of PHH's compliance with the servicing criteria set forth in Item 1122(d)
         of Regulation AB (the "Servicing Criteria"), provided in accordance with Rules 13a-18 and 15d-18 under Securities Exchange
         Act of 1934, as amended (the "Exchange Act") and Item 1122 of Regulation AB (the "Servicing Assessment"), the registered
         public accounting firm's attestation report provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
         Section 1122(b) of Regulation AB (the "Attestation Report"), and all servicing reports, officer's certificates and other
         information relating to the servicing of the Mortgage Loans by PHH during 200[ ] that were delivered by PHH to the Master
         Servicer pursuant to the Agreement (collectively, the "Company Servicing Information");

                  Based on my knowledge, PHH Servicing Information, taken as a whole, does not contain any untrue statement of a
         material fact or omit to state a material fact necessary to make the statements made, in the light of the circumstances
         under which such statements were made, not misleading with respect to the period of time covered by PHH Servicing
         Information;

                  Based on my knowledge, all of PHH Servicing Information required to be provided by PHH under the Agreement has been
         provided to the Master Servicer;

                  I am responsible for reviewing the activities performed by PHH as servicer under the Agreement, and based on my
         knowledge and the compliance review conducted in preparing the Compliance Statement and except as disclosed in the
         Compliance Statement, the Servicing Assessment or the Attestation Report, PHH has fulfilled its obligations under the
         Agreement in all material respects; and

The Compliance Statement required to be delivered by PHH pursuant to this Agreement, and the Servicing Assessment and Attestation
Report required to be provided by PHH and by any Subservicer and Subcontractor pursuant to the Agreement, have been provided to the
Master Servicer.  Any material instances of noncompliance described in such reports have been disclosed to the Master Servicer.  Any
material instance of noncompliance with the Servicing Criteria has been disclosed in such reports.

     (gg)         The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit K:

                                                                   EXHIBIT K
                                                      COMPANY'S OBLIGATIONS IN CONNECTION
                                                             WITH A RECONSTITUTION

     o   The Company shall (i) possess the ability to service to a securitization  documents;  (ii) service on a  "Scheduled/Scheduled"
         reporting basis (advancing through the liquidation of an REO Property),  (iii) make compensating  interest payments on payoffs
         and (iv) remit and report to a master  servicer in format  acceptable to such master servicer by the 10th calendar day of each
         month.
     o   The Company shall provide an acceptable annual  certification  (officer's  certificate) to the master servicer (as required by
         the Sarbanes-Oxley Act of 2002) as well as any other annual certifications  required under the securitization  documents (i.e.
         the annual statement as to compliance/annual  independent  certified public accountants'  servicing report due by March 1st of
         each year).
     o   The Company shall allow for the Purchaser,  the master  servicer or their  designee to perform a review of audited  financials
         and net worth of PHH.
     o   The Company shall provide  information on each  Custodial  Account as requested by the master  servicer or the Purchaser,  and
         each Custodial Accounts shall comply with the requirements for such accounts as set forth in the securitization documents.
     o   The Company shall maintain its servicing system in accordance with the requirements of the master servicer.

      (hh)        The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit L:

                                                               EXHIBIT L
                                                       SUMMARY OF REGULATION AB
                                                          SERVICING CRITERIA

NOTE: This Exhibit L is provided for convenience of reference only.  In the event of a conflict or inconsistency between the terms of
this Exhibit M and the text of Regulation AB, the text of Regulation AB, its adopting release and other public statements of the SEC
shall control.
Item 1122(d)

         (a)      General servicing considerations.

                  (1)      Policies and procedures  are  instituted to monitor any  performance or other triggers and events of default
in accordance with the transaction agreements.

                  (2)      If any  material  servicing  activities  are  outsourced  to third  parties,  policies  and  procedures  are
instituted to monitor the third party's performance and compliance with such servicing activities.

                  (3)      Any  requirements  in the transaction  agreements to maintain a back-up  servicer for the mortgage loans are
maintained.

                  (4)      A fidelity bond and errors and  omissions  policy is in effect on the party  participating  in the servicing
function  throughout  the reporting  period in the amount of coverage  required by and  otherwise in  accordance  with the terms of the
transaction agreements.

         (b)      Cash collection and administration.

                  (1)      Payments on mortgage  loans are  deposited  into the  appropriate  custodial  bank accounts and related bank
clearing  accounts no more than two  business  days  following  receipt,  or such other  number of days  specified  in the  transaction
agreements.

                  (2)      Disbursements  made via wire  transfer on behalf of an obligor or to an investor are made only by authorized
personnel.

                  (3)      Advances of funds or guarantees  regarding  collections,  cash flows or  distributions,  and any interest or
other fees charged for such advances, are made, reviewed and approved as specified in the transaction agreements.

                  (4)      The related  accounts for the transaction,  such as cash reserve accounts or accounts  established as a form
of  overcollateralization,  are separately  maintained  (e.g.,  with respect to  commingling  of cash) as set forth in the  transaction
agreements.

                  (5)      Each  custodial  account is maintained at a federally  insured  depository  institution  as set forth in the
transaction  agreements.  For  purposes  of this  criterion,  "federally  insured  depository  institution"  with  respect to a foreign
financial  institution  means a foreign  financial  institution  that meets the  requirements  of Rule  13k-1(b)(1)  of the  Securities
Exchange Act.

                  (6)      Unissued checks are safeguarded so as to prevent unauthorized access.

                  (7)      Reconciliations  are prepared on a monthly  basis for all  asset-backed  securities  related bank  accounts,
including custodial accounts and related bank clearing accounts.  These reconciliations are (A) mathematically  accurate;  (B) prepared
within 30 calendar days after the bank  statement  cutoff date, or such other number of days specified in the  transaction  agreements;
(C)  reviewed  and  approved  by someone  other than the person who  prepared  the  reconciliation;  and (D) contain  explanations  for
reconciling  items.  These  reconciling  items are resolved  within 90 calendar days of their  original  identification,  or such other
number of days specified in the transaction agreements.

         (c)      Investor remittances and reporting.

                  (1)      Reports to investors,  including  those to be filed with the  Commission,  are maintained in accordance with
the  transaction  agreements and applicable  Commission  requirements.  Specifically,  such reports (A) are prepared in accordance with
timeframes and other terms set forth in the transaction  agreements;  (B) provide  information  calculated in accordance with the terms
specified in the  transaction  agreements;  (C) are filed with the Commission as required by its rules and  regulations;  and (D) agree
with  investors'  or the  trustee's  records as to the total  unpaid  principal  balance and number of mortgage  loans  serviced by the
Servicer.

                  (2)      Amounts due to investors are allocated and remitted in accordance  with  timeframes,  distribution  priority
and other terms set forth in the transaction agreements.

                  (3)      Disbursements  made to an investor are posted within two business days to the Servicer's  investor  records,
or such other number of days specified in the transaction agreements.

                  (4)      Amounts  remitted to investors  per the  investor  reports  agree with  cancelled  checks,  or other form of
payment, or custodial bank statements.

         (d)      Mortgage Loan administration.

                  (1)      Collateral or security on mortgage loans is maintained as required by the transaction  agreements or related
mortgage loan documents.

                  (2)      Mortgage loan and related documents are safeguarded as required by the transaction agreements.

                  (3)      Any additions,  removals or  substitutions  to the asset pool are made,  reviewed and approved in accordance
with any conditions or requirements in the transaction agreements.

                  (4)      Payments on mortgage  loans,  including  any payoffs,  made in  accordance  with the related  mortgage  loan
documents are posted to the Servicer's  obligor records  maintained no more than two business days after receipt,  or such other number
of days  specified in the  transaction  agreements,  and allocated to principal,  interest or other items (e.g.,  escrow) in accordance
with the related mortgage loan documents.

                  (5)      The Servicer's  records  regarding the mortgage  loans agree with the Servicer's  records with respect to an
obligor's unpaid principal balance.

                  (6)      Changes with respect to the terms or status of an obligor's  mortgage  loans (e.g.,  loan  modifications  or
re-agings) are made, reviewed and approved by authorized  personnel in accordance with the transaction  agreements and related mortgage
loan documents.

                  (7)      Loss  mitigation  or  recovery  actions  (e.g.,  forbearance  plans,  modifications  and  deeds  in  lieu of
foreclosure,  foreclosures and repossessions,  as applicable) are initiated,  conducted and concluded in accordance with the timeframes
or other requirements established by the transaction agreements.

                  (8)      Records  documenting  collection  efforts are maintained  during the period a mortgage loan is delinquent in
accordance with the  transaction  agreements.  Such records are maintained on at least a monthly basis, or such other period  specified
in the transaction  agreements,  and describe the entity's activities in monitoring  delinquent mortgage loans including,  for example,
phone calls, letters and payment rescheduling plans in cases where delinquency is deemed temporary (e.g., illness or unemployment).

                  (9)      Adjustments  to interest  rates or rates of return for mortgage loans with variable rates are computed based
on the related mortgage loan documents.

                  (10)     Regarding  any funds held in trust for an obligor  (such as escrow  accounts):  (A) such funds are analyzed,
in  accordance  with the  obligor's  mortgage  loan  documents,  on at least an annual  basis,  or such other  period  specified in the
transaction  agreements;  (B) interest on such funds is paid, or credited,  to obligors in  accordance  with  applicable  mortgage loan
documents  and state laws;  and (C) such funds are  returned to the obligor  within 30 calendar  days of full  repayment of the related
mortgage loans, or such other number of days specified in the transaction agreements.

                  (11)     Payments made on behalf of an obligor (such as tax or insurance  payments) are made on or before the related
penalty or expiration  dates, as indicated on the appropriate  bills or notices for such payments,  provided that such support has been
received by the Servicer at least 30 calendar  days prior to these dates,  or such other  number of days  specified in the  transaction
agreements.

                  (12)     Any late payment  penalties in connection  with any payment to be made on behalf of an obligor are paid from
the Servicer's funds and not charged to the obligor, unless the late payment was due to the obligor's error or omission.

                  (13)     Disbursements  made on behalf of an obligor are posted  within two business  days to the  obligor's  records
maintained by the Servicer, or such other number of days specified in the transaction agreements.

                  (14)     Delinquencies,  charge-offs  and  uncollectable  accounts are recognized and recorded in accordance with the
transaction agreements.

                  (15)     Any  external  enhancement  or other  support,  identified  in Item  1114(a)(1)  through (3) or Item 1115 of
Regulation AB, is maintained as set forth in the transaction agreements.

         (ii)     The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit M:

                                                               EXHIBIT M

                                           SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS

NOTE: This Exhibit M is provided for convenience of reference  only. In the event of a conflict or  inconsistency  between the terms of
this Exhibit M and the text of Regulation  AB, the text of Regulation AB, its adopting  release and other public  statements of the SEC
shall control.

Item 1105(a)(1)-(3) and (c)
         -Provide  static pool  information  with respect to mortgage  loans that were  originated or purchased by PHH and which are of
the same type as the Mortgage Loans.

         -Provide static pool information  regarding  delinquencies,  cumulative  losses and prepayments for prior securitized pools of
PHH.

         -If PHH has less than 3 years experience  securitizing assets of the same type as the Mortgage Loans,  provide the static pool
information by vintage  origination  years  regarding loans  originated or purchased by PHH,  instead of by prior  securitized  pool. A
vintage origination year represents mortgage loans originated during the same year.

         -Such static pool  information  shall be for the prior five years,  or for so long as PHH has been  originating  or purchasing
(in the case of data by vintage  origination  year) or  securitizing  (in the case of data by prior  securitized  pools) such  mortgage
loans if for less than five years.

         -The static pool information for each vintage  origination year or prior securitized  pool, as applicable,  shall be presented
in monthly increments over the life of the mortgage loans included in the vintage origination year or prior securitized pool.

         -Provide summary  information for the original  characteristics  of the prior securitized pools or vintage  origination years,
as applicable and material,  including:  number of pool assets, original pool balance,  weighted average initial loan balance, weighted
average  mortgage rate,  weighted  average and minimum and maximum FICO,  product type, loan purpose,  weighted average and minimum and
maximum LTV, distribution of loans by mortgage rate, and geographic concentrations of 5% or more.

Item 1108(b) and (c)
         Provide the following  information with respect to each servicer that will service,  including interim service, 20% or more of
the mortgage loans in any loan group in the securitization issued in the Securitization Transaction:

         -a description of PHH's form of organization;

         -a description of how long PHH has been servicing  residential  mortgage  loans; a general  discussion of PHH's  experience in
servicing assets of any type as well as a more detailed  discussion of PHH's  experience in, and procedures for the servicing  function
it will perform under this Agreement and any  Reconstitution  Agreements;  information  regarding the size,  composition  and growth of
PHH's  portfolio of mortgage  loans of the type similar to the Mortgage  Loans and  information  on factors  related to PHH that may be
material to any analysis of the  servicing of the Mortgage  Loans or the related  asset-backed  securities,  as  applicable,  including
whether any default or servicing related performance  trigger has occurred as to any other  securitization due to any act or failure to
act of PHH, whether any material  noncompliance with applicable  servicing  criteria as to any other  securitization has been disclosed
or reported by PHH, and the extent of outsourcing PHH uses;

         -a  description of any material  changes to PHH's policies or procedures in the servicing  function it will perform under this
Agreement and any Reconstitution Agreements for mortgage loans of the type similar to the Mortgage Loans during the past three years;

         -information  regarding PHH's  financial  condition to the extent that there is a material risk that the effect on one or more
aspects of servicing  resulting from such financial  condition could have a material impact on the performance of the securities issued
in the Securitization Transaction, or on servicing of mortgage loans of the same asset type as the Mortgage Loans;

         -any special or unique factors  involved in servicing  loans of the same type as the Mortgage  Loans,  and PHH's processes and
procedures designed to address such factors;

         -statistical  information  regarding  principal  and interest  advances  made by PHH on the Mortgage  Loans and PHH's  overall
servicing portfolio for the past three years; and

         -PHH's  process  for  handling  delinquencies,  losses,  bankruptcies  and  recoveries,  such as  through  liquidation  of REO
Properties, foreclosure, sale of the Mortgage Loans or workouts.

Item 1110(a)
         -Identify any originator or group of affiliated originators that originated,  or is expected to originate,  10% or more of the
mortgage loans in any loan group in the securitization issued in the Securitization Transaction.

Item 1110(b)
         Provide the following  information with respect to any originator or group of affiliated  originators  that originated,  or is
expected  to  originate,  20% or more of the  mortgage  loans in any loan  group in the  securitization  issued  in the  Securitization
Transaction:

         -PHH's form of organization; and

         -a  description of PHH's  origination  program and how long PHH has been engaged in originating  residential  mortgage  loans,
which  description must include a discussion of PHH's  experience in originating  mortgage loans of the same type as the Mortgage Loans
and information  regarding the size and composition of PHH's  origination  portfolio as well as information  that may be material to an
analysis of the performance of the Mortgage Loans,  such as PHH's  credit-granting  or underwriting  criteria for mortgage loans of the
same type as the Mortgage Loans.

Item 1117
         -describe any legal  proceedings  pending against PHH or against any of its property,  including any  proceedings  known to be
contemplated  by  governmental  authorities,  that may be  material  to the  holders  of the  securities  issued in the  Securitization
Transaction.

Item 1119(a)
         -describe  any  affiliations  of PHH,  each other  originator  of the Mortgage  Loans and each  Subservicer  with the sponsor,
depositor,  issuing entity,  trustee, any originator,  any other servicer, any significant obligor,  enhancement or support provider or
any other material parties related to the Securitization Transaction.

Item 1119(b)
         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding  entered into outside of the
ordinary course of business or on terms other than those obtained in an arm's length  transaction with an unrelated third party,  apart
from the  Securitization  Transaction,  between  PHH,  each other  originator  of the  Mortgage  Loans and each  Subservicer,  or their
respective  affiliates,  and the sponsor,  depositor or issuing entity or their  respective  affiliates,  that exists  currently or has
existed  during  the past two  years,  that may be  material  to the  understanding  of an  investor  in the  securities  issued in the
Securitization Transaction.

Item 1119(c)
         -describe  any business  relationship,  agreement,  arrangement,  transaction  or  understanding  involving or relating to the
Mortgage Loans or the Securitization  Transaction,  including the material terms and approximate  dollar amount involved,  between PHH,
each other  originator  of the Mortgage  Loans and each  Subservicer,  or their  respective  affiliates  and the sponsor,  depositor or
issuing entity or their respective affiliates, that exists currently or has existed during the past two years.

         (jj)     The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit N:




--------------------------------------------------------------------------------




                                          EXHIBIT N
                SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
        The assessment of compliance to be delivered by PHH  shall address, at a minimum, the
criteria identified as below as "Applicable Servicing Criteria":

_______________________________________________________________________________________________________________________________
                                         Servicing Criteria                                             Applicable Servicing
                                                                                                              Criteria
_______________________________________________________________________________________________________________________________
       Reference                                           Criteria
_______________________________________________________________________________________________________________________________
                                               General Servicing Considerations
_________________________                                                                              ________________________
1122(d)(1)(i)             Policies and procedures are instituted to monitor any performance or other              X
                          triggers and events of default in accordance with the transaction
                          agreements.
_________________________                                                                              ________________________
1122(d)(1)(ii)            If any material servicing activities are outsourced to third parties,                   X
                          policies and procedures are instituted to monitor the third party's
                          performance and compliance with such servicing activities.
_________________________                                                                              ________________________
1122(d)(1)(iii)           Any requirements in the transaction agreements to maintain a back-up
                          servicer for the mortgage loans are maintained.
_________________________                                                                              ________________________
1122(d)(1)(iv)            A fidelity bond and errors and omissions policy is in effect on the party               X
                          participating in the servicing function throughout the reporting period in
                          the amount of coverage required by and otherwise in accordance with the
                          terms of the transaction agreements.
_________________________                                                                              ________________________
                                              Cash Collection and Administration
_________________________                                                                              ________________________
1122(d)(2)(i)             Payments on mortgage loans are deposited into the appropriate custodial                 X
                          bank accounts and related bank clearing accounts no more than two business
                          days following receipt, or such other number of days specified in the
                          transaction agreements.
_________________________                                                                              ________________________
1122(d)(2)(ii)            Disbursements made via wire transfer on behalf of an obligor or to an                   X
                          investor are made only by authorized personnel.
_________________________                                                                              ________________________
1122(d)(2)(iii)           Advances of funds or guarantees regarding collections, cash flows or                    X
                          distributions, and any interest or other fees charged for such advances,
                          are made, reviewed and approved as specified in the transaction agreements.
_________________________                                                                              ________________________
                          The related accounts for the transaction, such as cash reserve accounts or
                          accounts established as a form of overcollateralization, are separately
                          maintained (e.g., with respect to commingling of cash) as set forth in the              X
1122(d)(2)(iv)            transaction agreements.
_________________________                                                                              ________________________
1122(d)(2)(v)             Each custodial account is maintained at a federally insured depository                  X
                          institution as set forth in the transaction agreements. For purposes of
                          this criterion, "federally insured depository institution" with respect to
                          a foreign financial institution means a foreign financial institution that
                          meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
_________________________                                                                              ________________________
1122(d)(2)(vi)            Unissued checks are safeguarded so as to prevent unauthorized access.                   X
_________________________                                                                              ________________________
1122(d)(2)(vii)            Reconciliations are prepared on a monthly basis for all asset-backed                   X
                          securities related bank accounts, including custodial accounts and related
                          bank clearing accounts. These reconciliations are (A) mathematically
                          accurate; (B) prepared within 30 calendar days after the bank statement
                          cutoff date, or such other number of days specified in the transaction
                          agreements; (C) reviewed and approved by someone other than the person who
                          prepared the reconciliation; and (D) contain explanations for reconciling
                          items. These reconciling items are resolved within 90 calendar days of
                          their original identification, or such other number of days specified in
                          the transaction agreements.
_________________________                                                                              ________________________
                                              Investor Remittances and Reporting                                  X
_________________________                                                                              ________________________
1122(d)(3)(i)             Reports to investors, including those to be filed with the Commission, are              X
                          maintained in accordance with the transaction agreements and applicable
                          Commission requirements. Specifically, such reports (A) are prepared in
                          accordance with timeframes and other terms set forth in the transaction
                          agreements; (B) provide information calculated in accordance with the
                          terms specified in the transaction agreements; (C) are filed with the
                          Commission as required by its rules and regulations; and (D) agree with
                          investors' or the trustee's records as to the total unpaid principal
                          balance and number of mortgage loans serviced by the Servicer.
_________________________                                                                              ________________________
1122(d)(3)(ii)            Amounts due to investors are allocated and remitted in accordance with                  X
                          timeframes, distribution priority and other terms set forth in the
                          transaction agreements.
_________________________                                                                              ________________________
                          Disbursements made to an investor are posted within two business days to
                          the Servicer's investor records, or such other number of days specified in              X
1122(d)(3)(iii)           the transaction agreements.
_________________________                                                                              ________________________
                          Amounts remitted to investors per the investor reports agree with                       X
1122(d)(3)(iv)            cancelled checks, or other form of payment, or custodial bank statements.
_________________________                                                                              ________________________
                                                   Pool Asset Administration                                      X
_________________________                                                                              ________________________
1122(d)(4)(i)              Collateral or security on mortgage loans is maintained as required by the              X
                          transaction agreements or related mortgage loan documents.
_________________________                                                                              ________________________
                          Mortgage loan and related documents are safeguarded as required by the                  X
1122(d)(4)(ii)            transaction agreements
_________________________                                                                              ________________________
1122(d)(4)(iii)           Any additions, removals or substitutions to the asset pool are made,                    X
                          reviewed and approved in accordance with any conditions or requirements in
                          the transaction agreements.
_________________________                                                                              ________________________
1122(d)(4)(iv)            Payments on mortgage loans, including any payoffs, made in accordance with              X
                          the related mortgage loan documents are posted to the Servicer's obligor
                          records maintained no more than two business days after receipt, or such
                          other number of days specified in the transaction agreements, and
                          allocated to principal, interest or other items (e.g., escrow) in
                          accordance with the related mortgage loan documents.
_________________________                                                                              ________________________
1122(d)(4)(v)             The Servicer's records regarding the mortgage loans agree with the                      X
                          Servicer's records with respect to an obligor's unpaid principal balance.
_________________________                                                                              ________________________
1122(d)(4)(vi)            Changes with respect to the terms or status of an obligor's mortgage loans              X
                          (e.g., loan modifications or re-agings) are made, reviewed and approved by
                          authorized personnel in accordance with the transaction agreements and
                          related pool asset documents.
_________________________                                                                              ________________________
1122(d)(4)(vii)           Loss mitigation or recovery actions (e.g., forbearance plans,                           X
                          modifications and deeds in lieu of foreclosure, foreclosures and
                          repossessions, as applicable) are initiated, conducted and concluded in
                          accordance with the timeframes or other requirements established by the
                          transaction agreements.
_________________________                                                                              ________________________
1122(d)(4)(viii)          Records documenting collection efforts are maintained during the period a               X
                          mortgage loan is delinquent in accordance with the transaction agreements.
                          Such records are maintained on at least a monthly basis, or such other
                          period specified in the transaction agreements, and describe the entity's
                          activities in monitoring delinquent mortgage loans including, for example,
                          phone calls, letters and payment rescheduling plans in cases where
                          delinquency is deemed temporary (e.g., illness or unemployment).
_________________________                                                                              ________________________
1122(d)(4)(ix)            Adjustments to interest rates or rates of return for mortgage loans with                X
                          variable rates are computed based on the related mortgage loan documents.
_________________________                                                                              ________________________
1122(d)(4)(x)             Regarding any funds held in trust for an obligor (such as escrow                        X
                          accounts): (A) such funds are analyzed, in accordance with the obligor's
                          mortgage loan documents, on at least an annual basis, or such other period
                          specified in the transaction agreements; (B) interest on such funds is
                          paid, or credited, to obligors in accordance with applicable mortgage loan
                          documents and state laws; and (C) such funds are returned to the obligor
                          within 30 calendar days of full repayment of the related mortgage loans,
                          or such other number of days specified in the transaction agreements.
_________________________                                                                              ________________________
1122(d)(4)(xi)            Payments made on behalf of an obligor (such as tax or insurance payments)               X
                          are made on or before the related penalty or expiration dates, as
                          indicated on the appropriate bills or notices for such payments, provided
                          that such support has been received by the servicer at least 30 calendar
                          days prior to these dates, or such other number of days specified in the
                          transaction agreements.
_________________________                                                                              ________________________
1122(d)(4)(xii)           Any late payment penalties in connection with any payment to be made on                 X
                          behalf of an obligor are paid from the servicer's funds and not charged to
                          the obligor, unless the late payment was due to the obligor's error or
                          omission.
_________________________                                                                              ________________________
                          Disbursements made on behalf of an obligor are posted within two business
                          days to the obligor's records maintained by the servicer, or such other                 X
1122(d)(4)(xiii)          number of days specified in the transaction agreements.
_________________________                                                                              ________________________
1122(d)(4)(xiv)            Delinquencies, charge-offs and uncollectible accounts are recognized and               X
                          recorded in accordance with the transaction agreements.
_________________________                                                                              ________________________
                          Any external enhancement or other support, identified in Item 1114(a)(1)
                          through (3) or Item 1115 of Regulation AB, is maintained as set forth in
1122(d)(4)(xv)            the transaction agreements.
_______________________________________________________________________________________________________________________________

         (kk)     The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit O:

                                          EXHIBIT O
                           REPORTING DATA FOR REALIZED LOSSES AND GAINS

                    Calculation of Realized Loss/Gain Form 332- Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate line items.  Claim packages
         are due on the remittance report date.  Late submissions may result in claims not being passed until the following month.
         The Servicer is responsible to remit all funds pending loss approval and /or resolution of any disputed items.

         The numbers on the 332 form correspond with the numbers listed below.
         Liquidation and Acquisition Expenses:

         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an Amortization Schedule from date of
                  default through liquidation breaking out the net interest and servicing fees advanced is required.

         2.       The Total  Interest  Due less the  aggregate  amount of servicing  fee that would have been earned if all  delinquent
                  payments  had been  made as  agreed.  For  documentation,  an  Amortization  Schedule  from date of  default  through
                  liquidation breaking out the net interest and servicing fees advanced is required.
         3.       Accrued  Servicing  Fees based upon the Scheduled  Principal  Balance of the Mortgage Loan as calculated on a monthly
                  basis. For  documentation,  an Amortization  Schedule from date of default through  liquidation  breaking out the net
                  interest and servicing fees advanced is required.
         4-12.    Complete as applicable.  Required documentation:
                           *  For taxes and insurance advances - see page 2 of 332 form - breakdown required showing period
                              of  coverage,  base tax,  interest,  penalty.  Advances  prior to default  require  evidence  of servicer
                     efforts to recover advances.
                           *  For escrow advances - complete payment history
                               (to calculate advances from last positive escrow balance forward)
                           *  Other expenses -  copies of corporate advance history showing all payments
                           *  REO repairs > $1500 require explanation
                           *  REO repairs >$3000 require evidence of at least 2 bids.
                           *  Short Sale or Charge Off require P&L supporting the decision and WFB's approved Officer Certificate
                           *  Unusual or extraordinary items may require further documentation.
         13.              The total of lines 1 through 12.

         (e)      Credits:
         14-21.   Complete as applicable.  Required documentation:
                          * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and Escrow Agent / Attorney
                             Letter of Proceeds Breakdown.
                          *  Copy of EOB for any MI or gov't guarantee
                          *  All other credits need to be clearly defined on the 332 form
         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part B/Supplemental
                           proceeds.

         Total Realized Loss (or Amount of Any Gain)
         23.      The total derived from subtracting line 22 from 13.  If the amount represents a realized gain, show the amount in
                  parenthesis (   ).

                          Calculation of Realized Loss/Gain Form 332

        Prepared by:  __________________                  Date:  _______________
        Phone:  ______________________   Email Address:_____________________


_____________________________________     _________________________________________    ________________________________________________
Servicer Loan No.                         Servicer Name                                Servicer Address


_____________________________________     _________________________________________    ________________________________________________

        WELLS FARGO BANK, N.A. Loan No._____________________________

        Borrower's Name: _________________________________________________________
        Property Address: _________________________________________________________

        Liquidation Type:  REO Sale       3rd Party Sale       Short Sale       Charge Off

        Was this loan granted a Bankruptcy deficiency or cramdown       Yes         No
        If "Yes", provide deficiency or cramdown amount _______________________________

        Liquidation and Acquisition Expenses:
        (1)  Actual Unpaid Principal Balance of Mortgage Loan           $_______________(1)
        (2)  Interest accrued at Net Rate                               ________________(2)
        (3)  Accrued Servicing Fees                                     ________________(3)
        (4)  Attorney's Fees                                            ________________(4)
        (5)  Taxes (see page 2)                                         ________________(5)
        (6)  Property Maintenance                                       ________________(6)
        (7)  MI/Hazard Insurance Premiums (see page 2)                  ________________(7)
        (8)  Utility Expenses                                           ________________(8)
        (9)  Appraisal/BPO                                              ________________(9)
        (10) Property Inspections                                      ________________(10)
        (11) FC Costs/Other Legal Expenses                             ________________(11)
        (12) Other (itemize)                                           ________________(12)
             Cash for Keys__________________________                   ________________(12)
             HOA/Condo Fees_______________________                     ________________(12)
             ______________________________________                    ________________(12)

               Total Expenses                                          $_______________(13)
        Credits:
        (14)   Escrow Balance                                          $_______________(14)
        (15)   HIP Refund                                              ________________(15)
        (16)   Rental Receipts                                         ________________(16)
        (17)   Hazard Loss Proceeds                                    ________________(17)
        (18)   Primary Mortgage Insurance / Gov't Insurance            ________________(18a)
        HUD Part A
                                                                       ________________(18b)
        HUD Part B
        (19)   Pool Insurance Proceeds                                 ________________(19)
        (20)   Proceeds from Sale of Acquired Property                 ________________(20)
        (21)   Other (itemize)                                         ________________(21)
           _________________________________________                   ________________(21)

           Total Credits                                               $_______________(22)
        Total Realized Loss (or Amount of Gain)                        $_______________(23)


Escrow Disbursement Detail

_________________________________________________________________________________________________________________________________
       Type            Date Paid          Period of         Total Paid       Base Amount         Penalties          Interest
   (Tax /Ins.)                            Coverage
_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________________________

         11.      Notice Addresses.

   If to the Assignee:

   Citibank, N.A.
   388 Greenwich Street, 14th Floor
   New York, New York 10013
   Attention: Structured Finance Agency & Trust —BSALTA 2007-3
         Telecopier No.: (212) 816-5527

   If to the Assignor:

   EMC Mortgage Corporation
   2780 Lake Vista Drive
   Lewisville, Texas 75067
   Attention: Conduit Seller Approval Dept.
   Facsimile: (214) 626-3751
   Email: sellerapproval@bear.com

   With a copy to:

   Bear Stearns Mortgage Capital Corporation
   383 Madison Avenue
   New York, New York 10179
   Attention: Ernie Calabrese

         All notices and updates  required to be provided to the Assignor  regarding  Regulation AB pursuant to the Agreement should be
         sent to the Assignor by email to regABnotifications@bear.com, and additionally:

                  (A)      for Item 1117 (Legal Proceedings) to:

                           EMC Mortgage Corporation
                           Two Mac Arthur Ridge
                           909 Hidden Ridge Drive, Suite 200
                           Irving, TX  75038
                           Attention:  Associate General Counsel for Loan Administration
                           Facsimile:  (972) 831-2555

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751

                (B)        For Item 1119 (Affiliations and Certain Relationships and Related Transactions) to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751
                           Email:  sellerapproval@bear.com

                           with a copy to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

   If to PHH:

   PHH Mortgage Corporation
   3000 Leadenhall Road
   Mail Stop: SV04
   Mt. Laurel, New Jersey  08054
   Attention: Jack Webb

   If to Bishop's Gate:

   Bishop's Gate Residential Mortgage Trust
   c/o PHH Mortgage Corporation
   3000 Leadenhall Road
   Mail Stop: SV04
   Mt. Laurel, New Jersey  08054
   Attention: Bill Fricke

   If to the Master Servicer:

         Wells Fargo Bank, N.A.
         P.O. Box 98
         Columbia, Maryland 21046

         or, if by overnight delivery to:

         9062 Old Annapolis Road
         Columbia, Maryland 21045,
         Attention: BSALTA 2007-3
         Telecopier No.: (410) 715-2380

         12.      This AAR  Agreement  shall be construed in  accordance  with the  substantive  laws of the State of New York (without
regard to conflict of laws  principles)  and the  obligations,  rights and remedies of the parties  hereunder  shall be  determined  in
accordance with such laws, except to the extent preempted by federal law.

         13.      From and after the date hereof,  PHH as servicer shall recognize the Assignee as the owner of the Mortgage Loans, and
PHH will service the Mortgage  Loans in accordance  with the  Agreement  for the benefit of the Assignee,  and shall look solely to the
Assignee for performance of the  obligations of Purchaser  under the Agreement with respect to the Mortgage  Loans.  From and after the
date hereof,  the Assignee  shall  recognize  PHH and Bishop's  Gate as the seller and PHH as the servicer of the Mortgage  Loans,  and
shall look solely to PHH for performance of the obligations of the Seller under the Agreement with respect to the Mortgage Loans.

         14.      This AAR Agreement  shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which PHH,  Bishop's Gate, the Assignor or the Assignee may be merged or  consolidated  shall,  without the requirement for any further
writing, be deemed PHH, Bishop's Gate, the Assignor or the Assignee, respectively, hereunder.

         15.      No term or  provision  of this AAR  Agreement  may be waived or modified  unless such  waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

         16.      This AAR Agreement  shall survive the  conveyance  of the Mortgage  Loans and the  assignment of the Agreement to the
extent of the Mortgage Loans by the Assignor to the Assignee and the termination of the Agreement.

         17.      This AAR Agreement may be executed simultaneously in any number of counterparts,  each of which counterparts shall be
deemed to be an original, and such counterparts shall constitute and be one and the same instrument.


                                                    [SIGNATURES ON FOLLOWING PAGE]




--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties have caused this Assignment, Assumption and Recognition Agreement to be executed by their
duly authorized officers as of the date first above written.

         EMC MORTAGE CORPORATION                                                    CITIBANK, N.A., not individually but solely as the
         the Assignor                                                    trustee for the holders of the Bear Stearns ALT-A Trust 2007-3,
                                                                         Mortgage Pass-Through Certificates, Series 2007-3
                                                                                    the Assignee

         By:______________________________                                          By:____________________________________

         Name:____________________________                                          Name:__________________________________

Title:______________________________                                     Title:______________________________________


         PHH MORTGAGE CORPORATION                                                   BISHOP'S GATE RESIDENTIAL MORTGAGE TRUST
                                                                                       By: PHH Mortgage Corporation, as
                                                                         Administrator

         By:______________________________                                          By:____________________________________

         Name:____________________________                                          Name:__________________________________

Title:______________________________                                     Title:______________________________________


         Acknowledged and Agreed

         WELLS FARGO BANK, N.A.


         By:______________________________

         Name:____________________________

         Title:___________________________




--------------------------------------------------------------------------------




                                                              Exhibit A:

                                                        Mortgage Loan Schedule

                                                       (Available Upon Request)




--------------------------------------------------------------------------------




                                                              Exhibit B:

                                         Agreement, dated as of October 23, 2001, as amended.

                                                       (Available upon request)




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT I-6


                           ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         THIS  ASSIGNMENT,  ASSUMPTION  AND  RECOGNITION  AGREEMENT  (the  "Assignment  and  Assumption
Agreement"),  dated as of April 30, 2007, among EMC Mortgage  Corporation,  a Delaware corporation (the
"Assignor"),  Citibank,  N.A., not  individually  but solely as trustee for the holders of Bear Stearns
ALT-A Trust  2007-3,  Mortgage  Pass-Through  Certificates,  Series 2007-3 (the  "Assignee")  and Wells
Fargo Bank, N.A. (the "Company").

         Whereas,  pursuant to that certain Bulk Servicing  Rights Purchase and Sale  Agreement,  dated
as of August 1, 2005 (the  "Purchase  Agreement"),  by and between the Assignor  and the  Company,  the
Assignor has sold,  and the Company has purchased,  the servicing  rights related to the mortgage loans
listed on Attachment 1  hereto (the "Wells Fargo Mortgage Loans");

         Whereas,  the Assignor  purchased  certain  Mortgage  Loans listed on  Attachment 2 (the "ACA3
Mortgage Loans") from the Company  pursuant to the terms and conditions of that certain  Assignment and
Conveyance Agreement (07-PA03) (the "ACA3") dated as of January 30, 2007;

         Whereas,  the Assignor  purchased  certain  Mortgage  Loans listed on  Attachment 3 (the "ACA4
Mortgage  Loans" and,  together with the ACA3 Mortgage  Loans and the Wells Fargo Mortgage  Loans,  the
"Mortgage Loans") from the Company pursuant to the terms and conditions of that certain  Assignment and
Conveyance Agreement (07-PA04) (the "ACA4") dated as of January 30, 2007;

         Whereas,  the Assignor and the Company  entered into that certain  Amended and Restated Master
Seller's  Warranties  and  Servicing  Agreement  dated as of  November  1,  2005 (the  "Warranties  and
Servicing Agreement" and, together with the ACA3 and the ACA4, the "Agreement");

         Whereas,  the  Company  agrees  to  service  the  Mortgage  Loans  pursuant  to the  terms and
conditions of the Agreement.

         In consideration of the mutual promises and agreements  contained  herein,  and for other good
and valuable consideration,  the receipt and sufficiency of which are hereby acknowledged,  the parties
hereto  agree that the Mortgage  Loans now serviced by the Company for the Assignor and its  successors
and assigns  pursuant to the Agreement  shall be subject to the terms of this Assignment and Assumption
Agreement.  Capitalized  terms used herein but not otherwise  defined shall have the meanings  assigned
to them in the Agreement.

Assignment and Assumption

1.       Except as expressly  provided for herein,  the Assignor  hereby grants,  transfers and assigns
to the  Assignee all of its right,  title and interest in, to and under (a) the Mortgage  Loans and (b)
the  Agreement  with  respect to the  Mortgage  Loans;  provided,  however,  that the  Assignor  is not
assigning  to the  Assignee  any of its right,  title and  interest,  to and under the  Agreement  with
respect to any mortgage loan other than the Mortgage  Loans listed on  Attachment  1,  Attachment 2 and
Attachment 3.  Notwithstanding  anything to the contrary  contained herein,  the Assignor  specifically
reserves  and does not  assign  to the  Assignee  any  right,  title and  interest  in, to or under the
representations  and  warranties  contained in Section 3.01 and Section 3.02 of the  Agreement,  and to
indemnify  the  Assignor  with  respect  to a breach of such  representations  and  warranties  and the
obligations  of the Company set forth in those  sections  against the  Company.  Except as is otherwise
expressly  provided  herein,  the Assignor  makes no  representations,  warranties  or covenants to the
Assignee and the Assignee  acknowledges  that the Assignor has no obligations to the Assignee under the
terms of the Agreement or otherwise relating to the transaction  contemplated  herein  (including,  but
not limited to, any obligation to indemnify the Assignee).

Representations Warranties and Covenants

2.       The Assignor  warrants and  represents  to, and  covenants  with,  the Assignee that as of the
date hereof:

                (a)      Attached  hereto as Attachment 4 is a true and accurate copy of the Agreement,
                         which  agreement  is in full  force and  effect as of the date  hereof and the
                         provisions of which have not been waived,  further  amended or modified in any
                         respect, nor has any notice of termination been given thereunder;

                (b)      The  Assignor  is the lawful  owner of the  Mortgage  Loans with full right to
                         transfer  the  Mortgage  Loans and any and all of its  interests,  rights  and
                         obligations  under the  Agreement as they relate to the Mortgage  Loans,  free
                         and clear from any and all claims and  encumbrances;  and upon the transfer of
                         the Mortgage  Loans to the Assignee as  contemplated  herein,  Assignee  shall
                         have good  title to each and every  Mortgage  Loan,  as well as any and all of
                         the Assignee's  interests,  rights and obligations under the Agreement as they
                         relate to the Mortgage Loans, free and clear of any and all liens,  claims and
                         encumbrances;

                (c)      There  are no  offsets,  counterclaims  or  other  defenses  available  to the
                         Company with respect to the Mortgage Loans or the Agreement;

                (d)      The Assignor has no knowledge of, and has not received  notice of, any waivers
                         under, or any modification of, any Mortgage Loan;

                (e)      The Assignor is duly  organized,  validly  existing and in good standing under
                         the  laws of the  jurisdiction  of its  incorporation,  and has all  requisite
                         power and authority to acquire, own and sell the Mortgage Loans;

                (f)      The Assignor has full  corporate  power and authority to execute,  deliver and
                         perform its obligations  under this Assignment and Assumption  Agreement,  and
                         to consummate  the  transactions  set forth herein.  The  consummation  of the
                         transactions  contemplated by this  Assignment and Assumption  Agreement is in
                         the ordinary course of the Assignor's  business and will not conflict with, or
                         result in a breach of,  any of the  terms,  conditions  or  provisions  of the
                         Assignor's  charter  or  by-laws  or any legal  restriction,  or any  material
                         agreement  or  instrument  to which the Assignor is now a party or by which it
                         is bound,  or result in the  violation of any law,  rule,  regulation,  order,
                         judgment  or  decree  to  which  Assignor  or its  property  is  subject.  The
                         execution,  delivery and  performance  by the Assignor of this  Assignment and
                         Assumption   Agreement  and  the   consummation  by  it  of  the  transactions
                         contemplated  hereby,  have been duly  authorized by all  necessary  corporate
                         action on part of the Assignor.  This Assignment and Assumption  Agreement has
                         been  duly   executed  and  delivered  by  the  Assignor  and,  upon  the  due
                         authorization,  execution  and delivery by the Assignee and the Company,  will
                         constitute  the  valid  and  legally   binding   obligation  of  the  Assignor
                         enforceable  against  the  Assignor  in  accordance  with its terms  except as
                         enforceability  may be  limited  by  bankruptcy,  reorganization,  insolvency,
                         moratorium  or other  similar  laws now or  hereafter  in effect  relating  to
                         creditors'  rights generally,  and by general  principles of equity regardless
                         of whether enforceability is considered in a proceeding in equity or at law;

                (g)      No consent,  approval,  order or authorization  of, or declaration,  filing or
                         registration with, any governmental  entity is required to be obtained or made
                         by the Assignor in connection  with the execution,  delivery or performance by
                         the Assignor of this Assignment and Assumption Agreement,  or the consummation
                         by it of the  transactions  contemplated  hereby.  Neither  the  Assignor  nor
                         anyone  acting  on its  behalf  has  offered,  transferred,  pledged,  sold or
                         otherwise  disposed of the  Mortgage  Loans or any  interest  in the  Mortgage
                         Loans,  or  solicited  any offer to buy or accept a transfer,  pledge or other
                         disposition  of the Mortgage  Loans,  or any interest in the Mortgage Loans or
                         otherwise  approached or negotiated with respect to the Mortgage Loans, or any
                         interest  in the  Mortgage  Loans with any Person in any  manner,  or made any
                         general  solicitation by means of general  advertising or in any other manner,
                         or taken any  other  action  which  would  constitute  a  distribution  of the
                         Mortgage  Loans under the  Securities Act of 1933, as amended (the "1933 Act")
                         or which would render the  disposition  of the  Mortgage  Loans a violation of
                         Section 5 of the 1933 Act or require registration pursuant thereto; and

                (h)      The  Assignor  has  received  from  the  Company,  and  has  delivered  to the
                         Assignee,  all  documents  required  to be  delivered  to the  Assignor by the
                         Company  prior to the date hereof  pursuant to the  Agreement  with respect to
                         the  Mortgage  Loans  and has not  received,  and has not  requested  from the
                         Company, any additional documents.

3.       The Assignee  warrants and represents to, and covenants  with,  Assignor and Company as of the
date hereof:

                (a)      The Assignee is duly  organized,  validly  existing and in good standing under
                         the laws of the  jurisdiction of its  organization and has all requisite power
                         and  authority  to hold the  Mortgage  Loans on behalf of the  holders of Bear
                         Stearns ALT-A Trust 2007-3, Mortgage Pass-Through Certificates, Series 2007-3;

                (b)      The Assignee has full  corporate  power and authority to execute,  deliver and
                         perform under this Assignment and Assumption Agreement,  and to consummate the
                         transactions   set  forth  herein.   The   consummation  of  the  transactions
                         contemplated  by this  Assignment and Assumption  Agreement is in the ordinary
                         course of the  Assignee's  business and will not conflict with, or result in a
                         breach  of, any of the  terms,  conditions  or  provisions  of the  Assignee's
                         charter or by-laws or any legal  restriction,  or any  material  agreement  or
                         instrument  to which the  Assignee is now a party or by which it is bound,  or
                         result in the  violation  of any law,  rule,  regulation,  order,  judgment or
                         decree to which the  Assignee  or its  property  is  subject.  The  execution,
                         delivery and  performance  by the Assignee of this  Assignment  and Assumption
                         Agreement and the consummation by it of the transactions  contemplated hereby,
                         have been duly  authorized  by all necessary  corporate  action on part of the
                         Assignee.  This  Assignment  and  Assumption  Agreement has been duly executed
                         and delivered by the Assignee and, upon the due  authorization,  execution and
                         delivery  by the  Assignor  and the  Company,  will  constitute  the valid and
                         legally  binding  obligation of Assignee  enforceable  against the Assignee in
                         accordance  with  its  terms  except  as  enforceability  may  be  limited  by
                         bankruptcy,  reorganization,  insolvency, moratorium or other similar laws now
                         or  hereafter  in effect  relating  to  creditors'  rights  generally,  and by
                         general   principles  of  equity  regardless  of  whether   enforceability  is
                         considered in a proceeding in equity or at law;

                (c)      No consent,  approval,  order or authorization  of, or declaration,  filing or
                         registration with, any governmental  entity is required to be obtained or made
                         by the Assignee in connection  with the execution,  delivery or performance by
                         the Assignee of this Assignment and Assumption Agreement,  or the consummation
                         by it of the transactions contemplated hereby; and

                (d)      The  Assignee  assumes all of the rights of the Assignor  under the  Agreement
                         with  respect  to the  Mortgage  Loans  other  than the right to  enforce  the
                         obligations of the Company under the Agreement.

4.       The Company  warrants and represents to, and covenants  with, the Assignor and the Assignee as
of the date hereof:

                (a)      Attached  hereto as Attachment 4 is a true and accurate copy of the Agreement,
                         which  agreement  is in full  force and  effect as of the date  hereof and the
                         provisions of which have not been waived,  further  amended or modified in any
                         respect, nor has any notice of termination been given thereunder;

                (b)      The  Company  is  a  national  banking  association  duly  organized,  validly
                         existing and in good  standing  under the laws of the United  States,  and has
                         all requisite  power and authority to service the Mortgage Loans and otherwise
                         to perform its obligations under the Agreement;

                (c)      The Company has full power and  authority to execute,  deliver and perform its
                         obligations under this Assignment and Assumption Agreement,  and to consummate
                         the  transactions  set forth  herein.  The  consummation  of the  transactions
                         contemplated  by this  Assignment and Assumption  Agreement is in the ordinary
                         course of the  Company's  business and will not conflict  with, or result in a
                         breach  of,  any of the  terms,  conditions  or  provisions  of the  Company's
                         charter or by-laws or any legal  restriction,  or any  material  agreement  or
                         instrument  to which the  Company  is now a party or by which it is bound,  or
                         result in the  violation  of any law,  rule,  regulation,  order,  judgment or
                         decree to which  the  Company  or its  property  is  subject.  The  execution,
                         delivery and  performance  by the Company of this  Assignment  and  Assumption
                         Agreement and the consummation by it of the transactions  contemplated hereby,
                         have been duly  authorized  by all  necessary  action on part of the  Company.
                         This Assignment and Assumption  Agreement has been duly executed and delivered
                         by the Company,  and,  upon the due  authorization,  execution and delivery by
                         Assignor  and  Assignee,   will  constitute  the  valid  and  legally  binding
                         obligation of Company,  enforceable against the Company in accordance with its
                         terms  except as  enforceability  may be limited by the effect of  insolvency,
                         liquidation,  conservatorship  and  other  similar  laws  administered  by the
                         Federal Deposit  Insurance  Corporation  affecting the enforcement of contract
                         obligations  of insured banks and subject to the  application  of the rules of
                         equity;

                (d)      No consent,  approval,  order or authorization  of, or declaration,  filing or
                         registration with, any governmental  entity is required to be obtained or made
                         by the Company in connection  with the  execution,  delivery or performance by
                         the Company of this Assignment and Assumption  Agreement,  or the consummation
                         by it of the transactions contemplated hereby;

                (e)      The Company shall  establish a Custodial  Account and an Escrow  Account under
                         the  Agreement  in favor of the Assignee  with  respect to the Mortgage  Loans
                         separate from the Custodial Account and Escrow Account previously  established
                         under the Agreement in favor of Assignor; and

                (f)      Pursuant to Section 9.01 of the  Agreement,  the Company  hereby  restates the
                         representations  and  warranties  set forth in Sections  3.01 of the Agreement
                         with  respect to the Company as of the date hereof as amended by Section 11 of
                         this Assignment and Assumption Agreement.

Company  warrants and  represents  to, and  covenants  with,  Assignor and  Structured  Asset  Mortgage
Investments II Inc. as of the date hereof:

                (a)      Company  is not aware and has not  received  notice  that any  default,  early
                         amortization  or other  performance  triggering  event has  occurred as to any
                         other securitization due to any act or failure to act of the Company;

                (b)      Except as indicated on the Company's 2006 Certification  Regarding  Compliance
                         with  Applicable  Servicing  Criteria,  no  material  noncompliance  with  the
                         applicable  servicing  criteria  with  respect  to  other  securitizations  of
                         residential  mortgage  loans  involving  the  Company  as  servicer  has  been
                         disclosed or reported by the Company;

                (c)      Company has not been  terminated  as servicer in a  residential  mortgage loan
                         securitization,  either  due to a  servicing  default or to  application  of a
                         servicing performance test or trigger;

                (d)      No material  changes to the Company's  policies or procedures  with respect to
                         the  servicing   function  it  will  perform  under  the  Agreement  and  this
                         Assignment  and  Assumption  Agreement for mortgage loans of a type similar to
                         the Mortgage  Loans have occurred  during the  three-year  period  immediately
                         preceding the date hereof;

                (e)      There are no aspects of the Company's  financial  condition  that could have a
                         material  adverse  effect on the  performance  by the Company of its servicing
                         obligations under the Agreement and this Assignment and Assumption Agreement;

                (f)      There are no material legal or governmental  proceedings  pending (or known to
                         be  contemplated)  against the Company,  any  Subservicer  or any  third-party
                         originator; and

                (g)      There are no  affiliations,  relationships  or  transactions  relating  to the
                         Company or any  Subservicer  with respect to this  Securitization  Transaction
                         and any party thereto of a type described in Item 1119 of Regulation AB.

5.       Assignor  hereby agrees to indemnify and hold the Assignee  (and its  successors  and assigns)
harmless against any and all claims,  losses,  penalties,  fines,  forfeitures,  legal fees and related
costs,  judgments,  and any other costs,  fees and  expenses  that  Assignee  (and its  successors  and
assigns)  may  sustain  in any way  related  to any  breach of the  representations  or  warranties  of
Assignor  set forth in this  Assignment  and  Assumption  Agreement  or the breach of any  covenant  or
condition contained herein.

6.       The Company hereby  acknowledges  that Wells Fargo Bank,  N.A. and any successor  thereto (the
"Master  Servicer"),  has been  appointed  as master  servicer of the  Mortgage  Loans  pursuant to the
Pooling and Servicing  Agreement  dated as of April 1, 2007 (the  "Pooling and  Servicing  Agreement"),
among  Structured  Asset Mortgage  Investments II Inc., the Assignor,  the Assignee,  Federal  National
Mortgage  Association,  as guarantor,  and the Master Servicer,  and therefore has the right to enforce
all obligations of the Company under the Agreement.  Such right will include,  without limitation,  the
right to receive all remittances  required to be made by the Company under the Agreement,  the right to
receive  all  monthly  reports  and other  data  required  to be  delivered  by the  Company  under the
Agreement,  the right to examine the books and records of the Company,  indemnification rights, and the
right to exercise  certain  rights of consent and  approval  relating to actions  taken by the Company.
The Company hereby  acknowledges  that the Master Servicer shall be obligated to notify the Assignee in
accordance  with the Pooling and Servicing  Agreement  upon the discovery of an event of default by the
Company of its  obligations  under the  Agreement  and the  Assignee  shall  have the  right,  with the
consent of the  Guarantor  (solely with  respect to the Fannie Mae Loans) to  terminate  the Company as
servicer  under the Agreement  upon the  occurrence of such an event of default to the extent  provided
in the Agreement.

7.       The Company shall make all  distributions  under the Agreement to the Master  Servicer by wire
transfer of immediately available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name:  SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2007-3, Account #53145600.

  and the Company  shall  deliver all reports  required to be  delievered  under the  Agreement  to the
  Master Servicer at:

                  Wells Fargo Bank, N.A.
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: Client Manager BSALTA 2007-3
                  Telecopy No.: (410) 715-2380

8.       Notwithstanding  any term hereof to the  contrary,  it is expressly  understood  and agreed by
the parties hereto that (i) this Assignment and Assumption  Agreement is  acknowledged  and accepted by
the Assignee not  individually  or  personally  but solely as Assignee for the Trust in the exercise of
the powers and authority  conferred and vested in it under the Pooling and  Servicing  Agreement,  (ii)
each of the  representations,  undertakings  and agreements  herein made on behalf of the Trust is made
and intended not as personal  representations,  undertakings and agreements of the Assignee but is made
and  intended  for the  purpose of binding  only the Trust and (iii) under no  circumstances  shall the
Assignee be personally  liable for the payment of any  indebtedness  or expenses of the Assignee or the
Trust or be liable for the breach or failure of any  obligation,  representation,  warranty or covenant
made or undertaken  by the Assignee,  the Assignor or the Trust under this  Assignment  and  Assumption
Agreement or made or undertaken  by the Assignee,  the Assignor or the Trust under the Agreement or the
Pooling and Servicing  Agreement.  Any recourse  against the Assignee in respect of any  obligations it
may have under or pursuant to the terms of this  Assignment and Assumption  Agreement  shall be limited
solely to the assets it may hold as trustee of Bear Stearns ALT-A Trust 2007-3,  Mortgage  Pass-Through
Certificates, Series 2007-3.

Recognition of Assignee

9.       From and after the date  hereof,  Company  shall  recognize  Assignee as owner of the Mortgage
Loans,  and will service the Mortgage  Loans for Assignee as if Assignee and Company had entered into a
separate  servicing  agreement for the servicing of the Mortgage Loans in the form of the Agreement (as
modified herein),  the terms of which are incorporated  herein by reference.  Notwithstanding  anything
to the contrary  contained  herein or in the Agreement,  Company  acknowledges  that the Mortgage Loans
will be part of a REMIC and hereby  agrees  that in no event will it service  the  Mortgage  Loans in a
manner  that would (i) cause any REMIC to fail to qualify as a REMIC or (ii)  result in the  imposition
of a tax upon any REMIC  (including  but not limited to the tax on prohibited  transactions  as defined
in  Section  860F(a)(2)  of the Code  and the tax on  contributions  to a REMIC  set  forth in  Section
860G(d) of the Code).  It is the intention of Assignor,  Company and Assignee that this  Assignment and
Assumption  Agreement  shall be binding  upon and for the  benefit  of the  respective  successors  and
assigns of the parties  hereto.  Neither  Company nor Assignor  shall amend or agree to amend,  modify,
waive,  or  otherwise  alter  any  of  the  terms  or  provisions  of the  Agreement  which  amendment,
modification,  waiver or other  alteration would in any way affect the Mortgage Loans without the prior
written consent of Assignee.

Modifications of the Warranties and Serivcing Agreement

10.      The Company and Assignor hereby amend the Agreement as follows:

                (a)        The following definitions shall be added to Article I of the Agreement:

         Assignee:  Citibank,  N.A.,  as trustee for the holders of Bear  Stearns  ALT-A Trust  2007-3,
         Mortgage Pass-Through Certificates, Series 2007-3.

         Company:  Wells Fargo Bank, National  Association,  in its capacity as servicer under
         this Agreement.

         Depositor:  SAMI II.

         Delinquent:  The  delinquency  method  used  for  calculations  with  respect  to the
         Mortgage Loans will be in accordance with the methodology  used by lenders  regulated
         by the  Office  of  Thrift  Supervision.  Under  this  method,  a  Mortgage  Loan  is
         considered  "30 days or more  Delinquent"  if the borrower  fails to make a scheduled
         payment prior to the close of business on the Mortgage  Loan's first  succeeding  due
         date. For example,  if a securitization  had a closing date occurring in August and a
         cut-off date of August 1, a Mortgage  Loan with a payment due on July 1 that remained
         unpaid  as of the close of  business  on July 31 would  not be  described  as 30 days
         delinquent  as of the cut-off  date.  Such Mortgage Loan with a payment due on June 1
         that remained  unpaid as of the close of business on July 31 would be described as 30
         days  delinquent as of the cut-off date. A Mortgage Loan would be considered "60 days
         or more Delinquent" with respect to such scheduled  payment if such scheduled payment
         were  not  made  prior  to the  close  of  business  on the  Mortgage  Loan's  second
         succeeding  due date  (or, in the  preceding  example,  if the  Mortgage  Loan with a
         payment  due on May 1  remained  unpaid  as of the  close of  business  on July  31).
         Similarly for "90 days or more  Delinquent"  and so on. Unless  otherwise  specified,
         with respect to any date of determination,  determinations of delinquency are made as
         of the last day of the prior  calendar  month.  Mortgage  Loans with Due Dates  which
         are not the first of the month  are  treated  as if the Due Date was the first of the
         following month.

         Effective Date: As defined in Section 4.25 herein.

         Fannie Mae:  Federal National Mortgage Association, or any successor thereto.

         Fannie Mae Loans:  The mortgage loans identified on Exhibit L.

         Guarantor:  Fannie Mae.

         Mortgage Loans:  The mortgage loans identified on Exhibit M.

         Master Servicer:  Wells Fargo Bank, N.A. or its permitted  successors in interest who meet the
         qualifications of the Pooling and Servicing Agreement and this Agreement.

         Nonrecoverable  Advance:  Any advance  previously made by the Company pursuant to Section 5.03
         or any  Servicing  Advance  which,  in the good  faith  judgment  of the  Company,  may not be
         ultimately   recoverable  by  the  Company  from  Liquidation   Proceeds  or  otherwise.   The
         determination  by the Company that it has made a  Nonrecoverable  Advance,  shall be evidenced
         by a  certificate  of a Servicing  Officer of the Company  delivered  to the Master  Servicer,
         and,  if  requested,  the  Guarantor  (solely  with  respect  to the Fannie  Mae  Loans),  and
         detailing the reasons for such determination.

         Pooling and Servicing  Agreement:  That certain pooling and servicing  agreement,  dated as of
         April 1, 2007,  among SAMI II.,  the  Trustee,  the Master  Servicer,  the  Guarantor  and the
         Purchaser.

         Prepayment  Charge:  Any  prepayment  premium,  penalty or charge  payable by a  Mortgagor  in
         connection  with any  Principal  Prepayment  on a Mortgage  Loan  pursuant to the terms of the
         related Mortgage Note.

         Principal  Prepayment  Period:  With  respect  to the  Wells  Fargo  Mortgage  Loans  and  any
         Remittance,  (i) for any prepayments in full,  liquidations and other unscheduled  collections
         on the Wells Fargo  Mortgage  Loans,  the period  commencing  on the 14th day of the  calendar
         month  preceding the calendar month in which such  Remittance  Date occurs (or, in the case of
         the first  Remittance  Date,  commencing  on April 1,  2007) and ending on the 13th day of the
         calendar month in which such  Distribution  Date occurs and (ii) for any  prepayments in part,
         the calendar month immediately preceding the month in which such Distribution Date occurs.

                With  respect  to the ACA3  Mortgage  Loans  and the ACA4  Mortgage  Loans,  the  month
         preceding the month in which the related Remittance Date occurs.

         RMIC:  Republic Mortgage Insurance Company.

         RMIC Covered Loans:  The mortgage loans listed on Exhibit M.

         RMIC Policy:  The supplemental  lender-paid  mortgage  insurance policy issue by RMIC,  Policy
         No. N02MD10271.  A copy of such RMIC Policy shall be provided to the Company upon request.

         SAMI II:  Structured Asset Mortgage Investments II Inc.

         Securities Administrator: Wells Fargo Bank, N.A., or any successor thereto.

         Trust:  The trust  created  pursuant  to the  Pooling  and  Servicing  Agreement  for the Bear
         Stearns ALT-A Trust 2007-3, Mortgage Pass-Through Certificates, Series 2007-3.

         Trustee:  Citibank,  N.A., or its successor in interest,  or any successor  trustee  appointed
         as provided in the Pooling and Servicing Agreement.

                (b)        The definition of Principal  Prepayment and Principal  Prepayment  Period in
Article I of the Agreement are deleted in their entirety and replaced with the following:

         Principal  Prepayment:  Any payment or other recovery of principal on a Mortgage Loan which is
         received in advance of its scheduled Due Date,  including any  Prepayment  Charge and which is
         not accompanied by an amount of interest  representing  scheduled  interest due on any date or
         dates in any month or months subsequent to the month of prepayment.

                (c)        The definition of "Opinion of Counsel" in the Agreement  shall be deleted in
its entirety and replaced with the following:

         Opinion of  Counsel:  A written  opinion of  counsel,  who may be an  employee of the
         party on behalf of whom the  opinion is being  given,  reasonably  acceptable  to the
         Purchaser and, if applicable, the Guarantor.

                (d)        The definition of "Qualified  Depository" in the Agreement shall be modified
by deleting the word "A-1" and replacing it with the word "A-1+".

                (e)        The  definition of  "Subservicer"  in the Agreement  shall be deleted in its
entirety and replaced with the following:

         Subservicer:  Any Person  that  services  the  Mortgage  Loans on behalf of the Company or any
         Subservicer and is responsible for the performance  (whether directly or through  Subservicers
         or  Subcontractors) of a substantial  portion of the material servicing  functions required to
         be performed by the Company  under this  Agreement or any  Reconstitution  Agreement  that are
         identified  in Item  1122(d)  of  Regulation  AB (and with  respect  to the  Fannie Mae Loans,
         subject to the consent of the Guarantor).

                (f)        Article II of the  Agreement  is hereby  amended by deleting  the second and
third paragraphs in Section 2.02  in their entirety and replacing them with the following:

                  The sale of each Mortgage Loan shall be reflected on the Company's  balance sheet and
         other  financial  statements  as a sale  of  assets  by the  Company.  The  Company  shall  be
         responsible  for  maintaining,  and shall  maintain,  a complete  set of books and records for
         each  Mortgage  Loan which shall be marked  clearly to reflect the  ownership of each Mortgage
         Loan  by the  Purchaser.  In  particular,  the  Company  shall  maintain  in  its  possession,
         available for  inspection by the Purchaser,  the Guarantor  (solely with respect to the Fannie
         Mae  Loans) or their  designees,  and shall  deliver to the  Purchaser  or the  Guarantor,  if
         applicable,  upon  demand,  evidence of  compliance  with all  federal,  state and local laws,
         rules  and  regulations,  and  requirements  of  Fannie  Mae,  including  but not  limited  to
         documentation  as to the method used in  determining  the  applicability  of the provisions of
         the  Flood  Disaster   Protection  Act  of  1973,  as  amended,  to  the  Mortgaged  Property,
         documentation  evidencing  insurance  coverage and eligibility of any condominium  project for
         approval by Fannie Mae and records of periodic  inspections  as required by Section  4.13.  To
         the  extent  that  original  documents  are  not  required  for  purposes  of  realization  of
         Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained  by the Company may be in
         the form of  microfilm or  microfiche  or such other  reliable  means of  recreating  original
         documents,  including but not limited to,  optical  imagery  techniques so long as the Company
         complies  with the  requirements  of the Fannie Mae Selling and  Servicing  Guide,  as amended
         from time to time.

                  The  Company  shall  maintain  with  respect  to each  Mortgage  Loan and shall  make
         available for  inspection by any  Purchaser,  the  Guarantor or their  designees,  the related
         Servicing  File  during  the time the  Purchaser  retains  ownership  of a  Mortgage  Loan and
         thereafter in accordance with applicable laws and regulations.

                (g)        Article II of the Agreement is hereby  amended by deleting the third through
fifth paragraphs in Section 2.03  in their entirety and replacing them with the following:

                  Upon the  Purchaser's  or the  Guarantor's  (solely  with  respect  to the Fannie Mae
         Loans) request,  the Company shall deliver to the Guarantor (solely with respect to the Fannie
         Mae  Loans),  the  Purchaser  or its  designee  within ten (10) days after such  request  such
         contents of the Retained  Mortgage file so  requested.  In the event that the company fails to
         deliver to the  Guarantor  (solely  with  respect to the Fannie Mae Loans),  the  Purchaser or
         their  designee  the  requested  contents of the  Retained  Mortgage  File within such ten-day
         period,  and if the Company does not cure such failure within five (5) days following  receipt
         of written  notification of such failure,  the Company shall  repurchase each related Mortgage
         Loan at the price and in the manner specified in Section 3.03.

                  The  Company  shall  forward  to  the  Custodian  original  documents  evidencing  an
         assumption,  modification,  consolidation  or extension  of any Mortgage  Loan entered into in
         accordance  with  Section 4.01 or 6.01 (and,  with respect to the Fannie Mae Loans,  copies of
         such documents to the Guarantor)  within one (1) week of their execution,  provided,  however,
         that the Company shall provide the Custodian  with a certified  true copy of any such document
         submitted  for  recordation  within  ten (10) days of its  execution,  and shall  provide  the
         original of any document  submitted for  recordation  or a copy of such document  certified by
         the  appropriate  public  recording  office  to be a true and  complete  copy of the  original
         within sixty days of its submission for  recordation.  Copies of such documents  shall also be
         delivered to the Guarantor (solely to the extent they relate to the Fannie Mae Loans).

                  In the event the  public  recording  office is  delayed  in  returning  any  original
         document  which the Company is required to deliver at any time to the  Custodian in accordance
         with the terms of the  Custodial  Agreement  or which the  Company is  required to maintain in
         the  related  Retained  Mortgage  File,  the  Company  shall  deliver  to the  Custodian,  the
         Guarantor  (solely with respect to the Fannie Mae Loans) or to the Retained  Mortgage File, as
         applicable,  within 240 days of its  submission for  recordation,  a copy of such document and
         an Officer's  Certificate,  which shall (i) identify  the recorded  document;  (ii) state that
         the recorded  document has not been  delivered to the  Custodian  due solely to a delay by the
         public recording office,  (iii) state the amount of time generally  required by the applicable
         recording office to record and return a document  submitted for recordation,  and (iv) specify
         the date the  applicable  recorded  document will be delivered to the  Custodian.  The Company
         will be required  to deliver  such  document  to the  Guarantor  (solely  with  respect to the
         Fannie Mae Loans),  the  Custodian or to the Retained  Mortgage  File, as  applicable,  by the
         date  specified  in (iv)  above.  An  extension  of the date  specified  in (iv)  above may be
         requested  from the Guarantor  (solely with respect to the Fannie Mae Loans) or the Purchaser,
         which consent shall not be unreasonably withheld.

                (h)        Article III of the Agreement is hereby amended by deleting  Section  3.01(b)
in its entirety and replacing it with the following:

          The  consummation  of the  transactions  contemplated  by this  Agreement are in the ordinary
course of business of the Company, who is in the business of selling and servicing loans;

                (i)        Article III of the Agreement is hereby amended by deleting  Section  3.01(c)
in its entirety and replacing it with the following:

                  Neither  the   execution  and  delivery  of  this   Agreement  or  the   transactions
         contemplated  hereby,  nor the  fulfillment of or compliance  with the terms and conditions of
         this  Agreement  will  conflict  with or result in a breach of any of the terms,  articles  of
         incorporation  or by-laws or any legal  restriction  or any  agreement or  instrument to which
         the Company is now a party or by which it is bound,  or  constitute a default or result in the
         violation  of any law,  rule,  regulation,  order,  judgment or decree to which the Company or
         its  property is subject,  or impair the ability of the  Purchaser  to realize on the Mortgage
         Loans, or impair the value of the Mortgage Loans;

                (j)        Article III of the Agreement is hereby amended by deleting  Section  3.01(f)
in its entirety and replacing it with the following:

                  The Company does not believe,  nor does it have any reason or cause to believe,  that
         it cannot  perform  each and every  covenant  contained  in this  Agreement.  The  Company  is
         solvent;

                (k)        Article III of the Agreement is hereby amended by deleting  Section  3.01(h)
in its entirety and replacing it with the following:

                  No consent,  approval,  authorization or order of any court or governmental agency or
         body is required for the execution,  delivery and  performance by the Company of or compliance
         by the Company with this  Agreement or if required,  such approval has been obtained  prior to
         the related Closing Date;

                (l)        Article III of the Agreement is hereby amended by deleting  Section  3.01(i)
in its entirety.

                (m)        Article III of the Agreement is hereby amended by deleting  Section  3.01(k)
in its entirety.

                (n)        Article III of the Agreement is hereby amended by deleting  Section  3.01(m)
in its entirety.

                (o)        Section  3.02 of  Article  III of the  Agreement  is not  applicable  to the
Mortgage Loans.

                (p)        Article III of the  Agreement  is hereby  amended by deleting  the first and
second paragraphs in Section 3.03 in their entirety and replacing them with the following:

                  It is understood  and agreed that the  representations  and  warranties  set forth in
         Sections  3.01with  respect to all of the Mortgage  Loans and Section 3.02 with respect to the
         ACA3 Mortgage  Loans and the ACA4 Mortgage  Loans shall survive the sale of the Mortgage Loans
         to the Purchaser  and the delivery of the Mortgage  Loan  Documents to the Custodian and shall
         inure  to  the  benefit  of  the  Purchaser,  notwithstanding  any  restrictive  or  qualified
         endorsement  on any Mortgage Note or Assignment of Mortgage or the  examination  or failure to
         examine any Custodial  Mortgage  Files or Retained  Mortgage  File.  Upon  discovery by either
         the  Company  or the  Purchaser  of a  breach  of any of  the  foregoing  representations  and
         warranties  which  materially  and  adversely  affects the value of the Mortgage  Loans or the
         interest  of the  Purchaser  (or which  materially  and  adversely  affects the  interests  of
         Purchaser in the related Mortgage Loan in the case of a representation  and warranty  relating
         to a particular  Mortgage Loan),  the party  discovering such breach shall give prompt written
         notice to the other and the Guarantor, with respect to the Fannie Mae Loans.

                  Within  ninety  (90)  days of the  earlier  of either  discovery  by or notice to the
         Company of any breach of a representation  or warranty which materially and adversely  affects
         the value of the  Mortgage  Loans,  the Company  shall use its best  efforts  promptly to cure
         such breach in all material  respects and, if such breach cannot be cured,  the Company shall,
         with the  Guarantor's  (solely  with  respect to the Fannie Mae Loans) or RMIC's  (solely with
         respect to the RMIC  Covered  Loans) and  Purchaser's  prior  consent  and at the  Guarantor's
         (solely  with  respect to the Fannie Mae  Loans) or RMIC's  (solely  with  respect to the RMIC
         Covered Loans) and the  Purchaser's  option,  repurchase  such Mortgage Loan at the Repurchase
         Price.  In the event that a breach shall involve any  representation  or warranty set forth in
         Section 3.01 with respect to the ACA3  Mortgage  Loans and the ACA4 Mortgage  Loans,  and such
         breach  cannot be cured  within  ninety  (90) days of the  earlier of either  discovery  by or
         notice to the Company of such breach,  all of the Mortgage  Loans  shall,  at the  Purchaser's
         option,  be  repurchased  by the  Company at the  Repurchase  Price.  Provided  however,  with
         respect to the Wells Fargo  Mortgage  Loans,  a breach of the  representations  and warranties
         contained in Section 3.01 of the  Agreement  shall  constitute  termination  of the Company as
         servicer as provided  for in Section  11.01 of the  Agreement.  However,  if the breach  shall
         involve a  representation  or  warranty  set forth in  Section  3.02 with  respect to the ACA3
         Mortgage  Loans and the ACA4 Mortgage  Loans and the Company  discovers or receives  notice of
         any such breach  within 120 days of the  related  Closing  Date,  the  Company  shall,  if the
         breach  cannot be cured,  with the  Guarantor's  (solely with respect to the Fannie Mae Loans)
         or RMIC's  (solely with respect to the RMIC Covered Loans) and  Purchaser's  prior consent and
         at the  Guarantor's  (solely  with  respect to the Fannie  Mae Loans) or RMIC's  (solely  with
         respect to the RMIC Covered Loans) and the Purchaser's  option,  and provided that the Company
         has a  Qualified  Substitute  Mortgage  Loan,  rather than  repurchase  the  Mortgage  Loan as
         provided  above,  remove such Mortgage Loan (a "Deleted  Mortgage Loan") and substitute in its
         place a Qualified  Substitute  Mortgage  Loan or Loans,  provided  that any such  substitution
         shall be  effected  not later than 120 days after the  related  Closing  Date.  If the Company
         has no Qualified  Substitute  Mortgage Loan, it shall  repurchase the deficient  Mortgage Loan
         within  ninety  (90)  days of the  written  notice  of the  breach  or the  failure  to  cure,
         whichever is later.  Any  repurchase  of a Mortgage  Loan or Loans  pursuant to the  foregoing
         provisions of this Section 3.03 shall be accomplished  by deposit in the Custodial  Account of
         the  amount of the  Repurchase  Price for  distribution  to  Purchaser  on the next  scheduled
         Remittance  Date,   after  deducting   therefrom  any  amount  received  in  respect  of  such
         repurchased  Mortgage  Loan or Loans  and  being  held in the  Custodial  Account  for  future
         distribution.

                (q)        Article III of the  Agreement  is hereby  amended by deleting  the second to
last paragraph in Section 3.03 in its entirety and replacing it with the following:

                  Any cause of action  against the Company  relating to or arising out of the breach of
         any  representations  and  warranties  made in Sections  3.01 and 3.02 shall  accrue as to any
         Mortgage Loan upon (i) discovery of such breach by the Purchaser,  the Guarantor  (solely with
         respect to the Fannie Mae Loans),  RMIC  (solely  with  respect to the RMIC  Covered  Loans)or
         notice  thereof by the Company to the  Purchaser,  the  Guarantor  (solely with respect to the
         Fannie Mae Loans),  or RMIC (solely with respect to the RMIC Covered  Loans) (ii)  failures by
         the Company to cure such breach or  repurchase  such  Mortgage  Loan as specified  above,  and
         (iii) demand upon the Company by the  Purchaser  and the  Guarantor's  (solely with respect to
         the Fannie Mae Loans) or RMIC (solely with respect to the RMIC Covered  Loans) for  compliance
         with this Agreement.

                (r)        Article  IV of the  Agreement  is hereby  amended  by  replacing  the second
paragraph of Section 4.01 with the following:

                  Consistent  with the terms of this Agreement,  the Company may waive,  modify or vary
         any term of any Mortgage Loan or consent to the  postponement  of strict  compliance  with any
         such term or in any manner grant  indulgence to any  Mortgagor if in the Company's  reasonable
         and prudent  determination  such  waiver,  modification,  postponement  or  indulgence  is not
         materially adverse to the Purchaser,  provided,  however,  that the Company shall not make any
         future  advances  other than  Servicing  Advances  with respect to a Mortgage Loan and (unless
         (a) the  Mortgagor is in default with respect to the Mortgage  Loan or (b) such default is, in
         the judgment of the Company,  imminent and the Company has obtained the prior written  consent
         of the Purchaser) the Company shall not permit any  modification  with respect to any Mortgage
         Loan that would change the Mortgage  Interest Rate,  defer or forgive the payment of principal
         (except for actual  payments of principal) or change the final  maturity date on such Mortgage
         Loan.  In the event of any such  modification  which  permits  the  deferral  of  interest  or
         principal  payments on any Mortgage Loan, the Company shall,  on the Business Day  immediately
         preceding the  Remittance  Date in any month in which any such  principal or interest  payment
         has been deferred,  deposit in the Custodial  Account from its own funds,  in accordance  with
         Section 5.03, the difference  between (a) such month's  principal and one month's  interest at
         the Mortgage Loan  Remittance Rate on the unpaid  principal  balance of such Mortgage Loan and
         (b) the amount paid by the  Mortgagor.  The Company  shall be  entitled to  reimbursement  for
         such  advances to the same extent as for all other  advances  made  pursuant to Section  5.03.
         Without  limiting the generality of the foregoing,  the Company shall continue,  and is hereby
         authorized  and empowered,  to execute and deliver on behalf of itself and the Purchaser,  all
         instruments of  satisfaction  or  cancellation,  or of partial or full release,  discharge and
         all other comparable  instruments,  with respect to the Mortgage Loans and with respect to the
         Mortgaged  Properties.  If reasonably  required by the Company,  the  Purchaser  shall furnish
         the Company  with any powers of attorney  and other  documents  necessary  or  appropriate  to
         enable  the  Company  to  carry  out  its  servicing  and  administrative  duties  under  this
         Agreement.  Notwithstanding the foregoing,  the Company may not waive, modify or vary any term
         of a Fannie Mae Loan  (other  than with  respect to any  Prepayment  Charge) or consent to the
         postponement of any such term or in any manner grant  indulgence to any Mortgagor  relating to
         a Fannie Mae Loan without the consent of the Guarantor  (such consent may not be  unreasonably
         delayed or withheld)  if it has received  written  notice from the Master  Servicer  that such
         consent  is  required  pursuant  to the  terms of the  Pooling  and  Servicing  Agreement.  In
         addition,  the Company may not waive any default  relating to a RMIC  Covered  Loan or consent
         to the  postponement of any such term or in any manner grant  indulgence to any Mortgagor of a
         RMIC  Covered Loan  without the consent of RMIC.  The Company  shall send notice to the Master
         Servicer,  in accordance with Section 12.05 of the Agreement,  of any waiver,  modification or
         variance of a Fannie Mae Loan within two (2) Business Days of such action.

                (s)        Article IV of the  Agreement is hereby  amended by by  replacing  the fourth
paragraph of Section 4.01 with the following:

                  The Company is authorized and empowered by the Purchaser,  in its own name,  when the
         Company  believes it appropriate  in its reasonable  judgment to register any Mortgage Loan on
         the MERS®  System,  or cause the removal from the  registration  of any  Mortgage  Loan on the
         MERS® System,  with written consent of the Purchaser and the Guarantor's  (solely with respect
         to the Fannie Mae Loans) or RMIC (solely with respect to the RMIC Covered  Loans),  to execute
         and deliver,  on behalf of the  Purchaser,  any and all  instruments  of assignment  and other
         comparable  instruments  with respect to such  assignment or re-recording of a Mortgage in the
         name of MERS, solely as nominee for the Purchaser and its successors and assigns.

                (t)        Article IV of the  Agreement is hereby  amended by by  replacing  the second
and third paragraphs of Section 4.02 with the following:

                  Notwithstanding  anything to the contrary  contained  herein,  in  connection  with a
         foreclosure  or  acceptance  of a deed in lieu of  foreclosure,  in the event the  Company has
         reasonable  cause to believe that a Mortgaged  Property is  contaminated by hazardous or toxic
         substances  or wastes,  or if the  Purchaser  or the  Guarantor  (solely  with  respect to the
         Fannie Mae Loans) otherwise  requests an environmental  inspection or review of such Mortgaged
         Property,  such an  inspection  or review is to be conducted  by a qualified  inspector at the
         Purchaser's or the Guarantor's  (solely with respect to the Fannie Mae Loans),  as applicable,
         expense.  Upon  completion  of  the  inspection,   the  Company  shall  promptly  provide  the
         Purchaser  and the  Guarantor  (solely  with  respect to the Fannie Mae Loans)  with a written
         report of the environmental inspection.

                  After  reviewing  the  environmental   inspection   report,   the  Purchaser,   after
         consultation  with the  Guarantor or RMIC,  as  applicable,  shall  determine  how the Company
         shall  proceed  with respect to the  Mortgaged  Property.  In the event (a) the  environmental
         inspection  report  indicates  that the  Mortgaged  Property is  contaminated  by hazardous or
         toxic  substances or wastes and (b) the Purchaser,  after  consultation  with the Guarantor or
         RMIC, as applicable,  directs the Company to proceed with  foreclosure or acceptance of a deed
         in lieu of foreclosure,  the Company shall be reimbursed for all reasonable  costs  associated
         with  such  foreclosure  or  acceptance  of a deed  in  lieu of  foreclosure  and any  related
         environmental  clean up costs, as applicable,  from the related  Liquidation  Proceeds,  or if
         the Liquidation  Proceeds are  insufficient to fully reimburse the Company,  the Company shall
         be entitled to be reimbursed  from amounts in the Custodial  Account  pursuant to Section 4.05
         hereof.  If it is  determined  that the  Mortgaged  Property is  contaminated  by hazardous or
         toxic  substances  or wastes,  the consent of the  Guarantor  (with  respect to the Fannie Mae
         Loans) and RMIC (with respect to the RMIC Covered  Loans) is required in  connection  with the
         foreclosure  or acceptance of a deed in lieu of foreclosure  of such  Mortgaged  Property.  In
         the event the  Purchaser,  after  consultation  with the  Guarantor  or RMIC,  as  applicable,
         directs  the  Company  not to proceed  with  foreclosure  or  acceptance  of a deed in lieu of
         foreclosure,  the Company shall be reimbursed for all Servicing  Advances made with respect to
         the related Mortgaged Property from the Custodial Account pursuant to Section 4.05 hereof.

                (u)        Article  IV of the  Agreement  is hereby  amended  effective  as of the date
hereof by adding the following paragraphs to Section 4.03:

                  The Company shall not waive any  Prepayment  Charge  unless:  (i) the  enforceability
         thereof  shall have been  limited by  bankruptcy,  insolvency,  moratorium,  receivership  and
         other similar laws relating to creditors'  rights generally,  (ii) the enforcement  thereof is
         illegal,  or any local,  state or federal agency has threatened legal action if the prepayment
         penalty is  enforced,  (iii) the  mortgage  debt has been  accelerated  in  connection  with a
         foreclosure  or other  involuntary  payment or (iv) such waiver is standard  and  customary in
         servicing  similar  Mortgage  Loans and  relates  to a  default  or a  reasonably  foreseeable
         default and would,  in the  reasonable  judgment of the  Company,  maximize  recovery of total
         proceeds  taking into  account the value of such  Prepayment  Charge and the related  Mortgage
         Loan.  If a Prepayment  Charge is waived,  but does not meet the  standards  described  above,
         then the Company is required to pay the amount of such waived  Prepayment  Charge by remitting
         such  amount  to the  Purchaser  by  the  Remittance  Date.  Notwithstanding  anything  to the
         contrary  herein,  no consent of the  Guarantor  (solely with respect to the Fannie Mae Loans)
         or RMIC  (solely with  respect to the RMIC  Covered  Loans) shall be required  with respect to
         any waiver of a Prepayment Charge in accordance with the terms of this Agreement.

                  With respect to any Mortgage Loan that contains a provision permitting  imposition of
         a premium upon a  prepayment  prior to maturity,  such  Prepayment  Charge may be waived in an
         instance  where the Mortgage Loan is  accelerated  or paid off in connection  with the workout
         of a delinquent mortgage or due to the borrower's default,  notwithstanding  that the terms of
         the Mortgage Loan or state or federal law might permit the imposition of such penalty.

                (v)         Article  IV of the  Agreement  is hereby  amended  by adding as  Subsection
4.05(x) the following:

                  "(x)  to reimburse itself for any Nonrecoverable Advances;"

                (w)        Article IV of this  Agreement is hereby  amended by deleting  the  following
from the fourth  paragraph of Section 4.10:  "and if the Mortgagor does not obtain such  coverage,  the
Company shall immediately force place the required coverage on the Mortgagor".

                (x)        Article IV of the  Agreement  is hereby  amended by  replacing  Section 4.13
with the following:

                  The Company or its agent  shall  inspect  the  Mortgaged  Property as often as deemed
         necessary  by the  Company  in  accordance  with  Accepted  Servicing  Practices  or as may be
         required by the primary  mortgage  guaranty  insurer,  to assure  itself that the value of the
         Mortgaged  Property  is  being  preserved.  The  Company  shall  keep a  record  of each  such
         inspection  and,  upon request,  shall  provide the  Purchaser and the Guarantor  (solely with
         respect to the Fannie Mae Loans) with an electronic report of each such inspection.

                (y)        Article  IV of the  Agreement  is  hereby  amended  by  replacing  the  last
paragraph of Section 4.15 with the following:

                  The  Company  shall take  whatever  action is  appropriate  to  maximize  the amounts
         payable  under the RMIC Policy and to service the RMIC  Covered  Loans in the manner  required
         by the RMIC Policy.  The Company  shall prepare and submit,  or cause the related  Subservicer
         to prepare and submit,  all claims  eligible  for  submission  under the RMIC  Policy.  If the
         RMIC Policy is terminated  for any reason other than the  exhaustion  of its  coverage,  or if
         the Company  has  knowledge  that the  financial  strength  rating of RMIC is reduced to below
         investment  grade,  the  Company  will use its best  efforts to obtain,  or cause the  related
         Subservicer to obtain, a comparable policy from a qualified insurer.  The replacement  policy,
         if available, shall provide coverage equal to the then remaining coverage of the RMIC Policy.

                  In  connection  with its  activities as servicer,  the Company  agrees to prepare and
         present,  on behalf of itself and the  Purchaser,  claims to the insurer  under any PMI Policy
         and the RMIC Policy in a timely  fashion in  accordance  with the terms of such PMI Policy and
         the RMIC  Policy,  and, in this  regard,  to take such action as shall be  necessary to permit
         recovery  under any PMI  Policy or the RMIC  Policy  respecting  a  defaulted  Mortgage  Loan.
         Pursuant to Section  4.04,  any amounts  collected by the Company  under any PMI Policy or the
         RMIC Policy shall be deposited in the Custodial  Account,  subject to  withdrawal  pursuant to
         Section 4.05.

                (z)        Article IV of the Agreement is hereby  amended by deleting the last sentence
of the second paragraph of Section 4.16 in its entirety and replacing it with the following:

                  The Company shall attempt to sell the REO Property (and may temporarily  rent the REO
         Property for a period not greater than one (1) year,  except as otherwise  provided  below) to
         the  extent  necessary  in order to  protect  the  value of the  property  on such  terms  and
         conditions as the Company deems to be in the best interest of the Purchaser.

                (aa)       Article  IV of the  Agreement  is hereby  amended  by  deleting  the  fourth
paragraph of Section 4.16 in its entirety and replacing it with the following:

                  The  Company  shall use its best  efforts to dispose of the REO  Property  as soon as
         possible  and shall sell such REO  Property  in any event  within one (1) year after title has
         been taken to such REO  Property,  unless (i) a REMIC  election has not been made with respect
         to the  arrangement  under which the Mortgage  Loans and the REO  Property are held,  and (ii)
         the Company  determines,  and gives an  appropriate  notice to the  Purchaser  to such effect,
         that a longer  period is necessary  for the orderly  liquidation  of such REO  Property.  If a
         period  longer than one (1) year is permitted  under the  foregoing  sentence and is necessary
         to sell any REO  Property,  (i) the Company  shall report  monthly to the  Purchaser as to the
         progress being made in selling such REO Property.

                (bb)       Article IV of the  Agreement  is hereby  amended by  replacing  Section 4.18
with the following:

                  Upon the foreclosure  sale of any Mortgaged  Property or the  acquisition  thereof by
         the  Purchaser  pursuant to a  deed-in-lieu  of  foreclosure,  the Company shall submit to the
         Purchaser  and Guarantor  (solely with respect to the Fannie Mae Loans) a  liquidation  report
         with  respect  to such  Mortgaged  Property  in such form as the  Company,  Guarantor  and the
         Purchaser  shall agree.  The Company shall also provide  reports on the status of REO Property
         containing  such  information,  which is readily  available  to the  Company,  as Purchaser or
         Guarantor may reasonably require.

                (cc)       Article IV of the  Agreement  is hereby  amended by  replacing  Section 4.21
with the following:

                  With respect to each  adjustable  rate  Mortgage  Loan,  the Company shall adjust the
         Mortgage  Interest Rate on the related  Interest Rate  Adjustment  Date in compliance with the
         requirements  of  applicable  law and the related  Mortgage  and  Mortgage  Note.  The Company
         shall  execute  and deliver to the  Guarantor  (with  respect to the Fannie Mae  Loans),  RMIC
         (with  respect to the RMIC Covered  Loans) and the  Purchaser  any and all  necessary  notices
         required  under  applicable  law and the  terms of the  related  Mortgage  Note  and  Mortgage
         regarding  the Mortgage  Interest Rate  adjustments.  Upon the discovery by the Company or the
         receipt  of notice  from the  Purchaser  that the  Company  has  failed  to adjust a  Mortgage
         Interest Rate in accordance  with the terms of the related  Mortgage  Note,  the Company shall
         immediately  deposit in the  Custodial  Account  from its own funds the amount of any interest
         loss or deferral caused the Purchaser thereby.

                (dd)       Article IV of the  Agreement  is hereby  amended by  replacing  Section 4.23
with the following:

                  The Company will  transmit  full-file  credit  reporting  data for each Mortgage Loan
         pursuant to the Fannie Mae Selling Guide and that for each Mortgage  Loan,  the Company agrees
         it shall  report  one of the  following  statuses  each  month as  follows:  new  origination,
         current,  delinquent (30-, 60-, 90-days, etc.), foreclosed, or charged-off;  provided however,
         with respect to the Wells Fargo  Mortgage  Loans,  such  reporting  will be made to the extent
         that the Company has serviced the Wells Fargo  Mortgage  Loans for a period of sixty (60) days
         prior to the Closing Date.

                (ee)       Article IV of the  Agreement  is hereby  amended by  replacing  Section 4.25
with the following:

         Section 4.25      Use of Subservicers and Subcontractors.

                  The Company shall not hire or otherwise  utilize the services of any  Subservicer  to
         fulfill  any of the  obligations  of the  Company  as  servicer  under this  Agreement  or any
         Reconstitution  Agreement  unless the Company complies with the provisions of paragraph (a) of
         this  Section  4.25.  The Company  shall not hire or  otherwise  utilize  the  services of any
         Subcontractor,  and  shall  not  permit  any  Subservicer  to hire or  otherwise  utilize  the
         services of any  Subcontractor,  to fulfill any of the  obligations of the Company as servicer
         under this  Agreement or any  Reconstitution  Agreement  unless the Company  complies with the
         provisions of paragraph (b) of this Section 4.25.

                (a)      It  shall  not be  necessary  for the  Company  to  seek  the  consent  of the
         Purchaser,  any Master  Servicer or any Depositor to the utilization of any  Subservicer.  The
         Company  shall  cause any  Subservicer  used by the Company  (or by any  Subservicer)  for the
         benefit of the  Purchaser,  the Guarantor  and any Depositor to comply with the  provisions of
         this Section 4.25 and with Sections 6.04, 6.07, 6.06, 9.01(e)(iii),  9.01(e)(v),  9.01(e)(vi),
         9.01(e)(vii),  9.01(e)(viii)  and  9.01(f)  of this  Agreement  to the same  extent as if such
         Subservicer  were the Company,  and to provide the  information  required with respect to such
         Subservicer  under Section  9.01(e)(iv)  of this  Agreement.  The Company shall be responsible
         for  obtaining  from each  Subservicer  and  delivering to the Purchaser and any Depositor any
         servicer  compliance  statement  required to be delivered by such  Subservicer  under  Section
         6.04 and any  assessment  of  compliance  and  attestation  required to be  delivered  by such
         Subservicer  under Section 6.06 and any  certification  required to be delivered to the Person
         that will be  responsible  for signing the Sarbanes  Certification  under  Section 6.06 as and
         when  required to be  delivered.  Notwithstanding  the  foregoing,  with regards to the Fannie
         Mae  Loans,  the  Company  shall not enter into a  Subservicing  Agreement  without  the prior
         consent of the  Guarantor,  such consent not to be  unreasonably  withheld.  The Company shall
         notify  Purchaser  and  the  Guarantor  promptly  in  writing  upon  the  appointment  of  any
         Subservicer   and  send  the  Guarantor  a  copy  of  the  related   Subservicing   Agreement.
         Notwithstanding  anything  contained  herein to the  contrary,  the Company  must  obtain  the
         written  consent of the Guarantor  prior to entering  into any agreement in which  the Company
         assigns  any of it's  rights or  obligations  under this  Agreement,  including  any rights of
         the Company to receive any payments or reimbursements hereunder.

                  Additionally,  with regards to the Fannie Mae Loans,  with the prior consent of or at
         the direction of the Guarantor,  the Company shall  terminate the rights and  responsibilities
         of the  Subservicer  and arrange  for any  servicing  responsibilities  to be  performed  by a
         successor  subservicer  meeting the  requirements set forth in this Agreement and agreed to by
         the Company and the Guarantor.

                (b)      It  shall  not be  necessary  for  the  Company  to seek  the  consent  of the
         Purchaser,  any Master Servicer,  the Guarantor  (solely with respect to the Fannie Mae Loans)
         or any Depositor to the  utilization  of any  Subcontractor.  The Company shall  promptly upon
         request  provide to the Purchaser,  any Master  Servicer and any Depositor (or any designee of
         the  Depositor,  such as an  administrator)  a  written  description  (in form  and  substance
         satisfactory  to the  Purchaser,  such  Depositor  and such Master  Servicer)  of the role and
         function of each  Subcontractor  utilized by the Company or any  Subservicer,  specifying  (i)
         the  identity  of each such  Subcontractor,  (ii)  which (if any) of such  Subcontractors  are
         "participating  in the servicing  function"  within the meaning of Item 1122 of Regulation AB,
         and (iii) which  elements of the  Servicing  Criteria  will be  addressed  in  assessments  of
         compliance  provided  by  each  Subcontractor  identified  pursuant  to  clause  (ii)  of this
         paragraph.  The Company  shall notify  Purchaser  and the  Guarantor  promptly in writing upon
         the  appointment  of  any  Subcontractor  and  send  the  Guarantor  a  copy  of  the  related
         Subcontracting Agreement.

                  As  a  condition  to  the   utilization  of  any   Subcontractor   determined  to  be
         "participating  in the servicing  function"  within the meaning of Item 1122 of Regulation AB,
         the Company  shall cause any such  Subcontractor  used by the Company (or by any  Subservicer)
         for the benefit of the Purchaser  and any Depositor to comply with the  provisions of Sections
         6.06,  6.07 and 9.01(f) of this  Agreement  to the same extent as if such  Subcontractor  were
         the Company.  The Company shall be  responsible  for  obtaining  from each  Subcontractor  and
         delivering to the Purchaser and any  Depositor any  assessment of compliance  and  attestation
         and the other  certifications  required to be delivered by such  Subcontractor  under  Section
         6.06, in each case as and when required to be delivered.

                (ff)       Article  V of the  Agreement  is  hereby  amended  effective  as of the date
hereof by deleting Section 5.02 in its entirety and replacing it with the following:

         Section 5.02      Statements to the Purchaser.

                No later  than the tenth  (10th)  calendar  day (or if such  tenth  (10th) day is not a
         Business  Day, the first  Business  Day  immediately  preceding  such tenth (10th day) of each
         month,  the Company shall furnish to the Master  Servicer and the Guarantor an electronic file
         containing  the data  specified in Exhibit I, which data shall reflect  information  as to the
         period  ending on the last day of the  preceding  month,  Exhibit J with  respect to defaulted
         mortgage  loans and  Exhibit K, with  respect  to  realized  losses and gains,  with each such
         report,  each exhibit in a form mutually  acceptable to the Company,  the Master  Servicer and
         the Guarantor.

                  Supplemental  reporting for the Wells Fargo Mortgage  Loans,  which have paid in full
         during the  Principal  Prepayment  Period,  will be furnished  to the Master  Servicer two (2)
         Business Days following the 13th calendar day of each month.

                (gg)       Article  VI of the  Agreement  is hereby  amended  effective  as of the date
hereof by deleting Section 6.01 in its entirety and replacing it with the following:

                  The  Company  shall use its best  efforts  to  enforce  any  "due-on-sale"  provision
         contained in any Mortgage or Mortgage  Note and to deny  assumption  by the Person to whom the
         Mortgaged  Property  has been or is about to be sold  whether  by  absolute  conveyance  or by
         contract of sale,  and whether or not the  Mortgagor  remains  liable on the  Mortgage and the
         Mortgage Note.  When the Mortgaged  Property has been conveyed by the  Mortgagor,  the Company
         shall,  to the extent it has knowledge of such  conveyance,  immediately  notify the Purchaser
         and  exercise  its  rights  to  accelerate  the  maturity  of such  Mortgage  Loan  under  the
         "due-on-sale"  clause  applicable  thereto,  provided,  however,  that the  Company  shall not
         exercise  such  rights if  prohibited  by law from doing so or if the  exercise of such rights
         would  impair or threaten to impair any recovery  under the related PMI Policy,  if any, or if
         coverage under the RMIC Policy would be adversely affected.

                  If the Company reasonably  believes it is unable under applicable law to enforce such
         "due-on-sale"  clause,  the  Company  shall  enter  into (i) an  assumption  and  modification
         agreement  with the Person to whom such  property  has been  conveyed,  pursuant to which such
         Person  becomes  liable under the  Mortgage  Note and the original  Mortgagor  remains  liable
         thereon or (ii) in the event the Company is unable  under  applicable  law to require that the
         original  Mortgagor  remain  liable  under the  Mortgage  Note and the  Company  has the prior
         consent of the primary mortgage guaranty insurer,  a substitution of liability  agreement with
         the purchaser of the Mortgaged  Property pursuant to which the original  Mortgagor is released
         from  liability and the purchaser of the Mortgaged  Property is  substituted  as Mortgagor and
         becomes  liable  under the Mortgage  Note.  If an  assumption  fee is collected by the Company
         for  entering  into an  assumption  agreement  the fee  will be  retained  by the  Company  as
         additional  servicing  compensation.  In  connection  with any such  assumption,  neither  the
         Mortgage  Interest Rate borne by the related  Mortgage  Note,  the term of the Mortgage  Loan,
         the outstanding  principal  amount of the Mortgage Loan nor any other materials terms shall be
         changed  without  Purchaser's  and the  Guarantor's  (solely  with  respect  to the Fannie Mae
         Loans) or RMIC's (solely with respect to the RMIC Covered Loans) consent, as applicable.

                  To the  extent  that any  Mortgage  Loan is  assumable,  the  Company  shall  inquire
         diligently  into  the  credit  worthiness  of the  proposed  transferee,  and  shall  use  the
         underwriting  criteria  for  approving  the credit of the proposed  transferee  which are used
         with respect to  underwriting  mortgage loans of the same type as the Mortgage  Loans.  If the
         credit of the  proposed  transferee  does not meet such  underwriting  criteria,  the  Company
         diligently  shall,  with the consent of the  Guarantor  (solely with respect to the Fannie Mae
         Loans) and RMIC (solely with respect to RMIC Covered  Loans),  to the extent  permitted by the
         Mortgage or the Mortgage Note and by applicable  law,  accelerate the maturity of the Mortgage
         Loan.

                (hh)       Section  6.02  (Satisfaction  of  Mortgages  and  Release of  Mortgage  Loan
Documents) is amended as follows:

                (1)        Add to the  beginning  of the second  paragraph,  "With  respect to the ACA3
         Mortgage Loans and the ACA4 Mortgage Loans,"; and

                (2)        Add a new third paragraph as follows:

                  With respect to the Wells Fargo Mortgage Loans, if the Company  satisfies or releases
         a Mortgage without first having obtained  payment in full of the  indebtedness  secured by the
         Mortgage  (other than as a result of a  modification  of the Mortgage Loan or a liquidation of
         the  Mortgaged  Property  pursuant  to the  terms of this  Agreement)  or should  the  Company
         otherwise  prejudice  any  rights  the Trust may have  under the  mortgage  instruments,  upon
         written  demand of the Trust,  the Company shall  deposit in the Custodial  Account the entire
         outstanding  principal  balance,  plus all accrued  interest on such Mortgage Loan, on the day
         preceding the next  Remittance  Date.  The Company shall maintain the Fidelity Bond and Errors
         and Omissions  Insurance  Policy as provided for in Section 4.12 insuring the Company  against
         any loss it may sustain with respect to any Mortgage  Loan not  satisfied in  accordance  with
         the procedures set forth herein.

                (ii)       Section  6.04  (Annual  Statements  as to  Compliance)  of the  Agreement is
hereby amended as follows:

                (1)        Delete the  reference to "(ii)" at the  beginning of the section  paragraph;
                and

                (2)        Delete  the  references  to "the  Purchaser  and  any  Depositor"  and  "the
                Purchaser and such Depositor" and replace each with "the Master Servicer".

                (jj)       Section 6.06 (Report on  Assessment of Compliance  and  Attestation)  of the
Agreement is hereby  amended by replacing the  references to "the  Purchaser  and any  Depositor"  with
"the  Master  Servicer"  and "the  Purchaser  and such  Depositor"  with  "the  Master  Servicer",  and
"paragraphs (a) and (b)" with "paragraphs (i) and (ii)".

                (kk)       Article  VI of the  Agreement  is hereby  amended  effective  as of the date
hereof by deleting Section 6.07 in its entirety and replacing it with the following:

                  (i)  Any  failure  by  the  Company,  any  Subservicer,   any  Subcontractor  or  any
         Third-Party  Originator  to  deliver  any  information,  report,  certification,  accountants'
         letter or other  material when and as required  under Article 9, Section 6.04 or Section 6.06,
         or any breach by the  Company of a  representation  or warranty  set forth in Section  Section
         9.01(e)(vi)(A),  or in a writing furnished  pursuant to Section  9.01(e)(vi)(B) and made as of
         a date prior to the closing  date of the  related  Securitization  Transaction,  to the extent
         that  such  breach is not cured by such  closing  date,  or any  breach  by the  Company  of a
         representation  or warranty in a writing furnished  pursuant to Section  9.01(e)(vi)(B) to the
         extent  made as of a date  subsequent  to such  closing  date,  shall,  except as  provided in
         sub-clause  (ii) of this  Section,  immediately  and  automatically,  without  notice or grace
         period,  constitute an Event of Default with respect to the Company  under this  Agreement and
         any  applicable  Reconstitution  Agreement,  and  shall  entitle  the  Purchaser,  any  Master
         Servicer or Depositor,  as applicable,  with the consent of the Guarantor  solely with respect
         to the Fannie Mae Loans (which  consent  shall not be  unreasonably  withheld or delayed),  to
         terminate the rights and  obligations of the Company as servicer  under this Agreement  and/or
         any applicable  Reconstitution  Agreement  without payment  (notwithstanding  anything in this
         Agreement or any applicable  Reconstitution  Agreement to the contrary) of any compensation to
         the  Company;  provided  that to the extent than any  provision of this  Agreement  and/or any
         applicable  Reconstitution  Agreement expressly provides for the survival of certain rights or
         obligations  following  termination of the Company as servicer,  such provision shall be given
         effect.

                  (ii) Any failure by the Company,  any Subservicer or any Subcontractor to deliver any
         information,  report,  certification or accountants' letter when and as required under Section
         6.04 or Section  6.06,  including  any  failure by the  Company to  identify  any  Subcontract
         "participating  in the servicing  function"  within the meaning of Item 1122 of Regulation AB,
         which  continues  unremedied  for  ten  (10)  calendar  days  after  the  date on  which  such
         information,  report,  certification or accountants' letter was required to be delivered shall
         constitute  an Event of Default  with  respect to the  Company  under this  Agreement  and any
         applicable  Reconstitution  Agreement, and shall entitle the Purchaser, any Master Servicer or
         any  Depositor,  as  applicable,  with the consent of the Guarantor with respect to the Fannie
         Mae Loan (which  consent  shall not be  unreasonably  withheld or delayed),  to terminate  the
         rights  and   obligations  of  the  Company  under  this   Agreement   and/or  any  applicable
         Reconstitution  Agreement without payment  (notwithstanding  anything in this Agreement to the
         contrary) of any  compensation to the Company;  provided that to the extent that any provision
         of this Agreement and/or any applicable  Reconstitution  Agreement  expressly provides for the
         survival of certain  rights or obligations  following  termination of the Company as servicer,
         such provision shall be given effect.

                  (iii) The Company  shall  promptly  reimburse  the  Purchaser (or any designee of the
         Purchaser,  such as a master  servicer),  the Guarantor (solely with respect to the Fannie Mae
         Loans),  RMIC  (solely  with  respect  to the  RMIC  Covered  Loans)  and  any  Depositor,  as
         applicable,  for all reasonable  expenses  incurred by the Purchaser (or such  designee),  the
         Guarantor  (solely  with  respect to the Fannie Mae Loans),  RMIC  (solely with respect to the
         RMIC  Covered  Loans)  or such  Depositor,  as such  are  incurred,  in  connection  with  the
         termination  of the Company as servicer and the  transfer of  servicing of the Mortgage  Loans
         to a successor  servicer.  The  provisions of this paragraph  shall not limit whatever  rights
         the  Purchaser,  the  Guarantor  (solely with  respect to the Fannie Mae Loans),  RMIC (solely
         with respect to the RMIC Covered  Loans) or any Depositor  may have under other  provisions of
         this  Agreement  and/or any  applicable  Reconstitution  Agreement  or  otherwise,  whether in
         equity or at law, such as an action for damages, specific performance or injunctive relief.

                (ll)       Article  VI of the  Agreement  is hereby  amended  effective  as of the date
hereof by deleting Section 6.08 in its entirety and replacing it with the following:

                  Each of the Guarantor  (solely with respect to the Fannie Mae Loans),  the Purchaser,
         or their  designees,  shall  have the right to  examine  and  audit any and all of the  books,
         records,  or other  information  of the Company,  whether held by the Company or by another on
         its behalf,  with  respect to or  concerning  this  Agreement or the  Mortgage  Loans,  during
         business  hours or at such other times as may be reasonable  under  applicable  circumstances,
         upon reasonable  advance notice.  The Purchaser and the Guarantor  (solely with respect to the
         Fannie Mae Loans) shall pay their own expenses associated with such examination.

                (mm)       Article VI of the  Agreement is hereby  amended by deleting  Section 6.09 in
its entirety and replacing it with the following:

                  If a REMIC  election  has been made with respect to the  arrangement  under which the
         Mortgage  Loans and REO Property are held,  the Company  shall not take any action,  cause the
         REMIC to take any  action  or fail to take (or fail to cause to be  taken)  any  action  that,
         under the REMIC  Provisions,  if taken or not taken,  as the case may be,  could (i)  endanger
         the status of the REMIC as a REMIC or (ii)  result in the  imposition  of a tax upon the REMIC
         (including  but not  limited  to the  tax on  "prohibited  transactions"  as  defined  Section
         860(a)(2) of the Code and the tax on  "contributions"  to a REMIC set forth in Section  860(d)
         of the Code)  unless the  Company  has  received  an Opinion of Counsel (at the expense of the
         party  seeking to take such  action)  to the  effect  that the  contemplated  action  will not
         endanger  such REMIC status or result in the  imposition  of any such tax. If  requested,  the
         Company  shall  provide the  Guarantor  (solely  with respect to the Fannie Mae Loans) with an
         Opinion of Counsel to the effect that  certain  actions  taken by the Company  with respect to
         REO  Property  will not cause  such  property  to fail to qualify  as  "foreclosure  property"
         within the meaning of the Code.

                  Notwithstanding  anything in this  Agreement to the  contrary,  the Company (a) shall
         not permit any  modification  with respect to any Mortgage Loan that would change the Mortgage
         Interest  Rate and (b) shall not  (unless  the  Mortgagor  is in default  with  respect to the
         Mortgage  Loan or such  default is, in the judgment of the  Company,  reasonably  foreseeable)
         make or permit any  modification,  waiver or amendment  of any term of any Mortgage  Loan that
         would both effect an exchange or  reissuance  of such  Mortgage Loan under Section 1001 of the
         Code (or Treasury regulations promulgated thereunder).

                  Prior  to  taking  any  action  with  respect  to the  Mortgage  Loans  which  is not
         contemplated  under the terms of this  Agreement,  the Company  will obtain and deliver to the
         Guarantor  (solely  with  respect to the  Fannie  Mae Loans) an Opinion of Counsel  reasonably
         acceptable  to the  Securities  Administrator  and the  Guarantor  (solely with respect to the
         Fannie Mae Loans)  with a copy to the  Trustee  with  respect to  whether  such  action  could
         result in the  imposition  of a tax upon any REMIC  (including  but not  limited to the tax on
         prohibited  transactions  as  defined  in  Section  860F(a)(2)  of the  Code  and  the  tax on
         contributions  to a REMIC set forth in Section  860G(d) of the Code)  (either  such event,  an
         "Adverse  REMIC  Event"),  and the  Company  shall not take any such action or cause the Trust
         Fund to take any such  action as to which it has been  advised  that an  Adverse  REMIC  Event
         could occur.

                  The Company shall not permit the creation of any  "interests"  (within the meaning of
         Section 860G of the Code) in any REMIC.  The Company shall not enter into any  arrangement  by
         which any REMIC will  receive a fee or other  compensation  for  services nor permit any REMIC
         to receive any income  from  assets  other than  "qualified  mortgages"  as defined in Section
         860G(a)(3)  of the Code or  "permitted  investments"  as defined in Section  860G(a)(5) of the
         Code.

                (nn)       Article VII of the  Agreement  is hereby  amended  effective  as of the date
hereof by deleting Section 7.01 in its entirety and replacing it with the following:

                  During  the term of this  Agreement,  the  Company  shall  furnish  to the  Guarantor
         (solely with respect to the Fannie Mae Loans) and the Purchaser  such  periodic,  special,  or
         other  reports or  information,  and copies or  originals  of any  documents  contained in the
         Servicing  File for each  Mortgage  Loan  provided for herein.  All other  special  reports or
         information  not provided for herein as shall be necessary,  reasonable,  or appropriate  with
         respect to the Purchaser,  the Guarantor  (solely with respect to the Fannie Mae Loans) or any
         regulatory  agency  will be  provided  at the  Purchaser's  or the  Guarantor's  (solely  with
         respect to the Fannie Mae Loans)  expense,  as  applicable.  All such  reports,  documents  or
         information  shall be provided  by and in  accordance  with all  reasonable  instructions  and
         directions  which the  Purchaser  or the  Guarantor  (solely  with  respect  to the Fannie Mae
         Loans) may give.

                  The Company shall execute and deliver all such  instruments  and take all such action
         as the  Purchaser  or the  Guarantor  (solely  with  respect  to the  Fannie  Mae  Loans)  may
         reasonably  request from time to time,  in order to  effectuate  the purposes and to carry out
         the terms of this Agreement.

                (oo)       Article  VIII of the  Agreement is hereby  amended  effective as of the date
hereof by deleting Section 8.01 in its entirety and replacing it with the following:

                  The Company shall  indemnify the Purchaser and the Guarantor  (solely with respect to
         the Fannie Mae  Loans) and hold it  harmless  against  any and all  claims,  losses,  damages,
         penalties,  fines,  forfeitures,  reasonable  and  necessary  legal  fees and  related  costs,
         judgments,  and any other costs,  fees and expenses  that the  Purchaser or the  Guarantor may
         sustain in any way  related to the  failure of the  Company to perform  its duties and service
         the  Mortgage  Loans in  strict  compliance  with the  terms of this  Agreement.  The  Company
         immediately  shall notify the  Purchaser and the Guarantor if a claim is made by a third party
         with respect to this Agreement or the Mortgage  Loans,  assume (with the prior written consent
         of the  Purchaser)  the  defense  of any  such  claim  and  pay  all  expenses  in  connection
         therewith,  including  counsel fees,  and promptly pay,  discharge and satisfy any judgment or
         decree  which may be  entered  against it or the  Purchaser  in  respect  of such  claim.  The
         Company shall follow any written  instructions  received from the Purchaser in connection with
         such claim.  The Purchaser  promptly shall  reimburse the Company for all amounts  advanced by
         it  pursuant  to the  preceding  sentence  except  when the claim is in any way related to the
         Company's  indemnification  pursuant to Section 3.03, or the failure of the Company to service
         and administer the Mortgage Loans in strict compliance with the terms of this Agreement.

                (pp)       Article  VIII of the  Agreement is hereby  amended  effective as of the date
hereof by deleting the second  paragraph  of Section  8.02 in its  entirety  and  replacing it with the
following:

                  Any Person into which the Company may be merged or  consolidated,  or any corporation
         resulting  from any  merger,  conversion  or  consolidation  to which the  Company  shall be a
         party,  or any Person  succeeding  to the business of the Company,  shall be the  successor of
         the  Company  hereunder,  without the  execution  or filing of any paper or any further act on
         the part of any of the  parties  hereto,  anything  herein  to the  contrary  notwithstanding,
         provided,  however,  that the successor or surviving Person shall be an institution which is a
         Fannie Mae approved  seller/servicer  in good standing and has a net worth of no less than $25
         million.  Furthermore,  in the event the Company  transfers  or  otherwise  disposes of all or
         substantially  all of its assets to an affiliate of the Company,  such affiliate shall satisfy
         the  condition  above,  and shall  also be fully  liable to the  Purchaser  and the  Guarantor
         (solely  with  respect  to the Fannie Mae  Loans)  for all of the  Company's  obligations  and
         liabilities hereunder.

                (qq)       Article  VIII of the  Agreement is hereby  amended  effective as of the date
hereof by deleting Section 8.03 in its entirety and replacing it with the following:

                  Neither the Company nor any of the  directors,  officers,  employees or agents of the
         Company  shall be under any liability to the  Purchaser,  RMIC or the Guarantor for any action
         taken or for  refraining  from  the  taking  of any  action  in good  faith  pursuant  to this
         Agreement,  or for  errors in  judgment,  provided,  however,  that this  provision  shall not
         protect the Company or any such Person  against any breach of  warranties  or  representations
         made herein,  or failure to perform its obligations in strict  compliance with any standard of
         care set forth in this  Agreement  or any other  liability  which would  otherwise  be imposed
         under  this  Agreement.  The  Company  and any  director,  officer,  employee  or agent of the
         Company may rely in good faith on any document of any kind prima facie  properly  executed and
         submitted by any Person  respecting any matters  arising  hereunder.  The Company shall not be
         under any  obligation  to  appear  in,  prosecute  or defend  any  legal  action  which is not
         incidental to its duties to service the Mortgage  Loans in accordance  with this Agreement and
         which in its opinion may involve it in any expense or liability,  provided,  however, that the
         Company may, with the consent of the  Purchaser and the Guarantor  (solely with respect to the
         Fannie Mae Loans),  which  consent  shall not be  unreasonably  withheld,  undertake  any such
         action which it may deem  necessary or desirable in respect to this  Agreement  and the rights
         and  duties of the  parties  hereto.  In such  event,  the  Company  or shall be  entitled  to
         reimbursement  from the Purchaser or the  Guarantor,  if applicable,  of the reasonable  legal
         expenses and costs of such action.

                (rr)       Article  VIII of the  Agreement is hereby  amended  effective as of the date
hereof by deleting Section 8.04 in its entirety and replacing it with the following:

                  The  Purchaser  has entered  into this  Agreement  with the  Company  and  subsequent
         Purchaser  will  purchase the Mortgage  Loans in reliance upon the  independent  status of the
         Company,  and the  representations  as to the  adequacy of its  servicing  facilities,  plant,
         personnel,  records and procedures, its integrity,  reputation and financial standing, and the
         continuance  thereof.  Therefore,  the Company  shall  neither  assign this  Agreement  or the
         servicing  rights  hereunder or delegate its rights or duties  hereunder  (other than pursuant
         to Section  4.01) or any portion  hereof or sell or  otherwise  dispose of all of its property
         or assets  without the prior written  consent of the Purchaser and the Guarantor  (solely with
         respect to the Fannie Mae Loans), which consent shall not be unreasonably withheld.

                  The Company shall not resign from the  obligations  and duties  hereby  imposed on it
         except by with the prior consent of the  Purchaser  and the Guarantor  (solely with respect to
         the Fannie  Mae  Loans) or upon the  determination  that its  duties  hereunder  are no longer
         permissible  under  applicable  law and such  incapacity  cannot be cured by the Company.  Any
         such  determination  permitting  the  resignation  of the  Company  shall be  evidenced  by an
         Opinion of  Counsel  to such  effect  delivered  to the  Purchaser  and the  Guarantor,  which
         Opinion  of  Counsel  shall be in form  and  substance  acceptable  to the  Purchaser  and the
         Guarantor.  No such  resignation  shall become  effective  until a successor,  approved by the
         Guarantor,  shall have assumed the Company's  responsibilities  and  obligations  hereunder in
         the manner  provided in Section  12.01.  Without in any way  limiting the  generality  of this
         Section  8.04,  in the event that the  Company  either  shall  assign  this  Agreement  or the
         servicing  responsibilities  hereunder or delegate its duties  hereunder  (other than pursuant
         to Section 4.01) or any portion thereof or sell or otherwise  dispose of all or  substantially
         all of its property or assets,  without the prior  written  consent of the  Purchaser  and the
         Guarantor  (solely with respect to the Fannie Mae Loans),  then the Purchaser with the consent
         of the Guarantor  (which  consent shall not be  unreasonably  withheld or delayed)  shall have
         the right to  terminate  this  Agreement  upon  notice  given as set forth in  Section  10.01,
         without any payment of any penalty or damages  and  without any  liability  whatsoever  to the
         Company or any third party.

                (ss)       Section 9.01(d) shall be inapplicable.

                (tt)       Article  IX of the  Agreement  is hereby  amended  effective  as of the date
hereof by replacing Section 9.01(e)(iv) with the following:

         (iv)     For the purpose of satisfying  the reporting  obligation  under the Exchange Act with
         respect  to any class of  asset-backed  securities,  the  Company  shall (or shall  cause each
         Subservicer  to) (1) provide  prompt  notice to the  Purchaser,  the  Guarantor  (solely  with
         respect to the Fannie Mae Loans),  any Master  Servicer  and any  Depositor  in writing of (A)
         any  material   litigation  or   governmental   proceedings   involving  the  Company  or  any
         Subservicer,  (B) any affiliations or relationships that develop following the closing date of
         a  Securitization  Transaction  between the Company or any  Subservicer and any of the parties
         specified  in Section  9.01(e)(iii)(J)  (and any other  parties  identified  in writing by the
         requesting party) with respect to such  Securitization  Transaction,  (C) any Event of Default
         under  the  terms  of  this  Agreement  or  any  Reconstitution  Agreement,  (D)  any  merger,
         consolidation  or  sale  of  substantially  all of the  assets  of the  Company,  and  (E) the
         Company's  entry into an agreement with a Subservicer to perform or assist in the  performance
         of any of the Company's  obligations  under this  Agreement or any  Reconstitution  Agreement,
         and (2)  provide  to the  Purchaser,  the  Guarantor  (solely  with  respect to the Fannie Mae
         Loans) and any Depositor a description of such proceedings, affiliations or relationships.

                  Each  such  notice/update  pursuant  to this  Section  9.01(e)(iv)  should be sent by
         e-mail  to  regABnotifications@bear.com.  Additionally,  all  notification  pursuant  to  this
         Section 9.01(e)(iv), other than those pursuant to Section 9.01(e)(iv)(A), should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, Texas 75067
         Attention: Conduit Seller Approval Dept.
         Facsimile: (214) 626-3751
         Email: sellerapproval@bear.com

         With copies to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         Fannie Mae, Special Products Group
         Mail Stop 5H-5W-03
         13150 Worldgate Drive
         Herndon, Virginia 20170
         Attention: Director
         Telecopier: (703) 833-1816

         Republic Mortgage Insurance Company
         190 Oak Plaza Boulevard
         Winston-Salem, North Carolina
         Attention: Bulk Transactions
         Facsimile: (336) 774-8301

         Notifications pursuant to Section 9.01(e)(iv)(A) should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, Texas 75067
         Attention: General Counsel
         Facsimile: (469) 759-4714

         With copies to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

                (uu)       Section  9.01(e)(v) of the Agreement is hereby  amended  effective as of the
date hereof,  by replacing the  references to "the Purchaser and any  Depositor"  with "the  Purchaser,
the Master  Servicer and any  Depositor" and "the Purchaser and such  Depositor"  with "the  Purchaser,
the Master Servicer and such Depositor".

                (vv)       The third  paragraph  of Section  9.01 of the  Agreement  is hereby  amended
effective as of the date hereof by replacing such section with the following:

                  The  Purchaser  and the  Company  acknowledge  and agree that the  purpose of Section
         9.01(e) is to facilitate  compliance by the Purchaser and any Depositor with the provisions of
         Regulation AB and related rules and  regulations  of the  Commission.  Although  Regulation AB
         is applicable by its terms only to offerings of  asset-backed  securities  that are registered
         under the  Securities  Act, the Company  acknowledges  that  investors  in  privately  offered
         securities may require that the Purchaser or any Depositor  provide  comparable  disclosure in
         unregistered  offerings.  References  in this  Agreement  to  compliance  with  Regulation  AB
         include provision of comparable disclosure in private offerings.

                  Neither the  Purchaser,  the Master  Servicer nor any  Depositor  shall  exercise its
         right to request  delivery of information or other  performance  under these  provisions other
         than in good faith,  or for  purposes  other than  compliance  with the  Securities  Act,  the
         Exchange Act and the rules and  regulations of the Commission  thereunder (or the provision in
         a private  offering of disclosure  comparable to that required under the Securities  Act). The
         Company  acknowledges  that  interpretations  of the  requirements of Regulation AB may change
         over time,  whether due to  interpretive  guidance  provided by the  Commission  or its staff,
         consensus among participants in the asset-backed  securities  markets,  advice of counsel,  or
         otherwise,  and agrees to comply with requests made by the Purchaser,  the Master  Servicer or
         any Depositor in good faith for delivery of  information  under these  provisions on the basis
         of  evolving   interpretations  of  Regulation  AB.  In  connection  with  any  Securitization
         Transaction,  the Company shall  cooperate fully with the Purchaser and any Master Servicer to
         deliver to the Purchaser  (including any of its assignees or designees),  any Master  Servicer
         and any Depositor,  any and all  statements,  reports,  certifications,  records and any other
         information  necessary in the good faith  determination of the Purchaser,  the Master Servicer
         or any Depositor to permit the  Purchaser,  such Master  Servicer or such  Depositor to comply
         with the  provisions  of  Regulation  AB,  together  with  such  disclosures  relating  to the
         Company,  any  Subservicer,  any  Third-Party  Originator  and  the  Mortgage  Loans,  or  the
         servicing of the Mortgage Loans,  reasonably  believed by the Purchaser or any Depositor to be
         necessary in order to effect such compliance.

                  The Purchaser  (including any of its assignees or designees) shall cooperate with the
         Company by providing  timely notice of requests for information  under these provisions and by
         reasonably  limiting such requests to  information  required,  in the  Purchaser's  reasonable
         judgment, to comply with Regulation AB.

                (ww)       Section  9.01(e)(vii) of the Agreement is hereby amended effective as of the
date hereof by replacing such section with the following:

                  (vii) In addition to such  information as the Company,  as servicer,  is obligated to
         provide  pursuant to other  provisions of this  Agreement,  not later than ten (10) days prior
         to the  deadline  for the  filing of any  distribution  report on Form 10-D in  respect of any
         Securitization  Transaction  that includes any of the Mortgage  Loans  serviced by the Company
         or any Subservicer,  the Company or such Subservicer, as applicable,  shall, to the extent the
         Company or such  Subservicer has knowledge,  provide to the party  responsible for filing such
         report  (including,  if applicable,  the Master  Servicer)  notice of the occurrence of any of
         the following  events along with all information,  data, and materials  related thereto as may
         be required to be included in the related  distribution  report on Form 10-D (as  specified in
         the provisions of Regulation AB referenced below):

                           (A)      any  material  modifications,  extensions  or waivers of pool asset
         terms, fees, penalties or payments during the distribution period;

                           (B)      material  breaches of pool asset  representations  or warranties or
         transaction covenants (Item 1121(a)(12) of Regulation AB); and

                           (C)      information regarding new asset-backed  securities issuances backed
         by the same pool  assets,  any pool  asset  changes  (such  as,  additions,  substitutions  or
         repurchases),  and any material  changes in  origination,  underwriting  or other criteria for
         acquisition or selection of pool assets (Item 1121(a)(14) of Regulation AB).

                (xx)       Article  IX of the  Agreement  is hereby  amended  effective  as of the date
hereof by inserting the following new Section 9.01(e)(viii) as follows:

                  (viii) The  Company  shall  provide to the  Purchaser,  any Master  Servicer  and any
         Depositor,  evidence  of  the  authorization  of  the  person  signing  any  certification  or
         statement,  copies or other  evidence  of  Fidelity  Bond  Insurance  and Errors and  Omission
         Insurance policy,  financial  information and reports,  and such other information  related to
         the Company or any Subservicer or the Company or such Subservicer's performance hereunder.

                (yy)       Article  IX of the  Agreement  is hereby  amended  effective  as of the date
hereof by inserting the following after Section 9.01(e)(iii)(H) in its entirety as follows:

                  (I)      a description of any material legal or governmental  proceedings pending (or
         known to be contemplated) against the Company; and

                  (J)      a description  of any  affiliation or  relationship  between the Company and
         any of the following parties to a Securitization  Transaction,  as such parties are identified
         to  the  Company  by  the   Purchaser  or  any   Depositor  in  writing  in  advance  of  such
         Securitization Transaction:

                           (1)      the sponsor;
                           (2)      the depositor;
                           (3)      the issuing entity;
                           (4)      any servicer;
                           (5)      any trustee;
                           (6)      any originator;
                           (7)      any significant obligor;
                           (8)      any enhancement or support provider; and
                           (9)      any other material transaction party.

                (zz)       Article IX of the Agreement is hereby amended by replacing  Section  9.01(f)
with the following:

                  The Company shall indemnify the Purchaser,  each affiliate of the Purchaser, and each
         of the following  parties  participating  in a  Securitization  Transaction;  each sponsor and
         issuing  entity;  each  Person  (including,  but not  limited  to,  any  Master  Servicer,  if
         applicable)  responsible  for the  preparation,  execution or filing of any report required to
         be  filed  with  the  Commission  with  respect  to such  Securitization  Transaction,  or for
         execution of a  certification  pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange
         Act  with  respect  to  such  Securitization   Transaction;   each  broker  dealer  acting  as
         underwriter,  placement  agent or initial  purchaser,  each  Person who  controls  any of such
         parties or the Depositor  (within the meaning of Section 15 of the  Securities Act and Section
         20 of  the  Exchange  Act);  and  the  respective  present  and  former  directors,  officers,
         employees,  agents and  affiliates of each of the foregoing  and of the  Depositor  (each,  an
         "Indemnified  Party"),  and shall hold each of them  harmless  from and  against  any  claims,
         losses, damages,  penalties,  fines,  forfeitures,  legal fees and expenses and related costs,
         judgments,  and any other costs,  fees and expenses  that any of them may sustain  arising out
         of or based upon:

                  (i)      (A)      any untrue  statement of a material fact contained or alleged to be
                           contained in any  information,  report,  certification,  data,  accountants'
                           letter  or other  material  provided  under  Sections  4.25,  6.04,  6.06 or
                           9.01(c) or (e) by or on behalf of the Company,  or provided  under  Sections
                           9.01(c)  or  (e)  by or on  behalf  of  any  Subservicer,  Subcontractor  or
                           Third-Party Originator  (collectively,  the "Company  Information"),  or (B)
                           the  omission  or alleged  omission to state in the  Company  Information  a
                           material fact required to be stated in the Company  Information or necessary
                           in order to make the statements  therein,  in the light of the circumstances
                           under  which  they  were  made,  not   misleading;   provided,   by  way  of
                           clarification,  that clause (B) of this paragraph shall be construed  solely
                           by reference  to the Company  Information  and not to any other  information
                           communicated  in connection  with a sale or purchase of securities,  without
                           regard  to  whether  the  Company  Information  or any  portion  thereof  is
                           presented together with or separately from such other information;

                  (ii)     any breach by the Company of its  obligations  under this  Section  9.01(f),
                           including any failure by the Company, any Subservicer,  any Subcontractor or
                           any   Third-Party   Originator   to   deliver   any   information,   report,
                           certification,  accountants'  letter or other  material when and as required
                           under Sections 4.25, 6.04, 6.06 or 9.01(c) or (e),  including any failure by
                           the Company to identify any  Subcontractor  "participating  in the servicing
                           function" within the meaning of Item 1122 of Regulation AB; or

                  (iii)    any  breach by the  Company of a  representation  or  warranty  set forth in
                           Section  9.01(e)(vi)(A)  or  in a  writing  furnished  pursuant  to  Section
                           9.01(e)(vi)(B)  and  made  as of a date  prior  to the  closing  date of the
                           related  Securitization  Transaction,  to the extent that such breach is not
                           cured  by  such   closing   date,   or  any  breach  by  the  Company  of  a
                           representation  or  warranty  in a writing  furnished  pursuant  to  Section
                           9.01(e)(vi)(B)  to the extent made as of a date  subsequent  to such closing
                           date.

                  (iv)     the  negligence,   bad  faith  or  willful  misconduct  of  the  Company  in
                           connection with its  performance  under Sections 4.25,  6.04,  6.06, 6.07 or
                           9.01.

                           If the  indemnification  provided for herein is unavailable or  insufficient
                  to hold  harmless  an  Indemnified  Party,  then  the  Company  agrees  that it shall
                  contribute  to the amount  paid or payable by such  Indemnified  Party as a result of
                  any claims,  losses,  damages or liabilities  incurred by such Indemnified  Party ins
                  such  proportion as is appropriate to reflect the relative fault of such  Indemnified
                  Party on the one hand and the Company on the other.

                           In the case of any failure of  performance  described in sub-clause  (ii) of
                  this Section  9.01(f),  the Company  shall  promptly  reimburse  the  Purchaser,  any
                  Depositor, as applicable, and each Person responsible for the preparation,  execution
                  or filing of any report  required  to be filed with the  Commission  with  respect to
                  such  Securitization  Transaction,  or for execution of a  certification  pursuant to
                  Rule  13a-14(d)  or Rule  15d-14(d)  under  the  Exchange  Act with  respect  to such
                  Securitization  Transaction,  for all costs reasonably incurred by each such party in
                  order to obtain the information, report, certification,  accountants' letter or other
                  material  not   delivered  as  required  by  the  Company,   any   Subservicer,   any
                  Subcontractor or any Third-Party Originator.

                           This indemnification  shall survive the termination of this Agreement or the
                  termination of any party to this Agreement.

                (aaa)      The following is added as Section 10.01(ix) of the Agreement:

                  (ix)     any Event of Default as set forth in Section 6.07.

                (bbb)      Article  X of the  Agreement  is  hereby  amended  effective  as of the date
hereof by deleting the last two paragraphs of Section 10.01 and replacing them with the following:

                  In each and  every  such  case,  so long as an Event of  Default  shall not have been
         remedied,  in addition to whatever  rights the Purchaser may have at law or equity to damages,
         including injunctive relief and specific  performance,  the Purchaser or the Guarantor (solely
         with  respect  to the  Fannie  Mae  Loans),  by  notice  in  writing  to the  Company  and the
         Guarantor,  may terminate all the rights and  obligations  of the Company under this Agreement
         and in and to the  Mortgage  Loans and the proceeds  thereof.  Upon receipt by the Company and
         the  Guarantor of such  written  notice,  all  authority  and power of the Company  under this
         Agreement,  whether  with  respect to the Mortgage  Loans or  otherwise,  shall pass to and be
         vested in the successor appointed pursuant to Section 12.01.

                  Upon written request from any Purchaser or the Guarantor  (solely with respect to the
         Fannie Mae Loans),  the Company shall  prepare,  execute and deliver to the  successor  entity
         designated  by the  Purchaser,  with the consent of the  Guarantor,  any and all documents and
         other instruments,  place in such successor's  possession all Servicing Files, and do or cause
         to be done all other acts or things  necessary or  appropriate  to effect the purposes of such
         notice  of  termination,  including  but  not  limited  to the  transfer  and  endorsement  or
         assignment of the Mortgage Loans and related  documents,  at the Company's  sole expense.  The
         Company shall  cooperate  with the  Purchaser,  the Guarantor and such  successor in effecting
         the termination of the Company's  responsibilities  and rights  hereunder,  including  without
         limitation,  the  transfer to such  successor  for  administration  by it of all cash  amounts
         which shall at the time be credited by the Company to the Custodial  Account,  Subsidy Account
         or Escrow Account or thereafter  received with respect to the Mortgage  Loans.  If the Company
         is  terminated  pursuant to this Section  10.01,  the Company  shall  promptly  reimburse  the
         Purchaser (or any designee of the  Purchaser,  such as a master  servicer),  the Guarantor and
         any Depositor,  as applicable,  for all reasonable expenses incurred by the Purchaser (or such
         designee),  the  Guarantor or such  Depositor,  as such are incurred,  in connection  with the
         termination  of the Company as servicer and the  transfer of  servicing of the Mortgage  Loans
         to a successor  servicer.  The  provisions of this paragraph  shall not limit whatever  rights
         the  Purchaser,  the  Guarantor  or any  Depositor  may have under  other  provisions  of this
         Agreement and/or any applicable  Reconstitution  Agreement or otherwise,  whether in equity or
         at law, such as an action for damages, specific performance or injunctive relief.

                (ccc)      Article  X of the  Agreement  is  hereby  amended  effective  as of the date
hereof by deleting  Section 10.02 and replacing them with the following:

                  By a written  notice,  the Purchaser or the Guarantor  with respect to the Fannie Mae
         Loans may waive by  written  notice to the  Company  and the  Guarantor,  any  default  by the
         Company  in the  performance  of its  obligations  hereunder  and its  consequences.  Upon any
         waiver  of a past  default,  such  default  shall  cease to exist,  and any  Event of  Default
         arising  therefrom  shall  be  deemed  to  have  been  remedied  for  every  purpose  of  this
         Agreement.  No such  waiver  shall  extend to any  subsequent  or other  default or impair any
         right consequent thereon except to the extent expressly so waived.

                (ddd)      Article XI of the  Agreement is hereby  amended by replacing  Section  11.01
with the following:

                  This Agreement  shall  terminate  upon either:  (i) the later of the final payment or
         other  liquidation  (or any advance with  respect  thereto) of the last  Mortgage  Loan or the
         disposition  of any REO Property with respect to the last Mortgage Loan and the  remittance of
         all  funds  due  hereunder;  or  (ii)  the  consent  of the  Company,  the  Purchaser  and the
         Guarantor  (solely  with  respect  to the  Fannie  Mae  Loans) in  writing  and for which such
         consent  shall not be  unreasonably  withheld  or  delayed  or (iii) at the  direction  of the
         Guarantor  to  terminate  the  Agreement  as it relates to and  governs the  servicing  of the
         Fannie Mae Loans.  With respect to subclause  (iii),  the Purchaser and the Guarantor shall be
         responsible for the payment of amounts due the Company in accordance with Section 11.02.

                (eee)      Article XII of the  Agreement is hereby  amended by replacing  Section 12.01
with the following:

                  Prior  to  termination  of the  Company's  responsibilities  and  duties  under  this
         Agreement  pursuant  to  Sections  8.04,  10.01,  11.01  (ii) or 11.02,  (a) to the extent the
         Purchaser  terminates the Company,  the Purchaser  shall, (i) succeed to and assume all of the
         Company's  responsibilities,  rights,  duties and obligations  under this  Agreement,  or (ii)
         appoint a  successor  with the  consent  of the  Guarantor  (other  than with  respect  to the
         Company's  failure to remit payments and which consent shall not be  unreasonably  withheld or
         delayed)  with  respect  to the  Fannie  Mae Loans  having  the  characteristics  set forth in
         Section  8.02 and which  shall  succeed to all rights and assume all of the  responsibilities,
         duties and  liabilities  of the  Company  under this  Agreement  prior to the  termination  of
         Company's  responsibilities,  duties  and  liabilities  under  this  Agreement  and (b) to the
         extent that the Guarantor  terminates  the Company,  the  Guarantor  shall appoint a successor
         servicer  with the consent of the Master  Servicer  (such  consent  shall not be  unreasonably
         withheld   or   delayed)   which   shall   succeed  to  all  rights  and  assume  all  of  the
         responsibilities,  duties and  liabilities  of the Company under this  Agreement  prior to the
         termination of Company's  responsibilities,  duties and liabilities  under this Agreement.  In
         connection  with such  appointment and  assumption,  the Purchaser may make such  arrangements
         for the  compensation  of such  successor  out of payments  on  Mortgage  Loans as it and such
         successor  shall  agree.  In  the  event  that  the  Company's  duties,  responsibilities  and
         liabilities  under  this  Agreement  should  be  terminated  pursuant  to  the  aforementioned
         sections,  the Company  shall  discharge  such duties and  responsibilities  during the period
         from the date it acquires  knowledge  of such  termination  until the  effective  date thereof
         with the same degree of diligence  and prudence  which it is obligated to exercise  under this
         Agreement,  and shall take no action  whatsoever  that might impair or prejudice the rights or
         financial  condition of its successor.  The resignation or removal of the Company  pursuant to
         the  aforementioned  sections shall not become effective  without the consent of the Guarantor
         (solely  with  respect to the Fannie Mae Loans) and not until a successor  shall be  appointed
         pursuant  to  this  Section   12.01  and  shall  in  no  event  relieve  the  Company  of  the
         representations  and  warranties  made  pursuant  to Section  3.01 with  respect to all of the
         Mortgage  Loans  and  Section  3.02  with  respect  to the ACA3  Mortgage  Loans  and the ACA4
         Mortgage  Loans and the remedies  available to the Purchaser  and the Guarantor  under Section
         3.03, it being  understood and agreed that the provisions of such Sections  3.01,  3.02,  3.03
         and 8.01  shall be  applicable  to the  Company  notwithstanding  any such  sale,  assignment,
         resignation or termination of the Company, or the termination of this Agreement.

                  Notwithstanding  any other section  contained  herein to the contrary,  to the extent
         the  Company  or any other  Person  has the right to  terminate  or remove  the  Company  with
         respect  to the Fannie Mae  Loans,  such  Person  must  obtain  prior  written  consent of the
         Guarantor  (other  than with  respect to a removal for a failure on the part of the Company to
         remit payment).

                  Any successor appointed as provided herein shall execute,  acknowledge and deliver to
         the  Company,  the  Guarantor  (solely  with  respect  to the  Fannie  Mae  Loans)  and to the
         Purchaser an instrument  accepting  such  appointment,  wherein the  successor  shall make the
         representations  and  warranties  set forth in Section 3.01,  except for  subsection  (h) with
         respect to the sale of the  Mortgage  Loans and  subsections  (i) and (k)  thereof,  whereupon
         such   successor   shall   become  fully   vested  with  all  the  rights,   powers,   duties,
         responsibilities,  obligations  and  liabilities  of  the  Company,  with  like  effect  as if
         originally  named  as a  party  to this  Agreement.  Any  termination  or  resignation  of the
         Company or  termination  of this  Agreement  pursuant to Section 8.04,  10.01,  11.01 or 11.02
         shall not affect any claims that any  Purchaser or the  Guarantor  (solely with respect to the
         Fannie Mae  Loans) may have  against  the  Company  arising  out of the  Company's  actions or
         failure to act prior to any such termination or resignation.

                  The  Company  shall  deliver  promptly  to the  successor  servicer  the funds in the
         Custodial  Account,  Subsidy  Account and Escrow  Account and all Servicing  Files and related
         documents  and  statements  held by it hereunder  and the Company  shall account for all funds
         and shall execute and deliver such  instruments  and do such other things as may reasonably be
         required  to more  fully and  definitively  vest in the  successor  all such  rights,  powers,
         duties, responsibilities, obligations and liabilities of the Company.

                  Upon a successor's  acceptance of  appointment  as such,  the Company shall notify by
         mail the  Purchaser  and the  Guarantor  (solely with respect to the Fannie Mae Loans) of such
         appointment in accordance with the procedures set forth in Section 12.05.

                (fff)      Article XII of the  Agreement is hereby  amended by replacing  Section 12.02
with the following:

                  This  Agreement may be amended from time to time by written  agreement  signed by the
         Company and the Purchaser and, with respect to any  amendments or supplements  relating to the
         Fannie Mae Loans,  the  consent of the  Guarantor  (which  consent  shall not be  unreasonably
         withheld or delayed).  The Company  shall  provide to the Guarantor a copy of any amendment or
         supplement  to  this  Agreement.  Notwithstanding  any  provision  of  this  Agreement  to the
         contrary,  no amendment to this  Agreement  shall be made that may cause the Trust to cease to
         be a "qualifying  special purpose entity under  accounting  principles  generally  accepted in
         the Untied States of America."

                (ggg)      Article XII of the  Agreement is hereby  amended by adding the  following to
Section 12.05 :

                (iii)      if to the Guarantor, in accordance with Section 12.13 hereunder:

                           Fannie Mae, Special Products Group,
                           Mail Stop 5H-5W-03
                           13150 Worldgate Drive
                           Herndon, Virginia 20170
                           Attention: Director
                           Telecopier: (703) 833-1816

                  (iv)     if to RMIC, in accordance with Section 12.13 hereunder:

                           Republic Mortgage Insurance Company
                           190 Oak Plaza Boulevard
                           Winston-Salem, North Carolina
                           Attention: Bulk Transactions
                           Facsimile: (336) 774-8301

                  (v)      if to the Master Servicer,

                           Wells Fargo Bank, N.A.
                           9062 Old Annapolis Road
                           Columbia, Maryland 21045
                           Attention: Client Manager BSALTA 2007-3
                           Telecopy No.: (410) 715-2380

                (hhh)      The first  sentence  of  Section  12.03 of the  Agreement  is deleted in its
entirety and replaced with the following:

                  This  Agreement  shall be governed by and construed in  accordance  with the
         laws of the State of New York without  giving  effect to  principles  of conflicts of
         laws (other than Section 5-1401 of the New York General  Obligations  Law) and except
         to the extent  preempted by Federal law and the  obligations,  rights and remedies of
         the parties hereunder shall be determined in accordance with such laws.

                (iii)      Article  XII of the  Agreement  is hereby  amended by adding  the  following
sentence to Section 12.10:

                  The Purchaser shall provide notice of any  assignment,  in whole or in part,
         to the Guarantor and RMIC.

                (jjj)      A new  Section  12.12  (Third  Party  Beneficiary)  is  hereby  added to the
Agreement.

                  Section 12.12     Third Party Beneficiary.

                  For purposes of this  Agreement,  each Master  Servicer,  Guarantor and RMIC shall be
         considered  a third  party  beneficiary  to this  Agreement,  entitled  to all the  rights and
         benefits hereof as if it were a direct party to this Agreement.

                (kkk)      A new Section  12.13  (Notices to the Guarantor and RMIC) is hereby added to
the Agreement.

                  Section 12.13     Notices to the Guarantor and RMIC.

                  For purposes of this Agreement,  except as otherwise expressly provided or unless the
         context  otherwise  requires,  if the consent of the  Guarantor  (solely  with  respect to the
         Fannie Mae Loans) or the consent of RMIC (solely  with  respect to the RMIC Covered  Loans) is
         requested by the Company  pursuant to the terms of this Agreement,  and notice of such consent
         or lack thereof is not  received by the  requesting  party  within three (3) Business  Days of
         receipt of such  request,  consent of the  Guarantor  (solely  with  respect to the Fannie Mae
         Loans) or RMIC (solely  with  respect to the RMIC Covered  Loans) shall be deemed to have been
         provided.

                (lll)      The  Agreement  is hereby  amended as of the date hereof by  inserting a new
Exhibit I, a copy of which is annexed  hereto as  Attachment  5, or such other form as may be  mutually
agreed to between the Company and the Master Servicer.

                (mmm)      The  Agreement  is hereby  amended as of the date hereof by  inserting a new
Exhibit J, a copy of which is annexed  hereto as  Attachment  6, or such other form as may be  mutually
agreed to between the Company and the Master Servicer.

                (nnn)      The  Agreement  is hereby  amended as of the date hereof by  inserting a new
Exhibit K, a copy of which is annexed  hereto as  Attachment  7, or such other form as may be  mutually
agreed to between the Company and the Master Servicer.

                (ooo)      The  Agreement  is hereby  amended as of the date hereof by  inserting a new
Exhibit D, a copy of which is annexed  hereto as  Attachment  8, or such other form as may be  mutually
agreed to between the Company and the Master Servicer.

                (ppp)      The  Agreement  is hereby  amended as of the date hereof by  inserting a new
Exhibit L, a copy of which is annexed hereto as Attachment 9.

                (qqq)      The  Agreement  is hereby  amended as of the date hereof by  inserting a new
Exhibit M, a copy of which is annexed hereto as Attachment 10.

11.      A copy of all assessments,  attestations,  reports and  certificates  required to be delivered
by the Company under this  Recognition  Agreement  and the  Agreement  shall be delivered to the Master
Servicer by the  date(s)  specified  herein or therein,  and where such  documents  are  required to be
addressed to any party,  such  addresses  shall  include the Master  Servicer  and the Master  Servicer
shall be entitled to rely on such documents.

Notices:

12.      The  Assignor's  address  for  purposes  of all  notices  and  correspondence  related  to the
Mortgage Loans and this Assignment and Assumption Agreement is:

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, Texas 75067
                  Attention: Conduit Seller Approval Dept.
                  Facsimile: (214) 626-3751
                  Email: sellerapproval@bear.com

                  With a copy to:

                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention: Global Credit Administration
                  Facsimile: (212) 272- 6564

         The  Assignee's  address  for  purposes  of all  notices  and  correspondence  related  to the
Mortgage Loans and this Assignment and Assumption Agreement is:

                  Citibank, N.A.
                  388 Greenwich Street, 14th Floor
                  New York, New York 10013
                  Attention:  Structured Finance Agency & Trust - BSALTA 2007-3
                  Telecopier No.: (212) 816-5527

         The Company's address for purposes of all notices and  correspondence  related to the Mortgage
Loans and this Assignment and Assumption Agreement is:

                  Wells Fargo Bank, N.A.
                  1 Home Campus
                  MAC X2302-033
                  Des Moines, Iowa 50328-0001
                  Attention: John B. Brown

                  With a copy to:

                  Wells Fargo Bank, N.A.
                  1 Home Campus
                  Des Moines, Iowa 50328-0001
                  Attention: General Counsel - MAC X2401-06T

         The  Guarantor's  address  for  purposes  of all  notices  and  correspondence  related to the
Mortgage Loans and this Assignment and Assumption Agreement is:

                  Fannie Mae, Special Products Group,
                  Mail Stop 5H-5W-03
                  13150 Worldgate Drive
                  Herndon, Virginia 20170
                  Attention: Director
                  Telecopier: (703) 833-1816

         RMIC's  address for purposes of all notices and  correspondence  related to the Mortgage Loans
and this Assignment and Assumption Agreement is:

                  Republic Mortgage Insurance Company
                  190 Oak Plaza Boulevard
                  Winston-Salem, North Carolina
                  Attention: Bulk Transactions
                  Facsimile: (336) 774-8301

Miscellaneous:

13.      Each party will pay any  commissions  it has incurred  and the Assignor  shall pay the fees of
its  attorneys and the  reasonable  fees of the attorneys of the Assignee and the Company in connection
with the  negotiations  for,  documenting  of and  closing  of the  transactions  contemplated  by this
Assignment and Assumption Agreement.

14.      This  Assignment and Assumption  Agreement  shall be construed in accordance  with the laws of
the State of New York,  including  Sections 5-1401 and 5-1402 of the New General  Obligations  Law, but
otherwise  without regard to conflicts of law principles,  and the obligations,  rights and remedies of
the parties hereunder shall be determined in accordance with such laws.

15.      No term or provision of this  Assignment  and  Assumption  Agreement may be waived or modified
unless such waiver or  modification  is in writing and signed by the party  against whom such waiver or
modification is sought to be enforced.

16.      This  Assignment  and  Assumption  Agreement  shall inure to the benefit of the successors and
assigns of the parties  hereto.  Any entity into which  Assignor,  Assignee or Company may be merged or
consolidated shall,  without the requirement for any further writing,  be deemed Assignor,  Assignee or
Company, respectively, hereunder.

17.      This  Assignment and Assumption  Agreement  shall survive the conveyance of the Mortgage Loans
and the assignment of the Agreement and the  Recognition  Agreement to the extent of the Mortgage Loans
by Assignor to Assignee and the termination of the Agreement and the Recognition Agreement.

18.      This  Assignment  and  Assumption  Agreement may be executed  simultaneously  in any number of
counterparts.  Each  counterpart  shall be deemed to be an  original  and all such  counterparts  shall
constitute one and the same instrument.

19.      In the event that any provision of this  Assignment  and Assumption  Agreement  conflicts with
any provision of the Agreement  with respect to the Mortgage  Loans,  the terms of this  Assignment and
Assumption Agreement shall control.

20.      Any new loan  number  assigned  to a Mortgage  Loan by the  Assignee  shall be provided to the
Company at the following  address:  Wells Fargo Bank, N.A., 1 Home Campus,  MAC X2302-033,  Des Moines,
Iowa  50328-0001  Attention:  John B.  Brown.  In  addition,  if  Assignee  has  changed  its  document
custodian from the previous  custodian,  such new  custodian's  name,  address and contact  information
shall be provided to the Company at the aforementioned address.




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the parties  have caused this  Assignment,  Assumption  and  Recognition
Agreement to be executed by their duly authorized officers as of the date first above written.


                                                     CITIBANK,  N.A.,  not  individually  but solely as
                                                     trustee  for the  holders  of Bear  Stearns  ALT-A
                                                     Trust 2007-3, Mortgage Pass-Through  Certificates,
                                                     Series 2007-3, as Assignee




                                                     By:_________________________________________
                                                     Name:
                                                     Title:



                                                     EMC MORTGAGE CORPORATION,
                                                     as Assignor


                                                     By:_________________________________________
                                                     Name:
                                                     Title


                                                     WELLS FARGO BANK, N.A.,
                                                      as Company


                                                     By:_________________________________________
                                                     Name:
                                                     Title:



Acknowledged and Agreed

WELLS FARGO BANK,
N.A.,
as Master Servicer

By:_________________________________________
Name:
Title




--------------------------------------------------------------------------------




                                             ATTACHMENT 1

                                      Wells Fargo Mortgage Loans



                                        [Provided upon request]




--------------------------------------------------------------------------------




                                             ATTACHMENT 2

                                          ACA3 Mortgage Loans



                                        [Provided upon request]




--------------------------------------------------------------------------------




                                             ATTACHMENT 3

                                          ACA4 Mortgage Loans



                                        [Provided upon request]




--------------------------------------------------------------------------------




                                             ATTACHMENT 4

 Amended and Restated Master Seller's Agreement dated as of November 1, 2005, between Wells Fargo and
                                                 EMC.

                                        [Provided upon request]






--------------------------------------------------------------------------------




                                                                   ATTACHMENT 5

                                                                     EXHIBIT I

                                                         REPORTING DATA FOR MONTHLY REPORT

______________________________________________________________________________________________________________________________________________________________________
                                               Standard Loan Level File Layout - Master Servicing

______________________________________________________________________________________________________________________________________________________________________


______________________________________________________________________________________________________________________________________________________________________
Exhibit 1:  Layout

______________________________________________________________________________________________________________________________________________________________________
Column Name                                    Description                                                             Decimal      Format Comment              Max
                                                                                                                                                                Size
______________________________________________________________________________________________________________________________________________________________________
Each file requires the following fields:

______________________________________________________________________________________________________________________________________________________________________
SER_INVESTOR_NBR                               A value assigned by the Servicer to define a group of loans.                    Text up to 20 digits
                                                                                                                                                                   20
______________________________________________________________________________________________________________________________________________________________________
LOAN_NBR                                       A unique identifier assigned to each loan by the investor.                      Text up to 10 digits
                                                                                                                                                                   10
______________________________________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                              A unique  number  assigned to a loan by the  Servicer.  This may                Text up to 10 digits
                                               be different than the LOAN_NBR.                                                                                     10
______________________________________________________________________________________________________________________________________________________________________
SCHED_PAY_AMT                                  Scheduled monthly principal and scheduled  interest payment that             2  No   commas(,)   or   dollar
                                               a borrower is expected to pay, P&I constant.                                    signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________
NOTE_INT_RATE                                  The loan interest rate as reported by the Servicer.                          4  Max length of 6
                                                                                                                                                                    6
______________________________________________________________________________________________________________________________________________________________________
NET_INT_RATE                                   The  loan  gross  interest  rate  less the  service  fee rate as             4  Max length of 6
                                               reported by the Servicer.                                                                                            6
______________________________________________________________________________________________________________________________________________________________________
SERV_FEE_RATE                                  The servicer's fee rate for a loan as reported by the Servicer.              4  Max length of 6
                                                                                                                                                                    6
______________________________________________________________________________________________________________________________________________________________________
SERV_FEE_AMT                                   The  servicer's  fee  amount  for a  loan  as  reported  by  the             2  No   commas(,)   or   dollar
                                               Servicer.                                                                       signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________
NEW_PAY_AMT                                    The new loan payment amount as reported by the Servicer.                     2  No   commas(,)   or   dollar
                                                                                                                               signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________
NEW_LOAN_RATE                                  The new loan rate as reported by the Servicer.                               4  Max length of 6
                                                                                                                                                                    6
______________________________________________________________________________________________________________________________________________________________________
ARM_INDEX_RATE                                 The index the Servicer is using to calculate a forecasted rate.              4  Max length of 6
                                                                                                                                                                    6
______________________________________________________________________________________________________________________________________________________________________
ACTL_BEG_PRIN_BAL                              The borrower's  actual principal balance at the beginning of the             2  No   commas(,)   or   dollar
                                               processing cycle.                                                               signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________
ACTL_END_PRIN_BAL                              The  borrower's  actual  principal  balance  at  the  end of the             2  No   commas(,)   or   dollar
                                               processing cycle.                                                               signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                         The date at the end of  processing  cycle  that  the  borrower's                MM/DD/YYYY
                                               next payment is due to the Servicer, as reported by Servicer.                                                       10
______________________________________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_1                                The first curtailment amount to be applied.                                  2  No   commas(,)   or   dollar
                                                                                                                               signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_1                               The  curtailment  date  associated  with the  first  curtailment                MM/DD/YYYY
                                               amount.                                                                                                             10
______________________________________________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_1                                The curtailment  interest on the first  curtailment  amount,  if             2  No   commas(,)   or   dollar
                                               applicable.                                                                     signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_2                                The second curtailment amount to be applied.                                 2  No   commas(,)   or   dollar
                                                                                                                               signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_2                               The  curtailment  date  associated  with the second  curtailment                MM/DD/YYYY
                                               amount.                                                                                                             10
______________________________________________________________________________________________________________________________________________________________________
CURT_ADJ_ AMT_2                                The curtailment  interest on the second  curtailment  amount, if             2  No   commas(,)   or   dollar
                                               applicable.                                                                     signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________




______________________________________________________________________________________________________________________________________________________________________
Exhibit 1: Continued                           Standard Loan Level File Layout

______________________________________________________________________________________________________________________________________________________________________
Column Name                                    Description                                                             Decimal      Format Comment               Max
                                                                                                                                                                 Size
______________________________________________________________________________________________________________________________________________________________________
SERV_CURT_AMT_3                                The third curtailment amount to be applied.                                  2  No   commas(,)   or   dollar
                                                                                                                               signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________
SERV_CURT_DATE_3                               The  curtailment  date  associated  with the  third  curtailment                MM/DD/YYYY
                                               amount.                                                                                                             10
______________________________________________________________________________________________________________________________________________________________________
CURT_ADJ_AMT_3                                 The curtailment  interest on the third  curtailment  amount,  if             2  No   commas(,)   or   dollar
                                               applicable.                                                                     signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________
PIF_AMT                                        The loan "paid in full" amount as reported by the Servicer.                  2  No   commas(,)   or   dollar
                                                                                                                               signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________
PIF_DATE                                       The paid in full date as reported by the Servicer.                              MM/DD/YYYY
                                                                                                                                                                   10
______________________________________________________________________________________________________________________________________________________________________
                                                                                                                               Action       Code       Key:
                                                                                                                               15=Bankruptcy,                       2
ACTION_CODE                                    The   standard   FNMA   numeric   code  used  to  indicate   the                30=Foreclosure,   ,  60=PIF,
                                               default/delinquent status of a particular loan.                                 63=Substitution,
                                                                                                                               65=Repurchase,70=REO
______________________________________________________________________________________________________________________________________________________________________
INT_ADJ_AMT                                    The  amount  of  the  interest  adjustment  as  reported  by the             2  No   commas(,)   or   dollar
                                               Servicer.                                                                       signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________
SOLDIER_SAILOR_ADJ_AMT                         The Soldier and Sailor Adjustment amount, if applicable.                     2  No   commas(,)   or   dollar
                                                                                                                               signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________
NON_ADV_LOAN_AMT                               The Non Recoverable Loan Amount, if applicable.                              2  No   commas(,)   or   dollar
                                                                                                                               signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________
LOAN_LOSS_AMT                                  The amount the Servicer is passing as a loss, if applicable.                 2  No   commas(,)   or   dollar
                                                                                                                               signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________
Plus the following applicable fields:

______________________________________________________________________________________________________________________________________________________________________
SCHED_BEG_PRIN_BAL                             The scheduled  outstanding principal amount due at the beginning             2  No   commas(,)   or   dollar
                                               of the cycle date to be passed through to investors.                            signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________
SCHED_END_PRIN_BAL                             The scheduled  principal  balance due to investors at the end of             2  No   commas(,)   or   dollar
                                               a processing cycle.                                                             signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________
SCHED_PRIN_AMT                                 The scheduled  principal  amount as reported by the Servicer for             2  No   commas(,)   or   dollar
                                               the current  cycle -- only  applicable  for  Scheduled/Scheduled                signs ($)                           11
                                               Loans.
______________________________________________________________________________________________________________________________________________________________________
SCHED_NET_INT                                  The scheduled  gross interest amount less the service fee amount             2  No   commas(,)   or   dollar
                                               for the  current  cycle  as  reported  by the  Servicer  -- only                signs ($)                           11
                                               applicable for Scheduled/Scheduled Loans.
______________________________________________________________________________________________________________________________________________________________________
ACTL_PRIN_AMT                                  The actual  principal  amount  collected by the Servicer for the             2  No   commas(,)   or   dollar
                                               current  reporting  cycle -- only  applicable for  Actual/Actual                signs ($)                           11
                                               Loans.
______________________________________________________________________________________________________________________________________________________________________
ACTL_NET_INT                                   The actual  gross  interest  amount  less the service fee amount             2  No   commas(,)   or   dollar
                                               for the current  reporting  cycle as reported by the Servicer --                signs ($)                           11
                                               only applicable for Actual/Actual Loans.
______________________________________________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ AMT                            The penalty amount received when a borrower  prepays on his loan             2  No   commas(,)   or   dollar
                                               as reported by the Servicer.                                                    signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________
PREPAY_PENALTY_ WAIVED                         The  prepayment  penalty  amount  for  the  loan  waived  by the             2  No   commas(,)   or   dollar
                                               servicer.                                                                       signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________




______________________________________________________________________________________________________________________________________________________________________
Exhibit 1: Continued                           Standard Loan Level File Layout

______________________________________________________________________________________________________________________________________________________________________
Column Name                                    Description                                                             Decimal      Format Comment              Max
                                                                                                                                                                Size
______________________________________________________________________________________________________________________________________________________________________
MOD_DATE                                       The Effective Payment Date of the Modification for the loan.                    MM/DD/YYYY
                                                                                                                                                                   10
______________________________________________________________________________________________________________________________________________________________________
MOD_TYPE                                       The Modification Type.                                                          Varchar   -  value   can  be
                                                                                                                               alpha or numeric                    30
______________________________________________________________________________________________________________________________________________________________________
DELINQ_P&I_ADVANCE_AMT                         The current outstanding  principal and interest advances made by             2  No   commas(,)   or   dollar
                                               Servicer.                                                                       signs ($)                           11
______________________________________________________________________________________________________________________________________________________________________
                                               Flag to indicate if the  repurchase of a loan is due to a breach                Y=Breach
                                               of Representations and Warranties                                                                                    1
BREACH_FLAG
                                                                                                                               N=NO Breach
                                                                                                                               Let blank if N/A
______________________________________________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




Exhibit 2: Monthly Summary Report by Single Investor
MONTHLY SUMMARY REPORT
For Month Ended:________mm/dd/yyyy                 Servicer Name______________________________
Prepared by:_________________________              Investor Nbr_______________________________


 Section 1. Remittances and Ending Balances - Required Data
_________________________________________________________________________________________________________________________________________
     Beginning              Ending         Total Monthly                 Total Ending Unpaid              Total Monthly Principal
    Loan Count            Loan Count       Remittance Amou                Principal Balance                       Balance
_________________________________________________________________________________________________________________________________________
         0                    0                       $0.00                     $0.00                              $0.00
_________________________________________________________________________________________________________________________________________
Principal Calculation
1. Monthly Principal Due                                                                                         +                 $0.00
                                                                                                                 ________________________
2. Current Curtailments                                                                                          +                 $0.00
                                                                                                                 ________________________
3. Liquidations                                                                                                  +                 $0.00
                                                                                                                 ________________________
4. Other (attach explanation)                                                                                    +                 $0.00
                                                                                                                 ________________________
5. Principal Due                                                                                                                   $0.00
                                                                                                                 ________________________
6. Interest (reported "gross")                                                                                   +                 $0.00
                                                                                                                 ________________________
7. Interest Adjustments on Curtailments                                                                          +                 $0.00
                                                                                                                 ________________________
8. Servicing Fees                                                                                                -                 $0.00
                                                                                                                 ________________________
9. Other Interest (attach explanation)                                                                           +                 $0.00
                                                                                                                 ________________________
10. Interest Due               (need to subtract ser fee)                                                                          $0.00
                                                                                                                 ========================
Remittance Calculation
11. Total Principal and Interest Due (lines 5+10)                                                                +                 $0.00
                                                                                                                 ________________________
12. Reimbursement of Non-Recoverable Advances                                                                    -                 $0.00
                                                                                                                 ________________________
13. Total Realized gains                                                                                         +                 $0.00
                                                                                                                 ________________________
14. Total Realized Losses                                                                                        -                 $0.00
                                                                                                                 ________________________
15. Total Prepayment Penalties                                                                                   +                 $0.00
                                                                                                                 ________________________
16. Total Non-Supported Compensating Interest                                                                    -                 $0.00
                                                                                                                 ________________________
17. Other (attach explanation)                                                                                                     $0.00
                                                                                                                  ________________________
18. Net Funds Due on or before Remittance Date                                                                   $                 $0.00
                                                                                                                 ________________________



_________________________________________________________________________________________________________________________________________
Section 2. Delinquency Report - Optional Data for Loan Accounting
_________________________________________________________________________________________________________________________________________
                                                        Installments Delinquent
_________________________________________________________________________________________________________________________________________
     Total No.             Total No.                                                   In                              Total Dollar
                                                                                                    Real Estate
         of                    of              30-       60-      90 or more      Foreclosure                           Amount of
                                                                                                       Owned
       Loans             Delinquencies         Days     Days         Days          (Optional)                         Delinquencies
                                                                                                    (Optional)
_________________________________________________________________________________________________________________________________________
         0                     0                0         0           0                0                 0             $0.00
_________________________________________________________________________________________________________________________________________


_________________________________________________________________________________________________________________________________________
Section 3. REG AB Summary Reporting - REPORT ALL APPLICABLE FIELDS
_________________________________________________________________________________________________________________________________________
REG AB FIELDS                                                               LOAN COUNT                          BALANCE
_________________________________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT                                                          0                                $0.00
_________________________________________________________________________________________________________________________________________
PREPAYMENT PENALTY AMT WAIVED                                                   0                                $0.00
_________________________________________________________________________________________________________________________________________
DELINQUENCY P&I AMOUNT                                                          0                                $0.00
_________________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                                   ATTACHMENT 6

                                                                    EXHIBIT J

Exhibit   : Standard File Layout - Delinquency Reporting

  *The column/header names in bold are the minimum fields Wells Fargo must receive from every Servicer


_______________________________________________________________________________________________________________________________________________________________________________________
Column/Header Name                                                                              Description                                           Decimal     Format Comment
_______________________________________________________________________________________________________________________________________________________________________________________
SERVICER_LOAN_NBR                                            A unique number  assigned to a loan by the Servicer.  This may be different  than
                                                             the LOAN_NBR
_______________________________________________________________________________________________________________________________________________________________________________________
LOAN_NBR                                                     A unique identifier assigned to each loan by the originator.
_______________________________________________________________________________________________________________________________________________________________________________________
CLIENT_NBR                                                   Servicer Client Number
_______________________________________________________________________________________________________________________________________________________________________________________
SERV_INVESTOR_NBR                                            Contains a unique number as assigned by an external  servicer to identify a group
                                                             of loans in their system.
_______________________________________________________________________________________________________________________________________________________________________________________
BORROWER_FIRST_NAME                                          First Name of the Borrower.
_______________________________________________________________________________________________________________________________________________________________________________________
BORROWER_LAST_NAME                                           Last name of the borrower.
_______________________________________________________________________________________________________________________________________________________________________________________
PROP_ADDRESS                                                 Street Name and Number of Property
_______________________________________________________________________________________________________________________________________________________________________________________
PROP_STATE                                                   The state where the  property located.
_______________________________________________________________________________________________________________________________________________________________________________________
PROP_ZIP                                                     Zip code where the property is located.
_______________________________________________________________________________________________________________________________________________________________________________________
BORR_NEXT_PAY_DUE_DATE                                       The date that the  borrower's  next  payment is due to the servicer at the end of                    MM/DD/YYYY
                                                             processing cycle, as reported by Servicer.
_______________________________________________________________________________________________________________________________________________________________________________________
LOAN_TYPE                                                    Loan Type (i.e. FHA, VA, Conv)
_______________________________________________________________________________________________________________________________________________________________________________________
BANKRUPTCY_FILED_DATE                                        The date a particular bankruptcy claim was filed.                                                    MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
BANKRUPTCY_CHAPTER_CODE                                      The chapter under which the bankruptcy was filed.
_______________________________________________________________________________________________________________________________________________________________________________________
BANKRUPTCY_CASE_NBR                                          The case number assigned by the court to the bankruptcy filing.
_______________________________________________________________________________________________________________________________________________________________________________________
POST_PETITION_DUE_DATE                                       The payment due date once the bankruptcy has been approved by the courts                             MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
BANKRUPTCY_DCHRG_DISM_DATE                                   The Date The Loan Is Removed From  Bankruptcy.  Either by  Dismissal,  Discharged                    MM/DD/YYYY
                                                             and/or a Motion For Relief Was Granted.
_______________________________________________________________________________________________________________________________________________________________________________________
LOSS_MIT_APPR_DATE                                           The Date The Loss Mitigation Was Approved By The Servicer                                            MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
LOSS_MIT_TYPE                                                The Type Of Loss Mitigation Approved For A Loan Such As;
_______________________________________________________________________________________________________________________________________________________________________________________
LOSS_MIT_EST_COMP_DATE                                       The Date The Loss Mitigation /Plan Is Scheduled To End/Close                                         MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
LOSS_MIT_ACT_COMP_DATE                                       The Date The Loss Mitigation Is Actually Completed                                                   MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
FRCLSR_APPROVED_DATE                                         The date DA Admin  sends a letter  to the  servicer  with  instructions  to begin                    MM/DD/YYYY
                                                             foreclosure proceedings.
_______________________________________________________________________________________________________________________________________________________________________________________
ATTORNEY_REFERRAL_DATE                                       Date File Was Referred To Attorney to Pursue Foreclosure                                             MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
FIRST_LEGAL_DATE                                             Notice of 1st legal filed by an Attorney in a Foreclosure Action                                     MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_EXPECTED_DATE                                    The date by which a foreclosure sale is expected to occur.                                           MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_DATE                                             The actual date of the foreclosure sale.                                                             MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_AMT                                              The amount a property sold for at the foreclosure sale.                                  2           No     commas(,)    or
                                                                                                                                                                  dollar signs ($)
_______________________________________________________________________________________________________________________________________________________________________________________
EVICTION_START_DATE                                          The date the servicer initiates eviction of the borrower.                                            MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
EVICTION_COMPLETED_DATE                                      The date the court revokes legal possession of the property from the borrower.                       MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
LIST_PRICE                                                   The price at which an REO property is marketed.                                          2           No   commas(,)  or
                                                                                                                                                                  dollar signs ($)
_______________________________________________________________________________________________________________________________________________________________________________________
LIST_DATE                                                    The date an REO property is listed at a particular price.                                            MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
OFFER_AMT                                                    The dollar value of an offer for an REO property.                                        2           No   commas(,)  or
                                                                                                                                                                  dollar signs ($)
_______________________________________________________________________________________________________________________________________________________________________________________
OFFER_DATE_TIME                                              The date an offer is received by DA Admin or by the Servicer.                                        MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
REO_CLOSING_DATE                                             The date the REO sale of the property is scheduled to close.                                         MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
REO_ACTUAL_CLOSING_DATE                                      Actual Date Of REO Sale                                                                              MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
OCCUPANT_CODE                                                Classification of how the property is occupied.
_______________________________________________________________________________________________________________________________________________________________________________________
PROP_CONDITION_CODE                                          A code that indicates the condition of the property.
_______________________________________________________________________________________________________________________________________________________________________________________
PROP_INSPECTION_DATE                                         The date a  property inspection is performed.                                                        MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
APPRAISAL_DATE                                               The date the appraisal was done.                                                                     MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
CURR_PROP_VAL                                                 The  current "as is" value of the  property  based on brokers  price  opinion or        2
                                                             appraisal.
_______________________________________________________________________________________________________________________________________________________________________________________
REPAIRED_PROP_VAL                                            The amount the  property  would be worth if repairs are  completed  pursuant to a        2
                                                             broker's price opinion or appraisal.
_______________________________________________________________________________________________________________________________________________________________________________________
If applicable:
_______________________________________________________________________________________________________________________________________________________________________________________
DELINQ_STATUS_CODE                                           FNMA Code Describing Status of Loan
_______________________________________________________________________________________________________________________________________________________________________________________
DELINQ_REASON_CODE                                           The  circumstances  which  caused  a  borrower  to stop  paying  on a loan.  Code
                                                             indicates the reason why the loan is in default for this cycle.
_______________________________________________________________________________________________________________________________________________________________________________________
MI_CLAIM_FILED_DATE                                          Date Mortgage Insurance Claim Was Filed With Mortgage Insurance Company.                             MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT                                                 Amount of Mortgage Insurance Claim Filed                                                             No   commas(,)  or
                                                                                                                                                                  dollar signs ($)
_______________________________________________________________________________________________________________________________________________________________________________________
MI_CLAIM_PAID_DATE                                           Date Mortgage Insurance Company Disbursed Claim Payment                                              MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
MI_CLAIM_AMT_PAID                                            Amount Mortgage Insurance Company Paid On Claim                                          2           No     commas(,)    or
                                                                                                                                                                  dollar signs ($)
_______________________________________________________________________________________________________________________________________________________________________________________
POOL_CLAIM_FILED_DATE                                        Date Claim Was Filed With Pool Insurance Company                                                     MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT                                               Amount of Claim Filed With Pool Insurance Company                                        2           No   commas(,)  or
                                                                                                                                                                  dollar signs ($)
_______________________________________________________________________________________________________________________________________________________________________________________
POOL_CLAIM_PAID_DATE                                         Date Claim Was Settled and The Check Was Issued By The Pool Insurer                                  MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
POOL_CLAIM_AMT_PAID                                          Amount Paid On Claim By Pool Insurance Company                                           2           No   commas(,)  or
                                                                                                                                                                  dollar signs ($)
_______________________________________________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_FILED_DATE                                  Date FHA Part A Claim Was Filed With HUD                                                             MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_AMT                                         Amount of FHA Part A Claim Filed                                                        2            No   commas(,)  or
                                                                                                                                                                  dollar signs ($)
_______________________________________________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_DATE                                   Date HUD Disbursed Part A Claim Payment                                                              MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
FHA_PART_A_CLAIM_PAID_AMT                                    Amount HUD Paid on Part A Claim                                                         2            No   commas(,)  or
                                                                                                                                                                  dollar signs ($)
_______________________________________________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_FILED_DATE                                  Date FHA Part B Claim Was Filed With HUD                                                             MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_AMT                                         Amount of FHA Part B Claim Filed                                                       2             No     commas(,)    or
                                                                                                                                                                  dollar signs ($)
_______________________________________________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_DATE                                   Date HUD Disbursed Part B Claim Payment                                                              MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
FHA_PART_B_CLAIM_PAID_AMT                                    Amount HUD Paid on Part B Claim                                                         2            No   commas(,)  or
                                                                                                                                                                  dollar signs ($)
_______________________________________________________________________________________________________________________________________________________________________________________
VA_CLAIM_FILED_DATE                                          Date VA Claim Was Filed With the Veterans Admin                                                      MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_DATE                                           Date Veterans Admin. Disbursed VA Claim Payment                                                      MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
VA_CLAIM_PAID_AMT                                            Amount Veterans Admin. Paid on VA Claim                                                 2            No   commas(,)  or
                                                                                                                                                                  dollar signs ($)
_______________________________________________________________________________________________________________________________________________________________________________________
MOTION_FOR_RELIEF_DATE                                       The date the Motion for Relief was filed                                                       10    MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
FRCLSR_BID_AMT                                               The foreclosure sale bid amount                                                                11    No  commas(,)  or
                                                                                                                                                                  dollar signs ($)
_______________________________________________________________________________________________________________________________________________________________________________________
FRCLSR_SALE_TYPE                                             The foreclosure sales results: REO, Third Party, Conveyance to HUD/VA
_______________________________________________________________________________________________________________________________________________________________________________________
REO_PROCEEDS                                                 The net proceeds from the sale of the REO property.                                                  No  commas(,)  or
                                                                                                                                                                  dollar signs ($)
_______________________________________________________________________________________________________________________________________________________________________________________
BPO_DATE                                                     The date the BPO was done.
_______________________________________________________________________________________________________________________________________________________________________________________
CURRENT_FICO                                                 The current FICO score
_______________________________________________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_FILED_DATE                                      The date the Hazard Claim was filed with the Hazard Insurance Company.                         10    MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_AMT                                             The amount of the Hazard Insurance Claim filed.                                                11    No  commas(,)  or
                                                                                                                                                                  dollar signs ($)
_______________________________________________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_DATE                                       The date the Hazard Insurance Company disbursed the claim payment.                             10    MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
HAZARD_CLAIM_PAID_AMT                                        The amount the Hazard Insurance Company paid on the claim.                                     11    No  commas(,)  or
                                                                                                                                                                  dollar signs ($)
_______________________________________________________________________________________________________________________________________________________________________________________
ACTION_CODE                                                  Indicates loan status                                                                                Number
_______________________________________________________________________________________________________________________________________________________________________________________
NOD_DATE                                                                                                                                                          MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
NOI_DATE                                                                                                                                                          MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_PLAN_START_DATE                                                                                                                                    MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
ACTUAL_PAYMENT_ PLAN_END_DATE
_______________________________________________________________________________________________________________________________________________________________________________________
ACTUAL_REO_START_DATE                                                                                                                                             MM/DD/YYYY
_______________________________________________________________________________________________________________________________________________________________________________________
REO_SALES_PRICE                                                                                                                                                   Number
_______________________________________________________________________________________________________________________________________________________________________________________
REALIZED_LOSS/GAIN                                           As defined in the Servicing Agreement                                                                Number
_______________________________________________________________________________________________________________________________________________________________________________________


Exhibit 2: Standard File Codes - Delinquency Reporting


The Loss Mit Type field should show the approved Loss Mitigation Code as follows:

         o    ASUM-     Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer


NOTE:  Wells Fargo Bank will accept  alternative  Loss Mitigation  Types to those above,  provided that
they are  consistent  with  industry  standards.  If Loss  Mitigation  Types other than those above are
used,  the Servicer  must supply  Wells Fargo Bank with a  description  of each of the Loss  Mitigation
Types prior to sending the file.


The Occupant Code field should show the current status of the property code as follows:

         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant


The Property Condition field should show the last reported condition of the property as follows:

         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown


Exhibit 2: Standard File Codes - Delinquency Reporting, Continued


The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:


                      ____________________________________________________________________________________________________________________
                      Delinquency Code                        Delinquency Description
                      ____________________________________________________________________________________________________________________
                      001                                     FNMA-Death of principal mortgagor
                      ____________________________________________________________________________________________________________________
                      002                                     FNMA-Illness of principal mortgagor
                      ____________________________________________________________________________________________________________________
                      003                                     FNMA-Illness of mortgagor's family member
                      ____________________________________________________________________________________________________________________
                      004                                     FNMA-Death of mortgagor's family member
                      ____________________________________________________________________________________________________________________
                      005                                     FNMA-Marital difficulties
                      ____________________________________________________________________________________________________________________
                      006                                     FNMA-Curtailment of income
                      ____________________________________________________________________________________________________________________
                      007                                     FNMA-Excessive Obligation
                      ____________________________________________________________________________________________________________________
                      008                                     FNMA-Abandonment of property
                      ____________________________________________________________________________________________________________________
                      009                                     FNMA-Distant employee transfer
                      ____________________________________________________________________________________________________________________
                      011                                     FNMA-Property problem
                      ____________________________________________________________________________________________________________________
                      012                                     FNMA-Inability to sell property
                      ____________________________________________________________________________________________________________________
                      013                                     FNMA-Inability to rent property
                      ____________________________________________________________________________________________________________________
                      014                                     FNMA-Military Service
                      ____________________________________________________________________________________________________________________
                      015                                     FNMA-Other
                      ____________________________________________________________________________________________________________________
                      016                                     FNMA-Unemployment
                      ____________________________________________________________________________________________________________________
                      017                                     FNMA-Business failure
                      ____________________________________________________________________________________________________________________
                      019                                     FNMA-Casualty loss
                      ____________________________________________________________________________________________________________________
                      022                                     FNMA-Energy environment costs
                      ____________________________________________________________________________________________________________________
                      023                                     FNMA-Servicing problems
                      ____________________________________________________________________________________________________________________
                      026                                     FNMA-Payment adjustment
                      ____________________________________________________________________________________________________________________
                      027                                     FNMA-Payment dispute
                      ____________________________________________________________________________________________________________________
                      029                                     FNMA-Transfer of ownership pending
                      ____________________________________________________________________________________________________________________
                      030                                     FNMA-Fraud
                      ____________________________________________________________________________________________________________________
                      031                                     FNMA-Unable to contact borrower
                      ____________________________________________________________________________________________________________________
                      INC                                     FNMA-Incarceration
                      ____________________________________________________________________________________________________________________

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued


The FNMA Delinquent Status Code field should show the Status of Default as follows:


                      ____________________________________________________________________________________________________________________
                                   Status Code                Status Description
                      ____________________________________________________________________________________________________________________
                                        09                    Forbearance
                      ____________________________________________________________________________________________________________________
                                        17                    Pre-foreclosure Sale Closing Plan Accepted
                      ____________________________________________________________________________________________________________________
                                        24                    Government Seizure
                      ____________________________________________________________________________________________________________________
                                        26                    Refinance
                      ____________________________________________________________________________________________________________________
                                        27                    Assumption
                      ____________________________________________________________________________________________________________________
                                        28                    Modification
                      ____________________________________________________________________________________________________________________
                                        29                    Charge-Off
                      ____________________________________________________________________________________________________________________
                                        30                    Third Party Sale
                      ____________________________________________________________________________________________________________________
                                        31                    Probate
                      ____________________________________________________________________________________________________________________
                                        32                    Military Indulgence
                      ____________________________________________________________________________________________________________________
                                        43                    Foreclosure Started
                      ____________________________________________________________________________________________________________________
                                        44                    Deed-in-Lieu Started
                      ____________________________________________________________________________________________________________________
                                        49                    Assignment Completed
                      ____________________________________________________________________________________________________________________
                                        61                    Second Lien Considerations
                      ____________________________________________________________________________________________________________________
                                        62                    Veteran's Affairs-No Bid
                      ____________________________________________________________________________________________________________________
                                        63                    Veteran's Affairs-Refund
                      ____________________________________________________________________________________________________________________
                                        64                    Veteran's Affairs-Buydown
                      ____________________________________________________________________________________________________________________
                                        65                    Chapter 7 Bankruptcy
                      ____________________________________________________________________________________________________________________
                                        66                    Chapter 11 Bankruptcy
                      ____________________________________________________________________________________________________________________
                                        67                    Chapter 13 Bankruptcy
                      ____________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                             ATTACHMENT 7

                                               EXHIBIT K

                                  REPORTING DATA FOR REALIZED LOSSES AND GAINS


                     Calculation of Realized Loss/Gain Form 332- Instruction Sheet


         NOTE:  Do not net or  combine  items.  Show  all  expenses  individually  and all  credits  as
         separate  line  items.   Claim  packages  are  due  on  the  remittance   report  date.   Late
         submissions  may result in claims not being passed  until the  following  month.  The Servicer
         is  responsible  to remit all funds pending loss  approval and /or  resolution of any disputed
         items.

                           The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:

         1.       The Actual Unpaid  Principal  Balance of the Mortgage  Loan.  For  documentation,  an
                  Amortization  Schedule from date of default through liquidation  breaking out the net
                  interest and servicing fees advanced is required.


         2.       The Total  Interest Due less the  aggregate  amount of servicing  fee that would have
                  been earned if all delinquent  payments had been made as agreed.  For  documentation,
                  an Amortization  Schedule from date of default through  liquidation  breaking out the
                  net interest and servicing fees advanced is required.

         3.       Accrued  Servicing  Fees based upon the Scheduled  Principal  Balance of the Mortgage
                  Loan as calculated on a monthly basis. For  documentation,  an Amortization  Schedule
                  from date of default through liquidation  breaking out the net interest and servicing
                  fees advanced is required.

         4-12.    Complete as applicable.  Required documentation:

                  * For taxes and  insurance  advances  - see page 2 of 332 form -  breakdown  required
                  showing period of coverage,  base tax, interest,  penalty.  Advances prior to default
                  require evidence of servicer efforts to recover advances.

                  *  For escrow advances - complete payment history

                      (to calculate advances from last positive escrow balance forward)

                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  * Short Sale or Charge Off require P&L  supporting  the decision  and WFB's  approved
                  Servicing Officer's certification

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.

         Credits:

         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from the REO sale.  If a 3rd Party  Sale,  bid  instructions  and
                  Escrow Agent / Attorney Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial  proceeds and line (18b)
                           for Part B/Supplemental proceeds.


         Total Realized Loss (or Amount of Any Gain)
         23.      The total  derived  from  subtracting  line 22 from 13. If the  amount  represents  a
                  realized gain, show the amount in parenthesis (   ).


                                              Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________


_____________________________________________________________________________________________________________________________________________________________________________
Servicer Loan No.                                 Servicer Name                                           Servicer Address


_____________________________________________________________________________________________________________________________________________________________________________

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan                  $ _______________(1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                               _______________ (6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                               _______________(10)
         (11) FC Costs/Other Legal Expenses                                      _______________(11)
         (12) Other (itemize)                                                    _______________(12)
                  Cash for Keys__________________________                        _______________(12)
                  HOA/Condo Fees_______________________                          _______________(12)
                  ______________________________________                         _______________(12)

                  Total Expenses                                                $ ______________(13)
         Credits:
         (14) Escrow Balance                                                    $ ______________(14)
         (15) HIP Refund                                                         _______________(15)
         (16) Rental Receipts                                                    _______________(16)
         (17) Hazard Loss Proceeds                                               _______________(17)
         (18) Primary Mortgage Insurance / Gov't Insurance                       _______________(18a)
         HUD Part A
                                                                                 _______________(18b)
         HUD Part B
         (19) Pool Insurance Proceeds                                            _______________(19)
         (20) Proceeds from Sale of Acquired Property                            _______________(20)
         (21) Other (itemize)                                                    _______________(21)
              _________________________________________                          _______________(21)

              Total Credits                                                     $ ______________(22)
         Total Realized Loss (or Amount of Gain)                                $ ______________(23)


Escrow Disbursement Detail


_____________________________________________________________________________________________________________________________________________________________
         Type                Date Paid         Period of Coverage         Total Paid           Base Amount             Penalties              Interest
     (Tax /Ins.)
_____________________________________________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                                   ATTACHMENT 8

                                                                    Exhibit D



                                           SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE



         The assessment of compliance to be delivered by the Company shall address,  at a minimum,  the
criteria identified as below as "Applicable Servicing Criteria":



___________________________________________________________________________________________________________________________________________________________
                                                    Servicing Criteria                                                       Applicable Servicing Criteria
___________________________________________________________________________________________________________________________________________________________
          Reference                                                      Criteria
___________________________________________________________________________________________________________________________________________________________
                                                             General Servicing Considerations
_______________________________                                                                                              ______________________________
1122(d)(1)(i)                   Policies and  procedures  are  instituted to monitor any  performance or other triggers and                X
                                events of default in accordance with the transaction agreements.
_______________________________                                                                                              ______________________________
1122(d)(1)(ii)                  If any  material  servicing  activities  are  outsourced  to third  parties,  policies  and                X
                                procedures are  instituted to monitor the third party's  performance  and  compliance  with
                                such servicing activities.
_______________________________                                                                                              ______________________________
1122(d)(1)(iii)                 Any  requirements  in the  transaction  agreements  to maintain a back-up  servicer for the
                                mortgage loans are maintained.
_______________________________                                                                                              ______________________________
1122(d)(1)(iv)                  A fidelity bond and errors and omissions policy is in effect on the party  participating in                X
                                the servicing  function  throughout the reporting period in the amount of coverage required
                                by and otherwise in accordance with the terms of the transaction agreements.
_______________________________                                                                                              ______________________________
                                                            Cash Collection and Administration
_______________________________                                                                                              ______________________________
1122(d)(2)(i)                   Payments on mortgage loans are deposited into the  appropriate  custodial bank accounts and                X
                                related bank clearing  accounts no more than two business days following  receipt,  or such
                                other number of days specified in the transaction agreements.
_______________________________                                                                                              ______________________________
1122(d)(2)(ii)                  Disbursements  made via wire  transfer on behalf of an obligor or to an  investor  are made                X
                                only by authorized personnel.
_______________________________                                                                                              ______________________________
1122(d)(2)(iii)                 Advances of funds or guarantees  regarding  collections,  cash flows or distributions,  and                X
                                any interest or other fees charged for such  advances,  are made,  reviewed and approved as
                                specified in the transaction agreements.
_______________________________                                                                                              ______________________________
                                The  related  accounts  for the  transaction,  such as cash  reserve  accounts  or accounts
                                established as a form of  overcollateralization,  are  separately  maintained  (e.g.,  with                X
1122(d)(2)(iv)                  respect to commingling of cash) as set forth in the transaction agreements.
_______________________________                                                                                              ______________________________
1122(d)(2)(v)                   Each custodial account is maintained at a federally insured  depository  institution as set                X
                                forth in the transaction  agreements.  For purposes of this criterion,  "federally  insured
                                depository  institution"  with respect to a foreign  financial  institution means a foreign
                                financial  institution  that meets the  requirements of Rule  13k-1(b)(1) of the Securities
                                Exchange Act.
_______________________________                                                                                              ______________________________
1122(d)(2)(vi)                  Unissued checks are safeguarded so as to prevent unauthorized access.                                      X
_______________________________                                                                                              ______________________________
1122(d)(2)(vii)                  Reconciliations  are prepared on a monthly basis for all asset-backed  securities  related                X
                                bank  accounts,  including  custodial  accounts and related bank clearing  accounts.  These
                                reconciliations  are (A)  mathematically  accurate;  (B) prepared  within 30 calendar  days
                                after the bank  statement  cutoff  date,  or such  other  number of days  specified  in the
                                transaction  agreements;  (C) reviewed  and  approved by someone  other than the person who
                                prepared the  reconciliation;  and (D) contain  explanations for reconciling  items.  These
                                reconciling  items are resolved  within 90 calendar days of their original  identification,
                                or such other number of days specified in the transaction agreements.
_______________________________                                                                                              ______________________________
                                                            Investor Remittances and Reporting
_______________________________                                                                                              ______________________________
1122(d)(3)(i)                   Reports to investors,  including those to be filed with the  Commission,  are maintained in                X
                                accordance  with  the  transaction  agreements  and  applicable  Commission   requirements.
                                Specifically,  such reports (A) are prepared in accordance  with timeframes and other terms
                                set forth in the transaction  agreements;  (B) provide information calculated in accordance
                                with the terms specified in the transaction  agreements;  (C) are filed with the Commission
                                as required by its rules and  regulations;  and (D) agree with  investors' or the trustee's
                                records as to the total unpaid  principal  balance and number of mortgage loans serviced by
                                the Servicer.
_______________________________                                                                                              ______________________________
1122(d)(3)(ii)                  Amounts due to  investors  are  allocated  and  remitted  in  accordance  with  timeframes,                X
                                distribution priority and other terms set forth in the transaction agreements.
_______________________________                                                                                              ______________________________
                                Disbursements  made to an investor are posted  within two business  days to the  Servicer's                X
1122(d)(3)(iii)                 investor records, or such other number of days specified in the transaction agreements.
_______________________________                                                                                              ______________________________
                                Amounts  remitted to investors per the investor  reports agree with  cancelled  checks,  or                X
1122(d)(3)(iv)                  other form of payment, or custodial bank statements.
_______________________________                                                                                              ______________________________

_______________________________                                                                                              ______________________________
                                                                 Pool Asset Administration
_______________________________                                                                                              ______________________________
1122(d)(4)(i)                    Collateral  or security on mortgage  loans is  maintained  as required by the  transaction                X
                                agreements or related mortgage loan documents.
_______________________________                                                                                              ______________________________
                                Mortgage  loan and  related  documents  are  safeguarded  as  required  by the  transaction                X
1122(d)(4)(ii)                  agreements
_______________________________                                                                                              ______________________________
1122(d)(4)(iii)                 Any additions,  removals or substitutions to the asset pool are made, reviewed and approved                X
                                in accordance with any conditions or requirements in the transaction agreements.
_______________________________                                                                                              ______________________________
1122(d)(4)(iv)                  Payments on mortgage  loans,  including any payoffs,  made in  accordance  with the related                X
                                mortgage loan documents are posted to the  Servicer's  obligor  records  maintained no more
                                than two  business  days after  receipt,  or such  other  number of days  specified  in the
                                transaction agreements, and allocated to principal,  interest or other items (e.g., escrow)
                                in accordance with the related mortgage loan documents.
_______________________________                                                                                              ______________________________
1122(d)(4)(v)                   The Servicer's  records regarding the mortgage loans agree with the Servicer's records with                X
                                respect to an obligor's unpaid principal balance.
_______________________________                                                                                              ______________________________
1122(d)(4)(vi)                  Changes  with  respect to the terms or status of an obligor's  mortgage  loans (e.g.,  loan                X
                                modifications  or re-agings)  are made,  reviewed and approved by  authorized  personnel in
                                accordance with the transaction agreements and related pool asset documents.
_______________________________                                                                                              ______________________________
1122(d)(4)(vii)                 Loss mitigation or recovery actions (e.g.,  forbearance  plans,  modifications and deeds in                X
                                lieu  of  foreclosure,  foreclosures  and  repossessions,  as  applicable)  are  initiated,
                                conducted  and  concluded  in  accordance   with  the  timeframes  or  other   requirements
                                established by the transaction agreements.
_______________________________                                                                                              ______________________________
1122(d)(4)(viii)                Records documenting  collection efforts are maintained during the period a mortgage loan is                X
                                delinquent in accordance  with the transaction  agreements.  Such records are maintained on
                                at least a monthly basis,  or such other period  specified in the  transaction  agreements,
                                and describe the entity's  activities in monitoring  delinquent  mortgage loans  including,
                                for  example,   phone  calls,  letters  and  payment  rescheduling  plans  in  cases  where
                                delinquency is deemed temporary (e.g., illness or unemployment).
_______________________________                                                                                              ______________________________
1122(d)(4)(ix)                  Adjustments  to interest  rates or rates of return for mortgage  loans with variable  rates                X
                                are computed based on the related mortgage loan documents.
_______________________________                                                                                              ______________________________
1122(d)(4)(x)                   Regarding any funds held in trust for an obligor (such as escrow accounts):  (A) such funds                X
                                are analyzed,  in accordance  with the obligor's  mortgage loan  documents,  on at least an
                                annual basis, or such other period  specified in the transaction  agreements;  (B) interest
                                on such funds is paid, or credited,  to obligors in  accordance  with  applicable  mortgage
                                loan  documents  and state laws;  and (C) such funds are returned to the obligor  within 30
                                calendar  days of full  repayment of the related  mortgage  loans,  or such other number of
                                days specified in the transaction agreements.
_______________________________                                                                                              ______________________________
1122(d)(4)(xi)                  Payments  made on behalf of an obligor  (such as tax or insurance  payments) are made on or                X
                                before the related penalty or expiration  dates,  as indicated on the appropriate  bills or
                                notices for such payments,  provided that such support has been received by the servicer at
                                least 30 calendar days prior to these dates,  or such other number of days specified in the
                                transaction agreements.
_______________________________                                                                                              ______________________________
1122(d)(4)(xii)                 Any late  payment  penalties  in  connection  with any  payment  to be made on behalf of an                X
                                obligor are paid from the servicer's funds and not charged to the obligor,  unless the late
                                payment was due to the obligor's error or omission.
_______________________________                                                                                              ______________________________
                                Disbursements  made on behalf of an obligor  are posted  within  two  business  days to the
                                obligor's  records  maintained by the servicer,  or such other number of days  specified in                X
1122(d)(4)(xiii)                the transaction agreements.
_______________________________                                                                                              ______________________________
1122(d)(4)(xiv)                  Delinquencies,  charge-offs  and  uncollectible  accounts are  recognized  and recorded in                X
                                accordance with the transaction agreements.
_______________________________                                                                                              ______________________________
                                Any external  enhancement or other support,  identified in Item  1114(a)(1)  through (3) or
1122(d)(4)(xv)                  Item 1115 of Regulation AB, is maintained as set forth in the transaction agreements.
_______________________________                                                                                              ______________________________

___________________________________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                             ATTACHMENT 9

                                               Exhibit L

                                        (Provided Upon Request)







--------------------------------------------------------------------------------




                                             ATTACHMENT 10

                                               Exhibit M

                                        (Provided Upon Request)






--------------------------------------------------------------------------------




                                             ATTACHMENT 11

                                        AFFILIATION DISCLOSURE
                               (Pursuant to Item 1119 of Regulation AB)

1.       Sponsor and any affiliate, including but not limited to:

         a. EMC Mortgage Corporation
         b. Bear, Stearns & Co. Inc.
         c. Bear, Stearns Securities Corp.
         d. Bear Stearns Structured Products
         e. Bear, Stearns International Limited


2.       Depositor and any affiliate, including but not limited to:

         a. Bear Stearns Asset Backed Securities I LLC
         b. Structured Asset Mortgage Investments II Inc.


3.       Bear Stearns ALT-A Trust 2007-3 and any affiliate

4.       Citibank, N.A., as Trustee, and any affiliate

5.       Significant obligor and any affiliate - None

6.       Enhancement or support provider and any affiliate - None

7.       1100(d)(1) parties - any named party in the Securitization Transaction:

         a. Cap Contract Provider:  Bear Stearns Financial Products Inc.


         b. Underwriter:  Bear, Stearns & Co. Inc.


         c. Servicers:  Countrywide  Home Loans Servicing LP; EMC Mortgage  Corporation;  HSBC Mortgage
Corporation (USA);  HomeBanc Mortgage  Corporation;  Mid America Bank, FSB; Wells Fargo Bank,  National
Association.


         d. Master Servicer:  Wells Fargo Bank, National Association


         e. Unaffiliated Servicer of 20%:  EMC Mortgage Corporation


         f. Originator of 10%:  EMC Mortgage Corporation and HSBC Mortgage Corporation (USA)


         g. Securities Administrator:  Wells Fargo Bank, National Association


         h.  Custodian:  Wells  Fargo  Bank,  National  Association;   Treasury  Bank,  A  Division  of
Countrywide Bank, N.A.




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT J


                                               FORM OF MORTGAGE LOAN PURCHASE AGREEMENT

                                                                 among


                                                       EMC MORTGAGE CORPORATION

                                                       as a Mortgage Loan Seller




                                                          MASTER FUNDING LLC

                                                       as a Mortgage Loan Seller



                                                                  and


                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                             as Purchaser



                                                              Dated as of

                                                            April 30, 2007

                                             Structured Asset Mortgage Investments II Inc.
                                  Bear Stearns ALT-A Trust 2007-3, Mortgage Pass-Through Certificates




--------------------------------------------------------------------------------





                                                  TABLE OF CONTENTS
                                                                                                               Page

013fSection 1       Definitions...................................................................................2
Section 2           Purchase and Sale of the Mortgage Loans and Related Rights....................................4
Section 3           Mortgage Loan Schedules.......................................................................5
Section 4           Mortgage Loan Transfer........................................................................5
Section 5           Examination of Mortgage Files.................................................................6
Section 6           Recordation of Assignments of Mortgage........................................................8
Section 7           Representations and Warranties of Mortgage Loan Seller Concerning the
                                Mortgage Loans....................................................................9
Section 8           Representations and Warranties Concerning The Mortgage Loan Seller...........................15
Section 9           Representations and Warranties Concerning the Purchaser......................................16
Section 10          Conditions to Closing........................................................................19
Section 12          Fees and Expenses............................................................................20
Section 13          Accountants' Letters.........................................................................21
Section 14          Indemnification..............................................................................21
Section 15          Notices......................................................................................23
Section 16          Transfer of Mortgage Loans...................................................................23
Section 17          Termination..................................................................................24
Section 18          Representations, Warranties and Agreements to Survive Delivery...............................24
Section 19          Severability.................................................................................24
Section 20          Counterparts.................................................................................24
Section 21          Amendment....................................................................................24
Section 22          Governing Law................................................................................24
Section 23          Further Assurances...........................................................................25
Section 24          Successors and Assigns.......................................................................25
Section 25          The Mortgage Loan Seller and the Purchaser...................................................25
Section 26          Entire Agreement.............................................................................25
Section 27          No Partnership...............................................................................25
    EXHIBIT 1         CONTENTS OF MORTGAGE FILE...................................................................1
    EXHIBIT 2         MORTGAGE LOAN SCHEDULE......................................................................2
    EXHIBIT 3         MORTGAGE LOAN SELLER'S INFORMATION..........................................................4
    EXHIBIT 4         PURCHASER'S INFORMATION.....................................................................5
    EXHIBIT 5         SCHEDULE OF LOST NOTES......................................................................6
    EXHIBIT 6         STANDARD & POOR'S LEVELS GLOSSARY, VERSION 5.7
                      ..............................................REVISED.......................................1
    SCHEDULE A        REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES.............................................1
    SCHEDULE B        MORTGAGE LOAN SCHEDULE......................................................................2




--------------------------------------------------------------------------------




                                                          MORTGAGE LOAN PURCHASE AGREEMENT

                  MORTGAGE LOAN PURCHASE  AGREEMENT,  dated as of April 30, 2007, as amended and supplemented by any and all amendments
hereto  (collectively,  the "Agreement"),  by and among EMC MORTGAGE  CORPORATION,  a Delaware  corporation ("EMC" or a "Mortgage Loan
Seller"),  MASTER FUNDING LLC, a Delaware limited  liability  company ("Master  Funding" or a "Mortgage Loan Seller," and together with
EMC, the "Mortgage Loan Sellers") and STRUCTURED ASSET MORTGAGE INVESTMENT II INC., a Delaware corporation (the "Purchaser").

                  Upon the terms and subject to the  conditions  of this  Agreement,  each  Mortgage  Loan  Seller  will sell,  and the
Purchaser will purchase,  certain  conventional,  adjustable rate,  first lien mortgage loans secured  primarily by one- to four-family
residential  properties  (collectively,  the "Mortgage Loans") as described herein. The Purchaser intends to deposit the Mortgage Loans
into  a  trust  (the  "Trust")  and  create  Bear  Stearns  ALT-A  Trust,  Mortgage  Pass-Through  Certificates,   Series  2007-3  (the
"Certificates"),  under a pooling and servicing  agreement,  to be dated as of April 1, 2007 (the  "Pooling and Servicing  Agreement"),
among the Purchaser, as seller, Wells Fargo Bank, National Association,  as master servicer and securities  administrator,  the Federal
National  Mortgage  Association  as guarantor of the Class II-A-1  Certificates  (the  "Guarantor"),  Citibank,  N.A.,  as trustee (the
"Trustee") and EMC Mortgage Corporation.

                  The Purchaser has filed with the Securities and Exchange  Commission (the  "Commission") a registration  statement on
Form S-3 (Number 333-140247) relating to its Mortgage  Pass-Through  Certificates and the offering of certain series thereof (including
certain classes of the  Certificates)  from time to time in accordance with Rule 415 under the Securities Act of 1933, as amended,  and
the rules and regulations of the Commission  promulgated  thereunder (the  "Securities  Act").  Such  registration  statement,  when it
became  effective under the Securities Act, and the prospectus  relating to the public offering of certain classes of the  Certificates
by the Purchaser  (the "Public  Offering"),  as from time to time each is amended or  supplemented  pursuant to the  Securities  Act or
otherwise,  are referred to herein as the "Registration  Statement" and the  "Prospectus,"  respectively.  The "Prospectus  Supplement"
shall mean that  supplement,  dated April 25,  2007,  to the  Prospectus,  dated  March 20,  2007,  relating to certain  classes of the
Certificates.  With respect to the Public Offering of certain classes of the Certificates,  the Purchaser and Bear,  Stearns & Co. Inc.
("Bear  Stearns")  have entered into a terms  agreement  dated as of April 25, 2007, to an  underwriting  agreement  dated February 26,
2007, between the Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

                  Now,  therefore,  in  consideration  of the premises and the mutual  agreements set forth herein,  the parties hereto
agree as follows:

                  SECTION 1.        Definitions.  Certain  terms are  defined  herein.  Capitalized  terms used  herein but not defined
herein  shall have the meanings  specified in the Pooling and  Servicing  Agreement as in effect as of the date hereof.  The  following
other terms are defined as follows:

                  Acquisition  Price:  With  respect  to EMC and the  sale  of the EMC  Mortgage  Loans,  cash in an  amount  equal  to
$______________________________(plus $____________________in accrued  interest)  and the  retained  certificates.  With  respect to
Master  Funding  and the sale of the  Master  Funding  Mortgage  Loans,  cash in an amount  equal to  $___________________________(plus
$_________________________in accrued interest).

                  Bear Stearns: Bear, Stearns & Co. Inc.

                  Closing Date: April 30, 2007.

                  Cut-off Date: April 1, 2007.

                  Cut-off Date Balance: Approximately $919,070,222.

                  Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced by a Substitute Mortgage Loan.

                  Due Date:  With respect to each Mortgage Loan, the date in each month on which its Scheduled  Payment is due, if such
due date is the first day of a month,  and otherwise is deemed to be the first day of the following  month or such other date specified
in the related Servicing Agreement.

                  Master Funding  Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule for which Master
Funding is the applicable Mortgage Loan Seller.

                  Master Servicer: Wells Fargo Bank, National Association.

                  Moody's: Moody's Investors Service, Inc., or its successors in interest.

                  Mortgage:  The mortgage or deed of trust  creating a first lien on an interest in real  property  securing a Mortgage
Note.

                  Mortgage  File:  The items  referred to in Exhibit 1 pertaining  to a  particular  Mortgage  Loan and any  additional
documents required to be added to such documents pursuant to this Agreement or the Pooling and Servicing Agreement.

                  Mortgage Interest Rate: The annual rate of interest borne by a Mortgage Note as stated therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel: A written opinion of counsel,  who may be counsel for the Mortgage Loan Sellers or the Purchaser,
reasonably acceptable to the Trustee and the Guarantor, if applicable.

                  Person: Any person or entity, including any individual,  corporation,  partnership, joint venture, association, joint
stock company, trust, unincorporated organization or government or any agency or political subdivision thereof.

                  Purchase  Price:  With respect to any Mortgage Loan (or any property  acquired with respect  thereto)  required to be
purchased by EMC (on its own behalf as a Mortgage Loan Seller and on behalf of Master  Funding)  pursuant to this  Agreement or Article
II of the Pooling and  Servicing  Agreement,  an amount equal to the sum of (i)(a) 100% of the  Outstanding  Principal  Balance of such
Mortgage  Loan as of the date of  repurchase  (or if the related  Mortgaged  Property was acquired  with respect  thereto,  100% of the
Outstanding  Principal  Balance at the date of the  acquisition),  plus (b) accrued but unpaid  interest on the  Outstanding  Principal
Balance at the related Mortgage  Interest Rate,  through and including the last day of the month of repurchase,  and reduced by (c) any
portion of the Master  Servicing  Compensation,  Monthly  Advances and advances  payable to the purchaser of the Mortgage Loan and (ii)
any costs and  damages  (if any)  incurred by the Trust in  connection  with any  violation  that  existed on the Closing  Date of such
Mortgage Loan of any anti-predatory or abusive lending laws.

                  Rating Agencies: Standard & Poor's and Moody's, each a "Rating Agency."

                  Securities Act: The Securities Act of 1933, as amended.

                  Standard & Poor's:  Standard & Poor's  Ratings  Services,  a  division  of The  McGraw-Hill  Companies,  Inc.  or its
successors in interest.

                  Substitute  Mortgage  Loan: A mortgage loan  substituted  for a Deleted  Mortgage Loan which must meet on the date of
such substitution the requirements  stated herein and in the Pooling and Servicing  Agreement;  upon such  substitution,  such mortgage
loan shall be a "Mortgage Loan" hereunder.

                  Value: The value of the Mortgaged  Property at the time of origination of the related Mortgage Loan, such value being
the lesser of (i) the value of such property set forth in an appraisal  accepted by the  applicable  originator of the Mortgage Loan or
(ii) the sales price of such property at the time of origination.

                  SECTION 2.        Purchase and Sale of the Mortgage Loans and Related Rights.

                  (i)     Upon  satisfaction  of the  conditions  set forth in Section 11 hereof,  each Mortgage Loan Seller agrees to
sell, and the Purchaser  agrees to purchase  Mortgage Loans having an aggregate  outstanding  principal  balance as of the Cut-off Date
equal to the Cut-off Date Balance.

                  (ii)     The  closing  for the  purchase  and sale of the  Mortgage  Loans and the  closing  for the  issuance of the
Certificates  will take place on the Closing Date at the office of the  Purchaser's  counsel in New York,  New York or such other place
as the parties shall agree.

                  (iii)    Upon the  satisfaction of the conditions set forth in Section 11 hereof,  on the Closing Date, the Purchaser
shall pay to each  respective  Mortgage  Loan Seller the related  Acquisition  Price for the Mortgage  Loans sold by such Mortgage Loan
Seller in  immediately  available  funds by wire  transfer to such account or accounts as shall be  designated  by such  Mortgage  Loan
Seller.

                  (iv)     In addition to the foregoing,  on the Closing Date each Mortgage Loan Seller assigns to the Purchaser all of
its right, title and interest in the related Servicing  Agreements (other than its right to enforce the  representations and warranties
set forth therein).

                  SECTION 3.        Mortgage Loan  Schedules.  EMC (on its own behalf as a Mortgage Loan Seller and on behalf of Master
Funding)  agrees to provide to the Purchaser and the Guarantor as of the date hereof a preliminary  listing of the Mortgage  Loans (the
"Preliminary  Mortgage Loan Schedule")  setting forth the information listed on Exhibit 2 to this Agreement with respect to each of the
Mortgage  Loans being sold by the respective  Mortgage Loan Sellers.  If there are changes to the  Preliminary  Mortgage Loan Schedule,
EMC (on its own behalf as a Mortgage Loan Seller and on behalf of Master  Funding)  shall  provide to the Purchaser and the  Guarantor,
as of the Closing Date, a final schedule (the "Final  Mortgage Loan  Schedule")  setting forth the  information  listed on Exhibit 2 to
this  Agreement  with respect to each of the Mortgage  Loans being sold by each  Mortgage  Loan Seller to the Purchaser or the Mortgage
Loans being  guaranteed by the Guarantor,  as applicable.  The Final Mortgage Loan Schedule shall be delivered to the Purchaser and the
Guarantor on the Closing  Date,  shall be attached to an amendment to this  Agreement to be executed on the Closing Date by the parties
hereto and shall be in form and  substance  mutually  agreed to by EMC (on its own behalf as a  Mortgage  Loan  Seller and on behalf of
Master  Funding)  and the  Purchaser  (the  "Amendment").  If there are no changes  to the  Preliminary  Mortgage  Loan  Schedule,  the
Preliminary Mortgage Loan Schedule shall be the Final Mortgage Loan Schedule for all purposes hereof.

                  SECTION 4.        Mortgage Loan Transfer.

                  (i)      The  Purchaser  will be entitled to all scheduled  payments of principal and interest on the Mortgage  Loans
due after the Cut-off Date  (regardless  of when  actually  collected)  and all payments on the Mortgage  Loans,  other than  scheduled
principal  and interest,  received  after the Cut-off  Date.  Each  Mortgage Loan Seller will be entitled to all scheduled  payments of
principal  and  interest on the  Mortgage  Loans sold by it to the  Purchaser  due on or before the Cut-off  Date  (including  payments
collected  after the Cut-off Date) and all payments  thereon,  other than scheduled  principal and interest,  received on or before the
Cut-off Date. Such principal  amounts and any interest  thereon  belonging to the related  Mortgage Loan Seller as described above will
not be included in the aggregate  outstanding  principal balance of the Mortgage Loans as of the Cut-off Date as set forth on the Final
Mortgage Loan Schedule.

                  (ii)     Pursuant to various conveyance  documents to be executed on the Closing Date and pursuant to the Pooling and
Servicing  Agreement,  the Purchaser will assign on the Closing Date all of its right,  title and interest in and to the Mortgage Loans
to the Trustee for the benefit of the  Certificateholders.  In connection with the transfer and assignment of the Mortgage Loans,  each
Mortgage  Loan Seller has  delivered  or will  deliver or cause to be  delivered  to the Trustee as  assignee of the  Purchaser  by the
Closing  Date or such later date as is agreed to by the  Purchaser  and the  Mortgage  Loan Seller  (each of the Closing  Date and such
later date is referred to as a "Mortgage File Delivery  Date"),  the items of each Mortgage File,  provided,  however,  that in lieu of
the foregoing,  each Mortgage Loan Seller may deliver the following documents,  under the circumstances set forth below: (x) in lieu of
the original Mortgage,  assignments to the Trustee or intervening  assignments  thereof which have been delivered,  are being delivered
or will, upon receipt of recording  information  relating to the Mortgage  required to be included  thereon,  be delivered to recording
offices for recording and have not been returned to the Mortgage Loan Seller in time to permit their delivery as specified  above,  the
related  Mortgage Loan Seller may deliver a true copy thereof with a  certification  by such Mortgage Loan Seller,  on the face of such
copy,  substantially  as follows:  "Certified to be a true and correct copy of the original,  which has been transmitted for recording"
(y) in lieu of the Mortgage,  assignments to the Trustee or intervening  assignments  thereof, if the applicable  jurisdiction  retains
the  originals of such  documents (as  evidenced by a  certification  from such Mortgage Loan Seller to such effect) such Mortgage Loan
Seller may deliver photocopies of such documents containing an original  certification by the judicial or other governmental  authority
of the  jurisdiction  where such documents were recorded;  and (z) in lieu of the Mortgage Notes relating to the Mortgage  Loans,  each
identified  in the list  delivered  by such  Mortgage  Loan Seller to the  Purchaser  and the Trustee on the Closing  Date and attached
hereto as Exhibit 5, the related  Mortgage Loan Seller may deliver lost note  affidavits and  indemnities of such Mortgage Loan Seller;
and  provided  further,  however,  that in the case of Mortgage  Loans which have been paid in full after the Cut-off Date and prior to
the Closing Date, such Mortgage Loan Seller,  in lieu of delivering the above documents,  may deliver to the Trustee as assignee of the
Purchaser a  certification  by such  Mortgage  Loan Seller or the Master  Servicer to such  effect.  Each  Mortgage  Loan Seller  shall
deliver such original  documents  (including any original documents as to which certified copies had previously been delivered) or such
certified  copies to the Trustee as assignee of the Purchaser  promptly  after they are received.  EMC (on its own behalf as a Mortgage
Loan Seller and on behalf of Master  Funding) shall cause the Mortgage and intervening  assignments,  if any, and the assignment of the
Security  Instrument  to be recorded  not later than 180 days after the Closing  Date,  unless such  assignment  is not  required to be
recorded under the terms set forth in Section 6(i) hereof.

                  (iii)    Each Mortgage Loan Seller and the Purchaser  acknowledge  hereunder  that all of the Mortgage  Loans and the
Purchaser's  rights  hereunder will be assigned  pursuant to the Pooling and Servicing  Agreement to the Trustee on the date hereof and
that the  Trustee  shall have the right to enforce  directly  against  such  Mortgage  Loan  Seller all of the rights of the  Purchaser
hereunder.

                  SECTION 5.        Examination of Mortgage Files.

                  (i)      On or before the Mortgage File Delivery Date, each Mortgage Loan Seller will have made the related  Mortgage
Files available to the Purchaser or its agent for  examination  which may be at the offices of the Trustee or such Mortgage Loan Seller
and/or such  Mortgage  Loan  Seller's  custodian.  The fact that the  Purchaser or its agent has conducted or has failed to conduct any
partial or complete  examination of the related  Mortgage  Files shall not affect the  Purchaser's  rights to demand cure,  repurchase,
substitution  or other relief as provided in this  Agreement.  In furtherance  of the  foregoing,  each Mortgage Loan Seller shall make
the related  Mortgage Files available to the Guarantor,  the Purchaser or its agent from time to time so as to permit the Guarantor and
the Purchaser to confirm such Mortgage Loan Seller's  compliance with the delivery and  recordation  requirements of this Agreement and
the Pooling and Servicing  Agreement.  In addition,  upon request of the Purchaser or the  Guarantor,  each Mortgage Loan Seller agrees
to provide to the Purchaser,  the Guarantor,  Bear Stearns and any investors or prospective investors in the Certificates,  information
regarding the Mortgage Loans and their  servicing,  to make the related  Mortgage Files  available to the  Purchaser,  Guarantor,  Bear
Stearns  and to such  investors  or  prospective  investors  (which may be at the  offices of such  Mortgage  Loan  Seller  and/or such
Mortgage Loan Seller's custodian) and to make available  personnel  knowledgeable about the related Mortgage Loans for discussions with
the Purchaser,  Guarantor,  Bear Stearns and such investors or prospective  investors,  upon reasonable request during regular business
hours,  sufficient  to permit the  Purchaser,  Guarantor,  Bear Stearns and such  investors or potential  investors to conduct such due
diligence as any such party reasonably believes is appropriate.

                  (ii)     Pursuant to the Pooling and  Servicing  Agreement,  on the Closing Date the Trustee,  for the benefit of the
Certificateholders,  will  review or cause the  Custodian  to review  items of the  Mortgage  Files as set forth on  Exhibit 1 and will
deliver or cause the  Custodian  to deliver to EMC (on its own behalf as a Mortgage  Loan Seller and on behalf of Master  Funding)  and
the Guarantor an initial certification in the form attached as Exhibit One to the Custodial Agreement.

                  (iii)    Pursuant to the Pooling and Servicing  Agreement,  within ninety (90) days of the Closing Date,  the Trustee
will  review or shall  cause the  Custodian  to review  items of the  Mortgage  Files as set forth on  Exhibit 1 and will  execute  and
deliver,  or cause to be  executed  and  delivered,  to EMC (on its own  behalf  as a  Mortgage  Loan  Seller  and on  behalf of Master
Funding),  the Guarantor and the Master  Servicer an interim  certification  substantially  in the form of Exhibit Two to the Custodial
Agreement.

                  (iv)     Pursuant to the Pooling and  Servicing  Agreement,  within 180 days of the Closing Date (or, with respect to
any  Substitute  Mortgage Loan,  within five (5) Business Days after the receipt by the Trustee or Custodian  thereof) the Trustee will
review or cause the  Custodian to review items of the Mortgage  Files as set forth on Exhibit 1 and will deliver to each  Mortgage Loan
Seller,  the  Guarantor  and the Master  Servicer a final  certification  substantially  in the form of Exhibit  Three to the Custodial
Agreement.  If the  Trustee  (or the  Custodian  as its agent) is unable to  deliver a final  certification  with  respect to the items
listed in  Exhibit  1 due to any  document  that is  missing,  has not been  executed,  is  unrelated,  determined  on the basis of the
Mortgagor name,  original  principal  balance and loan number,  to the Mortgage Loans identified in the Final Mortgage Loan Schedule or
appears to be defective on its face (a "Material  Defect"),  the Trustee or the Custodian  shall promptly  notify EMC and the Guarantor
of such Material  Defect.  EMC (on its own behalf as a Mortgage Loan Seller and on behalf of Master  Funding) shall correct or cure any
such Material  Defect  within ninety (90) days from the date of notice from the Trustee or the Custodian of the Material  Defect and if
EMC (on its own behalf as a Mortgage  Loan  Seller  and on behalf of Master  Funding)  does not  correct or cure such  Material  Defect
within such period and such defect  materially and adversely  affects the interests of the  Certificateholders  in the related Mortgage
Loan,  EMC (on its own behalf as a Mortgage Loan Seller and on behalf of Master  Funding)  will,  in  accordance  with the terms of the
Pooling and Servicing  Agreement,  within ninety (90) days of the date of notice,  provide the Trustee with a Substitute  Mortgage Loan
(if within two years of the Closing Date) or purchase the related  Mortgage Loan at the applicable  Purchase  Price;  provided that, if
such defect would cause the Mortgage Loan to be other than a "qualified  mortgage" as defined in Section  860G(a)(3)  of the Code,  any
such cure, repurchase or substitution must occur within ninety (90) days from the date such breach was discovered;  provided,  however,
that if such  defect  relates  solely to the  inability  of EMC (on its own  behalf as a Mortgage  Loan  Seller and on behalf of Master
Funding) to deliver the original security instrument or intervening  assignments  thereof, or a certified copy because the originals of
such  documents,  or a certified  copy,  have not been returned by the applicable  jurisdiction,  EMC shall not be required to purchase
such  Mortgage  Loan if EMC (on its own behalf as a  Mortgage  Loan  Seller and on behalf of Master  Funding)  delivers  such  original
documents  or  certified  copy  promptly  upon  receipt,  but in no event later than 360 days after the  Closing  Date.  The  foregoing
repurchase  obligation  shall not apply in the event  that EMC (on its own  behalf as a  Mortgage  Loan  Seller and on behalf of Master
Funding)  cannot  deliver such  original or copy of any document  submitted for recording to the  appropriate  recording  office in the
applicable  jurisdiction  because  such  document  has not been  returned  by such  office;  provided  that EMC (on its own behalf as a
Mortgage Loan Seller and on behalf of Master  Funding) shall instead deliver a recording  receipt of such recording  office or, if such
receipt is not  available,  a  certificate  of EMC (on its own behalf as a Mortgage  Loan Seller and on behalf of Master  Funding) or a
Servicing  Officer  confirming that such documents have been accepted for recording,  and delivery to the Purchaser,  the Guarantor and
to the Trustee or the Custodian,  as assignee of the  Purchaser,  shall be effected by EMC (on its own behalf as a Mortgage Loan Seller
and on behalf of Master Funding) within thirty (30) days of its receipt of the original recorded document.

                  (v)      At the time of any  substitution,  EMC (on its own behalf as a Mortgage  Loan Seller and on behalf of Master
Funding) shall deliver or cause to be delivered the Substitute  Mortgage  Loan, the related  Mortgage File and any other  documents and
payments  required to be delivered in connection with a substitution  pursuant to the Pooling and Servicing  Agreement.  At the time of
any purchase or substitution,  pursuant to the Pooling and Servicing Agreement,  the Trustee shall (i) assign to EMC (on its own behalf
as a Mortgage  Loan Seller and on behalf of Master  Funding) and release or cause the  Custodian to release the  documents  (including,
but not limited to, the Mortgage,  Mortgage Note and other  contents of the Mortgage  File) in its  possession or in the  possession of
the Custodian  relating to the Deleted Mortgage Loan and (ii) execute and deliver such  instruments of transfer or assignment,  in each
case  without  recourse,  as shall be  necessary  to vest in EMC (on its own behalf as a Mortgage  Loan  Seller and on behalf of Master
Funding) title to such Deleted  Mortgage  Loan.  EMC (on its own behalf as a Mortgage Loan Seller and on behalf of Master  Funding) and
the Purchaser shall amend the Mortgage Loan Schedule to reflect all substitutions, repurchases and deletions.

                  SECTION 6.        Recordation of Assignments of Mortgage.

                  (i)      EMC (on its own behalf as a Mortgage Loan Seller and on behalf of Master Funding) shall,  promptly after the
Closing Date,  cause each Mortgage and each  assignment of Mortgage from the Mortgage Loan Sellers to the Trustee,  and all  unrecorded
intervening  assignments,  if any,  delivered  on or  prior to the  Closing  Date,  to be  recorded  in all  recording  offices  in the
jurisdictions where the related Mortgaged Properties are located;  provided,  however, EMC (on its own behalf as a Mortgage Loan Seller
or on behalf of Master Funding) need not cause to be recorded any assignment  which relates to a Mortgage Loan if (a) such  recordation
is not required by the Rating  Agencies or an Opinion of Counsel has been provided to the Guarantor  (if  applicable)  and the Trustee,
as assignee of the Purchaser,  which states that the recordation of such assignment is not necessary to protect the Trustee's  interest
or the Guarantor's  interest in the related Mortgage Loan or (b) MERS is identified on the Mortgage or a properly  recorded  assignment
of the Mortgage,  as the mortgagee of record solely as nominee for the Mortgage Loan Seller and its successors  and assigns;  provided,
however,  notwithstanding  the delivery of any Opinion of Counsel,  each assignment of Mortgage shall be submitted for recording by EMC
(on its own behalf as a Mortgage  Loan Seller and on behalf of Master  Funding)  in the manner  described  above,  at no expense to the
Trust,  the Guarantor or Trustee,  upon the earliest to occur of (i)  reasonable  direction by the Holders of  Certificates  evidencing
Fractional  Undivided  Interests  aggregating  not less  than 25% of the Trust  and the  Guarantor  with  respect  to the Class  II-A-1
Certificates  (ii) the occurrence of an Event of Default,  (iii) the occurrence of a bankruptcy,  insolvency or foreclosure relating to
EMC and (iv) the occurrence of a servicing transfer as described in Section 8.02 of the Pooling and Servicing Agreement.

                  While each such  Mortgage or assignment is being  recorded,  if necessary,  EMC (on its own behalf as a Mortgage Loan
Seller and on behalf of Master  Funding)  shall  leave or cause to be left with the  Trustee,  as assignee  of the  Purchaser,  and the
Guarantor,  if applicable,  a certified copy of such Mortgage or  assignment.  In the event that,  within 180 days of the Closing Date,
the Trustee and the Guarantor  have not been provided an Opinion of Counsel as described  above or received  evidence of recording with
respect to each  Mortgage  Loan as set forth  above,  the failure to provide  evidence of  recording or such Opinion of Counsel (in the
alternative,  if required)  shall be  considered a Material  Defect,  and the  provisions of Section  5(iii) and (iv) shall apply.  All
customary  recording  fees and reasonable  expenses  relating to the  recordation of the  assignments of Mortgage to the Trustee or the
Opinion of Counsel, as the case may be, shall be borne by EMC.

                  (ii)     It is the express  intent of the parties  hereto that the  conveyance of the Mortgage Loans by each Mortgage
Loan Seller to the Purchaser,  as contemplated  by this Agreement be, and be treated as, a sale. It is,  further,  not the intention of
the parties that such  conveyance be deemed the grant of a security  interest in the Mortgage Loans by such Mortgage Loan Seller to the
Purchaser to secure a debt or other obligation of that Mortgage Loan Seller.  However,  in the event that,  notwithstanding  the intent
of the  parties,  the  Mortgage  Loans are held by a court of competent  jurisdiction  to continue to be property of the Mortgage  Loan
Seller,  then (a) this  Agreement  shall be a  security  agreement  within  the  meaning of  Articles  8 and 9 the  applicable  Uniform
Commercial  Code;  (b) the transfer of the Mortgage  Loans  provided  for herein  shall be deemed to be a grant by such  Mortgage  Loan
Seller to the  Purchaser  of a security  interest in, and such  Mortgage  Loan Seller  hereby  grants to the  Purchaser,  to secure its
obligations  hereunder,  a security  interest in, all of such Mortgage Loan Seller's  right,  title and interest in and to the Mortgage
Loans,  all amounts payable to the holders of the Mortgage Loans in accordance with the terms thereof,  all proceeds of the conversion,
voluntary or  involuntary,  of the foregoing into cash,  instruments,  securities or other property and the proceeds  thereof.  EMC (on
its own behalf as a Mortgage Loan Seller and on behalf of Master Funding) and the Purchaser  shall, to the extent  consistent with this
Agreement,  take such  actions as may be  reasonably  necessary  to ensure  that,  if this  Agreement  were deemed to create a security
interest in the Mortgage Loans,  such security  interest would be a perfected  security interest of first priority under applicable law
and will be maintained as such throughout the term of this Agreement.

                  SECTION 7.        Representations  and  Warranties of Mortgage Loan Seller  Concerning  the Mortgage  Loans.  EMC (on
its own behalf as a Mortgage Loan Seller and on behalf of Master  Funding)  hereby  represents  and warrants to the Purchaser as of the
Closing Date or such earlier date as may be specified below with respect to each Mortgage Loan being sold by it:

                  (i)      the information set forth in the Mortgage Loan Schedule hereto is true and correct in all material respects;

                  (ii)     immediately  prior to the transfer to the Purchaser,  the related Mortgage Loan Seller was the sole owner of
each Mortgage and Mortgage Note relating to the Mortgage  Loans and is conveying the same free and clear of any and all liens,  claims,
encumbrances,  participation  interests,  equities,  pledges, charges or security interests of any nature and such Mortgage Loan Seller
has full right and authority to sell or assign the same pursuant to this Agreement;

                  (iii)    each  Mortgage Loan and the  prepayment  penalty  associated  with the Mortgage Loan at the time it was made
complied in all material respects with all applicable local,  state and federal laws and regulations,  including,  without  limitation,
usury, equal credit opportunity,  disclosure and recording laws and all applicable  anti-predatory,  abusive and fair lending laws; and
each Mortgage  Loan has been serviced in all material  respects in accordance  with all  applicable  local,  state and federal laws and
regulations,  including,  without  limitation,  usury,  equal credit  opportunity,  disclosure  and recording  laws and all  applicable
anti-predatory, abusive and fair lending laws and the terms of the related Mortgage Note, the Mortgage and other loan documents;

                  (iv)     there is no monetary  default  existing  under any  Mortgage or the  related  Mortgage  Note and there is no
material  event  which,  with the passage of time or with notice and the  expiration  of any grace or cure period,  would  constitute a
default,  breach or event of acceleration;  and neither the related Mortgage Loan Seller, any of its affiliates nor any servicer of any
related  Mortgage  Loan has taken any  action to waive any  default,  breach or event of  acceleration;  and no  foreclosure  action is
threatened or has been commenced with respect to the Mortgage Loan;

                  (v)      the terms of the Mortgage Note and the Mortgage have not been impaired,  waived,  altered or modified in any
respect,  except by written  instruments,  (i) if required by law in the jurisdiction where the Mortgaged Property is located,  or (ii)
to protect the interests of the owner of such Mortgage Loan;

                  (vi)     no  selection  procedure  reasonably  believed  by the  related  Mortgage  Loan  Seller to be adverse to the
interests of the Certificateholders was utilized in selecting the Mortgage Loans;

                  (vii)    each  Mortgage is a valid and  enforceable  (subject to laws  relating to  creditors  rights  generally  and
principles  of equity)  first lien on the  property  securing the related  Mortgage  Note and each  Mortgaged  Property is owned by the
Mortgagor in fee simple  (except with respect to common areas in the case of  condominiums,  PUDs and de minimis  PUDs) or by leasehold
for a term longer than the term of the related  Mortgage,  subject only to (i) the lien of current real property taxes and assessments,
(ii) covenants,  conditions and restrictions,  rights of way,  easements and other matters of public record as of the date of recording
of such Mortgage,  such  exceptions  being  acceptable to mortgage  lending  institutions  generally or  specifically  reflected in the
appraisal  obtained in connection  with the  origination of the related  Mortgage Loan or referred to in the lender's  title  insurance
policy  delivered to the originator of the related  Mortgage Loan and (iii) other matters to which like properties are commonly subject
which do not materially interfere with the benefits of the security intended to be provided by such Mortgage;

                  (viii)   there is no  mechanics'  lien or claim for work,  labor or material  affecting  the premises  subject to any
Mortgage  which is or may be a lien prior to, or equal with,  the lien of such Mortgage  except those which are insured  against by the
title insurance policy referred to in (xiii) below;

                  (ix)     there was no delinquent tax or assessment  lien against the property  subject to any Mortgage,  except where
such lien was being contested in good faith and a stay had been granted against levying on the property;

                  (x)      there  is no valid  offset,  defense  or  counterclaim  to any  Mortgage  Note or  Mortgage,  including  the
obligation of the Mortgagor to pay the unpaid principal and interest on such Mortgage Note;

                  (xi)     the physical  property subject to any Mortgage is free of material damage and is in good repair and there is
no proceeding pending or threatened for the total or partial condemnation of any Mortgaged Property;

                  (xii)    the Mortgaged  Property and all improvements  thereon comply with all requirements of any applicable  zoning
and subdivision laws and ordinances;

                  (xiii)   a  lender's  title  insurance  policy  (on an ALTA or CLTA  form) or  binder,  or other  assurance  of title
customary in the relevant  jurisdiction  therefor in a form  acceptable  to Fannie Mae or Freddie Mac, was issued on the date that each
Mortgage  Loan was created by a title  insurance  company  which,  to the best of the related  Mortgage Loan  Seller's  knowledge,  was
qualified to do business in the jurisdiction  where the related Mortgaged  Property is located,  insuring such Mortgage Loan Seller and
its  successors  and assigns that the Mortgage is a first  priority lien on the related  Mortgaged  Property in the original  principal
amount of the Mortgage  Loan.  The related  Mortgage Loan Seller is the sole insured under such lender's title  insurance  policy,  and
such  policy,  binder or  assurance is valid and remains in full force and effect,  and each such  policy,  binder or  assurance  shall
contain all applicable endorsements including a negative amortization endorsement, if applicable;

                  (xiv)    at the time of origination,  each Mortgaged  Property was the subject of an appraisal which conformed to the
underwriting  requirements  of the  originator of the Mortgage Loan and the appraisal is in a form  acceptable to Fannie Mae or Freddie
Mac;

                  (xv)     the  improvements  on each Mortgaged  Property  securing a Mortgage Loan are insured (by an insurer which is
acceptable  to the related  Mortgage  Loan  Seller)  against  loss by fire and such  hazards as are covered  under a standard  extended
coverage  endorsement in the locale in which the Mortgaged  Property is located,  in an amount which is not less than the lesser of the
maximum  insurable value of the  improvements  securing such Mortgage Loan or the outstanding  principal  balance of the Mortgage Loan,
but in no event in an amount  less than an amount  that is  required to prevent  the  Mortgagor  from being  deemed to be a  co-insurer
thereunder;  if the  improvement  on the Mortgaged  Property is a condominium  unit,  it is included  under the coverage  afforded by a
blanket policy for the  condominium  project;  if upon  origination of the related  Mortgage  Loan, the  improvements  on the Mortgaged
Property  were in an area  identified  as a  federally  designated  flood  area,  a flood  insurance  policy  is in effect in an amount
representing  coverage not less than the least of (i) the outstanding  principal balance of the Mortgage Loan, (ii) the restorable cost
of  improvements  located on such  Mortgaged  Property or (iii) the maximum  coverage  available  under  federal law; and each Mortgage
obligates the Mortgagor thereunder to maintain the insurance referred to above at the Mortgagor's cost and expense;

                  (xvi)    each Mortgage Loan constitutes a "qualified  mortgage" under Section  860G(a)(3)(A) of the Code and Treasury
Regulations  Section  1.860G-2(a)(1),  (2),  (4),  (5), (6), (7) and (9) without  reliance on the  provisions  of Treasury  Regulations
Section  1.860G-2(a)(3) or Treasury  Regulations  Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be
treated as a  "qualified  mortgage"  notwithstanding  its failure to meet the  requirements  of Section  860G(a)(3)(A)  of the Code and
Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  (xvii)   each Mortgage Loan was originated (a)  by a savings and loan  association,  savings bank,  commercial  bank,
credit union,  insurance  company or similar  institution  that is supervised  and examined by a federal or state  authority,  (b) by a
mortgagee  approved by the  Secretary  of HUD pursuant to Sections  203 and 211 of the  National  Housing Act, as amended,  or (c) by a
mortgage  broker or  correspondent  lender in a manner such that the related  Mortgage  Loan would be regarded  for purposes of Section
3(a)(41) of the Securities  Exchange Act of 1934, as amended,  as having been  originated by an entity  described in clauses (a) or (b)
above;

                  (xviii)  none of the Mortgage  Loans are (a) loans  subject to 12 CFR Part 226.31,  12 CFR Part 226.32 or 12 CFR Part
226.34 of Regulation Z, the regulation  implementing  TILA, which  implements the Home Ownership and Equity  Protection Act of 1994, as
amended or (b) "high cost home,"  "covered"  (excluding  home loans  defined as "covered  home loans" in the New Jersey Home  Ownership
Security Act of 2002 that were  originated  between  November 26, 2003 and July 7, 2004),  "high risk home" or "predatory"  loans under
any  applicable  state,  federal  or local law (or a  similarly  classified  loan  using  different  terminology  under a law  imposing
heightened  regulatory scrutiny or additional legal liability for residential  mortgage loans having high interest rates, points and/or
fees);

                  (xix)    no Mortgage  Loan (a) is a "high cost loan" or "covered  loan" as  applicable  (as such terms are defined in
the then  current  version of Standard & Poor's  LEVELS®  Glossary in effect as of the date  hereof,  Appendix  E,  attached  hereto as
Exhibit 6) or (b) was originated on or after October 1, 2002 through March 6, 2003 and is governed by the Georgia Fair Lending Act;

                  (xx)     the information  set forth in Schedule A of the Prospectus  Supplement with respect to the Mortgage Loans is
true and correct in all material respects;

                  (xxiii)  each Mortgage Loan was originated in accordance with the underwriting guidelines of the related originator;

                  (xxiv)   each  original  Mortgage has been  recorded or is in the process of being  recorded in  accordance  with the
requirements  of Section 2.01 of the Pooling and Servicing  Agreement in the  appropriate  jurisdictions  wherein such  recordation  is
required to perfect the lien thereof for the benefit of the Purchaser and the Trustee as its assignee;

                  (xxv)    the related  Mortgage File contains  each of the  documents  and  instruments  listed in Section 2.01 of the
Pooling and Servicing Agreement, subject to any exceptions, substitutions and qualifications as are set forth in such Section;

                  (xxvi)   the Mortgage Loans are currently being serviced in accordance with accepted servicing practices;

                  (xxvii) with respect to each Mortgage Loan that has a prepayment  penalty  feature,  each such prepayment  penalty is
enforceable  and will be enforced by the related  Mortgage Loan Seller and each  prepayment  penalty is permitted  pursuant to federal,
state and local law.  In  addition,  with respect to each  Mortgage  Loan (i) no Mortgage  Loan will impose a prepayment  penalty for a
term in excess of five years from the date such  Mortgage Loan was  originated  and (ii) such  prepayment  penalty is at least equal to
the lesser of (A) the maximum amount permitted under  applicable law and (B) six months interest at the related Mortgage  Interest Rate
on the amount prepaid in excess of 20% of the original principal balance of such Mortgage Loan;

                  (xxviii) if any of the Mortgage Loans are secured by a leasehold interest, with respect to each leasehold interest:
the use of leasehold estates for residential properties is an accepted practice in the area where the related Mortgaged Property is
located; residential property in such area consisting of leasehold estates is readily marketable; the lease is recorded and no party
is in any way in breach of any provision of such lease; the leasehold is in full force and effect and is not subject to any prior
lien or encumbrance by which the leasehold could be terminated or subject to any charge or penalty; and the remaining term of the
lease does not terminate less than ten years after the maturity date of such Mortgage Loan;

                  (xxix) no Mortgage  Loan in Loan Group II is a balloon  mortgage  loan that has an original  stated  maturity of less
than seven (7) years;

                  (xxx) no Mortgage  Loan in Loan Group II that was  originated  on or after  October 31, 2004, is subject to mandatory
arbitration  except when the terms of the  arbitration  also contain a waiver  provision  that  provides that in the event of a sale or
transfer of the  Mortgage  Loan or interest in the  Mortgage  Loan to Fannie Mae,  the terms of the  arbitration  are null and void and
cannot be  reinstated.  The Company hereby  covenants that the seller or servicer of the Mortgage Loan, as applicable,  will notify the
borrower in writing  within 60 days of the sale or transfer of such Mortgage Loan to Fannie Mae that the terms of the  arbitration  are
null and void;

                  (xxxi) with  respect to any  Mortgage  Loan in Loan Group II, the  borrower  was  assigned  the highest  credit grade
available with respect to a mortgage loan product offered by such Mortgage Loan's  originator,  based on a comprehensive  assessment of
risk factors, including the borrower's credit history;

                  (xxxii) the  methodology  used in  underwriting  the extension of credit for each Mortgage Loan in Loan Group II does
not rely on the extent of the  borrower's  equity in the  collateral  as the  principal  determining  factor in  approving  such credit
extension,  but also  considers  credit-related  factors to determine at origination  whether the borrower had a reasonable  ability to
make timely payments on such Mortgage Loan;

                  (xxxiii)  with respect to any Mortgage  Loan in Loan Group II that  contains a provision  permitting  imposition of a
premium upon a prepayment prior to maturity:  (i) prior to the loan's origination,  the borrower agreed to such premium in exchange for
a monetary  benefit,  including  but not limited to a rate or fee  reduction,  (ii) prior to the loan's  origination,  the borrower was
offered  the option of  obtaining a mortgage  loan that did not  require  payment of such a premium,  (iii) the  prepayment  premium is
disclosed to the borrower in the loan  documents  pursuant to  applicable  state and federal law,  (iv) the duration of the  prepayment
period shall not exceed three (3) years from the date of the note,  unless the loan was modified to reduce the prepayment  period to no
more than three years from the date of the note and the borrower was notified in writing of such  reduction in prepayment  period,  and
(v)  notwithstanding  any state or federal law to the contrary,  the Servicer shall not impose such prepayment  premium in any instance
when the mortgage debt is accelerated as the result of the borrower's default in making the loan payments;

                  (xxxiv) no borrower in Loan Group II was required to purchase  any single  premium  credit  insurance  policy  (e.g.,
life,  mortgage,  disability,  accident,  unemployment,  or health insurance product) or debt cancellation  agreement as a condition of
obtaining the extension of credit.  No borrower  obtained a prepaid  single-premium  credit  insurance  policy (e.g.,  life,  mortgage,
disability,  accident,  unemployment, or health insurance product) or debt cancellation agreement in connection with the origination of
the  Mortgage  Loan.  No  proceeds  from any  Mortgage  Loan in Loan Group II were used to purchase  single  premium  credit  insurance
policies (e.g., life, mortgage,  disability,  accident,  unemployment,  or health insurance product) or debt cancellation agreements as
part of the origination of, or as a condition to closing, such Mortgage Loan;

                  (xxxv) all points, fees and charges (including finance charges) and whether or not financed,  assessed,  collected or
to be collected in connection  with the  origination  and servicing of each Mortgage Loan in Loan Group II were disclosed in writing to
the borrower in accordance  with applicable  state and federal law and  regulation.  No borrower was charged "points and fees" (whether
or not  financed) in an amount that exceeds the greater of (1) 5% of the principal  amount of such  Mortgage  Loan or (2) $1,000;  such
limitation is calculated in accordance with Fannie Mae's requirements as set forth in the Fannie Mae Selling Guide;

                  (xxxvi) no  Mortgage  Loan in Loan Group II is a  "High-Risk  Home  Loan" as  defined in the Rhode  Island  Home Loan
Protection Act, effective December 31, 2006 (R.I. Gen. Laws Sections 34-25.2-1 through 34-25.2-15); and

                  (xxxvii)  no  Mortgage  Loan in Loan  Group II is a  "High-Risk  Home Loan" as  defined  in the  Tennessee  Home Loan
Protection Act, effective January 1, 2007 (Tenn. Code Ann. Sections 4520-101, et seq.).

                  It is understood  and agreed that the  representations  and  warranties set forth in this Section 7 will inure to the
benefit of the Purchaser,  its successors and assigns,  notwithstanding  any restrictive or qualified  endorsement on any Mortgage Note
or assignment of Mortgage or the  examination  of any Mortgage File.  Upon any  substitution  for a Mortgage Loan, the  representations
and  warranties  set forth above shall be deemed to be made by the Mortgage  Loan Seller as to any  Substitute  Mortgage Loan as of the
date of substitution.

                  Upon  discovery  or receipt of notice by EMC,  the  Purchaser  or the  Trustee of a breach of any  representation  or
warranty of EMC set forth in this Section 7 which  materially and adversely  affects the value of the interests of the  Purchaser,  the
Certificateholders  or the Trustee in any of the Mortgage Loans,  the party  discovering or receiving  notice of such breach shall give
prompt  written  notice to the others.  In the case of any such breach of a  representation  or warranty  set forth in this  Section 7,
within  ninety (90) days from the date of discovery by EMC, or the date EMC is notified by the party  discovering  or receiving  notice
of such breach  (whichever  occurs  earlier),  EMC will (i) cure such  breach in all  material  respects,  (ii) purchase  the  affected
Mortgage Loan at the  applicable  Purchase Price or (iii) if within two years of the Closing Date,  substitute a qualifying  Substitute
Mortgage  Loan in exchange for such  Mortgage  Loan;  provided  that,  (A) in the case of a breach of the  representation  and warranty
concerning  the Mortgage Loan  Schedule  contained in clause (i) of this Section 7, if such breach is material and relates to any field
on the Mortgage Loan Schedule which  identifies any Prepayment  Charge or (B) in the case of a breach of the  representation  contained
in clause  (xxvii) of this Section 7, then,  in each case,  in lieu of  purchasing  such  Mortgage  Loan from the Trust at the Purchase
Price,  EMC shall pay the amount of the Prepayment  Charge (net of any amount  previously  collected by or paid to the Trust in respect
of such  Prepayment  Charge) from its own funds and without  reimbursement  thereof,  and EMC shall have no obligation to repurchase or
substitute  for such Mortgage  Loan.  The  obligations  of EMC to cure,  purchase or substitute a qualifying  Substitute  Mortgage Loan
shall  constitute  the  Purchaser's,  the Trustee's and the  Certificateholder's  sole and exclusive  remedies  under this Agreement or
otherwise  respecting  a breach of  representations  or  warranties  hereunder  with  respect  to the  Mortgage  Loans,  except for the
obligation of EMC to indemnify the Purchaser for any such breach as set forth in and limited by Section 4 hereof.

                  Any cause of action against EMC relating to or arising out of a breach by EMC of any  representations  and warranties
made in this Section 7 shall accrue as to any Mortgage  Loan upon  (i) discovery  of such breach by EMC or notice  thereof by the party
discovering  such  breach and  (ii) failure  by EMC to cure such  breach,  purchase  such  Mortgage  Loan or  substitute  a  qualifying
Substitute Mortgage Loan pursuant to the terms hereof.

                   SECTION 8.       Representations  and Warranties  Concerning  EMC. As of the date hereof and as of the Closing Date,
EMC represents and warrants to the Purchaser as to itself in the capacity indicated as follows:

                  (i)      EMC (i) is a corporation  duly organized,  validly existing and in good standing under the laws of the State
of Delaware and (ii) is qualified  and in good  standing to do business in each  jurisdiction  where such  qualification  is necessary,
except  where the  failure so to qualify  would not  reasonably  be  expected to have a material  adverse  effect on EMC's  business as
presently conducted or on EMC's ability to enter into this Agreement and to consummate the transactions contemplated hereby;

                  (ii)     EMC has full  corporate  power to own its property,  to carry on its business as presently  conducted and to
enter into and perform its obligations under this Agreement;

                  (iii)    the execution and delivery by EMC of this Agreement has been duly authorized by all necessary  action on the
part of EMC; and neither the execution and delivery of this Agreement,  nor the consummation of the transactions  herein  contemplated,
nor compliance  with the  provisions  hereof,  will conflict with or result in a breach of, or constitute a default  under,  any of the
provisions of any law,  governmental  rule,  regulation,  judgment,  decree or order binding on EMC or its properties or the charter or
by-laws of EMC, except those  conflicts,  breaches or defaults which would not reasonably be expected to have a material adverse effect
on EMC's ability to enter into this Agreement and to consummate the transactions contemplated hereby;

                  (iv)     the execution,  delivery and performance by EMC of this Agreement and the  consummation of the  transactions
contemplated  hereby do not require the consent or approval of, the giving of notice to, the  registration  with,  or the taking of any
other action in respect of, any state, federal or other governmental  authority or agency, except those consents,  approvals,  notices,
registrations  or other actions as have already been obtained,  given or made and, in connection with the recordation of the Mortgages,
powers of attorney or assignments of Mortgages not yet completed;

                  (v)      this Agreement has been duly executed and delivered by EMC and,  assuming due  authorization,  execution and
delivery by the  Purchaser,  constitutes a valid and binding  obligation  of EMC  enforceable  against it in accordance  with its terms
(subject to applicable  bankruptcy  and  insolvency  laws and other similar laws  affecting the  enforcement of the rights of creditors
generally);

                  (vi)    there are no actions,  suits or  proceedings  pending or, to the knowledge of EMC,  threatened  against EMC,
before  or by any  court,  administrative  agency,  arbitrator  or  governmental  body  (i)  with  respect  to any of the  transactions
contemplated  by this Agreement or (ii) with  respect to any other matter which in the judgment of EMC could  reasonably be expected to
be  determined  adversely to EMC and if  determined  adversely to EMC  materially  and  adversely  affect EMC's  ability to perform its
obligations under this Agreement; and EMC is not in default with respect to any order of any court,  administrative agency,  arbitrator
or governmental body so as to materially and adversely affect the transactions contemplated by this Agreement; and

                  (vii)    the  Mortgage  Loan  Sellers'  Information  (identified  in Exhibit 3 hereof)  does not  include  any untrue
statement  of a  material  fact or omit to state a  material  fact  necessary  in order to make the  statements  made,  in light of the
circumstances under which they were made, not misleading.

                  SECTION 9.        Representations  and Warranties  Concerning  the  Purchaser.  As of the Closing Date, the Purchaser
represents and warrants to the Mortgage Loan Sellers as follows:

                  (i)      the Purchaser (i) is a corporation  duly organized,  validly existing and in good standing under the laws of
the State of Delaware  and (ii) is qualified  and in good  standing to do business in each  jurisdiction  where such  qualification  is
necessary,  except  where the  failure so to  qualify  would not  reasonably  be  expected  to have a  material  adverse  effect on the
Purchaser's  business  as  presently  conducted  or on the  Purchaser's  ability to enter into this  Agreement  and to  consummate  the
transactions contemplated hereby;

                  (ii)     the Purchaser has full corporate power to own its property,  to carry on its business as presently conducted
and to enter into and perform its obligations under this Agreement;

                  (iii)    the  execution and delivery by the Purchaser of this  Agreement  have been duly  authorized by all necessary
action  on the part of the  Purchaser;  and  neither  the  execution  and  delivery  of this  Agreement,  nor the  consummation  of the
transactions  herein  contemplated,  nor  compliance  with the provisions  hereof by the  Purchaser,  will conflict with or result in a
breach of, or constitute a default under, any of the provisions of any law, governmental rule,  regulation,  judgment,  decree or order
binding on the  Purchaser or its  properties  or the articles of  incorporation  or bylaws of the  Purchaser,  except those  conflicts,
breaches or defaults  which would not  reasonably be expected to have a material  adverse  effect on the  Purchaser's  ability to enter
into this Agreement and to consummate the transactions contemplated hereby;

                  (iv)     the  execution,  delivery and  performance by the Purchaser of this  Agreement and the  consummation  by the
Purchaser  of the  transactions  contemplated  hereby do not  require  the  consent  or  approval  of,  the  giving of notice  to,  the
registration  with,  or the taking of any other  action in respect of, any state,  federal or other  governmental  authority or agency,
except those consents, approvals, notices, registrations or other actions as have already been obtained, given or made;

                  (v)      this  Agreement  has been duly  executed and delivered by the  Purchaser  and,  assuming due  authorization,
execution and delivery by the Mortgage Loan Sellers,  constitutes a valid and binding obligation of the Purchaser  enforceable  against
it in  accordance  with its terms  (subject  to  applicable  bankruptcy  and  insolvency  laws and other  similar  laws  affecting  the
enforcement of the rights of creditors generally and general principles of equity);

                  (vi)     there are no actions,  suits or  proceedings  pending or, to the  knowledge  of the  Purchaser,  threatened,
against the Purchaser,  before or by any court,  administrative agency,  arbitrator or governmental body (i) with respect to any of the
transactions  contemplated  by this  Agreement or (ii) with respect to any other matter which in the judgment of the Purchaser  will be
determined  adversely  to the  Purchaser  and will if  determined  adversely  to the  Purchaser  materially  and  adversely  affect the
Purchaser's  ability to perform its obligations under this Agreement;  and the Purchaser is not in default with respect to any order of
any court,  administrative  agency,  arbitrator  or  governmental  body so as to  materially  and  adversely  affect  the  transactions
contemplated by this Agreement; and

                  (vii)    the  Purchaser's  Information  (identified  in Exhibit 4 hereof) does not include any untrue  statement of a
material fact or omit to state a material fact  necessary in order to make the  statements  made, in light of the  circumstances  under
which they were made, not misleading.

                  SECTION 10.       Representations  and  Warranties  Concerning  Master  Funding.  As of the date hereof and as of the
Closing Date, Master Funding represents and warrants to EMC and the Purchaser as follows:

                  (i)      Master Funding (i) is a limited  liability  company duly  organized,  validly  existing and in good standing
under the laws of the State of Delaware  and (ii) is  qualified  and in good  standing to do business in each  jurisdiction  where such
qualification  is necessary,  except where the failure so to qualify would not reasonably be expected to have a material adverse effect
on Master Funding's  business as presently  conducted or on Master Funding's ability to enter into this Agreement and to consummate the
transactions contemplated hereby;

                  (ii)     Master  Funding has full power to own its property,  to carry on its business as presently  conducted and to
enter into and perform its obligations under this Agreement;
                  (iii)....the execution  and delivery by Master  Funding of this  Agreement has been duly  authorized by all necessary
action on the part of Master  Funding;  and  neither  the  execution  and  delivery  of this  Agreement,  nor the  consummation  of the
transactions  herein  contemplated,  nor  compliance  with the provisions  hereof by the  Purchaser,  will conflict with or result in a
breach of, or constitute a default under, any of the provisions of any law, governmental rule,  regulation,  judgment,  decree or order
binding on Master  Funding or its  properties  or the written  consent of the sole member or limited  liability  company  agreement  of
Master Funding,  except those conflicts,  breaches or defaults which would not reasonably be expected to have a material adverse effect
on Master Funding's ability to enter into this Agreement and to consummate the transactions contemplated hereby;

                  (iv)     the execution,  delivery and  performance by Master  Funding of this Agreement and the  consummation  by the
Purchaser  of the  transactions  contemplated  hereby do not  require  the  consent  or  approval  of,  the  giving of notice  to,  the
registration  with,  or the taking of any other  action in respect of, any state,  federal or other  governmental  authority or agency,
except those  consents,  approvals,  notices,  registrations  or other  actions as have already  been  obtained,  given or made and, in
connection with the recordation of the Mortgages, powers of attorney or assignments of Mortgages not yet completed;

                  (v)      this  Agreement  has been duly  executed and delivered by Master  Funding and,  assuming due  authorization,
execution  and  delivery by the  Purchaser  or the  parties  thereto,  constitutes  a valid and binding  obligation  of Master  Funding
enforceable  against it in accordance  with its terms  (subject to applicable  bankruptcy  and  insolvency  laws and other similar laws
affecting the enforcement of the rights of creditors generally); and

                  (vi)     there are no actions,  suits or  proceedings  pending or, to the  knowledge  of Master  Funding,  threatened
against Master Funding, before or by any court,  administrative agency,  arbitrator or governmental body (a) with respect to any of the
transactions  contemplated  by this  Agreement or (b) with respect to any other  matter which in the judgment of Master  Funding  could
reasonably be expected to be  determined  adversely to Master  Funding and if determined  adversely to Master  Funding  materially  and
adversely affect Master Funding's  ability to perform its obligations  under this Agreement;  and Master Funding is not in default with
respect to any order of any court,  administrative  agency,  arbitrator or governmental  body so as to materially and adversely  affect
the transactions contemplated by this Agreement.

                  SECTION 11.       Conditions to Closing.

                  (1)     The  obligations of the Purchaser under this Agreement will be subject to the  satisfaction,  on or prior to
the Closing Date, of the following conditions:

                           (a)      Each of the  obligations  of each Mortgage Loan Seller  required to be performed at or prior to the
         Closing  Date  pursuant to the terms of this  Agreement  shall have been duly  performed  and  complied  with in all  material
         respects;  all of the  representations  and  warranties of each Mortgage  Loan Seller under this  Agreement  shall be true and
         correct as of the date or dates specified in all material  respects;  and no event shall have occurred  which,  with notice or
         the passage of time,  would constitute a default under this Agreement;  and the Purchaser shall have received  certificates to
         that effect signed by authorized officers of the Mortgage Loan Sellers.

                           (b)      The  Purchaser  shall have received all of the following  closing  documents,  in such forms as are
         agreed upon and  reasonably  acceptable  to the  Purchaser,  duly  executed by all  signatories  other than the  Purchaser  as
         required pursuant to the respective terms thereof:

                                    (i)          the Mortgage Loan Schedule;

                                    (ii)         the Pooling and Servicing Agreement,  in form and substance reasonably satisfactory to
                  the Trustee and the Purchaser, and all documents required thereby duly executed by all signatories;

                                    (iii)        a  certificate  of an officer of each  Mortgage  Loan  Seller  dated as of the Closing
                  Date, in a form  reasonably  acceptable to the Purchaser,  and attached  thereto copies of the charter and by-laws of
                  such  Mortgage  Loan Seller and evidence as to the good  standing of such  Mortgage  Loan Seller dated as of a recent
                  date;

                                    (iv)         one or more opinions of counsel from the Mortgage Loan Sellers'  counsel  otherwise in
                  form and substance reasonably satisfactory to the Purchaser, the Trustee, the Guarantor and each Rating Agency;

                                    (v)          a letter from each of the Rating Agencies giving each Class of Certificates  set forth
                  on Schedule A hereto the rating set forth therein; and

                                    (vi)         such  other  documents,   certificates   (including  additional   representations  and
                  warranties)  and opinions as may be reasonably  necessary to secure the intended  ratings from each Rating Agency for
                  the Certificates.

                           (c)      The  Certificates  to be  sold to Bear  Stearns  pursuant  to the  Underwriting  Agreement  and the
         Purchase Agreement, if applicable, shall have been issued and sold to Bear Stearns.

                           (d)      Each Mortgage  Loan Seller shall have  furnished to the Purchaser  such other  certificates  of its
         officers or others and such other  documents and opinions of counsel to evidence  fulfillment  of the  conditions set forth in
         this Agreement and the transactions contemplated hereby as the Purchaser and their respective counsel may reasonably request.

                  (2)      The obligations of each Mortgage Loan Seller under this Agreement shall be subject to the  satisfaction,  on
or prior to the Closing Date, of the following conditions:

                           (a)      The  obligations  of the  Purchaser  required to be performed by it on or prior to the Closing Date
         pursuant to the terms of this  Agreement  shall have been duly performed and complied with in all material  respects,  and all
         of the  representations  and  warranties  of the  Purchaser  under this  Agreement  shall be true and correct in all  material
         respects as of the Closing Date, and no event shall have occurred  which would  constitute a breach by it of the terms of this
         Agreement,  and each Mortgage Loan Seller shall have received a certificate to that effect signed by an authorized  officer of
         the Purchaser.

                           (b)      Each Mortgage Loan Seller shall have received copies of all of the following closing documents,  in
         such forms as are agreed upon and reasonably  acceptable to each Mortgage Loan Seller,  duly executed by all signatories other
         than the Mortgage Loan Seller as required pursuant to the respective terms thereof:

                                    (i)   A  certificate  of an  officer  of the  Purchaser  dated as of the  Closing  Date,  in a form
                  reasonably  acceptable to each Mortgage Loan Seller,  and attached  thereto the written consent of the shareholder of
                  the Purchaser  authorizing the transactions  contemplated by this Agreement and the Pooling and Servicing  Agreement,
                  together with copies of the  Purchaser's  articles of  incorporation,  bylaws and evidence as to the good standing of
                  the Purchaser dated as of a recent date;

                                    (ii)  One or  more  opinions  of  counsel  from  the  Purchaser's  counsel  in form  and  substance
                  reasonably satisfactory to each Mortgage Loan Seller; and

                                    (iii) Such other documents,  certificates  (including  additional  representations  and warranties)
                  and  opinions  as may be  reasonably  necessary  to secure  the  intended  rating  from each  Rating  Agency  for the
                  Certificates.

                  SECTION 12.        Fees and Expenses.  Subject to Section 17 hereof, EMC (on its own behalf as a Mortgage Loan Seller
and on behalf of Master  Funding)  shall pay on the Closing Date or such later date as may be agreed to by the  Purchaser  (i) the fees
and expenses of the Mortgage Loan Sellers' attorneys and the reasonable fees and expenses of the Purchaser's  attorneys,  (ii) the fees
and  expenses  of  Deloitte & Touche  LLP,  (iii) the fee for the use of  Purchaser's  Registration  Statement  based on the  aggregate
original  principal  amount of the Certificates and the filing fee of the Commission as in effect on the date on which the Registration
Statement was declared  effective,  (iv) the fees and expenses including  counsel's fees and expenses in connection with any "blue sky"
and legal  investment  matters,  (v) the fees and expenses of the Trustee which shall include without  limitation the fees and expenses
of the Trustee (and the fees and  disbursements  of its counsel) with respect to (A) legal and document review of this  Agreement,  the
Pooling and  Servicing  Agreement,  the  Certificates  and related  agreements,  (B)  attendance  at the Closing and  (C) review of the
Mortgage  Loans to be performed  by the  Trustee,  (vi) the expenses  for  printing or  otherwise  reproducing  the  Certificates,  the
Prospectus  and the  Prospectus  Supplement,  (vii) the fees and expenses of each Rating Agency (both initial and ongoing),  (viii) the
fees and expenses relating to the preparation and recordation of mortgage assignments  (including intervening  assignments,  if any and
if available,  to evidence a complete chain of title from the originator  thereof to the Trustee) from each Mortgage Loan Seller to the
Trustee or the expenses  relating to the Opinion of Counsel  referred to in Section 6(i) hereof,  as the case may be, and (ix) Mortgage
File due  diligence  expenses  and other  out-of-pocket  expenses  incurred by the  Purchaser  in  connection  with the purchase of the
Mortgage Loans and by Bear Stearns in connection  with the sale of the  Certificates.  EMC (on its own behalf as a Mortgage Loan Seller
and on behalf of Master Funding)  additionally  agrees to pay directly to any third party on a timely basis the fees provided for above
which are charged by such third party and which are billed periodically.

                  SECTION 13.        Accountants' Letters.

                  (i)   Deloitte & Touche LLP will review the  characteristics of a sample of the Mortgage Loans described in the Final
Mortgage Loan Schedule and will compare those  characteristics  to the  description of the Mortgage  Loans  contained in the Prospectus
Supplement  under the  captions  "Summary of Terms - The  Mortgage  Pool" and  "Description  of the  Mortgage  Loans" and in Schedule A
thereto.  EMC (on its own behalf as a Mortgage  Loan Seller and on behalf of Master  Funding)  will  cooperate  with the  Purchaser  in
making  available all information and taking all steps  reasonably  necessary to permit such  accountants to complete the review and to
deliver the letters required of them under the  Underwriting  Agreement.  Deloitte & Touche LLP will also confirm certain  calculations
as set forth under the caption "Yield and Prepayment Considerations" in the Prospectus Supplement.

                  (ii)  To the extent statistical  information with respect to EMC's servicing  portfolio is included in the Prospectus
Supplement  under the caption "The Master  Servicer," a letter from the certified  public  accountant  for the Master  Servicer will be
delivered to the Purchaser  dated the date of the Prospectus  Supplement,  in the form  previously  agreed to by EMC and the Purchaser,
with respect to such statistical information.

                  SECTION 14.        Indemnification.

                  (i)   EMC (on its own behalf as a Mortgage  Loan Seller and on behalf of Master  Funding)  shall  indemnify  and hold
harmless the Purchaser and its directors,  officers and  controlling  persons (as defined in Section 15 of the Securities Act) from and
against any loss, claim, damage or liability or action in respect thereof,  to which they or any of them may become subject,  under the
Securities Act or otherwise,  insofar as such loss, claim,  damage,  liability or action arises out of, or is based upon (i) any untrue
statement of a material fact  contained in the Mortgage Loan Sellers'  Information as identified in Exhibit 3, the omission to state in
the  Prospectus  Supplement or  Prospectus  (or any amendment  thereof or  supplement  thereto  approved by EMC (on its own behalf as a
Mortgage Loan Seller and on behalf of Master Funding) and in which  additional  Mortgage Loan Seller's  Information is identified),  in
reliance upon and in conformity  with Mortgage Loan Sellers'  Information a material fact required to be stated therein or necessary to
make the  statements  therein in light of the  circumstances  in which they were  made,  not  misleading,  (ii) any  representation  or
warranty  assigned or made by EMC in Section 7 or Section 8 hereof being, or alleged to be, untrue or incorrect,  or (iii) any  failure
by the Mortgage Loan Seller to perform its obligations  under this Agreement;  and EMC (on its own behalf as a Mortgage Loan Seller and
on behalf  of Master  Funding)  shall  reimburse  the  Purchaser  and each  other  indemnified  party for any legal and other  expenses
reasonably  incurred by them in  connection  with  investigating  or defending or  preparing  to defend  against any such loss,  claim,
damage, liability or action.

         The  foregoing  indemnity  agreement is in addition to any  liability  which EMC or Master  Funding  otherwise may have to the
Purchaser or any other such indemnified party.

                  (ii)   The Purchaser  shall  indemnify and hold  harmless  each  Mortgage Loan Seller and its  respective  directors,
officers  and  controlling  persons  (as defined in Section 15 of the  Securities  Act) from and  against  any loss,  claim,  damage or
liability  or action in respect  thereof,  to which they or any of them may become  subject,  under the  Securities  Act or  otherwise,
insofar as such loss,  claim,  damage,  liability or action arises out of, or is based upon (a) any untrue statement of a material fact
contained in the Purchaser's  Information as identified in Exhibit 4, the omission to state in the Prospectus  Supplement or Prospectus
(or any  amendment  thereof or  supplement  thereto  approved by the  Purchaser  and in which  additional  Purchaser's  Information  is
identified),  in reliance upon and in conformity  with the  Purchaser's  Information,  a material fact required to be stated therein or
necessary  to make  the  statements  therein  in  light  of the  circumstances  in  which  they  were  made,  not  misleading,  (b) any
representation  or warranty made by the Purchaser in Section 9 hereof being, or alleged to be, untrue or incorrect,  or (c) any failure
by the Purchaser to perform its  obligations  under this Agreement;  and the Purchaser  shall reimburse each Mortgage Loan Seller,  and
each other  indemnified  party for any legal and other  expenses  reasonably  incurred  by them in  connection  with  investigating  or
defending or preparing to defend any such loss, claim,  damage,  liability or action. The foregoing  indemnity agreement is in addition
to any liability which the Purchaser otherwise may have to the Mortgage Loan Sellers, or any other such indemnified party,

                  (iii)  Promptly  after  receipt  by an  indemnified  party  under  subsection  (i) or (ii)  above  of  notice  of the
commencement of any action,  such indemnified  party shall, if a claim in respect thereof is to be made against the indemnifying  party
under such subsection,  notify each party against whom  indemnification is to be sought in writing of the commencement thereof (but the
failure so to notify an  indemnifying  party shall not relieve such  indemnified  party from any liability which it may have under this
Section 14 except to the extent that it has been  prejudiced  in any material  respect by such failure or from any  liability  which it
may have otherwise).  In case any such action is brought against any indemnified  party,  and it notifies an indemnifying  party of the
commencement  thereof,  the  indemnifying  party will be entitled  to  participate  therein  and, to the extent it may elect by written
notice delivered to the indemnified  party promptly (but, in any event,  within 30 days) after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably  satisfactory to such indemnified party.  Notwithstanding  the
foregoing,  the  indemnified  party or parties  shall have the right to employ its or their own counsel in any such case,  but the fees
and expenses of such counsel shall be at the expense of such  indemnified  party or parties unless  (a) the  employment of such counsel
shall have been  authorized  in writing by one of the  indemnifying  parties in  connection  with the defense of such  action,  (b) the
indemnifying  parties  shall not have  employed  counsel to have charge of the defense of such action  within a  reasonable  time after
notice of  commencement  of the action,  or (c) such  indemnified  party or parties  shall have  reasonably  concluded  that there is a
conflict of interest  between  itself or themselves and the  indemnifying  party in the conduct of the defense of any claim or that the
interests of the indemnified  party or parties are not substantially  co-extensive with those of the indemnifying  party (in which case
the  indemnifying  parties  shall  not have the right to direct  the  defense  of such  action  on behalf of the  indemnified  party or
parties),  in any of which  events such fees and expenses  shall be borne by the  indemnifying  parties;  provided,  however,  that the
indemnifying  party shall be liable only for the fees and expenses of one counsel in addition to one local counsel in the  jurisdiction
involved.  Anything in this subsection to the contrary  notwithstanding,  an indemnifying  party shall not be liable for any settlement
or any claim or action effected without its written consent; provided, however, that such consent was not unreasonably withheld.

                  (iv)   If the  indemnification  provided  for in  paragraphs  (i) and (ii) of this Section 14 shall for any reason be
unavailable to an indemnified party in respect of any loss, claim, damage or liability,  or any action in respect thereof,  referred to
in Section 14, then the  indemnifying  party shall in lieu of  indemnifying  the  indemnified  party  contribute  to the amount paid or
payable  by such  indemnified  party as a result of such loss,  claim,  damage or  liability,  or action in  respect  thereof,  in such
proportion  as shall be  appropriate  to reflect the relative  benefits  received by the Mortgage  Loan Sellers on the one hand and the
Purchaser on the other from the purchase and sale of the Mortgage Loans, the offering of the  Certificates  and the other  transactions
contemplated  hereunder.  No person found liable for a fraudulent  misrepresentation  shall be entitled to contribution from any person
who is not also found liable for such fraudulent misrepresentation.

                  (v)    The parties hereto agree that reliance by an indemnified  party on any publicly  available  information or any
information or directions furnished by an indemnifying party shall not constitute  negligence,  bad faith or willful misconduct by such
indemnified party.

                  SECTION 15.        Notices.  All  demands,  notices  and  communications  hereunder  shall be in  writing  but may be
delivered by facsimile transmission  subsequently  confirmed in writing.  Notices to EMC shall be directed to EMC Mortgage Corporation,
2780 Lake Vista Drive,  Lewisville,  Texas 75067,  Attention:  General Counsel  (Telecopy:  (214) 626-4889),  notices to Master Funding
shall be directed to Master Funding LLC, 2780 Lake Vista Drive,  Lewisville,  Texas 75067,  Attention:  Mark Novachek (Telecopy:  (972)
444-2880),  and notices to the Guarantor shall be directed to Fannie Mae, Special  Products Group, M ail Stop 5H-5W-0,  13150 Worldgate
Drive, Herndon,  Virginia 20170, Attention:  Director (Telecopy:  (703) 833-1816) or to any other address as may hereafter be furnished
by one party to the other  party by like  notice.  Any such  demand,  notice or  communication  hereunder  shall be deemed to have been
received on the date  received at the premises of the  addressee (as  evidenced,  in the case of  registered or certified  mail, by the
date noted on the return  receipt)  provided that it is received on a Business Day during normal  business hours and, if received after
normal business hours, then it shall be deemed to be received on the next Business Day.

                  SECTION 16.        Transfer of Mortgage Loans. As set forth in Section  4(iii),  the Purchaser  intends to assign the
Mortgage  Loans and certain of its rights and  obligations  under this  Agreement to the Trustee  pursuant to the Pooling and Servicing
Agreement,  and the Mortgage Loan Sellers hereby consent to any such assignment.  Upon any such assignment,  the Trustee shall have the
right to enforce  directly  against the Mortgage  Loan Sellers the rights of the  Purchaser  hereunder  that have been  assigned to the
Trustee.  Notwithstanding  any such assignment,  with respect to the Mortgage Loan Sellers,  the Purchaser shall remain entitled to the
benefits set forth in Sections 11, 13 and 17.

                  SECTION 17.        Termination.  This  Agreement may be terminated  (a) by the  Purchaser,  if the  conditions to the
Purchaser's  obligation  to close set forth under Section 10(1) hereof are not fulfilled as and when required to be fulfilled or (b) by
any Mortgage Loan Seller,  if the  conditions  to the Mortgage  Loan Sellers'  obligation to close set forth under Section 10(2) hereof
are not  fulfilled as and when  required to be fulfilled.  In the event of  termination  pursuant to clause (a), EMC (on its own behalf
as a Mortgage  Loan Seller and on behalf of Master  Funding)  shall pay,  and in the event of  termination  pursuant to clause (b), the
Purchaser shall pay, all reasonable  out-of-pocket  expenses incurred by the other in connection with the transactions  contemplated by
this Agreement.  In the event of a termination pursuant to clause (a), each party shall be responsible for its own expenses.

                  SECTION 18.        Representations,  Warranties and Agreements to Survive Delivery.  All representations,  warranties
and agreements  contained in this Agreement,  or contained in certificates of officers of the Mortgage Loan Sellers submitted  pursuant
hereto,  shall remain  operative and in full force and effect and shall survive delivery of the Mortgage Loans to the Purchaser (and by
the  Purchaser to the  Trustee).  Subsequent  to the delivery of the  Mortgage  Loans to the  Purchaser,  the  Mortgage  Loan  Sellers'
representations  and warranties  contained  herein with respect to the related Mortgage Loans shall be deemed to relate to the Mortgage
Loans actually  delivered to the Purchaser and included in the Final  Mortgage Loan Schedule and any  Substitute  Mortgage Loan and not
to those Mortgage Loans deleted from the  Preliminary  Mortgage Loan Schedule  pursuant to Section 3 hereof prior to the closing of the
transactions contemplated hereby or any Deleted Mortgage Loan.

                  SECTION 19.        Severability.  If any provision of this Agreement shall be prohibited or invalid under  applicable
law, this Agreement shall be ineffective only to such extent, without invalidating the remainder of this Agreement.

                  SECTION 20.        Counterparts.  This Agreement may be executed in counterparts,  each of which will be an original,
but which together shall constitute one and the same agreement.

                  SECTION 21.        Amendment.  This  Agreement  cannot be amended or modified in any manner without the prior written
consent of each party.

                  SECTION 22.        GOVERNING LAW. THIS AGREEMENT  SHALL BE DEEMED TO HAVE BEEN MADE AND PERFORMED IN THE STATE OF NEW
YORK  WITHOUT  GIVING  EFFECT TO ITS  CONFLICT  OF LAWS  PRINCIPLES  (OTHER  THAN  SECTIONS  5-1401 AND 5-1402 OF THE NEW YORK  GENERAL
OBLIGATIONS  LAW) AND SHALL BE INTERPRETED IN ACCORDANCE WITH THE LAWS OF SUCH STATE,  WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF
SUCH STATE.

                  SECTION 23.        Further  Assurances.  Each of the parties agrees to execute and deliver such  instruments and take
such  actions as another  party may,  from time to time,  reasonably  request in order to  effectuate  the purpose and to carry out the
terms of this Agreement including any amendments hereto which may be required by either Rating Agency.

                  SECTION 24.        Successors and Assigns.  This Agreement  shall bind and inure to the benefit of and be enforceable
by the Mortgage Loan Sellers and the Purchaser and their  permitted  successors and assigns and, to the extent  specified in Section 13
hereof,  Bear Stearns,  and their  directors,  officers and controlling  persons (within the meaning of federal  securities  laws). The
Mortgage  Loan  Sellers  acknowledge  and agree that the  Purchaser  may assign its rights  under this  Agreement  (including,  without
limitation,  with respect to EMC's  representations  and  warranties  respecting  the Mortgage  Loans) to the Trustee.  Any person into
which any Mortgage Loan Seller may be merged or consolidated (or any person  resulting from any merger or consolidation  involving such
Mortgage  Loan  Seller),  any person  resulting  from a change in form of such  Mortgage  Loan Seller or any person  succeeding  to the
business of such  Mortgage Loan Seller,  shall be  considered  the  "successor"  of such  Mortgage  Loan Seller  hereunder and shall be
considered a party hereto  without the  execution or filing of any paper or any further act or consent on the part of any party hereto.
Except as  provided  in the two  preceding  sentences  and in  Section  15  hereto,  this  Agreement  cannot be  assigned,  pledged  or
hypothecated  by either party hereto  without the written  consent of the other parties to this  Agreement  and any such  assignment or
purported assignment shall be deemed null and void.

                  SECTION 25.        The Mortgage Loan Sellers and the  Purchaser.  The Mortgage  Loan Sellers and the  Purchaser  will
keep in full effect all rights as are necessary to perform their respective obligations under this Agreement.

                  SECTION 26.        Entire  Agreement.  This Agreement  contains the entire  agreement and  understanding  between the
parties  with  respect  to the  subject  matter  hereof,  and  supersedes  all prior and  contemporaneous  agreements,  understandings,
inducements and conditions, express or implied, oral or written, of any nature whatsoever with respect to the subject matter hereof.

                  SECTION 27.        No Partnership.  Nothing herein  contained shall be deemed or construed to create a partnership or
joint venture between the parties hereto.

                                              [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the parties  hereto have caused  their names to be signed  hereto by their  respective  duly  authorized
officers as of the date first above written.

                                                              EMC MORTGAGE CORPORATION


                                                              By:_________________________________
                                                              Name:_______________________________
                                                              Title:______________________________


                                                              STRUCTURED ASSET MORTGAGE INVESTMENT II INC.

                                                              By:_________________________________
                                                              Name:  Baron Silverstein
                                                              Title: Senior Managing Director


                                                              MASTER FUNDING, LLC


                                                              By:_________________________________
                                                              Name:_______________________________
                                                              Title:______________________________




--------------------------------------------------------------------------------




                                                                  EXHIBIT 1
                                                         CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the following  items,  which shall be available
for inspection by the  Guarantor,  the Purchaser or its designee,  and which shall be delivered to the Guarantor,  the Purchaser or its
designee pursuant to the terms of the Agreement:

                  (i)      The original  Mortgage Note,  endorsed  without recourse to the order of the Trustee and showing an unbroken
         chain of endorsements from the original payee thereof to the Person endorsing it to the Trustee, or a lost note affidavit;

                  (ii)     The original  Mortgage and, if the related  Mortgage Loan is a MOM Loan,  noting the presence of the MIN and
         language  indicating  that such  Mortgage  Loan is a MOM Loan,  which  shall have been  recorded  (or if the  original  is not
         available,  a copy),  with evidence of such  recording  indicated  thereon (or if the original  Mortgage,  assignments  to the
         Trustee or intervening  assignments thereof which have been delivered,  are being delivered or will, upon receipt of recording
         information  relating to the Mortgage  required to be included  thereon,  be delivered to recording  offices for recording and
         have not been  returned to the Mortgage Loan Seller in time to permit their  recording as specified in Section  2.01(b) of the
         Pooling and Servicing Agreement, shall be in recordable form);

                  (iii)     Unless the Mortgage Loan is a MOM Loan, a certified copy of the  assignment  (which may be in the form of a
         blanket  assignment  if permitted in the  jurisdiction  in which the  Mortgaged  Property is located) to  "Citibank,  N.A., as
         Trustee",  with  evidence of  recording  with  respect to each  Mortgage  Loan in the name of the  Trustee  thereon (or if the
         original  Mortgage,  assignments  to the Trustee or  intervening  assignments  thereof  which have been  delivered,  are being
         delivered  or will,  upon receipt of  recording  information  relating to the  Mortgage  required to be included  thereon,  be
         delivered to recording  offices for  recording  and have not been returned to the Mortgage Loan Seller in time to permit their
         delivery as specified in Section 2.01(b) of the Pooling and Servicing  Agreement,  the Mortgage Loan Seller may deliver a true
         copy  thereof  with a  certification  by the  Mortgage  Loan  Seller,  on the face of such  copy,  substantially  as  follows:
         "Certified to be a true and correct copy of the original, which has been transmitted for recording");

                  (iv)     All intervening  assignments of the Mortgage,  if applicable and only to the extent available to the related
         Mortgage Loan Seller with evidence of recording thereon;

                  (v)      The original or a copy of the policy or certificate of primary mortgage  guaranty  insurance,  to the extent
         available, if any;

                  (vi)     The original  policy of title  insurance or  mortgagee's  certificate  of title  insurance or  commitment or
         binder for title insurance; and

                  (vii)    The originals of all modification agreements, if applicable and available.




--------------------------------------------------------------------------------




                                                      EXHIBIT 2

                                         MORTGAGE LOAN SCHEDULE INFORMATION

         The  Preliminary  and Final Mortgage Loan Schedules  shall set forth the following  information  with respect to each Mortgage
Loan:

(a)      the city, state and zip code of the Mortgaged Property;
(b)      the property type;
(c)      the Mortgage Interest Rate;
(d)      the Servicing Fee Rate;
(e)      the Master Servicer's Fee Rate;
(f)      the LPMI Fee, if applicable;
(g)      the Trustee Fee Rate, if applicable;
(h)      the Net Rate;
(i)      the maturity date;
(j)      the stated original term to maturity;
(k)      the stated remaining term to maturity;
(l)      the original Principal Balance;
(m)      the first payment date;
(n)      the principal and interest payment in effect as of the Cut-off Date;
(o)      the unpaid Principal Balance as of the Cut-off Date;
(p)      the Loan-to-Value Ratio at origination;
(q)      the insurer of any Primary Mortgage Insurance Policy;
(r)      the MIN with respect to each MOM Loan;
(s)      the Gross Margin, if applicable;
(t)      the next Adjustment Date, if applicable;
(u)      the Maximum Lifetime Mortgage Rate, if applicable;
(v)      the Minimum Lifetime Mortgage Rate, if applicable;
(w)      the Periodic Rate Cap, if applicable;
(x)      the Loan Group, if applicable;
(y)      a code indicating whether the Mortgage Loan is negatively amortizing;
(z)      which Mortgage Loans adjust after an initial fixed-rate period of one, two, three, five, seven or ten years or any other
         period;
(aa)     the Prepayment Charge, if any;
(bb)     lien position (e.g., first lien or second lien);
(cc)     a code indicating whether the Mortgage Loan is has a balloon payment;
(dd)     a code indicating whether the Mortgage Loan is an interest-only loan;
(ee)     the interest-only term, if applicable;
(ff)     the Mortgage Loan Seller; and
(gg)     the original amortization term.

Such  schedule  also shall set forth for all of the  Mortgage  Loans,  the total  number of  Mortgage  Loans,  the total of each of the
amounts  described  under (n) and (j) above,  the  weighted  average by  principal  balance as of the Cut-off Date of each of the rates
described  under (c) through (h) above,  and the weighted  average  remaining  term to maturity by unpaid  principal  balance as of the
Cut-off Date.




--------------------------------------------------------------------------------




                                                      EXHIBIT 3

                                         MORTGAGE LOAN SELLERS' INFORMATION

         All  information  in the  Prospectus  Supplement  described  under the following  Sections:  "SUMMARY OF TERMS -- The Mortgage
Pool," "DESCRIPTION OF THE MORTGAGE LOANS" and "SCHEDULE A -- CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS."




--------------------------------------------------------------------------------




                                                      EXHIBIT 4

                                                PURCHASER'S INFORMATION

         All information in the Prospectus Supplement and the Prospectus, except the Mortgage Loan Sellers' Information.




--------------------------------------------------------------------------------




                                                      EXHIBIT 5

                                                SCHEDULE OF LOST NOTES

                                                Available Upon Request




--------------------------------------------------------------------------------




                                                      EXHIBIT 6

                                  Standard & Poor's LEVELS® Glossary, Version 5.7 Revised, Appendix E

                                                                                  REVISED August 1, 2005

APPENDIX E - Standard & Poor's Anti-Predatory Lending Categorization


                  Standard & Poor's has categorized  loans governed by anti-predatory  lending laws in the  Jurisdictions  listed below
into three  categories  based upon a combination of factors that include (a) the risk exposure  associated with the assignee  liability
and (b) the tests and thresholds  set forth in those laws.  Note that certain loans  classified by the relevant  statute as Covered are
included  in  Standard & Poor's  High Cost Loan  Category  because  they  included  thresholds  and tests  that are  typical of what is
generally considered High Cost by the industry.

Standard & Poor's High Cost Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective     Category under Applicable
                                                         Date                        Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Arkansas                           Arkansas Home Loan Protection Act, Ark. Code      High Cost Home Loan
                                   Ann. §§ 23-53-101 et seq.

                                   Effective July 16, 2003
_____________________________________________________________________________________________________________________
Cleveland Heights, OH              Ordinance No. 72-2003 (PSH), Mun. Code §§         Covered Loan
                                   757.01 et seq.

                                   Effective June 2, 2003
_____________________________________________________________________________________________________________________
Colorado                           Consumer Equity Protection, Colo. Stat. Ann. §§   Covered Loan
                                   5-3.5-101 et seq.

                                   Effective for covered loans offered or entered
                                   into on or after January 1, 2003. Other
                                   provisions of the Act took effect on June 7,
                                   2002
_____________________________________________________________________________________________________________________
Connecticut                        Connecticut Abusive Home Loan Lending Practices   High Cost Home Loan
                                   Act, Conn. Gen. Stat. §§ 36a-746 et seq.

                                   Effective October 1, 2001
_____________________________________________________________________________________________________________________
District of Columbia               Home Loan Protection Act, D.C. Code §§            Covered Loan
                                   26-1151.01 et seq.

                                   Effective for loans closed on or after January
                                   28, 2003
_____________________________________________________________________________________________________________________
Florida                            Fair Lending Act, Fla. Stat. Ann. §§ 494.0078     High Cost Home Loan
                                   et seq.

                                   Effective October 2, 2002
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
2003)                              7-6A-1 et seq.
_____________________________________________________________________________________________________________________
Georgia as amended (Mar. 7, 2003   Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
- current)                         7-6A-1 et seq.

                                   Effective for loans closed on or after March 7,
                                   2003
_____________________________________________________________________________________________________________________
HOEPA Section 32                   Home Ownership and Equity Protection Act of       High Cost Loan
                                   1994, 15 U.S.C. § 1639, 12 C.F.R. §§ 226.32 and
                                   226.34

                                   Effective October 1, 1995, amendments October
                                   1, 2002
_____________________________________________________________________________________________________________________
Illinois                           High Risk Home Loan Act, Ill. Comp. Stat. tit.    High Risk Home Loan
                                   815, §§ 137/5 et seq.

                                   Effective January 1, 2004 (prior to this date,
                                   regulations under Residential Mortgage License
                                   Act effective from May 14, 2001)
_____________________________________________________________________________________________________________________

Indiana                            Indiana Home Loan Practices Act, Ind. Code Ann.   High Cost Home Loan
                                   §§ 24-9-1-1 et seq.

                                   Effective for loans originated on or after
                                   January 1, 2005.
_____________________________________________________________________________________________________________________
Kansas                             Consumer Credit Code, Kan. Stat. Ann. §§          High Loan to Value Consumer
                                   16a-1-101 et seq.                                 Loan (id. § 16a-3-207) and;

                                   Sections 16a-1-301 and 16a-3-207 became           High APR Consumer Loan (id. §
                                   effective April 14, 1999; Section 16a-3-308a      16a-3-308a)
                                   became effective July 1, 1999
_____________________________________________________________________________________________________________________
Kentucky                           2003 KY H.B. 287 - High Cost Home Loan Act, Ky.   High Cost Home Loan
                                   Rev. Stat. §§ 360.100 et seq.

                                   Effective June 24, 2003
_____________________________________________________________________________________________________________________
Maine                              Truth in Lending, Me. Rev. Stat. tit. 9-A, §§     High Rate High Fee Mortgage
                                   8-101 et seq.

                                   Effective September 29, 1995 and as amended
                                   from time to time
_____________________________________________________________________________________________________________________
Massachusetts                      Part 40 and Part 32, 209 C.M.R. §§ 32.00 et       High Cost Home Loan
                                   seq. and 209 C.M.R. §§ 40.01 et seq.

                                   Effective March 22, 2001 and amended from time
                                   to time
_____________________________________________________________________________________________________________________

                                   Massachusetts Predatory Home Loan Practices Act   High Cost Home Mortgage Loan
                                   Mass. Gen. Laws ch. 183C,  §§ 1 et seq.

                                   Effective November 7, 2004
_____________________________________________________________________________________________________________________
evada                             Assembly Bill No. 284, Nev. Rev. Stat. §§         Home Loan
                                   598D.010 et seq.

                                   Effective October 1, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security Act of 2002,   High Cost Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective for loans closed on or after November
                                   27, 2003
_____________________________________________________________________________________________________________________
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      High Cost Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
_____________________________________________________________________________________________________________________
New York                           N.Y. Banking Law Article 6-l                      High Cost Home Loan

                                   Effective for applications made on or after
                                   April 1, 2003
_____________________________________________________________________________________________________________________
North Carolina                     Restrictions and Limitations on High Cost Home    High Cost Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
_____________________________________________________________________________________________________________________
Ohio                               H.B. 386 (codified in various sections of the     Covered Loan
                                   Ohio Code), Ohio Rev. Code Ann. §§ 1349.25 et
                                   seq.

                                   Effective May 24, 2002
_____________________________________________________________________________________________________________________
Oklahoma                           Consumer Credit Code (codified in various         Subsection 10 Mortgage
                                   sections of Title 14A)

                                   Effective July 1, 2000; amended effective
                                   January 1, 2004
_____________________________________________________________________________________________________________________
South Carolina                     South Carolina High Cost and Consumer Home        High Cost Home Loan
                                   Loans Act, S.C. Code
                                   Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
_____________________________________________________________________________________________________________________
West Virginia                      West Virginia Residential Mortgage Lender,        West Virginia Mortgage Loan
                                   Broker and Servicer Act, W. Va. Code Ann. §§      Act Loan
                                   31-17-1 et seq.
                                   Effective June 5, 2002
_____________________________________________________________________________________________________________________

Standard & Poor's Covered Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Covered Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security Act of 2002,   Covered Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective November 27, 2003 - July 5, 2004
_____________________________________________________________________________________________________________________

Standard & Poor's Home Loan Categorization
_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Home Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security                Home Loan
                                   Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
                                   seq.

                                   Effective for loans closed on or after November
                                   27, 2003
_____________________________________________________________________________________________________________________
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
_____________________________________________________________________________________________________________________
North Carolina                     Restrictions and Limitations on High Cost Home    Consumer Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
_____________________________________________________________________________________________________________________
South Carolina                     South Carolina High Cost and Consumer Home        Consumer Home Loan
                                   Loans Act, S.C. Code Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
_____________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                      SCHEDULE A

                                   REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES

                                        Offered            S&P      Moody's
                                     Certificates
                                      Class I-A-1           AAA        Aaa
                                      Class I-A-2           AAA        Aaa
                                      Class M-1             AA         Aa2
                                      Class M-2              A          A2
                                      Class B-1            BBB+        Baa1
                                      Class B-2             BBB        Baa2
                                      Class B-3            BBB-        Baa3

None of the above ratings has been lowered, qualified or withdrawn since the dates of issuance of such ratings by the Rating Agencies.




--------------------------------------------------------------------------------




                                                             SCHEDULE B

                                                        MORTGAGE LOAN SCHEDULE

                               (A copy has been provided to the Purchaser the Guarantor and the Trustee)




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT K



                                          FORM OF SUBSEQUENT MORTGAGE LOAN PURCHASE AGREEMENT

                                                                between


                                                       EMC MORTGAGE CORPORATION

                                                        as Mortgage Loan Seller



                                                                  and


                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                             as Purchaser



                                                              Dated as of

                                                             May [___], 2007

                                             Structured Asset Mortgage Investments II Inc.
                                  Bear Stearns ALT-A Trust 2007-3, Mortgage Pass-Through Certificates




--------------------------------------------------------------------------------




                                                  TABLE OF CONTENTS
                                                                                                               Page

013f
Section 1           Definitions...................................................................................2
Section 2           Purchase and Sale of the Mortgage Loans and Related Rights....................................4
Section 3           Mortgage Loan Schedules.......................................................................5
Section 4           Mortgage Loan Transfer........................................................................5
Section 5           Examination of Mortgage Files.................................................................6
Section 6           Recordation of Assignments of Mortgage........................................................8
Section 7           Representations and Warranties of Mortgage Loan Seller Concerning the
                                Mortgage Loans....................................................................9
Section 8           Representations and Warranties Concerning The Mortgage Loan Seller...........................15
Section 9           Representations and Warranties Concerning the Purchaser......................................16
Section 10          Conditions to Closing........................................................................19
Section 12          Fees and Expenses............................................................................20
Section 13          Accountants' Letters.........................................................................21
Section 14          Indemnification..............................................................................21
Section 15          Notices......................................................................................23
Section 16          Transfer of Mortgage Loans...................................................................23
Section 17          Termination..................................................................................24
Section 18          Representations, Warranties and Agreements to Survive Delivery...............................24
Section 19          Severability.................................................................................24
Section 20          Counterparts.................................................................................24
Section 21          Amendment....................................................................................24
Section 22          Governing Law................................................................................24
Section 23          Further Assurances...........................................................................25
Section 24          Successors and Assigns.......................................................................25
Section 25          The Mortgage Loan Seller and the Purchaser...................................................25
Section 26          Entire Agreement.............................................................................25
Section 27          No Partnership...............................................................................25
    EXHIBIT 1         CONTENTS OF MORTGAGE FILE...................................................................1
    EXHIBIT 2         MORTGAGE LOAN SCHEDULE......................................................................2
    EXHIBIT 3         MORTGAGE LOAN SELLER'S INFORMATION..........................................................4
    EXHIBIT 4         PURCHASER'S INFORMATION.....................................................................5
    EXHIBIT 5         SCHEDULE OF LOST NOTES......................................................................6
    EXHIBIT 6         STANDARD & POOR'S LEVELS GLOSSARY, VERSION 5.7 REVISED......................................1
    SCHEDULE A        REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES.............................................1
    SCHEDULE B        MORTGAGE LOAN SCHEDULE......................................................................2




--------------------------------------------------------------------------------




                                             SUBSEQUENT MORTGAGE LOAN PURCHASE AGREEMENT

                  SUBSEQUENT  MORTGAGE LOAN PURCHASE  AGREEMENT,  dated as of May [___],  2007 as amended and  supplemented by any and all
amendments hereto (collectively,  the "Agreement"), by and between EMC MORTGAGE CORPORATION, a Delaware corporation (the Mortgage Loan
Seller") and STRUCTURED ASSET MORTGAGE INVESTMENT II INC., a Delaware corporation (the "Purchaser").

                  Upon the terms and  subject to the  conditions  of this  Agreement,  the  Mortgage  Loan  Seller  will sell,  and the
Purchaser will purchase,  certain  conventional,  adjustable rate,  first lien mortgage loans secured  primarily by one- to four-family
residential  properties  (collectively,  the "Subsequent  Mortgage Loans") as described  herein.  The Purchaser  intends to deposit the
Mortgage  Loans into a trust (the  "Trust") and create Bear Stearns  ALT-A Trust,  Mortgage  Pass-Through  Certificates,  Series 2007-3
(the  "Certificates"),  under a pooling  and  servicing  agreement,  to be dated as of April 1,  2007  (the  "Pooling  and  Servicing
Agreement"),  among the Purchaser, as seller, Wells Fargo Bank, National Association,  as master servicer and securities administrator,
Federal National Mortgage Association, as guarantor, Citibank, N.A., as trustee (the "Trustee") and the Mortgage Loan Seller.

                  The Purchaser has filed with the Securities and Exchange  Commission (the  "Commission") a registration  statement on
Form S-3 (Number 333-140247) relating to its Mortgage  Pass-Through  Certificates and the offering of certain series thereof (including
certain classes of the  Certificates)  from time to time in accordance with Rule 415 under the Securities Act of 1933, as amended,  and
the rules and regulations of the Commission  promulgated  thereunder (the  "Securities  Act").  Such  registration  statement,  when it
became  effective under the Securities Act, and the prospectus  relating to the public offering of certain classes of the  Certificates
by the Purchaser  (the "Public  Offering"),  as from time to time each is amended or  supplemented  pursuant to the  Securities  Act or
otherwise,  are referred to herein as the "Registration  Statement" and the  "Prospectus,"  respectively.  The "Prospectus  Supplement"
shall mean that  supplement,  dated April 25,  2007,  to the  Prospectus,  dated  March 20,  2007,  relating to certain  classes of the
Certificates.  With respect to the Public Offering of certain classes of the Certificates,  the Purchaser and Bear,  Stearns & Co. Inc.
("Bear  Stearns")  have entered into a terms  agreement  dated as of April 25, 2007, to an  underwriting  agreement  dated February 26,
2007, between the Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

                  Now,  therefore,  in  consideration  of the premises and the mutual  agreements set forth herein,  the parties hereto
agree as follows:

                  SECTION 28.       Definitions.  Certain  terms are  defined  herein.  Capitalized  terms used  herein but not defined
herein  shall have the meanings  specified in the Pooling and  Servicing  Agreement as in effect as of the date hereof.  The  following
other terms are defined as follows:

                  Acquisition Price: Cash in an amount equal to $_____________________________(plus $_______________________________ in
accrued interest) and the retained certificates.

                  Bear Stearns: Bear, Stearns & Co. Inc.


                  Closing Date: April 30, 2007.

                  Cut-Off Date: April 1, 2007.

                  Cut-Off Date Balance: Approximately $919,070.22.

                  Deleted  Subsequent  Mortgage  Loan: A Subsequent  Mortgage Loan replaced or to be replaced by a Substitute  Mortgage
Loan.

                  Due Date:  With respect to each  Subsequent  Mortgage Loan, the date in each month on which its Scheduled  Payment is
due, if such due date is the first day of a month,  and  otherwise is deemed to be the first day of the  following  month or such other
date specified in the related Servicing Agreement.

                  Master Servicer: Wells Fargo Bank, National Association.

                  Moody's: Moody's Investors Service, Inc., or its successors in interest.

                  Mortgage:  The mortgage or deed of trust  creating a first lien on an interest in real  property  securing a Mortgage
Note.

                  Mortgage  File:  The items  referred to in Exhibit 1 pertaining  to a  particular  Subsequent  Mortgage  Loan and any
additional documents required to be added to such documents pursuant to this Agreement or the Pooling and Servicing Agreement.

                  Mortgage Interest Rate: The annual rate of interest borne by a Mortgage Note as stated therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written opinion of counsel,  who may be counsel for the Mortgage Loan Seller or the Purchaser,
reasonably acceptable to the Trustee.

                  Person: Any person or entity, including any individual,  corporation,  partnership, joint venture, association, joint
stock company, trust, unincorporated organization or government or any agency or political subdivision thereof.

                  Purchase  Price:  With respect to any  Subsequent  Mortgage  Loan (or any  property  acquired  with respect  thereto)
required to be purchased by the Mortgage Loan Seller  pursuant to this Agreement or Article II of the Pooling and Servicing  Agreement,
an amount equal to the sum of (i)(a) 100% of the  Outstanding  Principal  Balance of such  Subsequent  Mortgage  Loan as of the date of
repurchase (or if the related Mortgaged  Property was acquired with respect thereto,  100% of the Outstanding  Principal Balance at the
date of the  acquisition),  plus (b) accrued but unpaid interest on the Outstanding  Principal Balance at the related Mortgage Interest
Rate,  through  and  including  the last day of the month of  repurchase,  and  reduced  by (c) any  portion  of the  Master  Servicing
Compensation,  Monthly  Advances and advances  payable to the purchaser of the Subsequent  Mortgage Loan and (ii) any costs and damages
(if any)  incurred by the Trust in connection  with any violation of such  Subsequent  Mortgage Loan of any  anti-predatory  or abusive
lending laws.

                  Rating Agencies: Standard & Poor's and Moody's, each a "Rating Agency."

                  Securities Act: The Securities Act of 1933, as amended.

                  Standard & Poor's:  Standard & Poor's  Ratings  Services,  a  division  of The  McGraw-Hill  Companies,  Inc.  or its
successors in interest.

                  Subsequent Cut-Off Date Balance:  $[_______].

                  Subsequent Cut-Off Date:  April 1, 2007.

                  Subsequent Transfer Date:  [_______].

                  Substitute  Mortgage Loan: A mortgage loan substituted for a Deleted Subsequent  Mortgage Loan which must meet on the
date of  such  substitution,  the  requirements  stated  herein  and in the  Pooling  and  Servicing  Agreement  with  respect  to such
substitution; upon such substitution, such mortgage loan shall be a "Subsequent Mortgage Loan" hereunder.

                  Value: The value of the Mortgaged Property at the time of origination of the related  Subsequent  Mortgage Loan, such
value being the lesser of (i) the value of such  property  set forth in an  appraisal  accepted  by the  applicable  originator  of the
Subsequent Mortgage Loan or (ii) the sales price of such property at the time of origination.

                  SECTION 29.       Purchase and Sale of the Subsequent Mortgage Loans and Related Rights.

                  (i)      Upon  satisfaction  of the  conditions  set forth in Section 10 hereof,  the Mortgage  Loan Seller agrees to
sell, and the Purchaser agrees to purchase Subsequent Mortgage Loans having Subsequent Cut-Off Date Balance of $[______].

                  (ii)     The closing for the purchase and sale of the  Subsequent  Mortgage  Loans will take place on the  Subsequent
Transfer Date at the office of the Purchaser's counsel in New York, New York or such other place as the parties shall agree.

                  (iii)    Upon the  satisfaction  of the conditions set forth in Section 10 hereof,  on the Subsequent  Transfer Date,
the  Purchaser  shall pay to the Mortgage  Loan Seller the related  Acquisition  Price for the  Subsequent  Mortgage  Loans sold by the
Mortgage  Loan Seller in  immediately  available  funds by wire  transfer to such  account or  accounts as shall be  designated  by the
Mortgage Loan Seller.

                  (iv)      In addition to the  foregoing,  on the  Subsequent  Transfer  Date the Mortgage  Loan Seller  assigns to the
Purchaser  all of its  right,  title  and  interest  in the  related  Servicing  Agreements  (other  than  its  right  to  enforce  the
representations and warranties set forth therein).

                  SECTION 30.       Subsequent Mortgage Loan Schedules.  The Mortgage Loan Seller agrees to provide to the Purchaser as
of the date hereof a preliminary  listing of the  Subsequent  Mortgage  Loans (the  "Preliminary  Subsequent  Mortgage Loan  Schedule")
setting forth the  information  listed on Exhibit 2 to this Agreement with respect to each of the Subsequent  Mortgage Loans being sold
by the Mortgage  Loan Seller.  If there are changes to the  Preliminary  Subsequent  Mortgage Loan  Schedule,  the Mortgage Loan Seller
shall provide to the Purchaser as of the Subsequent  Transfer Date a final  schedule (the "Final  Subsequent  Mortgage Loan  Schedule",
and together with the  Preliminary  Subsequent  Mortgage Loan Schedule,  the "Mortgage Loan  Schedule")  setting forth the  information
listed on Exhibit 2 to this Agreement  with respect to each of the Subsequent  Mortgage Loans being sold by the Mortgage Loan Seller to
the  Purchaser.  The Final  Mortgage  Loan Schedule  shall be delivered to the  Purchaser on the  Subsequent  Transfer  Date,  shall be
attached to an amendment to this  Agreement to be executed on the  Subsequent  Transfer Date by the parties hereto and shall be in form
and  substance  mutually  agreed to by the Mortgage  Loan Seller and the Purchaser  (the  "Amendment").  If there are no changes to the
Preliminary  Subsequent  Mortgage Loan  Schedule,  the  Preliminary  Subsequent  Mortgage Loan Schedule  shall be the Final  Subsequent
Mortgage Loan Schedule for all purposes hereof.

                  SECTION 31.       Subsequent Mortgage Loan Transfer.

                  (i)      The  Purchaser  will be entitled to all  scheduled  payments of  principal  and  interest on the  Subsequent
Mortgage  Loans due after the  Subsequent  Cut-Off Date  (regardless  of when actually  collected)  and all payments on the  Subsequent
Mortgage Loans, other than scheduled  principal and interest,  on the Subsequent Mortgage Loans due on or before the Subsequent Cut-Off
Date and  received  after the  Subsequent  Cut-Off  Date.  The  Mortgage  Loan Seller will be  entitled  to all  scheduled  payments of
principal and interest on the Subsequent  Mortgage Loans due on or before the Subsequent  Cut-Off Date  (including  payments  collected
after the  Subsequent  Cut-Off  Date) and all payments in respect of such  payments due thereon,  other than  scheduled  principal  and
interest,  on the  Subsequent  Mortgage Loans due after the  Subsequent  Cut-Off Date and received on or before the Subsequent  Cut-Off
Date.  Such principal  amounts and any interest  thereon  belonging to the Mortgage Loan Seller as described above will not be included
in the aggregate  outstanding  principal balance of the Subsequent Mortgage Loans as of the Subsequent Cut-Off Date as set forth on the
Final Subsequent Mortgage Loan Schedule.

                  (ii)     Pursuant to various conveyance  documents to be executed on the Subsequent Transfer Date and pursuant to the
Pooling and Servicing  Agreement,  the Purchaser  will assign on the Subsequent  Transfer Date all of its right,  title and interest in
and to the Subsequent  Mortgage  Loans to the Trustee for the benefit of the  Certificateholders.  In connection  with the transfer and
assignment of the  Subsequent  Mortgage  Loans,  the Mortgage Loan Seller has delivered or will deliver or cause to be delivered to the
Trustee as assignee of the Purchaser no later than three Business Days prior to the  Subsequent  Transfer Date or such later date as is
agreed to by the Purchaser and the Mortgage Loan Seller (each of the  Subsequent  Transfer Date and such later date is referred to as a
"Mortgage File Delivery Date"), the items of each Mortgage File, provided,  however,  that in lieu of the foregoing,  the Mortgage Loan
Seller  may  deliver  the  following  documents,  under  the  circumstances  set forth  below:  (x) in lieu of the  original  Mortgage,
assignments to the Trustee or intervening  assignments thereof which have been delivered,  are being delivered or will, upon receipt of
recording  information  relating to the Mortgage required to be included  thereon,  be delivered to recording offices for recording and
have not been returned to the Mortgage Loan Seller in time to permit their  delivery as specified  above,  the Mortgage Loan Seller may
deliver a true copy thereof with a  certification  by the Mortgage  Loan Seller,  on the face of such copy,  substantially  as follows:
"Certified  to be a true and correct copy of the  original,  which has been  transmitted  for  recording"  (y) in lieu of the Mortgage,
assignments to the Trustee or intervening  assignments thereof, if the applicable  jurisdiction retains the originals of such documents
(as evidenced by a  certification  from the Mortgage Loan Seller to such effect) the Mortgage  Loan Seller may deliver  photocopies  of
such documents  containing an original  certification by the judicial or other  governmental  authority of the jurisdiction  where such
documents were recorded;  and (z) in lieu of the Mortgage Notes relating to the Subsequent  Mortgage Loans, each identified in the list
delivered by the Purchaser to the Trustee on the  Subsequent  Transfer Date and attached  hereto as Exhibit 5, the Mortgage Loan Seller
may deliver lost note  affidavits  and  indemnities of the Mortgage Loan Seller;  and provided  further,  however,  that in the case of
Subsequent  Mortgage  Loans which have been paid in full after the Subsequent  Cut-Off Date and prior to the Subsequent  Transfer Date,
the  Mortgage  Loan  Seller,  in lieu of  delivering  the above  documents,  may deliver to the Trustee as assignee of the  Purchaser a
certification  by the  Mortgage  Loan Seller or the Master  Servicer to such  effect.  The  Mortgage  Loan Seller  shall  deliver  such
original  documents  (including any original  documents as to which  certified  copies had previously been delivered) or such certified
copies to the  Trustee as assignee  of the  Purchaser  promptly  after they are  received.  The  Mortgage  Loan Seller  shall cause the
Mortgage  and  intervening  assignments,  if any, and the  assignment  of the Mortgage to be recorded not later than 180 days after the
Subsequent Transfer Date, unless such assignment is not required to be recorded under the terms set forth in Section 6(i) hereof.

                  (iii)    The Mortgage Loan Seller and the Purchaser  acknowledge  hereunder that all of the Subsequent Mortgage Loans
and the Purchaser's rights hereunder will be assigned to Citibank, N.A., as Trustee for the Certificateholders, on the date hereof.

                  SECTION 32.       Examination of Mortgage Files.

                  (i)      On or before the Mortgage File  Delivery  Date,  the Mortgage Loan Seller will have made the Mortgage  Files
available to the Purchaser or its agent for  examination  which may be at the offices of the Trustee or the Mortgage Loan Seller and/or
the Mortgage  Loan Seller's  custodian.  The fact that the Purchaser or its agent has conducted or has failed to conduct any partial or
complete  examination of the Mortgage Files shall not affect the Purchaser's rights to demand cure,  repurchase,  substitution or other
relief as provided in this  Agreement.  In  furtherance  of the  foregoing,  the Mortgage  Loan Seller  shall make the  Mortgage  Files
available  to the  Purchaser  or its agent from time to time so as to permit  the  Purchaser  to confirm  the  Mortgage  Loan  Seller's
compliance  with the delivery and  recordation  requirements  of this Agreement and the Pooling and Servicing  Agreement.  In addition,
upon request of the  Purchaser,  the Mortgage  Loan Seller  agrees to provide to the  Purchaser,  Bear Stearns and to any  investors or
prospective  investors in the  Certificates  information  regarding the  Subsequent  Mortgage  Loans and their  servicing,  to make the
Mortgage Files  available to the Purchaser,  Bear Stearns and to such investors or prospective  investors  (which may be at the offices
of the Mortgage Loan Seller and/or the Mortgage  Loan Seller's  custodian)  and to make  available  personnel  knowledgeable  about the
Subsequent  Mortgage  Loans for  discussions  with the  Purchaser,  Bear Stearns and such  investors  or  prospective  investors,  upon
reasonable  request during regular  business  hours,  sufficient to permit the Purchaser,  Bear Stearns and such investors or potential
investors to conduct such due diligence as any such party reasonably believes is appropriate.

                  (ii)     Pursuant to the Pooling and Servicing Agreement,  on or prior to the Subsequent Transfer Date, the Custodian
shall acknowledge with respect to each Subsequent Mortgage Loan, by an Initial  Certification  substantially in the form of Exhibit One
to the Custodial  Agreement,  receipt of the related  Mortgage File,  but without  review of such Mortgage  File,  except to the extent
necessary to confirm that such Mortgage File contains the related Mortgage Note or lost note affidavit.

                  (iii)    Pursuant to the Pooling and Servicing  Agreement,  no later than 90 days after the Subsequent Transfer Date,
the Trustee,  for the benefit of the  Certificateholders,  will review or cause the Custodian to review items of the Mortgage  Files as
set  forth on  Exhibit  1 and will  execute  and  deliver,  or cause to be  executed  and  delivered,  to the  Mortgage  Loan  Seller a
certification in the form attached as Exhibit One to the Custodial Agreement.

                  (iv)     Pursuant to the Pooling and  Servicing  Agreement,  the Trustee will review or cause the Custodian to review
the  Mortgage  Files  within 180 days of the  Subsequent  Transfer  Date and will  execute and  deliver,  or cause to be  executed  and
delivered,  to the Mortgage Loan Seller and the Master  Servicer a final  certification  substantially  in the form of Exhibit Three to
the  Custodial  Agreement.  If the Trustee (or the Custodian as its agent) is unable to deliver a final  certification  with respect to
the items listed in Exhibit 1 due to any document that is missing,  has not been  executed,  is  unrelated,  determined on the basis of
the Mortgagor name,  original  principal balance and loan number,  to the Subsequent  Mortgage Loans identified in the Final Subsequent
Mortgage  Loan  Schedule or appears to be defective  on its face (a "Material  Defect"),  the Trustee or the  Custodian,  or its agent,
shall  promptly  notify the Mortgage  Loan Seller of such  Material  Defect.  The Mortgage  Loan Seller shall  correct or cure any such
Material  Defect within  ninety (90) days from the date of notice from the Trustee or the  Custodian of the Material  Defect and if the
Mortgage  Loan Seller does not correct or cure such  Material  Defect  within  such  period and such defect  materially  and  adversely
affects the interests of the  Certificateholders  in the related Subsequent Mortgage Loan, the Mortgage Loan Seller will, in accordance
with the terms of the Pooling and  Servicing  Agreement,  within  ninety  (90) days of the date of notice,  provide the Trustee  with a
Substitute  Mortgage  Loan (if within two years of the  Closing) or purchase the related  Subsequent  Mortgage  Loan at the  applicable
Purchase  Price;  provided  that, if such defect would cause the  Subsequent  Mortgage Loan to be other than a "qualified  mortgage" as
defined in Section  860G(a)(3) of the Code, any such cure,  repurchase or substitution must occur within ninety (90) days from the date
such breach was  discovered;  provided,  however,  that if such defect  relates  solely to the inability of the Mortgage Loan Seller to
deliver the original  security  instrument or intervening  assignments  thereof,  or a certified copy thereto  because the originals of
such  documents,  or a certified  copy,  have not been returned by the applicable  jurisdiction,  the Mortgage Loan Seller shall not be
required to purchase  such  Subsequent  Mortgage Loan if the Mortgage Loan Seller  delivers such original  documents or certified  copy
promptly upon receipt,  but in no event later than 360 days after the Subsequent  Transfer Date.  The foregoing  repurchase  obligation
shall not apply in the event that the  Mortgage  Loan Seller  cannot  deliver  such  original  or copy of any  document  submitted  for
recording to the  appropriate  recording  office in the  applicable  jurisdiction  because such  document has not been returned by such
office;  provided that the Mortgage Loan Seller shall instead deliver a recording  receipt of such recording office or, if such receipt
is not available,  a certificate of the Mortgage Loan Seller or a Servicing  Officer  confirming that such documents have been accepted
for recording,  and delivery to the Purchaser and to the Trustee or the Custodian,  as assignee of the Purchaser,  shall be effected by
the Mortgage Loan Seller within thirty (30) days of its receipt of the original recorded document.

                  (v)      At the time of any  substitution,  the  Mortgage  Loan Seller  shall  deliver or cause to be  delivered  the
Substitute  Mortgage Loan, the related  Mortgage File and any other documents and payments  required to be delivered in connection with
a  substitution  pursuant  to the  Pooling and  Servicing  Agreement.  At the time of any  purchase  or  substitution,  pursuant to the
Pooling  Agreement,  the  Trustee  shall (i) assign to the  Mortgage  Loan  Seller and  release or cause the  Custodian  to release the
documents  (including,  but not limited to, the Mortgage,  Mortgage Note and other  contents of the Mortgage File) in its possession or
in the possession of the Custodian  relating to the Deleted  Subsequent  Mortgage Loan and (ii) execute and deliver such instruments of
transfer or  assignment,  in each case  without  recourse,  as shall be  necessary  to vest in the  Mortgage  Loan Seller title to such
Deleted  Subsequent  Mortgage  Loan. The Mortgage Loan Seller and the Purchaser  shall amend the  Subsequent  Mortgage Loan Schedule to
reflect all substitutions, repurchases and deletions.

                  SECTION 33.       Recordation of Assignments of Mortgage.

                  (i)      The Mortgage Loan Seller shall,  promptly after the Subsequent  Transfer Date,  cause each Mortgage and each
assignment of Mortgage from the Mortgage Loan Seller to the Trustee, and all unrecorded intervening  assignments,  if any, delivered on
or prior to the Subsequent  Transfer Date, to be recorded in all recording  offices in the  jurisdictions  where the related  Mortgaged
Properties are located;  provided,  however,  the Mortgage Loan Seller need not cause to be recorded any assignment  which relates to a
Subsequent  Mortgage Loan if (a) such  recordation is not required by the Rating Agencies or an Opinion of Counsel has been provided to
the Trustee,  as assignee of the  Purchaser,  which states that the  recordation  of such  assignment  is not  necessary to protect the
Trustee's  interest  in the  related  Subsequent  Mortgage  Loan or (b) MERS is  identified  on the  Mortgage  or a  properly  recorded
assignment of the Mortgage,  as the mortgagee of record solely as nominee for the Mortgage Loan Seller and its  successors and assigns;
provided,  however,  notwithstanding  the  delivery of any Opinion of Counsel,  each  assignment  of Mortgage  shall be  submitted  for
recording  by the  Mortgage  Loan Seller in the manner  described  above,  at no expense to the Trust or Trustee,  upon the earliest to
occur of (i) reasonable direction by the Holders of Certificates  evidencing  Fractional Undivided Interests  aggregating not less than
25% of the Trust,  (ii) the  occurrence  of an Event of Default,  (iii) the  occurrence  of a  bankruptcy,  insolvency  or  foreclosure
relating to the Mortgage Loan Seller and (iv) the  occurrence  of a servicing  transfer as described in Section 8.02 of the Pooling and
Servicing Agreement.

                  While each such  Mortgage or  assignment is being  recorded,  if  necessary,  the Mortgage Loan Seller shall leave or
cause to be left with the Trustee,  as assignee of the Purchaser,  a certified copy of such Mortgage or assignment.  In the event that,
within 180 days of the  Subsequent  Transfer  Date,  the Trustee  has not been  provided  an Opinion of Counsel as  described  above or
received  evidence of recording with respect to each Subsequent  Mortgage Loan as set forth above,  the failure to provide  evidence of
recording or such Opinion of Counsel (in the  alternative,  if required) shall be considered a Material  Defect,  and the provisions of
Section  5(iii) and (iv) shall  apply.  All  customary  recording  fees and  reasonable  expenses  relating to the  recordation  of the
assignments of Mortgage to the Trustee or the Opinion of Counsel, as the case may be, shall be borne by the Mortgage Loan Seller.

                  (ii)     It is the express intent of the parties  hereto that the conveyance of the Subsequent  Mortgage Loans by the
Mortgage Loan Seller to the  Purchaser,  as  contemplated  by this  Agreement be, and be treated as, a sale.  It is,  further,  not the
intention  of the parties that such  conveyance  be deemed the grant of a security  interest in the  Subsequent  Mortgage  Loans by the
Mortgage Loan Seller to the Purchaser to secure a debt or other  obligation  of the Mortgage Loan Seller.  However,  in the event that,
notwithstanding the intent of the parties,  the Subsequent Mortgage Loans are held by a court of competent  jurisdiction to continue to
be property of the Mortgage  Loan Seller,  then (a) this  Agreement  shall be a security  agreement  within the meaning of Article 9 of
the applicable Uniform  Commercial Code; (b) the transfer of the Subsequent  Mortgage Loans provided for herein shall be deemed to be a
grant by the Mortgage  Loan Seller to the  Purchaser  of a security  interest in, and the  Mortgage  Loan Seller  hereby  grants to the
Purchaser,  to secure its obligations  hereunder,  a security interest in, all of the Mortgage Loan Seller's right,  title and interest
in and to the Subsequent  Mortgage Loans,  all amounts  payable to the holders of the Subsequent  Mortgage Loans in accordance with the
terms thereof, all proceeds of the conversion,  voluntary or involuntary, of the foregoing into cash, instruments,  securities or other
property and the proceeds  thereof.  The Mortgage Loan Seller and the Purchaser  shall,  to the extent  consistent with this Agreement,
take such actions as may be reasonably  necessary to ensure that, if this  Agreement  were deemed to create a security  interest in the
Subsequent  Mortgage Loans,  such security  interest would be a perfected  security interest of first priority under applicable law and
will be maintained as such throughout the term of this Agreement.

                  SECTION 34.       Representations  and Warranties of Mortgage Loan Seller  Concerning the Subsequent  Mortgage Loans.
The Mortgage Loan Seller hereby  represents  and warrants to the Purchaser as of the  Subsequent  Transfer Date or such earlier date as
may be specified below with respect to each Subsequent Mortgage Loan being sold by it, that:

                  (i)      the  information  set forth in the  Subsequent  Mortgage  Loan  Schedule  hereto is true and  correct in all
material respects;

                  (ii)     immediately  prior to the transfer to the  Purchaser,  the  Mortgage  Loan Seller was the sole owner of each
Mortgage and Mortgage Note  relating to the  Subsequent  Mortgage  Loans and is conveying the same free and clear of any and all liens,
claims,  encumbrances,  participation interests,  equities,  pledges, charges or security interests of any nature and the Mortgage Loan
Seller has full right and authority to sell or assign the same pursuant to this Agreement;

                  (iii)    each Subsequent  Mortgage Loan and the prepayment  penalty  associated with the Subsequent  Mortgage Loan at
the time it was made complied in all material  respects with all applicable local,  state and federal laws and regulations,  including,
without  limitation,  usury, equal credit  opportunity,  disclosure and recording laws and all applicable  anti-predatory,  abusive and
fair lending laws;  and each  Subsequent  Mortgage Loan has been serviced in all material  respects in accordance  with all  applicable
local,  state and federal laws and  regulations,  including,  without  limitation,  usury,  equal credit  opportunity,  disclosure  and
recording  laws and all  applicable  anti-predatory,  abusive and fair lending  laws and the terms of the related  Mortgage  Note,  the
Mortgage and other loan documents;

                  (iv)     there is no monetary  default  existing  under any  Mortgage or the  related  Mortgage  Note and there is no
material  event  which,  with the passage of time or with notice and the  expiration  of any grace or cure period,  would  constitute a
default,  breach or event of acceleration;  and neither the Mortgage Loan Seller, any of its affiliates nor any servicer of any related
Mortgage Loan has taken any action to waive any default,  breach or event of acceleration;  and no foreclosure  action is threatened or
has been commenced with respect to the Subsequent Mortgage Loan;

                  (v)      the terms of the Mortgage Note and the Mortgage have not been impaired,  waived,  altered or modified in any
respect,  except by written  instruments,  (i) if required by law in the jurisdiction where the Mortgaged Property is located,  or (ii)
to protect the interests of the owner of such Subsequent Mortgage Loan;

                  (vi)     no selection  procedure  reasonably  believed by the Mortgage  Loan Seller to be adverse to the interests of
the Certificateholders was utilized in selecting the Subsequent Mortgage Loans;

                  (vii)    each  Mortgage is a valid and  enforceable  (subject to laws  relating to  creditors  rights  generally  and
principles  of equity)  first lien on the  property  securing the related  Mortgage  Note and each  Mortgaged  Property is owned by the
Mortgagor in fee simple  (except with respect to common areas in the case of  condominiums,  PUDs and de minimis  PUDs) or by leasehold
for a term longer than the term of the related  Mortgage,  subject only to (i) the lien of current real property taxes and assessments,
(ii) covenants,  conditions and restrictions,  rights of way,  easements and other matters of public record as of the date of recording
of such Mortgage,  such  exceptions  being  acceptable to mortgage  lending  institutions  generally or  specifically  reflected in the
appraisal  obtained in connection  with the  origination of the related  Subsequent  Mortgage Loan or referred to in the lender's title
insurance policy delivered to the originator of the related  Subsequent  Mortgage Loan and (iii) other matters to which like properties
are commonly subject which do not materially interfere with the benefits of the security intended to be provided by such Mortgage;

                  (viii)   there is no  mechanics'  lien or claim for work,  labor or material  affecting  the premises  subject to any
Mortgage  which is or may be a lien prior to, or equal with,  the lien of such Mortgage  except those which are insured  against by the
title insurance policy referred to in (xiii) below;

                  (ix)     there was no delinquent tax or assessment  lien against the property  subject to any Mortgage,  except where
such lien was being contested in good faith and a stay had been granted against levying on the property;

                  (x)      there  is no valid  offset,  defense  or  counterclaim  to any  Mortgage  Note or  Mortgage,  including  the
obligation of the Mortgagor to pay the unpaid principal and interest on such Mortgage Note;

                  (xi)     the physical  property subject to any Mortgage is free of material damage and is in good repair and there is
no proceeding pending or threatened for the total or partial condemnation of any Mortgaged Property;

                  (xii)    the Mortgaged  Property and all improvements  thereon comply with all requirements of any applicable  zoning
and subdivision laws and ordinances;

                  (xiii)   a  lender's  title  insurance  policy  (on an ALTA or CLTA  form) or  binder,  or other  assurance  of title
customary in the relevant  jurisdiction  therefor in a form  acceptable  to Fannie Mae or Freddie Mac, was issued on the date that each
Subsequent  Mortgage Loan was created by a title  insurance  company which,  to the best of the Mortgage Loan Seller's  knowledge,  was
qualified to do business in the jurisdiction  where the related  Mortgaged  Property is located,  insuring the Mortgage Loan Seller and
its  successors  and assigns that the Mortgage is a first  priority lien on the related  Mortgaged  Property in the original  principal
amount of the Subsequent  Mortgage Loan. The Mortgage Loan Seller is the sole insured under such lender's title insurance  policy,  and
such  policy,  binder or  assurance is valid and remains in full force and effect,  and each such  policy,  binder or  assurance  shall
contain all applicable endorsements including a negative amortization endorsement, if applicable;

                  (xiv)    at the time of origination,  each Mortgaged  Property was the subject of an appraisal which conformed to the
underwriting  requirements  of the originator of the Subsequent  Mortgage Loan and the appraisal is in a form  acceptable to Fannie Mae
or Freddie Mac;

                  (xv)     the improvements on each Mortgaged  Property securing a Subsequent  Mortgage Loan are insured (by an insurer
which is  acceptable  to the Mortgage  Loan Seller)  against  loss by fire and such  hazards as are covered  under a standard  extended
coverage  endorsement in the locale in which the Mortgaged  Property is located,  in an amount which is not less than the lesser of the
maximum  insurable  value of the  improvements  securing such  Subsequent  Mortgage Loan or the  outstanding  principal  balance of the
Subsequent  Mortgage  Loan,  but in no event in an amount less than an amount that is  required  to prevent  the  Mortgagor  from being
deemed to be a co-insurer  thereunder;  if the  improvement on the Mortgaged  Property is a condominium  unit, it is included under the
coverage afforded by a blanket policy for the condominium  project;  if upon origination of the related  Subsequent  Mortgage Loan, the
improvements on the Mortgaged  Property were in an area identified as a federally  designated  flood area, a flood insurance  policy is
in effect in an amount  representing  coverage  not less than the least of (i) the  outstanding  principal  balance  of the  Subsequent
Mortgage Loan, (ii) the restorable  cost of improvements  located on such Mortgaged  Property or (iii) the maximum  coverage  available
under  federal  law;  and each  Mortgage  obligates  the  Mortgagor  thereunder  to  maintain  the  insurance  referred to above at the
Mortgagor's cost and expense;

                  (xvi)    each Subsequent  Mortgage Loan  constitutes a "qualified  mortgage" under Section  860G(a)(3)(A) of the Code
and Treasury  Regulations  Section  1.860G-2(a)(1),  (2),  (4), (5),  (6), (7) and (9) without  reliance on the  provisions of Treasury
Regulations  Section  1.860G-2(a)(3)  or  Treasury  Regulations  Section  1.860G-2(f)(2)  or any other  provision  that  would  allow a
Subsequent  Mortgage  Loan to be treated as a "qualified  mortgage"  notwithstanding  its failure to meet the  requirements  of Section
860G(a)(3)(A) of the Code and Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  (xvii)   each  Subsequent  Mortgage  Loan was  originated  (a)  by a  savings  and loan  association,  savings  bank,
commercial  bank,  credit  union,  insurance  company or similar  institution  that is  supervised  and  examined by a federal or state
authority,  (b) by a mortgagee  approved by the  Secretary  of HUD  pursuant to Sections  203 and 211 of the  National  Housing Act, as
amended,  or (c) by a mortgage  broker or  correspondent  lender in a manner such that the related  Subsequent  Mortgage  Loan would be
regarded for purposes of Section  3(a)(41) of the Securities  Exchange Act of 1934, as amended,  as having been originated by an entity
described in clauses (a) or (b) above;

                  (xviii)  none of the Subsequent  Mortgage Loans are (a) loans subject to 12 CFR Part 226.31, 12 CFR Part 226.32 or 12
CFR Part 226.34 of Regulation Z, the regulation  implementing  TILA, which  implements the Home Ownership and Equity  Protection Act of
1994,  as amended or (b) "high cost home,"  "covered"  (excluding  home loans  defined as  "covered  home loans" in the New Jersey Home
Ownership  Security  Act of 2002 that were  originated  between  November 26, 2003 and July 7, 2004),  "high risk home" or  "predatory"
loans under any  applicable  state,  federal or local law (or a  similarly  classified  loan using  different  terminology  under a law
imposing  heightened  regulatory  scrutiny or additional  legal  liability for  residential  mortgage loans having high interest rates,
points and/or fees);

                  (xix)    no  Subsequent  Mortgage Loan (a) is a "high cost loan" or "covered  loan" as applicable  (as such terms are
defined in the then  current  version of Standard & Poor's  LEVELS®  Glossary  in effect as of the date  hereof,  Appendix E,  attached
hereto as Exhibit 6) or (b) was  originated  on or after  October 1, 2002  through  March 6, 2003 and is governed  by the Georgia  Fair
Lending Act;

                  (xxiii)  each Subsequent  Mortgage Loan was originated in accordance with the underwriting  guidelines of the related
originator;

                  (xxiv)   each  original  Mortgage has been  recorded or is in the process of being  recorded in  accordance  with the
requirements  of Section 2.01 of the Pooling and Servicing  Agreement in the  appropriate  jurisdictions  wherein such  recordation  is
required to perfect the lien thereof for the benefit of the Purchaser and the Trustee as its assignee;

                  (xxv)    the related  Mortgage File contains  each of the  documents  and  instruments  listed in Section 2.01 of the
Pooling and Servicing Agreement, subject to any exceptions, substitutions and qualifications as are set forth in such Section;

                  (xxvi)   the Subsequent Mortgage Loans are currently being serviced in accordance with accepted servicing practices;

                  (xxvii)  with respect to each Subsequent  Mortgage Loan that has a prepayment  penalty  feature,  each such prepayment
penalty is enforceable and will be enforced by the Subsequent  Mortgage Loan Seller and each prepayment  penalty is permitted  pursuant
to federal,  state and local law.  In addition,  with respect to each  Subsequent  Mortgage Loan (i) no  Subsequent  Mortgage Loan will
impose a prepayment  penalty for a term in excess of five years from the date such  Subsequent  Mortgage Loan was  originated  and (ii)
such prepayment  penalty is at least equal to the lesser of (A) the maximum amount  permitted  under  applicable law and (B) six months
interest at the  related  Mortgage  Interest  Rate on the amount  prepaid in excess of 20% of the  original  principal  balance of such
Subsequent Mortgage Loan; and

                  (xxviii) if any of the Subsequent Mortgage Loans are secured by a leasehold interest, with respect to each leasehold
interest: the use of leasehold estates for residential properties is an accepted practice in the area where the related Mortgaged
Property is located; residential property in such area consisting of leasehold estates is readily marketable; the lease is recorded
and no party is in any way in breach of any provision of such lease; the leasehold is in full force and effect and is not subject to
any prior lien or encumbrance by which the leasehold could be terminated or subject to any charge or penalty; and the remaining term
of the lease does not terminate less than ten years after the maturity date of such Subsequent Mortgage Loan.

                  It is understood  and agreed that the  representations  and  warranties set forth in this Section 7 will inure to the
benefit of the Purchaser,  its successors and assigns,  notwithstanding  any restrictive or qualified  endorsement on any Mortgage Note
or  assignment  of Mortgage or the  examination  of any Mortgage  File.  Upon any  substitution  for a Subsequent  Mortgage  Loan,  the
representations  and warranties  set forth above shall be deemed to be made by the Mortgage Loan Seller as to any  Substitute  Mortgage
Loan as of the date of substitution.

                  Upon  discovery or receipt of notice by the Mortgage  Loan  Seller,  the  Purchaser or the Trustee of a breach of any
representation  or warranty of the Mortgage Loan Seller set forth in this Section 7 which  materially  and adversely  affects the value
of the interests of the  Purchaser,  the  Certificateholders  or the Trustee in any of the Mortgage  Loans,  the party  discovering  or
receiving  notice of such breach shall give prompt  written  notice to the others.  In the case of any such breach of a  representation
or warranty set forth in this Section 7, within  ninety (90) days from the date of discovery by the Mortgage  Loan Seller,  or the date
the Mortgage Loan Seller is notified by the party  discovering  or receiving  notice of such breach  (whichever  occurs  earlier),  the
Mortgage Loan Seller will (i) cure such breach in all material  respects,  (ii) purchase  the affected  Mortgage Loan at the applicable
Purchase  Price or (iii) if within two years of the  Subsequent  Transfer  Date,  substitute a qualifying  Substitute  Mortgage Loan in
exchange  for such  Mortgage  Loan;  provided  that,  (A) in the case of a breach of the  representation  and warranty  concerning  the
Mortgage Loan  Schedule  contained in clause (i) of this Section 7, if such breach is material and relates to any field on the Mortgage
Loan Schedule which identifies any Prepayment Charge or (B) in the case of a breach of the  representation  contained in clause (xxvii)
of this Section 7, then,  in each case, in lieu of purchasing  such  Mortgage Loan from the Trust at the Purchase  Price,  the Mortgage
Loan Seller shall pay the amount of the Prepayment  Charge (net of any amount  previously  collected by or paid to the Trust in respect
of such  Prepayment  Charge)  from its own funds and  without  reimbursement  thereof,  and the  Mortgage  Loan  Seller  shall  have no
obligation to  repurchase  or substitute  for such Mortgage  Loan.  The  obligations  of the Mortgage Loan Seller to cure,  purchase or
substitute a qualifying Substitute Mortgage Loan shall constitute the Purchaser's,  the Trustee's and the Certificateholder's  sole and
exclusive remedies under this Agreement or otherwise  respecting a breach of  representations  or warranties  hereunder with respect to
the Mortgage  Loans,  except for the obligation of the Mortgage Loan Seller to indemnify the Purchaser for any such breach as set forth
in and limited by Section 4 hereof.

                  Any cause of action  against the Mortgage  Loan Seller or relating to or arising out of a breach by the Mortgage Loan
Seller  of any  representations  and  warranties  made  in  this  Section  7 shall  accrue  as to any  Subsequent  Mortgage  Loan  upon
(i) discovery  of such breach by the Mortgage Loan Seller or notice thereof by the party  discovering  such breach and  (ii) failure by
the Mortgage  Loan Seller to cure such breach,  purchase  such  Mortgage  Loan or  substitute a  qualifying  Substitute  Mortgage  Loan
pursuant to the terms hereof.

                   SECTION 35.      Representations  and Warranties  Concerning the Mortgage Loan Seller.  As of the date hereof and as
of the  Subsequent  Transfer  Date,  the Mortgage  Loan Seller  represents  and warrants to the  Purchaser as to itself in the capacity
indicated as follows:

                  (i)      the Mortgage Loan Seller (i) is a corporation  duly organized,  validly  existing and in good standing under
the laws of the  State of  Delaware  and (ii) is  qualified  and in good  standing  to do  business  in each  jurisdiction  where  such
qualification  is necessary,  except where the failure so to qualify would not reasonably be expected to have a material adverse effect
on the Mortgage Loan Seller 's business as presently  conducted or on the Mortgage Loan Seller's  ability to enter into this  Agreement
and to consummate the transactions contemplated hereby;

                  (ii)     the  Mortgage  Loan  Seller  has full  corporate  power to own its  property,  to carry on its  business  as
presently conducted and to enter into and perform its obligations under this Agreement;

                  (iii)    the execution and delivery by the Mortgage Loan Seller of this  Agreement  have been duly  authorized by all
necessary  action on the part of the  Mortgage  Loan  Seller;  and neither  the  execution  and  delivery  of this  Agreement,  nor the
consummation of the  transactions  herein  contemplated,  nor compliance with the provisions  hereof by the Mortgage Loan Seller,  will
conflict  with or  result in a breach  of, or  constitute  a  default  under,  any of the  provisions  of any law,  governmental  rule,
regulation,  judgment,  decree or order binding on the Mortgage Loan Seller or its properties or the charter or by-laws of the Mortgage
Loan Seller,  except those conflicts,  breaches or defaults which would not reasonably be expected to have a material adverse effect on
the Mortgage Loan Seller 's ability to enter into this Agreement and to consummate the transactions contemplated hereby;

                  (iv)     the execution,  delivery and performance by the Mortgage Loan Seller of this Agreement and the  consummation
by the Mortgage  Loan Seller of the  transactions  contemplated  hereby do not require the consent or approval of, the giving of notice
to, the  registration  with,  or the taking of any other action in respect of, any state,  federal or other  governmental  authority or
agency, except those consents,  approvals,  notices,  registrations or other actions as have already been obtained,  given or made and,
in connection with the recordation of the Mortgages, powers of attorney or assignments of Mortgages not yet completed;

                  (v)      this  Agreement  has been duly  executed  and  delivered  by the  Mortgage  Loan  Seller and,  assuming  due
authorization,  execution  and delivery by the  Purchaser,  constitutes  a valid and binding  obligation  of the  Mortgage  Loan Seller
enforceable  against it in accordance  with its terms  (subject to applicable  bankruptcy  and  insolvency  laws and other similar laws
affecting the enforcement of the rights of creditors generally and general principles of equity);

                  (vi)     there are no actions,  suits or  proceedings  pending or, to the  knowledge  of the  Mortgage  Loan  Seller,
threatened,  against the Mortgage Loan Seller, before or by any court,  administrative agency, arbitrator or governmental body (i) with
respect to any of the  transactions  contemplated  by this Agreement or (ii) with  respect to any other matter which in the judgment of
the Mortgage Loan Seller could  reasonably  be expected to be  determined  adversely to the Mortgage Loan Seller and will if determined
adversely to the Mortgage Loan Seller  materially and adversely  affect the Mortgage Loan Seller 's ability to perform its  obligations
under this  Agreement;  and the Mortgage Loan Seller is not in default with respect to any order of any court,  administrative  agency,
arbitrator or governmental body so as to materially and adversely affect the transactions contemplated by this Agreement; and

                  (vii)    the  Mortgage  Loan  Seller's  Information  (identified  in Exhibit 3 hereof)  does not  include  any untrue
statement  of a  material  fact or omit to state a  material  fact  necessary  in order to make the  statements  made,  in light of the
circumstances under which they were made, not misleading.

                  SECTION 36.       Representations  and Warranties  Concerning the Purchaser.  As of the date hereof and as of the the
Subsequent Transfer Date, the Purchaser represents and warrants to the Mortgage Loan Seller as follows:

                  (i)      the Purchaser (i) is a corporation  duly organized,  validly existing and in good standing under the laws of
the State of Delaware  and (ii) is qualified  and in good  standing to do business in each  jurisdiction  where such  qualification  is
necessary,  except  where the  failure so to  qualify  would not  reasonably  be  expected  to have a  material  adverse  effect on the
Purchaser's  business  as  presently  conducted  or on the  Purchaser's  ability to enter into this  Agreement  and to  consummate  the
transactions contemplated hereby;

                  (ii)     the Purchaser has full corporate power to own its property,  to carry on its business as presently conducted
and to enter into and perform its obligations under this Agreement;

                  (iii)    the  execution and delivery by the Purchaser of this  Agreement  have been duly  authorized by all necessary
action  on the part of the  Purchaser;  and  neither  the  execution  and  delivery  of this  Agreement,  nor the  consummation  of the
transactions  herein  contemplated,  nor  compliance  with the provisions  hereof by the  Purchaser,  will conflict with or result in a
breach of, or constitute a default under, any of the provisions of any law, governmental rule,  regulation,  judgment,  decree or order
binding on the  Purchaser or its  properties  or the articles of  incorporation  or bylaws of the  Purchaser,  except those  conflicts,
breaches or defaults  which would not  reasonably be expected to have a material  adverse  effect on the  Purchaser's  ability to enter
into this Agreement and to consummate the transactions contemplated hereby;

                  (iv)     the  execution,  delivery and  performance by the Purchaser of this  Agreement and the  consummation  by the
Purchaser  of the  transactions  contemplated  hereby do not  require  the  consent  or  approval  of,  the  giving of notice  to,  the
registration  with,  or the taking of any other  action in respect of, any state,  federal or other  governmental  authority or agency,
except those consents, approvals, notices, registrations or other actions as have already been obtained, given or made;

                  (v)      this  Agreement  has been duly  executed and delivered by the  Purchaser  and,  assuming due  authorization,
execution and delivery by the Mortgage Loan Seller,  constitutes a valid and binding  obligation of the Purchaser  enforceable  against
it in  accordance  with its terms  (subject  to  applicable  bankruptcy  and  insolvency  laws and other  similar  laws  affecting  the
enforcement of the rights of creditors generally and general principles of equity);

                  (vi)     there are no actions,  suits or  proceedings  pending or, to the  knowledge  of the  Purchaser,  threatened,
against the Purchaser,  before or by any court,  administrative agency,  arbitrator or governmental body (i) with respect to any of the
transactions  contemplated  by this  Agreement or (ii) with respect to any other matter which in the judgment of the Purchaser  will be
determined  adversely  to the  Purchaser  and will if  determined  adversely  to the  Purchaser  materially  and  adversely  affect the
Purchaser's  ability to perform its obligations under this Agreement;  and the Purchaser is not in default with respect to any order of
any court,  administrative  agency,  arbitrator  or  governmental  body so as to  materially  and  adversely  affect  the  transactions
contemplated by this Agreement; and

                  (vii)    the  Purchaser's  Information  (identified  in Exhibit 4 hereof) does not include any untrue  statement of a
material fact or omit to state a material fact  necessary in order to make the  statements  made, in light of the  circumstances  under
which they were made, not misleading.

                  SECTION 37.       Conditions to Closing.

                  (1)      The  obligations of the Purchaser under this Agreement will be subject to the  satisfaction,  on or prior to
the Subsequent Transfer Date, of the following conditions:

                           (a)      Each of the  obligations  of the Mortgage  Loan Seller  required to be performed at or prior to the
         Subsequent  Transfer  Date  pursuant to the terms of this  Agreement  shall have been duly  performed and complied with in all
         material respects;  all of the  representations  and warranties of the Mortgage Loan Seller under this Agreement shall be true
         and correct as of the date or dates specified in all material  respects;  and no event shall have occurred which,  with notice
         or the passage of time,  would constitute a default under this Agreement;  and the Purchaser shall have received  certificates
         to that effect signed by authorized officers of the Mortgage Loan Seller.

                           (b)      The  Purchaser  shall have received all of the following  closing  documents,  in such forms as are
         agreed upon and  reasonably  acceptable  to the  Purchaser,  duly  executed by all  signatories  other than the  Purchaser  as
         required pursuant to the respective terms thereof:

                                    (i)          The Mortgage Loan Schedule;

                                    (ii)         The Pooling and Servicing Agreement,  in form and substance reasonably satisfactory to
                  the Trustee and the Purchaser, and all documents required thereby duly executed by all signatories;

                                    (iii)        A  certificate  of an officer of the Mortgage  Loan Seller dated as of the  Subsequent
                  Transfer  Date, in a form  reasonably  acceptable to the  Purchaser,  and attached  thereto copies of the charter and
                  by-laws of the Mortgage  Loan Seller and evidence as to the good  standing of the Mortgage  Loan Seller dated as of a
                  recent date;

                                    (iv)         One or more opinions of counsel from the Mortgage Loan Seller's  counsel  otherwise in
                  form and substance reasonably satisfactory to the Purchaser, the Trustee and each Rating Agency;

                                    (v)          A letter from each of the Rating Agencies giving each Class of Certificates  set forth
                  on Schedule A hereto the rating set forth therein; and

                                    (vi)         Such  other  documents,   certificates   (including  additional   representations  and
                  warranties)  and opinions as may be reasonably  necessary to secure the intended  ratings from each Rating Agency for
                  the Certificates.

                           (c)      The  Certificates  to be  sold to Bear  Stearns  pursuant  to the  Underwriting  Agreement  and the
         Purchase Agreement, if applicable, shall have been issued and sold to Bear Stearns.

                           (d)      The Mortgage  Loan Seller shall have  furnished to the  Purchaser  such other  certificates  of its
         officers or others and such other  documents and opinions of counsel to evidence  fulfillment  of the  conditions set forth in
         this Agreement and the transactions contemplated hereby as the Purchaser and its respective counsel may reasonably request.

                  (2)      The  obligations of the Mortgage Loan Seller under this Agreement shall be subject to the  satisfaction,  on
or prior to the Subsequent Transfer Date, of the following conditions:

                           (a)      The  obligations  of the  Purchaser  required to be performed  by it on or prior to the  Subsequent
         Transfer  Date  pursuant to the terms of this  Agreement  shall have been duly  performed  and  complied  with in all material
         respects,  and all of the  representations  and warranties of the Purchaser  under this Agreement shall be true and correct in
         all material  respects as of the date hereof and as of the  Subsequent  Transfer  Date, and no event shall have occurred which
         would  constitute  a breach by it of the  terms of this  Agreement,  and the  Mortgage  Loan  Seller  shall  have  received  a
         certificate to that effect signed by an authorized officer of the Purchaser.

                           (b)      The Mortgage Loan Seller shall have received copies of all of the following closing  documents,  in
         such forms as are agreed upon and reasonably  acceptable to the Mortgage Loan Seller,  duly executed by all signatories  other
         than the Mortgage Loan Seller as required pursuant to the respective terms thereof:

                                    (i)   A certificate of an officer of the Purchaser  dated as of the Subsequent  Transfer Date, in a
                  form reasonably  acceptable to the Mortgage Loan Seller,  and attached thereto the written consent of the shareholder
                  of the  Purchaser  authorizing  the  transactions  contemplated  by this  Agreement  and the  Pooling  and  Servicing
                  Agreement,  together with copies of the  Purchaser's  articles of  incorporation,  bylaws and evidence as to the good
                  standing of the Purchaser dated as of a recent date;

                                    (ii)  One or  more  opinions  of  counsel  from  the  Purchaser's  counsel  in form  and  substance
                  reasonably satisfactory to the Mortgage Loan Seller; and

                                    (iii) Such other documents,  certificates  (including  additional  representations  and warranties)
                  and  opinions  as may be  reasonably  necessary  to secure  the  intended  rating  from each  Rating  Agency  for the
                  Certificates.

                  SECTION 38.        Fees and  Expenses.  Subject to  Section 17 hereof,  the  Mortgage  Loan  Seller  shall pay on the
Subsequent  Transfer  Date or such later date as may be agreed to by the  Purchaser  (i) the fees and  expenses  of the  Mortgage  Loan
Seller's attorneys and the reasonable fees and expenses of the Purchaser's  attorneys,  (ii) the fees and expenses of Deloitte & Touche
LLP,  (iii) the fees and expenses of the Trustee which shall include  without  limitation the fees and expenses of the Trustee (and the
fees and  disbursements  of its counsel)  with respect to (A) legal and document  review of this  Agreement,  the Pooling and Servicing
Agreement,  the Certificates and related  agreements,  (B) attendance at the Closing and (C) review of the Subsequent Mortgage Loans to
be performed by the Trustee,  (iv) the fees and expenses of each Rating Agency (both  initial and  ongoing),  (v) the fees and expenses
relating to the preparation and recordation of mortgage assignments (including  intervening  assignments,  if any and if available,  to
evidence a complete  chain of title from the  originator  thereof to the Trustee)  from the Mortgage  Loan Seller to the Trustee or the
expenses  relating to the  Opinion of Counsel  referred  to in Section  6(i)  hereof,  as the case may be, and (vi)  Mortgage  File due
diligence  expenses and other  out-of-pocket  expenses  incurred by the  Purchaser in  connection  with the purchase of the  Subsequent
Mortgage Loans and by Bear Stearns in connection with the sale of the Certificates.

                  SECTION 39.        Accountants' Letters.

                  (i)   Deloitte & Touche LLP will review the  characteristics  of a sample of the Subsequent  Mortgage Loans described
in the Final Subsequent  Mortgage Loan Schedule and will compare those  characteristics  to the description of the Subsequent  Mortgage
Loans  contained in the  Prospectus  Supplement  under the captions  ["Summary of Terms - The  Mortgage  Pool" and  "Conveyance  of the
Subsequent  Mortgage  Loans"]  and in  Schedule A thereto.  The  Mortgage  Loan  Seller will  cooperate  with the  Purchaser  in making
available all information and taking all steps  reasonably  necessary to permit such  accountants to complete the review and to deliver
the letters required of them under the Underwriting Agreement.

                  SECTION 40.        Indemnification.

                  (i)   The Mortgage  Loan Seller shall  indemnify and hold  harmless the  Purchaser  and its  directors,  officers and
controlling  persons (as defined in Section 15 of the Securities Act) from and against any loss,  claim,  damage or liability or action
in respect  thereof,  to which they or any of them may become  subject,  under the Securities  Act or otherwise,  insofar as such loss,
claim,  damage,  liability  or action  arises out of, or is based  upon (i) any  representation  or  warranty  assigned  or made by the
Mortgage  Loan  Seller in Section 7 or Section 8 hereof  being,  or alleged to be,  untrue or  incorrect,  or  (ii) any  failure by the
Mortgage Loan Seller to perform its obligations  under this  Agreement;  and the Mortgage Loan Seller shall reimburse the Purchaser and
each other  indemnified  party for any legal and other  expenses  reasonably  incurred  by them in  connection  with  investigating  or
defending or preparing to defend against any such loss, claim, damage, liability or action.

         The foregoing  indemnity  agreement is in addition to any liability  which the Mortgage Loan Seller  otherwise may have to the
Purchaser or any other such indemnified party.

                  (ii)   The  Purchaser  shall  indemnify  and hold  harmless the Mortgage  Loan Seller and its  respective  directors,
officers  and  controlling  persons  (as defined in Section 15 of the  Securities  Act) from and  against  any loss,  claim,  damage or
liability  or action in respect  thereof,  to which they or any of them may become  subject,  under the  Securities  Act or  otherwise,
insofar as such loss,  claim,  damage,  liability or action arises out of, or is based upon (i) any  representation or warranty made by
the  Purchaser in Section 9 hereof being,  or alleged to be,  untrue or incorrect,  or (ii) any failure by the Purchaser to perform its
obligations  under this Agreement;  and the Purchaser shall reimburse the Mortgage Loan Seller,  and each other  indemnified  party for
any legal and other  expenses  reasonably  incurred by them in connection  with  investigating  or defending or preparing to defend any
such loss, claim,  damage,  liability or action. The foregoing  indemnity agreement is in addition to any liability which the Purchaser
otherwise may have to the Mortgage Loan Seller, or any other such indemnified party,

                  (iii)  Promptly  after  receipt  by an  indemnified  party  under  subsection  (i) or (ii)  above  of  notice  of the
commencement of any action,  such indemnified  party shall, if a claim in respect thereof is to be made against the indemnifying  party
under such subsection,  notify each party against whom  indemnification is to be sought in writing of the commencement thereof (but the
failure so to notify an  indemnifying  party shall not relieve such  indemnified  party from any liability which it may have under this
Section 13 except to the extent that it has been  prejudiced  in any material  respect by such failure or from any  liability  which it
may have otherwise).  In case any such action is brought against any indemnified  party,  and it notifies an indemnifying  party of the
commencement  thereof,  the  indemnifying  party will be entitled  to  participate  therein  and, to the extent it may elect by written
notice delivered to the indemnified  party promptly (but, in any event,  within 30 days) after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably  satisfactory to such indemnified party.  Notwithstanding  the
foregoing,  the  indemnified  party or parties  shall have the right to employ its or their own counsel in any such case,  but the fees
and expenses of such counsel shall be at the expense of such  indemnified  party or parties unless  (a) the  employment of such counsel
shall have been  authorized  in writing by one of the  indemnifying  parties in  connection  with the defense of such  action,  (b) the
indemnifying  parties  shall not have  employed  counsel to have charge of the defense of such action  within a  reasonable  time after
notice of  commencement  of the action,  or (c) such  indemnified  party or parties  shall have  reasonably  concluded  that there is a
conflict of interest  between  itself or themselves and the  indemnifying  party in the conduct of the defense of any claim or that the
interests of the indemnified  party or parties are not substantially  co-extensive with those of the indemnifying  party (in which case
the  indemnifying  parties  shall  not have the right to direct  the  defense  of such  action  on behalf of the  indemnified  party or
parties),  in any of which  events such fees and expenses  shall be borne by the  indemnifying  parties;  provided,  however,  that the
indemnifying  party shall be liable only for the fees and expenses of one counsel in addition to one local counsel in the  jurisdiction
involved.  Anything in this subsection to the contrary  notwithstanding,  an indemnifying  party shall not be liable for any settlement
or any claim or action effected without its written consent; provided, however, that such consent was not unreasonably withheld.

                  (iv)   If the  indemnification  provided  for in  paragraphs  (i) and (ii) of this Section 13 shall for any reason be
unavailable to an indemnified party in respect of any loss, claim, damage or liability,  or any action in respect thereof,  referred to
in Section 13, then the  indemnifying  party shall in lieu of  indemnifying  the  indemnified  party  contribute  to the amount paid or
payable  by such  indemnified  party as a result of such loss,  claim,  damage or  liability,  or action in  respect  thereof,  in such
proportion  as shall be  appropriate  to reflect the relative  benefits  received by the  Mortgage  Loan Seller on the one hand and the
Purchaser on the other from the purchase and sale of the Subsequent  Mortgage  Loans,  the offering of the  Certificates  and the other
transactions  contemplated hereunder. No person found liable for a fraudulent  misrepresentation shall be entitled to contribution from
any person who is not also found liable for such fraudulent misrepresentation.

                  (v)    The parties hereto agree that reliance by an indemnified  party on any publicly  available  information or any
information or directions furnished by an indemnifying party shall not constitute  negligence,  bad faith or willful misconduct by such
indemnified party.

                  SECTION 41.        Notices.  All  demands,  notices  and  communications  hereunder  shall be in  writing  but may be
delivered by facsimile  transmission  subsequently  confirmed in writing.  Notices to the Mortgage Loan Seller shall be directed to EMC
Mortgage Corporation,  2780 Lake Vista Drive,  Lewisville,  Texas 75067, Attention:  General Counsel (Telecopy:  (214) 626-4889), or to
any  other  address  as may  hereafter  be  furnished  by one party to the  other  party by like  notice.  Any such  demand,  notice or
communication  hereunder shall be deemed to have been received on the date received at the premises of the addressee (as evidenced,  in
the case of  registered  or certified  mail,  by the date noted on the return  receipt)  provided that it is received on a Business Day
during  normal  business  hours and,  if  received  after  normal  business  hours,  then it shall be deemed to be received on the next
Business Day.

                  SECTION 42.        Transfer of Subsequent  Mortgage Loans. As set forth in Section 4(iii),  the Purchaser  intends to
assign the Subsequent  Mortgage  Loans and certain of its rights and  obligations  under this Agreement to the Trustee  pursuant to the
Pooling and Servicing  Agreement,  and the Mortgage Loan Seller hereby consents to any such assignment.  Upon any such assignment,  the
Trustee  shall have the right to enforce  directly  against the Mortgage Loan Seller the rights of the  Purchaser  hereunder  that have
been  assigned to the Trustee.  Notwithstanding  any such  assignment,  with respect to the Mortgage Loan Seller,  the Purchaser  shall
remain entitled to the benefits set forth in Sections 11, 13 and 17.

                  SECTION 43.        Termination.  This  Agreement may be terminated  (a) by mutual consent of the parties hereto prior
to the  Subsequent  Trasnfer  Date, (b) by the  Purchaser,  if the  conditions to the  Purchaser's  obligation to close set forth under
Section 10(1) hereof are not fulfilled as and when  required to be fulfilled or (c) by the Mortgage Loan Seller,  if the  conditions to
the Mortgage  Loan  Seller's  obligation  to close set forth under  Section  10(2) hereof are not  fulfilled as and when required to be
fulfilled.  In the event of  termination  pursuant to clause (b), the Mortgage  Loan Seller shall pay, and in the event of  termination
pursuant to clause (c), the Purchaser  shall pay, all reasonable  out-of-pocket  expenses  incurred by the other in connection with the
transactions  contemplated  by this  Agreement.  In the event of a termination  pursuant to clause (a), each party shall be responsible
for its own expenses.

                  SECTION 44.        Representations,  Warranties and Agreements to Survive Delivery.  All representations,  warranties
and agreements  contained in this Agreement,  or contained in certificates of officers of the Mortgage Loan Seller  submitted  pursuant
hereto,  shall  remain  operative  and in full force and effect and shall  survive  delivery of the  Subsequent  Mortgage  Loans to the
Purchaser  (and by the Purchaser to the Trustee).  Subsequent to the delivery of the Subsequent  Mortgage  Loans to the Purchaser,  the
Mortgage Loan Seller's  representations  and warranties  contained herein with respect to the Subsequent Mortgage Loans shall be deemed
to relate to the  Subsequent  Mortgage  Loans actually  delivered to the Purchaser and included in the Final  Subsequent  Mortgage Loan
Schedule and any Substitute Mortgage Loan and not to those Subsequent  Mortgage Loans deleted from the Preliminary  Subsequent Mortgage
Loan  Schedule  pursuant to Section 3 hereof prior to the closing of the  transactions  contemplated  hereby or any Deleted  Subsequent
Mortgage Loan.

                  SECTION 45.        Severability.  If any provision of this Agreement shall be prohibited or invalid under  applicable
law, this Agreement shall be ineffective only to such extent, without invalidating the remainder of this Agreement.

                  SECTION 46.        Counterparts.  This Agreement may be executed in counterparts,  each of which will be an original,
but which together shall constitute one and the same agreement.

                  SECTION 47.        Amendment.  This  Agreement  cannot be amended or modified in any manner without the prior written
consent of each party.

                  SECTION 48.        GOVERNING LAW. THIS AGREEMENT  SHALL BE DEEMED TO HAVE BEEN MADE AND PERFORMED IN THE STATE OF NEW
YORK  WITHOUT  GIVING  EFFECT TO ITS  CONFLICT  OF LAWS  PRINCIPLES  (OTHER  THAN  SECTIONS  5-1401 AND 5-1402 OF THE NEW YORK  GENERAL
OBLIGATIONS  LAW) AND SHALL BE INTERPRETED IN ACCORDANCE WITH THE LAWS OF SUCH STATE,  WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF
SUCH STATE.

                  SECTION 49.        Further  Assurances.  Each of the parties agrees to execute and deliver such  instruments and take
such  actions as another  party may,  from time to time,  reasonably  request in order to  effectuate  the purpose and to carry out the
terms of this Agreement including any amendments hereto which may be required by either Rating Agency.

                  SECTION 50.        Successors and Assigns.  This Agreement  shall bind and inure to the benefit of and be enforceable
by the Mortgage Loan Seller and the Purchaser and their  permitted  successors  and assigns and, to the extent  specified in Section 13
hereof,  Bear Stearns,  and their  directors,  officers and controlling  persons (within the meaning of federal  securities  laws). The
Mortgage  Loan Seller  acknowledges  and agrees that the  Purchaser  may assign its rights  under this  Agreement  (including,  without
limitation,  with respect to the Mortgage Loan Seller's  representations  and warranties  respecting the Subsequent  Mortgage Loans) to
the Trustee.  Any person into which the Mortgage Loan Seller may be merged or  consolidated  (or any person  resulting  from any merger
or  consolidation  involving the Mortgage Loan Seller),  any person  resulting from a change in form of the Mortgage Loan Seller or any
person  succeeding  to the business of the Mortgage  Loan Seller,  shall be  considered  the  "successor"  of the Mortgage  Loan Seller
hereunder  and shall be  considered  a party hereto  without the  execution or filing of any paper or any further act or consent on the
part of any party  hereto.  Except as  provided in the two  preceding  sentences  and in Section 15 hereto,  this  Agreement  cannot be
assigned,  pledged or  hypothecated  by either party hereto without the written  consent of the other parties to this Agreement and any
such assignment or purported assignment shall be deemed null and void.

                  SECTION 51.        The Mortgage Loan Seller and the  Purchaser.  The Mortgage Loan Seller and the Purchaser will keep
in full effect all rights as are necessary to perform their respective obligations under this Agreement.

                  SECTION 52.        Entire  Agreement.  This Agreement  contains the entire  agreement and  understanding  between the
parties  with  respect  to the  subject  matter  hereof,  and  supersedes  all prior and  contemporaneous  agreements,  understandings,
inducements and conditions, express or implied, oral or written, of any nature whatsoever with respect to the subject matter hereof.

                  SECTION 53.        No Partnership.  Nothing herein  contained shall be deemed or construed to create a partnership or
joint venture between the parties hereto.

                                                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the parties  hereto have caused  their names to be signed  hereto by their  respective  duly  authorized
officers as of the date first above written.

                                                              EMC MORTGAGE CORPORATION


                                                              By:  _______________________________________
                                                              Name:
                                                              Title:


                                                              STRUCTURED ASSET MORTGAGE INVESTMENT II INC.


                                                              By:  _______________________________________
                                                              Name:  Baron Silverstein
                                                              Title:    Senior Managing Director




--------------------------------------------------------------------------------




                                                                  EXHIBIT 1
                                                        CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the following  items,  which shall be available
for  inspection by the Purchaser or its designee,  and which shall be delivered to the Purchaser or its designee  pursuant to the terms
of the Agreement:

                  (i)      The original  Mortgage Note,  endorsed  without recourse to the order of the Trustee and showing an unbroken
         chain of endorsements from the original payee thereof to the Person endorsing it to the Trustee, or a lost note affidavit;

                  (ii)     The original  Mortgage and, if the related  Mortgage Loan is a MOM Loan,  noting the presence of the MIN and
         language  indicating  that such  Mortgage  Loan is a MOM Loan,  which  shall have been  recorded  (or if the  original  is not
         available,  a copy),  with evidence of such  recording  indicated  thereon (or if the original  Mortgage,  assignments  to the
         Trustee or intervening  assignments thereof which have been delivered,  are being delivered or will, upon receipt of recording
         information  relating to the Mortgage  required to be included  thereon,  be delivered to recording  offices for recording and
         have not been  returned to the Mortgage Loan Seller in time to permit their  recording as specified in Section  2.01(b) of the
         Pooling and Servicing Agreement, shall be in recordable form);

                  (iii)     Unless the Mortgage Loan is a MOM Loan, a certified copy of the  assignment  (which may be in the form of a
         blanket  assignment  if permitted in the  jurisdiction  in which the  Mortgaged  Property is located) to  "Citibank,  N.A., as
         Trustee",  with  evidence of  recording  with  respect to each  Mortgage  Loan in the name of the  Trustee  thereon (or if the
         original  Mortgage,  assignments  to the Trustee or  intervening  assignments  thereof  which have been  delivered,  are being
         delivered  or will,  upon receipt of  recording  information  relating to the  Mortgage  required to be included  thereon,  be
         delivered to recording  offices for  recording  and have not been returned to the Mortgage Loan Seller in time to permit their
         delivery as specified in Section 2.01(b) of the Pooling and Servicing  Agreement,  the Mortgage Loan Seller may deliver a true
         copy  thereof  with a  certification  by the  Mortgage  Loan  Seller,  on the face of such  copy,  substantially  as  follows:
         "Certified to be a true and correct copy of the original, which has been transmitted for recording");

                  (iv)     All intervening  assignments of the Mortgage, if applicable and only to the extent available to the Mortgage
         Loan Seller with evidence of recording thereon;

                  (v)      The original or a copy of the policy or certificate of primary mortgage  guaranty  insurance,  to the extent
         available, if any;

                  (vi)     The original  policy of title  insurance or  mortgagee's  certificate  of title  insurance or  commitment or
         binder for title insurance; and

                  (vii)    The originals of all modification agreements, if applicable and available.




--------------------------------------------------------------------------------




                                                                EXHIBIT 2

                                                   MORTGAGE LOAN SCHEDULE INFORMATION

         The  Preliminary  and Final Mortgage Loan Schedules  shall set forth the following  information  with respect to each Mortgage
Loan:

(hh)     the city, state and zip code of the Mortgaged Property;
(ii)     the property type;
(jj)     the Mortgage Interest Rate;
(kk)     the Servicing Fee Rate;
(ll)     the Master Servicer's Fee Rate;
(mm)     the LPMI Fee, if applicable;
(nn)     the Trustee Fee Rate, if applicable;
(oo)     the Net Rate;
(pp)     the maturity date;
(qq)     the stated original term to maturity;
(rr)     the stated remaining term to maturity;
(ss)     the original Principal Balance;
(tt)     the first payment date;
(uu)     the principal and interest payment in effect as of the Cut-Off Date;
(vv)     the unpaid Principal Balance as of the Cut-Off Date;
(ww)     the Loan-to-Value Ratio at origination;
(xx)     the insurer of any Primary Mortgage Insurance Policy;
(yy)     the MIN with respect to each MOM Loan;
(zz)     the Gross Margin, if applicable;
(aaa)    the next Adjustment Date, if applicable;
(bbb)    the Maximum Lifetime Mortgage Rate, if applicable;
(ccc)    the Minimum Lifetime Mortgage Rate, if applicable;
(ddd)    the Periodic Rate Cap, if applicable;
(eee)    the Loan Group, if applicable;
(fff)    a code indicating whether the Mortgage Loan is negatively amortizing;
(ggg)    which Mortgage Loans adjust after an initial fixed-rate period of one, two, three, five, seven or ten years or any other
         period;
(hhh)    the Prepayment Charge, if any;
(iii)    lien position (e.g., first lien or second lien);
(jjj)    a code indicating whether the Mortgage Loan is has a balloon payment;
(kkk)    a code indicating whether the Mortgage Loan is an interest-only loan;
(lll)    the interest-only term, if applicable;
(mmm)    the Mortgage Loan Seller; and
(nnn)    the original amortization term.

Such  schedule  also shall set forth for all of the  Mortgage  Loans,  the total  number of  Mortgage  Loans,  the total of each of the
amounts  described  under (n) and (j) above,  the  weighted  average by  principal  balance as of the Cut-Off Date of each of the rates
described  under (c) through (h) above,  and the weighted  average  remaining  term to maturity by unpaid  principal  balance as of the
Cut-Off Date.




--------------------------------------------------------------------------------




                                                              EXHIBIT 3

                                                 MORTGAGE LOAN SELLER'S INFORMATION

         All  information  in the  Prospectus  Supplement  described  under the following  Sections:  "SUMMARY OF TERMS -- The Mortgage
Pool," "DESCRIPTION OF THE MORTGAGE LOANS" and "SCHEDULE A -- CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS."




--------------------------------------------------------------------------------




                                                             EXHIBIT 4

                                                       PURCHASER'S INFORMATION

         All information in the Prospectus Supplement and the Prospectus, except the Mortgage Loan Seller's Information.




--------------------------------------------------------------------------------




                                                             EXHIBIT 5

                                                       SCHEDULE OF LOST NOTES

                                                       Available Upon Request




--------------------------------------------------------------------------------




                                                             EXHIBIT 6

                                  Standard & Poor's LEVELS® Glossary, Version 5.7 Revised, Appendix E

                                                                                  REVISED August 1, 2005

APPENDIX E - Standard & Poor's Anti-Predatory Lending Categorization


                  Standard & Poor's has categorized  loans governed by anti-predatory  lending laws in the  Jurisdictions  listed below
into three  categories  based upon a combination of factors that include (a) the risk exposure  associated with the assignee  liability
and (b) the tests and thresholds  set forth in those laws.  Note that certain loans  classified by the relevant  statute as Covered are
included  in  Standard & Poor's  High Cost Loan  Category  because  they  included  thresholds  and tests  that are  typical of what is
generally considered High Cost by the industry.

Standard & Poor's High Cost Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective     Category under Applicable
                                                         Date                        Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Arkansas                           Arkansas Home Loan Protection Act, Ark. Code      High Cost Home Loan
                                   Ann. §§ 23-53-101 et seq.

                                   Effective July 16, 2003
_____________________________________________________________________________________________________________________
Cleveland Heights, OH              Ordinance No. 72-2003 (PSH), Mun. Code §§         Covered Loan
                                   757.01 et seq.

                                   Effective June 2, 2003
_____________________________________________________________________________________________________________________
Colorado                           Consumer Equity Protection, Colo. Stat. Ann. §§   Covered Loan
                                   5-3.5-101 et seq.

                                   Effective for covered loans offered or entered
                                   into on or after January 1, 2003. Other
                                   provisions of the Act took effect on June 7,
                                   2002
_____________________________________________________________________________________________________________________
Connecticut                        Connecticut Abusive Home Loan Lending Practices   High Cost Home Loan
                                   Act, Conn. Gen. Stat. §§ 36a-746 et seq.

                                   Effective October 1, 2001
_____________________________________________________________________________________________________________________
District of Columbia               Home Loan Protection Act, D.C. Code §§            Covered Loan
                                   26-1151.01 et seq.

                                   Effective for loans closed on or after January
                                   28, 2003
_____________________________________________________________________________________________________________________
Florida                            Fair Lending Act, Fla. Stat. Ann. §§ 494.0078     High Cost Home Loan
                                   et seq.

                                   Effective October 2, 2002
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
2003)                              7-6A-1 et seq.
_____________________________________________________________________________________________________________________
Georgia as amended (Mar. 7, 2003   Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
- current)                         7-6A-1 et seq.

                                   Effective for loans closed on or after March 7,
                                   2003
_____________________________________________________________________________________________________________________
HOEPA Section 32                   Home Ownership and Equity Protection Act of       High Cost Loan
                                   1994, 15 U.S.C. § 1639, 12 C.F.R. §§ 226.32 and
                                   226.34

                                   Effective October 1, 1995, amendments October
                                   1, 2002
_____________________________________________________________________________________________________________________
Illinois                           High Risk Home Loan Act, Ill. Comp. Stat. tit.    High Risk Home Loan
                                   815, §§ 137/5 et seq.

                                   Effective January 1, 2004 (prior to this date,
                                   regulations under Residential Mortgage License
                                   Act effective from May 14, 2001)
_____________________________________________________________________________________________________________________

Indiana                            Indiana Home Loan Practices Act, Ind. Code Ann.   High Cost Home Loan
                                   §§ 24-9-1-1 et seq.

                                   Effective for loans originated on or after
                                   January 1, 2005.
_____________________________________________________________________________________________________________________
Kansas                             Consumer Credit Code, Kan. Stat. Ann. §§          High Loan to Value Consumer
                                   16a-1-101 et seq.                                 Loan (id. § 16a-3-207) and;

                                   Sections 16a-1-301 and 16a-3-207 became           High APR Consumer Loan (id. §
                                   effective April 14, 1999; Section 16a-3-308a      16a-3-308a)
                                   became effective July 1, 1999
_____________________________________________________________________________________________________________________
Kentucky                           2003 KY H.B. 287 - High Cost Home Loan Act, Ky.   High Cost Home Loan
                                   Rev. Stat. §§ 360.100 et seq.

                                   Effective June 24, 2003
_____________________________________________________________________________________________________________________
Maine                              Truth in Lending, Me. Rev. Stat. tit. 9-A, §§     High Rate High Fee Mortgage
                                   8-101 et seq.

                                   Effective September 29, 1995 and as amended
                                   from time to time
_____________________________________________________________________________________________________________________
Massachusetts                      Part 40 and Part 32, 209 C.M.R. §§ 32.00 et       High Cost Home Loan
                                   seq. and 209 C.M.R. §§ 40.01 et seq.

                                   Effective March 22, 2001 and amended from time
                                   to time
_____________________________________________________________________________________________________________________
                                   Massachusetts Predatory Home Loan Practices Act   High Cost Home Mortgage Loan
                                   Mass. Gen. Laws ch. 183C,  §§ 1 et seq.

                                   Effective November 7, 2004
_____________________________________________________________________________________________________________________
Nevada                             Assembly Bill No. 284, Nev. Rev. Stat. §§         Home Loan
                                   598D.010 et seq.

                                   Effective October 1, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security Act of 2002,   High Cost Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective for loans closed on or after November
                                   27, 2003
_____________________________________________________________________________________________________________________
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      High Cost Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
_____________________________________________________________________________________________________________________
New York                           N.Y. Banking Law Article 6-l                      High Cost Home Loan

                                   Effective for applications made on or after
                                   April 1, 2003
_____________________________________________________________________________________________________________________
North Carolina                     Restrictions and Limitations on High Cost Home    High Cost Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
_____________________________________________________________________________________________________________________
Ohio                               H.B. 386 (codified in various sections of the     Covered Loan
                                   Ohio Code), Ohio Rev. Code Ann. §§ 1349.25 et
                                   seq.

                                   Effective May 24, 2002
_____________________________________________________________________________________________________________________
Oklahoma                           Consumer Credit Code (codified in various         Subsection 10 Mortgage
                                   sections of Title 14A)

                                   Effective July 1, 2000; amended effective
                                   January 1, 2004
_____________________________________________________________________________________________________________________
South Carolina                     South Carolina High Cost and Consumer Home        High Cost Home Loan
                                   Loans Act, S.C. Code
                                   Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
_____________________________________________________________________________________________________________________
West Virginia                      West Virginia Residential Mortgage Lender,        West Virginia Mortgage Loan
                                   Broker and Servicer Act, W. Va. Code Ann. §§      Act Loan
                                   31-17-1 et seq.
                                   Effective June 5, 2002
_____________________________________________________________________________________________________________________

Standard & Poor's Covered Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Covered Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security Act of 2002,   Covered Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective November 27, 2003 - July 5, 2004
_____________________________________________________________________________________________________________________

Standard & Poor's Home Loan Categorization

_____________________________________________________________________________________________________________________
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
_____________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Home Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
_____________________________________________________________________________________________________________________
New Jersey                         New Jersey Home Ownership Security                Home Loan
                                   Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
                                   seq.

                                   Effective for loans closed on or after November
                                   27, 2003
_____________________________________________________________________________________________________________________
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
_____________________________________________________________________________________________________________________
North Carolina                     Restrictions and Limitations on High Cost Home    Consumer Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
_____________________________________________________________________________________________________________________
South Carolina                     South Carolina High Cost and Consumer Home        Consumer Home Loan
                                   Loans Act, S.C. Code Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
_____________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                              EXHIBIT 7


                                                FORM OF SUBSEQUENT TRANSFER INSTRUMENT


                  Pursuant to this Subsequent  Transfer  Instrument,  dated [ ], 2007 (this  "Instrument"),  between  Structured  Asset
Mortgage Investments II Inc., as seller (the "Mortgage Loan Seller"),  and Citibank,  N.A., as trustee of the Bear Stearns ALT-A Trust,
Mortgage Pass-Through  Certificates,  Series 2007-3, as purchaser (the "Trustee"), and pursuant to the Pooling and Servicing Agreement,
dated as of April 1, 2007 (the "Pooling and Servicing  Agreement"),  among the Mortgage Loan Seller,  as the seller,  Wells Fargo Bank,
National  Association,  as master servicer and securities  administrator,  EMC Mortgage  Corporation and the Trustee,  as trustee,  the
Mortgage  Loan Seller and the  Trustee  agree to the sale by the  Mortgage  Loan  Seller and the  purchase by the Trustee in trust,  on
behalf of the Trust,  of the Subsequent  Mortgage Loans listed on the Schedule of Mortgage Loans attached to this Instrument as Exhibit
1 hereto (the "Subsequent Mortgage Loans").

                  Capitalized  terms used but not  otherwise  defined  herein  shall have the  meanings  set forth in the  Pooling  and
Servicing Agreement.

         Section 1.        Conveyance of Subsequent Mortgage Loans.

                  (a)      The Mortgage Loan Seller does hereby sell,  transfer,  assign,  set over and convey to the Trustee in trust,
on behalf of the Trust,  without recourse,  all of its right, title and interest in and to the Subsequent Mortgage Loans, and including
all amounts due or accruing on the  Subsequent  Mortgage  Loans on and after the related  Subsequent  Cut-Off Date,  and all items with
respect to the Subsequent  Mortgage Loans to be delivered  pursuant to Section 2.07 of the Pooling and Servicing  Agreement;  provided,
however,  that the  Mortgage  Loan Seller  reserves and retains all right,  title and interest in and to amounts due on the  Subsequent
Mortgage  Loans prior to the related  Subsequent  Cut-Off Date. The Mortgage Loan Seller,  contemporaneously  with the delivery of this
Agreement,  has delivered or caused to be delivered to the Trustee each item with respect to the  Subsequent  Mortgage  Loans set forth
in Section  2.01 of the  Pooling  and  Servicing  Agreement  and the other items in the related  Mortgage  Files.  The  transfer to the
Trustee by the Mortgage Loan Seller of the  Subsequent  Mortgage  Loans  identified on the Mortgage Loan Schedule shall be absolute and
is intended by the Mortgage Loan Seller, the Mortgage Loan Seller, the Master Servicer, the Securities  Administrator,  the Trustee and
the  Certificateholders  to constitute and to be treated as a sale of the Subsequent  Mortgage Loans by the Mortgage Loan Seller to the
Trust Fund.

                  (b)      The Mortgage  Loan Seller,  concurrently  with the  execution  and delivery  hereof,  does hereby  transfer,
assign,  set over and otherwise convey to the Trustee without recourse for the benefit of the  Certificateholders  all the right, title
and interest of the  Mortgage  Loan Seller in, to and under the  Subsequent  Mortgage  Loan  Purchase  Agreement,  dated as of [_____],
between EMC Mortgage Corporation, as seller, and the Mortgage Loan Seller, as purchaser (the "Purchase Agreement").

         Section 2.        Representations and Warranties; Conditions Precedent.

                  (a)      The Mortgage Loan Seller hereby confirms that each of the conditions  precedent and the  representations and
warranties set forth in Section 2.07 of the Pooling and Servicing Agreement are satisfied as of the date hereof.

                  (b)      All terms and  conditions  of the  Pooling  and  Servicing  Agreement  are hereby  ratified  and  confirmed;
provided,  however, that in the event of any conflict,  the provisions of this Instrument shall control over the conflicting provisions
of the Pooling and Servicing Agreement.

         Section 3.        Recordation of Instrument.

                  To the extent  permitted by applicable law, this  Instrument,  or a memorandum  thereof if permitted under applicable
law, is subject to recordation in all appropriate  public offices for real property  records in all of the counties or other comparable
jurisdictions  in which any or all of the  properties  subject to the  Mortgages  are  situated,  and in any other  appropriate  public
recording  office or  elsewhere,  such  recordation  to be effected by the  Depository  at the expense of the Trust on direction of the
related  Certificateholders,  but only when  accompanied  by an Opinion of Counsel to the effect that such  recordation  materially and
beneficially  affects the interests of the  Certificateholders  or is necessary for the  administration  or servicing of the Subsequent
Mortgage Loans.

         Section 4.        Governing Law.

                  This Instrument shall be construed in accordance with the laws of the State of New York and the  obligations,  rights
and remedies of the parties  hereunder  shall be  determined  in  accordance  with such laws,  without  giving  effect to principles of
conflicts of law.

         Section 5.        Counterparts.

                  This  Instrument  may be  executed  in one or more  counterparts  and by the  different  parties  hereto on  separate
counterparts,  each of which, when so executed,  shall be deemed to be an original; such counterparts,  together,  shall constitute one
and the same instrument.

         Section 6.        Successors and Assigns.

                  This Instrument  shall inure to the benefit of and be binding upon the Mortgage Loan Seller and the Trustee and their
respective successors and assigns.




--------------------------------------------------------------------------------




                 IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date first above written.

                                                     STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as Mortgage Loan Seller


                                                     By: ___________________________________________
                                                         Name:
                                                         Title:


                                                     CITIBANK, N.A., as Trustee


                                                     By: ___________________________________________
                                                         Name:
                                                         Title:




--------------------------------------------------------------------------------




                                                      SCHEDULE A

                               REQUIRED RATINGS FOR EACH CLASS OF OFFERED CERTIFICATES


                                      Offered               S&P      Moody's
                                   Certificates
                                  _____________________________________________
                                    Class I-A-1           AAA        Aaa
                                    Class I-A-2           AAA        Aaa
                                    Class M-1             AA         Aa2
                                    Class M-2              A          A2
                                    Class B-1            BBB+        Baa1
                                    Class B-2             BBB        Baa2
                                    Class B-3            BBB-        Baa3

None of the above ratings has been lowered, qualified or withdrawn since the dates of issuance of such ratings by the Rating Agencies.




--------------------------------------------------------------------------------




                                                               SCHEDULE B

                                                        MORTGAGE LOAN SCHEDULE

                                      (A copy has been provided to the Purchaser and the Trustee)




--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT L


                                                         FORM OF CERTIFICATION

         Re:      Bear Stearns ALT-A Trust 2007-3 (the  "Trust"),  Asset-Backed  Certificates,  Series 2007-3,  issued  pursuant to the
Pooling and Servicing  Agreement,  dated as of April 1, 2007,  among Structured  Asset Mortgage  Investments II Inc., the company,  EMC
Mortgage  Corporation,  Wells Fargo Bank,  N.A., as master  servicer and securities  administrator  (the  "Securities  Administrator"),
Federal National Mortgage Association, as guarantor (the "Guarantor") and Citibank N.A., as trustee (the "Trustee").

         The Securities  Administrator  hereby  certifies to the Depositor,  and its officers,  directors and affiliates,  and with the
knowledge and intent that they will rely upon this certification, that:

         (1)      I have reviewed the annual report on Form 10-K for the fiscal year [____] (the "Annual  Report"),  and all reports on
Form 10-D  required  to be filed in  respect  of period  covered  by the  Annual  Report  (collectively  with the  Annual  Report,  the
"Reports"), of the Trust;

         (2)      To my knowledge,  (a) the Reports,  taken as a whole, do not contain any untrue  statement of a material fact or omit
to state a material fact necessary to make the statements  made, in light of the  circumstances  under which such statements were made,
not  misleading  with  respect to the period  covered  by the Annual  Report,  and (b) the  Securities  Administrator's  assessment  of
compliance and related  attestation  report referred to below, taken as a whole, do not contain any untrue statement of a material fact
or omit to state a material fact  necessary to make the  statements  made, in light of the  circumstances  under which such  statements
were made, not misleading with respect to the period covered by such assessment of compliance and attestation report;

         (3)      To my knowledge,  the  distribution  information  required to be provided by the Securities  Administrator  under the
Pooling and Servicing Agreement for inclusion in the Reports is included in the Reports;

         (4)      I am  responsible  for reviewing  the  activities  performed by the  Securities  Administrator  under the Pooling and
Servicing  Agreement,  and based on my knowledge  and the  compliance  review  conducted in preparing the  compliance  statement of the
Securities  Administrator  required by the Pooling and  Servicing  Agreement,  and except as disclosed in the Reports,  the  Securities
Administrator has fulfilled its obligations under the Pooling and Servicing Agreement in all material respects; and

         (5)      The report on assessment of compliance  with  servicing  criteria  applicable  to the  Securities  Administrator  for
asset-backed  securities of the Securities  Administrator and each Subcontractor  utilized by the Securities  Administrator and related
attestation  report on assessment of compliance with servicing  criteria  applicable to it required to be included in the Annual Report
in  accordance  with Item 1122 of  Regulation AB and Exchange Act Rules 13a-18 and 15d-18 has been included as an exhibit to the Annual
Report.  Any material instances of non-compliance are described in such report and have been disclosed in the Annual Report.




--------------------------------------------------------------------------------




In giving the certifications  above, the Securities  Administrator has reasonably relied on information provided to it by the following
unaffiliated parties:  [names of servicer(s), master servicer, subservicer, depositor, trustee, custodian(s)]

Date:__________________________


_______________________________
[Signature]
[Title]




--------------------------------------------------------------------------------




                                                                                                                           EXHIBIT M

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

Definitions
Primary Servicer - transaction party having borrower contact
Master Servicer - aggregator of pool assets
Securities Administrator - waterfall calculator
Back-up Servicer - named in the transaction (in the event a Back up Servicer becomes the Primary Servicer, follow Primary Servicer
obligations)
Custodian - safe keeper of pool assets
Trustee - fiduciary of the transaction

Note:  The definitions above describe the essential function that the party performs, rather than the party's title.  So, for
example, in a particular transaction, the trustee may perform the "paying agent" and "securities administrator" functions, while in
another transaction, the securities administrator may perform these functions.

Where there are multiple checks for criteria the attesting party will identify in their management assertion that they are attesting
only to the portion of the distribution chain they are responsible for in the related transaction agreements.

Key:     X - obligation

______________________________________________________________________________________________________________________
Reg AB Reference    Servicing Criteria                Primary       Master      Securities   Custodian    Trustee
                                                      Servicer      Servicer    Admin                     (nominal)
______________________________________________________________________________________________________________________
                    General Servicing Considerations
______________________________________________________________________________________________________________________
1122(d)(1)(i)       Policies and procedures are            X            X            X
                    instituted to monitor any
                    performance or other triggers
                    and events of default in
                    accordance with the transaction
                    agreements.
______________________________________________________________________________________________________________________
1122(d)(1)(ii)      If any material servicing              X            X
                    activities are outsourced to
                    third parties, policies and
                    procedures are instituted to
                    monitor the third party's
                    performance and compliance with
                    such servicing activities.
______________________________________________________________________________________________________________________
                    Any requirements in the
                    transaction agreements to
                    maintain a back-up servicer for
1122(d)(1)(iii)     the Pool Assets are maintained.
______________________________________________________________________________________________________________________
1122(d)(1)(iv)      A fidelity bond and errors and         X            X
                    omissions policy is in effect
                    on the party participating in
                    the servicing function
                    throughout the reporting period
                    in the amount of coverage
                    required by and otherwise in
                    accordance with the terms of
                    the transaction agreements.
______________________________________________________________________________________________________________________
                    Cash Collection and
                    Administration
______________________________________________________________________________________________________________________
1122(d)(2)(i)       Payments on pool assets are            X            X            X
                    deposited into the appropriate
                    custodial bank accounts and
                    related bank clearing accounts
                    no more than two business days
                    following receipt, or such
                    other number of days specified
                    in the transaction agreements.
______________________________________________________________________________________________________________________
                    Disbursements made via wire            X            X            X
                    transfer on behalf of an
                    obligor or to an investor are
                    made only by authorized
1122(d)(2)(ii)      personnel.
______________________________________________________________________________________________________________________
                    Advances of funds or guarantees        X            X            X
                    regarding collections, cash
                    flows or distributions, and any
                    interest or other fees charged
                    for such advances, are made,
                    reviewed and approved as
                    specified in the transaction
1122(d)(2)(iii)     agreements.
______________________________________________________________________________________________________________________
                    The related accounts for the           X            X            X
                    transaction, such as cash
                    reserve accounts or accounts
                    established as a form of over
                    collateralization, are
                    separately maintained (e.g.,
                    with respect to commingling of
                    cash) as set forth in the
1122(d)(2)(iv)      transaction agreements.
______________________________________________________________________________________________________________________
                    Each custodial account is              X            X            X
                    maintained at a federally
                    insured depository institution
                    as set forth in the transaction
                    agreements. For purposes of
                    this criterion, "federally
                    insured depository institution"
                    with respect to a foreign
                    financial institution means a
                    foreign financial institution
                    that meets the requirements of
                    Rule 13k-1(b)(1) of the
1122(d)(2)(v)       Securities Exchange Act.
______________________________________________________________________________________________________________________
                    Unissued checks are safeguarded        X                         X
                    so as to prevent unauthorized
1122(d)(2)(vi)      access.
______________________________________________________________________________________________________________________
1122(d)(2)(vii)     Reconciliations are prepared on        X            X            X
                    a monthly basis for all
                    asset-backed securities related
                    bank accounts, including
                    custodial accounts and related
                    bank clearing accounts. These
                    reconciliations are (A)
                    mathematically accurate; (B)
                    prepared within 30 calendar
                    days after the bank statement
                    cutoff date, or such other
                    number of days specified in the
                    transaction agreements; (C)
                    reviewed and approved by
                    someone other than the person
                    who prepared the
                    reconciliation; and (D) contain
                    explanations for reconciling
                    items. These reconciling items
                    are resolved within 90 calendar
                    days of their original
                    identification, or such other
                    number of days specified in the
                    transaction agreements.
______________________________________________________________________________________________________________________
                    Investor Remittances and
                    Reporting
______________________________________________________________________________________________________________________
122(d)(3)(i)       Reports to investors, including        X            X            X
                    those to be filed with the
                    Commission, are maintained in
                    accordance with the transaction
                    agreements and applicable
                    Commission requirements.
                    Specifically, such reports (A)
                    are prepared in accordance with
                    timeframes and other terms set
                    forth in the transaction
                    agreements; (B) provide
                    information calculated in
                    accordance with the terms
                    specified in the transaction
                    agreements; (C) are filed with
                    the Commission as required by
                    its rules and regulations; and
                    (D) agree with investors' or
                    the trustee's records as to the
                    total unpaid principal balance
                    and number of Pool Assets
                    serviced by the Servicer.
______________________________________________________________________________________________________________________
                    Amounts due to investors are           X            X            X
                    allocated and remitted in
                    accordance with timeframes,
                    distribution priority and other
                    terms set forth in the
1122(d)(3)(ii)      transaction agreements.
______________________________________________________________________________________________________________________
                    Disbursements made to an               X            X            X
                    investor are posted within two
                    business days to the Servicer's
                    investor records, or such other
                    number of days specified in the
1122(d)(3)(iii)     transaction agreements.
______________________________________________________________________________________________________________________
                    Amounts remitted to investors          X            X            X
                    per the investor reports agree
                    with cancelled checks, or other
                    form of payment, or custodial
1122(d)(3)(iv)      bank statements.
______________________________________________________________________________________________________________________
                    Pool Asset Administration
______________________________________________________________________________________________________________________
1122(d)(4)(i)       Collateral or security on pool         X                                      X
                    assets is maintained as
                    required by the transaction
                    agreements or related pool
                    asset documents.
______________________________________________________________________________________________________________________
1122(d)(4)(ii)      Pool assets  and related               X                                      X
                    documents are safeguarded as
                    required by the transaction
                    agreements
______________________________________________________________________________________________________________________
1122(d)(4)(iii)     Any additions, removals or             X                         X
                    substitutions to the asset pool
                    are made, reviewed and approved
                    in accordance with any
                    conditions or requirements in
                    the transaction agreements.
______________________________________________________________________________________________________________________
1122(d)(4)(iv)      Payments on pool assets,               X
                    including any payoffs, made in
                    accordance with the related
                    pool asset documents are posted
                    to the Servicer's obligor
                    records maintained no more than
                    two business days after
                    receipt, or such other number
                    of days specified in the
                    transaction agreements, and
                    allocated to principal,
                    interest or other items (e.g.,
                    escrow) in accordance with the
                    related pool asset documents.
______________________________________________________________________________________________________________________
                    The Servicer's records                 X
                    regarding the pool assets agree
                    with the Servicer's records
                    with respect to an obligor's
1122(d)(4)(v)       unpaid principal balance.
______________________________________________________________________________________________________________________
                    Changes with respect to the            X            X
                    terms or status of an obligor's
                    pool assets (e.g., loan
                    modifications or re-agings) are
                    made, reviewed and approved by
                    authorized personnel in
                    accordance with the transaction
                    agreements and related pool
1122(d)(4)(vi)      asset documents.
______________________________________________________________________________________________________________________
                    Loss mitigation or recovery            X            X
                    actions (e.g., forbearance
                    plans, modifications and deeds
                    in lieu of foreclosure,
                    foreclosures and repossessions,
                    as applicable) are initiated,
                    conducted and concluded in
                    accordance with the timeframes
                    or other requirements
                    established by the transaction
1122(d)(4)(vii)     agreements.
______________________________________________________________________________________________________________________
1122(d)(4)(viii)    Records documenting collection         X
                    efforts are maintained during
                    the period a pool asset is
                    delinquent in accordance with
                    the transaction agreements.
                    Such records are maintained on
                    at least a monthly basis, or
                    such other period specified in
                    the transaction agreements, and
                    describe the entity's
                    activities in monitoring
                    delinquent pool assets
                    including, for example, phone
                    calls, letters and payment
                    rescheduling plans in cases
                    where delinquency is deemed
                    temporary (e.g., illness or
                    unemployment).
______________________________________________________________________________________________________________________
1122(d)(4)(ix)      Adjustments to interest rates          X
                    or rates of return for pool
                    assets with variable rates are
                    computed based on the related
                    pool asset documents.
______________________________________________________________________________________________________________________
1122(d)(4)(x)       Regarding any funds held in            X
                    trust for an obligor (such as
                    escrow accounts): (A) such
                    funds are analyzed, in
                    accordance with the obligor's
                    pool asset documents, on at
                    least an annual basis, or such
                    other period specified in the
                    transaction agreements; (B)
                    interest on such funds is paid,
                    or credited, to obligors in
                    accordance with applicable pool
                    asset documents and state laws;
                    and (C) such funds are returned
                    to the obligor within 30
                    calendar days of full repayment
                    of the related pool assets, or
                    such other number of days
                    specified in the transaction
                    agreements.
______________________________________________________________________________________________________________________
                    Payments made on behalf of an          X
                    obligor (such as tax or
                    insurance payments) are made on
                    or before the related penalty
                    or expiration dates, as
                    indicated on the appropriate
                    bills or notices for such
                    payments, provided that such
                    support has been received by
                    the servicer at least 30
                    calendar days prior to these
                    dates, or such other number of
                    days specified in the
1122(d)(4)(xi)      transaction agreements.
______________________________________________________________________________________________________________________
                    Any late payment penalties in          X
                    connection with any payment to
                    be made on behalf of an obligor
                    are paid from the Servicer's
                    funds and not charged to the
                    obligor, unless the late
                    payment was due to the
1122(d)(4)(xii)     obligor's error or omission.
______________________________________________________________________________________________________________________
                    Disbursements made on behalf of        X
                    an obligor are posted within
                    two business days to the
                    obligor's records maintained by
                    the servicer, or such other
                    number of days specified in the
1122(d)(4)(xiii)    transaction agreements.
______________________________________________________________________________________________________________________
                    Delinquencies, charge-offs and         X            X
                    uncollectible accounts are
                    recognized and recorded in
                    accordance with the transaction
1122(d)(4)(xiv)     agreements.
______________________________________________________________________________________________________________________
                    Any external enhancement or            X                         X
                    other support, identified in
                    Item 1114(a)(1) through (3) or
                    Item 1115 of Regulation AB, is
                    maintained as set forth in the
                    transaction agreements.  (In
                    this transaction there is no
                    external enhancement or other
1122(d)(4)(xv)      support.)
______________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                                                                                           EXHIBIT N
                                                     FORM OF BACK-UP CERTIFICATION

          II.The [                   ] agreement dated as of [      ], 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]
         I, ________________________________, the _______________________ of [NAME OF COMPANY], certify to  [the Depositor] and the
         [Master Servicer] [Securities Administrator] [Trustee], and their officers, with the knowledge and intent that they will rely
         upon this certification, that:

         (1)      I have reviewed the servicer compliance  statement of the Company provided in accordance with Item 1123 of Regulation
         AB (the "Compliance  Statement"),  the report on assessment of the Company's  compliance with the servicing criteria set forth
         in Item  1122(d) of  Regulation  AB (the  "Servicing  Criteria"),  provided in  accordance  with Rules 13a-18 and 15d-18 under
         Securities  Exchange  Act of  1934,  as  amended  (the  "Exchange  Act")  and  Item  1122 of  Regulation  AB  (the  "Servicing
         Assessment"),  the registered public accounting firm's  attestation report provided in accordance with Rules 13a-18 and 15d-18
         under the Exchange Act and Section 1122(b) of Regulation AB (the "Attestation Report"),  and all servicing reports,  officer's
         certificates  and other  information  relating to the servicing of the Mortgage  Loans by the Company  during 200[ ] that were
         delivered by the Company to the Depositor  and the  Securities  Administrator  pursuant to the  Agreement  (collectively,  the
         "Company Servicing Information");

         (2)      Based on my knowledge, the Company Servicing Information,  taken as a whole, does not contain any untrue statement of
         a material fact or omit to state a material fact necessary to make the statements  made, in light of the  circumstances  under
         which  such  statements  were made,  not  misleading  with  respect to the  period of time  covered by the  Company  Servicing
         Information;

         (3)      Based on my  knowledge,  all of the Company  Servicing  Information  required to be provided by the Company under the
         Agreement has been provided to the Depositor and the Securities Administrator;

         (4)      I am responsible for reviewing the activities performed by the Company as servicer under the Agreement,  and based on
         my knowledge  and the  compliance  review  conducted  in preparing  the  Compliance  Statement  and except as disclosed in the
         Compliance  Statement,  the Servicing  Assessment or the Attestation  Report,  the Company has fulfilled its obligations under
         the Agreement in all material respects; and

         (5)      The  Compliance  Statement  required to be  delivered by the Company  pursuant to the  Agreement,  and the  Servicing
         Assessment and Attestation  Report required to be provided by the Company and by any subservicer or subcontractor  pursuant to
         the  Agreement,  have  been  provided  to  the  Depositor  and  the  Securities  Administrator.   Any  material  instances  of
         noncompliance  described in such reports have been disclosed to the Depositor and the Securities  Administrator.  Any material
         instance of noncompliance with the Servicing Criteria has been disclosed in such reports.




--------------------------------------------------------------------------------




         Date:  _________________________


         By:

         Name:  ________________________________
         Title: ________________________________




--------------------------------------------------------------------------------




                                                                                                                           EXHIBIT O

                                               FORM OF TRUSTEE LIMITED POWER OF ATTORNEY


           KNOW ALL MEN BY THESE  PRESENTS,  Citibank,  N.A., a national  banking  association  and having an office for the conduct of
business in New York,  New York,  solely in its capacity as trustee (in such  capacity the  "Trustee")  under the Pooling and Servicing
Agreement dated as of April 1, 2007,  among Structured Asset Mortgage  Investments II Inc., a Delaware  corporation,  as depositor (the
"Depositor"),  Citibank,  N.A., a national banking association,  not in its individual capacity, but solely as trustee (the "Trustee"),
Wells Fargo Bank, National Association,  as master servicer (in such capacity,  the "Master Servicer") and as securities  administrator
(in such capacity,  the "Securities  Administrator"),  Federal National  Mortgage  Association,  as guarantor (the "Guarantor") and EMC
Mortgage  Corporation,  as sponsor (in such capacity,  the "Sponsor")  and as company (in such capacity,  the "Company")  (the "Pooling
Agreement") pursuant to which Bear Stearns ALT-A Trust,  Mortgage  Pass-Through  Certificates,  Series 2007-3 are issued and not in its
individual corporate capacity,  hereby constitutes and appoints EMC Mortgage Corporation,  as its true and lawful attorney-in-fact,  in
its name,  place and stead and for its use and benefit,  to execute and  acknowledge in writing or by facsimile  stamp or otherwise all
documents  customarily  and reasonably  necessary and appropriate for the tasks described in items (i) through (viii) below relating to
certain  mortgage loans (the "Loans") owned by the undersigned,  as Trustee,  as serviced by EMC Mortgage  Corporation,  as the Company
under the Pooling  Agreement.  These Loans are comprised of Mortgages,  Deeds of Trust, Deeds to Secure Debt, Co-ops and other forms of
Security Instruments (collectively the "Security Instruments") and the notes secured thereby (the "Notes").

         i.       The Substitution of Trustee(s) in Deeds of Trust and/or Deeds to Secure Debt in the name of the undersigned, as
                  Trustee,

         ii.      The Extension and/or Renewal of Financing Statements in the name of the undersigned, as Trustee,

         iii.     The Satisfaction, Assignment and/or Release of Security Instruments and/or Financing Statements in the name of the
                  undersigned, as Trustee, or the issuance of Deeds of Reconveyance upon payment in full and/or discharge of the Notes
                  secured thereby,

         iv.      The Modification and/or Partial Release of Security Instruments, including the subordination of a Security
                  Instrument to an easement in favor of an entity with powers of eminent domain.

         v.       The Assumption of Security Instruments and the Notes secured thereby,

         vi.      The right to collect, accelerate, initiate suit on and/or foreclose all Loans, and

         vii.     The right to manage, sell, convey or transfer the real and/or personal property specified in the Security
                  Instruments.

         viii.    The endorsement of loss payable drafts or other checks that are necessary to effectuate  proper servicing of the loan
                  or repairs to the real property encumbered by the Security Instrument.

         The undersigned gives to said attorney-in-fact full power and authority to execute such instruments as if the undersigned
were personally present, hereby ratifying and confirming all that said attorney-in-fact shall lawfully do or cause to be done by
authority hereof.  The undersigned also gives to said attorney-in-fact full power and authority to appoint by subsequent power of
attorney a subservicer (a "Subservicer") to act in its stead so long as the Trustee is given prior notice of such appointment.  Third
parties without actual notice may rely upon the power granted to said attorney-in-fact under this Limited Power of Attorney and may
assume that, upon the exercise of such power, all conditions precedent to such exercise of power have been satisfied and this Power
of Attorney has not been revoked unless an Instrument of Revocation has been recorded.

         This limited power of attorney has been executed and is effective as of this ___ day of _____ 200_ and the same and any
subsequent limited power of attorney given to any Subservicer shall terminate on the date that is the earlier of (i) one year from
the date hereof and (ii) the occurrence of any of the following events or until revoked in writing by the undersigned provided, that
so long as none of the following events below have occurred or continuing, the Trustee shall execute and deliver a replacement power
of attorney:

         i.       the supervision or termination of  EMC Mortgage Corporation as the Company with respect to the Loans serviced under
                  the Pooling Agreement,

         ii.      the transfer of servicing from EMC Mortgage Corporation to another Servicer with respect to the Loans serviced under
                  the Pooling Agreement,

         iii.     the appointment of a receiver or conservator with respect to the business of the attorney-in-fact or EMC Mortgage
                  Corporation, or

         iv.      the filing of a voluntary or involuntary petition of bankruptcy by the attorney-in-fact, EMC Mortgage Corporation,
                  or any of their creditors.

         Notwithstanding the foregoing, the power and the authority given to said attorney-in-fact or any Subservicer under this
Limited Power of Attorney shall be revoked with respect to a particular Pooling Agreement and the Loans subject thereto upon the
occurrence of:

         i.       the suspension or termination of EMC Mortgage Corporation as the Company under such Pooling Agreement; or

         ii.      the transfer of servicing under such Pooling Agreement from EMC Mortgage Corporation to another Servicer.

         Nothing contained herein shall be deemed to amend or modify the related Pooling Agreements or the respective rights, duties
or obligations of the Trustee or EMC Mortgage Corporation thereunder, and nothing herein shall constitute a waiver of any rights or
remedies thereunder.  If this limited power of attorney is revoked or terminated for any reason whatsoever, a limited power of
attorney given by the Servicer to any Subservicer shall be deemed to be revoked or terminated at the same time.

         This Limited Power of Attorney supersedes all prior powers of attorney given by the undersigned to EMC Mortgage Corporation
for the Loans, and all such powers and the authority granted thereunder are hereby revoked effective as of the date of recording of
this Limited Power of Attorney.

EMC Mortgage Corporation                                 Citibank, N.A.,
as Company                                                         as Trustee



______________________                                   ______________________
Name:                                                    Name:
Title:                                                   Title:


Witness:                                                 Witness:


______________________                                   ________________________


Witness:                                                 Witness:


______________________                                   __________________________




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           )SS
COUNTY OF NEW YORK         )



         On _______, 200_ before me, a Notary Public in and for said State, personally appeared ___________, known to me to be a/an
__________ of Citibank, N.A., a national banking association that executed the within instrument, and also known to me to be the
person who executed said instrument on behalf of such national banking association and acknowledged to me that such national banking
association executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this certificate first
above written.



                                                     _______________________
                                                     Notary Public




--------------------------------------------------------------------------------




STATE OF TEXAS             )
                           )SS
COUNTY OF DENTON           )


         On ______________, before me, a Notary Public in and for said State, personally appeared ______________________, known to me
to be a ________________ of EMC Mortgage Corporation that executed the within instrument, and also known to me to be the person who
executed said instrument on behalf of such corporation and acknowledged to me that such national banking association executed the
within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year in this certificate first
above written.



                                                     _______________________
                                                     Notary Public




--------------------------------------------------------------------------------




                                                                                                                           EXHIBIT P
                                                         FORM OF CAP CONTRACTS

                                                         FORM OF CAP CONTRACTS




[logo.jpg]


                                                                                               BEAR STEARNS FINANCIAL PRODUCTS INC.
                                                                                                                 383 MADISON AVENUE
                                                                                                           NEW YORK, NEW YORK 10179
                                                                                                                       212-272-4009

DATE:                      March 30, 2007

TO:                        Citibank, N.A. not in its individual capacity
                           but solely, as Trustee for Bear Stearns ALT-A Trust 2007-3
ATTENTION:                 John Hannon
TELEPHONE:                 212-816-5693
FACSIMILE:                 212-816-5527

FROM:                      Derivatives Documentation
TELEPHONE:                 212-272-2711
FACSIMILE:                 212-272-9857

SUBJECT:                   Mortgage Derivatives Confirmation



REFERENCE NUMBER(S):       [__________________]

The purpose of this letter agreement  ("Agreement")  is to confirm the terms and conditions of the Transaction  entered into on the Trade
Date specified below (the " Transaction")  between Bear Stearns  Financial  Products Inc. ("Bear Stearns") and Citibank,  N.A. not in its
individual  capacity  but solely as Trustee  for Bear  Stearns  ALT-A Trust  2007-3  ("Counterparty")  under the  Pooling  and  Servicing
Agreement,  dated as of March 1, 2007,  among EMC Mortgage  Corporation,  as seller  ("Seller") and as company  ("Company"),  Wells Fargo
Bank,  National  Association,  as master  servicer and  securities  administrator  ("Master  Servicer" and  "Securities  Administrator"),
Structured Asset Mortgage Investments II Inc., as depositor  ("Depositor") and Citibank,  N.A. as trustee ("Trustee"),  (the "Pooling and
Servicing  Agreement").  This letter  agreement  constitutes  the sole and  complete  "Confirmation,"  as referred to in the "ISDA Master
Agreement" (as defined below), as well as a "Schedule" as referred to in the ISDA Master Agreement.

1.  This Confirmation is subject to and incorporates the 2000 ISDA Definitions (the  "Definitions"),  as published by the International
    Swaps and Derivatives Association, Inc. ("ISDA"). This Confirmation supplements,  forms a part of and is subject to the ISDA Master
    Agreement dated as of March 30, 2007 between Bear Stearns and Counterparty  (the agreement,  as amended and supplemented  from time
    to time,  being referred to herein as the "Master  Agreement").  All provisions  contained in, or incorporated by reference to, the
    Master Agreement shall govern the Transaction  referenced in this Confirmation except as expressly modified herein. In the event of
    any  inconsistency  between the provisions of this Confirmation and the Definitions or Master  Agreement,  this Confirmation  shall
    prevail for the purpose of this Transaction.  Terms  capitalized but not defined herein shall have the meanings  attributed to them
    in the Pooling and Servicing Agreement.

2.     The terms of the particular Transaction to which this Confirmation relates are as follows:

       Type of Transaction:                 Rate Cap

       Notional Amount:                     With respect to any  Calculation  Period,  the lesser of (i) the Scheduled  Amount set forth
                                            for such  period on the  Schedule  I  attached  hereto  and (ii) the  aggregate  Certificate
                                            Principal  Balance of the [___]  Certificates as of the first day of the month in which such
                                            Calculation Period begins

       Trade Date:                          April 19, 2007

       Effective Date:                      April 30, 2007

       Termination Date:                    April 25, 2012, subject to adjustment in accordance with the Business Day Convention

       Fixed Amount (Premium):

              Fixed Rate Payer:             Counterparty

              Fixed Rate Payer
              Payment Date:                 March 30, 2007

              Fixed Amount:                 USD [_____]

       Floating Amounts:

              Floating Rate Payer:          Bear Stearns

              Cap Rate:                     The Cap Rate set forth for such Calculation Period on Schedule I

              Floating Rate Payer
              Period End Dates:             The 25th  calendar day of each month during the Term of this  Transaction,  commencing  May
                                            25, 2007 and ending on the Termination  Date,  subject to adjustment in accordance with the
                                            Business Day Convention.

              Floating Rate Payer
              Payment Dates:                Early  Payment  shall be  applicable.  The  Floating  Rate Payer  Payment Date shall be one
                                            Business Day preceding each Floating Rate Payer Period End Date.

              Floating Rate Option:         USD-LIBOR-BBA

              Designated Maturity:          One month,  except with respect to the initial  Calculation Period for which the Designated
                                            Maturity shall be the Linear Interpolation of the two weeks and the one month.

              Floating Rate Day
              Count Fraction:               Actual/360

              Reset Dates: The first day of each Calculation Period.

              Compounding: Inapplicable

       Business Days:                       New York

       Business Day Convention:             Following

       Calculation Agent:                   Bear Stearns

3.     Additional Provisions:               On each  Distribution  Date,  the  Securities  Administrator  will  make  available  on its
                                            website  http://www.ctslink.com  a monthly statement  indicating the outstanding  principal
                                            balance of the Class [___] Certificates for the related Distribution Date.

4.     Account Details:

         Payments to Bear Stearns:
                  Citibank, N.A., New York
                  ABA Number: 021-0000-89, for the account of
                  Bear, Stearns Securities Corp.
                  Account Number: 0925-3186, for further credit to
                  Bear Stearns Financial Products Inc.
                  Sub-account Number: 102-04654-1-3
                  Attention: Derivatives Department

         Payments to Counterparty:
                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2007 - 2, Reserve Fund # 53137201

Additional Provisions:

Non-Reliance.  Each party represents to the other party that (a) it has not received and is not relying upon any legal, tax,  regulatory,
accounting  or other  advice  (whether  written or oral) of the other  party  regarding  this  Transaction,  other  than  representations
expressly made by that other party in this  Confirmation and in the Master Agreement and (b) in respect of this  Transaction,  (i) it has
the capacity to evaluate  (internally  or through  independent  professional  advice) this  Transaction  and has made its own decision to
enter  into this  Transaction  and (ii) it  understands  the terms,  conditions  and risks of this  Transaction  and is willing to assume
(financially and otherwise) those risks.  Counterparty  acknowledges  that Bear Stearns has advised  Counterparty to consult its own tax,
accounting and legal advisors in connection with this Transaction evidenced by this Confirmation and that the Counterparty has done so.

This  Confirmation may be executed in several  counterparts,  each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

Counterparty  hereby  agrees  to check  this  Confirmation  and to  confirm  that the  foregoing  correctly  sets  forth the terms of the
Transaction  by signing in the space  provided  below and  returning to Bear Stearns a facsimile of the  fully-executed  Confirmation  to
212-272-9857.  For inquiries  regarding U.S.  Transactions,  please contact Derivatives  Documentation by telephone at 212-272-2711.  For
all other  inquiries  please  contact  Derivatives  Documentation  by telephone at  353-1-402-6233.  Originals  will be provided for your
execution upon your request.




--------------------------------------------------------------------------------




We are very pleased to have  executed this  Transaction  with you and we look forward to completing  other  transactions  with you in the
near future.

Very truly yours,

BEAR STEARNS FINANCIAL PRODUCTS INC.



By:  ______________________________________
     Name:
     Title:

Counterparty,  acting through its duly authorized signatory,  hereby agrees to, accepts and confirms the terms of the foregoing as of the
Trade Date.

CITIBANK, N.A., NOT IN ITS INDIVIDUAL CAPACITY, BUT SOLELY AS TRUSTEE FOR THE BEAR STEARNS ALT-A TRUST 2007-3




By:  ______________________________________
     Name:
     Title:




--------------------------------------------------------------------------------




                                                      SCHEDULE I
                      (all such dates subject to adjustment in accordance with the Business Day Convention)

______________________________________________________________________________________________________________
       From and including              To but excluding            Scheduled Amount            Cap Rate
                                                                         (USD)                    (%)
______________________________________________________________________________________________________________
         Effective Date                   25-May-2007                 [________]              [________]
______________________________________________________________________________________________________________
          25-May-2007                     25-Jun-2007                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jun-2007                     25-Jul-2007                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jul-2007                     27-Aug-2007                 [________]              [________]
______________________________________________________________________________________________________________
          27-Aug-2007                     25-Sep-2007                 [________]              [________]
______________________________________________________________________________________________________________
          25-Sep-2007                     25-Oct-2007                 [________]              [________]
______________________________________________________________________________________________________________
          25-Oct-2007                     26-Nov-2007                 [________]              [________]
______________________________________________________________________________________________________________
          26-Nov-2007                     26-Dec-2007                 [________]              [________]
______________________________________________________________________________________________________________
          26-Dec-2007                     25-Jan-2008                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jan-2008                     25-Feb-2008                 [________]              [________]
______________________________________________________________________________________________________________
          25-Feb-2008                     25-Mar-2008                 [________]              [________]
______________________________________________________________________________________________________________
          25-Mar-2008                     25-Apr-2008                 [________]              [________]
______________________________________________________________________________________________________________
          25-Apr-2008                     27-May-2008                 [________]              [________]
______________________________________________________________________________________________________________
          27-May-2008                     25-Jun-2008                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jun-2008                     25-Jul-2008                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jul-2008                     25-Aug-2008                 [________]              [________]
______________________________________________________________________________________________________________
          25-Aug-2008                     25-Sep-2008                 [________]              [________]
______________________________________________________________________________________________________________
          25-Sep-2008                     27-Oct-2008                 [________]              [________]
______________________________________________________________________________________________________________
          27-Oct-2008                     25-Nov-2008                 [________]              [________]
______________________________________________________________________________________________________________
          25-Nov-2008                     26-Dec-2008                 [________]              [________]
______________________________________________________________________________________________________________
          26-Dec-2008                     26-Jan-2009                 [________]              [________]
______________________________________________________________________________________________________________
          26-Jan-2009                     25-Feb-2009                 [________]              [________]
______________________________________________________________________________________________________________
          25-Feb-2009                     25-Mar-2009                 [________]              [________]
______________________________________________________________________________________________________________
          25-Mar-2009                     27-Apr-2009                 [________]              [________]
______________________________________________________________________________________________________________
          27-Apr-2009                     26-May-2009                 [________]              [________]
______________________________________________________________________________________________________________
          26-May-2009                     25-Jun-2009                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jun-2009                     27-Jul-2009                 [________]              [________]
______________________________________________________________________________________________________________
          27-Jul-2009                     25-Aug-2009                 [________]              [________]
______________________________________________________________________________________________________________
          25-Aug-2009                     25-Sep-2009                 [________]              [________]
______________________________________________________________________________________________________________
          25-Sep-2009                     26-Oct-2009                 [________]              [________]
______________________________________________________________________________________________________________
          26-Oct-2009                     25-Nov-2009                 [________]              [________]
______________________________________________________________________________________________________________
          25-Nov-2009                     28-Dec-2009                 [________]              [________]
______________________________________________________________________________________________________________
          28-Dec-2009                     25-Jan-2010                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jan-2010                     25-Feb-2010                 [________]              [________]
______________________________________________________________________________________________________________
          25-Feb-2010                     25-Mar-2010                 [________]              [________]
______________________________________________________________________________________________________________
          25-Mar-2010                     26-Apr-2010                 [________]              [________]
______________________________________________________________________________________________________________
          26-Apr-2010                     25-May-2010                 [________]              [________]
______________________________________________________________________________________________________________
          25-May-2010                     25-Jun-2010                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jun-2010                     26-Jul-2010                 [________]              [________]
______________________________________________________________________________________________________________
          26-Jul-2010                     25-Aug-2010                 [________]              [________]
______________________________________________________________________________________________________________
          25-Aug-2010                     27-Sep-2010                 [________]              [________]
______________________________________________________________________________________________________________
          27-Sep-2010                     25-Oct-2010                 [________]              [________]
______________________________________________________________________________________________________________
          25-Oct-2010                     26-Nov-2010                 [________]              [________]
______________________________________________________________________________________________________________
          26-Nov-2010                     27-Dec-2010                 [________]              [________]
______________________________________________________________________________________________________________
          27-Dec-2010                     25-Jan-2011                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jan-2011                     25-Feb-2011                 [________]              [________]
______________________________________________________________________________________________________________
          25-Feb-2011                     25-Mar-2011                 [________]              [________]
______________________________________________________________________________________________________________
          25-Mar-2011                     25-Apr-2011                 [________]              [________]
______________________________________________________________________________________________________________
          25-Apr-2011                     25-May-2011                 [________]              [________]
______________________________________________________________________________________________________________
          25-May-2011                     27-Jun-2011                 [________]              [________]
______________________________________________________________________________________________________________
          27-Jun-2011                     25-Jul-2011                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jul-2011                     25-Aug-2011                 [________]              [________]
______________________________________________________________________________________________________________
          25-Aug-2011                     26-Sep-2011                 [________]              [________]
______________________________________________________________________________________________________________
          26-Sep-2011                     25-Oct-2011                 [________]              [________]
______________________________________________________________________________________________________________
          25-Oct-2011                     25-Nov-2011                 [________]              [________]
______________________________________________________________________________________________________________
          25-Nov-2011                     27-Dec-2011                 [________]              [________]
______________________________________________________________________________________________________________
          27-Dec-2011                     25-Jan-2012                 [________]              [________]
______________________________________________________________________________________________________________
          25-Jan-2012                     27-Feb-2012                 [________]              [________]
______________________________________________________________________________________________________________
          27-Feb-2012                    27-March-2012                [________]              [________]
______________________________________________________________________________________________________________
         27-March-2012                 Termination Date               [________]              [________]
______________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                               SCHEDULE
                                                                to the
                                                                ISDA®
                                         International Swaps and Derivatives Association, Inc.
                                                            MASTER AGREEMENT
                                                      dated as of April 30, 2007


between BEAR STEARNS  FINANCIAL  PRODUCTS INC., a corporation  organized  under the laws of Delaware  ("Bear  Stearns"),  and CITIBANK,
N.A.,  NOT IN ITS  INDIVIDUAL  CAPACITY,  BUT SOLELY AS TRUSTEE FOR THE BEAR STEARNS  ALT-A TRUST  2007-3 a common law trust  organized
under the laws of the State of New York. ("Counterparty").

Reference is hereby made to the Pooling and Servicing Agreement,  dated as of April 1, 2007, among EMC Mortgage Corporation,  as seller
("Seller") and as company  ("Company"),  Wells Fargo Bank,  National  Association,  as master  servicer and  [securities  administrator
("Master  Servicer" and "Securities  Administrator"),  Structured Asset Mortgage  Investments II Inc., as depositor  ("Depositor")  and
Citibank N.A. as trustee ("Trustee").. (the "Pooling and Servicing Agreement").


Part 1.  Termination Provisions.

For purposes of this Agreement:

(a)      "Specified Entity" will not apply to Bear Stearns or Counterparty for any purpose.

(b)      "Specified Transactions" will not apply to Bear Stearns or Counterparty for any purpose.

(c)      The  "Failure  to Pay or Deliver"  provisions  of Section  5(a)(i)  will apply to Bear  Stearns and will apply to  Counterparty;
         provided  that  notwithstanding  anything to the contrary in Section  5(a)(i) or Paragraph 7 of the Credit  Support  Annex,  any
         failure by Bear Stearns to comply with or perform any  obligation  to be complied  with or  performed by Bear Stearns  under the
         Credit Support Annex shall not constitute an Event of Default under Section  5(a)(i) unless (A) a Moody's Second Level Downgrade
         has occurred and been  continuing for 30 or more Local Business Days and (B) such failure is not remedied on or before the third
         Local Business Day after notice of such failure is given to Bear Stearns.

(d)      The "Breach of Agreement" provisions of Section 5(a)(ii) will apply to Bear Stearns and will not apply to Counterparty.

(e)      The "Credit  Support  Default"  provisions of Section  5(a)(iii) will apply to (x) Bear Stearns;  provided that  notwithstanding
         anything to the contrary in Section  5(a)(iii)(1),  any failure by Bear Stearns to comply with or perform any  obligation  to be
         complied  with or  performed by Bear Stearns  under the Credit  Support  Annex shall not  constitute  an Event of Default  under
         Section  5(a)(iii)  unless (A) a Moody's Second Level  Downgrade has occurred and been  continuing for 30 or more Local Business
         Days and (B) such  failure is not  remedied on or before the third Local  Business  Day after notice of such failure is given to
         Bear Stearns and (y) Counterparty  solely in respect of  Counterparty's  obligations  under Paragraph 3(b) of the Credit Support
         Annex.

(f)      The "Misrepresentation" provisions of Section 5(a)(iv) will apply to Bear Stearns and will not apply to Counterparty.

(g)      The "Default under Specified Transaction" provisions of Section 5(a)(v) will not apply to Bear Stearns or Counterparty.

(h)      The "Cross Default" provisions of Section 5(a)(vi) will apply to Bear Stearns and will not apply to Counterparty.

                  "Specified Indebtedness" will have the meaning specified in Section 14.

                  "Threshold Amount" means USD 100,000,000.

(i)      The  "Bankruptcy"  provisions of Section  5(a)(vii)  will apply to Bear Stearns and will apply to  Counterparty  except that the
         provisions of Section  5(a)(vii)(2),  (6) (to the extent that such provisions refer to any appointment  contemplated or effected
         by the Pooling and Servicing  Agreement or any  appointment to which  Counterparty  has not become subject to), (7) and (9) will
         not apply to Counterparty;  provided that, with respect to Counterparty only,  Section  5(a)(vii)(4) is hereby amended by adding
         after the words "against it" the words  "(excluding any proceeding or petition  instituted or presented by Bear  Stearns)",  and
         Section  5(a)(vii)(8)  is hereby  amended by deleting the words "to (7)  inclusive"  and  inserting  lieu thereof ", (3), (4) as
         amended, (5) or (6) as amended".

(j)      The "Tax Event Upon Merger" provisions of Section 5(b)(iii) will apply to Bear Stearns and will apply to Counterparty;  provided
         that Bear Stearns shall not be entitled to designate an Early  Termination  Date by reason of a Tax Event upon Merger in respect
         of which it is the Affected Party.

(k)      The "Credit Event Upon Merger" provisions of Section 5(b)(iv) will not apply to Bear Stearns or Counterparty.

(l)      The "Automatic Early Termination" provision of Section 6(a) will not apply to Bear Stearns or to Counterparty.

(m)      Payments on Early Termination.  For the purpose of Section 6(e) of this Agreement:

                  (1)      Market Quotation will apply; and

                  (2)      the Second Method will apply;

                  provided that if Bear Stearns is the Defaulting Party or the sole Affected Party, the following provisions will apply:

                           (A)      Section 6(e) of this  Agreement  will be amended by  inserting  on the first line "or is  effectively
                           designated" after "If an Early Termination Date occurs";

                           (B)      The  definition of Market  Quotation in Section 14 shall be deleted in its entirety and replaced with
                           the following:

                                    "Market  Quotation"  means, with respect to one or more Terminated  Transactions,  and a party making
                                    the  determination,  an amount  determined on the basis of Firm Offers from  Reference  Market-makers
                                    that are  Eligible  Replacements.  Each Firm  Offer  will be (1) for an amount  that would be paid to
                                    Counterparty  (expressed as a negative number) or by Counterparty (expressed as a positive number) in
                                    consideration of an agreement  between  Counterparty and such Reference  Market-maker to enter into a
                                    Replacement  Transaction  and (2) made on the basis that Unpaid  Amounts in respect of the Terminated
                                    Transaction  or group of  Transactions  are to be excluded but,  without  limitation,  any payment or
                                    delivery that would,  but for the relevant  Early  Termination  Date,  have been  required  (assuming
                                    satisfaction of each  applicable  condition  precedent)  after that Early  Termination  Date is to be
                                    included.   The  party  making  the   determination  (or  its  agent)  will  request  each  Reference
                                    Market-maker  to provide its Firm Offer to the extent  reasonably  practicable as of the same day and
                                    time  (without  regard to different  time zones) on or as soon as  reasonably  practicable  after the
                                    designation  or  occurrence  of the relevant  Early  Termination  Date.  The day and time as of which
                                    those Firm  Offers are to be obtained  will be selected in good faith by the party  obliged to make a
                                    determination  under  Section 6(e),  and, if each party is so obliged,  after  consultation  with the
                                    other. The Market  Quotation shall be the Firm Offer actually  accepted by Counterparty no later than
                                    the  Business  Day  preceding  the Early  Termination  Date.  If no Firm  Offers are  provided by the
                                    Business Day preceding  the Early  Termination  Date, it will be deemed that the Market  Quotation in
                                    respect of such Terminated Transaction or group of Transactions cannot be determined.

                           (C)      Counterparty  shall  use best  efforts  to  accept a Firm  Offer  that  would  determine  the  Market
                           Quotation.  If more than one Firm  Offer  (which,  if  accepted,  would  determine  the Market  Quotation)  is
                           provided,  Counterparty  shall accept the Firm Offer (among such Firm Offers) which would  require  either (x)
                           the lowest payment by the  Counterparty to the Reference  Market-maker,  to the extent  Counterparty  would be
                           required  to make a payment to the  Reference  Market-maker  or (y) the  highest  payment  from the  Reference
                           Market-maker to Counterparty,  to the extent the Reference Market-maker would be required to make a payment to
                           the  Counterparty.  If only one Firm Offer  (which,  if accepted,  would  determine  the Market  Quotation) is
                           provided, Counterparty shall accept such Firm Offer.

                           (D)      Upon the written  request by  Counterparty  to Bear  Stearns,  Bear  Stearns  shall obtain the Market
                           Quotations on behalf of Counterparty.

                           (E)      If the Settlement Amount is a negative number,  Section 6(e)(i)(3) of this Agreement shall be deleted
                           in its entirety and replaced with the following:

                                    "(3)  Second  Method and Market  Quotation.  If the Second  Method and Market  Quotation  apply,  (I)
                                    Counterparty  shall pay to Bear  Stearns  an amount  equal to the  absolute  value of the  Settlement
                                    Amount in respect of the Terminated  Transactions,  (II)  Counterparty  shall pay to Bear Stearns the
                                    Termination  Currency  Equivalent of the Unpaid  Amounts owing to Bear Stearns and (III) Bear Stearns
                                    shall pay to  Counterparty  the  Termination  Currency  Equivalent  of the  Unpaid  Amounts  owing to
                                    Counterparty;  provided,  however,  that (x) the  amounts  payable  under the  immediately  preceding
                                    clauses (II) and (III) shall be subject to netting in accordance  with Section 2(c) of this Agreement
                                    and (y)  notwithstanding  any other provision of this  Agreement,  any amount payable by Bear Stearns
                                    under the immediately  preceding  clause (III) shall not be netted-off  against any amount payable by
                                    Counterparty under the immediately preceding clause (I)."

(n)      "Termination Currency" means United States Dollars.

(o)      Additional Termination Events.  Additional Termination Events will apply:

             (i)  If, upon the occurrence of a Cap Disclosure  Event (as defined in Part 5(l)(ii)  below) Bear Stearns has not, within ten
                  (10) calendar days after such Cap  Disclosure  Event  complied with any of the provisions set forth in Part 5 (l) below,
                  then an Additional  Termination  Event shall have occurred with respect to Bear Stearns,  Bear Stearns shall be the sole
                  Affected Party and all Transactions hereunder shall be Affected Transaction.

              (ii)If,  without the prior written  consent of Bear Stearns  where such consent is required  under the Pooling and Servicing
                  Agreement,  an amendment or  supplemental  agreement is made to the Pooling and Servicing  Agreement  which amendment or
                  supplemental  agreement could  reasonably be expected to have a material adverse effect on the interests of Bear Stearns
                  under this Agreement,  an Additional  Termination  Event shall have occurred with respect to Counterparty,  Counterparty
                  shall be the sole Affected Party and all Transactions hereunder shall be Affected Transaction.

              (iii)        (A)      If a S&P First Level  Downgrade  has occurred  and is  continuing  and Bear Stearns  fails to take any
                                    action  described  under  Part  (5)(f)(i)(1),  within  the  time  period  specified  therein,  then an
                                    Additional  Termination Event shall have occurred with respect to Bear Stearns,  Bear Stearns shall be
                                    the sole  Affected  Party  with  respect to such  Additional  Termination  Event and all  Transactions
                                    hereunder shall be Affected Transaction.

                           (B)      If a S&P Second Level  Downgrade  has occurred and is  continuing  and Bear Stearns  fails to take any
                                    action described under Part (5)(f)(i)(2) within the time period specified therein,  then an Additional
                                    Termination  Event shall have occurred  with respect to Bear  Stearns,  Bear Stearns shall be the sole
                                    Affected Party with respect to such Additional  Termination Event and all Transactions hereunder shall
                                    be Affected Transaction.

                           (C)      If (A) a Moody's  Second Level  Downgrade  has not occurred and been  continuing  for 30 or more Local
                                    Business Days and (B) Bear Stearns has failed to comply with or perform any  obligation to be complied
                                    with or performed by Bear Stearns in  accordance  with the Credit  Support  Annex,  then an Additional
                                    Termination  Event shall have occurred with respect to Bear Stearns and Bear Stearns shall be the sole
                                    Affected Party with respect to such Additional Termination Event.

                           (D)      If (A) a Moody's  Second  Level  Downgrade  has  occurred  and been  continuing  for 30 or more  Local
                                    Business  Days and (B) either (i) at least one  Eligible  Replacement  has made a Firm Offer to be the
                                    transferee or (ii) at least one entity that satisfies the Moody's Approved Ratings  Threshold has made
                                    a Firm Offer to provide an  Eligible  Guaranty in respect of all of Bear  Stearns'  present and future
                                    obligations  under this  Agreement,  then an  Additional  Termination  Event shall have  occurred with
                                    respect  to Bear  Stearns,  Bear  Stearns  shall be the  sole  Affected  Party  with  respect  to such
                                    Additional Termination Event and all Transactions hereunder shall be Affected Transaction.

 (p)  Limitation on Events of Default.  Notwithstanding  the terms of Sections 5 and 6 of this  Agreement,  if at any time and so long as
the  Counterparty  has  satisfied in full all its payment  obligations  under  Section  2(a)(i) of this  Agreement and has at the time no
future  payment  obligations,  whether  absolute or  contingent,  under such  Section,  then unless Bear Stearns is required  pursuant to
appropriate  proceedings to return to the  Counterparty or otherwise  returns to the  Counterparty  upon demand of the  Counterparty  any
portion  of any  such  payment,  (a) the  occurrence  of an event  described  in  Section  5(a) of this  Agreement  with  respect  to the
Counterparty  shall not  constitute  an Event of Default or Potential  Event of Default with respect to the  Counterparty  as  Defaulting
Party and (b) Bear Stearns shall be entitled to designate an Early  Termination  Date pursuant to Section 6 of this  Agreement  only as a
result of the occurrence of a Termination  Event set forth in either Section  5(b)(i) or 5(b)(ii) of the ISDA Form Master  Agreement with
respect to Bear Stearns as the Affected Party, or Section 5(b)(iii) with respect to Bear Stearns as the Burdened Party.

Part 2.  Tax Matters.

(a)      Tax Representations.

         (i) Payer  Representations.  For the purpose of Section  3(e) of this  Agreement,  each of Bear  Stearns and the  Counterparty
         will make the following representations:

         It is not required by any applicable law, as modified by the practice of any relevant  governmental revenue authority,  of any
         Relevant  Jurisdiction  to make any  deduction  or  withholding  for or on account  of any Tax from any  payment  (other  than
         interest  under Section 2(e),  6(d)(ii) or 6(e) of this  Agreement) to be made by it to the other party under this  Agreement.
         In making this representation, it may rely on:

                  (1)      the accuracy of any representations made by the other party pursuant to Section 3(f) of this Agreement;

                  (2)      the  satisfaction  of the agreement  contained in Sections  4(a)(i) and 4(a)(iii) of this  Agreement and the
                  accuracy and  effectiveness of any document provided by the other party pursuant to Sections 4(a)(i) and 4(a)(iii) of
                  this Agreement; and

                  (3)      the  satisfaction of the agreement of the other party contained in Section 4(d) of this Agreement,  provided
                  that it shall not be a breach of this  representation  where  reliance  is placed on clause  (ii) and the other party
                  does not deliver a form or document under Section 4(a)(iii) of this Agreement by reason of material  prejudice to its
                  legal or commercial position.

         (ii) Payee  Representations.  For the purpose of Section 3(f) of this  Agreement,  each of Bear  Stearns and the  Counterparty
make the following representations.

         The following representation will apply to Bear Stearns:

                  Bear Stearns is a corporation organized under the laws of the State of Delaware and its U.S. taxpayer  identification
                  number is 13-3866307.



         The following representation will apply to the Counterparty:

                                      It is organized or formed under the laws of the State of New York .

(b)      Tax Provisions.

         Notwithstanding  the definition of "Indemnifiable  Tax" in Section 14 of this Agreement,  all Taxes in relation to payments by
         Bear Stearns shall be  Indemnifiable  Taxes  (including  any Tax imposed in respect of a Credit Support  Document)  unless (i)
         such Taxes are assessed  directly against  Counterparty and not by deduction or withholding by Bear Stearns or (ii) arise as a
         result  of a  Change  in Tax Law (in  which  case  such Tax  shall be an  Indemnifiable  Tax  only if such Tax  satisfies  the
         definition  of  Indemnifiable  Tax  provided in Section  14). In  relation  to  payments by  Counterparty,  no Tax shall be an
         Indemnifiable Tax.


Part 3.   Agreement to Deliver Documents. For the purpose of Section 4(a) of this Agreement:

         (i)      Tax forms, documents, or certificates to be delivered are:

         Party required to deliver    Form/Document/                     Date by which to
         document                     Certificate                        be delivered
         Bear Stearns                 An original properly  completed    (i) upon  execution of this  Agreement,  (ii)
                                      and  executed   United   States    on or before  the first  payment  date  under
                                      Internal  Revenue  Service Form    this Agreement,  including any Credit Support
                                      W-9 (or any successor  thereto)    Document,  (iii) promptly upon the reasonable
                                      with  respect  to any  payments    demand  by  Counterparty,  (iv)  prior to the
                                      received  or to be  received by    expiration or  obsolescence of any previously
                                      Bear Stearns,  that  eliminates    delivered  form,  and (v)  promptly  upon the
                                      U.S.  federal  withholding  and    information on any such previously  delivered
                                      backup   withholding   Tax   on    form becoming inaccurate or incorrect.
                                      payments to Bear Stearns  under
                                      this Agreement.

         Counterparty                 An original properly  completed    (i)  on or  before  the  first  payment  date
                                      and  executed   United   States    under this  Agreement,  including  any Credit
                                      Internal  Revenue  Service Form    Support  Document,  (ii)  promptly  upon  the
                                      W-9 (or any successor  thereto)    reasonable  demand  by  Bear  Stearns,  (iii)
                                      with  respect  to any  payments    prior to the  expiration or  obsolescence  of
                                      received  or to be  received by    any  previously   delivered  form,  and  (iv)
                                      Counterparty.                      promptly   upon  actual   knowledge   by  the
                                                                         Counterparty  the  information  on  any  such
                                                                         previously     delivered     form    becoming
                                                                         inaccurate or incorrect.






(ii)     Other documents to be delivered are:

         Party required to       Form/Document/                     Date by which to             Covered by Section 3(d)
         deliver document        Certificate                        be delivered                 Representation
         Bear Stearns and        Any  documents  required by the    Upon the execution and       Yes
         the Counterparty        receiving   party  to  evidence    delivery of this
                                 the     authority     of    the    Agreement and such
                                 delivering  party or its Credit    Confirmation
                                 Support  Provider,  if any, for
                                 it to execute and deliver  this
                                 Agreement,   any  Confirmation,
                                 and    any    Credit    Support
                                 Documents  to  which  it  is  a
                                 party,   and  to  evidence  the
                                 authority  of  the   delivering
                                 party  or  its  Credit  Support
                                 Provider    to   perform    its
                                 obligations      under     this
                                 Agreement,   such  Confirmation
                                 and/or      Credit      Support
                                 Document, as the case may be
         Bear Stearns and        A certificate  of an authorized    Upon the execution and       Yes
         the Counterparty        officer  of  the  party,  as to    delivery of this
                                 the  incumbency  and  authority    Agreement and such
                                 of the  respective  officers of    Confirmation
                                 the    party    signing    this
                                 Agreement,  any relevant Credit
                                 Support   Document,    or   any
                                 Confirmation,  as the  case may
                                 be
         Bear Stearns            An  opinion  of counsel of such    Upon the execution and       No
                                 party       regarding       the    delivery of this Agreement
                                 enforceability      of     this
                                 Agreement in a form  reasonably
                                 satisfactory   to   the   other
                                 party.
         Counterparty            An   executed   copy   of   the    Concurrently with filing     No
                                 Pooling and Servicing Agreement    of each draft of the
                                                                    Pooling and Servicing
                                                                    Agreement with the U.S.
                                                                    Securities and Exchange
                                                                    Commission



Part 4 Miscellaneous.

(a)      Address for Notices:  For the purposes of Section 12(a) of this Agreement:

                  Address for notices or communications to Bear Stearns:

                           Address:         383 Madison Avenue, New York, New York 10179
                           Attention:       DPC Manager
                           Facsimile:       (212) 272-5823

                  with a copy to:

                           Address:         One Metrotech Center North, Brooklyn, New York 11201
                           Attention:       Derivative Operations - 7th Floor
                           Facsimile:       (212) 272-1634

                  (For all purposes)

                  Address for notices or communications to the Counterparty:

                           Address:         Citibank, N.A.
                                            388 Greenwich Street, 14th Floor
                                            New York, NY 10013
                           Attention:       John Hannon
                           Facsimile:       212-816-5693
                           Phone:           212-816-5527

                  with a copy to:

                           Address:         Wells Fargo Bank, N.A.
                                            9062 Old Annapolis Road
                                            Columbia, Maryland 21045
                           Attention:       Client Manager / Bear Stearns ALT-A Trust 2007-3
                           Facsimile:       410-884-2000
                           Phone:           410-715-2380

                  (For all purposes)

(b)      Process Agent.  For the purpose of Section 13(c) of this Agreement:

                           Bear Stearns appoints as its
                           Process Agent:            Not Applicable

                           The Counterparty appoints as its
                           Process Agent:            Not Applicable

(c)      Offices.  The  provisions  of Section 10(a) of this  Agreement  will not apply to this  Agreement;  neither Bear Stearns nor the
         Counterparty have any Offices other than as set forth in the Notices Section.

(d)      Multibranch Party.  For the purpose of Section 10(c) of this Agreement:

                  Bear Stearns is not a Multibranch Party.

                  The Counterparty is not a Multibranch Party.

(e)      Credit Support Document.
                  Bear Stearns: The Credit Support Annex and any guaranty in support of Bear Stearns' obligations under this Agreement.

         Counterparty: The Credit Support Annex.
(f)      Credit Support Provider.

                  Bear Stearns:     The guarantor under any guaranty in support of Bear Stearns' obligations under this Agreement.

                  Counterparty: Not Applicable

(g)      Governing  Law. The parties to this  Agreement  hereby agree that the law of the State of New York shall govern their rights and
         duties in whole,  without regard to the conflict of law provisions thereof other than New York General  Obligations Law Sections
         5-1401 and 5-1402.

(h)      Jurisdiction.  Section 13(b) is hereby amended by: (i) deleting in the second line of  subparagraph  (i) thereof the word "non-",
         (ii) deleting "; and" from the end of  subparagraph 1 and inserting "." in lieu thereof,  and (iii) deleting the final  paragraph
         thereof.

(i)      "Affiliate":  Bear Stearns and Counterparty shall be deemed not to have any Affiliates for purposes of this Agreement,  including
         for purposes of Section 6(b)(ii) of this Agreement.

(j)      Netting of Payments.  The parties agree that subparagraph (ii) of Section 2(c) of this Agreement will apply to each Transaction.

Part 5.  Other Provisions.

(a)  Section 3 of this Agreement is hereby amended by adding at the end thereof the following subsection (g):

         "(g)     Relationship Between Parties.

                  Each party represents to the other party on each date when it enters into a Transaction that:

              (1)  Nonreliance.  (i) It is acting for its own account,  (ii) it is not relying on any statement or  representation  of the
                  other party regarding the Transaction  (whether written or oral), other than the representations  expressly made in this
                  Agreement  or the  Confirmation  in  respect  of that  Transaction  and  (iii)  it has  consulted  with  its own  legal,
                  regulatory,  tax, business,  investment,  financial and accounting advisors to the extent it has deemed necessary,  (iv)
                  it has made its own  investment,  hedging and trading  decisions  based upon its own  judgment  and upon any advice from
                  such  advisors as it has deemed  necessary and not upon any view  expressed by the other party,  (v) it has made its own
                  independent  decisions to enter into the  Transaction  and as to whether the Transaction is appropriate or proper for it
                  based upon its own judgment  and upon advice from such  advisors as it has deemed  necessary,  (vi) it is not relying on
                  any  communication  (written or oral) of the other party as investment  advice or as a recommendation to enter into this
                  Transaction;  it being  understood  that  information  and  explanations  related  to the terms and  conditions  of this
                  Transaction  shall not be considered  investment  advice or a recommendation to enter into this Transaction and (vii) it
                  has not received from the other party any assurance or guaranty as to the expected results of this Transaction.

              (2) Evaluation and Understanding.

                         (i) It has the capacity to evaluate  (internally or through  independent  professional  advice) the  Transaction
                               and has made its own decision to enter into the Transaction; and

                         (ii) It understands  the terms,  conditions and risks of the Transaction and is willing and able to accept those
                               terms and conditions and to assume those risks, financially and otherwise.

              (3) Purpose.  It is entering into the Transaction  for the purposes of managing its borrowings or  investments,  hedging its
                  underlying assets or liabilities or in connection with a line of business.

              (4)  Status of  Parties.  The other  party is not  acting  as an  agent,  fiduciary  or  advisor  for it in  respect  of the
                  Transaction.

              (5) Eligible  Contract  Participant.  It constitutes an "eligible  contract  participant" as such term is defined in Section
                  1(a)12 of the Commodity Exchange Act, as amended.

              (6) Line of Business.  It has entered into this Agreement  (including each Transaction  governed hereby) in conjunction with
                  its line of business or the financing of its business."

(b)      Non-Recourse.  Notwithstanding  any provision  herein or in this  Agreement to the contrary,  the  obligations  of  Counterparty
hereunder are limited recourse  obligations of Counterparty,  payable solely from the Distribution  Account and the proceeds thereof,  in
accordance  with the terms of the Pooling and  Servicing  Agreement.  In the event that the  Distribution  Account and  proceeds  thereof
should be insufficient  to satisfy all claims  outstanding  and following the  realization of the  Distribution  Account and the proceeds
thereof,  any claims against or obligations of Counterparty under this Agreement or any other  confirmation  thereunder still outstanding
shall be  extinguished  and  thereafter  not revive.  The  Counterparty  and  Securities  Administrator  shall not have liability for any
failure or delay in making a payment  hereunder  to Bear  Stearns due to any failure or delay in  receiving  amounts in the  Distribution
Account from the Trust created pursuant to the Pooling and Servicing Agreement.

(c)      Severability.  If any term,  provision,  covenant,  or condition of this Agreement,  or the application  thereof to any party or
circumstance,  shall be held to be invalid or  unenforceable  (in whole or in part) for any  reason,  the  remaining  terms,  provisions,
covenants,  and  conditions  hereof shall  continue in full force and effect as if this  Agreement  had been executed with the invalid or
unenforceable  portion eliminated,  so long as this Agreement as so modified continues to express,  without material change, the original
intentions  of the  parties as to the subject  matter of this  Agreement  and the  deletion of such  portion of this  Agreement  will not
substantially impair the respective benefits or expectations of the parties.

The parties shall endeavor to engage in good faith  negotiations to replace any invalid or  unenforceable  term,  provision,  covenant or
condition with a valid or enforceable  term,  provision,  covenant or condition,  the economic effect of which comes as close as possible
to that of the invalid or unenforceable term, provision, covenant or condition.

(d)      Consent to Recording.  Each party hereto  consents to the  monitoring  or  recording,  at any time and from time to time, by the
other party of any and all communications  between officers or employees of the parties,  waives any further notice of such monitoring or
recording, and agrees to notify its officers and employees of such monitoring or recording.

(e)      Waiver of Jury  Trial.  Each party  waives any right it may have to a trial by jury in respect of any  Proceedings  relating  to
this Agreement or any Credit Support Document.

(f) Rating Agency Downgrade.

    (i) S&P Downgrade:

           (1)    In the event  that a S&P First  Level  Downgrade  occurs  and is  continuing,  then  within 30 days  after  such  rating
                  downgrade,  Bear Stearns shall,  subject to the Rating Agency Condition with respect to S&P, at its own expense,  either
                  (i) procure a Permitted  Transfer,  (ii) obtain an Eligible  Guaranty or (iii) post  collateral in  accordance  with the
                  Credit Support Annex.

           (2)    In the event that a S&P Second Level Downgrade  occurs and is continuing,  then within 10 Local Business Days after such
                  rating withdrawal or downgrade,  Bear Stearns shall,  subject to the Rating Agency Condition with respect to S&P, at its
                  own expense, either (i) procure a Permitted Transfer or (ii) obtain an Eligible Guaranty.

    (ii) Moody's Downgrade.

           (1)    In the event that a Moody's Second Level  Downgrade  occurs and is continuing,  Bear Stearns shall as soon as reasonably
                  practicable  thereafter,  at its own expense and using commercially  reasonable efforts,  either (i) procure a Permitted
                  Transfer or (ii) obtain an Eligible Guaranty.

(g)  Payment  Instructions.  Bear  Stearns  hereby  agrees  that,  unless  notified  in  writing  by the  Counterparty  of  other  payment
instructions,  any and all amounts  payable by Bear  Stearns to the  Counterparty  under this  Agreement  shall be paid to the  Securities
Administrator at the account specified herein.

(h) Amendment..  No amendment,  waiver,  supplement or other  modification of this Transaction  shall be permitted by either party unless
(i) each of S&P and Moody's have been  provided  notice of the same and (ii) such  amendment,  waiver,  supplement,  assignment  or other
modification satisfies the Rating Agency Condition.

(i) Transfer.

         (i)      The first paragraph of Section 7 is hereby amended in its entirety as follows:

                  "Subject to Section  6(b)(ii),  Part 5(f) and Part 5(j),  neither this  Agreement  nor any interest or obligation in or
                  under this  Agreement  may be  transferred  (whether  by way of security or  otherwise)  without (a) the prior  written
                  consent  of the other  party  (which  consent  shall be deemed  given by  Counterparty  if the  transfer,  novation  or
                  assignment  is to an  Eligible  Replacement  and such  Eligible  Replacement  provides  an  indemnity  with  respect to
                  Regulation AB matters that is satisfactory to the Depositor) and (b)  satisfaction of the Rating Agency  Condition with
                  respect to S&P, except that:"

         (ii)     If an entity has made a Firm Offer  (which  remains  an offer that will  become  legally  binding  upon  acceptance  by
         Counterparty)  to be the transferee of a transfer,  Counterparty  shall,  at Bear Stearns'  written request and at Bear Stearns'
         expense, take any reasonable steps required to be taken by Counterparty to effect such transfer.

(j)  Transfer to Avoid  Termination  Event.  Section  6(b)(ii) is hereby  amended by (i) deleting the words "or if a Tax Event Upon Merger
occurs and the Burdened Party is the Affected Party," and (ii) deleting the last paragraph thereof and inserting the following:

         "Notwithstanding  anything to the contrary in Section 7 (as amended  herein) and Part 5(i), any transfer by Bear Stearns under
         this Section 6(b)(ii) shall not require the consent of Counterparty; provided that:

         (i)      the transferee (the  "Transferee")  is an Eligible  Replacement and such Eligible  Replacement  provides an indemnity
         with respect to Regulation AB matters that is satisfactory to the Depositor;

         (ii)     if the  Transferee is domiciled in a different  country or political  subdivision  thereof from both Bear Stearns and
                  Counterparty, such transfer satisfies the Rating Agency Condition;

         (iii)    the Transferee will not, as a result of such transfer,  be required on the next succeeding  Scheduled Payment Date to
                  withhold  or deduct on account of any Tax  (except  in respect of default  interest)  amounts in excess of that which
                  Bear Stearns would, on the next succeeding  Scheduled Payment Date have been required to so withhold or deduct unless
                  the Transferee would be required to make additional  payments  pursuant to Section 2(d) (i)(4)  corresponding to such
                  excess;

         (iv)     a Termination Event or Event of Default does not occur as a result of such transfer; and

         (v)      the  Transferee  confirms  in writing  that it will accept all of the  interests  and  obligations  in and under this
                  Agreement which are to be transferred to it in accordance with the terms of this provision.

         On and from the effective  date of any such  transfer to the  Transferee,  Bear Stearns will be fully  released from any and all
         obligations hereunder."

(k) Proceedings. Bear Stearns shall not institute against or cause any other person to institute against, or join any other person in
instituting against, the Counterparty, any bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy, dissolution or similar law, for a period of one year and one day (or, if longer,
the applicable preference period) following indefeasible payment in full of the Group I Offered Certificates and Class I-B-4
Certificates (each as defined in the Pooling and Servicing Agreement) (the "Certificates") (each as defined in the Pooling and
Servicing Agreement.

(l) Compliance with Regulation AB.

    (i)  Bear Stearns agrees and  acknowledges  that Depositor is required under  Regulation AB as defined under the Pooling and Servicing
         Agreement,  to disclose certain financial  information regarding Bear Stearns or its group of affiliated entities, if applicable,
         depending on the aggregate  "significance  percentage" of this Agreement and any other derivative  contracts between Bear Stearns
         or its group of affiliated  entities,  if applicable,  and Counterparty,  as calculated from time to time in accordance with Item
         1115 of Regulation AB.

    (ii) It shall be a cap  disclosure  event ("Cap  Disclosure  Event") if, on any  Business  Day after the date  hereof,  the  Depositor
         requests  from Bear Stearns the  applicable  financial  information  described in Item 1115 of  Regulation AB (such request to be
         based on a reasonable  determination  by Depositor,  in good faith,  that such  information is required under Regulation AB) (the
         "Cap Financial Disclosure").

    (iii)Upon the occurrence of a Cap Disclosure  Event,  Bear Stearns,  within 10 calendar days, at its own expense,  shall (1)(a) either
         (i) provide to Depositor the current Cap Financial  Disclosure in an EDGAR-compatible  format (for example,  such information may
         be provided in Microsoft  Word® or Microsoft  Excel® format but not in .pdf format) or (ii) provide  written consent to Depositor
         to  incorporation  by  reference  of such  current Cap  Financial  Disclosure  that are filed with the  Securities  and  Exchange
         Commission in the reports of the Trust filed pursuant to the Exchange Act, (b) if applicable,  cause its outside  accounting firm
         to provide its consent to filing or  incorporation  by reference of such  accounting  firm's  report  relating to their audits of
         such current Cap  Financial  Disclosure  in the  Exchange  Act Reports of the  Depositor,  and (c) provide to the  Depositor  any
         updated Cap Financial  Disclosure with respect to Bear Stearns or any entity that  consolidates  Bear Stearns within five days of
         the release of any such updated Cap Financial  Disclosure;  (2) secure another entity to replace Bear Stearns as party, by way of
         Permitted Transfer,  to this Agreement on terms substantially  similar to this Agreement,  which entity (or a guarantor therefor)
         meets or exceeds the Moody's  Approved  Ratings  Thresholds  and S&P Approved  Ratings  Threshold and which  satisfies the Rating
         Agency  Condition  and which  entity is able to comply  with the  requirements  of Item 1115 of  Regulation  AB, or (3)  obtain a
         guaranty of Bear  Stearns'  obligations  under this  Agreement  from an affiliate of Bear Stearns that is able to comply with the
         financial  information  disclosure  requirements of Item 1115 of Regulation AB, and cause such affiliate to provide Cap Financial
         Disclosure and any future Cap Financial  Disclosure,  such that disclosure provided in respect of such affiliate will satisfy any
         disclosure  requirements  applicable to the Cap Provider.  If permitted by Regulation  AB, any required Cap Financial  Disclosure
         may be provided by incorporation by reference from reports filed pursuant to the Exchange Act.

    (iv) Bear Stearns agrees that, in the event that Bear Stearns  provides Cap Financial  Disclosure to Depositor in accordance with Part
         5(l)(iii)(1)  or causes its  affiliate  to provide  Cap  Financial  Disclosure  to  Depositor  in  accordance  with  clause  Part
         5(l)(iii)(3),  it will indemnify and hold harmless  Depositor,  its respective  directors or officers and any person  controlling
         Depositor,  from and against any and all  losses,  claims,  damages and  liabilities  caused by any untrue  statement  or alleged
         untrue  statement of a material fact contained in such Cap Financial  Disclosure or caused by any omission or alleged omission to
         state in such Cap  Financial  Disclosure  a material  fact  required to be stated  therein or  necessary  to make the  statements
         therein, in light of the circumstances under which they were made, not misleading.

    (v)  If Depositor  reasonably  requests,  Bear Stearns shall provide such other  information  as may be necessary for the Depositor to
         comply with Item 1115 of Regulation AB.

    (vi) The  Depositor  shall be an  express  third  party  beneficiary  of this  Agreement  as if a party  hereto  to the  extent of the
         Depositors's rights explicitly specified in this Part 5(l).

(m) Trustee Liability Limitations.  It is expressly understood and agreed by the parties hereto that:

    (i)  this  Agreement is executed and  delivered by Citibank,  N.A.,  not in its  individual  capacity but solely as Trustee  under the
         Pooling and Servicing Agreement;

    (ii) each of the  representations,  undertakings  and agreements  herein made on the part of the Counterparty is made and intended not
         as a personal  representation,  undertaking  or agreement  of Citibank,  N.A. but is made and intended for the purpose of binding
         only the Counterparty;

    (iii)         nothing herein contained shall be construed as imposing any liability upon Citibank,  N.A.,  individually or personally,
         to perform any covenant either expressed or implied contained herein,  all such liability,  if any, being expressly waived by the
         parties  hereto and by any Person  claiming by,  through or under the parties  hereto;  provided  that nothing in this  paragraph
         shall relieve Citibank,  N.A. from performing its duties and obligations under the Pooling and Servicing  Agreement in accordance
         with the standard of care set forth therein;

    (iv) under no circumstances  shall the Trustee in its individual  capacity be personally liable for the payment of any indebtedness or
         expenses  of the  Counterparty  or be liable for the breach or failure of any  obligation,  representation,  warranty or covenant
         made or undertaken by the Counterparty under this Agreement or any other related  documents,  other than due to its negligence or
         willful misconduct in performing the obligations of the Trustee under the Pooling and Servicing Agreement;

    (v)  any  resignation  or removal of  Citibank,  N.A. as trustee on behalf of the Bear Stearns  ALT-A Trust  2007-3 shall  require the
         assignment of this agreement to eligible trustee replacement;

    (vi) The Trustee has been directed,  pursuant to the Pooling and Servicing Agreement,  to enter into this Agreement and to perform its
         obligations hereunder.

(n)      Substantial  Financial  Transaction.  Each party hereto is hereby advised and  acknowledges  that the other party has engaged in
(or refrained from engaging in) substantial  financial  transactions  and has taken (or refrained from taking) other material  actions in
reliance upon the entry by the parties into the  Transaction  being entered into on the terms and  conditions set forth herein and in the
Confirmation  relating  to such  Transaction,  as  applicable.  This  paragraph  shall  be  deemed  repeated  on the  trade  date of each
Transaction.

(o)      Set-Off.  Except as expressly  provided for in Section 2(c),  Section 6 or Part 1(m)(E) hereof,  and  notwithstanding  any other
provision of this Agreement or any other existing or future agreement,  each party  irrevocably  waives any and all rights it may have to
set off, net,  recoup or otherwise  withhold or suspend or condition  payment or performance  of any obligation  between it and the other
party  hereunder  against any  obligation  between it and the other party under any other  agreements.  Section  6(e) shall be amended by
deleting the following  sentence:  "The amount, if any, payable in respect of an Early  Termination Date and determined  pursuant to this
Section will be subject to any Set-off."

(p)      Counterparts.  This  Agreement  may be executed in several  counterparts,  each of which shall be deemed an original  but all of
which together shall constitute one and the same instrument.

(q)      Additional Defined Terms.

    (i)  Capitalized  terms used but nor defined  herein  shall have the  meanings  ascribed  to such terms in the  Pooling and  Servicing
         Agreement.

    (ii) Additional Definitions:
"Eligible  Guaranty" means an unconditional and irrevocable  guaranty of all present and future payment  obligations and obligations to
post  collateral  of Bear Stearns or an Eligible  Replacement  to  Counterparty  under this  Agreement  that is provided by an Eligible
Guarantor as principal  debtor rather than surety and that is directly  enforceable  by  Counterparty,  the form and substance of which
guaranty are subject to the Rating Agency Condition with respect to S&P.

"Eligible  Guarantor"  means an entity  that has credit  ratings at least  equal to the  Moody's  Required  Ratings  Threshold  and S&P
Approved Ratings Threshold.

"Eligible  Replacement"  means an entity that either (i) satisfies the S&P Approved Ratings  Threshold and the Moody's Required Ratings
Threshold or (ii) provides an Eligible Guaranty from an Eligible Guarantor.

"Firm Offer" means an offer which, when made, is capable of becoming legally binding upon acceptance.

"Moody's" means Moody's Investors Service, Inc., or any successor.

"Moody's  Approved Ratings  Threshold" means, with respect to (i) Bear Stearns,  a Moody's  counterparty  rating of "A1" or above and (ii)
with respect to any other entity (or its guarantor),  (x) if such entity has both a long-term  unsecured and unsubordinated debt rating or
counterparty  rating from Moody's and a short-term  unsecured  and  unsubordinated  debt rating from  Moody's,  a long-term  unsecured and
unsubordinated  debt rating or  counterparty  rating from  Moody's of "A2" or above and a short-term  unsecured  and  unsubordinated  debt
rating from  Moody's of  "Prime-1"  or above,  or (y) if such  entity has only a long-term  unsecured  and  unsubordinated  debt rating or
counterparty  rating from Moody's,  a long-term  unsecured and unsubordinated  debt rating or counterparty  rating from Moody's of "A1" or
above.

"Moody's First Level Downgrade" means that no Relevant Entity satisfies the Moody's Approved Rating Threshold.

"Moody's  Required  Ratings  Threshold"  means,  with respect to (i) Bear Stearns,  a  counterparty  rating of "A3" or above and (ii) with
respect to any other  entity (or its  guarantor),  (x) if such entity has both a long-term  unsecured  and  unsubordinated  debt rating or
counterparty  rating from Moody's and a short-term  unsecured  and  unsubordinated  debt rating from  Moody's,  a long-term  unsecured and
unsubordinated debt rating or counterparty  rating from Moody's of "A3" or above or a short-term  unsecured and unsubordinated debt rating
from Moody's of "Prime-2" or above, or (y) if such entity has only a long-term  unsecured and  unsubordinated  debt rating or counterparty
rating from Moody's, a long-term unsecured and unsubordinated debt rating or counterparty rating from Moody's of "A3" or above.

"Moody's Second Level Downgrade" means that no Relevant Entity satisfies the Moody's Required Ratings Threshold.

"Permitted  Transfer"  means a transfer by novation by Bear  Stearns to an entity (the  "Transferee")  of all,  but not less than all, of
Bear Stearns'  rights,  liabilities,  duties and obligations  under this Agreement,  with respect to which transfer each of the following
conditions is  satisfied:  (a) the  Transferee is an Eligible  Replacement  that is a recognized  dealer in interest rate caps  organized
under the laws of the United  States of America or a  jurisdiction  located in the  United  States of America  (or  another  jurisdiction
reasonably  acceptable to Counterparty),  (b) an Event of Default or Termination Event would not occur as a result of such transfer,  (c)
pursuant to a written  instrument  (the "Transfer  Agreement"),  the Transferee  acquires and assumes all rights and  obligations of Bear
Stearns under the Agreement and the relevant  Transaction,  (d) Bear Stearns will be  responsible  for any costs or expenses  incurred in
connection with such transfer  (including any replacement  cost of entering into a replacement  transaction);  (e) either (A) Moody's has
been given prior  written  notice of such transfer and the Rating  Agency  Condition is satisfied  with respect to S&P or (B) each Rating
Agency has been given prior written  notice of such transfer and such transfer is in connection  with the  assignment  and  assumption of
this Agreement  without  modification of its terms,  other than party names,  dates relevant to the effective date of such transfer,  tax
representations  and any other  representations  regarding the status of the  substitute  counterparty,  notice  information  and account
details and other similar provisions; and (f) such transfer otherwise complies with the terms of the Pooling and Servicing Agreement.

"Rating Agency" means each of Moody's and S&P.

"Rating  Agency  Condition"  means,  with respect to any  particular  proposed act or omission to act  hereunder  that the party acting or
failing to act must consult with each Rating Agency then providing a rating of the  Certificates  and receive from each such Rating Agency
a prior written  confirmation  that the proposed action or inaction would not cause a downgrade or withdrawal of its  then-current  rating
of the Certificates.

"Relevant Entity" means Bear Stearns and any Eligible Guarantor under an Eligible Guaranty with respect to Bear Stearns.

"Replacement  Transaction" means, with respect to any Terminated Transaction or group of Terminated  Transactions,  a transaction or group
of  transactions  that (i) would have the effect of  preserving  for  Counterparty  the  economic  equivalent  of any  payment or delivery
(whether the underlying  obligation was absolute or contingent and assuming the  satisfaction of each applicable  condition  precedent) by
the parties under Section 2(a)(i) in respect of such Terminated  Transaction or group of Terminated  Transactions  that would, but for the
occurrence of the relevant Early  Termination  Date,  have been required after that Date, and (ii) has terms which are  substantially  the
same as this Agreement,  including, without limitation,  rating triggers,  Regulation AB compliance, and credit support documentation,  as
determined by Counterparty in its sole discretion, acting in a commercially reasonable manner.

"S&P" means Standard & Poor's, a division of The McGraw-Hill Companies, Inc.

"S&P Approved Ratings Threshold" means with respect to (i) Bear Stearns,  a counterparty  rating of "A+" or above and (ii) with respect to
any other entity (or its  guarantor),  a  short-term  unsecured  and  unsubordinated  debt rating from S&P of "A-1" or above,  or, if such
entity does not have a short-term  unsecured  and  unsubordinated  debt rating from S&P, a long-term  unsecured  and  unsubordinated  debt
rating from S&P of "A+ or above.

"S&P First Level Downgrade" means that no Relevant Entity satisfies the S&P Approved Rating Threshold.

"S&P Required  Ratings  Threshold" means with respect to (i) Bear Stearns,  a counterparty  rating of "BBB" or above and (ii) with respect
to any other entity (or its guarantor), a long-term unsecured and unsubordinated debt rating from S&P of "BBB-" or above.

"S&P Second Level Downgrade" means that no Relevant Entity satisfies the S&P Required Rating Thresholds.

(r)      Agent for  Counterparty.  Bear Stearns  acknowledges  that the  Counterparty  has appointed the Securities  Administrator  under
Pooling and Servicing  Agreement to carry out certain  functions on behalf of Counterparty,  and that Securities  Administrator  shall be
entitled to give notices and to perform and satisfy the obligations of Counterparty hereunder on behalf of Counterparty.

(s)      Rating Agency  Notifications.  Except as otherwise  provided herein, no Early  Termination Date shall be effectively  designated
hereunder shall be made by either party unless each Rating Agency has been given prior written notice of such designation.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Schedule by their duly authorized officers as of the date hereof.


                                            BEAR STEARNS FINANCIAL PRODUCTS INC.



                                            By:___________________________________
                                               Name:
                                               Title:




                                            CITIBANK, N.A., NOT IN ITS INDIVIDUAL CAPACITY, BUT SOLELY AS TRUSTEE FOR THE BEAR
                                            STEARNS ALT-A TRUST 2007-3



                                            By:__________________________________
                                               Name:
                                               Title:




--------------------------------------------------------------------------------




UNILATERAL CSA SCHEDULE

Pledgor: BEAR STEARNS FINANCIAL PRODUCTS INC. (the "Pledgor")
Secured  Party:  CITIBANK,  N.A., NOT IN ITS  INDIVIDUAL  CAPACITY,  BUT SOLELY AS TRUSTEE FOR THE BEAR STEARNS ALT-A TRUST 2007-3 (the
"Secured Party")

Paragraph 13.  Elections and Variables

(a)     Security Interest for "Obligations".  The term "Obligations" as used in this Annex includes no "additional  obligations" within
        the meaning of Paragraph 12.

(b)     Credit Support Obligations.

              (i)   Delivery Amount, Return Amount and Credit Support Amount.

                    (1) Delivery  Amount.  Paragraph  3(a) shall be amended by  replacing  the words "upon a demand made by the Secured
              Party on or promptly  following a Valuation  Date" with the words "on each Valuation  Date".  The "Delivery  Amount" with
              respect to Pledgor for any Valuation Date shall equal the greatest of:

                      (A) the amount by which the S&P  Collateral  Amount  exceeds the S&P Value on such  Valuation  Date of all Posted
                      Credit Support held by the Secured Party;

                      (B) the amount by which the Moody's First Level  Collateral  Amount exceeds the Moody's First Level Value on such
                      Valuation Date of all Posted Credit Support held by the Secured Party.

                      (C) the amount by which the Moody's  Second Level  Collateral  Amount  exceeds the Moody's  Second Level Value on
                      such Valuation Date of all Posted Credit Support held by the Secured Party.

                    (2)  "Return Amount" applicable to Secured Party for any Valuation Date shall equal the least of:

                      (A) the amount by which the S&P Value on such  Valuation  Date of all Posted  Credit  Support held by the Secured
                      Party exceeds the S&P Collateral Amount;

                      (B) the amount by which the Moody's First Level Value on such  Valuation  Date of all Posted Credit  Support held
                      by the Secured Party exceeds the Moody's First Level Collateral Amount.

                      (C) the amount by which the Moody's  Second Level Value on such  Valuation Date of all Posted Credit Support held
                      by the Secured Party exceeds the Moody's Second Level Collateral Amount.

                    (3)  "Credit Support Amount" shall be deleted in its entirety.

              (ii)  Eligible  Collateral.  The items set forth on the Collateral Schedule attached as Schedule A hereto will qualify as
              "Eligible Collateral" for the party specified.

              (iii) Other Eligible Support.  None

              (iv)  Thresholds.

              (A)   "Independent Amount" means:
                    Pledgor: Not applicable.
                    Secured Party: Not applicable.

              (B)   "Threshold" means:
                   Pledgor: Not applicable.
                   Secured Party: Not applicable.

              (C)   "Minimum  Transfer Amount" means  USD100,000;  provided,  that if the aggregate  Certificate  Principal  Balance of
                    Certificates rated by S&P is less than USD 50,000,000, the "Minimum Transfer Amount" shall mean USD 50,000.

              (D)   Rounding.  The  Delivery  Amount  will be rounded  up and the Return  Amount  will be rounded  down to the  nearest
                    integral multiple of USD 10,000.

(c)     Valuation and Timing.

        (i)   "Valuation Agent" means Pledgor.

        (ii)  "Valuation Date" means each Local Business Day(1).

        (iii) "Valuation  Time" means the close of business on the Local Business Day in the city where the Valuation  Agent is located
              immediately preceding the Valuation Date or date of calculation,  as applicable;  provided that the calculations of Value
              and Exposure will be made as of approximately the same time on the same date.

        (iv)  "Notification Time" means 11:00 A.M. (New York time).

        (v)   Transfer  Timing and  Calculations.  Paragraphs  4(b) and 4(c) are hereby  amended and  restated in entirety as set forth
              below.

                  "(b) Transfer Timing.  Subject to Paragraphs 4(a) and 5 and unless otherwise specified,  if a demand for the
                  Transfer of Eligible  Credit Support or Posted Credit  Support is made by the  Notification  Time,  then the
                  relevant  Transfer will be made not later than the close of business on the  Valuation  Date; if a demand is
                  made  after the  Notification  Time,  then the  relevant  Transfer  will be made not later than the close of
                  business on the next Local Business Day thereafter.

                  (c)  Calculations.  All  calculations  of Value and Exposure  for purposes of  Paragraphs 3 and 6(d) will be
                  made by the Valuation  Agent as of the Valuation  Time.  The Valuation  Agent will notify each party (or the
                  other party, if the Valuation Agent is a party) of its calculations not later than the Notification  Time on
                  the applicable  Valuation  Date (or in the case of Paragraph  6(d), the Local Business Day following the day
                  on which such relevant calculations are performed)."

(d)     Conditions Precedent.  There shall be no "Specified Condition" with respect to either party for purposes of this Annex.

______________________________________
(1)  If not daily valuations, changes are required in the collateral amounts and valuation percentages.


(e)     Substitution

              (i)   "Substitution  Date" means (A) the Local  Business Day on which the Secured Party  receives the  Substitute  Credit
              Support,  if notice of  substitution  is received by the  Notification  Time on such date, and (B) the Local Business Day
              following the date on which the Secured Party  receives the  Substitute  Credit  Support,  if notice of  substitution  is
              received after the Notification Time.

              (ii)  Consent of Secured Party for Substitution.  Inapplicable.

        (iii) Amendment of Paragraph 4(d)(ii).  Paragraph 4(d)(ii) is amended and restated in its entirety as set forth below:

                  "(ii)  subject to Paragraph  4(a) of this Annex,  the Secured Party will Transfer the items of Posted Credit
                  Support  specified  by the Pledgor in its notice not later than the close of  business  on the  Substitution
                  Date,  provided,  however,  that if the Secured Party shall not have received the Substitute  Credit Support
                  prior to 1:00 P.M.  (New York time) on the  Substitution  Date,  then the Secured  Party shall  Transfer the
                  applicable  items of Posted  Credit  Support not later than the close of business on the Local  Business Day
                  immediately  following  the  day on  which  the  Secured  Party  receives  the  Substitute  Credit  Support.
                  Notwithstanding  the foregoing,  the Secured Party will only be obligated to Transfer  Posted Credit Support
                  with a Value as of the Substitution  Date equal to the Value of the Substitute  Credit Support  delivered by
                  the Pledgor in exchange therefor."

(f)     Dispute Resolution.

        (i)   "Resolution  Time" means  12:00 noon,  New York time, on the Local  Business Day for both parties  following the date the
              Disputing Party gives notice of a dispute pursuant to Paragraph 5.

        (ii)  Value.  For the  purpose of  Paragraphs 5(i)(C)  and 5(ii),  disputes  over the Value of Posted  Credit  Support  will be
              resolved by the Valuation Agent seeking bid-side  quotations as of the relevant  Recalculation  Date or date of Transfer,
              as  applicable,  from three parties that  regularly act as dealers in the  securities in question.  The Value will be the
              arithmetic mean of the quotations obtained by the Valuation Agent, multiplied by the applicable Valuation Percentage,  if
              any. If no quotations are available for a particular  security,  then the Valuation Agent's original calculation of Value
              thereof will be used for that security.

        (iii) Alternative.  Subject to item (iv) below, the provisions of Paragraph 5 will apply.

        (iv)  Modification  of Paragraph 5. The  introductory  paragraph  of  Paragraph 5  shall be amended and restated to read in its
              entirety as follows:

                  "If a party (a 'Disputing  Party') disputes (I) the Valuation Agent's  calculation of a Delivery Amount or a
                  Return Amount or (II) the Value of any Transfer of Eligible Credit Support or Posted Credit Support, then:

                  (A) the  Disputing  Party will (x) notify the other party and, if  applicable,  the  Valuation  Agent of the
                  amount it is disputing,  (y) indicate what it believes the correct  amount to be and (z) provide a statement
                  showing,  in reasonable  detail,  how it arrived at such amount and the  appropriate  party will deliver the
                  undisputed  amount to the other party not later than (i) (a) the close of business on the Valuation Date, if
                  the demand made under  Paragraph 3  in the case of (I) above is made by the  Notification  Time,  or (b) the
                  close of  business  of the  Local  Business  Day  following  the  date on which  the  demand  is made  under
                  Paragraph 3 in the case of (I) above, if such demand is made after the Notification  Time, or (ii) the close
                  of business of the date of Transfer, in the case of (II) above;

                  (B) the  parties  will  consult  with each other and  provide  such  information  as the other  party  shall
                  reasonably request in an attempt to resolve the dispute; and

                  (C) if they fail to resolve the dispute by the Resolution Time, then:"

(g)     Holding and Using Posted Collateral.

(i)     Eligibility to Hold Posted Collateral; Custodians.

              (1) The Secured Party and its Custodian (if any) will be entitled to hold Posted  Collateral  pursuant to Paragraph 6(b),
              provided that the following conditions applicable to it are satisfied:

                  (A) it is not a Defaulting Party;

                  (B) Posted  Collateral  consisting of Cash or certificated  securities that cannot be paid or delivered by book-entry
                  may be held only in any state of the United States which has adopted the Uniform Commercial Code;

                  (C) the short-term rating of any Custodian shall be at least "A-1" by S&P

              (2) There shall be no Custodian for Pledgor.

        (ii)  Use of Posted  Collateral.  The provisions of  Paragraph 6(c)  will not apply to Secured Party and Secured Party will not
              have any right to use the Posted Collateral or take any action specified in Paragraph 6(c);  provided,  however,  that if
              Posted Collateral in book-entry form is delivered,  the Secured Party or its Custodian shall have the rights specified in
              Paragraph 6(c)(ii).

(h)     Distributions and Interest Amount.

              (i)   Interest  Rate.  The  "Interest  Rate" will be the "Federal  Funds  (Effective)"  rate as such rate is displayed on
                  Telerate page 118 for such day under the caption "Effective".

                (ii)                  Amendment of Paragraph  6(d)(i) -  Distributions.  Clause  (d)(i) of Paragraph 6 shall be amended
                    and restated to read in its entirety as follows:

         "(i)  Distributions.  Subject to Paragraph  4(a),  if the Secured Party  receives  Distributions  on a Local  Business Day, it
                  will Transfer to Pledgor not later than the following Local Business Day any  Distributions it receives to the extent
                  that a Delivery Amount would not be created or increased by that Transfer,  as calculated by the Valuation Agent (and
                  the date of calculation will be deemed to be a Valuation Date for this purpose). "


              (iii)                 Amendment of Paragraph  6(d)(ii) - Interest Amount.  Clause (d)(ii) of Paragraph 6 shall be amended
                    and restated to read in its entirety as follows:

                  "(ii)  Interest  Amount.  In lieu of any  interest,  dividends or other  amounts paid with respect to Posted
                  Collateral in the form of Cash (all of which may be retained by the Secured  Party),  the Secured Party will
                  Transfer to the Pledgor on the 20th day of each calendar  month (or if such day is not a Local Business Day,
                  the next Local Business Day) the Interest  Amount.  Any Interest  Amount or portion  thereof not Transferred
                  pursuant to this Paragraph will constitute  Posted Collateral in the form of Cash and will be subject to the
                  security  interest  granted under Paragraph 2. For purposes of calculating the Interest Amount the amount of
                  interest  calculated for each day of the interest period shall be compounded  monthly."  Secured Party shall
                  not be obligated to transfer any Interest Amount unless and until it has received such amount.

(i)     Demands and Notices.

        All demands, specifications and notices under this Annex will be made pursuant to the Notices Section of this Agreement.

(j)     Addresses for Transfers.

              Pledgor:  To be provided in writing by Pledgor to Secured Party.

              Secured Party: Wells Fargo Bank, N.A. as Custodian for the Secured Party
                             9062 Old Annapolis Road
                             Columbia, Maryland 21045
                             Attn: Client Manager - Bear Stearns ALT-A 2007-3

(k)     Other Provision(s).

         (i)  Amendment of Paragraph 7 - Events of Default.  Clause (iii) of Paragraph 7 shall not apply to Secured Party.

        (ii)  Non-Reliance.  Notwithstanding  the obligations of the Secured Party under Paragraph 6(a), and without limiting the
              generality  of the final  sentence of  Paragraph  6(a),  each party,  as Pledgor,  acknowledges  that it has the means to
              monitor all matters relating to all valuations,  payments,  defaults and rights with respect to Posted Collateral without
              the need to rely on the other party,  in its capacity as Secured Party,  and that,  given the provisions of this Annex on
              substitution,  responsibility  for the  preservation  of the rights of the Pledgor  with  respect to all such  matters is
              reasonably allocated hereby to the Pledgor.

        (iii)  Agreement as to Single Secured Party and Pledgor. Each of Pledgor and Secured Party agree that,  notwithstanding anything
               to the contrary in the recital to this Annex, Paragraph  1(b) or Paragraph 2 or the definitions in Paragraph 12, (a) the
               term "Secured Party" as used in this Annex means only Secured Party,  (b) the term "Pledgor" as used in this Annex means
               only Pledgor,  (c) only Pledgor makes the pledge and grant in Paragraph 2, the  acknowledgement in the final sentence of
               Paragraph  8(a) and the  representations  in  Paragraph 9 and (d) only  Pledgor  will be required to make  Transfers  of
               Eligible Credit Support hereunder.

        (iv)  Trustee.  The Trustee is hereby  authorized  to (i) make demands on behalf of the Secured  Party  pursuant to Paragraph 3
              hereunder and (ii) provide notice on behalf of the Secured Party pursuant to Paragraph 7 hereunder.

        (v)   Collateral  Account.  Secured Party or Custodian shall at all times maintain all Posted  Collateral in a segregated trust
              account.

        (vi)  External  Calculations. At any time at which Pledgor (or, to the extent applicable,  its Credit Support  Provider) does
              not have a long-term  unsubordinated  and unsecured debt rating of at least "BBB+" from S&P, the Valuation Agent shall
              (at its own  expense)  obtain  external  calculations  of the Secured  Party's  Exposure  from at least two  Reference
              Market-makers  on the last Local Business Day of each calendar month. Any  determination of the S&P Collateral  Amount
              shall be based on the greatest of the Secured  Party's  Exposure  determined by the Valuation Agent and such Reference
              Market-makers.  Such external  calculation  may not be obtained from the same  Reference  Market-maker  more than four
              times in any 12-month period.

        (vii) Notice to S&P. At any time at which Pledgor (or, to the extent  applicable,  its Credit Support Provider) does not have a
              long-term  unsubordinated  and unsecured debt rating of at least "BBB+" from S&P, the Valuation Agent shall provide to
              S&P not later than the  Notification  Time on the Local Business Day following each Valuation Date its calculations of
              the Secured Party's  Exposure and the Value of any Eligible Credit Support or Posted Credit Support for that Valuation
              Date.  The Valuation Agent shall also provide to S&P any external marks of the Secured Party's Exposure.

        (viii)Expenses.  Pledgor shall be  responsible  for all reasonable  costs and expenses  incurred by Secured Party in connection
              with the Transfer of any Eligible Collateral under this Annex.

        (ix)  Additional Defined Terms.

               "DV01"  means,  with respect to a Transaction  and any date of  determination,  the sum of the  estimated  change in the
               Secured  Party's  Exposure  with  respect to such  Transaction  that would  result from a one basis point  change in the
               relevant cap curve on such date, as determined by the  Valuation  Agent in good faith and in a  commercially  reasonable
               manner.  The Valuation  Agent shall,  upon request of Secured  Party,  provide to Secured  Party a statement  showing in
               reasonable detail such calculation.

               "Moody's First Level Additional  Collateralized  Amount" means,  with respect to any Transaction,  the lesser of (x) the
               product of 15 and DV01 for such  Transaction  and such Valuation Date and (y) the product of 2% and the Notional  Amount
               for such Transaction for the Calculation Period which includes such Valuation Date.

               "Moody's First Level  Collateral  Amount" means, (A) for any Valuation Date on which (I) a Moody's First Level Downgrade
               has occurred and has been  continuing  (x) for at least 30 Local  Business Days or (y) since this Annex was executed and
               (II) it is not the case that a Moody's  Second Level  Downgrade has occurred and been  continuing  for at least 30 Local
               Business Days, an amount equal to the greater of (a) zero and (b) the sum of the Secured Party's aggregate  Exposure for
               all  Transactions and the aggregate of Moody's First Level  Additional  Collateralized  Amounts for each Transaction and
               (B)for any other Valuation Date, zero.


               "Moody's  First Level Value" means,  for any date that the Moody's First Level  Collateral  Amount is determined and the
               Value of any Eligible  Collateral or Posted  Collateral that is a security,  the bid price for such security obtained by
               the Valuation Agent  multiplied by the Moody's First Level Valuation  Percentage for such security set forth on Schedule
               A hereto.

               "Moody's Second Level Additional Collateralized Amount" means, with respect to any Transaction,

                  (1) if such  Transaction is not a  Transaction-Specific  Hedge,  the lesser of (i) the product of the 50 and DV01 for
                  such  Transaction and such Valuation Date and (ii) the product of 8% and the Notional Amount for such Transaction for
                  the Calculation Period (as defined in the related Transaction) which includes such Valuation Date; or

                  (2) if such  Transaction is a  Transaction-Specific  Hedge, the lesser of (i) the product of the 65 and DV01 for such
                  Transaction and such Valuation Date and (ii) the product of 10% and the Notional Amount for such  Transaction for the
                  Calculation Period (as defined in the related Transaction) which includes such Valuation Date.

               "Moody's  Second Level  Collateral  Amount"  means,  (A) for any  Valuation  Date on which it is the case that a Moody's
               Second Level  Downgrade has occurred and been  continuing  for at least 30 Local  Business  Days, an amount equal to the
               greatest of (a) zero,  (b) the  aggregate  amount of the Next Payments for all Next Payment Dates and (c) the sum of the
               Secured Party's aggregate Exposure and the aggregate of Moody's Second Level Additional  Collateralized Amounts for each
               Transaction and (B) for any other Valuation Date, zero.

               "Moody's Second Level Value" means, for any date that the Moody's Second Level  Collateral  Amount is determined and the
               Value of any Eligible  Collateral or Posted  Collateral that is a security,  the bid price for such security obtained by
               the Valuation Agent multiplied by the Moody's Second Level Valuation  Percentage for such security set forth on Schedule
               A hereto.

               "Next  Payment"  means,  in respect of each Next Payment  Date,  the greater of (i) the amount of any payments due to be
               made by the Pledgor  pursuant to Section  2(a) on such Next Payment Date less any payments due to be made by the Secured
               Party under Section 2(a) on such Next Payment Date (in each case,  after giving effect to any  applicable  netting under
               Section 2(c)) and (ii) zero.

               "Next Payment Date" means the next scheduled payment date under any Transaction.

               "Remaining  Weighted Average Maturity" means, with respect to a Transaction,  the expected weighted average maturity for
               such Transaction as determined by the Valuation Agent.

               "S&P  Collateral  Amount" means,  (A) for any Valuation Date on which a S&P First Level  Downgrade has occurred and been
               continuing  for at least 30 days or on which a S&P Second Level  Downgrade  has occurred  and is  continuing,  an amount
               equal to the sum of (1) 100.0% of the  Secured  Party's  Exposure  for such  Valuation  Date and (2) the  product of the
               Volatility  Buffer for each  Transaction  and the Notional Amount of such  Transaction  for the  Calculation  Period (as
               defined in the related  Transaction)  of such  Transaction  which  includes  such  Valuation  Date, or (B) for any other
               Valuation Date, zero.

               "S&P Value" means,  for any date that the S&P Collateral  Amount is determined and the Value of any Eligible  Collateral
               or Posted  Collateral that is a security,  the bid price for such security obtained by the Valuation Agent multiplied by
               the S&P Valuation Percentage for such security set forth on Schedule A hereto.

               "Transaction-Specific  Hedge" means any Transaction that is a cap, floor or caption or a Transaction in respect of which
               (x) the notional  amount of the interest  rate cap is "balance  guaranteed"  or (y) the notional  amount of the interest
               rate cap for any  Calculation  Period  otherwise is not a specific  dollar  amount that is fixed at the inception of the
               Transaction.

               "Volatility Buffer" means, for any Transaction, the related percentage set forth in the following table:

                _____________________________________________________________________________________________
                The higher of the S&P         Remaining       Remaining       Remaining        Remaining
                short-term credit rating       Weighted       Weighted        Weighted          Weighted
                of (i) Pledgor and (ii)        Average         Average         Average      Average Maturity
                the Credit Support             Maturity       Maturity        Maturity       up to 30 years
                Provider of Pledgor, if     up to 3 years   up to 5 years  up to 10 years
                applicable
                _____________________________________________________________________________________________
                "A-2" or higher                 2.75%           3.25%           4.00%            4.75%
                _____________________________________________________________________________________________
                "A-3"                           3.25%           4.00%           5.00%            6.25%
                _____________________________________________________________________________________________
                "BB+" or lower                  3.50%           4.50%           6.75%            7.50%
                _____________________________________________________________________________________________




--------------------------------------------------------------------------------




        IN WITNESS  WHEREOF,  the parties have executed this Annex on the respective  dates  specified  below with effect from the date
specified on the first page of this document.

BEAR STEARNS FINANCIAL PRODUCTS INC.                              CITIBANK,  N.A.,  NOT IN  ITS  INDIVIDUAL  CAPACITY,  BUT  SOLELY  AS
                                                                  TRUSTEE FOR THE BEAR STEARNS ALT-A TRUST 2007-3

By:_____________________________________                           By:_________________________________
   Name:                                                              Name:
   Title:                                                             Title:
   Date:                                                              Date:




--------------------------------------------------------------------------------




                                                      SCHEDULE A

                                                  COLLATERAL SCHEDULE

The Moody's First Level Valuation Percentages shall be used in determining the Moody's First Level Collateral Amount.

The Moody's Second Level Valuation Percentages shall be used in determining the Moody's Second Level Collateral Amount.

The S&P Valuation Percentages shall be used in determining the S&P Collateral Amount.

_____________________________________________________________________________________________________________________________
  ISDA Collateral Asset     Remaining Maturity     Moody's First Level       Moody's Second Level               S&P
 Definition (ICAD) Code                           Valuation Percentage       Valuation Percentage      Valuation Percentage
_____________________________________________________________________________________________________________________________
_____________________________________________________________________________________________________________________________
         US-CASH                   N/A                    100%                       100%                       100%
         EU-CASH                   N/A                     98%                        94%                      92.5%
         GB-CASH                   N/A                     98%                        95%                      94.1%
_____________________________________________________________________________________________________________________________
_____________________________________________________________________________________________________________________________
                                 < 1 Year                 100%                       100%                      98.9%
                               1 to 2 years               100%                        99%                      98.0%
         US-TBILL              2 to 3 years               100%                        98%                      97.4%
         US-TNOTE              3 to 5 years               100%                        97%                      95.5%
         US-TBOND              5 to 7 years               100%                        96%                      93.7%
       (fixed rate)            7 to 10 years              100%                        94%                      92.5%
                              10 to 20 years              100%                        90%                      91.1%
                                > 20 years                100%                        88%                      88.6%
_____________________________________________________________________________________________________________________________
_____________________________________________________________________________________________________________________________
        US-TBILL
        US-TNOTE                                                                                           Not Eligible
        US-TBOND              All Maturities              100%                        99%                   Collateral
     (floating rate)
_____________________________________________________________________________________________________________________________
_____________________________________________________________________________________________________________________________
                                 < 1 Year                 100%                        99%                      98.5%
                               1 to 2 years               100%                        99%                      97.7%
                               2 to 3 years               100%                        98%                      97.3%
        GA-US-AGENCY           3 to 5 years               100%                        96%                      94.5%
        (fixed rate)           5 to 7 years               100%                        93%                      93.1%
                              7 to 10 years               100%                        93%                      90.7%
                              10 to 20 years              100%                        89%                      87.7%
                                > 20 years                100%                        87%                      84.4%
_____________________________________________________________________________________________________________________________
_____________________________________________________________________________________________________________________________
      GA-US-AGENCY            All Maturities              100%                        98%                  Not Eligible
     (floating rate)                                                                                        Collateral
_____________________________________________________________________________________________________________________________
_____________________________________________________________________________________________________________________________
                                                  Rated Aa3 or better        Rated Aa3 or better       Rated AAA or better
                                                       by Moody's                 by Moody's                  by S&P
                                 < 1 Year                  98%                        94%                      98.8%
                               1 to 2 years                98%                        93%                      97.9%
      GA-EUROZONE-GOV          2 to 3 years                98%                        92%                      97.1%
   (other than EU-CASH)        3 to 5 years                98%                        90%                      91.2%
       (fixed rate)            5 to 7 years                98%                        89%                      87.5%
                              7 to 10 years                98%                        88%                      83.8%
                              10 to 20 years               98%                        84%                      75.5%
                                > 20 years                 98%                        82%                  Not Eligible
                                                                                                            Collateral
_____________________________________________________________________________________________________________________________
_____________________________________________________________________________________________________________________________
 GA-EUROZONE-GOV (other                            Rated Aa3 or better        Rated Aa3 or better       Rated AAA or better
 than EU-CASH) (floating                               by Moody's                 by Moody's                  by S&P
          rate)              All Maturities                98%                        93%                  Not Eligible
                                                                                                            Collateral
_____________________________________________________________________________________________________________________________
_____________________________________________________________________________________________________________________________
                                 < 1 Year                  98%                        94%                  Not Eligible
                                                                                                            Collateral
                               1 to 2 years                98%                        93%                  Not Eligible
                                                                                                            Collateral
                               2 to 3 years                98%                        92%                  Not Eligible
                                                                                                            Collateral
                               3 to 5 years                98%                        91%                  Not Eligible
        GA-GB-GOV                                                                                           Collateral
  (other than GB-CASH)         5 to 7 years                98%                        90%                  Not Eligible
      (fixed rate)                                                                                          Collateral
                              7 to 10 years                98%                        89%                  Not Eligible
                                                                                                            Collateral
                              10 to 20 years               98%                        86%                  Not Eligible
                                                                                                            Collateral
                                > 20 years                 98%                        84%                  Not Eligible
                                                                                                            Collateral
_____________________________________________________________________________________________________________________________
_____________________________________________________________________________________________________________________________
        GA-GB-GOV             All Maturities               98%                        94%                  Not Eligible
  (other than GB-CASH)                                                                                      Collateral
     (floating rate)
_____________________________________________________________________________________________________________________________

The ISDA Collateral Asset Definition (ICAD) Codes used in this Collateral Schedule shall have the meanings set forth in the
Collateral Asset Definitions (First Edition - June 2003) as published and copyrighted in 2003 by the International Swap and
Derivatives Association, Inc.




--------------------------------------------------------------------------------




                                                                                                                           EXHIBIT Q


                                                   FORM 10-D, FORM 8-K AND FORM 10-K
                                                       REPORTING RESPONSIBILITY

As to each item described below, the entity indicated as the Responsible Party shall be primarily responsible for reporting the
information to the party identified as responsible for preparing the Securities Exchange Act Reports pursuant to Section 4.18 of the
Pooling and Servicing Agreement.

Under Item 1 of Form 10-D: a) items marked "Monthly Statement to Certificateholders" are required to be included in the periodic
Distribution Date statement under Section 6.06, provided by the Securities Administrator based on information received from the party
providing such information; and b) items marked "Form 10-D report" are required to be in the Form 10-D report but not the Monthly
Statements to Certificateholders, provided by the party indicated.  Information under all other Items of Form 10-D is to be included
in the Form 10-D report.  All such information and any other Items on Form 8-K and Form 10-D set forth in this Exhibit shall be sent
to the Securities Administrator and the Depositor.

Form        Item     Description         Servicers     Master      Securities             Custodian       Trustee       Depositor     Sponsor
                                                       Servicer    Administrator                          (nominal)
10-D        Must be filed within 15 days of the distribution  date for the asset-backed
            securities.
            1        Distribution  and
                     Pool  Performance
                     Information
                     Item  1121(a)  -
                     Distribution  and
                     Pool  Performance
                     Information
                     (1)      Any                                  X
                     applicable record
                     dates,   accrual                              (Monthly  Statements
                     dates,                                        to
                     determination                                 Certificateholders)
                     dates     for
                     calculating
                     distributions and
                     actual
                     distribution
                     dates   for  the
                     distribution
                     period.
                     (2)  Cash  flows                              X
                     received  and the
                     sources  thereof                              (Monthly  Statements
                     for                                           to
                     distributions,                                Certificateholders)
                     fees and expenses.
                     (3)   Calculated                              X
                     amounts    and
                     distribution  of                              (Monthly  Statements
                     the flow of funds                             to
                     for  the  period                              Certificateholders)
                     itemized  by type
                     and  priority  of
                     payment,
                     including:
                                                                   X                                               (i) Fees or expenses
                     accrued and paid,
                     with an                                       (Monthly  Statements
                     identification of                             to
                     the general                                   Certificateholders)
                     purpose of such
                     fees and the
                     party receiving
                     such fees or
                     expenses.
                                                                   X                                              (ii) Payments accrued
                     or paid with
                     respect to                                    (Monthly  Statements
                     enhancement or                                to
                     other support                                 Certificateholders)
                     identified in
                     Item 1114 of
                     Regulation AB
                     (such as
                     insurance
                     premiums or other
                     enhancement
                     maintenance
                     fees), with an
                     identification of
                     the general
                     purpose of such
                     payments and the
                     party receiving
                     such payments.
                                                                   X                                          (iii) Principal, interest
                     and other
                     distributions                                 (Monthly  Statements
                     accrued and paid                              to
                     on the                                        Certificateholders)
                     asset-backed
                     securities by
                     type and by class
                     or series and any
                     principal or
                     interest
                     shortfalls or
                     carryovers.
                                                                   X                                                 (iv) The amount of
                     excess cash flow
                     or excess spread                              (Monthly  Statements
                     and the                                       to
                     disposition of                                Certificateholders)
                     excess cash flow.
                     (4) Beginning and                             X
                     ending  principal
                     balances  of  the                             (Monthly  Statements
                     asset-backed                                  to
                     securities.                                   Certificateholders)
                     (5)    Interest                               X
                     rates  applicable
                     to   the   pool                               (Monthly  Statements
                     assets  and  the                              to
                     asset-backed                                  Certificateholders)
                     securities,   as
                     applicable.
                     Consider
                     providing
                     interest   rate
                     information  for
                     pool  assets  in
                     appropriate
                     distributional
                     groups     or
                     incremental
                     ranges.
                     (6) Beginning and                             X
                     ending  balances
                     of   transaction                              (Monthly  Statements
                     accounts, such as                             to
                     reserve accounts,                             Certificateholders)
                     and    material
                     account  activity
                     during the period.
                     (7) Any  amounts                              X
                     drawn   on   any
                     credit                                        (Monthly  Statements
                     enhancement   or                              to
                     other   support                               Certificateholders)
                     identified   in
                     Item   1114   of
                     Regulation AB, as
                     applicable,  and
                     the   amount  of
                     coverage
                     remaining  under
                     any      such
                     enhancement,  if
                     known     and
                     applicable.
                     (8)  Number  and                              X                                                    Updated
                     amount  of  pool                                                                                   pool
                     assets   at  the                              (Monthly  Statements                                 composition
                     beginning   and                               to                                                   information
                     ending  of  each                              Certificateholders)                                  fields  to
                     period,    and                                                                                     be    as
                     updated    pool                                                                                    specified
                     composition                                                                                        by
                     information, such                                                                                  Depositor
                     as    weighted                                                                                     from  time
                     average  coupon,                                                                                   to time
                     weighted  average
                     remaining  term,
                     pool  factors and
                     prepayment
                     amounts.
                     (9)  Delinquency    X             X           X
                     and      loss
                     information  for                              (Monthly  Statements
                     the period.                                   to
                                                                   Certificateholders)
                     In   addition,      X
                     describe    any
                     material  changes
                     to       the
                     information
                     specified in Item
                     1100(b)(5)   of
                     Regulation   AB
                     regarding   the
                     pool   assets.
                     (methodology)
                     (10)  Information   X             X           X
                     on  the  amount,
                     terms and general                             (Monthly  Statements
                     purpose  of  any                              to
                     advances  made or                             Certificateholders)
                     reimbursed during
                     the    period,
                     including   the
                     general  use  of
                     funds   advanced
                     and the  general
                     source  of  funds
                     for
                     reimbursements.
                     (11) Any material   X             X           X
                     modifications,
                     extensions   or                               (Monthly  Statements
                     waivers  to  pool                             to
                     asset   terms,                                Certificateholders)
                     fees,  penalties
                     or    payments
                     during     the
                     distribution
                     period  or  that
                     have cumulatively
                     become  material
                     over time.
                     (12)   Material     X             X           X                                                    X
                     breaches  of pool
                     asset                                         (if  agreed  upon by
                     representations                               the parties)
                     or  warranties or
                     transaction
                     covenants.
                     (13)  Information                             X
                     on     ratio,
                     coverage or other                             (Monthly  Statements
                     tests  used  for                              to
                     determining  any                              Certificateholders)
                     early
                     amortization,
                     liquidation   or
                     other performance
                     trigger    and
                     whether    the
                     trigger was met.
                     (14)  Information                                                                                  X
                     regarding any new
                     issuance    of
                     asset-backed
                     securities backed
                     by the same asset
                     pool,
                           information   X             X           X                                                    X
                           regarding
                           any   pool
                           asset
                           changes
                           (other than
                           in
                           connection
                           with a pool
                           asset
                           converting
                           into  cash
                           in
                           accordance
                           with   its
                           terms),
                           such   as
                           additions
                           or removals
                           in
                           connection
                           with    a
                           prefunding
                           or
                           revolving
                           period  and
                           pool  asset
                           substitutions
                           and
                           repurchases
                           (and
                           purchase
                           rates,  if
                           applicable),
                           and   cash
                           flows
                           available
                           for  future
                           purchases,
                           such as the
                           balances of
                           any
                           prefunding
                           or
                           revolving
                           accounts,
                           if
                           applicable.
                           Disclose                                                                                     X             X
                           any
                           material
                           changes  in
                           the
                           solicitation,
                           credit-granting,
                           underwriting,
                           origination,
                           acquisition
                           or   pool
                           selection
                           criteria or
                           procedures,
                           as
                           applicable,
                           used   to
                           originate,
                           acquire  or
                           select  the
                           new   pool
                           assets.
                     Item  1121(b)  -                                                                                   X
                     Pre-Funding   or
                     Revolving  Period
                     Information

                     Updated    pool
                     information   as
                     required   under
                     Item 1121(b).
            2        Legal Proceedings
                     Item 1117 - Legal
                     proceedings
                     pending  against
                     the   following
                     entities,    or
                     their  respective
                     property, that is
                     material    to
                     Certificateholders,
                     including
                     proceedings known
                     to       be
                     contemplated  by
                     governmental
                     authorities:
                     Sponsor (Seller)                                                                                                 X
                     Depositor                                                                                          X
                     Trustee

                     Issuing entity                                                                                     X
                     Master Servicer,    X             X
                     affiliated
                     Servicer,  other
                     Servicer
                     servicing  20% or
                     more   of   pool
                     assets at time of
                     report,   other
                     material servicers
                     Securities                                    X
                     Administrator
                     Originator of 20%                                                                                  X
                     or  more  of pool
                     assets  as of the
                     Cut-off Date
                     Custodian                                                            X
            3        Sales      of
                     Securities   and
                     Use of Proceeds
                     Information  from                                                                                  X
                     Item 2(a) of Part
                     II of Form 10-Q:

                     With  respect  to
                     any   sale   of
                     securities by the
                     sponsor,
                     depositor    or
                     issuing  entity,
                     that  are  backed
                     by the same asset
                     pool   or   are
                     otherwise  issued
                     by  the  issuing
                     entity,  whether
                     or       not
                     registered,
                     provide the sales
                     and    use   of
                     proceeds
                     information   in
                     Item   701   of
                     Regulation  S-K.
                     Pricing
                     information  can
                     be   omitted  if
                     securities  were
                     not registered.
            4        Defaults   Upon
                     Senior Securities
                     Information  from                             X
                     Item 3 of Part II
                     of Form 10-Q:

                     Report     the
                     occurrence of any
                     Event of  Default
                     (after expiration
                     of   any   grace
                     period     and
                     provision  of any
                     required notice)
            5        Submission   of
                     Matters to a Vote
                     of    Security
                     Holders
                     Information  from                             X
                     Item 4 of Part II
                     of Form 10-Q
            6        Significant
                     Obligors  of Pool
                     Assets
                     Item  1112(b)  -                                                                                   X
                     Significant
                     Obligor Financial
                     Information*
                     *This information
                     need   only   be
                     reported  on  the
                     Form 10-D for the
                     distribution
                     period  in  which
                     updated
                     information   is
                     required pursuant
                     to the Item.
            7        Significant
                     Enhancement
                     Provider
                     Information
                     Item 1114(b)(2) -
                     Credit
                     Enhancement
                     Provider
                     Financial
                     Information*
                           Determining                                                                                  X
                           applicable
                           disclosure
                           threshold
                           Obtaining                                                                                    X
                           required
                           financial
                           information
                           or
                           effecting
                           incorporation
                           by reference
                     Item  1115(b)  -
                     Derivative
                     Counterparty
                     Financial
                     Information*
                           Determining                                                                                  X
                           current
                           maximum
                           probable
                           exposure
                           Determining                             X
                           current
                           significance
                           percentage
                           Notifying                               X
                           derivative
                           counterparty
                           of
                           significance
                           percentage
                           and request
                           required
                           financial
                           information
                           Obtaining                                                                                    X
                           required
                           financial
                           information
                           or
                           effecting
                           incorporation
                           by reference
                     *This information
                     need   only   be
                     reported  on  the
                     Form 10-D for the
                     distribution
                     period  in  which
                     updated
                     information   is
                     required pursuant
                     to the Items.
            8        Other Information
                     Disclose    any     The Responsible Party for the applicable Form 8-K item as indicated below.
                     information
                     required  to  be
                     reported  on Form
                     8-K  during  the
                     period covered by
                     the Form 10-D but
                     not reported
            9        Exhibits
                     Distribution                                  X
                     report
                     Exhibits required                                                                                  X
                     by  Item  601  of
                     Regulation  S-K,
                     such as  material
                     agreements
8-K         Must be filed within four business  days of an event  reportable on Form
            8-K.
            1.01     Entry   into   a
                     Material
                     Definitive
                     Agreement
                     Disclosure   is     X             X           X                                                    X             X
                     required
                     regarding  entry
                     into or amendment
                     of any definitive
                     agreement that is
                     material  to  the
                     securitization,
                     even if depositor
                     is not a party.

                     Examples:
                     servicing
                     agreement,
                     custodial
                     agreement.

                     Note:  disclosure
                     not  required  as
                     to   definitive
                     agreements  that
                     are     fully
                     disclosed  in the
                     prospectus
            1.02     Termination  of a   X             X           X                                                    X             X
                     Material
                     Definitive
                     Agreement
                     Disclosure   is
                     required
                     regarding
                     termination   of
                     any   definitive
                     agreement that is
                     material  to  the
                     securitization
                     (other    than
                     expiration   in
                     accordance  with
                     its terms),  even
                     if  depositor  is
                     not a party.


                     Examples:
                     servicing
                     agreement,
                     custodial
                     agreement.
            1.03     Bankruptcy   or
                     Receivership
                     Disclosure   is     X             X           X                   X                                X             X
                     required
                     regarding   the
                     bankruptcy   or
                     receivership,  if
                     known   to   the
                     Master Servicer,
                     with  respect  to
                     any    of   the
                     following:

                     Sponsor (Seller),
                     Depositor, Master
                     Servicer,
                     affiliated
                     Servicer,  other
                     Servicer
                     servicing  20% or
                     more   of   pool
                     assets at time of
                     report,   other
                     material
                     servicers,
                     Certificate
                     Administrator,
                     Trustee,
                     significant
                     obligor,  credit
                     enhancer  (10% or
                     more),
                     derivatives
                     counterparty,
                     Custodian
            2.04     Triggering Events
                     that  Accelerate
                     or   Increase  a
                     Direct  Financial
                     Obligation  or an
                     Obligation  under
                     an   Off-Balance
                     Sheet Arrangement
                     Includes an early                 X           X
                     amortization,
                     performance
                     trigger  or other
                     event,  including
                     event of default,
                     that     would
                     materially  alter
                     the    payment
                     priority/distribution
                     of      cash
                     flows/amortization
                     schedule.

                     Disclosure  will
                     be made of events
                     other     than
                     waterfall
                     triggers   which
                     are  disclosed in
                     the    Monthly
                     Statement    to
                     Certificateholders
            3.03     Material
                     Modification  to
                     Rights     of
                     Security Holders
                     Disclosure   is                               X                                                    X
                     required  of  any
                     material
                     modification  to
                     documents
                     defining    the
                     rights     of
                     Certificateholders,
                     including   the
                     Pooling    and
                     Servicing
                     Agreement
            5.03     Amendments   to
                     Articles    of
                     Incorporation  or
                     Bylaws; Change in
                     Fiscal Year
                     Disclosure   is                                                                                    X
                     required  of  any
                     amendment "to the
                     governing
                     documents  of the
                     issuing entity"
            5.06     Change  in  Shell
                     Company Status
                     [Not  applicable                                                                                   X
                     to ABS issuers]
            6.01     ABS Informational
                     and Computational
                     Material
                     [Not  included in                                                                                  X
                     reports   to  be
                     filed    under
                     Section 3.18]
            6.02     Change     of
                     Servicer    or
                     Trustee
                     Requires            X             X           X                                                    X
                     disclosure of any
                     removal,
                     replacement,
                     substitution  or
                     addition  of  any
                     master servicer,
                     affiliated
                     servicer,  other
                     servicer
                     servicing  10% or
                     more   of   pool
                     assets at time of
                     report,   other
                     material
                     servicers,
                     certificate
                     administrator  or
                     trustee.
                     Reg AB disclosure   X
                     about   any  new
                     servicer  is also
                     required.
                     Reg AB disclosure                                                                    X
                     about   any  new                                                                     (to   the
                     trustee  is  also                                                                    extent of a
                     required.                                                                            successor
                                                                                                          trustee)
                     Reg AB disclosure                             X
                     about   any  new
                     securities
                     administrator  is
                     also required.
            6.03     Change  in Credit
                     Enhancement   or
                     Other   External
                     Support  [In this
                     transaction there
                     is  no  external
                     enhancement   or
                     other support.]
                     Covers                                        X                                                    X
                     termination   of
                     any  enhancement
                     in  manner  other
                     than   by   its
                     terms,     the
                     addition  of  an
                     enhancement, or a
                     material  change
                     in       the
                     enhancement
                     provided.
                     Applies     to
                     external  credit
                     enhancements  as
                     well      as
                     derivatives.
                     Reg AB disclosure                                                                                  X
                     about   any  new
                     enhancement
                     provider  is also
                     required.
            6.04     Failure to Make a                             X
                     Required
                     Distribution
            6.05     Securities   Act
                     Updating
                     Disclosure
                     If any  material                                                                                   X
                     pool
                     characteristic
                     differs  by 5% or
                     more at the  time
                     of  issuance  of
                     the   securities
                     from      the
                     description   in
                     the     final
                     prospectus,
                     provide  updated
                     Reg AB disclosure
                     about the  actual
                     asset pool.
                     If there  are any                                                                                  X
                     new  servicers or
                     originators
                     required  to  be
                     disclosed  under
                     Regulation  AB as
                     a  result  of the
                     foregoing,
                     provide    the
                     information
                     called   for  in
                     Items  1108  and
                     1110 respectively.
            7.01     Regulation   FD     X             X           X                                                    X
                     Disclosure
            8.01     Other Events
                     Any  event,  with                                                                                  X
                     respect  to which
                     information   is
                     not   otherwise
                     called   for  in
                     Form  8-K,  that
                     the   registrant
                     deems      of
                     importance   to
                     security holders.
            9.01     Financial           The Responsible Party applicable to reportable event.
                     Statements   and
                     Exhibits
10-K        Must be filed within 90 days of the fiscal year end for the registrant.
            9B       Other Information
                     Disclose    any     The Responsible Party for the applicable Form 8-K item as indicated above.
                     information
                     required  to  be
                     reported  on Form
                     8-K  during  the
                     fourth   quarter
                     covered  by  the
                     Form 10-K but not
                     reported
            15       Exhibits    and
                     Financial
                     Statement
                     Schedules
                     Item  1112(b)  -                                                                                   X
                     Significant
                     Obligor Financial
                     Information
                     Item 1114(b)(2) -
                     Credit
                     Enhancement
                     Provider
                     Financial
                     Information
                          Determining                                                                                   X
                          applicable
                          disclosure
                          threshold
                          Obtaining                                                                                     X
                          required
                          financial
                          information
                          or effecting
                          incorporation
                          by reference
                     Item  1115(b)  -
                     Derivative
                     Counterparty
                     Financial
                     Information
                          Determining                                                                                   X
                          current
                          maximum
                          probable
                          exposure
                          Determining                              X
                          current
                          significance
                          percentage
                          Notifying                                X
                          derivative
                          counterparty
                          of
                          significance
                          percentage
                          and  request
                          required
                          financial
                          information
                          Obtaining                                                                                     X
                          required
                          financial
                          information
                          or effecting
                          incorporation
                          by reference
                     Item 1117 - Legal
                     proceedings
                     pending  against
                     the   following
                     entities,    or
                     their  respective
                     property, that is
                     material    to
                     Certificateholders,
                     including
                     proceedings known
                     to       be
                     contemplated  by
                     governmental
                     authorities:
                     Sponsor (Seller)                                                                                                 X
                     Depositor                                                                                          X
                     Trustee
                     Issuing entity                                                                                     X
                     Master Servicer,    X             X
                     affiliated
                     Servicer,  other
                     Servicer
                     servicing  20% or
                     more   of   pool
                     assets at time of
                     report,   other
                     material servicers
                     Securities                                    X
                     Administrator
                     Originator of 20%                                                                                  X
                     or  more  of pool
                     assets  as of the
                     Cut-off Date
                     Custodian                                                         X
                     Item   1119   -
                     Affiliations  and
                     relationships
                     between    the
                     following
                     entities,    or
                     their  respective
                     affiliates,  that
                     are  material  to
                     Certificateholders:
                     Sponsor (Seller)                                                                                                 X
                     Depositor                                                                                          X
                     Trustee
                     Master Servicer,    X             X
                     affiliated
                     Servicer,  other
                     Servicer
                     servicing  20% or
                     more   of   pool
                     assets at time of
                     report,   other
                     material servicers
                     Securities                                    X
                     Administrator
                     Originator                                                                                         X
                     Custodian                                                         X
                     Credit                                                                                             X
                     Enhancer/Support
                     Provider
                     Significant                                                                                        X
                     Obligor
                     Item   1122   -     X             X           X                   X
                     Assessment   of
                     Compliance  with
                     Servicing Criteria
                     Item   1123   -     X             X           X
                     Servicer
                     Compliance
                     Statement




--------------------------------------------------------------------------------




                                                                                                                           EXHIBIT R
                                                      ADDITIONAL DISCLOSURE INFORMATION

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179
Fax: (212) 272 - 2000
E-mail:  regabnotification@bear.com

Wells Fargo Bank, N.A. as [Securities Administrator]
9062 Old Annapolis Road
Columbia, Maryland 21045
Fax: (410) 715-2380
E-mail:  cts.sec.notifications@wellsfargo.com

Attn:  Corporate Trust Services - BSALTA 2007-3- SEC REPORT PROCESSING

RE:  **Additional Form [  ] Disclosure**Required

Ladies and Gentlemen:

         In accordance with Section 3.18 of the Pooling and Servicing Agreement, dated as of April 1, 2007, among EMC Mortgage
Corporation, as Sponsor and Company, Wells Fargo Bank, National Association, as Master Servicer and Securities Administrator, Federal
National Mortgage Association, as guarantor (the "Guarantor") and Citibank, N.A. as Trustee.  The undersigned hereby notifies you
that certain events have come to our attention that [will][may] need to be disclosed on Form [   ].

Description of Additional Form [   ] Disclosure:


List of Any Attachments hereto to be included in the Additional Form [  ] Disclosure:


         Any inquiries related to this notification should be directed to [   ], phone number:  [   ]; email address:  [   ].

                                                              [NAME OF PARTY]
                                                              as [role]


                                                              By: __________________
                                                                  Name:
                                                                  Title:




--------------------------------------------------------------------------------




                                                                                                                           EXHIBIT S

                                                FORM OF SUBSEQUENT TRANSFER INSTRUMENT

                  Structured  Asset  Mortgage  Investments II Inc., as seller (the  "Mortgage  Loan  Seller"),  and Citibank,  N.A., as
trustee of the Bear Stearns  ALT-A Trust,  Mortgage  Pass-Through  Certificates,  Series  2007-3,  as purchaser  (the  "Trustee"),  and
pursuant  to the Pooling  and  Servicing  Agreement,  dated as of April 1, 2007 (the  "Pooling  and  Servicing  Agreement"),  among the
Mortgage Loan Seller, as the seller,  Wells Fargo Bank,  National  Association,  as master servicer and securities  administrator,  EMC
Mortgage  Corporation  and the Trustee,  as trustee,  the Mortgage  Loan Seller and the Trustee  agree to the sale by the Mortgage Loan
Seller and the purchase by the Trustee in trust,  on behalf of the Trust,  of the  Subsequent  Mortgage Loans listed on the Schedule of
Mortgage Loans attached to this Instrument as Exhibit 1 hereto (the "Subsequent Mortgage Loans").

                  Capitalized  terms used but not  otherwise  defined  herein  shall have the  meanings  set forth in the  Pooling  and
Servicing Agreement.

         Section 7.        Conveyance of Subsequent Mortgage Loans.

                  (a)      The Mortgage Loan Seller does hereby sell,  transfer,  assign,  set over and convey to the Trustee in trust,
on behalf of the Trust,  without recourse,  all of its right, title and interest in and to the Subsequent Mortgage Loans, and including
all amounts due or accruing on the  Subsequent  Mortgage  Loans on and after the related  Subsequent  Cut-Off Date,  and all items with
respect to the Subsequent  Mortgage Loans to be delivered  pursuant to Section 2.07 of the Pooling and Servicing  Agreement;  provided,
however,  that the  Mortgage  Loan Seller  reserves and retains all right,  title and interest in and to amounts due on the  Subsequent
Mortgage  Loans prior to the related  Subsequent  Cut-Off Date. The Mortgage Loan Seller,  contemporaneously  with the delivery of this
Agreement,  has delivered or caused to be delivered to the Trustee each item with respect to the  Subsequent  Mortgage  Loans set forth
in Section  2.01 of the  Pooling  and  Servicing  Agreement  and the other items in the related  Mortgage  Files.  The  transfer to the
Trustee by the Mortgage Loan Seller of the  Subsequent  Mortgage  Loans  identified on the Mortgage Loan Schedule shall be absolute and
is intended by the Mortgage Loan Seller, the Mortgage Loan Seller, the Master Servicer, the Securities  Administrator,  the Trustee and
the  Certificateholders  to constitute and to be treated as a sale of the Subsequent  Mortgage Loans by the Mortgage Loan Seller to the
Trust Fund.

                  (b)      The Mortgage  Loan Seller,  concurrently  with the  execution  and delivery  hereof,  does hereby  transfer,
assign,  set over and otherwise convey to the Trustee without recourse for the benefit of the  Certificateholders  all the right, title
and interest of the  Mortgage  Loan Seller in, to and under the  Subsequent  Mortgage  Loan  Purchase  Agreement,  dated as of [_____],
between EMC Mortgage Corporation, as seller, and the Mortgage Loan Seller, as purchaser (the "Purchase Agreement").

         Section 8.        Representations and Warranties; Conditions Precedent.

                  (a)      The Mortgage Loan Seller hereby confirms that each of the conditions  precedent and the  representations and
warranties set forth in Section 2.07 of the Pooling and Servicing Agreement are satisfied as of the date hereof.

                  (b)      All terms and  conditions  of the  Pooling  and  Servicing  Agreement  are hereby  ratified  and  confirmed;
provided,  however, that in the event of any conflict,  the provisions of this Instrument shall control over the conflicting provisions
of the Pooling and Servicing Agreement.

         Section 9.        Recordation of Instrument.

                  To the extent  permitted by applicable law, this  Instrument,  or a memorandum  thereof if permitted under applicable
law, is subject to recordation in all appropriate  public offices for real property  records in all of the counties or other comparable
jurisdictions  in which any or all of the  properties  subject to the  Mortgages  are  situated,  and in any other  appropriate  public
recording office or elsewhere, such recordation to be effected by the Depositor at the expense of the Trust on direction of the related
Certificateholders,  but only when accompanied by an Opinion of Counsel to the effect that such recordation materially and beneficially
affects the interests of the Certificateholders or is necessary for the administration or servicing of the Subsequent Mortgage Loans.

         Section 10.       Governing Law.

                  This Instrument shall be construed in accordance with the laws of the State of New York and the  obligations,  rights
and remedies of the parties  hereunder  shall be  determined  in  accordance  with such laws,  without  giving  effect to principles of
conflicts of law.

         Section 11.       Counterparts.

                  This  Instrument  may be  executed  in one or more  counterparts  and by the  different  parties  hereto on  separate
counterparts,  each of which, when so executed,  shall be deemed to be an original; such counterparts,  together,  shall constitute one
and the same instrument.

         Section 12.       Successors and Assigns.

                  This Instrument  shall inure to the benefit of and be binding upon the Mortgage Loan Seller and the Trustee and their
respective successors and assigns.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date first above written.

                                                     STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as Mortgage Loan Seller


                                                     By:_____________________________________________________
                                                        Name:
                                                        Title:


                                                     CITIBANK, N.A., not in it's individual
                                                     capacity but solely as trustee for the holders
                                                     of Bear Stearns ALT-A Trust, Mortgage
                                                     Pass-Through Certificates, Series 2007-3, as Trustee


                                                     By:______________________________________________________
                                                        Name:
                                                        Title:




--------------------------------------------------------------------------------




                                                              Exhibit 1
                                                       Subsequent Mortgage Loans




--------------------------------------------------------------------------------




